                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
LANDRY, KAREN P
105 ALLENDALE DR.
BELLAIRE, TX 77401                                 P‐0010402 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANDRY, MICHAEL E
1856 BURGUNDY ST
NEW ORLEANS, LA 70116                              P‐0045709 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANDRY, ROBERT A
4045 READING DRIVE
PLANO, TX 75093                                    P‐0007317 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANDRY, ROBERT A
4045 READING DRIVE
PLANO, TX 75093                                    P‐0007327 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANDRY, TAMMY
7511 LAKEWOOD DRIVE
ERATH, LA 70533                                      4426      12/27/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
LANDRY, VIRGINIA S
5418 STORMY HILLS
SAN ANTONIO, TX 78247                              P‐0028726 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANDSBERG, BARRY S.
610 23RD STREET
SANTA MONICA, CA 90402                               4052      12/14/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
LANDY, DEBORAH L
116 MORTON AVE
ALBANY, NY 12202‐1409                              P‐0015286 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANE, ANGELA M
6741 E 38TH ST
TUCSON, AZ 85730                                   P‐0002757 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANE, ANNE H
536 PARK LANE
REIDSVILLE, NC 27320                               P‐0039926 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANE, APRIL
3709 ASHCROFT DR
WINTERVILLE, NC 28590                                304       10/20/2017      TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
LANE, APRYL M
35802 TOLEDO COURT
FREMONT, CA 94536                                  P‐0018893 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANE, BRITTANY
6 SANDY SPRINGS CT APT A
COLUMBIA, SC 29210‐0771                            P‐0057896    5/1/2018    TK Holdings Inc., et al.                     $6,000.00                                                                                     $6,000.00
LANE, CHRISTOPHER
491 ALLANA CT.
STONE MTN
USA, GA 30087                                      P‐0004446 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANE, CINDY L
745 AUBURN RIDGE WAY
RIVERDALE, GA 30296                                P‐0037157 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANE, GARY
2801 ALTON PARKWAY #109
IRVINE, CA 92606                                     4449      12/27/2017      TK Holdings Inc.                              $0.00              $0.00                                                                      $0.00
LANE, GARY
402 RODEO AVE
RODEO, CA 94572                                    P‐0057382 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LANE, GARY L
2801 ALTON PARKWAY
109
IRVINE, CA 92606                                   P‐0022247 11/10/2017     TK Holdings Inc., et al.                   $330,000.00                                                                                   $330,000.00
                                                                                         Page 1838 of 3674
                                               Case 17-11375-BLS          Doc 4434-1                   Filed 04/27/21                  Page 2 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date          Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
LANE, GARY W
402 RODEO AVE
RODEO, CA 94572                                    P‐0054994 1/17/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, GERMAINE
1584 KEYSTONE DR
CONLEY, GA 30288                                   P‐0006281 10/27/2017   TK Holdings Inc., et al.                   $120,000.00                                                                                  $120,000.00
LANE, HENRY G
POST OFFICE BOX 1834
COLUMBIA, MO 65205‐1834                            P‐0031528 11/25/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, ISAAC L
NO ADDRESS PROVIDED
                                                   P‐0040194 12/14/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, JILL
1021 FLINTLOCK RD.
DIAMOND BAR, CA 91765                              P‐0024669 11/14/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, JIM
311 JEFFERSON AVE
APT 2C
URBANA, OH 43078                                   P‐0025280 11/7/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, KEVIN
455 GAINES CIRCLE
COTTAGEVILLE, SC 29435                               4233    12/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
LANE, KEVIN J
748 E CHARLEVOIX AVE
GILBERT, AZ 85297                                  P‐0013971 11/3/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, KIMBERLY D
505 WESTSIDE DRIVE
LEXINGTON, NC 27292                                P‐0054597 1/13/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, KIMBERLY R
748 E CHARLEVOIX AVE
GILBERT, AZ 85297                                  P‐0013965 11/3/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, LAURA L
2044 SWAN DRIVE
COSTA MESA, CA 92626                                 3950    12/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LANE, MAXINE M
195 ARMUCHEE TRAIL NE
ROME
GA, GA 30165                                       P‐0010097 10/30/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, PATRICIA A
7921 51ST AVENUE NE
MARYSVILLE, WA 98270‐3813                          P‐0044962 12/21/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, PATRICIA A
7921 51ST AVENUE NE
MARYSVILLE, WA 98270‐3813                          P‐0044963 12/21/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, PATRICIA A
7921 51ST AVENUE NE
MARYSVILLE, WA 98270‐3813                          P‐0045140 12/21/2017   TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LANE, PAUL J
866 WASHINGTON ST
PO BOX 366
WHITMAN, MA 02382                                  P‐0016015 11/5/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANE, ROBERT C
P.O. BOX 716
LIVINGSTON MANOR, NY 12758                         P‐0055727 1/24/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 1839 of 3674
                                              Case 17-11375-BLS          Doc 4434-1                   Filed 04/27/21                    Page 3 of 1837
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date          Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                    Amount
LANE, SAMUEL R
12365 BIG LEAF WAY NE
RECMOND, WA 98053                                 P‐0017019 11/6/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANE, THOMAS
THOMAS LANE
1780 SHERWOOD DR
MIDDLEBURG, FL 32068                              P‐0001076 10/21/2017   TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANE, THOMAS
1780 SHERWOOD DR
MIDDLEBURG, FL 32068                              P‐0001132 10/21/2017   TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANE, TIARA M
1450 S. PERRIS BLVD
APT M77
PERRIS, CA 92570                                  P‐0024160 11/13/2017   TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANE, TONYA R
3715 BOWIE AVE
ODESSA, TX 79762                                  P‐0005308 10/26/2017   TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANE, WILLIAM A
WILLIAM A LANE
2596 WESTERHAM WAY
THOMPSON STATION, TN 37179                        P‐0014776 11/3/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANE‐HALL, TRACY A
8992 GARDENER DRIVE
JONESBORO, GA 30238                               P‐0004679 10/25/2017   TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANE‐PATTERSON, BRITTANY
6 SANDY SPRINGS CT APT A
COLUMBIA, SC 29210‐0771                           P‐0057819   4/6/2018   TK Holdings Inc., et al.                       $3,000.00                                                                                    $3,000.00
LANEY, JOSEPH E
1343 WALNUT ROAD
GATLINBURG, TN 37738                              P‐0047431 12/22/2017   TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANEY, MICHAEL D
1104 S.W. 129TH STREET
OKLAHOMA CITY, OK 73170                           P‐0001472 10/21/2017   TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANG, DEBORAH B
10 MAYNARD COURT
GRAND ISLE, VT 05458                              P‐0034635 12/2/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANG, DONNA J
520 COVE COURT
PORT ORANGE, FL 32127                             P‐0009702 10/30/2017   TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANG, JOHN M
484 PINEWOODS AVE
TROY, NY 12180                                    P‐0049818 12/27/2017   TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANG, LEON C
8702 NW 83RD STREET
KANSAS CITY, MO 64152                             P‐0020337 11/8/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANG, RICHARD H
477 E. WOODBRIDGE AVE.
AVENEL, NJ 07001                                  P‐0007832 10/28/2017   TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANG, RYAN W
5 RUNYAN PLACE
CHESTER, NJ 07930                                 P‐0038019 12/9/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
LANGDALE, SHELLI D
232 E 11TH STREET
352
CHATTANOOGA, TN 37402                             P‐0009323 10/30/2017   TK Holdings Inc., et al.                           $0.00                                                                                        $0.00
CAROTHERS, VERNON L                               P‐0058410 5/5/2020     TK Holdings Inc., et al.                  $15,000,000.00                                                                               $15,000,000.00
                                                                                      Page 1840 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                   Filed 04/27/21                 Page 4 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                       Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                         Unsecured Claim                                        Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                Amount
CAROTHERS, VERNON L                                P‐0058411 5/26/2020     TK Holdings Inc., et al.                $15,000,000.00                                                                             $15,000,000.00
LANGE, BONNIE E
609 VIEWCREST DR.
LONGVIEW, TX 75604                                 P‐0030465 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                      $0.00
LANGE, DONALD A
678 SPLITRAIL PASS                                             1/21/2020   TK Holdings Inc., et al.
BRANSON WEST, MO 65737                             P‐0058406                                                                $0.00                                                                                      $0.00
LANGE, DONALD A
678 SPLITRAIL PASS                                             1/21/2020   TK Holdings Inc., et al.
BRANSON WEST, MO 65737                             P‐0058407                                                                $0.00                                                                                      $0.00
LANGE, KEVIN J
2237 ISLAND DR
MICHIGAN CITY, IN 46360                            P‐0020796 11/9/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                  $3,000.00
LANGE, MICHAEL T
PO BOX 374
COLLINGSWOOD, NJ 08108‐0374                        P‐0053753   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                      $0.00
LANGE, ROBERT H
225 LEXINGTON ROAD
GLASTOWBURY, CT 06033                              P‐0031082 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                      $0.00
LANGENBERG, DOUGLAS P
45 OCTOBER LANE
WESTON, MA 02493                                   P‐0006844 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                      $0.00
LANGER, EUGENE C
1692 MANGROVE AVE APT. 109
CHICO, CA 95926‐2648                               P‐0056324 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                      $0.00
LANGER, NIDA
PO BOX 1644
KAUNAKAKAI, HI 96748                               P‐0030021 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                      $0.00
LANGES, MISTY
3008 CEDARBROOK DR
BELLEVILLE, IL 62221                               P‐0008403 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                      $0.00
LANGEVIN, CHRISTINE A
630 BANNERMAN LANE
FORT MILL, SC 29715                                P‐0002616 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                      $0.00
LANGEVIN, MARYLOU
428 ANDERGAR LANE
KENTS STORE, VA 23084                              P‐0022681 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                      $0.00
LANGFORD, DARRYL
110 EDGEWATER TRAIL
FAYETTEVILLE, GA 30215                             P‐0018822 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                      $0.00
LANGFORD, DARRYL
110 EDGEWATER TRAIL
FAYETTEVILLE, GA 30215                             P‐0018831 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                      $0.00
LANGFORD, DARRYL
110 EDGEWATER TRAIL
FAYETTEVILLE, GA 30215                             P‐0018839 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                      $0.00
LANGFORD, DARRYL
110 EDGEWATER TRAIL
FAYETTEVILLE, GA 30215                             P‐0018847 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                      $0.00
LANGFORD, NIA S
4012 ESTERS RD
APT 2049
IRVING, TX 75038                                   P‐0003698 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                      $0.00




                                                                                        Page 1841 of 3674
                                                    Case 17-11375-BLS          Doc 4434-1                   Filed 04/27/21                  Page 5 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address            Claim No. Claim Date          Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LANGFORD, NIA S
4012 ESTERS RD
APT 2049
IRVING, TX 75038                                        P‐0003703 10/24/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGHALS, PAUL J
11600 ROAD Z
COLUMBUS GROVE, OH 45830                                P‐0043605 12/21/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGHAM, CLAUDE J
24545 PEAVY LANE
ROBERTSDALE, AL 36567                                   P‐0029371 11/20/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGHOFF, PETER E
1305 LINWWOOD AVE.
METAIRIE, LA 70003                                      P‐0052778 12/28/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGHORN, CRYSTAL G
920 DUNAWAY LANE
AZLE, TX 76020                                          P‐0041295 12/17/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGHORN, CRYSTAL G
920 DUNAWAY LANE
AZLE, TX 76020                                          P‐0057543 2/28/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGIT, FLORDELIZA
2229 BELLAGIO ST.
DELANO, CA 93215                                        P‐0056293 1/31/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGIT, FLORDELIZA E
2229 BELLAGIO ST.
DELANO, CA 93215                                        P‐0056292 1/31/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGKILDE, LORALEE
4228 E. HOPE STREET
MESA, AZ 85205                                          P‐0033750 11/29/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGKILDE, LORALEE
4228 E. HOPE STREET
MESA, AZ 85205                                          P‐0033752 11/29/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGLEY, DONNIE R
1515 POYDRAS ST., SUITE 1400
NEW ORLEANS, LA 70112                                   P‐0042458 12/19/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGLEY, ELVIRA V
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                       P‐0031019 11/22/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGLEY, ELVIRA VEGA
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                         3288    11/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
LANGLEY, HAROLD D
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                       P‐0031008 11/22/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGLEY, HAROLD DEAN
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                         3294    11/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
LANGLEY, KATHRYN S
2307 3RD AVENUE
OPELIRA, AL 36801                                       P‐0027740 11/14/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 1842 of 3674
                                               Case 17-11375-BLS          Doc 4434-1                   Filed 04/27/21                  Page 6 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date          Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
LANGLEY, MELISSA H
1709 CLAIRIDGE AVE
KILLEEN, TX 76549                                  P‐0030237 11/22/2017   TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
LANGLEY, STEPHEN M
729 WOLFE RD
COLUMBUS, MS 39705                                 P‐0035668 12/4/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGLOIS, GILBERT P
521 S.W. 68TH BLVD
PEMBROKE PINES, FL 33023                           P‐0051785 12/27/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGNER, AMANDA M
11000 HIGHWAY 10 NW LOT 117
RICE, MN 56367                                     P‐0045276 12/22/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGNER, ROBERT F
11716 SE 229TH PL
KENT, WA 98031                                     P‐0031362 11/25/2017   TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LANGRALL, CHARLOTTE H
228 CREEKSIDE DRIVE
SALISBURG, MD 21804                                P‐0041732 12/15/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSNER, LORI M
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                          P‐0034061 11/30/2017   TK Holdings Inc., et al.                     $5,673.38                                                                                    $5,673.38
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                          P‐0028937 11/17/2017   TK Holdings Inc., et al.                     $3,380.64                                                                                    $3,380.64
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JUNCTN, NJ 08550                         P‐0029057 11/17/2017   TK Holdings Inc., et al.                     $3,925.10                                                                                    $3,925.10
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                          P‐0029757 11/20/2017   TK Holdings Inc., et al.                     $4,849.30                                                                                    $4,849.30
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                          P‐0029762 11/20/2017   TK Holdings Inc., et al.                     $4,115.55                                                                                    $4,115.55
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                          P‐0030326 11/21/2017   TK Holdings Inc., et al.                     $3,658.70                                                                                    $3,658.70
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                          P‐0032404 11/27/2017   TK Holdings Inc., et al.                     $2,903.05                                                                                    $2,903.05
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                          P‐0034053 11/30/2017   TK Holdings Inc., et al.                     $3,471.18                                                                                    $3,471.18
LANGSNER, MITCHELL B
3 BECKET COURT
PRINCETON JNCTN, NJ 08550                          P‐0035956 12/4/2017    TK Holdings Inc., et al.                     $4,232.10                                                                                    $4,232.10
LANGSNER, MITCHELL B
3 BECKETT COURT
PRINCETON JNCTN, NJ 08550                          P‐0036727 12/5/2017    TK Holdings Inc., et al.                     $7,064.03                                                                                    $7,064.03
LANGSTON, IRISH T
300 BENGAL RD
NEW ORLEANS, LA 70123‐5419                         P‐0048205 12/26/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSTON, JOSEPH F
10210 HWY. 243
KAUFMAN, TX 75142                                  P‐0041205 12/17/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 1843 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 7 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LANGSTON, KAI S
2350 LINCOLN DR.
SAN BERNARDINO, CA 92405                            P‐0020483 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSTON, LUJAN
10210 HWY. 243
KAFUMAN, TX 75142                                   P‐0041210 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSTON, RON
2509 OLGAS CT.
BAKERSFIELD, CA 93304                               P‐0022476 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGSTON, SHAWN M
304 RIDGE PINE DR
CANTON, GA 30114                                    P‐0033786 11/30/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
LANGSTON, W H
5406 68TH STREET
LUBBOCK, TX 79424‐1514                              P‐0030310 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGTON, LISA R
3110 SUMMERFIELD RIDGE LANE
MATTHEWS, NC 28105                                  P‐0053723    1/3/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGTON, LISA R
3110 SUMMERFIELD RIDGE LANE
MATTHEWS, NC 28105                                  P‐0053724    1/3/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANGWAY, NANCY J
370 ROUTE 28
HARWICHPORT, MA 02646                               P‐0018812 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANHAM, JANE L
522 N7TH ST.
OBION, TN 38240                                     P‐0031627 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANHAM, MAGDALENA S
522 N.7TH ST.
OBION, TN 38240                                     P‐0033259 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANHAM, STEVEN E
522 N.7TH ST.
OBION, TN 38240                                     P‐0033243 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANIER, DEON H
3502 ANGELUCCI STREET APT 318
SAN DIEGO, CA 92111                                 P‐0041246 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANIER, PATREECE Q
2504 SNOW CREEK LANE
CHARLOTTE, NC 28273                                 P‐0028736 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANKFORD, JANNA L
1822 PITTS ROAD
RICHMOND, TX 77406                                  P‐0027121 11/16/2017     TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
LANKFORD, JEFFERSON L
450 SHADY LANE
WILKESBORO, NC 28697                                P‐0015500 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANKFORD, MARY A
MARY ANN LANKFORD
12204 SE 47 AVE.
BELLEVIEW, FL 34420                                 P‐0033640 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANKFORD, PAUL
320 CAMBRIDGE ROAD
CAMDEN, DE 19934                                      918       10/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
LANKFORD, SHANNA
193 PICKENS BRIDGE RD
JOHNSON CITY, TN 37615                                379       10/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                          Page 1844 of 3674
                                                Case 17-11375-BLS          Doc 4434-1                   Filed 04/27/21                  Page 8 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date          Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LANNING, JOHN B
PO BOX 681332
RIVERSIDE, MO 64168                                 P‐0050298 12/27/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANNING, KARI L
7748 WALLACE LANE
DENVER, NC 28037                                    P‐0011588 11/1/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANNING, MARY P
PO BOX 681332
RIVERSIDE, MO 64168                                 P‐0050222 12/27/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANNOYE, KLAUDIA
KLAUDIA LANNOYE
17 E. MICHIGAN AVE
PALATINE, IL 60067                                  P‐0045416 12/23/2017   TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LANNOYE, MICHAEL
17 E. MICHIGAN AVE
PALATINE, IL 60067                                  P‐0045414 12/23/2017   TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LANSE, ELLEN A
6 YUCCA POD LANE
ARENAS VALLEY, NM 88022                             P‐0001379 10/21/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANSING, HANY F
75 CHESTNUT DR
WAYNE, NJ 07470                                     P‐0005156 10/26/2017   TK Holdings Inc., et al.                    $13,961.00                                                                                   $13,961.00
LANSING, LOIS A
229 MONTEREY AVE
CAPITOLA, CA 95010                                  P‐0012240 11/1/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANSINGH, LOIS A
229 MONTEREY AVE
CAPITOLA, CA 95010                                  P‐0018584 11/7/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANSKY, DAVID L
1143 CREEK WAY
MOUNTAIN VIEW, CA 94040                             P‐0011909 11/1/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANSKY, GINA
20939 DOGWOOD ST.
DEERFIELD, IL 60015                                 P‐0010007 10/30/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANTAU, LISA J
20326 HAPPY VALLEY ROAD
STANWOOD, WA 98292                                  P‐0040686 12/15/2017   TK Holdings Inc., et al.                     $3,662.69                                                                                    $3,662.69
LANTERI, DEBORAH
1085 WALBURK AVE
LAYTON, UT 84040                                    P‐0008842 10/29/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANTERI, DEBORAH
NO ADDRESS PROVIDED
                                                    P‐0058161   8/1/2018   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANTERNIER, DEAN L
314 STONEWOOD DR
HIXSON, TN 37343‐2741                               P‐0027289 11/13/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANTIERI, LYNN M
42 HICKORY ROAD
NAUGATUCK, CT 06770                                 P‐0049316 12/27/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANTOR, TODD B
7313 BROXBURN COURT
BETHESDA, MD 20817                                  P‐0018418 11/7/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANTZ, JANA S
2444 S MARINER WAY
BOISE, ID 83706                                     P‐0003280 10/24/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 1845 of 3674
                                                 Case 17-11375-BLS          Doc 4434-1                   Filed 04/27/21                  Page 9 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address       Claim No. Claim Date          Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LANTZ, JANA S
2444 S MARINER WAY
BOISE, ID 83706                                      P‐0003304 10/24/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANZ, JERRY L
26 CREEK COURT
GLASSBORO, NJ 08028                                  P‐0009798 10/30/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LANZOT, JUAN
95‐117 RAVINE AVE
HH 4A
YONKERS, NY 10701                                    P‐0037216 12/7/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAO, JIN
409 SUNSET AVE
SAN GABRIEL, CA 91776                                P‐0013814 11/3/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPAS, VILIUS A
4409 GOODRICH RD
VALPARAISO, IN 46385                                 P‐0026390 11/15/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPI, MICHAEL
271 WEST MAIN STREET
BERGENFIELD, NJ 07621                                P‐0038608 12/11/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPIER, FREDERICK
529 HIGH POINT AVENUE
VIRGINIA BEACH, VA 23451                             P‐0014135 11/3/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPIER, FREDERICK
529 HIGH POINT AVENUE
VIRGINIA BEACH, VA 23451                             P‐0014153 11/3/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPIERRE, SHELDON T
2320 E EL CHORRO WAY
PALM SPRINGS, CA 92264                               P‐0021004 11/9/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPIKAS, KENNETH J
7229 W MARKET ST
MERCER, PA 16137                                     P‐0006459 10/27/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPIN SEPTIC TANK SERVICE INC
3031 W. 40TH STREET
ORLANDO, FL 32839                                    P‐0000161 10/19/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPIN SEPTIC TANK SERVICE INC
3031 W. 40TH STREET
ORLANDO, FL 32839                                    P‐0000165 10/19/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPIN SEPTIC TANK SERVICE INC
3031 W. 40TH STREET
ORLANDO, FL 32839                                    P‐0000168 10/19/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPITAN, FANNY I
433 MONTEREY ROAD
PACIFICA, CA 94044                                   P‐0018692 11/7/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPLANTE, ANDREW
99 WHITE OAK RIDGE RD
SHORT HILLS, NJ 07078                                P‐0011272 10/31/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPLANTE, JANICE
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                      P‐0044089 12/21/2017   TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LAPLANTE, MARY JANE
20 JEWELL LANE
WILBRAHAM, MA 01095                                  P‐0032927 11/28/2017   TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 1846 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 10 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LAPLANTE, ROGER G
WELLER GREEN TOUPS & TERRELL
P.O BOX 350
BEAUMONT, TX 77704                                   P‐0027338 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPLANTE, ROGER L
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                   P‐0027330 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPOINTE, PATRICK F
6230 EL GRANATE DRIVE
HOUSTON, TX 77048                                    P‐0008894 10/29/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LAPORTE, BRIDGETTE A
6915 51ST AVE N
LOT 16
ST PETERSBURG, FL 33709                              P‐0007044 10/27/2017      TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
LAPSON, ROBERT
4026 ENFIELD AVE
SKOKIE, IL 60076                                     P‐0006835 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAPSON, ROBERT
4026 ENFIELD AVE
SKOKIE, IL 60076                                     P‐0006856 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAQUATRA, MICHAEL A
314A FREINDSHIP AVE
HELLAM, PA 17406                                     P‐0009634 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARA, ARCHIBALDO
1443 E. WASHINGTON BLVD., #187
PASADENA, CA 91104                                     4586      12/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LARA, CARMEN C
NO ADDRESS PROVIDED
                                                     P‐0034915 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARA, FRANCISCO J
2406 N E STREET
SAN BERNARDINO, CA 92405                             P‐0055209 1/18/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARA, LEEANNA
4330 E SALISHAN BLVD.
TACOMA, WA 98404                                     P‐0026092 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARA, RICARDO E
99 PARKVIEW AVE
DALY CITY, CA 94014                                  P‐0015875 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARA‐BUSTOS, FERNANDO
PO BOX 691
HAYWARD, CA 94543‐0691                               P‐0053799    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARAMEY, THOMAS A
104 S. CUERNAVACA DR.
AUSTIN, TX 78733                                     P‐0026213 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARAMIE, KATHY A
544 BELGO ROAD
CASTLETON, VT 05735                                  P‐0010002 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARA‐MOORE, RUBY M
NO ADDRESS PROVIDED
                                                     P‐0052174 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARATRO, RICHARD
70 LAKE ROAD
MANHASSET, NY 11030                                    924       10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                            Page 1847 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 11 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LARATRO, RICHARD
70 LAKE RD
MANHASSET, NY 11030                                   933     10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LARCH, JOHN P
1368 LOVING ROAD
ZION CROSSROADS, VA 22942                           P‐0008660 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARCINESE, ASHLEY
1213 BATTLEFIELD DRIVE
NASHVILLE, TN 37215                                 P‐0027223 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARD, JENNIFER R
3515 33RD STREET
MERIDIAN, MS 39307                                  P‐0012708 11/2/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LARDAS, CONSTANTINA
3442 PARKVIEW AVENUE
PITTSBURGH, PA 15213                                P‐0050575 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARDINOIS, JAMES A
1233 LAKE ST
WHITE LAKE, WI 54491                                P‐0020550 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARDINOIS, KARLA RAE
1233 LAKE ST
WHITE LAKE, WI 54491                                P‐0019818 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAREAU, PATRICIA
85 DUKE DRIVE
STRATFORD, CT 06614                                 P‐0009506 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAREAU, PATRICIA
85 DUKE DRIVE
STRATFORD, CT 06614                                 P‐0009637 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARENE, CHRISTINE
P.O. BOX 15
CARNATION, WA 98014                                 P‐0041037 12/16/2017    TK Holdings Inc., et al.                     $5,361.00                                                                                    $5,361.00
LARES, XAVIER R
3509 WOOD AVE
WACO, TX 76711                                      P‐0058213 10/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARES, XAVIER R
3509 WOOD AVE
WACO, TX 76711                                      P‐0058214 10/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARGE, NICOLAS
10629 BLACK HORSE
HELOTES, TX 78023                                   P‐0006973 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARGE, SETH D
3222 CHEVAL WAY
LOUISVILLE, KY 40299                                P‐0000682 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARGEMOUTH BASS TRUST
KLIEGMAN TRSTEE, HAROLD E
PO BOX 2417
MAMMOTH LAKES, CA 93546                             P‐0052996 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARIN LEON, JOSE ORLANDO O
1045 MISSION DR.
COSTA MESA, CA 92626                                P‐0054604 1/13/2018     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
LARIOSA, BRENDA L
1982 MELROSE AVE
COLUMBUS, OH 43224                                  P‐0000350 10/19/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LARISON II, WAYNE A
14862 S. SUMMIT ST.
OLATHE, KS 66062                                    P‐0025382 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1848 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 12 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
LARIVIERE, ASHLEY K
4500 OVERTON DRIVE
PLANO, TX 75074                                     P‐0001940 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARIVIERE, SETH
856 HILLTOP AVE
KENT, WA 98031                                      P‐0020432 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARIVIERE, SETH
856 HILLTOP AVE
KENT, WA 98031                                      P‐0020439 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARKIN, CANDICE R
4240 EAGLE ROCK CT
VIRGINIA BEACH, VA 23456                            P‐0011570 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARKIN, CAROLYN S
1113 WINDSOR DR.
SHOREWOOD, IL 60404‐9132                            P‐0017944 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARKIN, EDWARD J.
7503 E SWEETWATER AVE
SCOTTSDALE, AZ 85260                                  530     10/25/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
LARKIN, KATHLEEN A
8640 COBB ROAD
MANASSAS, VA 20112                                  P‐0028908 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARKIN, MIKE L
PO BOX 158
ALTOONA, KS 66710                                   P‐0019835 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARKINS, DON C
3058 HIGHWAY 51 SOUTH
MIDWAY, AL 36053                                      896     10/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
LARKINS, JESSICA L
309 LEMMON ST
SUMTER, SC 29150                                    P‐0015044 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARKINS, LAURENE C
7310 SW HERMOSO WAY
TIGARD, OR 97223                                    P‐0050276 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARKINS, TRACY RENEE
3058 HIGHWAY 51 SOUTH
MIDWAY, AL 36053                                      712     10/27/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
LARMOUR, DENNIS
1022 WINWOOD DR.
CARY, NC 27511                                      P‐0017634 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARMOYEUX, MICHAEL C
1901 EPPING FOREST WAY SOUTH
JACKSONVILLE, FL 32217                              P‐0008636 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAROCCHIA, VINCENT C
74 BUNDY HILL ROAD
HOLMES, NY 12531                                    P‐0009911 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAROCCHIA, VINCENT C
74 BUNDY HILL ROAD
HOLMES, NY 12531                                    P‐0010031 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAROCHE, ROBERT J
18120 29TH DR SE
BOTHELL, WA 98012‐9308                              P‐0040767 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAROCHE, ROBERT J
18120 29TH DR. SE
BOTHELL, WA 98012‐9308                              P‐0040770 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 1849 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 13 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LAROCHELLE, MARIE C
403 CREEKSIDE DRIVE
MAYFIELD HEIGHTS, OH 44143                          P‐0052664 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAROCQUE, SHAWN S
7418 124TH STREET EAST
PUYALLUP, WA 98373                                  P‐0022640 11/11/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LAROCQUE, STEVEN
9070 CHESTNUT DRIVE
HICKORY HILLS, IL 60457                               1927    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LAROSA, MICHAEL W
1123 REAGAN TERRACE
AUSTIN, TX 78704                                    P‐0014627 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAROSE, STEPHEN
5100 WOODMAN AVE
#202
LOS ANGELES, CA 91423                               P‐0020848 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAROSE, SUSAN M
8 DEANE ST.
MAYNARD, MA 01754                                   P‐0048705 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAROUSSE, MARC
6622 MARSHALL PLACE DR
BEAUMONT, TX 77706‐3223                             P‐0053438 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAROW, CYNTHIA Y
CYNTHIA Y. LAROW
21 REVOLUTIONARY RD
SUDBURY, MA 01776                                   P‐0019312 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRABEE, PAMELA G
39 VIOLET COURT
HOILMDEL, NJ 07733                                  P‐0011778 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRISON, JA J
5622 BEECH GROVE DRIVE
MILFORD, OH 45150                                   P‐0006423 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRY & AMY PEET TRUST
LARRY PEET
1175 S. BONNIE LANE
WATKINS, CO 80137                                   P‐0007338 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRY & BONNIE ANDERSON REV T
ANDERSON REV TRU, LARRY L
6830 ANDERSON AVE
MIDDLETON, WI 53562                                 P‐0025878 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRY ALAN WALZ TRUST
WALZ, LARRY A
2380 E. BROOK LN.
SANDY, UT 84092‐6800                                P‐0033437 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRY ALAN WALZ TRUST
WALZ, LARRY A
2380 E. BROOK LN.
SANDY, UT 84092‐6800                                P‐0038903 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRY, ALBERT
7138 S WOODLAWN AVE
CHICAGI, IL 60619                                   P‐0055341 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRY, ALBERT
7138 S WOODLAWN AVE
CHICAGO, IL 60619                                   P‐0055436 1/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1850 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 14 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LARRY, ALBERT
7138 S WOODLAWN AVE
CHICAGO, IL 60619                                   P‐0055437 1/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRY, DENNIS D
1 WINDSOR CIRCLE
LITTLE ROCK, AR 72209                               P‐0012958 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARRY, NATHANIEL
7182 MAGNOLIA PL
FONTANA, CA 92336                                   P‐0018117 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSELL, DYAN MARIE
PO BOX 47
THE DALLES, OR 97058                                  3828    12/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LARSEN, COLLEEN L
4413 HELLS BELLS RD
CARSON CITY, NV 89701                               P‐0001726 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, CRAIG G
171 21ST AVE SW
CEDAR RAPIDS, IA 52404                              P‐0051049 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, FRANK I
9133 FISHERS POND DIVE
UNIT B2
CHARLOTTE, NC 28277                                 P‐0022736 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, JAMES A
1554 BLAINE ST
WOODBURN, OR 97071                                  P‐0015805 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, JOEY D
416 EAST 9TH STREET
SPENCER, IA 51301                                   P‐0044436 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, LOUIS G
4941 GRAND VIEW LANE
FT. MADISON, IA 52627                               P‐0046919 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, MARINA G
1803 STAGELINE CIR.
ROCKLIN, CA 95765                                   P‐0037886 12/9/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LARSEN, MARINA G
1803 STAGELINE CIR.
ROCKLIN, CA 95765                                   P‐0042757 12/19/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LARSEN, MARK A
38155 CLEAR CREEK STREET
MURRIETA, CA 92562                                  P‐0028536 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, MARY J
186 DORCHESTER DRIVE
SALT LAKE CITY, UT 84103                            P‐0008047 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, PAULA
1429 S UNIVERSITY BLVD
DENVER, CO 80210                                    P‐0030840 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, SCOTT C
875 S 730 W
PAYSON, UT 84651                                    P‐0038513 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, WES S
18202 E MICHIELLI AVE
SPOKANE VALLEY, WA 99016                            P‐0024551 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LARSEN, WILHELM J
3719 FLAT ROCK RUN
MISSOURI CITY, TX 77459                             P‐0042010 12/19/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00


                                                                                         Page 1851 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                    Page 15 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
LARSON ENTERPRISES, INC.
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                 P‐0048297 12/26/2017      TK Holdings Inc., et al.                  $2,382,759.40                                                                                $2,382,759.40
LARSON, ASHLEIGH C
11061 VIKING AVE
PORTER RANCH, CA 91326                             P‐0045983 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, BENJAMIN C
524 N 179TH PL
SHORELINE, WA 98133                                P‐0017567 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, CHRIS G
16438 TETON DRIVE
LOCKPORT, IL 60441                                   771       10/28/2017       TK Holdings Inc.                                                  $0.00                                                                     $0.00
LARSON, CRAIG
48 STANLEY STREET
LITTLE FALLS, NJ 07424                             P‐0012087 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, CURT D
2990 PITTMAN GROVE CHURCH ROA
RAEFORD, NC 28376                                  P‐0001170 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, CURT D
2990 PITTMAN GROVE CHURCH ROA
RAEFORD, NC 28376                                  P‐0001175 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, ERIC K
18698 WHITEHORSE CT
OREGON CITY, OR 97045                              P‐0050358 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, ERIC W
190 SUMTER SQUARE
BLUFFTON, SC 29910                                 P‐0029963 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, JON N
16 ANCHORAGE PL
SOUTH PORTLAND, ME 04106                           P‐0017523 11/6/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
LARSON, MATTHEW K
4328 N EHLERS RD
MIDLAND, MI 48642                                  P‐0056838    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, NANCY L
520 CALIFORNIA BLVD
SUITE 1
NAPA, CA 94559                                     P‐0014676 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, NATHAN A
5168 YANK CT.
ARVADA, CO 80002                                   P‐0014835 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, NATHAN A
5168 YANK CT.
ARVADA, CO 80002                                   P‐0014846 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, PAMELA J
823 STILWELL LANE
HARPERS FERRY, IA 52146                            P‐0015488 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, PATRICE
48 STANLEY STREET
LITTLE FALLS, NJ 07424                             P‐0012257 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, TANYA J
5168 YANK CT.
ARVADA, CO 80002                                   P‐0014827 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON, WENDY
8139 SUNSET AVENUE #210
FAIR OAKS, CA 95628                                P‐0037318 12/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                          Page 1852 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 16 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
LARSON, WENDY M
8139 SUNSET AVENUE #210
FAIR OAKS, CA 95628                                  P‐0037362 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARSON‐CLEVELAND, HEIDI A
32 ACORN COURT
NEW LONDON, CT 06320                                 P‐0004561 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARUE III, THOMAS L
NO ADDRESS PROVIDED
                                                     P‐0035078 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARUE, LAURA
7906 TRESSA CIRCLE
POWELL, TN 37849                                     P‐0003777 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARUE, RONALD G
6 MOCKINGBIRD LANE
FORT EDWARD, NY 12828                                P‐0017168 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARUE, STEVEN W
635 KEEFER PL NW
WASHINGTON, DC 20010                                 P‐0049035 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARUE, TESSA
7906 TRESSA CIRCLE
POWELL, TN 37849                                     P‐0003774 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARVA, RODNEY S
7270 LINGFIELD DR
RENO, NV 89502                                       P‐0021920 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LARVA, RODNEY S
7270 LINGFIELD DR
RENO, NV 89502                                       P‐0021926 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASALA, ANNE M
PO BOX 196
RIDGWAY, CO 81432                                    P‐0043222 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASALDE, MELISSA
5526 HUDDLESTON ST
HALTON CITY, TX 76137                                  1223    11/2/2017        TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
LASCAR, REBE
20 LITTLE BROOK COURT
ROCK TAVERN, NY 12575                                P‐0012942 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASCAR, REBE
20 LITTLE BROOK COURT
ROCK TAVERN, NY 12575                                P‐0012957 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASCAR, REBE
20 LITTLE BROOKCOURT
ROCK TAVERN, NY 12575                                P‐0013080 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASCAR, REBE
20 LITTLE BROOK COURT
ROCK TAVERN, NY 12575                                P‐0013101 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASCAR, REBE
20 LITTLE BROOK COURT
ROCK TAVERN, NY 12575                                P‐0013108 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASCAR, REBE
20 LITTLE BROOK COURT
ROCK TAVERN, NY 12575                                P‐0013116 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASCHANZKY, KATHRYN A
11042 73RD DR
LIVE OAK, FL 32060                                   P‐0001568 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 1853 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 17 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LASCOLA, ANTHONY
828 PENNSYLVANIA AVE
OAKMONT, PA 15139                                     P‐0010595 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASECKI, SUE E
W10209 CLOVERLEAF RD
HORTONVILLE, WI 54944                                 P‐0051060 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASET, ZOE
38477 BERKELEY COMMON
FREMONT, CA 94536                                     P‐0045648 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASH, DAVID M
714 REYNOLDS LANE
REDONDO BEACH, CA 90278                               P‐0018000 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASHER, DANIEL W.
1836 GRAYBARK AVE
CHARLOTTE, NC 28205                                     645     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LASHER, REBECCA W
2 HIGH BLUFF DRIVE
WEAVERVILLE, NC 28787                                 P‐0007310 10/28/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
LASHLEY, ADRIENNE R
412 PINE GLEN DR
ALBANY, GA 31705                                      P‐0001943 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASHLEY, EDRENE D
2915 NORTH TEXAS STREET
UNIT 235
FAIRFIELD, CA 94533                                   P‐0015372 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASHLEY, GURNEY I
3231 WALDEN GLEN
ESCONDIDO, CA 92027                                   P‐0052925 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASHLEY, JOHN
110 MOORE AVE
WEST POINT, MS 39773                                  P‐0040527 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASHWAY, MICHAEL C
1 SAMPSON AVENUE
TROY, NY 12180                                        P‐0037409 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASHWAY, MICHAEL C
1 SAMPSON AVENUE
TROY, NY 12180                                        P‐0037412 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASHWAY, TIFFANY S
1 SAMPSON AVENUE
TROY, NY 12180                                        P‐0037404 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASICH, DEBRA
1 PINE WOODS LN APT 512
SUTTER CREEK, CA 95685                                  4640     1/3/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
LASKI, JAMES E
23225 S. HIDDEN LAKE TRAIL
CRETE, FL 60417‐1795                                  P‐0025331 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASKIN, ALEXANDER
50 HAWTHORNE DR
CHESHIRE, CT 06410                                    P‐0004774 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LASLEY, MARKS
10818 SKAGIT DR. SE
OLYMPIA, WA 98501‐9515                                  2692    11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LASPADA, AMY K
406 WESTMINSTER PLACE
FLEMINGTON, NJ 08822                                  P‐0039100 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 1854 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                   Page 18 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
LASSER, LYNN
5840 TENNISON DR. NE
FRIDLEY, MN 55432                                    P‐0012962 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASSER, MARTIN L
6764 RIENZO ST
LAKE WORTH, FL 33467                                 P‐0055885 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASSETER, SCOTT A
1122 CAHABA FOREST COVE
BIRMINGHAM, AL 35242                                 P‐0003670 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASSITER, DAVID B
4409 MEETING HOUSE DR.
GREENSBORO, NC 27410                                 P‐0054053   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASSITER, GIULIANA E
710 WHIPPOORWILL LN
DESTIN, FL 32541                                     P‐0048599 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASSITER, MATTHEW H
143 CHESTNUT STREET
TRYON, NC 28782                                      P‐0003180 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASSLETT, JONATHAN H
17 ORCHARD DRIVE
VERNON, NJ 07462                                     P‐0018861 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASTER, KATHRYN
32862 WINONA ST
WESTLAND, MI 48185                                   P‐0048323 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
LASTING LEGACY PERSONAL TRUST
PARKER, STEVE
5308 HILLSHIRE WAY
GLEN ALLEN, VA 23059                                 P‐0007375 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LASZLO, PETER
14 SADDLEBROOK ROAD
MILLSTONE TWP., NJ 08535                             P‐0030932 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAT CONSTRUCTION, INC.
P O BOX 178
MCMINNVILLE, OR 97128                                P‐0036021 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LATARCHA, TAWANI LATARCHA
909 ENTERPRISE COVE AVE UNIT 203
ORANGE CITY, FL 32763                                  2135      11/7/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
LATEMPT, REBECCA
1345 RIVERWOODS
SAINTE GENEVIEVE
, MO 63670                                           P‐0006773 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LATENDRESSE, DAWN A
347 RICE RD
WATERFORD, ME 04088                                  P‐0012683 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LATER, STEPHEN F
P.O. BOX 2150
SOUTHERN PINES, NC 28388                             P‐0020498 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LATHAM, GREGORY A
3602 BUCHANAN RD
TEXARKANA, TX 75501                                  P‐0057029   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LATHAM, KERBY W
2101 SAINT BRIDES RD W
CHESAPEAKE, VA 23322                                 P‐0046719 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LATHAM, PAMELA L
1025 N. PORTCHESTER AVE.
MERIDIAN, ID 83642                                   P‐0004214 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 1855 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 19 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LATHAMWILLIAMS, DAISY M
3910 WOODVALE ROAD
HARRISBURG, PA 17109                                  P‐0054256   1/8/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATHAN, CHRISTOPHER
403 PATTON STREET
BUTLER, AL 36904                                      P‐0017378 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATHOURIS, KOSTAN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043725 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LATHROP, ALAN F
100 FIELDCREST DR
NORTH SYRACUSE, NY 13212                              P‐0036906 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATHROP, APRIL S
6890 COUNTY ROAD 32
CANANDAIGUA, NY 14424                                 P‐0011566 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATHROP, GRAYLING T
226 W RIVER ST
PO BOX 263
DEERFIELD, MI 49238                                   P‐0048901 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATHROP, JOHN F
512 E 30TH AVE
N KANSAS CITY, MO 64116                               P‐0038852 12/11/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
LATHROP, RACHEL A
2600 VIRGINIA AVE APT 1
SANTA MONICA, CA 90404                                P‐0048954 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATIFI, HAMID
5412 BLACKHAWK DRIVE
PLANO, TX                                             P‐0001937 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATIMER, CHRISTIAN J
740 WHITNEY ANN
EL PASO, TX 79932                                     P‐0001138 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATIMER, RYAN
1106 E LA PALOMA LN
ROSWELL, NM 88201                                     P‐0002201 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATIMORE, KERRI R
5388 BLACKBERRY WAY
OCEANSIDE, CA 92057                                   P‐0034424 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATINO, TRACEY A
6141 N FRANCISCO
2
CHICAGO, IL 60659                                     P‐0021641 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATKA, EARL G
3105 VICHY AVE
NAPA, CA 94558                                        P‐0027570 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATKA, JUDY A
42 TERRACE DRIVE
PUEBLO, CO 81001                                      P‐0012056 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATORELLA, CHRISTOPHER D
13 WHITTIER PLACE
HAVERHILL, MA 01832                                   P‐0006484 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATORELLA, MARY JO
13 WHITTIER PLACE
HAVERHILL, MA 01832                                   P‐0009503 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 1856 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 20 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LATOUR, JOHN A
1616 DAVID DR.
METAIRIE, LA 70003                                   P‐0036393 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATOUR, JOSHUA M
PO BOX 392
ROLLINSFORD, NH 03869                                P‐0041657 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATOUR, RANDALL D
6974 BEERY LANE
DUBLIN, OH 43017                                       1745    11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LATOUR, RANDALL D
6974 BEERY LANE
DUBLIN, OH 43017                                       1769    11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LATOURETTE, GEORGE
106 WOODS RD
PORT JERVIS, NY 12771                                P‐0018655 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATOURETTE, RICHARD D
5327 BROWNELL ST
ORLANDO, FL 32810                                    P‐0002232 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATRENTA, NICHOLAS D
646 ORANGEBURGH ROAD
RIVERVALE, NJ 07675                                  P‐0034020 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATTERELL, ARTHUR
10508 SE MALDEN ST
PORTLAND, OR 97266                                     3488    11/27/2017       TK Holdings Inc.                                                                                                                           $0.00
LATTIG, HEIDI A
2605 FRINGE LANE
EASTON, PA 18040                                     P‐0020545 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LATTIG, HEIDI A
2605 FRINGE LANE
EASTON, PA 18040                                     P‐0020546 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, CHRISTINA
22132 BUENAVENTURA STREET
WOODLAND HILLS, CA 91364                             P‐0015899 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, DAVID
NO ADDRESS PROVIDED
                                                     P‐0016271 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, DAVID
NO ADDRESS PROVIDED
                                                     P‐0016281 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, DEBORAH A
121 RAGSDALE PLACE
HONOLULU, HI 96817                                   P‐0012470 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, DENNIS V
828 N. 21ST ST.
MONTEBELLO, CA 90640                                 P‐0021941 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, GIM
365 BRIDGE STREET
APT 14L
BROOKLYN, NY 11201                                   P‐0011291 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, GRACE S
2132 GREENDALE DRIVE
S SAN FRANCISCO, CA 94080                            P‐0025955 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, JAMES M
7 EMERALD STREET
QUINCY, MA 02169                                     P‐0046496 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1857 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 21 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LAU, KARLA
19960 RIDGE ESTATE COURT
WALNUT, CA 91789                                    P‐0037812 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, LEONARD
2075 LEILOKE DRIVE
HONOLULU, HI 96822                                    4583      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LAU, LOUIS Y
5342 FOXHOUND WAY
SAN DIEGO, CA 92130                                 P‐0033339 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, WING Y
299 BAY 10TH STREET
BROOKLYN, NY 11228                                  P‐0042797 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAU, WING Y
299 BAY 10TH STREET
BROOKLYN, NY 11228                                  P‐0042802 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUBENDER, GEORGE F
28877 GRAYFOXST.
MALIBU, CA 90265                                    P‐0019368 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUBRICK, VICKI L
NO ADDRESS PROVIDED
                                                    P‐0039327 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUBSCHER, SAMUEL R
10739 BELL RD
JOHNS CREEK, GA 30097                               P‐0034312 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUDE, DAVID J
1002 GRANDVIEW DR.
NEW LENOX, IL 60451                                 P‐0009311 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUDE, KATHLEEN T
1002 GRANDVIEW DR.
NEW LENOX, IL 60451                                 P‐0010762 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUDENBACH, KRISTA L
215 SPRING HILL LN
LEBANON, PA 17042                                   P‐0022690 11/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUDIERI, JEFFREY S
5055 DONOVAN STREET
FRANKLIN, TN 37064                                  P‐0018012 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUE, GREGORY A
607 67TH AVE TERR W
BRADENTON, FL 34207                                 P‐0020913 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUER, SABINE
1221 SAN ILDEFONSO ROAD
LOS ALAMOS, NM 87544                                P‐0008020 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUFER, LORRAINE C
287 STISSING ROAD
STANFORDVILLE, NY 12581                             P‐0051835 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUFFER, CHAD A
143 CLEVELAND ST. SE
ATLANTA, GA 30316                                   P‐0031980 11/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUGHLIN, RALPH T
262 E. ABBOTT ST.
LANSFORD, PA 18232                                  P‐0027610 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUGHLIN, RALPH T
201 WHITE ST.
WEISSPORT, PA 18235                                 P‐0057573    3/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 1858 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 22 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LAUGHLIN, SUSAN M
3401 REMINGTON DR
INDIANAPOLIS, IN 46227                              P‐0040225 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUGIER, YVETTE M
33 W. ONTARIO ST., #47E
CHICAGO, IL 60654                                   P‐0011747 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAULE, BRYAN
535 BEECHER AVE
CHELTENHAM, PA 19012                                P‐0033448 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAULE, BRYAN
BRYAN
LAULE
CHELTENHAM, PA 19012                                P‐0033451 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUMATIA, SHAZZELMA
246 PANEPOO PLACE
WAHIAWA, HI 96786                                   P‐0012662 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUMATIA, SHAZZELMA K
246 PANEPOʻO PLACE
WAHIAWA, HI 96786                                   P‐0035765 12/4/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
LAURAITIS, CHRISTOPHER J
3015 ANDORRA WAY
OCEANSIDE, CA 92056                                 P‐0056419   2/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUREANO, YVETTE
YVETTE LAUREANO
1726 N TALMAN 2
CHICAGO, IL 60647                                   P‐0051885 12/27/2017    TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
LAUREL, JEANIE C
374 WAUFORD WAY
NEW BRAUNFELS, TX 78132                             P‐0036929 12/5/2017     TK Holdings Inc., et al.                    $14,607.00                                                                                   $14,607.00
LAUREN SEYMOUR
SEYMOUR, LAUREN A
143 W CUMMINGS AVE
HAMPTON, VA 23663                                   P‐0009146 10/30/2017    TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
LAURENT, BARRY R
412 GREENWOOD RD
LINTHICUM, MD 21090                                 P‐0006120 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAURENZANA, MERARI A
7100 DONA ADELINA AVE SW
ALBUQUERQUE, NM 87121                               P‐0032622 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAURENZANA, MERARI A
7100 DONA ADELINA AVE SW
ALBUQUERQUE, NM 87121                               P‐0036995 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAURIA, DARLEENE L
268 GANDY LANE
FLOMATON, AL 36441                                  P‐0009707 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAURIE, GERTHA D
224 CLARENCE AVENUE
PASS CHRISTIAN, MS 39571                            P‐0019450 11/8/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LAURINA, GERALD A
5528 JACKSON ST
PITTSBURGH, PA 15206                                P‐0034145 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAURINAITIS, ANDREW
33 MICAH HAMLIN RD.
CENTERVILLE, MA 02632                               P‐0009380 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1859 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 23 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LAURINO, DOROTHY M
2109 FRANCES DRIVE
POINT PLEASANT, NJ 08742                             P‐0003020 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAURION, ANN E
54 GREEN HOLLOW RD
DANIELSON, CT 06239                                  P‐0004364 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAURITA, ALAN J.
4463 BAYVIEW ROAD
BEMUS POINT, NY 14712                                  4331    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LAURITA, ALAN J.
4463 BAYVIEW ROAD
BEMUS POINT, NY 14712                                  4347    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LAURITA, ALAN J.
4463 BAYVIEW ROAD
BEMUS POINT, NY 14712                                  4348    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LAURITANO, EUGENE J
3532 E MODOC CT
PHOENIX, AZ 85044                                    P‐0021314 11/9/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
LAURITZEN, NELS J
57 CRICKHOLLOW COURT
HILLSBOROUGH, NJ 08844                               P‐0023445 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAURSEN, DAVID
102 PARKWOOD DR
GREENVILLE, SC 29609                                 P‐0025117 11/14/2017    TK Holdings Inc., et al.                      $787.27                                                                                       $787.27
LAURSEN, PATRICK K
NO ADDRESS PROVIDED
                                                     P‐0020627 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAURSEN, SANDRA L
670 TANTRA DR
BOULDER, CO 80305                                    P‐0031544 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAURY, YARQUIS
405 SILVER BEECH COURT
BEL AIR, MD 21015                                      708     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LAUTENBACH, DAVID M
10733 WHITE TAIL RUN
ORLAND PARK, IL 60467                                P‐0018746 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUTIN, ANGELA M
21219 LAGO CIRCLE H
BOCA RATON, FL 33433                                 P‐0001614 10/22/2017    TK Holdings Inc., et al.                     $1,064.00                                                                                    $1,064.00
LAUTIN, ANGELA M
21219 LAGO CIRCLE H
BOCA RATON, FL 33433                                 P‐0001626 10/22/2017    TK Holdings Inc., et al.                      $726.00                                                                                       $726.00
LAUVE, JANE W
648 SPINNR CIRCLE
MOUNT PLEASANT, SC 29464                             P‐0034395 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAUZE, ELISSA A
307 STETSON ROAD
LEWISTON, ME 04240                                   P‐0006457 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVALLEY, MELANIE A
61 HIGHLAND RD.
MERRIMAC, MA 01860                                   P‐0042585 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVANDERO, SUSAN
S. LAVANDERO
P.O. BOX 4254
OROVILLE, CA 95965                                   P‐0051252 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1860 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 24 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LAVECCHIA, JULIA
66A SUNSET ROAD
WHITING, NJ 08759                                   P‐0007241 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVELLE, GREGORY F
7954 BLACK CHERRY CT SE
CALEDONIA, MI 49316                                 P‐0022356 11/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVELLE, GREGORY F
7954 BLACK CHERRY CT SE
CALEDONIA, MI 49316                                 P‐0022367 11/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVELLE, GREGORY F
7954 BLACK CHERRY CT SE
CALEDONIA, MI 49316                                 P‐0022913 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVELLE, JOHN K
596 SPRUCE ST.
BERKELEY, CA 94707                                  P‐0022285 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVELLE, JOHN K
596 SPRUCE
BERKELEY, CA 94707                                  P‐0022287 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVERDURE, GENE
1 MARADEAN LANE
CARBONDALE, IL 62903                                P‐0058197    9/1/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LAVIAN, SUSAN
8700 BURTON WAY APT 208
LOS ANGELES, CA 90048                               P‐0023144 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVIN, GLEN M
8217 SEDONA SUNSET DRIVE
LAS VEGAS, NV 89128                                 P‐0000227 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVIN, THOMAS V
52 SHIPPS WAY
DELANCO, NJ 08075                                   P‐0041005 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVINE, MEGAN
8179 WESTFIELD CIRCLE
VERO BEACH, FL 32966                                P‐0031956 11/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVINE, PAUL
5285 S. JERICHO WAY
CENTENNIAL, CO 80015                                  4095      12/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LAVINE, PAUL
5285 S. JERICHO WAY
CENTENNIAL, CO 80015                                  4715      1/10/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
LAVINE, STEVEN D
15930 STATE HWY 22
EDEN VALLEY, MN 55329                               P‐0030557 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVOIE, JEFFREY T.
P.O. BOX 274
ORLEANS, MA 02653                                     2804      11/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LAVOIE, SPENCER M
423 OAK ST
EAST HARTFORD, CT 06118                             P‐0032146 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAVY, MARVELL D
PO BOX 867
ROSEVILLE, CA 95678                                 P‐0040460 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAW OFFICE OF G. CATRAMBONE
CATRAMBONE, GREGORY
10555 W. CERMAK RD.
STE.2
WESTCHESTER, IL 60154                               P‐0011763 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 1861 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                      Page 25 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                            Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                     Amount
LAW, ANGELA
MITCHELL A TOUPS, LTD.
P.O BOX 350
BEAUMONT, TX 77704‐0350                              P‐0024723 10/31/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LAW, CHRISTOPHER R
2155 W 700 S #44
UNIT 44
CEDAR CITY, UT 84720                                 P‐0011935 11/1/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LAW, ELAINE S
501 COTA LANE
VISTA, CA 92083                                      P‐0029417 11/20/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LAW, FRAN
943 JONES MILL RD
CARTERSVILLE, GA 30120                               P‐0014742 11/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LAW, JAY C
7057 COLONIAL TPK
GLADE HILL, VA 24092                                 P‐0054337 1/10/2018     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LAW, JOANN E
1152 23RD AVE
LONGVIEW, WA 98632                                   P‐0021046 11/9/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LAW, LAWRENCE
80 ALIZE DRIVE
KINNELON, NJ 07405                                   P‐0022652 11/11/2017    TK Holdings Inc., et al.                        $5,000.00                                                                                    $5,000.00
LAW, LAWRENCE
80 ALIZE DRIVE
KINNELON, NJ 07405                                   P‐0022657 11/11/2017    TK Holdings Inc., et al.                        $5,000.00                                                                                    $5,000.00
LAW, LINDA
1600 FILBERT ST., #35
SAN FRANCISCO, CA 94123                              P‐0036352 12/6/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LAW, MAU WA
94 CHESTER STREET
APT 11
ALLSTON, MA 02134                                    P‐0045351 12/23/2017    TK Holdings Inc., et al.                        $3,311.03                                                                                    $3,311.03
LAW, PERRY P
48 DORADO TERRACE
SAN FRANCISCO, CA 94112                              P‐0037906 12/9/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LAW, PHYLLIS T
448 LISA DRIVE
WEST MIFFLIN, PA 15122‐3148                          P‐0048190 12/26/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LAW, RANDALL J
1201 3RD AVE NE APT A110
ABERDEEN, SD 57401                                   P‐0050829 12/27/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LAW, SHANNON L
5883 LIBERTY WAY
NINE MILE FALLS, WA 99026                            P‐0013763 11/2/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LAW, STEVEN E
1512 E. 37TH ST
KANSAS CITY, MO 64109                                P‐0043442 12/21/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LAWAL, ABDUL QUDOO A
8701 WOODSTAIR DR
N. RICHLAND HILL, TX 76182                           P‐0036187 12/5/2017     TK Holdings Inc., et al.                  $605,000,000.00                                                                              $605,000,000.00
LAWDER, MICHAEL A
116 LEGEND COURT
FAIRVIEW HEIGHTS, IL 62208                           P‐0029602 11/21/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00



                                                                                          Page 1862 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                   Page 26 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LAWDER, MICHAEL A
116 LEGEND COURT
FAIRVIEW HEIGHTS, IL 62208                           P‐0029603 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWHEAD, DENNIS W
PO BOX 601
ROSEVILE, CA 95661                                   P‐0044891 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWHORN, ANDREW R
20350 CROW COURT APT. A
SONORA, CA 95370‐6945                                P‐0024138 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWHORN, ANDREW R
20350 CROW COURT APT. A
SONORA, CA 95370‐6945                                P‐0024150 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWHORN, STEVEN
231 SOUTHLAND DR.
PARIS, KY 40361                                      P‐0003482 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWHORN, STEVEN
231 SOUTHLAND DR.
PARIS, KY 40361                                      P‐0003485 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWING, STEPHEN B
2941 MILLER RD
POWELL, TN 37849                                     P‐0056513   2/3/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LAWLER III, JOHN P
1204 BRASSIE COURT
CHESAPEAKE, VA 23320                                 P‐0052863 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWLER III, JOHN P
1204 BRASSIE COURT
CHESAPEAKE, VA 23320                                 P‐0052893 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWLER, ADRIAN K
505 HWY 52 NORTH, SUITE 330D
MONCKS CORNER, SC 29461                              P‐0028222 11/18/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LAWLER, ADRIAN K
505 HWY 52 NORTH, SUITE 330D
MONCKS CORNER, SC 29461                              P‐0028233 11/18/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LAWLER, BRYAN K
210 DEBBIE LANE
RINGGOLD, GA 30736                                   P‐0008140 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWLESS, DAVID
3657 S TOWNLINE RD. #6
PALMYRA, NY 14522                                      1809      11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LAWLESS, DENISE A
14188 LORRAINE LANE
PO BOX 17
HARBORTON, VA 23389                                  P‐0036932 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWLEY, DEIDRE
2816 HALEY STREET
BAKERSFIELD, CA 93305                                  1676      11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LAWLOR, ELLEN F
206 FOUR KNOT LANE
OSPREY, FL 34229                                     P‐0000292 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWLOR, RICHARD
8 PLEASANT RISE
BETHEL, CT 06801                                     P‐0014108 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWLOR, RICHARD
8 PLEASANT RISE
BETHEL, CT 06801                                     P‐0014147 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 1863 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 27 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LAWLOR, RICHARD
8 PLEASANT RISE
BETHEL, CT 06801                                    P‐0014155 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE PRINTING (82467) ACT# 102742
PO BOX 886
GREENWOOD, MS 38935‐0886                              171       10/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LAWRENCE, ANDREA J
14063 E. TEMPLE DR.
APT. 1524
AURORA, CO 80015                                    P‐0027262 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, ANN M
3631 S CHATTERLEIGH RD
WEST VALLEY, UT 84128                               P‐0005448 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, BARBARA L
3015 KREIGBAUM RD NW
UNIONTOWN, OH 44685                                 P‐0025055 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, BILLY GLENN
3107 S CHATSWORTH CIR
MESA, AZ 85212                                        1501      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LAWRENCE, CAROLYN L
520 IVEY DRIVE
SANDERSVILLE, GA 31082                              P‐0025596 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, CHRISTOPHER S
1704 WILLOUGHBY DR
BUFORD, GA 30519                                    P‐0041059 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, DOUGLAS E
NO ADDRESS PROVIDED
                                                    P‐0056629    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, EDWARD J
3811 BARBARA DR
STERLING HEIGHTS, MI                                P‐0017636 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, ELNORA
5613 CLARESHOLM
GAUTIER                                             P‐0057600    3/4/2018     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
LAWRENCE, GABRIELLE
23 SIDNEY DRIVE
SAVANNAH, GA 31406                                  P‐0057185 2/12/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, IVY
7425 RAVINES AVE
LAS VEGAS, NV 89131                                 P‐0017705 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, JAMES E
1511 MANCHESTER DR
ELIZABETHTOWN, KY 42701                             P‐0002869 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, JOHN B
2743 FAVOR AVE
HELENA, MT 59601                                    P‐0051970 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, KRISTIN C
14916 OLD YORK ROAD
PHOENIX, MD 21131                                   P‐0039921 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, LANCE W
128 BISON RD
HANOVER, KS 66945                                   P‐0041979 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWRENCE, LEROY D
970 W RAINES RD
MEMPHIS, TN 38109                                   P‐0017862 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 1864 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 28 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
LAWRENCE, RICHARD R
1424 KNOLL DR
SHOREVIEW, MN 55126                                P‐0052883 12/26/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                     $7,000.00
LAWRENCE, RITA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0026901 11/10/2017    TK Holdings Inc., et al.                  $1,200,000.00                                                                                $1,200,000.00
LAWRENCE, SANDRA K
1424 KNOLL DR
SHOREVIEW, MN 55126                                P‐0052802 12/26/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
LAWRENCE, SR, REGINALD M
11364 WOODSONG LOOP NORTH
JACKSONVILLE, FL 32225‐1025                        P‐0048104 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWRENCE, VERNON S
44 NELSON DRIVE
EXETER, RI 02822                                   P‐0045338 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWRENCE, VERNON S
44 NELSON DRIVE
EXETER, RI 02822                                   P‐0045339 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWRENCE, WENDY M
PO BOX 162563
FORT WORTH, TX 76161                               P‐0022022 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWRENCE, WILLIAM
7425 RAVINES AVE
LAS VEGAS, NV 89131                                P‐0017688 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWRENCE‐SCHMUDE, MICHELLE L
84 FOREST ROAD
MOUNTAIN TOP, PA 18707                             P‐0031639 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWS JR, JOHN K
801 NORTH ST.
BATON ROUGE, LA 70802                              P‐0045819 12/24/2017    TK Holdings Inc., et al.                     $8,017.24                                                                                     $8,017.24
LAWS, CHASE P
6440 NORTH CENTRAL EXPRESSWAY
SUITE 300
DALLAS, TX 75206                                   P‐0018540 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWS‐DOUGLAS, CHRISTINE G
855 W. JEFFERSON #70A
GRAND LEDGE, MI 48837                              P‐0053875   1/3/2018    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWSON CONSTRUCTION
LAWSON, JOSEPH W
PO BOX 333
MASCOUTAH, IL 62258                                P‐0056492   2/3/2018    TK Holdings Inc., et al.                   $250,000.00                                                                                   $250,000.00
LAWSON, ANGELO
6160 E 25TH LANE
YUMA, AZ 85365‐1140                                P‐0023852 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWSON, DENEAL J
645 WATER STREET # 12 A
NEW YORK, NY 10002                                 P‐0048488 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWSON, DENEAL J
645 WATER STREET # 12 A
NEW YORK, NY 10002                                 P‐0048538 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LAWSON, DESIREE A
3510 AVENUE H #4A
BROOKLYN, NY 11210                                 P‐0010668 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                        Page 1865 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                   Page 29 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LAWSON, GREGORY
7511 GREENBROOK DRIVE
GREENBELT, MD 20770                                   1616      11/7/2017       TK Holdings Inc.                           $500.00               $0.00                                                                   $500.00
LAWSON, HEATHER
272 SPRING BRANCH ROAD
BRISTOL, VA 24201                                   P‐0001098 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, JOEL A
8318 QUAIL CT
INDANAPOLIS, IN 46256                               P‐0003991 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, JOSEPH W
PO BOX 333
MASCOUTAH, IL 62258                                 P‐0056485   2/3/2018     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
LAWSON, JOSEPH W
PO BOX 333
MASCOUTAH, IL 62258                                 P‐0056499   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, JUSTIN E
406 10TH STREET
FIELDALE, VA 24089                                  P‐0008834 10/29/2017     TK Holdings Inc., et al.                     $3,546.81                                                                                    $3,546.81
LAWSON, KELLY J
78189 WATTS RD.
BUSH, LA 70431                                      P‐0016986 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, LESLIE
42 GROVE LANE
ROGERSVILLE, MO 65742                               P‐0014287 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, MARY A
35 SHEFFIELD
LITTLE ROCK, AR 72209                               P‐0040785 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, MICHAEL A
55 FREMONT PLACE
LOS ANGELES, CA 90005                               P‐0018381 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, SUSAN L
706 COLONEL BURCH ROAD
VALLEY FALLS, NY 12185                              P‐0032647 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, TAMARA R
4663 YANKEE RD
ST CLAIR, MI 48079                                  P‐0025746 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, TERRY A
16567 HUGHES RD
VICTORVILLE, CA 92395‐4533                          P‐0030429 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWSON, YVETTE
1253 BRENTWOOD DRIVE
EAST STROUDSBURG, PA 18301                          P‐0021534 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWTON, KENNETH J
544 PEEBLES STREET
PITTSBURGH, PA 15221                                P‐0050995 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWTON, MELISSA A
118 BAY STREET
HERCULES, CA 94547                                  P‐0037675 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWYER, DWAYNE
224 ARTHUR DRIVE
MCDONOUGH, GA 30252                                 P‐0017167 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWYER, DWAYNE
224 ARTHUR DRIVE
MCDONOUGH, GA 30252`                                P‐0017186 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1866 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 30 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LAWYER, DWAYNE
224 ARTHUR DRIVE
MCDONOUGH, GA 30252                                  P‐0017200 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWYER, DWAYNE
224 ARTHUR DRIVE
MCDONOUGH, GA 30252                                  P‐0017218 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAWYER, DWAYNE
224 ARTHUR DRIVE
MCDONOUGH, GA 30252                                  P‐0017222 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAX, MARTIN
45625 VIA CORONA
INDIAN WELLS, CA 92210                               P‐0022521 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAYCOAX, LUTHER W
12154 W. SURREY ST.
EL MIRAGE, AZ 85335                                  P‐0010647 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAYMAN, CAROL R
6281 STATE RT. 52
COCHECTON, NY 12726                                  P‐0010240 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAYNE, BERNICE E
625 JAMES ST
ROSSVILLE, GA 30741                                  P‐0022190 11/10/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LAYNE, THOMAS C
9934 OVERLOOK DRIVE NW
OLYMPIA, WA 98502                                    P‐0021150 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAYTON, LAURA E
611 MCKINWAY
SEVERNA PARK, MD 21146                               P‐0049814 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAYTON, LESLIE W
2800 TOWNSHIP RD. 190
FREDERICKTOWN, OH 43019                              P‐0057555 2/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAYTON, ROBERT L
13823 N. 183RD AVE
SURPRISE, AZ 85388                                   P‐0010658 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAYTON, RONALD R
128 CONNY LANE
EVANS CITY, PA 16033                                 P‐0011699 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAYTON, RONALD R
128 CONNY LANE
EVANS CITY, PA                                       P‐0011724 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAYTON, SANDRA T.
5300 CHESTER AVE
APT 22
PHILADELPHIA, PA 19143‐4929                            2340    11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LAYTON, SANDRA T.
5300 CHESTER AVE
APT 22
PHILADELPHIA, PA 19143‐4929                            2521    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LAZARETNIK, GENNADY
400 S BURNSIDE AVE
APT 9D
LOS ANGELES, CA 90036‐5449                           P‐0031618 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZAREV, DMITRIY
1583 MCCOY AVE
CAMPBELL, CA 95008                                   P‐0015667 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1867 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 31 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LAZARIS, CHRISTOS G
1628 W. BERWYN AVE.
CHICAGO, IL 60640                                    P‐0024310 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZARTO, PAMELA C
4022 STOW WAY
NAPLES, FL 34116                                     P‐0033313 11/29/2017    TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
LAZARUS, JACK
118 N TEMPLE ROAD
NATCHEZ, MS 39120                                      1136    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LAZARUS, PETER
301 SLEEPY HOLLOW DR
MECHANICSBURG, PA 17055                              P‐0038691 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZARUS, PETER
301 SLEEPY HOLLOW DR
MECHANICSBURG, PA 17055                              P‐0038695 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZARUS, SAMUEL
661 NICKLAUS STREET
PASO ROBLES, CA 93446                                P‐0040111 12/13/2017    TK Holdings Inc., et al.                     $1,712.00                                                                                    $1,712.00
LAZCANO, MARIA J
14114 DURNESS ST
BALDWIN PARK, CA 91706                               P‐0032451 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZCANO, RAFAEL
14114 DURNESS ST
BALDWIN PARK, CA 91706                               P‐0032350 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZDAN, VALERIYA
11622 PORTER VALLEY DR.
PORTER RANCH, CA 91326                                 1137    11/2/2017        TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
LAZORE, ALLISON H
121 WHITE COTTAGE ROAD
HELENA, AL 35080                                     P‐0008647 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZORE, SCOTT M
121 WHITE COTTAGE ROAD
HELENA, AL 35080                                     P‐0008657 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZUN, STEPHEN R
909 STONEBRIDGE DRIVE
LANCASTER, PA 17601                                  P‐0037972 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LAZZARI, ANTHONY
1141 SW 158 AVENUE
PEMBROKE PINES, FL 33027                             P‐0002823 10/24/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LAZZARI, LOUISE
1141 SW 158 AVENUE
PEMBROKE PINES, FL 33027                             P‐0002815 10/24/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LE BLANC, KENNETH E
59 MAIN ST UNIT 28‐2`
DENNIS, MA 02638                                     P‐0007695 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE DUC, RYAN M
1011 JOHNSTON DRIVE
AURORA, IL 6006                                      P‐0045830 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, ALEX M
2162 VAN SINGEL LAKE DR SW
BYRON CENTER, MI 49315                               P‐0037026 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, ANTHONY T
51 HOLLINGER WAY
MARIETTA, GA 30060‐9013                              P‐0003326 10/24/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00



                                                                                          Page 1868 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 32 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LE, BRANDON
1417 N JACKSON ST
SANTA ANA, CA 92703                                P‐0025834 11/15/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LE, HELENE T
4704 SHOSHONI AVENUE
SAN DIEGO, CA 92117                                P‐0026233 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, HOANG
6005 SILVEROAK CIRCLE
STOCKTON, CA 95219                                 P‐0040080 12/14/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
LE, HONG V
245 S. LINHAVEN CIR.
ANAHEIM, CA 92804                                  P‐0044301 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, HONG V
245 S. LINHAVEN CIR.
ANAHEIM, CA 92804                                  P‐0044344 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, HONGNHUNG T
612 34TH STREET
RICHMOND, CA 94805                                 P‐0056938   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, JAMES
4742 42ND AVE SW #132
SEATTLE, WA 98116                                  P‐0035787 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, JIMMY H
5935 SOUTHBROOK COURT
SAN JOSE, CA 95138                                 P‐0045720 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, JIMMY H
5935 SOUTHBROOK COURT
SAN JOSE, CA 95138                                 P‐0045743 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, JIMMY H
5935 SOUTHBROOK COURT
SAN JOSE, CA 95138                                 P‐0045745 12/23/2017    TK Holdings Inc., et al.                     $1,565.79                                                                                    $1,565.79
LE, JIMMY H
5935 SOUTHBROOK COURT
SAN JOSE, CA 95138                                 P‐0045746 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, KIM
4750 W 128TH PLACE
BROOMFIELD, CO 80020                               P‐0010539 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, LIEN X
1319 CUMBERLAND AVE
SAN LEANDRO, CA 94579                              P‐0012619 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, MIKE H
1513 32ND AVE
SACRAMENTO, CA                                     P‐0021398 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, MONG HOA
24196 KATHY AVENUE
LAKE FOREST, CA 92630                              P‐0021163 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, NAM Q
6634 WESTBURY OAKS CT
SPRINGFIELD, VA 22152                              P‐0029479 11/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LE, NIKKI T
10965 MERRITT DR
STOCKTON, CA 95219                                 P‐0021277 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, PHUONG
5000 SHIMMERING PLACE
GLEN ALLEN, VA 23060                               P‐0008704 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 1869 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                   Page 33 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LE, PHUONG T
2308 ROBINSON ST
REDONDO BEACH, CA                                   P‐0024533 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, QUAN V
809 PRIVATE RD DR.
PORT LAVACA, TX 77979                               P‐0057048   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, SANDRA J
PO BOX 111
JAMESTOWN, IN 46147                                 P‐0057745 3/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, THANH
4750 W 128TH PLACE
BROOMFIELD, CO 80020                                P‐0010547 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, THANH M
1408 MILAM WAY
N/A
CARROLLTON, TX 75006                                P‐0023475 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, THO V.
PURDUE UNIVERSITY
LYLES SCHOOL OF CIVIL ENGINEERING
HAMP G167. 550 STADIUM MALL DRIVE
WEST LAFAYETTE, IN 47907‐2051                         4810      2/6/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
LE, THUY
1058 BLUE HILL AVENUE
MILTON, MA 02186                                    P‐0041539 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, THUYHANG V
4704 SHOSHONI AVE
SAN DIEGO, CA 92117                                 P‐0026228 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, TRANG T
7326 N HUDSON ST
PORTLAND, OR 97203                                  P‐0051912 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, TRANG T
7326 N HUDSON ST
PORTLAND, OR 97203                                  P‐0052102 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, TUE M
7014 LAKE JACKSON DRIVE
ARLINGTON, TX 76002                                 P‐0007817 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LE, UYEN B
20302 STARFINDER WAY
TAMPA, FL 33647                                     P‐0002615 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEA SR, DARREL
6831 CHERRY HILLS RD
HOUSTON, TX 77069                                   P‐0033316 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEA, PATRICIA C
117 RUTHLAND AVE.
COATESVILLE, PA 19320                               P‐0045868 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH SR., ROY A
3809 POLK LANE
DEER PARK, TX 77536                                 P‐0037212 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH, ALAN E
636 LINWOOD AVENUE
STONEWALL, LA 71078                                 P‐0002761 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH, BEVERLY ANN
3239 COUNTRY OAKS DR
ORANGE PARK, FL 32065                                 2088      11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                          Page 1870 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 34 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEACH, CAROLE
12714 MONTE VISTA AVE
CHINO, CA 91710                                      P‐0020129 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH, GEORGE A
4477 CEPEDA STREET
ORLANDO, FL 32811                                    P‐0056236 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH, GREGORY
3239 COUNTRY OAKS DR
ORANGE PARK, FL 32065                                P‐0013085 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH, JAIME L
8336 E CYPRESS ST
SCOTTSDALE, AZ 85257                                 P‐0003949 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH, JAIME L
8336 E CYPRESS ST
SCOTTSDALE, AZ 85257                                 P‐0003956 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH, MIKI M
555 NE 15TH STREET, UNIT 19H
MIAMI, FL 33132                                      P‐0015616 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH, ROD S
11040 SW 196TH STREET
UNIT 412
MIAMI, FL 33157                                      P‐0052284 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH, ROY A
3809 POLK LANE
DEER PARK, TX 77536                                  P‐0037133 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH, SUSAN M
2664 HEDWIDGE DRIVE
TRAVERSE CITY, MI 49685                              P‐0046782 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH, THERESA A
3809 POLK LANE
DEER PARK, TX 77536                                  P‐0037087 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACHMAN, JESSICA A
1025 N. MILLER
SAGINAW, MI 48609                                    P‐0048811 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEACH‐VARGAS, VICTORIA L
5068 SUMMER DR SE
ACWORTH, GA 30102                                    P‐0023151 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEADER, JILLIAN M
259 CENTER STREET
LEHIGHTON, PA 18235                                  P‐0039656 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAFE, STEPHEN P
7510 JAMESTOWN DR
ALPHARETTA, GA 30005                                 P‐0003926 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAHY, MARIA A
236 AMHERST DR
NASHVILLE, TN 37214                                  P‐0037241 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAHY, MAUREEN B
1708 2ND AVENUE
SAN MATEO, CA 94401                                  P‐0015478 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAK, MARYANN
ATTY. RALPH DUBLIKAR
400 SOUTH MAIN ST.
NORTH CANTON, OH 44720                               P‐0044392 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAKE, ALLISON M
4601 YORKSHIRE TRL
PLANO, TX 75093                                      P‐0008511 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1871 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 35 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEAL, DANITZA M
2174 G. CLEVELAND AVE.
CALEXICO, CA 92231                                   P‐0043449 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAL, JESUS
1700 QUARTZ ST
PENITAS, TX 78576                                    P‐0033210 11/28/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
LEAL, LINDA E
304 ANGUS DRIVE
CEDAR PARK, TX 78613                                   3804    12/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LEAL, MANUEL R
145 DANDRIDGE CT. SUITE 100
STAFFORD, VA 22554                                   P‐0052601 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAL, ROBERTO
415 OAK LEAF DRIVE
DUNCANVILLE, TX 75137                                P‐0006794 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEALI, DANIEL A
6826 29TH PLACE
BERWYN, IL 60402                                     P‐0052409 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAN, MARCO S
807 ULLOA APT#2
SAN FRANCISCO, CA 94127                              P‐0014945 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEANARDI, SUZANNE G
1331 S. WASHINGTON AVE.
PARK RIDGE, IL 60068                                 P‐0028112 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAP, JEFFREY
446 WEST 55TH STREET APT 2D
NEW YORK, NY 10019                                   P‐0009578 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAPHART II, MARION E
108 RUSTIC CROSSING
LEXINGTON, SC 29073‐7257                             P‐0050462 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAPHART, JANICE D
108 RUSTIC CROSSING
LEXINGTON, SC 29073‐7257                             P‐0050776 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAR, BRYANT W
24084 ST JOHN RD
GULFPORT, MS 39503                                   P‐0006887 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEARAS, META L
8296 PORTOFINO DR, UNIT 305
DAVENPORT, FL 33896                                  P‐0054353 1/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEARY, BENJAMIN P
1045 COLUMBINE ROAD
ASHEVILLE, NC 28803                                  P‐0005507 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEARY, CAROLE L
19970 WINNERS CIRCLE
YORBA LINDA, CA 92886                                P‐0022089 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEARY, PANELA
14 LARKSPUR DRIVE
NEW BADEN, IL 62265                                  P‐0016362 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEARY, PATRICK J
43 SWAN POINT RD
RINDGE, NH 03461                                     P‐0030275 11/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEASE, BRENT
3317 WENDHURST AVENUE
MINNEAPOLIS, MN 55418                                P‐0041520 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1872 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 36 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEASE, BRENT
3317 WENDHURST AVENUE
MINNEAPOLIS, MN 55418                               P‐0041521 12/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEASE, SANDRA W
545 MILLCROSS ROAD
LANCASTER, PA 17601                                 P‐0054312    1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEASE, SYLVIA
3317 WENDHURST AVENUE
MINNEAPOLIS, MN 55418                               P‐0041519 12/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEASSEAR, SAVANDRA
PO BOX 79109
HOUSTON, TX 77279                                   P‐0051129 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEATH, KAREN J
639 SPARROW DRIVE
SURFSIDE BEACH, SC 29575                            P‐0055702 1/24/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEATHER BEST & VACCI CORP
LEE, TIMOTHY
518B LINCOLN ST
PALISADES PARK, NJ 07650                            P‐0049910 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEATHER BEST & VACCI CORP
LEE, TIMOTHY
518B LINCOLN ST
PALISADES PARK, NJ 07650                            P‐0050404 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEATHERWOOD, JERRY L
10 SPRING TREE DR
SIMPSONVILLE, SC 29681                              P‐0015097 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAVELL, CLINT
9050 CR173
IOLA, TX 77861                                        3990      12/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LEAVELL, WILLIAMN R
26927 BOYCE MILL ROAD
GREENSBORO, MD 21639                                P‐0024757 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAVEN, CHRISTINA R
409 TICONDEROGA ROAD
VIRGINIA BEACH, VA 23462                            P‐0050886 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAVER, JENNIFER
2183 SCOTT ROAD
BLOOMVILLE, NY 13739                                P‐0057857 4/14/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAVITT, NELSON S
4385 OAKWOOD
OKEMOS, MI 48864                                    P‐0011794 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAVY, ANDREW C
9665 NW 49TH PLACE
CORAL SPRINGS, FL 33076                             P‐0002295 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEAZIER, DIANNA L
942 S DEERFIELD LN
GILBERT, AZ 85296                                   P‐0006593 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBARON, CHARLES W
485 OAKDALE ROAD NE APT C44
ATLANTA, GA 30307                                   P‐0005002 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBARON, DAVID L
PO BOX 344
130 W 500 N
FOUNTAIN GREEN, UT 84632                            P‐0003545 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 1873 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 37 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEBLANC JR, PERCY J
2440 NECHES AVE
PORT ARTHUR, TX 7642                                 P‐0038649 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC, AGATHA A
3001 SULLEN PL
NEW ORLEANS, LA 70131                                P‐0041638 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC, ANASTASIA G
9031 OLIVE STREET
NEW ORLEANS, LA 70118                                P‐0028716 11/19/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LEBLANC, ANASTASIA G
9031 OLIVE STREET
NEW ORLEANS, LA 70118                                P‐0028720 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC, ANASTASIA G
9031
OLIVE STREET
NEW ORLEANS, LA 70118                                P‐0032727 11/27/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LEBLANC, DARLA J
721 80TH AVE SE
NORMAN, OK 73026                                     P‐0008182 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC, DEANNA
1101 MARIE STREET
BRENHAM, TX 77833                                    P‐0039389 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC, DYLAN J
1238 MADISON ST
HOLLYWOOD, FL                                        P‐0022563 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC, HENRY J
611 S. CLOVERDALE AVE
APT 408
LOS ANGELES, CA 90036                                P‐0038921 12/11/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LEBLANC, STEPHANIE E
23 VICTOR STREET
APT 2
HAVERHILL, MA 01832                                  P‐0022532 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBLANC, TYLER M
1917 VIA ESTUDILLO
PALOS VERDES EST, CA 90274                           P‐0049670 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBOLD, MORGAN
50664 LIVINGSTON DR
NORTHVILLE, MI 48168                                 P‐0016408 11/5/2017     TK Holdings Inc., et al.                     $1,600.00                                                                                    $1,600.00
LEBRECHT, KATHLEEN
20421 N DATE PALM WAY
SURPRISE, AZ 85387                                   P‐0007287 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBRON, CARLOS
584 BOXWOOD PL.
ST. AUGUSTINE, FL 32086                                480     10/22/2017       Takata Americas                               $0.00                                                                                        $0.00
LEBRUN, KRYSTAL
21 FRANKLIN ST
APT. 2
PEABODY, MA 01960                                    P‐0009938 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEBUS, STEVE O
7489 ROLLINGDELL DRIVE
CUPERTINO, CA 95014                                  P‐0028876 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LECHMAN, CAROL L
3809 E. MANDEVILLE PLACE
ORANGE, CA 92867                                     P‐0026255 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1874 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 38 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LECHNER, AMY L
4230 OLD PITTSBURGH ROAD
WAMPUM, PA                                          P‐0018519 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LECHNER, DIANA L
11431 ‐ 302ND AVE. N.E.
CARNATION, WA 98014                                 P‐0033042 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LECHNER, LANCE
NO ADDRESS PROVIDED
                                                    P‐0019381 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LECHUGA, BRYANT
6608 DUNSMUIR CIRCLE
LAS VEGAS, NV 89108                                 P‐0000380 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LECKEY, NATHAN R
24066 NW 2ND LN
NEWBERRY, FL 32669                                  P‐0023553 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LECKIE, JOYCE G
14348 RIVERSIDE DRIVE
UNIT 6
SHERMAN OAKS, CA                                    P‐0024335 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LECLAIR, RONALD C
311 PRESENTEER TRL
APEX, NC 27539‐6529                                 P‐0007599 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LECLAIR, RONALD P
176 WASHINGTON ST
ROCHESTER, NH 03839                                 P‐0020664 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LECLAIR, SUSAN
PO BOX 706
ST. ALBANS, VT 05478                                  567     10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LECLERC, ERNEST R
9 GENEST AVENUE
PROSPECT, CT 06712                                  P‐0027755 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LECO CORPORATION
ATTN: CORPORATE CREDIT MANAGER
3000 LAKEVIEW AVE
ST. JOSEPH, MI 49085                                   17     7/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LEDAK, GARY M
603 SHADY BROOK CT
SOUTHLAKE, TX 76092                                 P‐0037506 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEDAK, STEPHANIE K
8008 WILDCAT PASS
AUSTIN, TX 78757                                    P‐0037559 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEDBETTER, CLINT
119 GEORGETOWN LN
FORT SMITH, AR 72908                                P‐0031454 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEDBETTER, CLINT D
119 GEORGETOWN LN
FORT SMITH, AR 72908                                P‐0031452 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEDDEN, VIRGINIA A
31 NILAND LANE
DEPTFORD, NJ 08096                                  P‐0007584 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEDER, EDWARD
423 E. MAGNOLIA DR
MORRISVILLE, PA 19067                                 1174    10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LEDER, JOHN E
10920 RODOPHIL RD
AMELIA COURT HOU, VA 23002‐5610                     P‐0006768 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1875 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 39 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
LEDER, JOHN E
10920 RODOPHIL ROAD
AMELIA, VA 23002                                     P‐0031172 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEDER, JOHN E
10920 RODOPHIL ROAD
AMELIA, VA 23002                                     P‐0045536 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEDERMAN, JASON M
141 ENGLEWOOD AVENUE
UNIT 3
BRIGHTON, MA 02135                                   P‐0033275 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEDESMA, MARIA H
1655 E SEMORAN BLVD
SUITE 1
APOPKA, FL 32703                                     P‐0043201 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEDET, DARLENE
1401 S WILSON AVENUE
METAIRIE, LA 70003                                   P‐0012677 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEDET, MICHELLE M
3512 CHARRY DRIVE
BAKER, LA 70714                                      P‐0026647 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEDFORD, CHRISTA
230 WAVERLY WAY
BURLINGTON, NC 27215                                   3438    11/27/2017       TK Holdings Inc.                            $131.68                                                                                       $131.68
LEDFORD, CHRISTA
230 WAVERLY WAY
BURLINGTON, NC 27215                                   3473    11/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
LEDNA, SANDRA L
2437 ELMHURST BLVD.
KENNESAW, GA 30152                                   P‐0007210 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEDOUX, DENNIS E
3225 AVILLA VINCINTAGE RD
ALEXANDER, AR 72002                                  P‐0024087 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEDUC, DONNA M
1195 WORTHINGTON RIDGE
BERLIN, CT 06037                                     P‐0017010 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEDUC, NORMAN E
110 BETHEL OAKS LN
DELTONA, FL 32738                                    P‐0037692 12/8/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
LEDUC, NORMAN E
110 BETHEL OAKS LN
DELTONA, FL 32738                                    P‐0042274 12/18/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
LEE ‐ HOLDEN, CAROL L
22925 ROCKCRESS ST.
CORONA, CA 92883                                     P‐0020186 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEE CHARLES CASTELO TRUST
WANDA CASTELO
3465 S. GAYLORD COURT, A‐217
ENGLEWOOD, CO 80113                                    4842    2/15/2018        TK Holdings Inc.                       $5,000,000.00                                                                                $5,000,000.00
LEE IV, EDWARD B
1111 POPLAR GROVE CT
MOUNT AIRY, MD 21771                                 P‐0007487 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEE MYERS, KAREN D
1050 COUNTY ROAD 1350 E
TOLONO, IL 61880‐9514                                P‐0024017 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 1876 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 40 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEE TITUS, TAYLOR
5621 HARBORAGE DR
FT MYERS, FL 33908                                   P‐0028987 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, A M
22855 N 91 PLACE
SCOTTSDALE, AZ 85255                                 P‐0028341 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ADRIENNE S
1650 PIIKOI STREET APT 201
HONOLULU, HI 96822                                   P‐0046168 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ALICIA L
2306 ANGUS ROAD APT. B
CHARLOTTESVILLE, VA 22901                            P‐0030232 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ALVA M
995 FLAMMANG AVE
BRAWLEY, CA 92227                                    P‐0049930 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, AMBER M
C/O FEYISSA 1001 4TH AVENUE
SUITE 3200
SEATTLE, WA 98154                                    P‐0034448 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ANDREW S
575 DRIGGS AVENUE
APT 2
BROOKLYN, NY 11211‐2911                              P‐0036959 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ANDY Y
2704 VILLAS WAY
SAN DIEGO, CA 92108                                  P‐0024492 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ANTHONY
4546 QUEEN ANNE DRIVE
UNION CITY, CA 94587                                 P‐0013783 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ANTHONY E
PO BOX 236
KURTISTOWN, HI 96760                                 P‐0042635 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, AUDREY
1361 STARBUCK STREET
FULLERTON, CA 92833                                  P‐0042667 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, B STEPHEN
1725 BRADNER PL S
SEATTLE, WA 98144                                    P‐0031270 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, B STEPHEN
1725 BRADNER PL S
SEATTLE, WA 98144                                    P‐0031289 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, BERTHA L
202 2ND AVE SW
LAFAYETTE, AL 36862                                  P‐0040141 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, BOMSHIK
20425 VIA VOLANTE
CUPERTINO, CA 95014                                  P‐0023346 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, BRIAN
1015 ESSEX ST SE
311
MINNEAPOLIS, MN 55414                                P‐0052101 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, BRIAN E
292 JACKSONVILLE ROAD
POMPTON PLAINS, NJ 07444                             P‐0046293 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1877 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 41 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEE, CALEB
3509 BLUEBELL LANE
APT. 21
JACKSON, MI 49201                                   P‐0035257 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CALEB
3509 BLUEBELL LANE
APT. 21
JACKSON, MI 49201                                   P‐0035263 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CALEB LEE
3509 BLUEBELL LANE
APT. 21
JACKSON, MI 49201                                   P‐0035265 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CARMEN C
7228D HAWAII KAI DRIVE
HONOLULU, HA 96825                                  P‐0012640 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CAROLE S
1235 E. OCEAN BLVD. #9
LONG BEACH, CA 90802                                P‐0019663 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CATHERINE
2581 ARVIA ST
11
LOS ANGELES, CA 90065                               P‐0020349 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CATHERINE M
19H MAPLE STREET
BRUNSWICK, ME 04011                                 P‐0008193 10/29/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LEE, CATHERINE M
1505 VICKSBURG DR
BELLEVILLE, IL 62221                                P‐0049781 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CHANG LUNG
632 MILLSPRING DR
DURHAM, NC 27705                                    P‐0035005 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CHANG Y
50 HIGHGATE CIRCLE
ITHACA, NY 14850                                    P‐0013094 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CHARLES E
736 S KIERAN DR
GREENSBURG, IN 47240                                P‐0014007 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CHEUNG
24 BARBARBA DRIVE
SYOSSET, NY 11791                                     1354    11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LEE, CHINGJUI
419 N ALHAMBRA AVE APT C
MONTEREY PARK, CA 91755                             P‐0023450 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CHINGWEN
36 SABER LN
WILLIASMVILLE, NY 14221                             P‐0015929 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CHOR WAH
8903 DARCY HOPKINS DR
CHARLOTTE, NC 28277                                 P‐0034065 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, CLAUDIA M
626 RIVERSIDE DRIVE
UNIT 20N
NEW YORK, NY 10031                                  P‐0053074 12/27/2017    TK Holdings Inc., et al.                   $433,188.96                                                                                  $433,188.96




                                                                                         Page 1878 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 42 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEE, CLAUDIA MARIE
626 RIVERSIDE DRIVE
UNIT 20N
NEW YORK, NY 10031                                     4564    12/27/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
LEE, DAMONG
29 HASSAYAMPA TRAIL
HENDERSON, NV 89052                                  P‐0056045 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, DANIEL
300 GORGE RD
APT 46
CLIFFSIDE PARK, NJ 07010                             P‐0037731 12/8/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LEE, DAVID
4425 46TH AVE N
ST PETERSBURG, FL 33714                              P‐0028543 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, DAVID
4425 46TH AVE N
ST PETERSBURG, FL 33714                              P‐0028547 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, DEAN
22213 MCCLARREN STREET
GRAND TERRACE, CA 92313                                3397    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LEE, DICKEY H
1420 KEEAUMOKU ST B4
HONOLULU, HI 96822                                   P‐0026749 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, EDWIN K
715 CLEVELAND ST.
OAKLAND, CA 94606                                    P‐0051091 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, EDWIN K
715 CLEVELAND ST.
OAKLAND, CA 94606                                    P‐0051139 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ELAINE
322 CHESTER ST
OAKLAND, CA 94607‐1220                               P‐0029544 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ELEANOR A
134 SOUTH ROSLYN STREET
DENVER, CO 80230                                     P‐0005694 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, EMILY S
210 W. FIAT ST
CARSON, CA 90745                                     P‐0031230 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, EMILY S
210 W. FIAT ST
CARSON, CA 90745                                     P‐0031237 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, GILBERT K
3464 ORIOLE PL
FREMONT, CA 94555                                    P‐0024541 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, GLORIA H
1320 W PORTER AVE
FULLERTON, CA 92833                                  P‐0043874 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, GLORIA H
1320 W. PORTER AVE
FULLERTON, CA 92833                                  P‐0044101 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, GLORIA H
1320 W. PORTER AVE
FULLERTON, CA 92833                                  P‐0044422 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, GREGORY
8937 MARQUETTE DR
GROSSE ILE, MI                                       P‐0024675 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1879 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 43 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEE, HANS
337 SAN RAFAEL AVE
BELVEDERE, CA 94920                                 P‐0052360 12/27/2017    TK Holdings Inc., et al.                    $20,274.98                                                                                   $20,274.98
LEE, HEE K
5189 BRAWNER PLACE
ALEXANDRIA, VA 22304                                P‐0006778 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, HENG
945 EMERSON ST
PALO ALTO, CA 94301                                 P‐0022870 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, HOLDEN CHEW GICK
477 41ST AVENUE
SAN FRANCISCO, CA 94121                               4002    12/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LEE, HYUNG J
8830 EAST GARDEN VIEW DRIVE
ANAHEIM, CA 92808                                   P‐0021372 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, IRIS J
1440 SULPHUR AVE
ST. LOUIS, MO 63110                                 P‐0034429 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, IVAN
15416 NEWTON ST
HACIENDA HEIGHTS, CA 91745                          P‐0045214 12/22/2017    TK Holdings Inc., et al.                     $2,300.00                                                                                    $2,300.00
LEE, I‐WEI
12605 LAMP POST LANE
POTOMAC, MD 20854                                   P‐0016472 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JACK D
PO BOX 271243
FLOWER MOUND, TX 75027                              P‐0051670 12/27/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
LEE, JAMES A
10727 FULLER AVE
KANSAS CITY, MO 64134                               P‐0033731 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JAMES E
27 SILVERWOOD LN
POMONA, CA 91766                                    P‐0028317 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JANICE
931 MASSACHUSETTS AVENUE
APT 404
CAMBRIDGE, MA 02139                                 P‐0046404 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JEANETTE
3783A NOBLES ST
PENSACOLA, FL 32514/6333                            P‐0048809 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JEFFREY D
PO BOX 111
JAMESTOWN, IN 46147                                 P‐0057746 3/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JEFFREY F
4177 ERIKA CT
PENSACOLA, FL 32526                                 P‐0015320 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JEFFREY S
17108 LABURNUM CT
DERWOOD, MD 20855                                   P‐0014563 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JOON SEOK
9821 INDINA HILLS DR.
AUSTIN, TX 78717                                    P‐0003697 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JOON SEOK
9821 INDINA HILLS DR
AUSTIN, TX 78717                                    P‐0003729 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1880 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 44 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEE, JOSEPH C
8714 45TH PL. APT. 2F
LYONS, IL 60534                                      P‐0006962 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JOSEPHINE
2439 17TH AVE
SAN FRANCISCO, CA 94116                              P‐0014816 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JUN SUNG
2354 YALE AVE E
APT. #203
SEATTLE, WA 98102                                    P‐0024116 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, JUNG YONG
20435 ANZA AVE.
APT. 20
TORRANCE, CA 90503                                   P‐0051844 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, KAREN W
1526 LOUISA CT.
PALO ALTO, CA 94303                                  P‐0015305 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, KELVIN
7420 NEWCASTLE GOLF CLUB RD
A
NEWCASTLE, WA 98059                                  P‐0017699 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, KEVIN Z
NO ADDRESS PROVIDED
                                                     P‐0031459 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, KIMBERLY R
1422 ASHLEY CREEK DRIVE
MATTHEWS, NC 28105                                   P‐0001859 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, KIRSTEN
NO ADDRESS PROVIDED
                                                     P‐0020157 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, KRISTEN A
13147 DESTINO PL
CERRITOS, CA 90703                                   P‐0034126 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, KRISTEN LINDA
1115 MONTEREY BOULEVARD
SAN FRANCISCO, CA 94127‐2505                           4967     5/5/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
LEE, KRISTIN
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                   P‐0027372 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, KUANG LI
5683 CONISTON WAY
SAN JOSE, CA 95118‐3518                              P‐0018638 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, KUANG LI
5683 CONISTON WAY
SAN JOSE, CA 95118‐3518                              P‐0018647 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, LAKEISHA M
13151 BRIGGS LN
AMITE                                                P‐0011647 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, LAKESHA
12705 HARVARD BL
LA, CA 90047                                         P‐0017409 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, LAURI A
58050 WASHINGTON STREET
PLAQUEMINE, LA 70764                                 P‐0054369 1/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1881 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 45 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEE, LAWRENCE
26 JACKSON
IRVINE, CA 92620                                    P‐0051078 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, LESA
13129 EAST BAY CT.
CARROLLTON, VA 23314                                P‐0017114 11/6/2017     TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
LEE, LESTER
902 ARUBA LN
FOSTER CITY, CA 94404                               P‐0013566 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, LESTER
902 ARUBA LN
FOSTER CITY, CA 94404                               P‐0013579 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, LESTER
902 ARUBA LN
FOSTER CITY, CA 94404                               P‐0013611 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, LINDA K
254 SOUTH HEALY AVENUE
SCARSDALE, NY                                       P‐0035093 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, LLOYD
89 FARALLONES STREET
SAN FRANCISCO, CA 94112                             P‐0053300 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, LOUIS A
12935 VALLEY SPRINGS DRIVE
MORENO VALLEY, CA 92553                             P‐0021341 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, MARCUS J
1932 NW 172ND ST
EDMOND, OK 73012                                    P‐0019287 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, MARY A
POST OFFICE BOX 53
GROVELAND, FL 34736‐0053                            P‐0033530 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, MARY J
4006 WABASH AVE
KANSAS CITY, MO 64130                               P‐0007781 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, MICHAEL
3524 OCEAN DRIVE
OXNARD, CA 93035                                      3972    12/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LEE, MICHAEL E
6544 ALYSSA DR
SAN JOSE, CA 95138                                  P‐0014301 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, NIEN‐CHUNG
4802 SPRUCEWOOD LN
GARLAND, TX 75044                                   P‐0039475 12/12/2017    TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
LEE, PAK C
6701 CHURCH STREET
MORTON GROVE, IL 60053‐2306                         P‐0014937 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, PETER B
021 SW BANCROFT ST
ATTN 021 NOT 21
PORTLAND, OR 97239                                  P‐0018415 11/7/2017     TK Holdings Inc., et al.                     $7,940.00                                                                                    $7,940.00
LEE, PRESTON
307 EAST SUMMERSIDE ROAD
PHOENIX, AZ 85042                                   P‐0003518 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, PRESTON
307 EAST SUMMERSIDE ROAD
PHOENIX, AZ 85042                                   P‐0003523 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1882 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 46 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEE, PUI L
2551 PEREGRINE TRAIL
SUWANEE, GA 30024                                     P‐0004100 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, RALPH M
17108 LABURNUM COURT
ROCKVILLE, MD 20855                                   P‐0014065 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, RALPH M
17108 LABURNUM COURT
DERWOOD, MD 20855‐2504                                P‐0014245 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, RANDY J
144 TERIWOOD CT
FERN PARK, FL 32730                                   P‐0001030 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, REBECCA H
3877 TIMBER HOLLOW WAY
MARIETTA, GA 30062‐1262                               P‐0025235 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, REED
26 STONEWOLD WAY
GREENVILLE, DE 19807                                  P‐0030847 11/23/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LEE, RICHARD
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                       P‐0044049 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEE, RICHARD J
1111 N HERMITAGE AVE.
UNIT 2
CHICAGO, IL 60622                                     P‐0015256 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, RICHARD T
RICK AND SUE LEE
3801 21ST STREET
LEAVENWORTH, KS 66048                                 P‐0042400 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, RICHARD W
16 EUCLID AVE
NATICK, MA 01760                                      P‐0015105 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ROBERT
3179 STAMPS SHADY GROVE
MONTEREY, TN 38574                                    P‐0011053 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, ROBERT G
837 MARVIN WAY
HAYWARD, CA 94541                                     P‐0014952 11/4/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LEE, RUSSELL G
17415 FIRESIDE LANE
FARMINGTON, MN 55024                                  P‐0029589 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SAMJOO
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                     P‐0052604 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SAMUEL
4130 OXCLIFFE GROVE
SUWANEE, GA 30024                                     P‐0009491 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SAMUEL
15242 SW MILLIKAN WAY
APT 512
BEAVERTON, OR 97003                                   P‐0015844 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SAMUEL T
3312 DAVANT ST
AUGUSTA, GA 30907                                     P‐0003767 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 1883 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 47 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEE, SAMUEL T
NO ADDRESS PROVIDED
                                                    P‐0003864 10/25/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LEE, SANG D
1460 ALTRIDGE DRIVE
BEVERLY HILLS, CA 90210                             P‐0057020    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SANG K
5189 BRAWNER PLACE
ALEXANDRIA, VA 22304                                P‐0006786 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SARAH A
1502 FM 1774
ANDERSON, TX 77830                                  P‐0003167 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SAU P
1385 FIRESTONE LOOP
SAN JOSE, CA 95116                                  P‐0028683 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SHAYLA S.
340 WILLOW BAY DRIVE
BYRAM, MS 39272                                       4516      12/26/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
LEE, SIDNEY J
439 FOREST AVE
MARIANNA, AR 72360                                  P‐0057443 2/22/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SPENCER F
812 DERSTINE AVE
LANSDALE, PA 19446                                  P‐0024013 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, STEPHANIE A
247 REEDER DR.
COPPELL, TX 75019                                   P‐0024691 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, STEPHEN
15416 NEWTON ST
HACIENDA HTS                                        P‐0017292 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SUE E
SUE AND RICK LEE
3801 21ST STREET
LEAVENWORTH, KS 66048                               P‐0042393 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SUN
328 MONTROSS AVE.
RUTHERFORD, NJ 07070                                P‐0030769 11/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, SZU Y
2975 LUGANO WAY
SAN JOSE, CA 95132                                  P‐0052353 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, TAE
5548 MAGNOLIA STREET
COMMERCE CITY, CO 80022                             P‐0011258 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, TANYA H
2 CHESTER ST.
APT. B
CAMBRIDGE, MA 02140                                 P‐0008142 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, THEREASA B
8405 RIDGE RD
FAIRBURN, GA 30213                                  P‐0051946 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, TONI M
152 SE CRESTWOOD CIRCLE
STUART, FL 34997                                    P‐0040969 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 1884 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 48 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LEE, TYRONE A
61‐20 71ST AVE.
D3D
GLENDALE, NY 11385                                 P‐0009763 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, TYRONE A
61‐20 71ST AVE
GLENDALE
NEW YORK, NY 11385                                 P‐0009764 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, VERDIS R
P.O. BOX 212
MARYVILLE, IL 62062                                P‐0020024 11/8/2017     TK Holdings Inc., et al.                    $26,000.00                                                                                   $26,000.00
LEE, WAI
20 NEWPORT PARKWAY APT 2708
JERSEY CITY, NJ 07310                              P‐0032570 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, WAN Y
1566 RIDGECREST WAY
MONTEREY PARK, CA 91754                            P‐0057653 3/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, WEILIN
3950 N. LAKE SHORE DRIVE
APT. 520 D
CHICAGO, IL 60613                                  P‐0046060 12/24/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
LEE, WINNIE
10385 WESTACRES DR.
CUPERTINO, CA 95014                                  1914    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LEE, WON
280 BOUNDARY ROAD
MARLBORO, NJ 07746                                 P‐0008336 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, WON
280 BOUNDARY ROAD
MARLBORO, NJ 07746                                 P‐0008473 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, WON
280 BOUNDARY ROAD
MARLBORO, NJ 07746                                 P‐0008478 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, WON
280 BOUNDARY ROAD
MARLBORO, NJ 07746                                 P‐0008483 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, XINQIANG
2152 HOUNSLOW DR.
SAN JOSE, CA 95131                                 P‐0021416 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, YI C
7 CUMBERLAND ST
PLAINSBORO, NJ 08536                               P‐0019199 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE, YI‐CHING
1120 MORNINGWOOD LN
GREAT FALLS, VA 22066                              P‐0009449 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEEBRICK, ARNOLD L
1904 TUFTON CT.
VIRGINIA BEACH, VA 23454                           P‐0009418 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE‐CHUN, SUSAN
888 BISCAYNE BLVD
#105
MIAMI, FL 33132                                    P‐0049673 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEE‐DE AMICI, BETH A
1694 WICKHAM WAY
CROFTON, MD 21114                                  P‐0019102 11/7/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00

                                                                                        Page 1885 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 49 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEEDER FAMILY TRUST
LEEDER, RALPH N
3953 E. FLORIAN AVE.
MESA, AZ 85206                                      P‐0012107 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEEDER FAMILY TRUST
LEEDER, PATRICIA L
3953 E. FLORIAN AVE.
MESA 85206                                          P‐0012197 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEEDOM, ROBERT A
21501 OCEAN VISTA DR
LAGUNA BEACH, CA 92651                              P‐0027549 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEEDS, ARTHUR A
18855 BURNHAM
APT 236
LANSING, IL 60438                                   P‐0005674 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEEDS, REBECCA E
1275 N BROOKFIELD DRIVE
RENO, NV 89503                                      P‐0048251 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEEGE, LINDSEY L
735 S WEBSTER ST
OTTUMWA, IA 52501                                   P‐0055714 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEEK, RANDALL J
162 S FOX RUN LANE
BYRON, IL 61010                                     P‐0005790 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEEPER, BRIAN C
10700 PARKGATE DRIVE
NOKESVILLE, VA 20181                                P‐0041134 12/16/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LEEPER, JODI
7505 W. 175TH ST.
#121
TINLEY PARK, IL 60477                               P‐0019278 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEEPER, TIMOTHY J
7505 W. 175TH ST
#121
TINLEY PARK, IL 60477                               P‐0019282 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEES TIRE & SERVICE
GAGNE, LEE
PO BOX 386
TOPSHAM, ME 04086                                   P‐0042266 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEES, STEVEN R
6352 GREENWOOD CT
BELLEVILLE, MI 48111                                P‐0019653 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEFEVERS, ANN H
1017 SW SUNFLOWER DR.
LEES SUMMIT, MO 64081‐3757                          P‐0052936 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEFEVRE, PATRICIA R
7 CONCORD DRIVE
MARLBORO, NY 12542                                  P‐0005868 10/26/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LEFF, JONATHAN B
1317 HILL AVENUE
SIOUX CITY, IA 51104                                P‐0039976 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEFFERT, STEVEN
16740 VALERIO STREET
LAKE BALBOA, CA 91406                               P‐0019154 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1886 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 50 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LEFFEW, AARON
175 LYNN DR
BATTLE CREEK, MI 49037                               4393    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LEFFLER, MARK E
675 E. RIVER RD.
GRAND ISLAND, NY 14012                             P‐0025916 11/7/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
LEFFORGE, KELLY
274 CRIMSON CREEK DR
MOUNT WASHINGTON, KY 40047                         P‐0000107 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEFFORGE, KRISTI N
236 AIKAPA ST
KAILUA, HI 96734                                   P‐0047867 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEFKOWITZ, RICHARD L
94 AVON CIRCLE
APT D
RYE BROOK, NY 10573                                P‐0050747 12/27/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
LEFKOWITZ, SEAN M
5595 CHAPEL HILL CT S
WARREN, OH 44483                                   P‐0038902 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEFORCE, DONALD W
20 TUCKER AVE
OROVILLE, CA 95966                                 P‐0018015 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACKI, JOANNA
2832 CRESTVIEW AVE
KALAMAZOO, MI 49006                                P‐0026765 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACKI, JOANNA
2832 CRESTVIEW AVE
KALAMAZOO, MI 49006                                P‐0026766 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGACY AUTO
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043808 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLER
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044121 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043700 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAU, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043709 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0043718 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00




                                                                                        Page 1887 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 51 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0043759 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0043864 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0043869 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0043913 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811                                P‐0043919 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0043924 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0043932 12/21/2017    TK Holdings Inc., et al.                    $42,088.00                                                                                   $42,088.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM
SUITE 300
SACRAMENTO, CA 95811                                P‐0043936 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0043942 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811                                P‐0043946 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0043954 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00

                                                                                         Page 1888 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 52 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                        Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                         Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                 Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043972 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043978 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043984 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043988 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043994 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044013 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044015 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM
SUITE 600
SACRAMENTO, CA 95811                               P‐0044018 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044040 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044041 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044042 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00

                                                                                        Page 1889 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 53 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                        Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                         Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                 Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044045 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044047 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044052 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044057 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044069 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044075 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044080 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM
SUITE 3
SACRAMENTO, CA 95811                               P‐0044084 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044090 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044126 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVD
SUITE 3
SACRAMENTO, CA 95811                               P‐0044132 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00

                                                                                        Page 1890 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 54 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                        Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                         Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                 Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044135 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044141 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044145 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044149 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044150 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044154 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044156 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044158 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044160 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044162 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 300
SACRAMENTO, CA 95811                                P‐0044173 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00

                                                                                         Page 1891 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 55 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044176 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044178 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMDAZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044181 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044184 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044193 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044194 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044196 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044198 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044200 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044201 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044202 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00

                                                                                         Page 1892 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 56 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                        Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                         Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                 Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044203 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044207 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044208 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044209 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044211 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAN AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044212 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044214 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044215 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044218 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044219 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044220 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00

                                                                                         Page 1893 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 57 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                        Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                         Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                 Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044221 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044223 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044224 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044226 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044227 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044228 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044229 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044232 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044233 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044235 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044236 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                      $600.00

                                                                                         Page 1894 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 58 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044238 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044242 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044243 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044245 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044246 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044248 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044249 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044255 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044258 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044267 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044270 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00

                                                                                         Page 1895 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 59 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044273 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044274 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044275 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044276 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044277 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044278 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044279 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044280 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044281 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044286 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044287 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00

                                                                                         Page 1896 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 60 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044291 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044292 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044293 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044294 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044295 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044297 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044298 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044321 12/21/2017    TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044322 12/21/2017    TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044324 12/21/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0044464 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00

                                                                                         Page 1897 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 61 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044468 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044500 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044505 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044509 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044528 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044551 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044568 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044572 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044576 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044585 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044593 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00

                                                                                        Page 1898 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 62 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044603 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044668 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044676 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044683 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044691 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044694 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044702 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044708 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044718 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044725 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044825 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00

                                                                                        Page 1899 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 63 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044974 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044995 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045007 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045018 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045026 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045030 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045046 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045063 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045098 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045117 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0045120 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00

                                                                                        Page 1900 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 64 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0045122 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0045132 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0045212 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0045263 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0045285 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0045290 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0045292 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 98511                                P‐0045326 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY AUTO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                                P‐0045330 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LEGACY SUATO DISMANTLERS
AHMADZAI, ABDUL
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                           P‐0044168 12/21/2017    TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
LEGAL AID OF THE BLUEGRASS
104 EAST SEVENTH STREET
COVINGTON, KY 41011                                 P‐0003367 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGARE, HENRY L
119 CAMELIA DR.
SUMMERVILLE, SC 29485                               P‐0002770 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1901 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 65 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
LEGATE, WILLIAM T
52005 846 ROAD
ELGIN, NE 68636                                   P‐0012938 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGAULT, LAURENCE R
7 HERON WAY
WAKEFIELD, RI 02879                               P‐0057610   3/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGE, BLAIN P
3067 HERITAGE LANDING RD
WILLIAMSBURG, VA 23185                            P‐0006944 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGER, TIMOTHY J
11500 E 47TH ST S
DERBY, KS                                         P‐0042331 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGETTE, SHERON
2905 HICKORY CREEK DR
ORLANDO, FL 32818                                 P‐0000027 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGGETT, BRIAN L
708 LINDY LANE AVE SW
NORTH CANTON, OH 44720                            P‐0043841 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGGETT, JACQUELINE M
18602 MEADOWS WAY DR
HOUSTON, TX 77084‐3812                            P‐0026898 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGGETT, JANICE E
2218 CANTON RD NW
CARROLLTON, OH 44615                              P‐0035690 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGGETT, MICHAEL
48 RIVERS ST.
SIDNEY 13838                                      P‐0010644 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGGETT, TAFRICA
9436 S HARVARD BL
LOS ANGELES, CA 900047                            P‐0027142 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGGETT, TARA C
PO BOX 1204
BISHOP, CA 93515                                  P‐0042234 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGGETTE, PRISCILLA
9 IKE NOBLE DRIVE
APT. B
CANTON, NY 13617                                  P‐0041650 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGORE, BRANDON J
1121 EAST CARLISLE AVE
SPOKANE, WA 99207                                 P‐0021397 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEGUIA, MARIBEL F
19020 QUEENS CROSS LANE
GERMANTOWN, MD 20876‐1728                         P‐0009956 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHAR, KYLE A
515 SOUTH FIGUEROA STREET
SUITE 1515
LOS ANGELES, CA 90071                             P‐0044061 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHARDY, FRANCES E
216 LONGFORD DRIVE
SUMMERVILE, SC 29483                              P‐0056091 1/29/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LEHKAMP, TODD W
7338 WOODSTONE COURT
ALEXANDRIA, KY 41001‐2502                         P‐0041232 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHMAN, BRIAN L
1376 MALLARD DR E
CHAMBERSBURG, PA 17202                            P‐0012724 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 1902 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 66 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
LEHMAN, BRIAN L
1376 MALLARD DR E
CHAMBERSBURG, PA 17202                            P‐0012727 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHMAN, GREG J
355 LAVERNE
MILL VALLEY, CA 94941                             P‐0015867 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHMAN, JOHN J
3018 BRIDLE CIRCLE
FLORENCE, SC 29505                                P‐0039461 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHMAN, LYNN
5418 MAPLE HILL AVE SE
ADA, MI 49301                                     P‐0017109 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHMAN, LYNN
5418 MAPLE HILL AVE SE
ADA, MI 49301                                     P‐0017120 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHMAN‐MALINOWSK, HEATHER M
6593 STEEN STREET
CANAL WINCHESTER, OH 43110                        P‐0006714 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHNER, KATHY S
118 NORTH STREET
SUNBURY, OH 43074                                 P‐0049235 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHOUILLIER, CYNTHIA S
22170 EMPRESS STREET
MORENO VALLEY, CA 92553                           P‐0032162 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHR, RONALD M
RONALD MICHAEL LEHR
P. O. BOX 975
WATSON, LA 70786‐0975                             P‐0023724 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHRER, MARA R
1334 SIERRA ALTA WAY
LOS ANGELES, CA 90069                             P‐0029020 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHRHOFF, MICHAEL B
12118 MCDONALD CHAPEL DR.
GAITHERSBURG, MD 20878                            P‐0009685 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHRMAN, BRAD
14805 MINNEHAHA PL
WAYZATA, MN 55391                                 P‐0011190 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHRMAN, KAREE
14805 MINNEHAHA PL
WAYZATA, MN 55391                                 P‐0011186 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHRMANN, PATRICIA C
2201 MARIETTA STREET
CHALMETTE, :OUISIANA 70043
CHALMETTE, LA 70043                               P‐0026028 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHS, ELIZABETH
2458 BROOKVIEW DRIVE EAST
MAPLEWOOD, MN 55119                               P‐0013089 11/2/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LEHS, RANDY
2458 BROOKVIEW DRIVE EAST
MAPLEWOOD, MN 55119                               P‐0013093 11/2/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LEHTO, JASON A
17736 2ND AVE NW
SHORELINE, WA 98177                               P‐0035315 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEHTOLA, HEATHER
17833 FLORIBUNDAS LANE
ELGIN, TX                                         P‐0018494 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 1903 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 67 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
LEI, RUBY
16663 COMPASS WAY
BROOMFIELD, CO 80023                                P‐0015628 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEIB, JOAN
15 CUTTER STREET
SOMERVILLE, MA 02145                                P‐0006731 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEIBINGER, JUDITH A.
3612 FAIRHILLS DR.
OKEMOS, MI 48864                                      1596    11/1/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
LEIBOLD, STEVEN
0S579 JEFFERSON STREET
WINFIELD, IL 60190                                    4499    12/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
LEIBOWITZ, ROBERT B
210 BELMONT ST, APT 4
WATERTOWN, MA 02472                                 P‐0029463 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEIBOWITZ, SUSAN
100 ROBERTS RD
MEDFORD, MA 02155‐1424                              P‐0050906 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEIBY, WENDY
1013 SHICKSHINNY VALLEY RD
SHICKSHINNY, PA 18655                               P‐0012616 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEICHER, STEVEN
9461 BOCA GARDENS PKWY APT D
BOCA RATON, FL 33496                                P‐0049297 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEICHT, SCOTT
1300 PARKTOWN DR
OCEAN SPRINGS, MS 39564                             P‐0034263 12/1/2017     TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
LEICHT, THOMAS M
1605 17TH AVENUE
KENOSHA, WI 53140                                   P‐0010266 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEICHTFUSS, RICHARD A
7469 CARTER CIRCLE HORTH
FRANKLIN, WI 53132                                  P‐0026935 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEIGH, ASHLEY R
1504 AMBER DAY DRIVE
PFLUGERVILLE, TX 78660                              P‐0001776 10/22/2017    TK Holdings Inc., et al.                     $1,100.00                                                                                     $1,100.00
LEIGH, ASHLEY R
1504 AMBER DAY DRIVE
PFLUGERVILLE, TX 78660                              P‐0001785 10/22/2017    TK Holdings Inc., et al.                       $800.00                                                                                       $800.00
LEIGH, ASHLEY R
1504 AMBER DAY DRIVE
PFLUGERVILLE, TX 78660                              P‐0001793 10/22/2017    TK Holdings Inc., et al.                     $1,800.00                                                                                     $1,800.00
LEIGHT, PATRICIA A
15091 STATE ROUTE 31
ALBION, NY 14411                                    P‐0020072 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEIGHTON, JOHN O
180 BROOKLINE LN.
COSTA MESA, CA 92626                                P‐0028750 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEIKER, STEVEN J
525 GERMAN
HAYSVILLE, KS 67060                                 P‐0011762 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEIMER, ZEBULUN C
160 CHURCH AVE
GREEN ISLE, MN 55338                                P‐0039746 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 1904 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 68 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LEIMER, ZEBULUN C
160 CHURCH AVE
GREEN ISLE, MN 55338                               P‐0039751 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEINART, SHANNON E
127 DAVID RD
CLINTON, TN 37716                                  P‐0003978 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEINER, STEVE
29357 DAKOTA DR
VALENCIA, CA 91354                                 P‐0024685 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEININGER, CARL A
3125 CARMIE DR
EDGEWTER
, FL 32132                                         P‐0001506 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEINOVA, IRINA
1551 SOUTHGATE AVENUE #319
DALY CITY, CA 94015                                P‐0025807 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEINOW, ISHA
4110 SE HAWTHORNE BLVD
#223
PORTLAND, OR 97214                                 P‐0048650 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEINSON, STACEY
7100 PLAYA VISTA DR.
UNIT #313
PLAYA VISTA, CA 90094                              P‐0033779 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEINTZ, ADAM M
617 REGINA LANE
BISMARCK, ND 58503                                 P‐0012144 11/1/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEINWEBER, GARRETT A
946 PEACH BLVD
WILLOUGHBY, OH 44094                               P‐0047984 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEINWEBER, GARRETT A
946 PEACH BLVD
WILLOUGHBY, OH 44094                               P‐0053215 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEISER, JENNIFER P
4215 HELAMAN CIRCLE
SALT LAKE CITY, UT 84124                           P‐0023774 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEISER, STEVEN J
4215 HELAMAN CIRCLE
SALT LAKE CITY, UT 84124                           P‐0023776 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEISER, STEVEN J
4215 HELAMAN CIRCLE
SALT LAKE CITY, UT 84124                           P‐0023793 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEISER, STEVEN J
4215 HELAMAN CIRCLE
SALT LAKE CITY, UT 84124                           P‐0023794 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEISER, STEVEN J
4215 HELAMAN CIRCLE
SALT LAKE CITY, UT 84124                           P‐0023795 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEISER, STEVEN J
4215 HELAMAN CIRCLE
SALT LAKE CITY, UT 84124                           P‐0023796 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEITER, MATTHEW K
5625 LITCHFIELD ROAD
FORT WAYNE, IN 46835                               P‐0021273 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 1905 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 69 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEITER, MICHAEL W
905 MONTE AVE
FALLSTON, MD 21047                                  P‐0005360 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEITH, ALBERT L
1209 LAUREN LN
PLEASANT HILL, MO                                   P‐0053353 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEITH, DONALD A
50 EMERALD LANE
GREERS FERRY, AR 72067                              P‐0011366 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEITH, MARY G
22110 NE 133RD ST
WOODINVILLE, WA 98077                               P‐0016848 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEITHAUSER, JOHN A
350 LAKEVIEW RD
LEVERING, MI 49755                                  P‐0046049 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEITHAUSER, JOHN A
350 LAKEVIEW RD
LEVERING, MI 49755                                  P‐0046051 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEITMAN, CAROL M
4 APPLE MANOR LANE
EAST BRUNSWICK, NJ 08816                            P‐0043338 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEITNER, ERIK M
1905 ESPINO COVE
AUSTIN, TX 78744                                    P‐0027553 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEITZMANN, JOHN C
2119 N SUMMIT AVE #201
MILWAUKEE, WI 53202                                 P‐0045482 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEIVA, BERNABE
2437 FORTY NINER WAY
ANTIOCH, CA 94531                                   P‐0049640 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEIVA, BERNABE
2437 FORTY NINER WAY
ANTIOCH
, CA 94531                                          P‐0049674 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEIVESTAD, BRIAN J
461 DEER CREEK COURT
LOVELAND, CO 80538                                  P‐0053083 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEJUNE, DANA ANDREW
6525 WASHINGTON AVENUE, SUITE 300
HOUSTON, TX 77007‐2112                                653     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LEKAS, NICHOLAS
1101 ALMERIA DRIVE
TRINITY, FL 34655                                   P‐0001032 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LELAND, BRUCE A
8740 SUGAR SAND LANE NW
ALEXANDRIA, MN 56308‐9716                           P‐0052790 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMA, JOHNNY H
3603 HIGH RIDGE WAY APT 302
BOYNTON BEACH, FL 33426                             P‐0043478 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMAIRE, PAUL W
18 PINE STREET
TAUNTON, MA 02780                                   P‐0014053 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMANSKI, FRANCIS G
1731 MILLBRIDGE ROAD
SALEM, VA 24153                                     P‐0044545 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 1906 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 70 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LEMANSKI, FRANCIS G
1731 MILLBRIDGE ROAD
SALEM, VA 24153                                    P‐0044609 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMASTER, JILL E
769 MT. PLEASANT DR.
OCOEE, FL 34761                                    P‐0001006 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMASTER, KEVIN D
10978 HAWTHORNE DRIVE
CLIVE, IA 50325                                    P‐0025882 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMAY, DEBRA A
6 EASTERLY DRIVE
EAST SANDWICH, MA 02537                            P‐0028499 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMBERG, HELEN
5 STONYBROOK ROAD
WESTPORT, CT 06880                                 P‐0046147 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMBO, JOHN T
826 POND CYPRESS CT
ORLANDO, FL 32825                                  P‐0009523 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMBO, JOHN T
826 POND CYPRESS CT.
ORLAND0, FL 32825                                  P‐0009537 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMENSE, APRIL H
21061 GREENBORO LANE
HUNTINGTON BEACH, CA 92646                         P‐0028264 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMERAND, KEVIN T
125 SAINT CLEMENTS WAY
WARWICK, MD 21912                                  P‐0041387 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMEROND, KARA E
4300 SANDHILL DR
JANESVILLE, WI 53546                               P‐0012055 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMIEUX, CYNTHIA A
34271 N OLD WALNUT CIRCLE
GURNEE, IL 60031                                   P‐0050983 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMIEUX, DAVID R
34271 N OLD WALNUT CIRCLE
GURNEE, IL 60031                                   P‐0050671 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMIEUX, MICHELLE
6 OVERLOOK ST # 7
WHITINSVILLE, MA 01581                             P‐0005567 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMIEUX, PHILIP A
22 ASH STREET
PUTNAM, CT 06260                                   P‐0042109 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMIRE, COURTNEY
3245 RED SCOTT CIRCLE
LAS VEGAS, NV 89117                                  3357    11/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LEMIRE, PAUL
142 SACKETT STREET
FLOOR 3
BROOKLYN, NY 11231                                 P‐0008256 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMLEY, DOUGLAS E
6112 LINDLEY WOODS DR.
GREENSBORO, NC 27410                               P‐0010808 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMLEY, DOUGLAS E
6112 LINDLEY WOODS DR.
GREENSBORO, NC 27410                               P‐0010823 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                        Page 1907 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 71 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEMM, DAVID E
2489 HACIENDA DR
DUBUQUE, IA                                         P‐0010219 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMMEL, JOHN L
1093 E KELLY RD
BELLINGHAM, WA 98226                                P‐0022852 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMMO, PETER S
5 PICKWICK LANE
MOUNTAIN LAKES, NJ 07046                            P‐0041707 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMMONS, TRACY R
4000 ANDY DRIVE
SELLERSBURG, IN 47172                               P‐0039377 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMON, BRIAN
39 HAMILTON AVENUE
YONKERS, NY 10705                                   P‐0035890 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMON, MICHAEL R
2766 JODECO DR.
JONESBORO, GA 30236                                 P‐0002596 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMON, PAUL D
3045 W BERTRAND RD
NILES, MI 49120                                     P‐0012675 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMONS, JUSTIN S
1112 NW 15TH ST APT 308
GRESHAM, OR 97030                                   P‐0045602 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMURIAN FELLOWSHIP
CAROLINE M. FUNK
PO BOX 397
RAMONA, CA 92065                                    P‐0040414 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEMURIAN FELLOWSHIP
CAROLINE M. FUNK
PO BOX 397
RAMONA, CA 92065                                    P‐0057785 3/24/2018     TK Holdings Inc., et al.                      $317.52                                                                                       $317.52
LENAGHAN, DAWN M
3483 DOVER HILL COURT
ST. CHARLES, IL 60175                               P‐0054777 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENAGHAN, LEO
3483 DOVER HILL COURT
ST. CHARLES, IL 60175                               P‐0054768 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENANA, ANTHONY N
NO ADDRESS PROVIDED
                                                    P‐0033420 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENANE, EMIL D
1354 ANDRE STREET
BALTIMORE, MD 21230                                 P‐0005654 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENARD, BRIAN D
P. O. BOX 1704
HAMMOND, LA 70404                                   P‐0020710 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENCEVICIUS, RAIMONDAS
11 POPLAR STREET
STONEHAM, MA 02180                                  P‐0006449 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENCZEWSKI, JOHN S
2554 NATTA BLVD
BELLMORE, NY 11710                                  P‐0036224 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENCZICKI, MORRIS M
5075 PALERMO ROAD
CINCINNATI, OH 45244                                P‐0000779 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1908 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 72 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LENEAR, ALICIA L
14706 JACOB AVE
EASTPOINTE, MI 47021                               P‐0013275 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENEAR, RICHARD D
2108 E HALL ST
OLNEY, IL 62450                                    P‐0024876 11/14/2017    TK Holdings Inc., et al.                      $240.50                                                                                       $240.50
LENFORD, BETH A
4252 SHEPHERD HILL
NORTH ZULCH, TX 77872                              P‐0054598 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENHART, BRUCE K
837 POWDER MILL HOLLOW ROAD
BOYERTOWN, PA 19512                                P‐0039925 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENHART, HALEY G
1009 W BETHEL AVE
MUNCIE, IN 47303                                   P‐0010079 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENIGK, MARY L
2103 CORONET BLVD
BELMONT, CA 94002                                  P‐0019294 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENIGK, REINER W
2103 CORONET BLVD
BELMONT CA. 94002
, CA 94002                                         P‐0019306 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENNON, CARA B
14 LAMPS GLOW PLACE
THE WOODLANDS, TX 77382                            P‐0011660 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENNON, SAMANTHA
3741 CARMEL VIEW ROAD #2
SAN DIEGO, CA 92130                                P‐0038790 12/11/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
LENO, CHRISTINA H
45 SAWMILL PLAIN ROAD
SOUTH DEERFIELD, MA 01373                          P‐0023862 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENOIR, JON D
509A SPRINGRIDGE RD
CLINTON, MS 39056                                    1183    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LENOX, THOMAS M
22617 EAGLES WATCH DR
LAND O LAKES, FL 34639                             P‐0023800 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENT, MART M
15 BOYLAN LANE
BLUE POINT, NY 11715                               P‐0015462 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENTINI, JOSEPH T
2157 CLINTON VIEW CIRCLE
ROCHESTER HILLS
, MI 48309                                         P‐0032053 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENTZ, ANDREW M
7A SCHOOL COURT
BRISTOL, RI 02809                                  P‐0043017 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENTZ, CHERYL
540 ARLINGTON LANE
GRAYSLAKE, IL 60030                                P‐0013880 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENZ, EDWARD M
3306 BROWNS VALLEY RD
NAPA, CA 94558                                     P‐0017548 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                        Page 1909 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 73 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LENZ, HOLLY H
814 CARMEN DRIVE
APT. C
MOUNT SHASTA, CA 96067                              P‐0013326 11/2/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
LENZ, RENEE
PO BOX 721
SUMMERVILLE, SC 29484                               P‐0038248 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENZI, JASON P
3659 GRANDMORE AVE
GURNEE, IL 60031                                    P‐0006828 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENZINI, ERIN E
3150 SE DIVISION STREET
#406
PORTLAND, OR 97202‐1176                             P‐0031064 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LENZNER‐CERTO, TRACY
1 LYNCHBURG COURT
ORCHARD PARK, NY 14127                              P‐0026186 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEO, ALFREDO
116 TAMBOER DRIVE
NORTH HALEDON, NJ 07508                             P‐0016311 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEO, ALFREDO
116 TAMBOER DRIVE
NORTH HALEDON, NJ 07508                             P‐0016322 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEO, ALFREDO
116 TAMBOER DRIVE
NORTH HALEDON, NJ 07508                             P‐0016329 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEO, JOSEPH J
9161 EQUUS CIRCLE
BOYNTON BEACH, FL 33472                             P‐0052300 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LEON, CAREN R
6601 SANTA ISABEL ST.
UNIT A
CARLSBAD, CA 92009                                  P‐0018161 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEON, CRAIG K
167 POPE ROAD
ACTON, MA 01720‐5733                                P‐0039260 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEON, LANITA L
932 ALISON CIRCLE
LIVERMORE, CA 94550                                 P‐0039046 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEON, WANDA R
5501 EAST AVE. D8
LANCASTER, CA 93535                                 P‐0048105 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, BEVERLY G
2853 THUNDER TRAIL
JOHNS ISLAND, SC 29455                              P‐0000819 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, BRIAN K
5433 JESSICA DRIVE
OAK FOREST, IL 60452                                P‐0054799 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, CHARLES L
5903 187TH LN S.W.
ROCHESTER, WA 98579                                 P‐0033804 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, DAVID J
6658 W SANDERS AVE
TALBOTT                                             P‐0003358 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1910 of 3674
                                                  Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 74 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LEONARD, DONNA M
300 N. STATE STREET
APT 5323
CHICAGO, IL 60654                                      P‐0014182 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, ELIZABETH R
5155 EAGLES NEST
AUBURN, CA 95603                                       P‐0035853 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, JAMES J
NO ADDRESS PROVIDED
                                                       P‐0038780 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, JON N
12419 N ECHO VALLEY DRIVE
ORO VALLEY, AZ 85755                                   P‐0003171 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, JR., WILLIAM N
13668 PADDOCK COURT
GAINESVILLE, VA 20155                                  P‐0030871 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, LAWRENCE F
5155 EAGLES NEST
AUBURN, CA 95603                                       P‐0042481 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, LEROY R
1161 MULTNOMAH RD
HOOD RIVER, OR 97031                                   P‐0017565 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, PATRICIA I
3275 EISENHOWER RD
COLUMBUS, OH 43224                                     P‐0004781 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, PAUL
4298 NAPIER AVE
BRONX, NY 10470                                        P‐0007197 10/28/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEONARD, REBECCA A
113 IRA STREET
CARENCRO, LA 70520                                     P‐0018600 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, SONYA A
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                        P‐0043909 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEONARD, SR, DAVID W
4655 ROBERTS AVENUE
BEAUMONT, TX 77707                                     P‐0057770 3/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, THOMAS P
212 MILL ST.
MANSFIELD, MA 02048                                    P‐0031181 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, THOMAS W
1229 CHARLTON DR.
ANTIOCH, TN 37013                                      P‐0012235 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONARD, VICTORIA
1701 CHIPPEWA RDG.
AMBLER, PA 19002                                       P‐0041851 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONE WILLIAMS, MICHELE
45 ARGYLE STREET
LAKE PEEKSKILL, NY 10537                               P‐0053556   1/1/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONE, DALE A
340 CENTRE AVE
APT 50
ROCKLAND, MA 02370                                     P‐0023476 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 1911 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 75 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
LEONE, JEANNE D
286 OLDBAY ROAD
BOLTON, MA 01740‐1225                                P‐0032728 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEONE, JOHN L
1017 W. KENNEWICK AVE
KENNEWICK, WA 99336                                  P‐0055456 1/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEONE, MICHAEL
31 EAST OGDEN AVENUE
UNIT 103
LA GRANGE, IL 60525                                    1198    10/30/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
LEONE, PAMELA A
1075 SUNSET DRIVE
CORAL GABLES, FL 33143                               P‐0055129 1/17/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
LEONE, PAMELA A
1075 SUNSET DRIVE
CORAL GABLES, FL 33143                               P‐0055130 1/17/2018     TK Holdings Inc., et al.                     $6,000.00                                                                                     $6,000.00
LEONE, PAMELA A
1075 SUNSET DRIVE
CORAL GABLES, FL 33143                               P‐0055131 1/17/2018     TK Holdings Inc., et al.                    $22,000.00                                                                                    $22,000.00
LEONE, STEFANIA
1 JUNIPER RIDGE ROAD
TRUMBULL, CT 06611                                   P‐0016348 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEONG, LOTUS
49‐24 WEEKS LANE
FLUSHING, NY 11365                                   P‐0037197 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEONG, MAGGIE L
2141 WINDSOR AVE
CLOVIS, CA 93611‐0695                                P‐0015512 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEONG, MICHELLE
7 MISTY WOOD CIRCLE
ERLANGER, KY 41018                                   P‐0036583 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEONG, PATRICIA
1610 POPPY CIR
ROCKLIN, CA 95765                                    P‐0043423 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEONG, PATRICIA M
764 EL MACERO WAY
SACRAMENTO, CA 85831                                 P‐0046241 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEONG, SHELDON C
16 FOREST VIEW DRIVE
SAN FRANCISCO, CA 94132                              P‐0037454 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEONG, SIEW K
3836 MAINSAIL CIRCLE
WESTLAKE VILLAGE, CA 91361                           P‐0029059 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEONG, TAMMY M
58 FOREST SIDE AVE
SAN FRANCISCO, CA 94127                              P‐0024463 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEONG, THOMAS
1610 POPPY CIR
ROCKLIN, CA 95765                                    P‐0043426 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEONG, WING
JASON TURCHIN, ESQ.
2883 EXECUTIVE PARK DRIVE
SUITE 103
WESTON, FL 33331                                       3099    11/21/2017       TK Holdings Inc.                       $2,000,000.00                                                                                $2,000,000.00



                                                                                          Page 1912 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 76 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEONHARD, GREGORY F
9416 CAVE SPRING DR
BRENTWOOD, TN 37027                                 P‐0025082 11/14/2017    TK Holdings Inc., et al.                     $6,120.00                                                                                    $6,120.00
LEONHARDT, RON
5150 LAKE BREEZE LN
MAUMEE, OH 43537                                    P‐0016444 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONHARDT, RONALD
5150 LAKE BREEZE LN
MAUMEE, OH 43537                                    P‐0016295 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONI, RICHARD B
10006 ARROWGRASS DRIVE
HOUSTON, TX 77064                                   P‐0042778 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEONTIDIS, PAUL G.
400 WEST 43RD STREET APT. 22D
NEW YORK, NY 10036                                    895     10/27/2017       TK Holdings Inc.                          $2,500.00                                                                                    $2,500.00
LEONTIEV, RICARDO
28408 NE 194TH AVENUE
BATTLE GROUND, WA 98604                             P‐0043890 12/21/2017    TK Holdings Inc., et al.                      $850.00                                                                                       $850.00
LEOPOLD, ELLYN A
4636 SOUTH DR W
FORT WORTH, TX 76132                                P‐0003536 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEOPOLD, RALPH
318 RUE ST PETER
METAIRIE, LA 70005                                  P‐0018444 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEOS, RACHEL A
5061 E CREAM CUPS PLACE
TUCSON, AZ 85756                                    P‐0039028 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEPAGE, B. ANN
4060TRINITY DR.
#B
LOS ALAMOS, NM 87544                                P‐0003483 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEPAGE, MARCEL R
1226 8TH STREET NORTH
FARGO, ND 58102                                     P‐0048024 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEPAK, PHILLIP K
2000 RICHEY CIRCLE
LAKE HAVASU CITY, AZ 86403                          P‐0043887 12/21/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
LEPEILBET, ELIZABETH L
900 S MEADOWS PKWY APT 3324
RENO, NV 89521‐2916                                 P‐0047992 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEPHARDT, JACLYNN
1375 HAMILTON DRIVE
BROOKFIELD, WI 53045                                P‐0004674 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEPIQUE, JON A
3060 ALMOND TREE DR.
SAINT PETERS, MO 63376                              P‐0045487 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEPIQUE, JON A
3060 ALMOND TREE DR.
SAINT PETERS, MO 63376                              P‐0045569 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEPKOWSKI, MARK C
PO BOX 35
RINDGE, NH 03461                                    P‐0048923 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEPLEY, SANDRA K
120 TURKEY CREEK FARM LANE PO
HAWK POINT, MO 63349                                P‐0037870 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1913 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 77 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEPORE, ERNEST D
400 RELIANCE WOODS DRIVE
MIDDLETOWN, VA 22645                                P‐0028498 11/19/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
LEPORE, VINCENT
405 CHARTWELL PL
NAPLES, FL 34110                                    P‐0004869 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERARIO, ROSEMARY
2 WOODHURST COURT
EASTAMPTON, NJ 08060                                P‐0056006 1/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERARIO, ROSEMARY M
2 WOODHURST COURT
EASTAMPTON, NJ 08060                                P‐0037155 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERMAN, JEREMY
4436 FRANKLIN AVE
#205
LOS ANGELES, CA 90027                               P‐0031283 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERNER, ADAM M
310 36TH STREET
MANHATTAN BEACH, CA 90266                           P‐0016735 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERNER, ADAM M
310 36TH STREET
MANHATTAN BEACH, CA 90266                           P‐0016754 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERNER, LARRY
6928 ORION AVE.
VAN NUYS, CA 91406                                    4740    1/19/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
LERNER, LARRY
6928 ORION AVE.
VAN NUYS, CA 91406                                  P‐0027984 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERNER, LARRY
6106 KIRBY ROAD
BETHESDA, MD 20817                                  P‐0045313 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERNER, LAWRENCE
15229 BIRCH STREET
LEAWOOD, KS 66224                                   P‐0013982 11/3/2017     TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
LERNER, LISA A
6106 KIRBY RD.
BETHESDA, MD 20817                                  P‐0045316 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERNER, SHIRLEY F
12721 HUNTERS CHASE STREET
SAN ANTONIO, TX 78230‐1929                          P‐0001393 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERNER, STEPHEN
84 WHITE HILL ROAD
COLD SPG HBR, NY 11724                              P‐0010756 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEROY, BRENDA S
1346 INDIANA DRIVE
CONCORD, CA 94521                                   P‐0020296 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEROY, BRENDA S
1346 INDIANA DRIVE
CONCORD, CA 94521                                   P‐0020309 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEROY, BRUCE M
284C EAST LAKE MEAD PKWY
PMB #152
HENDERSON, NV 89015                                 P‐0001870 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 1914 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 78 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEROY, BRUCE M
284C EAST LAKE MEAD PKWY
PMB #152
HENDERSON, NV 89015                                  P‐0001873 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEROY, LEVI M
1141 E. 55TH ST. S #14
WICHITA, KS 67216                                    P‐0044401 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LERUTH, LINDA
444 UNION STREET
ENCINITAS, CA 92024                                  P‐0028363 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESAGE, BONNIE R
14876 BELCOURT DR.
WHITTIER, CA 90604                                   P‐0024262 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESAR, KENDRA A
96 FONTAINEBLEAU DR APT B
NEW ORLEANS, LA 70125                                P‐0052524 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESELLIER, CLAUDE
1585 COUNCIL BLUFF DR NE
ATLANTA, GA 30345                                    P‐0034055 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESHER, CARL D
9135 GROSSE POINTE BLVD
TAMPA, FL 33635‐1359                                 P‐0001127 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESHIN, LARRY
1216 INDIANA ST. NE
ALBUQUERQUE, NM 87110                                  497     10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LESIKAR, WOODY
P. O. BOX 941789
HOUSTON, TX 77094‐8789                               P‐0027540 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESIOTIS, NANCY
1751 E. ERIE
LONG BEACH, CA 90802                                 P‐0023404 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESLEY, LISA A
NO ADDRESS PROVIDED
                                                     P‐0050045 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESMAN, KATHLEEN M
9457 DOUGLAS AVE.
PLAINWELL, MI 49080‐9614                             P‐0051119 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESMEISTER, ANGELA A
89 MAITLAND DR APT U
ALAMEDA, CA 94502                                    P‐0016156 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESMEISTER, NANCY A
P O BOX 18638
LOUISVILLE, KY 40261‐0638                            P‐0028047 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESNAR, TAMARA J
908 KOSCIUSKO AVE
GRENVILLE, SD 57239                                  P‐0043763 12/21/2017    TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
LESPERANCE, JILL A
4005 JUNGLE TREE DRIVE
COLUMBIA, MO 65202‐6226                              P‐0023788 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESS, JOHN L
2802 RAYMOND DR
RAPID CITY, SD 57702                                 P‐0039072 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESTER, ANGELICA E
PO BOX 1691
CLOVIS, CA 93613‐1691                                P‐0013270 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1915 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 79 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LESTER, COREY T
4 KLAUDER RD APT#3
BUFFALO, NY 14223                                    P‐0055706 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESTER, COREY T
4 KLAUDER RD APT 3
BUFFALO, NY 14223                                    P‐0056156 1/29/2018     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
LESTER, MICHELLE D
5404 LAGGAN DRIVE
MCLEANSVILLE, NC 27301                               P‐0001579 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESTER, MIKE E
3800 S YELLOW PINE AVE
BROKEN ARROW, OK 74011                               P‐0054318   1/9/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LESTER, TYWANA C
985 HWY 26 W
COCHRAN, GA 31014                                    P‐0024167 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETA, DAVID E
1380 S CHANCELLOR WAY
SALT LAKE CITY, UT 84108                             P‐0011632 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETA, DAVID E
1380 S CHANCELLOR WAY
SALT LAKE CITY, UT 84108                             P‐0011641 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETAVISH, STACEY A
2540 SHORE BLVD.
ASTORIA, NY 11102                                    P‐0003805 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETCHWORTH, FRANK
811 ETHANS GLEN DR
KNOXVILLE, TN 37923                                  P‐0003154 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETCHWORTH, FRANK
811 ETHANS GLEN DR
KNOXVILLE, TN 37923                                  P‐0003356 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETHCOE, DAVID M
1541 MORNING STAR RD
APPOMATTOX, VA 24522                                 P‐0023408 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETHO, LARRY C
LARRY C. LETHO
19647 105TH. AVE. S.E.
RENTON, WA 98055                                     P‐0028018 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETTICE, COLIN A
315 OLD WASHOE CIRCLE
CARSON CITY, NV 89704                                P‐0051463 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETTIERI, DANIEL D
3720 CHARLEMAINE DRIVE
AUROA, IL 60504                                      P‐0031974 11/26/2017    TK Holdings Inc., et al.                      $277.06                                                                                       $277.06
LETTIERI, JOSEPH F
4824 SW 78TH PLACE
LAKE BUTLER, FL 32054                                P‐0036723 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETTIERI, JOSEPH F
4824 SW 78TH PLACE
LAKE BUTLER, FL 32054                                P‐0036737 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETTNER, JULIAN
8401 PALO VERDE RD
IRVINE, CA 92617                                     P‐0020931 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LETTS, SCOTT D
1756 LAGO VISTA BLVD.
PALM HARBOR, FL 34685                                P‐0017418 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 1916 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 80 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEUBA, THOMAS R
7816 ABERDEEN ROAD
BETHESDA, MD 20814                                  P‐0013086 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUCHTNER, BRIAN J
29 DEER RUN
ROCHESTER, NY                                       P‐0016882 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUENBERGER, JOSHUA
24761 TABUENCA
MISSION VIEJO, CA 92692                             P‐0022638 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUGS, DAVID J
1537 LENOX RD SE
GRAND RAPIDS, MI 49506                              P‐0034050 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, EUGENE
51 VETERANS PKWY
PEARL RIVER, NY 10965                               P‐0015468 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, GARLEN
4040 SADIE CT
CAMPBELL, CA 95008                                  P‐0057677 3/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, GARLEN
4040 SADIE CT
CAMPBELL, CA 95008                                  P‐0057678 3/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, HILDA
51 VETERANS PKWY
PEARL RIVER, NY                                     P‐0034807 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, HUI C
563 35TH AVE
SAN FRANCISCO, CA 94121                             P‐0052167 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, JOHNNY
103 ESTONS RUN
YORKTOWN, VA 23693                                  P‐0031284 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, JOHNNY
103 ESTONS RUN
YORKTOWN, VA 23693                                  P‐0031285 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, JOHNNY
103 ESTONS RUN
YORKTOWN, VA 23693                                  P‐0031286 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, JONATHAN
153 BATES AVE
QUINCY, MA 02169                                    P‐0052261 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, PETER W
300 GEORGIA CIRCLE
PLACENTIA, CA 92870                                 P‐0036088 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, SAMSON
18911 SYDNEY CIRCLE
CASTRO VALLEY, CA 94546                               3809    12/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LEUNG, SIUWANG
7138 BRIGHTON VILLAGE STREET
LAS VEGAS, NV 89166                                 P‐0036819 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, TONY H
112 DENSLOWE DRIVE
SAN FRANCISCO, CA 94132                             P‐0017937 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, VIVIAN
15122 SHINING STAR LN.
SAN LEANDRO, CA 94579                                 4096    12/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                         Page 1917 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 81 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEUNG, WYATT
21084 GRENOLA DRIVE
CUPERTINO, CA 95014                                 P‐0016891 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEUNG, WYATT
21084 GRENOLA DRIVE
CUPERTINO, CA 95014                                 P‐0016895 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVA, CHRISTOPHER J
17 WALLACE ST
BOISE, ID 83705                                     P‐0027790 11/17/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LEVACK, CHRISTOPHER M
22895 BROADLEAF
LAKE FOREST, CA 92630‐5430                          P‐0027232 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVACK, MONICA A
22895 BROADLEAF
LAKE FOREST, CA 92630‐5430                          P‐0026619 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVANDOSKI, TRACEY
308 STREAMWOOD DR
VALPARAISO, IN 46383                                P‐0007743 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVANDOSKI, TRACEY A
308 STREAMWOOD DR
VALPARAISO, IN 46383                                P‐0007730 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVANON, EREZ Z
1145 SANDPIPER DR
COLORADO SPRINGS, CO 80916                          P‐0011369 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVASSEUR, MELISSA A
2133 DIAMOND HILL RD
C
WOONSOCKET, RI 02895                                P‐0033304 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVE, MARRIAM M
1105 18TH AVE
SEATTLE, WA 98122                                   P‐0027256 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVENE, BEVERLY S
2946 RENAULT STREET
SAN DIEGO, CA 92122                                 P‐0026157 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVENSAILOR, JEFFREY M
379 GREAT FOREST RD
GRIMESLAND, NC 27837                                P‐0020757 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVENSTONE, LOIS C
408 KNOTTINGHAM CIR
LIVERMORE, CA 94551                                 P‐0027332 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVENTIS, GEORGE A
5316 GLENBRIER DRIVE
CHARSLOTTE, NC 28212                                P‐0032725 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVER, STEVEN C
568 BOYD ROAD
N EWBERRY, SC 29108                                 P‐0001055 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVERETT, KEVIN
PO BOX 101
127 MCKINNIE LANE
DOUGLASSVILLE, TX 75560                             P‐0024881 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVERETT, MERIUM R
5 HIGHLAND BLVD
STOCKBRIDGE, GA 30281                               P‐0039889 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVERETT, MICHAEL H
5 HIGHLAND BLVD
STOCKBRIDGE, GA 30281                               P‐0039800 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1918 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 82 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
LEVERETTE, MARY M
104 BRASS LANTERN WAY
COLUMBIA
, SC 29212                                          P‐0005234 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVESQUE, ADRIAN P
105 NASSAU AVE
KENMORE, NY 14217                                   P‐0035392 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVEY, CHERYL W
26107 MOUNT VERNON AVE
DAMASCUS, MD 20872                                  P‐0009184 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVEY, HAROLD L
2475 BRENTWOOD ROAD
BEACHWOOD, OH 44122                                 P‐0008424 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVEY, JANET
2475 BRENTWOOD ROAD
BEACHWOOD, OH 44122                                 P‐0008414 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVEY, ROBIN L
3916 SEMINARY AVENUE
RICHMOND, VA 23227                                  P‐0006673 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVEY, ROBIN L
3916 SEMINARY AVENUE
RICHMOND, VA 23227                                  P‐0030484 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVI, DAWN
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027385 11/13/2017    TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
LEVI, MARC
5549 STANFORD STREET
VENTURA, CA 93003                                     4199    12/20/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
LEVI, TEISHA Y
P.O. BOX 99556
EMERYVILLE, CA 94662                                P‐0034938 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVI, TOMIKA R
3411 W. 82ND STREET
INGLEWOOD, CA 90305‐1232                            P‐0023987 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVIN , BRUCE A
204 HAZEL DR
CORONA DEL MAR, CA 92625                            P‐0026913 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVIN, ANNETTE
7808 SPINDRIFT COVE ST.
LAS VEGAS, NV 89139                                 P‐0046964 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVIN, AUDREY J
3901 SW RICHSMITH ROAD
APT 207
BENTONVILLE, AR 72712                               P‐0050737 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVIN, JAMES J
2950 EDGEWATER DRIVE
EDGEWATER, MD 21037‐1305                            P‐0005686 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVIN, ROBERT
6039 43RD AVE NE
SEATTLE, WA 98115                                   P‐0016555 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEVIN, ROBERT A
9524 FOX HOLLOW DRIVE
POTOMAC, MD 20854                                   P‐0035289 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 1919 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 83 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEVIN, WALTER A
5316 WORTHINGTON DRIVE
BETHESDA, MD 20816                                  P‐0047179 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, ALAN D
3967 WEST MEADOW LANE
ORANGE VILLAGE, OH 44122‐4720                       P‐0031401 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, AMY
1720 LOMBARDY STREET
LONGMONT, CO 80503                                  P‐0037701 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, CARIN R
5128 NEWPORT AVE
BETHESDA, MD 20816                                  P‐0045583 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, HAROLD M
81 MACY ROAD
BRIARCLIFF MANOR, NY 10510                          P‐0010203 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, JAMES J
162 CARLOUGH ROAD
UPPER SADDLE RIV, NJ 07458                          P‐0007751 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, JANE R
2151 S. FILLMORE STREET
DENVER, CO 80210                                    P‐0004737 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, LAURENCE J
4536 S CHELSEA LN
BETHESDA, MD 20814                                  P‐0024637 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, MATTHEW A
13549 LONGFELLOW LANE
SAN DIEGO, CA 92129                                 P‐0005724 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, PHILIP
736 CENTENNIAL BEND
NEW BRAUNFELS, TX 78130                             P‐0056639   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, PHILIP
736 CENTENNIAL BEND
NEW BRAUNFELS, TX 78130                             P‐0056904   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, RICHARD S
82 EMMETT AVE.
DEDHAM, MA 02026                                    P‐0009215 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, SIMONM P
657 GRANITE RIDGE DR
SANDPOINT, ID 83864                                 P‐0023132 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINE, TOM S
20 TENTH STREET NW
UNIT 1503
ATLANTA, GA 30309                                   P‐0027894 11/17/2017    TK Holdings Inc., et al.                     $5,450.90                                                                                    $5,450.90
LEVINE, TOM S
20 TENTH STREET NW
UNIT 1503
ATLANTA, GA 30309                                   P‐0027902 11/17/2017    TK Holdings Inc., et al.                     $4,000.75                                                                                    $4,000.75
LEVINER, MARIA M
5 PLEASANTWOOD RD
NEWARK, DE 19702                                    P‐0025895 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINSHULRUFF, LESLIE
1140 FOREST AVENUE
EVANSTON, IL 60202                                  P‐0041418 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVINSKY, DENISE S
709 BEMENT AVENUE
STATEN ISLAND, NY 10310                             P‐0004787 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1920 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 84 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEVINSON, LAWRENCE R
31 SULLIVAN LANE
BRISTOL, RI 02809                                   P‐0046769 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVISTER, RHONDA
103 S. HUDSON STREET
ALEXANDRIA, VA 22304                                P‐0018612 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVITT, DONALD R
2487 W SAMPLE AVE
FRESNO, CA 93711                                    P‐0029921 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVITT, JAY A
2122 STANFORD DRIVE
EUREKA, CA 95503
EUREKA, CA 95503                                    P‐0051730 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVITT, LORI K
2528 ‐ 20TH STREET
SANTA MONICA, CA 90405                              P‐0012366 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVITT, MARC
9330 NW 10TH STREET
PLANTATION, FL 33322                                P‐0010338 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVITT, MICHAEL
2520 RYAN RD #12
CONCORD, CA 94518                                   P‐0021683 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, ALEKSEY
20939 DOGWOOD ST.
DEERFIELD, IL 60015                                 P‐0010043 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, AMANDA C
1300 SOUTHAMPTON RD
#20
BENICIA, CA 94510                                   P‐0034907 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, ANTHONY M
4511 SE 37TH AVE
PORTLAND, OR 97202                                  P‐0023481 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, BARRY D
106 KING ST #3
POTTSTOWN, PA 19464                                 P‐0015823 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, BENJAMIN E
265 SEVERIN STREET
CHAPEL HILL, NC 27516                               P‐0016468 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, BLANCHE R
1100 39TH STREET
#216
SACRAMENTO, CA 95816                                P‐0032460 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, DANIEL E
5670 SOUTH BRADLEY ROAD
ORCUTT, CA 93455                                    P‐0028424 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, GEORGE E
1209 E. CUMBERLAND DRIVE
#2401
TAMPA, FL 33602                                     P‐0012108 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, KENNETH
9245 KARLOV AVE
SKOKIE, IL 60076                                    P‐0012970 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, KENNETH
9245 KARLOV AVE
SKOKIE, IL 60076                                    P‐0013141 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1921 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 85 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEVY, KENNETH M
9245 KARLOV AVE
SKOKIE, IL 60076                                      P‐0014080 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, LAUREN D
412 E 88TH ST 1W
NEW YORK, NY 10128‐6682                               P‐0024459 11/13/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
LEVY, MICHAEL T
208 EL SALTO ROAD
EL PRADO, NM 87529                                    P‐0005236 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, MICHELLE
907 ROLAND ROAD
PITTBURGH, PA 15221                                   P‐0023222 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, SETH A
316 ALTA VISTA DRIVE
SANTA CRUZ, CA 95060                                  P‐0020040 11/8/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LEVY, SETH A
316 ALTA VISTA DRIVE
SANTA CRUZ, CA 95060                                  P‐0020045 11/8/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LEVY, SIMON
5060 FOUNTAIN AVE
LOS ANGELES, CA 90029‐1422                            P‐0038082 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEVY, STEVEN M
1900 SW RIVER DR UNIT 1006
PORTLAND, OR 97201                                    P‐0047498 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEW, CRAIG
2354 42ND AVE
SAN FRANCISCO, CA 94116                               P‐0031233 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEW, FRANKLIN
22 DONALD DR
ORINDA, CA 94563                                      P‐0013125 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEW, REBECCA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0043903 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LEW, VIVIAN
1800 ALHAMBRA ROAD
SOUTH PASADENA, CA 91030                              P‐0014543 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWAK, HELENA
P.O. BOX 766
LONG BEACH, CA 90801                                  P‐0041401 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWANDER, MOLLIE
GUNNING & LAFAZIA, INC.
33 COLLEGE HILL ROAD, STE 25B
WARWICK, RI 02886                                     P‐0046850 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWANDER, MOLLIE
GUNNING & LAFAZIA, INC.
33 COLLEGE HILL ROAD, STE 25B
WARWICK, RI 02886                                     P‐0046866 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWANDOWSKI, ALLAN E
2495 SAGAMORE COURT
AURORA, IL 60503                                      P‐0028985 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWARK, MARY S
28 LEGEND CIRCLE
DILLON, CO 80435                                      P‐0017858 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 1922 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 86 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
LEWELLE N, DENNIS G
907 W. SHARP, STE. 1
SPOKANE, WA 99201                                   P‐0031128 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWELLEN, LIANNE L
6548 CAMPANILE STREET
RIO LINDA, CA 95673                                 P‐0032109 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWELLEN, LIANNE L
6548 CAMPANILE STREET
RIO LINDA, CA 95673                                 P‐0032110 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIN, MICHAEL G
20 N BAYLES AVE
PORT WASHINGTON, NY 11050‐2921                      P‐0042955 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS HELP TODAY FOUNDATION
NUNNALLY, ROXIE A
396 ESTANAULA RD
COLLIERVILLE, TN 38017                              P‐0057132    2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS III, ROSS EARL
208 COPELAND DRIVE
CEDAR HILL, TX 75104                                  3439      11/26/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
LEWIS, AARON
7 GROVE ST
FAIRHAVEN, MA 02719                                   3792      12/2/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
LEWIS, AARON
7 GROVE ST
FAIRHAVEN, MA 02719                                   3833      12/2/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
LEWIS, ALMEADER Y
1554 STIRLING LAKES DR
PONTIAC, MI 48340                                   P‐0024741 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, ALMEADER Y
1554 STIRLING LAKES DR
PONTIAC, MI 48340                                   P‐0024871 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, AMY K
3706 BLACK FORREST COURT
NEWCASTLE, OK 73065                                 P‐0000696 10/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, ANDREA R
451 WOODLEY RD.
SPARTANBURG, SC 29306                               P‐0004250 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, ANN H
740 PRESERVE TRAIL
CHAPEL HILL, NC 27517                               P‐0025338 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, BARBARA F
19150 MERCEDES DR
AINGDON, VA 24210                                   P‐0044510 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, BARBARA F
19150 MERCEDES DR
ABINGDON, VA 24210                                  P‐0049363 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, BERNARD J
PO. BOX 1252
RANCHO CUCAMONGA, CA 91729                          P‐0017645 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, BERTHAL L
1514 MAYER ST
COLUMBIA, SC 29203                                  P‐0037363 12/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, BETTY C
27049 EDGEWATER LANE
SANTA CLARITA, CA 91355‐1608                        P‐0049768 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 1923 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 87 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEWIS, BETTY J
804 BLUEJAY DRIVE
SUISUN CITY, CA 94585                                 P‐0013104 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, BETTY J
804 BLUEJAY DRIVE
SUISUN CITY, CA 94585                                 P‐0013126 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, BINITA O
2352 SW BAYSHORE BLVD.
PORT SAINT LUCIE, FL 34984                            P‐0001499 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, BOBBY J
704 SARAZEN DRIVE
GULFPORT, MS 39507‐2226                               P‐0025218 11/6/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
LEWIS, BRIAN L
3190 VILLAGE PARK DRIVE
MELBOURNE, FL 32934                                   P‐0050966 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, BRIAN L
3190 VILLAGE PARK DRIVE
MELBOURNE, FL 32934                                   P‐0051041 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, CALVIN
6 HILL ST
OAKLAND, ME 04963                                       4567    12/27/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
LEWIS, CANDICE M
608 CAMBRIA AVE
AVONMORE, PA 15618                                    P‐0036421 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, CARL E
PO BOX 135
SEATTLE, WA 98111                                     P‐0057983 5/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, CAROLYN
160 EAST COLLEGE ST
TK HOLDING INC.,ET AL
SHREVEPORT, LA 71104                                  P‐0003208 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, CHARLES E
1646 ROCKHILL RD
STARKVILLE, MS 39759                                  P‐0026198 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, CHARLES P
10 SUNRISE DR
EDISON, NJ 08817                                      P‐0037223 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, CURTIS B
5714 CHERRYWOOD LANE
ARLINGTON, TX 76016                                   P‐0001285 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, CYNTHIA S
15 LIBERTY HEIGHTS DRIVE
SAVANNAH, GA 31405                                    P‐0002944 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, DANIEL J
340 VIA COCHES
SAN LORENZO, CA 94580                                 P‐0017956 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, DAVID D
5168 POOLA ST
HONOLULU, HI 96821                                    P‐0013062 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, DEBORAH L
110 PIER LANE
FAIRFIELD, NJ 07004                                   P‐0049600 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, DENNIS JAMES
366 NORTH 15TH STREET
PORT ALLEN, LA 70767                                    3085    11/21/2017       TK Holdings Inc.                          $4,000.00                                                                                    $4,000.00

                                                                                           Page 1924 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                   Page 88 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
LEWIS, DEVON N
3 CEDAR FARMS DR
NEWARK, DE 19702                                    P‐0049755 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, DONALD C
138 DIABLO VIEW DRIVE
ORINDA, CA 94563                                    P‐0048578 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
LEWIS, DOREEN A
103 VISHAY CT
CARY, NC 27519                                      P‐0001133 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, ELIZABETH J
5500 WILDWOOD RD
VAN BUREN, AR 72956                                 P‐0016942 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, FRANK
117 EMERSON DRIVE
ELIZABETHTOWN, KY 42701                             P‐0003567 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, GISELLE
3673 THIRD AVENUE
12G
BRONX, NY 10456                                     P‐0012734 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, GREGORY C
2023 DAY ST
ANN ARBOR, MI 48104                                 P‐0018622 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, HOPE
18752 QUEENS ROAD
HOMEWOOD, IL 60430                                    1278      11/3/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
LEWIS, HUGH C
10810 36TH ST NW
GIG HARBOR, WA 98335                                P‐0045111 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, IAN
2603 WINDSOR AVE
ALTADENA, CA 91001                                    1548      11/6/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
LEWIS, JACQULYN C
2849 20TH STREET ENSLEU
BIRMINGHAM, AL 35208                                P‐0053674   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, JAMES
25 ROCKAWAY STREET
MARBLEHEAD, MA 01945                                P‐0030772 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, JAMES M
2809 GREENLEE DRIVE
LEANDER, TX 78641                                   P‐0039382 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, JANET K
19 OAKLEAF DRIVE
COLCHESTER, CT 06415                                P‐0010745 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, JEANETTE D
71 WOODBINE DRIVE
GREENSBORO, AL                                      P‐0036822 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, JEFFREY
2816 TONAWANDA DR.
ROCKY RIVER, OH 44116                               P‐0015471 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, JEFFREY
5 CLINTON LANE
HARRISON, NY 10528                                  P‐0034144 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LEWIS, JEFFREY
5 CLINTON LANE
HARRISON, NY 10528                                  P‐0034147 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                          Page 1925 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 89 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEWIS, JEFFREY
5 CLINTON LANE
HARRISON, NY 10528                                  P‐0036129 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JEFFREY
5 CLINTON LANE
HARRISON, NY 10528                                  P‐0037501 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JEFFREY S
8104 RIDINGS CT
MCLEAN, VA 22102                                    P‐0008936 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JENNIFER S
114 S. 22ND AVENUE
HATTIESBURG, MS 39401                               P‐0018621 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JESSE D
2196 GLENRIDGE RD
FURLONG, PA 18925                                   P‐0020360 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JESSICA M
65 ACADEMY DR
ROCHESTER, NY 14623                                 P‐0046210 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JOHN J
103 E ST. SE
WASHINGTON, DC 20003                                P‐0042378 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JON E
3749 LOCKSLEY DRIVE
BIRMINGHAM, AL 35223                                P‐0002385 10/23/2017    TK Holdings Inc., et al.                     $8,800.00                                                                                    $8,800.00
LEWIS, JON E
3749 LOCKSLEY DRIVE
BIRMINGHAM, AL 35223                                P‐0002394 10/23/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
LEWIS, JONATHAN B
575 LAUREL LN
NEW BRAUNFELS, TX 78130                             P‐0041989 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JONATHAN B
575 LAUREL LN
NEW BRAUNFELS, TX 78130                             P‐0041993 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, JR., CARL A
2224 RYAN COURT
CHARLOTTE, NC 28214‐2807                            P‐0055968 1/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, KEITH W
1349 UNION ROAD
HERINGTON, KS 67449                                 P‐0043015 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, KEN
PO BOX 202
GLENSIDE, PA 19038‐0202                             P‐0007339 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, KENT W
32 FM 3351 N.
BERGHEIM, TX 78004                                  P‐0045020 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, KEVIN G
3039 E WASHINGTON AVE
GILBERT, AZ 85234                                   P‐0003516 10/24/2017    TK Holdings Inc., et al.                    $34,615.00                                                                                   $34,615.00
LEWIS, KIMBERLY A
324 BROADWATER ROAD
ARNOLD, MD 21012                                    P‐0006329 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, KRISTINE B
103 E ST SE
WASHINGTON, DC 20003                                P‐0043047 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1926 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 90 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEWIS, LILLIAN
221 37TH PLACE
TUSCALOOSA, AL 35405                                 P‐0013024 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, LOLITA
PO BOX 4842
CARSON, CA 90749                                     P‐0053968   1/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, LOLITA D
1301 N AZURE LN
WICHITA, KS 67235                                    P‐0013038 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, LYNN M
9 COPPER HILL DRIVE
GUILFORD, CT 06437                                   P‐0006753 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, MADELEINE
182 GRAND STREET, 3E
NEW YORK, NY 10013‐3782                              P‐0005578 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, MARCUS L
P.O.BOX 2294
GOOSE CREEK, SC 29445                                P‐0033998 11/30/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
LEWIS, MARGIE
13021 DESSAU RD LOT 94
AUSTIN, TX 78754                                     P‐0015773 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, MARIELA O
18721 SW 85 AVE
CUTLER BAY, FL 33157                                 P‐0003032 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, MARK A
4001 BROWNWOOD LN
NORMAN, OK 73072                                     P‐0001644 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, MELODY J
81 JOHNSON MESA
SANTA FE, NM 87508                                   P‐0051980 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, MICHAEL D
1993 CHANNELFORD ROAD
WESTLAKE VILLAGE, CA 91361                           P‐0022011 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, MICHAEL L
18959 DALLAS PKWY #2121
DALLAS, TX 75287                                     P‐0041492 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, MORGAN L
1008 FAIR ST
CHILLICOTHE, MO 64601                                P‐0037257 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, MORGAN L
1008 FAIR ST
CHILLICOTHE, MO 64601                                P‐0037341 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, NANCY D
5380 DARRAH RD
MARIPOSA, CA 95338                                   P‐0043551 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, ONIA M
5762 PINE VALLEY DRIVE
FONTANA, CA 92336‐5194                               P‐0026012 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, PAMELA A
32 FM 3351 N.
BERGHEIM, TX 78004                                   P‐0049849 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, PAMELA J
1 CURLEY STREET
ROSLINDALE, MA 02131                                 P‐0031482 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1927 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 91 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LEWIS, PATRICIA O
1725 COUNTRY CLUB ROAD
WILMINGTON, NC 28403                                P‐0028652 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, PEGGY L
1290 FORESTWOOD DR.
APT. #13
YUBA CITY, CA 95991                                 P‐0037641 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, RANDY E
1194 VENTURA AV.
OAK VIEW, CA 93022                                  P‐0055983 1/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, RICKEY J
117 LAWN AVE
KANSAS CITY, MO                                     P‐0011949 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, RICKEY J
117 LAWN AVE
KANSAS CITY, MO 64123                               P‐0011953 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, RONALD C
105 WELLINGTON PLACE
KOSCIUSKO, MS 39090                                 P‐0016209 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, RONALD P
P.O.BOX 1367
CASPER, WY 82602‐1367                               P‐0021876 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, RONALD P
PO BOX 1367
CASPER, WY 82602‐1367                               P‐0029947 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, RORY J
NO ADDRESS PROVIDED
                                                    P‐0051847 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, ROY E
2925 RT 215
PO BOX 804
CORTLAND, NY 13045                                  P‐0055165 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, SANDRA A
7509 WEST 93 STREET
OVERLAND PARK, KS 66212‐2243                        P‐0047857 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, SHANICE
686 SELFRIDGE RD
MCDONOUGH, GA 30252                                   3129    11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LEWIS, SHANNON L
206 PARK ST
LITCHFIELD, MI 49252                                P‐0054505 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, SHARON
7060 HIGHPOINT BLVD
HAMILTON, OH 45011                                    1406    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LEWIS, SHARON A
1204 BIRDSONG RD
LAFAYETTE, LA 70507                                 P‐0029849 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, SHERRY A
7826 U.S. HIGHWAY 72
WOODVILLE, AL 35776                                 P‐0036938 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, SHIRLEY M
985 EUCLID STREET
BEAUMONT, TX 77705                                  P‐0005224 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, STACIE
4746 BLACKTHORNE AVE
LONG BEACH, CA 90808                                P‐0019207 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1928 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                   Page 92 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LEWIS, STEVEN C
14 MERLIN DRIVE
WASHINGTON, NJ 07882                                 P‐0050687 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, SUSAN
24917 DRACAEA AVE
MORENO VALLEY, CA 92553                              P‐0057340 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, SUSAN B
18959 DALLAS PKWY #2121
DALLAS, TX 75287                                     P‐0041420 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, TAMARA A
1305 TWIG TER
SILVER SPRING, MD 20905‐7039                         P‐0047105 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, TERRY A
269 N MONTEREY FARMS CV
COLLIERVILLE, TN 38017‐4881                          P‐0047199 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, TERRY A
269 N MONTEREY FARMS CV
COLLIERVILLE, TN 38017‐4881                          P‐0047514 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, THERNELL
643 N ROYAL TOWER DRIVE
IRMO, SC 29063                                       P‐0004898 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, THERNELL
643 N ROYAL TOWER DRIVE
IRMO, SC 29063                                       P‐0004900 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, TYMESHA
2836 W ADAMS ST
CHICAGO, IL 60612                                    P‐0055764 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, VINSON L
1241 SUMMERSIDE DRIVE
DESOTO, TX 75115                                     P‐0008060 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, WILLIAM
NO ADDRESS PROVIDED
                                                     P‐0023972 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, WILLIAM S
2708 110TH STREET
LYNWOOD, CA 90262                                    P‐0016088 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, WILLIAM S
2708 110TH STREET
LYNWOOD, CA 90262                                    P‐0016110 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEWIS, YUMIKO
5168 POOLA ST
HONOLULU, HI 96821                                     1176      11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LEX, WILLIAM J
47 GLENROSE AVENUE
DALY CITY, CA 94015                                  P‐0030035 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEX, WILLIAM J
47 GLENROSE AVENUE
DALY CITY, CA 94015                                  P‐0030038 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS DE PONCE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048425 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS DE PONCE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056819   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 1929 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 93 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LEXUS DE SAN JUAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0049027 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS DE SAN JUAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056883   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS FINANCIAL
MISTER, CINDY
131 GREGORY ST
GREENVILLE, MS 38701                                 P‐0025739 11/15/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LEXUS OF BRIDGEWATER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048139 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF BRIDGEWATER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056822   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF CHANDLER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048083 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF CHANDLER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056849   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF EDISON
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048490 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF EDISON
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056823   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF MADISON
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048151 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF MADISON
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056851   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047843 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056960   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEXUS SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048395 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1930 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 94 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LEXUS SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056820    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEY, ERIC K
2788 NORTHWEST BLVD
COLUMBUS, OH 43221‐3321                                515       10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LEYDA, MARC A
3505 KEMPTON WAY
APT. 12A
OAKLAND, CA 95611                                    P‐0014850 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEYH, JANICE C
209 N PRESCOTT
WICHITA, KS 67212                                    P‐0050041 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEYLAND, VANESSA L
6010 SW BALD EAGLE DRIVE
PALM CITY, FL 34990                                  P‐0039567 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LEYVA, DULCE
13178 FORDHAM DR
EL PASO, TX 79928                                      4582      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LEYVA, MARSHA L
2221 S PRAIRIE AVE
LOT 122
PUEBLO, CO 81005                                     P‐0013380 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LHERAULT, MICHELE M
356 N CINCINNATI ST
SPRING GREEN, WI 53588                               P‐0047048 12/26/2017      TK Holdings Inc., et al.                     $1,033.09                                                                                    $1,033.09
LHEUREUX, ROBERT L
8 BRYDEN ROAD
SOUTHBOROUGH, MA 01772                               P‐0005324 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
L'HOSTE, SOMMER D
208 OLD BROOK CT
BIRMINGHAM, AL 35242                                 P‐0007728 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, ANDREW
83 GRANDVIEW AVENUE
NANUET, NY 10954                                     P‐0002102 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, BAOJU
3217 OLD OAK WALK
GREENVILLE, NC 27858                                 P‐0041391 12/17/2017      TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
LI, BO C
234 BRENRICH CV N
MEMPHIS, TN 38117‐2834                               P‐0029070 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, BO C
234 BRENRICH CV N
MEMPHIS, TN 38117                                    P‐0029137 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, CANHAO
360 FURMAN ST APT 806
BROOKLYN, NY 11201                                   P‐0004842 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, DONGJIANG
21 PEBBLE BEACH DRIVE
LIVINGSTON, NJ 07039                                 P‐0029776 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, FANG
2647 PARAMOUNT CIRCLE
CARMEL, IN 46074                                     P‐0001447 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 1931 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 95 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LI, GANG
1317 ESSEX DR
HOFFMAN ESTATES, IL 60192                            P‐0036542 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, HUAN
1284 MONCOEUR DRIVE
SAINT LOUIS, MO 63146                                P‐0022840 11/11/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LI, JIE
2731 145TH ST SW
LYNNWOOD, WA 98087                                   P‐0037638 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, JIQIN J
3416 ELDERBERRY LN
SPRINGFIELD, IL 62711                                P‐0040896 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, KUI
2381 CARTERS GROVE LN.
GERMANTOWN, TN 38138                                 P‐0012651 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, LIN
16915 SIERRA VISTA WAY
CERRITOS, CA 90703                                   P‐0035580 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, MARGARET
316 W CALIFORNIA BLVD APT D
PASADENA, CA 91105                                   P‐0056958   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, MARGARET P
745 COTTONWOOD AVE
S. SAN FRAN, CA 94080                                P‐0027802 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, MENG
701 SHANNON LN
KIRKSVILLE, MO 63501                                 P‐0006386 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, MENG
701 SHANNON LN
KIRKSVILLE, MO 63501                                 P‐0009559 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, MICHELLE
1558 PINE VALLEY BLVD. #3
ANN ARBOR, MA 48104                                  P‐0031809 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, MINGLU
1057 E. IMPERIAL HWY
SUITE 130
PLACENTIA, CA 92870                                  P‐0017743 11/6/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
LI, MUZHEN
3205 LAKE TOWN DR
COLUMBIA, MO 65203                                   P‐0034216 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, PETER M
321 BELLO RIO WAY
SACRAMENTO, CA 95831                                 P‐0046028 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, QI
1978 KIRBY WAY
SAN JOSE, CA 95124                                   P‐0039340 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, QIAN
424 102ND AVE SE
APT 108
BELLEVUE, WA 98004                                   P‐0030157 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, QIAN
424 102ND AVE SE
APT108
BELLEVUE, WA 98004                                   P‐0030161 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1932 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 96 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LI, QIAN
100 E. CHESTNUT HILL RD.
NEWARK, DE 19713‐4058                               P‐0056977   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, QIAN
100 E. CHESTNUT HILL RD.
NEWARK, DE 19713‐4058                               P‐0057002   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, RACHEL T
2381 CARTERS GROVE LAN
GERMANTOWN, TN 38138                                P‐0012645 11/2/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LI, SHAOMENG
770 W MOORHEAD CIR, APT D
BOULDER, CO 80305                                   P‐0042572 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, SHUANGWEI
13285 DERON AVE
SAN DIEGO, CA 92129                                 P‐0018191 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, TING
5 FARM VIEW DRIVE
NORWICH, CT 06360                                   P‐0045716 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, VINCENT
210 HAMLIN LOOP
WALNUT CREEK, CA 94598                              P‐0034815 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, WAI‐YEUNG
5007 BELL BLVD
BAYSIDE, NY 11364                                   P‐0036578 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, XIN
5121 KELLER RIDGE DR
CLAYTON, CA 94517                                   P‐0012479 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, YANCY
PO BOX 1704
WEST COVINA, CA 91793                               P‐0038132 12/9/2017     TK Holdings Inc., et al.                     $4,408.18                                                                                    $4,408.18
LI, YAOHUA
574 SANTA TUSCANA TER
SUNNYVALE, CA 94085                                 P‐0033311 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, YEE Y
2239 GATES ST.
APT. #2
LOS ANGELES, CA 90031                               P‐0032206 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, YIN WAI V
2746 HERON HILLS DR
WOLVERINE LAKE, MI 48390                            P‐0020513 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, YING N
4771 MILDRED DR
FREMONT, CA 94536                                   P‐0019406 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, YUEMIN
4040 CHAUCER PL
SLINGERLANDS, NY 12159                              P‐0021988 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, YUPEI
6574 ENGLISH GARDEN WAY
MASON, OH 45040                                     P‐0001966 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, ZHIGANG
12828 NE 34TH PL
BELLEVUE, WA 98005                                  P‐0022313 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LI, ZHUBING
11609 E RIVERCREST DRIVE
SPOKANE, WA 99206                                   P‐0022662 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 1933 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 97 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LIANG, BEN
3 EILEEN CIRCLE
JAMAICA PLAIN, MA 02130                             P‐0050828 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIANG, GENEVIEVE
1115 W SUNSET BLVD
APT 509
LOS ANGELES, CA 90012                               P‐0031481 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIANG, JIAN ANG
2110 46TH AVE
SAN FRANCISCO, CA 94116                             P‐0026720 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIANG, KENNETH
81 WHEELER ROAD
STOW, MA 01775                                      P‐0024125 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIANG, KENNETH
81 WHEELER ROAD
STOW, MA 01775                                      P‐0024137 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIANG, KING K
114 SHERMAN DR
SCOTTS VALLEY, CA 95066                             P‐0027913 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIANG, RAY
4396 WINTERGREEN DR
TROY                                                P‐0038309 12/10/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
LIAO, CHUNG HSIN
150 SE CRESCENT DR
SHELTON, WA 98584                                   P‐0038042 12/9/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
LIAO, CHUNG HSIN
150 SE CRESCENT DR
SHELTON, WA 98584                                   P‐0038049 12/9/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
LIAO, JENNIFER
1821 S BASCOM AVE #174
CAMPBELL, CA 95008                                  P‐0025260 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIAO, WENHUI
3491 LOMBARDY ROAD
PASADENA, CA 91107                                  P‐0045376 12/23/2017    TK Holdings Inc., et al.                    $36,000.00                                                                                   $36,000.00
LIAO, WENHUI
3491 LOMBARDY ROAD
PASADENA, CA 91107                                  P‐0045377 12/23/2017    TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
LIAO, ZHONGJI
4377 WILSON AVENUE, UNIT 4
SAN DIEGO, CA 92104                                 P‐0037998 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIAW, JEFFREY
3230 BRYN MAWR DR
DALLAS, TX 75225                                    P‐0012846 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIBEL FINANCIAL
BERNABE, SOPHIA M
241 W. HOLLY STREET
RIALTO, CA 92376                                    P‐0027016 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIBERAL, KATHY
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043680 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LIBERATORE, DOMINIC A
13 JUDITH LYNN WAY
MALVERN, PA 19355                                   P‐0050446 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1934 of 3674
                                                    Case 17-11375-BLS                 Doc 4434-1                  Filed 04/27/21                   Page 98 of 1837
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                          Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address                   Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                                 Amount                                                   Amount
LIBERATORE, DOMINIC A
13 JUDITH LYNN WAY
MALVERN, PA 19355                                              P‐0050478 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIBERATORE, KATIE
895 COMANCHE AVE
SANTA MARIA, CA 93455                                          P‐0019378 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIBERMAN, SCOTT A
9720 GLENFIELD CT.
DAYTON, OH 45458                                               P‐0026431 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIBERMAN, TAL
2690 CAROLINE AVENUE
WAYZATA, MN 55391‐9794                                         P‐0032001 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIBERTY MUTUAL INSURANCE COMPANY, INDIVIDUALLY AND ON BEHALF
OF ITS AFFILIATES (SEE ALSO ATTACHED ST
ATTN: KATE DUFFY
175 BERKELEY STREET, MAIL STOP M01G
BOSTON, MA 02116                                                 3176    11/22/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
LIBERTY MUTUAL INSURANCE COMPANY, INDIVIDUALLY AND ON BEHALF
OF ITS AFFILIATES (SEE ALSO ATTACHED ST
ATTN: KATE DUFFY
175 BERKELEY STREET, MAIL STOP M01G
BOSTON, MA 02116                                                 3209    11/22/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
LIBERTY MUTUAL INSURANCE COMPANY, INDIVIDUALLY AND ON BEHALF
OF ITS AFFILIATES (SEE ALSO ATTACHED ST
ATTN: HEATHER BOLLINGER, MS02S‐167
100 LIBERTY DRIVE
DOVER, NH 03820                                                  3228    11/22/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
LIBERTY MUTUAL INSURANCE COMPANY, INDIVIDUALLY AND ON BEHALF
OF ITS AFFILIATES (SEE ALSO ATTACHED ST
LIBERTY MUTUAL INSURANCE COMPANY
ATTN: HEATHER BOLLINGER, MS02S‐167
100 LIBERTY DRIVE
DOVER, NH 03820                                                  3231    11/22/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
LIBERTY MUTUAL INSURANCE COMPANY, INDIVIDUALLY AND ON BEHALF
OF ITS AFFILIATES (SEE ALSO ATTACHED ST
ATTN: HEATHER BOLLINGER, MS02S‐167
100 LIBERTY DRIVE
DOVER, NH 03820                                                  4969     5/9/2018        TK Holdings Inc.                                                                    $0.00                                                   $0.00
LIBIS, MICHAEL F
60 MIDWOOD WAY
COLONIA, NJ 07067                                              P‐0005811 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIBONATI, JOSEPH R
PO BOX 443
MILLBROOK, NY 12545                                            P‐0038720 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIBURD, DELIE
1436 HUNTERS FORD
STONE MOUNTAIN
STONE MOUNTAIN, GA 30088                                       P‐0003877 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIBURD, DELIE
1436 HUNTERS FORD
STONE MOUNTAIN, GA 30088                                       P‐0003889 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIBURD, DELIE
1436 HUNTERS FORD
STONE MOUNTAIN, GA 30088                                       P‐0003901 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                                    Page 1935 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 99 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LICARI, BASILIA
112 WALNUT AVE
VACAVILLE, CA 956                                   P‐0031422 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICATA, DYLAN J
115 PRIVATE ROAD 1741
MICO, TX 78056                                      P‐0002699 10/23/2017    TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
LICCIARDI, BONNIE
43 SUNRISE DRIVE
SOUND BEACH, NY 11789                               P‐0003207 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICCIARDO, MOLLIE C
4CVILLAGE MALL
MONROE TOWNSHIP, NJ 08831                           P‐0005676 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICEA, ILEANA
3375 W 76 ST # 131
HIALEAH, FL 33018                                     428     10/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LICEA, XOCHITL
3621 COLLINS AVE #312
MIAMI NEACH, FL 33140                               P‐0000661 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICHAU, CYNTHIA L
212 SUMMIT RIDGE DR
ROCKWALL, TX 75087‐4230                             P‐0002182 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICHTENFELD, EILEEN M
125 ASHLEIGH TERRACE
MARIETTA, GA 30062                                  P‐0025416 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICHTENFELD, EILEEN M
125 ASHLEIGH TERRACE
MARIETTA, GA 30062                                  P‐0057248 2/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICHTENSTEIN, NEIL A
901 ASHBROOK CT
VIRGINIA BEACH, VA 23464                            P‐0016728 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICHTENWALTER, DONNA
2007 HOLLY VILLA CIRCLE
INDIAN TRAIL, NC 28079                              P‐0027723 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICHTENWALTER, MICHAEL D
17895 NE RIBBON RIDGE ROAD
NEWBERG, OR 97132                                   P‐0021748 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICITRA, ELENA
25845 NIMES COURT
MISSION VIEJO, CA 92692                             P‐0045729 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICITRA, ELENA
25845 NIMES COURT
MISSION VIEJO, CA 92692                             P‐0053005 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICONA, MICHAEL R
4580 BRIGHTON VIEW TRAIL
CUMMING, GA 30040                                   P‐0019841 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICONA, MICHAEL R
4580 BRIGHTON VIEW TRAIL
CUMMING, GA 30040                                   P‐0019845 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LICONA, ZACHARY M
4580 BRIGHTON VIEW TRAIL
CUMMING, GA 30040                                   P‐0034436 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIDDELL, CHAR
NO ADDRESS PROVIDED
                                                    P‐0034529 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1936 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 100 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LIDDELL, CHAR
3514LAWRENCE ST
MOSS POINT, MS 39563                                P‐0034530 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIDDLE TYKES DAYCARE, LLC
UTT, TAMMY L
1190 KENMORE RD
HILLSVILLE, VA 24343                                P‐0023306 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIDDY, RAYMOND W
451 DELVIEW RD
VILLAS, NJ 08251                                    P‐0008474 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIDIKAY, LINWOOD G
1617 BRIARHAVEN WAY
LITTLE ELM, TX 75068                                P‐0057261 2/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIDSTONE, JAMES P
9750 BURBERRY WAY
HIGHLANDS RANCH, CO 80129                           P‐0031895 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIEBENTHAL, JACQUELYN L
530 MORNING MIST CT
ALPHARETTA, GA 30022                                P‐0028538 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIEBERMAN, LANCE
2852 MEADOW HILL DRIVE
CLEARWATER, FL 33761                                P‐0000476 10/20/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LIEBERMAN, ROBERT C
7022 SEDGEBROOK DR W
STANLEY, NC 28164                                   P‐0017649 11/6/2017     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
LIEBERMAN, ROBIN
607 ABINGTON AVENUE
GLENSIDE, PA 19038                                    1035    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LIEBERMAN, ROCHELLE
802 STILL CREEK LANE
GAITHERSBURG, MD 20878                              P‐0021565 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIEBERMAN, ROCHELLE
802 STILL CREEK LANE
GAITHERSBURG, MD 20878                              P‐0021569 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIEBHAUSER, JOHN
190 HOFFMAN AVE
APT 56
AUBURN, CA 95603                                      2078    11/10/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
LIEBHAUSER, JOHN J
190 HOFFMAN AVE
AUBURN, CA 95603                                    P‐0021215 11/9/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
LIEBHAUSER, JOHN J
190 HOFFMAN AVE
APT 56
AUBURN, CA 95603                                    P‐0029686 11/20/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
LIEBMANN, KELLY
9205 ORIOLE TRL
WONDER LAKE, IL 60097                               P‐0017135 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIEBNICK, BARBARA J
6404 STONEBROOK CIRCLE
PLANO, TX 75093                                     P‐0032427 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIEBOWITZ, OLEG N
1179 E DURO CIRCLE
PALM SPRINGS, CA 92262                              P‐0055438 1/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1937 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 101 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LIEDKE, DIANA
16390 HWY 77
HUNTINGDON, TN 38344                                 P‐0015110 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIENDO, DESIREE
7912 RIVERTON AVE
SUN VALLEY, CA 91352                                 P‐0057988   6/1/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIESEGANG, THOMAS
88 LAKE RD
BROOKFIELD, MA 01506                                 P‐0019413 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIEUWEN, DANIEL F
91 MAPLE ST. APT 2
JERSEY CITY, NJ 07304‐4040                           P‐0004504 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIFE SCIENCE PLANNING LLC
HUGHEN, JAMES R
2736 GINGERVIEW LANE
ANNAPOLIS, MD 21401                                  P‐0032512 11/27/2017    TK Holdings Inc., et al.                     $1,850.00                                                                                    $1,850.00
LIFE, GEORGE A
31 HODGE AVE
1R
BUFFALO, NY 14222                                    P‐0049722 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIFEGUARD TECHNOLOGIES
ABRAMS, ANDREW
726 CORNERSTINE LANE
BRYN MAWR, PA 19010                                  P‐0012002 11/1/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
LIFESTYLE BUILDERS, INC.
WALTER, CHARLES D
O.O. BOX 1363
BERLIN, MD 21811                                     P‐0009302 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIFSHITZ, BORIS
1279 HUNTINGTON DR
MINDELEIN
MUNDELEIN, IL 60060                                  P‐0005282 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGETTE, NANCY L
2500 BROWNSVILLE RD. APT. 200
PITTSBURGH, PA 15210                                 P‐0044098 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGGINS, DEREK D
2003 JEFFERSON ST
BALTIMORE, MD 21205                                  P‐0029407 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGGINS, ERIK M
22320 CITY CENTER DRIVE
APT.# 1201
HAYWARD, CA 94541                                    P‐0050321 12/27/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LIGGINS, MICHELE M
3074 MEDINA DROVE
JONESBORO, GA 30236                                  P‐0052296 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGGIO SARVER, DENISE M
8440 HAMDEN RD
JACKSONVILLE, FL 32244                               P‐0055850 1/26/2018     TK Holdings Inc., et al.                    $18,000.00                                                                                   $18,000.00
LIGGIO, ANDREW
21 LIEDTKE DR
CRANBURY, NJ 08512                                   P‐0043608 12/21/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
LIGH, ELAINE
1835 32ND AVE
SAN FRANCISCO, CA 94122                              P‐0038317 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1938 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 102 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LIGH, GRACE
1835 32ND AVE
SAN FRANCISCO, CA 94122                              P‐0038262 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGHT, LORI A
145 W SUWANNEE LANE
COCOA BEACH, FL 32931                                P‐0035500 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGHT, NICOLE E
1010 W 300 S
ANGOLA, IN 46703                                     P‐0033890 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGHT, VALARY
11507 HEATHERMILL
HOUSTON, TX 77066                                      1587    11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LIGHTBOWN, KEVIN
77 VINE STREET
DOUGLAS, MA 01516                                    P‐0045503 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGHTBOWN, KEVIN F
77 VINE STREET
DOUGLAS, MA 01516                                    P‐0045505 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGHTCAP TRUST, ANNETTE F
15203 W 165TH ST
OLATHE, KS 66062                                     P‐0013697 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGHTCAP, ANNETTE F
15203 W 165TH ST
OLATHE, KS 66062                                     P‐0013716 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGHTFOOT, KAYLOR
14426 LORNE DR.
HOUSTON, TX 77049                                    P‐0050942 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIGOURI, LOUIS R
510 MARCELLA ST.
ENDICOTT, NY 13760                                   P‐0013164 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIKA, LESLEY A
611 CLINTON AVENUE
MIDDLESEX, NJ 08846                                  P‐0017027 11/6/2017     TK Holdings Inc., et al.                    $18,000.00                                                                                   $18,000.00
LIKE, LANCE D
1112 S NOTA DR
BLOOMINGTON, IN 47401                                P‐0030257 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIKES , BART
3829 42ND AVE NE
SEATTLE, WA 98105                                    P‐0026575 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIKRAMA, ARMAND
5821 GREEN BLVD
NAPLES, FL 34116                                     P‐0032006 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILE, DANIEL P
302 S OLIVE
BUTLER, MO 64730                                     P‐0007750 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILE, GARY W
199 MARILYN AVE.
VERSAILLES, KY 40383                                 P‐0044058 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILE, JOSHUA A
829 CAHABA RD
LEXINGTON, KY 40502                                  P‐0008927 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILES, THURSTON A
815 COURT ST.
GATESVILLE, NC 27938‐9503                            P‐0024096 10/31/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00



                                                                                          Page 1939 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 103 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LILES, THURSTON A
815 COURT ST
GATESVILLE, NC 27938‐9503                            P‐0024233 10/31/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
LILES, THURSTON A
815 COURT ST.
GATESVILLE, NC 27938‐9503                            P‐0025132 10/31/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
LILJA, CAROL A
157 ZURCHER AVE
BULLHEAD CITY, AZ 86429                              P‐0000296 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLARD, LYNNE S
NO ADDRESS PROVIDED
                                                     P‐0022833 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLER, CAROL L
601 RICHWOOD AVE.
MORGANTOWN, WV 26505                                 P‐0040418 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLEY, AARON B
702 SOUTHERN LIGHTS DR
ABERDEEN, MD 21001                                   P‐0011076 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLEY, CHRISTINA D
120 STONEBROOK ROAD
WINCHESTER, VA 22602                                 P‐0049121 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLEY, JAMES E
NO ADDRESS PROVIDED
                                                     P‐0009330 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLICH‐RIDGEWAY, LAURIE L
11022 OAKWAY CIRCLE
P. B. GARDENS, FL 33410                              P‐0050623 12/27/2017    TK Holdings Inc., et al.                     $5,135.00                                                                                    $5,135.00
LILLICH‐RIDGEWAY, LAURIE L
11022 OAKWAY CIRCLE
P. B. GARDENS, FL 33410                              P‐0050918 12/27/2017    TK Holdings Inc., et al.                     $5,947.00                                                                                    $5,947.00
LILLIE, JOSEPH V
525 ROBERT LEE CIRCLE
LAFAYETTE, LA 70506‐3136                             P‐0024146 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLY, ANNALISA
3624 WINNEBAGO ST.
ST. LOUIS, MO 63116                                  P‐0006020 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLY, JOSHUA H
2901 BERTLAND AVE. APT. 1131
DURHAM, NC 27705                                     P‐0018870 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLY, LAKISHA E
44598 HONEYBEE CIRCLE
NEW LONDON, NC 28127                                 P‐0055277 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLY, LAKISHA E
44598 HONEYBEE CIRCLE
NEW LONDON, NC 28127                                 P‐0055278 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLY, LAURA L
P O BOX 13638
CHARLESTON, WV 25360                                 P‐0029004 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LILLY, THEODORA
209 WEST DRIVE
ALBEMARLE, NC 28001                                  P‐0033165 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIM, BRENDA S
3103 HILLSIDE DRIVE
BURLINGAME, CA 94010                                 P‐0015509 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1940 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 104 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LIM, EDEN L
6933 SHEPHERD CANYON RD
OAKLAND, CA 94611                                  P‐0019377 11/8/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LIM, EDEN L.
6933 SHEPHERD CANYON RD.
OAKLAND, CA 94611                                    1679    11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LIM, ENG H
PO BOX 421
MERCER ISLAND, WA 98040                            P‐0046073 12/24/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LIM, JANET G
4178 42ND AVE NE
SEATTLE, WA 98105                                  P‐0015637 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIM, KEN K
250 STAYSAIL CT
FOSTER CITY, CA 94404                              P‐0033314 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIM, KEN K
250 STAYSAIL CT
FOSTER CITY, CA 94404                              P‐0033315 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIM, KWANG H
29 ARROYO VIEW CIR.
BELMONT, CA 94002                                  P‐0047617 12/26/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LIM, MANETTE M
32989 LAKE WAWASEE STREET
FREMONT, CA 94555                                  P‐0038773 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIM, NADINE
1087 DEERFIELD PL
HIGHLAND PARK, IL 60035                            P‐0012180 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIM, RANDALL J
8719 BURGHARDT ROAD
SAN GABRIEL, CA 91775                              P‐0013745 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIM, RHEA F
4417 CAREYBACK AVENUE
ELK GROVE, CA 95758                                P‐0043865 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIMA, LORRANY
SOUTHEAST LAW, LLC
2107 BULL STREET
SAVVANNAH, GA 31401                                  3610    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LIMA, LORRANY
SOUTHEAST LAW, LLC
2107 BULL STREET
SAVANNAH, GA 31401                                   3892    12/4/2017        TK Holdings Inc.                        $250,000.00                                                                                  $250,000.00
LIMA, MAGDALENO
317 MALLIE ST
CONROE, TX 77301                                   P‐0011733 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIMATOC, MICHAEL W
98‐1671 APALA LOOP
AIEA, HI 96701                                     P‐0049007 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIMBERG, KATHY A
1730 CINNAMON DRIVE
ORANGE PARK, FL 32073                              P‐0006468 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIMING, GINA M
1109 SUNRISE DRIVE
LOVELAND, OH 45140                                 P‐0005119 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIMMIATIS, PHILIP
808 PLANTERS ROW SW
LILBURN, GA 30047/4145                             P‐0003521 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 1941 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 105 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LIMON, VICTIR R
5480 JACINTO AVE
SACRAMENTO, CA 95823                                P‐0039912 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, ANN C
3767 SANTA FE TRL
ANN ARBOR, MI 48108                                 P‐0011343 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, CHIA CHIEH
16302 WEDGEWORTH DR.
HACIENDA HEIGHTS, CA 91745                            3964    12/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LIN, CHIA‐CHIEH
16302 WEDGEWORTH DR
HACIENDA HEIGHTS, CA 91745                          P‐0038297 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, CHINGYI
1686 CARRIAGE CIR
VISTA, CA 92081                                     P‐0046519 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, DEBBIE C
38 COPPLESTONE ROAD
AVON, CT 06001                                      P‐0036831 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, FENG
6222 JOHNSTON RD
ALBANY, NY 12203                                    P‐0041559 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, HUAWEI
9831 SQUAW VALLEY DR
VIENNA, VA 22182                                    P‐0009017 10/29/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LIN, JIMMY
2425 SAN SIMON ST
TUSTIN, CA 92782                                    P‐0042673 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, KELSEY
9165 PASEO CRESTA
SANTEE, CA 92071                                    P‐0042060 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, KUAN F
15216 HENRY WAY
TUSTIN, CA 92782                                    P‐0021708 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, LAN
3865 CUMBERLAND POND RD
RALEIGH, NC 27606                                   P‐0039009 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, LIANG‐HSI
6138 GOLDEN WEST AVE
TEMPLE CITY, CA 91780                               P‐0022361 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, LILI
260 CALDERON AVE
MOUNTAIN VIEW, CA 94041                             P‐0015726 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, MARK C
9165 PASEO CRESTA
SANTEE, CA 92071                                    P‐0048506 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, NONG
330 KINCARDINE WAY
ALPHARETTA, GA 30022                                P‐0005154 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, NONG
330 KINCARDINE WAY
ALPHARETTA, GA 30022                                P‐0005164 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, PETER
1848 SHANNON OAKS BLVD NE
ROCHESTER, MN 55906                                 P‐0015441 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1942 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 106 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LIN, THOMAS N
16 W. 69TH TER.
KANSAS CITY, MO 64113                               P‐0051507 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, WEIMING
3312 DARTMOUTH DR
PLANO, TX 75075                                     P‐0003723 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, WEI‐MING
3312 DARTMOUTH DR
PLANO, TX 75075                                     P‐0003721 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, YUAN
4490 BRISBANE WAY UNIT 3
OCEANSIDE, CA 92058                                 P‐0035308 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIN, ZHONGJIE
1609 GUPTON CT
MATTHEWS, NC 28105                                  P‐0001830 10/22/2017     TK Holdings Inc., et al.                     $2,200.00                                                                                    $2,200.00
LIN, ZHONGJIE
1609 GUPTON CT
MATTHEWS, NC 28105                                  P‐0001831 10/22/2017     TK Holdings Inc., et al.                     $1,800.00                                                                                    $1,800.00
LINAM, KAREN L
1605 E. 22ND ST.
MERCED, CA 95340                                    P‐0014964 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINARES, EDDIE
3158 FELLSWOOD LN
PORT NECHES, TX 77651                               P‐0053705   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINARES, KERRY
3158 FELLSWOOD
PORT NECHES, TX 77651                               P‐0052645 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINCOLN SOUTH COAST
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047841 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINCOLN, JAMES E
6129 COTTONTAIL COVE STREET
LAS VEGAS, NV 89130                                 P‐0023655 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINCOLN, JESSICA N
8232 S 122ND ST
SEATTLE, WA 98178                                   P‐0056498   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINCOLN, JOSEPH M
125 DENNIS DRIVE
UNIT A
ATHENS, GA 30605                                    P‐0020815 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINCOLN, LARISSA
28311 18TH AVE S UNIT A102
FRDERAL WAY, WA 98003                                 1709      11/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LINCOLN, TODD
899 N. FAIR OAKS AVE.
PASADENA, CA 91103                                  P‐0044213 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINCOLN, TODD
899 N. FAIR OAKS AVE.
PASADENA, CA 91103                                  P‐0048989 12/27/2017     TK Holdings Inc., et al.                     $9,999.00                                                                                    $9,999.00
LINCOURT, PATRICIA K
8329 GRENOBLE ST
#43
SUNLAND, CA 91040                                   P‐0032755 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1943 of 3674
                                                      Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 107 of 1837
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address               Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
LIND, CARL
5 IRONWOOD CT.
LAKE ZURICH, IL 60047                                      P‐0006806 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIND, CLAUDIA S
206 MILLBURN AVE
APT 4D
MILLBURN, NJ 07041                                         P‐0054603 1/13/2018     TK Holdings Inc., et al.                     $1,970.00                                                                                    $1,970.00
LIND, ROLLIN C
188 BOBBYS DRIVE
NEWPORT, NC 28570                                          P‐0055148 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDA CROSWELL ON BEHALF OF TERRY CROSWELL DECEASED
2060 STAHLHEBER RD.
HAMILTON, OH 45013                                           4416    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LINDBERG, DARELL D
367 PENNSYLVANIA
SAN FRANCISCO, CA 94107                                    P‐0024875 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDBERG, EDWARD A
186 W 800 S
LAYTON, UT 84041                                           P‐0046094 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDBERG, JOHN
408 MONTESSORI AVENUE
PLACENTIA, CA 92870                                        P‐0052403 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDBERG, KELLEY J
186 W 800 S
LAYTON, UT 84041                                           P‐0046085 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDBLOM, LINDA H
11256 BIG CANOE
BIG CANOE, GA 30143‐5104                                     972     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LINDBLOOM, ISAAC D
303 MURIEL ST
ITHACA, NY 14850                                           P‐0018055 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDEN, NICHOLAS J
2662 PIPER HILLS DR
BELLEVILLE, IL 62221‐3455                                  P‐0030786 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDEN, PATSY G
1260 PAISANO ROAD
SANTA ROSA, NM 88435                                       P‐0051664 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDEN, STEVEN
3083 CONSTELLATION DRIVE
MELBOURNE, FL 32940                                        P‐0024388 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDENFELD, SARAH N
24 ROBINSON AVE
BRAINTREE, MA 02184                                        P‐0012702 11/2/2017     TK Holdings Inc., et al.                      $109.00                                                                                       $109.00
LINDER, TODD B
186 LAZY CREEK WAY
KALISPELL, MT 59901                                        P‐0023289 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDGREN, VIRGINIA
12 STAGECOACH ROAD
CUMBERLAND, RI 02864                                       P‐0022450 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDHOLM, DONALD W
808 E. DIVISION ST.
MORNING SUN, IA 52640                                      P‐0044787 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDLEY, AMANDA M
213 OMEGA COURT
DALLAS, GA 30157                                           P‐0017372 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                                Page 1944 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 108 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
LINDLEY, SHERRY
15703 IRONSIDE HILL DR
HOUSTON, TX 77053                                 P‐0009780 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDO, PAMELA L
2718 LOOMIS STREET
LAKEWOOD, CA 90712                                P‐0039007 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDQUIST, DEBRA L
11221 HWY 2
FLOODWOOD, MN 55736                               P‐0013202 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDQUIST, GARRETT K
6328 59TH AVE
KENOSHA, WI 53142                                 P‐0045722 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSAY, BERNARDITA M
1140 PINES LAKE DR. W
WAYNE, NJ 07470                                   P‐0036155 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSAY, CHARLES P
9148 CANDLESTICK LANE
SHREVEPORT, LA 71118‐2303                         P‐0027103 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSAY, LESLIE J
2319 ARNIE LANE
ROUND ROCK, TX 78664                              P‐0001931 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSAY‐HEWETT, SCOTT A
4758 NORMA DRIVE
SAN DIEGO, CA 92115                               P‐0018793 11/7/2017     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
LINDSEY, GLORIA J
11344 S. VINCENNES
CHICAGO, IL 60643                                 P‐0038301 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSEY, JEANETTE
2780 WADE TRAIL
TALLAHASSEE, FL 32305                             P‐0037105 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSEY, JEFFREY D
436 JOHN INGRAM RE SE
SILVER CREEK, GA 30173                            P‐0056009 1/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSEY, JELANI J
11981 DAWSON PEAK COURT
RANCHO CUCAMONGA, CA 91739                        P‐0048646 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSEY, MELISSA A
1312 W SACKETT ST
SPRINGFIELD, MO 65807                             P‐0039301 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSEY, NATHAN
2443 TUCKAHOE PL
OFALLON, MO 63368                                 P‐0010440 10/31/2017    TK Holdings Inc., et al.                    $23,990.00                                                                                   $23,990.00
LINDSEY, VINCENT A
9518 S AVALON AVE
CHICAGO, IL 60628 1622                            P‐0045188 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSEY, WILLIE E
320 SUNDOWN WAY
STONE MOUNTAIN, GA 30087                          P‐0003823 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSEY‐FEAGIN, KIMBERLY A
3404 IROQUOIS STREET
DETROIT, MI 48214                                 P‐0033397 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSTADT, PAUL R
15 N SCOTTSDALE ST
WICHITA, KS 67230                                 P‐0014498 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 1945 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 109 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LINDSTROM LTD
LINDSTROM, JONATHAN A
3834 E WELDON AVE
PHOENIX, AZ 85018                                  P‐0035935 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSTROM, BONNIE N
1602 N WASHINGTON ST
TACOMA, WA 98406                                   P‐0052835 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSTROM, BONNIE N
1602 N WASHINGTON
TACOMA, WA 98406                                   P‐0052895 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSTROM, BONNIE N
1602 N WASHINGTON ST
TACOMA, WA 98406                                   P‐0053041 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSTROM, CHRISTINA L
7 WEST ST UNIT B
STAFFORD SPRINGS, CT 06076                         P‐0030022 11/21/2017    TK Holdings Inc., et al.                     $2,265.94                                                                                    $2,265.94
LINDSTROM, ELDON R
5516 SOUTH 124TH ST
OMAHA, NE 68137                                    P‐0029820 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSTROM, ELDON R
5516 SOUTH 124TH ST
OMAHA, NE 68137                                    P‐0029831 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSTROM, SHERI A
1350 NORTH SNELLING AVENUE
SAINT PAUL, MN 55108                               P‐0014047 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINDSTROM, STEVEN E
14710 TIMBERGREEN DR.
MAGNOLIA, TX 77355                                 P‐0045196 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINE, GYORGY G
7592 PLANTATION CIRCLE
BRADENTON, FL 34201                                P‐0049769 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LING, LILLY
555 LENOX AVE 4D
NEW YORK, NY 10037                                 P‐0005711 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LING, SARA L
10 WESTLEY ST
WINCHESTER, MA 01890                               P‐0011287 10/31/2017    TK Holdings Inc., et al.                     $1,361.75                                                                                    $1,361.75
LING, VINCENT L
104 TANGLEWOOD DRIVE
EAST HANOVER, NJ 07936                             P‐0049064 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINGAFELT, CHRISTINE M
375 BRADDOCK STREET
JOHNSTOWN, PA 15905                                P‐0032132 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINGAUR, DALE F
4020 S LAKE SHORE DRIVE
CEDAR, MI 49621                                    P‐0057871 4/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINGINFELTER, MISTY D
525 ASHBY RD
SUMTER, SC 29154                                   P‐0000915 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINGINFELTER, MISTY D
525 ASHBY RD
SUMTER, SC 29154                                   P‐0000919 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINGWALL, NILS E
675 SONORAN DR.
WASHINGTON, UT 84780                               P‐0018215 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                        Page 1946 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 110 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LINHART, AARAN B
212 WASHINGTON STREET
MEDFORD, OR 97501                                    P‐0020886 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINHART, ROX ANNE
4126 OAKBROOKE TRAIL
EAGAN, MN 55122                                      P‐0050847 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, GALE D
155 S HEIMAT RD
HARDIN, MT 59034                                     P‐0001815 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, JOHN B
2305 S 101ST EAST PLACE
TULSA, OK 74129                                      P‐0027457 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, JOHN B
2305 S 101ST EAST PLACE
TULSA, OK 74129                                      P‐0027462 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, JULI A
1817 E 28TH ST
VANCOUVER, WA 98663                                  P‐0017277 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, REBECCA S
5245 WILLIAMS DR.
FORT MYERS BEACH, FL 33931                           P‐0043314 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, ROBERT J
56 PRESFORD DRIVE
SHIRLEY, NY 11967                                    P‐0020933 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, THEODORE M
1401 ARLINGTON DR
GREENVILLE, PA 16125                                 P‐0028925 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, WILLIAM J
PO BOX 326
BRACKETTVILLE, TX 78832                              P‐0031937 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINK, WILLIAM M
12344 17TH STREET
YUCAIPA, CA 92399                                    P‐0039916 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINN, HANNAH
9617 CEDARWOOD DR
WEST DES MOINES, IA 50266                            P‐0012548 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINNENBURGER, BRUCE E
23751 DEER CHASE LANE
NAPERVILLE, IL 60564                                 P‐0026827 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINS, JULIE
30 WHIG DR
MANCHESTER, NH 03104                                 P‐0014218 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINSMEYER, PATRICIA J
N8078 MAASS RD
SEYMOUR, WI 54165                                    P‐0049358 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LINTZ, VICKI P
3301 19TH STREET N
ST. PETERSBURG, FL 33713                             P‐0009296 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                      P‐0039398 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                      P‐0039400 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1947 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 111 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039423 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039427 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039431 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039435 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039455 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039457 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039493 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION FARMS L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039508 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION RAISINS, INC.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039405 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION RAISINS, INC.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039408 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION RAISINS, INC.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039412 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION RAISINS, INC.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039486 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION RAISINS, INC.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039490 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LION, JEFFREY A
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039532 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 1948 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 112 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
LION, LINDA N
8340 GREENSBORO DR. UNIT 626
MCLEAN, VA 22102                                    P‐0009966 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIOU, LOUIS
2451 PEPPERDALE DR
ROWLAND HEIGHTS, CA 91748                           P‐0015904 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIOU, T K
BOX 4044
WHEATON, IL 60189‐4044                              P‐0024527 11/14/2017    TK Holdings Inc., et al.                    $39,800.00                                                                                    $39,800.00
LIOU, T K
BOX 4044
WHEATON, IL 60189‐4044                              P‐0024534 11/14/2017    TK Holdings Inc., et al.                    $11,900.00                                                                                    $11,900.00
LIOU, WILLY
1528 SAPPANWOOD AVE
THOUSAND OAKS, CA 91320                             P‐0016950 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIOUNIS, MARGARET E
12 GREENBRIER LN
WILLOW STREET, PA 17584                             P‐0037681 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIPE, ROBERT A
38184 E LAKEVIEW DR
PRAIRIEVILLE, LA 70769                              P‐0056209 1/30/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
LIPINSKI, GISELE
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0047667 12/22/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                   $250,000.00
LIPKA, LEON T
32560 COUNTY ROAD 17‐21
PO BOX 235
ELIZABETH, CO 80107                                 P‐0027791 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIPKA, STANLEY EDWARD
2628 DESMOND ROAD
WATERFORD, MI 48329                                   1764    11/4/2017        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
LIPKOWITZ, MICHAEL
101 WOODCREEK RD
BEDFORD, VA 24523                                   P‐0000888 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIPMAN, JEANNE E
2010 46TH AVENUE #18
GREELEY, CO 80634                                   P‐0032441 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIPMAN, RICHARD P
136 LIVINGSTONE AVE.
BEVERLY, MA 01915                                   P‐0011751 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIPNER, LINDA
10101 SUNRISE LAKES BLVD
APT. 109
SUNRISE, FL 33322                                   P‐0013386 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIPOFF, CORY
1050 JULIA CT
GLENCOE, IL 60022                                   P‐0020435 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIPPE, RYAN
2560 SHORE LINE LANE
COLUMBUS, OH 43221                                  P‐0000303 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LIPPENS, WILLIAM A
142 MEADOWS ARBOR DR
WEATHERFORD, TX 76085                               P‐0024733 11/6/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00



                                                                                         Page 1949 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 113 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LIPPMAN, KEVIN M
4412 GREENBRIER DRIVE
DALLAS, TX 75225                                    P‐0008751 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPPMAN, KEVIN M
4412 GREENBRIER DRIVE
DALLAS, TX 75225                                    P‐0008763 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPPOLD, MICHAEL
240 SADDLE CREEK PASS
BANDERA, TX 78003                                   P‐0050425 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPPONEN, TARJA M
232 CANTERBURY DRIVE
WALLINGFORD, PA 19086                               P‐0033396 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPSCOMB, ARTHUR A
35 LAWNVIEW CT
PITTSBURG, CA 94565                                 P‐0017821 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPSCOMB, KELLY D
6618 FLAT ROCK DRIVE
CHARLOTTE, NC 28214                                 P‐0052107 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LIPSCOMB, SHELLEY E
1373 KIMBERLY DRIVE
PHILADELPHIA, PA 19151                              P‐0037954 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPSEY, ROBERT S
1645 CLOVERLY AVE
JENKINTOWN, PA 19046                                P‐0030614 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPSHIE, KENNETH L
1816 LAKE FALCON DRIVE
ALLEN, TX 75002‐4838                                P‐0039281 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPSITZ, HARRY
1219 MAIN ST
APT. 205
BUFFALO, NY 14209                                   P‐0041569 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPTAK, MARK
910 GOSFIELD GATE CT
WESTERVILLE, OH 43081                               P‐0000612 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPTON PARKER , LOIS
414 GREERNWOOD DR
WILMINGTON, DE 19808                                P‐0025274 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPTON PARKER, LOIS
414 GREERNWOOD DR
WILMINGTON, DE 19808                                P‐0007595 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPTON, BARRY
1327 HARMONY COURT
THOUSAND OAKS, CA 91362                             P‐0054062   1/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIPTON, ELISA J
5020 WEST WOOLEY ROAD
OXNARD, CA 93035                                    P‐0019525 11/8/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
LIPTON, KENNETH I
53 COUNTY ROAD 12A
RIDGWAY, CO 81432                                   P‐0011719 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIRA, AILEEN N
884 N 3RD AVE
UPLAND, CA 91786                                    P‐0042861 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIRA, CHRISTINE E
884 N 3RD AVE
UPLAND, CA 91786                                    P‐0046594 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1950 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 114 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LISBOA, ISNEIR D
6326 TABOR AVE
PHILADELPHIA, PA 19111                              P‐0012298 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LISCHICK, MATTHEW P
13 CENTER ROAD
OLD GREENWICH, CT 06870                             P‐0025552 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LISH, JAMES D
177 E RAINBOW WAY
ELIZABETH TOWN, KY 42701‐8374                       P‐0029764 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LISICA, IGOR
616 GLACIER TRAIL
ROSELLE, IL 60172                                   P‐0041207 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LISKOW, NELSON J
3289 CHAPARRAL ROAD
CANON CITY, CO 81212                                P‐0014906 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LISSEMAN, JASON
49500 BARTON DRIVE
MACOMB, MI 48044                                      1141    10/30/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
LIST, FREDERICK P
225 CROSS FIELD ROAD
GREENVILLE, SC 29607                                P‐0015588 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIST, FREDERICK P
225 CROSS FIELD RD
GREENVILLE, SC 29607‐6010                           P‐0057550 2/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LISTMANN, THOMAS S
1710 ESCALONA DRIVE
SANTA CRUZ, CA 95060                                P‐0013612 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LISZKA, MARGO A
25720 S BEAVERCREEK RD
BEAVERCREEK, OR 97004                               P‐0052333 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITFIN, BENJAMIN P
5505 HALLMARK LN.
LOCKPORT, NY 14094                                  P‐0012203 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITFIN, BENJAMIN P
5505 HALLMARK LN.
LOCKPORT, NY 14094                                  P‐0012732 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITFIN, BENJAMIN P
5505 HALLMARK LN.
LOCKPORT, NY 14094                                  P‐0012756 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITLE, SHERIKA S
2067 CANADA FALLS CT
LITHONIA, GA 30058                                    2045    11/6/2017        TK Holdings Inc.                         $10,000.00                                                                                   $10,000.00
LITOROWICZ, WLADYSLAWA
11278 GLENIS STREET
STERLING HTS., MI 48312                             P‐0021640 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITOWINSKY, LAUNIE R
3010 NE SUMNER ST
PORTLAND, OR 97211                                  P‐0030363 11/21/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LITREAL, MARYANN
1465 DUCK RUN ROAD
LUCASVILLE, OH 45648                                  4351    12/26/2017       TK Holdings Inc.                         $39,744.54                                                                                   $39,744.54
LITREAL, MARYANN R
1465 DUCK RUN ROAD
LUCASVILLE, OH 45648                                P‐0041731 12/15/2017    TK Holdings Inc., et al.                    $39,744.54                                                                                   $39,744.54



                                                                                         Page 1951 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                     Filed 04/27/21                  Page 115 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
LITRELL, WILLIAM D
5775 GARDEN PARK DR
GARDEN VALLEY, CA 95633                            P‐0032774 11/27/2017       TK Holdings Inc., et al.                     $4,000.00                                                                                     $4,000.00
LITSCH, CHARLOTTE
763 TUMBLEBROOK DR.
PORT ORANGE, FL 32127                                306     10/21/2017          Takata Americas                                                  $0.00                                  $0.00                               $0.00
LITSCH, CHARLOTTE
763 TUMBLEBROOK DR.
PORT ORANGE, FL 32127                                359     10/23/2017   Takata Protection Systems Inc.                                          $0.00                                                                      $0.00
LITSCH, CHARLOTTE
763 TUMBLEBROOK DR.
PORT ORANGE, FL 32127                                474     10/22/2017          TK Holdings Inc.                                                 $0.00                                  $0.00                               $0.00
LITT, ARNOLD D.
11 ALDRIN DRIVE
WEST CALDWELL, NJ 07006                              2491    11/12/2017          TK Holdings Inc.                              $0.00                                                                                         $0.00
LITT, ELIZABETH
86 GREAT HILL RD
NEWTOWN, CT 06470                                  P‐0027337 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITT, ELIZABETH
86 GREAT HILL RD
NEWTOWN, CT 06470                                  P‐0027339 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITT, TIMOTHE
148 WOODLAND ROAD
SOUTHBOROUGH, MA 01772                             P‐0004946 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTELL, JACK
9870 N. OAK MEADOW LANE
PRESCOTT, AZ 86305                                 P‐0026762 11/16/2017       TK Holdings Inc., et al.                        $35.00                                                                                        $35.00
LITTEN, JAMES A
12 SAWBUCK RD
FREEHOLD, NJ 07728                                 P‐0024081 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTL, SUSAN P
6770 WINFIELD BLVD
MARGATE, FL 33063                                  P‐0002585 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLE , CHERYL A
2518 SILVER OAKS DR
CARMEL, IN 46032                                   P‐0024893 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLE, ANTHONY C
6925 GARY LANE
FORT WORTH, TX 76112                               P‐0013688 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLE, CAROLYN P
209 NORTON AVE
ARABI, LA 70032                                    P‐0038882 12/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLE, DONALD
7380 GRANVILLE DR.
MANSFIELD, TX 76063                                P‐0038234 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLE, ERNEST T
30 ARDEN PARK BLVD
DETROIT, MI 48202                                  P‐0044346 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLE, FRANCIS XAVIER
2708 HARVARD AVE.
BUTTE, MT 59701                                      3425    11/27/2017          TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
LITTLE, GILBERT L
1154 MANOR LANE
MT. PLEASANT, SC 29464                             P‐0044402 12/22/2017       TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00



                                                                                           Page 1952 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 116 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
LITTLE, JENELLE
5214 JASON ST
HOUSTON, TX 77096                                  P‐0054082    1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLE, JERRY B
3625 ROYAL TERN CIR
BOYNTON BEACH, FL                                  P‐0025193 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLE, JOANN M
1033 SHELFORD CT
VIRGINIA BEACH, VA 23454                           P‐0048424 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLE, JUDITH
3259 WALNUT RIDGE
ATLANTA, GA 30349                                  P‐0027170 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLE, KAREN M
3709 SETON HALL DRIVE
DECATUR, GA 30034                                  P‐0038836 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLE, KELLIDEE S
782 WOODSIDE LANE EAST
UNIT 8
SACRAMENTO, CA 95825                               P‐0029510 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLE, MEGHAN MARY
2708 HARVARD AVE.
BUTTE, MT 59701                                      3405      11/27/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
LITTLE, ROSEMARY
27 NOYES STREET
CONCORD, NH 03301                                  P‐0008476 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLE, TIERRA A
158 PAPER MILL RD
APARTMENT 6207
LAWRENCEVILLE, GA 30046                            P‐0050632 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLE, VERONICA T
355 N WOLFE RD APT 132
SUNNYVALE, CA 94085                                P‐0057472 2/26/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLEPAGE, BREANNA M
33‐219 LAURA DRIVE
THOUSAND PALMS, CA 92276                           P‐0033465 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLEPAGE, ERIC L
1425 11TH ST NW APT 403
WASHINGTON, DC 20001                               P‐0054114    1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTLES, MARK A
P.O. BOX 474
BORDENTOWN, NJ 08505                               P‐0008330 10/29/2017      TK Holdings Inc., et al.                     $1,945.54                                                                                     $1,945.54
LITTLES, TERRI
1094 OAK GROVE CR.
LAWRENCEVILLE, GA 30043                              4504      12/27/2017       TK Holdings Inc.                                                 $0.00                                                                      $0.00
LITTRELL, PAUL V
4085 WEST 5400 SOUTH
ROY, UT 84067                                      P‐0002977 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTRELL, PAUL V
4085 W 5400 S
ROY, UT 84067                                      P‐0002982 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITTRELL, SHERRIE L
4085 WEST 5400 SOUTH
ROY, UT 84067                                      P‐0002971 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LITUMA‐CALLE, DIEGO F
36 JUNARD BLVD
PORT JEFF STA, NY 11776                            P‐0043401 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                          Page 1953 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 117 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LITVIN, ANDREW
1055 GULF OF MEXICO DR
UNIT 402
LONGBOAT KEY, FL 34228                              P‐0055873 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITVIN, GARY
9 BARTLET STREET
SUITE 70
ANDOVER, MA 01810                                   P‐0007652 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITVINOVICH, IGOR
6201 EUBANK BLVD NE
UNIT C
ALBUQUERQUE, NM 87111                               P‐0025306 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LITZENBERGER, DIANE L
4110 HARRISON STREET
WHITEHALL, PA 18052                                 P‐0028727 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, BEI
42 VERDUN STREET
WATERVLIET, NY 12189                                P‐0039890 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, BELLA
540 FRONT LANE
MOUNTAIN VIEW, CA 94041                             P‐0028713 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, BENJAMIN
6478 PANEL CT
SAN DIEGO, CA 92122                                 P‐0019063 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, BIN
4205 PARKSTONE HEIGHTS
AUSTIN, TX 78746                                    P‐0006652 10/27/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
LIU, BINGYONG
811 OYSTER CT
ODENTON, MD 21113                                   P‐0005801 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, BROOKE F
5013 ELSMERE AVE
BETHESDA, MD 20814                                  P‐0023056 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, CALVIN
463 AUBURN AVE.
SIERRA MADRE, CA 91024                              P‐0016736 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, CATHY Y
4097 S. EMMA CIRCLE
SALT LAKE CITY, UT 84124                            P‐0014110 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, CHIA LAN
NO ADDRESS PROVIDED
                                                    P‐0046128 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, CHIA YU
15130 BRAYWOOD TRAIL
ORLANDO, FL 32824                                   P‐0001036 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, DAVID
5 COTTONWOOD CT
HILLSBOROUGH, CA 94010                              P‐0017627 11/6/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LIU, GRACE
APT B
1219 OCEAN PARK BLVD.
SANTA MONICA, CA 90405                              P‐0018505 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, HSINHSIN
38438 KIMBRO ST.
FREMONT, CA 94536                                   P‐0020119 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1954 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 118 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LIU, HUAIZHEN
5698 LINDEN STREET
DUBLIN, CA 94568                                    P‐0014607 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, JESSIE
15421 HOOVER LN
FONTANA, CA 92336                                     2395    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LIU, JIANG
15007 HARTSOOK ST
SHERMAN OAKS, CA 91403                              P‐0018139 11/6/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LIU, JIANLIN
17553 FAIRBREEZE CT
RIVERSIDE, CA 92504                                 P‐0044333 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, JIANPING
11 WOODSTOCK AVENUE
CLARENDON HILLS, IL 60514                           P‐0036538 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, JOANNE Y
6943 LONGFELLOW CT
SAN JOSE, CA 95129                                  P‐0034063 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, JONATHAN J
5318 NORTON STREET
TORRANCE, CA 90503‐1250                             P‐0027939 11/17/2017    TK Holdings Inc., et al.                      $425.00                                                                                       $425.00
LIU, JUN
1049 BERNARD GRAY CT
COLTON, CA 92324                                    P‐0020845 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, KENNETH K
21587 HOWE DR
ASHBURN, VA 20147                                   P‐0033810 11/30/2017    TK Holdings Inc., et al.                    $38,000.00                                                                                   $38,000.00
LIU, LIANQI
9413 COMPASS POINT DR S
SAN DIEGO, CA 92126                                 P‐0046117 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, MENGDI
165 PEARL ST
APT 54E
SEYMOUR, CT 06483                                   P‐0005336 10/26/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LIU, MICHAEL
12249 SPLIT REIN DR
RANCHO CUCAMONGA, CA 91739                            1621    11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LIU, MILLLIE C
25 BIRCHWOOD COURT
PRINCETON JCT, NJ 08550‐5110                        P‐0034013 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, MIN
3647 LANG RANCH PKWY
THOUSAND OAKS, CA 91362                             P‐0017600 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, QIANG
2731 145TH ST SW
LYNNWOOD, WA 98087                                  P‐0037637 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, RONG
20770 ADAMS MILL PL
ASHBURN, VA 20147                                   P‐0039958 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, SIMON
299 TOPEKA AVE
SAN FRANCISCO, CA 94124                             P‐0013642 11/2/2017     TK Holdings Inc., et al.                     $2,200.00                                                                                    $2,200.00
LIU, SIMON
299 TOPEKA AVE.
SAN FRANCISCO, CA 94124                             P‐0057715 3/17/2018     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00

                                                                                         Page 1955 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 119 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LIU, WEI
15967 STONEBRIDGE DR.
FRISCO, TX 75035                                    P‐0051299 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LIU, WEI
15967 STONEBRDIGE DR.
FRISCO, TX 75035                                    P‐0051382 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LIU, WEIYANG
25 TAFT COURT
PRINCETON, NJ 08540                                 P‐0039257 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, XIAOHUA
9750 DORSET LN
EDEN PRAIRIE, MN 55347                              P‐0046232 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, XIAOHUA
9750 DORSET LN
EDEN PRAIRIE, MN 55347                              P‐0046244 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, XIAOHUA
9750 DORSET LN
EDEN PRAIRIE, MN 55347                              P‐0046248 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, XIN
1620 NE NORTHWOOD DRIVE
APT O‐102
PULLMAN, WA 99163                                   P‐0055385 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, XINRONG
682 N 9TH STREET
SAN JOSE, CA 95112                                  P‐0055676 1/23/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, YI CHUAN
3213 SAMANTHA AVENUE
WEST COVINA, CA 91792                               P‐0046322 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIU, ZHIKUN
405 LUCERNE DR.
UNIT 204
VERONA, WI 53593                                    P‐0033415 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIUBINSKAS, GILE M
6253 W. 63RD ST
1E
CHICAGO, IL                                         P‐0027822 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIUZZI, FRANCIS M
9592 CHAPMAN ROAD
NEW HARTFORD, NY 13413                              P‐0028780 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIUZZI, FRANCIS M
9592 CHAPMAN ROAD
NEW HARTFORD, NY 13413                              P‐0028784 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVADITIS, FRANCINE B
909 MOOREFIELD HILL GRV SW
VIENNA, VA 22180‐6267                               P‐0046529 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVAUDAIS, CANDACE A
224 OAK AVENUE
WESTWEGO, LA 70094                                  P‐0029490 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVELY, KEITH
412 W. STATE ROAD 234
JAMESTOWN, IN 46147                                 P‐0048127 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVERMAN, GERRY W
2120 POSSUM TROT ROAD
WAKE FOREST, NC 27587                               P‐0001040 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1956 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 120 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LIVERMORE, JONATHAN M
28 CNUDDE DR
BAY CITY, MI 48708                                  P‐0014655 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVERMORE, JONATHAN M
28 CNUDDE DR
BAY CITY, MI 48708                                  P‐0014674 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVIGNI, KARL
1078 SAVOY DRIVE
MELVILLE, NY 11747                                  P‐0033721 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVINGSTON INTERNATIONAL
PO BOX 5640
TERMINAL A
TORONTO, ON M5W 1P1
CANADA                                                2213    11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LIVINGSTON, AMBER A
4415 W 625 S
WEST POINT, UT 84015                                P‐0007438 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVINGSTON, BRANDON J
2924 EVERGREEN AVE
CAMDEN, AR 71701                                    P‐0057537 2/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVINGSTON, JOHN
22 S. HOLLY ST.
DENVER, CO 80246                                    P‐0008366 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVINGSTON, JOHN L
5200 28TH ST N LOT 532
ST. PETERSBURG, FL 33214                            P‐0023676 10/30/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LIVINGSTON, LAURA A
5726 EVERGREEN KNOLL CT.
ALEXANDRIA, VA 22303                                P‐0040075 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVINGSTON, LAURA A
5726 EVERGREEN KNOLL CT.
ALEXANDRIA, VA 22303                                P‐0045462 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVINGSTON, LAUREN A
438 VERMONT AVENUE
BERKELEY, CA 94707                                  P‐0022543 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVINGSTON, MARLENA
995 BILLYVILLE ROAD
WOODBINE, GA 31569                                    338     10/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LIVINGSTON, MARTHA A
7656 S. 37TH STREET
LINCOLN, NE 68516                                   P‐0019411 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVINGSTON, MARY M
2451 ST ANDREWS DRIVE
OLYMPIA FIELDS, IL 60461                            P‐0045165 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVINGSTON, NIMROD
2451 ST ANDREWS DR
OLYMPIA FIELDS, IL 60461                            P‐0045155 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVINGSTON, PATRICIA A
3520 WILLOW TREE TRACE
DECATUR, GA 30034                                   P‐0041996 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVINGSTON, RICHARD H
151 COURTS LANE
HUDSON, NY 12534                                    P‐0022934 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIVIO, JULIA
17101 ALEXANDRA WAY
GRASS VALLEY, CA 95949                                2013    11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                         Page 1957 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 121 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LIVRAMENTO, SANDRA L
58 LINES PLACE
STRATFORD, CT 06615                                 P‐0051604 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIWACZ, JEFFREY M
63 CREEKWOOD DRIVE
BORDENTOWN, NJ 08505                                P‐0052468 12/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIY, STEPHANIE M
27 ALBANY ST
HOOSICK FALLS, NY 12090                             P‐0056286 1/31/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIZAK, CYNTHIA A
284 STEEPLE ROAD
NORTHAMPTON, PA 18067                               P‐0032815 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIZANA, OLIVIA
405 OAK PARK DRIVE
PASS CHRISTIAN, MS 39571                            P‐0005971 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIZOTTE, BETH A
2 TIMBER LANE
MANALAPAN, NJ 07726                                 P‐0020844 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LIZZET, LAURA A
2470 LEA LANE
ORTONVILLE, MI 49462                                P‐0019128 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLAMAS JR, FERNANDO M
17708 113TH PL SE
RENTON, WA 98055                                    P‐0021619 11/10/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LLAMAS, BARBARA
5753 REDHAVEN STREET
CORONA, CA 92880                                    P‐0038072 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLAMAS, DOMINIC
2413 SE BURTON
TOPEKA, KS 66605                                    P‐0014859 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLANAS, ADOLFO
7212 ABILENE
HOUSTON, TX 77020                                   P‐0029341 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLANEZA, JOSIE
520 GREGORY AVE
WILMETTE, IL 60091                                  P‐0014252 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLEWELLYN, PHILLIP D
6720 HARTSWORTH DR
LAKELAND, FL 33813                                  P‐0011135 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, ADA
4136 DAVID DR
NORTH HIGHLANDS, CA 95660                           P‐0056368    2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, ADA
4136 DAVID DR
NORTH HIGHLANDS, CA 95660                           P‐0056378    2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, ANDREW M
2070 KAMLA RD
LEWISVILLE, TX 75067                                P‐0018654 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, ANNETTE MARY
114 SEAGULL LANE
SARASOTA, FL 34236                                    664       10/26/2017       TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
LLOYD, DONOVAN B
1966 MEADOW TRAILS DRIVE
FLORISSANT, MO 63031                                P‐0006056 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 1958 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 122 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LLOYD, III, HAROLD C
318 MOUNTAIN RIDGE DR
DANVILLE, CA 94506                                   P‐0040843 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, JOY M
13611 S KEYSTONE AVE
ROBBINS, IL 60472                                    P‐0012672 11/2/2017       TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
LLOYD, KENNEDY
811 PULLEN LAKE ROAD
ABERDEEN, MS 39730                                   P‐0028113 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, KRISTIN L
106 MARLBORO DRIVE
GREENVILLE, SC 29605                                 P‐0054110    1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, LAKISHA
205 PLUNKETT DR
FAYETTEVILLE, GA 30215                               P‐0010187 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, ROGER
2847 TANSY AVE
MIDDLEBURG, FL 32068                                 P‐0037902 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, ROGER
2847 TANSY AVE
MIDDLEBURG, FL 32068                                 P‐0037905 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, SERENA
1180 MISS KIMBERLYS LANE
PFLUGERVILLE, TX 78660‐3939                            4936       2/6/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00
LLOYD, WANDA S
202 LEE BLVD
SAVANNAH, GA 31405                                   P‐0001460 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LLOYD, WILLIAM DAVID
114 SEAGULL LANE
SARASOTA, FL 34236                                     663       10/26/2017       TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
LLOYD‐PRIEST, DANIEL G
63 LAKEVIEW CT
63 LAKEVIEW CT
RONKONKOMA, NY 11779                                 P‐0015461 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LMC INDUSTRIES, INC.
ATTN: KEITH A. SUELLENTROP
100 MANUFACTURERS DRIVE
ARNOLD, MO 63010                                       4080      12/13/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
LMT ENTERPRISES, LLC
8808 MINNEHAHA LN
KANSAS CITY, MO 64114                                P‐0034832 12/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LNDSEY, MENESSA M
36335 LYNNWOOD DRIVE
DENHAM SPRINGS, LA 70706                             P‐0013378 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LO TRUGLIO, JOSEPH P
418 BONITA AVE
PASADENA, CA 91107                                   P‐0002500 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LO, ALBERT
2949 167TH STREET
FLUSHING, NY 11358                                   P‐0003630 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LO, ALEX C
2029 NUUANU AVE., APT 709
HONOLULU, HI 96817                                   P‐0013926 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LO, GEORGE S
80 OAKMONT AVENUE
PIEDMONT, CA 94610                                   P‐0022243 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 1959 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 123 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LO, LIT F
1385 FIRESTONE LOOP
SAN JOSE, CA 95116                                  P‐0028689 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOACES, ANGELIN
2075 HOMER AVE
BRONX, NY 10473                                     P‐0023953 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOACES, ANGELIN
2075 HOMER AVENUE
BRONX, NY 10473                                     P‐0024809 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOACES, ANGELIN
2075 HOMER AVE
BRONX, NY 10473                                     P‐0025978 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOACH, JAIME M
31B GREYLOCK AVENUE
SHREWSBURY, MA 01545                                P‐0049778 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOAR, ELIZABETH A
8601 SE 216TH ST
LAWSON, MO 64062                                    P‐0016685 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOAR, ELIZABETH A
8601 SE 216TH ST
LAWSON, MO 64062                                    P‐0016697 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOARING, ESTHER A
529 ESTHER WAY
REDLANDS, CA 92373                                    1604    11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LOATS, THOMAS H
15805 HORTON COURT
OVERLAND PARK, KS 66223                             P‐0049660 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOATS, THOMAS H
15805 HORTON COURT
OVERLAND PARK, KS 66223                             P‐0050185 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOBACO, MAXIMO A
1026 OAK GROVE DR
EAGLE ROCK, CA 90041                                P‐0015733 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOBBAN, CHRISTOPHER J
4275 TYLER CIR N
ST PETERSBURG, FL 33709                             P‐0000377 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOBBAN, SPENCER F
8600 OLD TOWNE WAY
BOCA RATON, FL 33433                                P‐0000424 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOBEL FINANCIAL
WASHINGTON, BEVERLY Y
P. O. BOX 300P
ANAHEIM, CA 92803‐3000                              P‐0046638 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOBNER, JOSEPH HENRY
8960 ARPIN RICHFIELD ROAD
ARPIN, WI 54410                                       4561    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LOBO ROJAS, LOUIS C
14697 CINNAMON DR
FONTANA
CALIFORNIA, CA 92337                                P‐0019298 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOBOSCO, SCOTT R
3960 HAY CREEK ROAD
COLORADO SPRINGS, CO 80921                          P‐0058388 2/14/2019     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOBOSCO, SCOTT R
3960 HAY CREEK ROAD
COLORADO SPRINGS, CO 80921                          P‐0058389 2/14/2019     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 1960 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 124 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LOBUE, JENNIFER L
6135 SOUTH AKRON WAY
GREENWOOD VILLAG, CO 80111                          P‐0015663 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOBUE, JOEL A
JOEL LOBUE
6135 S. AKRON WAY
GREENWOOD VILLAG, CO 80111                          P‐0009930 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOBUONO, RALPH L
1705 RIPLEY RUN
WELLINGTON, FL 33414‐6180                           P‐0000728 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCAL 44
FICHERA, FRANK A
FRANK
PO BOX 1762
BUBANK, CA 91507                                    P‐0015517 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCASCIO, PAUL A
19 FLORA PLACE
STAMFORD, CT 06903                                  P‐0013899 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCASSO, ROSARIA
2866 SEINE AVE
HIGHLAND, CA 92346                                  P‐0017651 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCH, PAUL
10 BOW STREET #4
EXETER, NH 03833                                    P‐0031666 11/26/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
LOCHER, KATHLEEN A
PO BOX 6534
WOODLAND HILLS, CA 91365‐6534                       P‐0039845 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCHOCKI, BESS D
158 GRAY MANS LOOP
PAWLEYS ISLAND, SC 29585                            P‐0007275 10/28/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LOCK, JANEY L
6128 STATE ROUTE 1283
WATER VALLEY, KY 42085                              P‐0020597 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKE, LUCAUS C
604 W JOHN BEERS RD LOT 34H
STEVENSVILLE                                        P‐0054850 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKE, PHILIP
9820 SW 89TH LOOP
OCALA, FL 34481                                     P‐0002106 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKE, STEVEN M
19 E. COLUMBIA STREET
COLORADO SPRINGS, CO 80907                          P‐0042149 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKE, VICTORIA R
4405 DARTMOOR LANE
ALEXANDRIA, VA 22310                                P‐0026176 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKETT, COREY M
1068 LINDLEY COURT
FOLSOM, CA 95630                                    P‐0020443 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKETT, HEIDI J
1068 LINDLEY CT
FOLSOM, CA 95630                                    P‐0020438 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKETT, HENRY C
46 FOREST AVE
MACON, MS 39341                                     P‐0027064 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1961 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 125 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LOCKHART, CLYDE S
1702 HIGHVIEW STREET
BURLINGTON, NC 27215‐5653                           P‐0045050 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKHART, LATONYA N
623 PIPKIN DRIVE
MCDONOUGH, GA 30253                                 P‐0043526 12/18/2017    TK Holdings Inc., et al.                   $125,000.00                                                                                  $125,000.00
LOCKHART, TERRI D
2590 CO RD 9
CLANTON                                             P‐0017212 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKHART, TERRI D
2590 CO RD 9
CLANTON, AL 35045                                   P‐0017354 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKHART, TERRI D
2590 CO RD 9
CLANTON                                             P‐0017376 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKMAN, KIMBERLY D
P.O. BOX 72
BELT, MT 59412                                      P‐0026544 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKNER, TERRY R
24475 455TH LANE
CHARITON, IA 50049                                  P‐0012829 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKRIDGE, TIMOTHY D
7681 BAYLOR DR APT 12
WESTMINSTER, CA 92683                               P‐0055699 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKS, CLIFFORD K
34 EAST MAIN STREET #213
SAINT JAMES, NY 11787                               P‐0023117 11/12/2017    TK Holdings Inc., et al.                     $3,750.00                                                                                    $3,750.00
LOCKS, SALAMAH M
217 ORRIS TERRACE
SAN RAFAEL, CA 94903‐2509                           P‐0051546 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKS, SALAMAH M
217 ORRIS TERRACE
SAN RAFAEL, CA 94903‐2509                           P‐0051631 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKWOOD, CHRISTOPHER B
23015 WAPITI WAY
CALIFORNIA, MD 20619                                P‐0015275 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKWOOD, MARY M
431 GARCIA
HALF MOON BAY, CA 94019                             P‐0016968 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKWOOD, MARY MARGOT
431 GARCIA
HALF MOON BAY, CA 94019                             P‐0016963 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKWOOD, MICHAEL R
1507 FULTON ST
ALBERTVILLE, AL 35950                               P‐0048347 12/26/2017    TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
LOCKWOOD, REBEKAH M
7335 SIR WALTER WAY
APT. 104
KNOXVILLE, TN 37919                                 P‐0035583 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOCKWOOD, SCOTT A
602 E. AMELIA ST
ORLANDO, FL 32803                                   P‐0049067 12/27/2017    TK Holdings Inc., et al.                     $4,780.33                                                                                    $4,780.33
LODUCA, BRITTANY
1624 KINGSFORD DR
FLORISSANT, MO 63031                                P‐0004431 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 1962 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 126 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LOEBELENZ, JEAN R
67 POND STREET
ESSEX, MA 01929                                     P‐0038965 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOEBNER, NEIL
3305 BARRINGTON DRIVE
WEST LINN, OR 97068                                   1381      11/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LOEBNER, NEIL
3305 BARRINGTON DRIVE
WEST LINN, OR 97068                                   1766      11/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LOEFFLER, JENNY M
17138 STAMWICH STREET
LIVONIA, MI 48152                                   P‐0057720 3/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOEHLE, WILLIAM D
1765 RISING OAKS DRIVE
JACKSONVILLE, FL 32223                              P‐0001609 10/22/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
LOEHR, JOHN G
P.O. BOX 86
MONTEZUMA, NM 87731                                 P‐0053205 12/29/2017     TK Holdings Inc., et al.                      $122.00                                                                                       $122.00
LOEHR, JOHN G
PO BOX 86
MONTEZUMA, NM 87731                                 P‐0053773   1/2/2018     TK Holdings Inc., et al.                      $122.00                                                                                       $122.00
LOEPP, HERMAN A
12210 BRADSHAW
OVERLAND PARK, KS 66213‐4812                        P‐0016031 11/5/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
LOERA, LUCIO A
1700 VASCONCELLOS WAY
TURLOCK, CA 95382                                   P‐0048928 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOERA, MARCO G
2674 HUNTWOOD AVENUE
UNION CITY, CA 94587                                P‐0039338 12/12/2017     TK Holdings Inc., et al.                     $1,036.80                                                                                    $1,036.80
LOESCHEN, KAREN K
205 ALBERS STREET
GOLDEN, IL 62339                                    P‐0027529 11/17/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LOESCHEN, KAREN L
1474 BLUESTEM LANE
MINOOKA, IL 60447                                   P‐0037997 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOESER, DONNA
9735 CHILLICOTHE RD #14
KIRTLAND, OH 44094                                  P‐0027599 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOETE, STEPHANIE R
43040 30TH ST W, APT 155
LANCASTER, CA 93536                                 P‐0041518 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOFGREN, COLETTE C
8272 S WILLIAMSBURG PARK CIR
SANDY, UT 84070                                     P‐0031596 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOFLIN, WILLIAM E
24 SUNNIE RAE LANE
CANDLER, NC 28715                                   P‐0003969 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOFSTEDT, JOL
520 MANORWOOD LANE
LOUISVILLE, CO 80027                                P‐0008163 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOFTIN, CHRISTOPHER A
1718 TOMAHWK CT
VINELAND, NJ 0836                                   P‐0037672 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 1963 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 127 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
LOFTON, ROSA M
1128 BRYSON DR
GREENVILLE, NC 27834                              P‐0000758 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOFTUS, WENDY S
12860 SHAWNEE RD.
PALOS HEIGHTS, IL 60463                           P‐0013228 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGALBO, JOHN R
20095 DAIRY LANE
STERLING, VA 20165                                P‐0048414 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGALBO, JOHN R
20095 DAIRY LANE
STERLING, VA 20165                                P‐0048433 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, ANDRE R
751 NW AVENS STREET
PORT SAINT LUCIE, FL 34983                        P‐0000937 10/20/2017    TK Holdings Inc., et al.                    $18,500.00                                                                                   $18,500.00
LOGAN, AVA H
7720 UNDERHILL DRIVE
ST. LOUIS, MO 63133                               P‐0010627 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, BRIAN K
55 SHADY NOOK DR
TOMS RIVER, NJ 08755‐5126                         P‐0037195 12/7/2017     TK Holdings Inc., et al.                      $613.78                                                                                       $613.78
LOGAN, BRIAN K
55 SHADY NOOK DR
TOMS RIVER, NJ 08755‐5126                         P‐0037246 12/7/2017     TK Holdings Inc., et al.                      $613.78                                                                                       $613.78
LOGAN, CLARE M
4934 BORDEAUX LANE
MASON, OH 45040                                   P‐0001721 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, GERALD B
P.O. BOX 302
BONITA, CA 91908                                  P‐0030350 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, HERMAN
531 GLEN EAGLE DR.
TROY, MO 63379                                    P‐0006881 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, KENNETH
6641 SUGAR PINE PL
RANCHO CUCAMONGA, CA 91701                        P‐0020288 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, LAVELLE
2933 TIFFANY DRIVE
2933 TIFFANY DRIVE
MARIETTA, GA 30008                                P‐0005979 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, PAUL
834 WEST 106TH STREET
LOS ANGELES, CA 90044                             P‐0037826 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, PAUL
834 WEST 106TH STREET
LOS ANGELES, CA 90044                             P‐0044103 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, SCOTT B
2276 MEADOWVALE DR NE
ATLANTA, GA 30345                                 P‐0022295 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, STEVEN P
5594 W CREEKSIDE LANE
QUEEN CREEK, AZ 85142                             P‐0017252 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGAN, TAYNA Q
630 COLONIAL AVE APT 5
GAFFNEY, SC 29340                                 P‐0048548 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 1964 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 128 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LOGAN‐HURT, TAWANDA
210 AMANDA DRIVE APT 2A
GREENWOOD, MS 38930                                    4477    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LOGIODICE, ALBERT J
PO BOX 4555
CARMEL, IN 46082                                     P‐0053036 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGIODICE, ALBERT J
PO BOX 4555
CARMEL, IN 46082                                     P‐0053038 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOGISTIC PROFESSIONALS INC
1920 PENNSYLVANIA AVE
MCDONOUGH, GA 30253                                  P‐0004171 10/25/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LOH TRIVEDI, MIRA
358 W SCOTT ST
CHICAGO, IL 60610                                    P‐0024948 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOHANI, RUCHI
1120 W OLIVE AVE, APT 106
SUNNYVALE, CA 94086                                  P‐0015298 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOHNER, JESSICA A
6855 MCGREEGOR ST
WORTHINGTON, OH 43085                                P‐0045210 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOHNER, JOYCE A
6855 MCGREEGOR ST
WORTHINGTON, OH 43085                                P‐0045209 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOHNER, STEVEN J
6855 MCGREEGOR ST
WORTHINGTON, OH 43085                                P‐0044737 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOHR, HILLARY K
7 HEMLOCK ST
PITTSBURGH, PA 15228                                 P‐0029563 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOHR, LINDA
319 LOYALHANNA AVE
APT 1
LATROBE, PA 15650                                    P‐0020676 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOHRER, MARTIN J
318 WHITE AVE.
NORTHVALE, NJ 07647‐1718                             P‐0009482 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOHREY, JAMES E
611 NORTH CEDAR
TACOMA, WA 98406                                     P‐0018954 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOHSE, KAREN M
6722 58TH DR NE
MARYSVILLE, WA 98270                                 P‐0021165 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOIGMAN, HAROLD
21137 VALLEY FORGE CIRCLE
KING OF PRUSSIA, PA 19406‐1198                       P‐0028340 11/18/2017    TK Holdings Inc., et al.                     $1,309.00                                                                                    $1,309.00
LOI‐LUONG, BINH
5339 WELLAND AVENUE, UNIT B
TEMPLE CITY, CA 91780                                P‐0021562 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOITERMAN, ROBERT M
5 ALLYSON CT
LONG VALLEY, NJ 07853                                P‐0007240 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOITERMAN, SHARON L
5 ALLYSON CT
LONG VALLEY, NJ 07853                                P‐0007265 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 1965 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 129 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LOKENI, JESSICA
315 E 5TH ST. APT 206
DAVENPORT, IA 52801                                 P‐0054993 1/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOKENI, JESSICA
315 E. 5TH ST.
APT 206
DAVENPORT, IA 52801                                 P‐0057379 2/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOKEY, CYNTHIA A
P.O. BOX 575
DUNBAR, WV 25064                                    P‐0004052 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOKHAM, BOBBY
260 W. 1700 S. APT#18
CLEARFIELD, UT 84015                                P‐0048461 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOKKEN, TODD
15793 HIDDEN VALLEY DRIVE
POWAY, CA 92064                                     P‐0058174 8/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOKUTA, ROBERT
16 BROOKVIEW DRIVE
WESTFORD, MA 01886                                  P‐0026541 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOLL, WILLIAM E
2725 BAYBERRY WAY
FULLERTON, CA 92833                                 P‐0033579 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMANTO, LYNN M
9757 KINGSTHORPE TERRACE
CLARENCE, NY 14031                                  P‐0031989 11/26/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
LOMANTO, LYNN M
9757 KINGSTHORPE TERRACE
CLARENCE, NY 14031                                  P‐0037309 12/7/2017     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
LOMANTO, RONALD T
9757 KINGSTHORPE TERRACE
CLARENCE, NY 14031                                  P‐0031952 11/26/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
LOMANTO, RONALD T
9757 KINGSTHORPE TERRACE
CLARENCE, NY 14031                                  P‐0037301 12/7/2017     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
LOMAX, CYNTHIA E
111 STONEY BROOK WAY
MCDONOUGH, GA 30253‐7415                            P‐0045763 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMAX, VALERIE M
4520 STERLING POINTE DR NW
KENNESAW, GA 30152                                  P‐0054038   1/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBA, TONI L
62 CYPRESS STREET
PROVIDENCE, RI 02906‐1811                           P‐0006616 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDI, JOSEPH
104 LOCUST ST
ERLANGER, KY                                        P‐0046753 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDI, MARY ELLEN
170 GENESEE AVENUE
STATEN ISLAND, NY 10308                             P‐0030524 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDO, BERNADETTE L
1670 NW 7TH STREET
BOCA RATON, FL 33486                                P‐0035807 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDO, BERNADETTE L
1670 NW 7TH STREET
BOCA RATON, FL 33486                                P‐0035808 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 1966 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 130 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LOMBARDO, KATHLEEN J
31 BEECH ST.
CRANFORD, NJ 07016                                  P‐0038808 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDO, KATHLEEN J
31 BEECH ST
CRANFORD, NJ 07016                                  P‐0038812 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDO, LAURIE
91 BLUE RIDGE ST
WARRENTON, VA 20186                                 P‐0032583 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDO, MARYANN
11 TEXAS RD
TEWKSBURY, MA 01876                                 P‐0046091 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMBARDO, MARYANN
11 TEXAS RD
TEWKSBURY, MA 01876                                 P‐0051572 12/27/2017    TK Holdings Inc., et al.                     $9,500.00                                                                                    $9,500.00
LOMBARDO, MICHAEL A
4008 FERNCROFT LN
BETHLEHEM, PA 18020                                 P‐0035020 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMELI, RAUL
3318 SABLE CREEK
SAN ANTONIO, TX 78259                               P‐0007859 10/28/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LOMOSI, DANIELLE M
23 WASHINGTON STREET, APT. 4
AYER, MA 01432                                      P‐0046786 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOMOSI, DANIELLE M
23 WASHINGTON STREET, APT. 4
AYER, MA 01432                                      P‐0046973 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONCAREVIC, ANDREW M
10946 SENECA LANE
GLEN SAINT MARY, FL 32040                           P‐0004026 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONDO, WILLIAM R
1302 HANCOCK STREET
WAKEFIELD, MI 49968                                 P‐0011072 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONDON, GAIL K
3463 KEMPER ROAD
ARLINGTON, VA 22206‐2315                            P‐0006738 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONDON, LINDSEY M
626 W 21ST ST
APT 2
SAN PEDRO, CA 90731                                 P‐0018143 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG II, JOSEPH E
700 ARDSLEY RD
WINNETKA, IL 60093                                    4035    12/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LONG SR., DONALD RAY
8448 RAYMOND AV.
LOS ANGELES, CA 90044                                 3620    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LONG, ALLEN D
P.O.BOX 994681
REDDING, CA 96099                                   P‐0029151 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, AMANDA H
580 HAAS AVE
SAN LEANDRO, CA 94577                               P‐0043708 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, ASHLEY R
31 HUDSON AVE APT D
GLENS FALLS, NY 12801                               P‐0017072 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1967 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 131 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
LONG, BENJAMIN N
2905 OLD WHIGHAM RD
BAINBRIDGE, GA 39817                                P‐0000510 10/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, BENJAMIN N
2905 OLD WHIGHAM RD
BAINBRIDGE, GA 39817                                P‐0000515 10/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, BRANDON P
1882 LAKE RD
SHARPSVILLE, PA 16150                               P‐0057590    3/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, BREE A
2488 VINTAGE DR
COLORADO SPRINGS, CO 80920                          P‐0035796 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, CAROL
716 COUNTRY MEADOW DRIVE
MURPHY, TX 75094                                    P‐0002368 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, CAROLYN D
903 TERRY ROAD
TUPELO, MS 38801                                    P‐0035763 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, DANIEL R
3667 33RD AVE SW
SEATTLE, WA 98126                                   P‐0036516 12/6/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
LONG, DANIEL R
3667 33RD AVE SW
SEATTLE, WA 98126                                   P‐0036529 12/6/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
LONG, DENNIS
202 ST ANDREWS CIRCLE
MILFORD, OH 45150                                     206       10/19/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
LONG, GREGORY L
38624 NASTURTIUM WAY
PALM DESERT, CA 92211                               P‐0004628 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, GREGORY L
38624 NASTURTIUM WAY
PALM DESERT, CA 92211                               P‐0022204 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, JOSEPH C
PO BOX 19
510 NORTH VINE STREET
CHEROKEE, KS 66724                                  P‐0012611 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, JOY B
760 GARDENSIDE CIR SE
MARIETTA, GA 30067                                  P‐0038540 12/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, KATIE A
21255 H HWY
CLARKSBURG, MO 65025                                P‐0024624 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, KIMBERLY A
615 E. VINE ST.
STOWE, PA 19464                                     P‐0034249 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, KRISTEN M
507 W 19TH ST
SCHUYLER, NE 68661                                  P‐0011620 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, LAURA E
7205 SHADOW COURT
DENVER, NC 28037                                    P‐0041746 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, LAURA E
7205 SHADOW COURT
DENVER, NC 28037                                    P‐0041748 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00


                                                                                           Page 1968 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 132 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
LONG, LINDA L
1484 WETHERSFIELD DR
OFALLON, MO 63368‐8845                              P‐0005426 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, MARY E
343 SPENCEOLA PARKWAY
FOREST HILL, MD 21050‐3160                          P‐0024130 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, MATTHEW
C/O PETER PRIETO
ONE S.E.THIRD AVENUE
MIAMI, FL 33131                                     P‐0043741 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
LONG, MAUREEN M
10900 RAVEN ROCK DRIVE
RALEIGH, NC 276124                                  P‐0036765 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, MELVIN
2111 BRANDYWINE RD APT 223
WEST PALM BEACH, FL 33409                             1447    11/5/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
LONG, MICHAEL M
495 MADISON AVE. APT. 2B
CALUMET CITY, IL 60409                              P‐0007613 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, NACHE
1041 SNAPDRAGON CT
CORONA, CA 92880                                      3340    11/24/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
LONG, RACHEL
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0047734 12/22/2017    TK Holdings Inc., et al.                  $1,500,000.00                                                                                $1,500,000.00
LONG, RANDAL K
760 GARDENSIDE CIR SE
MARIETTA, GA 30067                                  P‐0038548 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, REBECCA C
PO BOX 1423
BAYSHORE, NY 11706                                  P‐0053166 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, RICHARD E
3225 201ST PLACE SE
BOTHELL, WA 98012                                   P‐0050955 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, ROBIN
4633 ASPEN HILL CT
ANNANDALE, VA 22003                                 P‐0036692 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, ROBIN L
4633 ASPEN HILL CT
ANNANDALE, VA 22003                                 P‐0036480 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, ROBIN P
6210 POLK MTN DR
MARSHVILLE                                          P‐0022948 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, RUSSELL
2488 VINTAGE DR
COLORADO SPRINGS, CO 80920                          P‐0035795 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, RUSSELL D
2488 VINTAGE DR
COLORADO SPRINGS, CO 80920                          P‐0035797 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, STANLEY M
431 VILLAGE GREEN CIRCLE
MURFREESBORO, TN                                    P‐0017866 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LONG, TERESA L
700 ARDSLEY RD.
WINNETKA, IL 60093                                    4042    12/14/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
                                                                                         Page 1969 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 133 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LONG, THOMAS C
13431 RD. 118
HOYT, KS 66440                                      P‐0019970 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, WILLIAM
6160 RIVERCLIFFE DR. NW
SANDY SPRINGS, GA 30328                             P‐0008688 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, WILLIAM
6160 RIVERCLIFFE DR. NW
SANDY SPRINGS, GA 30328                             P‐0008697 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, WOODROW S
2915 OLD WHIGHAM RD
BAINBRIDGE, GA 39817                                P‐0001534 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG, WOODROW S
2915 OLD WHIGHAM RD
BAINBRIDGE, GA 39817                                P‐0001536 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGABAUGH, TAMRI J
5418 DOGWOOD PLACE
NAVASOTA, TX 77868                                  P‐0008824 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGEST, CHARLES B
8250 AZALEA PLACE
MECHANICSVILLE, VA 23111                            P‐0022425 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGINOTTI, CARA
1421 E 35TH AVE
SPOKANE, WA 99203                                   P‐0018367 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGLEY, DEBRA A
4712 N. CASCABEL ROAD
BENSON, AZ 85602                                    P‐0022147 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGLEY, DEBRA A
4712 N CASCABEL ROAD
BENSON, AZ 85602                                    P‐0036469 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG‐MILLER, TERRI S
23046 WEYBRIDGE SQUARE
BROADLANDS, VA 20148                                P‐0028723 11/19/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LONGMIRE, ROBIN L
6250 W. MANOR DR
LA MESA, CA 91942                                   P‐0049039 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONG‐MOSES, CHYLON
16271 HEARTLAND LANE
SAINT ROBERT, MO 65584                              P‐0048280 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGO, HEATHER L
4339 MAGNOLIA LANE
CAMINO, CA 95709                                    P‐0048751 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGO, JR., SANDRO G
POB 365
WILMINGTON, NC 28402                                P‐0056542   2/4/2018    TK Holdings Inc., et al.                      $425.00                                                                                       $425.00
LONGO, TINA
8 COLONY DRIVE EAST
WEST ORANGE, NJ 07052                               P‐0032417 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGO, TINA
8 COLONY DRIVE EAST
WEST ORANGE, NJ 07052                               P‐0037307 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGOBARDI, EUGENE A
11651 HEATHCLIFF DR.
SANTA ANA, CA 92705                                 P‐0054077   1/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1970 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 134 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LONGOBUCCO, FAYE
616 PALISADE AVE
YINKERS, NY 10703                                  P‐0003621 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGORIA, CATARINA
6697 GEORGIA PINE
BROWNSVILLE, TX 78526                              P‐0022871 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGOVERDE, ANTHONY A
4136 KINGSLEY ST
CLERMONT, FL 34711                                 P‐0045388 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGPRE, MEREANI S
14637 VIKING LN
FORT WORTH, TX 76052                               P‐0045193 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGSTAFF, MONIQUE
14353 NW 83 PATH
MIAMI LAKES, FL 33015                              P‐0001965 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGTIN, PATRICK J
31 S. HIGHLAND
MOUNT CLEMENS, MI 48043‐2139                       P‐0031733 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGTOE, MARK
PO BOX 144
MALDEN‐ON‐HUDSON, NY 12453                         P‐0032833 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGUEIRA, REINALDO
9772 SW 138 AVE
MIAMI, FL 33186                                    P‐0027841 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGWELL, THOMAS F
22639 N 49TH PL
PHOENIX, AZ 85054                                  P‐0036254 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LONGWORTH, JAMES
4911 HOWELLSVILLE RD
FRONT ROYAL, VA 22630                                4006    12/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LONHO, RICHARD
PO BOX 951813
LAKE MARY, FL 32795                                P‐0009463 10/30/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
LONNING, LANCE
15326 GERARD DRIVE
ROLLA, MO 65401                                    P‐0047319 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOOMIS, RITA M
N3655 STEBBINS RD
POYNETTE, WI 53955‐9688                            P‐0031150 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOON, KAIMING J
207 LAURELWOOD AVENUE
PLACENTIA, CA 92870                                P‐0021369 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOONG, CAMPION
7 OAK KNOLL ROAD
NATICK, MA 01760                                   P‐0031572 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOONG, CAMPION
7 OAK KNOLL ROAD
NATICK, MA 01760                                   P‐0031573 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOOR‐ORDONEZ, SHIRLEY D
714 21ST STREET
UNION CITY, NJ 07087                               P‐0006061 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOOSE, JULIE R
P.O. BOX 1736
BETTENDORF, IA 52722                               P‐0013900 11/3/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00



                                                                                        Page 1971 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 135 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LOOSIER, KATRINA A
2059 COUNTY ROAD 150
MOULTON, AL 35650                                   P‐0034527 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOOSVELDT, THERESA S
PO BOX 2251
SUMNER, WA 98390                                    P‐0047773 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPATA, JOHN S
20472 W LEGEND TRAIL
BUCKEYE, AZ 85396‐1750                              P‐0009551 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPER, MICHELLE
66 OLD NEW RD
FELTON, DE 19943                                      974     10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LOPER, MICHELLE
66 OLD NEW RD
FELTON, DE 19943                                      1012    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LOPERA, ALISON
423 S TURNPIKE RD
DALTON, PA 18414                                    P‐0043573 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPERA, EMILY J
2020 E MORTIMER CT
BOISE, ID 83712                                     P‐0029408 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ DE LOS SAN, GINO
1101 S EVERS ST
PLANT CITY, FL 33563                                P‐0000264 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ GOMEZ, ROCIO G
3035 POINSETTIA DR
DALLAS, TX 75211                                    P‐0003122 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, A MINOR, DIEGO
15308 COUNTRY ACRES
LINDALE, TX 75771                                   P‐0055697 1/23/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ABIGAIL
915 WILKS ST
EAST PALO ALTO, CA 94303                            P‐0014179 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ADAM
21 MILL STREET #5D
BROOKLYN, NY 11231                                  P‐0028288 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ADRIAN
20 GLADYS ST
ROCHESTER, NY 14621                                   4722    1/17/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
LOPEZ, ALBERT A
1015 S TOWNE AVE
POMONA, CA 91766                                    P‐0027876 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ALBERT A. R.
1015 S TOWNE AVE
POMONA, CA 91766                                      2749    11/17/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LOPEZ, ALEXANDER R
1938 OXFORD ST
MYRTLE BEACH, SC 29577                              P‐0039306 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, AMADA C
3154 DREYFUSHIRE BLVD
ORLANDO, FL 32822                                   P‐0002743 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ANDRES
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026836 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1972 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 136 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LOPEZ, ANDRUS A
3717 TUNSTALL DR.
FRISCO, TX 75034                                     P‐0019626 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ANGEL
9342 CARMALEE STREET
HOUSTON, TX 77075                                    P‐0032278 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ANGELA MARIE
6646 MCGRATH PL
FREDERICK, MD 21703                                    1112    11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LOPEZ, CELESTE M
21851 RODAX STREET
CANOGA PARK, CA 91304                                P‐0034218 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LÓPEZ, DALILA PRADO
270 UPSALA ST. COLLEGE PARK EXT
SAN JUAN, PR 00921                                     2909    11/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LOPEZ, DAVID
23624 W. BIG HORN WALK #47
VALENCIA, CA 91354                                   P‐0054376 1/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, DEANNA T
6046 SHADOW LANE
CITRUS HEIGHTS, CA 95621                             P‐0028667 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, DEBRA L
1007 VIOLET STREET
HEMET, CA 92545                                      P‐0019203 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, EDWARD J
3508 RICHWOOD LINK
SARASOTA, FL 34235‐7011                              P‐0000043 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, FERNANDO A
107 CATHERWOOD PLACE
CARY, NC 27518‐6812                                  P‐0034036 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, GENE O
4183 LO BUE WAY
SAN JOSE, CA 95111                                   P‐0014170 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, HENRY
618 OREGON ST
WATSONVILLE, CA 95076                                P‐0054451 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, HILARY A
2318 TEXAS AVE
SAN ANTONIO, TX 78228                                P‐0009731 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ISAIAH L
9322 ESPLANADE COURT
OWINGS MILLS, MD 21117                               P‐0048970 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ISAIAH L
9322 ESPLANADE COURT
OWINGS MILLS, MD 21117                               P‐0048976 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, JEREMY W
25 CARLYLE CT.
ROBBINSVILLE, NJ 08691                               P‐0025773 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, JOHN
604 NOTTINGHAM LN
DICKINSON, TX 77539                                  P‐0002516 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, JOYCE
P.O.BOX 156
LAVACA, AR 72941                                       1896    11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                          Page 1973 of 3674
                                                        Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 137 of 1837
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                         Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                 Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                               Amount                                                  Amount
LOPEZ, KAREN
4011 WATERFALL CANYON DRIVE
BAKERSFIELD, CA 93313                                        P‐0029656 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, KATHLEEN
PO BOX 815
AVALON                                                       P‐0034533 12/1/2017     TK Holdings Inc., et al.                      $524.00                                                                                       $524.00
LOPEZ, KIWANNA
212 W 23RD ST
WILMINGTON, DE 19801                                         P‐0024701 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, KYWANNIA
212 W 23RD ST
WILMINGTON, DE 19802                                         P‐0008382 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, LAWRENCE R
1737 W. PEPPER PL.
MESA, AZ 85201                                               P‐0010445 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, LINDA J
442 NORTH ORANGE DRIVE
LOS ANGELES, CA 90036                                        P‐0019768 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, LINDSEY N
8033 ANTIOCH ROAD
OVERLAND PARK, KS 66204                                      P‐0049337 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, LORETTA E
NO ADDRESS PROVIDED
                                                             P‐0024075 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, LORETTA E
NO ADDRESS PROVIDED
                                                             P‐0024079 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, LOUIS J
3841 AFFIRMED WAY
VIRGINIA BEACH, VA 23456                                     P‐0010593 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, LYN H
2512 LINDEN TREE STREET
SEFFNER, FL 33584                                            P‐0008754 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, MARSHA B
PO BOX 2723
MILAN, NM 87021                                              P‐0048889 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, MAYRA N
1220 TASMAN DR SPC 526
SUNNYVALE, CA 94089                                          P‐0016600 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, MAYRA N
1220 TASMAN DR SPC 526
SUNNYVALE, CA 94089                                          P‐0016609 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, MICHAEL M
1714 RIOS CT
SANTA MARIA, CA 93454                                        P‐0036350 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, PETE G
18227 73RD AVE E
PUYALLUP, WA 98375                                           P‐0048450 12/26/2017    TK Holdings Inc., et al.                    $14,000.00                                                                                   $14,000.00
LOPEZ, PHILIP
945 WYCLIFFE
IRVINE, CA 92602                                               4571    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LOPEZ, PHILLIP
C/O ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
ATTN: MO AZIZ, ESQ.
800 COMMERCE ST.
HOUSTON, TX 77002                                              3332    11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                                  Page 1974 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 138 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LOPEZ, PHILLIP
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                  P‐0030999 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, PRISSILLA M
18071 GOLDEN RIDGE DR
HOUSTON, TX 77084                                    1050    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LOPEZ, REBECA A
587 INDEPENDENCIA STREET
URB BALDRICH
SAN JUAN, PR 00918                                 P‐0029006 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, RENEE Z
4013 MONTGOMERY BLVD NE K7
ALBUQUERQUE                                        P‐0052388 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, RICARDO
11828 PROVIDENCE BAY CT.
LAKESIDE, CA 92040                                 P‐0019870 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ROBERT A
929 E. FOOTHILL BLVD #48
UPLAND, CA 91768                                   P‐0038584 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ROBERTO A
237 BAGWELL CT
EL PASO, TX 79932                                  P‐0057249 2/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, ROSA S
9 RUSSELL RD
DEFUNIAK SPRINGS, FL 32433                         P‐0037785 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, SAN JUANITA
2025 WEST 5TH AVE UNIT A
KENNEWICK, WA 99336                                P‐0014159 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, SIMON A
917 JUNIPERO DRIVE
COSTA MESA, CA 92626‐5824                          P‐0034767 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, SOLEDAD
8224 THOMAS WAY
LAMONT, CA 93241                                   P‐0021983 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, SONIA
2729 LARKSPUR LN
DALLAS, TX 75233                                   P‐0019888 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, STEPHANIE
1411 SIDNEY DRIVE
BAKERSFIELD, CA 93304                              P‐0026289 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, SYLVIA
134 FANNIN ST.
CORPUS CHRISTI                                     P‐0051661 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, TATIANA C
8810 SW 132 PLACE APT 203
MIAMI, FL 33186                                    P‐0056106 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, THOMAS B
213 HAMPSHIRE CT.
PISCATAWAY, NJ 08854                               P‐0039191 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, VICTOR
15202 MIRA VISTA
HOUSTON, TX 77083                                  P‐0048690 12/26/2017    TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
LOPEZ, VICTOR
15202 MIRA VISTA
HOUSTON, TX 77083                                  P‐0052365 12/28/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
                                                                                        Page 1975 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 139 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LOPEZ, WENDY A
2203 RESERVIOR ST. APT. 6
LOS ANGELES, CA 90026                               P‐0018708 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ, YOLANDA T
413 W ELDORA RD.
SAN JUAN, TX 78589                                  P‐0045818 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPEZ‐HAUCK, MARY Y
691 ROUTE 73
ORWELL, VT 05760                                    P‐0051554 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPICCOLO, JOHN F
2992 JESMOND DENE HEIGHTS RD
ESCONDIDO, CA 92026                                 P‐0023067 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOPICCOLO, MARY K
2992 JESMOND DENE HEIGHTS RD
ESCONDIDO, CA 92026                                 P‐0023074 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOQWLL, ANDREW L
5109 COPPERFIELD LANE
CULVER CITY, CA 90230                               P‐0016591 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORANGER, JACOB
2548 SANDY TERRACE
MEDFORD, OR 97504                                     3938    12/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LORANGER, JOHN
2548 SANDY TERRACE
MEDFORD, OR 97504                                     3936    12/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LORANGER, JOHN EPHREM
2548 SANDY TERRACE
MEDFORD, OR 97504                                     3946    12/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LORD, ERIC F
901 INTRACOASTAL DR
2
FT. LAUDERDALE, FL 33304                            P‐0000437 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORD, GINA M
107 SPRINGWOOD DRIVE
WARNER ROBINS, GA 31088                             P‐0002811 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORD, GINA M
107 SPRINGWOOD DRIVE
WARNER ROBINS, GA 31088                             P‐0002817 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORD, LORI
535 SW 18TH AVE., #27
FORT LAUDERDALE, FL 33312                           P‐0003860 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORD, PRESTON A
2826 NW 94TH ST
SEATTLE, WA 98117                                   P‐0025381 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORD, PRESTON A
2826 NW 94TH ST
SEATTLE, WA 98117                                   P‐0025411 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORD, PRESTON A
2826 NW 94TH ST
SEATTLE, WA 98117                                   P‐0025417 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORD, PRESTON A
2826 NW 94TH ST
SEATTLE, WA 98117                                   P‐0025424 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORD, PRESTON A
2826 NW 94TH ST
SEATTLE, WA 98117                                   P‐0026273 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 1976 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 140 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LORD, WILL
713 E CENTRAL AVE
MOULTRIE, GA 31768                                  P‐0053895    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORDITCH, MATTHEW P
401 CRESTWOOD DR
EBENSBURG, PA 15931                                 P‐0028731 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORE, JOHN J
101 SWATARA CIRCLE
DOUGLASSVILLE, PA 19518                             P‐0033419 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORE, SUSAN R
101 SWATARA CIRCLE
DOUGLASSVILLE, PA 19518                             P‐0033481 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOREN, DANIEL S.
99 NESBIT STREET
PUNTA GORDA, FL 33950                                 4029      12/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LORENC, RICHARD
626 HARDENDORF AVE. NE
ATLANTA, GA 30307                                   P‐0004462 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORENCE, JAMES C
3304 SW COURT AVE.
ANKENY, IA 50023                                    P‐0028737 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORENCE, JAMES C
3304 SW COURT AVE.
ANKENY, IA 50023                                    P‐0028754 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORENCE, LYNNE S
3304 SW COURT AVE.
ANKENY, IA 50023                                    P‐0028748 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORENCE, WILLIAM J
2544 S COON CREEK DR NW
ANDOVER, MN 55304                                   P‐0054696 1/14/2018       TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
LORENTZEN, JOHN F
12506 ROYAL ROAD #6
EL CAJON, CA 92021                                  P‐0053841    1/2/2018     TK Holdings Inc., et al.                        $90.00                                                                                       $90.00
LORENZ, BENJAMIN A
90 VANTIS DRIVE
#6138
ALISO VIEJO, CA 92656                               P‐0043444 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORENZ, SHARON G
200 NORTH BIG OAK DRIVE
MILLS RIVER, NC 28759                               P‐0033057 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORENZEN, TERRY L
4582 SANDOWN CT
OKEMOS, MI 48864                                    P‐0023436 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORIEN, VALENTIN
PO BOX 21761
FORT LAUDERDALE, FL 33335                           P‐0030645 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORIG, MILTON L
281 CROSS ROAD
OAKLAND, CA 94618                                   P‐0022358 11/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORING, JR., THEODORE W
3102 18TH STREET
EUREKA, CA 95501                                    P‐0037548 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORING, VICTORIA R
5 NORTH ROAD
NORTH HAMPTON, NH 03862                             P‐0026949 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 1977 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 141 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LORISTON, MANDVIL
14718 SPEER LAKE DR
WINTER GARDEN, FL 34787                            P‐0058205 9/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORITO, PHILIP
12371 DEATON LANE
AMELIA COURT HOU, VA 23002                         P‐0056712   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORO, JOSEPH A
21442 N. ARROWHEAD LOOP ROAD
GLENDALE, AZ 85308                                 P‐0056294 1/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORREN, LEE D
2783 GREAT OAK LN.
GULF BREEZE, FL 32563                              P‐0000842 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORUSSO, MATTHEW J
3776 CRESSON ST
PHILADELPHIA, PA 19127                             P‐0010090 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORY, DANIEL C
5404 S KIMBARK AVE
CHICAGO, IL 60615                                  P‐0021510 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LORY, DANIEL C
5404 S KIMBARK AVE
CHICAGO, IL 60615                                  P‐0021516 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOS GATOS ACURA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0049028 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOS GATOS ACURA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056828   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOSER, JAMES E
536 HOFFMAN STREET
PHILADELPHIA, PA 19148                             P‐0011225 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOSEY, DAVID E
3205 MONETTE LANE
PLANO, TX 75025                                    P‐0026601 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOSKOTA, CHAD J
6022 WEST AVE J4
LANCASTER, CA 93536                                P‐0028565 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOSTRITTO, ASHLEY M
60 LAFAYETTE AVE
COXSACKIE, NY 12051                                P‐0057232 2/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOTHROP, PATRICIA D
2586 GRAND AVENUE
BELLMORE, NY 11710                                 P‐0004069 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOTT, DAVID E
711 NORTH HILL DRIVE
HATTIESBURG, MS 39401                              P‐0014298 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOTTINVILLE, PATRICK J
17 HANSON DR
BOURBONNAIS, IL 60914                              P‐0025590 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOTTSVILLE MILLING INC
JOHNSON, TODD H
17235 ROUTE 957
BEAR LAKE, PA 16402                                P‐0004447 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 1978 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 142 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LOTZ, EDWARD L
211 BAY PLAZA
TREASURE ISLAND, FL 33706                           P‐0000035 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOTZ, EDWARD L
211 BAY PLAZA
TREASURE ISLAND, FL 33706                           P‐0000055 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOTZ, RALPH JR L
65 VIA MILPITAS
CARMEL VALLEY, CA 93924‐9630                        P‐0043689 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOTZ, RALPH JR. L
65 VIA MILPITAS
CARMEL VALLEY, CA 93924‐9630                        P‐0042211 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOTZER , SANDRA L
4792 INNSBRUCK DR
ROCKFORD, IL 61114                                  P‐0025268 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUCH, ROBERT
LOUGHREN & DOYLE, PA
506 SOUTHEAST 8TH STREET
FORT LAUDERDALE, FL 33316                             3215    11/22/2017       TK Holdings Inc.                         $15,000.00                                                                                   $15,000.00
LOUCH, ROBERT
LOUGHREN & DOYLE, PA
506 SOUTHEAST 8TH STREET
FORT LAUDERDALE, FL 33316                             3503    11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LOUCKS, LESTER W
119 E ROOSEVELT
DU QUOIN, IL 62832                                  P‐0034108 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUCKS, RITA
415 S MATTHEWS RD
ELLENSBURG, WA 98926                                P‐0057755 3/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUDERMILK, GARY D
5243 DALEWOOD DRIVE # 135
CHARLESTON, WV 25313                                P‐0050390 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUDON, JOHN
14604 S. CHENEY SPOKANE RD.
CHENEY, WA 99004                                    P‐0031749 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUDON, JULIE
14604 S CHENEY SPOKANE RD.
CHENEY, WA 99004                                    P‐0031751 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUGHMILLER LIVING TRUST
LOUGHMILLER, KAYE S
137 FREMONT AVENUE
LOS ALTOS, CA 94022                                 P‐0019375 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUGHMILLER, BERT E
137 FREMONT AVENUE
LOS ALTOS, CA 94022                                 P‐0019364 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUGHNANE, JOHN G
C/O NUTTER MCCLENNEN & FISH
SEAPORT WEST 155 SEAPORT BLVD
BOSTON, MA 02210                                    P‐0055092 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOUIE, ANGUS
123 WOODLAKE DR W
WOODBURY, NY 11797                                    4777    1/31/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
LOUIE, LAWRENCE
24 CLIPPER ST.
SAN FRANCISCO, CA 94114                             P‐0019358 11/8/2017     TK Holdings Inc., et al.                    $23,750.00                                                                                   $23,750.00


                                                                                         Page 1979 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 143 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
LOUIE, NATALIE A
4103 HARCOURT ROAD
CLIFTON, NJ 07013                                  P‐0046903 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOUIE, SANDY S
826 SUMMIT DRIVE
SOUTH PASADENA, CA 91030                           P‐0053013 12/29/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
LOUIE, SHIRLEY
759 LIQUIDAMBER PL
DANVILLE, CA 94506                                 P‐0032801 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOUIS, GAGE A
4706 STEMWAY DRIVE
NEW ORLEANS, LA 70126                              P‐0014344 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOUIS, JOANNE S
1011 BELLOWS WAY
VOLO, IL 60073                                     P‐0013427 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOUIS, JUDE
PO BOX 92040
ATLANTA, GA 30314                                  P‐0056103 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOUIS, SONJA
194 N. COLUMBUS AVE
MOUNT VERNON, NY 10553‐1137                          2608    11/14/2017       TK Holdings Inc.                          $5,000.00                                                                                     $5,000.00
LOUISSAINT, VINSKEY
3700 RACHEL TERR. #8
PINE BROOK, NJ 07058                                 926     10/30/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
LOUPE, NORMAN C
932 SW HIGH
TOPEKA, KS 66606                                   P‐0027296 11/17/2017    TK Holdings Inc., et al.                     $1,900.00                                                                                     $1,900.00
LOUVIERE, RENNIE M
709 ROSEDOWN LANE
LAFAYETTE, LA 70503                                P‐0053425 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOUX, DIANNE M
1250 S EMELIA ST
WICHITA, KS 67209‐1102                             P‐0025594 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOVATO, BRANDY
10648 HURON ST APT 309
NORTHGLENN, CO 80234                                 5070    11/27/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
LOVE, ANTHONY D
227 SUNFLOWER DRIVE
PINE HILL, AL 36769                                P‐0005911 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOVE, D'AVIANNA L
502 TYLER AVE
APARTMENT C
RADFORD, VA 24142                                  P‐0046070 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOVE, DEBORAH A
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                             P‐0043981 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOVE, DENISE J
5252 BALBOA ARMS DR
BLDG 1 UNIT 106
SAN DIEGO, CA 92117                                P‐0029054 11/16/2017    TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
LOVE, DENISE J
5252 BALBOA ARMS DR
SAN DIEGO, CA 92117                                P‐0029655 11/20/2017    TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00



                                                                                        Page 1980 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 144 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LOVE, EDWIN E
PO BOX 24
BLAKESLEE, PA 18610                                 P‐0032844 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVE, GARRY P
2816 GOBLE ST
GASTONIA, NC 28056                                  P‐0045426 12/23/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
LOVE, GRACE
P O BOX 674504
MARIETTA, GA 30006                                  P‐0010285 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVE, JACQUELYN R
P.O. BOX 7707
ROMEOVILLE, IL 60446                                P‐0014171 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVE, LYNETTE M
8436 S. MARYLAND
CHICAGO, IL 60619                                   P‐0028088 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVE, PATRICIA A
2272 BURGUNDY WAY
FAIRFIELD, CA 94533                                 P‐0028801 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVEJOY, DAVID A
3221 GREENWALD ROAD
BETHEL PARK, PA 15102                               P‐0038087 12/9/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LOVEJOY, DAVID A
3221 GREENWALD ROAD
BETHEL PARK, PA 15102                               P‐0038095 12/9/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LOVEJOY, MICHAEL A
PO BOX 418
115 MAIN STREET
HELIX, OR 97835                                     P‐0022506 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVELACE BLOOM
BLOOM, SUZANNE C
P.O. BOX 2510
CASHIERS, NC 28717                                  P‐0041727 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVELACE BLOOM, LLC
BLOOM, SUZANNE C
P.O. BOX 2510
CASHIERS, NC 28717                                  P‐0041725 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVELADY, CRYSTAL L
498 S HICKORY ST
KINGSLAND, GA 31548                                 P‐0021005 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVELL, ALEXANDRA D
107 KEY ISLAND DRIVE
SAVANNAH, GA 31410                                  P‐0023597 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVELL, MARK B
107 KEY ISLAND DRIVE
SAVANNAH, GA 31410                                  P‐0023596 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVELL, RICHARD
36414 CALLAWAY AVE
GEISMAR, LA 70734                                   P‐0013690 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVELLY, BEVERLY J
2619 S KIHEI RD #A207
KIHEI, HI 96753                                     P‐0042332 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVELOCK, STACEY W
2830 STRATFORD POINTE DR
MELBOURNE, FL 32904                                 P‐0000002 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1981 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 145 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LOVELOCK, TIMOTHY P
2830 STRATFORD POINTE DR
MELBOURNE, FL 32904                                 P‐0000003 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVEN‐CRUM, MICHAEL D
1106 TURNER BLVD
OMAHA, NE 68105‐1931                                P‐0012503 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVERDE, MARIA S
VICTORIA ALMEIDA ATTORNEY
100 E WALTON ST 19‐H
CHICAGO, IL 60611                                   P‐0052875 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVETT, DAVID S
310 CAPE HORN ROAD E
COLFAX, CA 95713                                    P‐0014469 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVETTE, LARRY O
1525 GRAYSON HWY APT# 1303
GRAYSON, GA 30017                                   P‐0044906 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVETTE, LARRY O
1525 GRAYSON HWY APT # 1303
GRAYSON, GA 30017                                   P‐0044923 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVING, JAMES R
1585 PRINCESS CIRCLE
ATLANTA, GA 30345                                   P‐0008861 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVING, SABINA R
8311 S GREEN ST
CHICAGO, IL 60620                                   P‐0030011 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVIO, ROXANNA C
6922 S.12TH AVE.
TUCSON, AZ 85756                                    P‐0039237 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVIZA, ROBERT W
22 HILLCREST LANE
SARATOGA SPRINGS, NY 12866                          P‐0013415 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOVLEY, DAWN N
W3215 HAGEDORN RD
JEFFERSON, WI 53549                                 P‐0031158 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOW, EDUARDO Y
4556 APPIAN WAY #28
EL SOBRANTE, CA 948032                              P‐0027940 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOW, JAMES
1055 MILLER DR
LAFAYETTE, CA 94549                                 P‐0026853 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOW, KURT P
3 VANCOUVER PLACE
SHERMAN, TX 75092‐2249                              P‐0023728 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOW, LEONE Y
5410 CYNTHIA LN
DAYTON, OH 45429                                      687     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LOW, SONIA S
4556 APPIAN WAY #28
EL SOBRANTE, CA 94803                               P‐0027932 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWDEN, ANGELICA
1807 TENEYCK
JACKSON, MI 49203                                   P‐0039847 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWDON, PAUL
19818 12TH AVE NW
SHORELINE, WA 98177                                 P‐0015969 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1982 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 146 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LOWDON, PAUL
19818 12TH AVE NW
SHORELINE, WA 98177                                 P‐0015972 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE SR, CLAUDE W
915 WEST 10TH ST
FREEPORT, TX 77541/5453                             P‐0006489 10/27/2017    TK Holdings Inc., et al.                     $3,884.00                                                                                    $3,884.00
LOWE, ALBERT S
2718 ST MARY RD
COTTONWOOD, AL 36320                                P‐0024789 11/14/2017    TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
LOWE, ALBERT S
2718 ST MARY RD
COTTONWOOD, AL 36320                                P‐0024794 11/14/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
LOWE, ALBERT S
2718 ST MARY RD
COTTONWOOD, AL 36320                                P‐0024797 11/14/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
LOWE, ALBERT S
2718 ST MARY RD
COTTONWOOD, AL 36320                                P‐0024801 11/14/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
LOWE, ANDREA P
78 SAWGRASS DRIVE
LA PLACE, LA 70068                                  P‐0032000 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, CATHERINE
PO BOX 3414
CUMMING, GA 30028                                   P‐0051144 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, DANA S
663 OLD WAYNESBORO ROAD
FAIRFIELD, PA 17320                                 P‐0045723 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, DAVID
6495 PEMBA DRIVE
SAN JOSE, CA 95119                                  P‐0013069 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, DAVID C
96342 OTTER RUN DRIVE
FERNANDINA BEACH, FL 32034                          P‐0002399 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, FRANCESCA
104 LYONS CT
MADISON, AL 35758                                   P‐0027271 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, GARRETT A
7030 LAZY CT SW
OLYMPIA, WA 98512                                   P‐0017986 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, JAMES M
8066 SW 81ST LOOP
OCALA, FL 34476                                     P‐0038427 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, JAMISON A
602 W THIRD ST
HOMER, IL 61849                                     P‐0047974 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, JOHN T
1173 DIAMOND BLACK LN
HASLET, TX 76052                                    P‐0030419 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, JUNE C
129 PIN OAK COURT
ATHENS, GA 30606                                    P‐0018764 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWE, KEVIN L
21111 FORREST LEE RD
PICAYUNE, MS 39466                                  P‐0017237 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1983 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 147 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
LOWE, LISA A
1379 MCGILL ROAD
VASS, NC 28394                                        P‐0039223 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWE, REGINALD
2601 E. VICTORIA ST
SPC. 235
RANCHO DOMINGUEZ, CA 90220                              1600    11/7/2017        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
LOWE, SARAH
204 S QUEBEC AVE
TULSA, OK 74112                                       P‐0055080 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWELL, DAVID O
1523 E. RIO VERDE DR.
WEST COVINA
, CA 91791                                            P‐0031160 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWEN, ALISO E
5205 36TH AVE E
TACOMA, WA 98443                                      P‐0018753 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWENSTEIN, KAREN
2821 E CEDAR AVE #6
DENVER, CO 80209                                      P‐0008957 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWENTHAL, ARLINE M
4495 MOUNT HERBERT AVENUE
SAN DIEGO, CA 92117                                   P‐0030666 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWER, FRED
77 HALLWOOD DR
SURRY, NH 03431                                       P‐0029085 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWER, FRED
77 HALLWOOD DR
SURRY, NH 03431                                       P‐0029088 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWERY, CLARENCE A
1625 HASTINGS RD
GAUTIER, MS 39553                                     P‐0038435 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWERY, DANIEL C
112 LAFAYETTE ST
OGDENSBURG, NY 13669                                    4536    12/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
LOWERY, DANIEL C
112 LAFAYETTE ST
OGDENSBURG, NY 13669                                  P‐0051198 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWERY, DANIEL C
112 LAFAYETTE ST
OGDENSBURG, NY 13669                                  P‐0051415 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWERY, GEORGE A
6509 ROBIN AVE
MILTON, FL 32570                                      P‐0029957 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWERY, HAZEL L
NA
                                                      P‐0043747 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWERY, JENNA R
550 E WEDDELL DRIVE
UNIT 1211
SUNNYVALE, CA 94089                                   P‐0003647 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LOWERY, KAREN SAXON
427 BLUE RIDGE DR., APT. G106
MARTINEZ, GA 30907                                      600     10/25/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00



                                                                                           Page 1984 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 148 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
LOWERY, LINDA
1136 OAKLEIGH RD
OCEAN SPRINGS, MS 39564                              P‐0053689 12/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWERY, LINDA V
1136 OAKLEIGH RD
OCEAN SPRINGS, MS                                    P‐0037460 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWERY, MARGARITA
6806 KNIGHTS HAVEN
LIVE OAK, TX 78233                                   P‐0042641 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWERY, STEPHANIE
C/O JOHN P. BLACKBURN, ESQ.
100 W 4TH ST
YANKTON, SD 57078                                      4256      12/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LOWERY, STEPHANIE
PO BOX 536
KANNAPOLIS, NC 28082                                 P‐0005200 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWERY, STEPHANIE L
6509 ROBIN AVE
MILTON, FL 32570                                     P‐0030039 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWERY, TEDDI
1519 JUTEWOOD AVE
LANDOVER, MD 20785                                   P‐0054821 1/15/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWMAN, PATRICIA J
3736 S US 321 HWY
MAIDEN, NC 28650                                     P‐0018075 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWMAN, PHILIP D
1277 TREVINO DR
TROY, MI 48085                                       P‐0035736 12/4/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LOWMAN, RICK C
1165 BLAKEWAY ST
DANIEL ISLAND, SC 29492                              P‐0036394 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWMAN, ROBERT D
10057 PENSIVE DRIVE
DALLAS, TX 75229‐5802                                P‐0014512 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWRANCE, BARRY A
BARRY ALLEN LOWRANCE
P.O. BOX 9238
AMARILLO, TX 79105‐9238                              P‐0050682 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWRANCE, BETTY L
1542 HIGHWAY 50
DELTA, CO 81425                                      P‐0056646    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWRANCE, PATRICK E
2131 N. STONEGATE CIRCLE
ANDOVER, KS 67002                                    P‐0021462 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWRANCE, RUTH A
RUTH A. LOWRANCE
2623 GIBBS RD.
UNION CITY, TN 38261‐8431                            P‐0055991 1/28/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWREY, JAMES S
102 VILLAGE DRIVE
JAMESTOWN, NC 27282                                  P‐0003654 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWREY, MARY M
105 PEMBERTON PL
PELHAM, AL 35124                                     P‐0002905 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 1985 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 149 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LOWRY III, JOHN S
1307 REEVE DRIVE
PAPILLION, NE 68046                                 P‐0030016 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWRY, CODY S
8001 RADIGANAVE
LAS VEGAS, NV 89131                                 P‐0056631    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWRY, JAMES F
8755 TX HWY 8
DOUGLASSVILLE, TX 75560                             P‐0057690 3/12/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWRY, JONATHAN A.
15602 WINDING CREEK DRIVE
MONTCLAIR, VA 22025                                   4295      12/26/2017       TK Holdings Inc.                          $7,000.00                                                                                    $7,000.00
LOWRY, JONATHAN A.
15602 WINDING CREEK DR.
MONTCLAIR, VA 22025                                   4298      12/26/2017       TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
LOWRY, PATRICIA O
1425 BREMERTON LANE
KESWICK, VA 22947                                   P‐0027455 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWRY, WILLIAM J
446 FOUR LAKES DR
GIBSONIA, PA 15044                                  P‐0010594 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOWTHER, WILLIAM E
11450 EMERSON RD
TOMAH, WI 54660                                     P‐0055276 1/19/2018       TK Holdings Inc., et al.                      $475.00                                                                                       $475.00
LOWTON, BIBI Z
1230 LAUREL HAVEN COURT
CLERMONT, FL 34711                                  P‐0033508 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOY, LARRY
311 KACHINA DR.
CONYERS, GA 30094                                   P‐0007005 10/27/2017      TK Holdings Inc., et al.                     $2,850.00                                                                                    $2,850.00
LOYA, FARHAN
209 ALLEN ROAD
TORRINGTON, CT 06790                                P‐0008864 10/29/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LOYD, DENNIS P
2109 SOUTH STATELINE
TEXARKANA, AR 71854                                 P‐0026032 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOYD, JENNIFER S
4111 SNEED RD
NASHVILLE, TN 37215‐2303                            P‐0012152 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOYD, PAMELA K
217 S GIANT CITY RD
LOT 18
CARBONDALE, IL 62902                                P‐0040528 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOYSON, MARGUERITE M
1511 NW 31ST PL
CAPE CORAL, FL 33993                                P‐0000069 10/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZA, JORGE
3616 OKLAHOMA CT
STOCKTON, CA 95206                                  P‐0028430 11/18/2017      TK Holdings Inc., et al.                    $24,000.00                                                                                   $24,000.00
LOZADA, FERNANDO E
2161 ASHLEY COOPER LANE
CHARLESTON, SC 29414                                P‐0007906 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZADA, KAREN
2161 ASHLEY COOPER LANE
CHARLESTON, SC 29414                                P‐0007903 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 1986 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 150 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LOZAGA, ERIC
725 SW MIES ST
PULLMAN, WA 99163                                    P‐0016350 11/5/2017     TK Holdings Inc., et al.                        $80.00                                                                                       $80.00
LOZANO, CATHLEEN
6790 N. RECREATION AVE.
FRESNO, CA 93710                                     P‐0023235 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZANO, EVELYN
1063 W ALAMEDA ST
MANTECA, CA 95336                                    P‐0030181 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZANO, LILY A
1830 43RD AVENUE
SAN FRANCISCO, CA 94122                              P‐0033161 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZANO, MARC C
15014 STARBUCK ST
WHITTIER, CA 90603                                   P‐0045592 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZANO, MATTHEW J
21596 EAST CRESTLINE DRIVE
CENTENNIAL, CO 80015‐3592                            P‐0041430 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZANO, PAUL
614 BRANDING IRON
HOUSTON, TX 77060                                    P‐0005082 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZANO, RAMIRO
4615 SAINT ANDREWS DR.
COLLEGE STATION, TX 77845                            P‐0002533 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZANO, ROBERT M
1333 SW PARMA AVE
PORT ST. LUCIE, FL 34953                             P‐0000818 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZANO, ROBERT M
133 SW PARMA AVE
PORT ST. LUCIE, FL 34953                             P‐0023615 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZANO, ROBERT P
104 CAROLINE LANE
GILROY, CA 95020                                     P‐0017810 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZANO, ROSA T
2108 WISTERIA WAY
MCKINNEY, TX 75071‐2888                              P‐0001778 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZEVSKI, JONATHAN L
3402 NORTHMEADE PL NW
WILSON, NC 27896                                     P‐0054903 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LOZINSKI, WAYNE T
8343 OWEN CENTER RD
ROCKFORD, IL                                         P‐0010209 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LS WATERS LLC
CLAUDIA BRISENO
P.O. BOX 450158
LAREDO, TX 78045                                       180     10/17/2017       TK Holdings Inc.                                                                                       $0.00                               $0.00
LU, AIQIN
23568 WINTERGREEN CIRCLE
NOVI, MI 48374                                       P‐0015059 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LU, EMILY
423 W GLENDON WAY APT B
SAN GABRIEL, CA 91776                                P‐0035309 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LU, FENG
70 OAKWOOD LANE
LINCOLNSHIRE, IL 60069                               P‐0046538 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 1987 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 151 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
LU, FENGMING
600 ALEXAN DR
APT 303
DURHAM, NC 27707                                    P‐0024175 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LU, LINCHAO
7685 CAMBRIDGE ST
#7685
HOUSTON, TX 77054                                   P‐0018093 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LU, NAIRU
37 ROZMUS COURT
ALLENDALE, NJ 07401                                 P‐0046525 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LU, YUE‐E
8413 WHITE SANDS DR
PLANO, TX 75025‐4209                                P‐0048908 12/27/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
LUAN, YANSHAO
PO BOX 4843
LA PUENTE, CA 91747                                 P‐0030128 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBAN, NEIL A
95 ENO HILL RD.
COLEBROOK, CT 06021                                 P‐0036425 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBAN, NEIL A
95 ENO HILL RD.
COLEBROOK, CT 06021                                 P‐0036428 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBANES, ALAN E
520 EMPIRE CREEK TRAIL
GEORGETOWN, CA 95634                                P‐0046062 12/24/2017    TK Holdings Inc., et al.                  $5,012,000.00                                                                                $5,012,000.00
LUBBERT, JEFFREY
NO ADDRESS PROVIDED
                                                    P‐0004435 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBBOCK MOTORS‐F, INC.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0049981 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBBOCK MOTORS‐F, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058317 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBBOCK MOTORS‐GM, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052129 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBBOCK MOTORS‐GM, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058290 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBBOCK MOTORS‐S, INC. D/B/A
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051608 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBBOCK MOTORS‐S, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058325 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00




                                                                                         Page 1988 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 152 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LUBBOCK MOTORS‐SH, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0047517 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBBOCK MOTORS‐SH, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058314 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBBOCK MOTORS‐T, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058312 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBBOCK MOTOTRS‐T, INC. D/B/A
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051831 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBIN, PAULETTE M
2017 183RD AVE NE
REDMOND, WA 98052                                  P‐0024758 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBIN, RICARDO D
2507 EMERSON DRIVE
FREDERICK, MD 21702                                P‐0015383 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBINSKI, DAVID J
4341 WILLOW GROVE ROAD
DALLAS, TX 75220                                   P‐0055296 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                         P‐0040240 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                         P‐0040243 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                         P‐0040245 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                         P‐0040253 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                         P‐0040255 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
P.O. BOX 8220
LONG ISLAND CITY, NY 11101                         P‐0040262 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                         P‐0040299 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                         P‐0040302 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                         P‐0040306 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                         P‐0040310 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 1989 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 153 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                          P‐0040313 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                          P‐0040318 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                          P‐0040323 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                          P‐0040325 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                          P‐0040331 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                          P‐0040334 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                          P‐0040336 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBMAN, ALEKSEY
PO BOX 8220
LONG ISLAND CITY, NY 11101                          P‐0040340 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBMAN, MYRON SANDOR
619 WOODLING PLACE
ALTAMONTE SPRINGS, FL 32701‐6462                      216       10/19/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
LUBO, BRITTNEY
1514 CORTE ROBERTO
OCEANSIDE, CA 92056                                   3759      11/29/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
LUBOWICKI, CYNTHIA E
1487 RIDGEWOOD DR SW
LILBURN, GA 30047                                   P‐0008543 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUBRANT, ANTHONY J
716 PLUM
GILLESPIE, IL 62033                                 P‐0017223 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCA, MICHAEL P
30 MONROE AVE.
WESTBROOK, ME 04092                                 P‐0040450 12/14/2017      TK Holdings Inc., et al.                  $3,000,000.00                                                                                $3,000,000.00
LUCA, SERGIU
10S681 OAK HILL CT
BURR RIDGE, IL 60527                                P‐0058001 6/16/2018       TK Holdings Inc., et al.                    $25,000.00                                                                                    $25,000.00
LUCAS JR., JOSEPH A
902 GREENBAY DRIVE APT.#6
CORPUS CHRISTI, TX 78418                            P‐0056376    2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, AMY
SHENKAN INJURY LAWYERS, LLC
RICHARD SHENKAN
6550 LAKESHORE ST.
WEST BLOOMFIELD, MI 48323                             3539      11/27/2017       TK Holdings Inc.                       $5,000,000.00                                                                                $5,000,000.00
LUCAS, CANDACE I
210 SAINT JOHN PLACE
PLATTSBURGH, NY 12901‐6040                          P‐0013242 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, CAROL
29481 CLEAR VIEW LN
HIGHLAND, CA 92346‐5469                             P‐0052880 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 1990 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 154 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
LUCAS, CHRISTINE
1824 S. I H ‐35
APT. 232
AUSTIN, TX 78704                                    P‐0056951    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, CYD
34 S MENTOR AVE #400
PASADENA, CA 91106                                  P‐0033251 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, DAVID A
11027 VISTAZO PL SE
ALBUQUERUQE, NM 87123                               P‐0047920 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, DOMINIQUE Q
8401 MEMORIAL LANE #1103
PLANO, TX 75024                                     P‐0033280 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, DONALD W
11068 HUDSON
WARREN, MI 48089                                    P‐0044897 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, ERIKA T
5703 BAY HARBOR DRIVE
VILLAGE OF WILDWOOD
LOUISVILLE, KY 40228‐1175                           P‐0030985 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, ERIKA T
5073 BAY HARBOR DRIVE
VILLAGE OF WILDWOOD
LOUISVILLE, KY 40228‐1175                           P‐0031038 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, FRANCES J
688 WINTHROP RD
WILLIAMSBURG, VA 23185                              P‐0007754 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, JAMES
126 LOOKOUT POINT
COMFORT, TX 78013                                     1067      11/1/2017        TK Holdings Inc.                            $700.00                                                                                       $700.00
LUCAS, JEFFREY S
6917 TRADE WIND STREET
STREETAMARILLO, ST 79118                            P‐0020916 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, KENNETH A
7257 DAVISON RD
DAVISON, MI 48423                                   P‐0023723 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, MARGARET A
1815 CHESSINGTON CIRCLE
CROWN POINT, IN 46307                               P‐0054261    1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, MICHAEL
SHENKAN INJURY LAWYERS, LLC
RICHARD SHENKAN
6550 LAKESHORE ST.
WEST BLOOMFIELD, MI 48323                             3509      11/27/2017       TK Holdings Inc.                       $5,000,000.00                                                                                $5,000,000.00
LUCAS, MICHAEL A
789 CAPEGLEN ROAD
COLORADO SPRINGS, CO                                P‐0050335 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, NASSIE R
PO BOX 111
7217 N. WEST STREET
FALCON, NC 28342                                    P‐0049659 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LUCAS, NASSIE R
PO BOX 111
7217 N. WEST STREET
FALCON, NC 28342                                    P‐0050204 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 1991 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 155 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LUCAS, PATRICIA A
3123 JENKINS LN.
INDIAN HEAD, MD 20640‐3012                          P‐0012012 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, RINA F
107 LOLA CIR
BENTON, LA 71006                                    P‐0003546 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, ROBERT H
11042 PALMWOOD CIRCLE
MECHANICSVILLE, VA 23116                            P‐0044206 12/21/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
LUCAS, RYAN
6029 NE 7TH AVE
PORTLAND, OR 97211                                  P‐0016294 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, SCOTT D
3426 KREITLER ROAD
FOREST HILL, MD 21050                               P‐0005438 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, SHERIDAN
PO BOX 604
MOLALLA, OR 97038                                   P‐0022319 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, STEPHANIE C
30 N STUYVESANT DR
WILMINGTON, DE 19809                                P‐0041982 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, STEPHANIE C
NO ADDRESS PROVIDED
                                                    P‐0041984 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, SYLVIA M
PO BOX 907
SHADY SPRING, WV 25918                              P‐0014015 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, TRUMAE C
1937 ALLYSON AVE
GREENSBORO, NC 27405                                P‐0002490 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCAS, WILLIAM D
NO ADDRESS PROVIDED
                                                    P‐0041986 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCCHESE, JOHN J
48 RICHARD LANE
THORNWOOD, NY 10594                                 P‐0041151 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCCHESE, JOHN J
48 RICHARD LANE
THORNWOOD, NY 10594                                 P‐0041154 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCERO, ANTOINETTE M
858 S. JOHNSON CT
LAKEWOOD, CO 80226                                  P‐0037488 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCERO, BRITTANY J
1098 S. LOS ROBLES AVE
PASADENA, CA 91106                                  P‐0028854 11/19/2017    TK Holdings Inc., et al.                    $55,000.00                                                                                   $55,000.00
LUCERO, BRITTANY M
1098 S. LOS ROBLES AVE
PASADENA, CA 91106                                  P‐0028824 11/19/2017    TK Holdings Inc., et al.                    $55,000.00                                                                                   $55,000.00
LUCERO, JOANN Y
P.O. BOX 531
SANTA CRUZ, NM 8                                    P‐0028154 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCERO, MARIA CHRISTINA
4202 N. STEWART AVE
BALDWIN PARK, CA 91706                                1718    11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                         Page 1992 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 156 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LUCERO, MICHAEL J
1098 S. LOS ROBLES AVE
PASADENA, CA 91106                                   P‐0028829 11/19/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
LUCEY, DAVID M
6109 N. LAKE DRIVE
MILWAUKEE, WI 53217                                  P‐0005439 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCEY, DAVID M
6109 N. LAKE DRIVE
MILWAUKEE, WI 53217                                  P‐0005615 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCHESSI, ROBERT P
17140 COPPER HILL DRIVE
MORGAN HILL, CA 95037‐6522                           P‐0014520 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCHT, GARY C
325 KEMPTON STREET APT 769
SPRING VALLEY, CA 91977                              P‐0018027 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCIA, PAUL A
175 WILLOW PARKWAY
BUFFALO GROVE, IL 60089‐4637                         P‐0007551 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCIANI, ALFRED J
ALFRED J. LUCIANI
120 CARLTON PL
MEDIA, PA 19063                                      P‐0020655 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCIANO, JULIE
206 JAMES CT
FELRAN, NJ 08075                                     P‐0034140 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCIBELLO, ELIZABETH A
36065 E PARK DR
HEMPSTEAD, TX 77445                                  P‐0003958 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCINO, GENETTE B
3815 AIDEN PLACE
APOPKA, FL 32703                                     P‐0031923 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCIOTTI, TRISTAN D
2022 NE 152ND ST.
VANCOUVER, WA 98686                                  P‐0034130 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCK, JANET M
86 3RD STREET
GLOVERSVILLE, NY 12078                               P‐0022159 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCK, SHIELA M
74460 PAROSELLA STREET
PALM DESERT, CA 92260                                P‐0034073 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCKETT, ROBERT A
849 BLACKOAKS CIR.
ANOKA, MN 55303                                      P‐0011090 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCKETT, TRISH A
109 THORN HILL CT.
SIMPSONVILLE, SC 29681                               P‐0033897 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCKOW, LANCE W
3320 AIRPORT RD
#20
NAMPA, ID 83687                                      P‐0004756 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCKOWSKI, HANNA
1110 PAINTERS XING
CHADDS FORD, PA 19317                                P‐0014158 11/3/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LUCKY, JIMMY D
118 E. J. LUCKY RD.
MAGEE, MS 39111                                      P‐0046254 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 1993 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 157 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
LUCZAK, MARY A
510 ABBEYWOOD CT
OAK BROOK, IL 60523                               P‐0036299 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCZAK, ROSA B
1622 ARBORETUM TRACE
CARY, NC 27518                                    P‐0002327 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUCZYK, CHRIS
18026 69TH PLACE W
EDMONDS, WA 98026                                 P‐0051079 12/27/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
LUCZYK, CHRIS
18026 69TH PLACE
EDMONDS, WA 98026                                 P‐0051120 12/27/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
LUDKE, LYNN A
4816 N NEWHALL STREET
MILWAUKEE, WI 53202                               P‐0005063 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUDLOW, JEFFREY
2125 MERLYN PL
EL CAJON, CA 92019                                P‐0043087 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUDOLPH, RICHARD L
2112 SW VILLAGE HALL RD
TOPEKA, KS 66614‐5014                             P‐0013186 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUDTKE, DAVID A
HC 01 BOX 1090
BOQUERON, PR 00622                                P‐0044543 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUDWIG, DEBORAH J.
PO BOX 60
LONDONDERRY, NH 03053                               2621    11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LUDWIG, PETER M
2161 E FLOYD AVE
ENGLEWOOD, CO 80113‐3119                          P‐0037440 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUDWIG, ROSE A
11050 W. STATE ROUTE 18
FOSTORIA, OH 44830                                P‐0057180 2/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUEBKE, DAVID F
2361 E RIDGE RD
BELOIT, WI                                        P‐0014662 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUECKE, DAVID A
2840 COUNTRY WOODS LN
CINCINNATI, OH 45248                              P‐0014311 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUEPTOW, JACOB A
1201 PHILIPPEN ST
MANITOWOC, WI 54220                               P‐0017849 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUEVANOS, ANDREW E
11836 WORCESTER DR.
RANCHO CUCAMONGA, CA 91730                        P‐0017972 11/6/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
LUEVANOS, RODOLFO
1047 DRAGT PL.
ESCONDIDO, CA 92029                               P‐0018628 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUFT, REBECCA
5422 SIMPSON CIRCLE
DOYLESTOWN, PA 18902                              P‐0044882 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUGO, CARLOS
20175 SW 132 AVE
MIAMI, FL 33177                                   P‐0029416 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 1994 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 158 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LUGO, CRISTINA M
20175 SW 132 AVE
MIAMI, FL 33177                                     P‐0029409 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUGO, ERIC
7321 FRONTENAC ST
PHILADELPHIA, PA 19111                              P‐0021160 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUGO, GUADALUPE R
4901 N DAVIS AVE UNIT 7
TUCSON, AZ 85705                                    P‐0006347 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUGO, JUAN
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043664 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
LUGO, MARIO
20175 SW 132 AVE
MIAMI, FL 33177                                     P‐0029398 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUGO, MIGUEL
1816 W UNION ST
ALLENTOWN, PA 18104                                   4057    12/15/2017       TK Holdings Inc.                          $6,712.96                                                                                    $6,712.96
LUGO, ROBERTO
14271 WEBBER PL
WESTMINSTER, CA 92683                               P‐0021181 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUGOVINAS, ROSE A
BELLA VISTA CALLE 11 G41
BAYAMON, PR 00957                                   P‐0017744 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUHN, JEFF M
4 MELISSA DR
LEMONT, IL 60439                                    P‐0017152 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUI, ANDREW
11341 CIELO PL
NORTH TUSTIN, CA 92705                              P‐0026080 11/15/2017    TK Holdings Inc., et al.                      $310.32                                                                                       $310.32
LUI, EUGENE Y
92‐1315 KIKAHA STREET
KAPOLEI, HI 96707                                   P‐0019028 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUICK, MARC W
2137 HAYMAKER ROAD
MONROEVILLE, PA 15146                               P‐0009951 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUIS ANDINO AND EMILY HARRISON‐ANDINO
2548 DUANESBURG RD
DUANESBURG, NY 12056                                  2431    11/13/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
LUIZ, THOMAS
10946 GADSTEN WAT
RANCHO CORDOVA, CA 95670                            P‐0032327 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUJAN JR, MANUEL
8000 MILO WAY
KYLE, TX 78640                                        5108     9/8/2019        TK Holdings Inc.                              $0.00                                                                                        $0.00
LUJAN KONOPKA, CHEREE T
5516 SUNDALE DRIVE
FLOWER MOUND, TX 75028                              P‐0034554 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUJAN, MIGUEL A
4206 VEGAS DE SUENOS
SANTA FE, NM 87507                                  P‐0031824 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUJANO, ANTHONY R
9605 ABIGAIL WAY
RENO, NV 89521                                      P‐0011712 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1995 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 159 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LUKASIK, DALE L
7748 E ALYSSUM LANE
MESA, AZ 85208                                     P‐0004438 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKASZEWSKI, CLEMENT
11 OVERLOOK ROAD
NANTICOKE, PA 18634                                  1433    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LUKASZEWSKI, MARGARET
11 OVERLOOK ROAD
NANTICOKE, PA 18634                                  1431    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LUKE, CHARLOTTE T
2718 BRIARWOOD BOULEVARD
EAST POINT, GA 30344‐5317                            1792    11/4/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
LUKE, KIM
12721 NW 83RD CT
PARKLAND, FL 33076                                   382     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LUKE, NANCY
5020 PEMBERTON LN
THE COLONY, TX 75056                               P‐0001244 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKE, TERRY J
4109 WINDRIDGE CIR
MINNETONKA, MN 55305                               P‐0028843 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKEHART, LARRY A
158 CAMBRIDGE DRIVE
HARWICK, PA 15049                                  P‐0011961 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKEMAN, JOHN G
5725 E. 109TH PL
TULSA, OK 74137                                    P‐0046193 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKEMAN, JOHN G
5725 E. 109TH PL
TULSA, OK 74137                                    P‐0046219 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKEMAN, JOHN G
5725 E. 109TH PL
TULSA, OK 74137                                    P‐0046222 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKEMAN, JOHN G
5725 E. 109TH PL
TULSA, OK 74137                                    P‐0046225 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKENS, KEVIN L
3474 CIRCULO ADORNO
CARLASBAD, CA 92009                                P‐0015413 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKENSMEYER, CATHERINE H
6068 N NEVA AVE
CHICAGO, IL 60631                                  P‐0029383 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKENSMEYER, CATHERINE H
6068 N NEVA AVE
CHICAGO, IL 60631                                  P‐0029388 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKER, DEAN S
9611 CARRIMAE CT
CRESTWOOD, MO 63126‐2023                           P‐0011019 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUKO, MELODI S
4830 STATE RD 78
BLACK EARTH, WI 53515                              P‐0027387 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LULLO, ANTHONY J
8024 HIGHFIELD CT
TINLEY PARK, IL 60487                              P‐0018047 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 1996 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 160 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
LUM, BRIAN
160 AMBER DRIVE
SAN FRANCISCO, CA 94131                           P‐0020097 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUM, DAVID
22653 WOODRIDGE COURT
CUPERTINO, CA 95014                               P‐0055470 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUMABAS, MARICAR
45720 ELM PLACE
TEMECULA, CA 92592                                P‐0036215 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUMIDAO, JUAN O
8015 ARBOR WAY
OWINGS, MD 20736‐8702                             P‐0023945 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUMSDEN, WILLIAM T
209 BALDWIN AVE.
BELEN, NM 87002‐6401                              P‐0005060 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, ARTHUR H
9208 NAN ST.
PICO RIVERA, CA 90660                             P‐0034909 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, BLANCA E
10924 SOMBRA VERDE DR.
EL PASO, TX 79935                                 P‐0001268 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, DANNY
1126 E. BURNETT ST.
SIGNAL HILL, CA 90755                             P‐0022449 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, FRANK M
267 BRADY STREET
MARTINEZ, CA 94553                                P‐0014060 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, JO ANNE
9608 S KEELER AVE
OAK LAWN, IL 60453                                P‐0049070 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, JUAN R
9497 JACK RABBIT DR
UNIT 108
RANCHO CUCAMONGA, CA 91730                        P‐0024553 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, JUAN R
9497 JACK RABBIT DR
UNIT108
RANCHO CUCAMONGA, CA 91730                        P‐0024555 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, MICHAEL A
3474 DELTA QUEEN AVE.
SACRAMENTO, CA 95833                              P‐0029517 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, MICHAEL S
682 RIVER ROAD
CAMBRIDGE, VT 05444‐9701                          P‐0012256 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, MICHAEL S
682 RIVER ROAD
CAMBRIDGE, VT 05444‐9701                          P‐0013351 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, SARAH E
1408 ANACAPA
IRVINE, CA 92602                                  P‐0030912 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNA, VICTOR A
12521 EL DORADO CT.
VICTORVILLE, CA 92392                             P‐0048836 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNCHICK, ZACHARY
642 ELEVAR CT
SIMI VALLEY, CA 93065                             P‐0038157 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 1997 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 161 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LUND, LARRY D
107 BACHTELL CIR
SMITHSBURG, MD 21783                                P‐0034413 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUND, ROBERTA R
7015 GREENSPRING DR
ARLINGTON, TX 76016                                 P‐0013260 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNDBERG, DOUGLAS A
2313 GEORGIA VILLAGE WAY
SILVER SPRING, MD 20902                             P‐0050087 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNDGREN, CRAIG N
11704 N. CHARLOTTE ST
KANSAS CITY, MO 64155                               P‐0013710 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNDY, BRENDA J
6200 NORTH WAYNE ROAD #406
NO LONGER IN CONTACT
WESTLAND, MI 48185                                  P‐0033820 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNDY, LAMUS
7800 HICKMAN ST
NEW ORLEANS, LA 70127                               P‐0022828 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNDY, MARK H
12329 BENDING OAKS CT
FORT WAYNE, IN 46845                                P‐0012274 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNDY, TRACI L
5605 NW 121ST CIRCLE
OKLAHOMA CITY, OK 73162‐1845                        P‐0000318 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNDY, WANNA E
5 FLAGSTONE PATH
SPRING, TX 77381‐6612                               P‐0043095 12/20/2017    TK Holdings Inc., et al.                    $26,112.29                                                                                   $26,112.29
LUNDY, WILLIAM P
1236 N 56TH ST
PHILADELPHIA, PA 19131‐4122                         P‐0021553 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNDY, WILLIAM P
1236 N 56TH ST
PHILADELPHIA, PA 19131‐4122                         P‐0027988 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNDY, WILLIAM R
11352 OLD RANCH CIRCLE
CHATSWORTH, CA 91311                                P‐0039601 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNEAU, DAVID
211 PUTNEY HILL ROAD
HOPKINTON, NH 03229                                 P‐0050595 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNEAU, DAVID
211 PUTNEY HILL ROAD
HOPKINTON, NH 03229                                 P‐0050625 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNEAU, DAVID
211 PUTNEY HILL ROAD
HOPKINTON, NH 03229                                 P‐0050669 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNEAU, DAVID
211 PUTNEY HILL ROAD
HOPKINTON, NH 03229                                 P‐0050711 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNEAU, DAVID
211 PUTNEY HILL ROAD
HOPKINTON, NH 03229                                 P‐0051628 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNN, LISA A
67 PARKVIEW AVENUE
BANGOR, ME 04401                                    P‐0024712 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 1998 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 162 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LUNN, MIREILLE
3003 GRANADA AVE.
SAN DIEGO, CA 92104                                 P‐0030173 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNSFORD, DONALD L
5873 MOSS LN
ORANGE, TX 77632                                    P‐0057963 5/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUNSFORD, LARRY E
6 WINDRIDGE DR.
FAYETTEVILLE, TN 37334                              P‐0037724 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUO, MING
1187 MEADOWBROOK DR
AURORA, IL 60504                                    P‐0040522 12/15/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
LUO, SHENGWU
49 JACKLIN CIR
MILPITAS, CA 95035                                  P‐0056581   2/4/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUO, TIANCI
7229 PRESERVATION COURT
FULTON, MD 20759                                    P‐0007369 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUO, YAN
14739 YEARLING TER
ROCKVILLE, MD 20850                                 P‐0047234 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUO, YAN
14739 YEARLING TER
ROCKVILLE, MD 20                                    P‐0047294 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUO, YUFENG
3399 STRADA CIRCOLARE
SAN JOSE, CA 95135                                  P‐0042683 12/20/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
LUOMA, JENNIFER D
199 MONTVALE AVE
WOBURN, MA 01801                                    P‐0009897 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUONG, KATHY
PO BOX 9747
FOUNTAIN VALLEY, CA 92728                           P‐0031297 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUONGO, LAURA A
5432 CALKINS ROAD
FLINT, MI 48532                                     P‐0052456 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUPER‐INKS, MARY A
270 S. 38TH ST
BOULDER, CO 80305                                   P‐0041271 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUPER‐INKS, MARY A
270 S. 38TH ST
BOULDER, CO 80305                                   P‐0041277 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUPINSKY, RICHARD J
P.O. BOX 3
EAST SMITHFIELD, PA 18817                           P‐0029509 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUPKIN, WENDY
1601 E HIGHLAND AVE #1108
PHOENIX, AZ 85016                                   P‐0055734 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUPO, LOUELLA A
3070 S 145TH ST
NEW BERLIN, WI 53151                                P‐0047259 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUPTON, THOMAS B
4091 SAN BELUGA WAY
ROCKLEDGE, FL 32955                                 P‐0000129 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 1999 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 163 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LUQUE, ANDRE E
207 WHITE BLOSSOM CIRCLE
BRYANT, AR 72022                                    P‐0026304 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUQUE, FERNANDO
5274 APENNINES CIRCLE
SAN JOSE                                            P‐0045824 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LURRY, JESSIE L
6615 WAY DAWN DR.
ARLINGTON, TN 38002                                 P‐0050172 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSCHEN, MARTIN R
2506 171ST ST. E.
TACOMA, WA 98445                                    P‐0038508 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSK, BOBBI L
173 CEDAR RIDGE DRIVE
CANON CITY, CO 81212                                P‐0031646 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSK, PAMELA R. AND TIMOTHY M.
HAMILTON, BURGESS, YOUNG & POLLARD, PLLC
POST OFFICE BOX 959
FAYETTESVILLE, WV 25840                               3645    11/27/2017       TK Holdings Inc.                        $100,000.00                                                                                  $100,000.00
LUSMAN, YANTO
1130 PARK OVERLOOK DR NE
ATLANTA, GA 30324                                   P‐0049180 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSSIER, MICHAEL H
680 STERLING DR
CHARLESTON, SC 29412                                P‐0018586 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSSIER, NELSON J
56 WICKHAM DRIVE
EAST HARTFORD, CT 06118                             P‐0010832 10/31/2017    TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
LUSSNIG, ERICH
7000 THRUSHGILL LANE
7106
FRANKLIN, TN 37067                                  P‐0028205 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUST, ROBERT V
20482 B DR S
MARSHALL, MI 49068                                  P‐0044698 12/22/2017    TK Holdings Inc., et al.                    $12,615.00                                                                                   $12,615.00
LUSTER, DONALD
PO BOX 855
HIGHLAND PARK, IL 60035                             P‐0040411 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSTILA, GORDON M
37 RUOPS RD
TOLLAND, CT 06084                                   P‐0040037 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSTILA, TRISH H
37 RUOPS RD
TOLLAND, CT 06084                                   P‐0040038 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUSZCZ, SANDRA F
3076 EASTLAND BLVD # 404
CLEARWATER, FL 33761                                P‐0056262 1/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUTES, JR., EDMUND K
142 BARHAM AVENUE
APT 1
WOLLASTON, MA 02170                                 P‐0049532 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUTEY, ROBERT K
7200 SHERMAN ST
PHILADELPHIA, PA 19119                              P‐0056266 1/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2000 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                     Page 164 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                            Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                     Amount
LUTHER, GLENN A
P.O. BOX 16
PELKIE, MI 49958                                    P‐0010669 10/31/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LUTHER, ROBIN R
4418 S. ANDES WAY
AURORA, CO 80015                                    P‐0011940 11/1/2017     TK Holdings Inc., et al.                  $100,000,000.00                                                                              $100,000,000.00
LUTKE, LAURA L
801 WEST BRYCE AVENUE
KILLEEN, TX 76541‐7649                              P‐0045498 12/23/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LUTKEWITTE, SIL
171 BITTERSWEET DR
HERSHEY, PA 17033                                   P‐0010663 10/31/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LUTKEWITTE, SILVAN
171 BITTERSWEET DR.
HERSHEY, PA 17033                                   P‐0010671 10/31/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LUTON, CHRIS
7944 SNOOK HOOK TRAIL
AUSTIN, TX 78729                                    P‐0048816 12/27/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LUTON, ERRIN W
1112 SPRUCE
BORGER, TX 79007                                    P‐0048126 12/26/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LUTRINGER, JOEL E
403 W 24TH ST
HOUSTON, TX 77008                                   P‐0006336 10/27/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LUTT, JACK E
57230 852ND RD
WAYNE, NE 68787                                     P‐0041816 12/18/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LUTT, PATRICIA L
57230 852ND RD
WAYNE, NE 68787                                     P‐0041811 12/18/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LUTTER, BRIAN
16 BYRON DRIVE
MOUNT LAUREL, NJ 08054                              P‐0021561 11/10/2017    TK Holdings Inc., et al.                          $75.00                                                                                        $75.00
LUTTRELL, JASON
1647 SE WASHINGTON ST
PORTLAND, OR 97214                                  P‐0034000 11/30/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LUTZ, CORRINE K
2519 CONCAN ST.
SAN ANTONIO, TX 78251                               P‐0009686 10/30/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LUTZ, JO A
9423 S 14TH AVEPHOENIX
PHOENIX, AZ 85041                                   P‐0003416 10/24/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LUTZ, JOSEFINA
3222‐232ND ST S.W.
BRIER, WA 98036                                     P‐0039846 12/12/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LUTZ, KOLINA
100 CHILPANCINGO PKWY., #2309
PLEASANT HILL, CA 94523                               4681    1/12/2018        TK Holdings Inc.                                 $0.00                                                                                        $0.00
LUTZ, LARRY M
3891 BEECHWOOD PLACE
SEAFORD, NY 11783                                   P‐0035375 12/4/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
LUTZKE, KRISTINE N
7221 S STAPLES ST APT #224
CORPUS CHRISTI, TX 78413                            P‐0031859 11/26/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00



                                                                                         Page 2001 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 165 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LUU, ANDY
1949 WONDERAMA DRIVE
SAN JOSE, CA 95148                                   P‐0014696 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUU, DIANA
1080 ST FRANCIS BLVD
#1008
DALY CITY, CA 94015                                  P‐0013869 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUU, DIANA
1080 ST FRANCIS BLVD
#1008
DALY CITY, CA 94015                                  P‐0013870 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUU, STEVEN
1644 KLIPSPRINGER DRIVE
SAN JOSE, CA 95124                                   P‐0047503 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUVIANO, JOSHUA
941 FRANKLIN ST
READING, PA 19602                                    P‐0015420 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUVSAN, ZOLBOO
NO ADDRESS PROVIDED
                                                     P‐0016720 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUX, LORRIE A
1925 DAVIS ROAD
WEST FALLS, NY 14170                                 P‐0011866 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LUX, LORRIE A
1925 DAVIS ROAD
WEST FALLS, NY 14170                                 P‐0011878 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LVOVSKY, ILYA
2900 MANOR ROAD #3373
AUSTIN, TX 78722                                     P‐0028405 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LY, GE
21098 IXONIA LANE
LAKEVILLE, MN 55044                                  P‐0046039 12/24/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
LY, JANINE
5275 REDWOOD ST
SAN DIEGO, CA 92105                                  P‐0048752 12/26/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
LY, LING H
729 N AVENUE 66 APT 4
LOS ANGELES, CA 90042                                P‐0017804 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LY, TAM P
309 SUTTON DR
SAN ANTONIO, TX 78228                                P‐0058368 12/25/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYANS, JONATHAN
3151 BROOKHILL ST
LA CRESCENTA, CA 91214                               P‐0021623 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYANS, RICHARD
3151 BROOKHILL ST
LA CRESCENTA, CA 91214                               P‐0021140 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYCANS, HEATHER G
33 PINE LAKE DRIVE
WHISPERING PINES, NC 28327                           P‐0008181 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYCANS, JUSTIN B
35 HAMBRICK ROAD
NITRO, WV 25143                                      P‐0030821 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYDDY, NATHAN C
103 MURRAY STREET
CAMP DOUGLAS, WI 54618                               P‐0016433 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2002 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 166 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LYDON, CHRISTINE R
11977 HWY 62E
HENDERSON, AR                                        P‐0030182 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYFORD, ANDREA S
1256 TAYLOR AVE
DUNEDIN, FL 34698                                    P‐0000206 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYKES, PAMELA A
1245 KINGS ROW
SLIDELL, LA 70461                                    P‐0020938 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYKINS, JACKIE A
693 ROBBINS RD
SARDINIA, OH 45171                                   P‐0042511 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYKINS, MELISSA R
5731 AVALON COMMONS WAY
CLERMONT, GA 30527                                   P‐0042823 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYKINS, VICTORIA A
693 ROBBINS RD
SARDINIA, OH 45171                                   P‐0048941 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYKINS‐WOODARD, KRISTY
406 CENTER ST
BEREA, KY 40403                                      P‐0010945 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYLE, DEBORAH A
970 DUNCAN ST APT 303F
SAN FRANCISCO, CA 94131‐1863                         P‐0051137 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYLE, JOHN D
308 SIBYL DRIVE
CENTRAL CITY, AR 72941                               P‐0045981 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYLE, ROBERT M
415 REDWING LANE
DEKALB, IL 60115                                     P‐0006321 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYLE, TREVOR J
TREVOR J LYLE
278 EMILY LANE
HARLEYSVILLE, PA                                     P‐0037490 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYLE, TREVOR J
TREVOR LYLE
HARLEYSVILLE, PA                                     P‐0037493 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYLES, ANN W
2720 BRNOT AVE
WAUKEGAN, IL 60087                                   P‐0023960 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYLES, ANN W
2720 BRNOT AVE
WAUKEGAN, IL 60087                                   P‐0023980 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYLES, GARRY M
121 CHADRICK DR.
MADISON, AL 35758                                    P‐0002340 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYMAN, BRANDON J
8307 N.W. 58TH. PL.
TAMARAC, FL 33321                                    P‐0047446 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYMAN, JONATHAN D
13516 RIDGEMOOR DR
PROSPECT, KY 40059                                   P‐0001021 10/21/2017    TK Holdings Inc., et al.                     $4,250.00                                                                                    $4,250.00
LYMAN, WILLIAM S
1680 DARLING ST.
OGDEN, UT 84403                                      P‐0015149 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2003 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 167 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LYN, GEORGE E
PO BOX 142
CANDLER, FL 32111‐0142                              P‐0031239 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH JR, JOHN K
P. O. BOX 192
DELL CITY, TX 79837                                 P‐0035866 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, BLAKE T
1N 270 BLUE JAY COURT
CAROL STREAM, IL 60188                              P‐0032618 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, BRIAN D
4717 W BAY VIEW AVE
TAMPA, FL 33611                                     P‐0017881 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, BROOKE
16 FORDWAY ST
DERRY, NH 03038                                     P‐0006211 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, DEBORAH M
21A W. BLUEBELL LA.
MT. LAUREL, NJ 08054                                P‐0019493 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, GERALD P
68245 MODALO RD
CATHEDRAL CITY, CA 92234                            P‐0020925 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, GREG M
4827 GALLIA PIKE
FRANKLIN FURNACE, OH 45629                          P‐0018572 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, JACK W
543 CARDINAL LANE
WARRENTON, VA 20186                                 P‐0041509 12/17/2017    TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
LYNCH, JACK W
543 CARDINAL LANE
WARRENTON, VA 20186                                 P‐0041511 12/17/2017    TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
LYNCH, JENNIFER E
841 25TH AVENUE
SAN FRANCISCO, CA 94121                             P‐0057814   4/5/2018    TK Holdings Inc., et al.                      $550.00                                                                                       $550.00
LYNCH, JOHN E
11594 E CHAMA ROAD
SCOTTSDALE, AZ 85255                                P‐0023661 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, KERRI J
2 CRUMITIE ROAD
ALBANY, NY 12211                                    P‐0028562 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, MATTHEW S
8033 RAVENCREST WAY
CITRUS HEIGHTS, CA 95621                            P‐0017689 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, MONA M
4827 GALLIA PIKE
FRANKLIN FURNACE, OH 45629                          P‐0018583 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, NICHOLAS D
11655 ASHTON RD.
NORTHEAST, PA 16428                                 P‐0005404 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, ROBERT E
753 S ESMERALDA
MESA, AZ 85208                                      P‐0003528 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNCH, ROBERT J
5691 WATER OAK CIRCLE
CASTLE ROCK, CO 80108                               P‐0009118 10/30/2017    TK Holdings Inc., et al.                      $300.00                                                                                       $300.00



                                                                                         Page 2004 of 3674
                                                       Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 168 of 1837
                                                                                                   Claim Register
                                                                                            In re TK Holdings Inc., et al .
                                                                                                 Case No. 17‐11375

                                                                                                                          Current General                                          Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address               Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                              Amount                                                   Amount
LYNCH, ROBERT J
80 RALPH ROAD
MANCHESTER, CT 06040                                        P‐0022351 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LYNCH, SR, DAVID D
8002 DORADO TERRACE
BRANDYWINE, MD 20613                                        P‐0051281 12/27/2017    TK Holdings Inc., et al.                    $15,013.58                                                                                    $15,013.58
LYNCH, THOMAS B
7308 W FRAZIER LN
WICHITA, KS 67212                                           P‐0048321 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LYNCH, WESLEY M
1015 WOODSMANS REACH
CHESAPEAKE, VA 23320                                        P‐0010513 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LYNEMA, STACEY M
2804 E HOWELL ST
SEATTLE, WA 98122                                           P‐0038569 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LYNG ZAHNOW, KARA D
211 WARM SPRINGS CREEK RD
CLANCY, MT 59634                                            P‐0003200 10/24/2017    TK Holdings Inc., et al.                        $35.00                                                                                        $35.00
LYNGHOLM, SARA L
126 MAIN ST
#1
MONTPELIER, VT 05602                                        P‐0017026 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LYNN J. ROYER, EXECUTOR FOR THE ESTATE OF FAYE E. ROYER
C/O SCANLON & ELLIOTT
57 S. BROADWAY ST., THIRD FL.
AKRON, OH 44308                                               3786    12/1/2017        TK Holdings Inc.                       $2,000,000.00                                                                                $2,000,000.00
LYNN J. ROYER, EXECUTOR FOR THE ESTATE OF JAMES L. ROYER
C/O SCANLON & ELLIOTT
57 S. BROADWAY ST., THIRD FL.
AKRON, OH 44308                                               3787    12/1/2017        TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
LYNN, CATHY A
16900 ROLLING MEADOWS
NEWALLA, OK 74857                                           P‐0052234 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LYNN, DOLORES J
2821 N.E. HERITAGE LANE
LAWTON, OK 73507                                            P‐0056068 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LYNN, JAIME M
411 MANDARIN FLYWAY
CEDAR PARK, TX 78613‐4087                                   P‐0000466 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LYNN, JANET E
14 CHAPEL COVE DR
SAN RAFAEL, CA 94901                                        P‐0023094 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LYNN, JEFFREY A
94 FAWNRIDGE DR.
LONG VALLEY, NJ 07853                                       P‐0006465 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LYNN, KEITH
NO ADDRESS PROVIDED
                                                            P‐0025113 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LYNN, LONNY D
9121 229TH ST E
GRAHAM, WA 98338                                            P‐0035660 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
LYNN, RICHARD C
216 WEATHERWOOD LANE
LIGONIER, PA 15658                                          P‐0039073 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                                 Page 2005 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 169 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LYNNE, STEIN
531 N. VIEW ST.
HINCKLEY, IL 60520                                  P‐0049561 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYNX METALS & RESOURCES, INC.
1000 WHIPPLE ROAD
UNION CITY, CA 94587                                P‐0021754 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYON, FRANK W.
101 PINE ST
LEICESTER, MA 01524                                   2185      11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LYON, KAREN
3640 W SANDRA TERRACE
PHOENIX, AZ 85053                                   P‐0022034 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYON, LARISSA V
88 TWO BRIDGES RD
TOWACO, NJ 07082                                    P‐0006279 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYON, MELISSA J
2298 OLD YORK ROAD
BORDENTOWN, NJ 08505                                P‐0048356 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYON, ROBERT M
711 MOON AVE
LOS ANGELES, CA 90065                               P‐0056223 1/31/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONDELL CHEMICAL COMPANY
1221 MCKINNEY ST., STE. 300
ATTN: JOHN K. BROUSSARD, JR.
HOUSTON, TX 77010                                   P‐0049343 12/27/2017      TK Holdings Inc., et al.                    $36,899.48                                                                                   $36,899.48
LYONS, ANGELA
4 CHESHIRE LANE
TEWKSBURY, MA 01876                                 P‐0008577 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, ANTHONY
6951 YAWBERG RD
WHITEHOUSE, OH 43571                                P‐0045944 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, ANTHONY
6951 YAWBERG RD
WHITEHOUSE, OH 43571                                P‐0045947 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, CHRISTINA K
133 COLLINS GLENN DR
MURRELLS INLET, SC 29576                            P‐0001026 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, DANIELLE
248 CROMBIE STREET
HUNTINGTON STATION, NY 11746                          1500      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LYONS, DANIELLE
248 CROMBIE STREET
HUNTINGTON STA., NY 11746                           P‐0017540 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, EARLE
9985 SCRIPPS WESTVIEW WAY
#42
SAN DIEGO, CA 92131                                   2598      11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LYONS, HANNAH P
18289 E MAINSTREET, APT 12107
PARKER, CO 80134                                    P‐0057623    3/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, JAMES K
6019 RIVER BIRCH CT
HANOVER, MD 21076                                   P‐0027598 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, JOHN R
5799 BASTILLE PLACE
COLUMBUS, OH 43213                                  P‐0007348 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2006 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 170 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LYONS, LISA V
609 RIVIERA BAY DR NE
ST. PETERSBURG, FL 33702                             P‐0003009 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, PASCAL A
5257 KATHERINE VILLAGE DRIVE
ELLENWOOD, GA 30294‐4341                             P‐0041413 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, PETER
6401 CASA DEL RIO TRL NW
ALBUQUERQUE, NM 87120                                P‐0046015 12/24/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
LYONS, PETER
6401 CASA DEL RIO TRL NW
ALBUQUERQUE, NM 87120                                P‐0046017 12/24/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
LYONS, PRENTICE C
3547 ST ANDREWS VILLAGE CIR.
LOUISVILLE, KY 40241‐2663                            P‐0001023 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, RHONA S
8 BON PRICE LANE
SAINT LOUIS, MO 63132‐3728                           P‐0045883 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, SCOTT E
86 KNOX BLVD.
MARLTON, NJ 08053‐2921                               P‐0011676 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, SHIRLEY H
2004 BIRCHWOOD AVENUE
WILMETTE, IL 60091‐2304                              P‐0035527 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, STACY
450 SMOKE TREE DR
MURPHY, TX 75094                                     P‐0038753 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, TIMOTHY
179 HICKORY ST
PJS, NY 11776                                        P‐0003555 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYONS, YANIQUE A
777 NW 155TH LN APT 412
MIAMI, FL 33169                                      P‐0002572 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYSAGHT, JOHN J
2447 MARLBORO STREET
APT. 3
EAST MEADOW, NY 11554                                P‐0044723 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYSTER, NICHOLAS
107 FAIRWAY CIRCLE
NORWALK, OH 44857                                    P‐0040922 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYTLE, DAVID J
1040 FAIRWAY VALLEY DR
WOODSTOCK, GA 30189‐6899                             P‐0036146 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYTLE, LISA K
7812 FOREST PATH
LIVE OAK, TX 78233                                   P‐0002082 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
LYTTLE, DEBRA A
120 CUMQUAT RD., NW
LAKE PLACID, FL 33852                                P‐0049415 12/27/2017    TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00
LYTTLE, DEBRA A
120 CUMQUAT RD., NW
LAKE PLACID, FL 33852                                P‐0053755   1/2/2018    TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00




                                                                                          Page 2007 of 3674
                                                     Case 17-11375-BLS                   Doc 4434-1                  Filed 04/27/21                  Page 171 of 1837
                                                                                                         Claim Register
                                                                                                  In re TK Holdings Inc., et al .
                                                                                                       Case No. 17‐11375

                                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                     Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                    Amount                                                  Amount
M
NESS, MELVIN M
MELVIN M. NESS
638 WINTHROP ROAD
TEANECK, NJ 07666                                                 P‐0046087 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
M&M CLEANING SERVICE
817 TURNER CIRCLE
HOMESTEAD, FL 33030                                                 210     10/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
M&M CLEANING SERVICES
MILLS, MARK
817 TURNER CIRCLE
HOMESTEAD, FL 33030                                               P‐0000371 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
M, MINOR CHILD, E
435 PRIESTFORD RD
CHURCHVILLE, MD 21028                                             P‐0040563 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
M.G., A MINOR CHILD (ARGELIA GALINDO, PARENT, 92 OCONNELL ROAD,
QUEMADO, TX 78877)
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                                   3364    11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
M.M., A MINOR CHILD (NADIA NAVEJAS, PARENT 19012 US HIGHWAY 27,
QUEMADO, TEXAS 78877)
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                                   3373    11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
M.U., A MINOR CHILD (GENNISE MARQUEZ, PARENT)
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                                   3263    11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MA, ANNIE
924 ROSE BLOSSOM DRIVE
CUPERTINO, CA 95014                                               P‐0017976 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MA, BETTY Y
73‐04 194TH STREET
FRESH MEADOWS, NY 11366                                           P‐0024658 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MA, CHANG
2124 HIDDEN FALLS DRIVE
FOLSOM, CA 95630                                                    1789    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MA, CHANG Z
NO ADDRESS PROVIDED
                                                                  P‐0016120 11/5/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MA, CHANG Z
NO ADDRESS PROVIDED
                                                                  P‐0016124 11/5/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MA, JUN
3786 CHATTAHOOCHEE SUMMIT DR
ATLANTA, GA 30339                                                 P‐0043367 12/20/2017    TK Holdings Inc., et al.                      $400.00                                                                                       $400.00
MA, MIN
130 SAN FELIPE AVE
SAN FRANCISCO, CA 94127                                           P‐0017935 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MA, PENNY
4504 SHERMAN OAKS AVENUE
SHERMAN OAKS, CA 91403                                            P‐0026238 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                                       Page 2008 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 172 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
MA, RENYI
81 BELCHERTOWN ROAD 196 APT
196 COLONIAL VILLAGE
AMHERST, MA 01002                                    P‐0055339 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MA, SHUK
18686 MT LASSEN DR
CASTRO VALLEY, CA 94552                                2277    11/11/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MA, SHUK
18686 MT LASSEN DR
CASTRO VALLEY, CA 94552                              P‐0022694 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAALOUF, SERGE
8733 E FAIRVIEW AVE
SAN GABRIEL, CA 91775                                P‐0042494 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAAS, ELIZABETH L
PO BOX 477
GLENNVILLE, CA 93226‐0477                            P‐0035951 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAAS, RONALD M
3671 HUDSON MANOR TERR.
BRONX, NY 10463                                      P‐0046616 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAATSCH, SHARON S
137 PASEO DE LA CONCHA, APT C
REDONDO BEACH, CA 90277                              P‐0028074 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MABANAG, LEONARD H
1003 RAINBOW ROCK STREET
LAS VEGAS, NV 89123                                  P‐0002430 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MABE, RONALD L
1754 NW 143RD AVE
PORTLAND, OR 97229                                   P‐0021771 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MABEE, JAMES S
13500 TURTLE MARSH LOOP #813
ORLANDO, FL                                          P‐0000334 10/19/2017    TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
MABINE, SANDRA W
631 BLUEFOOT ROAD
AHOSKIE, NC 27910                                    P‐0000885 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MABREY, KYA
520 METTLER ST
TOLEDO, OH 43608                                       3376    11/22/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
MABRY, CHRISTOPHER L
6395 STONEBRIDGE ST
COLUMBUS, OH 43229                                   P‐0054774 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MABRY, MICHAEL D
6710 MEADOWLAWN
HOUSTON, TX 77023                                    P‐0032413 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAC ARTHUR CORPORATION
ATTN: WENDI LLOYD
3190 TRI PARK DRIVE
GRAND BLANC, MI 48439                                  3740    11/29/2017       TK Holdings Inc.                              $0.00                                                     $0.00                               $0.00
MAC FOODS, LLC
CASCANTE, MARIO A
64 IONIA SW
SUITE 100
GRAND RAPIDS, MI 49503                               P‐0041615 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAC MILLEN, JOHN H
14 RIDGECROFT LANE
SAFETY HARBOR, FL 34695                              P‐0031069 11/24/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00

                                                                                          Page 2009 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 173 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MAC NAUGHTON, WILLIAM J
7 FREDON MARKSBORO ROAD
NEWTON, NJ 07860                                   P‐0016463 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAC, CHAU N
PO BOX 612825
SAN JOSE, CA 95161                                 P‐0052249 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACABUHAY, MICHAEL R
8617 ANDERSON CT N
LACEY, WA 98516‐6660                               P‐0019965 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACALINDONG, REINERIO
1006 TUSCANY DR
STREAMWOOD, IL 60107                               P‐0005540 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACALUSO, JOSHUA J
5420 FOOTHILL BLV
OAKLAND, CA 94601                                  P‐0037028 12/6/2017       TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MACALUSO, LEONARD
211 SHERMAN AVE APT 4C
NEW YORK, NY 10034                                   633       10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MACALUSO‐DICKERS, CONNIE M
6624 CORCORAN DRIVE
CHESTERFIELD, VA 23832                             P‐0041724 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACAULEY, DONALD E
3543 BRIDGE WALK DRIVE
LAWRENCEVILLE, GA 30044                            P‐0004334 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACAULEY, MARGARETTE A
3543 BRIDGE WALK DRIVE
LAWRENCEVILLE, GA 30044                            P‐0006010 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACBETH, NANCY I
2884 ELK MEADOW DRIVE
EVERGREEN, CO 80439                                P‐0025202 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACBETH, TOM E
451 NEPTUNE DRIVE
REDWOOD CTITY, CA 94065                            P‐0053551    1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACCALLUM, CAROLYN K
7915 SHOREWOOD DR.
CHARLOTTE, NC 28277                                P‐0030945 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACCALLUM, CAROLYN K
7915 SHOREWOOD DR.
CHARLOTTE, NC 28277                                P‐0037712 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACCHIA, FRANK
9831 OLIVE ST
TEMPLE CITY, CA 91780                              P‐0033563 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACCHIA, THERESA M
53 CONCORD STREET
LYNBROOK, NY 11563                                 P‐0021781 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACCORMACK, JAMES E
5 VINEBROOK RD.
PLYMOUTH, MA 02360                                 P‐0056000 1/28/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACCOUN, STEPHEN
621 WEST J ST
BENICIA, CA 94510                                  P‐0016917 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACCOUN, TANIA
621 WEST J ST
BENICIA, CA 94510                                  P‐0016920 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2010 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 174 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MACDIARMID, ALEXIS R
1318 GARFIELD ST.
HELENA, MT 59601‐2429                               P‐0004138 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD COLLAS, VICKI D
1232 E LAKESIDE DRIVE
EDGERTON, WI 53534                                  P‐0031302 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, BRIAN K
6 PICADILLY CIRCLE
LONDONDERRY, NH 03053                               P‐0018662 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, DANIEL
231 DURST RD
IRWIN, PA 15642                                     P‐0013276 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, JAMES J
1711 106TH PLACE NE
BELLEVUE, WA 98004                                  P‐0028880 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, M A
5 BOWIE HILL RD
DURHAM, ME 04222                                    P‐0005229 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, MARILOU A
5 BOWIE HILL RD
DURHAM, ME 04222                                    P‐0005237 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, PAUL S
16100 RIM ROAD
EDMOND, OK 73013                                    P‐0009231 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, REBECCA S
1650 SUNRISE DR
LIMA, OH 45805                                      P‐0049481 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, ROBERT L
5210 WELLINGTON DRIVE
MCHENRY, IL 60050                                   P‐0025307 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, ROBERT L
5210 WELLINGTON DRIVE
MCHENRY, IL 60050                                   P‐0025321 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, SCOTT T
3505 OSAGE ST.
DENVER, CO 80211                                    P‐0011049 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, SHARON J
5540 NW TAMARRON PL
PORTLAND, OR 97229                                  P‐0019297 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, STEPHEN W
1650 SUNRISE DR
LIMA, OH 45805                                      P‐0049514 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, STEPHEN W
1650 SUNRISE DR
LIMA, OH 45805                                      P‐0049545 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, STEVE
35 OLD BELDEN HILL RD.
WILTON, CT 06897                                    P‐0046704 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, THOMAS W
302 PERIMETER CTR N
APT 1203
ATLANTA, GA 30346                                   P‐0039524 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONALD, TODD P
19110 80TH AVE W
EDMONDS, WA 98026                                   P‐0019370 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2011 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 175 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MACDONALD, TODD P
19110 80TH AVE W
EDMONDS, WA 98026                                  P‐0019373 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACDONLAD, REBECCA S
1650 SUNRISE DR
LIMA, OH 45805                                     P‐0051700 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACE, CODY A
85 SHUTE ROAD
HARTLAND, VT 05048                                 P‐0012225 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACE, CYNTHIA B
1205 N. WALL AVE
FARMINGTON, NM 87401                               P‐0012390 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACE, DONNA M
NO ADDRESS PROVIDED
                                                   P‐0046264 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACE, IVORIE
278 WINANS AVE
HILLSIDE, NJ 07205                                 P‐0037467 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACEDO, IVAN
4044 BEECHWOOD AVE.
LYNWOOD, CA 90262                                  P‐0016815 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACFARLANE, JAMES R
2195 WEISS WAY
ESCONDIDO, CA 92026                                P‐0014853 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACGILVRAY, ALLAN P
199 AIKEN AVE #26
LOWELL, MA 01850                                   P‐0034278 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACGREGOR, JESSIE N
2770 HWY 545
CONWAY, SC 29526                                   P‐0038693 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACGREGOR, RAYMOND L
301 MENTON LANE
KELLER, TX 76248                                   P‐0014482 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACH, JENNIFER M
409 MYRLE DRIVE
HURST, TX 76053‐6629                               P‐0002397 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACHADO, JOSE A
17015 SW 18TH AVENUE ROAD
OCALA, FL 34473                                    P‐0030185 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACHADO, MARK A
707 BELLE POINT DRIVE
MOUNT PLEASANT, SC 29464                           P‐0047664 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACHARIA, ALEX
34 MORNINGSIDE CT
WHITELAND, IN 46184                                P‐0009008 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACHILI FAH, BENEDICTE R
21220 SENECA CROSSING DR
GERMANTOWN, MD 20876                               P‐0032078 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACHNIKOWSKI, GEORGE J
4933 WHISTLING WIND AVE
KISSIMMEE, FL 34758                                P‐0005606 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACHOL, DENNIS R
195 CAMP AVE
NEWINGTON, CT 06111                                P‐0008242 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2012 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 176 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MACHT, THOMAS R
11256 CEDAR POINTE DR N.
MINNETONKA, MN 55305                                 P‐0052057 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACHT, THOMAS R
11256 CEDAR POINTE DR N.
MINNETONKA, MN 55305                                 P‐0052073 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACHTOLF, HELEN C
438 S COEUR DALENE ST APT 4
SPOKANE, WA 99201‐5865                               P‐0047100 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACHUNG, JULIE
208 WINDSOR DR
HURLEY, NY 12443                                     P‐0035710 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACIA, MEGHAN A
1229 HIGH VALLEY RD
KING, NC 27021                                       P‐0003757 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACIAS, ISABEL M
2621 PRESCOTT RD
SPC 233
MODESTO, CA 95350                                    P‐0039235 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACIAS, KELSEY L
15136 KIMBALL STREET
HESPERIA, CA 92345                                   P‐0052384 12/28/2017    TK Holdings Inc., et al.                      $493.40                                                                                       $493.40
MACIAS, MAYLENE M
6226 REDMAN AVE
WHITTIER, CA 90606                                   P‐0048260 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACIE, NICHOLAS E
6640 AKERS MILL ROAD SE
APT 3121
ATLANTA, GA 30339                                    P‐0010173 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACIEL, MURILO S
374 BROADWAY
SOMERVILLE, MA 02145                                 P‐0054763 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACIEL, RAFAEL
5741 NACHES HEIGHTS RD
YAKIMA, WA 98908                                     P‐0026633 11/16/2017    TK Holdings Inc., et al.                     $1,473.00                                                                                    $1,473.00
MACINNES JR, CRAIG W
72 SPRING ST
QUINCY, MA 02169                                     P‐0007102 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACINNIS, RANDALL W
2193 MILLENNIUM WAY NE
BROOKHAVEN, GA 30319                                 P‐0007472 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACINTYRE, DAVID S
32 NELSON STREET
CLINTON, MA 01510‐2913                               P‐0011746 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACINTYRE, DAVID S.
32 NELSON STREET
CLINTON, MA 01510‐2913                                 1089    11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MACK, ADAM
1413 HOLT DRIVE
PORTSMOUTH, VA 23701‐3626                            P‐0035993 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, ALMA F
909 S.SUNSHINE AVE.APT 5
ELCAJON, CA 92020                                    P‐0048245 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, BERYL H
8720 EMBREY DRIVE
JONESBORO, GA 30236                                  P‐0043505 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2013 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 177 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MACK, BRANDI
1109 COUNTY STREET
PORTSMOUTH, VA 23704                                 P‐0009425 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, DAVID A
43868 PARAMOUNT PLACE
CHANTILLY, VA 20152                                  P‐0034330 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, DAVID A
43868 PARAMOUNT PLACE
CHANTILLY, VA 20152                                  P‐0034416 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, DAVID A
43868 PARAMOUNT PLACE
CHANTILLY, VA 20152                                  P‐0035412 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, EVELYN
44 GRANT CIR
PITTSVIEW, AL 36871                                  P‐0038804 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, GEORGIA L
1413 HOLT DRIVE
PORTSMOUTH, VA 23701‐3626                            P‐0035939 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, HARDY C
211 CHESTER ST.
ALEXANDRIA, LA 71301                                 P‐0030405 11/21/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
MACK, JASMINE N
121 THOMAS DRAKE COURT
KERNERSVILLE, NC 27284                               P‐0001274 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, LATOYA
220 ENNISBROOK DR SE
SMYRNA, GA 30082                                     P‐0005295 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, LINDSEY T
8211 TANGLE GROVE LN
POWELL, TN 37849                                     P‐0014137 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, MARVIS
14301 S. CAIRN AVE
COMPTON, CA 90220                                    P‐0029324 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, NANETTE
2289 5TH AVENUE
#9E
NEW YORK, NY 10037                                   P‐0048867 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, RONALD F
29369 BEACH DR NE
POULSBO, WA 98370                                    P‐0018085 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, WILLIE D
NO ADDRESS PROVIDED
                                                     P‐0029545 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, WILLIE D
3090 SHARON AVE.
ANDERSON, CA 96007                                   P‐0029572 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACK, WILLIE D
3090 SHARON AVENUE
ANDERSON, CA 96007                                   P‐0037853 12/9/2017     TK Holdings Inc., et al.                     $2,764.00                                                                                    $2,764.00
MACK, WILLIE D
3090 SHARON AVE.
ANDERSON, CA 96007                                   P‐0043192 12/18/2017    TK Holdings Inc., et al.                     $2,445.00                                                                                    $2,445.00
MACKAY, ALISHA N
1008 E GRAND RIVER RD
OWOSSO, MI 48867                                     P‐0030099 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2014 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 178 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MACKAY, BARBARA A
210 W WARD AVE
UNIT 49
RIDGECREST, CA 93555‐2636                            P‐0030262 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKAY, JOYCE L
8544 SUMMITRIDGE DRIVE
CINCINNATI, OH 45255                                 P‐0000726 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKE, DOUGLAS W
1133 KERRI LYNN ROAD
ST. AUGUSTINE, FL 32084                              P‐0013675 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKEARNEY, JAMES
5510 ANTELOPE DRIVE
BAR NUNN, WY 82601                                   P‐0024430 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKEN, RICKY C
365 WEST ALLEN STREET
BRAWLEY, CA 92227                                    P‐0031925 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKENROTH, HENRY E
912 5TH STREET
OREGON CITY, OR 97045                                P‐0021413 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKENZIE, PATRICIA A
11261 WATER SPRING CIRCLE
JACKSONVILLE, FL 32256‐9186                          P‐0009072 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKES, FRENCH D
17 WAINWRIGHT DR
ANNAPOLIS, MD 214012210                              P‐0054750 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKES, FRENCH D
17 WAINWRIGHT DR
ANNAPOLIS, MD 214012210                              P‐0054751 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKETT, DAVID V
DAVID MACKETT
621 BROOKFIELD DRIVE
CENTREVILLE, MD 4139                                 P‐0025802 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKEY, DAVID J
11290 CANDY COURT
PRAIRIE HOME, MO 65068                               P‐0047118 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKEY, HEATHER
160 KAISER WAY
DEWEY, OK 74029                                      P‐0057654 3/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKEY, HELEN M
2936 LAKE PINELOCH BLVD
ORLANDO, FL 32806                                    P‐0000732 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKEY, JENNIFER
8990 197TH ST W
LAKEVILLE, MN 55044                                  P‐0011916 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKEY, JONATHAN A
5146 TWINE STREET
ORLANDO, FL 32821                                    P‐0000177 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKEY‐SALL, ELIZABETH T
347 DAWSON DR
SANTA CLARA, CA 95051‐5805                           P‐0057159 2/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKIEWICZ, CATHERINE M
12661 238TH STREET NORTH
SCANDIA, MN 55073                                    P‐0045430 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKIEWICZ, CATHERINE M
12661 238TH STREET NORTH
SCANDIA, MN 55073                                    P‐0045434 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2015 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 179 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MACKIEWICZ, CATHERINE M
12661 238TH STREET NORTH
SCANDIA, MN 55073                                   P‐0045435 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKIN, R P
330 TEMPLETON CT
GRANITE BAY, CA 95746                               P‐0015835 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKINS, MACKENZIE D
1301 LOMAX AVE
CHARLOTTE, NC 28211                                 P‐0034544 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKLER‐CARLINO, GAIL
103 S. SACRAMENTO AVE
VENTNOR, NJ 08406                                   P‐0009178 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKLIN, FRANK
29612 VALLEY STREAM RD
VALLEY CENTER, CA 92082                             P‐0032446 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKO, ANTHONY
3754 CASE RD
AVON, OH 44011                                      P‐0016195 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACKOWIAK, LEA
509 CLARK AVE
WEBSTER GROVES, MO 63119                              1151    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MACKOWIAK, TIM
509 CLARK AVE
WEBSTER GROVES, MO 63119                              1148    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MACKOWSKI, JOYCE A
805 BONNIE BRAE
ERIE, PA 16511                                      P‐0030294 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACLEAN, DOUGLAS E
510 HAWTHORNE LANE
CHAPEL HILL, NC 27517                               P‐0009127 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACLEAN, DUNCAN S
8 SOUTHFIELD ROAD
LEBANON, PA 17042                                   P‐0031563 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACLEAN, DUNCAN S
8 SOUTHFIELD ROAD
LEBANON, PA 17042                                   P‐0031585 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACLEAN, DUNCAN S
8 SOUTHFIELD ROAD
LEBANON, PA 17042                                   P‐0031586 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACLEAN, GREGORY T
13534 PALOMINO CREEK DRIVE
CORONA, CA 92883                                    P‐0021107 11/9/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MACLEAN, JAIME N
JAIME MACLEAN
13534 PALOMINO CREEK DRIVE
CORONA, CA 92883                                    P‐0021102 11/9/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MACLEOD, EDWARD S
1911 LAKESIDE DRIVE
ARLINGTON, TX 769013                                P‐0006396 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACLEOD, KRISTIN A
20 PRICE ROAD
ASHEVILLE, NC 28805                                 P‐0006135 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACLEOD, NAN
1911 LAKESIDE DRIVE
ARLINGTON, TX 76013                                 P‐0006389 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2016 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 180 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MACLEOD, RICHARD A
32758 CABLE PKWY
DOWAGIAC, MI 49047                                    P‐0012142 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACMULLEN, IAN R
501 CASWELL ROAD
CHAPEL HILL, NC 27514                                 P‐0008178 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACMURRAY, PATRICIA J
214 SHADYSIDE AVE
CONCORD, MA 01742                                     P‐0032403 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACON, CHALLIS J
2298 VALEWOOD DR
ASHEBORO, NC 27205                                    P‐0000894 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACPHEE, GARTH R
106 TIMBER LN
EAST PEORIA, IL 61611‐1918                            P‐0039206 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACPHERSON, LAURA M
212 NEWBERRY COURT
VIRGINIA BEACH, VA 23462                              P‐0020811 11/9/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MACPHERSON, LAURA M
212 NEWBERRY COURT
VIRGINIA BEACH, VA 23462                              P‐0020819 11/9/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MACPHERSON, LAURA M
212 NEWBERRY COURT
VIRGINIA BEACH, VA 23462                              P‐0020825 11/9/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MACRAE, DAVID M
4 MARIANNA AVENUE
AUBURN, MA 01501                                      P‐0005915 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACRAKIS, STAVROS M
61 ELLERY ST
CAMBRIDGE, MA 02138                                   P‐0006436 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACREADY, WILLIAM J
31 MAPLEWOOD AVENUE
CRANBURY, NJ 08512                                    P‐0007993 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACROY, MATTHEW R
206 JAVIER DRIVE
DEL RIO, TX 78840                                     P‐0018789 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACROY, PATRICK M
60 NOYES ST
PORTLAND, ME 04103                                    P‐0022527 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACUIXTLE, JULIO
81286 CALLE HERMOSA
INDIO, CA 92201                                       P‐0038771 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MACUIXTLE, JULIO
81286 CALLE HERMOSA
INDIO, CA 92201                                       P‐0038867 12/11/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MACUIXTLE, JULIO
81286 CALLE HERMOSA
INDIO, CA 92201                                       P‐0038878 12/11/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MACUIXTLE, JULIO
81286 CALLE HERMOSA
INDIO, CA 92201                                       P‐0039289 12/12/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
MADCHE, TERRY L
3000 NW ALEXANDRIA CT
SILVERDALE, WA 98383                                  P‐0034105 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2017 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 181 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MADDEN, ANGELA DIONNE
3200 CATHLINDA DRIVE
WINFIELD, KS 67156                                   1625    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MADDEN, BARBARA J
4808 LONGWATER WAY
TAMPA, FL 33615                                    P‐0006387 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDEN, CHRISTOPHER
46 WESTCOTT RD
HOPEDALE, MA 01747                                 P‐0027608 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDEN, ESTHER R
3386 NORTHMOOR AVE
MEMPHIS, TN 38128                                  P‐0029362 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDEN, KATRINA M
5645 S FOREST PARK DR
HALES CORNERS, WI 53130                            P‐0013930 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDEN, LARRY G
4609 AUTUMN WAY
RIDGECREST, CA 93555                               P‐0021560 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDEN, MICHAEL J
737 CURDYS COVE LP. #9
HAMILTON, MT 59840                                 P‐0015183 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDEN, MICHAEL J
737 CURDYS COVE LP. #9
HAMILTON, MT 59840                                 P‐0017172 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDEN, ROBIN L
106 CROSSVINE WAY
SIMPSONVILLE, SC 29680                             P‐0003162 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDEN, TOM H
10141 3RD STREET N.E.
BLAINE, MN 55434                                   P‐0018808 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDEROM, MICHAEL J
8609 W 145TH STREET
ORLAND PARK, IL 60462                              P‐0052218 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDOX, ALLEN P
21119 BUCODA HWY SE
CENTRAILIA, WA 98531                               P‐0055101 1/18/2018     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
MADDOX, MARISA D
7024 95TH ST
LUBBOCK, TX 79424                                  P‐0039819 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDOX, THOMAS D
1575 EUCLID AVE APT 301
MIAMI BEACH, FL 33139                              P‐0002741 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDOX, TIMOTHY A
1572 VIRGINIA ST E.
CHARLESTON, WV 25311                                 395     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MADDOX, VICKI L
P.O. BOX 10351
TAMPA, FL 33679                                    P‐0025173 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDOX, WANDA G
7232 WEST LAKELAND DRIVE
PANAMA CITY, FL 32404                              P‐0000501 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADDRA, SHARON C
2761 SOUTH SPOTSWOOD TRAIL
LOUISA, VA 23093                                   P‐0011526 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2018 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 182 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MADER, DAVID R
123 CENTERSTREET
RIDGWAY, PA 15853                                    P‐0049519 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADER, RICHARD P
1012 HILTONWOOD BLVD.
CASTALIAN SPRING, TN 37031                           P‐0036061 12/4/2017     TK Holdings Inc., et al.                      $410.60                                                                                       $410.60
MADERA, NICOLE R
12549 W PALO BREA LANE
PEORIA, AZ 85383                                     P‐0008284 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADESON, JAKE T
6051 OVERBROOK AVENUE
UNIT 1724
PHILADELPHIA, PA 19131                               P‐0018156 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADEY, MATTHEW
107 COLUMBIA ST. NW
POPLAR GROVE, IL 61065                               P‐0008641 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADI, HAMID
2401 PILSLEY ROAD
APEX, NC 27539                                       P‐0002251 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADIGAN, DOMINIC P
2301 LOGAN STREET
N. CHESTERFIELD, VA 23235                            P‐0022555 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADIGAN, JAMES M
13292 KIBBINGS ROAD
SAN DIEGO, CA 92130                                  P‐0050707 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADISON, JAMES M
26185 NOVAK AVE
LINDSTROM, MN 55045                                  P‐0025435 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADISON, LAQUANDA A
PO BOX 11054
MILWAUKEE, WI 53211                                  P‐0009862 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADISON, SCOT A
720 ASHFORD PKWY
ATLANTA, GA 30338                                    P‐0039064 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADKIN, TERESA L
NO ADDRESS PROVIDED
                                                     P‐0017301 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADNANI, SURAJ
175 MANNING AVE
RIVER EDGE, NJ 07661                                 P‐0035245 12/3/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MADNANI, SURAJ
175 MANNING AVE
RIVER EDGE, NJ 07661                                 P‐0035249 12/3/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MADOCHICK, THERESA
224 N BROAD ST
WEST HAZLETON, PA 18202                              P‐0012113 11/1/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
MADOCHICK, THERESA
224 N BROAD ST
WEST HAZLETON, PA 18202                              P‐0012124 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADORE, JONATHAN R
80 NOTTINGHAM CIRCLE
CLAYTON, CA 94517                                    P‐0012806 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADRID, CHRISTINA
1908 S. TUXEDO AVE
STOCKTON, CA 95204                                   P‐0017897 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2019 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 183 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MADRID, CHRISTINA
1908 S. TUXEDO AVE
STOCKTON, CA 95204                                  P‐0033188 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADRID, MARTA A
13910 SWISS HILL DRIVE
HOUSTON                                             P‐0005906 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADRIGAL, CANDIDA R
PO BOX 474
LEOLA PA 17540
LEOLA, PA 1754                                      P‐0049990 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADRIL, CHRISTOPHER L
18425 93RD STREET SOUTHEAST
SNOHOMISH, WA 98290                                 P‐0043180 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADRIL, CHRISTY L
18425 93RD STREET SOUTHEAST
SNOHOMISH, WA 98290                                 P‐0043070 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADRONA, JOY L
517 CHEYENNE AVE. #3
MILES CITY, MT 59301‐3927                           P‐0030906 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADSEN, DENNIS R
3153 BALBOA PLACE
MELBOURNE, FL 32940                                 P‐0024587 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADSEN, DENNIS R
3153 BALBOA PLACE
MELBOURNE, FL 32940                                 P‐0029351 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADSEN, LARRY J
1215 N. EL PASO DR.
DERBY, KS 67037‐2703                                P‐0012339 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADSEN, STEPHEN H
639 GEORGIA AVE
PALO ALTO, CA 94306                                 P‐0018032 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADSEN, TAMI
8737 CASTLE RIDGE AVENUE
LAS VEGAS, NV 89129                                 P‐0048795 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADSON, JENNIFER A
1337 WEST 570 NORTH
PROVO, UT 84601                                     P‐0051652 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADSON, MICHAEL
27412 COUNTY ROAD 6
WESTBROOK, MN 56183                                 P‐0048110 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MADUKA, BENJAMIN O.
2625 SOUTHLAWN DR. N.
MAPLEWOOD, MN 55109                                   1640    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MADYUN SR., MARZUQ
3542 NORTH 2ND STREET
MILWAUKEE, WI 53212                                 P‐0056232 1/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAEGER, CHRISTOPHER G
8110 FOREST PARK DRIVE
PARKVILLE, MO 64152                                 P‐0024106 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAENLE, JAMES I
1891 BROOKWOOD LN.
TEMPERANCE, MI 48182‐9426                           P‐0012286 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAENZA , PATRICE A
510 LAKEWOOD BLVD
PARK FOREST, IL 60466                               P‐0025214 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2020 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 184 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MAENZA, PATRICE A
510 LAKEWOOD BLVD
PARK FOREST, IL 60466                                P‐0006837 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAENZA, PATRICE A
510 LAKEWOOD BLVD.
PARK FOREST, IL 60466                                P‐0058024   7/2/2018     TK Holdings Inc., et al.                    $13,400.00                                                                                   $13,400.00
MAES, CATHERINE
10515 LIGHTHOUSE POINTE
SOUTH LYON, MI 48178                                 P‐0053397 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAES, CATHERINE
10515 LIGHTHOUSE POINTE
SOUTH LYON, MI 48178                                 P‐0054194   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAETZOLD, MARK H
3620 SOUTH OAK CIRCLE
ST CLOUD, MN 56301                                   P‐0012452 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGANN, CLAUDIA M
425 EAST SAN FRANCISICO AVE.
WILLITS, CA 95490                                    P‐0014866 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGAR, JENIFER A
1501 SE 13TH ST.
MOORE, OK 73160                                      P‐0000104 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGARGAL, ARLENE
16 PATTERSON AVE
NORRISTOWN, PA 19401                                 P‐0042767 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGARICK, JOSHUA F
750 PORT ST.
APT. 1531
ALEXANDRIA, VA 22314                                 P‐0035102 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGBALON, REY F
516 7TH AVENUE
LINDENWOLD, NJ 08021                                 P‐0024376 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGDA, WOJCIECH
613 GRANDVIEW AVE #1D
RIDGEWOOD, NY 11385                                  P‐0004477 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGEE, RONALD E
500 WALL BLVD
APT 236
GRETNA, LA 70056                                     P‐0016574 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGGIO, NEERIA
28160 MCBEAN PKWY
UNIT 24203
VALENCIA, CA 91354                                     3882      12/6/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
MAGGIO, RICHARD S
6 GRETA DRIVE
DANBURY, CT 06810                                    P‐0019160 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGHIRANG, PAULINE
4412 S WARSAW ST
SEATTLE, WA 98118                                    P‐0055759 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGHSOUDLOU, PEYMAN
2 SLEEPY HOLLOW CT
NORTH CALDWELL, NJ 07006                             P‐0005920 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGIER, CAROLYN
15 LYNN COURT
HILLSBOROUGH, NJ 08844                               P‐0024800 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2021 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 185 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MAGIER, SHELDON
810 PALM SPRINGS DRIVE
ALTAMONTE SPRING, FL 32701                         P‐0025686 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGIERA, JULIE E
3211 W. LE MOYNE ST.
UNIT 3
CHICAGO, IL 60651                                  P‐0016593 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGIERA, SUSAN L
1225 OAK HILL RD.
UNIT A
LAKE BARRINGTON, IL 60010                          P‐0006333 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGILL SR, PATRICK J
6358 HWY 166
DOUGLASVILLE, GA 30135                             P‐0053177 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGILL, AMY
3540 WALSH LANE
HUNTINGDON VALLE, PA 19006                         P‐0010509 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGILL, JONATHAN
3540 WALSH LANE
HUNTINGDON VALLE, PA 19006                         P‐0010501 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGILL, WILLIAM H
85 SAUNDERS LANE
RIDGEFIELD, CT 06877                               P‐0037959 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGISTRO, JOHN
4311 CARY ST. RD.
RICHMOND, VA 23221                                 P‐0007712 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGLIERE, ANN E
9470 PEACE WAY UNIT 244
LAS VEGAS, NV 89147                                P‐0002279 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGLIO AND COMPANY
SAM MAGLIO
4287 N PORT WASHINGTON ROAD
GLENDALE, WI 53212                                 P‐0009257 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGLIO, SAM
PO BOX 170676
MILWAUKEE, WI 53217                                P‐0009130 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGMA AIR CONDITIONING
BELANI, VINAY
1333 MEADOWBROOK DRIVE
WEST PALM BEACH, FL 33417                          P‐0001960 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGNANI, JOHN P
P.O. BOX 145
CARLE PLACE, NY 11514                              P‐0044496 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGNANI, JOHN P
P.O. BOX 145
CARLE PLACE, NY 11514                              P‐0044604 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGNER, MICK E
1219 26TH AVENUE
ROCK ISLAND, IL 61201                              P‐0011465 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGNOTTI, GARY J
7 HITCHING POST DR
WALLINGFORD, CT 06492                              P‐0007170 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGNUS, RUTH M
139 STONEGATE DR.
FREDERICK, MD 21702                                P‐0005403 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2022 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 186 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MAGOS, LAURIE B
2465 SUMMERHILL LANE
FALLBROOK, CA 92028                                P‐0033245 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGOS, LAURIE B
2465 SUMMERHILL LANE
FALLBROOK, CA 92028                                P‐0033269 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGOUIRK, SANDRA EVELYEEN
P O BOX 305
ATHENS, TX 75751                                     2478    11/11/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
MAGRANN, MICHAEL P
NO ADDRESS PROVIDED
                                                   P‐0048568 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGRANN, MICHAEL P
NO ADDRESS PROVIDED
                                                   P‐0048756 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGSARILI, ANTONIO J
632 ‐ 151ST PL NE
BELLEVUE, WA 98007‐4842                            P‐0046429 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGUIRE, ANTHONY
2920 CENTER ST
PO BOX 474
SPRINGTOWN, PA 18081                               P‐0019746 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAGWOOD, JOYCE R
527 OLD MACCUMBER STATION ROA
UNIT 319
WILMINGTON, NC 28405                               P‐0001884 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHADY, DOROTHY M
28 THOMPSON LN
MILLERSTOWN, PA 17062                              P‐0028148 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAFFEY, DAVID W
3120 NE HICKORY RIDGE AVENUE
JENSEN BEACH, FL 34957                             P‐0003650 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAJAN, ASHISH
758 E NEW ENGLAND DR
SANDY, UT 84094                                    P‐0004790 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAJAN, SANJOY
950 MASSACHUSETTS AVE
APT 613
CAMBRIDGE, MA 02139                                P‐0043938 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALINGAM, R
415 NE 92ND STREET
SEATTLE, WA 98115                                  P‐0034418 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALINGAM, R
415 NE 92ND STREET
SEATTLE, WA 98115                                  P‐0039813 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALINGAM, R.
415 NE 92ND STREET
SEATTLE, WA 98115                                  P‐0039798 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALINGAM, R.
415 NE 92ND STREET
SEATTLE, WA 98115                                  P‐0039799 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALSKY, VICTORIA M
28 COLLINS DRIVE
HILLSBOROUGH, NJ 08844                             P‐0057671 3/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2023 of 3674
                                            Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 187 of 1837
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
MAHALSKY, VICTORIA M
28 COLLINS DRIVE
HILLSBOROUGH, NJ 08844                           P‐0057672 3/13/2018     TK Holdings Inc., et al.                      $400.00                                                                                       $400.00
MAHALSKY, VICTORIA M
28 COLLINS DRIVE
HILLSBOROUGH, NJ 08844                           P‐0057673 3/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALSKY, VICTORIA M
28 COLLINS DRIVE
HILLSBOROUGH, NJ 08844                           P‐0057675 3/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALSKY, VICTORIA M
28 COLLINS DRIVE
HILLSBOROUGH, NJ 00844                           P‐0057676 3/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHALSKY, VICTORIA M
28 COLLINS DRIVE
HILLSBOROUGH, NJ 08844                           P‐0057679 3/13/2018     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
MAHAMANE CHAMSON, AMADOU R
2015 74TH ST 2R
BROOKLYN, NY 11204                               P‐0007963 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAN, DENNIS K
220 SW WOODLAWN AVE.
TOPEKA, KS 66606                                 P‐0055916 1/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAN, DENNIS K
220 SW WOODLAWN AVE
TOPEKA, KS 66606                                 P‐0055920 1/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAN, DENNIS K
220 SW WOODLAWN AVE.
TOPEKA, KS 66606                                 P‐0055923 1/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAN, JEAN K
296 APACHE PLUME STREET
BRIGHTON, CO 80601                               P‐0050615 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAN, KATHERINE
708B CASTILE CT.
HENRICO, VA 23238                                P‐0008847 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAN, VIRGINIA F
VIRGINIA F. MAHAN
3115 WROXTON ROAD
HOUSTON, TX 77005                                P‐0005021 10/26/2017    TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
MAHAN, VIRGINIA F.
3115 WROXTON ROAD
HOUSTON, TX 77005                                  640     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MAHAR, LETHA D
25034 235TH COURT SE
MAPLE VALLEY, WA 98038                           P‐0044065 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MAHAR, MELISSA M
88 DAVIS AVE
WATERFORD, NY 12188                              P‐0055790 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHAR, MELISSA M
88 DAVIS AVE
WATERFORD, NY 12188                              P‐0055807 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHARAJ, DIPTY
2487 LEGACY DR.,
AURORA, IL 60502                                 P‐0041240 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHE, RICHARD A
6532 PRADERA AVENUE
SAN BERNARDINO, CA 92404                         P‐0030172 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                      Page 2024 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 188 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MAHER, BARRY E
9312 RESERVE DRIVE
CORONA, CA 92883                                    P‐0022806 11/11/2017    TK Holdings Inc., et al.                      $990.00                                                                                       $990.00
MAHER, DAVID A
2540 GLEN GREEN ST
LOS ANGELES, CA 90068                               P‐0054510 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHER, DENNIS L
6014 BARTON RD
NORTH OLMSTED, OH 44070                             P‐0006936 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHER, GREGORY G
44 GRAND STREET
CROTON ON HUDSON, NY 10520                          P‐0022956 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHER, JOHN H
408 PLEASANTVILLE COURT
LANOKA HARBOR, NJ 08734                             P‐0033788 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHER, KEVIN
47 CHRISTIAN ST
OXFORD, CT 06478                                    P‐0018281 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHER, TERRENCE P
2218 PUFFIN PLACE
FAYETTEVILLE, NC 28306                              P‐0000665 10/20/2017    TK Holdings Inc., et al.                     $3,300.00                                                                                    $3,300.00
MAHER, TIMOTHY P
5900 STONE BEND LANE
FLOWER MOUND, TX 75028                              P‐0020039 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHESHRI, JAGDISH C
827 STEVENS CREEK LANE
RICHMOND, TX 77469                                  P‐0002710 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHLER, LAURIE B
290 EAST MIDDLE PATENT ROAD
BEDFORD, NY 10506                                   P‐0003383 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHLUM, ROBIN D
201 LAKE STREET
HOLMEN, WI 54636                                    P‐0041211 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHMOUD, RAMY
18 MOORES GROVE CT
SKILLMAN, NJ 08558                                  P‐0027639 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHMOUD, RAMY
18 MOORES GROVE CT
SKILLMAN, NJ 08558                                  P‐0027856 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHOLIC, TERRY A
6307 OAK POINT ESTATES
LORAIN, OH 44053                                    P‐0005560 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHON, ROBERT M
175 SPRUCE LAKE DRIVE
MILFORD, PA 18337                                   P‐0041056 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHONE, RODNEY K
11112 208TH ST CT E
GRAHAM, WA 98338                                    P‐0024543 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHONEY, BRIAN T
550 UNION BRIDGE RD
UNION BRIDGE, MD 21791                              P‐0023835 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAHONEY, ELOISA S
2190 HIDDEN POND RD
LAFAYETTE, CA 94549                                 P‐0027452 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2025 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 189 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MAHONEY, JOSHUA M
5301 ARTHUR STREET
HOLLYWOOD, FL 33021                                 P‐0044183 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHONEY, MICHAEL C
3436 SUTTON COURT
ST CHARLES, MO 63301                                P‐0005863 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHONEY, MICHAEL C
3436 SUTTON COURT
ST CHARLES, MO 63301                                P‐0005875 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHONEY, MICHAEL C
3436 SUTTON COURT
ST CHARLES, MO 63301                                P‐0005879 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHONEY, MITCHELL S
5900 W ROWLAND AVE
LITTLETON, CO 80128                                 P‐0016034 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHONEY, RICHARD D
4708 LONDONBERRY DR
SANTA ROSA, CA 95403                                P‐0030126 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHONEY, ROBERTA B
24037 SW NAUTILUS BLVD
DUNNELLON, FL 34431                                 P‐0018258 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHONEY, ROBERTA BOMBONATO
24037 SW NAUTILUS BLVD
DUNNELLON, FL 34431                                   2106    11/7/2017        TK Holdings Inc.                                                                    $0.00               $0.00                               $0.00
MAHONEY, ROGER E
2009 BOWLING GREEN STREET
DENTON, TX 76201‐1709                               P‐0029193 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHONEY, SCOTT E
9 ASSABET HILL CIRCLE
NORTHBOROUGH, MA 01532‐1870                         P‐0005594 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHONEY, STEPHANIE
544 STATE ROAD 559
AUBURNDALE, FL 33823                                P‐0053308 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHONEY, TIM R
PO BOX 1544
AUARIN, TX 78767                                    P‐0000851 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHONEY, WINOM J
7301 N FM 620
STE 155, (#147)
AUSTIN, TX 78726                                    P‐0008093 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHOOD, ROBERT W
10 HEATHER LANE
JOHNSTOWN, PA 15904                                 P‐0039705 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHSHIGIAN, MICHAEL
202 S HOLLISTON AVE, UNIT 301
PASADENA, CA 91106                                  P‐0025922 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHTANI, HIROO M
61‐45 98TH STREET
APT 7 M
REGO PARK, NY 11374                                 P‐0006058 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHTANI, HIROO M
61‐45 98TH STREET
APT 7 M
REGO PARK, NY 11374                                 P‐0057308 2/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 2026 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 190 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
MAHTANI, HIROO M
61‐45 98TH STREET
APT 7 M
REGO PARK, NY 11374                                  P‐0057495 2/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAHU, CHARLENE R
162 DANDYVIEW DRIVE
LOWER BURRELL, PA 15068                              P‐0032256 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAI, HAOMING
1316 DATE AVE
ALHAMBRA, CA 91803                                   P‐0022270 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAI, IVAN
7256 LARAMIE AVE
LAS VEGAS, NV 89113                                  P‐0000459 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAICAS, KELSEY L
15136 KIMBALL STREET
HESPERIA, CA 92345                                   P‐0048814 12/27/2017    TK Holdings Inc., et al.                      $600.00                                                                                        $600.00
MAIDER, RICHARD
1 CHELTENHAM PLACE
CLIFTON PARK, NY 12065                               P‐0018527 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAIDER, RICHARD C
1 CHELTENHAM PLACE
CLIFTON PARK, NY 12065                               P‐0021918 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAIER, TINA R
2301 ROBE MENZEL RD.
GRANITE FALLS, WA 98252                              P‐0030709 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAIER, WILLIAM J
95 WEDGEWOOD DRIVE
PENFIELD, NY 14526                                   P‐0011073 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAIER, WILLIAM J
18380 MILWAUKEE AVE
BROOKFIELD, WI 53045‐3407                            P‐0048492 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAIETTA, ROBERT J
3018 DENALI WAY
ROCK HILL, SC 29732                                  P‐0010109 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAILHOIT, ROBERT F
4420 EAST KINGS POINT CIRCLE
ATLANTA, GA 30338                                    P‐0003749 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAILHOIT, ROBERT F
4420 EAST KINGS POINT CIRCLE
ATLANTA, GA 30338                                    P‐0003750 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAILMAN, DEBRA G
14207 SE 45TH PLACE
BELLEVUE, WA 98006                                   P‐0028358 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAILO, TANYA
NO ADDRESS PROVIDED
                                                     P‐0014800 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAIMON, EDEN
20221 GILMORE ST.
WINNETKA, CA 91306                                   P‐0040870 12/15/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                     $4,000.00
MAIMON, ELIOR
5202 LUBAO AVE
WOODLAND HILLS, CA 91364                               2585    11/15/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
MAIMON, ORIT BRIDGETTE
5202 LUBAO AVE.
WOODLAND HILLS, CA 91364                               2591    11/15/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00

                                                                                          Page 2027 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 191 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MAIMONE, MARIA G
129 WHITEWOOD DRIVE
ROCKY HILL, CT 06067                                P‐0003854 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAIN, MARK
2524 NASSAU LN
FORT LAUDERDALE, FL 33312                           P‐0000881 10/20/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MAIN, TIMOTHY J
1 MONARCH TRACE CT, #207
CHESTERFIELD, MO 63017                              P‐0037671 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAINO, CHRISTOPHER J
11026 NEWFIELD DR
FORT MILL, SC 29707                                 P‐0013412 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAINS, DAWN M
1121 TRUDY CT.
LEBANON, OH 45036                                   P‐0012335 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAIRE, JULIANA
822 BENTLEY GREEN CIRCLE
WINTER SPRINGS, FL 32708                            P‐0026728 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAIRS, ADRIAN B
2605 VIA DEL REY
FERNANDINA BEACH, FL 32034                          P‐0036084 12/5/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
MAISEL, JANICE K
3936 HERON RIDGE LANE
WESTON, FL 33331                                    P‐0001029 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAISEL, RICHARD N
3936 HERON RIDGE LANE
WESTON, FL 33331                                    P‐0001035 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAITLEN, JAMES L
881 HILLTOP DRIVE
MINERAL WELLS, TX 76067                             P‐0012858 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAITLEN, JAMES L
881 HILLTOP DRIVE
MINERAL WELLS, TX 76067                             P‐0025694 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAITRA, SANCHITA
43 GREENVIEW TERRACE
MIDDLETOWN, CT 06457                                P‐0029635 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAIWANDI, AHMAD W
7300 WESTWIND COURT
BOWIE, MD 20715                                     P‐0038413 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAIWANDI, AHMAD W
7300 WESTWIND COURT
BOWIE, MD 20715                                     P‐0038438 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAIWANDI, AHMAD W
7300 WESTWIND COURT
BOWIE, MD 20715                                     P‐0038476 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAIWANDI, SPOZHMAI W
7300 WESTWIND COURT
BOWIE, MD 20715                                     P‐0038431 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAJ, TOMAS
1906 ST‐FRANCIS WAY
SAN CARLOS, CA 94070                                P‐0053954   1/4/2018    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MAJDA SR., THOMAS
10839 ANTRILL DR.
ST. LOUIS, MO 63123                                 P‐0006760 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2028 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 192 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MAJESKI, PHILIP
700 SCRUBGRASS ROAD
PITTSBURGH, PA 15243                                P‐0016023 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAJESKIE, MATTHEW R
702 HERNDON DR. APT. 202
MADISON, WI 53718                                   P‐0046078 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAJID, MICHAEL N
28326 LOMO DRIVE
RANCHO PALOS VER, CA 90275                          P‐0029795 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAJOFSKY, PAULA D
11 ARLINGTON ROAD
BORDENTOWN, NJ 08505‐2501                           P‐0025988 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAJOR, JENNIFER T
1030 CREEKSTONE LANE
BISHOP, GA 30621                                    P‐0045543 12/23/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MAJOR, LORA P
340 SAMHILL DOGLEG RD
LESLIE, GA 31764                                    P‐0041566 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAJOR, LORA P
340 SAMHILL DOGLEG RD
LESLIE, GA 31764                                    P‐0041728 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAJORS, JEFFREY B
P.O.BOX 50632
JACKSONVILLE BCH, FL 32240                          P‐0049665 12/27/2017    TK Holdings Inc., et al.                     $8,500.00                                                                                    $8,500.00
MAJORS, SAMUEL A
408 CLAYMILLE CT.
NASHVILLE, TN 37207                                 P‐0051819 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAK, DARRELL
387 MAGOTHY RD
SEVERNA PARK, MD 21146                              P‐0043514 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAK, MARIE A
387 MAGOTHY RD
SEVERNA PARK, MD 21146                              P‐0043613 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAK, PAUL
7608 LAKE GLEN DR
GLENN DALE, MD 20769                                P‐0021079 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKA, SHANTHVEER
130 DESCANSO DR
UNIT 290
SAN JOSE, CA 95134                                  P‐0028739 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKARYAN, SHUSHANIK
4321 LOS FELIZ BLVD APT 206
LOS ANGELES, CA 90027                                 2290    11/11/2017       TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
MAKDA, MOHAMMED
14311 CASTLEMAINE CT
SUGAR LAND, TX 77498                                P‐0040838 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKE, BARRY J
240 SOUTH MADISON STREET
DENVER, CO 80209                                    P‐0049402 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKHANSA, HIMANSHU
2 LARKSPUR LANE
STREAMWOOD, IL 60107                                P‐0047207 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKI, ANTHONY C
1800 WASHINGTON AVE S APT 216
MINNEAPOLIS, MN 55454‐2017                          P‐0029980 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2029 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 193 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MAKOROFF, OWEN S
3900 JOANNE DRIVE
GLENVIEW, IL 60026                                  P‐0016105 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKOSKY, GREGORY M
26 THE MEAD
HOUSTON, DE 19954                                   P‐0038834 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKOWSKI, GERALD J
12 HUERTA COURT
ROSWELL, NM 88201                                   P‐0044592 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKOWSKI, JUSTIN C
24601 PENN ST.
DEARBORN, MI 48124                                  P‐0036721 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAKRIS, DEBRA
7 MARC DRIVE
WANTAGE, NJ 07461                                     3353      11/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MAKRIS, PETER L
936 HUNTINGTON DRIVE
FISHKILL, NY 12524                                  P‐0004175 10/25/2017      TK Holdings Inc., et al.                     $5,600.00                                                                                    $5,600.00
MALACHOWSKI, DAVID T
2054 N. THORNTON RD.
SPC. 192
CASA GRANDE, AZ 85122                               P‐0002918 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALAFRONTE, MARION Z
204 SKYVIEW DRIVE
CROMWELL, CT 06416                                  P‐0053517    1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALAGON, GONZALO
28 SW 132 ND STREET
OKLAHOMA CITY, OK 73170                             P‐0000791 10/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALAGON, GONZALO
28 SW 132 ND STREET
OKLAHOMA CITY, OK 73170                             P‐0000821 10/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALAK, JOHN P
1923 ARROWHEAD RD
NOLITTLE ROCK, AR 72118                             P‐0045707 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALAK, JOHN P
1923 ARROWHEAD
NO LITTLE ROCK, AR 72118                            P‐0051107 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALAM, LOURDES V
19972 TRACY COURT
CANYON COUNTRY, CA 91351‐4822                       P‐0016430 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALARZ, RICHARD C
3281 BELMONT GLEN DR
MARIETTA, GA 30067                                  P‐0033090 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALARZ, RICHARD C
3281 BELMONT GLEN DR
MARIETTA, GA 30067                                  P‐0033094 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALASPINA, CHRISTINE M
153 MINE ROAD TRLR 82
HIGHLAND FALLS, NY 10928                            P‐0055452 1/21/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALAVE, MARISOL
62 COTTONWOOD ROAD
NEWINGTON, CT 06111                                 P‐0050867 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALCHAR, VICTORIA
292 NEW LONDON AVE
WEST WARWICK, RI 02893                                3997      12/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                           Page 2030 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 194 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MALCHAR, VICTORIA
292 NEW LONDON AVE
WEST WARWICK, RI 02893                               4050      12/14/2017       TK Holdings Inc.                         $22,472.63                                                                                   $22,472.63
MALCHIK, LARISA Z
216 LADERA PLAZA
UNION CITY, CA 94587                               P‐0038244 12/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALCIC, DAN R
1058 HIRSCH BLVD.
CALUMET CITY, IL 60409                             P‐0006429 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALCOLM, SHERI A
11265 POND CYPRESS ST
FORT MYERS, FL 33913                               P‐0001065 10/21/2017      TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
MALDONADO NURSERY & LANDSCAPING INC.
FRANK SPROUT
16348 NACODOCHES ROAD
SAN ANTONIO, TX 78247                                1196      10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MALDONADO, ADELE L
1148 LUNDY RD
NEWMAN, CA 95360                                   P‐0044704 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, EDWARD
12108 TIMBER ARCH LANE
MANOR, TX 78653                                    P‐0050616 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, ELBIRA
23640 LAKE DR
QUAIL VALLEY, CA 92587                             P‐0052295 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, MELVIN A
217 WINTER SET DRIVE
SPRINGFIELD, MA 01129                              P‐0033717 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, MELVIN A
217 WINTER SET DRIVE
SPRINGFIT, MA 01129                                P‐0033722 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, RODRIGO
14165 SARANAC DR
WHITTIER, CA 90604                                 P‐0042596 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, THOMAS P
10307 GOLDEN MEADOW DR APT A
AUSTIN, TX 78758                                   P‐0057015    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, THOMAS P
10307 GOLDEN MEADOW DR APT A
AUSTIM, TX 78758                                   P‐0057017    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, THOMAS PATRICK
8071 N LAMAR BLVD #281
AUSTIN, TX 78753                                     4824       2/8/2018        TK Holdings Inc.                         $19,796.77                                                                                   $19,796.77
MALDONADO, YASMIN
14010 VANOWEN ST APT 203
VAN NUYS, CA 91405                                 P‐0045373 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONADO, YASMIN
14010 VANOWEN ST APT #203
VAN NUYS, CA 91405                                 P‐0054674 1/14/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALDONATO, LINDA
1203 SELMA ST
MOBILE, AL 36604                                   P‐0006337 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALEC, ANDREW D
3223 WATERMARKE PLACE
IRVINE, CA 92612                                   P‐0020354 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 2031 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 195 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MALEK, MAGED K
3682 CASITAS DRIVE
JACKSONVILLE, FL 32224                              P‐0033554 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALEK, SARA A
206 JAVIER DRIVE
DEL RIO, TX 78840                                   P‐0014654 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALEKI, GHAZALEH
118 PEACH TREE AVENUE
VACAVILLE, CA 95688                                 P‐0054025    1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALEKZADEH, MARYAM
2685 S. DAYTON WAY #283
DENVER, CO 80231                                    P‐0018468 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALENSKI, THOMAS D
6 BAYOU CT
MIDDLE RIVER, MD 21220                              P‐0057908 4/30/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALESPIN, DAVID
576 WILDWOOD WAY
SAN FRANCISCO, CA 94112                               2324      11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MALETTA, PETER C.
DUFFY & DUFFY, PLLC
1370 RXR PLAZA
UNIONDALE, NY 11556                                   3381      11/24/2017       TK Holdings Inc.                        $250,000.00                                                                                  $250,000.00
MALHOTRA, ASHOK K
317 HEREDIA CT
SAN JOSE, CA 95116                                  P‐0053925    1/4/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MALIK, ALYSSA E
2146 CALDWELL ST
CONWAY, AR 72034                                    P‐0011091 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALIK, ASMA
217 LAUREL GROVE LANE
SAN JOSE, CA 95126                                  P‐0054390 1/11/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALIK, GAYLE Y
11102 W. COOPER DRIVE
LITTLETON, CO 80127‐5842                            P‐0009370 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALIKOWSKI, CHRISTINE
2070 MAPLE AVENUE, #F
COSTA MESA, CA 92627                                P‐0041644 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALINOSKI, STEPHEN A
4505 LITTLE RIDGE DRIVE
BIRMINGHAM, AL 35242                                P‐0030047 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALINOSKI, STEPHEN A
4505 LITTLE RIDGE DRIVE
BIRMINGHAM, AL 35242                                P‐0030050 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALINOSKI, STEPHEN A
4505 LITTLE RIDGE DRIVE
BIRMINGHAM, AL 35242                                P‐0030051 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALINOWSKI, ALLISON M
6531 BANNER LAKE CIRCLE
APT. 16303
ORLANDO, FL 32821                                   P‐0023182 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALINOWSKI, JOSEPH M
720 THE STRAND
HERMOSA BEACH, CA 90254                             P‐0016493 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALINOWSKI, KAREN E
720 THE STRAND
HERMOSA BEACH, CA 90254                             P‐0016471 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2032 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 196 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MALINOWSKI, MICHAEL M
262 MORRIS AVE SE
GRAND RAPIDS, MI 49503                               P‐0049750 12/27/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MALINOWSKI, RICHARD A
2157 NE 20TH AVENUE
WILTON MANORS, FL 33305                              P‐0017747 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALITSKY, WENDY L
417 GRANGE RD
ALLENTOWN, PA 18106                                  P‐0046355 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLA, KASI VISWANADH
7314 PARKRIDGE BLVD, APT 43
IRVING, TX 75063                                       887     10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MALLABO, REGINO B
213 SORRENTO ROAD
KISSIMMEE, FL 34759                                  P‐0021973 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLACE, FREDERICK D
5100 RIDGEWOOD ROAD
WILLITS, CA 95490‐7751                               P‐0017882 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLANEY, THOMAS M
495 FAIRVIEW AVE.
BRADLEY, IL                                          P‐0005668 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLARD, LASHUNDA
140 WICHITA DR
JACKSON, MS 39209                                    P‐0012781 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLARD, RAYMOND
2270 TOWNSEND RD.
NORTH CHARLESTON, SC 29406                           P‐0009857 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLE, WILLIAM R
476 HARTFORD DRIVE
NUTLEY, NJ 07110‐3944                                P‐0027349 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLER, SUSAN D
61‐12 77TH PLACE
MIDDLE VILLAGE, NY 11379                             P‐0003760 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLERY, TONI O
1705 BRI ANNA DRIVE
NEW IBERIA, LA 70560                                 P‐0024571 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLERY, TONI O
1705 BRI ANNA DRIVE
NEW IBERIA, LA 70560                                 P‐0024574 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLES, DEIDRE A
2894 E ALOE PL
CHANDLER, AZ 85286                                   P‐0006599 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLETT, EDDIE
5635 SCHAFER RD.
LANSING, MI 48911                                      1466    11/1/2017        TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
MALLETTE, GEORGE E
2410 MAMIE LANE
VANCLEAVE, MS                                        P‐0051973 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLETTE, JAMES R
6309 QUEEN JANE ST
CORPUS CHRISTI, TX 78414                             P‐0050926 12/27/2017    TK Holdings Inc., et al.                        $20.00                                                                                       $20.00
MALLEY, MARK
242 SOUTH STREET
PLYMOUTH, CT 06782                                   P‐0036119 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2033 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 197 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MALLEY, MARK
242 SOUTH STREET
PLYMOUTH, CT 06782                                   P‐0036122 12/5/2017     TK Holdings Inc., et al.                     $4,400.00                                                                                    $4,400.00
MALLI, KAUSHIK J
9708 MCKENNA DR
ELK GROVE, CA 95757                                  P‐0033909 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLI, SWATI K
9708 MCKENNA DR
ELK GROVE, CA 95757                                  P‐0033906 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLON, MICHAEL J
3603 NORMANDY RTD
HUTCHINSON, KS 67502‐2993                            P‐0014090 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLORY, DEBRA L
8515 BOULEVARD 26
APT 2112
N RICHLAND HILLS, TX 76180                           P‐0045737 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLORY, DWAYNE
1439 TUFFNELL DR
LA VERGNE, TN 37086                                  P‐0022649 11/11/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MALLORY, DWAYNE
1439 TUFFNELL DR
LA VERGNE, TN 37086                                  P‐0022655 11/11/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MALLORY, EMMANUEL
168 OLD STAGE ROAD
ALBRIGHTSVILLE, PA 18210                             P‐0028550 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLORY, JUSTIN R
4204 GLEN RD
LAKELAND, FL 33810                                   P‐0029170 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLORY, RENEE
68285 BEEBE ROAD
NILES, MI 49120                                      P‐0019578 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLORY, RENEE
68285 BEEBE ROAD
NILES, MI 49120                                      P‐0027361 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLOTT, LINDA M
904 POWHATAN COURT NE
LEESBURG, VA 20176                                   P‐0032851 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLOY, MARQUIS L
2029 CENTURY PARK EAST
SUITE 1750
LOS ANGELES, CA 90067                                P‐0040946 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLOY, MARY N
11435 SPERRY RD.
CHESTERLAND, OH 44026                                P‐0040267 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLOY, MARY N
11435 SPERRY RD.
CHESTERLAND, OH 44026                                P‐0044424 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALLOY, STEPHAN P
1001 MARY CIRCLE
HUNTINGTOWN, MD 20639                                P‐0007125 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALM, LINDA G
LINDA G. MALM
5455 KIRKWOOD DRIVE, NO. C‐7
CONCORD, CA 94521                                    P‐0028132 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2034 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 198 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MALMQUIST, KATHLEEN M
965 STANWIX ROAD
EAGAN, MN 55123                                    P‐0010998 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALMSTEN, DAVID
20 LAKESIDE PL W
PALM COAST, FL 32137                               P‐0022222 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALNAR, ROBERT J
805 SHUMARD PEAK RD.
GEORGETOWN, TX 78633                               P‐0002485 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONE III, BERNARD L
717 WESTVIEW AVE
FORT WORTH, TX 76107                               P‐0024591 11/14/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MALONE III, BERNARD L
717 WESTVIEW AVE
FORT WORTH, TX 76107                               P‐0024595 11/14/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MALONE JR, EUGENE
1350 FOOT OF TEN ROAD
DUNCANSVILLE, PA 16635                               3241    11/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MALONE PRICHARD, CLARE A
10835 WUNDERLICH DRIVE
CUPERTINO, CA 95014                                P‐0044030 12/21/2017    TK Holdings Inc., et al.                    $10,707.00                                                                                   $10,707.00
MALONE, AMANDA M
3603 ROSEBERRY DR
LA PORTE, TX 77571                                 P‐0002298 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONE, CASSANDRA L
1535 JODI COURT
STOCKTON, CA 95210                                 P‐0016976 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONE, EIAN J
437 EAST 157TH ST.
CLEVELAND, OH 44110                                P‐0034742 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONE, FOSTER
1423 BROOKSIDE MANOR COURT
TUCKER, GA 30084                                   P‐0041567 12/18/2017    TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
MALONE, JACK H
28 BAYWALK DRIVE
GULF SHORES, AL 36542                              P‐0008461 10/29/2017    TK Holdings Inc., et al.                      $681.00                                                                                       $681.00
MALONE, JOE L.
2439 RED BUD LANE, HSE
AURORA, IL 60502                                     3820    12/3/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
MALONE, JOSEPHJ J
45 ADAMS ST
WESTBOROUGH, MA 01581‐3610                         P‐0050812 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONE, LORI L
1611 E. 37TH STREET
TULSA, OK 74105                                    P‐0011911 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONE, MAXINE F
1205 NORTH BENGAL RD.
METAIRIE, LA 70003                                 P‐0027200 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONE, SUMAYA
102 COLT PL
TOBYHANNA, PA 18466                                P‐0038657 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONE, TOMMY J
507 BIRKDALE BLVD
CARROLLOTN, GA 30166                               P‐0022645 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2035 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 199 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MALONE, WILL E
6722 VARICK COURT
HOUSTON, TX 77064                                   P‐0014972 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONEY FOX, LISA M
2823 PROVIDENCE RD
UNIT 256
CHARLOTTE, NC 28211                                 P‐0033257 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONEY, CHANEL
18418 WALTER ST
LANSING, IL 60438 23RD                              P‐0006905 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONEY, DAVID J
801 DEVENNEY DRIVE
BELLMAWR, NJ 08031 1742                             P‐0013834 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALONEY, PAUL L
4243 BRUSSELS DRIVE
JACKSON, MS 39211‐6106                              P‐0020993 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALOTA, AMANDA L
1700 10TH AVE
TOMS RIVER, NJ 08757                                P‐0050694 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALOY, DANIEL H
112 TRINITY LANE
MANDEVILLE, LA 70471‐1855                           P‐0055488 1/22/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALOY, MARLENE K
5 UNDERCLIFF TERRACE
WEST ORANGE, NJ 07052‐3929                          P‐0048444 12/26/2017      TK Holdings Inc., et al.                     $8,953.49                                                                                    $8,953.49
MALPASS, TROY J
176 POND ST
VANCEBORO, NC 28586                                 P‐0001406 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALSON, CHRISTOPHER
58 SHADY PINES AVE
SPRINGBORO, OH 45066                                P‐0003710 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALSON, CHRISTOPHER
58 SHADY PINES AVE
SPRINGBORO, OH 45066                                P‐0003712 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALTAGHATI, LINDA A
159‐10 82ND STREET
HOWARD BEACH, NY 11414                              P‐0047965 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALTAGHATI, LINDA A
15910 82ND AVE
HOWARD BEACH, NY 11414                              P‐0056574    2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALVEAUX, INETTE H
115 LAPEROUSE DRIVE
NEW IBERIA, LA 70560                                P‐0048181 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALVINI, NICKOLAS J
1960 GRANDE CIRCLE
APT 28
FAIRFIELD, CA 94533                                 P‐0017514 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALYS, JAMES W
231 MAPLE AVE
OIL CITY, PA 16301                                  P‐0005071 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MALYS, JAMES W
231 MAPLE AVE
OIL CITY, PA 16301                                  P‐0005077 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAMBE, ATUM
3711 BERLEIGH HILL CT
BURTONSVILLE, MD 20866                                872       10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                           Page 2036 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 200 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MAMBOURG, CHRISTINA M
211 N. ORANGE AVENUE
LODI, CA 95240                                     P‐0026759 11/16/2017    TK Holdings Inc., et al.                     $1,497.52                                                                                    $1,497.52
MAMEDOV, BAYRAM S
3812 STONE RIVER CT
LOUISVILLE, KY 40299                               P‐0004680 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAMEDOV, SHAMURAT F
3812 STONE RIVER CT
LOUISVILLE, KY 40299                               P‐0003441 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAMEDOV, SHAMURAT F
3812 STONE RIVER CT
LOUISVILLE, KY 40299                               P‐0003600 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAMERA, THOMAS A
854 ROUTE 23 A
CATSKILL, NY 12414                                 P‐0013654 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAMET, MICHAEL C
PO BOX 2095
LIVINGSTON, NJ 07039                               P‐0056934   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAMET, MICHAEL C
PO BOX 2095
LIVINGSTON, NJ 07039                               P‐0056936   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAMGAI, ARUN
4845 EDGEMOORE TRACE
CUMMING, GA 30040                                  P‐0005398 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAMMON, ROGER S
4720 OAK FOREST AVENUE
OAKLEY
OAKLEY, CA 94561                                   P‐0026267 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAN, MELODY L
110 W BELL RD APT 160
PHOENIX, AZ 85023                                  P‐0036639 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANAGHAN, JENNIFER A
7408 E GREEN LAKE DR N
UNIT C
SEATTLE, WA 98115                                  P‐0041758 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANAK, SAKSHAM
513 TERRADO DR
MONROVIA, CA 91016                                 P‐0022311 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANAK, SAKSHAM
513 TERRADO DR
MONROVIA, CA 91016                                 P‐0054552 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANALAD, ELIZABETH
890 KITTY HAWK DR
UNIT 1923
MESQUITE, NV 89027                                 P‐0027131 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANALO, CARLOS J
4908 W WINNEMAC AVE.
CHICAGO, IL 60630                                  P‐0030221 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANALO, NATIVIDAD R
1830 RAVENNA WAY
ROSEVILLE, CA 95747                                P‐0056013 1/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANCARELLA, OWEN
5908 CURTIS ROAD
PACE, FL 32571                                     P‐0034336 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2037 of 3674
                                                     Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 201 of 1837
                                                                                                   Claim Register
                                                                                            In re TK Holdings Inc., et al .
                                                                                                 Case No. 17‐11375

                                                                                                                          Current General                                         Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address              Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                              Amount                                                  Amount
MANCEBO, BELKIS
4518 KING ST
METAIRIE, LA 70001                                        P‐0026023 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANCEBO, FRED J
305 HUMBOLDT AVE
CHOWCHILLA, CA 93610                                      P‐0013576 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANCILLAS, ENRIQUE J
8110 TWIN HILLS DR
HOUSTON, TX 77071                                         P‐0012983 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANCINI, ERNEST
CLARK FOUNTAIN LAVISTA PRATHER KEEN & LITTKY‐RUBIN
ATTN: DON FOUNTAIN, BEN J. WHITMAN
1919 N. FLAGLER DRIVE
WEST PALM BEACH, FL 33407                                   170       10/13/2017       TK Holdings Inc.                        $500,000.00                                                                                  $500,000.00
MANCINI, HALEY C
4350 FRANKLIN AVE.
APT. 2
LOS ANGELES, CA 90027                                     P‐0021179 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANCOSKY, JOHN R
575 QUAIL DRIVE
LENA, IL 61048                                            P‐0042935 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANCUSO, ALLISON C
696 JERSEY AVE APT 1A
GREENWOOD LAKE, NY 10925                                  P‐0057531 2/28/2018       TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MANCUSO, ANTHONY J
47014 61 ASTONBURY DR
CANTON, MI 48188                                          P‐0026738 11/10/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MANCUSO, BRENDA
21 RAMSEY RD
LEBANON, NJ 08833                                         P‐0057826    4/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANCUSO, JAMES
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                           P‐0043983 12/21/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MANCUSO, THOMAS J
90 GRAEMONT LANE
EARLYSVILLE, VA 22936                                     P‐0029176 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAND, GREGORY
732 FARRINGDON LANE
BURLINGAME, CA 94010                                      P‐0017407 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDEL, CAITLIN C
39 DIVISION STREET
BRISTOL, RI 02809                                         P‐0007013 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDEL, JEFFERY R
39 DIVISION ST
BRISTOL, RI 02809                                         P‐0005843 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDEL, MARCIA A
5 RADLEY PLACE
DURHAM, NC 27705                                          P‐0045943 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDELBAUM, IRVING J
446 CEDAR AVE
HIGHLAND PARK, NJ 08904                                   P‐0046498 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDELL, MICHAEL
250 W19TH ST
APT 10H
NEW YORK, NY 10011                                        P‐0016768 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                                 Page 2038 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 202 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MANDERS, DARIEN C
203 GRIFFITH ST
WINDER, GA 30680                                      P‐0002551 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDEVILLE, KYLE B
2949 E. 950 N.
ATTICA, IN 47918                                      P‐0029444 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDEVILLE, RAY L
3141 BLUE CREEK RD
LENOIR, NC 28645                                      P‐0003185 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDICH, KAREN E
195 SOMERSET LN APT 9
AAVON LAKE, OH 44012‐3244                             P‐0008227 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDLE, JOHN
105 TAUNTON DRIVE
SULLIVAN, ME 04664                                    P‐0027324 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDLER, MATT
47 PODURGIEL LANE
UNCASVILLE, CT 06382                                  P‐0032700 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDLEWALA, RAJKUMAR
803 SECAUCUS ROAD
JERSEY CITY, NJ 07307                                 P‐0032359 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDLEWALA, RAJKUMAR
803 SECAUCUS ROAD
JERSEY CITY, NJ 07307                                 P‐0033684 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDRACCHIA, ANDREW
19571 BIRCH ST
STILWELL, KS 66085                                    P‐0040192 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANDULA, JOHN G
2355 SADDLESPRINGS DR
ALPHARETTA, GA 30004                                  P‐0008999 10/29/2017    TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00
MANESS, TERRY W
130 SHADOWBROOK CT.
EASLEY, SC 29640                                      P‐0011694 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANESS, TIMOTHY B
3317 GREENVILLE DRIVE
SIMI VALLEY, CA 93063                                 P‐0025717 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANFRE VALDES, CYNTHIA
24332 SAGE COURT
LAGUNA HILLS, CA 92653                                P‐0020431 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANFREDI, CLAUDIA J
131 MILLINGTON DRIVE
MIDLAND PARK, NJ 07432                                P‐0006040 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANFRIN, JENNIFER
C/O PETER PRIETO
ONE SE THIRD AVE, SUITE 2300
MIAMI, FL 33131                                       P‐0044012 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MANGAN, ROSALIE K
301 WYOMING AVE.
DUPONT, PA 18641‐2031                                 P‐0049524 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGAN, THOMAS J
17473 FAIRLIE RD
SAN DIEGO, CA 92128                                   P‐0028174 11/18/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MANGANO, CONNIE
2097 LARCH STREET
WANTAGH, NY 11793                                     P‐0006641 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 2039 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 203 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MANGANO, CONNIE
2097 LARCH STREET
WANTAGH, NY 11793                                    P‐0006649 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGANO, FRANCIS
2097 LARCH STREET
WANTAGH, NY 11793                                    P‐0006655 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGAPORA, THERESA E
3300 TRIPLE BEND CIRCLE
COLLEGE STATION, TX 77845                            P‐0007946 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGAS, STEPHEN J
3647 HECTOR LANE
NAPERVILLE, IL 60564                                 P‐0016911 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGE, JOSHUA R
3047 N. PARK AVE
TUCSON, AZ 85719                                     P‐0040673 12/15/2017    TK Holdings Inc., et al.                     $6,200.00                                                                                    $6,200.00
MANGE, SYLVIA
6842 S. SONORAN BLOOM AVE.
TUCSON, AZ 85756                                     P‐0038616 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGEFRIDA, DAVID J
416 SOUTH WRIGHT STREET
NAPERVILLE, IL 60540‐5447                            P‐0015739 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGERS, ROBERT R
842 OMAHA DR.
YORKVILLE, IL 60560                                  P‐0011896 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGIAFICO, GIUSEPPE G
8925 HIGHGATE LN
HOUSTON, TX 77080                                    P‐0014061 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGIN SERRA, MELANIE
490 BERRY PATCH LANE
WHITE LAKE, MI 48386                                 P‐0020661 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGIN, ANTHONY S
3526 S TUDOR LANE
BLOOMINGTON, IN 47401                                P‐0001862 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGINI, LINDA
6421 DRAKE CT
NEW PORT RICHEY, FL 34652‐2024                       P‐0005919 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGIS, LESLIE E
2215 W. KIERNAN AVE.
SPOKANE, WA 99205                                    P‐0022849 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGO, STEVEN A
3301 LOVING RD
MORGANTON, GA 30560                                  P‐0046677 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGRULKAR, SANDEEP
25013 WHITE SANDS DR
CHANTILLY, VA 20152                                  P‐0032009 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANGRUM, OTIS
499 HIGH ROCK RD
FITCHBURG, MA 01420                                  P‐0049712 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANIACI, CHRISTOPHER A
409A PEVETTY DR
PLANT CITY, FL 33563                                 P‐0036671 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANIPHONH, MANIVANH
3511 OHIO AVE
ST. LOUIS, MO 63118                                    919     10/27/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00



                                                                                          Page 2040 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 204 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MANK, MARK A
5993 NEWTON RD
PRESTON, MD 21655                                   P‐0008506 10/29/2017    TK Holdings Inc., et al.                     $9,128.00                                                                                    $9,128.00
MANKAR, ABHIJEET D
3253 ROMULUS STREET
LOS ANGELES, CA 90065                               P‐0041512 12/17/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MANKE, GLENN A
453 MEADOW LANE
EVANSVILLE, WI 53536                                P‐0021737 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANKIN, GORDON D
16 DEERWOOD
ALISO VIEJO, CA 92656                               P‐0034844 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANKOFF, JOSHUA
266 BUCKLAND AVE.
ROCHESTER, NY 14618                                 P‐0011862 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANKOSKI, BARBRA
2662 PUTNAM DR
ERIE, PA 16511                                      P‐0005787 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLEY, BARBARA
12410 169TH AVE. NE
REDMOND, WA 98052                                   P‐0021233 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLEY, HONIE R
204 WATSON DRIVE
WILLIAMSBURG, VA 23188                              P‐0012139 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLEY, HONIE R
204 WATSON DRIVE
WILLIAMSBURG, VA 23188                              P‐0012146 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLEY, HONIE R
204 WATSON DRIVE
WILLIAMSBURG, VA 23188                              P‐0012153 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLEY, JEFFREY C
1109 BUTTER LANE
READING, PA 19606                                   P‐0043484 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLEY, LILA G
10477 KLINE ST
WESTMINSTER, CO 80021                               P‐0016454 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLEY, MICHAEL A
6687 W BENT GRASS LANE
RATHDRUM, ID 83858                                  P‐0017992 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLEY, MICHAEL A
6687 W BENT GRASS LANE
RATHDRUM, ID 83858                                  P‐0017995 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLEY, PATRICK J
3331 S ALPINE AVE
SIOUX FALLS, SD 57110                               P‐0033141 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLEY, THOMAS E
7105 HAYES BLVD.
MENTOR, OH 44060                                    P‐0039432 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLEY, THOMAS E
7105 HAYES BLVD.
MENTOR, OH 44060                                    P‐0039436 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANLY, GREGORY R
P O BOX 58
MOCCASIN, CA 95347                                  P‐0036013 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2041 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 205 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MANN, CHARLES A
2900 TRAILWOOD PINES LANE
UNIT 201
RALEIGH, NC 27603                                    P‐0041691 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, CHRISTOPHER ANTWOINE
953 ROLLING GREEN DRIVE
ROCK HILL, SC 29730                                    1708      11/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MANN, CLAUDIA R
2611 N CUERNAVACA DRIVE
AUSTIN, TX 78733                                     P‐0011893 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, DENNIS K
P. O. BOX 577
SAN JACINTO, CA 92581                                P‐0050780 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, FREDRIC A
131 HAVEN RIDGE
PEACHTREE CITY, GA 30269‐3402                        P‐0032943 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, HARREE B
5512 CAPSTONE WAY
DOUGLASVILLE, GA 30135‐5487                          P‐0048318 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, HEIDI O
20031 53RD ST SE
SNOHOMISH, WA 98290                                  P‐0023487 11/13/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
MANN, JOHN J
4216 ARLINGTON AVE
SACRAMENTO, CA 95820                                 P‐0057548   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, MARK A
516 INDIANA CT.
LYMAN, SC 29365                                      P‐0005852 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, RANDELL R
1065 CRESCENT
BELTON, TX 76513                                     P‐0002961 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, ROBERT W
85 MURRAY AVENUE
PORT WASHINGTON, NY 11050                            P‐0003084 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, STEPHANIE L
PO BOX 94
VAUGHN, WA 98394                                     P‐0024257 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, STEVEN D
131 HAVEN RIDGE
PEACHTREE CITY, GA 30269‐3402                        P‐0033023 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANN, SUSAN L
10 OAK ST
MATAWAN, NJ 07747                                    P‐0036520 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNA, ERIC A
219 WALKBRIDGE WAY
CHAPIN, SC 29036                                     P‐0029834 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNA, RICHARD L
NO ADDRESS PROVIDED
                                                     P‐0018489 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNELLA, LOUIS
126 CRYSTAL SPRINGS DRIVE
CRANBERRY TWP, PA 16066                              P‐0006487 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNHART, LAURA M
30670 FEATHER COURT
TEMECULA, CA 92591                                   P‐0048677 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2042 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 206 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MANNI, LISA K
7392 SAINT IVES PLACE
WEST CHESTER, OH 45069                               P‐0007508 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNING, ALAN WEST
BOX 444
CULBERTSON, MT 59218                                   4240      12/22/2017       Takata Americas                               $0.00                                                                                        $0.00
MANNING, ALAN WEST
BOX 444
CULBERTSON, MT 59218                                   4241      12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MANNING, COLIN
PO BOX 626
CENTREVILLE, VA 20122                                P‐0043228 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNING, CYNTHIA A
1317 RAYDINE LANE
ROSSVILLE, GA 30741                                  P‐0003064 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNING, JOHANN R
717 EUSTIS AVE.
HUNTSVILLE, AL 35801                                 P‐0006223 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNING, JULIE A
6011 E. FAIRBROOK STREET
LONG BEACH, CA 90815                                 P‐0014614 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNING, JULIE A
6011 E. FAIRBROOK STREET
LONG BEACH, CA 90815                                 P‐0026826 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNING, LEIGH A
717 EUSTIS AVE.
HUNTSVILLE, AL 35801                                 P‐0006217 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNING, LISA H
561 UNDERWOOD FARM RD.
CLEVELAND, GA 30528                                  P‐0003924 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNING, MARSHA M
PO BOX 1002
GONZALEZ, FL 32560                                   P‐0050984 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNINO, TIMOTHY G
5745 FOOTEMILL RD
ERIE, PA 16509                                       P‐0007839 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNION, CHERYL A
PO BOX 247
COXSACKIE, NY 12051‐0247                             P‐0056404    2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNIS, ASHLEY D
1076 HWY 153
ALMYRA, AR 72003                                     P‐0039974 12/13/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MANNIS, CHRISTOPHER S
1076 HWY 153
ALMYRA, AR 72003                                     P‐0039939 12/13/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MANNIS, CHRISTOPHER S
1076 HWY 153
ALMYRA, AR 72003                                     P‐0039970 12/13/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MANNIS‐MUNDORFF, HELEN
40 LINCOLN LANE
RIDGEFIELD, CT 06877‐5920                            P‐0024912 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANNIS‐MUNDORFF, HELEN
40 LINCOLN LANE
RIDGEFIELD, CT 06877‐5920                            P‐0024923 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2043 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 207 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
MANNIX, NORMA J
40 STONE PINE CT
PIKESVILLE, MD 21208‐1038                            P‐0008012 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MANNO, FRED
516 SEWICKLEY STREET
APT. 2
GREENSBURG, PA 15601                                 P‐0010980 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MANNO, PASQUALE A
956 UNION CRMETERY ROAD
GREENSBURG, PA 15601                                 P‐0012204 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MANNOR, ROBYN
2921 STANHOPE AVE
LAKELAND, FL 33803                                     244     10/18/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
MANOOCHEHRI, REZA
31 CUERVO DR
ALISO VIEJO, CA 92656                                P‐0057798 3/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MANOR, JOSEPH W
3241 BRADS WAY
MIDLOTHIAN, TX 76065                                 P‐0001432 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MANOS, JESSIE A
5771 RADFORD AVENUE
VALLEY VILLAGE, CA 91607                             P‐0038737 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MANOS, SARANTOS J
26 KIMBERLY LN.
RANDOLPH, MA 02368                                   P‐0024650 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MANROE, HELEN D
4115 CIMMARON TR.
GRANBURY, TX 76049                                   P‐0002444 10/23/2017    TK Holdings Inc., et al.                     $6,100.00                                                                                     $6,100.00
MANSANALEZ, SEBRINA
P. O. BOX 932
PORT LAVACA, TX 77979                                P‐0042942 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MANSER, DIANE K
2801 EP TRUE PARKWAY
UNIT 604
WEST DES MOINES, IA 50265                            P‐0026605 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MANSFIELD, DIANE L
8023 ROCKY RUN ROAD
GAINESVILLE, VA 20155                                P‐0030094 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MANSFIELD, JOHN
1135 DUBLIN CT
WILLIAMSTOWN, NJ 08094                                 1612    11/7/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
MANSFIELD, MICHAEL
1139 HARMS AVE
LIBERTYVILLE, IL 60048                                 1284    10/30/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MANSFIELD, RYAN A
420 W. PUGH DR.
SPRINGBORO, OH 45066                                 P‐0026651 11/13/2017    TK Holdings Inc., et al.                        $65.00                                                                                        $65.00
MANSFIELD, TED
1525 143RD AVE SE
BELLEVUE, WA 98007                                   P‐0026087 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MANSFIELD, TERRY E
125 ESPLANADE PLACE
CHESAPEAKE, VA 23320                                 P‐0025506 11/15/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                    $30,000.00
MANSHIP, FLORA
1001 CLIFTON RD NE
ATLANTA, GA 30307                                    P‐0036195 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                          Page 2044 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 208 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MANSI, VALERIE F
PO BOX 442
JEFFERSONVILLE, NY 12748                            P‐0042755 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANSOUR, CHRISTINE F
24511 SUMMER NIGHTS CT
LUTZ, FL 33559‐7920                                 P‐0004950 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANSOURIAN, RAFFI
19824 AHWANEE LANE
PORTER RANCH, CA 91326                                1134    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MANSOURIAN, VICKEN
4330 ELLENITA AVENUE
TARZANA, CA 91356                                   P‐0025036 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANTEUFEL, THOMAS
W352N5944 NELSON ROAD
OCONOMOWOC, WI 53066                                P‐0025945 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANTIA, ANTHONY
151 WARREN STREET
WATERTOWN, MA 02472                                 P‐0006378 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANTING, BENJAMIN A
1839 MILES AVENUE
KALAMAZOO, MI 49001                                 P‐0012436 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANTIONE, JOHN
285 SILVER MAPLE ROAD
GROVELAND, FL 34736                                   5089     3/2/2019        TK Holdings Inc.                              $0.00                                                                                        $0.00
MANUEL, ALBERTO S
2612 DEAN COURT
PINOLE, CA 94564‐2812                               P‐0053055 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANUEL, HOWARD L
1220 N. FILLMORE STREET
UNIT 806
ARLINGTON, VA 22201                                 P‐0055657 1/23/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANUEL, IRVIN C
6561 SANCHEZ PLACE
GILROY, CA 95020                                    P‐0031479 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANUEL, ROBERT M
1189 SUN CIRCLE E.
MELBOURNE, FL 32935                                 P‐0026863 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANUEL, SHELIA K
828 SOUTH 22ND ST.
MUSKOGEE, OK 74401                                  P‐0052857 12/26/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
MANUFACTURING SUPPORT & SUPPLIES CORPORATION
8 WHATNEY, SUITE 110
IRVINE, CA 92618                                       2       7/6/2017        TK Holdings Inc.                                                                                       $0.00                               $0.00
MANVILLE, HENRY B
1905 CAPITOL AVE NE
WASHINGTON, DC 20002‐1701                           P‐0051498 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANZANO, YVETTE
6405 EGLISE AVE.
PICO RIVERA, CA 90660                                 2559    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MANZELLA, DOUGLAS P
139 AMBERWOOD DRIVE
AMHERST, NY 14228                                   P‐0010014 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MANZELLA, MILDRED
33 PREBLE PLACE
RUTHERFORD, NJ 07070‐2610                           P‐0053297 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2045 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 209 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MAO HSIAO CHING, HUANG
3230 MERCER UNIVERSITY DR 202
CHAMBLEE, GA 30341                                  P‐0052330 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAO, JI
1926 ROADRUNNER AVE
NEWBURY PARK, CA 91320                              P‐0032376 11/27/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                    $12,000.00
MAO, SHURONG
175 QUINTARD ST.
STATEN ISLAND, NY 10305                             P‐0032431 11/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
MAO, YIJUN
1017 LEXINGTON DR.
EXPORT, PA 15632                                    P‐0038200 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAPANAO, JULIUS
2141 HILLSBURY RD.
WESTLAKE VILLAGE, CA 91361                          P‐0016713 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAPES, APRIL
720 CARMEL DR
LEMOORE, CA 93245                                     1859    11/8/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
MAPES, HAROLD
705 WOODCREEK DR
MIDLOTHIAN, TX 76065                                P‐0001465 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAPLE ASSETS LLC
GROPPER, JONATHAN
PO BOX 645
MARLTON, NJ 08053                                   P‐0025018 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAPLE, KENDALYN J
16438 MISTY PALOMA DRIVE
HOUSTON, TX 77049                                   P‐0028056 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAPP, JENNA
8970 S MINERS DR
HIGHLANDS RANCH, CO 80126                           P‐0031812 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAPPE, CARLOS
6609 HIDDEN COVE DRIVE
DAVIE, FL 33314                                       291     10/20/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MAPUSOFT TECHNOLOGIES INC
JOHNSON, RAJAN
2455 STAPLES ROAD
MOBILE, AL 36605                                    P‐0006642 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAQUIVAR JR, JACOB
1035 S. CASTLE HILL DR
AVON PARK, FL 33825                                   4682    1/13/2018        TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
MAQUIVAR JR, JACOB
1035 S. CASTLE HILL DR.
AVON PARK, FL 33825                                 P‐0000253 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAR AUTO PARTS & SALES LLC
3520 MELBA AVE.
MCALLEN, TX 78503                                     555     10/24/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MARAAN, JESSE
12807 JEANIE CT
FORT WASHINGTON, MD 20744                             2260    11/11/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
MARABETTA, CLINTON J
NO ADDRESS PROVIDED
                                                    P‐0023363 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARAIST, BRAD J
614 DUGAS STREET
SAINT MARTINVILL                                    P‐0019048 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                         Page 2046 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 210 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MARANDOLA, HELEN M
86 FREEMAN AVE
ISLIP, NY 11751                                     P‐0028756 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARANO, TONY F
12730 SAILPOINTE LANE
KNOXVILLE, TN 37922                                 P‐0007506 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARANON DAVIS, YMASUMAC A
391 N. EUCLID AVE UPLAND
UPLAND, CA 91786                                    P‐0057969   6/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARANZANA, JOHN
19 MILDRED ROAD
FORESTBURGH, NY 12777                               P‐0027264 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARASCA JR, DENNIS J
11 FERNBANKS ROAD
WILMINGTON, MA 01887                                P‐0027621 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARASCA JR, DENNIS J
11 FERNBANKS ROAD
WILMINGTON, MA 01887                                P‐0027622 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARASCA, DENNIS J
11 FERNBANKS ROAD
WILMINGTON, MA 01887                                P‐0027619 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARASCA, DENNIS J
11 FERNBANKS ROAD
WILMINGTON, MA 01887                                P‐0027620 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARATHE, MADHAV
18477 EDMINTON DR
CUPERTINO, CA 95014                                 P‐0030108 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARATHE, MADHAV
18477 EDMINTON DR
CUPERTINO, CA 95014                                 P‐0030112 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARATHE, MADHAV
18477 EDMINTON DR
CUPERTINO, CA 95014                                 P‐0030114 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARATHE, MADHAV V
18477 EDMINTON DR
CUPERTINO, CA 95014                                 P‐0030107 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARBEY, JONATHAN J
1046 HOLLAND DR.
TALLAHASSEE, FL 32301                               P‐0048855 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARBURY, ASHLEY N
1101 BATTLECREEK VILLAGE DR
JONESBORO, GA 30236                                 P‐0004586 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCANO‐REIK, AMY J
8133 MAPLEWAY DRIVE
OLMSTED FALLS, OH 44138                             P‐0057233 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCANO‐REIK, AMY JO
8133 MAPLEWAY DRIVE
OLMSTED FALLS, OH 44138                               4833      2/13/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARCANTONIO, TERRENCE R
23 BALDWIN AVENUE
MERIDEN, CT 06450                                   P‐0003184 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCARIO, JOHN C
445 DELAFIELD PLACE NW
WASHINGTON, DC 20011                                P‐0039254 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2047 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 211 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MARCELIN, ROOSEVELT
6008 DOWNING STREET
PARLIN, NJ 08859                                       4276    12/25/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
MARCH, GEORGE M
27 SOUTH REED AVE
MOBILE, AL 36604                                     P‐0037477 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCH, KATRINA E
27 SOUTH REED AVE
MOBILE, AL 36604                                     P‐0037508 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCH, SUSAN
PO BOX 624 9 WEST JAMES ST
RICHFIELD SPRING, NY 13439                           P‐0021122 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCHAN, AUDILIA
2241 WHISTLERS PARK CIR # 8
KISSIMMEE, FL 34743                                    5102    7/27/2019        TK Holdings Inc.                              $0.00                                                                                        $0.00
MARCHAND, ALDEN G
28 ARLINGTON ST
BRIGHTON, MA 02135                                   P‐0011028 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCHAND, BARBARA R
3 MICHAEL RD
DRACUT, MA 01826‐3106                                P‐0026245 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCHAND, MICHELLE M
103 VILLAGE COMMONS
UNIT 2
COLCHESTER, VT 05446                                 P‐0016850 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCHAND, SANDRA
4710 MASON RD
COLLEGE PARK, GA 30349                               P‐0022453 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCHANT, GORDON L
2529 E 39TH CT
DES MOINES, IA 50317                                 P‐0035849 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCHENA, SANDDY N
8 SERGEANT COURT
BUDD LAKE, NJ 07828                                  P‐0010063 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCHER, GERALD R
764 HERITAGE WAY
WESTON, FL 33326                                     P‐0001011 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCHER, STUART
17942 MONTAGUE COURT
GRANADA HILLS, CA 91344‐1944                         P‐0046099 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCHESANO, PAUL R
4818A FLORENCE AVE
PHILADELPHIA, PA 19143                               P‐0009805 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCHESKIE, LEE
155 DUNCAN TRAIL
LONGWOOD, FL 32779                                     183     10/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARCIANO, ARIEL
1130 RUSH STREET
CELEBRATION, FL 34747                                P‐0002204 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCIANO, PETER
2485 W.WIGWAM AVE.#93
LAS VEGAS, NV 89123                                    1649    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MARCIC, FRANO
NO ADDRESS PROVIDED
                                                     P‐0018594 11/7/2017     TK Holdings Inc., et al.                     $6,141.69                                                                                    $6,141.69

                                                                                          Page 2048 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 212 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MARCIC, FRANO
NO ADDRESS PROVIDED
                                                    P‐0018773 11/7/2017     TK Holdings Inc., et al.                     $6,141.69                                                                                     $6,141.69
MARCINIAK, KATIE M
5643 S. MAPLEWOOD AVE., 24
CHICAGO, IL 60629                                   P‐0013508 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCKEL, ROBERT A
357 S. MEADOWS AVE
MANHATTAN BEACH, CA 90266                           P‐0017546 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCOCCIA, VALENTINO A
PO BOX 2196
AQUEBOGUE, NY 11931                                 P‐0031365 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCOCCIO, MICHAEL
94 CARRIER AVE
SOUTH ATTLEBORO, MA 02703                           P‐0005769 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCONI, ANTHONY F
109 REDCLIFFE ROAD
GREENVILLE, SC 29615                                P‐0003506 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCONI, ARTHUR W
NO ADDRESS PROVIDED
                                                    P‐0024060 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCONI, ARTHUR W
12101 WEBB RD.
DISPUTANTA, VA 23842                                P‐0024063 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCONI, DOMINIC J
17123 HIGHLAND CANYON DR
HOUSTON, TX 77095                                   P‐0031553 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCONI, SANDRA D
17123 HIGHLAND CANYON DR
HOUSTON, TX 77075                                   P‐0031550 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCONI, SANDRA D
17123 HIGHLAND CANYON DR
HOUSTON, TX 77075                                   P‐0031557 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCOS, GEORGE
7132 W. CAROL COURT
NILES, IL 60714                                     P‐0039911 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCOS, GEORGE
7132 W. CAROL COURT
NILES, IL 60714                                     P‐0039961 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCRIE, FRANK A
12377 SEAGATE ST
SPRINGHILL, FL 34609                                  283     10/20/2017       TK Holdings Inc.                         $15,000.00                                 $0.00                                              $15,000.00
MARCUCCILLI, TINA M
318 DEVOE DR
OSWEGO, IL 60543‐4068                               P‐0009375 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCUM, CECILIA B
3990 MORAN SUMMIT RD
PAINT LICK, KY 40461                                P‐0029731 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCUS, ALFRED
78 FARM HILL ROAD
WALLINGFORD
WALLINGFORD, CT 06492                               P‐0005965 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARCUS, ALLAN
9150 SOUTHMONT COVE APT 203
FORT MYERS, FL 33908                                P‐0026456 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                         Page 2049 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 213 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARCUS, MARTIN
419 CEDAR STREET
CHATHAM, MA 02633                                   P‐0009878 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCUS, MITCHELL W
275 RICHARDS ROAD
RIDGEWOOD, NJ 07450                                 P‐0053347 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARCUS, SETH
3 HEARTHSTONE CT
ROCKVILLE, MD 20854                                 P‐0037892 12/9/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MARDANE, D
4015 HILYARD ST.
EUGENE, OR 97405                                    P‐0050121 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARDER, BEVERLY R
P. O. BOX 810474
BOCA RATON, FL 33481                                P‐0047540 12/26/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
MARECI, JOSEPH C
9 GEOFFREY AVENUE
SYOSSET, NY 11791                                   P‐0049484 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAREK, ELIZABETH J
12791 FIFTH AVE
VICTORVILLE, CA 92395                               P‐0037150 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARENCO, LAURA J
17647 LAKE FOREST DRIVE
PENN VALLEY, CA 95946                               P‐0048193 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARENO, DIANA F
2347 NORTHPARK STREET
THOUSAND OAKS, CA 91362                             P‐0018606 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARENO, GREGORY C
2347 NORTHPARK STREET
THOUSAND OAKS, CA 91362                             P‐0018613 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARES, BERNADETTE LEONORA
170 S ZUNI ST
DENVER, CO 80223                                      861     10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARES, JOSE C
4050 TROPICAL DR.
SAN ANTONIO, TX 78218                               P‐0042629 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARES, JOSE C
4050 TROPICAL DR.
SAN ANTONIO, TX 78218                               P‐0045222 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARES, LEROY
19174 TRUMBO RD
SAN ANTONIO, TX 78264                               P‐0052458 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARESCA, JEANETTE
261 QUENTIN ROAD
PH
BROOKLYN, NY 11223                                  P‐0007912 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARESCA, RALPH P
1200 ST. CHARLES PLACE #801
PEMBROKE PINES, FL 33026                            P‐0011406 11/1/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MARESCO, JOSEPH A
2311 HILLSIDE ST
CUYAHOGA FALLS, OH 44221                            P‐0031688 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARETSKIY, DMITRIY
PO BOX 1219
LAKE STEVENS, WA 98258                              P‐0032364 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2050 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 214 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MARGANI, MURALI K
6421 FITZGERALD DR
PLANO, TX 75074                                     P‐0004121 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARGARET
KUNGU, LEE
403 OLYMPUS 5
HERCULES, CA 94547                                  P‐0031732 11/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARGENSEY, KAREN E
394 GREENBANK ROAD
FREDERICKSBURG, VA 22406‐5402                       P‐0023064 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARGEY, SUSAN D
289 KINGSTON CLUB ROAD
LATROBE, PA 15650                                   P‐0010715 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARGEY, SUSAN D
289 KINGSTON CLUB ROAD
LATROBE
, PA 15650                                          P‐0010721 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARGIOTTI, HEIDI A
216 UPPER STUMP ROAD
CHALFONT, PA 18914                                  P‐0008229 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARGIOTTI, VINCENT D
216 UPPER STUMP ROAD
CHALFONT, PA 18914                                  P‐0008233 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARGLIN, STEPHEN A
102 LEONARD ROAD
SHUTESBURY, MA 01072                                P‐0021840 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARGOLIN, RICHARD F
5310 HIDALGO
HOUSTON, TX 77056‐6209                              P‐0045447 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARGOLIS, LEWIS S
320 MINDANAO DRIVE
REDWOOD CITY, CA 94065                              P‐0015381 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARGOT BRIARS TRUST
BRIARS, MARGOT
322 S CRESCENT AVE
PARK RIDGE, IL 60068                                P‐0007361 10/28/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MARHEFKA, MICHAEL S
6221 NW 58TH WAY
PARKLAND, FL 33067                                  P‐0057831    4/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARHOEFE3R, LAURA
1109 NE 55TH ST
SEATTLE, WA 98105                                   P‐0017658 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIANI, SCOT
7720 ELMDALE WAY G
STANTON, CA 90680                                   P‐0032629 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIANI, WARNER
522 ROCKLAND DR.
PITTSBURGH, PA 15239                                  2362      11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARIANI, WARNER
522 ROCKLAND DR.
PITTSBURGH, PA 15239                                  2494      11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARIANI, WARNER
522 ROCKLAND DR.
PITTSBURGH, PA 15239                                  3066      11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                           Page 2051 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 215 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MARIANI, WARNER
522 ROCKLAND DR.
PITTSBURGH, PA 15239                                   3073      11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARIANI, WARNER
522 ROCKLAND DRIVE
PITTSBURGH, PA 15239                                 P‐0009971 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIANI, WARNER
522 ROCKLAND DRIVE
PITTSBURGH, PA 15239                                 P‐0025051 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIANO, BROCK W
565 BLACK MAPLE DR
KANNAPOLIS, NC 28081                                 P‐0007167 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIAS, RICHARD
10224 KESSLER AVE
CHATSWORTH, CA 91311                                 P‐0017364 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIAS, TERI M
10224 KESSLER AVE.
CHATSWORTH, CA 91311                                 P‐0017357 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIBLE, SHENITA R
9580 TURKEY HWY
TURKEY, NC 28393                                     P‐0001699 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARICH, KELLERMAN
6396 PHILIPS WAY
ALTA LOMA, CA 91737                                  P‐0014487 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARICH, KELLERMAN
6396 PHILIPS WAY
ALTA LOMA, CA 91737                                  P‐0054469 1/12/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIN HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047327 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIN HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056858    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIN, ANGEL L
102 SAW MILL ROAD
WEST MILFORD, NJ 07480                               P‐0014991 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIN, ANGELO J
14633 LARK ST
SAN LEANDRO, CA 94578                                P‐0012655 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIN, HOLLY L
102 SAW MILL ROAD
WEST MILFORD, NJ 07480                               P‐0014988 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIN, JAMES S
131 SKYLINE DRIVE
MURPHY, TX 75094‐3228                                P‐0034059 11/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARIN, JAMES S
131 SKYLINE DRIVE
MURPHY, TX 75094‐3228                                P‐0057527 2/27/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINAKIS, MARLO S
7159 SOUTH LINCOLN WAY
CENTENNIAL, CO 80122                                 P‐0014340 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINCEL, THOMAS W
230 E 30TH ST APT 104
KANSAS CITY, MO 64108                                P‐0024421 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 2052 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 216 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MARINE POLLUTION CONTROL CORP
8631 W. JEFFERSON AVE.
DETROIT, MI 48209‐2691                             P‐0037586 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINE, MARK
9472 E BLUE HILLS CT
VAIL, AZ 85641                                     P‐0011398 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINE, ROSS P
11729 CENTRAL ST
KANSAS CITY, MO 64114                              P‐0055500 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINEC, GENOWEFA
120 BOULDER ROAD
PLYMOUTH MEETING, PA 19462                         P‐0044705 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINEC, PETER W
1475 DELGANY ST
UNIT 602
DENVER, CO 80202                                   P‐0044565 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINER, JENNIFER
3226 BUSY BEE LANE
INDIANAPOLIS, IN 46227                             P‐0039108 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINER, JENNIFER E
3226 BUSY BEE LANE
INDIANAPOLIS, IN 46227                             P‐0000717 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINER, REX L
44015 CINDY CIRCLE
TEMECULA, CA 92592                                 P‐0019678 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINESCU, CLAUDIA
1735 WASHINGTON AVE.
SEAFORD, NY 11783                                  P‐0050053 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINESCU, SORIN S
1735 WASHINGTON AVE.
SEAFORD, NY 11783                                  P‐0018561 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINI, DOMINIC M
645 SHREWSBURY DR
CLARKSTON, MI 48348                                P‐0053754   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINI, DOMINIC M
645 SHREWSBURY
CLARKSTON, MI 48348                                P‐0053758   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINI, DOMINIC M
645 SHREWSBURY DR
CLARKSTON, MI 48348                                P‐0053877   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINI, DOMINIC M
645 SHREWSBURY DR
CLARKSTON, MI 48348                                P‐0054176   1/8/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINI, DOMINIC M
645 SHREWSBURY DR
CLARKSTON, MI 48348                                P‐0054177   1/8/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINI, MARC A
3696 FM 306
NEW BRAUNFELS, TX 78132                            P‐0038024 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINI, VINCENT E
8314 MOORING CIRCLE
BOYNTON BEACH, FL 33472‐2308                       P‐0001044 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO PALUMBO, TONI
12705 KINGSMILL WAY
FORT MYERS, FL 33913                               P‐0050769 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2053 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 217 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARINO, ANTHONY D
2476 HONEYSUCKLE DR
LINCOLN, CA 95648                                   P‐0017381 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, ANTHONY D
2476 HONEYSUCKLE DR
LINCOLN, CA 95648                                   P‐0017391 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, ANTHONY D
2476 HONEYSUCKLE DR
LINCOLN, CA 95648                                   P‐0017394 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, ANTHONY D
2476 HONEYSUCKLE DR
LINCOLN, CA 95648                                   P‐0017399 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, ANTHONY D
2476 HONEYSUCKLE DR
LINCOLN, CA 95648                                   P‐0017408 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, ANTHONY D
2476 HONEYSUCKLE DR
LINCOLN, CA 95648                                   P‐0017417 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, BEATRIZ
2160 SE LAMBERT ST/
PORTLAND, OR 97202                                  P‐0022782 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, KEVIN
727 VIRGINIA AVENUE
NORTH BELLMORE, NY 11710                            P‐0006434 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, LAURA A
4877 PEBBLEHUST DRIVE
STOW, OH 44224                                      P‐0017576 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, LAURA D
115 SOMMERS ST
MISSOULA, MT 59802                                  P‐0041547 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, LAURA D
115 SOMMERS ST
MISSOULA, MT 59802                                  P‐0041554 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, MARTA S
1751 MISSISSIPPI AVE NE
ST. PETERSBURG, FL 33703                            P‐0031624 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, MATTHEW
1069 YELLOWBANK ROAD
TOMS RIVER, NJ 08753                                P‐0003607 10/24/2017    TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
MARINO, MELODY A
834 FRYER ST
BRIDGEVILLE, PA 15017                               P‐0009788 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINO, MICHAEL A
747 RESERVE DRIVE
PAWLEYS ISLAND, SC 29585                            P‐0002241 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINOS, GEORGE E
440 EAST MONTROSE AVE.
410
WOOD DALE, IL 60191‐2142                            P‐0026246 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINOVITCH‐MART, VERA J
535 SEMINAR DRIVE 213
HOUSTON, TX 77060                                   P‐0009663 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARINR, RHONDA M
596 GALILEE RF
GLADSTONE, VA 24553                                 P‐0056619   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2054 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 218 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARINS, RENATO P
46 BASSET ST #2
LYNN, MA 01902                                      P‐0022881 11/12/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MARINUCCI, GINA M
126 STARBUCK CIRCLE
SALIDA, CO 81201                                    P‐0045618 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARION, PRISCILLA A
416 N 5TH ST
LAKE WALES, FL 33853                                P‐0037816 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARISCAL, MARIA G
MARIA G. MARISCAL
5760 DEAN WAY
RIVERSIDE, CA 92504                                 P‐0019341 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARISCAL, VICENTE
32224 4TH AVE
BLACK DIAMOND, WA 98010                             P‐0020152 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARJANYAN, HASMIK
2704 PANAY COURT
CARMICHAEL, CA 95608                                P‐0030829 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARK & SANDRA PRESLER
320 E LOS FELIS AVE.
STOCKTON, CA 95210                                    2214    11/9/2017        TK Holdings Inc.                         $12,343.41                                                                                   $12,343.41
MARK A. NELSON
NELSON, MARK A
7347 WEST BECKWITH ROAD
MORTON GROVE, IL 60053‐1728                         P‐0041081 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARK A. NELSON
NELSON, MARK A
7347 WEST BECKWITH ROAD
MORTON GROVE, IL 60053‐1728                         P‐0049631 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARK, PETER A
1‐5 CANTERBURY COURT
MIDDLETOWN, CT 06457                                P‐0037806 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARK, TRAVIS J
302 MORRISON AVE
PUEVLO, CO 81005                                    P‐0030033 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKAKIS, CHARLES S
4522 RASPE AVENUE
BALTIMORE, MD 21206                                 P‐0052446 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKE, CAROL
9 MICHAEL RD
HOLLAND, PA 18966                                   P‐0014375 11/3/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
MARKEE, PAUL R
903 MCGREGOR DRIVE
EAU CLAIRE, WI 54703                                P‐0030608 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKEL, JEFFREY L
107 SQUIRE DR
ORCHARD PARK, NY 14127                              P‐0037871 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKETOS, JAMES L
4722 46TH STREET, N.W.
WASHINGTON, DC 20016                                P‐0040515 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKEY JR, JOHN M
5508 REDLAND DR
SAN DIEGO, CA 92115‐2215                            P‐0042465 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2055 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 219 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
MARKEY, LAWRENCE M
4835 NARROT STREET
TORRANCE, CA 90503                                P‐0030143 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARKEZINIS, JOHN J
8118 172ND STREET NE
ARLINGTON, WA 98223                               P‐0028062 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARKHAM, JOHN E
1416 HURLEY POND LN
VALRICO, FL 33596‐5672                            P‐0031333 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARKHAM, KENNETH H
160 S MAPLE AVE
APT A2
RIDGEWOOD, NJ 07450‐4533                          P‐0010636 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARKHEIM, JEFFREY D
292 NORTH BROOK DRIVE
MILLTOWN, NJ 08850                                P‐0006875 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARKLEY, ANDREW S
715 HAMPTON TRACE LANE
MILTON, GA 30004‐3077                             P‐0021787 11/10/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
MARKLEY, CAROL L
444 FRANKLIN ST
BALLSTON SPA, NY 12020                            P‐0039082 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARKLEY, SUSAN M
715 HAMPTON TRACE LANE
MILTON, GA 30004                                  P‐0021776 11/10/2017    TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
MARKO, SCOTT A
6971 MEADOWPOINT TERRACE
NEW MARKET, MD 21774                              P‐0007164 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARKOS, RONALD P
1113 SWEET BRIAR CIRCLE
LOWER GWYNEDD, PA 19002                           P‐0022435 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARKOVICH, KRISTEN
17550 SW 93 AVE.
PALMETTO BAY, FL 33157                            P‐0000262 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARKOVICH, PAUL
17550 SW 93 AVE.
PALMETTO BAY, FL 33157                            P‐0000260 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARKOWITZ, GAIL
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                   P‐0043674 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
MARKOWITZ, GIDEON
73 FRONTENAC AVE.
BUFFALO, NY 14216                                   1119    10/30/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MARKOWSKI, JOSEPH A
106 CHERRY GROVE LANE
DOWNINGTOWN, PA 19335                             P‐0009740 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARKS SR, WILLIAM I
1403 E GLADWICK ST
CARSON, CA 90746                                  P‐0015360 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARKS, DAVID L
7159 MAGNOLIA PLACE
FONTANA, CA 92336                                 P‐0020487 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARKS, DAVID L
7159 MAGNOLIA PLACE
FONTANA, CA 92336                                 P‐0020490 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                       Page 2056 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 220 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARKS, JACOB S
7732 SAYBROOK DRIVE
CITRUS HEIGHTS, CA 95621                            P‐0056109 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKS, JAY L
102 RAYMOND BUCKNER #5
RUIDOSO, NM 88345                                   P‐0027155 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKS, JR., RALPH S
5274 COTTAGE LANE
BIRMINGHAM, AL 35226                                P‐0052229 12/27/2017    TK Holdings Inc., et al.                     $2,750.00                                                                                    $2,750.00
MARKS, KEITH S
21 HORSESHOE LANE
LAKEVILLE, CT 06039                                 P‐0022924 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKS, KIM
6515 ST. MARK WAY
FAIRBURN, GA                                        P‐0019222 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKS, PHILLIP H
1486 FAIRWAYS CIR
OCONOMOWOC, WI 53066                                P‐0039447 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKS, PHILLIP H
1486 FAIRWAYS CIR
OCONOMOWOC, WI 53066                                P‐0039881 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKS, SHARON M
3334 E. COAST HIGHWAY #429
CORONA DEL MAR, CA 92625                              4590    12/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARKS, TESSA K H
4444 N. PROSPECT AVE.
MILWAUKEE, WI 53211                                 P‐0030083 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKS, WILLIAM
150 MORRISTOWN ROAD
STE. 210
BERNARDSVILLE, NJ 07924                             P‐0012123 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARKS, WOODY G
5205 SHOAL CREEK RD
SUFFOLK, VA 23435                                   P‐0025673 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARLAY, JAMES L
3320 ‐ 155TH AVE
OTTUMWA, IA 52501                                   P‐0018862 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARLER, MICHAEL J
728 N. MURRAY
WICHITA, KS 67212                                   P‐0036584 12/6/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
MARLIN, CLAIRE B
9337 MOSS CIRCLE DRIVE
DALLAS, TX 75243                                    P‐0004251 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARLIN, KENNETH B
7 MANOR DR
BOX 122
POCONO MANOR, PA 18349                              P‐0032803 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARLIN, KENNETH B
7 MANOR DR
BOX 122
POCONO MANOR, PA 18349                              P‐0036984 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARLIN, REBECCA D
7838 BERKSHIRE PINES DR
NAPLES, FL 34104                                    P‐0006458 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2057 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 221 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MARLOWE, CONNIE D
4374 RITZ CIRCLE
SHALLOTTE, NC 28470                                  P‐0036902 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARMET, CONNIE K
PO BOX 305
DAYTON, MT 59914                                     P‐0034870 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARNIE, HARRY
421 MOORE PLACE
DOVER, DE 19901                                      P‐0011612 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAROM, ALON
351 PEMBERWICK ROAD
#816
GREENWICH, CT 06831                                  P‐0022878 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARONEY, JANINE
21210 E BELLEWOOD DR.
CENTENNIAL, CO 80015                                 P‐0010278 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARONI, BARRY N
1549 NW IVY AVENUE
REDMOND, OR 97756                                    P‐0018440 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAROTTA, TRACY A
263 BAY 19TH STREET
BROOKLYN, NY 11214                                   P‐0006739 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAROUDAS, ANDREW
6233 OSPREY TER
COCONUT CREEK, FL 33073                              P‐0000063 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAROUDAS, ANDREW
6233 OSPREY TER
COCONUT CREEK, FL 33073                              P‐0000064 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAROUN, VINCENT A
8465 W GOLSE DR
BOISE, ID 83704                                      P‐0037940 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAROUN, VINCENT A
8465 W GOLSE DR
BOISE, ID 83704                                      P‐0037944 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAROUN, VINCENT A
8465 W GOLSE DR
BOISE, ID 83704                                      P‐0037948 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAROVICH, JEAN L
1412 DREAM BRIDGE DR.
LAS VEGAS, NV 89144                                  P‐0001948 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARPLE, JANICE C
7712 PARKVIEW DR.
FORT SMITH, AR 72916                                 P‐0039631 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARPLE, THOMAS F
1135 KENT LANE
PHILADELPHIA, PA 19115                               P‐0047823 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARPLE, THOMAS F
1135 KENT LANE
PHILADELPHIA, PA 19115                               P‐0047829 12/26/2017    TK Holdings Inc., et al.                      $369.00                                                                                       $369.00
MARQUARDT GMBH
HANCOCK ESTABROOK, LLP
ATTN.: R. JOHN CLARK, ESQ.
1500 AXA TOWER 1, 100 MADISON ST.
SYRACUSE, NY 13202                                     1588    11/1/2017        TK Holdings Inc.                                                                                       $0.00                               $0.00



                                                                                          Page 2058 of 3674
                                                    Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 222 of 1837
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address             Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
MARQUARDT SWITCHES
HANCOCK ESTABROOK, LLP
ATTN: R. JOHN CLARK
1500 AXA TOWER I
100 MADISON STREET
SYRACUSE, NY 13202                                         1582      11/1/2017        TK Holdings Inc.                                                                                       $0.00                               $0.00
MARQUARDT, TIMOTHY J
61 WHITEHALL LN
READING, MA 01867                                        P‐0053619    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUAROT, SUSAN M
61 WHITEHALL LN
READING, MA 01867                                        P‐0053633    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUESS, EMILY R
8520 WINNCREST LANE
COLORADO SPRINGS, CO 80920                               P‐0009826 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUESS, LISA G
8520 WINNCREST LANE
COLORADO SPRINGS, CO 80920                               P‐0009842 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUETTE, BRANDON
7100 WINDSTREAM CIR
MIDLAND, MI 48642                                        P‐0016488 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUETTE, HAROLD
7100 WINDSTREAM CIR
MIDLAND, MI 48642                                        P‐0016495 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUETTE, SHERI
7100 WINDSTREAM CIR
MIDLAND, MI 48642                                        P‐0016504 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUEZ, BREANNA L
4681 SIERRA VISTA AVENUE
#107
RIVERSIDE, CA 92505                                      P‐0024155 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUEZ, CHRISTINA N
7317 W CAMERON DR
PEORIA, AZ 85345                                         P‐0026952 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUEZ, CONNI M
P.O. BOX 3242
FAIRVIEW, NM 87532+3242                                  P‐0036530 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUEZ, CYNTHIA M
1433‐27TH AVE
SACRAMENTO, CA 95822                                     P‐0045208 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUEZ, ELAINE N.
3840 B SANDSTONE PL SE
ALBUQUERQUE, NM 87116                                      3511      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARQUEZ, ERNESTO J
512 NE 114TH TERRACE
KANSAS CITY, MO 64155                                    P‐0016257 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARQUEZ, GENNISE
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE STREET
HOUSTON, TX 77002                                          3285      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARQUEZ, GENNISE
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                        P‐0031022 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                                Page 2059 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 223 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
MARQUEZ, JACLYN
33050 BLACK RANCH ROAD
WILDOMAR, CA 92595                                     4031    12/13/2017       TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
MARQUEZ, JOSE E
4224 WORTHINGTON PL
MASCOTTE, FL 34753                                   P‐0048267 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARQUEZ, JOSE E
4224 WORTHINGTON PL
MASCOTTE, FL 34753                                   P‐0048286 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARQUEZ, JOSE E
4224 WORTHINGTON PL
MASCOTTE, FL 34753                                   P‐0048535 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARQUEZ, LATOYIA T
1743 NORTH LOTUS AVE
CHICAGO, IL 60639                                    P‐0031638 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARQUEZ, LINA M
1176 CEDAR FALLS DR
WESTON, FL 33327                                     P‐0019176 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARQUEZ‐ORTIZ, NOE
1707 W EL PASO PL
BROKEN ARROW, OK 74012                               P‐0037935 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARQUIS, BRANDI L
2489 LOOKINGGLASS RD
ROSEBURG, OR 97471                                   P‐0040279 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARQUIS, GAIL A
79 LEE COURT
JERSEY CITY, NJ 07305                                P‐0016494 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARQUIS, GAIL A
79 LEE COURT
JERSEY CITY, NJ 07305                                P‐0016506 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARQUIS, GAIL A
79 LEE COURT
JERSEY CITY, NJ 07305                                P‐0016530 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARR, JOSEPH P
769 CROSSFIELD CIRCLE
NAPLES, FL 34104                                     P‐0044848 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARR, LARANDA
104 DUDLEY AVENUE
PIEDMONT, CA 94611                                   P‐0040581 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARR, LARANDA
104 DUDLEY AVENUE
PIEDMONT, CA 94611                                   P‐0040587 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARR, NILS K
7930 SENDERO RIDGE
FAIR OAKS RANCH, TX                                  P‐0013191 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARR, SUSAN J
7930 SENDERO RIDGE
FAIR OAKS RANCH, TX 78015                            P‐0013169 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARRA, ANGELA M
1006 RIDGEFIELD DR
VALRICO, FL 33594                                    P‐0037238 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARRARO JR, ROBERT V
7742 GRIZZLEY DR.
CORPUS CHRISTI, TX 78414                             P‐0001368 10/21/2017    TK Holdings Inc., et al.                       $875.00                                                                                       $875.00



                                                                                          Page 2060 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 224 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARRARO JR, ROBERT V
7742 GRIZZLEY DR.
CORPUS CHRISTI, TX 78414                            P‐0001371 10/21/2017    TK Holdings Inc., et al.                      $875.00                                                                                       $875.00
MARREN, COLEEN V
1176 YOSEMITE DRIVE
ENGLEWOOD, FL 34223                                   4605     1/2/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MARRERO, LOUIS I
1001 HUNTERS RIDGE
BROWNSVILLE, PA 15417                               P‐0022993 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARRERO, MONIQUE L
48‐467 KAMEHAMEHA HWY
KANEOHE, HI 96744                                   P‐0051837 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARRIOTT INTERNATIONAL, INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052198 12/26/2017    TK Holdings Inc., et al.                     $1,900.00                                                                                    $1,900.00
MARRIOTT, LIANI C
11233 BORDEN AVENUE
26
PACOIMA, CA 91331                                   P‐0018454 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARRIS, DALE E.
4322 BRICKYARD FALLS ROAD
MANLIUS, NY 13104                                     1262    11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MARRISETT, GLADYS F
120 MORGAN ST.
TALLADEGA, AL 35160                                 P‐0039686 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARRO, JOHN L
950 S. PINE ISLAND RD.
SUITE A‐150
PLANTATION, FL 33324                                P‐0004793 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARRO, JOHN L
950 S. PINE ISLAND RD.
SUITE A‐150
PLANTATION, FL 33324                                P‐0004796 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARROQUIN ESCOBA, RUDY
131 DELANCEY STREET
FLOOR 2
NEWARK, NJ 07105                                    P‐0045786 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARROQUIN, ARLYN Y
14753 WYANDOTTE ST.
VAN NUYS, CA 91405                                  P‐0018542 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARROQUIN, CHRISTINE
131 DELANCEY STREET
FLOOR 2
NEWARK, NJ 07105                                    P‐0045751 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARROQUIN, IVAN D
6214 ST ROSALIA DR
SPRING, TX 77379                                    P‐0034660 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARROW, MATTHEW W
1011 HARMONY LANE
HENDERSONVILLE, TN 37075                            P‐0011466 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARRS, BARBARA J
NO ADDRESS PROVIDED
                                                    P‐0025094 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2061 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 225 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARRS, DANIEL P
494 DAKOTA CT
CAROL STREAM, IL 60188                              P‐0041013 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARRUFO, JOHN A
1641 NE 10TH AVE
OAK HARBOR, WA 98277‐4805                           P‐0053701   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARRYSHOW, TRESSA P
306 HARVEST RUN
MCDONOUGH, GA 30252                                 P‐0025212 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARRYSHOW, TRESSA P
306 HARVEST RUN
MCDONOUGH, GA 30252                                 P‐0025270 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSDEN, KEITH
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043627 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MARSE JR, THOMAS P
13706 POOL ST.
VACHERIE, LA 70090                                  P‐0027174 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSEE, DOUGLAS R
6365 BOTKINS RD
NEW KNOXVILLE, OH 45871                             P‐0011831 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSEE, LYNN E
6365 BOTKINS RD
NEW KNOXVILLE, OH 45871                             P‐0014271 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSH, ANTHONY
11 CLIFTON TERRACE
WEEHAWKEN                                           P‐0031897 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSH, CAROLYN T
1030 CLEARPOINTE WAY
LAKELAND, FL 33813                                  P‐0000123 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSH, CHRISTINA
2828 OVERLAND AVENUE
APT 2
BALTIMORE, MD 21214                                 P‐0007582 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSH, EVE B
14074 ROBLAR ROAD
SHERMAN OAKS, CA 91423                              P‐0044363 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSH, FREDERICK C
1160 SCOTTS LANDING ROAD
LAUREL, MD                                          P‐0056078 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSH, JEFFERY L
122 MOSSIDE LOOP
SEVEN FIELDS                                        P‐0034279 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSH, ROSE
1627 SECTION RD
#3
CINCINNATI, OH 45237                                P‐0003985 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL JR, WILLIAM L
8308 STEWART CT
LAUREL, MD 20724                                    P‐0012006 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, ALLAN R
1665 BLAIR CASTLE CIRCLE
RUSKIN, FL 33570                                    P‐0023967 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2062 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 226 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARSHALL, AMANDA
3000 SAINT GERMAIN DRIVE
MCKINNEY, TX 75070                                  P‐0002945 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, ANALIA
83 VERMEER DR
FEASTERVILLE, PA 19053                              P‐0008898 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, BARBARA S
7640 WILKINS DRIVE
FAYETTEVILLE, NC 28311                              P‐0000835 10/20/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MARSHALL, BARBARA S
7640 WILKINS DRIVE
FAYETTEVILLE, NC 28311                              P‐0023590 11/1/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MARSHALL, BRADY W
912 SONOMA WAY
SACRAMENTO, CA 95819                                P‐0028611 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, CHAD R
8641 COMER DR.
DALLAS, TX 75217                                    P‐0049793 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, CHESTER
11303 WESTON POINTE DRIVE
APT#203
BRANDON, FL 33511                                   P‐0000469 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, CHRISTINA D
12967 MEADOWOOD CT
FT MYERS, FL 33919                                  P‐0001694 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, CRAIG S
912 SONOMA WAY
SACRAMENTO, CA 95819                                P‐0028616 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, CRAIG S
912 SONOMA WAY
SACRAMENTO, CA 95819                                P‐0028626 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, DEBORAH
4666 JUDSON WAY
LA MESA, CA 91942                                   P‐0049426 12/27/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MARSHALL, DENISE
162 MASON PLACE
DECHERD, TN 37324                                   P‐0004127 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, DESIREE E
P.O. BOX 310432
TAMPA, FL 33680                                     P‐0032314 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, DOROTHY R
718 SOUTH CHRISMAN ST.
CLEVELAND, MS 38732                                 P‐0041062 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, GERALDINE
18910 BELVEDERE ROAD
ORLANDO, FL 32820                                   P‐0056507   2/3/2018    TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
MARSHALL, GERALDINE
18910 BELVEDERE ROAD
ORLANDO, FL 32820                                   P‐0056509   2/3/2018    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MARSHALL, JACK K
4100 W.ELDORADO PKWY
STE. 100, #422
MCKINNEY, TX 75070                                  P‐0001637 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2063 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 227 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARSHALL, JESSICA L
24000 PORTOFINO CIRCLE
APT 109
PALM BEACH GARDE, FL 33418                          P‐0030590 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, JOHN
103 HICKORY COURT
SMITHFIELD, VA 23430                                  1931    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MARSHALL, JUDY
380 TESORO GLN UNIT 122
ESCONDIDO, CA 92025                                 P‐0015334 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, JUNE
8046 S ALBANY
CHICAGO, IL 60652                                   P‐0025613 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, KATIE L
2400 PARK AVENUE
SAINT CHARLES, MO 63301                             P‐0011901 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, KIRK
43 BRIGHAM RD.
SAINT ALBANS, VT 05478                              P‐0036814 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, KRISTY L
2004 STAGECOACH VILLAGE
LITTLE ROCK, AR 72210                               P‐0016169 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, LYNDEN S
3134 WUTHERING HEIGHTS DRIVE
HOUSTON, TX 77045                                   P‐0057483 2/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, MARY S
54 VIA CANDELARIA
TRABUCO CANYON, CA 92679                            P‐0048793 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, MAYA D
7359 S LOWE AVE APT 3
CHICAGO, IL 60621                                   P‐0052053 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, PEGGY E
CRAIGM912@GMAIL.COM
912 SONOMA WAY
SACRAMENTO, CA 95819                                P‐0028612 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, RICHARD M
2550 CIENAGA ST
SP 47
OCEANO, CA 93445                                    P‐0022957 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, RUTH T
11158 CREEK HAVEN DRIVE
RIVERVIEW, FL 33569                                 P‐0041845 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, SONJA L
8046 S ALBANY
CHICAGO, IL 60652                                   P‐0025758 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, TERRENCE
110 RAPID CREEK COVE
MILLBROOK, AL 36054                                 P‐0012924 11/2/2017     TK Holdings Inc., et al.                    $31,000.00                                                                                   $31,000.00
MARSHALL, THOMAS O
THOMAS O MARSHALL
4849 PLACIDIA AVE.
N. HOLLYWOOD, CA 91601                              P‐0017460 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, VELTA S
301 DURANZO AISLE
IRVINE, CA 92606                                    P‐0033006 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2064 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 228 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MARSHALL, VICTORIA L
25990 E 141ST ST S
COWETA, OK 74429                                     P‐0026672 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHALL, WILLIAM H
4429 MARIOTA AVE
TOLUCA LAKE, CA 91602‐2506                           P‐0013676 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSHIK, DOUGLAS J
11640 FLORIDA AVE N
CHAMPLIN, MN 55316                                   P‐0036479 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARSICO, JOHN R
12477 W. 83RD. DR.
ARVADA, CO 80005                                     P‐0017933 11/6/2017     TK Holdings Inc., et al.                      $201.56                                                                                       $201.56
MARTE, DAVID A
7520 POTRANCO ROAD #1911
SAN ANTONIO, TX 78251                                P‐0029916 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTEL, SUZETTE S
446 NASH LANE
PORT ORANGE, FL 32127                                P‐0049320 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTELL, CLAUDIA V
40099 CANNES COURT
TEMECULA, CA 92591                                   P‐0031355 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTELLARO, JESSICA A
581 OAKWOOD DRIVE
FAIRFIELD, CA 94534                                  P‐0016939 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTELLO, EMILY
2155 E STEGER RD
CRETE, IL 60417                                      P‐0038669 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTELLO, JUANITA
7225 N GRADY AVE
TAMPA, FL 33614                                      P‐0009374 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTENS MILLER, TARA
1028 E. HARCOURT DR.
BOISE, ID 83702                                      P‐0006414 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTENS, DONNA R
9611 W. BROKENSTONE DRIVE
SUN CITY, AZ 85351                                   P‐0013203 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTES, MARIANGELLY
201 S ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                    P‐0043512 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTH, JOHN L
551 AUTUMN LANE
BANNING, CA 92220                                    P‐0022660 11/11/2017    TK Holdings Inc., et al.                   $300,000.00                                                                                  $300,000.00
MARTI, COLTON L
22535 HIGHWAY M
CURRYVILLE, MO 63339                                 P‐0013773 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTI, TIMOTHY L
22535 HIGHWAY M
CURRYVILLE, MO 63339                                 P‐0013824 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN & BENNIS, P.A,
319 S. E. 14TH STREET
FORT LAUDERDALE, FL 33316‐1929                       P‐0027797 11/17/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MARTIN & BENNIS, P.A.
319 S. E. 14TH STREET
FORT LAUDERDALE, FL 33316‐1929                       P‐0027664 11/17/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00



                                                                                          Page 2065 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 229 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARTIN II, WILLIAM P
150 MANOR LANE
FORT THOMAS, KY 41075                               P‐0055142 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN JR, WILLIAM D
111 MYSTIC CIRCLE
BYRON, GA 31008                                     P‐0002957 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN JR., JOHN E
2930 CROWN POINTE DR.
STOW, OH 44224                                      P‐0040221 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN JR., WILLIAM H
NO ADDRESS PROVIDED
                                                    P‐0051935 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN MARIETTA MATERIALS INC
666 GARLAND PLACE
DES PLAINES, IL 60016                               P‐0044757 12/22/2017    TK Holdings Inc., et al.                    $56,226.94                                                                                   $56,226.94
MARTIN, ABIGAIL G
150 MANOR LANE
FORT THOMAS, KY 41075                               P‐0055139 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, ALLEN B
1570 PARKER RD
FOUR OAKS, NC 27524                                 P‐0049159 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, ALPHONSO
ALPHONSO MARTIN
9297 AL HWAY 22 W
ORRVILLE, AL 36767                                  P‐0007023 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, BARBARA S
P.O. BOX 80585
AUSTIN, TX 78708                                    P‐0017841 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, BARRY W
1416 PENLEY BLVD.
SALEM, VA 24153‐5980                                P‐0001700 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, BEN G
517 BLUE SAGE DR
FATE, TX 75087                                      P‐0039891 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, BOBBY J
712 BELLEVUE STREET
CLINTON, MS 39056                                   P‐0047596 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, CANDACE
56 DARBYS RUN WAY
HIRAM, GA 30141                                     P‐0021487 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, CHARLES D
177 MAGNOLIA CIRCLE
TROY, VA 22974                                      P‐0017991 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, CHARLES R
1817 150TH ST.
ESSEX, IA 51638                                     P‐0022074 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, CHARLES R
8011 LAKEVIEW BLVD.
BYRAM, MS 39272                                     P‐0027326 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, CHRISTOPHER J
1524 CASTLE CT
MORGANTOWN, WV 26508                                P‐0032841 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, CHRISTOPHER S
1044 E. BAYVIEW BLVD.
NORFOLK, VA 23503                                   P‐0011829 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2066 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 230 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARTIN, CLAY
2323 CLARA AVE SW
DECATUR, AL 35601                                   P‐0027070 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, COLLETTE S
8510 HAYDEN WAY
CONCORD, NC 28025                                   P‐0054766 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, CONAN R
CONAN R. MARTIN
611 ELLSWORTH STREET
ALTAMONTE SPRING, FL 32701                          P‐0027100 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, COURICE
43 RIPARIAN LANE
RANSON, WV 25438                                      4421    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARTIN, DAN WARREN
DAN AND DOROTHY MARTIN
6139 LONG KEY LANE
BOYNTON BEACH, FL 33472                               1102    10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARTIN, DANIEL J
628 PENNSYLVANIA AVENUE
DELANCO, NJ 08075                                   P‐0015309 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, DANIELLE H
4223 MEADOW SPRINGS DR.
KINGWOOD, TX 77339                                  P‐0041077 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, DANNY J
7574 GATEWOOD ROAD
FAYETTEVILLE, WV 25840                              P‐0008775 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, DARRELL A
2132 CADDY DRIVE
MARRERO, LA 70072‐4722                              P‐0041514 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, DAVID A
5776 W MONARCH CT
BLOOMINGTON, IN 47403                               P‐0001056 10/21/2017    TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
MARTIN, DAVID D
322 ANN MARIE DRIVE
MILAN, MI 48160‐1637                                P‐0034553 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, DAVID J
12230 NE 137TH PL
KIRKLAND, WA 98034                                  P‐0020970 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, DEBRA J
9229 VILLAGE GLEN DR
UNIT 135
SAN DIEGO, CA 92123                                   4108    12/17/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARTIN, DEBRA J
9229 VILLAGE GLEN DR
UNIT 135
SAN DIEGO, CA 92123                                 P‐0046026 12/24/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
MARTIN, DEVON S
1008 N OLIVE ST
SANTA ANA, CA 92703                                 P‐0050929 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, DIANNE A
1231 HAMPTON BLVD
NORTH LAUDERDALE, FL 33068                          P‐0014898 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, DONNA S
4829 S 190TH RD
HALF WAY, MO 65663                                  P‐0042952 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2067 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 231 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MARTIN, DOUGLAS G
1004 STRATTON DR.
WATERFORD, MI 48328                                 P‐0020698 11/9/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
MARTIN, EARNEST E
45 STONE RIVER LOOP
WETUMPKA, AL 36092                                  P‐0007134 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, EMILIA B
106 DEODAR DRIVE
PACHECO, CA 94553                                   P‐0044595 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, FELISA
18418 FAIRWOOD MEADOW COURT
HOUSTON, TX 77084                                     3860      12/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARTIN, GABRIELLE
9484 PORTO ROSA DRIVE
ELK GROVE, CA 95624                                 P‐0041721 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, GARY E
PO BOX 670
CARNATION, WA 98014                                 P‐0023438 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, GARY L
3812 CLEVELAND ST
SHREVEPORT, LA 71109                                P‐0007111 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, GEORGE J
NO ADDRESS PROVIDED
                                                    P‐0020615 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, GLEN M
4223 MEADOW SPRINGS DR.
KINGWOOD, TX 77339                                  P‐0041080 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, GLORIA
71 STEWART LANE
WINFIELD, WV 25213                                  P‐0000810 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, GLORIA D
110 M L K RD
STARR, SC 29684‐9447                                P‐0054248   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, GRETCHEN E
311 CHICOPEE ST
GRANBY, MA 01033‐9576                               P‐0028906 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JACK C
110 ROCK HOUSE CIR N
SACRAMENTO, CA 95835                                P‐0034655 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JAMES P
4504 SLONE DRIVE
JEFFERSONVILLE, IN 47130                            P‐0000725 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JAMES W
11 CYNTHIA COURT
LYNCHBURG, VA 24501‐4755                            P‐0032886 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JANET B
1570 PARKER RD
FOUR OAKS, NC 27524                                 P‐0049130 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, JEFF J
3208 WEXFORD LANE
JOLIET, IL 60431                                    P‐0013230 11/2/2017      TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
MARTIN, JEROME F
517 GRAY BARN LANE
ST. LOUIS, MO 63122                                 P‐0053188 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2068 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 232 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MARTIN, JEROME F
517 GRAY BARN LANE
ST LOUIS, MO 63122                                  P‐0053284 12/29/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                     $6,000.00
MARTIN, JEROME F
517 GRAY BARN LANE
ST LOUIS, MO 63122                                  P‐0053285 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, JILL R
112 AFTON DRIVE
CORINTH, MS 38834                                   P‐0046064 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, JOHN C
17714 BRIARPATCH
LINDALE, TX 75771                                   P‐0030638 11/21/2017    TK Holdings Inc., et al.                      $250.00                                                                                        $250.00
MARTIN, JOHN E
2930 CROWN POINTE DR.
STOW, OH 44224                                      P‐0040220 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, JOHN F
316 SOUTH EDISON ST
GRATON, CA 95444                                    P‐0015430 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, JOHN L
203 VICTOR AVE
YUTAN, NE 68073                                     P‐0016932 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, JOHN R
2444 E. GEORGE WASHINGTON BLV
DAVENPORT, IA 52803‐1244                            P‐0037907 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, JOHN R
2444 E. GEORGE WASHINGTON BLV
DAVENPORT, IA 52803‐1244                            P‐0037918 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, JOHN R
2444 E. GEORGE WASHINGTON BLV
DAVENPORT, IA 52803‐1244                            P‐0037960 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, JOHN T.
643 WILSON DRIVE
XENIA, OH 45385                                       2235    11/10/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
MARTIN, JOHN W
320 DOMINIC COURT
WINDSOR, CA 95492                                   P‐0036086 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, JOSEPH E
PO BOX 14838
ODESSA, TX 79764                                    P‐0055528 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, JOSHUA A
4407 DONCASTER DR
MELBOURNE, FL 32935                                 P‐0005094 10/26/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
MARTIN, JOSLYN
PO BOX 335384
NORTH LAS VEGAS, NV 89033                           P‐0051959 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, JOYLYNN T
10315 NW 9TH STREET CIR APT 1
MIAMI, FL 33172                                     P‐0000513 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, JUDY R
170 TEFEL WEST DR
HARTWELL, GA 30643                                  P‐0002559 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTIN, JUSTIN DANE
2212 SANDY CREEK TRAIL
EDMOND, OK 73013                                      213     10/19/2017       TK Holdings Inc.                         $30,766.00              $0.00                                                                 $30,766.00



                                                                                         Page 2069 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 233 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MARTIN, KARLA M
1979 E. LOS ARBOLES DR.
TEMPE, AZ 85284                                      P‐0030913 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, KATHARINE
174 PALISADES DRIVE
DALY CITY, CA 94015                                    4930    1/30/2018        TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
MARTIN, KATHY
45 STONE RIVER LOOP
WETUMPKA, AL 36092                                   P‐0007133 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, KATHY L
11321 ARROYO DR.
WHITTIER, CA 90604                                   P‐0013779 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, KENNETH J
1507 VIRGINIA AVE
LYNN HAVEN, FL 32444                                 P‐0004384 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, KENNETH S
1395 UMBRIA ROAD
MONCKS CORNER, SC 29461                              P‐0002747 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, KIMBERLY M
NO ADDRESS PROVIDED
                                                     P‐0051949 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, KIMBERLY R
3127 ENCLAVE LN
FULTONDALE, AL 35068                                 P‐0018465 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, KRISTIN M
1405 8TH AVE
BEAVER, PA 15009                                     P‐0009905 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, KRYSTEL R
5911 N LOVERS LN RD
#101
MILWAUKEE, WI 53225                                  P‐0044729 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, LANCE M
PO BOX 15742
SACRAMENTO, CA 95852                                 P‐0020982 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, LANE W
24 CARR DR.
MORAGA, CA 94556                                     P‐0027229 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, LEO J
9006 GUE ROAD
DAMASCUS, MD 20872                                   P‐0006435 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, LINDA S
24 LAKE VALLEY CT.
SIMPSONVILLE, SC 29681                               P‐0003362 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, LISA
9 NANCY DR
ENFIELD, CT 06082                                      830     10/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARTIN, LISA J
9 NANCY DR
ENFIELD, CT 06082                                    P‐0008769 10/29/2017    TK Holdings Inc., et al.                     $2,624.84                                                                                    $2,624.84
MARTIN, LOLITA S
836 WESTOVER DRIVER
DANVILLE
, VA 24541                                           P‐0015041 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2070 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 234 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARTIN, MARI D
PO BOX 61
12 W SPRUCE
INDIANOLA, IL 61850‐0061                            P‐0025700 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, MARK A
135 BERKLEY
DEARBORN, MI 48124                                  P‐0024770 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, MEGAN E
3826 S. 57TH CT.
CICERO, IL 60804                                    P‐0017140 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, MICHAEL C
681 GRAYHAWK AVENUE
PLANTATION, FL 33324                                P‐0043554 12/21/2017    TK Holdings Inc., et al.                     $1,697.73                                                                                    $1,697.73
MARTIN, MICHAEL D
25 WARBURTON AVE.
NORTH KINGSTOWN, RI 02852                           P‐0006949 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, MICHAEL H
174 WEST 214TH ST
GALLIANO, LA 70354                                  P‐0055548 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, MICHAEL W
3517 ASTORIA CIR
FAIRFIELD, CA 94534                                 P‐0030691 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, MITCH
1484 NEEB RD.
CINCINNATI, OH 45233                                P‐0039424 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, NANCY
6034 LAS COLINAS CIRCLE
LAKE WORTH, FL 33463                                  219     10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARTIN, PATRICIA A
3933 223RD STREET
BAYSIDE, NY 11361                                   P‐0008664 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, PAUL R
18304 PORKY ST
SAEGERTOWN, PA 16433                                P‐0009458 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, PHILLIP L
1011 TREVINO
CLINTON, MO 64735                                   P‐0043518 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, REBECCA F
73 MOUNTAIN OAK COURT
UNIT 4069
ELLIJAY, GA 30536                                   P‐0003925 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, RICHARD C
2979 SCOTTS CREEK RD.
LAKEPORT, CA 95453                                  P‐0051788 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, ROBERT C
1950 HARBOUR INLET DRIVE
FORT LAUDERDALE, FL 33316                           P‐0003137 10/24/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MARTIN, ROBERT C
8605 NAPA VALLEY RD NE
ALBUQUERQUE, NM 87122                               P‐0003724 10/25/2017    TK Holdings Inc., et al.                    $40,000.00                                                                                   $40,000.00
MARTIN, ROBERT C
1950 HARBOUR INLET DRIVE
FORT LAUDERDALE, FL 33316                           P‐0022075 10/30/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MARTIN, ROBERT L
9236 STANFORD DR.
BRIDGEVIEW, IL 60455                                P‐0032762 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2071 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 235 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MARTIN, ROBERT M
101 HIGH CIR
UNDERWOOD, IA 51576                                  P‐0036574 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, RONALD J
505 DRUILHET ST.
JEANERETTE, LA 70544                                 P‐0040237 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, RONALD J
41812 POINCIANA ST,
EUSTIS, FL 32736                                     P‐0046402 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, ROY
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043594 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MARTIN, RYAN A
234 MAIN STREET
MOHRSVILLE, PA 19541                                 P‐0017330 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, SAUNDRA J
1129 MILLER ROAD
MINDEN, LA 71055                                     P‐0051103 12/26/2017    TK Holdings Inc., et al.                     $2,856.02                                                                                    $2,856.02
MARTIN, SHEMEKA S
141 PEXTILE PLANT RD
STONEVILLE, NC 27048                                 P‐0028523 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, SHERON
4116 DRUID LANE
DALLAS, TX 75205                                     P‐0051969 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, SOPHI
24 CARR DR
MORAGA, CA 94556                                     P‐0018188 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, STACEE
2848 BLUEBONNET DR
HENDERSON, NV 89074                                  P‐0003735 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, STEPHAN S
2605 W COOLIDGE ST
PHOENIX, AZ 85017‐3748                               P‐0039806 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, SUSAN R
1735 NORMANDIE DRIVE
YORK, PA 17408                                       P‐0039523 12/12/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
MARTIN, TAREN D
9243 SOUTH SR 121
MACCLENNY, FL 32063                                  P‐0005941 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, THERESE M
128 ASHEVILLE DRIVE
HUNTSVILLE, AL 35811                                 P‐0022185 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, THOMAS
4101 40TH ST SE
SUITE 3
KENTWOOD, MI 49512                                   P‐0013840 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, THOMAS
8025 RODAO DR
CALEDONIA, MI 49316                                  P‐0013846 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, THOMAS N
1587 SCOTTEN ST
PORT CHARLOTTE
, FL 33952                                           P‐0035088 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2072 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 236 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MARTIN, TIMOTHY J
1127 E DEL MAR BLVD
#324
PASADENA, CA 91106                                   P‐0033993 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, TODD P
1651 ALTAMONT LANE
ODESSA, FL 33556                                     P‐0034607 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, TODD P
1651 ALTAMONT LANE
ODESSA, FL 33556                                     P‐0034610 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, VICKIE
133 CARDINAL WAY
HERCULES, CA 94547                                   P‐0053590   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, WILLIAM B
7707 NEW ENGLAND PKWY
AMARILLO, TX 79119                                   P‐0003230 10/24/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
MARTIN, WILLIAM K
2535 BRINKHAUS ST
CHASKA, MN 55318                                     P‐0036345 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, XAVIER S
1617 KINGFISHER DR
GAUTIER
GAUTIER, MS 39553                                    P‐0051993 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIN, ZACHARY D
19 CAMPUS CIRCLE
LAKE FOREST, IL 60045                                P‐0009013 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINE JR., RAMON P
5787 S. 249TH DR.
BUCKEYE 85                                           P‐0044331 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINE, WILLIAM D
7701 NE 72ND TERRACE
KANSAS CITY, MO 64158                                P‐0007943 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINE, WILLIAM D
7701 NE 72ND TERRACE
KANSAS CITY, MO 64158                                P‐0011604 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEAU, CRAIG J
37 4TH ST
PROCTOR, MN 55810‐2213                               P‐0014687 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ JR, RAMON P
5787 S. 249TH DR.
BUCKEYE, AZ 85326                                    P‐0044326 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, ALEJANDRO D
PO BOX 747
VEGA, TX 79092                                       P‐0030442 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, ALEJANDRO D
PO BOX 747
VEGA, TX 79092                                       P‐0030443 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, ALEX S
11972 OAKWOOD DR
FONTANA, CA 92337                                    P‐0020875 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, ALFREDO M
18004 MORETO LOOP
PFLUGERVILLE, TX 78660‐5307                          P‐0005330 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2073 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 237 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
MARTINEZ, ALICIA
5989 RANCHO MISSION RD
UNIT 107
SAN DIEGO, CA 92108                                  P‐0020488 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTINEZ, ALICIA
5989 RANCHO MISSION RD
UNIT 107
SAN DIEGO, CA 92108                                  P‐0020489 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTINEZ, ALICIA
5989 RANCHO MISSION RD
UNIT 107
SAN DIEGO, CA 92108                                  P‐0020491 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTINEZ, AMY K
2244 SILVER SPRING DRIVE
WESTLAKE VILLAGE, CA 91361                           P‐0056245 1/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTINEZ, ANDREA A
605 ARMENTA STREET
SANTA FE, NM 87505                                   P‐0038659 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTINEZ, ANNA M
720 13TH STREET APT. #5
SACRAMENTO, CA 95418                                 P‐0054706 1/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTINEZ, ANTOINETTE
576 LEYTE TERRACE
SUNNYVALE, CA 94089                                  P‐0014165 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTINEZ, ANYA R
2875 N F ST
SAN BERNARDINO, CA 92405                             P‐0020219 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTINEZ, BETSY
6 01 FAIR LAWN AVE FL 2
FAIR LAWN, NJ 07410                                  P‐0003475 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTINEZ, BRANDON M
10A ROAD 5316
BLOOMFIELD, NM 87413                                 P‐0058224 11/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTINEZ, CARLOS L
9081 N US HWY 421
CLINTON, NC 28328                                    P‐0005876 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTINEZ, CESAR
9832 MERTON AVE.
OAK LAWN, IL 60453                                     888     10/27/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
MARTINEZ, CHRISTINA
PO BOX 4443
LAKEWOOD, CA 90711                                   P‐0025790 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTINEZ, CLAUDIA
1155 E CENTRAL AVE
HOLTVILLE, CA 92408                                  P‐0032226 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTINEZ, CLIFF D
8311 COPPERGLEN
CONVERSE, TX 78109                                   P‐0005143 10/26/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                    $25,000.00
MARTINEZ, CORY L
7537 E MCKINLEY ST
SCOTTSDALE, AZ 85257                                 P‐0052845 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MARTINEZ, CYNTHIA P
14667 RACE ST
THORNTON, CO 80602                                   P‐0030553 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 2074 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 238 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
MARTINEZ, DAISY
CHILD & MARTON, LLP
BRADFORD T. CHILD
1055 W. 7TH STREET, 33RD FLOOR
LOS ANGELES, CA 90017                                  136     9/27/2017        TK Holdings Inc.                       $12,000,000.00                                                                               $12,000,000.00
MARTINEZ, DAMARIS MONTES
1719 WHITNEY ISLES DR.
WINDERMERE, FL 34786                                   448     10/22/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
MARTINEZ, DELIA
9934 CORELLA AVENUE
WHITTIER, CA 90603                                   P‐0032457 11/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTINEZ, DELIA
9934 CORELLA AVE
WHITTIER, CA 90603                                   P‐0032461 11/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTINEZ, DELIA
9934 CORELLA AVENUE
WHITTIER, CA 90603                                   P‐0032466 11/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTINEZ, DELIA
9934 CORELLA AVENUE
WHITTIER, CA 90603                                   P‐0032470 11/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTINEZ, DELIA
9934 CORELLA AVE
WHITTIER, CA 90603                                   P‐0032472 11/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTINEZ, DENISE S
5024 SUMATRA CIRCLE
HARLINGEN, TX 78552                                  P‐0042907 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTINEZ, EDWARD T
2238 MONTROSE AVE
MONTROSE, CA 91020‐1510                              P‐0017473 11/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTINEZ, ELAINE M
7409 ABERDEEN DR
FORT WORTH, TX 76116                                 P‐0002592 10/23/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTINEZ, ERIKA
2345 VIRGINIA AVENUE
UNIT 116
SANTA MONICA, CA 90404                               P‐0045019 12/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTINEZ, GUSTAVO
1112 COLLIN DR
ALLEN, TX 75002                                      P‐0005972 10/26/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTINEZ, HUGO A
4311 PINE CREEK CIRCLE
FAIRFIELD, CA 94534                                  P‐0041142 12/16/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTINEZ, ISRAEL P
26341 SORRELL PLACE
LAGUNA HILLS, CA 92653                               P‐0020247 11/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MARTINEZ, JESSICA
CHILD & MARTON, LLP
BRADFORD T. CHILD
1055 W. 7TH STREET, 33RD FLOOR
LOS ANGELES, CA 90017                                  138     9/27/2017        TK Holdings Inc.                       $12,000,000.00                                                                               $12,000,000.00
MARTINEZ, JESSIE J.
379 CEDAR AVE
BRIGHTON, CO 80601                                     4356    12/26/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
MARTINEZ, JESUS G
502 WEST 149 STREET APT 2A
NEW YORK, NY 10031                                   P‐0009001 10/29/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                          Page 2075 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 239 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MARTINEZ, JO ANN A
10510 APPALOOSA BAY
SAN ANTONIO, TX 78254                               P‐0035305 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, JOSEPH
PO BOX 722002
ORLANDO, FL 32872                                     4538      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARTINEZ, JOSEPH
P.O. BOX 722002
ORLANDO, FL 32872                                     4556      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARTINEZ, JOSHUA C
8767 SAN PEDRO WAY
ELK GROVE, CA 95624                                 P‐0056375    2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, JULIA A
5362 BLINN LN
IRVINE, CA 92603                                    P‐0035695 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, KIMBERLY
18019 WEST EL CAMINITO DRIVE
WADDELL, AZ 85355                                     2938      11/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARTINEZ, LESLIE J
2645 S TENNYSON WAY
DENVER, CO 80219                                    P‐0005810 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, LINDA A
6839 JULIE LYNN COURT
CITRUS HEIGHTS, CA 95621                            P‐0055057 1/17/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, LUPE
312 PARK AVENUE
PEWAUKEE, WI 53072                                  P‐0005191 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, MARCELLA
2238 MONTROSE AVE
MONTROSE, CA 91020‐1510                             P‐0017646 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, MARICELA
11394 EARLYWOOD DR.
DALLAS, TX 75218                                      4352      12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARTINEZ, MELISSA R
1714 FORT GRANT DR
ROUND ROCK, TX 78665                                P‐0002358 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, MELISSA R
1714 FORT GRANT DR
ROUND ROCK, TX 78665                                P‐0002363 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, MICHAEL J
9019 HARGIS STREET
LOS ANGELES, CA 90034                               P‐0018060 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, MICHAEL T
5632 S JOLLY ROGER RD
TEMPE, AZ 85283                                     P‐0046841 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, MONICA C
975 ORTEGA CIR
GILROY, CA 95020                                    P‐0054735 1/14/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, PABLO A
4117 SW 192 TER
MIRAMAR, FL 33029                                   P‐0031783 11/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, PATRICK
5956 PALM AVE
RIVERSIDE, CA 92506                                 P‐0018922 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2076 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 240 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MARTINEZ, RAMON
150 S. ANZA STREET # 70
EL CAJON, CA 92020                                    P‐0047885 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, RENE
PO BOX 11663
PORTLAND, OR 97211                                    P‐0027812 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, ROBERT J
10510 APPALOOSA BAY
SAN ANTONIO, TX 78254                                 P‐0035306 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTÍNEZ, ROSALIO
P.O. BOX 1152
PLYMOUTH, FL 32768                                    P‐0030105 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, RUSSELL R
1209 MAPLE ST
LK IN THE HILLS, IL 60156                             P‐0040119 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, SANDRA A
709 TESORO AVENUE
RANCHO VIEJO, TX 78575                                P‐0044755 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, SANDY H
9846 VALLEY CABIN
SAN ANTONIO, TX 78250                                 P‐0002782 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, SANDY H
9846 VALLEY CABIN
SAN ANTONIO, TX 78250                                 P‐0003832 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, SARA
11932 SW 210TH TERRACE
MIAMI, FL 33177                                       P‐0001427 10/21/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MARTINEZ, SARA
11932 SW 20TH TERRACE
MIAMI, FL 33177                                       P‐0001428 10/21/2017    TK Holdings Inc., et al.                     $3,200.00                                                                                    $3,200.00
MARTINEZ, SERENA
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                     P‐0031006 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, STEVEN A
14406 WOODS HOLE DRIVE
SAN ANTONIO, TX 78233                                 P‐0009771 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, SUSAN M
640 BEAVER ROAD
MUNFORD, TN 38058                                     P‐0041965 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, THOMAS
4643 LAKEVIEW CIR
SLINGER, WI 53086                                     P‐0037542 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, THOMAS
4643 LAKEVIEW CIR
SLINGER, WI 53086                                     P‐0037549 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, THOMAS
4643 LAKEVIEW CIRCLE
SLINGER, WI 53086                                     P‐0037551 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, VICTORIA G
P.O. BOX 3361
EDGEWOOD, NM 87015                                    P‐0044655 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, VINICIO A
8300 KERN CANYON RD
SPACE #116
BAKERSFIELD, CA 93306                                 P‐0052168 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2077 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 241 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MARTINEZ, WALTER
4002 KINROSS STREET
ORLANDO, FL 32809                                  P‐0047058 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, YESSICA
1640 W BALL RD #111
ANAHEIM, CA 92802                                  P‐0020255 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ, YVONNE M
14514 FOXFORD WAY
HOUSTON, TX 77015                                  P‐0033007 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINEZ‐MARTINE, ANDREA
2769 BRISTOL MOUNTAIN TRL
GREEN BAY, WI 54313                                P‐0018995 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINO II, JOSEPH M
2334 PATCHEN WILKES DR
LEXINGTON, KY 40509                                P‐0041775 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINO, MARINA
17900 KEARNY STREET
#612
MARINA, CA 93933‐4954                              P‐0014527 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINO, MICHAEL J
6 TRIANGLE PLACE
TUCKAHOE, NY 10707                                 P‐0005845 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINO, MICHAEL J
6 TRIANGLE PLACE
TUCKAHOE
, NY 10707                                         P‐0005851 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINO, RALPH J
100 EAST SLOPE ROAD
MAHWAH, NJ 07430‐1906                              P‐0006470 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINO, VIOLA R
108 RYAN DRIVE
GOOSE CREEK, SC 29445                              P‐0001708 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINS, GEORGINA
14 MICHALIS CT
WEST ISLIP, NY 11795‐5116                          P‐0003089 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTINS, JOSEPH
17 HELEN AVE
PEDRICKTOWN, NJ 08067                                4703    1/16/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MARTINSON, MARTIN L
6946 BUTLER RD. SW
SOUTH BOARDMAN, MI 49680                           P‐0051430 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIRANOTEDESCH, DILETTA
402 9TH STREET
DEL MAR, CA 92014                                  P‐0045740 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTIROSSIAN, GARREN
4819 S. POTTER DR.
TEMPE, AZ 85282                                      677     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARTISEK, LEANN R
P O BOX 115
WALLIS, TX 77485                                   P‐0050874 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTORANA, BENEDICT
306 BOUNDING HOME COURT
HAVRE DE GRACE, MD 21078                           P‐0017486 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTORANA, DIANE
306 BOUNDING HOME COURT
HAVRE DE GRACE, MD 21078                           P‐0017478 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2078 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 242 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARTUCCI, ERLENE L
349 UVALDA ST
AURORA, CO 80011                                    P‐0017492 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTUCCI, GREGORY C
NO ADDRESS PROVIDED
                                                    P‐0011859 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTUCCIO, JOSEPH
201 LAKECREST ST. NW
CANTON, OH 44709‐1507                               P‐0046802 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTY, CORIE A
5133 SCHUYLKILL STREET
COLUMBUS, OH 43220                                  P‐0002409 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTYAK, NICHOLAS A
396 LAKESHORE DR ME
ATLANTA, GA 30307                                   P‐0045471 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARTZ, PEGGY L
7726 MODISTO LANE
SPRINGFIELD, VA 22153                               P‐0010766 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARUNICH, PAUL W
7498 OLD SAUK
MADISON, WI 53717                                   P‐0028935 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARUSKA, MICHELE K
394 HOLLY AVENUE
ST. PAUL
USA, MN 55102                                       P‐0012853 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARUT, JEFFREY C
300 RIVER RD
ELKTON, MD 21921                                    P‐0046319 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARUT, JEFFREY C
300 RIVER RD
ELKTON, MD 21921                                    P‐0046367 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARUT, JEFFREY C
300 RIVER RD
ELKTON, MD 21921                                    P‐0046380 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARUT, JEFFREY C
300 RIVER RD
ELKTON, MD 21921                                    P‐0046388 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARVEL, KIMBERLY A
205 WEST MAIN ST.
EWING, IL 62836                                     P‐0033976 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARVIN, CARRIE R
361 ARMAS AVE
ST AUGUSTINE, FL 32084                              P‐0028170 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARVIN, JR, ROBERT K
1466 SPRUCE TREE DRIVE
DIAMOND BAR, CA 91765                               P‐0013492 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARVIN, JR, ROBERT K
1466 SPRUCE TREE DRIVE
DIAMOND BAR, CA 91765                               P‐0013597 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARVIN‐SHIELD, MELISSA
640 BLACKMORE DR.
HENDERSON, NV 89015                                 P‐0004802 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARX, COREY R
906 CHEYENNE RD. NW
CEDAR RAPIDS, IA 52405                              P‐0036851 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2079 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 243 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MARX, JASON J
1315 COUNTRY TRAILS RD
CONWAY, MO 65632                                    P‐0015839 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARX, MICHAEL A
12347 GAY RIO DRIVE
LAKESIDE, CA 92040‐5535                             P‐0046231 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARX, RICHARD
2515 KRUPPA ROAD
LAGRANGE, TX 78945                                  P‐0009525 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARY ELLEN WIEBER REVOC.TRUST
WIEBER, MARY E
335 E. WATER ST. APT3
SANDUSKY, OH 44870‐2886                             P‐0019712 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARY FRANCES SHELL TRUST A
6868 HIGHWAY 195
FLORENCE, TX 76527                                  P‐0003632 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARY MICHELLE WINERY & VINEYARD LLC
RR # 2 BOX 7A
CARROLLTON, IL 62016                                  2976    11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MARY RUTH MIER LIVING TRUST
MARY RUTH MIER
368 S 22ND ST
TERRE HAUTE, IN 47803‐2112                          P‐0001103 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARYANCHIK, AKIM
614 ARCADIA TERRACE
UNIT 203
SUNNYVAL, CA 94085                                  P‐0016224 11/5/2017     TK Holdings Inc., et al.                      $508.95                                                                                       $508.95
MARY‐JO MONUSKY REVOC TRUST
MONUSKY, MARY‐JO
39 MOUNT VERNON STREET
PORTSMOUTH, NH 03801                                P‐0006292 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARZ, RYAN P
200 ROCKLAND DR
GREENVILLE, NC 27858                                P‐0041226 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARZANO, JOAN M
880 WOODGLEN LANE
LEMONT, IL 60439                                    P‐0005651 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARZANO, JOHN C
8 DAVE LANE
CENTEREACH, NY 11720                                P‐0031869 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARZANO, MARYANN
8 DAVE LANE
CENTEREACH, NY 11720                                P‐0031864 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MARZEC, SHAWNA
203 46TH ST W
BRADENTON, FL 34209                                   200     10/19/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
MARZZACCO, JORDAN A
449 WAVERLY WOODS DRIVE
HARRISBURG, PA 17110                                P‐0010396 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASAITIS, CHRISTOPHER J
1628 POTOMAC AVE SE
WASHINGTON, DC 20003                                P‐0042898 12/20/2017    TK Holdings Inc., et al.                        $65.46                                                                                       $65.46
MASCARA, MICHAEL J
PO BOX 212
BATAVIA, OH 45103                                   P‐0048975 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2080 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 244 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MASCARENAS, CLAUDIA A
12018 W YUMA RD
AVONDALE, AZ 85323                                  P‐0041303 12/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASCK, MARY B
7030 WOODS WEST DR
FLUSHING, MI 48433                                  P‐0015195 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASDEN, CHIQUITA A
P O BOX 91834
LOUISVILLE, KY 40291                                P‐0033604 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASEK, LEONARD F
1535 MCCAUSLAND DRIVE
HUDSON, OH 44236                                      1597      11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MASELLI, JOSEPH
PO BOX 620172
OVIEDO, FL 32762                                    P‐0010639 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASELLI, JUDITH A
2 LONGWOOD DRIVE #1
ANDOVER, MA 01810                                   P‐0023087 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASELLI, TRACY R
20 VINTON AVE
CRANSTON, RI 02920                                  P‐0057913    5/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASHE, DANIEL A.
76 THREE LAKES DRIVE
STAMFORD, CT 06902‐8333                               1171      10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MASI, CELESTE A
33 WELLS DRIVE
FARMINGTON, CT 06032‐3143                           P‐0033658 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASI, SEAN M
PO BOX 48474
TAMPA, FL 33646                                     P‐0049721 12/27/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MASIELLO, ANDREW
3435 CAL BOST ROAD
MIDLAND, NC 28107                                   P‐0001807 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASIELLO, VINCENT
10148 SE 127TH STREET
BELLEVIEW, FL 34420                                 P‐0026712 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASK, BRYAN K
PO BOX 2076
LYTLE, TX 78052                                     P‐0055418 1/21/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASKALERIS, SUE C
9D COVE LANE
NORTH BERGEN, NJ 07047                              P‐0052899 12/27/2017      TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
MASKER, RHONDA
15843 N 26TH AVE
PHOENIX, AZ 85023                                   P‐0033041 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASKER, RHONDA L
15843 N 26TH AVE
PHOENIX, AZ 85023                                   P‐0004035 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASLESA, NICOLE
1662 CARLSON LN SW
MARIETTA, GA 30064                                  P‐0004330 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASLIKOWSKI, SANDRA
1758 GREENHILL DRIVE
CLEARWATER, FL 33755                                P‐0003453 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2081 of 3674
                                                    Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 245 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address             Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
MASLYANKA, ANATOLY
668 FIFTEEN MILE DRIVE
ROSEVILLE, CA 95678                                      P‐0018533 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASLYANKA, ANATOLY
668 FIFTEEN MILE DRIVE
ROSEVILLE, CA 95678                                      P‐0018544 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASLYANKA, ANATOLY
668 FIFTEEN MILE DRIVE
ROSEVILLE, CA 95678                                      P‐0018637 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASLYANKA, ANATOLY
668 FIFTEEN MILE DRIVE
ROSEVILLE, CA 95678                                      P‐0018687 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASLYANKA, TAMARA
668 FIFTEEN MILE DRIVE
ROSEVILLE, CA 95678                                      P‐0018566 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASLYNKA, ANATOLY
668 FIFTEEN MILE DRIVE
ROSEVILLE, CA 95678                                      P‐0018660 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, ALICE E
1222 FREEMAN LANE APT 15
POCATELLO, ID 83201                                      P‐0034313 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, BOBBY J
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                        P‐0031010 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, BOBBY J.
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                          3275    11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MASON, CARLIENNE J
13914 E. BOONE AVE.
SPOKANE VALLEY, WA 99216                                 P‐0018116 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, CAROLINE A
2208 SUMMIT POINTE WAY NE
ATLANTA, GA 30329                                        P‐0024872 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, CAROLL
2228 NO. ARROWHEAD AVE
RIALTO, CA 92377                                         P‐0029969 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, CAROLYN A
3049 DEERBRUSH WAY
EUGENE, OR 97405                                         P‐0024348 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, CHARDONEE
25031 BLUE IRIS CT SOUTH
PLAINFIELD, IL 60585                                     P‐0035316 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, DEBBIE
1418 INDIGO DR
MORTON, IL 61550                                         P‐0006039 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, DEBORAH SCOTT
549 TURQUOISE BEACH DR.
SANTA ROSA BEACH, FL 32459                                 458     10/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MASON, ELIZABETH D
31 RIVER VIEW
AVON, CT 06001                                           P‐0020136 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 2082 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 246 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MASON, FRANK
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043737 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MASON, GEORGE E
606 LAKESCAPE CT
ORLANDO, FL 32828                                   P‐0018903 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, JAMIE G
200 WEST HILL DRIVE
CARY, NC 27519                                      P‐0036834 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, JENI
4001 KEEPSAKE DRIVE
MODESTO, CA 95356                                   P‐0021205 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, KAREN L
323 CHASE ST.
SONOMA, CA 95476                                    P‐0037598 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, RAYMOND J
1701 WINNERS CIRCLE
LAWRENCEVILLE, GA 30043‐2721                        P‐0017139 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, RONALD L
P.O. BOX 398
DUBLIN, OH 43017                                      337     10/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MASON, TAMMY A
927 SUNSET DRIVE
SAINT ALBANS, WV 25177                                227     10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MASON, TIMOTHY J
2620 CARIBBEAN DRIVE
LAKE HAUASU CITY, AZ 86406                          P‐0027582 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, VERNETT
6343 BERRY PATH TRAIL
MATTESON, IL                                        P‐0010672 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASON, VICTORIA A
12409 EQUINE LANE
WELLINGTON, FL 33414                                P‐0032702 11/28/2017    TK Holdings Inc., et al.                     $5,633.00                                                                                    $5,633.00
MASON, ZEDETA L
369 NORTH SUNFLOWER WAY
SPARTANBURG, SC 29369                               P‐0026524 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASRI, HASSEN
PO BOX 243
MALIBU, CA 90265                                    P‐0020122 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASRI, HASSEN
PO BOX 243
MALIBU, CA 90265                                    P‐0020133 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSA DIEPPA, HILDA
F1‐ 48 CALLE 8
CIUDAD MASSO, PR 00754                              P‐0039150 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSA, ANTHONY
11527 CORTE PLAYA LAS BRISAS
SAN DIEGO, CA 92124                                 P‐0039005 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSA, HERBERT C
40 LIONS CT
FREEHOLD, NJ 07728                                  P‐0028349 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSA, PETER P
34158 HIGH KNOLL ROAD
LEWES, DE 19958                                     P‐0008331 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2083 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 247 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MASSA, PETER P
34158 HIGH KNOLL ROAD
LEWES, DE 19958                                     P‐0009230 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSACK, DANIEL D
4 RAMBLE CREEK DRIVE
COTATI, CA 94931                                    P‐0051095 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSACK, DEBRA P
4 RAMBLE CREEK DRIVE
COTATI, CA 94931                                    P‐0051215 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSANA, BARBARA I
7005 CROWN GATE PLACE
MIAMI LAKES, FL 33014                               P‐0028905 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSANA, JOSE P
7005 CROWN GATE PLACE
MIAMI LAKES, FL 33014                               P‐0028922 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSARANI, MOHAMED G
9287 RIVER TER SW
CALABASH, NC 28467‐3047                             P‐0008970 10/29/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
MASSARO, ANDREW P
418 30TH ST
SUNSET BEACH, NC 28468‐4175                         P‐0042051 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSARO, RICHARD P
2 WOODBERRY LANE
NEW HARTFORD, NY 13413                              P‐0021324 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSARO, RICHARD P
2 WOODBERRY LANE
NEW HARTFORD, NY 13413                              P‐0021327 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSARO‐TORGERSO, SUSAN
19 PARK LANE
WOODBRIDGE, CT 06525                                P‐0024822 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSAROTORGERSON, SUSAN
19 PARK LANE
WOODBRIDGE, CT 06525                                P‐0024824 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSENBURG, PHENORIES
7651 SUMMERHILL CT.
LORTON, VA 22079                                    P‐0043640 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSENGALE, ROGER L
249 COURT STREET
PO BOX 1278
PAINTSVILLE                                         P‐0002039 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSEY, BARBARA W
P O BOX 331
OAKLAND, FL 34760                                   P‐0024433 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSEY, JUSTIN L
2114 CHESTER LN.
BAKERSFIELD, CA 93304                               P‐0023931 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSEY, LAURA L
42275 WILD MUSTANG RD
MURRIETA, CA 92562                                  P‐0024577 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSEY, MARIE I
4003 FAWN CIR
TAMPA, FL 33610                                     P‐0015052 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASSEY, MELINDA
2479 LAKEWAY BRANCH DRIVE
ORLANDO, FL 32839                                   P‐0039363 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2084 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 248 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MASSEY, SHELLIE M
16019 91ST AVE E
PUPALLUP, WA 98375                                  P‐0038841 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MASSEY, TERRI S
121 UTOPIA CT
SPRINGTOWN, TX 76082                                P‐0039469 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MASSEY, ZANE
680 NORTHUMBERLAND RD.
TEANECK, NJ 07666                                   P‐0054361 1/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MASSI, NANCY M
N10068 JOHNSON ROAD
BESSEMER, MI 49911                                  P‐0051009 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MASSINGALE, JEFFREY T
39354 CAPE HORN RD
CONCRETE, WA 98237                                  P‐0024188 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MASSMAN, ANDREW E
2411 SHARON DRIVE
CEDAR PARK, TX 78613‐3550                           P‐0023663 10/30/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
MASSON, JENNIFER L
421 S LAKESIDE DR
APT 6
LAKE WORTH, FL 33460                                P‐0036024 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MASSON, MATT
450 EAST STRAWBERRY DRIVE #45
MILL VALLEY, CA 94941                               P‐0018150 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MASSOUDI, MEHRAN
12003 BROOKMEADOW LANE
DALLAS, TX 75218                                    P‐0038240 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAST, ELDON S
1528 ELMHURST DRIVE
LONGMONT, CO 80503                                  P‐0034210 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAST, JILL L
DESHAZO & NESBITT LLP
809 WEST AVENUE
AUSTIN, TX 78701                                    P‐0036535 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAST, THOMAS A
10358 E EXCAVATION CT.
GOLD CANYON, AZ 85118                               P‐0006037 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAST, THOMAS A
10358 E EXCAVATION CT.
GOLD CANYON, AZ 85118                               P‐0023732 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MASTANDREA, WENDY
NO ADDRESS PROVIDED
                                                    P‐0016221 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MASTENBROOK, BRIAN G
5525 HAYES TOWER RD
GAYLORD, MI 49735                                   P‐0044177 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MASTERS, AMANDA A
12603 CHESAPEAKE BAY DR
LOUISVILLE, KY 40246                                P‐0032665 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MASTERS, BRADFORD A
2775 GEMSTONE COURT
2775 GEMSTONE CT
REDDING, CA 96001                                   P‐0016581 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 2085 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 249 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MASTERS, CHRISTOPHER I
12603 CHESAPEAKE BAY DR
LOUISVILLE, KY 40245                                 P‐0032655 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASTERS, MICHAEL D
1117 SEAFARER LANE
WINTER SPRINGS, FL 32708                             P‐0050376 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASTERS, MICHAEL D
1117 SEAFARER LANE
WINTER SPRINGS, FL 32708                             P‐0050435 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASTERS, PEARLY
1871 LEXINGTON AVE.
SAN MATEO, CA 94402                                  P‐0056439   2/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASTERS, ROCHELLE M
71266 BIRMINGHAM RD N
LORE CITY, OH 43755                                  P‐0011494 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASTERS, SHEENA M
22428 MAX JUDE LN
MANDEVILLE, LA 70471                                 P‐0057126   2/8/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASTRANGELO, THOMAS J
59 VILLAGE DRIVE
MONTVILLE, NJ 07045                                  P‐0008799 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASTRO, ROSANNE
4419 SOUTH US 301 APT B
BUSHNELL, FL 33513                                   P‐0001166 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASTROPIETRO, MEVIA M
1088 BISHOP ST.
APT. 1606
HONOLULU, HI 96813                                   P‐0030155 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASUDA, KEN G
5421 COLNY GREEN DR
SAN JOSE                                             P‐0020120 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MASURE, JUDITH S
16 CENTER ST
SUTTON, VT 05867                                     P‐0010438 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATA, ELEAZAR
1107 E ALAN ST
PHARR, TX 78577                                      P‐0040882 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATA, ELEAZAR G
1107 E ALAN ST
PHARR, TX 78577                                      P‐0040880 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATA, EMILIO
14722 ELAINE AVE
NORWALK, CA 90650                                    P‐0022233 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATA, MICHAEL
1107 E ALAN ST
PHARR, TX 78577                                      P‐0040997 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATA, NOELIA
1107 E ALAN ST
PHARR, TX 78577                                      P‐0040883 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATAKOVICH, MARIA
1877 LUNA ALEGRE ST
KAS VEGAS, NV 89115                                  P‐0007593 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATAL, YVONNE C
1318 S 3RD ST
BLACKWELL, OK 74631                                  P‐0000877 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 2086 of 3674
                                                  Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 250 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MATAMOROS, JUANA
8402 botany ln
HOUSTON, TX 77075                                      P‐0036311 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATANAGH, NIMTAJ
1226 23TH STREET
4
SANTA MONICA, CA 90404                                 P‐0012565 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATASIC, MARGARET A
3439 EAGLES LOFT
UNIT A
CORTLAND, OH 44410                                     P‐0005518 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATEER, JONI L
1316 EDGEMONT PLACE
NORWALK, IA 50211                                      P‐0031178 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATEL, FRANK A
1387 CO. RD. NN
MARATHON, WI 54448                                     P‐0030893 11/23/2017    TK Holdings Inc., et al.                      $395.68                                                                                       $395.68
MATEL, FRANK A
1387 CO. RD. NN
MARATHON, WI 54448                                     P‐0057428 2/21/2018     TK Holdings Inc., et al.                      $507.79                                                                                       $507.79
MATEL, PAUL J
3028 SWEET BRIAR AVE.
IOWA CITY, IA 52245                                    P‐0007117 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATEO, ANTONIO L
24 NISA LANE
ROCHESTER, NY 14606                                    P‐0021796 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATEO, ANTONIO L
NO ADDRESS PROVIDED
                                                       P‐0021797 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATEO, LUIS
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                        P‐0044050 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MATEYUNAS, WILLIAM
39 CAIRO AVE
NORTHPORT, NY 11768                                      1464    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MATHENY, SHEILA L
1165 TIMBERCREEK TRAIL
HARDY, AR 72542                                        P‐0033063 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHER, DONNA J
23 HOLIDAY ROAD
HOLBROOK, MA 02343                                     P‐0007629 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHER, LAURA A
150 ROCKLAND DRIVE
BROCKTON, MA 02301                                     P‐0005047 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHERLY, LEISA D
1350 EASTGATE AVE. NE
ROANOKE, VA 24012                                      P‐0022961 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHERNE, KENNETH J
2729 PIN OAK DRIVE
MARRERO, LA 70072                                      P‐0014745 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHERNE, KENNETH J
2729 OIN OAK DRIVE
MARRERO, LA 70072                                      P‐0015176 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2087 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 251 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MATHES, ANGELA M.
1210 WALKER ST.
FLINT, MI 48503                                       1623      11/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MATHES, GARY W
544 CAMEO WAY
ARROYO GRANDE, CA 93420‐5574                        P‐0019473 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHES, NORMA S
3021 POTOMAC DRIVE
BATON ROUGE, LA 70808                               P‐0013639 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHESON, ASHLEY D
149 FLAT ROCK CHURCH RD
LIBERTY, SC 29657                                   P‐0036561 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEW, ABY
1 SURREY CT.
AIRMONT, NY 10952                                   P‐0008905 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEW, ABY
1 SURREY CT
AIRMONT, NY 10952                                   P‐0008910 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEW, BRENT A
240 5TH ST
LEWISPORT, KY 42351                                 P‐0049098 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEW, GEORGE
9 CROFT LN
WEATOGUE, CT 06089                                  P‐0053971   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEW, SHEEN
2 OAK HILL FARMS RD
ELLINGTON, CT 06029                                 P‐0031764 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, CATHY M
20544 SHADYSIDE WAY
GERMANTOWN, MD 20874‐2832                           P‐0032550 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, CATHY M
20544 SHADYSIDE WAY
GERMANTOWN, MD 20874‐2832                           P‐0055875 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, DAVID A
98 FOX PATH
CORAOPOLIS, PA 15108                                P‐0049176 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, GINGER D
3160 WILDEWOOD DR
CONCORD, CA 94518‐1411                              P‐0018214 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, GRAHAM J
1866 E. WATSON DR.
TEMPE, AZ 85283                                     P‐0031096 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, JERRY H
1054 RAMBLEWOOD PL
CHARLOTTESVILLE, VA 22901                           P‐0022424 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, JERRY H
1054 RAMBLEWOOD PL
CHARLOTTESVILLE, VA 22901                           P‐0022430 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, KAREN M
PO BOX 154
POWDER SPRINGS, GA 30127                            P‐0048416 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, LINDSEY R
405 PINECREST ROAD NE
ATLANTA, GA 30342                                   P‐0032208 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2088 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 252 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MATHEWS, ROBERT O
26 HOLBROOK ST.
JAMAICA PLAIN, MA 02130‐2756                        P‐0008955 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHEWS, SCOTT M
4727 E DESERT WIND DR
PHOENIX, AZ 85044                                   P‐0040534 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIAS, RONALD
550 NW 100TH TER
MIAMI, FL 33150‐1415                                P‐0001565 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIESEN, CHRIS
507 WILLOW RD
MARENGO, IL 60152                                   P‐0035654 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIESON, CELESTE
215 CRANBERRY RD.
GROVE CITY, PA 16127                                P‐0010609 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIESON, DEANNA L
107 MAGNOLIA LN
CONROE, TX 77304                                    P‐0047155 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIESON, LOREN M
109 DENNETT STREET
PORTLAND, ME 04102                                  P‐0022417 11/11/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MATHIEU, JEAN‐BAPTISTE
1809 NIGHTHAWK DR
FLORENCE, SC 29501                                  P‐0008853 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIEU, MARY E
2701 W 101ST STREET
INGLEWOOD, CA 90303                                 P‐0012081 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIEU, REGINALD
1836 NORTH JERUSALEM ROAD
NORTH BELLMORE, NY 11710‐1108                       P‐0004097 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIEU, REGINALD
1836 NORTH JERUSALEM ROAD
NORTH BELLMORE, NY 11710‐1108                       P‐0057318 2/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIS, ANNE L
11730 GLENWAY DRIVE
HOUSTON, TX 77070                                   P‐0020421 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIS, CRISTAL
1900 TOWNSEND COURT
PLAINFIELD, IL 60586                                P‐0009784 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIS, DAWNN M
6506 S. MARLAND
CHICAGO, IL 60637                                   P‐0031369 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIS, JEAN L
4208 MOSS ST
NORTH LITTLE ROC, AR 72118                          P‐0051748 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MATHIS, JEFFREY
5515 MELODY LANE
ORLANDO, FL 32839                                   P‐0002130 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIS, KATIE E
14210 S. 84TH AVENUE
ORLAND PARK, IL                                     P‐0008180 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATHIS, MADELEINE R
172 SPRINGFIELD BEND
ARGYLE, TX 76226                                    P‐0040449 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2089 of 3674
                                                    Case 17-11375-BLS              Doc 4434-1                  Filed 04/27/21                   Page 253 of 1837
                                                                                                   Claim Register
                                                                                            In re TK Holdings Inc., et al .
                                                                                                 Case No. 17‐11375

                                                                                                                          Current General                                          Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                              Amount                                                   Amount
MATHIS, MAHOGANY
51 HURLBURT ST
NEW HAVEN, CT 06519                                           3977    12/11/2017       TK Holdings Inc.                                                  $0.00                                                                     $0.00
MATHIS, MELANIE R
1858 LAKOTNA DRIVE
ORANGE PARK, FL 32073                                       P‐0017107 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATHIS, ROCHELLE
4901 W. 132ND. ST.
HAWTHORNE, CA 90250                                         P‐0058383 1/11/2019     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATHISEN, ROBERT N
PO BOX 1261
BROOMFIELD, CO 80038                                        P‐0047079 12/26/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
MATIJKIW, ROMAN
20447 CODMAN DRIVE
ASHBURN, VA 20147                                           P‐0057359 2/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATILDE KUFFO AS PERSONAL REPRESENTATIVE OF THE ESTATE OF
RAMON KUFFO, DECEASED
ACOSTA LAW FIRM
301 ALMERIA AVE., SUITE 100
CORAL GABLES, FL 33134                                        2978    11/20/2017       TK Holdings Inc.                       $1,450,000.00                                                                                $1,450,000.00
MATIS, STANLEY A
3031 S 2ND ST
2ND FL
WHITEHALL, PA 18052                                         P‐0054835 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATKINS, EARNEST
9010 GARDEN WALK LANE
APT 204
CHARLOTTE, NC 28216                                         P‐0035062 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATKOWSKI, MICHAEL T
1426 N. NEVADA COURT
KENNEWICK, WA 99336                                         P‐0045518 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATLOS, SUSAN
319 FAIRWAY DRIVE
OXFORD, CT 06478                                            P‐0025811 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATMON, EDWARD L
4 PINEWOOD DR
MANALAPAN, NJ 07726                                         P‐0024378 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATNEY, DWAYNE M
4414 CEDAR SPRINGS RD
UNIT 105
DALLAS, TX 75219                                            P‐0031885 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATO, JORGE L
15684 CROCUS CT W
ROSEMOUNT, MN 55068                                         P‐0032867 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATOS, TANIA
9810 BERNWOOD PLACE DR.
APT.# 203
FORT MYERS, FL 33966                                        P‐0046789 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATRALE, PETER V
1030 NE 11TH AVENUE
UNIT 206
FORT LAUDERDALE, FL 33304                                   P‐0014468 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATSON, RICHARD G
8411 SE EVERGREEN HWY
VANCOUVER, WA 98664‐2335                                    P‐0050142 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                                 Page 2090 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 254 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                      Amount                                                  Amount
MATSON, RICHARD G
8411 SE EVERGREEN HWY
VANCOUVER, WA 98664‐2335                            P‐0050206 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATSUDA, CHRISTOPHER
6 BERNARD CT
BUFFALO GROVE, IL 60089                             P‐0023080 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATSUDA, DEAN
6936 KENTWOOD COURT
LOS ANGELES, CA                                     P‐0019548 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATSUI, SHIGEKAZU
900 17TH STREET, NW
SUITE 610
WASHINGTON, DC 20006                                P‐0042959 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATSUJU MEXICANA S.A. DE C.V.
CTO. SAN ROQUE SUR 323 PARQUE
INDUSTRIAL SANTA FE AMPLIACION
C.P. 36275
SILAO, GTO.
MEXICO                                                5011     6/8/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
MATSUKAWA, SHIZU
4121 43RD AVE
SACRAMENTO, CA 95824                                P‐0026938 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATSUKAWA, SHIZU
4121 43RD AVE
SACRAMENTO, CA 95824                                P‐0026953 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATSUO, KENT
91‐1084 KAIKOHOLA ST
EWA BEACH, HI 96706                                 P‐0043013 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATSUO, REIKO M
511 THOMPSON AVE APT B
MOUNTAIN VIEW, CA 94043                             P‐0014861 11/3/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                     $1,200.00
MATTA, KYLE A
6026 LARCH CT
DOVER, DE 19901                                     P‐0032139 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATTE, LISA C
42 SYCAMORE ROAD
SOUTH WEYMOUTH, MA 02190                            P‐0042759 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATTE, SUNIL
4809 21ST STREET NORTH
ARLINGTON, VA 22207                                 P‐0015034 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATTEAU, RENEE F
66 EMERSON DR
PALM COAST, FL 32164‐6106                           P‐0000132 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATTEO, MARYANN E
2263 MOUNTAIN AVENUE
SCOTCH PLAINS, NJ 07076                             P‐0041990 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATTEO, STEPHEN C
640 N. EUCLID AVE
#146
PIERRE, SD 57501                                    P‐0037480 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATTERO, JEFFREY A
352 FARNUM ROAD
MEDIA, PA 19063                                     P‐0010420 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATTHEW, LISA K
80 E 110TH ST 20 F
MANHATTAN, NY 10029                                 P‐0015552 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                         Page 2091 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 255 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MATTHEWS, DIANE
519 W. 125TH STREET
CHICAGO, IL 60628                                  P‐0022753 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, GWENDOLYN K
1745 WILBER ST
SOUTH BEND, IN 46628                               P‐0029709 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, JAMES M
2647 CASTLTOWN DR.
HEPHZIBAH, GA 30815                                P‐0004590 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, JAMES M
2647 CASTLETOWN DR.
HEPHZIBAH, GA 308015                               P‐0004673 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, JAMES M
2647 CASTLETOWN DR.
HEPHZIBAH, GA 30815                                P‐0005005 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, JAMES M
2647 CASTLETOWN DR.
HEPHZIBAH, GA 30815                                P‐0005016 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, JOHNNY
2024 FAITH CV
ATL, GA 30349                                      P‐0006331 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, JUDY
8312 COMMONWEALTH AVE
JACKSONVILLE, FL 32220                             P‐0014025 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, SARAH R
95 CROSSBROOK AVE.
AMHERST, MA 01002                                  P‐0022906 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, SARAH R
95 CROSSBROOK AVE.
AMHERST, MA 01002                                  P‐0022907 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, TROY A
8957 E FUNSTON
WICHITA, KS 67207                                  P‐0012657 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, WILLIAM M
43929 N PARKER CT
NEW RIVER, AZ 85087‐6221                           P‐0010056 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, WILLIAM M
43929 N PARKER CT
NEW RIVER, AZ 85087‐6221                           P‐0010065 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS, YVETTE
5445 N PARAMOUNT BLVD APT 216
LONG BEACH, CA 90805                               P‐0044614 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHEWS‐SAMPSON, KENYATTA S
7821 FOX MEADOW DRIVE
SALISBURY                                          P‐0019339 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTHIAS, GLORIA J
11002 FOREST SHOWER
LIVE OAK, TX 78233                                 P‐0004491 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTIA, GHASSAN H
3510 HERON RIDGE DRIVE
ROCHESTER HILLS, MI 48309                          P‐0014223 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTIA, GHASSAN H
3510 HERON RIDGE DRIVE
ROCHESTER HILLS, MI 48309                          P‐0054483 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2092 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 256 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MATTIA, GHASSAN H
3510 HERON RIDGE DRIVE
ROCHESTER HILLS, MI 48309                            P‐0054484 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTIA, GHASSAN H
3510 HERON RIDGE DRIVE
ROCHESTER HILLS, MI 48309                            P‐0054486 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTICKS, JUDY
4107 KRIEG AVE
MOOSIC, PA 18507                                     P‐0051204 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTINGLY, CHARLES D
3128 HIDDEN LAKE COVE
MIDDLEBURG, FL 32068                                 P‐0021098 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTINGLY, DENISE A
1428 WILBUR AVENUE
SAN DIEGO, CA 92109                                  P‐0039719 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTINGLY, LINDA L
6005 N CHARLES ST
BALTIMORE, MD 21212                                  P‐0009885 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTINGLY, MARY A
335 E 360 N
ANDERSON, IN 46012                                   P‐0010127 10/30/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
MATTIS, NICOLE D
7 RIDGEVIEW CIR
VALDOSTA, GA 31602                                     636     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MATTISON, DALE L
10792 SCRIPPS RANCH BLVD.
APT. 305
SAN DIEGO, CA 92131/6009                             P‐0019249 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTISON, DALE L
NO ADDRESS PROVIDED
                                                     P‐0019253 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTISON, LISA
14909 DENNINGTON DR
BOWIE, MD 20721                                      P‐0013325 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTISON, LISA L
14909 DENNINGTON DR
BOWIE, MD 20721                                      P‐0012112 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTKE, KATHY
19005 WINDWARD CT
SMITHVILLE, MO 64089                                 P‐0018875 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTORANO, JOSEPH WAYNE
22709 WINCHELL AVE
SNYDER, CO 80750                                       2463    11/11/2017       TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
MATTORANO, JOSEPH WAYNE
22709 WINCHELL AVE
SNYDER, CO 80750                                       2465    11/11/2017       TK Holdings Inc.                                        $6,000,000.00                                                              $6,000,000.00
MATTOS, ANN Z
710 FIRETHORN ROAD
CHESSAPEAKE, VA 23320                                P‐0017606 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTOX CONSTRUCTION, INC.
3825 W. HILLSBORO ST
EL DORADO, AR 71730                                  P‐0040683 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTOX, TONYA
214 MARY'S AVE
FLEMINGSBURG, KY 41041                                 1584    11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                          Page 2093 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 257 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MATTSON, DAVID C
455 ROSE HILL RD
WEST GROVE, PA 19390                                 P‐0043660 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTSON, DAVID S
16021 NE 15TH STREET
VANCOUER, WA 98684‐8793                              P‐0027545 11/14/2017    TK Holdings Inc., et al.                      $185.00                                                                                       $185.00
MATTSON, PAULETTE M
16021 NE 15TH STREET
VANCOUVER, WA 98684‐8793                             P‐0026933 11/14/2017    TK Holdings Inc., et al.                      $105.00                                                                                       $105.00
MATTSON, RANDY J
PO BOX 63
CENTER HARBOR, NH 03226                              P‐0023824 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATTURRO, WILLIAM P
NO ADDRESS PROVIDED
                                                     P‐0001552 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATULA, SHIRLEY A
18921 LYNN LAKE ROAD
BARHAMSVILLE, VA 23011                               P‐0012862 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATURO, CARRIE L
40 BAYWATER DRIVE
DARIEN, CT 06820                                     P‐0053309 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATUSOV, EUGENE L
120 W PENN ST
PHILADELPHIA, PA 19144                               P‐0016857 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATUSZAK, RICHARD F
12333 RIDGE RD
MEDINA, NY 14103                                     P‐0011173 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATUSZEWICZ, SHANNON G
910 LENOSA LANE
ATASCADERO, CA 93422                                 P‐0029713 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATUSZEWICZ, STEVE
910 LENOSA LANE
ATASCADERO, CA 93422                                 P‐0029716 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATUSZEWSKI, PAUL
39 OPAL STREET
HOLBROOK, NY 11741                                     1969    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MATVAY, JOSEPH G
3405 WHITE BARK PINE STREET
LAS VEGAS, NV 89129                                  P‐0037312 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATVAY, JOSEPH G
3405 WHITE BARK PINE STREET
LAS VEGAS, NV 89129                                  P‐0037327 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATVAY, JOSEPH G
3405 WHITE BARK PINE STREET
LAS VEGAS, NV 89129                                  P‐0037329 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MATVIAK, IVAN A
61 PARK AVE
NEWTON, MA 02458                                     P‐0022326 11/11/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
MATVIAK, IVAN A
61 PARK AVE
NEWTON, MA 02458                                     P‐0022327 11/11/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MATYAC, JOSEPH S
4401 ROSSLER ROAD
PLACERVILLE, CA 95667                                P‐0037932 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2094 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 258 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
MATYAC, JOSEPH S
4401 ROSSLER ROAD
PLACERVILLE, CA 95667                                P‐0037938 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATYAC, JOSEPH S
4401 ROSSLER ROAD
PLACERVILLE, CA 95667                                P‐0037982 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATYAC, JOSEPH S
4401 ROSSLER ROAD
PLACERVILLE, CA 95667                                P‐0037983 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATZ, AARON
3631 N 29TH ST
PHOENIX, AZ 85016‐7006                               P‐0005970 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATZ, JANE E
23 BELL AVENUE
PITTSBURGH, PA 15205                                 P‐0015165 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MATZA, JESS J
11366 SW LYNNVALE DRIVE
PORTLAND, OR 97225                                   P‐0036555 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAUBOUSSIN, PIERRE B
5010 S KARLOV AVE
CHICAGO, IL 60632                                    P‐0022570 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAUER, MARK W
14310 NACOGDOCHES
2203
SAN ANTONIO, TX 78247                                P‐0002730 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAUHAR, ANTHONY P
408 EDDY COURT
PORT TOWNSEND, WA 98368                              P‐0034786 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAUK, MARLENE P
2226 N SHALLOWFORD ROAD
ATLANTA, GA 30341‐1638                               P‐0025623 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAULDEN, CHARLES T
7942 FM 859
EDGEWOOD, TX 75117                                   P‐0015186 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAULDIN, BETTY L
11922 MOORCREEK DRIVE
HOUSTON, TX 77070                                    P‐0007378 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAULDIN, SHELIA
16851 EAST107TH AVE
COMMERCE CITY, CO 80022                              P‐0008550 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAULSBY, MICHELLE A
9 WATSON PL
HYDE PARK, NY 12538                                  P‐0008581 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAULT, CHARLES R
6440 22ND ST SOUTH
ST. PETERSBURG, FL 33712                             P‐0002217 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAULT, NANCY
6440 22ND ST SOUTH
ST. PETERSBURG, FL 33712                               426     10/23/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
MAUPIN, JUANITA S
4509 CASTLE COMBE PLACE
N RICHLAND HILLS, TX 76180                           P‐0021869 11/10/2017    TK Holdings Inc., et al.                    $16,000.00                                                                                    $16,000.00
MAURAIS, VICTOR W
366 WHITEHOUSE ROAD
WEST NEWFIELD, ME 04095                              P‐0041862 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00


                                                                                          Page 2095 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 259 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MAURAIS, VICTOR W
366 WHITEHOUSE ROAD
WEST NEWFIELD, ME 04095                             P‐0041871 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAUREEN R PETERS REVOCABLE T
PETERS, MAUREEN R
3614 SOUTH 193RD STREET
OMAHA, NE 68130                                     P‐0026380 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAURER, ANN
105 CARAVAN
IRVINE, CA 92606                                    P‐0048865 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAURER, ELIZABETH A
75 CASTLE BLUFF DRIVE
ST. CHARLES, MO 63304                               P‐0026467 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAURER, GLENN
304 FIFTH CREEK RD
STATESVILLE, NC 28625                               P‐0006228 10/27/2017    TK Holdings Inc., et al.                    $89,005.00                                                                                    $89,005.00
MAURER, KYLE A
66 PASEO VERDE
SAN CLEMENTE, CA 92673                              P‐0028307 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAURER, LARA N
28 TANAGER RD
APT. 2804
MONROE, NY 10950                                    P‐0011792 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAURER, MITZI M
18265 WEST 83RD DRIVE
ARVADA, CO 80007                                    P‐0008475 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAURICIO, AMANDA E
19 W POPLAR ST #B
STOCKTON, CA 95202                                  P‐0036877 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAURICIO, BERNADETTE C
PO BOX 1855
KAILUA, HI 96734                                    P‐0020928 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAURICIO, BERNADETTE C
P.O BOX 1855
KAILUA, HI 96734                                    P‐0032715 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAURO, HEIDI
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                              P‐0043536 12/21/2017    TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
MAURO, HEIDI LANTIER
COLSON HICKS EIDSON
CURTIS B. MINER, ESQ.
LATOYA C. BROWN, ESQ.
255 ALHAMBRA CIRCLE, PENTHOUSE
CORAL GABLES, FL 33134                                3150    11/22/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MAUS, JEFFREY A
1291 FLANDERS AVE SW
WAVERLY, MN 55390                                   P‐0013398 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAUS, RONALD P
10095 SAN MARCOS CT
LAS CRUCES, NM 88007‐8954                           P‐0020679 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAUST, JULIE A
3780 MIGUELS LANE
LAS VEGAS, NV 89120                                 P‐0050688 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 2096 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 260 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MAUTER, MICHAEL J
1803 WINDSONG CIRCLE
KELLER, TX 76248                                    P‐0005017 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAVIAN, SUSAN
1334 ALAMEDA AVENUE
GLENDALE, CA 91201                                  P‐0030877 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAVOR, GREG
6002 FAIRWOOD BND NW
ACWORTH, GA 30101                                   P‐0018495 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAVRAKIS, TANIA
10373 DEARLOVE ROAD #3D
GLENVIEW, IL 60025                                  P‐0041668 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAVRELIS, LANDON S
300 2ND AVE UNIT 4141
NEEDHAM, MA 02494‐2963                              P‐0007719 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAVRELIS, LANDON S
300 2ND AVE UNIT 4141
NEEDHAM, MA 02494‐2963                              P‐0007864 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAVRELIS, LANDON S
300 2ND AVE UNIT 4141
NEEDHAM, MA 02494‐2963                              P‐0007868 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAVROMATIS, PETER G
10600 MENTZ HILL ACRES
ST. LOUIS, MO 63128                                 P‐0012745 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAVROSON, MATTHEW
65 SALEM RD
EAST HILLS, NY 11577                                P‐0013544 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAVROSON, MATTHEW
65 SALEM RD
EAST HILLS, NY 11577                                P‐0013559 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAVYAN, CHRIS
1334 ALAMEDA AVENUE
GLENDALE, CA 91201                                  P‐0032463 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAWER, DOUGLAS J
NO ADDRESS PROVIDED
                                                    P‐0014568 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAWN, TAMARA
1518 MARENGO AVENUE
SOUTH PASADENA, CA 91030                            P‐0033233 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAX, ROGER S
8448 173RD AVE. S.W.
ROCHESTER, WA 98579                                 P‐0033884 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXEY, JENNIFER
11526 BASKERVILLE RD
JACKSONVILLE, FL 32223                              P‐0001290 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXEY, WILLIAM R
11731 BAY CEDAR DR
HOUSTON, TX 77048/2537                              P‐0007478 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXEY, WILLIAM R
11731 BAY CEDAR DR
HOUSTON, TX 77048/2537                              P‐0007492 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXFIELD, BARBARA L
2121 HOOVER CT
PLEASANT HILL, CA 94523                             P‐0031967 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2097 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 261 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MAXIE, ROBERT D
1929 ORO COURT
CLEARWATER, FL 33764                               P‐0006741 10/27/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MAXIMO, MARY
2573 REFLECTIONS PL
WEST MELBOURNE, FL 32904                           P‐0000004 10/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXSON, DEBORAH K
200 THOMPSON DR
PITTSBURGH, PA 15229                               P‐0050107 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXSON, DEBORAH K
200 THOMPSON DR
PITTSBURGH PA 15229
PITTSBURGH, PA 15229                               P‐0050131 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXSON, THOMAS D
200 THOMPSON DR
PITTSBURGH, PA 15229                               P‐0050078 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXSON, THOMAS DRAPER
200 THOMPSON DR
PITTSBURGH, PA 15229                                 4422      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MAXWELL ‐ GMII, INC> D/B/A FR
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0049894 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL FORD, INC. D/B/A MAXW
HILL, WARD & HENDERSON, P.A
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052030 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL FORD, INC. D/B/A MAXW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058278 11/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL FORD, INC. D/B/A MAXW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058335 11/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL, CHRISTIE S
134 CARTER STREET
CRESTON, OH 44217                                  P‐0005456 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL, CHRISTINA M
24911 374TH ST
LAPORTE, MN 56461                                  P‐0010076 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL, JACOB R
2693 AUGUSTA ST
EUGENE, OR 97403                                   P‐0007944 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL, JILL S
130 TERRA BELLA BLVD
R
COVINGTON, LA 70433                                P‐0056982    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL, JOHN L
4 BRISTON COURT
BEDFORD, NH 03110‐6529                             P‐0026734 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAXWELL, ROSARITO
P.O BOX 122
KIOWA, OK 74553                                    P‐0002349 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2098 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 262 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MAXWELL, WILLIAM C
142 PINECREST ROAD
DURHAM, NC 27705                                    P‐0047356 12/26/2017    TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
MAXWELL‐GMII, INC. D/B/A FREE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058292 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAXWELL‐N, INC. D/B/A TOWN NO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0049637 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAXWELL‐N, INC. D/B/A TOWN NO
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058264 11/13/2018    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAXWELL‐NII, INC. D/B/A ROUND
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052128 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAXWELL‐NII, INC. D/B/A ROUND
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058242 11/13/2018    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, ADAM S
3548 IMPERATA DR
ROCKLEDGE, FL 32955                                 P‐0003685 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, ASHLEY M
16.1 W. SOUTH ST
APT 9
ALVIN, TX 77511                                     P‐0055383 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, BRANDON A
183 MEADOW RIDGE LANE
ROGERSVILLE, AL 35652                               P‐0053109 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, CEDREONA NAOMIE
3405 RAINBOW LANE
HIGHLAND, CA 92346                                    3954    12/8/2017        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
MAY, CHARLES J
P.O. BOX 368
MARCO ISLAND, FL 34146                              P‐0047546 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, CURTIS C
6418 BUENA VISTA DRIVE
MARGATE, FL 33063                                   P‐0003847 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, DARLA D
PO BOX 373
BRUSH PRAIRIE, WA 98606                             P‐0023342 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, DARRELL
1511 SPRINGDALE DRIVE
OWENSBORO, KY                                       P‐0010444 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, DARWIN J
5300 W MEMORIAL RD APT. 11C
OKLAHOMA CITY, OK 73142                             P‐0046469 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, DAVEY
198 BILLYVILLE RD
WOODBINE, GA 31569                                  P‐0001454 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 2099 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 263 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MAY, DEE A
3260 RAMONA LANE
PAHRUMP, NV 89048                                  P‐0037664 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, DIANNA
7206 BEATY AVE
FORT WAYNE, IN 46809                                 1668      11/3/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
MAY, DONNA K
136 LEIGH GATE RD
GLASTONBURY, CT 06033                              P‐0012868 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, DOROTHY K
7 PARK LANE
LUCAS, TX 75002                                    P‐0046659 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, GEORGE A
157 NATICOOK RD
MERRIMACK, NH 03054                                P‐0010163 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, JAMES
576 SOLANO AVENUE
HAYWARD, CA 94541                                  P‐0030174 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, KATHY K
6519 SOUTH NORTHSHORE DRIVE
KNOXVILLE, TN 37919                                P‐0004895 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, LANISHA B
183 MEADOW RIDGE LANE
ROGERSVILLE, AL 35652                              P‐0053108 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, NICHOLAS Y
12646 MEMORIAL WAY
1085
MORENO VALLEY, CA 92553                            P‐0052176 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, REBECCA
243 REDMOND AVE
FERGUSON, MO 63135                                 P‐0058196   9/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, ROSEMARY G
314 SOCIETY HILL CIRCLE
THE VILLAGES, FL 32162                             P‐0001840 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, SALLY A
3368 SW WESTPORT DRIVE
TOPEKA, KS 66614                                   P‐0050214 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, SUSAN
9681 GIPSON ROAD
COLLINSVILLE, MS 39325                             P‐0047792 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, SUSAN
9681 GIPSON ROAD
COLLINSVILLE, MS 39325                             P‐0047806 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, SUSAN
9681 GIPSON RD
COLLINSVILLE, MS 393025                            P‐0047874 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, WILLIAM A
9681 GIPSON ROAD
COLLINSVILLE, MS 39325                             P‐0047834 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAY, WILLIAM A
12108 NUTT ROAD
COLLINSVILLE, MS 39325                             P‐0048595 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAYA, AMPARO
1503 BALD EAGLE COURT
FORT COLLINS, CO 80524‐1795                        P‐0011450 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                         Page 2100 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 264 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MAYCOTT, BRIDGETTE
1130 HICKMAN ROAD
JACKSONVILLE, FL 32216                               P‐0018339 11/7/2017     TK Holdings Inc., et al.                      $381.78                                                                                       $381.78
MAYDAY, SHERRI A
9150 ELIDA RD.
SPRING HILL, FL 34608                                P‐0000957 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, ANDREW D
80 NORTH PARK AVENUE
BUFFALO, NY 14216                                    P‐0039233 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, ANDREW R
1640 MISSOURII AVE NW
WASHINGTON, DC 20011                                 P‐0046862 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, BENJAMIN D
NO ADDRESS PROVIDED
                                                     P‐0048290 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, ILERDON S
MAYER & MAYER
POB 59
SOUTH ROYALTON, VT 05068                             P‐0049553 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, JAIME B
1956 STOCKTON STREET
SAN FRANCISCO, CA 94133                              P‐0056174 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, JAMES
146 MCCREADY AVE
LOUISVILLE, KY 40206                                 P‐0008139 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, JEFF S
130 GANN WAY
NOVATO, CA 94949                                     P‐0025444 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, JESSICA R
4 HEMLOCK COURT
EAST BRUNSWICK, NJ 08816                             P‐0008251 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, KATHRYN W
2752 CREST AVE S
ALLENTOWN, PA 18104                                  P‐0037221 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, KATJA H
PO BOX 825
EAST OTIS, MA 01029                                  P‐0023024 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, KEISHA
591 TORONTO CIRCLE
HAMPTON, GA 30228                                    P‐0050752 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MAYER, KENNETH M
PO BOX 825
EAST OTIS, MA 01029                                  P‐0023032 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, LEVI J
70 ASPEN RIDGE DR.
HAWLEY, PA 18428                                     P‐0030720 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, LISA D
MAYER & MAYER
POB 59
SOUTH ROYALTON, VT 05068                             P‐0050494 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, MARY BETH
3909 E CONSTANCE WAY
PHOENIX, AZ 85042                                    P‐0022459 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, MICHAEL A
7704 W US HIGHWAY 12
HELENA, MT 59601‐6672                                P‐0014269 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2101 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 265 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MAYER, PETER E
6660 SHENANDOAH RIV. COURT NE
RIO RANCHO, NM 87144‐6402                           P‐0042083 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, RALPH
13 WHYTEWOOD LN
GRANBY, CT 06035                                    P‐0043000 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYER, ROBERT J
315 EASTERN ST.
#D1118
NEW HAVEN, CT 06513                                 P‐0007422 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYERS, JOSHUA H
7 MARCH ST
NASHUA, NH 03060                                    P‐0028303 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYERS, LAURA E
5890 HILDERBRAND DRIVE
ATLANTA, GA 30328                                   P‐0018426 11/7/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
MAYES, BARBARA E
849 SAND TRAP CIRCLE
WINTER HAVEN, FL 33881                              P‐0054581 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYES, JAMES A
88 LAURIE DRIVE
FT. WALTON BEACH, FL 32548                          P‐0046317 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYES, LENA M
2803 JOLIET ST
DENVER, CO 80238                                    P‐0010185 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYES, MARY E
88 LAURIE DRIVE
FT. WALTON BEACH, FL 32548                          P‐0046378 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYES, ROGER
3463 STEVENSON MILL ROAD
RUSSELLVILLE, KY 42276                              P‐0011614 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYFIELD, INGA L
8513 STONEMAN PLACE
CHARLOTTE, NC 28217                                 P‐0053267 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYFIELD, JERMAINE
151 DENHAM WINCHESTER RD.
WAYNESBORO, MS 39367                                P‐0034483 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYFIELD, RANDAL L
P.O. BOX 1086
IRAAN, TX 79744                                     P‐0037996 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYFIELD, RANDALL W
1645 W 8740 S
WEST JORDAN, UT 84088                               P‐0006687 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYFIELD, SHERRIE L
P.O.BOX 1086
IRAAN, TX 79744                                     P‐0037988 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYFIELD, YOLANDA
1938 BRILLAND CT
GLEN ALLEN, VA 23060                                P‐0028384 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYFIELDVENIERIS, GAYLE J
1775 CRESCENT KNOLLS GLEN
ESCONDIDO, CA 92029                                 P‐0034848 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYHEW, RONALD B
NO ADDRESS PROVIDED
                                                    P‐0009207 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2102 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 266 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MAYLAND, PERRY H
2163 E 1600 NORTH RD
ASSUMPTION, IL 62510                                P‐0004353 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAYLE, KRISTINE A
3732 W 66TH ST
CHICAGO, IL 60629                                   P‐0029360 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAYNARD, AILEEN M
114 MCCARTHY ROAD
LINDLEY, NY 14858                                   P‐0032056 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAYNARD, DOUGLAS S
1151 MINNESOTA AVE
SAN JOSE, CA 95125                                  P‐0015405 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAYNARD, GAIL
2 VIC‐LIN DRIVE
SALISBURY, MA 01952                                 P‐0011581 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAYNARD, SAMUEL G
28 CUMO RD.
JOHNSONVILLE, NY 12094                              P‐0045940 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAYNARD, SHARON L
3753 E AVE I
SPC 167
LANCASTER                                           P‐0055808 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAYNES, LINDA J.
9 STANWYCK ROAD
MOUNT LAUREL, NJ 08054                                2716    11/16/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MAYNOR, JACK D
10001 NE 173RD ST.
BATTLE GROUND, WA 98604                             P‐0016904 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAYO, JESSE S
6622 NARROW VALLEY WAY
APT 1118
RALEIGH, NC 27615                                   P‐0028059 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAYO, LEEVALLA
PAUL KOMYATTE
THE KOMYATTE LAW FIRM LLC
1536 COLE BLVD. SUITE 300
LAKEWOOD, CO 80401                                    3344    11/25/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MAYO, LEEVELLA
C/O THE KOMYATTE LAW FIRM LLC
ATTN: PAUL KOMYATTE
1536 COLE BLVD. SUITE 300
LAKEWOOD, CO 80401                                    3515    11/27/2017       TK Holdings Inc.                       $5,000,000.00                                                                                $5,000,000.00
MAYO, ROBERT
139 GUANA ROAD
SOUTHPORT, FL                                       P‐0032765 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAYOR, CRAIG C
3315 NE 14TH CT
FT LAUDERDALE, FL 33304                             P‐0000209 10/19/2017    TK Holdings Inc., et al.                     $2,424.00                                                                                     $2,424.00
MAYOR, TIFFANY
6738 NW 192ND LANE
HIALEAH, FL 33015                                     745     10/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MAYORAL, MICHAEL
11615 SW 100 TERRACE
MIAMI, FL 33176                                     P‐0049345 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 2103 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 267 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MAYORGA, JOSE A
1044 NE 42 TERR
HOMESTEAD, FL 33033                                 P‐0005054 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYOROS, ALAN E
1020 BROADSWORD BAY
GREENSBORO, GA 30642                                P‐0001810 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYS, ANGELITA
420 GONZALES ST
TRACY, CA 95376                                     P‐0042388 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYS, ASHLEY M
7326 STOCKTON BLVD APT 257
SACRAMENTO, CA 95823                                P‐0056931   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYS, ASHLEY M
7326 STOCKTON BLVD APT 257
SACRAMENTO, CA 95823                                P‐0057203   2/9/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYS, JASON K
866 SCOTTSDALE DRIVE
VACAVILLE, CA 95687                                 P‐0057719 3/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYS, JOANN M
8502 W 78TH TERRACE
OVERLAND PARK, KS 66204                             P‐0023816 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYS, JOSEPH G
7030 W MORNING DOVE DRIVE
GLENDALE, AZ 85308                                  P‐0007778 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYS, TRAVIS
NO ADDRESS PROVIDED
                                                    P‐0039583 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYSE, SAMANTHA R
9657 HESSLER CROSSING NE
ROCKFORD, MI 49341                                  P‐0032371 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYSONAVE, STEPHEN G
206 COSTA BELLA DRIVE
AUSTIN, TX 78734                                    P‐0008522 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYSONET, DANIEL
15 ROMAINE PLACE
NEWARK, NJ 07104                                    P‐0023035 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYSONET, ILEANA L
15 ROMAINE PLACE
BSMT
NEWARK, NJ 07104                                    P‐0007289 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYSONET, ILEANA L
15 ROMAINE PLACE
NEWARK, NJ 07104‐4121                               P‐0020733 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYSONET, LISSETTE
15 ROMAINE PLACE
APT. 1
NEWARK, NJ 07104‐4121                               P‐0020746 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYUR, KIRAN N
18914 CRESCENT BAY DR
HOUSTON, TX 77094                                   P‐0010858 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYUR, KIRAN N
18914 CRESCENT BAY DR
HOUSTON, TX 77094                                   P‐0010999 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAYUR, KIRAN N
18914 CRESCENT BAY DR
HOUSTON, TX 77094                                   P‐0011009 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2104 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                      Filed 04/27/21                  Page 268 of 1837
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
MAZA, ALEXANDR L
1921 8TH STREET NW
E505
WASHINGTON, DC 20001                                P‐0055988 1/28/2018            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAZA, CATHY D
6732 SW 199TH CT.
BEAVERTON, OR 97078                                 P‐0038701 12/11/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAZARD, CARLINE J
3078 RED MANGROVE LANE SOUTH
FT. LAUDERDALE, FL 33312                              1841    11/7/2017               TK Holdings Inc.                                                 $0.00                                                                     $0.00
MAZDA
THUMMA, RAMESH
205 KENSINGTON CT
BREWSTER, NY 10509                                  P‐0015248 11/4/2017            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MAZDA AUSTRALIA PTY. LTD.
ATTN: MICHAEL ROBINS, LEGAL COUNSE
211A WELLINGTON ROAD
MULGRAVE, VICTORIA 3170
AUSTRALIA                                             3459    11/26/2017       Takata de Mexico, S.A. de C.V.                       $0.00                                                                                        $0.00
MAZDA AUSTRALIA PTY. LTD.
ATTN: MICHAEL ROBINS, LEGAL COUNSEL
211A WELLINGTON ROAD
MULGRAVE, VICTORIA 3170
AUSTRALIA                                             3461    11/26/2017      Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
MAZDA AUSTRALIA PTY. LTD.
ATTN: MICHAEL ROBINS, LEGAL COUNSEL
211A WELLINGTON ROAD
MULGRAVE, VIC 3170
AUSTRALIA                                             3469    11/26/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
MAZDA AUSTRALIA PTY. LTD.
ATTN: MICHAEL ROBINS, LEGAL COUNSEL
211A WELLINGTON ROAD
MULGRAVE, VICTORIA 3170
AUSTRALIA                                             3567    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                        $0.00
MAZDA CANADA INC.
ATTN: AGNES DI LEONARDI, GENERAL COUNSEL
55 VOGELL ROAD
RICHMOND HILL, ON L4B 3K5
CANADA                                                3404    11/26/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
MAZDA CANADA INC.
ATTN: AGNES DI LEONARDI, GENERAL COUNSEL
55 VOGELL ROAD
RICHMOND HILL, ON L4B 3K5
CANADA                                                3456    11/26/2017       Takata de Mexico, S.A. de C.V.                       $0.00                                                                                        $0.00
MAZDA CANADA INC.
ATTN: AGNES DI LEONARDI, GENERAL COUNSEL
55 VOGELL ROAD
RICHMOND HILL, ON L4B 3K5
CANADA                                                3460    11/26/2017      Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
MAZDA CANADA INC.
ATTN: AGNES DI LEONARDI, GENERAL COUNSEL
55 VOGELL ROAD
RICHMOND HILL, ON L4B 3K5
CANADA                                                3550    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                        $0.00



                                                                                                Page 2105 of 3674
                                                   Case 17-11375-BLS                      Doc 4434-1                     Filed 04/27/21                  Page 269 of 1837
                                                                                                              Claim Register
                                                                                                       In re TK Holdings Inc., et al .
                                                                                                            Case No. 17‐11375

                                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                                       Current Priority   Current Secured                          Current Admin     Total Current
                   Creditor Name and Address                    Claim No. Claim Date                   Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                        Claim Amount       Claim Amount                           Priority Amount    Claim Amount
                                                                                                                                         Amount                                                   Amount
MAZDA MOTOR CORPORATION
ATTN: NAOYA KISUI, LEGAL DEPT. MANAGER
3‐1 SHINCHI, FUCHU‐CHO, AKI‐GUN
HIROSHIMA 730‐8670
JAPAN                                                             3407    11/26/2017       Takata de Mexico, S.A. de C.V.                                                 $2,294,553,618.65                                         $2,294,553,618.65
MAZDA MOTOR CORPORATION
ATTN: NAOYA KISUI, LEGAL DEPT. MANAGER
3‐1 SHINCHI, FUCHO‐CHO, AKI‐GUN
HIROSHIMA 730‐8670
JAPAN                                                             3423    11/26/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                $2,294,553,618.65                                         $2,294,553,618.65
MAZDA MOTOR CORPORATION
ATTN: NAOYA KISUI, LEGAL DEPT. MANAGER
3‐1 SHINCHI, FUCHO‐CHO, AKI‐GUN
, HIROSHIMA 730‐8670
JAPAN                                                             3433    11/26/2017              TK Holdings Inc.                                                        $2,294,553,618.65                                         $2,294,553,618.65
MAZDA MOTOR CORPORATION
ATTN: NAOYA KISUI, LEGAL DEPT. MANAGER
3‐1 SHINCHI, FUCHU‐CHO, AKI‐GUN
HIROSHIMA 730‐8670
JAPAN                                                             3692    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                           $2,294,553,618.65                                         $2,294,553,618.65
MAZDA MOTOR MANUFACTURING DE MEXICO S.A. DE C.V. (D/B/A MAZDA
DE MEXICO VEHICLE OPERATION)
ATTN: OSVALDO BARRAGAN, MANAGER ‐ LEGAL AND INTERNAL CONTROL
& AUDIT GR.
AV. HIROSHIMA NO. 1000
COMPLEJO INDUSTRIAL SALAMANCA
SALAMANCA, GTO. C.P. 36875
MÉXICO                                                            3426    11/26/2017       Takata de Mexico, S.A. de C.V.                                                   $30,227,802.00                                            $30,227,802.00
MAZDA MOTOR MANUFACTURING DE MEXICO S.A. DE C.V. (D/B/A MAZDA
DE MEXICO VEHICLE OPERATION)
ATTN: OSVALDO BARRAGAN, MANAGER ‐ LEGAL AND INTERNAL CONTROL
& AUDIT GR.
AV. HIROSHIMA NO. 1000
COMPLEJO INDUSTRIAL SALAMANCA
SALAMANCA, GTO 36875
MEXICO                                                            3430    11/26/2017              TK Holdings Inc.                                                          $30,227,802.00                                            $30,227,802.00
MAZDA MOTOR MANUFACTURING DE MEXICO S.A. DE C.V. (D/B/A MAZDA
DE MEXICO VEHICLE OPERATION)
ATTN: OSVALDO BARRAGAN, MANAGER ‐ LEGAL AND INTERNAL CONTROL
& AUDIT GR.
AV. HIROSHIMA NO. 1000
COMPLEJO INDUSTRIAL SALAMANCA
SALAMANCA, GTO 36875
MEXICO                                                            3431    11/26/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                  $30,227,802.00                                            $30,227,802.00
MAZDA MOTOR MANUFACTURING DE MEXICO S.A. DE C.V. (D/B/A MAZDA
DE MEXICO VEHICLE OPERATION)
ATTN: OSVALDO BARRAGAN, MANAGER ‐ LEGAL AND INTERNAL CONTROL
& AUDIT GR.
AV. HIROSHIMA NO. 1000
COMPLEJO INDUSTRIAL SALAMANCA
SALAMANCA, GTO. 36875
MÉXICO                                                            3662    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                             $30,227,802.00                                            $30,227,802.00




                                                                                                           Page 2106 of 3674
                                                  Case 17-11375-BLS                    Doc 4434-1                      Filed 04/27/21                  Page 270 of 1837
                                                                                                           Claim Register
                                                                                                    In re TK Holdings Inc., et al .
                                                                                                         Case No. 17‐11375

                                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address                Claim No. Claim Date                     Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                                      Amount                                                   Amount
MAZDA MOTOR OF AMERICA, INC. (D/B/A MAZDA NORTH AMERICAN
OPERATIONS)
ATTN: CHARLES S. KIM, ASSISTANT GENERAL COUNSEL, PRODUCT
LITIGATION
200 SPECTRUM CENTER DRIVE, SUITE 100
IRVINE, CA 92618                                             3422      11/26/2017       Takata de Mexico, S.A. de C.V.                                                    $85,979,156.82                                          $85,979,156.82
MAZDA MOTOR OF AMERICA, INC. (D/B/A MAZDA NORTH AMERICAN
OPERATIONS)
ATTN: CHARLES S. KIM, ASSISTANT GENERAL COUNSEL, PRODUCT
LITIGATION
200 SPECTRUM CENTER DRIVE, SUITE 100
IRVINE, CA 92618                                             3424      11/26/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                   $85,979,156.82                                          $85,979,156.82
MAZDA MOTOR OF AMERICA, INC. (D/B/A MAZDA NORTH AMERICAN
OPERATIONS)
ATTN: CHARLES S. KIM, ASSISTANT GENERAL COUNSEL, PRODUCT
LITIGATION
200 SPECTRUM CENTER DRIVE, SUITE 100
IRVINE, CA 92618                                             3447      11/26/2017              TK Holdings Inc.                                                           $85,979,156.82                                          $85,979,156.82
MAZDA MOTOR OF AMERICA, INC. (D/B/A MAZDA NORTH AMERICAN
OPERATIONS)
ATTN: CHARLES S. KIM, ASSISTANT GENERAL COUNSEL, PRODUCT
LITIGATION
200 SPECTRUM CENTER DRIVE, SUITE 100
IRVINE, CA 92618                                             3642      11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                              $85,979,156.82                                          $85,979,156.82
MAZDA OF ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0048426 12/22/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZDA OF ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0056806    2/5/2018            TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZE, DANIELLE
503 S 7TH ST
AKRON, PA 17501                                              1053      11/1/2017               TK Holdings Inc.                         $18,900.00                                 $0.00                                              $18,900.00
MAZENRO, LORI
1725 SUNDERLAND LANE
HOOD RIVER, OR 97031                                       P‐0036217 12/4/2017              TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZER, EDWARD H
119 GREENWOOD DRIVE
MILLBURN, NJ 07041‐1406                                    P‐0029043 11/17/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZER, EDWARD H
119 GREENWOOD DRIVE
MILLBURN, NJ 07041‐1406                                    P‐0029053 11/17/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZILAUSKAS, JOHN M
21 LOTUS ROAD
NEW ROCHELLE, NY 10804                                     P‐0023423 11/12/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZILAUSKAS, MARY S
21 LOTUS ROAD
NEW ROCHELLE, NY 10804                                     P‐0048529 12/26/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZOROL, ERNEST J.
2015 NW FLANDERS #211
PORTLAND, OR 97209                                           2325      11/12/2017              TK Holdings Inc.                              $0.00                                                                                         $0.00




                                                                                                         Page 2107 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 271 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
MAZULA, JOHN A
JOHN MAZULA/KIESEL LAW LLP
8648 WILSHIRE BLVD.
BEVERLY HILLS, CA 90211                             P‐0031116 11/24/2017      TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
MAZUR, KATARZYNA
579 DEER RUN N
PALM HARBOR, FL 34684                                 296       10/20/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MAZUR, NANCY M
1027 LATERN BAY
HERCULES, CA 94547                                  P‐0040154 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZZA, BIAGIO
10513 CLEVELAND AVE.
KANSAS CITY, MO 64137                                 1564      11/7/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
MAZZA, BRYAN E
8661 SE 60TH ST
MERCER ISLAND, WA 98040                             P‐0026090 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZZA, DOROTHEA C
461 NW CASANOVA CIR
PORT SAINT LUCIE, FL 34986                          P‐0038972 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZZAUFO, MADELINE
16725 VIEWPOINT AVENUE
HUNTINGTON BEACH, CA 92647                          P‐0037825 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZZELLA, AMANDA
111‐07 110ST
SOUTH OZONE PARK, NY 11420                          P‐0006353 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZZIO, KELLY
6 WILLOW RD
ROCKY POINT, NY 11778                               P‐0004733 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZZONE, MICHAEL J
1238 HIGH STREET
PADUCAH, KY 42001                                   P‐0018443 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZZONE, MILDRED
785‐ OAK GROVE DRIVE
MINERAL, VA 23117                                   P‐0007277 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MAZZUCHI, PATRICIA M
1441 ARGYLE LN N
BOURBONNAIS, IL 60914                               P‐0006781 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MB OF TYSONS CORNER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048554 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MB OF TYSONS CORNER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056811    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MBA, GOPAL
1720 N.MAIN STREET
APT C
EDWARDSVILLE, IL 62025                              P‐0056662    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MBAH, EMMANUEL C
42 PAERDEGT 9TH STREET APT1
BROOKLYN, NY 11236                                  P‐0011557 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MBEWE, NELLIE C
39 LA CASCADA
RANCHO SANTA MAR, CA 92688                          P‐0021976 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 2108 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 272 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
MBITYANA, NOLUVUYO
11330 N. MOUNTAIN MEADOW PL.
ORO VALLEY, AZ 85737                                P‐0027299 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MC COY, THERESA M
NO ADDRESS PROVIDED
                                                    P‐0001538 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MC GLYNN, JOHN
24 E. COLLINGS AVE
COLLINGSWOOD, NJ 08108‐3702                         P‐0044400 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCADAMS, HAL B
540 ^1ST AVENUE
VERO BEACH, FL 32968                                P‐0018451 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCADAMS, JAMIE L
733 DUMAS CITY RD
EL DORADO, AR 71730                                 P‐0036216 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCADAMS, JR, HAL B
540 61ST AVENUE
VERO BEACH, FL 32968                                P‐0018435 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCADOO, JUSTICE H
1127 EAST NORTHFIELD BOULEVAR
MURFREESBORO, TN 37130                              P‐0042880 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCADOO, RICHARD A
130 CHESHIRE CHASE
FAYETTEVILLE, GA 30215‐7611                         P‐0047026 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCADOO, RICHARD A
130 CHESHIRE CHASE
FAYETTEVILLE, GA 30215‐7600                         P‐0047040 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCADOO, RICHARD A
130 CHESHIRE CHASE
FAYETTEVILLE, GA 30215‐7611                         P‐0047051 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCADOO, RICHARD A
130 CHESHIRE CHASE
FAYETTEVILLE, GA 30215‐7611                         P‐0047081 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCADOO, RICHARD A
130 CHESHIRE CHASE
FAYETTEVILLE, GA 30215‐7611                         P‐0047312 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCAFEE, DEBORAH Y
13 MOUNTAIN TERRACE CIRCLE
MAUMELLE, AR 72113                                  P‐0054313   1/9/2018     TK Holdings Inc., et al.                     $3,500.00                                                                                     $3,500.00
MCAFEE, DONNA M
2117 ECHO BAY STREET #202
LAS VEGAS, NV 89128                                 P‐0024532 11/14/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                     $3,500.00
MCALEER, SUSAN K
2211 SPRUCE ST
PORT TOWNSEND, WA 98368                             P‐0017799 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCALEER, SUSAN K
2211 SPRUCE ST
PORT TOWNSEND, WA 98368‐2705                        P‐0057498 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCALEER, SUSAN KATHERINE
2211 SPRUCE ST.
PORT TOWNSEND, WA 98368                               1474      11/6/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
MCALEER, THOMAS J
30 AUDUBON PLACE
FAIRHOPE, AL 36533                                  P‐0051258 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 2109 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 273 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCALEES, SANDS E
243 KING STREET WEST
SAINT PAUL, MN 55107                                P‐0054122   1/7/2018    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MCALEXANDER, ERNEST E
1912 SCHOENHEIT STREET
FALLS CITY, NE 68355                                P‐0012425 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALHANY, TONI A
2241 US 6
WATEROO, IN 46793                                   P‐0049949 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALISTER, ALAN M
862 OLDPLAINVILLE RD.
APT. #32
NEW BEDFORD, MA 02745                               P‐0022379 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALISTER, PAULA J
26 GROUSE DRIVE
AMELIA, OH 45102                                    P‐0037470 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALISTER, ROBERT M
2734 OLD COUNTRY CLUB RD
PEARL, MS 39208                                     P‐0012226 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALLISTER, BOBBI L
6910 N COLUMBIA WAY
PORTLAND, OR 97203                                  P‐0035142 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALLISTER, CARLTON J
230 PERRY CREEK DR
FAYETTEVILLE, GA 30215                              P‐0056667   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALLISTER, DAVID J
708 S. OHIO AVE.
DAVENPORT, IA 52802                                 P‐0023098 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALLISTER, EDWARD E
10339 PETERSON ROAD
TYLER, TX 75708                                     P‐0056755   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALLISTER, JEREMY N
161 LANTANA DRIVE
MOUNT HOLLY, NC 28120                               P‐0028835 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALLISTER, JOHN P
6713 PEMBERTON STREET
BETHESDA, MD 20817‐6005                             P‐0039834 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCALLISTER, MICHAEL P
200 W MCKAY ST
SALINE, MI 48176                                    P‐0041622 12/18/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
MCALLISTER, PATRICIA A
PO BOX 86562
LOS ANGELES, CA 90086                               P‐0030433 11/21/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
MCANUFF, STEPHANIE K
3220 CENTRAL AVENUE
APT 211
CHARLOTTE, NC 28205                                 P‐0009186 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCARTHUR, JAMES W
13628 67TH AVE W
EDMONDS, WA 98026                                   P‐0039319 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCARTHUR, MOLISSA I
203 TUCKAHOE CT
MELVILLE, NY 11747                                  P‐0003720 10/25/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MCARTHY, CHRISTY
4939 TOWNE SOUTH ROAD
ST. LOUIS, MO 63128                                 P‐0015484 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2110 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 274 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCAULAY, DONALD D
262 WEST ELM STREET
NEW HAVEN, CT 06515                                 P‐0020456 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCAULIFFE, MAUREEN J
7 PARK STREET PLACE
ARLINGTON, MA 02474                                 P‐0050530 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBRIDE , BELL L
18204 EDNA RD.
JONESTOWN, TX 78645‐3407                            P‐0027290 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBRIDE, ADAM B
5004 BROAD ST
VIRGINIA BEACH, VA 23462                            P‐0022347 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBRIDE, ALICIA A
300 CADDO LANE
MARSHFIELD, MO 65706                                P‐0032532 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBRIDE, FLORINE WILSON AND VERNAL L.
10 SUNHURST CT
SUMTER, SC 29154                                      2475    11/13/2017       TK Holdings Inc.                        $151,400.00              $0.00                                 $0.00                         $151,400.00
MCBRIDE, JAMES D
822 E 5TH ST
CUSHING, OK 74023                                   P‐0002125 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBRIDE, LIZANNE
625 ESPLANADE
UNIT 18
REDONDO BEACH, CA 90277                             P‐0028284 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBRIDE, MARC S
300 CADDO LANE
MARSHFIELD, MO 65706                                P‐0032548 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBRIDE, MARK
2810 DENVER AVENUE
LONGMONT, CO 80503                                  P‐0010819 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBRIDE, MICHAEL D
824 FOREST STREET
MARSHALL, MI 49068                                  P‐0033404 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBRIDE, MICHAEL J
1299 PALMER AVENUE
LARCHMONT, NY 10538                                 P‐0026145 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBRIEN, ANDREW
11 BRADY LOOP
ANDOVER, MA 01810                                   P‐0016022 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBRYDE, MATTHEW D
316 TAMO RIVER ROAD
GRADY, AR 71644                                     P‐0041623 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBURNEY, CRAIG A
2422 VALDEZ CT
ANTIOCH, CA 94509                                   P‐0014801 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCBURNEY, DONNA J
2422 VALDEZ CT.
ANTIOCH, CA 94509                                   P‐0014782 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCABE, AARON C
119 HAZEL STREET
UXBRIDGE, MA 01569                                  P‐0022345 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCABE, CHRISTOPHER
2121 S SIERRA VISTA DRIVE
TEMPE, AZ 85282                                     P‐0007101 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2111 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 275 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCCABE, KENNETH C
4611 105TH AVE NE
KIRKLAND, WA 98033                                  P‐0018999 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCABE, MICHAEL E
2706 W GREENS DR
LITTLETON, CO 80123                                 P‐0034071 11/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCABE, MICHAEL J
5 FAR HORIZON LN
SANDY HOOK, CT 06482‐1492                           P‐0019520 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCABE, RONALD
419 POLO CLUB DR
CORAOPOLIS, PA                                      P‐0034984 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCABE, RONALD C
5501 BELLVIEW AVE.
NEW PORT RICHEY, FL 34652                           P‐0001066 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCABE, SEAN M
203 EAST FEDERAL STREET
SNOW HILL, MD 21863                                 P‐0022959 11/12/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MCCAFFERY, ANNA
607 MADISON ST
DENVER, CO 80206                                    P‐0008056 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCAFFERY, ANNA
607 MADISON ST
DENVER, CO 80206                                    P‐0008059 10/28/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MCCAFFERY, GREGORY C
11705 BECKET STREET
POTOMAC, MD 20854                                   P‐0007432 10/28/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MCCAFFREY, JAMES E
3272 WATERBURY DRIVE
WANTAGH, NY 11793                                   P‐0005393 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCAFFREY, LORRAINE M
14 WALNUT PLACE
HUNTINGTON, NY 11743                                P‐0027052 11/13/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MCCAFFREY, PARKER L
33922 WINALOW
WAYNE, MI 48184                                     P‐0057614    3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCAFFREY, SUSAN C
3272 WATERBURY DRIVE
WANTAGH, NY 11793                                   P‐0005377 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCAIN, JACK A
3131 LAKE PARK WAY
LONGMONT, CO 80503                                  P‐0037337 12/7/2017       TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MCCALEBB, MICHELL
5264 MOUNT SHASTA LN
MARRERO, LA 70072                                   P‐0045766 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL, BILLY
2625 SW 75TH STREET
APT. 402
GAINESVILLE, FL 32608                               P‐0020691 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL, CAROL H
1042 SANTA FLORENCIA
SOLANA BEACH, CA 92075‐1516                         P‐0040941 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL, DOREEN A.
212 HAMILTON STREET
HARRISBURG, PA 17102                                  3978      12/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                           Page 2112 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 276 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
MCCALL, DOREEN A.
212 HAMILTON STREET
HARRISBURG, PA 17102                                  4085    12/15/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
MCCALL, GRACE E
959 WILLOW CREEK LANE
LOUISVILLE, KY 40245                                P‐0009133 10/30/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCALL, GRACE E
959 WILLOW CREEK LANE
LOUISVILLE, KY 40245                                P‐0009148 10/30/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCALL, MICHAEL T
6672 CARRIAGE CIRCLE
HUNTINGTON BEACH, CA 92648                          P‐0034352 12/1/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCALL, NANCY L
816 MCPHERSON AVE
FAYETTEVILLE, NC 28303                              P‐0025982 11/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCALL, RAYMOND R
8518 SE SHARON ST
HOBE SOUND, FL 33455                                P‐0014593 10/26/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCALL, SHONDA
3800 COLONNADE PARKWAY
SUITE 330
BIRMINGHAM, AL 35243                                P‐0047597 12/22/2017    TK Holdings Inc., et al.                  $20,000,000.00                                                                               $20,000,000.00
MCCALL, WILLIAM M
2618 COVE CAY DR
UNIT 803
CLEARWATER, FL 33760‐1340                           P‐0039879 12/13/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCALL‐F, INC. D/B/A STERLING
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0050201 12/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCALL‐F, INC. D/B/A STERLING
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058256 11/13/2018    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCALL‐H, INC. D/B/A STERLING
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0048525 12/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCALL‐H, INC. D/B/A STERLING
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058255 11/13/2018    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCALL‐HA, INC. D/B/A STERLIN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052038 12/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCALL‐HA, INC. D/B/A STERLIN
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058258 11/13/2018    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCALLIE, THOMAS G
41 VALLEY VIEW DRIVE
FLINTSTONE, GA 30725                                P‐0028396 11/18/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCALLISTER, LISA J
3851 BURKEY RD
YOUNGSTOWN, OH 44515                                P‐0006897 10/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                         Page 2113 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 277 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MCCALLISTER, MICHELLE G
4224 STATEMEN DRIVE
INDIANAPOLIS, IN 46250                             P‐0010711 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALLISTER, SAVANNAH L
208 GROUPER CIRCLE SE
PALM BAY, FL 32909                                 P‐0024231 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALLISTER, THOMAS S
4224 STATESMEN DRIVE
INDIANAPOLIS, IN 46250                             P‐0010703 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐N, INC. D/B/A STERLING
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0049635 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐N, INC. D/B/A STERLING
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058266 11/13/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐SB INC. D/B/A ADVANTAG
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051610 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐SB INC. D/B/A ADVANTAG
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051643 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐SB, INC. D/B/A ADVANTA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058229 11/12/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐SB, INC. D/B/A ADVANTA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058230 11/12/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐SB, INC. D/B/A ADVANTA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058239 11/13/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐T, INC. D/B/A STERLING
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051537 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐T, INC. D/B/A STERLING
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058265 11/13/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐TII, INC. D/B/A FORT B
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058296 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐TL, INC. D/B/A LEXUS
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051943 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                        Page 2114 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 278 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCCALL‐TL, INC. D/B/A LEXUS O
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058280 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐TL, INC. D/B/A STERLIN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0049144 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐TL, INC. D/B/A STERLIN
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058253 11/13/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALL‐TLL, INC. D/B/A FORT B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0049892 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALLUM, MATTHEW
1753 W OLIVE AVE
CHICAGO, IL 60660                                   P‐0031382 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALLY, SHARON
PO BOX 7518
MONROE, LA 71211                                    P‐0032989 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALLY, SHARON P
1700 HWY 594
MONROE, LA 71203                                    P‐0003811 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCALMON, NORMAN W
319 BARTON STREET
ROYSE CITY, TX 75189                                P‐0007449 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCAMERON, CHARLES R
103 EAST JONES
BEEVILLE, TX 78102‐3416                             P‐0005124 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCAMERON, CHARLES R
103 EAST JONES
BEEVILLE, TX 78102‐3416                             P‐0005252 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCAMMON, DOUGLAS
4720 N BENTON DR
BLOOMINGTON, IN 47408                               P‐0006805 10/27/2017    TK Holdings Inc., et al.                      $692.00                                                                                       $692.00
MCCAMMON, DOUGLAS
4720 N BENTON DR
BLOOMINGTON, IN 47408                               P‐0006821 10/27/2017    TK Holdings Inc., et al.                        $75.00                                                                                       $75.00
MCCANDLESS, BRANDY
226 GROVE PL
CIBOLO, TX 78108                                    P‐0055690 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCANDLESS, RUSSELL C
7700 COUNTY ROAD 26
MAPLE PLAIN, MN 55359                               P‐0011850 11/1/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
MCCANDLESS, RUSSELL C
7700 COUNTY ROAD 26
MAPLE PLAIN, MN 55359                               P‐0011870 11/1/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
MCCANN, AARON H
301 E PINE AVE
2
LOMPOC, CA 93436                                    P‐0022530 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCANN, BRAD
9169 CASTLE PINES CIRCLE
MONTGOMERY, AL 36117                                P‐0005045 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2115 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 279 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCCANN, CHAD A
10770 BEARDSLEE
PERRY, MI                                           P‐0031739 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCANN, CHRISTOPHER J
9109 MASON DRIVE
DENHAM SPRINGS, LA 70726                            P‐0050406 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCANN, KEVIN A
105 HUNTERS RIDGE DRIVE
HARRISBURG, PA 17110                                P‐0024763 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCANN, PHILIP P
4704 JEFFERSON WOOD CT
GREENSBORO, NC 27410‐3555                             3449    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCCANN, ROBERT
2 ALTA MIRA DRIVE
CHESTER
, NY 10918                                          P‐0003762 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCANN, ROBERT
2 ALTA MIRA DRIVE
CHESTER, NY 10918                                   P‐0003857 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCANN, ROBERT A
8206B
HILLCREST ROAD
ANNANDALE, VA 22003‐2312                            P‐0027887 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCANN, TIMOTHY P
130 PINNACLE SHORES DRIVE
BLUFFTON, SC 29909                                  P‐0015362 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCANN, TIMOTHY P
2497 VICTORIA DRIVE
ALLISON PARK, PA 15101                              P‐0038380 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCANNNON, TAMMY C
603 MATHENY CUT
MARTINEZ, GA 30907                                  P‐0011501 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARL, RYAN P
1848 17TH ST. APT 1
SANTA MONICA, CA 90404                              P‐0056273 1/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARL, RYAN P
1848 17TH ST. APT 1
SANTA MONICA, CA 90404                              P‐0057707 3/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARSON, JAMES E
7310 LITTLE HURRICANE
CREEK ROAD
MCEWEN, TN 37101                                    P‐0033044 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTAN, GERALD J
715 E CLARENDON AVE
ARLINGTON HEIGHT, IL 60004                          P‐0042659 12/20/2017    TK Holdings Inc., et al.                      $105.00                                                                                       $105.00
MCCARTER, FELIX D
830 CRANBERRY RD
ETHELSVILLE, AL 35461                               P‐0008250 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTER, JACQUELINE R
920 E MISSION RD
APT 71
FALLBROOK, CA 92028‐2228                            P‐0037265 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, ANDREA
180 WOODHULL ROAD
HUNTINGTON, NY 11743                                P‐0008789 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2116 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 280 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCCARTHY, CAITLYN J
2225 XENE LANE N
PLYMOUTH, MN 55447                                  P‐0025359 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, CYN
PO BOX 5192
VALLEJO, CA 94591                                   P‐0040268 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, DAVID G
3165 LANDVIEW DRIVE
ROCHESTER, MI 48306                                 P‐0019263 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, DONALD F
36 EL ARCO DRIVE
SANTA BARBARA, CA 93105                             P‐0018770 11/7/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MCCARTHY, JAMES P
10637 S KOLMAR
OAK LAWN, IL 60453                                  P‐0040204 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, KATHERINE
7308 MORGAN AVE S.
RICHFIELD, MN 55423                                 P‐0050174 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, KEVIN A
41 NORTH STREET
CRANSTON, RI 02920                                  P‐0009358 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, KEVIN C
28834
CAPANO BAY CT
MENIFEE, CA 92584                                   P‐0028294 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, KEVIN J
2225 XENE LANE N
PLYMOUTH, MN 55447                                  P‐0025362 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, LISA L
11352 HANNUM AVENUE
CULVER CITY, CA 90230                               P‐0047093 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, LISA L
11352 HANNUM AVENUE
CULVER CITY, CA 90230                               P‐0047125 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, LOAVA D
P O BOX 833
HOWE, TX 75459                                      P‐0024404 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, MATTHEW C
1734 HAMPTON AVE
REDWOOD CITY, CA 94061                              P‐0022902 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, MAURA T
1431 COLORADO AVE SE
GRAND RAPIDS, MI 49507                              P‐0012618 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, MAUREEN L
12486 MENTZ HILL ROAD
ST. LOUIS, MO 63128                                 P‐0057657 3/11/2018     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
MCCARTHY, MICHAEL F
12420 REKART LN
DES PERES, MO 63131                                 P‐0011358 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCARTHY, MICHAEL H
1112 HEATHERLOCH DRIVE
GASTONIA, NC 28054                                  P‐0000742 10/20/2017    TK Holdings Inc., et al.                      $499.00                                                                                       $499.00
MCCARTHY, MICHAEL H
1112 HEATHERLOCH DRIVE
GASTONIA, NC 28054                                  P‐0000744 10/20/2017    TK Holdings Inc., et al.                      $499.00                                                                                       $499.00


                                                                                         Page 2117 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 281 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
MCCARTHY, MICHAEL H
1112 HEATHERLOCH DRIVE
GASTONIA, NC 28054                                  P‐0000747 10/20/2017      TK Holdings Inc., et al.                      $499.00                                                                                        $499.00
MCCARTHY, NANCY K
3 SNOW ROAD
MARSHFIELD, MA 02050                                P‐0004705 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCARTHY, PETER J
445 HICKORY AVE
CARNEYS POINT, NJ 08069                             P‐0019318 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCARTHY, RAY G
P O BOX 833
HOWE, TX 75759                                      P‐0022226 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCARTHY, RICHARD HENRY
2450 SW OMEGA WAY
STUART, FL 34997                                      528       10/23/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MCCARTHY, RICHARD M
8282 KINGSDALE DRIVE
HUNTINGTON BEACH, CA 92646                          P‐0034088 11/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCARTHY, SANDY L
1725 EASTWYCK CIRCLE
BIRMINGHAM, AL 35215                                P‐0058371    1/1/2019     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCARTHY, SUZANNE
25257 PUNTA MADRYN
PUNTA GORDA, FL 33983                               P‐0000237 10/19/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                     $1,500.00
MCCARTHY, SUZANNE
25257 PUNTA MADRYN
PUNTA GORDA, FL 33983                               P‐0000252 10/19/2017      TK Holdings Inc., et al.                     $9,500.00                                                                                     $9,500.00
MCCARTHY, SUZANNE
25257 PUNTA MADRYN
PUNTA GORDA, FL 33983                               P‐0019730 10/27/2017      TK Holdings Inc., et al.                     $9,500.00                                                                                     $9,500.00
MCCARTHY, TAMMY
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026837 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCARTHY‐BOYINGT, PAUL O
1111 12TH ST APT F
SANTA MONICA, CA 90403                              P‐0054377 1/10/2018       TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
MCCARTNEY, DAVID K
1234 WOODSIDE DRIVE
MARION, OH 43302                                    P‐0000404 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCARTY, DAVID
6480 109TH AVE.
SOUTH HAVEN, MI 49090                                 2349      11/10/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MCCARTY, DONALD R
9903 SWEET BASIL DRIVE
WAKE FOREST, NC 27587                               P‐0001676 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCARTY, ERICA K
2613 E 17TH ST
BREMERTON, WA 98310                                   2059      11/7/2017        TK Holdings Inc.                           $500.00                                  $0.00                                                 $500.00
MCCARTY, IAN K
4249 N RIVER WAY
SACRAMENTO, CA 95864                                P‐0016297 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCARTY, KATHLEEN
11028 WEST SHELBY RD.
MEDINA, NY 14103                                      1385      11/1/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00

                                                                                           Page 2118 of 3674
                                                 Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                    Page 282 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                           Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                    Amount
MCCARTY, KEVIN
851 N. OGDEN DR.
LOS ANGELES, CA 90046                                 P‐0019384 11/8/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCARTY, KEVIN
851 N. OGDEN DR.
LOS ANGELES, CA 90046                                 P‐0019388 11/8/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCARTY, RICK T
210 ALABAMA STREET
PADUCAH, KY 42003                                     P‐0018619 11/7/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCARTY, SCOTT
1687 EAST AMBER DRIVE
FAYETTEVILLE, AR 72703                                P‐0015535 11/4/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCARVILLE, JOHN T
1946 E HEDRICK DRIVE
TUCSON, AZ 85719                                      P‐0049260 12/27/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCARY, JOHN
THE GILBERT LAW GROUP, P.C.
C/O ANNE M. DIERUF
5400 WARD ROAD, BLDG. IV, STE. 200
ARVADA, CO 80002                                        3195      11/22/2017       TK Holdings Inc.                       $11,955,440.22                                                                               $11,955,440.22
MCCASKEY, COLLEEN C
12720 CASWELL AVE. #204
LOS ANGELES, CA 90066                                 P‐0024022 11/13/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCASKEY, NICHOLAS R
10924 E 7TH AVE
SPOKANE VALLEY, WA 99206                              P‐0040473 12/15/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCASKILL, DYMETRA A
20736 E 39TH AVE.
DENVER, CO 90249                                      P‐0056612    2/5/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCASLIN, BRYAN M
9235 KEMPER RD
MOJAVE, CA 93501                                      P‐0033164 11/28/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCASTER, SAMUEL D
110 CHATFORD DR
BRUNSWICK, GA 31525                                   P‐0001233 10/21/2017      TK Holdings Inc., et al.                       $4,500.00                                                                                    $4,500.00
MCCASTLE, PRISCILLA
3840 WEST 75TH PLACE
CHICAGO, IL 60652                                     P‐0039308 12/12/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCATHRAN, JEREMY T
4310 PINEY CREEK LN
SPRING, TX 77388                                      P‐0021582 11/10/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCAULEY, THERESA
3626 SEAVIEW WAY
CARLSBAD, CA                                          P‐0020099 11/8/2017       TK Holdings Inc., et al.                       $2,500.00                                                                                    $2,500.00
MCCAY CARABASI, KATHLEEN A
358 PAVONIA CIRCLE
MARLTON, NJ 08053                                     P‐0053095 12/27/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCBE, MICHAEL E
2706 W GREENS AVE
LITTLETON, CO 80123                                   P‐0034119 11/30/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCHESNEY, BRUCE J
10000 OLIVER ROAD
MCKEAN, PA 16426                                      P‐0013700 11/2/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MCCHESNEY, NANCI P
1916 MADISON STREET
EUGENE, OR 97405                                      P‐0012596 11/1/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                             Page 2119 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 283 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCCHESNEY, NANCI P.
1916 MADISON STREET
EUGENE, OR 97405                                     1127      11/1/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
MCCLADDIE, AFRICA N
710 PEACHTREE ST. NE
#1631
ATLANTA, GA 30308                                  P‐0032617 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLAI, REGINA K
2104 OLD SPARTA RD
ROCKY MOUNT, NC 27804                              P‐0042706 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLAIN, GINA M
10951 HOLYROOD CT
LAS VEGAS, NV 89141                                P‐0002127 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLAIN, HOWARD T
NO ADDRESS PROVIDED
                                                   P‐0027986 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLAIN, MICHAEL E
924 STORMYLANE
JONESBORO, LA 30238                                P‐0057110    2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLAIN, MICHELLE E
452 THEGABLES DRIVE
MCDONOUGH, GA 30253                                P‐0026609 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLAIN, RANDI J
112 PHEASANT MEADOW DR
GALLOWAY, NJ 08205                                 P‐0040855 12/15/2017      TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
MCCLAIN, RANDI J
112 PHEASANT MEADOW DR
GALLOWAY, NJ 08205                                 P‐0045125 12/22/2017      TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
MCCLAIN, STEVEN G
11598 CORONADO TRAIL
FRISCO, TX 75033                                   P‐0028816 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLAIN, WILLIAM J
965 CONNELL LANE
LAWRENCEVILLE, GA 30044                            P‐0057733 3/20/2018       TK Holdings Inc., et al.                     $2,521.09                                                                                    $2,521.09
MCCLARY, DARREN M.
12626 COLBORNE DRIVE
FRISCO, TX 75033                                     2757      11/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCCLARY, KANIKA
12626 COLBORNE DRIVE
FRISCO, TX 75033                                     2764      11/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCCLARY, LEONA C
566 VERMILLION DR
LITTLE RIVER, SC 29566                             P‐0003558 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLARY, LEONA C
566 VERMILLION DR
LITTLE RIVER, SC 29566                             P‐0023951 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLASKEY, TERRY L
33 WATERVIEW DR
GALLOWAY, NJ 08205                                 P‐0015987 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLATCHEY, JOHN C
144 N SHORE TRAIL
STOYSTOWN, PA 15563                                P‐0034911 12/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLATCHEY, WELBORN C
3365 RIDGEWOOD RD NW
ATLANTA, GA 30327                                  P‐0004754 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2120 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 284 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCCLEAN, MARLENE
201 S. ORANGE AVE., SUITE 150
ORLANDO, FL 32701                                    P‐0042764 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLEAN, SCOTT D
301 WEST BROAD ST.
#429
FALLS CHURCH, VA 22046                               P‐0009494 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLEARY, CANDIS R
4007 POMEL LN
COLLEGE STATION, TX 77845                            P‐0055177 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLELLAN, DEBORAH A
140 2ND STREET
NAZARETH, PA 18064                                   P‐0029924 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLELLAN, JESSICA D
9168 MAIN ST.
GREENWOOD, LA 71033                                  P‐0023971 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLELLAN, MICHELLE
420 RICHMOND LANE
VILLAGE OF LAKEWOOD, IL 60014                          5027    6/22/2018        TK Holdings Inc.                          $3,500.00                                                                                    $3,500.00
MCCLELLAN, MICHELLE
420 RICHMOND LANE
VILLAGE OF LAKEW, IL 60014                           P‐0005747 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLELLAN, MICHELLE M
MICHELLE MCCLELLAN
1743C OLD HWY 97
OKANOGAN, WA 98840                                   P‐0033166 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLELLAN, PHYLLIS A
19832 MERRYHILL STREET
SANTA CLARITA, CA 91351                              P‐0047212 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLENAGHAN, ROBERT A
NO ADDRESS PROVIDED
                                                     P‐0010374 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLENAGHAN, ROBERT A
6424 CURTISS CT
MENTOR, OH 44060                                     P‐0010388 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLENDON, GREGORY L
854 CADEN PL
PERRIS, CA 92571                                     P‐0055089 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLENDON, RASHOD
6752 LAKOTA POINTE LANE
LIBERTY TOWNSHIP, OH 45044                           P‐0046278 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLENDON, SUBRINA L
4239 LARIGO DR.
KNOXVILLR, TN 37914                                  P‐0003363 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLENTIC, ALEXANDER HERBERT
11325 OLD BEULAH ROAD
KENLY, NC 27542                                        4303    12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCCLERNON GENERAL ENGINEERING
BRUSBY, MARK J
2941 SUNRISE BLVD
SUITE 105
RANCHO CORDOVA, CA 95742                             P‐0025505 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLINTON, BEN
231 STANFORD AVENUE
KENSINGTON, CA 94708‐1103                            P‐0046135 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2121 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 285 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCCLORY ALCOCK, JOANNE
1645 N 75TH CT
ELMWOOD PK, IL 60707‐4130                           P‐0026113 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLOSKEY, MARY H
2214 MAVERICK ST.
LOS LUNAS, NM 87031                                 P‐0008974 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLOSKEY, R. MICHAEL
324 SKYLINE DR NE
GREAT FALLS, MT 59404                                 3604    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCCLOUD, MARKISHA D
PO BOX 64028
MILWAUKEE, WI 53204                                 P‐0004808 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLOUD‐JONES, MARY N
102 HERITAGE HILL TRAIL
LOUISVILLE, KY 40223                                P‐0046887 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLOUD‐JONES, MARY N
102 HERITAGE HILL TRAIL
LOUISVILLE, KY 40223                                P‐0047140 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLUE, LAURIEN R
12719 E RANCHO ESTATES PL
RANCHO CUCAMONGA, CA 91739                          P‐0036047 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLUER, MICHELLE
9767 OLEANDER AVENUE
VIENNA, VA 22181                                    P‐0021975 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLUNG, EVELYN
700 PENN CENTER BLVD #202
PITTSBURGH, PA 15235                                  1402    11/4/2017        TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
MCCLUNG, OLIVER W
7732 BALDWIN AVE.
LINCOLN, NE 68507                                   P‐0018877 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLUNG, ROBERT
16102 SNEE‐OOSH RD
LA CONNER, WA 98257                                 P‐0015804 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLURE, CHRISTINE L
415 MILLSTONE AVENUE
APT. 11
MANCHESTER, NH 03102                                P‐0004398 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLURE, GORDON M
6119 DRIFTWOOD CT
MAINEVILLE, OH 45039                                P‐0040630 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLURE, NOLAN D
3551 AVENSONG VILLAGE CIRCLE
MILTON, GA 30004                                    P‐0010141 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLURG, PATRICIA A
PATRICIA MCCLURG
11268 FLORINDO ROAD
SAN DIEGO, CA 92127‐1302                            P‐0032973 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCLUSKEY, JANE
74 MOUNT VERNON AVE
MELROSE, MA 02176                                   P‐0038670 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOLL, NAOMI LYNN
2794 FOXHILL DRIVE
CARSON CITY, NV 89706                                 3803    12/3/2017        TK Holdings Inc.                        $100,000.00                                                                                  $100,000.00
MCCOLLEY, CAROL E
9850 SAN MARCOS RD
ATASCADERO, CA 93422‐3848                           P‐0043034 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2122 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 286 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCCOLLOUGH, MIKE L
1139 NORTH MANTUA ST APT 1
KENT, OH 44240                                      P‐0044412 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOLLUM, NICHOLE L
610 S JENISON AVE
LANSING, MI 48915                                   P‐0032280 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOLLUM, RONALD D
140 CASTILLO VILLAGE RD
WACO, TX 76708                                      P‐0005173 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOLLUM, SHARAE L
908 SUGARBALL LN
CINCINNATI, OH 45215                                P‐0011176 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOLLUM, SHAWN B
804 CHALLENGER
LAKEWAY, TX 78734                                   P‐0001759 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOLLUM, SHAWN B
804 CHALLENGER
LAKEWAY, TX 78734                                   P‐0001767 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOMAS, KELSNEY L
4151 WINNINGHAM ROAD
CREWE, VA 23930                                     P‐0047612 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOMAS, LYNETTE
NO ADDRESS PROVIDED
                                                    P‐0034074 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOMAS, SHARON E
4151 WINNINGHAM ROAD
CREWE, VA 23930                                     P‐0047570 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOMB, WILLIAM
6904 ELMWOOD AVENUE
INDEPENDENCE, OH 44131‐4720                         P‐0027624 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOMB, WILLIAM
6904 ELMWOOD AVENUE
INDEPENDENCE, OH 44131‐4720                         P‐0027625 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOMBS, DAMON C
622 N CURLEY ST
BALTIMORE, MD 21205                                 P‐0053334 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOMBS, KATHLEEN M
401 SE DELAWARE AVENUE
UNIT 308
ANKENY, IA 50021                                    P‐0025070 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCONICO, DAVID LEROY
12474 EAST WESLEY AVENUE
AURORA, CO 80014‐1992                                 1092    10/29/2017       TK Holdings Inc.                        $500,000.00              $0.00                                                               $500,000.00
MCCONICO, JACQUES R
1057 HUFFMAN ROAD
C
BIRMINGHAM, AL 35215                                P‐0001845 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCONNELL, DAVID C
231 BURGUNDY DRIVE
LOGAN TOWNSHIP, NJ 08085                            P‐0008806 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCONNELL, JENNIFER
2605 CORTLANDT CT
NOLENSVILLE, TN 37135                               P‐0013967 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCONNELL, JOSHUA C
174 FEDERAL ST 1R
BELCHERTOWN, MA 01007                               P‐0033646 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2123 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 287 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MCCONNELL, NED J
115 EDYTHE ST
LIVERMORE, CA 94550                                 P‐0048912 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCONNELL, WAYNE L
5324 FINNEY ROAD
SALIDA, CA 95368                                    P‐0015611 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCOOEY, KEVIN C.
11 PLYMOUTH ROAD
RYE, NY 10580                                         1922    11/9/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
MCCOOL, KEELY J
78 PINE STREET APT R1
MONTCLAIR, NJ 07042                                 P‐0051828 12/27/2017    TK Holdings Inc., et al.                   $150,000.00                                                                                   $150,000.00
MCCORD, HEIDI A
111 LOWER TURTLE CREEK RD
KERRVILLE, TX 78028                                 P‐0025439 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCORD, HEIDI A
111 LOWER TURTLE CREEK RD
KERRVILLE, TX 78028                                 P‐0025447 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCORD, NANCY J
2099 JEFFERSON AVE S.E.
C‐1
PORT ORCHARD, WA 98366                              P‐0031405 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCORD, PATRICK
101 AUTUMN TRL
ANNISTON, AL 36206                                  P‐0055044 1/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCORD, THEODORE E
4508 RANDOM RIDGE CIR
OLNEY, MD 20832                                     P‐0017363 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCORKLE, JULIE A
1542 RIDENOUR PKWY NW
KENNESAW, GA 30152                                  P‐0028509 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCORMACK, DAVID R
5668 WRENWYCK PL
WELDON SPRING, MO 63304                             P‐0018545 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCORMACK, MICHAEL A
200 RECTOR PLACE
APT 9K
NEW YORK, NY 10280                                  P‐0034086 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCORMACK, SHANNON A
505 20TH ST. N.
SUITE 1700
BIRMINGHAM, AL 35203                                P‐0043177 12/20/2017    TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
MCCORMACK, VICTORIA L
PO BOX 887
MEDFORD, NY 11763                                   P‐0045431 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCORMICK II, WILLIS J
315 BRYANT STREET
MECHANICSBURG, PA 17050‐4114                        P‐0020902 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCORMICK, BRENDA A
12 WESTBURY DRIVE NW
ROME, GA 30165‐1972                                 P‐0052349 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCORMICK, BRENT
26301 E BUNDSCHU RD
INDEPENDENCE, MO 64056                              P‐0007865 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 2124 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 288 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCCORMICK, DAVID W
12922 NW 79TH ST
PARKVILLE, MO 64152                                   P‐0049382 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, DAVID W
12922 NW 79TH ST
PARKVILLE, MO 64152                                   P‐0049873 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, DAVID W
12922 NW 79TH ST
PARKVILLE, MO 64152                                   P‐0049885 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, ED O
5664 CO. RD. 1223
FALKVILLE, AL 35622                                   P‐0038118 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, JAMES F
1545 W. PINE ST.
COAL TOWNSHIP, PA 17866                               P‐0010300 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, KRISTI E
PO BOX 41
CLOVER, SC 29710                                      P‐0005356 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, LINDA L
LINDA MCCORMICK1HGC
34476 DEER CT.
DAGSBORO, DE 19939                                    P‐0045916 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, MARK H
P. O. BOX 325
ROEBUCK, SC                                           P‐0009204 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, NANCY L
PO BOX 6
OCEAN VIEW, DE 19970                                  P‐0039163 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, PAUL J
11260 37TH AVE SW
SEATTLE, WA 98146                                     P‐0038331 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, RICHARD
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043861 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MCCORMICK, SHEILA
5022 QUAIL RIDGE DRIVE
PLAINSBORO, NJ 08536                                  P‐0025156 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, TIMOTHY J
4326 AUKAI AVE
HONOLULU, HI 96816                                    P‐0022067 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, WAYNE G
3673 TRINITY LANE
ABILENE, TX 79602                                     P‐0002956 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, WILLIAM J
2695 BRIAR TRL
MCKINNEY, TX 65069                                    P‐0050035 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCORMICK, WILLIAM T
4026 LAKE PRAIRIE DR
MATTHEWS, NC 28104                                    P‐0002760 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOSKY, PATRICIA L
1710 MARKET STREET
MADISON, IL 62060                                     P‐0031155 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOURT, JOAN
10 JOHNS COURT
OCEAN VIEW, DE 19970                                  P‐0022336 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2125 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 289 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCCOWAN, CANDICE I
PO BOX 211
TRENTON, ND 58853                                   P‐0030544 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOWAN, CANDICE I
PO BOX 211
TRENTON, ND 58853                                   P‐0030551 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOWIN, DORAIN D
9113 SAPPHIRE RIDGE AVE
LAS VEGAS, NV 89129                                 P‐0003696 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, BILLY D
4681 RALEIGH ST
APT 1
ORLANDO, FL 32811                                   P‐0001641 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, BRIDGETTE
310 HIALEAH AVE
SAN ANTONIO, TX 78218                               P‐0005893 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, GREG
7406 REDSTART COURT
CHARLOTTE, NC 28269                                   4091      12/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCCOY, JADE LEE N
P. O. BOX 838
WAIMEA, HI 96796                                    P‐0056638    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, JAN A
8340 QUEEN ELIZABETH BLVD
ANNANDALE, VA 22003                                 P‐0016586 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, JAN A
8340 QUEEN ELIZABETH BLVD
ANNANDALE, VA 22003                                 P‐0016595 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, KENNETH
3311 JEFFERSON PLACE
BOSSIER CITY, LA 71112                              P‐0017075 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, KENT G
200 SHERATON DRIVE
BELLEVILLE, IL 62223                                P‐0024302 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, LARRY D
1623 SPORTSMAN CLUB ROAD
SHELOCTA, PA 15774                                  P‐0039341 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, LARRY D
1623 SPORTSMAN CLUB ROAD
SHELOCTA, PA 15774                                  P‐0039350 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, LARRY D
1623 SPORTSMAN CLUB ROAD
SHELOCTA, PA 15774                                  P‐0039358 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, MARK R
348 PIEDMONT AIRLINE RD
GOLDSBORO, NC 27534                                 P‐0000619 10/20/2017      TK Holdings Inc., et al.                     $4,900.00                                                                                    $4,900.00
MCCOY, MICK B
3736 WENIG RD NE
CEDAR RAPIDS, IA 52402                              P‐0032857 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, NASHIRA
3400 RICHMOND PKWY #3424
RICHMOND, CA 94806                                  P‐0057108    2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCOY, REED A
1354 WYNDMOOR DR
ROCHESTER, IL 62563                                 P‐0004821 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2126 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 290 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
MCCOY, ROBIN A
116 SPRINKLE AVENUE
MARION, VA 24354                                   P‐0041694 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCOYS MOTORSPORTS, LLC
MCCOY, LARRY D
1623 SPORTSMAN CLUB ROAD
SHELOCATA, PA 15774                                P‐0039410 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCRACKEN, DAVID R
5402 ROXANN DRIVE
WESTON, WI 54476                                   P‐0051763 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCRACKEN, ERIC S
41 DANVIR RD
CLEARFIELD, PA 16830                               P‐0053428 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCRACKEN, JAMES
405 WASHINGTON ROAD
SAYREVILLE, NJ 08872                               P‐0031511 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCRACKEN, JASON
NO ADDRESS PROVIDED
                                                     4252    12/23/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MCCRACKEN, JASON
NO ADDRESS PROVIDED
                                                     4254    12/23/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MCCRACKEN, JASON V
NO ADDRESS PROVIDED
                                                     4255    12/23/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MCCRACKEN, SARAH
4267 S 1ST PLACE
MILWAUKEE, WI 53207                                  781     10/28/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MCCRAE, DAVE
GUSHY.DECLARATION.POSERS
350 CEE RUN
BERTRAM, TX 78605                                    460     10/22/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MCCRARY, CHRISTIAN G
4933 CASCADE POOLS AVENUE
LAS VEGAS, NV 89131                                P‐0002346 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCRARY, LESLIE R
2340 NOLL DRIVE
SAINT LOUIS, MO 63136                              P‐0055108 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCRARY, SHANNON G
3540 VILLA TERRACE
SAN DIEGO, CA 92104                                P‐0024499 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCRAW, ROBERT C
1360 CAMINO REAL
FAIRVIEW, TX 75069                                 P‐0027013 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCRAW, ROBIN R
4412 TARTAN ARCH
CHESAPEAKE, VA 23321                               P‐0011459 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCRAY, JAMMAL
18113 BIRDWATER DR
TAMPA, FL 33647‐2909                               P‐0051855 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCCRAY, LATANYA
4808 AMOS STREET
JACKSONVILLE, FL 32209                               399     10/22/2017       TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
MCCRAY, LATANYA
4808 AMOS STREET
JACKSONVILLE, FL 32209                               509     10/22/2017       TK Holdings Inc.                         $13,845.24              $0.00              $0.00               $0.00                          $13,845.24
                                                                                        Page 2127 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 291 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCCRAY, LATANYA N
4808 AMOS STREET
JACKSONVILLE, FL 32209                              P‐0001505 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREA, TERRI L
1643B SAVANNAH HWY
#113
CHARLESTON, SC 29407                                P‐0048986 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREADIE, KATHLEEN M
6 WEST SADDLE RIVER ROAD
WALDWICK, NJ 07463                                  P‐0041676 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREADY, LINDA
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0047713 12/22/2017    TK Holdings Inc., et al.                   $350,000.00                                                                                  $350,000.00
MCCREADY, MATTHEW J
APT 503
5851 QUANTRELL AVE
ALEXANDRIA, VA 22312                                P‐0020654 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREARY, BARBARA
3114 VILLAGE DR
MOUNT JULIET, TN 37122                              P‐0040727 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREARY, BARBARA J
1511 OSCEOLA AVENUE
JACKSONVILLE BEACH
U.S.A., FL 32250                                    P‐0040495 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREARY, BETH E
400 SAILVIEW CT.
BEAUFORT, NC 28516                                  P‐0021566 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREARY, STEPHEN D
3500 MCKINLEY STREET NW
WASHINGTON, DC 20015                                P‐0041019 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREARY, STEPHEN D
3500 MCKINLEY STREET NW
WASHINGTON, DC 20015                                P‐0041023 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREERY, FORBES
P O BOX 3128
IDAHO SPRIGS, CO 80452                              P‐0026281 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCREERY, MARIE T
4772 FRANKLIN DR
BOULDER, CO 80301                                   P‐0028099 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCRIEF, LAWRENCE A
6 MICHELLE COURT
TROPHY CLUB, TX 76262                               P‐0052341 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCRIMMON, DONALD G
439 E 6TH AVE
ESCONDIDO, CA 92025‐4318                            P‐0017845 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCRIMON, MARCUS
1161 PYRAMID DR
GARY, IN 46407                                        796     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCCRYSTAL, HEATHER L
58 SPRING ST.
NORTH ATTLEBORO, MA 02760                           P‐0007544 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUBBIN, JAMES D
3804 SUGAR PINE LANE
ZIONSVILLE, IN 46077                                  1467    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                         Page 2128 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 292 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MCCUBBINS, PERRY A
6753 NORTH BALTIMORE RD
MONROVIA, IN 46157                                   P‐0016660 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUDDY, ROSALIE G
NO ADDRESS PROVIDED
                                                     P‐0009226 10/30/2017      TK Holdings Inc., et al.                     $9,998.00                                                                                    $9,998.00
MCCUE, KELLI A
720 FOSSIL DR
INGLESIDE, IL 60041                                  P‐0016523 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUISTON AUTOMOTIVE
HAMILTON, DANIEL R
3066 NORTH EASTMAN RD.
LONGVIEW, TX 75605                                   P‐0053746    1/2/2018     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
MCCULLA, JAMES W
1628 DAVIDSON ROAD
MCLEAN, VA 22101                                     P‐0034464 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLAH, CLINT B
6311 PEMBERTON DRIVE
DALLAS, TX 75230                                     P‐0049808 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLAR, JAMES B
212 IOWA AVE
SALINA, KS 67401                                     P‐0011416 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLOCH, DONNA A
9 SACRED HEART LANE
REISTERSTOWN, MD 21136                               P‐0047447 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLOR, DANIEL
6164 MONTECITO DRIVE UNIT 4
PALM SPRINGS, CA 92264                                 2274      11/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCCULLOUGH JR, HAROLD F
2278 SPRUCE DRIVE
STATE COLLEGE, PA 16801‐2347                         P‐0017246 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLOUGH, ALICIA T
647 WITHINGTON ST
FERNDALE, MI 48220                                   P‐0040445 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLOUGH, BRIAN D
1200 CHEROKEE AVENUE
MARION, SC 29571                                     P‐0000912 10/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLOUGH, CLAIRE A
5108 H STREET
LITTLE ROCK, AR 72205                                P‐0013309 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLOUGH, JOSEPH
3386 TULANE CT
SAN DIEGO, CA 92122                                  P‐0026419 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLOUGH, KAREN E
1228 WESTMOORLAND
YPSILANTI, MI 48197                                  P‐0012273 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLOUGH, ROBERT
NO ADDRESS PROVIDED
                                                     P‐0055654 1/23/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLOUGH, STEPHEN L
3822 ALBERAN AVE.
3822 ALBERAN AVE.
LONG BEACH, CA 90808‐2231                            P‐0013485 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLOUGH, THOMAS J
308 CEDARDALE AVE
VILLAS, NJ 08251                                     P‐0050814 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 2129 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 293 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCCULLOUGH, WILLIAM E
502 CREEKSIDE COURT
ALBANY, GA 31721                                    P‐0002420 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLUM, PHILIP
107 E COLUMBIA ST
DANVERS, IL 61732                                   P‐0004776 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLUM, PHILIP R
107 E COLUMBIA ST
DANVERS, IL 61732                                   P‐0007243 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCULLY, ALISON R
116 31ST AVE S
SEATTLE, WA 98144                                   P‐0028035 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUNE, GAVIN P
14565 CEDAR RIDGE COURT
POWAY, CA 92064                                     P‐0045309 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUNE, GLENDA L
1424 NORTHWICK CT
LITTLE ROCK, AR 72227                               P‐0048550 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUNE, MICHAEL G
1424 NORTHWICK CT
LITTLE ROCK, AR 72227                               P‐0048295 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCURDY, SHELLA G
1863 N 1600TH ST
BROWNSTOWN, IL 62418                                P‐0005003 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUTCHEN, PHILIP T
1845 LAKE EBENEZER TRAIL
MARIETTA, GA 30066                                  P‐0005616 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUTCHEON, RICHARD K
3659 COUNTY ROAD 67
SCOTTSBORO, AL 35769                                P‐0029511 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUTCHEON, SCOTT G
19036 IRETON WAY
LAKEVILLE, MN 55044                                 P‐0022241 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUTCHEON, STUART
21110 ROSEWOOD CT
NORTHVILLE, MI 48167                                P‐0044794 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCCUTCHEON, STUART
21110 ROSEWOOD CT
NORTHVILLE, MI 48167                                P‐0044805 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDADE, ROBERTA C
1811 SUMMERNIGHT TERRACE
COLORADO SPRINGS, CO 80909‐2725                     P‐0034820 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDADE, ROBERTA C
1811 SUMMERNIGHT TERRACE
COLORADO SPRINGS, CO 80909‐2725                     P‐0034867 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, ANGELA D
405 RUTH LN
LUFKIN, TX 75904                                    P‐0020279 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, BRENT W
645 HIDDEN MARSH RD
MONUMENT, CO 80132                                  P‐0008525 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, GINA M
221 PEBBLESTONE LANE
ROLLA, MO 65401                                     P‐0035662 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2130 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 294 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
MCDANIEL, JEAN P
5 ELIZABETH STREET
SAINT ALBANS, VT 05478                            P‐0055494 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, JEAN P
5 ELIZABETH STREET
SAINT ALBANS, VT 05478                            P‐0055496 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, JONATHAN J
555 LA VETA PARK CIR UNIT 231
ORANGE, CA 92868                                  P‐0038148 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, LANISHA C
2412 CASCADES PT
OWENSBORO, KY 42301                               P‐0005367 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, MARILYN W
7725 LUXOR STREET
DOWNEY, CA 90241                                  P‐0031616 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, STEPHEN R
2017 WHITE CEDAR LANE
WAXHAW, NC 28173                                  P‐0004450 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, TINA
1361 VINING RD
CHOUDRANT, LA 71227                               P‐0002951 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, TIRYN
7725 LUXOR STREET
DOWNEY, CA 90241                                  P‐0031600 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL, WILLIAM R
74 TIMBER RIDGE DRIVE
ATHENS L, GA 30607                                P‐0003973 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIEL‐DAVIS, ROLUNDA M
8022 FOX STREET
BAYTOWN, TX 77523                                 P‐0007106 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDANIELS SMITH, KATHRYN
5 YORKSHIRE COURT
MIDDLESBORO, KY 40965                             P‐0009693 10/30/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
MCDANIELS, KATHRYN
5 YORKSHIRE COURT
MIDDLESBORO, KY 40965                             P‐0009720 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID AUSTIN‐ACRA L.L.C D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052592 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID AUSTIN‐ACRA L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058099 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID FRISCO‐HON L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058101 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID FRISCO‐HON, LLC D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052711 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID HOUSTON ‐ NISS LLC D/
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052716 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 2131 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 295 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
MCDAVID HOUSTON‐HON LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058105 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID HOUSTON‐HON, L.L.C. D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052705 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID HOUSTON‐NISS, L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058102 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID IRVING ‐ HON LLC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052589 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID IRVING‐HON, L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058078 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID PLANO‐ACRA LLC D/B/A
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052758 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID PLANO‐ACRA, L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058084 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDAVID, ELIJAH
640 JOHN CARLYLE ST. UNIT 304
ALEXANDRIA, VA 22314                                3737    11/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCDAVID, ELIJAH
640 JOHN CARLYLE ST. UNIT 304
ALEXANDRIA, VA 22314                                3738    11/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCDERMOTT, CAROL
1483 BARRYMORE CT
WELLINGTON, FL 33414                              P‐0000900 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDERMOTT, CAROL
1483 BARRYMORE CT
WELLINGTON, FL 33414                              P‐0000913 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDERMOTT, JAMES D
501 OLD ENGLEWOOD ROAD
ENGLEWOOD, FL 34223                               P‐0042058 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDERMOTT, MICHAEL
624 CAMINO VERDE
THOUSAND OAKS, CA 91360                           P‐0055420 1/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDERMOTT, RANDY S
PO BOX 645
ALLEN, TX 75013                                   P‐0026357 11/15/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MCDEVITT, JOYCE A
8875 LOCUST GROVE DRIVE
PORT TOBACCO, MD 20677                            P‐0024908 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                       Page 2132 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 296 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MCDONALD HOPKINS PLC
JOSHUA GADHARF
39533 WOODWARD AVE
SUITE 318
BLOOMFIELD HILLS, MI 48304                           3067    11/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCDONALD, ALLISON R
1211 69TH AVE E
FIFE, WA 98424                                     P‐0019698 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, ALVIN D
3900 BRANELL COURT
HOPE MILLS, NC 28348                               P‐0021740 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, AMY E
5605 WHINNERY ROAD
HANOVERTON, OH 44423‐9652                          P‐0011538 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, ARTURO
9450 S THOMAS DR UNIT 1901
PANAMA CITY BEAC, FL 32408                         P‐0001983 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, BERNARD M
10 HENRY STREET
SHARON, MA 02067                                   P‐0007363 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, CLARE E
22 HACIENDA CIRCLE
ORINDA, CA 94563                                   P‐0042394 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, DAVID M
715 ATHERTON DRIVE
METAIRIE, LA 70001                                 P‐0051732 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, DAWN I
P. O. BOX 610348
BIRMINGHAM, AL 35261‐0348                          P‐0022678 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, DEBRA
105 TIERNEY PLACE
MARTINEZ, CA 94553                                 P‐0046268 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, EMMA P
7045 HANSON RD
HANSON, KY 42413                                   P‐0047293 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, FRANCIS B
436B BENNINGTON LANE APT B
LAKE WORTH, FL 33467‐3011                          P‐0000403 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, GLOVER S
59 DUTCHMAN RD LOT12
GRIFFIN, GA 30223                                  P‐0042736 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, JENNIFER
714 DANGERFIELD DRIVE
MONCKS CORNER, SC 29461                            P‐0002271 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, JENNIFER
714 DANGERFIELD DR
MONCKS CORNER, SC 29461                            P‐0002276 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, JESSE
6255 ARCTIC LOON WAY
ROCKLIN, CA 95765                                    4918    3/26/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MCDONALD, JOANNE
15824 SHEADS MOUNTAIN ROAD
RIXEYVILLE, VA 22737                               P‐0045958 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, JOHN
9001 BRICKYARD RD
POTOMAC, MD 20854                                    1097    10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                        Page 2133 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 297 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCDONALD, JOHN W
6233 SE BLUESTEM RD
LEON, KS                                             P‐0012985 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, JUDITH M
JUDITH MCDONALD
2790 EVERGREEN CIRCLE
EMMAUS, PA 18049                                     P‐0028619 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, KATHRYN M
836 PEPPERWOOD DR
BRUNSWICK, OH 44212                                  P‐0020394 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, KERRY M
210 DIVISION STREET
PO BOX 384
FULLERTON, NE 68638                                  P‐0030543 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, LINDA M
50 CYNTHIA COURT
ELKTON, MD 21921                                     P‐0005964 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, MARY F
40 MEMORIAL DR
NEW CASTLE, DE 19720                                 P‐0039500 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, PAMELA C
10435 BALES AVE.
KANSAS CITY, MO 64137‐1518                           P‐0013560 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, PATRICIA A.
757 CRICKET CIRCLE
CANTONMENT, FL 32533                                   224     10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCDONALD, ROBERT M
31 FAIRWAY STREET
WEYMOUTH, MA 02188                                   P‐0009761 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, ROGER J
2937 LAKE PINELOCH BLVD.
ORLANDO, FL 32806                                    P‐0030842 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, RYAN P
1351 HANOVER LANE
VENTURA, CA 93001                                    P‐0055779 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, SARAH J
27564 ERMINE AVE
TOMAH, WI 54660                                        3951    12/10/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
MCDONALD, SCOTTIE D
812 FROG MORTAR RD
BALTIMORE, MD 21220                                  P‐0027304 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, SHARON G
4347 MCPHERSON AVE
SAINT LOUIS, MO 63108‐2705                           P‐0026821 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, SUSAN S
2937 LAKE PINELOCH BLVD
ORLANDO, FL 32806                                    P‐0030831 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, THOMAS J
NO ADDRESS PROVIDED
                                                     P‐0038799 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, THOMAS M
25490 NW PUMPKIN RIDGE RD
NORTH PLAINS, OR 97133                               P‐0031258 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONALD, TYANNE J
300 EAST PERSHING AVE
MUSCLE SHOALS, AL 35661                              P‐0049905 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2134 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 298 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCDONALD, YVONNE M
8462 FALMOUTH DR
ST LOUIS, MO 6311                                   P‐0009316 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONOGH, BONNIE
120 TANGLEWOOD TRAIL
LOUISVILLE, KY 40223                                P‐0012052 11/1/2017     TK Holdings Inc., et al.                      $216.96                                                                                       $216.96
MCDONOUGH, GAIL
65 EAST INDIA ROW #9D
BOSTON, MA 02110                                    P‐0032933 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDONOUGH, PATRICK
103 RAVEN LN
CARRBORO, NC 27510                                  P‐0001663 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDOUGAL, KERRI E
44 PEACHTREE PL NW UNIT 1934
ATLANTA, GA 30309                                   P‐0007604 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDOUGAL, RANDALL D
13451 ALACIA CT
COLLEGE STATION, TX 77845                           P‐0041779 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDOUGALL, AMANDA L
900 NOB HILL AVE N APT 105
SEATTLE, WA 98109                                   P‐0038374 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDOWALL, ROBERTA A
13950 E. OXFORD PL.
APT A‐312
AURORA, CO 80014                                    P‐0018632 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDOWELL, AMANDA L
4095 N ST RT 42
WAYNESVILLE, OH 45068                               P‐0003205 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDOWELL, JEFFREY S
9523 N FITZGERALD WAY
MISSOURI CITY, TX 77459                             P‐0005251 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDOWELL, JUANETTA
1118 SWEET GALE DRIVE
DURHAM, NC 27704                                    P‐0006988 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDOWELL, PATRICIA A
2302 WETSTEIN AVENUE
LOUISVILLE, KY 40205                                P‐0032410 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDOWELL, SHARON K
3506 DOFFY DR.
KILLEEN, TX 76549                                   P‐0000799 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDOWELL, WALTER G
2830 HEMLOCK RD
PALMDALE, CA 93551                                  P‐0050229 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDUFF, CAROL S
1031 SEDEEVA STREET
CLEARWATER, FL 33755                                P‐0030353 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDUFF, THOMAS S
3441 COURT ST.
SIOUX CITY, IA 51104‐1940                           P‐0046169 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDUFFIE, ATOYA L
1501 CASINO CIRCLE
SILVER SPRING, MD 20906                             P‐0044666 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCDUFFIE, LAQUITA
6618 HAZEN AVE
NORMANDY, MO                                        P‐0056247 1/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2135 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 299 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MCDUFFY‐EVANS, ASHLEY
6201 BERT KOUNS LOOP
LOT 846
SHREVEPORT, LA 71111                               P‐0005513 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCEACHIN, SHIRLEY
7224 CLEOPATRA DR
LAND O LAKES, FL 34637                             P‐0052914 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELHENNY, JAMES E
18 WEXFORD COURT
PHILLIPSBURG, NJ 08865                               3874    12/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MCELHENNY, JAMES E
18 WEXFORD COURT
PHILLIPSBURG, NJ 08865                               3875    12/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MCELHENNY, LYNN S
18 WEXFORD COURT
PHILLIPSBURG, NJ 08865                               3873    12/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MCELMURRY, BRIAN L
8341 KNOLLWOOD DRIVE
MOUNDS VIEW, MN 55112‐6135                         P‐0043041 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELRATH SR, JASON M
613 S 14TH ST
GADSDEN
, AL 35901                                         P‐0057187 2/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELREA, MICHELLE D
3530 E BARON CT
ORANGE, CA 92869                                   P‐0020961 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELROY, JANET L
12592 LAWRENCE 1220
MOUNT VERNON, MO 65712                             P‐0014427 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELROY, MARIA T
1001 LAFAYETTE AVE
BROOKLYN, NY 11221                                 P‐0022875 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELROY, MARY E
1315 THOMPSON ST.
TAYLOR, TX 76574                                   P‐0026062 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELROY, MICHAEL J
9487 THUNDERBIRD PL
SAN RAMN, CA 94583                                 P‐0013790 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELROY, MORRIS
1835 BRALY LANE
PULASKI, TN 38478                                    4471    12/27/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
MCELROY, PATRICK L
1009 HOLLY HILL CT
ARLINGTON, TX 76014                                P‐0008325 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELROY, SCOTT
2009 RHODES LN
ROSEVILLE, CA 95747                                P‐0022231 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELROY, SCOTT
2009 RHODES LN
ROSEVILLE, CA 95747                                P‐0022232 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELROY, VINCENT J
3804 LAFAYETTE AVE
FORT WORTH, TX                                     P‐0046014 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELROY, WILLIAM T
1050 OAK LN
PLAINFIELD, NJ 07060                               P‐0031326 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2136 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 300 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCELVEEN, GEOVONNA S
3233 GLENLOCH PLACE
LAWRENCEVILLE, GA 30044                             P‐0040858 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCELVEEN, MONIQUE
839# A WINTHROP STREET
LADSON, SC 29456                                      1184      10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCENTEE, ROBERT F
635 MARION LANE
SWARTHMORE, PA 19081                                P‐0023943 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCENTIRE, CARIE A
43 LOYD RD.
MT. VERNON, AR 72111                                P‐0042153 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCENTIRE, CURTIS L
19801 HUNTERS RUN
CANYON, TX 79015                                    P‐0021671 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCENTIRE, JENNIFER R
101 PATTERSON ST.
NAPLES, TX 75568                                    P‐0003041 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCEVERS, DAVID D
9710 ASHTON RD.
AMARILLO, TX 79119                                  P‐0014070 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCEVERS, DAVID D
9710 ASKTON RD.
AMARILLO, TX 79119                                  P‐0014086 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCEWEN, CLARENCE
8450 GRANT CIRCLE
APT 402
                                                    P‐0007779 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCEWEN, CLARENCE L
8450 GRANT CIRCLE
APT 402
MERRILLVILLE, IN 46410                              P‐0007765 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFADDEN, DANIELLE M
22801 NE132ND CIRCLE
BRUSH PRAIRIE, WA 98606                             P‐0053819    1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFADDEN, DANIELLE M
22801 NE 132ND CIRCLE
BRUSH PRAIRIE, WA 98606                             P‐0053820    1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFADDEN, ERIN K
1809 SCHULTE HILL DRIVE
MARYLAND HEIGHTS, MO 63043                          P‐0007261 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFADDEN, MAUREEN
945 WARD DRIVE
#128
SANTA BARBARA, CA 9311                              P‐0057256 2/13/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFADON, ALAN F
6740 METCALF WY
HUGHSON, CA 95326                                   P‐0030151 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFADYEN, HENRY C
7817 LA SOBRINA
DALLAS, TX 75248                                    P‐0009569 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFARLAND, CAROLE D
CAROLE D. MCFARLAND
2315 TRAILS END CT.
SENECA, SC 29672‐9129                               P‐0007609 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2137 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 301 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCFARLAND, DANIEL
NO ADDRESS PROVIDED
                                                    P‐0006109 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFARLAND, DARRELL F
953 PAXTON DRIVE
KNOXVILLE, TN 37918                                 P‐0020318 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFARLAND, DONALD F
3434 COUNTY ROAD 9
BURDETT, NY 14818                                   P‐0012011 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFARLAND, DONALD R
423 PARK AVE.
LONG BEACH, CA 90814                                P‐0018956 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFARLAND, JOHN
3844 NW163 TER
BEAVERTON, OR 97006                                 P‐0016078 11/5/2017       TK Holdings Inc., et al.                     $5,478.00                                                                                    $5,478.00
MCFARLAND, JOHN
3844 NW 163 TER
BEAVERTON, OR 97006                                 P‐0016185 11/5/2017       TK Holdings Inc., et al.                    $10,269.00                                                                                   $10,269.00
MCFARLAND, NATHAN T
4212 MAPLE PATH CIRCLE
NOTTINGHAM, MD 21236                                P‐0006315 10/27/2017      TK Holdings Inc., et al.                     $1,083.60                                                                                    $1,083.60
MCFARLAND, PATRICK J
16104 EDGEWOOD DRIVE
DUMFRIES, VA 22025                                  P‐0006553 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFARLAND, PAUL D
3924 LOS ROBLES DR
PLANO, TX 75074‐3831                                P‐0050270 12/27/2017      TK Holdings Inc., et al.                     $1,035.00                                                                                    $1,035.00
MCFARLAND, ROSS K
3795 ASHBROOK DR
HOLT, MI 48842                                      P‐0012320 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFARLAND, STEFFANI M
2813 N JEFFERSON ST
ARLINGTON, VA 22207‐1463                            P‐0037355 12/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFARLAND, WILLIAM A
2311 LYNCREST CT
VALRICO, FL 33596                                   P‐0056437    2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFARLAND, YVETTE
141 LA FONTENAY DRIVE
LOUISVILLE, KY 40223                                  2915      11/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCFARLANE, AMY
5492 REEDY CREEK RD
BRISTOL, VA 24202                                   P‐0001075 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFARLANE, JOSEPH
4155 ROLLINGWOOD CT
JACKSONVILLE, FL 32224                              P‐0052354 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCFARLANE, SCOTT
6376 RANCHO MISSION RD #412
SAN DIEGO, CA 92108                                   4968       5/8/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MCFERRON, MARK
2813 MEADE COURT
GRAND JUNCTIN, CO 81506                             P‐0015465 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGARRY, FINBAR P
397 ETHAN ALLEN AVE # 209
COLCHESTER, VT 05446                                P‐0005205 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2138 of 3674
                                                 Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 302 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
MCGARRY, JOHN T
113 HEDGEROW LN
READING, PA 19606                                     P‐0051974 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGARRY, SUSAN TULLY
903 GLENWOOD AVENUE
JOLIET, IL 60435                                        671       10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCGAULEY, RICHARD B
120 BARLEY NECK RD
ORLEANS, MA 02653‐4111                                P‐0026917 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGAULEY, RICHARD B
120 BARLEY NECK RD
ORLEANS, MA 02653‐4111                                P‐0026998 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, BONNIE A
5109 S. NATOMA AVE.
CHICAGO, IL 60638                                     P‐0016961 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, CHRISTINE S
5109 S. NATOMA AVE
CHICAGO, IL 60638                                     P‐0014420 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, DANIELLE
112 FREEMAN ST
STARKVILLE, MS 39759                                    3995      12/12/2017       TK Holdings Inc.                           $705.00               $0.00                                 $0.00                             $705.00
MCGEE, DEMETRIA S
154 PLANTAIN DR.
HUTTO, TX 78634                                       P‐0057102    2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, GARY J
120 KELLY COURT
MONROEVILLE, PA 15146                                 P‐0040227 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, JACKIE A.
101 BARRINGER DR. #4
RICHMOND, KY 40475                                      4334      12/26/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
MCGEE, JOHN M
7617 ABERDEEN ROAD
PRAIRIE VILLAGE, KS 66208                             P‐0045245 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, LAVON J
320 BEATY RD. APT.#45
BELMONT, NC 28012                                     P‐0004475 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, PATRICK
1636 1/2 PREUSS ROAD
LOS ANGELES, CA 90035                                 P‐0024161 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, PATRICK
1636 1/2 PREUSS ROAD
LOS ANGELES, CA 90035                                 P‐0057440 2/22/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, SHERLINDA M
P.O.BOX 380
6059 OLD HWY 61 NORTH
TUNICA, MS 38676                                      P‐0037423 12/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, STEPHEN P
769 CENTER BLVD #84
FAIRFAX, CA 94930                                     P‐0051567 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, TERENCE
PO BOX 2767
MALIBU, CA 90265                                      P‐0042761 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEE, TERENCE
PO BOX 2767
MALIBU, CA 90265                                      P‐0042868 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 2139 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 303 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCGEHEE, SUSAN E
4202 VERCELLI STREET
STOCKTON, CA 95206                                   P‐0015137 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGEORGE, DARREN S
6560 E CALLE DEL NORTE
ANAHEIM, CA 92807                                    P‐0033562 11/29/2017    TK Holdings Inc., et al.                     $2,660.75                                                                                    $2,660.75
MCGEORGE, DARREN S
6560 E CALLE DEL NORTE
ANAHEIM                                              P‐0033571 11/29/2017    TK Holdings Inc., et al.                     $2,250.00                                                                                    $2,250.00
MCGEORGE, DARREN S
6560 E CALLE DEL NORTE
ANAHEIM, CA 92807                                    P‐0033581 11/29/2017    TK Holdings Inc., et al.                     $1,551.00                                                                                    $1,551.00
MCGEORGE, DARREN S
6560 E CALLE DEL NORTE
ANAHEIM, CA 92807                                    P‐0033589 11/29/2017    TK Holdings Inc., et al.                     $1,349.90                                                                                    $1,349.90
MCGEOUGH, FRANCES H
241 ELMWOOD AVE
QUINCY, MA 02170                                     P‐0018453 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGHEE, BAY F
6384 30TH WAY N
ST PETERSBURG, FL 33702                              P‐0000401 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGHEE, ERICA K
28514 U.S. HIGHWAY 11
KNOXVILLE, AL 35469                                  P‐0051737 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGHEE, LEONARD
1811 S GENESEE AVE
LOS ANGELES, CA 90019                                P‐0018121 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGHEE, LEROY
6625 COUNTY ROAD 12
FAUNSDALE, AL 36738                                  P‐0005819 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGHEE, VIVIAN
20507 MARK TWAIN
DETROIT, MI 48235                                    P‐0028526 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGHEE‐WHITT, PAMELA S
40 THAYER WAY
PHOENIXVILLE, PA 1946‐                               P‐0017513 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGHEE‐WHITT, PAMELA S
40 THAYER WAY
PHOENIXVILLE, PA 19460                               P‐0017541 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGILL JR, KENNETH
2103 NORWOOD LN
ARLINGTON, TX 76013                                  P‐0045996 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGILL, CAROL V
1913 POPPY LANE
MODESTO, CA 95307                                    P‐0042589 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGILL, CHARLES D
5581 SAINT GEORGE AVENUE
WESTERVILLE, OH 43082‐9275                           P‐0058215 10/10/2018    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MCGILL, GLORIA J
1542 REALE AVE
ST. LOUIS, MO 63138                                  P‐0041499 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGILL, KRIS
10497 SW WINDWOOD WAY
PORTLAND, OR 97225                                   P‐0021995 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2140 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 304 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCGILL, LISA A
198 NORTH GRAND AVENUE
POUGHKEEPSIE, NY 12603                              P‐0030210 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGILL, LISA A
198 NORTH GRAND AVENUE
POUGHKEEPSIE, NY 12603                              P‐0058382 12/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGILL, MICHELE M
2033 16TH ST
ROCK VALLEY, IA 51247‐1119                          P‐0024436 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGILLIN, WILLIAM G
1188 HARVARD AVE E #2
SEATTLE, WA 98102                                   P‐0018974 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGILTON, RONALD W
7930 92ND ST SE
CALEDONIA, MI 49316                                 P‐0012214 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGINNESS, ERIC
8483 SOUTHWESTERN BLVD
APT 5223
DALLAS, TX 75206                                    P‐0037802 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGINNESS, THOMAS LEE
9802 LONGSTONE LN
CHARLOTTE, NC 28277                                   1457      11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCGINNIS, AVERY M
25055 235TH CT SE
MAPLE VALLEY, WA 98038                              P‐0035114 12/3/2017      TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
MCGINNIS, HARRY
103 MORNINGSIDE CIRCLE
CHALFONT, PA 18914                                  P‐0018102 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGINNIS, NICOLE C
424 STOKES RD.
SHAMONG, NJ 08088                                     4602      1/1/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MCGINNIS, NICOLE C
424 STOKES RD.
SHAMONG, NJ 08088                                   P‐0053546   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGINNIS, RICHARD
11 21ST AVENUE PLACE
KEARNEY, NE 68845                                   P‐0050280 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MCGINNIS, RICKY K
4720 MCCOY CIRCLE
CUMMING, GA 30040                                   P‐0022589 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGINNIS, ROBIN C
640 JASMINE AVE
WEST SACRAMENTO, CA 95605                           P‐0019758 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGINNIS, SUSAN
7954 CREPE MYRTLE CT
LORTON, VA 22079                                    P‐0008904 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGIVERN, BILL D
1735 SO WARREN
BUTTE, MT 59701                                     P‐0001400 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGLOFLIN, SAMUEL J
181 CRYSTAL LAKE RD
AUSTIN, AR 72007                                    P‐0024439 11/13/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MCGLORY, JESSICA A
2548 FIELD
DETROIT, MI 48214                                   P‐0020914 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2141 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 305 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCGLOTTEN, DONYETTA N
2806 GLAVIN WAY
APT #E
PARKVILLE, MD 21234                                 P‐0006869 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGLUMPHY, MELANIE K
8886 INDIAN MOUND ROAD
PICKERINGTON, OH 43147                              P‐0007142 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGLUMPHY, ROBERT J
8886 INDIAN MOUND ROAD
PICKERINGTON, OH 43147                              P‐0007147 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGLYNN, DONALD J
166 ROSALIA COURT
JUPITER, FL 33478                                   P‐0004126 10/25/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MCGONIGLE , KEVIN M
362 MANOR RIDGE DRIVE NW
ATLANTA, GA 30305                                   P‐0026725 11/10/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MCGONIGLE, JARED D
944 W.10TH STREET
WAHOO, NE 68066                                     P‐0055410 1/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGONIGLE, KEVIN M
362 MANOR RIDGE DRIVE NW
ATLANTA, GA 30305                                   P‐0024845 11/6/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MCGOUGH, STEWART M
204 WILSHIRE RD.
SYRACUSE, NY 13209                                  P‐0028296 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOVERN, DOROTHY A
6 GLEN HOLLOW DR.
APT. A20
HOLTSVILLE, NY 11742‐2427                           P‐0033705 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOVERN, JANIS
54 LAWRENCE ROAD
LAFAYETTE, NJ 07848                                 P‐0050917 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOVERN, THOMAS D
40 BALLENGER LANE
PALM COAST, FL                                      P‐0032979 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOVERN, TIMOTHY M
3167 TILTON STREET
PHILADELPHIA, PA 19134                              P‐0036453 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOWAN, CAROL BETH
2247 ROBINHOOD STREET
HOUSTON, TX 77005                                   P‐0016062 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOWAN, JASON
12215 US 50 E
HILLSBORO, OH 45133                                 P‐0000324 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOWAN, LINDA C
2088 RABON RD
LAURENS, SC 29360                                   P‐0004725 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOWN, MICHAEL D
9 MARVIN ST
NORWALK, CT 06855‐2815                              P‐0045554 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOWNE, CHRISTOPHER J
9141 E. MANSFIELD AVE
DENVER, CO                                          P‐0039545 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGOWNE, CHRISTOPHER J
9141 E. MANSFIELD AVE
DENVER, CO 80237                                    P‐0039550 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2142 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 306 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCGRAIN, PETER J
15194 PALM ISLE DR
FORT MYERS, FL 33919                                P‐0002165 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRATH, EVE‐MARIE
PO BOX 5389
SANTA CRUZ, CA 95063                                P‐0050287 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRATH, KERRY
556 BROWN BROOK ROAD
SOUTHBURY, CT 06488                                 P‐0008217 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRATH, KYLE R
10045 PEAKS PARKWAY
ALPHARETTA, GA 30004                                P‐0052182 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRATH, NANCY
4040 203 STREET
APT. 4B
BAYSIDE, NY 11361                                   P‐0010738 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRATH, NANCY M
1847 CHELLIS STREET
PITTSBURGH, PA 15212                                P‐0021278 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRATH, ROBERT
17101 ALEXANDRA WAY
GRASS VALLEY, CA 95949                                2010      11/9/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCGRATH, SHEILA M
PO BOX 1323
LAKE OZARK, MO 65049                                P‐0056496   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRATH, STEVE
738 WILDROSE WAY
LOUISVILLE, CO 80027                                P‐0017639 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRAW, AMBER G
3342 LONG BRANCH DRIVE
NEW CASTLE, PA 16105                                P‐0053574   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRAW, KAREN A
6250 CDEBACA CT
LOVELAND, CO 80538                                  P‐0008908 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRAW, MARY J
15 SOUTHWIND CT.
BERLIN, MD 21811                                    P‐0011718 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRAW, MICHAEL A
3342 LONG BRANCH DRIVE
NEW CASTLE, PA 16105                                P‐0053575   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRAW, RYAN P
3135 TYEE DR W
TACOMA, WA 98466                                    P‐0023100 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRAW, TIMOTHY J
1609 LEAWOOD DR.
EDMOND, OK 73034                                    P‐0056924   2/6/2018     TK Holdings Inc., et al.                    $40,000.00                                                                                   $40,000.00
MCGREANOR, LAUREN
103 BLACK GOLD LANE
FOLSOM, CA 95630                                    P‐0015748 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREEVY, STEVEN D
8197 ANGELA NICOLE LN
MECHANICSVILLE, VA 23111                            P‐0033119 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREEVY, STEVEN D
8197 ANGELA NICOLE LN
MECHANICSVILLE, VA 23111                            P‐0033122 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2143 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 307 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCGREGOR, AMY D
5666 GARDEN VALLEY RD
NEWBURGH, IN 47630                                  P‐0032152 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREGOR, CINDY A
18925 NW 43 COURT
MIAMI GARDENS, FL 33055                             P‐0041199 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREGOR, CINDY A
18925 NW 43 COURT
MIAMI GARDENS, FL 33055                             P‐0042555 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREGOR, JACQUELINE G
3923 MELSHIRE LANE
CHARLOTTE, NC 28269                                 P‐0052422 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREGOR, JOHN A
6 HIGHLAND ROAD
WINDHAM, NH 03087                                   P‐0004660 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREGOR, TERRY
PO BOX 246
KAMPSVILLE, IL 62053                                P‐0042080 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREGOR, TERRY L
PO BOX 246
KAMPSVILLE, IL 62053                                P‐0035858 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREGORY, SHALISA R
1832 COPPERFIELD LN
CENTERPOINT, AL 35215                               P‐0052076 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGREW, HERMAN
15 MADISON STREET
NATCHEZ, MS 39120                                   P‐0022783 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRIFF, NATANA S
607 JENNINGS AVE
VALLEJO, CA 94591                                   P‐0040034 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRIFF, NATHANIEL
2005 LIVE OAK DRIVE
PLANT CITY, FL 33566                                P‐0054762 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGROARY, JOHN P
580 CENTER ROAD
WOODSTOCK, CT 06281                                 P‐0051659 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGROARY, JOHN P
580 CENTER ROAD
WOODSTOCK, CT 06281                                 P‐0051996 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRUDER, ANNETTE
6547 HARBOUR ROAD
NORTH LAUDERDALE, FL 33068                          P‐0054334 1/10/2018     TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
MCGRUDER, ANNETTE
6547 HARBOUR ROAD
NORTH LAUDERDALE, FL 33068                          P‐0057535 2/28/2018     TK Holdings Inc., et al.                      $400.00                                                                                       $400.00
MCGRUDER, KISHA S
2440 VOLGA
DALLAS, TX 75216                                    P‐0003406 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGRUDER, WINSTON H
7656 ANNE MARIE COURT
NEW ORLEANS, LA 70128                               P‐0012362 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGUFFIN, TYSON R
3909 GRAND CANYON ST
FORT COLLINS, CO 80525                              P‐0053510   1/1/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2144 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 308 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCGUINESS, DENNIS H
48 RUBY RD
GARDNER, MA 01440                                   P‐0015107 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGUINESS, OWEN
5309 WHITEHAVEN AVENUE
NORTH OLMSTED, OH 44070                             P‐0042118 12/15/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MCGUINNESS, SHAWN K
271 JACKSON PARK DR
HOSCHTON, GA 30548                                  P‐0055504 1/22/2018     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
MCGUIRE, DENNIS J
4 MANOR LANE
COPIAGUE, NY 11726                                  P‐0017685 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGUIRE, DINAH
53 GLADSTONE ROAD
ASHEVILLE, NC 28805                                 P‐0045381 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGUIRE, DINAH L
53 GLADSTONE ROAD
ASHEVILLE, NC 28805                                 P‐0045394 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGUIRE, JOHN J
175 ANCHORAGE DR
WEST ISLIP, NY 11795                                P‐0018595 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGUIRE, K
7618 ALGON AVE.
PHILADELPHIA, PA 1911Q                              P‐0018350 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCGUIRE, LINDA J
845 BOXWOOD GREEN DR
WIRTZ, VA 24184                                     P‐0013928 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCHENRY, AMANDA
504 CORTES ST
KRUGERVILLE, TX 76227                               P‐0052183 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCHUGH, GARET O
1205 E COOPER RD
MUNCIE, IN 47303                                    P‐0032141 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCHUGH, GARET O
NO ADDRESS PROVIDED
                                                    P‐0032187 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCILMOIL, CAROLINE J
4111 LAKEVIEW PARKWAY
LOCUST GROVE, VA 22508                              P‐0015330 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINERNEY, MICHAEL J
148 UPSWEPT LANE
SOUTH BURLINGTON, VT 05403                          P‐0004466 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINNIS, LATIS
366 LEIGH LANE
STONEWALL, LA 71078                                 P‐0002373 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINROY, KEVIN
5212 32ND ST. N
ARLINGTON, VA 22207                                   1714    11/3/2017        TK Holdings Inc.                          $3,000.00                                                                                    $3,000.00
MCINTIRE, REBECCA J
830 ALASKA WOODS LANE
ORLANDO, FL 32824                                   P‐0021735 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTIRE, STEPHEN A
5407 OVERLAND TRAIL
NORTH CHARLESTON, SC 29420                          P‐0055338 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2145 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 309 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MCINTOSH, ALANA
23846 116TH RD
ELMONT, NY 11003                                   P‐0008273 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTOSH, ANTHONY
3111 MIDDLETOWN RD.
PITTSBURGH, PA 15204                                 1031    10/31/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
MCINTOSH, DAMIEN
520‐52ND AVE
BELLWOOD, IL 60104                                 P‐0030088 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTOSH, KINECHA
1299 CORPORATE DT
905
WESTBURY, NY 11590                                 P‐0011115 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTOSH, MICHELLE M
5048 STEPHENS DRIVE
LILBURN, GA 30047                                  P‐0051043 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTOSH, VOKESHA
121 RD 128
SHANNON, MS 38868                                    4733    1/18/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MCINTYRE, BARBARA S
2094 OAKVALLEY RD
MEMPHIS, TN 38116                                  P‐0036127 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTYRE, DWAIN W
15081 GLENWOOD RD SW
PORT ORCHARD, WA 98367‐7773                        P‐0044137 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTYRE, ERIN E
111 BOWERMAN RD.
FARMINGTON, NY 14425                               P‐0023301 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTYRE, JOHN FRANCIS
1800 BROOKSTONE COURT
VIENNA, VA 22182                                     2777    11/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCINTYRE, JOHNNIE
8276 HELLS GULCH RD
ST MARIES, ID 83861                                P‐0016192 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTYRE, MATTHEW W
2147 BULRUSH LANE
CARDIFF BY THE S, CA 92007                         P‐0050023 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTYRE, MATTHEW W
2147 BULRUSH LANE
CARDIFF BY THE S, CA 92007                         P‐0050152 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCINTYRE, MITCHELL E
5501 CHILVARY CT
KNIGHTDALE, NC 27545                               P‐0012605 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCJUNKINS, SHALAMAR
SHALAMAR MCJUNKINS
522 BAKER ST
WATER VALLEY, MS 38965                             P‐0020146 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCJUNKINS, TERNICIA
522 BAKER ST
WATER VALLEY, MS 38965                             P‐0012099 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKAY, ALEXENA C
160 DAMON ROAD
BREWSTER, MA 02631‐1765                            P‐0024819 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                        Page 2146 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 310 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MCKAY, CHRISTOPHER A
600 N 4TH STREET
APT 421
PHOENIX, AZ 85004                                     P‐0004642 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKAY, LAWRENCE HURST
2517 N DONALD AVE
OKLAHOMA CITY, OK 73127                               P‐0007902 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKAY, LYNDA A
1831 7TH STREET SW
PUYALLUP, WA 98371                                    P‐0023390 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKAY, RICHARD R
58 BROOKLAWN DRIVE
EAST WINDSOR, NJ 08520                                P‐0027012 11/16/2017    TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00
MCKEAN, BOBBIE P
59583 COMPANY ROAD
AMITE, LA 70422                                       P‐0048453 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEARNEY, DEAN K
380 ALLEN AVENUE
NORTH ATTLEBORO, MA 02760                             P‐0013709 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKECHNIE, WILLIAM W
7430 E. TIMBER RIDGE CIRCLE#3
PALMER, AK 99645                                      P‐0037787 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEE, DEBRA J
7C HARTWELL VILLAS
ANDERSON, SC 29626                                    P‐0050611 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEE, DIANA
6 DAVID DRIVE
PELHAM, NH 03076                                      P‐0007579 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEE, JACQUELINE
34 QUINTON ALLOWAY ROAD
SALEM, NJ 08079                                         5030    7/26/2018        TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
MCKEE, JACQUELINE M
34 QUINTON ALLOWAY ROAD
SALEM, NJ 08079                                       P‐0035395 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEE, JAMES H
11157 LAKELAND CIRCLE
FORT MYERS, FL 33913                                  P‐0026451 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEE, PATRICK H
340 S LEMON AVE UNIT 1456
WALNUT, CA 91789‐2706                                 P‐0050155 12/27/2017    TK Holdings Inc., et al.                     $3,913.85                                                                                    $3,913.85
MCKEE, PAULINE C
90 ROBIN RD
JACKSONVILLE, AR 72076                                P‐0027310 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEE, RYAN K
18 HIGHVIEW STREET
NEEDHAM, MA 02494                                     P‐0023868 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEE, RYAN K
18 HIGHVIEW STREET
NEEDHAM, MA 02494                                     P‐0023869 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEEHAN, DEBORAH K.
8679 ELMTREE AVENUE
CINCINNATI, OH 45231                                    484     10/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCKEEHAN, LINDA J
23 HARBOR STREET
NEWBURYPORT, MA 01950                                 P‐0042090 12/19/2017    TK Holdings Inc., et al.                     $2,240.00                                                                                    $2,240.00

                                                                                           Page 2147 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 311 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCKEEHAN, STANLEY W
60 SOUTHSHORE DRIVE
FORT OGLETHORPE, GA 30742                           P‐0010051 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEEN, CATHY E
259 OLD MINE RD
SWEETWATER, TN 37874                                P‐0034302 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEEN, CHRISTOPHER C
4216 ARCHIBALD WAY
RALEIGH, NC 27616                                   P‐0035823 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEITHEN, RITA C
29 FAIRWAY ROAD APT
APT 2D
NEWARK, DE 19711                                    P‐0048188 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKELDIN, JUNE E
12575 CAMDEN RD.
JACKSONVILLE, FL 32218                              P‐0054808 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKELLAR, JAMES G
425 DARTER STREET NW
LAKE PLACID, FL 33852                               P‐0050605 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKELLAR, JAMES G
425 DARTER STREET NW
LAKE PLACID, FL 33852                               P‐0050979 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKELLAR, WANDA Y
425 DARTER STREET NW
LAKE PLACID, FL 338522                              P‐0050744 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKELTON, TERRI L
1012 LILY GREEN CT, NW
CONCORD, NC 28027                                   P‐0003297 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKELVY, MICHELLE M
13286 LAKE SHORE DR NW
POULSBO, WA 98370‐8125                              P‐0017913 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEN, VELMA E
4467 NE 210 CIRCLE TERR
APT 201
NORTH MIAMI BEAC, FL 33179                          P‐0017466 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENNA SERVICE COMPANY
901 E. ORCHARD STREET
UNIT J
MUNDELEIN, IL 60060                                 P‐0036522 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENNA, DEBBIE L
319 CAGE LANE
TRIADELPHIA, WV 26059                               P‐0040128 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENNA, JENNIFER
249 FERRY ST. #2
LAWRENCE, MA 01841                                  P‐0039998 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENNA, JENNIFER
249 FERRY ST. #2
LAWRENCE, MA 01841                                  P‐0040002 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENNA, RACHEL E
3131 BROOKVIEW
ANCHORAGE, AK 99504                                 P‐0017782 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENNEY, MATTHEW R
3334 EASTWOOD DR
CHARLOTTE, NC 28205                                 P‐0047021 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2148 of 3674
                                                  Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 312 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MCKENZIE JENNING, MARY A
417 BRIAR PATCH LN
FRANKFORT, KY 40601                                    P‐0012484 11/1/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
MCKENZIE, ANNETTE H
5609 HARDWICK LN 21
FAYETTEVILLE, NC 28306                                 P‐0026334 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENZIE, JEFFREY D
2200 NEVILLE ROAD
CHAPEL HILL, NC 217516                                 P‐0009564 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENZIE, MARK A
16933 VAIL DRIVE
SOUTHGATE, MI 48195                                    P‐0014769 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENZIE, STEPHANIE L
951 BUENA VISTA DR #2
SUN PRAIRIE, WI 53590                                  P‐0046501 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKENZIE, TINA M
1023 BOLING BROOK
SAN ANTONIO, TX 78245                                  P‐0003427 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKEON, BRENDAN E
336 WASHINGTON ST.
GLEN RIDGE, NJ 07028                                   P‐0020657 11/9/2017     TK Holdings Inc., et al.                     $5,270.55                                                                                    $5,270.55
MCKEOWN, RICHARD J
3433 CAMINO CORTE
CARLSBAD, CA 92009                                     P‐0030879 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKERNAN, MARY L
P.O. BOX 927
BABSON PARK, FL 33827                                  P‐0005038 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKIE , MARIA O
225 BLACKWELL ST
LA PORTE, TX 77571                                     P‐0026562 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKIE, TANIYA F
200 BROOKHILL W
APT 9 I
LEXINGTON, SC 29072                                    P‐0011767 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKILLIP, BRITTANY L
1212 EMMET ST
APT A
PETOSKEY, MI 49770                                     P‐0018057 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKIMMIE, MICHAEL D
1420 SPRING HILL RD, STE. 600
MCLEAN, VA 22102                                       P‐0009136 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKINDLEY, ANDREA D
50 WHIPPOORWILL RD
BURGETTSTOWN, PA 15021                                 P‐0054847 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKINLEY, CASSANDRA
7866 WHIPPET ST
EASTVALE, CA 92880                                     P‐0020843 11/9/2017     TK Holdings Inc., et al.                    $13,762.11                                                                                   $13,762.11
MCKINLEY, JOSEPH H
1523 KENT PL.
OWENSBORO, KY 42301                                    P‐0031118 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKINLEY, KIMBERLY Y
9118 METTETAL ST
DETROIT, MI 48228                                      P‐0035764 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 2149 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 313 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
MCKINLEY, PRINCESS S
427 SOUTH GRAND VIEW STREET
APARTMENT 106
LOS ANGELES, CA 90057                               P‐0032689 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKINNEY, DONNA J
126 E. TIGARLILY LN
DEFUNIAK SPRINGS, FL 32433                          P‐0041000 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKINNEY, ELMO
722 KRISTEN ST
PLANO, IL 60545                                     P‐0006932 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKINNEY, ERIC B
533 RIVERWARD DRIVE
MYRTLE BEACH, SC 29588                              P‐0001340 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKINNEY, LATIFAH
45 TWIN PINES DR. #2A
BROOKLYN, NY 11239                                  P‐0048985 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKINNEY, LEANDREA L
55 MONTICELLO AVE
SPRINGFIELD, MA 01109                               P‐0054676 1/14/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKINNEY, MONICA M
10124 WOODBURY DR APT 1105
MANASSAS                                            P‐0027238 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKINNEY, PAMELA A
7308 EUNICE AVENUE
ST LOUIS, MO 63136                                    996       10/28/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MCKINNEY, PARRISH
1550 CORNELL CIRCLE
HOFFMAN ESTATES, IL 60169                             4847      2/20/2018        TK Holdings Inc.                         $29,600.00                                 $0.00               $0.00                          $29,600.00
MCKINNEY, PARRISH
1550 CORNELL CIR
HOFFMAN ESTATE, IL 60169                            P‐0053721    1/3/2018     TK Holdings Inc., et al.                    $16,000.00                                                                                    $16,000.00
MCKINNEY, PITRIA
4906 URBAN CREST RD.
DALLAS, TX 75227                                    P‐0056981    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKINNEY, RAEFELL Y
7321 ABERDEEN DR.
FORT WORTH, TX 76116                                P‐0002678 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKINNEY, RITA L
2845 FLETCHER VIEW DRIVE
CORDOVA, TN 38016                                   P‐0039930 12/13/2017      TK Holdings Inc., et al.                    $19,080.57                                                                                    $19,080.57
MCKINNIE JR, JELTEROW
750 SW BROADVIEW STREET
PORT SAINT LUCIE, FL 34983                          P‐0008434 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKINNISS, TONY D
4546 WILLOWBROOK DR.
SPRINGFIELD, OH 45503                               P‐0001849 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKINNON, ARETINA E
346 ATLANTIC AVENUE APT C
ROCKY MOUNT, NC 27801                               P‐0038199 12/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKINNON, KERRY L
10 WESTROCK LN
PALM COAST, FL 32164                                P‐0034347 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCKINZY, SANDY L
2242 MERSEYSIDE DRIVE
WOODBRIDGE, VA 22191                                P‐0010670 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00


                                                                                           Page 2150 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 314 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCKITHAN, SUSAN
8718 CRESTMONT DR.
MANVEL, TX 77578                                    P‐0004564 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKITRICK, DANIEL C
1399 CELTIC DRIVE
PATASKALA, OH 43062                                 P‐0035371 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKITRICK, WILLIAM C
79 CHRISTOPHER CT
CHARLES TOWN, WV 25414                              P‐0034616 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKITTERICK, JOHN B
10018 MAPLE AVE
COLUMBIA, MD 21046‐1032                             P‐0034069 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKITTERICK, JOHN B
10018 MAPLE AVE
COLUMBIA, MD 21046‐1032                             P‐0034070 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKNIGHT, ALTON A
3777 PINEY BOUGH DR
HUNTSVILLE, TX 77340                                P‐0013570 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKNIGHT, AMANDA R
P.O. BOX 112
VALDEZ, AK 99686                                    P‐0055892 1/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKNIGHT, AMY J
3959 TANGLEWOOD DR
HOPKINSVILLE, KY 42240                              P‐0018731 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKNIGHT, BRANDON H
8 HALEY LN
LITCHFIELD, CT 06759                                P‐0006492 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKNIGHT, ERIKA
2934 W LAUREL ST
SHREVEPORT, LA 71109                                P‐0002831 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKNIGHT, JANET
3734 SOUTHLAWN APT 4
HOUSTON, TX 77021                                     616     10/25/2017       TK Holdings Inc.                        $100,000.00              $0.00                                                               $100,000.00
MCKNIGHT, MARGARET A
3777 PINEY BOUGH DR
HUNTSVILLE, TX 77340                                P‐0013541 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKNIGHT, MATTHEW
120 CLEARVIEW PL.
CARLILSE, PA 17015                                  P‐0013254 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKNIGHT, PATRICIA L
221 COMMONWEALTH AVE
ERLANGER, KY 41018                                  P‐0003094 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKNIGHT, TRINA T
4361 PLAYER ROAD
CORONA, CA 92883                                    P‐0021720 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKOSKY, ELIZABETH A
21 TAMARA COURT
EAST GREENBUSH, NY                                  P‐0048474 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKOSKY, ROBERT M
21 TAMARA COURT
EAST GREENBUSH, NY 12061                            P‐0048455 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKOSKY, ROBERT M
21 TAMARA COURT
EAST GREENBUSH, NY                                  P‐0048462 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2151 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 315 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCKOWN, AARON M
1504 BAY RD.
#2312
MIAMI BEACH, FL 33139                                P‐0003914 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKOY III, WILLIAM G
811 BARRY LANE
JOPPA, MD 21085                                      P‐0034023 11/30/2017    TK Holdings Inc., et al.                    $40,000.00                                                                                   $40,000.00
MCKOY, CHANDRA D
408 MADISON ST.
FAIRMONT, NC 28340                                   P‐0048037 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCKUEN, MARY J
609 FILLMORE PLACE
BAY CITY, MI 48708                                   P‐0047211 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLACHLAN, DONALD K
308 CHADWICK DR.
GEORGETOWN, TX 78628                                 P‐0000512 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLACHLAN, KARSON R
308 CHADWICK DR.
GEORGETOWN, TX 78628                                 P‐0000509 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAIN, CARLA
613 N HARRISON ST
WEST, TX 76691                                         4914    3/21/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MCLAIN, CARLA
613 N. HARRISON ST.
WEST, TX 76691                                       P‐0031344 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAIN, STEPHEN S
4776 LEGION RD
HOPE MILLS, NC 283481                                P‐0042554 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAMB, DONALD R
121 GEORGE CT
BEAR, DE 19701                                       P‐0009713 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLARNEY, KATHRYN C
1022 WEST 20TH SSTREET
SANTA ANA, CA 92706                                  P‐0040252 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, ADAM
113 BIRCH ST. NE
LEESBURG, VA 20176                                   P‐0026688 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, BRIAN MILES
1713 FRIAR RD
JACKSONVILLE, FL 32211                                 281     10/20/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
MCLAUGHLIN, CARLA
11330‐4 CAMINO PLAYA CANCUN
SAN DIEGO, CA 92124                                  P‐0049824 12/27/2017    TK Holdings Inc., et al.                     $9,633.00                                                                                    $9,633.00
MCLAUGHLIN, CARP; D
7823 APPLETREE RD
PASADENA, MD 21122                                   P‐0021286 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, DAVID
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                      P‐0043939 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, EDWARD J
5254 116TH AVE. SE
BELLEVUE, WA 98006                                   P‐0027771 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, JASON W
8111 SAGAMORE WAY
PASADENA, MD 21122                                   P‐0026388 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2152 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 316 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCLAUGHLIN, JOHN
9 PEMBROOK DR
TURNERSVILLE, NJ 08012                             P‐0028077 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, JOHN E
9 PEMBROOK RD
TURNERSVILLE, NJ 08012                             P‐0028087 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, JOHN L
2625 SW 210TH CT.
BEAVERTON, OR 97003                                P‐0044130 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, KATE
175 HIGH ST
ACTON, MA 01720                                    P‐0027809 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, LARISSA L
153 WABASH DR
LEXINGTON, KY 40503                                P‐0012032 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, LOGAN C
13050 BARRETT ROAD
YAKIMA, WA 98908                                   P‐0055689 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, MAUREEN
9 PEMBROOK RD
TURNERSVILLE, NJ 08012                             P‐0042255 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, MICHAEL
603 BRITTON PL
VOORHEES, NJ 08043                                 P‐0042249 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, STEPHANIE F
6425 TAPO COURT
SACRAMENTO, CA 95828                               P‐0054098   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLAUGHLIN, STEPHANIE F
6425 TAPO COURT
SACRAMENTO, CA 95828                               P‐0054099   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEAN, DANIEL B
496 COACH RD.
ARROYO GRANDE, CA 93420                            P‐0042857 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEAN, JACQUELINE
1031 N. KENWOOD AVE.
BALTIMORE, MD 21205                                  1661      11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCLEAN, JAMES M
4579 COCHISE WAY
SAN DIEGO, CA 92117                                P‐0019311 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEAN, KATE
7870 PARK AVE. NE
OTSEGO, MN                                         P‐0057625   3/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEAN, LILO
325 N. PAL DR., APT. H
BEVERLY HILLS, CA 90210                              4970      5/14/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCLEAN, MICHAEL
2490 RIDGEBROOK PLACE
THOUSAND OAKS, CA 91362                              3791      12/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCLEAN, MICHAEL
2490 RIDGEBROOK PLACE
THOUSAND OAKS, CA                                  P‐0025663 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEAN, MICHEAL T
731 CRICK STREET
LEWISBURG, TN 37091                                P‐0048980 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2153 of 3674
                                                 Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 317 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
MCLEAN, RICK E
13138 CEDAR ST
MANITO, IL 61546                                      P‐0057118    2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEAN, SEIXAS DEJUAN
9453 FIRST VIEW ST APT A
NORFOLK, VA 23503                                       2635      11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCLEAN, THURMAN
937 PARK AVE
WILLIAMSPORT, PA 17701                                P‐0023275 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEAN, THURMAN
937 PARK AVE WILLIAMSPORT
WILLAMSPORT, PA 17701                                 P‐0031231 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEAN, THURMAN N
937 PARK AVENUE
WILLIAMSPORT, PA 17701                                P‐0053007 12/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEAN, VICTOR
43 EAST PARK ST
APT 1
EAST ORANGE, NJ 07017                                   2226      11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCLEGGAN, RANDY
NO ADDRESS PROVIDED
                                                      P‐0029920 11/21/2017      TK Holdings Inc., et al.                    $10,600.00                                                                                   $10,600.00
MCLELLAN, ALAN M
2634 S BREEZE DR
MANVEL, TX 77578                                      P‐0041127 12/16/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MCLELLAN, ALAN M
2634 S BREEZE DR
MANVEL, TX 77578                                      P‐0041130 12/16/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MCLELLAN, ANNE
1330 E. FOOTHILL BLVD. # 52
GLENDORA, CA 91741                                      3676      11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCLELLAN, ANNE M
1330 E. FOOTHILL BLVD. #52
GLENDORA, CA 91741                                    P‐0032448 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLELLAN, ROSEMARY Y
3307 DURNEY DRIVE
CANTONMENT, FL 32533                                  P‐0012955 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEMORE, JESSICA C
22679 PARK ST
DEARBORN, MI 48124                                    P‐0052387 12/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLENDON, DAVID L
196 BERRY ROAD
BARNESVILLE, GA 30204                                 P‐0053610    1/2/2018     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
MCLENDON, STEVEN D
5438 SW OHIO STREET ROAD
EL DORADO, KS 67042                                   P‐0045855 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEOD, ANDREA M
NO ADDRESS PROVIDED
                                                      P‐0047204 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEOD, BRYAN J
3205 NANCE ST
NEWBERRY, SC 29108‐1401                               P‐0018071 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCLEOD, FRANCES R
100 TIMBER RIDGE WAY N/W
#3102
ISSAQUAH, WA 98027                                    P‐0026482 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 2154 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 318 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
MCLEOD, KALECIE L
153 WILLA ST
OZARK, AL 36360                                      P‐0041347 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCLEOD, MICHAEL
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043619 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
MCLEOD, MURRAY R
620 S 68TH PL
SPRINGFIELD, OR 97478                                P‐0019875 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCLOUTH, THOMAS C
NO ADDRESS PROVIDED
, NY                                                 P‐0010985 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMAHO, CHAD T
3515 ST WILLIAM LANE
HOUSTON, TX 77084                                    P‐0017098 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMAHON, CHRISTINA M
102 FAIRHARBOR DRIVE
PATCHOGUE, NY 11772                                  P‐0005177 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMAHON, DANIELLE L
657 GRANITE WAY
SUN PRAIRIE, WI 53590                                P‐0057982 6/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMAHON, KENNETH A
237 HARRISON AVE
WARWICK, RI 02888                                    P‐0013973 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMAHON, KEVIN B
4645 NOB HILL DR
LOS ANGELES, CA 90065‐4120                           P‐0035488 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMAHON, MARILYN
53258 FINEGOLD CREEK CT.
53258 FINEGOLD CREEK CT.
NORTH FORK, CA 93643                                 P‐0055448 1/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMAHON, PATRICIA A
15650 VIA CASTANA
MORGAN HILL, CA 95037                                P‐0018693 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMAHON, PAUL J
2840 SW THIRD AVE.
MIAMI, FL 33129                                      P‐0032714 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMAHON, VALERIE V
27658 HARTFORD AVENUE
CASTAIC, CA 91384                                    P‐0046019 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMANN, JOLENE M
207 WHITE COLUMNS DRIVE
KATHLEEN, GA 31047                                   P‐0028257 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMANN, MARY BETH K
537 WESTGATE DR
NAPA, CA 94558                                       P‐0017926 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMANUS, JAMES W
6824 VALLEY ROAD
KANSAS CITY, MO 64113‐1929                           P‐0008338 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMANUS, JAMES W
6824 VALLEY RD.
KANSAS CITY, MO 64113‐1929                           P‐0054512 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMANUS, SHANNON
2317 DRAKES FORK RD
PITKIN, LA 70656                                       1395    11/4/2017        TK Holdings Inc.                                                                    $0.00                                                   $0.00
                                                                                          Page 2155 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 319 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                       Amount                                                  Amount
MCMARTIN, KENNETH
2110 SURREY LANE
BOSSIER CITY, LA 71111                               P‐0052667 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMASTER, DAWN
228 61ST STREET
ALTOONA, PA 16601                                    P‐0024241 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMASTER, NANCY J
1935 MOON LAKE CT.
BAKERSFIELD, CA 93314‐5234                           P‐0047708 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMASTER, TERRY B
PO BOX 466
125 GAVILAN RD
ALTO, NM 88312                                       P‐0034698 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMASTER‐CARR SUPPLY CO
PO BOX 7690
CHICAGO, IL 60680                                       76       8/7/2017       TK Holdings Inc.                              $0.00                                                                       $0.00             $0.00
MCMASTERS, KEVIN
5417 ELK HOLLOW CT
ELK GROVE, CA 95758                                  P‐0021068 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMICHAEL, LINDA C
5397 HACKBERRY LANE SW
CONCORD, NC 28027                                    P‐0048296 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMICHAEL, LINDA C
5397 HACKBERRY LANE SW
CONCORD, NC 28027                                    P‐0048312 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMILLAN, DANIEL M
1030 BERNAL AVE
BURLINGAME, CA 94010                                 P‐0018504 11/7/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                     $1,500.00
MCMILLAN, GREGORY
6321 GLEN ABBEY LANE
BRADENTON, FL 34202                                  P‐0003388 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMILLAN, LOIS E
501 WILDWOOD TERRACE SW
MARIETTA, GA 30060‐6238                              P‐0035022 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMILLAN, MARCUS C
914 ROYSTER OAKS DR.
APT. 308
MADISON, WI 53714                                    P‐0042929 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMILLAN, ROBERT
1230 GREENBRIAR TRAIL
HOLLY LAKE RANCH, TX 75765                           P‐0057650   3/9/2018    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMILLAN, ROBERT E
240 CASS CIRCLE
FLINT, TX 75762                                      P‐0039737 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMILLAN, RODRIGUEZ A
5252 MCDANIEL RD
REMBERT, SC 29128                                    P‐0050248 12/27/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                     $6,000.00
MCMILLAN, RON A
720 SAN JUAN PLACE
CHULA VISTA, CA 91914                                P‐0017623 11/6/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
MCMILLEN, DAVID M
55 EDNA AVE
PONTIAC, MI 48341                                    P‐0031035 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MCMILLEN, DEANNA
30W071 KENSINGTON DR
WARRENVILLE, IL 60555‐1225                           P‐0035467 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                          Page 2156 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 320 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MCMILLEN, JANICE E.
19 HARBOR LANE
CUSHING, ME 04563                                    1899    11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MCMILLEN, SHAWN C
2932 DYER STREET
DALLAS, TX 75205                                   P‐0055756 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMILLER, DAVID M
10895 JUSTABOUT FARMS LANE
NOKESVILLE, VA 20181                               P‐0031323 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMILLIAN, ANDREW E
816 N GRANITE DR
PAYSON, AZ 85541                                     4693    1/15/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00
MCMILLION, JUSTIN
1515 WOODMAN AVENUE
SILVER SPRING, MD 20902                            P‐0038041 12/9/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MCMINN, ANDREW
1583 CLOUD PEAK DRIVE
SPARKS, NV 89436                                   P‐0000733 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMULLAN, CHERYL L
140 MORNINGSIDE DRIVE
SAN ANTONIO, TX 78209‐4700                         P‐0000852 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMULLAN, SUSAN W
215 LAMPLIGHTER LN
MOUNT HOLLY, NC 28120                              P‐0038898 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMULLEN, MELVIN A
P.O. BOX 2044
LARGO, FL 33779‐2044                               P‐0041460 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMULLEN, REBECCA K
4119 STATE HWY 304
ROSANKY, TX 78953                                  P‐0023850 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMULLEN, STEVEN W
690 APALACHEE CIRCLE NE
ST. PETERSBURG, FL 33702                           P‐0007408 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMURRAY, BOBBIE N
3512 CHARLESTON COURT
DECATUR, GA 30034                                  P‐0014710 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMURRAY, EDWARD F
2130 PLAZA DEL AMO #140
TORRANCE, CA 90501                                 P‐0036806 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMURRAY, ELMER A
2770 W AVALON RD
AVON PARK, FL 33825                                P‐0001383 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCMURREY, ROBERT M
1542 E AVE Q12
PALMDALE, CA 93550                                 P‐0045051 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNABNEY, MARK W
529 HILLS GATE CIR
SEYMOUR, TN 37865                                  P‐0003268 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNABNEY, MARK W
529 HILLS GATE CIR
SEYMOUR, TN 37865                                  P‐0003289 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAIRY, DAWN K
4602 TAMARON DR.
GREENSBORO, NC 27410                               P‐0049756 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2157 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 321 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCNALLY, BRIAN F.
805 LAWRENCE LANE
NEWTOWN SQUARE, PA 19073                             875       10/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCNALLY, CHARLES M
PO BOX 655
221 N. MAIN ST.
BRUNDIDGE, AL 36010                                P‐0004769 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAMARA, BRIAN M
3S180 CYPRESS DRIVE
GLEN ELLYN, IL 60137                               P‐0030621 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAMARA, COLLEEN M
1019 JERVEY POINT RD
CHARLESTON, SC 29492                               P‐0018490 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAMARA, CYNTHIA S
P.O. BOX 25991
ALBUQUERQUE, NM 87125‐0991                         P‐0042335 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAMARA, JOHN
2745 COMSTOCK CIRCLE
BELMONT, CA 94002                                  P‐0014963 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAMARA, JOHN A
224 PARK AVE
APT 2
SWARTHMORE, PA 19081                               P‐0027002 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAMARA, LIAM R
401 UNION AVE SE
OLYMPIA, WA 98501                                  P‐0023152 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAMARA, LINDA K
952 BLOSSOM WAY
HAYWARD, CA 94541                                  P‐0030007 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAMARA, MICHAEL G
1401 TREENEEDLE ROAD
POINT PLEASANT, NJ 08742                           P‐0005850 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAMARA, TERRY
2325 MANDARIN ROAD
DELAND, FL 32720                                   P‐0031740 11/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAUGHTON, REBECCA A
26110 TOWN GREEN DR.
ELMSFORD, NY 10523                                 P‐0004880 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNAUGHTON, RONALD J
26110 TOWN GREEN DR.
ELMSFORD, NY 10523                                 P‐0004878 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEAL, CHRYSTAL
2530 COPPER FIELDS DR
ROSHARON, TX 77583                                 P‐0056382    2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEAL, JACK F
13482 EDGE ROCK COURT
CHANTILLY, VA 20151                                P‐0026292 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEAL, JAMIL K
713 GIBSON ST
CEDAR HILL, TX 75104                               P‐0056468    2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEAL, ROBERT W
2008 COTACO VALLEY TRAIL
DECATUR, AL 35603                                  P‐0013158 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEAL, ROBERT W
2008 COTACO VALLEY TRAIL
DECATUR, AL 35603                                  P‐0013175 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2158 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                      Filed 04/27/21                  Page 322 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date                Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
MCNEAL, SONYA Y
4457 NORTHRIDGE TRL                                              3/17/2020        TK Holdings Inc., et al.
ELLENWOOD, GA 30294                                  P‐0058409                                                                     $0.00                                                                                        $0.00
MCNEAL, WILLIAM S
15439 HENRY ROAD
UNIT D
MORRISON, IL 61270                                   P‐0016287 11/5/2017          TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEALY, ALIESHA L
DAQUWAN MCNEALY
601 KENSINGTON ST
EUSTIS, FL 32726                                     P‐0055469 1/22/2018          TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEAR, AURIANNA
1608 NW 51 TERRACE
MIAMI, FL 33142                                      P‐0013795 11/2/2017          TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEAR, COREY J
1608 NW 51 TERRACE
MIAMI, FL 33142                                      P‐0013791 11/2/2017          TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEARY, JULIE A
11675 EAST PURPLE ROSE LANE
KINGMAN, AZ 86401                                    P‐0000730 10/20/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEELY, LESLIAN
LESLIAN MCNEELY
607 FOOTHILL BLVD., #491
LACANADA‐FLINTRI, CA 91012                           P‐0034475 12/1/2017          TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEESE, LIBRA G
6208 WINTERBERRY LANE
SPRINGFIELD, IL 62712                                P‐0052439 12/26/2017         TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MCNEIL, ASHLEY
6025 OAK GLEN COVE
MILLINGTON, TN 38053                                   1269      11/3/2017   Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
MCNEIL, DONNA M
3 BURLWOOD DR
ALBANY, NY 12205‐1802                                P‐0042566 12/19/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEIL, DONNA M
3 BURLWOOD DR
ALBANY, NY 12205‐1802                                P‐0042599 12/19/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEIL, IRIS J
108 HICKORY GLEN LN
DURHAM, NC 27703                                     P‐0056198 1/30/2018          TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEIL, JAMES M
3 BURLWOOD DR
ALBANY, NY 12205‐1802                                P‐0042594 12/19/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEIL, JENNIFER M
39 DORCHESTER ST.
UNIT 12
BOSTON, MA 02127                                     P‐0048606 12/26/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEIL, JOHN C
P.O. BOX 55
MT VERNON, IL 62864                                  P‐0024449 11/13/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEIL, LEVON
3040 IRMA CT.
SUITLAND, MD 20746                                   P‐0012973 11/2/2017          TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNEIL, MICHAEL K
62 BELLEFIELD LN
CLAYTON, NC 27527                                    P‐0034002 11/30/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                               Page 2159 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 323 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCNERNEY, JOHN PATRICK
57 BRAKEMAN DRIVE
STEWARTSTOWN, PA 17363                                 1880    11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MCNEY, CAROLINA
837 CEDAR ST.
SANTA MONICA, CA 90405                               P‐0033724 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNICHOLAS, CHADD E
408 GEYSER AVE
PFLUGERVIILE, TX 78660                               P‐0001703 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNIEL, BETTY G
14224 SE 45TH PL
BELLEVUE, WA 98006                                   P‐0032587 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNIFF, PHILIP T
1626 ROCKWOOD STREET
APT. B
LOS ANGELES, CA 90026                                P‐0034922 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNIFF, THOMAS J
409 FOOTHILL ROAD
BRIDGEWATER, NJ 08807                                P‐0009429 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCNUTT, JENNIFER
2416 WHITE HORSE ROAD W
JACKSONVILLE, FL 32246                               P‐0023706 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCPARTLAND, CHARLES J
240 TAVISTOCK ROAD
CHERRY HILL, NJ 08034                                P‐0009446 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCPEEK, ELIZABETH C
ELIZABETH MCPEEK
2280 FRANKLIN CANYON RD
MARTINEZ, CA 94553                                   P‐0014788 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCPEEK, ELIZABETH C
2280 FRANKLIN CANYON RD
MARTINEZ, CA 94553                                   P‐0015445 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCPHEE, LAWRENCE J
1790 STONEY CREEK
CHARLOTTESVILLE, VA 22902 7213                       P‐0024050 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCPHERSON, BRENDA
9000 BISSONNET
1008
HOUSTON, TX 77074                                    P‐0011147 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCPHERSON, JOSEPH K
186 DUNTEMAN DR
APT #101
GLENDALE HEIGHTS, IL 60139                           P‐0022612 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCPHERSON, MICHAEL S
1333 ORCHARD WAY
FREDERICK, MD 21703                                  P‐0024528 11/14/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MCQUADE, KIMBERLEY A
10022 DEWEY DRIVE
GARDEN GROVE, CA 92840                               P‐0032181 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCQUAY, JAMES A
4313 S COOLIDGE AVE.
TAMPA, FL 33611                                      P‐0012917 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCQUEARY, SHERRI R
3119 RODMAN STREET APT A
CHARLOTTE, NC 28205                                  P‐0056199 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2160 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 324 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MCQUEEN, DANIELLE
2664 HWY 85 SOUTH
SENOIA, GA 30276                                     P‐0040675 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCQUEEN, DEXTER B
BILLIE CHESTON
PO BOX 22642
TRENTON, NJ 08607                                      2146    11/8/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
MCQUEEN, JESSICA Y
2609 W 13TH STREET
TEXARKANA, TX 75501                                  P‐0003181 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCQUEENEY, SUSAN
536 N. GRANADOS AVE
SOLANA BEACH, CA 92075                               P‐0050129 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCQUINN, ETHAN A
9079 E. PANORAMA CIRCLE
UNIT 513
CENTENNIAL, CO 80112                                 P‐0040685 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCQUINN, MICHAEL LYNN
9046 LEASIDE DRIVE
DALLAS, TX 75238                                       1048    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MCRAE, HAROLD L
P.O. BOX 485
18 ACORN DR.
HOLDEN, MA 01520                                     P‐0050026 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCRAE, KELVIN
21 OLD HEMLOCK DR.
NEW WINDSOR, NY 12553                                P‐0031542 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCRAE, KYLEE M
33129 MEADOW WOOD ST
TANGENT, OR 97389                                    P‐0051330 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCREYNOLDS, MICHAEL M
4532 HARVARD RD
LAWRENCE, KS 66049                                   P‐0011784 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCREYNOLDS, MIKE
4532 HARVARD RD
LAWRENCE, KS 66049                                   P‐0036559 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCSHERRY, SEAN T
24 COULTER AVE
PAWLING, NY 12564                                    P‐0024892 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCSPADDEN, TAMEKA
404 BROWNING FIELD WAY
HAMPTON, GA 30228                                    P‐0009969 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCSWAIN, DONNA H
2417 BOILING SPRINGS RD
BOILING SPRINGS, SC 29316‐5311                       P‐0047171 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCSWAIN, MILTON B
3084 CASA RIO CT.
PALM BEACH GARDE, FL 33418                           P‐0002115 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCSWEENEY, KYLE C
1065 BLANCH AVE
NORWOOD, NJ 07648                                    P‐0008355 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCSWEENEY, LORI
403 OLD ECHO RD
GENOA, WV 25517                                        316     10/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                          Page 2161 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 325 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MCSWEENEY, SEAN
1065 BLANCH AVENUE
NORWOOD, NJ 07648                                     4933    3/14/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MCSWEENEY, SEAN P
1065 BLANCH AVE
NORWOOD, NJ 07648                                   P‐0008392 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCSWEENEY, SEAN P
1065 BLANCH AVE
NORWOOD, NJ 07648                                   P‐0008400 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCSWEENEY, SEAN P
1065 BLANCH AVE
NORWOOD, NJ 07648                                   P‐0008405 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCTAGGART, DORSEY
79 MARINER GREEN DRIVE
CORTE MADERA, CA 94925‐2056                         P‐0012627 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCTAGUE JR, EUGENE J
18 HARVEY CEDAR WAY
WARETOWN, NJ 08758‐2734                             P‐0042117 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCTAGUE JR, EUGENE J
18 HARVEY CEDAR WAY
WARETOWN, NJ 08758‐2734                             P‐0042123 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCTERNAN, ELIZABETH M
3081 HEADWATER DRIVE
FORT COLLINS, CO                                    P‐0014922 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCTIGHE, MATTHEW K
231 S MYERS ST
BURBANK, CA 91506                                   P‐0013842 11/3/2017     TK Holdings Inc., et al.                    $24,824.00                                                                                   $24,824.00
MCTIGUE, MARTIN
34 EMPTY SADDLE LANE
ROLLING HILLS ES, CA 90274                          P‐0018701 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCTIGUE, MICHEL S
71 CONFEDERATE WAY
STAFFORD, VA 22554                                  P‐0012912 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCTYER, TRACY N
20940 COMANCHE TRL
LOS GATOS, CA 95033                                 P‐0050359 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCVAY, CRYSTAL
239 SUMMIT PARK CT
KANNAPOLIS, NC 28083                                P‐0001200 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCVAY, DAVID
239 SUMMIT PARK CT
KANNAPOLIS, NC 28083                                P‐0001196 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCVAY, ROSA M
2821 MT.MARIAH RD.
LISMAN, AL 36912                                    P‐0021176 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCVEY, ADA
4278 BECKY SUE CV
OLIVE BRANCH, MS 38654                              P‐0014731 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWHITE, MAZALIA A
2044 OAK GLEN RD
JACKSONVILLE, FL 32218                              P‐0022524 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWHORTER, COLETTA R
702 CHURCH STREET APT 9
EATONTON
, GA 31024                                          P‐0054685 1/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2162 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 326 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MCWILLIAMS, ANGELA D
1487 CROOKED TREE LANE
STONE MOUNTAIN, GA 30088                           P‐0052393 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, ANGELA D
1487 CROOKED TREE LANE
STONE MOUNTAIN, GA 30088                           P‐0057545 2/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, ELBERT C
1487 CROOKED TREE LANE
STONE MOUNTAIN, GA 30088                           P‐0052396 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, ELMIRA M
1385 WOOD POND COVE
STONE MOUNTAIN, GA 30083                           P‐0057522 2/27/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, GAIL M
80 PICCADILLY DR
1
HAMILTON, OH 45013                                 P‐0032173 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, LATONYA R
12839 COLONNADE CIRCLE
CLERMONT, FL 34711                                 P‐0041542 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, PAUL K
8010 W. 113TH TERR
OVERLAND PARK, KS 66210                            P‐0045596 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, RACHEL B
1487 CROOKED TREE LANE
STONE MOUNTAIN, GA 30088                           P‐0052389 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, SCOTT M
3601 WILDEWOOD DR.
SAN ANGELO, TX 76904                               P‐0021894 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWILLIAMS, TIMOTHY T
1217 BLEVINS GAP RD SE
HUNTSVILLE, AL 35802                               P‐0021600 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MCWOODSON, CRYSTAL
5 ECHO CIRCLE
ANTIOCH, CA 94509                                    1763    11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MEACHAM, CHARLENE K
103 HART CT
PERKASIE, PA 18944                                 P‐0031301 11/25/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MEAD, BRIAN J
1609 HOQUIAM PL NE
RENTON, WA 98059                                   P‐0017089 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEAD, CLAYTON
1490 MUSTANG CT
SALINAS, CA 93905                                  P‐0015450 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEAD, GREGORY M
3319 NINER ROAD
FINKSBURG, MD                                      P‐0011336 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEAD, KYLE E
20430 WOLF CREEK RD
GRASS VALLEY, CA 95949                             P‐0021755 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEAD, PATRICK T
12126 SE 262ND CT
KENT, WA 98030                                     P‐0019880 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEAD, TOM D
6789 SE SCENIC DRIVE
PRINEVILLE, OR 97754                               P‐0038847 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                        Page 2163 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 327 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MEADOR, SUSAN
62 SUMMIT WAY RD SW
ROANOKE, VA 24014                                  P‐0030972 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEADORS, MICHAEL
1506 SOUTH HWY 162
ALMA, AR 72921                                     P‐0039195 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEADOWS, ASHLEY D
7913 DONET TERRACE DR
CHARLOTTE, NC 28215                                P‐0026868 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEADOWS, LEONARD
1155 FIRST TERRACE N.W.
WASHINGTON, DC 20001                               P‐0039632 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEADOWS, MIA P
116 BASALT COVE
SHERWOOD, AR 72120                                 P‐0034850 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEADOWS, ROBERT
17134 NE 8TH PLACE
BELLEVUE, WA 98008                                   3524    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MEADOWS, TRACY D
PO BOX 23
BOYD, TX 76023                                     P‐0027428 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEADOWS‐BROWN, SHIRLEY
245 NORTH VINE ST.
#102
SALT LAKE CITY, UT 84103                           P‐0042817 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEAGHER, JOHN M
157 DUBLIN COURT
PEATALUMA, CA 94952                                P‐0038874 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEALEY, GEOFFREY D
1383 COUNTY ROAD 8
SHORTSVILLE, NY 14548                                2035    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MEAMBER, TIMOTHY J
6765 PALMYRA AVE
LAS VEGAS, NV 89146                                P‐0039818 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEANS, DIANNE S
2021 LYNN LANE
GIBSONIA, PA 15044                                 P‐0057743 3/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEANS, HARRIETTE
793 ABERDEEN DRIVE
STONE MOUNTAIN, GA 30083‐4307                        554     10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MEANS, JOHN F
11504 SAINT DAVIDS LN
LUTHERVILLE, MD 21093                              P‐0025721 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEANY, LAWRENCE G
2311 WASHINGTON ST. UNIT E
NEWTONLOWERFALLS, MA 02462‐1428                    P‐0007084 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEANY, MARY T
2949 FOX RUN
APPLETON, WI 54914                                 P‐0053290 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEARS, JENNETTE C
9240 TAY LANE
JUSTIN, TX 76247                                   P‐0057693 3/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEASLES, SANDRA D
8282 OLD STATE HWY 111
SPENCER, TN 38585‐4421                             P‐0056208 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2164 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 328 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
MEATH, JAYNE M
2404 S 16TH TERRACE
LEAVENWORTH, KS 66048                             P‐0009413 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEAUX, HARRIS
532 ENGLISH OAK DRIVE
MADISONVILLE, LA 70447                              1450    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MECCA, DONNA L
11501 HEVERLEY PLACE
GLEN ALLEN, VA 23059                              P‐0040701 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MECHAM, HEATHER H
805 NW SOUTH SHORE DR.
LAKE WAUKOMIS, MO 64151                           P‐0013503 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MECHAM, KELLY
2834 W 2400 N
FARR WEST, UT 84404                               P‐0009009 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MECHAM, KELLY
2834 W 2400 N
FARR WEST, UT 84404                               P‐0055561 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MECHANICS BANK
BARELA, LARI L
CRB AUTO
P.O.BOX 98541
LAS VEGAS, NV 89193                               P‐0032379 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MECKLEY, NANCY L
454 DONOVAN DRIVE
NEWARK, OH 43055                                  P‐0000477 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MECONITAS, IVETTE
2118 ADAMS RIDGE RD
APOPKA, FL 32703                                  P‐0021090 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDDERS, KRISTIN M
575 BERRY AVE
APT 1E
GRAYSLAKE, IL 60030                               P‐0049280 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDEIROS JR., LIONEL
P. O. BOX 615
PAHOA, HI 96778                                   P‐0030046 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDEIROS, BRANDON E
58 OLD WHIPPLE STREET
CUMBERLAND, RH 02864                              P‐0032829 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDEIROS, DAVID
8405 NAULT RD.
NORTH FORT MYERS, FL 33917                        P‐0049207 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDEIROS, KATHRYN A
46 PEARL DRIVE
VERNON, CT 06066                                  P‐0041677 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDEIROS, MITCHELL K
610 7TH STREET
BOONVILLE, MO 65233                               P‐0038428 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDER, ADAM
418 SUMMERWIND PLANTATION DR
GARNER, NC 27529                                  P‐0001642 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDER, ADRIANNA L
32604 W. 171ST CT.
GARDNER, KS 66030                                 P‐0032294 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 2165 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                     Page 329 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                            Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                     Amount
MEDEROS, ALEXIS M
7760 NW 171 ST
HIALEAH, FL 33015                                    P‐0005204 10/26/2017      TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MEDFORD, DAVID C
THE FLOYD FIRM
4255 BRYANT IRVIN ROAD SUITE
FORT WORTH, TX 76109                                 P‐0050947 12/27/2017      TK Holdings Inc., et al.                   $20,000,000.00                                                                               $20,000,000.00
MEDINA CASTILLO, LILIANA
15824 CLARKGROVE ST
HACIENDA HEIGHTS, CA 91745                           P‐0033300 11/29/2017      TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
MEDINA JR, ISMAEL
8100 BAYFIELD RD
APT 7‐B
COLUMBIA, SC 29223                                   P‐0056335    2/1/2018     TK Holdings Inc., et al.                  $125,000,000.00                                                                              $125,000,000.00
MEDINA MENDOZA, JENNIFER R
2023 1/4 E 78TH ST
LOS ANGELES, CA 90001                                P‐0047788 12/26/2017      TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
MEDINA MENDOZA, JENNIFER R
2023 1/4 E 78TH ST
LOS ANGELES, CA 90001                                P‐0047887 12/26/2017      TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
MEDINA RODRIGUEZ, EVELYN S
5230 SOUTHALL LANE
APT B
BELL, CA 90201                                       P‐0040158 12/14/2017      TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MEDINA RODRIGUEZ, RAUL
HC05 BOX 51111
MAYAGUEZ, PR 00680 9475                              P‐0042324 12/18/2017      TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MEDINA, AMANDA F
5 LONGFIELD RD.
NEW BRUNSWICK, NJ 08901                              P‐0018318 11/7/2017       TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
MEDINA, AMANDA F
5 LONGFIELD RD.
NEW BRUNSWICK, NJ 08901                              P‐0018322 11/7/2017       TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MEDINA, ARNOLD X
4913 LAKE MEDINA
CORPUS CHRISTI, TX 78413                             P‐0004709 10/25/2017      TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MEDINA, CAROL E
URB. LA RIVIERA CALLE 42SE #1
SAN JUAN, PR 00921‐2630                              P‐0046351 12/25/2017      TK Holdings Inc., et al.                      $14,129.00                                                                                    $14,129.00
MEDINA, CATHERINE J
NO ADDRESS PROVIDED
                                                     P‐0012141 11/1/2017       TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
MEDINA, CECILIA CARIDAD
5344 SW 159TH AVENUE
MIRAMAR, FL 33027‐4995                                 493       10/24/2017       TK Holdings Inc.                                 $0.00                                                                                        $0.00
MEDINA, ELSA
360 SALLY LAKE ROAD
ANGLETON, TX                                         P‐0030730 11/22/2017      TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
MEDINA, FRANK
1060 SW 46TH AVE APT 105
POMPANO BEACH, FL 33069                                1132      11/2/2017        TK Holdings Inc.                                 $0.00                                                                                        $0.00
MEDINA, JESUS C
7418 LINKVIEW ST
SAN ANTONIO, TX 78240                                P‐0027844 11/15/2017      TK Holdings Inc., et al.                     $300,000.00                                                                                   $300,000.00



                                                                                            Page 2166 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 330 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MEDINA, LETICIA N
549 E. ORANGE GROVE BLVD
PASADENA, CA 91104                                   P‐0019029 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDINA, LETICIA N
549 E. ORANGE GROVE BLVD
PASADENA, CA 91104                                   P‐0026894 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDINA, LUCIA
11702 COUNTRY FLOWER LN
MORENO VALLEY, CA 92557                              P‐0021348 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDINA, NOEL
6814 SW 35 STREET
MIAMI, FL 33155                                      P‐0000959 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDINA, NORMA R
931 COUGAR COUNTRY
SAN ANTONIO, TX 78251                                P‐0048539 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDINA, SANDRA
62‐600 LINCOLN AVE.
#3202
MECCA, CA 92254                                        2471    11/11/2017       TK Holdings Inc.                                                                                       $0.00                               $0.00
MEDINA, SYLVIA
CHRISTENSEN LAW OFFICES, LLC
1000 S. VALLEY VIEW BLVD
LAS VEGAS, NV 89107                                    1540    10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MEDINA, VIVIAN J
3453 HIGH HAMPTON CIRCLE
TAMPA, FL 33610                                      P‐0023588 11/1/2017     TK Holdings Inc., et al.                     $3,613.80                                                                                    $3,613.80
MEDINA, ZEYDA E
2180 LILY VALLEY DRIVE
LAWRENCEVILLE, GA 30045                              P‐0003830 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDINA‐FISHER, LAURA R
2357 37TH ST
APT. A
LOS ALAMOS, NM 87544                                 P‐0006318 10/27/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
MEDLIN, KATHLEEN
6660 CURLEW TERRACE
CARLSBAD, CA 92011                                   P‐0018028 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDRANO, JEREMY
5135 WEST DR NE
COVINGTON, GA 30014                                  P‐0005608 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDRUD, KELSEY J
8633 FAIR OAKS BLVD
APT 24
CARMICHAEL, CA 95608                                 P‐0041817 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDURA, STEFAN M
7511 COLUMBINE RD.
MACUNGIE, PA 18062                                   P‐0021610 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDURI, LORI JO E
POST OFFICE BOX 88
SHREWSBURY, PA 17361                                 P‐0053351 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEDVEC, MICHAEL E
5686 BRIAR GLEN
SAINE, MI 48176                                      P‐0015851 11/4/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
MEDVINSKY, FELIX
20336 NE 10TH COURT ROAD
MIAMI, FL 33179‐2522                                 P‐0001874 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2167 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 331 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MEE, MARCELLA
4515 TUJUNGA AVE
STUDIO CITY, CA 91602                               P‐0029645 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEECE, DUANE
1710 NW 118TH AVENUE
PEMBROKE PINES, FL 33026                            P‐0031580 11/25/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
MEECE, DUANE
1710 NW 118TH AVENUE
PEMBROKE PINES, FL 33026                            P‐0031583 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEHAN, AIJA I
1595 LOCUST HILLS CIRLCE
WAYZATA, MN 55391                                   P‐0046715 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEHAN, DARIEL M
357 COMMERCIAL ST
APT 806
BOSTON, MA 20109                                    P‐0008590 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEHAN, ELIZABETH J
371 VOLLEY CT.
WALL TOWNSHIP, NJ 07719‐9471                        P‐0039356 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEHAN, JAMES D
55 WOODBURY CT
CLARKSBORO, NJ 08020                                P‐0043745 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEHAN, JOHN
3 POPPY DR.
BROOKFIELD                                          P‐0051153 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEHAN, MARY C
12816 S. MILL ROAD
PALOS PARK, IL 60464                                P‐0013046 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEKER, LEE E
104 STEEPLE CREST SOUTH ROAD
IRMO, SC 29063                                      P‐0051991 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEKINS, FRANK R
1710 MAGNOLIA BLVD #516
NASHVILLE, TN 37212                                 P‐0036395 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEKS, ANNA L
267 DARBY CREEK DR
GALLOWAY, OH 43119                                  P‐0000246 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEKS, CARLIN P
14360 STRATHMOOR
DETROIT                                             P‐0011681 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEKS, CARLIN P
14360 STRATHMOOR
DETROIT, MI 48227                                   P‐0011860 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEKS, CODY A
1624 W RIALTO AVE
APT 242
FONTANA, CA 92335                                   P‐0029646 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEEKS, LORRAINE
1624 W RIALTO AVE
APT 242`
FONTANA, CA 92335                                   P‐0029650 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEENA, PAUL R
3405 BELLINGTON DRIVE
ORLANDO, FL 32835                                   P‐0001049 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2168 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 332 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MEENA, PAUL R
3405 BELLINGTON DRIVE
ORLANDO, FL 32835                                    P‐0001051 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEER, JEFFREY
8022 TAKOMA AVE
SILVER SPRING, MD 20910                              P‐0021707 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEES, MILDRED K
616 KLAPACHE AVE NE
TACOMA, WA 98422                                     P‐0041589 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEFFORD, RODNEY A
10420 NELSON CT
BROOMFIELD, CO 80021                                 P‐0038983 12/11/2017    TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
MEGBAJE, JACOB O
269 PENN STREET
HIGHSPIRE, PA 17034                                  P‐0054848 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEGEE, ROBERT
524 LAKE LOUISE CIR
UNIT 503
NAPLES, FL 34110                                     P‐0029198 11/20/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
MEGENITY, ADAM
11909 SUNRISE ROAD
RICHMOND, VA 23233                                   P‐0008914 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHDAOVA, WILLIAM Y
7900 HAMLET DR
NEW PORT RICHY, FL 34653                             P‐0001915 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHDIPOUR, CAROLINE
11349 HOMEDALE STREET
LOS ANGELES, CA 90049                                  3736    11/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MEHLBAUM, MARK J
1393 MURPHYTOWN ROAD
DAVISVILLE, WV 26142                                 P‐0001226 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHLE, CLARENCE J
1096 WHITETAIL DRIVE
MANDEVILLE, LA 70448                                   2374    11/13/2017       TK Holdings Inc.                                                                                                                           $0.00
MEHLENBACHER, RONALD B
1713 NE NINE OAKS DRIVE
LEE'S SUMMIT, MO 64086                               P‐0008394 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHLMAN, STEFANIE
5707 W. 79TH STREET
LOS ANGELES, CA 90045                                  2296    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MEHMOOD, RANA A
6411 GENET DR
KATY, TX 77494                                       P‐0007965 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHRER, CARA
5566 CRYSTAL FALLS STREET
DUBLIN, OH 43017                                     P‐0012741 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHRER, STEPHEN
5566 CRYSTAL FALLS
DUBLIN, OH 43016                                     P‐0012733 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHRER, STEPHEN
5566 CRYSTAL FALLS STREET
DUBLIN, OH 43016                                     P‐0012749 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHTA, ANKUR
1831 ROBERT LN.
NAPERVILLE, IL 60564                                 P‐0029273 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2169 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 333 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MEHTA, ANURADHA
12021 HERMON DRIVE
TUSTIN, CA 92782                                    P‐0030834 11/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHTA, DHIRENKUMAR
24 DORSET CT
PRINCETON, NJ 08540                                 P‐0028792 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHTA, HARDIK
13305 WOODSON STREET
APT 2126
OVERLAND PARK, KS 66209                             P‐0038011 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHTA, HEMANT
1028 MADSEN COURT
PLEASANTON
PLEASANTON, CA 94566                                P‐0054035    1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHTA, JINESH ULLAS
2565 RADBURN LANE
CONCORD, NC 28027                                     4495      12/27/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
MEHTA, KETAN C
4077 POLLED HEREFORD DRIVE
SANTA ROSA, CA 95404                                P‐0017340 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHTA, KUSHAN
9841 W VALLEY RANCH PKWY
APT 2026
IRVING, TX 75063                                    P‐0041713 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHTA, MANISH
10021 DIANELLA LN
AUSTIN, TX 78759                                    P‐0057342 2/17/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEHTA, SUREN B
749 WOODRIDGE HEIGHTS CT
MANCHESTER, MO 63011                                P‐0024846 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEI, VINCENT
6011 S KOLIN AVE
CHICAGO, IL 60629                                   P‐0040875 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEI, ZHUOHUI
7227 MOBUD DR.
HOUSTON, TX 77074                                   P‐0007050 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEI, ZHUOHUI
7227 MOBUD DR
HOUSTON, TX 77074                                   P‐0007058 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEIER, ALLEN L
9355 E BULLARD
CLOVIS, CA 93619                                    P‐0058171 8/10/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEIER, DAVE J
7662 COATBRIDGE DR.
RIVERSIDE, CA 92508                                 P‐0031433 11/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEIER, DAVID W
3426 79TH STREET
MOLINE, IL 61265                                    P‐0039848 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEIER, GARRETT A
3626 BENNINGTON WAY
SAN ANTONIO, TX 78261                               P‐0038592 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEIER, RENA L
100 EMERALD OAK DR
GALT, CA 95632                                      P‐0045804 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2170 of 3674
                                               Case 17-11375-BLS               Doc 4434-1                      Filed 04/27/21                   Page 334 of 1837
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                           Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                    Amount
MEIER, ROGER D
2744 N MEGAFAUNA CT
TUCSON, AZ 85749                                    P‐0003373 10/24/2017           TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEIER, STEPHEN
2 TIMBER LANE
MANALAPAN, NJ 07726‐3157                            P‐0019689 11/8/2017            TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEIER, STEPHEN
2 TIMBER LANE
MANALAPAN, NJ 07726                                 P‐0020665 11/9/2017            TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEIER, STEPHEN
2 TIMBER LANE
MANALAPAN, NJ 07726                                 P‐0020671 11/9/2017            TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEIER, TYLER J
POWER ROGERS & SMITH, LLP
70 W. MADISON STREET, 55TH FL
CHICAGO, IL 60602                                   P‐0044513 12/22/2017           TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
MEIER, TYLER J.
POWER ROGERS & SMITH, LLP
BRIAN LACIEN
70 W. MADISON STREET, 55TH FLOOR
CHICAGO, IL 60602                                     4172    12/21/2017               TK Finance, LLC                               $0.00                                                                                         $0.00
MEIER, TYLER J.
POWER ROGERS & SMITH, LLP
BRIAN LACIEN
70 W. MADISON STREET, 55TH FLOOR
CHICAGO, IL 60602                                     4177    12/21/2017            Interiors in Flight Inc.                         $0.00                                                                                         $0.00
MEIER, TYLER J.
POWER ROGERS & SMITH, LLP
BRIAN LACIEN
70 W. MADISON STREET, 55TH FLOOR
CHICAGO, IL 60602                                     4179    12/21/2017              Takata Americas                                $0.00                                                                                         $0.00
MEIER, TYLER J.
POWER ROGERS & SMITH, LLP
BRIAN LACIEN
70 W. MADISON STREET, 55TH FLOOR
CHICAGO, IL 60602                                     4180    12/21/2017               TK Mexico LLC                                 $0.00                                                                                         $0.00
MEIER, TYLER J.
POWER ROGERS & SMITH, LLP
BRIAN LACIEN
70 W. MADISON STREET, 55TH FLOOR
CHICAGO, IL 60602                                     4181    12/21/2017                TK China, LLC                                $0.00                                                                                         $0.00
MEIER, TYLER J.
POWER ROGERS & SMITH, LLP
BRIAN LACIEN
70 W. MADISON STREET, 55TH FLOOR
CHICAGO, IL 60602                                     4182    12/21/2017               TK Mexico Inc.                                $0.00                                                                                         $0.00
MEIER, TYLER J.
POWER ROGERS & SMITH, LLP
BRIAN LACIEN
70 W. MADISON STREET, 55TH FLOOR
CHICAGO, IL 60602                                     4183    12/21/2017   TK Holdings de Mexico S. de R.L. de C.V.                  $0.00                                                                                         $0.00
MEIER, TYLER J.
POWER ROGERS & SMITH, LLP
BRIAN LACIEN
70 W. MADISON STREET, 55TH FLOOR
CHICAGO, IL 60602                                     4185    12/21/2017   Industrias Irvin de Mexico, S.A. de C.V.          $10,000,000.00                                                                               $10,000,000.00
                                                                                                 Page 2171 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                     Filed 04/27/21                    Page 335 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                           Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date                Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                    Amount
MEIER, TYLER J.
POWER ROGERS & SMITH, LLP
BRIAN LACIEN
70 W. MADISON STREET, 55TH FLOOR
CHICAGO, IL 60602                                     4187      12/21/2017   Takata de Mexico, S.A. de C.V.                $10,000,000.00                                                                               $10,000,000.00
MEIER, TYLER J.
POWER ROGERS & SMITH, LLP
BRIAN LACIEN
70 W. MADISON STREET, 55TH FLOOR
CHICAGO, IL 60602                                     4189      12/21/2017          TK Holdings Inc.                       $10,000,000.00                                                                               $10,000,000.00
MEIER, TYLER J.
POWER ROGERS & SMITH, LLP
BRIAN LACIEN
70 W. MADISON STREET, 55TH FLOOR
CHICAGO, IL 60602                                     4193      12/21/2017   Takata Protection Systems Inc.                        $0.00                                                                                         $0.00
MEIERS, DONALD H
3801 14TH STREET NORTH
ARLINGTON, VA 22201                                 P‐0054092    1/7/2018        TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEIERS, DONALD H
3801 14TH STREET NORTH
ARLINGTON, VA 22201                                 P‐0054093    1/7/2018        TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEIERS, STEVEN
161 S. WOODBURN DRIVE
LOS ANGELES, CA 90049                                 1937      11/6/2017           TK Holdings Inc.                               $0.00                                                                                         $0.00
MEIERS, STEVEN
161 S. WOODBURN DRIVE
LOS ANGELES, CA 90049                                 2047      11/6/2017           Takata Americas                                $0.00                                                                                         $0.00
MEIJER, PHOEBE M
1367 HARWOOD LANE
MACEDON, NY 14502                                     1203      11/2/2017           TK Holdings Inc.                             $500.00                                                                                       $500.00
MEIKLE, PAULA J
1409 CHILDRESS RD.
ALUM CREEK, WV 25003                                P‐0000776 10/20/2017         TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEILANDER, JONATHAN W
26 TRANSIT DRIVE
MCKEESPORT, PA 15135                                P‐0038165 12/10/2017         TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEIN, GARY W
5407 FOUR SEASONS DRIVE
KALAMAZOO, MI 49009                                 P‐0012906 11/2/2017          TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEINERS, EDWARD A
15 RUNE STONE ROAD
SOUTH YARMOUTH, MA 02664                            P‐0047095 12/22/2017         TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00
MEINERT, JOLA K
310 TADMAR AVE
PITTSBURGH, PA 15237                                P‐0016187 11/5/2017          TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEINHART, KEVIN J
89 ARDMORE
IRVINE, CA 92602                                    P‐0029471 11/20/2017         TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MEINSTER, HOWARD
1508 WINFIELDS LANE
GAMBRILLS, MD 21054                                   1876      11/5/2017           TK Holdings Inc.                               $0.00                                                                                         $0.00
MEINTS, JEFFREY J
2663 NW COLUMBINE DR.
LINCOLN, NE 68524                                   P‐0011995 11/1/2017          TK Holdings Inc., et al.                          $0.00                                                                                         $0.00



                                                                                              Page 2172 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 336 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MEISNER, CAROL S
2412 N. WESTLAWN AVE.
FRESNO, CA 93723                                     P‐0048936 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEISNER, CLAUDIA A
135 LILBURNE WAY
YORKTOWN, VA 23693                                   P‐0048515 12/26/2017    TK Holdings Inc., et al.                     $1,210.00                                                                                    $1,210.00
MEISNER, CRAIG B
135 LILBURNE WAY
YORKTOWN, VA 23693                                   P‐0048420 12/26/2017    TK Holdings Inc., et al.                     $1,210.00                                                                                    $1,210.00
MEISSNER, DARRELL L
BOX 1139
ABILENE, TX 79604                                    P‐0040799 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEISTER, DAVID G
3472 10TH DRIVE
WISCONSIN DELLS, WI 53695                            P‐0034170 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEISTER, DAVID G
3472 10TH DRIVE
WISCONSIN DELLS, WI 53965                            P‐0034186 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEISTER, KATHLEEN M
3472 10TH DRIVE
WISCONSIN DELLS, WI 53965                            P‐0034257 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEISTER, THOMAS C
423 FOX MEADOW DR.
WEXFORD, PA 15090                                    P‐0038660 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEISTERLING, WILLIAM R
1432 CALLE ARTIGAS
THOUSAND OAKS, CA 91360                              P‐0028963 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEIXNER, BLAINE G
5011 PIONEER CT.
MURRYSVILLE, PA 15668                                P‐0019522 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEIXNER, BLAINE G
5011 PIONEER CT.
MURRYSVILLE, PA 15668                                P‐0035343 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, ALFONSO G
235 MIDDLEBUSH DRIVE
SAN DIEGO, CA 92114                                  P‐0038929 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, ALFONSO G
235 MIDDLEBUSH DRIVE
SAN DIEGO, CA 92114                                  P‐0044148 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, DAVID G
415 FRENCH PARTRIDGE LN
BILTMORE LAKE, NC 28715‐8964                         P‐0003387 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, DEANEE Y
5014 KENTON RAPIDS
SAN ANTONIO, TX 78240                                P‐0028782 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, DUSTIN D
5160 SW 180TH AVE. UNIT# 1
ALOHA, OR 97078                                      P‐0052041 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, GERARD T
21725 DEVLIN AVE
HAWAIIAN GARDENS, CA 90716                           P‐0046474 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, JUAN
18 LATTIMORE CT APT 283
BOSTON, MA 02118                                     P‐0012368 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2173 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 337 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MEJIA, MARIA E
1280 NAPA VALLEY DRIVE
LAWRENCEVILLE, GA 30045                             P‐0049727 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, MARLENE
13701 SW 12 STREET APT A110
PMBROKE PINES, FL 33027                             P‐0035091 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIA, SANDRA R
4688 HUNTINGTON DRIVE SOUTH
APT. 316
LOS ANGELES, CA 90032                               P‐0053400 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEJIAS ORTIZ, GRISSEL
NO ADDRESS PROVIDED
                                                    P‐0030643 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEKHARIAN, TAKOUHI T
10450 WILSHIRE BLVD. 9F
LOS ANGELES, CA 90024                               P‐0050411 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELAMED, ABRAHAM Z
126 WALRAVEN DRIVE #2‐A
TEANECK, NJ 07666                                   P‐0035283 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELANGE, KURT F
8541 BASS LAKE DR
NEW PORT RICHEY, FL 34654                           P‐0014768 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELANSON, KAREN B
33 MONTVALE AVE
UNIT 4
WOBURN, MA 01801                                    P‐0008125 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELARA, PATRICIA A
611 TOPAZ STREET
#5
REDWOOD CITY, CA 94061                              P‐0022625 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELBER, ADAM
435 PRIESTFORD RD
CHURCHVILLE, MD 21028                               P‐0040564 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELCHER, LAWRENCE
7709 BAUGHMAN DRIVE
AMARILLO, TX 79121‐1751                             P‐0039243 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELCHNER, ANDREI S
412 KIRKWOOD COURT
LINCOLN, CA 95648                                   P‐0017464 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELCHOIR, GWENDOLYN L
3116 GALLOP WAY
FORT WASHINGTON, MD 20744                           P‐0053034 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELDE, SHARI
1140 ONTARIO ST
OAK PARK, IL 60302                                  P‐0007439 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELE, SUSAN L
239 GARFIELD STREET
BERKELEY HEIGHTS, NJ 07922                          P‐0036231 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELE, SUSAN L
239 GARFIELD STREET
BERKELEY HEIGHTS, NJ 07922                          P‐0036233 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELEAR, JENNIFER LYNN
8222 LE MESA STREET
ORLANDO, FL 32827                                     4414    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                         Page 2174 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 338 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MELEDONIAN, NAZIK
8915 DUARTE RD
SAN GABRIEL, CA 91775                                 1207      11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MELENDEZ CASTRO, VÍCTOR J
URB. MONTE REY B 16 CALLE 1
CIALES, PR 00638‐2640                               P‐0050522 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELENDEZ, JAIME
RG2 PLAZA 9 RIO CRISTAL
TRUJILLO ALTO, PR 00976                             P‐0030536 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELENDEZ, JAIME
RG2 PLAZA 9 RIO CRISTAL
TRUJILLO ALTO, PR 00976                             P‐0030607 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELENDEZ, JOEL I
61 DUBOIS AVE
BRIDGETON, NJ 08302                                 P‐0030669 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELENDEZ, ROSA I
5342 W. NELSON
CHICAGO, IL 60641                                   P‐0010796 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELHADO, WILLIAM
1082 BELLMORE ROAD
BELLMORE, NY 11710                                  P‐0015096 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELHADO, WILLIAM
1082 BELLMORE ROAD
BELLMORE, NY 11710                                  P‐0015102 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELIKIAN, DEBORAH V
3995 HORTENSIA STREET
APT G2
SAN DIEGO, CA 92110                                 P‐0057635    3/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELIS, DENISE S
250 MIMOSA CIRCLE
SARASOTA, FL 34232‐1629                             P‐0043813 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLEM, JACQUELINE J
345 ROOSEVELT STREET SOUTH
UNIT E
CAMBRIDGE, MN 55008                                   5126      10/30/2020       TK Holdings Inc.                          $3,384.96                                                                                    $3,384.96
MELLEM, JACQUELINE J
345 ROOSERVELT STREET SOUTH
UNIT E
CAMBRIDGE, MN 55008                                 P‐0010718 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLER, TODD
43 GLORIA DRIVE
ALLENDALE, NJ 07401                                 P‐0005290 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLINGER, AMBER S
8339 WYTON RD.
TOWSON, MD 21286                                    P‐0013215 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLINGER, GLORIA
237 TAUNTON ROAD
FAIRFIELD, CT 06824                                 P‐0008149 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLISH, NICHOLAS C
5 CATKIN DRIVE
SOUTH BURLINGTON, VT 05403‐3001                     P‐0011721 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLO, CHRISTOPHER C
7 ADELAIDE AVE
BRISTOL, RI 02809                                     1941      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                           Page 2175 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 339 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MELLO, CHRISTOPHER C
7 ADELAIDE AVE
BRISTOL, RI 02809                                    1950    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MELLO, CHRISTOPHER CHARLES
7 ADELAIDE AVE
BRISTOL, RI 02809                                    1940    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MELLO, CHRISTOPHER T
101 HOPE STREET
RIDGEWOOD, NJ 07450                                P‐0005085 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLO, DAVID A
16 SHELDON ST
NEW BEDFORD, MA 02740                              P‐0016272 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLO, DIANA E
2018 SONETT ST
EL CAJON, CA 92019                                 P‐0026945 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLO, DIANE G
1130 EAST STREET
MANSFIELD, MA 02048                                P‐0019721 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLO, DIANE G
1130 EAST STREET
MANSFIELD, MA 02048                                P‐0020317 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLO, GARY J
3224 OMEGA CIRCLE
PLEASANTON, CA 94588                               P‐0048064 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLO, SARALYNN D
27 SQUIRE LIBBY ROAD
BUXTON, ME 04093                                   P‐0025510 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLO, STEPHANIE
4841 HOLM ROAD
PLACERVILLE, CA 95667                              P‐0017234 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLON, JAMES
20 WESTMINSTER DR
FRONT ROYAL, VA 22630                              P‐0026069 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLON, WILLIAM J
103 CYPRUS LANE
COATESVILLE, PA 19320                              P‐0046506 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLOR, MATTHEW A
9388 TOPANZA CANYON STREET
LAS VEGAS, NV 89123                                P‐0002524 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLOTT, JOSEPH D
17807 N 57TH DR
GLENDALE, AZ 85308                                 P‐0038854 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLOTT, JOSEPH D
17807 N 57TH DR
GLENDALE, AZ 85308                                 P‐0057351 2/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLOTT, JOSEPH D
17807 N 57TH DR
GLENDALE, AZ 85308                                 P‐0057504 2/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELLY, KEVIN
6 KINGSBROOK CT.
MENDHAM, NJ 07945                                  P‐0006715 10/27/2017    TK Holdings Inc., et al.                     $8,475.96                                                                                    $8,475.96
MELNICOFF, MIKE
429 DOBBINS CT
SUISUN CITY, CA 94585                              P‐0014986 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2176 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 340 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MELNIK, ERICA
1482 DOAR PT
MYRTLE BEACH, SC 29577                              P‐0001675 10/22/2017      TK Holdings Inc., et al.                    $21,000.00                                                                                   $21,000.00
MELNYK, LYUDMYLA
214 OVERLOOK ROAD
NEWTON, NJ 07860                                    P‐0017300 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELO, JOHN M
P.O. BOX 687
284 FAIRVIEW LANE
PORTSMOUTH, RI 02871                                P‐0036161 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELOCK, MICHAEL D
12 MAYNARD STREET
CORNING, NY 14830                                   P‐0033482 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELONE, REMO
503 SOUTH BANK ROAD
LANDENBERG, PA 19350                                P‐0052105 12/27/2017      TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
MELONSON, TIMOTHY
1792 W HOMESTEAD DR
CHANDLER, AZ 85286                                  P‐0053569    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELSTROM, MARY
11605 61ST AVENUE NORTH
PLYMOUTH, MN 55442                                  P‐0032352 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELTON, BRENDA H
102 CATHERINE CT
FLORENCE, AL 35630                                  P‐0003590 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELTON, CHRIS
2520 MANOR DR
SPRINGFIELD, OR                                     P‐0021197 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELTON, HENRY
2755 CHOKECHERRY AVE.
HENDERSON, NV 89074                                   2947      11/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MELTON, HENRY
2755 CHOKECHERRY AVE.
HENDERSON, NV 89074                                 P‐0029889 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELTON, HENRY
2755 CHOKECHERRY AVE.
HENDERSON, NV 89074                                 P‐0029891 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELTON, JAMES L
102 CATHERINE CT
102 CATHERINE CT
FLORENCE, AL 35630                                  P‐0003585 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELTON, MARY
23 LONGMEADOW DRIVE
NEWTOWN, PA 18940                                     4171      12/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MELTON, MARY
23 LONGMEADOW DRIVE
NEWTOWN, PA 18940                                   P‐0044027 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELTON, THOMAS B
2702 COATBRIDGE DR
AUSTIN, TX 78745                                    P‐0014265 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELTON, WILLIAM A
1217 SAINT EMILION COURT
SOUTHLAKE, TX 76092‐4617                            P‐0047748 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELTON, WILLIAM A
1217 SAINT EMILION COURT
SOUTHLAKE, TX 76092‐4617                            P‐0048117 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2177 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 341 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MELTZER, JILL N
2606 RIVERHOLLOW LN
SUGAR LAND, TX 77479                               P‐0003083 10/24/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MELVILLE, JOHN H
210 WEST BROWNING ROAD
COLLINGSWOOD, NJ 08108                             P‐0010092 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELVILLE, LEA G
2901 BAMMEL LANE #40
HOUSTON, TX 77098                                  P‐0029758 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELVILLE, LEA G
2901 BAMMEL LANE #40
HOUSTON, TX 77098                                  P‐0030960 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELVIN, ALISHA
1314 W MCDERMOTT DR. #106‐513
ALLEN, TX 75013                                    P‐0036770 12/6/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
MELVIN, GEORGE
60‐10 47TH AVENUE
APT 17C
WOODSIDE, NY 11377                                 P‐0007996 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELVIN, JOHN J
15 LAUREL IRCLE
NEWTOWN, PA 18940                                  P‐0032835 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELVIN, LINDA F
450 J. C.HAMILTON ROAD
JESUP, GA 31545                                    P‐0013047 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELVIN, WILLIAM K
2266 BRIMSTONE PL.
HANOVER, MD 21076                                  P‐0007149 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELVYN, RON
7232 GOLDWEN FALCON STREET
LAS VEGAS, NV 89131                                P‐0009682 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELWORM, BRETT W
32 ALEXANDRA WAY
CLINTON, NJ 08809                                  P‐0030087 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MELWORM, SAMANTHA L
32 ALEXANDRA WAY
CLINTON, NJ 08809                                  P‐0030089 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEMA, AFRIM
16716 RONNIE LANE
LIVONIA, MI 48154                                  P‐0018605 11/7/2017     TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
MEMAC INDUSTRIES INC.
324 QUARRY RD.
P.O. BOX 231
LANCASTER, OH 43130                                P‐0004965 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEMBRERE, JAMES
3487 SAN MARCOS WAY
SANTA CLARA                                        P‐0016629 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEMED, DITA
2917 ELLIOTT AVE
WILLOW GROVE, PA 19090                             P‐0023199 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEMNON, JIMMY
4728 S. TRASK STREET APT.#89
TAMPA, FL 33611                                    P‐0011110 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENAPACE, BONNIE H
1125 AIRPLANE RD.
RAYMOND, MS 39154                                  P‐0042784 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2178 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 342 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MENAQUALE, MARK R
74 MILL STREET
MEDFORD, NJ 08055                                   P‐0008441 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENARD, RAY M
RAY M. MENARD
522 SAINT THOMAS ST.
LAFAYETTE, LA 70506                                 P‐0029069 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENASHE, ALBERT A
9449 NW WELLS COURT
PORTLAND, OR 97229                                  P‐0032733 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENCH, KIMBERLEY
508 165TH ST E
BRADENTON, FL 34212                                 P‐0029347 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENCH, SCOTT
508 165TH ST E
BRADENTON, FL 34212                                 P‐0029282 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDELSOHN, MARK B
8076 CRYSTAL PLACE
VENTURA, CA 93004                                     2960    11/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MENDELSOHN, MARLA
1101 BLOOMFIELD ST
APT A
HOBOKEN, NJ 07030                                   P‐0020696 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDELSOHN, SONDRA A
2101 CHESTNUT ST
UNIT 1205
PHILADELPHIA, PA 19103                              P‐0048520 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDENHALL, BARTON W
BARTON W. MENDENHALL
1018 FRAN DRIVE
LAS CRUCES, NM 88007                                P‐0038842 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDENHALL, DALE W
12605 BLACK CT
RED BLUFF, CA 96080                                 P‐0033631 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDENHALL, JANICE M
503 S HUNTSMAN BLVD
RAYMORE, MO 64083                                   P‐0008840 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDENHALL, STEPHANIE A
15976 DEER LANE
MACKINAW, IL 61755                                  P‐0037108 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDES, MELISSA N
404 E 2ND AVE
LITITZ, PA 17543                                    P‐0015874 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDES‐CRAIG, WESLEY J
64 MUSANTE DR APT E
NORTHAMPTON, MA 01060                               P‐0055254 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDEZ, ANGELINA G
5102 NOSELER DR
SAN ANTONIO, TX 78228‐2735                          P‐0053295 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDEZ, ANTONIO L
21675 GREEN HILL RD #115
FARMINGTON HILLS, MI 48335‐4339                     P‐0020566 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDEZ, AUREA E
5 FIRETHORN LANE
PALM COAST, FL 32137                                  185     10/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                         Page 2179 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                   Page 343 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
MENDEZ, JAMES N
403 OAK BOULEVARD SOUTH DRIVE
GREENFIELD, IN 46140                                P‐0029536 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, JAMES N
403 OAK BOULEVARD SOUTH DRIVE
GREENFIELD, IN 46140                                P‐0029540 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, JAMES N
403 OAK BOULEVARD SOUTH DRIVE
GREENFIELD, IN 46140                                P‐0029541 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, JAMES N
403 OAK BOULEVARD SOUTH DRIVE
GREENFIELD, IN 46140                                P‐0029570 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, JANE
13961 SAN SEGUNDO DRIVE
RANCHO CUCAMONGA, CA                                P‐0054078   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, JR., RAY C
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                 P‐0043852 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, JR., RAY C
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                 P‐0047435 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, LOURDES
7305 KINGS RD
LAS CRUCES, NM 88012                                P‐0038175 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, MARIA C
13286 S.W. 40TH TERRACE
MIAMI, FL 33175                                     P‐0043810 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, MARIO R
4117 SW 192 TER
MIRAMAR, FL 33029                                   P‐0031769 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, MARITZA
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                 P‐0054871 1/16/2018      TK Holdings Inc., et al.                  $3,000,000.00                                                                                $3,000,000.00
MENDEZ, RAUL DANIEL
4711 S. 15TH AVE A1
PHOENIX, AZ 85041                                     4929      1/18/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
MENDEZ, REBECCA J
301 MAPLE AVENUE
APARTMENT A‐1
ITHACA, NY 14850                                    P‐0051506 12/27/2017     TK Holdings Inc., et al.                    $10,400.00                                                                                    $10,400.00
MENDEZ, TASHIA M
8260W GRAND AVE 2F
RIVER GROVE, IL                                     P‐0050572 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, VICTOR
10211 OASIS PALM DR.
TAMPA, FL 33615                                     P‐0001482 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, VICTOR
2861 LA CRESENTA AVE
MERCED, CA 95348                                    P‐0023097 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENDEZ, WILSON
860 NORTH ORANGE AVENUE
UNIT 233
ORLANDO, FL 32801                                   P‐0009609 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                          Page 2180 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 344 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MENDIBLES JR, JOSE J
5517 S CANADA DR
TUCSON, AZ 85706                                   P‐0002706 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDICELLO, ED P
11240 WEST FORD DRIVE
LAKEWOOD, CO 80226                                 P‐0011994 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDIOLA, RAQUEL
4728 SIR GARETH DR #B
EL PASO, TX 79902‐1206                             P‐0031795 11/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDIRATTA, BECKY C
1467 SHELTER ROCK ROAD
ORLANDO
, FL 32835                                         P‐0002345 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDIVIL JR, EDWARD
10440 N LYNN CIR # N
MIRA LOMA, CA 91752                                P‐0055032 1/17/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDIVIL JR, EDWARD
10440 N LYNN CIR # N
MIRA LOMA, CA 91752                                P‐0056929    2/6/2018     TK Holdings Inc., et al.                    $16,404.31                                                                                   $16,404.31
MENDIVIL JR., EDWARD
10440 N LYNN CIR APT N
MIRA LOMA, CA 91752‐1338                             4784      1/31/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MENDIVIL, EDWARD
1319 E 53RD ST
LONG BEACH, CA 90805‐6113                            4782      1/31/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MENDIVIL, EDWARD
1319 E 53RD ST
LONG BEACH, CA 90805‐6113                            4783      1/31/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MENDIVIL, EDWARD
1319 E 53RD ST
LONG BEACH, CA 90805‐6113                            4785      1/31/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MENDIVIL, EDWARD
1319 E 53RD ST
LONG BEACH, CA 90805‐6113                            4786      1/31/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MENDONZA, LINDA B
2016A WEST AVE 135TH
SAN LEANDRO, CA 94577                                4709      1/15/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MENDOZA, ABRAHAM S
1580 W. KEARNEY BOULEVARD
FRESNO, CA 93706‐2704                              P‐0030150 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, AILEEN
1365 TOURNEY DRIVE
SAN JOSE, CA 95131                                 P‐0051976 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, ALMA
900 WARFIELD WAY
RICHARDSON, TX 75080                               P‐0021531 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, DAVID A
4301 N 21ST ST. UNIT 7
PHOENIX, AZ 85016                                  P‐0039885 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, ELISA
602 AVONDALE RD.
OAK GROVE, KY 42262                                  2602      11/14/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
MENDOZA, IRMA L
IRMA MENDOZA
1237 CHATTAHOOCHEE DR
SAVANNAH, TX 76227                                 P‐0047295 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2181 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 345 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MENDOZA, JOHN
15938 VALERIO ST
VAN NUYS, CA 91406                                  P‐0028081 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, JOSEPH A
1610 REDWOODCWAY
UPLAND, CA 91784                                    P‐0053330 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, JOSEPH A
1610 REDWOOD WAY
UPLAND, CA 91784                                    P‐0053331 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, JUAN M
6036 W NELSON ST.
CHICAGO, IL 60634                                   P‐0033623 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, JUAN M
6036 W NELSON ST.
CHICAGO, IL 60634                                   P‐0033626 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, LAURA S
PO BOX 791174
NEW ORLEANS, LA 70179                               P‐0013282 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, MARLENE M
21940 SNOWVIEW DRIVE
PALM SPRINGS, CA 92262‐1069                         P‐0021668 11/10/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
MENDOZA, PAUL
4201 DREW AVE N
ROBBINSDALE, MN 55422                               P‐0011764 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, PAUL C
4201 DREW AVE N
ROBBINSDALE, MN 55422                               P‐0011769 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDOZA, ROBERT
480 MORRO AVENUE
APT. C
MORRO BAY, CA 93442‐2565                            P‐0019020 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENDRYGAL, KIPRIAN E
3963 COLE AVE
DALLAS, TX 75204                                    P‐0006393 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENENDEZ GOMEZ, MARINA
513 VERNON AVE
MADISON, WI 53714                                   P‐0026796 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENENDEZ, ANA M
4900 BILTMORE DRIVE
CORAL GABLES, FL 33146                              P‐0030207 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENENDEZ, RAMON L
2333 FAIRPORT DR SE
CONCORD, NC 28025                                   P‐0002526 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENESES, ALFREDO M
8685 BAYMEADOWS RD E. APT 216
JACKSONVILLE, FL 32256                              P‐0029142 11/20/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MENESES, NICHOLAS J
1755 PAULSON WAY
NAPA, CA 94558                                      P‐0016118 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENESES, YESENIA M
1 JENNINGS CT
SAN FRANCISCO, CA 94124                             P‐0035311 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENEZES, DONNA R
313 CORSON AVE.
MODESTO, CA 95350                                   P‐0057621   3/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2182 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 346 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                         Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
MENG, JOYCE
515 GREGORY AVE
APT. 6
WEEHAWKEN, NJ 07086                               P‐0031741 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENG, ROCK
10915 WHITERIM DR
POTOMAC, MD 20854                                 P‐0037946 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENGAY, PARTICIA J
7 ERIN COURT
ROCKY RIVER, OH 44116                             P‐0050881 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENGEL, DEBBI N
262 WEST MAIN STREET
ELIZABETHVILLE, PA 17023                          P‐0055867 1/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENGHI, GEORGE
47 GILEAD ROAD
WATERFORD, CT 06385‐1343                            4412    12/27/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
MENGHINI, MICHAEL C
5183 MOUNTAIN MEADOW TRAIL
CASTLE ROCK, CO 80109                             P‐0017243 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENGHINI, MICHAEL C
5183 MOUNTAIN MEADOW TRAIL
CASTLE ROCK, CO 80109                             P‐0017249 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENIN, HUGH M
9861 E PINEWOOD AVENUE
ENGLEWOOD, CO 80111                               P‐0007816 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENNECKE, VINCENT
1003 DOUGLAS AVE
WANTAGH, NY 11793                                 P‐0009500 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENNIE, SCOTT
4375 CANTERBURY CT.
ST. CHARLES, IL 60174                             P‐0025769 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENNIE, SCOTT
4375 CANTERBURY CT.
ST. CHARLES, IL 60174                             P‐0025784 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENNUTI, NYDIA E
347 CHEVES AVE
STATEN ISLAND, NY 10314                           P‐0016734 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENON, VINOD
20273 CARTWRIGHT WAY
CUPERTINO, CA 95014                               P‐0017178 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENSAH‐COKER, DESMOND
1152 ROWANSHYRE CIRCLE
MCDONOUGH, GA 30253‐2916                          P‐0027508 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENSING, MONTANA J
13311 NE 173RD ST
APT A316
WOODINVILLE, WA 98072                             P‐0052160 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENTAS, KATHRYN
PO BOX 334
LOS ALAMITOS, CA 90720                            P‐0043962 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENTASTI, KEN
137 JACKSON CIRCLE
LOUISVILLE, CO 80027                              P‐0005158 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MENTESANA, ERNEST
14644 ALSTONE DR
FRISCO, TX 75035‐7262                             P‐0022052 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                       Page 2183 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 347 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MENTZER, ERICKA
8 SQUIRE COURT
UNIT 15
NATICK, MA 01760                                    P‐0008318 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENTZER, WILLIAM F
1139 CEDAR CREST DR
LEBANON, PA 17046                                   P‐0023564 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MENZIES, MICHAEL J
22212 SHADE TREE LANE
LAKE FOREST, CA 92630                               P‐0027182 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEPPIEL, THERESA J
1812 PRAISE BLVD
FENTON, MO 63026                                    P‐0007727 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERALI, RAZVINA
3472 DRAWBRIDGE TERRACE
DULUTH, GA                                          P‐0005986 10/26/2017    TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
MERCADANTE, THOMAS
1828 CAMDEN AVE.
108
LOS ANGELES, CA 90025                               P‐0040033 12/13/2017    TK Holdings Inc., et al.                     $1,998.00                                                                                    $1,998.00
MERCADEL‐JENKINS, JEANELLE M
106 IVY MNR
STOCKBRIDGE, GA 30281                               P‐0020711 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO FONTANEZ, JOSE E
URB PALMAS DEL TURABO
CALLE TEIDE # 15
CAGUAS, PR 00727‐6773                               P‐0050099 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO, CARMEN L
6556 ARLINGTON AVE. #9O
SAME AS ABOVE
RIVERSIDE, CA 92504                                 P‐0047220 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO, DIEGO
34‐07 203RD STREET
BAYSIDE, NY 11361                                   P‐0047391 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO, GLORIA B
17 PALM DRIVE
CALEXICO, CA 92231                                  P‐0051756 12/26/2017    TK Holdings Inc., et al.                      $362.00                                                                                       $362.00
MERCADO, GLORIA J
2133 DESCANSO DR.
CALEXICO, CA 92231                                  P‐0038978 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO, GLORIA J
2133 DESCANSO DR.
CALEXICO, CA 92231                                  P‐0047746 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO, JOSE A
12825 MONTANA WOODS LN
ORLANDO, FL 32824                                   P‐0000243 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO, LUCIE
34‐07 203RD STREET
BAYSIDE, NY 11361                                   P‐0047404 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO, MARIO
34‐07 203RD STREET
BAYSIDE, NY 11361                                   P‐0047371 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO, RAFAEL E
8550 RAFFINATO COURT
ELK GROVE, CA 95624                                 P‐0033557 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2184 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 348 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MERCADO, RAFAEL E
8550 RAFFINATO COURT
ELK GROVE, CA 95624                                P‐0033634 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO,III, ANTONIO
8 SHORT STREET
2ND FLOOR
LODI, NJ 07644                                     P‐0030158 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCADO‐ZAMBRANA, JANET
PO BOX 195673
SAN JUAN, PR 00919‐5673                              3007      11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MERCALDI, VINCENT
1538 CHANTILLY LANE
HOUSTON, TX 77018                                  P‐0005934 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES ‐ BENZ OF BEDFORD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056802    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES ‐ BENZ OF FAIRFIELD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0047839 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES ‐ BENZ OF FAIRFIELD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056799    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES ‐ BENZ OF GREENWICH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0048396 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES ‐ BENZ OF SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056725    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES BENZ
23901 CALABASAS RD #2002
CALABASAS, CA 91302                                P‐0029346 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES BENZ
LIMA, LEONEL
1148 W 52ND STREET
LOS ANGELES, CA 90037                              P‐0037777 12/8/2017       TK Holdings Inc., et al.                    $37,350.20                                                                                   $37,350.20
MERCEDES BENZ FINANCIAL
RENFROW, TIMOTHY C
7511 MILLER ROAD 2
HOUSTON, TX 77049                                  P‐0024850 11/6/2017       TK Holdings Inc., et al.                    $46,000.00                                                                                   $46,000.00
MERCEDES BENZ NORTH HAVEN CT
FLORES, FELIX L
14 ALENIER ST
HAMDEN, CT 06514                                   P‐0011561 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES BENZ OF CHANDLER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0049185 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCEDES‐BENZ
BROWN, MERRINDA E
3473 NW 33RD STREET
LAUDERDALE LAKES, FL 33309                         P‐0031174 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2185 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 349 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                            Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                          Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                           Priority Amount    Claim Amount
                                                                                                                        Amount                                                     Amount
MERCEDES‐BENZ CANADA INC.
CYNTHIA GRELIK
ASSISTANT GENERAL COUNSEL
98 VANDERHOOF AVENUE
TORONTO, ON M4G4C9
CANADA                                                3522      11/27/2017       TK Holdings Inc.                              $0.00                                                                                            $0.00
MERCEDES‐BENZ OF BEDFORD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0049058 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                            $0.00
MERCEDES‐BENZ OF CHANDLER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056792    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                            $0.00
MERCEDES‐BENZ OF CHANTILLY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047958 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                            $0.00
MERCEDES‐BENZ OF CHANTILLY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056794    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                            $0.00
MERCEDES‐BENZ OF GREENWICH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056804    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                            $0.00
MERCEDES‐BENZ OF SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048152 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                            $0.00
MERCEDES‐BENZ OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047940 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                            $0.00
MERCEDES‐BENZ OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056796    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                            $0.00
MERCEDES‐BENZ U.S. INTERNATIONAL, INC.
RICHARD CLEMENTZ
1 MERCEDES DRIVE
VANCE, AL 35490‐9310                                  3444      11/27/2017       TK Holdings Inc.                              $0.00                                                                                            $0.00
MERCEDES‐BENZ U.S. INTERNATIONAL, INC.
RICK CLEMENTZ
GENERAL COUNSEL
1 MERCEDES DRIVE
VANCE, AL 35490                                       3757      11/27/2017       TK Holdings Inc.                              $0.00                       $3,652,966,252.86                                         $3,652,966,252.86
MERCEDES‐BENZ USA, LLC
C/O ANTHONY D. ZEPF
ASSISTANT GENERAL COUNSEL ‐ LEGAL DEPARTMENT
303 PERIMETER CENTER NORTH ‐ SUITE 202
ATLANTA, GA 30346                                     3521      11/27/2017       TK Holdings Inc.                   $3,652,966,252.86                                                                                $3,652,966,252.86
MERCEDEZ‐BENZ OF GEORGETOWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0049187 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                            $0.00
                                                                                           Page 2186 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 350 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MERCER, ALICIA
18 KANTER DRIVE
VERNON, CT 06066                                   P‐0015999 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCER, BRADLEY J
125 WEST PUGH DRIVE
SPRINGBORO, OH 45066                               P‐0037234 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCER, FRIEDA
6401 BLUE SPRINGS RD.
GREENWOOD, FL 32443                                  959     10/27/2017       TK Holdings Inc.                         $35,000.00                                                                                   $35,000.00
MERCER, IDRISA P
2103 FIELDBROOK PLACE
SUFFOLK, VA 23434                                  P‐0031840 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCER, JUDITH
90 CRANDON WAY
ROCHESTER, NY 14618                                P‐0046475 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCER, SHANNON C
125 WEST PUGH DRIVE
SPRINGBORO, OH 45066                               P‐0037166 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCER, TAYLOR J
930 WESTBOURNE DRIVE
#308
WEST HOLLYWOOD, CA 90069                           P‐0031162 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCER‐WOOD, JULIA A
18745 AUBURN GLEN DRIVE
AUBURN TOWNSHIP, OH 44023                          P‐0040833 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCHANT, MANISHA
5130 E. EL CEDRAL STREET
LONG BEACH, CA 90815                               P‐0037365 12/7/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MERCHANT, MANISHA K
5130 E. EL CEDRAL STREET
LONG BEACH, CA 90815                               P‐0039544 12/12/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MERCHANTS PREFERRED INSURANCE
ATTN: PENNIE PHILLIPP
PO BOX 78
BUFFALO, NY 14240                                  P‐0041842 12/15/2017    TK Holdings Inc., et al.                     $5,684.69                                                                                    $5,684.69
MERCIEZ, JENNIFER G
5302 LETHBRIDGE RD
GRAND BLANC, MI 48439                              P‐0017483 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCURIO, MATTHEW J
3411 BROOKTREE LANE
INDIAN TRAIL, NC 28079                             P‐0037759 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCURY
DULONG, JANICE
4965 CATTLEBARON DR
FORT WORTH, TX 76108                               P‐0025779 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD
PADUCAH, KY 42003                                  P‐0040594 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040601 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                        Page 2187 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 351 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040619 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040620 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040634 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD
PADUCAH, KY 42003                                  P‐0040635 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040636 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040637 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040640 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040647 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040649 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040651 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040654 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERCY HEALTH
SUELLEN FELDNER
1530 LONE OAK RD.
PADUCAH, KY 42003                                  P‐0040656 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEREDITH, CURTIS D
8545 WAYSIDE DRIVE
OLMSTED TOWNSHIP, OH 44138                         P‐0038315 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEREDITH, GLENN A
3 BROMLEY TERR.
FLEMINGTON, NJ 08822                               P‐0045091 12/22/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00



                                                                                        Page 2188 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 352 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MEREDITH, JAMES A
406 COMPASS POINT
MCCORMICK, SC 29835‐3312                            P‐0031036 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MEREDITH, LARRY R
NO ADDRESS PROVIDED
                                                    P‐0014557 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MEREDITH, ROBIN E
115 FURNACE ST
ELYRIA, OH 44035                                    P‐0042769 12/20/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                    $15,000.00
MEREDITH, STEPHANIE
1724 CARDINAL CT
LOUISVILLE, KY 40216‐2701                             1273    11/3/2017        TK Holdings Inc.                                                 $0.00                                                                      $0.00
MEREDITH, STEPHANIE R
1724 CARDINAL CT
LOUISVILLE, KY 40216                                  1277    11/3/2017        TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
MEREDITH, TERENCE G
9650 MILLIKEN AVE #8309
RANCHO CUCAMONGA, CA 91730                          P‐0028391 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERENDA, LAUREN
8 TULIP DRIVE
3N
FORDS, NJ 08863                                     P‐0007499 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERGELE, JON A
JON A. MERGELE
2711 RICHCREEK RD.
AUSTIN, TX 78757                                    P‐0004134 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERGEN‐BARRET, GENEVIEVE M
8176 SCENIC TURN
BOCA RATON, FL 33433                                P‐0000339 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERGES, TRACY J
105 WILLIAMS STREET
OLONTO FALLS, WI 54154                              P‐0027441 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERGO, SUSAN J
162 REYNOLDS STREET
PLYMOUTH, PA 18651                                  P‐0034285 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERGY, BONNIE E
2235 BUTLER ROAD
FORT WAYNE, IN 46808                                P‐0048361 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERHAR, JILL H
1900 SILVER SPRING LANE
MYRTLE BEACH, SC 29577                              P‐0002929 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERIDETH, LYNN R
290 HEIDELBERG AVE.
VENTURA, CA 93003                                   P‐0027225 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERIDIAN CITY OF IDAHO
CITY OF MERIDIAN
33 E BROADWAY AVE
MERIDIAN, ID 83642                                  P‐0040375 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERIDIAN CITY OF IDAHO
CITY OF MERIDIAN
33 E BROADWAY AVE
MERIDIAN, ID 83642                                  P‐0040379 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MERINO, PAMELA
15900 SW 82 AVE
PALMETTO BAY, FL 33157                              P‐0036385 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                         Page 2189 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 353 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MERISCAL, AURELIA
285 S. 3RD ST
COLTON, CA 92324                                   P‐0044182 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERIWETHER, BILL C
BENTLY APTS. 6760 RASBERRY
LANE APT. 1503
SHREVEPORT, LA 71129                               P‐0035619 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERIWETHER‐BURGE, LATONYA
P O BOX 278832
MIRAMAR, FL 33027                                  P‐0006046 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERIWETHER‐BURGE, LATONYA
P O BOX 278832
MIRAMAR, FL 33027                                  P‐0006051 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERJANIAN, ARA M.
607‐A NELRAY BLVD.
AUSTIN, TX 78751                                     4566      12/27/2017       TK Holdings Inc.                           $522.00                                                                                       $522.00
MERKEL, DIANE K
45 CUMBERLAND AVE
PLATTSBURGH, NY 12901                              P‐0040443 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERKEL, HARRIET B
203 HARDEE AVE
SUMMERVILLE, SC 29485                              P‐0032276 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERKEL, JADE LYN
180 HARDT HILL ROAD
BECHTELSVILLE, PA 19505                              2615      11/15/2017       TK Holdings Inc.                                                                                                                           $0.00
MERLIC, AIDAN R
3345 MANDEVILLE CANYON RD
LOS ANGELES, CA 90049                              P‐0028469 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERLIN, CHRISTOPHE M
49 CONVERSE ST
WAKEFIELD, MA 01880                                P‐0042699 12/20/2017      TK Holdings Inc., et al.                     $2,102.93                                                                                    $2,102.93
MERLINO, ALICE G
POB 601
NORWICH, NY 13815                                  P‐0029005 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERLUCCI, MICHAEL T
100 MUIRFIELD RD
2016 WESTLAKE
JACKSON, NJ 08527                                  P‐0037069 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRELL, CATHLEEN L
115 PRIVATE ROAD 3814
SPRINGTOWN, TX 76082                               P‐0048357 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRELL, MATTILYN
3147 LEELAND
HOUSTON, TX 77003                                  P‐0055906 1/26/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRIAM, JOAN C
19809 SCOTTS FLAT ROAD
NEVADA CITY, CA 95959                              P‐0015368 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRIHEW‐WARREN, CHELSEA R
84 MASCOMA ST.
UNIT 1
LEBANON, NH 03766                                  P‐0011329 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRILL, ARTHUR L
122 S. ARIZONA AVE
#A
PRESCOTT, AZ 86303                                 P‐0056623    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2190 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 354 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MERRILL, DONNA
12929 EGYPT SHORES DRIVE
CREAL SPRINGS, IL 62922                             P‐0031449 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRILL, FAWN
225 KINLOCH CT
ROSEVILLE, CA 95678                                 P‐0031942 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRILL, IRENE
1117 BALDWIN ST.
SPC 32
SALINAS, CA 93906                                   P‐0013653 11/2/2017     TK Holdings Inc., et al.                        $90.00                                                                                       $90.00
MERRILL, JOAN L
4486 MESA LANE
CARPINTERIA, CA 93013                               P‐0020789 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRILL, JOAN L
4486 MESA LANE
CARPINTERIA, CA 93013                               P‐0020807 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRILL, MOLLY C
4 PENNDREW CT.
WILMINGTON, DE 19808                                P‐0010476 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRIMAN, DAVID
1853 MIDDLE STREET
SHARPSBURG, PA 15215                                P‐0020699 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRIMAN, RHONDA L
5705 STATE ROUTE 225
RAVENNA, OH 44266                                   P‐0054979 1/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRITT, CLINT B
216 STATION DRIVE
MORRISVILLE, NC 27560                               P‐0026158 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRITT, LAWRENCE A
3318 HIGHWAY 78
ABSAROKEE, MT 59001                                 P‐0028427 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRITT, WILLIAM L
7907 DAWSON CREEK DRIVE
LINCOLN, NE 68505                                   P‐0017713 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRITTS, KRISTINA
43 EAST DRIVE
GARDEN CITY, NY 11530                               P‐0019860 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRITTS, MERIS
43 EAST DRIVE
GARDEN CITY, NY 11530                               P‐0019648 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRITT‐SHARP, JOHN W
585 E.7TH ST
SAN JOSE, CA 95020                                  P‐0015963 11/5/2017     TK Holdings Inc., et al.                     $1,600.00                                                                                    $1,600.00
MERRYMAN, JENICA L
9287 HORIZON VISTA LN
LAS VEGAS, NV 89117                                 P‐0029031 11/17/2017    TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00
MERRYMAN, WILLIAM M
607 LENOX AVE
LAS CRUCES, NM 88005                                P‐0021247 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERRYMAN, WILLIAM M
607 LENOX AVE
LAS CRUCES, NM 88005                                P‐0021258 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERSCH, LORI A
16320 ROSEWOOD STREET
OMAHA, NE 68136                                     P‐0021712 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2191 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 355 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MERSHON, DEANN
225 MARSH CREEK DRIVE
GARNER, NC 27529                                    P‐0001345 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERSHON, LAURA A
4190 E. AGATE RD
SHELTON, WA 98584                                   P‐0055052 1/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERSHON, NATHANIEL
845 NW KENNEDY LANE
WHITE SALMON, WA 98672                              P‐0044366 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERTENS, RONALD G
619 N LOOMIS PO BOX 155
GARDEN PLAIN, KS 67050                              P‐0030735 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERTHIE, CHRISTIE
304 SANORA BLVD
SANFORD, FL 32773                                   P‐0005031 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERTHIE, CHRISTIE
304 SANORA BLVD
SANFORD, FL 32773                                   P‐0005187 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERTINS, WILLIAM A
160 DIANNE DRIVE
SAINT ROSE, LA 70087                                P‐0038171 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERTZ, CYNTHIA
935 RIDGETREE LN
ST LOUIS, MO 63131                                  P‐0049610 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERTZ, GARY S
63 DUNIPACE DR
BELLA VISTA, AR 72715                               P‐0029396 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERTZ, WALTER D
3481 BOLIVER RD
FORT VALLEY, VA 22652                               P‐0025934 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERVA, MIKE J
15 FOAL COURT
MARIETTA, PA 17547                                  P‐0016989 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERVYN, MELANIE
518 CAMERON AVE
PONTIAC, MI 48342                                     1281    11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MERWINE, ANNETTE
47 HARVEY DRIVE
PINE GROVE, PA 17963                                P‐0033352 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MERWINE, ANNETTE
47 HARVEY DRIVE
PINE GROVE, PA 17963                                P‐0035536 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESA, ALYSIA E
619 L ST.
BAKERSFIELD, CA 93304                               P‐0041447 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESCH, BARBARA A
81 HUNT RD
OAKHAM, MA 01068                                    P‐0026603 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESCH, FRANCISCO C
3017 NE 201ST PLACE
LAKE FOREST PARK, WA 98155                          P‐0035097 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESCO, EDWARD C
7365 NW 54TH STREET
LAUDERHILL, FL 33319                                P‐0001630 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2192 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 356 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MESERVEY, CHRISTOPHER R
3078 LIMEKILN PIKE
GLENSIDE, PA 19038                                  P‐0055466 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESHBERG, GARY J
7305 BELMOUNT RD.
ROWLETT, TX 75089                                   P‐0026538 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESHBESHER, CORINNE M
15576 CANYON RIDGE
EDEN PRAIRIE, MN 55347                              P‐0042858 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESHNA, JENNIFER A
90 NAUGUS AVENUE
MARBLEHEAD, MA 01945                                P‐0041510 12/17/2017    TK Holdings Inc., et al.                    $14,680.00                                                                                   $14,680.00
MESI, JOSEPH D
12 AMY DRIVE
SAYVILLE, NY 11782                                  P‐0013912 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESI, JOSEPH D
12 AMY DRIVE
SAYVILLE, NY 11782                                  P‐0026125 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESKE, CHAD S
119 WYLDEWOOD DR
APT 201
OSHKOSH, WI 54904                                   P‐0047825 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESKO, BRICE
1018 CONCORDIA
MEXICO, MO 65265                                    P‐0048666 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSANO, ADAM J
7232 BASKING RIDGE AVENUE
SAN JOSE, CA 95138                                  P‐0035365 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSER, CANDACE L
23805 ARLINGTON AVE #18
TORRANCE, CA 90501                                  P‐0014111 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSER, JAMES H
3180 E 200 S
KNOX, IN 46534                                      P‐0013765 11/2/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
MESSER, MARY G
435 DODGE ROAD
POB 994
GETZVILLE, NY 14068                                 P‐0032881 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSERSCHMIDT, ERIC H
5690 FRENCH AVE
SYKESVILLE, MD 21784                                P‐0040520 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSERSCHMIDT, ERIC H
5690 FRENCH AVE
SYKESVILLE, MD 21784                                P‐0040667 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSERSMITH, GIL L
176463 NORTH 2880 ROAD
DUNCAN, OK 73533                                    P‐0007399 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSIDORO, GERMAN E
2000 POMAR WAY
WALNUT CREEK, CA 94598                              P‐0050666 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSIER SR, MARK P
2560 SLEEPY HOLLOW DR
SHINGLE SPRINGS, CA 95682                           P‐0027690 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MESSINA, DOROTHY
22314 BUSTING ST.
BOCA RATON, FL 33428                                  3726    11/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                         Page 2193 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 357 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                      Amount                                                  Amount
MESSINA, FRANK E
13776 DEER CHASE PLACE
JACKSONVILLE, FL 32224                              P‐0002041 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MESSINA, LENA P
PO BOX 10399
NEW ORLEANS, LA 70181‐0399                          P‐0036001 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MESSINEO, NICHOLAS P
331 CLIFTON AVE
ARNOLD, MD 21012                                    P‐0018114 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MESSINEO, SALVATORE
PO BOX 130916
BIG BEAR LAKE, CA 92315                               2205    11/9/2017        TK Holdings Inc.                          $5,000.00                                                                                     $5,000.00
MESSINGER, IVAN L
5421 OXFORD CHASE WAY
ATLANTA, GA 30338                                   P‐0026188 11/15/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
MESSINGER, PHYLLIS K
353 N.W. 202ND ST.
SHORELINE, WA 98177                                 P‐0050441 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MESSINGER, RICHARD J
1538 ARLLINEAVE
ABINGTON, PA 19001                                  P‐0048615 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MESSINK, MICHELLE B
1736 N 207TH ST
ELKHORN, NE 68022                                   P‐0052175 12/27/2017    TK Holdings Inc., et al.                     $7,052.26                                                                                     $7,052.26
MESSNER, KURT M
W2743 FONDA LANE
BELLEVILLE, WI 53508                                P‐0009858 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MESSNER, THOMAS W
6329 KNOB HILL COURT
GRAND BLANC, MI 48439                                 2385    11/13/2017       TK Holdings Inc.                              $0.00              $0.00                                                                      $0.00
MESTDAGH, ANDREW L
7846 W. 99TH AVE.
BROOMFIELD, CO 80021                                P‐0023566 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MESTEMACHER, ALICE M
256 A GREEN MEADOW DR.
WATSONVILLE, CA 95076                               P‐0018865 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MESTROV, VINCE
1087 TILTON RD
SEBASTOPOL, CA 95472                                P‐0027069 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
METAL SYSTEMS OF MEXICO
GLOBAL AUTOMOTIVE SYSTEMS, LLC
ANN MARIE WALSH
1780 POND RUN
AUBURN HILLS, MI 48326                                5005    6/11/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
METCALF, SHERRIE L
108 CONIFER ROAD
INMAN, SC 29349                                     P‐0043451 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
METCALFE, THOMAS A
115 CAPTAINS CIRCLE
TIVERTON, RI 02878                                  P‐0032911 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
METCALFE, THOMAS E
3800 SW 34TH STREET, APT C22
GAINESVILLE, FL 32608                               P‐0004316 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
METCHEVA, IVELINA
2908 FLOYD AVE
RICHMOND, VA 23221                                    2953    11/17/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
                                                                                         Page 2194 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 358 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
METEIVER, TIMOTHY J
14255 GNATCATCHER TER
LAKEWOOD RANCH, FL 34202                            P‐0037104 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METELSKI, JOSEPH
P.O.BOX 373
BEDMINSTER, NJ 07921                                  4679    1/12/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
METELSKI, JOSEPH H
POBOX 373
BEDMINSTER, NJ 07921                                P‐0024774 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METELSKY, MARCIA
300 LIBERTY AVENUE APT 509
PITTSBURGH, PA 15222                                P‐0017025 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METHUEN, SHARON K
7006 SUMMIT WAY
WATCHUNG, NJ 07069                                  P‐0011576 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METOYER, JANINE
2230 LARK STREET
NEW ORLEANS, LA 70122                               P‐0049433 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METOYER, JANINE
2230 Lark Street
NEW ORLEANS, LA 70122‐4318                          P‐0049570 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METOYER, JANINE M
2230 LARK STREET
NEW ORLEANS, LA 70122                               P‐0049522 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METRON POWDERCOATING INC
2000 E WHEELER RD
MOSES LAKE, WA 98837                                  467     10/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
METROPOLITAN SERVICES CREDIT
CODY, JANNA M
14525 MORGAN AVE N
MARINE ON SAINT, MN 55047                           P‐0051899 12/27/2017    TK Holdings Inc., et al.                    $10,639.91                                                                                   $10,639.91
METROPOLITAN WATER DISTRICT
700 NORTH ALAMEDA STREET
LOS ANGELES, CA 90012                               P‐0052190 12/26/2017    TK Holdings Inc., et al.                     $3,782.35                                                                                    $3,782.35
METTELUS, JEAN
5024 21ST WAY E
BRADENTON                                           P‐0025806 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METTLER TOLEDO LLC
ATTN HEIDI COLE
1900 POLARIS PKWY
COLUMBUS, OH 43214                                     67      8/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
METZ, ALINA J
3129 NE 59TH TERRACE #3
KANSAS CITY, MO 64119                               P‐0011889 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METZ, CORA A
168 SPENCER STREET
MARION, OH 43302                                    P‐0001434 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METZ, HEIDI
9243 E RUSTY SPUR PLACE
SCOTTSDALE, AZ 85255                                P‐0011122 10/31/2017    TK Holdings Inc., et al.                     $6,400.00                                                                                    $6,400.00
METZGAR, STEPHANIE J
217 NETHERTON LANE
APT 101
CROSSVILLE, TN 38555                                P‐0011083 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2195 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                      Filed 04/27/21                  Page 359 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
METZGAR, TREVOR L
217 BUSHKILL STREET
PO BOX 146
STOCKERTOWN, PA                                    P‐0054462 1/12/2018            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METZGER, CARL F
NO ADDRESS PROVIDED
                                                   P‐0014998 11/4/2017            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METZGER, JILLIAN M
7 LAKEWOOD MANOR
EFFINGHAM, IL 62401                                P‐0039603 12/13/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METZGER, LESLIE A
54 HALL ST
CLIFTON, NJ 07014                                  P‐0009599 10/30/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METZNER, CLAUS S
19 HARBOR LANE
CUSHING, ME 04563                                    2200    11/9/2017               TK Holdings Inc.                           $303.50                                                                                       $303.50
METZO, VINCENT
87 ROSSMORE AVE
YONKERS, NY 10708                                  P‐0038033 12/9/2017            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
METZO, VINCENT
87 ROSSMORE AVE
YONKERS, NY 10708                                  P‐0038037 12/9/2017            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEUNIER CARLIN & CURFMAN LLC
ATTN: JOHN W. HARBIN, ESQ.
GREGORY J. CARLIN, ESQ.
LAWRENCE AARONSON, REGISTERED AGENT
999 PEACHTREE STREET NE, SUITE 1300
ATLANTA, GA 30309                                    3192    11/22/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
MEUNIER CARLIN & CURFMAN LLC
ATTN: JOHN W. HARBIN, ESQ.
GREGORY J. CARLIN, ESQ.
LAWRENCE AARONSON, REGISTERED AGENT
999 PEACHTREE STREET NE, SUITE 1300
ATLANTA, GA 30309                                    3408    11/27/2017       Takata Protection Systems Inc.                       $0.00                                                                                        $0.00
MEUNIER CARLIN & CURFMAN LLC
ATTN: JOHN W. HARBIN, ESQ.
GREGORY J. CARLIN, ESQ.
LAWRENCE AARONSON, REGISTERED AGENT
999 PEACHTREE STREET NE, SUITE 1300
ATLANTA, GA 30309                                    3452    11/27/2017               TK Finance, LLC                              $0.00                                                                                        $0.00
MEUNIER CARLIN & CURFMAN LLC
ATTN: JOHN W. HARBIN, ESQ.
999 PEACHTREE STREET, NE, SUITE 1300
ATLANTA, GA 30309                                    3480    11/27/2017               TK Mexico Inc.                               $0.00                                                                                        $0.00
MEUNIER CARLIN & CURFMAN LLC
ATTN: JOHN W. HARBIN, ESQ.
GREGORY J. CARLIN, ESQ.
LAWRENCE AARONSON, REGISTERED AGENT
999 PEACHTREE STREET NE, SUITE 1300
ATLANTA, GA 30309                                    3483    11/27/2017       Takata de Mexico, S.A. de C.V.                       $0.00                                                                                        $0.00
MEUNIER CARLIN & CURFMAN LLC
ATTN: JOHN W. HARBIN, ESQ.
GREGORY J. CARLIN, ESQ.
LAWRENCE AARONSON, REGISTERED AGENT
999 PEACHTREE STREET NE, SUITE 1300
ATLANTA, GA 30309                                    3485    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                        $0.00
                                                                                               Page 2196 of 3674
                                              Case 17-11375-BLS                 Doc 4434-1                      Filed 04/27/21                 Page 360 of 1837
                                                                                                   Claim Register
                                                                                            In re TK Holdings Inc., et al .
                                                                                                 Case No. 17‐11375

                                                                                                                          Current General                                         Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date                     Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                              Amount                                                  Amount
MEUNIER CARLIN & CURFMAN LLC
ATTN: JOHN W. HARBIN, ESQ.
GREGORY J. CARLIN, ESQ.
LAWRENCE AARONSON, REGISTERED AGENT
999 PEACHTREE STREET NE, SUITE 1300
ATLANTA, GA 30309                                    3496      11/27/2017                TK China, LLC                               $0.00                                                                                        $0.00
MEUNIER CARLIN & CURFMAN LLC
ATTN: JOHN W. HARBIN, ESQ.
GREGORY J. CARLIN, ESQ.
LAWRENCE AARONSON, REGISTERED AGENT
999 PEACHTREE STREET NE, SUITE 1300
ATLANTA, GA 30309                                    3505      11/27/2017              Takata Americas                               $0.00                                                                                        $0.00
MEUNIER CARLIN & CURFMAN LLC
ATTN: JOHN W. HARBIN, ESQ.
GREGORY J. CARLIN, ESQ.
LAWRENCE AARONSON, REGISTERED AGENT
999 PEACHTREE STREET NE, SUITE 1300
ATLANTA, GA 30309                                    3506      11/27/2017            Interiors in Flight Inc.                        $0.00                                                                                        $0.00
MEUNIER CARLIN & CURFMAN LLC
ATTN: JOHN W. HARBIN, ESQ.
GREGORY J. CARLIN, ESQ.
LAWRENCE AARONSON, REGISTERED AGENT
999 PEACHTREE STREET NE, SUITE 1300
ATLANTA, GA 30309                                    3513      11/27/2017   TK Holdings de Mexico S. de R.L. de C.V.                 $0.00                                                                                        $0.00
MEUNIER CARLIN & CURFMAN LLC
ATTN: JOHN W. HARBIN, ESQ.
GREGORY J. CARLIN, ESQ.
LAWRENCE AARONSON, REGISTERED AGENT
999 PEACHTREE STREET NE, SUITE 1300
ATLANTA, GA 30309                                    3514      11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
MEUNIER CARLIN & CURFMAN LLC
ATTN: JOHN W. HARBIN, ESQ.
GREGORY J. CARLIN, ESQ.
LAWRENCE AARONSON, REGISTERED AGENT
999 PEACHTREE STREET NE, SUITE 1300
ATLANTA, GA 30309                                    3527      11/27/2017               TK Mexico LLC                                $0.00                                                                                        $0.00
MEURER, COREY
5250 HERITAGE LANE SW
ROCHESTER, MN 55902                                P‐0013221 11/2/2017              TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEVERDEN, HEATHER R
801 RIVERSIDE DRIVE
TARPON SPRINGS, FL 34689                           P‐0057824    4/8/2018            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEWBOURN, MICHAEL T
1141BAKER BRITT ROAD
THOMASTON, GA 30286                                P‐0003554 10/24/2017             TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEWBOURN, MICHAEL T
1141 BAKER BRITT ROAD
THOMASTON, GA 30286                                P‐0003565 10/24/2017             TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEWBOURN, MICHAEL T
1141 BAKER BRITT ROAD
THOMASTON, GA 30286                                P‐0003576 10/24/2017             TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEXICOTTE, LINDA
16765 RIVERSIDE STREET
LIVONIA, MI 48154                                  P‐0024219 11/13/2017             TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                                  Page 2197 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 361 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MEXICOTTE, LINDA M
16765 RIVERSIDE STREET
LIVONIA, MI 48154                                    P‐0024091 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEXICOTTE, LINDA MARIE K
16765 RIVERSIDE STREET
LIVONIA, MI 48154                                    P‐0024227 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYE, TRACIE R
217 LIME ST
OMAK, WA 98841                                       P‐0023469 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER , NEIL N
212 TURLOCK DR
BIG BEAR CITY, CA 92314                              P‐0032859 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, ANDREW H
259 OAK ROAD
SANTA BARBARA, CA 93108                              P‐0034757 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, BARRY P
189 AMSTERDAM PL
MADISON, AL 35758                                    P‐0009303 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, BETH A
633 CULPEPPER DR
REYNOLDSBURG                                         P‐0054145   1/8/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, BRIAN
2125 RACINE
CHICAGI, IL 60614                                    P‐0026350 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, CATHERINE
1435 S MONTEREY AVE
VILLA PARK, IL 60181                                 P‐0051813 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, CHADWICK M
5668 MORRIS HUNT DRIVE
FORT MILL, SC 29708                                  P‐0054203   1/8/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, CHRISTOPHER J
5937 WERK RD
CINCINNATI                                           P‐0004169 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, COLLEEN E
14290 BLACKBURN ST
LIVONIA, MI 48154                                    P‐0049966 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, DANIEL E
36 WISHING WELL LANE
REXFORD, NY 12148                                    P‐0016661 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, DAWN A
3304 COURTNEY ROAD
PORTSMOUTH, VA 23703                                 P‐0045137 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, DEBBIE K
6697 E. HACIENDA LA NORIA LAN
GOLD CANYON, AZ 85118                                P‐0006971 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, DEBORAH A
101 PINE RIDGE TRAIL
MADISON, WI 53717                                    P‐0009423 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, EDWARD J
2856 HUCKLEBERRY HILL
FORT MILL, SC 29715                                  P‐0041084 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, FREDRIC D
308E SOMMER OAK DR.
ENTERPRISE, AL 36330                                 P‐0050610 12/27/2017    TK Holdings Inc., et al.                    $38,000.00                                                                                   $38,000.00



                                                                                          Page 2198 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 362 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MEYER, JENNIFER
13 ST. MARTHA CT.
FLORISSANT, MO 63031                                 4874     3/4/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MEYER, JOHN
1435 S MONTEREY AVE
VILLA PARK, IL 60181                               P‐0051814 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, JUDITH L
1327 CORBETT ROAD #101
DETROIT LAKES, MN 56501                            P‐0051342 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, KAREN
25161 JUTLAND DRIVE
HEMET, CA 92544                                    P‐0046621 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, LYNN S
54 PLEASANTVIEW STREET
LUDLOW, MA 01056                                   P‐0006164 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, MARY J
W9121 MOONSHINE HILL RD
CRIVITZ, WI 54114                                  P‐0041454 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, NEIL N
212 TURLOCK DR
BIG BEAR CITY, CA 92314                            P‐0032858 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, STEVE C
12732 COREY RD
CARLYLE, IL 62231                                  P‐0054684 1/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYER, TEUNA J
322 BROOKMONT DR.
MYRTLE BEACH, SC 29588                               295     10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MEYER, THOMAS R
2520 MARIMONT DRIVE
DAYTON, OH 45410                                   P‐0041761 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYERS, DONALD J
2510 SPARGER RD
DURHAM, NC 27705                                     4808     2/6/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MEYERS, EARL W
1668 CONTINENTAL DR,
FORT WORTH, TX 76131                               P‐0045440 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYERS, ROBIN B
4572 MCCULLAH DRIVE
PITTSBORO, IN 46167                                P‐0030347 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYERSON, ALVIN
1601 SHENANDOAH ST.
LOS ANGELES, CA 90035                              P‐0028374 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYERSON, ALVIN
1601 SHENANDOAH ST.
LOS ANGELES, CA 90035                              P‐0056291 1/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYERSON, DANIEL
7505 RIVER ROAD‐APT 11E
NEWPORT NEWS, VA 23607                             P‐0008561 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEYNCKE, CHERYLE K
127 KENTUCKY AV
TIPTON, IN 46072                                   P‐0022062 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEZA, DAVID M
416 ROSEMONT STREET
CALEXICO, CA 92231‐2420                            P‐0053161 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2199 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 363 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MEZA, ELSA L
1131 S LOMBARD AVE.
OAK PARK, IL 60304                                 P‐0043958 12/19/2017      TK Holdings Inc., et al.                    $37,500.00                                                                                   $37,500.00
MEZA, HARVEY H
2618 MISSOURI AVENUE
SOUTH GATE, CA 90280                               P‐0054458 1/12/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEZA, STEVE
9190 HIGHLAND AVE
ALTA LOMA, CA 91701                                P‐0032625 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEZA, TERESA G
3815 MAIN
LAREDO, TX 78041                                   P‐0029401 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEZEI, NICHOLAS
13673 COOK STREET
THORNTON, CO 80602                                 P‐0048657 12/26/2017      TK Holdings Inc., et al.                   $265,000.00                                                                                  $265,000.00
MEZHINSKY, VICTOR
740 N. DRIFTWOOD AVE
BREA, CA 92821                                     P‐0040822 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MEZZETTA, RON J
1201 E. MACARTHUR STREET
SONOMA, CA 95476                                   P‐0057627    3/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIAO, LINGYUN
2843 STERNE PLACE
FREMONT, CA 94555                                  P‐0056708    2/6/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MICCO‐MODULAR INDUSTRIAL COMPONENTS CO.
25831 COMMERCE DRIVE
MADISON HEIGHTS, MI 48071                            434       10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MICEK, PATRICIA G
48 BON AIR AVE
NEW ROCHELLE, NY 10804                             P‐0029961 11/21/2017      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
MICEK, PATRICIA G
48 BON AIR AVE
NEW ROCHELLE, NY 10804                             P‐0029965 11/21/2017      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
MICEK, PATRICIA G
48 BON AIR AVE
NEW ROCHELLE, NY 10804                             P‐0030533 11/22/2017      TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
MICEK, PATRICIA G
48 BON AIR AVE
NEW ROCHELLE, NY 10804                             P‐0030609 11/22/2017      TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
MICELI, ANTHONY
408 FALETTI CIRCLE
RIVER VALE, NJ 07675                               P‐0008800 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICELI, CARRIE
CARRIE MICELI
11423 N COLUMBINE DRIVE
DUNLAP, IL 61525                                   P‐0003907 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICELI, RENEE C
3219 POTTERTON DRIVE
FALLS CHURCH, VA 22044                             P‐0035974 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICELI, VLADA
15 NEW CHARDON
LAGUNA NIGUEL, CA 92677                            P‐0020151 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICELI, WILLIAM
2320 PARK PLACE
EVANSTON, IL 60201                                 P‐0049332 12/27/2017      TK Holdings Inc., et al.                      $250.00                                                                                       $250.00


                                                                                          Page 2200 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 364 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MICHAEL HANSEN
HANSEN, MICHAEL F
5183 F. RD
BARK RIVER, MI 49807                                P‐0027017 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICHAEL L TRIBBLE
TRIBBLE, MICHAEL L
715 PORTER ED 101
NASHVILLE, TN 37206                                 P‐0010932 10/31/2017    TK Holdings Inc., et al.                     $4,500.00                                                                                     $4,500.00
MICHAEL RAFFERTY CPC LLC
RAFFERTY, MICHAEL S
2748 EDGEHILL DR
BOUNTIFUL, UT 84010                                 P‐0038250 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICHAEL, CRAIG
4412 SNOWY OWL CIRCLE
NORMAN, OK 73072                                    P‐0028069 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICHAEL, DANIEL P
72 WEBBER PL
GROSSE POINTE, MI 48236                             P‐0018463 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICHAEL, EDWARD L
223 BARBERRY RD
HIGHLAND PARK, IL 60035                             P‐0029701 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICHAEL, ELIZABETH F
1451 APPLEWOOD WAY
TALLAHASSEE, FL 32312                               P‐0020628 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICHAEL, JAMI A
PO BOX 221
OTTAWA, KS 66067                                    P‐0036743 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICHAEL, JODIE R
22042 NE BRAMBLE WAY
FAIRVIEW, OR 97024                                  P‐0022514 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICHAEL, LISA P
8014 FRESCA STREET
JACKSONVILLE, FL 32217                              P‐0001586 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICHAEL, LISA P
8014 FRESCA STREET
JACKSONVILLE, FL 32217                              P‐0023955 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICHAEL, THOMAS WILLIAM
2868 NW CROSSING DR.
APT. 102
BEND, OR 97703                                        1683    11/7/2017        TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
MICHAEL, TIMOTHY M
510 TEAL RD N
MARTINSBURG, WV 25405                               P‐0042038 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICHAEL‐BURKS, AUDREY
631 TYNEBRAE DR
FRANKLIN, TN 37064                                  P‐0013170 11/2/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                    $15,000.00
MICHAELIS, DANA
626 WOODS DR
ARGYLE, TX 76226                                    P‐0004322 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICHAELS , DIANA J
196 LONG VUE ACRES RD
WHEELING, WV 26003                                  P‐0032178 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICHAELS , DIANA J
196 LONG VUE ACRES RD
WHEELING, WV 26003                                  P‐0032201 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                         Page 2201 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 365 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MICHAELS JR, KENNETH A
53 W JACKSON BLVD, SUITE 1115
CHICAGO, IL 60604                                    P‐0050756 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELS JR, KENNETH A
53 W JACKSON BLVD, SUITE 1115
CHICAGO, IL 60604                                    P‐0050784 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELS, GARY D
11922 COLDSTREAM DRIVE
POTOMAC, MD 20854                                    P‐0053299 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELS, GARY D
11922 COLDSTREAM DRIVE
POTOMAC, MD 20854                                    P‐0053313 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELS, GARY D
11922 COLDSTREAM DRIVE
POTOMAC, MD 20854                                    P‐0053314 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELS, MARTHA
4753 FLOWER STREET
WHEAT RIDGE, CO 80033                                P‐0016674 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELS, ROSE A.
507 LIGONIER PIKES
JOHNSTOWN, PA 15905                                    2158    11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MICHAELS, TIMOTHY
120 YANKEE LANE
DALTON, PA 18414                                     P‐0014497 11/3/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MICHAELS, VIKI L
7229 HEATHER GLEN DRIVE
MADISON, WI 53719                                    P‐0037382 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELS324, STEPHANIE M
1205 S MEADOWS PKWY
# E1034
RENO, NV 89521‐3915                                  P‐0042541 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAELSON, DAVID
2166 8TH STREET WEST
DICKINSON, ND 58601                                  P‐0021128 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHALAK, DANIEL
106 VISTA AVE
GLEN BURNIE, MD 21061                                P‐0019205 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHALEC, CAROL A
870 OLD KENSICO ROAD
THORNWOOD, NY 10594                                  P‐0006187 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHALEK, JANET C
10541 SHARON LANE
MOKENA, IL 60448                                       4718    1/17/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MICHALS, DENNIS A
17248 ARROWHEAD DR.
LOCKPORT, IL 60441                                   P‐0048406 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHALSKI, KATHLEEN M
4102 ROSLYN RD.
DOWNERS GROVE, IL 60515                              P‐0040936 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAUD, BRUCE J
15108 WILLOWDALE RD
TAMPA, FL 33625                                      P‐0003452 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAUD, EVELYN R
4016 ABERDEEN DRIVE
CHAMPAIGN, IL 61822                                  P‐0004430 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2202 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 366 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
MICHAUD, ROBERT A
2001 BELLEVUE RD
HALIFAX, VA 24558                                 P‐0048620 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHAUD, ROBERT A
2001 BELLEVUE RD
HALIFAX, VA 24558                                 P‐0048648 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHEL, DAVID J
W7550 COUNTY ROAD F
ANTIGO, WI 54409                                  P‐0033921 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHEL, DAVID J
W7550 COUNTY ROAD F
ANTIGO, WI 54409                                  P‐0033923 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHEL, DAVID J
W7550 COUNTY ROAD F
ANTIGO, WI 54409                                  P‐0033924 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHEL, FRANTY
2870 BLAIRSTONE CT
TALLAHASSEE, FL 32301                             P‐0018091 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHEL, JAVIER
14462 SW 10 STREET
MIAMI, FL                                         P‐0006900 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHEL, MARY S
80390 TORREON WAY
LA QUINTA, CA 92253                               P‐0037331 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHEL, MARY S
80390 TORRREON WAY
LA QUINTA, CA 92253                               P‐0037348 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHEL, MARY S
80390 TORREON WAY
LA QUINTA, CA 92253                               P‐0037350 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHEL, TERRI J
3591 OLD HIGHWAY 20
TUSCUMBIA, AL 35674                               P‐0048594 12/26/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
MICHELE AND MALCOLM MCBEE
1816 ROBERTS AVE.
GULFPORT, MS 39501                                  1532    11/6/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
MICHELENA, JUAN A
13820 DOUBLETREE TRAIL
WELLINGTON, FL 33414                              P‐0035260 12/3/2017     TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
MICHELI, JACQUELINE
31524 MARCHESTER DRIVE
WESLEY CHAPEL, FL 33543                           P‐0009350 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHELLE, KRISTINA
9328 ELK GROVE BLVD.
SUITE 105‐126
ELK GROVE, CA 95624                               P‐0024385 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHELOW, HUGH H
13222 S 39 STREET
PHOENIX, AZ 85044                                 P‐0016467 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHELS, ROSEMARY E
313 W CAMERON STREET
HANFORD, CA 93230                                 P‐0051984 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHELSON, STEVEN M
47 GRANVILLE WAY
EXTON, PA 19341                                   P‐0010303 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 2203 of 3674
                                                    Case 17-11375-BLS              Doc 4434-1                  Filed 04/27/21                  Page 367 of 1837
                                                                                                   Claim Register
                                                                                            In re TK Holdings Inc., et al .
                                                                                                 Case No. 17‐11375

                                                                                                                          Current General                                         Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                              Amount                                                  Amount
MICHETTI, LOUIS E
4515 OLD MOULTON RD
DECATUR, AL 35603                                           P‐0002386 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHETTI, MARY A
4515 OLD MOULTON RD
DECATUR, AL 35603                                           P‐0002480 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHIGAN ATTORNEY GENERAL BILL SCHUETTE, ON BEHALF OF THE
PEOPLE OF THE STATE OF MICHIGAN
CORPORATE OVERSIGHT DIVISION
PO BOX 30755
LANSING, MI 48909                                             4166    12/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MICHIGAN BELL TELEPHONE COMPANY
C/O AT&T SERVICES, INC
KAREN CAVAGNARO, ESQ.
ONE AT&T WAY, SUITE 3A104
BEDMINSTER, NJ 07921                                          2979    11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MICHIGAN DEPARTMENT OF ENVIRONMENTAL QUALITY
ENRA DIVISION
MEGEN E. MILLER (P78901), ASST ATTORNEY GENERAL
P.O. BOX 30755
LANSING, MI 48909                                             4156    12/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MICHIGAN DEPARTMENT OF TREASURY
3030 W. GRAND BLVD ‐ CADILLAC PLACE
STE 10‐200
DETROIT, MI 48202                                             4960    4/24/2018        TK Holdings Inc.                         $26,670.00              $0.00                                                                $26,670.00
MICHISHIMA, LYNN
1245 KUALA ST STE 107
PEARL CITY, HI 96782                                        P‐0017707 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHNEVICH, CORENA
8471 OLD OAK ROAD
WINDSOR, CA 95492                                             1520    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MICHNO, MARY
176 FOUR SEASONS
LAKE ORION, MI 48360                                        P‐0024617 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICHONSKI, LYNELL H
540 OVERLAND ROAD
VIRGINIA BEACH, VA 23462                                    P‐0015013 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICK, JULIE K
2335 SE LEWELLYN AVE
TROUTDALE, OR 97060                                         P‐0031801 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICKELOPOULOS, RUTH D
4920 LARK ELLEN AVE.
COVINA, CA 91722                                            P‐0038786 12/11/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
MICKENS, SONIA M
105 S. MAGNOLIA ST
SUMTER, SC 29150                                            P‐0001357 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICKENS, SONIA M
105 S. MAGNOLIA ST
SUMTER, SC 29150                                            P‐0054895 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICKENS, SONIA M
105 S. MAGNOLIA ST
SUMTER, SC 29150                                            P‐0054896 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MICKENS, SONIA M
105 S. MAGNOLIA ST
SUMTER, SC 29150                                            P‐0054898 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                                 Page 2204 of 3674
                                                   Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 368 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address            Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                            Amount                                                  Amount
MICKENS, SONIA M
105 S. MAGNOLIA ST
SUMTER, SC 29150                                        P‐0054900 1/16/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICKENS, SONIA M
105 S. MAGNOLIA
SUMTER, SC 29150                                        P‐0054909 1/16/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICKLE, DENNIS
7005 NORMANDY WAY
INDIANAPOLIS, IN 46278                                  P‐0030279 11/22/2017      TK Holdings Inc., et al.                     $7,000.00                                                                                     $7,000.00
MICKLE, JOANNA S
3037 OLD BRIDGEPORT WAY
SAN DIEGO, CA 92111                                     P‐0021822 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICKLE, KIMBERLY T
2607 SUMMER CREEK DR
PEARLAND, TX 77584                                      P‐0030230 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICKO, RICHARD E
1926 RYCROFT DRIVE
SPRING, TX 77386‐1650                                   P‐0014277 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICO INDUSTRIES, INC.
2929 32ND STREET S.E.
KENTWOOD, MI 49512                                        4982       6/5/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
MICRO JET NETWORK, INC.
KANTIS, DEAN A
890 SW 56TH AVENUE
PLANTATION, FL 33317                                    P‐0003081 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICRO JET NETWORK, INC.
KANTIS, DEAN A
890 SW 5TH AVENUE
PLANTATION, FL 33317                                    P‐0003087 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MICROSOFT CORPORATION AND MICROSOFT LICENSING GP, ITS
SUBSIDIARY
FOX ROTHSCHILD LLP
C/O JOSEPH E. SHICKICH, JR.
1001 4TH AVE. SUITE 4500
SEATTLE, WA 98154                                         3120      11/21/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MICROSTRATEGY SERVICE CORPORATION
1850 TOWERS CRESCENT PLAZA
TYSONS CORNER, VA 22182                                   3105      11/21/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MICROSYS TECHNOLOGIES INC
3710 NASHUA DRIVE UNIT 1
MISSISSAUGA, ON L4V 1M5
CANADA                                                    2941      11/17/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MID GA LEASE AND SALES
SMITH, SUMMER
1317 SELLS RD
MILNER, GA 30257                                        P‐0005921 10/26/2017      TK Holdings Inc., et al.                     $7,500.00                                                                                     $7,500.00
MID‐CENTURY INSURANCE COMPANY
P.O. BOX 268994
OKLAHOMA CITY, OK 73126                                 P‐0056436    2/2/2018     TK Holdings Inc., et al.                     $4,473.00                                                                                     $4,473.00
MIDDENDORF, BARBARA
134 CARLYLE EAST
BELLEVILLE, IL 62221                                    P‐0041814 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIDDENDORF, BARBARA
134 CARLYLE EAST
BELLEVILLE, IL 62221                                    P‐0041892 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                               Page 2205 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 369 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MIDDLECAMP, DAVID E
1 CIRCLE WEST
EDINA, MN 55436                                    P‐0045979 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDLECAMP, DAVID E
1 CIRCLE WEST
EDINA, MN 55436                                    P‐0045985 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDLETON, CHERRY L
1138 NORTH 19TH ST.
SPRINGFIELD, IL 62702                              P‐0044210 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDLETON, CHERYL A
225 RIDGE ROAD
APT 4
NORTH ARLINGTON, NJ 07031                          P‐0017184 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDLETON, CRYSTAL R
5857 AMITY SPRINGS DR
CHARLOTTE, NC 28212                                P‐0003374 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDLETON, DARRYL T
259 VERMILLION DRIVE
COLUMBIA, SC 29209                                 P‐0006133 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDLETON, DARRYL T
259 VERMILLION DRIVE
COLUMBIA, SC 29209                                 P‐0006137 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDLETON, GINA L
22120 SCOTT DR
RICHTON PARK, IL 60471                             P‐0008071 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDLETON, JACKIE E
291 MANNOR ROAD
FRANKLIN, PA 16323                                 P‐0054564 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDLETON, LAURA J
537 8TH ST
WATERVLIET, NY 12189                               P‐0027885 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDDLETON, TRACY L
9814 S CHYLENE DRIVE
SANDY, UT 84092                                    P‐0013305 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIDGLEY, JOHN A
2608 GRACELAND AVE
SAN CARLOS, CA 94070                               P‐0043190 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044627 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044635 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044641 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044651 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044657 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044659 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2206 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 370 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044662 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044799 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044804 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MID‐KANSAS ELECTRIC COMPANY
P.O. DRAWER 1110
GREAT BEND, KS 67530                               P‐0044810 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIDORI AUTO LEATHER NORTH AMERICA
KENICHIRO IWAO
MUNEO OSHIMA
25893 MEADOWBROOK RD.
NOVI, MI 48375                                       2217    11/9/2017        TK Holdings Inc.                                                                                        $0.00                               $0.00
MIDWAY AUTO PARTS LLC
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                    P‐0048391 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIDWEST VENTURE ‐ GROUP INC
NELSON, GREGORY F
2504 BRENTRIDGE CIRCLE
SIOUX FALLS, SD 57108                              P‐0042210 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIDWESTERN WHEELS, INC.
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                 P‐0048330 12/26/2017    TK Holdings Inc., et al.                  $1,971,066.10                                                                                $1,971,066.10
MIDZENSKI, MALINDA A
2726 ALDEN ROAD
PARKVILLE, MD 21234                                P‐0019081 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIEHLS, GREGORY G
1597 KINGSMERE CIRCLE
ROCHESTER HILLS, MI 48309                          P‐0040689 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIELKE, MATTHEW
7055 CHARMANT DR. #50
SAN DIEGO, CA 92122                                P‐0040275 12/14/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
MIESCH, GARY D
15397 LINCOLN LAKE AVE. NE
GOWEN, MI 49326                                    P‐0025610 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIESIONCZEK, EDWARD F
1109 SIGNATURE DR
SUN CITY CENTER, FL 33573‐4413                     P‐0053178 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIFSUD, THOMAS J
4632 SWENSON RD
CLAYTON, WA 99110                                  P‐0032802 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIGA, DAVID
21621 REFLECTION LN
BOCA RATON, FL 33428                               P‐0000293 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIGALA, STEVEN A
733 WINGED ELM
ELGIN, IL 60124                                    P‐0048846 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIGALSKA, PAULINA M
114 ROBERTS LN. #301
ALEXANDRIA, VA 22314                               P‐0008046 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                        Page 2207 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 371 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MIGALTI, LINDA J
PO BOX 541
LITCHFIELD, CT 06759                               P‐0031142 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIGALTI, LINDA J
PO BOX 541
LITCHFIELD, CT 06759                               P‐0031154 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIGDAL, ROBERT C
PO BOX 34
ADAMS CENTER, NY 13606                             P‐0017213 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIGHTY, NARDIANN K
5710 KEYS WAY
LITHONIA, GA 30058                                 P‐0028528 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIGLINO, JUDITH L
146‐06 20 AVENUE
WHITESTONE, NY 11357                               P‐0040583 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIGLIORE, JOHN M
610 HERTEL AVE
BUFFALO, NY 14207                                  P‐0021987 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIGNANELLI, JESSICA L
11 WEST SHAWNEE TRAIL
WHARTON, NJ 07885                                  P‐0007160 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIGNANELLI, MATTHEW D
11 WEST SHAWNEE TRAIL
WHARTON, NJ 07885                                  P‐0007165 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIGRA, MARY M
123 MAROY DRIVE
SOUTH AMHERST, OH 44001                            P‐0011433 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHALIC, JEFFREY P
49 CONIFER PARK LANE NE
ATLANTA, GA 30342                                  P‐0038992 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHALIC, JEFFREY P
49 CONIFER PARK LANE NE
ATLANTA, GA 30342                                  P‐0044539 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHALIC, JEFFREY P
49 CONIFER PARK LANE NE
ATLANTA, GA 30342                                  P‐0044622 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHALIK, ANDY P
9912 PACK SADDLE TRAIL
FORT WORTH, TX 76108                               P‐0029112 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHELICH, CARMEN
24 MISTY POND DRIVE
FRISCO, TX 75034                                   P‐0054283    1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHELICH, CARMEN
24 MISTY POND DRIVE
FRISCO, TX 75034                                   P‐0054284    1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHELICH, CARMEN
24 MISTY POND DRIVE
FRISCO, TX 75034                                   P‐0054285    1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIHELICH, CARMEN
24 MISTY POND DRIVE
FRISCO, TX 75034                                   P‐0054287    1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIH‐NGHA, NEYNSIA MEGAN
8641 WANDERING CREEK WAY
CHARLOTTE, NC 28227                                  898       10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                          Page 2208 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 372 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MIHOK, CHRIS
28 SUNSET HILL DR
BRANFOTRD, CT 06405                                P‐0004549 10/25/2017    TK Holdings Inc., et al.                      $275.65                                                                                       $275.65
MIHOK, PETER J
4401 LEBANON RD
EFLAND, NC 27243                                   P‐0004349 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIJAL, PHILIP D
NO ADDRESS PROVIDED
                                                   P‐0006740 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKA, JAROSLAV
1320 10TH ST NW
WASHINGTON, DC 20001                               P‐0039551 12/12/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MIKA, MARGE A
9187 N VALLEY FARM LN
HAYWARD, WI 54843                                  P‐0044503 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKALAUSKAS, CARL
101 CLOVERDALE DR
EVANS CITY, PA 16033                               P‐0007693 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKASHUS, NANCY A
14918 S. HAWTHORN CIR
PLAINFIELD, IL 60544                               P‐0043045 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH AUTOMOTIVE‐H, INC.
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0050944 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH AUTOMOTIVE‐H, INC.
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058293 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH AUTOMOTIVE‐N INC.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052115 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH AUTOMOTIVE‐N, INC.
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058291 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH AUTOPLEX DODGE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051686 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH AUTOPLEX DODGE, IN
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058294 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH AUTOPLEX‐GERMAN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051540 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIKE SMITH AUTOPLEX‐GERMAN IM
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058286 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                        Page 2209 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 373 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MIKE SMITH IMPORTS, INC. D/B/
HILL, WARD & HENDERSON, P.A
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052117 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKE SMITH IMPORTS, INC. D/B/
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058274 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKEL, ROBERT W
223 HIGHLAND WOODS
BOERNE, TX 78006                                    P‐0050475 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKELS, JEFFREY A
38 KINGFISHER CIRCLE
LAFAYETTE, IN 47909                                 P‐0019999 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKESKA, PATRICIA S
622 KIRKHAM LANE
LEAGUE CITY, TX 77573                               P‐0004742 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKESKA, PATRICIA S
622 KIRKHAM LN
LEAGUE CITY, TX 77573                               P‐0033366 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKHAIL, STEVE
157 SEMINOLE LAKES DRIVE
ROYAL PALM BEACH, FL 33411                          P‐0000337 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKITA, FAITH
660 N BALLANTYNE LN
EAGLE, ID 83616                                     P‐0038433 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKKELSEN, SHERALENE E
27495 2ND PL
JUNCTION CITY, OR 97448                             P‐0025136 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKKOLA, CHARLES A
P.O. BOX 1141
OCEAN PARK, WA 98640                                P‐0022460 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKL, JIRI
W181N6045 JACKSON DRIVE
MENOMONEE FALLS, WI 53051                           P‐0015435 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKLOS, PAULINE
23 E OAKLAND AVENUE
APT. 1‐E
DOYLESTOWN, PA 18901                                  793     10/28/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
MIKLOS, PAULINE
23 E OAKLAND AVENUE
APT 1‐E
DOYLESTOWN, PA 18901                                P‐0007733 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKOWSKI, FRANK
20 SALEM RIDGE ROAD
CARMEL, NY 10512                                    P‐0034677 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKSA, MICHAEL
221 PALAMAR DRIVE
FAIRFIELD, CT 06825                                 P‐0048479 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKULEC, DONALD A
1114 MAPLEGROVE CT
BRIGHTON, MI 48116‐6771                             P‐0043458 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIKULIN, NANCY
7017 STONE INLET DRIVE
FORT BELVOIR, VA 22060                              P‐0052191 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00


                                                                                         Page 2210 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 374 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MIL, IWONA M
1519 SW 40TH TER
CAPE CORAL, FL 33914‐5667                              4310    12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILAM, GREGORY B
409 MOUNTAIN CREEK TRL
BOERNE, TX 78006                                     P‐0014646 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILANI, SHAHNAZ
1000 EATON DRIVE
MCLEAN, VA 22102                                       2065    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILANO, BARBARA
PO BOX 380492
MURDOCK, FL 33938                                    P‐0002783 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILAUSKAS, JOSEPH A
2527 SOPHIA CHASE DRIVE
MARRIOTTSVILLE, MD 21104                             P‐0009238 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILAZZO, PAUL E
9880 SHERIDAN ST
206
PEMBROKE PINES, FL 33024                             P‐0003270 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILAZZO, VIRGINIA C
53 WOOLFORD AVENUE
FRANKLINVILLE, NJ 08322                              P‐0029797 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILBRATH, STEPHEN D
2740 ROXBURGH DRIVE
ROSWELL, GA 30076                                    P‐0011661 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILBURN, KARI M
12115 S 213TH AVE
GRETNA, NE 68028                                     P‐0019005 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILCHMAN, MARC S
807 PARK LAKE ST
ORLANDO, FL 32803                                    P‐0000060 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILDEN II, JOHN J
3034 WERNER RD
NAZARETH, PA 18064                                   P‐0016309 11/5/2017     TK Holdings Inc., et al.                      $134.07                                                                                       $134.07
MILDOR, CARLINE
1468 ASHBY DRIVE
LEWISVILLE, TX 75067                                 P‐0009812 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILDOR, YOLETTE
1468 ASHBY DRIVE
LEWISVILLE, TX 75067                                 P‐0018791 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILERIS, JOHN
347 GROVE ST
RANDOLPH, MA 02368                                   P‐0017887 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILES, ALEXANDER C
3434 PINETREE TERRACE
FALLS CHURCH, VA 22041                               P‐0030097 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILES, AUJOR L
PO BOX 192105
BOSTON, MA 02119                                     P‐0007964 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILES, BRYCE L
2024 KNOLL CREST DR
ARLINGTON, TX 76014                                  P‐0055782 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILES, CHRISTOPHER B
960 BLUEBELL CIRCLE
JOLIET, IL 60431                                     P‐0027003 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2211 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 375 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
MILES, CYNTHIA D
7061 STATE HIGHWAY 21 S
HAYNEVILLE, AL 36040                                 P‐0004758 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILES, DAWN M
5998 OTTERBEIN ITHACA RD
ARCANUM, OH 45304‐9407                               P‐0022377 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILES, FREDA D
5266 STEWARTS FERRY PIKE
MT. JULIET, TN 37122                                 P‐0039385 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILES, HYLEJHNEA K
6301 STONEWOOD DR
1122
PLANO, RX 75024                                      P‐0004205 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILES, JEFFREY W
13675 BECKWITH DR NE
LOWELL, MI 49331                                     P‐0021459 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILES, JESSICA A
4940 N 22ND ST
MILWAUKEE, WI 53209                                  P‐0042499 12/19/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
MILES, KEITH A
3007 SHETLAND DR.
RAWLINS, WY 82301                                    P‐0015555 11/4/2017     TK Holdings Inc., et al.                      $633.91                                                                                        $633.91
MILES, MILFORD B
4430 ELLEN WAY
UNION CITY, CA 94587                                 P‐0048564 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILES, PAMELA C
50 OAKLAND DRIVE WEST
RIVERHEAD, NY 11901                                  P‐0007404 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILES, RITA V
6407 KNOLLBROOK DRIVE
HYATTSVILLE, MD 20783‐5015                           P‐0056229 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILES, ROBERT R
61 SUMMIT RD
MEDFORD, MA 02155                                    P‐0010649 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILES, TIMOTHY
618 CENTER AVENUE
APT C
BURLINGTON, NC 27215                                   539     10/23/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
MILES, ZACHARY D
1618 BRANDON DR.
HEBRON, KY 41048                                     P‐0049078 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILETICH, DEREK M
1837 KALAKAUA AAVE
1802
HONOLULU, HI 96815                                   P‐0043826 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILEWSKA, MALGORZATA
827 22ND STREET
SAN DIEGO, CA 92102                                  P‐0052322 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILEWSKI, MICHAEL D
PO BOX 44
DUNHAM, NY 12422                                     P‐0032402 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILEWSKY, SCOTT
220 DOHERTY RD
BRIGHTON, MI 48116                                     1926    11/6/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00



                                                                                          Page 2212 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 376 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MILEY, ANTHONY D
35425 WILL ALLEN ROAD
DENHAM SORINGS, LA 70706                            P‐0032760 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILEY, BRIAN A
5563 PRIVATE ROAD 8072
WEST PLAINS, MO 65775                               P‐0054169   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILEY, CARY B
8047 HIGHWAY 43 NORTH
POPLARVILLE, MS 39470                               P‐0028429 11/18/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MILEY, EDNA M
8047 HIGHWAY 43 NORTH
POPLARVILLE, MS 39470                               P‐0028417 11/18/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
MILEY, RAMONA
41 WEST MAPLE AVE
DENVER, CO 80223                                      1806      11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILFORT, MARIE
148 OLD WILL HUNTER RD
APT B1
ATHENS, GA 30606                                    P‐0033335 11/29/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MILFORT, MARIE
148 OLD WILL HUNTER RD B1
ATHENS, GA 30606                                    P‐0033337 11/29/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MILHAVEN, LISA M
58 POPLETOWN RD
NEW PALTZ, NY 12561                                 P‐0008211 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILHOAN, JACLYN M
9152 FERMI AVE
SAN DIEGO, CA 92123                                 P‐0018904 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILHOMME, CLUNIE
3017 N. OAKLAND FOREST DRIVE
#302
OAKLAND PARK, FL 33309                              P‐0003818 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILHOUSE, MELVIN
5375 SAVANNAH HIGHWAY
NORTH, SC 29112                                     P‐0048478 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILIBAND, WESLEY A
9348 CROCKER ROAD
GRANITE BAY, CA 95746                               P‐0034726 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILINKOVICH, DONALD G
7103 CHAMPIONS LANE
WEST CHESTER, OH 45069‐4635                         P‐0031364 11/25/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MILINKOVICH, SANDRA L
7103 CHAMPIONS LANE
WEST CHESTER, OH 45069‐4635                         P‐0031357 11/25/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MILKOVICH, DORIS A
28046 SHERWOOD DRIVE
WESTLAKE, OH 44145                                  P‐0033022 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILKOWSKI FLYNN, CHRISTINE
11333 LAURA LANE
FRANKFORT
, IL 60423                                          P‐0039516 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILKOWSKI‐FLYNN, CHRISTINE M
11333 LAURA LANE
FRANKFORT, IL 60423                                 P‐0058037 7/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2213 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 377 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLA, VIC
10066 SAPPHIRE CIRCLE
TRAVERSE CITY, MI 49684                             P‐0042134 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLA, VIC
10066 E SAPPHIRE CIRCLE
TRAVERSE CITY, MI 49684                             P‐0042194 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLAN, ANNA M
1065 KAWAIAHAO ST., #1904
HONOLULU, HI 96814‐4125                             P‐0037850 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLAR, BRITTANY N
1608 GRAY LAKE DRIVE
PRINCETON, LA 71067                                 P‐0009607 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLEDGE, KATIE L
5525 SW 41ST STREET #320
HOLLYWOOD, FL 33023                                 P‐0050189 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER , BRUCE G
50 ONEIDA STREET
DENVER, CO 80230‐6714                               P‐0025619 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER , JOHN J
994 RAVINE ROAD
NISKAYUNA, NY 12309‐3533                            P‐0026514 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER FAMILY COMPANY, INC. D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0047717 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER FAMILY COMPANY, INC. D
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058289 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER II, REUBEN
8110 LINCOLN BLVD
#3
LOS ANGELES, CA 90045                               P‐0023351 11/12/2017    TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
MILLER INDUSTRIAL, INC.
BLATTNER, III, SIMON J
621 E DEVON AVENUE
ELK GROVE VILLAG, IL 60007                          P‐0006239 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER JR, DAVID R
988 AZURE AVENUE
WELLINGTON, FL 33414                                P‐0013166 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER JR, LAZELL
2765 CABLE AVE
BEAUMONT, TX 77703                                  P‐0003279 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER MURPHY, MICHELLE A
3894 HOLLAND DRIVE
SANTA ROSA, CA 95404                                P‐0029280 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER SR., REGINALD A
3179 OAK ROAD
CLEVELAND HEIGHT, OH 44118                          P‐0044807 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ADAM L
2801 WELLS BRANCH PARKWAY
APT #213
AUSTIN, TX 78728                                    P‐0021965 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ALAN B
PO BOX 160
PINE MTN VALLEY, GA 31823                           P‐0002535 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2214 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 378 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLER, ALEXANDER L
9014 BEARTOOTH PASS
SAN ANTONIO, TX 78255                               P‐0005090 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ALEXANDER P
1840 ELLESMERE LOOP
ROSEVILLE, CA 95747                                 P‐0014343 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ALLEN W
32 CR 727
CORINTH, MS 38834                                   P‐0028142 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ALYSSA
503 EASTERN AVENUE
MARENGO, IA 52301                                     1419    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, ALYSSA J
185 BEMIS ROAD
WEST BROOKFIELD, MA 01585                           P‐0006440 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, AMERICA M
2012 MIRES ROAD
MOUNT JULIET, TN 37122                              P‐0048649 12/26/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
MILLER, AMOS A
762 TOLMAN CREEK RD
ASHLAND, OR 97520                                   P‐0037336 12/7/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
MILLER, ANDRE E
1211 NEW HOPE RD
MADISON, AL 35756                                   P‐0014376 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ANDREA L
15901 SE 65TH ROAD
FAUCETT, MO 64448                                   P‐0011319 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ANGELA D
1303 BERRYRD
INDEPENDENCE, MO 64057                              P‐0008412 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ANITA J
3132 CARVER DRIVE
FORT VALLEY, GA 31030                               P‐0002371 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ANN L
2648 WEST 4225 SOUTH
ROY, UT 84067                                       P‐0013359 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ANNA F
1516 WHITTARD OF CHELSEA LN
PFLUGERVILLE, TX 78660                              P‐0005129 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ANNA F
1516 WHITTARD OF CHELSEA LN
PFLUGERVILLE, TX 78660                              P‐0023969 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ANNA L
804 ROLLING HILLS DR
YREKA, CA 96097                                     P‐0042177 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ANTHONY B
PO BOX 765
FORT MYERS, FL 33902                                P‐0032773 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ANTHONY G
792 RIDGEVIEW DR., SW
LILBURN, GA 30047                                   P‐0003541 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ARTHUR
204 THOMAS WAY
WAVERLY HALL, GA 31831                              P‐0008922 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2215 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 379 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MILLER, BARBARA
10027 E CICERO ST
MESA, AZ 85207                                       1172      10/30/2017       TK Holdings Inc.                          $1,000.00              $0.00                                 $0.00                           $1,000.00
MILLER, BARBARA A
2109 COUNTRY BROOK LANE
KNOXVILLE, TN 37921                                P‐0032921 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BENJAMIN
191 EMMANUEL DRIVE
LAKEWOOD, NJ 08701                                   797       10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, BERNADINE I
3330 HUNTERS HILL DR
LITHONIA, GA 30038                                 P‐0038802 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BETH C
7457 N. ROCKWELL AVE.
CHICAGO, IL 60645                                  P‐0012831 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BETHANY D
27443 HEMLOCK DRIVE
WESTLAKE, OH 44145                                 P‐0031423 11/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BOBBIE J
1024 NORTH STATE STREET
MARION, OH 43302                                   P‐0004726 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BRENDA K
180 BIG SUR STREET
CORONA, CA 92881                                   P‐0033522 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BRENDA K
180 BIG SUR STREET
CORONA, CA 92881                                   P‐0033525 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BRIAN S
136 BROOK DRIVE
LEWISBURG, PA 17837                                P‐0041883 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BRIAN S
136 BROOK DRIVE
LEWISBURG, PA 17837                                P‐0041917 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BRUCE D
4990 SHADOWBEND CIR
CLARKSVILLE, TN 37043                              P‐0018513 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BRUCE D
4990 SHADOWBEND CIR
CLARKSVILLE, TN 37043                              P‐0018550 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BRUCE D
4990 SHADOWBEND CIR
CLARKSVILLE, TN 37043                              P‐0018567 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, BRUCE D
507 ELM AVE
TAKOMA PARK, MD 20912                              P‐0056686    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CALAUNDRA L
PO BOX 901
YAZOO CITY, MS 39194                               P‐0039448 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CARL W
126 VENETIAN WAY
NEW ALBANY, IN 47150                               P‐0029962 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CAROL
1528 EVELYN ROAD
PITTSBURGH, PA 15227                               P‐0045942 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2216 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 380 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLER, CAROL A
1339 WATER STREET
BLUE ISLAND, IL 60406                               P‐0054670 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CARRIGAN
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027380 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CELESTE D
4131 MANZANITA AVE
APT 2
S LAKE TAHOE, CA 96150                              P‐0009483 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CHAKEIA N
3400 SAINT PAUL AVE
BELLWOOD, IL 60104                                  P‐0037669 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CHARLES G.
3634 MELROSE COTTAGE DRIVE
MATTHEWS, NC 28105                                    606     10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, CHERYL
1211 LIGHT ST
405
BALTIMORE, MD 21230                                 P‐0006976 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CHRISTINA
1414 KINNEY STREET
PORTSMOUTH, OH 45662                                P‐0031111 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CHRISTINE M
8081 MARVIN D LOVE FWY
APT 813
DALLAS, TX 75237                                    P‐0023308 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CHRISTOPHER
333 ESCUELA AVE APT 144
MOUNTAIN VIEW, CA 94040                               3371    11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, CHRISTOPHER R
239 13TH AVE PL NW APT 2
HICKORY                                             P‐0003455 10/24/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MILLER, CHRISTOPHER R
8212 COLUMBIA DR.
TYLER, TX 75703                                     P‐0048749 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CHRISTOPHER S
700 W LA VETA AVE
Q2
ORANGE, CA 92868                                    P‐0020976 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, CLARISSA A
1004 CRESTWYCK CIRCLE
MOUNT JOY, PA 17552                                 P‐0025741 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DALE W & MARGARET RUTH
6311 CLAIR DRIVE
HUNTINGDON, PA 16652                                  3046    11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, DALE W & MARGARET RUTH
6311 CLAIR DR
HUNTINGDON, PA 16652                                  3320    11/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, DALESHA D
5517 JUDGE BROWN RD
VALLEY, AL 36854                                    P‐0033348 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2217 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 381 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLER, DANAE J
165 N CANAL ST
UNIT 1210
CHICAGO, IL 60606                                   P‐0011242 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DANIEL R
1248 QUAKER HILL DRIVE
ALEXANDRIA, VA 22314                                P‐0011591 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DANIELLE
25 OREGON STREET
2ND FLOOR
MAPLEWOOD, NJ 07040                                 P‐0038744 12/11/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MILLER, DARREL
4608 MAYO CT
REDDING, CA 96001                                     1415    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, DAUN E
13913 HAYWARD PLACE
TAMPA, FL 33618                                     P‐0027283 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DAVAUGHN L
1926 HELTON RD
YADKINVILLE, NC 27055                               P‐0042684 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DAVID A
1624 PEACHTREE VALLEY DR
ROUND ROCK, TX 78681                                P‐0055662 1/23/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DAVID E
4330 CARR STREET
WHEAT RIDGE, CO 80033‐4425                          P‐0048157 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DAVID E
4330 CARR STREET
WHEAT RIDGE, CO 80033‐4425                          P‐0048341 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DAVID E
4330 CARR STREET
WHEAT RIDGE, CO 80033‐4425                          P‐0048374 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DAVID R
2444 S MILLER CT
LAKEWOOD, CO 80227                                  P‐0006609 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DELORISE A
485 CHEROKEE ST.
RUSK, TX 75785                                      P‐0039831 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DENISE A
3702 ROCKY WAGON ST
WILLISTON, ND 58801                                 P‐0012491 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DENISE M
261 NW 10TH STREET
BOCA RATON, FL 33432                                P‐0034421 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DEREK
26268 BONNIE AVE.
WARREN, MI 48089‐1260                               P‐0023156 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DEREK
26268 BONNIE AVE.
WARREN, MI 48089‐1260                               P‐0023237 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DERRICK D
101 SKYLINE CV
HELENA, AR 72342                                    P‐0037375 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DONALD F
163 CONTINENTAL DR
DOVER, DE 19904                                     P‐0030995 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2218 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 382 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLER, DONNA
4629 E.86TH ST
CLEVELAND, OH 44125                                 P‐0006227 10/27/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MILLER, DONNA
4629 E.86TH ST
CLEVELAND, OH 44125                                 P‐0006253 10/27/2017    TK Holdings Inc., et al.                     $3,546.00                                                                                    $3,546.00
MILLER, DONNA
4629 E.86TH ST
CLEVELAND, OH 44125                                 P‐0006382 10/27/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MILLER, DORIS M
105 ALICE STREET
WINSTON SALEM, NC 27105                             P‐0032286 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DOROTHY
330 KITTY HAWK RD
APT. 1305
UNIVERSAL CITY, TX 78148                              1907    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, DOUGLAS H
4339 RICHALVA CT.
WATERFORD, MI 48329                                 P‐0024392 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DOUGLAS S
2871 ERIN CT
LOVELAND, OH 45140                                  P‐0000271 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DOUGLAS S
2871 ERIN CT
LOVELAND, OH 45140                                  P‐0000278 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, DWAYNE L
412 HEATHCLIFF CT
MCDONOUGH, GA 30253                                 P‐0017131 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, EDUARDO
228 AMELIA STREET
GRETNA, LA 70053                                    P‐0030321 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, EDWARD
792 TRIPLETT BLVD
AKRON, OH 44306                                       3849    12/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, EDWARD J
5 CENTRAL AVENUE
PORTSMOUTH, NH 03801                                P‐0011575 11/1/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
MILLER, EILEEN N
68 TOWNHOUSE DR
MASSAPEQUA PARK, NY 11762                           P‐0005954 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ELAINE
11705 SWEETWATER TRAIL
AUSTIN, TX 78750‐1335                               P‐0051074 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ELVON J
8646 LONDON HEIGHTS
SAN ANTONIO, TX 78254                               P‐0025622 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, EMMA S
5308 PINEBURY CT
ORLANDO, FL 32808                                   P‐0000082 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ERIC AND ANNETTE
6008 76TH STREET
LUBBOCK, TX 79424                                     270     10/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, FREYDA
1412 WARNER AVENUE
LOS ANGELES, CA 90024‐6028                          P‐0036813 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2219 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 383 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLER, GARRY L
1119 SOUTH STEELE STREET
DENVER, CO 80210                                    P‐0046916 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GAYE A
1990 RED OAK DRIVE
PLOVER, WI 54467                                    P‐0047624 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GAYLE L
1924 GERALD MILLER ROAD
WEST BRANCH, MI 48661‐9069                          P‐0040684 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GAYLE L
1924 GERALD MILLER ROAD
WEST BRANCH, MI 48661‐9069                          P‐0040691 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GEORGE L
52 IRVING ST UNIT 23
BRISTOL, CT 06010                                   P‐0043029 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GERALD F
45 WINDING HILL DRIVE
ETTERS, PA 17319                                    P‐0030302 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GERALD F
45 WINDING HILL DRIVE
ETTERS, PA 17319                                    P‐0030481 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GILBERT
41 HEATON ST
WATERBERY, CT 06705                                 P‐0041477 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GRANT L
3401 N 110TH ST.
KANSAS CITY, KS 66109                               P‐0015557 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GRANT L
3401 N 110TH ST.
KANSAS CITY, KS 66109                               P‐0015560 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, GREGORY J
807 25TH ST NW
CANTON, OH 44709                                    P‐0042919 12/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MILLER, GREGORY J
807 25TH ST NW
CANTON, OH 44709                                    P‐0042922 12/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MILLER, HAROLD E
8216 OLD CISTERN CT
LAS VEGAS, NV 89131                                 P‐0035018 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, HARRY G
406 GRAISBURY AVENUE
HADDONFIELD, NJ 08033                               P‐0024653 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, HENRY G
1257 MISTY PINE CT
GROVE CITY, OH 43123                                P‐0048726 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, HENRY G
1257 MISTY PINE CT
GROVE CITY, OH 43123                                P‐0048743 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, HENRY G
1257 MISTY PINE CT
GROVE CITY, OH 43123                                P‐0048771 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, HENRY P
22 W 115 FOSTER AVE.
MEDINAH, IL 60157‐9787                              P‐0041607 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2220 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 384 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MILLER, J SCOTT
1011 W 32ND AVE
SPOKANE, WA 99203                                    P‐0057723 3/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, J. SCOTT
1011 W 32ND AVE
SPOKANE, WA 99203                                    P‐0057722 3/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JACK L
12606 PAINTBRUSH DRIVE
SUN CITY WEST, AZ 85375                              P‐0017614 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JACKIE G
149 MORNINGSIDE DR
MARION, AR 72364                                     P‐0052681 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JACQUELINE W
105 TANA DRIVE
FAYETTEVILLE, GS 30214                               P‐0026624 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JAMACIA
438 S. EVANGELINE STREET
NEW IBERIA, LA 70560                                   3525    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, JAMES P
8583 DARNEL RD
EDEN PRAIRIE, MN 55347                               P‐0019688 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JANINE
PO BOX 1014
SILVERDALE, WA 98383                                 P‐0038375 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JARED J
P.O. BOX 7214
ATLANTA, GA 30357                                    P‐0036302 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JARRETT A
7740 TAMWORTH CT
LAS VEGAS, NV 89131                                  P‐0023741 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JASON
PO BOX 335
HINSDALE, MT 59241                                   P‐0025102 11/14/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
MILLER, JASON
PO BOX 335
HINSDALE, MT 59241                                   P‐0025106 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JASON J
302 MUSTANG LANE
IMPERIAL, CA 92251                                   P‐0027246 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JASON S
2737 SAN MILAN PASS
ROUND ROCK, TX 78665                                 P‐0014383 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JAVIN R
436 W. SHERMAN ST.
BSMT
POCATELLO, ID 83204                                  P‐0003691 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JEFFREY
216 STRATFORD DR
GENEVA, IL 60134                                     P‐0011674 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JEFFREY
216 STRATFORD DR
GENEVA, IL 60134                                     P‐0011691 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JEFFREY W
PO BOX 225
186 WALNUT STREET
GLADSTONE, ND 58630                                  P‐0055049 1/17/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
                                                                                          Page 2221 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 385 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLER, JENNY R
3650 N. WOODLAWN BLVD
APT # 426
WICHITA, KS 67220                                   P‐0038871 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JILL M
JILL M. MILLER
4345 WESTOVER PL. NW
WASHINGTON, DC 20016                                P‐0047817 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JOANN
1147 WOODLEAF CT
PALM HARBOR, FL 34684                               P‐0022544 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JOE D
1909 ROCKRIDGE TER
FORT WORTH, TX 76110                                P‐0033114 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JOHN H
6367 S WOLFF CT
LITTLETON, CO 80123                                 P‐0033157 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JOHN H.
3240 N.E. 106TH ST.
ANTHONY, FL 32617                                     507     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, JOHN M
23379 BROOKWOOD CIRCLE
CARROLLTON, VA 23314                                P‐0008463 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JOHN W
2111 ‐ 15TH AVE S
UNIT B
SEATTLE, WA 98144                                   P‐0014705 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JONATHAN
8442 NW 47TH DR
CORAL SPRINGS, FL 33067                             P‐0001018 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JOSEPH I
PO BOX98 GUILFORD,IN 47022
                                                    P‐0028139 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JOYCE
26268 BONNIE AVE.
WARREN, MI 48089‐1260                               P‐0023177 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JR, GEORGE F
2810 HUNTERS POND LANE
SNELLVILLE, GA 30078                                P‐0005257 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, JR, GEORGE F
2810 HUNTERS POND LANE
SNELLVILLE, GA 30078                                P‐0005263 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KAREN N.
7079 DEMEDICI CIRCLE
DELRAY BEACH, FL 33446                                463     10/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, KARL M
PO BOX 235
4554 EMILY'S WAY
SPRINGDALE, WA 99173                                P‐0016949 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KASTYTIS J
5440 GLADEWRIGHT DR
CENTREVILLE, VA 20120                               P‐0035630 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KAYLA B
1520 HIALEAH DR. APT. B
LAS VEGAS, NV 89119                                 P‐0020774 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2222 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 386 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLER, KELLY P
292 LOMA LINDA DRIVE
PAGOSA SPRINGS, CO 81147                            P‐0052704 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KELLY P
292 LOMA LINDA DRIVE
PAGOSA SPRINGS, CO 81147                            P‐0052825 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KELLY P
292 LOMA LINDA DRIVE
PAGOSA SPRINGS, CO 81147                            P‐0052864 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KELLY P
292 LOMA LINDA DRIVE
PAGOSA SPRINGS, CO 81147                            P‐0052868 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KELLY P
292 LOMA LINDA DRIVE
PAGOSA SPRINGS, CO 81147                            P‐0052890 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KENNETH
1 LEDGEWOOD LANE
SOUTH SALEM, NY 10590                               P‐0003544 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KENNETH J
215 W ANDRUS RD
NORTHWOOD, OH 43619 1205                            P‐0028300 11/18/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MILLER, KENNETH R
521 E. REDBUD DRIVE
HURST, TX 76053                                     P‐0051174 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KENNETH R
521 E REDBUD DRIVE
HURST, TX 76053                                     P‐0051398 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KIMBERLY A
1547 CYPRESS BEND TRAIL
GULF BREEZE, FL 32563                               P‐0006199 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KIMBERLY D
4585 MAGDALENA CT
LAS VEGAS, NV 89121                                 P‐0055739 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, KIMBERLY M
19153 FLAMINGO BLVD
LIVONIA, MI 48152                                   P‐0042782 12/20/2017    TK Holdings Inc., et al.                      $797.12                                                                                       $797.12
MILLER, KRISTY L
308 EAST GLENDALE AVE #3
ALEXANDRIA, VA 22301                                P‐0044180 12/21/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MILLER, KYLE C
12901 DALE ST #19
GARDEN GROVE, CA 92841                              P‐0057838 4/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, L
2501 DOUGLAS COURT
THOMPSONS STATIO, TN 37179                          P‐0019041 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LANA C
4263 ELY RD
WOOSTER, OH 44691‐8985                              P‐0042121 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LARA D
5614 154TH AVE NE
REDMOND, WA 98052                                   P‐0033643 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LARRY L
9296 ANGEL VIEW LN
KIMBERLY, AL 35091                                  P‐0002536 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2223 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 387 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MILLER, LATISHA
2381 EMERALD FALLS DR
DECATUR, GA 30035                                  P‐0026690 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LAURA
5522 BRUCE AVENUE
LOUISVILLE, KY 40214                               P‐0042991 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LAURENCE M
29 BEECHWOOD PLACE
HILLSIDE, NJ 07205‐2809                            P‐0031028 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LAWRENCE
309 HOLLY GREEN LANE
HOLLY SPRINGS, NC 27540                            P‐0054502 1/12/2018     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
MILLER, LAWRENCE
309 HOLLY GREEN
HOLLY SPRINGS, NC 27540                            P‐0054506 1/12/2018     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
MILLER, LAWRENCE S
309 HOLLY GREEN LANE
HOLLY SPRINGS, NC 27540                            P‐0009160 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LEONORA S
14300 NW 73RD STREET
KANSAS CITY, MO 64152                              P‐0016168 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LEONORA S
14300 NW 73RD STREET
KANSAS CITY, MO 64152                              P‐0016172 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LINDA J
12942 SPRINGWOOD DRIVE
SANTA ANA, CA 92705                                P‐0052243 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LINDA M
212 LISCOM HILL RD
MCKINLEYVILLE, CA 95519                            P‐0054419 1/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LINDA R
17421 N. 46TH PLACE
PHOENIX, AZ 85032                                  P‐0055364 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LISA A
1901 GREENFIELD LN. SW
ROCHESTER, MN 55902                                P‐0018686 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LISA A
1901 GREENFIELD LN SW
ROCHESTER, MN 55902                                P‐0054555 1/13/2018     TK Holdings Inc., et al.                    $19,000.00                                                                                   $19,000.00
MILLER, LISA R
8 KIRKWOOD CIRCLE
SCARBOROUGH, ME 04074‐8682                         P‐0038784 12/11/2017    TK Holdings Inc., et al.                     $3,254.34                                                                                    $3,254.34
MILLER, LISA R
8 KIRKWOOD CIRCLE
SCARBOROUGH, ME 04074‐8682                         P‐0039189 12/11/2017    TK Holdings Inc., et al.                     $2,644.06                                                                                    $2,644.06
MILLER, LISA R
8 KIRKWOOD CIRCLE
SCARBOROUGH, ME 04074‐8682                         P‐0039193 12/11/2017    TK Holdings Inc., et al.                      $788.04                                                                                       $788.04
MILLER, LYDIA K
PO BOX 160
PINE MTN VALLEY, GA 31823                          P‐0002503 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, LYNDA K
5438 DOVEREL HWY
DAWSON, GA 39842                                   P‐0018633 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2224 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 388 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
MILLER, LYNDA KAY
5438 DOVEREL HWY
DAWSON, GA 39842‐2645                                201     10/19/2017       TK Holdings Inc.                          $8,000.00                                 $0.00                                               $8,000.00
MILLER, LYNDA KAY
5438 DOVEREL HWY
DAWSON, GA 39842‐2645                                591     10/25/2017       TK Holdings Inc.                          $8,000.00                                 $0.00                                               $8,000.00
MILLER, LYNN E
8540 SW 90TH PLACE
UNIT F
OCALA, FL 34481                                    P‐0001695 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, MALIA R
1712 JACE DRIVE
MCKINNEY, TX 75071                                 P‐0001801 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, MARCHETTA C
3600 WINDHAVEN PARKWAY
APT 3436
LEWISVILLE, TX 75056                               P‐0021302 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, MARK
7453 N. SEQUOIA
FRESNO, CA 93711                                   P‐0031995 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, MARK A
1034 GARDEN RD.
COLUMBUS, OH 43224                                 P‐0001640 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, MARK J
9331 E STEER MESA ROAD
PRESCOTT VALLEY, AZ 86315                          P‐0013458 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, MARLA M
PO BOX 17005
FERNANDINA BEACH, FL 32035                         P‐0038614 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, MARTIN
145 BISCAYNE DR.
DAWSONVILLE, GA 30534                              P‐0043118 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, MARY K
4324 LAKE HAVEN BLVD
SEBRING, FL 33875                                  P‐0053457 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, MARYLEE E
8 KIRKWOOD CIRCLE
SCARBOROUGH, ME 04074‐8682                         P‐0039192 12/11/2017    TK Holdings Inc., et al.                     $2,369.22                                                                                     $2,369.22
MILLER, MATT
1870 COMMONWEALTH AVE
BRIGHTON, MA 02135                                 P‐0036821 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, MELABEE M
29 BEECHWOOD PLACE
HILLSIDE, NJ 07205‐2809                            P‐0031071 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, MELABEE M
29 BEECHWOOD PLACE
HILLSIDE, NJ 07205‐2809                            P‐0031078 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, MELANIE
9081 AIRLINE HWY
BATON ROUGE, LA 70815                              P‐0054968 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MILLER, MELANIE
9081 AIRLINE HWY
BATON ROUGE, LA 70815                              P‐0054969 1/12/2018     TK Holdings Inc., et al.                     $3,500.00                                                                                     $3,500.00
MILLER, MELISSA
719 E WALNUT ST
LANCASTER, PA 17602                                P‐0007512 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                        Page 2225 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 389 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MILLER, MEREDITH A
5408 CHATFIELD SQUARE
GREENSBORO, NC 27410                               P‐0003879 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MEREDITH L
2444 S MILLER CT
LAKEWOOD, CO 80227                                 P‐0006684 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MICHAEL
6207 RUATAN ST
BERWYN HEIGHTS, MD 20740                           P‐0006698 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MICHAEL
2100 ASH LANE
LAFAYETTE HILL, PA 19444                           P‐0028686 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MICHAEL
1600 ROSECRANS AVE
SUITE 400
MANHATTAN BEACH, CA 90266                          P‐0051667 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MICHAEL P
4654 NW FREMONT ST.
4654 NW FREMONT ST.
CAMAS, WA 98607                                    P‐0019340 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MICHAEL W
318 GLENMORE DR
PASADENA, TX 77503                                 P‐0002272 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MICHELE L
988 AZURE AVENUE
WELLINGTON, FL 33414                               P‐0013145 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MICHELLE
MICHELLE
730 GREENVIEW PLACE
LOS ALTOS, CA 94024                                P‐0027444 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, MICHELLE S
5615 W 115TH LOOP
WESTMINSTER, CO 80020                              P‐0008515 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, NANCY J
726 LAKESIDE DR
DUNCANVILLE, TX 75116                              P‐0039560 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, NICKOLAS A
828 LYNN AVE APT 9
BARABOO, WI 53913                                  P‐0009453 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, NOVELLA S
2712 NILE RD
CHATTANOOGA, TN 37421                              P‐0037805 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ORISHA R
22125 MAIN ST APT 100
CARSON, CA 90745                                   P‐0021153 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, PAMELA G
63 BAYBERRY HILL RD.
RIDGEFIELD, CT 06877‐6002                          P‐0017552 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, PATRICK W
5615 W 115TH LOOP
WESTMINSTER, CO 80020                              P‐0008548 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, PAUL D
1832 HANNAH FARMS CT
BLACKLICK, OH 43004‐7912                           P‐0043205 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2226 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 390 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLER, PAUL D
1832 HANNAH FARMS CT
BLACKLICK, OH 43004‐7912                            P‐0043209 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, PAUL D
1832 HANNAH FARMS CT
BLACKLICK, OH 43004‐7912                            P‐0043212 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, PHILLIP G
1410 SHERIDAN DR APT 1D
LANCASTER, OH 43130                                 P‐0044372 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, RANDALL D
12989 MANTUA CENTER RD
MANTUA, OH 44255                                    P‐0034396 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, REBECCA R
516 SUN ISLAND DRIVE
FAIRBANKS, AK 99709                                 P‐0008798 10/29/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MILLER, REGINALD A
3179 OAK ROAD
CLEVELAND HEIGHT, OH 44118                          P‐0044555 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, RHONDA S
6804 KINGSTON DR.
LAKE WORTH, FL 33462                                P‐0000627 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, RICHARD A
7441 OAKCREST LANE
CLARKSVILLE, MD 21029‐1826                          P‐0050938 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, RICHARD A
7441 OAKCREST LANE
CLARKSVILLE, MD 21029‐1826                          P‐0051444 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, RICHARD L
2741 NE 37 DR
FORT LAUDERDALE, FL 33308                           P‐0000497 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, RICHARD P
605 BRIAR HILL DR
GARDEN CITY, KS 67846                               P‐0041428 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, RICK L
4043 APRIL DR
UNIONTOWN, OH 44685                                 P‐0024628 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, RITA
9118 INDIAN RIVER RUN
BOYNTON BEACH, FL 33472                             P‐0056479   2/3/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ROBERT A
14419 MISTY VALLEY RD
PHOENIX, MD 21131                                   P‐0005435 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ROBERT H
342 RUMFORD ROAD
LITITZ, PA 17543                                    P‐0026959 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, ROBERTA L
1920 DEAN RD.
APT 70
JACKSONVILLE, FL 32216                              P‐0034274 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, RONALD S
7800 ROWLES DR.
COLUMBUS, OH 43235                                  P‐0012009 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, RUSSELL B
22657 E 855 RD
PARK HILL, OK 74451                                 P‐0011887 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2227 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 391 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MILLER, RYAN J
333 N. UNIVERSITY ST APT 5
REDLANDS, CA 92374                                    P‐0024932 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SAMUEL J
3730 KIRBY DRIVE
SUITE 1200
HOUSTON, TX 77098                                     P‐0037500 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SANDRA I
9505 110TH ST NW
ANNANDALE, MN 55302                                   P‐0036823 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SCOTT J
941 BOTANICAL HEIGHTS CIR
ANCHORAGE, AK 99515                                   P‐0006029 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SCOTT K
3868 SUNSET BCH.
MONTPELIER, IA 52759                                  P‐0041739 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SHANNON L
19816 ASH ST
GRETNA, NE 68028                                      P‐0016792 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SHARAKA
9909 KANIS RD
LITTLE ROCK, AR 72205                                   4503    12/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, SHARAKA M
9909 KANIS ROAD
LITTLE ROCK, AR 72205                                 P‐0042704 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SHAUN
4004 CANYON LAKE PT
LAKELAND, FL 33813                                    P‐0023025 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SHEILA D
8840 SOUTH MOBILE AVE
UNIT 305
OAKLAWN, IL 60453                                     P‐0021948 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SHELLEY L
701 ROOKS RD
SEFFNER, FL 33584                                     P‐0046857 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SHELLEY L
701 ROOKS RD
SEFFNER, FL 33584                                     P‐0046867 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SHELLEY L
701 ROOKS RD
SEFFNER, FL 33584                                     P‐0046871 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SHIRLEY D
232 BROOKWOOD LN
EAST PATCHOGUE, NY 11772                              P‐0005329 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, STANLEY G
293 SUNDOWN DRIVE
FARMINGTON, AR 72730                                  P‐0035558 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, STANLEY R
1466 BELLEVUE AVE
APT 16
BURLINGAME, CA 94010                                  P‐0052236 12/27/2017    TK Holdings Inc., et al.                    $11,007.26                                                                                   $11,007.26
MILLER, STEPHEN E
4101 EVA BAY DRIVE
MURRELLS INLET, SC 29576                              P‐0027423 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2228 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 392 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MILLER, STEVEN M
8212 MARCIE DRIVE
BALTIMORE, MD 21208                                  P‐0031770 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, STEVEN M
8212 MARCIE DRIVE
BALTIMORE, MD 21208                                  P‐0046200 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, STEVEN M
8212 MARCIE DRIVE
BALTIMORE, MD 21208                                  P‐0046201 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, STEVEN M
8212 MARCIE DRIVE
BALTIMORE, MD 21208                                  P‐0046202 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, STEVEN M
8212 MARCIE DRIVE
BALTIMORE, MD 21208                                  P‐0046204 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, STEVEN W
6804 KINGSTON DR.
LAKE WORTH, FL 33462                                 P‐0000631 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, SUZANNE M
74 WEST STREET
UNIT 6
ATTLEBORO, MA 02703                                  P‐0008019 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, TAMMY J
145 MASCOT DRIVE
UNIT 5349
ELLIJAY, GA 30540                                    P‐0033234 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, TAMMY J
145 MASCOT DRIVE
UNIT 5349
ELLIJAY, GA 30540                                    P‐0038117 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, TERESA C
NO ADDRESS PROVIDED
                                                     P‐0015247 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, TERESA C.
706 BROADMOOR BLVD.
LAFAYETTE, LA 70503                                    1303      11/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, TERESA J
9331 E STEER MESA ROAD
PRESCOTT VALLEY, AZ 86315                            P‐0023059 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, THOMAS C
6950 E. CHENANGO AVE
575
DENVER, CO 80237                                     P‐0053623   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, THOMAS L
PO BOX 8694
103 ANCHOR POINT
HORSESHOE BAY, TX 78657                              P‐0011556 11/1/2017      TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
MILLER, THOMAS L
PO BOX 8694
103 ANCHOR POINT
HORSESHOE BAY, TX 78657                              P‐0057431 2/21/2018      TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
MILLER, TIFFANY B
585 E MAIN ST
APT 5
AMERICAN FORK, UT 84003                              P‐0053294 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2229 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 393 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLER, TIMOTHY D
5305 HUNTLEY ST.
UNIT 14
SIMI VALLEY, CA 93063‐6620                          P‐0021225 11/9/2017     TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
MILLER, TODD
3812 N DOUGLAS HWY
JUNEAU, AK 99801                                    P‐0027043 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, TODD A
5590 SMILEY HOLLOW ROAD
GOODLETTSVILLE, TN 37072                            P‐0038303 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, TRACY D
340 SPRING VALLEY LN
INMAN, SC 29349‐9738                                P‐0004531 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, TYLER D
7182 BLACK OAK CT
APT 203
WATERFORD, MI 48327                                 P‐0054672 1/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, VELVET L
8226 PROVIDENCE RD
RIVERVIEW, FL 33578                                 P‐0003791 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, VICTOR J
3320 NE BRIAR CREEK PLACE
ANKENY, IA 50021                                    P‐0014313 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, WALLACE T
18 OLD POST RD
EAST SETAUKET, NY 11733                             P‐0031042 11/24/2017    TK Holdings Inc., et al.                     $1,180.63                                                                                    $1,180.63
MILLER, WALLIS‐ANNE
40 JARRY ST
NEW BEDFORD, MA 02745‐2710                          P‐0053268 12/29/2017    TK Holdings Inc., et al.                    $12,977.70                                                                                   $12,977.70
MILLER, WENDY L
154 GOLF VIEW LANE
SUMMERVILLE, SC 29485                               P‐0031421 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, WILLIAM
98 W 850 N
VALPARAISO, IN 46385                                  790     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLER, WILLIAM A
NO ADDRESS PROVIDED
                                                    P‐0013983 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, WILLIAM E
440 ASH STREET
CARLETON, MI 48117                                  P‐0018294 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, WOODROW T
327 GOANS AVE.
CLINTON, TN 37716                                   P‐0009934 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER, YOHANNA
1316 EUCLID STREET NW
APT. BG2
WASHINGTON, DC 20009                                P‐0049311 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER‐DM, INC. D/B/A FOLSOM
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0050641 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLER‐DM, INC. D/B/A FOLSOM
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058300 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2230 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 394 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                    Amount
MILLER‐DM, INC. D/B/A MERCEDE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051573 12/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLER‐DM, INC. D/B/A MERCEDE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058285 11/14/2018    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLER‐DOYNE, MURIEL J
1619 VAN HOESEN ROAD
CASTLETON, NY 12033                                P‐0016737 11/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLER‐ERICKSON, ROBIN C
413S. STATE STREET
WAUPACA, WI 54981                                  P‐0012573 11/1/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLER‐HORANSKY, RUSSENE
161 RED DOG ROAD
ACME, PA 15610‐1121                                P‐0052104 12/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLHEIM, GERALD K
1136 OAKWOOD LANE
WESTERVILLE, OH 43081                              P‐0030470 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLHEIM, LINDA L
1136 OAKWOOD LANE
WESTERVILLE, OH 43081                              P‐0030476 11/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLIGAN, GLENN W
110 THUNDERMIST ROAD
BAR HARBOR, ME 04609                               P‐0027488 11/14/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLIKEN & COMPANY
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                   P‐0052063 12/26/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLIKEN, ALICIA
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                  P‐0043138 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLIKEN, KELLY
835 JOHN HORTON RD
APEX, NC 27523                                     P‐0032313 11/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLIKIN, JAMES R
918 REGENCY DRIVE
LONGVIEW, TX 75604                                 P‐0003072 10/24/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLIMAN, GARY L
11223 BILLION DOLLAR HWY
RANDOLPH, NY 14772                                 P‐0014379 11/3/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLIMAN, MARK L
4080 GREENS PLACE
LONGMONT, CO 80503                                 P‐0014244 11/3/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLINOCKET FABRICATION & MACH
432 KATAHDIN AVE
MILLINOCKET, ME 04462                                707     10/27/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
MILLIRON, MATTHEW
15158 ROCKTON MOUNTAIN HIGHWA
CLEARFIELD, PA 16830                               P‐0015027 11/4/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MILLMAN, JANET
MICHAEL FOSTER, ESQUIRE
401 ROUTE 73 N., SUITE 130
MARLTON, NJ 08053                                  P‐0042732 12/20/2017    TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00


                                                                                        Page 2231 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 395 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILLNER, BERNICE T
9633 HASTINGS DR
COLUMBIA, MD 21046                                  P‐0025318 11/14/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MILLNER, FREDRICK L
8 WOODLAND CT
TRENTON, NJ 08610‐2724                              P‐0024945 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLNER, LETHARA
4923 TORTUGA DRIVE
WEST PALM BEACH, FL 33407                           P‐0029700 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLNER, SAMUEL
4923 TORTUGA DRIVE
WEST PALM BEACH, FL 33407                           P‐0029694 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLONZI, ROY
552 HILLSIDE AVE
GLEN ELLYN, IL 60137                                P‐0048750 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, ALEXANDRA M
309 CHURCH ST.
BLACK MOUNTAIN, NC 28711                            P‐0055171 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, AMY B
11111 E DORADO CIR
ENGLEWOOD, CO 80111                                 P‐0056080 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, ANDREW T
546 WESTSIDE DR
IOWA CITY, IA 52246                                 P‐0012631 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, ANDREW T
546 WESTSIDE DR
IOWA CITY, IA 52246                                 P‐0012633 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, ANTHONY C
9631 RAMON VALLEY AVE
LAS VEGAS, NV 89149‐1952                            P‐0001346 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, ANTHONY D
P O BOX 587
BRADENTON, FL 34281‐5878                            P‐0024275 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, BRANDON W
1339 12TH STREET
LOS OSOS, CA 93402                                  P‐0046880 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, CAROL E
14804 S. SALNAVE ROAD
CHENEY, WA 99004                                    P‐0017206 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, DARREL G
819 HARDY SPRINGS CORP.
APT. D
MCALESTER, OK 74501                                 P‐0037751 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, DENNIS G
1017 LANAI ST SE
SALEM, OR 97317                                     P‐0052750 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, DIANNA M
1339 12TH STREET
LOS OSOS, CA 93402                                  P‐0047539 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, ELLEN B
1031 YALE AVENUE
BILLINGS, MT 59102‐1847                             P‐0036599 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, HEATHER
2010 NW ASPEN AVE
APT. A
PORTLAND, OR 97210                                  P‐0025357 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2232 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 396 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MILLS, JAMES
475 29TH STREET
SAN FRANCISCO, CA 94131                             P‐0016373 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, KAREN J
1824 GOLF VIEW COURT
RESTON, VA 20190                                    P‐0034089 11/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, LYNETTE
16914 MELISSA ANN DRIVE
LUTZ, FL 33558                                        3203      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLS, LYNETTE
16914 MELISSA ANN DRIVE
LUTZ, FL 33558                                      P‐0030686 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, MARK
817 TURNER CIRCLE
HOMESTEAD, FL 33030                                   211       10/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLS, MARK
817 TURNER CIRCLE
HOMESTEAD, FL 33030                                 P‐0000372 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, MARY S
25740 BARCELONA BLVD
LEESBURG, FL 34748                                  P‐0003327 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, MELANIE J
1225 PINE LANE N
PRINCETON, MN 55371                                 P‐0040912 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, MICHAEL A
506 DENISE DRIVE
PHILADELPHIA, PA 19116                              P‐0036038 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, PATRICIA
817 TURNER CIRCLE
HOMESTEAD, FL 33030                                   208       10/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLS, PATRICIA
817 TURNER CIRCLE
HOMESTEAD, FL 33030                                 P‐0000375 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, RHODA
749 GULLWING LANE
NORTH LAS VEGAS, NV 89081                           P‐0052666 12/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, RHODA
749 GULLWING LANE
NORTH LAS VEGAS, NV 89081                           P‐0052740 12/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, ROBERT D
827 SENTINEL DR
JANESVILLE, WI 53546‐3711                           P‐0053643    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, SHARON
3322 RUCKER AVE
EVERETT, WA 98201                                     2247      11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLS, SHARON
3322 RUCKER AVE
EVERETT, WA 98201                                     2406      11/10/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
MILLS, SHARON
3322 RUCKER AVE
EVERETT, WA 98201                                     2407      11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILLS, STEPHEN P
22 INDIAN HILL ROAD
NEWINGTON, CT 06111                                 P‐0053542    1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2233 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 397 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MILLS, TAMARA R
PO BOX 82021
BAKERSFIELD, CA 93380                                P‐0035973 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, TERESA M
5 LAWRENCE AVE.
LATHAM, NY 12110                                     P‐0022825 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, WILLIAM P
2862 PASATIEMPO GLEN
ESCONDIDO, CA 92025                                  P‐0015134 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLS, WILLIAM P
2862 PASATIEMPO GLEN
ESCONDIDO, CA 92025                                  P‐0015269 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLSAP, TYLER N
61260 VICTORY LOOP
BEND, OR 97702                                       P‐0019608 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLSTEIN, STUART B
38 HANOVER PLACE
WAYNE, NJ 07470                                      P‐0048476 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLSTEIN, STUART B
38 HANOVER PLACE
WAYNE, NJ 07470                                      P‐0048526 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILLSTEIN, TAMARA A
38 HANOVER PL
WAYNE, NJ 07470                                      P‐0048494 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILNE, LEE G
511 DEER RUN LN
PAPILLION, NE 68046‐4332                             P‐0012531 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILNE, LEE G
511 DEER RUN LN
PAPILLION, NE 68046‐4332                             P‐0012538 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILNE, LEE G
511 DEER RUN LN
PAPILLION, NE 68046‐4332                             P‐0012550 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILNER, CAROL
201 EDMONDSON DRIVE
DAHLONEGA, GA 30533                                  P‐0022714 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILNER, GLEN
3227 NE 198TH PLACE
LAKE FOREST PARK, WA 98155‐1559                        1405    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MILNER, MAXINE
1347 TEAKWOOD AVE
CINCINNATI, OH 45224                                   256     10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MILON, OYIN
455 NEPTUNE GARDENS AVENUE #C
ALAMEDA, CA 94501                                    P‐0050809 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILSTEIN, MICHAEL
2675 EAST 7TH STREET, APT. 6C
NEW YORK, NY 11235                                   P‐0006021 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILTNER, LAWRENCE J
236 W. FRIENDSHIP ST.
MEDINA, OH 44256                                     P‐0007647 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILTON, CALVIN
2123 AVENTURINE WAY
SILVER SPRING, MD 20904                              P‐0049475 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2234 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 398 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MILTON, DOROTHY L
1928 N.W. 5TH PLACE
MIAMI, FL 33136                                    P‐0001841 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILTON, FELECIA L
8315 PINEY ORCHARD
BLACKLICK, OH 43004                                P‐0037958 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILTON, JANET M
714 W SHERIDAN ROAD
LAKEMOOR, IL 60051                                 P‐0054518 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILTON, JANNY M
22759 GLASTONBURY GATE
SOUTHFIELD, MI 48034                               P‐0050525 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MILTON, PEARLY M
325 WILSON ROAD
ABBEVILLE, SC 29620                                P‐0016914 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIMS LAMBERT, NORMA J
NO ADDRESS PROVIDED
                                                   P‐0042639 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIMS, JAMEL
2253 JORDAN VALLEY RD
DALLAS, TX 75253                                   P‐0053914   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIMS, RICKY J
120 PEACHTREE DR
BYRAM, MS 39272                                    P‐0018422 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIMS, RICKY J
120 PEACHTREE DR
BYRAM, MS 39272                                    P‐0018449 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIMS, STACY V
107 BROKEN BRANCH ROAD
NORTH AUGUSTA, SC 29841                            P‐0019101 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIN, ASHLEY
620 SUMNER ST
SANTA CRUZ, CA 95062                               P‐0017909 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINAR, JEFFREY A
1590 AMBOY DRIVE
HUDSON, OH 44236                                   P‐0054858 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINARCINE, LESLIE B
704 PLANTATION CV
WOODSTOCK, GA 30188                                  3780      12/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MINARDO, HANK
8850 SANTA ROSA ROAD
ATASCADERO, CA 93422                               P‐0045556 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINAROVICH, STEPHEN J
52 MORGAN LANE
BRIDGEWATER, NJ 08807                              P‐0016476 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINATO, STEPHANIE
614 SW 181ST PLACE
NORMANDY PARK, WA 98166                            P‐0018679 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINDEL, CATHERINE C
7 CARRIAGE HILL DRIVE
LONG VALLEY, NJ 07853                              P‐0036704 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINE, DAVID H
231 BERRINGER PLACE
PITTSBURGH, PA 15202                               P‐0014122 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2235 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 399 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MINER, LUCINDA E
612 BELTREES STREET
DUNEDIN, FL 34698                                    P‐0000067 10/18/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MING, MACALASTAIR M
4 BRISTON COURT
BEDFORD, NH 03110‐6529                               P‐0034456 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MING, MING
1179 DRESDEN WAY
SAN JOSE, CA 95129                                   P‐0053684   1/3/2018    TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
MING, SHARON B
1103 COVENTRY PLACE
EDINA, MN 55435                                      P‐0037495 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINGA, DOROTHY L
12405 57 DR NE
MARYSVILLE, WA 98271                                 P‐0028458 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINGE, DENNIS E
BOX 422
HANOVER, KS 66945                                    P‐0044970 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINGE, SADIE
225 CO RD 656
ATHEUS, TN 37303                                     P‐0028957 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINGER, JACOB M
823 KALPATI CIRCLE #301
CARLSBAD, CA 92008                                   P‐0021550 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINGO, DWAYNE
7404 LINDEN AVE
BALTIMORE, MD 21206                                  P‐0034320 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINGOLLA, LISA N
4 LINMOOR TERRACE
LEXINGTON, MA 02420                                  P‐0010332 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048150 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048523 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056809   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF AUSTIN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0049026 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF AUSTIN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056781   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF MARIN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047939 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2236 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 400 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MINI OF MARIN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056787    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF ONTARIO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047912 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF ONTARIO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056788    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047741 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056789    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF TEMPE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048402 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF TEMPE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056890    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0052033 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINI OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056893    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINIES, DANA
14455 PRESTON RD. APT #503
DALLAS, TX 75254                                    P‐0006294 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MININGER, LINDSAY E
3411 NE SKYLINE DRIVE
JENSEN BEACH, FL 34957                              P‐0049310 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINISH, EVAN R
315 ALMA ST
LYMAN, SC 29365                                     P‐0049246 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINIX, WILLIAM D
7 PARSON RD
PINEHURST, NC 28374                                 P‐0030314 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINK, DEBORAH
1382 WEST 9TH STREET
SUITE 420
CLEVELAND, OH                                       P‐0046692 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINK, JENNIFER AND DOUGLAS
6999 EMERY CT.
WEST CHESTER, OH                                      4533      12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                           Page 2237 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 401 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MINKO, GENE R
100 SOUTH SERANADO ST. APT 60
ORANGE, CA 92869                                    P‐0027210 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINKS, JULIE L
8132 E MORNINGSIDE ST
WICHITA, KS 67207‐1125                              P‐0013105 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINNESOTA TECHNICAL ADVISORY
SUTHERLAND, WILLIAM T
18564 KRISTIE LANE
EDEN PRAIRIE, MN 55346                              P‐0049761 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINNEY, TYLER J
630 BEECHWOOD STREET
CHILLICOTHE, OH 45601                               P‐0000124 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINNICK, DESMOND
257 SPRUCE DR
COLUMBUS, OH 43230                                  P‐0053088 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINNICK, ROCHELLE C
1290 WEST GOVERNMENT ST
APT.E019
BRANDON, MS 39042                                   P‐0013334 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINNUCCI, CHRISTOPHER
1072 E BROADWAY
MILFORD, CT 06460                                   P‐0020576 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOOFAR, PEDRAM
2462 NALIN DR.
LOS ANGELES, CA 90077                               P‐0034233 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR CHILD, A.T.B.
102 MELBEL LANE
PARKTON, NC 28371                                   P‐0048729 12/26/2017    TK Holdings Inc., et al.                     $7,040.00                                                                                    $7,040.00
MINOR CHILD, LJCG
8577 BRADLEYS LANDING ST
ORLANDO, FL 32827                                   P‐0050119 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR CHILD, NRMP A
4121 ALSTON LANE
VESTAVIA HILLS, AL 35242                            P‐0032842 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR, CATHERINE A
7707 WOOSTER PKWY
PARMA
, OH 44129                                          P‐0005131 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR, DARLENE M
301 GRATIS‐ENTERPRISE RD.
WEST ALEXANDRIA, OH 45381                           P‐0001719 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR, JALIA M
P.O. BOX 372
RIXEYVILLE, VA 22737                                P‐0031503 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR, JANICE
4232 DRUMMOND ST
EAST CHICAGO, IN 46312                                3047    11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MINOR, JANICE
4232 DRUMMOND STREET
EAST CHICAGO, IN 46312                              P‐0029632 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR, JANICE E
1908 LONGHORN TRL
GRAPEVINE, TX 76051                                 P‐0051951 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2238 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 402 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MINOR, JOHNNY N
1589 CREEKSIDE DRIVE
HOOVER, AL 35244                                    P‐0008457 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR, LADRICKA Y
1783 OLD BARNWOOD AVENUE
ZACHARY, LA 70791                                   P‐0020339 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR, PAULA B
4047 ATHENIAN WAY
LOS ANGELES, CA 90043                               P‐0025228 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR, PAULA B
4047 ATHENIAN WAY
LOS ANGELES, CA 90043                               P‐0025257 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR, STACIE Y
1938 WOODLAND AVE APT C
KANSAS CITY, MO 64108                               P‐0009478 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOR, TONIA L
6835 SOUTH CORNELL AVE.
GN
CHICAGO, IL 60649                                   P‐0035156 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINOTT, PATRICIA A
8130 KINCAID CT.
CHARLOTTE, NC 28277                                 P‐0033031 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINSKY, GEORGETTE
7300 AMBERLY LANE
APT. 206
DELRAY BEACH, FL 33446‐2963                         P‐0053296 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINTER, ARLENE
5128 CHINOOK AVE
PENSACOLA, FL 32507                                 P‐0016996 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINTER, RICHARD T
10106 CR 290
TYLER, TX 75707                                     P‐0020984 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINTER, RICHARD T
10106 CR 290
TYLER, TX 75707                                     P‐0021003 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINTER, RICHARD T
10106 CR 290
TYLER, TX 75707                                     P‐0057435 2/22/2018     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MINTIER, ROBYN A
1 MAPLE RUN
HAINES CITY, FL 33844                               P‐0038429 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINTON, TRAVIS D
30 KROUGH RD
GRANDVIEW, WA 98930                                 P‐0046001 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINTSERIS, JULIAN
295 HARVARD STREET,
APT. 604
CAMBRIDGE, MA 02139                                 P‐0018951 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINTZ, EMILY M
6712 SULKY LANE
NORTH BETHESDA, MD 20852                            P‐0024097 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MINTZ, JONATHAN A
7340 TIMBER TRAIL RD.
EVERGREEN, CO 80439                                 P‐0024939 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2239 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 403 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MINTZER, ROB
NO ADDRESS PROVIDED
                                                    P‐0023016 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MINTZER, ROB
116 KINGSTON DR.
SAINT AUGUSTINE, FL 32084                           P‐0023018 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MINYARD, KEVIN R
1808 PLEASANT RUN RD
MALVERN, AR 72104                                   P‐0041537 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIONE, STEFANO A
12381 DARKWOOD ROAD
SAN DIEGO, CA 92129‐3754                            P‐0034696 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIONE, STEFANO A
12381 DARKWOOD ROAD
SAN DIEGO, CA 92129‐3784                            P‐0034737 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIONE, STEFANO A
12381 DARKWOOD ROAD
SAN DIEGO, CA 92129‐3754                            P‐0034743 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIONE, STEFANO A
12381 DARKWOOD
SAN DIEGO, CA 92129‐3754                            P‐0034751 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIQUILARENA, CARLOS
2401 ANDERSON RD, APT 5
CORAL GABLES, FL 33134                              P‐0001381 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRABAL, MERLINDA
205 BEAR CREEK LANE
GEORGETOWN, TX 78633                                  2542    11/13/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
MIRABELLI, LORENE A
75 HORSESHOE CT
OCEANPORT, NJ 07757                                 P‐0015049 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRABELLI, MARCELLO
10 MAGNOLIA CT
OCEAN VIEW, NJ 08230                                P‐0034827 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRABELLI, MARCELLO
10 MAGNOLIA CT
OCEAN VIEW, NJ 08230                                P‐0034829 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRACLE TRANSPORTATION SERVIC
BIZZARRO, NICHOLAS
4313 HOLLYWOOD BLVD #201
HOLLYWOOD, FL 33021                                 P‐0007370 10/28/2017    TK Holdings Inc., et al.                    $11,500.00                                                                                    $11,500.00
MIRACLE, BRIAN L
25923 BEAUTYBERRY
SAN ANTONIO, TX 78261                               P‐0030278 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRACLE, BRIAN L
25923 BEAUTYBERRY
SAN ANTONIO, TX 78261                               P‐0030280 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRACLE, BRIAN L
25923 BEAUTYBERRY
SAN ANTONIO, TX 78261                               P‐0030369 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRACLE, BRIAN L
25923 BEAUTYBERRY
SAN ANTONIO, TX 78261                               P‐0030375 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRACLE, BRIANNA R
25923 BEAUTYBERRY
SAN ANTONIO, TX 78261                               P‐0030365 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                         Page 2240 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 404 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MIRACLE, BRIANNA R
25923 BEAUTYBERRY
SAN ANTONIO, TX 78261                               P‐0030368 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRAND, IRENE
P.O. BOX 880584
PORT ST LUCIE, FL 34988                               735     10/27/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
MIRAND, IRENE
PO BOX 880584
PORT ST. LUCIE, FL 34988                              913     10/27/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
MIRAND, IRENE
P.O. BOX 880584
PORT ST LUCIE, FL 34988                             P‐0003340 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRAND, IRENE
P.O. BOX 880584
PORT ST LUCIE, FL 34988                             P‐0004437 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRANDA, ALICIA M
1956 PINEHURST DRIVE
CLEARWATER, FL 33763                                P‐0005529 10/26/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
MIRANDA, CONNIE
6298 N BRIX AVE
FRESNO, CA 93722                                    P‐0024291 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRANDA, DEBORA E
1094 W. 320 S.
OREM, UT 84058                                      P‐0053232 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRANDA, EDGAR
10721 N BILTMORE TERRACE
CITRUS SPRINGS, FL 34434                            P‐0011624 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRANDA, JACQUELINE
275 NORTHWEST BLVD.
MIAMI, FL 33126                                     P‐0000255 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRANDA, JUAN
7950 ETIWANDA AVE APT 10103
RANCHO CUCAMONGA, CA 91739                          P‐0027779 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRANDA, JUAN
7950 ETIWANDA AVE APT 101013
RANCHO CUCAMONGA, CA 91739                          P‐0027781 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRANDA, MATIAS R
1542 POINT HUENEME COURT
CHULA VISTA, CA 91911‐6138                          P‐0042875 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRANDA, PAUL
13327 DURANGO PLACE
CERRITOS, CA 90703                                  P‐0012637 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRANDA, RAFAEL D
920 NORTH EASTMAN AVENUE
LOS ANGELES, CA 90063                               P‐0015675 11/4/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                     $7,000.00
MIRANDA, SHEILA
6010 RAY ELLISON
APT 9107
SAN ANTONIO, TX 78242                               P‐0052279 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRASHI, NIHAL
2419 SOUTH DRIVE
SANTA CLARA, CA 95051                               P‐0052264 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIRCHANDANI, AVINASH
3 PEACH HILL CT
RAMSEY, NJ 07446                                    P‐0027709 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                         Page 2241 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 405 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MIRCHANDANI, INDU
3 PEACH HILL CT
RAMSEY, NJ 07446                                    P‐0027704 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRELES, ANGELINA
1812 N BAKER ST
STOCKTON, CA 95204                                  P‐0029125 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRIANI, MICHAEL
43790 DUNHAM CT
CLINTON TWP, MI 48038                               P‐0037123 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRITELLO, NICOLA
NO ADDRESS PROVIDED
                                                    P‐0042074 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRK, THOMAS D
110 SOUTH HARRIS AVENUE
#105
WAUPUN, WI 53963                                    P‐0025242 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRLOHI, HAMED
9925 SW 160TH AVENUE
BEAVERTON, OR 97007                                 P‐0022893 11/12/2017    TK Holdings Inc., et al.                     $2,204.00                                                                                    $2,204.00
MIRO, EMILY
599 WHITE PLAINS ROAD
EASTCHESTER, NY 10709                               P‐0003963 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRO, LUIGI
599 WHITE PLAIS ROAD
EASTCHESTER, NY 10709                               P‐0003970 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRRO, JAMES J
3826 S. 57TH CT.
CICERO, IL 60804                                    P‐0008891 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRZA, RUBINA S
14049 LEMON VALLEY PLACE
TAMPA, FL 33625                                     P‐0015968 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIRZA, WASI
508 PHILIP DR
BARTLETT, IL 60103                                  P‐0044491 12/22/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
MIRZOYAN, KRISTINA
10210 MOUNTAIR AVE. APT. 301
TUJUNGA, CA 91042                                   P‐0057890 4/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISA, LISA
13 SELDEN DR.
EAST NORTHPORT, NY                                  P‐0006699 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISARTI, NANCY
59 MAYFAIR DRIVE
WEST ORANGE, NJ 07052                               P‐0007856 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISEL, STEVEN L
7235 FOUR RIVERS ROAD
BOULDER, CO 80301                                   P‐0019659 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISEMER, STEVEN L
1641 ONYX ST NW
SALEM, OR 97304                                     P‐0027257 11/17/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
MISHALOV, NEIL
1330 STANNAGE AVENUE
BERKELEY, CA 94702                                    2663    11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MISHLER, TOMI OLIVIA
3066 N. PIERCE DR.
SOLSBERRY, IN 47459                                 P‐0047466 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2242 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 406 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MISHLER, TOMI OLIVIA
3066 N. PIERCE DR.
SOLSBERRY, IN 47459                                P‐0047506 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISHLER, TRAVIS
7506 GLENSTONE ST
ROWLETT, TX 75089                                  P‐0002530 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISHRA, EKTA
663 WHITE OAK LN
BARTLETT, IL 60103                                 P‐0046163 12/25/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MISHRA, EKTA
663 WHITE OAK LN
BARTLETT, IL 60103                                 P‐0056406    2/2/2018     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MISKA, JASON
P.O. BOX 623
CHEROKEE, NC 28719                                 P‐0047414 12/26/2017      TK Holdings Inc., et al.                     $1,021.76                                                                                    $1,021.76
MISKINIS, KESTUTIS A
27527 W. 14 MILE ROAD
FARMINGTON HILLS, MI 48334                         P‐0040453 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISKOFF, LORI
41 WILK ROAD
EDISON, NJ 08837                                     990       10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MISQUEZ, ELVA Z
1729CR7250
LUBBOCK, TX 79423                                  P‐0017854 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSAGHIAN, KHOSRO
29869 WESTHAVEN DR
AGOURA HILLS, CA 91301                             P‐0040223 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSBACH, JOSEPH
16 THISTLE COVE
HARPSWELL, ME 04079‐3855                           P‐0004702 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSERI‐SPARKS, DANA
4317 WEST ANDERSON RD
SOUTH EUCLID, OH 44121                             P‐0044265 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSNER, VIVIAN
680 N LAKE SHORE DRIVE
#1301
CHICAGO, IL 60611                                  P‐0055008 1/17/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI DEPARTMENT OF NATURAL RESOURCES
OFFICE OF THE ATTORNEY GENERAL
ATTN: MARY LONG
PO BOX 861
ST. LOUIS, MI 63188                                  4223      12/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S. NATIONAL AVE.
ATTENTION: CENTRAL STORES
SPRINGFIELD, MO 65897                              P‐0025999 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S. NATIONAL AVE.
ATTENTION: CENTRAL STORES
SPRINGFIELD, MO 65897                              P‐0026167 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S. NATIONAL AVE.
ATTENTION: CENTRAL STORES
SPRINGFIELD, MO 65897                              P‐0026177 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2243 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 407 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MISSOURI STATE UNIVERSITY
901 S. NATIONAL AVE.
ATTENTION: CENTRAL STORES
SPRINGFIELD, MO 65897                               P‐0026774 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S. NATIONAL AVE.
ATTENTION: CENTRAL STORES
SPRINGFIELD, MO 65897                               P‐0026780 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S. NATIONAL AVE.
ATTENTION: CENTRAL STORES
SPRINGFIELD, MO 65897                               P‐0026788 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S. NATIONAL AVE.
ATTENTION: CENTRAL STORES
SPRINGFIELD, MO 65897                               P‐0026793 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S NATIONAL AVE
SPRINGFIELD, MO 65897                               P‐0032761 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S NATIONAL AVE
SPRINGFIELD, MO 65897                               P‐0035977 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISSOURI STATE UNIVERSITY
901 S NATIONAL AVE
SPRINGFIELD, MO 65897                               P‐0035979 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MISTRY, HARSHADKUMA M
7044 SUMMERHILL DR
WESTCHESTER, OH                                     P‐0057050   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHAM, JAMIE
P.O.BOX 57143
WEBSTER, TX 77598                                   P‐0016199 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHEL, CHAD M
1283 CONWAY AVENUE
COSTA MESA, CA 92626                                P‐0022505 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHEL, JEREMY W
959 SE 2ND AVENUE
APT. 132
DEERFIELD BEACH, FL 33441                           P‐0001299 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHEL, JOEL S
6 CHELSEA COURT
RAMSEY, NJ 07446                                    P‐0035599 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL JR, HENRY L
326 YORKTOWN DR
PARIS, KY 40361                                     P‐0007105 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, ANGELINA M
7585 DIAMOND RANCH DRIVE
UNIT 122
SACRAMENTO, CA 95829                                P‐0046613 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, ARLINE
2014 N. PENNSYLVANIA
WICHITA, KS 67214                                   P‐0012394 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, CALVIN
2422 CHOCTAW TRACE
MURFREESBORO, TN 37129                              P‐0013729 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2244 of 3674
                                                      Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 408 of 1837
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                          Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address             Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                             Amount                                                   Amount
MITCHELL, CALVIN
2422 CHOCTAW TRACE
MURFREESBORO, TN 37129                                     P‐0013733 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MITCHELL, CATHERINE PATTERSON
267 ROCK HILL ROAD
ASHEVILLE, NC 28803                                          2688    11/15/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00               $0.00                               $0.00
MITCHELL, CHARLES L
3731 NW MUNSON STREET
SILVERDALE, WA 98383                                       P‐0019288 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MITCHELL, CHRISTOPHER
PO BOX 128
LA WARD, TX 77970                                            4264    12/24/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
MITCHELL, CRAIG A
9914 N. HIGHLAND PLACE
KANSAS CITY, MO 64155                                      P‐0007875 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MITCHELL, CRAIG A
9914 N. HIGHLAND PLACE
KANSAS CITY, MO 64155                                      P‐0007896 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MITCHELL, CRAIG A
9914 N. HIGHLAND PLACE
KANSAS CITY, MO 64155                                      P‐0007961 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MITCHELL, DARYL W
34 POPLAR BEND
VIRGINIA BEACH, VA 23453                                   P‐0020258 11/8/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
MITCHELL, DAVID
1411 NE 16TH AVE APT 416
PORTLAND, OR 97232                                         P‐0038260 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MITCHELL, DEMETRIA R
3014 LOS PRADOS ST. #205
SAN MATEO, CA 94403                                        P‐0052043 12/27/2017    TK Holdings Inc., et al.                        $93.00                                                                                        $93.00
MITCHELL, DEVIN
BEASLEY, ALLEN, CROW, METHVIN, PORTIS & MILES, P.C.
ATTN: CHRISTOPHER GLOVER
218 COMMERCE ST.
MONTGOMERY, AL 36104                                         946     10/30/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MITCHELL, DONALD C
22 WINDSOR RD
EDISON, NJ 08817                                           P‐0006886 10/27/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                     $1,500.00
MITCHELL, DONALD C
22 WINDSOR RD.
EDISON, NJ 08817                                           P‐0006901 10/27/2017    TK Holdings Inc., et al.                      $600.00                                                                                        $600.00
MITCHELL, GAIL L
635 DINA DRIVE
D'IBERVILLE, MS 39540                                      P‐0050786 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MITCHELL, HATTIE L
11342 DRUMSHEUGH LANE
UPPER MARLBORO, MD 20774                                   P‐0013804 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MITCHELL, HATTIE L
11342 DRUMSHEUGH LANE
UPPER MARLBORO, MD 20774                                   P‐0013810 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MITCHELL, JACQUELINE D
1310 N 37TH STREET
RICHMOND, VA 23223                                         P‐0029313 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MITCHELL, JACQUELINE D
4962 MCARTHUR RD
JAY, FL 32565                                              P‐0041920 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                                Page 2245 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 409 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MITCHELL, JACQUELINE D
4962 MCARTHUR RD
JAY, FL 32565                                        P‐0051072 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, JAMES P
822 PONTIAC ST
DENVER, CO 80220                                     P‐0025196 11/14/2017      TK Holdings Inc., et al.                     $2,850.00                                                                                    $2,850.00
MITCHELL, JERRY J
910 CLAYTON ROAD
CHIPLEY, FL 32428                                    P‐0000298 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, JILL P
409 EAST RIDGE STREET
MARQUETTE, MI 49855                                  P‐0041276 12/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, JILL P
409 EAST RIDGE STREET
MARQUETTE, MI 49855                                  P‐0056332    2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, JOHN
1771 CHARTLEY ROAD
GATES MILLS, OH 44040                                P‐0030356 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, JOHN W
2510 HUNTWICK ST
GRAND PRAIRIE, TX 75050                              P‐0003392 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, JOSEPHINE
750 DECOSTA LN.
ORANGEBURG, SC 29115                                 P‐0047476 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, KAREN E
1955 BRADLEY DR
ST CLOUD, FL 34771                                   P‐0025639 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, KELSIE D
11380 GATES TERRACE
JOHNS CREEK, GA 30097                                P‐0057629    3/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, KEYNA R
5418 HARVESTFISH PL
WALDORF, MD 20603                                    P‐0044398 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, LATASHA
PO BOX 9446
FORT LAUDERDALE, FL 33310‐9446                         1015      10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MITCHELL, LAWRENCE A
128 ELMWOOD AVE
MODESTO, CA 95354                                    P‐0021425 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, LINDA K
200 PERSHING ROAD
BROOKLAWN                                            P‐0040827 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, LISA
627 CARLA STREET
LIVERMORE, CA 94550                                  P‐0017517 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, LISA B
6423 GENSTAR LANE
DALLAS, TX 75252                                     P‐0057134    2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, LISA C
4117 CASPIAN TRACE
SNELLVILLE, GA 30039                                 P‐0022240 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, LISA C
4117 CASPIAN TRACE
SNELLVILLE, GA 30039                                 P‐0023227 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2246 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 410 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MITCHELL, LORI
524 MISSIONARY RIDGE DRIVE
SPRINGFIELD, IL 62711‐8282                          P‐0040500 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, LORI
524 MISSIONARY RIDGE DRIVE
SPRINGFIELD, IL 62711                               P‐0040518 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, MARY D
4700 CENTRAL CHURCH RD
DOUGLASVILLE, GA 30135                              P‐0053117 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, MECHELLE R
1624 FORDEM AVENUE
APT 107
MADISON, WI 53704                                   P‐0019652 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, MICHA
1410 SIEGEL ST
CHESTER, PA 19013                                   P‐0036455 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, NANETTE
C/O SENATE CLERK'S OFFICE
STATE CAPITOL, 2ND FLOOR
NASHVILLE, TN 37243                                 P‐0012838 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, NEYSA T
1301 NAHAW AVENUE
SEBRING, FL 33870                                   P‐0001525 10/22/2017    TK Holdings Inc., et al.                        $45.10                                                                                       $45.10
MITCHELL, NICHOLAS G
108 LEE ST
WEST BOYLSTON, MA 01583                             P‐0016515 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, NORMALYN C
2797 TUPPER DRIVE
BAY CITY, MI 48706                                  P‐0016741 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, PATRICIA A
17 COLBY ROAD
STAR LAKE, NY 13690                                 P‐0000068 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, PATRICIA D
18942 DAVIDSON ST.
ROSEVILLE, MI 48066                                 P‐0034041 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, PHEVIE R
345 BERGEN STREET
PLAINFIELD, NJ 07063                                P‐0006241 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, RICHARD L
6776 HONEYCUTT LN
GLOUCESTER, VA 23061                                P‐0050722 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, RICK
1112 SW SAMPSON RD
LEES SUMMIT, MO 64081                               P‐0042014 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, RICKY T
PO BOX 2797
ROANOKE, VA 24991                                   P‐0020626 11/9/2017     TK Holdings Inc., et al.                     $5,239.00                                                                                    $5,239.00
MITCHELL, SANDRA K
822 PONTIAC ST
DENVER, CO 80220‐4826                               P‐0025205 11/14/2017    TK Holdings Inc., et al.                     $2,850.00                                                                                    $2,850.00
MITCHELL, SCOTT E
4505 ARGYLE TR NW
WASHINGTON, DC 20011                                P‐0039494 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, STEPHEN M
9010 OLD TERRY FORD RD
GAINESVILLE, GA                                     P‐0004396 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2247 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 411 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MITCHELL, SUSAN
8117 CRANBERRY ST
ANCHORAGE, AK 99502                                 P‐0033092 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, TAMMY A
P.O. BOX 353
SKYFOREST, CA 92385                                 P‐0046131 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, TANGELA Y
PO BOX 221613
HOLLLYWOOD, FL 33020                                P‐0038680 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, TANJA L
2621 7TH STREET
ROCK ISLAND                                         P‐0040177 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, TERRY L
18611 66TH AVE NE
KENMORE, WA 98028‐7946                              P‐0018968 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, TIMOTHY S
9613 FOX HUNT CIR W
DOUGLASVILLE, GA 30135                              P‐0003305 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, TIRSHATHA A
1517 WEST 1650 NORTH
APT # 1
LAYTON, UT 84041                                    P‐0012873 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, VIRGINIA L
111 S. LAKE CIRCLE
ST. AUGUSTINE, FL 32084                             P‐0019843 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, WILLIAM W
11 APPLE TREE COURT
BRIDGETON, NJ 08302                                 P‐0028952 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHELL, WILLIAM W
11 APPLE TREE COURT
BRIDGETON, NJ 08302                                 P‐0028959 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHEM, PATRICIA L
7820 E 103RD TERR
KANSAS CITY, MO 64134                                 2160    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MITCHUM, ADAM E
POBOX 802
SANGER, CA 93657                                    P‐0033969 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITCHUSSON, KAREN
1212 AARON
WYNNE, AR 72396                                     P‐0029585 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITNICK, JAMES I
101 RAWLINS RUN RD
PITTSBURGH, PA 15238                                P‐0025585 11/7/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MITNICK, JAMES L
101 RAWLINS RUN RD
PITTSBURGH, PA 15238                                P‐0025586 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITRA, SHUBHASHISH
1398 POINTVIEW COURT
SUWANEE, GA 30024                                   P‐0008592 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITRA, SHUBHASHISH
1398 POINTVIEW COURT
SUWANEE, GA 30024                                   P‐0008599 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MITRA, SHUBHASHISH
1398 POINTVIEW COURT
SUWANEE, GA 30024                                   P‐0008612 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2248 of 3674
                                                 Case 17-11375-BLS             Doc 4434-1                    Filed 04/27/21                     Page 412 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                            Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address          Claim No. Claim Date                Debtor                        Unsecured Claim                                             Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                     Amount
MITRAKOS, STEVEN P
45 WHITEWOOD DRIVE
MORRIS PLAINS, NJ 07950                               P‐0035754 12/4/2017         TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MITRIK, PATRICIA E
9 LISA PL
PINE BROOK, NJ 07058                                  P‐0006892 10/27/2017        TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
MITSCH, THOMAS C
THOMAS MITSCH
295 BURKE DRIVE
CAMANO ISLAND, WA 98282                               P‐0018620 11/7/2017         TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
MITSUBISHI CHEMICAL PERFORMANCE POLYMERS, INC.
SAUL EWING ARNSTEIN & LEHR LLP
SHARON L. LEVINE
1037 RAYMOND BLVD., SUITE 1520
NEWARK, NJ 07102                                        3530      11/27/2017          TK Holdings Inc.                                $0.00                                                    $0.00                               $0.00
MITSUBISHI MOTORS CORPORATION
DAN YOUNGBLUT
1285 AVENUE OF THE AMERICAS
NEW YORK, NY 10019                                      3487      11/27/2017          TK Holdings Inc.                      $634,931,506.40                                                                              $634,931,506.40
MITSUBISHI MOTORS CORPORATION
DAN YOUNGBLUT
1285 AVENUE OF THE AMERICAS
NEW YORK, NY 10019                                      3507      11/27/2017   Takata de Mexico, S.A. de C.V.                        $0.00                                                                                         $0.00
MITTAL, SUDEEP
1706 SUTTON DRIVE
DALTON, GA 30721                                        3987      12/11/2017          TK Holdings Inc.                                $0.00                                                                                        $0.00
MITTELMAN, RONALD L
129 GLENMORE LANE
KESWICK, VA 22947                                     P‐0030785 11/23/2017        TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
MITTELMAN, RONALD L
129 GLENMORE LANE
KESWICK, VA 22947                                     P‐0030787 11/23/2017        TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
MITTENTHAL, SUE L
7337 AUSTIN ST
APT 3H
FOREST HILLS, NY 11375‐6216                           P‐0021138 11/3/2017         TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MITTIGA, ROBERT J
1290 GREENSBURG RD.
UNIONTOWN, OH 44685                                     3841      12/4/2017           TK Holdings Inc.                                $0.00                                                                                        $0.00
MITTLEIDER, ROCHELLE
310 E ROSECREST AVE
LA HABRA, CA 90631                                    P‐0057423 2/21/2018         TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
MITTLESTAEDT, RONALD R
34310 NORTH LAKESIDE DRIVE
GRAYSLAKE, IL 60030                                   P‐0054628 1/13/2018         TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
MITTON, MATTHEW L
4426 SUNSET CIRCLE
BOUNTIFUL, UT 84010                                   P‐0057037    2/7/2018       TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
MITTS, TYLER B
110 SLUMBER MEADOW TRAIL
PALM COAST, FL 32164                                  P‐0056195 1/30/2018         TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
MITUTOYO AMERICA CORPORATION
ATTN: ACCOUNTS RECEIVABLE
965 CORPORATE BLVD
AURORA, IL 60502‐9176                                    7        7/14/2017           TK Holdings Inc.                               $0.00                                                                                         $0.00

                                                                                               Page 2249 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 413 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MITZEL, ROBERT A
410 N. RAYNOR AVE.
APT. 3W
JOLIET, IL 60435                                    P‐0040272 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIU, TOMMY C
916 16TH AVE
HONOLULU, HI 96816                                  P‐0055680 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIX, GREGORY J
1107 CRYSTAL SPRINGS DRIVE
VACAVILLE, CA 95688                                 P‐0051183 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIX, TRICIA
104 LAFAYETTE STREET
OLYPHANT, PA 18447                                  P‐0012869 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIX, TRICIA
104 LAFAYETTE STREET
OLYPHANT, PA 18447                                  P‐0012907 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIXCO, NAPOLEON
2881 GARVIN AVE
RICHMOND, CA 94804                                  P‐0053124 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIXED PROMOTIONS, LLC
100 ENGELWOOD DRIVE, SUITE C
ORION, MI 48359                                        4      7/10/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MIXED PROMOTIONS, LLC
100 ENGELWOOD DRIVE, SUITE C
ORION, MI 48359                                        37     7/25/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MIYA, DAVID J
5311 DUKE DR
LA PALMA, CA 90623                                  P‐0041375 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIYA, SANDRA P
87 NORTHFIELD RD
WALLNGFORD                                          P‐0004516 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIYAGI, NADINE N
3289 PACIFIC HTS. RD.
HONOLULU, HI 96813                                    4639     1/3/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MIYAMOTO, MICHELLE
213 N ROWAN AVE
LOS ANGELES                                         P‐0050577 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIYASATO, AUDREY N
99‐424 AHEAHE STREET
AIEA, HI 96701                                      P‐0040324 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIYASATO, WILSON S
99‐424 AHEAHE STREET
AIEA, HI 96701                                      P‐0040005 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIYAZONO, SHAUNA K
46‐187 NONA LOOP
KANEOHE, HI 96744                                   P‐0015964 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIZE, JASON
310 PARRIS RD
COWPENS, SC 29330                                   P‐0024759 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MIZE, RONALD G.
9811 POTOMAC RIDGE DR.
MOBILE, AL 36695                                      2641    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MIZELLE, MARY F
189 NAPA DR
MCDONOUGH, GA 30253                                 P‐0024918 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2250 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 414 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                       Amount                                                  Amount
MIZELLE, MARY F
189 MAPA DR
MCDONOUGH, GA 30253                                 P‐0025045 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIZENKO, DAVID A
5 VILLAGE CT
LAWRENCEVILLE, NJ 08648                             P‐0005789 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MIZRAHI, MARK
19 DARIEN DRIVE
WEST LONG BRANCH, NJ 07764                            1682      11/8/2017       TK Holdings Inc.                          $1,000.00                                                                                     $1,000.00
MJ CELCO, INC.
ATTN: T. MEYERS
3900 WESLEY TERRACE
SCHILLER PARK, IL 60176                               4988      6/7/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
MLADA, RAYMOND T
1033 WIETING COURT
CHILTON, WI 53014                                   P‐0009698 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MLADENIK, RUSSELL A
7340 ORCHARD HARVEST AVE
LAS VEGAS, NV 89131                                 P‐0000646 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MLNARIK, JOHN L
THE MLNARIK LAW GROUP, INC.
2930 BOWERS AVE
SANTA CLARA, CA 95051                               P‐0037554 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MLNARIK, JOHN L
THE MLNARIK LAW GROUP, INC.
2930 BOWERS AVE
SANTA CLARA, CA 95051                               P‐0037560 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MLODIK, KEVIN J
4770 STILL MEADOW LANE
PLOVER, WI 54467                                    P‐0015089 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MLODINOFF, DAVID J
10600 NW FLOTOMA DRIVE
PORTLAND, OR 97229                                  P‐0018481 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MLYNAREK, MICHAEL J
71210 STATE HIGHWAY 13
ASHLAND, WI 54806                                   P‐0032516 11/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
MMMM CONSULTING GROUP
PAGUIO, MARIA
29632 PARKGLEN PL
CANYON COUNTRY, CA 91387                            P‐0056694   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MMW INTERNATIONAL INC
ANDERSON, KENNETH E
521 OLD FARM COURT
DANVILLE, CA 94526                                  P‐0019174 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MMW INTERNATIONAL INC
ANDERSON, KENNETH E
510 OLD FARM COURT
DANVILLE
DANVILLE, CA 94526                                  P‐0040338 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MO AZIZ ESQ
TORRES, ANA M
800 COMMERCE
HOUSTON, TX 77002                                   P‐0030976 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00




                                                                                          Page 2251 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 415 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MO AZIZ ESQ
NAVEJAS, NADIA
800 COMMERCE
HOUSTON, TX 77002                                    P‐0030979 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOATS, JENNIFER M
721 HAWTHORNE DRIVE
LIBERTY, MO 64068                                    P‐0033065 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOBERG, KELLI J
1873 N RUBY COURT
EAGAN, MN 55122                                      P‐0051469 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOBILE U DRIVE IT NC.
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                   P‐0048344 12/26/2017    TK Holdings Inc., et al.                   $464,160.80                                                                                  $464,160.80
MOBLEY, ELISHA
7200 FARWOOD DRIVE
NEW ORLEANS, LA 70126                                P‐0015139 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOBLEY, ELISHA
7200 FARWOOD DRIVE
NEW ORLEANS, LA 70126                                P‐0015171 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOBLEY, JAMES A
217 RANCHERO DR
COLUMBIA, SC 29223                                   P‐0035473 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOBLEY, MARTHA L
35 HARKER HILL DRIVE
HAMBURG, NJ 07419‐1219                               P‐0004498 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOBLEY, ROGER
2629 SEDGWICK AVE
APT 2E
BRONX, NY 10468                                      P‐0015494 11/4/2017     TK Holdings Inc., et al.                     $2,300.00                                                                                    $2,300.00
MOBLEY, YASHIMA S
33 LOUIS KELLER RD
WEST POINT, MS 39773                                 P‐0040849 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOCAP LLC
409 PARKWAY DRIVE
PARK HILLS, MO 63601                                   181     10/17/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MOCHRIE, STEVEN H
906 BALMORAL DRIVE
CARY, NC 27511                                       P‐0006358 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOCK, BARB
9209 SEMINOLE BLVD., UNIT 121
SEMINOLE, FL 33772                                   P‐0050542 12/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MOCK, BARBARA A
9209 SEMINOLE BLVD. UNIT 121
SEMINOLE, FL 33772                                   P‐0051023 12/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MOCK, MICHELLE A
8729 OAKLEIGH RD
PARKVILLE, MD 21234                                  P‐0032263 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOCK, TERRY
1046 FRANZ DR.
LAKE FOREST, IL 60045                                P‐0054438 1/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOCK, TERRY L
BOX 1412
BETHANY, OK 73008‐1412                               P‐0024855 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2252 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 416 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MOCK, THOMAS E
5748 ENGLISH TURN DRIVE
PACE, FL 32571                                     P‐0030742 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOCK, THOMAS E
5748 ENGLISH TURN DRIVE
PACE, FL 32571                                     P‐0030744 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOCK, THOMAS E
5748 ENGLISH TURN DRIVE
PACE, FL 32571                                     P‐0030746 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOCKAPETRIS, VALERIE L
9942 TIMBERKNOLL LANE
ELLICOTT CITY, MD 21042                            P‐0023185 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOCKAPETRIS, VALERIE L
9942 TIMBERKNOLL LANE
ELLICOTT CITY, MD 21042                            P‐0023197 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MODEAS, CARON
114 N. SIXTH ST.
MEBANE, NC 27302                                   P‐0005827 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MODEHN, ALEXANDER E
1151 S. ALPINE CIRCLE
GREEN VALLEY, AZ 85614                             P‐0022017 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MODERN ICE EQUIPMENT & SUPPLY
5709 HARRISON AVE.
CINCINNATI, OH 45248                               P‐0021696 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MODH, ARUN
6 ROCK ST
FRAMINGHAM 01702                                   P‐0046757 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MODI, ANGELA
31815 HONEY SUCKLE DRIVE
ROCKWOOD, MI 48173                                 P‐0013486 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MODI, SANJAY T
8144 SIMPSON CREEK WAY
MASON, OH 45040                                    P‐0031470 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MODICA, STEPHEN
63 CHAMBERLAIN RD
UXBRIDGE, MA 01569                                   2285    11/12/2017       TK Holdings Inc.                           $920.00               $0.00                                                                   $920.00
MODICA, STEPHEN
63 CHAMBERLAIN RD
UXBRIDGE, MA 01569                                 P‐0022987 11/12/2017    TK Holdings Inc., et al.                      $920.00                                                                                       $920.00
MODICA, STEPHEN
63 CHAMBERLAIN RD
UXBRIDGE, MA 01569                                 P‐0022991 11/12/2017    TK Holdings Inc., et al.                      $920.00                                                                                       $920.00
MODICA, STEPHEN
63 CHAMBERLAIN RD
UXBRIDGE, MA 01569                                 P‐0022999 11/12/2017    TK Holdings Inc., et al.                      $920.00                                                                                       $920.00
MODICA, TAMA L
10021 BARNES TRAIL
INVER GROVE HTS, MN 55077                          P‐0010883 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MODJESKA, ROBERT G
990 CASUARINA RD APT 6
DELRAY BEACH, FL 33483‐6700                        P‐0023681 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MODJESKA, ROBERT G
990 CASUARINA RD APT 6
DELRAY BEACH, FL 33483‐6700                        P‐0023683 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2253 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 417 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MODRIGAL, ANDY
4785 BUCKNELL CT
SACRAMENTO, CA 95841                                    4625      1/2/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
MODTLAND, SHELLEY V
8547S CASCADE SPRINGS LN
APT# 822
WEST JORDAN, UT 84088                                 P‐0005910 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MODUGNO, FERRUCCIO
66 BRIARWOOD DRIVE
SAN RAFAEL, CA 94901‐1407                             P‐0025797 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MODY, HASMUKH M
15019 ROCK KNOLL DR
HOUSTON, TX 77083‐5807                                P‐0013476 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MODY, NALINI H
15019 ROCK KNOLL DR
HOUSTON, TX 77083‐5807                                P‐0013500 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOE, ERIC S
333 MALBEC DRIVE
MOORE, SC 29369                                       P‐0003868 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOE, PETER G
1383 HANSEN ST.
CAMANO ISLAND, WA 98282                               P‐0015837 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOEBIUS, REINHARD
8404 NW REED DRIVE
PORTLAND, OR 97229                                    P‐0057605   3/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOEBIUS, REINHARD
8404 NW REED DRIVE
PORTLAND, OR 97229                                    P‐0057606   3/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOEBIUS, REINHARD
8404 NW REED DRIVE
PORTLAND, OR 97229                                    P‐0057607   3/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOEHLMAN, JASON
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043738 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MOEHRKE, MELISSA M
6653 COWLES MTN BLVD
SAN DIEGO, CA 92119                                   P‐0033325 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOELLER, DANIELLE M
1713 N MAIN ST APT 201
OSHKOSH, WI 54901                                     P‐0052386 12/28/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
MOERICKE, GALE E
14140 COUNTY ROAD 136
GORDON, TX 76453                                      P‐0035553 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOE'S BRIER CREEK, LLC
DAVID WILSON
101 ELSTOW COURT
CARY, NC 27519                                        P‐0001276 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOE'S CARY, LLC
DAVID WILSON
101 ELSTOW COURT
CARY, NC 27519                                        P‐0001191 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOE'S DURHAM, LLC
DAVID J. WILSON
101 ELSTOW COURT
CARY, NC 27519                                        P‐0001198 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2254 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 418 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MOEWS, KATHRYN S
738 COUNTY RD 35 W
BUFFALO, MN 55313                                    P‐0022481 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOFFAT, DIANNE R
PO BOX 160
UNION, WA 98592                                      P‐0039910 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOFFETT, MARK D
4700 WYNDFIELD LANE
CHARLOTTE, NC 28270‐0459                             P‐0033338 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOFFETT, TERI G
4700 WYNDFIELD LANE
CHARLOTTE, NC 28270‐0459                             P‐0033163 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOFFETT, TERI G
4700 WYNDFIELD LANE
CHARLOTTE, NC 28270                                  P‐0033340 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOFFITT, CANDEE JEAN
PO BOX 844
HARRIMAN, NY 10926                                   P‐0043481 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOFFITT, JENNIFER G
581 CR 214
HALLETTSVILLE, TX 77964                              P‐0004424 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOFFITT, NINA L
47 N SUMNER STREET
YORK, PA 17404                                       P‐0053073 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOFIDI, DESIREE E
43695 CALLE ESPADA
LA QUINTA, CA 92253                                  P‐0021520 11/10/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
MOGLIA, FRANCES M
9701 WYDELLA STREET
RIVERVIEW, FL 33569                                  P‐0040057 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOGUL, SAMUEL A
11 KAYLOR COURT
COLD SPRING HBR, NY 11724                            P‐0043506 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOGUL, SAMUEL A
11 KAYLOR COURT
COLD SPRING HBR, NY 11724                            P‐0044727 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOGUL, SAMUEL A
11 KAYLOR COURT
COLD SPRING HBR, NY 11724                            P‐0044728 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHAMED, SAMER
977 VISTA CERRO DRIVE
PASO ROBLES, CA 93446                                P‐0022262 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHAMED, SAMER
977 VISTA CERRO DRIVE
PASO ROBLES, CA 93446                                P‐0022264 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHAMED, SAMER
977 VISTA CERRO DRIVE
PASO ROBLES, CA 93446                                P‐0022266 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHAMED, SAMER
977 VISTA CERRO DRIVE
PASO ROBLES, CA 93446                                P‐0022268 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHAMED, SAMER
977 VISTA CERRO DRIVE
PASO ROBLES, CA 93446                                P‐0022281 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2255 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 419 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MOHAMED, SAMER M
977 VISTA CERRO DRIVE
PASO ROBLES, CA 93446                              P‐0022275 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHAMED, SEIFELDIN
12205 MAVERICK BLUFF ST
SAN ANTONIO, TX 78247                              P‐0046321 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHAMMADI, ZIBA K
36190 EASTERDAY WAY
FREMONT, CA 94536                                  P‐0052004 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHAMMADI, ZIBA K
36190 EASTERDAY WAY
FREMONT, CA 94536                                  P‐0054009   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHAMMADY, GHULAM REZA
475 WESTCLIFF COURT
RALEIGH, NC 27606                                  P‐0056287 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHAMMED, EBTISAM S
139 FRIENDLY DRIVE APT A
HAMPTON, VA 23605                                  P‐0051126 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHAMMED, MOSES
PO BOX 227
BOTSFORD, CT 06404                                   1504      11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MOHAMMED, WAHEEDA
1729 E 48TH STREET
BROOKLYN, NY 11234                                 P‐0006372 10/27/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MOHAMOUD, NASRA A
1625 17TH ST NW APT# 34
FARIBAULT, MN 55021‐2844                           P‐0023288 11/12/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
MOHAN, SATHYANARAY
1330 AUGUSTA DR UNIT #3
HOUSTON, TX 77057                                  P‐0013644 11/2/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MOHAYYA, MOZAFFAR
126 WOOTTON STREET
BOONTON, NJ 07005                                  P‐0004846 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHL, STEPHEN P
7436 MOUNTAIN LAUREL ROAD
BOONSBORO, MD 21713                                P‐0054887 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHLER, MARK A
114 WINDSOR LANE
NEW BRIGHTON, MN 55112                             P‐0049870 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHNKERN, PENNY D
1109 TRIANGLE CT
PRINCETON, MN 55371                                P‐0024373 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHR, BRUCE E
NO ADDRESS PROVIDED
                                                   P‐0014418 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHRBUTTER, ALEXANDRIA
4233 WASCANA RIDGE
REGINA, SK S4V2T1
CANADA                                             P‐0055951 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHRHARDT, KRISTEN L
300 LOCUST RD.
WINNETKA, IL 60093                                 P‐0035214 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHTA, SIDDHARTH
15913 JEFFS LN
AUSTIN, TX 78717                                   P‐0025462 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2256 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 420 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MOHTA, SIDDHARTH
15913 JEFFS LN
AUSTIN, TX 78717                                    P‐0025464 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHTA, SIDDHARTH
15913 JEFFS LN
AUSTIN, TX 78717                                    P‐0025465 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHTA, SIDDHARTH
15913 JEFFS LN
AUSTIN, TX 78717                                    P‐0025469 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOHTASSEM, JOSEPHINE
8043 OLD LONDON ROAD
NORTH CHARLESTON, SC 29406                          P‐0007181 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOIR, SUSAN
4 KINGSWOOD DRIVE
FRANKLIN, MA 02038                                  P‐0007072 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOIREZ, JEAN‐DIDIER
4922 TANYA LEE CIRCLE
APT 8205
DAVIE, FL 33328                                     P‐0055555 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOISOFF, GEORGE R
201 SPECTACLE DRIVE
VALPARAISO, IN 46383                                P‐0028588 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOJENA, NILDA S
13684 NE 20 COURT
N MIAMI BEACH, FL 33181                             P‐0010734 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOJICA, AIYANA N
2465 WINDBREAK DRIVE
ALEXANDRIA, VA 22306                                P‐0019293 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOJICA, VINCENT S
8937 BERGAMO CIRCLE
STOCKTON, CA 95212                                  P‐0031738 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOJTAHED, MASOUD
8200 POMMEL DRIVE
AUSTIN, TX 78759                                    P‐0019926 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOJTAHED, MASOUD
8200 POMMEL DRIVE
AUSTIN, TX 78759                                    P‐0019929 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOKAYA, WARREN N
536 HEMLOCK LANE
BRADLEY, IL 60915                                   P‐0020070 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOKAYA, WARREN N
536 HEMLOCK LANE
BRADLEY, IL 60915                                   P‐0032255 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOKELKE, RICH L
2165 WILLOW SHORES CT
EAST TROY, WI 53120                                 P‐0007602 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOKISEL, FRANK R
10740 QUEENS BLVD.
#11B
FOREST HILLS, NY 11375                              P‐0004611 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOKRYCKI, SHANNON M
626 WASHINGTON PARK BLVD
MICHIGAN CITY, IN 46360                             P‐0005066 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOKUA, ROBERT
10074 31ST NE
ST. MICHAEL, MN 55376                               P‐0014544 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2257 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 421 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin     Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                     Amount                                                  Amount
MOLCHAN‐HEFNER, KATHLEEN
2 SPRUCE MOUNTAIN DR
PUTNAM VALLEY, NY 10579                            P‐0016119 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOLDEN, RODRIGUS D
5300 PEACHTREE RD
UNIT 2101
CHAMBLEE, GA 30341                                 P‐0049173 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOLE, ZENA H
456 COUNTRY CLUB DR
MANCHESTER, TN 37355                               P‐0004648 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOLEK, RYAN D
PO BOX 471
REEDSVILLE, PA 17084                               P‐0010314 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOLEN, CATHY A
719 WEST VINE STREET
TAYLORVILLE, IL 62568                              P‐0026823 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOLER, SIGAL E
139 WESTWIND MALL
MARINA DEL REY, CA 90292                           P‐0032293 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOLES, JASON K
647 20TH ST NE
SALEM, OR 97301                                    P‐0041997 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOLES, MANINA L
NO ADDRESS PROVIDED
                                                   P‐0014458 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOLES, MARIANNA L
782 NORTH 1ST
#6
SAN JOSE, CA 95112                                 P‐0031368 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOLEX, LLC
ATTN: JOSHUA M. WIERSMA
2222 WELLINGTON COURT
LISLE, IL 60532                                      4985    6/11/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
MOLIGNANO, PATRICIA A
45 CHARLES ST.
WEYMOUTH, MA 02189                                 P‐0011631 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOLINA JR, UBLESTER
1506 S JK POWELL BLVD
WHITEVILLE                                         P‐0055065 1/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOLINA, DIANE V
5881 TOPAZ CT.
FONTANA, CA 92336                                  P‐0018694 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOLINA, DOMINGO N
1130 EAST BITTERS RD
SAN ANTONIO, TX 78216                              P‐0006568 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOLINA, ERICK
1729 E. RICHARDS ST.
TYLER, TX 75702                                      734     10/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MOLINA, MARGARET H
21500 LASSEN ST. #7
CHATSWORTH, CA 91311                               P‐0012705 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOLINA, MARY
1130 EAST BITTERS RD
SAN ANTONIO, TX 78216                              P‐0038211 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                        Page 2258 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 422 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MOLINA, ORLANDO
336 RIO DULCE
EL PASO, TX 79932                                    P‐0002253 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINA, PHILLIP
225 JACQUELYN LANE
PETALUMA, CA 94952                                   P‐0029519 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINA, RAYMOND C
607 CASTLEBAY DRIVE
SPICEWOOD, TX 78669                                  P‐0032268 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINA, RAYMOND C
607 CASTLEBAY DRIVE
SPICEWOOD, TX 78669                                  P‐0032275 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINA‐KANTOR, MARGARET H
21500 LASSEN ST. #7
CHATSWORTH, CA 91311                                 P‐0012693 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINARO, MICHAEL
2250 SALISBURY DRIVE
NAPERVILLE, IL 60565                                   2000    11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MOLINET, JOAQUIN S
1641 TIFFANY LANE
MANDEVILLE, LA 70448                                 P‐0035844 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINO, ASHLEY J
210 WARING ROAD
ELKINS PARK, PA 19027                                P‐0033766 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINO, IRIS Z
3299 E. SUPERIOR RD
SAN TAN VALLEY, AZ 85143‐4978                        P‐0038848 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLINO, IRIS Z
3299 E. SUPERIOR RD
SAN TAN VALLEY, AZ 85143‐4978                        P‐0038888 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLITOR, JENNIFER M
PO BOX 6014
ALBANY, NY 12206                                     P‐0023889 11/13/2017    TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
MOLITOR, LINDA F
3671 PERSIMMON DR
ALGONQUIN, IL 60102                                  P‐0034327 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLIVER, MICHELE
2034 SUFFOLK DR
HOUSTON, TX 77027                                    P‐0042640 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLLETTA, MICHAEL
220 SOCIERY STREET
ALPHARETTA, GA 30022                                 P‐0015349 11/4/2017     TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
MOLLINEDO, ERIC S
24344 LA MONTURA DRIVE
VALENCIA, CA 91354                                   P‐0031603 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLLO, RANDI
430 FAIRWAY OAKS DRIVE
UNIT A
SEDONA, AZ 86351                                       1767    11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MOLLOHAN, ABIGAIL C
1704 MAKEFIELD ROAD
YARDLEY, PA 19067                                    P‐0009113 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLLOV, VASSIL
2859 SELBY AVE
LOS ANGELES, CA 90064                                P‐0016842 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2259 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 423 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MOLLOV, VASSIL
2859 SELBY AVE
LOS ANGELES, CA 90064                               P‐0016927 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLLOY, DOUGLAS E
457 LONG AVE S
LEHIGH ACRES, FL 33974                              P‐0000079 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLNAR, DANIEL E
4025 SNAFFLE BIT RD
LEBANON, IN 46052                                   P‐0038176 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLONY, SCOTT P
410 DOTSIE DRIVE
WESTMINSTER, MD 21158                               P‐0024266 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLOZANOFF, YURI
8 STAFFORD PLACE
LARCHMONT, NY 10538                                 P‐0010939 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLOZANOFF, YURI
8 STAFFORD PLACE
LARCHMONT, NY 10538                                 P‐0010948 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLTZAN, JAMIE L
1233 AVE E
BILLINGS, MT 59102                                  P‐0042068 12/19/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MOLTZON, RICHARD F
2580 WINTER PARK ST
LOVELAND, CO 80538                                  P‐0025861 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOLTZON, RICHARD F
2580 WINTER PARK ST
LOVELAND, CO 80538                                  P‐0025870 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOMBERG, DONALD C
8 STONE MEADOW ROAD
ANNANDALE, NJ 08801                                 P‐0009471 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOMBERG, KRISTIN E
8 STONE MEADOW ROAD
ANNANDALE, NJ 08801                                 P‐0009647 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOMIN, NADIM N
9669 AVELLINO AVE
APT # 6204
ORLANDO, FL 32819                                   P‐0021742 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOMIN, NADIM N
9669 AVELLINO AVE
APT # 6204
ORLANDO, FL 32819                                   P‐0021752 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOMOH, AMELIA
35 HOLLAND AVE 12L
STATEN ISLAND, NY 10303                             P‐0004432 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOMOJARA, FRANCISCO A
18404 ELGAR AVE
TORRANCE, CA 90504                                  P‐0012131 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONACO, ANTHONY
2122 CHATEAU DR
LAWRENCEVILLE, GA 30043                             P‐0025660 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONAGHAN, MATTHEW D
1815 SE MORRISON STREET
PORTLAND, OR 97214                                  P‐0046053 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2260 of 3674
                                                     Case 17-11375-BLS             Doc 4434-1                     Filed 04/27/21                  Page 424 of 1837
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                         Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address             Claim No. Claim Date                Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                 Amount                                                  Amount
MONAGHAN, MELISSA D
1524 FROMAN STREET
APT. 2
PITTSBURGH, PA 15212                                      P‐0054152    1/8/2018        TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MONAHAN, KARA L
327 BOYD AVE
TAKOMA PARK, MD 20912                                     P‐0014819 11/3/2017          TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONAHAN, PATRICIA JANE
9375 BRYSON CITY ROAD
FRANKLIN, NC 28734                                          1072      11/1/2017           TK Holdings Inc.                              $0.00                                                                                        $0.00
MONCADA‐GIL, MARIA ELSA
CRAM VALDEZ BRIGMAN & NELSON
ROGER M. CRAM, ESQ.
DANIEL M. DASTRUP, ESQ.
2451 S. BUFFALO DR., #120
LAS VEGAS, NV 89117                                         1920      11/6/2017           Takata Americas                               $0.00                                                                                        $0.00
MONCADA‐GIL, MARIA ELSA
CRAM VALDEZ BRIGMAN & NELSON
ROGER M. CRAM, ESQ.
DANIEL M. DASTRUP, ESQ.
2451 S. BUFFALO DR., #120
LAS VEGAS, NV 89117                                         1925      11/6/2017           TK Holdings Inc.                        $500,000.00                                                                                  $500,000.00
MONCADA‐GIL, MARIA ELSA
CRAM VALDEZ BRIGMAN & NELSON
ROGER M. CRAM, ESQ.
DANIEL M. DASTRUP, ESQ.
2451 S. BUFFALO DR., #120
LAS VEGAS, NV 89117                                         1947      11/6/2017    Takata Protection Systems Inc.                       $0.00                                                                                        $0.00
MONCADA‐GIL, MARIA ELSA
CRAM VALDEZ BRIGMAN & NELSON
ROGER M. CRAM, ESQ.
DANIEL M. DASTRUP, ESQ.
2451 S. BUFFALO DR., #120
LAS VEGAS, NV 89117                                         2404      11/13/2017   Takata Protection Systems Inc.                       $0.00                                                                                        $0.00
MONCADA‐GIL, MARIA ELSA
CRAM VALDEZ BRIGMAN & NELSON
ROGER M. CRAM, ESQ.
DANIEL M. DASTRUP, ESQ.
2451 S. BUFFALO DR., #120
LAS VEGAS, NV 89117                                         2428      11/13/2017          TK Holdings Inc.                        $500,000.00                                                                                  $500,000.00
MONCADA‐GIL, MARIA ELSA
C/O CRAM VALDEZ BRIGMAN & NELSON
ATTN: ROGER M. CRAM, ESQ., DANIEL M. DASTRUP, ESQ.
2451 S. BUFFALO DR., #120
LAS VEGAS, NV 89117                                         2535      11/13/2017          Takata Americas                               $0.00                                                                                        $0.00
MONCUR, BRYAN
912 BELVEDERE COURT
FORT COLLINS, CO 80525                                    P‐0028187 11/18/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONCUS, JAMES D
4400‐A AMBASSADOR CAFFERY PKW
#533
LAFAYETTE, LA 70508                                       P‐0017389 11/6/2017          TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONCZNIK, ADAM P
12582 MELROSE CIRCLE
FISHERS, IN 46038                                         P‐0054755 1/15/2018          TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00

                                                                                                    Page 2261 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 425 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MONDELEZ GLOBAL LLC
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052211 12/26/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MONDELL, JACLYN A
726 HAYES ST
HAZLETON, PA 18201                                  P‐0028664 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONDELO, MAX
13424 CLEVELAND DR
ROCKVILLE, MD 20850                                 P‐0025951 11/15/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MONDERER, MICHAEL D
1400 STEUART ST.
BALTIMORE, MD 21230                                 P‐0006207 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONDI, DIANE M
672 HUNTERS TRAIL
AKRON, OH 44313                                     P‐0041076 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONDINO, LAURA
108 WEST 55TH STREET
AUSTIN, TX 78751                                      1398    11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MONDLIN‐BORNT, GERRI
192 S KINGSBORO AVE
GLOVERSVILLE, NY                                    P‐0015443 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONE, JANICE M
2226 ANDREO AVENUE
TORRANCE, CA 90501                                  P‐0014684 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONEL, VLADIMIR
66 CREEKSIDE CIR
SPRING VALLEY, NY 10977                             P‐0040266 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONETTE, MICHELLE M
623 SERENA LANE
SAN DIEGO, CA 92154                                 P‐0018128 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONEY, ROBERT S
2906 WHITEWAY AVE
LOUISVILLE, KY 40205                                P‐0038794 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONEYHAN, PATRICIA A
10779 SCOTT MILL RD
JACKSONVILLE, FL 32223                              P‐0005134 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONGE , MARY L
4578 CARRIAGE HILL LN
COLUMBUS, OH 43220                                  P‐0026551 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONGE, BENJAMIN B
3155 W. ROSECRANS AVE APT#1
HAWTHORNE, CA 90250                                 P‐0040027 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONGE, LORENA
3155 W. ROSECRANS AVE APT#1
HAWTHORNE, CA 90250                                 P‐0040361 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONGE, MARY L
4578 CARRIAGE HILL LANE
COLUMBUS, OH 43220                                  P‐0026116 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONGEAU, KEITH
P.O. BOX 1054
WESTERLY, RI 02891                                  P‐0040050 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONGEON, GRAHAM M
5715 HWY 85 N
#1351
CRESTVIEW, FL 32536                                 P‐0038008 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2262 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 426 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MONGEON, TIMOTHY R
68 PINE STREET
PITTSFIELD, MA 01201                                  P‐0018283 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONGEON, TIMOTHY R
68 PINE STREET
PITTSFIELD, MA 01201                                  P‐0020641 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONGIOVI, LEO T
29 LONGVIEW DRIVE
WHIPPANY, NJ 07981                                    P‐0029086 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONICA JR., ROBERT C
P.O. BOX 732
BELL, FL 32619                                        P‐0023570 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONICO, MARLENE K
8905 S 143RD CIRCLE
OMAHA, NE 68138                                       P‐0035490 12/4/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
MONICO, MARLENE K
8905 S. 143RD CIRCLE
OMAHA, NE 68138                                       P‐0035613 12/4/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
MONIGAN, STORMIE
21 SCOTTSDALE PLACE
DEARBORN, MI 48124                                    P‐0042319 12/18/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
MONIKAS AUTO TRIM
12 MARKET STREET
KITCHENER, ON N2K 1H2
CANADA                                                  1581    11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MONIOT, CARRIE A
575 THORNCLIFFE DRIVE
PITTSBURGH, PA 15205                                  P‐0040549 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONISOV, ALINA
7 MEADOWBROOK RD.
NEWTON, MA 02459                                      P‐0026510 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONIZ JR, ARTHUR J
3263 VINEYARD AVE SP‐21
PLEASANTON, CA 94566                                  P‐0056065 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONIZ JR., ARTHUR J
A.MONIZ66@YAHOO.COM
3263 VINEYARD AVE SP‐21
PLEASANTON, CA 94566                                  P‐0040040 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONJEAU, CAITLIN J
203 JEFFERSON STREET
ALBANY, NY 12210                                      P‐0021732 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONJOIE, OLAPEJU F
627A E. BISCAYNE AVENUE
GALLOWAY, NJ 08205                                    P‐0043062 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONK, CONNIE J
1851 BUTMONKS4@VERIZON.LER RD
WYLIE, TX 75098                                       P‐0010084 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONK, CONNIE J
NO ADDRESS PROVIDED
                                                      P‐0010089 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONK, HELENA R
1907 EMERSON AVENUE
ATLANTIC CITY, NJ 08401                               P‐0047072 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONLEA, CHRISTINE M
2002 DOBIE LANE
SCHENECTADY, NY 12303                                 P‐0014516 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2263 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 427 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MONNIER, TIFFANY R
3511 PARKWAY TERRACE DRIVE
APT 3
SUITLAND, MD 20746                                 P‐0025089 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE PATTERSON, URSULA Y
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                           P‐0042830 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE, DAVID W
4952 RIDGE OAK RUN
MABLETON, GA 30126                                 P‐0046756 12/26/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
MONROE, DOUGLAS J
1033 OLYMPIC DRIVE
RIO VISTA, CA 94571                                P‐0013616 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE, ERIC J
2700 LAKE PARK RIDGE EAST
ACWORTH, GA 30101                                  P‐0054722 1/14/2018     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
MONROE, JEFFREY S
700 SPLIT RAIL DRIVE
JOPLIN, MO 64801                                   P‐0030352 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE, MARY H
2201 WOODLAKE DR.
UKIAH, CA 95482                                    P‐0055959 1/27/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE, RICK S
6279 CITRACADO CIRCLE
CARLSBAD, CA 92009                                 P‐0033572 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE, SHARON E
4952 RIDGE OAK RUN
MABLETON, GA 30126                                 P‐0046768 12/26/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
MONROE, SUNSHINE M
140 E 29TH ST
DURANGO, CO 81301                                  P‐0042620 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE, TANYA L
18 VIA JOLITAS
RANCHO SANTA MAR, CA 92688                         P‐0022002 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE, THOMAS J
1333 GALLATIN STREET NW
WASHINGTON, DC 20011                               P‐0056698   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONROE, VERONICA G
35 GARDEN SPOT LANE
AUTRYVILLE, NC 28318                               P‐0048547 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONSALVE, MICHELLE
342 QUAKER CHURCH RD
APT 29
RANDOLPH, NJ 07869                                 P‐0027793 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONSERRATE, MARTHA
1 SACKETT LANDING
RYE, NY 10580                                      P‐0045867 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONSON, CONSTANCE
7 WALKER ST.
REHOBOTH, MA 02769                                 P‐0040952 12/16/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MONSON, NANCY
76 KATHERINE COURT
SHELTON, CT 06484                                  P‐0034646 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2264 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 428 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MONSON, TERESA A
21301 360TH ST.
FOREST CITY, IA 50436                               P‐0050714 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONSOUR, RYAN P
ONE GALLERIA BLVD.
SUITE 1100
METAIRIE, LA 70001                                  P‐0012340 11/1/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
MONTAGUE, DEBORAH J
339 SAN ROMAN DRIVE
CHESAPEAKE, VA 23322                                P‐0027559 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTALEONE, JILL
7414 BOOTH ST
PRAIRIE VILLAGE, KS 66208                           P‐0014565 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTALVO, CYNTHIA
7438 W CHOLLA RANCH LANE
7438 W CHOLLA RANCH LANE
TUCSON, AZ 85735                                    P‐0003090 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTANA, LINDA K
1115 ELWAY STREET
APT.309
ST.PAUL, MN 55116                                   P‐0040842 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTANA, THERESA M
2632 LUTZ LANE
BETHEL PARK, PA 15102                               P‐0023396 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTANEZ RIOS, JOSE D
4770 NW 10TH COURT
APT. 308
PLANTATION, FL 33313                                P‐0000370 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTANEZ, DANIEL P
301 HIGH STREET
ROSEVILLE, CA 95678                                 P‐0041988 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTANEZ, JAMES
416 PAISLEY PL
ST. JOHNS, FL 32259                                 P‐0001557 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTANO, ARIEL
1233 CLOCK ST
JACKSONVILLE, FL 32211                              P‐0002213 10/23/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MONTANO, IRENE Y
4705 SE ALDERCREST RD
PORTLAND, OR 97222                                  P‐0016441 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTANO, KAREN P
PO BOX 795
WINCHESTER, CA 92596                                P‐0026947 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTANYE, RICHARD H
14657 FAIRCROFT DR.
TYLER, TX 75703                                     P‐0001827 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTANYE, RICHARD H
14657 FAIRCROFT DR.
TYLER, TX 75703                                     P‐0001869 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTE, JOHN M
4904 LUCE RD.
LAKELAND, FL 33813                                  P‐0038538 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTE, JOHN M
4904 LUCE RD.
LAKELAND, FL 33813                                  P‐0038543 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2265 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 429 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MONTEAVARO, CARMEN
9118 NW 152 LANE
MIAMI LAKES, FL 33018                               P‐0009920 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTEAVARO, CARMEN
9118 NW 152 LANE
MIAMI LAKES, FL 33018                               P‐0010071 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTEAVARO, DANIEL
9118 NW 152 LANE
MIAMI LAKES, FL 33018                               P‐0009931 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTEIRO, IVETTE C
36 REVERE STREET
BROCKTON, MA 02301                                  P‐0032568 11/27/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MONTEIRO, OSCAR
9 COREY AVENUE
BROCKTON, MA 02301                                    4078    12/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MONTEIRO, OSCAR G
9 COREY AVENUE
BROCKTON, MA 02301                                  P‐0005271 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTEIRO, SONICA M
25 CARRINGTON AVE
PROVIDENCE, RI 02906                                P‐0009176 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTELEONE, MICHELE A
254 KEMPSEY DRIVE
NORTH BRUNSWICK, NJ 08902                           P‐0005672 10/26/2017    TK Holdings Inc., et al.                      $982.92                                                                                       $982.92
MONTELEONE, MICHELE A
254 KEMPSEY DRIVE
NORTH BRUNSWICK, NJ 08902                           P‐0019240 11/7/2017     TK Holdings Inc., et al.                      $982.92                                                                                       $982.92
MONTELOGO, SAMANTHA
11240 CAMPBELL AVE
RIVERSIDE, CA 92505                                 P‐0055840 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTEMAYOR, ERIC R
P.O. BOX 723
BOVINA, TX 79009                                    P‐0024878 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTEMAYOR, HUMBERTO
2005 HARDING STREET
PASADENA, TX 77502                                  P‐0036440 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTENEGRO, MIGUEL
26906 GLENFIELD HOLLOW LN
CYPRESS, TX 77433                                   P‐0010270 10/31/2017    TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
MONTENEGRO, ROHINI U
1408 MACBETH ST
LOS ANGELES, CA 90026                               P‐0020334 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTERA, ANTHONY
231 AGOR LANE
MAHOPAC, NY 10541                                   P‐0029500 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTEREY CREDIT UNION
LATU, ETIVISE E
23 N MADEIRA AVE #B
SALINAS, CA 93905                                   P‐0036866 12/7/2017     TK Holdings Inc., et al.                    $21,811.89                                                                                   $21,811.89
MONTERO, JULIO A
4017 MAPLE AVE
BROOKFIELD, IL 60513                                P‐0028319 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTE‐ROBY, ELLA S
312 WASHINGTON STREET
BLDG. 3 APT. 5
WELLESLEY, MA 02481                                 P‐0040437 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2266 of 3674
                                             Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 430 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MONTERROZA, ELISEO
507 BEAR TRACK DR
VAN BUREN, AR 72956                               P‐0014611 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTES, ABRAHAM
5116 ANCHORAGE AVE
EL PASO, TX 79924                                 P‐0020761 10/27/2017      TK Holdings Inc., et al.                    $55,000.00                                                                                    $55,000.00
MONTES, GERSON M
3550 KINGSWOOD PL
WATERLOO, IA 50701                                P‐0053846    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTES, MICHELLE
10128 CAPISTRANO AVENUE
SOUTH GATE, CA 90280                              P‐0022212 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTEVECCHIO, MARIAN V
20 FAIRFIELD DR.
FAIRPORT, NY 14450                                P‐0013000 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTEVERDE, ELLIOT O
PO BOX 1305
MAYAGUEZ, PR 00681                                P‐0044382 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTGOMERY GREEN, BASHAYA D
544 OLD BACK RIVER ROAD
GOOSECREEK, SC 29445                              P‐0038637 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTGOMERY GREEN, BASHAYA D
544 OLD BACK RIVER ROAD
GOOSE CREEK, SC 29445                             P‐0057253 2/13/2018       TK Holdings Inc., et al.                    $30,000.00                                                                                    $30,000.00
MONTGOMERY, ANNE C
26760 HAMMOND ROAD
RAINIER, OR 97048                                 P‐0023179 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTGOMERY, BASHAYA D
BASHAYA MONTGOMERY‐GREEN
544 OLD BACK RIVER RD.
GOOSE CREEK, SC 29445                             P‐0057497 2/21/2018       TK Holdings Inc., et al.                     $8,500.00                                                                                     $8,500.00
MONTGOMERY, BERRY L
P.O. BOX 177
GOSHEN, VA 24439                                  P‐0009832 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTGOMERY, BRADFORD R
15547 FERNDALE RD
VICTORVILLE, CA 92394                             P‐0019133 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTGOMERY, BRANDIE
4315 MEADOW LANE
LORAIN, OH 44055                                    3862      12/5/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
MONTGOMERY, CRYSTAL
3589 LUDGATE ROAD
CLEVELAND, OH 44120                                 4273      12/25/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
MONTGOMERY, CYNTHIA A
2850 AUTEN RD.
ORTONVILLE, MI 48462                              P‐0051128 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTGOMERY, DARLENE
6316 DAKINE CIRCLE
SPRINGFIELD, VA 22150                             P‐0007687 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTGOMERY, FLORA E
5705 EASTWOOD DRIVE
MOSS POINT, MS 39563                              P‐0005993 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MONTGOMERY, GERRY
1981 LEMONWOOD ROAD
CHESAPEAKE, VA 23323                                1043      10/31/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00

                                                                                         Page 2267 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 431 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MONTGOMERY, GERRY
1981 LEMON WOOD ROAD
CHESAPEAKE, VA 23323                                  1045    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MONTGOMERY, JANIE W
5904 CHESNUT RD., APT B
COLUMBIA, SC 29206                                  P‐0050538 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, JENNIFER K
370 LYONS ROAD
BLUFF CITY, TN 37618                                P‐0055742 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, JEREMY M
3700 LOS FELIZ BLVD.
APT 9
LOS ANGELES, CA 90027                               P‐0034785 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, KENNETH
17598 126TH STREET
MCLOUTH, KS 66054                                   P‐0025644 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, LLOYD J
3623 BAYONNE DR, SE
SALEM, OR 97317‐5326                                P‐0015775 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, PATRICIA A
560 E. SOUTH TEMPLE ST.
UNIT 905
SALT LAKE CITY, UT 84102                            P‐0050194 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, RONALD D.
147 TIVOLI LANE
DANVILLE, CA 94506                                    1790    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MONTGOMERY, RONALD W
177 PRIVATE ROAD 3135
DECATUR, TX 76234                                   P‐0002547 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, SARAH L
5432 N MERIDIAN AVE
APT D
OKLAHOMA CITY, OK 73112                             P‐0002250 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, STEVE
540 34TH AVE
EAST MOLINE, IL 61244                               P‐0043202 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, THELMA J
THELMA J MONTGOMERY
25 MAX LANE DR APT 234
JACKSON, TN 38305‐2864                              P‐0036732 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTGOMERY, VERNON M
419 LARCHMONT RD
FAYETTEVILLE, NC 28311                              P‐0058158 7/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTI, GARRETT C
306 LAC IBERVILLE DRIVE
LULING, LA 70070                                    P‐0013001 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTICELLI, DENNIS M
44533 PARKMEADOW DRIVE
FREMONT, CA 94539                                   P‐0040187 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTIER, LAURA
8119 BRAES MEADOW DRIVE
HOUSTON, TX 77071                                   P‐0045423 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTIERTH, MICHELLE R
3525 SILVERADO DR.
CARSON CITY, NV 89705                               P‐0050700 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2268 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 432 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MONTIGNY, STEPHEN D
150 KILLDEER ISLAND RD.
WEBSTER, MA 01570                                  P‐0005558 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTIJO, CELESTE A
500 MT VERNON AVE APT A
BAKERSFIELD, CA 93307                              P‐0055176 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTIJO, PENNY L
125 GREENWOOD ROAD
STAUNTON, VA 24401                                 P‐0025975 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTILLA, MICHAEL P
9906 25 DR SE
EVERETT, WA 98208                                  P‐0030814 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTOYA ORTIZ, MARIA
PO BOX 30821
WILMINGTON, DE 19805                               P‐0024704 11/14/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MONTOYA, DAVID
4304 MOBILE AVE.
EL PASO, TX 79903                                  P‐0015333 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTOYA, KRISTINA L
199 PIN OAK DRIVE
MADISON, AL 35758                                  P‐0008244 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTOYA, LUIS F
14540 ARCTIC FOX AVE
EASTVALE, CA 92880                                 P‐0021148 11/9/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MONTOYA, ROGER
14282 IVY ST.
ADELANTO, CA 92301                                   4809     2/6/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00
MONTOYA, WILLIAM
10811 RICHMOND AVE
APT 31
HOUSTON, TX 77042‐4765                             P‐0028025 11/17/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
MONTREAL, ROBERT
P.O.BOX 8381
LONG BEACH, CA 90808                               P‐0051679 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONTROSE, CHRIS L
2190 E FORT UNION BLVD
#A
COTTONWOOD HEIGH, UT 84121                         P‐0055137 1/18/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MONTROSS, JEFFREY H
2062 EAST COLLEGE AVENUE
APT 2
STATE COLLEGE, PA 16801                            P‐0025911 11/7/2017     TK Holdings Inc., et al.                     $9,500.00                                                                                    $9,500.00
MONTUORI, ROBERT
145 VERSAILLES CIRCLE
NAPLES, FL 34112‐7144                              P‐0024905 11/6/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
MONTUORI, ROBERT
145 VERSAILLES CIRCLE
NAPLES, FL 34112‐7144                              P‐0025040 11/6/2017     TK Holdings Inc., et al.                   $187,595.40                                                                                  $187,595.40
MONTUORI, ROBERT
145 VERSAILLES CIRCLE
NAPLES, FL 34112‐7144                              P‐0025238 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MONZOLEVSKAYA, NATALYA N
5606 SHADOW CREEK RD
CHARLOTTE, NC 28226                                P‐0009264 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2269 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 433 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MONZON, CARMEN
2712 STOWE DR.
OXNARD, CA 93033                                    P‐0056663    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY (ASHCRAFT), NANCY E
280 BRUSHY RD
B
BATESVILLE, AR                                      P‐0043166 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, AUSTIN G
461 SE SOUTHWOOD TRAIL
STUART, FL 34997                                    P‐0000883 10/20/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MOODY, BILLY
623 HIWASSEE ROAD
MADISONVILLE, TN 37354                                630       10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MOODY, DENISE
5813 S. LAKEWOOD AVENUE
TULSA, OK 74135                                     P‐0018979 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, ELLA_& ZCAR M
12489 HWY 57
P O. BOX 62
MCLAIN, MS 39456                                    P‐0051313 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, GEORGE F
53 WHITE OAK DR
PLYMOUTH, MA 02360‐3162                             P‐0035509 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, JANLYN L
9921 RAINBOW DRIVE
KNOXVILLE, TN 37922‐5108                            P‐0008187 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, JESSICA P
1016 LEONARDS WAY
EUGENE, OR 97404                                    P‐0048681 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, KESHA
9614 LITTLE HARBOR CT
ELK GROVE, CA 95624                                 P‐0027146 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, MARY B
108 LAMAR LN
DOTHAN, AL 36301                                    P‐0018274 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, MARY B
108 LAMAR LN
DOTHAN, AL 36301                                    P‐0018275 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, TAREN
955 E HYDE PARK BLV #17
INGLEWOOD, CA 90302                                 P‐0023244 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, WALTER C
3057 CROMWELL AVE
MEMPHIS, TN 38118                                   P‐0053728    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOODY, WAYNE L
1210 BLUEFIELD RD
RICHMOND, VA 23236                                  P‐0033102 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOOLHUYSEN, MELINDA D
12006 WOODSIDE DR
RIVERVIEW, FL 33579                                 P‐0050830 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOOMAND, ABDUL W
818 CLEMENT DRIVE
CEDAR HILL, TX 75104                                P‐0005957 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOOMEY, CAROL V
5065 FAIRINGTON DRIVE
EVANS, GA 30809                                     P‐0033203 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2270 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 434 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MOOMJIAN, CLAIRE D
123 RINGNECK COURT
GEORGETOWN, SC 29440                                P‐0032060 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOON, CHO
2443 AZEVEDO PKWY
SAN JOSE, CA 95125                                  P‐0031928 11/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOON, CHO
2443 AZEVEDO PKWY
SAN JOSE, CA 95125                                  P‐0034017 11/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOON, DENNIS H
2427 CENTERBROOK LANE
KATY, TX 77450                                      P‐0054135    1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOON, JEREMY D
2844 MOORES MILL ROAD
TEMPLE, TX 76504                                    P‐0014724 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOON, KAREN K
98‐640 PUAILIMA ST
AIEA, HI 96701‐2231                                 P‐0028434 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOON, MARY
P.O. BOX 345
OCEAN SHORES, WA 98569                                1494      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MOON, MARY
P.O. BOX 345
OCEAN SHORES, WA 98569                                1978      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MOON, PHILIP D
1841 LAGUNA STREET
APT 219
CONCORD, CA 94520                                   P‐0053139 12/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOON, ROBERT
327 UNION AVENUE
RUTHERFORD, NJ 07070                                P‐0046045 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOON, TIMOTHY C
5631 KENAI FJORDS LOOP
ANCHORAGE, AK 99502                                 P‐0016417 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOON, YUMIN
4547 8TH AVE NE APT 403
SEATTLE, WA 98105                                   P‐0015816 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOONAN, BRITTANY
58 STILLSON RD
MCCLEARY, WA 98557                                  P‐0057116    2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOONAN, CHRISTOPHER
2518 GROVE AVE
CORONA, CA 92882                                      3748      11/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MOONAN, CHRISTOPHER R
2518 GROVE AVE
CORONA, CA 92882                                    P‐0026296 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOONEY, DAVID T
4930 S. 33RD STREET
MILWAUKEE, WI 53221                                 P‐0038761 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOONEY, KENNETH
5205 DORST DRIVE
HAMBURG, NY 14075                                   P‐0038235 12/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOONEY, SETH A
1926 XERXES AVE N
MINNEAPOLIS, MN 55411                               P‐0039769 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2271 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 435 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
MOONEY, TIMOTHY B
1922 AIRFIELD AVE
KINGMAN, AZ 86401                                   P‐0055085 1/18/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOOR, EDWARD R
1030 FOWLER
EVANSTON, IL 60202                                  P‐0006015 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOORE II, JAMES C
16529 CENTERPOINTE DRIVE
GROVER, MO 63040                                    P‐0021255 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOORE III, FRANCIS H
60 RUNNING RIVER ROAD
BRIDGEWATER, MA 02324                               P‐0039109 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOORE III, HOWARD J
2233 ORCHID STREET
LAKE CHARLES, LA 70601                              P‐0056917    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOORE JR, HOWARD J
2233 ORCHID STREET
LAKE CHARLES, LA 70601                              P‐0050005 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOORE JR., HOWARD J
2233 ORCHID STREET
LAKE CHARLES, LA 70601                              P‐0030144 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOORE JR., MELVIN E
4420 COLE AVENUE
SUFFOLK, VA 23435                                   P‐0043769 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOORE SR., ASHON G
3206 ANDERSON DR.
FORT PIERCE, FL 34946                               P‐0042708 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOORE SR., ASHON G
3206 ANDERSON DR
FORT PIERCE, FL 34946                               P‐0045415 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOORE SR., MCDONALD
460 S DEARBORN ST
MOBILE, AL 36603                                      4459      12/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MOORE, ANGELIA M
2233 ORCHID STREET
LAKE CHARLES, LA 70601                              P‐0040330 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOORE, ANGELIA M
2233 ORCHID STREET
LAKE CHARLES, LA 70601                              P‐0040362 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOORE, ANGELIA M
2233 ORCHID STREET
LAKE CHARLES, LA 70601                              P‐0056999    2/6/2018     TK Holdings Inc., et al.                    $23,000.00                                                                                    $23,000.00
MOORE, ANGELIA M.
2233 ORCHID STREET
LAKE CHARLES, LA 70601                                3251      11/22/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00               $0.00                               $0.00
MOORE, ANGELIA M.
2233 ORCHID STREET
LAKE CHARLES, LA 70601                                3546      11/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MOORE, ANGIE
P.O. BOX 56
ALDERSON, OK 74522                                  P‐0000527 10/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOORE, ANISA K
1410 N. ST. PAUL ST.
APT. 202
WICHITA, KS 67203                                   P‐0012215 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00


                                                                                           Page 2272 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 436 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MOORE, AUDREY
40719 N COURAGE TRL.
ANTHEM, AZ 85086                                    P‐0007502 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, AVERY L
1435 MINDEN DR.
SAN DIEGO, CA 92111                                 P‐0057394 2/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, BARBARA B
NO ADDRESS PROVIDED
                                                    P‐0004510 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, BELLAMIE
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027374 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, BLAINE F
BLAINE F. MOORE
438 S. MAGNOLIA ST.
MOORESVILLE, NC 28118                               P‐0001113 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, BONNIE L
2550 N VASSAULT ST #4
TACOMA, WA 98406                                    P‐0036328 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, BONNIE L
2550 N. VASSAULT ST #4
TACOMA, WA 98406                                    P‐0036331 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, BRDLEY D
8332 SW 44 TERRACE
GAINESVILLE, FL 32608                               P‐0053476 12/31/2017    TK Holdings Inc., et al.                    $17,485.40                                                                                   $17,485.40
MOORE, BRUCE
13901 KRISTI MAY WAY
NOKESVILLE, VA 20181‐3055                           P‐0025283 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, BRUCE
371 LOKCHAPEE DRIVE
MACON, GA 31210                                     P‐0042224 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, CANDACE A
3124 MAPLE AVE
WACO, TX 76707                                      P‐0035908 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, CARY T
609 GLEN ROSE DRIVE
ALLEN, TX 75013                                     P‐0034568 12/1/2017     TK Holdings Inc., et al.                    $31,418.00                                                                                   $31,418.00
MOORE, CHANCE T
105 E LEE ST
PONTIAC, IL 61764                                   P‐0035692 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, CHARLES J
1340 BRIARCHASE DRIVE
LAKE ST. LOUIS, MO 63367                            P‐0015190 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, CHRISTINA K
1939 MAIN STREET
MOHRSVILLE, PA 19541                                  3923    12/7/2017        TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
MOORE, CHRISTINA R
8532 SE DUNCAN STREET
HOBE SOUND, FL 33455                                P‐0000870 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, CHRISTOPHER J
959 DAVIES AVE
AKRON, OH 44306                                     P‐0040514 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, CINDY
85 HILL'S SHOP RD
AUBURN, GA 30011‐2837                               P‐0034212 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2273 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 437 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MOORE, COLEN D
90 WAVERLY STREET
HARTFORD, CT 06112                                   P‐0021586 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, DANA M
DANA M. MOORE
1008 COTTONWOOD ST
ARDMORE, OK 73401                                    P‐0002857 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, DANIEL P
47 OLIVIA WAY
JACKSON, NJ 08527                                    P‐0035953 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, DANIELA E
17215 BENTLER ST
DETROIT, MI 48219                                    P‐0042337 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, DANNY A
4226 ABERCORN ROAD
KNOXVILLE, TN 37921                                    2197    11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MOORE, DAPHNE V
2517 GLADIOLUS ST.
NEW ORLEANS, LA 70122                                P‐0053383 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, DENA
196 WELLSLEY LANE
DALLAS, GA 30132                                     P‐0004870 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, DENISE
1237 WOODFLOWER WAY
CLERMONT
USA, FL 34714                                        P‐0001322 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, DEREK A
2647 NW 49TH ST
OKLAHOMA CITY, OK 73112                              P‐0000056 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, DERRICK
3124 SHADOW WOOD DRIVE
DALLAS, TX 75224                                     P‐0005233 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, DONNA A
315 N RANSOM RD
P.O. BOX81
RICHMOND, KS 66080                                   P‐0013455 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, DONNA K
1028 UTICA INSTITUTE ROAD
UTICA, MS 39175‐9709                                   3000    11/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MOORE, ELIZABETH A
9028 W. SHITTON AVE
PHOENIX, AZ 85037                                    P‐0031450 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, F HARDY
60 RUNNING RIVER ROAD
BRIDGEWATER, MA 02324                                P‐0033076 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, GABRIELLE
1437 E 22ND AVE.
COLUMBUS, OH 43211                                   P‐0045860 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, GARY
24 SIGNAL HILL DRIVE
HOCKESSIN, DE 19707                                  P‐0034620 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, GARY C
1310 HIDDEN CREEK CT
WINTER HAVEN, FL 33880                               P‐0018945 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2274 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 438 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                       Amount                                                   Amount
MOORE, GARY D
1133 SEMINOLE TRAIL
CARROLLTON, TX 75007                                 P‐0049136 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MOORE, GREGORY
408 SHERRY LANE
LIBERTY, MO 64068                                    P‐0050499 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MOORE, HAROLD P
110 HUNTERS HAVEN DR.
SUMMERFIELD, NC 27358                                P‐0002840 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MOORE, HOWARD J
2233 ORCHID STREET
LAKE CHARLES, LA 70601                               P‐0029404 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MOORE, JAMES R
3427 RANDOLPH ST
JACKSONVILLE, FL 32207                               P‐0005423 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MOORE, JEFFREY A
10620EMMORD LOOP
CORPUS CHRISTI, TX 78410                             P‐0004595 10/25/2017    TK Holdings Inc., et al.                     $8,300.00                                                                                      $8,300.00
MOORE, JOEY P.
2802 ORENSE
SAN CLEMENTE, CA 92673                                 2474    11/11/2017       TK Holdings Inc.                              $0.00                                                                                          $0.00
MOORE, JOHN H
8802 FEATHERBELL BLVD
PROSPECT, KY 40059                                   P‐0049711 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MOORE, JOHNNY S
8192 W SCOTCHPINE LN
CRYSTAL RIVER, FL 34428                              P‐0047288 12/22/2017    TK Holdings Inc., et al.              $1,000,000,000.00                                                                              $1,000,000,000.00
MOORE, JON E
1516 RICHLAND DR
RICHARDSON, TX 75081                                 P‐0002954 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MOORE, JONATHAN M
17215 BENTLER ST
DETROIT, MI 48219                                    P‐0025877 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MOORE, JUNE
3045 CLYDE AVE #6
LOS ANGELES, CA 90016                                P‐0049972 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MOORE, KAREN A
55 MAIN STREET APT15
MEDWAY, MA 02053                                     P‐0028207 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MOORE, KARLA J
16071 GREEN HILL DRIVE APT 2
VICTORVILLE, CA 92394                                P‐0057463 2/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MOORE, KARLA J
16071 GREEN HILL DRIVE APT 2
VICTORVILLE, CA 92394                                P‐0057464 2/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MOORE, KATHRYN
1580 FLINT HILL ROAD
COOERSBURG, PA 18036                                 P‐0012076 11/1/2017     TK Holdings Inc., et al.                       $834.00                                                                                        $834.00
MOORE, KATRINA F
340 LIVE OAK LOOP
CENTRAL POINT, OR 97502                              P‐0020895 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
MOORE, KENNNETH D
6336 BUCHANAN ST.
FT. COLLINS, CO 80525                                P‐0013373 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00



                                                                                          Page 2275 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 439 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MOORE, KEVIN L
3124 MAPLE AVE
WACO, TX 76707                                     P‐0035915 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, KIM Y
813 ANTIQUE COURT
APARTMENT A
INDIANAPOLIS, IN 46260                             P‐0024038 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, KIMBERLY
1020 WEAVER RD
MARION, AL 36756                                   P‐0005443 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, KIMBERLY D
7107 ED WILSON LANE
TALLAHASSEE, FL 32312                              P‐0000118 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, KIZZY C
3206 ANDERSON DRIVE
FORT PIERCE, FL 34946                              P‐0045412 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, KLINE C
770 LAKELAND DR
APT 115
JACKSON, MS 39216                                  P‐0035300 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, LASHAWN A
1014 HULL STREET APT 316
RICHMOND, VA 23224                                 P‐0054997 1/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, LAUREN B
543 CARDINAL LANE
WARRENTON, VA 20186                                P‐0052072 12/27/2017    TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
MOORE, LENICKI S
118 CLOVERHILL DR
GREENVILLE, AL 36037                               P‐0003754 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, LENICKI S
118 CLOVERHIL DR
GREENVILLE, AL 36037                               P‐0018159 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, LENICKI SMITH
118 CLOVERHILL DR
GREENVILLE, AL 36037                                 1956    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MOORE, LESSIE J
6282 LAUSANNE DRIVE NORTH
MOBILE, AL 36608                                   P‐0027479 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MAIMA
3208 QUIET TREE GROVE
OLD HICKORY, TN 37138                              P‐0042446 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MARCIA L
510 DRACO DRIVE
FREEBURG, IL 62243                                 P‐0033354 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MARIA C
2620 BUFFALO RUN
BURLESON, TX 76028                                 P‐0046625 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MARK C
7567 WILLOW CIRCLE
MOBILE, AL 36695                                   P‐0003682 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MARK M
1716 ALPINE MEADOWS LN
#1206
PRESCOTT, AZ 86303                                 P‐0032751 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2276 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 440 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MOORE, MARY A
1593 LEE ROAD 375
VALLEY, AL 36854                                    P‐0009643 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MARY E
3204 POWERS FORD
MARIETTA, GA 30067                                  P‐0019848 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MARY P
2045 NORTH LAKE DRIVE
GREENVILLE, TX 75402                                P‐0021695 10/27/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
MOORE, MARY P
2045 NORTH LAKE DRIVE
GREENVILLE, TX 75402                                P‐0057355 2/18/2018     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
MOORE, MAURICE H
1616 1ST PLACE SOUTH
BIRMINGHAM, AL 35205                                P‐0002280 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MELISSA M
1716 ALPINE MEADOWS LN.
#1206
PRESCOTT, AZ 86303                                  P‐0032750 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MICHAEL
316 S CHERRY ST
WELLINGTON, KS 67152                                P‐0011529 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MICHAEL B
NATL FDN FOR ABUSED & NEGLTD
PO BOX 1841
CHICAGO, IL 60690‐1841                              P‐0039273 12/11/2017    TK Holdings Inc., et al.                    $10,120.00                                                                                   $10,120.00
MOORE, MICHAEL E
5715 DEL RIO ROAD SOUTH
MOBILE, AL 36693                                    P‐0019793 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MICHELE
132 PINE HILL AVE
STAMFORD, CT 06906                                  P‐0009649 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MICHELE N
132 PINE HILL AVE
STAMFORD, CT 06906                                  P‐0009633 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MONTE W
461 STRANDVIEW DRIVE
PENSACOLA, FL 32534                                 P‐0027159 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, MYRON O
3639 SUNNINGDALE WAY
DURHAM, NC 27707                                    P‐0055107 1/18/2018     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MOORE, NASHAWNDRE J
216 DOANE STREET
UNIT A
ATLANTA, GA 30315                                   P‐0057946 5/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, PASCAL
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0047526 12/22/2017    TK Holdings Inc., et al.                   $400,000.00                                                                                  $400,000.00
MOORE, PATRICIA R
2852 EMPIRE PLACE
SANFORD, FL 32773                                   P‐0002673 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, PAUL S
4702 SPRING STREET
WALL TOWNSHIP, NJ 07753                             P‐0017817 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2277 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 441 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MOORE, PAUL S
4702 SPRING STREET
WALL TOWNSHIP, NJ                                  P‐0017831 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, RACHEL A
580 NEBRASK AVE #2
LONG BEACH, CA 90802                               P‐0024670 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, RHONDA A
1306 TAYLOR WAY
STONE MOUNTAIN, GA 30083                           P‐0056316    2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, RICHARD W
13318 PLATTSBURG RD
KEARNEY, MO 64060‐8165                             P‐0037786 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, ROBERT
4503 RIDGEMONT
WICHITA FALLS, TX 76309                            P‐0040305 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, ROBERT
4503 RIDGEMONT
WICHITA FALLS, TX 76309                            P‐0040311 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, ROBERT
4503 RIDGEMONT
WICHITA FALLS, TX 76309                            P‐0040316 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, ROBERT
4503 RIDGEMONT
WICHITA FALLS, TX 76309                            P‐0040320 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, ROBERT
7265 AVENTINE WAY
UNIT 9
CHATTANOOGA, TN 37421                              P‐0046951 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, RODERICK A
3810 E HARDING ST
LONG BEACH, CA 90805                               P‐0054503 1/12/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, RONALD G
3782 COVERT RD
WATERFORD TWP, MI 48328‐1325                       P‐0041777 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, ROSE A
11850 LAKE ALLEN DRIVE
LARGO, FL 33773                                    P‐0040672 12/15/2017      TK Holdings Inc., et al.                     $6,336.43                                                                                    $6,336.43
MOORE, ROSE S
1717 ALA WAI BLVD
#1006
HONOLULU, HI 96815                                 P‐0013355 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, RYAN D
6326 HALSEY ROAD
MCLEAN, VA 22101                                   P‐0009871 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, SAMUEL C
3935 DUSTON PLC
BOISE, ID 83706                                    P‐0027701 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, SHANNA M
4040 PORTER STREET
HOPEMILLS, NC 28348                                P‐0047824 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, SHARLINE O
1343 ELMHURST CIR
ATLANTA, GA 30316                                    3714      11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MOORE, SHONTELLA
7040 MEDIA DRIVE
FAYETTEVILLE, NC 28314                             P‐0020473 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2278 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 442 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MOORE, SILVIA K
P.O. BOX 2702
POCATELLO, ID 83206                                 P‐0052913 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, SOBHUZA
1368 WEBSTER AVENUE
APT 18C
BRONX, NY 10456                                     P‐0020613 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, STEVE C
7644 TEEBIRD LANE
SAN DIEGO, CA 92123                                 P‐0027453 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, STEVE C
7644 TEEBIRD LANE
SAN DIEGO, CA 92123                                 P‐0027524 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, SUE A
3401 LEE PARKWAY
UNIT 1202
DALLAS, TX 75219                                    P‐0007256 10/28/2017    TK Holdings Inc., et al.                      $400.00                                                                                       $400.00
MOORE, TAMECKA T
701PARKWAY AVE
APT A15
EWING, NJ 08618                                     P‐0029210 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, TERRENCE
87 GRANDVIEW LANE
SMITHTOWN, NY 11787                                 P‐0041966 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, TERRENCE J. & NADIA M.
1010 N. ROSS ST., #200
SANTA ANA, CA 92701                                   4330    12/26/2017       TK Holdings Inc.                          $1,517.00                                                                                    $1,517.00
MOORE, TERRENCE J. & NADIA M.
1010 N. ROSS ST., #200
SANTA ANA, CA 92701                                   4550    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MOORE, THOMAS R
329 PINCHBACK RD
BEAUMONT, TX 77707                                  P‐0005303 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, TRICIA A
118 DAVE AVE APT 404
LEBANON, OH 45036                                   P‐0018508 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, TYRELL
7401 BLACKMON ROAD APT 4107
COLUMBUS, GA 31909                                  P‐0033641 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, VERONICA L
3 RHOMBOID PLACE EXT.
NORTH AUGUSTA, SC 29841                             P‐0057352 2/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, VICKIE A
1859 PARK MEADOW CIR
WINSTON SALEM, NC 27127                             P‐0018223 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, VICKIE A
1859 PARK MEADOW CIR
WINSTON SALEM, NC 27127                             P‐0053023 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, WAYNE L
1731 GLENCOE DR.
LEMON GROVE, CA 91945                               P‐0046127 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, WELDON
5909 RICHMOND AVE
DALLAS, TX 75206                                    P‐0005659 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2279 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 443 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MOORE, WILLIAM K
6003 KIRBY RD
BETHESDA, MD 20817                                  P‐0049410 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, WILLIAM R
1128 INDIAN HOLLOW
SPRING BRANCH, TX 78070                             P‐0001304 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, YVETTE
2040 HALSEY ROAD
SOUTH EUCLID, OH 44118                                4811     2/5/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MOORE, YVETTE
900 WOODBURN DRIVE
COLUMBUS, GA 31907                                  P‐0033644 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORE, YVETTE
900 WOODBURN DRIVE
COLUMBUS, GA 31907                                  P‐0033650 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOOREFIELD, MICHAEL L
2217 NE 179TH ST UNIT 56
RIDGEFIELD, WA 98642                                P‐0030071 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORER, JAMES C
1233 KNOTTS HAVEN LOOP
LEXINGTON, SC 29073                                 P‐0029917 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORESHULER, MARY L
16197 H ST
APT 173
MOJAVE, CA 93501                                    P‐0046693 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORHOUSE, ANTHONY J
33578 CHARLIE TRAPP ROAD
DENT, MN 56528‐9012                                 P‐0010704 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORHOUSE, ANTHONY J
33578 CHARLIE TRAPP ROAD
DENT, MN 56528‐9012                                 P‐0010709 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORMAN, LISA
15252 SENECA RD. #20
VICTORVILLE, CA 92392                               P‐0037361 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOORMAN, NANCY A
151 DIVERSTON WAY
DELAWARE, OH 43015                                  P‐0029591 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOOS (SLAUGHTER), CHRISTINE
66 MICHAEL POINT
DALLAS, GA 30157                                    P‐0018950 11/7/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
MOOSEY, JACOB M
170 S ELIOT AVE
RUSH CITY, MN 55069                                 P‐0014706 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOOTS, PAUL K
9048 SARGENT RD
FOWLERVILLE, MI 48836                               P‐0025335 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORA, DEBORAH J
18530 E. GALLARNO DRIVE
COVINA, CA 91722                                    P‐0015788 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORA, DOMINIC M
2358 PEZ VELA PLACE
GOLD RIVER, CA 95670                                P‐0014396 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORA, JESSE R
3321 ROBIN NEST CT.
LAS VEGAS, NV 89117                                 P‐0001704 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2280 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 444 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
MORA, JESSE R
3321 ROBIN NEST CT
LAS VEGAS, NV 89117                                  P‐0038778 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORA, MANUEL
259 SOUTH AVENUE 50 APT C
LOS ANGELES, CA 90042                                P‐0036751 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORA, VINCENT
709 ROUND HILL DR
MERCED, CA 95348                                       1677      11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MORADYAN, ALINA
1572 GRANDVIEW AVE
GLENDALE, CA 91201                                   P‐0054262    1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAH, NNONYELUM L
15725 GLYNN ROAD
CLEVELAND, OH 44112‐3528                             P‐0047862 12/26/2017      TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
MORAH, NNONYELUM L
15725 GLYNN ROAD
CLEVELAND, OH 44112‐3528                             P‐0053100 12/27/2017      TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
MORAH, OBI
5048 180TH ST
COUNTRY CLUB HILLS, IL 60478                           785       10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MORAH, OBI
5048 180TH ST
COUNTRY CLUB HILLS, IL 60478                         P‐0007653 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAITIS, SUELLEN
501 20TH STREET
NICEVILLE, FL 32578                                  P‐0004597 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAITIS, THEOLOGOS A
501 20TH STREET
NICEVILLE, FL 32578                                  P‐0004567 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES ARGUMEDO, JACOB J
18012 GLACIER BAY ST
PFLUGERVILLE, TX 78660                               P‐0017060 11/6/2017       TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
MORALES, ANA F
800 CONCOURSE VILLAGE W 7C
BRONX, NY 10451                                      P‐0010404 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, ANUBIS
3351 E CHERRYWOOD PL
CHANDLER, AZ 85249                                   P‐0044356 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, ARAI
1402 W TUDOR ST
SAN DIMAS, CA 91773                                  P‐0015895 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, ASAREL
7851 QUIET MEADOW LN
FRISCO, TX 75033                                     P‐0003028 10/24/2017      TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
MORALES, ASHLEY M
9 PARKVIEW CIR
BELLINGHAM, WA 98229                                   5029       7/3/2018        TK Holdings Inc.                         $30,000.00                                                                                   $30,000.00
MORALES, ASHLEY M
18012 GLACIER BAY ST
PFLUGERVILLE, TX 78660                               P‐0017048 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, CARMEN A
3351 E CHERRYWOOD PL
CHANDLER, AZ 85249                                   P‐0044358 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2281 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 445 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MORALES, EKATERINA L
4104 FLOYD ST
HOUSTON, TX 77007                                  P‐0018532 11/7/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MORALES, FABIOLA A
5041 GARDENIA AVE
LONG BEACH, CA 90807                               P‐0054935 1/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, JAZMINE
PO BOX 8223
READING, PA 19604                                  P‐0047668 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, JESSICA
7720 OCONNOR DR
APT 3105
ROUND ROCK, TX 78681                               P‐0002920 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, JOCELYN
3222 UNION AVE
PENNSAUKEN, NJ 08109                               P‐0018428 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, JOE L
P.O. BOX 175
324 CHARLES ST
AVONDALE, CO 81022                                 P‐0035958 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, JUNIO T
349 N EUCALYPTUS AVE
#30
RIALTO, CA 92376                                   P‐0034369 12/1/2017     TK Holdings Inc., et al.                     $8,538.00                                                                                    $8,538.00
MORALES, LORRAINE W
58 COUNTRYSIDE DRIVE
MONROE, CT 06468                                   P‐0013581 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, MARIA A
11491 TURNSTONE DRIVE
WELLINGTON, FL 33414                               P‐0001625 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, MARIA D
6202 NW 116 AVE # 450
DORAL, FL 33178                                    P‐0040542 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, MICHAEL P
124 FAY ST APT 1
WINCHESTER, VA 22602                               P‐0027085 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, REBECCA
231 ALTA ST.
PLACENTIA, CA 92870                                P‐0057276 2/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, ROSEANNE L
P.O. BOX 995
PUYALLUP, WA 98371                                 P‐0057596   3/3/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES, SANDY
8432 PITALO WAY
CITRUS HEIGHTS, CA 95610                           P‐0038789 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALES‐QUINONEZ, MARIJANE
1841 E. 83RD PLACE
DENVER, CO 80229                                   P‐0016212 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORALEZ, PLUTARCO F
180 N 2ND AVE.
COOKEVILLE, TN 38506                               P‐0053984   1/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN DE SANCHEZ, MORGAN L
22 PINE STREET
PRINCETON, NJ 08542                                P‐0030528 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2282 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 446 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MORAN, CHRISTIAN J
2706 N. DINWIDDIE ST.
ARLINGTON, VA 22207                                  P‐0052515 12/28/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MORAN, JAMES T
170 ALLISON WAY
HOLLIDAYSBURG, PA 16648                              P‐0010584 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN, JASON P
10525 LARAMIE AVENUE
OAK LAWN, IL 60453                                   P‐0022857 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN, JEFF A
4166 SAINT LUKES LN
JUPITER, FL 33458                                    P‐0055332 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN, JOHN R
924 MAIN STREET
ROYERSFORD, PA 19468                                 P‐0010972 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN, KYLE D
45460 IRAH RD.
ST. AMANT, LA 70774                                  P‐0013552 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN, MARY K
3970 HENDRICKSON ROAD
FRANKLIN, OH 45005                                   P‐0001523 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN, PETER T
PO BOX 324
DUBLIN, NH 03444                                     P‐0039445 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN, RACHEL F
UCLA SCHOOL OF LAW
385 CHARLES E. YOUNG DR. EAST
LOS ANGELES, CA 90095‐1476                           P‐0008779 10/29/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MORAN, RACHEL F
UCLA SCHOOL OF LAW
385 CHARLES E. YOUNG DR. EAST
LOS ANGELES, CA 90095‐1476                           P‐0008787 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN, SHARON L
601A DALTON DRIVE
ESSEX JUNCTION, VT 05452                             P‐0007686 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN, SHARON L
NO ADDRESS PROVIDED
                                                     P‐0007701 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN, THERESA A
832 KINGS POINT DR. WEST
ADDISON, IL 60101                                    P‐0006885 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORAN, THOMAS M
4330 SOUTH JASMINE DRIVE
CHANDLER, AZ 85249                                   P‐0005430 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORANO, MICHAEL J
205 PHILADELPHIA BLVD
SEA GIRT, NJ 08750                                   P‐0023778 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORASKI, JODY K
112 RIDGEBURY RD
NEW HAMPTON, NY 10958                                P‐0029167 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORASKI, MICHAEL J
112 RIDGEBURY RD
NEW HAMPTON, NY 10958                                P‐0029164 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORBITZER, THOMAS W
4183 BERKELEY AVE
CANTON, MI 48188                                     P‐0048442 12/26/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
                                                                                          Page 2283 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 447 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MORDAH, YVONNE K
8661 WINTERGARDENS BLVD
SPACE 74
LAKESIDE, CA 92040                                  P‐0039924 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORDO, CHRISTINE A
24 ORCHARD DRIVE
HUDSON, MA 01749                                    P‐0004235 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREEN, DOUGLAS O
12647 S. OX CART TRAIL
VAIL                                                P‐0026271 11/15/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
MOREHEAD, DIANA L
4610 STONEBRIDGE LANE
VIRGINIA BEACH, VA 23462                            P‐0023435 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREHEAD, FELICIA R
1134 HERBERT STREET
CAMDEN, AR 71701                                    P‐0019899 11/8/2017     TK Holdings Inc., et al.                     $5,181.66                                                                                    $5,181.66
MOREHEAD, LEMUEL Y
255 MEREDITH RIDGE RD
ATHENS, GA 30605                                    P‐0009985 10/30/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MOREHEAD, LEMUEL Y
255 MEREDITH RIDGE RD
ATHENS, GA 30605                                    P‐0010128 10/30/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MOREHEAD, ROBERT R
4610 STONEBRIDGE LANE
VIRGINIA BEACH, VA 23462                            P‐0023422 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREHEAD, SUSAN M
1860 BRIDLE PATH
INDEPENDENCE, KY 41051                              P‐0035089 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREHOUSE, DAVID A
5850 S.E.194 LN.
INGLIS, FL 34449                                      436     10/24/2017       TK Holdings Inc.                          $1,800.00                                                                                    $1,800.00
MOREHOUSE, DAVID A
5850 S.E. 194 LN.
INGLIS, FL 34449                                    P‐0003039 10/24/2017    TK Holdings Inc., et al.                     $1,800.00                                                                                    $1,800.00
MOREHOUSE, DAVID A
5850 SE 194 LN
INGLIS, FL 34449                                    P‐0010739 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREHOUSE, DYLAN D
7663 ARCHIBALD AVE
RANCHO CUCAMONGA, CA 91730                          P‐0019177 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREHOUSE, DYLAN D
7663 ARCHIBALD AVE
RANCHO CUCAMONGA, CA 91730                          P‐0019186 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREHOUSE, RICHARD J
9 LEE CT S
E WENATCHEE, WA 98802                               P‐0035510 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREL, ELIZABEHT A
2933 E LAKE SAMMAMISH PKWY SE
SAMMAMISH, WA 98075                                 P‐0026097 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREL, JOYCE A
803 N MERCHANT ST.
BELLE PLAINE, KS 67013                              P‐0035582 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORELAND, JOEL D
1525 WHALEY COURT
HUNTINGTON, WV 25704‐9585                           P‐0009823 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2284 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 448 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MORELAND, JON L
9797 LEAWOOD BLVD.
APT. 907
HOUSTON, TX 77099                                    P‐0004853 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORELL, ROSE M
9554 N MERIDIAN AVE
FRESNO, CA 93720                                     P‐0038962 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORELLA, DR. WAYNE A
60 BIG BRUSHY ROAD
MOREHEAD, KY 40351                                   P‐0048197 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORELLI, KATHLEENIRI K
P. O. BOX 3232
KAILUA‐KONA, HI 96745                                P‐0028295 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORELLO, VICTORIA A
459 LILY POND CT
COLUMBUS, OH 43230                                   P‐0016042 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENCY, KATHLEEN
5 CROSSROADS LANE
AVON, CT 06001                                       P‐0018506 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO BARBOZA, JUAN PAUL O
2090 DOWNY DRIVE, APT. #98
SANCTUARY PLACE
HEBRON, KY 41048                                     P‐0004746 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO, ALEX
NO ADDRESS PROVIDED
                                                     P‐0030919 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO, BLANCA E
2626 E SEEGER AVE
VISALIA, CA 93292                                    P‐0028245 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO, CHRISTINA E
15773 SAPPHIRE ST.
VICTORVILLE, CA 92394                                P‐0041176 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO, DELFINA N
NO ADDRESS PROVIDED
                                                     P‐0033535 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO, JOAQUIN G
P.O. BOX 462161
ESCONDIDO, CA 92046‐2161                             P‐0038499 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO, JOSE A
741 S. SADLER AVE.
LOS ANGELES, CA 90022                                P‐0026067 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO, JUANITA
1817 W. BUENA VISTA AVS
VISALIA, CA 93291                                      2152    11/8/2017        TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
MORENO, MICHAEL
6447 BASILWOOD DRIVE
FRISCO, TX 75035                                       342     10/22/2017       TK Holdings Inc.                          $5,500.00              $0.00                                                                 $5,500.00
MORENO, MIGUEL A
448 SOLEDAD ST
SALINAS, CA 93901                                    P‐0057889 4/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO, RUBEN
9063 FLORENCE AVE. #208
DOWNEY, CA 90240                                       2319    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MORENO, SHIRLEY
368 W SUMMERFIELD CIR
ANAHEIM, CA 92802                                    P‐0021705 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2285 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 449 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MORENO, SUSAN M
7433 VISTALMAR ST.
CORAL GABLES, FL 33143                              P‐0007650 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORENO‐RUIZ, JAVIER
PO BOX 1627
RINCON, PR 00677                                    P‐0055518 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORETTI, JESSICA
11 FENGLER RD
SCARBOROUGH, ME 04074                               P‐0038377 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORETTO, VICTORIA K
110 COMPASS POINT DR.
MADISON, AL 35758                                   P‐0038506 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREY, DOUG N
157 DUTCH RD
WEST MONROE, NY 13167                               P‐0018742 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREY, TAKIESHA
NO ADDRESS PROVIDED
                                                    P‐0055275 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOREY, TAKIESHA M
P.O.BOX 22233
P.O.BOX 22233
MEMPHIS, TN 38122                                   P‐0055270 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORFIN, DAVID M
15703 ALONDRA BLVD.
LA MIRADA, CA 90638                                 P‐0022777 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORFORD, CHRISTINE D
3219 GOLDENSUN AVE.
CALDWELL, ID 83605                                  P‐0020977 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORFORD, NICOLE
713 G STREET
WASHOUGAL, WA 98671                                 P‐0016664 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORFORD, SANDY D
30308 MALLORCA PLACE
CASTAIC, CA 91384                                   P‐0014938 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN ADVISORY SERVICES LLC
MORGAN, TERRY E
230 BETHEL DR
SALISBURY, NC 28144                                 P‐0003837 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN ELECTRIC, INC.
MORGAN, DENISE N
1200 DISTRIBUTORS ROW
HARAHAN, LA 70123                                   P‐0039110 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN ELECTRIC, INC.
MORGAN, DENISE N
1200 DISTRIBUTORS ROW
HARAHAN, LA 70123                                   P‐0039114 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN ELECTRIC, INC.
MORGAN, DENISE N
1200 DISTRIBUTORS ROW
HARAHAN, LA 70123                                   P‐0039117 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN ELECTRIC, INC.
MORGAN, DENISE N
1200 DISTRIBUTORS ROW
HARAHAN, LA 70123                                   P‐0039175 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2286 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 450 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MORGAN, ADDIE L
22636 DOREMUS
ST. CLAIR SHORES, MI 48080                          P‐0046298 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, ANDREW
204 HIDDEN DUNE CT
PONTE VEDRA BEAC, FL 32082                          P‐0004727 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, ANN L
1901 MENDOCINO LANE
PORT ORANGE, FL 32128                               P‐0025206 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, AUBREY L
1508 LORSON LOOP
ROUND ROCK, TX 78665                                P‐0023118 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, BENJAMIN
8540 SE 33RD AVE
MILWAUKIE, OR 97222                                 P‐0049190 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, BOBBIE JO
149 17TH ST SW
CEDAR RAPIDS, IA 52404                              P‐0019609 11/8/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MORGAN, BONITA L
PO BOX 7843
LAKELAND, FL 33807                                  P‐0030188 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, BRENT
3002 YAUPON PL
AMARILLO, TX 79124                                  P‐0005314 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, CALLIE
30 JACKMAN RIDGE ROAD
WINDHAM, NH 03087                                   P‐0032980 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, CAROL B
1116 E PLUM CREEK ROAD
SIOUX FALLS, SD 57105                               P‐0058219 10/29/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, CAROL B
1116 E PLUM CREEK ROAD
SIOUX FALLS, SD 57105                               P‐0058353 11/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, CHRISTOPHER JOHN
6934 MEADOW STREET UNIT 403
ANCHORAGE, AK 99507                                   4560    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MORGAN, CLAYTON D
3403 PONY SOLDIER DRIVE
APEX, NC 27539                                      P‐0020794 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, DAVID
817 SAMMONS ST
ABILENE, TX 79605                                   P‐0002700 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, DAVID C
9006 STRATTONDALE CT
BURKE, VA 22015                                     P‐0051402 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, DAVID C
9006 STRATTONDALE CT
BURKE, VA 22015                                     P‐0051484 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, DAVID J
799 MAIN STREET
DALTON, MA 01226                                    P‐0009981 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, DAVID L
2097 BIGBY HOLLOW ST
COLUMBUS, OH 43228                                  P‐0000328 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2287 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 451 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MORGAN, DIANE C
73 WOODFORD STREET
DANIEL ISLAND, SC 29492                              P‐0015257 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, ERIC E
6641 TWINRIDGE LN
CINCINNATI, OH 45224                                 P‐0026777 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, ERIC E
6641 TWINRIDGE LN
CINCINNATI, OH 45224                                 P‐0026886 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, ERIN R
1321 LIVERPOOL ST
APT A
PITTSBURGH, PA 15233                                 P‐0056947   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, EVERETT J
1457 79TH AVENUE
OAKLAND, CA 94621                                    P‐0027534 11/17/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
MORGAN, FRANCES H
1015 EMBASSY ROW WAY
JOHNS ISLAND, SC 29455                               P‐0025056 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, FRANCES H.
1015 EMBASSY ROW WAY
JOHNS ISLAND, SC 29455                                 5025      7/10/2018       TK Holdings Inc.                           $910.00                                                                                       $910.00
MORGAN, GARY
173 TALL TIMBER DRIVE
LOVELAND, OH 45140                                   P‐0000199 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, GAYLON L
224 N 43RD WEST AVE
TULSA, OK 74127                                      P‐0051735 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, JAMES A
83R KENDALL POND RD
DERRY, NH 03038                                      P‐0006240 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, JANE
8853 S. CHESAPEAKE CT
OAK CREEK, WI 53154‐3759                             P‐0023947 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, JESSICA
940 MULBERRY STREET
LOUISVILLE, KY 40217                                   4697      1/16/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
MORGAN, JOHNNY
NO ADDRESS PROVIDED
                                                     P‐0041299 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, JONATHAN K
1358 MONTGOMERY LANE
SOUTHLAKE, TX 76092                                  P‐0002809 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, JUDY E
5118 CLEWIS AVENUE
TAMPA, FL 33610                                      P‐0002578 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, KERRY D
26371 IVES WAY
LAKE FOREST, CA 92630                                P‐0039050 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, LAUREN
8540 SE 33RD AVE
MILWAUKIE, OR 97222                                  P‐0049605 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, LAUREN N
208 DAKOTA HILL DRIVE
SEFFNER, FL 33582                                    P‐0029975 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2288 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 452 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MORGAN, LEE N
8323 TALONS WAY
MISSOURI CITY, TX 77459                             P‐0008568 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, LISA
438 TURNPIKE ROAD
MOUNT PLEASANT, PA 15666                              1129    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MORGAN, LISA
809 N COLUMBUS ST
WEST LIBERTY, IA 52776                              P‐0049324 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, MARIE
836 TILDEN STREET
APT 3H
BRONX, NY 10467                                     P‐0051674 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, MARILEE
9416 NORTH MANOR DR
ZEBULON, NC 27597                                   P‐0040387 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, MARK
143 VISTA DR
EASTON, PA 18042                                    P‐0029744 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, MICHAEL
1555 HOGAN COURT
NIPOMO, CA 93444                                      2291    11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MORGAN, MONTAVIUS J
208 DAKOTA HILL DRIVE
SEFFNER, FL 33584                                   P‐0029986 11/21/2017    TK Holdings Inc., et al.                        $10.00                                                                                       $10.00
MORGAN, MORGAN
2130 W 16TH AVE
EUGENE, OR 97402                                    P‐0037752 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, NORENE
41234 SEQUOIA AVE.
PALMDALE, CA                                        P‐0020990 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, NORMALIA
2860 BEAR VALLEY RD
CHULA VISTA, CA 91915                                 1443    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MORGAN, PAULA M
3124 LINCOLN HIGHWAY E
UNIT 1
PARADISE, PA 17562                                  P‐0029014 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, PETER A
1403 KAITLYN LN
KELLER, TX 76248                                    P‐0045728 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, RODESHA
2538 PLANTATION PLACE
STOCKTON, CA 95209                                    1981    11/6/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
MORGAN, RONALD E
103 EAST MAIN ST APT.4
NEWVILLE, PA 17241                                  P‐0010075 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, ROSS E
10 ABIGAIL WAY
UNIT 3005
READING, MA 01867                                   P‐0007294 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, SARAH C
451 OXBOW TRAIL
DAKOTA DUNES, SD 57049                              P‐0052213 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2289 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 453 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MORGAN, SHARON M
NO ADDRESS PROVIDED
                                                     P‐0004722 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, SHERRI A
3480 ZARTHAN AVE S #2
SAINT LOUIS PARK, MN 55416                           P‐0046531 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, SUSAN L
840 S PHEASANT RUN DR
VINEYARD, UT 84058                                   P‐0018180 11/7/2017     TK Holdings Inc., et al.                    $20,168.25                                                                                   $20,168.25
MORGAN, TERENCE
2685 S DAYTON WAY
UNIT 36
DENVER, CO 80231                                     P‐0041576 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, TERRY E
230 BETHEL DR
SALISBURY, NC 28144                                  P‐0009598 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, TOMMY D
1424 PINE FOREST DR
PEARLAND, TX 77581                                   P‐0031814 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, TOMMY D
1424 PINE FOREST DR
PEARLAND, TX 77581                                   P‐0031877 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, WENDY C
5216 E 33RD PL
YUMA, AZ 85365                                       P‐0045525 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGAN, WENDY C
5216 E 33RD PL
YUMA, AZ 85365                                       P‐0045571 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGANTI, SAL
453 ROSE AVE
PLEASANTON, CA 94566                                 P‐0014355 11/3/2017     TK Holdings Inc., et al.                     $6,040.76                                                                                    $6,040.76
MORGENSTERN, JOSH L
365 WEST END AVE
#603
NEW YORK, NY 10024                                   P‐0006062 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGIONE, KRISTIN L
3827 TYLER DRIVE
CANFIELD, OH 44406                                   P‐0041483 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGIONE, KRISTIN L
3827 TYLER DRIVE
CANFIELD, OH 44406                                   P‐0041486 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORGOVSKY, PAUL
1812 HOOD LN
AMBLER, PA 19002                                     P‐0038258 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORHAR, RICHARD B
434 CR 2731
LONDON, AR 72847                                     P‐0017675 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORI, DENNIS J
19 BUSCAR STREET
RMV, CA 92694                                        P‐0021522 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORI, FRANCINE T
8222 256TH STREET
FLORAL PARK, NY 11004                                P‐0002229 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORI, FRANCINE T
8222 256TH STREET
FLORAL PARK, NY 11004                                P‐0020139 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2290 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 454 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MORI, NOBUTO
18694 SUNSET KNOLL DR
RIVERSIDE, CA 92504‐9447                            P‐0040835 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORI, RYOKO
1443 W 162ND ST
GARDENA, CA 90247                                   P‐0056514   2/3/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORIARTY, COLLEEN M
8507 WESTCHESTER LANE
CANTON, MI 48187‐1935                               P‐0030423 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORIHARA, JANE S
94‐101 KUAIE PLACE
MILILANI, HI 96789                                  P‐0046287 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORILAK, SUSAN P
216 25TH ST NW
BARBERTON, OH 44203                                 P‐0005454 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORILLO, OMAR
9001 SW 152 CT
MIAMI, FL 33196                                     P‐0037208 12/7/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MORILLO, STEVEN M
843 DUCK HAWK RETREAT
CHARLESTON, SC 29412                                P‐0018330 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORIMOTO, MIZUKO
501 WOODWINDS DRIVE
DURHAM, NC 27713                                    P‐0053002 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORIN, CHARLES R
10 STRAWBERRY LANE
WARREN, RI 02885                                    P‐0010909 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORIN, GARY M
23 CRESTVIEW DRIVE
MENDON, MA 01756                                    P‐0057462 2/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORIN, SHARON G
85 FAIRVIEW AVE
PEABODY, MA 01960                                   P‐0010398 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORIN, WILLIAM M
24737 RUTLEDGE ROAD
WILLOW RIVER, MN 55795                              P‐0012106 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORINELLI, ALBIN J
4508 PINE STREET
OMAHA, NE 68106‐2518                                P‐0040191 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORINELLI, PATRICK J
2175 MORNING WIND DR
MARRIOTTSVILLE, MD 21104                            P‐0014364 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORIOKA, KRISTI
452 LITTLE RIVER WAY
SACRAMENTO, CA 95831                                P‐0056998   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORISON, TRACI E
39887 COTE D AZURE
MURRIETA, CA 92563                                  P‐0019382 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORITZ, DONALD T
585 ELM ROAD
BARRINGTON, IL 60010                                P‐0005597 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORITZ, DONALD T
585 ELM ROAD
BARRINGTON, IL 60010                                P‐0005603 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2291 of 3674
                                            Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 455 of 1837
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
MORITZ, ELKE I
180 LA CASA VIA APT.105
WALNUT CREEK, CA 94598                           P‐0035990 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORK MAUSOLEUM CONSTRUCTION
W235S4479 AMBER CT
WAUKESHA, WI 53189                               P‐0014249 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORLEY, CHRISTOPHER D
12428 HORSESHOE BEND CIRCLE
CLARKSBURG, MD 20871                             P‐0051922 12/27/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MORLEY, CHRISTOPHER D
12428 HORSESHOE BEND CIRCLE
CLARKSBURG, MD 20871                             P‐0051938 12/27/2017    TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
MORLEY, CHRISTOPHER D
12428 HORSESHOE BEND CIRCLE
CLARKSBURG, MD 20871                             P‐0051956 12/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MORLEY, DANIEL T
267 PLUM RUN
LE SUEUR, MN 56058                               P‐0009861 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORLEY, DANIEL T
267 PLUM RUN
LE SUEUR, MN 56058                               P‐0025606 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORLEY, DONALD
3442 WILLOW STREET
CHINCOTEAGUE, VA 23336                           P‐0035842 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORLEY, KENNETH B
10631 TAVISTOCK DRIVE
TAMPA, FL 33626                                  P‐0001907 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORLEY, KENNETH B
10631 TAVISTOCK DRIVE
TAMPA, FL 33626                                  P‐0001910 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORLEY, KENNETH B
10631 TAVISTOCK DRIVE
TAMPA, FL 33626                                  P‐0001911 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORMANN, EMILY D
5703B FOXLAKE DR
N FT. MYERS, FL 33917                            P‐0020683 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOROCOIMA, GABRIEL A
2102 MIDWAY CT
LEAGUE CITY, TX 77573                            P‐0005509 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOROSI‐ALLISON, LINDA
860 MONTEZUMA DR
PACIFICA, CA 94044                               P‐0013812 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOROSKY, MICHAEL S
1921 WILSON LANE APT.103
MCLEAN, VA 22102‐4718                            P‐0034658 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOROZOFF, IAN N
1809 GARYS PARK
SAN ANTONIO, TX 78247                            P‐0032369 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORPHIS, WILLIAM Z
3413 N PLATINA
MESA, AZ 85215                                   P‐0040181 12/14/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MORR, ROBERT D
3961 ALBACORE LANE
LAKE HAVASU CITY, AZ 86405                       P‐0026243 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                      Page 2292 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 456 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MORREALE, MICHELLE C
7464 BARKER WAY
SAN DIEGO, CA 92119                                P‐0017822 11/6/2017       TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MORREALE, ROBIN V
3890 STANTONSBURG ROAD
GREENVILLE, NC 27834                               P‐0031122 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRELL, JENNIFER L
312 NW BROADVIEW ST
PORT ST. LUCIE, FL 34983                           P‐0055542 1/22/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRILL, NANCY P
1382 NEWTOWN‐LANE HORNE RD.
APT. N206
NEWTOWN, PA 18940‐2418                             P‐0028918 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS WOODWORKING INC
MORRIS, GEORGE E
3780 HAWKINS RD
JACKSON, MI 49201                                  P‐0043218 12/18/2017      TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
MORRIS, ALAN
ALAN MORRIS
160 WEST END AVE NEW
NEW YORK, NY 10023                                 P‐0025352 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, AMANDA
15201 ARLINGTON ST.
TUSTIN, CA 92782                                   P‐0056363    2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, ARNOLDA
7349 FOREST MERE DR.
RIVERVIEW, FL 33578                                  356       10/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MORRIS, BILLY W
1019 BUZZARD GLORY RD.
WASHBURN, MO 65772                                 P‐0036907 12/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, BILLY W
1019 BUZZARD GLORY RD
WASHBURN, MO 65772                                 P‐0036941 12/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, BRETT M
4435 HENLEY CT.
WESTLAKE VILLAGE, CA 91361                         P‐0050264 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, BRIAN K
102 ROCKRIDGE RD
APT 1
CONNELLSVILLE, PA 15425                            P‐0010210 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, BRITTANY C
230 E VIRGINIA ST.
APT B
BEAUMONT, TX 77705                                 P‐0055018 1/17/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, CAMILLE
4207 GRANDOVER DRIVE
RALEIGH, NC 27610                                    506       10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MORRIS, CAROL A
1095 KENDALL DRIVE APT E 201
SAN BERNARDINO, CA 92407                           P‐0054450 1/11/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, CHERYL
1550 RORY LN #256
SIMI VALLEY, CA 930633                             P‐0026964 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, CHERYL
1550 RORY LN #256
SIMI VALLEY, CA 930633                             P‐0030496 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2293 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 457 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MORRIS, CINDI M
924 SAM BASS CT
WILLOW PARK, TX 76087                                 P‐0013522 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, CYNTHIA
6422 CURTIS ROAD
BATESVILLE, MS 38606                                  P‐0020125 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, DAVID
915 INNOVATION WAY APT 409
ALTAMONTE SPRING, FL 32714                            P‐0053710   1/3/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, DAVID A
915 INNOVATION WAY APT 409
ALTAMONTE SPRING, FL 32714                            P‐0053711   1/3/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, DONALD A
691A KILLARNEY DRIVE
MORGANTOWN, WV 26505                                  P‐0019620 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, ELAINE C
1255 PARK CASTLE COVE
MEMPHIS                                               P‐0028810 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, FRANK
147 RIMCREST AVENUE
PRINCETON, WV 24739                                   P‐0015353 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, GARY L
24819 HOUSE MOUNTAIN
SAN ANTONIO, TX 78255                                 P‐0004124 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, HOWARD
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0044003 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MORRIS, JAMES M
2516 BARKERS RIDGE DR.
BESSEMER CITY, NC 28016                               P‐0022724 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, JAMES P
3392 MARBON ROAD
JACKSONVILLE, FL 32223                                P‐0012443 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, JAMES R
5314 ELSTON RD.
JEFFERSON CITY, MO 65109                              P‐0009619 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, JARRETT F
158 CHRISTINA LANDING DRIVE
WILMINGTON, DE 19801                                  P‐0040156 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, JOHN W
1524 CAPE FEAR NATIONAL DR
LELAND, NC 28451                                      P‐0000167 10/19/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MORRIS, JOHNNIE N
JOHNNIE MORRIS
3269 LINDENWOOD DR
COOKEVILLE, TN 38506 7324                             P‐0011211 10/31/2017    TK Holdings Inc., et al.                        $15.00                                                                                       $15.00
MORRIS, JORDAN A
5896 WATKINS FORD ROAD
SOUTHSIDE, TN 37171                                   P‐0040704 12/15/2017    TK Holdings Inc., et al.                     $4,601.22                                                                                    $4,601.22
MORRIS, JOSHUA A
12045 KESWICK ST.
APT. 404
NORTH HOLLYWOOD, CA 91605                             P‐0025358 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2294 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 458 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MORRIS, KATHLEEN A
9624 SAWYER FAY LANE
AUSTIN, TX 78748                                     P‐0040218 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, KELLEY
890 WEST VIEW DRIVE
KLAMATH FALLS, OR 97603                              P‐0030034 11/21/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
MORRIS, LARRY R
1221 WATERVIEW WAY
ESSEX, MD 21221                                      P‐0011956 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, LATASHA D
4326 S INDIANA AVE
CHICAGO, IL 60653                                      2655    11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MORRIS, LATONIA D
3004 BIRCH LANDING COURT
PEARLAND, TX 77584                                   P‐0025645 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, LATONIA D
3004 BIRCH LANDING COURT
PEARLAND, TX 77584                                   P‐0025654 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, LAWRENCE C
4295 SAN FELIPE
210
HOUSTON, TX 77027                                    P‐0010414 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, LEON V
PO 107
EBONY, VA 23845                                      P‐0043476 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, LINDA M
143 BRAMBLE LANE
SUGAR GROVE, NC 28679                                P‐0042104 12/15/2017    TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
MORRIS, LONNIE P
3875 N BALLANTYNE LN
EAGLE, ID 83616                                      P‐0050996 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, LONNIE P
3875 N BALLANTYNE LN
EAGLE, ID 83616                                      P‐0055663 1/23/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, MARVA
6100 OAK TREE BLVD
SUITE 200
INDEPENDENCE, OH 44131                               P‐0035601 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, NICOLE T
3875 N. BALLANTYNE LANE
EAGLE, ID                                            P‐0050925 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, ODESSA
100 W. CHESTNUT STREET, #406
CHICAGO, IL 60610                                      2627    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MORRIS, PETER J
11773 NW 12TH STREET
PEMBROKE PINES, FL 33026                             P‐0034759 12/2/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
MORRIS, PHILLIP E
5016 ALPINE MEADOWS
MCKINNEY, TX 75071                                   P‐0028244 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, PHILLIP E
5016 ALPINE MEADOWS
MCKINNEY, TX 75071                                   P‐0028248 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, RANDEL B
1012 S. INDEPENDENCE ST.
SAPULPA, OK 74066                                    P‐0045586 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2295 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 459 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MORRIS, RANDY S
147 MEADOW WOOD DR.
LEXINGTON, SC 29                                    P‐0011380 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, RAY D
9906 BEVIL BLVD
KOUNTZE, TX 77625                                   P‐0037652 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, RICHARD
2646 BELMONT LANE EAST
NORTH SAINT PAUL, MN 55109                            1133    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MORRIS, RICHARD L
PO BOX 1232
CLAREMONT
, CA 91711                                          P‐0028893 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, ROBERT A
3012 BATTERSEA LANE
ALEXANDRIA, VA 22309                                P‐0037904 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, ROBERT A
3012 BATTERSEA LANE
ALEXANDRIA, VA 22309                                P‐0039481 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, RONALD W
504 CARSON DR
PENSACOLA, FL 32507                                 P‐0029111 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, ROY D
17330 AL PHILPOTT HWY
MARTINSVILLE, VA 24112                              P‐0016794 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, ROY L
24926 STEADFAST COURT
DAPHNE, AL 36526                                    P‐0006286 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, ROY L
24926 STEADFAST COURT
DAPHNE, AL 36526                                    P‐0006291 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, STEVE
BOX 8
ELGIN, OK 73538                                       3094    11/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MORRIS, SUSAN
126 OLD TAVERN ROAD
WESTON, VT 05161                                    P‐0042251 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, TERRY A
7 HILLCREST DR
STROUD, OK 74079                                    P‐0053632 12/29/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
MORRIS, TUNGIA
1732 STONE MILL RD
KALAMAZOO, MI 49006‐1959                            P‐0044453 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, VICKIE R
274 VISTA HORIZON ST
SAN DIEGO, CA 92113                                 P‐0019898 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, VIVIENDENI F
203 SOUTHFORK WAY
WOODSTOCK, GA 30189                                 P‐0004039 10/25/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
MORRIS, WENDY T
1290 NORTH RIDGE BLVD
#2323
CLERMONT, FL 34711                                  P‐0000154 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2296 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 460 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MORRIS, WILLIAM M
2220 HIGH ST
APT 714
CUYAHOGA FALLS, OH 44221                             P‐0050751 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRIS, WILLIAM R
112 PAUL ST
CENTRAL, SC 29630                                    P‐0025830 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON II, LARRY W
4272 MONTE VISTA WAY
COSBY, TN 37722                                      P‐0012719 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, ALLISON
2824 NORTHTOWN PLACE
MIDLAND, TX 79705                                    P‐0011388 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, AMY W
161 CARMODY CIRCLE
FOLSOM, CA 95630                                     P‐0028830 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, BRUCE A
6004 ONONDAGA ROAD
BGETHESDA, MD 20816                                  P‐0028398 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, BRUCE A
6004 ONONDAGA ROAD
BETHESDA, MD 20816                                   P‐0028400 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, C P
23 MOUNTAINVIEW DRIVE
THIELLS, NY 10984                                    P‐0040007 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, CONNIE A
8554 WESTBERRY LANE
TINLEY PARK, IL 60487                                P‐0023769 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, CORINA L
76200 VIA MONTELENA
INDIAN WELLS, CA 92210                               P‐0027470 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, DALE L
971 DRIPPING SPRINGS RD
WINCHESTER, TN 37398                                 P‐0003465 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, DONALD F
2060 SUTTER ST, SUITE 201
SAN FRANCISCO, CA 94115                              P‐0014896 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, GAY H
309 HIDDEN CREEK DRIVE
MONTICELLO, GA 31064                                 P‐0013454 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, IAN
1201 CAMROSE ST
FORT COLLINS, CO 80525                               P‐0019709 11/8/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MORRISON, JAMILA K
4501 NW 41ST PLACE
GAINESVILLE, FL 32606                                P‐0049549 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, JEFF J
7518 WEDELIA
PUNTA GORDA, FL 33955                                P‐0005381 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, KAY E
407 PINEHURST
PORTLAND, TX 78374                                   P‐0032996 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, KENT D
2875 PINE RIDGE RD
OSHKOSH, WI 54904                                    P‐0045919 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 2297 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 461 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MORRISON, MARCELLA T
P O BOX 714
AUBURNDALE, FL 33823                               P‐0023272 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, PHILIP W
2704 MOUNT VERNON DRIVE
MIDLAND, MI 48642                                  P‐0015039 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, RALEIGH A
7518 WEDELIA
PUNTA GORDA, FL 33955                              P‐0005358 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, RITA P
37 DUNBARTON CENTER ROAD
BOW, NH 03304                                      P‐0007406 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, RONALD A
3926 LAMONT ST
APT A
SAN DIEGO, CA 92109                                P‐0040063 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, SUSAN
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                 P‐0027377 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, VIRGINIA J
132 HAMPSTEAD AVE.
SAVANNAH, GA 31405                                 P‐0001435 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRISON, VONDA K
13213 BRANDYWINE LANE
BALCH SPRINGS, TX 75180                            P‐0039823 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORRONE, ROBERTO
1150 NORTH LAKE SHORE DRIVE
UNIT 8E
CHICAGO, IL 60611                                  P‐0026806 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORROW, CHARMAINE
24 GREENBRIAR
TUSCALOOSA, AL 35405                                 386     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MORROW, DAVID L
629 LONG BRANCH CHURCH ROAD
RED LEVEL, AL 36474                                P‐0019012 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORROW, ERIC C
47 MEADOWVIEW LN.
GAYLORD, MI 49735                                  P‐0045384 12/23/2017    TK Holdings Inc., et al.                      $480.00                                                                                       $480.00
MORROW, JOHN M
1949 KINDER HILL CT
LAWRENCEVILLE, GA 30044                            P‐0032253 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORROW, KRISSHINA
50 CHURCH AVE
IMMAN, SC 29349                                    P‐0056039 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORROW, MENDI W
7866 WATERWHEEL WAY
JONESBORO, GA 30238                                P‐0003379 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORROW, MICHAEL W
4402 E. PRESIDIO PL.
TUCSON, AZ 85712‐1121                              P‐0009836 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORROW, RANDY S
2416 HARWOOD RD 444
BEDFORD, TX 76021                                  P‐0006065 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2298 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 462 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MORROW, SANDRA S
314 MORROW FARM RD
STATESVILLE, NC 28677                              P‐0039366 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORROW, SHANEL E
5008 SW 168TH AVE
MIRAMAR, FL 33027                                  P‐0039467 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORSE, CAROLYN R
3120 SAINT JOHNS RD
DES MOINES, IA 50312‐4529                          P‐0010807 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORSE, CAROLYN R
3120 SAINT JOHNS RD
DES MOINES, IA 50312‐4529                          P‐0010814 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORSE, CAROLYN R
3120 SAINT JOHNS RD
DES MOINES, IA 50312‐4529                          P‐0010821 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORSE, DONALD C
8212 WRENFIELD DRIVE
WILLIAMSBURG, VA 23188                             P‐0032704 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORSE, MATTHEW C
2620 MARY MARVIN TRAIL
FUQUAY VARINA, NC 27526                            P‐0001901 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORSE, MICHAEL J
3120 SAINT JOHNS RD
DES MOINES, IA 50312‐4529                          P‐0010827 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORSE, THOMAS R
1201 BASSETT LANE
CHESTER SPRINGS, PA 19425                          P‐0011498 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTENSEN, SHARON L
3620 46TH AV S
MINNEAPOLIS, MN 55406                              P‐0028308 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTENSON, DENNIS D
3974 FAIRLANDS DR
PLEASANTON, CA 94588                               P‐0012919 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTENSON, DENNIS D
3974 FAIRLANDS DR
PLEASANTON, CA 94588                               P‐0012931 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTER, RICHARD L
8501 GLENALMOND COURT
DUBLIN, OH 43017                                   P‐0011059 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTEZAI, CAROLYN
153 POINTE DR
UNIT 406
NORTHBROOK, IL 60602                               P‐0023459 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTIMER, ROBERT C
1016 ROSS AVE NW
ORTING, WA 98360                                   P‐0020345 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTIMER, SIERRA L
63 NORTHERN ARAPAHOE RD
ARAPAHOE, WY 82510                                 P‐0012566 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTON, DELANEY M
2101 MARTINA DRIVE
MCKINNEY, TX 75070                                 P‐0027655 11/14/2017    TK Holdings Inc., et al.                     $5,600.00                                                                                    $5,600.00
MORTON, JAMES H
2101 CARDINAL WOODS DRIVE
APT 103
LOUISVILLE, KY 40214                               P‐0000956 10/20/2017    TK Holdings Inc., et al.                     $2,999.00                                                                                    $2,999.00
                                                                                        Page 2299 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 463 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MORTON, KATIE M
211 E. 35TH STREET
WILMINGTON, DE 19802                                P‐0026495 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTON, PATRICIA A
11453 HANNIBAL STREET
COMMERCE CITY, CO 80022                             P‐0025971 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTON, RICHARD A
555 WESLEY DRIVE
LANCASTER, KY 40444                                 P‐0005193 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTON, RICHARD A
555 WESLEY DRIVE
LANCASTER, KY 40444                                 P‐0005207 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTON, RICHARD K
12906 FOUNTAIN HEAD ROAD
HAGERSTOWN, MD 21742                                P‐0007080 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTON, SHARESE M
1430 SAINT FRANCIS LANE
SAINT GABRIEL, LA 70776                             P‐0037085 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTON, SHERRI
4150 MAYNARD AVE.
OAKLAND, CA 94605                                   P‐0055942 1/27/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORTZ, CRAIG S
7400 HICKORY VALLEY DRIVE
FENTON, MI 48430                                    P‐0049977 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MORZAK, KIMBERLY S
6705 ELVEDON DR
DALLAS, TX 75248‐1325                               P‐0029028 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSANSKY, BRIAN C
10004 MAIDEN LN.
RICHMOND, IL 60071                                  P‐0012898 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSBERGEN, EMMA
5069 HIDDEN PARK CT #A210
SIMI VALLEY, CA 93063                               P‐0022475 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSBRUCKER, BRIAN
1018 E FAIRBROOK CIR
MESA, AZ 85203                                      P‐0042794 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSBRUCKER, BRIAN D
1018 E FAIRBROOK CIR
MESA, AZ 85203‐4912                                 P‐0041221 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSBRUCKER, HEIDI
8744 E. ANGUS DR
SCOTTSDALE, AZ 85251                                P‐0043544 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSBRUCKER, SHANE
8744 E ANGUS DR
SCOTTSDALE, AZ 85251                                P‐0042799 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSBRUCKER, STACEY
8744 E ANGUS DRIVE
SCOTTSDALE, AZ 85251                                P‐0042772 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSBRUCKER, STACEY
8744 E ANGUS DR
SCOTTSDALE, AZ 85251                                P‐0042780 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSBY, ASHLEY
1201 LIBRA DR
CEDARHILL, TX 75104                                 P‐0033732 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2300 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 464 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MOSBY, CHERYL D
191 BENJAMIN DR.
ROCKMART, GA 30153                                  P‐0008061 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSCA, VINCENT P
335 ROOSEVELT AVE
MASSAPEQUA PARK, NY 11762                           P‐0034272 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSCATO, KAREN ANN
2359 SHADOW CANYON DRIVE
BULLHEAD CITY, AZ 86442                               229       10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MOSCHETTO, JUDITH A
24108 SE 46TH PLACE
ISSAQUAH, WA                                        P‐0028993 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSELEY, BONNIE R
6483 FARNELL AVE
BARTLETT, TN 38134                                  P‐0037849 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSELEY, KENDRA W
1156 WEST END ST
EUTAW, AL 35462                                     P‐0055104 1/18/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSELEY, MARLENE H
603 ALOHA COURT
ABITA SPRINGS, LA 70420                             P‐0012338 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSELEY, MICHAEL D
20800 SW WRIGHT ST.
BEAVERTON, OR 97078                                 P‐0017339 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSELEY, PATRICIA
4515 HUBBARD FALLS DRIVE
CHARLOTTE, NC 282692357                             P‐0053291 12/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSELEY, PHYLLIS K
4202 WOODLAKE LANE
MISSOURI CITY, TX 77459                             P‐0037142 12/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSELEY, RANDA M
409 BALLENTINE CT
HUTTO, TX 78634                                     P‐0054516 1/12/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSELEY, ROGER
54 WOODARD RD
NEWFIELD, NY 14867                                  P‐0054936 1/17/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSER, BRUCE H
6521 NESTALL CT.
APOLLO BEACH, FL 33572                              P‐0057977    6/9/2018     TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
MOSER, DALTON
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027379 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSER, MARILYN F
51074 MOTT ROAD, TRLR 218
CANTON, MI 48188                                    P‐0012591 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSES, CHRISTOPHER C
101 E MANOA RD
HAVERTOWN, PA 19083                                 P‐0056546    2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSES, CURTIS
11216 HERON PLACE
WALDORF, MD 20603                                   P‐0030955 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSES, DERIKA D
18610 YELLOW ROSE CT
RIVERSIDE, CA 92508                                 P‐0020164 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 2301 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 465 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MOSES, J JUANITA
PO BOX 1386
MORRISVILLE, PA 19067                                4822     2/8/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MOSES, J. JUANITA
PO BOX 1386
MORRISVILLE, PA 19067                                4831    2/12/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MOSES, JEFFREY S
1122 STATION SQUARE BLVD
LANSDALE, PA 19446                                 P‐0011776 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSEY, TOVI B
1327 AVENIDA OFELITA
EL CAJON, CA 92019                                 P‐0022665 11/11/2017    TK Holdings Inc., et al.                      $808.43                                                                                       $808.43
MOSHER, AMANDA L
2939 VAN NESS ST. NW
APT 1243
WASHINGTON, DC 20008                               P‐0049973 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSHER, DAWN M
20 EDGEWOOD CT
TROY, MO 63379                                     P‐0046653 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSHER, DEBRA S
16 CLOVER DRIVE, 3A
ESSEX JCT, VT 05452                                P‐0016360 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSHER, MARC E
27301 PERCH LAKE ROAD
WATERTOWN, NY 13601                                P‐0010997 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSHIRI, BEN
1344 N. DEARBORN ST
APT 16‐F
CHICAGO, IL 60610                                  P‐0052459 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSHIRI, BEN
1344 N. DEARBORN ST
APT 16‐F
CHICAGO, IL 60610                                  P‐0052461 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSKOWITZ, JAY
8681 HAWKWOOD BAY DR
BOYNTON BEACH, FL 33473                            P‐0006840 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSKOWITZ, JAY
8681 HAWKWOOD BAY DR
BOYNTON BEACH, FL 33473                            P‐0006846 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSKOWITZ, JAY
8681 HAWKWOOD BAY DRIVE
BOYNTON BEACH, FL 33473                            P‐0006851 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSKOWITZ, STUART W
630 SHORE ROAD
APT 517
LONG BEACH, NY 11561                               P‐0019415 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSKOWITZ, STUART W
630 SHORE ROAD
APT 517
LONG BEACH, NY 11561                               P‐0019444 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSKOWITZ, SUSAN B
4550 RUTHERFORD DRIVE
MARIETTA, GA 30062                                 P‐0010775 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSKOWITZ, SUSAN B
4550 RUTHERFORD DRIVE
MARIETTA, GA 30062                                 P‐0010793 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2302 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 466 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MOSKWA, MALGORZATA N
581 S BARRE ROAD
BARRE, MA 01105                                     P‐0051391 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSKWA, TOMASZ P
581 S BARRE ROAD
BARRE, MA 01005                                     P‐0051478 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSLEHI, ROXANA
10500 ROCKVILLE PIKE
APT. 1628
N. BETHESDA, MD 20852                               P‐0051622 12/27/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
MOSLEY, AMANDA R
527 3RD AVE
IOWA CITY, IA 52245                                 P‐0049397 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSLEY, ATIYA
7374 CIRCLEBANK DRIVE
RALEIGH, NC 27615                                   P‐0044707 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSLEY, DIANE
109 COTTONWOOD RD
HERON, MT 59844                                     P‐0033835 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSLEY, KATINA S
P.O. BOX 2185
OKLAHOMA CITY, OK 73101                             P‐0047973 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSLEY, KEEGAN R
1278 NW BLAKELY CT
SEATTLE, WA 98177                                   P‐0040792 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSLEY, OMAR K
13317 WENDOVER UNIT B
EL PASO, TX 79908                                   P‐0048927 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSLEY, SHANAY D
1920 FRONTAGE RD
APT 601
CHERRY HILL, NJ 08034                               P‐0025868 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSLEY, TAMIKA
432 IRA ST
ATLANTA, GA                                         P‐0010724 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSLEY, TESHA S
13317 WENDOVER UNIT B
EL PASO, TX 79908                                   P‐0048924 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSLEY, WAYNE D
2032 BRADDISH AVE
BALTIMORE, MD 21216                                 P‐0034609 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSLEY, WENDY
14 LYRICAL LANE
SANDY HOOK, CT 06482                                P‐0023160 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSLEY, WILLIAM M
1278 NW BLAKELY CT
SEATTLE, WA 98177                                   P‐0040790 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSQUEA, MAURY Y
107 VALLEY VIEW RD
MEDIA, PA 19063                                     P‐0034269 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSQUEDA, ANID B
P.O.BOX 587
EDCOUCH, TX 78538                                   P‐0052363 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MOSQUEDA, MATTHEW P
1208 N WALNUT ST
NEWTON, KS 67114                                    P‐0011980 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                         Page 2303 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 467 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MOSQUERA, FERNANDO
117 LAGO VISTA BLVD
CASSELBERRY, FL 32707                               P‐0020909 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSRIE, DAVID
276 MORGAN BRANCH RD
MARSHALL, NC 28753                                  P‐0003773 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, ASHLEY J
6257 LIBERTY ROAD
SOLON, OH 44139                                     P‐0053555   1/1/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, BEN D
11214 DAYBREAK LANE
CYPRESS, TX 77429                                   P‐0016216 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, BEN D
11214 DAYBREAK LANE
CYPRESS, TX 77429                                   P‐0016227 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, FREDERICK C
4200 RIDGE ROAD
DALLAS, TX 75229‐6332                               P‐0030333 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, JR, JAMES D
3609 NORTH TORREY PINES DR
LAS VEGAS, NV 89108                                 P‐0000575 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, KENNETH W
117 PARKVIEW DRIVE
NATCHEZ, MS 39120                                   P‐0011875 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, KEVIN D
901 JOHNSON RD
LYNCHBURG, VA 24502                                 P‐0017477 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, KYLE
6773 EAST LYNCHBURG SALEM TPKE
GOODE, VA 24556                                     P‐0000836 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, KYLE E
6773 EAST LYNCHBURG SALEM TPKE
GOODE, VA 24556                                     P‐0000840 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, MARTHA C
4200 RIDGE ROAD
DALLAS, TX 75229‐6332                               P‐0030400 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, MELISSA
1819 SW 18TH AVE
APT 8
PORTLAND, OR 97201                                  P‐0030587 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, MICHAEL C
2608 AVENA SY
WHEATON, MD 20902                                   P‐0005704 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, MICHAEL J
1438 GALLERY PLACE DRIVE
JACKSON, MI 49201                                   P‐0039096 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, MICHELLE
3006 CLAIRIDGE OAK CT.
SACRAMENTO, CA 95821                                P‐0030118 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, ROBERT W
1800 N. MAIN ST.
EAST PEORIA, IL 61611                               P‐0019592 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, ROBIN L
9563 STARHAWK DRIVE
TALLAHASSEE, FL 32309‐7298                          P‐0018429 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2304 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 468 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MOSS, VYAISHA L
3227 NORTHLAKE AVE
BATON ROUGE, LA 70810                               P‐0057986 6/12/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSS, YVONNE R
8056 JORDAN ST
DETROIT, MI 48234                                   P‐0038901 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSSEL, STACEY J
615 S 7TH ST #315
TACOMA, WA 98405                                    P‐0035158 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSSETT, DANNY L
P O BOX 1627
YUBA CITY, CA 95992‐1627                            P‐0056461    2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSSETT, TERESA
PO BOX 1627
YUBA CITY, CA 95992‐1627                            P‐0056457    2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSSMAYER, RICHARD L
14115 272ND STREET EAST
GRAHAM, WA 98338                                    P‐0058027    7/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOST, ALIAH
PO BOX 5067
KAILUA KONA, HI 96745                                 3928      12/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MOSTADIM, FARSHID
5086 AVENIDA ORIENTE
TARZANA, CA 91356                                   P‐0057370 2/19/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSTECKI, ERIC
3202 OPEN MEADOW LOOP
OVIEDO, FL 32766                                    P‐0004464 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOSTECKI, KERRI
3202 OPEN MEADOW LOOP
OVIEDO, FL 32766                                    P‐0004467 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTA ESTEVEZ, IVAN
P.O. BOX 1344
CORNING, CA 96021                                   P‐0040801 12/15/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MOTA, MARIE C
2D CARNATION CIRCLE
READING, MA 01867                                   P‐0008814 10/29/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MOTEN, LEQUATER D
133 VERONA CIRCLE
SHERWOOD, AR 72120                                  P‐0056270 1/31/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTION INDUSTRIES INC
P.O. BOX 1477
BIRMINGHAM, AL 35201‐1477                             3720      11/28/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
MOTIS, EDWIN R
PO BOX 705
TONOPAH, NV 89049‐0705                              P‐0039860 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTLEY, DEXIE
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                  P‐0027383 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTLEY, GARY C
2246 ROSWELL RD.
MARIETTA, GA 30062                                  P‐0005327 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTLEY, PENELOPE
6201 GATESGREEN DR
CHESTERFIELD, VA 23832                              P‐0036807 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2305 of 3674
                                                    Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 469 of 1837
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address             Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
MOTLEY, VICTOR A
17 SNUBHAVEN RD
HENRICO, VA 23228‐5417                                   P‐0025683 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTON, LAWRENCE
1303 RIVER ROCK
MISSSOURI, TX 77489                                      P‐0012552 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTORWERKS BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                               P‐0048403 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTORWERKS BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                               P‐0056891    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTORWERKS MINI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                               P‐0048459 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTORWERKS MINI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                               P‐0056895    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTSCH, EUGENE
12880 DIAMOND HEAD CTR.
SPRING HILL, FL 34609                                    P‐0039103 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTT, BRADFORD W
1004 SOUTHMOOR CT
APEX, NC 27502                                           P‐0037855 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTT, LYNN M
710 MAPLE ST.
NORWAY, MI 49870                                         P‐0012236 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTT, MERLE J
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                        P‐0031018 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTT, MERLE J.
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                          3379      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MOTT, RICHARD W
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                        P‐0031001 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTT, RICHARD WALTER
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                          3315      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MOTT, ROXANA H
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                        P‐0031003 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTTA, CESAR B
5252 ORANGE AVE. #437
SAN DIEGO, CA 92115                                      P‐0019315 11/7/2017       TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
                                                                                                Page 2306 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 470 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MOTTA, RICHARD P
25 TOP OF THE RIDGE
MAMARONECK, NY 10543                                P‐0012040 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOTTER, JON G
3332 LANDERSHIRE LANE
PLANO, TX 75023                                     P‐0001189 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOU, ZOE
64 MT BETHEL DRIVE
SCOTT TOWNSHIP, PA 18411‐7764                       P‐0034929 12/3/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MOUA, CHONG
534 ANNADALE DRIVE
BERWYN, PA 19312                                    P‐0053538    1/1/2018     TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
MOUALLEM, PIERRE A
632 CONOVER RD
DURHAM, NC 27703                                    P‐0005344 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUCHA, NINWAY
7844 N HARLEM AVE
NILES, IL 60714                                     P‐0035145 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUDY, MICHAEL P
101 FROST LOOP
NEWPORT, WA 99156                                   P‐0016304 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUHIBI, LATIFAH
111 E DUNLAP AVE
STE 1‐187
PHOENIX, AZ 85020                                   P‐0016667 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUL, JANE
320 DE MUN AVENUE
SAINT LOUIS, MO 63105                               P‐0050739 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUL, JANE
320 DE MUN AVENUE
SAINT LOUIS, MO 63105                               P‐0050767 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOULTON, JEFFREY
5 TAYLOR BROOK LN
DERRY, NH 03038                                       3991      12/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MOULTON, RAYMOND C
312 SW 2ND TERRACE
HALLANDALE BEACH, FL 33009                          P‐0039944 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOULTON, VICTOR J
STEVEN T. BLACKWELL, ESQ.
133 BROADWAY
BANGOR, ME 04401                                    P‐0050049 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOULTRIE, SLOVORKIA L
295 BIG ESTATE IECLE
YEMASEE, SC 29945                                   P‐0034354 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUNT, KARL
2805 NORTH OAKS BLVD
NORTH BRUNSWICK, NJ 08902                             3799      12/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MOUNT, MATTHEW D
23 ECHO COURT
MOORESTOWN, NJ 08057                                P‐0022021 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUNT, ROGER P
6024 BRIGHT AVE.
WHITTIER, CA 90601                                  P‐0035647 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUNTAIN OUTIN' TOURS, INC.
24361 VIA SANTA CLARA
MISSION VIEJO, CA 92692                             P‐0020563 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2307 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 471 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MOUNTAIN VIEW BMW
AMATO, ANNA D
19576 BRAEMAR DRIVE
SARATOGA, CA 95070                                   P‐0016648 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUNTFORD, JEANELLE A
4431 OCEAN VIEW BLVD., APT. 6
MONTROSE, CA 91020                                   P‐0052054 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUNTZ, THEODORE B
416 EAST BECKY LANE
MOUNT PLEASANT, IA 52641                             P‐0026700 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUNTZOURIS, PETER A
12409 SPLIT RAIL PKWY
AUSTIN, TX 78750‐1146                                P‐0030206 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUSA, AYMAN
46 HALLCREST DR.
LADERA RANCH, CA 92694                               P‐0020470 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUSA, MARIA
46 HALLCREST DR
LADERA RANCH, CA 92694                               P‐0020465 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUSAVI AGHDAM, SANOUBAR
P.O.BOX 491
PLACENTIA, CA 92871                                  P‐0048850 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUSAVI, ZEINAB
2117 BANK ST
BALTIMORE, MD 21231                                  P‐0053423 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUSER, JAMES
4654 MAPLEWOOD RD
WEST TOPSHAM, VT 05086                               P‐0008132 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUSER, SHIRLEY D
4654 MAPLEWOOD RD
EAST ORANGE, VT 05086                                P‐0013210 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUSSA, MARWA
17190 SW 94 AVE
APT 911
PALMETTO BAY, FL 33157                               P‐0000559 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUSSAVIAN‐ASSAD, MINA
12324 JEREMY PLACE
GRANADA HILLS, CA 91344                              P‐0022648 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOUTON, CELEKA
1422 51ST ST NE
AUBURN, WA 98002                                     P‐0036208 12/5/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
MOUTOPOULOS, JIMMY
52‐35 69TH PL
MASPETH, NY 11378                                      885     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MOUX, TANYA
10208 CASA PALARMO DR
APT 3
RIVERVIEW, FL 33578                                  P‐0004683 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOWEN, LAURA L
PO BOX 1805
CONWAY, SC 29528                                     P‐0024625 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOWERY, CAROL A
1188 HARVARD AVE E #2
SEATT;E, WA 98102                                    P‐0018981 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2308 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 472 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MOWERY, MELANIE H
2495 PINEWOOD DRIVE
DRAPER, VA 24324                                    P‐0048264 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOWREY, DARYLL A
359 WILSON DR
ORCUTT, CA 93455                                    P‐0034865 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOWRY, MICHAEL
1367 S COUNTRY CLUB DRIVE
UNIT 1014
MESA, AZ 85210                                      P‐0019080 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOWRY, PATRICK J
127 NYETIMBER PKWY
MOON TWP, PA 15108                                  P‐0012313 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOWRY, PATRICK J
127 NYETIMBER PKWY
MOON TWP., PA 15108                                 P‐0012328 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOY, GINGDET
55 DRAKE AVE
BELLPORT, NY 11713‐1016                             P‐0042082 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOY, HENRY
3541 MARC DRIVE
STERLING HEIGHTS, MI 48310                          P‐0020547 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOY, KRISTA
P.O. BOX 164011
AUSTIN, TX 78716                                    P‐0005425 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOY, PAMELA T
234 N WESTERN AVE
LAKE FOREST, IL 60045                               P‐0035372 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOY, ROBERT J
551 WAKEROBIN LANE
SAN RAFAEL, CA 94903                                P‐0038999 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOY, YVONNE
55 DRAKE AVENUE
BELLPORT, NY 11713‐1016                             P‐0042069 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOY, YVONNE
55 DRAKE AVENUE
BELLPORT, NY 11713‐1016                             P‐0042071 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYA, CAROL J
7501 ELM FOREST
AUSTIN, TX 78745                                    P‐0052854 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYA, DON L
2220 TURTLE MOUNTAIN BEND
AUSTIN, TX 78748                                    P‐0019643 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYDELL, CHRISTOPHER M
13955 CREIGHTON RD
CONROE, TX 77302                                    P‐0009614 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYDELL, CHRISTOPHER M
13955 CREIGHTON RD
CONROE, TX 77302                                    P‐0009625 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYER HOTZ, CARLA M
1415 WAKELY ST NE
GRAND RAPIDS, MI 49505                              P‐0013099 11/2/2017     TK Holdings Inc., et al.                     $6,600.00                                                                                    $6,600.00
MOYER, BARBARA D
338 W 1ST STREET
BIRDSBORO, PA 19508‐2207                            P‐0020595 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2309 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 473 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MOYER, HEATHER M
501 N AVE 65
LOS ANGELES, CA 90042                              P‐0019204 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYER, JEFFREY S
10002 NEW PARKE RD
TAMPA, FL 33626                                    P‐0049079 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYER, JENNIFER F
10002 NEW PARKE RD.
TAMPA, FL 33626                                    P‐0049040 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYER, JUDITH H
105‐A OGDEN CIRCLE
OAK RIDGE, TN                                      P‐0007199 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYER, JUDITH H
105‐A OGDEN CIRCLE
OAK RIDGE, TN 37830                                P‐0023956 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYER, STEVAN M
146 WOODSIDE DR
BOYERTOWN, PA 19512                                P‐0055023 1/17/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MOYERS, JASON L
9478 HIGHLAND BEND CT
BRENTWOOD, TN 37027                                P‐0053863   1/4/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYERS, MICHELE R
1508 HAYWORTH RD
PORT CHARLOTTE, FL 33952                           P‐0050839 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYERS, MICHELE R
1508 HAYWORTH RD
PORT CHARLOTTE, FL 33952                           P‐0051016 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYLAN, ELIZABETH A
PO BOX 477
WHITE MARSH, MD 21162                              P‐0040553 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYLAN, JOYCE A
1826 READING CT.
MOUNT AIRY, MD 21771                               P‐0049268 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYLAN, MARCIA L
3 MILLBROOK RD
BALTIMORE, MD 21218                                P‐0051762 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYLAN, STEPHEN M
1472 HELSINKI WAY
LIVERMORE, CA 94550                                P‐0022465 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYLAN, STEPHEN M
1472 HELSINKI WAY
LIVERMORE, CA 94550                                P‐0022468 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYNIHAN, CHARLENE F
21 VALLEY STREET #8
SOUTHPORTLAND, ME 04106                            P‐0040088 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOYNIHAN, CHARLENE F
21 VALLEY STREET #8
SOUTH PORTLAND, ME 04106                           P‐0040095 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOZENA, RAYMOND S
6268 DEERHAVEN LN.
LOVELAND, OH 45140                                 P‐0000481 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MOZZETTI, RYAN D
260 LILAC LN
SHOREVIEW, MN 55126                                P‐0012372 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2310 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                     Filed 04/27/21                  Page 474 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
MPG ACCOUNTING
GIESLER, MARY P
10528 REEDER ST
OVERLAND PARK, KS 66214                              P‐0013419 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MPRRIS, KEVIN L
1367 WEST CLARK ST.
SPRINGFIELD, OH 45506                                P‐0047762 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MR. AND MRS. ROBERT C. FISHER
2645 LONG WINTER LANE
OAKLAND, MICHIGAN 48363                                3621    11/27/2017          TK Holdings Inc.                        $732,056.90              $0.00                                                               $732,056.90
MRAZ, PATRICIA
214 VIA PASQUAL
REDONDO BEACH, CA 90277                              P‐0014669 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MRKONIC, MICHAEL J
92478 CAPE ARAGO HWY
PO BOX 716
COOS BAY, OR 97420                                   P‐0025701 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MRKONIC, MIKE
PO BOX 716
COOS BAY, OR 97420                                     4913    3/21/2018           Takata Americas                               $0.00                                                                                        $0.00
MROCZENSKI, KEVIN M
1796 STATE HWY 107
MARATHON, WI 54448                                   P‐0045870 12/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MROZ, GENEVIEVE
7740 S 78TH AVE
BRIDGEVIEW, IL 60455                                 P‐0008906 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MROZ, JAMES P
10765 N MAC RD
IRONS, MI 49644                                      P‐0018596 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MROZ, WALTER J
1162 LYNBROOK ST.
PALM BAY, FL 32907                                   P‐0001275 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MROZIK, MARK
1005 ALBATROSS WAY
GALLATIN, TN 37066                                   P‐0013966 11/3/2017        TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
MROZIK, MARK
1005 ALBATROSS WAY
GALLATIN, TN 37066                                   P‐0013968 11/3/2017        TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MROZIK, MARK
1005 ALBATROSS WAY
GALLATIN, TN 37066                                   P‐0013972 11/3/2017        TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MSC INDUSTRIAL SUPPLY CO.
75 MAXESS ROAD
MELVILLE, NY 11747                                     234     10/19/2017          TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
MSC INDUSTRIAL SUPPLY CO.
75 MAXESS ROAD
MELVILLE, NY 11747                                     235     10/19/2017          TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
MSC INDUSTRIAL SUPPLY CO.
75 MAXESS ROAD
MELVILLE, NY 11747                                     249     10/19/2017   Takata Protection Systems Inc.                                                                                $0.00                               $0.00
MSC INDUSTRIAL SUPPLY CO.
75 MAXESS ROAD
MELVILLE, NY 11747                                     264     10/19/2017          TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
MSC INDUSTRIAL SUPPLY CO.
75 MAXESS ROAD
MELVILLE, NY 11747                                     265     10/19/2017          TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
                                                                                             Page 2311 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 475 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MSC INDUSTRIAL SUPPLY CO.
75 MAXESS ROAD
MELVILLE, NY 11747                                    268     10/19/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
MSC INDUSTRIAL SUPPLY CO.
75 MAXESS ROAD
MELVILLE, NY 11747                                    269     10/19/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
MSWG CHAPEL HILL, LLC
DAVID WILSON
101 ELSTOW COURT
CARY, NC 27519                                      P‐0001203 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MSWG CHAPEL HILL, LLC
DAVID WILSON
101 ELSTOW COURT
CARY, NC 27519                                      P‐0001207 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MU, BO
3257 TERRA COTTA DR
SAN JOSE, CA 95135                                  P‐0014046 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUCCI, CORNELIA A
8980 SWINGING GATE DR
HUBER HEIGHTS, OH 45424‐1134                        P‐0052799 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUCCILLI, PAMELA A
3 CROSSWAY STREET
NORWICH, CT 06360                                   P‐0022664 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUCCIO, NEIL V
28 SPAR DRIVE
MASTIC BEACH, NY 11951‐2006                         P‐0033428 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUCHNIK, AVI
517 CEDAR HILL RD
FAR ROCKAWAY, NY 11691                              P‐0003955 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUCHNIK, DAVID
517 CEDAR HILL RD
FAR ROCKAWAY, NY 11691                              P‐0003976 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUCHNIK, DAVID C
517 CEDAR HILL RD
FAR ROCKAWAY, NY 11691                              P‐0004945 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUCHNIK, JEFF
206 FLINN STREET
HUTTO, TX 78634                                     P‐0000231 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUCHNIK, TAMMY J
517 CEDAR HILL RD
FAR ROCKAWAY, NY 11691                              P‐0003951 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUCKELROY , WILLIAM L
413 MANGO DRIVE
EAGLE, ID 83616                                     P‐0026858 11/14/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MUCKENFUSS JR, THOMAS W
3154 CACTUS SPRINGS DR
LAUGHLIN, NV 89029‐0820                             P‐0052661 12/26/2017    TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
MUDD, KENNETH E
41 BIMINI COVE DR
OCEAN RIDGE, FL 33435                               P‐0028681 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUDD, LARRY E
PO BOX 725
5703 MONTFORT LN
CRESTWOOD, KY 40014                                 P‐0023537 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2312 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 476 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MUDD, LARRY E
PO BOX 725
5703 MONTFORT LN
CRESTWOOD, KY 40014                                 P‐0023539 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUDD, SARAH M
6 LUSSAC CT
LAKE SAINT LOUIS, MO 63367                          P‐0005687 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUDD, WILLIAM A
8403 QUAILFIELD ROAD
MECHANICSVILLE, VA 23116                            P‐0026275 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUDER, CRAIG W
10 TERRACE HILL DRIVE
NEW HARTFORD, NY 13413                              P‐0022946 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUDUMBA, RAJEEV
42667 KITCHEN PRIM CT.
BROADLANDS, VA 20148                                P‐0052543 12/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUDUMBA, RAJEEV
42667 KITCHEN PRIM CT.
BROADLANDS, VA 20148                                P‐0052625 12/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUECK, R P
18412 DUTCHESS DRIVE
OLNEY, MD 20832                                     P‐0035403 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUEHLBERGER, GERALD L
956 DIAMOND RIDGE
BOERNE, TX 78006                                    P‐0026205 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUEHLER, RICK A
314 HILL ST
DWIGHT, ND 58075                                    P‐0046212 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER JR, JOHN C
4425 MONITOR ROCK LANE
COLORADO SPRINGS, CO 80904                          P‐0040877 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, AMBER A
520 ARROYO AVE
ARROYO GRANDE, CA 93420‐4002                        P‐0039997 12/13/2017      TK Holdings Inc., et al.                        $51.36                                                                                       $51.36
MUELLER, CHRISTOPHER J
4179 EWELL RD
VIRGINIA BEACH, VA 23455                            P‐0010156 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, DARIA J
1342 N 42ND ST
MILWAUKEE, WI 53208                                 P‐0054034    1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, DAVID
16905 VANDERBILT ST
BROOKFIELD, WI 53005                                  762       10/27/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
MUELLER, JAMES R
520 ARROYO AVE
ARROYO GRANDE, CA 93420‐4002                        P‐0040000 12/13/2017      TK Holdings Inc., et al.                        $55.20                                                                                       $55.20
MUELLER, JASON M
3715 SAN RAFAEL WAY
RIVERSIDE, CA 92504                                 P‐0043270 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, KERSTIN
479 SIMAS DRIVE
MILPITAS, CA 95035                                  P‐0029456 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, MARK D
6249 OAKCREEK DRIVE
CINCINNATI, OH 45247                                P‐0046377 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 2313 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 477 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MUELLER, MARK D
6249 OAKCREEK DRIVE
CINCINNATI, OH 45247                               P‐0046381 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, PHYLLIS L
P. O. BOX 1848
IDYLLWILD, CA 92549                                P‐0021442 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, PO ERIC
801 WIND FLOWER DRIVE
SUNSET, SC 29685‐2258                                417       10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MUELLER, ROBERT
3302 PORTLAND AVENUE
AMARILLO, TX 79118                                 P‐0053562    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, TED
2808 ACACIA AV
NORTH NEWTON, KS 67117‐8046                        P‐0039857 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUELLER, WILLIAM A
734 2ND ST.
KIEL, WI 53042                                     P‐0020618 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUENCH, EDWARD R.
1806 EDENSIDE AVENUE
LOUISVILLE, KY 40204                                 1331      11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MUFF, REBECCA A
1630 W 13TH STREET
HOUSTON, TX 77008                                  P‐0057725 3/18/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUGLIA, MICHAEL ALBERT
860 PEACHTREE STREET
UNIT 2110
ATLANTA, GA 30308                                    2633      11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MUGO, VICTORIA
583 S MOBILE PL
AURORA, CO 80017                                     700       10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MUGRIDGE, PAUL T
2815 CANYON DRIVE
PEARLAND, TX 77584                                 P‐0047576 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUHAMMAD , MUSTAFA T
8 BLACKWELL LANE
WILLINGBORO, NJ 08046                              P‐0024825 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUHAMMAD, AKHIRAH
4342 LAFAYETTE LN
COLLEGE PARK, GA 30337                             P‐0058374    1/7/2019     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUHAMMAD, AMBER M
6530 ANNIE OAKLEY DR
UNIT 322
HENDERSON, NV 89014                                P‐0057236 2/13/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUHAMMAD, BAHIYYAH A
3651 RUSSELL BLVD
ST LOUIS, MO 63110                                 P‐0051564 12/27/2017      TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
MUHAMMAD, ELMA I
1400 FLORIDA AVENUE
APT 311
WASHINGTON, DC 20002                               P‐0040857 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUHAMMAD, FATIMAH C
1277 WEST 5TH ST.
TEMPE, AZ 85281                                      582       10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                          Page 2314 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 478 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
MUHAMMAD, KHADIJAH A
11226 VALLEY BEND DRIVE
GERMANTOWN, MD 20876                               P‐0019863 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUHAMMAD, MACAWI
2164 N. QUINCE AVENUE
RIALTO, CA 92377                                   P‐0030098 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUHAMMAD, MARYAM
4342 LAFAYETTE LN
COLLEGE PARK, GA 30337                             P‐0058375    1/7/2019     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUHAMMAD, NANDI A
625 N VAN BUREN AVE APT 306
TUCSON, AZ 85711                                   P‐0034305 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUHAMMAD, OMAR
14924 BAINS CT.
BAKER, LA 70714                                      4007      12/12/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MUHAMMAD, OMAR
14924 BAINS CT.
BAKER, LA 70714                                      4164      12/20/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MUHAMMAD, SAFIYYAH
P.O. BOX 205
RED OAK, GA 30272                                  P‐0058376    1/8/2019     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
MUHAMMAD, SAFIYYAH M
2445 LAKE ROYALE DRIVE
RIVERDALE, GA 30296                                P‐0058360 12/13/2018      TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
MUHAMMAD, SAFIYYAH M
P.O. BOX 205
RED OAK, GA 30272                                  P‐0058361 12/13/2018      TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
MUHAMMAD, SHANIQUA M
129 N 180TH STREET
SHORELINE, WA 98133                                P‐0018125 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUHAMMAD, STANLEY
2445 LAKE ROYALE DR
RIVERDALE, GA 30296                                P‐0058364 12/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUHAMMAD, TAQWA J
11226 VALLEY BEND DRIVE
GERMANTOWN, MD 20876                               P‐0005865 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUHAMMAD, WAHIDA B
6 HAWKINS COURT 3A
NEWARK, NJ 07105                                   P‐0056257 1/31/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUHAMMAD‐TURNER, TAIKEIS JANEL
3323 LOMA LINDA LANE
LAS VEGAS, NV 89121                                  217       10/20/2017       TK Holdings Inc.                                                  $0.00                                                                     $0.00
MUHAYMAN, SHANI A
211 57TH STREET NE
WASHINGTON, DC 20019                               P‐0038953 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUHHAMD, OMAR
14924 BAINS CT.
BAKER, LA 70714                                    P‐0038949 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUHHAMD, OMAR
14924 BAINS CT.
BAKER, LA 70714                                    P‐0044618 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUHLE, FORREST MARK
8621 KATHLEEN DR
ANCHORAGE, AK 99502‐5440                             965       10/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00



                                                                                          Page 2315 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 479 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
MUHLHAUSEN, EDWIN C
99 ROHILL ROAD
HILLSBOROUGH, NJ 08844‐1132                         P‐0008390 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUI, ALBERT P
809 SW KOLER AVENUE
PORT SAINT LUCIE, FL 34953                          P‐0025256 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUIR, WILLIAM S
1360 30TH AVE #104
SANTA CRUZ, CA 95062                                  3772      11/29/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
MUIRHEAD, ROBERT J
115 ORTON ROAD
WEST CALDWELL, NJ 07006                             P‐0004944 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUJICA, JO A
11087 CAMINATA DOURO
SAN DIEGO, CA 92129                                 P‐0026375 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUKES, ERIC
2001 S. MACARTHUR BLVD #91
OKLAHOMA CITY, OK 73128                             P‐0023302 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUKUTA, LOYCE F
4738 SETTLE BRIDGE ROAD
SUWANEE, GA 30024                                   P‐0012054 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MULAY, JILL C
2249 OAK HAVEN AVENUE
SIMI VALLEY, CA 93063                               P‐0027080 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MULAY, MARILYN D
1833
201 N. ORANGE GROVE BLVD
PASADENA, CA 91103                                  P‐0022402 11/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MULCAHY, FRANCIS J
16 NEEDHAM TERRACE
CROSSVILLE
, TN 38558                                          P‐0057942 5/18/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MULCAHY, MICHAEL C
9 SUNDIAL LANE
BELLPORT, NY 11713                                  P‐0007716 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MULDER, BRAD D
4737 BRIARGLEN LANE
HIGHLANDS RANCH, CO 80130                           P‐0007365 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MULDER, SALLY S
2310 CHARLESTON CT, SE
KENTWOOD, MI 49508                                  P‐0013481 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MULDER, SALLY S
2310 CHARLESTON CT. SE
KENTWOOD, MI 49508                                  P‐0026033 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MULDER, SAMUEL S
5360 MONTEREY RD APT 1
SAN JOSE, CA 95111                                  P‐0026215 11/15/2017      TK Holdings Inc., et al.                    $11,000.00                                                                                    $11,000.00
MULDOON, MICHAEL A
619 N 204TH ST
SHORELINE, WA 98133                                 P‐0052361 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MULDREW, SHANTEL
5020 KENSINGTON AVE
ONTARIO, CA 91762                                   P‐0056979    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MULHERN, PATRICK
2511 CRESCENT DRIVE
LA PORTE, TX 77571                                  P‐0007172 10/28/2017      TK Holdings Inc., et al.                    $90,000.00                                                                                    $90,000.00
                                                                                           Page 2316 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 480 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MULHOLLAM, CHAD T
19 SERENITY CT
RIVER FALLS, WI 54022                              P‐0030343 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULL CHIROPRACTIC
MULL, DAVE R
DAVE R.MULL/MULL CHIROPRACTIC
5137 ITASCA LANE
LAS VEGAS, NV 89122                                P‐0038603 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULL, KATHY L
1128 PEGGY DRIVE
HUMMELSTOWN                                        P‐0032898 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLAHY, JAMES G
3031 VERNON AVE
BROOKFIELD, IL 60513                               P‐0008670 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLANGI, SUDARSANA K
11377 S WALDORF CT.
PARKER, CO 80134                                   P‐0050052 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLEN, BRANDON T
8738 W TOWNLEY AVE
PEORIA, AZ 85345                                   P‐0024220 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLEN, DANIEL
509 W. PARK ST
MUNDELEIN, IL 60060                                P‐0039671 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLEN, DAVID L
726 OLDE ENGLISH CIRCLE
HOWELL, MI 48855                                   P‐0029677 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLEN, DESMOND S
82 ENDOR DR
CHAPEL HILL, NC 27516                              P‐0025602 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLEN, JENNIFER A
5320 W. CULLOM AVE.
CHICAGO, IL 60641                                  P‐0011093 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLEN, KATE
162 E 15TH AVE APT 7
EUGENE, OR 97401                                   P‐0015920 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLEN, LAUREN
2051 SOLERA COURT
UNIT 304
ROCKINGHAM, VA 22801                               P‐0007201 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLEN, MATTHEW D
150 6TH AVE
PITTSBURGH, PA 15229                               P‐0009670 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLEN, MICHAEL T
4819 GRAND AVENUE
WESTERN SPRINGS, IL 60558                          P‐0012416 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLEN, SEAN
2051 SOLERA COURT
UNIT 304
ROCKINGHAM, VA 22801                               P‐0007195 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLENHOFF, KACEY A
NO ADDRESS PROVIDED
                                                   P‐0014407 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLER, JOHN T
661 WARD AVENUE
WESTWOOD, NJ 07675‐3416                            P‐0031098 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2317 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 481 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MULLER, LISA J
2377 TUCKER TRAIL
LEWIS CENTER, OH 43035                               P‐0056944   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLER, NANCY S
5291 E STATE RD 352
OXFORD, IN 47971                                     P‐0029499 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLER, ROGER J
5291 E STATE RD 352
OXFORD, IN 47971                                     P‐0029494 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLET, CYNTHIA J
28114 CHUKKAR LANE
FOLSOM, LA 70437                                     P‐0012393 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLICE, ROSE
186 MEDWAY DRIVE
MIDWAY, GA 31320                                     P‐0001956 10/22/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
MULLIGAN, BRIAN
1139 KENISTON AVENUE
LOS ANGELES, CA 90019                                P‐0041338 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIGAN, BRIAN
1139 KENISTON AVENUE
LOS ANGELES, CA 90019                                P‐0041345 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIGAN, GRACE E
360 ATHERTON DR
CARMEL, IN                                           P‐0021043 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIGAN, KERRY
1807 ROBERT LANE
NAPERVILLE, IL 60564                                 P‐0021649 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIGAN, KERRY P
1807 ROBERT LANE
NAPERVILLE, IL 60564                                 P‐0009577 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIGAN, MATTHEW
21 EASTHAM LANE
POINT PLEASANT BEACH, NJ 08742                       P‐0003993 10/25/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
MULLIGAN, PATRICIA M
2023 WILSON AVE
BRISTOL, PA 19007                                    P‐0010862 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIKIN, JEFFREY L
8613 30TH ST E
PARRISH, FL 34219                                    P‐0004983 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIN, JOHN T
9 SACRED HEART LN
REISTERSTOWN, MD 21136                               P‐0047484 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIN, LEANNE
5009 QUILL COURT
PALM HARBOR, FL 34685                                P‐0001190 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIN, LEANNE
5009 QUILL COURT
PALM HARBOR, FL 34685                                P‐0010086 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIN, PETER L
5029 NEWTON AVE S
MINNEAPOLIS, MN 55419                                P‐0012777 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIN, SUNEETA G
2769 BEACON HILL DRIVE
WEST LINN, OR 97068                                  P‐0041050 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2318 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 482 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
MULLINAX, PHILLIP M
965 OAK GROVE RD
DAHLONEGA, GA 30533                               P‐0026956 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLINS III, ROBIN E
740 COLLIER FALLS AVE
LAS VEGAS, NV 89139                               P‐0002422 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLINS, ANGELA C
PO BOX 703
SILVERTON, OR 97381                               P‐0038496 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLINS, BOBBY H
13072 RT 31
ALBION, NY 14411                                  P‐0036410 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLINS, CHRISTOPHER J
7580 OAK LEAF DRIVE
SANTA ROSA, CA 95409                              P‐0035118 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLINS, HENRY W
11097 US HWY 33W
ALUM BRIDGE, WV 26321                             P‐0004049 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLINS, KIM
3265 STATE ROUTE 7
SOUTH SHORE, KY 41175                               5049    10/5/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MULLINS, MEGAN
11097 US HWY 33W
ALUM BRIDGE, WV 26321                             P‐0004038 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLINS, MELISSA D
5414 STARLING DRIVE
CHARLESTON, WV 25306                              P‐0013121 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLINS, STEFIN KAY
1543 CLIFTON AVE
COLUMBUS, OH 43203                                  1432    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MULLINS, STEPHANIE L
777 SAN REMO
IRVINE, CA 92606                                  P‐0029560 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLINS, STEVE D
292 BUCKLEY ROAD
HARRISVILLE, MS 39082                             P‐0055523 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIS, CHARLES J
230 WYOMING DR CONCORD NC
CONCORD, NC 28027                                 P‐0001457 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLIS, WENDY E
15 KNOLL RIDGE DR.
ASHEVILLE, NC 28804                                 4850    2/21/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MULLOY, B. J.
2207 ADDISON
HOUSTON, TX 77030‐1141                            P‐0035148 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULLOY, JOSH M
10009 ROYAL COLONY DR
WAXHAW, NC 28173                                  P‐0038600 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULQUEEN, CASEY E
3201 N. CALVERT ST.
APT. F
BALTIMORE, MD 21218                               P‐0020636 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULQUIN‐SHUMWAY, KIMBERLY A
1167 JONAH DR
NORTH PORT, FL 34289                              P‐0055190 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 2319 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 483 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MULRENAN, TIM
5821 BELLFIELD LANE
HUNTINGTON BEACH, CA 92648                           P‐0026005 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULRENAN, TIM
NO ADDRESS PROVIDED
                                                     P‐0026006 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULRENIN, MARY M
63520 GEORGETOWNE SOUTH
WASHINGTON, MI 48095                                 P‐0014550 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULROY, BARBARA E
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043754 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
MULSHINE, JOHN A
PO BOX 735
MARTINSBURG, WV 25402                                P‐0025852 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULSHINE, PAMELA A
PO BOX 735
MARTINSBURG, WV 25402                                P‐0025841 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULVAHILL, MICHAEL JOHN
3109 SW 1ST AVE
GRAND RAPIDS, MN 55744                                 2096    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MULVAHILL, MICHAEL JOHN
3109 SW 1ST AVE
GRAND RAPIDS, MN 55744                                 2312    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MULVAHILL, MICHAEL JOHN
3109 SW 1ST AVE
GRAND RAPIDS, MN 55744                                 2313    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MULVEHILL, DAVID J
6824 DOMINGO DRIVE
RANCHO MURIETA, CA 95683                             P‐0027773 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MULY, CARL A
6322 SAWGRASS COURT
FAYETTEVILLE, PA 17222‐9429                          P‐0030385 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNAWWAR, ROBERT S
4542 S.W FLORAL ST.
PORT ST. LUCIE, FL 34953                             P‐0050399 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNCASTER, CONSTANCE
17 WOODSIDE DR
CLIFTON PARK, NY 12065                               P‐0033697 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNCEY, RYAN L
106 NORTHWOODS CT.
WHITE HOUSE, TN 37188                                P‐0031825 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNCHEL, CAITLIN M
1000 CENTRAL AVE
#424
CHARLOTTE, NC 28204                                  P‐0032705 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNCY, RONALD E
RONALD MUNCY
PO BOX 104
KERMIT, WV 25674                                     P‐0032149 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNDAY, ALEXANDER
641 E. MONTGOMERY AVE
VAIL, AZ 85641                                       P‐0001277 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2320 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 484 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MUNDELL, LOUISE A
121 NELLIGAN TERR.
P.O. BOX 657
WARREN, MA 01083‐0657                               P‐0035003 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNDEN, LORI K
NO ADDRESS PROVIDED
                                                    P‐0017326 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNDIE, TRACIE
551 CEDAR GROVE RD.
RUCKERSVILLE, VA 22968                                3655    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MUNDO, NICOLAS D
936 CRESTVIEW DRIVE
ELLWOOD CITY, PA 16117                              P‐0047254 12/26/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
MUNDORFF, FREDERICK J
40 LINCOLN LANE
RIDGEFIELD, CT 06877‐5920                           P‐0025074 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNDORFF, KARL W
531 SE 69TH AVENUE
PORTLAND, OR 97215                                  P‐0055799 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNDT, SUSAN E
8813 W 118TH STREET
OVERLAND PARK, KS 66210                             P‐0028164 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNETZ, MARK R
18711 SOUTH WOODLAND ROAD
SHAKER HEIGHTS, OH 44122‐2253                       P‐0027366 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNFORD, BENTON A
1295 COMMINS RD
AYLETT, VA 23009                                    P‐0008203 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNGER, BURTON
17 OPERA LANE
ALISO VIEJO, CA 92656                               P‐0033865 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNGUIA, LINDA R
190 CANYON DRIVE
DALY CITY, CA 94014                                 P‐0031041 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNHALL, SUSAN P
269 KICK HILL RD
LEBANON, CT 06249                                   P‐0005240 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNIZ, FERNANDO
3842 GULF SHORE CIRCLE
KISSIMMEE, FL 34746                                 P‐0028903 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNIZ, JUDITH M
COMPOSTELA 1771
COLLEGE PARK
SAN JUAN, PR 00921                                  P‐0038648 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNIZ, MARIA E
505 GUZMAN AVE., S.W.
ALBUQUERQUE, NM 87105                               P‐0005683 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNK, BARRY S
11 CREST DRIVE
ENGLISHTOWN, NJ 07726                               P‐0007589 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNK, KELLY
10207 CREVISTON DRIVE NW
GIG HARBOR, WA 98329                                P‐0019023 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNN, EUGENE M
715 PIMLICO PKWY
SLEEPY HOLLOW, IL 60118                             P‐0029688 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2321 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 485 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MUNN, JACOB
3373 164TH ST
FLUSHING, NY 11358                                 P‐0005756 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNN, TANYA
4013 JOY RD
COCOA, FL 32927                                    P‐0044408 12/22/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MUNNANGI, SREENIVAS
386 SUMMERWOOD DR
FREMONT, CA 94536                                  P‐0015741 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNNANGI, SREENIVAS
386 SUMMERWOOD DR
FREMONT, CA 94536                                  P‐0015742 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNNANGI, SREENIVAS
386 SUMMERWOOD DR
FREMONT, CA 94536                                  P‐0054546 1/12/2018     TK Holdings Inc., et al.                      $450.00                                                                                       $450.00
MUNNELLY, LUZ M
9065 GERALDINE PLACE
SAN DIEGO, CA 92123                                P‐0057482 2/26/2018     TK Holdings Inc., et al.                    $84,000.00                                                                                   $84,000.00
MUNNELLY, LUZ MIRIAM
9065 GERALDINE PLACE
SAN DIEGO, CA 92123                                P‐0041383 12/17/2017    TK Holdings Inc., et al.                    $84,000.00                                                                                   $84,000.00
MUNNERLYN, TANESHA T
6594 PIAZZA DR
JONESBORO, GA 30328                                P‐0004876 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNNERLYN, TANESHA T
6594 PIAZZA DR
JONESBORO, GA 30238                                P‐0004879 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNNERLYN, TANESHA T
6594 PIAZZA DR
JONESBORO, GA 30238                                P‐0004881 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNNERLYN, TANESHA T
6594 PIAZZA DR
JONESBORO, GA 30238                                P‐0004882 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNNINGS, COURTNEY A
2151 ROUTE 38 APT309
CHERRY HILL, NJ 08002‐4224                         P‐0033291 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNOZ, ALICE M
6005 BAILEY ROAD
DELAVAN, WI 53115                                  P‐0041461 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNOZ, ALICE M
6005 BAILEY ROAD
DELAVAN, WI 53115                                  P‐0057520 2/27/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNOZ, CARLOS E
9 JOHNSONBURG RD
HACKETTSTOWN, NJ 07840                             P‐0028832 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNOZ, DIEGO V
4117 DENMAN ST
ELMHURST, NY 11373                                   4734    1/18/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
MUNOZ, GUSTAVO A
2729 MAITLAND CROSSING WAY
UNIT 1‐308
ORLANDO, FL 32810                                  P‐0057241 2/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNOZ, MARGARET
161 S E STREET
OXNARD, CA 93030                                     1997    11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                        Page 2322 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 486 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MUNOZ, MARGARET
161 S E ST
OXNARD, CA 93030                                      2006    11/9/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
MUNOZ, MARIA
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0048046 12/22/2017    TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
MUNOZ, MARIA G
2470 MERCED ST
NAPA, CA 94558                                      P‐0040975 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUNOZ, MONICA V
1470 N. OCCIDENTAL BLVD.
LOS ANGELES, CA 90026                               P‐0050702 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUNOZ, ROGER D
2900 SWEETSPIRE CIR
KISSIMMEE, FL 34746                                 P‐0000355 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUNOZ, URIEL MARTINEZ
3051 CHILCOOT DR
SPARKS, NV 89434                                      4573    12/28/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
MUNOZ‐PORTER, KENNETH A
1922 GRAYDON AVE
MONROVIA, CA 91016‐4735                             P‐0035641 12/4/2017     TK Holdings Inc., et al.                       $808.00                                                                                       $808.00
MUNRO, CRISTA A
4469 CALUMET WAY
EUGENE, OR 97404                                    P‐0008838 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUNROE, CHRISTINE L
212 FAMOSO PLAZA
UNION CITY, CA 94587                                P‐0028850 11/19/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
MUNSCH, BOYD B
2431 YARMOUTH LN
CROFTON, MD 21114‐1134                              P‐0028560 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUNSEY SR, RICHARD B
233 GREENFIELD PLACE
BRANDON, MS 39047                                   P‐0027589 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUNSLOW, MARIANNE
P.O. BOX 10841
ROCHESTER, NY 14610                                 P‐0033871 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUNSLOW, MARIANNE
P.O. BOX 10841
ROCHESTER, NY 14610                                 P‐0036688 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUNSON, CHARLES L
2320 S. 32 AVE
OMAHA, NE 68105                                     P‐0039553 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUNSON, JOSEPH C
37 NANTUCKET RD.
ROCHESTER, NY 14626                                 P‐0012121 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUNSON, LORIE A
6557 E. BARROW ST.
TUCSON, AZ 85730                                    P‐0005632 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUNSTER, JOHN A
601 HOLY TRINITY DRIVE
APT 2436
COVINGTON, LA 70433‐6264                            P‐0030940 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MUNSTERMAN, CHAD J
108 SOUTH COTTAGE AVENUE
NORMAL, IL 61761                                    P‐0027772 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                         Page 2323 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 487 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MUNSTERMAN, REBECCA K
108 SOUTH COTTAGE AVENUE
NORMAL, IL 61761                                     P‐0027777 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNTEAN, DEBORAH E
3854 86TH AVENUE NE
CIRCLE PINES, MN 55014‐4055                          P‐0015424 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNTER, KERRY V
501 E ASHMAN ST
MIDLAND, MI 48642                                    P‐0014176 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNYON, BRANDON D
5647 VISTA DRIVE
WEST DES MOINES, IA 50266                            P‐0016370 11/5/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MUNYON, PAUL A
8229 RAPID FORGE RD
GREENFIELD, OH 45123                                 P‐0055423 1/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNZ, TARRYN
3900 MOORPARK AVENUE#143
SAN JOSE, CA 95117                                   P‐0016760 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUNZEL, WESTON
2236 SUFFOLK STREET
CINCINNATI, OH 45230                                 P‐0020850 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUONGKHOT, KAYASONE
9721 CURTIS DR. W
IRVINGTON, AL 36544                                  P‐0034891 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURADYAN, ARMINE
1021 E. ANGELENO AVE.
BURBANK, CA 91501                                    P‐0042578 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURADYAN, VARUZH
1021 E. ANGELENO AVE.
BURBANK, CA 91501                                    P‐0042484 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURALIDHARAN, RAYARATHIL
445 MAPLE POINTE DR
SEFFNER, FL 33584                                    P‐0000182 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURAMOTO, KAREN K
7220 KUAHONO ST.
HONOLULU, HI 96825                                   P‐0036280 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURASZKIEWICZ, MALGORZATA N
10061 RIVERSIDE DR.
UNIT 533
TOLUCA LAKE, CA 91602                                P‐0017479 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURATOVIC, SAFET
NO ADDRESS PROVIDED
                                                     P‐0006528 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURAUSKIS, JAMES A
1001 W WOOD ST
PALATINE, IL 60067                                   P‐0012928 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURAUSKIS, JAMES A
1001 W WOOD ST
PALATINE, IL 60067                                   P‐0012936 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURAWA, EMILY A
10300 APPALACHIAN CIRCLE 203
OAKTON, VA 22124                                     P‐0025842 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURAWSKA, ELZBIETA
5727 W LAWRENCE AVE
APT 205
CHICAGO, IL 60630‐3273                               P‐0026340 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2324 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 488 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MURDOCH, BRIAN C
2655 IVY BROOK LANE
BUFORD, GA 30519                                    P‐0054461 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURDOCK, ANDREA R
500 REDONDO AVENUE APT 101
LONG BEACH, CA 90814‐7419                           P‐0048501 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURDOCK, DEBRALYNN
1154 DUBLIN CT
WILLIAMSTON, NJ 08094                               P‐0047121 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURDOCK, ED
2592 BLUE ROCK BLVD
GROVE CITY, OH 43123                                  207     10/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MURDOCK, JANET L
PO BOX 60518
SUNNYVALE, CA 94088‐0518                            P‐0046477 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURDOCK, LORI
2592 BLUE ROCK BLVD
GROVE CITY, OH 43123                                  204     10/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MURDOCK, MUNRO
92‐1336 PUNAWAINUI ST
KAPOLEI, HI 96707                                   P‐0055730 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURDZA, ANTHONY J
1610 N HOCKADAY RD
GLADWIN, MI 48624                                   P‐0015048 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURET, PAUL F
2109 E 25TH PL
TULSA, OK 74114                                     P‐0049934 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURGALLIS, TERRENCE L
22 LLOYDS LANE
WILKES‐BARRE, PA 18702‐4726                         P‐0010039 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURGUIA, CORTNEY A
1889 BENSON AVE
CAMBRIA, CA 93428                                   P‐0030759 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURGUIA, GUILLERMO A
1799 REVERE AVE.
SAN FRANCISCO, CA 94124                             P‐0021188 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURIEL, VANESSA P
3130 GALE AVE # A
LONG BEACH, CA 90810                                P‐0030758 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, DIANA
321 SUNSET DRIVE
IMPERIAL, CA 92251                                  P‐0057161 2/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, DIANA L
321 SUNSET DRIVE
IMPERIAL, CA 92251                                  P‐0057162 2/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, EMELINA
1505 CATALPA ST
WAUKEGAN, IL 60085                                  P‐0035778 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, FRANCENA N
1430 LEONARD AVE
APT.10
MODESTO, CA 95350                                   P‐0020108 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, LUZ S
14250 SW 171 TERR.
MIAMI, FL 33177                                     P‐0036369 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2325 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 489 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MURILLO, MARIA I
9650 FONTAINEBLEAU BLVD
APT 5
MIAMI, FL 33172                                     P‐0048686 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, MARITZA
134 CLIPPER CT
ATWATER, CA 95301                                   P‐0033777 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, ROBERT
2598 BELLADONNA ST
REDDING, CA 96002                                   P‐0026459 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURILLO, RUBEN A
28669 ASHINGTON COURT
MENIFEE, CA 92584                                   P‐0044370 12/22/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
MURILLO, TANYA L
45 FOREST LANE
BRONSON, FL 32621                                   P‐0040283 12/13/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
MURIN, DARLENE D
P.O. BOX 491
CORTEZ, CO 81321                                    P‐0016047 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURO, DONNA K
66 KINGSTON AVENUE
PORT JERVIS, NY 12771                               P‐0007420 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUROFF, MAURA C
135 YUMA LANE
EAST ISLIP, NY 11730                                P‐0003793 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUROFF, STUART S
135 YUMA LANE
EAST ISLIP, NY 11730                                P‐0003748 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHEY, PAT D
2336 STONE BRIDGE DRIVE
MONTROSE, CO 81401                                  P‐0034356 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY FAMILY TRUST, DATED FE
MURPHY, TRUSTEE, GARLAND
2904 NW APPLE HARVEST
BENTONVILLE, AR 72712‐3572                          P‐0036543 12/6/2017     TK Holdings Inc., et al.                        $30.00                                                                                       $30.00
MURPHY, AMY
4809 SWINFORD CT.
DUBLIN, CA 94568                                    P‐0016396 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, ANNE L
205 MARBLE ST.
APT.204
BROOMFIELD, CO 80020                                P‐0021037 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, BERNADINE K
360 S PASEO CHICO
GREEN VALLEY, AZ 85614‐2716                         P‐0011937 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, BRENDAN P
2524 RIO DE ORO WAY
SACRAMENTO, CA 95826                                P‐0014959 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, CAROL
710 JANISCH ROAD
HOUSTON, TX 77018                                   P‐0009550 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, CAROLYN
689 EAST 243 STREET
BRONX, NY 10470                                     P‐0035996 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2326 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 490 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MURPHY, CLYDE
446 HARRISON LN
PLEASANTVILLE, IA 50225                              P‐0044153 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, CONRAD A
1412 57TH STREET EAST
BRADENTON, FL 34208                                  P‐0055147 1/18/2018     TK Holdings Inc., et al.                    $13,761.00                                                                                   $13,761.00
MURPHY, COREY J
6909 HENLEY RD
KLAMATH FALLS, OR 97603                              P‐0028613 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, DAVID M
708 FM 985
ENNIS, TX 75119                                      P‐0004681 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, DAVID W
483 HOBSON DR
JASPER, GA 30143                                     P‐0004383 10/25/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MURPHY, DEBORAH C
11 QUAIL RIDGE ROAD
MERRIMAC, MA 01860                                   P‐0039482 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, DENNIS G
119 HAWTHORN DRIVE
HENDERSONVILLE, NC 28791                             P‐0008692 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, DENTON L
6253 DOUGHERTY ROAD
APARTMENT 9206
DUBLIN, CA 94568                                     P‐0046061 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, DIANE
307 OAKCREST BLVD
ROSEAU, MN 56751                                       2031    11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MURPHY, DOMINICK A
4662 ASHBURY AVENUE
CYPRESS, CA 90630                                    P‐0014604 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, EDWARD A
905 HEATHFIELD CLOSE
CHADDS FORD, PA 19317                                P‐0041895 12/18/2017    TK Holdings Inc., et al.                      $999.99                                                                                       $999.99
MURPHY, ELAINE C
129 BEAU RIVAGE DR
ORMOND BEACH, FL 32176                               P‐0043965 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, EMILY E
13562 STARBUCK ST.
WHITTIER, CA 90605                                   P‐0035790 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, GARLAND D
2904 NW APPLE HARVEST
BENTONVILLLE, AR 72712‐3572                          P‐0036528 12/6/2017     TK Holdings Inc., et al.                         $8.00                                                                                        $8.00
MURPHY, GLENN
18 LANDING ROAD
MILLER PLACE, NY 11764                               P‐0012450 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, GLENN
18 LANDING ROAD
MILLER PLACE, NY 11764                               P‐0012453 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, GLENN T
484 KING GEORGE ROAD
BASKING RIDGE, NJ 07920                              P‐0009395 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, HEATHER
24933 BRANFIELDS DR
RIDGELY, MD 21660                                    P‐0045463 12/23/2017    TK Holdings Inc., et al.                      $502.07                                                                                       $502.07

                                                                                          Page 2327 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 491 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MURPHY, HEATHER E
4000 MASSACHUSETTS AVE NW
APT 1322
WASHINGTON, DC 20016                               P‐0052687 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, JACEY J
12813 AMBER CREEK CIRCLE
VICTORVILLE, CA                                    P‐0020295 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, JAMES A
2109 NE 64 STREET
FORT LAUDERDALE, FL 33308                          P‐0037310 12/7/2017     TK Holdings Inc., et al.                    $27,513.83                                                                                   $27,513.83
MURPHY, JERRY V
PO BOX 3080
CARMICHAEL, CA 95609                               P‐0050501 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, JOHN H
303 PICTURE DRIVE
PITTSBURGH, PA 15236                               P‐0010119 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, JOYCE TYRRELL
16831 SADDLEWOOD TRAIL
MINNETONKA, MN 55345‐2671                            1505    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MURPHY, KEITH E
724 EAST TOWNSEND STREET
MILWAUKEE, WI 53212                                  2779    11/19/2017       TK Holdings Inc.                         $12,555.00                                                                                   $12,555.00
MURPHY, KELLY J
296 BROOKSTONE WAY
JACKSONVILLE, NC 28546                             P‐0000474 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, KENNETH E
2161 CARAWAY CT.
CORONA, CA 92879‐7785                              P‐0020780 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, KENNETH E
2161 CARAWAY CT.
CORONA, CA 92879‐7785                              P‐0020814 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, KEVIN
5 PROSPECT STREET
SAUGERTIES, NY 12477                                 623     10/26/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
MURPHY, KEVIN
5001 STAGECOACH ROAD
MORRISTOWN, VT 05661                               P‐0051390 12/27/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
MURPHY, KIM S
301 SHREWSBURY COURT
JEFFERSON, LA 70121                                P‐0024187 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, LEE
133 BEACH SUMMIT COURT
JUPITER, FL 33477                                    4432    12/27/2017       TK Holdings Inc.                         $31,516.00                                                                                   $31,516.00
MURPHY, LEE
133 BEACH SUMMIT COURT
JUPITER, FL 33477                                    4438    12/27/2017       TK Holdings Inc.                         $31,516.00                                                                                   $31,516.00
MURPHY, M. KELLY
100 VANZANDT AVE.
NEWPORT, RI 02840                                  P‐0022873 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, MARILEE
104 SHENANDOAH TRL
ELGIN, TX 78621                                    P‐0002226 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, MARITA
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043587 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
                                                                                        Page 2328 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 492 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MURPHY, MARK
104 NORTH SUNNYSIDE DRIVE
CALEDONIA, MN 55921                                 P‐0022353 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, MARK
104 NORTH SUNNYSIDE DRIVE
CALEDONIA, MN 55921                                 P‐0022363 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, MARTA L
3400 S. W. BELLE AVE.
TOPEKA, KS 66614                                    P‐0050745 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, MARTA L
3400 S.W. BELLE AVE.
TOPEKA, KS 66614                                    P‐0050837 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, MICHAEL G
6513 BAR O RANCH RD
SANTA FE, TX 77517                                  P‐0019460 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, MONTE J
3600 S GLEBE RD #716
ARLINGTON, VA 22202                                 P‐0008144 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, MONTE J
3600 S GLEBE RD #716
ARLINGTON, VA 22202                                 P‐0008151 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, NATHAN S
5206 14TH STREET NW
WASHINGTON, DC 20011                                P‐0038766 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, PATRICK J
78 OLD TOWNE ROAD
CHESHIRE, CT 06410                                  P‐0004999 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, ROBERT M
2524 RIO DE ORO WAY
SACRAMENTO, CA 95826                                P‐0014965 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, ROBERT T
24 OLDE COACH RD
NORTH READING, MA 01864                             P‐0017901 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, RYAN D
321 BRIDGEVIEWDR.
SAN FRANCISCO, CA 94124                             P‐0054491 1/12/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MURPHY, SAMUEL
1700 W STOLL PL
DENVER, CO 80221                                    P‐0005576 10/26/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
MURPHY, SEAN M
7117 CASTLE CREEK WAY
RIO LINDA, CA 95637                                 P‐0055835 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, SHERI L
3048 ROOT AVE
CARMICHAEL, CA 95608                                P‐0025158 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, SHIRLEY A
2651 ARNOTT ST
SAN DIEGO, CA 92110                                 P‐0030199 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, STEVEN J
253 ANTIGUA PLACE
GUYTON, GA 31312                                    P‐0048282 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURPHY, THOMAS T
3894 HOLLAND DRIVE
SANTA ROSA, CA 95404                                P‐0029197 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2329 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 493 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
MURPHY, TIEASHA
6608 N 90TH PLZ APT D
OMAHA, NE 68122                                     P‐0013154 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MURPHY, WENDY
446 HARRISON LN
PLEASANTVILLE, IA 50225                             P‐0044167 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MURR, CHRISTOPHER M
12 CHERRY CIRCLE
GROTON, CT 06340                                    P‐0007231 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MURRAH, TRISTAN L
1101 BRISTOL ST
ATHENS, AL 35611                                    P‐0002674 10/23/2017    TK Holdings Inc., et al.                     $3,500.00                                                                                     $3,500.00
MURRAY , CRAIG F
32 LOWELL DRIVE
MARLTON, NJ 08053                                   P‐0026112 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MURRAY, CAITLYN G
23561 MATTHEW CT
HAYWARD, CA 94541                                   P‐0052299 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MURRAY, CHARLENE
PO BOX 865
315 MILLER AVE
BUENA VISTA, GA 31803                               P‐0003063 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MURRAY, CRAIG F.
32 LOWELL DR.
MARLTON, NJ 08053                                     2187    11/8/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
MURRAY, DEBORAH A.
14 SOUTH BAUMS COURT
LIVINGSTON, NJ 07039                                  1347    10/31/2017       TK Holdings Inc.                                                 $0.00                                                                      $0.00
MURRAY, DONNA
7 RIDGE RD APT 1
LINCOLN, MA 01773                                   P‐0057930 3/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MURRAY, ELLENMARIE
19040 PILKINGTON RD
LAKE OSWEGO, OR 97035                                 1465    11/6/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
MURRAY, FAITH C
3475 S OCEAN BLVD
APT 714
PALM BEACH, FL 33480                                P‐0000652 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MURRAY, FREDERICKA J
3537 BILTMORE PLACE
AUGUSTA, GA 30906‐4503                              P‐0048591 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MURRAY, FREDERICKA J
3537 BILTMORE PLACE
AUGUSTA, GA 30906‐4503                              P‐0048651 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MURRAY, GARY
309 E 4TH STREET
STREATOR, IL 61364                                    2251    11/10/2017       TK Holdings Inc.                         $26,459.00                                 $0.00                                              $26,459.00
MURRAY, GARY
309 E 4TH STREET
STREATOR, IL 61364                                  P‐0021409 11/10/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
MURRAY, GARY L
415 DODGE STREET
GRAND ISLAND, NE 68801                              P‐0014467 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
MURRAY, GEORGE R
1534 SLEEPING INDIAN ROAD
FALLBROOK, CA 92028                                 P‐0016186 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                         Page 2330 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 494 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MURRAY, GIOVANNI
14430 SOUTH WOODLAND
CLEVELAND, OH 44120                                  4779      1/31/2018       TK Holdings Inc.                                                 $0.00                                                                     $0.00
MURRAY, JAMES E
205 W.
PO BOX 547
PEOTONE, IL 60468                                  P‐0021209 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, JAMES P
1200 W. CONTINENTAL BLVD.
SOUTHLAKE, TX 76092                                P‐0019915 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, JEREMY B
11300 SE 15TH ST
APT 228
MIDWEST CITY, OK 73130                             P‐0000935 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, JIMMIE L
1556 ASHLAND AVE
EVANSTON, IL 60201                                 P‐0055299 1/19/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MURRAY, JOHN F
58 COMSTOCK RD
TUNKHANNOCK, PA 18657                              P‐0021598 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, KRISTAL
207 LEXINGTON AVE
EAST LANSDOWNE, PA 19050                           P‐0045444 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, MARINA Y
21944 GOLDEN SPIKE TERRACE
STERLING, VA 20166                                 P‐0038178 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, MATTHEW D
27 OLD MILL RD.
WESTPORT, CT 06880                                 P‐0011311 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, MATTHEW D
27 OLD MILL RD.
WESTPORT, CT 06880                                 P‐0011314 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, MICHAEL S
28442 BOULDER DRIVE
TRABUCO CANYON, CA 92679                           P‐0020920 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, MONIQUE
57 NEWBURY AVE
APT A
QUINCY, MA 02171                                   P‐0056926   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, PATRICIA
19124 CROSSDALE ANE
CERRITOS, CA 90703                                 P‐0042230 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, PATRICIA
703 RIVER OAKS DRIVE
RICHMOND HILL, GA 31324                            P‐0052988 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, ROBERT
7640 SOUTH MCKINLEY AVE
FRENCH CAMP, CA 95231                              P‐0025984 11/10/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MURRAY, ROBERT E
119 GLENWOOD DRIVE
WASHINGTON CROSS, PA 18977                         P‐0009200 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, ROBERT J
20363 LAKEVIEW DRIVE
LAKEHEAD, CA 96051                                 P‐0020244 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2331 of 3674
                                                     Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 495 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address             Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
MURRAY, RUSSELL E
3710 W CANYON LAKES DR
APT E‐104
KENNEWICK, WA 99337                                         1703    11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MURRAY, SADE N
7131 13TH STREET EAST
SARASOTA, FL 34243                                        P‐0023321 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, SHERI R
11 WAVERLY PLACE
METAIRIE, LA 70003                                        P‐0037648 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, TAMMY F
27 OLD MILL RD.
WESTPORT, CT 06880                                        P‐0011302 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, TAMMY F
27 OLD MILL RD.
WESTPORT, CT 06880                                        P‐0011304 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRAY, THOMAS
200 GIBSON POINT
SOLANA BEACH, CA 92075                                    P‐0035196 12/3/2017     TK Holdings Inc., et al.                      $675.00                                                                                       $675.00
MURRELL, TTE, GARY A
3512 YELLOW SKY CIRCLE
EDMOND, OK 73013                                          P‐0039311 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURRELLE, LISA L
1089 BOGTOWN ROAD
SALEM, NY 12865                                           P‐0033028 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURTHY, KEDAR D
164 WEST NEWTON ST
BOSTON, MA 02118                                          P‐0022975 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURTLAND, COLLEEN A
4322 CODY BROOK DRIVE
LIBERTY TOWNSHIP, OH 45011                                P‐0004747 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURUGESAN, ANAND
300 LENORA STREET
P 136
SEATTLE, WA 98121                                           3216    11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MURZIN, GARY M
9639 FERDER
MAYBEE, MI 48159                                          P‐0057697 3/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURZYN, LOIS P
160 EDGEFIELD STREET
BOILING SPRINGS, SC 29316                                 P‐0003371 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MURZYN, LOIS P
160 EDGEFIELD STREET
BOILING SPRINGS, SC 29316                                 P‐0003390 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUS, TAMMY
BEASLEY, ALLEN, CROW, METHVIN, PORTIS & MILES P.C.
ATTN: CHRISTOPHER GLOVER
218 COMMERCE ST. (36104)
P.O. BOX 4160
MONTGOMERY, AL 36103                                        3644    11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MUSA, YASHIM
5939 W FRIENDLY AVE APT. 62H
GREENSBORO, NC 27410                                      P‐0026148 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSE, DAVID L
5970 W SACK DRIVE
GLENDALE, AZ 85308                                        P‐0039724 12/13/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
                                                                                               Page 2332 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 496 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MUSE, MECCA
19 PENDLETON DRIVE
BERLIN, NJ 08009                                      1715    11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MUSGRAVE, BARBARA A
328 ARKANSAS AVENUE
STRATTON, CO                                        P‐0049066 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSHOCK, RONALD M
4601 OAK LEAF DRIVE
NAPLES, FL 34119                                    P‐0023979 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSIC, HONEY J
735 WEATHERGREEN DR.
RALEIGH, NC 27615‐3224                              P‐0001613 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSIC, HONEY J
735 WEATHRGREEN DR.
RALEIGH, NC 28615                                   P‐0001622 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSICA, RICHARD
823 NE 19TH AVENUE #3
FORT LAUDERDALE, FL 33304                           P‐0002969 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSICK, LAWRENCE R
12443 CORONADO DR.
SPRING HILL, FL 34609                               P‐0002431 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSICK, MELINDA M
12443 CORONADO DR.
SPRING HILL, FL 34609                               P‐0002432 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSICK, ROBERT A
ROBERT A MUSICK
101 ROOSEVELT AVENUE, APT 427
CARTERET, NJ 07008                                  P‐0020536 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSIYENKO, DIANA
163 FAWN HILL RD
TUXEDO PARK, NY 10987                               P‐0031492 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSIYENKO, NATALIYA
163 FAWN HILL RD
TUXEDO PARK, NY 10987                               P‐0031489 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSKAT, LARRY P
5311 ELENA DR
ROCKFORD, IL 61108                                  P‐0042737 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSLINER, DAVID J
1155 KINGSVIEW LN N
PLYMOUTH, MN 55447                                  P‐0022551 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSLINER, DAVID J
1155 KINGSVIEW LN N
PLYMOUTH, MN 55447                                  P‐0022558 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSOKE, WILLIAM W
59 HEYWOOD ST
WORCESTER, MA 01604                                 P‐0005289 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSSCHE, LAURA D
343 CHERRY ST
BREA, CA 92821                                      P‐0021541 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSSELMAN, LANCE R
481 S. HIGH ST.
DENVER, CO 80209                                    P‐0032984 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSSELMAN, TERRY R
25 BRETHREN LANE
DUNCANSVILLE, PA 16635                              P‐0019437 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2333 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 497 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
MUSSER, JIL A
3828 WEISENBERGER RD
LEBANON, OH 45036                                   P‐0047409 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSSER, PETER S
930 ALLENBROOK LN
ROSWELL, GA 30075                                   P‐0005079 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSSMAN, KIMBERLY A
40 TREETOP PLACE
HOLLAND, OH 43528                                   P‐0011383 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSSO, KATHARINE F
2720 16TH PL S
BIRMINGHAM, AL 35209                                P‐0002423 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSTAFA, SHAMAEL
3162 SUMMIT RIDGE TER
CHICO, CA 95928                                     P‐0007552 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSTAFA, SHAMAEL
3162 SUMMIT RIDGE TER
CHICO, CA 95928                                     P‐0007559 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSTAIKES, THEODORE V
2 FERRY STREET BOX 13
EAST VANDERGRIFT, PA 15629                          P‐0022198 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUSTAIN, ROSE M
6442 SANDSTONE AVENUE
BATON ROUGE, LA 70808                               P‐0036199 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUTERT, ELAINE C
538 NORTH POINT PRAIRIE ROAD
WENTZVILLE, MO 63385                                P‐0024243 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUTH, WILLIAM J
506 FILBERT STREET
CURWENSVILLE, PA 16833                              P‐0026722 11/10/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
MUTINDA, NAOMI
9379 INDIAN CAMP ROAD UNIT A
COLUMBIA, MD 21045                                  P‐0023142 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUTTIKULANGARA V, PRADEEP
185 ESTANCIA DR
UNIT 161
SAN JOSE, CA 95134                                  P‐0015551 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUTYALA, KRISHNA KUM
23143 JULIEANN CT
FARMINGTON HILLS, MI 48335                          P‐0016335 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUTZ, KATHY ANN
6024 ELI CIRCLE
MACUNGIE, PA 18062                                    1202    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
MUTZ, LEONARD R
715 AVENUE E
MARRERO, LA 70072‐1927                              P‐0043799 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MUZAC JR, PIERRE
2942 DALTON AVE.
LOS ANGELES, CA 90018                                 1975    11/6/2017        TK Holdings Inc.                         $10,534.00              $0.00                                                                $10,534.00
MWANIKA , KOMORA M
44 RICKARD STREET APT A11
CORTLAND, NY 13045                                  P‐0026058 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MWANIKA, KOMORA M.
44 RICKARD ST., APT. A11
CORTLAND, NY 13045                                    2397    11/10/2017       TK Holdings Inc.                          $3,000.00              $0.00                                 $0.00                           $3,000.00

                                                                                         Page 2334 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 498 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
MWENYO, DOMINGA
201 S. ORANGE AVE., SUITE 150
ORLANDO, FL 32801                                     P‐0043237 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MWESIGWA, AMOS
2527 FIR WAY, D
LEXINGTON PARK, MD 20653                              P‐0009004 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS JR, DALE A
9122 94TH ST N
LARGO, FL 33777                                       P‐0001856 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, ALBERT C
6 DEBORAH COURT
POTOMAC, MD 20854                                     P‐0047631 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, ANGELA L
7820 TEEL WAY
INDIANAPOLIS, IN 46256                                P‐0039700 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, ANITA G
2110 E ST. SW
MIAMI, OK 74354                                       P‐0045295 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, ANITA G
2110 E ST. SW
MIAMI, OK 74354                                       P‐0045299 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, CHRISTOPHER B
1618 C AVE.
NEW CASTLE, IN 47362‐2730                             P‐0056088 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, DALE K
741 HARDWICK PL
YORK, PA 17404                                        P‐0011133 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, DALE K
741 HARDWICK PL
YORK, PA 17404                                        P‐0027845 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, DANIELLE N
10002 NW 10TH COURT
BOYNTON BEACH, FL 33426                               P‐0034166 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, DAYNA M
4510 SPARROW CT
WOODBRIDGE, VA 22193                                  P‐0043292 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, DEBORAHA A
3225 TURTLE CREEK BLVD.
SUITE 1220
DALLAS, TX 75219                                      P‐0030506 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, DENIS L
2082 RIVER PARK BLVD
ORLANDO, FL 32817                                     P‐0022401 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, DIANA
7196 W. PONTIAC DR.
GLENDALE, AZ 85308                                    P‐0039246 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, ERIC R
401 N JEFFERSON STREET
ROOM 321
TAMPA, FL 33602                                       P‐0041730 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, GARY
1012 SYCAMORE LANE
COLUMBIA, MO 65203                                    P‐0007772 10/28/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
MYERS, HEIDI C
4555 SOUTH PEACH STREET
SALT LAKE CITY, UT 84117                              P‐0032693 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2335 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 499 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MYERS, HILRY D
201 S. ORANGE AVE., SUITE 150
ORLANDO, FL 32801                                    P‐0042855 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, HILRY DANNETTE
DAVIDSON BOWIE, PLLC
2506 LAKELAND DRIVE, SUITE 501
POST OFFICE BOX 321405
FLOWOOD, MS 39232                                      3065    11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MYERS, JAMES J
PO BOX 7034
LOS OSOS, CA 93412                                   P‐0034334 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, JAMES J
PO BOX 7034
LOS OSOS, CA 93412                                   P‐0034405 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, JEFFREY S
1609 GREGORY ST
NORMAL, IL 61761                                     P‐0030820 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, JOSH M
4745 SECRETARIAT CT.
AVON, OH 44011                                       P‐0009856 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, LARRY K
136 KEY COLONY CT
DAYTONA BEACH SH, FL 32118                           P‐0000005 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, LATYRA
201 S. ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                    P‐0043607 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, LEYLA I
8711 SECOND COURT
DISPUTANTA, VA 23842                                 P‐0011698 11/1/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MYERS, LEYLA I
8711 SECOND COURT
DISPUTANTA, VA 23842                                 P‐0011704 11/1/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
MYERS, LYNNE K
1002 NW 10TH COURT
BOYNTON BEACH, FL 33426                              P‐0034143 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, LYNNE K
1002 NW 10TH COURT
BOYNTON BEACH, FL 33426                              P‐0034165 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, MALINDA S
7 HILL ST APT 1
OWEGO, NY 13827                                      P‐0009574 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, MARLENE M
NO ADDRESS PROVIDED
                                                     P‐0015239 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, MARLYN E
5107 CIRCLE PLACE
HALETHORPE, MD 21227                                 P‐0045914 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, MARY A
PO BOX 8473
MOORE, OK 73153                                      P‐0000449 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, MATTHEW A
1332 N STATE ROUTE 934
ANNVILLE, PA 17003                                   P‐0012053 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, MATTHEW R
4751 NE 3 TERRACE
FORT LAUDERDALE, FL 33334                            P‐0036365 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2336 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 500 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
MYERS, MAYRA C
6 DEBORAH COURT
POTOMAC, MD 20854                                 P‐0047573 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, MEGHAN L
55 PENNELL STREET
WESTBROOK, ME 04092                               P‐0041239 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, MELISSA A
716 NORTH SHADOWBROOK DRIVE
COLUMBIA, SC 29223                                P‐0002593 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, MICHAEL K.
4 QUAIL RUN RD.
SANFORD, ME 04073                                   1663      11/3/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
MYERS, MIKEL C
162 DREW ROAD
MADBURY, NH 03823                                 P‐0017054 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, PETER
22691 MERIDIANA DRIVE
BOCA RATON, FL 33433                              P‐0030589 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, PETER
22691 MERIDIANA DRIVE
BOCA RATON, FL 33433                              P‐0030591 11/22/2017     TK Holdings Inc., et al.                     $2,500.26                                                                                    $2,500.26
MYERS, PETER
22691 MERIDIANA DRIVE
BOCA RATON, FL 33433                              P‐0030596 11/22/2017     TK Holdings Inc., et al.                     $4,250.25                                                                                    $4,250.25
MYERS, RAYMOND C
32929 VINES CREEK ROAD
DAGSBORO, DE 19939                                P‐0029256 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, REBECCA P
137 PARK PLACE WEST
SHIPPENSBURG, PA 17257                            P‐0012746 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, REGAN J
6 KRISTIN LYNN DRIVE
ARKADELPHIA, AR 71923                             P‐0054368 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, RHONDA S
104 EAST BRYANT STREET
SAINT MARYS, GA 31558                             P‐0028812 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, RICK L
624 SE KIWANIS DR
COLLEGE PLACE, WA 99324                           P‐0054056   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, SUNDOWN
578 COOPER CEMETERY ROAD.
LEESVILLE, LA 71446                               P‐0010889 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, TRACY G
14544 COUNTY ROAD AC
WAUSEON, OH 43567‐9163                            P‐0022821 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, WENDELL
2600 SIR PERCIVAL LANE
LEWISVILLE, TX 75056                              P‐0050850 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS, ZOE S
11501 TURLEYTOWN RD
LINVILLE, VA 22834                                P‐0034741 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYERS‐JONES, JACQUELINE
8625 LEE STREET
CROWN POINT, IN 46307                             P‐0021006 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2337 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 501 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
MYHAND, ANDRE L
8309 MAPLE TRAILS WAY
SACRAMENTO, CA 95828                                   4013    12/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MYHAND, ANDRE L.
8309 MAPLE TRAILS WAY
SACRAMENTO, CA 95828                                   2648    11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
MYHRE, SHAUN J
1310 9TH AVE S
FARGO, ND 58103                                      P‐0057254 2/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYLES, BARRY S
13242 PATH VALLEY RD
WILLOW HILL, PA 17271                                P‐0050621 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYLES, BARRY S
13242 PATH VALLEY RD
WILLOW HILL, PA 17271                                P‐0051531 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYLES, BARRY S
13242 PATH VALLEY RD
WILLOW HILL, PA 17271                                P‐0051603 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYLES, KIERA D
6287 SEAL BEACH PLACE
SAN DIEGO, CA 92139                                  P‐0029230 11/20/2017    TK Holdings Inc., et al.                    $28,726.56                                                                                   $28,726.56
MYLONAS, PELAGI
1813 LAWRENCE ROAD
HAVERTOWN, PA 19083                                  P‐0011150 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYLREA, BRENT M
5627 OSBORN DRIVE
MCFARLAND, WI 53558                                  P‐0024964 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYNENI, SATYANARAYA
4532 CHEENEY ST
SANTA CLARA, CA 95054                                P‐0028738 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYRICK, ASHLEY M
5433 CARIBE CT
VIRGINIA BEACH, VA 23462                             P‐0014148 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYRICK, CHRISTINE F
54‐020 KUKUNA RD
HAUULA, HI 96717                                     P‐0014929 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYRICK, MELISSA V
11109 NW 39TH ST APT 304
SUNRISE, FL 33351                                    P‐0002604 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYRICK, SUSAN
4654 N. RAINBOW BLVD
UNIT 2308
LAS VEGAS, NV 89108                                  P‐0000645 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYRLAND, SUSAN L
8788 ALPINE AVENUE
LA MESA, CA 91941                                    P‐0033672 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYSELF
SCHUELLER, GRETEL H.
PO BOX 223
ESSEX, NY 12936                                      P‐0044472 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
MYSER, DOUGLAS L
1250 S.E. GODSEY ROAD #5
DALLAS, OR                                           P‐0041310 12/17/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
MYSLINSKI, PAUL G
1330 S. ROPER LANE
SAFFORD, AZ 85546‐2333                               P‐0008746 10/29/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
                                                                                          Page 2338 of 3674
                                                   Case 17-11375-BLS                 Doc 4434-1                  Filed 04/27/21                    Page 502 of 1837
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                           Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                  Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                Amount                                                    Amount
MYUNG, JOSEPH C
11239 LINARES ST.
SAN DIEGO, CA 92129                                           P‐0054354 1/10/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
MZEE, HUSSEIN A
1413 AMAZON DR
PLANO, TX 75075                                               P‐0024407 11/13/2017    TK Holdings Inc., et al.                       $2,500.00                                                                                    $2,500.00
N.A.
RAM, AKHIL
4002 NW 8TH CIR
CAMAS, WA 98607‐7909                                          P‐0032014 11/26/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
N.A.
RAM, VIJI
4002 NW 8TH CIR
CAMAS, WA 98607‐7909                                          P‐0032030 11/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

N.N. A MINOR BY AND THROUGH HER NATURAL FATHER, NEDAR NEJAT
C/O ANNE M. DIERUF
THE GILBERT LAW GROUP
5400 WARD RD, BLDG IV, SUITE 200
ARVADA, CO 80002                                                3492    11/27/2017       TK Holdings Inc.                       $20,000,000.00                                                                               $20,000,000.00
N/A
FORNASIERO, BARBARA G
10538 GOLD SHADOW AVE
10538 GOL SHADOW AVE.
LAS VEGAS, NV 89129                                           P‐0000228 10/19/2017    TK Holdings Inc., et al.                     $18,000.00                                                                                    $18,000.00
N/A
SAYRE, DAVID H
9321 BAKER ROAD SW
STOUTSVILLE, OH 43154                                         P‐0000538 10/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
N/A
LOWERY, CHARLYN
930 MILLBRAE COURT
WEST PALM BEACH, FL 33401                                     P‐0000918 10/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
N/A
MCKINLEY, CHANTA D
1310 JOE WHEELER DR
TUSCUMBIA, AL 35674                                           P‐0001780 10/22/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
N/A
LEIGH, ASHLEY R
1504 AMBER DAY DRIVE
PFLUGERVILLE, TX 78660                                        P‐0001796 10/22/2017    TK Holdings Inc., et al.                       $3,200.00                                                                                    $3,200.00
N/A
ABREU, EDGAR F
5928 VIZZI CT.
LAS VEGAS, NV 89131                                           P‐0001982 10/23/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
N/A
RODRIGUEZ, JENNIFER L
970 WORTHINGTON COURT
OVIEDO, FL 32765                                              P‐0002487 10/23/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
N/A
GUNN, DANIEL R
196 DE LA GARZA DRIVE
ORANGE GROVE, TX 78372                                        P‐0003078 10/24/2017    TK Holdings Inc., et al.                     $20,000.00                                                                                    $20,000.00




                                                                                                   Page 2339 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 503 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
N/A
TUNNEY, JONATHAN W
7791 E. OSBORN RD.
APT 147 E
SCOTTSDALE, AZ 85251                                  P‐0003645 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DUHON, BRIAN K
3903 SILVER MAPLE DRIVE
CARROLLTON, TX 75007                                  P‐0003892 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
SMITH, JOSEPHINE A
                                                      P‐0004009 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CRONISTER, SUSAN K
2904 RAINIER DRIVE
SPRINGFIELD, IL 62704‐6506                            P‐0004394 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
SIMONE, GARY F
23123 OSPREY RIDGE
SAN ANTONIO, TX 78260                                 P‐0004441 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CRONISTER, SUSAN K
2904 RAINIER DRIVE
SPRINGFIELD, IL 62704‐6506                            P‐0004494 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CRONISTER, HENRY D
2904 RAINIER DRIVE
SPRINGFIELD, IL 62704‐6506                            P‐0004719 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CRONISTER, SUSAN K
2904 RAINER DRIVE
SPRINGFIELD, IL 62704‐6506                            P‐0004728 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KALTEIS, ROBERT M
612 LONGFELLOW DR
O FALLON, IL 62269                                    P‐0004795 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
SMITH, SCOTT N
4404 TRAILWOOD DRIVE
GREENSBORO, NC 27407                                  P‐0005083 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
RHOADS, STEVEN M
P.O.BOX1888
LAPORTE, TX 77572                                     P‐0005216 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
FRIEDMAN, MAURICIO I
3018 FALLSTAFF MANOR CT I
BALTIMORE, MD 21209                                   P‐0005270 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MAIN, JAMES E
9 CAVENDISH COURT
DALLAS, TX 75225‐2456                                 P‐0005399 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 2340 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 504 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
N/A
BENINCIG, CHRYSTAL
2274 GRAND CONCOURSE
#5C
BRONX, NY 10457                                      P‐0005410 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DEGELMANN, WILLIAM E
1 E. LINCOLN STREET
MOUNT MORRIS, IL 61054                               P‐0005413 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
THOMPSON, WILLIAM J
1127 HAMLIN ROAD
N/A
MOUNT PLEASANT, SC 29466                             P‐0005470 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BULLARD, KISHA M
9 HAROLWOOD COURT, APT. F
WINDSOR MILL, MD 21244                               P‐0005478 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CHULADA, ANTHONY J
4 FOSTER STREET
APT. 302
PEPPERELL, MA 01463                                  P‐0005623 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
HICKMAN, JEFFREY D
48 REMINGTON DR W
HIGHLAND VILLAGE, TX 75077                           P‐0005695 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WHITFIELD, DAVID E
52 SMITH RAIL SPUR
LYERLY, GA 30730                                     P‐0006083 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
QUINLANBETTENHAU, DEBRA A
                                                     P‐0006264 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
SMITH, LISA A
4034 BEDFORD AVE.
WINTER HAVEN, FL 33884                               P‐0006701 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DIAZ, RUSSELL L
4531 W. ASTER DRIVE
GLENDALE, AZ 85304‐2124                              P‐0006877 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
FARRIS, KIMMY L
2706 ARDEN DRIVE
CHAMPAIGN, IL 61821                                  P‐0008556 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
FALCON, JOY
729 NE 127 ST. APT. 3
NORTH MIAMI, FL 33161                                P‐0008609 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MCDERMOTT, STACIE E
204 ORCHARD DRIVE
MANOR, PA 15665                                      P‐0008669 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2341 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 505 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
N/A
LABORDE, EDWARD P
1119 POPE AVE
STEELE, AL 35987                                   P‐0008785 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DULL, RUTH
6508 STEWART BLVD.
THE COLONY, TX 75056                               P‐0008930 10/29/2017    TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
N/A
SPEER, AMIE B
67 CALDWELL RD
NORTH EAST, MD 21901                               P‐0010118 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
TAYLOR, YVETTE
8418 SOUTH SANGAMON STREET
N/A
CHICAGO, IL 60620‐3211                             P‐0010415 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WERNER, LYNNE
1 AND ONE‐HALF CLUBHOUSE RD
BINGHAMTON, NY 13903                               P‐0010905 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WOLFHOPE, ANTOINETTE
585 CRAIGDELL ROAD
N/A
LOWER BURRELL, PA 15068                            P‐0011003 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
SINGER, RONALD E
5328 PRECIOUS STONE DRIVE
ST. CHARLES, MO 63304                              P‐0011067 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
NORTON, CHARLES A
8360 W. STELLA WAY
GLENDALE, AZ 85305                                 P‐0011344 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WILLIAMS, DARRELL
6248 HARD BARGAIN CIRCLE
INDIAN HEAD, MD 20640                              P‐0011716 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KNEISS, EDGAR M
279 SLOCUM AVE
EXETER, PA 18643                                   P‐0011791 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BURKE SOLANO, MEGAN J
1500 W ALASKA PL
N/A
DENVER, CO 80223                                   P‐0011959 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
VALDEZ, EUGENIO E
311 STONEY MOSS DR APT 315
RALEIGH, NC 27610                                  P‐0012306 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
TOWNSEL, LESTER
105 AZTEC DRIVE
N/A
STARKVILLE, MS 39759                               P‐0012423 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2342 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 506 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
N/A
CHOLD, E.M.,MINOR
28 PALMER AVE
BALLSRON LAKE, NY 12019                             P‐0012791 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MCGINNESS, CAROL L
28 PALMER AVE
BALLSTON LAKE, NY 12019                             P‐0012797 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
JOYCE, MARTIN H
15 W 4TH ST UNIT 602
CINCINNATI, OH 45202                                P‐0013307 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DAVISON, WILLIAM R
2209 PTARMIGAN DRIVE
UNIT #4
WALNUT CREEK, CA 94598‐3557                         P‐0013595 11/2/2017     TK Holdings Inc., et al.                    $18,573.27                                                                                   $18,573.27
N/A
ARTAN, MARY A
9509 WHITE OAK AVENUE
NORTHRIDGE, CA 91325                                P‐0013605 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MOORE, TIMOTHY D
3746 A SALT LAKE BLVD
HONOLULU, HI 96818‐2839                             P‐0013674 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
JONES, FATIMAH F
133 55TH STREET
FAIRFIELD, AL 35064                                 P‐0013829 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
JONES, FATIMAH F
133 55TH STREET
FAIRFIELD, AL 35064                                 P‐0013854 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MADRECKI, JANICE M
P.O. BOX 1061
NORTHBROOK, IL 60065‐1061                           P‐0013890 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CARPENTER, PATRICE M
10824 NE KENTUCKY COURT
KANSAS CITY, MO 64157                               P‐0014213 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BROWNE, RAY K
569 ULUMANU DRIVE
KAILUA, HI 96734                                    P‐0014278 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KILLION, RAY C
2351 SANTA CRUZ DRIVE
ATWATER, CA 95301                                   P‐0014450 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
SMITH, THOMAS K
1 PAMELA DRIVE
LITTLE ROCK, AR 72227                               P‐0014502 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2343 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 507 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
N/A
GARNER, MINDY N
1378 TAYLOR AVENUE
SHERIDAN, WY 82801                                P‐0014531 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
NGQUINN, MICHAEL
10570 SILVER SPUR COURT
RANCHO CUCAMONGA, CA 91737                        P‐0014667 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
HACKWORTH, ROSALYN M
5678 WOODLAND GREENS RD
DOUGLASVILLE, CA 30135                            P‐0015540 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
STREETER, CHRISTOPHER A
2159 HATHAWAY AVE.
WESTLAKE VILLAGE, CA 91362                        P‐0015771 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CUNG, HANG T
18020 ESPITO ST
N/A
ROWLAND HEIGHTS, CA 91748                         P‐0016446 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MILLER, JOEL B
130B NORTH CENTRAL AVENUE
CLAYTON, MO 63105                                 P‐0016650 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
QURESHI, TAHIR A
2541 GLENALLAN AVENUE
APT #201
SILVER SPRING, MD 20906                           P‐0016874 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BADE, PATTY L
PATTY BADE
1610 LINDELL BLVD
GRANITE CITY, IL 62040                            P‐0017347 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CONWAY, SEAN P
4016 NORTH ASKEW AVE
N/A
KANSAS CITY, MO 64117                             P‐0017874 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MOSLEY, GERALDINE
104 WOODWARD LANE
SILSBEE, TX 77656                                 P‐0018353 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
ROYAL, DAWN R
6419 CANUTE DRIVE
N. CHESTERFIELD, VA 23234                         P‐0018430 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BOUDREAUX, GUY P
116 FLOYD DR.
PIERRE PART, LA 70339                             P‐0018548 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                       Page 2344 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 508 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
N/A
DELRICCO, PETER D
PETER D. DELRICCO
115 WELLINGTON DRIVE
STATE COLLEGE, PA 16801‐7680                         P‐0018607 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DELRICCO, PETER D
PETER D. DELRICCO
115 WELLINGTON DRIVE
STATE COLLEGE, PA 16801                              P‐0018761 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
GAHAGAN, JR., CLIFFORD R
14950 ZELMA STREET
#18
SAN LEANDRO, CA 94579                                P‐0019001 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
PHILSON, LASHON R
14950 ZELMA STREET
#18
SAN LEANDRO, CA 94579                                P‐0019009 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DALLAS, CARLA M
4901 HIGHLAND STREET SOUTH
SAINT PETERSBURG, FL 33705                           P‐0020014 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
GARBER, KATHRYN A
3771 RIO ROAD
#302
CARMEL, CA 93923                                     P‐0020083 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
GUPTA, AKASH B
22269 SILVERPOINTE LOOP
N/A
CORONA, CA 92883                                     P‐0020459 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
PURNOMO, HENDY
1240 E MOUNTAIN VIEW AVE
GLENDORA, CA 91741                                   P‐0020744 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
ANDRE, GEOLINE
1407 17TH AVE SOUTH APT 201
BIRMINGHAM, AL 35205                                 P‐0021072 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
PAPANESTOR, RUTHANN R
5 MOLLY PITCHER COURT
MONROE TOWNSHIP, NJ 08831                            P‐0021146 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KWONG, FUNG H
15 N. 3RD STREET #303
N/A
ALHAMBRA, CA 91801                                   P‐0021399 11/10/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
N/A
DUPLECHIN, MARSHALL C
19 SPRUCE DRIVE
COVINGTON, LA 70433                                  P‐0021449 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2345 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 509 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
N/A
ST GEORGES, ERLINE
17367 NW 7TH AVE #105
MIAMI, FL 33169                                     P‐0021950 10/31/2017    TK Holdings Inc., et al.                    $17,286.26                                                                                   $17,286.26
N/A
ANDERSON, SABRINA D
627 MCKEAN DRIVE
SMYRNA, TN 37167                                    P‐0022770 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
LANG, JUDITH M
20800 MARINE DRIVE
N/A
STANWOOD, WA 98292‐7822                             P‐0023261 11/12/2017    TK Holdings Inc., et al.                     $1,100.00                                                                                    $1,100.00
N/A
HERNANDEZ, ROSA
1205 E. 9TH STREET L58
UPLAND, CA 91786                                    P‐0023398 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
LE, THANH M
1408 MILAM WAY
N/A
CARROLLTON, TX 75006                                P‐0023471 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CASTRO, RICARDO
RICARDO CASTRO
PO BOX 6093
WHITTIER, CA 90609                                  P‐0023803 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
NEWMAN, CASSANDRA M
2405 W.80TH STREET
INGLEWOOD, CA 90305                                 P‐0024100 11/13/2017    TK Holdings Inc., et al.                    $10,500.00                                                                                   $10,500.00
N/A
NEWMAN, CASSANDRA M
2405 W. 80TH STREET
INGLEWOOD, CA                                       P‐0024111 11/13/2017    TK Holdings Inc., et al.                    $10,500.00                                                                                   $10,500.00
N/A
RUCHALSKI, JOSEPH S
112 CHIMAERA LANE
SLIDELL, LA 70458                                   P‐0024966 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WHITE, STEPHANIE V
5250 E CHERRY CREEK SOUTH DR
APT 2G
DENVER, CO 80246‐2713                               P‐0024996 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DENNIS, JERRY R
16027 NORTH CHARPIOT LANE
HUMBLE, TX 77396                                    P‐0025004 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
TEMPEL, LUANA V
26781 SOTELO
26781 SOTELO
MISSION VIEJO, CA 92692                             P‐0025347 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2346 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 510 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
N/A
FRANKLIN, KYMISHA
13003 EVENING CREEK DR S
UNIT 6
SAN DIEGO, CA 92128                                 P‐0025404 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MILANI, RAMIN
12806 ASHFORD CREEK DRIVE
HOUSTON, TX 77082                                   P‐0025559 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
TAYLOR, YVETTE
8418 SOUTH SANGAMON STREET
N/A
CHICAGO, IL 60620                                   P‐0025582 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
JONES, FATIMAH F
133 55TH STREET
FAIRFIELD, AL 35064                                 P‐0025986 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DIXON, BRYAN S
10114 DUNDALK STREET
N/A
FAIRFAX, VA 22032                                   P‐0026099 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BAKER, REGINALD L
250 DOCDARBYSHIRE RD STE.1
N/A
MOULTRIE, GA 31788                                  P‐0026302 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
YOUNG, ANDREW S
4584 FELTON STREET APT 1
SAN DIEGO, CA 92116                                 P‐0026303 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MCMILLAN, SCOTT R
905 S. MAIN ST. UNIT D
LAYTON, UT 84041                                    P‐0026347 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MOODY, LESLIE H
16741 HIGHFALLS STREET
SANTA CLARITA, CA 91387‐3268                        P‐0026385 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
PARRIS, BRIDGETT
11401 HIBBS GROVE DRIVE
N/A
COOPER CITY, FL 33330                               P‐0026401 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KNETSCH, JAMES A
4426 WOODLAND AVE
DULUTH, MN 55803                                    P‐0027082 11/16/2017    TK Holdings Inc., et al.                    $34,480.00                                                                                   $34,480.00
N/A
ANDRE, GEOLINE
1407 17TH AVE SOUTH APT 201
BIRMINGHAM, AL 35205                                P‐0027516 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2347 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 511 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                      Amount                                                   Amount
N/A
WICKS, LORI J
P. O. BOX 439
VINEBURG, CA 95487‐0439                             P‐0027817 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
N/A
DAVIS, ANDRE C
139 PROPERZI WAY SW
HUNTSVILLE, AL 35824                                P‐0027930 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
N/A
FONTE ‐ BLACK, LAURA K
1815 LUDLOW AVE
RED BLUFF, CA 96080                                 P‐0028848 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
N/A
KEEFE, JUDITH G
9 EAST MAIN STREET
HOPKINTON, MA 01748                                 P‐0028950 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
N/A
LATKA, RICHARD D
8662 LAKE ASHMERE DR.
APT 181
SAN DIEGO, CA 92119                                 P‐0028961 11/17/2017    TK Holdings Inc., et al.              $5,000,000,000.00                                                                              $5,000,000,000.00
N/A
SEARS, JASON
4497 STEEPLECHASE DR
EASTON, PA 18040                                    P‐0029163 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
N/A
ARCH, AARON E
23143 TREEMONT PARK
SAN ANTONIO, TX 78261‐2824                          P‐0029340 11/20/2017    TK Holdings Inc., et al.                     $4,700.00                                                                                      $4,700.00
N/A
POLVERARI, VERONICA R
6510 GREEN VALLEY CIRCLE
APT. 307
CULVER CITY, CA 90230‐8026                          P‐0029496 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
N/A
FORTUNA, PABLO V
2171 OAKDALE CIRCLE
HANOVER PARK, IL 60133                              P‐0029534 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
N/A
ALDRIDGE, SHAMORI J
3800 NW 183RD STREET
APT 211
MIAMI GARDENS, FL 33055                             P‐0029653 11/21/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                      $5,000.00
N/A
LATIKER, TRONI L
P O BOX 28
2757 CALHOUN RD 40
HARRELL, AR 71745                                   P‐0030582 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
N/A
BRANDT, GENICE C
C/O KRISTINE ESCARDA
1660 DANBROOK DRIVE
SACRAMENTO, CA 95835                                P‐0030747 11/22/2017    TK Holdings Inc., et al.                     $5,900.00                                                                                      $5,900.00




                                                                                         Page 2348 of 3674
                                                   Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 512 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
N/A
STEWART, BRADLEY J
207 CARMEL ST
SAN PABLO, CA 94806‐5007                                P‐0031076 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
GALVAN, ELIZABETH A
PO BOX 17873
TUCSON, AZ 85731                                        P‐0031429 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
SMITH, CRISTINA S
7000 SW VERMONT ST APT 203
PORTLAND, OR 97223                                      P‐0031460 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BLACKWELL, LISA S
3006 W OXFORD STREET
N/A
PHILADELPHIA, PA 19121                                  P‐0031484 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
GELETKA, ELIZABETH L
7193 CATALINA ISLE DRIVE
LAKE WORTH, FL 33467‐7739                               P‐0031587 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CORNELL, BEATRIZ Q
415 D STREET
APARTMENT 14
CHULA VISTA, CA 91910‐1626                              P‐0031726 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MOREAN, MELISSA D
901 MEADE STREET
WILLIAMSPORT, PA 17701                                  P‐0032090 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MOREAN, MELISSA D
901 MEADE STREET
WILLIAMSPORT, PA 17701                                  P‐0032095 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
FRUTIGER, ROBERT C
1517 E PRINCE RD.
TUCSON, AZ 85719                                        P‐0032272 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MITCHELL, GEORGE W
                                                        P‐0032322 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MILLS‐DASH, AUDREY L
P.O. BOX # 1422
ROSWELL, GA 30077                                       P‐0032391 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MORDHORST, LIESL
411 N 90TH ST #109
SEATTLE, WA 98103                                       P‐0032632 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
THEIS, GARY A
73 RED BUD LANE
MADISON, MS 39110                                       P‐0033011 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                             Page 2349 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 513 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
N/A
PEACHER, PAMELA W
814 11TH AVENUE
ALBANY, GA 31701                                   P‐0034350 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
HARMS, ANTOINETTE M
1430 LUPINE RD.
HEALDSBURG, CA 95448                               P‐0034380 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WARING, ELENA L
12575 SHOLANDER AVE
CHINO, CA 91710                                    P‐0035172 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BURKE‐LEON, ANA E
780 NE 69TH STREET
UNIT 1005
MIAMI, FL 33138                                    P‐0035480 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MAXWELL, LORRAINE A
46 CRESTWOOD DRIVE
WELLESLEY
, MA 02481‐1634                                    P‐0035504 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BURKE, STEVE T
95‐1095 WIKAO ST.
MILILANI, HI 96789                                 P‐0036775 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KIMBEL, WILLIAM J
172 BOUNTY LANE
N/A
VACAVILLE, CA 95687                                P‐0037398 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
PHELAN, LOUIS S
6540 HAYVENHURST AVE., #5
LAKE BALBOA, CA 91406                              P‐0037780 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WALTRIP, CHRISTOPHER A
1316 TIMES AVE.
BREMERTON, WA 98312                                P‐0037922 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
PAPANGELOU, PAUL E
3558 ROLLING TRAIL
PALM HARBOR, FL 34684                              P‐0038271 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
PEAK, ROY D
107 N. HAZELWOOD DR.
MOCKSVILLE, NC 27028                               P‐0038550 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
VARGAS, GUSTAVO
12423 W EDGEMONT AVE
AVONDALE, AZ 85392                                 P‐0039052 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
SMITH, PAUL E
6 GUYAN OAKS DRIVE
HUNTINGTON, WV 25705‐2414                          P‐0039147 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2350 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 514 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
N/A
SMITH, GAIL L
1131 WOODFIELD LANE
N/A
HOUSTON, TX 77073                                   P‐0039413 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BENNEHOFF, EVAN R
BOX 131
GERMFASK
GERMFASK, MI 49836                                  P‐0039713 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
LOWENTHAL, BARBARA B
1325 PACIFIC HIGHWAY #606
SAN DIEGO, CA 92101                                 P‐0039715 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BROWNE, CHARLES A
1724 POMPANO DRIVE
KISSIMMEE, FL 34759                                 P‐0040013 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CASTELLUCCI, DAVID
9616 CHESTNUT RIDGE DRIVE
MYRTLE BEACH, SC 29572                              P‐0040351 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
NORFLEET, RAY H
662 SUMMERLAKE CIRCLE APT 308
RIDGELAND, SC 29936                                 P‐0041046 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KASI, SAIMIR
51 LEE AVE
HARRINGTON PARK, NJ 07640                           P‐0041214 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
GERRY, JESSICA M
586 ELM ST. APT. 1
LIMERICK, ME 04048                                  P‐0041402 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DELACY, JAMES K
15040 SE 124TH AVE.
CLACKAMAS, OR 97015                                 P‐0041856 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DEPRIEST, STEVEN J
1415 CRANE BROOK WAY
PEABODY, MA 01960                                   P‐0042072 12/15/2017    TK Holdings Inc., et al.                        $85.98                                                                                       $85.98
N/A
SCHALLON, CARRIE L
16136 S. OAKMONT STREET
OVERLAND PARK, KS 66221                             P‐0042627 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
PATEL, DHEERESH
526 LAMONT ST. NW
UNIT #2
WASHINGTON, DC 20010                                P‐0043277 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
ROY, KERRANESHIA C
1515 BIG HORN
HOUSTON, TX 77090                                   P‐0044078 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2351 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 515 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
N/A
NOTTAGE, CHANDRA F
CHANDRA NOTTAGE
26 LOCKWOOD ROAD
SCARSDALE, NY 10583                                 P‐0045379 12/23/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
N/A
BEFUMO, DEAN R
2608 RUTGERS CT
PLANO, TX 75093                                     P‐0045464 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WALPOLE, WILLIAM
149 SHAW RD BOX 85
ROCK TAVERN, NY 12575                               P‐0045515 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WHITEHEAD, VICTOR R
18119 NOBLE FOREST DRIVE
HUMBLE, TX 77346                                    P‐0046139 12/24/2017    TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
N/A
RICHARD, DOMINIC
28209 SLAPOIT ROAD
ROBERTSDALE, AL 36567                               P‐0046160 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
RICHARD, DOMINIC
28209 SLAPOUT ROAD
ROBERTSDALE, AL 36567                               P‐0046170 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
HARMON, CARMELLA S
P.O. BOX 30121
TUCSON, AZ 85751‐0121                               P‐0046172 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
PIE, DAPHNE A
404 TAYLOR AVENUE NW #B
RENTON, WA 98057                                    P‐0046590 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
MAYFIELD, MICHELLE D
1902 KENNEDY DRIVE
WICKLIFFE, OH 44092                                 P‐0046731 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
STOCKTON, CATHY H
764 DOGWOOD DRIVE
MARTINSVILLE, VA 24112                              P‐0047392 12/26/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
N/A
DURANTE, FRANK E
2881 KNOXVILLE CT
HENDERSON, NV 89052‐6976                            P‐0047657 12/26/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
N/A
MOORE, ROBERTO C
8815 SAPPHIRE DR
TALLAHASSEE, FL 32309                               P‐0048013 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BLASHILL, ERIN K
1821 E GREENWOOD LN
DEER PARK, WA 99006                                 P‐0048060 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2352 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 516 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
N/A
HERNANDEZ, URIEL G
764 DOGWOOD DRIVE
MARTINSVILLE, VA 24112                               P‐0048113 12/26/2017    TK Holdings Inc., et al.                   $200,000.00                                                                                  $200,000.00
N/A
TORRES, LUIS A
1213 WEST PIERCE STREET
N/A
LAKE ALFRED, FL 33850‐2509                           P‐0048328 12/26/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
N/A
TORRES, LUIS A
1213 WEST PIERCE STREET
N/A
LAKE ALFRED, FL 33850‐2509                           P‐0048381 12/26/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
N/A
EDWARDS, BARTINA L
16 OAKWOOD LANE
LAKE WYLIE, SC 29710                                 P‐0048511 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
STOCKTON, KENTREL J
764 DOGWOOD DRIVE
MARTINSVILLE, VA 24112                               P‐0049531 12/27/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
N/A
WILLIAMS, RANDY
5132 ANTIQUE CIR
FLORENCE, SC 29506                                   P‐0050156 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WELCH, TERRIE J
513 ACHIEVEMENT DR.
NASHVILLE, TN                                        P‐0050337 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KOHN, PETER R
PETER R KOHN
22 ARDMORE RD
KENSINGTON, CA 94707‐1309                            P‐0050574 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
ROBERGE, MELISSA A
1023 MERRILL STREET
MANCHESTER, NH 03103                                 P‐0050912 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
GILLIARD, IDRIS
17210 30TH AVE S, #H‐6
N/A
SEA TAC, WA 98188                                    P‐0051026 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
ALLEN, RHONDA T
2505 EDGEMONT ROAD
WENDELL, NC 27591                                    P‐0051314 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WALLACE, BRYANT T
137 BROOKDALE AVE.
N/A
SAN FRANCISCO, CA 94134                              P‐0051524 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2353 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 517 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
N/A
MCCULLOUGH, MICHAEL S
2529 S. 3RD ST.
STEELTON, PA 17113‐3024                              P‐0051579 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
JOHNSON, JANICE M
3634 YOSEMITE ST
HOUSTON, TX 77021‐4720                               P‐0052144 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BUSTILLOS, JESSICA
14203 RANIER POINT
EL PASO, TX 79938                                    P‐0052194 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
BRADFORD, KARYE A
17206 IMPERIAL VALLEY DR #305
HOUSTON, TX 77060                                    P‐0052417 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
WHITMORE, GALE A
3263 FAIRBANKS ST.
MEMPHIS, TN 38128                                    P‐0052445 12/28/2017    TK Holdings Inc., et al.                     $2,200.00                                                                                    $2,200.00
N/A
COPELAND, DAVID M
P.O. BOX H
LAKE ISABELLA, CA 93240                              P‐0052505 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
GLENN, GEORGE E
8623 UNION GROVE ROAD
CHAPEL HILL, NC 27516                                P‐0052596 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
, LENORE LAW
P.O. BOX 77306
CORONA, CA 92877                                     P‐0053583   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
HUTCHINSON, DAVID A
5504 EAST BROOK WAY
ELK GROVE, CA 95758                                  P‐0053760   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
HUTCHINSON, DAVID A
5504 EAST BROOK WAY
ELK GROVE, CA 95758                                  P‐0053764   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
LARA‐BUSTOS, FERNANDO
PO BOX 691
HAYWARD, CA 94543‐0691                               P‐0053800   1/3/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CASS, MICHAEL P
3408 FOSTORIA WAY UNIT 411
DANVILLE, CA 94526                                   P‐0053837   1/4/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
O'TOOLE, KAREN S
5751 N. MULLIGAN AVE.
CHICAGO, IL 60646                                    P‐0054087   1/7/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2354 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 518 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
N/A
CALDWELL, JASON A
39731 PRINCETON WAY
UNIT C
MURRIETA, CA 92563                                   P‐0054809 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
DELACIRNA, ALLEN M
7725 CANYON DIABLO ROAD
LAS VEGAS, NV 89179                                  P‐0054925 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
ZAPATA, ROLAND A
309 S VISTA BONITA AVE
GLENDORA, CA 91741                                   P‐0055302 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
CANETE, RIZZA JANE C
1111 N BAYSHORE BLVD APT D8
CLEARWATER, FL 33759                                 P‐0055495 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
LEDBETTER, MARQUESS H
3487 DURANT RIVER DR
LAS VEGAS, NV 89122                                  P‐0055804 1/25/2018     TK Holdings Inc., et al.                     $7,958.03                                                                                    $7,958.03
N/A
KELLEY, ERICK J
15921 2ND PL. W
LYNNWOOD, WA 98087                                   P‐0056693   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
STEWART, JUDITH S
13208 PROVIDENCE CIRCLE
LITHONIA, GA 30038                                   P‐0056703   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
RHODES, SOLON S
PO BOX 75548
KAPOLEI, HI 96707                                    P‐0057177 2/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
JENSEN, JEFFREY G
2340 WESTCLIFFE LANE, APT. A
WALNUT CREEK, CA 94597                               P‐0057583   3/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
JENSEN, JEFFREY G
2340 WESTCLIFFE LANE, APT. A
WALNUT CREEK, CA 94597                               P‐0057584   3/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A
KABIRI, ALI
P.O. BOX 1292
STUDIO CITY, CA 91614                                P‐0057700 3/15/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
N/A
KATZMANN, BRENDA S
2653 ‐ 180TH TRAIL
PANORA, IA 50216                                     P‐0058016 6/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
N/A.
DUNCAN, KIMBERLY
15847 WASHBURN ST
DETROIT, MI 48238                                    P‐0012299 11/1/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00




                                                                                          Page 2355 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 519 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NA
JOHNSON, CHRISTINE E
3101 WHITE PHEASANT PLACE
VALRICO, FL 33596                                    P‐0000495 10/20/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
NA
PATTERSON, LORENZO K
124 GALLOP COURT
RAEFORD, NC 28376                                    P‐0002038 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
HORTON, DAVID M
1045 COUNTY ROAD 3210
MT. PLEASANT, TX 75455                               P‐0002611 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
BARR, ELIZABETH A
31314 WILDCAT DRIVE
BULVERDE, TX 78163                                   P‐0003172 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
ANDERSON, ANNA M
502 TALLULAH TRAIL
WARNER ROBINS, GA                                    P‐0003246 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
BIGGS, GEORGE J
6508 AVENIDA SEVILLE NW
ALBUQUERQUE, NM 87114                                P‐0006073 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
STUART, SHERROD E
928 MACE AVE 3C
BRONX, NY 10469                                      P‐0008320 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
BECK, SUSAN E
73 PARADISE WOODS
DOUGLASVILLE, GA 30134                               P‐0008896 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
GALLAGHER, JOHN J
6483 INDIAN HEAD TRAIL
INDIAN HEAD PARK, IL 60525                           P‐0009753 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
DUBOIS, SANDRA L
109 ROGERS ROAD
FURLONG, PA 18925                                    P‐0010230 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
CURNOW, JOHN L
4263 ROUTE 51 SOUTH
BELLE VERNON, PA 15012                               P‐0010449 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
BULLOCK, PATRICIA A
1800 FRANCON COURT
CONYERS, GA                                          P‐0010568 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
LOWE, SHELLECE
6050 RIDGECREST RD APT 315
DALLAS, TX 75231                                     P‐0012415 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
HAISTEN, CLARENCE N
4187 JULIE CT NE
KENNESAW, GA 30144‐2228                              P‐0012743 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2356 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 520 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NA
HAISTEN, CLARENCE N
4187 JULIE CT NE
KENNESAW, GA 30144‐2228                             P‐0012851 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
LEWIS, VIRGINA G
1
13417 NE 83RD STREET
VANCOUVER, WA 98682                                 P‐0019362 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
HATLEY, SUSAN D
4579 TULIP BEND DRIVE
MEMPHIS, TN 38135                                   P‐0019456 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
JOHNSON, CHRISTINE E
3101 WHITE PHEASANT PLACE
VALRICO, FL 33596                                   P‐0019539 10/27/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
NA
NGUYEN, CYNTHIA T
1045 LEWIS STREET APT 7
SANTA CLARA, CA 95050                               P‐0022315 11/11/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
NA
VAIL, JACQUELYN R
98136 44TH AVE SW
SEATTLE
, WA 98136                                          P‐0026294 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
MOSBY, LORI A
P.O. BOX 7224
DELRAY BEACH, FL 33482                              P‐0027216 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
DIETZ, DARRYL G
20640 CALLE BELLA ST
NA
YORBA LINDA, CA 92887                               P‐0030113 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
HAINES, FREDDA M
3502 FREDERICK PL
KENSINGTON, MD 20895                                P‐0032100 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
BADY, LAWANA R
3881 LIGHT ARMS PLACE
WALDORF, MD 20602                                   P‐0032381 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
OLESON, BRUCE E
123 W HIDDEN TRAIL
APT 103
ELKHORN, WI 53121                                   P‐0032971 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
ADAMS, DAVID P
252 COUNTRYSIDE DRIVE SE
LENOIR, NC 28645                                    P‐0033751 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
GAUVIN, ANNE MARIE R
1204 SOMERSET AVE
TAUNTON, MA 02780‐5033                              P‐0034779 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2357 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 521 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NA
FARRETTA, VICKI S
18930 51ST PL W
LYNNWOOD, WA 98036                                  P‐0034965 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
LEGREE, KIMBERLY N
1006 SHALLOWFORD ST
ALTAMONTE SPRING, FL 32701                          P‐0035454 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
KRAUSE, FLOYD E
641
PALMARITO, COURT
CORAL GABLES, FL 33134                              P‐0036031 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
GATTO, JOHN A
PO BOX 1208
COLORADO SPRINGS, CO 80901                          P‐0036718 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
URMAN, DAVID R
4955 W MOUNTAIN VIEW
GLENDALE, AZ 85302                                  P‐0037214 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
ORTEGA URIBE, JENNIER
PO BOX 1601
GONZALES, CA 93926                                  P‐0038619 12/11/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
NA
ST. JOHN, STEVEN D
PO BOX 241152
LITTLE ROCK, AR 72223                               P‐0039708 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
DAUM, EVIS
3032 OLIVER ST. NW
WASHINGTON, DC 20015                                P‐0039739 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
JIRAU, WANDA D
528 MAULDIN DR
NA
EVANS, GA 30809                                     P‐0040731 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
FAJARDO, PROCESO A
57 PLEASANT HILL ROAD
MOUNTAINVILLE, NY 10953                             P‐0040909 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
VICKERS, SUSAN E
29913 WINCHESTER CT
SALISBURY, MD 21804                                 P‐0041350 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
URENECK, MICHAEL P
23 OAK ST
PLYMOUTH, MA 02360                                  P‐0041434 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
SALAS, MONICA M
1311 CLAYTON ROAD
SAN JOSE, CA 95127                                  P‐0047754 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2358 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 522 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NA
KOHLER, ELIZABETH M
4109 ARBOR CREEK DRIVE
CARROLLTON, TX 75007                                P‐0048518 12/26/2017      TK Holdings Inc., et al.                        $60.00                                                                                       $60.00
NA
KENNELLY, ROBERT K
265 RIVERBROOK AVE
LINCROFT, NJ 07738                                  P‐0054059    1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA
WILLIAMS, WAYNE D
24‐30 94 STREET
EAST ELMHURST, NY 11369                             P‐0054792 1/15/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NA, BETHANY E
62 SAGEBRUSH
TRABUCO CANYON, CA 92679                            P‐0020218 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAAS, VICKI L
855 WATERFORD DRIVE
FREDERICK, MD 21702                                 P‐0009319 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAB, ROBERT A
11714 W 176TH TER
OVERLAND PARK, KS 66221                             P‐0013882 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAB, ROBERT A
11714 W 176TH TER
OVERLAND PARK, KS 66221                             P‐0013886 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAB, ROBERT A
11714 W 176TH TERRACE
OVERLAND PARK, KS 66221                             P‐0013887 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NABER, DANIEL A
13463 78TH PL N
WEST PALM BEACH, FL 33412                           P‐0036025 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NABER, DANIEL A
13463 78TH PL N
WEST PALM BEACH, FL 33412                           P‐0036028 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NABER, DANIEL A
13463 78TH PL N
WEST PALM BEACH, FL 33412                           P‐0036037 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NABER, DANIEL A
13463 78TH PL N
WEST PALM BEACH, FL 33412                           P‐0036039 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NABOK, OLGA
5533 WALNUT AVE.
SACRAMENTO, CA 95841                                P‐0028030 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NABOK, OLGA
5533 WALNUT AVE.
SACRAMENTO, CA 95841                                P‐0032203 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NACAMULI, NICHOLAS
900 E FORT AVE
APT 450
BALTIMORE, MD 21230                                 P‐0035687 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NACCARATO, TINA M
59 ORSLAND LANE
WEST HURLEY, NY 12491                               P‐0014744 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NACHMAN, DAVID
368 GLENWOOD ROAD
RIDGEWOOD, NJ 07450                                   804       10/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                           Page 2359 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 523 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
NACHMAN, MICHAEL J
150 S PARKSIDE AVE
GLEN ELLYN, IL 60137                                P‐0006752 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NACHMAN, MICHAEL J
150 S PARKSIDE AVE
GLEN ELLYN, IL 60137                                P‐0006763 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NACHTMAN, KENNETH R
PO BOX 12
TONTOGANY, OH 43565                                 P‐0022611 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NADAS, DENIS
1708 LEXINGTON PKWY
NISKAYUNA, NY 12309                                 P‐0051719 12/26/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
NADER, GEORGES
P O BOX 75018
OKLAHOMA CITY, OK 73147                             P‐0049503 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NADER, ROXANA
3065 SW 45TH ST
FORT LAUDERDALE, FL 33312                           P‐0002778 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NADIA NAVEJAS , M.M A MINOR
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 7702                                    P‐0030978 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NADIG, CYNTHIA A
2950 LAKE PLACID LANE
NORTHBROOK, IL 60062                                P‐0029153 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NADIG, DAVID G
2950 LAKE PLACID LANE
NORTHBROOK, IL 60062                                P‐0029234 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NADON, NANCY L
407 KERWIN ROAD
SILVER SPRING, MD 20901                             P‐0024652 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NAFE, ABDALLAH
5300 JAYCEE AVE, APT 34
ASHTABULA, OH 44004                                   1227    11/2/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
NAFTAL, ROBERT A
386 SHARPNERS POND RD
NORTH ANDOVER, MA 01845                             P‐0012435 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NAGASAWA, TAMAMI
4929 CHINA GARDEN DRIVE
AUSTIN, TX 78730                                      4577    12/28/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
NAGATA, STEVEN R
903 E 9TH ST
APT 6
LONG BEACH, CA 90813                                P‐0020805 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NAGATANI, JOAN I
12432 RAINIER DR
BURLINGTON, WA 9833‐2792                            P‐0047706 12/22/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
NAGATANI, JOAN I
12432 RAINIER DR
BURLINGTON, WA 98233‐2792                           P‐0047745 12/22/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
NAGEL, CHARLES E
500 WILLIAMS STREET
FOLSOM, CA 95630‐9559                               P‐0019303 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NAGEL, CHARLES E
500 WILLIAMS STREET
FOLSOM, CA 95630‐9559                               P‐0019307 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                         Page 2360 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 524 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NAGEL, JOEL A
P.O. BOX 77
BURLINGTON JCT., MO 64428‐0077                      P‐0034107 11/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGHAVI, ANTOINETTE H
9 CANTATA DR
MISSION VIEJO, CA 92692                             P‐0034081 11/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGLE, LINDSEY
7530 BRIDGEGATE CT
ATLANTA, GA 30350                                     4279      12/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NAGLER, OWEN M
650 JEWELL AVE #102
PACIFIC GROVE, CA 93950                             P‐0026802 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGLER, WENDY L
425C AVENIDA CASTILLA
LAGUNA WOODS, CA 92637                              P‐0020297 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGO, DAMON
44 TREMONT PL
MONTCLAIR, NJ 07042                                   4383      12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NAGORSKI, RHODA M
2304 LACKAWANNA AVE
SUPERIOR, WI 54880                                  P‐0057938 5/16/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGULAPALLY, RANJIT S
NO ADDRESS PROVIDED
                                                    P‐0051148 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGULAPALLY, RANJIT SING
50 RISING SUN
IRVINE, CA 92620                                    P‐0051864 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGY, ADRIENNE
72 LILYAN ST
WALDWICK, NJ 07463                                  P‐0026210 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAGYS, SIGI
665 BELLA VISTA DR
TITUSVILLE, FL 32780                                P‐0003378 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAHAR, AMIT
18 LAKE AVENUE
APT 4A
EAST BRUNSWICK, NJ 08816                            P‐0008903 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAHRA, DIANNE M
1315 EDWARDS AVENUE
LAKEWOOD, OH 44107                                  P‐0029361 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAHUM, ROSITA C
3111 N OCEAN DR #1407
1407
HOLLYWOOD, FL 33019‐3748                            P‐0036803 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAHUM, SARAH L
980 NE ORENCO STATION LOOP
APT. 507
HILLSBORO, OR 97124                                 P‐0022713 11/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAHUMYK, JUDITH A
2318 EMBDEN LANE
WHEATON, IL 60189                                   P‐0057978    6/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAIK, MANISH
3597 DAYTON COMMON
FREMONT, CA 94538                                   P‐0022573 11/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2361 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 525 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NAIK, RAJENDRA
26 BEACON STREET APT 14B
BURLINGTON, MA 01803                                 P‐0011453 11/1/2017     TK Holdings Inc., et al.                        $86.00                                                                                       $86.00
NAIL, ALEXANDER H
7050 SOUTH 116TH PLACE
NO A402
SEATTLE, WA 98178                                    P‐0026018 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAIL, CANDYCE H
9720 SCHREINER LANE
GREAT FALLS, VA 22066                                P‐0025772 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAIL, THOMAS H
9720 SCHREINER LANE
GREAT FALLS, VA 22066                                P‐0025785 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAIMPALLY, SHIV S
12604 OLYMPIAD DR.
AUSTIN, TX 78729                                     P‐0047868 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAINWAL, SWATI
1097 EAST PASCAL STREET
GILBERT, AZ 85298                                    P‐0010192 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAIRN, BRITTINI D
300 S. MONROE ST.
VERSAILLES, MO 65084                                 P‐0036563 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAJERA, FRANKIE R
3711 ARBOLEDA ST
PASADENA, CA 91107                                   P‐0034015 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAJERA, LIZBETH L
314 TERRY CT
WOODSTOCK, IL 60098                                  P‐0035244 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKAGAWA, MASAHIDE
26039 CYPRESS STREET UNIT 110
LOMITA, CA 90717                                     P‐0034033 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKAGAWA, MASAHIDE
26039 CYPRESS STREET, UNIT 11
LOMITA, CA 90717                                     P‐0034034 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKAMA, ANDREW K
1650 LEILEHUA LN.
HONOLULU, HI 96813                                   P‐0039312 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKAMA, CHARLENE
1923 247 STRWEET
LOMITA, CA 90717                                     P‐0037927 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKAMURA, LEROY C
8945 READING AVENUE
LOS ANGELES, CA 90045                                P‐0033666 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKAMURA, TRACY
567 CALIENTE AVE.
LIVERMORE, CA 94550                                  P‐0045530 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKAO, STEVEN D
704 PLEASANT DRIVE
MILLVILLE, NJ 08332‐4524                             P‐0007572 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKASHIGE, EDNA M
2033 NUUANU AV
7C
HONOLULU, HI 96817                                   P‐0030725 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKASHIGE, JAN Y
98‐842 KAAHELE ST
AIEA, HI 96701                                       P‐0030701 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2362 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 526 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NAKASHIGE, JAN Y
98‐842 KAAHELE ST
AIEA, HI 96701                                       P‐0030702 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKATA, ALICIA H
2014 BROADWAY NORTH
WENATCHEE, WA 98801                                  P‐0033195 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKAYA, JERALD J
5720 BRECKENRIDGE ST
NORTH LAS VEGAS, NV 89081                            P‐0009611 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKHAI, BEHNAM
2559 HARTWELL COURT
LANCASTER, PA 17601                                  P‐0030243 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAKHAI, LEYLA
2559 HARTWELL COURT
LANCASTER, PA 17601                                  P‐0030236 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NALCO COMPANY LLC
1601 W. DIEHL RD
NAPERVILLE, IL 60563                                   113     8/30/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
NALLEY, JEFF G
7001 HUNTER GLEN DRIVE
OOLTEWAH, TN 37363                                   P‐0030286 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAMA, UDAY SEKHAR
5764 EBNER CIR
DUBLIN, OH 43016                                     P‐0000083 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAMAZIE, MITRA
5846 MCDONIE AVE.
WOODLAND HILLS, CA 91367‐5501                          2399    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NAMI, CLAUDIA
P.O.BOX 10
MOUNT AIRY, MD 21771                                 P‐0011454 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NANAVATI, RAJIV A
1825 W MAGNOLIA LN
MOUNT PROSPECT, IL 60056                             P‐0033273 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NANCE, GEORGE B
518 WILL NANCE ROAD
CHADBOURN, NC 28431                                  P‐0038475 12/10/2017    TK Holdings Inc., et al.                     $6,100.87                                                                                    $6,100.87
NANCE, STEPHEN W
1621 VALLEY RUN
DURHAM, NC 27707                                     P‐0001519 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NANCY, WHITE J
NO ADDRESS PROVIDED
                                                     P‐0046436 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NANDA, SAURABH
1229 OXFORD HILL CT
APT 1
SAINT LOUIS, MO 63146                                P‐0009556 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NANFACK, BEAUCLAIR
301 VIOLET ST
CENTERTON, AR 72719                                  P‐0048213 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NANIA, BRENDAN
35 UNDER MOUNTAIN RD
FALLS VILLAGE, CT 06031                                3749    11/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NANJUNDAPPA, GITA
4787 LOGANA PLAZA
YORBA LINDA, CA 92886                                P‐0043641 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2363 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 527 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
NANJUNDAPPA, GITA
4787 LOGANA PLAZA
YORBA LINDA, CA 92886                              P‐0043644 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NANJUNDAPPA, GITA
4787 LOGANA PLAZA
YORBA LINDA, CA 92886                              P‐0043654 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NANNERY, VALERIE M
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043618 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
NANNEY, MICHAEL M
3504 ASARO PL
PLANO, TX 75025                                    P‐0020190 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPA VALLEY DISTRIBUTORS
DAVID KUETTEL
7 PIXLEY AVE. #126
CORTE MADERA, CA 94925                             P‐0028286 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPIER, CAROLYN E
42025 VILLAGE 42
CAMARILLO, CA 93012                                P‐0053433 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPIER, ERICA L
519 KRISTEN CIRCLE
MONROE, NC 28110                                   P‐0008944 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPIER, ROBERT D
5914 JERUSALEM CHURCH RD
MARSHVILLE, NC 28103                               P‐0008940 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPLETON LINCOLN MERCURY
BAKER, EDDIE
12350 S. HONORE ST.
CALUMET PARK, IL 60827                             P‐0023936 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLI, GINA R
4910 VIRGINIA AVENUE
HARRISBURG, PA 17109                               P‐0010247 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLI, MARISA
1117 WEST 16TH STREET
SAN PEDRO, CA                                      P‐0033761 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLI, MARISA G
1117 WEST 16TH STREET
SAN PEDRO, CA 90731                                P‐0033758 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLI, MICHAEL J
P.O. BOX 209
AMAGANSETT, NY 11930‐0209                          P‐0040653 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLI, ROSARIA M
1117 WEST 16TH STREET
SAN PEDRO, CA 90731                                P‐0033757 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLITAN, DEBORA A
15815 NE 49TH ST
REDMOND, QA 98052                                  P‐0026950 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLITANO, ANGELA M
6013 ADAMS STREET
6013 ADAMS STREET
NEW PORT RICHEY, FL 34652                          P‐0057630   3/8/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLITANO, ANTHONY P
38 HOLLOW OAK ROAD
CHAPPAQUA, NY 10514                                P‐0051749 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                        Page 2364 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 528 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NAPOLITANO, AUSTIN L
3567 BAHNY RD
HELENA, MT 59602                                    P‐0001308 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAPOLITANO, MEGHAN T
10234 PARADISE BLVD
TREASURE ISLAND, FL 33706                           P‐0050449 12/27/2017    TK Holdings Inc., et al.                      $219.87                                                                                       $219.87
NAQUIN, DARLENE M
6229 WEST PARK AVE
HOUMA, LA 70364                                     P‐0033848 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARAHARA, NOBUHIRO
11730 MAYFIELD AVE. #102
LOS ANGELES, CA 90049                               P‐0026411 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARANJO, JAIME A
1887 DULUTH HIGHWAY
APT.1215
LAWRENCEVILLE, GA 30043                             P‐0004279 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARANJO, LOURDES
6270 SW 25TH STREET
MIAMI, FL 33155                                     P‐0039629 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARANJO, NANCY
7309 CRAVELL AVE
PICO RIVERA, CA 90660                               P‐0039112 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARASIMHA, SUNDARARAJA
3890 PIMLICO DR
PLEASANTON, CA 94588                                P‐0031589 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARASIMHAN, MAHESH
15030 LANTANA DRIVE
BROOMFIELD, CO 80023                                P‐0042078 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARDIELLO, ANTHONY
1559 RIDGEWAY STREET
UNION, NJ 07083                                     P‐0009709 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARDOZZI, FRANK M
40 CHARDONNAY DRIVE
FAIRPORT, NY 14450                                  P‐0028897 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARDOZZI, FRANK M
40 CHARDONNAY DRIVE
FAIRPORT, NY 144450                                 P‐0028898 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARECHANIA, KHUSHALI G
63 ARLINGTON COURT
KENSINGTON, CA 94707                                P‐0038347 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARLOCK, JEFFREY E
605 GRACE DRIVE
LAKE IN THE HILL, IL 60156                          P‐0032065 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARON, WILLIAM P
119 FAWNWOOD DRIVE
BRANDON, MS 39042                                   P‐0012221 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARTEY, THERESA
6717 HOMETOWN WAY
SACRAMENTO, CA 95828‐1459                           P‐0056256 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NARUMANCHI, RADHA R
657 MIDDLETOWN AVENUE
NEW HAVEN, CT 06513                                 P‐0025750 11/7/2017     TK Holdings Inc., et al.                     $4,200.00                                                                                    $4,200.00
NARVAEZ, ANDRE
116 LAFRANCE AVE
BLOOMFIELD, NJ 07003                                P‐0006621 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2365 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 529 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NASCA, JOHN A
3993 S AVON ROAD
AVON, NY 14414                                       P‐0046365 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASCIMENTO, COURTNEY M
4150 N. 9TH ST
APT 318
PHOENIX, AZ 85014                                    P‐0029325 11/20/2017    TK Holdings Inc., et al.                    $10,057.00                                                                                   $10,057.00
NASCIMENTO, PEDRO
1046 NECK LANE
ELIZABETH, NJ 07201                                  P‐0048688 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASCO, DENNIS
25 WEST 10 ST # 1
HIALEAH, FL 33010                                    P‐0020918 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASCO, MARILYN
19021 S. SAINT ANDREWS DR.
HIALEAH, FL 33015                                    P‐0020703 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASEER, ASHAR
5025 MAGNOLIA GATE DRIVE
DULUTH, GA 30096                                     P‐0010968 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASH, AARIONA R
4236 HARRISON ST
GARY, IN 4640I                                       P‐0004826 10/25/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
NASH, AARIONA R
4236 HARRISON ST
GARY, IN 46408                                       P‐0004831 10/25/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
NASH, MARY ELLEN
5790 JACKIES DR
LOVES PARK, IL 61111                                 P‐0024578 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASH, MAX E
2913 SHAFFLER LANE
TYLER, TX 75702                                      P‐0020852 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASH, RALPH W
216 NORTH ALBANY STREET
ITACA, NY 14850                                      P‐0043502 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASH, SHADRACK
10311 W SALEM DR.
SUNCITY, AZ 85351                                    P‐0011876 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASH, SHARON B
13397 CHATSFORD CT
WOODBRIDGE, VA 22191                                 P‐0046220 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASH‐EDLER, LINDA S
2416 SAINT DENIS AVE
NORFOLK, VA 23509                                    P‐0039062 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASH‐EDLER, LINDA S
2416 SAINT DENIS AVE
NORFOLK, VA 23509                                    P‐0044425 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASIR, SHEZA
13802 VANDERBILT WAY
LAUREL, MD 20707                                     P‐0048288 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NASIS, ELBERT
127 PARKWAY DRIVE NORTH
COMMACK, NY 11725                                    P‐0036034 12/5/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
NASIS, ROSALYN D
5421 E HARMON AVE D‐7
LAS VEGAS, NV 89122                                  P‐0046152 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 2366 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 530 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
NASK, CHRISTINE M
517 RIVERDALE AVE 4C
YONKERS, NY 10705                                     P‐0053317 12/30/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NASK, CHRISTINE M
517 RIVERDALE AVE 4C
YONKERS, NY 10705                                     P‐0053319 12/30/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NASR, ISMAIL
8 BURLEIGH DR
HOLBROOK, NY 11741                                    P‐0046907 12/26/2017    TK Holdings Inc., et al.                    $250,000.00                                                                                   $250,000.00
NASSAR, KHALIL Q
213 GLYNN LANE
NORTH LITTLE ROCK
, AR 72117                                            P‐0011696 11/1/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NASSAR, MONICA A
19378 PEASE ROAD
OREGON CITY, OR 97045                                 P‐0051495 12/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NASSEN, PEGGY A
11704 CLEARGLEN AVE
WHITTIER, CA 90604                                    P‐0013565 11/2/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NASSEN, PEGGY A
11704 CLEARGLEN AVE
WHITTIER, CA 90604                                    P‐0013590 11/2/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NASSERI, FARHANG G
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                     P‐0042829 12/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NASTAS III, GEORGE
5943 SUMMERFIELD CT
HASLETT, MI 48840                                     P‐0032850 11/24/2017    TK Holdings Inc., et al.                    $390,681.34                                                                                   $390,681.34
NASTAS III, GEORGE
5943 SUMMERFIELD CT.
HASLETT, MI 48840                                     P‐0055870 1/25/2018     TK Holdings Inc., et al.                  $71,000,000.00                                                                               $71,000,000.00
NASTASI, ANCELA R
7 RIPLEY LANE
LAKE COMO, NJ 07719                                   P‐0032676 11/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NASTASIO, JOSEPH T
1312 NE VALLEY FORGE DRIVE
LEES SUMMIT, MO 64086                                 P‐0050378 12/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NATALE, DANIEL
10407 MOUNT VERNON DR.
MANASSAS, VA 20111                                    P‐0026272 11/15/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NATALE, STEPHEN V
189 UNION AVENUE
NEW PROVIDENCE, NJ 07974                              P‐0033389 11/29/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NATH, DWARKA S
411 EAST BROOKWOOD COURT
PHOENIX, AZ 85048                                     P‐0014440 11/3/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NATHAN, NEAL J
6725 N. FRANCISCO
CHICAGO, IL 60645                                     P‐0038371 12/10/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NATHAN, SHIVAGURU
805 WINDBLOWN LANE
REDWOOD SHORES, CA 94065                              P‐0016929 11/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NATHANI, ALY
6162 THORNCREST DRIVE
TUCKER, GA 30084                                      P‐0014310 11/3/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00


                                                                                           Page 2367 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 531 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
NATHO, RANDY L
!5843 N 26TH AVE
PHOENIX, AZ 85023                                  P‐0004066 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATHO, RANDY L
NO ADDRESS PROVIDED
                                                   P‐0004075 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATHO, RANDY L
15843 N 26TH AVE
PHOENIX, AZ 85023                                  P‐0004185 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATION, CHERYL K
1316 N. MANCHESTER CT.
WICHITA, KS 67212                                  P‐0057695 3/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATION, RAYMOND A
142 N PRITCHARD AVENUE
FULLERTON, CA 92833                                P‐0023010 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATION, ROBERT L
1316 N. MANCHESTER CT.
WICHITA, KS 67212                                  P‐0057691 3/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATION, ROBERT L
1316 N MANCHESTER CT.
WICHITA, KS 67212                                  P‐0057696 3/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATION, TERRY W
PO BOX 603
CHEYENNE, WY 82003                                 P‐0026072 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATION, TERRY W
PO BOX 603
CHEYENNE, WY 82003                                 P‐0026486 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATION, TERRY W
PO BOX 603
CHEYENNE, WY 82003                                 P‐0026489 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATIONAL RAILWAY EQUIPMENT CO
1101 BROADWAY
ATTN HAL BURGAN
MT VERNON, IL 62864                                P‐0030214 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATIONAL RAILWAY EQUIPMENT CO
1101 BROADWAY
ATTN HAL BURGAN
MT VERNON, IL 62864                                P‐0030218 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATIONAL RAILWAY EQUIPMENT CO
ATTN HAL BURGAN
1101 BROADWAY
MT VERNON, IL 62864                                P‐0030404 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATIONAL RAILWAY EQUIPMENT CO
ATTN HAL BURGAN
1101 BROADWAY
MT VERNON, IL 62864                                P‐0030406 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATIONAL RAILWAY EQUIPMENT CO
ATTN HAL BURGAN
1101 BROADWAY
MT VERNON, IL 62864                                P‐0030408 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NATIONAL RAILWAY EQUIPMENT CO
ATTN HAL BURGAN
1101 BROADWAY
MT VERNON, IL 62864                                P‐0030410 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2368 of 3674
                                                       Case 17-11375-BLS                Doc 4434-1                      Filed 04/27/21                  Page 532 of 1837
                                                                                                            Claim Register
                                                                                                     In re TK Holdings Inc., et al .
                                                                                                          Case No. 17‐11375

                                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                                      Current Priority   Current Secured                         Current Admin     Total Current
                    Creditor Name and Address                 Claim No. Claim Date                   Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount    Claim Amount
                                                                                                                                       Amount                                                   Amount
NATIONAL RAILWAY EQUIPMENT CO
ATTN HAL BURGAN
1101 BROADWAY
MT VERNON, IL 62864                                           P‐0030416 11/21/2017           TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NATIONAL RAILWAY EQUIPMENT CO
ATTN HAL BURGAN
1101 BROADWAY
MT VERNON, IL 62864                                           P‐0030418 11/21/2017           TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NATIONAL RAILWAY EQUIPMENT CO
ATTN HAL BURGAN
1101 BROADWAY
MT VERNON, IL 62864                                           P‐0030421 11/21/2017           TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NATIONAL SERVICE SYSTEMS, INC
1600 WASHINGTON STREET
STOUGHTON, MA 02072‐3347                                      P‐0006377 10/27/2017           TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NATIONAL SERVICE SYSTEMS, INC
1600 WASHINGTON STREET
STOUGHTON, MA 02072‐3347                                      P‐0021765 10/31/2017           TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA. ET AL.
AIG PROPERTY CASUALTY, INC.
ATTN: KEVIN J. LARNER
80 PINE STREET, 13TH FLOOR
NEW YORK, NY 10005                                              2382    11/13/2017               TK Mexico Inc.                               $0.00                                 $0.00                                  $0.00             $0.00
NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA. ET AL.
AIG PROPERTY CASUALTY, INC.
ATTN: KEVIN J. LARNER
80 PINE STREET, 13TH FLOOR
NEW YORK, NY 10005                                              2402    11/10/2017              Takata Americas                               $0.00                                 $0.00                                  $0.00             $0.00
NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA. ET AL.
AIG PROPERTY CASUALTY, INC.
ATTN: KEVIN J. LARNER
80 PINE STREET, 13TH FLOOR
NEW YORK, NY 10005                                              2405    11/10/2017               TK Finance, LLC                              $0.00                                 $0.00                                  $0.00             $0.00
NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA. ET AL.
AIG PROPERTY CASUALTY, INC.
ATTN: KEVIN J. LARNER
80 PINE STREET, 13TH FLOOR
NEW YORK, NY 10005                                              2408    11/10/2017                TK China, LLC                               $0.00                                 $0.00                                  $0.00             $0.00
NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA. ET AL.
AIG PROPERTY CASUALTY, INC.
ATTN: KEVIN J. LARNER
80 PINE STREET, 13TH FLOOR
NEW YORK, NY 10005                                              2411    11/10/2017       Takata Protection Systems Inc.                       $0.00                                 $0.00                                  $0.00             $0.00
NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA. ET AL.
AIG PROPERTY CASUALTY, INC.
ATTN: KEVIN J. LARNER
80 PINE STREET, 13TH FLOOR
NEW YORK, NY 10005                                              2421    11/10/2017              TK Holdings Inc.                              $0.00                                                                        $0.00             $0.00
NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA. ET AL.
AIG PROPERTY CASUALTY, INC.
ATTN: KEVIN J. LARNER
80 PINE STREET, 13TH FLOOR
NEW YORK, NY 10005                                              2495    11/13/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                 $0.00                                  $0.00             $0.00




                                                                                                          Page 2369 of 3674
                                                       Case 17-11375-BLS                   Doc 4434-1                      Filed 04/27/21                 Page 533 of 1837
                                                                                                              Claim Register
                                                                                                       In re TK Holdings Inc., et al .
                                                                                                            Case No. 17‐11375

                                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                                        Current Priority   Current Secured                         Current Admin     Total Current
                    Creditor Name and Address                 Claim No. Claim Date                     Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount    Claim Amount
                                                                                                                                         Amount                                                   Amount
NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA. ET AL.
AIG PROPERTY CASUALTY, INC.
ATTN: KEVIN J. LARNER
80 PINE STREET, 13TH FLOOR
NEW YORK, NY 10005                                              2499      11/13/2017       Takata de Mexico, S.A. de C.V.                       $0.00                                 $0.00                                  $0.00             $0.00
NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA. ET AL.
AIG PROPERTY CASUALTY, INC.
ATTN: KEVIN J. LARNER
80 PINE STREET, 13TH FLOOR
NEW YORK, NY 10005                                              2501      11/13/2017            Interiors in Flight Inc.                        $0.00                                 $0.00                                  $0.00             $0.00
NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA. ET AL.
AIG PROPERTY CASUALTY, INC.
ATTN: KEVIN J. LARNER
80 PINE STREET, 13TH FLOOR
NEW YORK, NY 10005                                              2502      11/13/2017   TK Holdings de Mexico S. de R.L. de C.V.                 $0.00                                 $0.00                                  $0.00             $0.00
NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA. ET AL.
AIG PROPERTY CASUALTY, INC.
ATTN: KEVIN J. LARNER
80 PINE STREET, 13TH FLOOR
NEW YORK, NY 10005                                              2505      11/13/2017               TK Mexico LLC                                $0.00                                 $0.00                                  $0.00             $0.00
NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA. ET AL.
AIG PROPERTY CASUALTY, INC.
ATTN: KEVIN J. LARNER
80 PINE STREET, 13TH FLOOR
NEW YORK, NY 10005                                              2541      11/13/2017      Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                 $0.00                                  $0.00             $0.00
NATIONWIDE CAC LLC LOANS
PARKER, NINA Y
343 DEVOE DR
OSWEGO, IL 60543                                              P‐0055054 1/17/2018              TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NATLAND, KATHI M
92 ORCHARD ST
MARLBORO
MARLBORO, NY 12542                                            P‐0017416 11/6/2017              TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NATOLI, DIANE
PO BOX 414
CARLE PLACE, NY 11514                                         P‐0032172 11/24/2017             TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NATTA, PATRICIA B
P.O. BOX 52
NORTH WINDHAM, CT 06256                                       P‐0053729    1/3/2018            TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NATTER, MANDY L
1802 LANSDOWNE WAY
SILVER SPRING, MD 20910                                       P‐0031571 11/25/2017             TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NATTOO, SHOMARI
4179 NORTH HAVERHILL ROAD
APT 616
WEST PALM BEACH, FL 33417                                     P‐0010340 10/31/2017             TK Holdings Inc., et al.                    $13,500.00                                                                                     $13,500.00
NAU, BENJAMIN J
950 CASA SOLANA
WHEATON, IL 60189                                             P‐0012143 11/1/2017              TK Holdings Inc., et al.                      $500.00                                                                                         $500.00
NAU, JENNIFER J
950 CASA SOLABA
WHEATON, IL 60189                                             P‐0012128 11/1/2017              TK Holdings Inc., et al.                      $500.00                                                                                         $500.00
NAUGHTEN, PATRICIA M
11442 HERITAGE COMMONS WAY
RESTON, VA 20194                                              P‐0025968 11/15/2017             TK Holdings Inc., et al.                         $0.00                                                                                          $0.00

                                                                                                             Page 2370 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 534 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NAULT, NANCY C
10510 WINTERS RUN
TALLAHASSEE, FL 32312                               P‐0020570 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAUMAN, DENNIS J
21 CREIGMINT LANE
CROSSVILLE, TN 38558                                P‐0022781 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAUMAN, JOELLEN
21 CREIGMONT LANE
CROSSVILLE, TN 38558                                P‐0022842 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAUMANN HOBBS
4335 E WOOD ST
PHOENIX, AZ 85040‐2045                                2986    11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NAUMANN, AMANDA
717 ANNIN STREET
PHILADELPHIA, PA 19147                              P‐0043461 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAUMANN, MICHAEL
6434 DEERFIELD CT
WATERLOO, IL 62298                                  P‐0023403 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVA, JOSEFINA M
1114 WOODCREST LN
VISTA, CA 92081                                     P‐0021568 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVA, JURGENZEN
1114 WOODCREST LN
VISTA, CA 92081                                     P‐0021576 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVA, NATALIE D
2000 AVENIDA CESAR CHAVEZ
MONTEREY PARK, CA 91754                             P‐0029281 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVA, ROSELIA
13811 MILAN ST
WESTMINSTER, CA 92683                               P‐0029425 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVA, SUSANNA M
PO BOX 425
MESILLA PARK, NM 88047                              P‐0036719 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVALEZA, JOSELITO
1111 BRYN MAWR RD
BALTIMORE, MD 21210                                 P‐0041991 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVARRE, JAMEELAH A
5024 N WHEELING AVE
KANSAS CITY, MO 64119                               P‐0014000 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVARRETE, FERNANDO M
1310 SW 12TH AVENUE
BOCA RATON, FL 33486                                P‐0016381 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVARRETE, PEDRO
1910 HOREB AVE
ZION, IL 60099                                      P‐0017961 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVARRETTE, RAYMUNDO
3782 1ST AVE #102
SAN DIEGO, CA 92103                                 P‐0020923 11/9/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
NAVARRO , JOSE A
7731 SW 68 TERR
MIAMI, FL 33143                                     P‐0025042 11/6/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
NAVARRO JR., EDUARDO C
14837 MORNINGSIDE DRIVE
POWAY, CA 92064                                     P‐0048727 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2371 of 3674
                                                        Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 535 of 1837
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                         Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                 Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                 Amount                                                  Amount
NAVARRO, ADOLFO
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                          P‐0043707 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVARRO, EVERARDO
3811 LIVE OAK ST
CUDAHY, CA 90201                                             P‐0026316 11/15/2017      TK Holdings Inc., et al.                      $816.00                                                                                       $816.00
NAVARRO, JAMES D
P.O. BOX 404
DAYTON, WY 82836                                             P‐0045059 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVARRO, JOSE A
7731 S.W. 68 TERR
MIAMI, FL 33143‐2709                                         P‐0025044 11/6/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
NAVARRO, LOUIS A
1360 CHESTNUT CROSSING
LEMONT, IL 60439                                               1071      10/29/2017       TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
NAVARRO, MARIA T
9051 FLOWER ST
BELLFLOWER, CA 90706                                         P‐0042017 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVARRO, MARTHA A
2335 YERBA ST
SELMA, CA 93662                                              P‐0030511 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVE, MARK
P.O. BOX 472
MANDEVILLE, LA 70470                                           4704      1/16/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
NAVE, STEVEN H
8656 SHERWOOD BLUFF
EDEN PRAIRIE, MN 55347                                       P‐0028274 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVEJAS, NADIA
C/O ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
ATTN: MO AZIZ, ESQ.
800 COMMERCE STREET
HOUSTON, TX 77002                                              3329      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NAVEJAS, NADIA
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                            P‐0030977 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVEX GLOBAL, INC.
5500 MEADOWS ROAD
LAKE OSWEGO, OR 97035                                          103       8/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
NAVIA, SARAH
10033 TUMMEL FALLS DR
ATTN: TAKATA AIRBAG
BRISTOW                                                      P‐0053719    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVIAUX, KEITH
1702 VERANADA AVE
ALTADENA, CA 91001                                           P‐0019337 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVODA, BRIDGET M
2015 BENT TREE LOOP
ROUND ROCK, TX 78681                                         P‐0014390 11/3/2017       TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
NAVOLIO, WILLIAM E
711 S LINCOLN STREET
HINSDALE, IL 60521                                           P‐0009545 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVON, OREN B
4080 PARADISE RD #15‐246
LAS VEGAS, NV 89169                                          P‐0039049 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                                    Page 2372 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 536 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NAVY FEDERAL CREDIT UNION
HIGHBERG, JASON E
523 LAKE JORDAN BLVD W
KINGSLAND, GA 31548                                 P‐0001206 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVY FEDERAL CREDIT UNION
BISHOP, ANTHONY M
127 FAYWOOD COURT APT. L
GLENBURNIE, MD 21060                                P‐0006174 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVY FEDERAL CREDIT UNION
GREEN, GABRIELLE V
115 MCDONALD CT.
LEESBURG, GA 31763                                  P‐0012556 11/1/2017     TK Holdings Inc., et al.                    $24,581.04                                                                                   $24,581.04
NAVY FEDERAL CREDIT UNION
PEOPLES, DINAH L
P. O. BOX 3000
MERRIFIELD, VA 22119‐3000                           P‐0051745 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVY FEDERAL CREDIT UNION
PELLEW, LEON
6303
LAUREL POST DR
LITHONIA, GA 30058                                  P‐0057291 2/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAVYBLUE DESIGN STUDIO
MORGAN, JAMES E
PO BOX 38331
GREENSBORO, NC 27438                                P‐0020656 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAWAB, PARVIZ F
100 NW 23 RD. AVE. #2408
OCALA, FL 34475                                     P‐0004181 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAWAB, PARVIZ F
100 NW 23 RD. AVE. #2408
OCALA, FL 34475                                     P‐0025052 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAWAZ, SHOMAILA
4503 THACH AVE
SUGAR HILL, GA 30518                                P‐0003631 10/24/2017    TK Holdings Inc., et al.                     $4,629.99                                                                                    $4,629.99
NAWROCKI, JESSICA
518 WARNER AVE
LEMONT, IL 60439                                      744     10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NAYAK, CARL K
1 HODGE ROAD
ARLINGTON, MA 02474                                 P‐0024929 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAYAK, SUSHINDRA B
NO ADDRESS PROVIDED
                                                    P‐0053282 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAYLOR, ROBERT C
4655 HAMILTON PRINCETON RD.
HAMILTON, OH 45011‐8056                             P‐0001149 10/21/2017    TK Holdings Inc., et al.                     $5,825.50                                                                                    $5,825.50
NAYLOR, ROBERT C
4655 HAMILTON PRINCETON RD.
HAMILTON, OH 45011                                  P‐0001169 10/21/2017    TK Holdings Inc., et al.                     $1,917.81                                                                                    $1,917.81
NAYMICK, DEBORAH E
1358 BRIARSHORE WAY
LEWIS CENTER, OH 43035                              P‐0033796 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAZARETH, JOHN
920 JEFFERSON ST
APT 402
HOBOKEN, NJ 07030                                   P‐0008377 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2373 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 537 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NAZARIAN, MIRELLA A
22283 SUMMIT VUE LANE
WOODLAND HILLS, CA 91367                            P‐0017836 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAZERIAN, SCOTT H
4017 STILESBORO WAY
KENNESAW, GA 30152                                  P‐0011923 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NAZIMEK, JENNIFER L
3998 SO EXPLORER LN
WHEATFIELD, IN 46392                                P‐0018345 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NB COATINGS
2701 EAST 170TH STREET
LANSING, IL 60438                                     1229      10/30/2017       TK Holdings Inc.                                                                                       $0.00                               $0.00
NBHX TRIM USA CORPORATION
ATTN: JULIE B. TEICHER, ESQUIRE
ERMAN, TEICHER, ZUCKER & FREEDMAN PC
28400 NORTHWESTERN HWY STE 200
SOUTHFIELD, MI 48034‐8348                              63        8/8/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
NBJ INDIAN CREEK RANCH, LTD.
JORDAN, CHARLES F
13850 HWY 46 WEST
SPRING BRANCH, TX 78070                             P‐0002903 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NCT AUTO HOLDING LLC
11621 KEW GARDENS AVENUE
SUITE 109
PALM BEACH GARDE, FL 33410                          P‐0018758 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NDE FAH, JOSEPH MITT
21220 SENECA CROSSING DR
GERMANTOWN, MD 20876                                P‐0032082 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEACSU, CATALIN
2646 OAK ST
RIVER GROVE, IL 60171                               P‐0019016 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEACY, KEVIN
PO BOX 784
BOLTON LANDING, NY 12814‐0784                       P‐0041780 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEAL, BILLY W
15907 VICTORY BLVD APT 106
VAN NUYS, CA                                        P‐0024337 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEAL, CHYERL N
1053 FOREST DRIVE
MAGGIE VALLEY, NC 28751                             P‐0008542 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEAL, DEANNA B
1132 JIMSON CIRCLE
CONYERS, GA 30013                                   P‐0057593    3/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEAL, JOHN M
759 COY LANE
CHAGRIN FALLS, OH 44022                             P‐0040868 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEAL, KATHLEEN N
759 COY LANE
CHAGRIN FALLS, OH 44022                             P‐0042812 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEAL, KENJUAN L
2190 N 55 ST
MILWAUKEE, WI 53208                                 P‐0006173 10/27/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
NEAL, MARILYN M
210 GRAND POINT DRIVE
HOT SPRINGS, AR 71901                               P‐0014549 11/3/2017       TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00

                                                                                           Page 2374 of 3674
                                                   Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 538 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
NEAL, NICOL
703 N SPEARS STREET
ALVARADO, TX 76009                                      P‐0008960 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEAL, RICHARD J
134 LEAFY GREENE ST.
STROUDSBURG, PA 18360                                   P‐0053635    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEAL, SEBRINA
8011 S. HERMITAGE AVE.
CHICAGO, IL 60620                                       P‐0019003 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEALE, RONALD
37 GLEN ECHO
DOVE CANYON, CA 92679                                   P‐0039973 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEALEN, CURTIS L
302 N 13TH ST
SUNNYSIDE, WA 98944                                     P‐0043687 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEALEN, CURTIS L
302 N 13TH ST
SUNNYSIDE, WA 98944                                     P‐0043688 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEAL‐LEACH, VICKIE J
833 LOWER CHESTER ROAD
CHARLESTON, WV 25302                                    P‐0017927 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEALY, CORNELIUS
11761 SW 180 ST
MIAMI, FL 33177                                         P‐0057156 2/10/2018       TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
NEALY, KATINA R
PO BOX 7862
MOORE, OK 73153                                         P‐0054843 1/16/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEALY, MORGAN T
179 ELLWOOD AVE
SATELLITE BEACH, FL 32937                               P‐0055257 1/19/2018       TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
NEALY, MORGAN T
179 ELLWOOD AVE
SATELLITE BEACH, FL 32937                               P‐0055258 1/19/2018       TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
NEALY, MORGAN T
179 ELLWOOD AVE
SATELLITE BEACH, FL 32937                               P‐0055259 1/19/2018       TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
NEALY, RICHARD B
PO BOX 950242
OKLAHOMA CITY, OK 73195                                 P‐0054842 1/16/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEALY, TONYA
9219 DAWN DRIVE
GEORGETOWN, IN 47122                                      1000      10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NEARY, DOREEN A
719 STEWART STREET
RIDGEFIELD, NJ 07657‐1914                               P‐0016616 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEASE, DARLA P
1941 WESTSIDE HIGHWAY
KELSO, WA 98626                                         P‐0038167 12/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEATHERY, REBECCA C
NO ADDRESS PROVIDED
                                                        P‐0009152 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEATTLES, MARTHA
4521 MOORE RD
EFFINGHAIM, SC 29541                                    P‐0030943 11/13/2017      TK Holdings Inc., et al.                    $14,000.00                                                                                   $14,000.00



                                                                                               Page 2375 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 539 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NEAVINS, VICTOR G
P.O. BOX 14085
ST PETERSBURG, FL 33733                             P‐0034855 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEBBIA, ROSE
15652 N 4TH ST #21
BENNINGTON, NE 68007                                P‐0015614 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEBRE, JESSICA N
15776 YELM TERRA WAY SE
YELM, WA 98597                                      P‐0037957 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEBRE, PHILIP G
15776 YELM TERRA WAY SE
YELM, WA 98597                                      P‐0037961 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEDELISKY, JOSHUA
4905 ABSTON ST
EL PASO, TX 79906                                   P‐0043026 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEDROW, MICHAEL P
14724 W 70TH STREET
SHAWNEE, KS 66216                                   P‐0052493 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEEDHAM, DIANNE L
17916 N. 93RD WAY
SCOTTSDALE, AZ 85255                                P‐0023358 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEEDHAM, DIANNE LEE
17916 N. 93RD WAY
SCOTTSDALE, AZ 85255                                  2333    11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NEEDHAM, LEE J
6423 ARROWHEAD TRAIL
ELIZABETH, CO 80107                                 P‐0021241 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEEDHAM, MARK
2601 BERKELEY AVE
AUSTIN, TX 78745                                    P‐0005284 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEEDLE, HENRY L
3784 BROWN OWL CT
MARIETTA, GA 30062                                  P‐0036163 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEEL, DONNA
67 AUSTRIAN DRIVE
ROMEOVILLE, IL 60446                                P‐0022124 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEELY, RICHARD B
293 CHIMNEY ROCK
BEAUMONT, CA 92223                                  P‐0032013 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEEP, CANDACE A
2249 BASELINE RD
ROSEVILLE, CA 95747                                 P‐0022903 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEFF, ALICE E
1870 TRIBBLE WALK DR.
LAWRENCEVILLE, GA 30045                             P‐0042726 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEFF, JOHN M
4508 OHIO RIVER ROAD
HUNTINGTON, WV 25702                                P‐0044308 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEFF, RACHEL E
600 1/2 N. BEACHWOOD DRIVE
LOS ANGELES, CA 90004                               P‐0043148 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEGA, MARZENA
9074 W TERRACE DR
APT 3 I
NILES, IL 60714                                     P‐0037688 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2376 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 540 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NEGASH, ESKINDER
1929 BEULAH RD
VIENNA, VA 22182                                    P‐0012378 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEGOITA, CRISTINA
828 WOCUS ST.
KLAMATH FALLS, OR 97601                             P‐0019166 11/7/2017       TK Holdings Inc., et al.                     $5,863.00                                                                                    $5,863.00
NEGRETE, JOSEPHINA
911 MACCLESBY LANE
CHANNELVIEW, TX 77530                               P‐0004514 10/25/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
NEGRETE, QUETA K
3809 NEWCOMBE AVE
BAKERSFIELD                                         P‐0026961 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEGRETE, SANDRA C
13811 MARSHALL LN
TUSTIN, CA 92780                                    P‐0057952 5/23/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEGRI, CRISTIANO
40 AUVERGNE
NEWPORT BEACH, CA 92657                               2375      11/13/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
NEGRO, JENNIFER A
4611 MAGEE AVE
PHILADELPHIA                                        P‐0058212 10/2/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEGRON, STEVEN J
24 AVENUE E
RONKONKOMA, NY 11779                                P‐0049802 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEGRU, BOGDAN
11117 PERSIMMON GAP DR
AUSTIN, TX 78717                                    P‐0000391 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEHEN, LLOYD R
36547 NICKEL STREET
PALMDALE, CA 93550                                  P‐0021291 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEHZATI, ARMAN
39 CREEK VIEW ROAD
COTO DE CAZA, CA 92679‐4939                         P‐0053648    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEIBAUER, WILLIAM D
1414 BRETT PLACE
UNIT 246
SAN PEDRO, CA 90732                                 P‐0032279 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEIBAUER, WILLIAM D
1414 BRETT PLACE
UNIT 246
SAN PEDRO, CA 90732                                 P‐0032338 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEIDICH, GEORGE
4880 VIA SAN TOMASO
VENICE, FL 34293                                    P‐0050167 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEIDING, MELISSA M
2319 WINTER PARKWAY APT. 338
CUYAHOGA FALLS, OH 44221                            P‐0008680 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEIDINGER, MICHAEL F
2260 W. GOOD HOPE RD.
UNIT 325
GLENDALE, WI 53209                                  P‐0034549 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEIL, MELISSA K
4000 ASHENTREE COURT
FORT MYERS, FL 33916                                P‐0034296 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2377 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 541 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
NEILL JR., JOHN K
17816 E. KANSAS PL.
AURORA, CO 80017                                     P‐0005646 10/26/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NEILL, PAUL T
11763 GOOD DAY ROAD
MELBA, ID 83641                                      P‐0038564 12/10/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NEILMED PHARMACEUTICALS, INC
601 AVIATION BLVD
SANTA ROSA, CA 95403                                 P‐0019123 11/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NEILSON, MARLIN B
4738 WEST 3720 SOUTH
WEST VALLEY CITY, UT 84120‐7801                      P‐0025277 11/6/2017     TK Holdings Inc., et al.                        $150.00                                                                                       $150.00
NEIRA, ALCIBIADES E
PO BOX 757
WHARTON, NJ 07885                                    P‐0036250 12/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NEISES, DARLA G
NO ADDRESS PROVIDED
                                                     P‐0040813 12/15/2017    TK Holdings Inc., et al.                       $1,120.00                                                                                    $1,120.00
NEITZEL, JOSEPH G
809 SADDLEWOOD ST.
HOLMEN, WI 54636                                     P‐0035969 12/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NEJAT, NADAR
C/O THE GILBERT LAW GROUP, PC
ATTN: ANNE DIERUF
5400 WARD, BLDG IV, SUITE 200
ARVADA, CO 80004                                       3428    11/27/2017       TK Holdings Inc.                       $20,000,000.00                                                                               $20,000,000.00
NEKORANEC, PATRICK M
5665 BURNTWOOD WAY
WESTERVILLE, OH 43081                                P‐0016782 11/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NELLAS, LOUIS
1627 SHENANGO ROAD
NEW GALILEE, PA 16141                                  2027    11/9/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
NELLUMS, DEBORAH
10702 LAKE ARBOR WAY
BOWIE, MD 20721                                      P‐0037934 12/9/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NELMS, JAMES M
301 J T ELROD RD
ATHENS, GA 30607                                     P‐0030023 11/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NELOMS, CAROLYN S
1229 MORGANA ROAD
JACKSONVILLE, FL 32211                               P‐0006725 10/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NELOMS, ECSTASI
5401 INDEPENDENCE PKWY
APT 1208
PLANO, TX 75023                                      P‐0001353 10/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NELSON JR, ARCHIE F
113 S WEST END AVE
DAYTON, OH 45417‐8137                                P‐0042200 12/18/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NELSON JR, JOHN A
8891 E DESERT LILY PL
TUSCON, AZ 85715‐5914                                P‐0032397 11/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NELSON, AMANDA R
4617 S MEAD ST UNIT 1
SEATTLE, WA 98118                                    P‐0019057 11/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00



                                                                                          Page 2378 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 542 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NELSON, BRETT C
4140 27TH STREET NORTH
ARLINGTON, VA 22207                                  P‐0025062 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, BRIDGET E
6539 DANTE CIRCLE
RIVERSIDE, CA 92506                                  P‐0019808 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, CAROLYN E
1009 W. ASHTON LANE
MOORESVILLE, IN 46158                                P‐0003229 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, CHAD E
504 WOODBRIDGE ST.
NASHUA, IA 50658                                     P‐0010268 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, CHARLES D
210 11TH AVE NE APT 204
WATFORD CITY, ND 58854                               P‐0012370 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, CHARLOTTE B
NO ADDRESS PROVIDED
                                                     P‐0003445 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, CHELSEA C
22421 15TH PL W
BOTHELL, WA 98021                                    P‐0047096 12/22/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NELSON, CHERLYNN M
3764 EAGLE RIDGE RD
DULUTH, MN 55803                                     P‐0019897 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, DANIEL P
318 W KATMAI AVE
SOLDOTNA, AK 99669                                   P‐0031248 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, DAVID E
197 UNIVERSITY HEIGHTS DRIVE
MONTICELLO, AR 71655                                 P‐0015382 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, DAVID M
33900 675TH AVE
WATKINS, MN 55389                                    P‐0018349 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, DAVID M
33900 675TH AVE
WATKINS, MN 55389                                    P‐0018356 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, DONALD C
DONALD NELSON
6472 SANTA CATALINA
GARDEN GROVE, CA 92845                               P‐0033559 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, EDWARD L
299 SCHOOL HOUSE LN
WOODSTOCK, VA 22664                                  P‐0025351 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, EFUNTOLU O
9107 DOGWOOD ROAD
WINDSOR MILL, MD 21244                               P‐0023366 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, ERIC S
4031 EAST 129TH WAY
THORNTON, CO 80241                                   P‐0009979 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, ERIKA L
10 DOWNING STREET
WEST HARTFORD, CT 06110                              P‐0014289 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, FRANK D
2713 CALVIN AVE
DAYTON, OH 45414                                     P‐0001794 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 2379 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 543 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NELSON, GORDON R
31795 LAKEWAY DRIVE NE
CAMBRIDGE, MN 55008                                 P‐0023052 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, GREGORY B
1725 S. CLINTON AVE.
TRENTON, NJ 08610                                   P‐0007782 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, GREGORY C
3201 BLOSSOM LANE
ODESSA, TX 79762                                    P‐0035186 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, GREGORY C
3201 BLOSSOM LANE
ODESSA, TX 79762                                    P‐0035241 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, JAMES B
321 SUSAN PLACE
HUEYTOWN, AL 35023                                  P‐0004925 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, JANET
18862 JEWELL RD
COTTONWOOD, CA 96022                                  1687      11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
NELSON, JANET C
125 RIVER RUN RD.
DURHAM, NC 27712‐3335                               P‐0038636 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, JANET T
577 TIPTON AVE NW
ELK RIVER, MN                                       P‐0041010 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, JEFFREY M
106 E 24TH ST
MINNEAPOLIS, MN 55404‐3522                          P‐0018397 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, JENNIFER L
1715 FIDELITY RD
LANSING, MI 48910                                   P‐0049042 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, JOAN E
538 37TH AVENUE NORTH
ST. PETERSBURG, FL                                  P‐0004257 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, JOHN F
N21 W24177 DORCHESTER DR.
PEWAUKEE, WI 53072                                  P‐0009108 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, JON T
1715 FIDELITY RD
LANSING, MI 48910                                   P‐0049032 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, JULIE A
700 RESERVE BLVD.
APT 412
EVANSVILLE, IN 47715                                P‐0008191 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, JULIE A
700 RESERVE BLVD.
APT. 412
EVANSVILLE, IN 47715                                P‐0008209 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, KATHLEEN
840 LINDA VISTA AVE
PASADENA, CA 91103                                    2391      11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NELSON, KAYLA A
3952 PATTERSON ROAD APT. #13
RIVERBANK, CA 95367                                 P‐0057032    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, KAYLA A
3952 PATTERSON ROAD APT. #13
RIVERBANK, CA 95367                                 P‐0057035    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2380 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 544 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NELSON, LINDA L
1103 SILVERLEAF CANYON RD
BEAUMONT, CA 92223                                  P‐0027994 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, LORI A
12410 183 AVE
ORION, IL 61273                                     P‐0046458 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, LORI A
NO ADDRESS PROVIDED
                                                    P‐0046466 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, MAREN M
28007 N LIMESTONE LANE
QUEEN CREEK, AZ 85143                               P‐0054789 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, MARILYN K
1617 PINE CREST DR.
PEARLAND, TX 77581                                  P‐0002886 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, MICHAEL E
19436 MOHER COURT
MOKENA, IL 60448                                    P‐0053470 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, MICHAEL J
638 7TH ST W
HASTINGS, MN 55033                                  P‐0051243 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, MICHAEL S
22 MANSFIELD RD
LANSDOWNE, PA 19050                                 P‐0014823 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, NANCY
10 WELLINGTON PARISH COVE
LITTLE ROCK, AR 72211                               P‐0014501 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, NED V
317 PARKERS CHAPEL ROAD
EL DORADO, AR 71730‐7982                            P‐0020973 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, NED V
317 PARKERS CHAPEL ROAD
EL DORADO, AR 71730                                 P‐0020981 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, REGINA R
2133 E 17TH STREET
BREMERTON, WA 98310                                 P‐0042488 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, RICHARD
1254 REED ROAD
DARTMOUTH, MA 02747                                 P‐0051062 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, RICHARD
1254 REED ROAD
DARTMOUTH, MA 02747                                 P‐0051098 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, ROBERT P
4595 CHANCELLOR STREET NE
APT 227
ST. PETERSBURG, FL 33703                            P‐0002054 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, RONALD W
1500 EAST TALL TREE ROAD
APT 16104
DERBY, KS 67037                                     P‐0035134 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, RUBY L
360 WALNUT AVE.
TRENTON, NJ 08609                                   P‐0006911 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, SARAH H
4572 SATTERTON CIR
DUBLIN, OH 43016                                    P‐0012562 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2381 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 545 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NELSON, STANLEY J
4904 ONYX ST
TORRANCE, CA 90503                                 P‐0014307 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, SUSAN E
1021 SCOTT STREET
APT 243
SAN DIEGO, CA 92106                                P‐0030748 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, SUZANNE
12116 OCEAN PROMENADE
APT 4A
ROCKAWAY BEACH, NY 11694                           P‐0015466 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, TERALASHEA
2401 N SHERIDAN
WAUKEGAN, IL 60087                                 P‐0045903 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, TOM
6353 W. 85TH STREET
LOS ANGELES
, CA 90045                                         P‐0025340 11/14/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
NELSON, WALTER
9605 CEDARHOLLOW LANE,
UPPER MARLBORO, MD 20774                           P‐0031529 11/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, WESLEE D
1960 TERRACE COURT
FLORENCE, KY 41042                                 P‐0028387 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NELSON, ZAKIA
18 FAIRWAY DRIVE
SCARBOROUGH, ME 04074                              P‐0006476 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMATI, BEHNAM
1830 PARK MANOR DRIVE
ORLANDO, FL 32817                                  P‐0034538 12/1/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
NEMBHARD, KAREN M
6 SADDLETOP COURT APT D
COCKEYSVILLE, MD 21030                             P‐0028827 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMEC, RACHEL A
17 EULA LEE ROAD
BRUNSWICK, GA 31525                                P‐0054328    1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMEC, RICHARD W
33115 OCEAN RIDGE
DANA POINT, CA 92629                               P‐0047586 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMECEK, MARCIA
4648 SANCOLA AV
TOLUCA LAKE, CA 91602                                4322      12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NEMES, CHAD A
15556 DYNASTY WAY
APPLE VALLEY, MN 55124                             P‐0036336 12/6/2017       TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
NEMETSKY, CHRISTENE V
105 WOOD COURT
GEORGETOWN, TX 78628                               P‐0001042 10/21/2017      TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
NEMETSKY, SAMUEL A
105 WOOD COURT
GEORGETOWN, TX 78628                               P‐0001220 10/21/2017      TK Holdings Inc., et al.                    $12,500.00                                                                                   $12,500.00
NEMETZ , ELLEN T
5257 RADFORD AVE #306
VALLEY VILLAGE, CA 91607                           P‐0040312 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2382 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 546 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NEMETZ, JOHN M
612 N. FOXDALE AVENUE
WEST COVINA, CA 91790                               P‐0041501 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMIROVSKAYA, ANNA
7022 JANUARY AVE
SAINT LOUIS, MO 63109                               P‐0050141 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMIRSKY, NICHOLAS
34777 MONACO COMMON
FREMONT, CA 94555                                   P‐0015948 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMIRSKY, NICHOLAS E
34777 MONACO COMMON
FREMONT, CA 94555                                   P‐0015942 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEMKOV, MELVIN B
102 WESTLAND RD
WESTON, MA 02493                                    P‐0024007 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NENNI, ROBERT H
1104 COUNTRY CLUB DR
NEW BERN, NC 28562                                  P‐0005253 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NENOV, NIKOLAY I
8 TOTMAN DR APT.1
WOBURN, MA 01801                                    P‐0049450 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NENOV, NIKOLAY I
8 TOTMAN DR, APT.1
WOBURN, MA 01801                                    P‐0049799 12/27/2017    TK Holdings Inc., et al.                    $10,500.00                                                                                   $10,500.00
NEOU, NARO
213 PARKWAY CIRCLE
CHATTANOOGA, TN 37411                               P‐0032310 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEPPLE, ALEXANDER
2778 S DELAWARE AVE
MILWAUKEE, WI 53207                                 P‐0030908 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEPSUND, ERIC J
4551 15TH AVE SE
ST CLOUD, MN 56304                                  P‐0028659 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NERISON, DIANE K
196 N SOLMAR DR
SEQUIM, WA 98382                                      1589    11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
NERO, SHEILA R
2133 DELAWARE AVE.
APT. E
GRAFTON, WI 53024                                   P‐0008208 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NERO, SHEILA R
2133 DELAWARE AVE.
APT. E
GRAFTON, WI 53024                                   P‐0008219 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NERY, ERNESTO
17600 LOG HILL DRIVE
RIVERSIDE, CA 92504                                 P‐0038474 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESBIT, DIANE M
240 EAST 43RD STREET
SAN BERNARDINO, CA 92404                            P‐0051149 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESBITT, ANITA K
247 SHETLAND DRIVE
NEW CASTLE, DE 19720                                P‐0052756 12/26/2017    TK Holdings Inc., et al.                    $16,000.00                                                                                   $16,000.00
NESBITT, BRUCE I
5205 10TH PLACE SOUTH
ARLINGTON, VA 22204                                 P‐0041555 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2383 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 547 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NESBITT, EVELYN
737 NE 41ST AVE
OCALA, FL 34470                                     P‐0034974 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESBITT, HARRY S
50 ROCKLAND ST.
NATICK, MA 01760                                    P‐0039365 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESBITT, LINDA L
5205 10TH PLACE SOUTH
ARLINGTON, VA 22204                                 P‐0041548 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESHEV, DIYAN N
143 A WASHINGTON AVE
RUTHERFORD, NJ 07070                                P‐0040046 12/13/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
NESLER, ROBERT D
6025 SW KNIGHTSBRIDGE DRIVE
PORTLAND, OR 97219                                  P‐0019994 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESS, BRADFORD J
1701 FERN LANE
WAUSAU, WI 54401                                    P‐0019467 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESS, JEANENE L
340 RAMSEY ROAD WEST
WAYZATA, MN 55391                                   P‐0013043 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESS, LEONARD J
4411 N VIA SINUOSA
TUCSON, AZ 85745                                    P‐0015538 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESS, MELVIN M
MELVIN M. NESS
638 WINTHROP ROAD
TEANECK, NJ 07666                                   P‐0046081 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESS, RICHARD K
5227 MAPLE SPRINGS BLVD.
DALLAS, TX 75235                                    P‐0003843 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESSER, JAMES L
830 E. MANOR CIRCLE
BAYSIDE, WI 53217                                   P‐0044786 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESSER, LAUREN
12 WOODLAND DRIVE
WEST LONG BRANCH, NJ 07764                          P‐0009978 10/30/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
NESSIM, DANIEL
100 WEST 89TH STREET, 6L
NEW YORK, NY 10024                                    978     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NESSON, MARY L
231 PLEASANT ST
WHITMAN, MA 02382                                   P‐0017455 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESTLER, JAYSON W
9836 ASHLEY DRIVE
SEMINOLE, FL 33772                                  P‐0003535 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NESTLER, JAYSON W
9836 ASHLEY DRIVE
SEMINOLE, FL 33772                                  P‐0003539 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NETHEN, JANET E
400 CHESTNUT GROVE
CRANBERRY TWP, PA 16066                             P‐0046961 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NETHEN, WILIAM
400 CHESTNUT GROVE
CREANBERRY TWP, PA 16066                            P‐0046945 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2384 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 548 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
NETHERLAND‐ROBER, SANDY L
550 TEMPLE ROAD
FERRIDAY, LA 71334                                 P‐0011813 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NETHERTON, LINDA G
533 NAVAHO DR
APT 7
RADCLIFF, KY 40160                                 P‐0024862 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NETTLES, TRACEY L
338 SMITHFIELD DRIVE
ANDERSON, SC 29621                                 P‐0003936 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NETZER, MOLLY G
12565 PORCUPINE CT
EDEN PAIRIE, MN 55344                              P‐0032564 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEUBERG, LINDA M
4454 INDIAN DEER ROAD
WINDERMERE, FL 34786                               P‐0001556 10/22/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
NEUBERG, LINDA M
4454 INDIAN DEER ROAD
WINDERMERE, FL 347876                              P‐0001566 10/22/2017    TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
NEUGARTEN, JOEL
476 ARIZONA AVE.
ROCKVILLE CENTRE, NY 11570                         P‐0041146 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEUHALFEN, JOANN
2780 N ORR ROAD
HEMLOCK, MI 48626                                  P‐0040124 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEUHAUS, EDWARD
133 TWO TAVERNS RD
LITTLESTOWN, PA 17340                                1570    11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
NEULS, RICHARD E
5617 SE AVALON DRIVE
STUART, FL 34997                                   P‐0030515 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEUMAN, JOYCE
44 THEODORE DRIVE
CORAM, NY 11727                                    P‐0007414 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEUMANN, MARK
10241 MEREDITH DRIVE
HUNTINGTON BEACH, CA 92646                         P‐0020066 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEUMANN, PAMELA
4605 SW 89 AVENUE
MIAMI, FL 33165                                    P‐0040422 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEUMANN, RENEE A
1158 S. ALPINE CIR.
GREEN VALLEY, AZ 85614                             P‐0002648 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEUNERT, DIANE
60 LEHIGH AVENUE
PISCATAWAY, NJ 08854                               P‐0034388 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEUNHOFFER, MICHAEL B
25508 SAN LUPE AVE
MORENO VALLEY, CA 92551                            P‐0055748 1/24/2018     TK Holdings Inc., et al.                        $30.00                                                                                       $30.00
NEUPANE, SUJIT
456 N 130TH ST
SEATTLE, WA 98133                                  P‐0027237 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEUSTEIN, LENORE
568 DONALD LANE
WOODMERE, NY 11598                                   3915    12/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                        Page 2385 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 549 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NEUWIRTH, JUDY
4101 PINE TREE DRIVE
NO. 1019
MIAMI BEACH, FL 33140                                 P‐0022815 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVAREZ, MIGUEL A
2791 SE BUCCANEER CIRCLE
PORT SAINT LUCIE, FL 34952                            P‐0020331 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVAREZ, TAYLOR L
1561 COATS DR
YUBA CITY, CA 95993                                   P‐0055298 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVAREZ, VIRGINIA G
1561 COATS DRIVE
YUBA CITY, CA 95993                                   P‐0054803 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, ANDREW P
1201 S. 33RD ST.
LINCOLN, NE 68510‐4506                                P‐0017671 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, DANIEL A
9921 SHOREWOOD LN
UNIT F
CINCINNATI, OH 45241                                  P‐0009594 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, JAMES P
NO ADDRESS PROVIDED
                                                      P‐0047469 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, JAMES P.
309 M STREET
MT. LAKE PARK, MD 21550                                 4520    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NEVILLE, JENNIFER R
3411 7TH AVE SOUTH
GREAT FALLS, MT 59405                                 P‐0051131 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, LAUREN A
NO ADDRESS PROVIDED
                                                      P‐0047352 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, MARTHA V
309 M STREET
MT. LAKE PARK, MD 21550                               P‐0047494 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, SHANNON C
253 T LEIGH DR
HOUMA, LA 70364                                       P‐0012493 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, TIMOTHY J
665 HICKORY DRIVE
WAYNESVILLE, NC 28786                                 P‐0034712 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVILLE, WILMA D
7739 BULLARD AVE
NEW ORLEAANS, LA                                      P‐0030964 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVIN, CAULENE G
4324 41ST ST NE
TACOMA, WA 98422                                      P‐0020378 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVIN, KRISTEN A
7973 NOLCREST RD
GLEN BURNIE
MD, MD 21061                                          P‐0049375 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVIN, MARK J
7973 NOLCREST RD
GLEN BURNIE, MD 21061                                 P‐0049445 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2386 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 550 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NEVIN, TOM D
23033 VIOLET
SCS, MI 48082                                       P‐0014697 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVINGER, AMANDA J
1357 ROSEMARY CT
GREENFIELD, IN 46140                                P‐0057866 4/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEVIUS, LINDA A
2159 US HIGHWAY 80E
BROOKLET, GA 30415                                  P‐0050908 12/27/2017     TK Holdings Inc., et al.                    $23,590.00                                                                                   $23,590.00
NEVRODIS, GEORGE N
37 ROME AVE
APT 1B
BEDFORD HILLS, NY 10507                             P‐0040165 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEW BUSINESS STRATEGIES
PAMPATTIWAR, VIVEK
228 BRADFORD CREEK TRAIL
DULUTH, GA 30096                                    P‐0005645 10/26/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
NEW CITY FUNDING
SMITH, QUENTIN E
195 ELK STREET
APT. 2
ALBANY, NY 12210                                    P‐0056731   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEW PIG CORP
ONE PORK AVE
TIPTON, PA 16684                                       45       7/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NEW YORK STATE ELECTRIC & GAS
666 GARLAND PLACE
DES PLAINES, IL 60016                               P‐0047833 12/26/2017     TK Holdings Inc., et al.                    $15,109.57                                                                                   $15,109.57
NEW, KATHY L
1818 W. BOULDER ST.
COLORADO SPRINGS, CO 80904                          P‐0014180 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEW, KATHY L
1818 W. BOULDER ST.
COLORADO SPRINGS, CO 80904                          P‐0014195 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEW, MARTY L
1145 HWY 865
EUBANK, KY 42567                                    P‐0050213 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEW, MARTY L
1145 HWY 865
EUBANK, KY 42567                                    P‐0051609 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWBERGER, BARRY S
10037 CIRCLEVIEW DR.
AUSTIN, TX 78733                                    P‐0033614 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWBERRY, DEANNA J
16210 W SPUR BELL
MARANA, AZ 85653                                    P‐0005026 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWBERRY, EDITH
433
HAMMONTON, NJ 08037                                 P‐0040807 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWBERRY, ELIZABETH A
440 WEST END AVE
APT 2A
NEW YORK, NY 10024                                  P‐0028941 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWBERRY, THOMAS W
106 WESTCREEK WAY
GREENVILLE, SC 29607                                P‐0002357 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2387 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 551 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NEWBORN, CRAIG H
24644 QUEEN ANNES LACE
ATHENS, AL 35613‐8244                                P‐0042588 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWBORN, CRAIG H
24644 QUEEN ANNES LACE
ATHENS, AL 35613‐8244                                P‐0042590 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWBY, JENNIFER L
3431 STROLLAWAY DRIVE
HOOVER, AL 35226‐2630                                P‐0019055 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWBY, JENNIFER L
3431 STROLLAWAY DRIVE
HOOVER, AL 35226‐2630                                P‐0029798 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWCOM, DEBORAH S
702 ALBERT PILGRIM RD
JASPER, TN 37347                                     P‐0003346 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWCOMB, JO ANNE
7833 YOUNT RD
KNOXVILLE, TN 37931                                  P‐0003522 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWCOME, JOSEPH E
815 PITTSBURGH STREET
SPRINGDALE, PA 15144                                 P‐0046273 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWELL, BETTE K
PO BOX 7043
GARDNERVILLE, NV 89460                               P‐0054920 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWELL, DANIEL
15330 EAST 200 SOUTH
COLUMBUS, IN 47203                                   P‐0033477 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWELL, JOHN
2100 MILFIELD CIRCLE
SNELLVILLE, GA 30078                                 P‐0011770 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWELL, JOHN
2100 MILFIELD CIRCLE
SNELLVILLE, GA 30078                                 P‐0011773 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWELL, JOHN P
2100 MILFIELD CIRCLE
SNELLVILLE, GA 30084                                 P‐0011783 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWELL, MICHAEL W
1506 WALKER ROAD
SULPHUR, LA 70665                                    P‐0034250 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWFIELD, MARK G
15515 CROCUS LANE
EDEN, MN 55347‐2551                                  P‐0044134 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWFIELD, MARK G
15515 CROCUS LANE
EDEN PRAIRIE, MN 55347‐2551                          P‐0050245 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWGENT, ANDREW C
PO BOX 294
BROOMES ISLAND, MD 20615                             P‐0029402 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWGREEN, AUSTIN R
632 SAXONY BOULEVARD
ST PETERSBURG, FL 33716                              P‐0019562 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWGREEN, MARK A
9207 NOTRE DAME AVENUE
CHATSWORTH, CA 91311                                 P‐0012755 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2388 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 552 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
NEWHARD, KAREN
4333 MIDDLETON CT
MARION, IN 46953                                   P‐0001071 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWINSKY, LAURA M
545 NEW RD
AVON, CT 06001                                     P‐0041604 12/18/2017    TK Holdings Inc., et al.                      $313.97                                                                                       $313.97
NEWITT, ROBERT B
824 NEW YORK AVE
METAIRIE, LA 70003                                 P‐0013366 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWKIRK, RYAN A
3 GREY OAKS CIRCLE
GREENSBORO, NC 27408                               P‐0003794 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWLIN, RICHARD A
4409 COYLE ST.
HOUSTON, TX 77023                                  P‐0021947 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWLUN, JEFFREY A
1280 PRESCOTT DR
MORRO BAY, CA 93442                                P‐0037627 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN IV, WALTER C
107 MARIE CIRCLE
ROGUE RIVER, OR 97537                              P‐0020067 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, CAROL A
2913 KENTSHIRE CIRCLE
NAPERVILLE, IL 60564                               P‐0043730 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, CHRISTINA S
427 WRENTHAM DRIVE
VACAVILLE, CA 95688                                P‐0020336 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, CLAIRE D
3407 PORTLAND AVE
AMARILLO, TX 79118                                 P‐0049116 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, CLAIRE D
3407 PORTLAND AVE
AMARILLO, TX 79118                                 P‐0053622   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, GEORGE
9081 AIRLINE HWY
BATON ROUGE, LA 70815                              P‐0054088   1/7/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, GEORGE
9081 AIRLINE HWY
BATON ROUGE, LA 70815                              P‐0055115 1/17/2018     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
NEWMAN, HOWARD J
PO BOX 1173
BRIDGEHAMPTON, NY 11932                            P‐0027558 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, KIMBERLEY R
5039 W. NEW WORLD DRIVE
GLENDALE, AZ 85302                                 P‐0033938 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, KIMBERLEY R
5039 W. NEW WORLD DRIVE
GLENDALE, AZ 85302                                 P‐0037052 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, LILLIAN
5821 RICH HILL DRIVE
ORANGEVALE, CA 95662                               P‐0023973 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, LILLIAN
5821 RICH HILL DRIVE
ORANGEVALE, CA 95662                               P‐0023981 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2389 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 553 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NEWMAN, LORNA A
46 COREY COLONIAL
AGAWAM, MA 01001                                    P‐0025532 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, MAUREEN D
10575 SUMMER CREEK DR
ALPHARETTA, GA 30022                                P‐0003761 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, MISTY H
20519 US HWY 264
SWANQUARTER, NC 27885                               P‐0042486 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, NICHOAS E
3050 WARD
MILLINGTON, TN 38053                                P‐0025626 11/15/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
NEWMAN, STEPHEN
2114 GLENDON AVE
LOS ANGELES, CA 90025                               P‐0016462 11/5/2017     TK Holdings Inc., et al.                      $950.00                                                                                       $950.00
NEWMAN, TEDDY E
5831 HANCCOK ST SW
CANTON, OH 44706                                    P‐0017032 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN, VICTORIA L
2612 RIME VILLAGE DRIVE
BIRMINGHAM, AL 35216                                P‐0002793 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWMAN‐JR, GEORGE
9081 AIRLINE HWY
BATON ROUGE, LA 70815                               P‐0055113 1/17/2018     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
NEWMANS, CHERYL L
1073 LOVELY LANE
NORTH FORT MYERS, FL 33903                          P‐0021693 10/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NEWNAN NIS, LLC
HILL, WARD HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                     P‐0050753 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWPORT NEWS PUBLIC SCHOOLS
PETERSON, KENNETH E
8314 ROARING SPRINGS ROAD
GLOUCESTER, VA 23061‐4249                           P‐0055346 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWSOME JR, RONN
15 HILLVIEW AVE
2
ROSLINDALE, MA 02131                                P‐0006745 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWSOME, DALE S
P.O. BOX 1109
PIKEVILLE, KY 41502                                 P‐0050232 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWSOME, DALE S
P.O. BOX 1109
PIKEVILLE, KY 41502                                 P‐0054022   1/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWSOME, DENISIA A
8FOREST CIR 9G
NEWNAN                                              P‐0053791   1/3/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWSOME, ESTSANDRA J
12604 CAROLINA MEADOW LANE
CLINTON, MD 20735                                   P‐0042244 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEWSOME, MORG G
9687 KY ROUTE 979
TEABERRY, KY 41660                                  P‐0005300 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2390 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 554 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
NEWTON, BEVERLY J
PO BOX 196
COMPTCHE, CA 95427                                   P‐0032471 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWTON, BRIGID M
5349 VIA RAMON RD
YORBA LINDA, CA 92887                                P‐0028548 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWTON, BRIGID M.
5349 VIA RAMON RD.
YORBA LINDA, CA 92887‐2562                             2914    11/19/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
NEWTON, CAMERON
2734 STILL FARMS PLACE
LAWRENCEVILLE, GA 30043                              P‐0003419 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWTON, CAMERON
2734 STILL FARMS PLACE
LAWRENCEVILLE, GA 30043                              P‐0003444 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWTON, CLEON V
1727 BISHOP RD
SALINE, MI 48176                                     P‐0039211 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWTON, DOUGLAS A
16623 E AUBURN HILLS DR
PARKER, CO 80134                                     P‐0011269 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWTON, DOUGLAS M
4600 MUELLER BLVD.
#3100
AUSTIN, TX 78723‐3380                                P‐0020684 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWTON, EDMUND
619 LAWRENCE AVE
READING, PA 19609                                      3969    12/9/2017        TK Holdings Inc.                           $500.00                                                                                        $500.00
NEWTON, ERIC LEE
4932 ASHLOCK DRIVE
THE COLONY, TX 75056                                   4453    12/27/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
NEWTON, HELEN A
553 EAST LAKE DRIVE
EDWARDSVILLE, IL 62025                               P‐0014248 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWTON, JOHN O
11225 N. 11TH PLACE
PHOENIX, AZ 85020                                    P‐0028598 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWTON, JOSIE M
323 BENTON RD
EDMOND, OK 73034                                     P‐0006042 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWTON, KIMBERLY A
14622 LOS LUNAS RD
HELOTES, TX 78023                                    P‐0025241 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWTON, MINDY H
21 HITHERBROOK RD.
ST.JAMES, NY 11780                                   P‐0051374 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWTON, PAMELA L
16623 E AUBURN HILLS DR
PARKER, CO 80134                                     P‐0011259 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWTON, PAULINE T
7435 LA MANGA DR
DALLAS, TX 75248                                     P‐0046823 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NEWTON, PAULINE T
7435 LA MANGA DR
DALLAS, TX 75248                                     P‐0046828 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                          Page 2391 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 555 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
NEWTON, RONALD J.
PO BOX 2898
KEY WEST, FL 33045                                  4400    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NEY, ROSE M
720 E MAIN STREET
P O BOX 267
HEGINS, PA 17938                                  P‐0050419 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEYHARD, WILLIAM R
12 HARMIL ROAD
BROOMALL, PA 19008                                P‐0011473 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NEY‐MAXWELL, JOAN L
27 MILL STREET
MAYSLANDING, NJ 08330                             P‐0037971 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, BENJAMIN W
1254 HAZEL GREEN DRIVE
FRISCO, TX 75033                                  P‐0001431 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, BILL G
37 REDROCK LN
POMONA, CA 91766                                  P‐0049585 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, CATHERINE
323 10TH ST SE
WASHINGTON, DC 20003                              P‐0041302 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, CHING
11819 COLDSTREAM DR
POTOMAC, MD 20854                                 P‐0007842 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, CHUN KIT
9130 NW LEAHY RD
PORTLAND, OR 97229                                P‐0017210 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, DAVID
18 HAWTHORNE STREET
NORWICH, CT 06360                                 P‐0022565 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, DAVID
5601 CALLE PALOMA CT
GRANITE BAY, CA 95746                             P‐0045360 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, HONG KONG
1702 HARMONY AVENUE
SUGAR LAND, TX 77479                              P‐0023273 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, MARY W
81‐49 COMMONWEALTH BLVD
BELLEROSE, NY 11426                               P‐0025458 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, PATRICK T
1966 42ND AVENUE
SAN FRANCISCO, CA 94116                           P‐0021744 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, PETER
323 ASPENRIDGE DRIVE
MILPITAS, CA 95035                                P‐0054474 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, STANLEY
19925 LA MAR DR
CUPERTINO, CA 95014                               P‐0055314 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NG, STANLEY
19925 LA MAR DR
CUPERTINO, CA 95014                               P‐0055318 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGAI, VICTOR
3 COMMONS COURT
MONROE, NJ 08831                                  P‐0010633 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 2392 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 556 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
NGAI, VICTOR
3 COMMONS COURT
MONROE, NJ 08831                                   P‐0010637 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGAI, VICTOR
3 COMMONS COURT
MONROE, NJ 08831                                   P‐0010643 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGAI, VICTOR
3 COMMONS COURT
MONROE, NJ 08831                                   P‐0010652 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGERE, RHODA N
1723 SEA PINE CIRCLE
SEVERN, MD 21144                                   P‐0053026 12/29/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NGHIEM, SAMYN
88 PINE ST
MILLBURN, NJ 07041                                 P‐0008022 10/28/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NGO, DAVID M N
133 QUEEN ANNE AVE N
UNIT 201
SEATTLE, WA 98109                                  P‐0020469 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGO, HIEN V
HIEN NGO
512 SOUTH CORDOVA STREET
ALHAMBRA, CA 91801                                 P‐0023895 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGO, JOHN
13206 ONION CREEK DRIVE
MANCHACA, TX 78652                                   1158    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
NGO, KHUONG P
20 MORGAN ST
RANDOLPH, MA 02368                                 P‐0022633 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGO, KHUONG P
20 MORGAN ST
RANDOLPH, MA 02368                                 P‐0022772 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGO, LINH
13980 W 78TH AVE
ARVADA, CO 80005                                   P‐0008018 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGO, NHUNG T
61 SUDAN STREET
APT 3
DORCHESTER, MA 02125                               P‐0044643 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGO, QUYEN
3608 TOMMY WATKINS DR
HALTOM CITY, TX 76117                              P‐0006503 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGODO, DAMIAN S
12519 MAGNOLIA CANYON
HOUSTON, TX 77099                                  P‐0033117 11/28/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
NGOV, SOKHA
38197 PADARO STREET
MURRIETA, CA 92563                                 P‐0052357 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUNDAM, ASAAH T
12280 GREEN MEADOW DR APT. H
COLUMBIA, MD 21044                                 P‐0021495 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN VINH, MINH DAVID
1178 VIKING PL
ESCONDIDO, CA 92027                                  2973    11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                        Page 2393 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 557 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
NGUYEN, ANDERSON
12391 EL RANCHO PL
GARDEN GROVE, CA 92840                             P‐0037351 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, ANGELA T
13060 CARRILLO ST.
CHINO, CA 91710                                    P‐0019398 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, ANTHONY
9911 LENORE DRIVE
GARDEN GROVE, CA 92841                             P‐0048682 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, ANTHONY
9911 LENORE DRIVE
GARDEN GROVE, CA 92841                             P‐0048694 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, ANTHONY
9911 LENORE DRIVE
GARDEN GROVE, CA 92841                             P‐0048856 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, ANTHONY
9911 LENORE DRIVE
GARDEN GROVE, CA 92841                             P‐0052240 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, ANTHONY P
5865 KILLARNEY CIRCLE
SAN JOSE, CA 95138                                 P‐0023190 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, ANTHONY T
26350 SANTA ANDREA ST
LOMA LINDA, CA 92354                               P‐0053664   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, BAOTRUONG P
13217 MICHAEL RAINFORD CIR
GARDEM GROVE, CA 92843                             P‐0020403 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, BAOTRUONG P
13217 MICHAEL RAINFORD CIR
GARDEN GROVE, CA 92843                             P‐0020445 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, BINH K
16431 WHITTER LN
HUNTINGTON BEACH, CA 92647                         P‐0021499 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, CAMQUYNH
13604 MORADO TRAIL
SAN DIEGO, CA 92130                                P‐0057873 4/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, CHI M
86 FULLER STREET #1
DORCHESTER, MA 02124                               P‐0006693 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, CUC V
2019 GRAHAM AVE
REDONDO BEACH, CA 90278                            P‐0021187 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, CUONG M
9311 SALEM AVE
WESTMINSTER, CA 92683                              P‐0057699 3/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, CYNTHIA T
1045 LEWIS STREET APT 7
SANTA CLARA, CA 95050                              P‐0022312 11/11/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
NGUYEN, DAI H
6414 KEELSON DR
MADISON, WI 53705                                  P‐0049341 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, DAI H
6414 KEELSON DR
MADISON, WI 53705                                  P‐0049357 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2394 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 558 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NGUYEN, DAVID
32046 N. 127TH DRIVE
PEORIA, AZ 85383                                     P‐0036064 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, DEREK
33672 BARDOLPH CIRCLE
FREMONT, CA 94555                                    P‐0054542 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, DIEMTHUY T
7456 GLIMMERING SUN AVE.
LAS VEGAS, NV 89178                                  P‐0035203 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, DIEMTHUY T
7456 GLIMMERING SUN AVE.
LAS VEGAS, NV 89178                                  P‐0035229 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, DINAH S
NO ADDRESS PROVIDED
                                                     P‐0035803 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, HANNAH H
11830 TAYLOR LEIGH LN
HOUSTON, TX 77066                                    P‐0010497 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, HIEN VAN
3587 CEDAR BROOK DR
ROCHESTER HILLS, MI 48309‐4073                         1256    11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
NGUYEN, HIEU
13112 ESTES CIRCLE
WESTMINSTER, CA 92683                                P‐0030900 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, HOA
10428 SHELTER GROVE
EDEN PRAIRIE, MN 55347                               P‐0021911 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, HUNG
14412 MORAN ST
WESTMINSTER, CA 92683                                P‐0045993 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, HUNG MINH
1178 VIKING PL
ESCONDIDO, CA 92027                                    2786    11/20/2017       TK Holdings Inc.                           $100.00                                                                                       $100.00
NGUYEN, JACLYN D
317 PARKHURST LANE
ALLEN, TX 75013                                      P‐0023580 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, JOHNNY
4234 YUPON RIDGE DR.
HOUSTON, TX 77072                                    P‐0004278 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, KELSEY
2021 S RESERVOIR ST
POMONA, CA 91766                                     P‐0055845 1/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, KIMHUONG T
16465 KING AVE
RIVERSIDE, CA 92504                                  P‐0033687 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, KRISTYNA D
1739 SAN ANDRES DRIVE
PITTSBURG, CA 94565                                  P‐0026330 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, LAN M
374 E MICHELLE ST
W COVINA, CA 91790                                   P‐0039999 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, LEO L
8781 MONTROSE AVE
WESTMINSTER, CA 92683                                P‐0032529 11/27/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00



                                                                                          Page 2395 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 559 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NGUYEN, LINH
8921 RIVERWELL CIRCLE WEST
HOUSTON, TX 77083                                   P‐0025186 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, LISA
PO BOX 8273
PORTLAND, OR 97207                                  P‐0021779 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, LISA D
14174 TIGER LILY CT
CORONA, CA 92880                                    P‐0048887 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, LONG B
5020 EISENHOWER AVE
APT 108
ALEXANDRIA, VA 22304                                P‐0007215 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, MAI
2021 S RESERVOIR ST
POMONA, CA 91766                                    P‐0055844 1/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, MELISSA
8456 CALLE MORELOS
SAN DIEGO, CA 92126                                 P‐0050095 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, MICHAEL
320 HAZELWOOD PLACE
PISCATAWAY, NJ 08854                                P‐0007888 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, MY X
2041 LUNDER COURT
SAN JOSE, CA 95131                                  P‐0035801 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, NGOC
517 VIDALIA CT.
HASLET, TX 76052                                      4260    12/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NGUYEN, NGOC
517 VIDALIA CT
HASLET, TX 76052                                    P‐0045806 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, NGOC
517 VIDALIA CT
HASLET, TX 76052                                    P‐0046926 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, NGOC
517 VIDALIA CT
HASLET, TX 76052                                    P‐0046993 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, NGOC
517 VIDALIA CT
HASLET, TX 76052                                    P‐0047114 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, NGON T
521 N LAWNDALE AVE
KANSAS CITY, MO 64123                               P‐0027352 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, NINA
219 W. RAMONA BLVD. #C
SAN GABRIEL, CA 91776                               P‐0018196 11/7/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
NGUYEN, PHONG
2057 ABBEY BROOK WAY
LAWRENCEVILLE, GA 30044                             P‐0015227 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, QUYEN T
2204 E 38TH STREET
SAVANNAH, GA 31404‐3851                             P‐0020226 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, SHERRY THI
8666 LONGWOOD STREET
SAN DIEGO, CA 92126                                   4802     2/5/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00

                                                                                         Page 2396 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 560 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NGUYEN, SON V
16522 69TH PL NE
KENMORE, WA 98028                                    P‐0036247 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, SON V
16522 69TH PL NE
KENMORE, WA 98028                                    P‐0036252 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, SON V
16522 69TH PL NE
KENMORE, WA 98028                                    P‐0036273 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, TAM M
5824 N 21ST AVE
PHOENIX, AZ 85015‐2341                               P‐0018977 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THANH T
366 FM 1488 RD
APT 447
CONROE, TX 77384                                     P‐0040865 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THANH T
426 17TH STREET NW
#1
CHARLOTTESVILLE, VA 22903                            P‐0056600   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THANH V
2021 S RESERVOIR ST
POMONA, CA 91766                                     P‐0055843 1/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THANH V
2021 S RESERVOIR ST
POMONA, CA 91766                                     P‐0055846 1/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THANH‐NHI T
5338 LORILAWN DR
ORLANDO, FL 32818                                    P‐0055525 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THHONG H
3422 BURTON AVE.
ROSEMEAD, CA 91770‐2712                              P‐0039577 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THIN D
9156 SUNFIRE WAY
SACRAMENTO, CA 95826                                 P‐0014330 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THINH Q
15911 LAUSANNE DR
HOUSTON, TX 77070                                    P‐0033073 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THOA
15016 16TH PL W
LYNNWOOD, WA 98087                                   P‐0018153 11/6/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
NGUYEN, THOMAS
702 LACEWING LANE
REDWOOD CITY, CA 94065                               P‐0015852 11/4/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
NGUYEN, THOMAS
702 LACEWING LANE
REDWOOD CITY, CA 94065                               P‐0015856 11/4/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
NGUYEN, THONG H
3422 BURTON AVE.
ROSEMEAD, CA 91770‐2712                              P‐0039576 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, THUY M
14174 TIGER LILLY CT.
CORONA, CA 92880                                     P‐0046985 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NGUYEN, TIEM T
6465 98TH AVE
PINELLAS PARK, FL 33782                              P‐0044990 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2397 of 3674
                                                    Case 17-11375-BLS                  Doc 4434-1                  Filed 04/27/21                    Page 561 of 1837
                                                                                                       Claim Register
                                                                                                In re TK Holdings Inc., et al .
                                                                                                     Case No. 17‐11375

                                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                    Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                  Amount                                                    Amount
NGUYEN, TIEN
7451 GATESHEAD
SAN DIEGO, CA 92111                                             P‐0040995 12/16/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NGUYEN, TOAN
1450 SANTA DIANA RD
UNIT 6
CHULA VISTA, CA 91913                                           P‐0021828 11/10/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NGUYEN, TOAN‐HAO B
8944 SW TERRETON PLACE
PORTLAND, OR 97223                                              P‐0020140 11/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NGUYEN, TOAN‐HAO B
8944 SW TERRETON PLACE
PORTLAND, OR 97223                                              P‐0020143 11/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NGUYEN, TONY L
22217 ARLINE AVE
HAWAIIAN GARDENS, CA 90716                                      P‐0033947 11/30/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NGUYEN, TRANG TAM T
26715 19TH AVE SOUTH
DES MOINES, WA 98198                                            P‐0017763 11/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NGUYEN, TRONG V
3320 COLUMBIA ST
SAN DIEGO, CA 92103                                             P‐0025486 11/15/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NGUYEN, TRONG V
3320 COLUMBIA ST
SAN DIEGO, CA 92103                                             P‐0025488 11/15/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NGUYEN, TRUNG N
16225 40TH DRIVE SE
BOTHELL, WA 98012                                               P‐0045663 12/23/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NGUYEN, VINHTRI P
13217 MICHAEL RAINFORD CIR
GARDEN GROVE, CA 92843                                          P‐0020448 11/9/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NGUYEN, VIVIAN T
1419 GLENWILLOW DR
ARLINGTON, TX 76018                                             P‐0003870 10/25/2017    TK Holdings Inc., et al.                     $10,000.00                                                                                    $10,000.00
NGUYEN, VU MINH
1178 VIKING PL
ESCONDIDO, CA 92027                                               2792    11/20/2017       TK Holdings Inc.                             $100.00                                                                                       $100.00
NGUYEN, XUAN T
3369 TREBOL LANE
SAN JOSE, CA 95148                                              P‐0027573 11/16/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NI, YUBIN
304 OLD TOWN RD
EAST SETAUKET, NY 11733                                         P‐0055322 1/19/2018     TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00

NI. N., A MINOR BY AND THROUGH HER NATURAL FATHER NADAR NEJAT
C/O THE GILBERT LAW GROUP
ATTN: ANNE M. DIERUF
5400 WARD RD, BLDG IV, SUITE 200
ARVADA, CO 80002                                                  3441    11/27/2017       TK Holdings Inc.                       $20,000,000.00                                                                               $20,000,000.00
NIAKAN, BARBARA L
5119 OAK LANE
ARLINGTON, TX 76017                                             P‐0002623 10/23/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
NIAKAN, EBRAHIM
5119 OAK LN
ARLINGTON, TX 76017                                             P‐0002612 10/23/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                                     Page 2398 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 562 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NIBARGER, JONATHAN M
16408 OAKMONT ST.
OVERLAND PARK, KS 66221                              P‐0021832 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIBBS, CHARLES E
P.O. BOX 33
FREDERIKSTED, VI 00841‐0033                          P‐0036983 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICASIO, GINA M
150‐14 9TH AVENUE
WHITESTONE, NY 11357                                 P‐0055806 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICELY, ALIEA A
43 CAMDEN CSWY
ELIZABETH CITY, NC 27909                             P‐0020868 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICEWICZ, PETER P
43 FENDALL AVE
ALEXANDRIA, VA 22304                                 P‐0008267 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOL, JULIE
8 SKY RIDGE RD
LANDENBERG, PA 19350                                 P‐0049253 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLAS, DONNA L
1511 20TH AVE. WEST
PALMETTO, FL 34221                                   P‐0057551   3/1/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLAS, GLADYS J
4412 SHERWOOD RD
PHILADELPHIA, PA 19131‐1526                          P‐0042151 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLAS, GLADYS J
4412 SHERWOOD RD
PHILADELPHIA, PA 19131‐1526                          P‐0043872 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLAS, JOHN C
13434 BROKEN BRANCH CT
CHANTILLY, VA 201515                                 P‐0025406 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLAS, SEAN P
4508 AVENUE G
AUSTIN, TX 78751                                     P‐0049462 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, ANDREA N
1373 ELM ST
LYNDEN, WA 98264                                     P‐0017559 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, ANNE W
4197 MT. LAUREL RD
CLOVER, VA 24534                                     P‐0006615 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, BRANDI A
39 CHICORY DRIVE
WOLCOTT, CT 06716                                    P‐0004065 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, CARL
219 OKTIBBEHA ST
GREENVILLE, MS 38703                                 P‐0012681 11/2/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
NICHOLS, CATRINA L
939 LAKE DRIVE
CHILLICOTHE, OH 45601                                P‐0054955 1/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, CLAUDETTE A
13820 FREDERICK HI
SAN ANTONIO, TX 78254                                P‐0053604   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, DENNIS L
182 FLORA VISTA AVE
CAMARILLO, CA 93012‐5170                             P‐0035001 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2399 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 563 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
NICHOLS, DONNA S
105 BEACH ROAD
YORKTOWN, VA 23692                                 P‐0042751 12/20/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
NICHOLS, EARNESTEEN
P.O. BOX 1481
MARION, SC 29571                                   P‐0044133 12/21/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NICHOLS, FELICIA M
28799 PHOENIX WAY
SUN CITY, CA 92586                                 P‐0021296 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, GREGORY A
5070 SW 120TH AVE
COOPER CITY, FL 33330                              P‐0005254 10/26/2017    TK Holdings Inc., et al.                     $5,950.00                                                                                    $5,950.00
NICHOLS, JAMES L
7541 PARKWOOD LANE
FORT WORTH, TX 76133                               P‐0017592 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, JORDAN T
1549 J PL.
APT 124
PLANO, TX 75074                                    P‐0001923 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, KENNETH W
6136 EL CAPITAN ST
FORT WORTH, TX 76179                               P‐0052568 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, LISA M
6444 W. DOVEWOOD LANE
FRESNO, CA 93723                                   P‐0044120 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, MATTHEW
3753 E AVENUE I
SPC 175
LANCASTER, CA 93535                                P‐0057588   3/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, MICHELE A
9420 STATE ROUTE 550
VINCENT, OH 45784                                  P‐0046918 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, OSCAR Q
556 MICHAEL IRVIN DR
NEWPORT NEWS, VA 23608                             P‐0020866 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, PETER W
60 CERRO CREST DRIVE
CAMARILLO, CA 93010                                P‐0022193 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, RICHARD D
168 S WOODRUFF RD
BRIDGETON, NJ 08302                                P‐0024423 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, RICHARD D
168 S WOODRUFF RD
BRIDGETON, NJ 08302                                P‐0024424 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, ROBERT S
430 N. ORANGE
MESA, AZ 85201                                     P‐0008290 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, SHENEQUA M
2701 SAGEBRUSH CT
MARION, SC 29571                                   P‐0025201 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, STEVEN H
3305 EATON ROAD
BIRMINGHAM, AL 35223                               P‐0034049 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, TARA J
6809 N. HAMILTON
SPOKANE, WA 99208                                  P‐0019707 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2400 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 564 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
NICHOLS, TOR
2290 CAMINO BODEGAS
LAS CRUCES, NM 88005                              P‐0016306 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLS, TOR
2290 CAMINO BODEGAS
LAS CRUCES, NM 88005                              P‐0016458 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLSON, ANTHONY G
29181 ARNOLD DR
SONOMA, CA 95476                                  P‐0034097 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLSON, BARRY A
6565 NEWELL HILL ROAD
LAFAYETTE, NY 13084                               P‐0037528 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLSON, KALI H
107 HIGHLAND ROAD
MOCKSVILLE, NC 27028                              P‐0025246 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICHOLSON, STAN
7 PEAK CT
HERCULES, CA 94547                                P‐0025339 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICKEL, JOAN L
408 KIRKLAND AVE
WEST CHESTER, PA 19380                            P‐0051580 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICKELATTI, SHARLENE S
E1157 COUNTY ROAD K
GENOA, WI 54632                                   P‐0052472 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICKELL, MICHAEL D
665 BELL STREET
P O BOX 175
MT. ZION, IL 62549                                P‐0017973 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICKELS, MICHAEL L
2550 NW 31ST ST
NEWCASTLE, OK 73065                               P‐0042160 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICKERSON, MICHAEL P
27497 MIDDLETON RD
MIDDLETON, ID 83644                               P‐0032344 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICKERSON, RANDALL A
161 GLENMONT RD
RIVER FALLS, WI 54022                             P‐0014128 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICKERSON, RANDALL A
161 GLENMONT RD
RIVER FALLS, WI 54022                             P‐0014134 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICKLAS, MARIE E
2460 W. AINSLIE ST.
CHICAGO, IL 60625                                 P‐0012622 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICKLESS, WILLIAM K
1761 GEORGE WASHINGTON WAY
SUITE 171
RICHLAND, WA 99354                                P‐0023111 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOARA, EUGEN O
9192 KENWOOD CT
HIGHLANDS RANCH, CO 80126                         P‐0051323 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOL, GEORGE R
5815 VENISOTA ROAD
VENICE, FL 34293                                  P‐0046335 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOL, GEORGE R
5815 VENISOTA ROAD
VENICE, FL 34293                                  P‐0046339 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 2401 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 565 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NICOL, GRAHAM H
604 E. 8TH AVE.
TALLAHASSEE, FL 32303                               P‐0055476 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOL, GRAHAM H
604 E. 8TH AVENUE
TALLAHASSEE, FL 32303                               P‐0055477 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOL, VONDA R
5815 VENISOTA ROAD
VENICE, FL 34293                                    P‐0046334 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOL, VONDA R
581 VENISOTA ROAD
VENICE, FL 34293                                    P‐0046346 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOLAOU, DIANE P
3205 MID LANE
HOUSTON, TX 77027                                   P‐0008504 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOLAOU, DIANE P
3205 MID LANE
HOUSTON, TX 77027                                   P‐0008541 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOLE‐GOLDBERG, VIVIAN
1101 SW 71 AVE
PLANTATION, FL 33317                                P‐0054614 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOLE‐GOLDBERG, VIVIAN
1101 SW 71 AVE
PLANTATION, FL 33317                                P‐0054617 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOLETTI, YVONNE
6255 BECK AVE
117
NORTH HOLLYWOOD, CA 91606                           P‐0056242 1/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOLETTI, YVONNE C
6255 BECK AVE
117
NORTH HOLLYWOOD, CA 91606                           P‐0018750 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOLICH, STEVEN M
461 WOODBURY DR
WYCKOFF, NJ 07481                                   P‐0008622 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOLICH, STEVEN M
461 WOODBURY DR
WYCKOFF, NJ 07481                                   P‐0008630 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOLLE, ALLISON J
640 GLEN IRIS DR NE
APT 320
ATLANTA, GA 30308                                     2460    11/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NICOLOPOULOS, CONSTANTINE
5329 W DAKIN
CHICAGO                                             P‐0019178 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOLSON‐SINGH, IAN RESHAN M
1303 FOOTHILL BOULEVARD
CALISTOGA, CA 94515                                 P‐0048592 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NICOSIA, CRYSTAL G
389 CYPRESS LANDING DR.
LONGWOOD, FL 32779                                  P‐0001685 10/22/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
NICULAE, CRYSTAL V
2034 E LINCOLN AVE 150
ANAHEIM, CA 92806                                   P‐0036287 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2402 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 566 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
NIDA, R.
2150 CALLE POCO
EL CAJON, CA 92019                                 P‐0053201 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIDO, JAMES A
6228 CHARIOT ST
PORT CHARLOTTE, FL 33981                           P‐0000508 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIE, RUOYI
475 CORNELL
IRVINE, CA 92612                                     3410    11/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NIEBUHR, JENNA L
12 SUFFOLK DR
ST CHARLES, MO 63301                               P‐0028014 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEBUHR, JUSTIN O
12 SUFFOLK DR
ST CHARLES, MO 63301                               P‐0027975 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEBUHR, JUSTIN O
12 SUFFOLK DR
ST CHARLES, MO 63301                               P‐0028020 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEBUR, PLATT
9233 DAVENPORT ST
OMAHA, NE 68114                                    P‐0036126 12/5/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
NIED, ROBERT
3905 TAMPA RD #541
OLDSMAR, FL 34677                                  P‐0024119 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEDBALA, JOSEPH S
8 RONALD DR
CROMWELL, CT 06416                                 P‐0039153 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEDERER, KIRSTEN
5222 LAXITA DR
LAPORTE, IN 46350                                    2387    11/13/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
NIEDERMAN, FRED A
1596 BECKHAM RIDGE COURT
SAINT LOUIS, MO 63146                              P‐0036735 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEDERMAN, KAREN S
1596 BECKHAM RIDGE COURT
SAINT LOUIS, MO 63146                              P‐0036996 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEDRINGHAUS, JOHN
905 DWYER AVE
KIRKWOOD, MO 63122                                 P‐0004303 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEDRINGHAUS, JOHN
905 DWYER AVE
KIRKWOOD, MO 63122                                 P‐0004309 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEDZWIEEDZKI, EMILY L
108 AUTUMN GLEN DRIVE
APT 204
HARVARD, IL 60033                                  P‐0045798 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEHAUS, MONICA A
837 ROSSFORD RUN
BELLEVUE, KY 41073                                 P‐0003755 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEHM, ROBERT C
619 LOCKWOOD AVE
SANDUSKY, OH 44870                                 P‐0019703 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEHUS, WALTER M
1208 MANDARIN LANE
FRUITLAND PARK, FL 34731                           P‐0001265 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2403 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 567 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NIEKAMP, LAURA R
468 W DEMING PL #1W
CHICAGO, IL 60614                                   P‐0022756 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEKAMP, LAURA R
468 W DEMING PL #1W
CHICAGO, IL 60614                                   P‐0029706 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN JR, JAMES A
2232 SQUIRES ST
LONGMONT, CO 80501                                  P‐0040078 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN, DANIELLE E
1830 GROVE VALLEY AVE.
PALM HARBOR, FL 34683                               P‐0035462 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN, DOUG J
3 PATROON POINTE DRIVE
RENSSELAER, NY 12144                                P‐0028797 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN, DOUGLAS J
3 PATROON POINTE DRIVE
RENSSELAER, NY 12144                                P‐0028842 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN, JEREMY M
92 E 13TH STREET
HUNTINGTON STA., NY 11746                           P‐0003164 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN, NORA M
9003 34 AVE SW
SEATTLE, WA 98126‐3803                              P‐0025920 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN, PETER M
4021 48TH ST NW
WASHINGTON, DC 20016                                P‐0049172 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN, RANDY L
465 OMAKA SPRINGS
CAPE GIRARDEAU, MO 63701                            P‐0040108 12/14/2017    TK Holdings Inc., et al.                    $22,500.00                                                                                   $22,500.00
NIELSEN, STEVE L
2161 COTTONWOOD STREET
MISSOURI VALLEY, IA 51555                           P‐0034188 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSEN, STEVE L
2161 COTTONWOOD STREET
MISSOURI VALLEY, IA 51555                           P‐0034192 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIELSON, STEPHANIE J
PO BOX 621
FORSYTH, MT 59327                                   P‐0024690 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEMAND, HEIKE
2308 RANCHLAND DRIVE
QUINCY, IL 62301                                    P‐0023991 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEMETZ, MARIA E
1521 W ROSEWOOD CT
ONTARIO, CA 91762                                   P‐0026704 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEMEYER, JOHN A
6516 FOREST PARK DR
SIGNAL MOUNTAIN, TN 37377                           P‐0029345 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEMEYER, JOHN G
1516 SE 125TH AVE
VANCOUVER, WA 98683‐6426                            P‐0036054 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEMEYER, JOHN G
1516 SE 125TH AVE
VANCOUVER, WA 98683‐6426                            P‐0036185 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2404 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 568 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NIESIG, DONALD D
16 BORDEN STREET
NEW BEDFORD, MA 02740                               P‐0006813 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIESPOLO, GEORGE A
1 SKYWAY LANE
OAKLAND, CA 94619                                   P‐0049766 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIETLING, MARY A
2601 TRUMAN AVE
KNOXVILLE, TN 37921                                 P‐0042768 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEVES TORRES, LUIS J
1640 N ZARAGOZA
516
EL PASO, TX 79936                                   P‐0055294 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEVES, CARMEN
3136 TRAFALGAR ROAD
FREMONT, CA 94555                                   P‐0018122 11/6/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
NIEVES, TRAVIS J
12416 SANDRINGHAM PL
CHARLOTTE, NC 28262                                 P‐0001735 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEVES, VANESSA
641 PARK AVENUE
ELIZABETH, NJ 07208                                 P‐0005950 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEVES‐CASTILLO, SARA D
7 REED STREET
LYNN, MA 01905                                      P‐0018579 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIEWOLA, STEPHANIE L
201 RUTLAND STREET
CRANSTON, RI 02920                                  P‐0041613 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIFCO AMERICA
NANCY TRAINER
8015 DOVE PARKWAY
CANAL WINCHESTER, OH 43110                            2364    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NIGEDA, SENAYET
1012 STILL WATER DR
O FALLON, IL 62269                                  P‐0006984 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIGH, VALERIE S
11 STEVENS CIRCLE
ANDOVER, MA 01810                                   P‐0022779 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIGHTINGALE, MARJI C
PO BOX 1484
LA JOLLA, CA 92038                                  P‐0046145 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIGRELLI, LUCAS J
1589 VILLAGE VIEW RD
ENCINITAS, CA 92024                                 P‐0057218 2/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIGRO, ROBERT F
P.O. BOX 5197
NAVAL STATION NEWPORT
NEWPORT, RI                                         P‐0028419 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIJMEH, ISAM F
2239 N. 73RD CT
ELMWOOD PARK, IL 60707                              P‐0009493 10/30/2017    TK Holdings Inc., et al.                     $2,283.00                                                                                    $2,283.00
NIJMEH, ISAM F
2239 N. 73RD CT
ELMWOOD PARK, IL 60707                              P‐0010080 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2405 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 569 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NIKDAL, ROXANE
1340 REYNOLDS AVE
STE 116‐149
IRVINE, CA 92614                                    P‐0051142 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIKOLISH, WAYNE C
2835 70TH STREET
#41 HOUSE
URBANDALE, IA 50322                                 P‐0025914 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIKOLOUZOS, HELEN R
5 VINEGAR HILL DRIVE
SAUGUS, MA 01906                                    P‐0031931 11/26/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
NIKOL‐STAS, REGAN L
263 DANTE AVE
TUCKAHOE, NY 10707                                  P‐0004576 10/25/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
NIKONCHUK, NIKOLAY
7214 S SHELBY RIDGE RD
SPOKANE, WA 99224                                   P‐0031521 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIKONCHUK, NIKOLAY
7214 S SHELBY RIDGE RD
SPOKANE, WA 99224                                   P‐0031526 11/25/2017    TK Holdings Inc., et al.                      $380.00                                                                                       $380.00
NILES, DONALD W
1006 2ND ST SW
WADENA, MN 56482                                    P‐0010590 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NILL, DENNIS R
DENNIS R NILL
25246 106TH AVE SE APT A208
KENT, WA 98030‐6402                                 P‐0021204 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NILL, DENNIS R
25246 106TH AVE SE APTA208
KENT, WA 98030‐6402                                 P‐0022769 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NILMEIER, BRAD J
2787 W. BULLARD, SUITE 109D
FRESNO, CA 93711                                    P‐0012466 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NILSEN, CHRISTOPHER
3248 MOUNT RAINIER DRIVE
SAN JOSE, CA 95127                                  P‐0015412 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NILSON, PETER K
255 N GRANADA AVE
APT 2018
TUCSON, AZ 85701                                    P‐0003704 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NILSSON, WILLIAM K
10155 KEITH AVE
SEMINOLE, FL 33776                                  P‐0039693 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NILYMIE O. TIBOR
TIBOR, NILYMIE O
293 LONO AVENUE
KAHULUI, HI 96732                                   P‐0055881 1/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIMAN , CAROLYN A
343 BILLYVILLE ROAD
MIFFLINTOWN, PA 17059                               P‐0026122 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIMMER‐WILLIAMS, YOLANDA E
6822 STABLETON LANE
HOUSTON, TX 77049                                   P‐0014685 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NIMMO, ADAM E
112 NW 209TH AVE
BEAVERTON, OR 97006                                 P‐0022507 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2406 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 570 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NIMS, GEORGE W
NO ADDRESS PROVIDED
                                                    P‐0002580 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NINOV, RADOSLAV G
1990 E GRAND AVE
EL SEGUNDO, CA 90245                                P‐0048043 12/26/2017      TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
NIPPA, DONALD R
11356 CEDAR LANE
PLYMOUTH, MI 48170                                  P‐0043989 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISBETH, ASHBEL J
4271 NW 5TH STREET
APT 262
PLANTATION, FL 33317                                P‐0054535 1/12/2018       TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
NISHIDA, MELVIN Y
94‐731 MEHEULA PARKWAY #7D
MILILANI, HI 96789                                  P‐0014410 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISHIKAWA, TOSHIYUKI
2410 PLAZA DE VISTA
FULLERTON, CA 92833                                 P‐0047468 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISHIKAWA, TOSHIYUKI
2410 PLAZA DE VISTA
FULLERTON, CA 92833                                 P‐0047485 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISHIMURA, SATOSHI
12536 ENCHANTED FOREST DR
AUSTIN, TX 78727                                    P‐0053521    1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISPEROS, VANESSA A
560 RUGBY RD APT 1
BROOKLYN, NY 11230                                  P‐0057639    3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN
GARCIA, LUISA E
17726 MORNINGHIGH DR LTZ FL 3
                                                    P‐0001498 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN
JANOWIEC, AMANDA
106 1ST AVE
GLEN BURNIE, MD 21060                               P‐0029611 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN
HERNANDEZ, ALFREDO M
53 DUVAL DR
SOUTH SAN FRANCI, CA 94080                          P‐0053661    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN
GROOVER, LAZETTA V
1530 CATHY STREET
1530 CATHY STREET
SAVANNAH, GA 31415                                  P‐0055095 1/18/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN CORPORATION
JP, LISA
415 N. HUNTINGTON AVE. #A
MONTEREY PARK, CA 91754                             P‐0043226 12/20/2017      TK Holdings Inc., et al.                    $28,000.00                                                                                   $28,000.00
NISSAN DO BRASIL AUTOMÓVEIS LTDA.
JONES DAY
ATTN: PEDRO A. JIMENEZ
600 BRICKELL AVENUE, SUITE 3300
MIAMI, FL 33131                                       3689      11/27/2017       Takata Americas                               $0.00                                                                                        $0.00



                                                                                           Page 2407 of 3674
                                                Case 17-11375-BLS                Doc 4434-1                      Filed 04/27/21                  Page 571 of 1837
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                           Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                          Current Admin     Total Current
                    Creditor Name and Address        Claim No. Claim Date                     Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                           Priority Amount    Claim Amount
                                                                                                                                Amount                                                    Amount
NISSAN MEXICANA, S.A. DE C.V.
JONES DAY
ATTN: PEDRO A. JIMENEZ
600 BRICKELL AVENUE, SUITE 3300
MIAMI, FL 33131                                        3552      11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                 $2,022,008,175.07                                         $2,022,008,175.07
NISSAN MEXICANA, S.A. DE C.V.
JONES DAY
ATTN: PEDRO A. JIMENEZ
600 BRICKELL AVENUE, SUITE 3300
MIAMI, FL 33131                                        3559      11/27/2017       Takata de Mexico, S.A. de C.V.                                                  $2,022,008,175.07                                         $2,022,008,175.07
NISSAN MEXICANA, S.A. DE C.V.
JONES DAY
ATTN: PEDRO A. JIMENEZ
600 BRICKELL AVENUE, SUITE 3300
MIAMI, FL 33131                                        3572      11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                                       $0.00                                                     $0.00
NISSAN MEXICANA, S.A. DE C.V.
JONES DAY
ATTN: PEDRO A. JIMENEZ
600 BRICKELL AVENUE, SUITE 3300
MIAMI, FL 33131                                        3607      11/27/2017              TK Holdings Inc.                                                         $2,022,008,175.07                                         $2,022,008,175.07
NISSAN MOTOR ACCEPTANCE
HOLMES, NORMA W
6920 PINEBROOK DR
NEW ORLEANS, LA 70128‐2621                           P‐0024408 11/13/2017             TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
NISSAN NORTH AMERICA, INC.
ATTN: DONALD P. PARSHALL, JR.
39001 SUNRISE
FARMINGTON HILLS, MI 48331                             3529      11/27/2017              TK Holdings Inc.                                                         $2,119,687,316.07                                         $2,119,687,316.07
NISSAN NORTH AMERICA, INC.
ATTN: DONALD P. PARSHALL, JR.
39001 SUNRISE
FARMINGTON HILLS, MI 48331                             3576      11/27/2017       Takata de Mexico, S.A. de C.V.                                                  $2,119,687,316.07                                         $2,119,687,316.07
NISSAN NORTH AMERICA, INC.
ATTN: DONALD P. PARSHALL, JR.
39001 SUNRISE
FARMINGTON HILLS, MI 48331                             3660      11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                 $2,119,687,316.07                                         $2,119,687,316.07
NISSAN OF SOUTH ATLANTA, LLC
HILL, WARD & HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                      P‐0050868 12/27/2017             TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
NISSAN OF ST. AUGUSTINE, INC.
HILL, WARD & HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                      P‐0050351 12/27/2017             TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
NISSAN OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048121 12/22/2017             TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
NISSAN OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056747    2/5/2018            TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
NISSAN SAN FRANCISCO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048399 12/22/2017             TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
                                                                                                   Page 2408 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 572 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NISSAN TRADING CORPORATION AMERICAS
2555 MERIDIAN BLVD., SUITE 100
FRANKLIN, TN 37067                                    2690      11/15/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
NISSAN WEST WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048137 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSAN/ MAX CREDIT UNION
MADDOX, SHERYL
1801 COUNTY ROAD 9
LOUISVILLE, AL 36048                                P‐0035271 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSEI AMERICA, INC.
1480 NORTH HANCOCK STREET
ANAHEIM, CA 92807                                     3185      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NISSEN, BOONE W
7817 WILLOW POINT DRIVE
FALLS CHURCH, VA 22042                              P‐0057714 3/17/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSIAN
MOORE, PARIS A
3515 TABARD LN
FERDERICK MD 21704
FREDERICK, MD 21704                                 P‐0042897 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSIAN MOTOR ACCEPTANCE
8900 FREEPORT PKWY
IRVING, TX 75063                                    P‐0056607    2/5/2018     TK Holdings Inc., et al.                     $4,945.00                                                                                    $4,945.00
NISSIAN MOTOR ACCRPTRNCE
RHODES, ANN
1918CURSON
LOS ANGELES, CA 90016                               P‐0057456 2/24/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NISSIM, ODEN
1540 SAUR LANE
NEW BRAUNFELS, TX 78130                             P‐0002938 10/24/2017      TK Holdings Inc., et al.                     $2,674.00                                                                                    $2,674.00
NISSIN INTERNATIONAL TRANSPORT USA INC
1540 WEST 190TH STREET
TORRANCE, CA 90501                                    4376      12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NISSIN TRANSPORT (CANADA) INC.
5598 MCADAM ROAD
MISSISSAUGA, ON L4Z1P1
CANADA                                                 58        8/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
NITSCHKE, RANDALL MARK
W5059 CLEARWATER LANE
ELKHORN, WI 53121                                     4694      1/15/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
NITTENBERG, PHILIP E
621 WOODBINE DR
SAN RAFAEL, CA 94903                                P‐0055526 1/22/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NITZBERG, PRISCILLA
10828 JAPONICA CT
BOCA RAON, FL 33498                                 P‐0049174 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NITZBERG, PRISCILLA
10828 JAPONICA CT
BOCA RATON, FL 33498                                P‐0049955 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NITZBERG, PRISCILLA
10828 JAPONICA CT
BOCA RATON, FL 33498                                P‐0051308 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2409 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 573 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
NIX, CHAKERA
1307 HARSHAW RD
BROOKHAVEN, PA 19015                                 P‐0051421 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIX, JACOB M
1922 HUDSON CT
OLDSMAR, FL 34677                                    P‐0000479 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIX, MICHAEL D
10230 COUNTY ROAD 813
CULLMAN, AL 35057                                    P‐0047989 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIX, MICHELLE L
10230 COUNTY ROAD 813
CULLMAN, AL 35057                                    P‐0047978 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIXON, ANGELA
2511 S. JACKSON ST.
OXNARD, CA 93033                                     P‐0042928 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIXON, DARLENE M
PO BOX 353
COEBURN, VA 24230                                    P‐0053163 12/27/2017    TK Holdings Inc., et al.                    $75,000.00                                                                                    $75,000.00
NIXON, DEBRA K
29565 LONGHORN DR.
CANYON LAKE, CA 92587                                P‐0041366 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIXON, DONNA M
2701 BLACK DUCK COURT
FUQUAY VARINA, NC 27526                              P‐0003759 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIXON, DONNA M
2701 BLACK DUCK COURT
FUQUAY VARINA, NC 27526                              P‐0024072 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIXON, ELLEN C
13634 MEADOW GLENN
CLARKSVILLE, MD 21029‐1037                           P‐0006761 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIXON, FREDA B
362 BENT TREE COURT
PRATTVILLE, AL 36067‐2535                            P‐0009711 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIXON, JAY A
29565 LONGHORN DR.
CANYON LAKE, CA 92587                                P‐0041369 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIXON, REED
16117 W CHALET DR
OLATHE, KS 66062                                     P‐0024446 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIXON, REED
16117 W CHALET DR
OLATHE, KS 66062                                     P‐0024455 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIXON, STEVEN M
2717 CHERRY ST
BAKERSFIELD, CA 93304                                P‐0033282 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NIXON, TYLER C
28 BRIDGESIDE BLVD.
MOUNT PLEASANT, SC 29464                             P‐0049500 12/27/2017    TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
NIXON7557, SHARON G
8133 N 5TH W
IDAHO FALLS, ID 83401                                P‐0010802 10/31/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
NJ‐DM‐, INC D/B/A MERCEDEZ
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0050638 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                          Page 2410 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 574 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                    Amount
NJ‐DM, INC. D/B/A MERCEDES‐BE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058299 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NJ‐H, INC. D/B/A HONDA OF FRE
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052034 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NJ‐H, INC. D/B/A HONDA OF FRE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058321 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NJ‐HAII, INC. D/B/A BOARDWALK
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0050552 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NJ‐HAII, INC. D/B/A BOARDWALK
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058237 11/13/2018    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NJ‐HAII, INC. D/B/A BOARDWALK
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058238 11/13/2018    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NJ‐SV, INC. D/B/A VOLKSWAGEN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051832 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NJ‐SV, INC. D/B/A VOLKSWAGEN
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058259 11/13/2018    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NKENKE, REGINALD U
185 MORELAND CIRCLE
HIRAM, GA 30141                                    P‐0052052 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NKERE, EMEFRE O
425 OLDFIELD DRIVE
FLEMING ISLAND, FL 32003                           P‐0024796 11/14/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                 $1,000,000.00
NM WSSSKD
NELSON, TRAVIS
P.O. BOX 944
CABOOL, MO 65689                                   P‐0023356 11/12/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                     $15,000.00
NMAC
1721 OAK STREET
MORRISTOWN, TN 37813                                 792     10/28/2017       TK Holdings Inc.                                                  $0.00              $0.00               $0.00                               $0.00
NMS ENTERPRISES, LLC
210 ENID LANE
NORTHFIELD, IL 60093                               P‐0029335 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
NN/A
WESTRY, JORIA S
13710 CHADRON AVE APT 31
HAWTHORNE, CA 90250                                P‐0015977 11/5/2017     TK Holdings Inc., et al.                     $6,648.00                                                                                      $6,648.00
NNODIM, ELIZABETH I
1383 BACON STREET
SAN FRANCISCO, CA 94134                            P‐0016678 11/5/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                      $5,000.00

                                                                                        Page 2411 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 575 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NO
WOLFE, JUAN C
2109 TENTH ST
JUA CHAVEZ WOLFE
BERKELEY, CA 94710                                   P‐0055201 1/18/2018     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
NOBEL, BARRY
2570 JACKSON STREET
EUGENE, OR 97405                                     P‐0022070 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOBLE, DAVID W
13495 BANNER RD SE
OLALLA, WA 98359                                     P‐0026988 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOBLE, JOANNA H
6440 FAIRVIEW RD
HOLLISTER, CA 95023                                  P‐0042631 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOBLE, LINDA J
230 PAWTUXET AVE
CRANSTON, RI 02905                                   P‐0037273 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOBLE, PETER M
144 BROADWELL CIRCLE
FRANKLIN, TN 37067                                   P‐0012260 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOBLES, LATONYA
6160 RUMRILL STREET UNIT 212
LAS VEGAS, NV 89113                                  P‐0001693 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOBLES, LATONYA
6160 RUMRILL STREET UNIT 212
LAS VEGAS, NV 89113                                  P‐0001709 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOBLITT, ALICIA
2175 S TROY
ANAHEIM, CA 92802                                    P‐0034908 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOCERINO, NICHOLAS S
232 E. HICKORY STREET
HINSDALE, IL 60521                                   P‐0008587 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NODA, LEIGHTON I
2535 BONITA DR.
HIGHLAND, CA 92346                                   P‐0052394 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NODAL, EDWARD A
133 W. MANOR ST.
ALTADENA, CA 91001                                   P‐0041117 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NODELMAN, VLADISLAV
11555 NORMANTON WAY
SAN DIEGO, CA 92131                                  P‐0023399 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOE, CHRISTOPHER J
108 EAGLE POINT LOOP
OXFORD, MS 38655                                     P‐0039573 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOE, JERRY L
549 URBAN FARMS RD
MANCHESTER, TN 37355                                 P‐0020300 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOE, JERRY L
549 URBAN FARMS RD
MANCHESTER, TN 37355                                 P‐0029939 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOEL , MARY D
MARY NOEL
19849 BROWNSVILLE ROAD
KNOXVILLE, MD 21758                                  P‐0026596 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2412 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 576 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NOEL CHERY, DJENANE E
5004 BENT RIVER TRACE
BIRMINGHAM, AL 35216                                P‐0052949 12/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOEL CHERY, DJENANE E
5004 BENT RIVER TRACE
BIRMINGHAM, AL 35216                                P‐0053988    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOEL, EDDIE R
5871 YOSHINO CHERRY
BRASELTON, GA 30517                                 P‐0023674 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOEL, JENNIFER
8038 MILLERGROVE DRIVE
WHITTIER, CA 90606                                    4157      12/21/2017       TK Holdings Inc.                           $440.00               $0.00                                                                   $440.00
NOELS, LESLIE D
5911 FOX CANYON
SAN ANTONIO, TX 78252                               P‐0051723 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOESEN JR , THOMAS L
983 KENILWORTH CIRCLE
NAPERVILLE, IL 60540                                P‐0052858 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOGIC, AMANDA J
1623 IRVING STREET NW
WASHINGTON, DC 20010                                P‐0039658 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOGUERA, JORGE E
12444 LA HONDA RD
WOODSIDE, CA 94062                                  P‐0054127    1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOGUERA, ROSA M
4392 DALLAS PL
PERRIS, CA 92571                                    P‐0029514 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOH, JIWON
20435 WALNUT AVE
SARATOGA, CA 95070                                  P‐0055726 1/24/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOHEJL, DENISE A
12412 WEBSTER STREET
BROOKSVILLE, FL 34613                               P‐0002959 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOHR, ALEXANDER P
1826 W. RICE
UNIT 3
CHICAGO, IL 60622                                   P‐0051451 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOKELBY, MARK R
386 LAKE LINE DR.
ALVIN, TX 77511                                     P‐0004668 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLAN, EMILY
435 NE 6TH ST
BEND, OR 97701                                      P‐0041999 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLAN, JOHN P
8415 TERRY LEE WAY
SEVERN, MD 21144                                    P‐0014118 11/3/2017       TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
NOLAN, JOHN P
8415 TERRY LEE WAY
SEVERN, MD 21144                                    P‐0014133 11/3/2017       TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
NOLAN, KAREN L
55 CURT BLVD
SARATOGA SPRINGS, NY 12866                          P‐0016275 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLAN, KEVIN
9421 PRYOR DR
SANTEE, CA 92071                                      4652       1/4/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                           Page 2413 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 577 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
NOLAN, MARGARET A
11787 S US HIGHWAY 53
SOLON SPRINGS, WI 54873                              P‐0024754 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLAN, ROBERT D
9034 PIKE PLACE SE
PORT ORCHARD, WA 98367                               P‐0036607 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLAN, THOMAS P
3821 HOUNDSTOOTH CT
HENRICO, VA 23233                                    P‐0025932 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLAN, THOMAS P
3821 HOUNDSTOOTH CT.
HENRICO, VA 23233                                    P‐0025946 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLAN, WILLIAM C
104 NICHOLS STREET
WILMINGTON, MA 01887                                 P‐0036041 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLDER, GALE M
3767 PLEASANT VALLEY RD
PLACERVILLE, CA 95667                                P‐0054079    1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLEN‐PETERS, VIANNA
5242 SOUTHWICK COURT
MATTESON, IL 60443                                   P‐0041903 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLIN, WENDY
5701 W SLAUGHTER LN
A130‐313
AUSTIN, TX 78749                                     P‐0029241 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLL, DANIEL P
2760 LIVE OAK LN
MIDLOTHIAN, VA 23113                                 P‐0054937 1/17/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLL, KEITH A
18 GARDEN DRIVE
PLAINS, PA 18705                                     P‐0046037 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLLA‐ACOSTA, JUAN J
PO BOX 7412
PONCE, PR 00732                                      P‐0017624 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLLEY, NATHAN
13337 BURLEIGH ST
UPPER MARLBORO
UPPER MARLBORO, MD 20774                             P‐0006708 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLTE, KRYSTLE
MAMMANO, ALOI & MULVIHILL, APC
82 S. WHITE HORSE PIKE
SUITE 200
BERLIN, NJ 08009                                       764       10/27/2017       TK Holdings Inc.                         $75,000.00                                                                                   $75,000.00
NOLTE, KRYSTLE
MAMMANO, ALOI & MULVIHILL, APC
82 S. WHITE HORSE PIKE, SUITE 200
BERLIN, NJ 08009                                       963       10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NOLTE, KRYSTLE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0044077 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLTING, JOAN E
9701 N. LYDIA AVENUE
KANSAS CITY, MO 64155                                P‐0028155 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2414 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 578 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NOLTING, JOAN E
9701 N. LYDIA AVENUE
KANSAS CITY, MO 64155                              P‐0028195 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLTING, LYNN M
29505 ALLEGRO DR.
WESLEY CHAPEL, FL 33543                            P‐0054839 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOLTING, RICHARD M
29505 ALLEGRO DR.
WESLEY CHAPEL, FL 33543                            P‐0000562 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOMMSEN, KEN W
1854 OSBORNE JOYCE RD
PILOT MOUNTAIN, NC 27041                           P‐0008456 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOMMSEN, KENNETH W
1854 OSBORNE JOYCE RD
PILOT MOUNTAIN, NC 27041                           P‐0008452 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOODELL, MARCY A
2142 CEDAR GROVE TRAIL
EAGAN, MN 55122                                    P‐0022517 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOOJIN, RENE L
22040 CAREY ROAD
ATHENS, AL 35614                                   P‐0002587 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOOJIN, RENE L
22040 CAREY ROAD
ATHENS, AL 35614                                   P‐0002654 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOONAN, MICHAEL J
1673 N.E.207TH PLACE
FAIRVIEW, OR 97024‐6776                            P‐0015304 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOONAN, SUSAN J.
4716‐25TH AVENUE NE PMB 105
SEATTLE, WA 98105                                    2189      11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NOONKESTER, JAMES G
232 N LINCOLN AVE.
MANTECA, CA 95336                                  P‐0054037   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOORI, WHID
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043796 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
NOR CAL COMMUNICATIONS INC.
NOR CAL COMMUNICATIONS INC.
7641 GALILEE RD #120
ROSEVILLE, CA 95678                                P‐0047064 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOR CAL COMMUNICATIONS INC.
NOR CAL COMMUNICATIONS INC.
7641 GALILEE RD #120
ROSEVILLE, CA 95678                                P‐0047090 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOR CAL COMMUNICATIONS INC.
NOR CAL COMMUNICATIONS INC
7641 GALILEE RD #120
ROSEVILLE, CA 95678                                P‐0047128 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORAGON, FRANK B
108 WEST MYRTLEWOOD DRIVE
NEWBERG, OR 97132                                  P‐0032330 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORAGON, FRANK B
NO ADDRESS PROVIDED
                                                   P‐0032342 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2415 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 579 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NORCO INC.
1125 AMITY DRIVE
BOISE, ID 83705                                       3725      11/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NORCROSS, JOHN P
1892 WAGENER PL.
ROSEVILLE, MN 55113                                 P‐0015085 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORCROSS, JOSHUA D
951 LINCOLN PL
BOULDER, CO 80302                                   P‐0006055 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORD, DAVID A
785 LILLIAN ST
JORDAN, MN 55352                                    P‐0031802 11/26/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
NORD, JAMES A
1300 HAWKS NEST WAY #108
VIRGINIA BEACH, VA 23451                            P‐0020829 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORD, PENNY J
30484 JOCKO CANYON ROAD
ARLEE, MT 59821                                     P‐0034656 12/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORDAHL, MELINDA D
15663 LINDEN TREE ROAD
GRASSTON, MN 55030                                  P‐0052180 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORDMAN, ROBERT T
31647 NEWBURY BLVD
AVON LAKE, OH 44012                                 P‐0041042 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORDMANN, RENAE D
21195 VAILS LAKE RD
EDEN VALLEY, MN 55329                               P‐0043294 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORDQUIST, REG
4417 S MAGNOLIA AVE
SIOUX FALLS, SD 57103                               P‐0056595    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORDSON CORPORATION
ATTN: ALEX GARDNER, AR SUPERVISOR
300 NORDSON DR.
AMHERST, OH 44001                                     5115      12/11/2019       TK Holdings Inc.                           $373.40                                                                                       $373.40
NORDWALL, THOMAS R
11750 ELKHART ST
BRIGHTON, CO 80603                                  P‐0025058 11/6/2017       TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
NOREEN, DOUGLAS
1269 DALGARVEN DRIVE
APEX, NC 27502                                      P‐0011976 11/1/2017       TK Holdings Inc., et al.                      $999.00                                                                                       $999.00
NORELIUS, ERIC W
17120 SE 35TH ST
BELLEVUE, WA 98008                                  P‐0045149 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORFEET, RAY H
662 SUMMERLAKE CIRCLE APT 308
RIDGELAND, SC 29936                                 P‐0041043 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORFLEET, JENNIFER
3827 LEGNER ST
PLANO, IL 60545                                     P‐0054725 1/14/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORFLEET, JENNIFER
3827 LEGNER ST
PLANO, IL 60545                                     P‐0054726 1/14/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORFLEET, JULIE I
904 RIVERBEND RD
NASHVILLE, TN 37221                                 P‐0023362 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2416 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 580 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
NORGAARD, KRISTINA
12 FOXWOOD DRIVE
NEWBURGH, NY 12550                                 P‐0009887 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORIEGA, PAULA N
3757 MONTEREY RD
#7
LOS ANGELES, CA 90032                              P‐0016921 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORLIFT INC
512 N FANCHER WAY
SPOKANE, WA 99211                                    3575    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NORMA, DELATORRE
192 E. SAN PEDRO ST.
MERCED, CA 95341                                   P‐0035506 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, BOB C
46 NEWCOMB ST
HAYWARD, CA 94541                                  P‐0014484 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, CANTRELL G
20188 PECAN TRACE
FAIRHOPE, AL 36532                                 P‐0004745 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, CURTIS
763 TATE COLEY RD
LENOIR CITY, TN                                    P‐0054709 1/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, DANIEL R
362 MCKELL RD
CHILLICOTHE, OH 45601                              P‐0002571 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, DAVID M
15 BRANDON RD.
NEWPORT NEWS, VA 23601                             P‐0037263 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, JAMES W
6900 SW 33RD ST
TOPEKA, KS 66614                                   P‐0013626 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, JESSE
8 DUARTE COURT
ALAMEDA, CA 94502                                  P‐0053254 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, JONATHAN M
9N811 BOWES BEND DRIVE
ELQIN, IL 60124                                    P‐0047192 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, JOSHUA
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                            P‐0041806 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, KEITH M
15772 SUNSET BLVD
WAPAKONETA, OH 45895                               P‐0017028 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, LEJUANA
106 ORTEGA RD NW #5
ALBUQUERQUE, NM 87114                              P‐0003885 10/25/2017    TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
NORMAN, MARGARET E
21 FLYNN TRAIL
TAFT, TN 38488                                     P‐0029180 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN, ROY H
2677 QUAIL VALLEY ROAD
SOLVANG, CA 934632                                 P‐0019530 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORMAN‐TEKNOS, KASIANI A
1041 IRVING AVE.
ROYAL OAK, MI 48067                                P‐0049446 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2417 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 581 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
NORMIL, TERIA S
9267 CARACARA DR
JACKSONVILLE, FL 32210                              P‐0002728 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NORONHA, JOE H
1284 S. SALOME ST.
TULARE, CA 93274                                    P‐0038058 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NORRELL, CATHERINE
629 MORAY PL
CORPUS CHRISTI, TX 78411                            P‐0055408 1/21/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NORRIS , PATRICK M
3817 SHADOWCREEK DRIVE
SHREVEPORT, LA 71119                                P‐0026655 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NORRIS, BRETNEY S
516 LYNCH ST
PENSACOLA, FL 32505                                 P‐0057149    2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NORRIS, CAROL G
9683 VILLIERS DR., N
JACKSONVILLE, FL 32221‐1273                         P‐0002285 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NORRIS, ELSIE M
9646 RAMONA STREET
BELLFLOWER, CA 90706                                P‐0025292 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NORRIS, HERMAN C
504 ASHDALE DRIVE
FORT WORTH, TX 76140                                P‐0023922 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NORRIS, JAMES
2442 CARDINAL LN.
GARLAND, TX 75042                                   P‐0001445 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NORRIS, JAMES
17 HILLSIDE AVENUE
WINCHESTER, MA 01890                                P‐0007042 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NORRIS, JAMES AND RENEE
7249 SPRINGSIDE
DOWNERS GROVE, IL 60516                               1017      10/28/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
NORRIS, JANET S
40 WINDSOR RD
NORTH LIBERTY, IA 52317                             P‐0013007 11/2/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
NORRIS, JILL W
5578 S. HILLSIDE STREET
GREENWOOD VILLAG, CO 80111                          P‐0036575 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NORRIS, JILL W
5578 S. HILLSIDE STREET
GREENWOOD VILLAG, CO 80111                          P‐0039199 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NORRIS, PAMELA D
719 SPRING FALLING WAY
SPRING, TX 77373                                    P‐0010567 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NORRIS, RUSSELL K
5628 DEVON ST
PORT ORANGE, FL 32127                               P‐0000030 10/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NORRIS, SPENCER DEAN
1574 WEEPING WILLOW CT
KISSIMMEE, FL 34744‐2826                              5072      12/2/2018        TK Holdings Inc.                                                                    $0.00               $0.00                               $0.00
NORRIS, WARREN R
211 BATESVIEW DR UNIT 90
GREENVILLE, SC 29607                                P‐0017555 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 2418 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 582 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NORRIS, WILLIAM H
8688 WEST BANK ROAD
GOSPORT, IN 47433                                  P‐0003025 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORRIS, WILLIAM H
1325 SASSAFRASS CIRCLE
MT PLEASANT, SC 29466                              P‐0036541 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORSE, ANNA C
3510 BATEAU ROAD W
JACKSONVILLE, FL 32216                             P‐0032944 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORSE, ANNA C
3510 BATEAU RD W
JACKSONVILLE, FL 32216                             P‐0033053 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORSE, DAVID M
3139 OLD PORT CIR W
JACKSONVILLE, FL 32216                             P‐0053910    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORSE, JR., JOHN W
3510 BATEAU RD W
JACKSONVILLE, FL 32216                             P‐0033049 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORSE, VICTORIA Y
3447 HIDDEN LAKE DR W
JACKSONVILLE, FL 32216                             P‐0053905    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTE, KATHRYN M
8613 186TH STREET E
PUYALLUP, WA 98375                                 P‐0023902 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTEMAN, KAREN
21 CLARK ROAD
ALFRED, ME 04002                                   P‐0006376 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTEY, RICHARD
7423 EUSTON ROAD
ELKINS PARK, PA 19027                              P‐0051218 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTEY, RICHARD
7423 EUSTON ROAD
ELKINS PARK, PA 19027                              P‐0051335 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTH CALIFORNIA MANAGEMENT
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0048087 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTH CAROLINA DEPARTMENT OF JUSTICE
CONSUMER PROTECTION DIVISION
ATTN: TORREY DIXON
P.O. BOX 629
RALEIGH, NC 27610                                    4212      12/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NORTH CAROLINA DEPARTMENT OF JUSTICE
CONSUMER PROTECTION DIVISION
ATTN: TORREY DIXON
P.O. BOX 629
RALEIGH, NC 27602                                    4213      12/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NORTH COAST ELECTRIC COMPANY
HERSHNER HUNTER, LLP
ATTN: GSL
180 EAST 11TH AVENUE
EUGENE, OR 97401                                     122        9/8/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
NORTH CREEK DEVELOPMENT, INC.
RASMUSSEN, PAMELA S
10159 SW PEACE RIVER ST.
ARCADIA, FL 34269                                  P‐0016179 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2419 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 583 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
NORTH, BRIAN
8177 S. KOSTNER AVE.
CHICAGO, IL 60652                                  P‐0042796 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTH, ERIC
2124 E 6TH UNIT 306
AUSTIN, TX 78702                                   P‐0001837 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTH, JOSEPH J
810 PEBBLEBROOK RD.
MABLETON, GA 30126                                   565       10/25/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
NORTH, SANDRA
1172 SANTA OLIVIA ROAD
CHULA VISTA, CA 91913                              P‐0047502 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHALL, SIMON G
311 PIMLICO DRIVE
WALNUT CREEK, CA 94597                             P‐0031439 11/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                 P‐0053865    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                 P‐0053921    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                 P‐0053922    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                 P‐0053923    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                 P‐0053924    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                 P‐0053932    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                 P‐0053933    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                 P‐0053934    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                 P‐0053935    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                 P‐0053936    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                 P‐0053939    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                 P‐0053991    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                 P‐0053992    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2420 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 584 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address          Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                  P‐0054008    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                  P‐0054032    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                  P‐0054147    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHEASTERN ENERGY CONSULTIN
865 STATE ROUTE 210
SHELOCTA, PA 15774                                  P‐0054148    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHERN TOOL & EQUIPMENT
TIM, MGR. 996‐8655
BLUETARP FINANCIAL, INC
PO BOX 105525
ATLANTA, GA 30348‐5525                                2889      11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NORTHFIELD, SANDRA S
836 HISBISCUS LANE
VERO BEACH, FL 32963                                P‐0027828 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHINGTON, EDWARD B
1545 BOBBY RD
CLARKSVILLE, TN 37040                               P‐0022887 11/12/2017      TK Holdings Inc., et al.                     $2,800.00                                                                                    $2,800.00
NORTHROP, LISA A
7044 NE IRVING ST
PORTLAND, OR 97213                                  P‐0015908 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTHRUP, ROBERT D
6551 BOUCHELLE LN
COTTONWOOD HEIGHTS, UT 84121                          1386      11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
NORTHRUP, ROBERT D
6551 BOUCHELLE LN
COTTONWOOD HEIGHTS, UT 84121                          4845      2/19/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
NORTHRUP, ROBERT D
6551 BOUCHELLE LN
COTTONWOOD HEIGHTS, UT 84121                          4894      2/19/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
NORTHRUP, TANJI J
6551 BOUCHELLE LN
COTTONWOOD HEIGHTS, UT 84121                          1062      11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
NORTHWAY, DAVID K
P.O. BOX 250
GLEN CARBON, IL 62034                               P‐0006284 10/27/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
NORTHWEST PNEUMATICS INC DBA NORTHWEST AUTOMATION
PRODUCTS
7190 SW SANDBURG ST SUITE 20
PORTLAND, OR 97223                                    160       10/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
NORTON, CYNTHIA C
2823 HALCYON TIME TRAIL
HOUSTON, TX 77045‐4645                              P‐0044068 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTON, DANIEL J
2743 SPRINGDALE CIRCLE
NAPERVILLE, IL 60564                                P‐0045912 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTON, FRED S
200 BLUE RIDGE TRAIL
AUSTIN, TX 78746                                    P‐0036694 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2421 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 585 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NORTON, JOANTHAN L
25 DENICO LN
BENTON, ME 04901                                    P‐0055632 1/23/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
NORTON, JONATHAN L
25 DENICO LN
BENTON                                              P‐0056341   2/1/2018    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
NORTON, JOSHUA M
75 CAMBRIDGE ST
APT 2
LOWELL, MA 01851                                    P‐0011979 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTON, MARCUS A
1053 PRINCE CHARLES CT
ATWATER, CA 95301                                   P‐0054398 1/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTON, P A
805 PUENTE DR
SANTA BARBARA, CA 93110                             P‐0025367 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTON, ROBYNE L
3703 E GROVE ST
TAMPA, FL 33610                                     P‐0031834 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORTON, RONNIE
PO BOX 23
MARIETTA, OK 73448                                  P‐0019642 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORUM, ANTHONY J
2399 STIRRING CT SW
MARIETTA, GA 30064                                  P‐0003426 10/24/2017    TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
NORUM, GREGORY P
NO ADDRESS PROVIDED
                                                    P‐0003411 10/24/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
NORUM, GREGORY P
2399 STIRRING CT SW
MARIETTA, GA 30064                                  P‐0003440 10/24/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
NORVILLE, JOYCE J
2101 MALONE COURT
GREENVILLE, NC 27834                                P‐0057903 4/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORWICH, PAULA J
605 E 2ND AVE
TARENTUM, PA 15084‐2001                             P‐0021383 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORWOOD, DARDI T
237 WHITNEY LANE
MCDONOUGH, GA 30253                                 P‐0004583 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORWOOD, KAREN M
406 CATO CIRCLE
PEARL, MS 39208                                     P‐0035169 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORWOOD, MICHELLE P
1303 TOWN CENTER PARKWAY
UNIT 13222
SLIDELL, LA 70458                                   P‐0012716 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORWOOD, RANDALL
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027405 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORWOOD, REBECA
1416 YARROW LANE
BEAUMONT, CA 92223                                  P‐0032891 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2422 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 586 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
NORWOOD, SHARON K
3563 WELLS ROAD
OAKLEY, CA 94561                                   P‐0051921 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NORWOOS, CHASITY R
P.O.BOX 563
HOT SPRINGS, AR 71902                              P‐0020183 11/8/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
NOSAL, SUSAN J
3654 BRYANT AVE S #2
MINNEAPOLIS, MN 55409                              P‐0026966 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOSANCHUK, JOEL
28400 NORTHWESTERN HWY STE 200
SOUTHFIELD, MI 48034‐8348                            1557    11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
NOSAR, JEFFREY S
526 BROWN LEE DR SW
CONCORD, NC 28025                                  P‐0020095 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOSEK, JOHN S
1786 WEST 31ST PLACE
CLEVELAND, OH 44113                                P‐0017127 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOSS, RICHARD C
3853 PROSSER STREET
WEST SACRAMENTO, CA 95691                          P‐0057847 4/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOT APPLICABLE
KINNEY, ISMAEL
2254 MIRA MONTE ST
CORONA, CA 92879                                   P‐0038593 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOT APPLICABLE
KNIGHT, MICHAEL D
205 PEBBLE CREEK DRIVE
JACKSONVILLE, AL 36265‐8929                        P‐0042602 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOTARIANNI, SAMANTHA
122 SIENNA LN
GLASSBORO, NJ 08028                                P‐0048661 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOTARO, ANGELO
9 THEIS LANE
BLAUVELT, NY 10913                                 P‐0017185 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOTARO, ANGELO
9 THEIS LANE
BLAUVELT, NY 10913                                 P‐0026453 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOTARO, KENNETH
420 KINGSBURY ROAD
GERMANTOWN HILLS, IL 61548                         P‐0006729 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOTINELLI, DENISE M
1525 AVIATION BLVD
#A‐175
REDONDO BEACH, CA 90278                            P‐0014926 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOTTO, BRANDI N
6030 SHINING LEAF CT
KATY, TX 77449                                     P‐0041865 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOU, ROBERT P
PO BOX 33
LOPEZ ISLAND, WA 98261                             P‐0037358 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOURMAND, NIMA
18419 DOMINO ST
TARZANA, CA 91335                                  P‐0019828 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2423 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                     Page 587 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                            Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                     Amount
NOUWEZEM, PATRICE T
21340 BUNYAN CIRCLLE
GERMANTOWN, MD 20876                                P‐0038577 12/10/2017      TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
NOVACK, MARK E
2911 OLD ORCHARD ROAD NE
CEDAR RAPIDS, IA 52402                              P‐0032067 11/27/2017      TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
NOVAK, ALLEN
1414‐C MELE MANU STREET
HILO, HI 96720                                      P‐0017630 11/6/2017       TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
NOVAK, BRUCE J
21432 APPLE HILL DR.
SONORA, CA 95370                                    P‐0025706 11/15/2017      TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
NOVAKOSKI, JEREMY D
735 EVELYN
GRAND RAPIDS, MI 49505                              P‐0035716 12/4/2017       TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
NOVELL, DENISE
2895 W. KENSINGTON LANE
FRESNO, CA 93711                                      2963      11/17/2017       TK Holdings Inc.                                 $0.00                                                                                        $0.00
NOVELLO, ARTHUR J
225 EAST 12TH STREET
NATIONAL CITY, CA 91950                             P‐0052928 12/26/2017      TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
NOVICOFF, MICHAEL L
3010 HUTTON DRIVE
BEVERLY HILLS, CA 90210                             P‐0016583 11/5/2017       TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
NOVIDA, BENJAMIN S
3052 KALLIN AVE
LONG BEACH, CA 90808                                P‐0014412 11/3/2017       TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
NOVI‐DISCHER, MARIA L
363 FAIRWAY TERRACE
PHILADELPHIA, PA 19128                              P‐0011348 11/1/2017       TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
NOVOA, JESUS A
321 N. ORANGE AVE.
WEST COVINA, CA 91790                               P‐0056654    2/5/2018     TK Holdings Inc., et al.                  $605,000,000.00                                                                              $605,000,000.00
NOVOA, MARIO J
10457 NAPA RD
ADELANTO, CA 92301                                  P‐0040061 12/13/2017      TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
NOVOA‐MICHEL, GRECIA
7241 ADOBE CASA CT.
CITRUS HEIGHTS, CA 95621                            P‐0032039 11/27/2017      TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
NOVOSEL, ELAINE K
1051 EMERALD DUNES DRIVE
SUN CITY CENTER, FL 33573                           P‐0009235 10/30/2017      TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
NOVOSEL, ELAINE K
1051 EMERALD DUNES DRIVE
SUN CITY CENTER, FL 33573                           P‐0025278 11/6/2017       TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
NOVOSELSKY, BORIS
46 BOYCE AVENUE
STATEN ISLAND, NY 10306                             P‐0035399 12/4/2017       TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
NOVOTNAK, CLARA
628CEDAR STREET
FREELAND, PA                                        P‐0024294 11/13/2017      TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
NOVOTNY, CHERYL A
333 MAIN STREET SOUTH
LONSDALE, MN 55046                                  P‐0023145 11/12/2017      TK Holdings Inc., et al.                            $0.00                                                                                        $0.00



                                                                                           Page 2424 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 588 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NOWAK, ANDREW
4450 KATHLEEN
SAND POINT, MI 48755                                P‐0046813 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWAK, ASHLEY
1590 WINEBERRY LN
WEST CHESTER, PA 19380                              P‐0055532 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWAK, DARWIN A
2314 VALLEY VIEW DRIVE
ALLEGANY, NY 14706                                  P‐0018061 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWAK, GILLEN
2737 THORNWOOD LANE
JACKSONVILLE, FL 32207                              P‐0032265 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWAK, GILLEN
2737 THORNWOOD LANE
JACKSONVILLE, FL 32207                              P‐0032335 11/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
NOWAK, GILLEN
2737 THORNWOOD LANE
JACKSONVILLE, FL 32207                              P‐0032339 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWAK, JOHN D
3975 E. ISAIAH DRIVE
TUCSON, AZ 85706                                    P‐0037881 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWAK, LOIS I
5037 NN MERRIMAC
CHICAGO, IL                                         P‐0043479 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWAK, RYAN M
1018 ARIANNA ST NW
GRAND RAPIDS, MI 49504                              P‐0011815 11/1/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
NOWAK, SHELBY
6404 CREEKDALE DRIVE
THE COLONY, TX 75056                                P‐0003867 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWAK, STEPHEN F
104 COUNTRY CLUB BLVD
CHESAPEAKE, VA 23322                                P‐0010864 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWAK, TRACY L
129 COUNTESS DRIVE
WEST HENRIETTA, NY 14586                            P‐0010417 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWATCKI, GEORGE A
21 OLIVIA DRIVE
EGG HARBOR TWP, NJ 08234‐5788                       P‐0053427 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWELL, SUSAN A
37 CONNECTICUT DR.
PLAINFIELD, CT 06374                                P‐0026191 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWLIN, MINUNIQUE
3395 MCCUTCHEON CROSSING DR
COLUMBUS, OH 43219                                  P‐0053111 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOWLIN, MINUNIQUE
3395 MCCUTCHEON CROSSING DR
COLUMBUS, OH 43219                                  P‐0053116 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOYES, DEAN E
259 CESSNA ROAD
CONCORD, NC 28027                                   P‐0022366 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NOYES, KAREN S
259 CESSNA ROAD
CONCORD, NC 28027                                   P‐0022365 11/11/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00



                                                                                         Page 2425 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 589 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
NOYES, KAREN S
259 CESSNA ROAD
CONCORD, NC 28027                                 P‐0022371 11/11/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
NOYES, STEPHENIE
4406 NE 49TH STREET
KANSAS CITY, MO 64119                             P‐0039630 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NOYES, SYLVIA A
1743 ESCALON AVE
CLOVIS, CA 93611                                  P‐0014977 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NOZDAHEE, SHAHBEGUM
511 TRAILRIDGE DRIVE
RICHARDSON, TX 75081                              P‐0004074 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NP FLM L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058080 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NP FLM L.L.C. D/B/A NORTH POI
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052707 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NP MZD L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058072 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NP MZD L.L.C. D/B/A NORTH POI
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052712 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NRL FEDERAL CREDIT UNION
ANDRADE, ANGELICA M
2104 I STREET NE APT 201
WASHINGTON, DC 20002                              P‐0042401 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NSIAH, KWABENA
2408 E. 103RD ST
CHICAGO, IL 60617                                 P‐0034390 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NSUBUGA, ALBERT
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                               P‐0053070 12/27/2017    TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
NUBER, GREGORY J
8 ANGELIQUE CT
MORGANVILLE, NJ 07751                             P‐0029481 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NUBER, GREGORY J
8 ANGELIQUE CT
MORGANVILLE, NJ 07751                             P‐0029486 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NUBER, GREGORY J
8 ANGELIQUE CT
MORGANVILLE, NJ 07751                             P‐0029489 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NUCKOLLS, CHRISTINA
2773 S KEY BISCAYNE DR
GILBERT, AZ 85295                                 P‐0010249 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
NUCULAJ, TOM
18762 NOVA DR
MACOMB, MI 48042                                    5095    4/23/2019        TK Holdings Inc.                              $0.00                                                                                         $0.00



                                                                                       Page 2426 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 590 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NUCUM, MARIA R
55 BROOKDALE GARDENS, UNIT B
BLOOMFIELD, NJ 07003                                P‐0008882 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUCUM, MARIA R
55 BROOKDALE GARDENS, UNIT B
BLOOMFIELD, NJ 07003                                P‐0008923 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUDO, TAMMY L
3 MOUNT AIRY ESTATES
TUNKHANNOCK, PA 18657                               P‐0012635 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUGENT, CANDACE M
4128 WHISPER PT
CIBOLO, TX 78108                                    P‐0010646 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUGENT, MARYJANE
44 VANKUREN DR
BINGHAMTON, NY 13901‐6039                           P‐0013618 11/2/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
NUGENT, SELLAR BULLARD
61 EAGLE VIEW DRIVE
EAGLE POINT, OR 97524                                 2180      11/8/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
NUGGEHALLI, SWARUP S
2962 COLONY DR
EAST LANSING, MI 48823                              P‐0051890 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUKAGA, CHIYO
505 43RD ST
OAKLAND, CA 94609                                   P‐0034834 12/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUKAGA, CHIYO
505 43RD ST
OAKLAND, CA 94609                                   P‐0034871 12/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NULL, JOHN D
704 STRIBLING CR
AZLE, TX 76020                                      P‐0052258 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NULL, MARCY
847 WASHINGTON BLVD. #B1
OAK PARK, IL 60302                                    2618      11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NULL, TONY L
NA
                                                    P‐0055264 1/19/2018       TK Holdings Inc., et al.                     $3,800.00                                                                                    $3,800.00
NULL, TONY L
2812 SHENANDOAH DRIVE
TYLER, TX 75701                                     P‐0057059    2/5/2018     TK Holdings Inc., et al.                     $6,200.00                                                                                    $6,200.00
NULPH, LAURA J
2410 BROOKGREEN COMMONS NW
KENNESAW, GA 30144                                  P‐0007198 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUMINEN, DONALD K
400 MORNINGSIDE DRIVE
CHAPEL HILL, TN 37034‐3026                          P‐0014127 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNAMACHER, FRANK A
66 OAK LN
NORTHAMPTON, PA 18067                               P‐0017953 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNBERG, BARBARA S
923 20TH STREET
UNIT A
SANTA MONICA, CA 90403                              P‐0037824 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNES, FRANK C
4924 WEST PEDRO LANE
LAVEEN, AZ 85339                                    P‐0030001 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2427 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 591 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NUNES, MARIA L
14 WARE STREET
DORCHESTER, MA 02125                                P‐0027129 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNEZ JR, RAFAEL
3025 PRAIRIE ST
FRANKLIN PARK, IL 60131                             P‐0038594 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNEZ, ANELY M
10909 SW 75 STREET
MIAMI, FL 33173                                     P‐0009386 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNEZ, DEBRA A
PO BOX 893986
TEMECULA, CA 92589                                  P‐0054243    1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNEZ, JOEL
753 HELEN ST
FAYETTEVILLE, NC 28303                                3755      11/29/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
NUNEZ, JOHANY M
2960 SIESTA VIEW DR
KISSIMMEE, FL 34744                                 P‐0035116 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNEZ, JOSE
2605 DUNRAVEN CT
KISSIMMEE, FL 34743                                   3489      11/27/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
NUNEZ, MABEL
4724 JACOBS AVE
JACKSONVILLE, FL 32205                              P‐0027399 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNEZ, REBECCA
2605 DUNRAVEN CT.
KISSIMMEE, FL 34743                                   3571      11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
NUNLEY, BARBARA G
3208 MASSACHUSETTS AVE #D
LEMON GROVE, CA 91945‐2252                          P‐0048679 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNLEY, EDWARD L
P O BOX 430
CHANNELVIEW, TX 77530                               P‐0046589 12/26/2017      TK Holdings Inc., et al.                     $1,130.45                                                                                    $1,130.45
NUNN, VANESSA D
1412 ST. TROPEZ LN
ARLINGTON, TX 76013                                 P‐0038242 12/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNNA, VIJAYA
11366 VILLAGE RIDGE RD
SAN DIEGO, CA 92131                                 P‐0023159 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNNALLY, AVIONCE T
396 ESTANAULA RD
COLLIERVILLE, TN 38017                              P‐0057113    2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNNELLEY, DAVID G
3164 EDGEWOOD PARK COURT
COMMERCE, MI 48382                                  P‐0023295 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUNZ, DONALD H
609 LIVELY ROAD
WACO, GA 30182                                      P‐0041942 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NURSEY, JOHN A
747 BARRINGTON CIR.
WINTER SPRINGS, FL 32708                            P‐0012975 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUSCH, LILIA J
4142 BAVERTON DR.
SUWANEE, GA 30024                                   P‐0034572 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2428 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 592 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
NUSS, JOAN T
79 FOX CREEK COURT
DALLAS, GA 30157‐7380                               P‐0036779 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUSSER, . JEANETTE C
12988 260TH ST.
CO. BLUFFS, IS 51503                                P‐0012345 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUSYNOWITZ, MARTIN L
15726 BROOK FOREST DRIVE
HOUSTON, TX 77059‐6402                              P‐0013591 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUTALL, TROY A
NO ADDRESS PROVIDED
                                                    P‐0002344 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUTKIN, SANDRA R
NO ADDRESS PROVIDED
                                                    P‐0001301 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUTT JR., PATRICK A
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                 P‐0044170 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUTT JR., PATRICK A
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                 P‐0044174 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUTT JR., PATRICK A
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                 P‐0052492 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUZZI, CYNTHIA
108 IRON GATE ROAD
STAMFORD, CT 06903                                  P‐0033506 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUZZI, JUSTIN T
108 IRON GATE ROAD
STAMFORD, CT 06903                                  P‐0023727 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUZZO , VICTORIA
3109 N. 77TH AVENUE
ELMWOOD PARK, IL 60707 1112                         P‐0025589 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUZZO, KATHERN K
1134 MAXWELL STREET
CROWN POINT, IN 46307                               P‐0047816 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NUZZO, VICTORIA
3109 N 77TH AVENUE
ELMWOOD PARK, IL 60707 1112                         P‐0025597 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NWACHUKWU, CHIKA
3506 WEST ADAMS STREET
FLOOR 1
CHICAGO, IL 60624                                   P‐0020051 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NWAFOR, EBERE P
4414 JOHN PENN CIRCLE
UNIT B
CHARLOTTE, NC 28215                                 P‐0039851 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NWANKWO, NNAMDI
2804 ATLANTA DRIVE
SILVER SPRING, MD 20906                             P‐0010023 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NWIMO, ROSE U
7606 HOPEWELL LANE
HOUSTON, TX 77071                                   P‐0046154 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 2429 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 593 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address          Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
NWUDE, EJIKE C
10641 GRAMERCY PL
UNIT 246
COLUMBIA, MD 21044                                    P‐0034560 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYADROH, VAYRAM
6239 S ELLIS AVE APT 3
CHICAGO, IL 60637                                     P‐0043276 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYE, BENJAMIN E
72 BAYBERRY LANE
SOUTH BURLINGTON, VT 05403                            P‐0005034 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYE, DENNIS M
2870 E VIA ESCUELA
PALM SPRINGS, CA 92262                                P‐0020321 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYE, RICHARD R
822 FRONT STREET
FORT MILL, SC 29708                                   P‐0035829 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYHOF, SCOTT H
7403 LOCKSLEY N
LAKELAND, FL 33809                                    P‐0055770 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYJAR, AMARJIT S
764 EAST SAN BERNARDINO ROAD,
UNIT #1,
COVINA, CA 91723                                      P‐0022621 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYLANDER, MARCIA L
8019 219TH AVE SE
SNOHOMISH, WA 98290                                   P‐0017348 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYP, KIMBERLY A
270 SHORESIDE NORTH DR
GRAND RAPIDS, MI 49548                                P‐0054754 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYSTROM, TANYA D
3305 HARTRIDGE DRIVE
ALPHARETTA, GA 30022                                  P‐0032464 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
NYSTROM‐PISANI, EMILY R
844 PATRICK DRIVE
WEST PALM BEACH, FL 33406                             P‐0053322 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O&S CALIFORNIA, INC.
ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LLP
ATTN: DEBRA A. RILEY, ESQ.
600 WEST BROADWAY
27TH FLOOR
SAN DIEGO, CA 92101‐0903                                3623    11/27/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
O&S CALIFORNIA, INC.
ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LLP
ATTN: DEBRA A. RILEY, ESQ.
ONE AMERICA PLAZA
600 WEST BROADWAY, 27TH FLOOR
SAN DIEGO, CA 92101‐0903                                4717    1/11/2018        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
O’ HEARON, CHERYL M
31 5TH AVE
LANDFALL, MN 55128‐7110                               P‐0028665 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O’DONNELL, BRANDON F
103 ASH SWAMP RD
SCARBOROUGH, ME 04074                                 P‐0054591 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O’KUHN, PETER A
633 FISCHER ROAD
KINDERHOOK, NY 12106                                  P‐0020538 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2430 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 594 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
O’NEILL III, DENNIS HUGH
945 W BROADWAY RD
UNIT 2046
MESA, AZ 85210                                      P‐0055924 1/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O’REILLY, NORA L
186 LUCKY DR
MARIETTA, GA 30068                                  P‐0006991 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O’ROURKE, WILLIAM B
2 N. DEE ROAD
204
PARK RIDGE, IL 60068                                P‐0009359 10/30/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
OAKES, CHARENE M
120 SQUIRES AVE APT4
ENDICOTT, NY 13760                                  P‐0030883 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OAKES, JERRY K
381 MEADDOCK LANE
CHATHAM, VA 24531                                   P‐0028690 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OAKES, KAREN L
3214 HICKORY GROVE LN
PEARLAND, TX 77584                                  P‐0002677 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OAKES, KELLY
754 PONTIUS ROAD
CINCINNATI, OH 45233                                P‐0002919 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OAKES, KELLY
754 PONTIUS ROAD
CINCINNATI, OH 45233                                P‐0002921 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OAKLEY, DANIEL J
3124 GOLDEN EAGLE LN
MODESTO, CA 95356                                   P‐0026295 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OAKLEY, GREGG V
PO BOX 193
BUCHTEL, OH 45716‐0193                              P‐0032052 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OAKLEY, JACQUELINE E
230 COLLINS VIEW CT
LAWRENCEVILLE, GA 30043                             P‐0017612 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OAKLEY, SANDRA
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                  P‐0027386 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OAKLEY, SANDRA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027389 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OAKLEY‐DAVIS, STACEY
563 PALISADE AVE
TEANECK, NJ 07666                                   P‐0033127 11/28/2017    TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
OAKWOOD, MIKE A
401 S GRIFFIN ST
GRAND HAVEN, MI 49417                               P‐0047176 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OAKWOOD, MIKE A
401 S GRIFFIN ST
GRAND HAVEN, MI 49417                               P‐0047195 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OASE, ALYCE M
5595 DONEGAL DRIVE
SHOREVIEW, MN 55126                                 P‐0051263 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2431 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 595 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
OASE, KAREN M
5595 DONEGAL DRIVE
SHOREVIEW, MN 55126                                P‐0051397 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OASIS TECHNOLOGIES
CRAIG, ROBERT L
                                                   P‐0055216 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OATES, BRIAN H
20054 SERRE DRIVE
ESTERO, FL 33928                                   P‐0002200 10/23/2017    TK Holdings Inc., et al.                      $303.50                                                                                       $303.50
OATES, DEBORAH L
8825 SW 160 STREET
PALMETTO BAY, FL 33157                             P‐0002403 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OATES, STEPHEN J
42‐747 EDESSA ST
PALM DESERT, CA 92211                              P‐0031478 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OATES, WHITNEY A
5604 S 164 W AVE
SAND SPRINGS, OK 74063                             P‐0001905 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OATLEY, ALBERT R
4125 SUNSHINE RD.
GEORGRTOWN, OH 45121‐8819                          P‐0000713 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OATMAN, MARIA T
6214 MEAADVILLE RD.
NARVON, PA 17555                                   P‐0007802 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBANDO, GABRIELLA A
4725 EMERALD FOREST WAY
APT. 1912
ORLANDO, FL 32811                                  P‐0051033 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBE, MUNTU
654 STONEHEDGE DRIVE
STONE MOUNTAIN, GA 30087                           P‐0054460 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBEJAS, MARIO
5265 BINDEWALD ROAD
TORRANCE, CA 90505                                 P‐0016394 11/5/2017     TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
OBENBERGER, KEITH G
13803 BIOLA AVE
LA MIRADA, CA 90638                                P‐0024355 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBENG, FLORENCE
4910 HIGHGROVE DR
APT F
SHERMAN, TX 79090                                  P‐0030712 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBENREDER, DOROTHY J
3232 HANNON RD
ERIE, PA 16510                                     P‐0006000 10/26/2017    TK Holdings Inc., et al.                    $17,500.00                                                                                   $17,500.00
OBERACKER, JAMES F
11681 REAGAN STREET
LOS ALAMITOS, CA 90720                             P‐0045871 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERG, KAITLIN M
36 OCEAN AVE
ISLIP, NY 11751                                    P‐0003463 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERHAUSER, BART A
88 CEDAR RUN RD.
BAYVILLE, NJ 08721                                 P‐0005311 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERHELMAN, BETTY L
10650 BRIDGE HAVEN RD.
APPLE VALLEY, CA 92308                             P‐0038425 12/10/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
                                                                                        Page 2432 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 596 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
OBERHELMAN, LYNN H
10650 BRIDGE HAVEN RD.
APPLE VALLEY, CA 92308                              P‐0038430 12/10/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
OBERHELMAN, RHONDA F
3 TIMBER TRL
DEKALB, IL 60115                                    P‐0042447 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERLE, CARL G
378 TURNBERRY PLACE DRIVE
WILDWOOD, MO 63011‐2083                             P‐0057237 2/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERLE, CARL G
378 TURNBERRY PLACE DRIVE
WILDWOOD, MO 63011‐2085                             P‐0057240 2/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERLE, KENNETH C
1706 DAWN DRIVE
SEWICKLEY, PA 15143                                 P‐0051220 12/27/2017    TK Holdings Inc., et al.                     $2,507.00                                                                                    $2,507.00
OBERLE, KENNETH C
1706 DAWN DRIVE
SEWICKLEY, PA 15143                                 P‐0051351 12/27/2017    TK Holdings Inc., et al.                     $2,507.00                                                                                    $2,507.00
OBERLE, SHERI L
22623 WIXFORD LANE
TOMBALL, TX 77375                                   P‐0002860 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERLIN, MARIE F
6357 SHEPARD ROAD
PAVVILION, NY 14525                                 P‐0013637 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERMANN, CAROL L
11 PLEASANT DRIVE
WHEELING, WV 26003                                  P‐0006043 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBEROI, DAMANJIT
8111 SW CORAL BELL CT
BEAVERTON, OR 97008                                 P‐0022631 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBERT, EMILY
1903 WOODWARD HEIGHTS
FERNDALE, MI 48220                                  P‐0042008 12/18/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
OBIEFULE, KASANDRI
5885 EDENFIELD ROD
APT P17
JACKSONVILLE, FL 32277                              P‐0041362 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBIKOYA, OLUFEMI A
717 N. EMERSON STREET
ARLINGTON, VA 22203                                 P‐0010418 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBILICHETTI, BABU R
36 WATCHUNG DR.
BASKING RIDGE, NJ 07920‐4240                        P‐0018850 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBILICHETTI, BABU R
36 WATCHUNG DRIVE
BASKING RIDGE, NJ 07920                             P‐0033217 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBIOL, RICHARD C
23 S MAIN ST
SUITE 30
FREEPORT, NY 11520                                  P‐0050840 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBION COUNTY PROPANE GAS, INC
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                   P‐0046733 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2433 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 597 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
O'BOYLE, DAVID M
8027 BRITTANY PLACE
PITTSBURGH, PA 15237‐6302                             P‐0047600 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BOYLE, MARY ELLEN
8027 BRITTANY PLACE
PITTSBURGH, PA 15237‐6302                             P‐0051794 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BOYLE, MICHAEL
305 MYSTIC MEADOWS CT.
HOWELL, MI 48843                                        2642    11/13/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
O'BOYLE, MICHAEL
305 MYSTIC MEADOWS CT.
HOWELL, MI 48843                                        3133    11/22/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
OBRADOVICH, TIMOTHY G
1660 SOUTHERN BLVD
SUITE M
WEST PALM BEACH, FL 33406                             P‐0023648 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRADY, MARY K
250 WEST 94TH STREET
APT. 14E
NEW YORK, NY 10025                                    P‐0005759 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBREGON, RICHARD
9012 YELLOW CEDAR TRAIL
FORT WORTH, TX 76244                                  P‐0030901 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBREMSKI, SHERRY
2432 NEZ PERCE TRAIL
EDMOND, OK 73003                                      P‐0036042 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBRIEN , CHRISTINE A
97 BEECHWOOD RD
HALIFAX, MA 02338                                     P‐0025281 11/6/2017     TK Holdings Inc., et al.                     $5,689.00                                                                                    $5,689.00
OBRIEN, ANNE M
6806 SHERWOOD ROAD
WOODBURY, MN 55125                                    P‐0053180 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, DANIELLE
18 LORING RD.
BRISTOL, RI 02809                                       604     10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OBRIEN, DEBORAH L
12505 SW NORTH DAKOTA ST
#1816
TIGARD, OR 97223                                      P‐0055347 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, DEBORAH L
8221 DELAWARE DRIVE
WEEKI WACHEE, FL 34607                                P‐0050381 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBRIEN, GEORGE F
419 S BROCKFIELD DR
SUN CITY CENTER, FL 33573‐5843                        P‐0000299 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, HOLLEY B
805 RESERVE CHAMPION DRIVE
#021
ROCKVILLE, MD 20850                                   P‐0009408 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, JAMES S
106 DEER RUN DRIVE
LEWISBURG, PA 17837                                   P‐0032738 11/24/2017    TK Holdings Inc., et al.                      $341.56                                                                                       $341.56
OBRIEN, JOHN B
102 WEST COURT AVE
WINTERSET, IA 50273                                   P‐0032037 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2434 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 598 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
O'BRIEN, JOHN F
8 LONGWOOD LANE
WALPOLE, MA 02081                                    P‐0027631 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, KATHRYN L
35 BALMORAL DR
FAIRPORT, NY 14450                                   P‐0053913    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, KEVIN
7970 NE RIVER RD
RICE, MN 56367                                         1310      10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OBRIEN, KEVIN P
7970 NE RIVER RD
RICE, MN 56367                                       P‐0010256 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBRIEN, KEVIN R
1060 9TH STREET SW
NAPLES, FL 34117                                     P‐0002069 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBRIEN, LAURA
1507 ELON LN
ENCINITAS, CA 92024                                  P‐0024238 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBRIEN, LUKE L
152 SHELDON AVENUE
PITTSBURGH, PA 15220                                 P‐0019096 11/7/2017       TK Holdings Inc., et al.                      $508.95                                                                                       $508.95
O'BRIEN, MARY
2408 GSOHEN AVENUE
HENDERSON, NV 89074                                  P‐0042476 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, MEGHAN T
81A SANCHEZ ST
SAN FRANCISCO, CA 94114                              P‐0040893 12/15/2017      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
OBRIEN, PAUL L
305 RIVER OAK DRIVE
DANVILLE, VA 24541                                   P‐0057647    3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBRIEN, PAUL L
305 RIVER OAK DRIVE
DANVILLE, VA 24541                                   P‐0057648    3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, RICHARD
1565 BURGESS RD
WATERLOO, NY 13165                                   P‐0043457 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, SHANNON
3233 PORTLAND AVE
MINNEAPOLIS, MN 55407                                  1343      11/4/2017        TK Holdings Inc.                                                                                       $0.00                               $0.00
O'BRIEN, SHANNON
555 EATON ST. UNIT K
OCEANSIDE, CA 92054                                  P‐0018408 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBRIEN, SHANNON L
11346 PORTOBELO DR UNIT 3
SAN DIEGO, CA 92124                                  P‐0020320 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, STEVEN W
1931 HAVEN PARK CIRCLE
SMYRNA, GA 30080                                     P‐0014423 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, SYLVIA K
11 LAUREL HILL COURT UNIT N
GREENBELT, MD 20770                                  P‐0029196 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BRIEN, TIM S
3710 SHILOH RD
DEFOREST, WI 53532                                   P‐0022092 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2435 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 599 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
O'BRIEN, TIMOTHY D
2801 DWIGHT AVE
PITTSBURGH, PA 15216                               P‐0010542 10/31/2017    TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
O'BRIEN, TIMOTHY S
555 EATON ST. UNIT K
OCEANSIDE, CA 92054                                P‐0018400 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OBRINGER, JOHN P
2344 LAURELWOOD DRIVE
THOUSAND OAKS, CA 91362                            P‐0015595 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BYRNE, FREDERICK I
25588 FAIRMOUNT DR
ATHENS, AL 35613                                   P‐0039562 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'BYRNE, THOMAS M
10328 CHEVIOT DRIVE
LOS ANGELES, CA 90064                              P‐0055814 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCAL, ENIS E
1419 S. CRESCENT HEIGHTS BLVD
LOS ANGELES, CA 90035‐3831                         P‐0044250 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCALLAGHAN, JOHN
526 CENTRAL AVE.
WILMETTE, IL 60091                                 P‐0007041 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CALLAGHAN, PEGGY
207 NE 6TH STREET
NEWPORT, OR 97365                                  P‐0035126 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCAMPO, DAVID A
1018 NIGUEL LANE
SAN JOSE, CA 95138                                 P‐0014519 11/3/2017     TK Holdings Inc., et al.                      $320.00                                                                                       $320.00
OCARROLL, HAROLD T
PO BOX1188
QUENTIN, PA 17083                                  P‐0021773 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCASIO, EVELYN
6180 BELLEVUE DRIVE
NORTH OLMSTED, OH 44070                            P‐0053831   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCCHINO, ANN G
1101 SALTON DR.
AKRON, OH 44333                                    P‐0005433 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCCHIUTO, MICHAEL J
110 CORNSTALK TRAIL
WINCHESTER, VA 22602                               P‐0028807 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCCIDENTAL CHEMICAL CORP
666 GARLAND PLACE
DES PLAINES, IL 60016                              P‐0044660 12/22/2017    TK Holdings Inc., et al.                   $110,684.69                                                                                  $110,684.69
OCEAN MARINE INSURANCE AGENCY
PATRICK F. KUDLICH
735 BISHOP ST., SUITE 327
HONOLULU, HI 96813                                 P‐0020020 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCELLO, ALEXANDER P
1433 W WINNEMAC AVE
CHICAGO, IL 60640                                  P‐0010252 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHESKEY, WALTER R
6811 SARATOGA AVE
LUBBOCK, TX 79424                                  P‐0002900 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHOA, COREY P
4238 SUSSEX CIRCLE
CYPRESS, CA 90630                                  P‐0023441 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                        Page 2436 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 600 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
OCHOA, GLORIA
520 E VEKOL RD
CASA GRANDE, AZ 85122                               P‐0057371 2/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHOA, GLORIA P
520 E VEKOL RD.
CASA GRANDE, AZ 85122                               P‐0039945 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHOA, GLORIA P
520 E VEKOL RD
CASA GRANDE, AZ 85122                               P‐0057372 2/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHOA, MARIA N
896 GREEN MOSS DRIVE
SACRAMENTO, CA 95831                                P‐0044675 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHOA, NORA
1212 E. JUAREZ
PHARR, TX 78577                                     P‐0010987 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHOA, SERGIO
1229 FAWN LILY DR
PATTERSON, CA 95363                                 P‐0040186 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHOA, SYLVIA J
12100 S. HWY 6 #4107
SUGARLAND, TX 77498                                 P‐0008745 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHS, DONNA R
1264 ARKANSAS ST.
VALLEJO, CA 94590                                   P‐0053603   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCHSNER, PATRICIA S
255 HIDEAWAY HILLS DR
HOT SPRINGS, AR 71901                               P‐0011861 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCKMAN, GREG P
2756 FAIRFIELD DR
GRENTA, LA 70056                                    P‐0025013 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONN LOUN, TARA J
13637 ASHMONT ST.
VICTORVILLE, CA 92392                               P‐0056346   2/1/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNELL, FRANCINE E
1714 WROXTON CT
HOUSTON, TX 77005                                   P‐0003568 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNELL, JUDITH G
2091 SANDPIPER CT
PONTE VEDRA BEAC, FL 32082                          P‐0053478 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCONNELL, KEVIN A
8833 COUNTRY VISTA WAY APT 10
LAS VEGAS, NV 89117                                 P‐0029810 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNELL, LARRY A
23140 CUERVO DR
VALENCIA, CA 91354                                  P‐0016414 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNELL, MARK
1247 LILLIAN STREET
FORT ATKINSON, WI 53538                             P‐0008391 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNELL, MONICA H
1247 LILLIAN STREET
FORT ATKINSON, WI 53538                             P‐0029127 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNELL, RICHARD D
4514 MONROE ST
ECORSE, MI 48229                                    P‐0052672 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2437 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 601 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
O'CONNELL, VIRGINIA
1707 PRINCE AVENUE
OWENSBORO, KY 42303                                 P‐0054517 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCONNER, DEELZIER H
228 E. SPRINGETTSBURY AVE
YORK, PA 17403                                      P‐0052379 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNOR, ARTHUR
23 MONMOUTH JUNCTION POND LN
MONMOUTH JCT, NJ 08852                              P‐0048313 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNOR, EILEEN M
2308 NE 20 STREET
FORT LAUDERDALE, FL 33305‐2636                      P‐0016695 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNOR, EILEEN M
2308;NE 20 STREET
FORT LAUDERDALE, FL 33305‐2636                      P‐0016783 11/5/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
O'CONNOR, HAGAN P
135 9TH AVE.
SANTA CRUZ, CA 95062                                P‐0038924 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNOR, JOHN T
328 SONATINA TERRACE
ALPHARETTA, GA 30009                                P‐0030319 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNOR, KATHRYN J
516 FIRST AVE
LAUREL, MT 59044                                    P‐0013623 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCONNOR, KEN B
PO BOX 120
370 TURNPIKE RD
SOMERS, CT 06071                                    P‐0029624 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCONNOR, KEVIN J
736 NORTH CENTER STREET
NAPERVILLE, IL 60563                                P‐0014515 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCONNOR, NEAL P
36 HOLLY HILL CIRCLE
WEYMOUTH, MA 02190‐3316                             P‐0050377 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNOR, PATRICIA K
P.O BOX 120
370 TURNPIKE RD
SOMERS, CT 06071                                    P‐0029623 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCONNOR, PATRICK F
209 YALE AVE
SYRACUSE, NY 13219                                  P‐0030287 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'CONNOR, SANDRA B
5013 12TH ST SOUTH
ARLINGTON, VA 22204                                 P‐0008540 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCONNOR, WILLIAM J
4 HIGH PINE AVENUE
BURLINGTON, MA 01803                                P‐0008126 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCONNOR, WILLIAM J
4 HIGH PINE AVENUE
BURLINGTON, MA 01803                                P‐0008128 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCRACOKE ISLAND TRADING CO
PO BOX 6
OCRACOKE, NC 27960                                  P‐0024960 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OCTAVE, REGINA
8154 PIERRE LANE
ST.JAMES, LA 70086                                  P‐0034776 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2438 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 602 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
OCTOVIA, MICHELLE
50 CHRISTOPHER COLUMBUS DR
APT 901
JERSEY CITY, NJ 07302                              P‐0016805 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                             P‐0050719 12/27/2017    TK Holdings Inc., et al.                     $1,342.00                                                                                    $1,342.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                             P‐0050733 12/27/2017    TK Holdings Inc., et al.                    $19,432.00                                                                                   $19,432.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                             P‐0050746 12/27/2017    TK Holdings Inc., et al.                      $478.00                                                                                       $478.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                             P‐0050761 12/27/2017    TK Holdings Inc., et al.                     $3,675.00                                                                                    $3,675.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                             P‐0050778 12/27/2017    TK Holdings Inc., et al.                      $876.00                                                                                       $876.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                             P‐0050788 12/27/2017    TK Holdings Inc., et al.                     $2,645.00                                                                                    $2,645.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                             P‐0050800 12/27/2017    TK Holdings Inc., et al.                     $1,956.00                                                                                    $1,956.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                             P‐0050819 12/27/2017    TK Holdings Inc., et al.                     $4,230.00                                                                                    $4,230.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                             P‐0050843 12/27/2017    TK Holdings Inc., et al.                     $1,632.00                                                                                    $1,632.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                             P‐0050869 12/27/2017    TK Holdings Inc., et al.                     $2,645.00                                                                                    $2,645.00
ODAT, HESHAM
3895 RANYA DR
COMMERCE TWP, MI 48382                             P‐0050911 12/27/2017    TK Holdings Inc., et al.                   $145,786.00                                                                                  $145,786.00
ODELL, BRIAN K
111 HITE AVENUE
BECKLEY, WV 25801                                  P‐0028564 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODELL, BRIAN K
111 WHITE AVENUE
BECKLEY, WV 25801                                  P‐0028640 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODELL, DAMON K
6950 NE 137TH COURT
WILLISTON, FL 32696                                P‐0003851 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODELL, KIM D
695 FLINTLOCK DR
DACULA, GA 30019                                   P‐0039076 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODELL, TOM W
65 CHAUCER DR
NEWARK, DE 19713                                   P‐0037436 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODELL, TRAVIS
116 YANKEE FOLLY RD
NEW PALTZ, NY 12561                                P‐0043126 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2439 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 603 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ODEN, MARITZA A
10023 ELM MEADOW TRAIL
HOUSTON, TX 77064                                   P‐0010448 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODETTO, TIMOTHY
560 ROHNERT PARK EXPY W
APT 132
ROHNERT PARK, CA 94928                                5044    8/27/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00
ODEY, KENNETH P
640 FILLMORE STREET
DENVER, CO 80206                                    P‐0025714 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODINET, CHRISTOPHER L
830 EAST BAYOU PKWY
LAFAYETTE, LA 70508                                 P‐0024762 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODINET, CHRISTOPHER L
830 E BAYOU PKWY
LAFAYETTE, LA 70508                                 P‐0024867 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODIO, JESSICA M
6067 GRAND FOREST COURT
PEACHTREE CORNER, GA 30092                          P‐0007642 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODIO, OTTO G
6067 GRAND FOREST COURT
PEACHTREE CORNER, GA 30092                          P‐0006811 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODIORNE, ANTHONY C
308 RIVER DOWN RD
GEORGETOWN, TX 78628                                P‐0025327 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODOM (PARDUE), CHARISSA K
111 BEDFORD FALLS CT
JEFFERSON, GA 30549                                 P‐0013394 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODOM JR, H. DAVID
1728 WEBSTER STREET, NE
WASHINGTON, DC 20017                                  4789     2/1/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
ODOM, COURTNEY M
9555 HIGHWAY 11 SOUTH
ENTERPRISE, MS 39330                                P‐0024107 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODOM, DEBRA
1820 LASALLE AVENUE
APT. 1
NORFOLK, VA 23509                                     841     10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ODOM, KATHERINE
WELLER GREEN TOUPS & TERRELL
P.O BOX 350
BEAUMONT, TX 77704                                  P‐0027406 11/13/2017    TK Holdings Inc., et al.                   $800,000.00                                                                                  $800,000.00
ODOM, KATIE L
2500 ELIZABETH DRIVE
PELHAM, AL 35124                                    P‐0002555 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODOM, LACEE D
3910 SUNNYVIEW RD NE
APT 103
SALEM, OR 97305                                     P‐0016855 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODOM, MARGARET B
NO ADDRESS PROVIDED
, AL 36518                                          P‐0051349 12/27/2017    TK Holdings Inc., et al.                    $14,766.44                                                                                   $14,766.44
ODOM, RICKY
915 ARLINGTON ST.
ROCKY MOUNT, NC 27801                                 551     10/24/2017       TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00

                                                                                         Page 2440 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 604 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ODOM, RICKY A
915 ARLINGTON ST
ROCKY MOUNT, NC 27801                               P‐0002736 10/24/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ODONNELL, CATHERINE B
128 CLARENCE ROAD
SCARSDALE, NY 10583                                 P‐0032064 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODONNELL, CATHERINE B
128 CLARENCE ROAD
SCARSDALE, NY 10583                                 P‐0033336 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'DONNELL, CHARLES F
59649 BROADVIEW ROAD
SHADYSIDE, OH 43947                                 P‐0025903 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'DONNELL, GLEN
61 KEITH STREET
LEE PARK, PA 18706                                  P‐0012908 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'DONNELL, JAMES
816 KRISTIN LANE
WILLLIAMSTOWN, NJ 08094                             P‐0056238 1/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'DONNELL, JEANNE V
629 HUGHES RD.
HAMPSTEAD, NC 28443                                 P‐0009638 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'DONNELL, MAUREEN P
307 BELMONT RD
ROCHESTER, NY 14612                                 P‐0052941 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODONNELL, STEPHEN
29 PUTTERS WAY
MIDDLETOWN, NY 10940                                P‐0003884 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODSTRCIL, IVANA
PO BOX 1106
OAK FOREST, IL 60452                                P‐0055837 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODUM, GLORIA V
333 MARTHA AVENUE
MANSFIELD, LA 71052                                 P‐0011898 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODUM, LISA M
112 BREWSTER
ROBINSON, TX 76706                                  P‐0046647 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODUM, MICHAEL G
221 HILL DR.
LIBERTY, TX 77575                                   P‐0014626 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODUM, PATRICIA A
259 BOULDER PARK LN SW
ATLANTA, GA 30331                                   P‐0051982 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ODUNEYE, DOREEN S
113 MEADOW LANE
RAEFORD, NC 28376                                     4363    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ODW ‐ ELEKTRIK GMBH
MARBORNER WARTE 1‐3
STEINAU ANDER STRAS 36396
GERMANY                                               166     10/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ODW ‐ ELEKTRIK GMBH
MARBORNER WARTE 1‐3
STEINAU ANDER STRAS 36396
GERMANY                                               168     10/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00




                                                                                         Page 2441 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                     Filed 04/27/21                  Page 605 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
ODW ‐ ELEKTRIK GMBH
MARBORNER WARTE 1‐3
STEINAU ANDER STRAS 36396
GERMANY                                                169     10/12/2017           TK China, LLC                                $0.00                                                                                        $0.00
OEBSER, DIANE L
5942 HOBE LANE
WHITE BEAR TWP., MN 55110                            P‐0035877 12/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OEETTER, ELIZABETH A
41 LITTLE BEAR LANE
BAYFIELD, CO 81122                                   P‐0035517 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OEHLERTS, RICHARD E
145 GRAND OAK CIR
VENICE, FL 34292‐2432                                P‐0006669 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OEHLERTS, RICHARD EUGENE
145 GRAND OAK CIR
VENICE, FL 34292                                       324     10/21/2017          TK Holdings Inc.                              $0.00                                                                                        $0.00
OEHRING, JUDITH K
305 SOUTH OLIVE ST
CALHOUN, MO 65323                                    P‐0025337 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OELLING, DAVID J
1424 OLD STATE ROAD
PARK HILLS, KY 41011‐2753                            P‐0024903 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OELLING, DAVID J
1424 OLD STATE ROAD
PARK HILLS, KY 41011‐2753                            P‐0024906 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OELLING, DAVID J
1424 OLD STATE ROAD
PARK HILLS, KY 41011‐2753                            P‐0024910 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OELLING, JOSEPH
1424 OLD STATE ROAD
PARK HILLS, KY 41011‐2753                            P‐0025063 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OERLINE, MICHELE C
2702 S. 7TH ST., APT 1201
ABILENE, TX 79605‐3091                               P‐0000017 10/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OERTEL, TERENCE R
422 BAYVIEW CIR
SAN FRANCISCO, CA 94124                              P‐0048237 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OETIKER LIMITED
DEAN & FULKERSON
ATTN: KEVIN N. SUMMERS, ESQ.
801 W. BIG BEAVER ROAD
5TH FLOOR
TROY, MI 48084                                         3633    11/27/2017          TK Holdings Inc.                                                                                       $0.00                               $0.00
OETIKER, INC.
DEAN & FULKERSON
ATTN: KEVIN N. SUMMERS, ESQ.
801 W. BIG BEAVER ROAD
5TH FLOOR
TROY, MI 48084                                         3619    11/27/2017   Takata Protection Systems Inc.                       $0.00                                                                                        $0.00
OETIKER, INC.
DEAN & FULKERSON
ATTN: KEVIN N. SUMMERS, ESQ.
801 W. BIG BEAVER ROAD
5TH FLOOR
TROY, MI 48084                                         3622    11/27/2017   Takata de Mexico, S.A. de C.V.                       $0.00                                                                                        $0.00

                                                                                             Page 2442 of 3674
                                                     Case 17-11375-BLS                     Doc 4434-1                  Filed 04/27/21                  Page 606 of 1837
                                                                                                           Claim Register
                                                                                                    In re TK Holdings Inc., et al .
                                                                                                         Case No. 17‐11375

                                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                      Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                      Amount                                                  Amount
OETIKER, INC.
DEAN & FULKERSON
ATTN: KEVIN N. SUMMERS, ESQ.
801 W. BIG BEAVER ROAD
5TH FLOOR
TROY, MI 48084                                                      3635      11/27/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
OETTER, BRUCE C
6 BRIGHTON WAY #1A
CLAYTON, MO 63105                                                 P‐0057397 2/20/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OETTER, REBECCA P
6 BRIGHTON WAY #1A
CLAYTON, MO 63105                                                 P‐0057402 2/20/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'FARRELL, CHARLES
6711 WHITMAN ST NE
TACOMA, WA 98422                                                  P‐0041349 12/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'FARRELL, CHARLES
6711 WHITMAN ST NE
TACOMA, WA 98422                                                  P‐0041353 12/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OFEI AWUKU, PHILLIP
921 KATHRYN DR
LEWISVILLE, TX 75067                                              P‐0012296 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OFEI, NANA O
12508 CORAL GROVE PLACE
GERMANTOWN, MD 20874                                              P‐0056932    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OFFICE DEPOT
6600 N MILITARY TRAIL ‐ S413G
BOCA RATON, FL 33496                                                 3         7/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
OFFICE DEPOT
6600 N MILITARY TRAIL ‐ S413G
BOCA RATON, FL 33496                                                 5         7/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
OFFICE OF THE ATTORNEY GENERAL OF THE STATE OF ILLINOIS,
CONSUMER FRAUD BUREAU
500 SOUTH SECOND ST.
SPRINGFIELD, IL 62706                                               4163      12/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OFFICE OF THE ATTORNEY GENERAL, STATE OF FLORIDA, DEPARTMENT OF
LEGAL AFFAIRS
C/O SCOTT HUNT
107 WEST GAINES ST
TALLAHASSEE, FL 32399                                               4142      12/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OFFICE OF THE ATTORNEY GENERAL, STATE OF NEW MEXICO
408 GALISTEO STREET
VILLAGRA BUILDING
SANTA FE, NM 87501
NEW MEXICO                                                          3906      12/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
OFFICE OF THE KENTUCKY ATTORNEY GENERAL‐CONSUMER PROTECTION
DIVISION
1024 CAPITAL CENTER DRIVE
SUITE 200
FRANKFORT, KY 40601                                                 4234      12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OFFICE OF THE MAINE ATTORNEY GENERAL, CONSUMER PROTECTION
DIVISION
6 STATE HOUSE STATION
AUGUSTA, ME 04333                                                   4209      12/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00




                                                                                                         Page 2443 of 3674
                                                  Case 17-11375-BLS                  Doc 4434-1                  Filed 04/27/21                  Page 607 of 1837
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                         Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                Amount                                                  Amount
OFFICE OF THE MAINE ATTORNEY GENERAL, CONSUMER PROTECTION
DIVISION
6 STATE HOUSE STATION
AUGUSTA, ME 04333                                             4325      12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OFFICE OF THE MINNESOTA ATTORNEY GENERAL
FRANCES L. KERN
445 MINNESOTA STREET, SUITE 1200
ST. PAUL, MN 55101                                            4237      12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OFFICE OF THE NEBRASKA ATTORNEY GENERAL
2115 STATE CAPITOL BUILDING
LINCOLN, NE 68508                                             4133      12/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OFFICE OF THE NEVADA ATTORNEY GENERAL BUREAU OF CONSUMER
PROTECTION
100 N. CARSON ST.
CARSON CITY, NV 89701‐4717                                    4221      12/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OFFLEY, MARIA L
2223 ERIE ST
BELLINGHAM, WA 98229                                        P‐0038084 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OFFUTT, CHELSY
3573 GAIETY WAY
COLORADO SPRINGS, CO 80917                                  P‐0051019 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OFLYNN, GERALD E
2609 BREMONT AVE
CINCINNATI, OH 45237                                        P‐0001344 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGANESYAN, YERVAND
8112 BELLINGHAM AVE
NORTH HOLLYWOOD, CA 91605‐1303                              P‐0022788 11/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGASAWARA, KEI H
1458 HUDSON ST. APT 308
REDWOOD CITY, CA 94061                                      P‐0047133 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGBONNA, SAMUEL
2425 VICTORY AVE
345
DALLAS, TX 75219                                            P‐0007878 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGBUAGU, NELSON
4405 13TH ST
KENOSHA, WI 53144‐1167                                      P‐0053941    1/3/2018     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
OGBURN, LUCY S
70 WARREN ST
NEWTON, MA 02459                                            P‐0025138 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGDEN, DOUGLAS G
26132 PASEO MARBELLA
SAN JUAN CAP, CA 92675                                      P‐0020782 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGDEN, DOUGLAS G
26132 PASEO MARBELLA
SAN JUAN CAP, CA 92675                                      P‐0020806 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGDEN, JAMES B
480 MIDDLE GROVE RD
MIDDLE GROVE, NY 12850                                      P‐0034997 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGDEN, VALERIE
40171 WILSON STREET
CALIENTE, CA                                                P‐0033000 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGDEN, VALERIE
40171 WILSON STREET
CALIENTE, CA                                                P‐0033008 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                                   Page 2444 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 608 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
OGDIE, AMY C
810 HAIGHT AVENUE
ALAMEDA, CA 94501                                   P‐0012001 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGG YOUNG, ELIZABETH A
130 MARLA CIRCLE
HUNTSVILLE, TX 77320                                P‐0004972 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGHAGBON, MABLE L
964 AGUSTA CT
UNION, GA 4091                                      P‐0042329 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGHAGBON, MABLE L
NO ADDRESS PROVIDED
                                                    P‐0042429 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGILVIE, SEAN A
2 MIAMI ROAD
JACKSON, NJ 08527                                   P‐0008396 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGIN, EDWARD M
243 HEDGEROW ROAD
BRIDGEWATER, NJ 08807                               P‐0038866 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGLESBY, KEVIN
330 CRESCENT VILLAGE CIR
UNIT 1219
SAN JOSE, CA 95134                                  P‐0052242 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGLESBY, LISA M
3925 W NEW MARKET RD
HILLSBORO, OH 45133                                 P‐0050022 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGLESBY, LISA M
3925 W NEW MARKET RD
HILLSBORO, OH 45133                                 P‐0050098 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGLESBY, THOMAS L
3925 W NEW MARKET RD
HILLSBORO, OH 45133                                 P‐0049974 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGLESBY‐WATTS, KRISTINA R
18344 TALOGA RD #2
APPLE VALLEY, CA 92307                              P‐0021168 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGORMAN, KATHERINE R
36 SYCAMORE COURT
LAWRENCE TOWNSHP, NJ 008648                         P‐0029226 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGORMAN, KELSEY M
36 SYCAMORE COURT
LAWRENCE TOWNSHP, NJ 08648                          P‐0029217 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGORZALEK, ELAINE B
13953 S LECLAIRE AVE
UNIT 205
CRESTWOOD, IL 60418                                 P‐0036392 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGORZALEK, JEFFREY MICHAEL
12240 SUMMER SKY PATH
CLARKSVILLE, MD 21029                                 718     10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
O'GRADY, MARTHA L
5536 NORTH MONITOR
CHICAGO, IL 60630                                   P‐0014349 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OGUNFEMI, OLASUPO
440 DICKSON SPRINGS RD
FAYETTEVILLE, GA 30215                              P‐0036908 12/7/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
OH, JAMES
4321 CYPRESS BAY CT
ORLANDO, FL 32822                                   P‐0039013 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2445 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 609 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
OH, JI HONG
1847 10TH AVE
SAN FRANCISCO, CA 94122                             P‐0017176 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OH, JI‐SOOK
529 BANYAN CIR
WALNUT CREEK, CA 94598                              P‐0012534 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OH, ROBERT
2904 SE 8TH ST
UNIT 2128
RENTON, WA 98058                                    P‐0020876 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OH, STEPHANIE D
381 17TH AVE
SAN FRANCISCO, CA 94121                             P‐0037451 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OH, YANI
4902 KING RICHARD DR
ANNANDALE, VA 22003                                 P‐0055786 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'HAGAN, BRIAN R
W6656 ELM VIEW DRIVE
APPLETON, WI 54915                                  P‐0013102 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OHAGAN, ITA A
145 BLUE SPRUCE COURT
HIGHLANDS RANCH, CO 80126                           P‐0050922 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'HALLORAN, JEREMIAH
12258 SCOTTS COVE TRAIL
JACKSONVILLE, FL 32225                              P‐0055771 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OHANIAN, JEANETTE L
726 37TH AVE NE
ST.PETERSBURG                                       P‐0032365 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'HARA, JEFFREY
JEFFREY O'HARA
92 BROOK STREET
CARBONDALE, PA 18407                                P‐0051434 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OHARA, LESLIE
6827 S. KISSIMMEE STREET
TAMPA, FL 33616                                     P‐0000752 10/20/2017    TK Holdings Inc., et al.                    $22,230.73                                                                                   $22,230.73
O'HARA, LESLIE A
6827 S. KISSIMMEE STREET
TAMPA, FL 33616                                     P‐0000715 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OHARA, LISA Y
99‐508 KAHILINAI PL
AIEA, HI 96701                                      P‐0056553   2/4/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'HARA, MICHAEL
1239 EL HITO CR.
PACIFIC PALISADS, CA 90272                          P‐0013070 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'HEALY, TIMOTHY J
6446 ALEXANDRI CIR
CARLSBAD, CA 92011                                  P‐0021792 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'HERON, JOSEPH M
12830 BONAPARTE AVE.
LOS ANGELES, CA 90066                               P‐0018101 11/6/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
OHLENSEHLEN, DUSTIN S
1301 NORTH 22ND ST
APT 7
ST JOSEPH, MO 64506                                 P‐0012104 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2446 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 610 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
OHLINGER, KURT N
7503 GRASSY CREEK WAY
EL DORADO HILLS, CA 95762                            P‐0048015 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OHME, BRUCE L
3512 GEEGAN DRIVE SE
BUFFALO, MN 55313                                    P‐0040166 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OHTA, RUSSELL
6440 LUNITA ROAD
MALIBU, CA 90265                                     P‐0031872 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OHTOMO, MIKA
132 SPANNER STREET
MONROVIA, CA 91016                                   P‐0048968 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OJALA, DARLENE C
705 SEDGLEY DRIVE
KNOXVILLE, TN 387922‐437                             P‐0013507 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OJE, CHITA
4205 DON TOMASO DR. #5
LOS ANGELES, CA 90008                                P‐0031793 11/26/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
OJEDA, ALEJANDRO
15309 DOMART AVE.
NORWALK, CA 90650                                    P‐0022809 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OJEDA, MARGIE
605 S 4TH ST APT 11
BUCKEYE, AZ 85326                                    P‐0006902 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OJEDA, PAMELA J
1854 179TH ST.
TORRANCE, CA 90504                                   P‐0022814 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OJIDUS, SILVIA
SILVIA OJISUA
1107 S ELMWOOD
OAK PARK, IL 600304                                  P‐0033542 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OJO, BABAJIDE A
818 N HUSBAND ST
APT 4
STILLWATER, OK 74075                                 P‐0055179 1/18/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
OJO, KIERA M
7903 133RD AVE NE
REDMOND, WA 98052                                    P‐0031951 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OJOMON, CHRISTOPHER O
11334 SW 169TH ST.
MIAMI, FL 33157                                      P‐0003130 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OK TIRE STORES
LYNETTE DAVIS
1706 W BROADWAY AVE
MOSES LAKE, WA 98837                                   236     10/16/2017       TK Holdings Inc.                                                                                       $0.00                               $0.00
OKADA, SANAE
17141 CLOUDCROFT DRIVE
POWAY, CA 92064                                      P‐0028234 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKANGBA, NNAMDI
CMR 405 BOX 4285
APO, AE 09034                                        P‐0004307 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKASHAH, ALEXANDER
1023 KIOKEE CREEK CT
ALBANY, GA 31721                                     P‐0025824 11/7/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00



                                                                                          Page 2447 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 611 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
O'KEEFFE, ANDREAS
11 ANDERSON ST
CENTER MORICHES, NY 11934                          P‐0022152 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKEY BESSOLO, LISA A
9253 24TH AVE NW
SEATTLE, WA 98117                                  P‐0032042 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKINO, NELSON S
5280 POOLA ST.
HONOLULU, HI 96821                                 P‐0044610 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKLEASKY, JOHN A
14605 DUCK COVE CT
MIDLOTHIAN
, VA 23112                                         P‐0044954 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKONIEWSKI, TIMOTHY A
5109 E. OAK STREET
PHOENIX, AZ 85008                                  P‐0041619 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKOTCHA, CHUKWUEDOZI
5842 WYNDHAM CIRCLE NO 305
COLUMBIA, MD 21044                                 P‐0056096 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKRANT, ELI
22 CROYDON DR
BLOOMFIELD, CT 06002‐3446                          P‐0025545 11/6/2017     TK Holdings Inc., et al.                      $513.00                                                                                       $513.00
O'KROLEY, DOUGLAS P
5604 WIMBLEDON COURT
MC FARLAND, WI 53558‐8400                          P‐0010488 10/31/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
OKSTEL, CAROL H
2620 RUIDOSA AVE APT 127
DALLAS, TX 75228‐8402                              P‐0037004 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OKULA, LINDA J
23 FOREST ST
WILBRAHAM, MA 01095                                P‐0047465 12/22/2017    TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
OLADOKUN, WURAOLA O
137 W MARYLAND AVE UNIT B
ALDAN, PA 19018                                    P‐0010136 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAGUE, LEOPOLDO J
1404 DIAMOND CT
PRINCETON, TX 75407                                P‐0056696   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAGUE, MAYRA
1404 DIAMOND CT
PRINCETON, TX 75407                                P‐0053931   1/4/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAHUT, GRIGORE V
13 LONGWOOD PLACE APT.10
ELGIN, IL 60123                                    P‐0055974 1/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLANDER‐WATERS, CHRISTOPHER D
12001 CLACKMANNAN DR
AUSTIN, TX 78754                                   P‐0036005 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLANDESE, MICHELLINA
419 INDIAN RIDGE TRL
WAUCONDA, IL 60084                                 P‐0017112 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAVARRIA, THERESA
207 MAGNOLIA STREET
WENDELL, NC 27591                                  P‐0054932 1/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAWOYIN, OLADIPUPO
8400 SUNRISE LAKES BLVD
APT 301
SUNRISE, FL 33322                                  P‐0038535 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2448 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 612 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
OLAYA, ROSALIE
9739 RESEDA BL #36
NORTHRIDGE, CA 91324                               P‐0054322   1/9/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAYA, SANDRA
15 UNION AVENUE
10
MOUNT VERNON, NY 10550                             P‐0048778 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAYA, SANDRA
15 UNION AVENUE
10
MOUNT VERNON, NY 10550                             P‐0048886 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAYA, SANDRA
15 UNION AVENUE
10
MOUNT VERNON                                       P‐0048906 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAYA, SANDRA
15 UNION AVENUE
10
MOUNT VERNON, NY 10550                             P‐0049929 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAYA, SANDRA
15 UNION AVENUE
10
MOUNT VERNON, NY 10550                             P‐0050024 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLAYA, SANDRA
15 UNION AVENUE
10
MOUNT VERNON, NY 10550                             P‐0050105 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLCERST, GLENN M
1200 RESACA PLACE
PITTSBURGH, PA 15212                               P‐0019658 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLDANO, SHYLAH M
13 ALBERT AVENUE
FAIR LAWN, NJ 07410                                P‐0027886 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLDANO, STEVE R
13 ALBERT AVENUE
FAIR LAWN, NJ 07410                                P‐0027867 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLDENBURG, MATTHEW
15817 OLD ORCHARD ROAD
BLOOMINGTON, IL 61705                              P‐0041901 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLDEROG, AMANDA
5242 HEATHERSTONE CT
BETTENDORF, IA                                     P‐0016025 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLDHAM, ARTHUR E
5669 SOM CENTER ROAD
WILLOUGHBY, OH 44094                               P‐0027475 11/13/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
OLDHAM, ARTHUR E
5669 SOM CENTER ROAD
WILLOUGHBY, OH 44094                               P‐0029741 11/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
OLDREAD, AMBER
131 PINE GROVE DR
SOUTH HADLEY, MA 01075                             P‐0011070 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLDS, LATONYA M
4505 SHADY NOOK WAY
SPENCER, OK 73084                                  P‐0054479 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2449 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 613 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
OLDS, SARA L
13724 CHADRON AVENUE APT. 8
HAWTHORNE, CA 90250‐7801                            P‐0016945 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLEARY, FREDERICK J
241 MISTLETOE RD
LOS GATOS, CA 95032                                 P‐0014283 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLEARY, JILL C
340 GRANADA DR
SPARKS, NV 89431                                    P‐0033558 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'LEARY, JOY L
313 TAVERNIER DR
PONTE VEDRA, FL 32081                               P‐0009111 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLEARY, KELLEY
344 PONCE DE LEON AVE
VENICE, FL 34285                                      1580    11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
O'LEARY, STEPHANIE
106 SAINT BOTOLPH ST. #2
BOSTON, MA 02115                                    P‐0007739 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLEARY, WILLIAM B
2631 NE 14TH AVENUE
R408
WILTON MANORS, FL 33334                             P‐0018565 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLEAS, SOLEDAD
50 FORT AVE.
SEASIDE HEIGHTS, NJ 08751                           P‐0013181 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLEJNIK, RICHARD S
923 OAKHURST AVE. NW
GRAND RAPIDS, MI 49504                              P‐0046946 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLEKSIW, EUNICE
137 SHOREHAM VILLAGE DR
FAIRFIELD, CT 06824                                 P‐0031828 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLEON, CATHERINE A
1809 DENALI LANE
KELLER, TX 76248                                    P‐0054375 1/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLEP, KIRK J
7023 GEORGETOWN AVE
HUDSONVILLE, MI 49426                               P‐0023747 11/13/2017    TK Holdings Inc., et al.                      $546.83                                                                                       $546.83
OLESEN, SHARON K
305 10TH ST
PERRY, IA 50220                                     P‐0038922 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLGUIN, ABELARDO
511 N PALOS VERDES ST
SAN PEDRO, CA 90731                                 P‐0028768 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIFF, SANDRA
1521 W TEDMAR AVE
ANAHEIM, CA 92802                                   P‐0032694 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIPHANT, CLAUDIA A
3542 KINDLING DR
AUGUSTA, GA 30906                                   P‐0050589 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIPHANT, COLLEEN O
5412 S ZUNIS AVE
TULSA, OK 74105                                     P‐0036048 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVA, DONNA R
94 WARD AVE
STATEN ISLAND, NY 10304                             P‐0004224 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2450 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 614 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
OLIVA, EMILIO
2627 KIRK AVE.
BROOMALL, PA 19008                                   P‐0016173 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVA, JADA L
506 WESTTREE LANE
PLANTATION, FL 33324                                 P‐0040759 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVARES, ANTONIO
102382 THIRD AVE
HESPERIA, CA 923452                                  P‐0047231 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVARES, JUAN
6 DEL LIVORNO
IRVINE, CA 92614                                     P‐0023203 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVAS, DANIEL P
13045 HORIZON TRL
CASTLE PINES, CO 80108                               P‐0023175 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVAS, JENNY
600 ROXHAM AVE
LA PUENTE, CA 91744                                  P‐0035038 12/3/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
OLIVAS, TINA
5340 HESPER WAY
CARMICHAEL, CA 95608                                 P‐0036750 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVE, LAURENCE L
2135 BROOKWOOD ROAD
CHARLOTTE, NC 28211                                  P‐0010699 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVE, ROBERT
407 CAPITAL LANE
GURNEE, IL 60031                                     P‐0034753 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, CANDACE P
P O BOX 66881
BATON ROUGE, LA 70896                                P‐0029537 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, CRAIG E
1014 CARLTON DR
SHOREVIEW, MN 55126                                  P‐0012909 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, DEBBIE A
1432 W ROSS AVE
PHOENIX, AZ 85027                                    P‐0003572 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, DEBORAH L
12404 FOUNTAIN HILL LN NE
ALBUQUERQUE, NM 87111                                P‐0028442 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, GAIL M
450 JUNCTION TRACK
ROSWELL, GA 30075                                    P‐0028692 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, GAROLD LEWIS
20615 W 108TH STREET
OLATHE, KS 66061                                       1886    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
OLIVER, GAYLE D
PO BOX 835
5992 HWY 193
FLINTSTONE, GA 30725                                 P‐0057477 2/26/2018     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
OLIVER, JOSEPH E
23307 WOODFIELD ROAD
GAITHERSBURG, MD 20882                               P‐0053418 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, JUSTIN C
71 DENMARK LOOP
SILVERTON, OR 97381                                  P‐0019934 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2451 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 615 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
OLIVER, KATHLEEN A
9264 JAN DRA COURT
ORANGEVALE, CA 95662                                 P‐0050986 12/27/2017    TK Holdings Inc., et al.                      $420.00                                                                                       $420.00
OLIVER, LEE F
450 JUNCTION TRACK
ROSWELL, GA 30075                                    P‐0028688 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, LISA A
6095 VALERIAN CT.
GRAND BLANC, MI 48439                                P‐0014212 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, PATRICIA
5251 STONE GALLERY DRIVE
WALKERTOWN, NC 27051                                 P‐0004139 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, PATRICIA DIANE
23434 ‐ 5 1/2 AVENUE
CORCORAN, CA 93212                                     4011    12/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OLIVER, ROBERT
P O BOX 2915
YOUNGSTOWN, OH 44511                                 P‐0041095 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, SUSAN D
PO BOX 377401
92‐1668 KONA DR
OCEAN VIEW, HI 96737                                 P‐0040346 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, THERESA M
101 N. WOOD AVE.
DENISON, TX 75020                                    P‐0030983 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVER, YVETTE E.
1600 THETFORD ROAD
BALTIMORE, MD 21286                                    1245    11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
OLIVERA, ADRIANA
301 E. LIVENGOOD RD
COWICHE, WA 98923                                    P‐0053122 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVERIO, GARY J
230 BRETTONWOOD
SAN ANTONIO, TX 78218                                P‐0046681 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
OLIVETTI, MIA ROSE
205 SWINICK DRIVE
DUNMORE, PA 18512                                    P‐0030936 11/24/2017    TK Holdings Inc., et al.                     $3,900.00                                                                                    $3,900.00
OLIVIER ANZALDUA, KAREN A
57737 SENATOR GAY BLVD
PLAQUEMINE, LA 70764                                 P‐0030056 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLIVIER, SAMUEL STEPHEN
3323 E. CASSELLE AVE
ORANGE, CA 92869                                       2016    11/9/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
OLIVIERO, LESLIE A
115 GOLF VIEW DRIVE
LITTLE EGGHARBOR, NJ 08087                           P‐0010373 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLLEY, JAMIE
521 FAWN BRANCH TR.
BOILING SPRINGS, SC 29316                            P‐0027175 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLMO, JOSELITO
10520 SOARING PALM ST.
LAS VEGAS, NV 89179                                  P‐0027818 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLMO, MICHAEL
191 BROADWAY APT. 3D
DOBBS FERRY, NY 10522                                  4126    12/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                          Page 2452 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 616 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
OLMOS, RODNEY
5335 WEST STONY BROOK CIR.
SALT LAKE CITY, UT 84118                            P‐0048807 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLNEY, AUSTIN G
162 CHARLES ST.
MONROE, WA 98272                                    P‐0044348 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLNEY, LISA J
515 185TH ST
MECHANICSVILLE, IA 52306                            P‐0006909 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLOFSON, RICHARD H
9116 STORRINGTON WAY
RALEIGH, NC 27615                                   P‐0016525 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLOKUN, TAIWO A
1310 E CHAPMAN AV #124
FULLERTON, CA 92831                                 P‐0040065 12/14/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
OLOKUN, TAIWO A.
1310 E CHAPMAN AV #124
FULLERTON, CA 92831                                   4214    12/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OLORUNWUNMI, ABIODUN
7114 ANNAPOLIS ROAD
HYATTSVILLE, MD 20784                               P‐0051688 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLOUGHLIN, JOHANNA G
9 DUNMOYLE PLACE
PITTSBURGH, PA 15217                                P‐0052822 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'LOUGHLIN, JOHANNA G
9 DUNMOYLE PLACE
PITTSBURGH, PA 15217                                P‐0052702 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLOUGHLIN, JOSEPH J
908 SALEM DR
HURON, OH 44839                                       4113    12/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OLOWO, MARY T
1623 ROCKCRESS DRIVE,
JAMISON, PA 18929                                   P‐0031661 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSCHEWSKI, MARTHA E
6158 WEST 13400 SOUTH
HERRIMAN, UT 84096                                  P‐0024980 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSEN, CAITLIN E
46858 GRAHAM COVE SQUARE
STERLING, VA 20165                                  P‐0041945 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSEN, CHRISTINE L
80 SAPPHIRE AVE
CHRISTIANSBURG, VA 24073                            P‐0024285 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSEN, CHRISTINE L
80 SAPPHIRE AVE
CHRISTIANSBURG, VA 24073                            P‐0024358 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSEN, CRAIG
3001 PARK DR.
BAKERSFIELD, CA 93306                               P‐0023722 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSEN, CRAIG
3001 PARK DR.
BAKERSFIELD, CA 93306                               P‐0023768 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSEN, HOLLY
3001 PARK DR.
BAKERSFIELD, CA 93306                               P‐0023602 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2453 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 617 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin     Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount    Claim Amount
                                                                                                                       Amount                                                   Amount
OLSEN, HOLLY
3001 PARK DR.
BAKERSFIELD, CA 93306                                P‐0023737 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
OLSEN, HOLLY
3001 PARK DR.
BAKERSFIELD, CA 93306                                P‐0023752 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
OLSEN, JAIMEE N
761 W STUART AVE
FRESNO, CA 93704                                     P‐0030165 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
OLSEN, JASON J
N7570 STATE HIGHWAY 107
TOMAHAWK, WI 54487                                   P‐0040921 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
OLSEN, JASON T
7056 N DAMEN AVE APT 2E
CHICAGO, IL 60645‐3555                               P‐0040229 12/14/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                      $4,000.00
OLSEN, JENNIFER B
1446 COUNTY RD. 302
BELLEVUE, OH 44811                                   P‐0010067 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
OLSEN, JOHN M
328 MYRTLE ST.
APT 4
GLENDALE, CA 91203‐2258                              P‐0014077 11/3/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                      $5,000.00
OLSEN, LAURA K
9713 HEIRLOOM COURT
LAS VEGAS, NV 89134                                  P‐0045698 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
OLSEN, ROBERT K
52 WILD HORSE
IRVINE, CA 92602                                     P‐0022209 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
OLSEN, THEODORE
PO BOX 480092
FORT LAUDERDALE, FL 33348                              2095    11/7/2017        TK Holdings Inc.                         $13,755.00              $0.00              $0.00                                               $13,755.00
OLSEN, THEODORE
PO BOX 480092
FORT LAUDERDALE, FL 33348                              4528    12/26/2017       TK Holdings Inc.                              $0.00                                                                                          $0.00
OLSEN‐STAVRAKAS, KENT H
6235 W LONG DR.
LITTLETON, CO 80123                                  P‐0054671 1/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
OLSON METAL PRODUCTS, LLC
511 W. ALGONQUIN ROAD
ARLINGTON HEIGHTS, IL 60005                            4989     6/8/2018        TK Holdings Inc.                                                                                                           $0.00             $0.00
OLSON, ALFRED M
124 W. PROSPECT ST.
STOUGHTON, WI 53589                                  P‐0042713 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
OLSON, ANN MARIE L
392 MCCALL DR
BENICIA, CA 94510                                    P‐0015690 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
OLSON, CAITLIN M.
1202 E. HANNA AVENUE
TAMPA, FL 33604                                        195     10/19/2017       TK Holdings Inc.                           $500.00                                                                                         $500.00
OLSON, DONOVAN J
17571 310TH ST
BAGLEY, MN 56621                                     P‐0015264 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
OLSON, INGE W
2121 DONALD DRIVE #4
MORAGA, CA 94556                                     P‐0021814 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00

                                                                                          Page 2454 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 618 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
OLSON, JAMES W
5205 WYOMING RD
BETHESDA, MD 20816                                  P‐0017993 11/6/2017       TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
OLSON, JOHN
929 ELM ST
NAPERVILLE, IL 60540                                P‐0007130 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, JOHN
929 ELM ST
NAPERVILLE, IL 60540                                P‐0007141 10/28/2017      TK Holdings Inc., et al.                     $3,200.00                                                                                    $3,200.00
OLSON, JOHN D
110 MONTERREY PINES DR
MONTGOMERY, TX 77316                                  610       10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OLSON, KACEY M
5193 CYPRESS LINKS BLVD
ELKTON, FL 32033                                    P‐0002942 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, KIA L
10755 MCCOOL DRIVE EAST
BURNSVILLE, MN 55337                                P‐0052313 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, LAUREN
20707 ANZA AVE
APT. 196
TORRANCE, CA 90503                                  P‐0015391 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, LINDA A
4779 CHICAGO STREET
COCOA, FL 32927                                     P‐0002093 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, MARIA N
11041 SANTA MONICA BLVD.
#416
LOS ANGELES, CA 90025                               P‐0025328 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, MAUREEN F
723 S. 64TH AVE. WEST
DULUTH, MN 55807                                    P‐0027118 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, MAYNARD G
17 UPU PLACE
KULA, HI 96790‐8070                                 P‐0029940 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, PAUL D
5604 NW 128TH ST
OKLAHOMA CITY, OK 73142‐4111                        P‐0057075    2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, REBECCA
486 ROMANCE RD
ROMANCE, AR 72136                                   P‐0039402 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, RICHARED C
392 MCCALL DR
BENICIA, CA 94510                                   P‐0015676 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, ROBERT B
419 N 6TH AVE
BUTLER, PA 16001                                    P‐0010955 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, ROBERT B
419 N 6TH AVE
BUTLER, PA 16001                                    P‐0010986 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, ROBERT W
603 SUNSET VALLEY DRIVE
SODDY DAISY, TN 37379                               P‐0024707 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, SANDRA L
4129 N LEAMINGTON AVE
CHICAGO, IL 60641                                   P‐0009736 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2455 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 619 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
OLSON, SCOTT W
5523 RICHMOND CURVE
MINNEAPOLIS, MN 55410                              P‐0051073 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, SETHA M
17 BOYCE FARM RD
LINCOLN, MA 01773                                  P‐0044833 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, SHARON M
W6743 GROGAN ROAD
FORT ATKINSON, WI 53538                            P‐0049564 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, STEVEN A
4134 FIR ST SW
JBLM, WA 98439                                     P‐0019172 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, STEVEN R
554 PAMELA CIRCLE
HINSDALE, IL 60521                                 P‐0027846 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSON, WAYNE O
25 SIOUX TRAIL
ELK RIVER, MN 55330                                P‐0051337 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSTER, LAWRENCE P
59 OAKFORD CIRCLE
CLARKS SUMMIT, PA 18411                            P‐0037668 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLSZAK, TINA M
P.O. BOX 74
41 NORTH STREET
ONEIDA, PA 18242                                   P‐0036415 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLT, BRADLEY F
2728 VISTA GRANDE CT.
PEKIN, IL 61554‐6487                               P‐0003662 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLTMANS, TERESA A
13060 2ND ST SPC 58
YUCAIPA, CA 92399                                  P‐0028869 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLTORIK, DAVID E
6141 LEE HWY
ARLINGTON, VA 22205                                P‐0053582   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLU‐AJAYI, BILI‐AMEEN
18 VALLEY CROSSING CIR
COCKEYSVILLE, MD 21030                             P‐0013474 11/2/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
OLUFOWOBI‐AGOSA, DEOLA
41 REON AVENUE
STATEN ISLAND, NY 10314                            P‐0047801 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLVERA, LIZZETTE
5817 W. 63RD PLACE
CHICAGO, IL 60638                                  P‐0057870 4/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLVITT, AMY L
706 HICKORY ST
WARRENSBURG, MO 64093                              P‐0018222 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OLVITT, DEBORAH E
16095 S 14TH STREET
SCHOOLCRAFT, MI 49087                              P‐0016854 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OMALIA, DAVID H
9 TERRACE RD
PLAINS, PA 18705‐1515                              P‐0042212 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OMALLEY, CARYN
38 DEACONS WAY
NEW CANAAN, CT 06840                                 1519      11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                         Page 2456 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                     Page 620 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                            Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                     Amount
OMALLEY, MARYA L
10612 PRESTWICK NE
ALBUQUERQUE, NM 87111                               P‐0007505 10/28/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
O'MALLEY, SANDY J
92107 RIVER ROAD
JUNCTION CITY, OR 97448‐9405                        P‐0015499 11/4/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
O'MALLEY, TIMOTHY S
7565 PEACHTREE LN.
SYLVANIA, OH 43560                                  P‐0022009 11/10/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
OMAR, HALIMA H
1030 N PELHAM STR
ALEXANDRIA, VA 22304                                P‐0035157 12/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
OMBURA, ELPHAS
43804 CENTRAL STATION DR
APT 430
ASHBURN, VA 20147                                   P‐0026847 11/16/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
O'MEALLEY, OTIS O
182‐09 143RD AVENUE
SPRINGFIELD GDNS, NY 11413                          P‐0014336 11/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
O'MEALLEY, OTIS O
182‐09 143RD AVENUE
SPRINGFIELD GDNS, NY 11413                          P‐0014353 11/3/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
O'MEARA, JANIS
1588 20TH AVE
APT 1
SAN FRANCISCO, CA 94122                             P‐0015708 11/4/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
OMER, BOYD W
9626 VILLA DEL REY NE
ALBUQUERQUE, NM 87111                               P‐0005663 10/26/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
OMER, BOYD W
9626 VILLA DEL REY NE
ALBUQUERQUE, NM 87111                               P‐0005669 10/26/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
OMESTE, JOHN F
211 N. SWEETWATER LANE
ORANGE, CA 92869                                    P‐0020271 11/8/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
OMSTEAD, CARL
914 AVIS DR
EL CERRITO, CA 94530                                P‐0021589 11/10/2017    TK Holdings Inc., et al.                         $800.00                                                                                       $800.00
ON BEHALF OF THE CLASS GROUP.
AKSELROD, ELI
16 HATIDHAR ST.
BEIT ETGARIM
RA'ANANA 4366518
ISRAEL                                              P‐0034955 12/3/2017     TK Holdings Inc., et al.                  $300,000,000.00                                                                              $300,000,000.00
ON, DAVID M
PO BOX 210646
SAN FRANCISCO, CA 94121                             P‐0034220 11/30/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
ONASEGUN, ADE
443 EAST SUNSET ST
LONG BEACH, CA 90805                                  1742    11/3/2017        TK Holdings Inc.                                 $0.00                                                                                        $0.00
ONDECK, MARIAN L
83 LINTEL DRIVE
MCMURRAY, PA 15317‐3646                             P‐0011597 11/1/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00




                                                                                         Page 2457 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 621 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ONDERS, EDWARD A
EDWARD ONDERS
146 WATERSIDE ROAD
NORTHPORT, NY 11768                                 P‐0004375 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONDIKE, DAN
2450 WEBSTER AVE
WEST MIFFLIN, PA 15122                              P‐0019462 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONDRUSEK, MARGARET M
301 GOLDEN ASTER RD
SWANNANOA, NC 28778                                 P‐0004362 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEAL, AARON T
NO ADDRESS PROVIDED
                                                    P‐0027697 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEAL, CLAYTON C
650 SE 2ND AVE.
MELROSE, FL 32666                                   P‐0038987 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEAL, DANA L
3645 E. 142ND ST
CLEVELAND, OH 44120                                 P‐0046962 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEAL, DEBRA K
7952 PEARL STREET
VENTURA, CA 93004                                   P‐0033156 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEAL, KEIDRA
NO ADDRESS PROVIDED
                                                    P‐0054624 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEAL, LAURA C
924 S ADELINE ST
GREENVILLE, MI 48838                                P‐0041067 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEAL, RENEE D
4810 APPLE SPRUCE DRIVE
INDIANAPOLOLIS, IN 46235                            P‐0003995 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEAL, SARA C
10843 HILLROSE AVENUE
BATON ROUGE, LA 70810                               P‐0028504 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEIDA, RYAN
6033 S HAZELHURST DRIVE
TAYLORSVILLE, UT 84129                              P‐0055265 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEIL 3RD, EDWARD FRANCIS
17 STONECREST DRIVE
SAUGUS, MA 01906                                      1756    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ONEIL, AMY M
6 LOS PICOS
RNCHO STA MARG, CA 92688                            P‐0030708 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEIL, JENNIFER R
14 BRIDGET CIRCLE
COHOES, NY 12047                                    P‐0025519 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEIL, JULIA L
712 VIA SOMONTE
PALOS VERDES EST, CA 90274                          P‐0012888 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEIL, JULIA L
712 VIA SOMONTE
PALOS VERDES EST, CA 90274                          P‐0048061 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEIL, TIMOTHY L
720 SCHOOL HOUSE ROAD
CHESAPEAKE, VA 23322‐1710                           P‐0020520 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2458 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 622 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
O'NEILL, BARBARA
3150 SW DOLPH CT.
PORTLAND, OR 97219                                 P‐0036189 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEILL, BESTEY L
3229 HERO DRIVE
GRETNA, LA 70053                                   P‐0013897 11/3/2017     TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
O'NEILL, BETSEY L
3229 HERO DRIVE
GRETNA, LA 70053                                   P‐0032807 11/28/2017    TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
O'NEILL, DANIEL S
3151 MILES RD.
RICE, WA 99167                                     P‐0029989 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEILL, JEAN C
99 CLIFF ST
BURLINGTON, VT 05401                               P‐0026507 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEILL, JENNIFER P
2359 PERIWINKLE WAY
SANIBEL, FL 33957                                  P‐0001084 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEILL, JOHN
21 DUBLIN LANE
HAZLET, NJ 07730                                   P‐0007563 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEILL, JOHN F
125 SUMMER AVENUE
READING, MA 01867                                  P‐0014639 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEILL, JOHN F
125 SUMMER AVENUE
READING, MA 01867                                  P‐0014652 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEILL, JUSTIN J
11438 BURNHAM STREET
LOS ANGELES, CA 90049                              P‐0019518 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEILL, LAWRENCE
P O BOX 115
PUTNEY, VT 05346‐0115                              P‐0047453 12/26/2017    TK Holdings Inc., et al.                      $381.21                                                                                       $381.21
O'NEILL, MICHAEL J
330 NELSON RD.
MAYVILLE, WI 53050                                 P‐0004649 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONEILL, MICHAEL P
46‐178 YACHT CLUB ST
KANEOHE, HI 96744                                  P‐0025449 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEILL, RICHARD
3630 NISSING WAY SE
OLYMPIA, WA 98501                                  P‐0031607 11/26/2017    TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
O'NEILL, RICHARD
3630 NISSING WAY SE
OLYMPIA, WA 98501                                  P‐0031609 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NEILL, ROBERT F
5736 SOLEDAD MOUNTAIN ROAD
LA JOLLA, CA 92037‐7257                            P‐0033113 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONESI, PAULETTE A
2085 BAKERSTOWN ROAD
TARENTUM, PA 15084                                 P‐0054793 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONG, ALLISON K
26350 SANTA ANDREA ST
LOMA LINDA, CA 92354                               P‐0053663   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2459 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 623 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ONG, AMELITA D
5472 BRENTVIEW COURT
JACKSONVILLE, FL 32210                              P‐0038783 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONG, KHUOC
8060 53RD WAY N
PINELLAS PARK, FL 33781                             P‐0003147 10/24/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
ONG, PHILIP J
1063 WHITCOMB COURT
MILPITAS, CA 95035                                  P‐0016936 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONG, PHILIP J
1063 WHITCOMB COURT
MILPITAS, CA 95035                                  P‐0016943 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONG, QING YUAN
251 ALTA MESA DR
SOUTH SAN FRAN, CA 94080                            P‐0057541 2/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONG, QING YUAN
251 ALTA MESA DR
SOUTH SAN FRAN, CA 94080                            P‐0057542 2/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'NIEL 3RD, EDWARD FRANCIS
17 STONECREST DRIVE
SAUGUS, MA 01906                                      2577    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ONKEN, GWENDOLYN A
32 FERN CRES
DAVENPORT, FL 33837                                 P‐0048527 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONODY, SEAN M
1509 STATE ROUTE 94
NEW WINDSOR, NY 12553                               P‐0005958 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONORATO, DANIEL W
11110 E CRESENT AVE
MESA, AZ 85208                                      P‐0007873 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0002948 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0002924 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0002936 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING, INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0002406 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING, INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0002494 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING, INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0002756 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING, INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0002767 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING, INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0002797 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2460 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 624 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ONSLOW GRADING & PAVING, INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0002838 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING, INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0002852 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING, INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0002883 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING, INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0002889 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING, INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0002909 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING, INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0003012 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING, INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0003050 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSLOW GRADING & PAVING, INC.
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0003070 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSTOTT, CHARLLES K
8122 W FLAMINGO RD #96
#06
LAS VEGAS, NV 89147‐4206                            P‐0019859 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONSTOTT, CHARLLES K
8122 W FLAMINGO RD #96
#06
LAS VEGAS, NV 89147‐4206                            P‐0030431 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONTIVEROS, NICOLE A
2936 W. SADY AVE
VISALIA
CALIFORNIA, CA 93291                                P‐0034933 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONTIVEROS, SANTOS
1207 S 1530 W
SPRINGVILLE, UT 84663                               P‐0026441 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONUFER, HARRIET C
136 SOUTH DRIVE
PITTSBURGH, PA 15238                                P‐0009777 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONYEMECHI, PETER A
1642 N WEST ST
WICHITA, KS 67203                                   P‐0052997 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ONYENAUCHEYA, TEDDY E
13603 MOORING POINTE DR
PEARLAND, TX 77584                                  P‐0053890   1/3/2018    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
ONYENAUCHEYA, TEDDY E
13603 MOORING POINTE DR
PEARLAND, TX 77584                                  P‐0054349   1/3/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OOMMEN, VARUGHESE
5SACHS COURT
HOPEWELL JUNCTIO, NY 12533                          P‐0005010 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2461 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 625 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
OOMMEN, VARUGHESE
5 SACHS COURT
HOPEWELL JUNCTIO, NY 12533                         P‐0005046 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OOMS, RICHARD
3715 COCONINO COURT
SAN DIEGO, CA 92117                                P‐0050811 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OPAWUMI, EMMANUEL
6233 RISING SUN AVENUE APT 2
PHILADELPHIA, PA 19111                             P‐0023618 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OPEN DOORS FOR THE DEVELOPMEN
1108 WASHINGTON ST. E.
LEWISBURG, WV 24901                                P‐0002863 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OPEN DOORS FOR THE DEVELOPMEN
1108 WASHINGTON ST, E.
LEWISBURG, WV 24901                                P‐0002941 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OPEN DOORS FOR THE DEVELOPMEN
1108 WASHINGTON ST., E.
LEWISBURG, WV 24901                                P‐0002976 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OPEN DOORS FOR THE DEVELOPMEN
1108 WASHINGTON ST., E.
LEWISBURG, WV 24901                                P‐0003000 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OPEN DOORS FOR THE DEVELOPMEN
1108 WASHINGTON ST., E.
LEWISBURG, WV 24901                                P‐0003062 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OPEN DOORS FOR THE DEVELOPMEN
1108 WASHINGTON ST., E.
LEWISBURG, WV 24901                                P‐0003092 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OPORTA, NIDIA A
6608 US HIGHWAY 183 S
AUSTIN, TX 78744                                   P‐0056701    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OPPEE, JOSEPH J
PO BOX 155
SUNBURY, OH 43074                                  P‐0040410 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OPPEN, SHELLY J
5360 CLAYVALE ST.
ACTON, CA 93510                                    P‐0022843 11/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OPPENHEIM, NANCY
PO BOX 12256
JACKSON, WY 83002                                  P‐0053515    1/1/2018     TK Holdings Inc., et al.                     $1,350.00                                                                                    $1,350.00
OPPENHEIM, NANCY
PO BOX 12256
JACKSON, WY 83002                                  P‐0054343    1/9/2018     TK Holdings Inc., et al.                     $1,350.00                                                                                    $1,350.00
OPPENHEIMER, ALAN
3828 ARIZONA PLACE
PLANO, TX 75023                                      334       10/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OPTIMAS OE SOLUTIONS, LLC
THOMPSON HINE LLP
JEREMY CAMPANA
127 PUBLIC SQ.
3900 KEY CENTER
CLEVELAND, OH 44114                                  4830       2/9/2018        TK Holdings Inc.                                                                                       $0.00                               $0.00




                                                                                          Page 2462 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 626 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
OPTIMUS OE SOLUTIONS, LLC
C/O THOMPSON HINE LLP
ATTN: JEREMY CAMPANA
127 PUBLIC SQ.
3900 KEY CENTER
CLEVELAND, OH 44114                                     3706    11/27/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
OQUENDO, ANGEL
711 COVINGTON CT
LOS BANOS, CA 93635                                     1298    11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
OQUENDO, MILAGROS
5229 OLD STRASBURG ROAD
KINZERS, PA 17535                                     P‐0028373 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OQUINN, DEBORAH S
109 ROSEHILL DR
LEBANON, VA 24266                                     P‐0000569 10/20/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ORACLE AMERICA, INC.
C/O DOSHI LEGAL GROUP, P.C.
ATTN: AMISH R. DOSHI, ESQ.
1979 MARCUS AVENUE, SUITE 210E
LAKE SUCCESS, NY 11042                                  4966    5/10/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
ORAHOOD, RICHARD
568 MAYJO COURT SE
MARIETTA, GA 30067‐7306                                 4944     4/1/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
ORAKPO‐WHITE, DEBBIE N
3400 WAVECREST LN
DENTON, TX 76208                                      P‐0008090 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORANDER, SUSAN T
202 RIDGEWOOD
EASLEY, SC 29642                                      P‐0029515 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORBACK, GARY D
245 VISTA COURT
245 VISTA COURT
LOS OSOS, CA                                          P‐0019046 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORBIS PLASTIC MOLDING DE MEXICO SA DE RL DE CV
C/O ORBIS CORPORATION
1055 CORPORATE CENTER DRIVE
OCONOMOWOC, WI 53066                                    4014    12/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ORCHID, RONALD M
5826 SILVERLEAF DRIVE
FORESTHILL, CA 95631                                  P‐0014378 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORD, DAVID N
704 ROCKWOOD DR
NORTH SALT LAKE, UT 84010                             P‐0048039 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORDER OF JULIAN OF NORWICH
H. M. CRUPI, W704 ALFT ROAD
ORDER OF JULIAN OF NORWICH
WHITE LAKE, WI 54491‐9715                             P‐0009612 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORDER OF JULIAN OF NORWICH
H. M. CRUPI, W704 ALFT ROAD
ORDER OF JULIAN OF NORWICH
WHITE LAKE, WI 54491‐9715                             P‐0009704 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORDING, MARY M
12864 W. BAKER ROAD
MANHATTAN, IL 60442                                   P‐0006659 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2463 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 627 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ORDONEZ, ISRAEL S
6411 SW 112TH PL
MIAMI, FL 33173‐2079                                P‐0000327 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORDONEZ, JUAN
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0047950 12/22/2017     TK Holdings Inc., et al.                   $750,000.00                                                                                  $750,000.00
ORDONEZ‐GAUGER, LUCIA
1169 WESTVIEW DR.
NAPA, CA 94558                                      P‐0026175 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORDONIO, GERALD
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043698 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ORDWAY, MARK
500 LOCKEWOOD LANE
SCOTTS VALLEY, CA 95066                             P‐0012667 11/2/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ORE, GAMANIEL
9515 CLIPPERWOOD PLACE
HOUSTON, TX 77083                                     4721      1/17/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
O'REAR, CHRISTOPHER L
1368 E. ANNA DR.
CASA GRANDE, AZ 85122                               P‐0003570 10/24/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
OREE, THELMA A
8456 NANCY LEE LANE
HOLLYWOOD, SC 29449                                 P‐0047969 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'REGAN, PATRICIA A
1833 HALSTEAD BLVD
APT 1204
TALLAHASSEE, FL 32309                               P‐0032465 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'REGAN, PATRICIA A
1833 HALSTEAD BLVD.
APT. 1204
TALLAHASSEE, FL 32309                               P‐0057457 2/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'REGAN, TIMOTHY C
6 LINCOLN ST.
CANTON, MA 02021                                    P‐0045404 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OREILLY, BETH ANNE
253 BASKERVILLE CT
SEVERNA PARK, MD 21146                              P‐0007692 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OREILLY, TIMOTHY
253 BASKERVILLE CT
SEVERNA PARK, MD 21146                              P‐0007681 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'REILLY, TIMOTHY K
253 BASKERVILLE COURT
SEVERNA PARK, MD 21146                              P‐0007550 10/28/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
ORELLANA, DELVIN
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                   P‐0043003 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OREM, PHILIP
4922 BALTIMORE PIKE
LITTLESTOWN, PA 17340                               P‐0021654 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORENDORFF, JOHN
5841 SANDBIRCH WAY
LAKE WORTH, FL 34663                                P‐0056721   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2464 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 628 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ORENGO VAZQUEZ, JOSHUA
620 GRAND AVE.
SACRAMENTO, CA 95838                                P‐0013777 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORF, KIMBERLY
706 TINSLEY COURT
COTTLEVILLE, MO 63304                                 1998    11/9/2017        TK Holdings Inc.                           $750.00                                                                                       $750.00
ORIOLO, DIANE P
74 PARADISE BLVD
TOMS RIVER, NJ 08757                                P‐0017703 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORIZU, DOROTHY N
3113 CLARIDGE DRIVE
CONYERS, GA 30094                                   P‐0004488 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORIZU, VINCENT I
3113 CLARIDGE DRIVE
CONYERS, GA 30094                                   P‐0004478 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORJI, IFEANYI G
3501 APOLLO DR
APT 329D
METAIRIE, LA 70003                                  P‐0039731 12/13/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
ORJI, IFEANYI G
3501 APOLLO DR
APT 329D
METAIRIE, LA 70003                                  P‐0039782 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORLANDI, RICHARD R
1452 CANTERBURY DR
SALT LAKE CITY, UT 84108                            P‐0011031 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORLANDI, RICHARD R
1452 CANTERBURY DRIVE
SALT LAKE CITY, UT 84108                            P‐0011035 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORLANDINO, MIKE J
7221 MISSION GLEN COURT
310
HUNTINGTON BEACH, CA 92648‐7412                     P‐0020393 11/8/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
ORLANDO, COLLEEN
587 PATTEN AVE
LONG BRANCH, NJ 07740                               P‐0007925 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORLANDO, THOMAS P
PO BOX 442
PLAINFIELD, IL 60544‐0442                           P‐0025334 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORLANDO, VANESSA N
20 ECHO TRAIL
FAIRFIELD, PA 17320                                 P‐0052889 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORLANDO‐MALO, PATRICIA L
3824 25TH AVENUE SOUTH
MINNEAPOLIS, MN 55406                               P‐0021362 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORLEANS, GREGORY
11522 LAS POLAMAS DR
FRISCO, TX 75033                                    P‐0001354 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORLEANS, GREGORY
11522 LAS POLAMAS DRIVE
FRISCO, TX 75033                                    P‐0001415 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORLIK HILL, KASEY A
1141 E FAIRVIEW AVE H‐101
MERIDIAN, ID 83642                                  P‐0005194 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2465 of 3674
                                                  Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 629 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ORLOSKY, EMIL G
7982 ALDER AVE
FONTANA, CA 92336                                      P‐0054727 1/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORLOWSKI, CAROLE F
39 TUNBRIDGE WALKE
EAST AURORA, NY 14052                                  P‐0025637 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORMAN, ALAN
22 SARAH COURT
MOUNT LAUREL, NJ 08054                                 P‐0018013 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORMAN, NICOLAS G
19082 LAMBERT WAY
LOCKEFORD, CA 95237                                    P‐0026070 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORMANDO, JOHN
845 N PEAK VIEW WAY
PRESCOTT, AZ 86303                                     P‐0037866 12/9/2017     TK Holdings Inc., et al.                     $1,080.00                                                                                    $1,080.00
ORMES, DOROTHY
1045 TERRA AVE.
ASHLAND, OR 97520                                      P‐0025405 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORMOND, JANET G
11801 TURTLE SPRINGS LN.
PORTER RANCH, CA 91326                                 P‐0049739 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORMSBY, MAXINE
43502 W BLAZEN TRL
MARICOPA, AZ 85138                                     P‐0012222 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORNELAS, ANA B
1648 FONTANELLA WAY
STOCKTON, CA 95205                                     P‐0051768 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORNELAS, ARTURO
3999 WILLOW POND CT
CERES, CA 95307                                        P‐0022763 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORNELAS, CARL G
13120 EQUESTRIAN LN
WHITTIER, CA 90601                                     P‐0021666 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORNELAS, JOSEPH D
245 N.MILAN STREET
HENDERSON, NV 89015                                    P‐0024671 11/14/2017    TK Holdings Inc., et al.                    $23,563.63                                                                                   $23,563.63
ORNELAS, ROBERT R
8 VELVET COURT
MANSFIELD, TX 76063                                    P‐0024659 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORNELAS, SALLY M
611 W LAS LOMITAS RD
TUCSON, AZ 85704                                       P‐0040504 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OROS, EDWARD J
589 LAKEWOOD FARMS DRIVE
BOLINGBROOK, IL 60490                                  P‐0009143 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OROS, MARY
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                        P‐0044066 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
OROZCO TASHIMA, LIDIA
457 WARREN DR
LEMOORE, CA 93245                                      P‐0048781 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OROZCO, APOLONIO
245 CARMELITA CT. APT. 104
OXNARD, CA 93030                                       P‐0030878 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 2466 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 630 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
OROZCO, ARTURO
16110 WEDGEWORTH
HACIENDA HEIGHTS, CA 91745                         P‐0017564 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OROZCO, ROSA L
5037 PRIVET AVE
EL MONTE, CA 91732                                 P‐0015916 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORPILLA, ELMER M
130 LINDEN AVE
STREAMWOOD, IL 60107‐3161                          P‐0006067 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORR, CLAUDIA D
19171 CASCADE DR.
BROWNSTOWN, MI 48193                               P‐0010965 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORR, DANIEL R
24578 AVENTURA DR
LOXLEY, AL 36551                                   P‐0022592 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORR, JUDY S
103 MAPLE WIND LANE
SIMPSONVILLE, SC 29681                             P‐0034286 12/1/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ORR, LAURA R
6840 CHESTNUT OAK LN
WARRENTON, VA 20187                                P‐0028121 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORR, MICHAEL
130 COLONADE SQ.
SAN JOSE, CA 95127                                 P‐0037981 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORR, THOMAS W
17649 WILDWOOD CT
MONMOUTH, IA 52309                                 P‐0028947 11/17/2017    TK Holdings Inc., et al.                    $11,000.00                                                                                   $11,000.00
ORR, WYKEISHA
2705 10TH STREET
SAN PABLO, CA 94806                                P‐0034846 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORSUCCI, SANDRA C
5034 GREENVIEW
COMMERCE TOWNSHI, MI 48382                         P‐0023535 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTA, ROBERT J
323 WEST 49TH STREET
SAN BERNARDINO, CA 92407                           P‐0056099 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTEGA, ELIAS
909 E KING ST
TUCSON, AZ 85719                                   P‐0055122 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTEGA, HENRY J
5374 LAFAYETTE STREET
VENTURA, CA 93003                                  P‐0039866 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTEGA, JAMES D
920 RANLETT AVE
LA PUENTE, CA 91744                                P‐0048755 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTEGA, JAMES D
920 RANLETT AVE
LA PUENTE, CA 91744                                P‐0048762 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTEGA, RAMON
700 SAND CREEK CIRCLE
WESTON, FL 33327                                   P‐0040839 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTEGA, STEVEN
3785 W. SUGARBERRY ST.
EAGLE, ID 83616                                    P‐0033966 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2467 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 631 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ORTH, JAMES N
30 DRAKES BAY DRIVE
CORONA DEL MAR, CA 92625                            P‐0054801 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTH, MAREESA E
953 S FORESTLANE DR
TRAVERSE CITY, MI 49686                             P‐0054600 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTH, STEPHEN EARL
6608 SOUTHCREST DR
EDINA, MN 55435                                       2645    11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ORTH, WILLIAM I
NO ADDRESS PROVIDED
                                                    P‐0011354 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTILLANO, MARK P
3106 HARBISON WAY
NATIONAL CITY, CA 91950                             P‐0030566 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ CHEVERE, NEREIDA
URB. MONTE REY B‐16 CALLE 1
CIALES, PR 00638‐2640                               P‐0049922 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ CHEVERE, NEREIDA
URB. MONTE REY B‐16 CALLE 1
CIALES, PR 00638                                    P‐0050094 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ HERNANDEZ, CYNTHIA
1440 NE 223RD AVE #68
WOOD VILLAGE, OR 97060                              P‐0052177 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ MERCADO, QUETCY
4105 BEACH BALL DR.
KILLEEN, TX 76549                                   P‐0000447 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, ABRAHAM J
7257 S AVENIDA DE LA PALMAR
TUCSON, AZ 85746                                    P‐0027893 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, ALINA R
8603 CHADWICK DR
TAMPA, FL 33635                                     P‐0008123 10/29/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ORTIZ, ALINA R
8603 CHADWICK DR
TAMPA, FL 33635                                     P‐0025223 11/6/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ORTIZ, AMERICA
8701 MESA RD #23
SANTEE, CA 92071                                    P‐0055994 1/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, AUREA
14212 CORONADO DR
SPRING HILL, FL 34609                               P‐0011936 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, BEATRICE M
4655 W 17TH LANE
YUMA, AZ 85364                                      P‐0051082 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, BLANCA I
1526 VIEWRIDGE DR
SAN ANTONIO, TX 78213                               P‐0037750 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, CARMEN D
1717 SW CADIMA ST
PORT SAINT LUCIE, FL 34987                          P‐0024048 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, CAROLINA P
22 ROBINS SQUARE EAST
NORWALK, CT 06854                                   P‐0048199 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2468 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 632 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ORTIZ, CAROLINA P
22 ROBINS SQUARE EAST
NORWALK, CT 06854                                    P‐0052531 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, ENRIQUE
1472 JIM LARABEL
EL PASO, TX 79936                                    P‐0039853 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, ERIC J
NO ADDRESS PROVIDED
                                                     P‐0004672 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, JANITZIE
URB CAMINO DEL SOL II # 80
AVE LUNA
MANATI, PR 00674                                     P‐0046661 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, JOSE R
307 RETAMA DR
ROBSTOWN, TX 78380                                   P‐0027234 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, JUAN
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047712 12/22/2017    TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
ORTIZ, LESL M
12736 RUBENS AVE
LOS ANGELES, CA 90066                                P‐0054741 1/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, LUIS A
898 BRIARSTONE RD
BETHLEHEM, PA 18017                                  P‐0011139 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, MARIA M
NO ADDRESS PROVIDED
                                                     P‐0024706 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, MARINA
332 WOODSTOCK DRIVE
STOCKTON, CA 95207                                   P‐0046279 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, MARY H
1902 N. NELSON
AMARILLO, TX 79107                                   P‐0035617 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, NELIDA S
7218 PHARAOH DR.
CORPUS CHRISTI, TX 78412                             P‐0033264 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, NOEL
URB VILLA MADRID CALLE 17 P4
COAMO, PR 00769                                      P‐0043832 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, OLGA
601 GILWOOD AVE
LA PUENTE, CA 91744                                  P‐0022068 11/10/2017    TK Holdings Inc., et al.                      $698.00                                                                                       $698.00
ORTIZ, RALPH
26220 PERCHERON CIR
MORENO VALLEY, CA 92555                              P‐0052780 12/28/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ORTIZ, RITA M
13677 MONTE VISTA AVENUE
CHINO, CA 91710                                      P‐0055665 1/23/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, ROBERT
3401 BASSET DR.
KILLEEN, TX 76543                                    P‐0000916 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ, STEPHEN R
156 CHALBURN RD
VESTAL, NY 13850                                     P‐0047463 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2469 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 633 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ORTIZ‐LEMAUX, SKYLAR
14 WILLOW LN
STAFFORD, VA 22554                                  P‐0023534 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTIZ‐PALACIOS, COURTNEY K
9125 HWY 6 NORTH 2331
HOUSTON, TX 77095                                   P‐0003722 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTMAN, DAVID E
36 QUAIL LANE
ROCHESTER, NY 14624                                 P‐0025775 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORTON, ESSIE
6725 RHODE ISLAND DR. E.
JACKSONVILLE, FL 32209                                1943    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ORTON, JOHN F
49 MURPHY DAM ROAD
DADEVILLE, AL 36853‐3822                              989     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ORUSKA, JOANNA E
9961 SANDY ROAD
PHILADELPHIA, PA 19115                              P‐0027115 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORVIK, ROSS R
11251 E. PLACITA RANCHO GRAND
TUCSON, AZ 85730                                    P‐0002740 10/24/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ORVILLE, MADELYN M
45487 STATE RTE. 46
NEW WATERFORD, OH 44445                             P‐0042110 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ORWIN, HELENE M
1918 SADDLECREEK DR
HOUSTON, TX 77090                                   P‐0012283 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSAKI, LAUREN A
95‐672 HOLANI ST
MILILANI, HI 96789                                  P‐0027794 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSAKI, RODNEY T
95‐672 HOLANI ST
MILILANI, HI 96789                                  P‐0040861 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSANDU, MARYROSE N
14306 WICKLOW LANE
LAUREL, MD 20707                                    P‐0050182 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSAYIUWU, NOSA
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                   P‐0043231 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBAN, CHRISTINA A
790 WEST AVE
GUSTINE, CA 95322                                   P‐0022105 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORN, ANGIE M
6634 MCMULLEN RD
LYNCHBURG, OH 45142                                 P‐0030372 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORN, BEVERLY L
1321 MONTE SANO BLVD
HUNTSVILLE, AL 35801                                P‐0014294 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORN, DAVID L
9101 LINKSVUE DR.
KNOXVILLE, TN 37922                                 P‐0014471 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORN, MIA
7543 WEST LIBERTY PARKWAY
UNIT 682
FONTANA, CA 92336                                   P‐0020604 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2470 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 634 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
OSBORN, PAMELA J
20010 MOUNT ZION STREET
CASSOPOLIS, MI 49031                                 P‐0054806 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORN, RUSTAN B
653 BLUEROCK RD
GARDNERVILLE, NV 89460                               P‐0047897 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORN, THERESA M
844 SAN SIMEON DRIVE
CONCORD, CA 94518‐2245                               P‐0049678 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, APRIL R
963 W OUTER DR
OAK RIDGE, TN 37830                                  P‐0026443 11/16/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
OSBORNE, CAROL J
1336 YORKTOWNE DRIVE
LA PLACE, LA 70068                                   P‐0049076 12/27/2017    TK Holdings Inc., et al.                     $5,200.00                                                                                    $5,200.00
OSBORNE, CHAD A
2006 SUNDOWNER RIDGE DRIVE
BALLWIN, MO 63011                                    P‐0032887 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, CHAD A
2006 SUNDOWNER RIDGE DRIVE
BALLWIN, MO 63011                                    P‐0032894 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, CHAD A
2006 SUNDOWNER RIDGE DRIVE
BALLWIN, MO 63011                                    P‐0032913 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, CHAD A
2006 SUNDOWNER RIDGE DRIVE
BALLWIN, MO 63011                                    P‐0032936 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, CHAD A
2006 SUNDOWNER RIDGE DRIVE
BALLWIN, MO 63011                                    P‐0032982 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, CHRISTINE L
4137 HIRAM LITHIA SPRINGS RD
POWDER SPRINGS, GA 30127                             P‐0004773 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, DENNIS P
19556 OAKDALE LANE
HUNTINGTON BEACH, CA 92648                           P‐0044060 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, KARINE M
2006 SUNDOWNER RIDGE DRIVE
BALLWIN, MO 63011                                    P‐0032772 11/28/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
OSBORNE, THOMAS W
18 IRMA PLACE
OCEANPORT, NJ 07757                                  P‐0040314 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, TROY C
550 S 2100 W
VERNAL, UT 84078                                     P‐0007053 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBORNE, VICTORIA A
106 N. MAIN ST
BRIDGEVILLE, DE 19933                                P‐0036281 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBURN, JENNIFER A
2688 MONTECITO COURT
SIERRA VISTA, AZ 85635                               P‐0048499 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSBURN, RENEE
1317 COLUMBIA DR NE
ALBUQUERQUE, NM 87106                                P‐0049258 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2471 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 635 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
OSEGUEDA, JUAN F
163 EASTON DR
GILBERTS, IL 60136                                  P‐0010413 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSER, TERRI L
617 LORI DR
BOONVILLE, MO 65233                                 P‐0005389 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSGOOD, SUSAN G
305 ODOM ST
CUMBY, TX 75433                                     P‐0007623 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'SHAUGHNESSY, JAMES E
3477 ORILLIA DR
CINCINNATI, OH 45239                                P‐0035570 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'SHEA, BIRGITTA
P.O.BOX 11107
LAHAINA, HI 96761                                   P‐0043283 12/20/2017    TK Holdings Inc., et al.                      $975.00                                                                                       $975.00
O'SHEA, DIANNE
578 HEADRICKS ROAD
JOHNSTOWN, PA 15909‐3400                            P‐0013100 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'SHEA, DIANNE
578 HEADRICKS ROAD
JOHNSTOWN, PA 15909‐3400                            P‐0013107 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'SHEA, DIANNE
578 HEADRICKS ROAD
JOHNSTOWN, PA 15909‐3400                            P‐0013111 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'SHEA, LINDA M
23 SUMNER ST
AUBURN, MA 01501                                    P‐0034386 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'SHEA, MICHAEL J
3600 E CAMINO ROJOS
PALM SPRINGS, CA 92262‐5421                         P‐0036642 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'SHEA, MICHAEL J
3600 E CAMINO ROJOS
PALM SPRINGS, CA 92262‐5421                         P‐0036643 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSHIKI, ALICE
229 DOUGLASS STREET
SAN FRANCISCO, CA 94114                             P‐0020304 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSHIMA, RYAN
45 LOUISE ROAD
CHESTNUT HILL, MA 02467                             P‐0048929 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSHINSKI, JOHANNA M
1055 HIDDEN CREEK DR
NORTON SHORES, MI 49441‐6701                        P‐0011843 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSHIRO, CINDY
2815 W. 180TH PLACE
TORRANCE, CA 90504                                  P‐0012877 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSHIRO, EMI I
1122 ELM ST APT 804
HONOLULU, HI 96814                                  P‐0039468 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSHO, ANASTASIA
14422 MARKHURST DRIVE
CYPRESS, TX 77429                                     741     10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OSHOWOLE, SOLOMON
5248 KATHRYN DR.
GRAND PRAIRIE, TX 75052                             P‐0014889 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2472 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 636 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
OSIECKI, LESZEK J
101 WELSH DRIVE
CAMILLUS, NY 13031‐1834                             P‐0044395 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSIECKI, LILLIAN
85 VISCOUNT DRIVE UNIT 15A
MILFORD, CT 06460‐5779                                2991    11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OSINA, JERRY
10430 ZELZAH AVE. # D
PORTER RANCH, CA 91326                              P‐0040826 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSKIN, DEBRA
728 PINE VALLEY DRIVE
PITTSBURGH, PA 15239                                P‐0027145 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSKOUIE, POOYA A
1205 CHATEAUGAY DRIVE
MODESTO, CA 95356                                   P‐0033088 11/28/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
OSKWAREK, JACEK
1811 E. BOULDER DRIVE
MOUNT PROSPECT, IL 60056                            P‐0038251 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSMAN, ZEHRA S
2251 SPRUCE LANE, #D
PALM HARBOR, FL 34684                               P‐0002372 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSON, JOHNNA K
1327 ALA HOKU PLACE.
HONOLULU, HI 96819                                  P‐0026420 11/16/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
OSORIO, DANIEL A
7641 SW 135 AVE
MIAMI, FL 33183                                     P‐0002034 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSORIO, GERARDO A
25 HOOKS LN
EDGEWATER, NJ 07020                                 P‐0026105 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSORIO, JORGE
956 WASHINGTON ST
FRANKLIN SQUARE, NY 11010                           P‐0051678 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSORIO, JORGE
956 WASHINGTON ST
FRANKLIN SQUARE, NY 11010                           P‐0051703 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSORIO, TIM
1046 SAN RAFAEL
SOLDEDAD, CA 93960                                  P‐0031704 11/26/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
OSORIO, TIM
1046 SAN RAFAEL
SOLEDAD, CA 93960                                   P‐0031707 11/26/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
OSORIO, TIMOTHY
1046 SAN RAFAEL
SOLEDAD, CA 93960                                   P‐0031711 11/26/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
OSSEGE, RYAN J
9892 MEADOW HILLS DR
CINCINNATI, OH 45241                                P‐0029502 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSSOME, CHIYUMBA
5648 COLFAX AVE
NORTH HOLLYWOOD, CA 91601                           P‐0028837 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSSWALD, JANINE M
41 AURORA DR
BUFFALO, NY 14215                                   P‐0014206 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2473 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 637 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
OSSWALT, JOAN M
11 FRIENDLY WAY
ROCKY HILL, CT 06067‐2622                           P‐0049038 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSSWALT, JOAN M
11 FRIENDLY WAY
ROCKY HILL, CT 06067‐2622                           P‐0049046 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTEEN, LANA B
10787 FM 2190
JACKSBORO, TX 76458                                 P‐0051525 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTER III, PETER R
119 ALLEN LANE
DRUMS, PA 18222                                     P‐0022145 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTER, JESSICA K
1157 COPPERFIELD DRIVE
GEORGETOWN, IN 47122                                P‐0017118 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTER, LAURA L
1717 S LAWE STREET
APPLETON, WI 54915                                  P‐0045810 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTER, NANCY R
6304 41ST CT E
SARASOTA, FL 34243                                  P‐0049259 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTER, TIMOTHY J
2185 ZANZIBAR LN N
PLYMOUTH, MN 55447                                  P‐0012795 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTERHUS, STEVEN J
7467 MISSION GORGE RD.
NO.235
SANTEE, CA 92071                                    P‐0042834 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTERMUELLER, SHANNON N
515 OLD ORCHARD RD.
BALTIMORE, MD 21220                                 P‐0025182 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTNER, STEVEN M
213 W. 23RD STREET
APT 7S
NEW YORK, NY 10011                                  P‐0020667 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTRAND, CRIS
150 MONASTERY HILL DRIVE
OCONOMOWOC, WI 53066                                  1572    11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
OSTRANDER, CINDY
PO BOX 863
WOODVILLE, TX 75979                                 P‐0032682 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTRANSKY, EDWARD
EDWARD OSTRANSKY
P. O. BOX 199
DRAKE, CO 80515‐0199                                P‐0030861 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTRONIC, BRIDGET M
1550 RALEIGH ST
DENVER, CO 80204                                    P‐0013271 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTROSKI, HOWARD A
3632 COOK‐UNDERWOOD RD
COOK, WA 98605                                      P‐0019772 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTROSKI, HOWARD A
3632 COOK‐UNDERWOOD RD.
COOK, WA 98605                                      P‐0019791 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2474 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 638 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
OSTROSKI, MICHAEL J
3440 JOHN F KENNEDY DRIVE
UPLAND, PA 19015                                   P‐0007418 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTROWSKI, DONNA K
13138 W. CHICAGO BLOOMINGTON
HOMER GLEN, IL 60491                               P‐0049501 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTROWSKI, DONNA K
DONNA OSTROWSKI
13138 W. CHICAGO BLOOMINGTON
HOMER GLEN, IL 60491                               P‐0049516 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSTROWSKI, STEVEN R
6575 PERRY PARK BLVD
LARKSPUR, CO 80118                                 P‐0046020 12/24/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
OSTWALD, MITCHELL S
3001 I STREET
#300
SACRAMENTO, CA 95816                               P‐0043081 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'SULLIVAN, JAMES P
4821 MONTGOMERY LANE
APT. 803
BETHESDA, MD 20814                                 P‐0010950 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
O'SULLIVAN, MARIA
318 CRYSTAL HILLS BLVD.
MANITOU SPRINGS, CO 80829                          P‐0041367 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OSWALT, DANIEL R
5925 ALMEDA RD 11613
HOUSTON, TX 77004                                  P‐0017710 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTA, ED
51 GLADE CIRCLE EAST
REHOBOTH BEACH, DE 19971                           P‐0043566 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTA, SATOSHI
7500 ROSWELL RD
UNIT 52
SANDY SPRINGS, GA 30350                            P‐0043985 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTERO, JOSE
2430 MARCASITE LOOP
KISSIMMEE, FL 34743                                  228     10/20/2017       TK Holdings Inc.                         $16,038.05                                                                                   $16,038.05
OTERO, MAHLON T
15103 NE 8TH ST
BELLEVUE, WA 98007                                 P‐0040927 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTOOLE, PATRICK
2 PORTOFINO DR.
SUITE 1007
PENSACOLA BEACH, FL 32561                            3826    12/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
OTT, CARMELL A
425 FEEEZELAND LOOP RD.
LINDEN, VA 22642                                   P‐0050116 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTT, CONSTANCE L
28 NOHOANA PLACE
WAILUKU, HI 96793                                    1863    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
OTTARSON, JOHN
4963 MANCHESTER COURT
ROCHESTER, MI 48306                                P‐0028209 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTTE, JEFFREY D
805 W MADISON
O'FALLON, IL 62269                                 P‐0029808 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2475 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 639 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
OTTERNESS, WILLIAM
10404 OAKLAND AVENUE
KANSAS CITY, MO 64134                                P‐0025520 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTTERSTEIN, NOAH D
659 FIELDCREST DRIVE
CRESTWOOD, MO 63126                                  P‐0005181 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTTERVIK, JENNIFER
272 W. LANGHORNE AVENUE
BETHLEHEM, PA                                        P‐0034863 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTTESEN, LARRY E
1305 QUEENS WAY APT. 200
WEST FARGO, ND 58078                                 P‐0017125 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTTESEN, PAL H
3007 HUNTS POINT CIRCLE
HUNTS POINT, WA 98004                                P‐0020242 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTTING, JAMES J
1896 STATELINE RD
TEMPERANCE, MI 48182                                 P‐0054817 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTTO, CHRISTINA
23125 GREATER MACK
ST.CLAIR SHORES, MI 48089                            P‐0012018 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTTO, ERIC E
5304 EMERSON AVE
DALLAS, TX 75209                                     P‐0007008 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTTO, JR., RUDOLPH
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043582 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
OTTO, NANCY
2220 PINE TERRACE
SARASOTA, FL 34231                                   P‐0045107 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OTTOSON, PAUL R
2365 LIVORNO WAY
LAND O LAKES, FL 34639                               P‐0050743 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OU, WEIAN
NO ADDRESS PROVIDED
                                                     P‐0049161 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUBRE, CODY M
2054 TOWNE MILL AVENUE
CANTON, GA 30114                                     P‐0043649 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUDA, BERNICE H
1511 SYCAMORE AVE #151
#151
HERCULES, CA 94547                                   P‐0047979 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUELLETTE, ADRIEN
65 CREST STREET
LUDLOW, MA 01056‐3730                                P‐0057947 5/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUL, OUN
91 FALMOUTH ST
                                                     P‐0036852 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUMMADI, ABDELKRIM
390 NE TOWN TERRACE
JENSEN BEACH, FL 34957                               P‐0000381 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUTING, ALICIA E
217 PENROSE DRIVE
COLUMBIA, SC 29203                                   P‐0050090 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2476 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 640 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
OUTLAW, HARWEADA
5758 WATERMAN BLVD.
ST LOUIS, MO 63112                                   P‐0017490 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUTLER, MICHAEL R
908 S. DOGWOOD DRIVE
MARYVILLE, TN 37804                                  P‐0007274 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUTTEN, KIMBERLEY B
3696 LIGHT HORSE LOOP
VIRGINIA BEACH, VA 23453                             P‐0029110 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUTTEN, KIMBERLEY B
3696 LIGHT HORSE LOOP
VIRGINIA BEACH, VA 23453                             P‐0029115 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUYANG, FRED
2254 CAMINITO CASTILLO
LA JOLLA, CA 92037                                   P‐0020047 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OUYANG, MINGZI
1939 ROCK ST APT 4
MOUNTAIN VIEW, CA 94043                              P‐0056525   2/4/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVANESSIANS, PHILIP
3907 TURNBERRY DRIVE
SUGAR LAND, TX 77479                                 P‐0003423 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVERBY, VERN L
424 S. REESE LN.
SPOKANE VALLEY, WA 99216                             P‐0023810 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVERCASH, DARRELL
618 MADISON STREET
COPPELL, TX 75019                                    P‐0026614 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVERCASH, DAVID A
53 COUNTY ROAD 303
OXFORD, MS 38655                                     P‐0043309 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVERCASH, MARSHALL K
203 MITCHELL AVE
STATESVILLE, NC 28677                                P‐0014392 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVERHULTZ, BRYAN T
1261 MARIPOSA DR
DENVER, CO 80221                                     P‐0005834 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVERLAND, ROGER W
3825 LITTLE ROCK DRIVE
APT 87
ANTELOPE, CA 95843                                   P‐0028361 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVERMYER, JOAN
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0044007 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
OVERSTREET, ASHLEY R
4406 LYNNBROOK DR
LOUISVILLE, KY 40220                                 P‐0000514 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVERSTREET, CHRISTOPHER A
4327 S STAGE RD
MEDFORD, OR 97501                                    P‐0023606 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVERSTREET, ELIZABETH
4437 JEFFERSON DRIVE
RICHTON PARK, IL 60471                               P‐0031734 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVERTON, MICHAEL R
714 BROOKRIDGE DR
BOONE, IA 50036                                      P‐0037861 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2477 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 641 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
OVERTURF, KENNETH T
102 REGIO COURT
FRANKFORT, KY 40601                                P‐0006952 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVES, JENNIFER
2810 LORRAINE AVE.
TAMPA, FL 33614                                    P‐0001418 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OVIAWE, MARTINS O
6604 GLENBARR CT
PARKVILLE, MD 21234                                P‐0048747 12/26/2017    TK Holdings Inc., et al.                      $785.00                                                                                       $785.00
OWE, ANDREW M
2822 E. WARBLER RD
GILBERT, AZ 85297                                  P‐0003561 10/24/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
OWE, ANDREW M
2822 E. WARBLER RD
GILBERT, AZ 85297                                  P‐0003571 10/24/2017    TK Holdings Inc., et al.                     $2,200.00                                                                                    $2,200.00
OWEN CERTIFIED HOME INSPECTOR
OWEN, MICHAEL N
3812 NE 7TH AVENUE
PORTLAND, OR 97212                                 P‐0015778 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, CANDES L
913 SE HOCKER CIR
LEES SUMMIT, MO 64081                              P‐0053208 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, CHRISTOPHER T
736 ELM WAY
RIO VISTA, CA                                      P‐0012169 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, DANIEL R
204 ROBINHOOD DR
NACOGDOCHES, TX 75961                              P‐0005779 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, DAVIS S
2811 CORTE ESMERALDA
SAN CLEMENTE, CA 92673                             P‐0033302 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, JAMES C
1562 SECRETARYS RD
CHARLOTTESVILLE, VA 22902                          P‐0027292 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, JEREMY M
17119 FALCONRIDGE RD
LITHIA, FL 33547                                   P‐0042371 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, JEREMY M
17119 FALCONRIDGE RD
LITHIA, FL 33547                                   P‐0043046 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, JEREMY M
17119 FALCONRIDGE RD
LITHIA, FL 33547                                   P‐0044455 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, JOHN L
56 CALLE DEL SUR
RANCHO SANTA MAR, CA 92688                         P‐0026992 11/13/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
OWEN, JR, ROBERT V
138 SWANHAVEN DR
LEXINGTON, SC 29073                                P‐0009043 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, KENNETH R
1824 NEELYS BEND ROAD
MADISON, TN 37115                                  P‐0037494 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, KERRY B
7715 CODY LANE
KNOXVILLE, TN 37938                                P‐0030424 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                        Page 2478 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 642 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
OWEN, LOU A
29627 232ND AVE SE
BLACK DIAMOND, WA 98010                             P‐0016659 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, VICKI
159 BISHOP RD
CROCKETT, CA 94525                                  P‐0028862 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, VICKI
159 BISHOP RD
CROCKETT, CA 94525                                  P‐0028864 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWEN, VICKI
159 BISHOP RD
CROCKETT, CA 94525                                  P‐0057989 5/29/2018     TK Holdings Inc., et al.                      $293.01                                                                                       $293.01
OWEN, WILLIAM R
7715 CODY LANE
KNOXVILLE, TN 37938                                 P‐0030495 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS , COLLEEN D
544 BECK MEADOW ROAD
UNION, MO 63084                                     P‐0026505 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS JR, JEROME D
2100 BREMO RD
SUITE 203
RICHMOND, VA                                        P‐0015943 11/5/2017     TK Holdings Inc., et al.                      $860.00                                                                                       $860.00
OWENS, ALISA M
NO ADDRESS PROVIDED
                                                    P‐0017082 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, ANDREW G
1822 CARLSBAD PLACE
DAVIS, CA 95616                                     P‐0021878 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, BRENDA P
1120 ROANOKE LANE
MARSHFIELD, MO 65706                                P‐0057034   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, DAVID T
100 SHORE DRIVE
JARVISBURG, NC 27947                                P‐0052548 12/28/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
OWENS, DIANE A
29 STRATTON LANE
SEWELL, NJ 08080                                    P‐0009543 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, ERMALINDA C
7842 EDGELAKE DR
ORLANDO
ORLANDO, FL 32822                                   P‐0006166 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, GILBERT W
7077 ALVERN ST APT A212
LOS ANGELES, CA 90045‐1982                          P‐0022036 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, HOWARD
1162 HIGHLAND LN
CROSSVILLE, TN 38555                                P‐0014486 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, JENNIFER A
1878 PINEHURST VIEW COURT
GRAYSON, GA 30017                                   P‐0040700 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, JOSEPH B
330 MICHELLE CT.
JONESBORO, GA 30238/3017                            P‐0007992 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, JULIE A
15700 34 MILE RD
ARMADA, MI 48005                                    P‐0051065 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2479 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 643 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
OWENS, LAUNA P
217 JEFFERSON AVENUE
MAGNOLIA, NJ 08049                                  P‐0010992 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, LEE A
5600 VICTOR ST
DALLAS, TX 75214                                    P‐0004805 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, LEEANNE
204 SANS SOUCI STREET
UNIT 6 D
CHARLESTON, SC 29403                                P‐0055119 1/18/2018       TK Holdings Inc., et al.                      $780.67                                                                                       $780.67
OWENS, MARY N
7155 HARP STRING
COLUMBIA, MD 21045                                  P‐0045223 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, MICHAEL
9041 S COMANCHE CIRCLE
WILLIS, TX 77378                                      4435      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
OWENS, PATRICIA
3612 CHARLESTON HWY
VARNVILLE, SC 29944                                 P‐0029103 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, PERRY
10 N HOWELL AVE
CHATTANOOGA, TN 37411                               P‐0006171 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, RONALD J
10 TUCKER TERRACE
RANDOLPH, MA 02368‐5033                             P‐0049133 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, STEVE
240 ANDERSON ROAD
FLEMING, OH 45729                                     491       10/24/2017       TK Holdings Inc.                           $225.25                                                                                       $225.25
OWENS, STEVE
240 ANDERSON ROAD
FLEMING, OH 45729                                   P‐0003336 10/24/2017      TK Holdings Inc., et al.                      $225.35                                                                                       $225.35
OWENS, STEVEN P.
240 ANDERSON ROAD
FLEMING, OH 45729                                     489       10/24/2017       TK Holdings Inc.                           $128.34                                                                                       $128.34
OWENS, THERESA
6366 SULLIVAN AVENUE
SAN DIEGO, CA 92114                                 P‐0038278 12/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENS, ULRIKE A
15023 KIMBERLEY CT.
HOUSTON, TX 77079                                   P‐0033392 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWENSBY, JOANNA M
846 COUNTY HOME ROAD
HAMLET, NC 28345                                    P‐0056328    2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWNE, KEZIAH
2500 S ROCKPORT ROAD APT 2804
BLOOMINGTON, IN 47403                               P‐0000674 10/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWNER
ASTANI, SEYE
1611 AINSLEY LANE
LOMBARD, IL 60148                                   P‐0007314 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OWNER
WILLIAMS, RANDY
5132 ANTIQUE CIR
FLORNCE, SC 29506                                   P‐0049976 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2480 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 644 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
OWNER / SELF
HONAKER, MARK O
807 OLD ROUTE 38
FAYETTEVILLE, WV 25840                               P‐0001430 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OWOUNG, JENNIFER P
2930 SOMERSET PLACE
SAN MARINO, CA 91108                                 P‐0016979 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OWREN, DAVID A
99 PAMPAS LANE
FORTUNA, CA 95540                                    P‐0016543 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OWUSU ANSAH, KWAKU
6023 PEAR ORCHARD RD
JACKSON, MS 39211                                    P‐0031592 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OXENDINE, ANDREA
PO BOX 1462
PEMBROKE, NC 28372                                     1217    10/30/2017       TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
OXENDINE, ANDREA
NO ADDRESS PROVIDED
                                                     P‐0031097 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OXFORD, NELLIE
740 NE LEMON STREET
DAWSON, GA 39842                                     P‐0000052 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OXFORD, STEPHEN G
512 HARROGATE CT.
HIGH POINT, NC 27262                                 P‐0005014 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OXNER‐DIXON, ANNE MARIE
58 STONEGATE LANE
DUXBURY, MA 02332                                    P‐0017068 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OXTON, J'AIMEE L
1220 STATE STREET, 2ND FLOOR
SANTA BARBARA, CA 93101                              P‐0057682 3/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OXTON, J'AIMEE L
1220 STATE STREET
2ND FLOOR
SANTA BARBARA, CA 93101                              P‐0057683 3/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OYARZUN, ROBERTO
4815 NW 98TH PLACE
DORAL, FL 33178                                      P‐0001355 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OYE, VINCENT J
102 HAMPTON HALL BOULEVARD
BLUFFTON, SC 29910                                   P‐0002388 10/23/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
OYE, VINCENT J
102 HAMPTON HALL BOULEVARD
BLUFFTON, SC 29910                                   P‐0002392 10/23/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
OYERBIDES, JENESSE W
5529 HEATHERCREST DR
ARLINGTON, TX 76018                                  P‐0014359 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OYEWO, ANTHONY A
1509 CHARLES AVE APT #B
ST.PAUL, MN 55104                                    P‐0047678 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
OYLER, GLEN E
2803 WAGNER HEIGHTS RD
STOCKTON, CA 95209                                   P‐0047544 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00




                                                                                          Page 2481 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 645 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
OZANE, MARTHA A
MARTHA OZANE
1237 E 14 ST.
PORT AUTHUR, TX 77640                                 P‐0025666 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OZAROWSKI, WALTER
5 EYRE COURT
NOTTINGHAM, MD 21236                                  P‐0038738 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OZUNA, CARRIE L
3865 MARCILLIA CIRCLE
IRVING, TX 75038                                      P‐0051934 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OZUNA, RUDOLFO
2727 GLOUCESTER ST
BOISE, ID 83706                                       P‐0035867 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
OZUZU, AKANU R
703 IVY CHASE LAND
NORCROSS, GA 30092                                    P‐0005291 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
P, DAVID
468 BAR CT
POINCIANA, FL 34759                                   P‐0002439 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PABIAN, BRAD J
12001 OLD COLUMBIA PIKE
#104
SILVER SPRING, MD 20904                               P‐0031187 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PABON, JOSE L
315 NEVADA AVE UNIT 4117
ODENTON, MD 21113                                     P‐0038068 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PABON, JOSE L
315 NEVADA AVE UNIT 4117
ODENTON, MD 21113                                     P‐0038102 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PABST, BRIAN L
1614 HALL STREET
DOWNERS GROVE, IL 60516                               P‐0040884 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACARRO, CRYSTAL D
45 BURNING BUSH DRIVE
PALM COAST, FL 32137                                  P‐0000033 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACE BUSINESS SOLUTIONS
297 ROUTE 72 WEST
SUITE35‐PMB238
MANAHAWKIN, NJ 08050                                    2253    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PACE INDUSTRIES ‐ B&C DIVISION
PO BOX 1198
HARRISON, AR 72601                                      3076    11/20/2017       TK Holdings Inc.                                                                                       $0.00                               $0.00
PACE, DAVID R
9330 CLOVERCROFT RD
FRANKLIN, TN 37067                                    P‐0057467 2/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACE, DEBBIE L
4322 AZTEC
PASADENA, TX 77504                                    P‐0003882 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACE, FELICE
28 MAPLE RD.
KLAMATH, CA 95548                                     P‐0031089 11/24/2017    TK Holdings Inc., et al.                      $912.23                                                                                       $912.23
PACE, GARY A
25180 TECLA AVENUE
WARREN, MI 48089                                      P‐0025494 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2482 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 646 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PACE, GARY A
25180 TECLA AVENUE
WARREN, MI 48089                                    P‐0025495 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACE, GEORGE A
2736 QUENBY AVE
HOUSTON, TX 77005‐2430                              P‐0034998 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACE, HARLAN B
HARLAN PACE
3215 SAN MARINO STREET APT 10
LOS ANGELES, CA 90006                               P‐0024979 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACE, KESHAUNE
23166 WARNER
WARREN, MI 48091                                    P‐0057303 2/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACE, LYNN A
3177 HATTING PLACE
BRONX, NY 10465                                     P‐0048283 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACE, LYNN A
3177 HATTING PLACW
BRONX, NY 10465                                     P‐0048542 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACELLA, GINA M
4935 NORTH KILDARE
CHICAGO, IL 60630                                   P‐0045356 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACELLA, SUSANN A
4832 LAWN AVENUE
WESTERN SPRINGS
, IL 60558                                          P‐0044036 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACELLI, ANTHONY J
PO BOX 1053
ORANGE, CT 06477                                    P‐0030355 11/22/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
PACHE, KEITH M
12123 HAWTHORNE DRIVE
MONTGOMERY, TX 77356                                P‐0017704 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACHECO, CARLOS
4122 BEARD
CORPUS CHRISTI                                      P‐0002552 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACHECO, FERNANDO
2 RIVERVIEW DRIVE
NORTH PROVIDENCE, RI 02904                          P‐0020503 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACHECO, HERMAN
4 AUGUSTA COURT
TOMS RIVER, NJ 08757                                P‐0022979 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PACHECO, LUZ
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                              P‐0043531 12/21/2017    TK Holdings Inc., et al.                    $98,605.61                                                                                   $98,605.61
PACHECO, VICTOR R
209 CALLE RAFAEL HERNANDEZ
LAS MARGARITAS
PONCE, PR 00728                                     P‐0050677 12/27/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PACHECO, YIRA E
1442 E PUJALS
VILLA GRILLASCA
PONCE, PR 00717                                     P‐0049901 12/27/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00




                                                                                         Page 2483 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 647 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                       Amount                                                  Amount
PACHIGAR, NISHIT
320 WISCONSIN AVENUE,
APARTMENT 508
OAK PARK, IL 60302                                   P‐0054630 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PACHLIN, LAURA L
367 CAMINO ELEVADO
BONITA, CA 91902                                     P‐0019806 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PACIERA, PAUL A
314 NOTTINGLEY DRIVE
HOPE MILLS, NC 28348                                 P‐0034960 12/3/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
PACIFIC BEST INC.
10725 E. RUSH ST.
SOUTH EL MONTE, CA 91733                             P‐0019781 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PACIFIC CABINETS INC.
PO BOX 81
FERDINAND, ID 83526                                  P‐0026962 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PACIFIC SINTERED METALS, INC.
C/O NOSSAMAN LLP
ALLAN H. ICKOWITZ, ESQ.
777 S. FIGUEROA STREET, 34TH FLOOR
LOS ANGELES, CA 90017                                  3256    11/22/2017       TK Holdings Inc.                                                                                       $0.00              $0.00             $0.00
PACIFICI, DANTE R
18445 VALERIO STREET
SUITE 107
RESEDA, CA 91335                                     P‐0039665 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PACK, LEONARD K
147 S. ROSELLE RD.
ROSELLE, IL 60172                                    P‐0028599 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PACKA, DOUGLAS P
PO BOX 1623
PALMER, AK 99645                                     P‐0031533 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PACKARD, BRUCE K
6704 NORTHRIDGE DR.
DALLAS, TX 75214‐3155                                P‐0009259 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PACKARD, GEORGE E
26 OAKWOOD AVENUE
RYE, NY 10580                                        P‐0016235 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PACKENHAM, GEORGE THOMAS
118 PRINCE WILLIAM LANE
CARY, NC 27511                                         488     10/24/2017       TK Holdings Inc.                          $4,000.00                                                                                     $4,000.00
PACKMAN, CLIVE A
7156 MELROSE PLACE
BRADENTON, FL 34203                                  P‐0037269 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PADDA, HARJOT S
6379 WATERMAN AVENUE
ST. LOUIS, MO 63130                                  P‐0025085 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PADEN, CHARLES M
CHARLES M PADEN
114 HITCHING POST ROAD
BOZEMAN, MT 59715                                    P‐0036227 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PADEN, SANDRA L
30437 APPALOOSA DR
EVERGREEN, CO 80439                                  P‐0057171 2/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PADGETT II, BOBBY L
7152 MARLIN ST.
GASTONIA, NC 28056                                   P‐0001818 10/22/2017    TK Holdings Inc., et al.                     $1,225.00                                                                                     $1,225.00
                                                                                          Page 2484 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 648 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PADGETT, ELIZABETH B
1401 FOUNDERS LAKE DRIVE
ATHENS, GA 30606                                   P‐0003307 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADILLA, BENITA R
8068 NORTHPOINTE BOULEVARD
PENSACOLA, FL 32514                                P‐0002922 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADILLA, BOBBIE J
6605 GROVER ST
OMAHA, NE 68106                                    P‐0022940 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADILLA, BOBBIE J
6605 GROVER ST
OMAHA, NE 68106                                    P‐0029040 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADILLA, BRENDA N
8725 LONGSPUR WAY
ANTELOPE, CA 95843                                 P‐0014939 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADILLA, JOANNE
4105 WISCONSIN AVE. NW
#509
WASHINGTON, DC 20016                               P‐0040188 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADILLA, JULIANA
732 TERRACOTTA PL SW
ALBUQUERQUE, NM 87121                              P‐0045588 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADILLA, MAX
708 EDUARDO ST
ANTHONY, TX 79821‐7175                             P‐0029621 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADILLA, MONIQUE P
5810 ANDOVER
AMARILLO, TX 79109                                 P‐0004519 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADILLA, PRISCILLA
375 DENTON LN
SOUTH ELGIN, IL 60177                                2410    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PADILLA, RAMON
1272 BULLARD AVE
CLOVIS, CA 93612                                   P‐0015976 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADILLA, TARA L
P.O. BOX 81962
LAS VEGAS, NV 89180                                P‐0050428 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADILLA, TINA P
4232 S BOLLINGER CT
VISALIA, CA 93277                                  P‐0033082 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADIN, EVELYN
286 1ST STREET
JERSEY CITY, NJ 07302                              P‐0057681 3/13/2018     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PADON, CASEY R
3811 OLD BLUE CREEK ROAD
BILLINGS, MT 59101                                 P‐0006908 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADONU, GEORGIA B
2409 ANCHOR COURT
HOLT, MI 48842                                     P‐0047098 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADOVAN, ENA A
6003 SIEVERS CT
FERNDALE, WA 98248                                 P‐0025859 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PADUA, KELLY
7961 ROCK DOVE DR
WINTER GARDEN, FL 34787                              1052    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                        Page 2485 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 649 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
PADULA, STEVEN A
PO BOX 1222
GUALALA, CA 95445                                    P‐0033764 11/29/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
PAER, ESTHER C
1150 LA MIRADA STREET
LAGUNA BEACH, CA 92651                               P‐0027899 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAESANO, FRANK JAMES
1531 JAMES STREET
UNIT 101
PRESCOTT, WI 54021                                     1034    10/31/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PAESE, LAURELLE R
153 N. BUCHANAN AVENUE
EAGLE POINT, OR 97524                                P‐0020147 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAEZ, RAUL
4621 E SODALITE ST.
SAN TAN VALLEY, AZ 85143‐6093                          596     10/24/2017       TK Holdings Inc.                           $500.00                                  $0.00                                                 $500.00
PAFFORD, MARK A
1708 LOUELLA CT
HURST, TX 76054                                      P‐0001752 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAGAN, GEORGE R
4531 SW LA PALOMA DR.
PALM CITY, FL 34990                                  P‐0025541 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAGAN, MICHAEL A
1849 NEW JERSEY ST
FAIRFIELD, CA 94533                                  P‐0011800 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAGAN, MICHAEL A
1849 NEW JERSEY ST
FAIRFIELD, CA 95433                                  P‐0011988 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAGAN, SAMUEL
4709 LISA LANE
BERRIEN SPRINGS, MI 49103                            P‐0025727 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAGAN‐FERNANDEZ, AUDREY
1656 AVENUE B
SCHENECTADY, NY 12308                                P‐0048769 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAGANI, CINDY A
132 POUNDER AVE
GALION, OH 44833                                     P‐0030644 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAGANI, CINDY A
132 POUNDER AVE
GALION, OH 44833                                     P‐0030648 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAGANO, MARYADELE
1046 JASSAMINE WAY
FORT LEE, NJ 07024                                   P‐0023704 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAGANO, MARYADELE
1046 JASSAMINE WAY
FORT LEE, NJ 07024                                   P‐0023718 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAGAN‐VEGA, EUNICE A
1452 ASHFORD AVE APT. 11D
SAN JUAN
, PR 00907                                           P‐0038819 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAGAZA, KRISTINA J
27530 SENNA CT
TEMECULA, CA 92591                                   P‐0020776 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAGE, BERVERLY B
242 14TH ST NE
OWATONA, MN 55060                                    P‐0023046 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                          Page 2486 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 650 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PAGE, BRIAN E
759 COLLEGE AVE NE
GRAND RAPIDS, MI 49503                               P‐0018591 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, CARRIE L
759 COLLEGE AVE NE
GRAND RAPIDS, MI 49503                               P‐0018775 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, CHRISTEN A
3930 N. PINE GROVE AVE
APT. 3111
CHICAGO, IL 60613                                    P‐0015519 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, CHRISTINE
5624 TREESTAND COURT
GARNER, NC 27529                                     P‐0042356 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, ELAINE C
90 SUMMER STREET
ANDOVER, MA 01810                                    P‐0032299 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, JIMMY R
241 MULLET DR
FREEPORT, FL 32439                                   P‐0001237 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, JOHN W
4312 BELLAIRE DR., SOUTH
APT. 229
FORT WORTH, TX 76109                                 P‐0050096 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, JUDY A
1808 25TH ST SW
AUSTIN, MN 55912                                     P‐0022983 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, MARIA T
118 S MAIN ST
CENTERVILLE, OH 45458                                P‐0049241 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, MICHAEL R
1808 25TH ST SW
AUSTIN, MN 55912                                     P‐0022977 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, MICHAEL R
1808 25TH ST SW
AUSTIN, MN 55912                                     P‐0022986 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, MITCH
14152 LEDGEWOOD WAY
CARMEL, IN 46032                                     P‐0047551 12/26/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PAGE, WILLIAM D
6488 N DESERT BREEZE CT
TUCSON, AZ 85750                                     P‐0008432 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, WILLIAM H
9203 SUNNYOAK DR
RIVERVIEW, FL 33569                                  P‐0007820 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, WILLIAM H
9203 SUNNYOAK DR
RIVERVIEW, FL 33569                                  P‐0007828 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGE, WILLIAM H
9203 SUNNYOAK DR
RIVERVIEW, FL 33569                                  P‐0007834 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGLIARINI, GREGORY S
25 BEECHNUT DRIVE
JOHNSTON, RI 02919                                   P‐0009021 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGLIARONI, LORI A
35 GUNNING CT
MIDDLETOWN, RI 02842                                 P‐0045533 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2487 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 651 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PAGLO S.E.
11 MAR MEDITERRANEO
CAROLINA, PR 00979‐6314                              P‐0028126 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGNINI, WILLIAM J
80765 CORTE SANTA CARMELA
INDIO, CA 92203                                      P‐0021031 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGNINI, WILLIAM J
80765 CORTE SANTA CARMELA
INDIO, CA 92203                                      P‐0021032 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAGOTTO, MELODY L
40 WEST 4TH STREET
APT 162
PATCHOGUE, NY 11772                                  P‐0008280 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAHL, MEGAN M
1358 HANCOCK STREET
UNIT 3R
BROOKLYN, NY 11237                                   P‐0025839 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAID IN FULL
OHMER, MARLENE R
2547 W 8TH ST UNIT 42
ERIE, PA 16505‐4443                                  P‐0023522 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAID OFF.....NO CREDITOR, ME
BRICKELL, CAROLINE A
21003 NO 123RD AVE
SUN CITY WEST, AZ 85375                              P‐0006839 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAIGE, ALLIE
PO BOX 23
EDGECOMB, ME 04556                                   P‐0032749 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAIGE, ARLYNDIA R
3427 LORI LN N.
LAKELAND, FL 33801‐9341                              P‐0040751 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAIGE, RALPH F
16763 PINATA DRIVE
SAN DIEGO, CA 92128                                  P‐0029392 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAINTER, ABRAHAM J
3504 CUERVO DR. NE
ALBUQUERQUE, NM 87110                                P‐0051787 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAINTER, JOHN W
5820 GRAVES LAKE DRIVE
CINCINNATI, OH 45243                                 P‐0003633 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAINTER, RON
4446 W SAGE CREEK DR
GARDEN CITY, ID 83714                                P‐0030345 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAIR, CATHERINE
201 S. ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                    P‐0043657 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAIR, DAVID
201 S. ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                    P‐0043668 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAIR, DAVID M
126
KATY CIRCLE
BIRMINGHAM, AL 35242                                 P‐0033331 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAIR, DAVID MICHAEL
126 KATY CIRCLE
BIRMINGHAM, AL 35242                                   3742    11/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                          Page 2488 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 652 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PAIRAN, JOSH L
4305 WEST,U.S. HIGHWAY
LOT#93
ANGOLA, IN 46703‐7601                                P‐0050997 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAJARDO, FLORENCE F
98‐1442 HOOHONUA STREET
PEARL CITY, HI 96782                                 P‐0018496 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAJARDO, FLORENCE F
98‐1442 HOOHONUA STREET
PEARL CITY, HI 96782                                 P‐0018680 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAJARDO, FLORENCE F
98‐1442 HOOHONUA STREET
PEARL CITY, HI 96782                                 P‐0052192 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAJARDO, FLORENCE F
98‐1442 HOOHONUA STREET
PEARL CITY, HI 96782                                 P‐0052920 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAJARI, DARLA J
NO ADDRESS PROVIDED
                                                     P‐0025026 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAJDA, DONALD S
1228 BALLYCASTLE LANE
CORINTH, TX 76210                                    P‐0021850 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAK, DAVID
2487 38TH AVENUE
SAN FRANCISCO, CA 94116                              P‐0014618 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAK, DAVID
2487 38TH AVENUE
SAN FRANCISCO, CA 94116                              P‐0014628 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAK, JANYE
2235 26TH AVENUE
SAN FRANCISCO, CA 94116                              P‐0018334 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAK, JIN Y
3523 W DEL MONTE DR
APT 2
ANAHEIM, CA 92804                                    P‐0039907 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAK, SUNNY W
4946 JANELLE DRIVE
HARRISBURG, PA 17112                                 P‐0057602   3/4/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAK, THOMAS
846 DALMALLEY LANE
COPPELL, TX 75019                                    P‐0011832 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAKOLA, RICHARD S
17 PENNWOOD ROAD
LEBANON, PA 17042                                    P‐0024722 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAL, RANAJIT
67 BERKELEY BLVD
ISELIN, NJ 08830                                     P‐0021687 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALACIO, SERINA
7438 W CHOLLA RANCH LN
TUCSON, AZ 85735                                     P‐0002997 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALACIO, STEVEN E
918 W. SAN MARINO AVE. APT #D
ALHAMBRA, CA 91801                                   P‐0022858 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2489 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 653 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PALACIOS, JOSEPH
3036 PARKWAY BLVD
#108
KISSIMMEE, FL 34747                                  P‐0027827 11/17/2017    TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
PALACIOS, YVETTE E
200 WILLISTON DR
RUTHERFORDTON, NC 28139                              P‐0020049 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALADA, PURISIMA P
5577 ROSWELL STREET
SAN DIEGO, CA 92114                                  P‐0054527 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALADA, PURISIMA PALACIOS
5577 ROSWELL STREET
SAN DIEGO, CA 92114                                    5066    11/13/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
PALADA, PURISIMA PALACIOS
5577 ROSWELL STREET
SAN DIEGO, CA 92114                                    5067    11/13/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
PALADINO, LOUISE A
27 ELIZABETH LANE
QUEENSBURY, NY 12804                                 P‐0026636 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALAGGI, MARGARET S
152 BERTRAM DRIVE
UNIT L
YORKVILLE, IL 60560                                  P‐0026999 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALANCA, JOYCE M
550 INDIAN TRAIL
ANAHEIM HILLS, CA 92807                              P‐0038406 12/10/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
PALANDRO, ANTHONY C
1324 BEECHVIEW AVENUE
PITTSBURGH, PA 15216                                 P‐0012093 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALANDRO, ANTHONY C
1324 BEECHVIEW AVENUE
PITTSBURGH, PA 15216                                 P‐0012245 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALANIAPPAN, THEIVANAI
82 BARRINGTON AVE
NASHUA, NH 03062                                     P‐0050219 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALANIAPPAN, THEIVANAI
82 BARRINGTON AVE
NASHUA, NH 03062                                     P‐0057415 2/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALANISWAMY, SHANMUGA
4005 KENWOOD DR
FLOWER MOUND, TX 75022                               P‐0028437 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALAT, MANJULA
5325 EVIAN XING NW
KENNESAW, GA 30152                                   P‐0052743 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALEN, SARA E
SARA PALEN
5716 W OAKCREST DR.
SIOUX FALLS, SD 57107‐1058                           P‐0049628 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALER, SHMUEL
101 WILLIAMS
LAKEWOOD, NJ 08701                                   P‐0045758 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALERMO, COREY
109 OLDE STATE HOUSE DR.
MORRISVILLE, NC 27560                                P‐0023008 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2490 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 654 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PALERMO, JONATHON
18802 N 13TH AVE
PHOENIX, AZ 85027                                   P‐0006597 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALERMO, MICHELLE A
109 E. FLORIDA AVE.
BEACH HAVEN PARK, NJ                                P‐0041104 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALESE, LAWRENCE W
214 GRANITE HTS.
FARMINGTON, ME                                      P‐0018991 11/7/2017       TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
PALESH, MARK R
5987 W 8170 S
WEST JORDAN, UT 84081                               P‐0004116 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALEY, BROOKS
21164 ESCONDIDO STREET
WOODLAND HILLS, CA 91364‐5903                       P‐0015710 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALEY, LINDA D
17915 PLEASANTGLEN CT
SPRING, TX 77379                                    P‐0012154 11/1/2017       TK Holdings Inc., et al.                     $1,550.00                                                                                    $1,550.00
PALLEO, KRISTEN M
80 KAYLA DRIVE
CANDIA, NH 03034                                    P‐0008350 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALLER, ROCHELLE W
2518 VENETIAN COURT
BOYNTON BEACH, FL 33426                               1823      11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PALLEY, JEFFREY M
158‐34 82 ST.
HOWARD BEACH, NY 11414                              P‐0007346 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALLEY, JEFFREY M
158‐34 82 ST.
HOWARD BEACH, NY 11414                              P‐0007356 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALLOTTA, DOUG
1120 PEACOCK CREEK DRIVE
CLAYTON, CA 94517                                   P‐0015664 11/4/2017       TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
PALLOTTA, DOUG
1120 PEACOCK CREEK DRIVE
CLAYTON, CA 94517                                   P‐0015673 11/4/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PALLOTTA, FRANK B
3326 ROUGH CREEK DR
WOODSTOCK, GA 30189                                 P‐0004336 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALLOZZI, AIMEE C
20 WHITTED KNOLL
CANDLER, NC 28715                                   P‐0055950 1/27/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALLUS, JANICE
130 STATE ROUTE 208
NEW PALTZ, NY 12561                                   2429      11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PALM BEACH TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048090 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALM BEACH TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056899    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMA, RUBY L
11000 KIMBERLY AVE
MONTCLAIR, CA 91763                                 P‐0039673 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2491 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 655 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PALMAROZZ, LAURA
608 W HOSPITAL ST
TAYLOR, PA 18517                                     P‐0016108 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, AMANDA
NO ADDRESS PROVIDED
                                                     P‐0038180 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, ANTHONY F
15679 W CHEERY LYNN RD
GOODYEAR, AZ 85395                                   P‐0045496 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, BERNARDO D
199 AVONDALE LANE
WARRENVILLE, SC 29851                                P‐0028990 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, CAROL
12510 S W 184 ST
MIAMI, FL 33177                                      P‐0055378 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, CHARLES
3665 OREGON TRAIL
DECATUR, GA 30032                                    P‐0033050 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, CHRISTOPHER I
4101 QUAIL NEST COURT
SAINT CLOUD, FL 34772                                P‐0040869 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, COLLEEN M
10538 E CLAIRMONT CIRCLE
UNIT 206
TAMARAC, FL 33321                                    P‐0009579 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, DALE S
22411 137TH ST. NE
GRANITE FALLS, WA 98252                              P‐0035048 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, DAVID B
321 FORREST VALLEY DRIVE
NASHVILLE, TN 37209                                  P‐0024029 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, DAVID J
112 VANDERBILT CIR
GREENVILLE, SC 29609                                 P‐0012413 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, HELEN M
8035 WESTCAMP RD.
FAIR OAKS, CA 95628                                  P‐0047888 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, JANE E
20300 NE 122ND STREET
BRUSH PRAIRIE, WA 98606                              P‐0038116 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, JOYCE
79 MERRITT RD
GREENBRIER, AR 72058                                 P‐0037582 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, KATHLEEN
1935 RIVERS EDGE LN
ST GEORGE, UT 84770                                  P‐0005103 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, KEISHA S
65 WOODMONT RD
AVON, CT 06001                                       P‐0049309 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, KENNETH D
NO ADDRESS PROVIDED
                                                     P‐0019088 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, KIMBERLY A
825 HARBOR CLIFF WAY
UNIT 261
OCEANSIDE, CA 92054                                  P‐0015331 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2492 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 656 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
PALMER, LIERAN
1812 TRINITY AVENUE #110
WALNUT CREEK, CA 94596                                  4728    1/18/2018        TK Holdings Inc.                              $0.00                                                                                         $0.00
PALMER, LIERAN
1812 TRINITY AVE #110
WALNUT CREEK, CA 94596                                P‐0055150 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PALMER, LISA M
9709 E 7TH STREET
TULSA, OK 74128                                       P‐0019540 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PALMER, MARIE G
3665 OREGON TRAIL
DECATUR, GA 30032                                     P‐0033099 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PALMER, MICHAEL A
1010 CHEROKEE COVE
GALLATIN, TN 37066                                    P‐0031336 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PALMER, MICHAEL T
107 HORSESHOE BEND S
MADISON, AL 35758                                     P‐0027400 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PALMER, NORMAN
4924 MEXICO STREET
NEW ORLEANS, LA 70126                                 P‐0012808 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PALMER, PAUL A
2521 BALLAST POINT
MT. PLEASANT, SC 29466                                P‐0025847 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PALMER, RANDOLPH G
79 MERRITT RD
GREENBRIER, AR 72058                                  P‐0037581 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PALMER, REED N
408 BROAD STREET
CARRBORO, NC 27510                                    P‐0022263 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PALMER, SAMARIA
601 PIONEER CT
WAUKEGAN, IL 60085                                      3971    12/11/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
PALMER, TERRENCE B
4914 S. MULLEN ST.
TACOMA, WA 98409                                      P‐0034994 12/3/2017     TK Holdings Inc., et al.                    $52,000.00                                                                                    $52,000.00
PALMER, TIFFANIE L
237 EDNA'S WAY
WALTERBORO, SC 29488                                  P‐0044822 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PALMER, TIFFANIE L
237 EDNA'S WAY
WALTERBORO, SC 29488                                  P‐0045034 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PALMER, WILLIAM A
849 HUNTLEY WOODS DR
CRETE, IL 60417                                       P‐0036422 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PALMER, WILLIAM J
NO ADDRESS PROVIDED
                                                      P‐0023844 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PALMER, WILLIAM R
2574 S. 800 E. APT 1
SALT LAKE CITY, UT 84106                              P‐0037146 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PALMER, WILLIAM R
2574 S. 800 E. APT 1
SALT LAKE CITY, UT 84106                              P‐0037148 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 2493 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 657 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PALMER, WILLIAM R
2574 S 800 E APT 1
SALT LAKE CITY, UT 84106                              P‐0037276 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER, XERKELL A
7235 BLACKWILLOW LN.
DALLAS, TX 75249                                      P‐0046716 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMER‐GONZALEZ, KIMBERLY M
3716 S 29TH WEST AVE
TULSA, OK 74107                                       P‐0000360 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMIERI , CONSTANCE A
1182 GALAXY CIRCLE
PITTSBURGH, PA 15241                                  P‐0054151   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMIERI, ANTHONY
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043806 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PALMIERI, CONSTANCE A
1182 GALAXY CIRCLE
PITTSBURGH, PA 15241                                  P‐0054153   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMORE, WEEDA
2424 GLENWAY AVE APT 2
CINCINNATI, OH 45204                                    4938      2/6/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
PALMOS, ABNER N
271 BRIGHTON ST
HERCULES, CA 94547                                    P‐0029236 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALMUCCI, RAYMOND C
NO ADDRESS PROVIDED
                                                      P‐0051014 12/27/2017     TK Holdings Inc., et al.                      $925.00                                                                                       $925.00
PALOMARES, OLIVIA
4741 BROOKHILL TERRACE
RIVERSIDE, CA 92509                                   P‐0023250 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALOMARES, SALVA F
23 CHIMNEY LN
LADERA RANCH, CA 92694                                P‐0020835 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALOMARES, SERGIO
14500 MARSH LANE 239
ADDISON, TX 75001                                     P‐0055404 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALOMERA, ROMMEL
4227 CENTRAL AVE
SAN DIEGO, CA 92105                                   P‐0028291 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALOMPO, MARIA P
148 PIONEER CT
VALLEJO, CA 94589                                     P‐0029319 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALOW, JOHN
3850 SALTERS LN
SACRAMENTO, CA 95835                                    4684      1/13/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
PALSGAARD‐ANGLIN, ROBERT L
403 TREE LODGE PKWY
LITHIA SPRINGS, GA 30122‐2136                         P‐0007973 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALUMBI, GIOVANNI S
1044 REDOAK DR
HARRISON CITY, PA 15636                               P‐0026313 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALUMBO, ANDREW C
711 WHITE WILLOW BAY
PALATINE, IL 60067                                    P‐0007033 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 2494 of 3674
                                                  Case 17-11375-BLS                  Doc 4434-1                  Filed 04/27/21                  Page 658 of 1837
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                         Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                  Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                Amount                                                  Amount
PALUMBO, ANDREW C
711 WHITE WILLOW BAY
PALATINE, IL 60067                                            P‐0007037 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALUMBO, ANDREW C
711 WHITE WILLOW BAY
PALATINE, IL 60067                                            P‐0007043 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALUMBO, ANDREW C
711 WHITE WILLOW BAY
PALATINE, IL 60067                                            P‐0007049 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALUMBO, ANDREW C
711 WHITE WILLOW BAY
PALATINE, IL 60067                                            P‐0007096 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALUMBO, COLEEN
414 WINDMILL AVE
WEST BABYLON, NY 11704                                        P‐0041189 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALUMBO, COLEEN
414 WINDMILL AVE
WEST BABYLON, NY 11704                                        P‐0044678 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALUMBO, GARY
12705 KINGSMILL WAY
FORT MYERS, FL 33913                                          P‐0050315 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALUMBO, JOHN M
6362 CANDLEWOOD COURT
MENTOR, OH 44060                                              P‐0049742 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PALUSHEK, ROBERT
3832 N FRANCISCO AVENUE
CHICAGO, IL 60618                                             P‐0011288 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAMPALONE, ANTHONY
NO ADDRESS PROVIDED
                                                              P‐0004412 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAN, CHANGFENG
419 EWING ST
PRINCETON, NJ 08540                                           P‐0014043 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAN, RICHIE
724 IVY STREET
GLENDORA, CA 91740                                            P‐0018593 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANACCI, THOMAS C
512 LARAMIE WAY
VACAVILLE, CA 95688                                           P‐0036514 12/6/2017     TK Holdings Inc., et al.                     $4,375.00                                                                                    $4,375.00
PANADO, ANDRES F
8 LOCKSLEY AVENUE, APT. 9K
SAN FRANCISCO, CA 94122                                       P‐0016825 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANAGIOTAKIS, LOUIS
366 MARCELLUS ROAD
MINEOLA, NY 11501                                             P‐0034703 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANAS, ANN E
2757 MAPLE RD
JACKSON, WI 53037                                             P‐0032326 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANASONIC AUTOMOTIVE SYSTEMS COMPANY OF AMERICA, A DIVISION
OF PANASONIC CORPORATION OF NORTH AMERIC
ATTN: KELLIE SETSUDA
37101 CORPORATE DRIVE
FARMINGTON HILLS, MI 48331                                      130     9/14/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
PANCHOLY, JIGNASA M
5036 HILO ST.
FREMONT, CA 94538                                             P‐0041082 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                                   Page 2495 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 659 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PANCHOLY, URMIL M
46722 CRAWFORD STREET
APT. # 13,
FREMONT, CA 94539                                    P‐0039042 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANDEY, RAJEEV
3920 SAN MIGUEL DRIVE
FULLERTON, CA 92835                                  P‐0054779 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANDYA, SANDEEP
1226 GRANITE SPRINGS DRIVE
CHULA VISTA, CA 91915                                  1702    11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PANEC, DONALD J
5 ASH COURT
NOVATO, CA 94949                                     P‐0024034 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANEK, RON D
4111 W CHARTER OAK RD
PEORIA, IL 61615                                     P‐0016104 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANELL, BENJAMIN J
1008 S DE ANZA BLVD
APT J201
SAN JOSE, CA 95129                                   P‐0018880 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANEQUE, BASILIO J
9325 KERWOOD CT
CORAL GABLES, FL 33156                               P‐0003240 10/24/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PANG, ATHENA C
22016 100TH CT SE
KENT, WA 98031                                       P‐0019650 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANG, CHRISTOPHER S
3030 LAKIMAU ST
HONOLULU, HI 96815                                   P‐0034441 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANG, MINSEOK
226 W RITTENHOUSE SQ
2106
PHILADELPHIA, PA 19103                               P‐0010020 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANGAN, ALLEN S
4832 MALLOW CT
PALMDALE, CA 93551                                   P‐0021415 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANGBORN, CHERYL
421 OGEECHEE DRIVE
RICHMOND HILL, GA 31324                              P‐0004991 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANGILINAN, DENCY E
1367 BENT TREE LANE
CONCORD, CA 94521                                    P‐0032363 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANH, DAVID C
1129 WEST SIERRA DRIVE
SANTA ANA, CA 92707                                  P‐0045494 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANHORST, DENISE N
77 WEST STREAMS EDGE WAY
STANSBURY PARK, UT 84074                             P‐0003653 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANHORST, TODD C
77 WEST STREAMS EDGE WAY
STANSBURY PARK, UT 84074                             P‐0003646 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANIAGUA, ERNESTO
1316 GIBSON
HALTOM, TX 76117                                     P‐0044320 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2496 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 660 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PANICO, ANTOINETTE
30 PILOT ST
APT 4E
NEW YORK, NY 10464                                 P‐0005797 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANICO, ANTOINETTE E
30 PILOT ST
APT 4E
BRONX, NY 10464                                    P‐0021766 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANITCH, GARRET
27 TODD CIR
NORTH BRUNSWICK, NJ 08902                          P‐0022929 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANJWANI, SHERALI S
230 BEL AIRE LOOP
FAYETTEVILLE, GA 30215                             P‐0044626 12/22/2017    TK Holdings Inc., et al.                     $1,295.00                                                                                    $1,295.00
PANKOFF, SHERRI
19777 EAST CASPIAN CIRCLE
AURORA, CO 80013                                   P‐0050050 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANNELL, SHEREE L
211 BAYARD ROAD
RICHMOND, VA 23223                                 P‐0013996 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANNHANOUVONG, PHETRUNGSY
12435 BROOKS XING
FISHERS, IN 46037                                  P‐0006422 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANOS, DANIEL S
1 N MAIN STREET UNIT 410
ALGONQUIN, IL 60102                                P‐0011021 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANOS, DANIEL S
1 N MAIN STREET UNIT 410
ALGONQUIN, IL 60102                                P‐0011148 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANOS, PENNY
3112 N LAMER ST
BURBANK, CA 91504                                  P‐0013666 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANOS, SPYROS
120 ROUNDHILL ROAD
HOPEWELL JUNCTION, NY 12533                          3810    12/4/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
PANOVE FAMILY REVOCABLE TRUST
15417 E GOLDEN EAGLE BLVD
FOUNTAIN HILLS, AZ 85268‐1421                      P‐0035106 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANOVEC, WESLEY
829 RINGWOOD ROAD
ITHACA, NY 14850                                   P‐0011041 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANTAGES, EFSTRATIOS F
4210 EAGLE WATCH BLVD
PALM HARBOR, FL 34685                              P‐0002653 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANTAGES, EFSTRATIOS F
4210 EAGLE WATCH BLVD
PALM HARBOR, FL 34685                              P‐0002662 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANTAGES, EFSTRATIOS F
4210 EAGLE WATCH BLVD
PALM HARBOR, FL 34685                              P‐0002675 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANTALEO, ANTONETTE
8 AVENUE B
PORT MONMOUTH, NJ 07758                            P‐0032147 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANTALEO, KRISTEN A
NO ADDRESS PROVIDED
                                                   P‐0053137 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2497 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 661 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PANTALEONI, VICTOR S
7529 FERNIE CT
GILROY, CA 95020                                    P‐0029522 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANTANO, LOUIS
P.O. BOX 932
NAPLES, ME 04055                                      4599       1/1/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
PANTANO, RICHARD W
27 CHARLOTTE ST.
CARTERET, NJ 07008                                    4055      12/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PANTHER, JEAN E
10340 SW PAULINA DRIVE
TUALATIN, OR 97062                                  P‐0050319 12/27/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PANTO, DANIELLE
2116 E. BERMUDA ST
LONG BEACH, CA 90814                                P‐0022112 11/10/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PANTOJA, MIGUEL
12135 163RD STREET
NORWALK, CA 90650                                   P‐0029914 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANTOJA, TOMAS M
2030 FRENCH STREET
SANTA ANA, CA 92706                                 P‐0020388 11/8/2017       TK Holdings Inc., et al.                     $3,850.00                                                                                    $3,850.00
PANTOJA, VICTORIANO JR.
PO BOX 7810104
ORLANDO, FL 32878‐1014                                4370      12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PANTOJAS RAMOS, JONATHAN
3304 WILDERNESS TRL
KISSIMMEE, FL 34746                                 P‐0023743 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANTONI, TRACY
109 RIDGEMONT DRIVE
CRANBERRY TWP, PA 16066                             P‐0047545 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANZAR, SERENA
530 E 23RD STREET, APT 14A
NEW YORK, NY 10010                                  P‐0011515 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANZER, BRYCE D
1360 YALE AVE.
SALT LAKE CITY, UT 84105                            P‐0005133 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PANZICA, MARTHA A
26800 S WOODLAWN AVE.
CRETE, IL 60417                                     P‐0009872 10/30/2017      TK Holdings Inc., et al.                     $2,350.00                                                                                    $2,350.00
PAPA, JOSEPH A
697 WELLFLEET DRIVE
VALLEJO, CA 94591                                   P‐0021751 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPA, KARIN E
830 ROLLING HILLS DRIVE
PALM HARBOR, FL 34683                               P‐0009347 10/30/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PAPA, KEVIN A
419 ROCKY HILL RD
N SCITUATE, RI 02857                                P‐0057131    2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPANDONATOS, GEORGE D
6 DRYDEN AVENUE
PAWTUCKET, RI 02860‐5721                            P‐0043873 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPARELLA, DANIEL P
14 BURNS AVENUE
BEAVER FALLS, PA 15010                              P‐0012057 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2498 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 662 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PAPARIELLO, MICHAEL
502 COUNTRY CLUB DRIVE
SOUTH BURLINGTON, VT 05403                             967       10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PAPAROZZI, DIANA R
2827 BLOOMFIELD LANE APT 307
WILMINGTON, NC 28412                                 P‐0001104 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPAYIK, SHANE L
3008 BIRCH LANE
EDMOND, OK 73034                                     P‐0058373    1/4/2019     TK Holdings Inc., et al.                     $2,337.51                                                                                    $2,337.51
PAPAZIAN, CHRISTOPHER L
2115 ROOSEVELT AVENUE
BURLINGAME, CA 94010                                 P‐0015449 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPCIAK, STEVE J
7429 GRATIOT AVE.
SAINT CLAIR, MI 48079                                P‐0018797 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPE, CHRISTIAN D
320 ILLINI DRIVE
YORKVILLE, IL 60560                                  P‐0055284 1/19/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPE, MARCUS E
2417 ELMWOOD BLVD
WAUSAU, WI 54403                                     P‐0019259 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPE, RUSSELL G
320 ILLINI DRIVE
YORKVILLE, IL 60560                                  P‐0044110 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPERIN, KIM
641 29TH ST.
MANHATTAN BEACH, CA 90266                            P‐0017446 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPINCHAK, DARRELL J.
1203 MAPLE STREET EXTENSION
MOON TOWNSHIP, PA 15108                                1333      11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PAPINCHAK, DARRELL J.
1203 MAPLE ST. EXTENSION
MOON TOWNSHIP, PA 15108                                1335      11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PAPINCHAK, DARRELL J.
1203 MAPLE ST. EXTENSION
MOON TOWNSHIP, PA 15108                                1342      11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PAPINCHAK, DARRELL J.
1203 MAPLE ST. EXTENSION
MOON TOWNSHIP, PA 15108                                1752      11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PAPKA, BRIAN D
NO ADDRESS PROVIDED
                                                     P‐0016673 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPKA, TRUDY
1609 S DAWLEY DR
BRANDON, SD 57005                                    P‐0016425 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPLIA, DAVID A
17710 WOODRUFF AVE
APT 12
BELLFLOWER, CA 90706                                 P‐0016514 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPOUTSIS, PANTELIS
209 SHAKESPEARE DR
SINKING SPRING, PA 19608‐1723                        P‐0018239 11/7/2017       TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
PAPP, GLENN R
632 ENGLEWOOD AVENUE
APARTMENT 9
BUFFALO, NY 14223                                    P‐0009422 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 2499 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 663 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PAPPALARDO, KYLE R
PO BOX 3081
IDYLLWILD, CA 92549                                 P‐0022537 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPPALARDO, MATTHEW
3465 7TH AVE N
ST PETERSBURG, FL 33713                             P‐0031516 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPPAS, CYNTHIA J
1405 OHARE DRIVE
BENICIA, CA 94510                                   P‐0040530 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPPAS, JAMES
168 MOORLAND DRIVE
VALPARAISO, IN 46385                                P‐0016070 11/5/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
PAPPAS, JOHN
8778 TAKILMA RD.
CAVE JUNCTION, OR 97523                             P‐0048423 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PAPPAS, JOHN
8778 TAKILMA RD.
CAVE JUNCTION, OR 97523                             P‐0048451 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PAPPAS, JOHN
8778 TAKILMA RD.
CAVE JUNCTION, OR 97523                             P‐0048537 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PAPPAS, MEGAN L
151 BLAKE RD.
PO BOX 522
BIG PINE, CA 93513                                  P‐0024745 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPSON, DAWN MARIE
50 CRYSTAL SPRINGS ROAD
HAMBURG, NJ 07419                                   P‐0004937 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPUSH, JOEL
8 TEMME CT.
PLAINVIEW, NY 11803                                 P‐0008709 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAPUSH, JOEL
8 TEMME CT.
PLAINVIEW, NY 11803                                 P‐0008731 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAQUETTE, ARMAND L
110 NORMANDY CIRCLE WEST
PALM HARBOR, FL 34683                               P‐0002209 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAQUETTE, GEORGE
975 PAULARINO AVE.
COSTA MESA, CA 92626                                P‐0020223 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAQUETTE, JESSICA
55 OAK LEAF
COVENTRY, CT 06238                                  P‐0009439 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAQUETTE, MICHAEL S
6501 SALT BRUSH CT
RENO, NV 89511                                      P‐0001080 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAR‐10 COMPANIES
6950 146TH ST. W. #124
APPLE VALLEY, MN 55124                                1697    11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PARADA, ALISHA N
1912 MORNINGSIDE DRIVE NE
ALBUQUEQUE, NM 87110                                P‐0038101 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARADA, JOSE A
7800 TAYLOE DRIVE TRLR 31
MANASSAS, VA 20112                                    4713    1/17/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                         Page 2500 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 664 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PARADA, JOSE A
7800 TAYLOE DRIVE TRLR 31
MANASSAS, VA 20112                                   P‐0054924 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARADA, JOSE A
7800 TAYLOE DRIVE TRLR 31
MANASSAS, VA 20112                                   P‐0054927 1/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARADIS, CHRISTINA
85 RIVERSIDE ROAD
SANDY HOOK, CT 06482                                 P‐0030986 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARADIS, DANIEL K
13882 63.60 CT
MONTROSE                                             P‐0016319 11/5/2017     TK Holdings Inc., et al.                      $265.00                                                                                       $265.00
PARADIS, MELISSA
NO ADDRESS PROVIDED
                                                     P‐0012201 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARADIS, ROBERT E
12 SWIFT LN
NAUGATUCK, CT 06770                                  P‐0005849 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARADISO, RICHARD A
3176 SILVER SANDS CIR
#101
VIRGINIA BEACH, VA 23451                             P‐0011687 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARADKAR, ATUL
6564 VILLAGEFIELD DR
MASON, OH 45040                                      P‐0055450 1/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARAHAMS, MARSHAYLA D
5227 N. DIXIE HWY.
APT. #A1
OAKLAND PARK, FL 33334                               P‐0016690 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARAMBIL, SUBASH
12666 CIJON ST
SAN DIEGO, CA 92129                                  P‐0048904 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARASKEVAS, CONNIE D
6077 MAPLEWOOD ROAD
MENTOR ON THE LA, OH 44060                           P‐0038870 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARDON, LELAND R
2986 S BLACKS CORNERS ROAD
IMLAY CITY, MI 48444                                 P‐0020778 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARDUE, CHARISSA K
111 BEDFORD FALLS CT
JEFFERSON, GA 30549                                  P‐0013045 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARDUE, CRYSTAL
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043583 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PARDUS, JENNIFER K
10605 BENT TWIG DRIVE
RALEIGH, NC 27613                                    P‐0001727 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAREDES AGNELLI, LUIS F
8402 SW 208 TERRACE
CUTLER BAY, FL 33189                                 P‐0035307 12/4/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PAREDES, CARLOS R
2951 TAFFRAIL LANE
OXNARD, CA 93035                                     P‐0036826 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2501 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 665 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PAREDES, JOSE L
7609 CANYON CLOVER DR
BAKERSFIELD, CA 93313                               P‐0020252 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAREDES, MARIO
2333 BRICKELL AVENUE
APT 2217
MIAMI, FL 33129                                     P‐0001733 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAREDES, MARIO
2333 BRICKELL AVENUE
APT. 2217
MIAMI, FL 33129                                     P‐0001739 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAREDES, MILDRED
4902 SW 138TH AVE
MIAMI, FL 33175                                     P‐0000541 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAREDES, YANELY M
4280 NW 198TH STREET
MIAMI GARDENS, FL 33055                             P‐0054914 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARELSKIN, HOWARD
2428 BUCKINGHAM LN
LOS ANGELES, CA 90077                               P‐0025891 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARENT, ALMA L
6721 L ST.
APT 404
LINCOLN, NE 68510                                   P‐0037164 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARENT, AMBER A
1941 26TH AVE
VERO BEACH, FL 32960                                P‐0051231 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARENTEAU, KAREN A
328 GRANITE ST
BIDDEFORD, ME 04005                                 P‐0010311 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARENTEAU, KAREN A
328 GRANITE ST
BIDDEFORD, ME 04005                                 P‐0010315 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARENTEAU, KAREN A
328 GRANITE ST
BIDDEFORD, ME 04005                                 P‐0010329 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARESA, JOEY L
527 BELLEVUE WAY SE 110
BELLEVUE, WA 98004                                  P‐0056690   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARET, SVEN PIERRE
41 KENNEDY STREET
ALEXANDRIA, VA 22305                                P‐0010938 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARETTE, HOWARD P
1501 EAST GROVE
BLOOMINGTON, IL 61701                               P‐0005419 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARFAIT, JOSEPH
36757 CHAPEL HILL RD
FRANKLINTON, LA 70438                               P‐0017607 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARHAM, ANITA G
7212 SW OXFORD AVE
LAWTON, OK 73505                                    P‐0037768 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARHAM, ANITA G
7212 SW OXFORD AVE
LAWTON, OK 73505                                    P‐0037771 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2502 of 3674
                                                  Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 666 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PARHAM, MARY
PO BOX 8356
MORENO VALLEY, CA 92552                                P‐0032795 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARIDEE, SUZANNE M
22801 E. 9 MILE RD. APT. 7
SAINT CLAIR SHOR, MI 48080                             P‐0016564 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARIETTI, GARY
BOX 42
BEDFORD HILLS, NY 105070042                            P‐0042987 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARIKH, JYOTI K
13733 VALLEY DRIVE
ROCKVILLE, MD 20850                                    P‐0036784 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARINO, JUDY K
7610
LAKERIDGE CIRCLE
ELK GROVE, CA 95624                                    P‐0026286 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARIS, CAROL L
401 PASADENA DR
MAGNOLIA, NJ 08049                                     P‐0026529 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARIS, DAVID M
3905 VALE CT
GAINESVILLE, GA 30501‐7665                             P‐0045202 12/22/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PARIS, ERNEST J
401 PASADENA DR.
MAGNOLIA, NJ 08049                                     P‐0026564 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARIS, WILLIAM P
13935 SE 126TH AVE
CLACKAMAS, OR 97015                                    P‐0016093 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARISE, ANGELO S
17952 HIGHLANDS RANCH PLACE
POWAY, CA 92064                                        P‐0029316 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARISE, GERALD F
23 BRAMLEY RD
MOORESTOWN, NJ 08057                                   P‐0011214 10/31/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
PARISEAU, SUSAN E
44 COURTNEYS LANE
FAYETTEVILLE, GA 30215                                 P‐0053959   1/4/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARISH, JULIE L
5207 VENETIAN DRIVE
FAIRFIELD, CA 94534                                    P‐0026094 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARISH, LAURA B
2900 CAMBERLY CIRCLE
MELBOURNE, FL 32940                                    P‐0051942 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARISH, NURYA L
746 GRAND RIVER DR NE
ADA, MI 49301                                          P‐0041790 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARISI, KRISTEN L
1624 S PALM AVE
PALATKA, FL 32177                                      P‐0014875 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARISI, MARK A
NO ADDRESS PROVIDED
                                                       P‐0014871 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, ALVIN C
866 VISTA VIEW PL
CLEVELAND, GA 30528                                    P‐0036015 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2503 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 667 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PARK, CELIA A
36 DEMOTT AVE 3RD FLR
CLIFTON, NJ 07011                                  P‐0045206 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, EUN J
8604 96 STREET A2
WOODHAVEN, NY 11421                                P‐0023569 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, EUN JOO
3926 WEST FITCH AVENUE
LINCOLNWOOD, IL 60712                              P‐0015064 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, EUN JOO
3926 WEST FITCH AVENUE
LINCOLNWOOD, IL 60712                              P‐0015192 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, EUN S
472 DORCHESTER ROAD
RIDGEWOOD, NJ 07450                                P‐0046526 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, IN H
499 ANITA PLACE
WHEELING, IL 60090                                 P‐0042034 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, JAE H
924 ESTELLE AVE
APT D
GLENDALE, CA 91202                                 P‐0038602 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, JONATHAN M
330 NICHOLSON ROAD
RIDLEY PARK, PA 19078                              P‐0041667 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, JONGMIN
10634 ABUNDANTE CT
SAN DIEGO, CA 92127                                  3976    12/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PARK, KEITH K
19403 SANCTUARY ROSE BUD LN
SPRING, TX 77388                                   P‐0032360 11/27/2017    TK Holdings Inc., et al.                     $5,950.00                                                                                    $5,950.00
PARK, KEITH K
19403 SANCTUARY ROSE BUD LN
SPRING, TX 77388                                   P‐0032385 11/27/2017    TK Holdings Inc., et al.                     $3,950.00                                                                                    $3,950.00
PARK, MARGARET
218 LAKESHORE DRIVE
BERKELEY LAKE, GA 30096                            P‐0034132 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, RONALD E
P.O. BOX 547
MEADOW VISTA, CA 95722                             P‐0026880 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, SANG GEUN
2563 POINTE COUPEE
CHINO HILLS, CA 91709                              P‐0034799 12/2/2017     TK Holdings Inc., et al.                      $950.00                                                                                       $950.00
PARK, SUN YOUNG
2534 GADSEN WALK
DULUTH, GA 30097                                   P‐0038131 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, UN KYUNG
166 PERRY ST #3D
NEW YORK, NY 10014                                 P‐0015284 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARK, WILLIAM
44903 ASPEN RIDGE DRIVE
NORTHVILLE, MI 48168                               P‐0033376 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER DEVELOPMENT COMPANY
PARKER, WILLIAM R
4525 SERRANO PARKWAY
EL DORADO HILLS, CA 95762                          P‐0028003 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2504 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 668 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
PARKER DEVELOPMENT COMPANY
PARKER, WILLIAM R
4525 SERRANO PARKWAY
EL DORADO HILLS, CA 95762                         P‐0028008 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER DEVELOPMENT COMPANY
PARKER, WILLIAM R
4525 SERRANO PARKWAY
EL DORADO HILLS, CA 95762                         P‐0028011 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER JR, PHILLIP J
104 CHATSWORTH LANE
CLAYTON, NC 27527                                 P‐0046266 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER JR, RICHARD D
452 HUNTSBRIDGE RD
MATTESON, IL 60443                                P‐0014601 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, ADAM R
700 BIRCH KNOT COURT
LEXINGTON, SC 29073                               P‐0008017 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, ALAN
1059 S FORGE RD
PALMYRA, PA 17078                                 P‐0035161 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, ALAN
1059 S FORGE RD
PALMYRA, PA 17078                                 P‐0035213 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, ALICE P
190 LOVE SPRINGS RD.
COWPENS, SC 29330                                 P‐0004724 10/25/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PARKER, ALLISON R
819 CONGRESS ST APT 2
PORTLAND, ME 04102                                P‐0042435 12/18/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PARKER, AMBER
2080 HYDRANGEA LANE
AUSTELL, GA 30106                                   2393    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PARKER, ANGELA
4572 PARK RIDGE DR
MEDFORD, OR 97504                                 P‐0019256 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, BRADLEY
2625 MILL SPRINGS PASS
FORT WORTH, TX 76123                              P‐0044433 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, CAROLE
609 HWY 466 #526
LADY LAKE, FL 32159                               P‐0009535 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, CHARLIE W
5500 MCKINNEY PLACE DR
109
MCKINNEY, TX 75070                                P‐0006312 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, CHASON J
908 HALSTEAD DRIVE
NORTH SALT LAKE, UT 84054                         P‐0005757 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, CHRISHELL Y
11032 MISTIC MOON CT.
HOUSTON, TX 77064                                 P‐0039381 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, DARLENE F
11807 FRONT BEACH RD
UNIT 708
PANAMA CITY BEAC, FL 32407                        P‐0053184 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 2505 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 669 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PARKER, DAVID R
52 CARLESTON DRIVE
ERIAL, NJ 08081                                      P‐0051771 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, DEBORAH W
5 DUCK POND LANE
FOUNTAIN INN, SC 29644                               P‐0011811 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, DIANA C
14 TAM COURT
HOUSTON, TX 77055                                    P‐0051162 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, DIANA C
14 TAM COURT
HOUSTON, TX 77055                                    P‐0051248 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, DON M
720 WHITE OAK
SOUTHAVEN, MS 38671                                  P‐0056709    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, DREW C
839 POST STREET
105
SAN FRANCISCO, CA 94109                              P‐0028881 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, ERIKA
8594 KITCHELL COURT
SAINT LOUIS, MO 63114                                P‐0008431 10/29/2017      TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
PARKER, ERNEST A
113 CHERRY CT. #1054
WALESKA, GA 30183‐3903                               P‐0004276 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, FREDDIE M
2134 SHIRLEY AVENUE
AUGUSTA, GA 30904                                    P‐0045166 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, GEORGEATTA J
5708 COLTER COURT
VIRGINIA BEACH, VA 23462                               929       10/27/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
PARKER, GREGORY J
67024 S. RAY ROAD
ST. CLAIRSVILLE, OH 43950                            P‐0023140 11/12/2017      TK Holdings Inc., et al.                     $4,725.00                                                                                    $4,725.00
PARKER, HEATHER
950 PULITZER RD
FORT PIERCE, FL 34945                                P‐0057380 2/19/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, JAMES L
1641 N SONORAN DR.
SAINT GEORGE, UT 84770                               P‐0011669 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, JASON M
310 RAILROAD AVE
SSF, CA 94080                                        P‐0032856 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, JON C
320 PROSPECT AVE
HOQUIAM, WA 98550                                    P‐0030061 11/21/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PARKER, JOSEPH C
107 FRANCES AV
MARIETTA, GA 30060                                   P‐0054802 1/15/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, KENNETH W
12613 W LARKSPUR RD
EL MIRAGE, AZ 85335‐5221                             P‐0039180 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, KIMBERLY ANN
48 CYPRESS CIRCLE
SOUTHERN PINES, NC 28387                               371       10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                            Page 2506 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 670 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PARKER, KIMBERLY L
1941 CALIFORNIA AVE
UNIT 77561
CORONA, CA 92877                                   P‐0055394 1/20/2018     TK Holdings Inc., et al.                   $200,000.00                                                                                  $200,000.00
PARKER, LAURENCE K
1818 DARROW AVE
EVANSTON, IL 60201                                 P‐0009412 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, LINDA
PO BOX 4315
LISLE, IL 60532                                      3758    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PARKER, LINDA
PO BOX 4315
LISLE, IL 60532                                    P‐0032500 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, LISA
155‐28 LAHN STREET
HOWARD BEACH, NY 11414                             P‐0021512 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, LYNDRIA M
7204 SLEEP SOFT CIRCLE
COLUMBIA, MD 21045                                 P‐0010484 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, MAX
P.O. BOX 1271
SAN ANGELO, TX 76902                               P‐0027943 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, MAX
P.O. BOX 1271
SAN ANGELO, TX 76902                               P‐0027947 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, MELISSA L
925 SHILEE DR
ROGERSVILLE, MO 65742                              P‐0055066 1/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, MICHAEL
PO BOX 3398
LISLE, IL 60352                                      3625    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PARKER, MYRON
2080 HYDRANGEA LANE
AUSTELL, GA 30106                                    2553    11/13/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
PARKER, NICHOLAS J
1078 E ROUND MOUNTAIN DR
ALPINE, UT 84004                                   P‐0039692 12/13/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PARKER, PAMELA E
709 DAWSON SPRINGS WAY
LEXINGTON, KY 40511                                P‐0003923 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, PATRICIA M
2302 MARLINE CT
WOODBRIDGE, VA 22192                               P‐0009294 10/30/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
PARKER, REBECCA L
201 KEVIN LANE
SIKESTON, MO 63801                                 P‐0009345 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, RENEE L
PO BOX 9505
TAVERNIER, FL 33070‐9505                           P‐0041743 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, ROBERT
11192 CHASE WAY
WESTMINSTER, CO                                    P‐0052665 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, SHARON
1739 W.WABANSIA AVENUE
CHICAGO, IL 60622                                    2466    11/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                        Page 2507 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 671 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PARKER, SHEILA
2701 SUNSET DR.
HATTIESBURG, MS 39402                               P‐0057439 2/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, SHERRY W
300 W 8TH ST #332
VANCOUVER, WA 98660                                   1780    11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PARKER, TED
1406 S. SCHOOL ST.
CHARLESTON, AR 72933                                P‐0042321 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, TENIKKA D
935 S. 4TH ST.
MEMPHIS, TN 38126                                   P‐0031291 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, THEAN R
3352 S 140TH E AVE
TULSA, OK 74134                                     P‐0022381 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, TIMOTHY E
14614 OUTPOST CT CENTREVILLE
CENTREVILLE, VA 20121‐2334                          P‐0042775 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, VAUGHAN
921 MISSION RIDGE RD
SANTA BARBARA, CA 93103                             P‐0018601 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, VICTORYA A
1927 E 12TH STREET
STOCKTON, CA 95206‐3534                             P‐0027162 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, WILLIAM G
3321 COUNTRY CLUB RD.
P.O. BOX 1271
SAN ANGELO, TX 76902                                P‐0020109 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, WILLIAM M
3321 COUNTRY CLUB RD
SAN ANGELO, TX 76904                                P‐0027872 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, WILLIAM M
P.O. BOX 1271
SAN ANGELO, TX 76902                                P‐0027877 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, WILLIAM M
P.O. BOX 1271
SAN ANGELO, TX 76902                                P‐0027951 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER, WILLIAM M
P.O. BOX 1271
SAN ANGELO, TX 76903                                P‐0027958 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKER‐GWIN, RACHEL R
2743 THUNDER BAY AVENUE
HENDERSON, NV 89052                                 P‐0000294 10/19/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PARKER‐SWAIN, CHRISTOPHER
1466 TALLAC ST
NAPA, CA 94558                                      P‐0017791 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKINS, ANDREW
2443 S UNIVERSITY BLVD #141
DENVER, CO 80210                                    P‐0040143 12/14/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
PARKINS, ROBERT
1565 SHIRE DRIVE
PO BOX 673
VICTOR, ID 83455                                    P‐0044456 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, AMY
211 E TELLIE LAWRENCE RD
MURFREESBORO, NC 27855                              P‐0046796 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2508 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 672 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PARKS, BARRY S
160 MOHAWK TRAIL
CRANSTON, RI 02921                                  P‐0040526 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, BRIAN L
117 S. CHESTNUT ST.
LINESVILLE, PA 16424‐8607                           P‐0009368 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, BRYAN K
1391 OAK OPENINGS ROAD
AVON, NY 14414                                      P‐0015429 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, BRYAN K
1391 OAK OPENINGS ROAD
AVON, NY 14414                                      P‐0015442 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, DEREK A
1924 HIGHGROVE RD
HARRISON, AR 72601                                  P‐0014747 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, DONA M
2880 16TH STREET
BOULDER, CO 80304                                   P‐0053452 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, KEVIN
7807 CHARLESMONT RD
BALTIMORE, MD 21222                                 P‐0048189 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, KEVIN A
3019 VICTOR STREET
SALISBURY, NC 28147                                 P‐0013143 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, MEGAN
2417 INDEPENDENCE TRAIL
PLUMAS LAKE, CA 95961                                 3201    11/22/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
PARKS, ROBERT B
1017 SE SWEETBRIAR LN
TROUTDALE, OR 97060                                 P‐0016452 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, ROBERT W
1201 PLEASANT VALLEY ROAD
MANHATTAN, KS 66502                                 P‐0023066 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, RODERICKA
7131 CRYSTAL CREEK PLACE
DOUGLASVILLE, GA 30134                              P‐0057955 5/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, SHARON
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                  P‐0026838 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, SHARON
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026839 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARKS, THOMAS G
1823 EMERYWOOD DRIVE
CHARLOTTE, NC 28210                                 P‐0041020 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARLATO, RALPH
137 REDSTONE DRIVE
NAZARETH, PA 18064                                  P‐0023200 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARLI, JENNIFER A
6705 ASPEN LN
APT 1
WESTMONT, IL 60559                                  P‐0025401 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2509 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 673 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PARMA, DANNY
410 S EAST STREET
SAYBROOK, IL 61770                                  P‐0005584 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARMANTIER, LINDA
17146 MARTINGALE LN
CLINTON TWP, MI 48038                               P‐0037196 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARMANTIER, LINDA
17146 MARTINGALE LANE
CLINTON TWP, MI 48038                               P‐0037198 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARMAR, KUNAL
547 N BAYVIEW AVE
SUNNYVALE, CA 94085                                 P‐0016915 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARMAR, PARAG V
62 WOODWARD LANE
BASKING RIDGE, NJ 07920                             P‐0035549 12/4/2017     TK Holdings Inc., et al.                    $12,727.00                                                                                   $12,727.00
PARMENTIER , THOMAS J
PO BOX 992
PINELLAS PARK, FL 33780                             P‐0032680 11/27/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
PARMER, CAROLYN H
2112 WINTON ST.
MIDDLETOWN, OH 45044                                P‐0047332 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARMER, JEFFREY
56‐MARNE RD
BUFFALO, NY 14215                                   P‐0045162 12/22/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PARNELL, DAN M
865 SWANSON ROAD
SYCAMORE, IL 60178                                  P‐0050896 12/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PARNELL, SANDRA E
2340 MOUNTAIN VIEW DR
EAST WENATCHEE, WA 98802                            P‐0023077 11/12/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PARNELL, STEPHANIE
2160 W 70TH ST
LOS ANGELES, CA 90047                               P‐0052746 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARODI, JOHN G
51 ISLAND WAY #902
CLEARWATER, FL 33767‐2250                           P‐0047322 12/22/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
PARONE, LISA M
19 ROCK AVE
WATCHUNG, NJ 07069                                  P‐0005743 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAROSKI, STEPHEN
19877 STRAUGHN RD
FARMINGTON, MO 63640                                P‐0008135 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARQUE, PHAT V
13020 107TH ST E
PUYALLUP, WA 98374                                  P‐0017742 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARR, ROBERT F
14 HALF MILE ROAD
DARIEN, CT 06820                                    P‐0010401 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRA, JOE H
709 TESORO AVENUE
RANCHO VIEJO, TX 78575                              P‐0044761 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRA, JORGE H
159 JONES ST
MIDDLETOWN, RI 02842                                P‐0048337 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2510 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 674 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PARRA, LORETO
13350 GEORGIAN COURT
WELLINGTON, FL 33414                                 P‐0001273 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRA‐GUTIERREZ, DELFINO
331 KENLOCH AVE
LIBERTYVILLE, IL 60048                               P‐0029423 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRAN, LORE T
3835 VILLAGE DRIVE SW
ATLANTA, GA 30331                                    P‐0039706 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRETT, TREVER J
9316 68TH AVE CT E
PUYALLUP, WA 98371‐6130                              P‐0019157 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRILLO, MARY E
260 ELENA STREET
CRANSTON, RI 02920                                   P‐0010516 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRILLO, WILLIAM A
16 N CLIFTON AVE
PARK RIDGE, IL 60068                                 P‐0007068 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRIS, MARY L
2241 BLACKOAK BEND
SAN ANTONIO, TX 78248                                P‐0002381 10/23/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
PARRIS, SUSAN R
PO BOX 1001
TARPON SPRINGS, FL 34688‐1001                        P‐0050061 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRIS, SUSAN R
PO BOX 1001
TARPON SPRINGS, FL 34688‐1001                        P‐0050109 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRISH, BRITTANY C
330 MOHAWK ROAD
SANTA BARBARA, CA 93109                              P‐0019027 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRISH, CAROLYN
30 E MOYER DR.
BEAR, DE 19701                                       P‐0013647 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRISH, GIBBS A
2955 GRANDVIEW ROAD
TYRONE, PA 16686                                     P‐0011525 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRISH, GIBBS A
2955 GRANDVIEW ROAD
TYRONE, PA 16686                                     P‐0011534 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRISH, GILLIAM Y
3710 E 63RD ST
TULSA, OK 74136                                      P‐0019977 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRISH, WILLIAM C
330 MOHAWK ROAD
SANTA BARBARA, CA 93109                              P‐0019014 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARROTT, DAVID W
2012 SABINE DR
WACO, TX 76708                                       P‐0053766   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARROTT, GREGORY S
3412 S SAINT LUCIE DR
CASSELBERRY, FL 32707                                P‐0030991 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARROTT, IDA T
2977 W PEMBROOK LOOP
FRESNO, CA 93711                                     P‐0056538   2/4/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2511 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 675 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PARRY, LAWANNA C
530 OAK
DOUGLASS, KS 67039                                  P‐0011903 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARRY, MARILYN
2403 E CURTIS COURT
GLENDORA, CA 91741                                  P‐0022773 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSIO, JOHN F
316 FOREST VALLEY RD
PLEASANT VALLEY, NY 12569                           P‐0005462 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSON, TOM L
517 DODDRIDGE AVE
CLOQUET, MN 55720                                   P‐0010916 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSONS, ALICE M
1744 RICHMOND DR NE
ALBUQUERQUE, NM 87106                               P‐0041626 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSONS, AMANDA J
5350 S. NOCTURNE LANE
SHELBY TOWNSHIP, MI 48316                           P‐0017264 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSONS, AMANDA J
5350 S. NOCTURNE LANE
SHELBY TOWNSHIP, MI 48316                           P‐0017269 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSONS, AMANDA J
5350 S. NOCTURNE LANE
SHELBY TOWNSHIP, MI 48316                           P‐0018387 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSONS, AMY G
324 BRISTOL ST.
APT. 3
CAMBRIA, CA 93428                                   P‐0039146 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSONS, ARNOLD L
W5340 COUNTY RD. 366
DAGGETT, MI 49821                                   P‐0010716 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSONS, BELINDA ANN
2410 LOU LANE, UNIT W
WICHITA FALLS, TX 76308                               3741    11/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PARSONS, CHARLES C
2905 SNOWMASS CT.
RICHARDSON, TX 75082                                P‐0011654 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSONS, GAYLAND B
1005 WESTWOOD DRIVE
SAINT JOSEPH, MI 49085                              P‐0011610 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSONS, HOWARD A
111 FOREST POINTE DR
MADISON, AL 35758                                   P‐0009068 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSONS, JOHN Q
2615 KINGSLEY LN
BOWIE, MD 20715                                     P‐0011700 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSONS, PAIGE
10 CONNORS AVE B307
MANSFIELD, MA 02048                                   837     10/30/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
PARSONS, RICHARD R
772 OAK STREET
COLUMBUS, OH 43205                                  P‐0000439 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARSONS, VERNON S
15 WILDEN DR
EASTON, PA 18045                                    P‐0010937 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2512 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 676 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PARSONS, WILLARD E
C/O KOLCUN SUITE 8 BOX 270
13720 OLD ST AUGUSTINE ROAD
JACKSONVILLE, FL 32258                              P‐0039261 12/11/2017    TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
PARTAIN, JOHN H
236 VAIL ROAD
CALEDONIA, MS 39740                                 P‐0012073 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARTENHEIMER, MINERVA V
1570 N. 650 EAST ROAD
SIDELL, IL 61876                                    P‐0005512 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARTIDA, ARMANDO L
P.O. BOX 9518
BAKERSFIELD, CA 93389‐9518                          P‐0032419 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARTIDA, MANUEL J
1824 ELM
DETROIT, MI 48216                                     2208    11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PARTIDA, SERENA J
1719 W AVENUE J15 APT 5
LANCASTER, CA 93534                                 P‐0019179 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARTIN, DEBORAH M
2415 HARPER AVE
NORWOOD                                             P‐0002850 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARTIN, VALERIE
7279 HIGHWAY 10 EAST
PINEAPPLE, AL 36768                                 P‐0003292 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARTLOW, ESTHER J
52 WEST FISHER STREET
SAGINAW, MI 48604                                   P‐0040966 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARTON, DAVID W
2251 N. 32ND STREET, LOT 32
MESA, AZ 85213                                      P‐0010251 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARTON, DAVID W
2251 N. 32ND STREET, LOT 32
MESA, AZ 85213                                      P‐0010282 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARTOVI, BIJAN
PO BOX 1158
SOUTH PASADENA, CA 91031                            P‐0026976 11/16/2017    TK Holdings Inc., et al.                     $4,750.00                                                                                    $4,750.00
PARTRIDGE, ROGER C
800 W WILLIS RD
APT 1095
CHANDLER, AZ 85286                                  P‐0006730 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARVENU INC
LESSEY, NATALE A
778 MOLINO AVE
LONG BEACH, CA 90804                                P‐0048880 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARVIN, DARIUSH
4138 94TH AVENUE S.E.
MERCER ISLAND, WA 98040‐4224                        P‐0015594 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PARYS, ANDREW J
6 SWARTHMORE BUILDING
HERSHEY, PA 17033                                   P‐0054601 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASACHIDIS, TIMOTHEOS
2034 E LINCOLN AVE 150
ANAHEIM, CA 92806                                   P‐0036292 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2513 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 677 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PASCACIO, KRISTIE L
655 4TH ST. NE APT E201
EAST WENATCHEE, WA 98802                            P‐0035493 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCALE, LAURA
258 BROOKFIELD AVE
STATEN ISLAND, NY 10308                             P‐0052441 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCALE, LYNN O
120 EUSTON RD
GARDEN CITY, NY 11530                               P‐0006113 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCARELLA, CLARA E
10958 CHARING CROSS RD
SPRING VALLEY, CA 91978                             P‐0016170 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCARELLI, PETER
675 TYSENS LANE
APT 35
STATEN ISLAND, NY 10306                             P‐0024833 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCHKE, ANDREW A
1163 ELLIOTT AVE.
MADISON HEIGHTS, MI 48071                           P‐0015858 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCHKE, HOLLY
12871 STATE HWY 150 WEST
COLDSPRING, TX 77331                                P‐0023001 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCO, ANTHONY
1251 DELANEY DRIVE
WEDDINGTON, NC 28104                                P‐0001327 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCO, FLORINIO
NO ADDRESS PROVIDED
                                                    P‐0030695 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCO, MICHAEL
3106 S. 3RD. STREET
WHITEHALL, PA 18052                                 P‐0046709 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCUAL, DIONICIO
94‐241 MAHAPILI STREET
MILILANI, HI 96789                                  P‐0028236 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASCUCCI, JONAH
25 S MAIN STREET
86
YARDLEY, PA 19067                                   P‐0057609   3/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASHA, ANDREW D
101 BRINY AVE.
APT.#2101
POMPANO BEACH, FL 33062                             P‐0005898 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASHALL, JULIA
1534 BENTON ST.
APT D
ALAMEDA, CA 94501                                   P‐0022831 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASKA, ROBERT E
6 BROOKHILL DRIVE
SCHENECTADY, NY 12309‐1904                          P‐0015046 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASKAS, TRACY
123 WASHINGTON AVE
RUTHERFORD, NJ 07070                                P‐0030282 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASKIE, JILL
NO ADDRESS PROVIDED
                                                    P‐0043727 12/21/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00

                                                                                         Page 2514 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 678 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
PASMAN, ZVI E
813 S LINCOLN AVE
SPRINGFIELD, IL 62704                               P‐0006047 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PASQUINI, JESSICA R
24201 ARNOLD DR.
SONOMA, CA 95476                                    P‐0014924 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PASQUINI, RICHARD M
107 N. REINO ROAD
3339
NEWBURY PARK, CA 91320                              P‐0014711 11/3/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
PASS PLUS DRIVING SCHOOL LLC
4021 EASTERN AVE APT 1
BALTIMORE, MD 21224                                   743       10/26/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
PASS TRUCKING & LANDSCAPING
1785 80TH ST
BALSAM LAKE, WI 54810                               P‐0049555 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PASS, JOQUETTA L
1107 GRISWOLD HEIGHTS
TROY, NY 12180                                      P‐0011239 10/31/2017      TK Holdings Inc., et al.                    $15,000.00                                                                                    $15,000.00
PASS, WILLIAM J
603 VICTOR DR
KNOXVILLE, TN 37912                                 P‐0048009 12/26/2017      TK Holdings Inc., et al.                     $2,050.00                                                                                     $2,050.00
PASSALAQUA, CAROL L.
24072 N. LAKESIDE DRIVE
LAKE ZURICH, IL 60047                                 847       10/30/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PASSANISI, DEAN A
7442 COUNTY ROAD 9
ORLAND, CA 95963                                    P‐0044717 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PASSARELLA, EVELYN
2542 EAGLE CREST CT
HOLIDAY, FL 34691                                   P‐0024736 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PASSARELLA, EVELYN V
2542 EAGLE CREST COURT
HOLIDAY, FL 34691                                   P‐0024735 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PASSEHL, JENNIFER L
125 CHATFIELD ST
WINONA, MN 55987                                    P‐0043548 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PASSER, JAY D
197 114TH AVENUE NE
SAINT PETERSBURG, FL 33716                          P‐0005167 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PASSLER, HEATHER
909 POYDRAS STREET
SUITE 1500
NEW ORLEANS, LA 70112                               P‐0020608 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PASSLEY‐JONES, JAZMINE R
1100 HARGROVE RD EAST
UNIT 530
TUSCALOOSA, AL 35405                                P‐0010140 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PASTAGIA, NILESHKUMAR R
1, SPECTRUM POINTE DR
STE#225
LAKE FOREST, CA 92630                               P‐0054023    1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PASTER, JOSEPH P
48 PHILLIPS ROAD
SUDBURY, MA 01776                                   P‐0034022 11/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 2515 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 679 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PASTERNACK ENTERPRISES
17802 FITCH
IRVINE, CA 92614                                       29       7/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PASTIS, HELEN N
82 NEPTUNE DRIVE
FRANKFORD, DE 19945                                 P‐0053780   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASTIS, HELEN N
82 NEPTUNE DRIVE
FRANKFORD, DE 19945                                 P‐0053782   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASTOR, BERNADINE S
2751 KAPIOLANI BLVD
APT 502
HONOLULU, HI 96826                                  P‐0052787 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASTOR, ROBERT J
NO ADDRESS PROVIDED
                                                    P‐0014342 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASTORE, ALFRED
154 NOTTINGHAM ROAD
RAMSEY, NJ 07446‐2625                               P‐0025833 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASTORE, AUBREE R
3478 VERN LANE
CONCORD, CA 94519                                   P‐0040902 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PASTORE, EVELYN K
103 FAWNHILL ROAD
UPPER SADDLE RIV, NJ 07458                          P‐0006245 10/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PASUPULETI, SANTHOSH V
8472 LANIER OVERLOOK COURT
BRISTOW, VA 20136                                   P‐0030832 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATAKI, JOHN J
5148 BURGOYNE LN
COLUMBUS, OH 43220                                  P‐0000637 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATAKY, JEFFREY
PO BOX 752872
LAS VEGAS, NV 89136                                 P‐0053237 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATAKY, JEFFREY
PO BOX 752872
LAS VEGAS, NV 89136                                 P‐0053240 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATANE, MARK J
20 SOUTHVIEW DR.
S. BURLINGTON, VT 05403                             P‐0011594 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATASHVILI, DANIEL
1111 ODDSTAD BLVD.
PACIFICA, CA 94044                                    4841      2/14/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
PATASHVILI, DANIEL
1111 ODDSTAD BLVD
PACIFICA, CA 94044                                  P‐0015937 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATASHVILI, DANIEL
1111 ODDSTAD BLVD
PACIFICA, CA 94044                                  P‐0057264 2/14/2018      TK Holdings Inc., et al.                    $60,068.20                                                                                   $60,068.20
PATASHVILI, DANIIL
1111 ODDSTAD BLVD
PACIFICA, CA 94044                                    4840      2/14/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
PATASHVILI, DANIIL
1111 ODDSTAD BLVD
PACIFICA, CA 94044                                  P‐0015935 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2516 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 680 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PATASHVILI, DANIIL
1111 ODDSTAD BLVD
PACIFICA, CA 94044                                    P‐0057263 2/14/2018     TK Holdings Inc., et al.                    $20,520.00                                                                                   $20,520.00
PATCHETT, MARGARET M
403 VICTORIA DRIVE
PORT ORANGE, FL 32129                                 P‐0055357 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATE, ANTWOINE D
271 E. 149TH ST.
HARVEY, IL 60426                                      P‐0024413 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATE, CATHERINE
1681 HEATHERWOOD DRIVE
PITTSBURG, CA 94565                                   P‐0044032 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATE, GEORGE R
393 W. 300 S.
VALPARAISO, IN 46385                                  P‐0006097 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATE', LONNIE
110 CUMBERLAND DR
OVILLA, TX 75154                                      P‐0038463 12/10/2017    TK Holdings Inc., et al.                   $102,072.52                                                                                  $102,072.52
PATE, SHEREE
310 GREENTREE CT
COLLEGE PARK, GA 30349                                P‐0054732 1/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATE, STEPHEN B
8233 CAPONATA BLVD.
SEMINOLE, FL 33777                                    P‐0056069 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATE, STEPHEN B
NO ADDRESS PROVIDED
                                                      P‐0056070 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATE, STEPHEN J
15403 S GALLERY ST
OLATHE, KS 66062                                      P‐0018009 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, AJIT
21 VAIL LANE
FLEMINGTON, NJ 08822                                  P‐0046235 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, AJIT
21 VAIL LANE
FLEMIINGTON, NJ 08822                                 P‐0046284 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, AMIT
880 PHILLIPS RD
WARMINSTER, PA 18974                                  P‐0033478 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, AMITKUMAR R
880 PHILLIPS RD
WARMINSTER, PA 18974                                  P‐0033488 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, ANAND N
2598 GLASGOW DRIVE
CARLSBAD, CA 92010                                    P‐0018484 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, ASHISHKUMAR T
1224 SAINT MONET DR
IRVING, TX 75038                                      P‐0001761 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, BALDEVBHAI M
26514 PRAIRIE SCHOOL LANE
KATY, TX 77494                                        P‐0021381 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, BHAVESH
4848 N LYDELL AVE., APT 433
GLENDALE, WI 53217                                    P‐0044850 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2517 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 681 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PATEL, BHAVIN N
8572 MAYFAIR COURT
BREINIGSVILLE, PA 18031                              P‐0038003 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, DAYARAM V
4109 DANIEL GREEN TRAIL
SMYRNA, GA 30080‐6310                                P‐0018200 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, DAYARAM V
4109 DANIEL GREEN TRAIL
SMYRNA, GA 30080‐6310                                P‐0018210 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, DEVAL
4848 N. LYDELL AVE
APT 433
GLENDALE, WI 53217                                   P‐0044835 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, GOPI
10493 HAZELNUT DR
PLAIN CITY, OH 43064                                 P‐0004588 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, HARESH L
42659 FRONTIER DRIVE
ASHBURN, VA 20148                                    P‐0046260 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, HARESH L
42659 FRONTIER DRIVE
ASHBURN, VA 20148                                    P‐0046267 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, HARSHAD P
126 TUMBLEWEED DRIVE
MADISON, AL 35758                                    P‐0016121 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, HARSHAD P
126 TUMBLEWEED DRIVE
MADISON, AL 35758                                    P‐0026727 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, HEENA P
160 NORTH MAIN STREET
APT #51B
NEW CITY, NY 10956                                   P‐0023387 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, HEENA P
160 NORTH MAIN STREET
APT #51B
NEW CITY, NY 10956                                   P‐0023395 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, HEMANGINI
220 LAKELAND AVE
#J5
SAYVILLE, NY 11782                                     2605    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PATEL, HIMANSHU
298 EAST CEDAR STREET
LIVINGSTON, NJ 07039                                 P‐0006622 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, JAY
10493 HAZELNUT DR
PLAIN CITY, OH 43064                                 P‐0004594 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, JESIKA
326 CLUBHOUSE LN
WILMINGTON, DE 19810                                 P‐0007851 10/28/2017    TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
PATEL, KAMAL
176 HERMANN STREET
SAN FRANCISCO, CA 94102                                2582    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PATEL, KINJAL M
1605 SCHWAB ROAD
HATFIELD, PA 19440                                   P‐0031256 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2518 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 682 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PATEL, KINJALKUMAR
9661 PINE RD
PHILADELPHIA, PA 19115                              P‐0046447 12/25/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PATEL, KIRITKUMAR
200 WEST 2ND STREET
THE DALLES, OR 97058                                P‐0034159 11/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, MANSUKHLAL M.
10 CRAWFORD ROAD
MORRIS PLAINS, NJ 07950                               686       10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PATEL, MASUMI
401 AVENUE D
REDONDO BEACH, CA 90277                             P‐0013540 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, MAYUR
6134 MORNING MIST END
FORTMILL, SC 29708                                  P‐0038174 12/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, MIHIR N
1613 COYOTE RDG
CARROLLTON, TX 750103227                            P‐0054184    1/8/2018     TK Holdings Inc., et al.                    $27,000.00                                                                                   $27,000.00
PATEL, MINESH
8147 VIADANA BAY AVENUE
APT # 2906
BOYNTON BEACH, FL 33473                             P‐0020634 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, MITESH
7862 TURNSTONE CIRCLE W
JACKSONVILLE, FL 32256                              P‐0016653 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, MUKESHBHAI
2037 TWAIN RIDGE DRIVE
LEXINGTON, KY 40514                                   2314      11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PATEL, NIKUNJ
1618 MONROE WAY
ROCKIN, CA 95765                                    P‐0027672 11/17/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PATEL, NIMISH
7826 SHADY VILLA COVE
HOUSTON, TX 77055                                   P‐0013323 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, PANKAJ V
1001 PLEASING PLATEAU STREET
HENDERSON, NV 89002                                 P‐0001489 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, PANKAJ V
1001 PLEASING PLATEAU STREET
HENDERSON, NV 89002                                 P‐0001496 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, PARIMAL M
9 KNOB CREEK COURT
EASLEY, SC 29642                                    P‐0049748 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, PRAKASH D
1209 HIGHWAY 45 NORTH
COLUMBUS, MS 39705‐2138                             P‐0045509 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, PRANAY V
629 ALBERT STREET
NEW HYDE PARK, NY 11040                             P‐0045693 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, PRAVINCHANDRA
13627 57TH ROAD
FLUSHING, NY 11355‐5224                               421       10/23/2017       TK Holdings Inc.                                                                                       $0.00                               $0.00
PATEL, PRIYA
785 LOS POSITOS DRIVE
MILPITAS, CA 95035                                  P‐0033155 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2519 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 683 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PATEL, PURVI V
5004 BUTTONWOOD CT
MONMOUTH JCT., NJ 08852                             P‐0006891 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, RAHUL S
193 SPRINGVILLE AVE
BUFFALO, NY 14226                                   P‐0008091 10/29/2017      TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
PATEL, RAJESHKUMAR D
RAJESHKUMAR D PATEL
5600 JOSHUA TREE CIRCLE
FREDERICKSBURG, VA 22407                            P‐0023005 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, RAMESHCHANDRA
387 AUTUMN PARK TRCE
LAWRENCEVILLE, GA 30044                               599       10/25/2017       TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
PATEL, RASHMIKANT
5580 RIALTO WAY
CUMMING, GA 30040                                   P‐0007216 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, RINAL M
9 KNOB CREEK COURT
EASLEY, SC 29642                                    P‐0049244 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, RINAL M
9 KNOB CREEK COURT
EASLEY, SC 29642                                    P‐0049270 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, RONAK
36004 VALLEE TER
FREMONT, CA 94536                                   P‐0048095 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, SANDIP C
341 TERRAPIN TRAIL
WHITTIER, NC 28789                                  P‐0004115 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, SHANTU
1280 HOOVER STREET
CARLSBAD, CA 92008                                  P‐0046348 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, SUNIK S
50664 BELMONT CT
CANTON, MI 48187                                    P‐0057101    2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, SUNIK S
50664 BELMONT CT
CANTON, MI 48187                                    P‐0057104    2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, SWAPNIL A
4 WALNUT ST
EDISON, NJ 08817                                    P‐0007035 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, SWATI
4636 MAN O WAR RD
CARROLLTON, TX 75010                                P‐0041829 12/18/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PATEL, VINODKUMAR
2209 CEDAR GARDEN DR
ORLANDO, FL 32824                                   P‐0014943 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, VIRAL V
120 CRISTIANITOS ROAD#13301
SAN CLEMENTE, CA 92673                              P‐0054679 1/14/2018       TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PATEL, VIVEK
8250 N TRIPP AVE
SKOKIE, IL 60076                                    P‐0037621 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATEL, ZAKIRHUSSAI K
PO BOX 2601
SOUTHFIELD, MI 48037‐2601                           P‐0040349 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2520 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 684 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PATEL‐HEDRICK, SHILA B
2524 S. MARVIN AVE
LOS ANGELES, CA 90016                               P‐0057837   4/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATELLO, SUSAN
25 WEST BROADWAY
UNIT 510
LONG BEACH, NY 11561                                P‐0007157 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATERNO, CINDY
532 PARK PLACE
LYNDHURST, NJ 07071                                 P‐0005886 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATERSON, SEAN A
36 TIMBERLAKE RD
LANE, KS 66042                                      P‐0024341 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATERSON, TROY D
2830 CHANDLER GROVE DRIVE
BUFORD, GA 30519                                    P‐0007128 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATHARE, ATUL
4410 BLACK WALNUT COURT
CONCORD, CA 94521                                   P‐0042187 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATIL, ABHIJIT D
14206 TOBIASSON RD
POWAY, CA 92064                                     P‐0035686 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATIL, PRAKASH
162B MILL ROAD
CHELMSFORD, MA 01824                                P‐0034993 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATIL, VIJAYSINHA
2468 MILLSTREAM LN
SAN RAMON, CA 94582                                 P‐0047931 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATIN, CONNIE M
10456 STAMPS RD
DOWNEY, CA 90241‐2627                               P‐0020364 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATINO, JASON K
29801 HAINES BAYSHORE RD #107
CLEARWATER, FL 33760                                P‐0002299 10/23/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PATKAR, GAUTAM D
2003 EAST TULIP TREE DRIVE
HUNTSVILLE, AL 35803                                P‐0043857 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATKOWSKI, MARK S
PO BOX 10
CORNISH FLAT, NH 03746                              P‐0008455 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATNESKY, TODD A
12924 CHAMPLAIN DRIVE
MANASSAS, VA 20112                                  P‐0014879 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATON, JIM C
5028 SWEETWOOD DR
EL SOBRANTE, CA 94803                               P‐0022149 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRIARCA, RICHARD
1254 E MARCONI AVE
PHOENIX, AZ 85022                                   P‐0032872 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRIARCO, VINCENT M
33 LEVYDALE PK.
CORTLAND, NY 13045                                  P‐0055110 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, CATHERINE M
1071 ARDMORE ST.
RIVERSIDE, CA 92507                                 P‐0018914 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2521 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 685 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PATRICK, CHARLES E
1517 SUNE DRIVE
ROANOKE, VA 24019                                    P‐0034361 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, CHARLES G
418 GARLAND DR.
APT. 235
LAKE JACKSON, TX 77566                               P‐0001543 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, CHARLES G
418 GARLAND DR.
APT. 235
LAKE JACKSON, TX 77566                               P‐0001546 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, CHARLES G
418 GARLAND DR.
APT. 235
LAKE JACKSON, TX 77566                               P‐0001549 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, CHARLES G
418 GARLAND DR.
APT. 235
LAKE JACKSON, TX 77566                               P‐0001551 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, CHARLES G
418 GARLAND DR.
APT. 235
LAKE JACKSON, TX 77566                               P‐0001561 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, CHARLES G
418 GARLAND DR.
APT. 235
LAKE JACKSON, TX 77566                               P‐0001564 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, CHARLES G
418 GARLAND DR.
APT. 235
LAKE JACKSON, TX 77566                               P‐0001611 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, CHARLES G
418 GARLAND DR.
APT. 235
LAKE JACKSON, TX 77566                               P‐0001612 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, HAROLD
1610 E. 1050 N.
HEBER CITY, UT 84032                                 P‐0033576 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, HAROLD
1610 E. 1050 N.
HEBER CITY, UT 84032                                 P‐0036050 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, MARY
815 PETTIS ST
SELMA, AL 36701                                      P‐0011271 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, RALPH L
114 E. CONCORD DR.
LEBANON, OH 45036                                    P‐0000785 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, RANDALL E
7806 86TH DR. NE
MARYSVILLE, WA                                       P‐0016880 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, REBECCA A
20375 VIA LAS VILLAS
YORBA LINDA, CA 92887                                P‐0053204 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICK, ZACHARIAH E
3507 WINDY RIDGE CT
SAN ANTONIO, TX 78259                                P‐0055399 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2522 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 686 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PATRICK‐MCGUIRE, MELISSA
616 HIGHWAY 305 NORTH
SENATOBIA, MS 38668                                P‐0021460 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATRICOLA, SUSAN
450 S MAPLE, APT #501
BEVERLY HILLS, CA 90212                            P‐0029168 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATS WINE MAKING AND PURSES
MCCANN, PATRICIA A
3730 STATE ROUTE 147
VIENNA, IL 62995                                   P‐0030179 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATT, DAVID B
58 SOUTH RIDGE TRAIL
FAIRPORT, NY 14450                                 P‐0012723 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATT, JENNIFER
1007 S. 3RD STREET
FAIRFIELD, IA 52556                                P‐0026865 11/16/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PATTANI, AKASH J
4069 OAK VILLAGE LDG
FAIRFAX, VA 22033                                  P‐0035747 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTEN STRAHN, YVONNE
2410 OCEAN PARK BLVD, #6
SANTA MONICA, CA 90405                             P‐0032536 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTEN, CAROL
26701 QUAIL CREEK
UNIT 215
LAGUNA HILLS, CA 92653                               4423    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PATTEN, CAROL
26701 QUAIL CREEK
UNIT 215
LAGUNA HILLS, CA 92653                               4436    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PATTEN, CAROL
26701 QUAIL CREEK
UNIT 215
LAGUNA HILLS, CA 92653                               4442    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PATTEN, CHRISTINE
3928 BONITA SPRINGS DR.
FORT WORTH, TX 76123                                 4365    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PATTERSON BOYD, SHAWNTEEHA
259 WINDING HILL DRIVE
HACKETTSTOWN, NJ 07840                             P‐0021890 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON BOYD, SHAWNTEEHA
259 WINDING HILL DRIVE
HACKETTSTOWN, NJ 07840                             P‐0037180 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON HUTTON, HEATHER R
3920 N 13TH ST
TACOMA, WA 98406                                   P‐0051143 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON II, RITCHIE T
2207 PICKETT STREET
HOPEWELL, VA 23860                                 P‐0026320 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, ABRA E
477 PARK AVENUE
APT. 1
ROCHESTER, NY 14607                                P‐0012730 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, ANGIE M
11330 BRAMSHILL DR.
JOHNS CREEK, GA 30022                              P‐0025898 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2523 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 687 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PATTERSON, ASHLEY B
4404 SE MITCHELL ST
PORTLAND, OR 97206                                    P‐0023381 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, BENJAMIN C
1732 PAUL HITE ROAD
LEESVILLE, SC 29070‐8727                              P‐0001176 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, BETTY C
NO ADDRESS PROVIDED
                                                      P‐0022511 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, BRYAN A
847 GENARO DRIVE
PERRIS, CA 92571                                      P‐0031408 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, CAROLYN
11070 CAMPBELL CEMETERY ROAD
LOAMI, IL 62661‐3155                                  P‐0010049 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, DARRYL
4925 CIMARRON ST
LOS ANGELES, CA 90062                                 P‐0015513 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, DAVID Y
65 WOODMONT RD
AVON, CT 06001                                        P‐0049329 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, DENNIS L
313 JACQUELYN CT.
DAYTON, OH 45415                                        440     10/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PATTERSON, DONALD J
1044 WESTMONT RD
SANTA BARBARA, CA 93108                               P‐0018409 11/7/2017     TK Holdings Inc., et al.                      $258.00                                                                                       $258.00
PATTERSON, GARY M
985 RIDGEVIEW CIRCLE
LAKE ORION, MI 48362                                  P‐0018588 11/7/2017     TK Holdings Inc., et al.                    $11,600.00                                                                                   $11,600.00
PATTERSON, JEFFREY A
7015 SOUTHBERRY HILL
CANFIELD, OH 44406                                    P‐0024890 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, JILL L
PO BOX 212
CARVERSVILLE, PA 18913                                P‐0022000 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, JUSTIN K
129 YORKSHIRE CIRCLE
EWING, NJ 08628                                       P‐0006817 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, KAREN L
1522 HANOVER STREET
RALEIGH, NC 27608                                     P‐0000675 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, LEONARDO J
NO ADDRESS PROVIDED
                                                      P‐0037749 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, LINDA D
930 AVENIDA CAMPANA
FALLBROOK, CA 92028                                   P‐0029590 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, LORENZO K
124 GALLOP COURT
RAEFORD, NC 28376                                     P‐0002035 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, MICHAEL
14 TAFT AVE
LATHAM, NY 12110                                      P‐0046833 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2524 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 688 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PATTERSON, MICHELLE
7743 CAMDEN HARBOUR DRIVE
BRADENTON, FL 34212                                P‐0035476 12/4/2017     TK Holdings Inc., et al.                    $10,360.00                                                                                   $10,360.00
PATTERSON, ORA M
12523 CHISWICK RD.
HOUSTON, TX 77047                                  P‐0012302 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, REGINA A
149 FORSYTHE ST.
NORFOLK, VA 23505                                  P‐0050734 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, RENEE
2608 WAGNER PL.
EL DORADOHILLS, CA 95762                           P‐0030649 11/22/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PATTERSON, RITCHIE T
2207 PICKETT STREET
HOPEWELL, VA 23860                                 P‐0026322 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, ROBERT M
8040 OCEAN DRIVE
FORT WORTH, TX 76123                               P‐0010825 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, SARAH E
3304 RIVERSIDE DR NE
CEDAR RAPIDS, IA 52411                             P‐0057652 3/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, SHARNIESA M.
5414 NORTH DYEWOOD DRIVE
FLINT, MI 48532                                      2818    11/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PATTERSON, SHEILA F
315 BLOOMINGROVE DRIVE
TROY, NY 12180‐8615                                P‐0011427 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, STEPHANIE K
202 SAINT JOHNS ST
KNIGHTDALE, NC 27545                               P‐0015136 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, TERRI
250 SHAFFER RD
BEAVER FALLS, PA 15010                             P‐0011786 11/1/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PATTERSON, TERRI M
9 LARK DRIVE
ALBANY, NY 12210                                   P‐0056031 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, TERRY
10338 MATAIRE LN
STRONGSVILLE, OH 44136                             P‐0050292 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, TERRY
10338 MATAIRE LN
STRONGSVILLE, OH 44136                             P‐0050333 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, THOMAS W
13112 HADLEY ST
UNIT 202
WHITTIER, CA 90601                                 P‐0034617 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, WADE B
8927 NE 4TH AVE RD
MIAMI SHORES, FL                                   P‐0000542 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, WESLEY S
116 MAPLE STREET
CABOT, AR 72023                                    P‐0018162 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTERSON, YOLANDA
438 CARAWAY DR
KISSIMMEE, FL 34759                                P‐0050266 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2525 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 689 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PATTI, RONALD JOSEPH
36516 SAMOA
STERLING HEIGHTS, MI 48312                            4384    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PATTISON, ABBY
PO BOX 1043
WINTHROP, WA 98862                                    4204    12/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PATTISON, PAULA S
60 PARK AVENUE
CASSADAGA, NY 14718                                 P‐0039990 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTNI, SAMIR
2821 W PARKER RD #1
PLANO, TX 75023                                     P‐0003095 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTON , CHARLES P
43 PINE RIDGE ROAD
ASHEVILLE, NC 28804                                 P‐0026061 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTON, CAROLYN
2919 ASPEN MEADOW
SAN ANTONIO, TX 78238                               P‐0051240 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTON, CHARLES P
43 PINE RIDGE ROAD
ASHEVILLE, NC 28804                                 P‐0014408 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTON, DIETRICH B
5705 E TEXAS STREET
APT 64
BOSSIER CITY, LA 71111                              P‐0024210 11/13/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
PATTON, KAREN SUE
416 MARENGO AVE., #5
FOREST PARK, IL 60130                                 1252    11/3/2017        TK Holdings Inc.                         $14,500.00                                                                                   $14,500.00
PATTON, LYNNETTE Y
1240 PROSPECT ROAD
PROSPECT, PA 16052                                  P‐0045418 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTON, TIMOTHY
14546 BROOK HOLLOW #279
SAN ANTONIO, TX 78232                               P‐0031689 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTON, WALTER V
22751 BURLWOOD
MISSION VIEJO, CA 92692                             P‐0027172 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTON, WILLIAM J
23056 GOLF RUN LN
MACOMB, MI 48042                                    P‐0020632 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PATTY, ROBERT W
1710 WILLOWBROOK DRIVE SE
HUNTSVILLE, AL 35802                                P‐0011802 11/1/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PATY, DIANA L
4155 W RUTGERS PL
DENVER, CO 80236                                    P‐0010887 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUBEL, KEITH J
946 HOLYOKE DR
SHILOH, IL 62269                                    P‐0056040 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUER, GAYLE J
308 W. BAGLEY RD.
BEREA, OH 44017‐1343                                P‐0030242 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUGH, DANIEL
707 NW 60TH
APT 2
KANSAS CITY, MO                                     P‐0008043 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2526 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 690 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PAUGH, PAMELA E
865 BROOKSGLEN DRIVE
BROOKFIELD COUNTRY CLUB
ROSWELL, GA 30075                                  P‐0025963 11/15/2017    TK Holdings Inc., et al.                     $1,850.00                                                                                    $1,850.00
PAUL E OSTLIE TRUSTEE
OSTLIE, PAUL E
101 EAST FIFTH STREET
SUITE 1500
ST. PAUL, MN 55101                                 P‐0042288 12/19/2017    TK Holdings Inc., et al.                   $475,000.00                                                                                  $475,000.00
PAUL WOOLARD CONSTRUCTION INC
1457 S WHITE POST ROAD
BATH, NC 27808                                     P‐0043239 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL WOOLARD CONSTRUCTION INC
1457 S WHITE POST ROAD
BATH, NC 27808                                     P‐0043241 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, ANNIE S
110 E MARTIAL AVE APT 5212
LAFAYETTE, LA 70508                                P‐0047339 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, BRADLEY M
23160 STEWART AVE
WARREN, MI 48089                                   P‐0013227 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, CALLIE J
5206 GRAND LAKE ST
BELLAIRE, TX 77401                                 P‐0009539 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, CHRISTINE D
73‐4422 HOLOHOLO ST
KAILUA KONA, HI 96740‐9307                         P‐0016389 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, COLLEEN N
8319 TAHONA DR
SILVER SPRING, MD 20903                            P‐0053584   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, DONNA J
4409 ROUNDABOUT CIR
LAWRENCE, KS 66049                                 P‐0009199 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, DWAYNE R
901 BEECH DRIVE
GREENWOOD, IN 46142                                P‐0044574 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, FRANTZ
5618 CRESCENT RIDGE DR
WHITE MARSH, MD 21162                              P‐0009575 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, GEARY E
780POINSETTA DR
SATELLITE BEACH, FL 32937                          P‐0050670 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, GEARY E
780POINSETTA DR
SATELLITE BEACH, FL 32937                          P‐0050740 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, JAY S
1134 OLIVE PLACE
NORTH BELLMORE, NY 11710                           P‐0024324 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, JOANN M
1214 ANDERSON ROAD
PITTSBURGH, PA 15209                               P‐0010601 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, KATHERINE G
9401 SWINTON AVE.
NORTH HILLS, CA 91343                              P‐0047141 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2527 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 691 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PAUL, KATHERINE G
9401 SWINTON AVE.
NORTH HILLS, CA 91343                               P‐0053616    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, LAURA S
3735 GREENLEAF CIRCLE
APT 308
KALAMAZOO, MI 49008                                 P‐0046694 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, MARCIA
1717 MERMAID DR.
SAN PEDRO, CA 90732                                 P‐0029711 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, MARK R
1012 REMINGTON DR.
LEANDER, TX 78641                                   P‐0042000 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, MARY L
1661 PEE ROAD STE 1104
KOLOA, HI 96756‐9568                                P‐0046289 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, MARY LINDA
1661 PEE ROAD
STE. 1‐104
KOLOA, HI 96756                                       4373      12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PAUL, PAUL G
1209 JEFFERSON ST
BAKERSFIELD, CA 93305                               P‐0024312 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, RANDELL T
15056 STATE ROUTE 104
MARTVILLE, NY 13111                                 P‐0048629 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUL, RYAN M
280 N 8TH STREET
APT 303
BOISE, ID 83702                                     P‐0032031 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULA, CATHERINE
741 NW 98TH WAY
PLANTATION, FL 33324                                P‐0045400 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULEMON, JEAN
1435 41ST ST
ORLANDO                                             P‐0056046 1/29/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULEY, TERRY L
308 ELM STREET
SOUTH CHARLESTON, WV 25303‐1616                     P‐0020834 10/30/2017      TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
PAULEY, TERRY L
308 ELM STREET
SOUTH CHARLESTON, WV 253031616                      P‐0023600 10/30/2017      TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
PAULIN, DENNIS J
225 PLANTATION COVE
MILTON, GA 30004                                    P‐0009475 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULINO, ANA S
354 LAKEVILLE CIRCLE
PETALUMA, CA 94954                                  P‐0036204 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULINO, FERNANDO A
5086 JEFFREYS ST UNIT 201
LAS VEGAS, NV 89119                                 P‐0001171 10/21/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PAULINO‐GRIMES, ALICIA M
420 LOGSDON COURT
LOUISVILLE, KY 40243                                P‐0042355 12/19/2017      TK Holdings Inc., et al.                     $1,700.00                                                                                    $1,700.00



                                                                                           Page 2528 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 692 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PAULK, ANNA M
151 LITTLE ROCKY CREEK RD
DANVILLE, GA 31017                                   P‐0014838 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULK, STEPHEN
1786 HILLABEE RD
RAMER, AL 36069                                      P‐0029779 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULS, STANLEY L
411 SILVER CREEK ROAD
GREER, SC 29650                                      P‐0003253 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULSELL, LINDA D
58507 VALLEY VIEW DR.
WASHINGTON TWP, MI 48094                             P‐0021588 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULSEN, MARK S
921 HAYES AV
OAK PARK, IL 60302                                   P‐0044777 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULSON, BRIAN D
3656 45TH AVE S
MINNEAPOLIS, MN 55406                                P‐0046544 12/25/2017    TK Holdings Inc., et al.                     $2,242.80                                                                                    $2,242.80
PAULSON, DAVID G
6851 185TH AVENUE SE
BECKER, MN 55308                                     P‐0029201 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULSON, JAMES E
13560 N. SUNSET MESA DRIVE
MARANA, AZ 85658                                     P‐0019421 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAULSON, TERESA J
595 ASHLAND ST
HOFFMAN ESTATES, IL 60169                            P‐0007927 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUSAL, ALBERT G
100 CENTURY DR
APT 7106
ALEXANDRIA, VA 22304                                 P‐0042328 12/19/2017    TK Holdings Inc., et al.                     $6,443.34                                                                                    $6,443.34
PAUTH, LINDSAY
5490 CARMODY LAKE DRIVE
PORT ORANGE, FL 32128                                P‐0040971 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAUTIENUS, ROBERT M
20335 MONTGOMERY ROAD
CLERMONT, FL 34715‐9283                              P‐0030466 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAVELKA, ALLEN
283 CALGROVE ST.
LAS VEGAS, NV 89138                                    906     10/27/2017       TK Holdings Inc.                           $871.20                                                                                       $871.20
PAVELKO, GEORGE L
6343 LOCK LANE
SLATINGTON, PA 18080                                 P‐0021479 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAVELLE, ELIZABETH
29 HARBOR LANE
ROUND POND, ME 04564                                 P‐0005157 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAVEY, BRYAN T
2329 E. CHILDS AVE.
MERCED, CA 95341                                     P‐0015928 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAVEY, FREDERICK T
8022 S 500 E
MONTGOMERY, IN 47558                                 P‐0004042 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAVIA, PETER C
709 50TH AVENUE WEST
BRADENTON, FL 34207                                  P‐0028075 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 2529 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 693 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
PAVICEVICH, MILKA
18752 EAST SUPERSTITION DRIVE
QUEEN CREEK, AZ 85142                                  552     10/24/2017       TK Holdings Inc.                          $5,000.00              $0.00              $0.00                                               $5,000.00
PAVICIC, STEVE J
9146 BRUTON PARISH COVE
BARTLETT, TN 38133                                   P‐0041535 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAVILONIS, STEPHANIE
205 ARSENAL ST #397
WATERTOWN, MA 02472                                    4274    12/25/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PAVLATOS, CATHERINE A
1218 W SUNSET RD
MT PROSPECT, IL 60056                                P‐0027001 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAVLISH, KELDON J
109 W. 14TH AVE.
SPOKANE, WA 99204                                    P‐0027057 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAVLOS, ALYCE E
12242 W. BERNICE LANE
TUCSON, AZ 85743                                     P‐0002902 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAVONE, DAVID
468 BAR CT
POINCIANA, FL 34759                                  P‐0002443 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAWELEK, LETICIA R
1508 ALTA VISTA ST.
ALICE, TX 78332                                      P‐0001654 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAWIGON, DEBRA
15 SAUPE DR
MANALAPAN, NJ 07726                                    936     10/28/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PAWLA, MARUT
177 WILLIAMS CT
FREMONT, CA 94536                                    P‐0027819 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAWLAK, ANTHONY W
26 FULLER STREET
MIDDLEBORO, MA 02346                                 P‐0005359 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAWLIK, CHRISTINA M
606 15TH PLACE
CAMANCHE, IA 52730                                   P‐0047049 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAWLIK‐YORK, PATRICIA M
295 ABIGAIL DRIVE
COLCHESTER, VT 05446                                 P‐0005415 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAWLOSKI, EDWARD D
4200 PRINCESS ANNE CT.
LORAIN, OH 44052                                     P‐0048994 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAWLOWSKI, NICOLE M
821 CENTER ROAD
LEESPORT, PA 19533                                   P‐0009520 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAXTON, BERYL K
303 MILLER ROAD
APT 404
MAULDIN, SC 29662                                    P‐0015301 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAXTON, BERYL K
303 MILLER ROAD
APT 404
MAULDIN, SC 29662                                    P‐0015418 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAXTON, GERI L
5341 COUNTY ROAD 125
WILDWOOD, FL 34785                                   P‐0016416 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                          Page 2530 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 694 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PAXTON, JACK W
1403 N WALNUT ST
NORMAL, IL 61761                                    P‐0009209 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAXTON, JASON
920 KENSINGTON PL.
MEMPHIS, TN 38107                                   P‐0014266 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAXTON, ROBYN L
75 BENSON STREET
JAMESTOWN, NY 14701                                 P‐0026862 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYER, ISHELLE M
4008 KINCAID LN
SALIDA, CA 95368                                    P‐0039588 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYETTE, CHRISTINE M
34526 PIOCHO CT
TEMECULA, CA 92592                                  P‐0037376 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYEUR, MELANIE S
7700 SUNWOOD DRIVE APT #427
RAMSEY, MN 55303                                    P‐0049236 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYEUR, MELANIE S
7700 SUNWOOD DRIVE APT #427
RAMSEY, MN 55303                                    P‐0049612 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE (DAWKINS), SHARI A
31 FRANCES DRIVE
WESTBURY, NY 11590                                  P‐0038646 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, ADAM J
5658 DOE WAY
NOBLESVILLE, IN 46062                               P‐0011373 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, AMANDA R
5313 BINBRANCH LN.
MCKINNEY, TX 75071                                  P‐0020897 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, AMANDA R
5313 BINBRANCH LN.
MCKINNEY, TX 75071                                  P‐0020903 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, ANDREA T
175 MAIN AVE APT 116
WHEATLEY HEIGHTS, NY 11798                          P‐0043997 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, ANDREA T
175 MAIN AVE APT 116
WHEATLEY HEIGHTS, NY 11798                          P‐0052587 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, ARGARET S
9027 GAVIN DRIVE
OLIVE BRANCH, MS 38654                              P‐0013066 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, BRIAN K
1578 RICKMAN MONTEREY HWY
RICKMAN, TN 38580                                   P‐0011703 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, BRYAN M
26746 CIGAR LN.
WESLEY CHAPEL, FL 33544                             P‐0036447 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYNE, CATHERINE D
3 SADDLE RIDGE ROAD
NEW FAIRFIELD, CT 06812‐4906                        P‐0043498 12/18/2017    TK Holdings Inc., et al.                        $34.90                                                                                       $34.90
PAYNE, CHRISTINE M
1450 GODDARD AVENUE
LOUISVILLE, KY 40204                                P‐0000618 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2531 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 695 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
PAYNE, DANIEL R
16450 RHINEFIELD ST.
TOMBALL, TX 77377                                   P‐0046675 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, DEBORAH A
11 BOW ROAD
WAYLAND, MA 01742                                   P‐0042166 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, DOREEN
27815 JADE
MISSION VIEJO, CA 92691                             P‐0039734 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, ELIZABETH A
10919 OLD HARRODS WOODS CIRCL
LOUISVILLE, KY 40223                                P‐0005592 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, FRANCES M
14 SHILOH CT
PALMYRA, VA 22963                                   P‐0006830 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, GARY L
171 HICKORY CIRCLE
ELYRIA, OH 44035                                    P‐0020434 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, GEORGE H
8115 SAGAMORE WAY
PASADENA, MD 21122                                  P‐0045683 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, GEORGE H
8115 SAGAMORE WAY
PASADENA, MD 21122                                  P‐0045725 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, HARRY
274 GORDON RD APT 302
ROBBINSVILLE, NJ 08691                                2673    11/16/2017       TK Holdings Inc.                         $20,850.00              $0.00              $0.00               $0.00                          $20,850.00
PAYNE, HUNTER A
3396 ATLANTIC CIRCLE
NAPLES, FL 34119                                    P‐0028221 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, HUNTER A
3396 ATLANTIC CIRCLE
NAPLES, FL 34119                                    P‐0028227 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, HUNTER A
3396 ATLANTIC CIRCLE
NAPLES, FL 34119                                    P‐0028237 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, HYRUM G
433 LAMBS CHURCH ROAD
ALTAVISTA, VA 24517                                 P‐0034134 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, JEREMY W
118 MUSTANG DRIVE
GUYTON, GA 31312                                    P‐0056185 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, JUDITH
4836 SAPPHO AVE
JACKSONVILLE, FL 32205                              P‐0042298 12/19/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
PAYNE, KARALYNN M
7811 STATE ROUTE 5
CLINTON, NY 13323                                   P‐0019439 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, KEITH B
6650 RUTLEDGE DRIVE
FAIRFAX STATION, VA 22039‐1700                      P‐0029945 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PAYNE, MATTHEW C
420 GRANT DR
YORK, PA 17406                                      P‐0028926 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 2532 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 696 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
PAYNE, MONICA L
9855 MILL CENTRE DR
APT 355
OWINGS MILLS, MD 21117                              P‐0008110 10/29/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PAYNE, PATRICIA A.
P.O. BOX 542
ANNISTON, AL 30202                                    4115    12/18/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
PAYNE, PHILIP P
712 RANDOLPH AVE SE
HUNTSVILLE, AL 35801‐3605                           P‐0026118 11/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PAYNE, RICHARD A
9209 MOTT CT
ORANGEVALE, CA 95662                                P‐0013760 11/2/2017     TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00
PAYNE, RICHARD W
3177 BIRKDALE AVENUE, NW
STONEBRIER AT SUGARLOAF
DULUTH, GA 30097‐5228                               P‐0003259 10/24/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PAYNE, SANDRA L
7911 DEBAR CIRCLE
OKLAHOMA CITY, OK 73132                             P‐0031654 11/26/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PAYNE, STARKISHA
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                   4418    12/27/2017       TK Holdings Inc.                       $10,000,000.00                                                                               $10,000,000.00
PAYNE, STARKISHA
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                 P‐0053216 12/28/2017    TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
PAYNE, STEVEN J
131 MILLSTONE WAY
MONROEVILLE, NJ 08343                               P‐0016099 11/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PAYNE, THOMAS M
2124 SADDLE CREEK RIDGE CT
2124 SADDEL CREEK RIDGE CT
WILDWOOD, MO 63005                                  P‐0008628 10/29/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PAYNE, VICTORIA E
7926 E KNOTS PASS
PRESCOTT VALLEY, AZ 86314                           P‐0022816 11/11/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PAYNE, WENDY L
3215 MARVIN AVE
ERIE, PA 16504                                      P‐0025656 11/15/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PAYNES, STARKISHA
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                 P‐0053145 12/27/2017    TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
PAYTE, BRANDON M
4328 CARTAGENA DR
FORT WORTH, TX 76133‐5451                           P‐0043925 12/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PAYTON, JAMES D
4739 CABREO CT
BRADENTON, FL 34211                                 P‐0005818 10/26/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PAYTON, MARIE A
8700 N PORT WASHINGTON RD
APT 109
MILWAUKEE, WI 53217                                 P‐0037720 12/8/2017     TK Holdings Inc., et al.                       $1,500.00                                                                                    $1,500.00

                                                                                         Page 2533 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 697 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PAYTON, MELISSA
720 TOPE RD
SHARPSBURG, GA 30277                                P‐0042841 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYTON, PAMELA S
11831 PEARL ROAD
APT. 204
STRONGSVILLE, OH 44136‐3337                         P‐0006218 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYTON, RONALD J
2120 S 11TH ST
LOS BANOS, CA                                       P‐0051740 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAYTON, RONALD JAMES
2120 S 11TH ST
LOS BANOS, CA 93635                                   4865    2/28/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
PAYTON, TIFFANY
1274 HERITAGE LAKES DRIVE
MABLETON, GA 30126                                  P‐0018260 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAZ, OMAR J
4364 BEECHWOOD CIRCLE
WESTON, FL 33331                                    P‐0052337 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAZ, OMAR J
4364 BEECHWOOD CIRCLE
WESTON, FL 33331                                    P‐0052346 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAZ, VALENTINO D
845 17TH AVENUE SOUTH
ST. CLOUD, MN 56301                                 P‐0033598 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAZ, VALENTINO D
845 17TH AVENUE SOUTH
ST CLOUD, MN 56301                                  P‐0033856 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PAZZUTO, TERRI L
1104 S MADISON AVE
GOLDSBORO, NC 27530                                 P‐0001783 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PD & DD HOLDINGS LLC
242 DEWBERRY ROAD
JONESBORO, LA 71251                                 P‐0035096 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PDQ CLEANING SERVICES, INC
BENDURE, PHYLLIS J
P O BOX 49
1433 LULU ST.
TRENTON, MO 64683                                   P‐0007445 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEACE, JEFFREY R
6780 DEXTER PINCKNEY RD.
DEXTER, MI 48130‐8541                               P‐0044389 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEACE, MARY BETH
6505 GARDEN RD
MAUMEE, OH 43537                                    P‐0024976 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEACE, MARY BETH
6505 GARDEN RD
MAUMEE, OH 43537                                    P‐0030890 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEACHEY, JASON M
85 SWAMP BRIDGE RD
DENVER, PA 17517                                    P‐0054853 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEACOCK, DIXIE C
DIXIE CHURCH PEACOCK
1204 BARBARA DR.
SEYMOUR, TX 76380‐4001                              P‐0017587 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2534 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 698 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PEACOCK, RENEE L
4606 AUTUMN ORCHARD LN
KATY, TX 77494                                      P‐0023716 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAD, TANYA
1227 W 1200 N
MAPLETON, UT 84664                                  P‐0033249 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAK, BLAIR K
300 E. MISSION ST.
CROWLEY, TX 76036                                   P‐0032284 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAK, LINDSAY
155 OAK MANOR COURT, APT. 2
UKIAH, CA 95482                                       3852    12/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PEAK, SHARON A
300 E. MISSION ST
CROWLEY, TX 76036                                   P‐0032291 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARCE, GUY L
PO BOX 9106
SALT LAKE CITY, UT 84109                            P‐0002682 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARCE, HEATHER M
737 WIZARD AVENUE
STOCKTON, CA 95205                                    4917    3/21/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
PEARCE, JOHANNA G
131 S. WOODLAWN AVENUE
ALDAN, PA 19018                                     P‐0055979 1/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARCE, KAREN B
3630 WINDOM PLACE NW
WASHINGTON, DC 20008                                P‐0044952 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARCE, KIMBERLY L
1903 DAYFLOWER TRACE
CEDAR PARK, TX 78613                                P‐0015237 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARCE, MARC C
421 KERFOOT AVENUE
FRONT ROYAL, VA 22630                               P‐0040084 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARDON, GREGORY A
500 TANYA DRIVE
WHITWELL, TN 37397                                  P‐0006757 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARDON, GREGORY A
500 TANYA DRIVE
WHITWELL, TN 37397                                  P‐0006765 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARDON, GREGORY A
500 TANYA DRIVE
WHITWELL, TN 37397                                  P‐0006771 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARL, DARWYN L
PO BOX 175
CHILOQUIN, OR 97624                                 P‐0030548 11/22/2017    TK Holdings Inc., et al.                     $1,400.00                                                                                    $1,400.00
PEARL, DARWYN L
PO BOX 175
CHILOQUIN, OR 97624                                 P‐0030559 11/22/2017    TK Holdings Inc., et al.                     $1,400.00                                                                                    $1,400.00
PEARMAN, JULIE A
2019 W LEMON TREE PL, #1127
CHANDLER, AZ 85224                                  P‐0049915 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARMAN, THOMAS
708 ALLEN AVENUE
SAINT LOUIS, MO 63104                               P‐0024240 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2535 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 699 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PEARSALL, TERRINE E
4180 GARDENIA AVENUE
LONG BEACH, CA 90807                                 P‐0044119 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSE, SHARON J
950 THUNDER ROAD
ROUGEMONT, NC 27572                                  P‐0029948 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, ANDREA
6618 WESTMORELAND AVE.
TAKOMA PARK, MD 20912                                  1459    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PEARSON, CARLA C
7004 SMITH TERRACE APT.37
DOUGLASVILLE, GA 30134                               P‐0057852 4/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, CATHY
24815 NORMANDIE AVE
64
HARBOR CITY, CA 90710‐2128                           P‐0025286 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, DAVID A
3 RED MAPLE
LITTLETON, CO 80127                                  P‐0020899 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, DAVID A
3 RED MAPLE
LITTLETON, CO 80127                                  P‐0020950 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, DEBORAH
15530 MONTALONE PL
BAKERSFIELD, CA 93314                                P‐0050268 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, DIANNE M
293 CASINO DRIVE
FARMINGDALE, NJ 07727                                P‐0022026 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, FOULLA A
9612 E. WATSON DRIVE
TUCSON, AZ 85730                                     P‐0035499 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, GLEN E
1115 EAGLE LANE
MANTECA, CA 95337                                    P‐0017469 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, KAYSON
C/O #04‐A‐4176
F.P.C.F, P.O. BOX 119
ROMULUS, NY 14541                                      4526    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PEARSON, LISA M
607 SECOND ST
ALBANY, NY                                           P‐0012671 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, MARKEICE DEVON
120 WELLS COURT
HAMPTON, VA 23666                                      4742    1/22/2018        TK Holdings Inc.                          $9,000.00              $0.00                                 $0.00                           $9,000.00
PEARSON, MARY K
907 CONROY RD
BIRMINGHAM, AL 35222                                 P‐0001687 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, MICHAEL
PO BOX 2496
BAY SAINT LOUIS, MS 39521                            P‐0026733 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, NICOLE
PO BOX 1354
PITTSBURG, CA 94565                                  P‐0021157 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, ROGER E
PO BOX 342204
TAMPA, FL 33694‐2204                                 P‐0002255 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2536 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 700 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PEARSON, ROSALIND
2038 FLINTSHIRE RD
APT 304
BALTIMORE, MD 21237                                 P‐0040276 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, VELVET D
2734 OSTROM AVE
LONG BEACH, CA 90815‐1603                           P‐0021747 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEARSON, WILLIAM C
830 S COUNTRY CLUB DR.
GALLUP, NM 87301                                    P‐0029192 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DAVID G
9201 LEWIS DR NE
LACEY, WA 98516                                     P‐0022775 11/11/2017    TK Holdings Inc., et al.                    $35,371.53                                                                                   $35,371.53
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0038835 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0038895 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039140 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039209 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039266 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039269 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039270 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039271 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039272 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039275 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039276 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, DUSTIN S
PO BOX 51
ROCKLAND, ME 04841                                  P‐0039277 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, GAYLORD R
9201 LEWIS DR NE
LACEY, WA 98516                                     P‐0038141 12/9/2017     TK Holdings Inc., et al.                    $16,290.00                                                                                   $16,290.00
PEASE, HOWARD C
22853 SOUTHSHORE DRIVE
LAND O LAKES, FL 34639                              P‐0036456 12/6/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00

                                                                                         Page 2537 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 701 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PEASE, JENNIFER A
PO BOX 142
CANDLER, FL 32111‐0142                               P‐0025476 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, JESSICA R
9862 LA CRESTA RD
SPRING VALLEY, CA 91977                              P‐0051450 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEASE, TARA M
845 ON THE GREEN
BILOXI, MS 39532                                     P‐0037316 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAT, HAROLD
216 S. 16TH AVE.
#5
HOLLYWOOD, FL 33020‐5261                             P‐0026458 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAVEY, ANN L
ANN L. PEAVEY
105 BOXWOOD DRIVE
DAVENPORT, FL 33837                                  P‐0025738 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAVEY, MANDI M
620 BECK RD
EASTABOGA, AL 36260                                  P‐0036666 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAVEY, MANDI M
620 BECK RD
EASTABOGA, AL 36260                                  P‐0036668 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAVEY, MANDI M
620 BECK ROAD
EASTABOGA, AL 36260                                  P‐0036670 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEAVY, NORRIS W
52 PAMRAPO AVE
JERSEY CITY, NJ 07305                                P‐0033324 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECCHIO, DIANA
NO ADDRESS PROVIDED
                                                     P‐0000462 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECK, CORBIN N
3549 SUMMERFIELD DR
PLANO, TX 75074                                      P‐0026694 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECK, CORBIN N
3549 SUMMERFIELD DR
PLANO, TX 75074                                      P‐0026711 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECK, DAVID A
326 OAKBRANCH DR.
ENCINITAS, CA 92024                                  P‐0025249 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECK, DOUGLAS E
6908 MARIPOSA COVE CT.
CITRUS HEIGHTS, CA 95610‐3975                        P‐0015890 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECK, DOUGLAS E
6908 MARIPOSA COVE CT.
CITRUS HEIGHTS, CA 95610‐3975                        P‐0027744 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECK, KERRY L
3781 COUNTY ROAD 71
KILLEN, AL 35645                                     P‐0029476 11/20/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PECK, LORI A
PO BOX 85
GILBERTSVILLE, NY 13776                              P‐0013555 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECK, MICHAEL A
152 KATY TRAIL LANE
SAINT CHARLES, MO 63303                              P‐0057473 2/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2538 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 702 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PECK, RAYMOND M
326 S PRESIDENT AVE
LANCASTER, PA 17603                                 P‐0046308 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECK, ROBERT S
1901 CONNECTICUT AVE, NW
WASHINGTON, DC 20009                                P‐0028514 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECOCK, MERCY E
65 FRANK STREET #130
WORCESTER, MA 01604                                 P‐0054274   1/9/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECORA, MARIA A
10 SPRAIN BROOK PARKWAY DRIVE
ELMSFORD, NY 10523                                  P‐0008950 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECOURT, JEAN‐MARC L
1834 WESTWOOD AVE
COLUMBUS, OH 43212                                  P‐0008183 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PECSON, SHAMIRE SALAVDOR C
87‐1550 FARRINGTON HWY.
APT. D5
WAIANAE, HI 96792                                   P‐0018677 11/7/2017     TK Holdings Inc., et al.                     $1,909.00                                                                                    $1,909.00
PEDDICORD, JON M
124 WICKER RD
COWARTS, AL 36321                                   P‐0010607 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDERSEN, CELIA A
PO BOX 547
BRINNON, WA 98320                                   P‐0024118 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDERSEN, CHARLES W
3 SHEFFIELD ROAD
WINCHESTER, MA 01890                                P‐0045272 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDERSEN, CHRISTOPHER
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043561 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PEDERSEN, CHRISTOPHER W
406 DUDLEY ROAD
LEXINGTON, KY 40502                                 P‐0050036 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDERSEN, FRED L
280 S VERNON AVE
SAN JACINTO, CA 92583‐3644                          P‐0001618 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDERSEN, JEREME P
UNIT 8600 BOX 1181
DPO, AP 96515                                       P‐0016982 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDERSEN, VIC E
414 N. THIRD AVE.
BOZEMAN, MT 59715                                   P‐0030660 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDERSON, BRUCE C
1087 NEW LONDON TPKE.
GLASTONBURY, CT 06033                               P‐0013377 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDERSON, KEITH A
657 HERON COURT NORTH
OAKDALE, MN 55128                                   P‐0011910 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDERSON, KEITH A
KEITH PEDERSON
657 HERON COURT NORTH
OAKDALE, MN 55128                                   P‐0011954 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2539 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 703 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PEDERSON, WENDY L
50686 BIRCH BLUFF DRIVE
NORTH MANKATO, MN 56003                             P‐0018405 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDLEY, ROBERT J
237 LYNN ANN DRIVE
NEW KENSINGTON, PA 15068                            P‐0033710 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDONE, ANTHONY J
25300 SW 137TH AVE
APT 305
HOMESTEAD, FL 33032                                 P‐0008484 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDRAZA, KANDICE J
13235 N MANITO RD
MANITO, IL 61546                                    P‐0016867 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDRAZA, OSCAR
8206 FOREST GATE DRIVE
SUGAR LAND, TX 77479                                P‐0013937 11/3/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEDROZA ESPARZA, ALBA
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                  P‐0027388 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDROZA, DANIE
5330 N PERSHING AVE
SAN BERNARDINO, CA 92407                            P‐0019858 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEDUZZI, CHISTOPHER J
6528 NIGHTINGALE COURT
NEW MARKET, MD 21774‐6620                           P‐0006080 10/27/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PEDUZZI, MICHAEL
817 HOUSMAN PL
LANCASTER, PA 17601                                 P‐0041209 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEEBLES, ANDREA
P.O. BOX 3854
CHERRY HILL, NJ 08034                               P‐0056910   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEEBLES, KATIE L
3919 VERMONT AVENUE
ALEXANDRIA, VA 22304                                P‐0041718 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEED, GARY
NO ADDRESS PROVIDED
                                                    P‐0033681 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEEK, JESSICA H
688 WINIFRED RD
LEESBURG, GA 31763                                  P‐0002795 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEEK, TYLER A
309 COLWICK LANE
MORRISVILLE, NC 27560                               P‐0008129 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEELE, ALISA R
1191 JONES STREET
ROBERSONVILLE, NC 27871                             P‐0008104 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEELE, BRIANA J
2409 WOLF CREEK DR
MELBOURNE, FL 32935‐2138                            P‐0000325 10/19/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PEELER, CHARLES E
810 IRONGATE CT
NEWPORT NEWS, VA 23602                              P‐0008694 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEELER, CHRISTINE C
24310 BURNT HILL ROAD
CLARKSBURG, MD 20871                                P‐0017177 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2540 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 704 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PEELER, JAMES A
1012 SETHCREEK DRIVE
FUQUAY VARINA, NC 27526                              P‐0036000 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEELER, JIM
113ASHBROOKRD
CHERRYHILL 08034                                     P‐0012922 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEEPGRASS, GAYLE M
48939 RIVER PARK RD #101
OAKHURST, CA 93644                                   P‐0043685 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEEPLES, ROGER E
1195 MANDARIN DR. NE
PALM BAY, FL 32905                                   P‐0000307 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEET, LAWRENCE A
1175 S BONNIE LN,
WATKINS, CO 80137                                    P‐0007350 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEET, NANCY C
2620 EAGLE DR
JOLIET, IL 60436                                     P‐0022483 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0047018 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94566                                 P‐0047029 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVENUE
EMERYVILLE, CA 94608                                 P‐0047180 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0047196 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94566                                 P‐0047227 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0047244 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0047284 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0047296 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                 P‐0047310 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00



                                                                                          Page 2541 of 3674
                                                   Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 705 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047318 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047543 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047550 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047559 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047569 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047575 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047583 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047589 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047629 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047642 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047647 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047652 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047656 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047663 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
                                                                                             Page 2542 of 3674
                                                   Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 706 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047669 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047674 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047682 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047690 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047902 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047910 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047928 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0048010 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0048019 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK
EMERYVILLE, CA 94608                                    P‐0048032 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049094 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049101 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049111 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049122 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
                                                                                             Page 2543 of 3674
                                                   Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 707 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049129 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049138 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049142 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARTK AVE
EMERYVILLE, CA 94608                                    P‐0049156 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049160 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049163 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049168 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049255 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049277 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049287 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049298 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049308 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049315 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049492 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
                                                                                             Page 2544 of 3674
                                                   Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 708 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049521 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049536 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049568 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049582 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049594 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049601 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049613 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049812 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049823 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049837 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049850 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049859 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049868 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049879 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
                                                                                             Page 2545 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 709 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                P‐0050627 12/27/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE & TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                P‐0050652 12/27/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEETS COFFEE 7 TEA
KANE, MARK S
1400 PARK AVE
EMERYVILLE, CA 94608                                P‐0049552 12/27/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PEEVLER, JANNA L
7042 STOCKTON DRIVE
KNOXVILLE, TN 37909                                 P‐0056428    2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEFFER, JORDAN M
2332 AUSTIN AVENUE
CHAMBERSBURG, PA 17202                              P‐0008706 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEGASUS AUTO PARTS MONTERREY S.A. DE C.V.
MR. HIROSHI MIYAGAWA
ARCO VIAL KM. 3.8 # 3810 INT. 2
SANTA CATARINA, NUEVO LEON 66100
MEXICO                                                3259      11/22/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
PEGASUS‐SHIMAMOTO AUTOPARTS VIETNAM CO., LTD
GAKUJI HARAGUCHI
LONG DUC INDUSTRIAL PARK
LONG DUC WARD, LONG THANH DISTRICT
DONG NAI PROVINCE
VIETNAM                                               277       10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PEGG, MERCEDES A
4154 LEVONSHIRE DR.
HOUSTON, TX 77025                                   P‐0015988 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEGRAM, LAWRENCE R
NO ADDRESS PROVIDED
                                                    P‐0036787 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEGUERO, YESENIA
6743 HURSTON CT
JUPITER, FL 33458                                   P‐0006310 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEGUES, JONTIA A
1000 S MAYFIELD AVE
CHICAGO, IL 60644                                   P‐0039048 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEHLE, CALVIN J
7901 LANDER AVE NE
OTSEGO, MN 55301                                    P‐0012567 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEI, SHUGUANG
7408 2ND DR SE
EVERETT, WA 98203‐5563                              P‐0053801    1/3/2018     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
PEINE, WARREN R
3634 JAMES CT.
HASTINGS, MN 55033                                  P‐0034283 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEIRICK, EDWARD W
5833 TIMBER LAND CIRCLE
FITCHBURG, WI 53711‐5173                            P‐0038711 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEIRICK, EDWARD W
5833 TIMBER LAND CIRCLE
FITCHBURG, WI 53711‐5173                            P‐0042275 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2546 of 3674
                                                  Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 710 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PEISSIG, GERALD
6653 N 58TH STREET
MILWAUKEE, WI 53223                                    P‐0014178 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEIXOTO‐MYERS, MARY J
21095 GARY DRIVE #207
CASTRO VALLEY, CA 94546                                P‐0043409 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEJOOH, HOMAYOON
399 FREMONT STREET
UNIT 2403
SAN FRANCISCO, CA 94105                                P‐0029323 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEKICH, LAURA
3 WILLOW CT
WOODRIDGE, IL 60517                                    P‐0010833 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELAYO, ELIZABETH
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                        P‐0044033 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PELKEY, JESSICA M
14040 15TH AVE NE APT 110E
SEATTLE, WA 98125                                      P‐0037439 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELLEGREN JR, GEORGE R
162 RTE 6A
YARMOUTH PORT, MA 02675                                P‐0009191 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELLEGREN JR, GEORGE R
162 RTE 6A
YARMOUTH PORT, MA 02675                                P‐0009201 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELLEGRINI IMAZ, INGRID S
500 ARTHUR ST.
NOVATO, CA 94947                                       P‐0021830 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELLEGRINI, NINETTA G
3011 ROSELAWN AVENUE
BALTIMORE, MD 21214‐1825                               P‐0010632 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELLET, GWENDOLYN D
6215 VICKSBURG DRIVE
PENSACOLA, FL 32503                                    P‐0021147 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELLETIER, HENRY R
10 SNOW CANNING RD.
SCARBOROUGH, ME 04074                                  P‐0009635 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELLETTIERI, ANNE M
939 RIDGEFIELD LANE
WHEELING, IL 60090                                     P‐0013013 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELLETTIERI, CARL
618 PRAIRIE AVENUE
GLEN ELLYN, IL 60137                                   P‐0015592 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELLEY, BRANDON
1200 RANDALL ST.
BELIOT, WI 53511                                       P‐0058184 8/20/2018     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PELLICANO, SUSAN T
209 E LINE ST
OLYPHANT, PA 18447                                     P‐0055315 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELLICANO, SUSAN T
209 EAST LINE ST
OLYPHANT, PA                                           P‐0055316 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PELLICCIA, LANNY C
574 WYOMING AVE
WYOMING, PA 18644                                      P‐0009451 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 2547 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 711 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
PELLICORI, TRACY L
4003 PINEHILL BLVD.
MOUNT PLEASANT, WI 53403                            P‐0009778 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PELLINO, ELISA
246 MAIN ST
FARMINGDALE, NY 11735                               P‐0003660 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PELLY, BRANDON D
6596 CHESAPEAKE DR
MEMPHIS, TN 38141                                   P‐0032128 11/27/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
PELMAN, TIMOTHY M
1513 NORTH ATLANTA STREET
METAIRE, LA 70003                                   P‐0020282 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PELON, BONNIE S
159 KINGS DR.
ROTONDA WEST, FL 33947                              P‐0003099 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PELOSI, DONNA M.
C/O JOSEPH R. PELOSI
24 TERN ROAD
NARRAGANSETT, RI 02882                                3974    12/11/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PELOSO , DON B
4‐ 08 ALYSON ST
FAIR LAWN, NJ 07410                                 P‐0027506 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PELTIER, MARLIESE
5430 PINE VIEW DR
YPSILANTI, MI 48197                                 P‐0050954 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PELTZ, DAVID H
112 WEST 18TH STREET
APT. 5A
NEW YORK, NY 10011                                  P‐0030811 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PELTZMAN, DAVID S
35 SAINT MORITZ LANE
CHERRY HILL, NJ 08003                               P‐0009894 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PELUSO, MARTA E
557 STONERIDGE DRIVE
SAN LUIS OBISPO, CA 93401                           P‐0023285 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEMBERTON, CRYSTAL
4224 GAULT PL NE
WASHINGTON, DC                                      P‐0049073 12/27/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
PEMBERTON, RODNEY B
5605 W 129TH ST
OVERLAND PARK, KS 66209                             P‐0014741 11/3/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
PEMBLETON, SHERRI L
2633 STORTER AVE
NAPLES, FL 34112                                    P‐0058216 10/26/2018    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PENA JR, REYNALDO
1306 MIMOSA RD
MISSOURI CITY, TX 77489                             P‐0003342 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PENA SALAS, ANAYANNCYE
1650 WESTBROOK DR
COLUMBUS, OH 43223                                  P‐0005214 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PENA, ANDREA E
PO BOX 290632
DAVIE, FL 33329                                     P‐0054977 1/16/2018     TK Holdings Inc., et al.                     $1,009.46                                                                                     $1,009.46
PENA, CARLA A
832 22ND STREET SOUTH
LA CROSSE, WI 54601                                 P‐0025924 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                         Page 2548 of 3674
                                                        Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 712 of 1837
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                          Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                 Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                 Amount                                                   Amount
PENA, CYNTHIA
12238 DOWNEY AVE.
DOWNEY, CA 90242                                             P‐0031279 11/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PENA, DEBORA E
3307 GLACIER DRIVE
LAWRENCE, KS 66047                                           P‐0048664 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PENA, JESUS
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                              3274      11/22/2017       TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
PENA, JESUS
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                            P‐0031013 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PENA, JOE A
JOE PENA
1275 W YVONNE LANE
TEMPE, AZ 85284                                              P‐0047775 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PENA, JOSE
6834 LAKESIDE CIR S
DAVIE, FL 33314                                              P‐0027397 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PENA, JOSE
6834 LAKESIDE CIR S
DAVIE, FL                                                    P‐0027402 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PENA, JULIO
17 LANDSCAPE AVENUE
#3
YONKERS, NY 10705                                            P‐0036324 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PENA, LORENZO A
1828 LOS LUCEROS RD NW
ALBUQUERQUE, NM 87104                                        P‐0027892 11/17/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
PENA, LUIS O
8500 SW 125 TERRACE
MIAMI, FL 33156                                              P‐0056741    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PENA, MARIA
C/O ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
ATTN: MO AZIZ, ESQ.
800 COMMERCE ST.
HOUSTON, TX 77002                                              3333      11/22/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PENA, MARIA
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                            P‐0031017 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PENA, MARICELA Z
10529 LA MIRADA BLVD.
WHITTIER, CA 90604                                           P‐0040879 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PENA, RAUL G
19712 EAST STANFORD DRIVE
CENTENNIAL, CO 80015                                         P‐0034062 11/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PENA, ROSSELYNN C
7661 LINKS CRESCENT DR
APT 4201
ORLANDO, FL 32822                                            P‐0003534 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                                    Page 2549 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 713 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PENA, SHERI
1 LAUREL LN
EUREKA, MO 63025                                   P‐0026755 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENA, SHERI R
1 LAUREL LN
EUREKA, MO 63025                                   P‐0026758 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENA, SHERI R
1 LAUREL LN
EUREKA, MO 63025                                   P‐0026877 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENALO, GREIMY A
7 TROUT LILY CT
OWINGS MILLS, MD 21117                             P‐0016577 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENALOZA, MARIA G
6990 BANGOR AVE
HIGHLAND, CA 92346                                 P‐0022101 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENBERG, RICHARD
PO BOX 256
357 WHITE ST
BOWMANSTOWN, PA 18030                              P‐0017674 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENCA, JACK
234 BRENFORD STATION ROAD
SMYRNA, DE 19977                                   P‐0032976 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENCE YELEY, CAROLYN K
388 REXFORD DR
MOORE, SC 29369                                    P‐0045311 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENCE, MICHAEL A
18601 CLOVER HILL LANE
OLNEY, MD 20832                                    P‐0005424 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENCE, PEGGY A
601 4TH STREET
LURAY, VA 22835                                    P‐0005909 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENCE, RACHEL B
12004 HUDSON VIEW CT
LOUISVILLE, KY 40299                               P‐0009461 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENCHOS, JESSICA C
8000 GREENLY DRIVE
OAKLAND, CA 94605                                  P‐0032624 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENDER JACKSON, TABITHA D
P.O.BOX8171
FT.LAUDERDALE, FL 33310                            P‐0034133 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENDERGAST, BRIAN F
1122 S. WABENA AVE
MINOOKA, IL 60447                                  P‐0007349 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENDERGRASS, CAROL M
1400 WAVERLY ROAD
VILLA 25
GLADWYNE, PA 19035                                 P‐0040093 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENDERGRASS, LAWRENCE
14597 SEVEN MILE POST RD
ATHENS, AL 35611                                   P‐0002630 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENDI, ISH
19815 VIA MONITA
YORBA LINDA, CA 92887                              P‐0025498 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENDI, ISH
19815 VIA MONITA
YORBA LINDA, CA 92887                              P‐0025500 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2550 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 714 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PENDILL, LANDON III W
P.O. BOX 347
SAINT ALBANS, MO 63073                              P‐0010686 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENDLETON, BRUCE W
7650 PATTON
DETROIT, MI 48228                                   P‐0040512 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENDLETON, GEORGE D
2100 EAST WELLINGTON AVE
SANTA ANA, CA 92701‐3183                            P‐0057310 2/14/2018     TK Holdings Inc., et al.                     $1,600.00                                                                                    $1,600.00
PENDLEY, GENE
11308 NORTHVIEW DRIVE
ALEDO, TX 76008                                     P‐0003155 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENDO, SUZETTE
8749 PHOENIX AVENUE
FAIR OAKS, CA 95628                                 P‐0035086 12/3/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PENDZINSKI, KAREN A
111 W STATE ST APT 704
ROCKFORD, IL 61101                                  P‐0016658 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENG, ERIC
469 KASRA DR.
MOUNTAIN VIEW, CA 94043                             P‐0019932 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENG, GEN
1275 MARYWOOD COURT
AURORA, IL 60505                                    P‐0035793 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENG, HAIOU
213 SNOWBERRY WAY
WEST CHESTER, PA 19380                              P‐0037420 12/7/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PENG, JIN MEI
625 30TH ST.
RICHMOND, CA 94804                                  P‐0025485 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENICK, LYNETTE
411 KENT DRIVE
MECHANICSBURG, PA 17055                             P‐0030225 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENLAND, LINDA A
1010 CRUMBLEY ROAD
CHATSWORTH, GA 30705                                P‐0003195 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENLEY, HOWARD L
1025 MADELINE DR.
EL PASO, TX 79902‐2407                              P‐0040974 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENN, GREGORY L
8937 MARQUETTE DR
GROSSE ILE, MI 48138                                P‐0024668 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENN, GREGORY L
8937 MARQUETTE DR
GROSSE ILE, MI 48138                                P‐0024783 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENN, QUINCY A
9509 CAUGHMAN ROAD
COLUMBIA, SC 29209                                  P‐0057753 3/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENN, WILLIAM
3241 HILLCREST LN.
MONTGOMERY, AL                                      P‐0006636 10/27/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
PENNA, GIUSTINO
15 ROCKLEDGE DRIVE
AVON, CT 06001                                      P‐0014746 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2551 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 715 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PENNANT, KATHERINE M
901 HORIZON CT NW
CONCORD, NC 28027                                  P‐0043108 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENNAZ, MATTHEW W
957 KAUKU PL.
HONOLULU, HI 96825                                 P‐0016847 11/5/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PENNAZ, MATTHEW W
957 KAUKU PL.
HONOLULU, HI 96825                                 P‐0034764 12/2/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PENNER, KIMBERLY J
16520 82ND PL NE
KENMORE, WA 98028                                  P‐0030520 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENNEY, DANA M
13037 CONQUEST POINT LN
HALLWOOD, VA 23359                                 P‐0009455 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENN‐HODO, LATONYA
216 TERI LANE
PRATTVILLE, AL 36066                               P‐0054622 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENNINGER, FRANK A
1700 COLE ROAD
AROMAS, CA 95004                                   P‐0018918 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENNINGTON, LEE R
2313 HENSLOWE DRIVE
ROCKVILLE, MD 20854                                P‐0024915 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENNINGTON, RICHARD
3116 LAPORTE ST
HOBART, IN 46342                                   P‐0051011 12/27/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
PENNINGTON, RICHARD
3116 LAPORTE ST
HOBART, IN 46342                                   P‐0051866 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENNINGTON, TONYA
794 BRAHMA ST
PASO ROBLES, CA 93446                              P‐0035555 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENNISI, ELIZABETH
7970 STEEPLECHASE COURT
PORT ST LUCIE, FL 34986                              2891    11/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PENNSYLVANIA DEPARTMENT OF REVENUE
BANKRUPTCY DIVISION
PO BOX 280946
HARRISBURG, PA 17128‐0946                            2736    11/16/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
PENNSYLVANIA DEPARTMENT OF REVENUE
BANKRUPTCY DIVISION
PO BOX 280946
HARRISBURG, PA 17128‐0946                            4853    2/21/2018        TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
PENNY, BEATRICE
307 MARLE PLACE
BELLMORE
, NY 11710                                         P‐0040364 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENRIGHT, SHARON D
1582 N. PINE AVE
RIALTO, CA 92376                                   P‐0036973 12/6/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PENSIERO, ANTHONY M
154 PRUDENCE DRIVE
STAMFORD, CT 06907                                 P‐0022413 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2552 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 716 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PENSKE CHEVROLET
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047842 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENSKE CHEVROLET
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056898   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENSKE HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047846 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENSKE HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056778   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENSKE WYNN FM
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0048524 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENTECOST, DEVIN J
7291 SE VILLA ST
HILLSBORO, OR 97123                                   P‐0035149 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PENTZER, AIDA M
150‐38 UNION TURNPIKE
APT. 5 S
FLUSHING, NY 11367                                    P‐0007205 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEOPLES, DAN
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0043896 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PEOPLES, DEBRA H
1350 PARK BROOKE CIRCLE SW
MARIETTA, GA 30008                                      4919      3/26/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
PEOPLES, DEBRA H
1350 PARK BROOKE CIRCLE SW
MARIETTA, GA 30008                                      4945      3/26/2018       TK Holdings Inc.                         $10,000.00                                                                                   $10,000.00
PEOPLES, ROBERT N
12007 S 207TH DR
BUCKEYE, AZ 85326                                     P‐0040632 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEPE, FREDERICK J
503 HISTORY WAY
ACWORTH, GS 30102                                     P‐0056264 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEPITONE, PAUL C
16858 AMBERWOOD DR.
BATON ROUGE, LA 70810                                 P‐0011520 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEPLANSKY, JAMES W
17935 JOHN AVENUE
COUNTRY CLUB HIL, IL 60478                            P‐0045321 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEPLOW, ANNE E
2085 ALLENTOWN RD, POB 210
MILFORD SQUARE, PA 18935                              P‐0029859 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEPMEYER, JENNIFER S
105 DRUSHEL DRIVE
P.O. BOX 375
CONNOQUENESSING, PA 16027                             P‐0007075 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 2553 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 717 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PEPPER, DAVID A
9723 W. 49TH PLACE
MERRIAM, KS 66203                                   P‐0013475 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERA, SAMUEL J
3406 N NORTH STREET
PEORIA, IL 61604                                    P‐0031338 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERAINO, PAUL V
2975 SUNNYWOOD CIRCLE
SANTA ROSA, CA 95407                                P‐0027486 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERAINO, SHARON A
29 HOWARD PLACE
NUTLEY, NJ 07110                                    P‐0031328 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERALA, CHERYL L
5725 MONITOR PL
SARASOTA, FL 34231                                  P‐0000112 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERALTA, DEPRAGUALIN S
10976 CANYON HILL LN
SAN DIEGO, CA 92126                                 P‐0023510 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERALTA, GERDA
6020 CALLE PARAISO
LAS CRUCES, NM 88012‐7513                           P‐0027360 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERALTA, MARVIN F
42211 STONEWOOD RD. UNIT 72
TEMECULA, CA 92591                                  P‐0027028 11/16/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PERALTA, MARVIN F
42211 STONEWOOD RD. UNIT 72
TEMECULA, CA 92591                                  P‐0027042 11/16/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PERARO, SALVATOR V
2002 OLD FREDERICK ROAD
CATONSVILLE, MD 21228‐4118                          P‐0013267 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERCELL, CLIFF
995 IVY BROOKE DR
DOUGLASVILLE, GA 30134                              P‐0038971 12/11/2017    TK Holdings Inc., et al.                   $350,000.00                                                                                  $350,000.00
PERCH, JEFFREY S
5616 SIRIUS COURT
ATLANTIC BEACH, FL 32233                            P‐0006322 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERCH, KENNETH
190 S QUINSIG AVE APT 210
SHREWSBURY, MA 01545                                P‐0014447 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERCHINSKE, VICKI L
1820 DEVONSHIRE DR NW
CANTON, OH 44708                                    P‐0034856 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERCY, DENNIS L
2044 LEACH LAKE LN
HASTINGS, MI 49058                                  P‐0032569 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERCY, KARLA K
2044 LEACH LAKE LN
HASTINGS, MI 49058                                  P‐0032605 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERDE, AURELIAN C
1329 CAMBON CT.
REDLANDS, CA 92374                                  P‐0022304 11/11/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
PERDUE, CRAIG T
1947 ANDOVER DRIVE
YPSILANTI, MI 48198                                 P‐0015347 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2554 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 718 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PERDUE, SCOTT A
6744 TALL COTTON RD
BATTLEBORO, NC                                      P‐0000616 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREA, RUBEN R
5469 E MONTECITO
FRESNO, CA 93727                                    P‐0015385 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREA, STACEY B
430 CURRY DR NW
FORT PAYNE, AL 35967                                P‐0053010 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREA, STEPHANIE F
28 ESTRADA LANE
BERNALILLO, NM 87004                                P‐0008852 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREA, STEPHANIE F
28 ESTRADA LANE
BERNAILLO, NM 87004                                 P‐0008859 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREDO, ROMAN S
8106 RETRIEVER AVENUE
LAS VEGAS, NV 89147                                 P‐0031815 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREIRA, MICHAEL A
72 PEARL AVENUE
NORTH PROVIDENCE, RI 02904‐4534                     P‐0007684 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREIRA, MICHAEL A
72 PEARL AVENUE
NORTH PROVIDENCE, RI 02904‐4534                     P‐0007709 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREIRA, MIRAY S
104 SPINDLE LANE
CHADDS FORD, PA 19317                               P‐0044469 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREIRA, SYLVIA M
SYLVIA MARIE PEREIRA
3343 BARON ST.
MADERA, CA 93637                                    P‐0014923 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERELL, JAMES A
3600 HOLLY HILL LANE
LOOMIS, CA 95650                                    P‐0018439 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERELL, JAMES A
3600 HOLLY HILL LANE
LOOMIS, CA 95650                                    P‐0027484 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERERA, AUGUSTO
938 SW 147 CT
MIAMI, FL 33194                                     P‐0001757 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERERA, AUGUSTO
938 SW 147 CT
MIAMI, FL 33194                                     P‐0001760 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERERA, YILLIAM
938 SW 147 CT
MIAMI, FL 33194                                     P‐0001744 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERERA, YILLIAM
938 SW 147 CT
MIAMI, FL 33194                                     P‐0001750 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERERA, YILLIAM
938 SW 147 CT
MIAMI, FL 33194                                     P‐0001754 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERETTI, MARK A
362 RIVER PARK DR.
REDDING, CA 96003                                   P‐0023879 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2555 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 719 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PERETTI, MARK A
362 RIVER PARK DR.
REDDING, CA 96003                                   P‐0023909 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREY, WANDA D
311 S 12TH ST
APT B
COTTONWOOD, AZ 86326                                P‐0010835 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PÉREZ FIGUEROA, PEDRO I
URB. VILLA GRACIELA
CALLE MIGUEL MELÉNDEZ CASA D2
JUNCOS, PR 00777                                    P‐0054199   1/8/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ JR., JORGE
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026840 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, ALBERT
2410 N. WRIGHT STREET
SANTA ANA, CA 92705                                 P‐0037587 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, ALICIA
12560 HASTER STREET SPC #181
GARDEN GROVE, CA 92840                              P‐0055061 1/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, AMALBI
15708 NW 45TH AVENUE
MIAMI GARDENS, FL 33054                             P‐0002769 10/24/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
PEREZ, ANDRE
2515 FENTON AVE
BRONX, NY 10469                                     P‐0035893 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, APRIL S
NO ADDRESS PROVIDED
                                                    P‐0056098 1/30/2018     TK Holdings Inc., et al.                      $212.00                                                                                       $212.00
PEREZ, APRIL S
PO BOX 1483
MONTEREY PARK, CA 91754                             P‐0056102 1/30/2018     TK Holdings Inc., et al.                      $212.00                                                                                       $212.00
PEREZ, BENJAMIN A
PO BOX 2551
ORANGE, CA 92859                                    P‐0025178 11/14/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PEREZ, BENJAMIN A
PO BOX 2551
ORANGE, CA 92859                                    P‐0030251 11/21/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PEREZ, BENJAMIN A
PO BOX 2551
ORANGE, CA 92859                                    P‐0054490 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, BRANDI M
14737 LA FORGE ST
WHITTIER, CA 90603                                  P‐0056282 1/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, BRIAN J
1118 LYONSHALL BLVD
SWANSEA, IL 62226                                   P‐0052391 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, BRYAN M
9364 PHARISEE DR
SHINGLETOWN, CA 96088                               P‐0056561   2/4/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, CARMEL
1025 W ENTIAT AVE A1
KENNEWICK, WA 99336                                 P‐0055617 1/23/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2556 of 3674
                                                    Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 720 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address             Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
PEREZ, CHRISTOPHER J
6113 ASHLEYLYNN COURT
DUBLIN, OH 43016                                         P‐0000218 10/19/2017    TK Holdings Inc., et al.                     $3,100.00                                                                                     $3,100.00
PEREZ, DARLENE
1910 S LEE PARKWAY
CHICAGO, IL 60616                                        P‐0026702 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, DAVID
514 S WILLARD AVE #5
SAN JOSE, CA 95126                                         1426    11/5/2017        TK Holdings Inc.                                                                    $0.00                                                   $0.00
PEREZ, DEANNA
7322 QUILL DRIVE #147
DOWNEY, CA 90242                                         P‐0033086 11/28/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                     $7,000.00
PEREZ, DOMINICK
70 BROWN AVENUE, 2ND FLOOR
2ND FLOOR
PROSPECT PARK, NJ 07508                                  P‐0021913 11/10/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
PEREZ, EDGAR O
135 SHERMAN AVE
PATERSON, NJ 07502                                       P‐0010199 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, ELENA L
5393 GETTYSBURG AVE
CHINO, CA 91710                                          P‐0031269 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, FELICISIMO A
1420 ROSS ST
POMONA, CA 91767                                         P‐0020289 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, GUADALUPE
1049 SUGARBERRY TR.
OVIEDO, FL 32765                                         P‐0050899 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, GUSTAVO F
15708 NW 45TH AVENUE
MIAMI GARDENS, FL 33054                                  P‐0002774 10/24/2017    TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
PEREZ, HECTOR ENRIQUE
8629 COACH ROAD
TALLAHASSEE, FL 32309‐9266                                 657     10/26/2017       TK Holdings Inc.                         $10,000.00                                                                                    $10,000.00
PEREZ, ISABEL G
14307 SW 19 TERRACE
MIAMI, FL 33175                                          P‐0055096 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, JESUS
1685 COLUMBINE VILLAGE DR.
WOODLAND PARK, CO 80863                                  P‐0014784 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, JESUS J
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                        P‐0031012 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, JESUS JAIME
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TEXAS 77002                                       3282    11/22/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PEREZ, JOEL A
5523 107TH TER E
PARRISH, FL 34219                                        P‐0049145 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, JOEL A
5523 107TH TER E
PARRISH, FL 34219                                        P‐0049153 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                              Page 2557 of 3674
                                                        Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 721 of 1837
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                         Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                 Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                 Amount                                                  Amount
PEREZ, JONATHAN
6730 FRY ST.
BELL GARDENS, CA 90201                                       P‐0056724    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JORGE L
10343 ROSEMOUNT DRIVE
TAMPA, FL 33624                                              P‐0007433 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JORGE T
2845 SE 5 PLACE
HOMESTEAD, FL 33033                                          P‐0022081 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JOSE A
6790 SW 122 DRIVE
PINECREST, FL 33156                                          P‐0013496 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JOSE A
3960 COLEMAN AVE
SAN DIEGO, CA 92154                                          P‐0021791 11/10/2017      TK Holdings Inc., et al.                    $28,000.00                                                                                   $28,000.00
PEREZ, JOSE A
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                            P‐0031014 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JOSE ALBERTO
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                              3270      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PEREZ, JOSEPH
100 S PINE ISLAND RD 116
PLANTATION, FL 33324                                         P‐0002726 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JOSEPH
100 S PINE ISLAND RD. # 116
PLANTATION, FL 33324                                         P‐0056370    2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JOSEPH G
4029 BURKE ROAD
APT 3702
PASADENA, TX 77504                                           P‐0044289 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JOSHUA S
1133 HARBOR COURT
GLENDALE HEIGHTS, IL 60139                                   P‐0046512 12/25/2017      TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
PEREZ, JR., AURELIANO
2000 S. LAKELINE BLVD.
APT. 618
CEDAR PARK, TX 78613                                         P‐0001173 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JUAN
C/O ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
ATTN: MO AZIZ, ESQ.
800 COMMERCE
HOUSTON, TX 77002                                              3330      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PEREZ, JUAN
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                            P‐0031015 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, JUAN M
2204 W. MIMOSA DR.
WESLACO, TX 78596                                            P‐0030921 11/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, LARETTA L
438 WINSTON LANE
CHICAGO HEIGHTS, IL 60411                                    P‐0038925 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                                    Page 2558 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 722 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PEREZ, LINDA L
PO BOX 934863
MARGATE, FL 33093‐4863                              P‐0009782 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, LUZ M
11112 PINK CORAL
EL PASO, TX 79936                                   P‐0044146 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, LYNNETTE
11092 MAGDA LANE
LA HABRA, CA 90631                                    2572    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PEREZ, MALISSA C
18102 LIMETREE WAY
SANTA ANA, CA 92705                                 P‐0025157 11/14/2017    TK Holdings Inc., et al.                     $8,227.92                                                                                    $8,227.92
PEREZ, MALISSA C
18102 LIMETREE WAY
SANTA ANA, CA 92705                                 P‐0030497 11/21/2017    TK Holdings Inc., et al.                     $8,227.92                                                                                    $8,227.92
PEREZ, MANUEL
2781 LANDOVER BLVD
APT C
SPRING HILL, FL 34608                               P‐0055360 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, MARIA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026903 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, MARIA D
415 W SEMINOLE AVE
PHARR, TX 78577                                     P‐0032995 11/28/2017    TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
PEREZ, MARIO A
743 NIANTIC AVE
DALY CITY, CA 94014                                 P‐0034699 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, MARISSA
521 LEWIS ST
TURLOCK, CA 95380                                   P‐0026697 11/16/2017    TK Holdings Inc., et al.                     $7,315.00                                                                                    $7,315.00
PEREZ, MARLENA E
505 E. ORANGE ST.
APT. A
SANTA MARIA, CA 93454                               P‐0030445 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, MERCEDES
4318 DUNSMORE AVE
GLENDALE, CA                                        P‐0044253 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, MICHAEL
3364 OAK GROVE COVE
LAKELAND, FL 33812                                  P‐0033582 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, MICHAEL
3364 OAK GROVE COVE
LAKELAND, FL 33812                                  P‐0033588 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, MIKE
PO BOX 281
DELHI, CA 95315                                     P‐0041406 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, NORMA M
10921 WRIGHTWOOD LANE
STUDIO CITY, CA 91604                               P‐0015648 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEREZ, OLGA
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                   P‐0030980 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2559 of 3674
                                                        Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 723 of 1837
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                          Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                 Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                 Amount                                                   Amount
PEREZ, OLGA G.
C/O ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
ATTN: MO AZIZ, ESQ.
800 COMMERCE
HOUSTON, TX 77002                                              3326      11/22/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PEREZ, PERRY I
2371 NW 87TH AVENUE
SUNRISE, FL 33322                                            P‐0028208 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, RACHEL L
1507 W. STILES ST.
APT. A
PHILADELPHIA, PA 19121                                       P‐0053738    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, RAFAEL
224 RAMBLEWOOD DRIVE
LAFAYETTE, LA 70508                                          P‐0020093 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, RAUL H
5 LAWRENCE AVE
DANBURY, CT 06810                                            P‐0015750 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, RICARDO
212 OXBOW DRIVE
WILLIMANTIC, CT 06226                                        P‐0028709 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, ROBERT J
794 W BOUTZ RD
LAS CRUCES, NM 88005                                         P‐0005196 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, RUBEN
44114 CAMELLIA STREET
LANCASTER, CA 93535                                          P‐0053769    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, SAMANTHA
2934 WINSLOW FOREST
HOUSTON, TX 77047                                            P‐0017161 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, SANDRA
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                              3322      11/22/2017       TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
PEREZ, SANDRA
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                            P‐0031005 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ, SHONDELL
801 NEILL AVENUE, APT#21C
BRONX, NY 10462                                              P‐0043097 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ‐FLORES, MAURILIO
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                           P‐0026841 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ‐PACHECO, CARLOS A
C1 CALLE CRISANTEMO
ESTANCIAS DE BAIROA
CAGUAS, PR 00727                                             P‐0032270 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEREZ‐REGALADO, JOSHUA H
3689 CAMINO EL JARDIN
SIERRA VISTA, AZ 85650                                       P‐0056529    2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERFORMANCE SEALING & STRIPIN
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                                  P‐0004229 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                                    Page 2560 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 724 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PERFORMANCE SEALING & STRIPIN
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0004244 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERFORMANCE SEALING & STRIPIN
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                         P‐0004374 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERGOLA, JOSEPH T
41 WOODCREST DRIVE
NEW PROVIDENCE, NJ 07974                            P‐0024943 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERILLA, CHRISTIAN
1535 FALCON AVE
SEBRING, FL 33872                                   P‐0000230 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERINA, ROBERT A
NO ADDRESS PROVIDED
                                                    P‐0049667 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERINA, ROBERT A
NO ADDRESS PROVIDED
                                                    P‐0049692 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERINE, DANA Q
4531/2 NOCCIDENTAL BLVD
LOS ANGELES, CA 90026                               P‐0030971 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERINE, JOHN D
4405 EVERETT RD.
EIGHTMILE, AL 36613                                 P‐0035606 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERINI, EMILY L
230 NORLEN PARK
BRIDGEWATER, MA 02324                               P‐0035331 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERINO, BERNARD M
NO ADDRESS PROVIDED
                                                    P‐0009942 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERINO, BERNARD M
NO ADDRESS PROVIDED
                                                    P‐0009958 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERINO, BERNARD M
2711 SOUTH WELCH AVENUE
SPRINGFIELD, IL                                     P‐0009968 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERITO, JEFFREY
2340 MARKINGHAM RD
MAITLAND, FL 32751                                  P‐0038220 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERITO, JEFFREY
1003 PALMER ST
ORLANDO, FL 32801                                   P‐0038223 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERKINS JR., CHARLES H.
3608 CASTLEFIELD LANE
FAYETTVILLE, NC 28306                                 4666     1/4/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
PERKINS, ALEXANDER
4421 LOG CABIN DRIVE
MACON
MACON, GA 31204                                     P‐0002240 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERKINS, CHASITY N
4204 RIVER RIDGE DR.
CANTON, GA 30114                                    P‐0055741 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERKINS, CHRISTOPHER
15119 CAVALIER RISE
TRUCKEE, CA 96161                                   P‐0047749 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2561 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 725 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PERKINS, DEBRA R
3630 N HARVARD AVE
TULSA, OK 74115                                     P‐0028615 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERKINS, FRANK
7924 PEACHTREE ST
HOUSTON, TX 77016                                   P‐0054873 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERKINS, JOHN E
33 WEST MISSOURI AVENUE
UNIT 18
PHOENIX, AZ 85013                                   P‐0024224 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERKINS, KATHLEEN A
CARLOS HENRY PERKINS
1002 WYTHE COURT
FREDERICKSBURG, VA 22405                            P‐0019187 11/7/2017     TK Holdings Inc., et al.                     $1,338.00                                                                                    $1,338.00
PERKINS, KATHLEEN A
CARLOS HENRY PERKINS
1002 WYTHE COURT
FREDERICKSBURG, VA 22405                            P‐0019212 11/7/2017     TK Holdings Inc., et al.                      $643.00                                                                                       $643.00
PERKINS, KATHRYN
4417 21ST AVE SW
SEATTLE, WA 98106                                   P‐0019669 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERKINS, LISA S
14346 DOBSON AVENUE
DOLTON, IL 60419                                    P‐0019010 11/7/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PERKINS, RHONDA
7924 PEACHTREE ST
HOUSTON, TX 77016                                   P‐0054875 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERKINS, RICHARD H
NO ADDRESS PROVIDED
                                                    P‐0001260 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERKINS, RICHARD H
NO ADDRESS PROVIDED
                                                    P‐0001590 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERKINS, SETH H
4417 21ST AVE SW
SEATTLE, WA 98106                                   P‐0019665 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERKINSON, JOHN R
226 10TH ST
APT A
HERMOSA BEACH, CA 90254                             P‐0032945 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERLAN, LOREN R
NO ADDRESS PROVIDED
                                                    P‐0009933 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERLEY, MARISA L
6213 CORDOBA CT.
LONG BEACH, CA 90803                                P‐0033308 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERLMAN, CATHERINE M
249 HAVERHILL STREET
N. READING, MA 01864                                P‐0052606 12/28/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
PERLMUTTER, STEVEN B
14227 N 69TH PLACE
SCOTTSDALE, AZ 85254                                P‐0006068 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERLMUTTER, STEVEN B
14227 N 69TH PLACE
SCOTTSDALE, AZ 85254                                P‐0006069 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2562 of 3674
                                                     Case 17-11375-BLS                      Doc 4434-1                     Filed 04/27/21                   Page 726 of 1837
                                                                                                               Claim Register
                                                                                                        In re TK Holdings Inc., et al .
                                                                                                             Case No. 17‐11375

                                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                    Claim No. Claim Date                   Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                          Amount                                                   Amount
PERLOFF, MICHAEL
51 PINE STREET
MEDFIELD, MA 02052                                               P‐0046471 12/25/2017           TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERLOFF, MICHAEL
51 PINE STREET
MEDFIELD, MA 02052                                               P‐0046473 12/25/2017           TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERLONGO, LINDA
404 CAMPBELL STREET
UNION BEACH, NJ 07735                                            P‐0057244 2/13/2018            TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERMAN, JEFFREY A
NO ADDRESS PROVIDED
                                                                 P‐0037864 12/9/2017            TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERMAUL, MICHELLE
1541 KALDA LANE
EAST MEADOW, NY 11554                                            P‐0052141 12/27/2017           TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERMINT, CHARLES DANIEL (A DISABLED INDIVIDUAL, BY AND THROUGH
HIS NEXT FRIEND, PERMINT, LUDMILLA)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3115    11/21/2017              TK Holdings Inc.                       $2,500,000.00                                                                                $2,500,000.00
PERMINT, CHARLES DANIEL (A DISABLED INDIVIDUAL, BY AND THROUGH
HIS NEXT FRIEND, PERMINT, LUDMILLA)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3121    11/21/2017              Takata Americas                        $2,500,000.00                                                                                $2,500,000.00
PERMINT, CHARLES DANIEL (A DISABLED INDIVIDUAL, BY AND THROUGH
HIS NEXT FRIEND, PERMINT, LUDMILLA)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3139    11/21/2017               TK Finance, LLC                       $2,500,000.00                                                                                $2,500,000.00
PERMINT, CHARLES DANIEL (A DISABLED INDIVIDUAL, BY AND THROUGH
HIS NEXT FRIEND, PERMINT, LUDMILLA)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3171    11/22/2017   TK Holdings de Mexico S. de R.L. de C.V.          $2,500,000.00                                                                                $2,500,000.00
PERMINT, CHARLES DANIEL (A DISABLED INDIVIDUAL, BY AND THROUGH
HIS NEXT FRIEND, PERMINT, LUDMILLA)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3179    11/22/2017                TK China, LLC                        $2,500,000.00                                                                                $2,500,000.00
PERMINT, CHARLES DANIEL (A DISABLED INDIVIDUAL, BY AND THROUGH
HIS NEXT FRIEND, PERMINT, LUDMILLA)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3220    11/22/2017       Takata Protection Systems Inc.                $2,500,000.00                                                                                $2,500,000.00




                                                                                                             Page 2563 of 3674
                                                     Case 17-11375-BLS                      Doc 4434-1                      Filed 04/27/21                  Page 727 of 1837
                                                                                                               Claim Register
                                                                                                        In re TK Holdings Inc., et al .
                                                                                                             Case No. 17‐11375

                                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                    Claim No. Claim Date                   Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                          Amount                                                   Amount
PERMINT, CHARLES DANIEL (A DISABLED INDIVIDUAL, BY AND THROUGH
HIS NEXT FRIEND, PERMINT, LUDMILLA)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3221    11/22/2017            Interiors in Flight Inc.                 $2,500,000.00                                                                                $2,500,000.00
PERMINT, CHARLES DANIEL (A DISABLED INDIVIDUAL, BY AND THROUGH
HIS NEXT FRIEND, PERMINT, LUDMILLA)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3229    11/22/2017               TK Mexico Inc.                        $2,500,000.00                                                                                $2,500,000.00
PERMINT, CHARLES DANIEL (A DISABLED INDIVIDUAL, BY AND THROUGH
HIS NEXT FRIEND, PERMINT, LUDMILLA)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3230    11/22/2017       Takata de Mexico, S.A. de C.V.                $2,500,000.00                                                                                $2,500,000.00
PERMINT, CHARLES DANIEL (A DISABLED INDIVIDUAL, BY AND THROUGH
HIS NEXT FRIEND, PERMINT, LUDMILLA)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3233    11/22/2017      Strosshe‐Mex, S. de R.L. de C.V.               $2,500,000.00                                                                                $2,500,000.00
PERMINT, CHARLES DANIEL (A DISABLED INDIVIDUAL, BY AND THROUGH
HIS NEXT FRIEND, PERMINT, LUDMILLA)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3240    11/22/2017               TK Mexico LLC                         $2,500,000.00                                                                                $2,500,000.00
PERMINT, CHARLES DANIEL (A DISABLED INDIVIDUAL, BY AND THROUGH
HIS NEXT FRIEND, PERMINT, LUDMILLA)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3254    11/22/2017   Industrias Irvin de Mexico, S.A. de C.V.          $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3079    11/20/2017              TK Holdings Inc.                       $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3111    11/21/2017               TK Finance, LLC                       $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3118    11/21/2017              Takata Americas                        $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3145    11/22/2017   TK Holdings de Mexico S. de R.L. de C.V.          $2,500,000.00                                                                                $2,500,000.00
                                                                                                              Page 2564 of 3674
                                                     Case 17-11375-BLS                    Doc 4434-1                      Filed 04/27/21                   Page 728 of 1837
                                                                                                              Claim Register
                                                                                                       In re TK Holdings Inc., et al .
                                                                                                            Case No. 17‐11375

                                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                   Claim No. Claim Date                   Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                         Amount                                                   Amount
PERMINT, LUDMILLA
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3151    11/22/2017           Interiors in Flight Inc.                  $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3159    11/22/2017       Takata Protection Systems Inc.                $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3160    11/22/2017                TK China, LLC                        $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3172    11/22/2017               TK Mexico LLC                         $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3180    11/22/2017               TK Mexico Inc.                        $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3188    11/22/2017   Industrias Irvin de Mexico, S.A. de C.V.          $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3193    11/22/2017       Takata de Mexico, S.A. de C.V.                $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3208    11/22/2017      Strosshe‐Mex, S. de R.L. de C.V.               $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA
LUDMILLA PERMINT C/O CHONGESQ
2961 CENTERVILLE RD, STE 350
WILMINGTON, DE 19808                                            P‐0043159 12/20/2017           TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA
LUDMILLA PERMINT C/O CHONGESQ
2961 CENTERVILLE RD, STE 350
WILMINGTON, DE 19808                                            P‐0044038 12/21/2017           TK Holdings Inc., et al.                  $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA, AS ADMINISTRATRIX OF THE ESTATE OF CHARLES
PERMINT, JR.
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3112    11/21/2017               TK Finance, LLC                       $2,500,000.00                                                                                $2,500,000.00



                                                                                                            Page 2565 of 3674
                                                     Case 17-11375-BLS                    Doc 4434-1                      Filed 04/27/21                   Page 729 of 1837
                                                                                                              Claim Register
                                                                                                       In re TK Holdings Inc., et al .
                                                                                                            Case No. 17‐11375

                                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                   Claim No. Claim Date                   Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                         Amount                                                   Amount
PERMINT, LUDMILLA, AS ADMINISTRATRIX OF THE ESTATE OF CHARLES
PERMINT, JR.
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3114    11/21/2017              Takata Americas                        $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA, AS ADMINISTRATRIX OF THE ESTATE OF CHARLES
PERMINT, JR.
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3119    11/21/2017              TK Holdings Inc.                       $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA, AS ADMINISTRATRIX OF THE ESTATE OF CHARLES
PERMINT, JR.
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3190    11/22/2017           Interiors in Flight Inc.                  $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA, AS ADMINISTRATRIX OF THE ESTATE OF CHARLES
PERMINT, JR.
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3211    11/22/2017                TK China, LLC                        $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA, AS ADMINISTRATRIX OF THE ESTATE OF CHARLES
PERMINT, JR.
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3212    11/22/2017               TK Mexico LLC                         $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA, AS ADMINISTRATRIX OF THE ESTATE OF CHARLES
PERMINT, JR.
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3218    11/22/2017       Takata Protection Systems Inc.                $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA, AS ADMINISTRATRIX OF THE ESTATE OF CHARLES
PERMINT, JR.
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3222    11/22/2017   Industrias Irvin de Mexico, S.A. de C.V.          $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA, AS ADMINISTRATRIX OF THE ESTATE OF CHARLES
PERMINT, JR.
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3223    11/22/2017       Takata de Mexico, S.A. de C.V.                $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA, AS ADMINISTRATRIX OF THE ESTATE OF CHARLES
PERMINT, JR.
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3225    11/22/2017               TK Mexico Inc.                        $2,500,000.00                                                                                $2,500,000.00



                                                                                                            Page 2566 of 3674
                                                     Case 17-11375-BLS                       Doc 4434-1                     Filed 04/27/21                   Page 730 of 1837
                                                                                                                Claim Register
                                                                                                         In re TK Holdings Inc., et al .
                                                                                                              Case No. 17‐11375

                                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                   Claim No. Claim Date                     Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                           Amount                                                   Amount
PERMINT, LUDMILLA, AS ADMINISTRATRIX OF THE ESTATE OF CHARLES
PERMINT, JR.
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3227      11/22/2017   TK Holdings de Mexico S. de R.L. de C.V.          $2,500,000.00                                                                                $2,500,000.00
PERMINT, LUDMILLA, AS ADMINISTRATRIX OF THE ESTATE OF CHARLES
PERMINT, JR.
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3232      11/22/2017      Strosshe‐Mex, S. de R.L. de C.V.               $2,500,000.00                                                                                $2,500,000.00
PERNA, DEBORAH D
2705 W. HUMPHREY ST.
TAMPA, FL 33614                                                 P‐0034980 12/3/2017              TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERNA, MICHAEL
P. O. BOX 286
BLOOMING GROVE, NY 10914                                        P‐0015583 11/4/2017              TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERNA, MICHAEL
P.O. BOX 286
BLOOMING GROVE, NY 10914                                        P‐0015587 11/4/2017              TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERNA, MICHAEL
P.O. BOX 286
BLOOMING GROVE, NY 10914                                        P‐0015705 11/4/2017              TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERNELL, TONY
415 WESTGLEN DR
NAPERVILLE, IL 60565                                            P‐0036056 12/4/2017              TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERNELL, TONY
415 WESTGLEN DR
NAPERVILLE, IL 60565                                            P‐0036171 12/4/2017              TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERNOL, MELISSA A
212 S 7TH STREET
DENTON, MD 21629                                                P‐0049683 12/27/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PEROTTI, ROBERTO
3642 S PECOS RD
LAS VEVGAS, NV 89121                                            P‐0057065    2/7/2018            TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERREAULT, STEPHEN J
84 RIDGE RD
SMITHFIELD, RI                                                  P‐0007230 10/28/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERREAULT, STEPHEN J
84 RIDGE RD
SMITHFIELD, RI 02917                                            P‐0007385 10/28/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERREIRA 6589, ANTHONY G
734 BICKNELL ROAD
LOS GATOS, CA 95030                                             P‐0041294 12/17/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERRELLI, JOYCE
23500 SUNSET DRIVE
LOS GATOS, CA 95033                                             P‐0038124 12/9/2017              TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PERRELLI, LOUIS
83 FLORENCE RD #2C
BRANFORD, CT 06405                                                4278      12/25/2017              TK Holdings Inc.                              $0.00                                                                                         $0.00
PERRELLI, VIRGINIA A
341 S 15 STREET
SAINT CHARLES, IL 60174                                         P‐0019619 11/8/2017              TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                                              Page 2567 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 731 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PERRET, NORMA L
3718 INEZ
FRESNO, TX                                          P‐0002834 10/24/2017      TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
PERRETT, BARBARA L
7426 OAK BAY
WHITE LAKE, MI 48383                                P‐0051473 12/27/2017      TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
PERRICONE, DENISE
20 BERNSTEIN BLVD
CENTER MORICHES, NY 11934                           P‐0003564 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRIER, PATRICE M
237 TRACE LANE
LAWRENCEVILLE, GA 30046                             P‐0004295 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRIN JR., SAMUEL W.
40 SOUTH MORRIS ST.
NEWARK, OH 43055                                      3898      12/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PERRIN, PATRICK O
203 HOLMAN STREET
GREENWOOD, SC 29649                                 P‐0007928 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRIN, PATRICK O
203 HOLMAN STREET
GREENWOOD, SC 29649                                 P‐0008006 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRING, DAN J
52642 ROYAL FOREST
SHELBY TWP, MI 48315                                P‐0015848 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRODIN, JULLIAN W
3616 MONROE ST
LAKE CHARLES, LA 70607                              P‐0042850 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRONE, PATRICIA A
205 EGBERT AVE
STATEN ISLAND, NY 10310                             P‐0005904 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERROTTA, DAVID J
41665 DUKESBURY CT
NOVI, MI                                            P‐0020163 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRUSIO, GAETANO
47 BURNHAM ROAD
MORRIS PLAINS, NJ 07950                             P‐0029344 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, AMANDA
1643 S LULU ST.
WICHITA, KS 67211                                     4502      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PERRY, AQUILLA
324 GLENN ROAD
WEST COLUMBIA, SC 29172                             P‐0054166    1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, BARBARA A
65 BRAME RD
HENDERSON, NC 27537                                 P‐0020128 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, BRENDA
15 FARRAGUT DRIVE
PISCATAWAY, NJ 08854                                P‐0006019 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, BRENDA
15 FARRAGUT DRIVE
PISCATAWAY, NJ 08854                                P‐0006022 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, BRIAN
6 RIVA DEL LAGO DR.
MISSOURI CITY, TX 77459                             P‐0024290 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2568 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 732 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PERRY, BRYCE A
236 IRVING STREET
LOCKPORT, NY 14094                                   P‐0048864 12/27/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PERRY, CHARLOTTE E
4745 TESSIE LANE
HIXSON, TN 37343                                     P‐0024639 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, CHRISTOPHER F
4903 SHELBURNE COURT
JEFFERSON, MD 21755                                  P‐0027927 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, CHRISTOPHER F
4903 SHELBURNE COURT
JEFFERSON, MD 21755                                  P‐0027929 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, CRAIG E
2863 CIRCLE DR
ALTON, IL 62002                                        921     10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PERRY, DALLENE
1504 HARBOURSIDE DR
NEW BERN, NC 28560                                   P‐0053303 12/29/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PERRY, DARRELL D
27 OLD BRIDGE DRIVE
POOLER, GA 31322                                     P‐0001358 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, DAVID R
12895 PLUM
SOUTHGATE, MI 48195                                  P‐0014103 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, EARL
1581 MOUNTAIN LODGE TRL
BIRMINGHAM, AL 35210                                 P‐0005149 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, EDWARD C
133 PREATONWOOD DRIVE
APEX, NC 27539                                       P‐0020908 11/9/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PERRY, FLOSSIE
1407 WHITE ROCKS WAY
CONYERS, GA 30012                                    P‐0036918 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, FLOSSIE M
1407 WHITE ROCKS WAY
CONYERS, GA 30012                                    P‐0036904 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, FLOSSIE M
1407 WHITE ROCKS WAY
CONYERS, GA 30012                                    P‐0036913 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, JEFFREY S
2670 BUCKER RD
LAKE ORION, MI 48362‐2008                            P‐0038647 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, JERRY R
19312 MEADOW LAKE ROAD
CLEVELAND, TX 77328                                  P‐0036335 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, JERRY R
19312 MEADOW LAKE ROAD
CLEVELAND, TX 77328                                  P‐0036338 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, JOANNE S
11 HIDDEN LAKE CIRCLE
SACRAMENTO, CA 95831                                 P‐0053409 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, JOANNE S
11 HIDDEN LAKE CIRCLE
SACRAMENTO, CA 95831                                 P‐0053410 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2569 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 733 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PERRY, JOHN E
PO BOX 17712
SARASOTA, FL 34276                                  P‐0002142 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, KECIA
6757 TOWN BLUFF DRIVE
DALLAS, TX 75248‐5411                                 840       10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PERRY, KEVIN L
845 PARK AVE APT 7
EL CENTRO, CA 92243                                 P‐0041242 12/17/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PERRY, LAQUANN S
3919 STERLING POINT DRIVE#NN1
WINTERVILLE, NC 28590                               P‐0031413 11/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, MARK A
9704 N 3RD DRIVE
PHOENIX, AZ 85021                                   P‐0008994 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, MATHEW R
22 HIGH ST APT 2
PORTLAND, ME 04101                                  P‐0005885 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, MICHAEL S
160 GLENWOOD LN
FAYETTEVILLE, GA 30215                              P‐0004807 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, RODNEY
3147 LEELAND
HOUSTON, TX 77003                                   P‐0055904 1/26/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, RONALD
3974 HUTTONS LAKE CT.
HIGH POINT, NC 27265                                P‐0056544    2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, RONALD D
408 W 9TH ST
EDMOND, OK 73003                                    P‐0001089 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, RONALD D
408 W 9TH ST
EDMOND, OK 73003                                    P‐0001090 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, RONALD D
408 W 9TH ST
EDMOND, OK 73003                                    P‐0001091 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, RONALD D
16 MACY STREET
RAYNHAM, MA 02767                                   P‐0046105 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, ROY F
6719 WALKER CT
NIWOT, CO 80503                                     P‐0029824 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, ROY F
6719 WALKER CT
NIWOT, CO 80503                                     P‐0029827 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, RUBY M
5245 ORANGE DRIVE
COLUMBUS, GA 31907                                  P‐0014385 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, SHARON A
1507 DARWOOD DRIVE
MOBILE, AL 36605                                    P‐0046140 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, SHELIA
POB 23883
TEMPE, AZ 85285                                     P‐0005266 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2570 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 734 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PERRY, SR., ALONZO
15 FARRAGUT DRIVE
PISCATAWAY, NJ 08854                                P‐0006027 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, STEVEN H
12507 S 12TH ST
JENKS, OK 74037                                     P‐0000008 10/18/2017    TK Holdings Inc., et al.                        $11.02                                                                                       $11.02
PERRY, STEVEN S
2 ISLANDER COURT
MILLER PLACE, NY 11764                              P‐0008249 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, SUSAN L
6719 WALKER CT
NIWOT, CO 80503                                     P‐0029819 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, TIFFANY R
1340 N. LOREL
CHICAGO, IL 60651                                   P‐0014229 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, TROY L
PO BOX 427
BRADFORD, VT 05033                                  P‐0028772 11/19/2017    TK Holdings Inc., et al.                     $1,835.65                                                                                    $1,835.65
PERRY, VIRGINIA
6404 RIDGEWOOD DRIVE
AMARILLO, TX 79109                                  P‐0028593 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY, WILLETTE
189 FOXGLOVE PASS
CIBOLO, TX 78108                                    P‐0011371 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRYMAN, LOIS
1560 THIRD STREET
LIVERMORE, CA 94550                                 P‐0027235 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRYMAN, MARY ANN
P.O.BOX 4668
CULVER CITY, CA 90231                               P‐0051195 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERRY‐ROMAN, VERA M
4901 GREEN RIVER RD #285
CORONA, CA 92880                                    P‐0021259 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERSANG, STEVEN D
378 MAIN STREET
GROVEPORT, OH 43125                                 P‐0003116 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERSAUD, TRAVIS
9207 BLUEGRASS ROAD APT 7
PHILADELPHIA, PA 19114                              P‐0040008 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERSHING LLC
SIMMONS, BRADFORD R
809 ERIK LAKE RD
BRANDON, FL 33510                                   P‐0000988 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERSKY, BOBBIE W
3720 COLLEGE PARK DR
APT 8107
CONROE, TX 77384‐4847                               P‐0035411 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERSKY, ROSLYN
370 EAST 76 STREET
APT A503
NEW YORK, NY 10021‐0247                             P‐0036399 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERSON, ANTONIO
152 TREE CREST RD
DOTHAN, AL 36301                                      2301    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                         Page 2571 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 735 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PERSON, ANTONIO
152 TREE CREST RD
DOTHAAN, AL 36301                                   P‐0026661 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERSON, EUNICA
29W459 BLACKTHORN LN
WARRENVILLE, IL 60555                                 4283    12/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PERSON, WILTON A.
24330 LESKI LANE
PLAINFIELD, IL 60585                                  971     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PERSOVSKI, SHARON
9152 ALDEN DRIVE #1
BEVERLY HILLS, CA 90210                               2111    11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PERT, CYNTHIA H
101 GARDENIA STREET
PALATKA, FL 32177                                   P‐0000465 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERVIZI, ALIM
118 16TH AVENUE
ELMWOOD PARK, NJ 07407                              P‐0039123 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PERZYNSKI, MAUREEN L
1119 SHEERBROOK DR.
CHAGRIN FALLS, OH 44022                             P‐0007213 10/28/2017    TK Holdings Inc., et al.                    $21,773.00                                                                                   $21,773.00
PESAVENTO, GARY D
682 RUE AVALLON
CHULA VISTA, CA 91913‐1212                          P‐0029032 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PESAVENTO, GARY D
682 RUE AVALLON
CHULA VISTA, CA 91913‐1212                          P‐0029048 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PESEK, KATY L
1235 WILDEWOOD COURT
SUGAR LAND, TX 77479                                P‐0004481 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PESHKOPIA, DEAN M
P.O. BOX 77
ALLAMUCHY Q, NJ 07820                               P‐0026879 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PESTANA, JOHN A
16297 SAN REMO DRIVE
SAN LEANDRO, CA 94578‐1141                          P‐0043503 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETAK, BERNIE
1838 NW 94TH AVENUE
PLANTATION, FL 33322                                P‐0047445 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETAK, JEAN
1838 NW 94TH AVENUE
PLANTATION, FL 33322                                P‐0047403 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETE, BRANDI G
1106 ESTELLE STREET
LAKE CITY, AR 72437                                 P‐0019189 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETE, BRANDI G
1106 ESTELLE STREET
LAKE CITY, AR 72                                    P‐0019196 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETE, CECILE
7655 PARKNORTH 311
BEAUMONT, TX 77708                                  P‐0003278 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETE, DAVID R
7655 PARKNORTH 311
BEAUMONT, TX 77708                                  P‐0003277 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2572 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 736 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PETEL, EFRAIM
610 COBBLESTONE DRIVE
SAN RAMON, CA 94583                                  P‐0012290 11/1/2017       TK Holdings Inc., et al.                     $1,100.00                                                                                    $1,100.00
PETEL, EFRAIM
610 COBBLESTONE DRIVE
SAN RAMON, CA 94583                                  P‐0012297 11/1/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PETER N CAREY REVOC LIV TRUST
CAREY, PETER N
PO BOX 62
41 NORTH SHORE ROAD
HEBRON, NH 03241                                     P‐0012937 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETER PAN BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048052 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETER PAN BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056780    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETER, BERNARD A
1535 LOCH LOMAND DRIVE
GREENVILLE, SC 29615                                 P‐0042963 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETER, HOLLY A
3447 WAYNE AVENUE
NORTH BEND, OH 45052                                 P‐0003828 10/25/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PETER, HOLLY A
3447 WAYNE AVENUE
NORTH BEND, OH 45052                                 P‐0023660 10/30/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PETER, JUSTIN C
180 JACKSON ST NE
APT 1203
ATLANTA, GA 30312                                    P‐0023030 11/12/2017      TK Holdings Inc., et al.                     $1,624.96                                                                                    $1,624.96
PETERKIN, SHARON M
5818 ASHDALE ROAD
LAKE WORTH, FL 33463‐7402                            P‐0019752 11/8/2017       TK Holdings Inc., et al.                     $9,363.00                                                                                    $9,363.00
PETERKIN, SHARON M
5818 ASHDALE ROAD
LAKE WORTH, FL 33463‐7402                            P‐0019757 11/8/2017       TK Holdings Inc., et al.                     $3,992.00                                                                                    $3,992.00
PETERKIN, SYLBURN
82‐26 233 ST
BELLEROSE, NY 11427                                  P‐0004863 10/26/2017      TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
PETERKIN, VALZIE V
518 SCENIC ROAD
ORANGE, CT 06477                                     P‐0046636 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERMANN, JOEL J
626 GREENS LOOP
CHESHIRE, CT 06410                                     4429      12/27/2017       TK Holdings Inc.                          $3,000.00                                                                                    $3,000.00
PETERMANN, JOEL J
626 GREENS LOOP
CHESHIRE, CT 06410                                     4480      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PETERMANN, JOEL J
626 GREENS LOOP
CHESHIRE, CT 06410                                   P‐0048226 12/26/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PETERNELL, GARY D
8323 CARLITOS LN.
HIXSON, TN 37343                                     P‐0009844 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 2573 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 737 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PETERS JR, FRANK J
345 KNOLLRIDGE CT. APT 204
FAIRFIELD, OH 45014                                  P‐0056503   2/3/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, CHRISTINE E
209 POTOMAC LANE
WINTHROP HARBOR, IL 60096                            P‐0050635 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, DAVID E
DAVID PETERS
359 SMALL MOUNTAIN ROAD
WAPWALLOPEN, PA 18660                                P‐0030857 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, DEMARCUS L
345 EAST 7TH STREET
1413
CINCINNATI, OH 45202                                 P‐0038113 12/9/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PETERS, DONALD G
7942 BIG BUCK CIRCLE W
WOODRUFF, WI 54568                                   P‐0009891 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, E. WILLIAM
361 WHEATFIELD DR
LITITZ, PA 17543                                     P‐0007722 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, E. WILLIAM
361 WHEATFIELD DR
LITITZ, PA 17543                                     P‐0007735 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, GEORGE W
101 RADFORD CIRCLE
DOTHAN, AL 36301                                     P‐0004607 10/25/2017    TK Holdings Inc., et al.                     $4,625.00                                                                                    $4,625.00
PETERS, GEORGE W
101 RADFORD CIRCLE
DOTHAN, AL                                           P‐0004625 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, JENNIFER L
P.O. BOX 7094
GULFPORT, MS 39506                                   P‐0022414 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, KAREN R
9 EARHART DRIVE
SUCCASUNNA, NJ 07876                                 P‐0024884 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, LAURIE
29442 HART OAKS DRIVE
KEENE, CA 93531                                      P‐0033918 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, NICHOLAS K
4124 PRESTON POINTE WAY
CUMMING, GA 30041                                    P‐0020203 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, ROBERT M
PO BOX 11731
SANTA ANA, CA 92711‐1731                             P‐0044260 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, RODERICK L
167 N PORTAGE PATH
APT. 4
AKRON, OH 44303                                      P‐0024594 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, SHERYL A
9952 SCHICHTEL RD.
KINGSLEY, MI 49649                                   P‐0011585 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS, THERESA M
35 WEYBURNE ROAD
HAMILTON SQUARE, NJ 08690                            P‐0035281 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2574 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 738 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PETERS, VICKI L
312 N. ORCHARD AVE.
FULLERTON, CA 92833                                P‐0042649 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSCHICK, CAROL E
16176 HIDDEN ACRES DR
LITTLE FALLS, MN 56345                             P‐0009583 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, ALEXANDRA N
636 CEREZO DRIVE
LEANDER, TX 78641                                  P‐0017925 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, DANA J
9021 EAST EASTMAN AVENUE
DENVER, CO 80231‐4615                              P‐0031193 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, ELIZABETH
802 D STREET
SALIDA, CO 81201                                   P‐0010781 10/31/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
PETERSEN, KIMBERLY S
2630 LEDGEDALE CT
CUMMING, GA 30040                                  P‐0033180 11/28/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PETERSEN, KIRSTEN E
5074 WESTMINSTER TERRACE
SAN DIEGO, CA 92116                                P‐0019614 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, KURT C
2344 BLUEWATER DRIVE
WAUCONDA, IL 60084                                 P‐0044889 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, LOREN
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043785 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PETERSEN, MARK A
2838 LA JOYA DRIVE
SALT LAKE CITY, UT 84124                           P‐0049386 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, MARK A
2838 LA JOYA DRIVE
SALT LAKE CITY, UT 84214                           P‐0049874 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, PAUL F
1942 ORCHARD LANE
                                                   P‐0017208 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, PAULA M
1777 GRAVENSTEIN HWY SOUTH
SEBASTOPOO, CA 95472                               P‐0054420 1/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, PAULETTE A
7480 SANTA YSABEL #12
ATASCADERO, CA 93422                               P‐0029678 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, REBECCA K
4175 WABASH AVE.
UNIT 3
SAN DIEGO, CA 92104                                P‐0037267 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN, STUART D
418 S 37TH AVENUE
YAKIMA, WA 98902                                   P‐0044977 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSEN‐KLEIN, RICHARD
4808 SW WEST HILLS DR
TOPEKA, KS 66606                                   P‐0046492 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERS‐GRENDE, ERICA D
704 W. 4TH ST.
WAITSBURG, WA 99361                                P‐0022620 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2575 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 739 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PETERS‐HOWELL, LUJEANA B
221 N OAK
STOCKTON, KS 67669                                   P‐0017369 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON JR, GEORGE E
1408 DWIGHT WAY
BERKELEY, CA 94702                                   P‐0041098 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, AHMAD
40250 ORANGE CIR
LADY LAKE, FL 32159                                  P‐0000039 10/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, ALAYNA R
7025 HARRISON AVE
HAMMOND, IN 46324                                    P‐0056659    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, ANEATHA JENKINS
3349 CLIFTON CHURCH RD, S.E.
ATLANTA, GA 30316                                      2455      11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PETERSON, BRENT
8408 FAIRVIEW WAY
LONE TREE, CO 80124                                  P‐0002748 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, BRENT
8408 FAIRVIEW WAY
LONE TREE, CO 80124                                  P‐0002749 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, BRENT
8408 FAIRVIEW WAY
LONE TREE, CO 80124                                  P‐0002750 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, BRENT
8408 FAIRVIEW WAY
LONE TREE, CO 80124                                  P‐0002751 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, CAROL J
412 FIELDSTONE DR
VENICE, FL 34292                                     P‐0018257 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, CASSONDRA M
2375 SUMAC WAY
WOODBURY, MN 55125                                   P‐0011395 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, CYNTHIA S
880 W AZURE DRIVE
CAMP VERDE, AZ 86322                                 P‐0007573 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, DAPHNE L
12915 29TH AVE SE
EVERETT, WA 98208                                    P‐0052682 12/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, DAVID A
4902 TAHOE CIRCLE
MARTINEZ, CA 94553                                   P‐0015201 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, DAVID A
4902 TAHOE CIRCLE
MARTINEZ, CA 94553                                   P‐0015218 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, DAVID B
117 FOX DEN RD
GLASTONBURY, CT 06033                                P‐0041601 12/18/2017      TK Holdings Inc., et al.                      $420.00                                                                                       $420.00
PETERSON, DAVID W
940 BASSWOOD ST
HOFFMAN ESTATES, IL 60169                            P‐0007248 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, DEBORAH L
4211 LAKEBEND WEST DRIVE
SAN ANTONIO, TX 78244                                P‐0051357 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2576 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 740 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PETERSON, DEBORAH L
4211 LAKEBEND WEST DRIVE
SAN ANTONIO, TX 78244                                P‐0053747   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, DEBRA J
936 N COOLIDGE AVE
WICHITA, KS 67203                                    P‐0051764 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, DEENA L
4819 TURTLE BAY TER
BRADENTON, FL 34203‐3158                             P‐0024672 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, DEENA L
4819 TURTLE BAY TER
BRADENTON, FL 34203‐3158                             P‐0024682 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, DOUGLAS J
172 NOYA POINT
LO, TN 37774                                         P‐0053501   1/1/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, DOUGLAS R
2194 ELMBURG RD
SHELBYVILLE, KY 40065                                P‐0023406 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, ELAINE C
9318 E. CASITAS DEL RIO DR.
SCOTTSDALE, AZ 85255                                 P‐0014506 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, FRANK W
23985 JACKSON ST.
PLAQUEMINE, LA 70764                                 P‐0042669 12/20/2017    TK Holdings Inc., et al.                    $20,175.00                                                                                   $20,175.00
PETERSON, JACQUELINE D
243 MARYLAND AVE. APT.E
PORTSMOUTH, VA 23707                                 P‐0038982 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, JAMES
PO BOX 134
ALLAMUCHY, NJ 07820                                  P‐0053337 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, JAMES G
PO BOX561
GREENCASTLE, PA 17225                                P‐0043601 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, JASON R
118 MARANES CIRCLE
MAUMELLE, AR 72113                                   P‐0012321 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, JEAN M
709 STRAWBERRY AVE
VINELAND, NJ 08360                                   P‐0037360 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, JEFFREY N
110 WINCHESTER CT
FOSTER CITY, CA 94404                                P‐0026598 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, JENNIFER L
20240 REED LN APT 203
BEND, OR 97701                                       P‐0034514 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, JULEY M
4887 GENEVA AVE.
CONCORD, CA 94521                                    P‐0014583 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, KARL E
1611 EXPLORERS DR
TARPON SPRINGS, FL 34689‐2205                        P‐0007789 10/28/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PETERSON, KENDON R
1624 W DAVID AVE
CHILLICOTHE, IL 61523                                P‐0054431 1/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2577 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 741 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PETERSON, KENNETH
11035 W 54TH LN
ARVADA, CO 80002                                     P‐0025076 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, LARRY D
25836 118TH PL SE
KENT, WA 98030                                       P‐0020562 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, LAWRENCE R
7423 HWY 2
SAGINAW, MN 55779                                    P‐0041964 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, LAWRENCE R
7423 HWY 2
SAGINAW, MN 55779                                    P‐0041969 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, LESLIE B
163 HIGGINS CROWELL RD
W YARMOUTH, MA 02673                                 P‐0051548 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, LINDA E
401 OCEAN HEIGHTS AVENUE
SOMERS POINT, NJ 08244                               P‐0027331 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, LISA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                      P‐0043667 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PETERSON, MICHAEL G
7591 NW 1ST ST
APT 208
MARGATE, FL 33063‐7544                               P‐0023193 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, MINNIE
1610 DOVER STREET
MOBILE, AL 36618                                     P‐0039104 12/12/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PETERSON, MINNIE
1610 DOVER STREET
MOBILE, AL 36618                                     P‐0039107 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, PAULA V
7233 SECOND STREET
LAKEPORT, MI 48059                                   P‐0016009 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, PEGGY
3590 S CHATTERLEIGH RD
WEST VALLEY CITY, UT 84128                           P‐0003255 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, PETER N
3211 1ST RD. N
ARLINGTON, VA 22201                                  P‐0030018 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, ROBERT
4816 RIVA DE ROMANZA ST
LAS VEGAS, NV 89135‐2557                             P‐0000460 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, ROBERT L
1615 SW MORRISON ST APT 106
PORTLAND, OR 97205                                   P‐0044368 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, RONALD
3732 MANDALAY DR.
MEMPHIS, TN 38111                                    P‐0030989 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, RONALD A
3732 MANDALAY DR.
MEMPHIS, TN 38111                                    P‐0037514 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, RUSSELL
6917 BLUFF POINT DRIVE
MADISON, WI 53718                                      4300    12/26/2017       TK Holdings Inc.                          $2,052.00              $0.00                                                                 $2,052.00
                                                                                          Page 2578 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 742 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PETERSON, SCOTT E
1952 JENKINS ST NE
EAST BETHEL, MN 55011                               P‐0016933 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, SHIKY R
243 MARYLAND AVE. APT E
PORTSMOUTH, VA 23707                                P‐0030992 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, STEVEN T
5141 N ROADRUNNER DRIVE
PRESCOTT VALLEY, AZ 86314                           P‐0006825 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, TREVOR P
813 WINDERMERE DR
CLARKSVILLE, TN 37043                               P‐0018916 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETERSON, WAYNE D
115 NORTH 2ND AVENUE
CHULA VISTA, CA 91910                               P‐0054515 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETHRICK, WAYNE R
40 MORNING GLORY TERRACE
STRATFORD, CT 06614                                 P‐0019436 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETILLO, JOSEPH C
20 WICKHAM LANE
EAST WINDSOR, NJ 08520‐1210                         P‐0007094 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETIT, ERNEST P
33 LOCHMOOR AVE
WINNIPEG, MB R2J1P7                                 P‐0041745 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETIT, MICHAEL R
25 WATERVILLE STREET
PORTLAND
, ME 04101                                          P‐0039676 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETKOVA, DANIELA
NO ADDRESS PROVIDED
                                                    P‐0038151 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETO, SHARI L
173 JOCKEYVILLE ROAD
LOT 32
GLOVERSVILLE, NY 12078                              P‐0016090 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRACCA, KELLY
239 DORIC AVENUE
CRANSTON, RI 02910                                  P‐0057868 4/17/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PETRACCA, KELLY A
239 DORIC AVENUE
CRANSTON, RI 02910                                  P‐0013478 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRACCA, KELLY A
239 DORIC AVENUE
CRANSTON, RI 02910                                  P‐0013663 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRAGLIA, RICHARD P
576 NAUGHTON AVENUE
STATEN ISLAND, NY 10305                             P‐0007975 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRAITES, ROBERT J
20512 ANNDYKE WAY
GERMANTOWN, MD 20874‐2824                           P‐0041372 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRAKIS, BYRON
24 LANTERN LN.
KINGSTON, NH 03848                                  P‐0049247 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRAKIS, BYRON
24 LANTERN LN.
KINGSTON, NH 03848                                  P‐0049616 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2579 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 743 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PETRANTO, NANCY A
117 CRYSTAL COURT
NOVATO, CA 94949                                      P‐0016740 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRE, JESSE M
1950 BAKER RD
DEXTER, MI 48130                                      P‐0047755 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRE, JESSE M
1950 BAKER RD
DEXTER, MI 48130                                      P‐0047760 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRE, JESSE M
1950 BAKER RD
DEXTER, MI 48130                                      P‐0047776 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETREL, JERRY L
JERRY L PETREL
1403 SW PIN OAK PKWY
TOPEKA, KS 66615‐1161                                 P‐0029001 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETREL, JERRY L
1403 SW PIN OAK PKWY
TOPEKA, KS 66615‐1161                                 P‐0029095 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRELLA, DANAE M
3478 W. SILVER SPRINGS PL
MT. PLEASANT, MI 48858                                P‐0050554 12/26/2017    TK Holdings Inc., et al.                    $14,000.00                                                                                   $14,000.00
PETRELLA, DANAE M
3478 W. SILVER SPRINGS PL
MT PLEASANT, MI 48858                                 P‐0052027 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRELLI, LIZA R
1723 MIDLAND BEAVER RD
INDUSTRY, PA 15052                                    P‐0050928 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRELLI, MICHAEL
12533 EAST CORNELL CIRCLE
AURORA, CO 80014                                      P‐0025033 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRI, KRISTIN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043853 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PETRICCIANI, ROBERT J
7403 SE JENNINGS AVE
MILWAUKIE, OR 97267                                   P‐0035538 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRICKO, DENISA
1190 ENCINITAS BLVD D112
ENCINITAS, CA 92024                                     4053    12/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PETRIE, JAMES E
2538 KIMBERLY AVE.
CAMARILLO, CA 93010                                   P‐0021159 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRIE, JAMES E
2538 KIMBERLY AVE.
CAMARILLO, CA 93010                                   P‐0021177 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRIE, JAMES E
2538 KIMBERLY AVE.
CAMARILLO, CA 93010                                   P‐0021621 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRIE, JOHN H
12561 MEDALIST PARKWAY
CARMEL, IN 46033                                      P‐0052420 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRIE, KENTON D.
1852 OAK GROVE RD
DAHLONEGA, GA 30533‐4494                                1272    11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                           Page 2580 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 744 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PETRIE, TODD D
NO ADDRESS PROVIDED
                                                    P‐0035665 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRILLI, DONNA
405 FIRETHORNE COURT
SEWELL, NJ 08080                                    P‐0040533 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRILLI, MARY JANE
1206 HOLY CROSS DRIVE
MONROEVILLE, PA 15146                               P‐0051256 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRILLO, ANGELO
809 E ROSEWOOD CT
ONTARIO, CA 91764                                   P‐0013837 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRILLO, MARYANN E
24 BARBADOS DRIVE
CHEEKTOWAGA, NY 14227                               P‐0039855 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRINI, TYLER A
6919 OLD WATERLOO ROAD
ELKRIDGE, MD 21075                                  P‐0015834 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRITZ, DANIEL J
4504 BLACKTAIL LANE
BUTTE, MT 59701                                     P‐0002794 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRITZ, DAWN M
4504 BLACKTAIL LANE
BUTTE, MT 59701                                     P‐0002799 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRO FELL, CHRISTINE E
9765 WEBSTER ROAD
STRONGSVILLE, OH 44136                              P‐0007806 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETROFF, MARY‐ANNE G
5112 S. OLATHE CIRCLE
CENTENNIAL, CO 80015                                P‐0041881 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRONE, WILLIAM R
26 PARKWAY SOUTH
NEW LONDON, CT 06320                                P‐0004997 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETROSKEY, DANIEL J
9628 S. CEDAR RD.
CEDAR, MI 49621                                     P‐0044538 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETROVICH, CYNTHIA L
2515 NW SKYLINE TERRACE
ALBANY, OR 97321                                    P‐0045116 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETROVICHEVA, NINA
4147 ROSS ROAD
SEBASTOPOL, CA                                      P‐0028433 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETROW, DEBI J
3436 MT ST HELENA DRIVE
SAN JOSE, CA 95127                                  P‐0047793 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRUSKA, ROBERT H
23 CRESCENT RIDGE ROAD
BOONTON
USA, NJ 07005                                       P‐0020041 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETRY‐JOHNSON, SYLVIA
3710 LAKE VIEW COURT
MISSOURI CITY, TX 77459                             P‐0002978 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTAWAY, LEWIS J
556 S ANN STREET
MOBILE, AL 36604                                    P‐0027647 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2581 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 745 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PETTERSEN, MELVIN L
20185 518TH LANE
LAKE CRYSTAL, MN 56055                              P‐0047990 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTERSEN, MELVIN L
20185 518TH LANE
LAKE CRYSTAL, MN 56055                              P‐0048222 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTERSEN, MELVIN L
20185 518TH LANE
LAKE CRYSTAL, MN 56055                              P‐0048231 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTERSEN, MELVIN L
20185 518TH LANE
LAKE CRYSTAL, MN 56055                              P‐0048253 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTIE, RICHARD L
914 ROYAL DR
MARTINSVILLE, VA 24112                              P‐0002289 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTIFORD, RITA
PO BOX 1541
MORRIISTOWN, NJ 07962                               P‐0028176 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTIGREW, HEIDI E
25 DEWEY CIRCLE
CAMPTON, NH 03223                                   P‐0007932 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTIGREW, JEWELL M
1217 GREENWOOD STREET
MEMPHIS, TN 38106                                   P‐0049984 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTIGREW, JOHN H
2380 TITUS ROAD
BATAVIA, OH 45103                                   P‐0038290 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTIGREW, PIERRE A
10208 HAMMERSMITH COVE
MEMPHIS, TN 38016                                   P‐0049918 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTIGREW, WILLIAM M
8708 DOE PATH LN
HUNTERSVILLE, NC 28078                              P‐0002225 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTIJOHN, KENNETH G
424 HAGEDORN RD
GRAYVILLE, IL 62844                                 P‐0055531 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTINE, ANDREW J
227 PALOMA AVE
SAN RAFAEL, CA 94901                                P‐0017828 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETTINGILL, SALLY D
3043 WILLOWBEND ROAD
MONTGOMERY, TX 77356                                P‐0006408 10/27/2017    TK Holdings Inc., et al.                    $23,651.65                                                                                   $23,651.65
PETTIS, DARLA DEE
1558 RAY SOWELL, RD
AUSTIN, AR 72007                                      1892    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PETTIT, DIANA C.
221 SOUTH FREMONT STREET #208
SAN MATEO, CA 94401                                   2616    11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PETTIT, GARY W
3143 STATE HWY KK
ROGERSVILLE, MO 65742                               P‐0057994 5/30/2018     TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
PETTIT, JADE A
51994 CULTUS LANE
LA PINE, OR 97739                                   P‐0041355 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2582 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 746 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
PETTIT, JASON L
183 COUNTY HIGHWAY 101
GLOVERSVILLE, NY 1078                               P‐0015515 11/4/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTIT, JASON L
183 COUNTY HIGHWAY 101
GLOVERSVILLE, NY 12078                              P‐0043039 12/18/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTIT, MARION L
3100 JEREMES LANDING
PLANO, TX 75075                                     P‐0049230 12/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTIT, TANYA R
3143 STATE HWY KK
ROGERSVILLE, MO 65742                               P‐0057993 5/30/2018     TK Holdings Inc., et al.                    $150,000.00                                                                                   $150,000.00
PETTUS, WILTON M
234 CO RD 48
LEXINGTON, AL 35648                                 P‐0048565 12/26/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTWAY, BARBARA G
1016 ST JOSEPH ST
WAVELAND, MS 39576                                  P‐0009070 10/30/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTWAY, BARBARA G
1016 ST JOSEPH ST
WAVELAND, MS 39576                                  P‐0009079 10/30/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTWAY, DERRICK L
1006 FREEMONT ST SW
DECATUR, AL 35601                                   P‐0001550 10/22/2017    TK Holdings Inc., et al.                  $90,666,666.07                                                                               $90,666,666.07
PETTWAY, LAKAREN D
LAKAREN PETTWAY
300 MINNIE JONES AVENUE
CAMDEN, AL 36726                                    P‐0041504 12/17/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTY, CAROLYN J
58 ALEXANDER ST,
PROVIDENCE
, RI 02907‐3533                                     P‐0036362 12/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTY, DAVID S
1873 FINSBURY LANE
VIRGINIA BEACH, VA 23454                            P‐0008147 10/29/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTY, JOSIE C
805 W MURPHY RD.
COLLEYVILLE, TX 76034                               P‐0011462 11/1/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTY, KRISTIN
9249 MAPLEVIEW WAY
ELK GROVE, CA 95758                                 P‐0039207 12/11/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTY, LENZELL A
478 POPLAR FARMS DRIVE
HIRAM, GA 30141                                     P‐0003398 10/24/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTY, SIERRA A
220 STEWARTS LANDING CIRCLE
SMYRNA, TN 37167                                    P‐0034181 11/30/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTY, STEPHAN M
4610 CLAREMONT PARK DR
BRADENTON, FL 34211                                 P‐0000274 10/19/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTY, SUSAN
1115 ROBERT HENDRIX ROAD
LEXINGTON, SC 29073                                 P‐0004400 10/25/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PETTYJOHN, WAYNE R
3766 LAMB DRIVE
MARIETTA, GA 30064                                  P‐0003779 10/25/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                         Page 2583 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 747 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PETUNIS, JESSICA M
1888 ICEBERG LANE
ROSEVILLE, CA 94574                                 P‐0029308 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PETUNIS, JESSICA M
1888 ICEBERG LANE
ROSEVILLE, CA 9574                                  P‐0029310 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEVAHOUSE, WANDA
60 DOGWOOD CIR
JACKSON, TN                                         P‐0029245 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEVY, KATHY C
96195 OYSTER BAY DRIVE
FERNANDINA BEACH, FL 32034                          P‐0049367 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEW, KRISTI L
3163 ROADRUNNER ROAD
SAN MARCOS, CA 92078                                P‐0021385 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEYSER, MITCHELL J
4826 TABARD PLACE
ANNANDALE, VA 22003                                 P‐0013803 11/2/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PEYTON, DANECKA
5204 FOX CT UNIT A
WILMINGTON, NC 28405                                P‐0056055 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEYTON, JAYNE
11846 BASILE ROAD
PHILADELPHIA, PA 19154                              P‐0011628 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PEYTON, ROGER
ROGER PEYTON
809 RACHEL CT.
LANDOVER, MD 20785                                  P‐0014063 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFAENDER, APRIL A
19 LAWRENCE LANE
TORRINGTON, CT 06790                                P‐0024826 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFAFF, ROGER O
40 STONINGTON PL
MARIETTA, GA                                        P‐0004763 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFEFFER, JEROME W
28 BATTLE FLAGG RD
BEDFORD, MA 01730                                   P‐0004537 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFEFFER, JEROME W
28 BATTLE FLAGG RD
BEDFORD, MA                                         P‐0004554 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFEFFERKORN, LAURA B
4117 CASSINA ROAD
COLUMBIA, SC 29205                                  P‐0009352 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFEIFFER , NADINE A
1340 GARDEN CREST CIRCLE
RALEIGH, NC 27609                                   P‐0026045 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFEIFFER, JAMIE L
1920 HUMBOLDT ST.
MANHATTAN, KS 66502                                 P‐0049764 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFEIFFER, REBECCA L
APT 310
2909 W BARCELONA ST
TAMPA, FL 33629                                     P‐0052400 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFENDER, GEORGE J
27226 NOSTALGIA DRIVE
LEESBURG, FL 34748                                  P‐0001524 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2584 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 748 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PFEUFFER, MICHAEL R
1040 SUMMER PLACE
PITTSBURGH, PA 15243                               P‐0014399 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFISTER, LINDA D
7518 WACHTEL WAY
ORANGEVALE, CA 95662                               P‐0048593 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFISTER, MIKE T
141 FOUNTAINHEAD CT
MARTINEZ, CA 94553                                 P‐0020543 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFLAUM, KEVIN L
984 VIRGINIA AVE
YORK, PA 17403                                     P‐0010297 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFLEIGER, MINDY M
280 E HOLLY ST
MILLIKEN, CO 80543                                 P‐0016893 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFLUM, EDWARD M
1221 DOTTY DR
LITTLE CHUTE, WI 54140                             P‐0039212 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFLUM, EDWARD M
1221 DOTTY DR
LITTLE CHUTE, WI 54140                             P‐0039221 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFLUM, LISA M
1221 DOTTY DR
LITTLE CHUTE, WI 54140                             P‐0039213 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFORTE, EDWARD O
6336 LAWNDALE AVE
PHILADELPHIA, PA 19111                             P‐0012560 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFORTE, EDWARD O
6336 LAWNDALE AVE
PHILADELPHIA, PA 19111                             P‐0012570 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFUNDT, NIEL F
3915 WILKIN STREET
BELLINGHAM, WA 98229‐3914                          P‐0024396 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PFUNDT, NIEL F
3915 WILKIN ST
BELLINGHAM, WA 98229‐3914                          P‐0030328 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHALEN, EMILY C
212 E. SHEFFORD ST.
GREER, SC 29650                                    P‐0004020 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, ANDREW
317 PARKHURST LANE
ALLEN, TX 75013                                    P‐0021739 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, ANH H
815 HARBOUR PLACE
SUGAR LAND, TX 77478                               P‐0012255 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, CHIMINH T
6581 REDGROVE CIR
HUNTINGTON BEACH, CA 92647                         P‐0054329   1/9/2018     TK Holdings Inc., et al.                      $359.00                                                                                       $359.00
PHAM, CHRIS
1305 S. MARINE ST.
SANTA ANA, CA 92704                                P‐0056579   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, DAVID M.
2810 S. WASHINGTON ST.
AMARILLO, TX 79109                                   2133      11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                         Page 2585 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 749 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
PHAM, HENRY H
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043795 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PHAM, JULIE
1417 N JACKSON ST
SANTA ANA, CA 92703                                  P‐0025808 11/15/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PHAM, JULIE
1417 N JACKSON ST
SANTA ANA, CA 92703                                  P‐0025813 11/15/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PHAM, LANCE ANH V
4711 CALLE ESTRELLA
OCEANSIDE, CA 92057                                  P‐0018138 11/6/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PHAM, LANCE ANH V
4711 CALLE ESTRELLA
OCEANSIDE, CA 92057                                  P‐0018146 11/6/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PHAM, LEHANG T
11321 NEWPORT MILL RD
WHEATON, MD 20902                                    P‐0053096 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, LELANG T
11321 NEWPORT MILL RD
WHEATON, MD 20902                                    P‐0051539 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, LINHUYEN
8921 RIVERWELL CIRCLE WEST
HOUSTON, TX                                          P‐0025177 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, MICHELLE
7740 NE 200TH ST
KENMORE, WA 98028                                    P‐0043565 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, NGOC THUY
2810 S. WASHINGTON ST.
AMARILLO, TX 79109                                     2085      11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PHAM, NGOC‐MAI T
579 LAKE ASHLEY CIR.
MELBOURNE, FL 32904‐1984                             P‐0003891 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, NHI T
4509 CARTER CREEK #5
BRYAN, TX 77802                                      P‐0007998 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, PHUONG
2916 W LINGAN LN
SANTA ANA, CA 92704                                  P‐0020407 11/8/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PHAM, QUOC‐KHANH T
11226 LEGATO WAY
SILVER SPRING, MD 20901‐5049                         P‐0051419 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, TRISH
8420 NEWBY WAY
ELK GROVE, CA 95624                                  P‐0050559 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAM, VINH G
6581 REDGROVE CIR
HUNTINGTON BEACH, CA 92647                           P‐0054333   1/9/2018     TK Holdings Inc., et al.                      $345.00                                                                                       $345.00
PHAN, ADRIAN D
2810 WARNER AVE.
APT 366
IRVINE, CA 92606                                     P‐0029705 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHAN, CHIEU H
3583 MACINTOSH STREET
SANTA CLARA, CA 95054                                P‐0053656   1/2/2018     TK Holdings Inc., et al.                     $1,850.00                                                                                    $1,850.00
                                                                                           Page 2586 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 750 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                    Amount
PHAN, HUONG T
1029 KINGS RD
SCHENECTADY, NY 12303                              P‐0055285 1/19/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHAN, JACQUELINE
PO BOX 1166
LOS ALAMITOS, CA 90720                             P‐0024301 11/13/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHAN, KENNY A
1235 W. BISHOP ST.
SANTA ANA, CA 92703                                P‐0020482 11/9/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHARES, MARY
3229 E KRISTAL WAY
PHOENIX, AZ 85050                                  P‐0042475 12/19/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHARES, STEVEN
10818 SE 240TH PLACE
APT #B‐203
KENT, WA 98030                                     P‐0027231 11/16/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHARRIS, INGRID
5524 CARMELITA DRIVE
ALBUQUERQUE, NM 87111                              P‐0029579 11/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHEFFER, DIANE M
4 GAIL DRIVE
NORTH MASSAPEQUA, NY 11758                         P‐0026906 11/13/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHEIFFER, RORY P
6 GUDRUN DRIVE
ANDOVER, MA 01810                                  P‐0039079 12/12/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHELAN, BRANDI L
58 BURDICK AVENUE
JOHNSON CITY, NY 13790                             P‐0016482 11/5/2017     TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00
PHELAN, GEORGE R
14733 SW 52 TER
MIAMI, FL 33185                                    P‐0013124 11/2/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHELAN, JAMES M
6105 CAMINITO CT. NE
ALBUQUERQUE, NM 87111                              P‐0005751 10/26/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHELAN, THOMAS M
203 CHAPARRAL ST
BORGER, TX 79007                                   P‐0032594 11/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHELAN‐MORRELL, DARCY
DARCY PHELAN‐MORRELL
1107 AUSTIN MANOR COURT
SPRING, TX 77379‐3995                              P‐0012029 11/1/2017     TK Holdings Inc., et al.                  $15,000,000.00                                                                               $15,000,000.00
PHELAN‐MORRELL, DARCY
1107 AUSTIN MANOR COURT
SPRING, TX 77379‐3995                              P‐0036773 12/6/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHELAN‐MORRELL, DARCY
1107 AUSTIN MANOR CT
SPRING, TX 77379                                   P‐0058394 6/21/2019     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PHELAN‐MORRELL, D'ARCY
1107 AUSTIN MANOR CT.
SPRING, TX 77379‐3995                                4537    12/26/2017       TK Holdings Inc.                       $14,600,411.40                                                                               $14,600,411.40
PHELAN‐MORRELL, D'ARCY
1107 AUSTIN MANOR CT.
SPRING, TX 77379‐3995                              P‐0052791 12/26/2017    TK Holdings Inc., et al.                  $14,600,411.40                                                                               $14,600,411.40
PHELPS, ANGELITA
420 GONZALES ST
TRACY, CA 95376                                    P‐0042330 12/19/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                        Page 2587 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 751 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PHELPS, ANGELITA
420 GONZALES ST
TRACY, CA 95376                                    P‐0042425 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, ANNETTE M
4298 PINCKARD PIKE
VERSAILLES, KY 40383                               P‐0004225 10/25/2017    TK Holdings Inc., et al.                      $640.50                                                                                       $640.50
PHELPS, BRIAN
218 MAIN STREET #131
KIRKLAND, WA 98033                                   4655     1/7/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
PHELPS, CHRISTOPHER
11005 HARVEST DANCE WAY
SAN DIEGO, CA 92127                                P‐0025460 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, DIANE
813 RIVERSIDE AVENUE
RARITAN, NJ 08869                                  P‐0046217 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, ELDEN
7406 W WESTLAWN ST
WICHITA, KS 67212                                  P‐0046223 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, ERIC
813 RIVERSIDE AVENUE
RARITAN, NJ 08869                                  P‐0046221 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, JOHN R
4298 PINCKARD PIKE
VERSAILLES, KY 40383                               P‐0004204 10/25/2017    TK Holdings Inc., et al.                      $735.00                                                                                       $735.00
PHELPS, LEEANN
3821 FREDS FOLLY DRIVE
CORPUS CHRISTI, TX 78414                           P‐0035804 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, PAUL O
165 N CANAL ST
APT 1422
CHICAGO, IL 60606                                  P‐0033078 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, RANDOLPH C
PO BOX 255
DANVILLE, VT 05828                                 P‐0056054 1/29/2018     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
PHELPS, SHERI
11005 HARVEST DANCE WAY
SAN DIEGO, CA 92127                                P‐0025463 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS, TERESA A
1531 N. GLENHURST ST.
WICHITA, KS 67212                                  P‐0030696 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHELPS‐MCMILLEN, AMELIA L
2044 SUNSET GROVE LANE
CLEARWATER, FL 33765                               P‐0000418 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHETPHOMMASOUK, ESTHER M
902 BEDFORD CT
WALDORF, MD 20602                                  P‐0035124 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHIFER, BRIDGET B
59593 414TH LANE
NEW ULM, MN 56073                                  P‐0037947 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHIFER, MATTHEW J
59593 414TH LANE
NEW ULM, MN 56073                                  P‐0037995 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHIFER, NOEL L
59593 414TH LANE
NEW ULM, MN 56073                                  P‐0037873 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2588 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 752 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PHILBRICK, GEORGE K
12352 FAUST COURT
JACKSONVILLE, FL 32258                              P‐0057388 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILE, LAURA R
8 MELODIE CT
HAINESPORT, NJ 08036                                P‐0040804 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILIP, EDWIN A
PO BOX 284
WEST HEMPSTEAD, NY 11552                            P‐0029928 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILIPOSE, JUBIN
12814 HYMEADOW DR. UNIT# A
AUSTIN, TX 78729                                    P‐0001221 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILIPPE, SAMUEL E
7234 TALLOWTREE LANE
ORLANDO, FL 32835                                   P‐0032670 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILIPPOU, PHILIP J
7159 SOUTH LINCOLN WAY
CENTENNIAL, CO 80122                                P‐0014348 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILIPPUS, ELIZABETH L
1051 STIRRUP PLACE NW
CONCORD, NC 28027                                   P‐0038751 12/11/2017     TK Holdings Inc., et al.                    $17,000.00                                                                                   $17,000.00
PHILIPPUS, ELIZABETH L
1051 STIRRUP PLACE NW
CONCORD, NC 28027                                   P‐0038818 12/11/2017     TK Holdings Inc., et al.                    $11,000.00                                                                                   $11,000.00
PHILIPS, ALEXANDER C
1627 10TH AVE
GRINNELL, IA 50112                                  P‐0054971 1/16/2018      TK Holdings Inc., et al.                     $3,845.00                                                                                    $3,845.00
PHILLIP, BAXTER W
200 E 4TH ST
HINSDALE, IL 60521                                  P‐0008929 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIP, TERESA
2008 CENWOOD DR.
JONESBORO, AR 72401                                   1282      11/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PHILLIPE, ALYSSA
38245 MURRIETA HOT SPRINGS RD
APT O208
MURRIETA, CA 92563                                  P‐0041974 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, ADELE D
147 CHATHAM WEST DRIVE
BROCKTON, MA 02301                                  P‐0035073 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, AMANDA C
1130 MINNESOTA RD
IOLA, KS 66749                                      P‐0034440 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, BENJAMIN J
BENJAMIN J PHILLIPS
613 CANTEBURY DR
WARRENSBURG, MO 64093                               P‐0051736 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, BOBBI
6775 BUCLEIGH RD
LK WYLIE, SC 29710                                  P‐0051242 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, BONNIE J
2027 REXFORD DR
SAN DIEGO, CA 92105                                 P‐0056652   2/5/2018     TK Holdings Inc., et al.                     $2,210.00                                                                                    $2,210.00
PHILLIPS, BRONSON F
205 LANCELOT LANE
DUBLIN, GA 31021                                    P‐0033225 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2589 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 753 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PHILLIPS, BRYIAN K
2309 LOMAS PL
CLOVIS, NM 88101                                    P‐0024665 11/6/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
PHILLIPS, CAROLYN
1417 E 72ND PL 1W
CHICAGO, IL 60619                                   P‐0011040 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, CLARECE E
121 EDGEWOOD STREET
2ND FLOOR
HARTFORD, CT 06112                                  P‐0036899 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, COLLIN W
902 KENSINGTON DRIVE
MOBILE, AL 36608                                    P‐0029007 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, CYNTHIA W
P. O. BOX 445
GRAY, ME 0403*‐0445                                 P‐0050442 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, DAVID E
24 ASHFORD LANE
WATERBURY, VT 05676                                 P‐0018323 11/7/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PHILLIPS, DEAN
20282 ORDINARY PL
ASHBURN, VA 20147                                   P‐0028159 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, DELANO M
2 NORTH CENTRAL AVENUE
SUITE #1130
PHOENIX, AZ 85004                                   P‐0036222 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, DELANO M
2 N. CENTRAL AVE.
SUITE #1130
PHOENIX, AZ 85004                                   P‐0036262 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, DON M
207 COUNTY ROAD 629
MENTONE, AL 35984‐2214                              P‐0008340 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, DONNA
1214 WAYNE AVENUE
NEW SMYRNA BEACH, FL 32168                          P‐0009687 10/30/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
PHILLIPS, GARY W
16710 GENTLE STONE DR
HOUSTON, TX 77095                                   P‐0030647 11/22/2017    TK Holdings Inc., et al.                     $2,100.00                                                                                    $2,100.00
PHILLIPS, GRETCHEN A
2929 W RAINMAKER
PRESCOTT, AZ 86305                                  P‐0037023 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, HELEN S
4950 GOVERNORS DRIVE
#2316
FOREST PARK, GA 30297                               P‐0021661 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, JACKIE S
622 WOLFE STREET
FREDERICKSBURG, VA 22401                            P‐0014445 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, JAMES E
32 ALPINE CT
VOORHEES, NJ 08043                                  P‐0007520 10/28/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PHILLIPS, JANE
4908 COTTONWOOD ROAD
WIMBERLEY, TX 78676                                 P‐0027726 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2590 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 754 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PHILLIPS, JEFREY M
9245 TWIN TRAILS RD
SAN DIEGO, CA 92129                                 P‐0030835 11/23/2017    TK Holdings Inc., et al.                    $49,000.00                                                                                   $49,000.00
PHILLIPS, JERRY D
235 WESTMINSTER DR MACKINAW I
                                                    P‐0042283 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, JOHNNY
7330 LAUREL CREEK CT
SPRINGFIELD, VA 22150                               P‐0025295 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, JOSE B
1578 NW BALTIMORE AVE.
BEND, OR 97703                                      P‐0031425 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, JOSE B
1578 NW BALTIMORE AVE.
BEND, OR 97703                                      P‐0031437 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, JOSE S
1739 E GST
19
ONTARIO, CA 91764                                   P‐0016970 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, JOSE S
1739 E G ST
APT 19
ONTARIO, CA 91764                                   P‐0057803   4/1/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, JUNE A
6150 COURTSIDE PL
LOVELAND, OH 45140                                  P‐0039194 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, KEITH
4455 MONT EAGLE PLACE
LOS ANGELES, CA 90041                               P‐0028634 11/19/2017    TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
PHILLIPS, KELA L
808 E TOWNE LAKE CIRCLE
OPELIKA, AL 36804                                   P‐0005926 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, KERON O
415 COLUMBUS AVENUE
TRENTON, NJ 08629                                   P‐0018743 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, LARRY
173 CAMP ROAD
RED HOOK, NY 12571                                  P‐0005195 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, LAURA C
7406 LA MANGA DRIVE
DALLAS, TX 75248                                    P‐0002825 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, LINDA D
1054 PHILLIPS RD
MIDWAY, GA 31320                                    P‐0027328 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, LYNN R
1109 HORNSBYVILLE RD
YORKTOWN, VA 23692                                  P‐0009112 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, MARIA B
220 ARABELLA WAY
OCEANSIDE, CA 92057                                 P‐0037915 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, MARK P
5708 DORIAN DR
ROHNERT PARK, CA 94928                              P‐0040457 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PHILLIPS, MARTY C
14 WINDMERE
TEXARKANA, TX 75503                                 P‐0046856 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2591 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 755 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
PHILLIPS, MARY ANNE
P. O. BOX 803
EULESS, TX 76039                                   P‐0002949 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, MARY M
1208 FERNSIDE STREET
REDWOOD CITY, CA 94061                             P‐0039034 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, MELAINA
206 OAK RIDGE CIRCLE
MOUNT AIRY, NC 27030                               P‐0051812 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, MEREDITH L
187 ACACIA AVENUE
BILOXI, MS 39530                                   P‐0051069 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, NANCY V
235 WOODS RD
GREER, SC 29650                                    P‐0007382 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, PAMELA
250 FOX RUN RD
PINEHURST, NC 28374                                P‐0002297 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, PAMELA A
4173 VIA SOLANO
PALOS VERDES EST, CA 90274                         P‐0018653 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, PAULINE S
4114 40TH AVE S
MINNEAPOLIS, MN 55406                              P‐0032395 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, PEGGY I.
60 DEE RD.
SOMERVILLE, TN 38068                                 4037    12/13/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
PHILLIPS, RANA R
PO BOX 519
CEDAR HILL, TX 75106                               P‐0010275 10/31/2017    TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
PHILLIPS, ROBERT J
400 BELLS FERRY RD NE
WHITE, GA 30184‐2841                               P‐0005625 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, ROBERTO E
2230 SW 9TH ST
APT #3
MIAMI, FL 33135                                    P‐0045847 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, ROBIN R
637 COATE COURT
ALTADENA, CA 91001                                 P‐0025255 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, RONALD T
104 CHESTNUT ST
LAPORTE CITY, IA 50651                             P‐0007707 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, RYAN A
6482 N. GENTRY AVE
FRESNO, CA 93711                                   P‐0020306 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, SCOTT
1912 SW 29TH TERRACE
OCALA, FL 34474                                    P‐0003804 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, SEANDREA
481 DEWDROP CIRCLE TOWNHOUSE E
CINCINNATI, OH 45240                                 903     10/27/2017       TK Holdings Inc.                           $800.00                                                                                        $800.00
PHILLIPS, STACY A
15 DERRYGALLY CIRCLE
KINNELON, NJ 07405                                 P‐0042747 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                        Page 2592 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 756 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
PHILLIPS, TIMOTHY D
4 HUNLEY CIRCLE
GROTON, CT 06340                                     P‐0009902 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, TREVINA D
8795 56TH ST. N
PINELLAS PARK, FL 33782                              P‐0000304 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, VICKI D
7647 SMILING WOOD LANE
HOUSTON, TX 77086                                    P‐0049361 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILLIPS, VICKI M
101 TRAILWOOD COVE
BRANDON, MS 39047                                    P‐0051361 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHILPITT, CHRISTINE
12510 MAYS CANYON RD
GUERNEVILLE, CA 95446‐9405                           P‐0054197    1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHINNEY, HARTLEY K
123 LAKE POINT DRIVE
GALLATIN, TN 37066                                   P‐0014331 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHIPPS, JONATHAN D
1634 CHAROULEAU PLACE
TUCSON, AZ 85737‐8566                                P‐0044820 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHIPPS, KIMBERLY
1918 W. JAY AVE
SPOKANE, WA 99208                                      2858      11/20/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PHIPPS, NOEL A
127 N. PINECREST ST
WICHITA, KS 67208                                    P‐0022291 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHIPPS, STEVEN C
50 IKE MONHOLLEN ROAD
CORBIN, KY 40701                                     P‐0058148 7/24/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHIPPS, STEVEN C
50 IKE MONHOLLEN ROAD
CORBIN, KY 40701                                     P‐0058149 7/24/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHIPPS, STEVEN C
50 IKE MONHOLLEN ROAD
CORBIN, KY 40701                                     P‐0058150 7/24/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHIPPS, STEVEN C
50 IKE MONHOLLEN ROAD
CORBIN, KY 40701                                     P‐0058151 7/24/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHOENIX, CORTNEY A
3715 COKER ST #202
IRVING, TX 75062                                       307       10/21/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
PHOENIX, JENNIFER N
2059 GREENCOURT DRIVE
MISSOURI CITY, TX 77489                              P‐0004883 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHOENIX, JENNIFER N
2059 GREENCOURT DRIVE
MISSOURI CITY, TX 77489                              P‐0009192 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHONPRATANWECH, YUI
310 11TH AVE
SAN FRANCISCO, CA 94118                              P‐0057762 3/22/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PHU, HELEN
6250 N CAMPBELL AVE
CHICAGO, IL 60659                                    P‐0030623 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                            Page 2593 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 757 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PIANALTO, ANTHONY E
13910 MOHAWK RD
LEAWOOD, KS 66224                                     1243    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PIANO DISTRIBUTORS OF FLORIDA
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                             P‐0042333 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIANO DISTRIBUTORS OF FLORIDA
1475 12TH STREET E
PALMETTO, FL 34221‐4177                             P‐0042336 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIANO DISTRIBUTORS OF FLORIDA
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                             P‐0042344 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIANO DISTRIBUTORS OF FLORIDA
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                             P‐0042408 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIANO DISTRIBUTORS OF FLORIDA
1475 12TH STREET E
PALMETTO, FL 34221‐4177                             P‐0042415 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIANO DISTRIBUTORS OF FLORIDA
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                             P‐0042431 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIANO DISTRIBUTORS OF FLORIDA
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                             P‐0042733 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIANO DISTRIBUTORS OF ILLINOI
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                             P‐0042739 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIANTEK, MANNY
ANTHONY E. KALIKAS, ATTORNEY AT LAW
3936 HORTENSIA STREET
SAN DIEGO, CA 92110                                   3893    12/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PIASECKI, DANIEL R
1080 MORRILL POND ROAD
HARTLAND, ME 04943                                  P‐0054812 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIATKOWSKI, STEVEN M
20 WHISPERING PINE LANE
VOORHEES, NJ 08043‐4214                             P‐0017192 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIAZZA ACURA MAIN LINE
WATSON, LILLIAN E
1741 N 61ST STREET
PHILADELPHIA, PA 19151                              P‐0018437 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIAZZA JR, JOSEPH J
2211 SPRINGFIELD WAY
SAN MTAEO, CA 94403                                 P‐0016924 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIAZZI, LORI A
134 PRIMROSE LANE
BARTLETT, IL 60103                                  P‐0053170 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICARD, DONALD R
2730 BANYAN RD
APT 2
BOCA RATON, FL 33432                                P‐0027654 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICARD, PHILLIP S
26675 N 86TH DR
PEORIA, AZ 85383                                    P‐0009952 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2594 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 758 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
PICARD, PHILLIP S
26675 N 86TH DR
PEORIA, AZ 85383                                    P‐0025846 11/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICARD, RAYMOND H
30 SAPPHIRE ST
ENFIELD, CT 06082                                   P‐0009274 10/30/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICARD, RAYMOND H
30 SAPPHIRE ST
ENFIELD, CT 06082IH                                 P‐0009436 10/30/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICARDI, MICHAEL J
6525 N NASHVILLE APT 204B
CHICAGO, IL 60631                                   P‐0015505 11/4/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICAZO, RENE R
228 MERIDIAN AVE
SAN JOSE, CA 95126                                  P‐0027260 11/17/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICAZO, RENE R
228 MERIDIAN AVE
SAN JOSE, CA 95126                                  P‐0027261 11/17/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICCHI, EDWARD A
5134 OAK VALLEY DRIVE
MADISON, WI 53704                                   P‐0008165 10/29/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICCININNI, PAUL
88 FISHER ROAD
MAHWAH, NJ 07430                                      1079    11/1/2017        TK Holdings Inc.                             $423.00                                                                                       $423.00
PICCIRILLI, TERRE S
110 CANYON DR
EAST STROUDSBURG, PA 18301                          P‐0033111 11/28/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICCOLO, DANIEL D
P.O. BOX 1704#
SALEM, NH 03079                                     P‐0037315 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICHARDO, ANGEL M
15 WALLER AVE
OSSINING, NY 10562                                  P‐0033792 11/30/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICHER, STEPHANIE
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                 P‐0054861 1/16/2018     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
PICHES, GEORGE C
PO BOX 51747
ALBUQUERQUE, NM 87181                               P‐0054364 1/10/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICKARSKI, MARYANN
21847 CENTER
NORTHVILLE, MI                                      P‐0013370 11/2/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICKARSKI, ROBERT P
21847 CENTER
NORTHVILLE, MI 48167                                P‐0013352 11/2/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICKENS, CYNTHIA E
1353 BRENTWOOD TRAIL.
BOLINGBROOK, IL 60490                               P‐0047370 12/26/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICKENS, PAMELA S
34518 COUNTY LINE ROAD
YUCAIPA, CA 92399                                   P‐0050565 12/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PICKER, SHEILA R
461 POPLAR LANE
EAST MEADOW, NY 11554                               P‐0034007 11/30/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                         Page 2595 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 759 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PICKETT, BRENDA J
P. O. BOX 758
HOT SPRINGS, AR 71902                               P‐0051363 12/27/2017    TK Holdings Inc., et al.                   $450,000.00                                                                                  $450,000.00
PICKETT, DAVID P
6769 NEANOVER RD
SOMERVILLE, OH 45064                                P‐0043388 12/20/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PICKETT, GEORGE B.
217 BRAE BURN DR.
JACKSON, MS 39211                                     2500    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PICKETT, KENNETH
THE LAW OFFICE OF SANDRA J. WORTHAM, LLC
SANDRA J. WORTHAM
203 NORTH LASALLE
SUITE 2100
CHICAGO, IL 60601                                     4540    12/26/2017       TK Holdings Inc.                        $265,000.00                                                                                  $265,000.00
PICKETT, PETER E
10555 HUNTINGTON WAY DRIVE
HOUSTON, TX 77099                                   P‐0036093 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKETT, ROGER D
858 HARRIS CREEK RD
JACKSONVILLE, NC 28540                              P‐0000991 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKFORD, DOUGLAS A
9800 FLINTRIDGE COURT
FAIRFAX, VA 22032                                   P‐0043462 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKFORD, DOUGLAS A
9800 FLINTRIDGE COURT
FAIRFAX, VA 22032                                   P‐0043463 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKFORD, DOUGLAS A
9800 FLINTRIDGE COURT
FAIRFAX, VA 22032                                   P‐0043464 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKFORD, DOUGLAS A
9800 FLINTRIDGE COURT
FAIRFAX, VA 22032                                   P‐0045842 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKMAN, PHILLIP
6 SUNRISE VIEW CT
TIJERAS, NM 87059                                   P‐0003736 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKREL, CELESTE
28603 VIA ARBOLEDA
MURRIETA, CA 92563                                  P‐0033611 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICKWORTH CAMPBE, CAROLE E
5805 STALLION DRIVE
NEW ALBANY, OH 43054 8059                           P‐0001241 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICONE, ANIELL
38 MERIDEN AVENUE
SOUTHINGTON, CT 06489                               P‐0041962 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICOU‐RODY, BRENDA L
58 RAVENWOOD DRIVE
PICAYUNE, MS 39466                                  P‐0025908 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PICQUET, QUIANNA
2213 KENDALLL SPRINGS CT APT 201
BRANDON, FL 33510                                   P‐0013889 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIDCOE, ALLEN J
712 OLD COMMONS ROAD
WINDSOR, PA 17366                                   P‐0041317 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2596 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 760 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PIE, DOMINIQUE M
404 TAYLOR AVENUE NW #B
RENTON, WA 98057                                    P‐0046587 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIECH, PAULA
1929 D STREET
FOREST GROVE, OR 97116                              P‐0015439 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIECHOTTKA, HANS R
102 MAGNOLIA WOODS DRIVE
CARY, NC 27518                                      P‐0001025 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIECZKIEWICZ, JACLYN L
371 CAMBRIDGE DRIVE
GRAYSLAKE, IL 60030                                 P‐0023823 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIEDRA, ELAINE W
106 N COLUMBIA ST
NAPERVILLE, IL 60540                                P‐0006645 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIEGARO, JARED
46 LANG ST
FIRST FLOOR
NEWARK, NJ 07105                                    P‐0055234 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIEL, DEANNA K
1509 W LINDBERG
SPRINGFIELD, MO 65807                               P‐0052305 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIEMONTE, KAY A
1821 RIZZI LANE
BARTLETT, IL 60103                                  P‐0005657 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIEMONTE, PHILLIP J
1821 RIZZI LANE
BARTLETT, IL 60103                                  P‐0006076 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIENNETTE , DANIEL P
50678 TRAILS NORTH DRIVE
GRANGER, IN 46530‐6934                              P‐0032790 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIENTKA, MARK
1068 W MAIN AVE
NANTICOKE, PA 18634                                 P‐0009840 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIEPENBURG, HEATHER M
3506 BLUE COAT RD.
NOTTINGHAM, MD 21236                                P‐0008874 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIEPER JR., WILLAIM C.
1405 EL TEJON WAY
SACRAMENTO, CA 95864                                  1966    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PIERACACOS, NICK
9510 GLENSHEE DR
ROWLETT, TX 75089                                   P‐0041337 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERACACOS, ROSA W
9510 GLENSHEE DR
ROWLETT, TX 75089                                   P‐0041386 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, ADAM J
115 WEST WOLFERT STATION RD
MICKLETON, NJ 08056                                 P‐0022472 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, BARBARA J
2009 LAND END LOOP
ROSEVILLE, CA 95747                                 P‐0041646 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, BOB
5103 S. SHERIDAN RD, #624
TULSA, OK 74145                                     P‐0003224 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2597 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 761 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PIERCE, BRENDA D
6911 DIANNA DR
CINCINNATI, OH 45239                                 P‐0040202 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, CHRISTOPHER A
6511 KENTDALE COURT
CHARLOTTE, NC 28270                                  P‐0002557 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, CHRISTOPHER A
10287 QUAIL WAY
WESTMINSTER, CO 80021                                P‐0027240 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, CLARA C
208 VANCROFT ST.
ASHEBORO, NC 27205                                   P‐0043298 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, DANIEL M
3316 E. MORELOS CT.
GILBERT, AZ 85295                                    P‐0009069 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, DANIEL M
3316 E. MORELOS CT.
GILBERT, AZ 85295                                    P‐0009071 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, DAVIAH M
PO BOX 228
CAIRO, IL 62914                                      P‐0026735 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, DONNA V
DONNA V. PIERCE
1362 MILL CROSSING
GARLAND, TX 75040                                    P‐0043805 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, EVONDA M
2210 MITCH CT W
SANFORD, FL 32771                                      1126    11/1/2017        TK Holdings Inc.                          $3,750.00                                                                                    $3,750.00
PIERCE, GERALD E
243 E 140 TH STREET
LOS ANGELES, CA 90061                                P‐0017725 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, HAROLD W
3000 COURT ST.
SYRACUSE, NY 13208                                   P‐0047601 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, HEATHER C
2006 EAST AUTUMN STREET
EAGLE MOUNTAIN, UT 84005                             P‐0038803 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, JASON
10A MYRTLE ST
PITTSFIELD, MA 01201                                 P‐0008171 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, JOSEPH E
84 LAKE ROYALE
LOUISBURG, NC 27549                                  P‐0007889 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, NICOLE L
507 W MISSISSIPPI ST
LIBERTY, MO 64068                                    P‐0049625 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, OBERLIN C
1004 MARTIN DR
ANDERSON, IN 46012                                   P‐0003526 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, PATRICK J
6541 MONTE SERRANO N.E.
ALBUQUERQUE, NM 87111                                P‐0004927 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, PAUL B
44799 MALOW AVENUE
STERLING HEIGHTS, MI 48314                           P‐0021897 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2598 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 762 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PIERCE, RICHARD G
47 HAMPSTEAD ST.
METHUEN, MA 01844                                  P‐0040337 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, RICHELLE K
1031 MUIRFIELD AVE
WAUKEGAN, IL 60085                                 P‐0006259 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, SANDRA L
1160 E CAMBRIDGE ST
SPRINGFIELD, MO 65807                              P‐0016953 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, SHANNON P
515 OYSTER STREET
FREEPORT, TX 77541                                 P‐0040738 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, SHARON
44799 MALOW AVENUE
STERLING HEIGHTS, MI 48314                           2668      11/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PIERCE, SHARON J
44799 MALOW AVENUE
STERLING HEIGHTS, MI 48314                         P‐0021902 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, SHARON J
44799 MALOW AVENUE
STERLING HEIGHTS, MI 48314                         P‐0026607 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, STEPHANIE N
4905 BAKER RIDGE PLACE
ACWORTH, GA 30101                                  P‐0054734 1/14/2018       TK Holdings Inc., et al.                    $13,000.00                                                                                   $13,000.00
PIERCE, STEPHEN A
2 ARDEN MILLS WAY #2202
FITCHBURG, MA 01420                                P‐0021854 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERCE, SUSAN L
PO BOX 214
GARDEN VALLEY, CA 95633                            P‐0054348    1/9/2018     TK Holdings Inc., et al.                     $3,600.00                                                                                    $3,600.00
PIERCEY FONTANA, LLC DBA ROCK HONDA
16901 MILLIKAN AVE.
IRVINE, CA 92606                                     2216      11/9/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
PIERCEY NORTH, INC. DBA PIERCEY TOYOTA
16901 MILLIKAN AVE.
IRVINE, CA 92606                                     2172      11/8/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
PIERCEY WEST, INC. DBA HONDA WORLD DOWNEY
16901 MILLIKAN AVE.
IRVINE, CA 92606                                     2011      11/9/2017        TK Holdings Inc.                                                                                       $0.00                               $0.00
PIERI, DAMON
47 DUNGARRIE ROAD
CATONSVILLE, MD 21228                              P‐0042774 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERING, SUZANNE M
759 YOUNGS CORNERS RD
AMSTERDAM, NY 12010                                P‐0018908 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERMONT, STEPHANIE A
601 MISSION LANE
HOWEY IN THE HIL, FL 34737                         P‐0008045 10/28/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PIERRE, AUFWIEDERSE
2737 HWY. 71
CAMPTI, LA 71411                                   P‐0003874 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIERRE, DANIEL
390 HALLADAY ST.
JERSEY CITY, NJ 07304                              P‐0019484 11/8/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00



                                                                                          Page 2599 of 3674
                                                 Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 763 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address           Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
PIERRE, MILA
P.O. BOX 416
CARMICHAEL, CA 95609                                  P‐0039118 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIERRE, PHELDER
2565 TANNER TERCAS
KISSIMMEE, FL 34743                                   P‐0030966 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIERRE, RICHARD
32469 QUIET TRAIL DR
WINCHESTER, CA 92596                                  P‐0056304    2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIERRE, STEVE G
5120 TREECREST PARKWAY
DECATUR, GA 30035                                     P‐0009672 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIERRE, TROY G
16 FRIENDSHIP ST
BILLERICA, MA 01821                                   P‐0021218 11/9/2017       TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
PIERSON, RICHARD A
70 FIELD STREET
SEEKONK                                               P‐0008083 10/28/2017      TK Holdings Inc., et al.                     $7,350.00                                                                                     $7,350.00
PIERSON, RUSSELL N
275 VIA LINDA VISTA
REDONDO BEACH, CA 90277                               P‐0019386 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIERSON, SAMMANTHA AND COOPER HURLEY INJURY LAWYERS
JOHN COOPER
125 ST PAULS BLVD, STE. 510
NORFOLK, VA 23510                                       4084      12/15/2017       TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
PIERSON, SHANNON L
35 FENWAY DRIVE
FRAMINGHAM, MA 01701                                  P‐0028496 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIERSON, TIMOTHY P
144 TUTTLE RD.
SPOFFORD, NH 03462                                    P‐0055874 1/25/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIERSON, VELMA
OAKWOOD AVE
COUNTRY CLUB HIL, IL 60467                            P‐0033184 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIERZNIK, WILLIAM
1073 RADIO ROAD
LITTLE EGG HARBO, NJ 08087                            P‐0011569 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIETA, ANDREW S
17 TAFTVILLE OCCUM ROAD
UNIT 11
NORWICH, CT 06360                                     P‐0005400 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIETER, LILLIAN W
6746 SW 45TH AVENUE
GAINESVILLE, FL 32608                                 P‐0029794 11/20/2017      TK Holdings Inc., et al.                       $726.63                                                                                       $726.63
PIETROPAOLO, ANDREW
4 AYRSHIRE DRIVE
NEW MILFORD, CT 06776                                 P‐0028276 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIETROWICZ, DANIELLE
2537 AIKIN CIRCLE SOUTH
LEWIS CENTER, OH 43035                                P‐0002364 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIETRYKOSKI, KRISTIN
26 BIG VALLEY RD
WURTSBORO, NY 12790                                   P‐0016000 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIETRZAK, MEAGAN A
3931 FALVEL COVE DR
SPRING, TX 77388                                      P‐0003908 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                             Page 2600 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 764 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PIETSCH, DAWN
2146 CALDWELL ST
CONWAY, AR 72034                                       2944    11/17/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PIETSCH, GEOFFREY N
1929 NW 12TH ROAD
GAINESVILLE, FL 32605                                P‐0003114 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIEZAS, CESAR L
630 VALLEY BROOK AVE.
UNIT 1
LYNDHURST, NJ 07071                                  P‐0010135 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIGNATELLO, ANNE M
P.O. BOX 72
COLOMA, CA 95613                                     P‐0035279 12/3/2017     TK Holdings Inc., et al.                    $11,505.36                                                                                   $11,505.36
PIGOTT, JOHN
5815 SHOOKSTOWN RD
FREDERICK, MD 21702                                    4403    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PIHL, KENNETH B
312 GARDEN ROAD
NORMAL, IL 61761                                     P‐0024734 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PI‐IS, SORRAYDA G
417 KNOLLWOOD CT
EULESS, TX 76039                                     P‐0005858 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIKARSKI, DANIEL G
6175 N KEATING AVE
CHICAGO, IL 60646                                      977     10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PIKE JR, GORDON L
P.O.BOX 574
44 LADYSLIPPER DR
NEWMARKET, NH 03857                                  P‐0050852 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIKE, CARL S
535 STATE ST
LANCASTER, PA 17603                                  P‐0043493 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIKE, CHRISTOPHER D
21040 SHEARER AVE
CARSON, CA 90745                                     P‐0024184 11/13/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PIKE, DAVID
1807 NOVATO BLVD APT H
NOVATO, CA 94947                                       2481    11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PIKE, JASON M
395 PEPPER LN
PETALUMA, CA 94952                                   P‐0042005 12/18/2017    TK Holdings Inc., et al.                      $675.00                                                                                       $675.00
PIKE, SHIRLEY
990 S SPRING MEADOW DRIVE
WEST COVINA, CA 91791                                P‐0048204 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIKE, STUART
52900 E 88TH AVE
STRASBURG, CO 80136                                  P‐0028740 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIKE, STUART
52900 E 88TH AVE
STRASBURG, CO 80136                                  P‐0028794 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILAFIAN, NERISA G
2621 W. LUTZ LAKE FERN ROAD
LUTZ, FL 33558                                       P‐0034991 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILAKOWSKI, SHAUNAH‐ANN K
95‐989 KELAKELA STREET
MILILANI, HI 96789‐5959                              P‐0014935 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2601 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 765 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PILCO, JULIO R
P. O. BOX 251447
GLENDALE, CA 91225‐1447                            P‐0018199 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILEGGI, ALBERTO
406 STUART LANE
AMBLER, PA 19003                                   P‐0022951 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILITTERE, MARILYN
1602 IVAR AVE
LOS ANGELES, CA                                    P‐0026646 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILKINGTON, WILL M
12160 EAST IOWA DRIVE
AURORA, CO 80012                                   P‐0026915 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILLA, DONNA
205 GLENVIEW CIRCLE
WARRINGTON, PA 18976                               P‐0032642 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILLA, MICHAEL A
918 SAGE RD
WEST CHESTER, PA 19382                             P‐0034889 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILLA, MICHAEL A
918 SAGE RD
WEST CHESTER, PA 19382                             P‐0034890 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILLARHOMEINVESTMENTS
ALONGE, JOHN N
4842 YACHT BASIN DRIVE
JACKSONVILLE, FL 32225                             P‐0002380 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILLER, JILL
19807 ROSEWOOD CT
PARKER, CO 80138                                   P‐0029594 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILLING, WILLIAM W
11910 TAWAS CT
BOKEELIA, FL 33922                                 P‐0002003 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILNICKI, CHRISTINE B
9301 N BELLEVIEW AVE
KANSAS CITY, MO 64155                              P‐0013329 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILNICKI, CHRISTINE B
9301 N BELLEVIEW AVENUE
KANSAS CITY, MO 64155                              P‐0013345 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILNICKI, CHRISTINE B
9301 N BELLEVIEW AVE
KANSAS CITY, MO 64155                              P‐0013360 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILSITZ, MICHAEL E
441 MORNING CANYON ROAD
CORONA DEL MAR, CA 92625                           P‐0020185 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILSON, LAYNOLD O
1177 TENDER LANE
CASCADE, VA 24069                                  P‐0000859 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PILTZ, GUY H
PO BOX 1973
KAMUELA, HI 96743‐1973                             P‐0029071 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIMENTAL, LILLIAN N
5 TENTH STREET
DARTMOUTH, MA 02748                                P‐0051876 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIMENTAL, ROBERT
115 CAPTAINS CIRCLE
TIVERTON, RI 02878                                 P‐0033908 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                        Page 2602 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 766 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
PIMM, CATHERINE L
5852 S. MILLER STREET
LITTLETON, CO 80127                                P‐0004589 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIN, DELFIN
1577 PRESIDIO DRIVE
WESTON, FL 33327                                     459     10/22/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PINA, ADRIANE
53 PEARL ST
3
STOUGHTON, MA 02072                                P‐0011472 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PINA, HÉCTOR
68720 OCOTILLO RD
APT 4
CATHEDRAL CITY, CA 92234                           P‐0030085 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PINA, MATT M
24040 13TH AVENUE SOUTH
DES MOINES, WA 98198                               P‐0023359 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PINA, MATTHEW
24040 13TH AVENUE SOUTH
DES MOINES, WA 98198                               P‐0023375 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PINA‐MARTINEZ, DIEGO
25556 JUBAN RD
DENHAM SPRINGS, LA 70726                           P‐0034936 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PINA‐MARTINEZ, DIEGO
2555 JUBAN RD
DENHAM SPRINGS, LA 70726                           P‐0034944 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PINCHETTI, KATHLEEN M
P.O. BOX 178852
SAN DIEGO, CA 92177                                P‐0033237 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PINCKNEY, MARTHA
POST OFFICE BOX 90313
LOS ANGELES, CA 90009                              P‐0029950 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PINCKNEY, PAULA R
304 OLIVE STREET
HINESVILLE, GA 31313                                 418     10/24/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00               $0.00                               $0.00
PINDEL, DAVID L
2967 MARKLE HOLLOW ROAD
BIG FLATS, NY 14814                                P‐0018955 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PINEDA, ORLANDO
11836 ROSEGLEN ST
EL MONTE, CA 91732                                 P‐0048605 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PINEDA, ORLANDO
11836 ROSEGLEN ST
EL MONTE, CA 91732                                 P‐0048624 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PINEDA, ORLANDO
11836 ROSEGLEN ST
EL MONTE, CA 91732                                 P‐0050864 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PINEDA, TIFFANY DAN C
3207 SE 29TH BLVD
GAINESVILLE, FL 32641                              P‐0005088 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PINEIRO, ANDREW
15300 92ND WAY N.
JUPITER, FL 33478                                  P‐0009031 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PINEIRO, ANDREW A
15300 92ND WAY N.
JUPITER, FL 33478                                  P‐0008969 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                        Page 2603 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 767 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PINEIRO, MARIA L
URB MANUEL CORCHADO 313
CALLE ACASIA
ISABELA, PR 00662‐2760                               P‐0055788 1/25/2018     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
PINELLAS COUNTY SHERIFF'S OFFICE
ATTN: GENERAL COUNSEL
10750 ULMERTON RD.
LARGO, FL 33778                                        719     10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PINERO, MARIA R
610 ROOKS RD
SEFFNER, FL 33584                                    P‐0036707 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINEROS, RICHARD
26621 SHANE DR
LAKE FOREST, CA 92630                                P‐0036087 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINES, ANDREA
18 QUINCY LANE
WHITE PLAINS, NY 10605                               P‐0020531 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINEYRO, LESLIE M
LESLIE PINEYRO
21 8TH STREET NE
ATLANTA, GA 30309                                    P‐0037090 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PING, QINGGONG
80 FENWOOD RD
UNIT 704
BOSTON, MA 02115                                     P‐0022853 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINGER, WILLIAM A
1202 MADISON ST.
KEITHSBURG, IL 61442                                 P‐0034042 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINGITORE, PHYLLIS
14 NEBRASKA ROAD
WILMINGTON, DE 19808                                 P‐0008404 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINGLETON‐EVANS, JANE A
101 TURTLE LANE
HEDGESVILLE, WV 25427                                P‐0046664 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINGS, JOHN
637 NW SILVER BUCKLE ROAD
BEND, OR 97703                                       P‐0017384 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINHAS, ELIO
169 CLAIRMONT ROAD
STERRETT, AL 35147‐7011                              P‐0002455 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINKERTON, KIP A
19327 E AVENIDA DELL VALLE
QUEEN CREEK, AZ 85142                                P‐0033639 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINKHAM, DOUGLAS E
8317 FANTASIA PARK WAY
RIVERVIEW, FL 33578                                  P‐0001713 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINKHAM, STEVEN J
N115 W16580 ROYAL CT
GERMANTOWN, WI 53022                                 P‐0006980 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINKNEY, RICHARD M
23846 HILLTOP CR.
TWAIN HARTE, CA 95383                                P‐0035482 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINKOWSKI, JOHN J
14714 OLD TOWN COURT
RIVERVIEW, MI 48193                                  P‐0030215 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2604 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 768 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PINKOWSKI, WILLIAM M
5 MEADOWVIEW DRIVE
SELINSGROVE, PA 17870                               P‐0032108 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINKSTON, DONALD L
301 CREEKWOOD DRIVE
BARDSTOWN, KY                                       P‐0037334 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINKSTON, DONALD L
301 CREEKWOOD DRIVE
BARDSTOWN, KY 40004                                 P‐0037335 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINKUSOV, VITALY
3338 RICHLIEU RD
APT Q231
BENSALEM, PA 19020‐1564                             P‐0010132 10/30/2017    TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
PINKUSOV, VITALY
3338 RICHLIEU RD
APT Q231
BENSALEM, PA 19020‐1564                             P‐0023966 11/2/2017     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
PINNACLE POOLS, INC.
JURECKA, JIRI
45002 SONIA DR
LAKE ELSINORE, CA 92532                             P‐0042689 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINNACLE POOLS, INC.
JURECKA, JIRI
45002 SONIA DR
LAKE ELSINORE, CA 92532                             P‐0042690 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINNACLE POOLS, INC.
JURECKA, JIRI
45002 SONIA DR
LAKE ELSINORE, CA 92532                             P‐0042698 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINNERELLI, LINDA L
33895 ANDY WAY
WINCHESTER, CA 92596                                P‐0040190 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINNIX‐JONES, DORSHAWN
10623 ATKINS RIDGE DR
CARLOTTE, NC 28213                                  P‐0000706 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINNOW, WILLIAM G
2202 2ND AVE W
MONROE, WI 53566                                    P‐0012101 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINO, MELONY S
11 ISLAND AVE APT 1202
MIAMI BEACH, FL 33139                               P‐0035963 12/4/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PINON, ARMANDO
4801 SOUTH MAIN#41
MESILLA PARK, NM 88047                              P‐0004440 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINSKY, CHARLES
2001 COLONY ROAD
METAIRIE, LA 70003‐2133                             P‐0041136 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINSKY, TERESA A
2001 COLONY ROAD
METAIRIE, LA 70003‐2133                             P‐0041158 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINTER, VICTOR
35 JASPER STREET
STATEN ISLAND, NY 10314                             P‐0026098 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINTO, ALLISON
6050 WHITSETT AVE., #11
VALLEY GLEN, CA 91606                               P‐0019408 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2605 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 769 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PINTO, KATE A
5531 TASTOR LN
FREDONIA, NY 14063                                  P‐0009967 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINTO, MAURICIO M
11762 DE PALMA RD., SUITE 1‐C
CORONA, CA 92883                                    P‐0032127 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINTORE, SHELLI L
2879 WOODMONT DRIVE WEST
CANTON, MI 48188                                    P‐0049411 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINYAN, ALISON J
24836 MULHOLLAND HIGHWAY
CALABASAS, CA 91302                                 P‐0024317 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINYAN, ALISON J
24836 MULHOLLAND HIGHWAY
CALABASAS, CA 91302                                 P‐0026196 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINYAN, JAMES A
24836 MULHOLLAND HIGHWAY
CALABASAS, CA 91302                                 P‐0024297 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PINYAN, JAMES A
24836 MULHOLLAND HIGHWAY
CALABASAS, CA 91302                                 P‐0027801 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIOVESAN, ALEKSANDR J
4127 REDBUD DRIVE WEST
WHITEHALL, PA 18052                                 P‐0024530 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIPELING, DAVID
183 PANCOAST MILL RD.
BUENA, NJ 08310                                     P‐0009947 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIPER, COLIN
21 CHESTNUT STREET
WOBURN, MA 01801                                    P‐0013673 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIPER, JESSICA
837 RUNNINGWOOD CIRCLE
MOUNTAIN VIEW, CA 94040                             P‐0038672 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIPER, WILLIAM R
6309 WYDOWN BLVD
CLAYTON, MO 63105                                   P‐0036646 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIPES, DOUGLAS J
W163N10433 RIDGEVIEW LN
GERMANTOWN, WI 53022                                P‐0038373 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIPKIN, SARA N
4618 MCNUTT COURT
NORFOLK, VA 23513                                   P‐0025164 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIPKINS, CYNTHIA H
1304 BURTON AVE
MACON, GA 31204‐4439                                P‐0030993 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIRATHIVIRAJ, SIVASUBRAMA
3 ALBANY
IRVINE, CA 92604                                    P‐0020379 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIRIE, AMBER
6267 NE RADFORD DR.,APT #2822
SEATTLE, WA 98115                                   P‐0056434   2/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIRIE, AMBER
6267 NE RADFORD DR. APT #2822
SEATTLE, WA 98115                                   P‐0057129   2/8/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2606 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 770 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PIRMOHAMED, RAHIM
255 SPRING FOREST WAY
SHARPSBURG, GA 30277                               P‐0009584 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIRMORADI, PEYMAN
PEYMAN PIRMORADI
25851 MAJORCA WAY
MISSION VIEJO, CA 92692                            P‐0057802 3/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PISANI, ANTHONY M
844 PATRICK DRIVE
WEST PALM BEACH, FL 33406                          P‐0053323 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PISANO, WAYNE F
2 CORNISH PLACE
ASBURY, NJ 08802                                   P‐0036082 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PISARCHIK, ROBERT
5447 W 115TH DR
BROOMFIELD, CO 80020                               P‐0010720 10/31/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PISARCIK, STEPHEN M
3757 WEST MONTE CRISTO AVENUE
PHOENIX, AZ 85053‐3700                             P‐0004872 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PISCOPO, STEPHEN J
132 TAYLOR ROAD
PETERBOROUGH, NH 03458‐1114                        P‐0050260 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PISHKO, GEORGE M
2333 W. VENISA DR
HAZLE TOWNSHIP, PA 18202                           P‐0010915 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PISKULICH, FRANKO
4055 LA JUNTA DRIVE
CLAREMONT, CA 91711                                P‐0057309 2/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PISTELLA, ROBERT J
40 GALLANT FOX RD
TINTON FALLS, NJ 07724                             P‐0007495 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PISTOR, RAHNE
10816‐1/2 VENICE BLVD
CULVER CITY, CA 90232                              P‐0019013 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PISZCZEK, RACHEL
5219 ZEBRA COURT
NORTH LAS VEGAS, NV 89031                            621     10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PITENIS, JAMES
2828 N. ATLANTIC AVE
SUITE 806
DAYTONA BEACH, FL 32118                            P‐0034125 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITKA, EDVARD
BISEVSKA BR. 13
OSIJEK 31000                                       P‐0002994 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITKA, JR., RAYMOND D
3321 MONTICELLO CT
ANCHORAGE, AK 99503                                P‐0006677 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITMAN, CATHERINE L
POST OFFICE BOX 211
CAMPBELLTON, FL 32426                              P‐0022985 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITMAN, JOHN P
5711 RIVER RUN CIRCLE
ROCKLIN, CA 95765                                  P‐0033762 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITNER, JOSEPH A
109 VINCA DRIVE
LAKEWAY, TX 78734‐4240                             P‐0041854 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2607 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 771 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PITNER, KAREN A
109 VINCA DRIVE
LAKEWAY, TX 78734‐4240                               P‐0041850 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITONYAK, STEPHEN C
599 STRATMILL RD
BINGHAMTON, NY 13904                                 P‐0012758 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITRE, JOHN D
12304 FT CAROLINE RD
JACKSONVILLE, FL 32225                               P‐0042715 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITRE, REBECCA W
12415 SCHLAYER AVENUE
BATON ROUGE, LA 70816                                P‐0028201 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITRE, ROBERT L
61 SAWGRASS CIRCLE
LONDONDERRY, NH 03053                                P‐0018316 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITRE‐FONVILLE, SUSAN
2440 PA WILL TRAIL
BURLINGTON, NC 27217                                 P‐0036172 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITROFSKY, JOSEPH V
531 BONAIR PLACE
LA JOLLA, CA 92037                                   P‐0033281 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITT, CAROLYN
264 VININGS RETREAT VIEW
MABLETON, GA 30126                                   P‐0005070 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITT, CAROLYN
264 VININGS RETREAT VIEW
MABLETON, GA 30126                                   P‐0005084 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITTMAN (NAIL), ELLEN TAMBERIE
2335 CARTWRIGHT RD
RENO, NV 89521                                         442     10/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PITTMAN ENTERPRISE & SERV., INC.
4365 SE 40TH LN
OCALA, FL 34480                                        390     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PITTMAN III, DAVID W
131 STONEY HILL DR
FOLSOM, CA 95630                                     P‐0054653 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITTMAN, ANNA C
1725 WIGGINS AVE
SPRINGFIELD, IL 62704                                  670     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PITTMAN, DAVID D
1725 WIGGINS AVENUE
SPRINGFIELD, IL 62704                                  658     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PITTMAN, L L
608 N JACKSON ST
WAUKEGAN, IL 60085                                   P‐0020592 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITTMAN, LASHENIA B
4174 SHARON CHURCH ROAD
KINSTON, NC 28501                                    P‐0054854 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITTMAN, SUSAN L
62105 HIGHWAY 1090
PEARL RIVER, LA 70452                                P‐0017016 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PITTMAN, YAJAIRA N
5301 TRAILWOOD DR.
PASCOUGLA, MS 39581                                  P‐0049777 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2608 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 772 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
PITTS, JONATHAN B
16 SUMMERFIELD COURT
ACWORTH, GA 30101                                  P‐0009792 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PITTS, MARVIN
929 THOMAS STREET
UNION SPRINGS, AL 36089                              1100    11/1/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
PITTS, PHILIP L
222 EVANGELINE DR
MANDEVILLE, LA 70471                               P‐0037887 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PITTS, ROBERT
9 HARTMAN RD
GREER, SC 29651                                    P‐0030954 11/24/2017    TK Holdings Inc., et al.                     $6,320.00                                                                                     $6,320.00
PITTS, STEVEN W
1111 COBBLESTONE DR
BOGART, GA 30622                                   P‐0029724 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PITTSLEY, THOMAS
6 MORNINGSTAR DRIVE
HADLEY, MA 01035                                   P‐0041336 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PITZEN, ARNO
12509 TABOR OAKS DR
AUSTIN, TX 78739                                   P‐0029507 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIUNNO, MARY E
33609 LAKESHORE BLVD
LAKELINE, OH 44095                                 P‐0025054 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIUS, CHRISTOPHER J
521 REDBERRY LANE
SAINT JOHNS, FL 32259                              P‐0017099 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIVAR, BENJAMIN L
238 E. PARKWOOD RD.
DECATUR, GA 30030                                  P‐0007827 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIVERGER, SHARLENE
183 MONTGOMERY ST
BLOOMFIELD, NJ 07003                               P‐0038123 12/9/2017     TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
PIVOVARNIK, TIMOTHY P
2805 NORTHEAST EXPRESSWAY NE
UNIT A22
ATLANTA, GA 30345                                  P‐0005298 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIVOVAROV, ALEXANDER
77 ROCK HARBOR LN
FOSTER CITY, CA 94404                              P‐0013717 11/2/2017     TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
PIWINSKI, JANICE G
1723 SHERMAN DRIVE
UTICA, NY 13501                                    P‐0025550 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIZANA, GUADALUPE
8953 FENTON
REDFORD, MI 48239                                    1911    11/5/2017        TK Holdings Inc.                                                                    $0.00                                                   $0.00
PIZONT, CHARLES G
101 PHILLIP ST
NANTICOKE, PA 18634‐4425                           P‐0042533 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIZZAMIGLIO, GENE M
307 OLD FARM RD
BLOOMINGTON, IL 61704                              P‐0015179 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PIZZI, RONALD E
13604 S. VILLAGE DR
#303
TAMPA, FL 33618                                    P‐0000688 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                        Page 2609 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 773 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
PIZZICHEMI, REMO J
38 CIRCLE DR
MONSON, MA 01057                                  P‐0052463 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PIZZITOLA, REBECCA L
10201 21ST AVE SE
EVERETT, WA 98208                                 P‐0046558 12/26/2017    TK Holdings Inc., et al.                      $182.73                                                                                       $182.73
PIZZOFERRATO, JOSEPH V
4837 CEDAR LAWN WAY
LAS VEGAS, NV 89130                               P‐0003675 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PJOSEK, ALBERT C
707 W 6TH AVE
UNIT #22
SPOKANE, WA 99204                                 P‐0037783 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLACEK, MARK W
614 HAMPTON ST
ALLIANCE, NE 69301                                P‐0038690 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLACHTA, CATHLEEN M
435 E 53RD AVE.
EUGENE, OR 97405                                  P‐0027617 11/17/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
PLAMBECK, CHRISTOPHER A
29803 LEWIS RD
MILLSBORO, DE 19966                               P‐0024962 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANALP, DONALD R
3518 KARNES RD
ST JOSEPH, MO 64506‐1423                          P‐0054921 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANET MOTORS CARS INC
BURGOS, ANGIE D
1 SAINT JOHNS ROAD
APT 2 R
RIDGEWOOD, NY 11385                               P‐0057669 3/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANK, JANET R
7373 ST IVES PLACE
WEST CHESTER, OH 45069                            P‐0054306   1/9/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANK, JANET R
7373 ST IVES PLACE
WEST CHESTER, OH 45069                            P‐0054342   1/9/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANK, KEVIN D
7373 ST IVES PLACE
WEST CHESTER, OH 45069                            P‐0054315   1/9/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANK, KEVIN D
7373 ST IVES PLACE
WEST CHESTER, OH 45069                            P‐0054320   1/9/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANO LINCOLN‐MERCURY, INC.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052727 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANO LINCOLN‐MERCURY, INC.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058081 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANTE, MAURICE R
19 WHITE FISH RD
WINSLOW, ME 04901                                 P‐0029257 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLANTIER, PATRICIA
1020 CEDAR LANE
BURLINGTON, NJ 08016                              P‐0011391 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 2610 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 774 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PLASENCIA, RICHARD JOSEPH
12500 S.W. 93 AVENUE
MIAMI, FL 33176‐5013                                  545     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PLASKY, ERIC S
120 HARDING AVE.
HAVERTOWN, PA 19083                                 P‐0039464 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLAT, KELLY L
959 BIRCH AVENUE
LOS BANOS, CA 93635                                 P‐0013302 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATAS, ROLAND
7408 SANCTUARY DR.
CORONA, CA 92883                                    P‐0021761 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATE, SCOTT A
1416 SCHOOL HOUSE LANE
CHATHAM, IL 62629                                   P‐0048435 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATER JR, D FRANK
610 COLCORD DRIVE
OKLAHOMA CITY, OK 73102‐2226                        P‐0017760 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATER JR, D FRANK
610 COLCORD DRIVE
OKLAHOMA CITY, OK 73102                             P‐0041419 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATOSH, SONIA R
282 CANDLEWYCK DR
NEWINGTON, CT 06111                                 P‐0037176 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATT, CHERYL W
20622 HWY.167
DRY PRONG, LA 71423                                 P‐0043951 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATT, GALE
NO ADDRESS PROVIDED
                                                    P‐0005352 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATT, JAMES R
91 CENTRAL PARK WEST
APT. 8F
NEW YORK, NY 10023                                  P‐0005037 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATT, JEFFRY B
409 HERITAGE HLS #A
SOMERS, NY 10589                                    P‐0003097 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATT, LANDYN R
206 HANSEN AVE
EVANSTON, WY 82930                                  P‐0051394 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATT, PENNY
11030 SWEET PEA
SAN ANTONIO, TX 78245                               P‐0024387 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATTS, ZYNNESS
PO BOX 290663
TAMPA, FL 33687                                     P‐0006125 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLATUM FINANCE
BARRINGER, SHAMEKA M
3807 BULLARD ST.
CHARLOTTE, NC 28208                                 P‐0010430 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLAZA TOOL AND MOLD CO.
AND MOLD CO., PLAZA TOOL
53 CENTURY DRIVE
WHEELING, IL 60090                                  P‐0005530 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2611 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 775 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PLAZA, FRANK
8011 KNIGHTS CROSSING DRIVE
O FALLON, MO 63368                                  P‐0025724 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLAZA, FRANK
8011 KNIGHTS CROSSING DRIVE
O FALLON, MO 63368                                  P‐0025730 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLAZA, NANCY
984 SUMMIT LAKE DR
WEST PALM BEACH, FL 33406                           P‐0001832 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLAZA, NANCY
984 SUMMIT LAKE DRIVE
WEST PALM BEACH, FL 33406                           P‐0001835 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLAZA, RUBEN D
10808 SW 72 STREET
APT. 134
MIAMI, FL 33173                                     P‐0000587 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLEASANT VALLEY AUTOMOTIVE
LARA, EMILIO A
PO BOX 25613
LITTLE ROCK, AR 72221                               P‐0037275 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLEASANT, RICHARD L
3212 STOWERS DRIVE
MONROE, LA 71201                                    P‐0053093 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLEMMONS, CARMEN M
2109 LAUREL ST
TEXARKANA, AR 71854                                 P‐0008644 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLEMMONS, KENNETH D
1174 HOLLY TERRACE ROAD
FRANKLIN, NC 28734                                  P‐0036460 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLENKERS, C SUZANNE
4940 RICHARDSON ROAD
MOLINO, FL 32577                                    P‐0035791 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLESO, JOSEPH
238 POPLAR ST
MONROEVILLE, PA 15146                               P‐0028052 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLESSNER, RICHARD J
62 WOODLAND AVENUE
VERONA, NJ 07044                                    P‐0032418 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLEVYAK, EUGENE F
18908 WESTVIEW DR
SARATOGA, CA 95070                                  P‐0018497 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLICKOVA, PATRICIE
1122 STONE PINE LANE UNIT A
CORONA, CA 92879                                    P‐0039529 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLIKUHN, CORY
2 WHEATON CTR APT 608
WHEATON, IL 60187                                   P‐0054840 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLIMPTON, SAMUEL S
100 PIER FOUR BLVD.
UNIT 606
BOSTON, MA 02210                                    P‐0035441 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLINIO, STEVEN J
10921 WRIGHTWOOD LANE
STUDIO CITY, CA 91604                               P‐0015652 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2612 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 776 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PLISKY, CAROL L
135 POST AVE.
APT 5M
WESTBURY, NY 11590                                   P‐0010563 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLOFSKY, JORDAN
415 E. NORTH WATER STREET
2506
CHICAGO, IL 60611                                    P‐0010339 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLONSKY, JOSEPH C
345 SOUTH DOHENY DR. #4A
BEVERLY HILLS, CA 90211                              P‐0052047 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLOP, ANDRE N
3219 BAMMEL LN
HOUSTON, TX 77098                                    P‐0032150 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLOP, ANDRE N
3219 BAMMEL LN
HOUSTON, TX 77098                                    P‐0032155 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLOTKIN, CLAYTON W
3060 N RIDGECREST #189
MESA, AZ 85207‐1083                                  P‐0055056 1/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLOTKIN, CLAYTON W
3060 N RIDGECREST #189
MESA, AZ 85207‐1083                                  P‐0055059 1/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLOTKIN, RUTH ANN
1301 WEST 9 1/2 STREET #300
AUSTIN, TX 78703                                     P‐0002179 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLOURDE, MATTHEW
1530 201ST PL SE
APT B
BOTHELL, WA 98012                                    P‐0045104 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLOWMAN, BARBARA A
6112 W. 9TH AVE.
KENNEWICK, WA 99336                                  P‐0038779 12/11/2017    TK Holdings Inc., et al.                     $8,132.00                                                                                    $8,132.00
PLUDE, DOUGLAS J
2301 WILCHESTER GLEN DRIVE
VIRGINIA BEACH, VA 23456                             P‐0010467 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLUM, DAVID A
3911 WALNUT WOOD WAY
UNIONTOWN, OH 44685                                  P‐0008907 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLUM, JOSEPH W
14501 HICKORY HILL CT.
UNIT 615
FORT MYERS, FL 33912                                 P‐0017154 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLUMB, CATHERINE A
2815 E. PEBBLE BEACH
MISSOURI CITY, TX 77459                              P‐0015838 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLUMB, CATHERINE A
2815 E. PEBBLE BEACH
MISSOURI CITY, TX 77459                              P‐0015842 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PLUMB, JESSICA
2346 HARRISON DR
DUNEDIN, FL 34698                                    P‐0032928 11/28/2017    TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
PLUMECOCQ, STEPHANIE
17 FLINT RIDGE DRIVE
MABLETON, GA 30126                                   P‐0019449 11/8/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00


                                                                                          Page 2613 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 777 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
PLUMECOCQ, STEPHANIE
17 FLINT RIDGE DRIVE
MABLETON, GA 30126                                    P‐0019461 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PLUMLEE, KEVIN A
1302 DAYTONA DR
AUSTIN, TX 78733                                      P‐0021298 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PLUMLEY, CHRISTOPHER
7640 HARMANS RD
HANOVER, MD 21076                                     P‐0016763 11/5/2017     TK Holdings Inc., et al.                       $500.00                                                                                       $500.00
PLUMLEY, RACHEL
7640 HARMANS RD
HANOVER, MD 21076                                     P‐0016817 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PLUMMER, MARKETTE
1205 CHRISTOPHER LN
LEWISVILLE, TX 75077                                  P‐0011683 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PLUMMER, ROBERT
1225 E JOHNSON ST
PHILADELPHIA, PA 19138                                P‐0027316 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PLUMP, BRENDA M
36 E 157TH ST
SOUTH HOLLAND, IL 60473                               P‐0020254 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PLUNK, PAULA J
608 SARDIE HENRY RD
BETHEL SPRINGS, TN 38315                              P‐0013989 11/3/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                    $20,000.00
PLUNKETT, RON
13400 N. SANDRA ROAD
MARANA, AZ 85658                                      P‐0032453 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PLUSH, MARITA
102 HEDDEN TERRACE 2A
NEWARK, NJ 07108                                      P‐0011659 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PLYMALE, LINDSEY
162 PROCTOR LANE
WAYNE, WV                                             P‐0037557 12/8/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
PLYMALE, LINDSEY
162 PROCTOR LANE
WAYNE, WV 25570                                       P‐0043871 12/21/2017    TK Holdings Inc., et al.                     $6,400.00                                                                                     $6,400.00
POARCH, JAMES P
648 CABIN CREEK DRIVE
HOPEWELL, VA 23860                                    P‐0035513 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POBERZYN, CARISSA
THE GILBERT LAW GROUP, P.C.
C/O ANNE M. DIERUF
5400 WARD ROAD, BLDG. IV, STE. 200
ARVADA, CO 80002                                        3184    11/22/2017       TK Holdings Inc.                       $1,195,544.02                                                                                $1,195,544.02
POC FOR GPI GA‐CGM, LLC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0051536 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POCOPANNI, MATTHEW P
1306 BROOKMONT AVE E
JACKSONVILLE, FL 32211                                P‐0002118 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PODESLA, DONALD J
5 MARINA PLAZA
UNIT 1116
NEWPORT, RI 02840                                     P‐0057284 2/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 2614 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 778 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PODESLA, DONALD J
5 MARINA PLAZA
UNIT 1116
NEWPORT, RI 02840                                   P‐0057773 3/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PODOLSKY, ANN
4438 RAMSGATE LN
BLOOMFIELD HILLS, MI 48302                          P‐0013748 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PODRAT, JOSHUA A
219 NORTH AVENUE APT 2
EAST PITTSBURGH, PA 15112                           P‐0026285 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PODRAZIL JR, JOSEPH F
65 HIGH STREET
JOHNSON CITY, NY 13790‐1525                         P‐0009776 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POE, TISHA
1139 YORK ST #104
DENVER, CO 80206                                    P‐0019399 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POEHLMANN, ALEXANDRA
1372 N LYNDONVILLE RD
APT 1
LYNDONVILLE, NY 14098                               P‐0051878 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POEPPING, SCOTT A
261 125 ST NW
RICE, MN 56367                                      P‐0047511 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POETT, JOSEPH R
7417 PARKWOOD DRIVE
SAINT LOUIS, MO 63116                               P‐0024914 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POFCHER, ERIC R
379 GUILFORD ST
BRATTLEBORO, VT 05301                               P‐0030886 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POGACH, SHARI R.
4141 N. HENDERSON RD., #522
ARLINGTON, VA 22203                                   1145    10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
POGGIOLI, JOSEPH A
3409 COUNTRY CLUB LANE
KEARNEY, NE 68845                                   P‐0011198 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POGGIOLI, JOSEPH A
3409 COUNTRY CLUB LANE
KEARNEY, NE 68845                                   P‐0011215 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POGGIOLI, JOSEPH A
3409 COUNTRY CLUB LANE
KEARNEY, NE 68845‐4108                              P‐0011233 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POGREBITSKY, VADIM
828 4TH STREET #304
SANTA MONICA, CA 90403                              P‐0023421 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POHL, COLLEEN R
5698 MARTIN RD
ERIE, PA 16509                                      P‐0044950 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POHLHAUS, TIMOTHY J
14 HOLLYBROOK COURT
NOTTINGHAM, MD 21236‐5008                           P‐0019924 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POHLMAN, RONALD N
1503 BOONES LICK ROAD
SAINT CHARLES, MO 63301                             P‐0057854 4/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POINT BREEZE CREDIT UNION
11104 MCCORMICK ROAD
HUNT VALLEY, MD 21031                               P‐0008667 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2615 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 779 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
POINT‐DUJOUR, PATRICIA
279 HAVILAND ROAD
STAMFORD, CT 06903                                   P‐0056474    2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POINTER, KEVIN
3402 DAYTON AVENUE
JONESBORO, AR 72401                                  P‐0052003 12/27/2017      TK Holdings Inc., et al.                    $29,542.38                                                                                   $29,542.38
POINTER, SANDRA J
4804 NE114TH ST
VANCOUVER, WA 98686                                  P‐0019074 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POIRIER, PETER C
908 KINGS CROSS
VIRGINIA BEACH, VA 23452                             P‐0008421 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POISSANT, JEREMY J
806 4TH AVE N
SARTELL, MN 56377                                    P‐0048540 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POISSON, DORIS A
131 CAPRON FARM DRIVE
WARWICK, RI 02886                                    P‐0053270 12/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POITEVINT, BILLY
1926 STAGECOACH ROAD
PELHAM, GA 31779                                       3999      12/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
POITEVINT, TWILA M
1926 STAGECOACH ROAD
PELHAM, GA                                           P‐0036010 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POITEVINT, TWILA M
1926 STAGECOACH ROAD
PELHAM, GA                                           P‐0036017 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POKORNEY, BLANCHE E
240 LEGEND DR APT. 103
VALPARAISO, IN 46383                                 P‐0029955 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POKORNEY, BLANCHE E
240 LEGEND DR APT. 103
VALPARAISO, IN 46383                                 P‐0047107 12/26/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
POKORNY, JENNIFER C
5111 PLATEAU COURT
WATERFORD, WI 53185                                  P‐0021959 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLACEK, CAROL
121 S. CHUGWATER DRIVE
CODY, WY 82414                                       P‐0010988 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLACEK, CAROL
121 S. CHUGWATER DRIVE
CODY, WY 82414                                       P‐0011000 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLACEK, RONALD J
634 WATER STREET
PO BOX 9
PRAIRIE DU SAC, WI 53578                             P‐0019582 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLACK, ELLEN F
8612 SORANO VILLA DRIVE
TAMPA, FL 33647                                      P‐0042263 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLAND, ROBERT E
84 FERIN RD
ASHBURNHAM, MA 01430                                 P‐0028996 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POLAND, ROBERT E
84 FERIN RD
ASHBURNHAM, MA 01430                                 P‐0029041 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2616 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 780 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
POLAND, RONALD P
125 GALLAHER VIEW DRIVE
KINGSTON, TN 37763                                   P‐0007272 10/28/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                    $50,000.00
POLANSKY, EVAN J
6 ANCHOR DRIVE
MASSAPEQUA, NY 11758                                 P‐0026634 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLATZ, CAROLANNE
171 KINGSTON BLVD
ISLAND PARK, NY 11558                                P‐0054959 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLCHLOPEK, KEN R
16 VILLA PLACE
LANCASTER, NY 14086                                  P‐0046189 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLENZ, DARYL P
8 ROCKLEDGE RD
PLEASANTVILLE, NY 10570                              P‐0009928 10/30/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                     $3,500.00
POLHAMUS, SUZANNA M.
2281 KNAPP DRIVE
RAHWAY, NJ 07065                                       1992      11/6/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
POLICICHIO, JANET A
6 CAROLYN COURT
HOCKESSIN, DE 19707‐1100                             P‐0018228 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLICY, VINCENT M
9904 LA DUKE DRIVE
KENSINGTON, MD 20895                                 P‐0039685 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLINDER, DYLLAN M
15720 120TH AVENUE SE
RENTON, WA 98058                                     P‐0031855 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLING, CHARLENE M
P.O BOX 481
CLINTON, WA 98236                                    P‐0056634   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLINSKY, DANIEL A
1190 WHITMAN AVE
CLAREMONT, CA 91711                                  P‐0025952 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLISINI, JACK M
5446 VALKEITH DRIVE
HOUSTON, TX 77096                                    P‐0034718 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLITO, BONNIE L
17 MAPLE LANE
WHITEHOUSE STA., NJ 08889                            P‐0005384 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLK, AHMAD
2721 N. DORGENOIS ST.
NEW ORLEANS, LA 70117                                  1599      11/2/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00               $0.00                               $0.00
POLK, AHMAD R
2721 N. DORGENOIS ST.
NEW ORLEANS, LA 70117                                P‐0012658 11/2/2017      TK Holdings Inc., et al.                    $30,000.00                                                                                    $30,000.00
POLK, BETTY J
5074 AUTUMN TRAIL
GROVETOWN, GA 30813                                  P‐0007386 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLK, CHIANA S
POST OFFICE BOX 278
PICKENS, MS 39146                                    P‐0045890 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLK, JACQUELINE M
700 BIRCH KNOT COURT
LEXINGTON, SC 29073                                  P‐0008011 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 2617 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 781 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
POLK, LINDA W
4401 MONNIG LANE
FORT WORTH, TX 76244                                 P‐0050685 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLK, LINDA W
4401 MONNIG LANE
FORT WORTH, TX 76244                                 P‐0054156   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLK, VICTOR H
41 BERWICK RD.
NEWTON, MA 02459                                     P‐0005526 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLK, VICTOR H
41 BERWICK RD.
NEWTON, MA 02459                                     P‐0005533 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLLACK, BONITA
19019 MARTIN ROAD
THREE OAKS, MI 49128                                 P‐0054050   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLLACK, GENNADIY
779 N SANGA RD
CORDOVA, TN 38018                                    P‐0019184 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLLACK, RICHARD
880 PRINCETON DRIVE
SONOMA, CA 95476                                       1777      11/4/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
POLLACK, RICHARD
880 PRINCETON DRIVE
SONOMA, CA 95476                                       4863      2/26/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
POLLAK, ERIKA T
1112 OREGON ST
BERKELEY, CA 947024S4                                P‐0021896 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLLAK, NOAH R
1112 OREGON ST
BERKELEY, CA 94702                                   P‐0021879 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLLARD, ALICE L
82 VILLAGE CIRCLE
SAN RAFAEL, CA 94903                                 P‐0044316 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLLARD, COREY B
PO BOX 4840
KAILUA KONA, HI 96745‐4840                           P‐0030059 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLLARD, GARY W
633 HOLMES ROAD
FALKVILLE, AL 35622                                  P‐0017196 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLLARD, GARY W
633 HOLMES ROAD
FALKVILLE, AL 35622                                  P‐0017254 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLLARD, TIMOTHY C
C.E. POLLARD
13575 AUBURN ST
DETROIT, MI 48223                                      1654      11/2/2017       TK Holdings Inc.                                                                    $0.00               $0.00                               $0.00
POLLEY, MICHAEL S
3822 AMBER WAY CIR. SW
ROANOKE, VA 24018                                    P‐0053415 12/31/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                    $15,000.00
POLLINA, JENNIFER A
18 CHESTNUT CT
NORTH ANDOVER, MA 01845                              P‐0028505 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
POLLIZZE, ROBERT M
1336 TWIN OAK CT
FORT COLLINS, CO 80525                               P‐0047608 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 2618 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 782 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
POLLO, KRISTINA J
2508 CHERRY AVE
STEUBENVILLE, OH 43952                               P‐0034804 12/2/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLLOCK, DAVID E.
4385 SUGAR MAPLE DRIVE
ACWORTH, GA 30101                                      4725    1/17/2018        TK Holdings Inc.                               $0.00                                                                                         $0.00
POLLOCK, DAVID G
7081 TEXAS BLVD
THOMASVILLE, NC 27360                                P‐0057305 2/15/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLLOCK, DEBORAH J
4705 HICKORY HOLLOW
AUSTIN, TX 78731                                     P‐0033061 11/28/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLLOCK, JAMES B
3024 SOUTHRIDGE RD.,EAST
MOBILE, AL 36693                                     P‐0003256 10/24/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLLOCK, JAMES B
3024 SOUTHRIDGE ED.,EAST
MOBILE, AL                                           P‐0003288 10/24/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLLWORTH, DENISE A
14N600 TIMBER RIDGE DRIVE
ELGIN, IL 60124                                      P‐0052980 12/28/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLOGRUTO, SUSAN
8606 GEREN ROAD
SILVER SPRING, MD 20901                              P‐0050212 12/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLOME, MICHAEL J
1513 MAIN BLVD
SOUTH PARK, PA 15129                                 P‐0027866 11/16/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLONAISE, RENATA
23125 LIBERTY ST
ST CLAIR SHORES, MI 48080                              4460    12/27/2017       TK Holdings Inc.                                                   $0.00                                                                     $0.00
POLONAISE, RENATA A
23125 LIBERTY ST
ST CLAIR SHORES, MI 48080                            P‐0051288 12/27/2017    TK Holdings Inc., et al.                  $20,000,000.00                                                                               $20,000,000.00
POLONCHUK, SVETLANA
12513 MONTCLAIR DRIVE
SILVER SPRING, MD 20904                              P‐0011187 10/31/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLONSKY, MELISSA J
7214 VADEN DR
GLOUCESTER, VA 23061                                 P‐0020594 11/9/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLOSKEI, GYONGYI
2286 CENTURY POINT LANE
APT B
GLENDALE HEIGHTS, IL 60139                           P‐0008912 10/29/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLSON, JENNIFER L
88 NIGHTHAWK
IRVINE, CA 92604                                     P‐0039815 12/13/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLSON, SUSAN D
631 JADE COURT
CLINTON, TN 37716                                    P‐0049031 12/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLUR, PRASAD
10 ALLEN
VALHALLA, NY 10595                                   P‐0016327 11/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
POLUS, BRUCE J
7045 WEST 145TH STREET
ST. PAUL, MN 55124‐8515                              P‐0026119 11/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                          Page 2619 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 783 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
POLZIN, FRANCISCO R
2418 OAKGROVE CIRCLE
SCOTT AFB, IL 62225                                  P‐0012481 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMARICO, MARC G
563 VINCENT DR
LOUDONVILLE, OH 44842                                P‐0008433 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMERANTZ, BRUCE C
PO BOX 633
STONY BROOK, NY 11790‐0633                           P‐0028530 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMERANTZ, BRUCE C
PO BOX 633
STONY BROOK, NY 11790‐0633                           P‐0028533 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMERENKE, RICK M
107 BERNICE AVE
LAFAYETTE, LA 70503                                  P‐0030915 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMEROY, JAMES P
28 EAST GREEN VALLEY CIRCLE
NEWARK, DE 19711                                     P‐0008439 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMICTER, ALLAN J
207 BUTTERNUT CIRCLE
CONWAY, SC 29526                                     P‐0009249 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMMERANZ, JULIE R
4430 BRITTANY ROAD
OTTAWA HILLS, OH 43615                               P‐0018064 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMMERENING, MELISSA L
624 GRANADA CIRCLE
LEMOORE, CA 93245                                    P‐0020648 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMORANTZ, DANNY I
4100 PICARDY DRIVE
NORTHBROOK, IL 60062                                 P‐0044958 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMPENEO, BRIAN L
4018 W CASS ST
TAMPA, FL 33609                                      P‐0026561 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMPONIO, MICHAEL A
2171 EAST MAIN STREET APT 4C
WATERBURY, CT 06705                                  P‐0055211 1/18/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POMRINK, ROBERT
626 E LOST PINE WAY RD
GALLOWAY, NJ 08205                                   P‐0032604 11/27/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
PONCE, ABRAHAM
1812 KARL WYLER DR
EL PASO, TX 79936                                    P‐0019581 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONCE, ALEJANDRO
5680 CALANAS AVENUE
LAS VEGAS, NV 89141                                  P‐0054856 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONCE, GERARDO
8810 MEMORY PARK AVE #204
NORTH HILLS, CA 91343                                P‐0036745 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONCE, JANIE P
175 SKYLINE DRIVE
MARTINDALE, TX 78655                                 P‐0019586 11/8/2017     TK Holdings Inc., et al.                    $10,309.00                                                                                   $10,309.00
PONCE, NORMA
3718 INEZ
FRESNO, TX 77545                                     P‐0002928 10/24/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00



                                                                                          Page 2620 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 784 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
POND, KARLEY D
17412 CREEKBED RD
CHESTERFIELD, VA 23838                            P‐0040911 12/16/2017    TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
POND, ROBERT M
155 INVERNESS DRIVE
JONESBORO, GA 30238                               P‐0007666 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONDER, KATHY J
1209 NW 85TH ST
APT 206
SEATTLE, WA 98117                                 P‐0033215 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONDER, KATHY J
1209 NW 85TH ST.
APT 206
SEATTLE, WA 98117                                 P‐0033223 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONT, DAVID C
18471 SW OAKVILLE CT
ALOHA, OR 97078                                   P‐0016469 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONTIKES, MELISSA L
1030 PRAIRIE AVE
DEERFIELD, IL 60015                               P‐0032831 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONTIKES, MELISSA L
1030 PRAIRIE AVE
DEERFIELD, IL 60015                               P‐0032834 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONTORIERO, JOSEPH
120 ONEIDA DRIVE
GREENWICH, CT 06830                               P‐0042954 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONTORIERO, JOSEPH
120 ONEIDA DRIVE
GREENWICH, CT 06830                               P‐0042960 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONTORIERO, JOSEPH
120 ONEIDA DRIVE
GREENWICH, CT 06830                               P‐0042967 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PONTORIERO, JOSEPH M
120 ONEIDA DRIVE
GREENWICH, CT 06830                               P‐0042892 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOL, PEGGY J
626 S MADISON AVE
MADISONVILLE, KY 42431                            P‐0036124 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLE, AMANDA L
20135 AQUASCO ROAD
AQUASCO, MD 20608                                 P‐0032650 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLE, AMY L
34 PROSPECT AVE SE
APT 2
GRAND RAPIDS, MI 49503                            P‐0055549 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLE, BRANDI L
1580 BUCKSVILLE ROAD
AUBURN, KY 42206                                  P‐0055969 1/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLE, CAROLYN
2715 CARTER DR
ARLINGTON, TX 76014                               P‐0040519 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLE, CHRISTOPHER J
802 SPRING MEADOW COURT
SIMPSONVILLE, SC 29680                            P‐0038567 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 2621 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 785 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
POOLE, DAVID H
11598 DUELING OAKS CT.
PENSACOLA, FL 32514                                  P‐0003399 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLE, IF,ES C
6201 NW 59TH TERRACE
KANSAS CITY, MO 64151                                P‐0056360    2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLE, SHAUN O
7842 S CONSTANCE AVE
CHICAGO, IL 60649                                    P‐0040973 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLER, ROGER E
257 MAIN ST
NEW SHARON, ME 04955                                 P‐0029866 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOLEY, RICHARD D
15076 DUTCHMAN WAY
APPLE VALLEY, MN 55124                               P‐0010936 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POON, ALLEN
9226 OLIVE STREET
TEMPLE CITY, CA 91780                                P‐0046601 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POON, ALLEN
9226 OLIVE STREET
TEMPLE CITY, CA 91780                                P‐0046607 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POON, STEPHEN
9226 OLIVE STREET
TEMPLE CITY, CA 91780                                P‐0046599 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POON, WING W
62 CONTINENTAL ROAD
MORRIS PLAINS, NJ 07950                              P‐0034110 11/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POONAWALA, FAYYAZ D
24919 SE 20TH CT
SAMMAMISH, WA 98075                                  P‐0035313 12/4/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
POOR, JONATHAN D
35 SAMOSET RD
ORLEANS, MA 02653                                    P‐0007334 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POORE, NANCY RUTH
5538 MISTY RIDGE WAY
BOISE, ID 83713                                        772       10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
POORMON, SCOTT C
5844 SHULL RD
HUBER HEIGHTS, OH 45424                              P‐0041798 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POOSTI, MEHRNOOSH
12535 SW 32ND TERRACE
MIAMI, FL 33175                                      P‐0041403 12/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPCHOCK, ANDREW R
2348 MILLBROOK CT
ROCHESTER HILLS, MI 48306                            P‐0050181 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, CHRISTOPHER C
7734 ABBOTSINCH COURT
CHARLOTTE, NC 28269                                  P‐0023214 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, CHRISTOPHER C
7734 ABBOTSINCH COURT
CHARLOTTE, NC 28269                                  P‐0023219 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, CHRISTOPHER C
7734 ABBOTSINCH COURT
CHARLOTTE, NC 28269                                  P‐0023224 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2622 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 786 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
POPE, CHRISTOPHER C
7734 ABBOTSINCH COURT
CHARLOTTE, NC 28269                                  P‐0023230 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, JIMMY D
6222 HWY 100 N
TALLAPOOSA, GA 30176                                 P‐0023457 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, LINDA L
1204 BLOOMSBURY MANOR DR
DURHAM, NC 27703                                     P‐0009343 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, MARVIN L
69 WHITAKER WAY
MIDWAY, GA 31320                                     P‐0001108 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, MARVIN L
69 WHITAKER WAY
MIDWAY, GA 31320                                     P‐0001110 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, MARVIN L
69 WHITAKER WAY
MIDWAY, GA 31320                                     P‐0001112 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, MARVIN L
69 WHITAKER WAY
MIDWAY, GA 31320                                     P‐0001115 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, MARVIN L
69 WHITAKER WAY
MIDWAY, GA 31320                                     P‐0001131 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, MARVIN L
69 WHITAKER WAY
MIDWAY, GA 31320                                     P‐0001137 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, MARVIN L
69 WHITAKER WAY
MIDWAY, GA 31320                                     P‐0001179 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, MARVIN L
69 WHITAKER WAY
MIDWAY, GA 31320                                     P‐0001187 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, MARY A
10436 196 ST
APT 5E
SAINT ALBANS, NY 11412‐1155                          P‐0055426 1/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, SABRINA A
22020 SW 116TH AVENUE
MIAMI, FL 33170‐4611                                 P‐0051623 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPE, STACY E
6222 HWY 100 NORTH
TALLAPOOSA, GA 30176                                 P‐0023411 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPER, TRAVIS
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043788 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
POPIK, RICHARD D
4161 CHESWICK LANE
VIRGINIA BEACH, VA 23455‐6560                        P‐0050481 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPIK, RICHARD D
4161 CHESWICK LANE
VIRGINIA BEACH, VA 2355‐6560                         P‐0050516 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPIK, RICHARD D
4161 CHESWICK LANE
VIRGINIA BEACH, VA 23455‐6560                        P‐0050571 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2623 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 787 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
POPKIN, GARY S
849 PRESIDENT STREET
BROOKLYN, NY 11215                                  P‐0022485 11/11/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
POPLAWSKI, JOEL E
441 SENECA ROAD
NORTH HORNELL, NY 14843‐1037                        P‐0042257 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPOFF, KIRA R
PO BOX 40
RICHBURG, SC 29729                                  P‐0002598 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPOVA, IULIIA
169 3RD AVE.
SAN FRANCISCO, CA 94118                             P‐0039055 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPOVICH , LAURIE A
1264 VAILWOOD DRIVE
DANVILLE, CA 94526                                  P‐0028970 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPPE, BRIAN D
311 S 51ST ST
OMAHA, NE 68132                                     P‐0011421 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPPEN, JENNA
635 RIVERSIDE DR.
SOUTH ELGIN, IL                                     P‐0047117 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPPEN, KEITH
635 RIVERSIDE DR.
SOUTH ELGIN, IL                                     P‐0047127 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPPLEWELL, AMY M
475 E COTATI AVE
UNIT F
COTATI, CA 94931                                    P‐0050468 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPPLEWELL, THOMAS R
7816 BOEDEKER DRIVE
DALLAS, TX 75225‐4501                               P‐0016465 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPPLEWELL, THOMAS R
NO ADDRESS PROVIDED
                                                    P‐0016474 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POPPLEWELL, THOMAS R
7816 BOEDEKER DRIVE
DALLAS, TX 75225‐4501                               P‐0016604 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORAC, LOUISE M
PO BOX 18403
PITTSBURG, PA 15236                                 P‐0052039 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PORAC, LOUISE M
PO BOX 18403
PITTSBURGH, PA 15236                                P‐0052733 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORAC, LOUISE M
PO BOX 18403
PITTSBURGH, PA 15236                                P‐0057907 4/27/2018     TK Holdings Inc., et al.                    $68,180.00                                                                                   $68,180.00
PORAC, LOUISE M
PO BOX 18403
PITTSBURGH, PA 15122                                P‐0057927   5/2/2018    TK Holdings Inc., et al.                    $13,091.00                                                                                   $13,091.00
PORBANDERWALA, ROHEN
1455 HADDON CV
HOOVER, AL 35226                                    P‐0011297 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORCELLI, CHRISTOPHER F
184 W BAY CEDAR CIR
JUPITER, FL 33458                                   P‐0002095 10/23/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00

                                                                                         Page 2624 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 788 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PORCHE, MAIA A
31991 PARTRIDGE LANE, APT. 23
FARMINGTON HILLS, MI 48334                           P‐0050599 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORECHA, KIRIT P
2023 CRISFIELD DR
SUGAR LAND, TX 77479                                 P‐0055740 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORR, DONNA M
6515 LIPTAK DRIVE
HARRISBURG, PA 17112                                 P‐0041762 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORRECA, JONATHAN N
951 LOCUST ST
COLUMBIA, PA 17512                                   P‐0040918 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORRECA, MARYBETH J
112 DENNISTON DRIVE
NEW WINDSOR, NY 12553                                P‐0028122 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORRIDGE, GENESSE
1770 HUMBOLDT STREET
SANTA ROSA, CA 95407                                 P‐0048058 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE MONMOUTH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047934 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE MONMOUTH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056793   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048143 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056892   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF BEACHWOOD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047945 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF BEACHWOOD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056829   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF FAIRFIELD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048491 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF FAIRFIELD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056853   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF STEVENS CREEK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0049059 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2625 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 789 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PORSCHE OF STEVENS CREEK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056830    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF TYSONS CORNER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056738    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048394 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056831    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE WEST BROWARD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048400 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSCHE WEST BROWARD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056855    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORSHINSKY, RONALD K
4931 PINEHAVEN DRIVE
WESTERVILLE, OH 43082                                P‐0014452 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORT CITY GRADING & PAVING
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                          P‐0003119 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORT CITY GRADING & PAVING,
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540‐3052                          P‐0003284 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORT CITY GRADING & PAVING, I
115 ATLAS BROWN DRIVE
JACKSONVILLE, NC 28540                               P‐0003298 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORT CITY GROUP
LAURA LAGUIRE
1985 E. LAKETON AVENUE
MUSKEGON, MI 49442                                     2980      11/20/2017       TK Holdings Inc.                                                                                       $0.00                               $0.00
PORTE, AUDREY A
2123 REMINGTON POINTE BLVD
KISSIMMEE, FL 34743                                  P‐0024894 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTEN, JOSHUA
205 COOPERS CROWN LANE
AUSTIN, TX 78738                                     P‐0057192 2/12/2018       TK Holdings Inc., et al.                      $360.00                                                                                       $360.00
PORTER SR, PATRICK J
2243 EVERGREEN ST
BIRMINGHAM, AL 35217                                 P‐0052510 12/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER WERTH, CRISTA I
2803 GLENDORA AVENUE
ORLANDO, FL 32812                                    P‐0019710 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, ANN T
225 E. 63RD STREET
APT. 9F
NEW YORK, NY 10065                                   P‐0053030 12/29/2017      TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
                                                                                            Page 2626 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 790 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PORTER, BARBARA J
408 HAVERHILL RD
JOPPA, MD 21085                                     P‐0034730 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, BRIAN E
2379 BROWN BARK DRIVE
BEAVERCREEK, OH 45431                               P‐0001692 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, DENNIS L
8902 DUTCHMANS CIR.
#13
ROGERS, AR 72756                                    P‐0030996 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, DIANE
7069 MINK HOLLOW RD
HIGHLAND, MD 20777                                  P‐0016899 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, DIANE
7069 MINK HOLLOW RD
HIGHLAND, MD 20777                                  P‐0016906 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, INNA
2445 S BARRINGTON AVE #108
APT# 108
LOS ANGELES, CA 90064                               P‐0045187 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, JAMES L.
155 E SANNER ST
SOMERSET, PA 15501                                    2136    11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PORTER, JANET F
5506 JEFFREY CIRCLE
WALDORF, MD 20601‐3220                              P‐0049603 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, JASON A
1744 LOOKOUT LANDING CIRCLE
WINTER PARK, FL 32789                               P‐0000094 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, JOE R
10401 WAYNE AVENUE
LUBBOCK, TX 79424‐5713                              P‐0039267 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, JONATHAN
24600 PINE RD
LUCEDALE, MS                                          1828    11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PORTER, JOSH
33 PAULETTA CT
DANVILLE, CA 94526                                  P‐0030713 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, KIMBERLY L
2816 N.23RD STREET
ST.LOUIS, MO 63107                                  P‐0023880 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, LAKEITHIA R
1500 BOULDERCREST RD APT #131
ATLANTA, GA 30316                                   P‐0006215 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, LINDA D
1777 W CRYSTAL LN UNIT 512
MOUNT PROSPECT, IL 60056                            P‐0005635 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, LINDA D
1777 W CRYSTAL LN UNIT 512
MOUNT PROSPECT, IL 60056                            P‐0005640 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTER, MAKAYLA C
437 E EDGEWOOD BLVD
APT H
LANSING, MI 48911                                   P‐0013011 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2627 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 791 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
PORTER, MARILYN M
1515 SARAN CT
OCEANSIDE, CA 92056                                 P‐0031552 11/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PORTER, MICHAEL D
957 W. GLENCOE ROAD
PALATINE, IL 60067                                  P‐0020414 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PORTER, PATRICK J
10401 WAYNE AVENUE
LUBBOCK, TX 79424‐5713                              P‐0039620 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PORTER, PAUL H
300 EAST CHURCH STREET
APARTMENT 1105
ORLANDO, FL 32801‐3536                              P‐0026115 11/8/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
PORTER, PHILIP A
18576 RIDGEDALE DRIVE
MADERA, CA 93638                                    P‐0023634 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PORTER, RONALD W
408 HAVERHILL RD
JOPPA, MD 21085                                     P‐0034724 12/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PORTER, ROYA
6938 MAPLETON COURT
INDIANAPOLIS, IN 46214                                4800       2/5/2018        TK Holdings Inc.                                                                    $0.00                                                   $0.00
PORTER, ROYA
6938 MAPLETON COURT
INDIANAPOLIS, IN 46214                              P‐0056647    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PORTER, SABRINA A
9 BEACHWOOD DRIVE
STEVENS, PA 17578                                   P‐0050135 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PORTER, STEPHANIE J
P O BOX 313
KARNES CITY, TX 78118                               P‐0052946 12/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PORTER, STEPHEN THOMAS
1420 CANOOCHEE DR.
BROOKHAVEN, GA 30319                                  1319      10/31/2017       TK Holdings Inc.                          $5,000.00                                                                                     $5,000.00
PORTER, WILLIAM K
1609 N. GATEWOOD AVE
OKLAHOMA CITY, OK 73106                             P‐0040039 12/13/2017      TK Holdings Inc., et al.                     $3,768.45                                                                                     $3,768.45
PORTER, ZACHARY A
1124 PAMELA DRIVE
JEFFERSON CITY, MO 65109                            P‐0047094 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PORTERFIELD, AMELIA M
PO BOX 87
MADELINE, CA 96119                                  P‐0053862    1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PORTER‐REMUS, MICHELLE L
1124 PAMELA DRIVE
JEFFERSON CITY, MO 65109                            P‐0046798 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PORTILLO, GERALD
1204 LAWRENCE AVE
LAWRENCE, KS 66049                                  P‐0024942 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PORTILLO, JAIRO E
3941 TOPPING ST
HOUSTON, TX 77093                                   P‐0034585 12/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PORTILLO, TERESA
15623 N. 29TH WAY
PHOENIX, AZ 85032                                   P‐0048930 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 2628 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 792 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PORTIS, CHAKIRA L
2005 30TH AVE NORTH
E
BIRMINGHAM, AL 35207                                 P‐0055214 1/18/2018     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
PORTIS, TERRY A
4517 ARMORHILL AVE
HOMESTEAD, PA 15120                                  P‐0033347 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTNOY, BRUCE M
1432 GREGORY COURT
INDIAN CREEK, IL 60061                               P‐0052757 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTO, CHRISTOPHER P
4930 O BAR ROAD
SARASOTA, FL 34241                                   P‐0016765 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTO, JANE L
4930 O BAR ROAD
SARASORA, FL 34241                                   P‐0016770 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTO, STEVEN M
7509 MADISON AVENUE
URBANDALE, IA 50322                                  P‐0012847 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTRICK, SHAMARKA L
11 BEVERLY PLACE
EDGEWATER, NJ 07020                                  P‐0006815 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PORTUGAL, PAUL T
106 WICKLOW LANE
JUPITER, FL 33458                                    P‐0002197 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSADA, JORGE W
13531 NW 7 PLACE
PEMBROKE PINES, FL 33028                             P‐0048845 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSADA, LAURA A
13531 NW 7 PLACE
PEMBROKE PINES, FL 33028                             P‐0048834 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSADAS, JORGE N
228 S. KENMORE AVE. APT. 301
LOS ANGELES, CA 90004                                P‐0041792 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSCH, MICHAEL J
412 W. EDWARD ST.
LOMBARD, IL 60148                                      775     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
POSEHN, TRACY G
9399 NEW ORLEANS DR.
WEEKI WACHEE, FL 34613                               P‐0040205 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSER, KAREN D
S20W27362 FENWAY DR. N
WAUKESHA, WI 53188                                   P‐0052150 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSEY, JOAN M
690 KENSINGTON CT
MAINEVILLE, OH 45039                                 P‐0019537 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSEY, RAYMOND L
846 WILLOW CREEK DR
FAIRLAWN, OH 44333                                   P‐0007822 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSNER, RUTH D
25007 COOPER CIRCLE
SAN ANTONIO, TX 78255                                P‐0002912 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSNERE, GIDEON
6131 LINDEN LANE
DALLAS, TX 75230‐1308                                P‐0033219 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 2629 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 793 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
POSPISIL, HEATHER
555 W KINZIE ST
#2607
CHICAGO, IL 60654                                   P‐0036713 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POST, DIANNE L
1826 E WILLETTA ST
PHOENIX, AZ 85006                                   P‐0007460 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POST, EDWARD N
25 ROYAL JAMES DRIVE
HILTON HEAD, SC 29926                               P‐0006506 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POST, JOHN C
1981 SUSSEX DR E
ORANGE PARK, FL 32073                               P‐0001213 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POST, LYNDA J
3119 ASHEBURY PT
GREENWOOD, AR 72936                                 P‐0033528 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POST, ROBERT A
3119 ASHEBURY PT
GREENWOOD, AR 72936                                 P‐0033510 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSTON, CAROLYN J
5976 WILLOWROSS WAY
PLANO, TX 75093‐4776                                P‐0036108 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSTON, EDGAR D
198 HUNTERS HILL DRIVE
STATESVILLE, NC 28677                               P‐0003269 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POSTPISCHIL, ERIC
16 WOODHAVEN CIRCLE
MERRIMACK, NH 03054‐2518                            P‐0007771 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTCHYNOK, EUGENE M
3149 E LOVEJOT RD
PERRY, MI 48872                                     P‐0050596 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTEET, PAMELA S
922 CHRISTI CT
TITUSVILLE, FL 32796                                P‐0057125    2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTEMPA, ALEKSANDER
421 SHIRELLE LN
MCDONOUGH, GA 30252                                 P‐0046052 12/24/2017      TK Holdings Inc., et al.                      $625.00                                                                                       $625.00
POTENZA, LISA A
326 PARK AVE
#2
HOBOKEN, NJ 07030                                   P‐0022968 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTENZA, SARAH L
1275 48TH AVE
SAN FRANCISCO, CA 94122                             P‐0037634 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTIER, MICHAEL P
3553A ATLANTIC AVE
#214
LONG BEACH, CA 90807                                P‐0024218 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTMESIL, BECKY R
2672 396TH TRL.
ALLIANCE, NE 69301                                    2625      11/15/2017       TK Holdings Inc.                           $130.50                                                                                       $130.50
POTMESIL, CLIFTON SCOTT
2672 396TH TRL.
ALLIANCE, NE 69301                                    2624      11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                           Page 2630 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 794 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
POTOKER, GERI
1112 BROWER BLVD
OCEAN, NJ 07712                                      P‐0040554 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTRAMENT, ANALEE E
2020 E DOWNING ST
MESA, AZ 85213                                       P‐0006388 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTRAMENT, ANALEE E
2020 E DOWNING ST
MESA, AZ 85213                                       P‐0006427 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTRATZ, JACKELYN K
2222 E BELLEVIEW PL #107
MILWAUKEE, WI 53211                                  P‐0010900 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTANAT, MARIE
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                   P‐0026842 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTANAT, THOMAS
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                   P‐0026857 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTER, CHEYENNE
27 COGGESHALL STREET
PROVIDENCE, RI 02908                                 P‐0007500 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTER, ELVET A
3913 STILLWELL AVE.
LANSING, MI 48911‐2160                               P‐0035691 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTER, JANET L
619 N AUSTIN ST
ROCKPORT, TX 78382                                   P‐0013167 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTER, KEIRA
1168 S. FARMVIEW DRIVE
DOVER, DE 19904                                      P‐0044318 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTER, MICHAEL J
325 REFLECTIONS CIRCLE
APT 25
SAN RAMON, CA 94583                                  P‐0026399 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTER, STEVEN R
PO BOX 1703
GRAPEVINE, TX 76099                                    957       10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
POTTS, BRANT T
30061 ROBRT ST
WICKLIFFE, OH 44092                                  P‐0053690    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, DAVID F
704 SOUTHWEST 14TH COURT
FORT LAUDERDALE, FL 33315‐1455                       P‐0023555 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, ERIC S
7115 ANGEL FALLS
MISSOURI CITY, TX 77459                              P‐0032551 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, ERIC S
7115 ANGEL FALLS
MISSOURI CITY, TX 77459                              P‐0036730 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, GEORGETTA R
8371 SOUTH BREWINGTON ROAD
MANNING, SC 29102                                    P‐0023878 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2631 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 795 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
POTTS, GEORGETTA R
8371 SOUTH BREWINGTON ROAD
MANNING, SC 29102                                    P‐0023912 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, HOLLY M
704 SOUTHWEST 14TH COURT
FORT LAUDERDALE, FL 33315‐1455                       P‐0018492 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, JOHN W
260 ORCHARD LANE
WHEELING, WV 26003‐4981                              P‐0029617 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, KARI L
111 ROBINS WAY
BOERNE, TX 78015                                     P‐0044367 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, KELLIE L
7115 ANGEL FALLS
MISOURI CITY, TX 77459                               P‐0032537 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, KELLIE L
7115 ANGEL FALLS
MISOURI CITY, TX 77459                               P‐0036728 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, KRISTI
6845 OAKLAND DR
PORTAGE, MI 49024                                    P‐0057217 2/12/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
POTTS, KRISTI S
6845 OAKLAND DR
PORTAGE, MI 49024                                    P‐0013509 11/2/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
POTTS, KRISTI S
6845 OAKLAND DR
PORTAGE, MI 49024                                    P‐0013519 11/2/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
POTTS, RICHARD N
812 E HOUSTON ST
LLANO, TX 78643                                      P‐0023817 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTTS, RICK L
105 BAR H DR
ATHENS, GA 30605                                     P‐0019418 11/8/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
POTTS, SARAH J.
1113 OAKWOOD ROAD
EAST PEORIA, IL 61611                                  1195    11/2/2017        TK Holdings Inc.                                                                                                                           $0.00
POTTS, STEVE H
2475 HWY 9
MORRILTON, AR 72110                                  P‐0025116 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POTULA, PRASANTHI
2 BURGESS DRIVE WEST
PISCATAWAY, NJ 08854                                 P‐0030843 11/23/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
POTYNSKI, RONALD K
42286 W OAKLAND DR
MARICOPA, AZ 85138                                   P‐0005309 10/26/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
POUCH, DEBRA
13718 14 AVENUE
COLLEGE POINT, NY 11356                              P‐0004403 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POUCHE, FREDRICK R
10015 NW MIRROR LAKE DRIVE
KANSAS CITY, MO 64152                                P‐0030868 11/23/2017    TK Holdings Inc., et al.                     $3,044.32                                                                                    $3,044.32
POUGE, REBECCA S
100 SOUTH WETUMPKA ST
SYLACAUGA, AL 35150                                  P‐0051106 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2632 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 796 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
POUJADE‐GOUSTIAU, JULIEN
625 WASHINGTON AVE
OAKMONT, PA 15139                                   P‐0056913   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POUJADE‐GOUSTIAU, JULIEN
625 WASHINGTON AVE
OAKMONT, PA 15139                                   P‐0056950   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POULAKOS, CAROL A
8533 SOUTH MAIZE DRIVE
OAK CREEK, WI 53154                                 P‐0004080 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POULIN, DONALD E
11409 SW ROCKINGHAM DR
PORT SAINT LUCIE, FL 34987                          P‐0003946 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POULIS, JASON M
3335 STOCKER STREET APT#4
LOS ANGELES, CA 90008                               P‐0056912   2/6/2018    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
POULIS, JASON MICHAEL
3335 STOCKER STREET APT#4
LOS ANGELES, CA 90008                                 4815      2/6/2018       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
POULOS, ORESTIS N
26910 N. 144TH STREET
SCOTTSDALE, AZ 85262                                P‐0026493 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POULSEN, KAREN L
1305 PROFESSOR PLACE
DURHAM, NC 27713                                    P‐0003417 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POUNCY, DOMINIQUE R
4855 W. FUQUA # 903
HOUSTON, TX 77045                                   P‐0051401 12/27/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
POUND, SANDRA D
151 EAST RAILROAD STREET
ALAMO, GA 30411                                     P‐0015879 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POURREZA, PARVIZ
2800 PACIFIC VIEW DR. #122
CORONA DEL MAR, CA 92625‐1123                       P‐0030866 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POVENTUD, LYNETT
1704 WILLOUGHBY DR
BUFORD, GA 30519                                    P‐0041055 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POVEROMO, RICHARD P
7 WEST NECK CIRCLE
SOUTHAMPTON, NY 11968                               P‐0012770 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWE, MEGHAN E
1239 W. JARVIS AVENUE
#3
CHICAGO, IL 60626                                   P‐0012765 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWE, THOMAS
1628 DUNDEE DR
WHEATON, IL 60189                                   P‐0050076 12/27/2017    TK Holdings Inc., et al.                      $749.00                                                                                       $749.00
POWELL, AMANDA T
401 MONUMENT RD APT 174
JACKSONVILLE, FL 32225                              P‐0002473 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, BRIAN J
9617 MARYVILLE LN
FORT WORTH, TX 76108                                P‐0006316 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, BRYAN D
35339 23‐MILE ROAD
UNIT 302
NEW BALTIMORE, MI 48047                             P‐0027618 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2633 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 797 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
POWELL, CAITLIN R
3708 W GRIFLOW ST
TAMPA, FL 33629                                    P‐0001804 10/22/2017      TK Holdings Inc., et al.                      $875.00                                                                                       $875.00
POWELL, CALVIN L
4920 HALLS FERRY RD A16
VICKSBURG, MS 39180                                P‐0058200    9/7/2018     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
POWELL, CARRIE A
4121 ALSTON LANE
VESTAVIA HILLS, AL 35242                           P‐0032747 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, CASEY
2028 E BEN WHITE BLVD
SUITE 425
AUSTIN, TX 78741                                   P‐0054011    1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, CASEY
2028 E BEN WHITE BLVD
SUITE 425
AUSTIN, TX 78741                                   P‐0055028 1/17/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, CHRISTIAN L
228 GLENWOOD DR
NEW BLOOMFIELD, MO 65063                           P‐0008362 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, CLAUDIA LEE
8704 NEW RIVER CIRCLE
RALEIGH, NC 27603                                    301       10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
POWELL, DANNY H
1058 GORDON EDWARDS RD
DUBLIN, GA 31021                                   P‐0002802 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, DAVID
2190 EMERALD ROAD
BOULDER, CO 80304                                  P‐0006501 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, DEANDRA L
2520 WATERBURY DR.
APT905
WOODRIDGE, IL 60517                                P‐0047980 12/26/2017      TK Holdings Inc., et al.                    $27,000.00                                                                                   $27,000.00
POWELL, DEANDRA L
NO ADDRESS PROVIDED
                                                   P‐0048161 12/26/2017      TK Holdings Inc., et al.                    $27,000.00                                                                                   $27,000.00
POWELL, DEANDRA L
NO ADDRESS PROVIDED
                                                   P‐0048195 12/26/2017      TK Holdings Inc., et al.                    $27,000.00                                                                                   $27,000.00
POWELL, DONALD J
400 ENTRANCE WAY
MELBOURNE, FL 32940                                P‐0044644 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, DONNA MITCHELL
109 BATTERY POINT RD
RIDGELAND, SC 29936                                  1869      11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
POWELL, DORIS V
P.O. BOX 45
WHITE PLAINS, VA 23893                             P‐0042546 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, EDWARD L
106 SILVER BIRCH LANE
LA VERGNE, TN 37086                                P‐0044171 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, ELSA
P.O. BOX 131
CARTERSVILLE, GA 30120                             P‐0019167 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2634 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 798 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
POWELL, FLORINE
2657 E 93RD STREET
CHICAGO, IL 60617                                     3912    12/6/2017        TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
POWELL, GARON H
4501 MANATEE AVE W
# 135
BRADENTON, FL 34209                                 P‐0030803 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, GARY S
10660 MONACO WAY
TRAVERSE CITY, MI 49684                             P‐0023540 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, GARY S
10660 MONACO WAY
TRAVERSE CITY, MI 49684                             P‐0029675 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, JANNIE R
JANNIE R POWELL
1334 ADKINS BLVD
JACKSON, MS 39211                                   P‐0030474 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, JEANETTE M
4145 THOREAU DRIVE
COLORADO SPRINGS, CO 80916                          P‐0041354 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, JENNIFER D
225 GLENWOOD DR
NEW BLOOMFIELD, MO 65063                            P‐0008371 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, JOHN N
108 NORTHWYKE
JACKSON, TN 38305                                   P‐0013935 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, JOHN N
108 NORTHWYKE
JACKSON, TN 38305                                   P‐0013942 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, KATHRYN
2028 SEABURY AVE
APT 1
MINNEAPOLIS, MN 55406                               P‐0048256 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, KENNETH D
1429 COLONIAL DR.
GARNET VALLEY, PA 19060                             P‐0016336 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, LAURA
12713 VERBENA AVENUE
CHINO, CA 91710                                       2418    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
POWELL, LOIS A
79 SNOWBERRY RD
BALLSTON SPA, NY 12020                              P‐0011445 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, LYNN D
230 SPECTRUM AVE.
326
GAITHERSBURG, MD 20879                              P‐0028425 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, MARY ANNE
31 TIMBER LANE
THORNTON, PA 19373‐1050                             P‐0052830 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, MIKE
9615 STATE ROAD
PHILADELPHIA                                        P‐0036340 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, NISSI
56 ORCHARD DR.
GAITHERSBURG, MD 20878                              P‐0000011 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2635 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 799 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
POWELL, PETER
8750 BELLE AIRE DR
BOCA RATON, FL 33433                                P‐0001600 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, TONI L
4548 GOODWIN ROAD
SPARKS, NV 89436                                    P‐0001218 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWELL, WILLIAM J
3531 LONE TREE LN
JACKSONVILLE, FL 32216                              P‐0048339 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWER, KATHERINE W
940 25TH ST. NW
APT 205S
WASHINGTON, DC 20037                                P‐0023136 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWER, LESLIE
6 OCEANSIDE CT.
SPRING LAKE, NJ 07762                               P‐0023146 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWER, MICHELLE C
3 CORWEN TERR. W.
WEST CHESTER, PA 19380                              P‐0043547 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, ANN M
38 SCHOOL ST.
NORTHFIELD, MA 01360                                P‐0048384 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, ANNIE C
6023 CARMEL DRIVE
HUNTSVILLE, AL 35810                                P‐0012442 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, CHARLES E
6023 CARMEL DRIVE
HUNTSVILLE, AL 35810                                P‐0012364 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, CHARLES E
POWERS CHARLES OR ANNIE C
6023 CARMEL DRIVE
HUNTSVILLE, AL 35810                                P‐0043693 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, DEBRA F
813 MINNESOTA AVE
N. FOND DU LAC, WI 54937                            P‐0018942 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, ERIC
3232 WOODLAND RD
LOS ALAMOS, NM 87544                                P‐0017426 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, GIANA F
29 MAGNOLIA AVE
SHALIMAR, FL 32579                                  P‐0034958 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, KENNETH P
2295 CAMDEN DRIVE SW
MARIETTA, GA 30064                                  P‐0036901 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, LAURA L
2185 FRITZ COVE ROAD
JUNEAU, AK 99801                                    P‐0015272 11/4/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
POWERS, LOUISE
1534 N 61ST ST
PHILADELPHIA, PA 19151                              P‐0051004 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, MARILYN S
1013 COULTER RD.
SHERWOOD, AR 72120                                  P‐0021991 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, STEFANIE
2953 RIVER ROAD
ELKTON, VA 22827                                    P‐0011356 11/1/2017     TK Holdings Inc., et al.                     $3,750.00                                                                                    $3,750.00
                                                                                         Page 2636 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 800 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
POWERS, THELMA M
20 FITZPATRICK ROAD
GRAFTON, MA                                           P‐0043577 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, THOMAS J
1953 SOUTH SANTA FE AVENUE
BARTLESVILLE, OK 74003                                P‐0008971 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, WILLIAM E
NO ADDRESS PROVIDED
                                                      P‐0015313 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWERS, WILLIAM J
3643 LACHENNE PL
MOSS POINT, MS 39563                                  P‐0028972 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWLEY, JOHN F
2041 MIDVALE ST
YPSILANTI, MI 48197                                   P‐0028401 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POWNALL, MARY ANNE
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043842 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
POYNTER, BONNIE L
217 ESTHER STREET
LAKELAND, FL 33815                                    P‐0040772 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, KELLIS A
2618 NORTHERN RD
RADCLIFF, KY 40160                                    P‐0051274 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, MARK A
2618 NORTHERN RD
RADCLIFF, KY 40160                                    P‐0049436 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, MARK A
2618 NORTHERN RD
RADCLIFF, KY 40160                                    P‐0049473 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, MARK A
2618 NORTHERN RD
RADCLIFF, KY 40160                                    P‐0049488 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, MARK A
2618 NORTHERN RD
RADCLIFF, KY 40160                                    P‐0049507 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, MARK A
2618 NORTHERN RD
RADCLIFF, KY 40160                                    P‐0049544 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, MARK A
2618 NORTHERN RD
RADCLIFF, KY 40160                                    P‐0049558 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, MARK A
2618 NORTHERN RD
RADCLIFF, KY 40160                                    P‐0049578 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, WILMA J
410 WALLACE CT
RICHMOND, KY 40475                                    P‐0050380 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POYNTER, WILMA J
410 WALLACE CT
RICHMOND, KY 40475                                    P‐0050415 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POZ, ANTONIO
2243 NW 21ST ST
OKLAHOMA CITY, OK 73107                               P‐0037732 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2637 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 801 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
POZA, MARIA C
13335 SW 73 TERRACE
MIAMI, FL 33183                                      P‐0002980 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POZORSKI, DIANE
3226 BAKER ROAD
ORCHARD PARK, NY 14127                               P‐0049105 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
POZORSKI, DIANE
3226 BAKER ROAD
ORCHARD PARK, NY 14127                               P‐0049314 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRACHACHALERM, PANYA
5512 BESLEY CT
ROCKVILLE, MD 20851                                  P‐0008933 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRADHAN, RUNA
629 QUITMAN ST
DENVER, CO 80204                                     P‐0053311 12/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRADO, ARTURO L
2222 EAST 66TH PLACE # 1201
TULSA, OK 74136‐1168                                 P‐0000170 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRADO, ERICK
1345 S MONTEREY AVE
ONTARIO, CA 91761                                    P‐0054522 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRADO, RAPHAEL
16949 S. WESTERN AVE. #40
GARDENA, CA 90247                                    P‐0029801 11/21/2017    TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
PRAH, TIMOTHY M
PO BOX 724
GREENSBURG, PA 15601                                 P‐0023418 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRAH, TIMOTHY M
PO BOX 724
GREENSBURG, PA 15601‐0724                            P‐0057398 2/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRAH, TIMOTHY M
PO BOX 724
GREENSBURG, PA 15601‐0724                            P‐0057401 2/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRAKASH, CHANDRA
15076 SW GREENFIELD DR
TIGARD, OR 97224                                     P‐0017297 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRAKASH, DINESH
220 BROOKSIDE DR
SUISUN, CA 94585                                     P‐0019053 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRAKASH, KRISHNEEL
15076 SW GREENFIELD DR
TIGARD, OR 97224                                     P‐0017285 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRAKASH, SHIVNEEL
15076 SW GREENFIELD DR
TIGARD, OR 97224                                     P‐0017305 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRAMUK, EDWARD M
4499 SE ANTELOPE HILLS PL
GRESHAM, OR 97080                                    P‐0026669 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRANGER, KENNETH M.
23301 WESTBURY
ST CLAIR SHORES, MI 48080                              2771    11/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PRANGER, SUZANNE L
23301 WESTBURY
ST. CLAIR SHORES, MI 48080                           P‐0030819 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2638 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 802 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PRASAD, KSHITIJ
6080 FALLS LANDING DR
CUMMING, GA 30040                                    P‐0048689 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRASAD, KSHITIJ
6080 FALLS LANDING DR
CUMMING, GA 30040                                    P‐0048698 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRASETYO, ADITYA
516 GREEN ST. , UNIT 2C
CAMBRIDGE, MA 02139                                  P‐0020149 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRASHKER, COREY J
1316 N PARADISE LANE
DAYTONA BEACH, FL 32119                              P‐0034833 12/2/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
PRASOON, PRASOON
717 STRASSLE WAY
SOUTH PLAINFIELD, NJ 07080                           P‐0034316 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATAP, GEETHA
8433 AMANDA PL
VIENNA, VA 22180                                     P‐0016615 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATCHER, LATONYA M
51 HIGHOAK DRIVE
MARIETTA, GA 30066                                   P‐0006197 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATE, ERICA D
4315 DAVRON LANE
KNOXVILLE, TN 37918                                  P‐0027743 11/16/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PRATER, ANJANETTE M
903 DEERBERRY COURT
ODENTON, MD 21113                                    P‐0031637 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATER, GREGORY
1800 SANS SOUCI BLVD
APT 205
NORTH MIAMI, FL 33181                                P‐0057320 2/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATER, WILLIAM K
P.O. BOX 432
EDINBURG, TX 78540                                   P‐0017547 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATHER, DONNA R
1637 NE 32ND STREET
OKLAHOMA CITY, OK 73111                              P‐0000023 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATHER, SUZANNE L
P O BOX 187
JONES, OK 73049                                      P‐0047441 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATHER‐WEBER, ANNA
1504 MONTPELIER COURT
NORFOLK, VA 23509                                    P‐0051413 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATHER‐WEBER, ANNA M
NO ADDRESS PROVIDED
                                                     P‐0057766 3/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATT, INGA H
428 CHILDERS ST PMB 11012
PENSACOLA, FL 32534                                  P‐0025515 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATT, JANET L
PO BOX 1105
CLAREMONT, CA 92336                                  P‐0018965 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATT, JANET L
5449 WITHERS AVE
FONTNA, CA 92336                                     P‐0019086 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2639 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 803 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
PRATT, ROBERT C
5215 OVERLAND DR.
BILOXI, MS 39532                                  P‐0034442 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATT, ROBERT I
203 SOUTH SALUDA AVENUE
COLUMBIA, SC 29205                                P‐0002627 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATT, THOMAS
PO BOX 385
MURPHYS, CA 95247                                   2537    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PRATT, THOMAS V
PO BOX 385
MURPHYS, CA 95247                                   2565    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PRATT, TROY L
5803 TRAIL LAKE DRIVE
ARLINGTON, TX 76016                               P‐0021980 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATT, TROY L
5803 TRAIL LAKE DRIVE
ARLINGTON, TX 76016                               P‐0021989 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATT, WILLIAM F
127 PEYTONS RIDGE DR.
HUBERT, NC 28539                                  P‐0001008 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRATT‐JOHNSON, TIFPHANY C
2485 E SHERWOOD CIRCLE
COCOA, FL 32926                                   P‐0003825 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRAWIHARJO, JERRY
1794 GABLE LN
SAN JOSE, CA 95124                                P‐0023484 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRAWL WOODS, KEISHA
9716 DUFFER WAY
GAITHERSBURG, MD 20886                            P‐0006160 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRAY, THOMSON
THOMSON PRAY
841 CORONADO AVE
CORONADO, CA 92118                                P‐0020082 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREAP, BO
5680 ROCKFORD DRIVE
TRINITY, NC 27370                                 P‐0006527 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRECISION DIE & STAMPING, INC.
1704 W. 10TH STREET
TEMPE, AZ 85281                                     4995     6/6/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
PRECISION INFINITI, INC.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058049 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRECISION INFINITI, INC. D/B/
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052114 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRECISION MOTORCARS, INC.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058076 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRECISION MOTORCARS, INC. D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052631 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 2640 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 804 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
PRECISION NISSAN, INC.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058055 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRECISION NISSAN, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052717 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRECISION STEEL DETAILING INC
STOCK, WILLIAM A
15171 S. HARRELLS FERRY ROAD
BATON ROUGE, LA 70816                             P‐0011537 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREE, BRENDA
4854 MOSSFIELD CT
PITTSBURGH, PA 15224                              P‐0012347 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREECE, WILLIAM
4406 BLACKLOG RD
INEZ, KY 41224                                      1295    11/3/2017        TK Holdings Inc.                          $2,500.00                                                                                    $2,500.00
PRE‐EMPLOY.COM, INC.
P.O. BOX 491570
REDDING, CA 96049                                   1949    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PREGALDIN , HENRI A
17421 EQUESTRIAN TRAIL
KEYSTONE, FL 33556                                P‐0029582 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREIS, CAROLYN J
213 WEATHERFIELD PL
LANCASTER, PA 17603                               P‐0011593 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREISSER, PAUL
617 WILLOW STREET
MAMARONECK, NY 10543                              P‐0040956 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREJEANT, WAYNE
168 CUMBERLAND DRIVE
GEORGETOWN, KY 40324                              P‐0030766 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREMAN, PHYLLIS
13825 OSPREY LINKS RD
APT 252
ORLANDO, FL 32837                                 P‐0002212 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREMIER AMERICA
KHALLOUF, ABDALHAMID
2285 W BROADWAY
L228
ANAHEIM, CA 92804                                 P‐0023157 11/12/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PREMIER NSN L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058057 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREMIER NSN L.L.C. D/B/A NORT
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052708 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREMIER PON L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058059 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 2641 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 805 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PREMIER PON L.L.C. D/B/A NORT
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                      P‐0052632 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRENDERGAST, DEBORAH E
71 COACHLAMP LANE
DARIEN, CT 06820                                     P‐0045438 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRENDERGAST, DEBORAH E
71 COACHLAMP LANE
DARIEN, CT 06820                                     P‐0045485 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRENDERGAST, DEBORAH E
71 COACHLAMP LANE
DARIEN, CT 06820                                     P‐0052923 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRENDERGAST, EDWARD S
11015 WEST 117TH AVE.
CEDAR LAKE, IN 46303                                 P‐0048671 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRENTICE, DIANA K
1120 CHERRY HOLLOW RD.
LA GRANGE, KY 40031                                  P‐0000484 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRENTICE, SCOTT A
1762 ABERDEEN CIRCLE
CROFTON, MD 21114                                    P‐0031591 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRENTICE, WANDA F
POST OFFUCE BOX 254
MONTEVALLO, AL 35115                                 P‐0053832   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREPETIT, SERGE
1393 BEVERLY LANE
CASSELBERRY, FL 32707                                P‐0041869 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESCOTT, EDWARD D
6046 HILDA STREET
JACKSONVILLE, FL 32244                               P‐0048446 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESLEIGH, RANDALL L
846 S CAPITOLA WAY
BOISE, ID 83712                                      P‐0004006 10/25/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
PRESLEY, REBECCA R
3847 POCAHONTAS LN
BULLHEAD CITY, AZ 86442                              P‐0004082 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESNELL, REEN M
4350 SW 99TH AVE
BEAVERTON, OR 97005                                  P‐0037293 12/7/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PRESNELL, REEN M
4350 SW 99TH AVE
BEAVERTON, OR 97005                                  P‐0037294 12/7/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PRESNELL, REEN M
4350 SW 99TH AVE
BEAVERTON, OR 97005                                  P‐0037296 12/7/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PRESNELL, REEN M
4350 SW 99TH AVE
BEAVERTON, OR 97005                                  P‐0037297 12/7/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
PRESSELLER, PAUL M
228 LEYDEN AVENUE S.W
GRAND RAPIDS, MI 49504                               P‐0019679 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESSLEY, DAVID
6572 PRESSLEY CREEK
WHITMORE LAKE, MI 48189                              P‐0036404 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2642 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 806 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
PRESSLEY, KRISTINE
6572 PRESSLEY CREEK
WHITMORE LAKE, MI 48189                           P‐0036408 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESSLEY, MAKESHIA N
1674 AMY DR
CONOVER, NC 28613                                 P‐0055731 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESSLEY, STEVEN TODD
27 PATTON ST
FALKVILLE, AL 35622                                 1144    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PRESSON, MARY L
1802 RAMADA BLVD. APT D
COLLINSVILLE, IL 62234                            P‐0005055 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESSWOOD, ANTHONU
1715 AIRBORNE ST
CLARKSVILLE, TN 37042                             P‐0010618 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESTIGE BAY L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058048 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESTIGE BAY L.L.C. D/B/A BMW
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052703 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESTIGE TOY L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058060 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESTIGE TOY L.L.C. D/B/A NOR
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052633 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESTIPINO, JAY R
2120 ARGYLE DRIVE
PLANO, TX 75023                                   P‐0040623 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESTO, TRAVIS R
125 WOODSTONE LN SW
CEDAR RAPIDS, IA 52404                            P‐0012486 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESTON, BRIAN L
6600 PLEASANT AVE APT 108
RICHFIELD, MN 55423                               P‐0041384 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESTON, EDWARD
1730 IRVIN STREET
NEW CASTLE, IN 47362‐2354                         P‐0005057 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRESTON, JONATHAN
25738 SUMMERGREEN LANE
GOLDEN, CO 80401                                    1414    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PRESTON, MARGARITA F
60 EAST END AVENUE
APT 12B
NEW YORK, NY 10028                                P‐0044620 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREUITT, DUSTIN
10735 SE LONG ST
PORTLAND, OR 97266                                P‐0045925 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PREVITERA, PATRICIA A
11173 REGAL LANE
LARGO, FL 33774                                   P‐0000583 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                       Page 2643 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 807 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
PREVO, CARRIE J
4250 GLENCOE AVE
APT #1214
MARINA DEL REY, CA 90292                            P‐0013243 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PREVOR, WILLIAM
3 FALCON DRIVE
SUITE 202
HOLLAND, PA 18966                                   P‐0011917 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PREVOST, BLAKE A
3407 MADERA AVE
OAKLAND, CA 94619                                   P‐0052216 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PREVOST, JOHN
224 RENON LANE
CALEDONIA, MS 39740                                 P‐0040326 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PREVOST, KAREN D
4366 ALLENDALE AVENUE
OAKLAND, CA 94619                                   P‐0032044 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PREWITT, DINAH L
3935 Ermon rd
WHITEVILLE, TN 38075                                P‐0050055 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PREZIOSO, VINCENT M
25 NEWHALL ST
REVERE, MA 02151                                    P‐0010573 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRIBICH, MARY E
28 PINE ST SE
MASSILLON, OH 44646                                 P‐0010783 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRICE (AKMAL), SABRA D
8706 S GRAMERCY PLACE
LOS ANGELES, CA 90047                               P‐0041044 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRICE SR, GARY W
PO BOX 698
EAST BANK, WV 25067                                 P‐0009767 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRICE SR, WILLIAM EDWARD
607 PINE OAK AVENUE
EDGEWOOD, MD 21040                                    693     10/26/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PRICE, ANGELA M
1626 N APACHE
AMARILLO, TX 79107                                  P‐0050759 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRICE, BARBARA A
1135 66TH AVENUE APT. B
OAKLAND, CA 94621                                   P‐0039483 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRICE, BLAKE
334 DANIELS BRANCH
PIKEVILLE, KY 41501                                 P‐0042209 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRICE, BRIANNA M
11311 ANDY DR
RIVERVIEW, FL 33569                                 P‐0057721 3/18/2018     TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
PRICE, CARL R
128 VIBURNUM TERRACE
RED BANK, NJ 07701‐6786                             P‐0033104 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRICE, CHANDRA
780 FASHION DR., #2201
COLUMBIA, SC 29229                                    471     10/21/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
PRICE, CHERYL
8300 CREEKWOOD AVE NW
ALBUQUERQUE, NM 87120                               P‐0003835 10/25/2017    TK Holdings Inc., et al.                      $800.00                                                                                        $800.00
                                                                                         Page 2644 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 808 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PRICE, CHRISTINA G
23130 JACOCK RD
SLAUGHTER, LA 70777                                 P‐0026088 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, CHRISTOPHER V
NO ADDRESS PROVIDED
                                                    P‐0013850 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, DARYL W
7603 ELIOAK TERRACE
GAITHERSBURG, MD 20879                              P‐0014173 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, DAWN J.
10912 SHALLOW CREEK DRIVE
GREAT FALLS, VA 22066                                 4253    12/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PRICE, FREDRICK
8175 NW 220TH
EDMOND, OK 73025                                    P‐0001989 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, FREDRICK
8175 NW 220TH
EDMOND, OK 73025                                    P‐0001996 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, JAMES
9763 BARTH DRIVE
ZIONSVILLE, IN 46077                                  5065    11/8/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
PRICE, JAMES D
904 DOWNER TRAIL
PRESCOTT, AZ 86305                                  P‐0007100 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, JAMES D
904 DOWNER TRAIL
PRESCOTT, AZ 86305                                  P‐0007103 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, JEAN M
3105 ROOSEVELT WAY
COSTA MESA, CA 92626                                P‐0051386 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, JR., ROBERT G
16 PRINCESS DRIVE
ROCHESTER, NY 14623                                 P‐0016774 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, JUDY N
1781 LONGBRIAR ROAD
ROCK HILL, SC 29732                                 P‐0002150 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, JUDY N
1781 LONGBRIAR RD
ROCK HILL, SC 29732                                 P‐0002153 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, JULIA D
4277 FOREST DEVILLE DR
CONDOC
ST LOUIS, MO 63129                                  P‐0025320 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, KELVIND D
23130 JACOCK RD
SLAUGHTER, LA 70777                                 P‐0052179 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, LARRY S
1006 PALISADE AVENUE
UNION CITY, NJ 07087‐4177                           P‐0005837 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, LISA D
NO ADDRESS PROVIDED
                                                    P‐0033507 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, LORI A
501 REDFERN AVE
WILMINGTON, DE 19807                                P‐0010407 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2645 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 809 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PRICE, MATTHEW
4036 RONALDS RD
DORR, MI 49323                                     P‐0023339 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, MATTHEW S
4036 RONALDS RD
DORR, MI 49323                                     P‐0023327 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, MELINDA A
NO ADDRESS PROVIDED
                                                   P‐0013265 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, MICHAEL D
3280 CHESTNUT AVE
LONG BEACH, CA 90806‐1224                          P‐0026743 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, MICHAEL M
10243 THANKSGIVING LANE
SAN DIEGO, CA 92126‐3733                           P‐0035497 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, MITZI J
11495 RIVERSIDE DR
#106
NORTH HOLLYWOOD, CA 91602 1138                     P‐0035478 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, PATRICK S
15301 SW 88TH AVE
PALMETTO BAY, FL 33157                             P‐0003967 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, ROXANNA L
ROXANNA PRICE
4917 S TERRACE RD
TEMPE, AZ 85282                                    P‐0027668 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, STEPHANIE L
1850 N CLARK
APT. 608
CHICAGO, IL 60614‐4974                             P‐0045009 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, TAMMY G
334 DANIELS BRANCH
PIKEVILLE, KY 41501                                P‐0042974 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, TAMMY G
334 DANIELS BRANCH
PIKEVILLE, KY 41501                                P‐0042976 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, TAMMY G
334 DANIELS BRANCH
PIKESVILLE, KY 41501                               P‐0042978 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, TAYLOR‐LEE M
TAYLOR‐LEE PRICE
60414, 4315 INDIANPIPELOOP NW
OLYMPIA, WA 98505                                  P‐0051453 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, TIM J
162HEMPSTEAD1315
OZAN, AR 71855                                     P‐0034317 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, TOMMY R
3806 NORMAN ST
ALEXANDRIA, LA 71302                               P‐0018391 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, VALERIE A.
76 PARK VIEW ROAD S
POUND RIDGE, NY 10576                                1489    11/1/2017        Takata Americas                               $0.00                                                                                        $0.00
PRICE, VERNON N
145 TOWN LOOP APT 102
MOORESVILLE, NC 28117                              P‐0025989 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2646 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 810 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PRICE, VERNON N
145 TOWN LOOP APT 102
MOORESVILLE, NC 28117                               P‐0040211 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, WILLIAM B
334 DANIELS BRANCH
PIKEVILLE, KY 41501                                 P‐0042980 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE, WILLIAM F
P.O. BOX 276314
SACRAMENTO, CA 95827‐6314                           P‐0021088 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICE`, KATHERINE M
1522 COLTON LN
LOCKHART, TX 78644                                  P‐0000868 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICHARD, PAM
PO BOX 2433
TOLUCA LAKE, CA 91610                               P‐0001424 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICHARD, SARAH A
537 E. CHESTNUT STREET
WASHINGTON, PA 15301                                P‐0029612 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICKETT, JOEL A
10115 HWY 101 S
TILLAMOOK, OR 97141                                 P‐0022362 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRICSKETT, LYNN
134 BEVIS MILL RD
EGG HARBOR TOWNS, NJ 08234                          P‐0040494 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIDGEN, CARRIE J
6932 NORCHESTER COURT
CHARLOTTE, NC 28227                                 P‐0032196 11/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
PRIEBE, JOSEPH M
2599 WALNUT AVE
UNIT 218
SIGNAL HILL, CA 90755                               P‐0022876 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIEST, DAVID J
10458 SHIELDS ROAD
OSTRANDER, OH 43061                                 P‐0055459 1/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIEST, LINDEN R
1204 S. JEFFERSON PL
KENNEWICK, WA 99338                                 P‐0029453 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIEST, MELINDA M
14931 PARK LAKE DRIVE PH 11
FORT MYERS, FL 33919                                P‐0000120 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIEST, RUTH O
2308 ALMON WAY SW
DECATUR, AL 35603                                   P‐0002661 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIEST, STEVEN
1000 E JENNY CIR
SIOUX FALLS, SD 57108                               P‐0048310 12/26/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
PRIETO, LISA M
1020 WINCHESTER AVE
ALHAMBRA, CA 91803                                  P‐0055677 1/23/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIETO, LOUIS J
9238 MYRON ST.
PICO RIVERA, CA 90660                               P‐0044771 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRILLIMAN, SUSAN Z
211 W 4TH STREET
WHITEFISH, MT 59937‐3206                            P‐0036477 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2647 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 811 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
PRIMARD, HAROLD G
27 WATERHOUSE ST.
PLATTSBURGH, NY 12901                               P‐0032476 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRIMARY LEARNING, LLC
TAGLIANI, ROBERT C
7119 S ESPANA WAY
CENTENNIAL, CO 80016‐2138                           P‐0009507 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRIMARY LEARNING, LLC
TAGLIANI, ROBERT C
7119 S ESPANA WAY
CENTENNIAL, CO 80016‐2138                           P‐0009527 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRIMARY LEARNING, LLC
TAGLIANI, ROBERT C
7119 S ESPANA WAY
CENTENNIAL, CO 80016‐2138                           P‐0057084   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRIMOVIC, JEFFREY J
15605 SLATER STREET
OVERLAND PARK, KS 66221                             P‐0015695 11/4/2017      TK Holdings Inc., et al.                     $1,368.99                                                                                     $1,368.99
PRINCE, BRENDA D
22 FALCON WAY
EDWARDS, CA 93523                                   P‐0020493 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRINCE, CHRISTIAN A
7427 HIDDEN FOREST DR.
HUDSONVILLE, MI 49426                               P‐0035338 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRINCE, DESIREE
120 RIVER BEND DRIVE #818
GEORGETOWN, TX 78628                                P‐0040110 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRINCE, GILFRED
11103 SADDLE COURT
UPPER MARLBORO, MD 20772                              2009      11/9/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
PRINCE, JERI
8201 46TH AVENUE N. #204
NEW HOPE, MN 55428                                    1115      11/1/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PRINCE, RICHARD A
7427 HIDDEN FOREST DR.
HUDSONVILLE, MI 49426                               P‐0035345 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRINCE, STEVEN A
2509 GILLIS ROAD
MOUNT AIRY, MD 21771                                P‐0019583 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRINCE, STEVEN A
2509 GILLIS ROAD
MOUNT AIRY, MD 21771                                P‐0019598 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRINCE, STEVEN A
2509 GILLIS ROAD
MOUNT AIRY, MD 21771                                P‐0019606 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRINCE, TIMOTHY W
34 GILBERT RD
MARBLE, NC 28905                                    P‐0050977 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRINDIBLE, KRISTEN M
24396 VISTA POINT LANE
DANA POINT, CA 92629                                P‐0021272 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRINDLE, DORIS E
209 E POLK AVE
EAU CLAIRE, WI 54701                                P‐0052009 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 2648 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 812 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PRINDLE, MICHELLE N
187 RIVERS RD
LOT 211
FAYETTEVILLE, GA 30214                             P‐0006222 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRINDLE, MICHELLE N
187 RIVERS RD LOT 211
FAYETTEVILLE, GA 30214                             P‐0027424 11/17/2017      TK Holdings Inc., et al.                     $4,300.00                                                                                    $4,300.00
PRINE, LARRY
1966 GOLFVIEW DRIVE
CLARKSTON, WA 99403                                P‐0019104 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRINGLE, ALISON
18020 VERANO DR.
SAN DIEGO, CA 92128                                P‐0035640 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRINKEY, DANIEL E
1200 N FLORES STREET
UNIT 312
WEST HOLLYWOOD, CA 90069                           P‐0029098 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRINS, RHONDA J
18 VERDANT VALLEY PLACE
SPRING, TX 77382                                   P‐0029877 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRINSTER, KYLE N
29 BRUSSELS VALLEY DR
TROY, MO 63379                                     P‐0056688    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRINZ, MARK
46720 MIDDLE RIDGE ROAD
AMHERST, OH 44001                                  P‐0050937 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRIOLETTI, HOLLY S
920 SANDSTONE RIDGE RD
BONNIEVILLE, KY 42713                              P‐0056630    2/5/2018     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
PRIOLETTI, JOHN L
920 SANDSTONE RIDGE RD
BONNIEVILLE, KY 42713                              P‐0029432 11/20/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PRIOLETTI, JOHN L
920 SANDSTONE RIDGE RD
BONNIEVILLE, KY 42713                              P‐0029439 11/20/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
PRIOR, PAULA M
13680 101ST STREET
FELLSMERE, FL 32948                                P‐0029533 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRISANT, SR, MD, LOUIS M
617 BRAE BURN DRIVE
MARTINEZ, GA 30907‐9130                            P‐0039854 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRISTERA, VALENTINE
1030 N GLENVIEW CT
PALATINE, IL 60067‐0628                              1211      10/31/2017       TK Holdings Inc.                                                                                                                           $0.00
PRITCHARD, DARLENE A
824 N THOMPSON ST
PRATT, KS 67124                                    P‐0029892 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRITCHARD, DAVID J
23 OSAGE TRAIL
SPENCERPORT, NY 14559                                1236      11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PRITCHARD, DAVID W
123 WOODSIDE DRIVE
LONGMEADOW, MA 01106                               P‐0004157 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRITCHARD, JOSHUA D
17 SALLY LN
NEW GLOUCESTER, ME 04260                           P‐0055363 1/20/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2649 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 813 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
PRITCHAUD, MARK WILLIAM
P.O. BOX 385
THURMONT, MD 21788‐0385                                3944      12/8/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
PRITCHETT, MONTRELLE E
6137 ADAM DR
MARRERO, LA 70072                                    P‐0012190 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRIVETT, JACQUELINE
374 KEELSON DRIVE
DETROIT, MI 48215                                      4592      12/31/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
PRIZZIO, PETER J
2711 PINERIDGE LANE
POWHATAN, VA 23139                                   P‐0007208 10/28/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
PRO BILT CONSTRUCTION CO. INC
MOCHIDA, ALDON K
864 KOLU STREET. SUITE B
WAILUKU, HI 96793                                    P‐0012279 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRO SCIENTIFIC INC
PAT YACKO
99 WILLENBROCK ROAD
OXFORD, CT 06478                                       1307      10/30/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PRO WEST WALL PRODUCTS
2661 DEL MONTE STREET
WEST SACRAMENTO, CA 95691                              2179      11/8/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
PROCOPE, PATRICIA T
2751 HAMMONDTON RD SE
44206
MARIETTA, GA 30060                                   P‐0011317 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROCOPE, PAULINE
176‐06 125 AVENUE
JAMAICA, NY 11434                                    P‐0023574 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROCTOR, AMANDA L
72 LEONARD ST
APT 1
LACKAWANNA, NY 14218                                 P‐0031548 11/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROCTOR, AMANDA L
72 LEONARD ST
APT 1
LACKAWANNA, NY 14218                                 P‐0034425 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROCTOR, BOYD S
424 COUNTY RD 2452
LEESBURG, TX 75451                                   P‐0003610 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROCTOR, CAREN M
17821 HORSEHEAD RD
BRANDYWINE, MD 20613                                 P‐0039262 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROCTOR, CATISA
540 ROCKINGHAM DR #137‐1
RICHARDSON, TX 75080                                 P‐0004202 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROCTOR, JAMES N
150 TERA LEE CT.
RACINE, WI 53402                                       2392      11/11/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PROCTOR, JESSICA M
105 S. LEMOORE AVE APT B
LEMOORE, CA 93245                                    P‐0057039    2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROCTOR, JR., SAMUEL G
PO BOX 95
WILTON, NH 03086                                     P‐0040584 12/15/2017      TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
                                                                                            Page 2650 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 814 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
PROCTOR, NOAH S
4 BITTERSWEET LN
WILTON, NH 03086                                    P‐0040589 12/15/2017    TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
PROCTOR, NORM
7750‐43RD AVE NE
SEATTLE, WA 98115                                     2691    11/15/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
PROCTOR, SANDRA D
1263 CORONADO STREET
LAKEWOOD, NJ 08701                                  P‐0029107 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROCTOR, SANDRA D
1263 CORONADO STREET
LAKEWOOD, NJ 08701                                  P‐0029154 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROCUNIER, MAGGIE
9010 BOB O'LINK COURT
TALLAHASSEE, FL 32312                               P‐0005860 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PRODUCTION TOOL SUPPLY
8655 E. EIGHT MILE RD.
WARREN, MI 48089                                       35     7/21/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
PROENZA, LISETTE E
226 PLUMOSA RD
DEBARY, FL 32713                                    P‐0051702 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROESCHER, JOHN R
2104 SHEFFIELD COURT
MOBILE, AL 36693                                    P‐0014142 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROFAIZER, FRANK J
3081 CAMBRIDGE POINTE DR
SAINT LOUI, MO 63129                                P‐0004935 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROFESSIONAL AUDIT RESOURCES
DILLS, JAMES M
7801 RANCHO DE LA OSA TRAIL
MCKINNEY, TX 75070                                  P‐0005092 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROFFITT, JEREMY R
604 SE AVE B
ANDREWS, TX 79714                                   P‐0007823 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROFFITT, JUDY C
3917 E ALTADENA AVE
PHOENIX, AZ 85028‐2109                              P‐0006053 10/27/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
PROFIT, ERNEST E
4251 W. FILLMORE STREET
BSMT
CHICAGO, IL 60624                                   P‐0026421 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROFIT, KATRINA C
3725 W 82ND PL
CHICAGO, IL 60652                                   P‐0010876 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROKES, SARAH A
NO ADDRESS PROVIDED
                                                    P‐0003036 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROLOGO, ANGELA M
1255 WEDNESBURY CIRCLE
4B
AKRON, OH 44313                                     P‐0055567 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROMAN, LAWRENCE E
8200 BOULEVARD EAST APT 25H
NORTH BERGEN, NJ 07047                              P‐0038056 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 2651 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 815 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                       Amount                                                  Amount
PROMAN, LAWRENCE E
8200 BOULEVARD EAST APT 25H
NORTH BERGEN, NJ 07047                               P‐0043038 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROPHETER, PATRICIA M
5354 NE 6TH AVE
D9
OAKLAND PARK, FL 33334                               P‐0058193 8/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROPST, GARY T
3611 MALDEN AVE.
BALTIMORE, MD 21211                                  P‐0046687 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROSCHWITZ, KEITH
1659 W OGDEN AVENUE APT 2A
CHICAGO, IL 60612                                    P‐0041032 12/16/2017    TK Holdings Inc., et al.                    $29,000.00                                                                                    $29,000.00
PROSNITZ, SANDRA G
2600 NETHERLAND AVE.
APT. 1116
BRONX, NY 10463                                      P‐0039552 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROSSER, ROBERT L
PO BOX 4425
CARLSBAD, CA 92018                                   P‐0032429 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROTO GAGE TOOL & DIE INC.
ATTN. WALLACE H BIRD
35320 BEATTIE
STERLING HGTS., MI 48312‐2610                          4991      6/8/2018       TK Holdings Inc.                                                                                                          $0.00             $0.00
PROTZ, RONALD M
15 MISTY PINE ROAD
FAIRPORT, NY 14450                                   P‐0032698 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROULX, JESSICA A
7628 GERALD DR
JOELTON, TN 37080                                    P‐0013028 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROULX, KIMBERLY K
2926 LANDTREE PLACE
ORLANDO, FL 32812                                    P‐0002382 10/23/2017    TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
PROUSER, BRITTANY E
2023 CONAN DOYLE WAY
ELDERSBURG, MD 21784                                 P‐0039010 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROUT, KATHRYN J
1936 TRIANGLE LAKE
HOWELL, MI 48843                                     P‐0054108   1/7/2018    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROUT, MICHAEL M
1936 TRIANGLE LAKE ROAD
HOWELL, MI 48843                                     P‐0054575 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROUTY, TESS C
170 S ELIOT AVE
RUSH CITY, MN 55069                                  P‐0014699 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROVENCIO, ANNETTE
16874 VIA LUNADO
MORENO VALLEY, CA 92551                              P‐0029926 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PROVIDENCE MINISTRIES
WAGES, CARISSA R
111 N 3RD ST. #242
SMITHFIELD, NC 27577                                 P‐0002952 10/24/2017    TK Holdings Inc., et al.                     $6,920.00                                                                                     $6,920.00
PROVOST, DIANE V
5909 PINE TOP DRIVE
MARIPOSA, CA 95338‐9611                              P‐0056317 1/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00


                                                                                          Page 2652 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 816 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
PROVOST, PERRY
MITCHELL A TOUPS, LTD.
P.O BOX 350
BEAUMONT, TX 77704                                   P‐0024719 10/31/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PROVOST, WILLIAM J
4518 FAIREMOORE WALK
SUWANEE, GA 30024                                    P‐0014183 11/3/2017     TK Holdings Inc., et al.                       $1,000.00                                                                                    $1,000.00
PROWELL, JAMES S
478 PLEASANT HILL RD
COLUMBUS, MS 39702                                   P‐0037408 12/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PROWELL, SONYA S
12602 S PAGE ST
CALUMET PARK, IL 60827‐5910                          P‐0024222 11/13/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PROWELL, ZAINAB
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043521 12/21/2017    TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
PRUDEN, PATRICK D
325 NORTH BRUNSWOCK
WICHITA, KS 67212                                    P‐0050681 12/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PRUESS, HEATHER E
4115 N. KERBY AVE.
PORTLAND, OR 97217                                   P‐0044179 12/21/2017    TK Holdings Inc., et al.                        $150.00                                                                                       $150.00
PRUETT, GERALDINE G
1047 W. L. ST
BENICIA, CA 94510                                    P‐0013153 11/2/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PRUETT, JEANINE M
419 SHANNON WAY
WINDSOR, CA 95492                                    P‐0015384 11/4/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PRUETT, SHABRAL H
1000 B******** C** UNIT ***
FREMONT, CA 94538‐4649                               P‐0052326 12/27/2017    TK Holdings Inc., et al.                     $25,000.00                                                                                    $25,000.00
PRUITT, DONALD P
127 FIELDING DRIVE
MESQUITE, TX                                         P‐0004899 10/26/2017    TK Holdings Inc., et al.                     $10,000.00                                                                                    $10,000.00
PRUITT, HENRIMAE
115 BASSWOOD DR
MAULDIN, SC                                          P‐0005722 10/26/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PRUITT, KATRINA D
9701 MOONBEAM CIRCLE
TUSCALOOSA, AL 35405                                 P‐0001365 10/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PRUITT, KENNETH R
246 EARNSHAW AVE
CINCINNATI, OH 45219                                 P‐0018598 11/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PRUITT, SEAN R
79 CHARLES RIVER DR.
FRANKLIN, MA 02038                                   P‐0023198 11/12/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PRUNER, KATHRYN
2330 TULLS CREEK RD
MOYOCK, NC 27958                                     P‐0001048 10/21/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PRUNNER, JOHN J
1241 SHILOH LOOP
LITTLE RIVER, SC 29566                               P‐0002190 10/23/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
PRYCE, WINSOME O
145 ALBANY DRIVE
KISSIMMEE, FL 34759                                  P‐0037592 12/8/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                          Page 2653 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 817 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PRYHOROCKI, ROXANNE M
1351 FRANKLIN ST NW
SALEM, OR 97304‐3903                               P‐0032855 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRYOR, CAROLYN V
4812 WALNUT ST
OAKLAND, CA 94619                                  P‐0029699 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRYOR, CHRISTINA
3107 43RD AVE NE
TACOMA, WA 98422                                   P‐0044476 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRYOR, JACLYN R
150 BAY STREET
APT 903
JERSEY CITY, NJ 07302                              P‐0056394    2/2/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PRYOR, JALEN C
111 SCHOOL STREET
GLEN CARBON, IL 62034                              P‐0005432 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRYOR, WILL
44 GRAHAM STREET
CINCINNATI, OH 45219                               P‐0005697 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRZEKOP, CHRISTOPHER L
42 VISTA DRIVE
NANTICOKE, PA 18634                                P‐0048371 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRZENIOSLO, JAIMIE
4810 HALLS MILL XING
ELLENTON, FL 34222                                 P‐0031953 11/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRZYBYLA, DESEREE M
8750 S COUNTRY DR
APT 104
OAK CREEK, WI 53154                                P‐0023700 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PRZYBYSZEWSKI, JOSEPH
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                    P‐0043622 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PSIHOULIS, CONSTANCE
17318 LADERA ESTATES BLVD
LUTZ, FL 33548                                       478       10/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PTG CHATTANOOGA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0048398 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIC SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043053 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIC SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047167 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042381 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042382 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2654 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 818 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042384 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042386 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042434 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042436 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042440 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042477 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042478 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042479 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042482 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042519 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042520 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042521 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042522 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042523 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2655 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 819 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042524 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042525 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042526 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042527 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042528 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042529 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042530 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042531 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0042532 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043054 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043055 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043057 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043059 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043076 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2656 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 820 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043120 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043121 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043122 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043124 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043125 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043186 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043187 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043188 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043193 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043194 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043195 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043196 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043197 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043200 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2657 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 821 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043242 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043243 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043245 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043247 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043248 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043249 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043250 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043252 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043253 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043255 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043256 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043257 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043258 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043690 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2658 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 822 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043801 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043821 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043823 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043855 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043878 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043880 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043881 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043882 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0043883 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045249 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045250 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045251 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045252 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045253 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2659 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 823 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045254 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045255 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045256 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045257 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045258 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045259 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0045260 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0046874 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0046878 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0046881 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0046905 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047132 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047142 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047143 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2660 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 824 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047144 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047145 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047146 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047148 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047150 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047151 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047152 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047153 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047154 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047156 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047157 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047158 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047160 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047161 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2661 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 825 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047162 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047163 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047164 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047165 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047168 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047169 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
DEANGELIS, LORI
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047170 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047223 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047224 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052876 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052881 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052882 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052904 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052905 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2662 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 826 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052917 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052927 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052929 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052930 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052937 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052938 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052940 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052943 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052957 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052959 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052960 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052963 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052965 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052966 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2663 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 827 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052968 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052969 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052970 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052972 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052973 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052974 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052975 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052977 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0052998 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053071 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053104 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053105 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053106 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053119 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2664 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 828 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053146 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053147 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053148 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053150 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053151 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053152 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053153 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053154 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053155 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053156 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053157 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053158 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053159 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUBLIX SUPER MARKETS INC.
LORI DEANGELIS
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0053160 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2665 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 829 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
PUCCINELLI, HARRY J
1164 REGENCY DR
PITTSBURGH, PA 15237‐6204                           P‐0041038 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUCCINO, CAROLE A
415 N AKERS ST SPC 129
VISALIA, CA 93291‐8205                              P‐0034971 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUCHACZ, JOHN F
3775 FIRESIDE
FREELAND, MI 48623                                  P‐0032068 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUCHACZ, MARK
3551 CONDOR ROAD
LEVITTOWN, NY                                       P‐0045787 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUCILLO, DANIEL
45 PROCTOR CIRCLE
PEABODY, MA 01960‐2821                              P‐0036375 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUCKETT, DEBRA J
29488 STATE HIGHWAY F
CONCEPTION JCT, MO 64434                            P‐0009444 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUCKETT, NANCY L
24 ANNIE LOU DR.
HAMILTON, OH 45013                                  P‐0054713 1/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUCKETT, WILLIAM C
414 GRANVILLE COURT
ATLANTA, GA 30328                                   P‐0023856 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUDNEY, ROBERT S
143 TEABERRY TRAIL
BEECH MOUNTAIN, NC 28604                            P‐0003190 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUELL ORTIZ, JORGE
5751 NORTH KOLB RD UNIT 42204
TUCSON, AZ 85750                                    P‐0036769 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUENYE, DAVID
212 PLAZA VERDE DR APT F27
HOUSTON, TX 77038                                   P‐0018878 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUERSCHNER, KATHY R
2647 LONG BEACH ROAD
OCEANSIDE, NY 11572                                 P‐0006926 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUFPAF, CHRISTOPHER M
59 MONTELL ST
OAKLAND, CA 94611                                   P‐0050398 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUGH, BETTY L
5924 WHITESTONE ROAD
JACKSON, MS 39206                                   P‐0022700 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUGH, DEBORAH
16 S MARKET ST #3105
PETERSBURG, VA 23803                                P‐0008623 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUGH, DWAYNE LESHAN
6501 OLEASTER COURT
JACKSONVILLE, FL 32244                                276     10/20/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
PUGH, HAROLD L
123 WYMAN RD
ABINGTON, MA 02351                                  P‐0011036 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUGH, JOLIE A
5835 HOOT OWL LANE
MILTON, FL 32570                                    P‐0032615 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 2666 of 3674
                                                  Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 830 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
PUGH, JOLIE A
5835 HOOT OWL LANE
MILTON, FL 32570                                       P‐0033523 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUGH, KAREN D
1805 COUNTY RD 784
FLAT ROCK, AL 35966                                    P‐0015870 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUGH, KAREN D
1805 COUNTY RD 784
FLAT ROCK, AL 35966                                    P‐0015873 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUGH, MONAE
27042 PAM PL
MORENO VALLEY, CA 92555                                  3770    11/30/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
PUGLISI, DAVID J
PO BOX 545
65 BARRANCA
LAGUNITAS, CA 94938                                    P‐0025853 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUGLISI, DAVID J
PO BOX 545 65 BARRANCA RD
LAGUNITAS, CA                                          P‐0025969 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUGLISI, MIKE
2018 BEAR CREEK DRIVE
ONTARIO, NY 14519                                      P‐0032926 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUGLISI, MIKE
2018 BEAR CREEK DRIVE
ONTARIO, NY 14519                                      P‐0032935 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUJO, PAMELA D
350 N. ERVAY ST., APT. 1407
DALLAS, TX 75201                                       P‐0003673 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULIDO, ARMANDO
7317 ARROYO WAY
CROWLEY, TX 76036                                        2748    11/17/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PULIDO, ARMANDO
7317 ARROYO WAY
CROWLEY, TX 76036                                        2751    11/17/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PULIDO, ARMANDO
7317 ARROYO WAY
CROWLEY, TX 76036                                        2753    11/17/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PULIDO, ARMANDO
7317 ARROYO WAY
CROWLEY, TX 76036                                        2946    11/17/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PULIDO, CHAD P
8261 FOUNTAIN AVE
APT 7
WEST HOLLYWOOD, CA 90046                               P‐0018219 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULIZZANO, JOSEPH
406 S RIVER RD
PORT ALLEN, LA 70767                                   P‐0026152 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLAR, JACK E
NO ADDRESS PROVIDED
                                                       P‐0003254 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLAR, KRISTIN
8538 E WESLEY DRIVE
DENVER, CO 80231                                       P‐0030764 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 2667 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 831 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
PULLARD, KARLI L
12901 JEFFERSON HWY
APT. 1025
BATON ROUGE, LA 70816                                P‐0023707 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLEN, CLAUDE F
1206 SANDY STONE LANE
CORDOVA, TN 38016                                      1244    11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
PULLEN, DONALD J
14503 BRENTWOOD DR
TAMPA, FL 33618                                      P‐0001003 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLEN, KIMBERLY T
107 BAYBERRY RUN
SUMMERVILLE, SC 29485                                P‐0025343 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLEN, SHERIDA M
4427 S.WABASH AVE
CHICAGO, IL 60653                                    P‐0047504 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLEY, CHARO
15591 BORGES DRIVE
MOORPARK, CA 93021                                   P‐0044597 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLEY, CHRISTINA
15591 BORGES DRIVE
MOORPARK, CA 93021                                   P‐0044502 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLIAM, GREGORY D
1715 HWY. 52 EAST
CHATSWORTH, GA 30705                                 P‐0007493 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLIAM, WAYNE
1515 104TH ST. E.
TACOMA, WA 98445                                     P‐0028746 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLINS, DARRETT
670 N MAIN #301
ROCHESTER, MI                                        P‐0033734 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLMANN, ARLEEN M
727 REICHEL CIR NE
STEWARTVILLE, MN 55976                               P‐0023701 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULLMANN, AUSTIN D
301 SQUIRES ROW
SAN ANTONIO, TX 78213                                P‐0002100 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULS, BRET A
90 INTERLACHEN LN
TONKA BAY, MN 55331                                  P‐0029194 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULS, KEITH E
1272 PEREGRINE WAY
WESTON, FL 33327                                     P‐0028214 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULS, KEITH E
1272 PEREGRINE WAY
WESTON, FL 33327                                     P‐0028281 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULS, SARAH K
PO BOX 214
JUNCTION CITY, OR 97448                              P‐0013726 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PULTE, THOMAS J
1335 S 52ND AVE
OMAHA, NE 68106                                      P‐0037210 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUMA, ROBERT B
28 DEERWOOD DRIVE
HOMOSASSA, FL 34446                                  P‐0030448 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2668 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 832 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
PUMA, SAMSON F
30 ANZIO ROAD
FRAMINGHAM, MA 01702                                 P‐0011367 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUMA, TERESA
30 STONELAKE DRIVE
GRABITE FALLS, NC 28630                                4907      3/21/2018       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
PUMMER, RACHEL A
PO BOX 19
LONG BEACH, WA 98631                                 P‐0026417 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUNAMIA, MANOJ P
NO ADDRESS PROVIDED
                                                     P‐0041489 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUNJALA, ANIL
200 LEACROFT WAY
MORRISVILLE, NC 27560                                P‐0001734 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUNZALAN, MARK C
7719 NE 151ST LANE
KENMORE, WA 98028                                    P‐0020462 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUPINO, NANCY A
223 2ND ST
BEACH HAVEN, NJ 08008                                P‐0011172 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PUPKA, ROBERT G
68 LOCUST ST.
OXFORD, MA 01540                                     P‐0026560 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURA, MARY H
43 EAST GATE RD
DANBURY, CT 06811                                    P‐0056389   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURA, THOMAS A
43 EAST GATE RD
DANBURY, CT 06811                                    P‐0056326   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURCELL, BRENDA A
1137 AMBERTON LANE
POWDER SPRINGS, GA 30127                             P‐0029710 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURCELL, CINDY
1832 45TH STREET
ROCK ISLAND, IL 61201                                P‐0040373 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURCELL, HANNAH
21237 5TH AVE. S.
DES MOINES, WA 98198                                 P‐0023330 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURCELL, JOSEPH
608 BEACH PL SW
MATTAWA, WA 99349                                    P‐0045658 12/23/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
PURCELL, PHILLIP A
3145 HUNTERS HILL RD
NASHVILLE, TN 37214                                  P‐0015120 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURCELL, TERRENCE P
1 JACOB COURT
CHICAGO HEIGHTS, IL 60411                            P‐0013609 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURCHASE, WESLEY T
39 EDGEWOOD PARK
CAIRO, IL 62914                                      P‐0015752 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURCIEL, THOMAS R
3280 FRANK BAILEY LANE
PLACERVILLE, CA 95667                                P‐0014680 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 2669 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 833 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
PURDY, BILL
20345 TAMARA PL.
SAUGUS, CA 91350                                     1420    11/5/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
PURDY, CARLEY JEAN
20345 TAMARA PL.
SAUGUS, CA 91350                                     1849    11/5/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
PURDY, ROSE E
1960 STOCKTON WALK LANE
SNELLVILLE, GA 30078                               P‐0042539 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURDY, WILLIAM
20345 TAMARA PL.
SAUGUS, CA 91350                                     1410    11/5/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
PURDY, WRETHA
432 ELM STREET
CLINTON, IN 47842                                    345     10/20/2017       TK Holdings Inc.                         $28,195.00                                 $0.00                                              $28,195.00
PURE PROFIT
STEPHENS, ADAM N
10300 E 39TH ST
KANSAS CITY, MO 64133                              P‐0034948 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURE SHORE INC
THOMPSON, TAMMIE
15119 CAVALIER RISE
TRUCKEE, CA 96161                                  P‐0047774 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURGAHN, PATRICIA A
37 LOUTRE BEND ROAD
HERMANN, MO 65041                                  P‐0019434 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURI, RAJINDER
302 OXFORD DR
NEW CASTLE, PA 16105                                 2284    11/11/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
PURI, SHRUTI
4018, 222ND PL SE
BOTHELL, WA 98021                                  P‐0022897 11/12/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                    $20,000.00
PURIFOY, SHANESSA L
1111 GERMAIN ST
PENSACOLA, FL 32534                                P‐0029896 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURNELL, BRUCE A
5555 DEWEY HILL ROAD
APT 106
EDINA, MN 55439                                    P‐0011025 10/31/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
PURNELL, NICOLE L
4550 SOUTH RIVER BEND
ELLENWOOD, GA                                      P‐0003443 10/24/2017    TK Holdings Inc., et al.                    $17,000.00                                                                                    $17,000.00
PURNELL, SUNG
13556 37TH AVE S #16
SEATTLE, WA 98168                                  P‐0015793 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURNER, CECELIA K
1337 W ALLEN ST
APT 1108
ALLENTOWN, PA 18102                                P‐0011005 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURSEL, ROSEMARIE B
707 RIDGEVIEW DRIVE
WASHINGTON, MO 63090‐4223                          P‐0034663 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
PURSLEY, JESSE C
9700 WOODYARD ROAD
GREENWOOD, DE 19950                                P‐0013945 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                        Page 2670 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 834 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
PURTELL, ELLEN M
13335 BROOK AVENUE
ELM GROVE, WI 53122                                P‐0057208 2/12/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
PURVIS, MARION F
72 NORTH 750 EAST
AMERICAN FORK UT 84                                P‐0003442 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURVIS, NORMA T
1901 OSTROM DRIVE
MOBILE, AL 36605                                   P‐0005479 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURVIS, RALPH K
2792 SELF CREEK ROAD
MABEN, MS 39750                                    P‐0012889 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURVIS, ROBERT B
4420 SUNDANCE CIR
CUMMING, GA 30028                                  P‐0049205 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURVIS, ROBERT B
4420 SUNDANCE CIR
CUMMING, GA 30028                                  P‐0049234 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURVIS, ROBERT B
4420 SUNDANCE CIR
CUMMING, GA 30028                                  P‐0049611 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURVIS, ROBERT B
4420 SUNDANCE CIR
CUMMING, GA 30028                                  P‐0049626 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURVIS, TERRILL R
4228 W ALTA LN
DUNLAP, IL 61525                                   P‐0004167 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PURYEAR, BEVERLY SUTTON
2580 EDMOND MATTHIS ROAD
CLINTON, NC 28328                                    4512    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PUSEY, JOYCE M
335 SUSIE DRIVE
CANYON LAKE, TX 78133                              P‐0058379 12/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUSHPA, VRUNALI P
16813 NE 19TH PL
BELLEVUE, WA 98008                                 P‐0049842 12/27/2017    TK Holdings Inc., et al.                      $567.51                                                                                       $567.51
PUSZEWSKI, CAROL A
NO ADDRESS PROVIDED
                                                   P‐0053455 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTHENMADHOM, SHEETHAL G
2737 CAMERON BAY DRIVE
LEWISVILLE
THE COLONY, TX 75056                               P‐0006711 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTHENPARAMPIL, FRANCIS C
4103 MILL LN
MISSOURI CITY, TX 77459                            P‐0010967 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTMAN, NANCY L
9851 DERBY COURT
MOKENA, IL 60448                                   P‐0029687 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTMAN, ROBERT A
941 MCCAMPBELL ROAD
MANSFIELD, TX 76063                                P‐0003616 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTNAM, DUANE W
174 VIA MONTE DORO
REDONDO BEACH, CA 90277                            P‐0028529 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2671 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 835 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
PUTNAM, RICHARD F
22868 SW HILLCREST RD
WEST LINN, OR 97068                                 P‐0049819 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTNAM, ROGER G
103 SCISM RD
KINGS MOUNTAIN, NC 28086                            P‐0002383 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTT, KATHERINE E
20150 ERICKSON PATH
FARMINGTON, MN 55024                                P‐0055953 1/27/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTT, PAUL E
20150 ERICKSON PATH
FARMINGTON, MN 55024                                P‐0055954 1/27/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTTERMAN, BRUCE S.
687 HANDWERG DRIVE
RIVER VALE, NJ 07675                                  1082    10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
PUTZ, BARBARA S
3069 S PONTE VEDRA BLVDS
PONTE VEDRA BEAC, FL 32082                          P‐0002336 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTZ, DALE F
3069 S PONTE VEDRA BLVD
PONTE VEDRA BEAC, FL 32082                          P‐0002437 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PUTZIER, CHARLES F
5700 WEST WALDEN DRIVE
SIOUX FALLS, SD 57106                               P‐0024485 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PW SURPRISE, LLC DBA SURPRISE HONDA
16901 MILLIKAN AVE
IRVINE, CA 92606                                      2012    11/9/2017        TK Holdings Inc.                                                                                       $0.00                               $0.00
PYHTILA, KIRSTEN
2555 DELIVERANCE DR
COLORADO SPRINGS, CO 80918                          P‐0034175 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PYLE, PATRICIA
1250 JONES STREET, #1401
SAN FRANCISCO, CA 94109                             P‐0015396 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PYNE, LUCINDA J
123 HIGHLAND STREET
PORTLAND, ME 04103                                  P‐0010954 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PYSOLA, ALYSSA
5869 MARLBOROUGH AVE
PITTSBURGH, PA 15217                                P‐0057514 2/27/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
PYTER, RONALD E
6012 S AUSTIN AVE
CHICAGO, IL 60638                                   P‐0016645 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE BRANDON FL, LLC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052637 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE BRANDON FL, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058047 6/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE FT. MYERS FL, LL
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052642 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2672 of 3674
                                             Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 836 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
Q AUTOMOTIVE FT. MYERS FL, LL
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058061 6/20/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE HOLIDAY FL, LLC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052737 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE HOLIDAY FL, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058062 6/20/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE JACKSONVILLE FL,
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052734 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE JACKSONVILLE FL,
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058065 6/20/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE TAMPA FL, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058063 6/20/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Q AUTOMOTIVE TAMPA FL, LLC D/
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0051867 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QAYOM, OMAR
733 FOUNTAINHEAD
IRVINE, CA 92618                                  P‐0027156 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QCL INC.
ATTN: TANYA SCHEELKE
PO BOX 1058
EPHRATA, WA 98823                                   3043      11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
QIAN, ALAN
1089 DEWBERRY PL UNIT 404
SAN JOSE, CA 95131                                P‐0018526 11/7/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
QIN, HUA
1906 KENILWORTH DRIVE
COLUMBIA, MO 65203                                P‐0057641    3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QIN, HUA
1906 KENILWORTH DRIVE
COLUMBIA, MO 65203                                P‐0057642    3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QIN, HUA
1906 KENILWORTH DRIVE
COLUMBIA, MO 65203                                P‐0057643    3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QIN, HUA
1906 KENILWORTH DRIVE
COLUMBIA, MO 65203                                P‐0057644    3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QIU, BIN
1715 PORTRUSH PLACE
ALPHARETTA, GA 30005                              P‐0006565 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QIU, TINGTING
1015 E. 2ND STREET
LONG BEACH, CA 90802                              P‐0019060 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2673 of 3674
                                                  Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 837 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address          Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                         Amount                                                  Amount
QIU, YANHUI
29 MAGNOLIA DR
WHIPPANY, NJ 07981                                     P‐0036836 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QSS PRECISION COMPONENTS INC.
56 VAN KIRK DRIVE
BRAMPTON, ON L7A 1B1
CANADA                                                   5009     6/8/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
QSS PRECISION COMPONENTS INC.
56 VAN KIRK DRIVE
BRAMPTON, ON L7A 1B1
CANADA                                                   5010     6/8/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
QUACH, MANH C
14849 CABLESHIRE WAY
ORLANDO, FL 32824                                      P‐0000105 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUACKENBUSH, DAVID P
23 VILLAGE CT
SAINT SIMONS ISL, GA 31522                             P‐0056189 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUADRI, SYED M
20 NICKERSON ROAD
LEXINGTON, MA 02421                                    P‐0018133 11/6/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                     $4,000.00
QUAGLETTI, KAREN N
511 VIA DEL MONTE
PALOS VERDES EST, CA 90274                             P‐0025103 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUALEY, MARJORIE E
3242 OCTAVIA ST
SAN FRANCISCO, CA 94123                                P‐0014504 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUALITY LIAISON SERVICES OF NORTH AMERICA, INC.
131 MAPLE ROW BLVD
SUITE E500
HENDERSONVILLE, TN 37075                                 2885    11/20/2017       Takata Americas                               $0.00                                                                                         $0.00
QUALLO, INGRID
2151 SW 16TH TERRACE
MIAMI, FL 33145                                        P‐0038639 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUALLS, JANICE M
80 CIRCLE AVENUE
MANCHESTER, TN                                         P‐0002843 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUALLS, LARRY M
929 RIDGESIDE CT
APOPKA, FL 32712                                       P‐0001060 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUALLS, PATRICIA M
PO BOX 1972
MAMMOTH LAKES, CA 93546                                P‐0036218 12/4/2017     TK Holdings Inc., et al.                     $2,302.22                                                                                     $2,302.22
QUAM, DENNIS
621 FISHER AVE
SUPERIOR, WI 54880                                     P‐0029883 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUAN, LISA
37 REDROCK LN
POMONA, CA 91766                                       P‐0049571 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUAN, LOUIS K
1416 VIA ROMA
MONTEBELLO, CA 90640‐1856                              P‐0024538 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUAN, MARSHALL
3534 DEL AMO BLVD
LAKEWOOD, CA 90712                                     P‐0015590 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                            Page 2674 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 838 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
QUAN‐KONG, PHUONG Q
6586 CLOVER CIRCLE S.
COTTAGE GROVE, MN 55016                             P‐0016686 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUANN, CHARLES D
7109 STUART RD
KING GEORGE, VA 22485                               P‐0031847 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUARCOO, PAULINE
245 N E 191 ST. # 3021
MIAMI, FL 33179                                     P‐0014718 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUARESMA, ANTONIO J
14391 DANES CR.
HUNTINGTON BEACH, CA 92647                          P‐0040368 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUARLESS, JOANNE
646 EAST 40TH STREET
BROOKLYN, NY 11203                                  P‐0008732 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUASNY, RONALD N
PO BOX 5353
CARLSBAD, NM 88221‐5353                             P‐0052919 12/26/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
QUATRONE, DANIEL M
7103 US 70
MEBANE, NC 27302                                    P‐0009988 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUAY, RICHARD J
59 CRANDON BLVD.
CHEEKTOWAGA, NY 14225‐3618                          P‐0020911 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUEBBEMANN, DAVID J
1202 THOROUGHBRED CIRCLE
SAINT CHARLES, IL 60174                             P‐0007534 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUEBBEMANN, DAVID J
1202 THOROUGHBRED CIRCLE
SAINT CHARLES, IL 60174                             P‐0007541 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUEBBEMANN, DAVID J
1202 THOROUGHBRED CIRCLE
SAINT CHARLES, IL 60174                             P‐0007545 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUEBEDEAUX, PAUL S
122 LA CHENE ST.
PIERRE PART, LA 70339                               P‐0014361 11/3/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
QUEIROLO, MICHAEL L
NO ADDRESS PROVIDED
                                                    P‐0025210 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUERAM, STEPHEN L
2204 POTTER DOWNS DR
WAXHAW, NC 28173                                    P‐0017955 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUERCIA, PATRICIA
1442 MARLINE AVENUE
EL CAJON, CA 92021                                  P‐0032232 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUERE, ERIC S
15711 SE 143RD STREET
RENTON, WA 98059                                    P‐0034782 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUERIO, LAURIE B
5627 W SOUTHGATE AVE
PHOENIX, AZ 85043                                   P‐0005406 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUERIO, LAURIY B
5627 W SOUTHGATE AVE
PHOENIX, AZ 85043                                   P‐0045848 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2675 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 839 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
QUERNER, ANGELA
1426 SPRING CREEK RD
FLORENCE, TX 76527                                  P‐0055619 1/23/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUERRY, WILLIAM E
391 E 264TH ST
EUCLID, OH 44132                                    P‐0041099 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUERZE, SHAWN S
227 22ND AVE
MADAWASKA, ME 04756                                 P‐0023595 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUESADA, ALMA
7512 E. 29TH STREET
TUCSON, AZ 85710                                    P‐0056254 1/31/2018       TK Holdings Inc., et al.                   $100,000.00                                                                                   $100,000.00
QUESADA, ANTOINETTE
63 BALDWIN LANE
PORT LUDLOW, WA 98365                               P‐0047732 12/22/2017      TK Holdings Inc., et al.                   $175,000.00                                                                                   $175,000.00
QUESENBERRY, JANA M
903 EAST 430 SOUTH
SALEM, UT 84653                                     P‐0025107 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUESENBERRY, JEFFERY P
7818 LAKE SHORE DR
OWINGS, MD 20736                                    P‐0008920 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUEVEDO CASTRO, ALEJANDRA P
88 CLIFTON PLACE
#118
JERSEY CITY, NJ 07304                               P‐0037696 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUEVEDO, LIILANA M
2580 PO BOX
WILKES BARRE, PA 18703                              P‐0057586    3/3/2018     TK Holdings Inc., et al.                    $12,336.24                                                                                    $12,336.24
QUEVEDO, LILIANA M.
2580 PO BOX
WILKES BARRE, PA 18703                                4485      12/27/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
QUEZADA, STEVE
3141 SW 103RD PLACE
OKLAHOMA CITY, OK 73159                             P‐0000948 10/20/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
QUIAMBAO, JULIET M
NO ADDRESS PROVIDED
                                                    P‐0051287 12/27/2017      TK Holdings Inc., et al.                      $983.70                                                                                        $983.70
QUIBANO, JENNIFER
904 FOX CROFT PLACE
CANTON, GA 30114                                    P‐0055793 1/25/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUICK, CATHERINE
387 ANNA CIRCLE
BULLHEAD CITY, AZ 86442                             P‐0051975 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUICK, DARLENE M
1429 WEST 6TH STREET
ONTARIO, CA 91762‐1003                              P‐0057656 3/11/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUICK, MASAYO K
5074 S. ELKHART WAY
UNIT A
AURORA, CO 80015                                    P‐0053704    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUICK, MICHAEL D
9519 DAUFUSKIE DRIVE
CHARLOTTE, NC 28278                                 P‐0034992 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
QUICK, ROBERT E
652 BRIGHT ORCHID AVENUE
CONCORD, NC 28025                                   P‐0030956 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 2676 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 840 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
QUICKLE, ROBIN D
127 ST. ANN WAY
WEIRTON, WV 26062                                  P‐0032069 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUICQUARO, CAREN B
212 LAKESIDE WAY
GREENSBURG, PA 15601                               P‐0010345 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIGLEY, DEBORAH A
2442 CARDINAL LN.
GARLAND, TX 75042                                  P‐0001167 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIGLEY, RANDOLPH J
4975 COCHRAN MILL RD
FAIRBURN, GA 30213                                 P‐0033991 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUILES DELGADO, EDWIN
3050 CALAIS ST.
MOBILE, AL 36606                                   P‐0014625 11/3/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
QUILES, ADRIAN
1279 EAST POPLAR STREET
YORK, PA 17403                                     P‐0011805 11/1/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
QUILES, MELANIE
600 FORREST STREET
FOUNTAIN HILL, PA 18015                            P‐0011425 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUILLER, MARQUES
19801 DRIFTING MEADOWS DR
PFLUGERVILLE                                       P‐0048644 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUILLIAM, JENNIFER
126 JACKSON STREET
BATAVIA, NY 14020                                  P‐0054133   1/8/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUILLIN, MAIRA D
11259 MATTHEWS COVE LANE
KNOXVILLE, TN 37934                                P‐0026960 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUILLIN, MAIRA D
11259 MATTHEWS COVE LANE
KNOXVILLE, TN 37934                                P‐0030480 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIMBY, MELINDA R
2118 RIVINGTON ROAD
LOVES PARK, IL 61111                               P‐0036134 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINCHE JR, LUIS M
30 WOODLAWN TER
WATERBURY, CT 06710                                P‐0056915   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINLAN, ANTONIO
100 78 STREET
NORTH BERGEN, NJ 07047                             P‐0031531 11/25/2017    TK Holdings Inc., et al.                      $480.00                                                                                       $480.00
QUINLAN, ANTONIO
100 78 STREET
NORTH BERGEN, NJ 07047                             P‐0031535 11/25/2017    TK Holdings Inc., et al.                      $720.00                                                                                       $720.00
QUINLAN, JANE M
12 DOWERS WAY
DELMAR, NY 12054‐6708                              P‐0013958 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINLAN, MARY K
4441 E 16TH ST
TUCSON, AZ 85711                                   P‐0007238 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINLAND, VALARIE D
8481 NORTHWEST 28TH STREET
SUNRISE, FL 33322‐2313                             P‐0046427 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2677 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                     Page 841 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                            Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                     Amount
QUINLAND, VALARIE D
8481 NORTHWEST 28TH STREET
SUNRISE, FL 33322                                  P‐0046434 12/25/2017    TK Holdings Inc., et al.                  $125,000,000.00                                                                              $125,000,000.00
QUINLAND, VALARIE D
8481 NORTHWEST 28TH STREET
SUNRISE, FL 33322‐2313                             P‐0046451 12/25/2017    TK Holdings Inc., et al.                  $125,000,000.00                                                                              $125,000,000.00
QUINN JR, L. L.
82 LONE OAK PARK
WEST POINT, MS 397738060                           P‐0039439 12/12/2017    TK Holdings Inc., et al.                           $0.00                                                                                         $0.00
QUINN, CHRISTOPHER M
38846 N DEEP LAKE RD
LAKE VILLA, IL 60046                               P‐0018247 11/7/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINN, ELIZABETH
764 OLD QUARRY ROAD SOUTH
LARKSPUR, CA 94939                                 P‐0019038 11/7/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINN, ERIKA
9651 W. CANYON TER. UNIT 4
SAN DIEGO, CA 92123‐4669                           P‐0023480 11/13/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINN, ERIN L
9045 BLUE RAVEN AVE.
LAS VEGAS, NV 89143‐1150                           P‐0000117 10/19/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINN, JAMES J
P.O. BOX 274
TANNERSVILLE, NY 12485                             P‐0047406 12/26/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINN, JEFFREY M
622 DUNDEE AVE
FLOSSMOOR, IL 60422‐1219                           P‐0016405 11/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINN, JEFFREY M
622 DUNDEE AVE
FLOSSMOOR, IL 60422‐1219                           P‐0016406 11/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINN, JEFFREY M
622 DUNDEE AVE
FLOSSMOOR, IL 60422‐1219                           P‐0016412 11/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINN, JEFFREY M
622 DUNDEE AVE
FLOSSMOOR, IL 60422‐1219                           P‐0016418 11/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINN, JEFFREY M
622 DUNDEE AVE
FLOSSMOOR, IL 60422                                P‐0016427 11/5/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINN, JOSEPH P
1022 DETTLING ROAD
WILMINGTON, DE 19805                               P‐0020872 11/9/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINN, KATHLEEN M
1022 DETTLING ROAD
WILMINGTON, DE 19805                               P‐0020879 11/9/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINN, MATTHEW J
5020 STONEBRIDGE DRIVE
COLLEYVILLE, TX 76034                              P‐0009048 10/29/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINN, MICHAEL
1052 OCEAN AVE
BAY SHORE, NY 11706                                P‐0033429 11/29/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
QUINN, NORMAN J
203 BLACKHAWK RD
HIGHLAND PARK, IL 60035                            P‐0008813 10/29/2017    TK Holdings Inc., et al.                            $0.00                                                                                        $0.00



                                                                                        Page 2678 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 842 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
QUINN, NORMAN J
203 BLACKHAWK RD
HIGHLAND PARK, IL 60035                             P‐0008818 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINN, NORMAN J
203 BLACKHAWK RD
HIGHLAND PARK, LL 60035                             P‐0008823 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINN, NORMAN J
20 BLACKHAWK RD
HIGHLAND PARK, IL 600355266                         P‐0008826 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINN, OWEN P
145‐16 ROCKAWAY BEACH BLVD
NEPONSIT, NY 11694                                  P‐0006480 10/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
QUINN, SONIA R
PO BOX 2477
OAK HARBOR, WA 99277                                P‐0053666   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINN, TAASHEANA L
825 SHERRY LANE
WESTWEGO, LA                                        P‐0051046 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINN, WELDON D
2256 CHAMPIONS CORNER DR.
LEANDER, TX 78641                                   P‐0013176 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINN, ZORA Z
5020 STONEBRIDGE DRIVE
COLLEYVILLE, TX 76034                               P‐0009041 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINN‐ALLEN, COLLEEN
3142 PALO VERDE AVE
LONG BEACH, CA 90808‐4055                             3848      12/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
QUINN‐ALLEN, DENISE L
3142 PALO VERDE AVE
LONG BEACH, CA 90808‐4055                             3845      12/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
QUINONES, DENISSE
231 NW 25TH PL
CAPE CORAL, FL 33993                                P‐0055354 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINONES, JUAN R
7131 GLENWOOD DR.
EAST STROUDSBURG, PA 18301                          P‐0035151 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINONES, SAMUEL A
3518 JANSE WAY
SAN DIEGO, CA 92173                                 P‐0055780 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINONES, TERRY P
9140 COVENTRY
EL PASO, TX 79907                                   P‐0001192 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTANA, CRYSTAL
2732 DUFFY ST
SAN BERNARDINO, CA 92407                            P‐0054544 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTANA, EVANGELINE M
19095 RIDGECREST CIRCLE
WALNUT, CA 91789                                    P‐0035250 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTANA, JASON T
216 N10TH ST. APT #1
LAS VEGAS, NV 89101                                 P‐0057052   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTANA, JULIA M
641 AIRLIE ROAD
WILMINGTON, NC 28403                                P‐0046708 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2679 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 843 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
QUINTANA, NADINE J
8871 DESERT FOX WAY NE
ALBUQUERQUE, NM 87122                               P‐0010469 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTANA, ROY J
17617 LIVE OAK STREET
HESPERIA, CA 92345                                  P‐0018113 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTANA, SANTIAGO
14054 VALLEY FORGE CT
FONTANA, CA 92336                                   P‐0018087 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTANAR, MARIAN D
1278 PROSPECT DRIVE
POMONA, CA 91766                                    P‐0023383 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTANILLA, ISABEL
1031 QUAIL HILL DR.
SPRING BRANCH, TX 78070                               4511    12/26/2017       TK Holdings Inc.                          $6,000.00                                                                                    $6,000.00
QUINTERO, JR., JOSEPH L
P.O. BOX 159328
HONOLULU, HI 96830                                  P‐0041181 12/17/2017    TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
QUINTERO, SANTIAGO
10441 SW 156TH CT.
APT. 4210
MIAMI, FL 33196                                     P‐0000950 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTILIANI, HELEN GAYE
264 EAST STREET
UXBRIDGE, MA 01569                                  P‐0039717 12/13/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
QUINTO, MICHAEL M
409 NE 1522ND AVE
VANCOUVER, WA 98684                                 P‐0033066 11/28/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
QUINTON DESIGN & ELECTRICAL C
PO BOX 2802
MOUNT VERNON, WA 98273                              P‐0024411 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUINTON_HEALEY, TINA L
3937 SW ATWOOD TERRACE
TOPEKA, KS 66610                                    P‐0015238 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIRES, ALITA R
3840 WILMINGTON AVE
APT 2E
ST LOUIS, MO 63116                                  P‐0052810 12/27/2017    TK Holdings Inc., et al.                     $1,074.00                                                                                    $1,074.00
QUIRING, JANE
3511 S 79TH ST
LINCOLN, NE 68506                                   P‐0031829 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIRING, ROGER
3511 S 79TH ST
LINCOLN, NE 68506                                   P‐0031826 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIRK, CHRISTOPHER J
1063 MERCY ST.
MOUNTAIN VIEW, CA 94041                             P‐0016157 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIRK, CORENE L
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                     P‐0043921 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
QUIROA DE GARCIA, ANA A
8873 SW 227 TER
CUTLER BAY, FL 33190                                P‐0004907 10/26/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00



                                                                                         Page 2680 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 844 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
QUIROA DE GARCIA, ANA A
8873 SW 227 TER
CUTLER BAY, FL 33190                               P‐0004915 10/26/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
QUIROA DE GARCIA, ANA A
8873 SW 227 TER
CUTLER BAY, FL 33190                               P‐0030361 11/21/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
QUIROZ, PATRICK B
2817 COLE CASTLE DRIVE
LEWISVILLE, TX 75056                               P‐0031361 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIROZ, TRACI ANN
909 5TH AVENUE, UNIT 1802
SEATTLE, WA 98164                                    5088     3/6/2019        TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
QUISENBERRY, LORNA J
PO BOX 133
YERINGTON, NV 89447                                P‐0029882 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUISENBERRY, WILLIAM T
536 WILSON AVE.
FULLERTON, CA 92831                                P‐0023414 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUISENBERRY, WILLIAM T
536 WILSON AVE.
FULLERTON, CA 92831                                P‐0023420 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIST, GERALD
11 NANCY DRIVE
RUTLAND, MA 01543                                  P‐0011603 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUITMEYER, CYNTHIA J
355 W MLK BLVD, APT 1619
CHARLOTTE, NC 28202                                P‐0011682 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUIXTAN, DOMINGO
2241 NW 21ST ST
OKLAHOMA CITY, OK 73107                            P‐0037694 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUON, TONY
520 2ND AVE W
APT 203
SEATTLE, WA 98119                                  P‐0023384 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QUON, TONY
520 2ND AVE W
APT 203
SEATTLE, WA 98119                                  P‐0023386 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QURESHI, DARIAN Z
7810 N. 1ST AVE.
TUCSON, AZ 85718                                   P‐0005648 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QURESHI, TAHIR A
2541 GLENALLAN AVENUE
APT #201
SILVER SPRING, MD 20906                            P‐0016878 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QWEST CORPORATION DBA CENTURYLINK QC
CENTURYLINK COMMUNICATIONS, LLC ‐BANKRUPTCY
931 14TH STREET SUITE 900
DENVER, CO 80202                                     125      9/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
QWEST ENGINEERING, INC
17682 COWAN SUITE 200
IRVINE, CA 92614                                   P‐0020222 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
QWEST ENGINEERING, INC.
17682 COWAN SUITE 200
IRVINE, CA 92614                                   P‐0020227 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                        Page 2681 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                     Filed 04/27/21                  Page 845 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                         Amount                                                  Amount
QWEST ENGINEERING, INC.
17682 COWAN SUITE 200
IRVINE, CA 92614                                    P‐0020312 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
R
LOK, HON
1320 PALM AVE, APT B
SAN GABRIEL, CA 91776                               P‐0023499 11/13/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
R, GUILLERMO
740 CECIL AVE. NORTH
MILLERSVILLE, MD 21108                              P‐0029406 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
R, S
NO ADDRESS PROVIDED
                                                    P‐0046702 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
R.F. CARLSON CO.
2010 COBB INTERNATIONAL BLVD
SUITE F
KENNESAW, GA 30152                                    4986    6/11/2018           TK Holdings Inc.                                                                                                          $0.00             $0.00
R.F. CARLSON CO.
2010 COBB INTERNATIONAL BLVD
SUITE F
KENNESAW, GA 30152                                    5004    6/11/2018    Takata Protection Systems Inc.                                                                                                   $0.00             $0.00
R.L. HOENER CO.
2923 GARDNER EXPRESSWAY
QUINCY, IL 62305                                    P‐0005128 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
R.L. HOENER CO.
2923 GARDNER EXPRESSWAY
QUINCY, IL 62305                                    P‐0005136 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RABAGO, HENRY
24 CLARA BARTON LANE
GALVESTON, TX 77551                                 P‐0024841 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RABAGO, MELISSA M
418 HAMMOND AVE
SAN ANTONIO, TX 78210                               P‐0037645 12/8/2017        TK Holdings Inc., et al.                      $553.00                                                                                        $553.00
RABALAIS, RAPHAEL J
120 VINCENT AVENUE
METAIRIE, LA 70005‐4122                             P‐0038825 12/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RABB, MARILYN F
87‐561 FARRINGTON HWY #203
WAIANAE, HI 96792                                   P‐0012457 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RABBITT, MARY M
91 W. PROSPECT ST.
HOPEWELL, NJ 08525                                    1698    11/8/2017           TK Holdings Inc.                              $0.00                                                                                         $0.00
RABE, CLARK E
105 ROSE LOOP
FT LEAVENWORTH, KS 66027                            P‐0046408 12/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RABENDA, MARIA G
7208 BURNING TREE DR
MCHENRY
, IL 60050                                          P‐0013406 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RABENDA, MARIA G
7208 BURNING TREE DR
MCHENRY
, IL 60050                                          P‐0013531 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RABENSTEIN, ELLEN L
10036 RAYSTOWN ROAD
SAXTON, PA 16678                                    P‐0025702 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                            Page 2682 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 846 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RABER, PAUL S
8109 CANTERBURY WAY
BUENA PARK, CA 90620                                P‐0055946 1/27/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABIE, RAFID
5242 CARTWRIGHT AVE
APT 7
N HOLLYWOOD, CA 91601                               P‐0015025 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABIG, JOSEPH T
7556 CAMBRIDGE ROAD
DARIEN, IL 60561                                    P‐0037130 12/6/2017       TK Holdings Inc., et al.                    $16,000.00                                                                                   $16,000.00
RABIN BLAIR, LAUREN K
5 LIVELY STONE CT
BALTIMORE, MD 21209                                 P‐0006193 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABIN, ALAN J
19 CHOCTAW TRAIL
ORMOND BEACH, FL 32174                              P‐0035546 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABINOVITZ, MICHAEL D
4940 PALUXY DRIVE #170
TYLER, TX 75703                                     P‐0002964 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABINOWITZ, NEIL
2017 COURTLAND BLVD
DELTONA, FL 32738                                   P‐0038945 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABIU, JUBRIL O
210 WINDIGO ROAD
SPARTANBURG, SC 29306‐5902                          P‐0009016 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABIU, JUBRIL O
210 WINDIGO ROAD
SPARTANBURG, SC 29306‐5902                          P‐0009020 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABORG, KAREN E
420 CRISFIELD DRIVE
ABINGDON, MD 21009                                  P‐0017151 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABORN, ROBERT E
PO BOX 1302
OCRACOKE, NC 27960                                  P‐0056484    2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABOT, DONALD E
1898 GERALD AVENUE
EAST MEADOW, NY 11554‐1004                          P‐0015246 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABOT, JEFFREY E.
7 BROAD STREET
NEWBURYPORT, MA 01950                                 4302      12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RABSATT, KENNETH
191 TOLEMAN ROAD
WASHINGTONVILLE, NY 10992‐1242                      P‐0024644 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABY, APRIL
10835 N TOREY LN
ORO VALLEY, AZ 85737                                P‐0022061 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABY, CODY G
4835 BARNETT RD APT 249
WICHITA FALLS, TX 76310                             P‐0035333 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RABY, EDWIN A
6829 CANADAY ROAD
SALCHA, AK 99714                                    P‐0041827 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACCINA, LORI S
4124 RUNNING BEAR LN
SAINT JOHNS, FL 32259                               P‐0001740 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 2683 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 847 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RACE, DALE E
795 PRAIRIE DUNES DR
LATHROP, CA 95330                                  P‐0023028 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACE, DALE E
795 PRAIRIE DUNES DR
LATHROP, CA 95330                                  P‐0023099 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACETTE, THOMAS R
726 79TH STREET
LINO LAKES, MN 55014                               P‐0012373 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACETTE, THOMAS R
726 79TH STREET
LINO LAKES, MN 55014                               P‐0012383 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACETTE, THOMAS R
726 79TH STREET
LINO LAKES, MN 55014                               P‐0054549 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACETTE, THOMAS R
726 79TH STREET
LINO LAKES, MN 55014                               P‐0054551 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACHEL, JOAN F
246 WILLOW POND WAY
PENFIELD, NY 14526                                 P‐0016393 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACHEL, JOAN F
246 WILLOW POND WAY
PENFIELD, NY 14526JM3ER                            P‐0016399 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACHEL, JOAN F
246 WILLOW POND WAY
PENFIELD, NY 14526                                 P‐0016424 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACHELSGOMEZ, NICOLE M
195 SMIT COURT
RIPON, CA 95366                                    P‐0022698 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACHWALSKI, RAE ANN
6041 S VIVIAN ST
LITTLETON, CO 80127                                P‐0006441 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACI, ELIZABETH
1226 N MYERS ST
BURBANK, CA 91506                                  P‐0019692 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RACKLEY, JOHN L
12924 NE 136TH PLACE
KIRKLAND, WA 98034                                 P‐0030020 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADAICH, SUSAN J
5210 E VISTA ST
LONG BEACH, CA 90803                               P‐0042610 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADDING, MICHAEL F
2450 OTIS DRIVE
ALAMEDA, CA 94501                                  P‐0018204 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADEBAUGH, ZANETA A
613 NORTH CARBON STREET
GIRARD, KS 66743‐1023                              P‐0046879 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADEBAUGH, ZANETA A
613 NORTH CARBON STREET
GIRARD, KS 66743‐1023                              P‐0047522 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADEBAUGH, ZANETA A
613 NORTH CARBON STREET
GIRARD, KS 66743‐1023                              P‐0047634 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2684 of 3674
                                             Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 848 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
RADECKI, ANNIE L
2930 SE CLAYBOURNE ST
PORTLAND, OR 97202                                P‐0022723 11/11/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
RADENBAUGH, KATHLEEN S
3754 TIP LANE
MOUNT PLEASANT, SC 29466                          P‐0019481 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADER, ADAM M
3 MAPLEWOOD PLACE
KEARNEY, NE 68847                                 P‐0018778 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADER, FREDDIE
103 CROSS DRIVE
VICKSBURG, MS 39180                               P‐0019931 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADER, LAURA C
2752 CROWNPOINT PLACE
ESCONDIDO, CA 92027                               P‐0016910 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADER, LAURA C
2752 CROWNPOINT PLACE
ESCONDIDO, CA 92027                               P‐0016918 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADESKY, ANDREW J
1550 ABBAS AVENUE
LANCASTER, PA 17602                               P‐0012198 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADFAR, ATA
1756 CARMEL DRIVE
#233
WALNUT CREEK, CA 94596                              4575      12/28/2017       TK Holdings Inc.                          $4,750.00              $0.00              $0.00                                               $4,750.00
RADFORD, CARNISHA R
502 LINDA LANE
CLARKSVILLE, TN 37042                             P‐0018025 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADFORD, DANIEL R
4564 W PLEASANT HILL RD
SALINA, KS 67401                                  P‐0012270 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADFORD, WILLIAM B
7367 HALLMARK RD
CLARKSVILLE, MD 21029                             P‐0030672 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADHAKRISHNAN, JAGADEESH
107 APPEL CT
FOLSOM, CA 95630                                  P‐0019829 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADICAN, THERESA
107 NW WILLOW GROVE AVENUE
PORT SAINT LUCIE, FL 34986                        P‐0040756 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADILLO, ANNETTE
3921 JUNE ST.
SAN BERNARDINO                                    P‐0021374 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADJA, ANDREW J
1038 N DAMEN AVE
CHICAGO, IL 60622                                 P‐0041292 12/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADKE, ARTHUR F
1209 N GROVE AVE
OAK PARK, IL 60302                                P‐0053487    1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADLER, DANIEL G
670 FLORENCE DRIVE
ELM GROVE, WI 53122                               P‐0008991 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RADLEY‐JACKSON, EVELYN M
200 WASHINGTON AVE
MUSKEGON, MI 49441‐2142                           P‐0054001    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                         Page 2685 of 3674
                                                  Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 849 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RADLINSKA, ALEKSANDRA
1116 JONATHAN STREET
LEMONT, PA 16851                                       P‐0037966 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADLINSKA, ALEKSANDRA
PO BOX 701
LEMONT, PA 16851                                       P‐0037967 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADNOTY, CSABA
8230 CLEMENS AVE
WEST HILLS, CA 91304                                   P‐0022176 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADOFF, SUE
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                        P‐0044029 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RADOMI, EMMA Q
300 FOREST DR
WETHERSFIELD, CT 06109                                 P‐0003511 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADOMY, ANATOL
19 POLDER DR.
FEASTERVILLE, PA 19053                                 P‐0038016 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADONA, SHEENA FAYE A
615 S. SIENA STREET
SAN DIEGO, CA 92114                                    P‐0017964 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADOV, NICHOLAS O
102 BUNGALOW TER
LOS GATOS, CA 95032                                    P‐0056679   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RADTKE, ROBERT A
2020 KARREN LN
CARLSBAD, CA 92008                                     P‐0023573 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAE, LADONNA
11130 SE 57TH STREET
BELLEVUE, WA 98006                                     P‐0021617 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAE, TODD A
5106 BUTTERMILK ROAD
PYLESVILLE, MD 21132                                   P‐0028892 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAEDER, LINDA C
1059 SANCTUARY COVE DR.
WEST PALM BEACH, FL 33410                              P‐0043278 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAEL, JOE R
1733 A 39TH ST.
LOS ALAMOS, NM 87544                                   P‐0036881 12/7/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
RAFAEL, MICHELLE D
21 SOUTH BARNEY ROAD
CLIFTON PARK, NY 12065                                 P‐0018500 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAFAEL, MICHELLE D
21 SOUTH BARNEY ROAD
CLIFTON PARK, NY 12065                                 P‐0018661 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAFF, MELISSA
78 BELL CANYON ROAD
BELL CANYON, CA 91307                                  P‐0015711 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAFF, ORAH
30 STONER AVENUE
APT. 1‐D
GREAT NECK, NY 11021‐2103                              P‐0055877 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAFF, WILLIAM F
78 BELL CANYON ROAD
BELL CANYON, CA 91307                                  P‐0015723 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 2686 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 850 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
RAFF, WILLIAM F
78 BELL CANYON ROAD
BELL CANYON, CA 91307                              P‐0015734 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAFFAELE, SHERRI M
2002 STONEMONT FARM
KESWICK, VA 22947                                  P‐0018853 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAFFELD, JANICE P
1906 NORTHBROOK CT.
VISTA, CA 92083                                    P‐0019696 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAFFERTY, KIMBERLEY
1064 WHISPERING WOODS DRIVE
CANTON, GA 30114                                   P‐0026232 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAFFERTY, RYAN
5655 CHELMSFORD CT
BURKE, VA 22015                                    P‐0025088 11/14/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
RAGAN, MARILYN L
309 E 4TH STREET
STREATOR, IL 61364                                   2245    11/10/2017       TK Holdings Inc.                         $38,274.37                                 $0.00                                              $38,274.37
RAGER, JIM R
6801 SANDLEWOOD DR
OKLAHOMA CITY, OK 73132                            P‐0000054 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAGHAVAN, LAKSHMI K
26066 NIMBLETON SQ
CHANTILLY, VA 20152                                P‐0027826 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAGHAVAN, SAMPATH K
26066 NIMBLETON SQ
CHANTILLY, VA 20152                                P‐0027824 11/17/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
RAGHOONANAN, RESHMA R
6456 MOORE STREET
ORLANDO, FL 32818                                  P‐0035286 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAGHUNATH, RAJENDRA
101 MERIWOOD DRIVE
KISSIMMEE, FL 34743                                P‐0042711 12/20/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                     $1,200.00
RAGHUNATH, RAJENDRA
101 MERIWOOD DRIVE
KISSIMMEE, FL 34743                                P‐0042712 12/20/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                     $1,500.00
RAGHUNATH, RAJENDRA
101 MERIWOOD DRIVE
KISSIMMEE, FL 34743                                P‐0042714 12/20/2017    TK Holdings Inc., et al.                     $1,200.00                                                                                     $1,200.00
RAGHUNATH4348, RAJENDRA
101 MERIWOOD DRIVE
KISSIMMEE, FL 34743                                P‐0042717 12/20/2017    TK Holdings Inc., et al.                      $800.00                                                                                        $800.00
RAGIN, CANDACE G
125 COBBLER CIR
PITTSBURGH, PA 15212                               P‐0042506 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAGLAND, ANDREIA L
2816 SCHLEY AVE
APT 6E
BRONX, NY 10465‐2726                               P‐0035860 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAGLAND, GAIL P
94 FAWN DRIVE
HENDERSON, NC 27537                                P‐0008951 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAGLAND, JOY L
1 CHELSEA COURT
FRANKLIN PARK, NJ 08823                            P‐0057282 2/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                        Page 2687 of 3674
                                                  Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 851 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RAGO, JAMES
4503 WOODSTREAM DR
COLUMBUS, OH 43230                                     P‐0033355 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAGONE, ANDREW
10025 MESA ROAD
CASCADE, CO 80809                                      P‐0021997 11/10/2017    TK Holdings Inc., et al.                      $450.00                                                                                       $450.00
RAGOZZINO, KATELYN A
30 LONG LANE
PLANTSVILLE, CT 06479‐1232                             P‐0044900 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAGUCKAS, ELEANOR T
3265 LOCHMORE COURT
COMMERCE TWP., MI 48382                                P‐0045246 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAHALL, KARAN K
108 HART STREET
BECKLEY, WV 25801                                      P‐0022390 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAHEJA, ANIL K
NO ADDRESS PROVIDED
                                                       P‐0007860 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAHIMINAMI, KAVEH
20975 SEQUOIA LN
MISSION VIEJO, CA 92691                                P‐0020408 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAHINSKY, NARTIN R
4837 ARDMORE ;LA
HOSCHTON, GA 30                                        P‐0020000 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAHMAN, ALI
1007 METTLER CT.
RICHMOND, TX 77469                                     P‐0051957 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAHMAN, MUHAMMAD O
17449 SMOKE TREE LANE
CANYON COUNTRY, CA 91387                               P‐0034715 12/2/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
RAHMAN, RIZWANUR
13047 BACARD LANE
HOUSTON, TX 77099                                      P‐0052382 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAIA, MICHAEL
11388 WALDEN LOOP
PARRISH, FL 34219                                      P‐0049698 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAIANO, LAWRENCE J
7530 BROOKWOOD WAY
CUMMING, GA 30041                                      P‐0010096 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAICES, HECTOR F
117 HANOVER ST
HAMMOND, IN 46327                                      P‐0050686 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAIFSTANGER, MARY E
74 TUSCANY LANE
WEBSTER, NY 14580                                      P‐0023201 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAIGOSA, SALVADOR
5905 ADELE AVE
WHITTIER, CA 90606                                     P‐0014960 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAIGOSA, SALVADORE
5905 ADELE AVE
WHITTIER, CA 90606                                     P‐0014955 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAIKEN, MARC
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                        P‐0043772 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00

                                                                                            Page 2688 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 852 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RAILEY, ANGELLICA V
1625 ROBERT PERRY RD
SUMTER, SC 29153                                    P‐0012929 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAILEY, CARLA D
30869 YOUNG DOVE
MENIFEE, CA 92584                                   P‐0032319 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAILEY, SHARON
1520 CORKERY COURT
WINTER SPRINGS, FL 32708                            P‐0002031 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAIMONDO, JENNIFER V
722 VIRGIN OAK
SAN ANTONIO, TX                                     P‐0001629 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAIN, KELLY L
2590 CROOKED ANTLER DRIVE
MELBOURNE, FL 32934                                 P‐0045112 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINBOLT, KENNETH K
561 HAVENTREE DR
HAZELWOOD, MO 63042                                 P‐0057026   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINER, NED F
2311 MINERVA PARK PLACE
COLUMBUS, OH 43229                                  P‐0022257 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINER, NED F
2311 MINERVA PARK PLACE
COLUMBUS, OH 43229                                  P‐0024057 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINES, BRYAN
521 CANYON ROAD
EDMOND, OK 73034                                    P‐0054427 1/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINES, JUNE
521 CANYON ROAD
EDMOND, OK 73034                                    P‐0054391 1/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINES, JUNE
521 CANYON ROAD
EDMOND, OK 73034                                    P‐0054392 1/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINES, JUNE
521 CANYON ROAD
EDMOND, OK 73034                                    P‐0054393 1/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINES, JUNE
521 CANYON ROAD
EDMOND, OK 73034                                    P‐0054425 1/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINES, JUNE
521 CANYON ROAD
EDMOND, OK 73034                                    P‐0054426 1/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINES, THUY V
PO BOX 3420
CHINO VALLEY, AZ 86323                              P‐0046981 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINEY JR, MELVIN A
821 SOMMERDALE CT
RURAL HALL, NC                                      P‐0000844 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINEY, JAMIE W
1150 WEST 23RD ST
ERIE, PA 16502                                      P‐0009998 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAINEY, MATTHEW M
309 ESKRIDGE ROAD
DUCK HILL, MS 38925                                 P‐0012304 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2689 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 853 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
RAINEY, QUINTON D
3210 ROANOKE AVE
NEWPORT NEWS, VA 23607                                P‐0007558 10/28/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
RAINEY, RICHARD E
2100 N LARCH ST
BOISE, ID 83706                                       P‐0035626 12/4/2017     TK Holdings Inc., et al.                         $8.64                                                                                         $8.64
RAINEY, VERA DIANIA
3625 PULASKI STREET APT. # 504
EAST CHICAGO, IN 46312‐2229                             923     10/27/2017       TK Holdings Inc.                                                 $0.00                                                                      $0.00
RAINEY‐NETHERCLI, CINDY A
273 COVINO AVENUE
ST. AUGUSTINE, FL 32084                               P‐0025757 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAINS, SCOTT W
47 SW 49TH
LAWTON, OK 73505                                      P‐0051602 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAINWATER, LYNDAL N
3075 BEECHWOOD DR.
LITHIA SPRINGS, GA 30122‐2804                         P‐0028238 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAIS, ETTIE
68 BRIARWOOD DR
HOLLAND, PA 18966                                     P‐0010925 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAJ, SK
2754 BRIDGEGATE TRACE NE
MARIETTA, GA 30068                                    P‐0003471 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAJA, ANJUM A
LAW OFFICES COPHEN E. SEARS
105 MAXESS ROAD ‐SUITE 124
MELVILLE, NY 11747                                    P‐0042001 12/18/2017    TK Holdings Inc., et al.                    $75,000.00                                                                                    $75,000.00
RAJA, SHAMASUNDAR
18795 MISTY LAKE DRIVE
JUPITER, FL 33458                                     P‐0036384 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAJABIPOUR, FARSHAD
1116 JONATHAN ST
LEMONT, PA 16851                                      P‐0037962 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAJALA, FREDERICK M
6405 N MOORE ST.
SPOKANE, WA 99208                                     P‐0014810 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAJAMANI, ASHOK
2017 MAYFIELD AVE
SAN JOSE, CA 95130                                    P‐0047381 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAJAN, JOHN
21209 39TH PLACE WEST
BRIER, WA 98036                                       P‐0028930 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAJAN, KUMARARAJAN
239 MASKEL ROAD
SOUTH WINDSOR, CT 06074                                 1813    11/6/2017        TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
RAJAN, MANOHAR
2455 STAPLES ROAD
MOBILE, AL 36605                                      P‐0006633 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAJAN, RINU
9 WALTER COURT
OLD BETHPAGE, NY 11804                                P‐0038360 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAJKUMAR, JANET V
6123 WETHEROLE ST.
REGO PARK, NY 11374                                   P‐0038112 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 2690 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 854 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RAK, BRIAN M
4372 WREN CT.
WINDSOR, WI 53598                                     P‐0011062 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAKOFF, JED S
148 CHATFIELD RD.
BRONXVILLE, NY 10708                                  P‐0034722 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAKOFF, JED S
148 CHATFIELD RD.
BRONXVILLE, NY 10708                                  P‐0034725 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAKOW, PAUL J
11903 SCOVELL TERRACE
GERMANTOWN, MD 20874                                  P‐0016617 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAKOWSKI, JOHN R
1610 WOODLYNNE BLVD
LINWOOD, NJ 08221                                     P‐0055878 1/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAKOWSKI, RONALD B
206 PUEBLO TRAIL
EDENTON, NC 27932                                     P‐0035713 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAKU, YURI
14212 SE WEBSTER ROAD
PORTLAND, OR 97267                                    P‐0016298 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAKU, YURI
14212 SE WEBSTER ROAD
PORTLAND, OR 97267                                    P‐0016333 11/5/2017     TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
RAKU, YURI
14212 SE WEBSTER ROAD
PORTLAND, OR 97267                                    P‐0016340 11/5/2017     TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
RAKU, YURI
14212 SE WEBSTER ROAD
PORTLAND, OR 97267                                    P‐0016349 11/5/2017     TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
RAKU, YURI
14212 SE WEBSTER RD
PORTLAND, OR 97267                                    P‐0016358 11/5/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
RAKU, YURI
14212 SE WEBSTER ROAD
PORTLAND, OR 97267                                    P‐0016361 11/5/2017     TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
RAKU, YURI
14212 SE WEBSTER ROAD
PORTLAND, OR 97267                                    P‐0016365 11/5/2017     TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
RAKU, YURI
14212 SE WEBSTER ROAD
PORTLAND, OR 97267                                    P‐0016443 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RALEY, GREGORY J
14501 NADINE DR
ROCKVILLE, MD 20853                                   P‐0050654 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RALEY, NADINE M
13000 BAY HILL DRIVE
BELTSVILLE, MD 20705                                  P‐0023812 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RALLO, JEROME
NO ADDRESS PROVIDED
                                                      P‐0045859 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RALLS, MINDY F
9204 BRIETTE PLACE
EL CAJON, CA 92021                                    P‐0034896 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2691 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 855 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RALPH, PATRICIA A
38453 MORAVIAN DRIVE
CLINTON TOWNSHIP, MI 48036                          P‐0032258 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RALSTON, CLAYTON V
705 26TH PLACE
SPRINGFIELD, OR 97477                               P‐0011945 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RALSTON, CLAYTON V
705 26 TH PLACE
SPRINGFIELD, OR 97477                               P‐0012070 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RALSTON, CLAYTON V
705 26 TH PLACE
SPRINGFIELD, OR 97477                               P‐0012085 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RALYEA, BONNIE L
145 WELLES ST
WOONSOCKET, RI 02895                                P‐0021933 11/10/2017      TK Holdings Inc., et al.                     $3,420.00                                                                                    $3,420.00
RAM FAHEL INC
MICHAEL, REMY
7100 SW 83RD PL
MIAMI, FL 33143                                     P‐0002656 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAM, KUSKOOR B
4208 RICKEYS WAY UNIT G
PALO ALTO, CA 94306                                 P‐0056756    2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMACHANDRAN, P G
15817 CADOZ DR
AUSTIN, TX 78728                                    P‐0045472 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMACHANDRAN, P G
15817 CADOZ DR.
AUSTIN, TX 78728                                    P‐0045513 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMACHANDRAN, PREMKUMAR
10116 S FULTON AVE
TULSA, OK 74137                                     P‐0054304    1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMADAN, MATTHEW L
115 2ND AVENUE SOUTH, #1004
MINNEAPOLIS, MN 55401‐2017                          P‐0031804 11/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMADOSS, VINODH
8 LONDONDERRY CT
AVON, CT 06001                                        4329      12/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RAMAGOR, MARY
19407 WOOLONGONG DR.
KATY, TX 77449‐7661                                 P‐0040083 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMAJERY, MARCELLIN
135 CORSON AVBENUE
STAEN ISLAND, NY 10301                              P‐0056494    2/3/2018     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
RAMALHO, MANUEL S
94‐1045 PAHA PLACE T‐5
WAIPAHU, HI 96797                                   P‐0042029 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMALHO, MANUEL S
94‐1045 PAHA PLACE T‐5
WAIPAHU, HI 96797                                   P‐0042030 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMALHO, MATTHEW N
94‐1045 PAHA PLACE T‐5
PAHA PLACE T‐5
WAIPAHU, HI 96797                                   P‐0042027 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 2692 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 856 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RAMAN, PREMA S
8200 STOCKDALE HWY
M10‐173
BAKERSFIELD, CA 93311‐1029                           P‐0040876 12/15/2017    TK Holdings Inc., et al.                     $8,980.00                                                                                    $8,980.00
RAMATOWSKI, MICHAEL J
917 KYLEMORE DR.
BALLWIN, MO 63021‐7935                               P‐0004886 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMBICUR, MICHELE S
4925 HARBOR HILLS DR
FREELAND, WA 98249                                   P‐0015523 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMBUS, ROSIE M
316 CENTER ST.
WEST POINT, MS 39773                                 P‐0047819 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMCHANDANI, JYOTI
2923 PEBBLE CREEK ST
MELBOURNE, FL 32935                                  P‐0057728 3/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMDIAL, SANDRA R
1301 NW 71ST AVE.
PLANTATION, FL 33313                                 P‐0000600 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMEY, ANTNHONY F
26930 MOSSY LEAF LN
CYPRESS, TX 77433                                    P‐0049137 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMEY, JAMES D
18300 DIVISION DRIVE
MARSHALL, MI 49068                                   P‐0035575 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMHIT, KALOUTEE D
493 WEST ELM STREET
BROCKTON, MA 02301                                   P‐0035616 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIN, MAATENRE
10566 CROSS FOX LANE
COLUMBIA, MD 21044                                   P‐0032498 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ SR, ROBERT
1157 ROCKHAVEN CT
SALINAS, CA 93906                                    P‐0012119 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ VEGA, NICOLAS
15100 S.W. 112 TERRACE
MIAMI, FL 33196                                      P‐0034213 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ VEGAS, DIEGO E
150 N BERKELEY AVE
UNIT B
FULLERTON, CA 92831                                  P‐0024883 11/14/2017    TK Holdings Inc., et al.                    $27,000.00                                                                                   $27,000.00
RAMIREZ ZAVALA, EVENINA
6320 N CALISPEL ST
APT 23
SPOKANE, WA 99208                                    P‐0014862 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, ALEXANDRA
15313 SW 24TH ST
MIAMI, FL 33185                                      P‐0002051 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, ANNA C
443 WILDE AVE
SAN FRANCISCO, CA 94134                              P‐0048380 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, ANTONIO
1980 65 ST APT 1A
BROOKLYN, NY 11204                                   P‐0049652 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2693 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 857 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RAMIREZ, ARRON H
700 SOUTH MAGNOLIA AVE #101
ANAHEIM, CA 92804                                  P‐0028345 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, BONNIE E
1900 GRACE AVE
APT 2
LOS ANGELES, CA 90068                              P‐0046176 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, CYNTHIA B
1654 MCCAUSLAND DRIVE
HUDSON, OH 44236                                   P‐0007341 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, CYNTHIA B
1654 MCCAUSLAND DRIVE
HUDSON, OH 44236                                   P‐0007355 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, CYNTHIA B
1654 MCCAUSLAND DRIVE
HUDSON, OH 44236                                   P‐0007368 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, CYNTHIA B
1654 MCCAUSLAND DRIVE
HUDSON, OH 44236                                   P‐0007374 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, EDDIE
2604
W. GARLAND AVE.
SPOKANE, WA 99205                                  P‐0017905 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, EDGAR H
8377 E VIA DE VENTURA
G‐118
SCOTTSDALE, AZ                                     P‐0003707 10/24/2017    TK Holdings Inc., et al.                    $37,000.00                                                                                   $37,000.00
RAMIREZ, ELISSA M
PO BOX 585
MADERA, CA 93639                                   P‐0029748 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, ERICK
4422 W. CAMILLE ST.
APT. A
SANTA ANA, CA 92704                                  5031    7/26/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
RAMIREZ, FRANK
804 VICTORY PARKWAY
MIDLAND, TX 79706                                  P‐0016150 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, FRANK
804 VICTORY PARKWAY
MIDLAND, TX 79706                                  P‐0016159 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, GABRIEL
4500 NORTHAMPTON DR.
NEW PORT RICHEY, FL 34653                          P‐0031375 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, GRACIELA
7331 GOLF GATE DRIVE
LANSING, MI 48917                                  P‐0012195 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, IRENE
PO BOX 154192
WACO, TX 76715                                       2127    11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RAMIREZ, JACQUELINE H
6104 BALTIMORE DR.
LA MESA, CA 91942                                  P‐0017557 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMIREZ, JAMES A
500 AVE A WEST
WAHNETA, FL 33880                                  P‐0032719 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2694 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 858 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
RAMIREZ, JAVIER
2508 ALTURAS DRIVE
BAKERSFIELD, CA 93305                                 4672      1/10/2018        TK Holdings Inc.                                                                    $0.00                                                   $0.00
RAMIREZ, JESUS H
1310 ZEUS
WEST COVINA, CA 91790                               P‐0047791 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMIREZ, JESUS H
1310 ZEUS
WEST COVINA, CA 91790                               P‐0053630    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMIREZ, JOHN
413 ROCK CREEK CIRCLE
BERWYN, PA 19312                                    P‐0045041 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMIREZ, JORGE C.
6050 N MARKS AVENUE APT # 105
FRESNO, CA 93711                                      1844      11/4/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
RAMIREZ, JOSE X
27692 ESTEPONA
MISSION VIEJO, CA 92691                             P‐0055630 1/23/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMIREZ, JUAN C
2959 ROSSMORE LANE
SAN JOSE, CA 95148                                  P‐0016196 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMIREZ, MICHAEL L
13579 SIERRA ROAD
13579 SIERRA ROAD
VICTORVILLE, CA 92392                               P‐0051373 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMIREZ, RAUL C
2205 ATRISCO CIRCLE
SACRAMENTO, CA 95833‐2741                           P‐0016978 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMIREZ, RAUL F
PO BOX 585
MADERA, CA 93639                                    P‐0029756 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMIREZ, REY C
1101 WEST WORKMAN AVE.
WEST COVINA, CA 91790                               P‐0022148 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMIREZ, TAMMI
4287 MAIN RD WEST
EMMAUS, PA 18049                                      3573      11/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
RAMIREZ, TONY
1092 BURKHART AVE
SAN LEANDRO, CA 94579                               P‐0031551 11/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMIREZ, YESMIN A
4639 WARSAW AVE
LYONS, IL 60534                                     P‐0013679 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMIREZ‐ALVAREZ, ROSA M
ESTANCIAS CHALETS C/TORTOSA
APT 25
SAN JUAN, PR 00926                                  P‐0043330 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMMELSBERG, STACIE L
5411 ELGIN AVENUE
SAN DIEGO, CA 92120                                 P‐0051979 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAMNARINE (DEC.), TIFFANY
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                   P‐0043592 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00




                                                                                           Page 2695 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 859 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RAMOS ‐ CUADRADO, ANTONIO
URBANIZACIÓN PALACIOS REALES
257, CALLE BALBY, J‐29
TOA ALTA, PR 00953                                  P‐0028204 11/18/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
RAMOS ACEVES, DANIEL I
23006 VIA PIMIENTO
MISSION VIEJO, CA 92691                             P‐0032983 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS SOC, SIERRA R
2300 DICKERSON RD APT #43
RENO, NV 89503                                      P‐0055025 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, ANDREA
252 MASSOLO COURT
SALINAS, CA 93907                                     1669      11/3/2017       TK Holdings Inc.                         $10,000.00                                                                                   $10,000.00
RAMOS, ANNIBELLE F
12770 ROYAL PALM LN
RIVERSIDE, CA 92503                                 P‐0025030 11/14/2017     TK Holdings Inc., et al.                     $5,246.00                                                                                    $5,246.00
RAMOS, BRYANT A
NO ADDRESS PROVIDED
                                                    P‐0033290 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, CYNTHIA J
610 S CORONADO ST. APT#203
LOS ANGELES, CA 90057                               P‐0054826 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, DAVID R
2205 HIGHLAND AVE.,
MCALLEN, TX 78501                                   P‐0055238 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, EDWIN
5685 E. CALLE CANADA VIEW
ANAHEIM HILLS, CA 92807                             P‐0057007   2/6/2018     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
RAMOS, HECTOR M
1081 W. KINGBIRD DRIVE
CHANDLER, AZ 85286                                  P‐0021310 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, JOSE L
4161 ACACIA AVE
PICO RIVERA, CA 90660                               P‐0054661 1/13/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
RAMOS, JOSE R
MONTESORIA I
CALLE LAGUNA # 104
AGUIRRE, PR 00704                                   P‐0049645 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, JUAN
377 CASTELLARI DR
LAS VEGAS, NV 89138                                 P‐0014230 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, JULIE
465 HEALDSBURG AVENUE
HEALDSBURG, CA 95448                                P‐0014686 11/3/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
RAMOS, KATHRYN M
17038 WILTON PL.
TORRANCE, CA 90504                                  P‐0012578 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, MONICA L
2928 HAVEN ST
LOS ANGELES, CA 90032                               P‐0047672 12/26/2017     TK Holdings Inc., et al.                     $9,995.00                                                                                    $9,995.00
RAMOS, NATALIE L
14461 SE HILLGROVE CT
PORTLAND, OR 97267                                  P‐0052241 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, PAUL
233 N EL MOLINO ST
ALHAMBRA                                            P‐0055308 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2696 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 860 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RAMOS, PEDRO A
515 TUNDRA DR
HARKER HEIGHTS, TX 76548                            P‐0001199 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, PEDRO A
515 TUNDRA DR
HARKER HEIGHTS, TX 76548                            P‐0001204 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, PEDRO A
515 TUNDRA DR
HARKER HEIGHTS, TX 76548                            P‐0001210 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, SANTOS
1834 NARRAGANSETT BLVD
LORAIN, OH 44053                                    P‐0005245 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, TAMMY J
231 ALVARADO STREET #3
CHULA VISTA, CA 91910                               P‐0044073 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, VERONICA
1750 TIARA TRL #410
LAREDO, TX 78045                                    P‐0024512 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMOS, VICTOR H
14101 EUCLID ST #11
GARDEN GROVE, CA 92843                              P‐0024431 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMPE, JEFFERY
97 E SAINT JAMES ST APT 23
SAN JOSE, CA 95112                                  P‐0051178 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSAY V, JOHN
2 MCELWAIN DRIVE
LITCHFIELD, NH 03052                                P‐0022817 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSAY, GUILLERMO
740 CECIL AVENUE NORTH
MILLERSVILLE, MD 21108                              P‐0029393 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSAY, GUILLERMO
740 CECIL AVENUE NORTH
MILLERSVILLE, MD 21108                              P‐0029412 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSAY, WILLIAM C
20 DOGWOOD KNLS
HIGHLAND, NY 12528                                  P‐0030761 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSAY‐BROWN, FRANCINE R
28 SCOTT AVENUE
DEER PARK, NY 11729                                 P‐0004939 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSAY‐BROWN, FRANCINE R
28 SCOTT AVENUE
DEER PARK, NY 11729                                 P‐0004952 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSAYSTORER, NANCY A
109 MAGNOLIA WAY
TEQUESTA, FL 33469‐2113                             P‐0000338 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSEY, BOONE
4635 HOLLY LAKE DR
LAKE WORTH, FL 33463                                P‐0030049 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSEY, JACK S
44 FOXTROT PATH
FLETCHER, NC 28732                                  P‐0036793 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSEY, JAMES
100 SUMMERGRASS DR
GREENVILLE, SC 29617                                P‐0015565 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2697 of 3674
                                                      Case 17-11375-BLS                Doc 4434-1                  Filed 04/27/21                  Page 861 of 1837
                                                                                                       Claim Register
                                                                                                In re TK Holdings Inc., et al .
                                                                                                     Case No. 17‐11375

                                                                                                                              Current General                                         Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                   Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                  Amount                                                  Amount
RAMSEY, LAURA S
3109 BERKLEY DR
ROCKY MOUNT, NC 27803                                           P‐0001041 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSEY, STEPHANIE
708 OGLETHORPE CT.
POOLER, GA 31322                                                P‐0032514 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSEY, STEVEN T
12421 MORNING CREEK LN
CHARLOTTE, NC 28214                                             P‐0002111 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSEY, TERRI L
29346 ELDON
FARMINGTON HILLS, MI 48336                                      P‐0011143 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSEY, TERRI L
29346 ELDON
FARMINGTON HILLS, MI 48336                                      P‐0026129 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSINGHANI, AJAY P
352 RICHARD AVE
APT D1
HICKSVILLE, NY 11801                                            P‐0022422 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAMSTACK, WILLIAM K
153 ARVEY LANE
FOND DU LAC, WI 54935                                           P‐0017700 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANA & SONS INC,
BASIT, RANA
12512 BROOKCHASE LANE
JACKSONVILLE, FL 32225                                          P‐0031260 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANA, VIKAS
1120 GREENWAY TER, APT 5
BROOKFIELD, WI 53005                                            P‐0013656 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANALLO, RICHARD S
5821 BELLE RD
GENEVA, OH 44041                                                P‐0025690 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANCK, JOHN
4421 THISTLEHILL CT
RALEIGH, NC 27616                                               P‐0001083 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAND, JAMES H
31 OX RIDGE LANE
DARIEN, CT 06820                                                P‐0039375 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAND, JULIA C
14 BROOKS LANE
CHESTER, CT 06412                                               P‐0008275 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDAL (DECEASED, JOHN D
6063 LILAC RD NW
MINERVA, OH 44657                                               P‐0051032 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

RANDALL B. CHRISTISON, TRUSTEE OF THE CHRISTISON FAMILY TRUST
6326 CASTEJON DRIVE
LA JOLLA, CA 92037                                                1802    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RANDALL JR, JAMES L
PO BOX 792
BATH, NY 14810                                                  P‐0038706 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, ANTHONY D
7609 MARCHMAN WAY
PLANO, TX 75025                                                 P‐0050246 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                                     Page 2698 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 862 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RANDALL, ANTHONY D
7609 MARCHMAN WAY
PLANO, TX 75025                                     P‐0050274 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, ANTHONY D
7609 MARCHMAN WAY
PLANO, TX 75025                                     P‐0050303 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, ANTHONY D
7609 MARCHMAN WAY
PLANO, TX 75025                                     P‐0050676 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, ANTHONY D
7609 MARCHMAN WAY
PLANO, TX 75025                                     P‐0050988 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, ANTHONY D
7609 MARCHMAN WAY
PLANO, TX 75025                                     P‐0051044 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, DECEASED, STEVEN E
647 PINDAR STREET
URBANA, OH 43078                                      284     10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RANDALL, ELIZABETH W
C. MICHAEL HART
P.O. BOX 2471
BATON ROUGE, LA 70821‐2471                          P‐0052654 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, JR., HENRY
235 KEYSERTOWN ROAD
BOSWELL
USA, PA 15531                                       P‐0046747 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, JR., HENRY
235 KEYSERTOWN ROAD
BOSWELL, PA 15531                                   P‐0047236 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, JR., HENRY
235 KEYSERTOWN ROAD
BOSWELL, PA 15531                                   P‐0047304 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, JR., HENRY
235 KEYSERTOWN ROAD
BOSWELL, PA 15531                                   P‐0047457 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, KELLY G
7343 LEMONWOOD WAY
PLEASANTON, CA 94588                                P‐0016232 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, KELLY J
201 RUDOLPH RD
CAMERON, WI 54822                                   P‐0023442 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDALL, MARY C
PO BOX 65
193 PUMPKIN HOLLOW RD
WELLS, NY 12190                                     P‐0035540 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDAZZO NOCE, CRISTINA
63 SCUDDER PL
NORTHPORT, NY 11768                                 P‐0004132 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDAZZO, DENISE
2790 PEACEFUL GROVE ST
LAS VEGAS, NV 89135                                 P‐0030595 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDAZZO, DENISE
2790 PEACEFUL GROVE ST
LAS VEGAS, NV 89135                                 P‐0030598 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2699 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 863 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RANDEL, THOMAS E
28531 CAMELBACK RD
TRABUCO CYN, CA 92679                              P‐0020790 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDHAWA, GURSHANA KAUR
9949 PHOENICIAN WAY
SACRAMENTO, CA 95829                                 1266    11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RANDHAWA, TANMEET
3220 ALLAN ADALE DR
MODESTO, CA 95355                                    2489    11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RANDI KISH & JOSEPH LEVINE
520 W. 110 ST.
APT. 4C
NEW YORK, NY 10025                                   1670    11/3/2017        TK Holdings Inc.                           $952.05                                                                                       $952.05
RANDLE, BILLY W
508 LUMPKIN AVE. APT.92
TUPELO, MS 38801                                   P‐0047178 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDLE, CHARLETTA
13907 S SCHOOL ST.
RIVERDALE, IL 60827                                  2588    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RANDLE, DAVID
38 ANDREWS AVE.
BUFFALO, NY 14225                                  P‐0010763 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDLE, GLORIA J
9351 E POSADA AVE
MESA, AZ 85212                                     P‐0045989 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDLE, LATARAH K
2892 GREENVIEW DRIVE
JACKSON, MS 39212                                  P‐0049583 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDLE, LAURA A
1130 POINTE NEWPORT TERRACE
APT. 100
CASSELBERRY, FL 32707                              P‐0055368 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDLE, MICHAEL
5242 E. JENNY DR.
HEREFORD, AZ 85615                                 P‐0003461 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDLE, TARCIA
38 ANDREWS AVE
CHEEKTOWAGA, NY                                    P‐0010867 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDLE, VICTORIA N
8762 SO LONGWOOD DR
CHICAGO, IL 60643                                  P‐0048823 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOLPH, BULON
15210 RENCHER CT
MORENO VALLEY, CA 92551                            P‐0020732 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOLPH, GEORGE
75 NUTT ROAD
PHOENIXVILLE, PA 1940                              P‐0029120 11/20/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
RANDOLPH, LATARJUS
5624 RIALTO CIRCLE
VALDOSTA, GA 31601                                 P‐0012239 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOLPH, LISA Y
46 WINDING STAIR WAY
OFALLON, MO 63368                                  P‐0035258 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOLPH, LISA Y
NO ADDRESS PROVIDED
                                                   P‐0035262 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2700 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 864 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RANDOLPH, LISA Y
46 WINDING STAIR WAY
OFALLON, MO 63368                                  P‐0037171 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOLPH, ROBERT
2732 THOMPSON AVE
DES MOINES, IA 50317                               P‐0050587 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOLPH, ROBERT
2732 THOMPSON AVE
DES MOINES, IA 50317                               P‐0051612 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOLPH‐WITCHER, CAROLYN
1447 W. PRINCETON AVE
FLINT, MI 48505                                    P‐0051227 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDOW, ALIXANDRA
4505 AMESBURY CIRCLE
GRAPEVINE, TX 76051                                P‐0043422 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANDS, DEBORAH A
20 AVENUE PORTOLA #1903
EL GRANADA, CA 94018                               P‐0050071 12/27/2017    TK Holdings Inc., et al.                    $36,000.00                                                                                   $36,000.00
RANETTE, SYLVIA
286 ENCHANTED LN
MOYIE SPRINGS, ID 83845                            P‐0039044 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANGAIAH, SURESH BABU
10 HIGHVIEW TERR
RANDOLPH, NJ 07869                                 P‐0008844 10/29/2017    TK Holdings Inc., et al.                     $4,154.00                                                                                    $4,154.00
RANGANATHAN, NANDHA K
8005 OVERHILL ROAD
BETHESDA, MD 20814                                 P‐0027875 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANGARAJAN, SRI K
1108 W. OAKGLEN DR.
PEORIA, IL 61614                                   P‐0005484 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANGARAJAN, SRI K
1108 W. OAKGLEN DR.
PEORIA, IL 61614                                   P‐0005492 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANGARAJAN, SRI K
1108 W. OAKGLEN DR.
PEORIA, IL 61614                                   P‐0005504 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANGE, DEREK B
19832 MERRYHILL STREET
SANTA CLARITA, CA 91351                            P‐0047474 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANGE, LORENZO
60 MULLIS ST
FAIRBURN, GA 30213                                   1526    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RANGE, LORENZO
60 MULLIS ST
FAIRBURN, GA 30213                                   1534    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RANGE, LORENZO
60 MULLIS ST
FAIRBURN, GA 30213                                   1538    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RANGE, LORENZO
60 MULLIS ST
FAIRBURN, GA 30213                                   1929    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RANGE, LORENZO
60 MULLIS ST
FAIRBURN, GA 30213                                   2050    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                        Page 2701 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 865 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RANGE, PATRICIA
60 MULLIS ST
FAIRBURN, GA 30213                                    1509    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RANGE, PATRICIA
60 MULLIS ST
FAIRBURN, GA 30213                                    1524    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RANGE, PATRICIA
60 MULLIS ST
FAIRBURN, GA 30213                                    1527    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RANGE, PATRICIA
60 MULLIS ST
FAIRBURN, GA 30213                                    1915    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RANGE, TOMIKA
60 MULLIS ST
FAIRBURN, GA 30213                                    1535    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RANGEL, YVETTE
3729 VELDA
CORPUS CHRISTI, TX 78410                            P‐0002884 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANGNEKAR, SHASHI K
267 WHALEPOND ROAD
OAKHURST, NJ 07755                                  P‐0034366 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANIELI, JOSEPH J
134 BLACKBERRY LANE
DURYEA, PA 18642                                    P‐0012691 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANILE, RETTON G
7751 E ALMOND ST
TUCSON, AZ 85730                                    P‐0023333 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANK, SHEILA A
415 S. 17TH AVE
YAKIMA, WA 98902‐3803                               P‐0019343 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANKIN, GLORIA
2990 HICKORY HILL RD, #218
MEMPHIS, TN 38115                                   P‐0050531 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANKIN, JEFFREY A
7415 HIDDEN VALLEY HOLLOW S
COTTAGE GROVE, MN 55016                             P‐0026721 11/10/2017    TK Holdings Inc., et al.                      $770.00                                                                                       $770.00
RANKIN, LYNDA S
1018 PEBBLE CREEK DR.
JEFFERSONVILLE, IN 47130                            P‐0004338 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANKIN, PAUL R
P.O. BOX 311
PICKWICK DAM, TN 38365                              P‐0050705 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANKIN, STACEY L
23 HARMERSVILLE PECKS CR RD
SALEM, NJ 08079                                     P‐0014191 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANKING, LAMERSI
705 WINTER ST
WINTER GARDEN, FL 34787                             P‐0055253 1/19/2018     TK Holdings Inc., et al.                     $5,800.00                                                                                    $5,800.00
RANKINS, LEANGEL N
2428 EAST UNIVERSITY DR.
UNIT 1010
AUBURN, AL 36830                                    P‐0050133 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANNEY, WALTER D
1604 PALM DR.
FORT COLLINS, CO 80526                              P‐0014878 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2702 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 866 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RANSAW, LAJUANA C
825 ABERCORN DRIVE, SW
ATLANTA, GA 30331                                  P‐0050318 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
RANSAW, LAJUANA C
825 ABERCORN DRIVE, SW
ATLANTA, GA 30331                                  P‐0051017 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANSAW, LEE A
825 ABERCORN DRIVE, SW
ATLANTA, GA 30331                                  P‐0050952 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANSOM, LAKEISHA D
1423 WOODDELL DRIVE
JACKSON, MS 39212                                  P‐0043851 12/21/2017    TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
RANSOM, MICHAEL
6204 BYRON DR
OCEAN SPRINGS, MS 39564                            P‐0051250 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANSOM‐HARVEY, LATOYNIA L
4009 N ANDOVER LAME
FREDERICKSBURG, VA 22408                           P‐0027911 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANSON, SARAH
PO BOX 9190
MAMMOTH LAKES, CA 93546                            P‐0021904 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANTA, KAILI T
1614 LENNOX FLATS DR
COLUMBUS, OH 43212                                 P‐0034932 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RANTZ, JEFFREY C
109 ROBERT JOSEPH RD
POTTSTOWN, PA 19465                                P‐0029745 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAO, AMY R
205 HICKORY GROVE RD
LEESBURG, GA 31763                                 P‐0030439 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAO, HARISH D
503A WISSER ROAD BOX # 4
FORT SHAFTER, HI 96858                             P‐0050019 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAO, PRIYA
43276 BARNSTEAD DRIVE
ASHBURN, VA 20148                                  P‐0027105 11/16/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
RAO, SUDHINDRA
5352 TACOMA COMMON
FREMONT, CA 94555                                  P‐0022735 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAO, SUNKARA RAJ
2352 OLIVIA LN
LITTLE ELM, TX 75068                               P‐0005326 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAO, SURESH K
5531 OAK PARK DR
SAN JOSE, CA 95129                                 P‐0037949 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAOOF, ABRAHAM
5981 WINGED FOOT DR
GILROY, CA 95020                                   P‐0012656 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPACH, FRED
559 TEXAS HOLLOW ROAD
LUTTRELL, TE 37779                                 P‐0022113 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPACH, THOMAS
111 MYLES LN
BONAIRE, GA 31005                                  P‐0006923 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2703 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 867 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RAPANOELINTSOA, HAJA
423 S STATE STREET APT 202
PROVO, UT 84606                                     P‐0004848 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPAPORT, DAVID A
435 WATERGATE WAY
ROSWELL, GA 30076‐3251                              P‐0036656 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPIEN, JAMES A
2567 WENNING RD
CINCINNATI, OH 45231                                P‐0018772 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPIEN, JAMES A
2567 WENNING RD
CINCINNATI, OH 45231                                P‐0018866 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPOLU, MADHUSUDHAN
5035 ALBRIDAL WAY
SAN RAMON, CA 94582                                 P‐0015510 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPOPORT, MATTHEW
186 SIEGEL BLVD
BABYLON, NY 11702                                   P‐0008137 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPOPORT, NANCY D
4260 FLORENCE STREET
SIMI VALLEY, CA 93063                               P‐0018151 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPOSO, DENISE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                              P‐0043515 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPP, ANN H
5340 BROADWAY TERRACE #601
OAKLAND, CA 94618                                   P‐0053126 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPP, WANDA P
1002 COLLEGE STREET
EL CAMPO, TX 77437/2807                             P‐0002481 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPSESSIONS INC.
LEVIN, GAIL R
1558 COUNTRY LANE
DEERFIELD, IL 60015                                 P‐0032827 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAPSON, WILLIAM R
24038 WATERHOLE LANE
SAN ANTONIO, TX 78261‐2380                          P‐0005108 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RARDAIN, KATHERINE M
P.O. BOX 132488
COLUMBUS, OH 43213                                  P‐0027539 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RARDAIN, KATHERINE M
NO ADDRESS PROVIDED
                                                    P‐0027551 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RARDIN, SARAH T
1818 GIGI LANE
DARIEN, IL 60561                                    P‐0052993 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAS0, NAT T
171 HARVARD DRIVE
HARTSDALE, NY 10530                                 P‐0008617 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASBERRY, CAREL G
225 BAXTER
LIVINGSTON, TX 77351                                P‐0006513 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASBERRY, CAREL G
NO ADDRESS PROVIDED
                                                    P‐0006542 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2704 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 868 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RASCH, MELINDA M
MELINDA M. RASCH
2116 ALBURY AVE.
LONG BEACH, CA 90815                                 P‐0024370 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASCHDORF, KIRSTEN L
284 MADIE AVE
SPOTSWOOD, NJ 08884                                  P‐0015581 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASCHDORF, KIRSTEN L
284 MADIE AVE
SPOTSWOOD, NJ 08884                                  P‐0015698 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASCHE, ERIC G
102 OAKLAND AVE.
EVANSVILLE, IN 47711                                 P‐0012916 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASCON, MICHELLE O
137 W JAHNS PLACE
CASA GRANDE, AZ 85122                                P‐0013635 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASCON, MICHELLE O
137 W JAHNS PLACE
CASA GRANDE, AZ 85122                                P‐0013730 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASDOLSKY, DAVID S
13918 SOUTH SPRINGS DRIVE
CLIFTON, VA 20124                                    P‐0026477 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASGADO SANCHEZ, CARLOS A
2002 WEST ESTES AVE. UNIT 1
CHICAGO, IL 60645                                    P‐0041245 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASGADO SANCHEZ, CARLOS A
2002 WEST ESTES AVE. UNIT 1
CHICAGO, IL 60645                                    P‐0041249 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASH SR, ROBERT C
1255 OXFORD DRIVE
CORONA, CA 92880                                     P‐0056306   2/1/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASH, MARGARET M
23 STATE STREET
CHARLESTON, SC 29401                                 P‐0024189 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASH, MAUREEN
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043672 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RASH, SYDNEY L
14600 CR 511
VENUS, TX 76084                                      P‐0055927 1/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASHID, JOSEPH P
57 MOCKINGBIRD LN
NORTH FOND DU LA, WI 54937                           P‐0029488 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASHIN, EDWARD B
14604 GOLD FISH POND AVE
AUSTIN, TX 78728                                     P‐0053473 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASHO, IVAN L
P.O. BOX 1070
EARP, CA 92242                                       P‐0058022 6/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASIC, ANNE M
94 HELENE DRIVE
PAINESVILLE, OH 44077                                P‐0022944 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASIC, DANA L
1222 GREENLAND FOREST DR
MONUMENT, CO 80132                                   P‐0017375 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2705 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 869 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RASIWALA, ABDULLA
5134 SILLARY
ANCHORAGE, AK 99508                                 P‐0008048 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASKIN, BERNARD I
11924 SUSAN DRIVE
GRANADA HILLS, CA 91344                             P‐0056710   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASKIN, BERNARD I
11924 SUSAN DRIVE
GRANADA HILLS, CA 91344                             P‐0056711   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASKIN, DEBORAH T
393 COLE AVENUE
PROVIDENCE, RI 02906                                P‐0012967 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASMUSSEN REVOCABLE LIVING TR
556 JOSIE CIRCLE
CEDAR CITY, UT 84720                                P‐0015258 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASMUSSEN REVOCABLE LIVING TR
556 JOSIE CIRCLE
CEDAR CITY, UT 84720                                P‐0015265 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASMUSSEN, DALE M
50 E 1700 S
ROOSEVELT, UT 84066                                 P‐0031417 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASMUSSEN, JENNIFER M
18 EDGEMAR ST
APT.A
DALY CITY, CA 94014                                 P‐0036499 12/5/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
RASMUSSEN, KENNETH L
30484 JOCKO CANYON ROAD
ARLEE, MT 59821                                     P‐0034654 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASMUSSEN, NATHAN D
5739 N. VIRGINIA AVENUE
CHICAGO
IL, IL 60659                                        P‐0037742 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASO, JOE
312 VALLEYRIDGE ST
SOLEDAD, CA 93960                                   P‐0019798 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASON, KAVIC W
POB 1695
POULSBO, WA 98370                                   P‐0057080   2/7/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASPANTE, LOURDES V
275 WINGHAM STREET
STATEN ISLAND, NY 10305                             P‐0044607 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASTEDE, LESA
177 VILLAGE PLACE
MARTINEZ, CA 94553                                  P‐0056197 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASTEGAR, SARA
PO BOX 30247
GAHANNA, OH 43230                                   P‐0040928 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASTOGI, SHAILENDRA K
1608 PETAL WAY
SAN JOSE, CA 95129                                  P‐0050581 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASTOVIC, BRYAN
10245 BRIAR CREEK LANE
CARMEL, IN 46033                                    P‐0006792 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASUL, BLAZ
7425 YORK TERRACE
EDINA, MN 55435                                     P‐0053927   1/4/2018    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
                                                                                         Page 2706 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 870 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RASUL, HENNA
4783 BRADFORD LANE
RENO, NV 89519                                      P‐0020240 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RASUL, MATIN M
8408 HIGH MEADOWS DRIVE
PLANO, TX 75025                                     P‐0043812 12/21/2017    TK Holdings Inc., et al.                   $350,000.00                                                                                  $350,000.00
RATCLIFFE, PAULINE M
PO BOX 1781
COEBURN, VA 24230                                   P‐0053241 12/27/2017    TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
RATHBUN, JUSTIN A
39 HOFFECKER HILL ROAD
WEST BURKE, VT 05871                                P‐0007768 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATHEL, STEPHANIE A
7996 HURLEYS NECK ROAD
MARDELA SPRINGS, MD 21837                           P‐0033642 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATHKA, ROCCO J
6005 HURON DRIVE
BURTCHVILLE, MI 48059                               P‐0055251 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATHKA, ROCCO J
6005 HURON DRIVE
BURTCHVILLE, MI 48050                               P‐0055252 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATHKE, MICHAEL L
400 HOLLYBROOK ROAD
ROCHESTER, NY 14623                                 P‐0012666 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATHMANN, CAROLYN L
8913 PRINDLE RD.
NORTH EAST, PA 16428                                  3385    11/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RATHWELL, JOHN H
921 1811‐4TH STREET S.W
CALGARY, AL T2S1W2                                  P‐0033548 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATLIFF, DAVID P
150 BEACH SUMMIT CT.
JUPITER, FL 33477                                   P‐0001639 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATLIFF, JACK R
2535 FOREST VIEW DR.
CONWAY, AR 72034                                    P‐0036307 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATLIFF, MONYA K
310 FAIRWAY DRIVE
WILLOW PARK, TX 76087                               P‐0035183 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATLIFF, SANDRA M
3200 PIONEER ST
OKLAHOMA CITY, OK 73107                             P‐0005390 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATLIFF, TIFFANY
2259 CHABLIS COURT WEST
ORANGE PARK, FL 32073                               P‐0001942 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATLIFF, TIFFANY
2259 CHABLIS COURT WEST
ORANGE PARK, FL 32073                               P‐0001970 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATLIFFE, LARRY
1505 FESSENDEN AVE
MOUNT PLEASANT, MI 48858                            P‐0055427 1/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RATMIROFF, LILLIAN
1308 FINLEY DRIVE
PLANO, TX 75025                                     P‐0033670 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2707 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 871 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                         Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
RATMIROFF, LILLIAN
1308 FINLEY DRIVE
PLANO, TX 75025                                   P‐0033676 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RATNAPAL, VIVEK
55 WESTON DR
SANDY SPRINGS, GA 30328                           P‐0006754 10/27/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
RATRA, ATUL K
2801 E AVERY DR APT D26
PALM SPRINGS, CA 92264                            P‐0012642 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RATTI, AMY
4238 ROUTE 50
SARATOGA SPRINGS, NY 12866                        P‐0015203 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RATTLEY, CHARLES
985 STONINGTON DRIVE
ARNOLD, MD 21012                                    1010    10/29/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
RATTNER, JUDD B
326 SCHROEDER ST.
SUNNYVALE, CA 94085                               P‐0019050 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RATTON, ROBERT DAVID
201 GARY DR
WINTER GARDEN, FL 34787                             1930    11/6/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
RATZA, RENEE
20786 COVENTRY
CLINTON TWP., MI 48035                            P‐0045184 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAU, DEBORAH J
17914 REDRIVER SONG
SAN ANTONIO, TX 78259‐3583                        P‐0038585 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAU, DEBORAH J
17914 REDRIVER SONG
SAN ANTONIO, TX 78259‐3583                        P‐0038586 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAU, MARTHA A
27110 JONES LOOP RD
UNIT 294
PUNTA GORDA, FL 33982                             P‐0035416 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAUB, KELLIE J
355 ROCK VALLEY ROAD
ASPERS, PA 17304‐9756                             P‐0015861 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAUB, LANDON J
5211 ALLEGHENY DRIVE
WICHITA FALLS, TX 76310                           P‐0016954 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAUB, RONDA A
5211 ALLEGHENY DRIVE
WICHITA FALLS, TX 76310                           P‐0016960 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAUCH FERTIGUNGSTECHNIK GMBH
FICHTENWEG 3
GMUNDEN 4810
AUSTRIA                                             192     10/19/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
RAUCH, LARRY R
627 170TH KST SW
LYNNWOOD, WA 98037                                P‐0015716 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAUCH, ROBERT
13784 NW 12TH COURT
PEMBROKE PINES, FL 33028                          P‐0000756 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00




                                                                                       Page 2708 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 872 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RAUCH, VERONICA Y
4256 MONTALVO ST.
APT. D
SAN DIEGO, CA 92107                               P‐0020481 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAUCHUT, JUDITH
5649 NW 125TH AVE.
CORAL SPRINGS, FL 33076                           P‐0002378 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAUDONIS, ROBERT J
918 TIMBERLAND ROAD
SHOW LOW, AZ 85901                                P‐0019827 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAULSTON, RAYMOND R
5543 ADOBE FALLS RD
UNIT 2
SAN DIEGO, CA 92120                               P‐0042385 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAUSA, DAVID J
1081 CAMINO DEL RIO SOUTH
STE. 108
SAN DIEGO, CA 92108                               P‐0033937 11/30/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
RAUSCH, ALAN J
1333 E SEA GULL DR
GILBERT, AZ 85234‐2611                            P‐0003540 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAUSCH, ERIC S
2529 E WEBSTER PL
#09
MILWAUKEE, WI 53211                               P‐0033674 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAVASCHIERI, VINCENT L
2424 DANA DRIVE
SAFETY HARBOR, FL 34695                           P‐0006478 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAVELING, ANDREW K
9737 BISCAYNE LANE
LAS VEGAS, NV 89117                               P‐0021898 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAVELLA, STELLA M
915 SOUTH COLLEGE STREET # B
NEWBERG, OR 97132                                 P‐0057006   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAVEN, KEN
2009 LITTLE WALNUT RD.
SILVER CITY, NM 88061                             P‐0055925 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAVEN, NATALIE C
12150 WILDWOOD SPRINGS DRIVE
ROSWELL, GA 30075                                 P‐0004947 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAVENCAMP, CYNTHIA L
1705 NW FAWN CT
BLUE SPRINGS, MO 64015                            P‐0018364 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAVENCAMP, ROBERT L.
1705 NW FAWN CT
BLUE SPRINGS, MO 64015                              2100      11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RAVENELL, CANDYCE
185 BASKETGRASS LANE
SUMMERVILLE, SC 29486                             P‐0036370 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAVI, ANUR
501 CAMDEN CT
MT JULIET, TN 37122                               P‐0049355 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAVIVARADARAJULU, BHARATHKUMA
95 N BROADWAY
APT A2‐3
WHITE PLAINS, NY 10603                            P‐0023371 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2709 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 873 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
RAVULAPALLI, SRIDEVI
2921 PORTULACA DR
ROUND ROCK, TX 78681                               P‐0041025 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAWITCH CONSULTING
RAWITCH, ROBERT J
9730 TUNNEY AVE
9730 TUNNEY AVE.
NORTHRIDGE, CA 91324                               P‐0017635 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAWLINGS, CHISA
412 BARRINGTON OAKS CIRCLE
ROSWELL, GA 30075                                  P‐0018917 11/7/2017     TK Holdings Inc., et al.                     $5,017.50                                                                                     $5,017.50
RAWLINS, JAKES
16712 JEFFERSON HWY
BATON ROUGE, LA 70817                              P‐0052840 12/26/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                     $4,000.00
RAWLINSON, RUSSELL G
2431 ROLAND RD
SACRAMENTO, CA 95821                               P‐0013737 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAWLINSON, RUSSELL G
2431 ROLAND RD
SACRAMENTO, CA 95821                               P‐0013754 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAWLS, IRENE
965 WINEBROOK WAY
FOUNTAIN, CO 80817                                   3832    12/4/2017        TK Holdings Inc.                         $28,244.25              $0.00              $0.00                                              $28,244.25
RAWLS, JOHN M
4954 BELLEMEDE BLVD
NEW PORT RICHEY, FL 34655                          P‐0008210 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAWLS, KAREN
2761 ROBERTSON ST.
RAMONA, CA 92065                                     1617    11/7/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
RAWOLLE, HEATHER L
631 13TH ST UNIT 2
SAN DIEGO, CA 92154                                P‐0043443 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAWOLLE, HEATHER L
HEATHER RAWOLLE
631 13TH ST UNIT 2
SAN DIEGO, CA 92154                                P‐0043588 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAWSON, PATRICIA A
15911 ROCHIN COURT
LOS GATOS, CA 95032                                P‐0052933 12/26/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
RAY, ADRIAN L
4953 BLOOMFIELD DR APT A
DAYON, OH 45426                                    P‐0006090 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAY, BRIAN
73 BAILEYS COURT
HAVERHILL, MA 01832                                  4216    12/21/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
RAY, CATHERINE L
12267 RAMBLING ROSE WAY
FARSMINGTON, AR 72730                              P‐0032716 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAY, CHARLES L
1125 CLEAR CIR
WENDELL, NC 27591‐6809                             P‐0023542 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RAY, CHARLES THOMAS
214 NORTH WASHINGTON STREET
BELCHERTOWN, MA 01007                                2342    11/13/2017       TK Holdings Inc.                        $150,000.00                                                                                   $150,000.00



                                                                                        Page 2710 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 874 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RAY, COZELLE
1733 W. GAGE AVENUE
LOS ANGELES, CA 90047                                P‐0057972   6/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, DAMIEN E
1136 HALSTEAD RD
PARKVILLE, MD 21234                                  P‐0034374 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, DAMIEN E
1136 HALSTEAD RD
PARKVILLE, MD 21234                                  P‐0034383 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, DAMIEN E
1136 HALSTEAD RD
PARKVILLE, MD 21234                                  P‐0034392 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, DAMIEN E
1136 HALSTEAD RD
PARKVILLE, MD 21234                                  P‐0034393 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, DANNY N
5001 W FLORIDA AVE SPC 750
HEMET, CA 92545                                      P‐0055822 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, DONNA M
3044 SYLVAN RD
AMBRIDGE, PA 15003                                   P‐0047315 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, GILBERT W
NO ADDRESS PROVIDED
LOGANVILLE, GA 30052                                 P‐0034636 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, JAMES T
4 ELM DRIVE
SAINT PETERS, MO 63376                               P‐0034349 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, JUDITH L
1111 WATER FRONT RD
GREENSBORO, GA 30642                                 P‐0005231 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, JUSTIN
5710 WINTON RD
APT 202
CINCINNATI, OH 45232                                 P‐0012811 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, LASHUN
3709 7TH STREET
NORTH BEACH, MD 20714                                P‐0024949 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, LASHUN L
3709 7TH STREET
NORTH BEACH, MD 20714                                P‐0024955 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, LATANYA
5113 W. 58TH PLACE
LOS ANGELES, CA 90056                                  1902      11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RAY, LATOYA R
1136 HALSTEAD RD
PARKVILLE, MD 21234                                  P‐0034377 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, LATOYA R
1136 HALSTEAD RD
PARKVILLE, MD 21234                                  P‐0034381 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, LATOYA R
1136 HALSTEAD RD
PARKVILLE, MD 21234                                  P‐0034384 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, LORALYN L
W10263 CAPITAL RD.
THORP, WI 54771                                      P‐0051917 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2711 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 875 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RAY, MARCUS N
5542 HAMBRICK ROAD
HAHIRA, GA 31632                                    P‐0006707 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, MISTY D
1001 VEST DR
WARRENSBURG, MO 64093                               P‐0052287 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, NEILL B
1806 AUTREY DR.
DEER PARK, TX 77536                                 P‐0044471 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, ROBERT D
5039 NORTHBARTON ROAD
LYNDHURST, OH 44124‐1145                            P‐0007991 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, SHAWN D
1313 CLENDENEN STREET
RAYMORE, MO 64083                                   P‐0045055 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAY, SINEATRA S
PO BOX 535192
GRAND PRAIRIE, TX 75053                             P‐0011357 11/1/2017       TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
RAY, TIFFANY A
8053 DURALEE LANE
DOUGLASVILLE, GA 30134                              P‐0013390 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYAN, PAMELA
4613 SHARPECROFT WAY
HOLLY SPRINGS, NC 27540                             P‐0001616 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYANKI, SREENIVASUL
1081 CELILO DR
SUNNYVALE, CA 94087                                 P‐0017296 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYANKI, SREENIVASUL
1081 CELILO DR
SUNNYVALE, CA 94087                                 P‐0017302 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYBON, JENNIFER
13126 TRACEWOOD DRIVE B
GULFPORT, MS 39503                                    1647      11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RAYBORN, VICKI
765 E 900 S
SALT LAKE CITY, UT 84105                            P‐0018076 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYBURN, HARRY N
633 CR 97
WATER VALLEY, MS 38965                              P‐0036085 12/5/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
RAYEUR, L MICHAEL
110 BLUEBELL DRIVE
MECHANICSBURG, PA 17050                             P‐0014812 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYFIELD, BENJAMIN
2905 OAKLEIGH TOWNSHIP DRIVE
KNOXVILLE, TN 37921                                   769       10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RAYFIELD, DAWN M
4226 PARADISE HILLS DR
MARYVILLE, TN 37804                                 P‐0009648 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYFORD, MARSHA D
87 BURNETTE DR
ABBEVILLE, SC 29620                                 P‐0003480 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYFORD, RAVEN S
144 WHIPPOORWILL RD
BYHALIA, MS 38611                                   P‐0057597    3/3/2018     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00



                                                                                           Page 2712 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 876 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RAYMOND, DEBORAH V
134 ESTES RD
ROCHESTER, NH 03867‐4284                              P‐0051930 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, DEBORAH V
134 ESTES RD
ROCHESTER, NH 03867‐4284                              P‐0051966 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, ERIC C
214 W MOSIER ST
NORMAN, OK 73069                                      P‐0046000 12/24/2017    TK Holdings Inc., et al.                    $10,500.00                                                                                   $10,500.00
RAYMOND, ERIC C
214 W MOSIER ST
NORMAN, OK 73069                                      P‐0046005 12/24/2017    TK Holdings Inc., et al.                    $10,500.00                                                                                   $10,500.00
RAYMOND, JOEL C
203 S WINOOSKI AVE APT 3
BURLINGTON, VT 05401                                  P‐0032366 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, JULIA M
5044 MAIN ST
SKOKIE, IL 60077                                      P‐0051577 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, KRISTA J
4768 WOODVILLE HWY
APT 1317
TALLAHASSEE, FL 32305                                 P‐0016241 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, PATRICIA A
214 W MOSIER ST
NORMAN, OK 73069                                      P‐0045953 12/24/2017    TK Holdings Inc., et al.                     $9,480.00                                                                                    $9,480.00
RAYMOND, RHONDA F
5529 MUSIC ST
NEW ORLEANS, LA 70                                    P‐0020086 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, RICHARD S
881 PRINCETON DRIVE
SONOMA, LA 95476                                      P‐0027509 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, WILLIAM C
2010 ORIOLE AV.
STILLWATER, MN 55082                                  P‐0044114 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYMOND, WILLIAM C
2010 ORIOLE AVE.
STILLWATER, MN 55082                                  P‐0052853 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAYNAL, MANUEL
311 EAST ERIE STREET UNIT 428
MILWAUKEE, WI 53202                                   P‐0034183 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAZLA, ALAN
3730 N 37TH TERRACE
HOLLYWOOD, FL 33021‐2500                              P‐0003104 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAZLA, ALAN
3730 N. 37TH TERRACE
HOLLYWOOD, FL 33021‐2500                              P‐0003178 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAZLA, ALAN
NO ADDRESS PROVIDED
                                                      P‐0003189 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAZLA, ALAN
3730 N 37TH TERRACE
HOLLYWOOD, FL 33021‐2500                              P‐0003219 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAZMEK, JOSEPH A
1680 MINNESOTA AVE
BRENTWOOD, CA 94513                                   P‐0036209 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 2713 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 877 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RAZZANO, CATHERINE
102 DULANY PLACE
FALLS CHURCH, VA 22046                               1807    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RAZZANO, ELAINE
PO BOX 263
LYNDONVILLE, VT 05851                              P‐0025224 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RAZZANO, NECIA
262 PINE VALLEY RD
DOVER, DE 19904                                    P‐0008072 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RC TRAILERS, INC.
ATW LEGAL AND RISK MANAGEMENT
950 I‐30 EAST
MT. PLEASANT, TX 75455                             P‐0044743 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RC TRAILERS, INC.
ATW LEGAL AND RISK MANAGEMENT
950 I‐30 EAST
MT. PLEASANT, TX 75455                             P‐0044765 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RE, MARY G
MARY RE
16019 LAUREL RD.
LAUREL, DE 19956                                   P‐0056213 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REA, ARLENE M
732 PLATO ST.
FRANKLIN SQUARE, NY 11010                          P‐0002764 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REA, BONNIE
1981 SAN VINCENTE DRIVE
CONCORD, CA 94519                                  P‐0012990 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REA, SHERRI S
4941 LINDEN FOREST LANE
CHARLOTTE, NC 28270                                P‐0000952 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REACH, STEVEN A
478 FIRST ST
LAWRENCEVILLE, GA 30046                            P‐0044128 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
READ, BRIAN R
54 DUSTY OAK LN.
LYNDHURST, VA 22952                                P‐0037107 12/7/2017     TK Holdings Inc., et al.                    $51,493.95                                                                                   $51,493.95
READ, JAYNE
3050 NW 42ND AVENUE
C204
COCONUT CREEK, FL 33066                            P‐0000345 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
READ, JENNIFER G
121 WEST CORBIN STREET
HILLSBOROUGH, NC 27278                             P‐0047188 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
READ, RONALD
40 OAKWOOD DRIVE
PALOS PARK, IL 60464                               P‐0028651 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
READ, STE B
9 PHYLMOR DR
WESTBORO, MA 01581                                 P‐0005466 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
READ, STEPHEN B
9 PHYLMOR DR
WESTBORO, MA 01581                                 P‐0005431 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
READ, TIMOTHY
169 MAIN STREET
HEISLERVILLE, NJ 08324                             P‐0030613 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2714 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 878 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
READER, MARGARET M
99 MERIWETHER AVENUE
BOZEMAN, MT 59718                                    P‐0052100 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
READING, KEVIN F
330 JESSICA DRIVE
MIDDLETOWN, DE 19709                                 P‐0011579 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
READY, SAMANTHA P
1441 SUNSET
MONROE, MI 48162                                     P‐0040988 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REAGAN, CHARLES E
81 MORAN ROAD
GROSSE POINTE FA, MI 48236                           P‐0036532 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REAGAN, JACQUELYN R
9351 BALES APT 1108
KANSAS CITY, MO 64132                                P‐0041101 12/16/2017    TK Holdings Inc., et al.                    $40,000.00                                                                                   $40,000.00
REAGAN, SANDRA
6904 BEECH AVE
BALTIMORE, MD 21206                                  P‐0043616 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REAL Y VASQUEZ, ALICIA
8400 BOWERS AVE
EL PASO, TX 79907                                    P‐0001494 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REAL, KARLA
10222 WATERIDGE CIRCLE
UNIT 176
SAN DIEGO, CA 92121                                  P‐0055919 1/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REALINO, ANALITA F
4449 W. HILL AVE
WAUKEGAN, IL 60085                                   P‐0034874 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REALS, JEFFREY W
512 SECOND STREET
LIVERPOOL, NY 13088                                  P‐0011002 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REAM, JOHN D
2486 FRANCES DR.
LOVELAND, CO 80537                                   P‐0025121 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REAP, VICTORIA L
77 HALSEYVILLE ROAD
ITHACA, NY 14850                                     P‐0036401 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REAP, VICTORIA L
77 HALSEYVILLE ROAD
ITHACA, NY 14850                                     P‐0036450 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REARDON, ANN M
208 OXFORD CIRCLE WEST
RICHMOND, VA 23221                                   P‐0024496 11/13/2017    TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
REARDON, ANN M
208 OXFORD CIRCLE WEST
RICHMOND, VA 23221                                   P‐0024501 11/13/2017    TK Holdings Inc., et al.                      $365.00                                                                                       $365.00
REARDON, ELIZABETH Z
1206 SE 14TH TERRACE
OCALA, FL 34471                                      P‐0001809 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REARDON, JOHN
160 WILLIAMS RD
WALLINGFORD, CT 06492                                P‐0011908 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REARDON, TIMOTHY J
965 SUMMER PLACE DRIVE
UNIT 4C
CAMDENTON, MO 65020                                  P‐0004518 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2715 of 3674
                                                    Case 17-11375-BLS                 Doc 4434-1                  Filed 04/27/21                    Page 879 of 1837
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                  Claim No. Claim Date           Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                 Amount                                                    Amount
REARICK, REBECCA J
203 E 4TH AVENUE APT B
TARENTUM, PA 15084                                             P‐0026705 11/16/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REASONER, MICHAEL G
NO ADDRESS PROVIDED
                                                               P‐0006690 10/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REASONOVER, TRACY
3117 WEST STREET
SPRINGFIELD, IL 62707                                          P‐0035767 12/4/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REASONS, DAVID L
306 RENEE RD
DOVER, TN 37058                                                P‐0011840 11/1/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REAVES JR, JOSEPH
4015 SHANNON DRIVE
BALTIMORE, MD 21213                                            P‐0019146 11/7/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REAVES, LATONYA D
1305 LAKESIDE DRIVE NW
WILSON, NC 27896                                               P‐0020878 11/9/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REAVIS, FATIMA
305 PROVIDENCE DR
DALLAS, GA 30157                                               P‐0046256 12/25/2017    TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00
REBACK, ANDREW L
7642 LEXINGTON AVENUE
WEST HOLLYWOOD, CA 90046                                       P‐0021412 11/10/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REBACK, ANDREW L
20278 LORENZANA DRIVE
WOODLAND HILLS, CA 91364                                       P‐0021431 11/10/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REBEC, JERRY
4712 PEARSALL RD
EAST JORDAN, MI 49727                                          P‐0014087 11/3/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REBEKAH OGLESBY AS ADMINISTRATRIX FOR THE ESTATE OF CHANDLER
KEITH OGLESBY, DECEASED
MARSH, RICHARD & BRYAN, P.C.
RICHARD RILEY ESQ.
800 SHADES CREEK PARKWAY; SUITE 600‐D
BIRMINGHAM, AL 35209                                             3378    11/24/2017       TK Holdings Inc.                       $10,000,000.00                                                                               $10,000,000.00
REBER, CARL M
25871 MERCY CT
HEMET, CA 92544                                                P‐0040448 12/14/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REBER, CARL M
25871 MERCY CT
HEMET, CA 92544                                                P‐0040451 12/14/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REBER, CARL M
25871 MERCY CT
HEMET, CA 62544                                                P‐0040452 12/14/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REBER, MARTIN
1657 EMBREEVILLE ROAD
COATESVILLE, PA 19320                                          P‐0052220 12/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REBER, MARTIN
1657 EMBREEVILLE ROAD
COATESVILLE, PA 19320                                          P‐0052222 12/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
REBER, MARTIN
1657 EMBREEVILLE ROAD
COATESVILLE, PA 19320                                          P‐0052225 12/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                         $0.00



                                                                                                    Page 2716 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 880 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
REBOLORIO SOLIZ, RAUL A
5230 SOUTHALL LANE
APT B
BELL, CA 90201                                       P‐0017898 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REBSAMEN, CRUITT B
10504 SOLARO STREET
FORT MYERS, FL 33913                                 P‐0012061 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REBSTOCK, MARY S
3230 CUMBERLAND RD APT 77
OCEAN SPRINGS, MS 39564                              P‐0008175 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECHTER, DENISE M
11585 GREENWICH POINT ROAD
RESTON, VA 20194‐1200                                P‐0043100 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECHTER, DENISE M
11585 GREENWICH POINT ROAD
RESTON, VA 20194‐1200                                P‐0043112 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECHTSCHAFFER, NICHOLAS A
2311 IVY HILL WAY
#423
SAN RAMON, CA 94582                                  P‐0031590 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECKER, DAVID B
16 WEST 16TH STREET
APT. 6DS
NEW YORK, NY 10011                                   P‐0010846 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECORVITS, KRISTINE
3539 BEHLER DRIVE
SAN JOSE, CA 95132                                   P‐0044746 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECTOR, CARLA F
4349 SUNSCAPE LANE
RALEIGH, NC 27613                                    P‐0046673 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECTOR, JAY D
822 FRENCH STREET
PARISH, NY 13131                                     P‐0056967   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECTOR, MARVIN D
6511 SHORELINE DRIVE
LITTLE ELM, TX 75068                                 P‐0024648 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECUPIDO, DANIEL P
3980 CHARLEMAGNE DRIVE
HOFFMAN ESTATES, IL 60192                            P‐0014095 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RECZEK, DALE
640 CENTRAL ST
BOYLSTON, MA 01505                                   P‐0028479 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDAPTIV HEALTH INC
COCKBURN, SHELIA C
601 WEST 26TH STREET #325‐277
NEW YORK, NY 10001                                   P‐0028793 11/19/2017    TK Holdings Inc., et al.                    $36,000.00                                                                                   $36,000.00
REDD, PAMELA
11606 LENNINGTON
HOUSTON, TX 77064                                    P‐0003612 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDD, RHONDA E
1619 CHARLES ST.
HENRICO, VA 23226                                    P‐0037136 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDECLIFF, JILL
24 WILLARD ST.
HAGERSTOWN, MD 21740                                 P‐0022813 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2717 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 881 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
REDDEN, BRANDON W
186 ROCK RIDGE LANE
CHARMCO, WV 25958                                   P‐0026008 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDEN, LEXIE H
186 ROCK RIDGE LANE
CHARMCO, WV 25958                                   P‐0026010 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDEN, PAUL E
9309 BEAR LAKE WAY NW
ALBUQUERQUE, NM 87120                               P‐0051267 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDER, THOMAS H
8 CRANE NECK RD
SETAUKET, NY 11733                                  P‐0006796 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDICK, JEFFREY
13529 HAVERHILL DR.
SPRING HILL, FL 34609                               P‐0055343 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDING, ANGELA
NO ADDRESS PROVIDED
                                                    P‐0013594 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDING, LOUISE G
2980 OBANNION ST
DELTONA, FL 32738                                   P‐0049841 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDITT, CHRISTIAN G
1423 MILLBROOK CIRCLE
BRADENTON, FL 34212                                 P‐0025282 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDOCH, JAMES L
5044 COMMUNITY CIR
MILTON, FL 32583                                    P‐0041219 12/17/2017    TK Holdings Inc., et al.                    $11,361.75                                                                                   $11,361.75
REDDY, CHINTALA D
820 PHELAND CT
MILPITAS, CA 95035                                  P‐0013462 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDY, RAJ
4592 BARBADOS LOOP
CLERMONT, FL 34711                                  P‐0011753 11/1/2017     TK Holdings Inc., et al.                    $13,000.00                                                                                   $13,000.00
REDDY, S
43575 MISSION BLVD
SUITE 701
FREMONT, CA 94539                                   P‐0031272 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDDY, VANESSA
640 FOXCROFT DR
LEXINGTON, NC 27292                                 P‐0011756 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDELMAN, JAMES A
2800 N HWY A1A
FORT PIERCE, FL 34949                               P‐0003332 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDFERN, JULIE A
611 PARKHILL DR
BILLINGS, MT 59102                                  P‐0002864 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDFIELD, SADIE J
684 JOSEPH AVE
ROCHESTER, NY 14621                                 P‐0032730 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDFIELD, TRACY S
1 MERRITT ST
APT 1
ANSONIA, CT 06401                                     5028    7/16/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00




                                                                                         Page 2718 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 882 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
REDFIELD, TRACY S
1 MERRITT ST
APT 1
ANSONIA, CT 06401                                  P‐0004072 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDFIELD, TRACY S
1 MERRITT ST
APT 1
ANSONIA, CT 06401                                  P‐0004085 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDING, PHILIP J
20600 BEAVER RIDGE RD
MONTGOMERY VILL, MD 20886                          P‐0024068 10/31/2017    TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
REDINGER, ROBERT E
5713 THRINAX PL
FORT PIERCE, FL 34982                              P‐0003408 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDINGER, ROBERT E
5713 THRINAX PL
FORT PIERCE, FL 34982                              P‐0003469 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDINI, CHERYL
290 NEEDHAM DRIVE
BLOOMINGDALE, IL 60108                             P‐0015095 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDINI, MARK
290 NEEDHAM DRIVE
BLOOMINGDALE, IL 60108                             P‐0015116 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDISH, CYNEQUA
1502 WEST 1ST STREET
JACKSONVILLE, FL 32209                             P‐0057749 3/21/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDISKE, SHELDON L
6130 S GLENCOE WAY
CENTENNIAL, CO 80121                               P‐0037326 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDLING, JOEL T
JOEL T. REDLING
99 HUNTINGTON HEIGHTS
HONEOYE FALLS, NY 14472                            P‐0011890 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDLING, LINDA L
LINDA L REDLING
99 HUNTINGTON HEIGHTS
HONEOYE FALLS, NY 14472                            P‐0012079 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDMAN, GEORGE W
1281 STRATHMILL COURT
SURFSIDE BEACH, SC 29575                           P‐0006025 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDMAN, GEORGE W
1281 STRATHMILL COURT
SURFSIDE BEACH, SC 29575                           P‐0006028 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDMAN, JOHN B
2280 E VALLEY PKWY SPC 54
ESCONDIDO, CA 92027                                P‐0040116 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDMOND, ELLIOTT J
1665 BROOKHOLLOW DR.
BATON ROUGE, LA 70810                              P‐0042107 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDMOND, KATHY P
1400 BENTBROOK DRIVE
RICHMOND, VA 23231                                 P‐0019489 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REDMOND, KATHY P
1400 BENTBROOK DRIVE
RICHMOND, VA 23231                                 P‐0019502 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2719 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 883 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
REDMOND, MARIA
181 NOR5 CORONA AVENUE
VALLEY STREAM, NY 11580                             P‐0032581 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REDMOND, PHYLLIS A
1079 OLD SMITHVILLE HWY N
SPARTA, TN 38583                                    P‐0025120 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REDMOND, RON A
78365 HIGHWAY 111 #319
LA QUINTA, CA 92253                                 P‐0044778 12/22/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
REDMOND, SAMANTHA E
641 CRANE CREEK LANE
EAGAN, MN 55121                                     P‐0058032    7/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REDMOND, VALERIE R
641 CRANE CREEK LANE
EAGAN, MN 55121                                     P‐0058033    7/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REDPATH IV, SCHUYLER E
221 SOUTH SEMINARY STREET
MADISONVILLE, KY 42431                              P‐0017189 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REDYKE, JANET A
146 HIGHLAND LAKES ROAD
HIGHLAND LAKES, NJ 07422                            P‐0012679 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REECE, CARRIE L
6 YORK DRIVE APT 4A
EDISON
NEW JERSEY, NJ 08817                                P‐0046238 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REECE, DANIEL
510 CHEVAL DRIVE
VENICE, FL 34292                                      245       10/18/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
REECE, GEORGE A
161 CENTER OAK CIRCLE
SPRING HILL, FL 34609‐0244                          P‐0034420 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REECE, HERBERT A
9522 LINCOLNWOOD DR.
EVANSTON, IL 60203‐1116                             P‐0043261 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REECE, JR, ROBERT C.
104 LONGHUNTERS TRAIL
GLASGOW, KY 42141                                     1032      10/31/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
REECE, MARIE D
6101 S. SOLLA SOLLEW AVENUE
HEREFORD, AZ 85615‐9187                             P‐0001738 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REECE, TERESA K
7793 ALICIA COURT
SAINT LOUIS, MO 63143                               P‐0031579 11/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REECK, DAVID M
505 BIRCH BAY LYNDEN ROAD
LYNDEN, WA 98264                                    P‐0022731 11/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REED III, FRANK W
129 MANOR AVE
OAKLYN, NJ 08107                                    P‐0039339 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REED, BENJAMIN Y
6301 MILDRED AVENUE
EDINA                                               P‐0011193 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REED, BILLY G
301 EAST 12TH STREET
LITTLEFIELD, TX 79339                                 2874      11/20/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00

                                                                                           Page 2720 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 884 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
REED, BILLY G
301 EAST 12TH STREET
LITTLEFIELD, TX 79339                               P‐0029296 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, BILLY G
301 EAST 12TH STREET
LITTLEFIELD, TX 79339                               P‐0029300 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, CHARLES
PO BOX 466
MONTGOMERY, AL 36101                                P‐0025080 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, CHERYL A
3714 RHODE IS AVE
NIAGARA FALLS, NY 14305                             P‐0025620 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, CHRISTIE E
3010 PARK NEWPORT
APT 214
NEWPORT BEACH, CA 92660                             P‐0051175 12/27/2017    TK Holdings Inc., et al.                     $7,784.00                                                                                    $7,784.00
REED, DENMARK A
150 NORTH FREMONT AVE
APT 2R
PITTSBURGH, PA 15202                                P‐0053497   1/1/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, DONNA J
5832 LINDEN RIDGE LN
CHARLOTTE, NC 28216                                 P‐0031281 11/24/2017    TK Holdings Inc., et al.                      $721.30                                                                                       $721.30
REED, DREW A
4 BEAUREGARD CT
BEAUFORT, SC 29902                                  P‐0006355 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, JAMES C
2169 BLUEBERRY LANE
CONYERS, GA 30013                                   P‐0007986 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, JAMES C
2169 BLUEBERRY LANE
CONYERS, GA 30013                                   P‐0007987 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, JAMES C
1129 COCHISE TRAIL
CROSSVILLE, TN 38572                                P‐0029787 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, JENNIFER
1016 OXFORD ST. NORTH
ST. PAUL, MN 55103                                  P‐0020607 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, KEIDRIA
1665 SCARLET ASH AVENUE #335
SACRAMENTO, CA 95834                                P‐0013808 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, KELLY C
6626 CIELO DR
PALMDALE, CA 93551                                  P‐0058221 11/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, LAKETA R
4452 WALKING STICK WAY
COLUMBUS, GA 31907                                  P‐0054330   1/9/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, LEWIS M
4149 PEBBLE CREEK DR
VALDOSTA, GA 31605                                  P‐0003394 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, LINCOLN J
538 SOUTH F ST
LOMPOC, CA 93436                                    P‐0043397 12/20/2017    TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
REED, MARQUES J
7170 FAIR OAKS BLVD #3
CARMICHAEL, CA 95608                                P‐0019283 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2721 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 885 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
REED, MARTHA A
1129 COCHISE TRAIL
CROSSVILLE, TN 38572                               P‐0029898 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, MEAGAN E
644 MORTON PL NE
WASHINGTON, DC 20002                               P‐0051680 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, MICHEL
324 BOWIE
FORNEY, TX 75126                                   P‐0008671 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, MOLLY K
538 SOUTH F ST
LOMPOC, CA 93436                                   P‐0043436 12/21/2017    TK Holdings Inc., et al.                   $175,000.00                                                                                  $175,000.00
REED, NICKOLAS
NICKOLAS REED
1027 HICKORY RIDGE ROAD
SMYRNA, DE                                         P‐0024507 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, PATRICIA K
26245 PERRIER DRIVE
MORENO VALLEY, CA 92555                            P‐0020236 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, PAULA M
PO BOX 1775
18 MECHANIC ST.
SACO, ME 04072                                     P‐0040646 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, PHILIP
27862 PERALES
MISSION VIEJO, CA 92692                            P‐0034588 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, PHILIP
27862 PERALES
MISSION VIEJO, CA 92692                            P‐0034590 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, RANDY
21242 BALD EAGLE RD
REHOBOTH, DE 19971                                 P‐0012779 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, RAYMOND R
45345 RAYSACK AVE
LANCASTER, CA 93535                                P‐0028065 11/17/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
REED, RAYMOND R
45345 RAYSACK AVE
LANCASTER, CA 93535                                P‐0028857 11/19/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
REED, RICHARD A
1808 CEDAR CHASE DR
AKRON, OH 44312                                    P‐0031305 11/25/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
REED, RICHARD A
1808 CEDAR CHASE DR
AKRON, OH 44312                                    P‐0031307 11/25/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
REED, RICHARD A
206 LONG DR.
OFALLON, IL 62269                                  P‐0044091 12/21/2017    TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
REED, RICHARD C
705 N NORTHERN VISTA PL
TUCSON, AZ 85748                                   P‐0027409 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, RICHARD J
7300 GEORGETOWN AVE NW
ALBUQUERQUE, NM 87120‐4932                         P‐0029358 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REED, ROXANNE R
204 WEATHERSTONE POINTE DR
WOODSTOCK, GA 30188                                P‐0042312 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2722 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 886 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
REED, SHAWN P
4450 JAKES WAY
MIDLOTHIAN, TX 76065                                P‐0055593 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REED, STEVEN G
400 CHAD COURT
VISTA, CA 92083                                     P‐0031934 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REED, THOMAS P.
P.O.B. 465
VAUGHN, WA 98394                                      3878      12/6/2017       TK Holdings Inc.                                                 $0.00                                                                      $0.00
REED, TRAIAN D
1227 EUREKA STREET
BRYAN, TX 77803                                     P‐0013079 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REED, TRESSIE
833 A DENZIL AVE
BOWLING GREEN, KY 42104                               1054      11/1/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
REED, WALTER D
12480 NW 32ND MANOR
SUNRISE, FL 33323                                   P‐0016102 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REED, WILLIAM
1422 DARROW
EVANSTON, IL 60201                                    1811      11/6/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
REED, WILLIAM E
2820 FERDINAND CT
FERNANDINA BEACH, FL 32034                          P‐0036020 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REEDER, KERRY L
538 EMERALD AVENUE
KODAK, TN 37764‐1660                                P‐0025665 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REEDER, MYRLE S
2450 NORTH MCDONEL STREET
LIMA, OH 45801                                      P‐0017231 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REEDY, WILLIAM
PETER PRIETO, ESQ.
ONE S.E.THIRD AVENUE
MIAMI, FL 33131                                     P‐0043595 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
REEGEN, ANDREW
1574 ANDORRE GLEN
ESCONDIDO, CA 92029                                 P‐0015971 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REEKS, ROBERT J
15505 Y ST
OMAHA, NE 68137                                     P‐0012392 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REES FAMILY LIVING TRUST
REES, GARY D
3049 N KRISTEN CIRCLE
MESA, AZ 85213                                      P‐0056222 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REES, MARILYN A
26525 S LYNDSAY DR
CHANNAHON, IL 60410                                 P‐0008341 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REESE III, GARLAND W
7285 ELEANOR CIRCLE
SARASOTA, FL 34243                                  P‐0017740 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REESE, AUTUMN
480 BROOKFORD COURT
ATLANTA, GA 30331                                   P‐0056566   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REESE, BENNIE
635 W 103 STREET
LOS ANGELES, CA 90044                               P‐0040174 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                          Page 2723 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 887 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
REESE, CRAIG A
546 SOUTH STATE ST.
RICHMOND, UT 84333                                  P‐0003948 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, DEBRA J
136 OAK MILLS CROSSING
WEST HENRIETTA, NY 14586                            P‐0011455 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, DIANE E
22325 WEST STATE HIGHWAY 8
POTOSI, MO 63664                                    P‐0029597 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, DONNA M
2801 BALD EAGLE PIKE
TYRONE, PA 16686                                    P‐0010956 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, GORDON R
1147 STONECREST DR
TALLMADGE, OH 44278                                 P‐0028931 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, JAMES
4805 E. CHUTE GATE LN.
KINGMAN, AZ 86401‐7483                              P‐0037719 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, JOHNNY A
34 OBAN CT
SAINT JOHNS, FL 32259                               P‐0021727 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, LYNN E
2165 N PENNSYLVANIA ST.
INDIANAPOLIS, IN 46202                              P‐0002776 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, MARVIN V
P O BX 1013
ATWOOD, CA 92811                                    P‐0013701 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, MELONISE D
2514 SPARROW CT.
COLUMBUS, GA 31909                                  P‐0031469 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, MICHAEL B
6591 BROADVIEW DRIVE
PRIOR LAKE                                          P‐0016127 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, MYRON
12467 NORTH HILL DRIVE
HAMPTON, GA 20228                                     3815    12/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
REESE, ROBERT L
60 PARTRIDGE LANE
STAFFORD, VA 22556                                  P‐0046684 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, ROBERT L
60 PARTRIDGE LANE
STAFFORD, VA 22556                                  P‐0046690 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REESE, STEVEN L
116 STEELE HOLLOW ROAD
JULIAN, PA 16844                                    P‐0013368 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVE, MARIE T
17035 LOUDON PLACE
LAKEWOOD RANCH, FL 34202                            P‐0000707 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVE, ROBERT C
17035 LOUDON PLACE
LAKEWOOD RANCH, FL 34202                            P‐0000731 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVE, ROBERT C
17035 LOUDON PLACE
LAKEWOOD RANCH, FL 34202                            P‐0000735 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2724 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 888 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
REEVE, SHANNAN L
5616 STROHM AVE #10
NORTH HOLLYWOOD, CA 91601                           P‐0029915 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVES, BRANDON
4775 ARGONNE ST
A201
DENVER, CO 80249                                    P‐0013719 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVES, CIRBY
50090 S. COUNTY RD. 1138
MIDLAND, TX 79706                                     4319    12/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
REEVES, GREG D
624 S HANEY
ANDOVER, KS 67002                                   P‐0040377 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVES, JAMILA
5462 MISTY CROSSING COURT
FLORISSANT, MO 63034                                  2184    11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
REEVES, JEFFREY I
NO ADDRESS PROVIDED
                                                    P‐0002025 10/23/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
REEVES, JIMMY D
JIMMY REEVES
P.O. BOX 717
CHANDLER, TX 75758                                  P‐0022404 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVES, KENNETH
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                  P‐0026859 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVES, MACHELLE
5009 S. COUNTY RD. 1138
MIDLAND, TX 79706                                     4251    12/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
REEVES, MANNIS
MANNIS R. SAMUELS
1409 KNOWLES ROAD
PHENIX CITY, AL 36869‐6965                            4890     3/6/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
REEVES, MARY J
251 MARBLE SPRINGS RD
LILBURN, GA 30047                                   P‐0014545 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVES, SEAN A
PO BOX 1579
MABANK, TX 75147                                    P‐0053120 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVES, SYLVIA L
8043 HARMONY LAKES DR.
LITHONIA, GA 30058                                  P‐0019810 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVES, TIANA K
127 FLAGSTONE TRAIL
BUDA, TX 78610                                      P‐0045701 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVES, TIANA K
127 FLAGSTONE TRAIL
BUDA, TX 78610                                      P‐0045703 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVES, TIMOTHY R
6205 LAMY ST NW
ALBUQUERQUE, NM 87120                               P‐0008701 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVES‐SOBERS, TYMEKA M
11216 MCKINNEY SPRINGS DRIVE
AUSTIN, TX 78717                                    P‐0021544 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2725 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 889 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
REEVES‐SOBERS, TYMEKA M
11216 MCKINNEY SPRINGS DRIVE
AUSTIN, TX 78717                                    P‐0021551 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REEVEY, ANTHONY R
206 OAK VALLEY CT
ELIZABETHTOWN, KY 42701                             P‐0000636 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REFAH, IRAJ
26041 VIA CONCHA
MISSION VIEJO, CA 92691                             P‐0026185 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REFFETT, JOSEPH W
1400 S SUNKIST ST
SPC106
ANAHEIM, CA 92806                                   P‐0020484 11/9/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
REGALADO, THOMAS
4590 DATE AVE
APT. # 3
LA MESA, CA 91941                                   P‐0026021 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGALIA, AMANDA M
8702 ASPEN CIRCLE
PARKER, CO 80134                                    P‐0009524 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGAN, AARON P
6702 BROOKVIEW LANE
DAVENPORT, IA 52806                                 P‐0035342 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGAN, ERIN N
1324 CINDY AVE
CLOVIS, CA 93612                                    P‐0019840 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGAN, JAMES M
1693 PRESTWICK ROAD
G. P. WOODS, MI 48236‐1938                          P‐0013190 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGAN, LISA M
5421 W 119TH PL
INGLEWOOD, CA 90304                                 P‐0016560 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGAN, LISA M
5421 W 119TH PL
INGLEWOOD`CA, CA 90304                              P‐0016671 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGENFUSS, CHRISTINE E
2909 CATHERINE DRIVE
RACINE, WI 53402‐1610                               P‐0013151 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGGIENA ABACA/SIMI DENTAL CARE
5732 E. LOS ANGELES AVE
SIMI VALLEY, CA 93063                                 2014    11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
REGINA R CAPLE
CAPLE, REGINA R
P.O. BOX 364
WAGRAM, NC 28396                                    P‐0002268 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGINA, WILLIAM V
2810 CORAL SHORES DRIVE
FT. LAUDERDALE, FL 33306                            P‐0040386 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGINALD L. BAKER AND (SON J.B.)
250 DOC‐DARBYSHIRE RD. STE. 1
MOULTRIE, GA 31788‐4168                               3788    12/1/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
REGINALD LAMONT JOHNSON
JOHNSON, REGINALD L
P.O. BOX 722
HARRISBURG, NC 28075                                P‐0017631 11/6/2017     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00


                                                                                         Page 2726 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 890 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
REGINO MUNIZ, KRYSTAL
4744 N 39TH DR
PHOENIX, AZ 85019                                  P‐0011281 10/31/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
REGIONAL ACCEPTANCE CORPORATI
MITTS, STEPHANIE C
10140 HAREWOOD DR N
NOBLESVILLE, IN 46060                              P‐0002879 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGIONAL FINANCE
WILSON, MARY KATHRY E
103 S BROOKS ST
MANNING, SC 29102                                  P‐0002816 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGIS, JOSE O
11080 7TH AVE.
HESPERIA, CA 92345                                 P‐0041283 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGISTER, SCOTT W
2909 SPARKLING BROOK LN
AUSTIN, TX 78746                                   P‐0035972 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGLI, WILLIAM C
756 EAST PASSYUNK AVE
PHILADELPHIA, PA 19147                             P‐0018030 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGMI, BISHNU
1216 HIDDEN RIDGE
APT 3062
IRVING, TX 75038                                   P‐0057887 4/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGMI, NIRAJ
5550 CENTRAL AVENUE #18
EL CERRITO, CA 94530                               P‐0054589 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGMI, SHARAD R
3311 APPLEGROVE COURT
HERNDON, VA 20171                                  P‐0049326 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REGNIER, PHILIP M
75 MARTIN LANE
WRENTHAM, MA 02093                                 P‐0010059 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REHAGEN, TIMOTHY
576 BRIDGEBEND RD
MANCHESTER, MO 63021                               P‐0016136 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REHAGEN, TIMOTHY
576 BRIDGEBEND RD
MANCHESTER, MO 63021                               P‐0016147 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REHAGEN, TIMOTHY
576 BRIDGEBEND RD
MANCHESTER, MO 63021                               P‐0016164 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REHMAN, PATRICIA A
1125 EAST STREET
NEW HAVEN, VT 05472‐3116                           P‐0018543 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REICH, ALYSA F
10211 SILVER BELL TERRACE
ROCKVILLE, MD 20850                                P‐0007127 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REICH, HELENE
30 EMERSON ROAD
MORRIS PLAINS, NJ 07950                            P‐0048163 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REICH, PAMELA A.
1850 N. CLARK ST.
CHICAGO, IL 60614                                    4387    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                        Page 2727 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 891 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
REICH, RICHARD E
844 SERGEANTSVILLE ROAD
STOCKTON, NJ 08559‐1526                            P‐0031913 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REICH, ROBERT
336 EDGEWOOD RD.
REDWOOD CITY, CA 94062                             P‐0044151 12/21/2017    TK Holdings Inc., et al.                       $500.00                                                                                       $500.00
REICH, ROBERT
336 EDGEWOOD RD.
REDWOOD CITY, CA 94062                             P‐0044155 12/21/2017    TK Holdings Inc., et al.                       $500.00                                                                                       $500.00
REICH, STEVEN F
30 WEST STREET
APT. 9A
NEW YORK 10004                                     P‐0009104 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REICHARD, RAYMOND B
902 18TH AVE N
JACKSONVILLE BEA, FL 32250                         P‐0030191 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REICHARD, RAYMOND B
902 18TH AVE N
JACKSONVILLE BEA, FL 32250                         P‐0031066 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REICHART, MARK A
3534 IOWA COURT
SAINT CHARLES, MO 63303                            P‐0029131 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REICHART, RICHARD
351 EVERGREEN AVE
VILLAS, NJ 08251                                     3455    11/24/2017       TK Holdings Inc.                          $1,500.00                                                                                     $1,500.00
REICHE, JEREMY
7453 POCKET RD
SACRAMENTO, CA 95831‐4821                          P‐0052364 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REICHEL & PARTNER GMBH
EDWIN REICHEL
ARCHENWEYERER WEG 1
STEINWEILER 76872
GERMANY                                              271     10/20/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
REICHEL, DAVID D
501 W. 23RD AVENUE
MITCHELL, SD 57301                                 P‐0040743 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REICHENBACH , GEORGE A
MCCABE, COLLINS, MCGEOUGH,
346 WESTBURY AVENUE
CARLE PLACE, NY 11514                              P‐0049604 12/22/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
REICHENBACH, ANA
633C GARVEY RD.
COLVILLE, WA 99114                                 P‐0019912 11/8/2017     TK Holdings Inc., et al.                        $18.00                                                                                        $18.00
REICHENBACH, MICHAEL M
633C GARVEY RD.
COLVILLE, WA 99114                                 P‐0019920 11/8/2017     TK Holdings Inc., et al.                       $337.14                                                                                       $337.14
REICHERT, DORA M
13111 BENFORD DR.
HOUSTON, TX 77099                                  P‐0015375 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REICHMAN, RUSSELL L
976 E 2250 NORTH RD
MONTICELLO, IL 61856                               P‐0008656 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REICHNER, JESSICA
108 9TH ST
NORTHUMBERLAND, PA 17857                           P‐0029073 11/20/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00

                                                                                        Page 2728 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 892 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
REID BOLDS, COLETTE
4610 FIVE OAKS PLACE
POWDER SPRINGS, GA 30127                             P‐0045815 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, ANNA B
1400 WILLOW AVE
APT 801
LOUISVILLE, KY 40204‐1460                            P‐0001452 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, ANNETTE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043510 12/21/2017    TK Holdings Inc., et al.                   $750,000.00                                                                                  $750,000.00
REID, APRIL E
15 BAKER LANE
GOLETA, CA 93117                                     P‐0019265 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, APRIL E
15 BAKER LANE
GOLETA, CA 93117                                     P‐0019270 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, CAROLYN W
1201 AUGUSTA DR
ALBANY, GA 31707                                     P‐0051894 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, DARIAN D
10280 JOYNER TOWN LANE
WINDSOR                                              P‐0055321 1/19/2018     TK Holdings Inc., et al.                     $7,405.50                                                                                    $7,405.50
REID, DAWN J
253 CASTANEA STREET
BAKERSVILLE, NC 28705                                P‐0030045 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, FITZANN R
4515A WICHITA AVE
ST. LOUIS, MO 63110                                  P‐0007983 10/28/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
REID, GAVIN A
107 WASHINGTON PLACE
TEANECK, NJ 07666                                    P‐0012016 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, JAMES
9 HAWKINS CIRCLE
WHEATON, IL 60189                                    P‐0057515 2/27/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, JAMES
9 HAWKINS CIRCLE
WHEATON, IL 60189                                    P‐0057516 2/27/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, JANINE M
205 SPRING GROVE AVE
SAN RAFAEL, CA 94901                                 P‐0020081 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, JEROME
1126 20TH ST S
ARLINGTON, VA 22202                                  P‐0046234 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, JERRY L
719 N 1ST ST
RINGLING, OK 73                                      P‐0055443 1/21/2018     TK Holdings Inc., et al.                    $25,930.42                                                                                   $25,930.42
REID, KRISTIN J
475 NORMANDY DR
MANTOLOKING, NJ 08738                                P‐0015493 11/4/2017     TK Holdings Inc., et al.                     $1,800.00                                                                                    $1,800.00
REID, LIZABETH A
14127 MOONRIDGE DRIVE
RIVERSIDE, CA 92503‐9787                             P‐0022683 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, MARCEL D
342 POST OAK CR
WEST CHICAGO, IL 60185                               P‐0036049 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2729 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 893 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
REID, PAMELA P
245 AMAL DR
#2011
ATLANTA, GA 30315                                  P‐0051104 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, PHYLLIS
P O BOX 6494
VILLA PARK, IL 60181                               P‐0018972 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, SHARRI T
435 OWATONNA CIR
RIVERDALE                                          P‐0017997 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, TONI L
5725 GARDENS DRIVE APT 203
SARASOTA, FL 34243                                 P‐0001777 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID, WILLIAM T
3444 BRIAR CREEK LN
CARMEL, IN 46033                                   P‐0028804 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIDEL, MLORI
3195 NORTH FARMCREST DRIVE
CINCINNATI, OH 45213‐1111                          P‐0018815 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REID‐MERICIER, ANTOINETTE
1193 MERRITT STREET
ALTAMONTE SPGS, FL 32701                           P‐0053655   1/2/2018    TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
REIERSTAD, KEITH B
18074 SAGEBRUSH WAY
BRIGHTON, CO 80603‐9418                            P‐0047496 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIF, SAMANTHA A
11249 NW 74TH TERRACE
MIAMI, FL 33178                                    P‐0048581 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIFF, JONATHAN
326 IVY ROCK LANE
HAVERTOWN, PA 19083                                P‐0040666 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, BRIAN D
5 COYOTE CIRCLE
RANSOM CANYON, TX 79366                            P‐0052343 12/27/2017    TK Holdings Inc., et al.                      $356.51                                                                                       $356.51
REILLY, CAROLYN L
7860 MELOTTE STREET
SAN DIEGO, CA 92119                                P‐0042056 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, CHRISTINE E
1701 NEWPORT ROAD
# 1525
CROYDON, PA 19021                                  P‐0026448 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, JOAN M
125 BURNSIDE AVE
CRANFORD, NJ 07016‐2677                            P‐0047426 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, JOHN F
135 S ITHAN AVE
BRYN MAWR, PA 19010                                P‐0057341 2/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, JOSEPH E
14 LONGHILL DRIVE
EAST SANDWICH, MA 02537                            P‐0056165 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, MARY L
5253 FOREST EDGE COURT
SANFORD, FL 32771                                  P‐0000111 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                        Page 2730 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 894 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
REILLY, PATRICK W
3208 CURTIS DRIVE
APT 304
TEMPLE HILLS, MD 20748                               P‐0017201 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, PETER J
9745 W TARO LANE
PEORIA, AZ 85382                                     P‐0052794 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, REGINA M
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043580 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
REILLY, RICHARD M
16 CABOT STREET
NEWTON, MA 02458                                     P‐0053047 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, SEAN J
3375 NORTON WAY
UNIT 8
PLEASANTON, CA 94566                                 P‐0051173 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILLY, SEAN J
3375 NORTON WAY
UNIT 8
PLEASANTON, CA 94566                                 P‐0051459 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REILY, KELLY E
5011 SANGER CIRCLE DR
SANGER, TX 76266                                     P‐0008306 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIMANN , REBECCA C
803 FLORIDA CT
BAY CITY, MI 48706                                   P‐0028917 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIMER, LORI A
1160 TWIN TREES LN.
SANFORD, FL 32771                                    P‐0029885 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIN, ALEX
9606 HILL CREEK DR
VERONA, WI 53593                                     P‐0008081 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIN, CYNTHIA S
96 LEANNA STREET
CHULA VISTA, CA 91911                                P‐0048797 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIN, VANESSA
9606 HILL CREEK DR
VERONA, WI 53593                                     P‐0008078 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINBOTT , KIMBERLY J
105 N 2ND ST.
STE. GENEVIEVE, MO 63670                             P‐0032249 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINDERSMA, GABRIELLE
3755 AVOCADO BLVD, #430
LA MESA, CA 91941                                      2828    11/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
REINDESMA, GABRIELE
3755 AVOCADO BLVD, #430
LA MESA, CA 91941                                      2276    11/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
REINE, DAVID B
7835 SW 28TH AVE
PORTLAND, OR 97219                                   P‐0044608 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINEHR, CHARLES
11707 SHOSHONE DR
AUSTIN, TX 78759                                     P‐0024984 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2731 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 895 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
REINER, DAVID R
123 LOWRYS LANE
BRYN MAWR, PA 19010                                 P‐0027181 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINER, MICHAEL
506 OAK ST
PASO ROBLES, CA 93446                               P‐0019301 11/7/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
REINERT, HARRY F
4007 1ST AVE NW
SEATTLE, WA 98107                                   P‐0039766 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINERTSON, LANCE L
295 E COUNTRYSIDE DR
PUEBLO WEST, CO 81007                               P‐0017537 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINGOLD, BARRY
755 WESTMINSTER DR N
SOUTHAMPTON, NJ 08088                               P‐0007736 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINHARD, RYLEIGH
4010 SOARING DRIVE
DOUGLASVILLE, GA 30135                              P‐0020441 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINHARDT, CATHERINE S
650 MCCONNELL AVE
SANTA ROSA, CA 95404                                P‐0057391 2/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINHART SUMNER LIVING TRUST
278 STIERLIN RD
MTN. VIEW, CA 94043                                 P‐0011112 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINHART, CHARLENE A
PO BOX 1707
BUTLER, PA 16003                                    P‐0034950 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINHART, CHARLES R
5639 TRACY DR
PITTSBURGH, PA 15236                                P‐0008107 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINHART, JERRY A
523 MULBERRY STREET
CONNEAUTVILLE, PA 16406                             P‐0042100 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINHART, MICHELLE L
5544 SILCHESTER LANE
CHARLOTTE, NC 28215                                 P‐0051527 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINHART, MICHELLE L
5544 SILCHESTER LANE
CHARLOTTE, NC 28215                                 P‐0051559 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINHEIMER, CARLA A
208 EAST UNION RD
CHESWICK, PA 15024                                  P‐0052826 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINKE, LARRY A
W7268 BONNIE DR
SHIOCTON, WI 54170                                  P‐0024622 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINKE, LAWRENCE A
W7268 BONNIE DR
SHIOCTON, WI 54170                                  P‐0028379 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINKE, SUSAN R
W7268 BONNIE DR
SHIOCTON, WI 54911                                  P‐0024631 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINKE, SUSAN R
W7268 BONNIE DR
SHIOCTON, WI 54170                                  P‐0028382 11/18/2017    TK Holdings Inc., et al.                     $4,681.00                                                                                    $4,681.00



                                                                                         Page 2732 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 896 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
REINSBURROW, JOSHUA L
599 COUNTY LINE RD.
TURBOTVILLE, PA 17702                               P‐0024181 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REINSBURROW, JOSHUA L
599 COUNTY LINE ROAD
TURBOTVILLE, PA 17702                               P‐0054836 1/16/2018     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
REINTANZ, WILLIAM A
416 8TH AVE SE
ROCHESTER, MN 55904                                 P‐0045675 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIS, ADDISON M
738 5TH AVE. W
DICKINSON                                           P‐0012610 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIS, SYLVIA L
5823 EAST BONIWOOD TURN
CLINTON, MD 20735                                   P‐0036177 12/4/2017     TK Holdings Inc., et al.                    $15,594.00                                                                                   $15,594.00
REISBERG, SAMANTHA G
207 PATRICIAN DRIVE
HAMPTON, VA 23666                                   P‐0008024 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REISE, CHARLINE E
3503 WINTERGREEN LANE
SAINT LOUIS, MO 63125                               P‐0008102 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REISE, CHARLINE E
3503 WINTERGREEN LANE
SAINT LOUIS, MO 63125                               P‐0009018 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REISFIELD, EUGENE S
9077 WINTER SPRING DRIVE
MECHANICSVILLE, VA 23116‐2826                       P‐0007401 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REISINGER, JEFFREY C
1766 FORDEM AVENUE
UNIT 309
MADISON, WI 53704                                   P‐0036458 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REISINGER, MONIKA M
909 ROOSEVELT AVE.
LEHIGH ACRES, FL 33936                              P‐0000598 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REISINGER, SHAUN D
159 MAPLE DRIVE
LUCINDA, PA 16235                                   P‐0018320 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REISINGER, SHAUN D
159 MAPLE DRIVE
LUCINDA, PA 16235                                   P‐0018402 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REISINGER, SUSAN M
104 SHADOW WOOD BEND
SAINT SIMONS ISL, GA 31522                          P‐0005892 10/26/2017    TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
REISLER, LINDSAY J
624 FOXWOOD DR.
GLEN BURNIE, MD 21060                               P‐0016957 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REISS, KIMBERLY K
542 EDGAR CT
SAINT LOUIS, MO 63119                               P‐0041442 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REISS, WILLIAM R
411 WINDMARK WAY
PORT ST. JOE
, FL 32456                                          P‐0000287 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REIST, MICHAEL W
322 E 4TH AVE
CHENEY, KS 67025                                    P‐0014806 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2733 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 897 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
REISTE, DANIEL S
5605 WEST 13TH COURT
HIALEAH, FL 33012                                   P‐0000489 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REITAN, RONALD C
6379 151ST ST N
HUGO, MN 55038‐8450                                 P‐0033673 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REITER, GERALD R
720 W. DOERR PATH
HERNANDO, FL 34442                                  P‐0003138 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REITER, MICHAEL H
2153 INTERLACHEN DRIVE
BILLINGS, MT 59105                                  P‐0002291 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REITER, TIINA
22O JUNG BLVD W
NAPLES, FL 34120                                    P‐0000876 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REITZ, EARL J
6322 MOUNT HOLLY PLACE
LA PLATA, MD 20646                                  P‐0035822 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REITZ, SHELLI D
15108 300TH ST NE
ARLINGTON, WA 98223                                 P‐0024298 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REKOWSKI, MATHIAS J
7352 SOUTH DELAINE DRIVE
OAK CREEK, WI 53154                                 P‐0054471 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REKUC, SUE A
615 SCARLET OAK TRAIL
MILTON, GA 30004‐0914                               P‐0018855 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RELIABLE RENT‐A‐CAR
5700 REISTERSTOWN RD
BALTIMORE, MD 21215                                 P‐0027526 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RELIABLE RENT‐A‐CAR
5700 REISTERSTOWN RD
BALTIMORE, MD 21215                                 P‐0027528 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RELIABLE RENT‐A‐CAR
5700 REISTERSTOWN RD
BALTIMORE, MD 21215                                 P‐0027543 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RELIABLE RENT‐A‐CAR
5700 REISTERSTOWN RD
BALTIMORE, MD 21215                                 P‐0027548 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RELIABLE RENT‐A‐CAR, LLC
5700 REISTERSTOWN ROAD
BALTIMORE, MD 21215                                 P‐0021643 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RELLA, NICHOLAS
12202 SW 6TH STREET
PEMBROKE PINES, FL 33025                            P‐0000790 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RELLA, NICHOLAS T
12202 SW 6TH STREET
PEMBROKE PINES, FL 33025                            P‐0000767 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RELLA, NICHOLAS T
12202 SW 6TH STREET
PEMBROKE PINES, FL 33025                            P‐0000800 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RELLA, VICTOR J
236 KNICKERBOCKER AVE
STAMFORD, CT 06907                                  P‐0011680 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2734 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 898 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
REMALIUS, JANET M
4232 N CONVERSE
PORT CLINTON, OH 43452                                P‐0039759 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMALIUS, JOSEPH J
4232 N CONVERSE
PORT CLINTON, OH 43452                                P‐0039893 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMBOS, STEVEN
435 NORTH BRUNER ST.
HINSDALE, IL 60521                                    P‐0017006 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMELY, THOMAS A
4495 KIMBERLY CT
BETHLEHEM, PA 18020                                   P‐0011109 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMER, JEROME
ATRIA PARK AT ST. JOSEPH
350 BUSH RD
JUPITER, FL 33458                                     P‐0035200 12/3/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
REMIENDO, MIKI N
NO ADDRESS PROVIDED
                                                      P‐0048696 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMINGTON, ALISSA R
3783 E OLIVE ROAD APT G
PENSACOLA, FL 32514                                   P‐0001291 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMINGTON, BARBARA A
303 CASTELLANO WAY
UNIT 6
PORT TOWNSEND, WA 98368                               P‐0033760 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMINGTON, KAREN H
11201 LAKESIDE DRIVE
DUNKIRK, MD 20754                                     P‐0013026 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMLING, ROBERT F
349N 4TH ST
SURF CITY, NJ 08008                                   P‐0010302 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMLING, ROBERT F
349N 4TH ST
SURF CITY, NJ 08008                                   P‐0010304 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMPE, HOWARD T
PO BOX 244
DELEON SPRINGS, FL 32130                              P‐0005106 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REMY, BRENT A
869 E LINCOLN AVE
COLUMBUS, OH 43229‐5025                               P‐0038203 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REN, GUANSHEN
5002 PEABODY ST
DULUTH, MN 55804                                      P‐0033170 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REN, JINHONG
2310 S TRUMBULL AVE
CHICAGO, IL 60623                                     P‐0035604 12/4/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
REN, YONG
475 DARWIN DR
BUFFALO, NY 14225‐1013                                P‐0058386 12/18/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENART, NICHOLAS P
27 GROZIER RD
CAMBRIDGE, MA 02138                                   P‐0022604 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENAUDIN, SEBASTIEN
1292 SILVA LN.
ALAMEDA, CA 94502                                     P‐0024457 11/13/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
                                                                                           Page 2735 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 899 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RENAZILE, JEAN F
13385 SW 28TH STREET
MIRAMAR, FL 33027                                    P‐0034561 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENCHER, FAYE H
18880 CAMINITO CANTILENA
UNIT 44
SAN DIEGO, CA 92128                                  P‐0002341 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENCHER, FAYE H
18880 CAMINITO CANTILENA
UNIT 44
SAN DIEGO, CA 92128                                  P‐0002347 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENDA, RICHARD N
137 AARONVALE CIRCLE
BIRMINGHAM, AL 35242                                 P‐0005272 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENDA, TODD R.
4913 61ST AVE CT WEST
UNIVERSITY PLACE, WA 98467                             1470      11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RENDALL, JAYNE J
200 HOLDRIDGE AVENUE
WINTHROP HARBOR, IL 60096                            P‐0050785 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENDL, EDMUND M
13592 WHEMBLY DRIVE
SANTA ANA, CA 92705                                  P‐0032115 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENDON, DESIREE V
7339 DINWIDDIE ST.
DOWNEY, CA 90241                                     P‐0044241 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENEAU, VANESSA
NO ADDRESS PROVIDED
                                                     P‐0050668 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENFER, CHERYL
7 SANDY LANE
SHELTON, CT 06484                                    P‐0006604 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENFRO, LAWRENCE B
100 CARROLLTON AVE
SHREVEPORT, LA 71105‐3310                            P‐0003142 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENFRO, LAWRENCE B
100 CARROLLTON AVE
SHREVEPORT, LA 71105‐3310                            P‐0003170 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENFRO, TODD
22628 W ADAMS DR
BUCKEYE, AZ 85326                                    P‐0007624 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENFROE, CECIL M
85 HIDDEN BROOK LN
NEWNAN, GA 30265                                     P‐0003377 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENFROE, STEPHANIE M
P.O. BOX 8354
PANAMA CITY, FL 32409                                P‐0030227 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENFROE, TAMMY D
PO BOX 1156
RIO LINDA, CA 95673                                  P‐0057115   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENFROW, CARRIE D
334 BARBER LANE
SHIRLEY, AR 72153                                    P‐0012314 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENICK, MEAGAN K
906 TANBARK ST SE
OLYMPIA, WA 98513                                    P‐0027838 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2736 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 900 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RENINO, STEPHANIE
10 MAPLE AVE
FISHKILIL, NY 12524                                  P‐0023029 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENIVA, MICHAEL
8085 VILLA AVADA CT
LAS VEGAS, NV 89113                                  P‐0038170 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENKEN, ROGER R
2941 SUMNER STREET
LINCOLN, NE 68502                                    P‐0041422 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENKER, BARRY J
24 MONTEGO CT
CORONADO, CA 92118                                   P‐0029906 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENN, STEPHEN C
P.O. BOX 6
CALUMET, MI 49913                                    P‐0023759 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENNA, SALVATORE J
7919 151 AVE
HOWARD BEACH, NY 11414                               P‐0007155 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENNEKE, TARA
507 VILLA DR.
BELLEVILLE, IL 62223                                 P‐0040740 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENNELS, PAULA L
535 W GYPSY LANE RD LOT 251
BOWLING GREEN, OH 43402                              P‐0045928 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENNER, BARBARA R
236 HUNTINGTON DRIVE
CHAPEL HILL, NC 27514                                P‐0047548 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENNER, ILSE E
614
5TH ST NE
MINNEAPOLIS, MN 55413                                P‐0057829   4/9/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENNER, LINDA K
3532 ALDRICH CIRCLE
ANOKA, MN 55303                                      P‐0053857   1/2/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENNER, REBECCA L
909 CENTRAL AVE N, APT 121
PARK RAPIDS, MN 56470                                P‐0039642 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENNER, SARAH M
13 MASHIE DR
MCCOOK, NE 69001                                     P‐0005698 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENNICH, REBECCA J
1908 BURLINGTON DR
C12
WEST FARGO, ND 58078                                 P‐0022810 11/11/2017    TK Holdings Inc., et al.                    $20,136.40                                                                                   $20,136.40
RENNIE, EDWARD
29595 SW CAMELOT ST
WILSONVILLE, OR 97070                                P‐0015958 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENO, DENNIS A
P.O. BOX 115
MOUNDS, OK 74047                                     P‐0019402 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENO, DONNA R
P.O. BOX 115
MOUNDS, OK 74047                                     P‐0019400 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENO, KEVIN D
23941 VISTA WAY
MENIFEE, CA 92587                                    P‐0021066 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2737 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 901 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RENO, LADONNA R
3738 E HIGHWAY 47
WINFIELD, MO 63389                                   P‐0006893 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENO, LAWRENCE J
1168 NORTH PLATTE LANE
POINCIANA, FL 34759                                  P‐0017531 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENSTROM, CARLOS R
1366 CARLSBAD ST
SAN DIEGO, CA 92114                                  P‐0021239 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENTAS, NICHOLAS W
16W641 MOCKINGBIRD LANE
206
WILLOWBROOK, IL 60527                                P‐0007122 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENTER, LA VERN L
228 N WILLOW WAY
CIBOLO, TX 78108                                     P‐0012788 11/2/2017     TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
RENTER, MARY A
37610 GIAVON STREET
PALMDALE, CA 93552                                   P‐0054963 1/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENTERIA, MARIA R
3610 W 104 ST
INGLEWOOD, CA 90303                                  P‐0048878 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENTOKIL NORTH AMERICA, INC.
ATTN: JAMIE SHAFFER
666 GARLAND PLACE
DES PLAINES, IL 60016                                  4232    12/22/2017       TK Holdings Inc.                        $418,835.49                                                                                  $418,835.49
RENTZ, KIMBERLY A
1120 HITCHCOCK ROAD
UVALDA, GA 30473                                     P‐0042943 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENZETTI, JOSEPH L
9111 RIDGE LANE
VIENNA, VA 22182                                     P‐0030494 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RENZI , KRISTEN L
2791 ORCHARD PARK DR
CINCINNATI, OH 45239                                 P‐0027469 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REO, BARBARA
697 HOPE ST
PROVIDENCE, RI 02906                                 P‐0008397 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
NO ADDRESS PROVIDED
                                                     P‐0041906 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
NO ADDRESS PROVIDED
                                                     P‐0041910 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
NO ADDRESS PROVIDED
                                                     P‐0041911 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
126 STONEBRIDGE DRIVE
DILLSBURG, PA 17019‐8309                             P‐0041916 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
126 STONEBRIDGE DRIVE
DILLSBURG, PA 17019‐8309                             P‐0041924 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
126 STONEBRIDGE DRIVE
DILLSBURG, PA 17019‐8309                             P‐0041925 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2738 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 902 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
REOHR, WESLEY R
126 STONEBRIDGE DRIVE
DILLSBURG, PA 17019‐8309                            P‐0041933 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
126 STONEBRIDGE DRIVE
DILLSBURG, PA 17019‐8309                            P‐0041936 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REOHR, WESLEY R
126 STONEBRIDGE DRIVE
DILLSBURG, PA 17019‐8309                            P‐0041938 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REPKO, PHYLLIS A
10806 ROBERT E LEE DR
SPOTSYLVANIA, VA 22551                              P‐0044240 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REPLOGLE, CHADWICK T
105 DANIEL LANE
OAK RIDGE, TN 37830                                 P‐0025937 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REPLOGLE, CHADWICK T
105 DANIEL LANE
OAK RIDGE, TN 37830                                 P‐0025939 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REPLOGLE, CHADWICK T
105 DANIEL LANE
OAK RIDGE, TN 37830                                 P‐0025941 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REPLOGLE, CHADWICK T
105 DANIEL LANE
OAK RIDGE, TN 37830                                 P‐0025949 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REPP, ANDREW S
2317 DATE ST., APT. B
HONOLULU, HI 96826                                  P‐0034925 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REPP, JEANETTE M
1135 W. 16TH STREET
SAN PEDRO, CA 90731                                 P‐0033029 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REQUIEZ, ROMMEL L
7185 S. DURANGO DR.
UNIT ‐ 108
LAS VEGAS, NV 89113                                 P‐0021889 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESCHKE, JAMES
420 E. NEBRASKA
FRANKFORT, IL 6+0423                                P‐0005871 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESCHO, RICHARD F
3317 BRITTAN AVENUE
NO. 14
SAN CARLOS, CA 94070                                P‐0056066 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESENDEZ, ALFREDO
1626 FRIEDRICH ST.
GLENDALE HEIGHTS, IL 6039                           P‐0029343 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESER, KENT E
3282 CARRIAGE WAY
MARIETTA, GA 30062                                  P‐0020158 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESNER, DEBORAH A
7913 E MAGICAL WAY
TUCSON, AZ 85730                                    P‐0021375 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESNICK, KAREN M
2141 HOLLAND AVENUE APT. 3L
BRONX, NY 10462                                     P‐0052588 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESNICK, LISSETTE
35 PATTEN AVE
OCEANSIDE, NY 11572                                 P‐0008980 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2739 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 903 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RESNICK, ROBERT
35 PATTEN AVE
OCEANSIDE, NY 11572                                 P‐0008987 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESNICK, ROBERT
35 PATTEN AVE
OCEANSIDE, NY 11572                                 P‐0008990 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESNICK, ROBERT
35 PATTEN AVE
OCEANSIDE, NY 11572                                 P‐0010024 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESNICK, ROBERT A
5736 EMERSON COURT
AGOURA HILLS, CA 91301                              P‐0017644 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESPES, TONYA
17 S. SICKLES ST
PHILADELPHIA, PA 19139                              P‐0026183 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESSEL, LOGAN P
1722 FLAD ST.
CAPE GIRARDEAU, MO 63701                            P‐0035644 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESSEMANN, ERIC G
1501 EAST MINNESOTA STREET
SAINT JOSEPH, MN 56374                              P‐0031849 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RESSLER, GARY N
13802 FOURTH STREET
FORT MYERS, FL 33905‐2116                           P‐0000172 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RETANA, MARIANA M
1121 HIGHCLIFF CT
VIRGINIA BEACH, VA 23454                            P‐0015209 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RETH, CHARLES
25659 PINE CREEK LANE
WILMINGTON, CA 90744                                P‐0052572 12/26/2017    TK Holdings Inc., et al.                    $24,786.48                                                                                   $24,786.48
RETHY, GEORGE
2705 MARSH GLEN DRIVE
NORTH MYRTLE BEA, SC 29582                          P‐0042765 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RETIRED
HANSEN, EDWARD R
7736 BEVERLY AVE.
PARKVILLE, MD 21234/6101                            P‐0009325 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RETIRED
WILLIS, NANCY E
132 ARNOLD DRIVE
CAMDEN, TN 38320                                    P‐0030409 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RETON II, ROBERT D
5020 BAYSHORE BLVD
APT 801
TAMPA, FL 33611                                     P‐0037773 12/8/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
RETSKY, MARVIN I
17218 RANCHO STREET
ENCINO, CA 91316                                    P‐0042223 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RETSKY, MARVIN I
17218 RANCHO STREET
ENCINO, CA 91316                                    P‐0042237 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RETSOS, PAMELA
4111 LA SALLE DRIVE
PALM HARBOR, FL 34685                               P‐0000849 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2740 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 904 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RETSOS, PAMELA
4111 LA SALLE DRIVE
PALM HARBOR, FL 34685                               P‐0001986 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RETTER, TIMOTHY R
3876 E HARVARD AVENUE
GILBERT, AZ 85234                                   P‐0036066 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RETTLER, KEITH J
1248 E MEADOW GROVE BLVD
APPLETON, WI 54915                                  P‐0014712 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RETTYMAN, HENRY S
2622 NW 27TH AVENUE
BOCA RATON, FL 33434                                P‐0028517 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REUBEN, LIZ
4837 HAYVENHURST AVENUE, #16
ENCINO, CA 91436                                    P‐0019664 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REUSCHEL, NANCY C
457 TABLE ROCK ROAD
BEAVER, WV 25813                                    P‐0041582 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REUSCHEL, WARREN B
457 TABLE ROCK ROAD
BEAVER, WV 25813                                    P‐0041546 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REUSCHEL, WARREN B
457 TABLE ROCK ROAD
BEAVER, WV 25813                                    P‐0041556 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REUTHER, JACKEE
6 DEBORAH CT
ROBBINSVILLE, NJ 08691‐1333                         P‐0032798 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REUTHER, THOMAS F
17 SPOTTSWOOD DRIVE
MILTON, PA 17847                                    P‐0015112 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REUTHER, WILLIAM D
P.O. BOX 6797
AUBURN, CA 95604                                    P‐0033228 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REUTHER, WILLIAM D
P.O. BOX 6797
AUBURN, CA 95604‐6797                               P‐0033671 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REVARD, SCOTT N
311 SKYLINE DRIVE
SAN RAMON, CA 94583                                 P‐0021802 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REVAY, KAREN E
P. O. BOX 577
SAN JACINTO, CA 92581                               P‐0050723 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REVELES, EVA
5845 S LAND PARK DRIVE
SACRAMENTO, CA 95822                                  2670    11/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
REVELES, LISA M
1017 11TH STREET
IMPERIAL BEACH, CA 91932                            P‐0034836 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REVIA‐FORD, TORIE
7924 WILLOWOOD LANE
APT 816
PORT ARTHUR, TX 77642                               P‐0004903 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REVILLA, ROBERTO
14416 TEDEMORY DRIVE
WHITTIER, CA 90605                                  P‐0052145 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2741 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 905 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
REVIS, JERMAINE
214 GILLILAND PL
PITTSBURGH, PA 15202                                 P‐0053135 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REVOLINSKI, ADAM L
1440 MIEROW LANE
BROOKFIELD, WI 53045                                 P‐0003869 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REWIS, LAWRENCE E
1154 EAST RIDGE RD
RENTZ, GA 31075                                      P‐0003643 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REX SUPPLY COMPANY
8655 E EIGHT MILE RD
WARREN, MI 48089                                       161     9/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
REX, CLADE G
PO BOX 856
BERRY CREEK, CA 95916                                P‐0053422 12/31/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
REXWINKEL, GEOGORY J
10015 S 173RD CIR
OMAHA, NE 68136                                      P‐0033067 11/28/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
REYED, LILIANA
5 WESTMONT CT
MERCEX, CA 95348                                     P‐0035698 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES ARRIAGADA, CARLOS
8114 LAKECREST DR
GREENBELT, MD 20770                                  P‐0029035 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, AMY A
17325 NW 78TH AVE
HIALEAH, FL 33015                                    P‐0033521 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, ANTONIO
1231 NOLAN AVE
CHULA VISTA, CA 91911                                  2756    11/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
REYES, ASHLEY L
105 HEATHER DRIVE
EAST HARTFORD, CT 06118                              P‐0026478 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, ERENDIRA
5509 SARA JANE ST
BAKERSFIELD, CA 93313                                  2140    11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
REYES, ERIC A
1840 41ST AVE
#102‐162
CAPITOLA, CA 90272                                   P‐0058220 10/30/2018    TK Holdings Inc., et al.                    $15,518.00                                                                                   $15,518.00
REYES, ESMERALDO S
2221 CORTE ANACAPA
CHULA VISTA, CA 91914‐4469                           P‐0014893 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, ESMERALDO S
2221 CORTE ANACAPA
CHULA VISTA, CA 91914‐4469                           P‐0014902 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, ESMERALDO S
2221 CORTE ANACAPA
CHULA VISTA, CA 91914‐4469                           P‐0014934 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, ESMERALDO S
2221 CORTE ANACAPA
CHULA VISTA, CA 91914‐4469                           P‐0014942 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYES, FERNANDO
823 N PARTON ST
APT 5
SANTA ANA, CA 92701                                  P‐0052087 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2742 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 906 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
REYES, JACQUELINE
21 NORTH LINDEN PLACE
DOVER, NJ 07801                                     P‐0008767 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYES, LEONARDO
20 E GREENWOOD AVE
SALT LAKE CITY, UT 84047                            P‐0004824 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYES, LEONEL
P O BOX 863
SAN MIGUEL, CA 93451                                P‐0043179 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYES, LILIANA
5 WESTMONT CT
MERCED                                              P‐0035705 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYES, LISA
3856 HILLSIDE DR.
YPSILANTI, MI 48197                                 P‐0013084 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYES, LISA G
3856 HILLSIDE DRIVE
YPSILANTI, MI 48197                                 P‐0013090 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYES, MIGUEL A
930 S PINE AVENUE
RIALTO, CA 92376                                    P‐0022110 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYES, MISTY G.
3929 GREENLEAF DR.
LAS VEGAS, NV 89120                                   2377      11/13/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
REYES, NOEMI L
8020 DE PALMA ST. APT 102
DOWNEY, CA 90241                                    P‐0039791 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYES, OSCAR
815 E WELLS ST
SAN GABRIEL, CA 91776                               P‐0054511 1/12/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYES, REDEEM B
191 HARDEN PARKWAY UNIT H
SALINAS, CA 93906                                   P‐0056976    2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYES, SERGIO
6206 LANGHAM DR
HOUSTON                                             P‐0033492 11/29/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
REYES‐GILESTRA, LIZERTTE A
4265 NW S TAMIAMI CANAL DRIVE
APT # 205
MIAMI, FL 33126                                     P‐0015604 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYES‐HIRSCH, GLORIA
9707 BARONS CRK
SAN ANTONIO, TX 78251‐3569                          P‐0053878    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYHNER, MARC D
2527 ROYAL CT E
SEATTLE, WA 98112                                   P‐0031836 11/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYIER, JOLENE E
442 WINDSAIL CIRCLE
ROCKLEDGE, FL 32955                                 P‐0007705 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYNA, ARTHUR C
P.O. BOX 681435
SAN ANTONIO, TX 78268‐1435                          P‐0031119 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
REYNA, BARBARA
1107 S MAXEY
SHERMAN, TX 75090                                     547       10/23/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00

                                                                                           Page 2743 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 907 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
REYNA, ELMER O
3013 E. LAKEWOOD ST.
MESA, AZ 85213                                        P‐0016900 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNA, JOSUE
NO ADDRESS PROVIDED
                                                      P‐0014402 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNA, THOMAS
1710 S 30TH
MOUNT VERNON, WA 98274                                  4677      1/11/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
REYNADO, APRIL GRACE A
818 N QUINCY ST
APT 906
ARLINGTON, VA 22203                                   P‐0039307 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNAGA, SARAH
1933 CHAPARRAL WAY
STOCKTON, CA 95209                                    P‐0054743 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNAR, ANTOINETTE
28025 CASCADE RD
HOT SPRINGS, SD 57747                                 P‐0026897 11/13/2017     TK Holdings Inc., et al.                      $280.00                                                                                       $280.00
REYNOLDS, ALLEN S
73 WALNUT AVE
P. O. BOX 165
VILLAS, NJ 08251                                      P‐0046807 12/26/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
REYNOLDS, CANDACE E
2136 QUAIL RIDGE DR.
NASHVILLE, TN 37207                                   P‐0052325 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, CAROL B
180 WILLOW WAY
STOCKBRIDGE, GA 30281                                 P‐0056532   2/4/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
REYNOLDS, CARYN L
1251 WESTLAKE AVE
LAKEWOOD, OH 44107                                    P‐0009091 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, DANA C
724 EPSON DOWNS CT
HENRICO, VA 23229                                     P‐0047454 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, DEBRA J
6316 W. OLYMPIC BLVD., APT. 1
LOS ANGELES, CA 90048                                 P‐0019202 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, DONNA L
PO BOX 292
FRANCONIA, NH 03580                                   P‐0017094 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, DUSTIN K
710 BREAKAWAY LN
BERKELEY SPRINGS, WV 25411                            P‐0019507 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, ELIZABETH A
385 WEST K ST
BENICIA, CA                                           P‐0038544 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, EULIS
182 WESTWOOD DR
NANCY, KY 42544                                       P‐0047471 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, EULIS
182 WESTWOOD DR
NANCY, KY 42544                                       P‐0047492 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, EULIS
182 WESTWOOD DR
NANCY, KY 42544                                       P‐0047513 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 2744 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 908 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
REYNOLDS, GEORGE W
1113 MCCLELLAN ST
PHILADELPHIA, PA 19148                               P‐0047625 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, HAZEL
PO BOX 102
NORTH EASTHAM, MA 02651                              P‐0042742 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, HEATHER
7649 ALLENDALE CIRCLE
HYATTSVILLE, MD 20785                                P‐0041373 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, JANE H
5139 W 13TH ST
SPEEDWAY, IN 46224                                   P‐0057437 2/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, JOYCELYN
4318 ANNETTE STREET
NEW ORLEANS, LA 70122                                P‐0054595 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, JOYCELYN
4318 ANNETTE STREET
NEW ORLEANS, LA 70122                                P‐0054651 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, KATHERINE F
591 BLOUNT POINT RD
NEWPORT NEWS, VA 23606                               P‐0010924 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, KATHERINE M
1655 MILLERTOWN RD
AUBURN, CA 95603                                     P‐0019760 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, LAURIE M
4040 CORAL REEF DR.
LAKE HAVASU CITY, AZ 86406‐4508                      P‐0040513 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, LELA
904 POPLAR LANE
GROVE, OK 74344                                        1066    11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
REYNOLDS, LEONA A
140 CUTLER AVE
CORNING, NY 14830                                    P‐0018083 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, LINDA R
186 FEDERAL ROAD
MONROE TOWNSHIP, NJ 08831                            P‐0031099 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, MARY L
2165 PARIS COVE
HERNANDO, MS 38632                                   P‐0016799 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, MICHAEL L
3593 N 161ST AVE
GOODYEAR, AZ 85395                                   P‐0007056 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, PAIGE
4483 BROOK HOLLOW CIRCLE
WINTER SPRINGS, FL 32708                             P‐0001287 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, PAMELA A
2016 ALAFIA OAKS DRIVE
VALRICO, FL 33596                                    P‐0000545 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, RHONDA J
127 NORMAN DRIVE
MOON TOWNSHIP, PA 15108                              P‐0031373 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, RICHARD L
5028 COUNTY ROAD 309
CLEBURNE, TX 76031                                   P‐0006953 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2745 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 909 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
REYNOLDS, RICK A
12500 GRISTMILL COVE
AUSTIN, TX 78750                                    P‐0018658 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, RODNEY J
11608 TANGLEWOOD DR
EDEN PRAIRIE, MN 55347                              P‐0018486 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, SARAH C
2624 POPLAR VIEW BEND
ELGIN, IL 60120                                     P‐0054464 1/12/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, SHELDON B
1029 ANDIRON LANE
RALEIGH, NC 27614                                   P‐0004193 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, TERRY
626 BELMONT AVE
HALEDON, NJ 07508                                     846     10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
REYNOLDS, TONYA M
3915 37TH STREET WEST
WILLISTON, ND 58801                                 P‐0013110 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS, WILLIAM M
950 PALOMINO DR
VILLA HILLS, KY 41017                               P‐0034434 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOLDS‐STEVENS, TUECIANA Y
203 FRIENDSHIP VILLAGE DR.
HARRINGTON, DE 19952                                P‐0033205 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOSO, CESAR E
1302 E THOUSAND OAKS BLVD
THOUSAND OAKS, CA 91362                             P‐0038497 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNOSO, MIGUEL A
2204 S. ANCHOR ST.
ANAHEIM, CA 92802                                   P‐0040962 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
REYNS, RICHARD B
3409 SHERMAN AVE NW APT B
WASHINGTON, DC 20010                                P‐0017051 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RGILMORE
GILMORE, RICHARD
14549 WALNUT AVENUE
CLEARLAKE, CA 95422                                 P‐0015364 11/4/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
RHATICAN, EDWARD G
3788 WEST SERAMONTE DRIVE
HIGHLANDS RANCH, CO 80129                           P‐0005754 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHEA AVERY, SIMONE
3101 SWEET GUM DRIVE
HARVEY, LA 70058                                    P‐0053445 12/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHEA, ARTHUR
1809 KEENE
HOUSTON, TX 77009                                   P‐0025659 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHEA, JACOB L
2400 BUSINESS CENTER DRIVE
APT 127
PEARLAND, TX 77584                                  P‐0013680 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHEA, MATTHEW C
350 HARDING DR.
MOUNT WASHINGTON, KY 40047                          P‐0050887 12/27/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
RHEDRICK, YVONNE TIANA
85 BURNSIDE AVE
SHARON HILL, PA 19079                                 2293    11/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                         Page 2746 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 910 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RHEE, MOON Y
14500 MCNAB AVE
APT 808
BELLFLOWER, CA 90706                                P‐0036564 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHEINSTEIN, MIRIAM W
621 HOLLY RIDGE ROAD
SEVERNA PARK, MD 211463520                          P‐0005564 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHETT, FREDA J
Q15 QUINCY CIRCLE
DAYTON, NJ 08810                                    P‐0026832 11/13/2017      TK Holdings Inc., et al.                     $3,300.33                                                                                    $3,300.33
RHINEHART, JASON H
146 SUNNYSIDE LANE
BELLMAWR, NJ 08031                                  P‐0053553    1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHINEHART, JOANNE L
146 SUNNYSIDE LANE
BELLMAWR, NJ 08031                                  P‐0053554    1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHINESMITH, ROBERT D
3350 LAUDERDALE LANE
SUMTER, SC 29154                                      2766      11/18/2017       TK Holdings Inc.                          $2,000.00                                                                                    $2,000.00
RHINESMITH, ROBERT D.
3350 LAUDERDALE LANE
SUMTER, SC 29154                                      2763      11/18/2017       TK Holdings Inc.                          $2,000.00                                                                                    $2,000.00
RHINESMITH, ROBERT D.
3350 LAUDERDALE LANE
SUMTER, SC 29154                                      2910      11/18/2017       TK Holdings Inc.                          $2,000.00                                                                                    $2,000.00
RHINOCK, NANCY M
5530 SARAHS OAK DRIVE
CINCINNATI, OH 45248                                P‐0001806 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHOADES, DAVID L
11665 RICASOLI WAY
PORTER RANCH, CA 91326                              P‐0018187 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHOADES, EVELYN M
781 WHITE RD
SUGAR GROVE, PA 16350‐6017                          P‐0004442 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHOADES, JONATHAN C.
100 HCR 3402
BYNUM, TX 76631                                       1315      10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RHOADES, RICHARD G
6279 ROLLAWAY DRIVE
LOVELAND, OH 45140                                  P‐0030858 11/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODE, KIMBERLY J
311 LINCOLN DRIVE
PORT CLINTON, OH 434522061                          P‐0046214 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODE, LINDA J
1621 83RD STREET
NEW RICHMOND, WI 54017                              P‐0040633 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODEN, ASHLEY M
1255 11TH AVE SW
APT 104
FOREST LAKE, MN 55025                               P‐0013182 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODEN, MELISSA A
1642 POWERS FERRY ROAD SE
STE 250
MARIETTA, GA 30067                                  P‐0023270 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2747 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 911 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RHODEN, RUSSELL
1943RIDGEWOOD DR
LILLIAN, AL 365491                                 P‐0003027 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODES, CARRIE L
4401 N 72ND ST
TAMPA, FL 33610                                    P‐0054894 1/16/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODES, DONALD C
423 DEVILS LANE
BALLSTON SPA, NY 12020                             P‐0019168 11/7/2017       TK Holdings Inc., et al.                    $25,352.35                                                                                   $25,352.35
RHODES, JEFFREY S
2003 PATRICK ROAD
WACO, TX 76708                                     P‐0024165 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODES, KAMERON
144 TUMBLE RUN
STOCKBRIDGE, GA 30281                              P‐0057968    6/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODES, MARY L
1245 WELLER WAY
WESTMINISTER, MD 21158‐4300                        P‐0029750 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODES, MICHAEL R
3425 ORANGE AVE. SPACE 7
OROVILLE, CA 95966                                 P‐0055240 1/19/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODES, NAOMI J
2020 SMITHFFIELD ST
KILL DEVIL HILLS, NC 27948                         P‐0001178 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODES, RODNEY C
PO BOX 255
COLLINSVILLE, MS 39325                             P‐0017603 11/6/2017       TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
RHODES, TERESA L
2428 NE BRAZEE ST.
PORTLAND, OR 97212                                 P‐0020026 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODES, TIMOTHY L
1131 JAMES WAY
KISSIMMEE, FL 34759                                P‐0007405 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHODES, YOLANDRA
2072 82ND AVE
OAKLAND, CA 94621                                    2702      11/14/2017       TK Holdings Inc.                                                                                       $0.00                               $0.00
RHODUS, ELIZABETH R
300 OUTRIGGER LANE
COLUMBIA, SC 29212                                   2117      11/7/2017        TK Holdings Inc.                          $2,800.00              $0.00                                                                 $2,800.00
RHODUS, VICTORIA C
2003 OXFORD‐MIDDLETOWN RD.
SOMERVILLE, OH 45064                               P‐0019769 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHOLLANS, JAMES D
6043 NEEDLE ROCK CT
SYLVANIA, OH 43560                                 P‐0045774 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHOME, WALTER A
56339 MOUNT VICTORY RD
POWHATAN POINT, OH 43942                           P‐0037774 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHONDA DOCKERY LLC
DOCKERY, RHONDA J
3404 PADDLE CREEK LANE
NORTHPORT, AL 35473                                P‐0057951 5/15/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RHONE, KEJONIA Y
231 SUMMIT AVE
ALBEMARLE, NC 28001                                P‐0051547 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2748 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 912 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
RHOTEN, MARTY D
85 HORSLEY DRIVE
ODENVILLE, AL 35120                                   2715      11/17/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
RHOTON, TYLER S
557 VALLEY CREEK RD
NICKELSVILLE                                        P‐0039965 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RHUM, LAUREN
185 PENNLAND FARM DRIVE
PERKASIE, PA 18944                                  P‐0057640    3/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RHYAN, DAVID J
1281 E. HOTCHKISS RD.
BAY CITY, MI 48706                                  P‐0013312 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RHYMER, JODIE L
170 EMMANUEL CHURCH RD
BAKERSVILLE, NC 28705                               P‐0011519 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RHYNARD RANCH LLP
448 CLEARVIEW RD
MARTINSDALE, MT 59053                               P‐0006819 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIALON, JOHN R
35 WHEATLAND CIRCLE
LEBANON, PA 17042                                   P‐0021772 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIALS, QUENTIN
4304 TEAL DR.
LAWRENCE, KS 66047                                  P‐0013753 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIBALET, DOMINIQUE N
1319 1/2 SOUTH SYCAMORE AVE.
LOS ANGELES, CA 90019                               P‐0054791 1/15/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIBAR, GWEN H
GWEN RIBAR
216 GENEVA AVE
HUNTINGTON BEACH, CA 92648                          P‐0024944 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIBEIRO, BRUNO F
606 S. 11TH ST.
LAFAYETTE, IN 47905                                 P‐0023525 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIBEIRO, CALEB
2017 S SEVIER RD
RIDGEFIELD, WA 98642                                P‐0018421 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIBICH, HEATHER E
151 LILY DR.
MAUMELLE, AR 72113                                  P‐0029554 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIBICH, RICHARD L
151 LILY DR.
MAUMELLE, AR 72113                                  P‐0029557 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIBOT, JOSEPHINE
4343 MARVIN AVE
CLEVELAND, OH 44109                                 P‐0014259 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIBOT, SERGE G
6517 SAXET ST
HOUSTON, TX 77055                                   P‐0015761 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RIBOT, SERGE G
6517 SAXET ST
HOUSTON, TX 77055                                   P‐0015768 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICAFRANCA, MARIA D
7063 OWLS NEST TER
BRADENTON, FL 34203                                 P‐0038245 12/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 2749 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 913 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RICAFRANCA, RYAN R
7063 OWLS NEST TER
BRADENTON, FL 34203‐8023                             P‐0038437 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICARDO, STEPHANIE
2 PARKVIEW CIRCLE
CORTE MADERA, CA 94925                               P‐0014916 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICCI, CHRISTOPHER P
20650 4TH STREET, APT 2
SARATOGA, CA 95070                                   P‐0019197 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICCI, CHRISTOPHER P
20650 4TH STREET, APT 2
SARATOGA, CA 95070                                   P‐0019200 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICCI, CHRISTOPHER P
20650 4TH STREET, APT 2
SARATOGA, CA 95070                                   P‐0021141 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICCI, SUSAN L
2 WOOD VALLEY ROAD
CHATHAM, MA 02633                                    P‐0007211 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICCIO, SUSAN E
460 CLARK LANE
ORANGE, CT 06477                                     P‐0026029 11/15/2017    TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
RICCO, KAYE M
233 OAKMONT ROAD
BIRMINGHAM, AL 35244                                 P‐0030281 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICCOBONI, KEVIN P
3530 E DESERT BROOM DR
CHANDLER, AZ 85286                                   P‐0004284 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE LAKE WEIGHING SYSTEMS, INC.
230 W. COLEMAN STREET
RICE LAKE, WI 54868                                     15     7/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RICE, ALBERT
3314 ASBURY GLEN CT
SPRING, TX 77386                                     P‐0006383 10/27/2017    TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
RICE, BEVERLY A
8503 PARKLAND CIRCLE
APT 107
CHARLOTTE, NC 28227                                  P‐0021957 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, DA W
10716 PRESERVATION WAY
BATON ROUGE, LA 70810                                P‐0038325 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, DAVID T
5743 CAMELLIA AVE
TEMPLE CITY, CA 91780‐2502                           P‐0028570 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, DAVID T
NO ADDRESS PROVIDED
                                                     P‐0028579 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, DAVID W
10716 PRESERVATION WAY
BATON ROUGE, LA 70810                                P‐0038329 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, DAVID W
10716 PRESEREVATION WAY
BATON ROUGE, LA 70810                                P‐0038395 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICE, DORIS
574 ARBOR HOLLOW CIRCLE
APT 208
CORDOVA, TN 38018                                    P‐0014018 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2750 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 914 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                         Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
RICE, FELICIA D
1911 GRAYSON HWY STE107
GRAYSON, GA 30017                                 P‐0034665 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICE, JAMES H
5203 S BANCROFT ROAD
DURAND, MI 48429                                  P‐0044830 12/22/2017    TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
RICE, JASON
13289 ALLENTOWN AVE
PORT CHARLOTTE, FL 33981                            799     10/28/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
RICE, KRISTI L
6303 N WOODLAND AVE
GLADSTONE, MO 64118                               P‐0007833 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICE, LATASHA
776 AMROTH COURT
STONE MOUNTAIN, GA 30087                          P‐0035502 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICE, LATASHA L
776 AMROTH COURT
STONE MOUNTAIN, GA 30087                          P‐0035505 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICE, MARK E
2820 N ARCADIA CT
UNIT B214
PALM SPRINGS, CA 92262                            P‐0032737 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICE, REBECCA S
3018 YARMOUTH GREENWAY #206
FITCHBURG, WI 53711                               P‐0047995 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICE, ROBIN L
40 HARTWELL COURT
CINCINNATI, OH 45216                              P‐0000748 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICE, SANDRA S
10716 PRESERVATION WAY
BATON ROUGE, LA 70810                             P‐0038333 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICE, TERRI
2509 MARATHON DRIVE
COLUMBIA, SC 29209                                  412     10/24/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
RICE, TERRI
2509 MARATHON DRIVE
COLUMBIA, SC 29209                                  4950    3/30/2018        TK Holdings Inc.                                                                    $0.00                                                   $0.00
RICE, TERRI A.
2509 MARATHON DRIVE
COLUMBIA, SC 29209                                  4963    4/17/2018        TK Holdings Inc.                              $0.00                                                                                         $0.00
RICE, THOMAS M
350 E. SNELLING AVE
APPLETOM, MN 56208                                P‐0009882 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICE, WAYNE L
6227 BEACON STREET
ALTOONA, PA 16601                                 P‐0040492 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICEBENTON, PAMILLA A
4455 OLD CARVER SCHOOL RD
WINSTON‐SALEM, NC 27105                           P‐0005414 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICEMAN, THOMAS P
1206 TRESTLE ROAD
GRIFFIN, GA 30223                                 P‐0004173 10/25/2017    TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
RICEMAN, THOMAS P
1206 TRESTLE ROAD
GRIFIN, GA 30223                                  P‐0004176 10/25/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00

                                                                                       Page 2751 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 915 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RICH III, MAURICE E
P.O. BOX 1927
SPRING HILL, TN 37174                                P‐0042161 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH III, MAURICE E
P.O. BOX 1927
SPRING HILL, TN 37174                                P‐0042181 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, CHRISTOPHER
1333 WINFIELD DRIVE
SWARTZ CREEK, MI 48473                                 4491    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RICH, CHRISTOPHER L
1333 WINFIELD DRIVE
SWARTZ CREE, MI 48473                                P‐0051916 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, COLLIN
11728 GOSHEN AVE.
APT. 1
LOS ANGELES, CA 90049                                P‐0038149 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, DAVID N
941 W GORDON TERRACE GE
CHICAGO, IL 60613                                    P‐0013877 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, DENISE
6805 PARSONS AVENUE
BALTIMORE, MD 21207‐6423                             P‐0039020 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, KYLE D
2015 GREENGRASS CT
HOUSTON, TX 77008                                    P‐0048228 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, KYLE D
2015 GREENGRASS CT
HOUSTON, TX 77008                                    P‐0048252 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, LENITA S
PO BOX 281
23558 HENRY RD
RIDGELY, MD 21660                                    P‐0034491 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, LESLEY H
272 PORTLAND RD
ATLANTIC HIGHLAN, NJ 07716                           P‐0025562 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, MARISA L.
1580 TUCKER STREET
OAKLAND, CA 94603‐3876                                 1336    11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RICH, MARK
KSLAVECK@YAHOO.COM
LAS VEGAS, NV 89148                                  P‐0000743 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, MICHAEL J
152 FAIRWAYS EDGE DRIVE
SAINT MARYS, GA 31558                                P‐0037472 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, RODNEY
223 MINA DE ORO ST.
MISSION, TX 78572                                    P‐0004151 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, STEPHEN C
125 MARQUAND DR
OSTERVILLE, MA 02655                                 P‐0028920 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICH, STEVEN D
272 PORTLAND RD
ATLANTIC HIGHLAN, NJ 07716                           P‐0025557 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARD L BLANCHARD PC
6006 E. 115TH ST.
TULSA, OK 74137                                      P‐0019090 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2752 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 916 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RICHARD, GERALD W
21754 TYLER ST NE
EAST BETHEL, MN 55011                               P‐0040344 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARD, LORENZO
1045 CHERRY ST.
MANTENO, IL 60950                                     1042    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RICHARD, MICHAEL O
512 MCJUNKIN DRIVE
SENECA, SC 29672                                    P‐0004563 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARD, SHEILA M
3809 S. VIRGINIA LANE
SPOKANE VALLEY, WA 99206                            P‐0032358 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, ALANE
P.O. BOX 16452
PENSACOLA, FL 32507                                 P‐0051848 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, ANTHONY D
PO BOX 51
CEDARVILLE, AR 72932                                P‐0019348 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, APRIL M
1500 GREEN GROVE RD.
BRICK, NJ 08724                                     P‐0004369 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, ARTHUR F
5336 S MICHIGAN AVE
GN
CHICAGO, IL 60615                                   P‐0010330 10/31/2017    TK Holdings Inc., et al.                     $2,800.00                                                                                    $2,800.00
RICHARDS, ARTHUR F
5336 S MICHIGAN AVE
GN
CHICAGO, IL 60615                                   P‐0010341 10/31/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
RICHARDS, DAVID L
PO BOX 2687
100 MARTIN RD
WEAVERVILLE, CA 96093‐2687                          P‐0028180 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, GLORIA D
7789 BUCK POND ROAD
NORTH CHARLESTON, SC 29418                          P‐0002040 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, HAROLD W
4114 ELMER AVE
NORTH HOLLYWOOD, CA 91602                           P‐0052834 12/26/2017    TK Holdings Inc., et al.                      $676.00                                                                                       $676.00
RICHARDS, JACQUELINE
6358 BROOKLINE DRIVE APT C
INDIANAPOLIS, IN 46220                              P‐0000872 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, JAIME N
3 ARDSLEY CIRCLE
DOVER, DE 19904                                     P‐0032224 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, JAMES F
60‐30 MADISON ST APT C8
QUEENS, NY 11385                                    P‐0034457 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, JASON B.
RICHARDS LAW GROUP, P.C.
2568 WASHINGTON BLVD. STE 200
OGDEN, UT 84025                                       1005    10/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RICHARDS, JUSTIN D
8825 TURNSTONE HAVEN PLACE
TAMPA, FL 33619                                     P‐0037660 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2753 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 917 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RICHARDS, KATHLEEN M
23 REVERE PLACE
RIDGEFIELD, CT 06877                               P‐0042421 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, LACHLAN M
PO BOX 1953
NEVADA CITY, CA 95959                              P‐0025391 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, MARGARET A
13115 ARBEITER ROAD
MINOOKA, IL 60447                                  P‐0049084 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, MARK T
1500 GREEN GROVE RD.
BRICK, NJ 08724                                    P‐0004367 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, MATTHEW
166 SUSSEX STREET
SAN FRANCISCO, CA 94131                              2183    11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RICHARDS, MATTHEW R
166 SUSSEX STREET
SAN FRANCISCO, CA 94131                            P‐0020002 11/8/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
RICHARDS, MATTHEW R
4046 COUNTRY VIEW DRIVE
BATON ROUGE, LA 70816                              P‐0028282 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, NICOLE D
16734 118 AVENUE
JAMAICA, NY 11434                                  P‐0020355 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, ROBERT G
168 VALLEY GROVE RD.
CEDARTOWN, GA 30125‐4300                           P‐0005076 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS, URSULA M
428 OLMSTEAD AVENUE
BRONX, NY 10473                                    P‐0040217 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDS‐BOCARD, PAMELA
3028 HOLLY HALL ST
HOUSTON, TX 77054 4161                             P‐0006981 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON , SHARON L
965 HAMILTON LANE
KINGSTON, TN 37763                                 P‐0027482 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON JR., LEGRAND
975 PITT STREET
MT PLEASANT, SC 29464                              P‐0010891 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON JR., LEGRAND
975 PITT STREET
MT PLEASANT, SC 29464                              P‐0010933 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, AMANDA J
7270 COLONIAL AFFAIR DR
NEW ALBANY, OH 43054                               P‐0000951 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, ANDRE F
7020 SOUTHMOOR STREET
UNIT 2108
HANOVER, MD 21076                                  P‐0022172 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, BILLY
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043576 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RICHARDSON, BRYAN
4639 STOLZ TRL
KATY, TX 77493                                     P‐0029600 11/21/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
                                                                                        Page 2754 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 918 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RICHARDSON, CALVIN D
160 ARCADE BOULEVARD
SACRAMENTO, CA 95815‐1064                           P‐0039950 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, CANDACE D
2700 SE KENTUCKY AVE
TOPEKA, KS 666P5                                    P‐0016115 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, CARMEN R
9307 INNSBROOK WAY
BALTIMORE, MD 21236                                 P‐0035115 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, CIARA C
12242 SELMA RD
MIDDLESEX, NC 27557                                 P‐0055489 1/22/2018     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
RICHARDSON, CRYSTAL L
506 END O TRAIL
HARKER HEIGHTS, TX 76548                            P‐0023766 10/31/2017    TK Holdings Inc., et al.                   $600,000.00                                                                                  $600,000.00
RICHARDSON, CURTIS
1952 STILLWATER DRIVE
SAINT LOUIS, MO 63114                               P‐0050960 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, CYNTHIA M
6019 NEW FOREST COURT
APT. 2
WALDORF, MD 20603                                   P‐0048067 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, DAVID A
P.O. BOX 25490
FRESNO, CA 93729                                    P‐0019575 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, DAVID A
P.O. BOX 25490
FRESNO, CA 93729                                    P‐0019697 11/8/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
RICHARDSON, DEBORAH J
9540 AVONNE
#25
SAN SIMEON, CA                                      P‐0023847 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, DELONEY T
17612 MEDFORD AVENUE
TUSTIN, CA 92780                                    P‐0041478 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, DONNA R
13543 DALE
DETROIT, MI 48223                                   P‐0019826 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, EDYTHE A
6501 WOODLAKE DR APT 522
MINNEAPOLIS, MN 55423                               P‐0030975 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, ELISABETH W
236 SHENANDOAH DR
HIRAM, GA 30141                                     P‐0006250 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, GAIL C
1535 SOUTH INDIAN CREEK DRIVE
STONE MOUNTAIN, GA 30083                            P‐0038578 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, GARY A
1506 WESTCHESTER DR.
HIGH POINT, NC 27262                                P‐0010074 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, HEATHER
3751 APPIAN WAY APT. 150
LEXINGTON, KY 40517                                 P‐0035607 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, HELEN C
219 SUNDIAL RD
MADISON, MS 39110                                   P‐0042099 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2755 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 919 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
RICHARDSON, HELEN C
219 SUNDIAL RD
MADISON, MS 39110                                    P‐0042101 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICHARDSON, JEFFREY H
111 BRADLEY ROAD
JACKSON, GA 30233                                    P‐0052620 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICHARDSON, JOEL A
2916 S. DEFRAME WAY
LAKEWOOD, CO 80228                                   P‐0017424 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICHARDSON, JOEY
1971 LONG MILL ROAD
YOUNGSVILLE, NC 27596                                P‐0041193 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICHARDSON, JOSHUA
16500 SANCTUARY CIR
EAST LANSING, MI 48823                               P‐0038559 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICHARDSON, KERN I
741 ALGONQUIN PARKWAY
LOUISVILLE, KY 40208                                 P‐0001895 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICHARDSON, KERN I
741 ALGONQUIN PARKWAY
LOUISVILLE, KY 40208                                 P‐0019541 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICHARDSON, LELA S
P.O. BOX 25490
FRESNO, CA 93729                                     P‐0019545 11/8/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
RICHARDSON, LORETTA E
1689 TRABUCO CANYON CT
KISSIMMEE, FL 34759‐6200                             P‐0001811 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICHARDSON, MARGARET M
158 TANGLEWOOD DR
WEXFORD, PA 15090                                    P‐0050855 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICHARDSON, MARSHEELIA A
1017 LOCHBRAE ROAD
APT 1
SACRAMENTO, CA 95815                                 P‐0020861 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICHARDSON, MARY
4623 RUSSELL #4
LOS ANGELES, CA 90027                                P‐0047218 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICHARDSON, MICHAEL W
3101 ASHLEY WAY
ANTIOCH, CA 94509                                    P‐0012445 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICHARDSON, MICHAEL W
2349 WHITETAIL DRIVE
ANTIOCH, CA 94531                                    P‐0012454 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICHARDSON, MICHAEL W
3101 ASHLEY WAY
ANTIOCH, CA 94509                                    P‐0012540 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RICHARDSON, MYRETTA F.
702 SUMMIT AVE
ALBEMARLE, NC 28001                                    388     10/21/2017       TK Holdings Inc.                          $7,000.00              $0.00              $0.00                                               $7,000.00
RICHARDSON, PAMELA LEE
6901 BOWMAN LANE NE
CEDAR RAPIDS, IA 52402‐1577                            2586    11/14/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
RICHARDSON, PHILLIP E
300 WILLOW RIDGE DR.
CHUCKEY, TN 37641                                    P‐0009529 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                          Page 2756 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 920 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RICHARDSON, ROD
13106 HAMPTON CIRCLE
GOSHEN, KY 40026                                     P‐0000156 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, RUDEAIN
15143 E. WESLEY AVENUE
AURORA, CO 80014                                     P‐0048892 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, STEVEN R
611 N 6TH ST PLACE
INDIANOLA, IA 50125                                  P‐0027375 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, STORMY D
PO BOX 124
RUSHVILLE, IN 46173                                  P‐0029303 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, TERESA
9 SUNNY CIRCLE
LITTLE ROCK, AR 72204                                P‐0038918 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, VANESSA
3972 REX CR
CHESAPEAKE, VA 23331                                 P‐0016812 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, WILLIAM
1299 STANDISH WAY
LEXINGTON, KY 40504                                  P‐0041227 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, WILLIAM D
6536 VIRGINIA SQ
ARLINGTON, TX 76017                                  P‐0003960 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, WILLIAM D
6536 VIRGINIA SQ
ARLINGTON, TX 76017                                  P‐0003968 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDSON, YOLANDA
2714 GARDEN AVE
CONCORD, CA 94520                                    P‐0041026 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDT, WILLIAM F
10 WALNUT DR
SYOSSET, NY 11791                                    P‐0017413 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARDT, WILLIAM F
10 WALNUT SR
SYOSSET, NY 11791                                    P‐0017429 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHARME, MICHAEL T
3301 ALEXANDRIA CT.
SOUTHLAKE, TX 76092‐3337                             P‐0005042 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHBOURG, CALVIN Y
2800 BACHMAN ROAD
GASTON, SC 29053                                       370     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RICHELIEU, HELEN L
1107 EGRET LAKE WAY
MELBOURNE, FL 32940                                  P‐0004183 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHEMOND, NATASHA M
19 GROVE STREET
#2
WOBURN, MA 01801                                     P‐0015033 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHERT, DUWAYNE J
1368 141ST STREET
NEW RICHMOND, WI 54017                               P‐0046490 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHETTI, CYNTHIA L
189 AZALEA POINT DR S
PONTE VEDRA BEAC, FL 32082                           P‐0002438 10/23/2017    TK Holdings Inc., et al.                      $750.00                                                                                       $750.00

                                                                                          Page 2757 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 921 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
RICHICHI, MICHAEL A
36 COLDEN HILL RD.
                                                       P‐0048493 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHIE, CARROLL S
10203 FORESTGROVE LANE
BOWIE, MD 20721                                        P‐0049155 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHMAN, EVAN
446 ROY STREET
WEST HEMPSTEAD, NY 11552                                 2087      11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RICHMAN, STUART B
17 HENRY STREET
FREEHOLD, NJ 07728                                     P‐0027393 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHMOND, GEORGE U
26397 ARIC LANE
LOS ALTOS HILLS, CA 94022                              P‐0012060 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHMOND, GEORGE U
26397 ARIC LANE
LOS ALTOS HILLS, CA 94022                              P‐0012071 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHMOND, JAMES J
15450 WESTVIEW DRIVE
OAK FOREST, IL 60452‐1563                              P‐0046439 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHMOND, JAMES J
15450 WESTVIEW DRIVE
OAK FOREST, IL 60452‐1563                              P‐0046446 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHMOND, JAMES J
15450 WESTVIEW DRIVE
OAK FOREST, IL 60452‐1563                              P‐0046484 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHMOND, JAMES J
15450 WESTVIEW DRIVE
OAK FOREST, IL 60452‐1563                              P‐0046489 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHMOND, MICHAEL
9300 S. KEDZIE AVE. APT. 1 EAST
EVERGREEN PARK, IL 60805                                 4612      1/1/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
RICHMOND, WILLIAM F
90 NAPLES LN
GREENEVILLE, TN 37745                                  P‐0036625 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHTER‐VITALE, ROB
500 RACE ST.
STE. 4010
SAN JOSE, CA 95126‐5152                                P‐0051858 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICHTIG, TARALYNN R
122 WINDSOR AVE
LOWELL, AR 72745                                       P‐0030988 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKARD, ANGELA K
12907 W GLACIER DRIVE
EVANSVILLE, WI 53536                                   P‐0033466 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKARD, MATTHEW J
1506 DAVIS AVE
PITTSBURGH, PA 15212                                   P‐0056462   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKARDS, KIMBERELY
45 NORRIDGEWOCK AVE
SKOWHEGAN, ME 04976                                    P‐0005307 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKEL, STEPHEN G
2235 SOUTH ST
ANDERSON, CA 96007                                     P‐0013835 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                             Page 2758 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 922 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RICKELS, WILLIAM R
329 LONGWOOD XING
DALLAS, GA 30132‐1147                               P‐0016481 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKELS, WILLIAM R
329 LONGWOOD XING
DALLAS, GA 30132‐1147                               P‐0016490 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKELS, WILLIAM R
329 LONGWOOD XING
DALLAS, GA 30132‐1147                               P‐0016507 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKERT, JASON S
27900 WILD PLUM LN
WELCH, MN 55089                                     P‐0011476 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKERT, JESSICA M
79 SADDLE HILL RD
MANCHESTER, CT 06040                                P‐0044102 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKERT, LEVI A
7924 COTTONWOOD DRIVE
APT. B
JENISON, MI 49428                                   P‐0040688 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKLEFSEN, PATRICIA J
3611 FALLEN PALMS CT
HOUSTON, TX 77042                                   P‐0051618 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICK'S ELECTRIC, INC.
BLINE, RICHARD W
215 MUNROE FALLS AVENUE
CUYAHOGA FALLS, OH 44221                            P‐0029807 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICK'S ELECTRIC, INC.
BLINE, RICHARD W
215 MUNROE FALLS AVENUE
CUYAHOGA FALLS, OH 44221                            P‐0029822 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKS, ETHRIDGE B
126 NEW BERN STREET
APT. 406
CHARLOTTE, NC 28203                                 P‐0046837 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKS, KEVIN G
4124 PURPLE RIDGE CT
LAS VEGAS, NV 89129                                 P‐0000159 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKS, LETHA J
3421 STRATFORD ROAD
TRENT WOODS, NC 28562                               P‐0045886 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKS, LETHA J
3421 STRATFORD RD.
TRENT WOODS, NC 28562                               P‐0046790 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RICKSON, ODESHA
9179 LAKE AVON DR
ORLANDO, FL 32829                                     4689    1/14/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00
RICKSON, ODESHA
9179 LAKE AVON DR
ORLANDO, FL 32829                                     4927    1/15/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00
RICKSON, ODESHA
9179 LAKE AVON DR
ORLANDO, FL 32829                                     4934    1/14/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00
RICO FLORES, MARCO A
8773 TIGERSHARK AVENUE
NORTH CHARLESTON, SC 29406                          P‐0033699 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2759 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 923 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RICO, JESUS
15901 ENADIA WAY, UNIT B
VAN NUYS, CA 91406                                   P‐0046428 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDDELL, JONELLE
3618 WILLOW WISP CIRCLE
HAUGHTON, LA 71037                                   P‐0020398 11/8/2017     TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
RIDDERING, WADE
1773 MESA VERDE DR
SAN BERNARDINO, CA 92404                             P‐0042748 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDDICK, MELINDA R
3227 FORT LINCOLN DRIVE NE
WASHINGTON, DC 20018                                 P‐0050177 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDDICK, RUTH
1021 JOHN BRANCH ROAD
BATESVILLE, MS 38606                                   2225    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RIDDICK, TOM L
10074 GRANDVIEW DRIVE
LS MESA, CA 91941                                    P‐0034800 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDDICK, WILLIE DEREK
1245 FENTRESS ROAD
CHESAPEAKE, VA 23322                                   4534    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RIDDLE, JIMMY
4848 ROCKLAND WAY
FAIR OAKS, CA 95628                                  P‐0035004 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDDLE, NEDRA
7365 BILL WILSON ROAD
LULA, GA 30554                                         1103    10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RIDDLE, RICKY
NO ADDRESS PROVIDED
                                                     P‐0015197 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDDLE, ROBERT G
34551 PRATT RD.
MEMPHIS, MI 48041                                    P‐0014880 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDDLES, II, BENJAMIN T
615 BAYSHORE DRIVE
#1106
PENSACOLA, FL 32507                                  P‐0032799 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDEAUX, CAROLYN A
14022 WALTERS RD 303
HOUSTON, TX 77014                                    P‐0008766 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDENOUR, CLINTON A
538 SWEET GUM GROVE CHURCH RD
STOKES, NC 27884                                     P‐0000813 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDENOUR, DOUGLAS W
59 TOWNSHIP RD 1096
CHESAPEAKE, OH 45619                                 P‐0000697 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDER, ADAM
112 ARROWHEAD DR
BOWLING GREEN, KY 42103                              P‐0011437 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                 P‐0051061 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                 P‐0051110 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2760 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 924 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                P‐0051182 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                P‐0051712 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                P‐0051802 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                P‐0051824 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                P‐0051852 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDGE, DIANA L
7520 195TH STREET
FRESH MEADOWS, NY 11366                             P‐0017640 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDGE, KATHERINE E
301 WILDER STREET NORTH
UNIT 1
SAINT PAUL, MN 55104                                P‐0021759 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDGEWAY , LAQUITHA
PO BOX 1145
LIVINGSTON, AL 35470                                P‐0026131 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDGEWAY, ANGELA M
2125 WILMINGTON BLVD.
SHELBYVILLE, IN 46176                               P‐0041573 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDGEWAY, ASHLEY L
11022 OAKWAY CIRCLE
P. B. GARDENS, FL 33410                             P‐0050856 12/27/2017    TK Holdings Inc., et al.                    $12,999.00                                                                                   $12,999.00
RIDGEWAY, KAYLA R
11022 OAKWAY CIRCLE
P. B. GARDENS, FL 33410                             P‐0050721 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDGEWAY, KEVIN L
11022 OAKWAY CIRCLE
P. B. GARDENS, FL 33410                             P‐0050667 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDGEWAY, LAQUITHA
PO BOX 1145
LIVINGSTON, AL 35470                                P‐0014117 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDINGS, ANN
21 LILAC LANE
PRINCETON, NJ 08540                                 P‐0024592 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDINGS, BARRY W
21 LILAC LANE
PRINCETON, NJ 08540                                 P‐0024596 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDINGS, NANCY L
10901 MEADOWGLEN LANE
#231
HOUSTON, TX 77042                                   P‐0009796 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDLEY, ANDREA L
1806 DARCEY DR
CORPUS CHRISTI, TX 78416                            P‐0043406 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIDLEY, BENJAMIN W
3965 VILDO RD
BOLIVAR, TN 38008                                   P‐0035624 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2761 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 925 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RIDLEY, NATASHA
3750 28TH ST #110
SAN DIEGO, CA 92123                                  P‐0048899 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEBAU, MARK A
117 30TH AVENUE NORTH
#602
NASHVILLE, TN 37203‐1542                             P‐0046975 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIECK, JAMES M
4388 LEMON GRASS DRIVE
JOHNSTOWN, CO 80534                                  P‐0022316 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIECKE, CINDA S
319 RIDGEWOOD AVE
DAVENPORT, IA 52803                                  P‐0024505 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIECKMANN, JONATHAN
813 BLUEBIRD PASS
CAMBRIDGE, WI 53523                                  P‐0014446 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIECKMANN, JONATHAN
NO ADDRESS PROVIDED
                                                     P‐0014489 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEDEL, PATRICIA A
1180 S RED COLT RD.
TUCSON, AZ 85648                                     P‐0037552 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEDEL, WARREN R
9280 JENNINGS ROAD
EDEN, NY 14057‐9512                                  P‐0053771   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEDL, KIMBERLY
14383 SW CHESTERFIELD LANE
TIGARD, OR 97224                                     P‐0021715 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEDL, MICHELE M
646 BOGHT ROAD
COHOES, NY 12047                                     P‐0055195 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEDMAN, THOMAS T
995 PUTNAM AVENUE
MERRICK, NY 11566                                    P‐0034849 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEGER, BRIAN C
309 TOWN SQUARE CIRCLE
COLD SPRINGS, KY 41076                               P‐0052817 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEGER, MICHAEL B
1317 S. WESTLAKE AVENUE
LOS ANGELES, CA 90006                                P‐0041114 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEGER, REMI
7609 VALBURN DRIVE
AUSTIN, TX 78731                                     P‐0016165 11/5/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
RIEGER, REMI
7609 VALBURN DRIVE
AUSIN, TX 78731                                      P‐0016166 11/5/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
RIEGLE, TIMOTHY J
9674 W EPTON RD
ELSIE, MI 48831                                      P‐0049430 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEGLER, RICHARD
37810 S ROLLING HILLS DR
TUCSON, AZ 85739‐1069                                  1517      11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RIEHL, MARY A
2200 PATRIOT BLVD.
UNIT 337
GLENVIEW, IL 60026                                   P‐0029753 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2762 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 926 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RIEHLE, SHARON
208 SHERRY CT
SAN JOSE, CA 95119                                  P‐0023103 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEHLER, MICXHAEL A
724 SARA CT
LEWISTON, NY 14092                                  P‐0018292 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEKER, THOMAS J
31350 SANTA FE WAY
UNION CITY, CA 94587                                P‐0037920 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIELLA, LISA A
2013 CARDINAL WAY
FAIRFIELD, CA 94533                                 P‐0037369 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEMAN, SHAIN L
PO BOX 5
BETHUNE, CO 80805                                   P‐0025874 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEND, CHRIS
54 S HENRY ST
MADISON, WI 53703                                   P‐0010600 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIEPE, MARVIN
1733 SAINT ANDREWS DRIVE
O FALLON, IL 62269                                  P‐0026011 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIES, JOHN
4625 N WOODBURN ST
WHITEFISH BAY, WI 53211                               1770    11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RIES, JUSTIN B
21 MANTON RD
SWAMPSCOTT, MA                                      P‐0011652 11/1/2017     TK Holdings Inc., et al.                      $650.00                                                                                       $650.00
RIES, PAULA
4625 N WOODBURN ST.
WHITEFISH BAY, WI 53211                               1753    11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RIES, PAULA
4625 N WOODBURN ST.
WHITEFISH BAY, WI 53211                               2227    11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RIESE, PAUL E
P.O BOX 453
FRISCO, CO 80443‐0453                               P‐0036587 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIESELMAN, ROBERT D
901 HARRISON AVE
MAYS LANDING, NJ 08330                              P‐0008563 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIESTER, JEFFREY D
111 E WATER STREET
APT 115
APPLETON, WI                                        P‐0013362 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIETZE, SHIRLEY A
417 PARKER AVENUE SOUTH
MERIDEN, CT 06450                                   P‐0029941 11/20/2017    TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
RIFFKIN, MITCHEII S
90 MOUNTAIN LAUREL DRIVE,
CRANSTON, RI 02920                                  P‐0018511 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIFFLE, EDGAR H
535 MEGAN LANE
GLASGOW, KY 42141                                   P‐0018464 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIFKIN, ARLENE
25110 ALDENSHIRE COURT
KATY, TX 77494                                      P‐0002263 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2763 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 927 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RIFKIN, ARLENE
25110 ALDENSHIRE COURT
KATY, TX 77494                                     P‐0037657 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGALI, CINDY
1622 PALM STREET
HENDERSON, NV 89011                                P‐0018639 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGAS, CARMILINA M
1412 HILL STREET
SANTA MONICA, CA 90405                             P‐0017990 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGAS, CARMILINA M
1412 HILL STREET
SANTA MONICA, CA 90405                             P‐0018007 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGAS, CARMILINA M
1412 HILL STREET
SANTA MONICA, CA 90405                             P‐0027645 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGAS, EMANUEL
6107 RODGERS AVE
SARASOTA, FL 34231                                 P‐0001962 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGBY,SR., PATRICK F
7347 KENTWOOD DRIVE
FRISCO, TX 75034‐4120                              P‐0020854 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGDON, KENNETH E
2333 FAIRPORT DR SE
CONCORD, NC 28025                                  P‐0002868 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGINS, KENNETH D
3908 GEORGIAN DR
HALTOM CITY, TX 76117                              P‐0048211 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGIO, ANTHONY
8 BALSAM DRIVE
SPENCERPORT, NY 14559                              P‐0019833 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGIO, ANTHONY
8 BALSAM DRIVE
SPENCERPORT, NY 14559                              P‐0019861 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGIO, ANTHONY
8 BALSAM DRIVE
SPENCERPORT, NY 14559                              P‐0019947 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGIO, MARLENE C
17437 WESLEY CHAPEL RD.
MONKTON, MD 21111                                  P‐0010653 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGS, AJA A
PO BOX 33402
SANTA FE, NM 87594                                 P‐0048440 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGS, AJA A
PO BOX 33402
SANTA FE, NM 87594                                 P‐0048663 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGS, CHARLES E
605 STIRUP CT.
MOUNT JULIET, TN 37122                             P‐0038062 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGS, CLARENCE
1420 LEITH AVE.
WINTER PARK, FL 32789                              P‐0045013 12/22/2017    TK Holdings Inc., et al.                     $1,175.44                                                                                    $1,175.44
RIGGS, FRANCIS D
711 N LUCIA AVE
REDONDO BEACH, CA 90277                            P‐0029995 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2764 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 928 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RIGGS, JEFFREY
19805 AYESHIRE DR
MACOMB TWP, MI 48044                                  1178    10/31/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
RIGGS, JEFFREY
19805 AYESHIRE DR
MACOMB TWP, MI 48044                                  1369    10/31/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
RIGGS, JOSHUA H
1315 MORREENE RD.
APT 27D
DURHAM, NC 27705                                    P‐0044230 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGS, LORI A
1315 MORREENE RD.
APT 27D
DURHAM, NC 27705                                    P‐0044237 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGS, MATTIE
P.O. BOX 452984
LOS ANGELES, CA 90045                               P‐0026190 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGGS, SHAWN M
910 HALEY CT
OREGON CITY, OR 97045                               P‐0017885 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGHTPOINT CONSULTING LLC
ATTN: ACCOUNTING
29 N WACKER DRIVE
4TH FLOOR
CHICAGO, IL 60606                                     2939    11/17/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RIGNEY, DEANA W
548 LESTER ROAD
CHATHAM, VA 24531                                   P‐0040669 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGNEY, MARCUS L
254 JIM WEST DR
WAYNESBORO, MS 39367                                P‐0052375 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGNEY, REGINA M
254 JIM WEST DR
WAYNESBORO, MS 39367                                P‐0052373 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGONI, CORINNE MARY
5200 BROWN ROAD
PARMA, MI 49269                                       2590    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RIGSBY, CHARLES E
301 W KERR DR.
MIDWEST CITY, OK 73110                              P‐0050176 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIGSBY, VICKI A
2414 MISTY FALLS CT
RICHMOND, TX 77406                                  P‐0002428 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIISE, BRIAN L
3533 ASHBOURNE CIR
SAN RAMON, CA 94583                                 P‐0012526 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIJO, EDDIE
5129 PIAZZA LOOP
SAINT CLOUD, FL 34771                                 3359    11/26/2017       TK Holdings Inc.                                                                                       $0.00                               $0.00
RIKE, DEBRA L
224 MISSION TRAIL
MOORESVILLE, IN 46158                               P‐0054358 1/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIKE, DEBRA L
224 MISSION TRAIL
MOORESVILLE, IN 46158                               P‐0057302 2/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2765 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 929 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RILES, HEIDI W
55 MAGNOLIA STREET
ST.MARY'S, GA 31558                                  P‐0048419 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILES, HEIDI W
55 MAGNOLIA STREET
ST.MARY'S, GA 31558                                  P‐0048576 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILES, HEIDI W
55 MAGNOLIA STREET
ST.MARY'S, GA 31558                                  P‐0048641 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY LOWE, MARY
1681 RAVANUSA DR
HENDERSON, NV 89052                                  P‐0004943 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, CHALONG
341 BURNSWICK ISLES WAY
FRISCO, TX 75034                                     P‐0001321 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, CHERYL
351 CINDY DRIVE SE
CONYERS, GA 30094                                    P‐0034534 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, EDWARD K
PO BOX 35621
FAYETTEVILLE, NC 28303                               P‐0026716 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, GLENN K
37131 EAST STONEY RUN
SELBYVILLE, DE 19975                                 P‐0011490 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, JAMES M
431 PRINCETON WAY
LAWRENCEVILLE, GA 30044                              P‐0002567 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, JASON A
521 MILKY WAY
GARLAND, TX 75040‐5137                               P‐0001705 10/22/2017      TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
RILEY, JODIE L
400 HIGHWAY 15 UNIT A
MYRTLE BEACH, SC 29577                               P‐0011434 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, JOHN
33644 CARNATION AVENUE
MURRIETA, CA 92563                                   P‐0024950 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, JOHN A
3402 ROYAL OAK DRIVE
TITUSVILLE, FL 32780                                 P‐0000315 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, JOYCE
1025 THICKET DRIVE
CARSON, CA 90746                                     P‐0053612    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, JULIANN AND KEITH
6020 CULLEN DRIVE
LINCOLN, NE 68506                                      3388      11/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RILEY, KESHIA T
1550 WEST 12TH STREET
RIVIERA BEACH, FL 33404                              P‐0024666 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, KEVIN P
53 DANTE AVE
JOHNSTON, RI 02919                                   P‐0045634 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, KRISTIN
1231 XENIA COURT
JOPLIN, MO 64801                                     P‐0014044 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2766 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 930 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RILEY, LARRY D
2617 GRANITE COURT N.E.
CEDAR RAPIDS, IA 52402                             P‐0046314 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, MARY A
19253 OTTERS WICK WAY
LAND O LAKES, FL 34638                             P‐0009402 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, ROBERT L
6319 HILLANDALE RD
DAVENPORT, IA 52806‐1611                           P‐0017803 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, SELESIA C
7995 CHERRY BLOSSOM DR N
JACKSONVILLE, FL 32216                             P‐0001195 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, SHARON M
3129 W BLACK RD
MADISON, IN 47250                                  P‐0013029 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RILEY, SHAWN W
420 N VALLEY STREAM DR
DERBY, KS 67037                                      2916    11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RILEY, SHAWN W
420 N VALLEY STREAM DR
DERBY, KS 67037                                      2975    11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RILLORAZA, PATRICIA J
7947 STANSBURY AVE
PANORAMA CITY, CA 91402                            P‐0026940 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIMEL, KATHARINE E
2005 BOULDER AVE
HELENA, MT 59601                                   P‐0005736 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIMKUS, ALAIN K
610 MESITA DR
EL PASO, TX 79902                                  P‐0049435 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIMMER, JEANNA R
PO BOX 434
KURTISTOWN, HI 96760                               P‐0034731 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIMMER, ROBERT T
191 MAIN STREET
OLD SAYBROOK, CT 06475                             P‐0042735 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIMMEY, MICHAEL W
3540 TERRAULT DRIVE
GREENSBORO, NC 27410                               P‐0004731 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINALDI, FRANCIS M
141 CONSTITUTION ST
WALLINGFORD, CT 06492                              P‐0013949 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINALDI, MARCY A
4139 EASY CIR
NAPERVILLE, IL 60564                               P‐0018674 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINALDI, MATHEW J
855 DAYTON ST.
EDMONDS, WA 98020                                  P‐0026382 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINALDI, STEPHANIE A
37 GOLDEN EYE LANE
PORT MONMOUTH, NJ 07758                            P‐0034516 12/1/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RINALDI, WILLIAM T
13 BARNHILL RD
DENVER, PA 17517                                   P‐0031124 11/24/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00



                                                                                        Page 2767 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 931 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RINALDO, DAVID
1 GOODRICH TRAIL
CARMEL, CA 93923‐7723                              P‐0018534 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINE, DAVID
6550 N TRUMBULL AVE
LINCOLNWOOD, IL 60712                              P‐0043976 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINE, STEVEN M
1112 MORNINGSIDE AVE
PITTSBURGH, PA 15206                               P‐0055725 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINEHART, LORI L
468 SW HOLDEN TERRACE
PORT SAINT LUCIE, FL 34984                         P‐0019296 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINEHART, RAYMOND D
4333 MOUNT CARRIAGE LANE
FAIRFAX, VA                                        P‐0046452 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINELLA‐KELLY, ANN L
3417 HAMPSHIRE DR
ARLINGTON, TX 76013                                P‐0013601 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINER, SUSAN C
4705 GREENHILL ST
COCOA, FL 32927                                    P‐0000080 10/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINES, THOMAS M
4 FOX RUN
EAST SANDWICH, MA 02537                            P‐0016018 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINES, THOMAS M
4 FOX RUN
EAST SANDWICH, MA 02537                            P‐0016021 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINEY, KEVIN M
124 S. FORK DR
HUDSON OAKS, TX 76087                              P‐0045126 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RING SCREW LLC
ACUMENT GLOBAL TECHNOLOGIES
JENNIFER BAINBRIDGE
CREDIT ‐ A/R MANAGER
6125 18 MILE ROAD
STERLING HEIGHTS, MI 48314                           3136    11/22/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
RING, JEFFREY D
13875 S. MAIN
BELOIT, OH 44609                                   P‐0039602 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RING, LYNN
PO BOX 28
MOKENA, IL 60448                                   P‐0046873 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINGER, CAROLYN M
1113 S WHITEMARSH AVE
COMPTON, CA 90220                                  P‐0034847 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINGMAN, WILLIAM L
13221 PLANK ROAD
CLAYTON, MI 49235                                  P‐0018949 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINI, CONNIE M
4000 PIERCE ST. #31
RIVERSIDE, CA                                      P‐0039865 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINKE CADILLAC
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0047844 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2768 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 932 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RINKER, JACQUELINE J
1408 COUNTRY CLUB DR
LYNN HAVEN, FL 32444                                 P‐0053783    1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RINKUS, DONALD
3018 W. 42ND ST.
CHICAGO, IL 60632                                      1384      11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RIO, RICHARD
71 BURNET STREET
MAPLEWOOD, NJ 07040                                    993       10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RIOS NIETO, KEYLA
P O BOX 390
GARROCHALES, PR 00652                                P‐0031663 11/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS RUIZ, KARINA
PO BOX 287
AGUADA, PR 00602                                     P‐0047790 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS SANCHEZ, VICKI A
4747 WEST RIVER DR LOT # 25
COMSTOCK PARK, MI 49321                              P‐0054635 1/13/2018       TK Holdings Inc., et al.                    $10,233.00                                                                                   $10,233.00
RIOS, ADELIA C
35 BLACK STALLION CT.
MIDDLETOWN, NY 10940                                 P‐0036544 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, DANIEL
3231 BAKER DR.
CONCORD, CA 94519                                    P‐0053839    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, EVELYN L
3231 BAKER DRIVE
CONCORD, CA 94519                                    P‐0053716    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, FERNANDO E
575 THAYER AVE. APT 306
SILVER SPRING, MD 20910                              P‐0037613 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RÍOS, HEIDEL R
HC 06 BOX 14490
COROZAL, PR 00783                                    P‐0020477 11/9/2017       TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
RIOS, JESSE
5710 BENNY ST
ROSHARON, TX 77583                                   P‐0004165 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, JESSE J
5710 BENNY ST
ROSHARON, TX 77583                                   P‐0004163 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, MARSRAT T
1029 EDITH AVE, 219
ALHAMBRA, CA 91803                                   P‐0025021 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, MICHAEL D
1159 W. OLDS RIVER DRIVE
MERIDIAN, ID 83642                                   P‐0021939 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, MILAGROS
CALLE B #F 38
REPARTO MONTELLANO
CAYEY, PR 00736                                      P‐0040498 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, NANCY A
5710 BENNY ST
ROSHARON, TX 77583                                   P‐0004172 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, RAFAEL
4811 N. OLCOTT AVE
UNIT 611
HARWOOD HEIGHTS, IL 60706                              1473      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                            Page 2769 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 933 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RIOS, VICTOR
40476 EASTWOOD LANE
PALM DESERT, CA 92211                               P‐0038990 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOS, YESMI
5322 THISTLE WIND DRIVE
LAS VEGAS, NV 89135                                 P‐0001947 10/22/2017    TK Holdings Inc., et al.                     $4,272.45                                                                                    $4,272.45
RIOTTE, CALLIE S
36 MAPLE AVE
BRISTOL, CT 06010                                   P‐0055795 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOTTE, CALLIE S
36 MAPLE AVE
BRISTOL, CT 06010                                   P‐0055796 1/25/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIOUX, LORI A
3 STUART ST. APT. D
WARREN, RI 02885                                    P‐0057910 4/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPLEY, GLENN
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026860 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPOSO, CHRISTINE R
190 HARVEST LANE
MT. WASHINGTON, KY 40047                            P‐0002004 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPPER, RICKY T
120 PARKVIEW DRIVE
NORTH LITLE ROCK, AR 72118                          P‐0013893 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPPER, RICKY T
120 PARKVIEW DRIVE
NORTH LITTLE ROC, AR 72118                          P‐0013914 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPPIE, MARK V
79 COUNTS CT
MARLTON, NJ 08053                                   P‐0050836 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPPLE, SUSAN
W377S5141 W PRETTY LAKE RD
DOUSMAN, WI 53118                                   P‐0049928 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPPLE, SUSAN
W377S5141 W PRETTY LAKE RD
DOUSMAN, WI 53118                                   P‐0050336 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPPLE, SUSAN
W377S5141 W PRETTY LAKE RD
DOUSMAN, WI 53118                                   P‐0050434 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPPLE, SUSAN
W377S5141 W PRETTY LAKE RD
DOUSMAN, WI 53118                                   P‐0050493 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPPON, LAWRENCE J
1 KRISTEN DRIVE
SUCCASUNNA, NJ 07876                                P‐0055502 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIPPS, WILLIAM M
19441 SW 101ST PLACE ROAD
DUNNELLON, FL 34432                                 P‐0001594 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISER, SHERRY D
3030 BLUERIDGE LN
GARLAND, TX 75042                                   P‐0032136 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISHEL, GERRI R
17763 KEYSTONE AVENUE
LAKEVILLE, MN 55044                                 P‐0027394 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2770 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 934 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RISHELL, CHRISTOPHER L
7925 TALL CEDARS LANE
BRIDGEWATER, VA 22812                               P‐0048065 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISINGER, BILLY
3981 COBBLESTONE CR
DALLAS, TX 75229                                    P‐0020588 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISINGER, PAMELA H
1750 ROSE AVE
SAN MARINO, CA 91108                                P‐0050051 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISKE, JAMES E
4424 N. MARSHALL HEIGHTS AVE
APPLETON, WI 54913‐7175                             P‐0029239 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISMAN, I
16377 SUN SUMMIT DRIVE
RIVERSIDE, CA 92503                                 P‐0019387 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISMONDO, NICOLE
8 SOUTHSIDE AVE
DALLAS, PA 18612                                    P‐0025554 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISOLA, JOSEPH C
286 PACIFIC STREET
MASSAPEQUA PARK, NY 11762                           P‐0037956 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISOLIO, NINALOU
12127 LA MAIDA ST
APT 5
VALLEY VILLAGE, CA 91607                            P‐0038345 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISON, CHARLES E
185 TIMBROOK DRIVE
ROMNEY, WV 26757                                    P‐0056044 1/29/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISOR, CRAIG B
408 EMERALD DRIVE
NORFOLK
NORFOLK, NE 68701                                   P‐0034290 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISS, KAREN H
407 VIDUTA PLACE SE
HUNTSVILLE, AL 35801                                P‐0043019 12/20/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
RIST, PATRICK
437 CARPENTER PLACE APT B
FT RILEY, KS 66442                                  P‐0045978 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISTOVSKI, LAURA
22 WARD ST.
ROCHELLE PARK, NJ 07662                             P‐0042595 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RISTOW, PAUL D
1771 PORTER RD
GREENVILLE, NC 27834                                P‐0041807 12/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITA SOCIAL SEC#XXX‐XX‐1938
WEINTRAUB, BARRY
32 HAYES ST.
STAFFORD, VA 22556                                  P‐0051716 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHEY, JAYNE B
304 MONROE
IRVINE, CA 92620                                    P‐0026817 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHEY, JILL A
8199 BERTSON PL
COLUMBUS, OH 43235                                  P‐0037555 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2771 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 935 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RITCHEY, JILL A
8199 BERTSON PL
COLUMBUS, OH 43235                                   P‐0037561 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHEY, JOHN M
37 LEWIS MOUNTAIN LANE
DURANGO, CO 81301                                    P‐0039618 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHEY, JOHN M
37 LEWIS MOUNTAIN LANE
DURANGO, CO 81301                                    P‐0039789 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHEY, JOHN M
37 LEWIS MOUNTAIN LANE
DURANGO, CO 81301                                    P‐0039790 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHEY, ROBERT T
52946 TIMBERVIEW RD.
NORTH FORK, CA 93643                                 P‐0016709 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHIE (BOWEN), KAREN D
282 RICARDO ST
BAXLEY, GA 31513                                     P‐0029249 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHIE BROS. AUCTIONEERS INC
666 GARLAND PLACE
DES PLAINES, IL 60016                                P‐0044628 12/22/2017    TK Holdings Inc., et al.                   $133,563.34                                                                                  $133,563.34
RITCHIE, ANGELA N
12381 WOODS RD
WILTON, CA 95693                                     P‐0052092 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHIE, BRAD
25 VALLEY VIEW RD
NEWTOWN, CT 06470                                    P‐0021322 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHIE, DENNIS C
2210 PARKWOOD AVE
ANN ARBOR, MI 48104                                  P‐0041744 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHIE, NIKOLAS B
2559 W. AUGUSTA BLVD.
#2R
CHICAGO, IL 60622                                    P‐0032527 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHIE, PATRICIA L
81 GREEN VALLEY ROAD
STRATFORD, CT 06614                                  P‐0011582 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHIE, PATRICIA L
81 GREEN VALLEY ROAD
STRATFORD, CT 06614                                  P‐0011596 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITCHIE, SHANNON
25 VALLEY VIEW RD
NEWTOWN, CT 06470                                    P‐0021333 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITENOUR , JEFFREY A
11239 HIGHLAND SCHOOL ROAD
MYERSVILLE, MD 21773                                 P‐0027862 11/17/2017    TK Holdings Inc., et al.                      $906.00                                                                                       $906.00
RITENOUR, JEFFREY A
11239 HIGHLAND SCHOOL ROAD
MYERSVILLE, MD 21773                                 P‐0024244 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITLAND, MARY E
5188 ORINDA DR
SPARKS, NV 89436                                     P‐0000326 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITOOCE, FRED
1811 N VERDUGO RD APT C
GLENDALE, CA 91208                                   P‐0051669 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2772 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 936 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RITOOCE, FRED
1811 N VERDUGO RD APT C
GLENDALE, CA 91208                                 P‐0051693 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITTEHOUSE, JUNE M
W8170 STATE HIGHWAY M69
IRON MOUNTAIN, MI 49801                            P‐0034584 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITTENHOUSE, JUNE M
W8170 STATE HIGHWAY M69
IRON MOUNTAIN, MI 49801                            P‐0034591 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITTER, ALAN J
313 REGIS FALLS AVENUE
WILMINGTON, DE 19808                               P‐0010107 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITTER, CHAY S
112 COLDSTREAM DR
FRANKFORT, KY 40601                                P‐0041380 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITTER, KELLY
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                    P‐0044021 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RITTER, LATOYA N
724 TAPESTRY PARK LOOP #114
CHESAPEAKE, VA 23320                               P‐0010995 10/31/2017    TK Holdings Inc., et al.                    $16,866.00                                                                                   $16,866.00
RITTER, ROBERT M
3514 HORSEMAN WAY
DAVIDSONVILLE, MD 21035                            P‐0046825 12/26/2017    TK Holdings Inc., et al.                     $1,294.00                                                                                    $1,294.00
RITTER, WAYNE ALLEN
8844 WALKING STICK TRAIL
RALEIGH, NC 27615                                    975     10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RITTER, WAYNE ALLEN
8844 WALKING STRICK TRAIL
RALEIGH, NC 27615                                    1311    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RITTERBUSH, EDWARD G
737 W HALLIDAY
POCATELLO, ID 83204                                P‐0014560 11/3/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
RITTLE, ROBERT J
260 DEER TRAIL
MASRYSVILLE, PA 17053                              P‐0016262 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITZ, SHEILA M
PO BOX 1457 CLACKAMASOR 97015
14752 SE PAGE PARK CT.
HAPPY VALLEY, OR 97086                             P‐0039948 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITZENBERG, RHODA
1050 N. TAYLOR ST.
APT. 214
ARLINGTON, VA 22201                                P‐0008212 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RITZINGER, DANIEL G
16730 132ND ST
BLOOMER, WI 54724                                  P‐0012568 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVADENEYRA, CHANTAL E
2602 CIRCLE DRIVE
ST. LOUIS, MO 63143                                P‐0053244 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVAS, EDVIN O
246 THROPP AVENUE
HAMILTON, NJ 08610                                 P‐0038948 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2773 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 937 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RIVAS, ILDA I
14633 STUDEBAKER RD
NORWALK, CA 90650                                   P‐0031247 11/24/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
RIVAS, KIMBERLY
2157 CEDRUS DRIVE
TRACY, CA 95376                                     P‐0026854 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVAS, LUZ S
BOX 1104
AIBONITO, PR 00705                                  P‐0028016 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVAS, MAYELA
4522 ARIZONA ST.
SAN DIEGO, CA 92116                                 P‐0019371 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVAS, MELBA L
680 GLASTONBURY CT
SPRING HILL, FL 34609                               P‐0037017 12/6/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
RIVAS, PATRICIA
7820 BAYSINGER STREET
DOWNEY, CA 90241                                    P‐0027233 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVAS‐ALBARRACIN, MILAGROS
2171 SW 50TH AVE
FORT LAUDERDALE, FL 33317                           P‐0000595 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA DE LEON, DARIO O
10426 YELLOW SPICE CT
RIVERVIEW, FL 33578                                 P‐0002603 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA GARAY, CRUZ R
5507 ALBIN DRIVE
GREENACRES, FL 33463                                P‐0024983 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA JR, DAVID
1219 W 1ST AVE
TOPEKA, KS 66606                                    P‐0055324 1/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA MAYOL, FRANCISCO M
HC 1 BOX 11052
PEÑUELAS, PR 00624‐9200                             P‐0034300 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA MORALES, AYBAR
825 E CYPRESS ST C788
TARPON SPRINGS, FL 34689                            P‐0002234 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA RIVERA, LUZ M
PO BOX 654
LAS MARIAS, PR 00670                                  4152    12/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RIVERA RIVERA, LUZ M
RD. 352 KM 5.0 LEGUISAMO WARD
MAYAGUEZ, PR 00680                                  P‐0053003 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA RIVERA, LUZ M.
RD. 352 KM 5.0
LEGUISAMO WARD
MAYAGUEZ, PR 00680                                    4395    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RIVERA TORRES, LOYDA E
3513 TUMBLING RIVER DR.
CLERMONT, FL 34711                                  P‐0004311 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, ANDRES A
18 FRIENDLY RD
SMITHTOWN, NY 11787                                 P‐0037969 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, ARLENE
352 BRIDGETON RD
WESTON, FL 33326                                    P‐0040308 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2774 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 938 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
RIVERA, ASHLEY R
1803 SWEET ST
TACOMA, WA 98404                                  P‐0020063 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, CANDIDO E
12910 PAWLEY ISLAND CT
JACKSONVILLE, FL 32224                            P‐0045598 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, CLAUDE
NO ADDRESS PROVIDED
FORT WORTH, TX                                    P‐0007412 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, DAGMA
HC 04 BOX 23535
LAJAS, PR 00667                                   P‐0025208 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, DAVID
6622 E COOPERSTOWN DR
TUCSON, AZ 85756                                    4266    12/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RIVERA, DEBORAH L
1932 HUMMINGBIRD CIRCLE
MIDDLETOWN, OH 45044                              P‐0001673 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, DELIA A
5623 BEAR MEADOW LANE
KATY, TX 77449‐7576                               P‐0002734 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, DIANE G
212 BARRINGTON DRIVE
HAINES CITY, FL 33844                             P‐0034389 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, EDGARDO
3362 MARTHA CUSTIS DR
ALEXANDRIA, VA 22302                              P‐0010221 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, EDWIN
127 LOGAN CREEK LANE
HAYEVILLE, NC 28904                               P‐0007392 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, ELLIOTT
11039 MUIRFIELD DR
RANCHO CUCAMONGA, CA 91730                        P‐0020113 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, GERALDINE E
508 LAGUNA SECA LN NW
ALBUQUERQUE, NM 87104                             P‐0007861 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, GUILLERMO
1031 HARNESS DR APT#73
SAN RAMON, CA 94583                               P‐0016987 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, HECTOR
8203 CALTERRA DRIVE
PALM BEACH GARDE, FL 33418                        P‐0021970 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, JAIME A
126 S 9TH ST
AKRON, PA 17501                                   P‐0046407 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, JOHANNA I
810 BROADWAY
VINELAND, NJ 08360                                P‐0033378 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, JOSEPH
1937 GREGORY DRIVE
TAMPA, FL 33613                                   P‐0050934 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, JUAN S
211 BRUCE ST
SYRACUSE, NY 13224                                P‐0056241 1/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 2775 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 939 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RIVERA, KEYSHA M
61 ARLINGTON ST
APT 7
LAWRENCE, MA 01841                                    2966      11/17/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RIVERA, KHAYRI E
10 SUMMIT AVE.
APT 2
NORTH PLAINFIELD, NJ 07060                          P‐0014296 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, LEILA J
1000 S SEMORAN BLVD #409
WINTER PARK, FL 32792                               P‐0025322 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, LINDA
3339 SPOTTED FAWN DR.
ORLANDO, FL 32817                                   P‐0001959 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, LINDA G
6421 E QUARTZ ST
MESA, AZ 85215                                      P‐0006498 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, LIZETTE
3503 ROSSLARE LANE
LAKELAND, FL 33803                                  P‐0004890 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, LOURDES
P.O. BOX 451
UTUADO, PR 00641                                    P‐0053488    1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, LUIS A
6034 MARGIE CT
ORLANDO, FL 32807                                   P‐0000369 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, LUIS A
6034 MARGIE CT
ORLANDO, FL 32807                                   P‐0000395 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, MARIA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0026890 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, MICHELE A
13 DUNCASTER ROAD
BLOOMFIELD, CT 06002                                P‐0018569 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, NOEMI
37 WEST STREET
HYDE PARK, MA 02136                                 P‐0045597 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, PABLO
PO BOX 25
OXFORD, PA 19363                                      4739      1/18/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
RIVERA, PABLO
PO BOX 25
OXFORD, PA 19363                                      4756      1/25/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
RIVERA, ROBERT P
4808 ZINFANDEL LANE
BAKERSFIELD, CA 93306                               P‐0033537 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, ROBERTO
1187 PINEAPPLE WAY
KISSIMMEE, FL 34741                                 P‐0055590 1/23/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERA, SERGIO
404 GRAPE VINE TRAIL
OSWEGO, IL 60543                                    P‐0035295 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2776 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                    Page 940 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                            Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                     Amount
RIVERA, STEVEN M
6412 E QUARTZ ST
MESA, AZ 85215                                       P‐0006485 10/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RIVERA, STEVEN M
6412 E QUARTZ ST
MESA, AZ 85215                                       P‐0006509 10/27/2017    TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RIVERA, TEODORO
CALLE ESMERALDA 808
LA ALAMEDA
SAN JUAN, PR 00926                                     4527    12/27/2017       TK Holdings Inc.                                                   $0.00                                  $0.00                               $0.00
RIVERA, VANESSA
20426 SATICOY ST. #38
WINNETKA, CA 91306                                     1685    11/8/2017        TK Holdings Inc.                                                   $0.00              $0.00                                                   $0.00
RIVERA, YAMAIRA D
1 MADISON ON.
WHITEHALL, PA 18052                                  P‐0057748 3/21/2018     TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RIVERA‐GARCIA, ROBERTO CARLOS
BISNAR & CHASE
ONE NEWPORT PLACE
1301 DOVE STREET, SUITE 120
NEWPORT BEACH, CA 92660                                173     10/13/2017       TK Holdings Inc.                       $30,000,000.00                                                                                $30,000,000.00
RIVERA‐REYES, JOSE
3928 LILLIE STREET
POWDER SPRINGS, GA 30127                             P‐0013692 11/2/2017     TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RIVERO, DEBORAH M
471 SILVER STREET
#405
MANCHESTER, NH 03103                                 P‐0015200 11/4/2017     TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RIVERO, MARY ELIZABETH
5424 PONCE DE LEON BLVD
SEBRING, FL 33872                                      272     10/20/2017       TK Holdings Inc.                               $0.00                                                                                          $0.00
RIVEROS, PERCY E
5102 GATEWAY DR
TAMPA, FL 33615                                      P‐0000857 10/20/2017    TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RIVERPOINT CAPITAL PARTNERS
PO BOX 7900
ST CLOUD, MN 56302                                   P‐0035147 12/3/2017     TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RIVERS, ARDEN
NO ADDRESS PROVIDED
                                                     P‐0036026 12/5/2017     TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RIVERS, BONNIE G
7916 PAPER BIRCH DRIVE
CHARLOTTE, NC 28215                                  P‐0035195 12/3/2017     TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RIVERS, BRYAN
3201 FOREST PARK BLVD.
ROANOKE, VA 24017                                    P‐0002002 10/23/2017    TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RIVERS, DEAN
30 TOC DRIVE
HIGHLAND, NY 12528                                   P‐0010503 10/31/2017    TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RIVERS, DON F
7916 PAPER BIRCH DRIVE
CHARLOTTE, NC 28215                                  P‐0035189 12/3/2017     TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RIVERS, LONNIE
6639 N SMEDLEY ST
PHILADELPHIA, PA 19126                               P‐0042293 12/19/2017    TK Holdings Inc., et al.                        $500.00                                                                                        $500.00

                                                                                          Page 2777 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 941 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RIVERS, NATHAN
2687 SW 83RD AVE
MIRAMAR, FL 33025                                   P‐0046814 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVERS, RAY A
8442 N RIVER DUNE STREET
TAMPA, FL 33617                                     P‐0004376 10/25/2017    TK Holdings Inc., et al.                    $10,623.00                                                                                   $10,623.00
RIVES, ELIZABETH L
9806 WILKERSON RD
MILFORD, DE 19963                                   P‐0016483 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVES, JAMES B
5909 RESERVOIR HEIGHTS AVENUE
ALEXANDRIA, VA 22311                                P‐0055656 1/23/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIVICH, RICHARD A
1127 JEROME ST
HOUSON, TX 77009                                    P‐0004753 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIX, JOSETTE S
3832 WINDTREE DRIVE
SIGNAL MOUNTAIN, TN 37377                           P‐0025531 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIX, JOSETTE S
3832 WINDTREE DRIVE
SIGNAL MOUNTAIN, TN 37377                           P‐0025547 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIX, LAURENCE S
3832 WINDTREE DRIVE
SIGNAL MOUNTAIN, TN 37377                           P‐0025538 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIX, LAURENCE S
3832 WINDTREE DRIVE
SIGNAL MOUNTAIN, TN 37377                           P‐0025546 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIX, LAURENCE S
3832 WINDTREE DRIVE
SIGNAL MOUNTAIN, TN 37377                           P‐0025549 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIX, LAURENCE S
3832 WINDTREE DRIVE
SIGNAL MOUNTAIN, TN 37377‐1269                      P‐0025575 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZIN, ALEKSANDR D
625 E 51ST ST
TACOMA, WA 98404                                    P‐0020466 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZO, GERARDO M
10305 S.MAIN ST APT 3
LOS ANGELES, CA 90003                               P‐0054890 1/16/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZOPOULOS, DOREEN
501 SLATERS LANE
#714
ALEXANDRIA, VA 22314                                P‐0051648 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZZA, EDWARD J
13532 S WAMBLEE VALLEY RD
CONIFER, CO 80433                                   P‐0039707 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZZA, KEITH D
133 HORSESHOE BEND
DEL RIO, TX 78840                                   P‐0008856 10/29/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
RIZZI, LISA
520 E. 90TH ST
APT. 2J
NEW YORK, NY 10128                                  P‐0031474 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZZO, ANTHONY P
19 FAIRVIEW PLACE
FORT THOMAS, KY 41075                               P‐0002099 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2778 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 942 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RIZZO, ARLENE J
4222 WEST EL CAMPO GRANDE AVE
N LAS VEGAS, NV 89031                              P‐0035193 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZZO, BECKY S
7163 WREN COURT
VENTURA, CA 93003                                  P‐0030077 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZZO, DENISE
2374 SONOMA DR W
NOKOMIS, FL 34275                                  P‐0000654 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZZO, JOHN
2140 S BOULDER CT
GILBERT, AZ 85295                                  P‐0019914 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZZO, STEVEN
210 ARROW STREET
OCEANSIDE, NY 11572                                P‐0021595 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZZO, VIRGIL R
1000 RIVER REACH DRIVE 514
FORT LAUDERDALE, FL 33315                          P‐0015414 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RIZZUTO, BRENT
1084 HAWK CT.
WINDSOR, CO 80550                                  P‐0010508 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RJ LEE GROUP INC
ATTN: ACCOUNTING
350 HOCHBERG RD
MONROEVILLE, PA 15146                                 82     8/15/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RL PHOTOGRAPHY
LAAKO, RAINA M
429 HUBBARD RD
LYNNWOOD, WA 98036                                 P‐0018665 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RMG CONSULTING LLC
WATSON, ROBERT W
205 SILVER CREEK CIRCLE
LAFAYETTE, LA 70508                                P‐0034378 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROA, PATRICIA N
1164 OCALA AVE
CHULA VISTA, CA 91911                              P‐0051021 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROACH, CYNTHIA M
5025 ABBOTT AVENUE SOUTH
MINNEAPOLIS, MN 55410                              P‐0026676 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROACH, DAVID D
117 CHANDLERS COVE
VICKSBURG, MS 39183                                P‐0041612 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROACH, DEBORAH S
1722 SALUDA DAM ROAD
EASLEY, SC 29640                                   P‐0023790 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROACH, JAMES D
2566 WOODMONT DR W
CANTON, MI 48188                                   P‐0030780 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROACH, JAMES D
2566 WOODMONT DR W
CANTON, MI 48188                                   P‐0030782 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROACH, JAMES D
2566 WOODMONT DR W
CANTON, MI 48188                                   P‐0030783 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                        Page 2779 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 943 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ROACH, JAMES D
2566 WOODMONT DR W
CANTON, MI 48188                                     P‐0030784 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROACH, JASMINE R
3916 SADIE RD
RANDALLSTOWN, MD 21133                               P‐0045235 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROACH, JASON
587 BROADWAY APT L12
MENANDS, NY 12204                                    P‐0020485 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROACH, KAROL K
7038 BEAUHAVEN COURT
JACKSONVILLE, FL 32258                               P‐0001310 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROACH, PAULA M
2566 WOODMONT DR W
CANTON, MI 48188                                     P‐0030779 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROAD SODA LLC
121 WISCONSIN AVENUE
STE 101
WHITEFISH, MT 59937                                  P‐0040483 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROAD TESTED PARTS, INC DBA
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                      P‐0047770 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROADT, KYLE T
8608 HART DR
WIND LAKE, WI 53185                                  P‐0057043   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROANE, COYE
9830 WESTMINSTER DRIVE
HUMBLE, TX 77338                                     P‐0036794 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROANTREE, MICHAEL
366 NEW CASTLE LANE
SWEDESBORO, NJ 08085                                   2358      11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROARK, BENJAMIN
26315 LITTLE MACK AVE.
SAINT CLAIR SHORES, MI 48081                           1805      11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROARK, CARLTON W
5201 CENTRAL FWY APT 1203
WICHITA FALLS, TX 76306                              P‐0015792 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROATH, PATRICIA K
11675 LENNOX ST
YUCAIPA, CA 92399                                    P‐0022391 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBACK, FRANCINE
136 VILLAGE GREEN DRIVE
PORT JEFF STA, NY 11775                              P‐0005678 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBASH, JANET K
2 OLIN HOWLAND WAY
WESTPORT, MA 02790‐1647                              P‐0007919 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBB, STACEY A
812 MIDPRIDE STREET
LAS VEGAS, NV 89144                                  P‐0004092 10/25/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROBBEN INSURANCE INC.
ROBBEN, JOE A
801 GRANT ST
VICTORIA, KS 67671                                   P‐0029726 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2780 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 944 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
ROBBEN, QUINCY J
94 SOUTH ELM
RUSSELL, KS 67665                                  P‐0029717 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBBINS, BEVERLY A
11400 STATE RD C
HILLSBORO, MO 63050                                P‐0046016 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBBINS, CHARLES C
1682 SHETLAND LANE
ROCK HILL, SC 29730                                P‐0020205 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBBINS, CLAUDIA D
136 JARRELL DR
BLUFF CITY, TN 37618                               P‐0015567 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBBINS, DEBORAH E
211 DOUGLASS STREET
SAN FRANCISCO, CA 94114                            P‐0037178 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBBINS, JEFFREY
9000 BEECH TRAIL
CINCINNATI, OH 45243                               P‐0001222 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBBINS, JEFFREY G
6923 WILDROSE TERRACE
CARLSBAD, CA 92011                                 P‐0015359 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBBINS, JEFFREY G
6923 WILDROSE TERRACE
CARLSBAD, CA 92011                                 P‐0015370 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBBINS, JENNIFER
126 RED DEER WAY
HUNTSVILLE, TX 77320                                 934     10/30/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
ROBBINS, JOHNNIE L
2112 SETTLEMENT ROAD
SYLACAUGA, AL 35150                                P‐0021395 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBBINS, JON M
2808 TELLURIDE LN
RICHARDSON, TX 75082                               P‐0002486 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBBINS, KARLA K
216 ANGELITA AVENUE
PACIFICA, CA 94044                                 P‐0056206 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBBINS, LISA I
22 TROY DRIVE
SHORT HILLS, NJ 07078                              P‐0005689 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBBINS, MATTHEW STEPHEN
1628 BACON AVE
PORTAGE, MI 49002                                    1565    11/1/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
ROBBINS, PHILIP
2789 MURRAYHILL LN
LAS VEGAS, NV 89142                                  984     10/28/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
ROBBINS, SARAH
103 RIVER STREET
MIDDLEBORO, MA 02346                               P‐0024772 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBBINS, STEVEN M
7509 RAIN FLOWER WAY
COLUMBIA, MD 21046                                   935     10/27/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
ROBBINS, STEVEN M
7509 RAIN FLOWER WAY
COLUMBIA, MD 21046                                 P‐0006859 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                        Page 2781 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 945 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
ROBBINS, TERESE A
6923 WILDROSE TERRACE
CARLSBAD, CA 92011                                 P‐0015501 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBBINS‐DREW, HEATHER A
5275 SWAFFER RD
MILLINGTON, MI 48746                               P‐0015129 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERSON, DOROTHY P
3851 DAY TRAIL CT
ELLENWOOD, GA 30294                                P‐0057082    2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERSON, ELIZABETH F
19412 POMPANO LANE #102
HUNTINGTON BEACH, CA 92648                         P‐0039065 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERSON, GRACIE F
367 JEFFERSON DR
PALMYRA, VA 22963                                  P‐0040175 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERSON, JIMMIE
1860 COPPER LANTERN DRIVE
HACIENDA HEIGHTS, CA 91745                           2174      11/8/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
ROBERSON, KATHY M
9803 OCHILTREE DRIVE
AUSTIN, TX 78753                                   P‐0025513 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERSON, KATHY M
9803 OCHILTREE DRIVE
AUSTIN, TX 78753                                   P‐0025514 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERSON, KATHY M
9803 OCHILTREE DRIVE
AUSTIN, TX 78753                                   P‐0025516 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERSON, KATHY M
9803 OCHILTREE DRIVE
AUSTIN, TX 78753                                   P‐0035839 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERSON, KATHY M
9803 OCHILTREE DRIVE
AUSTIN, TX 78753                                   P‐0035848 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERSON, KATHY M
9803 OCHILTREE DRIVE
AUSTIN, TX 78753                                   P‐0036443 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERSON, MARISA C
8888 BROOKWOOD ST 101
YPSILANTI, MI 48197                                P‐0011438 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERSON, MELVIN
135 HEMLOCK STREET
PARK FOREST, IL 60466                              P‐0029147 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERT, CAROLINA R
1323 SE LEXINGTON AVENUE
LEES SUMMIT, MO 64081                              P‐0028369 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERT, CURTIS J
174‐17 127 AVE
JAMAICA, NY 11434                                  P‐0004423 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERT, CURTIS J
17417 127AVE
JAMAICA, NY 11434                                  P‐0026680 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROBERT, GARY
17329 RIVERSIDE LANE
TICKFAW, LA 70466                                    3398      11/27/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00               $0.00                               $0.00



                                                                                          Page 2782 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 946 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROBERT, MELISSA
210 S CLINTON AVE
MAPLE SHADE, NJ 08052                              P‐0007476 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTA RAMY INSURANCE AG INC
RAMY, ROBERTA J
5409 NW 130TH ST
OKLAHOMA CITY, OK 73142                            P‐0010489 10/31/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ROBERTA, KATLYN A
68 TRIPP ST
MT. KISCO, NY 10549                                P‐0015073 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTI JACOBS FAMILY TRUST
31 N. SUFFOLK LANE
LAKE FOREST, IL 60045                              P‐0010011 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTI JACOBS FAMILY TRUST
31 N. SUFFOLK LANE
LAKE FOREST, IL 60045                              P‐0011088 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS ASPENSON, WENDY E
16845 N. 98TH PL
SCOTTSDALE, AZ 85260                               P‐0023900 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS GIBSON, RAMONA M
214 COACH LAMP DR
MADISON, AL 35758                                  P‐0051157 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, ABIGAIL C
17444 ALDERSHOT PLACE
PURCELLVILLE, VA 20132                             P‐0057103    2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, ARTHUR S
7500 RIGGING CT.
CITRUS HEIGHTS, CA 95621                             1961      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ROBERTS, ARTHUR S
7500 RIGGING CT.
CITRUS HEIGHTS, CA 95621                           P‐0017660 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, BARBARA
4720 DAYTON LIBERTY RD
DAYTON, OH 45417                                   P‐0029599 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, BRUCE D
816 OVERBROOK DRIVE
VESTAL, NY 13850                                   P‐0011991 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, CAROLYN
21 LEGENDS DR
LITTLE ROCK, AR 72210                              P‐0036760 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, CHRISTIA L
1887 NW PINE LAKE DRIVE
STUART, FL 34994‐9444                              P‐0048092 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, CYNTHIA A
1464 HARVARD ST. NW
APT. 14
WASHINGTON, DC 20009                               P‐0038988 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, DAN
1110 S COLLINS FWY APT 415
HOWE, TX 75459                                     P‐0005028 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, DAVID A
2100 THIRD AVENUE
SNEADS, FL 32460                                   P‐0046631 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, DENISE
4605 FOWLER AVE
EVERETT, WA 98203                                    3053      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                          Page 2783 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 947 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROBERTS, DONALD LEE
175 FISHING ROCK DRIVE
DEPOE BAY, OR 97341                                   1928    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ROBERTS, DOUGLAS G
307 HURLBURT RD
SYRACUSE, NY 13224                                  P‐0027422 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, EMILY V
176 MAIN STREET
APT. 4
OWEGO, NY 13827                                     P‐0030160 11/22/2017    TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
ROBERTS, EMILY V
2733 PENNSYLVANIA AVE
APALACHIN, NY 13732                                 P‐0057484 2/26/2018     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
ROBERTS, EMILY V
2733 PENNSYLVANIA AVE
APALACHIN, NY 13732                                 P‐0057485 2/26/2018     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
ROBERTS, FORREST S
550 TEMPLE ROAD
FERRIDAY, LA 71334                                  P‐0011837 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, FRANCES W
495 MOUNTAIN VIEW DR.
HOMER, AK 99603                                     P‐0014495 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, FREDDY L
450 E COOPER AVE
COOPER, TX 75432                                    P‐0004676 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, FREDDY L
450 E COOPER AVE
COOPER, TX 75432                                    P‐0004678 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, FREDDY L
450 E. COOPER AVE
COOPER, TX 75432                                    P‐0004687 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, HAROLD DARNELL
5222 COSUMNES DRIVE APT 168
STOCKTON, CA 95219‐7215                               2273    11/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROBERTS, JACK L
6014 57TH AVE. S.E.
LACEY, WA 98513                                     P‐0036880 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, JAMES J
616 W CHURCH RD
EPHRATA, PA 17522                                   P‐0045898 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, JANET M
7965 W 108TH AVE
WESTMINSTER, CO 80021‐2602                          P‐0006598 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, JANICE E
8 RAMSDELL TERRACE
GAITHERSBURF, MD 20878                              P‐0011414 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, JASON A
616 ARLINGHAM RD.
FLOURTOWN, PA 19031                                 P‐0009189 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, JASON L
3050 STATE ROAD 64 EAST
ZOLFO SPRINGS, FL 33890                             P‐0001531 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, JASON L
4402 AUSTIN DEKOTA DRIVE
CHARLOTTE, NC 28269                                 P‐0008703 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2784 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 948 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROBERTS, JESSICA R
7885 RIMBLEY RD
WOODBURY, MN 55125                                   P‐0028715 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, JOSEPH S
1424 NEWPORT ST
UNIT 8
TRAVERSE CITY, MI 49686‐2320                         P‐0044028 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KATHLEEN A
2950 AVERY DRIVE
HAMBURG, NY 14075                                    P‐0031177 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KATHY D
4117 PALISADES RD
SAN DIEGO, CA 92116                                  P‐0029333 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KAY L
228 LR & M DRIVE
RED SPRINGS, NC 28377                                P‐0052323 12/27/2017    TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
ROBERTS, KAY L
228 LR & M DRIVE
RED SPRINGS, NC 28377                                P‐0057441 2/22/2018     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
ROBERTS, KAY L
228 LR & M DRIVE
RED SPRINGS, NC 28377                                P‐0057442 2/22/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ROBERTS, KEITH
1524 RHOMBERG AVE.
DUBUQUE, IA 52001                                    P‐0034771 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KEVIN
7344 BLOOMINGTON AVE
RICHFIELD, MN 55423                                    1549    11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ROBERTS, KEVIN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0043915 12/21/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ROBERTS, KEVIN J
7344 BLOOMINGTON AVE
RICHFIELD, MN 55423‐3414                             P‐0018004 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KEVIN J
7344 BLOOMINGTON AVE
RICHFIELD, MN 55423‐3414                             P‐0020651 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KEVIN M
2750 SPICEWOOD TRAILS LANE
WINSTON SALEM, NC 27106                              P‐0015303 11/4/2017     TK Holdings Inc., et al.                     $1,800.00                                                                                    $1,800.00
ROBERTS, KIMBERLY S
301 MILLINGTON COURT
KINGSPORT, TN 37663                                  P‐0031252 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, KRISTIN K
P.O. BOX 1
JEFFERSON, IA 50129                                  P‐0048463 12/26/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ROBERTS, KRISTY K
159 ELLIS FARM RD
HEWITT, TX 76643                                     P‐0037530 12/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, LARRY T
228 LR & M DRIVE
RED SPRINGS, NC 28377                                P‐0052319 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, LARRY T
228 LR & M DRIVE
RED SPRINGS, NC 28377                                P‐0052336 12/27/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
                                                                                          Page 2785 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 949 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROBERTS, LIA
9717 SHOSHONE AVENUE
NORTHRIDGE, CA 91325                                P‐0034512 12/1/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROBERTS, LOGAN W
3298 BIRCHFIELD COURT
DACULA, GA 30019                                    P‐0053993   1/5/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ROBERTS, LYNN
7130 EDGEFIELD DR
NEW ORLEANS, LA 70128                                 1248      11/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROBERTS, LYNNE A
8005 FERRARA DR
HARAHAN, LA 70123                                   P‐0013340 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, NANCY K
5621 SW 11 STREET, APT A
MARGATE, FL 33068                                   P‐0002057 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, NATHALIE A
1321 DOGWOOD DRIVE
RIFLE, CO 81650                                     P‐0014264 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, NORMAN F
505 WOODFIELD PL
LA GRANGE, KY 40031                                 P‐0046952 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, PARRISH L
3249 LAGRANGE DRIVE
MARYVILLE, TN 37804                                 P‐0031407 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, PATRICIA A
2947 EDGEWATER DRIVE
EDGEWATET, MD 22037                                 P‐0055894 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, PAUL R
43405 CORTE BARBASTE
TEMECULA, CA 92592                                  P‐0019533 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, PAUL W
2355 PIONEER ROAD
HATBORO, PA 19040                                   P‐0012776 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, PETER V
990 VERNON ROAD
COLUMBUS, OH 43209                                  P‐0004238 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, RAMONA M
214 COACH LAMP DRIVE
MADISON, AL 35758                                   P‐0051854 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, RAMONA V
11811 BRADDOCK RD
JACKSONVILLE, FL 32219                              P‐0003006 10/24/2017     TK Holdings Inc., et al.                      $950.00                                                                                       $950.00
ROBERTS, REGINA N
368 SUTRO FOREST DR NW
CONCORD, NC 28027                                   P‐0001930 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, REGINA T
815 2ND ST.
POCOMOKE CITY, MD 21851                             P‐0026270 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, REMEL
1210 HOLBROOK TERR. NE
UNIT 203
WASHINGTON, DC 20002                                P‐0040507 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, REMEL
1210 HOLBROOK TERR. NE
UNIT 203
WASHINGTON, DC 20002                                P‐0040509 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2786 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 950 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROBERTS, RICHARD D
3311 BAY AVE
CHICO, CA 95973                                     P‐0015640 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, RICHARD E
P. O. BOX 70
QUITMAN, TX 75783                                   P‐0057775 3/27/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, RICHARD G
526 FIRST AVENUE
NORTH BRUNSWICK, NJ 08902                           P‐0006344 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, SAMANTHA J
3133 FRONTERA WAY #109
BURLINGAME, CA 94010                                P‐0025940 11/15/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ROBERTS, SHARON L
850 NE BARNES RD
PRINEVILLE, OR 97754                                P‐0039684 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, STEPHEN P
2446 N. ALAMO
MESA, AZ 85213                                      P‐0008168 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, SUSAN K
990 VERNON ROAD
BEXLEY, OH 43209                                    P‐0004230 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, TAMMY C
5396 VININGS LAKE VIEW SW
MABLETON, GA 30126                                  P‐0004231 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, TARIUS M
1015 S 6TH ST
CONROE, TX 77301                                    P‐0040136 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTS, THOMAS
25422 TRABUCO RD 105‐398
LAKE FOREST, CA 92630                                 3400    11/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROBERTS‐ALLEYNE, JOAN
2131 NW 166 STREET
OPA LOCKA, FL 33054                                   483     10/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROBERTSON, ALEC
40 VALENCIA ROAD
ROCKLEDGE, FL 32955                                   1155    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ROBERTSON, AMY D
7107 HADDONFIELD COURT
COLUMBUS, GA 31904                                  P‐0002853 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, ANDREW J
1022 PROSPECT ST
HANCOCK, MI 49930                                   P‐0019214 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, CARLOS O
P.O. BOX 746
RIDGEWAY, SC 29130                                  P‐0037900 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, CAROL C
3115 TINSLEY TERRACE
PRINCE GEORGE, VA 23875                             P‐0008316 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, CAROL C
3115 TINSLEY TERRACE
PRINCE GEORGE, VA 23875                             P‐0023950 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, CHRISTOPHER
3 HICKORY TRACRE DR
#307
JUSTICE, IL 60458                                   P‐0053302 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2787 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 951 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ROBERTSON, CHRISTOPHER S
4448 COUNTY ROUTE 21
CAMERON, NY 14819                                    P‐0033390 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, DANA F
36700 REINNINGER ROAD
DENHAM SPRINGS, LA 70706                             P‐0049694 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, DEANA L
3345 LINKER MT ROAD
DOVER, AR 73837                                      P‐0019071 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, DEBORA A
15815 NE 49TH ST
REDMOND, WA 98052                                    P‐0026943 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, DEREK C
1823 W BALBOA BLVD APT #4
NEWPORT BEACH, CA 92663                                1875      11/9/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROBERTSON, FRANKLIN E
202 SW AMESBURY AVE
PORT SAINT LUCIE, FL 34953                           P‐0016809 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, FRANKLIN E
202 SW AMESBURY AVE
PORT SAINT LUCIE, FL 34953                           P‐0016816 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, GIA N
4169 W COLLEGE AVE
MILWAUKEE, WI 53221                                  P‐0013393 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, GIA N
4169 W COLLEGE AVE
MILWAUKEE, WI 53221                                  P‐0013537 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, GLORIA J
1113 E COUNTY RD 150
MIDLAND, TX 79706                                    P‐0053995   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, JAMES M
336 HEDGEROW DRIVE
VENETIA, PA 15367                                    P‐0013948 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, JOHN
100‐12 31ST AVE
EAST ELMHURST, NY 11369                              P‐0056539   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, JOHN E
3705 HAWTHORNE DR
TROY, MI 48083                                       P‐0053748   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, JOHN S
5443 S HOLLAND ST
LITTLETON, CO 80123                                  P‐0006555 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, JOHN S
5443 S HOLLAND ST
LITTLETON, CO 80123                                  P‐0006563 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, JOHN S
5443 S HOLLAND ST
LITTLETON, CO 80123                                  P‐0006575 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, JOHN S
5443 S HOLLAND ST
LITTLETON, CO 80123                                  P‐0006584 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, JOHN W
600 RIVER BIRCH CT APT 334
CLERMONT, FL 34711‐5133                              P‐0043374 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2788 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 952 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROBERTSON, JOSEPH
107 SUMMIT DRIVE
MADISON, AL 35757                                   P‐0044752 12/22/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ROBERTSON, LINDA
1181 WASHINGTON GREEN
NEW WINDSOR, NY 12553                               P‐0044588 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, MARILYN
1630 RIDGEBRIAR
HOUSTON, TX 77014                                   P‐0016898 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, NEIL P
5991 NE 6 COURT
MIAMI, FL 33137                                     P‐0053494   1/1/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, REX A
421 E. PECKHAM ST.
NEENAH, WI 54956                                    P‐0045726 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, SCOTT
100 SPRINGDALE CT
THOUSAND OAKS, CA 91360                             P‐0026983 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, TERRI L
10017 US HWY 167
ABBEVILLE, LA 70510                                 P‐0032781 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, THOMAS E
4585 WEST COUNTY ROAD 200 S
NEW CASTLE, IN 47362                                P‐0007218 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, THOMAS L
4716 1ST AVE E
PALMETTO, FL 34221‐2366                             P‐0026506 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, TREVOR S
15533 LITTLE VALLEY ROAD
GRASS VALLEY, CA 95949                              P‐0044225 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, VALERIE D
8831 LOTTSFORD ROAD
APARTMENT 521
UPPER MARLBORO, MD 20774                            P‐0042427 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBERTSON, WILLIAM J
9608 ORIOLE LANE
BEL ALTON, MD 20611                                 P‐0017465 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBEY, TERRI L
260 WOOD LANDING ROAD
FREDERICKSBURG, VA 22405                            P‐0043666 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBIN, JEAN‐LUC
17 THE DOWNS
TUSCALOOSA, AL 35401                                P‐0001282 10/21/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ROBINETTE, DANIEL P
20 BLUESTEM COURT
GREENSBORO, NC 27405                                P‐0010344 10/31/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROBINS, BRIANNA S
5237 E BROOKSTOWN DR
BATON ROUGE, LA 70805                               P‐0055990 1/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINS, LINDA
28417 COVECREST DRIVE
RANCHO PALOS VER, CA 90275                          P‐0048270 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINS, NANCY
1430 KENWOOD ROAD
SANTA BARBARA, CA 93109                             P‐0027416 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2789 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 953 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ROBINS, RODNEY N
1027 SE 2ND ST.
WALNUT RIDGE, AR 72476                            P‐0032616 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINS, WILLIAM M
1402 INDIAN WELLS TRAIL
MIDLOTHIAN, TX 76065                              P‐0024873 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, ADDRICK J
513 BROCKINGTON ROAD
DARLINGTON, SC 29532‐4301                         P‐0028060 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, ALEX N
2431 FALKIRK DR.
N. CHESTERFIELD, VA 23236                         P‐0009242 10/30/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROBINSON, ALLAN W
1716 MIRA VISTA
LEANDER, TX 78641                                 P‐0001844 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, ANNE C
5410 KANSAS AVENUE NW
WASHINGTON, DC 20011                              P‐0044512 12/22/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ROBINSON, ANNIE R
248 13TH AVE NE
BIRMINGHAM, AL 35215                              P‐0052832 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, AUDREY
5685 BEARS PAW COURT
WESTERVILLE, OH 43081                             P‐0002534 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, BETH L
5410 CLAYTON DRIVE
MAPLE PLAIN, MN 55359                             P‐0030537 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, BRENDA S
814 BRAZOS STREET
GRAHAM, TX 76450                                  P‐0005408 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, BRIAN C
1109 LOCUST ST.
EAU CLAIRE, WI 54703                              P‐0012285 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, BROOKE MABEL
1387 MASARDIS RD.
MASARDIS, ME 04732                                  1007    10/28/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
ROBINSON, CANDACE D
970 W RAINES RD
MEMPHIS, TN 38109                                 P‐0018986 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, CAROL A
806 APPLEWOOD CT
PT JEFFERSON STA, NY 11776                        P‐0038236 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, CAROL C
6503 FLOWERDEW HUNDRED COURT
CENTREVILLE, VA 20120                             P‐0040169 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, CAROLINE G
334 DEPOT STREET
ANDOVER, NH 03216                                 P‐0030854 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, CHADWICK
50 CEDAR ROAD
AMITYVILLE, NY 11701                                2774    11/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROBINSON, CHARLES D
312 EDENFIELD COURT
ANTIOCH, TN 37013                                 P‐0012046 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                       Page 2790 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 954 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROBINSON, CHRASHONDA L
1810 HUNTINGTON DR
BIRMINGHAM, AL 35214                                 P‐0001798 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, CHRIS
5501 13TH AVE SO
MINNEAPOLIS, MN 55417                                P‐0017295 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, COLUMBINE
143 GRIGLIO DRIVE
SAN JOSE, CA 95134                                   P‐0014405 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, CYNTHIA D
1224 WEST OLIVE STREET
OXNARD, CA 93033                                     P‐0045918 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, DANIEL K
12108 NUTT ROAD
COLLINSVILLE, MS 39325                               P‐0048583 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, DANIEL P
32095 CORTE SOLEDAD
TEMECULA, CA 92592                                   P‐0041073 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, DANTREL V
1708 STEINER AVENUE SW
BIRMINGHAM, AL 35211                                 P‐0040399 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, DARLENE A
4409 ARCHER ROAD
CLEVELAND, OH 44105                                  P‐0006824 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, DARWIN
2758 S 775 W
PERRY, UT 84302                                      P‐0036795 12/6/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ROBINSON, DAVID A
223 BARWICK HILL ROAD
COMER, GA 30629                                      P‐0022644 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, DEBBIE
6355 S DURANGO DRIVE
UNIT 1156
LAS VEGAS, NV 89113                                  P‐0031927 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, DIANE
129 MEADOWOOD ST
APT A
GREENSBORO, NC 27409                                 P‐0034795 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, DONNA
2050 IMPERIAL EAGLE PL
KISSIMMEE, FL 34746                                  P‐0016775 11/5/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ROBINSON, DORIS E
8024 QUILL POINT DRIVE
BOWIE, MD 20720                                      P‐0050879 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, DOROTHY
PO BOX 1295
HUGHES, AR 72348                                     P‐0053206 12/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, ELI H
5030 157TH ST SW
EDMONDS, WA 98026                                    P‐0022888 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, ELISHA R
3 GARDEN OAKS DRIVE
MAUMELLE, AR 72113                                   P‐0055568 1/22/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, ERIN F
44 CHIEF JUSTICE CUSHING HWY
HINGHAM, MA 02043                                    P‐0006381 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2791 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 955 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROBINSON, FLIERY
3200 LENOX ROAD
APTE311
ATLANTA, GA 30324                                    P‐0004159 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, FLOYD
11502 GUNPOWDER DRIVE
FORT WASHINGTON, MD 20744                            P‐0054317   1/9/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, FREDDIE L
5640 S LAKESHORE DR UNIT 45
SHREVEPORT, LA 71119                                 P‐0010077 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, GENNIFER L
2411 PICKERING DRIVE
A
BALTIMORE, MD 21234                                  P‐0019361 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, GLEN R
3514 THUMPER LN
AMMON, ID 83406                                      P‐0005516 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, GLENDON A
416 TURNER AVE
APT A
HAZARD, KY 41701                                     P‐0047242 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, GWENDOLYN M
55 HERITAGE WAY
COVINGTON, GA 30016                                  P‐0016510 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, HORACE Y
2599 BLUE HERRON TRACE
MARRERO, LA 70072                                    P‐0013785 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, INGRID E
2043 WESTFIELD AVE
RENO, NV                                             P‐0001817 10/22/2017    TK Holdings Inc., et al.                     $6,519.24                                                                                    $6,519.24
ROBINSON, IVY D
5630 CAMPUS DR
VIRGINIA BEACH, VA 23462‐7308                        P‐0020767 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JAMES D
324 ARDSLEY RD
WATERBURY, CT 06708                                  P‐0004994 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JAMES D
324 ARDSLEY RD
WATERBURY, CT 06708                                  P‐0005161 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JAMES W
5461 JULIE ANN CT
BETTENDORF, IA 52722                                 P‐0038394 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JAMES W
5461 JULIE ANN CT
BETTENDORF, IA 52722                                 P‐0046999 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JAMES W
5461 JULIE ANN CT
BETTENDORF, IA 52722                                 P‐0047335 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JANE A
5127 BROPHY DRIVE
FREMONT, CA 94536                                    P‐0033473 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JANE A
1962 ELHARDT STREET
CAMANO ISLAND, WA 98282                              P‐0034403 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2792 of 3674
                                             Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 956 of 1837
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ROBINSON, JANET K
7134 MACBETH WAY
SYKESVILLE, MD 21784‐5926                         P‐0010514 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JENNA L
5929 KINGSMONT DR
FAIRFIELD, OH 45014                               P‐0008114 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JEWEL M
550 S BARRINGTON AVE
APT 4312
LOS ANGELES, CA 90049                             P‐0019743 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JOAN M
109 CHURCH ST
AMBLER, PA 19002                                  P‐0022703 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, JOSEPH V
1287 BUCKS RD APT 4
PERKASIE, PA 18944                                P‐0016128 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, KARISTA J
1306 MONTE VISTA DRIVE
LOCKHART, TX 78644                                P‐0044268 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, KATIE
P O BOX 305
HAMPTON, VA 23669                                   2485    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROBINSON, KATIE
PO BOX 305
HAMPTON, VA 23669                                   2558    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROBINSON, KATIE R
P O BOX 305
HAMPTON, VA 23669                                 P‐0024985 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, KEVIN L
1932 GLENWOOD DOWNS DRIVE
DECATUR 30035                                     P‐0025081 11/14/2017    TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
ROBINSON, KIMBERLY R
12913 MARQUETTE LANE
BOWIE, MD 20715                                   P‐0052140 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, LAUREAL
6938 N 19TH STREET
PHILADELPHIA, PA 19126                            P‐0055972 1/28/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, LAVENDA
6745 S PAXTON
CHICAGO, IL 60649                                 P‐0010957 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, LINDA
155 DORRIES STREET
BILOXI, MS 39530                                  P‐0006605 10/27/2017    TK Holdings Inc., et al.                    $13,700.00                                                                                   $13,700.00
ROBINSON, LISA M
217 WALTON AVENUE
BARNESVILLE, OH 43713                             P‐0001935 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, LISA M
217 WALTON AVENUE
BARNESVILLE, OH 43713                             P‐0001936 10/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, LORI A
43615 SAN FERMIN PLACE
TEMECULA, CA 92592                                  3806    12/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ROBINSON, LUCIOUS
325 PARK MDWS
EUFAULA, AL 36027                                 P‐0037018 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                       Page 2793 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 957 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROBINSON, LYNETTE K
4501 ELLEN STREET
OAKLAND, CA 94601                                   P‐0017271 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MARCUS N
820 TAYLOR ST NE
APT 1
WASHINGTON, DC 20017                                P‐0058038 7/10/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MARTHA E
110 25TH AVENUE EAST
APT C
SEATTLE, WA 98112                                   P‐0032250 11/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MARY J
PO BOX 763
GROVELAND, FL 34736                                 P‐0040091 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MARY J
NO ADDRESS PROVIDED
                                                    P‐0040101 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MATILDA E
5333 BLAINE STREET NORTHEAST
WASHINGTON DC, 20019
WASHINGTON, DC 20019                                P‐0048242 12/26/2017    TK Holdings Inc., et al.                      $605.60                                                                                       $605.60
ROBINSON, MAURICE
10204 ROCK OAK TERR
CHELTENHAM, MD 20623                                P‐0005064 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MEGAN A
5256 OWL CREEK DRIVE
WESTERVILLE, OH 43081                               P‐0002062 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MELISSA J
9463 W RUNION DR...
PEORIA, AZ 85382                                    P‐0047238 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MICHAEL F
1304 LARCHMONT
NICHOLS HILLS, OK 73116                             P‐0013264 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MONYEA M
4211 CYNDY JO CIRCLE
MACON, GA 31216                                     P‐0056240 1/31/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, MONYEA M
4211 CYNDY JO CIRCLE
MACON, GA 31216                                     P‐0057067   2/7/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, NANCY L
545 HARVEST DR
HARRISBURG, PA 17111                                P‐0047733 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, OLEVIA N
1619 SOUTH 9TH STREET
MONROE, LA 71202                                    P‐0027287 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, PAM
8364 SHINTAFFER ROAD
BLAINE, WA 98230                                    P‐0018890 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, PAUL L
7271 LEMON GRASS DRIVE
PARKLAND, FL 33076                                  P‐0005335 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, RAMESHA A
3072 WONDERLAND LANE
CONOVER, NC 28613                                   P‐0056471   2/3/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2794 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 958 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROBINSON, ROBERT
13500 N. RANCHO VISTOSO BLVD
APT. 200
ORO VALLEY, AZ 85755                                   534     10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROBINSON, ROBERT G
3495 HIDDEN ACRES DRIVE
DORAVILLE, GA 30340                                  P‐0006588 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, ROBERT W
223 BARWICK HILL ROAD
COMER, GA 30629‐2512                                 P‐0022696 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, ROBIN D
3809 GREENMOUNT AVENUE
BALTIMORE, MD 21218‐184                              P‐0025897 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, RONTRELL
1728 GATY AVE
EAST ST. LOUIS, IL 62205                             P‐0036104 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, ROSA
NO ADDRESS PROVIDED
                                                     P‐0032497 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, SALESTIA R
1721 SANDY RIDGE WAY
HOOVER, AL 35244                                     P‐0045293 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, SHANIQUA I
3225 WESTFIELD AVE
APT 269A
CAMDEN, NJ 08105                                     P‐0055774 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, SHANNELLE M
612 PEAR STREET
CINNAMINSON, NJ 08077                                P‐0012100 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, SHERRY
11152 ROBINSON ROAD
COLLINSVILLE, MS 39325                               P‐0052001 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, SHONDA
50 WOOLFOLK RD
YAZOO CITY, MS 39194                                 P‐0054599 1/13/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, STACEY B
48 FOX HOLLOW DR
MAYS LANDING, NJ 08330                               P‐0052679 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, STEPHEN J
5040 WHITES CREEK PIKE
WHITES CREEK, TN 37189‐9139                          P‐0016803 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, TANYA L
1852 HIGHWAY 16 NORTH
CRUMPLER, NC 28617                                   P‐0012191 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, TERRA R
350 E VISTA RIDGE MALL DR
APT 1220
LEWISVILLE, TX 75067                                 P‐0007019 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, TERRA R
350 E VISTA RIDGE MALL DR
APT 1220
LEWISVILLE, TX 75067                                 P‐0007030 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, TERRY A
1513 WILLOW STREET
SUMNER, WA 98390                                     P‐0049760 12/27/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00

                                                                                          Page 2795 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 959 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ROBINSON, TERRY L
1151 HOLLOW ROAD
GORE, VA 22637                                      P‐0046211 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, THOMAS E
375 ROBINSON HEIGHTS
CLOVER, SC 29710                                    P‐0019528 11/8/2017       TK Holdings Inc., et al.                     $3,090.00                                                                                    $3,090.00
ROBINSON, TIFFANY
438 WOODS OF NORTH BEND DR
APT D
RALEIGH, NC 27609                                   P‐0045337 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, TIMOTHY J
62 HAMPSHIRE STREET
PORTLAND, ME 04101                                  P‐0053025 12/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, TOM
572 CAHABA MANOR DRIVE
PELHAM, AL 35124                                    P‐0002306 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, TRACEY A
4024 CORK DRIVE
HOUSTON, TX 77047                                   P‐0053949    1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, VICTORIA L
37 WINDOVER LANE
MERRIMACK, NH 03054                                 P‐0008238 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, WILLIAM
P.O. BOX 212
MARKED TREE, AR 72365                               P‐0038617 12/11/2017      TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
ROBINSON, WILLIAM J
955 PORT PROVIDENCE ROAD
PHOENIXVILLE, PA 19460                              P‐0013849 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON, ZANTHIA J
774 RIVER BEND DR
JONESBORO, GA 30238                                 P‐0044186 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBINSON‐POWELL, REGINALD F
6034 SANDIA LAKE LANE
HOUSTON, TX 77041                                   P‐0003494 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBISON, LAURA A
1142 W WOODBINE ST
SPRINGFIELD, MO 65803                               P‐0015422 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBISON, LOUIS
3935 TRENTWOOD PL
SARASOTA, FL 34243                                  P‐0004457 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBISON, LOUIS
3935 TRENTWOOD PL
SARASOTA, FL 34243                                  P‐0004532 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBITAILLE, ROGER D
1175 DIAMOND HILL ROAD
#104
WOONSOCKET, RI 02895‐1529                           P‐0006314 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBLEDO, JORGE
5847 SW 163 AVE
MIAMI, FL 33193                                     P‐0054378 1/10/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROBLES JR., FERNANDO
216 EAST MAIN STREET
UNION CITY, OH 45390                                  376       10/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00




                                                                                           Page 2796 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                    Filed 04/27/21                    Page 960 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                    Amount
ROBLES LINARES, RAUL A
4202 MARKHMAN STREET
APT 2
ANNANDALE, VA 22003                                  P‐0025526 11/15/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBLES, DENNY
4803 SE LOGUS RD
MILWAUKIE, OR 97222                                  P‐0019971 11/8/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBLES, EMMA V
1323 CONISTON CT.
SAN JOSE, CA 95118‐3014                              P‐0050732 12/27/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBLES, EMMA V
1323 CONISTON CT.
SAN JOSE, CA 95118                                   P‐0051566 12/27/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBLES, ISAAC
912 NORTHWEST DRIVE
SILVER SPRING, MD 20901                              P‐0041552 12/18/2017      TK Holdings Inc., et al.                        $553.37                                                                                       $553.37
ROBLES, ISAAC
912 NORTHWEST DRIVE
SILVER SPRING, MD 20901                              P‐0041558 12/18/2017      TK Holdings Inc., et al.                        $553.37                                                                                       $553.37
ROBLES, ISAAC
912 NORTHWEST DRIVE
SILVER SPRING, MD 20901                              P‐0041568 12/18/2017      TK Holdings Inc., et al.                        $553.37                                                                                       $553.37
ROBLES, JOHN A
2599 SUNNYDALE DR
DUARTE, CA 91010                                     P‐0024282 11/13/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBLES, JOHN A
2599 SUNNYDALE DR
DUARTE, CA 91010                                     P‐0024286 11/13/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBLES, JOHN A
2599 SUNNYDALE DR
DUARTE, CA 91010                                     P‐0024293 11/13/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBLES, JOSHUA R
10458 CARMEN ST.
ADELANTO, CA 92301                                   P‐0020058 11/8/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBLES, JUAN C
4P32 CALLE 223
TRUJILLO ALTO, PR 00976                              P‐0051176 12/27/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBLES, MARK
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2719    11/16/2017          TK Holdings Inc.                      $10,000,000.00                                                                               $10,000,000.00
ROBLES, MARK
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2741    11/16/2017   Takata de Mexico, S.A. de C.V.               $10,000,000.00                                                                               $10,000,000.00
ROBLES, MARK
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2920    11/16/2017         Takata Americas                                $0.00                                                                                         $0.00
ROBLES, RAFAEL R
2703 CALIFORNIA ST
EVERETT, WA 98201                                    P‐0028043 11/17/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                            Page 2797 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                    Filed 04/27/21                    Page 961 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
ROBLES, SOFIA
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                 2734    11/16/2017         Takata Americas                                $0.00                                                                                         $0.00
ROBLES, SOFIA
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                 2738    11/11/2017   Takata de Mexico, S.A. de C.V.               $10,000,000.00                                                                               $10,000,000.00
ROBLES, SOFIA
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                 2830    11/16/2017          TK Holdings Inc.                      $10,000,000.00                                                                               $10,000,000.00
ROBLES‐SIERRA, SANDRA
12247 NW11TH STREET
PEMBROKE PINES, FL 33026                            P‐0028218 11/18/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBSON, RICKEY A
829 SUCCESS AVENUE
LAKELAND, FL 33801                                  P‐0026107 11/10/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBY, ANTONETTE
4701 14TH STREET
6304
PLANO, TX 75074                                     P‐0002123 10/23/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBY, JOSEPH
3915 WOODLAWN AVE N
SEATTLE, WA 98103                                   P‐0055752 1/24/2018       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROBY, RAYMOND L
341 S ROLLING ROAD
SPRINGFIELD, PA 19064                               P‐0014363 11/3/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROCCO, CATHERINE M
2309 LEXINGTON CT.
LANSDALE, PA 19446                                  P‐0028211 11/18/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROCCO, LORRAINE
144 HEIGHTS RD
GILBOA, NY 12076                                    P‐0028910 11/20/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROCDOG INC
PARKER, NICHOLAS J
1078 E ROUND MOUNTAIN DR
ALPINE, UT 84004                                    P‐0039702 12/13/2017      TK Holdings Inc., et al.                     $15,000.00                                                                                    $15,000.00
ROCHA, ANNE L
POB 82
GUTHRIE, TX 79236                                   P‐0033143 11/28/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROCHA, BRIANNA D
10211 URA LN APT 7‐308
DENVER, CO 80260                                    P‐0034592 12/2/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROCHA, CHRISTIAN
POB 82
GUTHRIE, TX 79236                                   P‐0033138 11/28/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ROCHA, CHRISTINA C
1001 EAST CAREY AVENUE
APT 103
NORTH LAS VEGAS, NV 89030                           P‐0055386 1/20/2018       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00



                                                                                           Page 2798 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 962 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROCHA, LARRY M
13709 SE 259TH ST
KENT
, WA 98042                                           P‐0020003 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHE, KATHRYN A
112 PATTON DR
SPRINGBORO, OH 45066                                 P‐0026594 11/10/2017    TK Holdings Inc., et al.                     $1,042.28                                                                                    $1,042.28
ROCHE, PATRICK G
2241 PLEASANT VALLEY PLACE
CHULA VISTA, CA 91915‐2220                           P‐0015458 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHE, PATRICK G
2241 PLEASANT VALLEY PLACE
CHULA VISTA, CA 91915‐2220                           P‐0015469 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHE, PATRICK G
2241 PLEASANT VALLEY PLACE
CHULA VISTA, CA 91915‐2220                           P‐0015481 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHE, PATRICK G
2241 PLEASANT VALLEY PLACE
CHULA VISTA, CA 91915‐2220                           P‐0015496 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHE, REBECCA S
PO BOX 1197
EVERGREEN, CO 80437                                  P‐0028446 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHELEAU, ANNETTE I
15161 FORD ROAD
APARTMENT 214
DEARBORN, MI 48126                                   P‐0030896 11/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHELEAU, KATLEEN M
2962 SANDI DR.
CHICO, CA 95973                                      P‐0046024 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCHON, GREGORY P
72 WELLSTREAM LN
PALM COAST, FL 32164                                 P‐0000781 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCK, BARBARA J
BARBARA J. ROCK
3208 PAR COURT
CLAREMORE, OK 74019                                  P‐0040942 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCK, CHRISTINA E
205 SE PARADISE ST APT A
PULLMAN, WA 99163                                      1231    11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ROCK, MICHAEL J
5118 BUFFALO TRAIL
MADISON, WI 53705                                    P‐0008524 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCK, NICHOLETTE M
5304 EDMONDSON PIKE #1
NASHVILLE, TN 37211                                    2672    11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROCK, NICHOLETTE M
5304 EDMONDSON PIKE
#1
NASHVILLE, TN 37211                                  P‐0026260 11/15/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ROCK, ROBIN M
15 ERROL PLACE
NEW ROCHELLE, NY 10804                               P‐0057782 3/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCK, THOMAS R
3208 PAR COURT
CLAREMORE, OK 74019                                  P‐0040948 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2799 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 963 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ROCKETT, CHRISTINE
1810 N. MONROE AVE.
WEST ISLIP, NY 11795‐1900                          P‐0022456 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWALL AUTOMOTIVE‐DCD, LTD.
HILL, WARD & HENDERSON, P.A
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052127 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWALL AUTOMOTIVE‐DCD, LTD.
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058327 11/14/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWALL AUTOMOTIVE‐F, INC.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051649 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWALL AUTOMOTIVE‐F, INC. D
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058241 11/13/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWELL, CHARLES A
12 MARIE LANE
WINDSOR LOCKS, CT 06096                            P‐0051296 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWELL, DARYL J
790 PLATINUM DR
FORT MILL, SC 29708                                P‐0035929 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWELL, MEREDITH L
983 BLIND BROOK DRIVE
COLUMBUS, OH 43235                                 P‐0007758 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWOOD, DAVID F
37 TWEED BLVD.
NYACK, NY 10960                                    P‐0024304 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWOOD, DOREEN M
18976 180TH AVENUE
TUSITN, MI 49688                                   P‐0019649 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCKWOOD, STEPHEN V
370 W. HORSESHOE RD.
TALLAHASSEE, FL 32317                              P‐0012701 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROCZEY, NICOLE
10686 BRAVERMAN DRIVE
SANTEE, CA 92071                                   P‐0019338 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROD, MAX H
19513 ENADIA WAY
RESEDA, CA                                         P‐0022615 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODARMEL, JODY M
4660 LEON DE ORO DRIVE
LAS VEGAS, NV 89129                                P‐0000201 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODARTE, ISAAC A.
900 E. LURAY STREET
LONG BEACH, CA 90807                                 1963    11/6/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
RODARTE, MELANIE J
10506 NW 57TH STREET
PARKVILLE, MO 64152                                P‐0017781 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODARTE, ROBERT G
3031 PUEBLO PUYE
SANTA FE, NM 87507                                 P‐0008453 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                        Page 2800 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 964 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RODARTE, SERENITY LA SAUNDRA
900 E. LURAY STREET
LONG BEACH, CA 90807                                  2052    11/6/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
RODARTE, SYLVIA G
914 ESTON STREET
CAMARILLO, CA 93010                                 P‐0018978 11/7/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
RODDY, JENNIFER R
2211 NOE BIXBY ROAD
COLUMBUS, OH 43232                                  P‐0000556 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODELL, LINDA
8187 MISSION
HESPERIA, CA 92345                                  P‐0053320 12/30/2017    TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
RODENBECK, KIM L
703 TOLLIS PARKWAY
BROADVIEW HTS, OH 44147                             P‐0046703 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODENBURG, JACOB T
58268 KIDD ROAD
GLENWOOD, IA 51534                                  P‐0050540 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODENBURG, JAMES K
58268 KIDD ROAD
GLENWOOD, IA 51534                                  P‐0049379 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODENBURG, JAMES K
58268 KIDD ROAD
GLENWOOD, IA 51534‐6265                             P‐0049403 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODENBURG, JAMES K
58268 KIDD ROAD
GLENWOOD, IA 51534‐6265                             P‐0049421 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODEWALD, ANN E
11445 THOMAS CREEK ROAD
RENO, NV 89511‐5465                                 P‐0047988 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODGERS LINDLER, NIKI
249 SHADY ACRES DR
CHAPIN, SC 29036                                    P‐0036612 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODGERS, ALAINA G
3909 KENTS PL
JONESBORO, AR 72404                                 P‐0021496 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODGERS, DARRYL A
6702 TENNESSEE AVE.
HAMMOND, IN 46323                                   P‐0010502 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODGERS, DARRYL A
6702 TENNESSEE AVE.
HAMMOND, IN 46323                                   P‐0010517 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODGERS, JEFFREY S
4609 WENTZ ROAD
MANCHESTER, MD 21102                                P‐0050695 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODGERS, JULIE R
3201 IVORY TRL SW
MARIETTA, GA 30060‐6368                             P‐0027483 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODGERS, JULIE R
3201 IVORY TRL SW
MARIETTA, GA 30060‐6368                             P‐0027496 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODGERS, RONALD E
17866 COUNTRY CLUB DR.
KEMP, TX 75143‐4398                                 P‐0045204 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 2801 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 965 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
RODGERS, XIOMARA R
2365 E CHRISTY DRIVE
PHOENIX, AZ 85028                                  P‐0006591 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODICH, JEREMY D
10 MT RAINIER DRIVE
SAN RAFAEL, CA 94903                               P‐0036778 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODIN, SANDRA B
709 MARIETTA DR
AMBLER, PA 19002                                   P‐0041754 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODITI, AVRAM
649 GRAPR AVE.
SUNNYVALE, CA 94087                                P‐0052561 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODITI, DOLORES A
649 GRAPE AVE.
SUNNYVALE, CA 94087                                P‐0052554 12/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODKEY, CHRISTOPHER D
237 W. MAIN ST.
DALLASTOWN, PA 17313                               P‐0045605 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODKEY, LEN
1755 HARMONY LANE
SARASOTA, FL 34239                                 P‐0007729 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODMAN, BARBARA S
120 EAST 87 STREET
APT. R16L
NEW YORK, NY 10128                                 P‐0051646 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODMAN, JAMES H
810 2ND STREET
CORONADO, CA 92118‐1306                            P‐0057918   5/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODMAN, JAMES H
810 2ND STREET
CORONADO, CA 92118‐1306                            P‐0057919   5/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODMAN, JERII E
280 NO. LEMON STREET
APARTMENT 224
ONTARIO, CA 91764‐4152                             P‐0050188 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUE, LEO J
3905 COOPER ROAD
PLANT CITY, FL 33565                               P‐0000483 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUE, MILTON J
2910 47TH ST NE
TACOMA, WA 98422                                   P‐0020230 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUES, ARTUR J
31 MULOCK PLACE
EAST NEWARK, NJ 07029                              P‐0004419 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUES, FERNANDO
1520 RODMAN STREET
HOLLYWOOD, FL 33020                                P‐0010826 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUES, KATHLEEN
5250 VILLA VERDE DR.
APT #E4
RENO, NV 89523                                     P‐0011337 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ DIAZ, ANA G
PO BOX 1973
AIBONITO, PR 00705‐1973                            P‐0052726 12/28/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00



                                                                                        Page 2802 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 966 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
RODRIGUEZ FERNAN, FERNANDO L
VILLA CAROLINA 28‐15, CALLE 6
CAROLINA, PR 00985                                  P‐0030231 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ JR, FERMIN B
2503 COVE CREEK CT
HIGHLANDS RANCH, CO 80129                           P‐0025692 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ MONTAR, HERIBERTO
1021 W STOWELL RD
SANTA MARIA, CA 93458                               P‐0018805 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ Q, ALEJANDRO
3231 BAKER DRIVE
CONCORD, CA 94519                                   P‐0053715   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ ROQUE, NATALIA
URBANIZACION SAN SOUCI
CALLE 35 P‐6
BAYAMON, PR 00957                                   P‐0027667 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ABRAHAM H
100 BAYO VISTA WAY APT 26
APT 26
SAN RAFAEL, CA 94901                                P‐0056657   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ALBERTO
7179 HALF MOON LAKE DR
WINTER GARDEN, FL 34787                               2119      11/7/2017       TK Holdings Inc.                                                 $0.00          $5,000.00                                               $5,000.00
RODRIGUEZ, ALEJANDRO
3231 BAKER DRIVE
CONCORD, CA 94519                                   P‐0053702   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ALEJANDRO R
3637 HEATHERBROOKE DR.
FAYETTEVILLE, NC 28306                              P‐0001087 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ALFONSO
PO BOX 3662
SPRINGFIELD, MA 01101‐3662                          P‐0004539 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ANA G
888 MESA VIEW STREET
UPLAND, CA 91784                                    P‐0024473 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ANA I
26 LAKE AVENUE
HAMILTON, NJ 08610                                  P‐0004887 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ANA L
1800 S BROADWAY ST APT 213
SANTA ANA, CA 92707                                 P‐0048946 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ANDREA M
3663 BUCHANAN ST SPC 77
RIVERSIDE, CA 92503                                 P‐0021396 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ANGELA
8051 MCVICKER AVE
BURBANK, IL 60459                                   P‐0005825 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ANGELICA M
1786 NE 178 STREET
NO MIAMI BEACH, FL 33162                            P‐0002839 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ANNAMARIE I
505 S MAGNOLIA ST
NEWTON                                              P‐0045344 12/23/2017     TK Holdings Inc., et al.                        $15.00                                                                                        $15.00
RODRIGUEZ, ANNAMARIE I
505 S MAGNOLIA ST.
NEWTON, KS 67114                                    P‐0045364 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                          Page 2803 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 967 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
RODRIGUEZ, ANTHONY J
5348 MONLACO ROAD
LONG BEACH, CA 90808                                 P‐0026071 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ANTHONY M
3975 HOWARD AVE
LOS ALAMITOS, CA 90720                               P‐0016689 11/5/2017     TK Holdings Inc., et al.                    $18,000.00                                                                                    $18,000.00
RODRIGUEZ, ANTONIO
318 E 59TH PL
LOS ANGELES, CA 90003                                P‐0045375 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ANTONIO F
229 WHITE FEATHER TRL
DEL RIO, TX 78840                                    P‐0044730 12/20/2017    TK Holdings Inc., et al.                        $72.00                                                                                        $72.00
RODRIGUEZ, ANTONIO F
229 WHITE FEATHER TRL
DEL RIO, TX 78840                                    P‐0044731 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, ANTONIO F
229 WHITE FEATHER TRL
DEL RIO, TX 78840                                    P‐0053242 12/20/2017    TK Holdings Inc., et al.                        $72.00                                                                                        $72.00
RODRIGUEZ, ARMANDO
2803 WEST ACADEMY AVENUE
ANAHEIM, CA 92804                                    P‐0057649   3/9/2018    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, BENITO
539 CRANE AVENUE
SAN ANTONIO, TX 78214                                P‐0054439 1/11/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, BENJAMIN J
25 SOARING BIRD CT.
LAS VEGAS, NV 89135                                  P‐0028597 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, BESTY
1331 ST. LAWRENCE AVE. 2 FL
BRONX, NY 10472                                      P‐0004620 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, BRITT H
2816 AUTUMN HAZE LANE
LAS VEGAS, NV 89117‐0633                             P‐0003454 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, CANDIDO
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043610 12/21/2017    TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
RODRIGUEZ, CARL E
1009 SW 3RD ST
OKEECHOBEE, FL 34974                                 P‐0004140 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, CYNTHIA
1333 BOLERO AVE
SALINAS, CA 93906                                    P‐0046785 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, DANIEL C
3117 BUCKTHORN STREET
HEARTLAND, TX 75126                                  P‐0007288 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, DARREN T
10456 STAMPS RD
DOWNEY, CA 90241‐2627                                P‐0020382 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, DAVID
1113 OLSON WAY
ARVIN, CA 93203                                      P‐0057453 2/23/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, DAVID
1113 OLSON WAY
ARVIN, CA 93203                                      P‐0057552 2/27/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                          Page 2804 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 968 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RODRIGUEZ, DAVID C
3830 LAKE GARDEN DR
FALLBROOK, CA 92028/9597                              P‐0022015 11/10/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
RODRIGUEZ, DAVID C
3830 LAKE GARDEN DR
FALLBROOK, CA 92028/9597                              P‐0024390 11/13/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
RODRIGUEZ, DAVID C
3830 LAKE GARDEN DR
FALLBROOK, CA 92028/9597                              P‐0024395 11/13/2017    TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
RODRIGUEZ, DENISE M
127 SUMMIT AVNUE APT 404
JERSEY CITY, NJ 07304                                 P‐0041254 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, DENNIS L
615 SPRINGHOUSE LANE
HUMMELSTOWN, PA 17036                                 P‐0024877 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, DOMERIS B
823NW 2ND STREET
CAPE CORAL, FL 33993                                  P‐0000142 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, DOMERIS B
823 NW 2ND STREET
CAPE CORAL, FL 33993                                  P‐0000147 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, DONNA E
375 HARDER RD
HAYWARD, CA 94544                                     P‐0051845 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, EDWARD
3501 PETUNIA CRES.
VIRGINIA BEACH, VA 23453                              P‐0015163 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, EDWARD
4937 NW 106TH AVE
CORAL SPRINGS, FL 33076                               P‐0049158 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, EDWIN
16382 LARCH ST
HESPERIA, CA 92345                                    P‐0051663 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, ELAINE V
14533 SPRINGWATER STREET
HACIENDA HEIGHTS, CA 91745                            P‐0014106 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, ELIZABETH
4065 SW 152 AVE
MIRAMAR, FL 33027                                     P‐0057091   2/7/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, ERIKA
222 CRESCENT COURT
BRISBANE, CA 94005                                    P‐0031881 11/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, FERNANDO R
VILLA DE CASTRO G‐3B CALLE 3
CAGUAS, PR 00725‐4698                                 P‐0027101 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, FRED A
1231 28TH AVENUE
SAN FRANCISCO, CA 94122                               P‐0018434 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, FREDDIE V
900 N HANOVER ST C2
POTTSTOWN, PA 19464                                   P‐0012102 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, HEATHER R
1072 MERIDEN RD
WATERBURY, CT 06705                                   P‐0034473 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2805 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                    Filed 04/27/21                   Page 969 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date                Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
RODRIGUEZ, HEATHER R
1072 MERIDEN RD
WATERBURY, CT 06705                                P‐0035398 12/4/2017         TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, HEATHER R
1072 MERIDEN RD
WATERBURY, CT 06705                                P‐0035404 12/4/2017         TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, HERMAN O
203 COLLEGE DRIVE
EDISON, NJ 08817                                   P‐0007627 10/28/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, HIPOLITO
5135 BLUE SPRINGS COVE
BAKER, FL 32531                                    P‐0001961 10/22/2017        TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
RODRIGUEZ, HIPOLITO
5135 BLUE SPRINGS COVE
BAKER, FL 32531                                    P‐0001978 10/22/2017        TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
RODRIGUEZ, ISAAC X
533 GUIBERSON ST
SANTA PAULA, CA 93060                                2589      11/14/2017          TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
RODRIGUEZ, ISEL
1356 W 77 STREET
HIALEAH, FL 33014                                  P‐0007759 10/28/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, JENNY
3001 MARIE GARDEN APARTMENT
B 208
CABO ROJO, PR 00623                                P‐0028708 11/19/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, JENNY L
406 RIVERFALLS RD
APT H
EDWARDSVILLE, KS 66111                             P‐0019559 11/8/2017         TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, JESSICA
5177 WASHINGTON AVE.
CHINO, CA 91710                                    P‐0038777 12/11/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, JOANA V
5466 IMPERIAL AVENUE APT. E
SAN DIEGO, CA 92114                                P‐0054157    1/8/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, JOHN A
219 TIMBERWAR DR
NASHVILLE, TN 37214                                P‐0028397 11/18/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, JOSE O
3580 E ALEXANDER RD
APT 1022
LAS VEGAS, NV 89115                                P‐0001374 10/21/2017        TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
RODRIGUEZ, JOSE R
2120 HAMMOCK MOSS DRIVE
ORLANDO, FL 32820                                  P‐0038039 12/9/2017         TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, JOSEPHINE A
46 TREELANE DR
BEAR, DE 19701                                     P‐0018382 11/7/2017         TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RODRIGUEZ, JUAN
TINSMAN & SCIANO, INC.
C/O DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                2746      11/16/2017   Takata de Mexico, S.A. de C.V.                $419,217.00                                                                                   $419,217.00




                                                                                            Page 2806 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 970 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RODRIGUEZ, JUAN
TINSMAN & SCIANO, INC.
C/O DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2846    11/16/2017       TK Holdings Inc.                        $419,217.00                                                                                  $419,217.00
RODRIGUEZ, JUAN
TINSMAN & SCIANO, INC.
C/O DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2918    11/16/2017       Takata Americas                               $0.00                                                                                        $0.00
RODRIGUEZ, JUAN
10639 EVENINGWOOD CT
TRINITY, FL 34609                                    P‐0042609 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, JUAN C
8700 SW 191 STREET
CUTLER BAY, FL 33157                                 P‐0000804 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, JUAN C
58 WOODTICK RD.
WOLCOTT, CT 06716                                    P‐0056175 1/30/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, JUAN D
1131 NANCY ST
BARSTOW, CA 92311                                    P‐0050392 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, JULIE G
1200 PENCARRO BLVD
FOLEY, AL 36535                                      P‐0036158 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, JULIO
6120 HUDSON AVE
WEST NEW YORK, NJ 07093                              P‐0031084 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, KATRIN M
208 BARTHOLOMEW STREET
PEABODY, MA 01960                                    P‐0051513 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, KRISTI L
3374 SW WEST GLOBE STREET
PORT ST LUCIE, FL 34953                              P‐0018243 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, KRISTY M
111 CABANEL DRIVE
MAUMELLE, AR 72113                                   P‐0011547 11/1/2017     TK Holdings Inc., et al.                     $9,431.00                                                                                    $9,431.00
RODRIGUEZ, LILLIAM
26 BELDEN AVE APT 2305
NORWALK, CT 06850                                    P‐0011514 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, LILLIAM
26 BELDEN AVE APT 2305
NORWALK, CT 06850                                    P‐0011517 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, LISETTE
9341 TULIP ST
PHILA, PA 19114                                      P‐0010760 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, LUIS A
3048 WAVERLY AVENUE
OCEANSIDE, NY 11572                                  P‐0044940 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, LUZ C
13916 NORTH POINTE CIRCLE #B
MILL CREEK, WA 98012                                 P‐0020625 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, LYDIA M
433 SW 64TH TER.
MARGATE, FL 33068                                    P‐0026776 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2807 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                    Filed 04/27/21                  Page 971 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RODRIGUEZ, MANUEL D
PO BOX 8161
LEXINGTON, KY 40533                                P‐0052908 12/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, MARGARET
3912 MAIN ST
DOWNERS GROVE, IL 60515                            P‐0013498 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, MARGARET
3912 MAIN ST
DOWNERS GROVE, IL 60515                            P‐0026450 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, MARGIE
539 CRANE AVENUE
SAN ANTONIO, TX 78214                              P‐0057252 2/13/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, MARIA G
989 FM 457
BAY CITY, TX 77414                                   2503    11/13/2017          TK Holdings Inc.                                                $0.00                                 $0.00                               $0.00
RODRIGUEZ, MARIA GUADALUPE
TINSMAN & SCIANO, INC.
C/O DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                2742    11/16/2017   Takata de Mexico, S.A. de C.V.                $104,804.00                                                                                  $104,804.00
RODRIGUEZ, MARIA GUADALUPE
C/O TINSMAN & SCIANO, INC
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                2797    11/16/2017         Takata Americas                               $0.00                                                                                        $0.00
RODRIGUEZ, MARIA GUADALUPE
C/O TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FREEWAY
SAN ANTONIO, TX 78216                                2817    11/16/2017          TK Holdings Inc.                       $104,804.00                                                                                  $104,804.00
RODRIGUEZ, MARIA S
5896 ARENA WAY
LIVINGSTON, CA 95334                               P‐0043992 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, MARIA T
CALLE SAN JORGE 364
COND LAS CARMELITAS APT 8H
SAN JUAN, PR 00912                                 P‐0052942 12/28/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
RODRIGUEZ, MARTIN
205 FLOYD AVENUE #7
MODESTO, CA 95350                                  P‐0034536 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, MARY CELIA
630 RESACA SHORES BLVD.
SAN BENITO, TX 78586                                 5113    10/26/2019          TK Holdings Inc.                             $0.00                                                                                        $0.00
RODRIGUEZ, MATILDA
C/O TINSMAN & SCIANO, INC
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                2795    11/16/2017   Takata de Mexico, S.A. de C.V.                $104,804.00                                                                                  $104,804.00
RODRIGUEZ, MATILDA
C/O TINSMAN & SCIANO, INC
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                2827    11/16/2017          TK Holdings Inc.                       $104,804.00                                                                                  $104,804.00




                                                                                          Page 2808 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 972 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
RODRIGUEZ, MATILDA
C/O TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2917    11/16/2017       Takata Americas                               $0.00                                                                                        $0.00
RODRIGUEZ, MATTHEW S
1040 SW 46TH AVE APT 201
POMPANO BEACH, FL 33069                              P‐0001052 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, MAYA D
2253 NE 10TH AVE
MERIDIAN, ID 83646                                   P‐0015343 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, MELISSA
NO ADDRESS PROVIDED
                                                     P‐0008651 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, MERCEDES M
1447 S. HIGHLAND
BERWYN, IL 60402                                     P‐0023374 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, OSCAR
3912 W. HACKBERRY AVE.
MCALLEN, TX 78501                                    P‐0007569 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, PHYLLIS
709 HAW RIVER HOPEDALE ROAD
BURLINGTON, NC 27217                                 P‐0051859 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, PRISILIANO
PO..BOX 1217
2206 SPARKLING LAGOON
BLYTHE, CA 92226                                     P‐0029715 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, RAMON
199 WINDFLOWER WAY
OVIEDO, FL 32765                                     P‐0038046 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, RENATA M
8 JENCKS ROAD
MILFORD, MA 01757                                    P‐0028858 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, RICHARD
19503 SUNCOVE LN.
HUMBLE, TX 77346                                     P‐0004093 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, RICHARD
7725 GATEWAY
#2444
IRVINE, CA 92618                                     P‐0047386 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, ROBERTO
MANSIONES DE CAROLINA
PINTO ST. HH‐9
CAROLINA, PR 00987‐8114                              P‐0039852 12/13/2017    TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
RODRIGUEZ, RODNEY
STABINSKI & FUNT, P.A.
DANIEL GRISSOM
757 NW 27TH AVE, 3RD FLOOR
MIAMI, FL 33125                                        4379    12/22/2017       TK Holdings Inc.                        $500,000.00                                                                                  $500,000.00
RODRIGUEZ, ROSABEL
URB. EL DORADO
CALLE C D‐16
SAN JUAN, PR 00926‐3481                              P‐0024586 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, ROXANNE
5454 N SALINAS
FRESNO, CA 9377                                      P‐0024531 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2809 of 3674
                                                    Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 973 of 1837
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address             Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
RODRIGUEZ, RUMALDO
1333 BOLERO AVE
SALINAS, CA 93906                                        P‐0046805 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, SAN JUANITA M
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                        P‐0031004 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, SAN JUANITA MARISELA
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                          3313      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RODRIGUEZ, SANDRA C
4562 W 129 STREET #B
HAWTHORNE, CA 90250                                      P‐0042054 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, SANDRA C
4562 W 129 STREET #B
HAWTHORNE, CA 90250                                      P‐0042278 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, SERGIO
P O BOX 425
MESILLA PARK, NM 880047                                  P‐0036660 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, SHALIMAR
100 S PINE ISLAND RD 116
PLANTATION, FL 33324                                     P‐0002707 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, SHALIMAR
1711 WHITEHALL DR.# 101
DAVIE, FL 33324                                          P‐0056371    2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, SONIA A
7105 WOODMONT WAY
TAMARAC, FL 33321                                        P‐0015498 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, THALIA
3729 WEST CASS STREET
TAMPA, FL 33609                                            3534      11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
RODRIGUEZ, THERESA A
2339 GATEWOOD STREET
LOS ANGELES, CA 90031                                    P‐0016984 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, TIFFANY A
2019 ASHLEY LAKES DR
ODESSA, FL 33556                                         P‐0057494 2/27/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, TREVOR J
10456 STAMPS RD
DOWNEY, CA 90241                                         P‐0020371 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, VICTOR A
1208 DUNWICH AVE
TORRANCE, CA 90502                                       P‐0056520    2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, VICTORIA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                          P‐0044059 12/21/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RODRIGUEZ, XAVIER
115 22ND AVE
#2
MELROSE PARK, IL 60160                                   P‐0052262 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ, YESENIA
48 AUGUSTUS AVE
ROSLINDALE, MA 02131                                     P‐0032120 11/27/2017      TK Holdings Inc., et al.                    $13,316.42                                                                                   $13,316.42
                                                                                                Page 2810 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                  Filed 04/27/21                  Page 974 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RODRIGUEZ, YESENIA
48 AUGUSTUS AVE
ROSLINDALE, MA 02131                               P‐0035950 12/4/2017      TK Holdings Inc., et al.                    $13,316.42                                                                                   $13,316.42
RODRIGUEZ‐DÍAZ, ROSABEL
CALLE C D‐16
URB. EL DORADO
SAN JUAN, PR 00926‐3481                              2175      11/8/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
RODRIGUEZGARFIAS, CESAR J
599 UNIVERSITY BLVD #126
ROUND ROCK, TX 78665                               P‐0037976 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIGUEZ‐TORRES, DOMINGO
386 EVERGREEN CIRCLE
GLIBERTS, IL 60136                                 P‐0032225 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIQUEZ, JOHN R
1049 WATERFORD DRIVE
WEST SACRAMENTO, CA 95605                          P‐0022998 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODRIQUEZ, YOLANDA
1053 BORDER AVE
CORONA, CA 92882                                   P‐0054015   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RODSTEIN, JAY T
185 LEXINGTON PKWY S
ST PAUL, MN 55105                                  P‐0021726 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROE, GARY C
1976 NICOSIA CT.
PLEASANTON, CA 94566                               P‐0033747 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROE, JEFFREY A
185 VISTA GRANDE
GREENBRAE, CA 94904                                P‐0013631 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROE, LINDA J
1976 NICOSIA CT.
PLEASANTON, CA 94566                               P‐0033768 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROE, TAIYUN
529 BANYAN CIR
WALNUT CREEK, CA 94598                             P‐0012529 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROE, THOMAS J
805 LINDEN DRIVE
LOUISVILLE, KY 40223                               P‐0002424 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROECKELL‐MANNIX, MARY
83 STUYVESANT AVE
LARCHMONT, NY 10538                                P‐0012434 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROEDER, RICHARD M
3351 RIVERBOTTOM ROAD
ELLENSBURG, WA 98926                               P‐0023073 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROEDL, GEORGE W
3947 CR 2204
GOSHEN, AL 36035                                   P‐0020516 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROEFARO, LESIE A
3 ALLISON RD
BULGER, PA 15019                                   P‐0043342 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROEFARO, THOMAS J
3 ALLISON RD
BULGER, PA 15019                                   P‐0043339 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROEHL, DIANE M
5 HILLOCK COURT
GLENVILLE, NY 12302                                P‐0052795 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00

                                                                                         Page 2811 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 975 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROEHM, GARY K
705 FOUNTAIN STREE
EAU CLAIRE, WI 54703                                 P‐0024419 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROELL, PATTI A
N6648 STATE HIGHWAY M95
IRON MOUNTAIN, MI 49801                              P‐0029119 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROELOFS, NINA
2045 TORREON
LOS ALAMOS, NM 87544                                 P‐0005260 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROELSE, DEBRA A
4202 STONEY VIEW DR.
PASADENA                                             P‐0045164 12/22/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ROELSE, DEBRA A
4202 STONEY VIEW DR.
PASADENA, TX 77505                                   P‐0045532 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROENSPIE, BECKY A
PO BOX 1403
LOCKEFORD, CA 95237                                  P‐0042678 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROEPSCH, RICHARD F
4140 MOUNT ALPINE STREET
DUBUQUE, IA 52001‐8886                               P‐0006543 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROESCH, DAVID W
600 TAYLOR ROAD
SANDUSKY, OH 44870                                   P‐0007131 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROESE, SUSAN F
233 JACKSON ROAD
SHAVERTOWN, PA 18708                                 P‐0031540 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROESE, TERRI R
25379 PINE CREEK LANE
WILMINGTON, CA 90744                                 P‐0035273 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROESE, TIFFANY M
233 JACKSON ROAD
SHAVERTOWN, PA 18708                                 P‐0031539 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROESENER, WILLIAM J
9623 160TH AVE
WEST OLIVE, MI 49460                                 P‐0025174 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROESLER, PETER
712 BLUEJAY CIR
ELK GROVE VILLAG, IL 60007                           P‐0021248 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROESLER, PETER R
712 BLUEJAY CIR
ELK GROVE VILLAG, IL 60007                           P‐0021251 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROESSEL, PETER
800 COUNTRY CLUB RD
WATERBURY, CT 06708                                  P‐0003898 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROETH, JOHN W
415 SONDLEY WOODS PL
ASHEVILLE, NC 28805                                  P‐0018689 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROETKER, KATHERINE R
1522 SAN FRANCISCO AVE NE
OLYMPIA, WA 98506                                    P‐0042398 12/19/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROFFEY BERRY, JANE M
3910 NE 143RD AVE.
PORTLAND, OR 97230                                   P‐0016223 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2812 of 3674
                                             Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 976 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROGALEWSKA, PATRYCJA J
2077 CAMEL LN., APT. #30
WALNUT CREEK, CA 94596                            P‐0019035 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGASKI, DENISE C
12 ROCKLAND CT.
WILMINGTON, DE 19810                              P‐0057670 3/13/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGER, GLENN P
29828 KIRSTEN LANE
VISTA, CA 92084‐1140                              P‐0040097 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERD, MARCELLO S
104 PINKIE LANE
GRAVOIS MILLS, MO 65037                           P‐0004852 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERR&TAMIMADSENFAMILYTRUST
8737 CASTLE RIDGE AVE
LAS VEGAS, NV 89129                               P‐0048833 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS ELLIS, ELIZABETH D
178 MAGNOLIA STREET
ST MARYS, GA 31558                                P‐0009129 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS ELLIS, ELIZABETH D
178 MAGNOLIA STREET
ST MARYS, GA 31558                                P‐0009290 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS ENVIRONMENTAL & SAFETY
11968 BRADY ROAD
JACKSONVILLE, FL 32223                            P‐0057820    4/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, ADRIAN
38147 17TH STREET EAST
PALMDALE, CA 93550                                P‐0024502 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, ALBERT
126 BARREN RIVER BLVD
GEORGETOWN, KY 40324                                715       10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROGERS, ANGELA
4270 NW 3RD AVE
POMPANO BEACH, FL 33064                           P‐0046237 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, BARRY W
7 MEADOWVIEW DR
PLAISTOW, NH 03865                                P‐0026392 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, BELINDA B
431 SCOTT RD.
TONEY, AL 35773                                   P‐0028943 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, BRETT D
1810 MAPLE GROVE RD.
JACKSON, MI 49201                                 P‐0028332 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, CARLA
PO BOX 49105
JACKSONVILLE BEACH, FL 32240                        3349      11/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROGERS, CATHERINE M
CATHERINE M ROGERS
21171 BEAU CHATEAU BLVD.
PONCHATOULA, LA 70454                             P‐0015546 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, CATHIE
398 GENTRY ST
SPARTANBURG, SC 29303                             P‐0021846 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, CHARLES
CHARLIE ROGERS
2645 49TH AVE SW
SEATTLE, WA 98116                                 P‐0025232 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2813 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 977 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROGERS, CHERESE
2310 WEST BALTIMORE STREET
BALTIMORE, MD 21223                                   2469    11/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROGERS, CHERYL L
735 LILLARDS FERRY ROAD
VERSAILLES, KY 40383                                P‐0005100 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, CHRISTEN M
1216 N. BLACKWELEFT AVE
EDMOND, OK 73034                                    P‐0003283 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, CYNTHIA W
1887 INDEPENDENCE ST
LAKEWOOD, CO 80215                                  P‐0032952 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, DANA T
6570 SCAUP STREET
CARLSBAD, CA 92011                                  P‐0036164 12/5/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
ROGERS, DAVID P
201 MAIN ST
AUBURN, ME 04210                                    P‐0027725 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, DONALD F
7350 SW 89 STREET
APT 512S
MIAMI, FL 33156                                     P‐0001174 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, E MABRY
2852 CANTERBURY ROAD
BIRMINGHAM, AL 35223                                P‐0054795 1/15/2018     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
ROGERS, EDWARD D
4950 11 MILE RD. NE
ROCKFORD, MI 49341                                  P‐0051138 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, FRANK W
445 OLIVE ROAD
REIDSVILLE, NC 27320                                P‐0023652 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, GALE
6010 DEEP LAKE WAY
BURKE, VA 22015                                     P‐0033841 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, GALE
6010 DEEP LAKE WAY
BURKE, VA 22015                                     P‐0033843 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, GLORIA J
1119 ABBOTT LANE
UNIVERSITY PARK, IL 60484                           P‐0017462 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, H. JOHN
317 FOUNDRY ST
NEW MARTINSVILLE, WV 26155                          P‐0025046 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, HEIDI L
3028 W VILLARD ST.
APT. D
BOZEMAN, MT 59718                                   P‐0025025 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, JACQUELINE
6455 JAY ST
ARVADA, CO 80003                                    P‐0009983 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, JAMISON
4309 BETHEL ROAD
UPPER CHICHESTER, PA 19061                          P‐0013981 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, JANE
94‐570 MULEHU STREET
MILILANI, HI 96789                                  P‐0042652 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2814 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 978 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROGERS, JANE A
3544 WEST STATE ROAD 124
WABASH, IN 46992                                    P‐0021782 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, JANET E
5456 S DUNKIRK WAY
CENTENNIAL, CO 80015                                P‐0036459 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, JEFFREY
12925 SUNDERLAND ST.
POWAY, CA 92064                                     P‐0027194 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, JILLIAN H
14233 MASTRO LANE
SOUTHPORT, FL 32409                                 P‐0000560 10/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, JOAN S
21460 WALNUT STREET
ELKHORN, NE 68022                                   P‐0031343 11/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, KATHLEEN
9088 GRAYFIELD
REDFORD, MI 48239                                   P‐0021665 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, KATHY A
NO ADDRESS PROVIDED
                                                    P‐0050680 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, KATIE A
7309 FILBERT LANE
TAMPA, FL 33637                                     P‐0019131 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, KENNY L
4081 AUTUMN WOOD
FENTON, MI 48430                                    P‐0014308 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, LAURA D
NO ADDRESS PROVIDED
                                                    P‐0049502 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, LAURA L
4244 CHEROKEE AVENUE
#7
SAN DIEGO, CA 92104                                 P‐0024400 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, LISA M
24 ATLANTIS LN
HAMPTON, VA 23665                                   P‐0006743 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, LOUISA
2250 SW 92 TERRACE
APT 2304
DAVIE, FL 33324                                     P‐0024803 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, LYNN J
8585 SILVER MIST RUN
MILTON, DE 19968                                    P‐0025248 11/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, MARGARET J
6500 TELEPHONE RD #3002
VENTURA, CA 93003                                   P‐0057872 4/19/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, MICHAEL
12437 SOMBRA GRANDE DRIVE
EL PASO, TX 79938                                   P‐0042006 12/18/2017    TK Holdings Inc., et al.                      $537.00                                                                                       $537.00
ROGERS, MICHAEL L
8735 BUNCH FLOWER CT
WESTERVILLE, OH 43082                               P‐0040164 12/14/2017    TK Holdings Inc., et al.                     $1,281.55                                                                                    $1,281.55
ROGERS, NICOLE M
NO ADDRESS PROVIDED
                                                    P‐0057079   2/7/2018    TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00
                                                                                         Page 2815 of 3674
                                                 Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 979 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
ROGERS, NICOLE M
PO BOX 3203
MINOT, ND 58702                                       P‐0057500 2/22/2018       TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00
ROGERS, NICOLE M
PO BOX 3203
MINOT, ND 58702                                       P‐0057638    3/9/2018     TK Holdings Inc., et al.                    $60,000.00                                                                                   $60,000.00
ROGERS, PATRICIA A
6452 RUSHMORE ROAD
AVE MARIA, FL 34142                                   P‐0045887 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, PATRICIA A
6452 RUSHMORE ROAD
AVE MARIA, FL 34142                                   P‐0053636    1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, PAUL F
21516 HINES LN
PFLUGERVILLE, TX 78660                                P‐0014211 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, RAYMOND J
102 YEONAS DR SW
VIENNA, VA 22180                                      P‐0008033 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, REBEKAH S
3320 EZIE AVE
CLOVIS, CA 93611                                      P‐0033637 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, RICHARD S
412 W 230TH ST
CARSON, CA 90745‐4634                                 P‐0036432 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, RICHARD S
412 W 230TH ST
CARSON, CA 90745‐4634                                 P‐0036436 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, RICHARD T
106 TRENTO CIRCLE
PALM DESERT, CA 92211                                 P‐0022786 11/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, RICHARD W
2109 DONALD AVENUE
HUNTINGTON, WV 25701                                  P‐0039709 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, RODNEY B
3061 OLD SALISBURY RD
WINSTON SALEM, NC 27127‐7221                          P‐0004609 10/25/2017      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
ROGERS, STEPHEN T
5490 SUNRISE DRIVE
LOWER LAKE, CA 95457                                  P‐0038075 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, TODD A.
1304 MANOR DR.
DECATUR, IL 62526                                       4218      12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROGERS, TWILA M
5861 VILLAGE FOREST COURT
HOUSTON, TX 77092‐2251                                P‐0024895 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, VALARIE L
NO ADDRESS PROVIDED
                                                      P‐0049420 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, WILL V
1211 BOIS D ARC ST
COMMERCE, TX 75428                                    P‐0057790 3/29/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, WILL V
1211 BOIS D ARC ST
COMMERCE, TX 75428                                    P‐0057836    4/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 2816 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 980 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ROGERS, WILLIAM C
1328 ESPLANADE AVENUE
APT A
NEW ORLEANS, LA 70116                              P‐0050728 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERS, YEON SU
3449 SPRINDELTREE DR.
GRAPEVINE, TX 76051                                P‐0048452 12/26/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ROGERS, YVETTE M
4309 BETHEL ROAD
UPPER CHICHESTER, PA 19061                         P‐0013988 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGERSHICKMAN, CATHERINE
2312 SPRINGLAKE DRIVE
TIMONIUM, MD 21093                                 P‐0027006 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGGE, ANTOINETTE
18 FAIRVIEW DRIVE
TOMKINS COVE, NY 10986                             P‐0027274 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGGMANN, JACK C
733 KENSINGTON DRIVE
NEWPORT NEWS, VA 23602‐6557                          2511    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROGHANI, PAULETTE
PO BOX 29583
BELLINGHAM, WA 98228                               P‐0028105 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROGOVE, DANIEL E
12 23RD AVENUE
UNIT 5
VENICE, CA 90291                                   P‐0047273 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROHALD, AMY G
130 UPTON ROAD
WESTBOROUGH, MA 01581                              P‐0007633 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROHAN, DONALD J
38 VILLAGER RD
CHESTER, NH 03036                                  P‐0018045 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROHAN, DONALD J
38 VILLAGER RD
CHESTER, NH 03036                                  P‐0023719 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROHAN, DONALD J
38 VILLAGER RD
CHESTER, NH 03036                                  P‐0029673 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROHAN, DONALD J
38 VILLAGER
CHESTER, NH 03036                                  P‐0029674 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROHATGI, ANKIT
1101 NOEL DR APT 8
MENLO PARK, CA                                     P‐0012974 11/2/2017     TK Holdings Inc., et al.                      $475.00                                                                                       $475.00
ROHATGI, ANKIT
1101 NOEL DRIVE APT 8
MENLO PARK, CA 94025                               P‐0012977 11/2/2017     TK Holdings Inc., et al.                      $475.00                                                                                       $475.00
ROHE, KEVIN A
5710 HANSEN ROAD
EDINA, MN 55436                                    P‐0012926 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROHLING, LEO K
15 AUGUSTIN LN.
LORETTO, TN 38469‐2838                             P‐0014057 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROHN, PATTI M
5546 LAKECRESS DR S
SAGINAW, MI 48603                                  P‐0032885 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2817 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 981 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROHR, EUGENE J
49 PINEVIEW LN
CORAM, NY                                           P‐0013194 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROHRBACKER, JASON C
1001 OLEANDER AVE #20
BAKERSFIELD, CA                                     P‐0021268 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROHRER, JULIE A
399 NE 15TH COURT
HILLSBORO, OR 97124                                 P‐0022431 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROHRIG, MONEACCA J
150 E MCKINLEY STREET
SOUTH LEBANON, OH 45065                             P‐0002833 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROHRS, JESSE J
9216 DAISY SUMMER AVE SW
ALBUQUERQUE, NM 87121                               P‐0010286 10/31/2017    TK Holdings Inc., et al.                    $45,000.00                                                                                   $45,000.00
ROIZEN, IGOR
2117 PROSSER AVENUE
LOS ANGELES, CA 90025                               P‐0015989 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROJAS FABREGAS, ARIEL
404 AVE CONSTITUCION 1205
SAN JUAN, PR 00901                                  P‐0041118 12/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROJAS, EDDIE J
8106 TURQUOISE ST
EL PASO, TX 79904                                   P‐0035726 12/4/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
ROJAS, FRINE M
7 STEWART PLACE 2 FL
ELIZABETH, NJ 07202                                 P‐0057280 2/14/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROJAS, JENNIFER A
2123 NW KINGWOOD AVE.
REDMOND, OR 97756                                   P‐0022252 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROJAS, MARITZA
9217 TUDOR DRIVE
APT 209
TAMPA, FL 33615                                     P‐0043353 12/20/2017    TK Holdings Inc., et al.                    $26,000.00                                                                                   $26,000.00
ROJAS, PAUL
54 ROSEMARY PLACE
LAWRENCEVILLE, GA 30046                             P‐0055761 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROJAS, RYAN C
2123 NW KINGWOOD AVE.
REDMOND, OR 97756                                   P‐0022242 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROJAS, YAMILET MARIA
370 NW 102 TERRACE
PEMBROKE PINES, FL 33026                              223     10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROJAS‐PEREZ, PATRICIA N
3000 BENNETT LANE APT. 103
MELBOURNE, FL 32935‐2295                            P‐0007416 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROJASYCAZA, ISABEL V
1655 CENTERVIEW DRIVE #1028
DULUTH, GA 30096                                    P‐0055762 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKE, PATRICIA D
848 N 25TH STREET
PHILADELPHIA, PA 19130                              P‐0027727 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKER, JAMES P
250 N ARCADIA #1423
TUCSON, AZ 85711                                    P‐0002353 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2818 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 982 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROKERYA, NABEEL
86 PRINCESS DRIVE
NORTH BRUNSWICK, NJ 08902                            P‐0050082 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKERYA, SHAFI
86 PRINCESS DRIVE
NORTH BRUNSWICK, NJ 08902                            P‐0049383 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKERYA, SHAFI
86 PRINCESS DRIVE
NORTH BRUNSWICK, NJ 08902                            P‐0049461 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKERYA, SHAFI
86 PRINCESS DRIVE
NORTH BRUNSWICK, NJ 08902                            P‐0049729 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKERYA, SHAFI
86 PRINCESS DRIVE
NORTH BRUNSWICK                                      P‐0049774 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKICKI, JACQLYN D
50 GLENEAGLE CT.
BLUFFTON, SC 29909                                   P‐0046764 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKICKI, ROBERT C
379 WEST BRUCETON RD
PITTSBURGH, PA 15236                                 P‐0050771 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKOSZ, RAYMOND J
8434 FOREST AVENUE
MUNSTER, IN 46321                                    P‐0040609 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKOSZ, SHEILA A
520 S. HAMPTON STREET
BAY CITY, MI 48708                                   P‐0056714   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKOSZ, SHEILA A
520 S. HAMPTON STREET
BAY CITY, MI 48708                                   P‐0056759   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKOSZAK, EVAN A
21 APPLE TREE LANE
MORRIS PLAINS, NJ 07950                              P‐0008952 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKOSZAK, TRINA R
21 APPLE TREE LANE
MORRIS PLAINS, NJ 07950                              P‐0008964 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKOVITZ, BONITA L
212 PICADILLY PLACE
CANTON, GA 30114                                     P‐0007668 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROKOVITZ, ROBERT R
212 PICADILLY PLACE
CANTON, GA 30114                                     P‐0007683 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLAND JONES, RUBY M
2114 PEPPERIDGE DR
AUGUSTA, GA 30906                                    P‐0050663 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLAND, LYNDA L
11380 SOUTH VIRGINIA STREET
APT 1923
RENO, NV 89511                                       P‐0030092 11/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLAND, MARY S
61 SUMMERHILL DRIVE
CENTRAL SQUARE, NY 13036                             P‐0056757   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLAND, NORMAN B
2934 NW FITZGERALD CT
BEND, OR 97703‐5442                                  P‐0045422 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 2819 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 983 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin     Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount    Claim Amount
                                                                                                                       Amount                                                   Amount
ROLAND, RENAY K
3001 SW COLLEGE RD
120
OCALA, FL 34474                                      P‐0020891 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROLAND, RICHARD T
3535 LITCHFIELD COURT
CLERMONT, FL 34711                                   P‐0005043 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROLANDELLI, MADELINE L
47 LEFKE LANE
WHIPPANY, NJ 07981                                   P‐0047519 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROLDAN, ELAINE
1102 COURTLAND AVENUE
MILPITAS, CA 95035                                   P‐0034191 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROLDAN, GLORIA
3902 PERDEW DR
LAND O LAKES, FL 34638                                 420     10/24/2017       TK Holdings Inc.                              $0.00                                                                                          $0.00
ROLDAN, JACOB
5622 MENEMSHA LANE
ORCUTT, CA 93455                                     P‐0039531 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROLDAN, SARA S
1312 REALOAKS DR
FORT WORTH, TX 76131                                 P‐0028519 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROLEN, RALPH E
4448 JONES COVE RD
COSBY, TN 37722                                      P‐0003192 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROLES, CECILIA C
15609 WALDWICK DR
TOMBALL, TX 77377                                    P‐0050857 12/27/2017    TK Holdings Inc., et al.                    $35,000.00                                                                                     $35,000.00
ROLF, SHANE
412 EAST MAIN
SPRINGVILLE, NY 14141                                  3517    11/27/2017       TK Holdings Inc.                                                                                        $0.00              $0.00             $0.00
ROLFS, JENNIFER M
31 KEENS WAY
PEMBROKE, MA 02359                                   P‐0034342 12/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROLLAND, BARBARA A
PO BOX 2772
VIRGINIA BEACH, VA 23450                             P‐0047726 12/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROLLE, JAMELLA
905 N. 17TH STREET
FORT PIERCE, FL 34950                                  5107    8/29/2019        TK Holdings Inc.                          $7,067.47                             $7,067.47                                               $14,134.94
ROLLE, JAMELLA
905 N. 17TH STREET
FORT PIERCE, FL 34950                                  5110    9/11/2019        TK Holdings Inc.                          $7,067.47                                                                                      $7,067.47
ROLLER, JEAN E
901STONY CREEK ROAD
LYNCH STATION, VA 2471                               P‐0026317 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROLLER, JEAN E
901 STONY CREEK ROAD
LYNCH STATION, VA 24571                              P‐0026364 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROLLINA, NEAL W
708 AVE H NE APT 18
CHILDRESS, TX 79201                                  P‐0021719 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROLLING, ANTWUNA M
7999 POTRANCO 1403
SAN ANTONIO, TX 78251                                P‐0046194 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                          $0.00

                                                                                          Page 2820 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 984 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROLLINGS, CHRISTOPHER E
418 BLACK MOUNTAIN RD
JACKSON, NH 03846                                   P‐0030540 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLINS, BRENDA J
4505 TRACE FORK RD
SANDYVILLE, WV 25275                                P‐0056993   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLINS, BRENDA J
4505 TRACE FORK RD
SANDYVILLE, WV 25275                                P‐0056994   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLINS, BRENDA J
4505 TRACE FORK RD
SANDYVILLE, WV 25275                                P‐0056997   2/6/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLINS, CHERRY A
P.O. BOX 364
COYLE, OK 73027‐0364                                P‐0058357 11/26/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLINS, CYNTHIA
4205 GUNAR DRIVE
BYRAM, MS 39272                                     P‐0046678 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLINS, INC.
666 GARLAND PLACE
DES PLAINES, IL 60016                               P‐0044709 12/22/2017    TK Holdings Inc., et al.                   $144,311.93                                                                                  $144,311.93
ROLLO, KAREN L
4255 WINTERGREEN CIRCLE
#272
BELLINGHAM, WA 98226                                P‐0027921 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLS, KATHERINE E
10248 LAMAR AVENUE
OVERLAND PARK, KS 66207                             P‐0030736 11/22/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLLS‐HART, MAMIE L
56 RHODES AVE
EWING, NJ 08638                                     P‐0005760 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLNICKI, RACHEL A
8101 E. BAILEY WAY
ANAHEIM, CA 92808                                   P‐0050275 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLNICKI, ROLF J
8101 E. BAILEY WAY
ANAHEIM, CA 92808                                   P‐0050413 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLNICKI, ROLF J
8101 E. BAILEY WAY
ANAHEIM, CA 92808                                   P‐0050480 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLNICKI, ROLF J
NO ADDRESS PROVIDED
                                                    P‐0050510 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLNICKI, ROLF J
8101 E. BAILEY WAY
ANAHEIM, CA 92808                                   P‐0050551 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLO, CLAUDE R
1724 ALBION STREET
DENVER, CO 80220                                    P‐0005803 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLOWICZ, JOHN F
902 WALNUT DR.
DARIEN, IL 60561                                    P‐0049662 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROLPH, CHARLES
35 OAKS DRIVE
SPRINGBORO, OH 45066                                P‐0035350 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2821 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 985 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
ROLT III, ANGELO A
920 MERRIDALE BLVD
MOUNT AIRY, MD 21771                                P‐0009681 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMAN, ANDREW
1747 BAYSHORE ROAD
NOKOMIS, FL 34275                                   P‐0038754 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMAN, ANN
434 SCHOOLHOUSE ROAD
MONROE TWP., NJ 08831                               P‐0039066 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMAN, ANN
434 SCHOOLHOUSE ROAD
MONROE TWP., NJ 08831                               P‐0039068 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMAN, BRUCE G
3374 SW WEST GLOBE STREET
PORT ST LUCIE, FL 34953                             P‐0042402 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMAN, ILLIANA
4334 BOCA WOODS DRIVE
ORLANDO, FL 32826                                   P‐0039443 12/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMAN, JASON
1674 LA BONITA WAY
CONCORD, CA 94519                                     1646    11/2/2017        TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
ROMAN, JOCELYN M
310 EAST MONTEREY ROAD
CORONA, CA 92879                                    P‐0055350 1/20/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMAN, RACHEL M
6 HANSEN ROAD
OLD BRIDGE, NJ 08857                                P‐0008873 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMAN, VIOLETA L
6014 STEFANI DRIVE
DALLAS, TX 75225                                    P‐0022448 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMANELLI, JEFFREY J
54 SILVER SADDLE LANE
ROLLING HILLS ES, CA 90274                          P‐0016554 11/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMANI, CHARLOTTE
2 VIOLA CIRCLE
SEABROOK, NH 03874                                    1660    11/3/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
ROMANKO, MICHAL P
324 23RD PL.
MANHATTAN BEACH, CA 90266                           P‐0041348 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMANO, JAMES F
30 HAWTHORN PLACE
BRIARCLIFF MANOR, NY 10510                          P‐0015653 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMANO, JAMES F
30 HAWTHORN PLACE
BRIARCLIFF MANOR, NY 10510                          P‐0015661 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMANO, JAMES F
30 HAWTHORN PLACE
BRIARCLIFF MANOR, NY 10510                          P‐0015671 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMANO, MARIAN P
207 WELCH WAY
WESTFIELD, NJ 07090‐1703                            P‐0011754 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROMANO, MAURICE D
1818 MOUNTAIN LAKE DR NW
KENNESAW, GA 30152                                  P‐0004587 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                         Page 2822 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 986 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROMANS, CLAUDE N
767 DARTMOUTH AVE.
SAN CARLOS
SAN MATEO, CA 94070‐1708                            P‐0027811 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMANS, LINDA J
3905 DELTA DAWN LN
NORTH LAS VEGAS, NV 89032                           P‐0006855 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMANYSHYN, NATALIE M
609 1ST AVE NW
303
DILWORTH, MN 56529                                  P‐0054269   1/8/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMAY, ROBERT L
721 5TH STREET E
SONOMA, CA 95476                                    P‐0017784 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMBOLD, HOLLY A
210 SAGEBRUSH RD
STOCKBRIDGE, GA 30281                               P‐0008791 10/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROME, ASHLEY R
1008 WASHINGTON STREET
KANSAS CITY, MO 64105                               P‐0013542 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROME, CHRIS
1074 PEACHTREE WALK NE
UNIT B202
ATLANTA, GA 30309                                   P‐0027334 11/14/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ROME, GERALD M
GERALD M. ROME
317 CHENEL ST
FOLSOM, LA 70437                                    P‐0012859 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROME, JACK A
2621 CALDERON DRIVE
SANTA MARIA, CA 93455‐7411                          P‐0033927 11/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROME, MEGAN R
3448 SW STONYBROOK DR
TOPEKA, KS 66614                                    P‐0018551 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMEI, LURA K
730 N. VINEYARD CIRCLE
PORT CLINTON, OH 43452                              P‐0041280 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMEISER, RENEE
33071 CARDINAL TRAIL
BURLINGTON, WI 53105                                P‐0043004 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMEISER, RENEE
33071 CARDINAL TRAIL
BURLINGTON, WI 53105                                P‐0043010 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMEISER, RENEE
33071 CARDINAL TRAIL
BURLINGTON, WI 53105                                P‐0043021 12/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMEL, CHRISTOPHER B
4114 TAMBOR ROAD
SAN DIEGO, CA 92124                                 P‐0035119 12/3/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
ROMEL, SHARON R
4114 TAMBOR ROAD
SAN DIEGO, CA 92124                                 P‐0034697 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMEO, ALFRED
24 COBRA DRIVE
HENRIETTA, NY 14467‐9512                            P‐0030204 11/21/2017    TK Holdings Inc., et al.                     $1,513.00                                                                                    $1,513.00

                                                                                         Page 2823 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 987 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROMEO, STEPHEN F
10326 ARRAN CT
HUNTERSVILLE, NC 28078                              P‐0009914 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMEO, STEPHEN F
10326 ARRAN CT
HUNTERSVILLE, NC 28078                              P‐0009925 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMEO, STEPHEN F
10326 ARRAN CT
HUNTERSVILLE, NC 28078                              P‐0009929 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMER, ERIC R.
7348 N. RIDGE BLVD
#16C
CHICAGO, IL 60645                                     4114    12/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROMERO, ALAN J
3170 BUCKINGHAM ROAD
GLENDALE, CA 91206                                  P‐0014830 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, ALAN J
3170 BUCKINGHAM ROAD
GLENDALE, CA 91206                                  P‐0014833 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, AMIE C
210 S COTTONWOOD RD UNIT 204
BOZEMAN, MT 59718                                   P‐0003294 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, ANTONIO G
6302 N 37TH AVE
PHOENIX, AZ 85019                                   P‐0050590 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, DIANA C
204 LEE ST
#502
GAITHERSBURG, MD 20877                              P‐0022711 11/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, E
2335 LAS CASITAS
SANTA FE, NM 87507                                  P‐0003871 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, FRANCISCO A
2101B CAMINO POLVOSO
SANTA FE, NM 87507                                  P‐0030628 11/22/2017    TK Holdings Inc., et al.                    $13,137.00                                                                                   $13,137.00
ROMERO, GEORGE V
7994 HOPE CT
FREDERICK, CO 80530                                 P‐0049318 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, GILBERT W
3495 FUSELIER DR
N LAS VEGAS, NV 89032                               P‐0007773 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, GUILLERMO
1740 NORTH SANTA FE AVE SPC#1
COMPTON, CA 90221                                   P‐0014632 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, GUILLERMO
1740 NORTH SANTA FE AVE
COMPTON, CA 90221                                   P‐0014738 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, JORGE E
2455 RIDGE WILL DRIVE
JACKSONVILLE, FL 32246                              P‐0052138 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, LILIAN R
5904 LONG COURT
AUSTIN, TX 78730                                    P‐0008918 10/29/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROMERO, MARISOL
1149 KING AVE
WILMINGTON, CA 90744                                P‐0040409 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2824 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 988 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROMERO, MICHAEL K
8025 TOLKIEN AVE
ELK GROVE, CA 95758                                 P‐0048177 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, MIGUEL
19010 ROCKMEN ST
LAK ELSINORE, CA 92530                              P‐0022278 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, MIRNA M
1119 ROSE CIR
CORONA, CA 92882                                    P‐0023444 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, SOPHIA A
6855 DRAGONFLY ROCK ST
LAS VEGAS, NV 89148                                 P‐0019685 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMERO, STEVE
107 COBBLESTONE COURT
SAN ANTONIO, TX 78213                               P‐0047348 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ROMESBURG, DAN
1816 REBECCA ROAD
LUTZ, FL 33548                                        1023    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROMESBURG, RAYMOND E
201 ARTHUR DR
MCDONOUGH, GA 30252                                 P‐0036194 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMIE, CAROL J
6180 LAURELHURST LN
CENTERVILLE, OH 45459                               P‐0051742 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMIE, GARY E
6180 LAURELHURST LN
CENTERVILLE, OH 45459                               P‐0051783 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMO, JANET E
4501 W. CHANNEL ISLANDS BLVD.
#35
OXNARD, CA 93035                                    P‐0017730 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMO, MARTHA
20158 COHASSET ST.
UNIT 7
WINNETKA, CA 91306                                  P‐0041468 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMOFF, DEENA V
1108 E. 11TH AVE.
SPOKANE, WA 99202                                   P‐0032633 11/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROMOFF, DEENA V
1108 E 11TH AVE
SPOKANE, WA 99202                                   P‐0035457 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RONAN, JAMES T
1350 TIMBER CREEK RD
NEWPORT, WA 99156                                   P‐0040420 12/14/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RONCAL, ELENA M
260 WAVERLY AVENUE
APT. # 22
PATCHOGUE, NY 11772                                 P‐0028647 11/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RONCARATI, ROCCO M
ROCCO RONCARATI
17016 SE 34TH WAY
VANCOUVER, WA 98683                                 P‐0016869 11/5/2017     TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
RONDEAU, RONALD P
61 CHURCH HILL RD
BUXTON, ME                                          P‐0037848 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2825 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 989 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
RONEY, KEVIN M
333 PEACHTREE DRIVE
JENKINTOWN, PA 19046                                P‐0015261 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RONIN, KENNETH I
34 ROOSEVELT DRIVE
VALHALLA, NY 10595                                  P‐0005239 10/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RONQUILLO, MANUEL DAVID
467 NEWTON STREET
#304
SEATTLE, WA 98109                                     1848    11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ROOD, ALLAN J
4399 PARK CT
BOULDER, CO 80301                                   P‐0018317 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROOK, RAY M
227 SUNNYDALE DR
ROANOKE RAPIDS, NC 27870                            P‐0058378 12/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROOKE, KYLE R
27235 NICOLE DRIVE
LAGUNA NIGUEL, CA 92677                             P‐0021555 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROOKS, ALEX V
5767 VAUGHN DRIVE E
SATSUMA, AL 36572                                   P‐0004145 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, JOANN
2238 BELLCHASE DRIVE
MANTECA, CA 95336                                   P‐0035220 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, JOHN K
5907 DOVER ROAD
LAKE VIEW, NY 14085                                 P‐0047136 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, MICHAEL R
17 GARDEN PLACE
CINCINNATI, OH 45208                                P‐0057801 3/31/2018     TK Holdings Inc., et al.                      $789.40                                                                                       $789.40
ROONEY, RICHARD D
208 WINDSOR DRIVE
HURLEY, NY 12443                                    P‐0032267 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, RICHARD D
208 WINDSOR DRIVE
HURLEY, NY 12443                                    P‐0032274 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, SUSANNE
310 PACIFIC STREET
TUSTIN, CA 92780                                    P‐0038060 12/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, THOMAS M
4501 WOODLAND DRIVE
LAKE ST. LOUIS, MO 63367                            P‐0027980 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROONEY, THOMAS M
4501 WOODLAND DRIVE
LAKE ST. LOUIS, MO 63367                            P‐0054810 1/15/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROOP, JANICE
1431 WEST RURITAN RD.
ROANOKE, VA 24012                                   P‐0002148 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROOP, RON W
1431 WEST RURITAN RD
ROANOKE, VA 24012                                   P‐0002112 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROOS, BRIAN P
8159 SHORECREST CT
SPRING HILL, FL 34606                               P‐0001264 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2826 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 990 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROOS, JR, PHILIP J
2 PINE STREET
BERKLEY, MA 02779                                   P‐0056611   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROOS, RAAL H
5224 TERRACE VIEW LANE
PLANO, TX 75093                                     P‐0007362 10/28/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ROOSE, DAVID S
12613 S TOTORICA CIR
RIVERTON, UT 84096                                  P‐0010953 10/31/2017    TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ROOSE, MICHAEL M
1870 BARTON STREET
LONGWOOD, FL 32750                                  P‐0055009 1/17/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROOSENBOOM, ROLANDUS W
620 DEVLIN CT
SAN JOSE, CA 95133                                  P‐0042011 12/19/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ROOSENBOOM, ROLANDUS W
620 DEVLIN CT
SAN JOSE, CA 95133                                  P‐0042015 12/19/2017    TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ROOSMALEN, ONNA M
2397 UNITY AVE N
GOLDEN VALLEY, MN 55422                             P‐0014694 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROOT, JOSHUA J
1612 BUENA VISTA STREET
KALAMAZOO, MI 49001                                 P‐0038450 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROOTS, JAMES R
530 MACARTHUR AVE
COLONIAL HEIGHTS, VA 23834                          P‐0044494 12/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROPER, BREENA R
51 ASHBURTON AVE
WOBURN, MA 01801                                    P‐0027780 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROPER, DANIEL M
1344 FLOYD SPRINGS RD. NE
ARMUCHEE
, GA 30105                                          P‐0028306 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROPER, MARK H
952 DEERCREST CIR
EVANS, GA 30809                                     P‐0050387 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROPER, MATTHEW A
51 ASHBURTON AVE
WOBURN, MA 01801                                    P‐0027782 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROPER, SUSAN
1474 BROADVIEW CIRCLE
SEVIERVILLE, TN 37876‐0276                          P‐0048767 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROPER, SUSAN E
1474 BROADVIEW CIRCLE
SEVIERVILLE, TN 37876‐0276                          P‐0043611 12/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROPPEL, MARIE T
8998 SW 99TH COURT ROAD
OCALA, FL 344813FADP                                P‐0034671 12/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROQUE, JOHN R
3037 MURTHA DR.
SAN JOSE, CA 95127                                  P‐0048863 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROQUE, RUDY
950 N DUESENBERG DR APT 14213
ONTARIO, CA 91764                                   P‐0035794 12/5/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 2827 of 3674
                                                       Case 17-11375-BLS           Doc 4434-1                    Filed 04/27/21                  Page 991 of 1837
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                         Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address               Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                Amount                                                  Amount
ROQUE‐LOPES, MARIA
2212 CREST HILL LANE
FALLBROOK, CA 92028                                         P‐0017798 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROQUEMORE, LANETTE K
PO BOX 313
MERIDIAN, ID 83680                                          P‐0056085 1/29/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROQUEMORE, LANETTE K
PO BOX 313
MERIDIAN, ID 83680                                          P‐0056086 1/29/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RORDAM, ALEXANDER B
325 NORTH 3RD STREET APT 2
LIVINGSTON, MT 59047                                        P‐0048784 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA FLORES, PARENT AND NEXT FRIEND OF J.D., A MINOR
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                         2791    11/16/2017   Takata de Mexico, S.A. de C.V.                $251,530.00                                                                                  $251,530.00
ROSA FLORES, PARENT OF E.D., A MINOR
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                         2794    11/16/2017   Takata de Mexico, S.A. de C.V.                $251,530.00                                                                                  $251,530.00
ROSA FLORES, PARENT OF E.D., A MINOR
C/O TINSMAN & SCIANO, INC
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                         2829    11/16/2017          TK Holdings Inc.                       $251,530.00                                                                                  $251,530.00
ROSA FLORES, PARENT OF E.D., A MINOR
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                         2912    11/16/2017         Takata Americas                               $0.00                                                                                        $0.00
ROSA FLORES, PARENT OF J.D., A MINOR
C/O TINSMAN & SCIANO, INC
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                         2815    11/16/2017          TK Holdings Inc.                       $251,530.00                                                                                  $251,530.00
ROSA FLORES, PARENT OF J.D., A MINOR
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                         2921    11/16/2017         Takata Americas                               $0.00                                                                                        $0.00
ROSA, DAVID A
10 SHERRY CT
WAYNE, NJ 07470                                             P‐0045183 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, DEBRA A
10 SHERRY CT
WAYNE, NJ 07470                                             P‐0045171 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, DOLORES
700 OCEAN AVE
UNIT G20
SPRING LAKE, NJ 07762                                       P‐0046812 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, DOLORES
700 OCEAN AVE
UNIT G20
SPRING LAKE, NJ 07762                                       P‐0046972 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                                   Page 2828 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 992 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROSA, JENNY
130 MARKET STREET
APARTMENT 2
BROCKTON, MA 02301                                   P‐0038656 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, LINDA A
1202 NEW YORK AVE
MANASQUAN, NJ 08736                                  P‐0046700 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, LINDA A
1202 NEW YORK AVE
MANASQUAN, NJ 08736                                  P‐0046855 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, LINDA A
1202 NEW YORK AVE
MANASQUAN, NJ 08736                                  P‐0046865 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, SANDRA
14060 VAN NUYS BLVD
APT 208
ARLETA, CA 91331                                     P‐0020220 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, VITAL J
7545 E TREASURE DR # 2I
NORTH BAY VILLAG, FL 33141                           P‐0002988 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSA, VITAL J
NO ADDRESS PROVIDED
                                                     P‐0002995 10/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSADO, LILLIAN
1307 PENN LINE ROAD
PAULSBORO, NJ 08066                                  P‐0033591 11/29/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSADO, MAYRA
2222 DETROIT AVE SUITE 1105
CLEVELAND, OH 44113                                  P‐0007468 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSADO, WING M
26825 227TH PL SE
MAPLE VALLEY, WA 98038                               P‐0035277 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSALES, KARLA L
9739 1/2 ROSE ST
BELLFLOWER, CA 90706                                 P‐0032518 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSALES, LISANDRO L
5444 BANDERA ST APT 134
LOS ANGELES, CA 90058                                P‐0026093 11/15/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSANO, DONNA M
73 ABNGTON ROAD
DANVERS, MA 01923                                    P‐0032050 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSARIO TOBIAS, ALICE
2059 MCGRAW AVENUE 6G
BRONX, NY 10462                                      P‐0054327   1/9/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSARIO, CATHY‐ANN
9 SHERRY RD
EAST BRUNSWICK, NJ 08816                             P‐0009415 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSARIO, ELIZABETH
9745 TOUCHTON RD UNIT 903
JACKSONVILLE, FL 32246                               P‐0010625 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSARIO, ENRIQUE A
110 MECHANIC ST
FAYETTEVILLE, NY 13066                               P‐0012706 11/2/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSARIO, IVETTE
NO ADDRESS PROVIDED
                                                     P‐0028329 11/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2829 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 993 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROSARIO, NEREIDA V
8970 NW 33 CT RD
MIAMI, FL 33147                                     P‐0001981 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSASCO, CARLA M
660 AKARD CIR
RENO, NV 89503‐3928                                 P‐0023884 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSATELLI, THOMAS
1550 HARBOR BLVD.
APT. 2623
WEEHAWKEN, NJ 07086                                 P‐0006220 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSATI, JACK
827 SCHOOL SVE
CUYAHOGA FALLS, OH 44221                            P‐0010970 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSBOUGH, CHRISTOPHER
PO BOX 22016
SEATTLE, WA 98122                                   P‐0055683 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSCOE, EUGENIE B
21636 PANORAMA DR
GOLDEN, CO 80401                                    P‐0058211 9/26/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSCOE, VINCE
12600 ROCKSIDE RD #203
CLEVELAND, OH 44125                                 P‐0017528 11/6/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
ROSE, AARON K
6257 EAGLE CROSSING ST
LAS VEGAS, NV 89130                                 P‐0011617 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, BRUCE P
8816 JAMES AVE NE
ALBUQUERQUE, NM 87111                               P‐0023740 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, BRUCE P
8816 JAMES AVE NE
ALBUQUERQUE, NM 87111                               P‐0023908 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, CARRIE L
POB 7967
ALBUQUERQUE, NM                                     P‐0036349 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, CARROL S
309 ONRADO DR
WARNER ROBINS, GA 31088                             P‐0032087 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, CHERYL J
307 CRICKETT CT
PETALUMA, CA 94954                                  P‐0029573 11/20/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, COREY F
206 CHERRY ST SW
VIENNA, VA 22180                                    P‐0038197 12/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, DAHLIA L
1701 EATONIA ST NW
PALM BAY, FL 32907                                  P‐0055715 1/24/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, DAVID J
966 W BENBOW ST
COVINA, CA 91722                                    P‐0039884 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, DONNA M
31 JESSE DRIVE
PORTSMOUTH, RI 02871                                P‐0021756 11/10/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, DORIS M
51 ST JOHNS PAK
ROCHESTER, NY 14612                                 P‐0017005 11/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2830 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                  Page 994 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ROSE, DOUGLAS M
2984 WEAVERS CHAPEL RD.
LITTLETON, NC 27850                                 P‐0047719 12/22/2017      TK Holdings Inc., et al.                    $41,800.08                                                                                   $41,800.08
ROSE, FINN
2546 OAK HAVEN CIRCLE
SPANISH FORK, UT 84660                              P‐0056562    2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, GEOFFREY
6749 QUAY ST.
ARVADA, CO 80003                                    P‐0010214 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, GREGORY R
1901 NW 1070TH AVE.
WILBURTON, OK 74578                                 P‐0039627 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, HEATHER
BOX 271
RAYSAL, WV 24879                                      343       10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ROSE, JACOBUS E
3727 GRAND VIEW BLVD
LOS ANGELES, CA 90066                               P‐0055460 1/21/2018       TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
ROSE, JAMES W
NO ADDRESS PROVIDED
                                                    P‐0035980 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, JAMES W
NO ADDRESS PROVIDED
                                                    P‐0035986 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, JAMES W
NO ADDRESS PROVIDED
                                                    P‐0035988 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, JASON R
3308 MARINA COVE CIRCLE
ELK GROVE, CA 95758                                 P‐0053149 12/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, JAY A
15811 W 129TH ST
OLATHE, KS 66062                                    P‐0054111    1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, JEREMY
1226 HUNTINGTON RIDGE ROAD
LYNN HAVEN, FL 32444                                P‐0044310 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, JEREMY
1226 HUNTINGTON RIDGE ROAD
LYNN HAVEN, FL 32444                                P‐0044313 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, KENNETH P
622 E 20TH STREET, 3D
NEW YORK, NY 10009                                  P‐0007968 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, KENTON R.
1535 WOODLARK DRIVE
NORTHBROOK, IL 60062                                  1666      11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ROSE, LINDA R
3725 STONELEIGH DRIVE
LANSING, MI 48910                                   P‐0023205 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, PATRICIA P
17031 ENCINO HILLS DRIVE
ENCINO, CA 91436                                    P‐0021173 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, PERRY
203 DEL REY DR
WEST MONROE, LA 71291                               P‐0033109 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2831 of 3674
                                               Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 995 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROSE, SCOTT B
16042 NORTHWOOD RD NW
PRIOR LAKE, MN 55372                                P‐0036588 12/6/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSE, TAMARRA
966 W BENBOW ST
COVINA, CA 91722                                    P‐0039886 12/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEBERRY, HAROLD E
1279CR1031
GREENVILLE, TX 75401                                P‐0007061 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEBERRY, HAROLD E
1279CR1031
GREENVILLE, TX 75401                                P‐0007064 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEBOROUGH, SARAH L
303 W GREEN ST APT A
BAINBRIDGE, GA 39819                                P‐0019900 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEBROCK, MARK K
33 SPRUCE RIDGE RD
BAY CITY, MI 48706                                  P‐0027023 11/16/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSELL, KERRY
2130 PLAZA DEL AMO #153
TORRANCE, CA 90501                                  P‐0027898 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSELLI, MARSHA
813 SW CROSS CREEK DRIVE
GRAIN VALLEY, MO 64029                              P‐0023138 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSELLI, TIFFANY A
905 LAKE LILY DR
APT C122
MAITLAND, FL 32751                                  P‐0038846 12/11/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEMUND, VICTOR L
1838 AVENIDA SAN SEBASTIAN
PERRIS, CA 92571                                    P‐0020809 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEN, HELENE S
2279 DAKOTA SKY CT
HENDERSON, NV 89052                                 P‐0019716 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEN, HENRY M
597 CARDINAL AVENUE
BOCA RATON, FL 33486                                P‐0020533 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEN, ISHAI
4646 NW CHENILLE PL
CORVALLIS, OR 97330                                 P‐0021354 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEN, ISHAI
4646 NW CHENILLE PL
CORVALLIS, OR 97330                                 P‐0021360 11/9/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEN, ISHAI
4646 NW CHENILLE PL
CORVALLIS, OR 97330                                 P‐0021365 11/9/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
ROSEN, JAMES D
107 HOLLYHOCK DRIVE
LAFAYETTE HILL, PA 19444                            P‐0011989 11/1/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEN, KAREN Z
6000 SW 106 STREET
MIAMI, FL 33156                                     P‐0001118 10/21/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSEN, LAWRENCE
435 ALEXANDER ST.
PRINCETON, NJ 08540                                 P‐0047035 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                         Page 2832 of 3674
                                                 Case 17-11375-BLS             Doc 4434-1                  Filed 04/27/21                   Page 996 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date             Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                    Amount
ROSEN, LISA B
19275 COYLE SPRINGS RD.
HIDDEN VALLEY LK, CA 95467                            P‐0031201 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROSEN, ROBERT
1540 ASHBROOK DRIVE
SCOTCH PLAINS, NJ 07076                               P‐0008760 10/29/2017      TK Holdings Inc., et al.                       $150.00                                                                                        $150.00
ROSEN, ROBERT
1540 ASHBROOK DRIVE
SCOTCH PLAINS, NJ 07076                               P‐0008772 10/29/2017      TK Holdings Inc., et al.                       $150.00                                                                                        $150.00
ROSEN, ROBERT
1540 ASHBROOK DRIVE
SCOTCH PLAINS, NJ 07076                               P‐0008843 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROSENAU, MARY C
6100 N ORACLE RD #21
TUCSON, AZ 85704                                      P‐0038310 12/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROSENBALM, RACHEL A
212 B POPLAR RIDGE RD
PINEY FLATS, TN 37686                                 P‐0056062 1/29/2018       TK Holdings Inc., et al.                  $5,000,000.00                                                                                 $5,000,000.00
ROSENBERG, ALAN S
65 W MILLBROOKE AVE
WOODSTOWN, NJ 08098‐1036                              P‐0024898 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROSENBERG, ANDRIA
99 NORTH ROCKLEDGE DRIVE
LIVINGSTON, NJ 07039                                    2279      11/12/2017       TK Holdings Inc.                              $0.00                                                                                          $0.00
ROSENBERG, ERIK L
1603 N PIN OAK BLVD
COLUMBIA, MO 65202                                    P‐0054323    1/9/2018     TK Holdings Inc., et al.                     $2,500.00                                                                                      $2,500.00
ROSENBERG, JOYCE C
3145 POWDER RIVER DRIVE
EUGENE, OR 97408                                      P‐0011727 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROSENBERG, KARI A
660 BOHLIG ROAD
GLENDALE, CA 91207                                    P‐0003108 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROSENBERG, KENNETH A.
99 NORTH ROCKLEDGE DRIVE
LIVINGSTON, NJ 07039                                    1387      11/1/2017        TK Holdings Inc.                              $0.00                                                                                          $0.00
ROSENBERG, KIRSTEN L
10827 SIERRA MESA RD
JUNIPER HILLS, CA 93543                               P‐0033075 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROSENBERG, LEE M
6 HUCKLEBERRY LN
DANBURY, CT 06810                                     P‐0029400 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROSENBERG, LISA
214 MEDEA WAY
CENTRAL ISLIP, NY 11722                               P‐0018520 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROSENBERG, WILLIAM H
1631 SCHUYLER ROAD
BEVERLY HILLS, CA 90210                               P‐0017484 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROSENBERGER, KAYLEE
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                     P‐0043223 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ROSENBERGER, MICHAEL E
1307 SEMINOLE
KALAMAZOO, MI 49006                                     1826      11/4/2017        TK Holdings Inc.                              $0.00                                  $0.00                                                   $0.00



                                                                                             Page 2833 of 3674
                                                 Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 997 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ROSENBERGER, ROBERT L
3204 DEER TRAIL UNIT A
CORTLAND, OH 44410                                    P‐0056678   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBERGER, ROBERT L
3204 DEER TRAIL UNIT A
CORTLAND, OH                                          P‐0056681   2/5/2018    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBERRY, MISTY D
13137 PIPE TOMAHAWK DR
BIG POOL, MD 21711                                    P‐0045931 12/24/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBLATT, KATARIINA
7512 DR. PHILLIPS BLVD. #5065
ORLANDO, FL 32819                                     P‐0032611 11/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBLATT, WILLIAM
250 E. 87TH STREET
APT 4H
NEW YORK, NY 10128                                    P‐0048120 12/26/2017    TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ROSENBLUH, BRIAN
610 ENGLEWOOD LN.
HNNELL HILL, GA 30755                                 P‐0035548 12/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBLUM, ELYSE D
217 MEADOW BEAUTY TER
SANFORD, FL 32771                                     P‐0000135 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBLUM, HARREN D
217 MEADOW BEAUTY TER
SANFORD, FL 32771                                     P‐0000130 10/19/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBLUM, JOE B
18 HORSESHOE LANE
MIDDLETOWN, CT 06457                                  P‐0047558 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENBLUM, JOE B
18 HORSESHOE LANE
MIDDLETOWN, CT 06457                                  P‐0047571 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENFELD, JOSEPH J
5343 SUFFIELD TERRACE
SKOKIE, IL 60077                                      P‐0042367 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENFELD, MOSHE Y
6512 BAYTHORNE ROAD
BALTIMORE, MD 21209                                   P‐0046577 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENFELD, MOSHE Y
6512 BAYTHORNE ROAD
BALTIMORE, MD 21209                                   P‐0046579 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENFELD, SETH
1076 PAGE STREET
SAN FRANCISCO, CA 94117                               P‐0050570 12/27/2017    TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ROSENFIELD, GERALD K
46 SOUTH RINGOLD STREET
JANESVILLE, WI 53545                                  P‐0022901 11/12/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSENGARD, DARRY. J
2121 TUNNEL ROAD
OAKLAND, CA 94611                                     P‐0051331 12/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ROSENGARD, DARRYL J
2121 TUNNEL ROAD
OAKLAND, CA 94611                                     P‐0051285 12/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ROSENGARD, DARRYL J
2121 TUNNEL ROAD
OAKLAND, CA 94611                                     P‐0051307 12/27/2017    TK Holdings Inc., et al.                      $500.00                                                                                       $500.00


                                                                                           Page 2834 of 3674
                                                Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                   Page 998 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
ROSENGARTH, REBECCA L
222 CAROL DRIVE
NEW WILMINGTON, PA 16142                             P‐0047297 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSENKRANZ, MARK A
2412 HAY ST
EASTON, PA 18042                                     P‐0019779 11/8/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
ROSENOW, AMY
1756 N WOOD ST
CHICAGO, IL 60622                                    P‐0041393 12/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSENTHAL, BENNETT J
N2005 N. LAKESHORE DRIVE
FONTANA, WI 53125                                    P‐0006666 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSENTHAL, BENNETT J
N2005 N. LAKESHORE DRIVE
FONTANA, WI 53125                                    P‐0006674 10/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSENTHAL, MARGARET A
19650 ANADALE DR.
TARZANA, CA 91356                                    P‐0034918 12/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSENTHAL, SUSAN
7052 COUNTY LINE ROAD
ONTARIO, NY 14519                                    P‐0011078 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSENWASSER, DEBRA S
16‐70 BELL BLVD
APT 603
BAYSIDE, NY 11360                                    P‐0024737 11/3/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSENWASSER, DEBRA S
16‐70 BELL BLVD., APT. #603
BAYSIDE, NY 11360                                    P‐0057405 2/20/2018     TK Holdings Inc., et al.                    $17,235.18                                                                                    $17,235.18
ROSENWASSER, FELIX
10 CHEROKEE RD
EAST BRUNSWICK, NJ 08816                             P‐0045662 12/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSENWASSER, SARA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043606 12/21/2017    TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
ROSENWASSER, SARAH B.
DREYER BOYAJIAN LLP
75 COLUMBIA ST.
ALBANY, NY 12210                                       2674    11/15/2017       TK Holdings Inc.                       $5,000,000.00                                                                                $5,000,000.00
ROSE‐ROBINSON, SIA
2717 WASHINGTON AVENUE
CHEVY CHASE, MD 20815                                  2750    11/17/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
ROSE‐ROBINSON, SIA
2717 WASHINGTON AVENUE
CHEVY CHASE, MD 20815                                P‐0027956 11/17/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSETTI, MARTA L
30 CALLE DEL NORTE
RSM, CA 92688                                        P‐0041689 12/18/2017    TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSHAN, MARY
1300 WESTCLIFF DRIVE
NEWPORT BEACH, CA 92660                              P‐0020246 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROSHAN, MARY
1300 WESTCLIFF DROVE
NEWPORT BEACH, CA 92660                              P‐0020263 11/8/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 2835 of 3674
                                              Case 17-11375-BLS           Doc 4434-1                  Filed 04/27/21                  Page 999 of 1837
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ROSICH, DOUGLAS K
2 GREENBRIAR DR #301
NORTH READING, MA 01864                            P‐0018179 11/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSITAS III, JOHNNY
2113 DARBY DAN CT
GRANBURY, TX 76049                                 P‐0046297 12/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSKAM, ESTHER A
410 W. LOMBARD ST
APT 308
BALTIMORE, MD 21201                                P‐0007879 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSKAM, ESTHER A
410 W. LOMBARD ST
APT 308
BALTIMORE, MD 21201                                P‐0007881 10/28/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSKOSKI, GARY
8 SANDWOOD DRIVE
MARLTON, NJ 08053                                  P‐0010196 10/30/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSNER, BERNARDO
3609 SWIFTWATER COURT
SNELLVILLE, GA 30039                               P‐0004212 10/25/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSOK, BARBARA K
1626 BEAU RIVAGE DR
CONROE, TX 77304                                   P‐0037259 12/7/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS WILLIAMS, HELENE
504 W 34 ST
WILMINGTON, DE 19802                               P‐0048851 12/27/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, ALAN M
21 TANGLEWOOD
ALISO VIEJO, CA 92656                              P‐0048516 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, ALAN M
21 TANGLEWOOD
ALISO VIEJO, CA 92656                              P‐0048534 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, AMBER N
P.O. BOX 700
IDYLLWILD, CA 92549                                P‐0052638 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, BRYANT O
2701 CLAREMONT
PINE BLUFF, AR 71601                               P‐0011096 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, CHARLOTTE K
519 W BURRELL ST
DENISON, TX 75020                                  P‐0023833 11/13/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, CINDY A
1865 KIPLING DR
DAYTON                                             P‐0048376 12/26/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, DAVID G
2584 BROOKDALE DRIVE NW
ATLANTA, GA 30305                                  P‐0010308 10/31/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, DEBORAH D
2813 N RIVER RD
ST ANTHONY, ID 83445                               P‐0002352 10/23/2017    TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, DEBORAH L
94‐872C LELEPUA ST
WAIPAHU, HI 96797                                  P‐0030298 11/21/2017    TK Holdings Inc., et al.                     $1,296.59                                                                                    $1,296.59
ROSS, DENNIS O
67952 COUNTY RD 76
WABASHA, MN 55981                                  P‐0015369 11/4/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                        Page 2836 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1000 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
ROSS, DOROTHY M
285 PAYNE AVENUE
PONTIAC, MI 48341                                    P‐0020991 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, DOROTHY M
285 PAYNE AVENUE
PONTIAC, MI 48341                                    P‐0020996 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, ELLEN G
P.O. BOX 903
MACON, MS 39341                                      P‐0011643 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, GERALD WAYNE
12614 POINT SOUND
SAN ANTONIO, TX 78253                                  4456      12/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ROSS, HEATHER F
5519 GREENWAY CR
KINGS MOUNTAIN, NC 28086                             P‐0020712 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, JENNIFER K
106 TIFFANY LN
WARNER ROBINS, GA 31093                              P‐0009236 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, JOSEPH A
203 CEDAR WOODS WAY
CANTON, GA 30114                                     P‐0020865 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, KATHERINE A
6938 PEMBERTON DR
DALLAS, TX 75230                                     P‐0003470 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, KATHY M
NO ADDRESS PROVIDED
                                                     P‐0009420 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, KELLY F
3806 TREASURE ISLAND DRIVE
MONTGOMERY, TX 77356                                 P‐0005869 10/26/2017       TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ROSS, KRISTOPHER
3822 RIVERSIDE POINTE DR
FLORISSANT, MO 63034                                 P‐0041760 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, LARONN
3822 RIVERSIDE POINTE DR
FLORISSANT, MO 63034                                 P‐0041759 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, LEE A
17 RICHMEADE CV
JACKSON, TN 38305                                    P‐0053713    1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, LISA M
10130 WASHAM POTTS RD.
CORNELIUS, NC 28031                                  P‐0029132 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, LORI
1908 ELM AVENUE
MANHATTAN BEACHH, CA 90266                           P‐0041009 12/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, LORI S
1908 ELM AVENUE
MANHATTAN BEACH, CA 90266                            P‐0041007 12/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, MELISSA K
6495 N. WINDWOOD DR
WEST CHESTER, OH 45069                               P‐0002334 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, MELVIN
9885 SOUTH HWY 45 ALTERNATE
CRAWFORD, MS 39743                                   P‐0016892 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 2837 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1001 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ROSS, MICHELE E
414 W DRY LAKE RD
CAMANO ISLAND, WA 98282‐8338                        P‐0049018 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, NORMAN C
5519 GREENWAY CT
KINGS MOUNTAIN, NC 28086                            P‐0020719 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, PAMELA N
6987 ROTHCHILD DRIVE
CHARLOTTE, NC 28270                                 P‐0054634 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, PATRICK F
3027 W FULLERTON AVE
APT 1F
CHICAGO, IL 60647                                   P‐0018123 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, PATTI
3250 NORMANDY WOODS DRIVE
APT. J
ELLICOTT CITY, MD 21043                             P‐0047346 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, PAUL M
3871 MOUNT OXFORD STREET
WELLINGTON, CO 80549                                P‐0009627 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, PAUL MARTIN
3871 MOUNT OXFORD STREET
WELLINGTON, CO 80549                                  1099    10/30/2017        TK Holdings Inc.                          $2,000.00                                                                                    $2,000.00
ROSS, RANDALL S
353 EMMONS BLVD
WYANDOTTE, MI 48192                                 P‐0031818 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, REX
2829 OLD WACO RD
TEMPLE, TX 76502                                    P‐0002576 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, RICHARD
10335 OLD BAMMEL N HOUSTON RD
APT 2304
HOUSTON, TX 77086                                   P‐0006847 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, ROXANNE
212 MOZART DR
HOUMA, LA 70363                                     P‐0025643 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, SEAN D
6632 SUMMERCOVE DR
RIVERVIEW, FL 33578                                 P‐0004429 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, SHAWN M
1355 HULL LN
MARTINEZ, CA 94553                                  P‐0031984 11/26/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
ROSS, SHONDRICA V
7927 BUFFALO VIEW LN
CYPRESS, TX 77433                                   P‐0005203 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, SHONDRICA V
7927 BUFFALO VIEW LN
CYPRESS, TX 77433                                   P‐0005206 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, STEPHEN H
102 ESSEX PLACE
SOUTHERN PINES, NC 28387                            P‐0001985 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSS, STUART D
229 BELL TOWER CROSSING WEST
KISSIMMEE
KISSIMMEE, FL 34759                                 P‐0000806 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2838 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1002 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
ROSS, TRICIA D
PO BOX 278837
SACRAMENTO, CA 95827                                   P‐0041265 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSELAND, STEVEN
127 MARSHLAND ROAD
HILTON HEAD ISL., SC 29926‐2306                        P‐0046361 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSELAND, THOMAS
1840 JACKSONS CREEK POINT
MARIETTA, GA 30068‐1510                                P‐0027135 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSELAND, THOMAS
1840 JACKSONS CREEK POINT
MARIETTA, GA 30068‐1510                                P‐0027193 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, BENJAMIN A
24 BRIGHTON ST
APT 3
ROCHESTER, NY 14607                                    P‐0018098 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, DIANE
500 BAY AVENUE
UNIT 604 SOUTH
OCEAN CITY, NJ 08226                                   P‐0008230 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, JAMES B
167 HERITAGE DRIVE
NAUGATUCK, CT 06770                                    P‐0026483 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, JAMES B
167 HERITAGE DRIVE
NAUGATUCK, CT 06770                                    P‐0030522 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, JAMES B
167 HERITAGE DRIVE
NAUGATUCK, CT 06770                                    P‐0030531 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, JOSEPH A
14 ROCKYWOOD DRIVE
SANDY HOOK, CT 06482                                   P‐0030592 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, LOUIS A
11 TERESA STREET
LATHAM, NY 12110                                       P‐0027473 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, MARIA
19 CARRINGTON COURT
MATAWAN, NJ 07747                                      P‐0048028 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, MARIA
19 CARRINGTON COURT
MATAWAN, NJ 07747                                      P‐0048302 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, OTTAVIO M
1020 CREEKVIEW DR
WHITEFISH, MT 59937‐8198                               P‐0013479 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, OTTAVIO M
1020 CREEKVIEW DR
WHITEFISH, MT 59937‐8198                               P‐0013488 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, ROBERT E
10936 MELBOURNE AVE
ALLEN PARK, MI 48101                                   P‐0012118 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSI, TRICIA M
401 S. GROVE AVENUE
UNIT 3B
OAK PARK, IL 60302                                     P‐0037531 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 2839 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1003 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
ROSSIGNOL, CHARLES F
2886 S HIGHLAND MESA RD
FLAGSTAFF, AZ 86001                                     P‐0036817 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSINI, ANTHONY J
27 MIDWOOD DRIVE
FLORHAM PARK, NJ 07932                                  P‐0024251 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSMEISSL, JOHN A
2704 BRACKETT
YAKIMA, WA 98902                                        P‐0042496 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSMEISSL, JOHN A
2704 BRACKETT
YAKIMA, WA 98902                                        P‐0042500 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSO, NICHOLAS P
22726 LADEENE AVENUE
TORRANCE, CA 90505                                      P‐0024303 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSSON, ERIC
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                         P‐0044017 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ROSS‐WATTS, BARBARA
230 HARVARD RD
LINDEN, NJ 07036                                        P‐0038974 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROST, FRANCIS L
2220 ARIELLE DRIVE
UNIT 2008
NAPLES, FL 34109                                        P‐0046197 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROST, FRANCIS L
2220 ARIELLE DRIVE #2008
NAPLES, FL 34109                                        P‐0057319 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSTAMI, SHAHIN
2548 AQUASANTA
TUSTIN, CA 92782                                        P‐0031838 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSTOMILY, WAYNE W
1672 NW ELIZA CT
ALBANY, OR 97321‐1290                                   P‐0044043 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSWELL, YVONNE A
2465 LADOGA AVE.
LONG BEACH, CA 90815                                    P‐0013185 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROSZKO, RICHARD G
205 RIVER WATCH LANE
YOUNGSVILLE, NC 27596                                   P‐0056429   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTANTE, MATTHEW
18 CONTINENTAL CT
SOUTH RIVER, NJ 08882                                   P‐0050299 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ROTARI, VICTOR
1405 FIR STREET
EVERETT, WA 98201                                       P‐0035287 12/3/2017      TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
ROTELLA, JOHN F
2484 W GENESEE TPKE
CAMILLUS, NY 13031‐9610                                 P‐0014653 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTELLA, JOSEPH W
1 MAIN STREET ‐ UNIT 16
YOUNGSTOWN, NY 14174                                    P‐0053378 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, ADRIENNE
8455 LOFTEN COVE
CORDOVA, TN 38018                                       P‐0057432 2/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 2840 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1004 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ROTH, ALLEN
23 N AVON DR
JACKSON
USA, NJ 08527                                         P‐0020005 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, ALLEN
23 N AVON DR
JACKSON, NJ 08527                                     P‐0020031 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, BARBARA F
4911 WHITCOMB DRIVE, #5
MADISON, WI 53711                                     P‐0017398 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, BARBARA L
923 RAMBLING DRIVE
CATONSVILLE, MD 21228                                 P‐0047385 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, CHARLES N
13903 YELLOW BELL BEND
BEE CAVE, TX 78738                                    P‐0027075 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, CHARLES N
13903 YELLOW BELL BEND
BEE CAVE, TX 78738                                    P‐0027126 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, DAVID D
541 E MARKET ST
LONG BEACH, NY 11561                                  P‐0006668 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, HEIKE M
80 ROSEANNA ROAD
PLANTSVILLE, CT 06479                                 P‐0056001 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, HELEN
80 S GIBSON ROAD
APT 2417
HENDERSON, NV 89012                                   P‐0016391 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, JAMES J
6434 TERESE TERRACE
JAMESVILLE, NY 13078‐9430                             P‐0037924 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, JANICE M
1301 SW 12TH TERRACE
CAPE CORAL, FL 33991                                  P‐0038534 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, MARKUS L
80 ROSEANNA ROAD
PLANTSVILLE, CT 06479                                 P‐0056005 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, SHARON L
5030 OVERLOOK DR
ELM CITY, NC 27822                                    P‐0052786 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTH, SHARON L.
5030 OVERLOOK DR
ELM CITY, NC 27822                                      4368    12/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ROTH, SHERRY
11727 NW 47 DR
CORAL SPRINGS, FL 33076                               P‐0000041 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHBERG, DANIEL A
NO ADDRESS PROVIDED
                                                      P‐0001571 10/22/2017     TK Holdings Inc., et al.                     $1,800.00                                                                                    $1,800.00
ROTHBERG, JOEL A
9211 NE 15TH AVENUE
C318
VANCOUVER, WA 98665                                   P‐0052901 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2841 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1005 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ROTHENBERG, JEFFREY K
4062 MODLIN AVENUE
FORT WORTH, TX 76107                                  P‐0048428 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHFEDER, ALLAN
690 N GLENHURST DRIVE
BIRMINGHAM, MI 48009                                  P‐0049123 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHFUSS, KELSI S
10201 ROSEDALE MC RD
IRWIN, OH 43029                                       P‐0036855 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHKOPF, NATASCHA M
1541 BROKEN BELL LANE
HENDERSON, NV 89002                                   P‐0046272 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHMAN JR, RICKIE L
10709 KAY DRIIVE
FAIRDALE, KY 40118                                    P‐0023625 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHMAN, RORY R
24 CHASE LANE
ITHACA, NY 14850                                      P‐0042534 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHMEL, STEVEN Z
725 KRAFFEL LANE
CHESTERFIELD, MO 63017                                P‐0016536 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHMEL, STEVEN Z
725 KRAFFEL LANE
CHESTERFIELD 63017                                    P‐0016547 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHROCK, RONALD E
8753 BECKWITH ROAD
TABERG, NY 13471                                      P‐0016377 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHSCHILD, JAMIE
424 15TH ST SE
WASHINGTON, DC 20003                                  P‐0045410 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTHWEIL, GABOR
1043 E LOMA VISTA DR
TEMPE, AZ                                             P‐0055711 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTLEWICZ, ALLAN
156 14TH AVE NE
ST PETERSBURG, FL 33701                               P‐0017059 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTMAN, DEBORAH
6188 MARYLAND AVE
MAYS LANDING                                          P‐0010714 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTO, NANCY E
720 BORDEAUX COURT
INVERNESS, IL 60010                                   P‐0006536 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTOLONI, DAVID F
128 FIRESIDE DRIVE
MCMURRAY, PA 15317                                    P‐0018348 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTOLONI, DAVID F
128 FIRESIDE DRIVE
MCMURRAY, PA 15317                                    P‐0018410 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTOLONI, DAVID F
128 FIRESIDE DRIVE
MCMURRAY, PA 15317                                    P‐0018575 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTOLONI, DAVID F
128 FIRESIDE DRIVE
MCMURRAY, PA 15317                                    P‐0018585 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2842 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1006 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ROTONDO, MARCELLO
96 SYLVAN DR
MORRIS PLAINS, NJ 07950                               P‐0022933 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTT, MAUREEN
136 OSWEGO PLAINS DRIVE
OSWEGO, IL 60543                                      P‐0044001 12/21/2017     TK Holdings Inc., et al.                    $80,000.00                                                                                   $80,000.00
ROTTER, JASON
1580 WOODVALE AVE
DEERFIELD, IL 60015                                   P‐0009213 10/30/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
ROTTLER, CHRISTOPHER D
469 NORTH STREET
BURLINGTON, VT 05401                                  P‐0044387 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTTLER, CHRISTOPHER D
469 NORTH STREET
BURLINGTON, VT 05401                                  P‐0044388 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTTUNDA, CURTIS D
16691 231ST AVE
SPIRIT LAKE, IA 51360                                 P‐0029090 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTUNDA, SUSAN
6 GREENVIEW LANE
MILFORD, CT                                           P‐0010768 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROTZ, LYNN C
1580 WALKER ROAD
CHAMBERSBURG, PA 17201                                P‐0041234 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUDMAN, LEONARD D
9813 DAVONA DR
SAN RAMON, CA 94583‐2909                              P‐0035707 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUFF, ELLIOT A
21651 SUPERIOR LN
LAKE FOREST, CA 92630‐1928                            P‐0045441 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUGH, FABIOLA I
140 ASPENGROVE LANE
HAMILTON, MT 59840                                    P‐0011457 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUGHTON, RALPH E
19 YOSEMITE CIR
BOHEMIA, NY 11716                                     P‐0028984 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROULSTON, KATHERINE H
9593 TRUMPET VINE LOOP
TRINITY, FL 34655                                     P‐0043652 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUND ROCK HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0048089 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUND ROCK HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056857   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUND ROCK HYUNDAI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0048147 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUND ROCK HYUNDAI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056812   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2843 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1007 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
ROUND ROCK TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0049015 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUND ROCK TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056798    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUNDTREE, KYLIE R
973 BRENTWOOD DRIVE
HARTSVILLE, SC 29550                                 P‐0001092 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUNDTREE‐BLAKE, MATTIE L
930 WEST MAGNOLIA STREET APT.
VALDOSTA, GA 31601                                   P‐0042468 12/19/2017       TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
ROUNTREE, BENITA D
133 SUMMIT AVE APT 9
SUMMIT, NJ 07901                                     P‐0006159 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUNTREE, CAROLYN LEE
1712 ROCHELLE DRIVE
DUNWOODY, GA 30338                                     4088      12/17/2017        TK Holdings Inc.                           $250.00                                                                                       $250.00
ROUNTREE, CAROLYN LEE
1712 ROCHELLE DRIVE
DUNWOODY, GA 30338                                     4089      12/17/2017        TK Holdings Inc.                           $250.00                                                                                       $250.00
ROUNTREE, CHAN'TELE I
805 PLEASANT HILL RD. NW
UNIT 503
LILBURN, GA 30047                                    P‐0005656 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUNTREE, MORGAN C
105 BEACH ROAD
YORKTOWN, VA 23692                                   P‐0041578 12/18/2017       TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
ROUNTREE, SCOTT N
4011 RIVULET LN
LOUISVILLE, KY 40299                                 P‐0001012 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUNTREE, SCOTT N
4011 RIVULET LN
LOUISVILLE, KY 40299                                 P‐0001015 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUNTREE, TAWNY L
703 E. RED HOUSE BRANCH ROAD
ST. AUGUSTINE, FL 32084                              P‐0027203 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROURKE, JERRY E
1796 E. SEASIDE CT.
BOISE, ID 83706                                      P‐0029301 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUS, TIMOTHY L
2 W BUTNSIDE AVE
LOWELL, MA 01850                                     P‐0018980 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUSE, ALICIA
3500 PIEDMONT DRIVE
RALEIGH, NC 27604                                    P‐0055634 1/23/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUSE, ERICA N
38 SCHOOL ST
BIGGERS, AR 72413                                    P‐0040378 12/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROUSE, JULIA N
2601 OSBORNE DR.
NORMAN, OK 73069                                     P‐0044901 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 2844 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1008 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
ROUSE, WARD A
15150 WILDWOOD DRIVE
CLIVE, IA 50325                                      P‐0012930 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROUSER, CHRISTOPHER P
140 CHESHIRE CT
GOODLETTSVILLE, TN 37072                             P‐0021611 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROUSE‐SHELTON, TERRI K
25772 MULROY DRIVE
SOUTHFIELD, MI 48033                                 P‐0049657 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROUSH, JAMES B
NO ADDRESS PROVIDED
                                                     P‐0034353 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROUSSEAU, DANYELLE M
1120 BOXCAR WAY
APEX, NC 27502                                       P‐0042067 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROUSSEAU, LINDA R
1118 HERITAGE ESTATES TRACE
JACKSONVILLE, FL 32220                               P‐0044793 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROUSSEAU, MICHAEL G
4859 S KITTREDGE ST
AURORA, CO 80015‐1717                                P‐0035443 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROUSSEAU, SEAN K
25490 FREDA LANE
CHANTILLY, VA 20152                                  P‐0039386 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROUSSEAU, THOMAS
321 ALAMOSA DR
CHAPARRAL, NM 88081                                    346     10/20/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
ROUSSELLE, HEIDI
111 FIELD STREET
BELLE CHASSE, LA 70037                               P‐0013974 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROUSSEVE, NUMA J
14 BONNIE BRIAR RD
WHITE PLAINS, NY 10607                               P‐0003226 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROUSSEVE, NUMA J
14 BONNIE BRIAR RD
WHITE PLAINS, NY 10607                               P‐0003239 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROUTSIS SAVAS, GEORGIA
205 TAMARIX COURT
N. TOPSAIL BEACH, NC 28460                           P‐0032081 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROUX, RONALD J
28 ELM CT
BRACEY, VA 23919                                     P‐0031506 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROVAR LLC
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                   P‐0048358 12/26/2017     TK Holdings Inc., et al.                  $1,886,206.60                                                                                $1,886,206.60
ROVNER, DAVID P.
407 GROVE PLACE
NARBERTH, PA 19072‐2322                                1149    10/31/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
ROWAN, LINDA A
84 DOGWOOD DR.
LEVITTOWN, PA 19055                                  P‐0010122 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROWANN J CANNON LIVING TRUST
CANNON, ROWANN
1461 EXUM RD
NASHVILLE, NC 27856                                  P‐0039176 12/12/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
                                                                                           Page 2845 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1009 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
ROWE, BONNIE L
156 WINTONBURY AVE, APT B113
BLOOMFIELD, CT 06002                                   P‐0019441 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWE, BRITTANY N
709 BROWN BREECHES AVE
NORTH LAS VEGAS, NV 89081                              P‐0019691 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWE, CAROLYN A
466 N MYERS RD
BROOKS, KY 40109                                       P‐0001135 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWE, GARY A
1140 WEST CHIPPEWA SE
GRAND RAPIDS, MI 49506                                 P‐0044703 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWE, PAMELA J
1838 BALTIMORE DR
ELK GROVE VILLAG, IL 60007‐2736                        P‐0014530 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWE, RYAN
4537 LITTLETON PL
LA CANADA, CA 91011                                    P‐0038563 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWE, STEWART A
404 BAYLEAF ROAD
NEW BERN, NC 28560                                     P‐0037882 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWE, TONYA
15906 WILKINSON DR
CLERMONT, FL 34714                                     P‐0055625 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWELL, RHEDA J
18183 14TH TRAIL
LIVE OAK, FL 32060                                     P‐0047078 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWELL, SHARON P
10 TIFFANY COURT
LAKE GROVE, NY 11755                                   P‐0031729 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWE‐MILLS, SAMANTHA
9261 CARACARA DRIVE
JACKSONVILLE, FL 32210                                 P‐0002053 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWEN, CAROL L
12490 W. FIELDING CIRCLE
APT. 322
PLAYA VISTA, CA 90094                                  P‐0019161 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWEN, CAROL L
12490 W. FIELDING CIRCLE
APT. 322
PLAYA VISTA, CA 90094                                  P‐0019817 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWETT, MARSHALL K
7615 SHIRLEY RD
CHERRY VALLEY, IL 61016                                P‐0007840 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWLAND, ANGIE E
4028 WEST 22ND PLACE
LOS ANGELES, CA 90018‐1028                             P‐0027656 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWLAND, ANTHONY H
18811 NETTLEWOOD CIR.
HUNTINGTON BEACH, CA 92646                             P‐0053258 12/29/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
ROWLAND, CAROL R
4028 WEST 22ND PLACE
LOS ANGELES, CA 90018‐1028                             P‐0027643 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWLAND, HEATHER M
431 BONNIE JEAN CT
ANCHORAGE, AK 99515                                    P‐0014787 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 2846 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1010 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
ROWLAND, MICHAEL S
NO ADDRESS PROVIDED
                                                     P‐0024959 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROWLAND, WILLIAM P
PO BOX 558
SOUTH ROYALTON, VT 05068                             P‐0025031 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROXBERRY, MAUREEN E
874 SW 159 LANE
PEMBROKE PINES, FL 33027                             P‐0003159 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROXBERRY, MAUREEN E.
874 SW 159 LANE
PEMBROKE PINES, FL 33027                               514       10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ROY, AMY
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043783 12/21/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ROY, CARLA
8029 WATTERSON TR
LOUISVILLE, KY 40291                                 P‐0039805 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROY, CARLA
8029 WATTERSON TR
LOUISVILLE, KY 40291                                 P‐0039817 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROY, JAMES
8459 E. JAMISON CIR. S.
CENTENNIAL, CO 80112                                 P‐0003127 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROY, LINDA F
43 PINYON PL
DERRY, NH 03038‐7347                                 P‐0008315 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROY, LINDSEY A
4432 NOROCCO CIR
FREMONT, CA 94555                                    P‐0052227 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROY, MELISSA
P O 32732
PALM BEACH GARDE, FL 33420                           P‐0029141 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROY, RICHARD E
4224 VALLE VISTA
CHINO HILLS, CA 91709                                P‐0054112    1/7/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROY, SANDRA
17360 HAWKWOOD DR
RIVERSIDE, CA 92503                                  P‐0020137 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYAL LEASING COMPANY
4234 RICHMOND AVE
HOUSTON, TX 77027                                    P‐0054149    1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYAL PALM MAZDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047804 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYAL PALM MAZDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056810    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYAL PALM NISSAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048140 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 2847 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                  Page 1011 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
ROYAL PALM NISSAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056801    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROYAL PALM TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047747 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROYAL PALM TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056808    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROYAL, CRYSTAL D
6001 ARLINGTON BLVD
UNIT 804
FALLS CHURCH, VA 22044                                P‐0017256 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROYAL, ROBERT L
9482 MEDINA DRIVE
SANTEE, CA 92071‐2335                                 P‐0017787 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROYBAL, DARLENE A
4164 BERNARDO CT
CHINO, CA 91710                                       P‐0022046 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROYCE, CHARLES H
1916 N. DOUGLAS ST.
APPLETON, WI 54914                                    P‐0033468 11/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROYCE, PENNINGTON R
402 CEDAR TREE DRIVE
THIBODAUX, LA 70301                                   P‐0017063 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROYER, ALBERT G
1020 OAKRIDGE DR
ALPENA, MI 49707                                      P‐0057130    2/7/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROYER, LYNN
402 PARK STREET
WOODBINE, IA 51579                                      4505      12/27/2017        TK Holdings Inc.                             $50.00                                                                                        $50.00
ROYER, LYNN
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0043894 12/21/2017       TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
ROYER, LYNN J
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0043596 12/21/2017       TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
ROYER, NATHANAEL D
605 NW FISK ST #6
PULLMAN, WA 99163                                     P‐0056016 1/28/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROYER, TAMI K
1824 S QUINTERO WAY
AURORA, CO 80017                                      P‐0025222 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROYKO, EDWARD W
133 DUNBAR ROAD
WINDSOR, NY 1386                                      P‐0010353 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ROYSE, JR., ROBERT D
1213 ETON DRIVE
RICHARDSON, TX 75080                                  P‐0049956 12/27/2017       TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00



                                                                                              Page 2848 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1012 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ROYSTER, JOSEPH
704 E. SCRANTON AVE.
LAKE BLUFF, IL 60044                               P‐0025528 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYSTER, LYNETTE
6957 ALOMA AVE 104
WINTER PARK, FL 32792                              P‐0037044 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROYTBERG, EDUARD
6989 GALATINA PL
RANCHO CUCAMONGA, CA 91701                         P‐0026263 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROZANSKI, RANDALL E
8154 WALNUT VILLA WAY
FAIR OAKS, CA 95628                                P‐0015354 11/4/2017      TK Holdings Inc., et al.                        $45.00                                                                                       $45.00
ROZANSKI, RANDALL E
8154 WALNUT VILLA WAY
FAIR OAKS, CA 95628                                P‐0015503 11/4/2017      TK Holdings Inc., et al.                        $45.00                                                                                       $45.00
ROZEBOOM, SHEILA M
2305 S OXFORD AVE
SIOUX FALLS, SD 57106                              P‐0013997 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROZENBERG, KENNETH
3 HUNTERS RUN
SUFFERN, NY 10901                                  P‐0021321 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROZENBERG, KENNETH
3 HUNTERS RUN
SUFFERN, NY 10901                                  P‐0021323 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROZENBERG, KENNETH
3 HUNTERS RUN
SUFFERN, NY 10901                                  P‐0021328 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROZENBERG, KENNETH
3 HUNTERS RUN
SUFFERN, NY 10901                                  P‐0021331 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROZENBERG, KENNETH
3 HUNTERS RUN
SUFFERN, NY 10901                                  P‐0021335 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROZENDAAL, PETER J
3406 WATERLILY CT
APT 203
PALM BEACH GDNS, FL 33410                          P‐0010635 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROZMAN, RONALD R
8358 N. 65TH ST.
BROWN DEER, WI 53223‐3413                          P‐0033857 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROZMAN, RONALD R
8358 N. 65TH ST.
BROWN DEER, WI 53223‐3413                          P‐0034025 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ROZUM, CHRISTOPHER P
227 GARDEN STREET
WETHERSFIELD, CT 06109                             P‐0055078 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RR MOTOR CARS SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056845   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUANE, MICHAEL H
4519 MCMENAMY STREET
PHILADELPHIA, PA 19136                             P‐0037628 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUANO, ESTELA A
4912 ROYAL ISLAND WAY
SAN DIEGO, CA 92154                                P‐0040892 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2849 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1013 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
RUANO, ESTELA A
4912 ROYAL ISLAND WAY
SAN DIEGO, CA 92154                                 P‐0040894 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUBAKHA, ALEKSEY
277 AVENUE C APT 10B
NEW YORK, NY 10009                                  P‐0029443 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUBB, BERNARD S
434 OLIVER ROAD
SEWICKLEY, PA 15143                                 P‐0033823 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUBB, KAREN L
434 OLIVER ROAD
SEWICKLEY, PA 15143                                 P‐0033829 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUBEL, KAREN
350 W ASH ST
UNIT 803
SAN DIEGO, CA 92101                                 P‐0046274 12/25/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                    $50,000.00
RUBEL, STACY
347 N NEW RIVER DR E
APT 2210
FORT LAUDERDALE, FL 33301                           P‐0017156 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUBENSTEIN, ALLEN M
3761 WRIGHTWOOD DRIVE
STUDIO CITY, CA 91604                               P‐0026146 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUBENSTEIN, ALLEN M
3761 WRIGHTWOOD DRIVE
STUDIO CITY, CA 91604                               P‐0026222 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUBENSTEIN, MITCHEL
7452 KARLOV AVE
SKOKIE, IL 60076                                      3001    11/22/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
RUBI, PAUL D.
960 VALLEY STREAM DR.
PINGREE GROVE, IL 60140                               1551    11/6/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
RUBIN JAECKEL, MARLENE
210 BELMONT STREET
APT 8
WATERTOWN, MA 02472‐3557                            P‐0049572 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUBIN, BRUCE F
4 PROSPECT STREET
FLOOR 2
EASTHAMPTON, MA 01027                               P‐0010114 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUBIN, BRUCE H
PO BOX 1744
PINE BUSH, NY 12566                                 P‐0040215 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUBIN, BRUCE H
PO BOX 1744
PINE BUSH, NY 12566                                 P‐0040540 12/15/2017     TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
RUBIN, D
1675 CHEVY KNOLL PLACE
GLENDALE, CA 91206                                    2064    11/10/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
RUBIN, DANIEL
595 W CHURCH ST APT. 725
ORLANDO, FL 32805                                   P‐0020927 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUBIN, DAVID E
1675 CHEVY KNOLL PLACE
GLENDALE, CA 91206                                    1286    11/3/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00

                                                                                          Page 2850 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1014 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RUBIN, DAVID E
1675 CHEVY KNOLL PLACE
GLENDALE, CA 91206                                     1302    11/3/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
RUBIN, DAVID E
1675 CHEVY KNOLL PLACE
GLENDALE, CA 91206                                     1740    11/3/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
RUBIN, GENE M
3975 PALOMA DRIVE
VENTURA, CA 93003                                    P‐0027478 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, JAMES A
7102 WEXFORD WOODS TRL
RALEIGH, NC 27613                                    P‐0034612 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, JAMES A
7102 WEXFORD WOODS TRL
RALEIGH, NC 27613                                    P‐0034613 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, JOANNE M
50 GLENBROOK ROAD
APT 5A
STAMFORD, CT 06902‐2950                              P‐0035531 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, JONATHAN B
55 THANKFUL STOW RD.
GUILFORD, CT 06437                                   P‐0041480 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, MADELINE A
1454 OMARA ROAD
WESTMINSTER, MD 21157                                P‐0012075 11/1/2017      TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
RUBIN, MARILYN H
8 GREENWOOD LANE
WESTPORT, CT 06880‐2805                              P‐0029055 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, MARTIN D
8125 TRAFALGER DRIVE
COLORADO SPRINGS, CO 80920‐6156                      P‐0016622 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, MARTIN D
8125 TRAFLGER DRIVE
COLORADO SPRINGS, CO 80920‐6156                      P‐0016628 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, MARTIN D
8125 TRAFALGER DRIVE
COLORADO SPRINGS, CO 80920‐6156                      P‐0016636 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, PAULA JAN
1675 CHEVY KNOLL PLACE
GLENDALE, CA 91206                                     2040    11/10/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RUBIN, PAULA JAN
1675 CHEVY KNOLL PLACE
GLENDALE, CA 91206                                     2458    11/10/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RUBIN, PHILIP J
776 E LONGVIEW DRIVE
HIDEOUT, UT 84036                                    P‐0014756 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, RAND
2305 SE 18TH CIRCLE
OCALA, FL 34471                                      P‐0001298 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, RHODA L
35 OAK KNOLL DR
MATAWAN, NJ 07747‐2650                               P‐0017164 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, RICHARD
10686 SW 71 CIRCLE
OCALA, FL 34476                                      P‐0023834 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2851 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1015 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RUBIN, RICHARD E
4133 DROSERA AVE.
MAYS LANDING, NJ 08330‐3063                          P‐0057991   6/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, STEVE
22257 COLLINGTON DRIVE
BOCA RATON, FL 33428                                 P‐0034685 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIN, STEVEN H
74106 ZIRCON CIR. W.
PALM DESERT, CA 92260                                P‐0054587 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBINETT, JEFF
1851 MCCLELLAN COURT
FORT WORTH TX, TC 76112                              P‐0041171 12/16/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
RUBINGER, LYNNE G
9 ROLLING DRIVE
FRAMINGHAM, MA 01701‐3670                            P‐0018324 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBINGER, PETER C
9 ROLLING DRIVE
FRAMINGHAM, MA 01701‐3670                            P‐0006335 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBINGER, PETER C
9 ROLLING DRIVE
FRAMINGHAM, MA 01701‐3670                            P‐0006349 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBINSTEIN, CARLOS
816 ERIE ST.
OAKLAND, CA 94610                                    P‐0050609 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIO, JOSE A
8509 E. BEVERLY BLVD.
SPACE #6
PICO RIVERA, CA 90660                                P‐0049733 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBIO, JOSE L
13285 CHOCTAW LANE
VICTORVILLE, CA 92395                                P‐0050588 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBLE, MICHAEL A
509 WOODLAND DR
BELLEFONTAINE, OH 43311                              P‐0042127 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBLE, MICHAEL A
509 WOODLAND DR
BELLEFONTAINE, OH 43311                              P‐0042375 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBY, JANET C
1506 S 79 ST
KANSAS CITY, KS 66111                                P‐0037987 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUBY, JOHN S
4 OLD AMERICAN BLVD
PENDLETON, SC 29670                                  P‐0050878 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
RUCH, GENEVIEVE M
969 MARKET STREET #103
SAN DIEGO, CA 92101                                  P‐0021340 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUCKER NARTEY, CAROLINE L
122 POPLAR WOODS DRIVE
CONCORD, NC 28027                                    P‐0002563 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUCKER, IRMA M
512 MASON TUCKER DR
SMYRNA, TN 37167                                     P‐0023558 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUCKER, JIM
717 S WELLER
SPRINGFIELD, MO 65802                                P‐0018358 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2852 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1016 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
RUCKER, LESLEY
2307 E. JOLLY RD APT 7
LANSING, MI 48910                                       2758      11/18/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RUCKER, PATHON A
3111 E 38TH STREET
DES MOINES, IA 50317                                  P‐0053955    1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUCKER, RAYMOND L
80 ROBIN ROAD
CAMPBELLSVILLE, KY 42718‐8227                         P‐0037055 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUCKER, ROCHEEKA N
270 NORTHWOOD DRIVE
COMMERCE, GA 30529                                    P‐0045146 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUCKER, SAMANTHA D
3111 E 38TH STREET
DES MOINES, IA 50317                                  P‐0053929    1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUCK‐ROHRBAUGH, KELLY E
351 EAST RIDGE DR.
HAGERSTOWN, MD 21740                                  P‐0039590 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDD, KAREN P
1412 SWEET BRIAR AVE.
NORFOLK, VA 23509                                     P‐0013789 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDDER, LYNDA M
625 VICTORIA DRIVE
SOUTHOLD, NY 11971                                    P‐0015404 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDDER, MARISA B
917 N 3RD ST
MONTEBELLO, CA 90640                                  P‐0020936 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDDERMAN, MARCIA G
4907 TURTLE CREEK TRAIL
OLDSMAR, FL 34677                                     P‐0050760 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDDERMAN, RONALD E
4907 TURTLE CREEK TRAIL
OLDSMAR, FL 34677                                     P‐0051012 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDDICK, PETER A
46 PHILLIPS AVE
SHREWSBURY, MA 01545                                  P‐0042752 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDDY, BARBARA A
3252 GATEWAY CIRCLE
CHARLOTTESVILLE, VA 22911                             P‐0035402 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDDY, BARBARA A
3252 GATEWAY CIRCLE
CHARLOTTESVILLE, VA 22911                             P‐0037163 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDDY, EUGENE J
121 SANDWEDGE DRIVE
MOUNTAIN TOP, PA 18707                                P‐0009810 10/30/2017       TK Holdings Inc., et al.                     $4,250.00                                                                                    $4,250.00
RUDDY, MARK A
1300 S. COTTA STREET
VISALIA, CA 93292                                     P‐0054424 1/11/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDEK, RAYMOND
53 CORNERSTONE COURT
DOYLESTOWN, PA 18901                                  P‐0016208 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDEN, RONALD
3202 N MASON RD
KATY, TX 77449‐3851                                   P‐0035609 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 2853 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1017 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
RUDER, STEVEN C
644 OAKBOROUGH AVE
ROSEVILLE, CA 95747                                  P‐0020718 11/9/2017        TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
RUDERMAN, A. MICHAEL
9 ALTON STREET
ARLINGTON, MA 02474                                  P‐0036829 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDIC, BORO R
235 SIGNAL RIDGE RD
FRANKFORT, KY 40601                                  P‐0003619 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDIN, CINDY EUSTER
7465 SW 106 ST
MIAMI, FL 33156                                        1016      10/28/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RUDISILL, JAMES LEE
7939 WEST 82ND PLACE
ARVADA, CO 80005‐2503                                  2868      11/20/2017        TK Holdings Inc.                              $0.00              $0.00                                 $0.00                               $0.00
RUDISILL, KARA S
1934 CHRISTIAN STREET
APT A
PHILADELPHIA, PA 19146                               P‐0022654 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDISILL, ROBIN M
9225 PINE TREE CIRCLE
GAINESVILLE, GA 30506                                P‐0056840    2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDISILL‐KELLY, MARIA E
2204 RAVENS CREEK CT
RALEIGH, NC 27603                                    P‐0015327 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDMANN, DARRELL S
7128 N SR 139
LUCASVILLE, OH 45648                                 P‐0031303 11/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDNICK, PETER
496 PARKER DR
FOLSOM, CA 95630                                     P‐0031906 11/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDOLPH, ANTOINETTE
984 MAPLE LEAF DR
MCDONOUGH, GA 30253                                  P‐0005304 10/26/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RUDOLPH, ERIC A
5736 BLEVINS CIRCLE
MONTGOMERY, AL 36116                                 P‐0004319 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDOLPH, ERICA
10374 OSPREY TRACE
WEST PALM BEACH, FL 33412                            P‐0047194 12/26/2017       TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
RUDOLPH, TERRY A
1707 W VERMIJO AVE
COLORADO SPRINGS, CO 80904                           P‐0016691 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDOWSKI, DENNIS J
3300 KEATING RD
PENSACOLA, FL 32504‐7413                             P‐0021986 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDOY, JAMES L
618 LAKEWOOD DR
SUNNYVALE                                            P‐0013400 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUDRAPATNA, CHANDRIKA
360 S BURNSIDE AVE #1A
LOS ANGELES, CA 90036                                P‐0038144 12/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUEF, MICHAEL B
465 MAR VISTA DRIVE
LOS OSOS, CA 93402                                   P‐0031159 11/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 2854 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1018 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RUEF, MICHAEL B
465 MAR VISTA DRIVE
LOS OSOS, CA 93402                                   P‐0031249 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUEL, KATHRYN C
P.O. BOX 5164
SHERMAN OAKS, CA 91413                               P‐0024342 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUELLE, MARK
3521 EBENEZER ROAD
VERNON, FL 32462                                     P‐0055227 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUEN, DEBRA K
6660 KARA DR
EDEN PRAIRIE, MN 55346                               P‐0023298 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUESTER, LAUREN B
2424 SW CABIN CAMP LN
LEES SUMMIT, MO 64082                                P‐0009014 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUFF LONG, ALLYSON J
ALLYSON RUFF LONG
1323 GREEN TEE ROAD
TUPELO, MS 38801                                     P‐0032541 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUFF, THOMAS P
6032 CHARAE ST
SAN DIEGO, CA 92122                                  P‐0042728 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUFFIN, ANGELA
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043662 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RUFFIN, GREGORY M
30330 SUMMERSIDE ST
MURRIETA, CA 92563                                   P‐0039285 12/12/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
RUFFIN, KRYSTAL F
5704 42ND COURT
MERIDIAN, MS 39307                                   P‐0012759 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUFFIN, REBECCA V
1183 POST RD
SCARSDALE, NY 10583                                  P‐0017093 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUFFIN, REBECCA V
1183 POST RD
SCARSDALE, NY 10583                                  P‐0026723 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUFF‐LONG, ALLYSON J
NO ADDRESS PROVIDED
                                                     P‐0039871 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUGG, LUANN L
PO BOX 111
RUCKERSVILLE, VA 22968                               P‐0009174 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUGGIERO, DANIEL
146 COOK HILL RD
GRISWOLD, CT 06351                                   P‐0008702 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUGGIERO, MICHELLE A
234 S COUNTRY CLUB ROAD
LAKE MARY, FL 32746                                  P‐0018450 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUGGLES JR, RICHARD L
1804 LOCKS MILL DR
FENTON, MO 63026‐2661                                P‐0048208 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUGGLES, DAWN L
210 S MOBILE ST APT 27
FAIRHOPE, AL 36532‐1346                              P‐0024705 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2855 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                   Page 1019 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                            Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                     Amount
RUGH, VICKI L
P.O. BOX 781908
SAN ANTONIO, TX 78278‐1908                           P‐0009476 10/30/2017       TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RUHF, CYNTHIA A
7209 W. ARNOLD RD.
MANTON, MI 49663                                     P‐0044600 12/22/2017       TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RUIRIA, ENRIQUE A
2805 S. MONROE ST
STOCKTON, CA 95206                                   P‐0038021 12/9/2017        TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RUIZ LAMA, ANGEL A
17808 CORMORANT LANE
GERMANTOWN, MD 20874                                 P‐0056369    2/1/2018      TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RUIZ, ANN E
5205 N. 44TH ST.
TACOMA, WA 98407                                     P‐0056053 1/29/2018        TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RUIZ, BENJAMIN R
812 SW 6TH AV
CAPE CORAL, FL 33991                                 P‐0020534 10/19/2017       TK Holdings Inc., et al.                    $100,000.00                                                                                    $100,000.00
RUIZ, CARLOS ARTURO
3097 BARRETT AVE.
NAPLES, FL 34112‐4460                                  344       10/20/2017        TK Holdings Inc.                                                   $0.00              $0.00                                                   $0.00
RUIZ, CHRISTOPHER A
3625 UP RIVER RD #20
CORPUS CHRISTI, TX 78408                             P‐0001442 10/21/2017       TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RUIZ, DIANA
5100 SW 64TH AVE APT 102
DAVIE, FL 33314                                      P‐0005514 10/26/2017       TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RUIZ, DULCE JANET
8226 REDFORD WAY
SACRAMENTO, CA 95829                                   4581      12/28/2017        TK Holdings Inc.                               $0.00                                                                                          $0.00
RUIZ, EDUARDO S
590 SOUTH FERNWOOD ST
#10
WEST COVINA, CA 91791                                P‐0056297 1/31/2018        TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RUIZ, ELIZABETH
6936 OLEANDER AVE
HIGHLAND, CA 92346                                   P‐0045366 12/23/2017       TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RUIZ, EVELIO
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043591 12/21/2017       TK Holdings Inc., et al.                  $10,000,000.00                                                                                $10,000,000.00
RUIZ, GERALDINE R
1741 HIGHWAY 119
ANTON CHICO, NM 87711                                P‐0027765 11/14/2017       TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RUIZ, JORGE
1301 W. FRED ST
WHITING, IN 46394                                    P‐0005348 10/26/2017       TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RUIZ, JOSE
8562 NEW DOMAIN CT
SACRAMENTO, CA 95828                                 P‐0051911 12/27/2017       TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
RUIZ, JOSE B
2381 1/2 MIRA VISTA AVE
MONTROSE, CA 91020                                   P‐0015806 11/4/2017        TK Holdings Inc., et al.                     $10,000.00                                                                                     $10,000.00
RUIZ, JOSE F
18 PRINCETON RD
BURLINGTON, MA 01803                                 P‐0035889 12/4/2017        TK Holdings Inc., et al.                          $0.00                                                                                          $0.00
                                                                                             Page 2856 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1020 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
RUIZ, JOSE L
3850 E. RIVERSIDE DR,
ONTARIO, CA 91761                                      P‐0036570 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, LILLIAN M
2514 E PHINNEY BAY PL
BREMERTON, WA 98312                                    P‐0024180 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, LILLIAN M
2514 E PHINNEY BAY PL
BREMERTON, WA 98312                                    P‐0024254 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, LUIS E
7406 WHITE OAK AVE
HAMMOND, IN 46324                                      P‐0007814 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, MARCELLA M
11153 MARKLEIN AVE
MISSION HILLS, CA 91345‐1331                           P‐0054886 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, MONICA L
2613 KNIGHTWOOD RD.
FUQUAY‐VARINA, NC 27526                                P‐0052214 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, PATRICIA G
11511 N 91ST DR
PEORIA, AZ 85345                                       P‐0017281 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, RICHARD A
3314 W WILLETTA ST
PHOENIX, AZ 85009                                      P‐0037529 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, ROSE A
180 CORTEZ AVE
HALF MOON BAY, CA 94019                                P‐0016610 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, SILVIA S
7122 JORDAN AVE #5
CANOGA PARK, CA 91303                                  P‐0034589 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, TOMASA
10703 RIVERA COVE
SAN ANTONIO, TX 78249                                  P‐0007186 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, TOMASA
10703 RIVERA COVE
SAN ANTONIO, TX 78249                                  P‐0007192 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, TOMASA
10703 RIVERA COVE
SAN ANTONIO, TX 78249                                  P‐0007200 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUIZ, VANESSA
2120 WILCREST DRIVE, 129
HOUSTON, TX 77042                                        3394    11/25/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RULE, JOHN D
4028 JACKDAW STREET
SAN DIEGO, CA 92103‐1721                               P‐0020228 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RULE, JOHN D
18 GROVE ST
APT 9
GLEN HEAD, NY 11545                                    P‐0022153 11/10/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
RULE, MICHAEL A
9 EL CONDE CT
SACRAMENTO, CA 95833                                   P‐0013061 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUMBERGER, AMY WHEAT E
1339 BAY STREET
ALAMEDA, CA 94501‐3915                                 P‐0024122 11/13/2017     TK Holdings Inc., et al.                      $700.00                                                                                       $700.00

                                                                                             Page 2857 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1021 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RUMBERGER, TIMOTHY P
1339 BAY STREET
ALAMEDA, CA 94501‐3915                               P‐0024141 11/13/2017     TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
RUMMEL, STEPHANIE L
4872 LAKE ROCKWELL RD.
RAVENNA, OH 44266                                    P‐0034831 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUMNEY, CYNTHIA C
112 CYPRESS PT
LIZELLA, GA 31052                                    P‐0050775 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUMNEY, CYNTHIA C
112 CYPRESS PT
LIZELLA, GA 31052                                    P‐0050802 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUMSEY, GARY A
48531 WHITAKER ROAD
SAINT INIGOES, MD 20684                              P‐0004739 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNCK, DAVID
16602 W 48TH LANE
GOLDEN, CO 80403                                     P‐0007581 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNEARE, JOSEPH
217 3RD AVE.
SANTA CRUZ, CA 95062                                 P‐0012188 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNFOLA, MICHAEL J
113 MORRIS DR
LA PLATA, MD 20646‐4254                              P‐0024044 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNION, DANIEL G
2216 28TH AVENUE SOUTH
MINNEAPOLIS, MN 55406                                P‐0042557 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNKEL, PHILIP S
721 COACHMAN DRIVE
WAXHAW, NC 28173                                     P‐0011245 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNKEL, PHILIP S
721 COACHMAN DRIVE
WAXHAW, NC 28173                                     P‐0011246 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNKLE, BECKY L
33413 BERVELY DR.
HEMET, CA 92545‐9563                                 P‐0033096 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNNELS, TYLER
488 S 400 W
BRIGHAM CITY, UT 84302                               P‐0056650   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNTON, JAMES
PO BOX 1611
RAPID CITY, SD 57709                                 P‐0011985 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNYAN, JENNIFER A
24 DEER PARK
LYNN, MA 01905                                       P‐0036805 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNYON, KAREN
194 CHESHIRE ROAD
CLARKSVILLE, TN 37043                                P‐0014856 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNYON, KAREN
194 CHESHIRE ROAD
CLARKSVILLE, TN 37043                                P‐0014860 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUNYON, LEIGHANN
1460 BADEN AVENUE
GROVER BEACH, CA 93433                               P‐0030799 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2858 of 3674
                                                    Case 17-11375-BLS                 Doc 4434-1                   Filed 04/27/21                  Page 1022 of 1837
                                                                                                       Claim Register
                                                                                                In re TK Holdings Inc., et al .
                                                                                                     Case No. 17‐11375

                                                                                                                              Current General                                          Current 503(b)(9)
                                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                  Amount                                                   Amount
RUOCCO, JOHN
33‐04 215 PLACE
BAYSIDE, NY 11361                                            P‐0041334 12/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUOS, PAMELA R
2201 CHESTNUT AVE
GLENVIEW, IL 60026                                           P‐0033214 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUPAN, SUNITA
27425 LYFORD ST
HAYWARD, CA 94544                                            P‐0021287 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUPERT, BRENDA A
4225 COUNTY ROAD 175
CLYDE, OH 43410                                              P‐0048770 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUPERT, RONALD W
4225 COUNTY ROAD 175
CLYDE, OH 43410                                              P‐0048722 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUPLE, LARRY D
3681 SOUTH 3650 WEST
WEST HAVEN, UT 84401                                         P‐0026578 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUPLE, LARRY D
3681 SOUTH 3650 WEST
WEST HAVEN, UT 84401                                         P‐0029900 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUPP, JOHN A
2619 E POPLAR DR
BLOOMINGTON, IN 47401                                        P‐0009689 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUPP, JOHN A
2619 E POPLAR DR
BLOOMINGTON, IN 47401                                        P‐0009696 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUPP, SANDRA L
4127 BANKS ROAD
SAINT ANN, MO 63074                                          P‐0006011 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUPPRECHT, ERHARDT O
8507 CAMDEN STREET
ALEXANDRIA, VA 22308                                         P‐0042517 12/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUPRIGHT, JR, JEFFERY H
437 2ND AVE S
NASHVILLE, TN 37201                                          P‐0052153 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUSCA, KANDYCE L
13820 MARY ANN WAY
LOCKEFORD, CA 95237                                          P‐0015665 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUSCH, MATTHEW M
1450 CHURCH ST.
MOBILE, AL 36604                                             P‐0005099 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUSH /DECEASED, JOHN J
5468 BOUNTY CIRCLE
TAVARES, FL 32778                                            P‐0021465 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
RUSH TRUCK CENTERS OF ARIZONA, INC., RUSH TRUCK CENTERS OF
CALIFORNIA, ET AL. AND THOSE SIMILARLY SI
DUANE MORRIS LLP
WAYNE A. MACK
J. MANLY PARKS
30 S. 17TH STREET
PHILADELPHIA, PA 19103                                         279       10/20/2017        TK Holdings Inc.                       $8,000,000.00                                                                                $8,000,000.00
RUSH, GEORGIA A
PO BOX 749
NEW TAZEWELL, TN 37824                                       P‐0053813    1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                                     Page 2859 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1023 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RUSH, LORI G
6519 LAKEVIEW DR
TEXARKANA, TX 75503                                   P‐0008555 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSH, RENEE D
247 SALLY AVERY RD
DEKALB, MS 39328                                      P‐0047287 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSHING, JAIMIE N
1627 GUESS RD
PAGELAND, SC 29728                                    P‐0001399 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSHING, STACY R
503 TERN CT.
HAVRE DE GRACE, MD 20178                              P‐0031766 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSIMOVIC, RADOVAN
3709 SOUTH 298TH STREET
AUBURN, WA 98001                                      P‐0054399 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSIMOVIC, RADOVAN
3709 SOUTH 298TH STREET
AUBURN, WA 98001                                      P‐0054400 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSKAMP, TODD W
8722 DEER RUN STREET
LENEXA, KS 66220                                      P‐0014956 11/4/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
RUSS, EDMOND V
635 E ILLINOIS RD
LAKE FOREST, IL 60045                                 P‐0018678 11/7/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
RUSS, ROBERT L
509 HALSEY AVENUE
APARTMENT 1
PITTSBURGH, PA 15221‐4313                             P‐0049643 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL COOK, TRACY L
NO ADDRESS PROVIDED
                                                      P‐0027298 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL RAINWATE, JO ANN P
4917 THISTLE DR APT 610
TYLER, TX 75703                                       P‐0049301 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, ANNIE M
8810 S. DORCHESTER
AVE.
CHICAGO, IL 60619                                     P‐0018528 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, BARVARA C
5418 SOMER MILL RD
DOUGLASVILLE, GA 30134                                P‐0035544 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, CHRISTY M
163 BARNEY SMITH ROAD
BRAXTON, MS 39044                                     P‐0049688 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, CONNIE L
7 MARY LANE CT
GENESEO, IL 61254                                     P‐0038958 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, CONNIE L
7 MARY LANE CT
GENESEO, IL 61254                                     P‐0038968 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, DANA
12742 FALLOW ST
CALDWELL, ID 83607                                    P‐0007039 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, DANIEL P
5436 39TH AVE W
SEATTLE, WA 98199                                     P‐0041868 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 2860 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1024 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
RUSSELL, DARLENE M
1838 HAW VILLAGE DRIVE
GRAHAM, NC 27253                                     P‐0057944 5/18/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, DAVID A
1709 ROCKY PINE LOOP SOUTH
COLUMBUS, OH 43229‐3617                              P‐0003144 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, DAVID R
6 DEVINE DRIVE
HUDSON FALLS, NY 128391D7HU                          P‐0026635 11/16/2017       TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
RUSSELL, DEBORAH L
25 GIOVANNI AISLE
IRVINE, CA 92614                                     P‐0020752 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, DEBORAH L
25 GIOVANNI AISLE
IRVINE, CA 92614                                     P‐0026379 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, GARY
15 TANGLEWOOD AVENUE
ENFIELD, CT 06082                                    P‐0049707 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, JANA S
203 SANDSTONE CT
KECHI, KS 67067‐8711                                 P‐0048843 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, JOHN R
3671 FARVIEW DR.
RESCUE, CA 95672                                     P‐0015627 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, LATASHI
2527 84TH AVE
OAKLAND, CA 94605                                    P‐0054181    1/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, MICHAEL R
1280 SUNNYSLOPE DR
VARNA, IL 61375                                        2595      11/15/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RUSSELL, RALPH
6960 STETSON STREET CIR
SARASOTA, FL 34243                                   P‐0009248 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, RALPH R
104 WOODCREST AVE
SATSUMA, FL 32189                                    P‐0001292 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, RODERICK W
115 BAY TREE LANE
HOUMA, LA 70360                                      P‐0014126 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, ROGER L
5712 VERNA WAY
MILTON, FL 32570‐8743                                P‐0055419 1/21/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, SCOTT A
112 10TH STREET
ALTOONA, PA 16602                                    P‐0024478 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, SHERRY
5700 SW LAKEFRONT LN S LOT 12
ST JOSEPH, MO 64504                                  P‐0052615 12/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, TERESA B
1 TERRAPIN WAY
LAURENS, SC 29360                                    P‐0015982 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, TONDRA R
3325 DUNN COMMONS PARKWAY
APT 102
CHARLOTTE, NC 28216                                  P‐0002267 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 2861 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1025 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RUSSELL, VANCE L
12746 PINEHURST ST.
DETROIT, MI 48238                                    P‐0049999 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSELL, VANESSA R
73747 RAYMOND WAY #8
TWENTY‐NINE PALM, CA 92277                           P‐0033279 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSIAN, NANCY E
4955 MARIN DR
OCEANSIDE, CA 92056                                  P‐0034223 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSITANO, GARRETT C
256 HIGBY ROAD
NEW HARTFORD, NY 13413                               P‐0018592 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSO, DOUGLAS
2704 CRIPPLE CREEK CT
NAPERVILLE, IL 60564                                 P‐0055746 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSO, JOSEPH
17 APPEL DRIVE
SHIRLEY, NY 11967                                      4951    3/17/2018         Takata Americas                               $0.00                                                                                        $0.00
RUSSO, JOYCE
508 44TH AVE E K‐2
BRADENTON, FL 34203                                  P‐0035920 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSO, PAUL A
3870 FAWN COURT
SHRUB OAK, NY 10588                                  P‐0006272 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSO, RAYMOND
4904 SPRUCE STREET
BELLAIRE, TX 77401                                   P‐0004148 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSO, RENEE
5904 TUDOR DRIVE
POMPTON PLAINS, NJ 07444                             P‐0025979 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSO, RONALD C
81 GERRITSEN AVENUE
BAYPORT, NY 11705                                    P‐0005210 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSO, SAMUEL L
208 EAST UNION RD
CHESWICK, PA 15024                                   P‐0052878 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSO, SANRA E
810 STARBOARD AVE
EDGEWATER, FL 32141                                  P‐0000098 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSO, SONIA R
P.O. BOX 65605
ALBUQUERQUE, NM 87193                                P‐0049699 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSO, TASCA
1796 LEMON TREE COURT
SAN MARCOS, CA 92078                                 P‐0021170 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSSOMANNO, JOHN A
72 ANNIN ROAD
WEST CALDWELL, NJ 07006                              P‐0006266 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUST, DANNY G
24350 DEL AMO RD
RAMONA, CA 92065                                     P‐0021180 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUST, FREDERICK M
502 WINDSOR DRIVE
FRAMINGHAM, MA 01701                                 P‐0027521 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2862 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1026 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RUST, KENNETH
1216 VILLAGE GREEN DRIVE
CLAIRTON, PA 15025                                   P‐0017090 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUST, KENNETH R
1216 VILLAGE GREEN DRIVE
CLAIRTON, PA 15025                                   P‐0014220 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUST, KENNETH R
1216 VILLAGE GREEN DRIVE
CLAIRTON, PA 15025                                   P‐0017235 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUST, KENNETH R
1216 VILLAGE GREEN DRIVE
CLAIRTON, PA 15025                                   P‐0017247 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUST, KENNETH R
1216 VILLAGE GREEN DRIVE
CLAIRTON, PA 15025                                   P‐0017260 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUST, MICHAEL JON
24882 FELSEN DRIVE
PO BOX 4222
CRESTLINE, CA 92325                                  P‐0019346 11/7/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
RUST, STEVEN J
14 OLD MOUNT TOM ROAD
BANTAM, CT 03750                                     P‐0036946 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSU, CRISTINA L
16 CORINNE DRIVE
PROSPECT, CT 06712                                   P‐0005714 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSU, GEORGE
239 N. YORKSHIRE BLVD.
AUSTINTOWN, OH 44515                                 P‐0006664 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSU, GEORGE
239 N. YORKSHIRE BLVD.
AUSTINTOWN, OH 44515                                 P‐0006829 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSU, RADU V
16 CORINNE DRIVE
PROSPECT, CT 06712                                   P‐0005718 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUSU, RAZVAN C
1590 OAKLAND ROAD, SUITE B202
SAN JOSE, CA 95131                                   P‐0045271 12/22/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
RUSZKOWSKI, EDWARD A
5207 KENT WAY
PITTSBURGH, PA 15201‐2535                            P‐0029292 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTCHICK, RONALD J
82 BROMFIELD ST.
NEWBURYPORT, MA 01950                                P‐0028353 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTER, PHILIP E
13756 EGGBORNSVILLE RD
CULPEPPER, VA 22701                                  P‐0030336 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTER, PHILIP E
13756 EGGBORNSVILLE RD
CULPEPER, VA 22701                                   P‐0030639 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTH, AUDREY J
89 MEADOWS RUN LANE
ELKINS, WV 26241                                     P‐0024212 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTH, DEANNA L
460 WALKER ROAD
MACUNGIE, PA 18062                                   P‐0030833 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 2863 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1027 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RUTH, HOLLY
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043780 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
RUTH, KATRINA A
1589 FOARD DRIVE
FRISCO, TX 75034                                     P‐0054805 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTH, LARRY L
11500 VAN DORN
WALTON, NE 68461                                     P‐0052701 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTHENBERG, ANGELA
10705 PIMLICO CIRCLE
INDIANAPOLIS, IN 46280                                 716     10/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RUTHERFORD, BRIAN
34 NW 525TH RD
WARRENSBURG, MO 64093                                  2881    11/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RUTHERFORD, BRIAN DAVID
34 NW 525TH RD
WARRENSBURG, MO 64093                                  3010    11/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RUTHERFORD, ELIZABETH ANN
34 NW 525TH RD
WARRENSBURG, MO 64093                                  3002    11/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RUTHERFORD, JAMES C.
6 GREGORY COURT
DOVER, DE 19904                                        1086    10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RUTHERFORD, LAVEDA
1209 BROWNWOOD
MALVERN, AR 72104‐2201                               P‐0032588 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTHERFORD, RHEA
1104 OLD SPANISH TRAIL
WAVELAND, MS 39576                                   P‐0030002 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTHERFORD, THOMAS
1209 BROWNWOOD
MALVERN, AR 72104‐2200                               P‐0032525 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTHVEN, ELIZABETH M
511 HARVARD ST
HOUSTON, TX 77007                                    P‐0038865 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTISHAUSER, PETER T
3445 VERDUGO VISTA TERRACE
LOS ANGELES, CA 90065                                P‐0044112 12/21/2017     TK Holdings Inc., et al.                      $400.00                                                                                       $400.00
RUTISHAUSER, PETER T
3445 VERDUGO VISTA TERRACE
LOS ANGELES, CA 90065                                P‐0044190 12/21/2017     TK Holdings Inc., et al.                      $400.00                                                                                       $400.00
RUTKOWSKI, JOSEPH R
309 AVENUE C
APT. 7B
NEW YORK, NY 10009                                   P‐0005883 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTKOWSKI, MARK G
600 HARVEST DRIVE
STROUDSBURG, PA 18360                                P‐0031985 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTLEDGE JR., THOMAS W
10109 PLANTERS WOODS DR.
AUSTIN, TX 78730                                     P‐0000608 10/20/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
RUTLEDGE, COLLEEN E
10745 WEST HIGHWAY 40
OCALA, FL 34482                                      P‐0043115 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2864 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1028 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RUTLEDGE, EDWYNA C
1513 TEXAS STATE HIGHWAY 85
CARRIZO SPRINGS, TX 78834‐4718                        P‐0005684 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTLEDGE, LAURA J
POST OFFICE BOX 342
DUVALL., WA 98019                                     P‐0037345 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTLEDGE, LINDA J
123 BIDDLEFORD CT
SAN JOSE, CA 95139                                    P‐0051967 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTLEY, LATRICIA K
161 GUINEA SCHOOL ROAD
MOUNDVILLE, AL 35474                                  P‐0012530 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTSKY, RICHARD
1526 LOVERS LAWN TRACE
CORNELIUS, NC 28031                                   P‐0000746 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTTLE, TARA
33 EDGERLY ROAD
APT. 3
BOSTON, MA 02115                                      P‐0052460 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTTLEDGE, CHARLES C
26758 BARRINGTON
MADISON HEIGHTS, MI 48061                             P‐0020596 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTTLEDGE, CHARLES C
26758 BARRINGTON
MADISON HEIGHTS, MI 48071                             P‐0020602 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTTLR, TARA
33 EDGERLY ROAD
APT. 3
BOSTON, MA 02115                                      P‐0051860 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTZLER III, JOHN E
1 LEE COURT
CARLISLE, PA 17013                                    P‐0028901 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUTZLER, NANCY D
1 LEE COURT
CARLISLE, PA 17013                                    P‐0028902 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUVELSON, ALAN K
102 W KRAFT ROAD
WEST ST PAUL, MN 55118                                P‐0033794 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUYSENAARS, NICK H
25130 HAVERFORD RD.
SPRING, TX 77389                                      P‐0039670 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUZICH, JOHN
59 HUYLER LANDING ROAD
CRESSKILL, NJ 07626                                     624     10/26/2017        TK Holdings Inc.                         $10,000.00                                                                                   $10,000.00
RUZICKA, ANNETTE M
806 NW 125TH DRIVE
NEWBERRY, FL 32669                                    P‐0044016 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RUZICKA, MATTHEW C
4324 DEL RIDGE DR.
HIGH RIDGE, MO 63049                                  P‐0042651 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYABENKIY, YELENA
4025 N NOB HILL RD APT 407
SUNRISE, FL 33351                                     P‐0000954 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYALES, THOMAS
PO BOX 3429
AMBLER, PA 19002                                        4609    12/30/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
                                                                                            Page 2865 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1029 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RYALS, CYNTHIA
7100 SE LAFAYETTE ST
PORTLAND, OR 97206                                   P‐0027591 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYALS, WILLIE
7317 S. CLYDE STREET
CHICAGO, IL 60649‐3108                               P‐0036272 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, ANGIE
1082 CHISHOLM RIDGE DR
ROCKWALL, TX 75032                                   P‐0052509 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, BRITNI S
1031 W CECIL ST
NEENAH, WI 54956                                     P‐0052166 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, CLARA
54B BEACON HILL RD
WEST MILFORD, NJ 07480                               P‐0033926 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, DARREN
30060 NW GENZER RD
BUXTON, OR 97109                                     P‐0054057   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, DARREN
30060 NW GENZER RD
BUXTON, OR 97109                                     P‐0054076   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, DEBRA J
2354 FOUNTAIN CREST LANE #24
THOUSAND OAKS, CA 91362                              P‐0030170 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, DONNA M
2247 SUNSET VIEW LANE
KANKAKEE, IL 60901                                   P‐0008372 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, EMILY B
12 QUARRY LN APT 3224
MALDEN, MA 02148                                     P‐0008878 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, ERIC L
305 JESSIE COURT
WINDSOR, CA                                          P‐0016557 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, HAROLD
PO BOX 112
MIDDLEBURY, CT 06762                                 P‐0007175 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, JAMES R
3705 S SEQUOIA AVE
BROKEN ARROW, OK 74011                               P‐0012014 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, JENNIFER L
7532 GRANBY AVENUE
RANCHO CUCAMONGA, CA 91730                           P‐0035218 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, JODI A
1926 E. JUNE CIRCLE
MESA, AZ 85203                                       P‐0031153 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, JOHN E
3060 LEVANTO DR.
MELBOURNE, FL 32940                                  P‐0001456 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, KAITIN N
1190 S. BELLAIRE ST. #305
DENVER, CO 80246                                     P‐0026701 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, KARL M
28 CASCADE KEY
BELLEVUE, WA 98006                                   P‐0048171 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2866 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1030 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RYAN, KARL M
28 CASCADE KEY
BELLEVUE, WA 98006                                   P‐0048343 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, MATTHEW P
3400 WYOMING STREET
SAINT LOUIS, MO 63118                                P‐0006896 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, MEGHAN
2041 FANNIN STATION NORTH
HOUSTON, TX 77045                                    P‐0005387 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, MICHAEL J
15950 THOMPSON ROAD
ALPHARETTA, GA 30004                                 P‐0032468 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, MICHAEL T
24 SAGAMORE ROAD
STANHOPE, NJ 07874                                   P‐0039174 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, PATRICIA A
24 OAK AVE
MARLTON, NJ 08053                                    P‐0045863 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, PATRICK J
1463 SW 48TH TERRACE
DEERFIELD BEACH, FL 33442                              561     10/24/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
RYAN, PATRICK M
34 NEW HAVEN DRIVE
CARY, IL 60013                                       P‐0024228 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, ROSS F
5584 SOUTH JEBEL WAY
CENTENNIAL, CO 80015                                 P‐0048134 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, SALLY ANN
1327 S. GLENCROFT RD
GLENDORA, CA 91740                                     2477    11/11/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RYAN, SCOTT A
10901 SOUTHBURY LN
FRISCO, TX 75033                                     P‐0033875 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, SCOTT A
10901 SOUTHBURY LN
FRISCO, TX 75033                                     P‐0033881 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, STEPHEN L
137 E. PLAYERS WAY
HAZLETON, PA 18202                                   P‐0054513 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, SUZANNE V
607 OAKLEY STREET UNIT 8
HOUSTON, TX 77006                                    P‐0008832 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYAN, THOMAS C
11730 GLENWAY DRIVE
HOUSTON, TX 77070                                    P‐0020395 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYANS, WILLIAM T
12605 BRADFORD HILL LANE
HUNTERSVILLE, NC 28078                               P‐0010222 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYBACK, PAMELA J
130 MERRIAM AVE
APT B
LEOMINSTER, MA 01453                                 P‐0019446 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYBERG, JOAN M
1 BRIARSTONE LANE
GAITHERSBURG, MD 20877                               P‐0034835 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2867 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1031 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
RYBERG, RICHARD J
1 BRIARSTONE LANE
GAITHERSBURG, MD 20877                                P‐0034873 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYBURN, JOEL W
2020 BLUE RIDGE
KANSAS CITY, MO 64126                                 P‐0049296 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYDER TRUCK RENTAL INC
ATTN: JENNIFER MORRIS
6000 WINDWARD PARKWAY
ALPHARETTA, GA 30005                                     6      7/11/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
RYDSTROM, BRENDA R
PO BOX 232
BRYN ATHYN, PA 19009                                  P‐0049306 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYE, DANIEL T
25233 PLEASANT CR DR.
FLAT ROCK, MI 48134                                   P‐0028392 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYGG, HALEY B
1405 9TH ST.
LA GRANDE, OR 97850                                   P‐0058218 10/27/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYHAL, DENISE A
6130 ROCKHURST WAY
GRANITE BAY, CA 95746                                 P‐0042542 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYHAL, DENISE A
6130 ROCKHURST WAY
GRANITE BAY, CA 95746                                 P‐0042548 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYHAL, DENISE A
6130 ROCKHURST WAY
GRANITE BAY, CA 95746                                 P‐0042600 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYKEN, DONALD L
10811 E LECLAIRE STREET
GRANT PARK, IL 60940‐5571                             P‐0009495 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYLAND, TATIANA J
518 W DAVIS ST
APT 11
WEATHERFORD, OK 73096                                 P‐0055340 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYLATT, NICHOLAS J
15 WEAVER DR
MARYSVILLE, PA 17053                                  P‐0022727 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYLATT, NICHOLAS J
15 WEAVER DR
MARYSVILLE, PA 17053                                  P‐0022851 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYMSZA, STEPANIE
4890 ESCOBEDO DR.
WOODLAND HILLS, CA 91364                              P‐0020134 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYNCARZ, THOMAS M
56960 WEST 53RD ST.
SHADYSIDE, OH 4343947                                 P‐0037698 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYNIAK, RONALD M
2993 CONIFER DR
FT. PIERCE, FL 34951                                  P‐0000261 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYNSBURGER, ALYSHA M
1579 MONSECCO ST
TULARE, CA 93274                                      P‐0022041 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 2868 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1032 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
RYOBI‐TTI
PHILLIPS, JANICE A
952‐ALLGOOD BRIDGE RD.
PICKENS, SC 29671                                    P‐0032553 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYON, ALAN W
111 BASTIAN RD
ROCHESTER, NY 14623                                  P‐0011220 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYON, KELLY
111 BASTIAN RD
ROCHESTER, NY 14623                                  P‐0011209 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYSAK, BRUCE
702 NW 11TH STREET
BOYNTON BEACH, FL 33426                              P‐0006471 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYSER, CHRISTOPHER M
6224 E 129TH STREET
GRANDVIEW, MO 64030                                  P‐0008094 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYU, HYOUNGSUN
17307 SANTA CLARA ST.
FOUNTAIN VALLEY, CA 92708                              5057    10/22/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
RYU, YEOUP
4901 N CENTARUS CT
ANNANDALE, VA 22003                                  P‐0023619 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RYWAK, WALTER Z.
150 S. OAK PARK AVE., #408
OAK PARK, IL 60302                                     4165    12/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
RYZIW, SUSAN O
6612 CUTTY SARK LN
NAPLES, FL 34104‐7807                                P‐0049719 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
RZAZEWSKA, PAULA
1248 EDRIS DRIVE
LOS ANGELES, CA 90035                                P‐0040694 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
S
MILKOWSKI‐FLYNN, CHRISTINE
11333 LAURA LANE
FRANKFORT, IL 60423                                  P‐0039512 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
S & L LIFTMASTERS
3915 SEGUIN RD
SAN ANTONIO, TX 78219                                  4555    12/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
S & R OPERATIONS, INC.
2700 GREENS ROAD #F300
HOUSTON, TX 77032                                    P‐0004974 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
S & R OPERATIONS, INC.
2700 GREENS ROAD #F300
HOUSTON, TX 77032                                    P‐0004978 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
S & R OPERATIONS, INC.
2700 GREENS ROAD #F300
HOUSTON, TX 77032                                    P‐0004981 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
S & R OPERATIONS, INC.
2700 GREENS ROAD #F300
HOUSTON, TX 77032                                    P‐0004987 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
S ITH, THOMAS W
PO BOX 703
MCGEHEE, AR 71654                                    P‐0051379 12/27/2017     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
S, ROY G
PO BOX 605
LA CANADA, CA 91012‐0605                             P‐0031839 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2869 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1033 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
S., A.
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                    P‐0043473 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
S.S. A MINOR BY HER PARENT POLANCO, VERONICA
KESSLER, DIGIOVANNI & JESUELE, LLP
152 CENTRAL AVE, SUITE 200
CLARK, NJ 07066                                        174     10/13/2017        TK Holdings Inc.                        $100,000.00                                                                                  $100,000.00
SAAD, MARKO
9473 COLONY POINTE EAST DRIVE
INDIANAPOLIS, IN 46250                               P‐0037416 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAADALLA, AHMED
PO BOX 2912
DES PLAINES, IL 60017                                P‐0035340 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAADALLA, AHMED
PO BOX 2912
DES PLAINES, IL 60017                                P‐0035347 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAADALLA, AHMED
PO BOX 2912
DES PLAINES, IL 60017                                P‐0035380 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAADYA, ARIELLE R
6633 COLORADO SPRUCE STREET
LAS VEGAS, NV 89149                                  P‐0003380 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAARNIO, ROBERT E
119 WINDSOR FALLS BLVD
OXFORD, MS 38655                                     P‐0014256 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAATKAMP, GARY
4786 MAPLE LEAF CIRCLE
GREENFIELD, WI 53220                                 P‐0045437 12/23/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
SAAVEDRA, RICHARD R
1495 HAWTHORNE PLACE
WELLINGTON, FL 33414                                 P‐0004730 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAAVEDRA‐ARIZAGA, JACKELINE F
298 41ST STREET
LINDENHURST, NY 11757                                P‐0039559 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABA, ROBERT A
37 SABA LOOP
HATTIESBURG, MS 39402                                P‐0042815 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABAJ, THOMAS J
5218 E. THUNDER HAWK RD
CAVE CREEK, AZ 85331                                   1146    10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SABARESE, JACQUELINE
8208 VENOSA HAVEN TER
BOYNTON BEACH, FL 33473                              P‐0001867 10/22/2017     TK Holdings Inc., et al.                      $850.00                                                                                       $850.00
SABATINO, LAURA R
12436 VANCE JACKSON RD. #837
SAN ANTONIO, TX 78230                                P‐0007486 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABATINO, LYDIA V
2299 SE MAIZE STREET
PORT ST LUCIE, FL 34952                              P‐0014661 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABATINO, MARYANNE
49 WASHINGTON AVE
MASTIC BEACH, NY 11951                               P‐0008253 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABATINO, MARYANNE
49 WASHINGTON AVE
MASTIC BEACH, NY 11951                               P‐0008261 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2870 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1034 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SABATTIS, CLINT
466 PETER DANA POINT ROAD
INDIAN TOWNSHIP, ME 04668                            P‐0057943 5/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABAUGH, GICYNTHIA R
3702 MELROSE COTTAGE DRIVE
MATTHEWS, NC 28105                                   P‐0009051 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABBE, REMI H
9175 SW EDGEWOOD STREET
TIGARD, OR 97223                                     P‐0055847 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABBE, REMI H
9175 SW EDGEWOOD STREET
TIGARD, OR 97223                                     P‐0055848 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABEAN, LEA
725 SOUTH BARNSTEAD ROAD
CENTER BARNSTEAD, NH 03225                           P‐0036828 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABELLA, ANTHONY L
109 VIA COMO PLACE
LAKE MARY, FL 32746                                  P‐0003690 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABER, KATHLEEN M
122 DEAVEN RD
HARRISBURG, PA 17112                                 P‐0010058 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABER, ROBERT T
1
22 DEAVEN RD`
HARRISBURG, PA 17112                                 P‐0010044 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABIC, ELVIS
1103 E. MITCHELL
WATERLOO, IA 50702                                   P‐0054718 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABIN, DOUGLAS F
8236 TOBIANO DRIVE
SACRAMENTO, CA 95829                                 P‐0042167 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABIN, MELISSA A
2101 COLDSTREAM AVE NE
CEDAR RAPIDS, IA 52402                               P‐0055493 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABIN, STANLEY D
2201 121TH ST SW
AUSTIN
, MN 55912‐2826                                      P‐0029958 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABINI, MICHELE R
177 CECIL PL
APT 103
COSTA MESA, CA 92627                                 P‐0050564 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABLAN, DIANE M
1155 S. LELAND ST UNIT 2
SAN PEDRO, CA 90731                                  P‐0020169 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABLAN, SAMUEL J
590 SUNSET RD
WATERLOO, IA 50701                                   P‐0015094 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SABO, EMILY
PO BOX 55
NORTH BONNEVILLE, WA 98639                             2563    11/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SABO, STEPHANIE B
3118 GEYER AVE.
APT B
ST. LOUIS, MO 63104                                  P‐0034221 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2871 of 3674
                                                      Case 17-11375-BLS                     Doc 4434-1                   Filed 04/27/21                   Page 1035 of 1837
                                                                                                             Claim Register
                                                                                                      In re TK Holdings Inc., et al .
                                                                                                           Case No. 17‐11375

                                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                      Claim No. Claim Date              Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                        Amount                                                    Amount
SABOL, JOHN
BOX 1432
LA MESA, CA 91944‐1432                                             P‐0046076 12/24/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SABOL, SUSAN
7665 DAGGETT ROAD
GIRARD, PA 16417‐8818                                              P‐0047475 12/26/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SABOL, SUSAN
7665 DAGGETT ROAD
GIRARD, PA 16417‐8818                                              P‐0047489 12/26/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SABONIS, JR., ANTHONY P
19 CHERYL CIRCLE
BELCHERTOWN, MA 01007                                              P‐0022399 11/11/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SABRINA TURK, INDIVIDUALLY; SABRINA TURK, AS NEXT BEST FRIEND OF
LYSANDER SMITH
CROSS & SIMON, LLC
MR. KEVIN MANN
1105 NORTH MARKET STREET
SUITE 901
WILMINGTON, DE 19801                                                 3372      11/22/2017        TK Holdings Inc.                       $22,500,000.00                                                                               $22,500,000.00
SACCO, ANTONIO J
12706 PARKBURY DR.
ORLANDO, FL 32828                                                  P‐0003753 10/25/2017       TK Holdings Inc., et al.                     $20,000.00                                                                                    $20,000.00
SACCO, JANET M
26942 GREENBROOKE DRIVE
OLMSTED TOWNSHIP, OH 44138                                         P‐0051084 12/27/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SACCO, STEPHEN
110 MITCHELL AVENUE
LONG BEACH, NY 11561                                                 787       10/28/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
SACCONE, STEVEN G
1087 DEERFIELD PL
HIGHLAND PARK, IL 60035                                            P‐0013589 11/2/2017        TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SACHIJ, RITA
1169 LA TORTUGA DR
VISTA                                                              P‐0051937 12/27/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SACHS, JAMES
M229 SUGAR BUSH LN
MARSHFIELD, WI 54449                                               P‐0048218 12/26/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SACHS, KEVIN
8600 BOTELER LN
COLLEGE PARK, MD 20740                                             P‐0054063    1/6/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SACHS, STEVE B
4026 REXFORD B
BOCA RATON, FL 33434                                               P‐0026110 11/10/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SACHS, VERONICA
M229 SUGAR BUSH LN
MARSHFIELD, WI 54449                                               P‐0048233 12/26/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SACK, DONNA K
636 DE LASALLE AVE
NAPERVILLE, IL 60565                                               P‐0010749 10/31/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SACK, JEFFREY M
636 DE LASALLE AVE
NAPERVILLE, IL 60565                                               P‐0007894 10/28/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SACK, KENNETH A
100 JENNINGS WAY
MORRISVILLE, NC 27560                                              P‐0034029 11/30/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                                           Page 2872 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1036 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SACK, REGINA K
3734 WEST 128TH STREET
CLEVELAND, OH 44111                                  P‐0030337 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKEL, ELLEN
3245 DEER CHASE RUN
LONGWOOD, FL 32779                                   P‐0000428 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKETT, JULIE
MINER & KELLY
813 F STREET
SACRAMENTO, CA 95814                                 P‐0045039 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKETT, JULIE A
MINER & KELLY LLP
813 F ST
SACRAMENTO, CA 95814                                 P‐0051036 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKINGER, COLLEEN S
P.O BOX 83735
FAIRBANKS, AK 99708                                  P‐0050729 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKLEY, MARY C
10314 ARCHWOOD DR.
PORTAGE, MI 49002                                    P‐0043213 12/20/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
SACKMAN, DAWN
22119 PRINCETON CIRCLE
FRANKFORT, IL 60423                                  P‐0018261 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKS 2, WILLIAM
16 HARVEST
IRVINE, CA 92604                                     P‐0041263 12/17/2017     TK Holdings Inc., et al.                    $10,100.00                                                                                   $10,100.00
SACKS 3, WILLIAM
16 HARVEST
IRVINE, CA 92604                                     P‐0041259 12/17/2017     TK Holdings Inc., et al.                    $10,200.00                                                                                   $10,200.00
SACKS 4, WILLIAM
16 HARVEST
IRVINE, CA 92604                                     P‐0041251 12/17/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SACKS, CATHRYN
PO BOX 1008
LOWER LAKE, CA 95457                                 P‐0017000 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKS, DONNA C
6378 TAMARIND STREET
OAK PARK, CA 91377                                   P‐0016225 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKS, MARVIN F
12320 OLD CANAL RD
POTOMAC, MD 20854                                    P‐0025681 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SACKS, WILLIAM
16 HARVEST
IRVINE, CA 92604                                     P‐0041267 12/17/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SADA, KRISTEN AKEMI
20333 NORTHCOVE SQ
CUPERTINO, CA 95014                                    1874    11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SADDLER, HENRY C
22126 SWOPE LANE
SEDALIA, MO 65301                                    P‐0041390 12/17/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SADDLER, WALTER
6474 HOMEWOOD CIRCLE
JACKSON, MS 39213                                      4005    12/12/2017        TK Holdings Inc.                             $25.00                                                                                       $25.00
SADEE, PAULA J
2306 SUMAC CIR
WOODBURY, MN 55125                                   P‐0038552 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2873 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1037 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SADEGHI, HOSSEIN
404 W STOCKER ST
APT 4
GLENDALE, CA 91202                                   P‐0025972 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADIGHI, KAMRAN S
2422 WASHINGTON AVE
SANTA MONICA, CA 90403                               P‐0012731 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADIKI, FOUAD
9733 BONANZA CREEK AVE
LAS VEGAS, NV 89148                                  P‐0038570 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADIM, AMIR
175 WEST 95TH STREET
10G
NEW YORK, NY 10025                                   P‐0019967 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADLER, JEREMY M
1808 BELLEVUE AVE
APT 410
SEATTLE, WA 98122                                    P‐0023505 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADLER, STEVEN J
1621 MELROSE AVE
CHULA VISTA, CA 91911                                P‐0023108 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADOWSKI, ANTHONY
6158 HARTH COURT
LISLE, IL 60532                                      P‐0022780 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADOWSKI, PAUL A
6158 HARTH COURT
LISLE, IL 60532                                      P‐0023009 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADOWSKI, RICHARD
N2398 SOUTH 31ST ROAD
COLEMAN, WI 54112                                    P‐0015153 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADOWSKI, RICHARD
N2398 SOUTH 31ST ROAD
COLEMAN, WI 54112                                    P‐0015155 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADOWSKY, RICHARD L
9314 OAKWOOD DR.
URBANDALE, IA 50322                                  P‐0021585 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADREBAZZAZ, DARIOUSH
15637 VIEWRIDGE LN
GRANADA HILLS, CA 91344                              P‐0051300 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SADRI‐OJEDA, MANIJEH
4273 N. 143RD ST.
OMAHA, NE 68164                                      P‐0055962 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAECHAO, JENNIFER
1107 N NOYES CT
VISALIA, CA 93291                                    P‐0040465 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAEED, KANI
3777 PEACHTREE RD NE
APT 1422
ATLANTA, GA 30319                                    P‐0055015 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAEFONG, TON
9016 MARBLE BAY CT.
SACRAMENTO, CA                                       P‐0038362 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAEFONG, TON
9016 MARBLE BAY CT.
SACRAMENTO, CA                                       P‐0038366 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2874 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1038 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SAELEE, TZANFOW
155 LOWELL ST.
SAN FRANCISCO, CA 94112                               P‐0045676 12/23/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
SAENZ, JOHN C
1338 N. DAYTONA AVE.
FLAGLER BEACH, FL 32136                               P‐0050521 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAENZ, MARCELA
1255 AMARANTH DR
NAPERVILLE, IL 60564                                  P‐0044000 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAENZ, TERENCE
6224 SKYLINE LANE
FONTANA, CA 92336‐1017                                P‐0039796 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAEPHANH, MUANG
8421 TRIMMER WAY
SACRAMENTO, CA 95828                                  P‐0038397 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAEPHANH, MUANG
NO ADDRESS PROVIDED
                                                      P‐0038399 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAEPHARN, PAMELA
16682 NE SCHUYLER CT
PORTLAND, OR 97230                                    P‐0024476 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAFA, DARYA M
PO BOX 2180
KEYSTONE HEIGHTS, FL 32656                            P‐0007585 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAFE CREDIT UNION
MITCHELL, AVORY L
1665 VOSSPARK WAY
SACRAMENTO, CA 95835                                  P‐0047061 12/26/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
SAFE, SANDRA H
8550 UNITED PLAZA BLVD.
SUITE 702
BATON ROUGE, LA 70809                                 P‐0042889 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAFETY‐KLEEN/CLEAN HARBORS
42 LONGWATER DRIVE
NORWELL, MA 02061                                        59     7/31/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SAFFER, SHANNON A
3388 WREN ROAD
DECATUR, GA 30032                                     P‐0049072 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAFFERSON, RIUKA
10324 GREENWOOD PLACE
OAKTON, VA 22124                                      P‐0026471 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAFI, SARAH H
1520 ROCKY BLUFF DRIVE
EL PASO, TX 79902‐2831                                P‐0042236 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAFIEDDINE, ISSAM
8350 AZIZA ST
LAS VEGAS, NV 89123                                   P‐0055041 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAFIEDINE, MIKE
5795 LINDEN DR.
DEARBORN HEIGHTS, MI 48127                            P‐0012114 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAFRAN, KIMBERLY
707 HILL STREET
SEWICKLEY, PA 15143                                   P‐0021518 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAFT, DEBORAH K
10289 LEXINGTON ESTATES BLVD
BOCA RATON, FL 33428                                  P‐0016707 11/5/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
                                                                                            Page 2875 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1039 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SAGAR, SUNDER
20414 LONG CYPRESS
SPRING, TX 77388                                     P‐0057122   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGARTZ, ANDREW
4921 CHICAGO ST
#6
OMAHA, NE 68132                                      P‐0012004 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGASTUME, OSCAR A
146 CABOTA AVE
COPIAGUE, NY 11726                                   P‐0036665 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGE, ZONA
663 JEAN STREET
OAKLAND, CA 94610                                    P‐0018973 11/7/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SAGER, ADAM M
10260 HALLORAN ROAD
BOW, WA 98232                                        P‐0016282 11/5/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SAGER, PAUL G
6507 ‐ 121ST AVE SE
BELLEVUE, WA 98006                                   P‐0023315 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGGIOMO, JOSEPH
334 NEW CASTLE LANE
LOGAN TWP, NJ 08085                                  P‐0035046 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGGIOMO, JOSEPH
334 NEW CASTLE LANE
LOGAN TWP, NJ 08085                                  P‐0035047 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGHAFI, ABDOLHOSSEI
807 STANFORD ROAD
BURBANK, CA 91504                                    P‐0015350 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGHEB, SHAHAB S
4628 SANCOLA AVE.
TOLUCA LAKE, CA 91602                                P‐0041666 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGLE, ANN E
9146 SILCHESTER CT
BURKE, VA 22015‐3361                                 P‐0051512 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGLE, ANN E
9146 SILCHESTER CT
BURKE, VA 22015‐3361                                 P‐0051553 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAGLE, PHILIP R
9146 SILCHESTER CT
BURKE, VA 22015‐3361                                 P‐0051343 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAHA, PROBIR K
8020 BROADWAY, APT. 6H
ELMHURST, NY 11373                                   P‐0042490 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAHADAO, LALBAHADUR
1943 CORNER SCHOOL DR.
ORLANDO, FL 32820‐1915                               P‐0041184 12/17/2017     TK Holdings Inc., et al.                   $358,000.00                                                                                  $358,000.00
SAHAGIAN, GLENN J
7 COURT STREET
SELDEN, NY 11784                                     P‐0003531 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAHAGIAN, GLENN J
7 COURT STREET
SELDEN, NY 11784                                     P‐0003533 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAHAGIAN, GLENN J
7 COURT STREET
SELDEN, NY 11784                                     P‐0003537 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2876 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1040 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SAHAGUN, NATHALIE Y
5019 FOOTHILLS RD
APT F
LAKE OSWEGO, OR 97034                                 P‐0033603 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAHARDID, ISMAHAN Y
5856 HIGHWAY 41A
JOELTON                                               P‐0028273 11/18/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SAHEBJAME, JAMILEH
6447 BIXBY TERRACE DR
LONG BEACH, CA 90815                                  P‐0034906 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAHEBJAME, MARAL
6447 BIXBY TERRACE DR
LONG BEACH, CA 90815                                  P‐0034886 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAHM, JOHN F
7222 TULIPTREE TRAIL
INDIANAPOLIS, IN 46256                                P‐0028167 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAHM, JOHN F
7222 TULIPTREE TRAIL
INDIANAPOLIS, IN 46256                                P‐0028173 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAIA, ANITA M
17 MARKLEY DR.
GETZVILLE, NY 14068                                   P‐0053361 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAIA, WESLEY S
1420 ESCALONA DRIVE
SANTA CRUZ, CA 95060‐3310                             P‐0036992 12/6/2017      TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SAIDEL, HOPE A
5016 GREENLEAT ST.
SKOKIE, IL 60077 2168                                 P‐0028326 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAIED, KOUSAY A
6904 VALLY SPRING DR.
BLOOMFIELD HILLS, MI 48301                            P‐0014068 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAIGER, GLENN
1752 LINCOLN PARK CIRCLE
1752
SARASOTA, FL 34236                                    P‐0040355 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAILERS, KELLY N
1911 BELMORE COURT
EL CAJON, CA 92020                                    P‐0040059 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAINE, LORETTA B
27822 ABADEJO
MISSION VIEJO, CA 92692                               P‐0020286 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAINI, DARA
7672 PEKOE WAY
SACRAMENTO, CA 95828                                  P‐0055687 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAINT FRANCIS CREDIT UNION
KENNEDY, LAURA L
2532 E. NEWTON PL
TULSA, OK 74110                                       P‐0033654 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAINT JAMES, ROSEMARY A
3736 CHEVERLY RD
                                                      P‐0007226 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAINT PIERRE, MARTHEANDRE
58 KNOTT ST
ATTLEBORO, MA 02703                                   P‐0053321 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2877 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1041 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
SAINT, DEEANN
5026 SHADY LANE
5026 SHADY LANE
JEFFERSON CITY, MO 65109                              P‐0007027 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAJEVIC, PETER J
5090 LEXINGTON AVENUE NO
SHOREVIEW, MN 55126                                   P‐0028759 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAKAI, STEPHEN P
1510 EDWARDS ST.
BELLINGHAM, WA 98229                                  P‐0031228 11/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAKAL, JEANNINE
JEANNINE SAKAL
9910 ROYAL LANE #904
DALLAS, TX 75231                                      P‐0028654 11/19/2017       TK Holdings Inc., et al.                      $575.00                                                                                        $575.00
SAKALARIOS, ANTHONY
7701
49 TIDEWATER ROAD
HATTIESBURG, MS 39402                                   3715      11/28/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SAKRISON, DANNELLE
1 WATERWAY AVE
1405
THE WOODLANDS, TX 77380                               P‐0053958    1/4/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
SAKRISON, DANNELLE M
1 WATERWAY AVE
1405
THE WOODLANDS, TX 77380                               P‐0011484 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAKUMOTO, BLAINE T
2164 HOOHAI ST
PEARL CITY, HI 96782                                  P‐0035581 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALAAM, SUDAN
301 NOBLE OAKS DRIVE #2803
SAVANNAH, GA 31406                                      1371      10/31/2017        TK Holdings Inc.                         $70,000.00                                 $0.00                                              $70,000.00
SALAAM, SUDAN
301 NOBLE OAKS DRIVE #2803
SAVANNAH, GA 31406                                      5059      10/24/2018        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
SALAAM, SUDAN
301 NOBLE OAKS DRIVE #2803
SAVANNAH, GA 31406                                      5086       2/8/2019         TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
SALAAM, SUDAN
301 NOBLE OAKS DRIVE #2803
SAVANNAH, GA 31406                                      5104       8/7/2019         TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
SALAAM, SUDAN
301 NOBLE OAKS DRIVE #2803
SAVANNAH, GA 31406                                      5105       8/7/2019         TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
SALAAM, SUDAN G.
301 NOBLE OAKS DRIVE #2803
SAVANNAH, GA 31406                                      1985      11/6/2017         TK Holdings Inc.                         $72,500.00              $0.00              $0.00                                              $72,500.00
SALAAM, SUDAN G.
301 NOBLE OAKS DRIVE #2803
SAVANNAH, GA 31406                                      5075      12/13/2018        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
SALAAM, SUDAN G.
301 NOBLE OAKS DRIVE #2803
SAVANNAH, GA 31406                                      5076      12/13/2018        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
SALAAM, SUDAN G.
301 NOBLE OAKS DRIVE #2803
SAVANNAH, GA 31406                                      5082      1/11/2019         TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
                                                                                              Page 2878 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1042 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SALAAM, SUDAN G.
301 NOBLE OAKS DRIVE #2803
SAVANNAH, GA 31406                                    5084      1/28/2019        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
SALAAM, SUDAN G.
301 NOBLE OAKS DRIVE #2803
SAVANNAH, GA 31406                                    5085      1/31/2019        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
SALADI, SWAROOP
28 VALLETTA CIR
LITTLEROCK, AR 72223                                P‐0041805 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALADIN, RACHEL
2335 SURREY DR
LAWRENCE, KS 66046                                  P‐0038758 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALAMON, KATHLEEN
7600 CHIPMUNK LANE
NASHVILLE, TN 37221                                 P‐0011675 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALAMONE, ANNA M
51 LAFAYETTE STREET
APT 606
SALEM, MA 01970                                     P‐0038821 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALANG, MANUEL
6226 ROUDSBY LANE
ALEXANDRIA, VA 22315                                  4670      1/8/2018         Takata Americas                                                  $0.00                                                                      $0.00
SALAS, EVELYN
3 STOCKTON COURT
CLIFTON PARK, NY 12065                              P‐0012455 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALAS, JACOB
323 MEADOW DR
PONDERT, TX 76259                                   P‐0003965 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALAS, JOHN R
1 PICCADILLY COURT
ALISO VIEJO, CA 92656                               P‐0036786 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALAS, MICHELLE
3620 LANTANA LN
EL PASO, TX 79936                                   P‐0054200   1/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALAS, THERESA L
340 PARK ALY
UNIT 1
HOLLISTER, CA 95023                                 P‐0012951 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALAS, THERESA L
340 PARK ALY
UNIT 1
HOLLISTER, CA 95023                                 P‐0013269 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALAS, THERESA L
340 PARK ALY
UNIT 1
HOLLISTER, CA 95023                                 P‐0043008 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALAZAR, CINDY L
2702 ALLENDALE ST
VICTORIA, TX 77901                                  P‐0001799 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALAZAR, CINDY L
2702 ALLENDALE ST
VICTORIA, TX 77901                                  P‐0001847 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALAZAR, ERNESTO
151 BLOOMFIELD LANE
RANCHO SANTA MAR, CA 92688                          P‐0021084 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 2879 of 3674
                                                Case 17-11375-BLS               Doc 4434-1                       Filed 04/27/21                Page 1043 of 1837
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                         Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                               Amount                                                  Amount
SALAZAR, ERNESTO
872 TRADEWIND LANE
RODEO, CA 94572                                       P‐0050535 12/27/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR, EVA M
1365 6TH AVENUE
MONTE VISTA, CO 81144                                 P‐0051933 12/27/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR, EVIS J
1046 W. MORTON AVE. APT. 9
PORTERVILLE, CA 93257                                 P‐0021363 11/9/2017            TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SALAZAR, JESSIE
15160 CAVALIERI ROAD
SONORA, CA 95370                                      P‐0029927 11/21/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR, JONAS F
540 HAMPSHIRE LN
CHULA VISTA, CA 9191‐6801                             P‐0021629 11/10/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR, KENNETH M
13411 C ST S
TACOMA, WA 98444                                      P‐0038402 12/10/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR, MARISOL
9411 52ND ST
RIVERSIDE, CA 92509                                   P‐0022307 11/11/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR, MICHAEL
6310 HEREFORD DR
LOS ANGELES, CA 90022                                   4641     1/3/2018               TK Holdings Inc.                         $38,633.57                                                                                   $38,633.57
SALAZAR, MICHAEL
6310 HEREFORD DR
LOS ANGELES, CA 90022                                   4642     1/3/2018               Takata Americas                               $0.00                                                                                        $0.00
SALAZAR, MICHAEL
6310 HEREFORD DR
LOS ANGELES, CA 90022                                   4643     1/3/2018        Takata de Mexico, S.A. de C.V.                       $0.00                                                                                        $0.00
SALAZAR, MICHAEL
6310 HEREFORD DR
LOS ANGELES, CA 90022                                   4644     1/3/2018                 TK China, LLC                               $0.00                                                                                        $0.00
SALAZAR, MICHAEL
6310 HEREFORD DR
LOS ANGELES, CA 90022                                   4645     1/3/2018                TK Finance, LLC                              $0.00                                                                                        $0.00
SALAZAR, MICHAEL
6310 HEREFORD DR
LOS ANGELES, CA 90022                                   4646     1/3/2018       Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
SALAZAR, MICHAEL
6310 HEREFORD DR
LOS ANGELES, CA 90022                                   4647     1/3/2018        Takata Protection Systems Inc.                       $0.00                                                                                        $0.00
SALAZAR, MICHAEL
6310 HEREFORD DR
LOS ANGELES, CA 90022                                   4648     1/3/2018    TK Holdings de Mexico S. de R.L. de C.V.                 $0.00                                                                                        $0.00
SALAZAR, MICHAEL
6310 HEREFORD DR
LOS ANGELES, CA 90022                                   4649     1/3/2018             Interiors in Flight Inc.                        $0.00                                                                                        $0.00
SALAZAR, MICHAEL
6310 HEREFORD DR
LOS ANGELES, CA 90022                                   4650     1/3/2018                TK Mexico LLC                                $0.00                                                                                        $0.00
SALAZAR, MICHAEL
6310 HEREFORD DR
LOS ANGELES, CA 90022                                   4651     1/3/2018                TK Mexico Inc.                               $0.00                                                                                        $0.00



                                                                                                   Page 2880 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                       Filed 04/27/21                 Page 1044 of 1837
                                                                                                   Claim Register
                                                                                            In re TK Holdings Inc., et al .
                                                                                                 Case No. 17‐11375

                                                                                                                          Current General                                         Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                              Amount                                                  Amount
SALAZAR, MICHAEL
6310 HEREFORD DR
LOS ANGELES, CA 90022                                  4665     1/3/2018    Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                        $0.00
SALAZAR, MIRANDA
228 NP 101
SANTA FE, NM 87506                                   P‐0012887 11/2/2017            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR, MIREYA
14 BENTLEY PARK CT
HOUSTON, TX 77070                                    P‐0032018 11/26/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR, NATALIA
19910 SWEETGUM CIRCLE APT. 41
GERMANTOWN, MD 20874                                 P‐0010747 10/31/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR, NORBERTO P
748 EASTSHORE TER UNIT 112
CHULA VISTA, CA 91913‐2471                           P‐0049836 12/27/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR, PAULINA
1178 N. O'MALLEY AVENUE
COVINA, CA 91722                                     P‐0048913 12/27/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAR‐BUENO, OSCAR
3116 CATALINA RANCH RD
LEANDER, TX 78641                                    P‐0040872 12/15/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALAZAT, CLAUDIA GUADALUPE ALBA
DIAGONAL DE LAS FUENTES
249 VILLAS LA MERCED TORREÓN
COAHUILA
MEXICO                                                 2139    11/7/2017               TK Holdings Inc.                                                 $0.00                                                                     $0.00
SALBER, FRANK J
4670 NEAL CREEK ROAD
HOOD RIVER, OR 97031                                 P‐0016715 11/5/2017            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALCEDO, JOSE
971 TANNEHILL DR
MANTECA, CA 95337                                    P‐0025782 11/15/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALCEDO, REINALDO B
3621 N. 54TH AVENUE
HOLLYWOOD, FL 33021                                  P‐0001058 10/21/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALCIDO, ELIZA Y
1716 WILLOWBROOK DR.
MERCED, CA 95348                                     P‐0047282 12/26/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALDANA, ANDREA
809 N. SANGA RD.
CORDOVA, TN 38018                                    P‐0047623 12/26/2017           TK Holdings Inc., et al.                    $49,740.17                                                                                   $49,740.17
SALDANA, MICHELLE M
6163 BIRCHCREST LANE
COMMERCE TWP., MI 48382                              P‐0013766 11/2/2017            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALDANA, RODOLFO
1819 RYON
HOUSTON, TX 77009                                    P‐0050693 12/27/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALDIVAR, PAUL ALBERT
PABLO SALDIVAR
DBA TEXAS S & S LIFT
25 PEPPER LANE
DEL RIO, TX 78840                                      1389    11/1/2017               TK Holdings Inc.                              $0.00                                                                                        $0.00
SALE, RICHARD D
12601 WALNUT HILL DRIVE
APT. 312
NORTH ROYALTON, OH 44133                             P‐0048960 12/27/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                                 Page 2881 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1045 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
SALEEM, ABDUL RAHMA
1118 EAST THIRD STREET
PLAINFIELD, NJ 07062                                  P‐0030671 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALEEM, MOHAMMED A
5502 POUND STONE CT
SUGAR LAND, TX 77479                                  P‐0024354 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALEH, ARMANDO
2517 W FLOURNOY ST
CHICAGO, IL 60612                                     P‐0057754 3/22/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
SALEM, A SALEMGARY
50 RIVERDALE LN
SEQUIM, WA 98382                                      P‐0016180 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALEM, CHRISTOPHER E
139 KINGSTON COURT
MADISON, NJ 07940                                     P‐0046742 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALEM, GARY
50 RIVERDALE
SEQUIM, WA 98382                                      P‐0016158 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALEM, HILARIE A
3725 TURTLE RUN BLVD APT 312
CORAL SPRINGS, FL 33067‐4246                          P‐0046030 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALEM, JON L
12869 PILGRIM LN
CHAMPLIN, MN 55316                                    P‐0029074 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALEM, TRACI A
708 S PACKWOOD AVE
TAMPA, FL 33606                                       P‐0031891 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALFARLIE, ASHLEY F
312 CONGRESSIONAL DR
MORGANVILLE, NJ 07751                                 P‐0027275 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALFER, JOHN C
1500 JACKSON AVE NE
SAINT MICHAEL, MN 55376                               P‐0056459   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALIGA, LESLIE A
32580 KELLY RD.
ROSEVILLE, MI 48066                                   P‐0038822 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALIH, OMAR
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                   P‐0054883 1/16/2018      TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
SALIKHOVA, AZIZA
167 ACADEMY STREET
SOUTH ORANGE, NJ 07079                                P‐0056344   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALIM‐LEONG, JANNA A
4105 TAUNTON DR
BELTSVILLE, MD 20705                                  P‐0034292 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALINAS, ALEXANDER
6530 EAGLE RIDGE CT.
GILROY, CA 95020                                      P‐0012735 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALINAS, ANGELA M
9952 BENEVENTO WAY
ELK GROVE, CA 95757                                   P‐0030924 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SALINAS, DIANE M
9952 BENEVENTO WAY
ELK GROVE, CA 95757                                   P‐0017240 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00


                                                                                            Page 2882 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1046 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SALINAS, JESSE J
18326 MARLIN WATERS DRIVE
HUMBLE, TX 77346                                       P‐0025191 11/14/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
SALINAS, LUPE
PO. BOX 1769
LYTLE, TX 78052                                        P‐0035551 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINAS, MIGUEL
4310 JUNIPER BAY
BAYTOWN, TX 77521                                        956     10/31/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SALINAS, NORMA JEAN
515 BOWEN ST
PLEASANTON, TX 78064                                   P‐0045153 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINAS, TINA L
13830 FLORENCE RD
SUGAR LAND, TX 77498                                   P‐0052771 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINAS, TINA L
13830 FLORENCE RD
SUGAR LAND, TX 77498                                   P‐0052848 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINAS, VICTOR H
8614 BOLD FOREST DR
HOUSTON, TX 77088                                      P‐0007092 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINAS, YVETTE
4612 N. 6TH STREET
MCALLEN, TX 78504                                      P‐0049256 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINAS, YVONNE R
153 ERIE AVENUE
SEATTLE, WA 98122                                      P‐0015740 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINE, PATRICIA E
3484 S CAMANO DRIVE
CAMANO ISLAND, WA 98282                                P‐0036792 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINE, PATRICIA E
3484 S CAMANO DRIVE
CAMANO ISLAND, WA 98282                                P‐0040616 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALING, PETER H
40 PINCKNEY ROAD APT C
RED BANK, NJ 07701‐2131                                  786     10/28/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SALINGER, KAREN L
4000 NE 168TH STREET, APT. PH
NORTH MIAMI BEAC, FL 33160                             P‐0002904 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALINGS, RONALD L
13 GALLINULE CT.
FRUITLAND PARK, FL 34731                               P‐0035450 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALIPANTE, PAUL F
PAUL SALIPANTE
405 THAYER PL
SILVER SPRING, MD 20910                                P‐0008608 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALLAS, BILL
798 HIGHVIEW AVE
GLEN ELLYN, IL 60137                                   P‐0014124 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALLO, JOSEPH P
710 MAIN ST.
PECKVILLE, PA 18452                                    P‐0040047 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALLOT, TAMARA
933 W 27TH
ERIE, PA 16508                                           560     10/25/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                             Page 2883 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1047 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SALLOUM, LAILA
402 B OXFORD LANE
MONROE TOWNSHIP, NJ 08831                          P‐0006165 10/27/2017     TK Holdings Inc., et al.                    $18,500.00                                                                                   $18,500.00
SALLOUM, SALIM G
402 B OXFORD LANE
MONROE TOWNSHIP, NJ 08831                          P‐0006157 10/27/2017     TK Holdings Inc., et al.                    $36,500.00                                                                                   $36,500.00
SALLY E WOOD TRUST
WOOD TRUSTEE, SALLY E
3135 MULBERRY DR S
SALEM
, OR 97302                                         P‐0036107 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALLY, JOHN
JOHN SALLY
839 SAWMILL ROAD
MURRELLS INLET, SC 29576                           P‐0057222 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALMON, ANDREW T
4188 LANCASTER GATE DR
MILTON, FL 32571                                   P‐0045546 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALMON, JAY W
MARGIE A SALMON
411 WESLEY AVENUE
SAVOY, IL 61874‐9419                                 3965    12/10/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SALMON, JAY W
411 WESLEY AVENUE
SAVOY, IL 61874‐9419                               P‐0038256 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALMON, JON C
1855 VICTORY BLVD
STATEN ISLAND, NY 10314                            P‐0058136 7/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALMON, LARRY R
7559 PASITO AVE
RANCHO CUCAMONGA, CA 91730                         P‐0046892 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALMON, MERYL
1855 VICTORY BLVD
STATEN ISLAND, NY 10314                            P‐0058135 7/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALMON, THOMAS
24 SPRINGS DRIVE
DOYLESTOWN, PA 18901                                 3857    12/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SALMON, TRACY L
1855 VICTORY BLVD
STATEN ISLAND, NY 10314                            P‐0058134 7/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALOIS, PAUL J
366 N. HUNTS MEADOW RD.
WHITEFIELD, ME 04353                               P‐0022704 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALOMON, DEXTER G
3001 HANH DRIVE APT 414
4005 HONEY CREEK RD
MODESTO, CA 95350                                  P‐0051780 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALOMON, JOEL
320 NORTH DEERFIELD AVE
DEERFIELD BEACH, FL 33441                          P‐0028314 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALOMON, REESA
18 BERKSHIRE RD
MAPLEWOOD, NJ 07040                                P‐0043489 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALOMON, ROGER
18 BERKSHIRE RD
MAPLEWOOD, NJ 07040                                P‐0043490 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2884 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1048 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
SALONGA, ANGELIQUE M
1187 SCHEIDEGGER CIRCLE
FOLSOM, CA 95630                                      P‐0031282 11/25/2017       TK Holdings Inc., et al.                     $2,400.00                                                                                    $2,400.00
SALONIA, CHRISTINE M
31 FRANK APPLEGATE ROAD
JACKSON, NJ 08527                                     P‐0045060 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALONTAY, JEROME J
13645 BASS LAKE RD.
CHARDON, OH 44024                                     P‐0018821 11/7/2017        TK Holdings Inc., et al.                      $440.06                                                                                       $440.06
SALSBERRY, ROXANNE L
PO BOX 1241
DICKINSON, TX 77539‐1241                              P‐0054045    1/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALSITZ, MALLORY G
78963 SPIRITO CT
PALM DESERT, CA 92211                                 P‐0022892 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALSMAN, ANNETTE A
1790 CASARIN ST
SIMI VALLEY, CA 93065                                 P‐0037370 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALT EXCHANGE INC.
4231 DIRECTOR DRIVE
SAN ANTONIO, TX 78219                                   2389      11/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SALTER, AUNDREA L.
400 BIRCHALL LANE
UNIT 302
HOOVER, AL 35226                                        2167      11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SALTER, AUNDREA LATRICE
400 BIRCHALL LANE
UNIT 302
HOOVER, AL 35226                                        1699      11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SALTER, DANNIE W
4124 HAZELWOOD AVE
LOUISVILLE, KY 40215                                  P‐0011266 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALTER, I MARGARET D
178 CREST DR
MYRTLE CREEK, OR 97457                                P‐0019047 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALTER, JENNIFER
1004 BUTTERNUT COURT
WILMINGTON, NC 28409                                  P‐0036810 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALTES, OLAND
61 JACKSON STREET, #1C
NEW YORK, NY 10002                                      1404      11/5/2017         TK Holdings Inc.                                                 $0.00                                                                     $0.00
SALTZER, MAUREEN E
10659 SW WEST PARK AVE
PORT ST LUCIE, FL 34987                               P‐0000215 10/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALTZMAN, DAVID R
17635 WIEDMAN WAY
EDEN PRAIRIE, MN                                      P‐0017761 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALTZMAN, ROBERT I
915 SHERWOOD LANE
STATESVILLE, NC 28677‐4132                            P‐0003316 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALTZSTEIN, ROBERT S
2510 N. BOSWORTH AVE.
CHICAGO, IL 60614                                     P‐0050889 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALUZZO, KATHERINE A
860 MALULANI STREET
KIHEI, HI 96753                                       P‐0014381 11/3/2017        TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
                                                                                              Page 2885 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1049 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SALVADALENA, GERRY A
GERRY SALVADALENA
7304 89TH AVE SE
SNOHOMISH, WA 98290                                  P‐0022071 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALVADOR TITONE, LLC D/B/A HRAOK
1913 WEST TACOMA STREET
SUITE 'A'
BROKEN ARROW, OK 74012                                 288     10/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SALVADOR TITONE, LLC D/B/A HRAOK
1913 WEST TACOMA STREET
SUITE 'A'
BROKEN ARROW, OK 74012                                 314     10/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SALVATI, SUSAN
2003 W SUMMER WIND
SANTA ANA, CA 92704                                  P‐0022451 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALVAY, LINDA T
8826 BIRCH LANE
PRAIRIE VILLAGE, KS 66207                            P‐0030633 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALVO, STACEY B
737 FOX RUN LN
MOUNT PLEASANT, WI 53406                             P‐0037513 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALWEN, JENNA
12 PASCAL LN
AUSTIN, TX 78746                                     P‐0025091 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALYARD, ROBERT R
900 BOURN DRIVE
WOODLAND, CA 95776                                   P‐0035752 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALYERS, ADAM J
865 EAST POINT ROAD
CEDARTOWN, GA 30125                                    4686    1/12/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
SALZBERGER, ELLEN F
65 DOWNS LAKE CIRCLE
DALLAS, TX 75230                                     P‐0010524 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SALZWEDEL, PATRICIA A
28231 WESTERLEIGH RD
FARMINGTON HILLS, MI 48334                           P‐0046864 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAM, DARREN
15203 KENSINGTON PARK DR
TUSTIN, CA 92782                                     P‐0030208 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAM, MATTHEW G
8710 WESTMORELAND LAKE DRIVE
CORNELIUS, NC 28031                                  P‐0048619 12/26/2017     TK Holdings Inc., et al.                     $3,914.80                                                                                    $3,914.80
SAMA, KPONGOUYA
925 GRASS HOLLOW CT
CHARLOTTE, NC 28216                                  P‐0003174 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMANIEGO SHIELD, FRANCISCA
13162 CROWLEY ST
ARLETA, CA 91331                                     P‐0048922 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMANT, MANOJ R
6483 BIRCH GROVE COURT
MCLEAN, VA 22101‐5200                                P‐0017939 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMANT, MANOJ R
6483 BIRCH GROVE COURT
MCLEAN, VA 22101‐5200                                P‐0018070 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2886 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1050 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address           Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
SAMARDZIC, ELVIRA
12402 CLIFFROSE TRAIL
JACKSONVILLE, FL 32225                                P‐0041359 12/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMARTSEVA, KATERYNA S
1306 E BEAVER LAKE DR SE
SAMMAMISH, WA 98075                                   P‐0028806 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMASSA, MOHAMED
68 W 176TH ST APT 2B
BRONX, NY 10453                                       P‐0053686    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMAYOA, NELLY L
1370 CAMBELL WAY
TOBYHANNA, PA 18466                                   P‐0041992 12/18/2017       TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
SAMEK, WILLIAM
4605 SW 89 AVENUE
MIAMI, FL 33165                                       P‐0040425 12/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMETH, MARK H
48 FENWICK RD
HASTINGS ON HUD, NY 10706                             P‐0033326 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMIH‐ROTONDO, NADA
2 LINDA COURT
PROVIDENCE, RI 02904                                  P‐0008311 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMIOS, ESTHER S
30868 OCEAN VIEW PL
OCEAN VIEW, DE 19970                                  P‐0019952 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMKEY, JEAN A
1 ALHAMBRA PLACE
GREENVILLE, PA 16125                                  P‐0053220 12/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMMANTHA PIERSON AND COOPER HURLEY INJURY LAWYERS
JOHN COOPER
125 ST PAULS BLVD, STE. 510
NORFOLK, VA 23510                                       4159      12/18/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SAMMON, DEBORAH J
80 SUMMIT AVE
BUTLER, NJ 07405‐1618                                 P‐0047497 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMMONS, RUSH
2912 FOXHALL CIRCLE
AUGUSTA, GA 30907                                     P‐0038457 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMMONS, SUSAN E
5724 SW 40TH PLACE
OCALA, FL 34474                                       P‐0012342 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMO, JOSEPH
2221 CAMINO DEL RIO SOUTH, #305
SAN DIEGO, CA 92108                                     2149      11/8/2017         TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
SAMODIO, CHRISTINE
2555 FLOSDEN ROAD SPACE 1
AMERICAN CANYON, CA 94503                             P‐0015489 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMONS, KAREN
12011 NW 15 STREET
PEMBROKE PINES, FL 33026                              P‐0036376 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMONTE, FRANKLIN S
1639 HUMBOLDT ST
SANTA ROSA, CA 95404                                  P‐0016861 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAMPAGA, JOEY M
1613 E GRANDVIEW RD
PHOENIX, AZ 85022                                     P‐0005888 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                              Page 2887 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1051 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SAMPAIO, CLAUDIA
1113 ABRAMS RD. APT 187
RICHARDSON, TX 75081                                 P‐0007886 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMPAIO, CLAUDIA
1113 ABRAMS RD. APT 187
RICHARDSON, TX 75081                                 P‐0007887 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMPAIO, OSCAR
120 S. MAIN ST
NEWTOWN, CT 06470                                      1349    11/4/2017         TK Holdings Inc.                                                                                                                            $0.00
SAMPICA, MARK
11145 HILLSBORO AVE. N
CHAMPLIN, MN 55316                                   P‐0016051 11/5/2017      TK Holdings Inc., et al.                     $5,010.03                                                                                     $5,010.03
SAMPIER, MERSADIES A
322 SOUTH 3RD STREET
ALBIA, IA 52531                                      P‐0052888 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMPIER, MERSADIES A
322 S 3RD ST.
ALBIA, IA 52531                                      P‐0057752 3/22/2018      TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
SAMPLES, CHARLENE C
12753 MOJAVE DR
FISHERS, IN 46037                                    P‐0022479 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMPSON, ANDREE A
19541 CRANBROOK DRIVE APT 104
DETROIT, MI 48221                                    P‐0013129 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMPSON, ANDREE A
19541 CRANBROOK DRIVE APT 104
DETROIT, MI 48221                                    P‐0035413 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMPSON, CINDY C
157 RED FOX DRIVE
DALLAS, GA 30157                                     P‐0020769 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMPSON, JOVETH P
2822 ALABAMA AVENUE
HALETHORPE, MD 21227                                 P‐0038216 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMPSON, LAWRENCE W
161 KLINGER DR
SUGARLOAF, PA 18249                                  P‐0032994 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMPSON, MARY ANN
161 KLINGER DRIVE
SUGARLOAF, PA 18249                                  P‐0033101 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMPSON, RICHARD D
1116 SOMERSET ST.
PORT CHARLOTTE, FL 33952                             P‐0009182 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMS, ANNA M
PO BOX 426
SEYMOUR, TN 37865                                    P‐0004071 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMS, JR., JEWEL
2901 MCKENZIE DRIVE
SAN PABLO, CA 94806‐2612                               2930    11/17/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SAMS, KAMARA
PO BOX 31
WOODLAND HILLS, CA 91365                             P‐0032047 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMSEL, RUSSELL
1808 SE VAN LOON TERRACE
CAPE CORAL, FL 33990                                   188     10/18/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00



                                                                                           Page 2888 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1052 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SAMSON, GARY
1407 CARLYLE AVE
SANTA MONICA, CA 90402                              P‐0013231 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMSON, LAURIE H
1407 CARLYLE AVE
SANTA MONICA, CA 90403                              P‐0054523 1/12/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMUDIA, TERESA
1135 HELIX STREET APT 2
SPRING VALLEY, CA 91977                               1934      11/6/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SAMUEL, CORTNEY N
68 E TAUNTON AVE
BERLIN, NJ 08009                                    P‐0034721 12/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMUEL, DWAN
12310 CURRIN FOREST DRIVE
HOUSTON, TX 77044                                   P‐0032508 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMUEL, GLORIA D
2031 NORTH CAPITOL ST NE
WASHINGTON, D. 20002                                P‐0041485 12/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMUEL, PATRICIA A
4311 WELLBROOK CT.
DOUGLASVILLE, GA 30135                              P‐0048340 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMUEL, ROSIE M
3265 FM 2460
BON WIER, TX 75928                                  P‐0045777 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMUELS, BRIAN E
11486 CORTINA PLACE
SAN DIEGO, CA 92131                                 P‐0019024 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMUELS, JAMES
56 TERRA NOVA CIRCLE
WESTPORT, CT 06880                                  P‐0009786 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMUELS, JAMES
431 W. SEMINOLE AVE.
EUSTIS, FL 32726                                    P‐0057809   4/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMUELS, MANNIS REEVES
1409 KNOWLES ROAD
PHENIX CITY, AL 36869‐6965                            3894      12/4/2017        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
SAMUELS, MARK
975 MOUNTAIN DR.
DEERFIELD, IL 60015                                 P‐0049650 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMUELS, MARK
975 MOUNTAIN DR.
DEERFIELD, IL 60015                                 P‐0050184 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMUELS, ROBIN A
5129 E STACEY LEE LANE
ORANGE, CA 92867                                    P‐0048654 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMUELS, SCOTT A
13248 W BROWARD BLVD
PLANTATION, FL 33325                                P‐0023670 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAMUELS, TIFFANY A
2122 E COLUMBIA ST
SEATTLE, WA 98122                                     1543      11/6/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SAN GABRIEL VALLEY WATER COMP
PO BOX 6010
EL MONTE, CA 91734                                  P‐0041841 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 2889 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1053 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
SAN MATEO COUNTY
752 CHESTNUT ST
REDWOOD CITY, CA 94063                                P‐0045090 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAN MIGUEL, ZOE Y
1536 NE 8 ST APT. 101
HOMESTEAD, FL 33033                                   P‐0033045 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAN MIGUEL, ZOE Y
1536 NE 8 ST
APT. 101
HOMESTEAD, FL 33033                                   P‐0036693 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANABRIA, MAYRA
806 S. SYCAMORE AVE
RIALTO, CA 92376                                      P‐0019219 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANABRIA, MAYRA
806 S. SYCAMORE AVE
RIALTO, CA 92376                                      P‐0019229 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANBORN, RICK K
30704 NE 182ND AVE
YACOLT, WA 98675                                      P‐0023313 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANBORN, RICK K
30704 NE 182ND AVE
YACOLT, WA 98675                                      P‐0023316 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANBORN, RICK K
30704 NE 182ND AVE
YACOLT, WA 98675                                      P‐0023337 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANCHETI, PIYUSH
18725 MCCOY AVE
SARATOGA, CA 95070                                    P‐0015335 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANCHEZ DEJESUS, AMPARO
1407 PARKVIEW LN
DAVENPORT, IA 52807                                   P‐0011118 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANCHEZ DEJESUS, AMPARO
1407 PARKVIEW LN
DAVENPORT, IA 52807                                   P‐0025691 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANCHEZ GRIFFITH, MARICELA G
2914 SOUTH 31ST LANE
MCALLEN, TX 78503                                     P‐0032170 11/24/2017     TK Holdings Inc., et al.                     $1,194.00                                                                                     $1,194.00
SANCHEZ GRIFFITH, MARICELA G
2914 S 31ST LANE
MCALLEN, TX 78503                                     P‐0057049   2/6/2018     TK Holdings Inc., et al.                       $693.65                                                                                       $693.65
SANCHEZ JR, JOE T
NO ADDRESS PROVIDED
                                                      P‐0001232 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANCHEZ LLORET, ALEJANDRO
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                     P‐0047914 12/22/2017     TK Holdings Inc., et al.                  $1,250,000.00                                                                                $1,250,000.00
SANCHEZ ORTEGA, JACQUELINE
NO ADDRESS PROVIDED
                                                      P‐0031538 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANCHEZ ORTEGA, JACQUELINE
12180 JOSE CISNEROS DR
EL PASO, TX 79936                                     P‐0057243 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SANCHEZ, ANN L
4920 E 4TH ST
TUCSON, AZ 85711                                      P‐0018392 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                            Page 2890 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1054 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
SANCHEZ, ANNA
45 BELIZE COURT
TRACY, CA 95377                                       P‐0056640    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ANTONIO C
14710 INDIAN RIDGE TR
CLERMONT, FL 34711                                    P‐0010142 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, BELINDA
705 SYLVIAN DRIVE
LAFAYETTE, TN 37083                                   P‐0038590 12/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, BLANCA E
2005 HARDING STREET
PASADENA, TX 77502                                    P‐0036451 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, BRENDA J
35 SUTTON STREET #2
NORTH ANDOVER, MA 01845                               P‐0006650 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, BRUCE R
1058 SW CORNELIA AVE
PORT SAINT LUCIE, FL 34953                            P‐0020587 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, DANIEL
7419 KINGFISHER CT. NW
ALBUQUERQUE, NM 87114                                   584       10/25/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SANCHEZ, DAVID
124‐20 149TH AVENUE
SOUTH OZONE PARK, NY 11420                            P‐0052142 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ED
1312 STONEWOOD COURT
SAN PEDRO, CA 90732                                   P‐0039949 12/13/2017       TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
SANCHEZ, ELIUD O
10505 S INTERSTATE 35 APT 121
AUSTIN, TX 78747                                      P‐0035786 12/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ELIZABETH J
P.O. BOX13
KEAAU, HI 96749                                       P‐0031787 11/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ERIC A
27271 N 78TH LANE
PEORIA, AZ 85383                                      P‐0010125 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ERICA
322 DELLWOOD AVE.
LOCKPORT, IL 60441                                    P‐0019711 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, FERDINAND
22438 BAY AVE.
MORENO VALLEY, CA 92553                               P‐0020840 11/9/2017        TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
SANCHEZ, HENRY E
80100 OAK DR
FOLSOM, LA 70437                                      P‐0029657 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ISABEL
209 COUNTY ROAD 573
CASTROVILLE, TX 78009                                 P‐0005775 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, JESUS
10500 SW 46 TER
MIAMI, FL 33165                                         362       10/22/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
SANCHEZ, JOEL M
15926 W GIBSON LN
GOODYEAR, AZ 85338                                    P‐0031537 11/25/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00



                                                                                              Page 2891 of 3674
                                                 Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                  Page 1055 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                           Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                            Amount                                                    Amount
SANCHEZ, JORGE
643 DAVIDSON LN
POMONA, CA 91768                                       P‐0016841 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANCHEZ, JORGE A
13812 SUNBURST ST.
ARLETA, CA 91331‐6029                                  P‐0016977 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SÁNCHEZ, JOSÉ A
HC 1 BOX 3000
YABUCOA, PR 00767                                      P‐0038714 12/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANCHEZ, JOSEPHINE
6541 ELM AVE
SAN BERNARDINO, CA 92404                                 2196      11/9/2017         TK Holdings Inc.                              $0.00                                                                                          $0.00
SANCHEZ, JUAN C
9210 CHIMNEY CORNER
DALLAS, TX 75243                                       P‐0035680 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANCHEZ, KARYN R
17 WINDSOR ST
APT 5
WORCESTER, MA 01605                                    P‐0039929 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANCHEZ, KENNETH
NO ADDRESS PROVIDED
                                                       P‐0049044 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANCHEZ, LINDA
339 THIRD STREET
NORTHFIELD, IL 60093                                   P‐0033917 11/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANCHEZ, MALIA & RAUL
SOLOUKI & SAVOY LLP
316 W. 2ND STREET, SUITE 1200
LOS ANGELES, CA 90012                                    175       10/13/2017        TK Holdings Inc.                       $2,000,000.00                                                                                 $2,000,000.00
SANCHEZ, MANUEL
1770 N NANCI LN
SAN JACINTO, CA 92583                                    2188      11/8/2017         TK Holdings Inc.                              $0.00               $0.00              $0.00               $0.00                               $0.00
SANCHEZ, MARTIN
340 TRAIL CREEK DR.
, CA 92251                                             P‐0021491 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANCHEZ, MICHAEL J
3904 N. CALIFORNIA AVE.
CHICAGO, IL 60618                                      P‐0053785    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANCHEZ, MICHELLE
1001 ATLANTA AVENUE
HARLINGEN, TX 78550                                      4487      12/27/2017        TK Holdings Inc.                              $0.00               $0.00              $0.00                                                   $0.00
SANCHEZ, MICHELLE R
1001 ATLANTA AVENUE
HARLINGEN, TX 78550                                    P‐0050117 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANCHEZ, NANCY J
187 CALLE ALEGRE
EAGLE PASS, TX 78852                                   P‐0007787 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANCHEZ, NATAN
17256 NE 7TH PL
BELLEVUE, WA 98008                                     P‐0031780 11/26/2017       TK Holdings Inc., et al.                        $98.00                                                                                         $98.00
SANCHEZ, ORALIA G
9206 FOREST CREEK DRIVE
TOMBALL, TX 77375                                      P‐0029738 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANCHEZ, RICHARD
209 COUNTY ROAD 573
CASTROVILLE, TX 78009                                  P‐0005894 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
                                                                                               Page 2892 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1056 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SANCHEZ, RICHARD
209 COUNTY ROAD 573
CASTROVILLE, TX 78009                                 P‐0005900 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ROBERT
1629 HASLETT RD
216
HASLETT, MI 48840                                     P‐0053450 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, ROBERT A
310 PACIFIC STREET
TUSTIN, CA 92780                                      P‐0038053 12/9/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SANCHEZ, ROBERT D
NO ADDRESS PROVIDED
                                                      P‐0053448 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, SANDRA
1957 COVENTRY ST
SALINAS, CA 93906                                     P‐0022602 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, SCOTT
21725 E. ESCALANTE RD
QUEEN CREEK, AZ 85142                                 P‐0035833 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, SEON
17256 NE 7TH PL
BELLEVUE, WA 98008                                    P‐0016738 11/5/2017      TK Holdings Inc., et al.                        $75.00                                                                                       $75.00
SANCHEZ, VANESSA F
392 DAYLILY DR.
PERRIS, CA 92571                                      P‐0025856 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, VERONICA A
16612 N 16TH PL
PHOENIX, AZ 85022                                     P‐0039376 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ, YAUMIN B
105 SHOVELER COURT
SNEADS FERRY, NC 28460                                P‐0009132 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCHEZ‐VALENCIA, JENNIFER K
415 N. 2ND ST
UNIT 239
SAN JOSE, CA 95112                                    P‐0026288 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANCILIO, MICHAEL FRANK
1221 WEST COUNTY ROAD C2
ROSEVILLE, MN 55113                                     1396    11/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SAND COMPANIES, INC.
PO BOX 727
366 S 10TH AVE
WAITE PARK, MN 56387‐0727                             P‐0010391 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAND COMPANIES, INC.
PO BOX 727
366 SOUTH 10TH AVE
WAITE PARK, MN 56387‐0727                             P‐0010393 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDAG, MICHAEL
2705 GRAND VIEWV PL.
BRANDON, FL                                           P‐0044696 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDBERG, JERRY D
406 WEST WEA
PAOLA, KS 66071                                       P‐0036040 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDBLOM, STEVE R
3958 N. FAIRFIELD
CHICAGO, IL 60618                                     P‐0020037 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2893 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1057 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SANDBLOM, TERRI H
3958 N. FAIRFIELD
CHICAGO, IL 60618                                    P‐0020046 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDEL, DAVID C
5205 SW 163 AVE
SOUTHWEST RANCHE, FL 33331                           P‐0000901 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDEL, DAVID C
NO ADDRESS PROVIDED
                                                     P‐0000907 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDER, DANIEL J
2475 ALDER DR.
FRUITPORT, MI 49415                                  P‐0012414 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDER, DANIEL J
2475 ALDER DR.
FRUITPORT, MI 49415                                  P‐0012426 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERLIN, BETTY RENEE
755 LAKE SUMMIT DRIVE
ATLANTA, GA 30342                                    P‐0021120 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERLIN, EMILY
GROW FINANCIAL FEDERAL CREDIT UNION
P.O. BOX 89909
TAMPA, FL 33689‐0415                                   422     10/23/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SANDERS AND SANDERS, P.C.
SANDERS, JENNIFER
5714 E. 6TH ST.
TUCSON, AZ 85711                                     P‐0015142 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, AMANDA
9940 S TROPICAL TRL
MERRITT ISLAND, FL 32952                             P‐0044486 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, AMORY C
3003 W VINA DEL MAR BLVD
ST PETE BEACH, FL 33706                              P‐0036360 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, ANTHONY L
2 LAVISTA DRIVE
NORTH LITTLE ROC, AR 72118                           P‐0055973 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, ARISTEDE
1204 WICHMAN ST
WALTERBORO, SC 29488                                 P‐0054942 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, BRANDON W
1605 S 2600 W
SYRACUSE, UT 84075                                   P‐0026403 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, BRENDA M
6 CALDERWOOD DR
CHEEKTOWAGA, NY 14215                                P‐0036621 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, CALVIN
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047937 12/22/2017     TK Holdings Inc., et al.                   $750,000.00                                                                                  $750,000.00
SANDERS, CHARLOTTE C
16 FAIRWAY DRIVCE
COLUMBUS, MS 39705                                   P‐0052084 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, CHERI M
24104 EAST KENNEDY RD. NE
BENTON CITY, WA 99320                                P‐0031047 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2894 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1058 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SANDERS, CONSTANCE C
541 CORKHILL RD.
#205B
BEDFORD, OH 44146                                    P‐0006188 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, DEBRA
5835 BRIGGS DRIVE
CHARLOTTE, NC 28269                                  P‐0008386 10/29/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SANDERS, DONALD C
833 FOREST DRIVE
MAGGIE VALLEY, NC 28751                              P‐0005753 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, DONALD C
833 FOREST DRIVE
MAGGIE VALLEY, NC 28751                              P‐0005771 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, DONALD H
151 BRIDGES ROAD
WILLIAMSTOWN, MA 01267                               P‐0009755 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, GREG D
714 E ROSEBRIER ST
SPRINGFIELD, MO 65807                                P‐0049474 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, HAROLD U
904 N.FOUNTAIN ST. APT‐NORTH
CAPE GIRARDEAU                                       P‐0031120 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, HEATHER L
15587 PUMP STATION ROAD
SHIRLEYSBURG, PA 17260                               P‐0020939 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, HELEN E
182 BARBIN ROAD
ESPERANCE, NY 12066                                  P‐0015115 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, HENRY V
239 BEACH CITY RD
APT 1304
HILTON HEAD, SC 29926                                P‐0022656 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, HENRY V
239 BEACH CITY RD.
APT. 1304
HILTON HEAD, SC 29926                                P‐0022680 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, JAMES A
182 BARBIN ROAD
ESPERANCE, NY 12066                                  P‐0015028 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, JAMES A
182 BARBIN ROAD
ESPERANCE, NY 12066                                  P‐0015084 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, JAMU KIMYAKKI
8380 ROCKY RIVER ROAD
HARRISBURG, NC 28075                                   1493    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SANDERS, JASON B
104 N RALIEGH AVE
ATLANTIC BEACH, NC 28512                             P‐0037281 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, JEFFREY
1406 ENGLEWOOD DR
SLIDELL, LA 70458                                    P‐0046890 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, KARL E
215 FERN RIDGE
LANDENBERG, PA 19350                                 P‐0034587 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2895 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1059 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SANDERS, LARRY K
3706 MASON ST
FLINT, MI 48505                                     P‐0016607 11/5/2017      TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
SANDERS, LAWRENCE J
3765 STEPHANIE CT
ARWOLD, MO 63010‐3815                               P‐0024848 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, LINDA J
103 SUMMIT LOOP APT. E 1
CARBONDALE, CO 81623                                P‐0013959 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, MARCEIA
1204 WICHMAN ST
WALTERBORO, SC 29488                                P‐0054943 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, MARK A
1200 N VEITCH ST
APT 841
ARLINGTON, VA 22201‐5829                            P‐0027180 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, MELBA L
13510 OAKLANDS MANOR DR
LAUREL, MD 20708                                    P‐0050037 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, MELISSA A
2635 ALLAIRE AVE
CINCINNATI, OH 45239                                P‐0046705 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, MICHELLE
693 URBAN CT
#706
LAKEWOOD, CO 80401                                  P‐0029640 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, PAMELA D
5435 JACOB DR
GRAND PRAIRIE, TX 75052                             P‐0007972 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, REBECCA
6511 57TH AVENUE
KENOSHA, WI 53142                                     952     10/31/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SANDERS, REBECCA
6511 57TH AVENUE
KENOSHA, WI 53142                                     953     10/31/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SANDERS, RONALD R
197 CHANNELVIEW DR.
MONETA, VA 24121                                    P‐0000984 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, ROOSEVELT
ROOSEVELT SANDERS
545 PITTS ROAD
SUMTER, SC 29154‐5307                               P‐0009943 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, ROSA A
2811 ELIJAH GRAHAM ROAD
NOXAPATER, MS 39346                                 P‐0037031 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, SHEILA A
320 APACHE TRAIL
MURPHY, TX 75094                                    P‐0007978 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, STEVE
2012 HWY 79
BIG ROCK, TN 37023                                    2780    11/19/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SANDERS, STEVE P
414 CARTGATE CIRCLE
BLYTHEWOOD, SC 29016                                P‐0002873 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2896 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1060 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SANDERS, SUSAN L
611 DEL‐SOL CIRCLE SE
BOLIVIA, NC 28422                                    P‐0027206 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, TRESCHEL
4938 S CHAMPLAIN
#1S
CHICAGO, IL 60615                                    P‐0026042 11/15/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SANDERS, VICKI L
1021 MARINE STREET
APT. 2
CLEARWATER, FL 33755                                 P‐0010657 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDERS, VINCENT EDWARD
6320 DALEBROOK DRIVE
NORTH CHESTERFIELD, VA 23234                           1445      11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SANDERS, YVONNE JONES
6320 DALEBROOK DRIVE
NORTH CHESTERFIELD, VA 23234                           1068      11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SANDGROUND, PHYLLIS F
7273 POMELO DRIVE
WEST HILLS, CA 91307                                 P‐0040207 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDHU, MANRAAJ K
800 W. HUNTINGTON DR
UNIT C
ARCADIA, CA 91007                                    P‐0040471 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDIDGE, TROY C
3403 ROBERTS RD
CONWAY, AR 72032                                     P‐0053950   1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDIDGE, TROY C
3403 ROBERTS ROAD
CONWAY, AR 72032                                     P‐0053951   1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDIFER ENTERPRISESE BLDG &
SANDIFER, PAUL E
3520 TIMBERLINE DR
QUINCY, IL 62305                                     P‐0023907 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDIFER, LANITRA S
PO BOX 12052
COLUMBUS, GA 31917                                   P‐0002775 10/24/2017      TK Holdings Inc., et al.                     $2,836.00                                                                                    $2,836.00
SANDIFORD, JEMEELA
1212 REDWOOD VALLEY LANE
KNIGHTDALE, NC 27545                                 P‐0057651 3/10/2018       TK Holdings Inc., et al.                      $181.00                                                                                       $181.00
SANDLER, ERIC L
1200 GOUGH ST.
UNIT 2A
SAN FRANCISCO, CA 94109                              P‐0031910 11/26/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SANDLER, JEFFREY W
4 NORTHWOOD DRIVE
PITTSTOWN, NJ 08867                                  P‐0044632 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDNER, LISA A
75 TREVOR LANE
SPRINGBORO, OH 45066                                 P‐0037977 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOLOSKI, LEE R
755 E MULBERRY
SUITE 200
SAN ANTONIO, TX 78212                                P‐0004028 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2897 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1061 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SANDORSE, DONNA
1545 CRABAPPLE LANE
PLAINFIELD, NJ 07060                                P‐0030718 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL JR, REYNALDO
80133 DURWENT DRIVE
INDIO, CA 92203                                     P‐0023113 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, DOLORES
19654 KINNEY COURT
CASTRO VALLEY, CA 94546                             P‐0024287 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, ERICA
527 PHEASANT AVE
BAKERSFIELD, CA 93309                               P‐0019687 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, FRANCISCA M
200 FRIEDENBLOOM DR.
UNIT 48
RUIDOSO DOWNS, NM 88346                             P‐0011201 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, GREGORY G
1720 AVENIDA CRISTO REY NW
ALBUQUERQUE, NM 87107                               P‐0031090 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, JANE
1714 PATRICIA ST
OXNARD, CA 93030/3149                               P‐0019077 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, JESUS
8153 LAKE ST.
WILLOW SPRINGS, IL 60480                            P‐0030661 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, JOSEPH
14930 LAMBERT RD
WHITTIER, CA 90604                                  P‐0029172 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, JOSHUA E
13318 COLORADO PARKE
SAN ANTONIO, TX 78254                               P‐0056333   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, KAMILA
9231 W. 162ND ST
ORLAND HILLS, IL 60487                              P‐0016791 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, MANUEL A
29 RADCLIFFE AVE
WATERBURY, CT 06705                                 P‐0011772 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, MARI A C
P.O. BOX 9542
SCHENECTADY, NY 12309                               P‐0047073 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, MARIA C
P.O. BOX 9542
SCHENECTADY, NY 12309                               P‐0046050 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, MARY E
205 W. 16TH ST.
SAN JUAN, TX 78589                                  P‐0050608 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, MICHAEL A
3838 VINTON AVE #103
CULVER CITY, CA 90232                               P‐0033091 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL, RONALD E
410 S. OSAGE
THAYER, KS 66776                                    P‐0016475 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDOVAL‐ROBLES, RIGOBERTO
1410 MARIPOSA DR.
SANTA PAULA, CA 93060                               P‐0038768 12/11/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00

                                                                                          Page 2898 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1062 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SANDOVAL‐ROBLES, RIGOBERTO
1410 MARIPOSA DR.
SANTA PAULA, CA 93060                               P‐0038815 12/11/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
SANDREW, NADINE LENORE
211 CURRITUCK LANE
DURHAM, NC 27703                                      845     10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SANDRIDGE, MCARTHUR E
3445 ARETE CT NE
ROSWELL, GA 30075                                   P‐0003953 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDROLINI, JAMES
1371 W. WASHINGTON AVE
GILBERT, AZ 85233                                   P‐0008426 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDS, DEREK R
4217 MAINE STREET
ELKTON, FL                                          P‐0052169 12/27/2017     TK Holdings Inc., et al.                   $765,983.14                                                                                  $765,983.14
SANDS, LATOYA M
17333 NW 7TH AVE
APT 106
MIAMI, FL 33169                                     P‐0000398 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDS, LAURA
8813 BLUEBIRD DRIVE
TINLEY PARK, IL 60487                               P‐0009765 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDS, RICHARD A.
7374 NW 112TH TER.
PARKLAND, FL 33076                                    1187    10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SANDS, TARIKA N
5433 TALUS TRACE LN
CHARLOTTE, NC 28215                                 P‐0044567 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDT, NANCY S
NANCY S. SANDT
2411 CECELIA AVE
MARYVILLE, TN 37804                                 P‐0042668 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDWEISS FAMILY TRUST
9514 N. 49TH PLACE
PARADISE VALLEY, AZ 85253                           P‐0008687 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDY, DOUGLAS G
49 GARDEN VIEW LANE
PLEASANT HILL, CA 94523                             P‐0024206 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANDY, DOUGLAS G
49 GARDEN VIEW LANE
PLEASANT HILL, CA 94523                             P‐0024217 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANEK, VIKTOR
12002 OLYMPUS DR.
HUNTSVILLE, AL 35803                                P‐0041312 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANETRIK, ADRIENNE J
1016 W BALTIMORE PIKE D15
MEDIA, PA 19063                                     P‐0035577 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANFILIPPO, FRANCIS S
2558 TOM ANDERSON ROAD
FRANKLIN, TN 37064                                  P‐0017261 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANFILIPPO, JENNINE E
11335 RITTENWOOD CT
RIVERSIDE, CA 92503                                 P‐0031507 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANFILIPPO, NICHOLAS
1903 GLENRIDGE RD
ESCONDIDO, CA 92027                                 P‐0035388 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2899 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                   Page 1063 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
SANFORD, BONNIE M
116 PINEPOINT DR
GAFFNEY, SC 29341                                    P‐0042710 12/20/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SANFORD, CHERLY
132 W WESTOVER AVE
COLONIAL, VA 23834                                   P‐0051443 12/27/2017     TK Holdings Inc., et al.                       $1,200.00                                                                                    $1,200.00
SANFORD, DARRYL G
5222 HOLLYWOOD ST. APT.279
BATON ROUGE, LA 70805                                P‐0017525 11/6/2017      TK Holdings Inc., et al.                     $38,000.00                                                                                    $38,000.00
SANFORD, DAVID P
1523 FOREST VIEW DRIVE
KALAMAZOO, MI 49009                                  P‐0041022 12/16/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SANFORD, DEBORAH A
32 LYNNE TERRACE
SHELTON, CT 06484                                    P‐0005235 10/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SANFORD, HENRY D
NO ADDRESS PROVIDED
                                                     P‐0017450 11/6/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SANFORD, KATHERINE D
4626 MIDDLETON ROAD
AUBURN, KY 42206                                     P‐0017442 11/6/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SANFORD, LORI B
74020 ALESSANDRO DRIVE
SUITE B
PALM DESERT, CA 92260                                P‐0020294 11/8/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SANFORD, MICHAEL
2307 KYLE DR
HEBRON, KY 41048                                     P‐0000061 10/18/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SANFORD, MICHAEL R.
29111 PAPER FLOWER LANE
MENIFEE, CA 92584                                      4606    12/29/2017        TK Holdings Inc.                          $23,500.00                                                                                    $23,500.00
SANFORD, REGINALD A
4283 RIDGEBEND DR.
ROUND ROCK, TX 78665                                 P‐0002103 10/23/2017     TK Holdings Inc., et al.                       $3,000.00                                                                                    $3,000.00
SANGHA, JANGBIR
THE LAKE FIRM LLC
817 E. 31ST STREET
KANSAS CITY, MO 64109                                P‐0047982 12/26/2017     TK Holdings Inc., et al.                   $2,000,000.00                                                                                $2,000,000.00
SANGSTER, LADASHA C
5097 LILLIBRIDGE
DETROIT, MI 48213                                    P‐0030362 11/21/2017     TK Holdings Inc., et al.                  $89,000,000.99                                                                               $89,000,000.99
SANGSTER, VICKY L
2275 ORBIT CT #166
MELBOURNE, FL 32904                                  P‐0018697 11/7/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SANIUK, KATHLEEN M
610 DOWDING CT.
BELLEVUE, NE 68005                                   P‐0017448 11/6/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SANJARA, VAL
PO BOX 1713
HANALEI, HI 96714                                    P‐0041039 12/16/2017     TK Holdings Inc., et al.                    $450,000.00                                                                                   $450,000.00
SANJARA, VAL
PO BOX 1713
HANALEI, HI 96714                                    P‐0041396 12/17/2017     TK Holdings Inc., et al.                    $450,000.00                                                                                   $450,000.00
SANJARA, VAL
PO BOX 1713
HANALEI, HI 96714                                    P‐0041405 12/17/2017     TK Holdings Inc., et al.                    $450,000.00                                                                                   $450,000.00
                                                                                           Page 2900 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1064 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin     Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount    Claim Amount
                                                                                                                          Amount                                                   Amount
SANKARANARAYANA, DINESH
2478 BLACK HORSE DR NE
GRAND RAPIDS, MI 49505                               P‐0024630 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANKEY, JEAH A
1 ALHAMBRA PLACE
GREENVILLE, PA 16125                                 P‐0051234 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANKO MEXICO S.A. DE C.V.
MR. PEDRO ELIZONDO
BLVD APODACA 600‐A
TECHNOLOGY PARK
APODACA, NL 66600
MEXICO                                                 1555      11/1/2017         TK Holdings Inc.                                                                    $0.00               $0.00                                $0.00
SANKO MEXICO S.A. DE C.V.
MR. PEDRO ELIZONDO
BLVD APODACA 600‐A
TECHNOLOGY PARK
APODACA, NL 66600
MEXICO                                                 4992      6/11/2018         TK Holdings Inc.                                                                                                           $0.00             $0.00
SANLORENZO, DAVID
34 HAZELWOOD CT.
GRAND ISLAND, NY 14072                                 1026      10/31/2017        TK Holdings Inc.                           $900.00                                                                                         $900.00
SANLUCAR, VANESSA
2003 OAKSHIRE
SAN ANTONIO, TX 78232                                P‐0053807    1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANNER, ALAN R
3050 MARLIN ROAD
JOHN'S ISLAND, SC 29455                              P‐0040937 12/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANNER, ALAN R
3050 MARLIN ROAD
JOHN'S ISLAND, SC 29455                              P‐0040944 12/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANNER, TANYA M
5400 FLETCHER RD
MCCALLA, AL 35111                                    P‐0017457 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANSONE, DARLENE M
3012 OLD ORCHARD LANE
BEDFORD, TX 76021                                    P‐0009980 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANSONE, LORETTA M.
10514 NEWBURY COURT
LEHIGH ACRES, FL 33936                                 233       10/20/2017        TK Holdings Inc.                              $0.00                                                                                          $0.00
SANSONE, MATT
5421 KANSAS ST
HOUSTON, TX 77007                                    P‐0002820 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANSONI, JOHN A
511 BUCKMAN DR.
HATBORO, PA 19040                                    P‐0023751 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANTA CRUZ, AMBER L
7616 CAYENN LANE
AUSTIN, TX 78741                                     P‐0018329 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANTA CRUZ, CAROL
1205 PARK ST
FORT WORTH, TX 76164                                 P‐0053681    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
SANTA CRUZ, DEBORAH J
7007 ROSEBROOK CIR
SPRING, TX 77379                                     P‐0043541 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00



                                                                                             Page 2901 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1065 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SANTA, REBEKAH I
4242 N. OVERHILL
NORRIDGE, IL 60706                                   P‐0010675 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTAMARIA, RAMIL
P O BOX 2237
WALNUT, CA 91788‐2237                                P‐0033876 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANA
SANTANA, MICHAEL A
700 EAST 141 STREET #4C
BRONX, NY 10454                                      P‐0019208 11/7/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SANTANA BRAVO, HECTOR
6680 W 2 COURT #304
HIALEAH, FL 33012                                    P‐0035344 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANA, CARLOS J
19196 CLOISTER LAKE LN
BOCA RATON, FL 33498                                 P‐0001528 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANA, EDUARDO
29 LINDA AVENUE
MILLBURY, MA 01527                                   P‐0057373 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANA, HAROLD
2833 ROUTE 9D
UNIT 11
WAPPINGERS FALLS, NY 12590                           P‐0017383 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANA, MARIA I
5128 ORCHARD AVE
LORAIN, OH 44055                                     P‐0034604 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANA, MARIA I
5128 ORCHARD AVE
LORAIN, OH 44055                                     P‐0034606 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANA, PAUL
11 TERRACE CR., APT 3B
GREAT NECK, NY 11021                                   2592    11/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SANTANA, ROBERT J
2474 SANTA CLARA AVE
FULLERTON, CA 92831                                  P‐0035636 12/4/2017      TK Holdings Inc., et al.                   $102,000.00                                                                                  $102,000.00
SANTANA, VANESSA C
2239 BLACK CANYON ROAD
SPACE 175
RAMONA, CA 92065                                     P‐0036136 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANDAR CONSUMER USA
HOBBS, MONIQUE L
3224 MODLER DRIVE
COLUMBUS, GA 31909                                   P‐0037636 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANDER
CONEY, LORETTA D
2897 CHULA BROOKFIELD RD
TIFTON, GA 31794                                     P‐0039346 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANDER CONSUMER
KINSEY, ROBERT N
300 BLUE MOON CROSSING
APT 6107
POOLER, GA 31322                                     P‐0005816 10/26/2017     TK Holdings Inc., et al.                        $10.00                                                                                       $10.00
SANTANDER CONSUMER
NORWOOD, TABITHA V
506 OAK RIDGE WAY
PEARL, MS 39208                                      P‐0034885 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2902 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1066 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SANTANDER CONSUMER USA
SANTANDER CONSUMER USA
PO BOX 105255
ATLANTA, GA 30348‐5255                               P‐0037441 12/7/2017        TK Holdings Inc., et al.                    $19,183.79                                                                                   $19,183.79
SANTANDER CONSUMER USA
FRANK, MALCOLM J
P.O. BOX 650844
DALLAS, TX 75265                                     P‐0056699    2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANDER CONSUMER USA
SMITH, REGINA
1310 ROAN DR.
LANCASTER, TX 75134                                  P‐0057239 2/13/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANDER USA
JASMINA HERRERA
3635 BALI DR
SARASOTA, FL 34232                                     4812       2/5/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
SANTANDER USA
LEWIS, YVETTE J
SANTANDER CONSUMER USA
PO BOX 105255
ATLANTA, GA 30348‐5255                               P‐0032899 11/28/2017       TK Holdings Inc., et al.                    $11,968.00                                                                                   $11,968.00
SANTANGELO, AMY L
NO ADDRESS PROVIDED
                                                     P‐0000443 10/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTANGELO, JOSEPH A
10 CRANBURY HILL CT.
MOUNT LAUREL, NJ 08054                               P‐0015633 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTAPAGA, DANIEL J
78 BARTOW STREET
STATEN ISLAND, NY 10308                              P‐0006572 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTAPAOLA, SAMUEL L
57 SALAMANDER CT
STATEN ISLAND, NY 10309                              P‐0029990 11/21/2017       TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
SANTARELLI, BRYAN A
1501 172ND PL NE
BELLEVUE, WA 98008                                   P‐0031213 11/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTAROSSA, RICHARD J
11135 FAIRWAY DRIVE
ROSCOMMON, MI 48653                                  P‐0014426 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTARSIERO, AGNES A
C/O VERONICA R.S. BAUER
308 ARABIAN ROAD
PALM BEACH, FL 33480                                 P‐0031208 11/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTARSIERO, AGNES A.
C/O VERONICA R.S. BAUER
308 ARABIAN ROAD
PALM BEACH, FL 33480                                   3384      11/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SANTAYANA, FERNANDO M
2817 MUIR TRAIL DR
FULLERTON, CA 92833                                  P‐0037897 12/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTAYANA, FERNANDO M
2817 MUIR TRAIL DR
FULLERTON, CA 92833                                  P‐0037899 12/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTELLA, LENA
182 LEE VALLEY ROAD
DERRY, PA 15627                                      P‐0029075 11/20/2017       TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00
                                                                                             Page 2903 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1067 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SANTERO, BENJAMIN
31 HOLLINWOOD
IRVINE, CA 92618                                    P‐0039039 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTHAKUMARAN, BINU
2841 TALL OAKS CT, APT 23
AUBURN HILLS, MI 48326                              P‐0036113 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTIAGO, ALEXANDRA
URB LA PLATA
K3 CALLE RUBI
CAYEY, PR 00736                                     P‐0043321 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTIAGO, BENJAMIN
163 REYNOLDS STREET
STATEN ISLAND, NY 10305                             P‐0015080 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTIAGO, JOHN
344
SUNLIGHT DRIVE
CRESCO, PA 18326                                    P‐0054352 1/10/2018       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SANTIAGO, MARIBEL
22 CANTON STREET
SPRINGFIELD, MA 01104                                 3805      12/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SANTIAGO, MARTA
1234 PECAN STREET
KISSIMMEE, FL 34744                                 P‐0057807   4/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTIAGO, MIRIAM
3354 MICHIGAN AVE
SAINT CLOUD, FL 34769                               P‐0019979 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTIAGO, MODESTO
HC‐3, BOX 37114
SAN SEBASTIAN, PR 0068                              P‐0041389 12/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTIAGO, MYRA
18 GAIL DRIVE
APARTMENT C
NYACK, NY 10960                                     P‐0024314 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTIAGO, PARKER R
9770 MONROE AVE
APTOS, CA 95003                                     P‐0027134 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTIAGO‐MITCHEL, ROSA E
984 CALLE G DE LA VEGA
EL COMANDANTE
SAN JUAN, PR 00924                                  P‐0033633 11/29/2017      TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
SANTILLANES, JANAE D
948 LAKE PARK AVE
GALT, CA 95632                                      P‐0050647 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTILLANES, TREVA J
5505 LA COLONIA DR NW
ALBUQUERQUE, NM 87120‐2497                          P‐0043091 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTILLI, CAROLINA
4215 HILLCREST AVE
ALIQUIPPA, PA 15001                                 P‐0008195 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTILLI, DEBRA
1632 SW ALVATON AVENUE
PORT ST LUCIE, FL 34953                             P‐0002983 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTISTEVAN, MONICA L
135 SHADOW MOUNTAIN CT, #2
PLEASANT HIL, CA 94523                              P‐0013335 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2904 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1068 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SANTMYER, DIANA L
17 BASILICA
LADERA RANCH, CA 92694                               P‐0028628 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTO, PAUL T
99‐476 IWAIWA STREET
AIEA, HI 96701                                       P‐0012652 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOBIANCO, NANCY B
3320 STATE ROUTE 409
WATKINS GLEN, NY 14891                               P‐0037502 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTONIELLO, LISA
687 HUDSON AVE
SECAUCUS, NJ 07094                                   P‐0031431 11/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTORA, CHERI
4509 SHAW ST., # 105
METAIRIE, LA 70001                                     1181      11/2/2017         TK Holdings Inc.                                                                                                                           $0.00
SANTOS, CONNIE
7500 CALLAGHAN RD,
#306
SAN ANTONIO, TX 78229                                P‐0056583    2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, EILEEN L
305 FARRAGUT AVE
ROCKVILLE, MD 20851                                  P‐0035449 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, GEORGE Z
934 PENINSULA AVENUE UNIT 212
SAN MATEO, CA 94401                                  P‐0014225 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, IRMA
3130 ARGYLE DR. S.
SALEM, OR 97302                                        2049      11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SANTOS, JUAN JOSE C
PO BOX 7125 SVRB
SAIPAN, MP 96950                                     P‐0040782 12/12/2017       TK Holdings Inc., et al.                    $25,399.00                                                                                   $25,399.00
SANTOS, MARIA IRENE O
20602 E ARROW HWAY # 3
COVINA, CA 91724                                     P‐0026073 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, MARIE L
6916 SHEPHERD OAKS RD.
LAKELAND, FL 33811                                   P‐0039540 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, PAUL T
1006 SCOTT ST.
GRANGEVILLE, ID 83530                                P‐0049995 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, ROBERT C
2146 LIEDER DRIVE
SAN DIEGO, CA 92154                                  P‐0019964 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, ROEL C
3030 SUNCREST DRIVE
UNIT 113
SAN DIEGO, CA 92116                                  P‐0036820 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, RON
412 GORHAM ST.
LOWELL, MA 01852                                     P‐0017604 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOS, SONNETTE
1876 AMBER CT
PRESCOTT, AZ 86301‐4803                                2703      11/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SANTOS, STEVEN A
3515 KILGORE STREET
EUREKA, CA 95503                                     P‐0016146 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 2905 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1069 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SANTOS, WANDA
33 MULBERRY STREET
SPRINGFIELD, MA 01105                                P‐0055160 1/18/2018        TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
SANTOS, WANDA
33 MULBERRY STREET
SPRINGFIELD, MA 01105                                P‐0056412    2/1/2018      TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
SANTOS, YVONNE M
120 DOOLITTLE
SAN ANTONIO, TX 78211                                P‐0011633 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTOSUS, ALEXANDER C
4535 TINA ST
COCOA, FL 32927                                      P‐0000964 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANTSPREE, MICHAEL J
2193 PACKERLAND DR
GREENBAY, WI 54304                                   P‐0017733 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANYA, MOJISOLA
407 NALLEY RD.,
HYATTSVILLE, MD 20785                                P‐0013861 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANZONE, DEBRA K
11704 N MARLTON AVE
UPPER MARLBORO, MD 20772                             P‐0005943 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANZONE, ELIZABETH
725 65TH STREET
OAKLAND, CA 94609                                    P‐0020873 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANZONE, JOHN P
11704 N MARLTON AVE
UPPER MARLBORO, MD 20772                             P‐0005952 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANZONE, NICHOLAS J
725 65TH STREET
OAKLAND, CA 94609                                    P‐0020890 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SANZOTTI, BRYAN J
0N092 WOODLAND COURT
WINFIELD, IL 60190                                   P‐0030963 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAPA EXTRUSIONS NORTH AMERICA, LLC
400 ROUSER ROAD, SUITE 300
MOON TOWNSHIP, PA 15108                                3756      11/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SAPH, JAY S
7075 NYE DRIVE
CLYDE, MI 48049                                      P‐0040099 12/14/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SAPH, JAY S
7075 NYE DRIVE
CLYDE, MI 48048                                      P‐0040140 12/14/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SAPH, JAY S
7075 NYE DRIVE
CLYDE, MI 48049                                      P‐0040144 12/14/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SAPH, JAY S
7075 NYE DRIVE
CLYDE, MI 48049                                      P‐0040146 12/14/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SAPH, JAY S
7075 NYE DRIVE
CLYDE, MI 48049                                      P‐0040407 12/14/2017       TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
SAPIENZA, NICOLE E
218 LEXINGTON STREET
WATERTOWN, MA 02472                                  P‐0005537 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 2906 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1070 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
SAPIO‐MAYTA, JANET C
1021 ROSE AVENUE
SCHENECTADY, NY 12303                                 P‐0052885 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAPOLIS LACEY, KIM
500 LOOP ROAD
BEAR CREEK TWP, PA 18702                              P‐0013711 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAPONE, KIM
19 NIGHTINGALE ROAD
KATONAH, NY 10536                                     P‐0010359 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAPONE, KIM M
19 NIGHTINGALE ROAD
KATONAH, NY 10536                                     P‐0010366 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAPONE, ROCCO
19 NIGHTINGALE ROAD
KATONAH, NY 10536                                     P‐0010358 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAPP, FREDERICK S
978 POLLOCK STORE RD
VOLANT, PA 16156                                      P‐0046349 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SAPP, KEVIN F
6466 GLENWOOD AVE
BOARDMAN, OH 44512                                    P‐0046184 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SARA, ALAN
34 RABBITS RUN
PALM BEACH GARDE, FL 33418                            P‐0000448 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SARA, ALAN
34 RABBITS RUN
PALM BEACH GARDE, FL 33418                            P‐0000452 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SARA, SIMON
34 RABBITS RUN
PALM BEACH GARDE, FL 33418                            P‐0000444 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SARAI, PARMINDER K
1915 AUGUSTA LANE
YUBA CITY, CA 95993                                   P‐0018959 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SARASOTA COUNTY GOVERNMENT
C/O SCOTT BOSSARD, ASSISTANT CO ATTY
1660 RINGLING BLVD, SECOND FLOOR
SARASOTA, FL 34236                                      4328    12/22/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SARASTI, ALBA G
89‐01 SUTTER AVENUE
OZONE PARK, NY 11417                                  P‐0037933 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SARAY, CEHAKANAK
4214 E N STREET
TACOMA, WA 98404                                        4461    12/27/2017        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
SARAY, CEHAKANAK
4214 E N STREET
TACOMA, WA 98404                                        4489    12/27/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SARAY, CEHAKANAK
4214 E N ST
TACOMA, WA 98404                                        4542    12/27/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SARAY, CEHAKANAK
4214 E N ST
TACOMA, WA 98404                                      P‐0051625 12/27/2017     TK Holdings Inc., et al.                     $5,195.27                                                                                     $5,195.27
SARAY, CEHAKANAK
4214 E N ST
TACOMA, WA 98404                                      P‐0054680 1/14/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00

                                                                                            Page 2907 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1071 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SARAY, CEHAKANAK
4214 E N ST
TACOMA, WA 98404                                     P‐0054681 1/14/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SARAZINE, SERNETTA
445 PINECREST ROAD
P.O. BOX 27913 MACON GA 31221
MACON, GA 31204                                      P‐0007047 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARBORA, CHRYSTA
118 CLAMSHELL TRL
KITTY HAWK, NC 27949‐9533                            P‐0013910 11/3/2017      TK Holdings Inc., et al.                      $197.93                                                                                       $197.93
SARBORA, RUSSELL S
409 AVENUE F
SNOHOMISH, WA 98290                                  P‐0018190 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARCONE, MICHAEL
8 WILDHEDGE LANE
HOLMDEL, NJ 07733                                    P‐0013274 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARDINAS, DAVID R
20202 IMPERIAL COVE LANE
HUNTINGTON BEACH, CA 92646                           P‐0025170 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARDINASCARVALHO, DAIANE
4148 SW 130TH AVE
DAVIE, FL 33330                                      P‐0014097 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARDINASCARVALHO, DAIANE
4148 SW 130TH AVE
DAVIE`, FL 33330                                     P‐0014150 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAREMPOUR, OMID
849 HUCKLEBERRY LN
ESCONDIDO, CA 92025                                  P‐0017355 11/6/2017      TK Holdings Inc., et al.                      $735.02                                                                                       $735.02
SARETTE, JOHN R
108 ROSEMARY AVE
SAN ANTONIO, TX 78209                                P‐0003649 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGE, CATHERINE E
95 THIRD STREET
WESTMORDLAND CIT, PA 15692                           P‐0012665 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGENT, ALYSIA
4207 S. CALUMET
CHICAGO, IL 60653                                    P‐0025457 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGENT, BRUCE J
3001 SOURWOOD TRL
HENDERSONVILLE, NC 28739                             P‐0045948 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGENT, ELIZABETH K
H C 2 BOX 652
ZALMA, MO 63787                                      P‐0011598 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGENT, KAREN L
181 NORTHWOOD LANE
BETHLEHEM, NH 03574                                  P‐0008321 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGENT, MARILLA B
1223 FILBERT ROAD
LYNNWOOD, WA 98036                                   P‐0030490 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGENT, MARY J
44044 ANDALE AVE
LANCASTER, CA 93535                                  P‐0054714 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGENT, MICHAEL T
1805 SPARROWS DRIVE
WOODBINE, MD 21797                                   P‐0008752 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2908 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1072 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SARGENT, PAUL R
65 MAPLE STREET
APARTMENT E
ESSEX JUNCTION, VT 05452                             P‐0004201 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGENT, SHANNON
1015 MARTIN ST
DELAND, FL 32720                                     P‐0025664 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGENT, TIMOTHY A
16720 W BERKELEY RD
GOODYEAR, AZ 85395                                   P‐0015681 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARGENT, YVONNE M
3001 SOURWOOD TRL
HENDERSONVILLE, NC 28739                             P‐0045892 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARI, JOSEPH M
600 N PANTANO RD APT 1812
TUCSON, AZ 85710                                     P‐0048469 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARIDIS, JAMES
4 ERICKSON PL
PALM COAST, FL 32164                                 P‐0000010 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARKISIAN, ROBERT H
6197 RANGER RD
CLOVIS, CA 93619                                     P‐0019557 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARKISSIAN, AMY M
2570 W CROWN DR
TRAVERSE CITY, MI 49685                              P‐0025747 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARKKINEN, ROSE L
1316 E. 1ST. AVE.
CAMAS
, WA 98607                                           P‐0052058 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARLES, NICK S
8 WILMINGTON ACRES CT.
EMERALD HILLS, CA 94062                              P‐0016407 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARMIENTO, CARLOS H
352 BRIDGETON RD
WESTON, FL 33326                                     P‐0040333 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARMIENTO, JACQUI LIN
4325 SW 98TH CT.
MIAMI, FL 33165                                      P‐0007767 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARMIENTO, JAYNE
1506 CANARY STREET
LONGWOOD, FL 32750                                   P‐0058138 7/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARMIENTO, PHILIP B
291 EDWIN WAY
HAYWARD, CA 94544                                    P‐0039061 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARNICOLA, LISA A
116 GARY STREET
STATEN ISLAND, NY 10312                              P‐0005033 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARNICOLA, LISA A
116 GARY STREET
STATEN ISLAND, NY 10312                              P‐0005135 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARNICOLA, SHAUN L
116 GARY STREET
STATEN ISLAND, NY 10312                              P‐0005056 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 2909 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1073 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SARRAJ, MOHAMAD
1305 CHATEAU ROYALE CT
B5
MORGANTOWN, WV 26505                                  P‐0046389 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARRAJ, MOHAMAD
1305 CHATEAU ROYALE CT
B5
MORGANTOWN, WV 26505                                  P‐0053915   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARRIA, ANGELO
70 PARK TERRACE EAST APT.6F
NEW YORK, NY 10034                                    P‐0010450 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARRICA, TONI P
574 LAGRANGE LANE
LIVERMORE, CA 94550                                   P‐0016590 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARTIN, JOSEPH E
16 HUGHES RD
BRIDGEWATER, NJ 08807‐5697                            P‐0038066 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARTIN, MELISSA A
2104 NE COUCH ST
PORTLAND, OR 97232                                    P‐0035226 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARTO, ROBERT S
604 SAN TELMO CIR
NEWBURY PARK, CA 91320                                P‐0019868 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARTOR, CINDY J
4135 SW 186TH AVE.
BEAVERTON, OR 97078                                   P‐0016566 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARUMI, MARY A
5100 40TH AVE NE
APARTMENT 701
SEATTLE, WA 98105                                     P‐0021378 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARUWATARI, CHRISTINE S
PO BOX 2618
PASADENA, CA 91102‐2618                               P‐0030690 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARVARY, CHRISTINA B
63 MARK TWAIN DRIVE
HAMILTON, NJ 08690                                    P‐0052549 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARVAUNT, RUTH F
1080 COUNTY RD 730
CLANTON, AL 35046                                     P‐0004112 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SARVOTHAMAN, GURUPRASAD
185 ESTANCIA DRIVE UNIT 304
SAN JOSE, CA 95134                                    P‐0013776 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SASENARINE, DAVANIE
98 LYNBROOK DRIVE
MASTIC BEACH, NY 11951                                P‐0028785 11/19/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SASINOWSKI, KIRK D
5688 UNION STREET
PO BOX 212
LEXINGTON, MI 48450                                   P‐0052019 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SASS, CAROL L
24350 GENESEE VILLAGE ROAD
GOLDEN, CO 80401                                      P‐0042662 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SASSAROLI, DAVID F
41 2ND ST
NEW PROVIDENCE, NJ 07974                              P‐0022646 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2910 of 3674
                                                Case 17-11375-BLS                    Doc 4434-1                   Filed 04/27/21                 Page 1074 of 1837
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                         Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                 Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                 Amount                                                  Amount
SASSENBERG, JAN P.
138 OTAY AVE.
SAN MATEO, CA 94403                                             1681    11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SASSER, MICHAEL A
1432 KELLY CT.
POCATELLO, ID 83201                                           P‐0005455 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SASSEVILLE, ROLAND H
170 PROVIDENCE PIKE
UNIT 55
NORTH SMITHFIELD, RI 02896‐8084                               P‐0015219 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SASSO, DAVID L
22 BLUESTONE PARK ROAD
SAUGERTIES, NY 12477                                          P‐0017039 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SASSONE, JOHN G
86 MAYFAIR AVE
FLORAL PARK, NY 11001                                         P‐0012377 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

SAT RADIOS COMMUNICATIONS LTD DBA INDUSTRIAL COMMUNICATIONS
1019 E. EUCLID AVE
SAN ANTONIO, TX 78212                                           132     9/22/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SATALAL, RAYMOND S
PO BOX 875
LEANDER, TX 78646                                             P‐0027689 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATARZADEH, BENTRISH
BENTRISH SATARZADEH MARANO
1112 ROSEWOOD WAY
ALAMEDA, CA 94501                                             P‐0017923 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATCHELL, TONYA
3032 S. OAKLAND FOREST DR
APT 2802
OAKLAND PARK, FL 33309                                        P‐0045392 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATHER, JOHN D
9469 183RD CT
LAKEVILLE, MN 55044                                           P‐0028001 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATHER, JOHN D
9469 183RD CT
LAKEVILLE, MN 55044                                           P‐0028005 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATINOFF, MARK H
34‐29 80 STREET APT. 31
JACKSON HEIGHTS, NY 11372                                     P‐0004507 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATISH, VENKATESH
16 OLD QUARRY RD
CEDAR GROVE, NJ 07009                                         P‐0023780 11/1/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SATMARY, VINCENT J
10053 SALI DRIVE
ORLANDO, FL                                                   P‐0002228 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATRIALE, ARTHUR A
459 BLUE DRAGONFLY DR
CHARLESTON, SC 29414                                          P‐0001473 10/21/2017     TK Holdings Inc., et al.                     $3,545.00                                                                                    $3,545.00
SATTA, PATRICK J
58 FAIRVIEW ST.
MILFORD, CT 06460                                             P‐0047135 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATTER, MOLLY L
11B CENTER ST
NORTH EASTON, MA 02356                                        P‐0019759 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                                    Page 2911 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1075 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SATTERLEE, TRACY F
1709 RICHLAND AVE
METAIRIE, LA 70001                                    P‐0014433 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATTERTHWAITE, LARRY E
8824 TRENTMAN ROAD
FORT WAYNE, IN 46816‐2863                             P‐0029971 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATTERWHITE, ZARINAHA N
277 BAYWOOD CROSSING
HIRAM, GA 30141                                       P‐0053429 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATTERWHITE, ZARINAHA N
277 BAYWOOD CROSSING
HIRAM, GA 30141                                       P‐0053440 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATTIZAHN, MICHAEL W
522 BLUE MOUNTAIN RD
FREDERICKSBURG, PA 17026                              P‐0020935 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATTLER, GARY A
1786 EAST LINDRICK DRIVE
CHANDLER, AZ 85249                                    P‐0011144 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SATURNI, FABIO M
10217 TYBURN TERRACE
BETHESDA, MD 20814                                    P‐0057981 6/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUCEDO, DANIEL L
2068 S SETON AVE
GILBERT, AZ 85295                                     P‐0040832 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUCEDO, ELIU
24976 VINE ST
SAN BERNARDINO, CA 92410                              P‐0044371 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUCER, LOGAN D
24801 SW 130TH AVE
APT. 311
HOMESTEAD, FL 33032                                   P‐0008653 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUCIER, SHARON J
111 LYNN CIRCLE
PASS CHRISTIAN, MS 39571                              P‐0007062 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUER, DOROTHY J
9501 PORT DRIVE
SAINT LOUIS, MO 63123‐6529                            P‐0007299 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUER, DOROTHY J
9501 PORT DRIVE
SAINT LOUIS, MO 63123‐6529                            P‐0024851 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUER, DOROTHY J
9501 PORT DRIVE
SAINT LOUIS, MO 63123‐6529                            P‐0030432 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUER, JEFFREY
9929 ARBUCKLE DR
LAS VEGAS, NV 89134                                   P‐0021767 10/30/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
SAUER, KIRK J
12 MANCHESTER COURT
RAMSEY, NJ 07446                                      P‐0037228 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUER, RYAN J
9100 OAKWOOD DR
URBANDALE, IA 50322                                   P‐0023071 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUER, TONY L
994 VERNON AVE
GLENCOE, IL 60022                                     P‐0028662 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 2912 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1076 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SAUERBREY, CHARLES F
PO BOX362
5764 OLD STATE HIWAY111
SPENCER, TN 38585                                    P‐0012648 11/2/2017        TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
SAUL, AMY B
4635 GRIFFIN DR
WILMINGTON, DE 19808                                 P‐0026751 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUL, BETTIANNNE L
499 LYMAN LAKE ROAD
LYMAN, SC 29365                                      P‐0020556 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUL, JOSEPH E
100 SPRINGLAKE DR.
UNIT 202
VERO BEACH, FL 32962                                 P‐0000551 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAULNIER, RONALD L
18 BAYARD AVE
BAYVILLE, NY 11709                                   P‐0008301 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAULS, RITA
1023 MERCED RIVER ROAD
CHULA VISTA, CA 91913                                  2326      11/12/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SAULSBY, SHERISSE A
2000 ASCOT PKWY
APT 2127
VALLEJO, CA 94591                                    P‐0017239 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAULT, RICHARD K
2908 WAVERLY DRIVE
CAMERON PARK, CA 95682                               P‐0016721 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAULTER, TAWANDA
1508 TOURO ST.
NEW ORLEANS, LA 70116                                  1209      11/2/2017         TK Holdings Inc.                                                 $0.00                                                                     $0.00
SAUM, JACQUELINE C
435 S 180 E
PRINCETON, IN 47670                                  P‐0056722    2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, BRIDGET F
PO BOX 35906
DES MOINES, IA 50315                                 P‐0038270 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, CHRISTOPHER R
P.O. BOX 74
NORTH GRANBY, CT 06060                               P‐0038038 12/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, DAVID
137 WILLIS DRIVE
ROGERSVILLE, TN 37857                                  532       10/24/2017        TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
SAUNDERS, DAWN M
10 CHARLESTOWN ST
MARSHFIELD, MA 02050                                 P‐0039459 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, EDGAR B
NO ADDRESS PROVIDED
                                                     P‐0043416 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, FRED K
5400 S. HARDY DR. #112
TEMPE, AZ 85283‐1797                                 P‐0005337 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, JACQUELINE M
550 MANOR ROAD 141057
STATEN ISLAND, NY 10314                              P‐0013684 11/2/2017        TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00



                                                                                             Page 2913 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1077 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SAUNDERS, JOAN B
12688 N 99TH PLACE
SCOTTSDALE, AZ 85260                                 P‐0004210 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, JOHN P
1386 260TH ST #12
HARBOR CITY, CA 90710                                P‐0031276 11/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, KATRINA R
293 TIMBERWIND DR.
BYRON, GA 31008                                      P‐0002458 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, KATRINA R
293 TIMBERWIND DR
BYRON, GA 31008                                      P‐0003128 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, KENNETH D
PO BOX 5141
DIAMOND BAR, CA                                      P‐0022865 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, KIMBERLY M
9431 NE 128TH ST
KIRKLAND, WA 98034                                   P‐0018938 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, KRISTINE W
10004 WYNALDA WAY
RALEIGH, NC                                          P‐0001530 10/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, LENORA R
1223 DAMSEL RD
ESSEX, MD 21221                                      P‐0005717 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, LOUIS D
111 W. RIO GRANDE ST
COLORADO SPRINGS, CO 80903                           P‐0043428 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, NATALIA
8112 SHADY SPRING DR
GAITHERSBURG, MD 20877                               P‐0016206 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, SAMUEL A
3300 PARAMOUNT WAY
WILMINGTON, NC 28405                                 P‐0032493 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, TERESA R
43 KINGSWOOD DRIVE
PITTSBURG, CA 94565                                  P‐0056589    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, TRACEY J
3708 VINCELLI AVE
NORTH LAS VEGAS, NV 89031                            P‐0055516 1/22/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUNDERS, WILLIAM B
52 BENNETT ST SOUTH
GLOUCESTER, MA 01930                                   807       10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SAURMAN, SUSAN C
1222 DELL RD
EAGLEVILLE, PA 19403                                 P‐0025682 11/7/2017        TK Holdings Inc., et al.                      $735.00                                                                                       $735.00
SAURO, ROBERT M
5 CLARENDON ST
JOHNSTON, RI 02919                                   P‐0042226 12/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAUSEN, ALLEN
10859 BROADVIEW BAY PT
BOYNTON BEACH, FL 33473                              P‐0002001 10/23/2017       TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
SAUSEN, ALLEN A
10859 BROADVIEW BAY PT
BOYNTON BEACH, FL 33473                              P‐0002305 10/23/2017       TK Holdings Inc., et al.                    $13,000.00                                                                                   $13,000.00



                                                                                             Page 2914 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1078 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SAUTER, DAVID A
PO BOX 92
REVERE, PA 18953                                      P‐0042977 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, BRIAN D
P.O. BOX 854
HOMER, GA 30547                                       P‐0009089 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, CORY T
525 STONEGATE CIR.
SERGEANT BLUFF, IA 51054                              P‐0014651 11/3/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SAVAGE, DANIEL C
204‐12 12TH AVENUE
BREEZY POINT, NY 11697                                P‐0009656 10/30/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SAVAGE, DANIEL C
204‐12 12THE AVENUE
BREEZY POINT, NY 11697                                P‐0054532 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, DONALD P.
76856 DEL OAK WAY
SACRAMENTO, CA 95831                                    4082    12/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SAVAGE, ELISE
3011 CABRILLO MESA DR
SAN DIEGO, CA 92123                                   P‐0031778 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, ELISE R
3011 CABRILLO MESA DRIVE
SAN DIEGO, CA 92123                                   P‐0031727 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, ELISE R
3011 CABRILLO MESA DR
SAN DIEGO, CA 92123                                   P‐0031768 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, FRANK R
7221 TEABERRY COURT
OOLTEWAH, TN 37363                                    P‐0022405 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, HARLY B
3349 ROXANNE AVENUE
LONG BEACH, CA 90808                                  P‐0042654 12/20/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SAVAGE, PHILIP E
8003 FOX CUB COURT
GLEN BURNIE, MD 21061                                 P‐0050436 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, ROSE
4557 N. COLORADO STREET
PHILADELPHIA, PA 19140‐1138                             2453    11/14/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
SAVAGE, SHARON
P.O. BOX 580
BLANCO, TX 78606                                      P‐0040764 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAGE, TANJA
NO ADDRESS PROVIDED
                                                      P‐0031139 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVALL, CHARLES
313A ENSIGN DRIVE
DILLON, CO 80435                                      P‐0054913 1/16/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
SAVALL, CHARLES R
313A ENSIGN DRIVE
DILLON, CO 80435                                      P‐0013853 11/3/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SAVARESE, J TODD B
14 RYAN AVENUE
WARMINSTER, PA 18974                                  P‐0051322 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2915 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1079 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SAVARESE, J TODD B
J TODD SAVARESE
14 RYAN AVE
WARMINSTER, PA 18974‐6159                              P‐0051366 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVAS, THOMAS
219 CHESTNUT FARM WAY
RAYNHAM, MA 02767                                      P‐0021729 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVCHUK, OLEKSIY O
25550 W 12 MILE RD, APT. 305
SOUTHFIELD, MI 48034                                   P‐0022554 11/11/2017     TK Holdings Inc., et al.                    $22,910.00                                                                                   $22,910.00
SAVETSKY, RICHARD
498 HARBOR DRIVE
CEDARHURST, NY 11516                                   P‐0008733 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVETSKY, RICHARD
498 HARBOR DRIVE
CEDARHURST, NY 11516                                   P‐0008848 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVIANO, ANTONIO
PO BOX 110693
LAKEWOOD RANCH, FL 34211                               P‐0002317 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVIELLO JR, GEORGE M
175 1ST ST S
#1806
ST PETERSBURG, FL 33701                                P‐0001305 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVIOR, MELYSHEACO A
1594 HULL RD
LOUSVILLE, MS 39339                                    P‐0031776 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVIRI, JEAN M
33 EVERGREEN AVE
STATEN ISLAND, NY 10304                                P‐0030640 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVITT, MARSHALL
21 LINK STREET
ALBANY, NY 12208                                       P‐0031121 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAVITT, MICHAEL A
8162 MANITOBA ST.
UNIT 109
PLAYA DEL REY, CA 90293                                P‐0031163 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAWADA, AIKO
12343 CONCORD CT
CHINO, CA 91710                                        P‐0035881 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAWERES, MEDHAT R
24473 MALVISTA WAY
LAGUNA NIGUEL, CA 92677                                P‐0020926 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAWICKI, EARLINE
309 PITCHFORD ST.
WALHALLA, SC 29691                                     P‐0026089 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAWICKI, ROBERT F
309 PITCHFORD ST.
WALHALLA, SC 29691                                     P‐0026084 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAWIRES, CHRISTIE E
1628 W. CRONE AVE.
ANAHEIM, CA 92802                                      P‐0056426   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAWO, JOSEPH B
3044 RUMFORD COURT
COLUMBUS, OH 43068                                     P‐0046093 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 2916 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1080 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SAWYER, DARLENE
190 MEADOW LANE CIRCL
ROCHESTER HILLS, MI 48307                              P‐0032157 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAXE, STEVEN
40 WINDWARD DRIVE
CORTE MADERA, CA 94925‐2035                            P‐0024994 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAXTON, IRISH
2805 EVERWOOD POINTE
MARIETTA, GA 30008                                     P‐0057861 4/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAXTON, MATTHEW J
18014 SW COSENZA WAY
PORT ST LUCIE, FL 34986                                P‐0045908 12/24/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SAYED, BRANDON M
7532 LOWILLA LANE
LITHONIA, GA 30058                                     P‐0006057 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAYERS, DIANE P
NO ADDRESS PROVIDED
                                                       P‐0022375 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAYIJ, RANIA
1013 HIDDEN OAK COURT
CONCORD, CA 94521                                      P‐0041162 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SAYLER, RICHARD H
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043778 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SAYLES, KEVIN M
625 W MAPLE AVE
MONROVIA, CA 91016                                     P‐0056249 1/31/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SAYLOR, SHELLEY
9 HAMMOND ACRES
CHARLESTOWN, NH 03603                                  P‐0016683 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SBARBARO, CORY M
5903 KIRKWOOD PL N
SEATTLE, WA 98103                                      P‐0015482 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SBARBARO, NATALIE M
229 W. ANN ST
LOMBARD, IL 60148                                      P‐0009762 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCACCIO JR, JOSEPH T
P O BOX 814
ST JAMES CITY, FL 33956‐0814                           P‐0035657 12/4/2017      TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
SCAFIDI, CHRISTOPHER J
804 AGORA ROAD NE
RIO RANCHO, NM 87124                                   P‐0011117 10/31/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
SCAGGS, JOHN P
8447 PAPILLON AVENUE
REYNOLDSBURG, OH 43068                                 P‐0001236 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCAGLIARINI, TOM
3712 ROLLING MEADOWS
BELLEVILLE, IL 62221                                     2907    11/18/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCAGLIONE, BARBARA S
9 RIGGS PLACE
WEST ORANGE, NJ 07052                                  P‐0049487 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCAGLIONE, PHYLLIS T
20 ANN STREET
WEST HAVEN, CT 06516                                   P‐0044125 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                             Page 2917 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1081 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCAGLIOTTI, MARIA C
P.O. BOX 694
BIG BEAR LAKE, CA 94294                             P‐0032888 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCAGLIOTTI, MARIA C
30795 SAN DIEGO DR
CATHEDRAL CITY, CA 92234                            P‐0032918 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCALA, ANTHONY J
14010 NE 91ST ST
VANCOUVER, WA 98682                                 P‐0024886 11/14/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SCALES, CLIFFORD
1648 RIVER BIRCH AVE
OVIEDO, FL 32765                                    P‐0035039 12/3/2017      TK Holdings Inc., et al.                      $125.00                                                                                       $125.00
SCALES, GORDON
2039 IVY RIDGE ROAD SE
SMYRNA, GA 30080                                    P‐0028057 11/17/2017     TK Holdings Inc., et al.                      $901.38                                                                                       $901.38
SCALES, NICCHA
3222 HEARTHSTONE LANDING DR
CANTON, GA 30114                                    P‐0012027 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCALES, SARAH
1648 RIVER BIRCH AVE
OVIEDO, FL 32765                                    P‐0035044 12/3/2017      TK Holdings Inc., et al.                      $125.00                                                                                       $125.00
SCALF, KACIE L
805 N. 10TH AVE
CANTON, IL 61520                                    P‐0010459 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCALFARO, ANTHONY M
750 ROSELAND AVENUE
JENKINTOWN, PA 19046                                P‐0017506 11/6/2017      TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
SCALISE, BERNARD J
13640 INDEPENDENCE RIDGE PL
NOKESVILLE, VA 20181                                P‐0027669 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCALISE, MICHAEL C
42932 CORTE SIERO
TEMECULA, CA 92592                                  P‐0022717 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCALISE, THOMAS
1084 BLOOMSBURY RUN
LAKE MARY, FL 32746                                 P‐0039733 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCALZI, LAURA P
P.O. BOX 1310
CRYSTAL BEACH, FL                                   P‐0028912 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCANLON, DAVID S
2832 E. 19TH ST
TUCSON, AZ 85716                                    P‐0003938 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCANLON, DONALD J
761 CROSSFIELD CIRCLE
NAPLES, FL 34104                                    P‐0021676 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCANLON, MICHAEL R
25115 TERRACE LANTERN
DANA POINT, CA 92629                                P‐0021917 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCANLON, MICHAEL R
25115 TERRACE LANTERN
DANA POINT, CA 92629                                P‐0021928 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCANNELL, GARY
916 PENNSYLVANIA DR.
SAGINAW, TX 76131                                   P‐0001455 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2918 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1082 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SCANNELL, GARY G
916 PENNSYLVANIA DR.
SAGINAW, TX 76131                                      P‐0001459 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCAPPA, STEPHEN M
827 GALLOWAY STREET
PACIFIC PALISADE, CA 90272‐3848                        P‐0023711 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCARAMASTRO, DANA L
8765 AQUARIUS AVE
ELK GROVE, CA 95624                                    P‐0056445   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCARBORO, MICHAEL
11781 S IRONWOOD DR
YUMA, AZ 85367                                         P‐0006922 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCARBOROUGH, CHRIS J
1102 EASTDALE AVE.
NASHVILLE, TN 37216                                    P‐0015629 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCARBOROUGH, ELIZABETH A
323 MAGNOLIA BREEZE CT
APEX, NC 27502                                         P‐0056517   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCARBROUGH, DEBORAH H
2578 WILDHURST TRAIL
PACE, FL 32571                                         P‐0005465 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCARCELLA, JOHN T
NO ADDRESS PROVIDED
                                                       P‐0015432 11/4/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SCARLETTO, DAVID W
5542 DORRINGTON N.E.
CANTON, OH 44721                                       P‐0007685 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCAROLA, RICHARD J
1700 BROADWAY
41ST FL.
NEW YORK, NY 10019                                     P‐0037249 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCAROLA, RICHARD J
1700 BROADWAY
41ST FL.
NEW YORK, NY 10019                                     P‐0037254 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCARPACI, CYNTHIA S
58 RASPBERRY TRAIL
DEFUNIAK SPRINGS, FL 32433                             P‐0005823 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCARPETE, KEVIN N
PO BOX 35
PENNGROVE, CA 94951                                    P‐0024398 11/13/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SCATTERTY, GERALD A
15 ADDINELL CLOSE
RED DEER, AB T4R 1B3
CANADA                                                 P‐0008383 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCAZZERO, WILLIAM
2705 BULL SHOALS
FORT WORTH, TX 76131                                   P‐0003232 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCEBELO, ROBERT M
8 COLUMBIA DR.
NEW FAIRFIELD, CT 06812                                P‐0023341 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCENTS, LORI J
13512 PRESTWICK DRIVE
RIVERVIEW, FL 33579                                    P‐0003314 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 2919 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1083 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SCERE, THOMAS A
5 HELENBROOK LANE
DEPEW, NY 14043                                      P‐0010848 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCEUSA, DENISE M
4057 CRESCENT DR., APT 214
N. TONAWANDA, NY 14120                               P‐0040818 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAAF, DENISE
6060 GOLDENROD LN N
PLYMOUTH, MN 55442                                   P‐0015772 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAAF, KATHLEEN M
1498 SOUTH KRAMERIA STREET
DENVER, CO 80224                                     P‐0007803 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAAKE, CARRIR M
302 N EAST ST
FILLMORE, IL 62032                                   P‐0057960 5/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAAR, BARBARA A
19030 RIDGEVIEW TRAIL
CHAGRIN FALLS, OH 44023                              P‐0032456 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHACHMAN, DAVID
1650 OCTAVIA ST. #112
SAN FRANCISCO, CA 94109                              P‐0016247 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHACHTE, KAY E
1134 GAMMON LANE #3
MADISON, WI 53719                                    P‐0044142 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHADEWALD JR., EDWIN C
5511 INDIAN CREEK RD
HAPPY CAMP, CA 96039                                 P‐0018590 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAEFER, BENJAMIN G
609 IRONWOOD COURT C2
WHEELING, IL 60090                                   P‐0015527 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAEFER, CHRISTOPHER
408 HAZEL ST
TAMAQUA, PA 18252                                      4964    4/19/2018         TK Holdings Inc.                                                 $0.00                                                                     $0.00
SCHAEFER, GLENN R
612 W CREEK STREET
FREDERICKSBURG, TX 78624                             P‐0018577 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAEFER, JACK C
11525 KERRY RD
BRETHREN, MI 49619                                   P‐0055592 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAEFER, JANICE A
4950 RAYS CIR
DUBLIN, OH 43016                                     P‐0000025 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAEFER, KORI ANN
NO ADDRESS PROVIDED
                                                       1636    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHAEFER, LISA L
2516 BRUSH ROAD
UNIT 106
SCHAUMBURG, IL 60173                                 P‐0051698 12/27/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SCHAEFER, MARK J
12021 W. ELMHURST PKWY
WAUWATOSA, WI 53226                                    2128    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHAEFER, PAMELA A
9929 HEMET DRIVE
LAS VEGAS, NV 89134                                  P‐0001072 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2920 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1084 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SCHAEFER, PAMELA A
9929 HEMET DRIVE
LAS VEGAS, NV 89134                                   P‐0035171 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAEFER, PHILIP S
4950 RAYS CIR
DUBLIN, OH 43016                                      P‐0000037 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAEFER, ROBERT B
3711 WHITNEY AVE. APT. 10
HAMDEN, CT                                            P‐0007898 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAEFFER, ROGER C
2132 CASTLEGREEN DRIVE
GREENCASTLE, PA 17225                                 P‐0023521 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAEPE, STEVEN B
3 CURRIERS LANDING
NEWBURYPORT, MA 01950                                 P‐0006818 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAEPER, KIMBERLY S
1562 CORY CT
HAMILTON, OH 45013                                      318     10/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHAFER, BRENT
1400 SW SCHAEFFER RD
WEST LINN, OR 97068                                     1471    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHAFER, ERIKA L
2826 HAYWOOD AVENUE
CHATTANOOGA, TN 37415                                 P‐0010138 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAFF, CATHERINE S
242 PERTH ROAD
CARY, IL 60013                                        P‐0005766 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAFF, HOWARD B
4418 N TIVERTON PLACE
BOISE, ID 83702                                       P‐0026050 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAFFER, CHARLES A
7400 OLD FORT BAYOU ROAD
OCEAN SPRINGS, MS 39564                               P‐0028633 11/19/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SCHAFFER, HENRIETTA
2219 DEXTER WAY
HAYWARD, CA 94541                                       1401    11/4/2017         TK Holdings Inc.                                                 $0.00                                                                     $0.00
SCHAFFER, JOHN J
6603 MID PLACE
TAMPA, FL 33617                                       P‐0035466 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAFFER, LINDA C
2636 W. PUEBLO AVE.
NAPA, CA 94558‐4318                                   P‐0051059 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAFFER, NORA H
5901 W. BEHREND DRIVE, #1051,
GLENDALE, AZ 85308                                    P‐0046939 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAFFLER, ROBIN P
85 HICKMAN STREET
SYOSSET, NY 11791‐1604                                P‐0025059 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAFFNER , SABINE
325 16TH STREET
BOULDER, CO 80302                                     P‐0032523 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAFFNER, SABINA
325 16TH ST
BOULDER, CO 80302                                     P‐0029219 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2921 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1085 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCHAFFNER, SABINE
325 16TH STREET
BOULDER, CO 80302                                   P‐0029372 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAIRER, BART L
1651 ELWOOD ROAD
HAMMONTON, NJ 08037‐4419                            P‐0031310 11/25/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
SCHALL, DAVID R
312 GOLDENEYE CT
HAVRE DE GRACE, MD 21078                            P‐0014799 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHALL, JOCHEN
5221 141ST STREET CT. NW
GIG HARBOR, WA 98332                                P‐0038249 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHANDA, NANCY A
3715 S STATE HIGHWAY J
SPRINGFIELD, MO 65809                               P‐0012860 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHANDA, NANCY A
3715 S STATE HIGHWAY J
SPRINGFIELD, MO 65809                               P‐0012895 11/2/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SCHANDA, RONALD L
3715 S STATE HIGHWAY J
SPRINGFIELD, MO 65809                               P‐0012883 11/2/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SCHANEN, KAREN L
6576 SILVER BCH N
CEDAR GROVE, WI 53013                               P‐0036658 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHANEN, KAREN L
6576 SILVER BCH N
CEDAR GROVE, WI 53013                               P‐0036661 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHANFEIN, MARK J
P.O. BOX 1108
EASTSOUND, WA 98245                                 P‐0023187 11/12/2017     TK Holdings Inc., et al.                     $1,700.00                                                                                    $1,700.00
SCHANFIELD, LILLIAN
20446 N.E. 34 COURT
MIAMI, FL 33180                                     P‐0015476 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHANK, ELIZABETH A
9530 E. TWP. RD. 124
REPUBLIC, OH 44867                                  P‐0036888 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHANTZ, JANICE J
2215 SW 84TH AVENUE
PORTLAND, OR 97225                                  P‐0050941 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAPKER, MELODY P
5919 CATALINA STREET
FAIRWAY, KS 66205                                   P‐0035101 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAPPI, ANN C
4914 TREETOP LANE
ALEXANDRIA, VA 22310                                P‐0008683 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAPPI, DOUGLAS
1927 GRIGG LANE
WAXHAW, NC 28173                                    P‐0001988 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAPPI, DOUGLAS
1927 GRIGG LANE
WAXHAW, NC 28173                                    P‐0002284 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAPPI, DOUGLAS
1927 GRIGG LANE
WAXHAW, NC 28173                                    P‐0002288 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2922 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1086 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCHARDT, CHRISTELI
7231 EDGEMOOR DRIVE
HOUSTON, TX 77074                                   P‐0055890 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHARFE, NICO
11349 SW HILLCREST CIR
PORT ST LUCIE, FL 34987                             P‐0033982 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHARKEY, LEROY W
1302 25TH ST SE
ROCHESTER, MN 55904                                 P‐0036701 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHARLEMANN, MICHELLE M
1035 S NORFOLK ST
AURORA, CO 80017                                    P‐0025828 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHARPF, ERIC
20509 OSAGE AVE
TORRANCE, CA 90503                                  P‐0046578 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHARRINGA, ANDREA
2333 BRICKELL AVENUE
APT 2217
MIAMI, FL 33129                                     P‐0001725 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHARSCHMIDT, VICKI
N5875 HILLSIDE DR
GREEN LAKE, WI 54941                                P‐0032398 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHART, CYNTHIA
PO BOX 820275
VANCOUVER, WA 98682                                 P‐0039111 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHARTZ, CHRIS A
705 SW ESTATES DRIVE
LEES SUMMIT, MO 64082                               P‐0011931 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHARVER, ROBERT C
4536 LAKE SUMMER MEWS
MOSELEY, VA 23120                                   P‐0019523 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHATZ, ARTHUR D
475 HURON AVE
#2
CAMBRIDGE, MA 02318                                 P‐0026173 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHATZ, ARTHUR D
475 HURON AVE.
#2
CAMBRIDGE, MA 02138                                 P‐0026182 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHATZKI, THEODORE R
274 SOUTH HANOVER AVE
LEXINGTON, KY 40502                                 P‐0015282 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHATZLE, KRISTINA R
10565 GAYLEMONT LANE
SAN DIEGO, CA 92130                                 P‐0018094 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHATZLE, LYNN M
PO BOX 307
HOPKINTON, IA 52237                                 P‐0056272 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAU, JOHN
1556 MADRID DR
VISTA, CA 92081                                       3843    12/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHAUB, CLARENCE J
860 GALLAHER
MONROE, OH 45050                                    P‐0000927 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2923 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1087 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SCHAUER, ALEXANDREA E
1139 HONDA COURT
LOMPOC, CA 93436                                     P‐0057455 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAUER, BILLY W
PO BOX 476
BURLEY, WA 98322                                     P‐0051010 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAUER, KEVIN W
9565 HENNINGER DR.
BELVIDERE, IL 61008                                  P‐0028366 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAUFELBERGER, BRITTANY L
301 WOODLANDS MEADOW CT
BAKERSFIELD, CA 93308                                P‐0018967 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAUFLER, ARTHUR A
5 LONGBOW DRIVE
MANALAPAN, NJ 07726                                  P‐0017511 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHAUMBERG, CHARLENE
411 OLIVE STREET
CHIPPEWA FALLS, WI 54729                               4711    1/17/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHECHTEL, ELAINE S
66‐22 FLEET STREET, 1‐U
FOREST HILL, NY 11375                                P‐0006369 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHECHTER FAMILY TRUST
6315 EL CAMINO DEL TEATRO
LA JOLLA, CA 92037                                     2903    11/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHECHTER FAMILY TRUST
6315 EL CAMINO DEL TEATRO
LA JOLLA, CA 92037                                     4861    2/21/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHECHTER, RONALD
2 EXETER CT
EAST WINDSOR, NJ 08520                               P‐0054882 1/16/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SCHECHTER, WENDY C
521 WOODFIELD ROAD
WEST HEMPSTEAD, NY 11552                             P‐0007988 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHECKWITZ, JEFF
28 STERLING HILL RD
LYME, CT 06371                                       P‐0004370 10/25/2017     TK Holdings Inc., et al.                     $3,200.00                                                                                    $3,200.00
SCHEDLER, CHRISTOPHER L
361 MIDFIELD DR.
ELLENSBURG, WA 98926                                 P‐0021808 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEER, JUDITH
4401 WILSHIRE BOULEVARD
SUITE 210
LOS ANGELES, CA 90010                                P‐0017739 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEERER, ROBERT L
265 HILLCREST BLVD.
MILLBRAE, CA 94030                                   P‐0012419 11/1/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SCHEETZ, GREGORY D
1717 SUNSET STREET
BARSTOW, CA 92311                                    P‐0026914 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEIBE, JENNIFER A
W2244 GENTRY DRIVE APT 8
KAUKAUNA, WI 54130                                   P‐0022446 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEID, EMILY
5101 FRANCESCO LN
BLOOMINGTON, IL 61705                                P‐0028847 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2924 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1088 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SCHEID, LISA
2313 COLONIAL DRIVE
BROOKHAVEN, GA 30319                                   P‐0009414 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEID, LISA M
810 RAMONA COURT
RADCLIFF, KY 40160                                     P‐0035688 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEIDLER, HAROLD E
110 PROMONTORY POINT
OLD FORT, NC 28762                                     P‐0019704 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEIN, WARREN E
18 RICHLEE COURT
APT. 4‐S
MINEOLA, NY 11501                                      P‐0046937 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEINBLUM, EDWARD
2824 S 80TH AVE
PHOENIX, AZ 85043                                      P‐0022286 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHELL, CYNTHIA K
9955 KILLDEER LANE
LAKELAND, FL 33810                                     P‐0000650 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHELLENS, RICHARD P
537 CONGRESS STREET
UNIT 504
PORTLAND, ME 04101                                     P‐0008535 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHELLER, ALAN R
75 NORTHWOOD ROAD
FAIRFIELD, CT 06825                                    P‐0016163 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHELLHORN, TARA J
14 FOREST VIEW DRIVE
CHESTER, NJ 07930                                      P‐0045972 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEMPP, GERI R
4650 SE PARSONS GREEN COURT
PORT ORCHARD, WA 98367                                 P‐0021214 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHENA, CHRIS M
57 OAKDALE ROAD
NORTH READING, MA 01864                                P‐0032072 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHENK, RONALD
7111 TWIN TREE LANE
DALLAS, TX 75214                                         1871    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHENK, TROY A
5413 MILLRIDGE ST
SHAWNEE, KS 66226                                      P‐0044185 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHENKEL, ROBERT
15 GRANITE ROAD
CHAPPAQUA, NY 10514                                    P‐0038472 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHENNE, CHERYL A
1925 DAVIS ROAD
WEST FALLS, NY 14170                                   P‐0011697 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHENNE, CHERYL A
1925 DAVIS ROAD
WEST FALLS, NY 14170                                   P‐0011855 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEP, RAYMOND A
NO ADDRESS PROVIDED
                                                       P‐0017585 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEPOK, PHILLIP K
10551 PLUMMER DR
DALLAS, TX 75228                                       P‐0055031 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 2925 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1089 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SCHEPPEL, JEROME P
5718 S LAURELCREST CT
SPOKANE, WA 99224                                    P‐0033652 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEPPEL, JEROME P
5718 S LAURELCREST CT
SPOKANE, WA 99224                                    P‐0033655 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEPPEL, JEROME P
5718 S LAURELCREST CT
SPOKANE, WA 99224                                    P‐0033661 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEPPEL, JEROME P
5718 S LAURELCREST CT
SPOKANE, WA 99224                                    P‐0033703 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHER, STEVEN H
1444 WEMBLEY CT NE
ATLANTA, GA 30329                                    P‐0005072 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHERER, JEFF
2300 MCDERMOTT RD
#200‐195
PLANO, TX 75025                                      P‐0054180   1/8/2018     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SCHERER, WILLIAM
516 N FILLMORE ST
EDWARDSVILLE, IL 62025                               P‐0030054 11/21/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SCHERR, KIMBERLY A
2930 N SHERIDAN ROAD
APT 911
CHICAGO, IL 60657                                    P‐0010603 10/31/2017     TK Holdings Inc., et al.                      $233.44                                                                                       $233.44
SCHERTTZER, ROBBERT J
290 BEAR CREEK BLVD
APT. 1005
WILKES‐BARRE, PA 18702                               P‐0024363 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEUER, ALFRED Q
43138 STILLWATER TERRACE
#303
BROADLANDS, VA 20148‐6030                            P‐0033495 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEUERMAN, PATTI M
9310 TOWER PINES COVE
OOLTEWAH, TN 37363                                   P‐0029553 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEY JR, ROBERT G
7910 CORINTH DR.
CORPUS CHRISTI, TX 78413                             P‐0057396 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHEY, M YVONNE
92 ROBERGE AVENUE
WOONSOCKET, RI 02895‐5530                            P‐0024056 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIAVI, RICHARD V
2620 MILL CREEK RD
WILMINGTON, DE 19808                                 P‐0008310 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIAVO, LOUISE
4073 WHISTLEWOOD CIRCLE
LAKELAND, FL 33811                                   P‐0001764 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIAVONE, JOHN A
36 VINCENT ROAD
HICKSVILLE, NY 11801L                                P‐0057450 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIAVONE, LAURA A
36 VINCENT ROAD
HICKSVILLE, NY 11801                                 P‐0057448 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2926 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1090 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SCHICK, LYNNE A
800 CIMARRON DR
CARY, IL 60013                                       P‐0031901 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHIEBER, PAUL H
1731 ASHBOURNE RD
ELKINS PARK, PA 19027                                P‐0010363 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHIEL, JOHN H
P. O. BOX 1182
OCEAN SPRINGS, MS 39566                              P‐0047616 12/26/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                     $3,500.00
SCHIEL, JOHN H
P. O. BOX 1182
OCEAN SPRINGS, MS 39566                              P‐0048091 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHIEL, JOHN H
P. O. BOX 1182
OCEAN SPRINGS, MS 39566                              P‐0048112 12/26/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                     $3,500.00
SCHIFF, BRENDA J
3205 HUNTER ROAD
WESTON, FL 33331‐3033                                P‐0026536 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHIFF, CATHY R
300 SPECTRUM CENTER DRIVE
SUITE 400
IRVINE, CA 92618                                     P‐0029274 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHIFFER, FRANCIS
5242 BEACH ROAD
CINCINNATUS, NY 13040                                  4427    12/27/2017        TK Holdings Inc.                                                                    $0.00                                                   $0.00
SCHIFFER, FRANCIS
5242 BEACH ROAD
CINCINNATUS, NY 13040                                  4568    12/27/2017        TK Holdings Inc.                                                                    $0.00                                                   $0.00
SCHIFFMAN, DAVID C
11029 S VAIL CREEK PL
VAIL, AZ 85641‐6074                                  P‐0028951 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHIFFMILLER, GARY
924 OSAGE AVE
SANTA FE, NM 87505                                   P‐0019726 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHIFFMILLER, GARY
924 OSAGE AVE
SANTA FE, NM 87505                                   P‐0023585 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHIKNO, SARA S
4133 SW 7 PLACE
CAPE CORAL, FL 33914                                 P‐0057732 3/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHILDER, MADELINE
1058 HI POINT STREET
LOS ANGELES, CA 90035                                  1918    11/6/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
SCHILDHAUER, SONJA D
2255 164TH AVE NW
ANDOVER, MN 55304                                    P‐0046732 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHILDHAUER, TY R
2255 164TH AVE NW
ANDOVER, MN 55304                                    P‐0046727 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHILDHAUER, TY R
2255 164TH AVE NW
ANDOVER, MN 55304                                    P‐0046736 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHILDHAUER, TY R
2255 164TH AVE NW
ANDOVER, MN 55304                                    P‐0046741 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 2927 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1091 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SCHILDHAUER, TY R
2255 164TH AVE NW
ANDOVER, MN 55304                                    P‐0046745 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDHAUER, TY R
2255 164TH AVE NW
ANDOVER, MN 55304                                    P‐0046749 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDHAUER, TY R
2255 164TH AVE NW
ANDOVER, MN 55304                                    P‐0046755 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDHAUER, TY R
2255 164TH AVE NW
ANDOVER, MN 55304                                    P‐0046760 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDZ, CHRISTOPHER R
10811 GRANTVIEW FOREST CT.
ST. LOUIS, MO 63123                                  P‐0032374 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDZ, CHRISTOPHER R
10811 GRANTVIEW FOREST CT.
ST. LOUIS, MO 63123                                  P‐0032380 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILDZ, CHRISTOPHER R
10811 GRANTVIEW FOREST CT.
ST. LOUIS, MO 6323                                   P‐0032387 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILF, JULIE M
1300 EVERS AVENUE
WESTCHESTER, IL 60154                                P‐0010914 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILL JR, GUSTAVE B
906 JAMESTOWN CRESCENT
NORFOLK, VA 23508                                    P‐0012598 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILL, KENNETH G
11223 SHADYBROOK DR.
TAPA, FL 33625                                       P‐0011439 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILLER, FRANK
113 NEW ISLAND AVE.
PEAKS ISLAND, ME 04108                               P‐0055405 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILLER, GLENN
2478 NW 63RD STREET
BOCA RATON, FL 33496                                 P‐0000330 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHILLING, CHRISTOPHER J
899 GREEN ST APT 505
SAN FRANCISCO, CA 94133                              P‐0036624 12/6/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SCHILLING, RICHARD A
141 JOHN ST. APT T23
LOWELL, MA 01852                                     P‐0011361 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIMEK, RICHARD J
26441 HORSETAIL STREET
MURRIETA, CA 92562                                   P‐0022504 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIMEK, RICHARD J
26441 HORSETAIL STREET
MURRIETA, CA 92562                                   P‐0022617 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIMMEL, THOMAS P
6016 FOX RUN
FAIRFAX, VA 22030                                    P‐0019850 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHINDL, KERRY L
N6648 LORRAINE RD.
DELAVAN, WI 53115‐2560                               P‐0050263 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2928 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1092 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCHINDLER, CASEY
1692 W HOPI DR
CHANDLER, AZ 85224                                    737     10/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHINKER, MICHELLE M
2562 HOARD ST
#1
MADISON, WI 53704                                   P‐0007578 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIPP, ROBERT S
341 PRESERVE WAY
COLGATE, WI 53017                                   P‐0046940 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIPP, ROBERT S
341 PRESERVE WAY
COLGATE, WI 53017                                   P‐0046943 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIPP, ROBERT S
341 PRESERVE WAY
COLGATE, WI 53017                                   P‐0046971 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIRA, TIM
3506 DEER CREEK
MAUMEE, OH 43537                                    P‐0025888 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHIRRA, JOHN A
22611 NE 142ND PL
WOODINVILLE, WA 98077                               P‐0030728 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLAF, GREGORY J
15 QUEEN ANNE CT
ORMOND BEACH, FL 32174                              P‐0003188 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLAGER, ROBERT P
400 WILLOW LN
LAVONIA, GA 30553                                   P‐0057906 4/23/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SCHLAGHECK, DANA L
4300 SOQUEL DR #202
SOQUEL, CA 95073                                    P‐0020675 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLAPPE, GARY A
1810 N VAN DITTIE DR
GARDEN CITY, KS 67846                               P‐0012695 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLEGEL, CHRISTIAN E
40 NORTH CIRCLE
ABERDEEN, NJ 07747                                  P‐0011149 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLEGEL, ERIK C
4493 OAK ARBOR CIRCLE
ORLANDO, FL 32808                                   P‐0048627 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLEICHER, STEPHEN B
421 HADDENHAM CT
PERRY, GA 31069                                     P‐0046990 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLEICHER, WILLIAM M
10262 JESSICA LANE
YOUNG HARRIS, GA 30582                              P‐0003117 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLEIFER, BILLIE L
42937 NOKES CORNER TERRACE
ASHBURN, VA 20148                                   P‐0027671 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLEITER, KATHERINE A
1111 WHITFIELD ROAD
NORTHBROOK, IL 60062                                P‐0026081 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLENKER, VIRGIL L
1134 DONNEL RD.
BROUSSARD, LA 70518                                 P‐0026193 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 2929 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1093 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCHLESINGER AUTOMOTIVE GMBH
GEWERBERING 20
SCHALKSMÜHLE 58579
GERMANY                                               112     8/30/2017         TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
SCHLESSMAN, NANETTE J
2451 VAN PATTER DR
SANTA ROSA, CA 95403                                P‐0043263 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLICK, DENNIS E.
10771 RETREAT LANE
APT. N105
WOODBURY, MN 55129‐6918                               1635    11/2/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHLIES, DOUGLAS M
N10491 SCHLIES RD
WAUSAUKEE, WI 54177                                 P‐0020077 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLIES, GARY G
717 KICKAPOO PL
DEPERE, WI 54115                                    P‐0013868 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLODER, DAVID A
217 COLUMBUS ST
ST MARYS, PA 15857                                  P‐0010996 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLOEGEL, MOLLY M
2714 ASHLAND CT
ROCKLIN, CA 95765                                   P‐0039380 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLOSS, DANIEL J
2605 CORAL OAK DR
MODESTO, CA 95355                                   P‐0037367 12/7/2017      TK Holdings Inc., et al.                     $1,070.82                                                                                    $1,070.82
SCHLOSSER, CLAIRE
25611 HIGHWAY 36
CHESHIRE, OR 97419                                  P‐0047005 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLOSSER, DEBRA J
65 EISENHARD DRIVE
IVYLAND, PA 18974                                   P‐0044818 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHLOSSER, DEREK J
65 EISENHARD DRIVE
IVYLAND, PA 18974                                   P‐0044815 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMACKER, MARILYN S
1783 BRANTLEY DR
GULF BREEZE
, FL 32563‐9366                                     P‐0001712 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMALSTIG, ANDREW P
5251 LOGAN AVE
RIVERSIDE, OH 45431                                 P‐0013977 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMALZ, CARINA L
167 INDIAN TRAIL ROAD #1
KALISPELL, MT 59901                                 P‐0039077 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDCT, TARA
201 S. ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                   P‐0043579 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDHAUSER, PAUL A
P.O. BOX 11526
NEWPORT BEACH, CA 92658                             P‐0024261 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, AMY J
7765 CHERRY HILL
LEXINGTON, MI 48450                                 P‐0028823 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2930 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1094 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SCHMIDT, CYNTHIA A
178 PIERCE HILL RD
VESTAL, NY 13850                                      P‐0028476 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, DONALD R
643 STINARD AVE
SYRACUSE, NY 132072                                   P‐0014354 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, FINN
P.O. BOX 230
COLOMA, CA 95613                                      P‐0044421 12/19/2017     TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00
SCHMIDT, GLENN W
17 DOWNSTREAM DR
FLANDERS, NJ                                          P‐0027835 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, JEFFREY J.
800 RED MILLS ROAD
WALLKILL, NY 12589                                      1364    10/31/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
SCHMIDT, JERRY
2237 CITATION CT
GLENDORA, CA 91741                                    P‐0044217 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, JOEL R
35W320 COUNTRY SCHOOL RD
DUNDEE, IL 60118                                      P‐0032195 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, JOHN W
2924 BELKE ST
STEVENS POINT, WI 54481                               P‐0037723 12/8/2017      TK Holdings Inc., et al.                    $34,947.15                                                                                   $34,947.15
SCHMIDT, JOHN W
2924 BELKE ST
STEVENS POINT, WI 54481                               P‐0037772 12/8/2017      TK Holdings Inc., et al.                    $20,848.08                                                                                   $20,848.08
SCHMIDT, KEVIN J
830 WISCONSIN ST
APT 2
OSHKOSH, WI 54901                                     P‐0021780 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, LAUREN K
327 CHESTNUT HILL RD
FOREST HILL, MD 21050                                 P‐0032951 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, LOUISE D
P.O. BOX 361
FRENCH VILLAGE, MO 63036                              P‐0038549 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, LOWELL S
1120 COBBLESTONE CT
MCPHERSON, KS 67460‐2747                              P‐0032873 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, MARCEL
2354 JOHN R RD APT 205
TROY, MI 48083                                        P‐0024674 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, MARK
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043670 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SCHMIDT, MARKIE
NO ADDRESS PROVIDED
                                                      P‐0024946 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, MICHAEL
56 OVAL TURN LN
LEVITTOWN, PA 19055                                   P‐0046688 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, MICHAEL F
446 INLAND WAY
ATLANTIC BEACH, FL 32233                              P‐0049171 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 2931 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1095 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SCHMIDT, REBECCA J
2626 SHAKER VILLAGE DRIVE
NORTH BEND, OH 45052                                 P‐0041820 12/18/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SCHMIDT, RICHARD
7418 SPRING VILLAGE DR.
APT. 313
SPRINGFIELD, VA 22150                                P‐0034769 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, ROBERT
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043771 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SCHMIDT, RYAN A
5693 S FAWN AVE
GILBERT, AZ 85298                                    P‐0039525 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, TAMARA
56 OVAL TURN LN
LEVITTOWN, PA                                        P‐0046683 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, TARA
201 S. ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                    P‐0044430 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, TONY A
7928 FARINA COURT
SARASOTA, FL 34238                                   P‐0028475 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, TROY A
11051 COURSEY BLVD
BATON ROUGE, LA 70816                                P‐0030674 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, TROYA A
11015 COURSEY BLVD
BATON ROUGE, LA 70816                                P‐0030673 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIDT, WILLIAM M
1111 S HAMILTON ST
LOCKPORT IL, IL 60441                                P‐0054417 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIT, CATHERINE
1320 S. MOUNT PROPSECT ROAD
DES PLAINES, IL 60018                                  2171    11/8/2017         TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
SCHMIT, SANDRA
16630 E 2500TH RD
CHRISMAN, IL 61924                                   P‐0038712 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIT, TINKY
3457 BUENA VISTA AVE.
GLENDALE, CA 91208                                   P‐0014849 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMITH, STEVE G
424 PHEASANT COURT
WORDEN, IL 62097                                     P‐0038536 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIT‐NEUERBURG, MARTIN
700 WESTMINSTER DR
WASHINGTON, IL 61571                                 P‐0051336 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMIT‐NEUERBURG, MARTIN
700 WESTMINSTER DR
WASHINGTON, IL 61571                                 P‐0051472 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMITT III, DONALD T
46 WEST 532 SOUTH
BURLEY, ID 83318                                     P‐0057246 2/13/2018      TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SCHMITT, MATTHEW J
3016 KANASCITY DRIVE
MONROE, NC                                           P‐0003899 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2932 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1096 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCHMITZ, COREY D
789 SHERWOOD AVE
ST PAUL, MN 55106                                   P‐0017597 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMITZ, RYAN E
315 MANHATTAN DRIVE
BOULDER, CO 80303                                   P‐0005677 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHMUDE, JEFFREY E
84 FOREST ROAD
MOUNTAIN TOP, PA 18707                              P‐0031636 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNABEL, STEVEN C
1100 S ST MALO ST
WEST COVINA, CA 91790                               P‐0044623 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNAGL, KATHLEEN A
3821 W GLENWOOD DRIVE
FRANKLIN, WI 53132                                  P‐0019783 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNALL, LEONARD A
9538 LINDEN TREE LA
CHARLOTTE, NC 28277                                 P‐0001851 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEBELEN, MICHAEL J
60 GOLDEN RIDGE COURT
SAINT CHARLES, MO 63304                             P‐0017402 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNECK, SCOTT A
113 BETHPAGE ROAD /SCHNECK
HICKSVILLE, NY 11801                                P‐0057099   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEEGOLD, JACQUELINE A
635 FISHER ROAD
WEST SENECA, NY 14224                               P‐0036948 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEGGENBURGER, ROBERT J
324 LADY DIANA DRIVE
DAVENPORT, FL 33837                                 P‐0018282 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER , ROBERT H
572 MILLCROSS ROAD
LANCASTER, PA 17601                                 P‐0032862 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER , TIMOTHY A
5036 SHADY ROAD
CANNELTON, IN 47520                                 P‐0032852 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, ALLEN V
1375 PLACE VENDOME
WINTER PARK, FL 32789                               P‐0055768 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, ALLEN V
1375 PLACE VENDOME
WINTER PARK, FL 32789                               P‐0055769 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, ANNA
2016 RICHMOND RD
EASTON, PA 18040                                    P‐0030911 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, BEVERLY K
760 CORDOVA COURT
PACIFICA, CA 94044‐3415                             P‐0055713 1/24/2018      TK Holdings Inc., et al.                     $7,200.00                                                                                    $7,200.00
SCHNEIDER, BOBBI
670 NEW PALTZ RD
HIGHLAND, NY 12528                                  P‐0039288 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, BRADLEY R
3500 EURO LANE
DEPERE, WI 54115                                    P‐0017553 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2933 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1097 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCHNEIDER, BRENDA M
8311 BEECHER ROAD
CLAYTON, MI 49235                                   P‐0012509 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, BRYAN G
23 DIANA RIDGE
HIGHLAND, NY 12528                                  P‐0016872 11/5/2017      TK Holdings Inc., et al.                        $40.00                                                                                       $40.00
SCHNEIDER, COREY
PO BOX 403
BERRYVILLE, AR 72616                                P‐0046012 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, COREY
PO BOX 403
BERRYVILLE, AR 72616                                P‐0046057 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, DANIEL JAMES
1611 NORMAN AVENUE
SAN JOSE, CA 95126                                    4100    12/18/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHNEIDER, DAVID
5071 WHITEWOOD WAY
LAKE WORTH, FL 33467                                P‐0057227 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, DAVID H
5071 WHITEWOOD WAY
LAKE WORTH, FL 33467                                P‐0005104 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, DAVID H
5071 WHITEWOOD WAY
LAKE WORTH, FL 33467                                P‐0017272 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, DENNIS R
1601 ZUNKER COVER
ROUND ROCK, TX 78665                                P‐0021757 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, DENNIS R
1601 ZUNKER
ROUND ROCK, TX 78665                                P‐0040586 12/15/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
SCHNEIDER, ERIN R
204 ARIZONA ST.
LAWRENCE, KS 66049                                  P‐0031880 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, ETHAN
1019 PARKVIEW BLVD
PITTSBURGH, PA 15217                                P‐0022239 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, EVA
3500 DATA DRIVE APT. 213
RANCHO CORDOVA, CA 95670                            P‐0041785 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, GARY M
1631 BRYCE CT
NAPA, CA 94558                                        2241    11/10/2017        TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
SCHNEIDER, GILBERT
1019 PARKVIEW BLVD
PITTSBURGH, PA 15217                                P‐0022237 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, MARK
303 RAVENWOOD PL
ASHLAND, OR 97520                                   P‐0029155 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, MARY M
3511 VIEW POINTE DRIVE
MACEDON, NY 14502                                   P‐0042731 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, MATTHEW
670 NEW PALTZ RD
HIGHLAND, NY 12528                                  P‐0039291 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2934 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1098 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SCHNEIDER, MATTHEW W
7531 SE BARBARA WELCH RD
PORTLAND, OR 97236                                   P‐0057853 4/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, MICHAEL J
7323 BADGER CT. APT. B
INDIANAPOLIS, IN 46260                               P‐0002019 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, PHILLIP A
1183 MOODY RD
BYRDSTOWN, TN 38549                                  P‐0037919 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, RAVINA E
4188 GREENWOOD AVE. #18
OAKLAND, CA 94602                                    P‐0013749 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, ROBERT W
32528 LAKE ROAD
AVON LAKE, OH 44012                                  P‐0014335 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, ROBERT W
32528 LAKE ROAD
AVON LAKE, OH 44012                                  P‐0014370 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, RYAN
4640 MOUNT PARAN PARKWAY
ATLANTA, GA 30327                                      1439    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHNEIDER, RYAN A.
4640 MOUNT PARAN PARKWAY
ATLANTA, GA 30327                                      1449    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHNEIDER, SAMUEL H
4780 E LAKE CIR
SARASOTA, FL 34232                                   P‐0000502 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, SAMUEL H
4780 E LAKE CIR
SARASOTA, FL 34232‐1924                              P‐0000504 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, SAMUEL H
4780 E LAKE CIR
SARASOTA, FL 34232                                   P‐0000505 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, SAMUEL H
4780 E LAKE CIR
SARASTOA, FL 34232‐1924                              P‐0000506 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNEIDER, STEVEN P
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043648 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SCHNEIDERMAN, MARK
878 WEST END AVE #16C
NEW YORK, NY 10025                                     330     10/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHNEIDET, THEODORE H
565 HARLOW RD APT H1
SPRINGFIELD, OR 97477                                P‐0007801 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNELL, KATHY L
10707 CHAMPAGNE RD
ALTA LOMA, CA 91737                                  P‐0052334 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNELL, MAUREEN F
108 DON BISHOP RD
UNIT 9‐1
SANTA ROSA BEACH, FL 32459                           P‐0052715 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNELLE, DALE
17009 BRADSHAW ST
OVERLAND PARK, KS 66221                                1242    11/2/2017         TK Holdings Inc.                                                 $0.00                                                                     $0.00
                                                                                           Page 2935 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1099 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SCHNEREGER, GARY S
808 W. BARTON AVE.
LOMPOC, CA 93436‐3236                                P‐0033527 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNIEDERS, MARK E
32553 W. 107TH ST.
DESOTO, KS 66018                                     P‐0050948 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNIER, REBECCA L
149 ST. JAMES DRIVE
PIEDMONT, CA 94611                                   P‐0015556 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNITGEN, ANDREW L
123 SEATON CREST DRIVE
MARS, PA 16046                                       P‐0016719 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNITZER, ROGER D
213 ODESSA DR
HASLET, TX 76052                                     P‐0011065 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNITZLER, THERESA ALBOSTA
301 MEADOW KNOLL DRIVE
DOUBLE OAK, TX 75077                                   1367    10/31/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHNIZLER, BRANDON L
3596 LIBERTY RIDGE TRAIL
MARIETTA, GA 30062                                   P‐0013081 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNIZLER, BRANDON L
3596 LIBERTY RIDGE TRAIL
MARIETTA, GA 30062                                   P‐0013171 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNUCKEL, BRIAN C
1600 NELSON AVENUE
MANHATTAN BEACH, CA 90266                            P‐0031947 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHNUCKEL, BRIAN C
1600 NELSON AVENUE
MANHATTAN BEACH, CA 90266                            P‐0031955 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOCK, THOMAS CRAIG
11986 NORTH MEADOW CURVE
LINDSTROM, MN 55045                                    1626    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHOEDEL, REGIS A
6420 LIBRARY ROAD
SOUTH PARK, PA 15129                                 P‐0027736 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOEDEL, REGIS A
6420 LIBRARY ROAD
SOUTH PARK, PA 15129                                 P‐0028994 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOEFFLER, LAURIE A
163 HIGHLAND AVENUE
SAN CARLOS, CA 94070                                 P‐0031502 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOELLHAMER, DAVID H
1531 SE TENINO STREET
PORTLAND, OR 97202                                   P‐0017892 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOEMANN, RALPH S
6 VINEYARD PLACE
GUILFORD, CT 06437‐3237                              P‐0020856 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOEMANN, RALPH S
6 VINEYARD PLACE
GULLFORD, CT 06437‐3237                              P‐0026490 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOEN, KATHLEEN K
5813 BURKE WAY
BAKERSFIELD, CA 93309                                P‐0057262 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2936 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1100 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SCHOEN, RONALD A
4560 STERN AVE
SHERMAN OAKS, CA 91423                               P‐0018515 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOENE, DIETER H
2351 NW WESTOVER ROAD
#311
PORTLAND, OR 97210                                   P‐0029478 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOENE, LORI L
5618 BLUFF PL
CHEYENNE, WY 82009                                   P‐0028185 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOENEMAN, KATHERINE A
10210 SW TERWILLIGER PLACE
PORTLAND, OR 97219                                   P‐0036815 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOENFELD, JILL
680 SPRING CREEK DRIVE
ASHLAND, OR 97520                                    P‐0046533 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOENFELD, WILLIAM P
10025 N. IRONWOOD OASIS PLACE
TUCSON, AZ 85742                                     P‐0030969 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOENFELDER, JAN
2990 GRANDEVILLE CIRCLE
BUILDING 3, UNIT 102
OVIEDO, FL 32765                                     P‐0003598 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOEN‐NIELSEN, ELAINE
106 MIDWAY DRIVE
DILLSBURG, PA 17019                                  P‐0045138 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOFIELD, PATRICIA J
110 HILER RD
SAN ANTONIO, TX 78209                                P‐0040742 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOFIELD, ROBERT
NO ADDRESS PROVIDED
                                                     P‐0003527 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOHR, CARL D
P.O. BOX 391
GRIDLEY, CA 95948                                    P‐0023195 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLEFIELD, SHANNON
621 S COLUMBUS
YUMA, CO 80759                                       P‐0009756 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLES, MIRIAM R
4765 OLIVE DR
CONCORD, CA 94521                                    P‐0012564 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLFIELD, CHARLES E
8224 E ALEXANDER ST
TUCSON, AZ 85708                                     P‐0057916   5/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLL, ABIGAIL H
PO BOX 12593
CHARLOTTE, NC 28220‐2593                             P‐0019714 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLL, CURTIS R
N3807 HALL DRIVE
MEDFORD, WI 54451                                    P‐0028732 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLL, KEVIN G
27 YARROW COURT
PERKASIE, PA 18944‐2407                              P‐0018373 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLL, KIRSTEN M
3209 OAK KNOLL DR APT 1
EAU CLAIRE, WI 54701                                 P‐0028679 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2937 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1101 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SCHOLTE, GORDON
C/O FERRUZZO & FERRUZZO LLP
3737 BIRCH STREET, SUITE 400
NEWPORT BEACH, CA 92660                                 1933      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHOLTENS, MATTHEW A
681 MARBURY DR SE
ADA, MI 49301                                         P‐0036356 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLTZ JR, CARL H
3703 ROSEBRIAR AVE
GLENSHAW, PA 15116                                    P‐0042314 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOLTZ JR, CARL H
3703 ROSEBRIAR AVE
GLENSHAW, PA 15116                                    P‐0042316 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOMBERG, FREDERICK
PO BOX 94
MONTICELLO, NY 12701‐0094                             P‐0039645 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHONBERGER, ALAN J
1 CARLEY ROAD
LEXINGTON, MA 02421‐4301                              P‐0021572 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHONEMANN, EMILY A
10819 N DONNELLY CT
KANSAS CITY, MO 64157                                 P‐0010172 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOOLEY, MATTHEW
5156 MCLAUREN LM
FREDERICK, MD 21703                                   P‐0053550   1/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOOLS FIRST CREDIT UNION
603 N EASTWOOD
SANTA ANA, CA 92701                                     2211      11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHOONMAKER, SHEILA F
164 MOSSY BROOK ROAD
HIGH FALLS, NY 12440‐5304                             P‐0030953 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOONOVER, DEBRA H
58 GROVER LANE
WEST CALDWELL, NJ 07006                               P‐0022958 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOONOVER, JOHN A
16 ARTHUR JONES AVE
NEW BERLIN, IL 62670                                  P‐0004635 10/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOONOVER, SETH
6796 CULTUS BAY RD.
CLINTON, WA 98236                                     P‐0031561 11/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOOT, STEVEN W
6611 W NORWOOD CT.
APT. GN
HARWOOD HEIGHTS, IL 60706                               1731      11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHOPPMEYER, AMANDA E
5319 NORTHRIDGE AVE
SAN DIEGO, CA 92117                                   P‐0021350 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOPPMEYER, PATRICIA E
5319 NORTHRIDGE AVENUE
SAN DIEGO, CA 92117                                   P‐0021285 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHORLE, WINIFRED A
96 BRIAR ST.
GLEN ELLYN, IL 60137‐6022                             P‐0048693 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHORPP, VIOLA C
7155 CONELLY BLVD
WALTON HILLS, OH 44146‐4323                           P‐0039263 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 2938 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1102 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCHORRE, CHRIS
717 BROWNLEE CIRCLE
AUSTIN, TX 78703                                    P‐0003849 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOTT, WILLIAM P
110 WEHRLI ROAD
LONG VALLEY, NJ 07853                               P‐0032199 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOTTENSTEIN, NOAH M
5508 REMINGTON PARK DRIVE
FLOWER MOUND, TX 75028                              P‐0036361 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOUEST, LARRY P
417 PINECREST DRIVE
HAMMOND, LA 70401                                   P‐0035961 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOWALTER, ELIZABETH S
47‐449 HUI KELU ST
KANEOHE, HI 96744                                   P‐0031977 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHOWE, ALICE F
3439 TARPON WOODS BLVD
PALM HARBOR, FL 34685                               P‐0021533 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRADER, BRIAN F
3335 FAIR OAKS DRIVE
KALAMAZOO, MI 49008                                 P‐0014009 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRADER, DEGRASSE A
PO BOX 397
NORTH CONWAY, NH 03860                              P‐0054396 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRAG, MARTHA E
125 SUNSET DR
LIBERTYVILLE, IL 60048                              P‐0034299 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRAGE, LOUISE R
270 TWIN HILLS DRIVE
PITTSBURGH, PA 15216                                P‐0022557 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRAIER, MARTIN
81 ROCHESTER HILL ROAD
APT 3
ROCHESTER, NH 03867                                 P‐0008214 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRAM, LEE J
818 SUMMIT AVE
ST PAUL, MN 55105                                   P‐0023451 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRAMM COATINGS GMBH
KETTERSTRABE 100
OFFENBACH
HESSEN 63075
GERMANY                                               3106    11/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHRECENGOST, WILLIAM P
18226 KING RD
CORRY, PA 16407                                     P‐0021105 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRECKER, JOE
3851 BORDEAUX LOOP S
OWENSBORO, KY 42303                                 P‐0043843 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRECKER, JOE
3851 BORDEAUX LOOP S
OWENSBORO, KY 42303                                 P‐0048194 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRECKER, JOE
3851 BORDEAUX LOOP S
OWENSBORO, KY 42303                                 P‐0048319 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2939 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1103 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SCHRECKER, JOE
3851 BORDEAUX LOOP S
OWENSBORO, KY 42303                                  P‐0050161 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRECKER, JOE
3851 BORDEAUX LOOP S
OWENSBORO, KY 42303                                  P‐0050187 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRECKER, JOSEPH
3851 BORDEAUX LOOP S
OWENSBORO, KY 42303                                  P‐0043856 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHREIBER, ANGELA
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                   P‐0027407 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHREIBER, JOHN M
404 E. CARLISLE AVENUE
MILWAUKEE, WI 53217                                  P‐0004390 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHREIBER, KEVIN J
65 ALPINE DRIVE
WOODRIDGE, NY 12789                                  P‐0056754    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHREIBER, NICHOLAS J
122 SHADOW LAKE DRIVE
ARNOLDSVILLE 30619                                   P‐0035374 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHREIER, SANDRA M
2115 WENTWORTH AVENUE
SOUTH ST. PAUL, MN 55075                             P‐0030564 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHREIER, SANDRA M
2111 WENTWORTH AVENUE
SOUTH ST. PAUL, MN 55075                             P‐0030571 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHREINER, CARL J
117 LOUIS ST
N MASSAPEQUA, NY 11758‐1402                          P‐0049423 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHREINER, ROSEMARY
175 LOWER COUNTY RD.
WEST HARWICH, MA 02671                               P‐0041630 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRENZEL, JEFF
49 CHERYL CIRCLE
BELCHERTOWN, MA 01007                                  808       10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHRIEBER, BRUCE E
2402 LAUREL WALK CT
KATY, TX 77494                                       P‐0007457 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRIMPF, CATHERINE
5204 SHANNON DRIVE
GODFREY, IL 62035                                    P‐0028594 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRITT, DON
6630 FIELDING TERRACE
COLORADO SPRINGS, CO 80911                           P‐0010849 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROCK, DONNA L
11155 742 RD
ELM, NE 68836                                        P‐0037111 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDER, DAWN M
2866 INTERLAKEN PASS
MADISON, WI 53719                                    P‐0041564 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDER, ELEANOR M
2171 GRANITE DRIVE
WALLA WALLA, WA 99362                                P‐0016133 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 2940 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1104 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SCHROEDER, ERIC P
3109 ROCKINGHAM DRIVE NW
ATLANTA, GA 30327                                    P‐0006088 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDER, ERRIN K
1361 CARRIGAN LANE
UKIAH, CA 95482                                      P‐0014809 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDER, GERALD P
2278 NUREMBERG BLVD.
PUNTA GORDA, FL 33983                                P‐0052910 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDER, JR., ALAN T.
42150 MADISON CT
QUARTZ HILL, CA 93536                                  2718    11/14/2017        TK Holdings Inc.                         $25,000.00                                                                                   $25,000.00
SCHROEDER, MICHAEL J
W5725 DIANNA CIRCLE DRIVE
MERRILL, WI 54452                                    P‐0009990 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDER, PENELOPE
1689 HENNESSEY RD
ONTARIO, NY 14519                                    P‐0022109 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDER, ROBERT L
471 WOODLAND HILLS DR
ESCONDIDO, CA 92029                                  P‐0014904 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDER, SCOTT W
POB 1278
MERCER ISLAND, WA 98040                              P‐0027987 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDTER, DANIEL W
1168 COUNTY ROAD V
FREMONT, NE 68025                                    P‐0040505 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDTER, DANIEL W
1168 COUNTY ROAD V
FREMONT, NE 68025                                    P‐0040510 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDTER, DANIEL W
1168 COUNTY ROAD V
FREMONT, NE 68025                                    P‐0040511 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROEDTER, TYLER J
1168 COUNTY ROAD V
FREMONT, NE 68025                                    P‐0040502 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROERING, RAENELL P
7309 SHADOWOOD LN
CRESTWOOD, KY 40014‐9079                             P‐0025048 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROPP, JILL L
1918 E. LYNN ST.
SEATTLE, WA 98112‐2618                               P‐0017601 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHROTH SAFETY PRODUCTS LLC
C/O BRIAN COOPER
1371 SW 8TH STREET #3
POMPANO BEACH, FL 33069                                3533    11/27/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
SCHROYER, WARREN J
140 SOUTH FORK DRIVE
SUN VALLEY, NV 89433‐6943                            P‐0002456 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHRUM, MELISSA
315 W. MAPLE ST
RED LION, PA 17356                                     805     10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHRUM, PATRICIA L
929 S. GREY RD
MIDLAND, MI 48640                                    P‐0043325 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 2941 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1105 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SCHRYVERS, ALEXANDRIA C
11724 CENTRAL PLANK RD
ECLECTIC, AL 36024                                   P‐0004463 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUBER, KAREN J
430 S. SWALL DR.
BEVERLY HILLS, CA 90211                              P‐0051615 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUBERT, CLIFFORD J
291 MILL ROAD
RHINEBECK, NY 12572                                  P‐0052600 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUBERT, GENEVIEVE
291 MILL ROAD
RHINEBECK, NY 12572                                  P‐0052879 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUBERT, SARAH R
15363 W PORT ROYALE LN
SURPRISE, AZ 85379                                   P‐0024633 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUCHMAN, ANDREW J
3914 CANYON TERRACE DR
YORBA LINDA, CA 92886                                P‐0021410 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUCHMAN, KELLY J
PO BOX 80142
ALBUQUERQUE, NM 87198                                P‐0034174 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUCHMAN, KELLY J
NO ADDRESS PROVIDED
                                                     P‐0034177 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUCHMANN, BRIAN
1512 W SYCAMORE ST
ROGERS, AR 72758                                     P‐0015053 11/4/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
SCHUCK, BRIAN R
1709 WARRENVILLE ST.
LAS VEGAS, NV 89117                                  P‐0004218 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUCK, KIMBERLY A
12422 N 78TH DRIVE
PEORIA, AZ 85381                                     P‐0049348 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUELKE, PATRICIA V
1865 S SIERRA WAY
STEVENSVILLE, MI 49127                               P‐0012031 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUENEMANN, RICHELLE M
21W264 WOODVIEW DR
ITASCA, IL 60143                                     P‐0011182 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUEPPERT, DANIEL S
1101 CEDAR VIEW DRIVE
MINNEAPOLIS, MN 55405                                P‐0022488 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUERMANN, JOE
542 HALL RD
EOLIA, MO 63344                                        873     10/29/2017        TK Holdings Inc.                                                                    $0.00                                                   $0.00
SCHUESSLER, DENNIS R
8145 HARDWICKE DRIVE
JOHNSTON, IA 50131                                   P‐0012523 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUESSLER, DENNIS R
8145 HARDWICKE DRIVE
JOHNSTON, IA 50131                                   P‐0012532 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCHUETTPELZ, DANIEL D
2730 SCENIC HILLS DR
CLARKSTON, WA 99403                                    2337    11/12/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00



                                                                                           Page 2942 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1106 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SCHUETTPELZ, LINDA M
2730 SCENIC HILLS DR
CLARKSTON, WA 99403                                  2315    11/12/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHUL, SHANNON
12 BUCKEYE DRIVE
MIDDLETOWN, OH 45044                               P‐0000511 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULER, JEROME R
3209 WOODSIDE DRIVE SOUTHEAST
MINOT, ND 58701                                    P‐0035339 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULER, JEROME R
3209 WOODSIDE DR. SE.
MINOT, ND 58701                                    P‐0035381 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULER, JEROME R
3209 WOODSIDE DR. SE.
MINOT, ND 58701                                    P‐0035383 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULLO, ALAN J
2602 ROYAL SAINT GEORGES CT.
SAINT CHARLES, IL 60174                            P‐0051438 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULLO, ALAN J
2602 ROYAL SAINT GEORGES COUR
SAINT CHARLES, IL 60174                            P‐0051493 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULMAN, MARNIE B
13909 OLD HARBOR LANE
#106
MARINA DEL REY, CA 90292                           P‐0015459 11/4/2017      TK Holdings Inc., et al.                      $330.00                                                                                       $330.00
SCHULTE, TOM
10429 FM 2621
BRENHAM, TX 77833                                  P‐0003231 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTISE, DAVID K
420 S. CATALINA AVE.
UNIT 102
REDONDO BEACH, CA 90277                            P‐0024554 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, ANDREA
2631 YOUNGSTOWN LOCKPORT ROAD
RANSOMVILLE, NY 14131                              P‐0046646 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, BRADLEY J
7611 PORTICO PLACE
LONGMONT, CO 80503                                 P‐0049965 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, BRADLEY J
7611 PORTICO PLACE
LONGMONT, CO 80503                                 P‐0050085 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, DAWN M
3872 SIENA LANE
PALM HARBOR, FL 34685                              P‐0001246 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, DOUGLAS R.
2991 HARLOW ROAD
EUGENE, OR 97401                                     1610    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHULTZ, ERIC E
1433 71ST STREET
DOWNERS GROVE, IL                                  P‐0038004 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, ERIC E
1433 71ST STREET
DOWNERS GROVE, IL 60516                            P‐0038015 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, HEATHER N
3709 BELFORD STREET
SAN DIEGO, CA 92111‐4217                           P‐0035755 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2943 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1107 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SCHULTZ, JACOB Z
707 OVERLOOK CT
MINOOKA, IL 60447                                    P‐0022227 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, JACOB Z
707 OVERLOOK CT
MINOOKA, IL 60447                                    P‐0022279 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, JEAN E
607 ROTONDA CIRCLE
ROTOND WEST, FL 33947                                P‐0030387 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, JEFF
P.O. BOX 634
SOUTH ELGIN, IL 60177                                  1835      11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHULTZ, JOHN W
P.O. BOX 1003
PRINEVILLE, OR 97754                                 P‐0032687 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, JUDITH K
35 S. KASSON ST.
JOHNSTOWN, OH 43031                                  P‐0000396 10/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, LEESA A
407 N BROWN AVE
PO BOX 385
GRAETTINGER, IA 51342                                P‐0022581 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, LORI L
853 SAN RAFAEL ST
DAVIS, CA 95618                                      P‐0041054 12/16/2017       TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
SCHULTZ, MALINDA A.
2991 HARLOW ROAD
EUGENE, OR 97401                                       2104      11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHULTZ, MARISSA A
5491 SHORT RD
RACINE, WI 53402                                     P‐0029012 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, MARK A
14927 S. ARBORETUM DRIVE
HOMER GLEN, IL                                       P‐0031308 11/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, MAYA P
118 BRETONSHIRE ROAD
WILMINGTON, NC 28405                                 P‐0018273 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, MICHAEL R
4200 HARCOURT DR
AUSTIN, TX 78727                                       525       10/23/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHULTZ, RODNEY
8197 GUAVA AVE
BUENA PARK, CA 90620                                 P‐0021517 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, SCOTT R
NO ADDRESS PROVIDED
                                                     P‐0005829 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, STEPHANIE
5034 E COUNTY ROAD 550 N
PITTSBORO, IN 46167                                  P‐0053796    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, STEPHEN L
278 CROSS CREEK DR
MIDWAY, GA 31320                                     P‐0001391 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, THEODORE E
6425 THUNDERBIRD CIRCLE
LINCOLN, NE 68512                                    P‐0014567 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 2944 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1108 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
SCHULTZ, THOMAS
104 WINDJAMMER COURT
RICHMOND, CA 94804                                      2560      11/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHULTZ, VICKILEE
105 BROOKVIEW DRIVE
ROCHESTER, NY 14617                                   P‐0041399 12/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULTZ, VICKY J
1101 E NORTHSIDE DR
POLK CITY, IA 50226                                   P‐0028573 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULZ, JEAN L
15 NOTTINGHAM RD
BLOOMSBURG, PA 17815                                  P‐0041553 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULZ, LEE D
7534 GLENWOOD RD
CONNEAUT, OH 44030                                    P‐0029113 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULZ, MICHAEL D
2111 AVALON RIDGE CIRCLE
FENTON, MO 63026                                      P‐0005565 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULZ, REBECCA A
2904 SPRINGDALE AVENUE
WAUSAU, WI 54401                                      P‐0023353 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULZE, CHRISTIAN C
2416 COUNTY ROUTE 9
EAST CHATHAM, NY 12060                                P‐0027960 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHULZE, MARK H
10403 N FISK AVENUE
KANSAS CITY, MO 64153‐1701                            P‐0031765 11/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMACHER EUROPEAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047561 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMACHER EUROPEAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056800    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMACHER, JILL A
2010 MIDLANE SOUTH
MUTTONTOWN, NY 11791                                  P‐0051914 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMACHER, MATTHEW
108 ESTONIA DR
RICHMOND, KY 40475                                    P‐0049093 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMACHER, ROBERT F
1005 ROOSTER COURT
HARRISON CITY, PA 15636                               P‐0041581 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMACHER, ROBERT F
1005 ROOSTER COURT
HARRISON CITY, PA 15636                               P‐0041583 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMACHER, STEPHEN E
350 MADELINE DRIVE
SAINT LEONARD, MD 20685                               P‐0019764 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMACHER, STEPHEN E
350 MADELINE DRIVE
SAINT LEONARD, MD 20685                               P‐0019773 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMANN, JOERG
587 29TH STREET
SAN FRANCISCO, CA 94131                               P‐0055751 1/24/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 2945 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1109 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SCHUMM, PAT M
2213 W VERNON CT
PEORIA, IL 61604                                      P‐0011481 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMOCK, PHILIP R
1808 CRYSTAL LANE LOOP SE
PUYALLUP, WA 98372                                    P‐0023492 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUMPERT, CRAIG P
1726 HOBART ST., NW
WASHINGTON, DC 20009‐2908                             P‐0040327 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUNK, WESLEY N
9203 SAUER RD
EDEN, NY 14057                                        P‐0027429 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUNK, WESLEY N
9203 SAUER RD
EDEN, NY 14057                                        P‐0027432 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUPBACH, LANA A
34 ADAMS STREET
EAST ROCKAWAY, NY 11518                               P‐0005820 10/26/2017     TK Holdings Inc., et al.                     $7,136.87                                                                                    $7,136.87
SCHUPBACH, MATTHEW P
3750 WINTERGREEN TERRACE
ALGONQUIN, IL 60102                                   P‐0033560 11/29/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
SCHUPBACH, MATTHEW P
3750 WINTERGREEN TERRACE
ALGONQUIN, IL 60102                                   P‐0034196 11/30/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SCHURMACHER, JUDITH
5 FINCH RD
NORTH SALEM, NY 10560‐1503                            P‐0038253 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHURR, JUDITH A
76433 SHOSHONE DRIVE
INDIAN WELLS, CA 92210‐8851                           P‐0019275 11/7/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SCHUSSLER, MYRA Y
3712 MYRTLE SPRINGS RD
BENBROOK, TX 76116                                    P‐0002804 10/24/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SCHUSTER, ERIC A
1335 SHARON ST
JANESVILLE, WI 53545                                  P‐0046726 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUSTER, ERIC A
1335 SHARON ST
JANESVILLE, WI 53545                                  P‐0046734 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUSTER, LURAY A
325 S 6TH STREET
CHOWCHILLA, CA 93610                                  P‐0014970 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUSTER, THOMAS R
3173 WHITFIELD COURT
WATERFORD, MI 48329                                   P‐0047268 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUT, MICHAEL W
9721 2ND AVE. NW
, WA 98117                                            P‐0019959 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUTT, JANE R
1023 CARBONDALE WAY
GAMBRILLS, MD 21054                                   P‐0058031   7/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUTTE, CATHERINE
3640 SHADY LANE
NORTH BEND, OH 45052                                  P‐0016364 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2946 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1110 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SCHUTTE, CATHERINE
3640 SHADY LANE
NORTH BEND, OH 45052                                  P‐0033893 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUTTE, MICHAEL
3640 SHADY LANE
NORTH BEND, OH 45052                                  P‐0016354 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUTTE, MICHAEL G
3640 SHADY LANE
NORTH BEND, OH 45052                                  P‐0033826 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUTZ, DOROTHY A
818 S WINNEBAGO ST.
CALEDONIA, MN 55921                                   P‐0013065 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUTZBERG, DANIEL J
19 DAVENPORT ST
CAMBRIDGE, MA 02140                                   P‐0038970 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUTZE, MARGARET A
7877 N ROYAL CT
CANTON, MI 48187                                      P‐0053688   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHUYLER, GREGORY A
PO BOX 1086
ALAMO, CA 94507‐7086                                  P‐0037758 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWAB, CATHLEEN M
44678 N.HILLS DR
H72
NORTHVILLE, MI 48167                                  P‐0011830 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWAB, INGRID U
146 N SUNSET DR
CAMANO ISLAND, WA 98282                               P‐0021888 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWAB, PAUL L
2700 SERENA AVE.
CLOVIS, CA 93611                                      P‐0029214 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWAB, TAYLER J
4861 WEST VILLAGE DELL DRIVE
WEST JORDAN, UT 84081                                 P‐0020858 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWAGER, DAVID E
24 GERSHOM PLACE
KINGSTON, PA 18704                                    P‐0010441 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWALLIE, GREG
1102 ALEDO DR
BEAVERCREEK, OH 45430                                 P‐0002712 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTE, SHANTIE
76‐12 270TH STREET
NEW HYDE PARK, NY 11040                               P‐0041977 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ 111, DANIEL C
PO BOX 1381
FAIR OAKS, CA 95628                                   P‐0045825 12/24/2017     TK Holdings Inc., et al.                        $27.00                                                                                       $27.00
SCHWARTZ, BRUCE
38 SARATOGA DR
WEST WINDSOR, NJ 08550                                P‐0041970 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ, DELIA A
690 BLUFF CANYON CIR
EL PASO, TX 79912                                     P‐0001096 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ, GARY A
1807 140TH AV.
ST CROIX FALLS, WI 54024                              P‐0011116 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2947 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1111 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SCHWARTZ, KENNETH E
690 BLUFF CANYON CIR
EL PASO, TX 79912                                    P‐0001097 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ, LORI G
8520 WINNCREST LANE
COLORADO SPRINGS, CO 80920                           P‐0009972 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ, MEYER P
3 CAMERON LANE
SAVANNAH, GA 31411                                   P‐0027604 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ, MICHAEL
11020 TRADEWINDS LN
CHARLOTTE, NC 28226                                  P‐0004888 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ, PAUL B
29 LOFT DR
MARTINSVILLE, NJ 08836                               P‐0019482 10/31/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SCHWARTZ, RHONDA E
4980 W 13TH STREET
INDIANAPOLIS, IN 46224                               P‐0038255 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ, ROBERT
11 POPPY LANE
HOWELL, NJ 07731                                     P‐0007955 10/28/2017       TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SCHWARTZ, ROBERT
11 POPPY LANE
HOWELL, NJ 07731                                     P‐0007960 10/28/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SCHWARTZ, ROBERT D
1744 BOULDERVIEW DRIVE SE
ATLANTA, GA 30316‐4202                               P‐0027634 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ, RYAN
1655 COUNTRYSIDE DRIVE
SHAKOPEE, MN 55379                                   P‐0023172 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZ‐GILBERT, RACHEL H
1335 SE 84TH AVE
PORTLAND, OR 97216                                   P‐0037525 12/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARTZMAN, DON
8812 N.W. 56TH STREET
CORAL SPRINGS, FL 33067                                4267      12/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCHWARTZOTT, PAUL
379 YACHT ROAD
MOORESVILLE, NC 28117                                  392       10/23/2017        TK Holdings Inc.                         $10,000.00                                                                                   $10,000.00
SCHWARTZOTT, PAUL R
379 YACHT ROAD
MOORESVILLE, NC 28117                                  384       10/23/2017        TK Holdings Inc.                         $10,000.00                                                                                   $10,000.00
SCHWARZ, CHRISTOPHER T
2149 N DOGWOOD LN
PALATINE, IL 600741337                               P‐0057813    4/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, DAVID H
9042 ASPEN GROVE LANE
MADISON, WI 53717                                    P‐0044272 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, DAVID P
P.O. BOX 142
WEINER, AR 72479                                     P‐0045754 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, DAVID P
P.O. BOX 142
WEINER, AR 72479                                     P‐0045761 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 2948 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1112 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SCHWARZ, DAVID P
P.O. BOX 142
WEINER, AR 72479                                     P‐0045780 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, DAVID P
P.O. BOX 142
WEINER, AR 72479                                     P‐0045784 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, JAY R
7405 HOLLY AVENUE
TAKOMA PARK, MD 20912                                P‐0015117 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, JUSTIN J
22 LAKESIDE AVENUE
CRANSTON, RI 02910                                   P‐0037930 12/9/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SCHWARZ, MARGARET E
62 BROOK STREET
RIVERHEAD, NY 11901                                  P‐0003252 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, MARY
248 ROCKEFELLER RD
RICHFORD, NY 13835                                   P‐0033342 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, MARY
248 ROCKEFELLER RD
RICHFORD, NY 13835                                   P‐0033343 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, NANCY E
300 MAILANDS ROAD
FAIRFIELD, CT 06824                                  P‐0053882   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZ, ROBERT B
2400 PARMENTER ST
APT 420
MIDDLETON, WI 53562                                  P‐0010486 10/31/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
SCHWARZBURG, ALBERT T
74 FLAGSTONE DR
ROSSVILLE, GA 30741                                  P‐0003047 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWARZLOW, ROBERT M
102 SOUTHLAKE DR
PALM COAST, FL 32137                                 P‐0004247 10/25/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
SCHWED, JIMMY A
2937 EGRET WALK TERRACE SOUTH
JACKSONVILLE, FL 32226                               P‐0047451 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWED, LINDA M
2937 EGRET WALK TERRACE SOUTH
JACKSONVILLE, FL 36662                               P‐0045894 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEDA, JOHN P
JOHN SCHWEDA
644 N OLD RAND ROAD
LAKE ZURICH, IL 60047                                P‐0028991 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEDA, KATHRYN C
644 N OLD RAND ROAD
LAKE ZURICH, IL 60047                                P‐0029097 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEERS, CHARLES E
1670 HAMPTON WALK DR
HOSCHTON, GA 30548                                   P‐0041357 12/17/2017     TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
SCHWEGMAN, JAMES W
17 LONGSTREET
IRVINE, CA 92620                                     P‐0032816 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEIKERT, FAY E
8487 N BUSH RD NW
MCCONNELSVILLE, OH 43756                             P‐0045629 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2949 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1113 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SCHWEITZER, JOHN K
78 WELLINGTON AVE
SHORT HILLS, NJ 07078                                P‐0005912 10/26/2017     TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
SCHWEITZER, LOIS A
2605 CEDARHURST DR
REISTERSTOWN, MD 21136                               P‐0017755 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEITZER, LOIS A
2605 CEDARHURST DRIVE
REISTERSTOWN, MD 21136‐4407                          P‐0057524 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEITZER, LOIS A
2605 CEDARHURST DRIVE
REISTERSTOWN, MD 21136‐4407                          P‐0057525 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEITZER, SETH M
2 CLEVELAND AVE.
PENN VALLEY, PA 19072                                P‐0013796 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEMIN, JOHN A
3 CIRCLE DR
MIDDLETOWN
, RI 02842‐4605                                      P‐0009714 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEMIN, LINDA E
3 CIRCLE DRIVE
MIDDLETOWN
, RI 02842‐4605                                      P‐0009706 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWENZFEGER, KARL S
7973 S.SCHWENZFEGER
LITTLETON, CO 80128                                  P‐0007481 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEPPE, PAUL H
393 FAIRVIEW RD
WESTBROOK, CT 06498                                  P‐0047604 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEPPENHEISER, GARY
307 BARNEY HOLLOW RD
NICHOLSON, PA 18446                                  P‐0045387 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEPPENHEISER, GARY
307 BARNEY HOLLOW RD
NICHOLSON, PA 18446                                  P‐0045408 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWEPPENHEISER, JAMES
121 BARNEY HOLLOW RD
NICHOLSON, PA 18446                                  P‐0030703 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWERDT, LISA M
5337 CALIFORNIA AVE
BETHEL PARK, PA 15102                                P‐0025592 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWICK, DAVID A
1176 BENNETT RD
HOP BOTTOM, PA 18824                                 P‐0051317 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWICKING, CARSTEN A
9 KIMBALL CT APT 802
BURLINGTON, MA 01803                                 P‐0031807 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCHWIESO, CARLEEN M
842 3RD AVE BOX 585
MANILLA, IA 51454‐0585                               P‐0012775 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCIACCA, LISA M
6515 PARKDALE PLAZA
MARTINEZ, CA 94553                                   P‐0013686 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCIALABBA, DAMIAN A
473 WHEELER ROAD
NORTH BRUNSWICK, NJ 08902                            P‐0006767 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2950 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1114 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
SCIASCIA, ANGELO
95 OPOSSUM ROAD
SKILLMAN, NJ 08558                                    P‐0034253 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCIBELLI, MICHAEL V
119 PATRICIA DRIVE
BEAVER FALLS, PA 15010                                P‐0020571 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCICCHITANO, FRANK N
1473 HILLCREST DR
ARROYO GRANDE, CA 93420                               P‐0023014 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCICCHITANO, FRANK N
1473 HILLCREST DR
ARROYO GRANDE, CA 93420                               P‐0023015 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCIMECA, VICTOR J
1571 DANESFIELD DR.
BELVIDERE, IL 61008                                   P‐0033930 11/30/2017       TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
SCIPIO, HUBERT W
2112 LONDONDERY DRIVE
MANHATTAN, KS 66503                                   P‐0025258 11/14/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SCLAFANI, PATRICK R
7736 LILAC LANE
SIMI VALLEY, CA 93063                                 P‐0018178 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOFIELD, BARBARA
2300 DICKERSON RD #81
RENO, NV 89503                                          424       10/24/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
SCOGGINS, HAROLD A
2550 SHELDON DR.
RICHMOND, CA 94803                                    P‐0051113 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOGGINS, HAROLD A
2550 SHELDON DR.
RICHMOND, CA 94803                                    P‐0054030    1/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOGGINS, MACK M
2809 SPRING OAKS DRIVE
HIGHLAND VILLAGE, TX 75077                            P‐0010964 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOGGINS, MACK M
2809 SPRING OAKS DRIVE
HIGHLAND VILLAGE, TX 75077                            P‐0010991 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOGGINS, MACK M
2809 SPRING OAKS DRIVE
HIGHLAND VILLAGE, TX 75077                            P‐0011084 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOGGINS, SHARRON L
PO BOX 21756
EL SOBRANTE, CA 94820                                 P‐0054017    1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOGNAMILLO, JOHN
426 OAK LN.
LULING, LA 70070                                      P‐0025713 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOLA, PATTI
3008 FOREST AVE
BROOKFIELD, IL 60513                                  P‐0050355 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOLAVINO, KENNETH
5239 TUSCANY DRIVE
FAIRFIELD, CA 94534                                   P‐0015843 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOLAVINO, KENNETH
5239 TUSCANY DRIVE
FAIRFIELD, CA 94534                                   P‐0015849 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 2951 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1115 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SCONYERS, BROOKE S
4201 E 104TH ST
TULSA, OK 74137                                       P‐0030017 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOT, MICHELLE B
411 W DIAMOND ST
BUTLER, PA 16001                                      P‐0032653 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTELLARO, JOHN P
106 BROADWAY AVENUE
WILMETTE, IL 60091                                    P‐0050093 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTELLO, JOHN G
6 VALENCIA STREET
PALM COAST, FL 32137                                  P‐0000050 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTFORD, MERIT
PO BOX 33
POST MILLS, VT 05058                                  P‐0026473 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOT‐FREE PAINTING
SCHREIBER, SCOTT
                                                      P‐0002870 10/24/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SCOTHERN, ANGELA
1324 DAVID DRIVE
SYRACUSE, UT 84075                                      5058    10/29/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCOTHERN, ANGELA
1324 DAVID DRIVE
SYRACUSE, UT 84075                                      5060    10/29/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCOTHERN, ANGELA
1324 DAVID DRIVE
SYRACUSE, UT 84075                                      5061    10/29/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCOTHERN, ANGELA M
1324 DAVID DRIVE
SYRACUSE, UT 84075                                    P‐0003199 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTHERN, ANGELA M
1324 DAVID DRIVE
SYRACUSE, UT 84075                                    P‐0058144 7/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT CAMPBELL, LAURIE A
34 BAYCREST AVE
WESTHAMPTON, NY                                       P‐0040206 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT CONSULTING, INC.
4332 6TH AVE N
ST PETERSBURG, FL 33713                               P‐0006269 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT II, THOMAS D
12533 NIEGO LN
SAN DIEGO, CA 92128                                   P‐0040427 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT JR, BENITO A
336 WEST LOGAN STREET
PHILADELPHIA, PA 19144                                P‐0050892 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT JR, RICHARD A
3229 KYLEMORE RD
TOLEDO, OH 43606                                        4024    12/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCOTT JR, WILLIAM J
1407 N 6TH STREET
MARTINS FERRY, OH 43935                               P‐0051826 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, ADRIENNE V
4722 FOY PL
SARASOTA, FL 34243                                    P‐0003186 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2952 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1116 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCOTT, AGNES H
1504 COLLIER ST
UNIT 8
AUSTIN, TX 78704                                    P‐0039230 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, ALMA S
29 WEST MCLELLAN BOULEVARD
PHOENIX, AZ 85013                                   P‐0006448 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, AMY JOAN
1702 46TH STREET
DES MOINES, IA 50310                                  4490    12/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCOTT, ANDREW M
20 PICKWICK DRIVE
COMMACK, NY 11725                                   P‐0052455 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, ANGELA J
6426 OAKLEAF WAY
MORROW, GA 30260                                    P‐0005978 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, ANITA KONTOH
768 LINDSEY LANE
BOLINGBROOK, IL 60440                                 1246    11/3/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCOTT, ANQUINETTA M
1858 CORNELL AVENUE
8
WINTER PARK, FL 32789                               P‐0031351 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, BILLY D
1352 SYDNEY TER.
MOUNT JULIET, TN 37122                              P‐0013499 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, CALEAH K
5931 CHRISTIAN STREET
PHILADELPHIA, PA 19143                              P‐0016744 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, CALEAH K
5391 CHRISTIAN STREET
PHILADELPHIA, PA 19143                              P‐0016824 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, CARRIE A
5673 MORNING FLOWER DRIVE
MEMPHIS, TN 38135                                   P‐0054659 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, CARYN S
1669 FOSTER AVENUE
SCHENECTADY, NY 12308                               P‐0028015 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, CHARLES M
4309 NORMANDY AVENUE
DALLAS, TX 75205                                      1573    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SCOTT, CHRIS L
11708 KILPATRICK LN
CHARLOTTE, NC 28277                                 P‐0002063 10/23/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SCOTT, DANIEL E
1095 CO RD 105
FORT PAYNE, AL 35967                                P‐0042303 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, DAVID A
9380 NW 43 STREET
SUNRISE, FL 33351                                   P‐0042055 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, DAVID M
561 PARK WAY
# 15
CHULA VISTA, CA 91910‐3651                          P‐0039755 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2953 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1117 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SCOTT, DEBBIE L
2393 SW BIG BOW ROAD
INDIAHOMA, OK 73552                                  P‐0000522 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, DEBBIE S
11709 58TH DR NE
MARYSVILLE, WA 98271                                 P‐0016859 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, DEBORAH
824 CHATFIELD ROAD
JOPPA, MD 21085                                      P‐0026719 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, DEBORAH M
1780 PAKMALEE DRIVE
MURRELLS INLET, SC 29576                             P‐0033858 11/27/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
SCOTT, EDRICA
2849 MEADOWVIEW DRIVE
ATLANTA, GA 30316                                      642     10/25/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCOTT, EMMETT C
4130 OSPREY HARBOUR LOOP
CORTEZ, FL 34215                                     P‐0001100 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, GAIL A
853 HENSON DRIVE
HURST, TX 76053                                      P‐0003515 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, GWENDOLYN L
1750 LEE RD 235
SMITHS, AL 36877                                     P‐0029338 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, HEATHER
NO ADDRESS PROVIDED
                                                     P‐0050031 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, HEIDI A
505 STEELE DR.
BENTONVILLE, AR 72712                                P‐0050612 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, HEIDI A
505 STEELE DR.
BENTONVILLE, AR 72712                                P‐0051629 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, JACQUELINE
1307 BERNI RUTH LANE
SEVERN, MD 21144                                     P‐0006639 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, JAMES E
2374 CYPRESS AVENUE
EUREKA, CA 95503‐6210                                P‐0027583 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, JAMES E
2374 CYPRESS AVENUE
EUREKA, CA 95503‐6210                                P‐0027586 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, JAMES E
2374 CYPRESS AVENUE
EUREKA, CA 95503‐6210                                P‐0027587 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, JAMES E
5001STANCLIFF ST
BAKERSFIELD, ST 93307                                P‐0049248 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, JAMES E
5001 STANCLIFF ST
BAKERSFIELD, CA 93307                                P‐0049292 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, JASON T
209 BRIGHTON RD
WILMINGTON, NC 28409                                 P‐0055081 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2954 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1118 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SCOTT, JOANNA K
3115 RANDOLPH COURT DRIVE
ANN ARBOR, MI 48108                                  P‐0019144 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, JOANNA K
3115 RANDOLPH COURT DRIVE
ANN ARBOR, MI 48108                                  P‐0028915 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, JODI
3208 VILLAGE GLEN DDRIVE
SNELLVILLE, GA 30039                                 P‐0004921 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, JOHN M
8670 HAWKEYE PASS
EDMOND, OK 73034                                     P‐0020590 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, JOHN R
3219 TWIN WASH SQ
FORT COLLINS, CO 80528‐9452                          P‐0026803 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, JOSHUA JAMES
3222 W. HEARN RD
PHOENIX, AZ 85053                                      1222    10/30/2017        TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
SCOTT, KATHLEEN A
1925 CASA DRIVE
ARNOLD, MO 63010                                       2044    11/6/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
SCOTT, KATHLEEN L
302 PERIMETER RD
MOUNT HOREB, WI 53572‐2317                           P‐0024834 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, KATHLEEN L
302 PERIMETER ROAD
MOUNT HOREB, WI 53572                                P‐0057191 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, LAQUITHA
3360ALICE ST APT932
HOUSTON, TX 77021                                    P‐0039249 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, LAQUITHA
3360ALICE ST.APT932
3360ALICE ST.APT932
HOUSTON, TX 77021                                    P‐0039258 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, LATASHA
12 GOPHER LN
EUFAULA, AL 36027                                    P‐0006929 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, LAUREN H
6406 OLD POST RD
CHARLOTTE, NC 28212                                  P‐0002017 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, LAUREN L
2927 SPRING MOUNTAIN DRIVE
LOVELAND, CO 80537                                   P‐0024372 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, LELAND K
501 INMAN STREET
COUNCIL GROVE, KS 66846                              P‐0013134 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, LELAND K
501 INMAN STREET
COUNCIL GROVE, KS 66846                              P‐0013277 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, LESLIE
4513 W HOPI TRAIL
LAVEEN, AZ 85339                                     P‐0039743 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, LOIS
1251 BEACON POINT DRIVE
APT. 508
JACKSONVILLE, FL 32224                               P‐0003799 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 2955 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1119 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SCOTT, LORI F
3223 SHADY MAPLE CT
KINGWOOD, TX 77339                                  P‐0013127 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, LORI F
3223 SHADY MAPLE CT
KINGWOOD, TX 77339                                  P‐0030137 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, MARK A
29 WEST MCLELLAN BOULEVARD
PHOENIX, AZ 85013                                   P‐0005723 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, MARTEA D
259 KING DAVID DR
LINDEN, VA 22642                                    P‐0031110 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, MARY E
30 RICHARDSON ROAD
FITCHBURG, MA 01420                                 P‐0009379 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, MORGAN L
9059 WOODHURST DR
DALLAS, TX 75243                                    P‐0032931 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, NANCY L
PO BOX 621
LINN CREEK, MO 65052                                P‐0032981 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, NANCY LEE
PO BOX 621
LINN CREEK, MO 65052‐0621                             2526    11/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SCOTT, NICHELLE M
259 TRAFALGAR DRIVE
DOVER, DE 19904                                     P‐0010929 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, NICOLE D
4401 FOXWOOD COVE
JONESBORO, AR 72404                                 P‐0038872 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, PATRICIA
1520 W. 25TH ST.
HOUSTON, TX 77008                                   P‐0041192 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, PAULA M
P.O. BOX 276
OSPREY, FL 34229                                    P‐0000874 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, QUADE
29817 SE 370TH ST
ENUMCLAW, WA 98022                                  P‐0019401 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, RANDY
171 MCLAURIN AVE
ROLLING FORK, MS 39159                              P‐0014528 11/3/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SCOTT, RANDY
171 MCLAURIN AVE
ROLLING FORK, MS 39159                              P‐0027640 11/14/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SCOTT, RENARD L
409 GARDENIA DRIVE
MULLICA HILL, NJ 08062                              P‐0025765 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, RICK
1990 S 19TH ST
EL CENTRO, CA 92243                                 P‐0019106 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, RICKELL C
1965 W MISTLETOE CIRCLE
TUCSON, AZ 85713                                    P‐0038869 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2956 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1120 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
SCOTT, ROBERT W
4709 DREXEL DRIVE
DALLAS, TX 75205                                      P‐0015425 11/4/2017      TK Holdings Inc., et al.                     $8,000.00                                                                                     $8,000.00
SCOTT, RODRICK A
1100 VILLAGE TRAII
CALERA, AL 35040                                      P‐0004249 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, RONALD E
735 E STRATFORD DR. APT 101
FRESNO, CA 93720                                      P‐0043793 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, RUBY
4457 SHADY LANE
INDIANAPOLIS, IN 46226                                P‐0042936 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, SAMANTHA J
1048 DAVJO DRIVE
COLD SPRINGS, KY 41076                                P‐0055861 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, SANDRA LYNNE
138 BAYBORO CIRCLE
GOOSE CREEK, SC 29445                                   574     10/25/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SCOTT, SHARON
417 ROCKHURST RD
BOLINGBROOK, IL                                       P‐0031574 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, SHARON D
2379 GREGORY DRIVE
TALLAHASSEE, FL 32303                                 P‐0042145 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, SHEILA A
27 FORGE DRIVE
AVON, CT 06001                                        P‐0010334 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, SHENELLE J
623 DRUM AVENUE
CAPITOL HEIGHTS, MD 20743                             P‐0010834 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, SHERITA
3306 HANNA AVE.
CINCINNATI, OH 45211                                    1906    11/9/2017         TK Holdings Inc.                          $5,000.00              $0.00                                                                  $5,000.00
SCOTT, STEPHANIE
P.O.BOX 141044
TOLEDO, OH 43614                                      P‐0043011 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, TAHIRAH S
3036 DELL DRIVE
HERMITAGE, TN 37076                                   P‐0017438 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, THERESA M
134 EAST 7TH AVE R4
ROSELLE, NJ 07203                                     P‐0045407 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, TIMOTHY L
16931 ASCOT MEADOW DRIVE
SUGAR LAND, TX 77479                                  P‐0012327 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, TRAVIS J
PO BOX 2401
LA MESA, CA 91943                                     P‐0017148 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, VELETA N
332 SIMS AVENUE
AUGUSTA, GA 30906                                     P‐0033669 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SCOTT, WILLIAM
7 KINGHILL ROAD
HIGH BRIDGE, NJ 08829                                   892     10/27/2017        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00



                                                                                            Page 2957 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1121 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SCOTT, WINFIELD W
7211 LANE PARK DRIVE
DALLAS, TX                                            P‐0018941 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, WINFIELD W
7211 LANE PARK DRIVE
DALLAS, TX 75225‐2455                                 P‐0034773 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT, YVONNE
P. O. BOX 470668
LOS ANGELES, CA 90047                                 P‐0045713 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT_SEAY, WANDA L
3534 SAINT ALBANS ROAD
CLEVELAND HTS, OH 44121                               P‐0013513 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT5510, BARBARA A
115 LADY SLIPPER TRAIL
SWANNANOA, NC 28778                                   P‐0051269 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT‐EDWARDS, KIMBERLY
5042 WILSHIRE BLVD., STE 105
LOS ANGELES, CA 980036                                P‐0029216 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT‐JUDKINS, DAWN D
1527 EAST UPSAL STREET
PHILADELPHIA, PA 19150                                P‐0055109 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTTSDALE ASTON MARTIN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056803   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTTSDALE FERRARI MASERATI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0048141 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTTSDALE FERRARI MASERATI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056797   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT‐SLAUGHTER, ALEXIS S
2818 N 27TH STREET
PHILADELPHIA, PA 19132                                P‐0010213 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOTT‐TATOM, TRAVIS
3816 STONEWALL TERRACE
ATLANTA, GA 30339                                     P‐0047087 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOVIL, STEPHEN C
2633 CARRINGTON DRIVE
WEST DUNDEE, IL 60118                                 P‐0037989 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOVIL, STEPHEN C
2633 CARRINGTON DRIVE
WEST DUNDEE, IL 60118                                 P‐0037993 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCOVILLE, AMI
1085 PERSHING RD
WEST FRANKFORT, IL 62896                              P‐0045439 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCRIPTURE, CHRISTY L
105 AUSTIN PL
FORT BRAGG, NC 28307                                  P‐0030809 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCROGGINS, JOSHUA L
304 E. HANNA AVE
TAMPA, FL 33604                                       P‐0056594   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2958 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1122 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SCROGGINS, LONIE
2700 ELM STREET
ST. CHARLES, MO 63301                                 P‐0007191 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCROGGINS, MELISSA M
1709 CANOE CREEK FALLS DRIVE
ORLANDO, FL 32824                                     P‐0053253 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCROGGINS, STEVEN M
614 HOLMES BLVD
YORKTOWN, VA 23692                                    P‐0041939 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCROGGS, REBECCA P
5620 PEPPER TREE LANE
OAKWOOD, GA 30566                                     P‐0052476 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCRUGGS, SUSAN M
956 FLATHILL ROAD
LUNENBURG, MA 01462                                   P‐0036953 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCULL, RICHARD
22 SCOTT COURT
ALLENDALE, NJ 07401                                   P‐0015111 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCULL, RICHARD W
22 SCOTT COURT
ALLENDALE, NJ 07401                                   P‐0015098 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCULL, SYLVIA V
22 SCOTT COURT
ALLENDALE, NJ 07401                                   P‐0015101 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCULLY, MICHAEL J
270 WILLOW STREET
WEST ROXBURY, MA 02132                                P‐0049614 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SCYOC, JAMIE
212 BARKER ST
WELLINGTON                                            P‐0004313 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEABOURN, STEVE L
6209 RIDGEWOOD
AMARILLO, TX 79109                                    P‐0006566 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEABOURN, STEVE L
6209 RIDGEWOOD
AMARILLO, TX 79109                                    P‐0006702 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEABROOK, JONATHAN E
26 CHOIR LN
WESTBURY, NY 11590                                    P‐0048721 12/26/2017     TK Holdings Inc., et al.                    $19,725.00                                                                                   $19,725.00
SEABROOK, TAMARA
419 CHESTNUT OAK COURT
EUSTIS, FL 32736                                      P‐0053598   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEACOAST RV RESORT, LLC
729 PORTLAND ROAD
SACO, ME 04072                                        P‐0007790 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAGRAVES, ASHLEY
569B DEADWYLER RD
MAYSVILLE, GA 30558                                   P‐0003594 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAGREN, WILLIAM A
3136 ATCHISON ST
AURORA, CO 80011 2212                                 P‐0009372 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAGREN, WILLIAM A
3136 ATCHISON ST
AURORA, CO 80011‐2212                                 P‐0009381 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 2959 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1123 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SEAGROVE, VIVIAN J
19 UPMINSTER BLDG A
DEERFIELD BEACH, FL 33442                             P‐0002545 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAGROVE, VIVIAN J
19 UPMINSTER BLDG A
DEERFIELD BEACH, FL 33442                             P‐0002556 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAL, ANGELA M
243 GRIFFITH COURT
LURAY, VA 22835                                       P‐0006884 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAL, JEFF
1645 ELLIOTT RANCH RD
BUDA, TX 78610                                        P‐0022536 11/11/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
SEAL, SCOTT P
NO ADDRESS PROVIDED
                                                      P‐0042803 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAL, SCOTT P
480 HALES CHAPEL ROAD
GRAY, TN 37615‐4246                                   P‐0042806 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEALEY, BRENT N
5222 LYSANDER LANE
BRENTWOOD, TN 37027                                   P‐0021922 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEALEY, JEWEL J
2034 SOUTH DRIVE
JACKSONVILLE, NC 28540                                P‐0039820 12/13/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SEALS, ANNETTE D
10 TECOMA CIRCLE
LITTLETON, CO 80127                                   P‐0046292 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEALS, SHAURICE
843 SHENANDOAH VALLEY LANE
JACKSON, MS 39212                                     P‐0032999 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAMAN, CINDI L
11 PAYSON ST
ATTLEBORO, MA 02703                                   P‐0050791 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAMAN, DANA A
19510 25TH AVE NE #3
SHORELINE, WA 98155                                   P‐0045372 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAMAN, LYLE W
600 JAMES ST.
CLAYTON, NY 13624                                     P‐0047338 12/22/2017     TK Holdings Inc., et al.                     $8,263.00                                                                                    $8,263.00
SEAMAN, MICHAEL G
PO BOX 808
GREENCASTLE, IN 46135                                 P‐0029817 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAMAN, ROSEMARIE J
2265LEE RD.
SUITE201
WINTER PARK, FL 32789                                 P‐0022355 11/11/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
SEAMANDS, MICHAEL C
1554 MISSISSIPPI AVE
ST LOUIS, MO 63104                                    P‐0035423 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAMANDS, MICHAEL C
1554 MISSISSIPPI AVE
ST LOUIS, MO 63104                                    P‐0035424 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 2960 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1124 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SEAN SMITH
SMITH, SEAN T
5298 WARLAMOUNT ROAD
HILLSBORO
, OH 45133                                           P‐0054338 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEARER, FRANCIS A
14 PARK PLACE
LEWISTOWN, PA 17044‐1873                             P‐0050391 12/26/2017     TK Holdings Inc., et al.                     $9,500.00                                                                                    $9,500.00
SEARLES, AMANDA
5365 MCKINLEY WAY
FELTON, CA 95018                                     P‐0017899 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEARLES, JASON G
17049 CR 291
COSBY, MO 64436                                      P‐0010693 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEARLES, JASON G
17049 CR 291
COSBY, MO 64436                                      P‐0010696 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEARS HOLDINGS CORPORATION
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                     P‐0052199 12/26/2017     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
SEARS, ASHLEY M
8889 NE 20TH TERRACE
ANTHONY, FL 32617                                    P‐0037877 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEARS, FRANKIE
PO BOX 35
GUTHRIE, OK 73044                                      3986    12/11/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SEARS, MATTHEW A
3272 S. BUMBY AVE
ORLANDO, FL 32806                                    P‐0042540 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEARS, PAUL M
8896 BOAK ROAD EAST
HOLLAND PATENT, NY 13354                             P‐0024681 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEARS‐LOVE, JACQUELYN
912 CHURCH ST
DEPTFORD, NJ 08096                                   P‐0032315 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEASTRUNK, KARL V
611 2ND ST
JASPER, TX 75951                                     P‐0004788 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEASTRUNK, KARL V
611 2ND ST
JASPER, TX 75951                                     P‐0004836 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEATON, CATHERINE M
26 DOCTORS HILL DRIVE
SCITUATE, MA 02066                                   P‐0024992 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEATON, CHARLENE M
3733 AMHERST DR
LAFAYETTE, IN 47905‐4301                             P‐0049141 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEATON, WILLIAM M
762 WAKINA LOOP SE
OCEAN SHORES, WA 98569‐9646                          P‐0039325 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAVER, DAVID C
60 THOMAS TRACE
FISHERVILLE, KY 40023                                P‐0000019 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2961 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1125 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
SEAVER, GWEN H
60 THOMAS TRACE
FISHERVILLE, KK 40023                                 P‐0000020 10/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAWOOD, MARY
4509 EAST KELLIS STREET
FT. WORTH, TX 76119                                   P‐0015234 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAY, BARBARA J
9613 ROUTTS HILL ROAD
WARRENTON, VA 20186                                   P‐0025017 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEAY, MICHAEL LAMARR
804 W. HIGHLAND AVE.
ALBANY, GA 31701                                        704       10/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SEBADDUKA, ISAAC
4951 WHISTLING PINES CT
WESLEY CHSPEL, FL 33545                               P‐0009098 10/30/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SEBASTIONELLI, MICHAEL A
10202 194TH ST E
A202
GRAHAM, WA 98338                                      P‐0057666 3/12/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEBENY, KATHERINE A
101 E. WASHINGTON AVE.
DES MOINES, IA 50316                                  P‐0016411 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEBERRY, ANTHONY D
208 WILEY OAKS DRIVE
WENDEL, NC 27591                                      P‐0047193 12/26/2017       TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SECIC, HASIB
9040 RADIOM DR.
ST. LOUIS, MO 63123                                     1968      11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SECKEL, LESLIE
523 MIFFLIN STREET
DUQUESNE, PA 15110                                    P‐0058036 7/10/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SECREST, ANDREW T
3532 ROSEWOOD AVENUE
LOS ANGELES, CA 90066                                 P‐0055611 1/23/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SECREST, JAMES T
30344 10TH AVE
GOBLES, MI 49055‐9284                                 P‐0019514 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SECU
STOKES, ERNESTINE
6711 PARKHEIGHS AVE
408
BATLIMORE, MD 21215                                   P‐0019638 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SECURITY FIRST CREDIT UNION
BUTANDA, ESMERALDA
501 EAST JASMINE AVE APT 209
501 EAST JASMINE AVE APT 209
MCALLEN, TX 78501                                     P‐0043319 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEDA, EDWARD
URB MONTE TRUJILLO
1405 PARQUE TERRALINDA M5
TRUJILLO ALTO, PR 00976                               P‐0019881 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEDA, JAVIER
133 SAINT JAMES STREET
APT2
KINGSTON, NY 12401                                    P‐0054125    1/7/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                              Page 2962 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1126 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SEDLACEK, DIANE K
PO BOX 617
HELENA, MT 59624                                     P‐0029253 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEDLAR, J PATRICK
11300 INGRAM ST.
LIVONIA, MI 48150                                    P‐0052508 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEDLAR, J PATRICK
11300 INGRAM ST.
LIVONIA, MI 48150                                    P‐0052520 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEE, ZHENWEI K
250 E WYNNEWOOD RD, APT C‐09
WYNNEWOOD, PA 19096                                  P‐0031546 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEEL, GEORGE J
710 WEST RD.
BELGRADE, ME 04917                                   P‐0008565 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEELAM, SREENIVASA
27915 HUNT TRACE LN
FULSHEAR, TX 77441                                   P‐0031062 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEELEY, WARREN A
1000 STONEWALL DR.
NASHVILLE, TN 37220                                  P‐0011249 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEELY, RYAN M
15540 CANYON GULCH LANE 101
ENGLEWOOD, CO 80112                                  P‐0003890 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEEPAUL, NARENDRA
101‐30, 91 STREET
QUEENS, NY 11416                                     P‐0050860 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEER, KARL H
125 TEGA CAY PLACE
UNIT 903
PONTE VEDRA BEAC, FL 32082                           P‐0006442 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEERAM, SRINIVASU
5337 RETREAT CIR
LONGMONT, CO 80503                                   P‐0017599 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEETO, BRENDA W
1110 TIMBERCREEK RD
SAN RAMON, CA 94582                                  P‐0049844 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEGAL, ELIZABETH A
13771 FOUNTAIN HILLS BLVD
#357
FOUNTAIN HILLS, AZ 85268                             P‐0024051 11/1/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SEGAL, JULIA T
JULIA SEGAL
633 PLUM TERRACE
MAHWAH, NJ 07430                                     P‐0046433 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEGALL, ALLEN L
3‐H PINE CLUSTER CIRCLE
MANALAPAN, NJ 07726                                  P‐0043317 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEGER‐LAWSON, DONA R
1934 SUGARWOOD CIRCLE
BELLBROOK, OH 45305                                  P‐0006595 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEGOVIA, ANTONIO F
7451 ALLEMENDE WAY
APT 105
CHATTANOOGA, TN 37421‐4731                           P‐0044639 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2963 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1127 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SEGOVIA‐FERNANDE, MARIA A
8807 HEBRIDES DR
SAN DIEGO, CA 92126                                  P‐0020786 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEGRAVES, JOEL R
5812 TWIN OAKS DR
PACE, FL 32571‐8379                                  P‐0000455 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEGUERRE, REBECCA P
387 IMPERIAL WAY APT 7
DALY CITY, CA 94015                                  P‐0013350 11/2/2017      TK Holdings Inc., et al.                     $4,600.00                                                                                    $4,600.00
SEGUN‐TAIWO, OLADAPO J
8150 LAKECREST DR APT 319
GREENBELT, MD 20770                                  P‐0036591 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEGURA, BEATRICE
THE CJB OFFICE OF LAW
231 WEST 29TH STREET
TUCSON, AZ 85713                                     P‐0044195 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEGURA, DORA L
19503 CAIRNS DRIVE
KATY, TX                                             P‐0004096 10/25/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SEGURA, ROBERTO R
11850 PEPPER ST
BLOOMINGTON, CA 92316                                  2204    11/9/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SEHDEV, RAJESH K
334 N ARDMORE AVE
APT # C
VILLA PARK 60181                                     P‐0011216 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIB, JOHN A
1500 BUZZARD HIGH ST
WIMBERLEY, TX 78676                                  P‐0002477 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIBEL, PAUL K
2924 PARKWALK DRIVE
CINCINNATI, OH 45239                                 P‐0032997 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIBEL, RONALD G
237 BELL STREET
AMERICUS, GA 31709                                   P‐0032221 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIBER, KIMBERLY
1714 NW BROADWAY ST
ALBANY, OR 97321                                     P‐0036838 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIDEMAN, ENID N
32 CRANMORE RD
NORWOOD, MA 02062                                    P‐0021311 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIDER, SCOTT J.
308 E BRADLEY RD
FOX POINT, WI 53217                                    3996    12/12/2017        TK Holdings Inc.                          $2,312.00                                                                                    $2,312.00
SEIDMAN, BRUCE
7 SHERWOOD STREET
WAYNE, NJ 07470                                      P‐0046671 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIDMAN, BRUCE
7 SHERWOOD STREET
WAYNE, NJ 07470                                      P‐0046801 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIDMAN, GARY A
2317 32ND AVE SOUTH
SEATTLE, WA 98144                                    P‐0046728 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIDMAN, MARLENE
7 SHERWOOD STREET
WAYNE, NJ 07470                                      P‐0046680 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2964 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1128 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SEIDNER, RICHARD
259 SAXONY DRIVE
NEWTOWN, PA 18940                                   P‐0045566 12/23/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
SEIFER, JAY M
2067 KINSMON DR
MARIETTA, GA 30062                                  P‐0012170 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFERT, MARKUS
25528 HENLEY AVENUE
HUNTINGTON WOODS, MI 48070                          P‐0053335 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFERT, PETRA F
2026 CALAIS ROAD
FORT WAYNE, IN 46814                                P‐0034818 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFFERLY, JEFFREY A
3007 LINDEN PARK DR
BAY CITY, MI 48706                                  P‐0057294 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFFERLY, JEFFREY A
3007 LINDEN PARK DR
BAY CITY, MI 48706                                  P‐0057297 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFFERLY, JEFFREY A
3007 LINDEN PARK DR
BAY CITY, MI 48706                                  P‐0057299 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFFERLY, JEFFREY A
3007 LINDEN PARK DR
BAY CITY, MI 48706                                  P‐0057300 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFFERLY, JEFFREY A
3007 LINDEN PARK DR
BAY CITY, MI 48706                                  P‐0057301 2/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFI, MOHAMMAD
22391 SUNBROOK
MISSION VIEJO, CA 92692                             P‐0025490 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIFULLIN, GAR
PO BOX 1060
480 COPELAND HILL RD
SMITHVILLE, TX 78957                                P‐0038631 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEIGLER JOSEPHS, DOROTHY
49A GARDEN RD.
PEABODY, MA 01960                                   P‐0009703 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEILER, CHRISTIE M
153 CRISSY WRIGHT RD.
NEWPORT, NC 28570                                   P‐0025801 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEILER, KIM
W198S10785 RED OAK COURT
MUSKEGO, WI 53150                                   P‐0003943 10/25/2017     TK Holdings Inc., et al.                      $844.98                                                                                       $844.98
SEINO, YOSHIKO
8285 E. LEHIGH AVE.
DENVER, CO 80237                                    P‐0037828 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEITZ, BERNARD W
11024 MONTGOMERY BLVD. NE
SUITE 141
ALBUQUERQUE, NM 87111                               P‐0023827 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEITZ, SUSAN A
3671 MENOHER BLVD
JOHNSTOWN, PA 15905                                 P‐0011087 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEITZ, SUSAN A
3671 MENOHER BLVD
JOHNSTOWN, PA 15905                                 P‐0024718 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2965 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1129 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SEITZ, TIMOTHY
3671 MENOHER BLVD
JOHNSTOWN, PA 15905                                   P‐0011105 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEITZ, TIMOTHY
3671 MENOHER BLVD
JOHNSTOWN, PA 15905                                   P‐0024909 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEJUELA, SABRINA T
6800 WOODROW WAY
LOUISVILLE, KY 40228                                  P‐0045389 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEKERES, PATRICIA A
W575 KEARNEY RD
BURLINGTON, WI 53105                                  P‐0019887 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELASSIE, SHERLYN
6865 GLENLAKE PKWY
APT E
ATLANTA, GA 30328                                     P‐0056331   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELBY, LOREN B
536 N ALCAZAR AVE
ARLINGTON, WA 98223                                   P‐0050678 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELBY, MICGAEL D
123 CATTAIL CREEK DR
KERRVILLE, TX 78028                                   P‐0011423 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELBY, MICHAEL D
123 CATTAIL CREEK DR
KERRVILLE, TX 78028                                   P‐0011419 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELBY, ROB
41 EAST CENTENNIAL DRIVE
MEDFORD, NJ 08055                                     P‐0008583 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELBY, SUSAN L
321 12TH ST
SEAL BEACH, CA 90740                                  P‐0029878 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELCO
WILLIAMS, DELORES A
448 SW SURF ST. APT J
NEWPORT, OR 97365                                     P‐0017967 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELCO
WILLIAMS, DELORES A
448 SW SURF ST. APT J
NEWPORT, OR 97365                                     P‐0018038 11/6/2017      TK Holdings Inc., et al.                        $20.00                                                                                       $20.00
SELCO
WILLIAMS, DELORES A
448 SW SURF ST APT J
NEWPORT, OR 97365                                     P‐0018132 11/6/2017      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
SELDEN, JANET
3330 N. ROCKFIELD DRIVE
WILMINGTON, DE 19810                                  P‐0007766 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELDEN, RONALD B
19038 CLYMER STREET
PORTER RANCH, CA 91326                                P‐0025478 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELDIN, RICHARD
9104 DRUMALDRY DRIVE
BETHESDA, MD 20817                                    P‐0017045 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELDIN, RICHARD
9104 DRUMALDRY DRIVE
BETHESDA, MD 20817                                    P‐0026809 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2966 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1130 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SELDON, CURTIS B
5245 HOLLY RIDGE FARM RD
RALEIGH, NC 27616                                    P‐0017522 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
PATRICK, HAROLD
HAROLD PATRICK
1610 E. 1050 N.
HEBER, UT 84032                                      P‐0004458 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
SMITH, BRIAN
12309 HIDDENBROOK DR
TAMPA, FL 33624                                      P‐0004892 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
ARMSTRONG, MONICA
1024 E. 20TH STREET
BALTIMORE, MD                                        P‐0010229 10/30/2017     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
SELF
JONES, JEREMY J
1408 GROVE ST
AVOCA, PA 18641                                      P‐0011024 10/31/2017     TK Holdings Inc., et al.                     $2,450.00                                                                                    $2,450.00
SELF
MOORE, RAY B
2879 HWY 8 WEST
NORMAN, AR 71960                                     P‐0012960 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
FOSTER, LEROY
27685 ABINGTON STREET
SOUTHFIELD, MI 48076                                 P‐0014463 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
SNYDER, RANDY L
15990 NW RONDOS DRIVE
PORTLAND, OR 97229                                   P‐0016596 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
BOTERO, DIEGO
3836 ALABAMA STREET
APARTMENT 315
SAN DIEGO, CA 92104                                  P‐0020372 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
DOUD, THOMAS J
72 BARKER ROAD
PITTSFORD, NY 14534                                  P‐0025954 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
FIGGINS‐PRUITT, MICHELLE L
560 E. CHESTERFIELD
FERNDALE, MI 48220                                   P‐0033346 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
STOKES, MARTHA J
2427 E. HANCOCK TRAIL
CASA GRANDE, AZ 85194‐9670                           P‐0037743 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
STOKES, MARTHA J
2427 E. HANCOCK TRAIL
CASA GRANDE, AZ 85194‐9670                           P‐0043077 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 2967 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1131 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SELF
NEWBERRY, EDRIE J
1485 HOLDUP PASS ROAD
DEL RIO, TX 78840‐6217                              P‐0045670 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
BLOOD, MICHAEL J
9026 WILDWATER WAY
ROUND ROCK, TX 78681                                P‐0053614   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF
DAVIS, GENE H
8022 FOZ STREET
BAYTOWN, TX 77523                                   P‐0057160 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF, AMELIA
6933 ZEBULON ROAD
MACON, GA 31220                                     P‐0001710 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF, ANDREW B
216 WEST PONDEROSA DRIVE
TUTTLE, OK 73089                                    P‐0022982 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF, MATTHEW E
216 WEST PONDEROSA DRIVE
TUTTLE, OK 73089                                    P‐0022992 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF, MELISSA A
5924 VALLEY VIEW ROAD
BLOOMSDALE, MO 63627                                P‐0017549 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF, MELISSA A
5924 VALLEY VIEW ROAD
BLOOMSDALE, MO 63627                                P‐0017574 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF, MICHAEL C
614 GARY PLACE
NEWPORT BEACH, CA 92663                             P‐0032895 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF, MICHAEL C
614 GARY PLACE
NEWPORT BEACH, CA 92663                             P‐0032903 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELF, MICHAEL L
102 TESI COURT
GREENSBORO, NC 27455                                P‐0022452 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELIG, MARIAN E
P. O. BOX 1043
BENICIA, CA 94510                                   P‐0039596 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELIGA, KAREN
4629 LIGHTKEEPERS WAY
UNIT 6J
LITTLE RIVER, SC 29566                              P‐0001219 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELIGMAN, RUSS
4207 HIGHVIEW DR
SAN MATEO, CA 94403                                 P‐0028053 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELIGMAN, RUSS
4207 HIGHVIEW DR
SAN MATEO, CA 94403                                 P‐0028055 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELIGMAN, SIMON J
8910 CRAZY HORSE TRAIL
HOUSTON, TX 77064                                   P‐0005556 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELIGMAN, STEPHANIE L
4335 BEETHOVEN AVE
ST. LOUIS, MO 63116                                 P‐0004455 10/25/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00

                                                                                          Page 2968 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1132 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SELIGMAN, TERRY A
1225 WATERVIEW DRIVE
MILL VALLEY, CA 94941                                  P‐0020901 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELK, BRUCE W
P.O. BOX 1247 ‐ 39727 HWY 62
CHILOQUIN, OR 97624                                    P‐0046034 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELK, BRUCE W
PO BOX 39727 ‐ 39727 HWY 62
CHILOQUIN, OR 97624                                    P‐0046036 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELKE, SHARI B
55 LAKE STREET
BLOOMFIELD, NJ 07003                                   P‐0025037 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELL, JOHN R
2940 N E 32ND PLACE
PORTLAND, OR 97212                                     P‐0041753 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLAN JR, ANGELO D
380 WOODWARD CRESCENT
WEST SENECA, NY 14224                                  P‐0030134 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLARS, CHARLES E
6614 GATEWAY BLVD.
DISTRICT HEIGHTS, MD 20747                             P‐0007021 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLERS, IRMA E
319 SHERRILL AVE
LINCOLNTON, NC 28092                                     2661    11/15/2017        TK Holdings Inc.                                                                                                                           $0.00
SELLERS, JON P
119 PAQUIN DRIVE
SAINT CLOUD, FL 34769                                  P‐0048495 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLERS, KATHY
290 SHERLOCK ST.
FRANKFORT, IL 60423                                    P‐0010640 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLERS, KEYARA J
319 SHERRILL AVE
LINCOLNTON, NC 28092                                     2657    11/15/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SELLERS, KIMBERLY L
PO BOX 281
CONCORD, GA 30206                                      P‐0035815 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLERS, MICHAEL J
2256 APPLEBLOSSOM DR
MIAMISBURG, OH 45342                                   P‐0002178 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLERS, SAMANTHA A
2368 DAVIDSON ROAD
OCEAN SPRINGS, MS 39564                                P‐0029684 11/20/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SELLERS, SHERYL A
28 LEE AVE
APT 100B
TAKOMA PARK, MD 20912                                  P‐0052283 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLERS, STEVEN
4513 PLANTATION OAKS BLVD
ORANGE PARK, FL 32065                                  P‐0029138 11/20/2017     TK Holdings Inc., et al.                     $5,504.00                                                                                    $5,504.00
SELLERS, TONY E
7947 SOUTH VERNON AVE 1FL
CHICAGO, IL 60628                                      P‐0037381 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELLERS, VALERIE R
35 TAYLOR RD
MOUNT VERNON, OH 43050                                 P‐0000131 10/19/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00


                                                                                             Page 2969 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1133 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SELLES, FRED E
37647 GRANT CT
PALMDALE, CA 93552                                   P‐0045549 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELTZER , FRANCINE L
1709 GLASTONBERRY RD.
POTOMAC, MD 20854‐2642                               P‐0031085 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELTZER, DANIEL A
31 MAPLE STREET
WEST ROXBURY, MA 02132                               P‐0047214 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELTZER, EARL M
24 WOOD STREET
GROVELAND, MA 01834                                  P‐0013249 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELTZER, STEPHEN M
1709 GLASTONBERRY RD.
POTOMAC, MD 20854‐2642                               P‐0031039 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELVIDGE, CARY B
181 LOCKWOOD ST.
CASTLE ROCK, CO 80104                                P‐0040406 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELVIDGE, CARY B
181 LOCKWOOD ST
CASTLE ROCK, CO 80101                                P‐0040434 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELVIDGE, CARY B
181 LOCKWOOD ST
CASTLE ROCK, CO 80104                                P‐0040627 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELZER, JANET L
1025 LINCOLN AVE.
PACIFIC GROVE, CA 93950                              P‐0054613 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SELZER, JANET L
1025 LINCOLN AVE.
PACIFIC GROVE, CA 93950                              P‐0055536 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEMAN III, ANTHONY J
1009 N. PROVIDENCE ROAD
MEDIA, PA 19063                                      P‐0053345 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEMAR, ZACHARY J
3645 VANTAGE LANE
GLENVIEW, IL 60026                                   P‐0030885 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEMEDO, KOMI E
7846 AMERICANA CIRCLE APT 202
GLEN BURNIE, MD 21060                                P‐0057087   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEMINOFF, LIS H
305 LINCOLN BLVD
LEHIGH ACRES, FL 33936                               P‐0056537   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEMION, JOHN W
PO BOX 569
MENLO PARK, CA 94026‐0569                            P‐0024432 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEMMES, LORENE E
9143 WILD TRAILS
SAN ANTONIO, TX 78250                                P‐0040054 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEMPKOWSKI, ANTHONY
PO BOX 333
LITTLE SILVER, NJ 07739                              P‐0049356 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SENARIO, NANCY J
444 4TH STREET
PALISADES PARK, NJ 07650                             P‐0019181 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2970 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1134 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SENE, SADIO
6119 OLD FARMHOUSE LN
KATY, TX 77449                                         877     10/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SENECHAL, RICHARD
5118 NW 122ND AVENUE
CORAL SPRINGS, FL 33076                              P‐0001144 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SENERIZ, LUIS E
23935 AYSCOUGH LN
KATY, TX 77493                                       P‐0019949 11/8/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SENFELD, SHELLEY
9177‐F SW 22 STREET
BOCA RATON, FL 33428                                   3495    11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SENFT, JAMES A
1350 SHADY REST DRIVE
NEWPORT, TN 37821                                    P‐0009131 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SENFT, JAMES A
1350 SHADY REST DRIVE
NEWPORT 37821                                        P‐0009141 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SENIOR, BARBARA
P.O. BOX 22083
FORT LAUDERDALE, FL 33335                            P‐0047198 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SENIOR, ROBERT J
29830 CORTE CRUZADA
MENIFEE, CA 92584                                    P‐0055317 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SENTER, KRISTEN E
203 COMMONS WAY
GOOSE CREEK, SC 29445                                P‐0036366 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SENTER, MEREDITH S
3625 N. VERMONT STREET
ARLINGTON, VA 22207                                  P‐0008658 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SENTRY SECURITY SERVICE
P.O. BOX 1512
DEL RIO, TX 78840                                       71      8/9/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SENTZ, ELIZABETH A
4931 N BONITA RIDGE AVE
TUCSON, AZ 85750                                     P‐0048454 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEO, BORAM S
3240 SAWTELLE BLVD.
APT 203
LOS ANGELES, CA 90066                                P‐0018120 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEO, EUNSOO
20120 137TH AVE NE
WOODINVILLE, WA 98072                                P‐0053059 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEO, HANNAM K
1211 HAWTHORNE LANE
FORT WASHINGTON, PA 19034‐1723                       P‐0051136 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEO, PHILIP
1211 HAWTHORNE LANE
FORT WASHINGTON, PA 19034‐1723                       P‐0051070 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEPELAK, RICHARD W
P.O. BOX 26921
AKRON, OH 44319                                      P‐0042062 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEPKOWSKI, HEATHER L
1701 SOUTH MAIN ST
CHESHIRE, CT 06410                                   P‐0043408 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2971 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1135 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SEPRO ROBOTIQUE
RUE HENRY BESSEMER, ZONE ACTI‐EST
LA ROCHE SUR YON 85000
FRANCE                                                 3637    11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SEPULVEDA, JESSICA
2994 SIESTA VIEW DR
KISSIMMEE, FL 34744                                  P‐0023822 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEPULVEDA, JEZRAEL
4065 MISSION WAY
MCDONOUGH, GA 30252                                  P‐0004033 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEPULVEDA, JEZRAEL
4065 MISSION WAY
MCDONOUGH, GA 30252                                  P‐0004198 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SER, GEOK WAH
783 VILLAGE CLUB DR
WEXFORD, PA 15090                                    P‐0031647 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERAFIN, ANDREW J
703 SOLANA SHORES DR
B304
CAPE CANAVERAL, FL 32920                             P‐0023543 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERAFIN, JUDITH
7 JUMPING BROOK PLACE
ANNANDALE, NJ 08801                                    2504    11/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SERAFINO, JACQUELINE G
109 GROVE STREET
WELLESLEY, MA 02482                                  P‐0009383 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERAITA, DEBORAH A
70 PARKWAY DRIVE
SYOSSET, NY 11791                                    P‐0027054 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERBEN, TYLER
81 DALTON STREET
OAKVILLE, CT 06779                                   P‐0005113 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERBUS, CHUCK R
CHUCK SERBUS
5716 W. BLUESTEM ST
SIOUX FALLS, SD 57106                                P‐0020229 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEREIKAS, GEORGE S
112 GLEN ABBEY LANE
DEBARY, FL 32713                                     P‐0055007 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERGEEFF, WALTER A
80480 VIA TALAVERA
LA QUINTA, CA 92253                                  P‐0021265 11/9/2017      TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SERGEEV, ALEXEY
2751 ACACIA TERRACE
BUFFALO GROVE, IL 60089                              P‐0026400 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERINE, JORI N
2619 DORADO COURT
FORT COLLINS, CO 80525                               P‐0026760 11/16/2017     TK Holdings Inc., et al.                     $5,994.92                                                                                    $5,994.92
SERIO, LUIGI
15226 NW 4TH AVE.
VANCOUVER, WA 98685                                  P‐0020770 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERITELLA, MARC
NO ADDRESS PROVIDED
                                                     P‐0050191 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2972 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1136 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SERITELLA, MARC A
618 DENHAM ARCH
CHESAPEAKE, VA 23322                                 P‐0050021 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERITELLA, MARC A
518 DENHAM ARCH
CHESAPEAKE, VA 23322                                 P‐0050067 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERITELLA, MARC A
618 DENHAM ARCH
CHESAPEAKE, VA 23322                                 P‐0050113 12/27/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
SERITELLA, MARC A
618 DENHAM ARCH
CHESAPEAKE, VA 23322                                 P‐0050143 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERKUCZEWSKI, ANDRZEJ
26174 RAINBOW GLEN DR
NEWHALL, CA 91321‐1369                               P‐0013131 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERKUCZEWSKI, ANDRZEJ
26174 RAINBOW GLEN DR
NEWHALL, CA 91321‐1369                               P‐0013135 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEROCK, JOSEPH G
751 WEST BUTLER DRIVE
SUGARLOAF, PA 18249                                  P‐0046564 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEROTA, FLORENCE
1909 CLUBHOUSE DRIVE
ANN ARBOR, MI 48108                                  P‐0033600 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERPA, RANDAL
12075 RIDING RD
WILTON, CA 95693                                     P‐0019230 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERPA, RANDAL
12075 RISING RD
WILTON, CA 95693                                     P‐0019244 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERRANO RIVERA, HECTOR M.
16 ESPANA, JARD. DE MONACO
MANATI, PR 00674                                       3926    12/5/2017         TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
SERRANO, BLANCA N
11816 FRANCIS SCOBEE DR.
EL PASO, TX 79936                                    P‐0026830 11/13/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SERRANO, BLANCA N
11816 FRANCIS SCOBEE DR
EL PASO, TX 79936                                    P‐0026831 11/13/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SERRANO, GLORIA
2833 E9TH STREET
OAKLAND, CA 94601                                    P‐0037600 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERRANO, IMELDA V
325 SERENO DR
EL PASO, TX 79907                                    P‐0023355 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERRANO, JUDITH M
28716 LEGACY WAY
MENIFEE, CA 92584                                    P‐0020455 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERRANO, NORMA
9358 PALM LANE
FONTANA, CA 92335                                    P‐0027974 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERRANO, ROBERTO O
28716 LEGACY WAY
MENIFEE, CA 92584                                    P‐0020453 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 2973 of 3674
                                                    Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1137 of 1837
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address            Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
SERRATELLI, MARIBEL
711 2ND STREET
DUNELLEN, NJ 08812                                        P‐0054467 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERRATO, KARAN L
1159 BRYCE WAY
VENTURA, CA 93003                                         P‐0034040 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERVEISS, GREGORY J
1343 TIERRA BERIENDA
PUEBLO, CO 81008                                          P‐0027056 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERVELLO, VINCENT F
6 WOODCREST RD
WESTBOROUGH, MA 01581                                     P‐0037928 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERVELLO, VINCENT F
6 WOODCREST RD
WESTBOROUGH, MA 01581                                     P‐0037931 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERVIN, SUSIE
4337 CAMELIA CT.
CHINO, CA 91710                                           P‐0033174 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SERVIS, KARA L
1106 E. MOYAMENSING AVE.
3RD FLOOR
PHILADELPHIA, PA 19147                                    P‐0024350 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SESSA, JEFFREY E
111 KELSEY RD
WILLIAMSBURG, VA 23185                                    P‐0023633 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SESSA, TAMRA L
111 KELSEY RD
WILLIAMSBURG, VA 23185                                    P‐0023638 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SESSION, ANDREA M
369 LAS PALMAS DRIVE
IRVINE, CA 92602                                          P‐0023645 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SESSIONS, DEAN R
1802 HOQUIAM PL NE
RENTON, WA 98059                                          P‐0016122 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SESTAK, JONATHON D
7175 LOWELL AVENUE
OVERLAND PARK, KS 66204                                   P‐0017101 11/6/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SETAYESH, ALI
41838 MONTALLEGRO ST
LANCASTER, CA 93536                                       P‐0045353 12/23/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SETAYESH, ALI
41838 MONTALLEGRO ST
LANCASTER, CA 93536                                       P‐0045358 12/23/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SETAYESH, ALI
41838 MONTALLEGRO ST
LANCASTER, CA 93536                                       P‐0045367 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SETIA, JAWAHAR L
364 NORTHPOINTE CT., UNIT‐102
ALTAMOINTE SPGS, FL 32701                                 P‐0010774 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SETLEY, WILLIAM
NEWSOME MELTON, P.A.
R. FRANK MELTON, II, ESQ./WILLIAM C. OURAND, ESQ.
C. RICHARD NEWSOME
201 S. ORANGE AVE., SUITE 1500
ORLANDO, FL 32801                                           3060    11/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                                Page 2974 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1138 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SETLEY, WILLIAM
201 S ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                      P‐0043522 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SETO, RYAN
7436 MUIRWOOD COURT
PLEASANTON, CA 94588                                   P‐0032318 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SETO, TINA W
365 PACIFIC DR
MOUNTAIN VIEW, CA 94043                                P‐0019277 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SETTEMBRINO, ELEANOR
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                        P‐0043756 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SETTLE, SUSAN K
950 LINDEN LN
DAUPHIN, PA 17018                                      P‐0037770 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SETTLE, TYLER R
1444 DAYSTAR LN
DELTONA, FL 32725                                      P‐0000960 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SETTLEMYRE, MICHAEL J
3210 KIRKLAND COURT
MONROE, NC 28110                                       P‐0000864 10/20/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SEURKAMP, MARK
6057 CHAMBLEE DR.
LOVELAND, OH 45140                                     P‐0002335 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEVASTOPOULOS, BREANNE
90 ANALISA LN
WALNUT CREEK, CA 94596                                 P‐0034902 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEVASTOPOULOS, BREANNE
90 ANALISA LN
WALNUT CREEK, CA 94596                                 P‐0034904 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEVCIK, RICHARD L
NO ADDRESS PROVIDED
                                                       P‐0055899 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEVERIN, ROBERT P
6041 KERSHAW ST
PHILADELPHIA, PA 19151                                 P‐0049663 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEVERINO, JULIAN
773 AVENUE E
BAYONNE, NJ 07002                                      P‐0042583 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEVERIO, TASHA R
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043678 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SEVILLA MIRANDA, AMARILIS
URB. ROSE VALLEY
77 CALLE VALLE
MOROVIS, PR 00687                                      P‐0032382 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEWARD, ANGELA D
9302 CARLWAY COURT
HENICO, VA 23228                                       P‐0029933 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEXAUER, MARY S
926 SHADY PATH DRIVE
SAINT PETERS, MO 63376‐7602                            P‐0020963 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 2975 of 3674
                                                 Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1139 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
SEXTON JR, JOHN M
3936 HELENS GATE, P.O. BOX 69
METAMORA, MI 48455                                     P‐0050427 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEXTON, FRANCES H
P O BOX263
SHELBY, IN 46377                                       P‐0013367 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEXTON, RODGER D
528 E. SEMINOLE DR.
BYRON, GA 31008                                          2971      11/18/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SEYMORE, BRITTANIA D
1731 HARVEY LN.
STAFFORD, TX 77477                                     P‐0005763 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEYMORE, BRITTANIA D
1731 HARVEY LN.
STAFFORD, TX 77477                                     P‐0008892 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEYMORE, JO ANN
304 SAND OAK BLVD
PANAMA CITY BEAC, FL 32413                             P‐0000250 10/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEYMOUR JR., DONALD
2138 VILLAGE WOODS CT APT 2
MEMPHIS, TN 38116                                      P‐0057549    3/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEYMOUR, CHRISTOPHER
5122 N DEPAUW ST
PORTLAND, OR 97203                                     P‐0015659 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEYMOUR, DANA L
1836 CROSS POINT WAY
ST. AUGUSTINE, FL 32092                                P‐0050783 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEYMOUR, GLADYS G
8403 QUAILFIELD ROAD
MECHANICSVILLE, VA 23116                               P‐0026343 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEYMOUR, JAMES T
1125 CHANDLER OAKS DR
JACKSONVILLE, FL 32221                                 P‐0002141 10/23/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SEYMOUR, JAMES T
1125 CHANDLER OAKS DR
JACKSONVILLE, FL 32221                                 P‐0002145 10/23/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SEYMOUR, MICHELLE A
C/O DORIS OLIVO
4628 NW 34TH PL
OCALA, FL 34482                                        P‐0017403 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEYMOUR, PHILIP J
5920 FAIRBROOK ST
LONG BEACH, CA 90815                                   P‐0057502 2/26/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SEYMOUR, SCOTT
41 HICKORY LN
ELKTON, MD 21921                                       P‐0045862 12/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SFERLAZZO, GARY P
2152 COTTONWOOD DRIVE
SEA GIRT, NJ                                           P‐0046818 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SFERLAZZO, GARY P
2152 COTTONWOOD DRIVE
SEA GIRT, NJ                                           P‐0046824 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SFERRAZZA, MARY E
2550 E AVE I
SP68
LANCASTER, CA 93535                                    P‐0036969 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                               Page 2976 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                  Page 1140 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
SFS INTEC INC.
1045 SPRING STREET
WYOMISSING, PA 19610                                    2954      11/21/2017        TK Holdings Inc.                                                                                        $0.00                               $0.00
SFS INTEC INC.
1045 SPRING STREET
WYOMISSING, PA 19610                                    3109      11/21/2017        TK Holdings Inc.                                                                                        $0.00                               $0.00
SGARAGLIO, RANDY A
5529 ECHO SPRINGS DRIVE
HAMILTON, OH 45011                                    P‐0048006 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SGS U.S. TESTING COMPANY, INC.
FLORIO PERRUCCI STEINHARDT & FADER, LLC
SETH TIPTON, ESQ.
235 BROUBALOW WAY
PHILLIPSBURG, NJ 08865                                  2739      11/16/2017        TK Holdings Inc.                       $2,000,000.00                                                                                $2,000,000.00
SHABLEAU, RAMONA
2312 WEST AUGUSTA BLVD
CHICAGO, IL 60622                                     P‐0039897 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHABO, RUSSELL R
105 NARRAGANSETT ST.
NORTH KINGSTOWN, RI 02852                             P‐0006585 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHACKEL, KAREN M
2609 LIBERTY BELL COURT
WILMINGTON, NC 28411                                  P‐0006567 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHADDAY, CHERYL A
181 NORTH STREET
OSGOOD, IN 47037                                      P‐0001998 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHADE, MARY E
1625 FULMOR DR
DIXON, CA 95620                                       P‐0056473    2/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHADER, SHELLEY
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043642 12/21/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
SHADOAN, SHELBY J
6101 SAINTSBURY DR
#832
THE COLONY, TX 75056                                  P‐0003481 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHADRACH, KAREN G
6330 ASTER DR
INDEPENDENCE, OH 44131                                P‐0050962 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHAER, ROBERT H
54 GRAY STREET
BOSTON, MA 02116                                      P‐0033596 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHAFER, GABRIELA
460 N. GULPH RIDGE DR.
KING OF PRUSSIA, PA 19406                               5125      10/26/2020        TK Holdings Inc.                                               $444.84                                                                    $444.84
SHAFER, JAY A
7606 CHANTILLY ISLAND CT
LAS VEGAS, NV 89123                                   P‐0002693 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHAFER, RICHARD
209 PARKWOOD DR.
CRANBERRY TOWNSH, PA 16066                            P‐0017879 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHAFER, RICHARD G
209 PARKWOOD DR.
CRANBERRY TOWNSH, PA 16066                            P‐0005944 10/26/2017       TK Holdings Inc., et al.                    $15,000.00                                                                                    $15,000.00

                                                                                              Page 2977 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1141 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SHAFER, RICHARD G
209 PARKWOOD DR.
CRANBERRY TOWNSH, PA 16066                          P‐0005948 10/26/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
SHAFER, SALLY A
14434 S.W. RANCHER LANE
BEAVERTON, OR 97008                                 P‐0029457 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, CATHERINE L
32 VALLEY ROAD
COLONIA, NJ 07067                                   P‐0037332 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, CHARLES H
705 EGRETS LANDING
CARMEL, NY 10512‐2474                               P‐0009973 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, CHRISTOPHER L
20 SAWYER LN
MIDDLETON, MA 01949                                 P‐0042112 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, DANIEL L
217 BROOKE HILL DRIVE
CHARLESTON, WV 25311                                P‐0033780 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, HARRISON D
47 CURRENCY LANE
ELKVIEW, WV 25071                                   P‐0056255 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, JUDITH C
633 S GERTRUDA AVE
REDONDO BEACH, CA 90277                             P‐0039962 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, JUDITH C
152 BEARGRASS LN
KALISPELL, MT 59901                                 P‐0047334 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, KAREN L
42 LOOP RD
BERWICK, PA 18603                                   P‐0010481 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, MELISSA R
20 SAWYER LN
MIDDLETON, MA 01949                                 P‐0042106 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, MICHAEL J
835 HILLTOP ROAD
MYERSTOWN, PA 17067                                 P‐0023433 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAFFER, PATRICIA H
862 WEST CENTRAL ROAD
WETUMPKA, AL 36092‐6140                             P‐0034669 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAGREN, CHAD J
1456 BARRY AVE. APT 4.
LOS ANGELES, CA 90025                               P‐0033677 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, APURVA N
7703 BRIARDENN DRIVE
SUMMERFIELD, NC 27358                               P‐0032959 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, BHAVYA R
3401 WESTBERRY SQUARE
JOPLIN, MO 64804                                    P‐0046329 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, CHANDRAKANT N
1203 CHENNAULT DRIVE
DUBLIN, GA 31021                                    P‐0029721 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, DARSHAN
75 ROSEWOOD AVENUE
SPRINGFIELD, NJ 07081                               P‐0011051 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 2978 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1142 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SHAH, DHWANIT J
11944 BLACK MOUNTAIN ROAD
UNIT#35
SAN DIEGO, CA 92129                                  P‐0025493 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, HEMANG
325 SWEET GUM CIR
MILTON, GA 30004                                     P‐0033964 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, JITEN
4945 RIVERLAKE DRIVE
PEACHTREE CORNER, GA 30097‐2326                      P‐0043348 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, JITEN
4945 RIVERLAKE DRIVE
PEACHTREE CORNER, GA 30097‐2326                      P‐0043351 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, KALPIT
677 S RIVER RD
APT 2C
DES PLAINES, IL 60016                                P‐0056692   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, NILESH
15546 BONSAI WAY
TUSTIN, CA 92782                                     P‐0028431 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, NIRAV M
19 PEBBLE BEACH DR
LIVINGSTON, NJ 07039                                 P‐0052779 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, NISARG
4983 KOKOMO DR
SACRAMENTO, CA 95835                                 P‐0032666 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, NISARG
4983 KOKOMO DR
SACRAMENTO, CA 95835                                 P‐0032667 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, NITIN
7791 ORION PLACE
CUPERTINO, CA 95014                                  P‐0053543   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, NITIN
7791 ORION PLACE
CUPERTINO, CA 95014                                  P‐0053544   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, PAYAL S
3389 WHIRLAWAY DRIVE
NORTHBROOK, IL 60062                                 P‐0009567 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, PRASHANT
40 SPYGLASS COURT
WESTAMPTON, NJ 08060‐4700                            P‐0026353 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, PRASHANT
40 SPYGLASS COURT
WESTAMPTON, NJ 08060‐4700                            P‐0026358 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, PRASHANT
40 SPYGLASS COURT
WESTAMPTON, NJ 08060‐4700                            P‐0026394 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, RAJEN P
3462 LYNNSHIRE DRIVE
BIRMINGHAM, AL 35216                                 P‐0056092 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, RONAK
704 S YALE AVE
ARLINGTON HEIGHT, IL 60005                           P‐0046899 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, RONAK
704 S YALE
ARLINGTON HEIGHT, IL 60005                           P‐0046906 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 2979 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1143 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SHAH, RONAK
704 S YALE AVE
ARLINGTON HEIGHT, IL 60005                            P‐0046910 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, SAMIR D
4 BROOK LANE
MOUNTAIN LAKES, NJ 07046                              P‐0019281 11/7/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SHAH, SID
27W130 REDBUD LN
WINFIELD, IL 60190                                    P‐0033577 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, SUJATA U
8111 45TH AVENUE
APT.#2N
ELMHURST, NY 11373                                    P‐0022978 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, YOGESH K
2958 MOTHER WELL COURT
HERNDON, VA 20171                                     P‐0029353 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, YOUNUS
1118 KIEFER RIDGE CT
BALLWIN, MO 63021                                     P‐0004704 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAH, ZUBAIR
911 E BRIDGER ST
POCATELLO, ID 83201                                   P‐0003705 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAHAN, ELYSE A
911 LA MIRADA ST
LAGUNA BEACH, CA 92651                                P‐0026640 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAHAN, JAMES
3121 NE 10 AVE
POMPANO BEACH, FL 33064                                 4341    12/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHAHBAZ, RAYMOND
NO ADDRESS PROVIDED
                                                        2583    11/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHAHBAZ, RAYMOND
NO ADDRESS PROVIDED
                                                        2662    11/15/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHAHBAZ, RAYMOND
NO ADDRESS PROVIDED
                                                        2708    11/16/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHAHBAZ, RAYMOND
NO ADDRESS PROVIDED
                                                        2822    11/16/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHAHBAZIAN, JOHN N
808 N FRANKLIN ST UNIT 2308
TAMPA, FL 33602                                       P‐0042135 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAHEEN, WILLIAM
55 WASHINGTON BLVD
WILLIAMSPORT, PA 17701                                P‐0009447 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAHID, F J
207 BIG CEDAR RUN
CANTON, GA 30114                                      P‐0004262 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAHID, FRED J
207 BIG CEDAR RUN
CANTON, GA 30114                                      P‐0004274 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAHID, TAHREEM
44 BRIAN ST
NEW HYDE PARK, NY 11040                               P‐0020015 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 2980 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1144 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SHAHIN, MICHAEL
20160 MAJESTIC DR
APPLE VALLEY, CA 92308                              P‐0050799 12/27/2017      TK Holdings Inc., et al.                     $9,200.00                                                                                     $9,200.00
SHAHINIAN, AUDREY R
8164 SADDLE CREST DR
MECHANICSVILLE, VA 23111                            P‐0007276 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHAHROKHI, HOOMAN
181 ADA AVE, APT 25
MOUNTAIN VIEW, CA 94043                             P‐0028040 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHAIBI, FINUNE
194 ADMIRAL ROAD
BUFFALO, NY 14216                                   P‐0033370 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHAIK, REZUAN
7042 WINNETKA AVE.
CANOGA PARK, CA 91306                                 4622      1/2/2018         TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
SHAITELMAN, KENNETH
2315 MARONEAL STREET
HOUSTON, TX 77030                                   P‐0038005 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHAITELMAN, KENNETH
2315 MARONEAL STREET
HOUSTON, TX 77030                                   P‐0038007 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHAJIRA, JABER M
6572 WEATHERFIELD WAY
CANTON, MI 48187                                    P‐0049431 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHAKEEL, OSAMA
30711 124TH AVE SE
AUBURN, WA 98092                                    P‐0018213 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHAKIL, MD ABU
4257 MADDOX ST
BEAUMONT, TX 77705                                  P‐0055102 1/18/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHAKIL, MD ABU
4257 MADDOX ST
BEAUMONT, TX 77705                                  P‐0055103 1/18/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHALDA, WHITNEY E
5062 FULTON ST NW
WASHINGTON, DC 20016                                P‐0040090 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHALER, DAVID A
13751 WILLOWRIDGE AVE.
BATON ROUGE, LA 70817                               P‐0046240 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHALHOUB‐MEJIA, JOANN
1320 SOUTH MANSFIELD AVENUE
LOS ANGELES, CA 90019                               P‐0058198   9/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHALHOUT SR, HASSAN F
5500 AUTOCLUD DR
P.O BOX 3005
MONROE, WI 53566‐8305                               P‐0034093 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHALLA, HASSAN
10018 N 30TH AVE
OMAHA, NE 68112                                     P‐0056354   2/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHALLENBERGER, PAUL C
5060 ARBOR GLEN CIRCLE
LAKE WORTH, FL 33463                                P‐0001016 10/21/2017      TK Holdings Inc., et al.                      $250.00                                                                                        $250.00
SHALTZ AUTOMATION, INC.
5190 EXCHANGE DRIVE
FLINT, MI 48507                                        40       7/27/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00

                                                                                           Page 2981 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1145 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SHAMAN, RAFIDA
31090 BANCROFT DR.
NOVI, MI 48377                                     P‐0023258 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAMAN, STEVEN
31090 BANCROFT DR.
NOVI, MI 48377                                     P‐0023251 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAMBLEE, CRYSTAL L
2813 DIAMOND RIDGE ROAD
APT. 303
WINDSOR MILLS, MD 21244                            P‐0006366 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAMES, JOEL
2673 SUMMIT DRIVE
GLENVIEW, IL 60025                                 P‐0006308 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAMI, RICHARD A
108 LIONS HEAD DRIVE W
WAYNE, NJ 07470                                    P‐0004707 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAMI, RICHARD A
108 LIONS HEAD DRIVE WEST
WAYNE, NJ 07470                                    P‐0004716 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAMOIAN, DAVID V
2 WINDY HILL LANE
WAYLAND, MA 01778                                  P‐0038465 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAMSI, MOHAMMED N
13 WEST ANN STREET # B,
LOMBARD, IL 60148                                  P‐0008684 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAN, JERRY W
56 BRADLEY LN
BRIDGEWATER, NJ 08807                              P‐0034630 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANABERGER, ZACHARY S
5936 CONOVER RD
TANEYTOWN, MD 21787                                P‐0055182 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANAFELTER, QUINTIN J
291 TEXAS EASTERN RD
SHERMANS DALE, PA 17090                            P‐0010586 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANAHAN, IAN J
5740 SW DICKINSON ST.
PORTLAND, OR 97219                                 P‐0019594 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAND, ARTHUR CRAIG
2128 WOODFIN ROAD
SYLVA, NC 28779                                      2525    11/13/2017        TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
SHANDORF, SUSAN E
4320 N. VERONA CIRCLE
ROYAL OAK, MI 48073                                P‐0022679 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANE, ELIZABETH
3 HORIZON RD
APT 1415
FORT LEE, NJ 07024                                 P‐0019419 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANE, SCOTT
2966 MANCHESTER ROAD
SHAKER HEIGHTS, OH 44122                           P‐0008133 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANG, CHUNYI
1233 WILDHORSE MEADOWS DR
CHESTERFIELD, MO 63005                             P‐0039878 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANG, KAIWEI
1233 WILDHORSE MEADOWS DR
CHESTERFIELD, MO 63005                             P‐0040096 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 2982 of 3674
                                                  Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1146 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address             Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
SHANGHAI FORMEL D TECHNOLOGY AND ENGINEERING CO., LTD.
FORMEL D GMBH
CREDITMANAGEMENT
HUNSRUCKSTR. 1
TROISDORF 53842
GERMANY                                                     73     8/10/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHANGHAI FORMEL D TECHNOLOGY AND ENGINEERING CO., LTD.
FORMEL D GMBH
CREDITMANAGEMENT
HUNSRÜCKSTR. 1
TROISDORF 53842
GERMANY                                                     74     8/10/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHANKAR, GOWRI
8828 BURKE AVE N
SEATTLE, WA 98103                                        P‐0028606 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANKAR, JAY
49 ROCKY HILL ROAD
PRINCETON, NJ 08540                                      P‐0035254 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANKLAND, CARL D
5532 MANZANITA AVE
CARMICHAEL, CA 95608                                     P‐0019105 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANKLIN, CARLOS
8960 LAKE SPRINGS COVE
CORDOVA, TN 38016                                        P‐0055732 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANKS, CHRIS M
2505 N VILLA LN
MCHENRY, IL 60051                                        P‐0008765 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANKS, SUSAN M
25303 STATE LINE RD
HARVARD, IL 60033                                        P‐0039348 12/12/2017     TK Holdings Inc., et al.                     $6,083.00                                                                                    $6,083.00
SHANMUGAM, GIRIJA
9020 SUN SHOWER BEND
AUSTIN, TX 78724                                         P‐0036167 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANMUGAM, SAMBASEVAM
9020 SUN SHOWER BEND
AUSTIN, TX 78724                                         P‐0054946 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANMUGASUNDARAM, MEENAKSHI
3715 CLARESTONE DRIVE
PEARLAND, TX 77584                                       P‐0037558 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANNAHAN, MICHAEL S
1370 SHERMAN AVE
MENLO PARK, CA 94025                                     P‐0013867 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANNING, WILLIAM K
4755 LITTLEFIELD STREET
BEAUMONT, TX 77706                                       P‐0002806 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANNON , ROBERT N
1021 CORK DRIVE
BETHAL PARK, PA 15102                                    P‐0025848 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANNON, DAVID T
1328 E. LIND RD.
TUCSON, AZ 85719‐2242                                    P‐0011797 11/1/2017      TK Holdings Inc., et al.                      $240.00                                                                                       $240.00
SHANNON, DAVID T
1328 E LIND RD
TUCSON, AZ 85719                                         P‐0011804 11/1/2017      TK Holdings Inc., et al.                      $300.00                                                                                       $300.00



                                                                                               Page 2983 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1147 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SHANNON, DEIRDRE A
39 WESTWOOD RD SOUTH
MASSAPEQUA PARK, NY 11762                            P‐0046393 12/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANNON, JEROME
317 THACHER STREET
MILTON, MA 02186                                     P‐0011900 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANNON, JOHN P
450 E BRADLEY AVE
#114
EL CAJON, CA 92021                                   P‐0022614 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANNON, KEVIN J
555 SW 7TH ST UNIT 25
DES MOINES, IA 50309                                 P‐0041972 12/18/2017       TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
SHANNON, MICHAEL R
2357 BOXWOOD DRIVE
SAN JOSE, CA 95128                                   P‐0015363 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANNON, RICHARD J
422 S. WEST ST.
SANDWICH, IL 60548‐2048                              P‐0007329 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHANNON, SHALISE E
66 ROGERS
BUFFALO, NY 14211                                    P‐0040167 12/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAO, GANEN
6752 150TH STREET APT.421A
FLUSHING, NY 11367                                   P‐0032151 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAO, ZHENWEN
2994 BLACKWOOD CT
FULLERTON, CA 92835                                  P‐0056463    2/3/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SHAPHREN, PAUL H
2244 E. LAMBOURNE AVE
SALT LAKE CITY, UT 84109                             P‐0027123 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAPIRA, CAROLYN A
1712 ADKINSON AVE
LONGMONT, CO 80501                                   P‐0052618 12/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAPIRO, AMY
123 LEROY ST.
BINGHAMTON, NY 13905                                 P‐0035016 12/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAPIRO, CHELSEA
I DAWN COURT
FLORHAM PARK, NJ 07932                                 3880      12/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHAPIRO, JAY ALAN
21101 NE 38 AVENUE
MIAMI, FL 33180                                        350       10/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHAPIRO, NANCY
12570 CARMEL CREEK RD. UNIT77
SAN DIEGO                                            P‐0054041    1/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAPIRO, ROBIN M
873 N SHADY OAKS DRIVE
ELGIN, IL 60120                                      P‐0006452 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAPIRO, STEVEN A
17 HUTCHINSON COURT
GREAT NECK, NEW YORK ,11023
USA, NY 11023                                        P‐0027926 11/17/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SHAPIRO, STUART
125 MEYERSON WAY
WHEELING, IL 60090                                   P‐0051953 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 2984 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1148 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
SHAPIRO, STUART
125 MEYERSON WAY
WHEELING, IL 60090                                    P‐0051968 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARABY, LINDA
730 WILSON STREET
NORTH WOODMERE, NY 11581                              P‐0016033 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARABY, LINDA
730 WILSON STREET
NORTH WOODMERE, NY 11581                              P‐0016043 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARDA, PAWANKUMAR
1250 GLENWOOD CANYON LN
HOUSTON, TX 77077                                     P‐0050750 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARDA, PAWANKUMAR
1250 GLENWOOD CANYON LN
HOUSTON, TX 77077                                     P‐0050834 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARE, JONATHAN
POB 8644
POB 8644
METAIRIE, LA 70011‐8644                               P‐0029162 11/20/2017       TK Holdings Inc., et al.                     $1,827.00                                                                                    $1,827.00
SHARF, KAREN M
170 E. 83RD STREET, APT. 7G
NEW YORK, NY 10028                                    P‐0044416 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARIFF, ADNAN
191 ELENA CT
JUPITER, FL 33478                                     P‐0009171 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARIFI, MANOOCHEHR
32880 N. STONE MANOR DRIVE
GRAYSLAKE, IL 60030                                     2426      11/10/2017        TK Holdings Inc.                          $2,100.00                                                    $0.00                           $2,100.00
SHARIFI, MOHAMMAD
560 KEYS WAY
TRACY, CA 95377                                       P‐0027883 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARITT, ANITA D
2910 OLDE TOWNE PARKWAY
DULUTH, GA 30097                                      P‐0009658 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARKEY, VALERIE
11732 BUTTONHOOK DRIVE
CLERMONT, FL 34711                                      437       10/24/2017        TK Holdings Inc.                          $8,000.00                                                                                    $8,000.00
SHARLAND, BRYAN
207 WHITE ST
RAYNHAM, MA 02767                                     P‐0056202 1/30/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARMA, HARI K
12000 MARION LN W
APT 1108
MINNETONKA, MN 55305                                  P‐0031615 11/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARMA, MANOJ
334 WELLESLEY STREET
WESTON, MA 02493                                      P‐0028242 11/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARMA, MUNISH
15619 LUNA RIDGE
HELOTES, TX 78023                                     P‐0031275 11/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARMA, NAVNEET
356 PERRY STREET
MILPITAS, CA 95035                                    P‐0057912    5/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHARMA, NAVNEET
356 PERRY STREET
MILPITAS, CA 95035                                    P‐0057914    5/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 2985 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                   Page 1149 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                    Amount
SHARMA, NIKKI
978 PAVILION LOOP
SAN JOSE, CA 95112                                    P‐0020329 11/8/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARMA, RAKESH
2701 VICTORIA MNR
SAN CARLOS, CA 94070                                  P‐0041458 12/17/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARMA, ROHIT
5527 JESSIP STREET
MORRISVILLE, NC 27560                                 P‐0031027 11/24/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARMA, ROHIT K
CALLE ANGELES GONZALEZ
23 URB. SANTA RITA
SAN JUAN, PR 00925                                    P‐0016300 11/5/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARMA, SHAM
3861 GLOBE AVE
CULVER CITY, CA                                       P‐0041186 12/17/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARMA, SHAMILA
P.O. BO 461
WINDERMERE, FL 34786                                  P‐0023750 11/13/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARMA, SHARAD
803 GEHRY DRIVE
MIDDLETOWN, DE 19709                                  P‐0013634 11/2/2017      TK Holdings Inc., et al.                       $2,000.00                                                                                    $2,000.00
SHARP, ADAM
BISNAR CHASE
1301 DOVE STREET SUITE 120
NEWPORT BEACH, CA 92660                               P‐0054972 1/16/2018      TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
SHARP, AMANDA J
222 GEORGIA AVE
BOWLING GREEN, OH 43402                               P‐0012696 11/2/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARP, AMY N
725 S LAFAYETTE DRIVE
#322
LAFAYETTE, CO 80026                                   P‐0011629 11/1/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARP, CHARLENE
7406 SPRING MEADOW
GARLAND, TX 75044                                     P‐0039332 12/12/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARP, DAVID
BISNAR CHASE
1301 DOVE STREET SUITE 120
NEWPORT BEACH, CA 92660                               P‐0054938 1/16/2018      TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
SHARP, DOUGLAS M
5352 FIELDCREST DR
CAMARILLO, CA 96012                                   P‐0031058 11/24/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARP, FIONA S
489 MAIN ST
MONMOUTH MAINE                                        P‐0051289 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARP, GRADY L
2836 EASTERN SHORE DR.
HAMPTON COVE, AL 35763                                P‐0052555 12/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARP, JEANNE L
1138 N NEMA AVE
TUCSON, AZ 85712                                      P‐0053380 12/30/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARP, KRISTY
210 N. 10TH STREET
HIGHLANDS, TX 77562                                     5096    5/14/2019         TK Holdings Inc.                            $3,000.00                                                                                    $3,000.00

                                                                                            Page 2986 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                   Page 1150 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                    Amount
SHARP, KRISTY
210 N. 10TH STREET
HIGHLANDS, TX 77562                                     5119    1/28/2020         TK Holdings Inc.                               $0.00                                                                                         $0.00
SHARP, MARY C
541 N 100 ST.
LINCOLN, NE 68527                                     P‐0017190 11/6/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARP, MARY C
541 N 100 ST.
LINCOLN, NE 68527                                     P‐0017336 11/6/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARP, MICHAEL R
20403 N LAKE PLEASANT RD.
#117‐296
PEORIA, AZ 85382                                      P‐0049914 12/27/2017     TK Holdings Inc., et al.                       $7,800.00                                                                                    $7,800.00
SHARP, NICHOLAS
641 BRANCH LINE ROAD
YUKON, OK 73099                                       P‐0000442 10/19/2017     TK Holdings Inc., et al.                        $500.00                                                                                       $500.00
SHARP, RICHARD
3 PESCE DRIVE
WAYLAND, MA 01778                                     P‐0008967 10/29/2017     TK Holdings Inc., et al.                         $15.00                                                                                        $15.00
SHARP, ROBBIE
BISNAR CHASE
1301 DOVE STREET SUITE 120
NEWPORT BEACH, CA 92660                               P‐0055003 1/16/2018      TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
SHARP, ROBERT A
1329 TRAVIS DR
RICHMOND, KY 40475                                    P‐0047299 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARP, SAMANTHA
BISNAR CHASE
1301 DOVE STREET SUITE 120
NEWPORT BEACH, CA 92660                               P‐0054973 1/16/2018      TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
SHARP, STACY D
2455 BURGESS SCHOOL ROAD
COOKEVILLE, TN 38506                                  P‐0051259 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARPE, AMY D
PO BOX 803
LITTLETON, NH 03561‐0803                              P‐0051039 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARPE, BARBARA C
270 BOUNDARY TREE DR
ELLENWOOD, GA 30294                                   P‐0034882 12/2/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARPE, DAVID S
4219 W. SCHOOL ST.
CHICAGO, IL 60641                                     P‐0022693 11/11/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARPE, DENNIS
PO BOX 803
LITTLETON, NH 03561‐0803                              P‐0050956 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARPE, SHIRLEY G
1832 SW SEA HOLLY WAY
PALM CITY, FL 34990‐8531                              P‐0042695 12/20/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SHARPS, WILLIAM S
931 ETNA DR.
NEWPORT NEWS
NEWPORT NEWS, VA 23608                                P‐0018130 11/6/2017      TK Holdings Inc., et al.                        $360.00                                                                                       $360.00
SHARY, LAURA M
5703 WYNTREE CT
MAINEVILLE, OH                                        P‐0035678 12/4/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                            Page 2987 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1151 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SHASHOUA, YVONNE V
828 VIOLET PLACE
SILVER SPRING, MD 20910                               P‐0027542 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHASTA CSD
10711 FRENCH ALLEY
PO BOX 2520
SHASTA, CA 96087                                      P‐0019904 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHASTEEN JR, SAMUEL R
5530 MERANGO AVE
LA MESA, CA 91942                                       4680    1/12/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHATKU, ADRIAN
6 MOCKINGBIRD DRIVE
COLTS NECK, NJ 07722                                  P‐0018691 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHATKU, ADRIAN
6 MOCKINGBIRD DRIVE
COLTS NECK, NJ 07722                                  P‐0018698 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHATKU, ADRIAN
6 MOCKINGBIRD DRIVE
COLTS NECK, NJ 07722                                  P‐0018705 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHATKU, ADRIAN
6 MOCKINGBIRD DRIVE
COLTS NECK, NJ 07722                                  P‐0018709 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHATKU, ADRIAN
6 MOCKINGBIRD DRIVE
COLTS NECK, NJ 07722                                  P‐0018714 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHATKU, ADRIAN
6 MOCKINGBIRD DRIVE
COLTS NECK, NJ 07722                                  P‐0018719 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHATKU, ADRIAN
6 MOCKINGBIRD DRIVE
COLTS NECK, NJ 07722                                  P‐0018729 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHATTUCK, STEPHANIE M
1030 W. ELMWOOD
CLAWSON, MI 48017                                     P‐0013457 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAUFER, GREGORY J
20754 COOPER
LEBANON, MO 65536                                     P‐0030320 11/20/2017     TK Holdings Inc., et al.                        $91.97                                                                                       $91.97
SHAUGHNESSY, JOSEPH F
POST OFFICE BOX 611406
SAN JOSE, CA 95131‐1406                               P‐0017498 11/6/2017      TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
SHAUGHNESSY, MICHAEL P
8822 CLIFTON WAY
MOKENA, IL 60448                                      P‐0026244 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAVER, KAYLYN M
1512 N LINDEN ST
BLOOMINGTON, IL 61701                                 P‐0024549 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAVER, MARY E
3041 PATRICK HENRY DRIVE #101
FALLS CHURCH, VA 22044                                P‐0009202 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAVER, MARY E
3041 PATRICK HENRY DRIVE #101
FALLS CHURCH, VA 22044                                P‐0033791 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAVER, RICHARD M
2029 NORTH OVERBROOK ROAD
FACTORYVILLE, PA 18419‐1909                           P‐0046691 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 2988 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1152 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SHAVER, RICHARD M
2029 NORTH OVERBROOK ROAD
FACTORYVILLE, PA 18419‐1909                          P‐0057417 2/20/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAVER‐LUGO, JAHAIRA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                   P‐0026891 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW JOSEPH, LAVERNE
239 RUGGED CREEK DR
STOCKBRIDGE, GA 30281                                P‐0010155 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, ARLEEN M
727 REICHEL CIR NE
STEWARTVILLE, MN 55976                               P‐0023846 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, ARLEEN M
727 REICHEL CIR NE
STEWARTVILLE, MN 55976                               P‐0029815 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, BARBARA
11 MERYL LANE
GREAT NECK, NY 11024                                 P‐0057834    4/9/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, BETTY L
1430 REGENCY ROAD
UNIT A103
GULF SHORES, AL 36542                                P‐0008121 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, CARLOTTA F
17 SYLVAN WAY
WAYLAND, MA 01778                                    P‐0006257 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, DENISE
4429 CARDINAL GROVE BLVD
RALEIGH, NC 27616                                      884       10/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHAW, FREDERICK G
11 MERYL LANE
GREAT NECK, NY 11024                                 P‐0057832    4/9/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, FREDERICK V
8535 DINA LANE
ELLICOTT CITY, MD 21043                              P‐0032118 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, HARRY A
12501 CARRIAGE WAY
OKLAHOMA CITY, OK 73142                              P‐0002078 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, JAMIE L
1486 US HIGHWAY 160
CAULFIELD, MO 65626                                  P‐0056671    2/5/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SHAW, LAWRENCE H
2796 CHRISTIANSBURG PIKE NE
FLOYD, VA 24091                                      P‐0004040 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, MELISSA A
3 NEBRASKA STREET
SAN FRANCISCO, CA 94110                              P‐0033017 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, MIKE I
313 OLD BUCK SHOALS ROAD
MT. AIRY, NC 27030                                   P‐0047377 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, PAULA J
8713 HWY. N
MOUNTAIN GROVE, MO 65711                             P‐0019611 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, RALPH R
5383 PHILLORET DR.
CINCINNATI, OH 45239                                 P‐0054365 1/10/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 2989 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1153 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SHAW, RANSOM B
17 SYLVAN WAY
WAYLAND, MA 01778                                    P‐0006278 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, RICHARD H
66 MAYFIELD CIRCLE
ORMOND BEACH, FL 32174                               P‐0055449 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, ROBERT
8 MCLANE DRIVE
DIX HILLS, NY 11746                                  P‐0004346 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, ROBERT
8 MCLANE DRIVE
DIX HILLS, NY 11746                                  P‐0004350 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, ROBERT
8 MCLANE DRIVE
DIX HILLS, NY 11746                                  P‐0004360 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, SHELLEY A
37 MALLETTE DRIVE
BELEN, NM 87002                                      P‐0009621 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, STEPHEN D
PO BOX 853
ASHLAND, VA 2305                                     P‐0044446 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, TERRY B
PO BOX 853
ASHLAND, VA 23005                                    P‐0044407 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, TRACY L
P.O. BOX 14
DRAKESBORO, KY 42337                                 P‐0017287 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, VERONICA
100 PERIDOT PL
COLLEGE PARK, GA 30349                               P‐0014683 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, VIDA
5117 LLANO DRIVE
WOODLAND HILLS, CA 91364                             P‐0021235 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, VIDA
5117 LLANO DRIVE
WOODLAND HILLS, CA 91364                             P‐0021244 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, VIVIAN J
555 NORTH AVE
APT 22F
FORT LEE, NJ 07024‐2420                              P‐0040572 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAW, VOYNELL
297 WILSON ST
CAMP HILL, AL 36850                                    871     10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHAWLER, WAYNE J
18886 N. 89TH DRIVE
PEORIA, AZ 85382                                     P‐0007038 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAY, ROBERT F
220 HARTFORD AVE.
DAYTONA BEACH, FL 32118                              P‐0015065 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAY, TIMOTHY W
2469 WILAWANA ROAD
ELMIRA, NY 14901                                     P‐0012398 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHAYA, EDYTA D
26414 KILTARTAN ST
FARMINGTON HILLS, MI 48334                           P‐0016948 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 2990 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1154 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SHAYEB, MOHAMMAD A
11970 SEVEN PINE DR
HOLLAND, MI 49424                                     1952      11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHAZOR, MARILYN G
2340 HARMSWORTH DRIVE
DUMFRIES, VA 22026                                  P‐0018616 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA , JOHN J
1325 REIN ROAD
OAKLAND, MI 48363                                   P‐0026128 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA SR, DANIEL P
70 PLUMMER HILL RD
BELMONT, NH 03220                                   P‐0055692 1/24/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA, ADELE R
918 SE 15 STREET
DEERFIELD BEACH, FL 33441                           P‐0041244 12/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA, DENIS D
13312 RANCHERO RD.
SUITE 18 PMB 107
OAK HILLS, CA 92344                                 P‐0056949    2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA, LEO P
84 EAST ELM AVE
QUINCY, MA 02170                                    P‐0006618 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA, MICHELLE M
811 NOLBEY ST
CARDIFF, CA 92007                                   P‐0030163 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA, PYONG Y
4785 MARTINAL ROAD
BROWNSVILLE, TX 78526                               P‐0035326 12/4/2017        TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SHEA, PYONG Y
4785 MARTINAL ROAD
BROWNSVILLE, TX 78526                               P‐0039792 12/12/2017       TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SHEA, ROBERT T
24504 STANDING ROCK RD.
APPLE VALLEY, CA 92307                              P‐0019804 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEA, TERRENCE W
918 SE 15 STREET
DEERFIELD BEACH, FL 33441                           P‐0041215 12/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEAF, JOHN T
357 OAKLYN RD
LEBANON, PA 17042                                   P‐0020650 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEAFFER, STEPHANIE
1304 FIELDSTONE RD
SINKING SPRING, PA 19608                              894       10/30/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
SHEAHAN, JO A
1613 THOMAS BARKSDALE WAY
MT PLEASANT, SC 29466                               P‐0050157 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEAKLEY, CLARK
5461 SHERMAN OAKS COURT
HAYMARKET, VA 20169                                 P‐0029332 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEAKLEY, JOHN A
1089 SHOAL DRIVE
SAN MATEO, CA 94404‐1512                            P‐0015668 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEAKLEY, JOHN A
1089 SHOAL DRIVE
SAN MATEO, CA 94404‐1512                            P‐0015682 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 2991 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1155 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SHEARER, M CATHERINE
3506 ORCHARD VIEW RD
READING, PA 19606                                   P‐0043042 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEARER, SHAWN
5672 COLE RD
ORCHARD PARK, NY 14127                              P‐0035550 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEARER, TAMMY A
190 SHELTON RD
APT 207
MADISON, AL 35758                                   P‐0005117 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEARMAN, ALASTAIR
1308 HAVENHURST DR APT 8
WEST HOLLYWOOD, CA 90046                            P‐0017948 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEARS CARHART, MELISSA
POBOX 815
KEYPORT, NJ 07735                                   P‐0028116 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEARS, LATASHA
4651 MORRIS STREET
PHILADELPHIA, PA 19144                              P‐0030359 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEATS, JAMES F
2352 MONUMENT RD.
MYERSVILLE, MD 21773                                P‐0009229 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHECHTER, ALEXANDER
144 SPRING ST
SANTA CRUZ, CA 95060                                P‐0022027 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHECHTER, ALEXANDER
144 SPRING ST
SANTA CRUZ, CA 95060                                P‐0022042 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEDD, CURTISSA J
17938 STATE HWY 106
EMINENCE, MO 65466                                    1078    11/1/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHEDD, TIMOTHY J
3267 KATE STREET
ACWORTH, GA 30102                                   P‐0021367 11/9/2017      TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
SHEEHAN, MELISSA L
366 CLOSE DRIVE
MARTINSBURG, WV 25404                               P‐0050307 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEEHAN, RICHARD
116 SUMMERWOOD PL
WAXHAW, NC 28173                                    P‐0006362 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEEK, STEVE S
112 DEER TRAIL ROAD
WEIMAR, TX 78962                                    P‐0027751 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEEK, STEVE S
1128 DEER TRAIL ROAD
WEIMAR, TX 78962                                    P‐0027861 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEELEY, WILLIAM
1518 GRASSY RUN
SAYLORSBURG, PA 18353                               P‐0012774 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEERAN, GEARY P
460 N FRANKLIN ST
#4
SYRACUSE, NY 13204                                  P‐0012059 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEETS, CODY
4259 BELLMAWR DR
LIVERMORE, CA 94551                                 P‐0040197 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 2992 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1156 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SHEETS, CRYSTAL
3863 NW CR 3115
PURDON, TX 76679                                     P‐0005690 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEETS, GARRETT L.
P.O. BOX 165
WILMAR, AR 71675                                       2689      11/15/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHEETS, LARRY A
4884 S ROUND HILL RD
COLUMBIA CITY, IN 46725                              P‐0019600 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEETS, ROBIN L
878 CHARNWOOD LANE
WORTHINGTON, OH 43085                                P‐0013951 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEETS, SANDRA R
2040 MARINA POINTE RD
SALISBURY, NC 28146                                  P‐0009388 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEETS, SCOTT O
198 S. BRINKER AVE.
COLUMBUS, OH 43204                                   P‐0044885 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEFELTON, JUDITH C
592 VIRGINIA CENTER PKWY
GLEN ALLEN, VA 23059                                 P‐0011986 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEFF, ANITA L
PO BOX 1382
LAKEPORT, CA 95453                                   P‐0047374 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEFFEY, VANESSA D
516 CAUDLE LANE
SAVANNAH, TX 76227‐7961                              P‐0054159    1/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEFTE, WENDY F
700 E WIGGINS ST
SUPERIOR, CO 80027                                   P‐0010753 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEHAN, TAMMY E
314 LOWNDES DR
SPARTANBURG, SC 29307                                P‐0052982 12/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEIKH, AHMED G
26850 US HWY 380 E
APT 6106
AUBREY, TX 76227                                     P‐0002695 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEIKH, ASIABIBI
5500 S MIAMI BLVD
APT 106
DURHAM, NC 27703                                     P‐0023549 11/13/2017       TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SHEIKH, ASIM
14 BANCROFT LANE
SOUTH WINDSOR, CT 06074                                695       10/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHEIKH, ASIM
14 BANCROFT LANE
SOUTH WINDSOR, CT 06074                                697       10/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHEIKHZADEH, MAHYA
144 GRANDE VALLEY AVE SW
UNIT 2124
ROCHESTER, MN 55902                                  P‐0052181 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEILS, MICHAEL F
311 HIWASSEE DRIVE
JACKSBORO, TN 37757                                  P‐0019564 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 2993 of 3674
                                                     Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1157 of 1837
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                          Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                         Current Admin    Total Current
                       Creditor Name and Address           Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                                Amount                                                   Amount
SHEINER, PATRICIA
2 WESTVIEW CIRCLE
SLEEPY HOLLOW, NY 10591                                    P‐0038752 12/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHEKLIAN, BRENDA L
301 W. RACE AVENUE
VISALIA, CA 93291                                          P‐0020142 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHEKLOW, RONALD W
1409 LAGUNA STREET
SANTA BARBARA, CA 93101                                    P‐0025167 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHEKOYAN, JAMES E
7535 N SPY GLASS AVE
FRESNO, CA 93711‐0252                                      P‐0013839 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELBY, DWAIN B
19613 W 12 MILE RD
SOUTHFIELD, MI 48076                                       P‐0018311 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELBY, KRYSTAL
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                            P‐0043904 12/21/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
SHELBY, SALWA
9335 175TH ST
TINLEY PARK, IL 60487                                      P‐0020259 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELBY, SALWA
9335 175TH ST
TINLEY PARK, IL 60487                                      P‐0020417 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELDON, JANE C
9218 ALTA OAKS DR
DALLAS, TX 75243                                           P‐0034410 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELEHEDA, HENRY R
HENRY R SHELEHEDA
BOX 17
SLICKVILLE, PA 15684                                       P‐0011799 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELEY, NICOLE
368 WASHINGTON PARKWAY
STRATFORD, CT 06615                                        P‐0054064    1/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELIA R. HOLMES WITHOUT PREJUDICE UCC 1‐207/1‐308
313 OAK GROVE CHURCH RD.
PEARL, MS 39208                                              4154      12/19/2017        TK Holdings Inc.                                                                    $0.00                                                   $0.00
SHELL, JOHN D
1248 HOLLAND OAKS DRIVE
CHINA GROVE, NC 28023                                      P‐0026537 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELL, JOSHUA L
976 NEWTON ST.
BELLINGHAM, WA 98229                                       P‐0034494 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELL, JOSHUA L
976 NEWTON ST.
BELLINGHAM, WA 98229                                       P‐0034501 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELL, KENNETH E
NO ADDRESS PROVIDED
                                                           P‐0030052 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELLBERG, LEE P
PO BOX 2947
CEDAR PARK, TX 78630                                       P‐0030202 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHELLEM, JOYCE V
12 PINEY COURT
GARDNERS, PA 17324                                         P‐0036498 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                                   Page 2994 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1158 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SHELLER, ALEX K
3715 PACETTI RD
ST AUGUSTINE, FL 32092                               P‐0012803 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELLEY, JOHN S
3990 NIEMI ST
HARRISON, MI 48625                                   P‐0048584 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELLEY, KYLE D
1930 GRUBB ST
TAZEWELL, TN 37879                                   P‐0034355 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELLHAMMER, LINDA J
1890 SHADY PLAIN ROAD
APOLLO, PA 15613                                     P‐0031687 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELLHAMMER, SHERRI L
120 HILL AVE
KITTANNING, PA 16201                                 P‐0027084 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELLHAMMER, STACEY
227 WOODLAND AVE
CONNEAUT, OH 44030                                   P‐0019610 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELLHOUSE, SANDRA
12 STILLWELL DRIVE
DALEVILLE, AL 36322                                  P‐0008472 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELLSWELL, STUART H
1541 BRICKELL AVE APT 3202
MIAMI, FL 33129‐1228                                 P‐0043163 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELLY, HARRIETTE P
105 SEVEN PINES RD
SEDONA, AZ 86336                                     P‐0033696 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, BARBARA K
65 BUNKER HILL DR
LISBON, IA 52253‐8545                                P‐0033060 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, DAVID
409 WYANDANCH AVE. UNIT64
WEST BABYLON, NY 11704                               P‐0031025 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, DIANE
PO BOX 101
FREDERICK, MD 21705                                    4956    4/16/2018         TK Holdings Inc.                                                 $0.00                                                                     $0.00
SHELTON, DIANE D
3542 FALLS COURT
PALMDALE, CA 93551                                   P‐0048952 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, ELIZABETH A
3421 CEDAR OAKS DRIVE
TEXAS CITY, TX 77591                                 P‐0031830 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, ERNEST W
1017 LADY AMBER CT
GRANBURY, TX 76049                                   P‐0010779 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, JENIFER L
280 LETHAM COURT
SAINT CHARLES, MO 63301                              P‐0017219 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, KAREN D
16600 SAN FERNANDO MISSION BL
APT 61
GRANADA HILLS, CA 91344                              P‐0051928 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, KRISTY L
5789 CLEARCREEK DRIVE
HAMILTON, OH 45013                                   P‐0002083 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 2995 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1159 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SHELTON, MATTHEW
30 ROSEMONT PL
APT 1
SAN FRANCISCO, CA 94103                              P‐0027881 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, SHAMAR S
1223 S DIXIE HWY W
APT 202
POMPANO BEACH, FL 33060                              P‐0008716 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, SHANNON M
300 EASTVIEW DR
BILOXI, MS 39531                                     P‐0049344 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, SHEPHERD L
3421 CEDAR OAKS DRIVE
TEXAS CITY, TX 77591                                 P‐0031822 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, SHURON
2935 S PERKINS RD
MEMPHIS, TN 38118                                      4893    3/12/2018         TK Holdings Inc.                                                 $0.00                                                                     $0.00
SHELTON, SHURON
2935 S PERKINS
MEMPHIS, TN 38118                                    P‐0055816 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, STEPHANIE S
214 COBBLESTONE LANDING
MOUNT JULIET, TN 37122                               P‐0027426 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, STEPHEN E
310 SHERIDAN TRL
IRVING, TX 75063                                     P‐0005355 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, STEPHEN E
310 SHERIDAN TRL
IRVING, TX 75063                                     P‐0005373 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, TERRI R
28767 BUFFALO PARK RD
EVERGREEN, CO 80439                                  P‐0005778 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, TRACY S
16452 N 165TH DR
SURPRISE, AZ 85388                                   P‐0006965 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHELTON, WILLIAM C
6078 JOHN JACKSON DR
WILLIAMSBURG, VA 23188                               P‐0029608 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEMANSKI, BETH M
10610 N WOOD CREST CT
MEQUON, WI 53092                                     P‐0008399 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEMANSKI, LINDSAY
4849 N. MICHIGAN AVE.
SAGINAW, MI 48604                                      1418    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHEMER, DIANE M
308 WHITNEY PL. NE
LEESBURG, VA 20176                                   P‐0031386 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEMER, DIANE M
308 WHITNEY PL. NE
LEESBURG, VA 20176                                   P‐0031389 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEMER, YECHIEL
308 WHITNEY PL. NE
LEESBURG, VA 20176                                   P‐0031350 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEMESH, ELY E
11360 TROON MOUNTAIN SR
SCOTTSDALE, AZ 85255‐8217                            P‐0025285 11/14/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
                                                                                           Page 2996 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1160 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SHEMESH, YANIV
2214 275TH CT SE
SAMMAMISH, WA 98075                                 P‐0029268 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEN, DA
3511 BROOK CROSSING DR.
BRANDON, FL 33511                                   P‐0004168 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEN, FANG
2275 HOSP WAY APT G
CARLSBAD, CA 92008                                  P‐0053509    1/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEN, FANG
2275 HOSP WAY APT G
CARLSBAD, CA 92008                                  P‐0054699 1/14/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEN, JIACHENG
9747 104 ST NW APT 606
EDMONTON, AB T5K0Y6                                 P‐0035649 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEN, JOE G
42‐68 78TH STREET
ELMHURST, NY 11373                                    694       10/26/2017        TK Holdings Inc.                          $1,400.00                                                                                    $1,400.00
SHEN, MINGZHAO
353 SOUTH 5TH STREET #2
BROOKLYN, NY 11211                                    1403      11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHEN, YUYANG
1377 BLAIRSTONE DR
VIENNA, VA 22182                                    P‐0006446 10/27/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SHENEMAN, DONALD
11482 HICKORY DRIVE
LAKEVIEW, MI 48850                                    1344      11/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHENG, BAO J
2205 CEDAR VILLAGE BLVD
EAST BRUNSWICK, NJ 08816                            P‐0034525 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHENG, PHILIP T
3192 MADDUX DR.
PALO ALTO, CA 94303                                 P‐0027382 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHENG, PHILIP T
3192 MADDUX DR.
PALO ALTO, CA 94303                                 P‐0027646 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHENG, PHILIP T
3192 MADDUX DR.
PALO ALTO, CA 94303                                 P‐0027649 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHENG, YAXUAN
4820 W 127TH PL
BROOMFIELD, CO 80020                                P‐0045790 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHENG, YAXUAN
4820 W 127TH PL
BROOMFIELD, CO 80020                                P‐0045794 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPARD CONTROLS AND ASSOCIATES
203 SOUTH JUPITER ROAD
SUITE A
ALLEN, TX 75002                                        98       8/23/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHEPARD, JEFFREY R
11158 VISTA DEL SOL
11158 VISTA DEL SOL
AUBURN, CA 95603                                    P‐0030606 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPARD, KATRINA A
423 WHITE RD
CORINTH, VT 05039                                   P‐0016201 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 2997 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1161 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SHEPARD, ROBERT S
PO BOX 276
CLAREMORE, OK 74018                                  P‐0031748 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPARD, RODERICK
1404 TIPPLER DR
ARLINGTON, TX 76002                                  P‐0037733 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPARDSON, JOHN L
15 WILLIAMSBURG CT
SKILLMAN, NJ 08558                                   P‐0007302 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPELIN, YURIY
208 SHEARWATER CT W
APT 18
JERSEY CITY, NJ 07305                                P‐0015277 11/4/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SHEPELINA, YELENA
10153 BRIDLE RD
2ND FLOOR
PHILADELPHIA, PA 19116                               P‐0015288 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPELINA, YELENA
10153 BRIDLE RD
2ND FLOOR
PHILADELPHIA, PA 19116                               P‐0015297 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPERD, LYNDSAY
11055 HANCOCK AVE
FORNEY, TX 75126                                     P‐0023416 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPHERD CONTROLS & ASSOCIATES
230A SOUTH JUPITER RD
ALLEN, TX 75002                                        662     10/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHEPHERD, DARRELL J
2824 HUNTER ROAD
HUNTERTOWN, IN 46748                                 P‐0012353 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPHERD, DEBORAH J
6039 WHITSETT AVE #307
NORTH HOLLYWOOD, CA 91606                              1737    11/3/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHEPHERD, JERRY
672 WEST 770 SOUTH
WOODS CROSS, UT 84087                                P‐0005372 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPHERD, JERRY
672 WEST 770 SOUTH
WOODS CROSS, UT 84087                                P‐0006573 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPHERD, LAMETRICA M
261 DUSTIN LANE NW
MADISON, AL 35757                                    P‐0019304 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPHERD, LAVAR
PO BOX 54042
ATLANTA, GA 30308                                    P‐0003175 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPHERD, LAVAR
PO BOX 54042
ATLANTA, GA 30308                                    P‐0003320 10/24/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SHEPHERD, LUIS R
1617 JEFFERSON AVE
302
MIAMI BEACH, FL 33139                                P‐0006860 10/27/2017     TK Holdings Inc., et al.                     $1,289.00                                                                                    $1,289.00
SHEPHERD, LUIS R
1617 JEFFERSON AVE
302
MIAMI BEACH, FL 33139                                P‐0026994 11/13/2017     TK Holdings Inc., et al.                     $1,289.00                                                                                    $1,289.00
                                                                                           Page 2998 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1162 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SHEPHERD, RAASHIDAH K
106 JUNCTION ST
PO BOX 93
METCALFE, MS 38760‐0093                             P‐0031488 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPHERD, RONNIE
154 CRUM BRANCH
BANNER, KY 41603                                    P‐0022595 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPHERD, SONYA T
225 CEDAR CREEK RD
MOCKSVILLE, NC 27028                                P‐0000593 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPHERD, TRISHA N
PO BOX 480
ORINDA, CA 94563                                    P‐0026941 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPPARD, BRENT M
2442 RIDGEWIND WAY
WINDERMERE, FL 34786                                P‐0035128 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPPARD, CHRISTINE A
907 W. MOUNT VERNON AVENUE
HADDONFIELD, NJ 08033                               P‐0020605 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPPARD, ELISSA J
63 NORTHGATE
AVON, CT 06001                                      P‐0014238 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPPARD, EVELYN L
133 CHINESE FIR COURT
POOLER, GA 31322‐4038                               P‐0030331 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPPARD, JOSEPH P
2870 SHANNON DRIVE
SOUTH SAN FRANCI, CA 94080                          P‐0047614 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPPARD, OPHELIA
7859 DOGUE INDIAN CIRCLE
LORTON, VA 22079                                    P‐0031144 11/24/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SHEPPARD, PHILLIP
907 W. MOUNT VERNON AVENUE
HADDONFIELD                                         P‐0036148 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEPPARD, REBECCA C
2742 OAK ROAD APT. 229
WALNUT CREEK, CA 94597‐2913                           2046    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHEPTIN, CARIN L
24553 N. 75TH WAY
SCOTTDALE, AZ 85255                                 P‐0057447 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHER, NANCY Y
3108 ZINNIA CT
PLANO, TX 75075‐2368                                P‐0039141 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHER, NANCY Y
3108 ZINNIA CT.
PLANO, TX 75075‐2368                                P‐0039279 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEREMETA, MICHELE C
333 FOX HOLLOW WAY
MANCHESTER, NH 03104                                P‐0046808 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERER, TOMASITA L
401 HICKS STREET
APT. #B3F
BROOKLYN, NY 11201                                  P‐0042753 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                          Page 2999 of 3674
                                                     Case 17-11375-BLS                      Doc 4434-1                   Filed 04/27/21                 Page 1163 of 1837
                                                                                                             Claim Register
                                                                                                      In re TK Holdings Inc., et al .
                                                                                                           Case No. 17‐11375

                                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                       Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                        Amount                                                  Amount
SHERIDAN CHEVROLET CADILLAC LTD., PICKERING AUTO MALL LTD., URLIN
RENT A CAR LTD.
SOTOS LLP
JEAN‐MARC LECLERC
180 DUNDAS STREET WEST, SUITE 1200
TORONTO, ON M5G 1Z8
CANADA                                                                 20       6/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHERIDAN, ANNA M
2 BRYANT CRESCENT
WHITE PLAINS, NY 10605                                              P‐0023255 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERIDAN, BARBARA J
BARBARA SHERIDAN
1550 COUNTY ROAD 150
GEORGETOWN, TX 78626                                                P‐0046942 12/26/2017      TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
SHERIDAN, JOSHUA J
3819 52ND STREET
DES MOINES, IA 50310                                                P‐0048582 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERIDAN, LAWRENCE E
820 KIMBERLY LANE
OTTAWA, IL 61350                                                    P‐0031722 11/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERIDAN, MARY B
9 CRAIG TER
LAKE ZURICH, IL 60047                                               P‐0028851 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERIDAN, RICKEY R
101 W. ROSEMONTE DRIVE
PHOENIX, AZ 85027‐6610                                              P‐0003634 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERIDAN, SEAN P
65 N NEW ARDMORE AVE
BROOMALL, PA 19008                                                  P‐0034270 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERIF, AUBREY N
5139 NORTH PARK AVENUE
INDIANAPOLIS, IN 46205                                              P‐0016372 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERIFF, ODELL W
325 RYANS CT.
SHARPSBURG, GA 30277                                                P‐0054167   1/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERLOCK, ELIZABETH A
8201 AMADOR AVE
YUCCA VALLEY, CA 92284                                              P‐0021114 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN SR., DENNIS R
59600 BLACKBERRY RD.
MISHAWAKA, IN 46544                                                 P‐0046373 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, ANNIE T
74‐4910 HAO KUNI PLACE, LOT 5
KAILUA KONA, HI 96740                                               P‐0013718 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, CHRISTINA A
14942 TRAMORE DRIVE
HOUSTON, TX 77083                                                   P‐0050102 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, CYNTHIA T
902 VERNON CASTLE
BENBROOK, TX 76126                                                  P‐0001094 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, DAWN Y
20306 TWIN LAKES DR
SAUCIER, MS 39574                                                   P‐0053835   1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, HOLLI M
804 KIM LANE
ROYSE CITY, TX 75189                                                P‐0009318 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                                           Page 3000 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1164 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SHERMAN, JEFFREY J
1 APPLEBY LANE
LANDENBERG, PA 19350                                  P‐0039617 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, JUDY A
13219 DE GARMO AVE
SYLMAR, CA 91342                                      P‐0006549 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, KASSANDRA L
P.O. BOX 324
STURGIS, SD 57785                                     P‐0038214 12/10/2017     TK Holdings Inc., et al.                    $17,479.65                                                                                   $17,479.65
SHERMAN, KRYSTLE L
614 W ROWAN AVE
SPOKANE, WA 99205                                     P‐0016991 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, LISA C
5431 DOGGETT RD
BROWNS SUMMIT, NC 27214                               P‐0034903 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, LORETTA K
613 DESOTO LANE
INDIAN HARBOUR B, FL 32937                            P‐0012421 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, MARK J
5426 PANORAMIC LANE
SAN DIEGO, CA 92121                                   P‐0038591 12/11/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SHERMAN, NANCI N
22361 SUNBROOK
MISSION VIEJO, CA 92692                               P‐0029482 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, NATHAN
440 SANTA YNEZ WAY
SACRAMENTO, CA 95816                                  P‐0053113 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, PAMELA A
1521 S. PLEASANT HILL DRIVE
NEW BERLIN, WI 53146                                  P‐0040273 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, PAMELA A
1521 S. PLEASANT HILL DRIVE
NEW BERLIN, WI 53146                                  P‐0057486 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, STEVEN R
21300 ALBION AVENUE
FARMINGTON HILLS, MI 48336                            P‐0028789 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERMAN, TERESA L
59600 BLACKBERRY RD
MISHAWAKA, IN 47544                                   P‐0046385 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERRARD, CANDACE
215 HELMWOOD DRIVE
ELIZABETHTOWN, KY 42701                               P‐0056444   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERRATT, PATRICK S
45775 GEOSTAR DR
GRAND COULEE, WA 99133                                P‐0034498 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERRELL, JOHN B
11576 CHIQUITA STREET
STUDIO CITY, CA 91604                                 P‐0046902 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERRELL, JOHN B
11576 CHIQUITA STREET
STUDIO CITY, CA 91604                                 P‐0046921 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERRELL, JOHN B
11576 CHIQUITA STREET
STUDIO CITY, CA 9104                                  P‐0046970 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3001 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1165 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SHERRIE, ROBERT A
12438 W BOWLES DR
LITTLETON, CO 80127                                   P‐0039748 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERRILL, JAN C
11720 CORONADO AVE NE
ALBUQUERQUE, NM 87122‐2470                            P‐0047255 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERRILL, LAURA V
2239 SHANE ST SW
2239 SHANE ST SW
SUPPLY, NC                                            P‐0041797 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERRITZE, SYLVIA
545 SALEM AVE
APT A
WOODBURY, NJ 08096                                    P‐0007542 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERROD, EMERSON
6721 EDINBOROUGH DRIVE
WEST BLOOMFIELD, MI 48322                             P‐0013298 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERROD, EMERSON
6721 EDINBOROUGH DRIVE
WEST BLOOMFIELD, MI 48323                             P‐0013469 11/2/2017      TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
SHERROD, WAYNE S
14802 DUNLEIGH DR
BOWIE, MD 20721                                       P‐0048702 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERWOOD, EDWARD
9072 MOONLIT MEADOWS LP
RIVERVIEW, FL 33578                                   P‐0001683 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERWOOD, KEENAN E
555 KEYSER RUN RD
WASHINGTON, VA 22747                                  P‐0025890 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERWOOD, LAURA A
556
FOSTER SPRINGS ROAD
LAS VEGAS, NV 89148                                   P‐0039278 12/11/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
SHERWOOD, ROBERT L
17845 6780 RD
MONTROSE, CO 81401                                    P‐0011655 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERWOOD, ROBERT L
17845 6780 RD
MONTROSE, CO 81401                                    P‐0024843 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHERYL A. GASTEIER REV. TRUST
SHERYL A. GASTEIER
39W141 LONG MEADOW LANE
ST. CHARLES, IL 60175                                 P‐0028269 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHER‐YOUSAF, UZMA
7009 IRONBRIDGE LANE
LAUREL, MD 20707                                      P‐0012042 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHESTOPALOV, JANIE
335 ELA RD
INVERNESS, IL 60067                                   P‐0010200 10/30/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SHETH, ASHOKKUMAR N
15515 SEMINOLE CANYON
SUGAR LAND, TX 77498                                  P‐0001858 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHETH, NEHA
1722 MAPLE OAK DR
CHARLOTTE, NC 28270                                   P‐0002543 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3002 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1166 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SHETH, RAKESH
1722 MAPLE OAK DR
CHARLOTTE, NC 28270                                  P‐0002540 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHETH, UMESHBHAI J
14100 SILENT WOOD WAY
NORTH POTOMAC, MD 20878‐4830                         P‐0030732 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEU, JESSICA H
NO ADDRESS PROVIDED
                                                     P‐0011365 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEU, SHAN S
47 LONG RIDGE ROAD
RANDOLPH, NJ 07869‐4572                              P‐0037226 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEVCHUK, DMITRIY
1333 E PALERMO STREET
MERIDIAN, ID 83642                                   P‐0055832 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHEVIN, YAKOV D
233 N 160TH
SHORELINE, WA 98133                                  P‐0040068 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHI, YANG
1 JARMAN RD
SUDBURY, MA 01776                                    P‐0016746 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHI, YANG
1 JARMAN RD
SUDBURY, MA 01776                                    P‐0016753 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHI, YI
18609 BROKEN OAK RD
BOYDS, MD 20841                                      P‐0022288 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIA, LORRAINE K
4001 LAGUNA SHORES RD
CORPUS CHRISTI, TX 78418                             P‐0002975 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIBLA, SANDRA L
6300 HIGHLANDS CT
PONTEVEDRA BEACH, FL 32082                           P‐0026179 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIEH, CHARLES
1941 RIDGEMONT LANE
DECATUR, GA 30033                                    P‐0006334 10/27/2017     TK Holdings Inc., et al.                     $1,273.97                                                                                    $1,273.97
SHIEH, CHARLES
1941 RIDGEMONT LANE
DECATUR, GA 30033                                    P‐0006361 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIELD, GERALD
8255 MISTY FIELDS CV
MEMPHIS, TN                                          P‐0054103   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIELDS, JEFFREY A
11510 SW 177TH COURT
DUNNELLON, FL 34432                                  P‐0048981 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIELDS, JOHN F
60 OREGON AVENUE ‐ APT. B
BRONXVILLE, NY 10708                                 P‐0040718 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIELDS, JOHN F
60 OREGON AVE ‐ APT. B
BRONXVILLE, NY 10708                                 P‐0040765 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIELDS, JOHN L
803 SANTMYER DRIVE SE
LESSBURG, VA 20175                                   P‐0039971 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3003 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1167 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SHIELDS, KRISTA A
215 W CHESTNUT ST
ALBION, MI 49224                                     P‐0024214 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHIELDS, KRYSTLE BROOKE
3116 NOAH COURT
GREENVILLE, NC 27834                                   2265    11/11/2017        TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
SHIELDS, RAYMOND T
PO BOX 311
FRANKFORT, KY 40602                                  P‐0054406 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHIELDS, THOMNAS E
39545 HAWTHORNE ST
PALMDALE, CA 93551                                   P‐0020600 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHIELDS‐BERGHOLZ, KATHLEEN D
45 PRINCETON AVE
WOODBURY, NJ 08096                                   P‐0029840 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHIER, ROBERT E
6023 EGYPT VALLEY AVE
ROCKFORD, MI 49341                                   P‐0051147 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHIER, ROBERT E
6023 EGYPT VALLEY AVE
ROCKFORD, MI 49341                                   P‐0057950 5/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHIFFETT, CRAIG S
1004 S WESTERN ST
LAKE MILLS, IA 50450                                 P‐0032032 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHIFFLET, MICHAEL D
3033 S. HALIFAX STREET
AURORA, CO 80013                                     P‐0024852 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHIFFLETT, JAMES S
124 APPALACHIAN LANE
GORDONSVILLE, VA 22942                               P‐0030192 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHIGENAKA, GARY
4041 4TH AVENUE N.E.
SEATTLE, WA 98105                                    P‐0015620 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHIH, CHAW‐LONG
7818 ELKHORN MOUNTAIN TRAIL
AUSTIN, TX 78729                                     P‐0006969 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHIH, CONNIE D
41 EAST CENTENNIAL DRIVE
MEDFORD, NJ 08055                                    P‐0008591 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHIH, HONG‐YEE
1940 PAINTER ST.
KLAMATH FALLS, OR 97601                              P‐0035317 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHIH, LING‐LING
2021 KING JAMES PKWY, #112
WESTLAKE, OH 44145                                   P‐0049494 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHILLER, BRENDAN D
601 S CALIFORNIA
CHICAGO, IL 60612                                    P‐0046295 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHILLING, JASON D
691 S FRONT ST
F
COLUMBUS, OH 43206                                   P‐0049372 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SHILLING, MATTHEW E
4775 HEATH TRAILS ROAD
HILLIARD, OH 43026                                   P‐0051066 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00


                                                                                           Page 3004 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1168 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SHILLING, MEGAN E
7730 FLAG TAIL DRIVE
MIDLOTHIAN, VA 23112                                P‐0057717 3/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHILLINGBURG, WILLIAM C
1639 MELANIE DRIVE
UNIONTOWN, OH 44685                                 P‐0035236 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIMAJI, MICHAEL R
1651 CAPISTRANO AVE.
GLENDALE, CA 91208                                  P‐0042326 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIMKUS, ANTHONY J
1112 COVINGTON DRIVE
LEMONT, IL 60439                                    P‐0038750 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIMKUS, ANTHONY J
1112 COVINGTON DRIVE
LEMONT, IL 60439                                    P‐0042404 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIMOGA, KARUNAKAR B
4238 SIENA CT
SAN JOSE, CA 95135                                  P‐0024151 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIMPOCK, KATHY E
1925 E MYRNA LANE
TEMPE, AZ 85284                                     P‐0009849 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIN, EUGENE Y
1841 WATFORD GLEN
LAWRENCEVILLE, GA 30043                             P‐0034176 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIN, HEUNGSOO
7718 HENRY DAVID CT
DUBLIN, OH 43016                                    P‐0000141 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIN, HWA C
48 HERITAGE COURT
RANDOLPH, NJ 07869                                  P‐0042760 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIN, JOHN
9013 EDGEPARK ROAD
VIENNA, VA 22182                                    P‐0007655 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIN, JOHN
9013 EDGEPARK ROAD
VIENNA, VA 22182                                    P‐0007663 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIN, JOHN
9013 EDGEPARK ROAD
VIENNA, VA 22182                                    P‐0007670 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIN, MICHAEL
1205 SUMMIT WAY
MECHANICSBURG, PA 17050                             P‐0010754 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIN, MICHAEL
1205 SUMMIT WAY
MECHANICSBURG, PA 17050                             P‐0010757 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIN, MONICA S
15181 HUNTER LANE
WESTMINSTER, CA 92683                               P‐0043446 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHINE, MARIO
57 NORTH ROAD
HOLLY SPRINGS, MS 38635                               1294    11/3/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHINGARA, LESLIE
475 PENWOOD DR
EDGEWATER, MD 21037                                 P‐0044533 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3005 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1169 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SHINHOLSER, JANET N
817 CONCORDE CIRCLE
APT 2420
LINTHICUM, MD 21090                                  P‐0048333 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHINKO, LUCINDA
2103 W 245TH ST
#15
LOMITA, CA 90717                                     P‐0017678 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHINKO, LUCINDA
2103 W 245TH ST
#15
LOMITA, CA 90717                                     P‐0017783 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHINKO, LUCINDA
2103 W 245 ST
#15
LOMITA, CA 90717                                     P‐0029853 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHINSHO AMERICA CORP
COMPLIANCE DEPT
26200 TOWN CENTER DR, #160
NOVI, MI 48375                                          8        7/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHINSHO K'MAC PRECISION PARTS, LLC
C/O SHINSHO AMERICAN CORPORATION, INC.
JOHN F ONTKO, GENERAL MANAGER
COMPLIANCE AND ADMINISTRATION
26200 TOWN CENTER DRIVE #160
NOVI, MI 48375                                          12       7/17/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
SHINSKE, STUART
72 VICTOR DRIVE
POUGHKEEPSIE, NY 12603                               P‐0008279 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHINZATO, VERONICA T
482 44TH AVENUE
SAN FRANCISCO, CA 94121                              P‐0017894 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIOBAN, FRANCINE W
5756 COTTON VALLEY DRIVE
FAYETTEVILLE, NC 28314                               P‐0053893   1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIPE, CHERYL L
1278 EDGEWOOD DRIVE
WEST HOMESTEAD, PA 15120                             P‐0028310 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIPLEY, RENE L
18837 STATE HIGHWAY 89
SPARTANSBURG, PA 16434                               P‐0005247 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIPMAN, BRYAN
11 MAMIE BELL CIRCLE
LILLINGTON, NC 27546                                 P‐0002512 10/23/2017      TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
SHIPMAN, JIMMY R
PO BOX 1255
IRAAN, TX 79744‐1255                                 P‐0003329 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIPMAN, MOLLY B
12128 W. 68TH TERRACE
SHAWNEE, KS 66216                                    P‐0015821 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIPP, CHERNANDA H
14669 KENNER PLACE DRIVE
OLIVE BRANCH, MS 38654                               P‐0016810 11/5/2017       TK Holdings Inc., et al.                    $28,000.00                                                                                   $28,000.00




                                                                                            Page 3006 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1170 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SHIPP, ELIZABETH W
1813 LAFAYETTE
=
PLANO, TX 75075                                      P‐0018971 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIPP, JIMMIE L
740 SELDON DR
WINCHESTER, VA 22601‐3235                            P‐0035136 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIPPY, DANA T
2484 BELLAVISTA ST
CASTLE ROCK, CO 80109                                P‐0034045 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIPTON, MATTHEW K
1903 SUTTER STREET
OAKDALE, PA 15071                                    P‐0010667 10/31/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
SHIRAZI, REZA
4910 ROLLINGWOOD DR
AUSTIN, TX 78746                                     P‐0001979 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIREMAN, STEPHAN A
P.O. BOX 19
8085 N. MAIN ST.
OLD FORT, OH 44861                                   P‐0008117 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIRES, CARRIE L
1020 UNION CHAPEL RD.
FORDLAND, MO 65652                                   P‐0011726 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIREY, ALEC C
1 AVERY COURT
BALTIMORE, MD 21237                                  P‐0008307 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIRKEY, LAILA
819 CLEMENT ST
JOLIET, IL 60435                                     P‐0018378 11/7/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
SHIRKEY, PAUL A
819 CLEMENT ST
JOLIET, IL 60435                                     P‐0018388 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIRLEY, KATHERINE
58 SHERIDAN DRIVE
#1
ATLANTA, GA 30305                                    P‐0009128 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIRLEY, MIKEL P
80 HOMESTEAD RD
WINTHROP, WA 98862‐9771                              P‐0038454 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIRLEY, MIKEL P
MIKEL SHIRLEY
80 HOMESTEAD RD
WINTHROP, WA 98862‐9771                              P‐0038462 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIRLEY, MILEL P
80 HOMESTEAD RD
WINTHROP, WA 98862‐9771                              P‐0038456 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIRLEY, TERRY E
319 WILLIAMS AND BROAD DRIVE
BROWNSBORO, AL 35741                                 P‐0019427 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIRO, RICKY A
8647 ROUTE 25
SPRING GLEN, PA 17978                                P‐0047355 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIROMA, RANDY E
5070 LIKINI ST, PH110
HONOLULU, HI 96818                                   P‐0030180 11/22/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00

                                                                                           Page 3007 of 3674
                                                 Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1171 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
SHIRVIS, KIMBERLY
89 BURR ST
EAST HAVEN, CT 06512                                   P‐0009187 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIRVIS, KIMBERLY A
89 BURR ST
EAST HAVEN, CT 06512                                   P‐0009346 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHISKOWSKI, MATTHEW
69 THORNY APPLE DRIVE
HUNLOCK CREEK, PA 18621                                P‐0044556 12/22/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SHIVER, JOHN S
685 TERRY ST
HOT SPRINGS, AR 71913                                  P‐0011136 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIVERDECK, DEBRA A
HC 64 BOX760
GRASSY, MO 63751                                       P‐0040100 12/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIVJI, SUNITA J
1340 HAYES ST
RICHMOND, CA 94806                                     P‐0054918 1/16/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHIZAK, MICHAEL A
511 WOLFE TRAIL EST.
COLUMBUS, MS 39705                                     P‐0055155 1/18/2018        TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SHLALA, LAURIE E
1205 CURTIS STREET
BERKELEY, CA 94706                                     P‐0029100 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHMULIVER, YANA
5742 KENISTON AVE
LOS ANGELES, CA 90043                                  P‐0038678 12/11/2017       TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
SHMURAK, IGOR JOSEPH
40 ARBORSIDE
IRVINE, CA 92603                                         2292      11/12/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHOCKEY, ALAN R
214 E. KING ST.
KOKOMO, IN 46901                                       P‐0045380 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOCKEY, HOMER L
1100 COURY ROAD
FORT WORTH, TX 76140                                   P‐0051695 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOCKLEY, EUGENE M
130 CLUB DR
FAIRHOPE, AL 36532                                     P‐0004061 10/25/2017       TK Holdings Inc., et al.                    $33,230.44                                                                                   $33,230.44
SHOCKLEY, MILTON
120 HIGHWOOD CIRCLE
MURRELLS INLET, SC 29576                                 4761      1/28/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHOCKLEY, ROBERT H
6008 UNITY PASS
GROVELAND, FL 34736                                    P‐0000584 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOCKLEY, SHEA N
10542 CAMINITO RIMINI
SAN DIEGO, CA                                          P‐0054303    1/9/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHODIEV, AZAMAT
12522 E EVANS CIR, UNIT D
AURORA, CO 80014                                         3808      12/3/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHODIEV, AZAMAT
12522 E EVANS CIR
UNIT D
AURORA, CO 80014                                       P‐0008106 10/29/2017       TK Holdings Inc., et al.                    $14,178.00                                                                                   $14,178.00

                                                                                               Page 3008 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1172 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SHOEIBI, ELNAZ
2000 GARLAND AVE
WAUKESHA, WI 53188                                   P‐0045225 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOEMAKER, DAVID
1301 QUARTERHORSE TRAIL
PROSSER, WA 99350                                    P‐0018165 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOEMAKER, DEAN A
664 N. DUFFY WAY
GILBERT, AZ 85233                                    P‐0014946 11/3/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SHOEMAKER, JAY W.
306 INDIAN LAKES ROAD NW
SPARTA, MI 49345                                       1440    11/1/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHOEMAKER, NICHOLAS C
80 PENN AVE
NEW CASTLE, VA 24127                                 P‐0000639 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOEMAKER, ROD S
6454 HORSEPEN BAYOU
HOUSTON, TX 77084                                    P‐0006814 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOEMAKER, RUSSELL J
2401 OAKMEADE DRIVE
CHARLOTTE, NC 28270                                  P‐0001009 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOEMAKER, SCOT D
P.O. BOX 1769
VALLEJO, CA 94590                                    P‐0026227 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOEMAKER, SCOT D
P.O. BOX 1769
VALLEJO, CA 94590                                    P‐0026234 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOEMAKER, SUSANNA S
6454 HORSEPEN BAYOU
HOUSTON, TX 77084                                    P‐0006807 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOEMAKER, THOMAS K
182 CROSSWHITE LANE
STATESVILLE, NC 28625                                P‐0049162 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOFET, ABRAHAM
17020 BURBANK BLVD #202
ENCINO, CA 91316                                     P‐0029586 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOFFNER, TIMOTHY B
1680 JACKS BRANCH ROAD
CANTONMENT, FL 32533                                 P‐0009149 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOHFI, CHERYL D
7152 SCENIC HEIGHTS
MANCHESTER, GA 31816                                 P‐0057182 2/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOKRANI, ANDREA
16802 HAWKGLEN PLACE
LITHIA, FL 33547‐5893                                  5069    11/10/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHOKRIAN, ALEX B
2402 GLENMORRIE DRIVE
LAKE OSWEGO, OR 97034                                P‐0020564 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOKRIAN, ALEX B
2402 GLENMORRIE DRIVE
LAKE OSWEGO, OR 97034                                P‐0020658 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOKRIAN, ALEX B
2402 GLENMORRIE DRIVE
LAKE OSWEGO, OR 97034                                P‐0020670 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3009 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1173 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SHOKRIAN, ALEX B
2402 GLENMORRIE DRIVE
LAKE OSWEGO, OR 97034                                P‐0020674 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOLEDICE, BEVERLY C
2132 NW SMITH AVE.
LAWTON, OK 73505                                     P‐0000109 10/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOLES, CAROLE E
2543 CHAPEL HILL ROAD
SPRINGFIELD, IL 62702                                P‐0034461 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOMADE, TIRIMISIYU A
10147 E 32ND ST.
APT. D
TULSA, OK 74146                                      P‐0039022 12/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOOK JR., RANDOLPH K
1697 DELLA DRIVE
SANDWICH, IL 60548                                     1416      11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHOOK, DAVID W
51043 W VILLAGE RD APT 207
NEW BALTIMORE, MI 48047                              P‐0037324 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOOK, STEVEN K
301 LONG BOW ROAD
KNOXVILLE, TN 37934                                    495       10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHOOLBRED, ERIKA L
516 NORWOOD STREET
SPARTANBURG, SC 29302                                P‐0003966 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOPE, JAMES M
5525 BUD WILSON RD
GASTONIA, NC 28056                                   P‐0053894    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOPE, JAMES R
109 FALCON CREST RD
LUGOFF, SC 29078                                     P‐0001583 10/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOPE, JAMIE L
5525 BUD WILSON RD
GASTONIA, NC 28056                                   P‐0053901    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHORE, GARRETT L
942 OLD HAWTHORNE RD
LAFAYETTE, CA 94549                                  P‐0056357    2/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHORE, JOHN
7017 BOULDER PATH DRIVE
CINCINNATI, OH 45247                                 P‐0006093 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHORES, KIM D
2211 CHAYTON ROAD
CHIPLEY, FL 32428                                    P‐0049893 12/26/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SHORR, MICHAEL J
16012 IVY LAKE DRIVE
ODESSA, FL 33556                                     P‐0000383 10/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHORT, GINA E
12325 H HWY
EXCELSIOR SPRING, MO 640248313                       P‐0032545 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOSHIBA MEXICANA SA DE C
CARRETERA 45 NORTE KM 14.3
#325 A JESUS GOMEZ PORTUGAL
JESUS MARIA
AGUASCALIENTES 20909
MEXICO                                                  81       8/15/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                             Page 3010 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1174 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SHOTTS, GREGORY
N6674 FROG HILL DRIVE
SPOONER, WI 54801                                       1423    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHOTTS, KEVIN C
6009 FEATHER WIND WAY
FORT WORTH, TX 76135                                  P‐0007000 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOUP, ALEX
1716 BENNIGAN DR
HILLIARD, OH 43026                                    P‐0000257 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOUSHTARI, SHIRIN Z
20 BRICKYARD DR. APT H6
BLOOMINGTON, IL 61701                                 P‐0020278 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOWN, JO A
2007 THEODORE DR
APT B
SPRINGDALE, AR 72762‐3942                             P‐0029942 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHOWN, NABID
1212 78TH STREET
NORTH BERGEN, NJ 07047                                P‐0007232 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHRADER, ASHLEY M
61115 ROPP LN. BEND OR. 97702
                                                      P‐0044349 12/22/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SHRADER, HEATHER M
61115 ROPP LN. BEND, OR.
                                                      P‐0044360 12/22/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SHRADER, KENNETH F
61115 ROPP LN. BEND OR. 97702
                                                      P‐0044351 12/22/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SHRADER, MATTHEW C
3583 FIRST AVENUE
SAN DIEGO, CA 92103                                   P‐0032507 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHREM, KIRA K
595 WARRINGTON
EUGENE, OR 97404                                      P‐0047008 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHREVE, JAMES T
153 RAILROAD ST
SMITHFIELD, WV 26437                                  P‐0014058 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHREWSBURY, JOHN D
53 DENNY LANE
DALLAS, GA 30157                                      P‐0016387 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHREWSBURY, JOHN D
53DENNY LANE
DALLAS, GA 30157                                      P‐0016397 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHREWSBURY, JOHN D
53 DENNY LANE
DALLAS, GA 30157                                      P‐0016550 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHREWSBURY, JOHN D
53 DENNY LANE
DALLAS, GA 30157                                      P‐0016559 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHRIVER, EDWARD E
5740 REYNAUD CT
SANTA ROSA, CA 95409                                  P‐0017711 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHRIVER, SUSAN L
32606 OAK PARK DRIVE
LEESBURG, FL 34748‐8726                               P‐0017551 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3011 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1175 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SHROADS, DAVID L
267 S. FLETCHER AVE.
FERNANDINA BEACH, FL 32034                           P‐0044062 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHROPSHIRE, VELMA L
2492 W AUTUMN MIST DR
RIALTO, CA 92377                                     P‐0047889 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHROUT, CHARLES N
2525 JADE SKY STREET
HENDERSON, NV 89044                                  P‐0039898 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHROUT, DONALD A
307 VALLEY CT
SMYRNA, TN 37167                                     P‐0024273 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHROUT, GREGORY
27860 CHURCH STREET
CASTAIC, CA 91384                                    P‐0022580 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHU, XINYUN
6710 VARIEL AVE APT 218
CANOGA PARK, CA 91303                                P‐0043453 12/21/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SHUAIBE, MOHAMMED L
7409 HILLMONT DRIVE
OAKLAND 94605                                        P‐0038628 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUBERT, CHRISTINE
821 WESLEY AVENUE
OCEAN CITY, NJ 08226                                   1541    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHUBERT, SARAH
715 WEST BROADWAY
SPARTA, IL 62237                                     P‐0050254 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUBERT, SARAH
715 WEST BROADWAY
SPARTA, IL 62237                                     P‐0050302 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUCK, MICHELLE
3888 WATERVIEW RD
HIGH POINT, NC 27265                                 P‐0058156 7/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUE, JAMES E
11108 FARMWOOD DRIVE
RALEIGH, NC 27613                                    P‐0001202 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUE, JASON S
3016 MAGNOLIA BND
CHARLOTTESVILLE, VA 22911                            P‐0007227 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUE, PATSY F
4414 49TH ST
LUBBOCK, TX 79414                                    P‐0003102 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUGART, ANNA E
2457 PARKER PLACE
HONOLULU, HI 96822                                     1571    11/1/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SHUJA, MAJID
8 GERVIN ROAD
LAWRENCEVILLE, NJ 08648                              P‐0009305 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUJA, MAJID
8 GERVIN ROAD
LAWRENCEVILLE, NJ 08648                              P‐0009335 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULDINER, ALBERT D
3022 RODMAN STREET NW
WASHINGTON, DC 20008                                 P‐0040886 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3012 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1176 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SHULER, BARON K
2385 N FOREST DR
MARIETTA, GA 30062                                    P‐0006323 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULER, DWYANE A
8125 SHADOW OAK DRIVE
NORTHCHARLESTON, SC 29406                             P‐0033084 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULER, SCOTT
770 S GRANBY CIR
AURORA, CO 80012                                      P‐0028266 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULKIN, MICHAEL H
1464 CONCORDE CIRCLE
HIGHLAND PARK, IL 60035                               P‐0037857 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULKIN, MICHAEL H
1464 CONCORDE CIRCLE
HIGHLAND PARK, IL 60035                               P‐0038698 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULL VOGEL, HOLLY
P.O. BOX 2316
VASHON, WA 98070                                      P‐0025175 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULL, JEANNE M
379 STANBERY AVE.
COLUMBUS, OH 43209                                    P‐0011015 10/31/2017     TK Holdings Inc., et al.                      $655.51                                                                                       $655.51
SHULLI , JOHN A
NO ADDRESS PROVIDED
                                                      P‐0002518 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULMAN, GREG A
2521 MILLINGTON DR
PLANO, TX 75093                                       P‐0002484 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULTZ, JORDAN P
3012 N 2ND ST
BROKEN ARROW, OK 74012                                P‐0012982 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULTZ, JULIE L
604 HARLEQUIN DRIVE
MCKINNEY, TX 75070                                    P‐0005347 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULTZ, LENETTE M
6347 GALLEON DRIVE
MECHANICSBURG, PA 17050                               P‐0031519 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHULTZ, STEVEN P
2404 BRISTERS SPRING WAY
APEX, NC 27523                                        P‐0002116 10/23/2017     TK Holdings Inc., et al.                     $5,208.40                                                                                    $5,208.40
SHUM, LI P
1020 AVE. ASHFORD LA RADA 306
SAN JUAN, PR 00907                                    P‐0040042 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUM, LI PING
1020 AVE. ASHFORD LA RADA 306
SAN JUAN, PR 00907                                    P‐0040402 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUMAKER, DESIREE C
2399 S TOWNSHIP ROAD 159
TIFFIN, OH 44883                                      P‐0054252   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUMAKER, STEPHANIE L
5523 N ROCK CITY RD
ROCK CITY, IL 61070                                   P‐0008855 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUMAN, PAMELA L
708 VALLEJO VILLAS
LOS ANGELES, CA 90042                                 P‐0055349 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3013 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1177 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SHUMAN, ROBERT E
4133 GUILFORD ROAD
BIRMINGHAM, AL 35242                                    3162    11/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SHUMAN, ROY G
PO BOX 605
LA CANADA, CA 91012‐0605                              P‐0031785 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUMATE, RICHARD F
LAW OFFICES OF JACOB EMRANI
1516 S. BROADWAY
LOS ANGELES, CA 90015                                 P‐0020305 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUPE, MARTIN F
8111 N 68TH EAST PL
OWASSO, OK 74055                                      P‐0004222 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHURKO, ERIC J
29 MOTT STREET
HAMDEN, CT 06514                                      P‐0022491 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHURR, BRETT C
PO BOX 122
WILTON, CA 95693                                      P‐0013681 11/2/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SHUSTER, GARY
33 WEST ROAD
SOUTH SALEM, NY 10590                                 P‐0010030 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUTIKA, BRENNA G
1253 SYLVAN CIRCLE
BELLEFONTE, PA 16823                                  P‐0014011 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUTTER, ROBERT D
67 SOUTH AMHERST ST
SCHENECTADY, NY 12304                                 P‐0039018 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUTTER, TERRI
1837 LUCAS AVE EXT
COTTEKILL, NY 12419                                   P‐0055355 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHUTTERS, MARY R
7820 N MOHAWK RD
FOX POINT, WI 53217‐3122                              P‐0005232 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHVARTSMAN, ILYA
1222 E DAKOTA ST
MILWAUKEE, WI                                         P‐0005242 10/26/2017     TK Holdings Inc., et al.                     $2,200.00                                                                                    $2,200.00
SHWORAK, NICHOLAS W
1507 22ND ST N
ARLINGTON, VA 22209                                   P‐0050134 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHWORAK, NICHOLAS W
1507 22ND ST N
ARLINGTON, VA 22209                                   P‐0050205 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SHYKES, KELLY
14636 N 98TH ST
SCOTTSDALE, AZ 85260                                    3355    11/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SIAN, PAUL
3470 WILSHIRE BLVD SUITE 400
LOS ANGELES, CA 90010                                 P‐0051005 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIAN, VINA
3470 WILSHIRE BLVD SUIT 400
LOS ANGELES, CA 90010                                 P‐0050932 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIANEZ, DOMINGO
13383 E. 2260S RD.
PEMBROKE TWP., IL 60958‐3701                          P‐0035335 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 3014 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1178 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SIANO, KAREN R
160 HILLANDALE DR
TROUTVILLE, VA 24175                                 P‐0001437 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIAO, DAVID
7129 GREENFORD WAY
ROSEVILLE, CA 95747                                  P‐0021915 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIAO, DAVID
7129 GREENFORD WAY
ROSEVILLE, CA 95747                                  P‐0022251 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIBERIAN, SOFIA D
1515 SOUTH B STREET
SAN MATEO, CA 94402                                  P‐0047483 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIBERIO, SEAN
3534 HARRIET AVE
APT 2
MINNEAPOLIS, MN 55408                                P‐0048475 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIBERT, CURTIS
P O BOX 1467
516 BRYANT ST
MCCORMICK, SC 29835                                  P‐0053994   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIBERT, LACRISHA V
829 CARRIELAND DR
D
GREENSBORO, NC 27405                                 P‐0008051 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIBLEY, CHRISTINA A
342 GUY RD
GREENSBURG, LA 70441                                 P‐0045832 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIBURG III, WILLIAM E
9168 E. DAVENPORT DRIVE
SCOTTSDALE, AZ 85260                                 P‐0030903 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SICHERMAN, DAVID
5520 BAJA TER.
GREENACRES, FL 33463                                 P‐0001349 10/21/2017     TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
SICILIANO, FRANK T
710 E OLIVIABROOK DR
OAKBROOK TERRACE, IL 60181                           P‐0031434 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SICILIANO, MARGARET A
11783 PUMA PATH
VENICE, FL 34292                                     P‐0007244 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SICILIANO, MICHAEL A
11783 PUMA PATH
VENICE, FL 34292                                     P‐0007266 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SICILIANO, TAMMY L
710 E OLIVIABROOK DR
OAKBROOK TERRACE, IL 60181                           P‐0031438 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SICKINGER, PETER X
3224 MONUMENT AVENUE
RICHMOND, VA 23221                                   P‐0011950 11/1/2017      TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
SIDD, ROBERT
980 E EVELYN AV
SUNNYVALE, CA 94086‐6772                             P‐0051699 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIDDELL, MARKEISHA R
6069 GLACIER AVE
LAS VEGAS, NV 89156                                  P‐0054910 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3015 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1179 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
SIDDIQI, AAMIR
8854 W CALLAWAY CT
FRANKLIN, WI 53132                                    988       10/31/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SIDDIQUE, MUHAMMAD
4159 NW 43RD PL
COCONUT CREEK, FL 33073                             P‐0000163 10/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIDDIQUE, MUHAMMAD
4159 NW 43RD PL
COCONUT CREEK, FL 33073                             P‐0000166 10/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIDDIQUI, FAIZAN A
3624 BANKS CIRCLE
PLANO, TX 75025                                     P‐0011475 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIDDONS, MARK H
W167S11055 LOOMIS DRIVE
MUSKEGO, WI 53150                                   P‐0049689 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIDERS, JESSICA R
3230 ARMSTRONG CREEK ROAD
PO BOX 304
POWELLTON, WV 25161                                 P‐0029133 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIDES, MELISSA G
814 EASY STREET
BURKBURNETT, TX 76354                               P‐0056768    2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIDHU, CHANPREET S
766 EL GRANADA BLVD
HALF MOON BAY, CA 94019                             P‐0033002 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIDHU, SAMARPREET K
669 FISHER CIRCLE
FOLSOM, CA 95630                                    P‐0054453 1/12/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIDMAN, ROBERT J
3175 TREMONT ROAD
UNIT 502
COLUMBUS, OH 43221                                  P‐0027851 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIDMAN, ROBERT J
3175 TREMONT ROAD
UNIT 502
COLUMBUS, OH 43221                                  P‐0029029 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIDOTI, MARK D
2300 BERTEAU DRIVE
WAKE FOREST, NC 27587                               P‐0054794 1/15/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIDWELL, GREGORY
1721 JAMES BASFORD PL.
MT. PLEASANT, SC 29466                                2643      11/14/2017        TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
SIEBE, SONYA S
13561 CHANDLER STREET
OMAHA, NE 68138‐5401                                P‐0042874 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIEBE, SONYA S
13561 CHANDLER STREET
OMAHA, NE 68138‐5401                                P‐0042876 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIEBERG, ANDREW D
714 DEBBIE LANE
CARVER, MN 55315                                    P‐0017012 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIEBLER , CALVIN L
1856 COUNTY ROAD L
HOOPER, NE 68031‐2024                               P‐0026449 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                            Page 3016 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1180 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SIEFERS, JOHN
6231 WILD PLUM DR
LOVELAND, CO 80537                                   P‐0022133 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEFERS, JOHN
6231 WILD PLUM DR
LOVELAND, CO 80537                                   P‐0022146 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEG JR, ROLAND B
W51 N655 CREEK VIEW CT
CEDARBURG, WI 53012                                  P‐0029434 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEG, KENT G
1024 S. CEDAR ST.
OTTAWA, KS 66067                                     P‐0015984 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEGEL, DOROTHY E
151 MORGAN RD
SCOTTSVILLE, NY 14546‐9653                           P‐0036178 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEGEL, HAROLD
30728 LAKEFRONT DRIVE
AGOURA HILLS, CA 91301                               P‐0038492 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEGEL, HELENE N
550 OKEECHOBEE BLVD
#1020
WEST PALM BEACH, FL 33401‐6334                       P‐0021093 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEGEL, HELENE N
550 OKEECHOBEE BLVD
1020
WEST PALM BEACH, FL 33401‐6334                       P‐0021764 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEGEL, JEREMY
4284 KNOX CT
DENVER, CO 80211                                     P‐0004219 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEGEL, STEVE N
2610 S. PATTERSON BLVD.
DAYTON, OH 45409                                     P‐0041204 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEGEL, VIVIAN
VIVIAN SIEGEL
301 N ATLANTIC AVE APT 705
COCOA BEACH, FL 32931‐2957                           P‐0000473 10/20/2017     TK Holdings Inc., et al.                      $325.00                                                                                       $325.00
SIEGELMAN, BRENDA B
69 POND CIRCLE
MOUNT SINAI, NY 11766                                P‐0003103 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEGER, NORMAN I
7322 GENESTA AVENUE
LAKE BALBOA, CA 91406                                P‐0017835 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEGER, NORMAN I
7233 GENESTA AVENUE
LAKE BALBOA, CA 91406                                P‐0017844 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIEGFRIED, TODD WILLIAM
5821 HAWKWOOD COURT
LITHIA, FL 33547                                       3224    11/22/2017        TK Holdings Inc.                           $125.00                                                                                       $125.00
SIEGLER, STEVEN N
13618 BRETON LANE
DELRAY BEACH, FL 33446                               P‐0000239 10/19/2017     TK Holdings Inc., et al.                    $14,760.00                                                                                   $14,760.00
SIEGMAN, MARK G
9270 WAITS FERRY CROSSING
JOHNS CREEK, GA 30097                                P‐0053443 12/31/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00



                                                                                           Page 3017 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                     Filed 04/27/21                 Page 1181 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                          Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address            Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                            Amount                                                   Amount
SIEHR, KENNETH
W362 N7437 N SHORE DR
OCONOMOWOC, WI 53066                                   P‐0007592 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIEJACK, ALEXANDER R
2008 BALDWIN MILL ROAD
FALLSTON, MD 21047                                     P‐0024620 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIEK, WILLIAM
P.O. BOX 57134
TUCSON, AZ 85732                                       P‐0043902 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIEMENS PRODUCT LIFECYCLE MANAGEMENT SOFTWARE INC.
2000 EASTMAN DRIVE
MILFORD, OH 45150                                        140     9/28/2017    Takata Protection Systems Inc.                       $0.00                                                                                         $0.00
SIENKIEWICZ, THOMAS J
105 E 16TH ST
APT 2C
BROOKLYN, NY 11226                                     P‐0004410 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIERCKS, SANDRA Y
2713 PUDER STREET
BAKERSFIELD, CA 93306                                  P‐0020225 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIERCKS, SANDRA Y
2713 PUDER ST
BAKERSFIELD, CA 93306                                  P‐0057324 2/16/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIERRA, MONIKA
12938 PEMBERTON WAY
FORT MYERS, FL 33913                                   P‐0012096 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIERRA, RAFAEL
55 CALLE SANTIAGO IGLESIAS
SAN JUAN, PR 00917‐1125                                P‐0033854 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIEVEN, HOWARD A
514 WEST END AVE
APT 4B
NEW YORK, NY 10024                                     P‐0044677 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIFUENTES, DELIA
2103 SAINT CLAIRE DRIVE
ARLINGTON, TX 76012                                    P‐0033601 11/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIGALA, CARLY
421 FIRST
ISHPEMING 49849                                          1651    11/2/2017           TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
SIGARTO, SAMUEL
1509 LIATRIS LN
RALEIGH, NC 27613                                      P‐0048937 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIGARTO, SAMUEL
1509 LIATRIS LN
RALEIGH, NC 27613                                      P‐0048939 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIGARTO, SAMUEL
1509 LIATRIS LN
RALEIGH, NC 27613                                      P‐0048940 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIGARTO, SAMUEL
1509 LIATRIS LN
RALEIGH, NC 27613                                      P‐0048948 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SIGELAKIS, JASON
2318 SIRIUS ST
THOUSAND OAKS, CA 91360                                P‐0046083 12/24/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
SIGELAKIS, NICHOLAS
2318 SIRIUS ST
THOUSAND OAKS, CA 91360                                P‐0046075 12/24/2017       TK Holdings Inc., et al.                     $1,500.00                                                                                     $1,500.00
                                                                                               Page 3018 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1182 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SIGELAKIS, NICHOLAS
2318 SIRIUS ST
THOUSAND OAKS, CA 91360                              P‐0046090 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGG, WALTER W
7281 KEMPERWOOD COURT
BLACKLICK, OH 43004‐8662                             P‐0003309 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGG, WALTER W
7281 KEMPERWOOD COURT
BLACKLICK, OH 43004‐8662                             P‐0023649 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGLER, FRANK J
1857 E 700 N
ALEXANDRIA, IN 46001                                 P‐0000983 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGLIN, NORMA C
1725 OAK LANE
QUAKERTOWN, PA 18951                                 P‐0020275 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGMA INTERNATIONAL
SUSIE KIM
36800 PLYMOUTH ROAD
LIVONIA, MI 48150                                      3545    11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SIGMAN, MATTHEW
1318 2ND ST APT 203
SANTA MONICA, CA 90401                               P‐0022622 11/11/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SIGMON, MATTHEW S
6935 OVERLOOK HILL LANE
SUGAR LAND, TX 77479                                 P‐0034919 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGNATER, ARTHUR J
510 HARVEST HILL
MURPHY, TX 75094                                     P‐0019854 10/30/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
SIGNER, JASON
209 MAPLE LEAF DRIVE
ASHLAND, MO 65010                                    P‐0006586 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGNO, KOUADIO R
NO ADDRESS PROVIDED
                                                     P‐0023454 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGONA, ROBERT
164 W.220TH ST. #8
CARSON, CA 90745                                     P‐0051961 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGWORTH, SOON U
6242 WILMETTE DRIVE
BURKE, VA 22015                                      P‐0031852 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIGWORTH, SOON U.
6242 WILMETTE DRIVE
BURKE, VA 22015                                        3435    11/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SIIRILA, JOHN F
21006 SADDLEBACK CIR
PARKER, CO 80138                                     P‐0010022 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIIRILA, JOHN F
21006 SADDLEBACK CIR
PARKER, CO 80138                                     P‐0010048 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIKORA, GRACE A
3309 CRESTRIDGE DR
FARMINGTON, NM 87401                                 P‐0041893 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIKORA, HEATHER A
2592 NOTRE DAME ST NE
CANTON, OH 44721                                     P‐0012669 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3019 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1183 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SIKORA, KENNETH R
404 DUBLIN ST
LEWISVILLE, TX 75067                                  P‐0002589 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILACCI, AMANDA J
PO BOX 6541
NAPA, CA 94581                                        P‐0026387 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILADI, PATRICIA C
18021 MAYFIELD ST.
LIVONIA, MI 48152                                     P‐0025632 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILBERBERG, PAUL
10800 ROSE AVE APT 8
LOS ANGELES, CA 90034                                 P‐0020181 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILBERBERG, PAUL
10800 ROSE AVE APT 8
LOS ANGELES, CA 90034                                 P‐0020182 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILBERMAN, GUILLERMO M
165 MADISON AVE RM 501
NEW YORK, NY 10016                                    P‐0006695 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILEO, JOSEPH A
1942A IWI WAY
HONOLULU, HI 96816‐3908                               P‐0014546 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILER GRUENTHAL, TERRI L
19217 ABDALE ST.
NEWHALL, CA 91321                                     P‐0027699 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILER II, FREDERICK N
615 BLACK BEARS WAY
APT. 7
TUSCALOOSA, AL 35401                                  P‐0055367 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILER II, FREDERICK N
615 BLACK BEARS WAY
APT. 7
TUSCALOOSA, AL 35401                                  P‐0055379 1/20/2018      TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
SILFEN, LAUREN
102 E 22ND ST APT 4C
NEW YORK, NY 10010                                    P‐0006762 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILICON SPARK
SCHNEIDER, STACEY E
1388 CAROLYN DRIVE
ATLANTA, GA 30329                                     P‐0029080 11/20/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
SILL JR, STEVENSON C
5229 TRENTON MILL ROAD
UPPERCO, MD 21155                                     P‐0047840 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILL, JANET A
715 20TH STREET #102
VERO BEACH, FL 32960                                  P‐0004933 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILL, JANET A
715 20TH STREET #102
VERO BEACH, FL 32960                                  P‐0023672 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILLAS, BRENDA I
1123 WATERLOO ST. APT #2
LOS ANGELES, CA 90026                                 P‐0040052 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILLAS, JULIETA
2225 COMMERCIAL STREET
APT 238
SAN DIEGO, CA 92113                                   P‐0048053 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3020 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1184 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SILLER, RICHARD L
2400 CHESTNUT ST APT 2710
PHILADELPHIA, PA 19103                                 P‐0049963 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILLS, KENNETH X
11 LAKEVIEW DR
PUTNAM VALLEY, NY 10579                                P‐0055650 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, ALESSANDRA
4805 BIRKDALE CIR
FAIRFIELD, CA 94534                                    P‐0034840 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, ANNETTE
3677 W BENJAMIN HOLT DR
APT 140
STOCKTON, CA 95219                                     P‐0022131 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, BRANDY
64 HERON DR.
SANGER, TX 76266                                         1810    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SILVA, DANIEL N
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                        P‐0044987 12/22/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SILVA, DAVID N
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                        P‐0044014 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SILVA, FABIAN O
1604 S. TAMAR DRIVE
WEST COVINA, CA 91790                                  P‐0024264 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, GUILLERMO
MIRAMONTE ST. C‐2
URB. GARDEN COURT
GUAYNABO, PR 00966                                     P‐0035663 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, ISAAC I
25 CRAWFORD ST
FALL RIVER, MA 02724‐2407                              P‐0009830 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, JODY
759 JENNIFER ST
BRENTWOOD, CA 94513                                    P‐0054892 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, JOSEPH P
5156 E. BRANCHWOOD DR.
BOISE, ID 83716                                        P‐0034360 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, KATHERINE J
15311 YORKSHIRE LANE
HUNTINGTON BEACH, CA 92647                             P‐0021055 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, MARLENE A
5508 REDSTART COURT
WAKE FOREST, NC 27587                                  P‐0027901 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, MERILYN
2252 PTARMIGAN CT.
UNION CITY, CA 94587                                   P‐0015358 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, MICHAEL
1537 EL GRECO CIR
EL PASO, TX 79936                                      P‐0008477 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, MICHAEL J
69 HUNTERS CROSSING DR.
COVENTRY, RI 02816                                     P‐0005675 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3021 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1185 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SILVA, MICHAEL K
1300 EMPIRE ST
FAIRFIELD, CA 94533                                 P‐0048868 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, MICHAEL R
9850 KARMONT AVE
SOUTH GATE, CA 90280                                P‐0012199 11/1/2017      TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
SILVA, MICHAEL R
9850 KARMONT AVE
SOUTH GATE, CA 90280                                P‐0012358 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, PAUL J
3 MILLBROOK DRIVE
NASHUA, NH 03062                                    P‐0044380 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, REUBEN G
13505 FITZHUGH LANE
WOODBRIDGE, VA 22191                                P‐0035319 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, RICHARD A
15311 YORKSHIRE LANE
HUNTINGTON BEACH, CA 92647                          P‐0021062 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, ROBERT E
8109 WINSLOW AVENUE
LAS VEGAS, NV 89129                                 P‐0024300 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVA, RYAN D
203 ESPOSTI MEADOWS WAY
SANTA ROSA, CA 95403                                P‐0028082 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVAN, RICHARD
125 SAXTON LN
MCDONOUGH, GA 30253                                 P‐0004243 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVAN, RICHARD C
125 SAXTON LN
MCDONOUGH, GA 30253                                 P‐0004252 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVAS, MARIA D
5677 BAKER ROAD
BRIDGEPORT, MI 48722A                               P‐0049060 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVEIRA, GREGORY
4760 LINWOOD ST
WEST BLOOMFIELD, MI 48324                           P‐0024683 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVER, HEATHER L
376 DICKSON POINT RD
PLATTSBURGH, NY 12901                               P‐0011512 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVER, HERB A
17215 BERMUDA VILLAGE DR
BOCA RATON, FL 33487                                P‐0001650 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVER, JEANNE
2 GALAN STREET
LADERA RANCH, CA 92694                              P‐0029415 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVER, JEFFREY A
780 S. HUDSON ST.
DENVER, CO 80246                                    P‐0043787 12/21/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SILVER, JEFFREY S
30180 FOX GROVE RD
FARMINGTON HILLS, MI 48334                          P‐0057449 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVER, KATHLEEN W
3030 WEISS LAKE BLVD
LEESBURG, AL 35983                                  P‐0024889 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3022 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1186 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
SILVER, KENNETH
75 COUNTRY DRIVE
PLAINVIEW, NY 11803                                   P‐0006255 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVER, MICHAEL
7501 MYRTLE VISTA AVE
SACRAMENTO, CA 95831                                  P‐0047233 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVERIO, DANTE V
503 TILDEN AVE
TEANECK, NJ 07666                                     P‐0006265 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVERMAN, MICHAEL
10663 E. TERRA DR.
SCOTTSDALE, AZ 85258                                  P‐0016220 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVERMAN, RITA
509 NW 28 ST.
WILTON MANORS, FL 3311                                P‐0000975 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVERMAN, RONALD A
3638 CARLSBAD BLVD
CARLSBAD, CA 92008                                    P‐0041709 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVERNAIL, DAVID C
360 WHITE OAK DR
LUMBERTON, TX 77657                                   P‐0009555 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVERS, BRANDON A
104 BROOKSTONE DR SW
CALHOUN, GA 30701                                     P‐0032663 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVERS, KRISTEN L
104 BROOKSTONE DR SW
CALHOUN, GA 30701                                     P‐0032661 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVERSTEIN, CHRISTINE M
30 GARDEN STREET
RAMSEY, NJ 07446                                      P‐0010623 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVERSTEIN, GINA
NO ADDRESS PROVIDED
                                                      P‐0047555 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVERSTEIN, MARIAN R
2185 LEMOINE AVENUE, APT 2L
FORT LEE, NJ 07024‐6017                               P‐0038653 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVERSTEIN, RAYMOND A
1610 105TH AVE SE
BELLEVUE, WA 98004                                    P‐0016605 11/5/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
SILVERSTEIN, SANDRA T
8129 MAR DEL PLATA STREET EAS
JACKSONVILLE, FL 32256                                P‐0000778 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVESTER, DANIEL R
218 COMMERCE ST (36104)
PO BOX 4160
MONTGOMERY, AL 36103‐4160                             P‐0048345 12/22/2017     TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
SILVESTRO, RICHARD J
P.O. BOX 268
BUZZARDS BAY, MA 02532                                P‐0011523 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVEY, MICHAEL P
16569 SHOAL CREEK LN
FONTANA, CA 92336                                     P‐0051239 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SILVIA, STEPHEN J
7801 LEESBURG DRIVE
BETHESDA, MD 20817                                    P‐0007528 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00


                                                                                            Page 3023 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1187 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SILVIA, STEPHEN J
7801 LEESBURG DRIVE
BETHESDA, MD 20817                                   P‐0007540 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SILVQ, GUILLERMO
MIRAMONTE ST. C‐2
URB. GARDEN COURT
GUAYNABO, PR 00966                                   P‐0035633 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIM, JAE HUN
4301 SUNSET VIEW DR
DUBLIN, CA 94568                                     P‐0021262 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIM, WOO H
3 RIVER STREET APT 17
LITTLE FERRY, NJ 07643‐1110                          P‐0009516 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMANELLO, MARY ANN
1378 HARDIN DR.
EL CAJON, CA 92020‐7215                              P‐0038000 12/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMARD, PHILPE
JOSEPH TITONE, ESQ.
621 SE 5TH STREET
POMPANO BEACH, FL 33060                                3477      11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SIMATACOLOS, CHRISTINE D
1106 BENTWOOD PLACE COURT
LOUISVILLE, KY 40207                                 P‐0007664 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMATACOLOS, JAMES G
1106 BENTWOOD PLACE COURT
LOUISVILLE, KY 40207                                 P‐0007676 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMBA, JUNE
11417 ORCHARD PARK DRIVE #134
GLEN ALLEN, VA 23059                                 P‐0055856 1/26/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMBOB, JANICE L
117 LAKE EMERALD DR APT 109
OAKLAND PARK, FL 33309                               P‐0054324    1/9/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMCIK, URI E
2726 FRANKFORT STREET
SAN DIEGO, CA 92117                                  P‐0039329 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIME, ISIDOR
473 ALCOTT STREET
PHILADELPHIA, PA 19120                               P‐0012151 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMENTAL, CECILIA E
3907 FRANCONIA RD
ALEXANDRIA, VA 22310                                 P‐0039648 12/12/2017       TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
SIMEON, ALIX
201 S. ORANGE AVE., SUITE 150
ORLANDO, FL 32801                                    P‐0043482 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMEONE, AMELIA M
311 KINGS CROFT
CHERRY HILL, NJ 08034                                P‐0014594 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMERLY, ALLEN
1115 CR 2102
LOMETA, TX 76853                                       4892       3/9/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
SIMINGTON, ROBIN L
P.O. BOX 736
HIGH POINT, NC 27261‐0736                            P‐0002071 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMIONESCU, EUGENE
1830 SNOWSHOE LANE
TRAVERSE CITY, MI 49685                              P‐0046983 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3024 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1188 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SIMKHAYEV, YUNNO
14442 73RD AVE
FLUSHING, NY 11367                                   P‐0016435 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMKIN, YAKOV
227 ESTATE CT
NORTHBROOK
NORTHBROOK, IL 60062                                 P‐0054646 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMKINS, LAURIE S
3927 PRINCETON PARK COURT
HOUSTON, TX 77058                                    P‐0006895 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMKINS, LAURIE S
3927 PRINCETON PARK COURT
HOUSTON, TX 77058                                    P‐0006907 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMKINS, LAURIE S
3927 PRINCETON PARK COURT
HOUSTON, TX 77058                                    P‐0006924 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMEROK, DIANE E
10407 115TH. AVE.
LARGO, FL                                            P‐0001902 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONDS, MARCIA LORRIANE
CHRISTINA A. MCKINNON, P.A.
THE VENETO BUILDING
3600 RED ROAD, STE. 402
MIRAMAR, FL 33025                                      3669    11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SIMMONS, ADRIENNE J
165 VILLA PLACE CT
TUCKER, GA 30084                                     P‐0028488 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, BRANDI S
6418 AQUA POINT WAY
SOUTHSIDE, AL 35907                                  P‐0020502 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, BRANDI S
6418 AQUAPOINT WAY
GADSDEN, AL 35907                                    P‐0057776 3/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, BRENDA R
3921 MILKY WAY CT
EL PASO, TX 79904                                    P‐0000949 10/20/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SIMMONS, CHARLIE R
7229 PLUM TREE PLACE
FONTANA, CA 92336                                    P‐0045174 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, DAWN
367 COG HILL DRIVE
FAIRBURN, GA 30213                                   P‐0005283 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, DENNIS G
2114 LAWRENCE RD.
MANHATTAN, KS 66502                                  P‐0014734 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, EDRICE
2021 WASHINGTON AVE.
WILMETTE, IL 60091                                   P‐0025479 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, EDRICE
2021 WASHINGTON AVE.
WILMETTE, IL 60091                                   P‐0025480 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, ELMER
16486 W LAVA DR.
SURPRISE                                             P‐0045717 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3025 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1189 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SIMMONS, FERDONYALE J
26055 NORTH KINGS MILL LANE
KINGWOOD, TX 77339                                   P‐0003146 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, GLORIA
2112 E. CONVERSE
SPRINGFIELD, IL 62702                                P‐0009287 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, GLORIA
2112 E. CONVERSE
SPRINGFIELD, IL 62702                                P‐0025583 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, JESSICA M
E9915 OLD INDIANTOWN RD.
MUNISING, MI 49862                                   P‐0031340 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, JOANN H
925 PALFREY ST
GRETNA, LA 70053                                     P‐0043499 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, JORDAN K
1338 NORTH HILLS DR.
UPLAND, CA 91784                                     P‐0031129 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, KAREN
167 CEDAR ROCK CIRCLE
SACRAMENTO, CA 95823                                 P‐0037156 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, KEITH E
1215 COBBLESTONE CT.
CARTHAGE, TX 75633                                   P‐0037042 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, LINDA J
1215 COBBLESTONE COURT
CARTHAGE, TX 75633                                   P‐0037038 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, LINDSAY N
410 VZ COUNTY ROAD 3901
WILLS POINT, TX 75169                                P‐0050927 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, MARNIE N
7229 PLUM TREE PLACE
FONTANA, CA 92336                                    P‐0045180 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, MICHAEL J
114 NORTH AVE.
NEWARK, NY 14513                                     P‐0054423 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, OMEGA S
5743 LEE'S CROSSING
OLIVE BRANCH, MS 38654                               P‐0053967   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, PAYTON E
2154 CALIFORNIA STREET
APT. D
CONCORD, CA 94520                                    P‐0031997 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, RA J
1338 N NORTH HILLS DRIVE
UPLAND, CA 91784                                     P‐0033272 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, ROBERT L
2221 FLEETWOOD COURT, SW
ATLANTA, GA 30311                                    P‐0006210 10/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SIMMONS, ROGER E
2935 DANBURY DR
NEW ORLEANS, LA 70131                                P‐0054906 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, RONALD J
7521 QUENCY DRIVE
MOBILE, AL 36695                                     P‐0007797 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3026 of 3674
                                                      Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1190 of 1837
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                         Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address              Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                               Amount                                                  Amount
SIMMONS, ROY
PO BOX 11956
FORT LAUDERDALE, FL 33339                                   P‐0036927 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, ROY
PO BOX 11956
FORT LAUDERDALE, FL 33339                                   P‐0036939 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, RUBY M
202 SPEARS DR
FAYETTEVILLE, NC 28304                                      P‐0001194 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, SHAREE
14294 NW 17TH AVE
OPA LOCKA, FL 33054                                         P‐0010651 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, TERESA
29391 COUNTY ROAD 358
BUENA VISTA, CO 81211                                       P‐0042327 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMONS, TRACY
BEASLEY, ALLEN, CROW, METHVIN, PORTIS & MILES, P.C.
CHRISTOPHER D. GLOVER
218 COMMERCE ST
MONTGOMERY, AL 36104                                          1478    11/2/2017         TK Holdings Inc.                        $200,000.00                                                                                  $200,000.00
SIMMONT, SHELLEY M
2025 WARWICK PL
NEW BRAUNFELS, TX 78130                                     P‐0023568 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMS, BEVERLY M
6038 RICHMOND HIGHWAY
APARTMENT 413
ALEXANDRIA, VA 22303                                        P‐0035043 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMS, CARRINE
229 RUTGERS AVE
PEMBERTON, NJ 08068‐1724                                    P‐0025907 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMS, DAWNELL
6115 ABBOTTS BRIDGE ROAD
APT. 2414
JOHNS CREEK, GA 30097                                       P‐0053032 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMS, DAWNELL
6115 ABBOTTS BRIDGE RD
APT 2414
JOHNS CREEK, GA 30097                                       P‐0053033 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMS, DEBORAH L
203 HENDRICKS AVENUE
WATERFORD WORKS, NJ 08089                                   P‐0043538 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMS, DEBORAH L
203 HENDRICKS AVENUE
WATERFORD WORKS, NJ 08089                                   P‐0043543 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMS, MYCHAL R
3731 E TYLER AVE
FRESNO, CA 93702                                            P‐0013585 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMS, PAT
2425 BLUE HERON DRIVE
FLORISSANT, MO 63031                                        P‐0020201 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMS, PAT
2454 BLUE HERON DRIVE
FLORISSANT, MO 63031                                        P‐0033565 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMMS, RICHARD G
415 PENNSYLVANIA AVENUE
SALEM, VA 24153                                             P‐0042729 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                                  Page 3027 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1191 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SIMMS, STEFANIE
13770 SAYRE STREET
SYLMAR, CA 91342                                     P‐0026402 11/16/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SIMON, ANDREW C
100 PARROTT DR.
UNIT 1504
SHELTON, CT 06483                                    P‐0020274 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, ANNETT D
32274 W. 12 MILE RD
FARMINGTON HILLS, MI 48334                           P‐0013128 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, BARNET
170 ROSE LANE
NEW HYDE PARK, NY 11040                              P‐0002993 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, CAROL A
70 HARVEY DRIVE
SHORT HILLS, NJ 07078                                P‐0051177 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, CASEY J.
283 LAKE SHERWOOD DR
WESTLAKE VILLAGE, CA 91361                             3790    12/2/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SIMON, CHARLES
8714 LAFAYETTE AVE.
OMAHA, NE 68114                                      P‐0012428 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, CLIFFORD
22 OAK TRAIL ROAD
ENGLEWOOD, NJ 07631                                    2141    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SIMON, DIANA L
21851 NEWLAND ST. SPC153
HUNTINGTON BEACH, CA 92646                           P‐0020363 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, JANET
1 DAWN COURT
FLORHAM PARK, NJ 07932                               P‐0036149 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, JONATHAN T
85 KYLES LN
FT. WRIGHT, KY                                       P‐0009674 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, JOSH
747 CUSTER AVE
SUITE A
EVANSTON, IL 60202                                   P‐0020196 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, LEIGH A
15303 GOODRICH DR NW
GIG HARBOR, WA 98329                                 P‐0054951 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, MARGARET M
6511 RIVER POINT DR
FLEMING ISLAND, FL 32003                             P‐0007189 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, MARGARET M
6511 RIVER POINT DR
FLEMING ISLAND, FL 32003                             P‐0007194 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, MARY
626 5TH AVE SE
ALBANY, OR 97321                                     P‐0053354 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, PHILIP D
3068 WYNDHAM WAY
MELBOURNE, FL 32940                                  P‐0000012 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON, RALPH
P. O. BOX 20474
OKLAHOMA CITY, OK 73156‐0474                         P‐0021064 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3028 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1192 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SIMON, TIMOTHY S
144 RICE CORNER RD
BROOKFIELD, MA 01506                                  P‐0024258 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMONCINI, JEFFREY KEITH
2225 45TH AVE SW
SEATTLE, WA 98116‐2115                                  3677    11/28/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SIMONDS JR, PAUL W
210 GREENWOOD RD
WILMINGTON, DE 19804                                  P‐0014623 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMONDS, WILLIAM A
159 HEATHERLAND DR
BETHALTO, IL 62010                                    P‐0005742 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMONDS, WILLIAM A
159 HEATHERLAND DR
BETHALTO, IL 62010                                    P‐0005752 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMONE, MARC
2724 SHORT STREET
BELLMORE, NY 11710                                    P‐0023836 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMONEAU, DANIEL O
2374 NW QUINN CREEK LOOP
BEND, OR 97703                                        P‐0041788 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMONELLI, JOHN J
PO BOX 115
TAHOMA, CA 96142                                      P‐0024278 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMONE‐PAGLIARO, JUDY C
117 BOBOLINK WAY UNIT A
NAPLES
, FL 34105                                            P‐0001151 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMONETTA, RALPH J
3299 EAST KINGBIRD DR
GILBERT, AZ 85297                                     P‐0036557 12/5/2017      TK Holdings Inc., et al.                    $11,427.00                                                                                   $11,427.00
SIMONETTI, KATHRYN
2411 HASSONITE STREET
KISSIMMEE, FL 34744                                   P‐0028742 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMON‐HARRIS, VALERIE
1676 VIRGIL POND LN
LOGANVILLE, GA 30052                                  P‐0004761 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMONS, ROBERT L
4725 15 MILE RD
KENT CITY, MI 49330                                   P‐0047905 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMONSIC, MICHAEL J
NO ADDRESS PROVIDED
                                                      P‐0046325 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMONYI, PAUL
836 HARMAN WAY S #1
ORTING, WA 98360                                      P‐0018748 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMORA, VLADIMIR
8614 72ND AVE E
PUYALLUP, WA 98371                                      2622    11/15/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
SIMOV, NIKOLAI
550 FOREST WAY
BOLINGBROOK, IL 60440                                 P‐0052542 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMOV, NIKOLAI
NIKOLAI SIMOV
550 FOREST WAY
BOLINGBROOK, IL 60440                                 P‐0052621 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3029 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1193 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SIMPKINS, CASSANDRA
P.O.BOX 2348
NEWARK, NJ 07114                                     P‐0026484 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPKINS, LINDA S
11905 SE 178TH STREET
SUMMERFIELD, FL 34491                                P‐0001526 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, BRANDY
800 TURNER TRAIL
CONWAY, AR 72034                                     P‐0012422 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, CYNTHIA C
9326 KNOLL CREST LOOP
AUSTIN, TX 78759                                     P‐0012067 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, DEBORAH M.
111 OAK LN
CEDAR CREEK, TX 78612                                  2380    11/13/2017        TK Holdings Inc.                                                                                                                           $0.00
SIMPSON, JAMES
1104 PARKMONT LANE
ROCK HILL
ROCK HILL, SC 29730                                  P‐0035288 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, JERRY
P. O. BOX 308
HAGER HILL, KY 41222                                 P‐0042286 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, JOHN G
67 TURNEY ROAD
REDDING, CT 06896                                    P‐0012949 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, JON E
19351 W FAIRVIEW DRIVE
MUNDELEIN, IL 60060                                  P‐0008323 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, JOSEPH K
1624 W SUMMIT ST LOT 129
WINTERSET, IA 50273                                  P‐0041012 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, KEVIN W
7397 SHADY PALM DRIVE
SPRINGFIELD, VA 22153                                P‐0008611 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, KIMBERLY A
1803 E CLEAR LAKE DRIVE
SALISBURY, MD 21804                                  P‐0020341 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, LOREN T
9326 KNOLL CREST LOOP
AUSTIN, TX 78759                                     P‐0024325 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, LOREN T
9326 KNOLL CREST LOOP
AUSTIN, TX 78759                                     P‐0024336 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, MARILYN
3705 MALONE DRIVE
AUSTIN, TX 78749                                     P‐0009748 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, MICHAEL A
80 ATHENS STREET
RANCHO MIRAGE, CA 92270                              P‐0024954 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, RICHARD C
4000 N BAYOU HILLS LN
PARKER, CO 80134                                     P‐0007225 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, ROBERT L
2500 TRADITIONS DRIVE
KILLEEN, TX 76549                                    P‐0029913 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3030 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1194 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SIMPSON, SHARON K
4000 N BAYOU HILLS LN
PARKER, CO 80134                                      P‐0007212 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, TERRY K
5673 OREBANK RD
KINGSPORT, TN 37664                                   P‐0034340 12/1/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SIMPSON, THADDEUS S
18251 CALIFORNIA AVE
HOMEWOOD, IL 60430                                    P‐0007097 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, THERESA L
402 GLENWAY RD
GLENSIDE, PA 19038                                    P‐0057167 2/11/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, THOMAS E
1624 ELM RD NE
WARREN, OH 44483                                      P‐0005378 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMPSON, TRACIE CHERNAE
1105 S. CHICAGO AVE.
FORT WORTH, TX 76105                                    2137      11/7/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
SIMS, ANGELA L
620 E. OLLIFF ST #7
STATESBORO, GA 30458                                  P‐0039041 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, ASHLEY L
9618 BALSA DRIVE
SHREVEPORT, LA 71115                                  P‐0002448 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, CATHERINE
10575 WILLOW RD
LOCH LOMOND, CA 95461                                 P‐0014844 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, DEBRA A
4761 WINTHROP DR
COLLEGE PARK, GA 30337                                P‐0039012 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, EVANGELA D
974 OAKLAWN COURT
FORT WAYNE, IN 46803                                  P‐0057046   2/7/2018      TK Holdings Inc., et al.                     $2,653.00                                                                                    $2,653.00
SIMS, JEFFREY S
7556 DAWN CT
LITTLETON, CO 80125                                   P‐0040825 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, KAREN
21620 CLYDE AVE.
SAUK VILLAGE, IL 60411                                  1523      11/6/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
SIMS, KAREN J
21620 CLYDE AVE
SAUK VILLAGE, IL 60411                                P‐0025135 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, KEITH J
PO BOX 45
TALLEVAST, FL 34270‐0045                              P‐0035266 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, KRISTEN
4710 JEREMIAH ST
WEST LAFAYETTE, IN 47906                              P‐0020022 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, LATOYA M
3500 SPRING VALLEY COVE
JACKSONVILLE, AR 72076                                P‐0013165 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, LISA H
9217 CANTER DRIVE
DALLAS, TX 75231                                      P‐0008965 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3031 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1195 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SIMS, REBEKAH C
2976 FAIR OAKS AVE
ALTADENA, CA 91001                                   P‐0023360 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, SHARON E
913 HADDINGTON DALE
PELHAM, AL 35124                                     P‐0021692 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, SHARON Y
3265 ENON ROAD
ATLANTA, GA 30349                                    P‐0055943 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS, TERENCE H
5617 VERMILLION BLVD.
NEW ORLEANS, LA 70122                                P‐0024537 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIMS‐PULIS, JOHNNA
4404 NW 32ND PLACE
OKLAHOMA CITY, OK 73112‐3100                         P‐0045341 12/22/2017     TK Holdings Inc., et al.                    $18,000.00                                                                                   $18,000.00
SIMUNEK, DIANE
710 7TH ST SE
WASHINGTON, DC 20003                                 P‐0040125 12/14/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
SIN, LOI
9633 MISTY BLUE CT
ELK GROVE, CA 95757                                  P‐0014263 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINCLAIR, CORLISS D
585 AGEE AVE NW
CAMDEN, AR 71701                                     P‐0054150   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINCLAIR, DUNCAN
14911 RIALTO AVENUE
BROOKSVILLE, FL 34613                                P‐0030937 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINCLAIR, EUGENNIE
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043629 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SINCLAIR, JAMES A
29 SHAWNEE LANE
DOVER, NH 03820                                      P‐0035190 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINCLAIR, JAMES A
29 SHAWNEE LANE
DOVER, NH 03820                                      P‐0035243 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINCLAIR, JAMES W
1306 E. BRAEMERE RD
BOISE, ID 83702                                      P‐0012965 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINCLAIR, LAKSHMI
550 OKEECHOBEE BLVD
1714
WEST PALM BEACH, FL 33401                            P‐0041439 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINCLAIR, LINDA A
23835 HEARTHSIDE DRIVE
DEER PARK, IL 60010                                  P‐0036007 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINCLAIR, MARCIA A
29 SHAWNEE LANE
DOVER, NH 03820                                      P‐0035194 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINDELAR JR, JEFFREY C
259 STRATFORD DRIVE
BROADVIEW HTS, OH 44147                              P‐0015822 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINDELAR, AMANDA M
259 STRATFORD DRIVE
BROADVIEW HTS, OH 44147                              P‐0015883 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3032 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1196 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SINE, SUSAN
1101 TAZWELL PLACE
RALEIGH, NC 27612                                     P‐0001790 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SING, PIERRE
15014 S. IRVING
DOLTON, IL 60419                                      P‐0009272 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGER JR., HAROLD L
320 WOLVERINE ST.
HAINES CITY, FL 33844                                 P‐0010676 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGER, BRETT M
45 CAMELOT LANE
WESTFIELD, MA 01085                                   P‐0005172 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGER, EVA
6701 BURNET ROAD
#367
AUSTIN, TX 78757                                      P‐0024474 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGER, IRWIN L
PO BOX 13611
SCOTTSDALE, AZ 85267                                  P‐0012289 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGER, JANEEN K
17027 LAWRENCE WAY
GRASS VALLEY, CA 95949                                P‐0019602 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGER, MARCIA E
517 CHERRY RD
SYRACUSE, NY 13219                                    P‐0014030 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGER, MICHAEL J
2621 BRADSHAW TERRACE
SILVER SPRING, MD 20905‐6512                          P‐0044636 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGER, MICHAEL J
2621 BRADSHAW TERRACE
SILVER SPRING, MD 20905‐6512                          P‐0044801 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGER, MICHAEL J
2621 BRADSHAW TERRACE
SILVER SPRING, MD                                     P‐0049935 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGER, MICHAEL J
2621 BRADSHAW TERRACE
SILVER SPRING, MD 20905‐6512                          P‐0050578 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, ABHISHEK N
758 LAKEVIEW DR APT 2B
WHEELING, IL 60090                                    P‐0005996 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, ARVINDER
2105 SUMMIT DR
MCKINNEY, TX 75071                                    P‐0039031 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, BOPINDERJIT
334 DUNSMUIR TERRACE
UNIT 2
SUNNYVALE, CA 94085                                   P‐0048573 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, CHANDAN
2423 FOOT‐HILL BLVD. #102A
LA CRESCENTA, CA 91214                                P‐0036605 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, CHRISTOPHER R
3357 HAYGROUND WAY
SACRAMENTO, CA 95835                                  P‐0013649 11/2/2017      TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
SINGH, DEEKSHA K
PO BOX 1778
AMHERST, NY 14226                                     P‐0045142 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3033 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1197 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SINGH, EMILY
11321 PEBBLE GARDEN LANE
AUSTIN, TX 78739                                     P‐0042308 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, GAGANDEEP
31910 PASEO NAVARRA
SAN JUAN CAPISTR, CA 92675                           P‐0022859 11/11/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SINGH, GURDEEP
2037 TRAVESIA LN
CERES, CA 95307                                      P‐0041270 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, GURINDERJIT
36971 NEWARK BLVD APT # A
NEWARK, CA 94560                                     P‐0041983 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, HARPREET
40 CHASE FARM ROAD
SOUTH WINDSOR, CT 06074                              P‐0015128 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, JASON
649 W. LAS BRISAS DRIVE
MOUNTAIN HOUSE, CA 95391                             P‐0038198 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, JESSEY A
2734 VAL MAR CIRCLE
HIGHLAND, CA 92346                                   P‐0030252 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, JESSICA R
1038 ADANA TERRACE
UNION CITY, CA 94587                                 P‐0026767 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, JESUS R
2734 VALMAR CIRCLE
HIGHLAND, CA 92346                                   P‐0030334 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, KATHERINE A
1000 NORTHSIDE DRIVE NW
APT. 1651
ATLANTA, GA 30318                                    P‐0046116 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, KRISH
1533 LODI AVENUE
SAN MATEO, CA 94401                                  P‐0034748 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, KULDEEP
2676 E ROCKINGHAM CT
FRESNO, CA 93720                                     P‐0012625 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, PRITPAL
1040 OLD STATE ROUTE 22
DOVER PLAINS, NY 12522                                 1413    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SINGH, RAHUL
1415 ELDRIDGE PKWY APT 1311
HOUSTON, TX 77077                                    P‐0029455 11/20/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SINGH, RAHUL
1415 ELDRIDGE PARKWAY APT 131
HOUSTON, TX 77077                                    P‐0029459 11/20/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SINGH, RAHUL R
11344 OLD ROUTE 16
WAYNESBORO, PA 17268                                 P‐0050412 12/27/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
SINGH, RAJAN
808 SHETLAND PL
SUNNYVALE, CA 94087                                  P‐0016260 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, RAMESH
1805 S REMINGTON CIR.
SIOUX FALLS, SD 57106                                P‐0023027 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3034 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1198 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SINGH, RANA P
11321 PEBBLE GARDEN LANE
AUSTIN, TX 78739                                      P‐0042300 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, RAWAIL
6105 ARCADIA AVENUE
LOOMIS, CA 95650                                      P‐0039320 12/4/2017      TK Holdings Inc., et al.                      $100.01                                                                                       $100.01
SINGH, RONDA S
1915 VIA GRANADA
BOYNTON BEACH, FL 33426                               P‐0002681 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, SARABDAYAL
21232 VALLEYVIEW DRIVE
WALNUT, CA 91789                                      P‐0049784 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, SONAL
108 MELLING PL.
CARY, NC 27519                                        P‐0005975 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH, VINISHA V
22101 ANSEL
IRVINE, CA 92618                                      P‐0042037 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGHAL, AKSHAY A
38 DEVONSHIRE AVE APT 7
MOUNTAIN VIEW, CA 94043                               P‐0041124 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGH‐GILMER, IRENE
2445 EL PASO WAY
CHICO, CA                                             P‐0016908 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLA, ASEEM
16508 BARRISTER LN
CHESTERFIELD, MO 63005                                P‐0034131 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLE, ANDREW J
168 CLOVERLEAF LN.
MURPHY, NC 28906‐5910                                 P‐0054004   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLER, JOHN W
8105 EVERGREEN DR NE
OLYMPIA, WA 98506                                     P‐0027712 11/16/2017     TK Holdings Inc., et al.                     $2,200.00                                                                                    $2,200.00
SINGLER, TIM
5428 MURDOCH
SAINT LOUIS, MO 63109                                 P‐0047313 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SINGLER, TIMOTHY J
TIMOTHY J SINGLER
5428 MURDOCH AVE
SAINT LOUIS, MO 63109                                 P‐0047292 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETARY, DUSTIN
2547 ROSE BAY CT
TROPHY CLUB, TX 76262‐5096                            P‐0003401 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETARY, FREDERICK L
12 DUNKIRK LANE
STAFFORD, VA 22554‐7693                               P‐0045528 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETARY, FREDERICK L
12 DUNKIRK LANE
STAFFORD, VA 22554‐7693                               P‐0045550 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETARY, FREDERICK L
12 DUNKIRK LANE
STAFFORD, VA 22554‐7693                               P‐0045555 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETARY, JAMES T
33 MALLORYS WAY
SAVANNAH, GA 31419                                    P‐0019279 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3035 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1199 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SINGLETARY, JOYCE
245 S.W. 7TH AVE
SOUTH BAY, FL 33493                                   P‐0050731 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETARY, KENG T
111 GRIMES AVE
CRESTVIEW, FL 32536                                   P‐0029925 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETARY, VERNETTE
1832 MONTIER STREET
PITTSBURGH, PA 15221                                  P‐0011639 11/1/2017      TK Holdings Inc., et al.                     $4,900.00                                                                                    $4,900.00
SINGLETERRY, FRANCINE S
598 MOORE ROAD
COOKEVILLE, TN 38506                                  P‐0011695 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETON, AISHA
2035 GENEVIEVE TRAIL
WILLIAMSBURG, VA 23185                                P‐0053136 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETON, CHIMERE
7048 RADBOURNE RD
UPPER DARBY, PA 19082‐5216                            P‐0020446 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETON, DAVID E
1535 ROUTE 908
NATRONA HEIGHTS, PA 15065                             P‐0037024 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETON, JOHN
310 W 10TH ST.
PORTAGEVILLE, MO 63873                                P‐0011742 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETON, JOHNIE N
6719 CASEY SAVANNAH LN
CHESTERFIELD, VA 23234                                P‐0010578 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETON, LAKINGYA
651 MORELAND AVE
ATLANTA, GA 30316                                     P‐0005942 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETON, LAKISHA N
8790 COLONIAL DRIVE
WINTER HAVEN, FL 33884                                P‐0000259 10/19/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SINGLETON, LANISHA S
60 TRELAWNEY LANE
COVINGTON, GA 30016                                   P‐0011657 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETON, LANISHA S
60 TRELAWNEY LANE
COVINGTON, GA 30016                                   P‐0011663 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETON, LANISHA S
60 TRELAWNEY LANE
COVINGTON, GA 30016                                   P‐0011670 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETON, SEBASTIAN L
18258 NW WALKER RD
13F
BEAVERTON, OR 97006                                   P‐0036797 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGLETON, T. ANTROY
3293 SHEFFIELD CIRCLE
DECATUR, GA 30032                                       4667     1/5/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
SINGRUN, MARGARET A
6123 S. JAGUAR DRIVE
FORT MOHAVE, AZ 86426                                 P‐0025100 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINGSTOCK, TIMOTHY
4910 LIVE OAKS CT
DUMFRIES, VA 22025                                      3392    11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                            Page 3036 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1200 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SINGSTOCK, TIMOTHY
4910 LIVE OAKS CT
DUMFRIES, VA 22025                                      3399    11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SINGSTOCK, TIMOTHY
4910 LIVE OAKS CT
DUMFRIES, VA 22025                                      3403    11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SINGSTOCK, TIMOTHY
4910 LIVE OAKS CT
DUMFRIES, VA 22025                                      3411    11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SINGSTOCK, TIMOTHY
4910 LIVE OAKS CT
DUMFRIES, VA 22025                                      3421    11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SINHA, ASEEMA
1882 DERBY WAY
UPLAND, CA 91784                                      P‐0021038 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINICK, KENNETH W
5304 THAXTON PLACE
RALEIGH, NC 27612                                     P‐0025043 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINITSKY, THOMAS J
12 BLOSSOM LN
BREWSTER, NY 10509                                    P‐0031713 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINK, JOEL I
4187 BRIAR CREEK RD
CLEMMONS, NC 27012                                    P‐0028617 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINK, JOEL I
4187 BRIAR CREEK RD
CLEMMONS, NC 27012                                    P‐0028621 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINKO, CLIFFORD H
1650 CEDARWOOD DR. #137
WESTLAKE, OH 44145                                    P‐0007300 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINKOVICH, GERALD M
NO ADDRESS PROVIDED
                                                      P‐0022397 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SINNER, EUGENE J
307 SARATOGA STREET
CHILTON, WI 53014                                     P‐0033198 11/28/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SIOSHANSI, RAMTEEN M
60 E SPRING ST APT 121
COLUMBUS, OH 43215                                    P‐0034749 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIOU, EDWARD Y
1665 204TH AVE NE
SAMMAMISH, WA 98074                                   P‐0040360 12/14/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SIOXSON, CHELSEA
1515 PADRES CT.
SAN JOSE, CA 95125                                      1800    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SIPE, CHARLES C
8058 BROADWAY ST.
137N
SAN ANTONIO, TX 78209                                 P‐0000921 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPE, PERRY L
NO ADDRESS PROVIDED
                                                      P‐0047572 12/26/2017     TK Holdings Inc., et al.                        $85.08                                                                                       $85.08
SIPE, RICK W
740 UNION AVE
MORGANTOWN, WV 26505‐5753                             P‐0041575 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3037 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1201 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SIPE, RICK W
740 UNION AVE
MORGANTOWN, WV 26505‐5753                          P‐0041577 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPEL, HEIDI M
104 N PERRY ST
VANDALIA, OH 45377                                 P‐0017767 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPES, MITCHELL L
310 PENCRSOO PLACE
LOUISVILLE, KY 40223                               P‐0006116 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPKA, LOUIS J
1787 FIDDLERS RIDGE DR
ORANGE PARK, FL 32003                              P‐0042842 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPKA, LUKE J
1787 FIDDLERS RIDGE DR
ORANGE PARK, FL                                    P‐0042835 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPPY, ANUP
PO BOX 33031
SEATTLE, WA 98133‐0031                             P‐0015781 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPPY, ANUP
PO BOX 33031
SEATTLE, WA 98133‐0031                             P‐0015786 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPPY, ANUP
PO BOX 33031
SEATTLE, WA 98133‐0031                             P‐0015794 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPPY, SHOBHA
PO BOX 33031
SEATTLE, WA 98133                                  P‐0015717 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIPPY, SHOBHA
PO BOX 33031
SEATTLE, WA 98133                                  P‐0015810 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIQUINA, VICTOR E
3280 SW 170TH AVE APT 814
BEAVERTON, OR 97003                                P‐0055666 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIRBAUGH, DENNIS E
6835 ST. ANNES DRIVE
FAYETTEVILLE, PA 17222                             P‐0024077 11/3/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SIRBAUGH, DENNIS E
6835 ST. ANNES DRIVE
FAYETTEVILLE, PA 17222                             P‐0024078 11/3/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SIRI , LORI L
45‐727 WAIAWI STREET
KANEOHE, HI 96744                                  P‐0032254 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIRINSKY, ERIC
207 ONWENTSIA RD.
VERNON HILLS, IL 60061                             P‐0053581   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIRMON, BRADLEY D
461 W. ROBERTS ROAD
CANTONMENT, FL 32533                               P‐0007939 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIROTA , MARCI B
9217 KOLMAR AVE
SKOKIE, IL 60076                                   P‐0032236 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIROTA, ANNE G
19409 PLUMMER STREET
NORTHRIDGE, CA 91324                               P‐0035176 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 3038 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1202 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SIROTA, ANNE G
19409 PLUMMER STREET
NORTHRIDGE, CA 91324                                 P‐0035178 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIROTA, ANNE G
19409 PLUMMER STREET
NORTHRIDGE, CA 91324                                 P‐0035180 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIROTEK, NORMAN A
46682 TENNIS ISLAND NORTH
WELLESLEY ISLAND, NY 13640                           P‐0011981 11/1/2017      TK Holdings Inc., et al.                      $651.00                                                                                       $651.00
SIRR, HEATHER L
14622 NE 113TH STREET
VANCOUVER, WA 98682                                  P‐0019022 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIRRINE, DESTA L
P.O.BOX 2793
SALEM, OR 97308                                      P‐0022180 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISCO, LAQUITA
8632 WINDERSGATE DRIVE
OLIVE BRANCH, MS 38654                                 5023     7/3/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
SISK WALTER, JOY O
7466 BRANCY ST
KANNAPOLIS, NC 28081                                 P‐0035379 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISK, EDGAR
3253 WHITE OAK STREET
HIGHLANDS RANCH, CO 80129                            P‐0011996 11/1/2017      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
SISK, LARRY D
P O BOX 201
DYER, AR 72935                                       P‐0033393 11/29/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SISK, REBECCA J
P O BOX 201
DYER, AR 72935                                       P‐0033399 11/29/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
SISK, RITAGAY
5759 YOUNGVILLE RD
SPRINGFIELD, TN 37172                                P‐0033985 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISKA, THOMAS G
4 BULLDOG LANE
MERCERVILLE, NJ 08619                                P‐0007333 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISLER, JAMES K
3372 DUSA DR
LAS VEGAS, NV 89121                                  P‐0015472 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISNEROS, CYNTHIA A
5004 ROCKCRESS DR NW
ALBUQUERQUE, NM 87120                                P‐0011894 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISON, MYRNA C
4955 WIOTA STREET
LOS ANGELES, CA 90041                                P‐0036697 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISON, RUTH A
96 BERGEN AVENUE
BERGENFIELD, NJ 07621                                P‐0038756 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISSELMAN, ALAN H
122 THORNCLIFF RD.
BUFFALO, NY 14223                                    P‐0010800 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISSING, THADDEUS
40480 CRYSTAL AIRE CT
MURRIETA, CA 92562                                   P‐0024488 11/13/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00



                                                                                           Page 3039 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1203 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SISSON, REBECCA A
12954 SARAH LANE
LARGO, FL 33773                                       P‐0000028 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISSOYEV, GINA R
5528 DOWNEY AVE.
LAKEWOOD, CA 90712                                    P‐0051381 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SISTO, JOSEPH
130 CHANDON CT.
DULUTH, GA 30097                                      P‐0019442 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SITARZ, MICHAEL E
11850 DR M.L.K. JR ST N
APT. 16‐305
SAINT PETERSBURG, FL 33716                            P‐0022789 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SITES, LINDA M
46B WELLWOOD LN
PALM COAST 32164                                      P‐0034614 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIU, ANITA
204 PATRIOT HILL DR
BASKING RIDGE, NJ 07920                               P‐0036595 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIU, JOSEPHINE C
P.O. BOX 423
MONTEREY PARK, CA 91754                               P‐0034230 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIU, KITTY K
136 S. FIRCROFT ST.
WEST COVINA, CA 91791                                 P‐0022767 11/11/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
SIV, SODAVY
2455 W SERENE AVE 939
LAS VEGAS, NV 89123                                   P‐0040904 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIVAK, MICHAEL T
127 S.8TH ST.
COPLAY, PA 18037‐1113                                 P‐0011007 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIVERTS, ROBIN M
6109 W. SAGUARO PARK LANE
GLENDALE, AZ 85310                                    P‐0021977 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIVIA, PETER J
2425 N JEFFERSON ROAD
MIDLAND, MI 48642                                       1743    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SIWA, DIANA L
5759 FALKENBURY RD
NORTH BRANCH, MI 48461                                P‐0016466 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIWAK, CASIMIR
1115 S AHRENS AVE
LOMBARD, IL 60148                                     P‐0057207 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIWAK, MARC A
1376 WEST SELFRIDGE BLVD
CLAWSON, MI 48017                                     P‐0047059 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SIWAK, NICOLE B
1376 WEST SELFRIDGE BLVD.
CLAWSON, MI 48017                                     P‐0038182 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIWINSKI, HOLLY L
1240 TRALEE LANE
LOCKPORT, IL 60441                                    P‐0007268 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SIWINSKI, MELANIE M
1240 TRALEE LANE LOCKPORT IL
LOCKPORT, IL 60441                                    P‐0007162 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3040 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1204 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SIZEMORE, DIANE
70 CORNELIUS DR
P.O. BOX 52 ESSIE KY 40827
ESSIE, KY 40827                                      P‐0035516 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKAFAR, JANET M
1224 SILVER LANE
MCKEES ROCK, PA 15136                                P‐0042122 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKAFF, TARAH M
154 DOVER LANE
DELAND, FL 32724                                     P‐0019549 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKAGGS , DONALD V
3354 FIELDSTONE PATH
THE VILLAGES, FL 32163‐2457                          P‐0026592 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKAGGS, JULIE A
PO BOX 128
DOWLING, MI 49050                                    P‐0016598 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKAGGS, VICKI A
2215 HARRIMAN LN
UNIT B
REDONDO BEACH, CA 90278                              P‐0016453 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKAJA, DAVID B
1815 W GLEN OAKS LN
MEQUON, WI 53092                                     P‐0047088 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKARBEK, RYAN J
12373 SW 1ST ST
CORAL SPRINGS, FL 33071                              P‐0039169 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKARIA, ARUN
7 KATHARINA PLACE
WASHINGTON TWP, NJ 07676                             P‐0010181 10/30/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SKARSKI, RICHARD B
5310 HIGH CREST DRIVE
CRESTWOOD, KY 40014                                  P‐0055235 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKAVINSKY, BARBARA J
PO BOX 351
WILSON, NY 14172                                     P‐0052522 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKAY, ROBERT M
10864 FM 2016
TYLER, TX 75706                                      P‐0003273 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKEEN PLUMBING AND GAS, INC.
220 CHRISTOPHER COVE
RIDGELAND, MS 39157                                  P‐0012954 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKEETERS, CHERIE
5410 AUTUMN LANE
DICKINSON, TX 77539                                  P‐0036219 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKEETERS, SANDY
5410 AUTUMN LANE
DICKINSON, TX 77539                                  P‐0036486 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKELTON, JAMES P
16 THOMPSON COURT
BOONSBORO, MD                                        P‐0049293 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKELTON, NATHAN G
7343 EAST HARVARD AVE
UNIT J
DENVER, CO 80231                                     P‐0005534 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3041 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                  Page 1205 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
SKELTON, ROYCE G
7314 BLENHEIM PALACE LN
HOUSTON, TX 77095‐3551                              P‐0018546 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SKENANDORE SR, ROBERT J
1600 W SHAWANO AVE
212
GREEN BAY, WI 54303                                 P‐0047290 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SKENANDORE, CARLTON
PO BOX # 2809
CHINLE, AZ 86503                                    P‐0008640 10/29/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
SKETCHLER, OWEN
MURRAY DARNELL & ASSOCIATES
1540 N. BROAD ST.
NEW ORLEANS, LA 70119                               P‐0048258 12/26/2017       TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
SKHAL, LISA
5719 KNOLLVIEW DR
WATERLOO, LA 50701                                    3391      11/25/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SKIADOS, CHRISTINE E
11767 102ND STREET
LARGO, FL 33773                                     P‐0056531    2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SKIBA, ROSE
255 CHADEAYNE ROAD
OSSINING, NY 10562                                  P‐0003979 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SKIBA, THOR E
75 HYDE HILL RD
GREENVILLE, PA 16125                                P‐0055529 1/22/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SKIBSKI, RICHARD
1441 YOSEMITE PARKWAY
ALGONQUIN, IL 60102                                   2336      11/12/2017        TK Holdings Inc.                            $250.00                                                                                       $250.00
SKICKI, STEPHEN M
1940 2ND STREET NORTH
WISCONSIN RAPIDS, WI 54494                          P‐0023166 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SKIDMORE, ANGELA D
157 MONAHAN DRIVE
UNIT D
FORT WALTON BEAC, FL 32547                          P‐0052412 12/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SKIDMORE, ELLEN C
8970 SW 200 STREET
CUTLER BAY, FL 33157                                P‐0015322 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SKIDMORE, ROBERT C
7800 POINT MEADOWSO DR.
APT. 1015
JACKSONVILLE, FL 32256‐4622                         P‐0001079 10/21/2017       TK Holdings Inc., et al.                       $423.00                                                                                       $423.00
SKILES, KERRI A
9 RUTH DRIVE
OLD SAYBROOK, CT 06475‐2219                         P‐0007597 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SKILLERN, KEVIN P
624 BANISTER LANE
ALAMO, CA 94507                                     P‐0028781 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SKINNER, ALEX J
176 BERMUDA LANE
BUTLER, AL 36904                                    P‐0014424 11/3/2017        TK Holdings Inc., et al.                     $4,000.00                                                                                     $4,000.00
SKINNER, BRITTNEY L
2114 CHESTER LN.
BAKERSFIELD, CA 93304                               P‐0023928 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                            Page 3042 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1206 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SKINNER, CASSANDRA A
36334 S. RIVERVIEW DRIVE
EASTLAKE, OH 44095                                  P‐0052449 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKINNER, CYNTHIA A
4395 POST RD
MELBOURNE, FL 32934                                 P‐0010465 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKINNER, GLEN D
6509 KINGSWOOD DR
FT WORTH, TX 76133                                  P‐0042455 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKINNER, HARLYN G
127 SONOMA WAY
CHAPEL HILL, NC 27516                               P‐0025929 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKIPPER, JENNIFER M
7217 JAFFREY COURT
TALLAHASSEE, FL 32312                               P‐0042352 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKIPPER, SCOTT
24917 DRACAEA AVE
MORENO VALLEY, CA 92553                             P‐0035465 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKIRGAUDAS, JOHN
1735 ALTA LA JOLLA DRIVE
LA JOLLA, CA 92037                                  P‐0033189 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKITZKI, FRANCES A
1114 DARTMOUTH STREET
SCRANTON, PA 18504                                  P‐0010218 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKJODT‐BARRETT CONTRACT PACKA
SKJODT, DAN
401 S. ENTERPRISE BLVD.
LEBANON, IN 46052                                   P‐0002244 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKJONSBY, DANIEL J
4246 CHESTNUT LANE NE
PRIOR LAKE, MN 55372‐1184                           P‐0011662 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKLADANOVSKIY, VITALIY
15367 FOLIAGE AVE
APPLE VALLEY, MN 55124                              P‐0012704 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKLBA, DAYVYD L
47 TOWER RIDGE RD.
CARTERSVILLE, GA 30121                              P‐0057795 3/30/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SKLENICKA, CHRISTOPHER J
124 E MAIN ST
NEW LONDON, OH 44851                                P‐0049835 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKODAK, CLIFFORD A
18687 ANCHOR DRIVE
BOCA RATON, FL 33498‐6303                           P‐0027517 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKOLFIELD, BRYCE
1237 GUERRERO ST
SAN FRANCISCO, CA 94110                             P‐0025297 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKON, MERRIE CLAIRE
5809 SOLTERRA PL NE
ALBUQUERQUE, NM 87111                                 4265    12/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SKORDALELLIS, NICKOLAOS K
11 PINEBROOK PLACE
BAY SHORE, NY 11706                                 P‐0007250 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKORICK, JAMI L
908 NW HILL ST
CAMAS, WA 98607                                     P‐0015642 11/4/2017      TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00

                                                                                          Page 3043 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1207 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SKOTT, CORINNE S
6336 STATION MILL DRIVE
NORCROSS, GA 30092                                   P‐0004515 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKOUGAARD, TRISTEN J
4485 S SONIA ROSE COURT
HOLLADAY, UT 84124                                   P‐0004734 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKOWRON, BARBARA
7956 NW 7TH COURT
PLANTATION, FL 33324                                 P‐0002987 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKOWRON, OSCAR
7956 NW 7TH COURT
PLANTATION, FL 33324                                 P‐0002979 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKOWRONSKA, ANNA
232 FALMOUTH AVENUE
ELMWOOD PARK, NJ 07407                               P‐0012334 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKRILOFF, LESLIE G.
5 LAMBERT RIDGE
CROSS RIVER, NY 10518                                  836     10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SKROBOT, BETSY K
5042 BATESON BEACH DRIVE NE
THORNVILL, OH 43076                                  P‐0002619 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKROBOT, DAVID M
5042 BATESON BEACH DRIVE NE
THORNVILLE, OH 43076                                 P‐0002497 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKROVANEK, DANIEL J
331 FREY DR.
WEXFORD, PA 15090                                    P‐0029835 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKRZAT, JOSEPH J
1729 BLUE RIDGE DR.
POMONA, CA 91766                                     P‐0028449 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKRZYNSKI, KRZYSZTOF
PO BOX 2371
POMPANO BEACH, FL 33061                              P‐0029263 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKRZYNSKI, MARK
1421 SE 36TH TER
CAPE CORAL, FL 33904                                 P‐0000233 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKRZYPCZAK, ANN M
3702 KNIGHTSBRIDGE CLOSE
WORCESTER, MA 01609‐1173                             P‐0038099 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKRZYPEK, MONICA M
410 FARMINGTON AVENUE
Q8
NEW BRITAIN, CT 06053                                P‐0034564 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKUDDER, KENNETH P
28 VILLAGE LN
BERLIN, MA 01503                                     P‐0046071 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKUJINA, GUNA M
2300 E 22ND ST
MINNEAPOLIS, MN 55406                                P‐0011533 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKUNDRICH, ABIGAIL A
114 CASSIE DR APT 2
NORWICH, NY 13185                                    P‐0055482 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SKUPIEN, JOHN A
5904 WEST WARWICK
CHICAGO, IL 60634                                    P‐0042634 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3044 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1208 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SKWARCAN, LAWRENCE
3145 COPP RD
NILES, MI 49120                                      P‐0053329 12/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLACK, ANDREW R
8321 MERIN RD
CHAPEL HILL, NC 27516                                P‐0056274 1/31/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLACK, DANIEL M
3515 DRUM ROAD
MIDDLEPORT, NY 14105                                 P‐0010083 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLACK, DANIEL M
3515 DRUM ROAD
MIDDLEPORT, NY 14105                                 P‐0010087 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLACK, MARTHA E
211 COVERED BRIDGE RD
SAUTEE NACOOCHEE, GA 30571                           P‐0023860 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLACK, SHARON M
2351 MAPLE AVE
MORROW, GA 30260                                     P‐0026184 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLADE, DENYSE T
788 SHEFFIELD LANE
LINCOLN, CA 95648                                    P‐0044612 12/20/2017       TK Holdings Inc., et al.                    $14,164.00                                                                                   $14,164.00
SLADE, DENYSE T
788 SHEFFIELD LANE
LINCOLN, CA 95648                                    P‐0048017 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLADE, DENYSE T
788 SHEFFIELD LANE
LINCOLN, CA 95648                                    P‐0054003    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLADE, PAUL D
4381 SOUTHERN OAK
HIGH POINT, NC 27265                                   2581      11/14/2017        TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
SLADE, PAUL D
4381 SOUTHERN OAKS DR
HIGH POINT, NC 27265                                   2619      11/14/2017        TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
SLAGLE, TAMMIE L
131 E. WASHINGTON ST
ASHLAND, OH 44805                                    P‐0055992 1/28/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLATER, CLIFFORD
P.O. BOX 75
SILVER SPRINGS, NY 14550                             P‐0032305 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLATER, FRANCIS
PO BOX 1264
BLOOMFIELD, NM 87413                                 P‐0035198 12/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLATER, KENNETH H
221 ETHAN ALLEN RD
CHESTER, VT 05143                                    P‐0005703 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLATER, PAUL J
18 FLORENCE AVE
APT B
HAVERHILL, MA 01832                                  P‐0012984 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLATER, RAYMOND L
1801 CHARLOTTE AVE
MISSOULA, MT 59801                                   P‐0033578 11/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLATER, RICHARD
1310 FOX AVE
BEAVER FALLS, PA 15010                               P‐0024025 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3045 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1209 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SLATER, RICHARD
1310 FOX AVE
BEAVER FALLS, PA 15010                                P‐0029484 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLATTERY, EDWARD J
EDWARD J SLATTERY
YORKLAND RD
COLUMBUS, OH 4                                        P‐0004708 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLATTERY, RAY C
148 BURLWOOD DR
SAN FRANCISCO, CA 94127                               P‐0016527 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, ALFRED V
4825 SPRINGTREE DRIVE
ARLINGTON, TN 38002                                   P‐0028125 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, BERNARDO A
P O BOX 13431
RICHMOND, VA 23225                                    P‐0054385 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, BRENDA L
4751 OAKWOOD DRIVE
SAINT CLOUD, FL 34772                                 P‐0002999 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, CHRYSTAL
8102 TROPHY PLACE DR
HUMBLE, TX 77346                                        849     10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SLAUGHTER, DJUANIQUE
15507 S. NORMANDIE AVE
402
GARDENA, CA 90247                                     P‐0027280 11/13/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SLAUGHTER, GREGORY N
300 YELLOW WOOD LN
TRUSSVILLE, AL 35173                                  P‐0029237 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, GREGORY N
300 YELLOW WOOD LN
TRUSSVILLE, AL 35173                                  P‐0029314 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, KELVIN D
756 WEST MADISON AVE
ASHBURN, GA 31714                                     P‐0055982 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, PATRICIA E
62 RAILWAY DRIVE
KIRKWOOD, PA 17536                                    P‐0034098 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUGHTER, RICHARD G
6107 HIGHLANDALE DR.
AUSTIN, TX 78731                                      P‐0020741 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUSON, CRAIG R
10466 MATTHEW LANE
GRASS VALLEY, CA 95949                                P‐0039353 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUSON, RYAN T
1835 INCLINE WAY
ROSEVILLE, CA 95661                                   P‐0017434 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAUSON, RYAN T
1835 INCLINE WAY
ROSEVILLE, CA 95661                                   P‐0017439 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAVEN, SCOTT E
24 LEDYARD COURT
STUARTS DRAFT, VA 24477                               P‐0032804 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAVIK, JOHN S
10216 AYLEBURY DRIVE
SOUTH LYON, MI 48178                                  P‐0012181 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3046 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1210 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SLAVIK, ROBERT R
733 LANCASTER AVENUE
NORTHERN CAMBRIA, PA 15714‐1815                      P‐0034422 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAVITT, WAYNE C
3121 LAMA AVE
LONG BEACH, CA 90808                                 P‐0018395 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAVOV, DIANA S
7610 ROCKHAMPTON AVE
LAS VEGAS, NV 89113                                  P‐0013721 11/2/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SLAVOV, IVAYLO D
7610 ROCKHAMPTON AVE
LAS VEGAS, NV 89113                                  P‐0013712 11/2/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SLAWSON, ROBERT T
59 ASH TREE TRAIL
WELLS, ME 04090                                      P‐0005705 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAYTON, JOHN F
4203 SAN ANSELINE AVE
LAKEWOOD, CA 90713                                   P‐0035103 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAYTON, JOSEPH R
2840 ORCHARD CREEK LN APT 203
WINSTON SALEM, NC 27127                              P‐0051822 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLAYTON‐CLARKE, MONICA E
3801 ASPEN DRIVE
HARVEY, LA 70058                                     P‐0053963   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLEET, TRACIE
426 CRESCENT DRIVE
DANVILLE, KY 40422                                   P‐0030922 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLEMMER, GAIL
130 SNOWY PEAKS DRIVE
MONTROSE, CO 81403                                   P‐0015415 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLEMMER, ROBERT W
5968 ORCHARD DRIVE
CINCINNATI, OH 45230                                 P‐0036651 12/5/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SLEPOKURA, LINDA L
26 BEDFORD DR
SKILLMAN, NJ 08445‐2435                              P‐0041427 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLEPOKURA, LINDA L
26 BEDFORD DR
SKILLMAN, NJ 08558                                   P‐0041431 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLIGHTAM, JENNIFER J
207 DROWN AVENUE
OJAI, CA 93023                                       P‐0051180 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLIMMER, SARAH B
46749 HOBBLEBUSH TERRACE
STERLING, VA 20164                                   P‐0028586 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLINGERLAND, HAROLD E
400 WILLOW WOOD CT
ST. CHARLES, MO 63303                                P‐0012241 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLINGERLAND, HAROLD E
400 WILLOW WOOD CT
ST. CHARLES, MO 63303                                P‐0012360 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLIPER, MYRON I
1441 AUDUBON LANE
XENIA, OH 45385                                      P‐0022094 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3047 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1211 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SLIPHER SR, JOSEPH E
715 NURSERY AVE
METAIRIE, LA 70005                                   P‐0020362 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLIPHER SR, JOSEPH E
715 NURSERY AVE
METAIRIE, LA 70005                                   P‐0020367 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLIPHER SR, JOSEPH E
715 NURSERY AVE
METAIRIE, LA 70005                                   P‐0020423 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLIVON, JOHN F
3896 GLADMAN WAY
LEXINGTON, KY 40514                                  P‐0005609 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, DAVID B
1900 WEBSTER STREET
SAN FRANCISCO, CA 94115                              P‐0035191 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, DAVID B
1900 WEBSTER STREET
SAN FRANCISCO, CA 94115                              P‐0035204 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, DAVID B
1900 WEBSTER STREET
SAN FRANCISCO, CA 94115                              P‐0035212 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, DEBRA M
47 JARED LANE
LITTLE EGG HARBO, NJ 08087                           P‐0008776 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, DEE G
254 HARTSVILLE PIKE
CARTHAGE, TN 37030‐2112                              P‐0048625 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, DEE G
254 HARTSVILLE PIKE
CARTHAGE, TN 37030‐2112                              P‐0048639 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, IAN
21225 MINNETONKA RD
APPLE VALLEY, CA 92308                                 2882    11/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SLOAN, JESSICA M
111 FERN CREEK
BEAUMONT, CA 92223                                   P‐0050854 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, PATRICE L
1351 INDIANA STREET
TALLAHASSEE, FL 32304                                P‐0002772 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOAN, TAREENA N
132 SWEDESBORO AVE
GIBBSTOWN, NJ 08027                                  P‐0011397 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOBODIAN, RODNEY
BROOKS WILKINS SHARKEY & TURCO PLLC
MATTHEW E. WILKINS
401 S. OLD WOODWARD AVENUE, SUITE 400
BIRMINGHAM, MI 48009                                   157     10/3/2017         TK Holdings Inc.                         $41,700.00                                                                                   $41,700.00
SLOBODNIK, ELLEN V
50‐C RIDGE ROAD
GREENBELT, MD 20770                                  P‐0022192 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLODYSKO, GERIANN H
264 PARSONAGE STREET
HUGHESTOWN, PA 18640                                 P‐0011404 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOMBA, SHARON M
1394 SAINT PAUL CHURCH RD
CLOVER, SC 29710                                     P‐0021836 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3048 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1212 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SLONE, LYNN A
229 ANDERSON AVENUE
CROSWELL, MI 48422‐1029                              P‐0027949 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLONE, LYNN A
229 ANDERSON AVENUE
CROSWELL, MI 48422‐1029                              P‐0027954 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLONE, WILLIAM L
229 ANDERSON AVENUE
CROSWELL, MI 48422‐1029                              P‐0027870 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLONE, WILLIAM L
229 ANDERSON AVENUE
CROSWELL, MI 48422‐1029                              P‐0027959 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOUGH, PATRICIA A
505 WEST MAIN STREET
APT C
SALEM, VA 24153                                      P‐0008792 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOUGH, PATRICIA A
505 WEST MAIN STREET
APT C
SALEM, VA 24153                                      P‐0023252 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOVAK JR, BENJAMIN B
1109 BROADWAY BLVD.
TOMS RIVER, NJ 08757                                 P‐0033087 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOVER, CHRISTOPHER D
2351 OSPREY WOODS CIRCLE
ORLANDO, FL 32820                                    P‐0030283 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOVER, DANIEL A
2413 FREETOWN DRIVE
RESTON, VA 20191                                     P‐0049444 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOVER, DANIEL A
2413 FREETOWN DRIVE
RESTON, VA 20191                                     P‐0049792 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLOWINSKI, RAYMOND J
512 SCHROEDER AVE
APT 4W
PEOTONE, IL 60468                                    P‐0030580 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLUDER, JENNIFER D
15127 WALL STREET
SALE CREEK, TN 37373                                 P‐0003489 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLUE, LEONORA
40042 CAMBRIDGE ST APT 202
CANTON, MI 48187‐4540                                  2555    11/14/2017        TK Holdings Inc.                        $150,000.00                                                                                  $150,000.00
SLUIS, ERIC H
3208 ALDERWOOD AVE
BELLINGHAM, WA 98225                                 P‐0055375 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLUSAREV, BORIS
80 GLENWOOD ROAD
TENAFLY, NJ 07670                                    P‐0036006 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLUSAREV, BORIS
80 GLENWOOD ROAD
TENAFLY, NJ 07670                                    P‐0036090 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLUSS, KIMBERLY L
50 WILLARD AVE
SEEKONK, MA 02771                                    P‐0025540 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3049 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1213 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SLY, BETHANY A
5322 W. MT. MORRIS ROAD
MOUNT MORRIS, MI 48458                               P‐0052452 12/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SLYDELL, TOIRIAH
1698 ESSEX LANE
RIVIERA BEACH, FL 33404                              P‐0034075 11/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMAJO, MARY ELLEN
1249 W. ARDMORE AVE., FLOOR 1
CHICAGO, IL 60660‐3409                               P‐0020298 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALL, CRAIG
7140 OLD US HIGHWAY 45
BOAZ, KY 42027‐9611                                  P‐0047637 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALL, DALISHA
18 SCENERIDGE AVE 1ST FL
PGH, PA 15227                                        P‐0051842 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALL, DALISHA T
18 SCENERIDGE AVE 1ST FL
PGH, PA 15227                                        P‐0051925 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALL, LISA J
578 N ALPINE TRAIL RD
ALPINE, CA 91901                                     P‐0020750 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALL, PRISCILLA J
1089 IRON GATE BLVD
JONESBORO, GA 30238                                  P‐0050122 12/27/2017      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
SMALL, RICHARD J
551 W WILLOW COURT
LOUISVILLE, CO 80027                                 P‐0009603 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALL, VELMA L
201 MAGNOLIA AVENUE
CROSBY, TX 77532                                     P‐0057959 5/26/2018       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SMALLEY, DIANE SCIULLO
4140 N. CENTRAL AVENUE #1070
PHOENIX, AZ 85012                                      4771      1/29/2018        Takata Americas                               $0.00                                                                                        $0.00
SMALLS, MYLECHIA
9201 BIRCH CLIFF DRIVE
FREDERICKSBURG, VA 22407                             P‐0034966 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALLWOOD III, WILLIAM R
17343 MOUNTAIN VIEW RD SE
MONROE, WA 98272‐1642                                P‐0052079 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALLWOOD, BETTY
7951 ASPENDALE DRIVE
LAS VEGAS, NV 89123                                  P‐0026025 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALLWOOD, DAVID B
9807 46TH COURT EAST
PARRISH, FL 34219                                    P‐0024192 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMALLWOOD, LUCILLE D
LUCILLE SMALLWOOD
195 FRIES MILL ROAD, APT. 601
TURNERSVILLE, NJ                                     P‐0011004 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMART CENTER SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056805   2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3050 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1214 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SMART, JANE J
38601 10TH STREET EAST
APT# 126
PALMDALE, CA 93550                                    P‐0030612 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMART, LEE A
629 WOODCREEK DRIVE
WATERFORD, MI 48327                                   P‐0016100 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMART, LEE A
629 WOODCREEK DRIVE
WATERFORD, MI 48327                                   P‐0016106 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMART, LEE A
629 WOODCREEK DRIVE
WATERFORD, MI 48327                                   P‐0016117 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMART, ROBERT C
136 MELANIE DRIVE
LAKE PLACID, FL 33852‐7858                            P‐0041216 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMARTT, MICHAEL I
3532 SOUTHWESTERN BLVD
DALLAS, TX 75225                                      P‐0004968 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMAT, JAMES J
695 AMERICANA DR.
APT. 32
ANNAPOLIS, MD 21403                                   P‐0006451 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMAZAL, BRENDA
706 S APPLE AVE
MARSHFIELD, WI 54449                                  P‐0053009 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMEAD, JOHN
1401 NE 2ND AVE.
DELRAY BEACH, FL 33444                                  529     10/23/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SMEDLEY, JESSE H
3950 SOMERLED TRAIL
COLLEGE PARK, GA 30349                                P‐0029079 11/20/2017     TK Holdings Inc., et al.                     $4,200.00                                                                                    $4,200.00
SMEDLEY, LASHAUNA D
8205 BURLOAK WAY
ELK GROVE, CA 95758                                   P‐0014288 11/3/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SMEJKAL, SANDRA R
3080 HILLTOP DR
PARMA, OH 44134                                       P‐0036441 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMELTER, LAURA E
3455 STATE HIGHWAY 110
GRAND SALINE, TX 75140                                P‐0026197 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMELTZ, WILLIAM C
6375 KIMBERLY DRIVE
HAMILTON, OH 45011‐5022                               P‐0048658 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMERNOFF, SUSAN L
240 SOUTH MADISON ST
DENVER, CO 80209                                      P‐0050634 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMIALEK, BRIAN J
2 CARLSBAD DR.
TOMS RIVER, NJ 08757                                  P‐0003836 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMIALEK, ROB
2222 MEMORY LANE
WESTLAKE VILLAGE, CA 91361                            P‐0027137 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMICKLEY, FRANK J
12693 S 183RD AVE
GOODYEAR, NJ 85338                                    P‐0023577 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3051 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1215 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SMILEY, LEATRICE R
VANTAGE CREDIT UNION
4020 FEE FEE RD
BRIDGETON, MO 63044                                  P‐0007239 10/28/2017      TK Holdings Inc., et al.                    $10,800.00                                                                                   $10,800.00
SMILEY, LEATRICE R
VANTAGE CREDIT UNION
4020 FEE FEE RD
BRIDGETON, MO 63044                                  P‐0007255 10/28/2017      TK Holdings Inc., et al.                    $10,800.00                                                                                   $10,800.00
SMILO, MATTHEW
109 REYNOLDS AVE.
DUBOIS, PA 15801                                       1919      11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SMILONICH, GREGORY
635 7TH ST NE APT 131
AUBURN, WA 98002‐4309                                P‐0037262 12/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMILTH, WENDY J
721 WINTHER BLVD
NAMPA, ID 83651                                      P‐0053722   1/3/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SMITH , DAVID G
206 LORETTA AVENUE
FOLLANSBEE, WV 26037                                 P‐0032343 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH , JOE T
100 OAK MAIN
COMANCHE, OK 73529                                   P‐0027860 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH BARNES, DEVON NICOL
22285 ERWIN ST.
WOODLAND HILLS, CA 91367                             P‐0039415 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH HEATING & AIR CONDITION
SMITH, MATTHEW W
P. O. BOX 8306
STOCKTON, CA 95208                                   P‐0030588 11/22/2017      TK Holdings Inc., et al.                      $950.00                                                                                       $950.00
SMITH III, FRANK J
2719 BITTERROOT DR.
GREAT FALLS, MT 59404‐3656                           P‐0026800 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH III, JOHN H
5616 GARY AVENUE
ALEXANDRIA, VA 22311                                 P‐0009124 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH JR, GERALD J
1383 SW 90TH STREET
AUGUSTA, KS 67010‐8292                               P‐0052706 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH JR, GERALD J
1383 SW 90TH STREET
AUGUSTA, KS 67010‐8292                               P‐0052971 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH JR, THEOTIS F
1036 REMBRANDT DRIVE SW
CONCORD, NC 28027                                    P‐0039566 12/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH KAREN, RANDAL W
RANDAL W. SMITH
617 COUNTY ROAD 610
FARMERSVILLE, TX 75442                               P‐0048766 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH PARKER, LAQUITA
116 MAGNOLIA CIRCLE
BATESVILLE, MS 38606                                 P‐0013820 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH ROBINSON, JESSICA A
6315 PENNACOOK DRIVE
CHARLOTTE, NC 28214                                  P‐0029649 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3052 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1216 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
SMITH SR, ELWOOD R
3241 MOORE AVE
BENSALEM, PA 19020                                    P‐0014306 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, AARON D
39052 CHANTILLY DRIVE
STERLING HEIGHTS, MI 48313‐5106                       P‐0049238 12/27/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
SMITH, AARON S
NO ADDRESS PROVIDED
                                                      P‐0019327 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, ADRIAN L
514 CURRIN RD.
DURHAM                                                P‐0013103 11/2/2017      TK Holdings Inc., et al.                     $8,000.00                                                                                     $8,000.00
SMITH, AIRICA C
2535 MANDERY AVE
CINCINNATI, OH 45214                                  P‐0055223 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, ALEXIS C
10460 BIRCHWOOD DR
BATON ROUGE, LA 70807                                 P‐0018337 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, ALICE H
657 SOUTH MAIN
LA GRANGE, TX 78945                                   P‐0043825 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, ALICIA D
23207 BRIGHT STAR DRIVE
SPRING, TX 77373                                      P‐0004128 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, ALLEN D
108 WATER CREST DRIVE
LEXINGTON, SC 29072                                   P‐0023764 11/13/2017     TK Holdings Inc., et al.                        $25.00                                                                                        $25.00
SMITH, ALLEN D
108 WATER CREST DRIVE
LEXINGTON, SC 29072                                   P‐0023771 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, ALMEADER Y
1554 STIRLING LAKES DR
PONTIAC, MI 48340                                     P‐0024882 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, AMAND L
PO BOX 159
CLOVIS, NM 88102                                      P‐0023579 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, AMY E
17830 BALDWIN FARMS PLACE
APT#715
ROBERTSDALE, AL 36567                                 P‐0047756 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, AMY E
17830 BALDWIN FARMS PLACE
APT #715
ROBERTSDALE, AL 36567                                 P‐0051530 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, AMY M
NO ADDRESS PROVIDED
                                                      P‐0019295 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, ANDREA E
7316 72ND AVE SE
SNOHOMISH, WA 98290                                   P‐0056171 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, ANDREW
8 GLEN ROAD
LEXINGTON, MA 02420                                   P‐0009120 10/30/2017     TK Holdings Inc., et al.                     $3,923.00                                                                                     $3,923.00
SMITH, ANDREW J
4750 S DUDLEY STREET NUMBER 3
LITTLETON, CO 80123                                   P‐0032125 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                            Page 3053 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1217 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SMITH, ANDREW J
2216 ARCHER TRAIL
DENTON, TX 76209                                      P‐0055151 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ANDREW J
2216 ARCHER TRAIL
DENTON, TX 76209                                      P‐0055858 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ANGELA
3943 SAVANNAH DR.
COLUMBUS, GA 31907                                    P‐0033474 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ANITA K
2 ALLISON COURT
GRAY, TN 37615                                        P‐0025720 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ANNETTE LOUISE
5133 THRALL ROAD
ELLENSBURG, WA 98926                                    1765    11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, ANNETTE LOUISE
5133 THRALL ROAD
ELLENSBURG, WA 98926                                    2177    11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, ANNETTE LOUISE
5133 THRALL ROAD
ELLENSBURG, WA 98926                                    2693    11/15/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, ANTHONY
3712 214TH PL
MATTESON, IL 60443                                    P‐0033409 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ANTHONY D
395 S HOWARD ST SE
ATLANTA, GA 30317                                     P‐0052646 12/26/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SMITH, ANTHONY D
395 S HOWARD ST SE
ATLANTA, GA 30317                                     P‐0052922 12/26/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
SMITH, ANTOINE C
175 GUS SMITH ROAD
GASTON, NC 27832                                      P‐0002066 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, APRIL M
1306 CAMELOT DRIVE
FAYETTEVILLE, NC 28304                                P‐0038518 12/10/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
SMITH, ARISTE M
3610 TRILLIUM FOREST DRIVE
SNELLVILLE, GA 30039                                  P‐0012518 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, AUSTIN
4972 HUBNER CIRCLE
SARASOTA, FL 34241                                    P‐0026990 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, AYANNA N
PO BOX 36902
SHREVEPORT, LA 71133‐6902                             P‐0058384 1/14/2019      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BARBARA J
6866 BAY FOREST DRIVE
WESTERVILLE, OH 43082‐8668                            P‐0000062 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BARBARA M
1374 TURNBERRY DRIVE
CASTLE ROCK, CO 80104                                 P‐0032220 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BEATRICE K
5973 PASEO ENCANTADA
CAMARILLO, CA 93012                                   P‐0035095 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3054 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1218 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SMITH, BEDFORD M
450 NE 11TH STREET
GRANTS PASS, OR 97526                                P‐0031568 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BETTY J
1204 W. TIMBERLINE DRIVE
EAGAR, AZ 85925                                      P‐0024961 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BEVERLY J
4620 N PARK AVE APT 405W
CHEVY CHASE, MD 20815‐4581                           P‐0025133 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BOBBIE J
161 COURTENAY SMITH DR
SENECA, SC 29672                                     P‐0034877 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BONNIE D
255 CLIFF RUN RD
BAINBRIDGE, OH 45612                                 P‐0028729 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BONNIE D
255 CLIFF RUN RD
BAINBRIDGE, OH 45612                                 P‐0032399 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BRANDY M
4420 ABBEY WAY
POWDER SPRINGS, GA 30127                             P‐0034173 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BRET
2307 CORP KENNEDY STREET
#3
BAYSIDE, NY 11360                                    P‐0051105 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BRET
2307 CORPORAL KENNEDY STREET
#3
BAYSIDE, NY 11360                                    P‐0051284 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BRIAN W
8 WINNERS CIRCLE #1B
OWINGS MILLS, MD 21117                               P‐0023264 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BRIANNE
3410 ROYAL RIDGE DRIVE
ROCKWALL, TX 75087                                   P‐0002830 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BRIDGET
10101 BANCROFT AVE
OAKLAND, CA 94603                                    P‐0017544 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BRIDGETT S
9835 WHITE POPLAR DRIVE
OLIVE BRANCH, MS 38654                               P‐0054733 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BRITANYA
1200 COLLEGE PARKWAY APT 312
LEWISVILLE, TX 75077                                 P‐0003677 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, BRYAN F
872 OAKWOOD DR
MELBOURNE, FL 32940                                  P‐0000042 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CAMESISHA L
1112 DUPES STREEY
GRETNA, LA 70053                                     P‐0053172 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CAROL D
P.O. BOX 4553
FRANKFORT, KY 40601                                  P‐0011920 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CAROL I
34315 AL HWY 91
CULLMAN, AL 35055                                    P‐0007742 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3055 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1219 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SMITH, CAROLYN W
135 DELISSA DRIVE
GEORGETOWN, KY 40324                                 P‐0009499 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CASAUNDRA
18 DALE DRIVE
INDIAN HEAD, MD 20640                                P‐0033074 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CATHERINE T
4021 FOREST GROVE PASS NW
ACWORTH, GA 30101                                    P‐0029428 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CECILY E
116 VALLEY VIEW WAY #222
SUTTER CREEK, CA 95685                               P‐0035274 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CHARLENE C
1228 S. SANDUSKY
TULSA, OK 74112‐5216                                 P‐0047245 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CHARLES A
236 JUBILEE ST.
NEW BRITAIN, CT 06051                                P‐0030010 11/21/2017     TK Holdings Inc., et al.                      $840.41                                                                                       $840.41
SMITH, CHARLES F
5 REGENTS PARK
SUGAR LAND, TX 77479                                 P‐0002940 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CHARLES H
2385 WEST GATE DRIVE
PITTSBURGH, PA 15237‐1623                            P‐0043060 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CHARLES M
6625 ALVARADO RD #7105
SAN DIEGO, CA 92120                                    2105    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, CHARLES M
104 JOHN THOMAS
GEORGETOWN, TX 78628                                 P‐0039876 12/13/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
SMITH, CHARLES P
982 AMBER DR
CAMARILLO, CA 93010                                  P‐0020427 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CHARLES T
2472 N 49TH STREET
MILWAUKEE, WI 53210                                  P‐0028531 11/19/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
SMITH, CHERYL L
1221 PORTOLA AVENUE
SPRING VALLEY, CA 91977                              P‐0016480 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CHEVONNE
1152 VERNON ODOM BLVD
AKRON, OH 44307                                        1060    10/31/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, CHRISTINA E
3045 MARINA BAY DR
6307
LEAGUE CITY, TX 77573                                P‐0019019 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CHRISTINA M
4108 SE 92ND AVE
PORTLAND, OR 97266                                   P‐0023133 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CHRISTOPHER
10651 DARDEN HILL RD
AUSTIN, TX 78737                                       1409    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, CHRISTOPHER
710 N. 4TH ST.
UNIT 107
MINNEAPOLIS, MN 55401                                P‐0011432 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3056 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1220 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SMITH, CINDI R
18812 SE 262ND ST
COVINGTON, WA 98042                                   P‐0021885 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CINDY L
1147 DEVONSHIRE AVE
MANTECA, CA 95336                                     P‐0017113 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CLARK D
415 TOLEDO WAY NE
ST PETERSBURG, FL 33704                               P‐0004653 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CLAYTON D
17040 ROAD 504
KILN, MS 39556                                        P‐0007910 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CLEAVIAN
202 ESTATE DRIVE
APT A
O'FALLON, IL 62269                                    P‐0004162 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CLIFFORD E
5441 TWILIGHT WAY
PARKER, CO 80134                                      P‐0013330 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CONAN W
9864 NATICK ROAD
BURKE, VA 22015                                       P‐0008597 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CRAIG J
4011 SE WOODWARD ST.
PORTLAND, OR 97202                                    P‐0031790 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CURTIS G
20496 LOOKOUT ROAD
PINE GROVE, CA 95665                                  P‐0052828 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CYDNEYE R
3923 PACIFIC GROVE CT
TURLOCK, CA 95382                                     P‐0033168 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, CYNTHIA J
7245 COMPTON CIRCLE
CUMMING, GA 30040                                     P‐0028171 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DANE T
116 MANCHESTER ST
GLEN ROCK, PA 17327                                   P‐0013379 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DANIEL B
1321 GOLDLEN EAGLE DRIVE
DURHAM, NC 27704                                      P‐0003248 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DANIEL J
1305 N 11TH AVE
WEST BEND, WI 53090                                   P‐0032708 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DANIEL P
PO BOX 513
HUMAROCK, MA 02047‐0513                               P‐0050432 12/27/2017     TK Holdings Inc., et al.                      $581.00                                                                                       $581.00
SMITH, DANIEL R
108 BAUM BAY DR
MILLEDGEVILLE, GA 31061                               P‐0023287 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DANIELA
1801 UTAH ST
FAIRFIELD, CA 94533                                   P‐0055533 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DANNY A
768 TWILIGHT DRIVE
CRESCENT SPRINGS, KY 41017                            P‐0003193 10/24/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00


                                                                                            Page 3057 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1221 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SMITH, DANNY A
768 TWILIGHT DRIVE
CRESCENT SPRINGS, KY 41017                           P‐0023666 10/30/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
SMITH, DARLENE
1059 PRECIOUS LANE SE
BROOKHAVEN, MS 39601                                 P‐0023646 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DARQUES
2358 UNIVERSITY AVE
#214
SAN DIEGO, CA 92104                                  P‐0020781 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DARREL D
1594 AUGUSTA LANE
UNIT 2D
JOLIET, IL 60433                                     P‐0022966 11/12/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SMITH, DAVID
9402 NW LEAHY RD
PORTLAND, OR 97229                                   P‐0038291 12/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DAVID A
88 EAST RAVENWOOD AVENUE
YOUNGSTOWN, OH 44507                                 P‐0006865 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DAVID C
1 CHADDBURY LANE
CHADDS FORD, PA 19317                                P‐0008189 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DAVID C
1 CHADDBURY LANE
CHADDS FORD, PA 19317                                P‐0008194 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DAVID C
1905 STANGER AVE
WILLIAMSTOWN, NJ 08094                               P‐0020192 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DAVID C
2385 WEST GATE DRIVE
PITTSBURGH, PA 15237‐1623                            P‐0043286 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DAVID C
1815 CHURCH ROAD
ALLENTOWN, PA 18104‐1600                             P‐0054142   1/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DAVID F
6866 BAY FOREST DRIVE
WESTERVILLE, OH 43082‐8668                           P‐0000045 10/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DEAN M
P.O. BOX 640067
KENNER, LA 70064                                     P‐0039763 12/13/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SMITH, DEBBIE R
2878 TIPANY COURT
DECATUR, GA 30034                                    P‐0019876 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DEBORA Y
3037 VINEYARD WAY SE
SMYRNA, GA 30082‐1851                                P‐0035485 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DEBORAH L
141 W FRANCIS ST
IRONWOOD, MI 49938                                   P‐0029909 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DEBRA L
212 PALESTINE RD
LINDEN, NC 28356                                     P‐0002421 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DENISE L
6524 WATCHSPRING COURT
NORTH CHESTERFIELD, VA 23234                           1360      11/4/2017        TK Holdings Inc.                                                                                                                           $0.00
                                                                                            Page 3058 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1222 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SMITH, DENISE M
5498 EL DIENTE ST
GOLDEN, CO 80403                                     P‐0049377 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DENISE M
5498 EL DIENTE ST.
GOLDEN, CO 80403                                     P‐0049846 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DENNIS A
2101 WHITETAIL RIDGE
WHITE BEAR LAKE, MN 55110                            P‐0030749 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DEREK A
140 S HIGH ST
APT 505
COLUMBUS, OH 43215                                   P‐0016448 11/5/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SMITH, DEREK E
11920 COMANCHE DRIVE
SMITHSBURG, MD 21783                                 P‐0022637 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DEREK J
106 HARRY COURT
HAMILTON, MT 59840                                   P‐0048872 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DEVIN
3414 JEFFCOTT ST
FT MYERS, FL 33916                                   P‐0038126 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DIANA R
1399 JEREZ CT
HAYWARD, CA 94544                                    P‐0018648 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DI'ANN R
6130 RED CEDAR DRIVE #1A
HIGH POINT, NC 27265                                 P‐0038863 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DONALD F
2910 S DEERFIELD AVE
YORKTOWN HGTS, NY 10598                              P‐0053264 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DONALD GORDON
2919 124TH CIRCLE NE
BLAINE, MN 55449                                       3386    11/25/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, DONALD H
1947 SPRUCE CREEK LANDING
PORT ORANGE, FL 32128                                P‐0053213 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DONALD N
10983 ENGLISH ROAD
HAMPTON, GA 30228                                    P‐0042289 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DONN S
7615 S FITZGERALD ST
TAMPA, FL 33616                                      P‐0002584 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DONNA C
489 COLORADO
VAN, TX 75790                                        P‐0004005 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DOROTHY J
82 PHILLIPS 277
WEST HELENA, AR 72390                                P‐0020422 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DOUGLAS O
23366 CAMINITO ANDRETA
LAGUNA HILLS, CA 92653                               P‐0048234 12/26/2017     TK Holdings Inc., et al.                     $4,650.00                                                                                    $4,650.00
SMITH, DOUGLAS R
7566 SCHROEDER CT
FAIRFIELD, OH 45011                                  P‐0046827 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3059 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1223 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SMITH, DOUGLAS R
7566 SCHROEDER CT
FAIRFIELD, OH 45011                                 P‐0047257 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, DREW
4972 HUBER CIRCLE
SARASOTA, FL 34241                                  P‐0026849 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, EBONY D
5811 KINGMAN AVE
UNIT B
BUENA PARK, CA 90621                                P‐0014811 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, EDWIN G
3638 DENNISON AVE
DOLOMITE, AL 35061‐1105                             P‐0002577 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ELAINE
109 SHELBYS COVE CT
PONTE VEDRA BEAC, FL 32082                          P‐0003206 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ELBERT
6100 LONGRIDGE AVE
VAN NUYS, CA 91401                                  P‐0047579 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ELWOOD R
4001 NASA PARKWAY
236
ELLAGO, TX 77586                                    P‐0035618 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ERIC E
45716 IMPERIAL SQUARE
APT 408
STERLING, VA 20166                                  P‐0026091 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ERICA B
3550 GRANDVIEW PKWY APT 811
BIRMINGHAM, AL 35243                                P‐0004770 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ERIN C
124 S MORGAN ST.
UNIT 5415
TAMPA, FL 33602                                     P‐0035298 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ERNEST M.
7539 DICKENSON PLACE
PHILADELPHIA, PA 19153                                1611    11/2/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, EVELYN
1818 PEPPER TREE DRIVE
COLTON, CA 92324                                    P‐0022271 11/10/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SMITH, FELICIA C
439 S. HARLEM AVE
FOREST PARK, IL 60130                               P‐0048202 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, FELICIA C
439 S. HARLEM AVE
FOREST PARK, IL 60130                               P‐0048223 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, FELICIA C
439 S. HARLEM AVE.
FOREST PARK, IL 60130                               P‐0049504 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, FRANK
7000 SW VERMONT ST APT 203
PORTLAND, OR 97223                                  P‐0031411 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, FRANK
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                     P‐0044004 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
                                                                                          Page 3060 of 3674
                                                   Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1224 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
SMITH, FRED W
309 SHELDON AVE
MOUNT SHASTA, CA 96067                                   P‐0036316 12/5/2017      TK Holdings Inc., et al.                        $70.00                                                                                       $70.00
SMITH, GARY C
170 WASHINGTON CIRCLE
HURRICANE, WV 25526                                      P‐0004208 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GARY C
170 WASHINGTON CIRCLE
HURRICANE, WV 25526                                      P‐0004372 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GARY C
170 WASHINGTON CIRCLE
HURRICANE, WV 25526                                      P‐0004378 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GARY D
PO BOX 833
OLD LYME, CT 06371                                       P‐0034284 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GARY L
2437 RENNER DRIVE NW
DOVER, OH 44622                                          P‐0041230 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GARY L
451 JACARANDA DRIVE
CHULA VISTA, CA 91910                                    P‐0058145 7/23/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SMITH, GEORGE
2608 ROBIN AVENUE
ALTOONA, PA 16602                                        P‐0056181 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GERALD W
1201 HAMMOCK SHADE DRIVE
LAKELAND, FL 33809‐4654                                  P‐0019732 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GINA
1900 EVERGREEN ST
LEAVENWORTH, KS 66048                                    P‐0016714 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GINA R
111 CLEMENT ROAD
BELTON, SC 29627                                         P‐0007984 10/28/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SMITH, GRAHAM
4972 HUBNER CIRCLE
SARASOTA, FL 34241                                       P‐0026984 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GREGORY C
PO BOX 1302
EUSTIS, FL 32727‐1302                                    P‐0022348 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GREGORY D
P.O. BOX 111
ANTON CHICO, NM 87711                                    P‐0027750 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, GUANESSA
541 HINSON DRIVE 538
MYRTLE BEACH, SC 29579                                     1550    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, GWENDOLEN
NO ADDRESS PROVIDED
                                                         P‐0017904 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, HAZEL S
175 GUS SMITH ROAD
GASTON, NC 27832                                         P‐0040335 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, HEATHER A
2124 PIONEER AVE
PITTSBURGH, PA 15226                                     P‐0054493 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                               Page 3061 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1225 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SMITH, HEATHER R
12901 DALE ST #19
GARDEN GROVE, CA 92841                               P‐0057839 4/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, HEIDI J
52715
WODA DRIVE PO BOX 130
BEALLSVILLE, OH 43716                                P‐0021349 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, HELEN
289 SHOFNER AVE
MEMPHIS, TN 38109                                    P‐0019120 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, HERBERT
106 MARIE CIRCLE
MADISON, AL 35758                                      563     10/25/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SMITH, HOLLY M
38678 MORRISONVILLE RD
LOVETTSVILLE, VA 20180                               P‐0027325 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, III, JAMES E
47 STEVENS AVE
BRAINTREE, MA 02184                                  P‐0010126 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, III, JAMES E
47 STEVENS AVE
BRAINTREE, MA 02184                                  P‐0010131 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, IRENE M
412 MAIN ST
P O BOX 133
GRAVITY, IA 50848                                    P‐0046565 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, IVANA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                      P‐0043794 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
SMITH, J
19322 S 4080 RD
CLAREMORE, OK 74019                                  P‐0035728 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, JACK D.
12415 E 128TH ST N
COLLINSVILLE, OK 74021                                 1583    11/7/2017         TK Holdings Inc.                                                                    $0.00                                                   $0.00
SMITH, JACOB
2743 AYLESBURY WAY
JOHNSTOWN, CO 80534                                  P‐0028618 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, JACQUELENE N
18527 BRIDOON DR
CYPRESS, TX 77433                                    P‐0013798 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, JAMES A
4637 SYLVAN DR.
ALLISON PARK, PA 15101                               P‐0014394 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, JAMES A
920 LANTANA COURT
SAN MARCOS, CA 92069                                 P‐0017903 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, JAMES E
1033 WEALDSTONE ROAD
CRANBERRY TWP., PA 16066‐8306                        P‐0038652 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, JAMES E
360 DUNCAN LOOP EAST
APT 26‐102
DUNEDIN, FL 34698                                    P‐0054473 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3062 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1226 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
SMITH, JAMES G
9512 PERIMETER STREET
DENTON, TX 76207                                      P‐0006428 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES G
101 TAYLOR ST
ESSEX, MO 63846                                       P‐0012465 11/1/2017        TK Holdings Inc., et al.                     $1,282.16                                                                                    $1,282.16
SMITH, JAMES G
101 TAYLOR ST
ESSEX, MO 63846                                       P‐0012475 11/1/2017        TK Holdings Inc., et al.                     $1,282.16                                                                                    $1,282.16
SMITH, JAMES M
4069 27 RD N
ARLINGTON, VA 22207                                   P‐0034100 11/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES M
4069 27 RD N
ARLINGTON, VA 22207                                   P‐0040709 12/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES M
4069 27 RD N
ARLINGTON, VA 22207                                   P‐0040711 12/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES M
30 AMALIA LANE
RENSSELAER, NY 12144                                  P‐0055232 1/19/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES O
3804 HANSBERRY COURT NE
WASHINGTON, DC 20018                                  P‐0039966 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES R
1910 23RD STREET SE
APT. 132A
WASHINGTON, DC 20020                                  P‐0040189 12/14/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SMITH, JAMES T.
3410 ROYAL RIDGE DR.
ROCKWALL, TX 75087                                      644       10/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, JAMES W
NO ADDRESS PROVIDED
                                                      P‐0032283 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JAMES W
7816 PARADISE DR
DONALSONVILLE, GA 39845                               P‐0032626 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JANETHA D
2105 THISTLE LANE
FORNEY, TX 75126                                      P‐0054302    1/9/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JANIE L
403 E. CHELSEA CIRCLE
APT. 3
FORT MITCHELL, KY 41017                               P‐0033394 11/29/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SMITH, JASON M
7831 MAVIS AVE.
WAXAHACHIE, TX 75167                                  P‐0051196 12/27/2017       TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
SMITH, JASON R
1659 W. OGDEN AVE. APT 2A
CHICAGO, IL 60612                                     P‐0041034 12/16/2017       TK Holdings Inc., et al.                    $24,000.00                                                                                   $24,000.00
SMITH, JAYLENE R
375 VISTA ROMA WAY #130
SAN JOSE, CA 95136                                    P‐0035557 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, JEAN
3410 ROYAL RIDGE DRIVE
ROCKWALL, TX 75087                                    P‐0002827 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 3063 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                   Page 1227 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                    Amount
SMITH, JEFFREY B
1149 GLENGARY PL
COLORADO SPRINGS, CO 80921                            P‐0041047 12/16/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JEFFREY E
3301 WELLHOUSE COURT
HERNDON, VA 20171‐3328                                P‐0039069 12/12/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JENNIFER
25351 ORELLANO WAY
LAGUNA HILLS, CA 92653                                P‐0052251 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JENNIFER L
1407 BANIFF CT.
SNELLVILLE, GA 30078                                  P‐0045514 12/23/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JENNIFER M
2385 WEST GATE DRIVE
PITTSBURGH, PA 15237‐1623                             P‐0043260 12/18/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JEROME K
12 DONNA DR
ROCKAWAY, NJ 07866                                    P‐0030710 11/22/2017     TK Holdings Inc., et al.                  $68,262,257.00                                                                               $68,262,257.00
SMITH, JERRY C
3145 STONEY POINT RD. SW #1
CEDAR RAPIDS, IA 52404                                P‐0037708 12/8/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JERRY O
412 GRASSHOPPER COURT
ORANGEBURG, SC 29118                                  P‐0011491 11/1/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JESSICA L
207 E MAIN STREET
LAKEMILLS, IA 50450                                   P‐0029814 11/20/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JESUS J
URB MARINA BAHIA ME41
CATANO, PR 00962                                      P‐0019070 11/7/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JILL L
2908 FOXBORO CT.
BAKERSFIELD, CA 93309                                 P‐0025475 11/14/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JIMMY D
995 B.K. PICKERING DR.
TEXARKANA, TX 75501                                   P‐0001834 10/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JOAN C
4526 CASEYVILLE AVE.
EAST ST. LOUIS, IL 62204                              P‐0006026 10/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JOAN C
4526 CASEYVILLE AVE.
EAST ST. LOUIS, IL 62204                              P‐0021027 11/3/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JOHN
5124 SEDGEBROOK ROAD
KERNERSVILLE, NC 27284                                  1388    11/1/2017         TK Holdings Inc.                               $0.00               $0.00                                                                     $0.00
SMITH, JOHN
1234 SMITH LANE
PHILADELPHIA, PA 19111                                  3249    11/24/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
SMITH, JOHN
814 COLONNA LANE
NAZARETH, PA 18064                                    P‐0015017 11/4/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
SMITH, JOHN B
NO ADDRESS PROVIDED
                                                      P‐0051846 12/27/2017     TK Holdings Inc., et al.                        $115.56                                                                                       $115.56



                                                                                            Page 3064 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                  Page 1228 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
SMITH, JOHN C
2125 KNAPTON WAY
ROSEVILLW, CA 95747                                   P‐0015456 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, JOHN C
15520 OLIVE BRANCH DRIVE
LA MIRADA                                             P‐0031395 11/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, JOHN S
1930 SUTTERVILLE ROAD
SACRAMENTO, CA 95822                                  P‐0052906 12/26/2017       TK Holdings Inc., et al.                     $6,000.00                                                                                     $6,000.00
SMITH, JOSEPH A
10833 NEWBRIDGE DR
RIVERVIEW, FL 33579                                   P‐0031545 11/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, JOSEPH B
464 LAKES OF DOGWOOD BLVD.
SHEPHERDSVILLE, KY 40165                              P‐0036799 12/6/2017        TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
SMITH, JOSEPH K
9744 AMARANTH
FORT WORTH, TX 76177                                  P‐0054188    1/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, JUAN C
14561 SW 124TH PL
MIAMI, FL 33186                                       P‐0037465 12/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, JULIA C
1577 LAKE JAMES DR
VIRGINIA BEACH, VA 23464                              P‐0009808 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, JULIE A
2510 VINTAGE ROSE AVE
HENDERSON, NV 89052                                   P‐0041684 12/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, JUSTIN K
21222 1ST AVE S
DES MOINES, WA 98198                                  P‐0033887 11/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, KARA I
1024 SW 138TH ST
OKLAHOMA CITY, OK 73170                               P‐0053928    1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, KAREN B
447 PROBACO RD
EAST WINDSOR, NJ 08520                                  1563      11/1/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
SMITH, KAREN B
447 PROBASCO RD
EAST WINDSOR, NJ 08520                                P‐0012367 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, KAREN D
2424 W 14TH AVE SPACE 10
SPOKANE, WA 99224                                     P‐0032789 11/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, KAREN G
2341 SHOAL CREEK DRIVE
PENSACOLA, FL 32514                                   P‐0020565 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, KAREN L
3108 DOLORES CT.
SANTA MARIA, CA 93455                                 P‐0032504 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, KAREN L
2556 SPRING LANE
SAYLORSBURG, PA 18353                                 P‐0033765 11/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, KAREN LEE
BEASLEY, ALLEN, CROW, METHVIN & MILES, P.C.
CHRISTOPHER D. GLOVER
218 COMMERCE ST
MONTGOMERY, AL 36104                                    1138      10/30/2017        TK Holdings Inc.                       $5,000,000.00                                                                                $5,000,000.00
                                                                                              Page 3065 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1229 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SMITH, KARINE
22702 PACIFIC PARK DR.
APT. A37
ALISO VIEJO, CA 92656                                 P‐0054612 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KATHLEEN
47 PARIS STREET
MEDFORD, MA 02155                                     P‐0015564 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KATHLEEN C
314 LAUREL STREET
EASTON, MD 21601                                      P‐0022918 11/12/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
SMITH, KATHRYN A
4408 CARLY'S WAY
GREENSBORO, NC 27410                                  P‐0003136 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KATHY K
664 SPYGLASS RD
VALLEY SPRINGS, CA 95252                              P‐0049405 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KATRINIA
4220 TALBOT LANE
LORAIN, OH 44055                                        706     10/26/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
SMITH, KELLY C
1206 S JOLIET CT
APT 308
AURORA, CO 80012                                      P‐0041074 12/16/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SMITH, KELLY E
9104 IRON GATE BLVD
MILTON, FL 32570                                      P‐0032758 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KENDRA L
1725 HIDDEN SHOALS DRIVE
CONYERS, GA 30013                                     P‐0004797 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KENNETH D
17830 BALDWIN FARMS PLACE
APT#715
ROBERTSDALE, AL 36567                                 P‐0050604 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KENNETH L
170 MEADOWS ROAD SOUTH
BOURBONNAIS, IL 60914                                 P‐0016840 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KENNETH P
422 LABOR DR.
JACKSONVILLE, IL 62650‐3512                           P‐0005822 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KENNETH T
7207 LYNE BAY DR
ROSEVILLE, CA 95747                                   P‐0031467 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KEVIN A
2766 DRANE HWY
OSCEOLA MILLS, PA 16666                               P‐0012323 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KEVIN F
45 BEECH ROAD
NARRAGANSETT, RI 02882                                P‐0008458 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KEVIN G
KEVIN SMITH
272 DIVINITY ST. APT 3
BRISTOL, CT 06010                                     P‐0040624 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KEVIN G
272 DIVINITY ST.APT 3
BRISTOL, CT 06010                                     P‐0040693 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3066 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1230 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SMITH, KEVIN J
6804 WILLIAMS ISLAND CT
LAS VEGAS, NV 89131                                  P‐0000563 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KEVIN T
1571 N BROAD ST
BEAVER DAM, KY 42320                                 P‐0048563 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KIM
8445 BEAR TRAIL DRIVE
TOBYHANNA, PA 18466                                    3911      12/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, KIM
8445 BEAR TRAIL DRIVE
TOBYHANNA, PA 18466                                  P‐0036898 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KIMBERLIE
2703 FAIRGROVE CT
PEARLAND, TX                                         P‐0003450 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KIMBERLY WEAVER
P.O. BOX 119
PALMERDALE, AL 35123                                   4289      12/25/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, KRIS L
104 NEWSOME STREET
UNION POINT, GA 30669                                P‐0012030 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, KUTAKA
5643 MARION AVNEUNE
KANNAPOLIS, NC 28081                                   1334      11/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, KUTAKA
5643 MARION AVENUE
KANNAPOLIS, NC 28081                                   1338      11/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, L:EROY
23690 WILDWOOD ST.
OAK PARK, MI 48237                                   P‐0041048 12/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, LAKEISHA S
1120 DELTA ST. D1
REDDING, CA 96003                                    P‐0057114    2/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, LARRY C
412 MAIN ST
P O BOX 133
GRAVITY, IA 5848                                     P‐0046584 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, LARRY J
4531 OTSEGO ST
DULUTH, MN 55804                                     P‐0040282 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, LATRICE R
1530 W 145TH ST
UNIT#105
GARDENA, CA 90247                                    P‐0036413 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, LAURIE L
494 CHESTNUT RIDGE ROAD
PENN RUN, PA 15765                                   P‐0011622 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, LAWRENCE D
1815 WEST LAKE DRIVE
KELSEYVILLE, CA 95451                                P‐0015295 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, LAWRENCE D
1815 WEST LAKE DRIVE
KELSEYVILLE, CA 95451                                P‐0015392 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, LEIGH A
1405 BUTLER RD
NEWBERN, TN 38059                                    P‐0028949 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3067 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1231 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
SMITH, LESLIE A
1213 GAME TRAIL NORTH
BOURBONNAIS, IL 60914                                 P‐0007112 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, LISA M
2834 REXFORD LN
CARY, NC 27518                                        P‐0002000 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, LORA L
6710 SHADY ACRES BLVD
NEW PORT RICHEY, FL 34653                             P‐0036720 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, LORRAINE A
12 FERNWOOD AVENUE
PITTSBURGH, PA 15228                                  P‐0009710 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, LYN M
450 NE 11TH STREET
GRANTS PASS, OR 97526                                 P‐0031566 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, LYNN A
2550 STATE RD 580 LOT 258
CLEARWATER, FL 33761                                  P‐0001028 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, M A
1569 EAGLETON LANE
VA BEACH, VA 23455                                    P‐0052037 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MAELOA AND DONNELL
ALVIN SIMES
P.O. BOX 1248
FORREST CITY, AR 72336                                  2902    11/17/2017        TK Holdings Inc.                       $2,500,000.00                                                                                $2,500,000.00
SMITH, MALEYAH N
3229 CENTRAL AVENUE
INDIANAPOLIS, IN 46205                                P‐0051913 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MANDY L
5468 HIGHWAY 7
WEST LIBERTY, KY 41472                                P‐0012116 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MARCUS
6005 FIR CT
MCKINNEY, TX 75070                                      3931    12/7/2017         TK Holdings Inc.                          $1,000.00               $0.00                                                                 $1,000.00
SMITH, MARGARET C
7002 DUNSFORD DR.
CORPUS CHRISTI, TX 78413‐5311                         P‐0002198 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MARGARET M
13513 N MAYFAIR LN
SPOKANE, WA 99208‐6013                                P‐0028029 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MARGO L
518 NORTH CIRCLE
ITASCA, IL 60143‐1670                                 P‐0005933 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MARK A
158 VIA SEDILLO
TIJERAS, NM 87059                                     P‐0005255 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MARK E
6960 GLEN ARBOR DRIVE
FLORENCE, KY 41042                                    P‐0018650 11/7/2017      TK Holdings Inc., et al.                    $15,000.00                                                                                    $15,000.00
SMITH, MARK F
102 ELM ST
MEDFIELD, MA 02052                                    P‐0010375 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MARK T
2037 WARREN ROAD
LAKEWOOD, OH 44107                                    P‐0049970 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00


                                                                                            Page 3068 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1232 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SMITH, MARTHA S
2816 GEORGETOWN ST.
HOUSTON, TX 77005                                    P‐0044750 12/22/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
SMITH, MARTIN
3700 TOONE ST. APT 2475
BALTIMORE, MD 21224                                    3789    12/1/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
SMITH, MARY
INGA D. LEWIS‐SHANNON
4629 MELTON ROAD, SUITE C
GARY, IN 46403                                         2025    11/9/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
SMITH, MARY A
10011 BERRYPATCH LANE
TOMBALL, TX 77375‐0416                               P‐0010254 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MARY T
149‐12 18TH AVENUE
WHITESTONE, NY 11357                                 P‐0048598 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MARYCARLYN
23429 OXNARD STREET
WOODLAND HILLS, CA 91367                             P‐0052495 12/26/2017     TK Holdings Inc., et al.                  $1,016,765.24                                                                                $1,016,765.24
SMITH, MATTHEW J
3120 BLAYNEY RD
SUNBURY, OH 43074                                    P‐0000480 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MATTHEW R
9233 OAK AVE
GARY, IN 46403                                       P‐0008839 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MATTHEW T
27954 MANDERA CT
VALENCIA, CA 91355                                   P‐0015310 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MATTHEW W
610 E CENTER ST
ALPINE, UT 84004                                     P‐0005735 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MAURICE V
P. O. BOX 1714
DURHAM, NC 27702                                     P‐0003111 10/24/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
SMITH, MAYA
813 LEVICK STREET
PHILADELPHIA, PA 19111                               P‐0048789 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MAYA A
813 LEVICK STREET
PHILADELPHIA, PA 19111                               P‐0048884 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MELANIE K
14 WILLOWBROOK LANE
FREEPORT, NY 11520                                   P‐0038511 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MELISSA
PO BOX 11170
HILO, HI 96721                                         3711    11/25/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SMITH, MELISSA R
185 BRISTOL FOREST TRAIL
SANFORD, FL 32771                                    P‐0009576 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MELVA L
200 EAST 30TH STREET #33
SAN BERNARDINO, CA 92404                             P‐0036255 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, MICHAEL
161 CANE MILL ROAD
LENA, MS 39094‐9392                                  P‐0027556 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3069 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1233 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SMITH, MICHAEL A
808 SOUTH 14TH STREET
BURLINGTON, IA 52601‐3938                            P‐0056415   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MICHAEL B
949 HUNTCLUB BLVD
AUBURN HILLS, MI 48326                               P‐0013216 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MICHAEL T
2 WESTMOUNT CT.
GREENSBORO, NC 27410                                 P‐0025372 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MICHAEL T
2 WESTMOUNT CT
GREENSBORO, NC 27410                                 P‐0025536 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MICHAEL W
13202 FERGUSON FOREST DRIVE
CHARLOTTE, NC                                        P‐0038681 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MICHELE M
124 LEE ROAD 528
PHENIX CITY, AL 36870                                P‐0009177 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MICHELLE A
3738 HOWARD AVE APT 206
KENSINGTON, MD 20895                                 P‐0028802 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MICHELLE L
696 WEST SHORE TRAIL
SPARTA, NJ 07871                                     P‐0024442 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MICHELLE R
21222 1ST AVE S
DES MOINES, WA 98198                                 P‐0033844 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MIKE S
PO BOX 3516
CRESTLINE, CA 92325‐3516                             P‐0027615 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MIKEL K
140 RAILROAD AVE
WASHINGTON, NJ 07882                                 P‐0042856 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MIMI W
3268 ARGONNE DR NW
ATLANTA, GA 30305                                    P‐0011542 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MISTY A
3036 SARAH LOU DR
SNELLVILLE, GA 30078                                 P‐0006300 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MONICA
814 COLONNA LANE
NAZARETH, PA 18064                                   P‐0015010 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, MONIQUE M
P O BOX 302
PROSPERITY, WV 25909                                 P‐0036868 12/7/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SMITH, MONTGOMERY T
3170 BUNTING RUN
CUMMING, GA 30041                                    P‐0004166 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, NANCY
8158 GILES ST, #105
LAS VEGAS, NV 89123                                  P‐0042087 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, NANCY E
3473 PRYOR RD
COLDWATER, MS 38618                                  P‐0050701 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3070 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1234 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SMITH, NANCY E
3513 WILMOT AVE.
COLUMBIA, SC 29205                                  P‐0056836   2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, NANCY L
89 ELM ST.
APT. 9
MONTPELIER, VT 05602                                P‐0030323 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, NAOMI
15 SEMINARY STREET #3
MIDDLEBURY, VT 05753                                  4778      1/31/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, NATALI L
429 CASTLE STREET
GENEVA, NY 14456                                    P‐0012083 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, NICOLE
27282 CANAL RD. APT 309
ORANGE BEACH, AL 36561‐4920                         P‐0057580   3/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, NICOLE P
2256 PLEASANT BROOK WAY
BURLINGTON, NC 27217                                P‐0002640 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, NORMAN J
11276 S 73RD EAST CT
BIXBY, OK 74008                                     P‐0006671 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, NORMAN J
11276 S 73RD EAST CT
BIXBY, OK 74008                                     P‐0006680 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PATRICIA A
12984 DURKEE RD
GRAFTON, OH 44044                                   P‐0048271 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PATRICIA L
3941 WESTRIDGE MEADOW CIRCLE
CLEMMONS, NC 27012                                  P‐0005480 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PATRICK A
5046S. NELSON ST., APT B
LITTLETON, CO 80127                                 P‐0006189 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PATRICK S
PO BOX 382
ILWACO, WA 98624                                    P‐0023641 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PAUL E
5489 CEDAR ISLAND RD.
WHITE LAKE, MI 48383                                P‐0019544 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PAUL S
652 S. 16TH ST.
BLAIR, NE 68008                                     P‐0012872 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PAUL W
104 OAKHILL RD
MIDLAND CITY, AL 36350                                1781      11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, PEGGY W
1541 JAY ROAD
BREWTON, AL 36426                                   P‐0043058 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PETER H
84A FURNACE DOCK RD
CROTON ON HUDSON, NY 10520                          P‐0037942 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PETER H
84A FURNACE DOCK RD
CROTON ON HUDSON, NY 10520                          P‐0037945 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3071 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1235 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SMITH, PETER H
84A FURNACE DOCK RD
CROTON ON HUDSON, NY 10520                           P‐0037951 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, PHILIP A
821 CHURCHILL TERRACE
HAMPTON, VA 23666                                    P‐0049127 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, QUENTIN
3339 WOODWARD DOWN TRAIL
BUFORD, GA 30519                                       4468    12/27/2017        TK Holdings Inc.                         $75,000.00                                                                                   $75,000.00
SMITH, QUENTIN
3339 WOODWARD DOWN TRAIL
BUFORD, GA 30519                                       4472    12/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, QUENTIN J
1000 AIRPORT ROAD SW
F‐23
HUNTSVILLE, AL 35802                                 P‐0055512 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, QUENTIN J
1000 AIRPORT ROAD SW
F23
HUNTSVILLE, AL 35802                                 P‐0055645 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RAMONA W
45 EAST HARTSDALE AVENUE
APT. 6P
HARTSDALE, NY 10530                                  P‐0033895 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RAYMOND L
2689 KOEBIG RD
SEGUIN, TX 78155                                     P‐0026577 11/10/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SMITH, REBECCA A
3327 TRUMBULL AVE
COPLEY, OH 44321                                     P‐0051706 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RHONDA S
11920 COMANCHE DRIVE
SMITHSBURG, MD 21783                                 P‐0022641 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RICARDO
7456 NW 115 TERRACE
PARKLAND, FL 33076                                   P‐0001920 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RICHARD
1116 22ND AVE SW
CEDAR RAPIDS, IA 52404‐5544                          P‐0009774 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RICHARD C
341 DEWEY AVE
EVANSTON, IL 60202                                   P‐0010617 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RICHARD T
7207 CHARLTON ST.
PHILADELPHIA, PA 19119                               P‐0042142 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RICHARD T
7207 CHARLTON ST.
PHILADELPHIA, PA 19119                               P‐0042146 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, RICHARD W
16627 LEAVENWORTH STREET
OMAHA, NE 68118                                      P‐0025647 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, ROBERT B
5016 NEELY AVE
GUNTERSVILLE, AL 35976                               P‐0010794 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3072 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1236 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
SMITH, ROBERT L
1906 GREEN CREEK RD
CEDAR FALLS, IA 50613                                P‐0054566 1/13/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, ROBERT L
1906 GREEN CREEK RD
CEDAR FALLS, IA 50613                                P‐0054567 1/13/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, ROBIN J
384 SURREY LANE
FAIRFIELD, CT 06824                                    2357      11/10/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SMITH, ROGER E
7629 S MARSHFIELD AVE
CHICAGO, IL 60620‐4258                               P‐0025985 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, ROGER E.
7629 S. MARSHFIELD AVE.
CHICAGO, IL 60620                                      2412      11/10/2017        TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
SMITH, RON A
1824 CLAYTON WAY
SACRAMENTO, CA 95835                                 P‐0040961 12/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, RONALD
1029 DILLEWOOD
CLEVELAND, OH 44119                                  P‐0040915 12/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, RONALD L
RONALD L. SMITH
228 JUNIATAST
BOSWELL, PA 15531‐1006                               P‐0044396 12/22/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
SMITH, RONDA
12114 LITTLE PATUXENT PARKWAY
APT G
COLUMBIA, MD 21044                                   P‐0054097    1/7/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, RONNIE W
1744 W59TH ST
DAVENPORT, IA 52806                                  P‐0014216 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, ROSEMARY
1324 NE JEFFERSON
TOPEKA, KS 66608                                     P‐0043099 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, ROSS
2405 WEST COUNTRY CLUB DR
FARGO, ND 58013                                        4428      12/27/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SMITH, RUNETTE
62 PERSONS ROAD
CEDARTOWN, GA 30125                                  P‐0033700 11/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, RUTH E
644 THETA AVE
PORTERVILLE, CA 93257                                P‐0020239 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, RUTH E
800 NW 4TH AVE
CAMAS, WA 98607                                      P‐0045980 12/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, RYAN C
RYAN SMITH
13217 IRELAND LANE
SAN DIEGO, CA 92129                                  P‐0018144 11/6/2017        TK Holdings Inc., et al.                     $1,245.00                                                                                     $1,245.00
SMITH, RYAN C
820 UNION BLVD
APT. 102
ENGLEWOOD, OH 45322                                  P‐0049183 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                             Page 3073 of 3674
                                                  Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1237 of 1837
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
SMITH, RYAN L
852 E 75 N
BOUNTIFUL, UT 84010                                     P‐0053245 12/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SABRA
NO ADDRESS PROVIDED
                                                        P‐0057144    2/9/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SABRA
27290 RIVER ROYALE COURT
BONITA SPRINGS, FL 34135                                P‐0057312 2/14/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SANDRA K
2361 CONEJO LANE
FULLERTON, CA 92833                                     P‐0040062 12/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SANDRA L
890 COUNTY ROUTE 23
BURKE, NY 12917                                         P‐0013568 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SANDRA L
890 COUNTY ROUTE 23
BURKE, NY 12917                                         P‐0013588 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SANFORD D
3257 BERT KOUNS INDUSTRIAL
APT. 17201
SHREVEPORT, LA 71118                                    P‐0016769 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SANGIE G
1152 EDWARDS KEYS RD
ROARING RIVER, NC 28669                                 P‐0004439 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SARA
1336 EAST 43RD ST
TACOMA, WA 98404                                        P‐0032612 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SARA E
1620 GRAYLOCK ST
LANCASTER, OH 43130                                     P‐0041641 12/18/2017       TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
SMITH, SARA E
1620 GRAYLOCK ST
LANCASTER, OH 43130                                     P‐0041722 12/18/2017       TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
SMITH, SARAH A
127 S PENN ST
YORK, PA 17401                                          P‐0011221 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SAUNDRA
2355 RUSHING DR
MOBILE, AL 36617                                          1153      10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, SCOTT C
NO ADDRESS PROVIDED
                                                        P‐0057073    2/7/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SCOTT C
PO BOX 734
MINOT, ND 58702                                         P‐0057772 3/26/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SCOTT M
22882 N. 103RD AVE
22882 N. 103RD AVE
PEORIA, AZ 85383                                        P‐0048618 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SHAMECIA
700 ARNDT AVENUE
APT. B25
RIVERSIDE, NJ 08075                                       5099      6/20/2019         TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                                Page 3074 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1238 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SMITH, SHAMEKA
993 SHEP COOK AVENUE
FORKLAND, AL 36740                                   P‐0049737 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SHANNA L
7543 MENGI CIRCLE
NEW PORT RICHEY, FL 34653                            P‐0004501 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SHANNON
730 HALEY WOODS DR.
KODAK, TN 37764                                        607     10/25/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SMITH, SHAWN L
2804 FOUNTAINGRASS LANE
CHARLOTTE, NC 28269                                  P‐0051676 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SHAWN L
2804 FOUNTAINGRASS LANE
CHARLOTTE, NC 28269                                  P‐0051995 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SHEILA A
350 TANGLEWOOD DRIVE
MADISON HEIGHTS, VA 24572                            P‐0039208 12/11/2017     TK Holdings Inc., et al.                      $792.00                                                                                       $792.00
SMITH, SHELDON M
400 GREENFIELD DR SP127
EL CAJON, CA 92021                                   P‐0039054 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SHERITA L
11969 E OUTER DR
DETROIT, MI 48224                                    P‐0017736 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, STACEY
PO BOX 48191
CUMBERLAND, NC 28331                                 P‐0040607 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, STACEY M
600 SW BENJAMIN PL
LEES SUMMIT, MO 64081                                P‐0055087 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, STACY
1478 CHAPEL HILL LANE SW
MARIETTA, GA 30008                                   P‐0005505 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, STEPHANIE
1380 SCHEURING RD
DE PERE, WI 54115                                      1013    10/31/2017        TK Holdings Inc.                                                                                                                           $0.00
SMITH, STEPHANIE L
2729 BISMARK STREET
WALDORF, MD 20603                                    P‐0046048 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, STEPHEN F
1366 TY BLUFF RD
FOREST, VA 24551‐3444                                P‐0041201 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, STERLING S
7015 ROSELAND DR
URBANDALE, IA 50322                                  P‐0020956 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, STEVEN H
579 W. BEDFORD
CLOVIS, CA 93611                                     P‐0018417 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, STEVEN K
10018 LAKESIDE DR.
ST. LOUIS, MO 63123                                  P‐0010978 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, SUSAN
7194 STILES DR.
ANN ARBOR, MI 48103‐9642                               2116    11/7/2017         TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00



                                                                                           Page 3075 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1239 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
SMITH, SUSAN M.
1256 E. AVENIDA KINO
CASA GRANDE, AZ 85122‐1000                              1650    11/2/2017         TK Holdings Inc.                                                                    $0.00                                                   $0.00
SMITH, SUSANNAH H
467 29TH ST
SAN FRANCISCO, CA 94131                               P‐0020915 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, SYLVIA
606 WOOD ST
LUMBERTON, MS 39455                                   P‐0013894 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, SYMATHIA
3839 BRIARGROVE LN, APT 4216
DALLAS, TX 75287                                      P‐0047785 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, TAMISHA R
5025 FAIRFAX AVENUE
APT. B
OAKLAND, CA 94601                                     P‐0029175 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, TAQUISHA Y
4436 OLD COUNTRY WAY
SNELLVILLE, GA 30039                                  P‐0013698 11/2/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
SMITH, TARI B
3410 ROYAL RIDGE DRIVE
ROCKWALL, TX 75087                                    P‐0002828 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, TERENCE J
1422 VISTA CREEK DRIVE
ROSEVILLE, CA 95661                                   P‐0039574 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, TERENCE J
1422 VISTA CREEK DRIVE
ROSEVILLE, CA 95661                                   P‐0042983 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, TERRY
219 CURTIS CROSSROADS
HENDERSONVILLE, TN 37075                              P‐0017970 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, THERESA
605 W ELM ST
1ST FLOOR
LINDEN, NJ 07036                                      P‐0019825 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, THERESA L
1003 TOWN SQUARE COURT
LAWRENCEVILLE, GA 30046                               P‐0028758 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, THERESA L
1003 TOWN SQUARE COURT
LAWRENCEVILLE, GA 30046                               P‐0028760 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, THERESA L
1003 TOWN SQUARE COURT
LAWRENCEVILLE, GA 30046‐8329                          P‐0049307 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, THOMAS A
640 MILAM STREET APT 69
KINGSPORT, TN 376603978                               P‐0001186 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, THOMAS B
1102 LARKSPUR LANE
SEABROOK, TX 77586                                    P‐0002683 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, THOMAS F
8020 E BANDANA COURT
PRESCOTT VALLEY, AZ 86314‐4264                        P‐0009454 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SMITH, TIFFANY D
1035 E. PRICE ST
PHILADELPHIA, PA 19138                                P‐0011166 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                            Page 3076 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1240 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SMITH, TIMOTHY A
3023 CEDARBRIDGE RD
NORTHFIELD, NJ 08225                                 P‐0015687 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TIMOTHY B
PO BOX 291
PINEOLA, NC 28662                                    P‐0029013 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TIMOTHY F
3303 FRESHMEADOWS DRIVE
HOUSTON, TX 77063‐6201                               P‐0008080 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TINA M
1567 HIGHWAY 31 NORTH
PRATTVILLE, AL 36067                                 P‐0006126 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TOD
4712 TAHITI DRIVE
AKRON, OH 44319                                      P‐0006332 10/27/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SMITH, TONI E
1426 CENTRAL AVE
BETTENDORF
, IA 52722                                           P‐0028878 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TONYA M
20840 STUBBS RD LAURINBURG NC
LAURINBURG                                           P‐0001446 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TRACY C
230 DOVE LANE
FALLING WATERS, WV 25419                             P‐0016200 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TRACY J
79440 CANTERBURY
LA QUINTA, CA 92253                                  P‐0038909 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TRAVIS C
12576 WOLF RUN RD
NOBLESVILLE, IN 46060                                P‐0015789 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, TY R
21222 1ST AVE S
DES MOINES, WA 98198                                 P‐0033870 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, VALERIE L
1792 BENT TWIG LANE
SAINT LOUIS, MO 63138                                P‐0025184 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, VICKI A
1924 MEADOWAIRE DRIVE
FORT COLLINS, CO 80525                               P‐0010106 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, VICTORIA L
3139 EVERGREEN RD
TOLEDO, OH 43606                                     P‐0013447 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WALTER M
5920 CR 231
COILA, MS 38923                                      P‐0040412 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WENDI F
503 MORRIS STREET
GLOUCESTER CITY, NJ 08030                            P‐0010335 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WENDY J
721 WINTHER BLVD
NAMPA, ID 83651                                      P‐0053957   1/4/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SMITH, WESLEY A
2166 S FIELDCREST CT
WICHITA, KS 67209                                    P‐0030894 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3077 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1241 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SMITH, WILLIAM A
2939 W DEL MAR LN
PHOENIX, AZ 85053                                   P‐0039840 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WILLIAM A
2939 W DEL MAR LN
PHOENIX, AZ 85053                                   P‐0039841 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WILLIAM A
2939 W DEL MAR LN
PHOENIX, AZ 85053                                   P‐0039842 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WILLIAM A
2939 W DEL MAR LN
PHOENIX, AZ 85053                                   P‐0039843 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WILLIAM B
6935 W WINDAMERE
LUDINGTON, MI 49431‐9580                            P‐0029781 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WILLIAM F
1461 COOSA COUNTY ROAD 119
ALEXANDER CITY, AL 35010                            P‐0022540 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WILLIAM S
812 SWEENEY DR
LITTLE RIVER, SC 29566                              P‐0048730 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WINSTON
9105 SEVEN LOCKS RD
BETHESDA, MD 20817‐2059                             P‐0053960   1/4/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SMITH, WINSTON A
321 PINECREST RD., NE
ATLANTA, GA 30342                                   P‐0045826 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH, WINSTON I
9105 SEVEN LOCKS RD
BETHESDA, MD 20817                                  P‐0053961   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH,III, JAMES E
47 STEVENS AVE
BRAINTREE, MA 02184                                 P‐0010060 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH‐CALLOWAY, ANDREA L
393 YOUNG JAMES CIR
STOCKBRIDGE, GA 30281                               P‐0058209 9/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITHEE, STEVEN E
4209 W. 823 RD.
FORT GIBSON, OK 74434                               P‐0013525 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH‐HILL, JANICE L
2568 MOSER STREET
MOSCOW, ID 83843                                    P‐0048133 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH‐KAESTNER, GABRIELE
4700 LAWNDALE DR STE.H
GREENSBORO, NC 27455                                P‐0003291 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITH‐SANCHEZ, SUANNA T
207 SOUTH 58TH ST
YAKIMA, WA 98901                                    P‐0019075 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMITTLE, BRIAN C
1180 CRYSTAL COVE
SAN DIEGO, CA 92154                                 P‐0041534 12/18/2017     TK Holdings Inc., et al.                    $13,659.84                                                                                   $13,659.84
SMITTLE, JESSICA
NO ADDRESS PROVIDED
                                                    P‐0002561 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3078 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1242 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SMITTLE, MIKE
NO ADDRESS PROVIDED
                                                     P‐0002562 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOAKS, KEYANDA D
2864 BANKS MILL RD APT.A
AIKEN, SC 29803                                      P‐0035138 12/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOGER, GERSON H
7080 NORFOLK RD
BERKELEY, CA 94705                                   P‐0037790 12/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOKER, CATHERINE A
1410 FERRIS AVENUE
WAXAHACHIE, TX 75165                                 P‐0006689 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOLOSKY, MARK I
19955 EAST GREENWOOD DR
AURORA, CO 80013                                       2498      11/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SMOLOVIC, JOVANA
18531 MAYALL ST.
UNIT B
NORTHRIDGE, CA 91324                                 P‐0041364 12/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOOHA, JOSHUA A
NO ADDRESS PROVIDED
                                                     P‐0032029 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOOT, DEBORAH M
403 KING GEORGE DR
GLEN BURNIE
, MD 21061                                           P‐0055818 1/25/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOOT, WILLIAM R
24104 EAST KENNEDY RD. NE
BENTON CITY, WA 99320                                P‐0023982 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOTHERMAN JR, IRA J
4263 PALISADE DRIVE
BOZEMAN, MT 59718                                    P‐0039152 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMOTHERS, ALICIA L
25006 LAKECREST GLEN DRIVE
KATY, TX 77493                                       P‐0054295    1/9/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMREK, MICHAEL D
2390 LAKE AVENUE
ALLISON PARK, PA 15101                               P‐0032779 11/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMTOHRES, MARY L
20707 RIDGEVIEW ROAD
LAGO VISTA, TX 78645                                 P‐0041412 12/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMYTH, SEAN
2300 W. BYRON ST.
CHICAGO, IL 60618                                      4843      2/15/2018         TK Holdings Inc.                           $500.00                                                                                       $500.00
SMYTH, SEAN
2300 W. BYRON ST.
CHICAGO, IL 60618                                    P‐0027695 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMYTHE, JEFFREY R
3475 STONEVISTA LANE
COLUMBUS, OH 43221                                   P‐0021964 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SMYTHE‐ROBINSON, TIFFANY C
3928 SW 47TH COURT
SUITE 301
FORT LAUDERDALE, FL 33312                            P‐0057285 2/14/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3079 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1243 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SNAY, DONALD E
105 TURTLE BAY CRT
SUMMERVILLE, SC 29483                                P‐0034208 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNEDDON, DANIEL J
106 FAIR OAKS ST APT 4
SAN FRANCISCO, CA 94110                              P‐0014657 11/3/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SNEDDON, DORIAN S
11 QUAIL DR.
KIRKSVILLE, MO 63501                                 P‐0004351 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNEDEKER, SHARON A
44‐26 CRAWFORD DR. EAST
UNION, CT 06076                                      P‐0035681 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNEED, JODY L
1069 E. US HWY 160
EVERTON, MO 65646                                    P‐0011559 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNEED, JODY L
JODY SNEED
1269 S. ROME
REPUBLIC, MO 65738                                   P‐0057800 3/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNEED, JOHN W
909 NIGHT HERON DRIVE
MOUNT PLEASANT, SC 29464‐4105                        P‐0036674 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNEED, YVONNE F
13219 FOX BOW DRIVE
UPPER MARLBORO, MD 20774‐8677                        P‐0048057 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNELL, JOHN
1479 GUERNEVILLE ROAD
SANTA ROSA, CA 95403                                 P‐0017708 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNELLGROVE, WILLIAM L
P. O. BOX 7
AUTAUGAVILLE, AL 36003                               P‐0043324 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIDER, CAROLYN K
572 GA HIGHWAY 56 N
SWAINSBORO, GA 30401                                 P‐0048077 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIDER, DEIDRA
4340 ALEXANDRIA JACKSONVILLE HWY
JACKSONVILLE, AL 36265                                 4735    1/19/2018         TK Holdings Inc.                                                 $0.00                                                                     $0.00
SNIDER, DEIDRA R
4340 ALEX‐JVILLE HWY
JACKSONVILLE                                         P‐0055210 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIDER, DIANA M
166 SW LANCELOT LANE
MAYO, FL 32066‐4076                                    4259    12/23/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
SNIDER, DIANA M
166 SW LANCELOT LANE
MAYO, FL 32066‐4076                                  P‐0045678 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIDER, GREGORY S
1206 MAZELAND DRIVE
BEL AIR, MD 21015                                    P‐0005622 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIDER, H
NO ADDRESS PROVIDED
                                                     P‐0000471 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIDER, PAUL S
166 SW LANCELOT LANE
MAYO, FL 32066‐4076                                  P‐0045643 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3080 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1244 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SNIDERMAN, ANDREA
4326 PARK FORTUNA
CALABASAS, CA 91302                                  P‐0035898 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIDERMAN, BRAD
4326 PARK FORTUNA
CALABASAS, CA 91302                                  P‐0035903 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIDERMAN, BRAD
4326 PARK FORTUNA
CALABASAS, CA 91302                                  P‐0035992 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIPES, BILLY R
4115 FLAT CREEK ROAD
LANCASTER, SC 29720                                  P‐0013284 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIPES, JAMES
7671 PEPPERCORN LANE
NORTH CHARLESTON, SC 29420                           P‐0003790 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIPES, LATISHA A
PO BOX 10466
DANVILLE, VA 24543                                   P‐0048959 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNIPES, SCOTT B
1419 KEYS CROSSING DR NE
ATLANTA, GA 30319                                    P‐0027160 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNITZKY, THOMAS J
2033 HILLSIDE RD
SEVEN HILLS, OH 44131                                P‐0042901 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNODGRASS, COURTNEY
2590 BRYN MAWR AVE.
BILOXI, MS 39531                                     P‐0010493 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNOOK, DENNIS M
2717 E. MORENCI RD.
SAN TAN VALLLEY, AZ 85143                            P‐0006432 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNOW, DENISE D
3970 SWEETWATER PKWY
ELLENWOOD, GA 30294                                  P‐0019352 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNOW, JASON M
6 NICHOLS ST
MERRIMAC, MA 01860                                   P‐0057998 6/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNOWDEN, BRITTANY N
1314 DEANWOOD RD
BALTIMORE, MD 21234                                  P‐0043609 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNOWDEN, TAMI J
11957 E STAGECOACH DRIVE
PARKER, CO 80138                                     P‐0038505 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNOWDEN, WILLIAM G
11957 E STAGECOACH DRIVE
PARKER, CO 80138                                     P‐0038510 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNURR II, GORDON R
109 RIDGEWOOD DRIVE
FORT ASHBY, WV 26719                                 P‐0014319 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNURR II, GORDON R
109 RIDGEWOOD DRIVE
FORT ASHBY, WV 26719                                 P‐0014327 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, AUDREY M
65 HOOK RD
WESTMINSTER, MD 21157                                P‐0051535 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3081 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1245 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SNYDER, BETH
151 W. 11TH STREET
HOLLAND, MI 49423                                     P‐0020166 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, BRYAN R
1891 PRINCETON DRIVE
CLEARWATER, FL 33765                                  P‐0034951 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, CHRISTOPHER D
12220 N WOODRIDGE CT
DUNLAP, IL 61525                                      P‐0009791 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, CHRISTOPHER E
6532 E 15TH ST
TULSA, OK 74112                                       P‐0000774 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, DAVID M
45 WINSLOW PARK DRIVE
CATONSVILLE, MD 21228                                 P‐0048724 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, DAVID M
45 WINSLOW PARK DRIVE
CATONSVILLE, MD 21228                                 P‐0048738 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, DAVID W
20937 CEDAR BLUFF PLACE
LAND O LAKES, FL 34638                                P‐0001397 10/21/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SNYDER, DEBORAH L
618 HILLCREST ROAD
CARSON CITY, NV 89703                                 P‐0045937 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, DENNIS L
PO BOX 21
FREE UNION, VA 22940                                  P‐0035818 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, DENNIS L
PO BOX 21
FREE UNION, VA 22940                                  P‐0035838 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, GEOFF
407 TRUDELL
SAN ANTONIO, TX 78213                                 P‐0001926 10/22/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SNYDER, GEOFF
407 TRUDELL
SAN ANTONIO, TX 78213                                 P‐0001954 10/22/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SNYDER, JAMES D
908 ST. HELENA DR.
LEANDER, TX 78641‐2549                                P‐0017449 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, JONATHAN W
3512 SORRENTO AVE
LOUISVILLE, KY 40241                                  P‐0023651 10/30/2017     TK Holdings Inc., et al.                    $21,000.00                                                                                   $21,000.00
SNYDER, KAREN C
903 HERSHBERGER ROAD
ROANOKE, VA 24012                                     P‐0042827 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, KAREN L
P.O. BOX 143
GRIFFITHSVILLE, WV 25521                              P‐0006533 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, KAREN M
6N391 ROSELLE RD
ROSELLE, IL 60172                                     P‐0050810 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, LINDSEY C
P.O. BOX 1386
FORT ASHBY, WV 26719                                  P‐0033406 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3082 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1246 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SNYDER, MARK M
15612 E112TH ST N
OWASSO, OK 74055                                      P‐0042725 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, MICHELLE
19400 FRAZIER DR
ROCKY RIVER, OH 44116                                 P‐0027401 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, RICHARD D
8519 BUTTON ROAD
CICERO, NY 13039                                      P‐0038879 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, SHAUNA MARIE
2A FAWN TRAIL
FAIRFIELD, PA 17320                                     1107    10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SNYDER, TAMARA L
6717 HONESTY DRIVE
BETHESDA, MD 20817                                    P‐0008979 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, ZEE L
513 BALTIMORE ROAD
ROCKVILLE, MD 20850                                   P‐0016132 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, ZEE L
513 BALTIMORE ROAD
ROCKVILLE, MD 20850                                   P‐0016273 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER, ZEE L
513 BALTIMORE ROAD
ROCKVILLE, MD 20850                                   P‐0016284 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SNYDER'S LTD.
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                       P‐0049009 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SO, FRANCIS M
5621 MAIN STREET
OAKLEY, CA 94561                                      P‐0050720 12/27/2017     TK Holdings Inc., et al.                      $781.54                                                                                       $781.54
SO, HELEN
2940 NEWARK WAY
SAN JOSE, CA 95124                                    P‐0046572 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SO, RACHEL K
619 S ANDOVER DR
ANAHEIM, CA 92807                                     P‐0030700 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SO, SUN S
619 S ANDOVER DR
ANAHEIM, CA 92807                                     P‐0030626 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOBASZEK, MARSHALL
15738 HARRISON
ALLEN PARK, MI 48101                                  P‐0011814 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOBAT, DENNIS R.
2550 DOMBEY ROAD
PORTAGE, IN 46368‐1824                                  839     10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SOBEL, JAY
20 W64TH STREET, APT. 35S
NEW YORK, NY 10023                                    P‐0009285 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOBEL, MICHAEL J
8328 THE MIDWAY
ANNANDALE, VA 22003                                   P‐0008190 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3083 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1247 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SOBER UP
LANAUX, VON J
1002 W UNIVERSITY AVE
APT 53
HAMMOND, LA 70401                                      P‐0026559 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOBIECH, RUTH E
10 RIVERSIDE DRIVE APT 4
BINGHAMTON, NY 13905                                   P‐0051709 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOBIERALSKI, RONALD J
45 OXFORD AVE
YONKERS, NY 10710                                      P‐0018813 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOBOCINSKI, JOAN W
3 CHATEAU CIRCLE
MARLTON, NJ 08053                                        1399    11/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SOBOCINSKI, STEPHEN
3 CHATEAU CIRCLE
MARLTON, NJ 08053                                        1394    11/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SOBON, MARY THERESA
190 COUNTY ROUTE 67
STILLWATER, NY 12170                                     1325    10/31/2017        TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
SOBOWALE, MICHAEL O
NO ADDRESS PROVIDED
                                                       P‐0053395 12/30/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SOBOWALE, OLUSEGUN M
203 ARROW POINT
MT. JULIET, TN 37122                                   P‐0053402 12/30/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SOBRIAN, ESTHER F
8529 LONG ACRE DRIVE
MIRAMAR, FL 33025/2817                                 P‐0000683 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOBRIAN, ESTHER F
8529 LONG ACRE DRIVE
MIRAMAR, FL 33025/2817                                 P‐0000724 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOCCODATO, FRANK A
41 TULIP ROAD
BREWSTER, NY 10509                                     P‐0010525 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOCCODATO, FRANK A
41 TULIP ROAD
BREWSTER, NY 10509                                     P‐0010535 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOCHA, JOANNE
1007 BEAVER ROAD
SEWICKLEY, PA 15143                                    P‐0009847 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOCHAY, SCOTT G
5316 MATTERHORN DR NE
FRIDLEY, MN 55421                                      P‐0010857 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOCHAY, SCOTT G
5316 MATTERHORN DR NE
FRIDLEY, MN 55421                                      P‐0010863 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOCKS, PENELOPE O
13476 EDGE ROCK COURT
CHANTILLY, VA 20151                                    P‐0048982 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOCORRO, DEBRA L
958 NE DAHOON TERRACE
JENSEN BEACH, FL 34957                                 P‐0051490 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SODA, SCOTT S
3437 W 1340 N
CLINTON, UT 84015                                      P‐0003428 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3084 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1248 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SODER, NATASHA D
16 MARSHWOOD DRIVE
COLLEGEVILLE, PA 19426                              P‐0011915 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SODERBECK , PAMELA M
THE PAMELA M SODERBECK TRUST
PO BOX 905
CAYUCOS, CA 93430                                   P‐0027756 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SODERBERG, DOUGLAS M
5248 KNOX AVE S
MINNEAPOLIS, MN 55419‐1042                          P‐0038891 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SODERBERG, ERIK C
15431 ALVARADO STREET
LAKE ELSINORE, CA 92530                             P‐0055445 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SODERBERG, KENDRA
6981 MOUNT NIMBUS ST
WELLINGTON, CO 80549                                  4751    1/24/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
SODERBERG, PENNY S
P.O. BOX 1740
SNOHOMISH, WA 98291‐1740                            P‐0048597 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SODERBERG, PENNY S
P.O. BOX 1740
SNOHOMISH, WA 98291‐1740                            P‐0048812 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SODERGREN, THEODORE L
141 CEDARCREST LANE
DOUBLE OAK, TX 75077‐8438                           P‐0033748 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SODERSTROM, ERIK A
ERIK SODERSTROM
5 PECK HILL RD.
WOODBRIDGE, CT 06525                                P‐0044448 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOELDNER, TANYA L
2653 TROJAN DRIVE
APT 408
GREEN BAY, WI 54304                                 P‐0019991 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOENKSEN, CHRISTIAN J
905 FLINTWOOD CT
ROUND LAKE HEIGH, IL 60073                          P‐0007046 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOENTGEN, SARAH
827 OTTER AVE
WATERFORD, MI 48328                                 P‐0018297 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOFIA, YDALBERTO
492 EDGEFIELD PLACE
BRENTWOOD, CA 94513                                 P‐0047329 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOHL, ELIZABETH
100 HIGH TOP CIRCLE EAST
HAMDEN, CT 06514                                    P‐0004713 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOILES, THOMAS T
4923 14TH ST NORTH
ARLINGTON, VA 22205                                 P‐0009144 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOJACK, FRANK S
7904 WATERVIEW DR.
ORCHARD BEACH, MD 21226                             P‐0008610 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOJTARIC, EZIB
1346 JOPLIN DR #2
SAN JOSE, CA 95118                                    2347    11/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                          Page 3085 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1249 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SOJTARIC, EZIB
1346 JOPLIN DR #2
SAN JOSE, CA 95118                                   P‐0023515 11/13/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SOKOL, CATHY A
1179 KINGSLEY LANE
AURORA, IL 60505                                     P‐0025994 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOKOLOFF, STEVEN M
4160 LAFAYETTE PLACE
CULVER CITY, CA 90232                                P‐0028672 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLA, BRITTAINY J
8401 CRISP RD
WILLIAMSBURG, MI 49690                               P‐0034905 12/2/2017      TK Holdings Inc., et al.                    $23,541.00                                                                                   $23,541.00
SOLAN, DEBRA L
179 BAY STREAM DR
TOMS RIVER, NJ 08753‐2510                            P‐0037284 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLANKI, MAHMAD S
25574 MINDFUL CT
ALDIE, VA 20105                                      P‐0026951 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLANO, JASMIN
150 MAJESTIC COURT
UNIT 1104
MOORPARK, CA 93021                                   P‐0041913 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLANO, JASMIN
150 MAJESTIC COURT
UNIT 1104
MOORPARK, CA 93021                                   P‐0041922 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLANO, KEVIN L
1790 N. PHEASANT ST.
ANAHEIM, CA 92806                                    P‐0024740 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLARTE, CORRINA
1495 VALLEJO DR
CORONA, CA 92882                                     P‐0024545 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLARTE, JOSE M
1495 VALLEJO DR
CORONA, CA 92882                                     P‐0024547 11/14/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
SOLARZ, ALAN H
51 ROCK RIDGE DRIVE
RYE BROOK, NY 10573                                  P‐0035056 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLARZ, ALAN H
51 ROCK RIDGE DRIVE
RYE BROOK, NY 10573                                  P‐0035057 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLARZ, ALAN H
51 ROCK RIDGE DRIVE
RYE BROOK, NY 10573                                  P‐0035060 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLBERG, SCOTT L
5425 ZUMBRA DR.
EXCELSIOR, MN 55331‐7756                             P‐0023883 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLBERG, VINCENT R
E3825 DENMARK ROAD
WEYAUWEGA, WI 54983                                  P‐0049443 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLE, WARREN E
2118 NE 85TH ST, #3
SEATTLE, WA 98115‐8314                               P‐0022896 11/12/2017     TK Holdings Inc., et al.                     $6,800.00                                                                                    $6,800.00
SOLED, JASON
19100 OLD BALTIMORE ROAD
BROOKEVILLE, MD 20833                                P‐0010000 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3086 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1250 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SOLED, JASON L
19100 OLD BALTIMORE ROAD
BROOKEVILLE, MD 20833                                 P‐0009992 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLED, JASON L
19100 OLD BALTIMORE ROAD
BROOKEVILLE, MD 20833                                 P‐0009997 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLENA LANDSCAPE, GRE INC DBA
438 MAIN ST SUITE 210
HUNTINGTON BEACH, CA 92648                            P‐0023896 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLENDER/HALL, INC.
ELIZABETH SOLENDER
5440 DEL ROY DRIVE
DALLAS, TX 75229‐3017                                 P‐0045232 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLER, ALICE K
1450 MELROSE AVENUE #81
CHULA VISTA, CA 91911                                   4492    12/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SOLERO FERRER, JOSE J
1407 PARKVIEW LN
DAVENPORT, IA 52807                                   P‐0011094 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLERO FERRER, JOSE J
1407 PARKVIEW LN
DAVENPORT, IA 52807                                   P‐0011191 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLERO FERRER, JOSE J
1407 PARKVIEW LN
DAVERPORT, IA 52807                                   P‐0025612 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLERO FERRER, JOSE J
1407 PARKVIEW LN
DAVENPORT, IA 52807                                   P‐0026049 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLES JR., ROBERT E
6545 MARKET AVENUE NORTH
NORTH CANTON, OH 44721                                P‐0025829 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLFRONK, MATTHEW D
1426 BROOK GROVE DRIVE
KATY, TX 77450                                        P‐0020542 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLHJOO, LITCY
156 ORCHARD AVE
WOODBURY, CT 06798                                    P‐0031871 11/26/2017     TK Holdings Inc., et al.                    $51,693.00                                                                                   $51,693.00
SOLHJOO, LITCY
156 ORCHARD AVE
WOODBURY, CT 06798                                    P‐0034019 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLIDCLIMB LLC
RENEE TWERSKY
4637 EL CABALLERO DRIVE
TARZANA, CA                                           P‐0015506 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLINGA, LISA
44 ROSE HILL AVENUE
NEW ROCHELLE, NY 10804                                P‐0012205 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLIS, CHRISTOPHER J
53 GLENVIEW DRIVE
SAN FRANCISCO, CA 94131                               P‐0018002 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLIS, CYNTHIA E
NO ADDRESS PROVIDED
                                                      P‐0006172 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLIS, ERIN B
3650 GUILFORD AVE
INDIANAPOLIS, IN 46205                                P‐0001120 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3087 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1251 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SOLIS, MICHAEL
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                   P‐0027408 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLIS, SHANNON
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                              P‐0048609 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLIS, VICTOR
1232 ORCHARD AVE
CHICAGO HEIGHTS, IL 60411                            P‐0006581 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLIZ, ERCILIA
3727 FALLS DR
DALLAS, TX 75211                                     P‐0005259 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLIZ, ERCILIA M
3727 FALLS DR
DALLAS, TX                                           P‐0005250 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLK, GERALD
PO BOX 470698
SAN FRANCISCO, CA 94147‐0698                         P‐0028328 11/18/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SOLLNER‐FIGLER, SUZANNE
214 SIDNEY ROAD
PITTSTOWN, NJ 08867‐4145                             P‐0034142 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLMO, NICHOLAS P
123 COLUMBIA ST NW
POPLAR GROVE, IL 61065                               P‐0052939 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMAN, SANDRA M
9487 HILL CHURCH ST SE
EAST CANTON, OH 44730                                P‐0039900 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON JR., CLIFTON H
1005 COLERIDGE CT.
APT. B
BALTIMORE, MD 21229‐1028                             P‐0031409 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON OIL COMPANY
7195 ALMA TERRACE DRIVE
NEW ALBANY, OH 43054                                 P‐0015122 11/4/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SOLOMON, AIEDA
11923 TILDENWOOD DRIVE
N BETHESDA, MD 20852                                 P‐0058192 8/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, CLEMENT
449 LAWNVIEW DRIVE
MORGANTOWN, WV 26505                                 P‐0040421 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, GENE
10565 MACEDONIA ROAD
BRIGHTON, TN 38011                                   P‐0021684 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, HEIDI
PO BOX 941
FOLSOM, CA 95763                                     P‐0023814 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, JACQUELINE K
7195 ALMA TERRACE DRIVE
NEW ALBANY, OH 43054                                 P‐0015143 11/4/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SOLOMON, JAMES W
2217 KINGSDALE DR
DEER PARK, TX 77536                                  P‐0001570 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3088 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1252 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SOLOMON, JOEL
PO BOX 941
FOLSOM, CA 95763                                     P‐0023831 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, KATHERINE A
4588 FAIRGROVE ROAD
COLUMBUS, OH 43231                                   P‐0015267 11/4/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SOLOMON, LINDA
3435 ENCHANTED HILLS DR.
SALT LAKE CITY, UT 84121                             P‐0004194 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, LISA P
6200 TURKEY RD
KANNAPOLIS, NC 28083                                 P‐0001283 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, PAUL D
290 CENTRAL AVENUE
SUITE 104
LAWRENCE, NY 11559                                   P‐0040147 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, PHILLIP D
3801 GEORGIA AVE NW
APT 301
WASHINGTON, DC 20011                                 P‐0038951 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, SHANTERIA L
609 HOLT CIRCLE
WINTER HAVEN, FL 33880                               P‐0000597 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, TERRY A
7373 KAHANA DR
BOYNTON BEACH, FL 33437‐7199                         P‐0034545 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOMON, UTON C
11453 MALLORY SQUARE DRIVE
TAMPA, FL 33635                                      P‐0044459 12/20/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
SOLOMON, WILLIAM E.
10301 SW 114 TERRACE
MIAMI, FL 33176‐4037                                   2459    11/11/2017        TK Holdings Inc.                          $3,000.00                                                                                    $3,000.00
SOLORZANO, TOM E
3507 ORINDA DRIVE
SAN MATEO, CA 94403                                  P‐0014586 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLORZANO, TOM E
3507 ORINDA DRIVE
SAN MATEO, CA 94403                                  P‐0014603 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLORZANO, TOM E
3507 ORINDA DRIVE
SAN MATEO, CA 94403                                  P‐0014732 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLOYANIS, SUSAN
4610 FOX ROAD
CASCADE, CO 80809                                    P‐0009903 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLTAN, KELLY S
9000B SANDALWOOD DRIVE
MANASSAS, VA 20110                                   P‐0028639 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOLVATION SERVICES
616 ORLEANS AVENUE
NEW IBERIA, LA 70563                                 P‐0018802 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOM, JOHN
4516 WALNUT ST
APT 1
PHILADELPHIA, PA 19139                               P‐0041931 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3089 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1253 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SOM, JOHN
4516 WALNUT ST
APT 1
PHILADELPHIA, PA 19139                               P‐0041935 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMAIO, VINCENT M
716 GOODE STREET
BALLSTON SPA, NY 12020                               P‐0034451 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMASEGARAN, SHAGUN
3564 S. 197TH STREET
OMAHA, NE 68130                                      P‐0021612 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMERS, HOLLY D
5019 FOOTHILLS RD., APT. D
LAKE OSWEGO, OR 97034                                P‐0019247 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMERS, JOHN I
3 DOWLIN FORGE LN
DOWNINGTOWN, PA 19335                                P‐0050772 12/27/2017     TK Holdings Inc., et al.                    $45,000.00                                                                                   $45,000.00
SOMERVILL, EMILY A
7333 S. TAMARAC ST.
CENTENNIAL, CO 80112                                 P‐0038434 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMICH, DAVID
10390 CULIACAN PASS TRAIL
RENO, NV 89521                                       P‐0038730 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMICH, DAVID
10390 CULIACAN PASS TRAIL
RENO, NV 89521                                       P‐0038732 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMA, LILLIAN O
9 WAMPUM DRIVE
SARATOGA SPRINGS, NY 12866                           P‐0013895 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMER HEALTH SERVICES, PC
SOMMER, SIMONE
SIMONE SOMMER
PO BOX 4562
GREENSBORO, NC 27404                                 P‐0051275 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMER, STEVEN F
3 LANDSDOWNE DR
NEWNAN, GA 30265                                     P‐0025264 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMER, THOMAS R
1449 BALDWIN ROAD
INVERNESS, IL 60067                                  P‐0047221 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMER, WILLIAM B
92 GOODALE DRIVE
NEWINGTON, CT 06111                                  P‐0033353 11/29/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
SOMMER, WILLIAM B
92 GOODALE DRIVE
NEWINGTON, CT 06111                                  P‐0056410   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMERDORF, SCOTT A
5217 MODDISON AVE
SACRAMENTO, CA 95819                                 P‐0057356 2/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMERER, WILLIAM J
103 ORCHARD SPRING ROAD
PITTSBURGH, PA 15220                                 P‐0044779 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMERS, CHAD A
29037 HEMLOCK CT
ELKHART, IN 46517                                    P‐0016496 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3090 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1254 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SOMMERS, LINNA K
29037 HEMLOCK CT
ELKHART, IN 46517                                     P‐0016703 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMERS, ZACH
350 E LOCUST ST
APT 303
DES MOINES, IA 50309                                  P‐0033192 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMMERVILLE, ROBERT L
6161 RIVER ROAD
UNIT 38
RICHMOND, VA 23226‐3334                               P‐0044252 12/21/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SOMNUK, WIRIYA
15030 SW 168TH STREET
MIAMI, FL 33187                                       P‐0041715 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMOTUN, MODUPE K
815 N. LA BREA AVENUE #456
INGLEWOOD, CA 90302                                   P‐0022525 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOMU, RAMANARED V
16 ALLERTON WAY
EAST WINDSOR, NJ 08520                                P‐0041496 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SON, SUL K
ANTIN, EHRLICH & EPSTEIN, LLP
49 WEST 37TH STREET, 7TH FLOO
NEW YORK, NY 10018                                    P‐0056973   2/6/2018     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
SONDERGAARD, ARLENE K
744 12TH ST
WASHOUGAL, WA 98671                                   P‐0023246 11/12/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SONDERGAARD, CRAIG A
744 12TH ST
WASHOUGAL, WA 98671                                   P‐0023239 11/12/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SONDERLEITER , MARGO J
1200 BURTON DRIVE
APT 34
VACAVILLE, CA 95687‐3513                              P‐0052769 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONDHEIM, JAY B
10830 ARIANNA COURT
GRASS VALLEY, CA 95949                                P‐0015729 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONDHEIM, JAY B
10830 ARIANNA COURT
GRASS VALLEY, CA 95949                                P‐0015746 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONEKEO, KHAMPHANH
3408 HARRELL STREET
SILVER SPRING, MD 20906                               P‐0008741 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONENBERG, MARC I
3209 W. SANTIAGO ST
TAMPA, FL 33629                                       P‐0039615 12/13/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
SONES, RANDY K
PO BO 371
3094 MCPHERSON STREET
HYDE, PA 16843                                        P‐0052314 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONG, JIANSHENG
18728 BLOOMFIELD AVE
CERRITOS, CA 90703                                    P‐0017834 11/6/2017      TK Holdings Inc., et al.                     $1,582.00                                                                                    $1,582.00
SONG, NA R
10242 BONSER AVE
GARDEN GROVE, CA 92840                                P‐0036426 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3091 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1255 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SONG, NELLY
301 CURTNER AVENUE #7
PALO ALTO, CA 94306                                  P‐0051929 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONG, TAO
27 HOMEWARD LANE
NATICK, MA 01760                                     P‐0041128 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONG, TAO
27 HOMEWARD LANE
NATICK, MA 01760                                     P‐0041129 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONG, YISHU
19539 TAMARACK WAY
HOUSTON, TX 77094                                    P‐0003701 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONG, ZHENZHEN
4446 BRISBANE WAY
UNIT 3
OCEANSIDE, CA 92058                                  P‐0034187 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONGONUGA, OLUWOLE O
5907 S KINGS HWY
#159
MYRTLE BEACH, SC 29575                               P‐0035884 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONIN, JAMES M
1821 MOORE CT.
ST. CHARLES, IL 60174                                P‐0016346 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SONNEMAN, RANDY K
661 E IRELAND CT
HERNANDO, FL 34442                                   P‐0048831 12/27/2017     TK Holdings Inc., et al.                    $22,081.00                                                                                   $22,081.00
SONOMA HOMES, LLC
NICOARA, RADU
2620 WAINWRIGHT PL.
WALLA WALLA, WA 99362                                P‐0022097 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOOD, BHANU
112 LAZY HOLLOW DR
GAITHERSBURG, MD 20878                               P‐0030284 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOOD, UMESH C
3 HACHALIAH BROWN DR
SOMERS, NY 10589                                     P‐0019291 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOOHOO, LIEN
160‐51 84TH STREET
HOWARD BEACH, NY 11414                               P‐0045834 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOOHOO, LIEN
160‐51 84TH STREET
HOWARD BEACH, NY 11414                               P‐0045839 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOOMRO, ESSAM A
1920 W SUNSET DR
NOGALES, AZ 85621                                    P‐0035113 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOOS, FRANCOIS
149 HILDEGARDE RD.
ROCHESTER, NY 14626                                  P‐0018184 11/7/2017      TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
SOP, JORGE
2241 NW 21ST ST
OKLAHOMA CITY, OK 73107                              P‐0037689 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOPER, GREG
1445 303RD AVE
1445 303RD AVE
WEVER, IA 52658                                      P‐0047139 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3092 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1256 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SOPER, JOHN E
5006 LUPREESE LANE
VERSAILLES, KY 40383                                   443     10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SOPER, STEVE S
43450 WENDY WAY
LANCASTER, CA 93536                                  P‐0056221 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOPHER, CHRISTOPHER S
2842 RIVER BIRCH DRIVE
SUGAR LAND, TX 77479                                 P‐0021543 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOPHER, MARCIA J
103 MIDDLEGROUND PLACE
CRANBERRY TOWNSH, PA 16066                           P‐0009301 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOPHER, PAUL J.
142 W HILLCREST
HAVERTOWN, PA 19083                                  P‐0012728 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOPHUS, NICOLE
342 REMINGTON GREEN CT.
HOUSTON, TX 77073                                    P‐0013315 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOPKO, DAVID C
5865 HAMMERSMITH RD
STONE MOUNTAIN, GA 30087‐2517                        P‐0020827 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOPKO, DAVID J
8710 BRADDOCK AVE
ALEXANDRIA, VA 22309                                 P‐0039014 12/11/2017     TK Holdings Inc., et al.                     $5,290.00                                                                                    $5,290.00
SOPKO, II, STEPHEN
3636 BANCROFT BLVD
ORLANDO, FL 32833                                    P‐0035955 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOPKO, MICHAEL K
3170 ORCHARD LAKE ROAD #27
KEEGO HARBOR, MI 48320                               P‐0020420 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOPKO, STEPHEN A
35529 HUDSON ST.
ROUNDHILL, VA 20141                                  P‐0039002 12/11/2017     TK Holdings Inc., et al.                     $5,290.00                                                                                    $5,290.00
SOPRYCH, PATRICIA J
9240 GROSS POINT RD
305
SKOKIE, IL 60077                                     P‐0018807 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORELLI, JULIANA
1750 N SERRANO AVE
#402
LOS ANGELES, CA 90027                                P‐0018727 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSEN, BRITTANI D
2647 W DONNAWOOD CIRCLE
TAYLORSVILLE, UT 84129                               P‐0044105 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSEN, BRITTANI D
2647 W DONNAWOOD CIRCLE
TAYLORSVILLE, UT 84129                               P‐0044187 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSEN, ERIC W
5413 COACH RD
BOSSIER CITY, LA 71111                               P‐0002777 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSEN, HILLARY K
7834 SOUTH 6520 WEST
WEST JORDAN, UT 84081                                P‐0017289 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSEN, MARSHA D
71210 STATE HIGHWAY 13
ASHLAND, WI 54806                                    P‐0032510 11/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
                                                                                           Page 3093 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1257 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SORENSON, ALLEN C
PO BOX 24836
SILVERTHORNE, CO 80497                               P‐0032796 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSON, ALLEN C
PO BOX 24836
SILVERTHORNE, CO 80497                               P‐0032923 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSON, BEATRICE D
2154 CAPITOLA WAY
FAIRFIELD, CA 94534                                  P‐0021308 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSON, MARTIN N
7893 STANZA ST
BOYNTON BEACH, FL 33437                              P‐0001279 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSON, MARY A
5652 FM2579
FLORESVILLE, TX 78114                                P‐0035594 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORENSON, MICHELE M
3840 8TH ST NE
WILLMAR, MN 56201                                    P‐0052683 12/27/2017       TK Holdings Inc., et al.                      $547.29                                                                                       $547.29
SORIA, CONSTANTINO
1050 E WASHINGTON AVE UNIT 41
ESCONDIDO, CA 92025                                  P‐0055671 1/23/2018        TK Holdings Inc., et al.                     $1,800.00                                                                                    $1,800.00
SORIA, MARTHA
1201 MEDICAL CENTER DR
APT 123
CHULA VISTA, CA 91911                                P‐0034228 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORIA, SUZANNE M
4959 ALCAMO LN
CYPRESS, CA 90630                                    P‐0053572    1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORIANO, DANIEL
3029 N 52ND PKWY
PHOENIX, AZ 85031                                    P‐0055070 1/18/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORIANO, LESLIE
91 6TH ST
WHITEHALL, PA 18052                                  P‐0036363 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORIANO, LESLIE
91 6TH ST
WHITEHALL, PA 18052                                  P‐0036389 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORIANO, LESLIE
91 6TH ST
WHITEHALL, PA 18052                                  P‐0036891 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORIANO, NELLY
206 BLACK FOREST ROAD
BUDA, TX 78610                                       P‐0050169 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORRENTINO, FELICIA D
9409 RANCHLAND HILLS BLVD
JONESTOWN, TX 78645                                  P‐0002146 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORRENTINO, KATHLEEN
701 SOMERSET PARK DRIVE APT 1
LEESBURG, VA 20175                                   P‐0034634 12/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SORRENTINO, RANDALL
2113 W KATHLEEN RD
PHOENIX, AZ 85023                                      727       10/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SORRENTINO, SUSAN A
315 ESSEX ST
#4
SALEM, MA 01970                                      P‐0019416 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3094 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                    Page 1258 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                            Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                             Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                     Amount
SORRENTINO, SUZETTE
1418 WILLOWTREE COURT
SAN JOSE, CA 95118                                       4150    12/20/2017        TK Holdings Inc.                                 $0.00                                                                                        $0.00
SORTINO, ROBERT J
144 INFANTRY WAY SW
MARIETTA, GA 30064                                     P‐0046203 12/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SOSA, GENESIS A
251 KILLINGLY STREET
PROVIDENCE, RI 02909                                   P‐0038059 12/9/2017      TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SOSA, MARIA D
1956 BROAD STREET 2ND FLOOR
HARTFORD, CT 06114                                     P‐0004460 10/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SOSA, TODD C
3567 WOODFORD DR
SAN JOSE, CA 95124                                     P‐0014365 11/3/2017      TK Holdings Inc., et al.                        $2,000.00                                                                                    $2,000.00
SOSENSKY, SANDY E
187 VISTA HTS
BLAIRSVILLE, GA 30512                                  P‐0030512 11/22/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SOSLAU, JUDY
7301 FIREOAK DRIVE
AUSTIN, TX 78759                                       P‐0036471 12/5/2017      TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SOTO, AIDA I
10038 RIVERS TRAIL DR.
ORLANDO, FL 32817                                      P‐0018820 11/7/2017      TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SOTO, CATHY D
12413 TIERRA ENCINO DR
EL PASO, TX 79938                                      P‐0043752 12/21/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SOTO, CRYSTAL
1800 SLAUGHTER RD LOT 93
MADISON, AL 35758                                      P‐0011781 11/1/2017      TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SOTO, FRANKIE
NO ADDRESS PROVIDED
                                                       P‐0038746 12/11/2017     TK Holdings Inc., et al.                  $605,000,000.00                                                                              $605,000,000.00
SOTO, IRIS
6770 INDIAN CREEK DR. APT. 7B
MIAMI BEACH, FL 33141                                  P‐0002157 10/23/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SOTO, ISABEL C
11339 LINARD ST
S EL MONTE, CA 91733‐4517                              P‐0033062 11/28/2017     TK Holdings Inc., et al.                         $200.00                                                                                       $200.00
SOTO, JOSE E
4858 FAIR OAK DALE LANE
HUMBLE, TX 77346                                       P‐0046779 12/26/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SOTO, JOSE L
12341 SW 253RD STREET
HOMESTEAD, FL 33032‐5851                               P‐0031311 11/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SOTO, JOSE L
12341 SW 253RD. STREET
HOMESTEAD, FL 33032‐5851                               P‐0031317 11/25/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SOTO, JULIE L
10970 DEL NORTE ST #22
VENTURA, CA 93004                                      P‐0029160 11/20/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00
SOTO, PATRICIA K
1403 TURNER ST
OLD HICKORY, TN 37138                                  P‐0047203 12/26/2017     TK Holdings Inc., et al.                            $0.00                                                                                        $0.00



                                                                                             Page 3095 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1259 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SOTO, REUBEN
3440 CORNELL ROAD
BETHLEHEM, PA 18020                                 P‐0038708 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOTO‐ORTIZ, FRANCES C
10810 LINDEN GATE DR
HOUSTON, TX 77075                                   P‐0041914 12/18/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SOTO‐ORTIZ, FRANCES C
10810 LINDEN GATE DR
HOUSTON, TX 77075                                   P‐0041915 12/18/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SOTTILE, ANTHONY
170 MILLER AVENUE
INDIANA, PA 15701‐1413                              P‐0044010 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUCY, KEVYN J
2320 NE 77TH AVE
VANCOUVER, WA 98664                                 P‐0027236 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUDERS, JAMES W
771 KECKLER ROAD
HARRISBURG, PA 17111                                P‐0040357 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUDERS, PATRICIA L
21848 BLACK ROCK LN
HAGERSTOWN, MD 21740‐1822                           P‐0048018 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUHAITE, HUGUENS C.
PO BOX 280194
QUEENS VILLAGE, NY 11428                              2628    11/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SOUHAITE, HUGUENS C.
PO BOX 280194
QUEENS VILLAGE, NY 11428                              4994    5/25/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
SOUKAR, GEORGE
7387 OLD LANTERN DR SE
CALEDONIA, MI 49316                                 P‐0015121 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUKHASEUM, S
715 NW HOYT ST #5091
PORTLAND, OR 97208                                  P‐0048114 12/26/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SOUKHASEUM, SOMLAY
16400 NE 65TH CIR
VANCOUVER, WA 98682                                 P‐0048081 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUKUP, OLIVIA A
1749 N LINCOLN
RUSSELL, KS 67665                                   P‐0038849 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOULON, JASON
15701 RICHMOND AVE
BELTON, MO 64012                                      2472    11/11/2017        TK Holdings Inc.                          $3,000.00                                                                                    $3,000.00
SOUPENE III, JAMES C
1905 E. 1ST ST. APT. G
LONG BEACH, CA 90802                                P‐0029243 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOURYA, AIR
76 EROBI LANE
IOWA CITY, IA 52240                                 P‐0055543 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUSSOU, LAILA
402‐B OXFORD LANE
MONROE TOWNSHIP, NJ 08831                           P‐0006144 10/27/2017     TK Holdings Inc., et al.                    $31,500.00                                                                                   $31,500.00
SOUTH ATLANTA INVESTMENTS INC
HILL, WARD & HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                     P‐0050945 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 3096 of 3674
                                                 Case 17-11375-BLS                   Doc 4434-1                   Filed 04/27/21                 Page 1260 of 1837
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                         Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address                   Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                 Amount                                                  Amount
SOUTH DAKOTA ATTORNEY GENERAL’S OFFICE, CONSUMER PROTECTION
DIVISION
1302 E. HIGHWAY 14, STE. 1
PIERRE, SD 57501                                                4210    12/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SOUTH, LOLA M
5 CR 438
IUKA, MS 38852‐7338                                           P‐0026770 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTHARD, DEREK
1502 CANOE BROOK DRIVE
AUSTIN, TX 78746                                              P‐0022872 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTHEAST TOYOTA FINANCE
VALDIVIESO‐MERCA, CAROLINA L
386 RIVERCHASE BOULEVARD
CRESTVIEW, FL 32536                                           P‐0050466 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTHERLAND, SAM E
7 HILTON DR.
CONWAY, AR 72034                                              P‐0044106 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTHERLAND, SAM E
7 HILTON DR.
CONWAY, AR 72034                                              P‐0044305 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTHERLAND, TERESA A
7 HILTON DR.
CONWAY, AR 72034                                              P‐0044300 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTHERLAND, TERESA A
7 HILTON DR.
CONWAY, AR 72034                                              P‐0044307 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTHERN LAKES ELECTRIC, INC.
JAFFE RAITT HEUER & WEISS, P.C.
JONATHAN C. MYERS, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                                            4908    3/16/2018         TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
SOUTHERN SUN FARM SANCTUARY,
JOHN LISK
1557 BLUE RIDGE CHURCH RD
WEST JEFFERSON, NC 28694                                      P‐0013041 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTHWEST BROKERS INC
900 36TH AVE NW, SUITE 105
NORMAN, OK 73072                                              P‐0010522 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUTHWESTERN BELL TELEPHONE COMPANY
C/O AT&T SERVICES, INC
KAREN A. CAVAGNARO‐LEAD PARALEGAL
ONE AT&T WAY, ROOM 3A104
BEDMINSTER, NJ 07921                                            2508    11/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SOUTHWESTERN INDUSTRIES
2615 HOMESTEAD PLACE
RANCHO, CA 90220                                                241     10/17/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SOUTHWORTH, MICHAEL
10912 SHALLOW CREEK DRIVE
GREAT FALLS, VA 22066                                           4320    12/23/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SOUZA, HEATHER L
366 DIVISION ST
FALL RIVER, MA 02721                                          P‐0006784 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOUZA, LAURIE L
7518 RAFANELLI LANE
WINDSOR, CA 95492                                             P‐0049288 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                                    Page 3097 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1261 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SOUZA, RICHARD
46 QUINCY ST
APT 2
SOMERVILLE, MA 02143                                 P‐0019763 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOVAK, RONALD W
6282 AUBURN RD
CONCORD, OH 44077                                    P‐0005392 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOVERN, JEFF
TWO BAY CLUB DRIVE #3E
BAYSIDE, NY 11360                                    P‐0007862 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOVINSKI, SANDRA M
4180 SAXON DRIVE
NEW SMYRNA BEACH, FL 32169                           P‐0039296 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOVINSKI, SANDRA M
4180 SAXON DR
NEW SMYRNA BCH, FL 32169                             P‐0055750 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOVOCOOL, CAROLE A
104 RANDOLPH AVENUE
HPATCONG, NJ 07843                                   P‐0004189 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOW, ANTONIO M
214 E. LOMITA AVE.
GLENDALE, CA 91205                                   P‐0016213 11/5/2017      TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SOWELL, DAVID M
871 N. AUBURNDAALE
MEMPHIS, TN 38L107                                   P‐0013180 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOWELL, DAVID M
871 N. AUBURNDAALE
MEMPHIS, TN 38107                                    P‐0027050 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOWELL, MARSHA L
12338 S. SHOSHONI
PHOENIX, AZ 85044                                    P‐0027936 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOWER, DAVID M
1017 WHISTLE STOP DRIVE
SAGINAW, TX 76131                                    P‐0010255 10/31/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SOWER, DAVID M
1017 WHISTLE STOP DRIVE
SAGINAW, TX 76131                                    P‐0010259 10/31/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SOWER, DEBORAH A
1017 WHISTLE STOP DRIVE
SAGINAW, TX 76131                                    P‐0010280 10/31/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SOWERS, FREDERICKA J
4613 OAK HILL RD.
CHAPEL HILL, NC 27514                                P‐0018811 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOWLE, GUY L
39 STEVENS COURT
SARATOGA SPRINGS, NY 12866                           P‐0031406 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SOXMAN, THOMAS R
5047 WHISPERING PINES LANE
MURRYSVILLE, PA 15668                                P‐0034678 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SP, TIFFANY F
1341 5TH ST
LA VERNE, CA 91750                                   P‐0034046 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPACCARELLI, DANIEL
77 FLINTLOCK LANE
BELL CANYON, CA 91307                                P‐0036975 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3098 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1262 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SPADA, JOHN E
88 FORBES HILL ROAD
QUINCY, MA 02170                                    P‐0009560 10/30/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
SPADA‐WILLINGHAM, CAPRICE M
5227 NE 24TH AVE
PORTLAND, OR 97211                                  P‐0057953 5/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPADINI, ALESSANDRO L
86 STONEWALL CIRCLE
WEST HARRISON, NY 10604                             P‐0016844 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAGNOLO, JOAN M
2643 YORK DRIVE
AUGUSTA, GA 30909‐2003                              P‐0032129 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAGNUOLO, MARTHA L
11352 DESTINATION DRIVE
BROOMFIELD, CO 80021                                P‐0005199 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAGNUOLO, SILVESTRO
7909 151 AVE
HOWARD BEACH, NY 11414                              P‐0007708 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAHMER, LORETTA
23585 HWY 20
BEND, OR 97701                                      P‐0057386 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAHMER, LORETTA
23585 HWY 20
BEND, OR 97701                                      P‐0057387 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAHN, TIMOTHY
3225 NE 89TH AVE.
PORTLAND, OR 97220                                  P‐0033728 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAHR, CHARLES R
6118 EDITH BLVD. NE
UNIT # 2
ALBUQUERQUE, NM 87107                               P‐0041429 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAIN, KIT‐THENG
4718 S RIO GRANDE AVE
APT 36
ORLANDO, FL 32839                                   P‐0000666 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAIN, THOAMS J
211 KAY AVENUE
SALISBURY, MD 21801‐7120                            P‐0038727 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAINHOUR JR, RICHARD J
524 LITTLEFIELD RD
WELLS, ME 04090                                     P‐0048585 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAKES, JOHN W
PO BOX 540
YACHATS, OR 97498                                   P‐0021703 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPALDING, JAMES R
735 WATERFORD ROAD
LOUISVILLE, KY 40207                                P‐0057655 3/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPALE, RANDAL R
17208 W. 84TH ST.
LENEXA, KS 66219                                    P‐0013651 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPALEVIC, CHARLIE
310 W CHICAGO AVE
WESTMONT, IL 60559                                    3884    12/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SPALEVIC, JAVORKA
310 W CHICAGO AVE
WESTMONT, IL 60559                                  P‐0036115 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3099 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1263 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SPALEVIC, MIRKO
310 W CHICAGO AVE
WESTMONT, IL 60559                                     3861      12/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SPANGARD, PAUL M
6310 S BLUE CT
CRYSTAL LAKE, IL 60014‐4765                          P‐0050203 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANGARD, PAUL M
6310 S BLUE CT
CRYSTAL LAKE, IL 60014 4765                          P‐0052031 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANGARD, PAUL M
6310 S BLUE CT
CRYSTAL LAKE, IL 60014‐4765                          P‐0052186 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANGARD, SAMUEL P
6310 S BLUE CT
CRYSTAL LAKE, IL 60014‐4765                          P‐0051945 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANGLER, DEBRA D
8924 CROSS OAKS RANCH BLVD.
CROSSROADS, TX 76227‐3880                            P‐0015056 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANGLER, JOSHUA
5809 N. MICHIGAN RD
DIMONDALE, MI 48821                                  P‐0056964   2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANGLER, KALA N
201 LINCOLN STREET
LONGMONT, CO 80501                                   P‐0044686 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANN, TARA L
6459 WELLINGTON CHASE CT
LITHONIA, GA 30058                                   P‐0050313 12/27/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SPANNAUS, LINDA
1828 SCENIC DRIVE
MARYVILLE, TN 37803                                  P‐0040859 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPANNER, AARON T
3717 NOBEL DR.
UNIT 1429
SAN DIEGO, CA 92122                                  P‐0020358 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAR, LISA A
840 SHORE ROAD
APT. 6D
LONG BEACH, NY 11561                                 P‐0005945 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARANO, NANCY
4905 EAST SUNNYSLOPE ROAD
EDINA, MN 55424                                      P‐0010951 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARBERG, EVE G
950 N. MICHIGAN AVENUE
APT 4903
CHICAGO, IL 60611                                    P‐0010234 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARBERG, EVE G
950 N. MICHIGAN AVENUE
APT 4903
CHICAGO, IL 60611                                    P‐0025569 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARGUR SR., STEVEN F
8995 MEADOWVIEW DRIVE
MANASSAS, VA 20110                                   P‐0027272 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARICH, CHRISTINE
20 SAMUEL DRIVE
FLEMINGTON, NJ 08822                                 P‐0055853 1/26/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3100 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1264 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SPARKES, RICHARD H
3332 PINE VILLA CT
GRAND BLANC, MI 48439                               P‐0013630 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARKS, DIANE
975 NORTH PERSHING STREET
MT ANGEL, OR 97362                                  P‐0036554 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARKS, GLEN E
445 4TH ST
ENCINITAS, CA 92024                                 P‐0055372 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARKS, JUDITH L
13568 Y ST
OMAHA, NE 68137                                     P‐0014021 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARKS, LYNDA
1226 TANAGER LN
GARLAND, TX 75042                                   P‐0002030 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARKS, PAUL
28 JACKSON CIRCLE
FRANKLIN, MA 02038                                  P‐0041236 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARKS, RETHA M
806 RIDGEPOINT DRIVE
INDEPENDENCE, KY 41051                              P‐0002454 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARKS, SABRINA R
PO BOX 16703
NORTH HOLLYWOD, CA 91615                            P‐0028356 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARKS, SABRINA R
7050 BABCOCK AVE
NORTH HOLLYWOOOD, CA 91605‐5337                     P‐0037400 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARKS, TERESA A
191 HULL RD
SELAH, WA 98942                                     P‐0022539 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARKS, VALERIE A
11699 SW KING GEORGE DR.
KING CITY, OR 97224                                 P‐0030340 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARROCK, ANDREA G
6050 NW 46 AVENUE
TAMARAC, FL 33319                                   P‐0034603 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPARROW, JEROME K
201 SAUL DR
ELLENWOOD, GA 30294                                 P‐0004022 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPASOV, DESSIE J
8112 224TH ST SW
EDMONDS, WA 98026                                   P‐0025450 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPASOV, IVO D
15864 SNOWY PEAK LN
FONTANA, CA 92336                                   P‐0037446 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPATAFORA JR, LOUIS C
527 HALF HOLLOW RD
DEER PARK, NY 11729                                   4589    12/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SPATES, JOSEPH
913 LAKE WASHINGTON BLUD S
SEATTLE, WA 98144                                   P‐0038254 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPATZ, GREER A
19 KALAMAT FARMS CIRCLE
SHREWSBURY, MA 01545                                P‐0020971 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3101 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1265 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SPAULDING, ADAM
P.O. BOX 994
LAS CRUCES, NM 88004                                  P‐0050003 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAULDING, NIKA L
4233 JUSTICE LANE
GARLAND, TX 75042                                     P‐0002164 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPAYD, MICHELLE
21 NAOMI AVE
LANDISVILLE, PA 17538                                 P‐0008192 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEAR, ALAN L
834 BRIARSTONE LANE
KNOXVILLE, TN 37934‐1776                              P‐0003530 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEAR, CYNTHIA H
1644 HUGUENOT TRAIL
POWHATAN, VA 23139                                    P‐0007617 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEAR, GREGORY M
4809 FOREST HILL DRIVE
FLOWER MOUND, TX 75028                                P‐0008552 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEAR, GREGORY M
4809 FOREST HILL DRIVE
FLOWER MOUND, TX 75028                                P‐0008559 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEAR, GREGORY M
4809 FOREST HILL DRIVE
FLOWER MOUND, TX 75028                                P‐0008666 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEAR, LINDA S
360 E. 1ST STREET #337
TSUTIN, CA 92780                                      P‐0033202 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEAR, RICHARD T
410 WESTOVER ROAD
COLLEGEVILLE, PA 19426                                P‐0022564 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEARMAN, DENNIS
118 PRESCOTT ST
TOLEDO, OH 43620                                      P‐0026435 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEARMAN, MISTIE M
215 QUAIL LANE
WAKE VILLAGE, TX 75501                                P‐0002745 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEARMAN, MISTIE M
215 QUAIL LANE
WAKE VILLAGE, TX 75501                                P‐0002746 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEARMAN, SCHINETRIA
118 PRESCOTT ST
TOLEDO, OH 43620                                      P‐0019425 11/8/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SPEARS, DAMEKA L
5509 FRUITWOOD DR
MCKINNEY, TX 75070                                    P‐0011717 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEARS, DAMEKA L
5509 FRUITWOOD DR
MCKINNEY, TX 75070                                    P‐0011729 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEARS, DANIELLE C
2557 LAKE SHORE DR
LYNWOOD, IL 60411                                     P‐0048441 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEARS, DANIELLE C
2557 LAKE SHORE DR
LYNWOOD, IL 60411                                     P‐0050773 12/27/2017     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00



                                                                                            Page 3102 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1266 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SPEARS, DANIELLE C
2557 LAKE SHORE DR
LYNWOOD, IL 60411                                    P‐0050835 12/27/2017     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
SPEARS, JOHN W
569 INDIAN VALLEY DR.
BURLINGTON, NC 27217                                 P‐0002636 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEARS, MICHELLE M
31 TWILLINGATE ROAD
TEMPLE, NH 03084                                     P‐0034391 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEARS, VICKI M
505 E. TOWNSEND ST.
DUNN, NC 28334                                       P‐0009716 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEARS, VICKI M
505 E. TOWNSEND ST.
DUNN, NC 28334                                       P‐0025272 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPECIAL DEVICES, INC.
HUGHES HUBBARD & REED LLP
CHRISTOPHER KIPLOK, ESQ.
JACOB H. GARTMAN, ESQ.
ONE BATTERY PARK PLAZA
NEW YORK, NY 10004                                     3278    11/22/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
SPECIALTY FOOD MARKETING, INC
SCHMIDT, JUDITH D
4221 WOODSIDE CIR.
LAKE OSWEGO, OR 97035‐7203                           P‐0032908 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPECTOR, DOUGLAS M
96 OXFORD BLVD.
GREAT NECK, NY 11023                                 P‐0005153 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPECTOR, DOUGLAS M
96 OXFORD BLVD.
GREAT NECK, NY 11023                                 P‐0005163 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEED, CHUCK
6110 ELMHURST ROAD
AMARILLO, TX 79106‐3540                              P‐0003257 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEED, LINDA L
2320 SILVERTHORNE DRIVE
DALLAS, TX 75287                                     P‐0009094 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEED, LINDA L
2320 SILVERTHORNE DRIVE
DALLAS, TX 75287                                     P‐0010194 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEED, SCOTT
835 AUTUMN BLUFFS
FAIRBURN, GA 30213                                   P‐0009531 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEED, SCOTT
835 AUTUMN BLUFFS
FAIRBURN, GA 30213                                   P‐0009549 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEER , AMIE B
67 CALDWELL RD
NORTH EAST, MD 21901                                 P‐0026454 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEETJENS, NICOLE Y
29150 LAKE FOREST BLVD
APT # 409
DAPHNE, AL 36526                                     P‐0015759 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEICHINGER, MARJORIE K
907 CASTLE PINES DRIVE
BALLWIN, MO 63021                                    P‐0006759 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3103 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1267 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SPEIGHT, KENISHA
NO ADDRESS PROVIDED
                                                     P‐0015151 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEIRS, HAROLD J
104 BROAD ST.
MOUNT HOLLY, NJ 08060                                P‐0021343 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPELL, ALLISON W
4309 NEWBY DRIVE
DURHAM, NC 27704                                     P‐0006770 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPELLER, LARRY L
3738 FOXTAIL DRIVE
INDIANAPOLIS, IN 46235                               P‐0015840 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPELLS, TANYA Y
124 EDINBURGH CT
ALPHARETTA, GA 30004                                 P‐0008665 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPELMAN, ANNE M
403 SUTTON PLACE
ABINGDON, MD 21009                                   P‐0015514 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPELMAN, ANNE M
403 SUTTON PLACE
ABINGDON, MD 21009                                   P‐0015619 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCE, CHAD
1460 PINE ISLAND VIEW
MT. PLEASANT, SC 29464                               P‐0021453 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCE, FRITZ
105 LINCOLN AVE
STATE COLLEGE, PA 16801                              P‐0055624 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCE, GARY
1526 BAIRD BLVD
CAMDEN, NJ 08103                                     P‐0051414 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCE, SANDRA L
1412 STORY STREET
HOUSTON, TX 77055                                    P‐0030502 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCE, TERI
105 LINCOLN AVE
STATE COLLEGE, PA 16801                              P‐0012037 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, ANTHONY C
5180 STATE RD
LESLIE, MI 49251                                     P‐0013004 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, CAROL E
2344 HARRISON AVE
FORT WORTH, TX 76110‐1108                            P‐0019654 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, CAROL R
3306 SCHOOL AVE
STRAWBERRY PLAIN, TN 37871                           P‐0029286 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, CHAUNCEY
P.O. BOX 2225
DUMAS, TX 79029                                      P‐0047261 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, CHAUNCEY
P.O. BOX 2225
DUMAS, TX 79029                                      P‐0047266 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, CHELSEA C
7727 LOBELLA ST
LAS VEGAS, NV 89123                                  P‐0040380 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3104 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1268 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SPENCER, DECA
907 REDBIRD DR
IRVING, TX 75061                                       2630    11/15/2017        TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
SPENCER, FRED C
501 21ST ST NW
EAST GRAND FORKS 56721                               P‐0028497 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SPENCER, FRED C
501 21ST ST NW
EAST GRAND FORKS, MN                                 P‐0028500 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SPENCER, J.D.
14994 FAIRHAVEN DRIVE
FOSTERS, AL 35463                                    P‐0048505 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SPENCER, J.D.
14994 FAIRHAVEN DRIVE
FOSTERS, AL 35463                                    P‐0048545 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SPENCER, JACQUELINE
23 COLUMBIA STREET
HOULTON, ME 04730                                    P‐0046462 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SPENCER, JEAN W
337 ALDEN AVENUE, APT. 15
NEW HAVEN, CT                                        P‐0033785 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SPENCER, JOHN D
754 AMWELL ROAD
HILLSBOROUGH, NJ 08844                               P‐0021972 10/31/2017     TK Holdings Inc., et al.                      $200.00                                                                                        $200.00
SPENCER, JOSEPH A
2008 ARGAIL WAY
SACRAMENTO, CA 95822‐1904                            P‐0025894 11/15/2017     TK Holdings Inc., et al.                     $1,975.00                                                                                     $1,975.00
SPENCER, LADELLER
1973 CRESCENT MOON DRIVE
CONYERS, GA 30012                                    P‐0003781 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SPENCER, LARRY C
6744 NEW LONDON RD
NEW MARKET, MD 21774                                 P‐0025718 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SPENCER, MARK
8329 REGENCY WOODS WAY
LOUISVILLE, KY 40220                                 P‐0017366 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SPENCER, MARTHA J
9123 IMPERIAL CASTLE CT
LAS VEGAS, NV 89147                                  P‐0026259 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SPENCER, MARY P
21915 PLANK RD
ZACHARY, LA 70791                                      4463    12/27/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SPENCER, MARY P
21915 PLANK RD
ZACHARY, LA 70791                                      4473    12/27/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SPENCER, MARY P
21915 PLANK RD
ZACHARY, LA 70791                                    P‐0051244 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SPENCER, MICHAEL A
3323 NE RODNEY AVE
PORTLAND, OR 97212                                   P‐0032130 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SPENCER, MICHAEL A
3323 NE RODNEY AVE
PORTLAND, OR 97212                                   P‐0033496 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3105 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1269 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SPENCER, MONTYWIN
3380 MOUNTAIN LAUREL LOOP
DUMFRIES, VA 22026                                  P‐0009536 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, NIKIA
1973 CRESCENT MOON DRIVE
CONYERS, GA 30012                                   P‐0003780 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, NIKIA
1973 CRESCENT MOON DRIVE
CONYERS, GA 30012                                   P‐0003786 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, PRISCILLA A
2885 RENFREW ST
ANN ARBOR, MI 48105                                 P‐0046936 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, STEPHEN G
1405 COTTONWOOD DR
RICHLAND, WA 99354                                  P‐0040702 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, WILLIAM
12 BARNFIELD CT
UPPR SADDL RVR, NJ 07458                            P‐0005634 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, WILLIAM
12 BARNFIELD CT
UPPR SADDL RVR, NJ 07458                            P‐0005770 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, WILLIAM E
625 NORTHSHORE ROAD
LAKE OSWEGO, OR 97034                                 2248    11/10/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SPENCER, WILLIAM E
625 NORTHSHORE ROAD
LAKE OSWEGO, OR 97034                               P‐0022142 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENCER, WILLIAM E
625 NORTHSHORE ROAD
LAKE OSWEGO, OR 97034                               P‐0022201 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENDER, STEVEN F
5200 N. OCEAN DR.
1601
RIVIERA BEACH, FL 33404                             P‐0002120 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENGEL, DENIS
108 HILLTOP RD
OAKWOOD HILLS, IL 60013                             P‐0031752 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPENSIERI, NICK
934 S. HARVARD DRIVE
PALATINE, IL 60067                                  P‐0052465 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPERBER, KELLY J
10811 SAVONA ROAD
LOS ANGELES, CA 90077                               P‐0040043 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPETHMANN, DAVID M
1131 OAK RIDGE DRIVE
STREAMWOOD, IL 60107                                P‐0010654 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPETT, MICHAEL D
4115 GEORGES WAY
BOCA RATON, FL 33434                                P‐0034430 12/1/2017      TK Holdings Inc., et al.                     $1,100.00                                                                                    $1,100.00
SPETT, MICHAEL D
4115 GEORGES WAY
BOCA RATON, FL 33434                                P‐0034454 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPETT, MICHAEL D
4115 GEORGES WAY
BOCA RATON, FL 33434                                P‐0034458 12/1/2017      TK Holdings Inc., et al.                     $1,165.00                                                                                    $1,165.00


                                                                                          Page 3106 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1270 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SPETT, MILTON C
904 CRANFORD AVENUE
WESTFIELD, NJ 07090                                    P‐0008286 10/29/2017     TK Holdings Inc., et al.                    $10,735.00                                                                                   $10,735.00
SPEZIALE, ANGIE L
2218 MARIGOLD CIRCLE
CHENEY, WA 99004                                       P‐0017535 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEZIALE, ANGIE L
2218 MARIGOLD CIRCLE
CHENEY, WA 99004                                       P‐0026117 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPEZIALE, LORI A
8 ABERDEEN WAY
DURHAM, CT 06422                                       P‐0003487 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPICER, GERALD L
319 ELSIE ST.
SAN FRANCISCO, CA 94110‐5519                           P‐0020008 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPICKER JR, ROBERT K
12273 COUNTRY DAY CIRCLE
FORT MYERS, FL 33913                                   P‐0004003 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPICUZZA, STEPHANIE
2835 STONEWAY LANE
UNIT D
FORT PIERCE, FL 34982                                  P‐0001958 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIDEL, GARY L
6065 BIVENS RD.
NASHVILLE, MI 49073                                    P‐0010792 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIEGEL, JENNIFER R
512 W ROMA AVE
PHOENIX, AZ 85013                                      P‐0034497 12/1/2017      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
SPIEGEL, TERRI
77 SUFFOLK B
BOCA RATON, FL 33434‐4970                                259     10/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SPIELHAGEN, ALEXANDRA Y
801 N JERRIE AVE
TUCSON, AZ 85711                                       P‐0033012 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIELMAKER, BECKY J
430 HOPSON ST NE
GRAND RAPIDS, MI 49503                                 P‐0040994 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIELMAN, JULIE M
1440 SOUTH REXFORD DRIVE
APT 204
LOS ANGELES, CA 90035                                  P‐0018919 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIELMAN, PETER S
18 GARDINER ST
DARIEN, CT 06820‐5109                                  P‐0045930 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIERS, VICTORIA J
NO ADDRESS PROVIDED
                                                       P‐0022164 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIERS, VICTORIA J
2124 MCKINLEY AVENUE
APT#1
BERKELEY, CA 94703                                     P‐0057250 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIESS, CHRISTOPHER LEE
11181 W. 17TH AVE
APT. 305
LAKEWOOD, CO 80215                                       3415    11/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                             Page 3107 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1271 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
SPIESS, CRAIG W
210 BELMONT COURT
REDLANDS, CA 92373                                  P‐0018756 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIESS, DARLA
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                     P‐0043779 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SPIESS, JEFFREY
12302 SILTON PEACE DR
RIVERVIEW, FL 33579                                   311     10/20/2017        TK Holdings Inc.                           $500.00                                                                                       $500.00
SPIEZIO, KELLEY
6 BANCROFT PARK
HOPEDALE, MA 01747                                  P‐0056033 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIEZIO, KELLEY A
6 BANCROFT PARK
HOPEDALE, MA 01747                                  P‐0056032 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIGEL, SHERYL A
139 N. HAMILTON DRIVE
APARTMENT # 3
BEVERLY HILLS, CA 90211                             P‐0020124 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIGHT, JAMES
2420 ALBANY AVE
LOVELAND, CO 80538‐4138                             P‐0007907 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIGHT, LENDER
2704 DURBY CIRCLE
MEMPHIS, TN 38114                                   P‐0033701 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIKULA, DOROTHY M
7004 BENNINGTON WOODS DRIVE
PITTSBURGH, PA 15237                                P‐0050914 12/27/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SPILLER, DARWIN P
5710 WILLOWBROOK DR
ROWLETT, TX 75088                                   P‐0030367 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPILLER, LORENA M
2215 CLAREMONT RD
CARMICHAEL, CA 95608                                P‐0034184 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPILLMAN, DALE G
502 WEST TENTH STREET
PERU, IN 46970                                      P‐0023874 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPILLMAN, DENNIS E
8308 E FM 917
ALVARADO, TX 76009                                  P‐0052423 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPILMAN, SHERRY
1734 ROCKY HOLLOW RD.
ANNISTON, AL 36207                                  P‐0004902 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPINA, TRACIE
5681 VIA DOS CAMINOS
RIVERSIDE, CA 92504                                 P‐0055907 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPINELLI, LINDA O
49 WALNUT DR
UPPER SADDLE RIV, NJ 07458                          P‐0052149 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPINKS, TAMARA K
708 FRANKS ST
ASHEBORO                                            P‐0000805 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPINNER, LARRY
38H SOUTHPORT LANE
BOYTON BEACH, FL 33436                              P‐0052523 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3108 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1272 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SPINNER, LARRY
NO ADDRESS PROVIDED
                                                     P‐0052961 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPINNEY, MARIE E
21 GROVE STREET
MARSHFIELD, MA 02050                                 P‐0021021 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPINOSA, PATRICK P
160 HEYBURN ROAD
CHADDS FORD, PA 19317‐9141                           P‐0015905 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIRE, GREGORY
1421 W THOME APT 2S
CHICAGO, IL 60660                                      1695    11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SPIRIT WALKER, PEACHES
PEACHES SPIRIT WALKER
727 CR 432
BERRYVILLE, AR 72616                                 P‐0029158 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIRLIN‐WHITE , DANYELLE Y
1021 LOCKHAVEN DRIVE
BREA, CA 92821                                       P‐0030311 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIRLIN‐WHITE, DANYELLE Y
1021 LOCKHAVEN DRIVE
BREA, CA 92821                                       P‐0030308 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIRLIN‐WHITE, DANYELLE Y
1021 LOCKHAVEN DRIVE
BREA, CA 92821                                       P‐0030309 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIRO, HEATHER F
HEATHER SPIRO
P.O. BOX 320455
SAN FRANCISCO, CA 94132                              P‐0045468 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPISAK, ANDREW W
8113 CHARS LANDING COURT
SPRINGFIELD, VA 22153                                P‐0042619 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPISAK, KATHLEEN M
2871 BELLE FLEUR WAY
SACRAMENTO, CA 95833‐3504                            P‐0042625 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPITAL, PHYLLIS M
5955 ST. DENIS TERRACE
SAN DIEGO, CA 92120‐3038                             P‐0032506 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPITAL, SAMUEL E
5955 ST DENIS TERRACE
SAN DIEGO, CA 92120‐3038                             P‐0032458 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPITERI, JEFFREY S
54 HORNOT CIRC
ASHEVILLE, NC 28806                                  P‐0034387 12/1/2017      TK Holdings Inc., et al.                     $1,438.27                                                                                    $1,438.27
SPITZER, GARY W
207 WALNUT RIDGE ROAD
CHADDS FORD, PA 19317‐9159                           P‐0047131 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIVAK, PAULA J
636 SOUTH 12TH STREET
NEW HYDE PARK, NY 11040                              P‐0028743 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIVEY, KAREN R
7711 N 60TH STREET, 201
MILWAUKEE, WI 53223                                    3761    11/29/2017        TK Holdings Inc.                          $1,500.00                                                                                    $1,500.00




                                                                                           Page 3109 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1273 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SPIVEY, MARK D
455 3RD AVE
#720
FAIRBANKS, AK 99701                                  P‐0055836 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPIVEY, THOMAS W
123 NORTHVIEW CIRCLE
CIBOLO, TX 78108                                     P‐0029634 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPLANE, SONYA L
714 93RD ST.
GALVESTON, TX 77554                                  P‐0009263 10/30/2017     TK Holdings Inc., et al.                     $5,200.00                                                                                    $5,200.00
SPOEHR, THERESA L
1340 STEAD DR
MENASHA, WI 54952                                    P‐0046417 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPOERLEIN, DENNIS L
112 RACINE COURT
LAKE ZURICH, IL 60047                                P‐0009669 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPOHN, ARYA L
14218 TONIKAN RD
APPLE VALLEY, CA 92307                               P‐0020032 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPOHN, JASON E
3812 BROCK RD
CHATTANOOGA, TN 37421                                P‐0006916 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPOKES, ELINOR K
2300 W ROGERS AVENUE
BALTIMORE, MD 21209                                  P‐0016233 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPOLETI, THOMAS P
39 CLIFFEDGE WAY
RED BANK, NJ 07701‐5201                              P‐0015184 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPOLJARIC, DEBRA M
3005 ESTATE DRIVE
WATERLOO, IL 62298                                   P‐0038969 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPOLJARIC, STEVE
2805 SCHRADER DRIVE
WATERLOO, IL 62298                                   P‐0039011 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPONHAUER , MARK C
3730 SW SUMMIT AVE
REDMOND
REDMOND, OR 97756                                    P‐0027267 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPOONER, DEBRA A
244 ROCHAMBEAU STREET
NEW BEDFORD, MA 02745                                P‐0006686 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPORKIN, SYBIL R
11015 BENNETT PLACE
HOLLAND, PA 18966                                    P‐0042221 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPORN, DAVID F
18 AMBERLY COURT
FRANKLIN PARK, NJ 08823                              P‐0008778 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPORRER, BENJAMIN J
2856 MARISA CT
RIVERSIDE, CA 92503                                  P‐0040903 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPORRER, BENJAMIN J
2856 MARISA CT
RIVERSIDE, CA 92503                                  P‐0040905 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPORTS, JULIAN D
243 N.FIRETOWER RD
FLORENCE, SC 29506                                   P‐0001249 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3110 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1274 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SPOSATO, LISA
104 OLIVE STREET
HUNTINGTON STATI, NY 11746                           P‐0038666 12/11/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
SPOTTS, KATHLEEN A
1415 LAFAYETTE PARKWAY
WILLIAMSPORT, PA 17701                               P‐0025507 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPOTTS, PARKER A
5115 SAVANNAH ST
SAN DIEGO, CA 92110                                  P‐0030693 11/22/2017     TK Holdings Inc., et al.                      $150.00                                                                                       $150.00
SPRAGUE, ROBERT H
6 NORTH MAIN AVE.
APT. 5
ORONO, ME 04473                                      P‐0031595 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRAKE, JEAN E
4210 DAVISON AV APT 218
ERIE, PA 16504                                       P‐0037298 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRALLS, ISRAEL
832 CHERRY STREET
CLARKSDALE, MS 38614                                 P‐0051657 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRALLS, ISRAEL
832 CHERRY STREET
CLARKSDALE, MS 38614                                 P‐0051715 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRANDEL, NANCY I
29156 ALBION RD
ALBION, MI 49224                                     P‐0012715 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRATLEN, JOAN CHERYL
1286 BRICKLEY RD
EUGENE, OR 97401                                       4367    12/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SPRATT, PAUL
PO BOX 580845
ELK GROVE, CA 95758                                    1456    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SPRATT, SCOTT
39 NEW MASHIPACONG RD
MONTAGUE, NJ 07827                                     1690    11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SPRATT, SCOTT F
39 NEW MASHIPACONG RD.
MONTAGUE, NJ 07827                                     1691    11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SPRATT, SCOTT F
39 NEW MASHIPACONG RD
MONTAGUE, NJ 07827                                     1693    11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SPRAYBERRY, LEO F
PO BOX 445
CORRIGAN, TX 75939                                   P‐0008345 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRENKLE, CORY
6316 N BURTON AVE
SAN GABRIEL, CA 91775                                P‐0013685 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRESSER, KYLE M
2659 N ASHLAND AVE
APT 1
CHICAGO, IL 60614                                    P‐0031949 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRIGGS, DEBORAH
446 AIRBRAKE AVE
WILMERDING, PA 15148                                 P‐0010369 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRIGGS, MONICA
8209 HORTONIA POINT DR MILLER
MILLERSVILLE, MD 21108                               P‐0055775 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3111 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1275 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
SPRING BRANCH HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0048049 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRING BRANCH HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056815    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRING, DAVID S
P O BOX 474
WESMILFORD, WV 26451                                  P‐0038279 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINGER, JOSEPH D
1828 SKYLINE DRIVE
FULLERTON, CA 92831                                   P‐0022672 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINGER, JOSEPH D
1828 SKYLINE DRIVE
FULLERTON, CA 92831                                   P‐0022715 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINGER, NINA K
4125 OBERLIN STREET
HOUSTON, TX 77005                                     P‐0045626 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINGFIELD, PAUL L.
608 WHITE OAK STREET
ALLEN, TX 75002                                         482       10/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SPRINGLEAF FINANCIAL SERVICES
AUSTIN, LARRY J
2017 FLAGLER STREET
PO BOX 1871
QUINCY, FL 32353                                      P‐0043246 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINGLEAF FINANCIAL SERVICES
AUSTIN, LARRY J
2017 FLAGLER ST.
PO BOX 1871
QUINCY, FL 32351                                      P‐0053044 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINGLEAF FINANCIAL SERVICES
AUSTIN, LARRY J
2017 FLAGLER ST.
PO BOX 1871
QUINCY, FL 32351                                      P‐0053097 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINGS , ANN R
90 MONROE STREET
APT. 612
ROCKVILLE, MD 20850                                   P‐0027500 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINGS, ANN R
90 MONROE STREET
APT 612
ROCKVILLE, MD 20850                                   P‐0006954 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINKLE, CAROLETTA L
6689 ORCHARD LAKE ROAD
#292
WEST BLOOMFIELD, MI                                   P‐0055777 1/24/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRINKLE, THOMAS J
4132 KAPLAN DR
RALEIGH, NC 27606                                     P‐0020357 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPROAT, KIMBERLY A
768 48 AVE NORTH
ST PETERSBURG, FL 33703                               P‐0040604 12/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 3112 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1276 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SPROLDEN, TRACY L
6570 BROOKRIDGE DR
HAHIRA, GA 31632                                     P‐0026442 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPROLES, GLENEDA F
13029 WINFIELD RD
ABINGDON, VA 24210                                   P‐0034024 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPROUT, MARK L
2009 LAURA LANE
HARRISBURG, PA 17110                                 P‐0014930 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPROUT, RACHEL C
2009 LAURA LANE
HARRISBURG, PA 17110                                 P‐0014933 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPROWSO, .MICHAEL P
8504 NW 114TH STREET
OKLAHOMA CITY, OK 73162‐2237                         P‐0042591 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPROWSO, MICHAEL P
8504 NW 114TH STREET
OKLAHOMA CITY, OK 73162‐2237                         P‐0042550 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPROWSO, MICHAEL P
8504 NW114TH STREET
OKLAHOMA CITY, OK 73162‐2237                         P‐0042556 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPROWSO, MICHAEL P
8504 NW114TH STREET
OKLAHOMA CITY 73162‐2237                             P‐0042563 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPROWSO, MICHAEL P
8504 NW114TH STREET
OKLAHOMA CITY, OK 73162‐2237                         P‐0042598 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRUILL, DOROTHY
1109 HERBERT DRIVE
ZEBULON, NC 27597                                    P‐0001634 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPRULES, MARCIA L
82 DEER CT DR
MIDDLETOWN, NY 10940                                 P‐0037128 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPURGEON, BENJAMIN
603 HERRING AV NE
WILSON, NC 27893                                     P‐0046198 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPURILL, DOMNA T
2540S..DEWEY ST
PHILADELPHIA, PA 19142                               P‐0012510 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPURLIN, LESLIE L
1821 MIDDLE RIVER DRIVE
APT 8
FT LAUDERDALE, FL 33305                              P‐0000314 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPURLIN, LESLIE L
1821 MIDDLE RIVER DRIVE
APT 8
FT. LAUDERDALE, FL 33305                             P‐0057408 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPURLIN, MATTHEW D
1227 SCHOLL RD
AMES, IA 50014                                       P‐0055778 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPURLOCK, CLEVELAND
6726 TARA BLVD
APT 25H
JONESBORO, GA 30236                                  P‐0055648 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3113 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1277 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SPURLOCK, MICHAEL C
5770 SHANNON DRIVE
SHREVEPORT, LA 71129                                 P‐0010626 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SPURLOCK, WENDELL
11640 CANDACE DR
BATON ROUGE, LA 70807                                  2302      11/7/2017        TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
SPYCHALSKY, JAMES A
57 EAST END AVE
HICKSVILLE                                           P‐0023070 11/12/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SQUARE, RENITA E
333 NEAL STREETR
FAYETTEVILLE, NC 28312                               P‐0003641 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SQUARE, RENITA E
333 NEAL STREET
FAYETTEVILLE, NC 28312                               P‐0057221 2/12/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SQUEO, DONATO N
224 HACKENSACK STREET
WOOD RIDGE, NJ 07075                                 P‐0056313   2/1/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SQUIRES, JERRY A
916 DEER PARK ROAD
NEBO, NC 28761                                       P‐0028558 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SRAN, SUKHJIT S
PO BOX 628
KERMAN, CA 93630                                     P‐0033616 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SRINIVASAN, NARASIMHAN
3007 ARBOL DRIVE
FULLERTON, CA 92835                                  P‐0045654 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SRINIVASAN, RAVI
12 HIGHLAND AVE
MONTCLAIR, NJ 07042                                  P‐0020820 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SRIPIPATANA, CANDIE
495 SOUTH MADISON AVE
UNIT A
PASADENA, CA 91101                                   P‐0014723 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SRIRATTANA‐AREE, PORNKAEW
64562 BRAE BURN AVE
DESERT HOT SPRIN, CA 92240                           P‐0021855 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SRIRATTANA‐AREE, PORNKAEW
64562 BRAE BURN AVE
DESERT HOT SPRIN, CA 92240                           P‐0021861 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SROKA, STEVEN A
108 LAVENDER DR
MAGNOLIA, DE 19962                                   P‐0031397 11/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SRUBAS, RICHARD A
305 STEEPLECHASE RD
AIKEN, SC 29803‐1609                                 P‐0027076 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST GEORGE, TIMOTHY J
601 N. DAVIS AVE.
UNIT 5
RICHMOND, VA 23220                                   P‐0022960 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST HILAIRE, MELISSA A
15 SOUTH WACHUSETT STREET
HOLDEN, MA 01520                                     P‐0013033 11/2/2017       TK Holdings Inc., et al.                    $22,000.00                                                                                   $22,000.00
ST HILAIRE, MELISSA A
15 SOUTH WACHUSETT STREET
HOLDEN, MA 01520                                     P‐0013087 11/2/2017       TK Holdings Inc., et al.                    $22,000.00                                                                                   $22,000.00
                                                                                            Page 3114 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1278 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ST HILAIRE, SCOTT M
2799 232ND LANE NW
ST FRANCIS, MN 55070                                 P‐0014067 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST HILAIRE, SCOTT M
2799 232ND LANE NW
ST FRANCIS, MN 55070                                 P‐0014073 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST HILAIRE, WENDY J
509 S. BAYVIEW BLVD.
OLDSMAR, FL 34677                                    P‐0000014 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST JEAN8959, VINCIA M
P. O. BOX 502741
ST THOMAS, VI                                        P‐0033784 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST JOHN III, GEORGE F
104 NORTH ST.
APT. 706
STAMFORD, CT 06902‐2431                              P‐0010443 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST JOHN, LAURA
2040 ILLINOIS RD
NORTHBROOK, IL 60062                                 P‐0050548 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST JOHN, LAURA
2040 ILLINOIS RD
NORTHBROOK, IL 60062                                 P‐0051476 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST JOHN, PATRICIA
1715 OLDTOWN RD
WALNUT COVE, NC 27052                                P‐0002143 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST JOHN, PATRICIA M
1715 OLDTOWN RD
WALNUT COVE, NC 27052                                P‐0002139 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST JUSTE, EVANTZ
7 ALLISON CIRCLE
GARNERVILLE, NY 10923                                P‐0048266 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST PIERRE, MICHELLE A
309 QUEBEC COURT
LITTLE CANADA, MN 55117                              P‐0032425 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST SURIN, MONELLE
3711 NW 21 ST
APT 104
LAUDERDALE LAKES, FL 33311                           P‐0037601 12/8/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ST. AMAND, JAMIE L
2437 ROWLAND AVE
ROYAL OAK, MI 48067‐4711                             P‐0037066 12/6/2017      TK Holdings Inc., et al.                     $8,850.00                                                                                    $8,850.00
ST. CLAIR, CLARANDINA
362 RINDGE AVE, APT 21‐H
CAMBRIDGE, MA 02140                                  P‐0039029 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST. CLAIR, CLARANDINA
362 RINDGE AVE, APT 21‐H
CAMBRIDGE, MA 02140                                  P‐0039033 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST. HILL, JEANINE A
2940 S. PINE VALLEY AVE.
ONTARIO, CA 91761                                    P‐0028630 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST. JOHN, LYNNE M
8301‐78 MISSION GORGE ROAD
SANTEE, CA 92071‐3579                                P‐0019103 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST. ONGE III, WALTER J
102 PINE HILL ROAD
BEDFORD, MA 01730‐1641                               P‐0049724 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3115 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1279 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ST. ROSE, DESMOND
18 TAMPA STREET
WEST HAVEN, CT 06516                                 P‐0050768 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST.LOUIS, TORGA
144‐19 221 STREET
LAURELTON, NY 11413                                  P‐0046277 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAABS, VIRGINIA
24476 HWY 7 SOUTH
RICHLAND, MO 65556                                   P‐0024246 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAATS, AIMEE
8761 BLUFF LANE
FAIR OAKS, CA 95628                                  P‐0038451 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAATS, TODD C
9352 SONIA ST
ORLANDO, FL 32825                                    P‐0010452 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STABILE, DENISE
18 WASHINGTON AVE.
ELMWOOD PARK, NJ 07407‐1629                          P‐0025378 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STACEY, SYLVIA S
3017 WILLOW LANE DR
MONTGOMERY, AL 36109                                 P‐0021099 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STACEY, WILLIAM W
4971 GRUFF
GREENBUSH, MI 48738‐9645                             P‐0014276 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STACHLER, ASHLEY R
452 SPRUCE STREET
ST.HENRY, OH 45883                                   P‐0034973 12/3/2017      TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
STACHNIK, MICHELE D
244 KLEIN CREEK CT #6F
CAROL STREAM, IL 60188                               P‐0011043 10/31/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
STACK, DARLENE M
1809 SPRUCE COURT
WHITE BEAR LAKE, MN 55110                            P‐0036442 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STACK, DEBORAH
18620 BURKE DRIVE
PLYMOUTH, CA 95669                                     2008    11/9/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
STACK, ELAINE
6112 EDGEFIELD
LAKEWOOD, CA 90713                                   P‐0048301 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STACK, NANCY K
18620 BURKE DRIVE
PLYMOUTH, CA 95669                                     2209    11/9/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
STACK, SAUNDRA MARIE
1717 MIDVALE ST
BIRMINGHAM, MI 48009                                   1288    11/3/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
STACK, TERRI L
1609 SHERWOOD ST
CLEARWATER, FL 33755                                 P‐0001004 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STACK, TERRI L
1609 SHERWOOD ST
CLEARWATER, FL 33755                                 P‐0001005 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STACKHOUSE, JAQUANE I
7346 HYANNIS DR
FAYETTEVILLE, NC 28304                               P‐0005029 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3116 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1280 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
STACKHOUSE, LYNNE
105 E WATERBURY LANE
MERIDIAN, ID 83646                                  P‐0003351 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STACKS, RICKEY A
44 CROWS LOOP
MORRILTON, AR 72110                                 P‐0051395 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STADLER, ERIC S
1302 ITHACA CIRCLE
SAINT CHARLES, MO 63303                             P‐0053091 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STADLER, ERIC S
1302 ITHACA CIRCLE
SAINT CHARLES, MO 63303                             P‐0057558   3/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STADLER, TONYA L
408 CERROMAR CIRCLE SOUTH
UNIT 331
VENICE, FL 34293                                    P‐0000256 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STADNIK, KRYSTYNA
14094 BARRINGTON CT
LAKE OSWEGO, OR 97035                               P‐0034460 12/1/2017      TK Holdings Inc., et al.                     $1,172.00                                                                                    $1,172.00
STADNIK, PAUL J
14094 BARRINGTON CT
LAKE OSWEGO, OR 97035                               P‐0034462 12/1/2017      TK Holdings Inc., et al.                     $1,041.00                                                                                    $1,041.00
STADTMAUER, SEYMOUR H
28603 VIA D AREZZO DRIVE
BONITA SPRINGS, FL 34135                            P‐0004954 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAEBLER, ALAIN C
501 HALLORAN SPRINGS ROAD
LAS VEGAS, NV 89148                                 P‐0025171 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAEHLE, HAL S
5426 GOLDFINCH WAY
BLAINE, WA 98230                                    P‐0034710 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAELIN, ELLEN M
65 GROVE STREET
UNIT 445
WELLESLEY, MA 02482‐7826                            P‐0051650 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAELIN, ELLEN M
65 GROVE STREET
UNIT 445
WELLESLEY, MA 02482‐8726                            P‐0051761 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAFF, CHRISTOPHER G
PO BOX 82551
PORTLAND, OR 97282                                  P‐0056020 1/28/2018      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
STAFFIER, ROBERT L
42 EIGHTH ST
SUITE 4207
CHARLESTOWN, MA 02129                               P‐0043527 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAFFORD, ANGELA F
7012 AVENBURY CIRCLE
KERNERSVILLE, NC 27284                              P‐0002260 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAFFORD, ANGELA F
7012 AVENBURY CIRCLE
KERNERSVILLE, NC 27284                              P‐0002265 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAFFORD, DARRELL S
2418 BRITTON RIDGE DRIVE
KATY, TX 77494                                      P‐0042805 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3117 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1281 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
STAFFORD, DAVID D
2900 ST ANTHONY DRIVE
BOX #214
GREEN BAY, WI 54302                                    P‐0044645 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAFFORD, VALERIE A
3365 SHEILA CIRCLE
WHITE PINE, TN 37890                                   P‐0029336 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAGEN, GARY
642 SURFSIDE PT
SCHAUMBURG, IL 60194                                   P‐0016076 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAGG, HELEN R
1251 FLATROCK CREEK DR
HOUSTON, TX 77067                                      P‐0006464 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAGG‐HOURIGAN, KAREN
10285 BURGUNDY WAY
SEBASTOPOL, CA 95472                                     2423    11/10/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STAGL, RICHARD D
1381 ELMWOOD AVE
DEERFIELD, IL 60015                                    P‐0009310 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAGNOLIA, NADINE
1955 MERRILL RD
KENT, OH 44240                                         P‐0017872 11/6/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
STAHL, DUANE L
5346 N RATTLER COURT
LITCHFIELD PARK, AZ 85340                              P‐0050043 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAHL, DUANE L
5346 N RATTLER COURT
LITCHFIELD PARK, AZ 85340                              P‐0051874 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAHLY, KENDALL D
26 OLD WOOD RD.
POMONA, CA 91766                                       P‐0018088 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAIERT, JENNIFER LEE
11012 S WHITETAIL LANE
OLATHE, KS 66061                                         1435    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
STAIN, MICHAEL G
3742 ANDREW AVE
CINCINNATI, OH 45209                                   P‐0002113 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAINES, ROGER L
4053 BRIAN CT.
LAKE OSWEGO, OR 97034                                  P‐0015859 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAKER, DENNIS J
4983 QUAIL LANE
OGDEN, UT 84403                                        P‐0038935 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALCUP, MICHELE
3206 NORFOLK STREET
APT # 14104
HOUSTON, TX 77098                                        2710    11/16/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STALDER, COURTNEY
737 ELM STREET #3
SAN CARLOS, CA 94070                                     3836    12/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
STALEY, CRAIG J
801 SPRING CANYON DR
IRVING, TX 75063                                       P‐0021470 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALEY, THOMAS M
924 E. MAPLEWOOD ST.
SPRINGFIELD, MO 65807                                  P‐0046834 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3118 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1282 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STALKER, ALLISON C
2215 MEMPHIS ST.
PHILADELPHIA, PA 19125                                P‐0019112 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALKER, DAVID C
1940 APPALOOSA LANE
PAHRUMP, NV 89060                                     P‐0053129 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALLARD, DAVID R
106 PINE BARRENS CT
AUSTIN, TX 78738                                      P‐0001854 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALLARD, DAVID R
106 PINE BARRENS CT
AUSTIN, TX 78738                                      P‐0001892 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALLARD, DAVID R
106 PINE BARRENS CT
AUSTIN, TX 78738                                      P‐0001898 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALLARD, JIMMIE
11629 OLD MILL VILLAGE ROAD
POUND, VA 24279                                       P‐0053251 12/27/2017     TK Holdings Inc., et al.                   $450,000.00                                                                                  $450,000.00
STALLINGS, CRYSTAL
14511 EGGLESTONE DR.
PINEVILLE, NC 28134                                     3850    12/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
STALLINGS, DAVID L
206 MAPLE DRIVE
BLAINE, TN 37709                                      P‐0026893 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALLINGS, NORA R
3078 JUDITH ROAD
HARTLY, DE 19953                                      P‐0046255 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALLINGS, TOMMY R
667 HILLWOOD COURT
DACULA, GA 30019                                      P‐0046982 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALLION AUTO SALES INC
1709 W. DIVISION ST.
ARLINGTON, TX 76012                                     323     10/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STALLONE, FABIO
5050 LOTUS ST. APT. #4
SAN DIEGO, CA 92107                                   P‐0019223 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALLWORTH, BRANDI H
27401A MEADE TRAIL
LOXLEY, AL                                            P‐0053141 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALLWORTH, KATINA
1122 BROAD VIEW CT
NORTH LAS VEGAS, NV 89032                               4708    1/14/2018         TK Holdings Inc.                                                                                       $0.00                               $0.00
STALLWORTH, LAUREN C
27401A MEADE TRAIL
LOXLEY, AL 36551                                      P‐0053140 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALNAKER, STEPHEN W
36 BOUCHER PLACE
ANNAPOLIS, MD 21403                                   P‐0040945 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STALTER, LORI J
1283 BASSWOOD LN
WHITEHALL, PA 18052                                   P‐0039187 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ST‐AMAND, JAMIE
2437 ROWLAND AVE
ROYAL OAK, MI 48067‐4711                                2993    11/21/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00



                                                                                            Page 3119 of 3674
                                                      Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1283 of 1837
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                         Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address               Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                               Amount                                                  Amount
ST‐AMAND, JAMIE L
2437 ROWLAND AVE
ROYAL OAK, MI 48067                                         P‐0014222 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STAMBAUGH, MARK L
8900 KENT ST
PORTLAND, MI 48875                                          P‐0016637 11/5/2017      TK Holdings Inc., et al.                      $115.36                                                                                        $115.36
STAMBAUGH, MARK L
8900 KENT ST
PORTLAND, MI 48875                                          P‐0016644 11/5/2017      TK Holdings Inc., et al.                      $115.36                                                                                        $115.36
STAMEY II, SHERRILL D
PSC 557 BOX 2701
FPO, AP 96379                                               P‐0022325 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STAMLER, PATRICIA A
325 CRANE AVE.
ROYAL OAK, MI 48067                                         P‐0016796 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STAMPAHAR, NANCY J
304 EAST KING STREET
APT. D
MALVERN, PA                                                 P‐0049194 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STAMPS, BERNELIA P
225 SWAN DR.
GREENWOOD, MS 38930                                         P‐0012189 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STAMPS, DAVID W
605 NW 37 ST
OKLAHOMA CITY, OK 73118                                     P‐0032183 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STANALAND, HENRY
15520 ECORIO DRIVE
AUSTIN, TX 78728                                            P‐0035063 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STANBACK, LOREATHA L
422 BAVARIAN STREET
MIDDLETOWN, OH 45044                                        P‐0019745 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STANBERRY, ROBERT G
828 ORANGE ST
YUBA CITY, CA 95991                                         P‐0041017 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STANCIL, TOMMY RAY
2220 DEEP CREEK DR
MARIETTA, GA 30068                                            4931     2/3/2018         TK Holdings Inc.                              $0.00                                                                                         $0.00
STANDARD CRANE & HOIST LLC
14694 AIRLINE HWY
DESTREHAN, LA 70047                                         P‐0014002 11/3/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                     $1,500.00
STANDARD REGISTER LATINOAMERICCA S. DE R.L. DE C.V.
1725 ROE CREST DRIVE
NORTH MANKATO, MN 56003                                       4993    6/11/2018         TK Holdings Inc.                                                                                                          $0.00             $0.00
STANDIFER, STEPHEN M
413 GLENNWOOD RD SW
DECATUR, AL 35601                                           P‐0001502 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STANDIFUR, RUSSELL R
125 BAILEY COLLINS DRIVE
SMYRNA, TN 37167                                            P‐0025023 11/14/2017     TK Holdings Inc., et al.                     $1,180.60                                                                                     $1,180.60
STANDISH, KATHLEEN M
2300 36TH STREET
BELLINGHAM, WA 98229                                        P‐0016107 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STANDISH, LAURENCE A
NO ADDRESS PROVIDED
                                                            P‐0008164 10/29/2017     TK Holdings Inc., et al.                      $500.00                                                                                        $500.00


                                                                                                  Page 3120 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1284 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STANDRIDGE, JONATHAN H
JONATAHN STANDRIDGE
1011 EDGEWOOD AVE
MADISON, WI 53711                                    P‐0013515 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANEK, DEBRA J
1386 GRECO LANE
SCHAUMBURG, IL 60193                                 P‐0013905 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANELLE, THERESA C
W325 HWY 10
BRILLION, WI 54110                                   P‐0035010 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANFIELD, BRIAN M
4 WHISPERING OAKS DRIVE
WASHINGTON, MO 63090                                 P‐0007311 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANFIELD, JAMES P
9351 CREEK RD
FORESTVILLE, NY 14062                                P‐0055144 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANFIELD, LATOSHA Y
1502 E. YOUNG ST.
LONGVIEW, TX 75602                                   P‐0050265 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
STANFILL, EMMA
10126 CARLOW LANE
LA PORTE, TX 77571                                   P‐0036488 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANFILL, KENNETH R
10126 CARLOW LANE
LA PORTE, TX 77571                                   P‐0036391 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANFORD, HAROLD L
1059 W. FOGAL WAY
TEMPE, AZ 85282‐4604                                 P‐0014387 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANFORD, WILLIAM H
20 UNIVERSITY MANOR EAST
HERSHEY, PA 17033                                    P‐0048068 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANFORD, WILLIAM H
20 UNIVERSITY MANOR EAST
HERSHEY, PA 17033                                    P‐0048076 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANGE, WILLIAM A
697 GREYSTONE DR.
BEAVERCREEK, OH 45434                                P‐0041855 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANGELAND, MARCIA D
162 BRADLEY BLVD
RICHLAND, WA 99352                                   P‐0016993 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANIS, DAVID E
2042 W. 159TH ST.
TORRANCE, CA 90504                                   P‐0046472 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANIS, DAVID E
2042 W. 159TH ST.
TORRANCE, CA 90504                                   P‐0046483 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANIS, DAVID E
2042 W. 159TH ST.
TORRANCE, CA 90504                                   P‐0046488 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANISKY, DANIEL E
14090 SW 78 ST
MIAMI, FL 33183                                      P‐0005546 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANISLAW, ANTHONY E
2743 GRADVIEW BLVD
CANFIELD, OH 44406                                   P‐0037102 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3121 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1285 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
STANISLAW, APRIL M
2743 GRANDVIEW BLVD
CANFIELD, OH 44406                                    P‐0037418 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANKO, RUBEN
5080 80TH STREET
SACRAMENTO, CA 95820                                  P‐0056644    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANKO, VIYAN Z
2825 30TH STREET
SAN DIEGO, CA 92104                                   P‐0051454 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY BARR, TAMMY K
6912 GROVELAND DRIV
SAINT LOUIS, MO 63121                                 P‐0057313 2/16/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY TYE, PHYLLIS A
16588 STRATHMOOR
DETROIT, MI 48235                                     P‐0055616 1/23/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY, CANDACE D
2803 BRENTWOD AVENUE
MOUNDSVILLE, WV 26041                                 P‐0014582 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY, DEBI
21893 BAHAMAS
MISSION VIEJO, CA 92692                               P‐0034005 11/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY, DENITA
49 COLLEGE DR
APT 6
ORANGE PARK, FL 32065                                 P‐0050239 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY, DENITA
49 COLLEGE DR
APT 6
ORANGE PARK, FL 32065                                 P‐0050970 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY, JAMES M
PO BOX 115
LONGWOOD, NC 28452                                    P‐0022636 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY, MARC D
711 INTRACOASTAL DRIVE
FORT LAUDERDALE, FL 33304                             P‐0040917 12/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY, PAIGE A
2025 ROBSON PLACE, NE
ATLANTA, GA 30317                                     P‐0011223 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY, PAIGE A
2025 ROBSON PLACE, NE
ATLANTA, GA 30317                                     P‐0026052 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY, RONALD
1375 LATHRUP
SAGINAW, MI 48638                                       2654      11/15/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STANLEY, SAMUEL S
15660 WINDMILL POINTE DR.
GROSSE POINTE PK, MI 48230                            P‐0013109 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY, SUNNY
7423 NE HIDDEN COVE RD
BAINBRIDGE ISL., WA 98110                             P‐0019939 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANLEY, TARNIA S
530 W MESA AVE
RIALTO, CA 92376                                      P‐0017895 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                              Page 3122 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1286 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
STANLEY, WINSTON W
WINSTON STANLEY
120 NORMAS WAY
HIRAM, GA 30141‐4633                                   P‐0007626 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANSBURY, ALICIA
9810 MARS WAY
SACRAMENTO, CA 95827                                   P‐0048942 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANSBURY, ANITA J
3319 POLARIS DR.
SACRAMENTO, CA 95827                                   P‐0017920 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANSBURY, ANITA J
3319 POLARIS DR
SACRAMENTO, CA 95827                                   P‐0027711 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANSFIELD, DEBRA P
11329 SWAN CANYON RD
SAN DIEGO, CA 92131                                    P‐0018571 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANTON , MAUREEN P
1336 FIVE ISLANDS ROAD
GEORGETOWN, ME 04548                                   P‐0025215 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANTON, BARBARA J
3456 WALDEN AVENUE
DEPEW, NY 14043                                        P‐0010422 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANTON, BRIAN J
8380 GATEWATER DR.
MONTICELLO, MN 55362                                   P‐0011741 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANTON, BRIAN J
8380 GATEWATER DR.
MONTICELLO, MN 55362                                   P‐0011827 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANTON, BRIAN J
8380 GATEWATER DR.
MONTICELLO, MN 55362                                   P‐0011835 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANTON, DEMETRIUS J
1211 20TH AVE SE
DECATUR, AL 35601                                      P‐0004858 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANTON, EDGAR L
1349 WEBSTER STREET NE
WASHINGTON, DC 20017                                   P‐0040105 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANTON, JOHN T
20849 CROWELY
ST. CLAIR SHORES, MI 48081                             P‐0026242 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANTON, JOYCE I
901 BRENTWOOD DRIVE
TARRYTOWN, NY 10591                                    P‐0026885 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANTON, NICOLE
9806 28TH AVE SW A102
SEATTLE, WA 98126                                        2432    11/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STANTON, RACHEL R
8464 STATE STREET RD.
PORT BYRON, NY 13140                                   P‐0022400 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANULIS, CHARLOTTE A
315 EDGEWATER DRIVE
ALGONAC, MI 48001                                      P‐0033648 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANULIS, CHARLOTTE A
315 EDGEWATER DRIVE
ALGONAC, MI 48001                                      P‐0033651 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3123 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1287 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STANWORTH, REX D
391 W 250 S
LINDON, UT 84042                                    P‐0009382 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STANZIOLA, NICK P
16558 ABELA
CLINTON TWP., MI 480352C                            P‐0019422 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAPLE, CHERYL O
7117 PELICAN ISLAND DRIVE
TAMPA, FL 33634                                     P‐0003141 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAPLE, CHRISTINA
14423 BOARDWALK F
BROWNSBORO TX 75756
BROWNSBORO, TX 75756                                P‐0004748 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAPLES, CHAD L
2806 E RENEE DR
PHOENIX, AZ 85050                                   P‐0002645 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAPLES, DURETA F
1930 VILLAGE CENTER CIR
#3‐343
LAS VEGAS, NV 89134                                 P‐0038098 12/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAPLES, JAMES E
1930 VILLAGE CENTER CIR
#3‐343
LAS VEGAS, NV 89134                                 P‐0003315 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAPLES, TODD A
284 AYER RD
WILLIAMSVILLE, NY 14221                             P‐0022635 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAPLETON, TRACEY S
1218 BECK DR
MOUNT PLEASANT, SC 29466                            P‐0055895 1/26/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAR, MARK P.
3004 E.BOONE #5
SPOKANE, WA 99202                                     1735      11/3/2017         TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
STARBUCKS
REYES‐TAKAKI, DAWN
PO BOX 814
AROMAS, CA 95004                                    P‐0057975    6/7/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARCEVICH, ANDREW R
17602 E. KENYON DR
AURORA, CO 80013                                    P‐0010604 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARCEVICH, ANDREW R
17602 E. KENYON DR
AURORA, CO 80013                                    P‐0010616 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARCHER, RANDY L
PO BOX 1014
PLAIN FIELD, IN 46168                               P‐0029899 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARK, BARBARA
84 FAIRVIEW PLACE
APT 2
SEA CLIFF, NY 11679                                 P‐0008085 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARK, CRAIG S.
14112 BRADBURY ROAD
ORLANDO, FL 32828                                     3566      11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STARK, GAIL A
1590 AMITY RIDGE RD
WASHINGTON, PA 15301‐6467                           P‐0039122 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3124 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1288 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STARK, MICHAEL L
498 IROQUOIS COURT
SUFFERN, NY 10901                                    P‐0015985 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARK, TRACY L
4213 S LINDEN
SPRINGFIELD, MO 65804                                P‐0037137 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARK`, FRED W
2785 EARLS TR
BEEVILLE, TX 78102                                   P‐0035474 12/4/2017      TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
STARKEY, HENRY
409 39TH STREET
VIENNA, WV 26105                                     P‐0039335 12/12/2017     TK Holdings Inc., et al.                    $19,000.00                                                                                   $19,000.00
STARKEY, JOHN M
1851 WICCKERSHAM DRIVE
ANCHORAGE, AK 99507                                  P‐0038823 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARKEY, ROBERT
109 OLDE HICKORY CIR
BONAIRE, GA 31005                                      900     10/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STARKIE, CHRISTINE
1833 FILBERT ST. #5
SAN FRANCISCO, CA 94123                              P‐0057781 3/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARKS, ALISA A
6751VE S CONSTANCE A
CHICAGO, IL 60649‐1015                               P‐0027024 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARKS, CAROLYN
P.O. BOX 211012
BEDFORD, TX 76095                                    P‐0043349 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARKS, MICHAEL L
22 WEST DRIVE
CHESTERFIELD, MO 63017‐0772                          P‐0047739 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARKS, REGINA M
1229 BLUEGRASS DRIVE
SAINT LOUIS, MO 63137                                P‐0027171 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARKS, VALESCIA
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043677 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
STARLING, MARVIN C
605 UNDERWOOD ST
CLINTON, NC 28328                                    P‐0023675 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARLING, MELISSA
3030 GRATTON WAY
CONCORD, CA 94520                                    P‐0013483 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARLING, WILLIAM B
WILLIAM B STARLING
880 NORTHWEST AVE
BURGAW, NC 28425                                     P‐0030464 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARMER, BRANDON
49 COVE RD
TOMS RIVER, NJ 08753                                 P‐0035373 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARNER, LOWELL W
8440 COUNTRY ST. NW
MASSILLON, OH 44646‐9307                             P‐0008332 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARNER, MARILYN K
8440 COUNTRY ST. NW
MASSILLON, OH 44646‐9307                             P‐0008308 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3125 of 3674
                                                  Case 17-11375-BLS               Doc 4434-1                   Filed 04/27/21                 Page 1289 of 1837
                                                                                                   Claim Register
                                                                                            In re TK Holdings Inc., et al .
                                                                                                 Case No. 17‐11375

                                                                                                                          Current General                                         Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address               Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                              Amount                                                  Amount
STARNES, MICHAEL C
6785 W 52ND AVE
ARVADA, CO 80002                                           P‐0026202 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARR, ADAM
1211 SW FIFTH AVE. SUITE 3000
PORTLAND, OR 97204                                         P‐0016036 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARR, DAWNETTE R
2612 CRESTWOOD STREET
ANCHORAGE, AK 99508                                        P‐0027072 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARR, MICHAEL P
508 SPANISH BAY CT.
ROSEVILLE, CA 95747                                        P‐0046027 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARR, PAUL J
7577 THORN CREEK LN
TEGA CAY, SC 29708                                         P‐0029395 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARR, ROGER W
13838 LAUREL ROCK CT
CLIFTON, VA 20124                                          P‐0041766 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STARRY, KATHERINE T
255 PEACHTREE HOLLOW CT
ATLANTA, GA 30328                                          P‐0049581 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STASI, PAUL
10 S. LAKE AVENUE
ALBANY, NY 12203                                           P‐0042419 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STASSIN, ANN M
3537 45TH ST
HIGHLAND, IN 46322                                         P‐0006518 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STASTNY, D B
1008 POPLAR GRV
WOODSTOCK, GA 30189                                        P‐0033997 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STATE EMPLOYEE CREDIT UNION
FEREBEE‐CAPEHART, MARIA A
3204 PACOLET DR
GREENVILLE, NC 27834                                       P‐0002899 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STATE FARM FEDERAL CREDIT UNI
BURKE‐STITT, SALLY A
PO BOX 7609
LAFAYETTE, IN 47903‐7609                                   P‐0052852 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STATE OF ALABAMA, ALABAMA ATTORNEY GENERAL'S OFFICE
TINA COKER HAMMONDS
CONSUMER INTEREST DIVISION
501 WASHINGTON AVENUE
MONTGOMERY, AL 36130                                         4153    12/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STATE OF ALABAMA, ALABAMA ATTORNEY GENERAL'S OFFICE
TINA COKER HAMMONDS
CONSUMER INTEREST DIVISION
501 WASHINGTON AVENUE
MONTGOMERY, AL 36130                                         4211    12/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STATE OF ARKANSAS, BY AND THROUGH THE ATTORNEY GENERAL'S
OFFICE
PUBLIC PROTECTION DEPARTMENT
323 CENTER ST., STE. 200
LITTLE ROCK, AR 72201                                        4198    12/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00




                                                                                                 Page 3126 of 3674
                                                    Case 17-11375-BLS                  Doc 4434-1             Filed 04/27/21                    Page 1290 of 1837
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                         Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                   Claim No. Claim Date          Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                Amount                                                  Amount
STATE OF CONNECTICUT
CONSUMER PROTECTION DEPT.
OFFICE OF THE ATTORNEY GENERAL
BRENDAN T. FLYNN, AAG
110 SHERMAN STREET
HARTFORD, CT 06105                                                4127    12/20/2017      TK Holdings Inc.                             $0.00                                                                                        $0.00
STATE OF GEORGIA, IN THE PUBLIC INTEREST, BY AND THROUGH THE
ATTORNEY GENERAL OF THE STATE OF GEORGI
GEORGIA DEPARTMENT OF LAW
C/O LAUREN VILLNOW, ASST ATTORNEY GENERAL
2 MARTIN LUTHER KING JR. DRIVE, SE
ATLANTA, GA 30334                                                 4196    12/22/2017      TK Holdings Inc.                             $0.00                                                                                        $0.00
STATE OF HAWAII, BY ITS OFFICE OF CONSUMER PROTECTION
THOMAS G. MACAULEY, ESQ.
MACAULEY LLC
300 DELAWARE AVENUE, SUITE 760
WILMINGTON, DE 19801                                              4107    12/19/2017      TK Holdings Inc.                             $0.00                                                                                        $0.00
STATE OF IDAHO ‐ ATTORNEY GENERAL'S OFFICE
CONSUMER PROTECTION DIVISION
P.O. BOX 83720
BOISE, ID 83720‐0010                                              4049    12/14/2017      TK Holdings Inc.                             $0.00                                                                                        $0.00
STATE OF INDIANA
OFFICE OF THE INDIANA ATTORNEY GENERAL
302 W. WASHINGTON ST.
IGCS‐5TH FLOOR
INDIANAPOLIS, IN 46204                                            4219    12/21/2017      TK Holdings Inc.                             $0.00                                                                                        $0.00
STATE OF INDIANA
OFFICE OF THE INDIANA ATTORNEY GENERAL
302 W. WASHINGTON ST.
IGCS‐5TH FLOOR
INDIANAPOLIS, IN 46204                                            4220    12/21/2017      TK Holdings Inc.                             $0.00                                                                                        $0.00
STATE OF INDIANA
OFFICE OF THE INDIANA ATTORNEY GENERAL
302 W. WASHINGTON ST.
IGCS‐5TH FLOOR
INDIANAPOLIS, IN 46204                                            4377    12/22/2017      TK Holdings Inc.                             $0.00                                                                                        $0.00
STATE OF IOWA
OFFICE OF THE ATTORNEY GENERAL OF IOWA
CONSUMER PROTECTION DIVISION
1305 E WALNUT ST.
DES MOINES, IA 50319                                              4174    12/21/2017      TK Holdings Inc.                             $0.00                                                                                        $0.00
STATE OF KANSAS, EX REL. DEREK SCHMIDT, ATTORNEY GENERAL
OFFICE OF THE KANSAS ATTORNEY GENERAL
120 SW 10TH AVE., 2ND FLOOR
TOPEKA, KS 66612                                                  4137    12/20/2017      TK Holdings Inc.                             $0.00                                                                                        $0.00
STATE OF LOUISIANA IN THE PUBLIC INTEREST BY AND THROUGH THE
LOUISIANA ATTORNEY GENERAL
LOUISIANA DEPARTMENT OF JUSTICE
STACIE LAMBERT DEBLIEUX, ASST ATTORNEY GENERAL
1885 N. 3RD ST
BATON ROUGE, LA 70802                                             4242    12/22/2017      TK Holdings Inc.                             $0.00                                                                                        $0.00

STATE OF MISSOURI, EX REL. JOSHUA D. HAWLEY, ATTORNEY GENERAL
MICHAEL SCHWALBERT
P.O. BOX 861
SAINT LOUIS, MO 63188                                             4122    12/19/2017      TK Holdings Inc.                             $0.00                                                                                        $0.00
                                                                                                  Page 3127 of 3674
                                                     Case 17-11375-BLS                  Doc 4434-1                   Filed 04/27/21                 Page 1291 of 1837
                                                                                                         Claim Register
                                                                                                  In re TK Holdings Inc., et al .
                                                                                                       Case No. 17‐11375

                                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                    Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                    Amount                                                  Amount
STATE OF NEW JERSEY
NJ DEPARTMENT OF LAW AND PUBLIC SAFETY
DIVISION OF LAW
PATRICIA SCHIRIPO, DAG
124 HALSEY STREET, 5TH FLOOR
NEWARK, NJ 07101                                                   4140    12/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STATE OF OHIO ‐ OFFICE OF OHIO ATTORNEY GENERAL
CONSUMER PROTECTION SECTION
30 E. BROAD ST., 14TH FLOOR
COLUMBUS, OH 43215                                                 4119    12/19/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STATE OF OKLAHOMA BY AND THROUGH THE OKLAHOMA ATTORNEY
GENERAL
ATTN: JULIE BAYS/CONSUMER PROTECTION UNIT
313 NE 21ST STREET
OKLAHOMA CITY, OK 73105                                            4236    12/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STATE OF OREGON
CAROLYN G. WADE
1162 COURT STREET NE
SALEM, OR 97301                                                    4243    12/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STATE OF SOUTH CAROLINA, OFFICE OF THE ATTORNEY GENERAL
ATTN: JARED LIBET
POST OFFICE BOX 11549
COLUMBIA, SC 29211                                                 4222    12/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STATE OF TEXAS IN THE PUBLIC INTEREST BY AND THROUGH THE TEXAS
ATTORNEY GENERAL'S OFFICE
HAL MORRIS/ASHLEY BARTRAM, BANKR.DIV., OAG
300 WEST 15TH STREET, 8TH FLOOR
AUSTIN, TX 78701                                                   4381    12/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STATE OF WISCONSIN
WISCONSIN DEPARTMENT OF JUSTICE
POST OFFICE BOX 7857
17 WEST MAIN STREET
MADISON, WI 53707‐7857                                             4117    12/19/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STATE STREET
BHOORI, SHAYAN Y
407 MAPLE ST
CONSHOHOCKEN, PA 19428                                           P‐0023924 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STATEMA, LOREN C
139 TOWER DR
STATESVILLE, NC 28677                                            P‐0041235 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STATEN, LINDA
704 NORTH ARCHUSA AVENUE
QUITMAN, MS 39355                                                P‐0019799 11/8/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
STATNICK, ROBERT C
1133 LINCOLN BLVD, APT 6
SANTA MONICA, CA 90403                                           P‐0014255 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STATON, BEULAH M
4063 AGUA VISTA
OAKLAND, CA 94601                                                P‐0050725 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAUB, KAREN A
119 HANCOX AVE
NUTLEY, NJ 07110                                                 P‐0039569 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAUB, KEVIN N
2828 OLD LEXINGTON HIGHWAY
CHAPIN, SC 29036                                                 P‐0003112 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                                       Page 3128 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1292 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STAUB, MURRAY
4423 GREAT MEADOW RD.
DEDHAM, MA 02026                                      P‐0036264 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAUB, TINA C
2828 OLD LEXINGTON HIGHWAY
CHAPIN, SC 29036                                      P‐0003236 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAUDACHER, CLARE E
2257 WEST 113TH PLACE
CHICAGO, IL 60643                                     P‐0049276 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAUFFER JR, RICHARD L
28 FOREST VIEW DR
WERNERSVILLE, PA 19565                                P‐0016334 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAUFFER, DAVID P
NO ADDRESS PROVIDED
                                                      P‐0003301 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAUFFER, KYLE L
84 EAST 150 NORTH
AMERICAN FORK, UT 84003                               P‐0008589 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAUFFER‐DALY, LAUREL R
PO BOX 374
BLOOMING GROVE, NY 10914                              P‐0049551 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAUNER, MARY JO A
5035 SOUTH STONE CREST LAE
SPOKANE
SPOKANE, WA 99223                                     P‐0013621 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAVARIDIS, DIANA L
1900 DUFOUR AVE #26
REDONDO BEACH, CA 90278                               P‐0015787 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAVNES, JOHN D
5917 EAGLE RIDGE RD
BETTENDORF, IA 52722                                  P‐0015490 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAVRON, CHRISTOPHER
364 WHITEWOOD RD.
UNION, NJ 07083                                       P‐0042066 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAVROS, ANTHONY J
20447 N. ILLINOIS ROUTE 83
LINCOLNSHIRE, IL 60069‐9708                           P‐0042390 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STAVROS, ANTHONY J
20447 N. ILLINOIS ROUTE 83
LINCOLNSHIRE, IL 60069‐9708                           P‐0053189 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STCLAIR, MIKE
P.O. BOX 4133
PARKERSBURG, WV 26104                                 P‐0025533 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEAD, LESLEY A
48 MERRILL DRIVE
MAHWAH, NJ 0740                                       P‐0006474 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEAD, MICHAEL D
PO BOX 51
149 JEFF HEIGHTS RD
JEFFERSONVILLE, VT 05464‐0051                         P‐0037539 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEADHAM, CAMERON
12817 HONEY LOCUST CIRCLE
EULESS, TX 76040                                      P‐0057429 2/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEARNS, CHRISITNE E
48410 PRINCESS COURT
LEXINGTON PARK, MD 20653                              P‐0055935 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3129 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1293 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STEARNS, JAMES K
3319 BASIN VIEW CIRCLE
MOUNTAIN GREEN, UT 84050                              P‐0043266 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEC, CYNTHIA M
37050 S. RIDGEVIEW BLVD
TUCSON, AZ 85739                                      P‐0024480 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEC, SEAN C
3218 N. DAMEN AVENUE
UNIT 1 NORTH
CHICAGO, IL 60618                                     P‐0027087 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STECEWYCZ, LORAINE
1413 W. PRINCETON STREET
ORLANDO, FL 32804                                     P‐0000537 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STECK, PAUL R
36 MANCHESTER ST
WESTBURY, NY 11590                                      3781    12/1/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
STECKLEY, BROOKE D
416 W. ARLINGTON ST.
GLADSTONE, OR 97027                                   P‐0018041 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STECZ, JOHN M
231 MONKS ROAD
VALENCIA, PA 16059                                    P‐0012785 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STECZ, JOHN M
231 MONKS ROAD
VALENCIA, PA 16059                                    P‐0012899 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEDMAN, DONALD
201 S MASON
BENSENVILLE, IL 60106                                 P‐0034492 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEDMAN, ROBERT W
3607 SAUSALITO DR.
CORONA DEL MAR, CA 92625                              P‐0022650 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEED, CARL G
PO BOX 930
BULLARD, TX 75757‐0930                                P‐0021985 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEEL, BRIAN A
43466 SQUIRREL RIDGE PL.
LEESBURG, VA 20176                                    P‐0033373 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEEL, JACQUELIN M
7301 WEINGARTZ
CENTER LINE                                           P‐0019651 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE (PARDUE), CHARISSA K
111 BEDFORD FALLS CT
JEFFERSON, GA 30549                                   P‐0013535 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE LANFRANCO, JUDITH L
P.O. BOX 363
LAKEPORT, CA 95453                                    P‐0038598 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, BOBBY
1 CHEMIN COURT
LITTLE ROCK, AR 72223                                   2202    11/9/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
STEELE, CHASITY M
32422 WILDFLOWER TRAIL
SPANISH FORT, AL 36527                                P‐0013389 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, DOUGLAS M
161 EASY ST
CEDAR BLUFF, VA 24609‐8672                            P‐0026060 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3130 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1294 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
STEELE, ELEFTHERIA
1254 RIVIERA BLVD
VINELAND, NJ 08361                                   P‐0042847 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, FREDERICK
40 GLISTENING GLEN CT
NEWNAN, GA 30265                                     P‐0008258 10/29/2017       TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
STEELE, JAMES K
91 MAIN ST
PO BOX 257
ROCKFALL, CT 06481‐0257                              P‐0055045 1/17/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, JESSICA L.
5039 STATE ROUTE 80
TULLY, NY 13159                                        2783      11/19/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STEELE, JOAN R
2255 NORTHROP AVE
APT. # 42
SACRAMENTO, CA 95825                                 P‐0045835 12/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, JOEL
141‐05 PERSHING CRESCENT
APT. # 512
BRIARWOOD, NY 11435                                  P‐0028537 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, JOHNATHAN
4820 N. 53 RD ST
MILWAUKEE, WI 53218                                  P‐0026153 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, KATRINA
1073 SPANISH OAK DR.
PEARL, MS 39208                                        3746      11/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STEELE, LARRY A
1008 HUFFMAN CT
CINCINNATI, OH 45231                                 P‐0001216 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, LARRY A
1008 HUFFMAN CT
CINCINNATI, OH 45231                                 P‐0001225 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, LEE A
2311 4TH AVE N
ST. PETERSBURG, FL 33713                             P‐0029427 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, MEREDITH L
1131 12TH STREET
UNIT 307
SANTA MONICA, CA 90403                               P‐0056497    2/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, NORMA L
255 DOUGLAS RD
ONTARIO, OR 97914                                    P‐0045221 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, RUSSELL R
1904 N.W. 140TH CIRCLE
VANCOUVER, WA 98685                                  P‐0035396 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, RUSSELL R
1904 N.W. 140TH CIRCLE
VANCOUVER, WA 98685                                  P‐0035401 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELE, THOMAS B
2100 ASH GROVE ROAD
AMBLER, PA 19002                                     P‐0014443 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELEY, SANDRA
10709 DAVIS AVE
WOODSTOCK, MD 21163                                  P‐0017163 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3131 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1295 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STEELEY, SANDRA L
10709 DAVIS AVE
WOODSTOCK, MD 21163                                  P‐0017050 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELMAN, CONNIE C
4325 PR 1151
GILMER, TX 75645                                     P‐0028638 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEELY, STACEY L
2531 NOLT ROAD
LANCASTER, PA 17601                                  P‐0050483 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEENBURG, DIANA M
106 ALAMOSA AVENUE
ALAMOSA, CO 81101                                    P‐0014085 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEENSON, RIVER C
1315 STONEHAVEN DR.
WEST LINN, OR 97068                                  P‐0018095 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEENSRUD, CARRIE
4544 PATRICK DRIVE NE
KENNESAW, GA                                         P‐0007332 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEENSTRA, JACK B
9208 FOSTORIA COURT
SAN DIEGO, CA 92127                                  P‐0020726 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEERE, NICOLE
62 GUERTIN STREET
WOONSOCKET, RI 02895                                 P‐0031043 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEERS, LOUIS L
3713 S SEA CLIFF
SANTA ANA, CA 92704                                  P‐0020929 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEEVES, CHRISTINE L
6049 CHERRELYN WAY
CARMICHAEL, CA 95608‐0709                            P‐0050533 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEEVES, JAMES L
25 HOMESTEAD COURT
MADISON, WI 53711                                    P‐0012166 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEFANI, NELLO J
749 C STREET
LINCOLN, CA 95648                                    P‐0025893 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEFANOWITZ, JANEANNE
2431 NW 107 AVE
CORAL SPRINGS, FL 33065                              P‐0057867 4/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEFFEN, DANIEL G
5229 CHASE OAKS DR
SARASOTA, FL 34241                                     521     10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STEFFEN, ERIN O
737 ELM STREET #3
SAN CARLOS, CA 94070                                   3834    12/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
STEFFEN, ERIN O
737 ELM STREET #3
SAN CARLOS, CA 94070                                   3899    12/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
STEFFENHAGEN, DEAN R
12810 DERMAINE AVE APT 304
APPLE VALLEY, MN 55124                               P‐0033819 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEFURYSZYN, MICHAEL
80 WALLING AVE
BELFORD, NJ 07718                                    P‐0011872 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3132 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1296 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STEGALL, SHUCRETIA
17149 PREST ST
DETROIT, MI 48235                                    P‐0014075 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEGER, GORDON
2412 CHIEF VICTOR CAMP RD
VICTORIA, MT 59875                                     4772    1/29/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
STEHLEY, CURTIS
14061 CAPEWOOD LANE
SAN DIEGO, CA 92128                                  P‐0030704 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEHLEY, CURTIS
14061 CAPEWOOD LN
SAN DIEGO, CA 92128                                  P‐0030706 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEHLEY, CURTIS
14061 CAPEWOOD LN
SAN DIEGO, CA 92128                                  P‐0030707 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEHLIK, THOMAS R
1130 SHOAL RIDGE RD
OCONOMOWOC, WI 53066                                 P‐0033079 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIDL‐NICHOLS, JILL
7634 ENGLISH DAISY COURT
VERONA, WI 53593                                     P‐0016006 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIGERWALD, AMY
3401 W PARMER LN #2826
AUSTIN, TX 78727                                       915     10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STEIGLEHNER, ERNEST A
PO BOX 512
ARKVILLE, NY 12406                                   P‐0022596 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIGMAN, FREDERIC N
11 KNOLL VIEW
OSSINING, NY 10562                                   P‐0034402 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIMEL, PAULA J
3115 WOLF CT
DEKALB, IL 60115                                     P‐0007098 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, ALFRED P
1803 N WATERVIEW DR
RICHARDSON, TX 75080                                 P‐0002467 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, ANDREA
4862 PONDEROSA DRIVE
SANTA ROSA, CA 95404                                 P‐0017288 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, BARRY J
840 BRICKELL KEY DRIVE
APT 2006
MIAMI, FL 33131                                      P‐0000614 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, BERND
8380 ARTESIAN RD
SAN DIEGO, CA 92127‐5729                             P‐0021650 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, CAROL M
1402 WHITCOMB AVE
ROYAL OAK, MI 48073‐2012                             P‐0030259 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, DANIEL J
2838 CALLE DE MALIBU
ESCONDIDO, CA 92029                                  P‐0055679 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, DAVID H
28 COTTAGE LANE
SPRINGFIELD, NJ 07081                                P‐0046375 12/25/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00

                                                                                           Page 3133 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1297 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
STEIN, EILEEN S
4628 SHANNAMARA DR
MATTHEWS, NC 28104                                     P‐0001239 10/21/2017     TK Holdings Inc., et al.                     $1,100.00                                                                                    $1,100.00
STEIN, JESSIE J
4730 WEST POINT LOMA BLVD
SAN DIEGO, CA 92107                                    P‐0030788 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, JODY S
4915 HURSTBOROUGH CT
HAZELWOOD, MO 63042                                    P‐0006431 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, JODY S
4915 HURSTBOROUGH COURT
HAZELWOOD, MO 63042‐1592                               P‐0006443 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, ROBERT D
226 RIDGEWOOD DRIVE
WALESKA, GA 30183                                      P‐0011384 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, SCOTT E
1660 BUFFALO ROAD
ROCHESTER, NY 14624                                    P‐0026585 11/10/2017     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
STEIN, STACEY B
11 CAMELOT CT
KENSINGTON, CA 94707                                   P‐0046253 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEIN, STUART
2552 SEASCAPE DRIVE
LAS VEGAS, NV 89128                                    P‐0000906 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINACKER, BETSY A
16636 MARBLE RIDGE
FORT WAYNE, IN 46845                                   P‐0015038 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINBECK, JASON A
423 EAST WHITENER ROAD
EULESS, TX 76040                                       P‐0044314 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINBERG, ANDREW J
6301 RED CEDAR PL
BALTIMORE, MD                                          P‐0032462 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINBERG, IRA
2251 LOIS LANE
WEST LINN, OR 97068                                    P‐0016777 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINBERG, MELISSA KENT
4511 CHARMION LANE
ENCINO, CA 91316                                         2488    11/12/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STEINBERG, RICKY D.
2525 N. 124TH STREET, STE. 101
BROOKFIELD, WI 53005                                     3071    11/20/2017        TK Holdings Inc.                         $10,000.00                                                                                   $10,000.00
STEINBERG, SAMUEL
4511 CHARMION LANE
ENCINO, CA 91316                                         2339    11/12/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STEINBERG, SAMUEL KEVEN
4511 CHARMION LANE
ENCINO, CA 91316                                         2345    11/12/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STEINBRECHER, MICHAEL J
60 TORINO COURT
DANVILLE, CA 94526‐1930                                P‐0036444 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINER, ANDREW M
375 E. 9TH AVE.
SALT LAKE CITY, UT 84103                               P‐0033683 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3134 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1298 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STEINER, HENRY A
9130 OLD BUSTLETON AVE
APT B203
PHILADELPHIA, PA 19115                               P‐0027440 11/9/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
STEINER, JAMES E
430 26TH ST N
ST PETERSBURG, FL 33713                              P‐0000323 10/19/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
STEINER, JAY
321 BAKER AVE
WESTFIELD, NJ 07090                                  P‐0041237 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINER, MELEA L
141 JUNIPER COURT
PINE GROVE, PA 17963                                 P‐0057976   6/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINER, PAUL A
9 CYPRESS CT.
SAN CARLOS, CA 94070                                 P‐0014855 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINER, WILLIE G
1559 W 113TH ST
LOS ANGELES, CA 90047                                P‐0023044 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINHARDT, DAWN M
7903 HALE WAY
WHITE CITY, OR 97503                                 P‐0034673 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINHAUSER, KENNETH J
2136 W RIVER OF FORTUNE DRIVE
SAINT GEORGE, UT 84790‐4876                          P‐0021182 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINHAUSER, KENNETH J
2136 W RIVER OF FORTUNE DRIVE
SAINT GEORGE, UT 84790‐4876                          P‐0023859 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINHEIMER, FRANK J
3153 JAYNE LANE
DOVER, PA 17315                                      P‐0009750 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINHOFF, DAVID G
1459 E MAIN ST APT 201
MADISON, WI 53703‐3065                               P‐0013211 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINKE, DANIEL
168 LAPE RD
RENSSELAER, NY 12144                                 P‐0011589 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINMAN, PAUL J
4711 ALLEN COVE RD,
LUNA PIER, MI 48157                                  P‐0036712 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINMANN, RUSSELL
3930 GOLONDRINA CT
LAS CRUCES, NM 88012                                 P‐0001621 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINMETZ, JAMES R
51 S. KELLOGG AVENUE
SCHENECTADY, NY 12304                                P‐0046444 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINSCHRIBER, FRANK
19119 KINGSBURY ST.
PORTER RANCH, CA 91326                               P‐0020094 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINSCHRIBER, FRANK
19119 KINGSBURY ST.
PORTER RANCH, CA 91326                               P‐0020102 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEINSCHRIBER, FRANK
19119 KINGSBURY ST.
PORTER RANCH, CA 91326                               P‐0054499 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3135 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1299 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STELIGA, JOSEPH W
P.O. BOX 325
SAINT ALBANS, MO 63073                               P‐0035409 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STELL, DONNA D
1844 STELL RD
BELLEVUE, TX 76228                                   P‐0032438 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STELLMACHER, CHRISTOPHER D
505 EAST 6TH STREET
UNIT 807
CHARLOTTE, NC 28202‐3131                             P‐0000886 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STELLNER, MARIANO H
675 TERESITA BLVD
SAN FRANCISCO, CA 94127                              P‐0017250 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STELSE, WAFAA
NO ADDRESS PROVIDED
                                                     P‐0018525 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STELTENKAMP, PAULA
52 GUNPOWDER RIDGE
FORT THOMAS, KY 41075                                  4657     1/7/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
STELTENKAMP, PAULA
52 GUNPOWDER RIDGE
FORT THOMAS, KY 41075                                  4685    1/12/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
STEMMLER, HAL
1253 LUCIO LANE
SACRAMENTO, CA 95822                                 P‐0032333 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEMP, DONALD R
24202 TROWBRIDGE CT.
DAPHNE, AL 36526                                     P‐0010619 10/31/2017     TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
STEMPLE, KEVIN D
2803 MAPLE SPRING HIGHWAY
EGLON, WV 26716                                      P‐0033896 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEMPO, MICHAEL J
1264 MOFFIT AVE
BETHLEHEM, PA 18018‐1606                             P‐0011728 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEMPSON, ELIZABETH A
1937 NW CROWN ST
GRANTS PASS, OR 97526                                P‐0050288 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STENBERG, SHANNON R
1121 HANSBERRY COURT
ORMOND BEACH, FL 32174                               P‐0016724 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STENECK, DENNIS J
1 SHEFFIELD CT
OLD BRIDGE, NJ 08857                                 P‐0047998 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STENERSON, CYNTHIA
10680 SW 151ST PLACE
DUNNELLON, FL 34432                                  P‐0025273 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STENGEL, TROY
21701 FOOTHILL BLVD, #156
HAYWARD, CA 94541                                    P‐0031598 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STENGEL, TROY
21701 FOOTHILL BLVD
#156
HAYWARD, CA 94541                                    P‐0031599 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STENHOUSE, CHRISTINA M
14807 NICKEL PLANK RD
HOUSTON, TX 77049                                    P‐0053169 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3136 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1300 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
STENSON, ALLISON
120 LORINS DRIVE
HUNTINGTOWN, MD 20639                                  P‐0040159 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STENSON, LIBERATORE
120 LORINS DRIVE
HUNTINGTOWN, MD 20639                                  P‐0040161 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPACHEVA, TATYANA
4959 CORTE PLAYA ENCINO
SAN DIEGO, CA 92124                                    P‐0019328 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPANEK, MARK A
240 CLIPPER WAY
SEAL BEACH, CA 90740                                   P‐0015446 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPANEK, MARY L
240 CLIPPER WAY
SEAL BEACH, CA 90740                                   P‐0015427 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPANEK, STEVE J
P.O. BOX 1385
FRANKFORT, IL 60423                                    P‐0049347 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHAN‐CORIO, LAURA J
23 EDGEHILL ROAD
BLAIRSTOWN, NJ 07825                                   P‐0013938 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHEN & HONEY LVG TRST
827 GALLOWAY STREET
PACIFIC PALISADE, CA 90272‐3848                        P‐0023692 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHEN, ELIZABETH H
PO BOX 3405
3 SABAL PALM COURT
BALD HEAD ISLAND, NC 28461                             P‐0057107   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHEN, JAMES R
2619 36TH AVE N
MINNEAPOLIS, MN 55412                                  P‐0022905 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHEN‐ATARA, DONYALE M
8200 EAST JEFFERSON AVENUE
#1910
DETROIT, MI 48214                                      P‐0051124 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, ANGELA M
PO BOX 801
LAKEWOOD, CA 90714                                     P‐0014900 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, ASHLEY
149 MYRTLE DR
STEARNS, KY 42647                                      P‐0000802 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, ASHLEY R
149 MYRTLE DR
STEARNS, KY 42647                                      P‐0000761 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, BRENDA N
8030 STONEBARN DRIVVE
WEST CHESTER, OH 45069                                 P‐0049077 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, CHARLES R
1501 NORTHRIDGE DR
AUSTIN, TX 78723                                       P‐0008661 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, CHRISTOPHER
4502 RICHLAND CHAMBERS LN
HUMBLE, TX 77396                                       P‐0020018 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, CHRISTYN L
6711 E US HWY 80 LOT 16
LONGVIEW, TX 75605                                     P‐0049140 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3137 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1301 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
STEPHENS, CLEO L
3796 THORNBERRY CT
ROCHESTER HILLS, MI 48309                              P‐0053086 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, CURTIS J
158 20TH ST.
HUEYTOWN, AL 35023                                     P‐0040558 12/15/2017     TK Holdings Inc., et al.                    $24,000.00                                                                                   $24,000.00
STEPHENS, DEAN
268 SWANSDOWNE DR
SEAFORD, NY 11783                                      P‐0027742 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, DONALD R
12950 US HWY 61NORTH
ST. FRANCISVILLE, LA 70775                             P‐0013632 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, DOUGLAS E
29 /STATION COURT
APT 408
GREENVILLE, SC 29601                                   P‐0023628 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, EVELYN J
1055 57TH STREET
POLK COUNTY
DES MOINES, IA 50311                                   P‐0026276 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, GREGORY D
108 DOGWOOD DRIVE
STARKVILLE, MS 39759                                   P‐0053312 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, GREGORY S
268 BARRETT STREET
MANCHESTER, NH 03104                                   P‐0013885 11/3/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
STEPHENS, JAMES P
17 CHARLES HILL RD
ORINDA, CA                                             P‐0014162 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, JOHN G
2531 PINE CIRCLE
URBANDALE, IA 50322                                    P‐0026046 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, JOSEPH W
716 ARMSTRONG DRIVE
GEORGETOWN, TX 78633                                   P‐0016079 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, JOSEPH W
716 ARMSTRONG DRIVE
GEORGETOWN, TX 78633                                   P‐0045854 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, KHRISCALLY U
5137 LITTLE RICHMOND RD
TROTWOOD, OH 45426                                     P‐0013593 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, LEIGH ANN F
4615 MCCLOUD RD
KNOXVILLE, TN 37938                                    P‐0007702 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, LOUIS C
1647 HARVARD AVE.
BROWNSVILLE, TX 78520                                  P‐0024756 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, MARILYN S
20639 120TH AVE SE
KENT, WA 98031                                         P‐0019036 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, MARTIN
3796 THORNBERRY CT
ROCHESTER HILLS, MI 48309                              P‐0053084 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENS, MARTIN
3796 THORNBERRY CT
ROCHESTER HILLS, MI 48309                              P‐0053085 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3138 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1302 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
STEPHENS, MICHAEL A
4864 WESTMONT ST
RIVERSIDE, CA 92507                                   P‐0029871 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STEPHENS, MICHAEL A
4864 WESTMONT ST
RIVERSIDE, CA 92507                                   P‐0029876 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STEPHENS, PATRICIA
4864 WESTMONT ST
RIVERSIDE, CA 92507                                   P‐0021590 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STEPHENS, RACHEL
405 CLAYTON DRIVE
APT D30
JEFFERSON CTIY, MO 65101                              P‐0057383 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STEPHENS, ROBERT A
9700 W. GILMORE
LAS VEGAS, NV 89129                                   P‐0032627 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STEPHENS, RONALD
2609 MADRID ST
JACKSONVILLE BEACH, FL 32250                          P‐0055603 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STEPHENS, RONALD C
2609 MADRID ST
JACKSONVILLE BEACH, FL 32250                          P‐0055602 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STEPHENS, SABRINA
4856 YARMOUTH PLACE
APT 3
CINCINNATI, OH                                        P‐0030229 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STEPHENS, SHARON A
1218 PASADENA BLVD. NW
NORTH CANTON, OH 44720                                P‐0006472 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STEPHENS, STEPHANIE
P.O. BOX 9915
AUGUSTA, GA 30916                                       801     10/28/2017        TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
STEPHENS, T L
PO BOX 347
WEBSTER, FL 33597                                     P‐0028076 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STEPHENS, VALERIE B
7015 BROOKVIEW RD
ROANOKE, VA 24019‐6255                                P‐0038504 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STEPHENS, WILLIAM S
695 WEDNESBURY RD
ALPHARETTA, GA 30022                                  P‐0038344 12/10/2017     TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
STEPHENS, WILLIAM S
695 WEDNESBURY RD
ALPHARETTA, GA 30022                                  P‐0038346 12/10/2017     TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
STEPHENS, WINIFRED W
9518 BRIARWOOD LANE
BELLEVUE, NE 68147‐2305                               P‐0011630 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STEPHENSEN II, MARK L
4405 S. EPSILON AVE.
BOISE, ID 83716                                       P‐0004479 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STEPHENSEN, SCOTT W
10660 CAPITOL PEAK AVENUE
LAS VEGAS, NV 89166                                     1308    10/31/2017        TK Holdings Inc.                           $850.00                                                                                        $850.00
STEPHENS‐LYLES, ESSIE
3605 ELMWOOD CIR.
NEWBERRY, SC 29108                                    P‐0050882 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                            Page 3139 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1303 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STEPHENSON, BRADLEY T
5200 N SHERIDAN ROAD
UNIT 209
CHICAGO, IL 60640                                    P‐0011195 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENSON, DEVAUGHN T
5430 BELLE VISTA AVE
BALTIMORE, MD 21206                                  P‐0034581 12/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENSON, JAMAL A
4937 LAKE PARK LANE
ACWORTH, GA 30101                                    P‐0037437 12/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENSON, JOHN C
446 LINCOLN AVE
WYCKOFF, NJ 07481                                    P‐0007461 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENSON, ROBBERT S
109 CATALINA LANE
YOUNGSVILLE, LA 70592                                P‐0041563 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENSON, SHAWN C
1614 LENNOX FLATS DR
COLUMBUS, OH 43212                                   P‐0034934 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPHENSON, WILLIAM
334 S. TROPICAL TRL
MERRITT ISLAND, FL 32952                             P‐0053520   1/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPP, AMANDA M
4676 N ANGUS ST
FRESNO, CA 93726                                     P‐0049469 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEPTOE. SR, RICHARD A
3734 W EL SEGUNDO BLVD
APT 101
HAWTHRONE, CA 90250                                  P‐0027680 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERIO, DAVID V
9255 KATHLEEN DRIVE
MENTOR, OH 44060                                     P‐0028367 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERLE, MARK E
1475 SHEPPERTON DRIVE
WADSWORTH, OH 44281                                  P‐0005009 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERLING SPRING CORP
ANNE F.
5432 W 54TH STREET
CHICAGO, IL 60638                                      1521      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STERLING, DAVID
8 DEWART ROAD
GREENWICH, CT 06830                                  P‐0011140 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERLING, DAVID
8 DEWART ROAD
GREENWICH, CT 06830                                  P‐0011146 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERLING, NORELL D
2572 COUNTY ROAD 260
SHUBUTA, MS 39360                                    P‐0014039 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERN, GEOFFREY C
34 MOORE RD.
NOVATO, CA 94949                                     P‐0036229 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERN, HONI S
62 GENOVA COURT
FARMINGDALE, NY 11735                                P‐0008613 10/29/2017      TK Holdings Inc., et al.                      $160.00                                                                                       $160.00



                                                                                            Page 3140 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1304 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STERN, IRV
1827 QUEST DRIVE
ERIE, CO 80516                                        P‐0044529 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERN, JEFFREY
4090 LAKE HARBOR LANE
WESTLAKE VILLAGE, CA 91361                            P‐0054616 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERN, JENNIFER M
904 BEACONSFIELD AVE.
APT. A
GROSSE POINTE PA, MI 48230                            P‐0055193 1/18/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
STERN, KARL C
626 W. ATLANTIC ST.
APPLETON, WI 54911                                    P‐0024344 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERN, MICHAEL A
34817 N. ROBIN ROAD
INGLESIDE, IL 60041                                   P‐0023259 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERN, ROBERT A
130 BULLOCK ROAD
EAST FREETOWN, MA 02717                               P‐0009181 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERN, SARAH M
108 ARDSLEY RD
SCARSDALE, NY 10583                                   P‐0020692 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERNBERG, JOHN W
8384 ANTWERP CIR
PORT CHARLOTTE, FL 33981                              P‐0027747 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERNBERG, PHYLLIS G
8384 ANTWERP CIR
PORT CHARLOTTE, FL 33981                              P‐0027909 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERNCHOS, DOREEN W
315 PLEASANT DRIVE
CHERRY HILL, NJ 08003‐3527                              1989    11/6/2017         TK Holdings Inc.                          $4,666.00                                                                                    $4,666.00
STERNE, PHILIP A
820 MCGLINCHEY DR
LIVERMORE, CA 94550                                   P‐0049810 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERNENBERGER, ALISHA
99 BAILEY ROAD
SOMERVILLE, MA 02145                                  P‐0034238 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERNER, KATIE R
3804 S LINEDRIVE AVE
SIOUX FALLS, SD 57110                                 P‐0048861 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERNIG‐MORRISON, DEBRA
220 EDISON GLEN TERRACE
EDISON, NJ 08837                                        766     10/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STERNKLAR, JEFFREY D
10 MALLARD DRIVE
SHARON, MA 02067                                      P‐0014241 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERNLICHT, PHYLLIS
5778 CRYSTAL SHORES DRIVE, APT 204
BOYNTON BEACH, FL 33437                                 4207    12/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STERRETT, KRISTA M
12942 NITTANY LION CIR
HAGERSTOWN, MD 21740                                  P‐0054967 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STERRETT, THOMAS S
12942 NITTANY LION CIRCLE
HAGERSTOWN, MD 21740                                  P‐0054966 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3141 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1305 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STETSON, ZACHARY L
4 RICHMOND ROAD
NEWTOWN, CT 06470                                    P‐0009582 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEUCK, CARSON E
P.O. BOX 524
JAMUL
, CA 91935                                           P‐0048916 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEUCK, TIMOTHY J
P.O. BOX 524
JAMUL                                                P‐0048786 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVE, WILLIAM G
512 LOYOLA DRIVE
NASHVILLE, TN 37205                                  P‐0026034 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVEN J KOSKIE CPA LLC
KOSKIE, STEVEN J
PO BOX 268
HOMER, LA 71040                                      P‐0026608 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVEN KRAMER TRUST 1/15/1999
KRAMER TRUST, STEVEN M
9815 BUICE RD
JOHNS CREEK, GA 30022‐6324                           P‐0004123 10/25/2017     TK Holdings Inc., et al.                     $9,219.25                                                                                    $9,219.25
STEVENS, ALICE L
2687 E FICUS WAY
GILBERT, AZ 85298                                    P‐0013847 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, CHARLES J
104 SOUTH FILLMORE STREET
BEVERLY HILLS, FL 34465                              P‐0033403 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, DANIEL W
N5295 DHONDT ROAD
SKANDIA, MI 49885                                    P‐0032740 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, DANIELLE N
5014 LAGUNA RD
COLLEGE PARK, MD 20740                               P‐0038650 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, DAWNA R
731 ETHAN GLEN WAY
MELBOURNE, FL 32940                                  P‐0002600 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, DEAN W
19800 3RD PL S
DES MOINES, WA 98148                                 P‐0021169 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, DEBORAH L
8332 W 90TH AVE
WESTMINSTER, CO 80045                                P‐0021958 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, DEBRA A
2155 RABUN WAY
CENTRAL POINT, OR 97502                              P‐0019990 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, DENNIS M
1 WILBUR TERRACE
APT. 5
NORTON, MA 02766                                     P‐0025134 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, DONALD E
32118 VILLAGE 32
CAMARILLO, CA 93012                                  P‐0038597 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, GEPRGE R
2155 RABUN WAY
CENTRAL POINT, OR 97502                              P‐0020007 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3142 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1306 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STEVENS, GORDON
1935 REVOLUTIONARY CT
PHOENIXVILLE, PA 19460                               P‐0028645 11/19/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
STEVENS, JOHN T
110 WINIFRED ST W
SAINT PAUL, MN 55107                                 P‐0016245 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, JULIA A
104 SOUTH FILLMORE STREET
BEVERLY HILLS, FL 34465                              P‐0033405 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, JULIE L
27282 W. MOCKINGBIRD DR
FLAT ROCK, MI 48134                                  P‐0054433 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, KATHIE L
6244 GETTYSBURG PL
APT 22
STOCKTON, CA 95207                                   P‐0017470 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, KATHY C
3515 CHESTNUT DRIVE
NORCO, CA 92860                                      P‐0021881 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, KEN L
2314 D
SPRINGFIELD, OR 97477                                P‐0010253 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, LAURA E
144 YALE ST
PORTLAND, ME 04103                                   P‐0045801 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, PATRICIA A
844 CAREW DRIVE
PLACENTIA, CA 92870‐4268                             P‐0048821 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, PAUL D
25181 NORTHRUP DR
LAGUNA HILLS, CA 92653                               P‐0026864 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, PAULINE M
28632 S CEDAR RD
MANHATTAN, IL 60442                                  P‐0030909 11/23/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
STEVENS, PETER T
1115 OAKLAND CT
NEWARK, DE 19711                                     P‐0008793 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, PORTIA
486 HOPATCONG AVE
WEST HEPMSTEAD, NY 11552                             P‐0007060 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, RANDY G
10 SIENNA COURT
CHAPIN, SC 29036                                     P‐0024599 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, ROBERT L
1319 SOCORRO DR.
PUNTA GORDA, FL 33950                                P‐0037625 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENS, RONALD
8125 WEDGEWOOD DR
CHESTERLAND, OH 44026                                P‐0010695 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEVENSON, CARLETTE R
2275 VALLEY VIEW LN #228
DALLAS, TX 75234                                     P‐0042365 12/18/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
STEVENSON, CAROLINE E
21 SHAMROCK CIRCLE
SANTA ROSA, CA 95403                                 P‐0029671 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3143 of 3674
                                                    Case 17-11375-BLS                 Doc 4434-1                   Filed 04/27/21                   Page 1307 of 1837
                                                                                                       Claim Register
                                                                                                In re TK Holdings Inc., et al .
                                                                                                     Case No. 17‐11375

                                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                   Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                  Amount                                                    Amount
STEVENSON, CRYSTAL G
107 BOONE HILL RD
BENTON, KY 42025                                               P‐0005315 10/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEVENSON, DEREK D
886 VIVA COURT
SOLANA BEACH, CA 92075                                         P‐0020979 11/9/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEVENSON, ERIN C
714 ANNIE LEE ROAD
TRUSSVILLE, AL 35173                                           P‐0055700 1/24/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEVENSON, IVAN K
P. O. BOX 4740
ROLLING HILLS, CA 90274                                        P‐0053403 12/30/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEVENSON, JAMAL
663 JEFFERSON AVE
BROOKLYN, NY 11221‐2102                                        P‐0044976 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEVENSON, JENNIFER
P.O.BOX901313
MEMPHIS, TN 38190                                              P‐0027785 11/17/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEVENSON, JOHN T
P.O. BOX 461
SKIPPACK, PA 19474                                             P‐0049592 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEVENSON, KEVIN M
2443 LEXINGTON VILLAGE LANE
COKORADO SPRINGS, CO 80916                                     P‐0010004 10/30/2017     TK Holdings Inc., et al.                       $2,000.00                                                                                    $2,000.00
STEVENSON, MICHAEL
1152 GOLDEN POND COURT
VOORHEES, NJ 08043                                             P‐0032840 11/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEVENSON, RICHARD N
14 AGOURA COURT
SACRAMENTO, CA 95838                                           P‐0047932 12/22/2017     TK Holdings Inc., et al.                    $349,000.00                                                                                   $349,000.00
STEVENSON, SHARON
663 JEFFERSON AVE
BROOKLYN, NY 11221‐2102                                        P‐0044965 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEVERMERJOHNSON, MARY J
1390 ELEANOR AVENUE
SAINT PAUL, MN 55116                                           P‐0036060 12/4/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEVES, LISA A
LISA A. STEVES
2513 WOODHURST DR.
HUNTSVILLE, AL 35803                                           P‐0027179 11/16/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEVES, MICHAEL R
MICHAEL R. STEVES
2513 WOODHURST DR.
HUNTSVILLE, AL 35803                                           P‐0027184 11/16/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEVES, MICHAEL R
2513 WOODHURST DR.
HUNTSVILLE, AL 35803                                           P‐0027192 11/16/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STEVETTE DUKES, AS PLENARY GUARDIAN OF THE PROPERTY OF KIARA
SHANIES DUKES, AN INCAPACITATED PERSON
HILLER LAW, LLC
ADAM HILLER (NO. 4105)
1500 NORTH FRENCH STREET, 2ND FLOOR
WILMINGTON, DE 19801                                             4634     1/2/2018         TK Holdings Inc.                       $60,000,000.00                                                                               $60,000,000.00
STEWARD, ALLAN
5168 ELDERHALL AVE
LAKEWOOD, CA 90712                                               4615    12/31/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
                                                                                                     Page 3144 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1308 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STEWARD, GENA M
357 BEVERLY STREET
LIVERMORE                                           P‐0045113 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWARD, GWEN
5168 ELDERHALL AVE
LAKEWOOD, CA 90712                                    4616      12/31/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STEWARD, JENNIFER L
214 WOODWORTH AVE
MISSOULA, MT 59801                                  P‐0002631 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWARD, RONALD K
7514 LA PORTE RD
RACKERBY, CA 95972                                  P‐0018891 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART CRUMP, ALLURA D
7824 BROOK MEADOW LANE
FORT WORTH, TX 76133                                P‐0056565    2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, ABIGAIL J
4476 BOULDER POND DR
ANN ARBOR, MI 48108                                 P‐0012569 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, ADRIENNE M
2534 HEWLETT COURT
BELLINGHAM, WA 98229                                P‐0037791 12/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, ANDREA A
730 MCGRAW CIR
FORT COLLINS, CO 80526                              P‐0020952 11/9/2017        TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
STEWART, ANDY
25455 CARBERRY DR
CHANTILLY, VA 20152                                 P‐0033799 11/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, ANNETTE
1630 MARIETTA ST
SEASIDE, CA 93955                                   P‐0002588 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, ASHLEY
116 SHIRLEY COURT
EAGLE LAKE, FL 33839                                  193       10/19/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STEWART, BARBARA
7809 ROCKWOOD ROAD
JOSHUA TREE, CA 92252                                 3728      11/28/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STEWART, CAROL L
12 PINE STREET
BUTLER, NJ 07405‐1317                               P‐0047149 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, CHARLES R
1786 EAST 600
LOCUST GROVE, OK 74352                              P‐0014475 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, CHRISTINA A
6761 EAST TARGHEE COURT
LAS VEGAS, NV 89156                                 P‐0011169 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, DANIEL S
12121 S SUMMIT STREET
OLATHE, KS 66062                                    P‐0025438 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, DANIEL S
12121 S SUMMIT STREET
OLATHE, KS 66062                                    P‐0025441 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, DAVID A
320 LA CUESTA
SCOTTS VALLEY, CA 95066                             P‐0039268 12/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3145 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1309 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STEWART, DAVID M
319 DUNDEE PLACE
DEVON, PA 19333‐1446                                 P‐0009819 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, DEWAYNE
703 SOUTH GRAND AVE
FORT THOMAS, KY 41075                                P‐0057047   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, DWIGHT E
6220 SANDOVAL AVENUE
JURUPA VALLEY, CA 92509                              P‐0044152 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, EDMUND H
P.O. BOX 496
OAK BLUFFS, MA 02557‐0496                            P‐0037333 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, ELIZABETH
4173 NORTH 83RD STREET
MILWAUKEE, WI 53222                                  P‐0009030 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, ELSIE M
619 WYNCROFT LN. APT.3
LANCASETER, PA 17603                                 P‐0031935 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, ERIC G
582 HEWLETT DRIVE N.E
RIO RANCHO, NM 87124                                 P‐0003490 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, ERIC G
582 HEWLETT DRIVE
RIO RANCHO, NM 87124                                 P‐0003582 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, EVAN
3960 18TH STREET
SAN FRANCISCO, CA 94114                              P‐0020159 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, GLENNA C
POB 343
1771 225TH ROAD
STRONG CITY, KS 66869                                P‐0030668 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, GREGORY
4234 BERWICK FARM DR
DULUTH, GA 30096                                     P‐0010746 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, GREGORY
4234 BERWICK FARM DR
DULUTH, GA 30096                                     P‐0010752 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, GREGORY
1925 ALVAR ST
NEW ORLEANS, LA 70117                                P‐0019933 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, HEATHER D
6805 LOUISE LANE
CLINTON, MD 20735                                    P‐0018072 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, JACOB Z
1900 FOLLOW THRU RD N
ST.PETERSWBURG, FL 33710                             P‐0000267 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, JAMES
140 LINDEN AVE
APT 657
LONG BEACH, CA 90802                                 P‐0037344 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, JAMES D
3750 COUNTY ROAD 93
WOODVILLE, OH 43469                                  P‐0045451 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, JEFFREY C
4137 LATHROP AVENUE
MOUNT PLEASANT, WI 53405                             P‐0045417 12/23/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
                                                                                           Page 3146 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1310 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
STEWART, JEFFREY C
4137 LATHROP AVENUE
MOUNT PLEASANT, WI 53405                             P‐0045419 12/23/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
STEWART, JEFFREY C
4137 LATHROP AVENUE
MOUNT PLEASANT, WI 53405                             P‐0045424 12/23/2017       TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
STEWART, JEFFREY C
4137 LATHROP AVENUE
MOUNT PLEASANT, WI 53405                             P‐0045428 12/23/2017       TK Holdings Inc., et al.                     $6,300.00                                                                                    $6,300.00
STEWART, JOHN D
7674 MUMS STREET
FONTANA, CA 92336                                    P‐0039095 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, KRISTINA L
3619 MARTIN ROAD
BEAVERTON, MI 48612                                  P‐0014950 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, LANISSA G
106 BUCKINGHAM ST
LA PLACE, LA 70068                                   P‐0017267 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, LAWRENCE
25 RIVERS EDGE DRIVE
TARRYTOWN                                            P‐0017452 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, LOVETTE J
175 MADISON ST
APT 8
ONEIDA, NY 13421                                     P‐0055192 1/18/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, MARIA D
307 JORDAN CROSSING AVENUE
JAMESTOWN, NC 27282                                  P‐0008505 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, MEGHAN
2325 BOONE AVE
WINSTON SALEM, NC 27103                              P‐0056351    2/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, MELVYN D
616 E MOLINE ST
MALVERN, AR 72104‐2912                               P‐0052898 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, MICHAEL J
8534 BARROW FURNACE LN
LORTON, VA 22079‐5003                                P‐0007815 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, MICHELLE
11910 CHETMAN DRIVE
UNIT A
HOUSTON, TX 77065                                    P‐0032415 11/27/2017       TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
STEWART, MICHELLE J
18600 S. PARKVIEW # 1335
HOUSTON, TX 77084                                    P‐0008625 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, MICO
6775 MERRYDALE AVENUE
BATON ROUGE, LA 70812                                  4262      12/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STEWART, NEFERTARI S
12405 OAK CEDAR PLACE UNIT102
TAMPA, FL 33612                                      P‐0052466 12/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, NETTIE M
4251 BRUNSWICK DRIVE
EIGHT MILE, AL 36613                                 P‐0051364 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, NICOLINA A
7615 213TH STREET EAST
BRADENTON, FL 34202                                  P‐0047510 12/26/2017       TK Holdings Inc., et al.                    $30,000.00                                                                                   $30,000.00
                                                                                             Page 3147 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1311 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STEWART, NINA M
PO BOX 91
ZEPHYRHILLS, FL 33539                                P‐0025265 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, PATRICIA M
PO BOX 50571
ARLINGTON, VA 22205‐5571                             P‐0034066 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, PATTIE B
1150 PLANTATION COURT
JACKSON, MS 39211                                    P‐0012551 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, PAUL C
1310 TELFORD AVE
CINCINNATI, OH                                       P‐0056392   2/2/2018     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
STEWART, RACHAEL E
36500 PEPPER DRIVE
SOLON, OH 44139                                      P‐0005983 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, RALPH E
36500 PEPPER DRIVE
SOLON, OH 44139                                      P‐0005987 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, RANDY L
7405‐130TH ST CT E
PUYALLUP, WA 98373                                   P‐0030330 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, RAY D
448 LITTLER DR
448 LITTLER DR SE
RIO RANCHO, NM 87124                                 P‐0014302 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, REGINALD L
6921 MEGAN AVENUE
LAS VEGAS, NV 89108‐5403                             P‐0000606 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, RICHARD A
3253 ELYSE MANOR CT
CHARLOTTE, NC 28214                                  P‐0000922 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, RONDALL K
105 BROOKWOOD LN
WILMORE, KY 40390                                    P‐0024902 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, SADE T
1988 BADER AVENUE SW
ATLANTA, GA 30310                                    P‐0042694 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, SANDIE
2774 COBB PKWY NW #109‐313
KENNESAW, GA 30152                                   P‐0043733 12/21/2017     TK Holdings Inc., et al.                    $40,400.00                                                                                   $40,400.00
STEWART, SANDIE
2774 COBB PKWY NW #109‐313
KENNESAW, GA 30152                                   P‐0043739 12/21/2017     TK Holdings Inc., et al.                    $63,008.00                                                                                   $63,008.00
STEWART, SARAH R
2022 27TH ST SE
APT 307
ST CLOUD, MN 56304                                   P‐0025477 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, SEAN F
2221 RICHLAND AVE
APT 277
METAIRIE, LA 70001                                   P‐0034963 12/3/2017      TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
STEWART, SHANE
5715 VINELAND AVE.
33
NORTH HOLLYWOOD, CA 91601                            P‐0040484 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3148 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1312 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STEWART, SHARON K
82 MOUNTAIN STREAM LANE
LAKEMONT, GA 30552                                  P‐0009100 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, SHAWNETTE N
2820 LENORA SPRINGS DR
SNELLVILLE, GA 30039                                P‐0010495 10/31/2017       TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
STEWART, STEPHEN
2212 DR SANDERS ROAD
AUBREY, TX 76227                                      3366      11/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STEWART, SUSAN
703 SOUTH GRAND AVE
FORT THOMAS, KY 41075                               P‐0057044    2/7/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, SUSAN K
3750 COUNTY ROAD 93
WOODVILLE, OH 43469                                 P‐0045411 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, THOMAS F
5430 SOUTHLAKE DR
PACE, FL 32571                                      P‐0005287 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, VICKIE D
1905 PINE AVE APT #7
LONG BEACH, CA 90806                                  4816       2/6/2018         TK Holdings Inc.                                                 $0.00                                                                     $0.00
STEWART, VICTOR D
2560 MEADOWVIEW CIRCLE
WINDERMERE, FL 34786                                P‐0001312 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, WILFRED T
PO BOX 11602
HOUSTON, TX 77293                                   P‐0032608 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, WILLIAM J
2450 DANVERS CT
COLUMBUS, OH 43220                                  P‐0000368 10/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART, WILLIAM J
2450 DANVERS CT
COLUMBUS, OH 43220                                  P‐0000392 10/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STEWART‐GATES, BOBBIE J
264 GRATTAN STREET
1ST FLOOR
CHICOPEE, MA 01020‐1337                             P‐0007995 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STHILAIRE, MELISSA A
15 SOUTH WACHUSETT STREET
HOLDEN, MA 01520                                    P‐0019486 11/8/2017        TK Holdings Inc., et al.                    $27,231.20                                                                                   $27,231.20
STICK, SUMMER D
902 ARLINGTON CTR PMB 281
ADA, OK 74820                                       P‐0050046 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STICKLER, DEBRA J
3125 OAK STREET
LEBANON, PA 17042                                   P‐0038218 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STICKLER, LEE A
3125 OAK STREET
LEBANON, PA 17042                                   P‐0038217 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIEL, EDWARD
2887 FOLSOM STREET
SAN FRANCISCO, CA 94110                             P‐0014553 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIELER, DONNA
297 FRANKLIN WRIGHT BLVD.
LAKE ORION, MI 48362                                  4467      12/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                            Page 3149 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1313 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
STIEN, DEANNA L
528 E. ARCH
APT 5
MARQUETTE, MI 49855                                  P‐0039556 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIER, PHYLLIS R
37758 POCAHONTAS DR.
CLINTON TOWNSHIP, MI 48036                           P‐0045998 12/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIERS, JULIE M
2079 NW BELLA VISTA DRIVE
GRESHAM, OR 97030                                    P‐0021142 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIEVE, DEBRA A
23606 ZION AVE
WINSTED, MN 55395                                    P‐0026703 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIEVE, DEBRA A
23606 ZION AVE
WINSTED, MN 55395                                    P‐0026707 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIGSELL, TRAVIS A
325 SPRUCE ST.
WACONIA, MN 55307                                    P‐0039894 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIKEL, MARIA
7752 COUNTY ROAD K
FRANKSVILLE, WI 531261                               P‐0056552    2/4/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
STIKEMAN ELLIOTT LLP
KATHERINE KAY
5300 COMMERCE COURT WEST, 199 BAY STREET
TORONTO, ON M5L 1B9
CANADA                                                 2856      11/17/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STILES, GREGORY A
18616 SUGARBERY LANE
SPRING HILL, FL 34610                                P‐0001034 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILES, JOHN B
21101 PASEO VEREDA
LAKE FOREST, CA 92630                                P‐0020452 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILES, JR., MILLARD H
11715 RED HILL COURT
GOLD RIVER, CA 95670‐8313                            P‐0027903 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILES, RICKY
P.O. BOX 247
SHAWNEE, OK 74802                                      2896      11/20/2017        TK Holdings Inc.                         $14,000.00                                                                                   $14,000.00
STILLIAN, SHEILA D
10 W AUSTIN RD
SPOKANE, WA 99208                                    P‐0055143 1/18/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILLSON, JAMES A
6898 W RALEIGH DRIVE
MCCORDSVILLE, IN 46055                               P‐0002014 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILLSON, WILLIAM C
121 CAPSTONE ST.
BELTON, TX 76513                                     P‐0016315 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILLWAGNER, MISSY A
304 COTTONWOOD DRIVE
COPPERAS COVE, TX 76522                              P‐0000494 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILLWELL, LISA M
55092 POPLAR AVE
BRIDGEPORT, OH 43912                                 P‐0035740 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3150 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1314 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STILLWELL, LISA M
55092 POPLAR AVE
BRIDGEPORT, OH 43912                                P‐0035743 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILLWELL, LISA M
55092 POPLAR AVE
BRIDGEPORT, OH 43912                                P‐0035748 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILSON, STEVE
10 MARLOW DRIVE
OAKLAND, CA 94605                                   P‐0037243 12/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STILWELL, LEISA
PO BOX 371257
LAS VEGAS, NV 89137                                   3924      12/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STINA, LELIA A
311 GAINES RD NE
ROME
FLOYD                                               P‐0039858 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINARD‐WATERS, TINA M
145 MONEBRAKE DRIVE
PICKERINGTON, OH 43147                              P‐0000074 10/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINE, ERIN
514 ANNESLIE RD
BALTIMORE, MD 21212                                 P‐0024934 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINEA, ELENA
14212 SE WEBSTER ROAD
PORTLAND, OR 97267                                  P‐0016303 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINEA, ELENA
14212 SE WEBSTER ROAD
PORTLAND, OR 97267                                  P‐0016320 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINEA, ELENA
14212 SE WEBSTER ROAD
PORTLAND, OR 97267                                  P‐0016324 11/5/2017       TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
STINEA, ELENA
14212 SE WEBSTER ROAD
PORTLAND, OR 97267                                  P‐0016438 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINE‐REIHER, BRENDA D
11754 NW BROOKVIEW LANE
GRIMES, IA 50111                                    P‐0031948 11/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINESPRING, SUSAN
3329 BAY VIEW LANE
MCHENRY, IL 60051                                   P‐0017871 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINEY, SOPHIA C
299 S OAK KNOLL AVE
PASADENA, CA 91101                                  P‐0056545   2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINNETT, ANTHONY A
379 DAVIS RD
STREET, MD 21154                                    P‐0009353 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINNETT, ANTHONY A
379 DAVIS RD
STREET, MD 21154                                    P‐0009397 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINNETT, SHARON P
379 DAVIS RD
STREET, MD 21154                                    P‐0009409 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINNETT, SHARON P
379 DAVIS RD
STREET, MD 21154                                    P‐0009552 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3151 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1315 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STINNETT, SHARON P
379 DAVIS RD
STREET, MD 21154                                      P‐0010017 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINNETT, SHARON P
379 DAVIS RD
STREET, MD 21154                                      P‐0010029 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINSON, MARSHALL T
3218 SE WEST SNOW RD
PORT ST. LUCIE, FL 34984                              P‐0055226 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STINSON, MELISSA
PO BOX 20386
HOUSTON, TX 77225‐0386                                P‐0056295 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIPES, TERESA
356 HARLESS ROAD
P O BOX 154
CORRYTON, TN 37721                                    P‐0002934 10/24/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
STIPP, JOHN E
559 N CHERRY ST
GALESBURG, IL 61401                                   P‐0002907 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIPP, JOHN E
559 N CHERRY ST
GALESBURG, IL 61401                                   P‐0002913 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIREWALT, RODNEY F
POST OFFICE BOX 512
GRANITEVILLE, SC 29829                                P‐0006338 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIRITZ, KAREN D
1800 NE 40TH ST E302
RENTON, WA 98056                                        2258    11/11/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STIRLING, DENNIS M
5871 TREVOR LANE
TAYLORSVILLE, UT 84129‐2084                           P‐0029166 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIRLING, LORAE P
5871 TREVOR LANE
TAYLORSVILLE, UT 84129‐2084                           P‐0029235 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STIRMAN, AMY M
555 W MIDDLEFIELD RD
APT G‐204
MOUNTAIN VIEW, CA 94043                               P‐0023474 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STITCHER, ELIZABETH G
106 WARE ST
HOGANSVILLE, GA 30230                                 P‐0032745 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STITES, JONATHAN
1601 FARO DRIVE 702
AUSTIN, TX 78741                                      P‐0027825 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STITNIZKY, JASON R
9401 MAGNOLIA AVE
MOKENA, IL 60442                                      P‐0035512 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STITT, JOYCE L
NO ADDRESS PROVIDED
                                                      P‐0011471 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STITZ, DAVID D
50590 NECTAREO
LA QUINTANA, CA 92253                                 P‐0047743 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3152 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                   Page 1316 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
STITZ, DAVID D
50‐855 WASHINGTON STREET
SUITE C‐128
LA QUINTA, CA 92253                                 P‐0055084 1/17/2018      TK Holdings Inc., et al.                     $60,000.00                                                                                    $60,000.00
STITZER, JORDAN B
2550 MONTROSE ST
PHILADELPHIA, PA 19146                              P‐0020410 11/8/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STJERNSTROM, MAGNUS
213 CRAFTSMAN DRIVE
DOTHAN, AL 36303                                      4040    12/13/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
STJOHN, JOEL A
5016 LINCOLN OAKS DR N
APT 713
FORT WORTH, TX 76132                                P‐0018127 11/6/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STJOHN, KAREN
12 ORCHID DR
BEAR, DE 19701                                      P‐0016081 11/5/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STO. DOMINGO, MAGTANGGOL C
6714 BOWIE DRIVE
SPRINGFIELD, VA 22150                               P‐0023000 11/12/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STOBER, BRENDA E
348 SWEETGRASS CREEK RD
CHARLESTON, SC 29412‐9129                           P‐0022663 11/11/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STOBER, JR, ROBERT W
348 SWEETGRASS CREEK RD
CHARLESTON, SC 294129129                            P‐0022671 11/11/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STOBER, RICHARD
6547 EAST EUGIE TERRACE
SCOTTSDALE, AZ 85254‐3923                           P‐0036780 12/6/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STOCK, JOAN M
415 10TH AVENUE NORTHWEST
ISANTI, MN 55040‐7445                               P‐0046896 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STOCK, MOLLY M
185 BELVOIR RD
BUFFALO, NY 14221                                   P‐0030530 11/22/2017     TK Holdings Inc., et al.                       $1,000.00                                                                                    $1,000.00
STOCKER, JENNIFER
231 GRANTWOOD AVE
STATEN ISLAND, NY 10312                               646     10/26/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
STOCKFLETH, LAVINIA
12419 PACKARD BEND TRAIL
HOUSTON, TX 77089                                   P‐0005067 10/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STOCKHAM, MEGHAN R
6127 METROWEST BLVD. #108
ORLANDO, FL 32835                                   P‐0032015 11/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STOCKI, MELISSA
6632 S. GOLDENROD RD. #114C
ORLANDO, FL 32822                                   P‐0014048 11/3/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
STOCKMAN, RUSSELL A
2114 KIRBY SMITH DR
BOSSIER CITY, LA 71112                              P‐0010383 10/31/2017     TK Holdings Inc., et al.                       $1,000.00                                                                                    $1,000.00
STOCKS, ALICIA N
600 OLD COUNTRY RD.
SUITE 412
GARDEN CITY, NY 11530                               P‐0052761 12/26/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00



                                                                                          Page 3153 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1317 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STOCKS, ELENA
1575 NW 131ST AVENUE
PORTLAND, OR 97229                                    P‐0021680 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOCKSTILL, SHARON K
211C SONES CHAPEL ROAD
CARRIERE, MS 39426                                    P‐0013287 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOCKTON CHILSON, KAREN E
PO BOX 3416
LAKE CITY, CA 96115                                   P‐0035785 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOCKTON, KEVIN
818 YADKINVILLE RD
MOCKSVILLE, NC 27028                                  P‐0026621 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOCKTON, KEVIN D
818 YADKINVILLE RD
MOCKSVILLE, NC 27028                                  P‐0026616 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOCKTON, STACIE L
652 STARLA CT
LOVELAND, CO 80537                                    P‐0013490 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOCKWELL, DAVID A
1381 WINBORN CIR NW
KENNESAW, GA 30152                                    P‐0042157 12/19/2017     TK Holdings Inc., et al.                        $16.68                                                                                       $16.68
STODDARD, DAVID F
PO BOX 875
3 HICKORY LN
BYFIELD, MA 01922                                     P‐0050519 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STODDARD, ERIN C
202 LORADALE ROAD
OSWEGO, IL 60543                                      P‐0026846 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STODDARD, JOHN D
76 RIDGE DRIVE
NORTH HAVERHILL, NH 03774                             P‐0054782 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STODDARD, KATHY L
630 COTTAGEVIEW DRIVE
APT 4C
TRAVERSE CITY, MI 49684                               P‐0046927 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STODDARD, RACHELLE
2110 CAMPO PLACE
ESCONDIDO, CA 92027                                   P‐0017108 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STODDARD, ZANE
13403 HALCOURT AVE
NORWALK, CA 90650                                     P‐0021906 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOECKEL, MICHAEL B
290 EAST HIGHLAND AVE
ATLANTIC HIGHLAN, NJ 07716                            P‐0007560 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOECKLE, CRYSTAL A
1144 TICE DRIVE
MILPITAS, CA 95035                                    P‐0021893 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOEPPEL, RICHARD B
3542 CHESTNUT GROVE LANE
FULSHEAR, TX 77441                                    P‐0026805 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOFF, MEGAN L
884 LOVINGSTON DRIVE
PITTSBURGH, PA 15216                                  P‐0048187 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOFFEL, MINDI
1195 STATE ROUTE 31
BRIDGEPORT, NY 13030                                  P‐0021238 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3154 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1318 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
STOFFEL, PATRICK R
2113 COUNTY RD MM
APT 4
OREGON, WI 53575                                       P‐0038063 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOFFERAHN, ALICIA L
212 CLOVER LANE
LOUISVILLE, KY 40207                                   P‐0002070 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOFFERAHN, MARGARET S
8512 ROCK BROOK CIR.
LOUISVILLE, KY 40220                                   P‐0002050 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOJANOVIC, DRAGANA
7601 EAST TREASURE DRIVE
APT. 1417
N. BAY VILLAGE, FL 33141                               P‐0025780 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOJANOVSKI, MISEL
17209 INVITATIONAL DR
MACOMB, MI 48042                                       P‐0037794 12/8/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
STOJDA, ALFRED
15 WELCH DRIVE
ENFIELD, CT 06082                                      P‐0024847 11/6/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
STOKES & CLINTON PC
P.O. BOX 991801
MOBILE, AL 36691                                       P‐0044854 12/22/2017     TK Holdings Inc., et al.                     $6,050.00                                                                                    $6,050.00
STOKES, DANIELLE
2070 TELEGRAPH RD
2070 TELEGRAPH RD
HONEY BROOK, PA 19344                                  P‐0031966 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOKES, GERALD
1344 NORTH PRIMROSE AVENUE
RIALTO, CA 92376                                         3135    11/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STOKES, JAMAL
3626 TEMPLAR RD
RANDALLSTOWN, MD 21133                                 P‐0043031 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOKES, KENNETH J
218 SERPENTINE ROAD
IRMO, SC 29063                                         P‐0038246 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOKES, MICHAEL
4800 AUBURN AVE APT 1004
BETHESDA, MD 20814                                     P‐0034735 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOKES, TALEDIA
142 YUMA ST
WASHINGTON, DC 20032                                   P‐0049401 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOKES, WANDA L
2337 SE AVALON RD
PORT SAINT LUCIE, FL 34952‐6502                        P‐0008564 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLARZ, ALICE M
154 GLENMOOR CIR N
EASTON, PA 18045                                       P‐0027302 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLBERG, JASON R
2824 GRAND AVE
A401
EVERETT, WA 98201                                      P‐0019390 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLER, JEFFREY M
90 BROOK STREET
WESTWOOD, MA 02090‐3425                                P‐0009078 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3155 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1319 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
STOLERU, RADU
4304 TODDINGTON LN
COLLEGE STATION, TX 77845                            P‐0056766    2/6/2018      TK Holdings Inc., et al.                      $487.00                                                                                       $487.00
STOLFI, THOMAS J
1351 TORRINGFORD WEST ST
TORRINGTON, CT 06790‐3099                            P‐0003741 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLFI, THOMAS J
1351 TORRINGFORD WEST ST.
TORRINGTON
, CT 06790‐3099                                      P‐0003742 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLFI, THOMAS J
1351 TORRINGFORD WEST ST
TORRINGTON, CT 06790‐3099                            P‐0004884 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLFI, THOMAS J
1351 TORRINGFORD WEST ST
TORRINGTON, CT 06790‐3099                            P‐0004885 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLL, JOHN
2735 SHERIDAN WAY
SACRAMENTO, CA 95821                                   2239      11/10/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STOLL, SANDRA
2816 W 182ND ST
APT 18
TORRANCE, CA 90504                                   P‐0057411 2/20/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLLER, DAVID
3231 STOCKDALE RD
BEAVER, OH 45613                                     P‐0044056 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLOFF, MARILYNN H
2802 VICTORIA WAY C‐3
COCONUT CREEK, FL 33066‐1325                         P‐0000889 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLTING, JASON J
2601 KAIBAB AVE
BAKERSFIELD, CA 93306                                P‐0020454 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLZBERG, TODD M
5502 DUMFRIES DR
HOUSTON, TX 77096                                    P‐0047401 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOLZMAN, CASEY J
805 N VERNON ST.
CONRAD, IA 50621                                     P‐0011255 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOMEL, THEODORE
1512 PATHFINDER
WESTLAKE, CA 91362‐5296                              P‐0029680 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOMMES, LEON J
102 PALMER RD
MASHPEE, MA 02649                                    P‐0049797 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE HILL CONTRACTING LLC
6950 146TH ST. W. #124
APPLE VALLEY, MN 55124                                 1692      11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
STONE II, TONY W
253 CR 322
ROSEBUD, TX 76570                                    P‐0023932 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE JR, WILLIAM J
33 SCOTCH DR
TURNERSVILLE, NJ 08012                               P‐0053089 12/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, ANDREW W
10 YEARLING COURT
ROCKVILLE, MD 20850                                  P‐0040972 12/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3156 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1320 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STONE, BARBARA J
914 STRATTON LANE
WINCHESTER, KY 40391                                  P‐0004622 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, BRIAN J
3851 RIDGEVIEW CT.
COLGATE, WI 53017                                     P‐0009485 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, CARA A
2533 TINNIN ROAD
GOODLETTSVILLE, TN 37072                              P‐0036547 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, CHARLOTTE
1275 OAK HOLLOW DR.
MILFORD, MI 48380                                     P‐0041740 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, CYNTHIA J
1073 LYNNWOOD BLVD.
NASHVILLE, TN 37215                                   P‐0031444 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, ELIZABETH D
1506 N FIEDLER RD
MAPLE GLEN, PA 19002                                  P‐0009724 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, HONORA S
4051 FOXPOINTE DRIVE
WEST BLOOMFIELD, MI 48323                             P‐0017228 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, JAMES E
6100 LEVEL RUN ROAD
LONG ISLAND, VA 24569‐6306                            P‐0031229 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, JASON L
10713 SHADYFORD LANE
GLEN ALLEN, VA 23060                                  P‐0025418 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, JENNIFER C
220 CROSSING CREEK CT.
ROSWELL, GA 30076                                     P‐0013294 11/2/2017      TK Holdings Inc., et al.                      $406.34                                                                                       $406.34
STONE, JOAN C
3841 S VIRGINIA PL
SPRINGFIELD, MO 65807                                 P‐0046455 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, JOSHUA M
505 SUSAN CIRCLE
NORTH WALES, PA 19454                                 P‐0046324 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, KERRI
8460 CANYON CROSSING
LANTANA, TX 76226                                     P‐0008160 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, MARGARET H
600 RIVER ROAD
NEWPORT NEWS, VA 23601                                P‐0040135 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, MELANIE J
9601 BAY HILL DR
LOUISVILLE, KY 40223                                  P‐0028696 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, PAMELA D
PO BOX 1174
WAYNESBORO, GA 30830                                  P‐0029783 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, PATRICIA L
3337 MERSHON DRIVE
MURFREESBORO, TN 37128                                P‐0018688 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, PATRISE
PATRISE STONE
P.O. BOX 107
BLYTHEVILLE, AR 72315                                 P‐0051160 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 3157 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1321 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STONE, PHYLLIS
85 HORSLEY DRIVE
ODENVILLE, AL 35120                                     4148    12/21/2017        TK Holdings Inc.                          $8,000.00                                                                                    $8,000.00
STONE, ROBERT L
3063 DIABLO VIEW ROAD
PLEASANT HILL, CA 94523‐4512                          P‐0014542 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, SHAWN
8460 CANYON CROSSING
LANTANA, TX 76226                                     P‐0008148 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, SHAWN
8460 CANYON CROSSING
LANTANA, TX 76226                                     P‐0008152 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, SHIMON
206 4TH AVE
QUANTICO, VA 22134                                    P‐0006415 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, TIFFANY A
17643 JUNIPER ST
HESPERIA, CA 92345                                    P‐0054652 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONE, TIFFANY J
504 RIVER BRICH RUN
SOLON, IA 52333                                       P‐0025020 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEBRAKER, MARY J
4820 JACKSON STREET
NORTH HIGHLANDS, CA 95660                             P‐0035642 12/4/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
STONECIPHER, DEBORAH M
629 PARKSIDE DRIVE
BAY VILLAGE, OH 44140                                 P‐0039390 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHAM, JIMENA K
8110 TWIN HILLS DR
HOUSTON, TX 77071                                     P‐0012978 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 STE 101
OERM, UT 84058                                        P‐0029767 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                        P‐0029768 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W SUIT 101
OREM, UT 84058                                        P‐0029769 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                        P‐0029772 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                        P‐0029773 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                        P‐0029774 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                        P‐0029777 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                        P‐0029780 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3158 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1322 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                        P‐0029790 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                        P‐0029816 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                        P‐0029902 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHENGE CARE LLC
36 S 400 W STE 101
OREM, UT 84058                                        P‐0029938 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONEHOUSE, DEBORAH A
1061 RIO NORTE WAY
SACRAMENTO, CA 95834                                  P‐0013445 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONER, CONSTANCE P
6615 ANDERSON ACRES DR
GEORGETOWN, TN 37336                                  P‐0018539 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONGE, NANCY
11 MYRON ST
CLIFTON, NJ 07014‐1325                                P‐0054297   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STONGLE, NATHAN C
117 N. 49TH AVE
GREELEY, CO 80634                                     P‐0017794 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOODLEY, MARIE L
414 NE 2 STREET
DEERFIELD BEACH, FL 33441                             P‐0010922 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOOKEY, GRETA
301 DANIEL PAUL DRIVE
ARCHDALE, NC 27263                                    P‐0038281 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOOPS, ALAN L
137 RALSTON ROAD
SARVER, PA 16055                                      P‐0040153 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOOPS, NANCY E
137 RALSTON ROAD
SARVER, PA 16055                                      P‐0040150 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOOR, TERRY A
1076 SHADY VALLEY PLACE NE
ATLANTA, GA 30324                                     P‐0033863 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOPHER, PAMELA J
2436 BARRY KNOLL WAY
FORT WAYNE, IN 468451926                              P‐0016367 11/5/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
STOPHER, RONALD L
2436 BARRY KNOLL WAY
FORT WAYNE, IN 468451926                              P‐0016384 11/5/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
STOPPKOTTE, CLAYTON K
PO BOX 365
305 A ST
SHELTON, NE 68876                                     P‐0021527 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORCH, ARNOLD
27896 257 AVE.SE
MAPLE VALLEY, WA 98038                                P‐0020241 11/8/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
STORCH, ARNOLD
27896 257 AVE. SE
MAPLE VALLEY, WA 98038                                P‐0038546 12/10/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00

                                                                                            Page 3159 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1323 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STORCH, ARNOLD
27896 257 AVE SE
MAPLE VALLEY, WA 98038                               P‐0038572 12/10/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
STORCH, KAREN B
211 WEST HILL RD.
ELMIRA, NY 14903                                     P‐0014228 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORCK, WILLIAM H
113 WILLIAM RICHMOND
WILLIAMSBURG, VA 23185                               P‐0010428 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORCK, WILLIAM H
113 WILLIAM RICHMOND
WILLIAMSBURG, VA 23185                               P‐0010437 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOREY, MATTHEW J
16040 WEST PORT AU PRINCE LAN
SURPRISE, AZ 85379                                   P‐0034495 12/1/2017      TK Holdings Inc., et al.                      $930.80                                                                                       $930.80
STOREY, NANCY J
1212 PUNAHOU ST. #902
HONOLULU, HI 96826‐1021                              P‐0039422 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOREY, RICARDO
23831 S. KURT LANE
CRETE, IL 60417                                      P‐0027306 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOREY, RICARDO T
23831 S. KURT LANE
CRETE, IL 60417                                      P‐0027318 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOREY, STEPHANIE N
14210 DICKENS ST.
UNIT 8
SHERMAN OAKS, CA 91423                               P‐0037737 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORFER, BENNETT
2501 ANTIGUA TERRACE
APT L2
COCONUT CREEK, FL 33066                              P‐0000723 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORIE, ROBERT W
3708 ALCANTARA LN
NORTH LAS VEGAS, NV 89084                            P‐0027734 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORIE, ROBERT W
3708 ALCANTARA LN
NORTH LAS VEGAS, NV 89084                            P‐0027739 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORM, CLIFFORD J
142 CHAMBERS ST.
RIDGECREST, CA 93555                                 P‐0021240 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORM, KIMBERLY R
18506 E SUNNYDALE DR
QUEEN CREEK, AZ 85142                                P‐0011809 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORM, KIMBERLY R
18506 E SUNNYDALE DR
QUEEN CREEK, AZ 85142                                P‐0011821 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORM, MIA L
421 W 3RD #1708
AUSTIN, TX 78701                                     P‐0008443 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORTI, DEBORAH J
11 WAMPANOAG AVENUE
WESTERLY, RI 02891                                   P‐0024003 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORTS, SARAH J
6111 BREEZY HOLLOW LN
KATY, TX 77450                                       P‐0014286 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3160 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1324 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STORY, MARVIN D
5830 LELAND ANDERSON PLACE
LENOIR, NC 28645                                    P‐0036549 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORY, RANDY
5380 MASON DR
FORT BELVOIR, VA 22060                              P‐0053842    1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STORY, TRICIA M
2505 COTTAGE WAY #1
SACRAMENTO, CA 95825                                P‐0022044 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOTT, ASHANTI
500 SAINT THOMAS LN
EAST SAINT LOUIS, IL 62206                            760       10/27/2017        TK Holdings Inc.                          $2,000.00                                                                                    $2,000.00
STOTTLE, DANNY L
11126 STATE HWY 176
WALNUT SHADE, MO 65771                              P‐0057369 2/19/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOTTLE, PATRICIA E
11126 STATE HWY 176
WALNUT SHADE, MO 65771                              P‐0030475 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOUFFER, JACQUELINE L
16 S MAIN ST
LEWISTOWN, PA 17044                                 P‐0048675 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOUT JR, GEORGE H
9 GALLO COURT
LAWRENCEVILLE, NJ 08648                             P‐0038623 12/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOUT, BRENDA H
248 PERKASIE AVE
QUAKERTOWN, PA 18951‐2809                           P‐0025902 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOUT, CRISSY W
912 ALLMAN AVE
LEHIGH ACRES, FL 33971                              P‐0016811 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOUT, DONALD E
25102 BLACK HORSE LANE
LAGUNA HILLS, CA 92653                              P‐0020476 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOUT, JOANNE I
2284 MORGAN RD
CARLSBAD, CA 92008                                  P‐0017268 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOUT, KENNETH W
248 PERKASIE AVE
QUAKERTOWN, PA 18951‐2809                           P‐0025767 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOUT, RICHARD A
18160 COTTONWOOD RD.
NO. 273
SUNRIVER, OR 97707                                  P‐0017589 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOUT, RICHARD A
18160 COTTONWOOD RD.
NO. 273
SUNRIVER, OR 97707                                  P‐0018077 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOUT, SANDRA M
210 FIELDCREST LANE
EPHRATA, PA 17522                                   P‐0022073 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOUT, SANDRA M
210 FIELDCREST LANE
EPHRATA, PA 17522                                   P‐0022087 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOUT, THOMAS D
4611 S. FULLER AVE.
INDEPENDENCE, MO 64055                              P‐0013925 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3161 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1325 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
STOUT, THOMAS D
4611 S. FULLER AVE.
INDEPENDENCE, MO 64055                               P‐0013940 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOUT, THOMAS D
4611 S. FULLER AVE.
INDEPENDENCE, MO 64055                               P‐0014006 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOUT, TOMMY L
PO BOX 65556
TUCSON, AZ 85728                                     P‐0020030 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOUT, TOMMY L
PO BOX 65556
TUCSON, AZ 85728                                     P‐0020043 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOUTJESDYK, JENNIFER L
7860 SILVER HILLS DR
ROCKFORD, MI 49341                                   P‐0020748 11/9/2017      TK Holdings Inc., et al.                      $629.16                                                                                        $629.16
STOVALL, NOLA M
6350 TIMBERLAND DR
DIMONDALE, MI 48821                                  P‐0025599 11/7/2017      TK Holdings Inc., et al.                   $250,000.00                                                                                   $250,000.00
STOVALL‐HARRIS, JENNIFER A
1878 PINEHURST VIEW COURT
GRAYSON, GA 30017                                    P‐0040625 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOVER, JAMES E
29 ROLAND WAY
MILFORD, MA 01757                                    P‐0022195 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOVER, JUSTIN L
3527 ABES LANDING DRIVE
GRANBURY, TX 76049                                   P‐0005159 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOVER, MARK W
1955 EAST COUNTY ROAD 36
TIFFAN, OH 44883                                     P‐0026468 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOVER, MICHELLE R
96 BARRE DRIVE
LANCASTER, PA 17601                                  P‐0011965 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOVER, TIM M
617 GUDGER RD
MADISONVILLE, TN 37354                               P‐0004511 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOVER, WILLIAM D
5805 CAMPBELL ST
VALPARAISO, IN 46385                                 P‐0009362 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOVER‐ORAMA , KRISTINA A
4305 WASHINGTON
#20
SPRINGFIELD, IL 62711                                P‐0042323 12/18/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
STOW, MARY E
3642 SHORE SHADOWS DRIVE
CROSBY, TX 77532                                     P‐0031912 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOWE, MONICA
13 BROWN ST.
UNION CITY, PA 16438                                   4636     1/2/2018         TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
STOWELL, MICHAEL D
210 RICHBARN RD.
PITTSBURGH, PA 15212                                 P‐0020167 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STOWELL, MICHAEL D
210 RICHBARN RD.
PITTSBURGH, PA 15212                                 P‐0020170 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3162 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1326 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STOWELL, TROY M
17319 QUICKSILVER ST NW
RAMSEY, MN 55303                                      P‐0018206 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOYAK, DENNIS J
511 TONELLI TRAIL
LOCKPORT, IL 60441                                    P‐0020552 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STOYANOFF JR, MIKE L
5566 ADDERSTONE
CLARKSTON, MI 48346                                   P‐0034435 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRACHAN, JESSICA B
8208 LONGFELLOW LANE
FORT WORTH, TX 76120                                  P‐0052376 12/28/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
STRACKE, AARON J
5006 W VLIET STREET
MILWAUKEE, WI 53208                                   P‐0054442 1/11/2018      TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
STRADLEY, JOHN A
4490 NORA AVE.
PACE, FL 32571                                        P‐0020924 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAHN, YVONNE
2410 OCEAN PARK BLVD, #6
SANTA MONICA, CA 90405                                P‐0032574 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAIGHT, HARRY F
19599 COYOTE LAKES PKWY
SURPRISE, AZ 85378                                    P‐0014600 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAIGHT, HARRY F
19599 COYOTE LAKES PKWY
SURPRISE, AZ 85378                                    P‐0014733 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAIN, LARRY R
775 PALM AVE
PENNGROVE, CA 94951                                   P‐0039587 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAIT, JAMES V
9715 FILLMORE ST
THORNTON, CO 80229                                    P‐0006735 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAMA, CHRISTINE M
2001 GAY AVENUE
GREENSBURG, PA 15601‐5239                             P‐0010016 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAND, ALEXANDER
131 RITCHIE AVE
SILVER SPRING, MD 20910                               P‐0049338 12/27/2017     TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
STRANG, ANN E
2 JULIEN DUBUQUE DRIVE #13
DUBUQUE, IA 52003                                     P‐0056271 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRANGE, LIYAH
1088 AMBERTON LANE
POWDER SPRINGS, GA 30127                              P‐0055515 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRANGE, MICHELLE M
535 OREGON TRL
LINCOLN, NE 68521                                     P‐0019007 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRANGSTAD, LYNETTE
327 DOTY
MINERAL POINT, WI 53565                               P‐0043895 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRANNARD, DAVID
3448 RANCHO RIO WAY
SACRAMENTO, CA 95834                                  P‐0027207 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3163 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1327 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STRANNARD, DAVID L
3448 RANCHO RIO WAY
SACRAMENTO, CA 95834                                 P‐0027209 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAPEC, LEAH S
2076 ROCKROSE AVE
BALTIMORE, MD 21211                                  P‐0021000 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRASBURGER & PRICE, LLP
ROBERT P. FRANKE
901 MAIN STREET, SUITE 6000
DALLAS, TX 75202                                       129     9/14/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
STRASSER, CHERYL L
40188 JEFFERSON SPRINGS COURT
ALDIE, VA 20105                                      P‐0028491 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRASSER, MARK A
2 BAYBERRY DRIVE
CLIFTON PARK, NY 12065                               P‐0012478 11/1/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
STRATAKOS, CHARLES J
14911 GRANITE CT
SARATOGA, CA 95070                                   P‐0023821 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRATE , JOSHUA M
1850 TAMARIND LANE
COCONUT CREEK, FL 33063                              P‐0030194 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRATFORD, JAMES S
10076 NE 10TH STREET
PRATT, KS 67124                                      P‐0017422 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRATOSPHERE QUALITY
SCOTT SAMPSON
CINDY EVANS
12024 EXIT FIVE PARKWAY
FISHERS, IN 46037                                      486     10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STRATOSPHERE QUALITY
SCOTT SAMPSON
CINDY EVANS
12024 EXIT FIVE PARKWAY
FISHERS, IN 46037                                      593     10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STRATOSPHERE QUALITY
SCOTT SAMPSON
CINDY EVANS
12024 EXIT FIVE PARKWAY
FISHERS, IN 46037                                      928     10/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STRATOSPHERE QUALITY LLC
SCOTT SAMPSON
CINDY EVANS
12024 EXIT FIVE PARKWAY
FISHERS, IN 46037                                      577     10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STRATOSPHERE QUALITY LLC
SCOTT SAMPSON
CINDY EVANS
12024 EXIT FIVE PARKWAY
FISHERS, IN 46037                                      938     10/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STRATTER, JOHN V
124 SE 11TH STREET
DEERFIELD BEACH, FL 33441                            P‐0036761 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRATTON, DOROTHY R
8033 SW 69TH STREET
AUBURN, KS 66402‐9525                                P‐0043803 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3164 of 3674
                                                 Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1328 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
STRATTON, DOROTHY R
8033 SW 69TH STREET
AUBURN, KS 66402 9525                                  P‐0043935 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRATTON, ROBERT S
3107 WALNUT STREET
PORTSMOUTH, OH 45662                                   P‐0015047 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRATTON, STAN
2944 PLAYER LANE
TUSTIN, CA 92782                                       P‐0045281 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRATTON, THOMAS A
1664 HOLLY LAKE CIRCLE
SNELLVILLE, GA 30078                                   P‐0018609 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUB, ANNA M
1302 N. FRANKLIN AVE.
RIVER FOREST, IL 60305‐1039                            P‐0053050 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUB, AUBREY C
2847 SAN LUIS COURT
SACRAMENTO, CA 95818                                   P‐0036220 12/5/2017        TK Holdings Inc., et al.                     $3,921.00                                                                                    $3,921.00
STRAUB, EDWARD
1581 PATTON DRIVE
DUNEDIN, FL 34698                                      P‐0039184 12/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUB, ISAAC W
3401 NE 57TH TERR
GLADSTONE, MO 64119                                    P‐0016190 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUB, JEFFREY D
37108 MISSISSIPPI DRIVE
PLANTATION PARK
FRANKFORD, DE 19945                                    P‐0026140 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUGHAN, KURT
370 E MARKET ST
HALLAM, PA 17406                                       P‐0055998 1/28/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUGHTER, HENRY W
11610 OXFORD AVE. #7
HAWTHORNE, CA 90250                                    P‐0030723 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUGHTER, JAY B
3225 DELMAR BLVD
APT B
SAINT LOUIS, MO 63103                                  P‐0010435 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUGHTER, LATOYA A
25542 FOREST SPRING LAKE
SPRING, TX 77373                                       P‐0056358    2/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUGHTER, STANLEY
1910 HICKORY LAWN DR.
HOUSTON, TX 77077                                      P‐0005221 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUS, DAVID
827 BURWELL LN
COLUMBIA, SC 29205                                       451       10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STRAUS, LAWRENCE K
19 PARDEE PLACE
EWING, NJ 08628                                        P‐0046686 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUSBERG, DANIEL C
21680 SAVOIE WAY
NOVI, MI 48375                                         P‐0044445 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUSS, MARK I
60 E SHARON RD
CINCINNATI, OH 45246                                     1326      10/31/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                               Page 3165 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1329 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STRAUSS, PETER
8310 GANNON AVENUE
SAINT LOUIS, MO 63132                                P‐0025625 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUSS, ROBERT
4031 MORNING GLORY ROAD
COLORADO SPRINGS, CO 80920                           P‐0010592 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAUSS, TANYA C
2328 SHADY HILL AVE.
LAS VEGAS, NV 89106                                  P‐0027201 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAWDER , JIMMY L
3150 SALINEVILLE RD NE
POBOX 434
CARROLLTON, OH 44615                                 P‐0027912 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAWDERMAN, ERIC J
909 GLOUSTER CIRCLE
HAMPSTEAD, MD 21074                                  P‐0008977 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAWN(FISK), MAUREEN B
4218 MOJAVE DRIVE
GRANBURY, TX 76049                                   P‐0031819 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAWN(FISK), MAUREEN B
4218 MOJAVE DRIVE
GRANBURY, TX 76049                                   P‐0034060 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAWN, IAN R
3234 S 74TH LN
PHOENIX, AZ 85043                                    P‐0005826 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRAZZO, MICHAEL L
4 MICHELSON CT.
SACRAMENTO, CA 95835                                 P‐0042115 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREATER, GENEVA M
6803 THIRD AVE
INDIAN TRAIL, NC 28079                               P‐0003575 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREDER, PAMELA B.
2110 HIGH COUNTRY DRIVE
CARROLLTON, TX 75007‐2044                              3963    12/10/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STREET, HELEN
828 PINE ST
GREENSBORO, NC 27401                                 P‐0057879 4/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREET, MARGOT B
2012 BEARING LANE
KISSIMMEE, FL 34744                                  P‐0011638 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREET, PATRICIA
56 TOLL GATE RD
DOUGLASSVILLE, PA 19518                              P‐0009554 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREET, REBECCA L
115 E FOREST DR
WOODSTOCK, GA 30188‐2748                             P‐0004341 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREET, SHARON A
11032 E. RALEIGH AVENUE
MESA, AZ 85212‐2593                                  P‐0007720 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREETER, KENDREA L.
632 HADDOCK DRIVE
SAINT LOUIS, MO 63137                                  1216    10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STREETER, TIMOTHY C
1761 HARLEY DRIVE
ANN ARBOR, MI 48103                                  P‐0011409 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3166 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1330 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STREETS, CRYSTAL O
4067 HARDWICK ST
396
LAKEWOOD, CA 90712                                   P‐0033913 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREICHER, TERRENCE R
260 S HARBOR WATCH DRIVE
STATESVILLE, NC 28677                                P‐0054631 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREICHER, TERRENCE R
260 S HARBOR WATCH DRIVE
STATESVILLE, NC 28677                                P‐0054633 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREICHER, TERRENCE R
260 S HARBOR WATCH DR
STATESVILLE, NC 28677                                P‐0054637 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREIFER, RICHARD J
513 SARGENT CT.
BENICIA, CA 94510                                    P‐0027165 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREIFFER, CATHERINE H
234 DORRINGTON BLVD
METAIRIE, LA 70005                                   P‐0031870 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREIN, JOHN
362 WHITE ROAD
MINEOLA, NY 11501                                    P‐0019632 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRELKOV, VYACHESLAV
1014 JEFFERY LANE
LITITZ, PA 17543                                     P‐0010167 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STREMPEL, DANIEL
15 ADELPHI AVE.
HARRISON, NY 10528                                   P‐0009219 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRENCIWILK, MAE E
1753 LASEA ROAD
SPRING HILL, TN 37174                                P‐0012993 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRENCIWILK, MAE E
1753 LASEA ROAF
SPRING HILL, TN 37174                                P‐0013008 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRESINSHE, MAUREEN T
11672 GLENVIEW DRIVE
ORLAND PARK, IL 60467                                P‐0023626 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRICKFADEN, DANIEL G
3420‐C MILTON AVENUE
DALLAS, TX 75205                                     P‐0044701 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRICKLAND, AMY T
651 25TH AVENUE NW
HICKORY, NC 28601                                    P‐0030402 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRICKLAND, CONNIE J
6017 IVERLEIGH CIRCLE
FAYETTEVILLE, NC 28311                               P‐0043331 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRICKLAND, LISA W
63 REAM RD
STEVENS, PA 17578                                    P‐0011607 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRICKLAND, LOU ANNE B
1900 MCKINNEY AVENUE
UNIT 2403
DALLAS, TX 75201                                     P‐0010455 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRICKLAND, PAMELA
1212 RIVER OAKS DRIVE
FLOWER MOUND, TX 75028                               P‐0031803 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3167 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1331 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
STRICKLAND, PAMELA
1212 RIVER OAKS DRIVE
FLOWER MOUND, TX 75028                               P‐0031805 11/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRICKLAND, ROBERT O
60 CANYONS CT.
HAMPTON, GA 30228                                    P‐0002553 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRICKLAND, TIFFANEE K
110 HUNTERS CLUB LANE
NORCROSS, GA 30093                                   P‐0018256 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRICKLIN, JAMES D
5888 UNIVERSITY HEIGHTS DR
ATHENS, OH 45701                                     P‐0000103 10/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRICKROTH, GEORGE B
518 GROVE LN
CHINO VALLEY, AZ 86323‐6901                          P‐0006653 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRIEPECK, MICHELE
317 BIRCH ST
SCRANTON, PA 18505                                   P‐0010068 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRIETER, FREDERICK J
7814 FALLMEADOW LANE
DALLAS, TX 75248‐5328                                  1506      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STRIETER, FREDERICK J
7814 FALLMEADOW LANE
DALLAS, TX 75248‐5328                                  1979      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
STRINGER, CALANDRA
1889 RUSTLING PINES BLVD
MIDWAY, FL 32343                                     P‐0008941 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRINGER, GARY D
2875 POINTER CREEK ROAD
SCIENCE HILL, KY                                     P‐0006306 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRINGER, GARY D
2875 POINTER CREEK ROAD
SCIENCE HILL, KY 42553                               P‐0010570 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRINGER, JAMES
5708 CHOCTAW DR
GRANBURY, TX 76049‐5268                              P‐0053938   1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRINGER, SHARON L
7620 CASTLETON FARMS WEST DR.
INDIANAPOLIS, IN 46256                               P‐0004086 10/25/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
STRINGFELLOW, RICKEY A
34 ARIEL DR.
WARD
, AR 72176                                           P‐0055224 1/19/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRINGFIELD, KARISSIA M
5832 N. MARSH BANK LN.
APT. 102
CLARKSTON, MI 48346                                  P‐0050959 12/27/2017      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
STRINGFIELD, KARISSIA M
5832 N. MARSH BANK LN.
APT. 102
                                                     P‐0050993 12/27/2017      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
STRITZEL, DEBORAH A
7190 SALMON CREEK ROAD
WILLIAMSON, NY 14589                                 P‐0036955 12/5/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00



                                                                                            Page 3168 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1332 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STROBEL, RICHARD C
4 EASTON LN
CINNAMINSON, NJ 08077                                P‐0007488 10/28/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
STROBLE, CLINTON D
2703 PARKWOOD AVENUE
BALTIMORE, MD 2121                                   P‐0011382 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROCHAK, SCOTT P
625 CASA LOMA BLVD, #207
BOYNTON BEACH, FL 33435                              P‐0000320 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRODE, MITCHELL
37875 BIRCH LANE
AVON, OH 44011                                       P‐0034408 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRODEL, BETTY A
6409 HIGHCROFT DRIVE
EVANSVILLE, IN 47715‐3503                            P‐0041774 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROEBE, CAROLYN
1260 PARKWOOD DRIVE
NOVATOI, CA 94947                                    P‐0019148 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROH, KENNETH W
770 N. VERMONT ST.
ARLINGTON, VA 22203                                  P‐0039006 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROHM, TODD E
1226 SW CENTURY AVE.
PORT SAINT LUCIE, FL 34953                           P‐0040537 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROHMAN, JAMES
2710 WHITE OAK CIRCLE
AMES, IA 50014                                       P‐0010574 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROHMER, PAUL G
4109 GLEN PARK RD
NOTTINGHAM, MD 21236‐1018                            P‐0047025 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROK, ANDREW F
4436 VILLAGE DRIVE
ATLANTA, GA 30338                                    P‐0037189 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROMBERG, CHARLES L
14910 OLD YORK ROAD
PHOENIX, MD 21131                                    P‐0010342 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROME, RICHARD K
701 CATALINA AVE
SEAL BEACH, CA 99740                                 P‐0042033 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRONES, JENNIFER E
331 E MOHAWK DRIVE
FLAGSTAFF, AZ 86005                                  P‐0033742 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRONG, BEVERLY B
2304 E WINDSOR DR
DENTON, TX 762091447                                 P‐0056541   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRONG, CHERYL L
1975 MANCHESTER BLVD.
GROSSE POINTE WO, MI 48236                           P‐0050340 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRONG, JANINE M
1646 RIVERBANK
LINCOLN PARK, MI 48146                               P‐0024931 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRONG, KEVIN P
3079 HAWKS RIDGE LN
MARION, IA 52302                                     P‐0013769 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3169 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1333 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STRONG, MARCIA
258 E. OLD PLANK ROAD
COLUMBIA, MO 65203                                   P‐0015043 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRONG, MONICA
204 NORTH WALKER CIRCLE
INDIANOLA, MS 38751                                  P‐0012088 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRONG, RUTH KOLP
4541 SALDANA DRIVE
FORT WORTH, TX 76133                                 P‐0047871 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRONG, THOMAS
23292 NE STATE RD 69
BLOUNTSTOWN, FL 32424                                  3104    11/21/2017        TK Holdings Inc.                          $2,599.46                                                                                    $2,599.46
STRONGOSKY, BEVERLY A
327 T.R. 350
SULLIVAN, OH 44880                                   P‐0025679 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROPES, BRANDALON
14507 E 110TH PL N
OWASSO, OK 74055                                     P‐0000057 10/18/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
STROTHER, ALLISON
16139 120TH AVE NE
BOTHELL, WA 98011                                    P‐0022630 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROUD, ALLEN
51 ILEX DR
NEWBURY PARK, CA 91320                               P‐0014581 11/3/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
STROUD, ANN
821 DOLPHIN DR
DANVILLE, CA 94526                                   P‐0035451 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROUD, JANET
51 ILEX DR
NEWBURY PARK, CA 91320                               P‐0014576 11/3/2017      TK Holdings Inc., et al.                      $800.00                                                                                       $800.00
STROUD, SHYLA L
54 AVERY LANE
COLLIERS, WV 26035                                   P‐0018413 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROUGH, WILLIAM M
3440 ROBERT BURNS DRIVE
RICHFIELD, OH 44286                                  P‐0049630 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROUP, MICHAEL L
10200 GILES ST APT 1037
LAS VEGAS, NV 89183                                  P‐0033744 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROUP, RICHARD J
28365 GITANO
MISSION VIEJO, CA 92692                              P‐0041804 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STROZIER, RUTH E
220 SCHAUB ST
SHREVEPORT, LA 71115                                 P‐0015776 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRUCKMAN, JEFF A
735 BLUE BARREL ST
HENDERSON, NV 89011                                  P‐0001972 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRUNK, JOHN
1108 MACINTOSH WAY
MATAMORAS, PA 18336                                  P‐0048508 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRUNK, ROGER W
1323 PEA RIDGE ROAD
FRANKFORT, KY 40601                                  P‐0005590 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3170 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1334 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
STRUPPECK, THOMAS
5627 POOL CANYON CV
AUSTIN, TX 78734                                     P‐0000826 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRUPPECK, THOMAS
5627 POOL CANYON CV
AUSTIN, TX 78734                                     P‐0000839 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRUTZ, JIM
4005 EAGLE WING RD
SPRINGFIELD, IL 62711                                P‐0055948 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRYKER MEDICAL
KNEEN, JASON S
1429 BRADFORD STREET
PORTAGE
PORTAGE, MI 49024                                    P‐0011262 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRYKER MEDICAL
KNEEN, JASON S
1429 BRADFORD STREET
PORTAGE, MI 49024                                    P‐0011408 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRYKER, JAMES M
17515 SOUTH YAUPON CIRCLE
TOMBALL, TX 77377                                    P‐0002901 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRYKER, JAMES M
17515 SOUTH YAUPON CIRCLE
TOMBALL, TX 77377                                    P‐0002911 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRYKER, JAMES M
17515 SOUTH YAUPON CIRCLE
TOMBALL, TX 77377                                    P‐0003004 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRYKER, JAMES M
17515 SOUTH YAUPON CIRCLE
TOMBALL, TX 77377                                    P‐0003014 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STRYKER, JEFFREY R
2924 LANCELOT LN
CLARKSVILLE, TN 37040                                P‐0038339 12/10/2017     TK Holdings Inc., et al.                    $19,171.50                                                                                   $19,171.50
STT FARMS LLC
STANLEY TOMONO
PO BOX 327
HONAUNAU, HI 96726                                   P‐0048336 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STT INC.
TANABE LAW
KESHA TANABE, ESQ.
4304 34TH AVE S
MINNEAPOLIS, MN 55406                                   16      7/3/2017         TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
STT INC.
TANABE LAW
KESHA TANABE, ESQ.
4304 34TH AVE S
MINNEAPOLIS, MN 55406                                   36     7/24/2017         TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
STT INC.
TANABE LAW
KESHA TANABE, ESQ.
4304 34TH AVE S
MINNEAPOLIS, MN 55406                                  158     10/3/2017         TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00




                                                                                           Page 3171 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1335 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
STT USA INC.
TANABE LAW
KESHA TANABE, ESQ.
4304 34TH AVE S
MINNEAPOLIS, MN 55406                                    14      7/3/2017         TK Holdings Inc.                              $0.00                                                     $0.00                               $0.00
STUART , MARY E
299 ELIOT STREET
NATICK, MA 01760                                      P‐0033052 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STUART, ANDREA M
NO ADDRESS PROVIDED
                                                      P‐0008509 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STUART, CASSANDRA M
929 CHESAPEAKE WAY
KNOXVILLE, TN 37923                                   P‐0009054 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STUART, JEFFREY N
NO ADDRESS PROVIDED
                                                      P‐0008519 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STUART, REGINALD D
121 FRANKLIN HEIGHTS DRIVE
MURFREESBORO, TN 37128                                P‐0055042 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STUBBLEFIELD, CAROL
3434 BLACKBURN AVE.
ASHLAND, KY 41101                                     P‐0000623 10/20/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                    $15,000.00
STUBBLEFIELD, TAMMY
2140 BROOKS DR APT 521
DISTRICT HEIGHTS, MD 20747                              2539    11/13/2017        TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
STUBBS, CURTIS
1562 CHAIN FERN WAY
FLEMING ISLAND, FL 32003                                485     10/24/2017        TK Holdings Inc.                         $50,000.00                                                                                    $50,000.00
STUBBS, GENEVIEVE G
4147 S FOUR MILE RUN DR
UNIT C
ARLINGTON, VA 22204                                   P‐0044690 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STUBBS, JASON L
9125 HWY 169
UNION STAR, MO 64494                                  P‐0012438 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STUBBS, LAUREL
5979 S 2825 W
ROY, UT 84067                                           4275    12/25/2017        TK Holdings Inc.                          $3,791.70                                                                                     $3,791.70
STUBBS, LAUREL
5979 S 2825 W
ROY, UT 84067                                           4626     1/2/2018         TK Holdings Inc.                          $3,791.70                                                                                     $3,791.70
STUBBS, PONAE
42730 MORAGA RD #203
TEMECULA, CA 92591                                    P‐0055304 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STUBLASKI, NATHANIEL J
12017 BRENLYN LN
MINNETONKA, MN 55343                                  P‐0032094 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STUCK, TIMOTHY J
201 BROOKS ST
ESSEX, IA 51638                                       P‐0012155 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
STUCKO, GREGORY J
1224 71ST STREET
#4
DOWNERS GROVE, IL 60516                               P‐0018302 11/7/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00

                                                                                            Page 3172 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1336 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
STUDDARD, BARBARA A
PO BOX 95204
NORTH LITTLE ROC, AR 72190                          P‐0038937 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUDER, BARBARA J
401 SE DELAWARE AVE #210
ANKENY, IA 50021                                    P‐0043199 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUDNER, JON M
13604 MOUNT PROSPECT DRIVE
ROCKVILLE, MD 20850                                 P‐0015104 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUERMAN, MICHAEL
6400 LAKOTA MEADOWS DRIVE
LIBERTY TOWNSHIP, OH 45044                          P‐0051311 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUEVE, ANTHONY J
411 N 2ND ST
HIAWATHA, KS 66434‐2003                             P‐0010920 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUHR, CRYSTAL L
18701 PATTERSON DRIVE
NEWALLA, OK 74857                                   P‐0004786 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STULL, JOANNE M
100 LEXINGTON BLVD
DELAWARE, OH 43015                                  P‐0017395 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STULPIN, JOSEPH M
99 ANDREW LANE
HANSON, MA 02341                                    P‐0040829 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STULTS, JOHN E
714 RED LETTER STREET
HELENA, MT 59601                                    P‐0003197 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STULTZ, JOSHUA A
13418 PLUMBAGO CT
FT WAYNE, IN 46814                                  P‐0054452 1/12/2018      TK Holdings Inc., et al.                     $1,953.00                                                                                    $1,953.00
STUMACHER, LEE
10533 SEASONABLE DRIVE
LAS VEGAS, NV 89129                                 P‐0006445 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUMP JR, DAVID C
13723 CAHILL CT
CYPRESS, TX 77429                                   P‐0008618 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUMP, KRISTIE E
243 MAPLE AVENUE
MOOREFIELD, WV 26836                                P‐0004914 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUMPE & ASSOCIATES
STUMPE, MICHELE
1600 PARKWOOD CIRCLE
SUITE 200
ATLANTA, GA 30339                                   P‐0004522 10/25/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
STUMPE & ASSOCIATES
STUMPE, MICHELE
1600 PARKWOOD CIRCLE
SUITE 200
ATLANTA, GA 30339                                   P‐0036978 12/6/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
STUPAR, BEN J
722 BLUE JAY CT
TIFFIN, IA 52340                                    P‐0009012 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STURDIVANT, ARTISH E
31 CHESHIRE TERR.
WEST ORANGE, NJ 07052                               P‐0051486 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3173 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1337 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
STURGIS, JEFFREY R
22 WOODLAND ROAD
GORHAM, ME 04038                                       P‐0005680 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STURGON, KATHLEEN J
1512 CHESTNUT
CANON CITY, CO 81212                                   P‐0048055 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STURLEY, BETTY J
20705 SMALLWOOD CT
BEVERLY HILLS, MI 48025 2715                           P‐0026078 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STURLEY, WILLIAM K
20705 SMALLWOOD CT
BEVERLY HILLS, MI 48025‐2715                           P‐0026077 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STURM, ROGER W
1820 UNION DRIVE
LAKEWOOD, CO 80215‐3253                                P‐0005049 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STURROCK, DANIEL
34 SAILLY AVE
PLATTSBURGH, NY 12901                                  P‐0046868 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUSTER, JACK W
1516 MARQUARD TERRACE
SANTA BARBARA, CA 93101                                P‐0025006 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUTHARD, CHARLES R
8036 BRIAR RIDGE LANE
CITRUS HEIGHTS, CA 95610                               P‐0021036 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUTTGART CONNECTION, LLC
RICHARDSON, WILLIAM
4730 HAYDEN RUN RD.
COLUMBUS, OH 43221                                     P‐0031314 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STUTTS, JAMES W
108 WHISPERING HILLS DRIVE
BEREA, KY 40403                                        P‐0033544 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STYERS, GEORGE‐DEVON L.
1307 WRIGHT STREET
LLANO, TX 78643                                          4745    1/23/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
STYLES, KIMBERLY A
633 HEMLOCK DR
EUCLID, OH 44132                                       P‐0034339 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STYPE, CLARITA P
PO BOX 2752
EWA BEACH, HI 96706                                    P‐0028704 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STYPE, RANDY G
PO BOX 2752
EWA BEACH, HI 96706                                    P‐0028712 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
STYRON , CARLEEN J
455 LEISURE LN
PARADISE, CA 95969                                     P‐0027059 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SU, YVONNE
217 WORTHINGTON DRIVE
KINGSPORT, TN 37663                                    P‐0000507 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUARD, VICTOR A
5360 STOW CIR
SANTA ROSA, CA 95409                                   P‐0015516 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAREZ, ALFONSO
8701 MESA RD #23
SANTEE, CA 92071                                       P‐0055993 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                             Page 3174 of 3674
                                                     Case 17-11375-BLS            Doc 4434-1                      Filed 04/27/21                 Page 1338 of 1837
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                         Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address              Claim No. Claim Date               Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                 Amount                                                  Amount
SUAREZ, DEBORAH M
49 LOUISE PL
NORTH HALEDON, NJ 07508                                    P‐0010528 10/31/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAREZ, ELLEN M
NO ADDRESS PROVIDED
                                                           P‐0047166 12/22/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAREZ, HILDA R
527 RIVERHILL LP
LAREDO, TX 78046                                           P‐0050781 12/27/2017        TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SUAREZ, HILDA R
527 RIVERHILL LP.
LAREDO, TX 78046                                           P‐0050813 12/27/2017        TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SUAREZ, LEONEL A
67B BOYD ST
NEWARK, NJ 07103                                           P‐0006234 10/27/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAREZ, NOLAN P
3411 KEARNY VILLA LN
SAN DIEGO, CA 92123                                        P‐0033414 11/29/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAREZ, PEDRO
3115 MARIA LUIZA ST
EDINBURG, TX 78539                                         P‐0042185 12/19/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAREZ, ROSALIS
5305 SW 126TH TERRACE
MIRAMAR, FL 33027                                          P‐0040810 12/15/2017        TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
SUAREZ, ZORAIDA
661 COPPER DRIVE
APT 38
VISTA, CA 92083                                            P‐0046560 12/26/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUAZO, ERNEST B
1409 LYNDHURST AVE
HACIENDA HEIGHTS, CA 91745‐2930                            P‐0015570 11/4/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUBARU
MENDENHALL, VIVIAN
P.O.BOX 72
CATHERINE ALABAM 36728                                     P‐0036755 12/6/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUBARU CANADA, INC.
ATTN: BRIAN HAWKINS
SENIOR VICE PRESIDENT AND CFO
560 SUFFOLK COURT
MISSISSAUGA, ON L5R4J7
CANADA                                                       3432    11/26/2017   Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
SUBARU CANADA, INC.
ATTN: BRIAN HAWKINS, SENIOR VICE PRESIDENT AND CFO
560 SUFFOLK COURT
MISSISSAUGA, ON L5R4J7
CANADA                                                       3478    11/26/2017   Takata de Mexico, S.A. de C.V.                        $0.00                                                                                        $0.00
SUBARU CANADA, INC.
ATTN: BRIAN HAWKINS, SENIOR VICE PRESIDENT AND CFO
560 SUFFOLK COURT
MISSISSAUGA, ON L5R4J7
CANADA                                                       3479    11/26/2017           TK Holdings Inc.                              $0.00                                                                                        $0.00




                                                                                                    Page 3175 of 3674
                                                 Case 17-11375-BLS                   Doc 4434-1                    Filed 04/27/21                    Page 1339 of 1837
                                                                                                          Claim Register
                                                                                                   In re TK Holdings Inc., et al .
                                                                                                        Case No. 17‐11375

                                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                                    Current Priority   Current Secured                          Current Admin     Total Current
                   Creditor Name and Address                Claim No. Claim Date                   Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                     Claim Amount       Claim Amount                           Priority Amount    Claim Amount
                                                                                                                                     Amount                                                    Amount
SUBARU CANADA, INC.
ATTN: BRIAN HAWKINS
SENIOR VICE PRESIDENT AND CFO
560 SUFFOLK COURT
MISSISSAUGA, ON L5R4J7
CANADA                                                        3628    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                           $0.00
SUBARU CORPORATION (F/K/A FUJI HEAVY INDUSTRIES, LTD.)
NAOKO TANIGUCHI
GENERAL MANAGER ‐ LEGAL DEPARTMENT
EBISU SUBARU BLDG., 1‐20‐8, EBISU
SHIBUYA‐KU
TOKYO 150‐8554
JAPAN                                                         3429    11/26/2017              TK Holdings Inc.                                                         $2,282,895,917.83                                         $2,282,895,917.83
SUBARU CORPORATION (F/K/A FUJI HEAVY INDUSTRIES, LTD.)
NAOKO TANIGUCHI
GENERAL MANAGER ‐ LEGAL DEPARTMENT
EBISU SUBARU BLDG., 1‐20‐8, EBISU, SHIBUYA‐KU,
TOKYO 150‐8554
JAPAN                                                         3453    11/26/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                 $2,282,895,917.83                                         $2,282,895,917.83
SUBARU CORPORATION (F/K/A FUJI HEAVY INDUSTRIES, LTD.)
NAOKO TANIGUCHI
GENERAL MANAGER ‐ LEGAL DEPARTMENT
EBISU SUBARU BLDG., 1‐20‐8, EBISU, SHIBUYA‐KU
TOKYO 150‐8554
JAPAN                                                         3482    11/26/2017       Takata de Mexico, S.A. de C.V.                                                  $2,282,895,917.83                                         $2,282,895,917.83
SUBARU CORPORATION (F/K/A FUJI HEAVY INDUSTRIES, LTD.)
NAOKO TANIGUCHI
GENERAL MANAGER ‐ LEGAL DEPARTMENT
SUBARU CORPORATION
EBISU SUBARU BLDG., 1‐20‐8, EBISU, SHIBUYA‐KU
TOKYO 150‐8554
JAPAN                                                         3701    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                            $2,282,895,917.83                                         $2,282,895,917.83
SUBARU OF AMERICA, INC.
ATTN: TERRI WOODARD CLAYBROOK, DIRECTOR‐ASSOCIATE GENERAL
COUNSEL
2235 MARLTON PIKE W.
CHERRY HILL, NJ 08002                                         3419    11/26/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                   $68,262,257.00                                            $68,262,257.00
SUBARU OF AMERICA, INC.
ATTN: TERRI WOODARD CLAYBROOK
DIRECTOR‐ASSOCIATE GENERAL COUNSEL
2235 MARLTON PIKE WEST
CHERRY HILL, NJ 08002                                         3454    11/26/2017       Takata de Mexico, S.A. de C.V.                                                    $68,262,257.00                                            $68,262,257.00
SUBARU OF AMERICA, INC.
ATTN: TERRI WOODARD CLAYBROOK, DIRECTOR‐ASSOCIATE GENERAL
COUNSEL
2235 MARLTON PIKE WEST
CHERRY HILL, NJ 08002                                         3464    11/26/2017              TK Holdings Inc.                                                           $68,262,257.00                                            $68,262,257.00
SUBARU OF AMERICA, INC.
ATTN: TERRI WOODARD CLAYBROOK
DIRECTOR‐ASSOCIATE GENERAL COUNSEL
2235 MARLTON PIKE WEST
CHERRY HILL, NJ 08002                                         3640    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                              $68,262,257.00                                            $68,262,257.00




                                                                                                       Page 3176 of 3674
                                                 Case 17-11375-BLS                      Doc 4434-1                       Filed 04/27/21                 Page 1340 of 1837
                                                                                                             Claim Register
                                                                                                      In re TK Holdings Inc., et al .
                                                                                                           Case No. 17‐11375

                                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                                       Current Priority   Current Secured                          Current Admin     Total Current
                   Creditor Name and Address                 Claim No. Claim Date                     Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                        Claim Amount       Claim Amount                           Priority Amount    Claim Amount
                                                                                                                                        Amount                                                    Amount
SUBARU OF INDIANA AUTOMOTIVE, INC. (F/K/A SUBARU‐ISUZU
AUTOMOTIVE, INC.)
ATTN: DOUGLAS R. MEYER, SENIOR MANAGER AND GENERAL COUNSEL
LEGAL/HR/CSR
5500 STATE ROAD 38 E
LAFAYETTE, IN 47905                                            3418      11/26/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                 $1,322,898,641.10                                         $1,322,898,641.10
SUBARU OF INDIANA AUTOMOTIVE, INC. (F/K/A SUBARU‐ISUZU
AUTOMOTIVE, INC.)
ATTN: DOUGLAS R. MEYER, SENIOR MANAGER AND GENERAL COUNSEL
LEGAL/HR/CSR
5500 STATE ROAD 38 E
LAFAYETTE, IN 47905                                            3420      11/26/2017       Takata de Mexico, S.A. de C.V.                                                  $1,322,898,641.10                                         $1,322,898,641.10
SUBARU OF INDIANA AUTOMOTIVE, INC. (F/K/A SUBARU‐ISUZU
AUTOMOTIVE, INC.)
ATTN: DOUGLAS R. MEYER, SENIOR MANAGER AND GENERAL COUNSEL
LEGAL/HR/CSR
5500 STATE ROAD 38 E
LAFAYETTE, IN 47905                                            3476      11/26/2017              TK Holdings Inc.                                                         $1,322,898,641.10                                         $1,322,898,641.10
SUBARU OF INDIANA AUTOMOTIVE, INC. (F/K/A SUBARU‐ISUZU
AUTOMOTIVE, INC.)
ATTN: DOUGLAS R. MEYER
5500 STATE ROAD 38 EAST
LAFAYETTE, IN 47905                                            3638      11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                            $1,322,898,641.10                                         $1,322,898,641.10
SUBARU OF INDIANA AUTOMOTIVE, INC. (F/K/A SUBARU‐ISUZU
AUTOMOTIVE, INC.)
ATTN: DOUGLAS R. MEYER
SENIOR MANAGER AND GENERAL COUNSEL, LEGAL/HR/CSR
5500 STATE ROAD 38 EAST
LAFAYETTE, IN 47905                                            3721      11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                 $1,322,898,641.10                                         $1,322,898,641.10
SUBARU ORANGE COAST
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                   P‐0048051 12/22/2017             TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
SUBARU ORANGE COAST
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                   P‐0056817    2/5/2018            TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
SUBER, ERICKA M
172‐42 133 AVENUE APT 9B
JAMAICA, NY 11434                                            P‐0029091 11/20/2017             TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
SUBIA, JASON C
2001 E. 21ST STREET, UNIT 229
SIGNAL HILL, CA 90755                                        P‐0050841 12/27/2017             TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
SUBLETT, HEATHER
1111 REVERE PL
VERNON HILLS, IL 60061                                       P‐0009193 10/30/2017             TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
SUBLETT, JOE R
P.O. BOX 169
FT. DAVIS, TX 79734                                          P‐0027079 11/16/2017             TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
SUBOTICH, ANNE M
7344 E PAPAGE DR
SCOTTSDALE, AZ 85257                                         P‐0023636 11/13/2017             TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
SUBRAMANIAM, BASKARAN
1182 STAFFORD DRIVE
CUPERTINO, CA 95014                                          P‐0030872 11/23/2017             TK Holdings Inc., et al.                     $2,000.00                                                                                       $2,000.00

                                                                                                           Page 3177 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1341 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SUBRAMANIAN, HARI
4 KIMBALL CT
APT 202
WOBURN, MA 01801                                      P‐0041928 12/18/2017     TK Holdings Inc., et al.                    $17,000.00                                                                                   $17,000.00
SUBRAMANIAN, NIMI
49084 FOUNDERS CT
CANTON, MI 48187                                      P‐0038408 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUBRAMANIAN, NIMI
49084 FOUNDERS CT
CANTON, MI 48187                                      P‐0038471 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUCHARA, MARTIN
32 TOWER HILL DR
RED BANK, NJ 07701                                    P‐0022856 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUCHOMEL, JAMA
311 S SWALL DR
APT 302
LOS ANGELES, CA 90048                                 P‐0031396 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUCKFIEL, EDGAR H
367 BRIDGEWATER CIRCLE
FREDERICKSBURG, VA 22406                              P‐0021471 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUCKOW, MATTHEW
2504 AVERY LANE
ALTOONA, WI 54720                                       1125    11/1/2017         TK Holdings Inc.                         $10,000.00              $0.00                                                                $10,000.00
SUCOFF, CARY W
2155 S OCEAN BLVD
UNIT 2
DELRAY BEACH, FL 33483                                P‐0002036 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDA, KENNETH R
317 MACALLAN DRIVE
PELHAM, AL 35124                                      P‐0006583 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDALNIK, MICHAEL J
7810 E. LAMONT RD.
ARGYLE, WI 53504                                      P‐0036638 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDDARTH, SUSAN C
7387 LAWNDALE DRIVE
WEST CHESTER, OH 45069                                P‐0024362 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDDERTH, JOHN
9504 ARBOR LANE
RIVER RIDGE, LA 70123                                 P‐0018863 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDDS, SHARON M
7186 SURREYWOOD WAY
SACRAMENTO, CA 95823                                  P‐0025419 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDDUTH, SUZANNE
22063 E 947 RD.
VIAN, OK 74962                                        P‐0014032 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDELA, CYNTHIA G
CRADY JEWETT + MCCULLEY
2727 ALLEN PARKWAY #1700
HOUSTON, TX 77019                                     P‐0021024 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDETIC, DAVID J
130V WYNNE ST.
PITTSBURGH, PA 15209‐1627                             P‐0038896 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDETIC, DAVID J
130 WYNNE ST.
PITTSBURGH, PA 15209‐1627                             P‐0038933 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3178 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1342 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SUDHOFF, PATRICIA
696 CR 64
GARRETT, IN 46738                                     P‐0034796 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDJATMIKO, EDWARD
2025 BLOOMFIELD CT
CUMMING, GA 30041                                     P‐0049041 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDJATMIKO, EDWARD
2025 BLOOMFIELD CT
CUMMING, GA 30041                                     P‐0049045 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDJATMIKO, EDWARD
2025 BLOOMFIELD CT
CUMMING, GA 30041                                     P‐0049048 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDLER, JOY D
28 COTTAGE LANE
SPRINGFIELD, NJ 07081                                 P‐0046386 12/25/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
SUDLESKY, HELEN
4303 STATE ROUTE 2014
CLIFFORD TWNSHIP, PA 18421                            P‐0028974 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUDNICK, CHARLES
151 S. RIVER ST.
PLAINS TOWNSHIP, PA 18705                             P‐0050536 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUE, KATHI
1225 HOLLY LEAF LN
MEADOW VISTA, CA 95722                                P‐0038210 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUEHRING, MIKE
3790 E. ESPLANADE
GILBERT, AZ 85297                                     P‐0004740 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUGAMELI, PAULINE
1644 LINCOLNSHIRE DR
ROCHESTER HILLS, MI 48309                               5064    11/6/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
SUGERMAN, CYNTHIA S
124 N WHISTLER
B‐4
FREEPORT, IL 61032                                    P‐0042676 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUH, MYEONG
6137 JANES WAY
HILLIARD, OH 43026                                    P‐0021699 11/10/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
SUHAG, MANISH
6335 BRAVO CT APT 2B
PORTAGE, MI 49002                                     P‐0012371 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUHL, DONNA C
DONNA SUHL
2190 S TWIN BRIDGE RD
DECATUR, IL 62521                                     P‐0044910 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUHR, PHILIP
10574 FUCHSIA CIRCLE
SANTA FE SPRINGS, CA 90670                            P‐0000015 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUHR, PHILIP
10574 FUCHSIA CIRCLE
SANTA FE SPRINGS, CA 90670                            P‐0000016 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUHR, PHILIP
10574 FUCHSIA CIRCLE
SANTA FE SPRINGS, CA 90670                            P‐0000022 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUHR, PHILIP
10574 FUCHSIA CIRCLE
SANTA FE SPRINGS, CA 90670                            P‐0019580 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3179 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1343 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
SUHR, PHILIP
10574 FUCHSIA CIRCLE
SANTE FE SPRINGS, CA 90670                         P‐0019980 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUHR, PHILIP
10574 FUCHSIA CIRCLE
SANTE FE SPRINGS, CA 90670                         P‐0019981 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUICO, ANTONIO RAMON P
150 FRAPUCCINO AVENUE
NORTH LAS VEGAS, NV 89084                            232     10/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SUITE, JACK
1861 LAUREL PLACE
CONCORD, CA 94521                                  P‐0015315 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUITER, ALICE G
17 ANDREWS DRIVE
DALEVILLE, AL 36322                                P‐0006313 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUJATA, KAREN R
7261 PLEASANT VIEW DR
MACHESNEY PARK, IL 61115                           P‐0014303 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUKHANOVA, YULIA
166 HAYES AVE
SOUTH BURLINGTON, VT 05403                         P‐0046776 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUKLOFF, COLLEEN
2906 WILD TREE DRIVE
APARTMENT 102
RIVERVIEW, FL 33578                                  425     10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SUKRAMANI, AMNARJ
1408 MILLSTREAM LANE
#206
DUNEDIN, FL 34698                                  P‐0005361 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUKUMARAN, KRISHNAKUMAR VALAKADAVIL
3392 BROOKSHEAR CIR
AUBURN HILLS, MI 48326                               4508    12/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SULAEMAN, AUDREY
3307 VALENCIA AVENUE
SAN BERNARDINO, CA 92404                           P‐0038083 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULAEMAN, WIJAYA
3307 VALENCIA AVENUE
SAN BERNARDINO, CA 92404                           P‐0038085 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULAEMAN, WIJAYA
3307 VALENCIA AVENUE
SAN BERNARDINO, CA 92404                           P‐0038090 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULEIMAN, KHALED H
1129 LONG POND ROAD
ROCHESTER, NY 14626                                P‐0018888 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULIVAN, JESSE E
P.O. BOX 576
FAIRFIELD, CA 9R533                                P‐0055072 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULKIN, MELANIE R
3221 OSCEOLA ST
UNIT B
DENVER, CO 80212                                   P‐0055703 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLINS, GERALD K
26 GRAYLYN DR
FAIRVIEW, NC 28730                                 P‐0052224 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 3180 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1344 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
SULLIVAN , CAROL A
162 PARKSIDE DRIVE
ANNVILLE, PA 17003                                    P‐0026126 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN FLORES, STEPHANIE T
5845 E INDIGO COURT
ORANGE, CA 92869                                      P‐0048715 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, ANDREA‐RAIS M
13733 TEMPLETON AVE NW
SILVERDALE, WA 98383                                  P‐0026384 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, ANNA J
647 GRATTAN ST
APT 3
CHICOPEE, MA 01020                                    P‐0011807 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, ANNAMARY
1933 HILLSIDE DRIVE
FALLS CHURCH, VA 22043                                  2264      11/2/2017         TK Holdings Inc.                           $500.00                                                                                       $500.00
SULLIVAN, BRITTNEY R
14913 SE MILL PLAIN BLVD
J59
VANCOUVER, WA 98684                                   P‐0053794    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, CAROL A
162 PARKSIDE DRIVE
ANNVILLE, PA 17003                                    P‐0012810 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, CATHLEEN
901 N POLLARD ST.
APT. 1212
ARLINGTON, VA 22203                                   P‐0050364 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, CHREE D
7225CRANE AVE
#15
JACKSONVILLE, FL 32216                                P‐0001461 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, CHRISTY K
P.O. BOX 53
ORINDA, CA 94563                                      P‐0045158 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, DEBORAH S
121 PLATEAURD
MONTEUALLO, AI 35115                                  P‐0026063 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, FELICIA C
18620 BLUE ISLAND
ROSEVILLE, MI 48066                                   P‐0034161 11/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, GRANT T
P.O. BOX 634
BIG BAR, CA 96010                                     P‐0033266 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, HANNAH E
21 REAGAN CIRCLE
ALLENSTOWN, NH 03275                                  P‐0007648 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, HOLLY
3928 PROSPECT ST
KENSINGTON, MD 20895                                    2650      11/15/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SULLIVAN, JOHN L
P.O. BOX 1998
MARTINSBURG, WV 25402‐1998                            P‐0034752 12/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, JOHN L
P.O. BOX 1998
MARTINSBURG, WV 25402‐1998                            P‐0037229 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                              Page 3181 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1345 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
SULLIVAN, JOSEPHINE C
2920 NE CONNERS AVE STE 131
BEND, OR 97701‐7926                                  P‐0036546 12/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SULLIVAN, LAURA
2805 CHICAGO BLVD
FLINT, MI 48503                                        1110      11/1/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
SULLIVAN, LINDA K
805 HADDINGTON RD
EL DORADO HILLS, CA 95762                            P‐0044558 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SULLIVAN, LISA M
PO BOX 10494
GREENSBORO, NC 27404                                 P‐0008088 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SULLIVAN, MARILYN
734 LAKESIDE CT.
DANVILLE, CA 94526                                   P‐0056645    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SULLIVAN, MICHAEL
30 HOBOMACK ROAD
QUINCY, MA 02169‐2508                                  736       10/27/2017        TK Holdings Inc.                           $700.00                                  $0.00                                                 $700.00
SULLIVAN, MICHAEL H
78G CAMERON LAKE LOOP ROAD
OKANOGAN, WA 98840                                   P‐0019770 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SULLIVAN, MICHAEL L
22115 JOSHUA KENDALL LN
KATY, TX 77449                                       P‐0027197 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SULLIVAN, PATRICIA C
154 SHELTON ROAD
TRUMBULL, CT 06611                                   P‐0051571 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SULLIVAN, PETER J
20692 WESTMINSTER DRIVE
STRONGSVILLE, OH 44149                               P‐0004505 10/25/2017       TK Holdings Inc., et al.                     $1,150.00                                                                                     $1,150.00
SULLIVAN, REBECCA L
500 OLD MERTZON ROAD
ELDORADO, TX 76936                                   P‐0006384 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SULLIVAN, REBECCA M
57 MYRON ST
NEW HAVEN, CT 06512                                  P‐0006293 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SULLIVAN, ROBERT D
1691 N SUGAR PT.
CENTERPOINT, IN 47840                                P‐0002167 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SULLIVAN, ROBERT D
1691 N SUGAR PT.
CENTERPOINT                                          P‐0057475 2/26/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SULLIVAN, ROCHELLE
3024 EAGLERIDGE
SAN ANTONIO, TX 78228                                P‐0049062 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SULLIVAN, ROCHELLE
3024 EAGLERIDGE
SAN ANTONIO, TX 78228                                P‐0049169 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SULLIVAN, SEAN T
4917 RIVER FARM THAT
MARIETTA, GA 30068                                   P‐0003434 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SULLIVAN, SHEMIAH M
14419 COBBLESTONE LANE
GARDENA, CA 90247                                    P‐0057142    2/9/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                             Page 3182 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1346 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SULLIVAN, SUSAN C
816 VERNIS DRIVE
BEAVERCREEK, OH 45434                                 P‐0040120 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, SUSAN E
137 READ ST
PORTLAND, ME 04103‐3437                               P‐0029149 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, THOMAS H
5415 GRAND AVE
WESTERN SPRINGS, IL 60558                             P‐0012089 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, TIMOTHY
176 BLAKE AVE
BOHEMIA, NY 11716                                     P‐0008830 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, WILLIAM F
10511 JUNIPER LANE
SAINT JOHN, IN 46373                                  P‐0038884 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN, ZACH
5947 LAMPLIGHTER LANE
KALAMAZOO, MI 49009                                   P‐0054172   1/8/2018     TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
SULLIVAN‐BLAKELY, DENICE M
2132 SANDY BRNACH PLACE
SAINT AUGUSTINE, FL 32092                             P‐0001903 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULLIVAN‐PUGH, NANCY B
123 WYMAN RD
ABINGTON, MA 02351                                    P‐0011023 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SULTAN, GREGORY B
2107 SHERMAN AVE
#B
EVANSTON, IL 60201                                    P‐0032085 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMARDI, BENNY
2622 N THOMPSON RD
BROOKHAVEN, GA 30319                                  P‐0019588 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMARSONO, ROY
6899 PROXIMITY LANE
VICTOR, NY 14564                                      P‐0050018 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMATE, VALERIE
6514 LAKOTA POINTE LN
LIBERTY TWP, OH 45044                                 P‐0054845 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMATRA, SHEILA A
P.O. BOX 1174
GLENDALE, CA 91209                                    P‐0046552 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMA, MONTGOMERY E
147‐27 11 AVENUE
WHITESTONE, NY 11357                                  P‐0017906 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMA, MONTGOMERY E
147‐27 11 AVENUE
WHITESTONE, NY 11357                                  P‐0017915 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERLIN, CAROLYN
1315 KARENDALE AVE
CHARLOTTE, NC 28208                                   P‐0044266 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERLIN, CAROLYN
1315 KARENDALE AVE
CHARLOTTE, NC 28208                                   P‐0051757 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERS, ANDREE
4499 BACCICH STREET
NEW ORLEANS, LA 70122                                 P‐0013224 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3183 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1347 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SUMMERS, CASSANDRA C
1958 VALLEY TERRACE SE
WASHINGTON
DC, DC 200324626                                      P‐0042094 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERS, CHERYL R
5622 S 161ST STREET
OMAHA, NE 68135                                       P‐0017070 11/6/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SUMMERS, KARL A
11201 NW 26TH. DR.
CORAL SPRINGS, FL 33065                               P‐0054944 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERS, TALLYN F
350 18TH AVE
BRICK, NJ 08724                                       P‐0004833 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERS, TIM D
212 WATERVILLE DR
CLEVELAND
, TN 37323                                            P‐0039135 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERSON, BEVERLY M
8000 FORT GILMER DRIVE
VARINA, VA 23231                                      P‐0042756 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERVILLE, DANIEL C
2026 BRANDON AVE
POLAND, OH 44514                                        1441    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SUMMERVILLE, DANIEL C
2026 BRANDON AVE
POLAND, OH 44514                                        1785    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
SUMMERVILLE, DANIEL S
130 INDIAN CLIFFS DRIVE
CHICO, CA 95973‐8868                                  P‐0028706 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERVILLE, GLENN E
14 BRUNSWICK LANE
WILLINGBORO, NJ 08046                                 P‐0050755 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMERVILLE, GLENN E
14 BRUNSWICK LANE
WILLINGBORO, NJ 08046                                 P‐0051155 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMMEY, LYNETTE
23823 VILLAGE HOUSE DR S
APT 8A
SOUTHFIELD, MI 48033‐2611                             P‐0028037 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMNER, APRIL S
2092 CAMELOT DRIVE
LEWISVILLE, TX 75067                                  P‐0053078 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMPTER, ALEXANDRIA
9404 78TH STREET
OZONE PARK, NY 11416                                    2033    11/10/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SUMPTER, MARK T
1758 HIDDEN BROOK COURT
MANTECA, CA 95337                                     P‐0055387 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMPTER, ROBERT T
1841 N.W. 106 AV.
PEMBROKE PINES, FL 33026                              P‐0018254 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUMPTER, ROBERT T
1841 N.W. 106 AV.
PEMBROKE PINES, FL 33026                              P‐0018319 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3184 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1348 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SUN, BINGJUN
1481 MORTON AVE
LOS ALTOS, CA 94024                                 P‐0012638 11/2/2017        TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SUN, CHANG WU
2810 6TH ST SE
PUYALLUP, WA 98374                                  P‐0040058 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUN, CHENLIANG
10590 NE 12TH ST UNIT 102
BELLEVUE, WA 98004                                    3402      11/27/2017        TK Holdings Inc.                          $2,800.00                                                                                    $2,800.00
SUN, LIN
45 PARK PL
NEW CANAAN, CT 06840                                P‐0010174 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUN, YI
332 E. 90TH ST APT 2E
NEW YORK, NY 10128                                  P‐0045971 12/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUNDARARAJAN, CHOODAMANI
3890 PIMLICO DR
PLEASANTON, CA 94588                                P‐0031593 11/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUNDARESAN, MUKUNDAN
2549 GOSLING DR
PLANO, TX 75075                                     P‐0055900 1/26/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUNDBERG, JAMES P
54383 ROYAL TROON
SOUTH LYON, MI 48178                                P‐0053707    1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUNDERMAN, DREW R
4520 N RIVER ROAD
56
OCEANSIDE, CA 92057                                 P‐0019784 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUNDIN, ROBERT W
450 W SCHAUMBURG
UNIT 68571
SCHAUMBURG, IL 60168                                P‐0051778 12/27/2017       TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
SUNDT, ARNE N
16 WILMS AVE
SO SAN FRANCISCO, CA 94080                          P‐0037841 12/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUNG, ALAN J
7961 WOODLARK WAY
CUPERTINO, CA 95014                                 P‐0030100 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUNNARBORG, JULIE
6860 BERGSTRAND ROAD
DULUTH, MN 55803                                      3687      11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SUNNEX, INC.
8001 TOWER POINT DRIVE
CHARLOTTE, NC 28227                                 P‐0002771 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUNNEX, INC.
8001 TOWER POINT DRIVE
CHARLOTTE, NC 28227                                 P‐0002773 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUNNYVIEW CONSULTING
HUTCHINS, DONALD B
26772 SUNNYVIEW LN NE
KINGSTON, WA 98346                                  P‐0021117 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUNTIME COLLECTIONS
WHITE, CAROL
718 TREELINE PLACE
SANFORD, FL 3                                       P‐0000007 10/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3185 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1349 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SUOZZO, DANA M
7235 DECATUR ST
APT B
NEW TRIPOLI, PA 18066                                P‐0055100 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUOZZO, PHILIP W
240 PASCACK AVE
EMERSON, NJ 07630                                    P‐0050422 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUPAL, MIKE C
24843 HWY 22
MAUREPAS, LA 70449                                   P‐0035391 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUPERGAN, BARBARA A
728 W. JACKSON BLVD
UNIT 710
CHICAGO, IL 60661                                    P‐0053060 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUPERNOR, COREY R
693 MECHANIC STREET
LEOMINSTER, MA 01453                                 P‐0026642 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURA, MONALI
19 PEBBLE BEACH DR
LIVINGSTON, NJ 07039                                   4578    12/28/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SURBECK, GREGORY D
413 CHEROKEE DRIVE
OXFORD, MS 38655                                     P‐0024109 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURBER, MARY B
1739 FAIR WAY
CARSON CITY, NV 89701                                P‐0003211 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURDEK, STANLEY
6919 HILLCREST DR
CRYSTAL LAKE, IL 60012                               P‐0008677 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURDYK, PEGGY A
1124 GREENTREE DR
DAYTON, OH 45429                                     P‐0029017 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURETTE, PAUL E
79 WEDGEWOOD DRIVE
NORTH EASTON, MS 02356‐1379                          P‐0048427 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURGENT, LEIGH ANN
1410 DERBY STREET
BERKELEY, CA 94702                                   P‐0025766 11/15/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SURI, MARY L
MARY L SURI
65 WEST 96 STREET, #18H
NEW YORK, NY 10025                                   P‐0040723 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURKIN, RONALD H
363 VALLEYBROOK ROAD
PO BOX 668
CHESTER HEIGHTS, PA 19017                            P‐0049404 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURLA, STEVEN
27432 CALAROGA AVENUE
HAYWARD, CA 94545                                    P‐0057761 3/22/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SURLES, GARY W
20 IONA WAY
BATESVILLE, AR 72501                                 P‐0014224 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURPRIS, SHERLEY
8 LAKE DRIVE
WYANDANCH, NY 11798                                  P‐0044384 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3186 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1350 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SURPRIS, SHERLEY
8 LAKE DRIVE
WYANDANCH, NY 11798                                   P‐0044385 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURRATT, ANGELA M
13401 NE 28TH STREET
UNIT 304
VANCOUVER, WA 98682                                   P‐0037134 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURRATT, ANGELA M
13401 NE 28TH STREET
UNIT 304
VANCOUVER, WA 98682                                   P‐0037147 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURRATT, ANGELA M
13401 NE 28TH STREET
UNIT 304
VANCOUVER, WA 98682                                   P‐0040287 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURRATT, ANGELA M
13401 NE 28TH STREET
UNIT 304
VANCOUVER, WA 98682                                   P‐0040288 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURRATT, DANNY K
POBOX224 / 104 GRIFFITH ST.
ECCLES, WV 25836                                      P‐0012149 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SURYAPUTRA, STEPHEN
316 WEDGEMERE STREET
CARY, NC 27519                                        P‐0020907 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUSA S. SAUER GMBH & CO KG
AN DER NIEDERMUHLE 4
DRESDEN GR 1257
GERMANY                                                 2603    11/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SUSANA, PAUL
32 MEADOW RD
TRUMBULL, CT 06611                                    P‐0011885 11/1/2017      TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
SUSCEWICZ, JANINE P
615 WEYMOUTH CT
NEW HOPE, PA 18938                                    P‐0011577 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUSCEWICZ, THOMAS
615 WEYMOUTH CT
NEW HOPE, PA 18938                                    P‐0011584 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUSDORF, ALEXIS
3109 E. GREENWAY ST
MESA, AZ 85213                                        P‐0015421 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUSSKIND, HARRY B
BOX 145027
CORAL GABLES, FL 33114                                P‐0025302 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUSSMAN, FELICE R
11292 WALLINGSFORD RD
LOS ALAMITOS, CA 90720                                P‐0029722 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUSSMAN, MICHAEL
7041 CAVIRO LANE
BOYNTON BEACH, FL 33437                               P‐0046047 12/24/2017     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
SUSSMAN, MYRON
5026 BELMONT AVE.
BETHEL PARK, PA 15102                                 P‐0039808 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUSSMAN, SAMUEL R
56 PINE HILL RD.
ENFIELD, CT 06082                                     P‐0012537 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3187 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1351 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SUSSMAN‐SKALKA, CAROL
606 PARK PLACE
SPRINGFIELD, NJ 07081                                P‐0005949 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUSSMAN‐SKALKA, CAROL
606 PARK PLACE
SPRINGFIELD, NJ 07081                                P‐0005959 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUSSMAN‐SKALKA, CAROL
606 PARK PLACE
SPRINGFIELD, NJ 07081                                P‐0006181 10/27/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
SUTERA, ALEXANDER
6 REDWOOD TERRACE
FLEMINGTON, NJ 08822                                 P‐0026905 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTHARD, DAWN
11938 JOURNEYS END TRL
HUNTERSVILLE, NC 28078                               P‐0040963 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTHERLAND SMITH, PAULETTE Y
1813 ALCOVY RIDGE LANE
LOGANVILLE, GA 30052                                 P‐0004497 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTHERLAND, JANAINA G
23434 COUNTRY CLUB DR. E.
BOCA RATON, FL 33428                                 P‐0017829 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTHERLAND, JERRY J
NO ADDRESS PROVIDED
                                                     P‐0028992 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTHERLAND, KRISTY L
2300 DENNYWOOD DRIVE
NASHVILLE, TN 37214                                  P‐0030175 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTHERLAND, LAWRENCE
1906 BAXLEY CIRCLE
CARROLLTON, TX 75006‐5858                              731     10/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SUTHERLAND, MEGHAN K
MEGHAN SUTHERLAND
7144 S. JUNIPER STREET
TEMPE, AZ 85283                                      P‐0053128 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTHERLAND, STEVEN
739 SPINDLETREE AVE
NAPERVILLE, IL 60565                                 P‐0053132 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTHERLAND, SUSAN A
273 ARDEN RD
MENLO PARK, CA 94025‐3054                            P‐0041882 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTHERLAND, WENDY R
1412 PINECREST STREET
RIVERTON, WY 82501                                   P‐0043922 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTLIFF, ERNEST G
3501 JUAN TABO BLVD NE
UNIT A6
ALBUQUERQUE, NM 87111                                P‐0024326 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTLIFF, JAMES
PO BOX 223
NEWPORT, IN 47966                                    P‐0006678 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUTLIFF, TANAYA
3501 JUAN TABO BLVD NE
UNIT A6
ALBUQUERQUE, NM 87111                                P‐0024338 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3188 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                  Page 1352 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
SUTPHIN, PHYLLIS L
3508 SAINSBURY LN
GREENSBORO, NC 27409                                    979       10/28/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SUTTER, JON R
5627 BRIDLESPUR RIDGE PL
COLORADO SPRINGS, CO 80918                            P‐0046947 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SUTTERFIELD, EDWARD L
9805 RALEIGH STREET
WESTMINSTER, CO 80031                                 P‐0022677 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SUTTLE, JESSICA R
2980 MLK DR.
SHREVEPORT, LA 71107                                  P‐0032823 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SUTTLE, STEVEN D
4200 TOWER LN
CROWLEY, TX 76036                                     P‐0058043 7/11/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SUTTON III, WAYNE
11526 AZALEA TRACE
GULFPORT, MS 39503                                    P‐0058140 7/21/2018        TK Holdings Inc., et al.                    $15,000.00                                                                                    $15,000.00
SUTTON, ANGELA
283 GIRARD AVE
SOMERSET, NJ 08873                                    P‐0034412 12/1/2017        TK Holdings Inc., et al.                       $500.00                                                                                       $500.00
SUTTON, CHRIS
11348 N. VIA VERONA WAY
FRESNO, CA 93730                                      P‐0012375 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SUTTON, CHRIS
11348 N. VIA VERONA WAY
FRESNO, CA 93730                                      P‐0015278 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SUTTON, CHRISTIAN D
18665 MIDWAY ROAD
APT 816
DALLAS, TX 75287                                      P‐0027213 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SUTTON, DAREE
LAW OFFICES OF JASON TURCHIN
2883 EXECUTIVE PARK DRIVE, SUITE 103
WESTON, FL 33331                                        2890      11/21/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SUTTON, DAREE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0043584 12/21/2017       TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
SUTTON, DOUG
1714 SIMERICK LANE
MELBOURNE, FL 32940                                     353       10/22/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SUTTON, LAUREL L
1218 JEFFERSON ST
HOLLYWOOD, FL 33019                                   P‐0041284 12/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SUTTON, MICHAEL D
PO BOX 1202
NORTH HAMPTON, NH 03862                               P‐0023988 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SUTTON, NANCY S
PO BOX 32005
CHARLOTTE, NC 28232                                   P‐0054186    1/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SUTTON, PATRICK L
120 FLATWOOD RD
HODGES, SC 29653                                      P‐0037343 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                              Page 3189 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1353 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SUTTON, PAUL A
5142 ELIZABETH
CHUBBUCK, ID 83202                                    P‐0006023 10/26/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SUTTON, SKYLAR J
2243 RAVENNA STREET
HUDSON, OH 44236                                      P‐0004841 10/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SUTTON, SKYLAR J
2243 RAVENNA STREET
HUDSON, OH 44236                                      P‐0004843 10/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SUTTON, STEVEN
27 NAVAJO LANE
LOS LUNAS, NM 87031                                   P‐0006592 10/27/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
SUTTON, STEVEN
27 NAVAJO LANE
P.O. BOX 611
LOS LUNAS, NM 87031                                   P‐0010425 10/31/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SUTTON, STEVEN L
P.O. BOX 611
LOS LUNAS, NM 87031                                   P‐0021034 11/9/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
SUVOROV, YAKOV
6362 VEGAS DR.
SAN JOSE, CA 95120                                    P‐0042648 12/19/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
SUWARDHANA, AMIE L
11002 111 STREET
LARGO, FL 33778                                       P‐0029562 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUWARDHANA, HENDRA
11002 111 STREET
LARGO, FL 33778                                       P‐0029559 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUZUKI, USHA L
15048 DEWEY ST
SAN LEANDRO, CA 94579                                 P‐0046328 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SUZUKI, YUKIKO T
300 E 56TH ST
APT 20F
NEW YORK, NY 10022                                    P‐0046629 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SVANN, SAVEUN
2625 ST PAUL ST
BELLINGHAM, WA 98226                                  P‐0040416 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SVEC, KARL Z
11765 KERRY STREET, NW
COON RAPIDS, MN 55433                                 P‐0053391 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SVELA, MICHAEL
6519 SILVERLEAF CT.
FIRESTONE, CO 80504                                   P‐0008549 10/29/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
SVENNEBY, SHELLEY
109 N BERKELEY AVE
FULLERTON, CA 92831                                   P‐0047670 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SVINTSITSKI, OLEG
385 MOUNTAIN AVE
FRANKLIN LAKES, NJ 07417                              P‐0008808 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SVINTSITSKIY, OLEG G
385 MOUNTAIN AVE
FRANKLIN LAKES, NJ 07417                              P‐0009806 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SVIRKIN, YEVGENY
53 CEDAR ST APT 3317
WOBURN, MA 01801                                      P‐0007915 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3190 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1354 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SVOBODA, RALPH E
RALPH SVOBODA
623 N RUMPLE LANE
ADDISON, IL 60101                                    P‐0009487 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SVRAKA, ADRY
859 CRESPI DRIVE
SAN LEANDRO, CA 94578                                P‐0013538 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SVRAKA, TIBOR
859 CRESPI DRIVE
SAN LEANDRO, CA 94578                                P‐0013408 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SVRCEK, DANIEL C
4208 SAWGRASS DR.
NORTH CHARLESTON, SC 29420                           P‐0002894 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SVRCEK, DANIEL C
4208 SAWGRASS DRIVE
NORTH CHARLESTON, SC 29420                           P‐0003011 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SVRCEK, DANIEL C
4208 SAWGRASS DR.
NORTH CHARLESTON, SC 29420                           P‐0054509 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWADLEY, LINDA L
PO BOX 455
806 WALNUT
AURORA, MO 65605                                     P‐0012997 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAFFORD , DORIS A
57 SHAWNEE TRL
RINGGOLD, GA 30736                                   P‐0029491 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAGEL, JAMES A
627 GRASSY HILL RD
SUMMERVILLE, SC 29483                                P‐0001686 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAGEL, JAMES A
627 GRASSY HILL RD
SUMMERVILLE, SC 29483                                P‐0055556 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAIM, CAROL A
2736 LERKIM LANE
NORMAN, OK 73069                                     P‐0000302 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAIM, RANDY E
2736 LERKIM LANE
NORMAN, OK 73069                                     P‐0000285 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAIM, ROBERT E
3031 MAPLE BRANCH DR
HIGH POINT, NC 27265                                 P‐0032606 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAIM, ROBERT E
3031 MAPLE BRANCH DR
HIGH POINT, NC 27265                                 P‐0038014 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAIN, ALECIA A
PO BOX 373
NORMAN, OK 73070                                     P‐0028735 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAIN, DANIELLE J
2222 SHIRLEY STREET SE
LACEY, WA 98503                                      P‐0048825 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAIN, MARCIA H
215 WESTCHESTER WAY
BIRMINGHAM, MI 48009                                 P‐0044584 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWAIN, SAMANTHA R
2222 SHIRLEY ST SE
LACEY, WA 98503                                      P‐0048239 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3191 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1355 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
SWAIN, WILLIAM J
2222 SHIRLEY STREET SE
LACEY, WA 98503                                      P‐0048220 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWAMBA, SCOTT M
51077 NORTHVIEW
PLYMOUTH, MI 48170                                   P‐0030928 11/24/2017     TK Holdings Inc., et al.                     $3,177.33                                                                                     $3,177.33
SWAMBA, SCOTT M
51077 NORTHVIEW
PLYMOUTH, MI 48170                                   P‐0030929 11/24/2017     TK Holdings Inc., et al.                     $3,177.33                                                                                     $3,177.33
SWAMY, SHILPA P
36 CLIFFE AVE
LEXINGTON, MA 02420                                    834     10/29/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SWAN, JUDITH M
1600 DUTCH RIDGE RD SE
NEW LEXINGTON, OH 43764‐9076                         P‐0033831 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWAN, TRISTRAM R
2031 LA COLINA DRIVE
NORTH TUSTIN, CA 929705                              P‐0021435 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWAN, TRISTRAM R
2031 LA COLINA DRIVE
NORTH TUSTIN, CA 92705                               P‐0026816 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANBERG, CHRIS
5329 MCCORDS AVE. SE
ALTO, MI 49302                                       P‐0040989 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANBERG, LEONE
5329 MCCORDS AVE. SE
ALTO, MI 49302                                       P‐0040984 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANCIGER, DIANNE V
4536 NW 20 DR.
GAINESVILLE, FL 32605                                P‐0008359 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANCIGER, DIANNE V
4536 NW 20 DR.
GAINESVILLE, FL 32605                                P‐0008385 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANEY, JACK D
24202 27TH AVE NE
ARLINGTON, WA 98223                                    2125    11/7/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
SWANEY, PATRICIA
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                              P‐0048577 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANIC, CHRIS A
1250 DEL LILLY LANE
LAS VEGAS, NV 89123                                  P‐0001466 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANIGAN, DENISE
1912 N. LOCKWOOD AVE
CHICAGO, IL 60639                                      2155    11/8/2017         TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
SWANK, SUZETTE A
4987 W. STATION LANE
APARTMENT 101
BOISE, ID 8373                                       P‐0009783 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANN, PAM SWANN C
324 HOSFORD AVENUE
CONNEAUT, OH 44030                                   P‐0037354 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANSBROUGH, CORTNEY
116 FAIRWAY RIDGE APT #B
AIKEN, SC 29803                                        3468    11/27/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
                                                                                           Page 3192 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1356 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
SWANSON, BARBARA M
140 UWAPO RD UNIT 40‐202
PO BOX 1112
KIHEI, HI 96753                                       P‐0044615 12/20/2017     TK Holdings Inc., et al.                      $480.00                                                                                        $480.00
SWANSON, J BRADLEY
2596 CHAIN BRIDGE RD
VIENNA, VA 22181                                      P‐0017985 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANSON, KARIN T
101 KAPOK CRESCENT
ROYAL PALM BEACH, FL 33411‐4746                       P‐0041131 12/16/2017     TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
SWANSON, LEANN
322 BUCKLAND TRACE
LOUISVILLE, KY 40245                                  P‐0001574 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANSON, MICHAEL E
2290 COPLEY ST
AURORA, IL 60506                                      P‐0016896 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANSON, NORMAN A
21587 ANCHOR BAY DRIVE
NOBLESVILLE, IN 46062                                 P‐0024753 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANSON, PATRICIA
4721 TROUT LN
BLAIR, NE 68008                                       P‐0013217 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANSON, RANDOLPH R.
1459 LEE PEARSON ROAD
GRANITE FALLS, NC 28630                                 4362    12/21/2017        TK Holdings Inc.                                                                                                                            $0.00
SWANSON, ROBERT J
12217 N WHISTLING WIND AVE
MARANA, AZ 85658‐4695                                 P‐0005538 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANSON, RONALD B
101 KAPOK CRESCENT
ROYAL PALM BEACH, FL 33411‐4746                       P‐0041103 12/16/2017     TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
SWANSON, SUZETTE M
570 DORCHESTER AVENUE
PITTSBURGH, PA 15226                                  P‐0049872 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWANSON, TERRIE S
1459 LEE PEARSON RD
GRANITE FALLS, NC 28630                                 4145    12/20/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
SWANSON, ZACHARY J.
1026 ORCHID DRIVE NE
SAUK RAPIDS, MN 56379                                   1887    11/5/2017         TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
SWANTISH, RICHARD J
8711 BLIND PASS RD APT 301A
ST PETE BEACH, FL 33706                               P‐0030233 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWART, JAMES
9 LYNDON RD
QUEENSBURY, NY 12804                                  P‐0010871 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWARTHOUT, JOSEPH R
PO BOX 934
ROCKWALL, TX 75087                                    P‐0025783 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWARTZ, DONNA M
261 PEAT MOSS RD
WHITE HAVEN, PA 18661                                 P‐0029093 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
SWARTZ, JOHN R
10 MOSES ROAD
WARREN, NH 03279                                      P‐0051057 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                            Page 3193 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1357 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
SWARTZ, JOHN R
10 MOSES ROAD
WARREN, NH 03279                                      P‐0051839 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWARTZ, KEVIN D
1235 ANKENY HEIGHTS LN S
SALEM, OR 97306                                       P‐0018568 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWARTZ, MICHAEL F
2706 NICHOLSON ST.
HOUSTON, TX 77008                                     P‐0043974 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEARENGEN, MONTE L
900 WEST AVE
AUSTIN, TX 78701                                      P‐0000198 10/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEARINGEN, JONATHAN D
JONATHAN SWEARINGEN
280 S 18TH STREET
ST HELENS, OR 97051                                   P‐0017318 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEARINGEN, JONATHAN D
NO ADDRESS PROVIDED
                                                      P‐0017328 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEARINGIN, DAVID W
26816 HWY 24
CARROLLTON, MO 64633                                  P‐0024629 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEAT, WACEY C
2762 EAST CENTER CREEK RD
HEBER CITY, UT 84032                                  P‐0029203 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEATT, CORNIE L
1031 GARDEN ST
LAMAR, SC 29069                                       P‐0055970 1/28/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEAZY, MICHAEL E
86338 FORTUNE DR
YULEE, FL 32097                                       P‐0033388 11/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEDIN, MICHAEL W
407 WOODLEY ST WEST
NORTHFIELD, MN 55057                                  P‐0053642    1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEDLOW, SHARON F
5505 DRIFTWOOD DR
AUSTIN, TX 78731                                      P‐0020617 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEEDLER, SUSAN
14569 CLEARVIEW DRIVE
LOS GATOS, CA 95032                                   P‐0033575 11/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEELEY, MEGAN ANNE
2419 SUMMERCREEK DRIVE
SANTA ROSA, CA 95404                                    2897      11/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SWEENEY III, RAYMOND J
15211 HINDSIGHT COURT
CARY, NC 27519                                        P‐0001545 10/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEENEY, DANIEL G
1710 W 360N
ST GEORGE, UT 84770                                   P‐0028669 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEENEY, DONALD J
8805 FOUNDERS CIR
PALMETTO, FL 34221‐1309                               P‐0019061 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEENEY, HEATHER M
215 DENNIS DRIVE
PRINCETON, NC 27569                                   P‐0003222 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                              Page 3194 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1358 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SWEENEY, JAMES M
11414 E 101ST ST N
OWASSO, OK 74055                                     P‐0041341 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEENEY, JULIE A
PO BOX 2279
MANTECA, CA 95336                                    P‐0042259 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEENEY, LARRY J
327 FOREST PINES RD
AIKEN, SC 29803                                      P‐0037338 12/7/2017      TK Holdings Inc., et al.                        $38.49                                                                                       $38.49
SWEENEY, LENEE M
5414 HILLCREST DRIVE
LOS ANGELES
, CA 90043                                           P‐0015337 11/4/2017      TK Holdings Inc., et al.                     $2,206.00                                                                                    $2,206.00
SWEENEY, LLOYD
3395 MCCUTCHEON CROSSING DR
COLUMBUS, OH 43219                                   P‐0053131 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEENEY, MICHAEL D
P O BOX 116
NORDLAND, WA 98358‐0116                              P‐0030316 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEENEY, MICHAEL T
1111 MANNING STREET
PHILADELPHIA, PA 19107                               P‐0020828 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEENEY, MICHAEL T
1111 MANNING STREET
PHILADELPHIA, PA 19107                               P‐0020833 11/9/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
SWEENEY, PATRICIA
1231 EARLHAM STREET
PITTSBURGH, PA                                       P‐0036121 12/5/2017      TK Holdings Inc., et al.                      $930.00                                                                                       $930.00
SWEENEY, ROGER B
1936 HAYWARDSHEATH
VIRGINIA BEACH, VA 23456                             P‐0031320 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEENY, BRIAN B
85 N CRETIN AVE
ST PAUL, MN 55104                                    P‐0021115 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEET, ASHLEY M
3503 INKWOOD DR
ANDERSON, CA 96007                                   P‐0013310 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEET, CORRINE M
210 HAWKSTEAD DR
LEESBURG, GA 31763                                   P‐0002788 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEET, NATHALIE
18499 AVENUE D
PERRIS, CA 92570                                     P‐0046650 12/26/2017     TK Holdings Inc., et al.                      $957.26                                                                                       $957.26
SWEETEERS, MICHAEL J
48 HAVEMEYER LANE
COMMACK, NY 11725/2032                               P‐0052293 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEETERS, MICHAEL J
48 HAVEMEYER LANE
COMMACK, NY 11725                                    P‐0052402 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEETING, CARLTON E
3017 BUCKEYE POINT DRIVE
WINTER HAVEN, FL 33881                               P‐0038286 12/10/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
SWEETING, TINESSA
9950 LAKE ELMHURST LANE, 214
OVIEDO, FL 32765                                       4446    12/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                           Page 3195 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1359 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SWEETLAND, DEBRA BERNARD
300 S 6TH ST APT C2000
MINNEAPOLIS, MN 55487‐0999                             1040    10/31/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SWEETLAND, JACK R
211 STONE VALLEY WAY
ALAMO, CA 94507                                      P‐0058045 7/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEETLAND, JENNY A
211 STONE VALLEY WAY
ALAMO, CA 94507                                      P‐0058046 7/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEETLAND, MARK R
211 STONE VALLEY WAY
ALAMO, CA 94507                                      P‐0014869 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWEISBERGER, ANDREW F
4433 GRANTLEY
TOLEDO, OH 43613                                     P‐0016981 11/6/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
SWEITZER, STEVE S
701 CASSEL RD
LOT 57
MANCHESTER, PA 17345                                 P‐0009954 10/30/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
SWENAR, MICHAEL R
4885A MCKNIGHT RD #269
PITTSBURGH, PA 15237                                 P‐0031349 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWENNUMSON, GREGORY J
47507 SHARPSKIN ISLAND SQUARE
STERLING, VA 20165                                   P‐0030817 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWENSON, JACK C
784 JUNE TERRACE
LAKE ZURICH, IL 60047                                P‐0011546 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWENSON, SHEILA S
7030 VEERING LANE
BURKE, VA 22015                                      P‐0013577 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWERSEY, WILLIAM A
609 COLUMBUS AVE #12‐C
NEW YORK, NY 10024                                   P‐0007051 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIECICKI, KAREN
9 WILSON AVENUE
SELDEN, NY 11784                                     P‐0036139 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIFT, BRIAN J
1708 4TH AVE SE
SIOUX CENTER, IA 51250                               P‐0011948 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIFT, HUGH S
1225 GILLESPIE DRIVE NORTH
PALM HARBOR, FL 34684                                P‐0007723 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIFT, HUGH S
1225 GILLESPIE DRIVE NORTH
PALM HARBOR, FL 34684                                P‐0007870 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIFT, LINDA M
13251 KLINE RD.
EDINBORO, PA 16412                                   P‐0046476 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIFT, PAUL
311 PARC OAKS CT.
ALEDO, TX 76008                                      P‐0002452 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIFT, RICHARD A
9026 FLAMINGO CIRCLE
NORTH FORT MYER, FL 33903                            P‐0035820 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3196 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1360 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SWIFT‐FARROW, SARAH
1076 ERIN DRIVE
EL CAJON, CA 92020                                   P‐0022317 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIGLER, DAVID W
POB 2272
PANAMA CITY, FL 32402                                P‐0029411 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIHART, WILLIAM R
402 SANTA MARINA COURT
ESCONDIDO, CA 92029                                  P‐0030789 11/23/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SWIHART, WILLIAM R
402 SANTA MARINA COURT
ESCONDIDO, CA 92029                                  P‐0030792 11/23/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SWINDELL, CONSTANCE G
106 QUAIL HOLLOW DRIVE
MARION, NC 28752                                     P‐0055473 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWINDELL, LORI L
206 PHEASANT LN
WILLARD, MO 65781                                    P‐0020224 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWINEHART, DUSTIN T
7052 18TH AVE NW
SEATTLE, WA 98117                                    P‐0057710 3/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWINERTON, DONALD J
PO BOX 872
WOLFEBORO FALLS, NH 03896                            P‐0028755 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWING, CAROL G
223 DULA SPRINGS ROAD
WEAVERVILLE, NC 28787                                P‐0022014 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWINNEY, KATHLEEN E
350 MEADOWBROOK RD
AFTON, TN 37616                                      P‐0002669 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWINT, ROBERT T
1283 MARLKRESS ROAD
CHERRY HILL, NJ 08003                                P‐0043110 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWINTON 3RD, EUGENE
3807 PORTAL AVE
TEMPLE HILLS, MD 20748                               P‐0012209 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWINTON, LANAYA J
203 N WINEBIDDLE STREET
PITTSBURGH, PA 15224                                 P‐0054508 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWINTON, LISA D
77 DARTMOUTH STREET
ISLIP, NY 11751                                      P‐0053256 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWINTON, SAFIYYAH W
12607 FRANK WILEY LANE
CHARLOTTE, NC 28278                                  P‐0003801 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWIRE‐LAWS, HOPE A
85 FELWOOD LANE
PALM COAST, FL 32137                                 P‐0054797 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWISLOW, JAWANN J
418 MCAULEY STREET
OAKLAND, CA 94609                                    P‐0029375 11/20/2017     TK Holdings Inc., et al.                      $456.00                                                                                       $456.00
SWISLOW, JAWANN J
418 MCAULEY STREET
OAKLAND, CA 94609                                    P‐0029378 11/20/2017     TK Holdings Inc., et al.                      $456.00                                                                                       $456.00



                                                                                           Page 3197 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1361 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SWITT, CHRISTOPHER D
2519 W 550 S
LAFAYETTE, IN 47909                                  P‐0018414 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWITZER, BARBARA J
2238 WOODWIND WAY
LEAGUE CITY, TX 77573                                P‐0003100 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWITZER, JOHN B
312 LOVERS LANE
OCEAN SPRINGS, MS 39564                              P‐0006184 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWOPE LAW, P.L.
C/O SCOTT P. SWOPE
PO BOX 1021
PALM HARBOR, FL 34682                                P‐0024621 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWOPE, EDWIN R
2124 BANBURY RD
KALAMAZOO, MI 49001                                  P‐0020530 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWOPE, RICHARD L
815 SO 174TH ST
SPANAWAY, WA 98387                                   P‐0017717 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWORIN, BRIAN C
4832 BRIDE ST
NORTH LAS VEGAS, NV 89081‐3124                       P‐0000472 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWORTFIGUER, ANDREW C
4509 SAN SIMEON DRIVE
AUSTIN, TX 78749‐3870                                P‐0025883 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SWORTFIGUER, ANDREW C
4509 SAN SIMEON DR
AUSTIN, TX 78749‐3870                                P‐0025906 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYBOUTS, MICAH M
12416 W MEADOW CT
AIRWAY HEIGHTS, WA 99001                             P‐0017724 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYCHOFF, KALERIA S
2324 SANTIAGO STREET
SAN FRANCISCO, CA 94116                              P‐0028327 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYCOFF, TODD A
66 RIDGEVIEW DR
BASKING RIDGE, NJ 07920                              P‐0009428 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYDER, AMANDA M
2550 W GRANITE PASS ROAD
PHOENIX, AZ 85085                                    P‐0003529 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYDNOR, MARC
5020 RIVERVIEW RD
ATLANTA, GA 30327                                    P‐0008633 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYED, ATIQ A
2085 TOLUCA DR
BROWNSVILLE, TX 78526                                P‐0044736 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYED, TALIBUDDIN
19688 E FAIR DRIVE
AURORA, CO 80016                                     P‐0005213 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYGALL, KARL M
77 HAVEMEYER LANE
UNIT 217
STAMFORD, CT 06902                                   P‐0009738 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 3198 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1362 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SYGALL, KARL M
77 HAVEMEYER LANE
UNIT 217
STAMFORD, CT 06902                                    P‐0009895 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYKES, AUDREY
1279 DILLON RD
AUSTELL, GA 30168                                     P‐0029451 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYKES, JEFFREY E
43166 BALTUSROL TERR
ASHBURN, VA 20147                                     P‐0049212 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYKES, NICOLE M
PO BOX 1285
DOVER, DE 19903                                       P‐0031136 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYKES, REGINA J
538 CRIGLER RD
CRAWFORD, MS 39743                                    P‐0013993 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYLVA, SANDRA S
1267 ULUPII STREET
KAILUA, HI 96734‐4304                                 P‐0032965 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYLVEST, JACQUELINE M
21 PARK TIMBERS DRIVE
NEW ORLEANS, LA 70131                                 P‐0019972 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYLVESTER, ROBERT J
PO BOX 22487
JUNEAU, AK 99802                                      P‐0057392 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYLWESTER, BREANA J
20265 ELLIE LANE
BEND, OR 97703                                        P‐0024154 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYMINGTON, BRIAN R
3935 11TH AVENUE
KEARNEY, NE 68845                                     P‐0017510 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYMON, JUDD M
7 BONNY LN
N. ANDOVER, MA 01845                                  P‐0054693 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYMONDS, SHARON L
36 CHIFFELLE ST.
BLUFFTON, SC                                          P‐0001678 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYMONS, JOHN
182 NUN DR
CRESTVIEW, FL 32536                                     619     10/25/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SYNAL, ROBERT S
5848 S. NORDICA
CHICAGO                                               P‐0050727 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYNTEL INC
JOGINDER MARTHARU
525 E BIG BEAVER ROAD
SUITE 300
TROY, MI 48083                                          176     10/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SYPEK, JOSEPH F
196 ROOT ROAD
WESTFIELD, MA 01085                                   P‐0025049 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYPRZAK, ADAM
1841 FERNCREEK PL
N CHESTERFIELD, VA 23235                              P‐0051255 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3199 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1363 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
SYPRZAK, STEPHANIE
1841 FERNCREEK PL
N CHESTERFIELD, VA 23235                             P‐0051332 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYPULT, MICHAEL D
1676 RAINBOW ROAD
ROGERS, AR 72758                                     P‐0048718 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYREK, SEAN M
8717 SE MONTEREY AVE UNIT 202
HAPPY VALLEY, OR 97086                               P‐0056528    2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYROVOI, VITALII
18151 BEACH BLVD. #410
HUNTINGTON BEACH 92648                               P‐0054654 1/13/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SYSSOEVA, MARGARITA
1420 NORTH FULLER AVENUE #107
LOS ANGELES, CA 90046                                P‐0052253 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZABLA, LESLIE M
2210 ROUND ROCK DR
AKRON, OH 44333‐2306                                 P‐0004280 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZABO , LESLIE A
590 BROADHEAD AVENUE
PITTSBURGH, PA 15205                                 P‐0025687 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZABO, JANE A
4337 RISINGHILL ROAD
ALTADENA, CA 91101‐3741                              P‐0032942 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZADKOWSKI, WILLIAM Z
229 SOUTHGATE DRIVE
NORTHBROOK, IL 60062                                 P‐0035901 12/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZAFRANSKI, DAVID T
2156 NW FLANDERS ST
PORTLAND, OR 97210                                   P‐0015913 11/4/2017        TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
SZAKONYI, ANNAMARIA
5926 WEST PARK AVE
ST. LOUIS, MO 63110                                  P‐0044514 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZALAD, LLC
BOX 727
LIBERTY LAKE, WA 99019                                 4342      12/26/2017        TK Holdings Inc.                          $2,200.00                                                                                    $2,200.00
SZALAY, JAMES R
4412 CORINTH AVE
CULVER CITY, CA 90230                                P‐0041821 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZALAY, JAMES R
4412 CORINTH AVE
CULVER CITY, CA 90230                                P‐0041826 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZALWINSKI, BRYAN D
118 QUINCY PL NE
WASHINGTON, DC 20002                                 P‐0045234 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZARY, JASON
5712 PARKSTONE CROSSING DRIVE
JACKSONVILLE, FL 32258                                 902       10/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
SZCZEPANIAK, ANDREA Y
133 WISTORIA CT
CIBOLO, TX 78108                                     P‐0003318 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZCZESNIAK, JONATHAN D
751 PEPPERBUSH DRIVE
MYRTLE BEACH, SC 29579                               P‐0046422 12/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3200 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1364 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
SZEGEDI, LASZLO
502 CYPRES RD.
BELLINGHAM, WA 98225                                  P‐0039539 12/12/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
SZEGEDI, LASZLO
502 CYPRESS RD.
BELLINGHAM, WA 98225                                  P‐0039549 12/12/2017     TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
SZETO, DENNIS
33763 SHYLOCK DRIVE
FREMONT, CA 94555‐2117                                P‐0021609 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZEWCZYK, MARGARET R
89 GREGORY DRIVE
SEEKONK, MA 02771                                     P‐0023841 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZLAGA, STACY A
3314 LONG POINT DR
TOMS RIVER, NJ 08753                                  P‐0008288 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZOR, MICHAEL P
16515 CLUB DRIVE
SOUTHGATE, MI 48195                                   P‐0030469 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZOR, MICHAEL P
16515 CLUB DRIVE
SOUTHGATE, MI 48195                                   P‐0036593 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZOSTAKOWSKI, CHRISTINE T
18738 MEADOW LANE
STRONGSVILLE, OH 44136                                P‐0046124 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZOT, NICHOLAS J
PO BOX 813
POCONO SUMMIT, PA 18346                               P‐0014339 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZOT, NICHOLAS J
PO BOX 813
POCONO SUMMIT, PA 18346                               P‐0014358 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZOT, NICHOLAS J
PO BOX 813
POCONO SUMMIT, PA 18346                               P‐0014389 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZUCH, LATRICIA J
19169 WOOD
MELVINDALE, MI 48122                                  P‐0041585 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZUCS, PETER N
7262 ADENA HILLS COURT
WEST CHESTER, OH 45069                                P‐0020860 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZULCZYK, SHOLPAN
820 CAPITOL DR
APT 1004
CARNEGIE, PA 15106                                    P‐0010390 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZULKOWSKI, GLORIA J
1218 SNEE DRIVE
PITTSBURGH, PA 15236                                  P‐0034679 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZULYA, ROBERT J
NO ADDRESS PROVIDED
                                                      P‐0032089 11/27/2017     TK Holdings Inc., et al.                    $36,300.00                                                                                   $36,300.00
SZUSTAKIEWICZ, JERZY K
1739 BOULDER DR
DARIEN, IL 60561                                      P‐0019517 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZWERGOLD, NAVA
1301 GALLATIN ST. NW
WASHINGTON, DC 20011                                  P‐0057730 3/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3201 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1365 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
SZYDLO, RAYMOND J
402 KELLY LN
CRYSTAL LAKE, IL 60012                               P‐0013571 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZYJKA, OLYA M
25 KLINE STREET
AMSTERDAM, NY 12010                                  P‐0049393 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZYJKA, OLYA M
25 KLINE STREET
AMSTERDAM, NY 12010                                  P‐0049703 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZYJKA, OLYA M
25 KLINE STREET
AMSTERDAM, NY 12010                                  P‐0049857 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZYJKA, XRYSTYA A
43 HOUSEMAN AVENUE
CHATHAM, NY 12037                                    P‐0050332 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZYMANSKI, GERALD
1134 183RD STREET
HOMEWOOD, IL                                         P‐0050506 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZYMCZYK, JAMES
12 PRINCETON DRIVE
JACKSON, NJ 08527                                    P‐0034351 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
SZYMURSKI, DOUGLAS M
5303 BAYWOOD DRIVE
WAXHAW, NC 28173‐8182                                P‐0019699 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
T & S CREDITOR
SANTIAGO, PAIGE J
1315 ANSBOROUGH AVE S
WATERLOO, IA 50701                                   P‐0053989   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
T2T
BAKER, LESLIE W
5133 RAPPOLLA COURT
PLEASANTON, CA 94588                                 P‐0033903 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TA, KHANG
NO ADDRESS PROVIDED
                                                     P‐0029893 11/21/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
TAANI, MURAD
4101 N ARDMORE AVE APT # 12
MILWAUKEE, WI 53211                                  P‐0004811 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TABACZYK, EDWARD J
751 KEYSTONE LANE
VERNON HILLS, IL 60061                               P‐0005982 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TABAK, STEVEN
1620 S MICHIGAN AVE
UNIT 722
CHICAGO, IL 60616                                    P‐0040155 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TABAKA, ROBERT R
3464 E WESTERN RESERVE RD
POLAND, OH 44514‐2847                                P‐0031789 11/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TABANO, LINDA M
86 DITMARS STREET
BRONX, NY 10464                                      P‐0041812 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TABASZEWSKI, CALLIN J
2600 N HAMPDEN CT
E6
CHICAGO, IL 60614                                    P‐0011274 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3202 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                    Filed 04/27/21                 Page 1366 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TABB, ROXANNE E
1828 SKYLINE DRIVE
FULLERTON, CA 92831                                  P‐0022738 11/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TABBUSH, JACK P
4970 TOPEKA DRIVE
TARZANA, CA 91356                                    P‐0014362 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TABER, NORMA J
PO BOX 408
CABIN JOHN, MD 20818                                 P‐0036396 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TABIN, SANFORD
6 TIGER MAPLE LN
SAVGERTIES, NY 12477                                 P‐0027722 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TABOH, ROBERT P
7627 PARTRIDGE ST CIRCLE
BRADENTON, FL 34202                                  P‐0051644 12/26/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
TABONY, PAUL
P.O. BOX 11385
WESTMINSTER, CA 92685                                P‐0022123 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TABOR, HEIDI E
13 BAY BRIDGE DRIVE
BRICK, NJ 08724                                      P‐0018277 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAC INSUMOS INDUSTRIALES
AVE. INOVACION 2615
IMPULSO
CHIHUAHUA, CHIHU 31183
MEXICO                                                 4195    12/21/2017   Takata de Mexico, S.A. de C.V.                      $0.00                                                                                        $0.00
TACHER, ROBERT D
16919 N BAY RD
APT 221
SUNNY ISLES BCH, FL 33160                            P‐0008231 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TADAS, KAREN D
4324 S ROGER WAY
CHANDLER, AZ 85249                                   P‐0046144 12/24/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TADDEO, ANTHONY S
300 CHESTNUT HILL ROAD
WARWICK, MA 01378                                    P‐0008783 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TADROUS, GIRGIS M
2621 BOWWATER LANE
ANTIOCH, TN 37013                                    P‐0028811 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TADROUS, KIROLOS
1110 SIOUX DR
INDIAN HARBOUR B, FL 32937                           P‐0003360 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAFLOVE, NATHAN B
4101 VIA SOLANO
PALOS VERDES EST, CA 90274                           P‐0015930 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAFOLLA, JACLYN E
29108 S. HIGHMORE AVE
RANCHO PALOS VER, CA 90275                           P‐0052051 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAFOLLA, JACLYN E
29108 S. HIGHMORE AVE
RANCHO PALOS VER, CA 90275                           P‐0052061 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAFOLLA, JACLYN E
29108 S. HIGHMORE
RANCHO PALOS VER, CA 90275                           P‐0052081 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3203 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1367 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TAFOLLA, JACLYN E
1090 WALNUT AVE
APT #5
LONG BEACH, CA 90813                                P‐0058390 3/21/2019      TK Holdings Inc., et al.                    $53,134.88                                                                                   $53,134.88
TAFOLLA, JACLYN E
1090 WALNUT AVE
APT #5
LONG BEACH, CA 90813                                P‐0058391 3/21/2019      TK Holdings Inc., et al.                    $23,200.20                                                                                   $23,200.20
TAFOYA, BRUCE A
4698 W STUART AVENUE
FRESNO, CA 93722                                    P‐0042035 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAFOYA, EDWARD R
4075 ALTO AVE
LAS VEGAS, NV 89115                                 P‐0001413 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAFT, DALLAS M
5405 MANITOWAC DRIVE
RANCHOPALOSVERDE, CA 90275                          P‐0024281 11/13/2017     TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
TAFT, SUSAN M
2633 CARSON DRIVE
KATY, TX 77493                                      P‐0006559 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAFURI, JOHN
3083 N. WINDSOR COURT
WESTLAKE, OH 44145‐6717                             P‐0012349 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAGAMI, WESLEY J
36507 DOVER
LIVONIA, MI 48150                                   P‐0031565 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAGGART, DEBORAH A
431 JUPITOR LAKES BLVD
#2103D
JUPITER, FL 33458                                   P‐0025617 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAGGART, HOWARD M
5055 MAYMONT PARK CIR
BRADENTON, FL 34203                                 P‐0022420 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAGGART, SUZANNAH
748 BENWOOD PLACE
ROUND ROCK, TX                                      P‐0001950 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAGHAVI, ADAM
190 GLEN RD
PASADENA, MD 21122                                  P‐0046520 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAHA, SAMI
303 W OHIO
1507
CHICAGO, IL 60654                                   P‐0011333 10/31/2017     TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
TAHERKHANCHI, AMIR
2320 48TH ST NE
ROCHESTER, MN 55906                                 P‐0014205 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAI, GINGER K
853 PATRICIA WAY
SAN RAFAEL, CA 94903                                P‐0014925 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAIBI, BINA V
5811 MARBUCK WAY
ELKRIDGE, MD 21075‐7052                             P‐0045776 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAIBI, DANIEL J
5811 MARBUCK WAY
ELKRIDGE, MD 21075‐7052                             P‐0045771 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3204 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1368 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TAILOR, JAGDISH S
31 MYRON STREET
CLIFTON, NJ 07014‐1325                                P‐0042538 12/18/2017     TK Holdings Inc., et al.                      $486.00                                                                                       $486.00
TAIT, THOMAS
212 SLOAN CT.
MATAWAN, NJ 07747                                       2701    11/16/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TAITT, JOEAN H
75 WHITE OAK STREET
#1E
NEW ROCHELLE, NY 10801                                P‐0026250 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAITT, WAYNE R
716 PENFIELD AVENUE
HAVERTOWN, PA 19083                                   P‐0010220 10/30/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
TAITTS, MARK E
4966 BUTTERFIELD RD
317
HILLSIDE, IL 60162                                    P‐0024711 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAJAVONG, DON
46 STONEMILL WAY
SWEDESBORO, NJ 08085                                  P‐0057996 6/14/2018      TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
TAJIBNAPIS, WILLIAM
3722 GRAND AVE SOUTH
MINNEAPOLIS, MN 55409‐1119                            P‐0014144 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKACS, NICK A
5224 OIO DR
HONOLULU, HI 96821                                    P‐0017827 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKAHASHI, DENNIS I
520 KUNEHI STREET, UNIT 701
KAPOLEI, HI 96707                                     P‐0036141 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKAHASHI, SCOTT I
410 MAGELLAN AVENUE #307
HONOLULU, HI 96813                                    P‐0031981 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA
FORBES, LAURESSE
404 HEIGHTS LANE APT.B
FORTWORTH, TX 76112                                   P‐0002425 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA
ARGELAGOS, JORGE
429 LOMALAND SP. B
EL PASO, TX 79907                                     P‐0004834 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA
SCHEXNAYDER, JOHN E
2351 EAST 41ST STREET
SAVANNAH, GA 31404                                    P‐0008512 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA
BRETHERTON, LAURA L
3044 EASTLAND BLVD UNIT I201
CLEARWATER                                            P‐0009945 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA
BARBER, JEREMY M
1188 PARKMONT LANE
ROCK HILL                                             P‐0010612 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKATA
GABRIEL, KEZIA B
4105 POND CIRCLE
BETHLEHEM, PA 18020                                   P‐0012959 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3205 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1369 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address            Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
TAKATA
YOO, SOO H
9010 PRIMAVERA LANE
CYPRESS, CA 90630                                      P‐0016112 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAKATA
NELSON, PETE
22721 SWEETMEADOW
MISSION VIEJO, CA 92692                                P‐0021870 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAKATA
LUNDY, ENEL
2980 SARATOGA SKY WAY
BETHLEHEM, GA 30620                                    P‐0023322 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAKATA
BILGIN, IRFAN
31173 SKYLINE DRIVE
TEMECULA, CA 92591                                     P‐0034204 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAKATA
GARRIDO, KERLY K
1215 OLYMPIC CIRCLE S. APT 8
WHITEHALL, PA 18052                                    P‐0039008 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAKATA
MANLY, STACEY L
18031 WAGONWHEEL CT
OLNEY, MD 20832                                        P‐0039497 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAKATA
MCKINNEY, LAREE C
11101 GEORGIA AVE
APT 439
SILVER SPRING, MD 20902                                P‐0039836 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAKATA
219 EMILY LANE
BELL BUCKLE, TN 37020                                  P‐0053338 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAKATA
RICHMOND, ALEXIS D
5206 VIA ALIZAR DRIVE
APT 39
ORLANDO, FL 32839                                      P‐0055597 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAKATA
STOCKMAN, GOLDEN P
3697 FRONDORF AVE
CINCINNATI, OH 45211                                   P‐0058206 9/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAKATA ‐ TOA CO., LTD.
WELLGROW INDUSTRIAL ESTATE
159 MOO 5 BANGNA‐TRAD ROAD, KM. 36
T. BANGSAMAK, A. BANGPAKONG
CHACHOENGSAO 24180
THAILAND                                                 2538    11/13/2017        TK Holdings Inc.                              $0.00               $0.00                                                                     $0.00
TAKATA (CHANGXING) SAFETY SYSTEMS CO.,LTD.
AGRICULTURE RESEARCH INSTITUTE WU SHAN
GANG CHANGXING, ZHEJIANG PROVINCE 313104                 3308    11/23/2017        TK Holdings Inc.                       $8,293,700.00                                                                                $8,293,700.00
TAKATA (SHANGHAI) AUTOMOTIVE COMPONENT CO.,LTD
NO.8000, SONGZE AVENUE, QINGPU
INDUSTRIAL ZONE
SHANGHAI 201707
CHINA                                                    3307    11/23/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00

                                                                                             Page 3206 of 3674
                                                    Case 17-11375-BLS                    Doc 4434-1                   Filed 04/27/21                  Page 1370 of 1837
                                                                                                          Claim Register
                                                                                                   In re TK Holdings Inc., et al .
                                                                                                        Case No. 17‐11375

                                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address                   Claim No. Claim Date              Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                                     Amount                                                    Amount
TAKATA (SHANGHAI) AUTOMOTIVE COMPONENT CO.,LTD.
NO.8000, SONGZE AVE., QINGPU
INDUSTRIAL ZONE, SHANGHAI 201701
CHINA                                                             3302      11/22/2017        TK Holdings Inc.                        $344,882.23                                                                                    $344,882.23
TAKATA (SHANGHAI) VEHICLE SAFETY SYSTEMS TECHNICAL CENTER CO,
LTD.
NO.8000, SONGZE AVENUE, QINGPU
INDUSTRIAL ZONE
SHANGHAI, CHINA 201707
CHINA                                                             3304      11/23/2017        TK Holdings Inc.                         $40,222.81                                                                                     $40,222.81
TAKATA AIRBAG INFLATOR
HARPER, HERBERT F
108 THORNWOOD DR
CARTERSVILLE, GA 30121                                          P‐0007090 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
TAKATA AIRBAG INFLATORS
WHITE, NORMA
35 HILL ST
KEANSBURG, NJ 07734                                             P‐0021622 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
TAKATA AIRBAG INFLATORS
AKINS, MINNIE
PO BOX 394
POMONA, CA 91769                                                P‐0036295 12/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
TAKATA AIRBAG INFLATORS
1862 LINWOOD AVENUE
EAST POINT, GA                                                  P‐0038138 12/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
TAKATA AIRBAGINFLATORS
GREEN, LORANN M
250 CHERRYRIDGE DR APT 1116
JACKSONVILLE, FL 32222                                          P‐0056933    2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
TAKATA AKTIENGESELLSCHAFT
BAHNWEG 1
ASCHAFFENBURG D‐63743
GERMANY                                                           3087      11/21/2017        TK Holdings Inc.                              $0.00                                                                                          $0.00
TAKATA AUTOMOTIVE ELECTRONICS (SHANGHAI) CO.,LTD
BUILDING 71 A, 17 HAN CHENG ROAD
PILOT FREE TRADE ZONE
SHANGHAI 200131
CHINA                                                             3277      11/23/2017        TK Holdings Inc.                       $4,294,172.87                                                                                 $4,294,172.87
TAKATA CORPORATION
ATTN: HIKOTO WATANABE
TOKYO FRONT TERRACE
2‐3‐14 HIGASHISHINAGAWA, SHINAGAWA‐KU
TOKYO 140‐0002
JAPAN                                                             3466      11/26/2017        TK Holdings Inc.                              $0.00                                  $0.00               $0.00                               $0.00
TAKATA CORPORATION
TOKYO FRONT TERRACE
ATTN: HIKOTO WATANABE
2‐3‐14 HIGASHISHINAGAWA, SHINAGAWA‐KU
TOKYO 140‐0002
JAPAN                                                             3605      11/27/2017        TK Holdings Inc.                              $0.00                                  $0.00               $0.00                               $0.00
TAKATA CORPORATION
SEILER, RAYMOND J
NOTTINGHAM CIRCLE
CROSSVILLE, TN 38555                                            P‐0027592 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00



                                                                                                        Page 3207 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1371 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                         Amount                                                  Amount
TAKATA CORPORATION
SCHMIDT, LLOYD E
1111 TURNBERRY COURT
MCPHERSON, KS 67460‐2758                              P‐0052829 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAKATA HOLDING INC
TURNER, MARY H
P.O. BOX 3004
MONROE, WI 53566‐3003                                 P‐0026692 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAKATA KOREA CO. LTD.
22, JANGANG ONGDAN 6‐GIL
JANG‐AN‐MYEON
HWASEONG‐SI, GYEONGGI‐DO
S. KOREA                                                3374    11/23/2017        TK Holdings Inc.                              $0.00                                                    $0.00                                $0.00
TAKATA KOREA CO., LTD
22 JANGANGONGDAN 6 GIL
JANGAN MYEON, HWASEONG SI
GYEONGGI DO

SOUTH KOREA                                             3281    11/22/2017        TK Holdings Inc.                        $324,251.03                                             $821,540.85         $861,365.58     $2,007,157.46
TAKATA MAROC S.A.R.L.
ATTN: MR. NABIL LAKHLIFI
LOT. 17 B2 TFZ
TANGIER 90000
MOROCCO                                                 3088    11/21/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TAKATA MAROC S.A.R.L.
MOUSTAHY SIHAM
LOT 1F B2 ZONE FRANCHE
D'EXPORTATION BOUKHALEF
TANGER, MR 90000
MOROCCO                                                 3897    12/4/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
TAKATA PARTS POLSKA SP.Z.O.O.
UL. BETLEJEMSKA 16
KRZESZOW 58‐405
POLAND                                                  3055    11/21/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TAKATA PHILIPPINES CORPORATION
106 EAST MAIN AVENUE, SPECIAL
ECONOMIC PROCESSING ZONE LAGUNA
TECHNOPARK INC.
BINAN LAGUNA 4024
PHILIPPINES                                             2533    11/13/2017        TK Holdings Inc.                              $0.00                                                    $0.00                                $0.00
TAKATA ROMANIA S.R.L.
ZONA INDUSTRIAL VEST
ATTN: CHRISTIAN WIENANDS
STR. III NR. 9
ARAD 310375
ROMANIA                                                 3090    11/21/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TAKATA SACHSEN GMBH
ATTN: BERT LEICHSENRING
SCHEIBENBERGER STR. 88
ELTERLEIN 09481
GERMANY                                                 3091    11/21/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TAKATA SAFETY SYSTEMS HUNGARY KFT.
ATTN: LÁSZLÓ TALÁROVICS, LEGAL COUNSEL
TAKATA UT 1
MISKOLC 3516
HUNGARY                                                 3089    11/21/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
                                                                                            Page 3208 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1372 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
TAKATA SIBIU S.R.L.
FLORIAN RIEGER STR. 3
SIBIU 550018
ROMANIA                                                 2999      11/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TAKATA SOUTH AFRICA (PTY) LTD.
ATTN: KERVIN PILLAY
2, POWER DRIVE
PROSPECTON
DURBAN 4133
SOUTH AFRICA                                            3093      11/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TAKEDA, DAVID
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043767 12/21/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TAKEMOTO, DARREN E
3531 ROSS COURT
CAMERON PARK, CA 95682                                P‐0056661    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKETA, DARYL A
33020 REGENTS BLVD
UNION CITY, CA 94587                                  P‐0012801 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKETA, MICHAEL M
33020 REGENTS BLVD
UNION CITY, CA 94587                                  P‐0012293 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAKETANI, KENNETH
NO ADDRESS PROVIDED
                                                      P‐0026679 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAL, YORAM
2000 BROADWAY STR
APT 1006
SAN FRANCISCO, CA 94115                                 2464      11/11/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TALAMANTE, RICARDO
1730 REDCLIFF ST
LOS ANGELES, CA 90026                                 P‐0019558 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALAMANTES, ERIC
2233 TRINITY SPRINGS DR.
CARROLLTON, TX 75007                                  P‐0051521 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALAMANTEZ, VINCENT N
PO BOX 5535
HEMET, CA 92544                                       P‐0020606 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALAMO, SAL
8944 ADMIRALS BAY DR
INDIANAPOLIS, IN 46236                                P‐0032950 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALAMO, SALVATORE
3 RUSTIC LANE
MATAWAN, NJ 07747                                     P‐0044197 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALAMO, SALVATORE
3 RUSTIC LANE
MATAWAN, NJ 07747                                     P‐0044216 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALAMO, SALVATORE
3 RUSTIC LANE
MATAWAN, NJ 07747                                     P‐0044284 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALAMO, SALVATORE
3 RUSTIC LANE
MATAWAN, NJ 07747                                     P‐0044290 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 3209 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1373 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TALAMO, SALVATORE
3 RUSTIC LANE
MATAWAN, NJ 07747                                    P‐0044296 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALANKI, RAVEESH L
394 POND PATH
SETAUKET, NY 11733                                   P‐0006799 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALARICO, AMY J
5468 BARRETT AVENUE
EL CERRITO, CA 94530                                 P‐0026022 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALARICO, AMY J
5468 BARRETT AVENUE
EL CERRITO, CA 94530                                 P‐0026024 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALARICO, JAMES S
5527 WISTERIA AVE
PENNSAUKEN, NJ 08109                                 P‐0044341 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALAVERA‐FLORES, CARMEN L
11005 S AVE. D
CHICAGO, IL 60617                                    P‐0040836 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALBOT, E SCOTT
4575 HALL RD
MORAVIA, NY 13118                                    P‐0050549 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALBOT, FARRAH
P O BOX 1521
PALO ALTO, CA 94302                                  P‐0044325 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALBOT, JARRISS M
4150 HILLSBOROUGH DRIVE
SNELLVILLE, GA 30039                                 P‐0053293 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALBOT, KEVIN P
112 GREENWOOD DRIVE
NORTH BABYLON, NY 11703                              P‐0006496 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALBOT, MARY K
37 FALES AVE
BARRINGTON, RI 02806                                 P‐0004762 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALBOT, SUE
16518 252ND AVE SE
ISSAQUAH, WA 98027                                   P‐0036586 12/6/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
TALBOTT, AUTUMN B
1135 OAK AVE NW
CANTON, OH 44708                                     P‐0054885 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALBOTT, BRUCE W
2108 51ST ST NW
ROCHESTER, MN 55901‐2040                             P‐0015866 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALEBANFARD, SAEED
4425 92ND ST SW
MUKILTEO, WA 98275                                   P‐0016969 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALL, HESMAN W
10721 GRAELOCH RD
LAUREL, MD 20723                                     P‐0044606 12/20/2017     TK Holdings Inc., et al.                    $21,300.00                                                                                   $21,300.00
TALL, HESMAN W.
10721 GRAELOCH RD
LAUREL, MD 20723                                       5117    12/10/2019        TK Holdings Inc.                        $420,000.00                                                                                  $420,000.00
TALLENT, LAURA
440 LONGWOOD DR
FRANKLIN, NC 28734                                   P‐0051089 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3210 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1374 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TALLENT, LAURA
440 LONGWOOD DR
FRANKLIN, NC 28734                                   P‐0051152 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLET, ROBERT A
1700 W DUST DEVIL TRAIL
CHINO VALLEY, AZ 86323                               P‐0031148 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLEY, LAURA MEILINK
312 4TH ST SE APT 1
CHARLOTTESVILLE, VA 22902                              1744    11/5/2017         TK Holdings Inc.                           $100.00                                                                                       $100.00
TALLEY, PAMELA L
4520 VENUS COURT
POWDER SPRINGS, GA 30127                             P‐0049126 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLEY, SETH W
5332 191ST ST. SW
LYNNWOOD, WA 98036                                   P‐0020330 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLEY, SHEILA R
6071 CARDWELL
GARDEN CITY                                          P‐0014102 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLEY, SHEILA R
6071 CARDWELL
GARDEN CITY                                          P‐0026367 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLEY, TINA J
9028 E CANYON OVERLOOK PLACE
TUCSON, AZ 85749‐8636                                P‐0029850 11/20/2017     TK Holdings Inc., et al.                      $583.24                                                                                       $583.24
TALLEY, TINA J
9028 E CANYON OVERLOOK PLACE
TUCSON, AZ 85749‐8636                                P‐0029901 11/20/2017     TK Holdings Inc., et al.                      $203.92                                                                                       $203.92
TALLEY, WENDY W
1121 JOLIET STREET
NEW ORLEANS, LA 70118                                P‐0012333 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLIA, CORINNE R
184 CASTLEWOOD CIRCLE‐D2
HYANNIS, MA 02601                                    P‐0035994 12/4/2017      TK Holdings Inc., et al.                     $1,545.00                                                                                    $1,545.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                              P‐0031192 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                              P‐0031199 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                              P‐0031200 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                              P‐0031204 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                              P‐0031210 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                              P‐0031211 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                              P‐0031232 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3211 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1375 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
TALLICHET, JOHN D
907 BELLIS STREET
NEWPORT BEACH, CA 92660                              P‐0031236 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TALLMAN, GINA B
135 PARK DR
GRAND JUNCTION, CO 81501‐2641                        P‐0017188 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TALLMAN, LAURA B
196 HIGHLAND POINTE CIR E
DAWSONVILLE, GA 30534                                P‐0003491 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TALLMAN, LAURA B
196 HIGHLAND POINTE CIR E
DAWSONVILLE, GA 30534                                P‐0003496 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TALLMAN, LAURA B
196 HIGHLAND POINTE CIR E
DAWSONVILLE, GA 30534                                P‐0003501 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TALLON, MONIQUE
1504 VAL VERDE PL
GLENDALE, CA 91208                                   P‐0054919 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TALOCCI, ROSANNE
36 KITCHELL AVENUE
WHARTON, NJ 07885                                    P‐0049352 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TALREJA, RAJEEV P
35 TWINLAWNS AVE
HICKSVILLE, NY 11801                                 P‐0038955 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TALREJA, RAJEEV P
35 TWINLAWNS AVE
HICKSVILLE, NY 11801                                 P‐0038957 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TALTON, LARRY B
606 COLLINGSWOOD DRIVE
DOTHAN, AL 36301                                     P‐0048489 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TALTON, MARTHA
1301 7TH STREET SOUTH
104
NAPLES, FL 34102                                     P‐0033083 11/28/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
TALUBA, JACQUELINE J
413 OAKLAND AVE
EGG HARBOR TWP, NJ 08234                             P‐0040789 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TALUKDAR, BHUPESH
14221 WILLOW TANK DR
AUSTIN, TX 78717                                     P‐0004822 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TALWAR, ASHISH
4333 WESTDALE DRIVE
FORT WORTH, TX 76109                                 P‐0001370 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAM, COLLIN
9741 S 222ND ST
KENT, WA 98031                                       P‐0041182 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAM, DIANA L
6150 CANOGA AVENUE
#442
WOODLAND HILLS, CA 91367                             P‐0032824 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAM, FABIAN
13516 ORANGE BLOSSOM LN
POWAY, CA 92064                                      P‐0036876 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAM, GEORGE
13621 ANCILLA BLVD
WINDERMERE, FL 34786                                 P‐0001864 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3212 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1376 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TAM, PAK L
14621 SE 277TH CT
KENT, WA 98042‐4310                                   P‐0048541 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMASHIRO, HOWARD Y
HOWARD TAMASHIRO
520 NORTH MAIN STREET
MEADVILLE, PA 16335                                   P‐0004859 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMAYO, NEHEMIAS
619 SOUTH C STREET
PERRIS, CA 92570                                      P‐0055293 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMBOLLEO, CYNTHIA M
CYNTHIA M TAMBOLLEO
49 MT. VIEW DRIVE
CLINTON, MA 01510                                     P‐0012058 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMBOONG, LUZVIMINDA F
35 MANZANITA AVENUE
DALY CITY, CA 94025                                   P‐0045935 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMBOONG, LUZVIMINDA F
35 MANZANITA AVENUE
DALY CITY, CA 94015                                   P‐0045941 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMBOONG, LUZVIMINDA F
35 MANZANITA AVENUE
DALY CITY, CA 94015                                   P‐0046038 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMBORELLA, HOWARD P
1105 RICHLAND AVE.
METAIRIE, LA 70001                                    P‐0036764 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMBOU, JUSTINE
1205 W ST.
VANCOUVER, WA 98661                                   P‐0053349 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMBURELLO, FRANK R
201 SADDLE CREEK CT.
GREER, SC 29651                                       P‐0041830 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMBURIN, BREANNA R
101 SHERWOOD DRIVE
SANTA ROSA, CA 95405                                  P‐0057086   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMEZ, LYDIA
223 DANVILLE AVE
SAN ANTONIO, TX 78201                                 P‐0036226 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMI, VINCENT
3350 BENTLEY AVE
EUGENE, OR 97405                                      P‐0013040 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMMS, ROSS J
10540 WEST BRADLEY ROAD
MILWAUKEE, WI 53224                                   P‐0004414 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMMY R. KREITZ
, TAMMY
407 FOURTH ST.
EAST PENNSBORO
ENOLA                                                 P‐0011353 11/1/2017      TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
TAMPA HUND LP D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                       P‐0052724 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3213 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1377 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TAMPA HUND, L.P.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058064 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMPA KIA L.P. D/B/A COURTESY
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052722 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMPA KIA, L.P.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058054 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAMUCCI, CONCETTA A
11 FIELD PLACE
PORT CHESTER, NY 10573                             P‐0040714 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAN, IGNATIUS P
56 CONCORD DRIVE
LIVINGSTON, NJ 07039                               P‐0054066   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAN, JOY L
56 CONCORD DRIVE
LIVINGSTON, NJ 07039                               P‐0054073   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAN, LIN
11 SUMMIT GREEN CT.
COCKEYSVILLE, MD 21030                             P‐0025415 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAN, MINH
70 DALE AVE
QUINCY, MA 02169                                   P‐0057412 2/20/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TAN, MINH
70 DALE AVE
QUINCY, MA 02169                                   P‐0057413 2/20/2018      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
TAN, ROSEMARIE S
116 MARION DRIVE
WEST ORANGE, NJ 07052‐3305                         P‐0036433 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAN, RUIDI
6216 TASAJILLO TRAIL
AUSTIN, TX 78739                                   P‐0013805 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAN, SARAH
8634 OLD BONHOMME ROAD
APT A
SAINT LOUIS, MO 63132                              P‐0008492 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAN, SHANNON
19 BEL FOREST DR
BELLEAIR BLUFFS, FL 33770                          P‐0014369 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAN, THAI
10995 SKYLARK DR
JACKSONVILLE, FL 32257                             P‐0003370 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANAKA, CHIKA
2556 SANTA BARBARA LN #206
COSTA MESA, CA 92626                               P‐0048869 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANAKA, JUNKO
5540 SYLMAR AVE., APT. 1
SHERMAN OAKS, CA 91401                             P‐0025472 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANAKA, MARK A
754 CANOAS CREEK CIRCLE
SAN JOSE, CA 95136                                 P‐0027665 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 3214 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1378 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TANDOC, LILY
6083 RONALD CIRCLE
CYPRESS, CA 90630                                   P‐0041533 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANDON, SANJAY
23637 BLACK OAK WAY
CUPERTINO, CA 95014                                 P‐0056590    2/5/2018      TK Holdings Inc., et al.                    $19,658.83                                                                                   $19,658.83
TANG, ERIC
13040 PARKVIEW DR
BALDWIN PARK, CA 91706                              P‐0015949 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANG, JOHNNY C
7851 STANSBURY AVE
PANORAMA CITY, CA 91402                             P‐0035727 12/4/2017        TK Holdings Inc., et al.                     $1,042.06                                                                                    $1,042.06
TANG, KIRANJIT
3264 FENMORE LANE
REMINDERVILLE, OH 44202                               689       10/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TANG, LINH T
5218 SILVERWOOD CREEK CT
SAN JOSE, CA 95135                                  P‐0040817 12/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANG, NICHOLAS Y
479 PROSPECT AVENUE
#1
BROOKLYN, NY 11215                                  P‐0018354 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANG, PATRICIA J
3120 WHEELER STREET
AUSTIN, TX 78705                                    P‐0014650 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANG, TIN S
2497 W 122ND AVE
WESTMINSTER, CO 80234                               P‐0030457 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANG, TIN S
2497 W 122ND AVE
WESTMINSTER, CO 80234                               P‐0030532 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANG, YONG
912 OAKVIEW DRIVE
MACOMB, IL 61455                                    P‐0025126 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANGAAN, ALLAN B
1530 NAVAJO STREET
DAVIS, CA 95616                                     P‐0027633 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANGELLAMUDI, KAMALAKARA S
1409 MAPLE GROVE DR
FLOWER MOUND                                        P‐0026409 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANGHLYN, WANDA J
P O BOX 763953
DALLAS, TX 75376                                    P‐0011906 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANGHLYN, WANDA J
P O BOX 763953
DALLAS, TX 75376                                    P‐0018704 11/7/2017        TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
TANGO, FRANCES T
27 PELHAM WALK
PLYMOUTH, MA 02360                                  P‐0038002 12/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANGUAY, DAWN M
172 SCOTT LN
WACONIA, MN 55387                                   P‐0038575 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANGUILIG, ARNOLD P
12 CARDINAL LN
HURRICANE, WV 25526                                 P‐0017877 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3215 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1379 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TANIS, KATHLEEN A
514 HILLCREST ROAD
EDINBURG, VA 22824                                   P‐0006719 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANISAWA, ROSS E
5127 BROPHY DRIVE
FREMONT, CA 94536                                    P‐0033546 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANJONG, MILTON A
7757 RIVERDALE RD, APT 202
NEW CARROLLTON, MD 20784                             P‐0008718 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANK, JAMES A
N3171 LAZY POINT RD
FALL RIVER, WI 53932                                 P‐0045519 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANKERSLEY, STEVE
692 PLUTO RD
SHADY SPRING, WV 25918                                 4549    12/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TANKING, DONNA M
22328 GEORGE RD
TONGANOXIE, KS 66086                                 P‐0037730 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANKO, GREGORY
2439 S. RIVER RD.
JANESVILLE, WI 53546                                 P‐0024686 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANKSLEY, JOSHUA O
1403 MEADOW TER
LAGRANGE, GA 30240                                   P‐0005937 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANNAHILL, ERIC J
6855 PASEO SANTA CRUZ
PLEASANTON, CA 94566                                 P‐0045650 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANNER, CATHRYN
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043574 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TANNER, FLORENCE
3220 HARMONY HILL ROAD
PLACERVILLE, CA 95667                                P‐0014091 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANNER, JIMEIA R
2326 TANNER ROAD
MARSHVILLE, NC 28103                                 P‐0007798 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANNER, LETICIA
5686 LILYVIEW WAY
ELK GROVE, CA 95757                                  P‐0015892 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANNER, LETICIA
5686 LILYVIEW WAY
ELK GROVE, CA 95757                                  P‐0015933 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANNER, MARCIA D
1130 E. MONROE ST. APT 305
PHOENIX, AZ 85034                                    P‐0033653 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANNER, STEVEN
34 BROKAW LN.
GREAT NECK, NY 11023                                 P‐0006417 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANNER, STEVEN
34 BROKAW LN.
GREAT NECK, NY 11023                                 P‐0006421 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANNER, TRAVIS I
83 SWIFT CREEK DRIVE
LAYTON, UT 84041                                     P‐0015058 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3216 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1380 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TANTIKANJANA, TITIMA
127 N. SUNSET DR
ITHACA, NY 14850                                      P‐0048304 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANTOURI, NASSIM M
1081 E BAYLOR LN
CHANDLER, AZ 85225                                    P‐0022584 11/11/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
TANYAG, ROMMEL
2977 YGNACIO VALLEY RD #149
WALNUT CREEK, CA 94598                                P‐0012098 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANZ, ALAN S
11 TALLOWOOD COURT
ATCO, NJ 08004                                        P‐0020549 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TANZ, GINA
11 TALLOWOOD COURT
ATCO, NJ 080042                                       P‐0020551 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAO, ANDERSON
633 GREEN AVE
2
SAN BRUNO, CA 94066                                   P‐0054752 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAO, BO
355 WAREC WAY
LOS ALTOS, CA 94022                                   P‐0013300 11/2/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
TAO, CAROL D
NO ADDRESS PROVIDED
                                                      P‐0041886 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAO, CHERYL
PO BOX 6191
ALHAMBRA, CA 91802                                    P‐0030754 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAO, LEI
7512 TAMARRON DR
PLAINSBORO, NJ 08536                                  P‐0006978 10/27/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
TAPE CRAFT CORPORATION
YKK CORPORATION OF AMERICA
KEY WYNN, SENIOR CORPORATE COUNSEL
1850 PARKWAY PLACE, S.E., SUITE 300
MARIETTA, GA 30067                                      863     10/24/2017        TK Holdings Inc.                                                                                       $0.00                               $0.00
TAPIA, ALBERTO
1915 VIA GRANADA
BOYNTON BEACH, FL 33426                               P‐0002684 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAPIA, DANIEL E
11610 UPLANDS RIDGE DRIVE
AUSTIN, TX 78738                                      P‐0001900 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAPIA, HERLINDA N
62 W. 2ND STREET
HEBER, CA 92249                                       P‐0050726 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAPIA, JESSICA
1307 CAMINITO GABALDON UNIT F
SAN DIEGO, CA 92108                                   P‐0050178 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAPIA, VICTOR G
118 OSBORNE ST 1A
DANBURY, CT 06810                                     P‐0056239 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAPPER, SANDRA B
1472 72ND AVE NE
SAINT PETERSBURG, FL 33702                            P‐0000820 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3217 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1381 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TAPPERO, JULIE Q
15221 14TH AVE NW
GIG HARBOR, WA 98332                                 P‐0041674 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAPPERT, PETER A
3102 COCONUT GROVE DR.
CORAL GABLES, FL 33134                               P‐0029615 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARABOCCHIA, JOHN
7029 JAMESTOWN MANOR DR
RIVERVIEW, FL 33578                                  P‐0041574 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARALLO, NICHOLAS A
44 4TH ST
2R
LEOMINSTER, MA 01453                                 P‐0005642 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARANGO, DANIEL F
3835 MONTE CARLO LN
DENTON, TX 76210                                     P‐0040976 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARANGO, DANIEL F
3835 MONTE CARLO LN
DENTON, TX 76210                                     P‐0040981 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARANGO, ENEDINA F
5004 SAN ANTONIO AVE.
MIDLAND, TX 79707                                    P‐0046294 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARANGO, ERNEST
5004 SAN ANTONIO AVE,
MIDLAND, TX 79707                                    P‐0044204 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARASI‐MANTELMAC, PATRICIA
1413 CENTENNIAL RD
PENN VALLEY, PA 19072                                P‐0013670 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARASOVICH, MELISSA K
406 LOBLOLLY DR
GIBSONIA, PA 15044                                   P‐0036466 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARAZ, MEHRDAD
925 CHEYENNE CT
HUBERTUS, WI 53033                                   P‐0030354 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARBOX, RICHARD W
9323 S SHARTEL AVE
OKLAHOMA CITY, OK 73139                              P‐0055884 1/26/2018      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
TARCON, KATHERINE A
5115 W RICHLAND L
SPOKANE, WA 99224                                    P‐0016946 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARCY, ROXANE E
351 EASTERN AVENUE
CAMPBELL, OH 44405                                   P‐0034266 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARCZA, KENNETH R
2305 CHOTO ROAD
KNOXVILLE, TN 37922                                  P‐0049685 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARCZA, KENNETH R
2305 CHOTO ROAD
KNOXVILLE, TN 37922                                  P‐0050088 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARDIFF, DREW A
1661 PEARL ST.
APT. 422
EUGENE, OR 97401                                     P‐0020154 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                           Page 3218 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                  Page 1382 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
TARGOFF, BRUCE F
9440 NEWBRIDGE DRIVE
307
POTOMAC, MD 20854                                    P‐0051092 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TARGOFF, SARAH C
2246 LINDEN PLACE
ERIE, CO 80516                                       P‐0031633 11/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TARIO, GUADALUPE E
16339 MOUNTAIN LANE
CANYON COUNTRY, CA 91387                             P‐0031251 11/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TARJAN, MARIE
165 OLD PIEDMONT CIR
CHAPEL HILL, NC 27516                                P‐0018462 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TARLANO, SHARON LYNN
JOHN P. TARLANO
210 LONGMEAD DR
FAYETTEVILLE, GA 30215                                 2443      11/13/2017        TK Holdings Inc.                       $5,000,000.00                                                                                $5,000,000.00
TARLANO, SHARON LYNN
JOHN P. TARLANO
210 LONGMEAD DR
FAYETTEVILLE, GA 30215                                 4081      12/11/2017        TK Holdings Inc.                       $5,000,000.00                                                                                $5,000,000.00
TARLOWE, STUART
PO BOX 191
PORT WASHINGTON, NY 11050                            P‐0046811 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TARMAN, SCOTT K
26192 TUCKERMAN AVE NE
KINGSTON, WA                                         P‐0019927 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TARMOHAMED, AMIRALI
PO BOX 923
PINE BLUFF, AR 71613                                 P‐0036867 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TARPLEY, PHILLIP B
109 PALOMINO LN
POB 261
KRUM, TX 76249                                       P‐0008715 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TARPY, LYNN
1111 N. NORTHSHORE DR.
STE. N‐290
KNOXVILLE, TN 37919                                    3314      11/24/2017        TK Holdings Inc.                          $2,500.00                                                                                     $2,500.00
TARQUINO, BRANDY R
1327 N GLENN AVE
FRESNO, CA 93728                                     P‐0021199 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TARQUINO, BRANDY R
1327 N. GLENN AVE
FRESNO, CA 93728                                     P‐0021203 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TARRANT, BEVERLY
16402 EURO CT
BOWIE, MD 20716                                      P‐0039638 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TARRANT, MARILYN
947 E MCNAIR DRIVE
TEMPE, AZ 85283                                      P‐0032103 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TART, JILL L
222 GLENWOOD AVE. APT. #605
RALEIGH, NC 27603                                    P‐0056625    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TARTAGLIA, DOROTHEA
33 LARKIN STREET
HUNTINGTON STA., NY 11746                            P‐0021486 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                             Page 3219 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1383 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TARTARO, ANTHONY F
1 BISCAYNE DR NW UNIT 308
ATLANTA, GA 30309                                    P‐0039616 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARTARO, ANTHONY F
1 BISCAYNE DR NW UNIT 308
ATLANTA, GA 30309                                    P‐0042985 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARVER, SAMUEL
754 MOOSE CREEK WAY
GALT, CA 95632                                       P‐0038576 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARVER, SHARUNDA N
24722 HAVERFORD RD
SPRING, TX 77389                                     P‐0027938 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARVER, SHARUNDA N
24722 HAVERFORD RD
SPRING, TX 77389                                     P‐0028078 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARVER, SHARUNDA N
24722 HAVERFORD RD
SPRING, TX 77389                                     P‐0032724 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARVID, DONNA M
516 DURHAM DRIVE
FRANKFORT, IL 60423                                  P‐0036933 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARVIN, PENNY
104 CLEVE ST
GULFPORT, MS 39503                                   P‐0018810 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARWATER, STACEY
4016 E. DIAMOND CIRCLE
MESA, AZ 85206                                       P‐0034319 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARWATER, TIMOTHY W
109 WEST LAKE DR
LAGRANGE, GA 30240                                   P‐0018267 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TARWATER, TIMOTHY W
109 WEST LAKE DR
LAGRANGE, GA 30240                                   P‐0018271 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TASHMAN, LAUREN P
1723 BRENTWOOD AVENUE
UPLAND, CA 91784                                     P‐0023304 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TASHMAN, LINDA B
1723 BRENTWOOD AVENUE
UPLAND, CA 91784                                     P‐0023039 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TASKO, JOHN M
1781 ANNABELLAS DR
PANAMA CITY BEAC, FL 32407                           P‐0022516 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TASKOV, KRISTINA Y
11052 ACADEMY RIDGE RD NE
ALBUQUERQUE, NM 87111                                P‐0015634 11/4/2017      TK Holdings Inc., et al.                     $1,835.00                                                                                    $1,835.00
TASSON, MICHAEL A
1635 BRANCH VALLEY DRIVE
ROSWELL, GA 30076                                    P‐0033301 11/29/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
TASSONE, NICOLE
170 HUDSON ST APT 3
PROVIDENCE, RI 02909                                 P‐0021448 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TASSONI, PETER
3506 WOODSIDE COURT NE
OLYMPIA, WA 98506                                    P‐0021743 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3220 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1384 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
TASTAD, DOUGLAS T
304 OLD LANDING ROAD
YORKTOWN, VA 23692                                      P‐0008014 10/28/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
TATANGELO, BARBARA K
7545 SOUTH 2540 WEST
WEST JORDAN, UT 84084                                   P‐0027800 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATAR, LUCIAN
290 VICTORIA ST
APT E1
COSTA MESA, CA 92627                                    P‐0022396 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATARKA, SEAN R
206 EDGARTON WAY
BONAIRE, GA 31005                                       P‐0057668 3/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATASCIORE, SHEILA M
111 WEST LYNNWOOD STREET
ALLENTOWN, PA 18103                                     P‐0018849 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATE, ANTHONY B
539 CHERRY DR
ELIZABETHTOWN, KY 42701                                 P‐0051384 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATE, BRADLEY E
2307 SAINT ANDREWS AVE.
ZACHARY, LA 70791                                       P‐0030888 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATE, CLAUDIA D
728 HALL STREET
AUGUSTA, GA 30901                                       P‐0016640 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATE, CLAUDIA D
728 HALL STREET
AUGUSTA, GA 30901                                       P‐0027626 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATE, REGINA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                         P‐0044011 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TATE, WILLARD S
3877 MORLEY DR.
KENT, OH 44240                                          P‐0054874 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATE‐BIERMAN, DILLON M
1518 RUDY AVE
MATTOON, IL 61938                                       P‐0008297 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATEISHI, WILLIAM N
568 KAHIAU LOOP
HONOLULU, HI 96821                                      P‐0020359 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATHAM, CONNOR C
44 DELTA PLACE NE
APT 3
ATLANTA, GA 30307                                       P‐0057774 3/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATHAM, SUZANNE M
10226 SW 77 CT
MIAMI, FL 33156                                         P‐0057124   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATHAM, SUZANNE M
10226 SW 77 CT
MIAMI, FL 33156                                         P‐0057127   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATIKONDA, APARNA
4939 VOLTERRA CT
DUBLIN, CA 94568                                        P‐0045557 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 3221 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1385 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
TATMAN, RICHARD W
41530 HEARTHSTONE AVE
PRAIRIEVILLE, LA 70769                               P‐0013655 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATMAN, RICHIE W
41530 HEARTHSTONE AVE
PRAIRIEVILLE, LA 70769                               P‐0013661 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATOMIROVICH, AMANDA S
1264 BLACK OAK DRIVE
GREENWOOD, IN 46143                                  P‐0041671 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATRO, SHIRLEY Y
28070 HOOVER ROAD
APT #2
WARREN, MI 48093                                     P‐0039287 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATTON, KATIE B
8916 S COBBLECREST LN
SANDY, UT 84093                                      P‐0056356    2/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATTON, KATIE B
8916 S COBBLECREST LN
SANDY, UT 84093                                      P‐0056359    2/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATTORY, RICHARD
1525 POLO RUN DR
YARDLEY, PA 19067                                    P‐0015093 11/4/2017        TK Holdings Inc., et al.                     $1,450.00                                                                                    $1,450.00
TATUM, LATASHA M
3811 LOTO CT
STOCKTON, CA 95206                                   P‐0038595 12/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TATUM, TAMMY L
3811 CHERRY AVE
LONG BEACH, CA 90807                                 P‐0041557 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAUB, BRUCE C
72 BERNICE LANE
RINGGOLD, GA 30736                                   P‐0042085 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAUFER, ALISON D
1300 EVAN LANE
ASHLAND, OR 97520                                    P‐0020132 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAUHEED, DELMAR
3906 WEST FOREST PARK AVENUE
GWYNN OAK, MD 21207                                  P‐0049619 12/27/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TAUMAN, RICHARD L
131 SOUTH FEDERAL HIGHWAY
APT 601
BOCA RATON, FL 33432                                 P‐0001019 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAURINO, GIUSEPPE
5126 REDEMPTION CIRCLE
HOUSTON, TX 77018                                    P‐0054065    1/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAUTEROUFF, KATHLEEN
39 SENECA DR
CANANDAIGUA, NY 14424                                P‐0040092 12/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAVAREZ VEGA, ANA M
HC 05 BOX 25167
CAMUY, PR 00627                                        4464      12/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TAVERNA, PIETRO
2203 AMARYLLIS CIRCLE
SAN RAMON, CA 94582                                  P‐0045760 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAVERNA, SANDRA R
37 VALLEY RD
COS COB, CT 06807                                    P‐0013239 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3222 of 3674
                                                 Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                  Page 1386 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
TAVERNITE, MARGARET H
212 ANNIES LANE
SAYLORSBURG, PA 18353                                  P‐0039947 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAVITIAN, AGARON
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043761 12/21/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
TAVORMINA FREEMA, CARLA E
303 W J ST
BENICIA, CA 94510                                      P‐0057694 3/14/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAWIL, RONALD
420 AVENUE T
BROOKLYN, NY 11223‐4004                                P‐0006521 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAWIL, RONALD
420 AVENUE T
BROOKLYN, NY 11223‐4004                                P‐0006539 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAWREL, SUSAN E
79 SUNFLOWER AVE
CHICOPEE, MA 01013                                     P‐0049615 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAXMAN TAX SERVICE, LLC
SHERMAN, KAREN J
13652 JACOBSON RD
MANOR, TX 78653                                        P‐0020932 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR , VICTORIA
ROMANUCCI & BLANDIN, LLC
321 N. CLARK STREET, SUITE 90
CHICAGO, IL 60654                                      P‐0053631   1/2/2018      TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
TAYLOR COMMUNICATIONS
600 ALBANY ST
DAYTON, OH 45417                                         1846      11/8/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TAYLOR JR, BENJAMIN G
37 MORROSS CIRCLE
DEARBORN, MI 48216‐2395                                P‐0049373 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR JR, ROBERT A
13933 LEETON CIRCLE
CHANTILLY, VA 20151                                    P‐0046058 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR JR., JONATHAN E
200 ANGELA DRIVE
GERMANTOWN, OH 45327                                   P‐0051346 12/27/2017      TK Holdings Inc., et al.                    $10,187.34                                                                                    $10,187.34
TAYLOR SR., JONATHAN E
60 ROYAL RIDGE COURT
GERMANTOWN, OH 45327                                   P‐0051272 12/27/2017      TK Holdings Inc., et al.                     $7,200.00                                                                                     $7,200.00
TAYLOR WHITEHURS, CHERYL
7526 SIERRA RIDGE LANE
LAKE WORTH, FL 33463                                   P‐0030556 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, ALICE E
926 JEWELL DR
KNOXVILLE, IA 50138                                    P‐0040309 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, ALICIA J
25717 72ND AVE E
GRAHAM, WA 98338                                       P‐0018699 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, ALISHA
8805 ORION AVE
APT 102
NORTH HILLS, CA 91343                                  P‐0056059 1/29/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                              Page 3223 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                  Page 1387 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                    Amount
TAYLOR, ALTREASE
9163 PLACER BULLION AVENUE
LAS VEGAS, NV 89178                                    652       10/26/2017        TK Holdings Inc.                              $0.00               $0.00              $0.00                                                   $0.00
TAYLOR, AMELIA T
16D ANDOVER CIRCLE
PRINCETON, NJ 08540                                  P‐0008835 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
TAYLOR, ANGELA M
PO BOX 627
BETHEL, ME 04217                                     P‐0054300    1/9/2018      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
TAYLOR, ANGIE
10612 INDIGO HILLS LN
JACKSONVILLE, FL 32221                               P‐0003920 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
TAYLOR, ARTHUR R
609 DOWNING LANE
WILLIAMSVILLE, NY 14221                              P‐0028989 11/20/2017       TK Holdings Inc., et al.                       $600.00                                                                                        $600.00
TAYLOR, ASHLEY
433 GALVESTON ST
LAS VEGAS, NV 89110                                    4939      2/14/2018         TK Holdings Inc.                       $4,822,800.00        $27,200.00         $150,000.00                                           $5,000,000.00
TAYLOR, ASHLEY M
433 GALVESTON ST.
LAS VEGAS, NV 89110                                    4864      2/28/2018         TK Holdings Inc.                              $0.00                                                                                          $0.00
TAYLOR, ASHLEY M
433 GALVESTON ST.
LAS VEGAS, NV 89110                                    4925      1/28/2018         TK Holdings Inc.                              $0.00                                                                                          $0.00
TAYLOR, ASHLEY M
433 GALVESTON ST.
LAS VEGAS, NV 89110                                    5039      8/13/2018         TK Holdings Inc.                              $0.00               $0.00                                                                      $0.00
TAYLOR, ASHLEY M
433 GALVESTON STREET
LAS VEGAS, NV 89110                                  P‐0055503 1/22/2018        TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
TAYLOR, ASHLEY M
433 GALVESTON STREET
LAS VEGAS, NV 89110                                  P‐0055824 1/25/2018        TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
TAYLOR, ASHLEY M
433 GALVESTON STREET
LAS VEGAS, NV 89110                                  P‐0057235 2/13/2018        TK Holdings Inc., et al.                  $5,000,000.00                                                                                 $5,000,000.00
TAYLOR, ASHLEY M
433 GALVESTON STREET
LAS VEGAS, NV 89110                                  P‐0057536 2/28/2018        TK Holdings Inc., et al.                  $5,000,000.00                                                                                 $5,000,000.00
TAYLOR, ASHLEY M
433 GALVESTON ST
LAS VEGAS, NV 89110                                  P‐0058176 8/14/2018        TK Holdings Inc., et al.                  $5,000,000.00                                                                                 $5,000,000.00
TAYLOR, AVERY
62 SPANIEL ROAD
MARTINSBURG, WV 25404                                P‐0036711 12/6/2017        TK Holdings Inc., et al.                    $17,485.86                                                                                     $17,485.86
TAYLOR, BARBARA A
648 BURNS AVE.
FLOSSMOOR, IL 60422                                    2373      11/10/2017        TK Holdings Inc.                              $0.00                                                                                          $0.00
TAYLOR, BELINDA
1201 S LAKEVIEW DR
PRESCOTT, AZ 86301                                   P‐0051544 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
TAYLOR, BRIANA L
5401 W SLAUSON AVE
LOS ANGELES, CA 90056                                P‐0026845 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                          $0.00



                                                                                             Page 3224 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1388 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TAYLOR, BROOKE L
1295 E CO RD 600 N
SEYMOUR, IN 47274                                   P‐0026659 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, CALYN M
2948 WOODRUFF DR
ORLANDO, FL 32837                                   P‐0054893 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, CATHY C
5176 CEDAR HAMMOCK LN
SARASOTA, FL 34232                                  P‐0000854 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, CECILIA F
PO BOX 811
BONSALL, CA 92003                                   P‐0035750 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, CHARLENE L
2133 BRAEBURN PARKWAY
INDIANAPOLIS, IN 46219                              P‐0004002 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, CHARLES W
4631 123RD TRL N
ROYAL PALM BEACH, FL 33411                          P‐0036882 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, CINDY L
PO BOX 668
ORANGEVALE, CA 95662                                P‐0022024 11/10/2017     TK Holdings Inc., et al.                    $60,330.00                                                                                   $60,330.00
TAYLOR, CLAIRE D
12 DUXBURY COVE
SAN RAFAEL, CA 94901                                P‐0030517 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, COREY
1730 MCCULLOH STREET
BALTIMORE, MD 21217                                 P‐0057840 4/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DANIELLE M
3 FAIRVIEW AVE
ELLINGTON, CT 06029                                 P‐0010409 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DARREN
1815 N SHEFFIELD AVE #C
CHICAGO, IL 60614                                   P‐0009652 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DARRYL
315 EMPIRE BLVD
BROOKLYN, NY 11225                                  P‐0055407 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DAVID L
568 WINDSONG DRIVE
MACON, GA 31217‐2814                                P‐0057894   5/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DAVID L
568 WINDSONG DRIVE
MACON, GA 31217‐2814                                P‐0057895   5/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DAVID M
PO BOX 1468
LIVINGSTON, AL 35470                                P‐0027880 11/17/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TAYLOR, DAWN
502 NE 67TH PLACE
GLADSTONE, MO 64118                                 P‐0030561 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DAWN
502 NE 67TH PLACE
GLADSTONE, MO 64118                                 P‐0030569 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DEBORAH M
1919 NEW BETHEL CHURCH ROAD
GARNER, NC 27529                                    P‐0008913 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3225 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1389 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TAYLOR, DENNIS R
2514 MAYWOOD LANE
MCKINNEY, TX 75070                                   P‐0004565 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DERRICK
7225 BAY RIDGE DRIVE
DENVER, NC 28037                                     P‐0006263 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, DIETRA
1107 LAKE BALDWIN LANE
UNIT 202
ORLANDO, FL 32814                                    P‐0001882 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, ELISE Y
P.O. BOX 18526
4877 N. 67TH ST.
MILWAUKEE, WI 53218                                  P‐0050898 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, ELIZABETH J
138 LUTHER RD
CANDLER, NC 28715                                    P‐0004809 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, ELIZABETH K
20019 PERGOLA BEND LANE
TAMPA, FL 33647                                      P‐0002077 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, GEORGE A
406 COUNTY ROAD 4510
WINNSBORO, TX 75494                                  P‐0003071 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, GREGORY
3200 ANNEEWAKEE FALLS PKWY
DOUGLASVILLE, GA 30135                                 4719    1/17/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
TAYLOR, HAYLEY L
99 HIGH MEADOWS CIRCLE
PETAL, MS 39465                                      P‐0027871 11/17/2017     TK Holdings Inc., et al.                      $159.64                                                                                       $159.64
TAYLOR, HEATHER C
807 EAST CEDAR STREET
FRANKLIN, KY 42134                                   P‐0037020 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, HOWARD W
4069 BRAESWOOD DRIVE APT 11
HUNTSVILLE, AL 35802                                 P‐0025563 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JACLYN A
66 MERWIN ST.
WHEELING, WV 26003                                   P‐0004644 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JAMES
6621 SHKAMARAYU PLACE
COCHITI LAKE, NM 87083                               P‐0014757 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JAMES
PO BOX 15876
WILMINGTON, NC 28408                                 P‐0030117 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JAMES
PO BOX 15876
WILMINGTON, NC 28408                                 P‐0030119 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JAMES
PO BOX 15876
WILMINGTON, NC 28408                                 P‐0030121 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JAMES
PO BOX 15876
WILMINGTON, NC 28408                                 P‐0030124 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JAMES
PO BOX 15876
WILMINGTON, NC 28408                                 P‐0030125 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3226 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1390 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
TAYLOR, JAMES C
8161 PINE LAKE RD
JACKSONVILLE, FL 32256                               P‐0002451 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, JAMES H
32261 S SERVAL DR
ORACLE, AZ 85623                                     P‐0008601 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, JAMES J
920 BALL PARK RD
ENOREE, SC 29335                                     P‐0007242 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, JAMES R
648 MAPLEFOREST DR.
ORLANDO, FL 32825                                    P‐0022473 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, JAMESON
713 ARKANSAS STREET
MORGAN CITY, LA 70380                                P‐0023993 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, JAMIE J
3117 LOST CITY ROAD
RUSSELLVILLE, KY 42276                               P‐0017096 11/6/2017      TK Holdings Inc., et al.                      $100.00                                                                                        $100.00
TAYLOR, JANA L
7501 N PINEHILL DR
HENRICO, VA 23228                                    P‐0006748 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, JANA L
7501 N PINEHILL DR
HENRICO, VA 23228                                    P‐0057323 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, JANET E
2139 S. UNION GROVE ROAD
APT. 3
LEXINGTON                                            P‐0001755 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, JANET E
2139 S. UNION GROVE ROAD
APT. 3
LEXINGTON, NC 27295                                  P‐0001885 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, JANICE H
JANICE H TAYLOR
90 ADOBE TRAIL
SEDONA, AZ 86351                                     P‐0036103 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, JANITA
3414 PINEWOOD DR. NE
PALM BAY, FL 32905                                     2147    11/10/2017        TK Holdings Inc.                                                 $0.00                                                                      $0.00
TAYLOR, JANITA
3414 PINEWOOD DR. NE
PALM BAY, FL 32905                                     2162    11/10/2017        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
TAYLOR, JANITA C
3414 PINEWOOD DR. NE
PALM BAY, FL 32905                                   P‐0008788 10/29/2017     TK Holdings Inc., et al.                     $5,500.00                                                                                     $5,500.00
TAYLOR, JANITA C
3414 PINEWOOD DR. NE
PALM BAY, FL 32905                                   P‐0008794 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, JANITA C
3414 PINEWOOD DR. NE
PALM BAY, FL 32905                                   P‐0037792 12/8/2017      TK Holdings Inc., et al.                     $5,500.00                                                                                     $5,500.00
TAYLOR, JANITA C
3414 PINEWOOD DR. NE
PALM BAY, FL 32905                                   P‐0037793 12/8/2017      TK Holdings Inc., et al.                     $5,500.00                                                                                     $5,500.00



                                                                                           Page 3227 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1391 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TAYLOR, JANITA C
3414 PINEWOOD DR. NE
PALM BAY, FL 32905                                  P‐0037795 12/8/2017        TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
TAYLOR, JANITA C
3414 PINEWOOD DR. NE
PALM BAY, FL 32905                                  P‐0037798 12/8/2017        TK Holdings Inc., et al.                     $5,500.00                                                                                    $5,500.00
TAYLOR, JASON
PO BOX 250
FORT MONTGOMERY, NY 10922                           P‐0053848    1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JAVENE M
738 REVERE ROAD, APT#136
YADON, PA 19050                                     P‐0036334 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JEAN C
109 QUAIL RUN COURT
FRANKFORT, KY 40601‐9717                              4871       3/1/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
TAYLOR, JEAN C
109 QUAIL RUN COURT
FRANKFORT, KY 40601‐9717                            P‐0057446 2/23/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JENNIE M
15224 DRUSILLAS DR
PFLUGERVILLE, TX 78660                              P‐0003057 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JENNIFER L
1726 SOUTHBRIDGE COURT
SCHAUMBURG, IL 60194                                P‐0033485 11/29/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
TAYLOR, JERRY W
6500 SPARTA PIKE
WATERTOWN, TN 37184                                 P‐0014187 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JERRY W
6500 SPARTA PIKE
WATERTOWN, TN 37184                                 P‐0014194 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JERRY W
6500 SPARTA PIKE
WATERTOWN, TN 37184                                 P‐0014202 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JIMMY R
22905 CIELO VISTA DRIVE
SAN ANTONIO, TX 78255                               P‐0040496 12/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JOAN
120 SEVEN OAK RD
APT A
LELAND, MS 38756                                      4203      12/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TAYLOR, JOE S
1021 PROSPECT AVE.
PLAINFIELD, NJ 07060‐2615                           P‐0021578 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JOHN
3720 SOUTH 279TH PLACE
AUBURN, WA 98001                                      1924      11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TAYLOR, JOHN C
4690 JEFFERSON HWY
MINERAL, VA 23117                                   P‐0007081 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JOHN K
28712 CANAL AVE
WELLTON, AZ 85356                                   P‐0040866 12/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, JOSEPH C
JOSEPH TAYLOR
6617 AARON MEE WAY
ROSEDALE, MD 21237                                  P‐0056990    2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3228 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1392 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
TAYLOR, JOSHUA D
1006 BANISTER LANE #206
AUSTIN, TX 78704                                     P‐0002946 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, JOSIE
6808 IVY LOG DRIVE
AUSTELL, GA 30168                                      3853    12/4/2017         TK Holdings Inc.                                                                    $0.00                                                   $0.00
TAYLOR, JOSIE R.
6808 IVY LOG DRIVE
AUSTELL, GA 30168                                      3851    12/4/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
TAYLOR, JUDY A
JUDY ANN TAYLOR
6404 E RIVERDALE STREET
MESA, AZ 85215                                       P‐0016123 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, JULIE
1432 SUZANNE DRIVE
ALLEN, TX 75002                                        765     10/27/2017        TK Holdings Inc.                                                 $0.00                                                                      $0.00
TAYLOR, KARIN
6402 SWATNER DRIVE
RALEIGH, NC 27612                                    P‐0045850 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, KATHERINE E
6 RIVER COURT
GREENVILLE, SC 29617                                 P‐0011256 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, KATHY
4024 COUDERSPORT PIKE
LOCK HAVEN, PA 17745                                   1378    11/4/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
TAYLOR, KATRINA E
62 SPANIEL ROAD
MARTINSBURG, WV 25404                                P‐0036715 12/6/2017      TK Holdings Inc., et al.                    $27,301.13                                                                                    $27,301.13
TAYLOR, KATRINA H
5441 GANTRY DRIVE
MONTGOMERY, AL 36108                                 P‐0051903 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, KEVIN J
238 23RD AVENUE
SAN MATEO, CA 94403                                  P‐0016258 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, KURT
3026 BLUE MONACO ST.
LAS VEGAS, NV 89117                                  P‐0055660 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, LARRY L
13710 S 177TH AVE
GOODYEAR, AZ 85338‐7667                              P‐0031346 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, LEE R
324 WENTWOOD DR
CEDAR HILL, TX 75104‐2944                            P‐0025600 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, LIBERTY S
990 REDWOOD DRIVE
NORCROSS, GA 30093                                   P‐0025233 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, LIBERTY S
900 REDWOOD DRIVE
NORCROSS, GA 30093                                   P‐0037242 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, LINDA M
PO BOX 956
LAKE ARROWHEAD, CA 92352                             P‐0020474 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR, LISA J
16050 205TH AVE NW
ELK RIVER, MN 55330                                  P‐0019171 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3229 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1393 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
TAYLOR, LYDIA D
810 S 22ND STREET
BANNING, CA 92220                                     P‐0035270 12/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, LYNDA E
21 NORTH TRIBBIT AVENUE
BEAR, DE 19701                                        P‐0019141 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, LYNNE A
8741 CREEKWOOD LN
SAN DIEGO, CA 92129                                   P‐0025098 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, MARCIA ANTOINETTE
1221 SW 34 TERRACE
CAPE CORAL, FL 33914                                    4444      12/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TAYLOR, MARCIA ANTOINETTE
1221 SW 34 TERRACE
CAPE CORAL, FL 33914                                    4632       1/2/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
TAYLOR, MATILDA E
3764 DELMAS TERRACE, APT. 20
LOS ANGELES, CA 90034                                 P‐0045714 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, MEGAN L
2315 NE 32ND CT
PORTLAND, OR 97212                                    P‐0045685 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, MICHAEL
4024 COUDERSPORT PIKE
LOCK HAVEN, PA 17745                                    1375      11/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TAYLOR, MICHAEL
1000 STREETER LANE
RALEIGH, NC 27614                                       2420      11/10/2017        TK Holdings Inc.                          $6,000.00                                                                                    $6,000.00
TAYLOR, MICHAEL
1000 STREETER LANE
RALEIGH, NC 27614                                       2594      11/14/2017        Takata Americas                               $0.00                                                                                        $0.00
TAYLOR, MICHAEL B
16700 GULF BLVD
APT 526
N REDINGTON BCH, FL 33708                             P‐0009262 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, MICHELLE L
5215 SHIPMAST WAY
SOUTHPORT, NC 28461                                   P‐0004025 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, NATASHA
1745 CONCERT RD
DELTONA, FL 32738                                       2086      11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TAYLOR, NICHOLAS S
10273 FAWNBROOK CT
HIGHLANDS RANCH, CO 80130                             P‐0035382 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, NORA M
251 POLK 32
COVE, AR 71937                                        P‐0013396 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, NORMA J
PO BOX 7164
RAINBOW CITY, AL 35906                                P‐0026258 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, PAMELA R
1255 E COUNTY LINE RD., #K6
JACKSON, MS                                           P‐0056563    2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, PATRICIA E
1012 MAIN STREET
VEAZIE, ME 04401                                      P‐0032161 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                              Page 3230 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1394 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TAYLOR, PAUL W
127 PHILLIPS PLACE
ROYAL OAK, MI 48067‐2730                             P‐0018043 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, RACHEL A.
18 JEFFERSON AVENUE
TENAFLY, NJ 07670                                      611     10/25/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TAYLOR, RAE H
3800 CARUTH BLVD
DALLAS, TX 75225                                     P‐0023989 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, RANDY
5628 W KOWALSKI LANE
LAVEEN, AZ 85339                                     P‐0016913 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, REGINA G
1509 VIA LAZO
PALOS VERDES EST, CA 90274                           P‐0033244 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, REGINALD
11050 ASCOT DRIVE
FRISCO, TX 75033                                     P‐0055186 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, REGINALD
11050 ASCOT DRIVE
FRISCO, TX 75033                                     P‐0055187 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, REGINALD
11050 ASCOT DRIVE
FRISCO, TX 75033                                     P‐0055189 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, RICHARD
2298 S CEDAR GROVE ROAD
WAPANUCKA, OK 73461                                  P‐0001328 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, RICHARD A
11212 CYPRESS VIEW DR
CHARLOTTE, NC 28262                                  P‐0023388 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, RICHARD E
1406 LOCUST AVE
TOWSON, MD 21204                                     P‐0010588 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, ROBERT E
16050 205TH AVE NW
ELK RIVER, MN 55330                                  P‐0019162 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, ROBERT M
12 DAYTON ST
N CHELMSFORD, MA 01863                               P‐0006594 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, ROBIN L
4607 RAYBORN ST
LYNWOOD, CA 90262                                    P‐0023845 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, RONALD E
61 CLOVERDALE AVE
SHELTON, CT 06484                                    P‐0007565 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, SANDRA J
2111 MCDANIEL AVE
EVANSTON, IL 60201                                   P‐0034172 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, SCOTT A
1425 MORNING SKY CT
LAKE OSWEGO, OR 97034‐6352                             2869    11/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TAYLOR, SCOTT J
125 BROOKS AVE
BAYVILLE, NJ 08721                                   P‐0006703 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3231 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1395 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TAYLOR, SCOTT T
116 STRATFORD DRIVE
SLIDELL, LA 70458                                   P‐0013006 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, SCOTT T
116 STRATFORD DRIVE
SLIDELL, LA 70458                                   P‐0013021 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, SHANNON P
7716 BUCKINGHAM NURSERY DR
SEVERN, MD 21144                                    P‐0033840 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, SHAUN
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043621 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TAYLOR, SHAUN W
2908 SNAPSWELL STREET
RALEIGH, NC 27614                                   P‐0024865 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, SHAWNTELL
1983 JEFFERSON ST.
GARY, IN 46407                                      P‐0040641 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, SHELBY J
7291 LITTLE HURRICANE
CREEK ROAD
MCEWEN, TN 37101                                    P‐0032658 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, SONGHAY L
616 MERRITT CT
DISCOVERY BAY, CA 94505                             P‐0051423 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, STEPHEN J
1744 COVINGTON WOODS LN.
LAKE ORION, MI 48326                                P‐0022447 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, TANYA R
644 SCHOOL STREET
CLARKSDALE, MS 38614                                P‐0028980 11/20/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
TAYLOR, TERA
750 S GENOIS ST
NEW ORLEANS, LA 70119                               P‐0017273 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, TERRY L
2101 BRIARCLIFF DRIVE
MOORE, OK 73170                                     P‐0004344 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, TERRY L
1427 ROGER STREET
COCOA, FL 32926                                     P‐0020515 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, TERRY L
8205 FEATHERHILL RD
APT. 204
PERRY HALL, MD 21128                                P‐0049745 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, TERRY R
445 CHANDLER COURT
SUGAR HILL, GA 30518                                P‐0004480 10/25/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
TAYLOR, THOMAS
31721 GRAND CANYON DR.
LAGUNA NIGUEL, CA 92677                             P‐0021391 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, THOMAS M
PO BOX 806
WHTNEY POINT, NY 13862                              P‐0039309 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3232 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1396 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
TAYLOR, TICKO
1725 PHILLIPS LN
MOBILE, AL 36618                                         2449    11/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TAYLOR, TIFFANY
2532 SMITHLAND ROAD
SHELBYVILLE, IN 46176                                    325     10/21/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
TAYLOR, TIMOTHY
3021 S JAY ST
DENVER, CO 80227                                       P‐0021329 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, TONY RAY
6808 IVY LOG DRIVE
AUSTELL, GA 30168                                        3896    12/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TAYLOR, TRICIA L
6486 CASTLE VIEW DRIVE
WEST VALLEY CITY, UT 84128                             P‐0017723 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, VALERIE A
98 PHYLLIS DRIVE
WEST SENECA
UNITED STATES, NY 14224                                P‐0029864 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, VANESSA
32 CASIMIR COURT
NEW CASTLE, DE 19720                                     3935    12/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TAYLOR, VANESSA
3 HYDE COURT
PORTSMOUTH, VA 23701                                   P‐0044443 12/22/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TAYLOR, VICTORIA
ROMANUCCI & BLANDIN, LLC
321 N. CLARK STREET, SUITE 90
CHICAGO, IL 60654                                      P‐0042870 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, VIRGINIA D
6525 CAPE SABLE WAY NE #1
ST PETERSBURG, FL 33702                                P‐0009196 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, WILLIAM A
2104 CARRIAGE LN
CLEARWATER, FL 33765                                   P‐0000434 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, WILLIAM D
6335 WILLIAM CIRCLE
COTTONDALE, AL 35453                                     999     10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TAYLOR, WILLIAM J
107 ASCOT WAY CT.
THE WOODLANDS, TX 77382                                P‐0002985 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, WILLIAM P
2111 3RD AVENUE
FIRST FLOOR SOUTH
RICHMOND, VA 23222                                     P‐0049696 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR, YOLANDA
1828 SUGARBUSH DRIVE
VISTA, CA 92084                                        P‐0055744 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR‐HAMILTON, CARRIE A
4724 N CASHEL CIRCLE
HOUSTON, TX 77069                                      P‐0008076 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TAYLOR‐HEATH, ALBERTINA B
5597 BAFFIN ROAD
ATLANTA, GA 30349                                      P‐0051185 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3233 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1397 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
TAYLOR‐RING, DAWN
502 NE 67TH PLACE
GLADSTONE, MO 64118                                  P‐0030563 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYLOR‐URBANO, MEGAN M
2160 W 33RD STREET
TUCSON, AZ 85713                                     P‐0004861 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TAYNE, SCOTT M
10848 70TH ROAD, APT 4J
FOREST HILLS, NY 11375                               P‐0001825 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TCHEUREKDJIAN, NOUBAR
3330 WARRENSVILLE CTR RD
UNIT 506
SHAKER HEIGHTS, OH 441221H                           P‐0007717 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TCHEUREKDJIAN, NOUBAR
3330 WARRENSVILLE CTR RD
UNIT 506
SHAKER HEIGHTS, OH 44122                             P‐0007770 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TE CONNECTIVITY CORPORATION
SAUL EWING ARNSTEIN & LEHR LLP
SHARON L. LEVINE
1037 RAYMOND BLVD., SUITE 1520
NEWARK, NJ 07102                                       3443    11/27/2017        TK Holdings Inc.                              $0.00                                                     $0.00                               $0.00
TE CONNECTIVITY CORPORATION
SAUL EWING ARNSTEIN & LEHR LLP
SHARON L. LEVINE
1037 RAYMOND BLVD., SUITE 1520
NEWARK, NJ 07102                                       3547    11/27/2017        TK Holdings Inc.                              $0.00                                                     $0.00                               $0.00
TE VREDE, PHYLLIS E
905 TINTON AVE
APT 13B
BRONX, NY 10456                                      P‐0053082 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TEAGUE, DONALD J
66 MAGRATH DRIVE
BELLA VISTA, AR 72715                                P‐0018823 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TEAGUE, STEVE
252 FENROSE DR
HARVEST, AL 35749                                    P‐0024095 11/3/2017      TK Holdings Inc., et al.                  $1,600,000.00                                                                                $1,600,000.00
TEAL, KATELYN
17438 JB AVERETT RD
LIVINGSTON, LA 70754                                   3108    11/21/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TEAM FORD DEALER
RIGONI, FRANCESCA M
6224 SUN SEED CT
NORTH LAS VEGAS, NV 89081                            P‐0003513 10/24/2017     TK Holdings Inc., et al.                    $15,800.00                                                                                    $15,800.00
TEASLEY JR, TRACY S
579 OLD WHEELER RD
GROVETOWN, GA 30813                                  P‐0003769 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TEBBE, TAMI C
197 S SANTA CRUZ ST
VENTURA, CA 93001                                    P‐0023998 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TECCA, MARIA
3830 AMBASSADOR DR
PALM HARBOR, FL 34685                                P‐0029174 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00




                                                                                           Page 3234 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1398 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TECH KNOWLEDGE PARTNERS, LLC
FEIFERIS, WILLAIM
504 S. EDSON
LOMBARD, IL 60148                                   P‐0032306 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TECHMAHINDRA
RAO, HARSHA
1522 18TH AVE APT 101
SEATTLE, WA 98122                                   P‐0020347 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TECHO, MARK R
5195 CHESTATEE HEIGHTS ROAD
GAINESVILLE, GA 30506                               P‐0010580 10/31/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TEDALDI, CHARLES
505 LAGUARDIA PLACE
APT. 17B
NEW YORK, NY 10012                                  P‐0009851 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEDESCO, CARISSA A
21 SOUTH VENICE BOULEVARD
APARTMENT 5
VENICE, CA 90291                                    P‐0022385 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEDESCO, DAVID R
2834 SAKLAN INDIAN DR
WALNUT CREEK, CA 94595                              P‐0041773 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEDESCUCCI, ANTHONY M
14 WENTWORTH ROAD
PEABODY, MA 01960                                   P‐0047630 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEDESCUCCI, ANTHONY M
14 WENTWORTH ROAD
PEABODY, MA 01960                                   P‐0047702 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEDLA, RETA A
70 BELLVALE ST
MALDEN, MA 02148                                    P‐0044115 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEDORI, LISA M
616 MEADOW RUN
BRICK, NJ 08724                                     P‐0009816 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEEL, DIANA L
600 NE 14TH ST
MOORE, OK 73160                                     P‐0000456 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEEL, JOHN
P O BOX 1715
DELRAN, NJ 08075                                    P‐0032190 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEEL, KATHRYN P
1119 SIMA SHABAT CT
LA VERGNE, TN 37086                                 P‐0057613   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEEL, KATHRYN P
1119 SIMA SHABAT CT
LA VERGNE, TN 37086                                 P‐0057618   3/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEETER, MATTHEW T
4827 N PINEHILL DR
OZARK, MO 65721                                     P‐0034976 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEETER, MATTHEW T
4827 N PINEHILL DR
OZARK, MO 65721                                     P‐0034978 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEETS, KYLE M
12 SEVENTH STREET
APARTMENT 3
CINCINNATI, OH 45202                                P‐0049108 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3235 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1399 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
TEGEGNE, HAIMANOT Y
1242 S. WHEELING WAY APT H158
AURORA, CO 80012                                     P‐0009406 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEHOKE, ERIK T
27635 CAPEL ROAD
COLUMBIA STATION, OH 44028                           P‐0012643 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEHRANI, MICHELLE
435 N OAKHURST DR APT 402
BEVERLY HILLS, CA 90210                              P‐0039674 12/13/2017       TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
TEIA, MASSIMILIAN
ARHMF LLP C/O MAX TEIA
2525 PONCE DE LEON BLVD #1225
CORAL GABLES, FL 33134                               P‐0035137 12/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEIG, RICHARD
15302 STRATHEARN DRIVE APT 11303
DELRAY BEACH, FL 33446                                 3143      11/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TEITEL, ARIEL
AVIVA WERNER
26 WEST 38TH ST #6
NEW YORK, NY 10018                                   P‐0012891 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEITELMAN, SAMUEL
3264 DAWSON COURT
WEST LINN, OR 97068                                  P‐0020742 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEITSMA, DAVID B
7138 KETTLE LAKE DRIVE
ALTO, MI 49302                                       P‐0022166 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEITSMA, DAVID B
7138 KETTLE LAKE DRIVE
ALTO, MI 49302                                       P‐0022169 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEITSMA, DAVID B
7138 KETTLE LAKE DRIVE
ALTO, MI 49302                                       P‐0022174 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEITSMA, DAVID B
7138 KETTLE LAKE DRIVE
ALTO, MI 49302                                       P‐0022177 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEITSMA, DAVID B
7138 KETTLE LAKE DRIVE
ALTO
ALTO, MI 49302                                       P‐0022181 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEITZ, ANDREW M
18 MALLARD COVE WAY
BARRINGTON, RI 02806                                 P‐0048287 12/26/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
TEIXEIRA, SANDRA M
128 PARKSIDE DRIVE
UNION, NJ 07083                                      P‐0024941 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEJEDA JIMENEZ, CARMEN
PO BOX 997
NATIONAL CITY, CA 91951                              P‐0027944 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEKIN, CENK
5 WEATHERLY DR. APT. 208
MILL VALLEY, CA 94941                                P‐0056576    2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEKNOS, THOMAS P
483 WEST LINCOLN AVE.
MADISON HTS, MI 48071                                P‐0014312 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3236 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1400 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
TELAMON CORPORATION
1000 EAST 116TH ST
CARMEL, IN 46032                                       5003      6/11/2018        TK Holdings Inc.                                                                    $0.00                                                   $0.00
TELEKE, SERCAN
1129 OHIO WAY
DUARTE, CA 91010                                     P‐0028089 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TELEPAK, ROBERT J
875 CALLE DE BOSQUE
BOSQUE FARMS, NM 87068‐9788                          P‐0028285 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TELFORD, JOHN D
NO ADDRESS PROVIDED
                                                     P‐0030699 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TELIGI, NAVEEN
9445 WAYNE BROWN DR
POWELL, OH 43065                                     P‐0027217 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TELLERS, LUKE W
9539 OLIVER AVENUE NORTH
BROOKLYN PARK, MN 55444                              P‐0047831 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TELLES, BARBARA J
149 BELL DRIVE
MAYHILL, NM 88339‐9203                               P‐0036274 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TELLES, BARBARA J
149 BELL DRIVE
MAYHILL, NM 88339‐9203                               P‐0039182 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TELLES, SHARON A
509 WESTERN AVE
SOCORRO, NM 87801                                    P‐0024040 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TELLES, TISH R
P.O. BOX1023
YERINGTON, NV 89447                                  P‐0056350   2/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TELLEZ, DESIREE M
1547 W H ST.
ONTARIO, CA 91762                                    P‐0013223 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TELLIS, NAOMI R
345 POINTVIEW AVENUE
DAYTON, OH 45405                                     P‐0054366 1/10/2018       TK Holdings Inc., et al.                     $4,500.00                                                                                     $4,500.00
TELLIS, NAOMI R
345 POINTVIEW AVENUE
DAYTON, OH 45405                                     P‐0054869 1/16/2018       TK Holdings Inc., et al.                     $4,500.00                                                                                     $4,500.00
TELOTTE, LEIGH E
3780 W COOPER LAKE DR SE
SMYRNA, GA 30082                                     P‐0017380 10/31/2017      TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
TELWAR, HAZIQA S
107 ASHLAWN CT
NASHVILLE, TN 37215                                  P‐0033036 11/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TEMAS, JEFFERY D
355 MAKA HOU LP
WAILUKU, HI 96793                                    P‐0015986 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TEMBREULL, ADAM M
14050 JESSICA DR
ROGERS, MN 55374                                     P‐0041769 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TEMOCHE, VICTORIA N
316 RIMHURST COURT
OCEANSIDE, CA 92058                                  P‐0048967 12/27/2017      TK Holdings Inc., et al.                    $15,000.00                                                                                    $15,000.00



                                                                                            Page 3237 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1401 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
TEMONEY, ARCHIE S
3085 LONDON ROAD
SUMTER, SC 29153                                     P‐0054862 1/16/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPCHIN, JOYCE MARIE
3748 WOODLANE RD.
GAINESVILLE, GA 30506                                  2987      11/20/2017        TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
TEMPE HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047740 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPE HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056814    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPLE, BRIANNA
61454 HWY 438
ANGIE, LA 70426                                      P‐0043204 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPLE, BRIANNA
61454 HWY 438
ANGIE, LA 70426                                      P‐0043284 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPLE, GREGORY S
44853 ORPINGTON AVE
HEMET, CA 92544                                      P‐0030189 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPLE, KIMBERLY J
11080 W ADONIS RD
MARANA, AZ 85658                                     P‐0036577 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPLE, ROBERT L
1000 BEECHWOOD LN
CORTLAND, NY 13045                                   P‐0022343 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPLE, WALLACE
3211 EVERGREEN AVE
BALTIMORE, MD 21214                                  P‐0007877 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPLEMAN, SUSAN M
N7175 LOON LAKE DRIVE
SHAWANO, WI 54166                                    P‐0022411 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPLETON, GREGORY E
2937 MAGNOLIA PARK DR SE
OWENS CROSS ROAD, AL 35763                           P‐0002651 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPLETON, JUSTIN A
9802 BLOOMFIELD AVE.
APT. #15
CYPRESS, CA 90630                                    P‐0056267 1/31/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPLETON, NANCY A
10996 N DELPHINUS ST
ORO VALLEY, AZ 85742                                 P‐0037407 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEMPRESS ASSOCIATES, INC
12042 SE SUNNYSIDE RD #550
CLACKAMAS, OR 97015                                    585       10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TEN PAS, JACOB A
7214 N WALL AVE
PORTLAND, OR 97203                                   P‐0058025    7/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENG, CHAO HSI
1155 WEYBURN LN. APT 30
SAN JOSE, CA 95129                                   P‐0035310 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3238 of 3674
                                                Case 17-11375-BLS                   Doc 4434-1                   Filed 04/27/21                 Page 1402 of 1837
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                         Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address                  Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                Amount                                                  Amount
TENG, LECENT
17 ARIZONA TER
APT. 3
ARLINGTON, MA 02474                                          P‐0055859 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENHONSEL, LYNDSEY M
1614 VICKERS DR
COLORADO SPRINGS, CO 80918                                   P‐0031846 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENNANT, JEAN A
4016 CORTA ROAD
SANTA BARBARA, CA 93110                                        1270    11/3/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TENNEFOSS, MICHAEL R
400 CONIL WAY
PORTOLA VALLEY, CA 94028‐7407                                P‐0012623 11/2/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TENNEFOSS, MICHAEL R
400 CONIL WAY
PORTOLA VALLEY, CA 94028‐7407                                P‐0014948 11/4/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TENNERY‐SPALDING, DANIEL K
645 65TH STREET
OAKLAND, CA 94609                                            P‐0023323 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENNES, CHRISTY
6630 W LIMELIGHT DR
BOISE, ID 83714                                              P‐0008815 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENNESON, WILLIAM B
1915 BLENHEIM DR. E
SEATTLE, WA 98112                                            P‐0014847 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENNESSEE DEPARTMENT OF COMMERCE AND INSURANCE‐DIVISION OF
CONSUMER AFFAIRS
C/O TN ATTORNEY GENERAL, BANKRUPTCY DIVISION
PO BOX 20207
NASHVILLE, TN 37202‐0207                                       4226    12/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TENNESSEE DEPARTMENT OF REVENUE
C/O ATTORNEY GENERAL
PO BOX 20207
NASHVILLE, TN 37202‐0207                                        44     7/24/2017         TK Holdings Inc.                                                 $0.00                                                                     $0.00
TENNEY, FRANCES E
333 EAST 46TH ST., APT. 7C
NEW YORK, NY 10017                                           P‐0043533 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENNEY, JOHN L
2512 ST. FRANCIS STREET
SULPHUR, LA 70663                                            P‐0032301 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENNEY, MELISSA A
1050 PANICUM DR.
PRESCOTT, AZ 86305                                           P‐0038275 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENNEY, MELISSA A
1050 PANICUM DR.
PRESCOTT, AZ 86305                                           P‐0041586 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENNEY, TOMMY G
2235 SPRINGDALE DR
SNELLVILLE, GA 30078                                         P‐0021546 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENNIES, MARK
2906 FAIRFIELD ST
SAN DIEGO, CA 92110                                            2255    11/10/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TENNORT, EVANGELINE
1534 LONGFELLOW COURT
MCLEAN, VA 22101                                             P‐0010113 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                                   Page 3239 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1403 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TENNYSON, SUZANNE L
1049 BUSH STREET
SANTA ROSA, CA 95404                                 P‐0048907 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENOLD, LISA M
10897 159TH ST
CHIPPEWA FALLS, WI 54729‐6195                        P‐0011278 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENOLD, LISA M
10897 159TH ST
CHIPPEWA FALLS, WI 54729‐6195                        P‐0011339 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENOLD, SCOTT M
10897 159TH ST
CHIPPEWA FALLS, WI 54729‐6195                        P‐0011334 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENORE, JEFF
1974 CREST DR
COATESVILLE, PA 19320                                P‐0010412 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENORIO, JOHN
4435 TOUCHTON RD EAST, APT 60
JACKSONVILLE, FL 32246                               P‐0034546 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENUTA, MARK A
241 NW 30TH CT
WILTON MANORS, FL 33311                              P‐0002992 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TENZER, R. SUSAN
23151 MARIANO STREET
WOODLAND HILLS, CA 91367                             P‐0057756 3/22/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEODORO N. CATINO
CATINO, ELENA
16 RANGE ROAD
WILTON, CT 06897                                     P‐0022962 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TER, SHANNON L
3415 HAVE E
COUNCIL BLUFFS, IA 51501                             P‐0056310   2/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERAMOTO, NANCY E
140 LANDMARK DR
CHICO, CA 95973                                      P‐0021783 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERAN, CARLOS
1242 O HARA DR
SAN ANTONIO, TX 78251                                P‐0020189 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERAN, IRENE
34880 BENTON ROAD
HEMET, CA 92544                                        3947      12/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TERAN, NELSON R
34880 BENTON ROAD
HEMET, CA 92544                                      P‐0033505 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERBECHE, LAHOUARI
4307 ROCKMART DRIVE NW
KENNESAW, GA 30144                                   P‐0046503 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERHAR, JEREMY D
418 S 59TH ST
TACOMA, WA 98408                                     P‐0019268 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERHARK, RANDALL M
629 N. DAKOTA ROAD
RIDOTT, IL 61067                                     P‐0040576 12/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERKELSON, DICK W
3800 S 1900 W TRLR 219
ROY, UT 84067                                        P‐0005577 10/26/2017      TK Holdings Inc., et al.                    $10,172.62                                                                                   $10,172.62


                                                                                            Page 3240 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1404 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TERNAR, YESHIM Y
PO BOX 3403
LAS VEGAS, NM 87701                                  P‐0057727 3/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRACINA, STEPHEN J
6152 SE 125 PLACE
BELLEVIEW, FL 34420                                  P‐0002435 10/23/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TERRANOVA RANCH INC
TERRANOVA RANCH INC
P.O. BOX 13
HELM, CA 93627‐0013                                  P‐0014643 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRANOVA RANCH INC
TERRANOVA RANCH INC
P.O. BOX 13
HELM, CA 93627‐0013                                  P‐0017312 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRANOVA RANCH INC
TERRANOVA RANCH INC
P.O. BOX 13
HELM, CA 93627‐0013                                  P‐0017337 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRANOVA RANCH INC.
TERRANOVA RANCH INC.
P.O. BOX 13
HELM, CA 93627‐0013                                  P‐0017322 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRAZAS, ALFREDO
106 BISCAY BAY
ALAMEDA, CA 94502‐7925                               P‐0029997 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERREBONNE FORD
MORGAN, DANIELLE K
301 MONITOR
HOUMA                                                P‐0017816 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRELL, ANTOINE
374 MUNICIPAL DR.
SACRAMENTO, CA 95838                                 P‐0027707 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRELL, HEATHER R
3207 WATERGRASS RD
BAKERSFIELD, CA 93306                                P‐0022552 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRELL, HOLLY J
4011 WASHINGTON ST
LINCOLN, NE 68506                                    P‐0035812 12/5/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TERRELL, JOYCELYN Y
5956 GEORGIA ROAD
APT 4
BIRMINGHAM, AL 35212                                 P‐0057211 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRELL, SCARLETT S
PO BOX 272
SEAGRAVES, TX 79359                                  P‐0055628 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRELL, SUSAN M
2029 COVE PLACE
GADSDEN, AL 35903                                    P‐0032805 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRELL, SUSAN M
2029 COVE PLACE
GADSDEN, AL 35903                                    P‐0032806 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRELL‐GREEN, EARNESTINE
5651 CYPRESS CREEK DR
GRANT, FL 32949                                      P‐0050560 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3241 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1405 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address           Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
TERRILL III, ROBERT H
6717 HUGHES ROAD
PROSPECT, OH 43342                                    P‐0018272 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRILL, NICHOLE L
300 BELAIR DRIVE
JEFFERSON CITY, MO 65109                              P‐0007756 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRONES, ALEJANDRO
3818 W 59TH PL
CHICAGO, IL 60629                                     P‐0040803 12/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY BULLARD
BULLARD, TERRY
655 BOLLINGER AVE
LUMBERTON, NC 28360                                   P‐0002214 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY ORTEGO, WANDA ORTEGO AND MATT MCCONNELL, LLC
MCCONNELL LAW OFFICES
MATT D. MCCONNELL
P.O. BOX 52024
LAFAYETTE, LA 70505                                     3707      11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TERRY, CARROLL D
7761 DUTRA BEND DR
SACRAMENTO, CA 95831                                  P‐0023109 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY, CHARLES M
5590 ASHMOORE COURT
FLOWERY BRANCH, GA 30542                              P‐0031746 11/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY, CHRISTOPHER J
6701 CENTERVILLE CT
WHITSETT, NC 27377                                    P‐0019579 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY, DONALD E
216 BRANDON ROAD
BALTIMORE, MD 21212                                   P‐0056081 1/29/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY, FREDERICK D
1035 FIFTH AVE, APT 16C
NEW YORK, NY 10028                                    P‐0013113 11/2/2017        TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TERRY, GARRY L
3144 US HWY 13 N
AHOSKIE, NC 27910                                     P‐0046507 12/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY, NATALIE N
719 INDIANA AVE
APT A
CHARLESTON, WV 25302                                  P‐0053605    1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY, PATRICIA A
10347 HAPPY LANE
SANTEE, CA 92071‐4464                                 P‐0021007 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY, PATRICIA L
4230 ANNA AVE
LYONS, IL 60534                                       P‐0043848 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY, PATRICK J
1235 AGUIRRE DR
CHULA VISTA, CA 91910                                   4788       2/1/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
TERRY, SARAH J
289 SUMMER SPRINGS COURT
JACKSONVILLE, FL 32225                                P‐0009288 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TERRY, STEVEN M
10347 HAPPY LANE
SANTEE, CA 92071‐4464                                 P‐0021011 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                              Page 3242 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                   Page 1406 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                           Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                    Amount
TERRY, VIVIAN G
568 BULL ROAD
ROCK TAVERN, NY 12575                                 P‐0026426 11/16/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TERSON, HARLAN L
5040 N TRIPP AVE
CHICAGO, IL 60630‐2725                                P‐0023345 11/12/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TERTICHNY, MICHAEL A
5500 DOBER LANE
ST LOUIS, MO 63129‐3622                               P‐0014163 11/3/2017        TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TERZIAN, NICOLE
28933 LOTUSGARDEN DRIVE
CANYON COUNTRY, CA 91387                              P‐0030687 11/22/2017       TK Holdings Inc., et al.                     $15,000.00                                                                                    $15,000.00
TERZIAN, NICOLE
28933 LOTUSGARDEN DRIVE
CANYON COUNTRY, CA 91387                              P‐0057688    3/5/2018      TK Holdings Inc., et al.                     $15,000.00                                                                                    $15,000.00
TERZOLI, DEBBIE JO
2019 ZINFANDEL DRIVE
RANCHO CORDOVA, CA 95670                              P‐0028199 11/18/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TESCH, KARL F
15309 NE 18TH AVE
VANCOUVER, WA 98686                                   P‐0053898    1/3/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TESCH, KARL F
3021 NE 72ND DRIVE
VANCOUVER, WA 98661                                   P‐0057567    3/1/2018      TK Holdings Inc., et al.                       $1,000.00                                                                                    $1,000.00
TESCH, TAMMY L
N4171 COUNTY RD O
NEW LONDON, WI 54961                                    3730      11/28/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
TESCHEMAKER, VELMA
399 NORTH BROADWAY
APT 3D
YONKERS, NY 10701                                     P‐0034195 11/30/2017       TK Holdings Inc., et al.                       $2,500.00                                                                                    $2,500.00
TESH, HERBERT S
1489 MARY ELLEN DRIVE
FORT MILL, SC 29708                                   P‐0002507 10/23/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TESKE, VALERIE ELLIS
P.O. BOX 385
THURMONT, MD 21788                                      3945      12/8/2017         TK Holdings Inc.                               $0.00                                                                                         $0.00
TESLA, INC.
C/O IRELL & MANELLA LLP
ATTN: JEFFREY M. REISNER
840 NEWPORT CENTER DR., SUITE 400
NEWPORT BEACH, CA 92660                                 3570      11/27/2017        TK Holdings Inc.                       $35,262,591.51                                                                               $35,262,591.51
TESLA, INC.
IRELL & MANELLA LLP
JEFFREY REISNER
840 NEWPORT CENTER DR., SUITE 400
NEWPORT BEACH, CA 92660                                 3624      11/27/2017        TK Holdings Inc.                       $35,262,591.51                                                                               $35,262,591.51
TESSIER, SHARON M
NO ADDRESS PROVIDED
                                                      P‐0039635 12/13/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
TESTA, CLINTON
4824 CONTOUR COURT
OCEANSIDE, CA 92057                                   P‐0049092 12/27/2017       TK Holdings Inc., et al.                       $1,000.00                                                                                    $1,000.00
TESTA, RAYMOND
48 MACLEOD LANE
BLOOMFIELD, NJ 07003                                  P‐0005981 10/26/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                              Page 3243 of 3674
                                                   Case 17-11375-BLS                      Doc 4434-1                       Filed 04/27/21                 Page 1407 of 1837
                                                                                                               Claim Register
                                                                                                        In re TK Holdings Inc., et al .
                                                                                                             Case No. 17‐11375

                                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                     Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                          Amount                                                  Amount
TESTER, TERESA C
2616 CRACKERS NECK RD.
MOUNTAIN CITY, TN 37683                                          P‐0021837 11/10/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TETTING, REINHARDT K
300 N. WARREN ST
WATERTOWN, WI 53094                                              P‐0025092 11/14/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEUSCHER, JANICE L
162 HIGH FOREST DRIVE
CEDARBURG, WI 53012                                              P‐0007671 10/28/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEUTSCH, HELEN L
5898 POWDERHORN CT SW
WYOMING, MI 49418                                                P‐0012473 11/1/2017            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEWELL, DAVID M
1206 RITTERSKAMP AVE
VINCENNES, IN 47591                                              P‐0011834 11/1/2017            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEXANS CREDIT UNION ‐ LOAN
WHITFIELD, TIFFANIE D
1816 RIDGECREST DRIVE
TERRELL, TX 75160                                                P‐0042885 12/20/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS ON BEHALF OF THE STATE OF
TEXAS AND LOCAL SALES TAX JURISDICTIO
OFFICE OF THE ATTORNEY GENERAL ‐ BANKRUPTCY & COLLECTIONS
DIVISION
PO BOX 12548, MC‐008
AUSTIN, TX 78711                                                   3137    11/22/2017              TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
TEXEIRA, BRENDA L
1500 LIMAHANA CIRCLE UNIT E40
LAHAINA, HI 96761                                                P‐0034566 12/1/2017            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TEY, RYAN Y
214 NW LANCER LN
PULLMAN, WA 99163                                                P‐0023256 11/12/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TFT GLOBAL INC.
SUE FRIESEN
25 TOWNLINE ROAD, SUITE 200
TILSONBURG, ON N4G 2R5
CANADA                                                             172     10/13/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                        $0.00
TFT GLOBAL INC.
SUE FRIESEN
25 TOWNLINE ROAD, SUITE 200
TILSONBURG, ON N4G 2R5
CANADA                                                             226     10/13/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
THABAR, ALICE M
3828 153RD PL SE
BOTHELL, WA 98012                                                P‐0036312 12/5/2017            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THACKER JR, DENNIS E
6202 GILBERT AVE
PARMA, OH 44129                                                  P‐0044082 12/21/2017           TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THACKER, DONALD
2107 MANLYN ROAD
HENRICO, VA 23229                                                P‐0035772 12/4/2017            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THACKER, DONALD
2107 MANLYN ROAD
HENRICO, VA 23229                                                P‐0035775 12/4/2017            TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THACKER, DONNA J
122 TETON RIDGE
LAKE WINNEBAGO, MO 64034                                         P‐0046991 12/26/2017           TK Holdings Inc., et al.                     $2,495.00                                                                                    $2,495.00
                                                                                                             Page 3244 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                  Page 1408 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
THACKER, RHONDA L
2005 REDSTONE DR
FAIRBORN, OH 45324                                  P‐0058201 9/10/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THACKER, RHONDA L
2005 REDSTONE DR
FAIRBORN, OH                                        P‐0058202 9/10/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THACKER, RHONDA L
2005 REDSTONE DR
FAIRBORN, OH 45324                                  P‐0058207 9/10/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THACKER, TRAVIS C
8859 KY HWY 1232
CORBIN, KY 40701                                    P‐0034358 12/1/2017        TK Holdings Inc., et al.                     $8,600.00                                                                                     $8,600.00
THADEN, CATHERINE M
22324 THOMPSON CANYON AVENUE
CALIENTE, CA 93518                                  P‐0021276 11/9/2017        TK Holdings Inc., et al.                    $11,000.00                                                                                    $11,000.00
THAI, LAM D
4805 W. MAURIE AVE.
SANTA ANA, CA 92703                                 P‐0052345 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THAI, RICHARD
8109 FOUNTAIN SPRINGS DR.
PLANO, TX 75025                                     P‐0001405 10/21/2017       TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
THAKKAR, ASHISH
18109 LEAFMORE ST
LUTZ, FL 33548                                      P‐0000642 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THAKKAR, RENA
18109 LEAFMORE ST
LUTZ, FL 33548                                      P‐0000638 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THAKKAR, SHAILESH
6385 TERRACINA AVE
RANCHO CUCAMONGA, CA 91737‐6986                       3821      12/1/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
THALER, BJORN B
23 HARLOW DRIVE
NEWINGTON, CT 06111                                 P‐0007844 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THALHAMMER, JESSICA R
3411 RIDGE ROAD
ISLAND LAKE, IL 60042                               P‐0036027 12/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THAMES, BRUCE W
4022 RIVER RIDGE ROAD
BROWN SUMMIT, NC 27214                                2942      11/17/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
THAN, ANKHANG H
4771 SEFA CIR N
JACKSONVILLE, FL 32210                              P‐0006530 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THARP, CARL W
204 SE PRINCETON PLACE
BLUE SPRINGS, MO 64014                              P‐0025220 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THARP, DEBORAH D
2136 S. CHURCH ST.
VISALIA, CA 93277                                   P‐0019909 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THATCHER, SARAH
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0048086 12/22/2017       TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
THAWLEY, PETER F
591 FAIRWAY DRIVE
NOVATO, CA 94949‐5879                               P‐0056549    2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                            Page 3245 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1409 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
THAWLEY, PETER F
591 FAIRWAY DRIVE
NOVATO, CA 94949‐5879                                 P‐0056555    2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE AMENDED AND RESTATED BRAN
BRANT, PHILLIP G
BRANT FAMILY REVOCABLE TRUST
2355 SKYLINE DRIVE
PRESCOTT, AZ 86303‐5690                               P‐0009825 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE ANTHONY GALLUZZO CORP
GALLULZZO, JOSEPH
14 LIBERTY DRIVE
LONDONDERRY, NH 03053                                 P‐0006502 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE BANK OF TOKYO‐MITSUBISHI UFJ, LTD.
ATTN: AMERICAS LEGAL DEPARTMENT
1251 AVENUE OF THE AMERICAS
NEW YORK, NY 10020                                      2721      11/17/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THE BUXTON FAMILY REV TRUST
BUXTON, CHARLES C
405 W UNION ST
BROKEN ARROW, OK 74011                                P‐0031313 11/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE BUXTON FAMILY REV TRUST
BUXTON, CHARLES C
405 W UNION ST
BROKEN ARROW, OK 74011                                P‐0031319 11/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE DAVID KYLE VANDEVEER FAMI
VANDEVEER, DAVID
5674 HATHAWAY CT.
DUBLIN, OH 43016                                      P‐0030781 11/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE DEBRA A. OUTWATER TRUST
1121 DURANGO DRIVE
LANSING, MI 48917                                       1645      11/2/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
THE DISTRICT OF COLUMBIA
OFFICE OF THE ATTORNEY GENERAL FOR D.C.
C/O GARY TAN
441 FOURTH STREET, NW, SUITE 600 SOUTH
WASHINGTON, DC 20001                                    4147      12/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THE HALLIDAY REVOCABLE LIV TR
15803 E EAGLE ROCK DRIVE
FOUNTAIN HILLS, AZ 85268‐1846                         P‐0021963 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE HERSHEY COMPANY
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                      P‐0052212 12/26/2017       TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
THE J TRUST
BOOTHE, JUDITH A
4590 CITATION CT
BATAVIA, OH 45103‐9210                                P‐0021942 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE JAMES WHITE CONSTRUCTION
4156 FREEDOM WAY
WEIRTON, WV 26062                                     P‐0025817 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE KASARJIAN FAMILY TRUST
KASARJIAN JR, LEVON
6109 E BAR Z LANE
PARADISE VALLEY, AZ 85253‐1719                        P‐0004401 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 3246 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1410 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address          Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
THE KELTON FOUNDATION
KELTON, RICHARD
2716 OCEAN PARK BLVD #3006
SANTA MONICA, CA 90405                                P‐0046628 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE LIVINGSTON FAMILY TRUST
1012 5TH AV. S.
CLEAR LAKE, IA 50428                                  P‐0012953 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE MARTIN FAMILY TRUST
MARTIN, TRUSTEE, PATRICK J
3425 SHAWNEE CIRCLE
RENO, NV 89502‐9620                                   P‐0006883 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE MONTORO ARCHITECTURAL GRP
MONTORO, JOHN M
150 WEST SADDLE RIVER ROAD
SADDLE RIVER                                          P‐0034626 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE MURRAY LAW GROUP P.C.
31780 TELEGRAPH ROAD
SUITE 200
BINGHAM FARMS, MI 48025‐3409                            3609    11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THE PAULO MARTELLI REV TRUST
4323 WARREN ST NW
WASHINGTON, DC 20016                                  P‐0041975 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE PAULO MARTELLI REV TRUST
4323 WARREN ST NW
WASHINGTON, DC 20016                                  P‐0041976 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE PEOPLE OF THE STATE OF CALIFORNIA
C/O CA ATTORNEY GENERAL (MICHELLE BURKART)
300 S. SPRING ST., SUITE 1702
LOS ANGELES, CA 90013                                   4167    12/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THE PEOPLE OF THE STATE OF CALIFORNIA
C/O CA ATTORNEY GENERAL (MICHELLE BURKART)
300 S. SPRING ST., SUITE 1702
LOS ANGELES, CA 90013                                   4229    12/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THE PEOPLE OF THE STATE OF NEW YORK
OFFICE OF THE NEW YORK STATE ATTORNEY GENERAL
CONSUMER FRAUDS & PROTECTION BUREAU
120 BROADWAY
THIRD FLOOR
NEW YORK, NY 10271                                      4143    12/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THE RECON STORE
NOAH MELAMED
1254 MANHEIM PIKE
LANCASTER, PA 17601                                   P‐0050801 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE ROY FAMILY LIVING TRUST
PAUL ROY
8029 WATTERSON TR
LOUISVILLE, KY 40291                                    4054    12/15/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THE SAUNDERS FAMILY TRUST
SAUNDERS, NATHAN H
155 JELLICO CIR
SOUTHLAKE, TX 76092‐6804                              P‐0019667 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THE SHEILA MILNE REVOCABLE TRUST
1425 CROSSLAND RD
CLOVER, SC 29710                                        280     10/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                            Page 3247 of 3674
                                                   Case 17-11375-BLS                Doc 4434-1                   Filed 04/27/21                 Page 1411 of 1837
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                          Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address                 Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                                Amount                                                   Amount
THE STANGE FAMILY REV LIVING
3167 SHERBROOK DR
UNIONTOWN, OH 44685                                          P‐0021723 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THE STATE OF UTAH, BY AND THROUGH THE DIVISION OF CONSUMER
PROTECTION
UT AG, WHITE COLLAR & COMM. ENFORCEMENT
PO BOX 140872
SALT LAKE CITY, UT 84114‐0972                                  4134    12/19/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
THE THOMAS P & LAURA K SCHOLT
THOMAS P SHOLTENS
PO 459
FORT MILL, SC 29716                                          P‐0023677 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THE THOMAS P AND LYNB CACCIAT
CACCIATORE, THOMAS P
99 S. LAKE AVE., SUITE 501
PASADENA, CA 91101                                           P‐0015525 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THE TILE GUY, INC
JONES, GARY A
2033 STERLING OAKS DRIVE
SELLERSBURG, IN 47172                                        P‐0032968 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THE VERNON COMPANY
PO BOX 600
NEWTON, IA 50208                                             P‐0043624 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THE VERNON COMPANY
PO BOX 600
NEWTON, IA 50208                                             P‐0043634 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THE VERNON COMPANY
PO BOX 600
NEWTON, IA 50208                                             P‐0043645 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THE, MICHAEL
34675 VALLEY FORGE
FARMINGTON HILLS, MI 48331                                   P‐0034990 12/3/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
THEALL, TRICIA
3506 SW 8TH COURT
CAPE CORAL, FL 33914                                         P‐0052270 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THEARLE, ALBERT D
1489 W WHEAT ST
KUNA, ID 83634                                               P‐0004643 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THEBEAU, STACY
3501 CATALINA DR
ARNOLD, MO 63010                                               3819    12/3/2017         TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
THEISINGER, JOHN E
7 VENTNOR VIEW
CARROLLTON, VA 23314                                         P‐0033019 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THEISS, KEVIN V
9 ROLLINS TRAIL
HOPATCONG, NJ 07843                                          P‐0050361 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THELEMAQUE, DAVID
6119 RICHMOND ROAD
WEST MILFORD, NJ 07480                                       P‐0010681 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THEN, RICHARD
29 PRETORIA STREET
PASSAIC, NJ 07055‐2206                                       P‐0028999 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THEOBALD, KENNETH E
4030 TATES CREEK RD APT 5000
LEXINGTON, KY 40517                                          P‐0003330 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                                   Page 3248 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                   Page 1412 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
THEODOSIOU, ELICIA J
1469 WARWICK AVENUE
APT 29
WARWICK, RI 02888                                    P‐0037775 12/8/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THEODOTOU, ANDREW V
4555 GAYWOOD DR.
MINNETONKA, MN 55345                                 P‐0026319 11/15/2017     TK Holdings Inc., et al.                       $2,000.00                                                                                    $2,000.00
THERIAULT, JENNIFER
4304 BABCOCK AVENUE #301
STUDIO CITY, CA 91604                                  4149    12/21/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
THERIAULT, JENNIFER
4304 BABCOCK AVE, #301
STUDIO CITY, CA 91604                                  4200    12/21/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
THERTULIEN, KETTLY
401 WYNNEFIELD CIRCLE
BEAR, DE 19701                                         2124    11/7/2017         TK Holdings Inc.                                                   $0.00                                                                     $0.00
THEUMA, DAVID
6 GOLF DRIVE
HAMMONTON, NJ 08037                                  P‐0019989 11/8/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THIBEAULT, CATHERINE E
243 BURNSIDE AVE APT 1
WOONJOCKET, RI 02895                                 P‐0026455 11/8/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THIBEAUX, DAVETTA
1722 ‐ 103RD AVENUE
OAKLAND, CA 94603                                    P‐0046107 12/24/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THIBODEAUX, STACEY
5429 SAVOY CHASE XING
STONECREST, GA 30038                                 P‐0051891 12/27/2017     TK Holdings Inc., et al.                  $16,850,000.00                                                                               $16,850,000.00
THIBODEAUX, TARRELL N
4731 WOODFORD
BAYTOWN, TX 77521                                    P‐0048995 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THIELMANN, DAVID L
1324 HUFFINE RD
JOHNSON CITY, TN 37604                               P‐0002591 10/23/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THIEM, DEBBIE L
4904 ROSE ST
CRYSTAL LAKE, IL 60014                               P‐0044053 12/21/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THIEROLF, BETHANY
1218 EDGEMOOR CT
LANCASTER, PA 17601                                  P‐0009957 10/30/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THIERRY, CRAIG R
PO BOX 474
BELLE, MO 65013                                      P‐0004936 10/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THIESSEN, KERWIN D
7200 N OLIVER ST
VALLEY CENTER, KS 67147                              P‐0012258 11/1/2017      TK Holdings Inc., et al.                       $1,126.35                                                                                    $1,126.35
THIGPEN, JERRY D
508 RED TAILS DR.
AUSTIN, TX 78725                                     P‐0000407 10/19/2017     TK Holdings Inc., et al.                       $1,300.00                                                                                    $1,300.00
THILTGEN, JUSTIN
2425 ASBURY RD
DUBUQUE, IA 52001                                    P‐0038915 12/11/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
THINNES, THERESE C
15880 BIG SPRINGS WAY
SAN DIEGO, CA 92127                                  P‐0029555 11/21/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00

                                                                                           Page 3249 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1413 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
THIRUCHANGU, KARTHIK
1807 CONTINENTAL AVE APT 209
NAPERVILLE, IL 60563                                P‐0021573 11/10/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
THIRY, EDINA
5 SHEFFIELD LANE
LIMA, OH 45805                                      P‐0050875 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THIRY, EDINA
5 SHEFFIELD LANE
LIMA, OH 45805                                      P‐0050910 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THIS CAR IS PAID IN FULL
ADAMS, OWNER DEBRA K
240 JAKE DRIVE
SYLACAUGA, AL 35151                                 P‐0032442 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOESEN, ROBERT J
13404 PINNACLE VIEW PL NE
ALBUQUERQUE, NM 87112                               P‐0047700 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOM, ANDRE W
15400 VINEYARD BLVD APT 114
MORGAN HILL, CA 95037                               P‐0002731 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOM, SHARON
90888 EVERGREEN LANE
COOS BAY, OR 97420                                    821     10/29/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
THOM, SHARON A
90888 EVERGREEN LANE
COOS BAY, OR 97420                                  P‐0008417 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAN, JAMES C.
C/O HODGSON RUSS LLP
140 PEARL STREET
BUFFALO, NY 14202                                     1348    10/31/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THOMAS , HOLLY M
620 NORTH STREET
EAST WEYMOUTH, MA 02189                             P‐0026279 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS , STEVEN A
822 WEST BAGNALL STREET
GLENDORA, CA 91740‐4110                             P‐0041682 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS JR, STEPHEN J
264 CENTAURIAN DRIVE
WEST BERLIN, NJ 08091                               P‐0030683 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS JR., LONNIE
130 MAIN AVES APT 415
RENTON, WA 98057                                    P‐0037289 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS P AND LYNN B CACCIATOR
CACCIATORE, THOMAS P
THOMAS P CACCIATORE
99 S. LAKE AVE., SUITE 501
PASADENA, CA 91101                                  P‐0015518 11/4/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
THOMAS PACE, LATASHA
834 E ROBINSON ST
GROVELAND, FL 34736                                 P‐0008544 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ALAN H
8001 STRAUFF ROAD
TOWSON, MD 21204                                    P‐0036059 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ALBERT
2212 CHAPPELL STREET
MONTGOMERY, AL 36108                                P‐0004158 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 3250 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1414 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
THOMAS, ALBERT L
469 OAK BROOK COURT
SANTA ROSA, CA 95409                                  P‐0026000 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ALEXIS U
3925 N MT.VIEW AVE
SAN BERNARDINO, CA 92405                              P‐0054520 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ALICIA
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                               P‐0048608 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ALLYN L
5414 CACTUS FOREST DR
HOUSTON, TX 77088                                     P‐0006868 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, AMANDA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0044044 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ANDREW J
2860 S STATE ROAD 47
CRAWFORDSVILLE, IN 47933                              P‐0049858 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ANGELIQUE
533 NE 3RD AVE.
APT. 521
FORT LAUDERDALE, FL 33301                             P‐0002193 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ANNETTE D
612 NORTH PARK ROAD
HOLLYWOOD, FL 33021                                   P‐0056736   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ANTHONY
2102 WALDEN PARK CIR
APT 203
KISSIMMEE, FL 34744                                   P‐0000310 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ANTHONY S
626 JEANETTE LANE
SANTA ANA, CA 92705                                   P‐0042426 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ANTHONY S
626 JEANETTE LANE
SANTA ANA, CA 92705                                   P‐0042430 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ASIA
800 GREENHAVEN DR
APT. 2R
GREENSBORO, NC 27406                                  P‐0035978 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, BARBARA L
5201 S CORNELL AVE
#19F
CHICAGO, IL 60615                                     P‐0012111 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, BARBARA L
1113 DUNFORD AVENUE
HOME
AUBURN, AL 36832                                      P‐0025837 11/15/2017     TK Holdings Inc., et al.                      $529.65                                                                                       $529.65
THOMAS, BILLIE M
16223 PAULDING BLVD,
BROOK PARK, OH 44142                                  P‐0016508 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, BRANDON
83 HOLLY ST.
MARION, AR 72364                                      P‐0013526 11/2/2017      TK Holdings Inc., et al.                      $100.00                                                                                       $100.00

                                                                                            Page 3251 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1415 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
THOMAS, BRIAN M
701 QUAIL CIRCLE
HATFIELD, PA 19440                                   P‐0028182 11/18/2017       TK Holdings Inc., et al.                      $975.00                                                                                       $975.00
THOMAS, BRUCE A
6540 NEWTON DRIVE
FREDERICK, MD 21703                                  P‐0007159 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CAMIELLE A
208 COOL MEADOWS LN.
RED OAK, TX 75154                                    P‐0014666 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CARL
ARNIOTES CALAKOS PLLC
7206 FIFTH AVENUE
BROOKLYN, NY 11209                                   P‐0057083    2/7/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CARL G
6336 SE 8TH LANE
OCALA, FL 34472‐7843                                 P‐0023123 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CARLA A
611 COUNTRY CLUB HEIGHTS.
APT.227
QUINCY, IL 62301                                     P‐0004619 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CATENA R
122 PARKSIDE DRIVE
BRANDON, MS 39042                                    P‐0055652 1/23/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CEDRIC B
2712 16TH COURT NORTH
BIRMINGHAM                                           P‐0026678 11/16/2017       TK Holdings Inc., et al.                    $70,000.00                                                                                   $70,000.00
THOMAS, CHARLIE
277 COUGAR DR
WAGENER, SC 29164                                      332       10/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THOMAS, CHRISTINA E
7838 HUEBNER ROAD
APARTMENT 6302
SAN ANTONIO, TX 78240                                P‐0048950 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CINDY L
2787 63RD STREET
SACRAMENTO, CA 95817                                 P‐0056660    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CORDELL
1910 MADISON # 102
MEMPHIS, TN 38104                                    P‐0054293    1/9/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CORDELL
1910 MADISON # 102
MEMPHIS, TN 38104                                    P‐0054976 1/16/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CURTIS
3912 W. 76TH PLACE
CHICAGO, IL 60652                                    P‐0010233 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CURTIS
3912 W. 76TH PLACE
CHICAGO, IL 60652                                    P‐0026312 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CURTIS
3912 W. 76TH PLACE
CHICAGO, IL 60652                                    P‐0030136 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CYNTHIA L
2787 63RD STREET
SACRAMENTO, CA 95817                                 P‐0056665    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3252 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1416 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
THOMAS, CYNTHIA L
2787 63RD STREET
SACRAMENTO, CA 95817                                 P‐0056669    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, CYRIL
24819 BOULDER LAKE COURT
KATY, TX 77494                                       P‐0031300 11/25/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
THOMAS, DANIELLE L
311 CALSTONE DR
ALLEN, TX 75013                                      P‐0055274 1/19/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, DAVID D
4346 KRESS DRIVE
BELLEFONTAINE, OH 43311                              P‐0038516 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, DONALD
GERALD SZYMANSKI, ATNY AT LAW
P.O. BOX 2245
CHICAGO, IL 60690‐2245                               P‐0050900 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, DORIS A
1127 ASTAIRE AVE
DUNCANVILLE, TX 75137                                P‐0055896 1/26/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, DWIGHT A
7416 MEDRICK PL
PHILADELPHIA, PA 19153‐2319                          P‐0027472 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, EDIE M
28080 PEBBLE BEACH DRIVE
SUN CITY, CA 92586                                   P‐0036044 12/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, EDWARD
135 GOLD ST
NORTH ARLINGTON, NJ 07031                            P‐0009220 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, EDWARD R
1295 CLOISTER DRIVE
WINSTON SALEM, NC 27127                              P‐0000775 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, EDWIN A
5750 STEEP RIDGE
CROZER, VA 22932                                     P‐0039640 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ELLEN D
1692 ANGELA DRIVE
BETHLEHEM, PA 18017                                  P‐0010313 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ELTON E
806 APACHE STREET
TALLAHASSEE, FL 32301                                P‐0052484 12/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ERICA
2904 TARRAGON LANE
BOWIE, MD 20715                                      P‐0034670 12/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, ERNEST
3660 EAST 400 ROAD
EL DORADO SPRINGS, MO 64744                            4036      12/13/2017        TK Holdings Inc.                         $12,000.00              $0.00                                                                $12,000.00
THOMAS, FADIE M
31546 LEATHERWOOD DR.
WINCHESTER, CA 92596‐9655                            P‐0039355 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, FRANCIA A
108 PINEGATE CIRCLE APT. 5
CHAPEL HILL, NC 27514                                P‐0030855 11/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, GREGORY D
5538 N HOLCOMB BRIDGE CT
LAS VEGAS, NV 89149‐4019                             P‐0000969 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                             Page 3253 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1417 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
THOMAS, HELEN
1914 MAIZE CT
BRENHAM, TX 77833                                      3783      11/30/2017        TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
THOMAS, HOLLY M
620 NORTH STREET
EAST WEYMOUTH, MA 02189                              P‐0026447 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JACKIE L
336 WOOD STREET
CORNELIA, GA 30531                                   P‐0039609 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JACQUELINE
208 ROCKYFORD ST
MORGANTON, NC 28655                                  P‐0003323 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JAHNENE B
3180 WINTERBERRY LANE
VIRGINIA BEACH, VA 23453                             P‐0016563 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JAMES H
2435 MARSH RABBIT BENS
DECATUR, GA 30035                                    P‐0037779 12/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JAMES H
2435 MARSH RABBIT BEND
DECATUR, GA 30035                                    P‐0037782 12/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JAMES R
107 KNOLL LANE
MARYVILLE, TN 37804                                  P‐0030248 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JAMES R
107 KNOLL LANE
MARYVILLE, TN 37804                                  P‐0030324 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JEREMY
1110 FOREST GLEN
JONESBORO, GA 30238                                  P‐0020033 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JERON
4300 WOODS DRIVE
APARTMENT#1834
SAN JOSE, CA 95136                                   P‐0042305 12/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JIMMY R
48104 JIMMY THOMAS ROAD
FRANKLINTON
, LA 70438                                           P‐0026783 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JOEL H
415 A W 3RD ST
GREENVILLE, NC 27834                                   262       10/20/2017        TK Holdings Inc.                          $7,960.00                                 $0.00                                               $7,960.00
THOMAS, JOHN R
1577 CALIPER DR
TROY, MI 48084                                       P‐0014281 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JOHNNY J
6234 GEORGETOWN DRIVE
COLUMBUS, GA 31907                                   P‐0003345 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JOHNSON
134 OXFORD DRIVE
MORAGA, CA 94556                                     P‐0053772    1/2/2018      TK Holdings Inc., et al.                   $250,000.00                                                                                   $250,000.00
THOMAS, JOHNSON T
134 OXFORD DRIVE
MORAGA, CA 94556                                     P‐0041572 12/18/2017       TK Holdings Inc., et al.                   $250,000.00                                                                                   $250,000.00




                                                                                             Page 3254 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1418 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
THOMAS, JOSEPH
C/O GERBER
12549 FENHURST WAY
NAPLES, FL 34120‐4682                                P‐0039605 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JR, JOHN R
14610 FOREST VIEW DRIVE SW
CUMBERLAND, MD 21502                                 P‐0007537 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, JUSTIN V
35 NATE LN
MILL HALL, PA 17751                                  P‐0051518 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, KARESE S
1171 ATAGAHI TRL
MACON, GA 31220                                      P‐0034167 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, KEITH
350 WINDSONG CIR
GLENDALE HEIGHTS, IL 60139                           P‐0016249 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, KENYA
755 PALMERA ST
ORLANDO, FL 32811                                    P‐0000347 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, KESHA D
1794 OVERLOOK DRIVE
LANCASTER, TX 75146                                  P‐0020999 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, KIMBERLY
8335 WILDE LAKE ROAD
PENSACOLA, FL 32526                                  P‐0006514 10/27/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                    $50,000.00
THOMAS, KIMBERLY
8335 WILDE LAKE ROAD
PENSACOLA, FL 32526                                  P‐0024989 11/6/2017      TK Holdings Inc., et al.                    $50,000.00                                                                                    $50,000.00
THOMAS, KIMBERLY M
1520 FOREST TRAIL DRIVE
FINDLAY, OH 45840                                    P‐0023291 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, KRISTOPHER K
7550 STONEBRIDGE BAY CT
STONE MOUNTAIN, GA 30087                             P‐0003381 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, KYRA
4306 WILD ROSE HILL LANE
RICHMOND, TX 77469                                   P‐0055608 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, LETERIA
23595 BUCKINGHAM
CLINTON TWP, MI 48036                                P‐0024773 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, LILLIE
297 POWELL AVE.
NEWBURGH, NY 12550                                     4617    12/30/2017        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
THOMAS, LOIS L
4905 RENO DRIVE
SARASOTA, FL 34233‐3926                              P‐0030483 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, LONNIE
130 MAIN AVE S APT 415
RENTON, WA 98057                                     P‐0037266 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, LYNN
4118 DAHLIA COURT
MOUNT JOY, PA 17552                                    2681    11/15/2017        TK Holdings Inc.                                                 $0.00                                                                      $0.00
THOMAS, MARK
301 DOVER CIRCLE
INVERNESS, IL 60067                                  P‐0006550 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3255 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1419 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
THOMAS, MARK D
1835 N 1900 E
NORTH LOGAN, UT 84341                                P‐0004614 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MARY
PO BOX 1258
CLINTON, MD 20735                                      4030    12/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THOMAS, MARY
PO BOX 1258
CLINTON, MD 20735                                    P‐0039906 12/13/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
THOMAS, MARY
PO BOX 1258
CLINTON, MD 20735                                    P‐0039913 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MARY FRAN
310 WILDFLOWER DR
WILKES BARRE, PA 18702                               P‐0030600 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MARYA R
4241 MESA VISTA WAY
UNIT 4
OCEANSIDE, CA 92057                                  P‐0030813 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MATT
2346 NE COAL VALLEY RD.
WEIR, KS 66781                                         983     10/28/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THOMAS, MATTHEW DAVID
28638 VISTA MADERA
RANCHO PALOS VERDES, CA 90275                          1958    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
THOMAS, MICHAEL A
5 VINE DR. UNIT 7
FRUITHURST, AL 36262                                 P‐0037054 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MICHAEL A
250 3RD STREET WEST
FRUITHURST, AL 36262                                 P‐0055693 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MICHAEL W
805 NANDY DRIVE
KINGSTON, PA 18704                                   P‐0010743 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MICHEAL A
5 VINE DR. UNIT 7
FRUITHURST, AL 36262                                 P‐0032821 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, MICHELE A
228 LUCAS LANE
STANLEY, VA 22851                                    P‐0025634 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, NICHOLE
4335 W 182ND ST
CLEVELAND, OH 44135                                  P‐0009699 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, NICHOLE
4335 W 182ND ST
CLEVELAND, OH 44135                                  P‐0036142 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, PATRICIA A
8001 STRAUFF ROAD
TOWSON, MD 21204                                     P‐0035947 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, PATRICIA R
76 FASSELL ROAD
HINSDALE, MA 01235                                   P‐0026936 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMAS, PAULA R
2206 SALEM WAY
ROCKLIN, CA 95765                                    P‐0033456 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3256 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1420 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
THOMAS, PERPETUA MARY
11700 W. CHARLESTON BLVD. #170‐145
LAS VEGAS, NV 89135                                    1480    11/1/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
THOMAS, REBECCA A
134 OXFORD DRIVE
MORAGA, CA 94556                                     P‐0041618 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, ROBERT C
112 BIG OAK CIRCLE
MAYLENE, AL 35114                                    P‐0002896 10/24/2017     TK Holdings Inc., et al.                    $14,000.00                                                                                    $14,000.00
THOMAS, ROBERT C
112 BIG OAK CIRCLE
MAYLENE, AL 35114                                    P‐0003015 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, ROBERT D
28638 VISTA MADERA
RANCHO PALOS VERDES, CA 90275                          1545    11/6/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
THOMAS, ROBERT J
2433 7TH STREET APT. A
BERKELEY, CA 94710                                   P‐0022518 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, ROBERT W
4006 TANNER SLIP CIRCLE
CHESTER, VA 23831                                    P‐0009227 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, RODELL B
120 HANFORD PLACE
TRENTON, NJ 08609                                      843     10/30/2017        TK Holdings Inc.                                                                    $0.00                                                   $0.00
THOMAS, RONALD G
729 E. MORNINGSIDE DR.
FORT WORTH, TX 76104                                 P‐0035542 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, ROWENA E
1682 NW 56 AVE
LAUDERHILL, FL 33313                                 P‐0023086 11/12/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                    $30,000.00
THOMAS, RUBY
530 SO 400 E
APT 2306
SALT LAKE CITY, UT 84111                             P‐0055538 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, RUBY J
4922 OLD PAGE ROAD
APT. 303
DURHAM, NC 27703                                     P‐0004817 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, RUSSELL S
137 VENTNOR AVE
MONETA, VA 24121                                     P‐0035851 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, SANDRA
40 ASPEN COVE
APT 301
BIRMINGHAM, AL 35209                                 P‐0034203 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, SCOTT E
271 CONOVER LANE
STATE COLLEGE, PA 16801                              P‐0029003 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, SHALA
5512 SAN PABLO DAM ROAD
EL SOBRANTE, CA 94803                                P‐0056034 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, SHALANDRA
7067 TULIP TRAIL
MEMPHIS, TN 38133                                    P‐0029094 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3257 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1421 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
THOMAS, SHIRLEY D
557 CENTER CREEK COURT
BLYTHEWOOD, SC 29016                                 P‐0001964 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, SOMMIER B
509 N. WESTOVER BLVD
APT 435
ALBANY, GA 31707                                     P‐0040796 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, STEVEN M
3873 S BANANA RIVER BLVD
APT 102
COCOA BEACH, FL 32931‐4149                           P‐0050656 12/27/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                    $12,000.00
THOMAS, STEVEN M
3873 S BANANA RIVER BLVD
APT 102
COCOA BEACH, FL 32931                                P‐0051030 12/27/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                    $12,000.00
THOMAS, T
3105 NW 52ND ST
OKLAHOMA CITY, OK 73112                              P‐0021677 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, TALISA T
1612 TURNBERRY LN SE
MARIETTA, GA 30067                                   P‐0038129 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, TERESA D
6540 NEWTON DRIVE
FREDERICK, MD 21703                                  P‐0007163 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, TERRY H
212 NANCY DRIVE
SHELBY, NC 28152                                     P‐0040491 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, TERRY H
212 NANCY DRIVE
SHELBY, NC 28152                                     P‐0040493 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, TERRY L
108 NETTLES LANE
SUMMERVILLE, SC 29483‐4948                           P‐0001745 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, THOMAS J
1926 CORNWALLIS PKWY
CAPE CORAL, FL 33904‐4065                            P‐0014691 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, TOSEIKA C
3218 VICTORIAN MANOR LANE
HOUSTON, TX 77047                                    P‐0055279 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, TRACI
4418 TRAFALGAR DR.
HOUSTON, TX 77045                                    P‐0010898 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, VERLIN G
P.O BOX 88
684 PHILLIPS 542 RD
MELLWOOD, AR 72367                                   P‐0049587 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, VICTOR
1417 GLENN AVE
LEHIGH ACRES, FL 33972                               P‐0005935 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, WESLEY
P.O. BOX 531181
NEW ORLEANS, LA 70153                                  2895    11/20/2017        TK Holdings Inc.                         $40,000.00                                 $0.00                                              $40,000.00
THOMAS, WILLENE
P. O. BOX 16912
ST. PETERSBURG, FL 33733                             P‐0045688 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3258 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1422 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                          Amount                                                  Amount
THOMAS, WILLIAM E
235 LOMA VERDE
COLTON, CA 92324                                     P‐0054954 1/11/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, WILLIAM F
3329 S 115TH ST
OMAHA, NE 68144                                      P‐0016897 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, WILLIAM F
3329 S 115TH ST
OMAHA, NE 68144                                      P‐0016909 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, YOLANDA
467 FOXBOROUGH TRAL
BOLINGBROOK, IL 60440                                P‐0006524 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS, YVETTE M
58 SO CLINTON AVENUE
APT B1
BAY SHORE, NY 11706‐8634                               730       10/27/2017        TK Holdings Inc.                          $2,850.00              $0.00                                                                  $2,850.00
THOMAS, YVONNE D
6330 W CARMEN AVE
APT. 2
MILWAUKEE, WI 53218                                  P‐0019067 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS‐DAVIS, LA'QUARDRA
400 CEDAR COURT
FOLEY, AL 36535                                      P‐0054084    1/7/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS‐GALYEN, VICKI J
8303 CANTEEN CIRCLE
FREDERICKSBURG, VA 22407                             P‐0027495 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMASON, PATRICIA P
3741 UPLAND DRIVE
MARIETTA, GA 30066‐3060                              P‐0042276 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMASON, PENNY
522 HEN VALLEY ROAD
OLIVER SPRINGS, TN 37840                             P‐0028058 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMASON, RHEVA M
7894 LA MIRADA DRIVE
BOCA RATON, FL 33433                                 P‐0042696 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMAS‐SMILEY, TIA
216 EMROSE DRIVE
PENN HILLS, PA 15235                                 P‐0054844 1/16/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMASSON, ANTOINETTE
9439 TUSCANY CIRCLE
STOCKTON, CA 95210                                   P‐0051516 12/27/2017       TK Holdings Inc., et al.                    $24,000.00                                                                                    $24,000.00
THOMCO SPECIALTY PRODUCTS
JIM THOMPSON
1100 NORTHBROOK PARKWAY
SUWANEE, GA 30024                                      2457      11/10/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
THOMCO SPECIALTY PRODUCTS, INC
1100 NORTHBROOK PKWY
SUWANEE, GA 30024                                      5006      6/12/2018         TK Holdings Inc.                                                                                                          $0.00             $0.00
THOMPSEN, ANITA M
6863 BATIQUITOS DRIVE
CARLSBAD, CA 92011                                   P‐0019803 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON HINE LLP
3900 KEY CENTER
127 PUBLIC SQUARE
CLEVELAND, OH 44114                                    2810      11/16/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00

                                                                                             Page 3259 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                  Page 1423 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
THOMPSON HINE LLP
3900 KEY CENTER
127 PUBLIC SQUARE
CLEVELAND, OH 44114                                     2952      11/21/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
THOMPSON, AALIJAH J
3928 RED CYPRESS DR
HARVEY, LA                                            P‐0015273 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, ALBERTA J
C/O DYLAN L. THOMPSON
PO BOX 460
STATEN ISLAND, NY 10314                               P‐0037245 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, AMIE M
3228 NW MARKET ST
SEATTLE, WA 98107                                     P‐0023462 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, AMY M
10377 MARSH VIEW LN
ARBOR VITAE, WI 54568                                 P‐0011975 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, ANDREA H
4105 HAWKINS CROSSING
ATLANTA, GA 30349                                     P‐0054192    1/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, ANDREA H
4105 HAWKINS CROSSING
ATLANTA, GA 30349                                     P‐0054241    1/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, ANGELA
347B BRADLEY WOODS COURT
LILBURN, GA 30047                                     P‐0013064 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, ANNIE L
13911 E. 103RD STREET NORTH
OWASSO, OK 74055                                      P‐0038361 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, ANTHONY
THE KOMYATTE LAW FIRM LLC
PAUL J. KOMYATTE
1536 COLE BLVD. SUITE 300
LAKEWOOD, CO 80401                                      3396      11/25/2017        TK Holdings Inc.                       $5,000,000.00                                                                                $5,000,000.00
THOMPSON, ANTHONY L
730 CORY DRIVE UNIT 3
INGLEWOOD, CA 90302                                   P‐0012649 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, BENJAMIN G
11944 BRAID HILLS DRIVE
CHARLOTTE, NC 28277                                   P‐0011167 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, BRETT ANDREW
11325 OLD BEULAH ROAD
KENLY, NC 27542‐8671                                    4314      12/22/2017        TK Holdings Inc.                            $300.00                                                                                       $300.00
THOMPSON, BRUCE J
17 MILAN RD.
WOODBRIDGE, CT 06525‐1809                             P‐0011613 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, BRYAN P
320 COUNTRY LANE
ALGONQUIN, IL 60102                                   P‐0034736 12/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, CAMERON A
23608 ISLE PLACE
OCEAN PARK, WA 98671                                    2696      11/16/2017        TK Holdings Inc.                                                  $0.00                                                                     $0.00
THOMPSON, CARLA
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043731 12/21/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
                                                                                              Page 3260 of 3674
                                                     Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1424 of 1837
                                                                                                   Claim Register
                                                                                            In re TK Holdings Inc., et al .
                                                                                                 Case No. 17‐11375

                                                                                                                          Current General                                         Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address              Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                              Amount                                                  Amount
THOMPSON, CAROLYN
225 SHEARWATER DR
RIO VISTA, CA 94571                                        P‐0014797 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, CHANEE
6112 BREEZEWOOD DR APT 301
GREENBELT, MD 20770                                        P‐0009150 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, CHERYL A
2012 STANFORD AVE.
FLINT, MI 48503                                            P‐0016486 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, CHRIS
12 RIDGE RD
RAVENA, NY 12143                                           P‐0026848 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, CHRISTOPHER P
2420 MERRIT DR
CARSON CITY, NV 89701                                      P‐0046634 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, CLARISSA
PETERS, MURDAUGH, PARKER, ELTZROTH & DETRICK, P.A.
P.O. BOX 457
HAMPTON, SC 29924                                            3584    11/27/2017        TK Holdings Inc.                        $500,000.00                                                                                  $500,000.00
THOMPSON, CLAUDIA M
2046 TAMARACK RIDGE CT
BEAVERCREEK, OH 45431                                      P‐0025587 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, CLIFTON D
3210 LATIMER COURT COVE
HORN LAKE, MS 38637‐6078                                   P‐0020739 11/9/2017      TK Holdings Inc., et al.                    $43,941.80                                                                                   $43,941.80
THOMPSON, COURTNEY S
3570 EAGLE ROCK BLVD
LOS ANGELES, CA 90065                                      P‐0032540 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, CRAIG
18 HAMPTON DRIVE
MOUNT BETHEL, PA 18343                                     P‐0015016 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, DANA J
120 BEECHWOOD DR
SUFFOLK, VA 23434                                          P‐0023620 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, DANIELLE O
25465 SEVEN HOPE RD
HOLLYWOOD, MD 20636                                        P‐0009595 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, DAVID S
3375 BLACKBRIDLE WALK SE
MARIETTA, GA 30067                                         P‐0006660 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, DAVID S
3375 BLACKBRIDLE WALK SE
MARIETTA, GA 30067                                         P‐0006665 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, DEBRA K
5130 WINNEBAGO DRIVE
INDIANAPOLIS, IN 46241                                     P‐0005681 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, DONNA
3928 RED CYPRESS DR.
HARVEY, LA 70058                                           P‐0015133 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, DONNA K
611 E. SOUTH ST.
APARTMENT A9
MARSHALLTOWN, IA 50158                                     P‐0020731 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, EBONY O
1784 O'FARRELL AVENUE
GREENVILLE, NC 27834                                       P‐0000764 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                                 Page 3261 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1425 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
THOMPSON, EDWARD
23 SHERYL COURT
SPOTSWOOD, NJ 08884                                  P‐0030269 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, ELAINE L.
PO BOX 26126
TAMPA, FL 33685                                        2587    11/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THOMPSON, ELDON R
814 CLOPTON LN
HUNTINGTON, AR 72940                                 P‐0018983 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, EVELYN
5804 N. 20TH STREET
PHILADELPHIA, PA 19138                               P‐0041837 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, GABRIELLE D
12505 E. 58TH TERR
KANSAS CITY, MO 64133                                P‐0026989 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, GENINE Z
25 JARVIS PLACE
ALORTON, IL 62207                                    P‐0030217 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, GREGG L
8004 STONE CREEK RIDGE ROAD
HUNTINGDON, PA 16652                                 P‐0051584 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, HAYWOOD
18732 GIBBONS DRIVE
DALLAS, TX 75287                                       4390    12/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THOMPSON, HEATHER E
18732 GIBBONS DRIVE
DALLAS, TX 75287                                     P‐0048560 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, IRIS J
1119 RUMBOLD ST.
GARDENA, CA 90248                                    P‐0013743 11/2/2017      TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
THOMPSON, IVAN E
751 AVENIDA TERRAZO
CORONA, CA 92882                                     P‐0052684 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, JAMES P
126 PATILLO RD
BRIDGE CITY, TX 77611                                P‐0005487 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, JAMES W
24 ALDEN STREET
PALMER, MA 01069                                     P‐0011725 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, JANELLE L
114 3RD AVENUE SE
ST. STEPHEN, MN 56375                                P‐0030057 11/21/2017     TK Holdings Inc., et al.                     $7,200.10                                                                                    $7,200.10
THOMPSON, JANET L
1326 ELMWOOD AVENUE
CHARLESTON, WV 25301                                 P‐0057784 3/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, JASON B
500 POINDEXTER RD.
MICHIE, TN 38357                                       4838    2/20/2018         TK Holdings Inc.                                                 $0.00                                                                     $0.00
THOMPSON, JEANETHE P
12710 SW 112 COURT
MIAMI
, FL 33176                                           P‐0002722 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, JEFFREY L
8303 W. 4TH PLACE
KENNEWICK, WA 99336                                  P‐0028007 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3262 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                  Page 1426 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
THOMPSON, JEFFREY S
6327 ANDREWS DR. W.
WESTERVILLE, OH 43082                               P‐0007273 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, JENNIFER L
12330 OSBORNE STREET UNIT# 86
PACOIMA, CA 91331                                   P‐0058007 6/19/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, JESSICA
769 S OAKLAND ST
AURORA, CO 80012                                    P‐0038566 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, JOANNE
PO BOX 219
KILAUEA, HI 96754                                   P‐0028461 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, JOANNE
PO BOX 219
KILAUEA, HI 96754                                   P‐0028462 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, JOHN
3901 81 STREET
URBANDALE, IA 50322‐2423                            P‐0054196 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, JOHN D
2032 COTSWOLD DR.
ORLANDO, FL 32825                                   P‐0002110 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, JOHN D.
2032 COTSWOLD DR.
ORLANDO, FL 32825                                     519       10/23/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
THOMPSON, JOHN K
616 OUILMETTE LANE
WILMETTE, IL 60091                                  P‐0024626 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, JUDY F
705 ROBIN DRIVE
ROCKWALL, TX 75087                                  P‐0019498 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, JUSTIN F
2443 GILBERT DRIVE SW
ATLANTA, GA 30331                                   P‐0054240    1/8/2018      TK Holdings Inc., et al.                   $270,000.00                                                                                   $270,000.00
THOMPSON, KEITH W
2514 N. GAYMAN AVENUE
DAVENPORT, IA 52804                                 P‐0056684    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, KEN C
1547 PALOS VERDES MALL # 167
WALNUT CREEK, CA 94597                              P‐0026370 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, KENNETH W
3130 MACKEY LN
SHREVEPORT, LA 71118                                P‐0027354 11/14/2017       TK Holdings Inc., et al.                  $1,225,641.00                                                                                $1,225,641.00
THOMPSON, KIM M
2210 S 110TH STREET
OMAHA, NE 68144                                     P‐0023891 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, KRISTINA MCGINNIS
1115 COUNTRY HILL DRIVE
HARRISBURG, PA 17111                                  3356      11/26/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
THOMPSON, LACHANA L
474 N STAR RD
MOOERS, NY 12958                                    P‐0041197 12/17/2017       TK Holdings Inc., et al.                    $11,106.80                                                                                    $11,106.80
THOMPSON, LACHANA L AND ROBERT G
474 N. STAR RD.
MOOERS, NY 12958‐3615                                 4380      12/22/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00



                                                                                            Page 3263 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1427 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
THOMPSON, LARRY N
1948 DUGAN DRIVE
CHARLOTTE, NC 28270                                  P‐0015578 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, LEROY A
423 NANCY PLACE
FERGUSON, MO 63135                                   P‐0029173 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, LEROY A
423 NANCY PLACE
FERGUSON, MO 63135                                   P‐0029178 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, LISA A
1584 OLD HIGHWAY 25 SOUTH
STARKVILLE, MS 39759                                 P‐0023385 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, LISA A
1584 OLD HIGHWAY 25 SOUTH
STARKVILLE, MS 39759                                 P‐0058034   7/9/2018      TK Holdings Inc., et al.                     $8,739.24                                                                                    $8,739.24
THOMPSON, LORNE
4421 CORKWOOD CT
CONCORD, CA 94521                                      1497      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THOMPSON, LUDIVINA A
1002 SANBORN AVENUE
APT. # 111
LOS ANGELES, CA 90029‐3172                           P‐0039964 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, LYDIA R
300 17TH ST SW APT # 34
HICKORY, NC 28602                                    P‐0010212 10/30/2017      TK Holdings Inc., et al.                    $20,588.00                                                                                   $20,588.00
THOMPSON, MARGARET
7888 JOLAIN DRIVE
MONTGOMERY, OH 45242                                 P‐0005357 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, MARK E
11 NW 53RD TERRACE
GLADSTONE, MO 64118                                  P‐0028510 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, MARK S
410 WHIPPOORWILL LANE
STRATFORD, CT 06614                                  P‐0011054 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, MARY C
2700 EMERSON AVE #307
PARKERSBURG, WV 26104                                P‐0000754 10/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, MATTHEW G
746 WESLEY AVE
UNIT 1S
OAK PARK, IL 60304                                   P‐0038596 12/11/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
THOMPSON, MELODY J
188 S KILLARNEY LANE
#5
RICHMOND, KY 40475                                   P‐0003187 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, MICHEAL R
1888 WINROW RD
EL CAJON, CA                                         P‐0031126 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, MIRIAM Y
4801 E YUKON STREET
TAMPA, FL 33617                                      P‐0002688 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, NAREE
6327 CYPRESS CRK
WINDCREST, TX 78239                                  P‐0045638 12/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3264 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1428 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
THOMPSON, PAMELA
3822 CLYDE THOMAS ROAD
MORRISTOWN, TN 37813                                 P‐0003386 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, PATRICIA A
4753 DUNCANVILLE ROAD #108
DALLAS                                               P‐0004265 10/25/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
THOMPSON, PATRICIA A
4753 DUNCANVILLE ROAD #108
DALLAS                                               P‐0004271 10/25/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
THOMPSON, PAUL
3516 GLENGATE DRIVE
SPRINGFIELD, IL 62711                                  1030    10/31/2017        TK Holdings Inc.                           $550.00                                                                                       $550.00
THOMPSON, PAUL
4268 RT. 167
JEFFERSON, OH 44047                                    1101    11/1/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
THOMPSON, RHONDA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                   P‐0026892 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, RHONDA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                   P‐0027410 11/13/2017     TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
THOMPSON, RHONDA
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                   P‐0027434 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, RICHARD B
3942 E DUCK LAKE RD
GRAWN, MI 49637                                      P‐0010790 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, RICHARD C
2046 TAMARACK RIDGE CT.
BEAVERCREEK, OH 45431‐4321                           P‐0023863 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, RITA R
1081 VAIL VIEW DRIVE B108
VAIL, CO 81657                                       P‐0015568 11/4/2017      TK Holdings Inc., et al.                   $119,143.00                                                                                  $119,143.00
THOMPSON, ROB
907 GILMAN ROAD
HORSHAM, PA 19044                                    P‐0015495 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, ROBERT G
474 N STAR RD
MOOERS, NY 12958                                     P‐0041200 12/17/2017     TK Holdings Inc., et al.                    $10,960.00                                                                                   $10,960.00
THOMPSON, ROGER D
718 HARRELL ROAD
WEST MONROE, LA 71291                                P‐0035869 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, ROGER D
718 HARRELL ROAD
WEST MONROE, LA 71291                                P‐0035875 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, RONALD E
25 JARVIS PL
ALORTON, IL 62207                                    P‐0026344 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, RONNELL
516 S AMANTHA AVE
COMPTON                                              P‐0039568 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3265 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1429 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
THOMPSON, ROXANNE
PO BOX 23264
HOUSTON, TX 77228                                     4868     3/1/2018         TK Holdings Inc.                              $0.00                                                                                         $0.00
THOMPSON, ROXANNE
PO BOX 23264
HOUSTON, TX 77028                                   P‐0010001 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, RUTH A
27 BISHOP DR
ELDON, MO 65026                                     P‐0010606 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, STEPHANIE T
17219 RUNYON
DETROIT, MI 48234                                   P‐0053379 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, STEPHEN
11602 E. ARBOR DR.
LOUISVILLE, KY 40223‐2354                             187     10/18/2017        TK Holdings Inc.                           $250.00                                                                                        $250.00
THOMPSON, SUSAN
8830 FAISON HIGHWAY
FAISON, NC 28341                                    P‐0001742 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, SUSAN L
4 GREENHILL DRIVE APT. 14F
FISHKILL, NY 12524                                  P‐0035378 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, TAMMY
6021 CLIFF LANE
TEMPLE, TX 76502                                    P‐0000641 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, TANYA D.
203 LAUREL AVENUE
NEWARK, DE 19711                                      3917    12/7/2017         TK Holdings Inc.                         $25,000.00                                 $0.00                                              $25,000.00
THOMPSON, TEAIR J
1715 TIMOTHY DR SW
ATLANTA, GA 30311                                   P‐0005963 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, THOMAS J
1958 WEBB RD
GRAND ISLAND, NY 14072                              P‐0010589 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, TIM J
17927 SENCILLO CT
SAN DIEGO, CA 92128                                 P‐0028278 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, TIMOTHY J
4664 WEST MAVERICK COURT
BEVERLY HILLS, FL 34465                             P‐0022357 11/11/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
THOMPSON, TIMOTHY M
27206 SYCAMORE MEADOW DR.
VALENCIA, CA 91381                                  P‐0030738 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, TODD A
14 PEMBROKE LANE
LAGUNA NIGUEL, CA 92677                             P‐0040359 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, TOMMIE LEI
2101 KINSINGTON STREET
WEST SACRAMENTO, CA 95691                             1279    11/3/2017         TK Holdings Inc.                                                 $0.00                                                                      $0.00
THOMPSON, TRAMAYNE R
2410 S PALM GROVE AVE.
LOS ANGELES, CA 90016                               P‐0029377 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THOMPSON, VERNON D
114BAYVIEW DRIVE
HENDERSONVILLE, TN 37075                            P‐0033032 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 3266 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1430 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
THOMPSON, VERNON D
114 BAYVIEW DRIVE
HENDERSONVELLE, TN 37075                             P‐0033080 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, VICKI
631 W. 47TH STREET
CASPER, WY 82601                                     P‐0007808 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMPSON, YVETTE M
803 VAUXHALL ROAD
LANDOVER, MD 20785                                   P‐0041656 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMSEN, MARSHALL R
11 MADRID WAY
HOT SPRINGS VILL, AR 71909                           P‐0035673 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMSON, CAROL H
1409 BOWIE CIRCLE
CORSICANA, TX 75110                                  P‐0027133 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMSON, DAVID
2605 S. LEYDEN ST.
DENVER, CO 80222                                     P‐0012207 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMSON, RUTH E
102 GLENVIEW PLACE
CHAPEL HILL, NC 27514                                P‐0037883 12/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMSON, SCOTT J
W7107 COUNTY ROAD U
PLYMOUTH, WI 53073                                   P‐0035008 12/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOMSON, TRUSTEE, KAREN E
1547 ELIZABETH LANE
EL CAJON, CA 92019                                   P‐0026970 11/16/2017       TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
THOMSON, TRUSTEE, KAREN E
1547 ELIZABETH LANE
EL CAJON, CA 92019                                   P‐0056451    2/2/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
THOMSON‐PARKINSO, NIKKI‐ANN
4383 NW 42ND CT
COCONUT CREEK, FL 33073‐4708                         P‐0058168    7/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THONG, PHING
5139 OLIVE DRIVE
CONCORD, CA 94521                                    P‐0012586 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THOREN, PAUL R
6071 W STUDIO CT
LOS ANGELES, CA 90038                                P‐0041030 12/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORIG, DENNIS J
4495 CATHER AVE.
SAN DIEGO, CA 92122                                  P‐0027612 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORN, BRANDICE A
2437 PRINCESS LANE
MARIETTA, GA 30067                                   P‐0014936 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORN, PATRICK M
22 DELTA AVENUE
NORTH DARTMOUTH, MA 02747                            P‐0019445 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORN, STEVEN P
837 5TH ST APT 4
HERMOSA BEACH, CA 90254                                3743      11/28/2017        TK Holdings Inc.                         $10,000.00                                                                                   $10,000.00
THORN, WILLIAM P
22 DELTA AVENUE
NORTH DARTMOUTH, MA 02747                            P‐0019454 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3267 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1431 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
THORNBURG, KELLY S
119 HOLLY RIDGE ROAD
DALLAS, NC 28034                                     P‐0044550 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNBURG, KELLY S
119 HOLLY RIDGE ROAD
DALLAS, NC 28034                                     P‐0052808 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNDIKE, MELISSA
34 WOLF CLIFF RD
WHITE, GA 30184                                      P‐0005040 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNDIKE, TIMOTHY P
7305 LANSDOWNE AVENUE
ST. LOUIS, MO 63119                                  P‐0006755 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNE, ELISABETH D
64179 MARKS RD
LA GRANDE, OR 97850                                  P‐0038154 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNE, WILLIAM E
123 BUNDY LANE
STORRS, CT 06268                                     P‐0012854 11/2/2017      TK Holdings Inc., et al.                      $375.00                                                                                       $375.00
THORNE, WILLIAM I
732 YUROK COURT
FREMONT, CA 94539                                    P‐0022119 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNER, TODD D
1537 VIA ROMERO
ALAMO, CA 94507                                      P‐0014791 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNGREN, ROBIN A
40 MORES CREEK CIRCLE
BOISE, ID 83716‐3026                                 P‐0018331 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNHILL, MARY D
1262 EAGLEWOOD DR
VIRGINIA BEACH, VA 23454                             P‐0027969 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNICROFT, DAYNE A
18 GROVE ST #1
WALTHAM, MA 02453                                    P‐0017694 11/6/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
THORNSBURG, CASSANDRA R
11229 SAMPSON AVE
LYNWOOD, CA 90262                                    P‐0031876 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, ANDREA
2601 NW 23RD BLVD., #204
GAINESVILLE, FL 32605                                  556     10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THORNTON, BETTY J
330 SHANNON COURT NW
FORT WALTON BEACH
OKALOOSA, FL 32548                                   P‐0005061 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, DANIEL E
2641 AUBREY DR
ORION, MI 48360                                      P‐0033207 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, DANIEL E
2641 AUBREY DR
ORION, MI 48360                                      P‐0033213 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, DARRELL
24121 DAN ST. APT #130 C
CLINTON TOWNSHIP, MI 48036                           P‐0049132 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, ERICA L
ERICA LATRECE THORNTON
330 SHANNON COURT NW
FORT WALTON BEAC, FL 32548                           P‐0006111 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3268 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1432 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
THORNTON, HOWARD EDWARD
30399 PAVILION DRIVE
UNIT 1304
OCEAN VIEW, DE 19970                                 1631    11/2/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
THORNTON, JAMES N
111 MALLARDDR
SAVANNAH, GA 31419                                 P‐0001765 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, KIRA B
2965 MOUNTAIN VIEW
LAGUNA BEACH, CA                                   P‐0026975 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, MARCI
1777 KENNETH ST
SEASIDE, CA 93955                                  P‐0013480 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, MARCI
1777 KENNETH ST
SEASIDE, CA 93955                                  P‐0013619 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, ROBERT R
33811 SE ELM STREET
SCAPPOOSE                                          P‐0015451 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, RYAN W
18 ROSEWOOD CIRCLE
SILVER CITY, NM 88061                              P‐0051671 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, STEVEN P
5123 BELLA COLLINA ST
OCEANSIDE, CA 92056                                P‐0017842 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, TODD A
2965 MOUNTAIN VIEW DRIVE
LAGUNA BEACH, CA 92651                             P‐0026979 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, TODD A
2965 MOUNTAIN VIEW DRIVE
LAGUNA BEACH, CA 92651                             P‐0026982 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, TODD A
87724 WILLOW RIDGE AVE.
LONG PINE, NE 69217                                P‐0046748 12/26/2017     TK Holdings Inc., et al.                     $9,900.00                                                                                    $9,900.00
THORNTON, VICTORIA E
826 S. EVERGREEN DR.
MOSES LK, WA 98837                                 P‐0021118 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORNTON, VICTORIA E
826 S. EVERGREEN DR.
MOSES LAKE, WA 98837                               P‐0021274 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORP, STEVEN C
3902 CULEBRA CIRCLE
AUSTIN, TX 78734                                   P‐0044577 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORPE, BRANDI
240 INDIGO SPRINGS DR
COLUMBIA, SC 29229                                   3778    11/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THORPE, E. GREGORY
4455 SUMMERVIEW CIR
BOUNTIFUL, UT 84010‐5993                           P‐0007459 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORPE, JULI V
38 READING RD.
BLOOMINGTON, IL 61701                              P‐0020740 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORPE, SUSAN
935 PENNOYER AVENUE
GRAND HAVEN, MI 49417                              P‐0016385 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                         Page 3269 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1433 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
THORPE, SUSAN
935 PENNOYER AVENUE
GRAND HAVEN, MI 49417                                   P‐0016386 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORPE, TRISHA L
456 BENTLEYVILLE ROAD
BENTLEYVILLE, PA 15314                                  P‐0040265 12/14/2017     TK Holdings Inc., et al.                   $750,000.00                                                                                  $750,000.00
THORPE, TRISHA L
456 BENTLEYVILLE RD
BENTLEYVILLE, PA 15314                                  P‐0042271 12/18/2017     TK Holdings Inc., et al.                   $750,000.00                                                                                  $750,000.00
THORPE, TRISHA LUCILLE
456 BENTLEYVILLE ROAD
BENTLEYVILLE, PA 15314                                    4043    12/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THORSON, THOMAS K
909 SUNNYDALE LN
LITTLE CHUTE, WI 54140                                  P‐0031206 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THORTON, ELLA M
10110 CR 2422
UNION, MS 39365                                         P‐0033469 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THR3ESCOMPANY LLC
1409 S. LAMAR ST., STE. 711
DALLAS, TX 75215                                          2924    11/17/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THRASHER, CHERYL
242 S WULFF ST
CARY, IL 60013                                          P‐0051529 12/27/2017     TK Holdings Inc., et al.                      $318.79                                                                                       $318.79
THREADGILL, BILLY R
9196 FOGGY MEADOW RD.
CHARLOTTE, NC 28269                                     P‐0033740 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THRONE, ROBIN M
165 SEAMAN AVENUE
APT 5C
NEW YORK, NY 10034                                        1167    10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
THROOP, SANDRA R
912 WALNUT DRIVE
PASO ROBLES, CA 93446                                   P‐0035121 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THROW, TIMOTHY S
17955 65 AVE
TINLEY PARK, IL 60477                                   P‐0025109 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THRUSH, MICHAEL E
434 VIEWMONT STREET
BENICIA, CA 94510                                       P‐0057751 3/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THUMA, WAYNE D
4515 ORSHAL RD
WHITEHALL, MI 49461                                     P‐0049646 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THUMANN, DENNIS W
7086 LIONSHEAD PARKWAY
LITTLETON, CO 80124                                     P‐0028938 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THUMMEL, GLENN C
2927 KENROSS ST
HOUSTON, TX 77043                                       P‐0027465 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THUONG, JENNY
7210 VIA LOMAS
SAN JOSE, CA 95139                                      P‐0057465 2/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
THUOT, DENISE J
4121 ROMANY DR
OXNARD, CA 93035                                        P‐0022423 11/11/2017     TK Holdings Inc., et al.                     $3,343.55                                                                                    $3,343.55

                                                                                              Page 3270 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1434 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
THURAIRAJAH, JEYAMOHAN
6068 MEDINAH STREET
FONTANA, CA 92336                                      P‐0042999 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THURBER, STEPHEN P
36 WIGWAM HILL DR
WORCESTER, MA 01605                                    P‐0030449 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THURBER, STEPHEN P
36 WIGWAM HILL DR
WORCESTER, MA 01605                                    P‐0030459 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THURINGER, LINDSEY R
43 E FARIBAULT STREET
DULUTH, MN 55803                                       P‐0046987 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THURMAN, MARK A
15776 S CENTRAL ST
OLATHE, KS 66062                                       P‐0045706 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THURMAN, MICHELLE L
944 STAR CIRCLE
UNION, MO 63084                                        P‐0007083 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THURMOND, JULIE C
1311 BENTWATER PKWY
GRANBURY, TX 76049                                     P‐0009923 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
THYAGARAJAN, NITHYANANDA
1309 LOPEZVILLE RD
SOCORRO, NM 87801                                      P‐0041929 12/18/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
THYSSE, SHAE L
2301 SOUTH MOPAC EXPRESSWAY
APT #1037
AUSTIN, TX 78746                                       P‐0037955 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TIAN, YUNBO
6640 AKERS MILL ROAD
APT 2912
ATLANTA, GA 30339                                      P‐0015882 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TIBBETTS, ZAKARY I
2530 SW NEVADA CT
PORTLAND, OR 97219                                     P‐0023216 11/12/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
TICHY, JAMES B
0N616 WINFIELD SCOTT DRIVE
WINFIELD, IL 60190                                     P‐0030822 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TICKNER, LAURA H
3918 W STREET NW
APT 4
WASHINGTON, DC 20007                                   P‐0040329 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TICKNER, NATALIE
121 RIVERSIDE LANE
OLD FORGE, NY 13420‐0658                                 2964    11/17/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TICONA POLYMERS, INC.
222 W. LAS COLINAS BLVD. STE. 900N
IRVING, TX 75039                                         2369    11/13/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TIDD, MARSHA J
1520 CLOUGH RD
RENO, NV 89509                                         P‐0055474 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TIDWELL, LINDA A
1819 TEXAS AVE
JOPLIN, MO 64804                                       P‐0045696 12/23/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                    $25,000.00



                                                                                             Page 3271 of 3674
                                                 Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1435 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
TIEDE, TAMMY
228 LAURELHURST DR SE
TUMWATER, WA 98501                                     P‐0034583 12/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIEDER, JOEL
6900 56TH AVE NE
SEATTLE, WA 98115                                      P‐0027962 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIEFEL, STEVEN D
420 N ADAMS ST #502
TALLAHASSEE, FL 32301                                  P‐0012303 11/1/2017        TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TIEMAN, ALEXANDER F
3114 45TH ST NW
WASHINGTON, DC 20016                                   P‐0039290 12/12/2017       TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
TIEN, DEBORAH
3742 RED HAWK CT
SIMI VALLEY, CA 93063                                  P‐0018105 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIERNEY, PATRICIA A
23 CEDRIC ROAD
CENTERVILLE, MA 02632                                  P‐0047615 12/26/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TIERNEY, WILLIAM
21 VAHLSING WAY
ROBBINSVILLE, NJ 08691                                 P‐0006233 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIES, KENT A
19011 LAKE ST
ELKHORN, NE 68022                                      P‐0027769 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIFFANY RAMNARINE, DECEASED
NEWSOME MELTON, PA
R. FRANK MELTON, II, ESQ.
WILLIAM C. OURAND, ESQ.
201 S. ORANGE AVE., SUITE 1500
ORLANDO, FL 32801                                        3086      11/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TIFFANY, WILLIAM F
11128 E. WHITE FEATHER LANE
SCOTTSDALE, AZ 85262                                   P‐0008771 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIGER‐VAC, INC.
73 SW 12TH AVE., STE 107
DANIA, FL 33004                                           28       7/13/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TIGGS, SYLVESTER
900 DR MLK JR DR
LIBERTY, TX 77575                                      P‐0055117 1/17/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIGGS, SYLVESTER
900 DR. MLK JR DR
LIBERTY, TX 77575                                      P‐0058163    8/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIGHE, VICKI J
TIGHE
5126 COUNTY ROAD C
DANBURY, WI 54830                                      P‐0012798 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIGNOR (SEWELL), VIRGINIA
697 PRICE HOLLOW RD
ELKVIEW, WV                                            P‐0001542 10/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILANI, JITENDER T
14332 MEDIATRICE LANE
SAN DIEGO, CA 92129                                    P‐0055204 1/18/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILANI, JITENDER T
14332 MEDIATRICE LANE
SAN DIEGO, CA 92129                                    P‐0055207 1/18/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                               Page 3272 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1436 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
TILANI, LATA J
14332 MEDIATRICE LANE
SAN DIEGO, CA 92129                                     P‐0055202 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILANI, LATA J
14332 MEDIATRICE LANE
SAN DIEGO, CA 92129                                     P‐0055203 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILGHMAN, CARL W
316 RADNOR ROAD
BALTIMORE, MD 21212                                     P‐0034021 11/30/2017     TK Holdings Inc., et al.                   $125,834.00                                                                                  $125,834.00
TILGHMAN, JACQUELINE
6408 ALDER COURT
CHARLOTTE, NC 28215                                     P‐0001156 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILGHMAN, RAHEEN J
50 PARK HILL AVENUE
APARTMENT R
STATEN ISLAND, NY 10304                                 P‐0035591 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILL, PAUL J
5497 NW ELDORADO BLVD
BREMERTON, WA 98312                                     P‐0033763 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLER, MICHELE M
1204 W 14TH AVENUE
BELLEVUE, NE 68005                                      P‐0039479 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLER, MICHELE M
1204 W 14 AVENUE
BELLEVUE, NE 68005                                      P‐0039489 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLERY, NANCY J
30 ROCKING HORSE WAY
HOLLAND, PA 18966                                       P‐0010151 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLERY, RON
110 5TH AVENUE
HOLDREGE, NE 68949                                      P‐0052503 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLERY, WILLIAM MARK
9991 54TH AVENUE NORTH
ST. PETERSBURG, FL 33708                                  1942    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TILLERY, YOLANDA E
748 PENSACOLA
PONTIAC, MI 48340                                       P‐0013146 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLEY, PHILLIP E
20 SOUTHGATE AVE
MONETT, MO 65708                                        P‐0013148 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLEY, PHILLIP E
20 SOUTHGATE AVE
MONETT, MO 65708                                        P‐0013161 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLEY, RICK B
1768 TABOR DR.
MARIETTA, GA 30062‐2868                                 P‐0055905 1/26/2018      TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
TILLISCH, KATHRYN A
POHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                         P‐0043996 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TILLISON, BENNIE L
10302 ELLA LEE LANE
HOUSTON, TX 77042                                       P‐0025200 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLITT, RALPH S
9717 BRASSIE CIRCLE
EDEN PRAIRIE, MN 55347                                  P‐0045936 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 3273 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1437 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TILLMAN, CAROLYN
4122 BIRCH LEAF COURT
CHARLOTTE, NC 28215                                 P‐0010569 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLMAN, ELFRIEDE
18 CABOT WAY
FRANKLIN PARK, NJ 08823                             P‐0028674 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLMAN, JEFFREY C
1709 WATERFORD LANDING DRIVE
FLEMING ISLAND, FL 32003                            P‐0001792 10/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLMAN, JOHANNAH LAVONNE
PO BOX 284
CHERRYVILLE, NC 28021                                 328       10/21/2017        TK Holdings Inc.                          $3,019.00                                                                                    $3,019.00
TILLMAN, SARAH W
918 CHEVIS STREET
COLUMBIA, SC 29205                                  P‐0002965 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLMAN, TAWANDA D
4543 MAPLE CREST STREET
SACRAMENTO, CA 95834                                P‐0023898 11/13/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
TILLMAN, WENDY G
PO BOX 697
LOS OLIVOS, CA 93441                                P‐0036184 12/4/2017        TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
TILLMON, JENNIFER J
22413 AMY DRIVE
RICHTON PARK, IL 60471‐1646                         P‐0015379 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLOTSON, ANDREA L
1217 EVERGREEN DR
RICHARDSON, TX 75080                                P‐0055716 1/24/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLOTSON, JEFFREY S
50 HAHNEMANN LANE
NAPA, CA 94558‐7208                                 P‐0050290 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLOTSON, REBECCA
163 E DELWARE PKWT
VILLAS, NJ 08251                                    P‐0054880 1/16/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLQUIST, JONATHAN P
79 E PLEASANT LAKE RD
SAINT PAUL, MN 55127                                P‐0011292 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILLQUIST, PAUL F
79 E PLEASANT LAKE RD
SAINT PAUL, MN 55127                                P‐0033286 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILMANN, KAREN
3640 N OCEAN DRIVE
APT#1229
SINGER ISLAND, FL 33404                             P‐0034947 12/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILMONT, BETH L
53 WILLARD ROAD
CASWELL, ME 04750                                   P‐0056601    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TILTON, ASHLEY D
1222 E CHELTEN AVE APT F1
PHILA, PA 19138                                     P‐0039682 12/12/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TIM, CAROL R
2601 MIKOL TERRACE SOUTH
ST. PETERSBURG, FL 33712                            P‐0000089 10/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIM, ROGER C
2360 TORREY PINES ROAD
#28
LA JOLLA, CA 92037‐3414                             P‐0054118    1/7/2018      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
                                                                                            Page 3274 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1438 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TIMBERMAN, EDWARD S
9955 E. GRAY HAWK DRIVE
TUCSON, AZ 85730‐6106                                P‐0031939 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMBERMAN, EDWARD S
9955 E. GRAY HAWK DRIVE
TUCSON, AZ 85730‐6106                                P‐0031943 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIME FINANCE
ADAME, IRMA M
797 W WINCHESTER DR
RIALTO, CA 92376                                     P‐0034241 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIME FINANCE
ADAME, IRMA M
797 W WINCHESTER DR
RIALTO, CA 92376                                     P‐0057186 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMM, CATHERINE
13320 IVAKOTA FARM RD
CLIFTON, VA                                          P‐0050807 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMM, SARAH B
700 W LA VETA AVE
UNIT G6
ORANGE, CA 92868                                     P‐0022182 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMME, ROBERT
907 VILLAGE GREEN PARKWAY
MAINEVILLE, OH 45039                                 P‐0002105 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMMONS, JEFFREY L
974 BRANFORD LANE NW
LILBURN, GA 30047                                    P‐0003110 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMMONS, JEFFREY L
974 BRANFORD LANE NW
LILBURN, GA 30047                                    P‐0003247 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMMONS, KAYLAN M
NO ADDRESS PROVIDED
                                                     P‐0017130 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMMONS, MARILYN K
109 GRANAY RIDGE DRIVE
KALISPELL, MT 59901                                  P‐0036327 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMMONS, STEENA E
8238 VISALIA STREET
VENTURA, CA 93004                                    P‐0022213 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMMONS, WAYNE D
105 WILLIAMSON PL
DARLINGTON, SC 29532                                 P‐0000923 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMMS, LINDA J
8 RUTLEDGE AVE
GREENVILLE, SC 29617                                 P‐0023013 11/12/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TIMOTHY, DEAN B
10571 DALTON BIRDSALL RD
DALTON, NY 14836                                     P‐0017280 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMPERMAN, ANTHONY J
378 PACIFIC STREET #4
BROOKLYN, NY 11217                                   P‐0049099 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIMPF, CHERYL A
7661 W EATON HWY
GRAND LEDGE, MI 48837                                P‐0015878 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3275 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1439 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TIMS, RAQUEL B
42646 HARRIS STREET
CHANTILLY, VA 20152                                  P‐0026687 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINDALL, CRAIG D
1906 SCARLETT DRIVE
MURFREESBORO, TN 37130                               P‐0014908 11/3/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TINDLE, KENNETH E
550 DARBY CREEK RD
APT 27
LEXINGTON, KY 40509                                  P‐0003734 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINDLE, TERESA K
7292 HWY. 145N
QUITMAN, MS 39355                                    P‐0043372 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINDLE, TERESA K
7292 HWY 145N
QUITMAN, MS 39355                                    P‐0057544 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINE, MARCO G
2524 PEAKE STREET
NORTH PORT, FL 34286                                 P‐0000420 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINES,SR, JOHN H
6655 LEEDS MANOR RD
MARSHALL, VA 2015                                    P‐0041649 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TING, BENNETT L
261 CRESTVIEW DRIVE
SAN CARLOS, CA 94070                                 P‐0057603   3/4/2018     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TINGIRIS, STEVE
10110 DOWNEY LANE
TAMPA, FL 33626                                      P‐0010727 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINGIRIS, STEVEN
10110 DOWNEY LANE
TAMPA, FL 33626                                      P‐0010736 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINGLER, CELESTE
7945 9TH AVE S
ST PETERSBURG, FL 33707                              P‐0049471 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINGLER, JAMES M
2674 NW 41ST ST
BOCA RATON, FL 33434                                 P‐0001990 10/23/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
TINGLER, LANCE M
225 NEWMAN AVE
JEFFERSON, LA 70121                                  P‐0012253 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINGLEY, JAMES A
4742 POMEGRANATE CT
ALEXANDRIA, VA 22309                                 P‐0034647 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINGQUIST, DAVID R
1905 N CLEVELAND STREET
LITTLE ROCK, AR 72207                                P‐0029746 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINKEL, JEREMY
208 N BLISS AVE
MUNCIE, IN 47304                                     P‐0029275 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINKER, JANE L
13211 PATTEN TRACT RD
MONROEVILLE, OH 44847                                P‐0042824 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINKER, NATALIE W
27344 DARA SPRINGS LN
SPRING, TX 77386                                     P‐0010549 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3276 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1440 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TINO, JR., FRANK V.
8345 N.W. 66TH STREET
UNIT # C3980
MIAMI, FL 33166                                        3960    12/9/2017         TK Holdings Inc.                             $65.38                                                                                       $65.38
TINO,JR., FRANK V
8345 N.W. 66TH STREET
# C3980
MIAMI, FL 33166                                      P‐0037839 12/9/2017      TK Holdings Inc., et al.                        $65.38                                                                                       $65.38
TINOCO SR, ANTHONY M
4106 SW SHENANDOAH RD
TOPEKA, KS 66610                                     P‐0046521 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINOCO, MARCO A
7340 COLONY COVE LN
JACKSONVILLE, FL 32277                               P‐0035909 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINOCO, MARCO A
7340 COLONY COVE LN
JACKSONVILLE, FL 32277                               P‐0035913 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINSON, ELLEN
84 TARRAGON DRIVE
EAST HAMPTON, CT 06424                               P‐0005710 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TINSON, ROBERT
84 TARRAGON DRIVE
EAST HAMPTON, CT 06424                               P‐0005708 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIPP, BERNARD E
4437 N SALFORD BLVD
NORTH PORT, FL 34286                                 P‐0006722 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIPPENS, AMANDA S
2545 TRIBBLE CREEK CV
GRAYSON, GA 30017                                    P‐0002796 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIPPETT, JEFFREY A
20155 NO 1170 ST
MARSHALL, IL 62441                                   P‐0012855 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIPPETT, LYNN A
414 APPLEGATE CT
LINTHICUM, MD 21090                                  P‐0008735 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIPPETT, THOMAS
414 APPLEGATE CT
LINTHICUM, MD 21090                                  P‐0035268 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIPPIN, MELANIE M
6931 EBY AVENUE
MERRIAM, KS 66204                                    P‐0033878 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIPTON, ANNA
1116 TUDOR HOUSE RD
PFLUGERVILLE, TX 78660                               P‐0001410 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIQUI, MARIA C
2007 ROSECRANS COURT
FREDERICK, MD 21702                                  P‐0006363 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIRADO, MARIA
814 MARGARET DRIVE
SEFFNER, FL 33584                                    P‐0001715 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIRADO, PEDRO
350 W WALNUT TREE DRIVE
BLANDON, PA 19510                                    P‐0051375 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIRADO, RUBEN B
3416 NEELY EVANS CT
MONROE, NC 28110                                     P‐0053381 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3277 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1441 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TIROFF, MARK A
7832 NUMMIE COURT
NORTH CHARLESTON, SC 29418                           P‐0017571 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIRPAK, MICHAEL D
166 32ND AVENUE
VERO BEACH, FL 32968                                 P‐0001728 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIRSCHWELL, PERRY
31 HUDSON DRIVE
DOBBS FERRY, NY 10522‐1180                           P‐0047699 12/22/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TISCHLER, MICHAEL L
101 PIN OAK COURT
COLLEGEVILLE, PA 19426                               P‐0013638 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TISDALE, DAVID
4200 STONEWORKS PLACE
NEW ALBANY, OH 43054                                 P‐0027291 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TISDALE, JENELL G
245 TABOR DRIVE
COLUMBIA, SC 29203                                   P‐0041462 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TISLOW, WILLIAM M
5715 HUSTON RD.
WEST LAFAYETTE, IN 47906                             P‐0025793 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TISLOW, WM M
5715 HUSTON RD.
WEST LAFAYETTE, IN 47906                             P‐0025716 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TISON, DAVID C
1941 S. W. 133 AVE.
MIRAMAR, FL 33027                                    P‐0052000 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TITA, ROGER L
3206 GEORGIAN LANE
EASTON, PA 18042                                     P‐0042313 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TITCOMBE, TARA J
5148 ROYALTON ROAD
APT 6B
NORTH ROYALTON, OH 44133                             P‐0012992 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TITTERINGTON, DAVID R
1044 ORCHARD LANE
BROADVIEW HEIGHT, OH 44147                           P‐0051887 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TITTLE, TAWANA
2637 W RANDOL MILL RD APT B
ARLINGTON, TX 76012                                    4178    12/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TITUS BUDDE, TAMMY G
7267 MACBETH DR
DUBLIN
DUBLIN, OH 43016                                     P‐0011750 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TITUS, BEVERLY C
2930 E. RIVERSIDE RD.
BUCHANAN, MI 49107                                   P‐0010770 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TITUS, BRIAN J
5070 LOCKWOOD RD
PERRY, OH 44081                                      P‐0017057 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TITUS, JR, JACK L
12316 NAPLES ST NE
BLAINE, MN 55449                                     P‐0033534 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TITUS, KYLE
162 DOLPHIN CIRCLE
MARINA, CA 93933                                     P‐0013048 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3278 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1442 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
TITUS, MARCIA R
12316 NAPLES ST NE
BLAINE, MN 55449                                       P‐0033516 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIURA, KATHERINE
PO BOX 7225
SANTA ROSA, CA 95407‐0225                              P‐0034344 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TIWARI, PRATIMA
2125 BETHEL RD SE
BREMEN, OH 43107                                       P‐0000238 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TJM INSTITUTIONAL SERVICES, L
EISENBERG, MARC
1458 SHERWOOD
HIGHLAND PARK, IL 60035                                P‐0009037 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDING
PATTEN, CHRISTY
P.O. BOX 883
3912 27TH ST SW
LANETT, AL 36863                                       P‐0028894 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDING INC
GONZALES, ALISHA P
3711 ARBOLEDA ST
PASADENA, CA 91107                                     P‐0047097 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS
DEFOOR, JUSTIN
5331 MARTINS CROSSING RD
STONE MOUNTAIN, GA 30088                               P‐0003603 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS
HUIEL, BRENDA T
2606 CRESTLANE DRIVE SE
SMYRNA, GS 30080                                       P‐0004482 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS
FLANNERY, RONAN A
8980 CROSSWIND CIR
APT # 207
MONTGOMERY, AL 36117                                   P‐0005531 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS
RAINES, CANDACE R
1109 TOWNSEND BLVD
JACKSONVILLE, FL 32211                                 P‐0018998 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS
P.O. BOX 3004
MONROE, WI 53566‐3004                                  P‐0029691 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS
HOWELL, JASMINE
1150 BROOKSIDE DR. APT 608
SAN PABLO, CA 94806                                    P‐0053198 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS
POUNCY, ERIKA L
1304 CAMILLE STREET
SHREVEPORT, LA 71108                                   P‐0057206   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC
3120 SHADY OAKS DRIVE
BROWNWOOD, TX 76801                                    P‐0002433 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC
3120 SHADY OAKS DRIVE
BROWNWOOD, TX 76801                                    P‐0002498 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3279 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1443 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TK HOLDINGS INC
NESBITT, WILMA T
2678 HOUSTON ST
NORTH CHARLESTON, SC 29405                           P‐0002837 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC
BALTHAZAR, EMMANUELLA
41 RECTOR RD
BOSTON, MA 02126                                     P‐0005828 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC
P.O.BOX 3004
MONROE, WI 53566                                     P‐0008619 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC
GRAVES, JESSICA C
1551 N ROYAL APT N
JACKSON, TN 38301                                    P‐0015696 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC
WILLIAMS, SHANE C
13971 SILVER CREEK WAY
VICTORVILLE, CA 92392                                P‐0020629 11/9/2017      TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
TK HOLDINGS INC
WOODS, TEASHIA R
1941 MARIE FOSTER STREET
APT 1208
SELMA, AL 36703                                      P‐0039996 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC
ALEXANDER, TERRI
1622 MANOR ROAD
DUNDALK, MD 21222                                    P‐0044087 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC
KEFFELEW, KEFFELEW
KEFFELEW KEFFELEW
3115 BAGLEY AVE # 7
LOS ANGELES, CA 90034                                P‐0057409 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC CLAIM PROCESS
ROSS, ROXANNE
212 MOZART DRIVE
HOUMA, LA 70363                                      P‐0014605 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC, / TAKATA
TK HOLDINGS INC,
P.O BOX 3004
MONROE, WI 53566                                     P‐0046191 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC.
FORREST SENIOR, TOMMIE L
3133 OAK HILL STREET
SIERRA VISTA, AZ 85650                               P‐0012164 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC.
RICHARD, JORDAN D
3019 SAM HOUSTON AVE
APT B304
HUNTSVILLE, TX 77340                                 P‐0012989 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TK HOLDINGS INC.
LEDEZMA, JOSHUA
6932 AGRA STREET
COMMERCE, CA 90040                                   P‐0023401 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3280 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1444 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
TK HOLDINGS INC.
HOOD, TONYA
P.O. BOX 942
STONE MOUNTAIN, GA 30086                             P‐0030384 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TK HOLDINGS INC.
MENDEZ, RAUL D
PO BOX 4850 NEW YORK 10163
NY                                                   P‐0055047 1/17/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TK HOLDINGS INC.
MARGARET PATCHETT
403 VICTORIA DRIVE
PORT ORANGE, FL 32129                                P‐0055358 1/20/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TK HOLDINGS INC.
6139 E. 2ND STREET
TUCSON                                               P‐0057799 3/30/2018        TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
TK HOLDINGS INC/ TAKATA
KIRKLAND, TASHONDA
322 SEMINOLE CT
PAHOKEE, FL 33476                                    P‐0022200 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TK HOLDINGS, INC.
JOSEPH, KAYLA
P.O. BOX 20609
TALLAHASSEE, FL 32316                                P‐0006672 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TK HOLDINGS, INC.
1417 CREEK ROAD
ESPERANCE, NY 12066                                  P‐0036617 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TKRESTRUCTURING
MURRAY, PAMELA
8028 MICHENER AVE
PHILA, PA 19150                                      P‐0010047 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TKRESTUCTURING
BENEFIELD, CHRISTPHER
916 BIGHORN DRIVE
BARSTOW, CA 92311                                    P‐0057538 2/28/2018        TK Holdings Inc., et al.                        $50.00                                                                                        $50.00
TNT CONTRACTING AND ERECTING,
100 WOODLAND COVE
MALVERN, AR 72104                                    P‐0025187 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TO, JESSICA
3524 DURFEE AVE. APT 5
EL MONTE, CA 91732                                   P‐0016491 11/5/2017        TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
TO, MICHAEL
1000 N EGLIN PKWY # 439
SHALIMAR, FL 32579                                   P‐0056522    2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOALE, KATY M
7604 JANAK DRIVE
HOUSTON, TX 77055                                    P‐0003678 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOALE, TIMOTHY T
7604 JANAK DRIVE
HOUSTON, TX 77055                                    P‐0003684 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOBEY, JENNIFER
10 CRESCENT ST
MILLERS FALLS, MA 01349                              P‐0011232 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOBIAS, MARY A
4603 WHEATSTONE CT.
RICHMOND, TX 77469                                     572       10/24/2017        TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00

                                                                                             Page 3281 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1445 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TOBIAS, ROWEL B
2700 MALIBU COURT
COLUMBIA, MO 65203                                   P‐0054818 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBIAS, ROWEL B
2700 MALIBU COURT
COLUMBIA, MO 65203                                   P‐0054819 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBIASIEWICZ, RYSZARD S
500 BEDFORD ST # 210
STAMFORD, CT 06901                                   P‐0034400 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBIASIEWICZ, RYSZARD S
500 BEDFORD ST # 210
STAMFORD, CT 06901                                   P‐0034404 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBIASIEWICZ, RYSZARD S
500 BEDFORD ST # 210
STAMFORD, CT 06901                                   P‐0034409 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBIN, GERALD F
7674 S MISSION CT
FRANKLIN, WI 53132                                   P‐0011552 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBIN, GERALD F
7674 S MISSION CT
FRANKLIN, WI 53132                                   P‐0011693 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBIN, JACQUELINE
29 CHERRY STREET
APT. 10B
WARWICK, NY 10990                                    P‐0055342 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBIN, JAMES S
10586 MONTROSE BAY AVE
BOYNTON BEACH, FL 33473                              P‐0023662 10/30/2017     TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
TOBIN, STEPHEN W
116 CANEEL CT.
GRETNA, LA 70056                                     P‐0028149 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBON, JASON
1589 PETERS GATE
EAST MEADOW, NY 11554‐1529                           P‐0026240 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOBOR, BEN D
6 WINNER CIRCLE
HOUSTON, TX 77024                                    P‐0047996 12/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TOCANTINS, WILLIAM H
913 6TH ST APT 2
SANTA MONICA, CA 90403                               P‐0042592 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOCCI, ANGELA M
6 EAST RHODES AVENUE
WEST CHESTER, PA 19382‐5520                          P‐0014239 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOCK, WILLIAM L
269 E. CLAIBORNE PL.
LONG BEACH, CA 90807                                 P‐0040706 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODA, KEN
1400 LODI AVE
SAN MATEO, CA 94401                                  P‐0015680 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODD , DEBORAH L
20 SUNSET DRIVE
SEBASTIAN, FL 32958                                  P‐0026469 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODD, ALICE L
315 WINDING RD
FRIENDSWOOD, TX 77546                                P‐0002074 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3282 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1446 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
TODD, BRADLEY R
17465 LITTLE EAGLE CREEK AVE.
WESTFIELD, IN 46074                                    P‐0001513 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODD, DAVID H
20 SUNSET DRIVE
SEBASTIAN, FL 32958                                    P‐0026130 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODD, MARSHA B
24542 HILLIARD BLVD.
WESTLAKE, OH 44145                                     P‐0018659 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODD, MELENDA S
29 ROCKEFELLER DRIVE
APT. A
ORMOND BEACH, FL 32176                                 P‐0013428 11/2/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TODD, RANDALL
34 RYANWYCK PLACE
34 RYANWYCK PLACE
THE WOODLANDS, TX 77384                                P‐0050186 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODD, RANDALL L
34 RYANWYCK PLACE
THE WOODLANDS, TX 77384                                P‐0045563 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODD, RANDALL L
34 RYANWYCK PLACE
THE WOODLANDS, TX 77384                                P‐0049658 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODD, SAMUEL O
8801 BRIGADIER LANE
MINT HILL, NC 28227                                    P‐0041888 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODD, TIFFANY
4242 HUSTON HILLS RD
DECATUR, IL 62526                                      P‐0010534 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODD, TIFFANY R
4242 HUSTON HILLS RD
DECATUR, IL 62526                                      P‐0010571 10/31/2017     TK Holdings Inc., et al.                    $15,660.28                                                                                   $15,660.28
TODD, TOREY
NO ADDRESS PROVIDED
                                                       P‐0033883 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODOROFF, PATRICK A
39 WOODLAND AVE
HYANNIS, MA 02601                                      P‐0006610 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODOROV, PETAR R
1662 W RACHEL LN
APPLETON, WI 54913‐6703                                P‐0012834 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TODOROV, RUMEN T
1662 W RACHEL LN
APPLETON, WI 54913‐6703                                P‐0012824 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOEPKE, MICHAEL W
2107 BURLINGTON DR
MIDLAND, MI 48642                                      P‐0037851 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOERING, ANDREW J
245 ASHLAND TRAIL
TYRONE, GA 30290                                       P‐0035275 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOFT, ADAM
10774 RICHMOND PLACE
COOPER CITY, FL 33026                                  P‐0003437 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOH, ABIGAIL X
2012 COOLIDGE ST #91
SAN DIEGO, CA 92111                                    P‐0055174 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3283 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1447 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TOKAR, ALEXANDER
670 GREYLYN DR
SAN RAMON, CA 94583                                 P‐0016789 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLAND, JASON L
3282 OAK RIDGE CIRCLE
HAMILTON, MI 49419                                  P‐0041620 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLAND, MARGUERITE J
509 GLENDALE AVE
HADDON TOWNSHIP, NJ 08108‐2233                      P‐0052824 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLAND, MARGUERITE J
509 GLENDALE AVE
HADDON TOWNSHIP, NJ 08108‐2233                      P‐0053162 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLAND, SCOTT M
200 STAGHORN WAY
FRANKTOWN, CO 80116‐8745                            P‐0044800 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLAR, PATRICIA M
5225 MARCELLA COURT
DURHAM, NC 27707                                    P‐0027140 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLBERT, MARSHALL
2205 CHASE POINTE CT.
FLUSHING, MI 48433‐2283                             P‐0017945 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLBERT, MARSHALL
2205 CHASE POINTE CT.
FLUSHING, MI 48433‐2283                             P‐0019194 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLEA, ANDREA N
10306 LATTA CREEK DR
KATY, TX 77494                                      P‐0050713 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLEDO, LEOPOLDO
8503 ROLLING OAKS DR SE
OWENS CROSS ROAD, AL 35763                          P‐0008496 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLEDO, LUCIA M
3175 GREENWOOD STREET
WINTER PARK, FL 32792                               P‐0002176 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLEDO‐PEREZ, JOANA
6950 VISTA LAGO LOOP APT300
ZEPHYRHILLS, FL 33542                               P‐0000613 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLEN, NATARRA N
3730 ILLINOIS
FL 1
ST. LOUIS, MO 63118                                 P‐0009680 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLER, BENJAMIN N
11019 STONE RD
VALLEY VIEW, OH 44125                               P‐0005901 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLER, KESHA
8000 CASITAS ROAD
ATASCADERO, CA 93422                                P‐0019474 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLER, WILLIAM G
106 BRIGHTON CT
COLUMBIA, TN 38401                                  P‐0025608 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLES, INEZ L
325 HILLCREST AVENUE
TRENTON, NJ 08618                                   P‐0003026 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOLES, JAMES E
3754 MORNINGVIEW DRIVE
MOSS POINT, MS 39563                                P‐0006812 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3284 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1448 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
TOLES, JAMES E
3754 MORNINGVIEW DRIVE
MOSS POINT, MS 39563                                 P‐0006827 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOLEVER, SALEEMAH
889 MADISON CT
JONESBORO, GA 30236                                  P‐0003400 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOLEVER, SALEEMAH
NO ADDRESS PROVIDED
                                                     P‐0003431 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOLHUS III, JOHN A
107 DARYL DRIVE
VERNON, CT 06066                                     P‐0008739 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOLL BROTHERS, INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                     P‐0052210 12/26/2017     TK Holdings Inc., et al.                       $400.00                                                                                       $400.00
TOLL, REGINA
1110 SW 125TH AVE
M412
PEMBROKE PINES, FL 33027                             P‐0034954 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOLL, REGINA
1110 SW 125TH AVE
M 412
PEMBROKE PINES, FL 33027                             P‐0034956 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOLLEFSON, JAMIE F
3550 PARK BLVD #2
SAN DIEGO, CA 92103                                  P‐0037308 12/7/2017      TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
TOLLEFSON, JON
5305 AYRSHIRE BLVD
EDINA, MN 55436                                      P‐0021012 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOLLEN, ROBERTA KAY
2801 SW SPRING GARDEN ST
PORTLAND, OR 97219                                     2899    11/20/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TOLOMAY, DANIEL L
8219 MORRELL LANE
DURHAM, NC 27713                                     P‐0017652 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOLOMAY, DANIEL L
8219 MORRELL LANE
DURHAM, NC 27713                                     P‐0017654 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOLOMAY, KIMBERLY R
8219 MORRELL LANE
DURHAM, NC 27713                                     P‐0017792 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOM, DAVID
155 PAOAKALANI AVENUE
SUITE 501
HONOLULU, HI 96815                                   P‐0012608 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOM, GALEN
2550 HILBORN ROAD
#197
FAIRFIELD, CA 94534                                  P‐0018155 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOMA, VELMA
911 N. LEAVITT ST
APT 3R
CHICAGO, IL 60622                                    P‐0044982 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3285 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1449 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
TOMAINO, PETER M.
180 PROCTOR BLVD.
UTICA, NY 13501                                        1808      11/6/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
TOMAN, GRETCHEN R
965 MORGAN ROAD
RIVER FALLS, WI 54022                                P‐0016288 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOMAN, MARSHALL B
965 MORGAN ROAD
RIVER FALLS, WI 54022                                P‐0016267 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOMANSKI III, DONALD
P.O. BOX 405
23825 LEMOYNE RD
LEMOYNE, OH 43441                                    P‐0055401 1/21/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOMARELLI, MARIANNE
267 EMERALD COURT
CASTLE ROCK, CO 80104                                P‐0016053 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOMASCHESKI, JOSEPH D
1005 NW 83RD ST
SEATTLE, WA 98117                                    P‐0028190 11/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOMASHEFSKI, JOSEPH
5031 WINDING HILLS LANE
WOODSTOCK, GA 30189                                    3673      11/28/2017        TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
TOMASHEFSKI, MARIANNE
5031 WINDING HILLS LANE
WOODSTOCK, GA 30189                                    3679      11/28/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TOMASI, KATHLEEN H
65 MADISON STREET
SARATOGA SPRINGS, NY 12866                           P‐0057201    2/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOMASZEWSKI, STANLEY A
3013 NORMANDY DRIVE
MCKINNEY, TX 75070                                   P‐0039326 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOMB, JENNIFER P
3906 CURLYTAIL CT
MURRYSVILLE, PA 15668‐9564                           P‐0029465 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOMBERLIN, EDWARD M
1409 N FRANKLIN ST.
GASTONIA, NC 28054                                   P‐0011892 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOMCZAK JR, THOMAS N
2521 SOUTH 200TH AVENUE
P.O. BOX 909
BUCKEYE, AZ 85326                                    P‐0009433 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOMCZAK JR., THOMAS N
2521 SOUTH 200TH AVENUE
P.O. BOX 909
BUCKEYE, AZ 85326                                    P‐0009419 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOMCZAK, GREGORY
4231 SO 89 ST
GREENFIELD, WI 53228‐2211                            P‐0007556 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOMECEK, HOLLIE BETH
7 CALAMITY JANE
BELTON, TX 76513                                       4027      12/13/2017        TK Holdings Inc.                          $1,000.00                                 $0.00                                               $1,000.00
TOMEY, LORI
2219 MADISON ROAD
CINCINNATI, OH 45208                                 P‐0012224 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                             Page 3286 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1450 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
TOMEY, LORI
2219 MADISON ROAD
CINCINNATI, OH 45208                                   P‐0012231 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMINGAS, EDWARD A
2500 GRIEGOS PL NW
ALBUQUERQUE, NM 87107                                  P‐0054773 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMLAN, JOHN R
5 KILSYTH COURT
ST. CLAIRSVILLE, OH 43950                              P‐0019907 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMLAN, JOHN R
5 KILSYTH COURT
ST. CLAIRSVILLE, OH 43950                              P‐0019913 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMLAN, JOHN R
5 KILSYTH COURT
ST. CLAIRSVILLE, OH 43950                              P‐0019938 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMLAN, SHAWN D
5 KILSYTH COURT
ST. CLAIRSVILLE, OH 43950                              P‐0019928 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMLIN, CHRIS
4 CARDINAL LANE
SICKLERVILLE, NJ 08081                                 P‐0007517 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMLIN, TERRY W
3923 HWY 7
BISMARCK, AR 71929                                     P‐0014438 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMLIN, TERRY W
3923 HWY 7
BISMARCK, AR 71929                                     P‐0014441 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMLINSON, DAVID J
5842 ABRAHAM AVE
WESTMINSTER, CA 92683                                  P‐0024575 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMLINSON, HEYWARD P
NO ADDRESS PROVIDED
                                                       P‐0000962 10/20/2017     TK Holdings Inc., et al.                      $225.00                                                                                       $225.00
TOMLINSON, JESSICA L
511 E. OAKRIDGE
FERNDALE, MI 48220                                     P‐0014104 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMLINSON, ROBERT T
10270 TUSCANY DRIVE
LAS CRUCES, NM 88007‐8927                              P‐0007612 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMLINSON, TERRA C
4448 BOSTON DRIVE
PLANO, TX 75093                                        P‐0044025 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMLJANOVIC, JOHN J
226 WILSON STREET
JOHNSTOWN, PA 15906                                    P‐0012381 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMMASONE, MARILYN J
1337 PAUL AVENUE
SCHENECTADY, NY 12306                                  P‐0025181 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMMASONE, STEVEN A
1337 PAUL AVENUE
SCHENECTADY, NY 12306                                  P‐0025188 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMORSKY, RICHARD L
8161 KIOWA TRAIL
PINCKNEY, MI 48269                                     P‐0033910 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3287 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1451 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TOMPACH, LUCAS A
1815 CRAIN STREET
EVANSTON, IL 60202                                  P‐0009251 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMPKINS, ARLEN M
1022 NEAR OCEAN DRIVE
VERO BEACH, FL 32963                                P‐0044428 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMPKINS, CAROLYNE E
5 KAREN COURT
WESTBURY, NY 11590                                  P‐0047222 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMPKINS, GERARD F
5 KAREN COURT
WESTBURY, NY 11590                                  P‐0047235 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMPKINS, IRETHA
3911 WATER ST
ELLENTON, FL 34222                                  P‐0006930 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMPKINS, IRETHA
3911 WATER ST
ELLENTON, FL 34222                                  P‐0024055 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMPKINS, ROBERT
34 BEECH COURT
FISHKILL, NY 12524                                  P‐0037978 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMPKINS, ROBIN
P.O. BOX 1059
LAKE OSWEGO, OR 97034                               P‐0036874 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMPSETT, HOLLY A
429 NORTH 33RD ST
LINCOLN, NE 68503                                   P‐0046323 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMS, MAY
223 E AVONDALE DR
GREENSBORO, NC 27403                                P‐0019713 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOMS, MAY H
223 E AVONDALE DR
GREENSBORO, NC 27403                                P‐0021172 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONATIUH RANCH
1395 COUNTY ROAD 10
RIDGWAY, CO 81432                                   P‐0017508 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONEY, RAY
419 HICKORY RDG
COLUMBUS, MS 39705                                  P‐0014027 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONEY, TROY L
2601 MCKINNEY RANCH PKWY
APT 3408
MCKINNEY, TX 75070                                  P‐0001820 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONG, ANDY
66 HEMPSTEAD DRIVE
NEWARK, DE 19702                                    P‐0010307 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONG, CARRIE K
103 W CRYSTAL COVE TER
SAN FRANCISCO, CA 94134                             P‐0031442 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONG, KAKIONG
421 EAST MISSION RD #30
ALHAMBRA, CA 91801                                  P‐0029504 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONG, TAT P
1503 E LARKWOOD STREET
WEST COVINA, CA 91791                               P‐0041726 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3288 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1452 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
TONGAONKAR, PRASAD C
409 FAIRVIEW AVE
APT C
ARCADIA, CA 91007                                    P‐0038589 12/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONKS, JULIA G
2039 MAX GRAY ROAD
PLAINFIELD, VT 05667                                 P‐0053717    1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONNESEN, TIM
8944 AQUEDUCT AVE
NORTH HILLS, CA 91343                                P‐0016083 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONNESSEN, GUNNAR O
818 HEWITT DRIVE
PORT ORANGE, FL 32127‐5957                           P‐0000174 10/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TON‐NU, TRISHA
78 PARKER AVENUE
APT 3
SAN FRANCISCO, CA 94118                              P‐0022410 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONOLI, GLENN F
15563 PINTURA DR
HACIENDA HEIGHTS, CA 91745                           P‐0015212 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TONOUKOUIN, LIE G
8630 COPPER CANYON WAY
ANTELOPE, CA 95843                                   P‐0042422 12/19/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TONTY, TERRY L
3628 EFFINGHAM LANE
MODESTO, CA 95357                                    P‐0029259 11/20/2017       TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
TONYS TAXI LIMO
RAYNOR, TONY A
30 LEHMANN DR
RHINEBECK, NY 12572                                  P‐0028394 11/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOOCH, KATHLEEN
1591 NORWICH AVE.
THOUSAND OAKS, CA 91360                              P‐0033220 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOOGOOD, CRYSTAL
1772 NAND CT
YUBA CITY, CA 95993                                  P‐0025967 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOOHEY, CHARLES Q
1001 CHENERY STREET
SAN FRANCISCO, CA                                    P‐0017410 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOOKER, MATTHEW W
2469 NATIVE DANCER WAY
SEVIERVILLE, TN 37876                                P‐0050624 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOOLCRAFT
140 GRANGER STREET
RUTLAND, VT 05701                                      1694      11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TOOLSEE, AZEEZAN N
280 VIEW STREET
NEW HAVEN, CT 06511                                  P‐0052281 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOOMBS, ALFRED LAWRENCE
215 NO. COLUMBUS ST.
ALEXANDRIA, VA 22314‐2411                              4548      12/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TOOMER, ANDRÉ
1113 5TH AVE
APT. 512
ROCK FALLS, IL 61071                                 P‐0051902 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3289 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1453 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TOOMER, CORNELIA L.
4020 LAVISTA CIRCLE #210
JACKSONVILLE, FL 32217                                 721     10/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TOOMEY CLYDE INTERIORS, INC
7485 WATER FALL TRAIL
CHAGRIN FALLS, OH 44022                              P‐0035235 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOOMEY COOPER, CYNTHIA L
245 PALOMINO AVE
ROSEBURG, OR 97471                                   P‐0035108 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOOMEY, THOMAS C
111 SANDRA LEE DR
MANDEVILLE, LA 70448                                 P‐0038858 12/11/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
TOOR, HARINDER S.
1017 N CANYON DR.
MODESTO, CA 95351                                      1512    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TOPE, LISA R
4619 JULIAN DRIVE
COLUMBUS, OH 43227                                   P‐0037132 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOPOLSKI, MARK EDWARD
27922 CEDAR VIEW CT
MECHANICSVILLE, MD 20659                               1332    11/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TOPPER, ANDREW J
232 LIVE OAK LN
FORT WALTON BEAC, FL 32548                           P‐0035475 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOPPINS, PAUL
1308 DEARING PLACE
TUSCALOOSA, AL 35401‐3336                            P‐0039417 12/12/2017     TK Holdings Inc., et al.                    $12,440.00                                                                                   $12,440.00
TORALDO, MARY G
7706 HARMANS ROAD
HANOVER, MD 21076                                    P‐0023777 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORCHIO, JASON
4219 AMBOY ROAD
10
STATEN ISLAND, NY 10308                              P‐0013054 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORELLI, GAIL D
275 ROCKBOURNE CT
WESTERVILLE, OH 43082                                P‐0002362 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORELLI, GAIL D
275 ROCKBOURNE CT
WESTERVILLE, OH 43082                                P‐0002440 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOREN, NICHOLAS J
1247 11TH ST. APT. 3
SANTA MONICA, CA 90401                               P‐0024259 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORGERSEN, ADRIANNE
1748 KAYS CREEK CIR
LAYTON, UT 84040                                     P‐0007757 10/28/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
TORGERSEN, DALLAS K
1748 KAYS CREEK CIR
LAYTON, UT 84040                                     P‐0007762 10/28/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
TORGESEN, DAVID
25842 ROYAL OAKS RD.
STEVENSON RANCH, CA 91381                            P‐0019091 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORIAN, SHARON P
3510 PRESTON AVENUE
DURHAM, NC 27705                                     P‐0050754 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3290 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1454 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TORIAN, SHARON P
3510 PRESTON AVENUE
DURHAM, NC 27705                                     P‐0050849 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORIAN, SHARON P
3510 PRESTON AVENUE
DURHAM, NC 27705                                     P‐0051232 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORINO, THOMAS M
23 AMITY POINT
CLIFTON PARK, NY 12065                               P‐0019635 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORMEY, DOLORES
20 REDWOOD LANE
RINGWOOD, NJ 07456                                     1577    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TORNATORE, STEVEN J
385 TAR CREEK RD
ORIENTAL, NC 28571                                   P‐0025735 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORO, ANTHONY D
2210 HOWARD AVE UNIT B
EVERETT, WA 98203                                    P‐0055159 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORO, BETT
1355 FOUR SEASONS BLVD
TAMPA, FL 33613                                      P‐0008040 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORO, FERDINAND
19900 EAST COUNTRY CLUB DRIVE
APT 218
AVENTURA, FL 33180                                   P‐0022364 11/11/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TORO, FERDINAND
19900 EAST COUNTRY CLUB DRIVE
APT 218
AVENTURA, FL 33180                                   P‐0022369 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORO, LAURA
13807 BRADLEY AVE
SYLMAR, CA 91342                                     P‐0027335 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORONTO, GARY
18 CRESTED BUTTE COURT
SHAMONG, NJ 08088                                    P‐0020507 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRANCE, HENRY C
11301 BROOKDALE LANE
UPPER MARLBORO, MD 20772                             P‐0021451 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRANCE, HENRY C
11301 BROOKDALE LANE
UPPER MARLBORO, MD 20772                             P‐0021504 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRANCE, HENRY C
11301 BROOKDALE LANE
UPPER MARLBORO, MD 20772                             P‐0021507 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRE, AMADINA B
164‐24 GRAND CENTRAL PKWAY
JAMAICA, NY 11432                                    P‐0025122 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRE, ANNEMARIE
10 LEGION PL
WHIPPANY, NJ 07981                                   P‐0031271 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRE, ANNEMARIE
10 LEGION PLACE
WHIPPANY, NJ 07981                                   P‐0031987 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRE, CLAIRE
1214 REILLY LN
CLARKSTON, GA 30021                                  P‐0006285 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3291 of 3674
                                                    Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1455 of 1837
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                         Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address              Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                               Amount                                                  Amount
TORRE, CLAIRE
1214 REILLY LN
CLARKSTON, GA 30021                                       P‐0006304 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORREGANO, SHIELA
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                           P‐0043683 12/21/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
TORREGROSSA, BRENNAN J
224 VASSAR AVE
SWARTHMORE, PA 19081                                      P‐0021506 11/10/2017       TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
TORRENCE, RACHEL
1977 WEST FAIRMOUNT AVE
MILWAUKEE, WI 53209                                       P‐0005488 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES FIGUERAS, JOSE H
4356 AVENIDA CONSTANCIA
VILLA DEL CARMEN
PONCE, PR 00716                                           P‐0055819 1/25/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES GARCIA, AGUSTIN J
314 SE 9TH AVE
CAPE CORAL, FL 33990                                      P‐0055511 1/22/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES III, JOSE A
7506 AUGUSTA LANE
ROSHARON, TX 77583                                        P‐0053815    1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES JR, WILLIAM
PO BOX 171
BATAVIA, NY 14056                                         P‐0021934 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES JR., OSCAR
412 MORGAN STREET
ELGIN, IL 60123                                           P‐0025925 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES JR., OSCAR
412 MORGAN STREET
ELGIN, IL 60123                                           P‐0030265 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, ALEX
1007 W GEM
MOSES LAKE, WA 98837                                      P‐0030140 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, ANA MARIA
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                           3290      11/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TORRES, ANDRES
346 SE DAVIS ST
APT 9
DALLAS, OR 97338                                          P‐0015965 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, ARACELY
PO BOX 1888
MECCA, CA 92254                                           P‐0056204 1/30/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, BARBARA T
44755 SAN CLEMENTE CIRCLE
PALM DESERT, CA 92260‐3516                                P‐0042302 12/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, BETTY A
4506 TANAGER ROAD
MONROE, NY 10950                                          P‐0007900 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, CARLOS V
260 MARIPOSA AVENUE
DALY CITY, CA 94015‐2107                                  P‐0014478 11/3/2017        TK Holdings Inc., et al.                        $43.79                                                                                       $43.79
                                                                                                  Page 3292 of 3674
                                                    Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1456 of 1837
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                         Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address              Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                               Amount                                                  Amount
TORRES, CHRISTINA M
10225 LURLINE AVE
UNIT B
CHATSWORTH, CA 91311                                      P‐0012563 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, DAVID S
2845 MIDDLETON CIRCLE
KISSIMMEE, FL 34743                                       P‐0042740 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, DIALIZA
P.O. BOX 6233
PLAINFIELD, NJ 07062                                      P‐0055039 1/17/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, EDDIE S
250 MILLICENT AVE
BUFFALO, NY 14215                                         P‐0052137 12/27/2017       TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
TORRES, ELADIO A
80 PINE ISLAND CIRCLE
KISSIMME, FL 34743                                        P‐0012382 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, ERIKA
7571 S. CALLE DEL LAGO
TUCSON, AZ 85746                                          P‐0054244    1/8/2018      TK Holdings Inc., et al.                    $36,061.97                                                                                   $36,061.97
TORRES, FELICIA L
7220 HERBOSO
GRAND PRARIE, TX 75054                                    P‐0045538 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, FELICIA L
7220 HERBOSO
GRAND PRAIRIE, TX 75054                                   P‐0045567 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, FELICIA L.
7220 HERBOSO
GRAND PRAIRIE, TX 75054                                     4321      12/23/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TORRES, GEOVANI M
10401 NW 30 PL
MIAMI, FL 33147                                           P‐0044175 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, GREGORY D
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                         P‐0031023 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, GREGORY D.
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                           3260      11/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TORRES, HIEDY A
749 N. BUSH STREET
UKIAH, CA 95482                                           P‐0017493 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, JANNET
11601 NELSON ST
LOMA LINDA, CA 92354                                        4121      12/18/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TORRES, JASON A
598 SMOKEMONT CT
APOPKA, FL 32712                                          P‐0001263 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, JASON A
598 SMOKEMONT CT
APOPKA, FL 32712                                          P‐0001267 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TORRES, JOHN W
18490 W. VERDIN ROAD
GOODYEAR, AZ 85338‐5080                                   P‐0007308 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                                  Page 3293 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1457 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
TORRES, JOHN W
18490 W. VERDIN RD.
GOODYEAR, AZ 85338                                   P‐0011964 11/1/2017      TK Holdings Inc., et al.                      $250.00                                                                                        $250.00
TORRES, JOHNATHAN R
NO ADDRESS PROVIDED
                                                     P‐0009700 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORRES, JOSE
10364 25TH ST
RANCHO CUCAMONGA, CA 91730                             1422    11/5/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
TORRES, JOSE A.
5825 ANNUNCIATION ST.
HOUSTON, TX 77016                                      4957    4/16/2018         TK Holdings Inc.                                                                    $0.00                                                   $0.00
TORRES, KORRI N
6415 ELENA ST.
CHINO, CA 91710                                      P‐0021332 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORRES, LUIS
2075 HOMER AVE
BRONX, NY 10473                                      P‐0025144 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORRES, MELISSA A
204 E DRESSER ROAD
DEKALB, IL 60115                                     P‐0020548 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORRES, NANCY M
2241 GONDAR AVE
LONG BEACH, CA 90815                                 P‐0031483 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORRES, RICHARD S
9651 MEADOWLAND DRIVE
HOUSTON, TX                                          P‐0037603 12/8/2017      TK Holdings Inc., et al.                    $30,000.00                                                                                    $30,000.00
TORRES, ROBERT C
850 HILLSIDE ST. #23
LA HABRA, CA 90631                                   P‐0020888 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORRES, SARAH
2876 SHASTA DRIVE
FAIRFIELD, CA 94533                                  P‐0036527 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORRES, SHARON K
1076 PLANTATION ROSE CT
HENDERSON, NV 89002                                  P‐0000331 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORRES, VANESSA B
829 TYSON AVE
PHILADELPHIA, PA 19111                               P‐0033904 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORRESGARCIA, IRMA
1604
S COURTNEY AVE
FULLERTON, CA 92833                                  P‐0045913 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORRESGIL, ANASTASIA S
455 SIMS ROAD
SANTA CRUZ, CA 95060                                 P‐0051291 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORRES‐PALLOTTA, CHELSEA
1120 PEACOCK CREEK DRIVE
CLAYTON, CA 94517                                    P‐0015666 11/4/2017      TK Holdings Inc., et al.                      $750.00                                                                                        $750.00
TORRES‐RIVERA, JENNY E
A‐COND. JARDINES SAN IGNACIO
APT 313A
SAN JUAN, PR 00927                                   P‐0033847 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORREY, RICKY S
687 N DE SOTO ST.
SALT LAKE CITY, UT 84103                             P‐0028849 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3294 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1458 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
TORRI, THOMAS L.
8223 VILLAVERDE DR.
WHITTIER, CA 90605                                     2322      11/12/2017        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
TORRIERO, JOHN
18 CODDINGTON DR
NEW PROVIDENCE, NJ 07974                             P‐0035674 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORRUELLA, IGNACIO
1540 SW 61ST AVENUE
NORTH LAUDERDALE, FL 33068                             914       10/27/2017        TK Holdings Inc.                                                 $0.00                                                                      $0.00
TORRUELLA, RAFAEL
2005 AVE SAGRADO CORAZON
APT. 8F
SAN JUAN, PR 00915                                   P‐0057701 3/15/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORSIELLO, CYNTHIA M
% CRICK HOLLY LANE
E ISLIP, NY 11730                                    P‐0056524    2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORTORICI, DEBORAH C
52 GORDON ST.
MALDEN, MA 02148‐1522                                P‐0044829 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORTORICI, MICHAEL
52 GORDON ST.
MALDEN, MA 02148‐1522                                P‐0045048 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TORUNO RAYO, JADDER
N7457 WEST RIB RD
WESTBORO, WI 54490                                   P‐0048250 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOSCANO, ELENA C
P.O. BOX 253
VINEBURG, CA 95487                                   P‐0019264 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOSCANO, JEANI
27662 ALISO CREEK RD. #1308
ALISO VIEJO, CA 92656                                P‐0035597 12/4/2017        TK Holdings Inc., et al.                      $800.00                                                                                        $800.00
TOSKA, ORNELA
15583 MARCELLO CIR
NAPLES, FL 34110                                     P‐0006990 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOSTADO, PATRICIA E
10075 SILVER MEADOWS COURT
SACRAMENTO, CA 95829                                 P‐0027177 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOTAL PRODUCE CO.
NILMEIER, BRAD J
2787 W. BULLARD, SUITE 109D
FRESNO, CA 93711                                     P‐0012447 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOTAL PRODUCE COMPANY
2787 W. BULLARD, SUITE 109D
FRESNO, CA 93711                                     P‐0012600 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOTAL PRODUCE COMPANY, INC.
2787 W. BULLARD, SUITE 109D
FRESNO, CA 93711                                     P‐0012589 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOTH CORPORATION
P O BOX 178
MCMINNVILLE, OR 97128                                P‐0036018 12/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOTH JR, WILLIAM
4041 LONGLINE LANE
MYRTLE BEACH, SC 29579                               P‐0043184 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TOTH, KAREN E
19322 93RD DR NW
STANWOOD, WA 98292                                   P‐0053375 12/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                             Page 3295 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1459 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TOTH, WILLIAM
6 RIVERCREST DR
PISCATAWAY, NJ 08854                                 P‐0023858 11/3/2017      TK Holdings Inc., et al.                     $4,036.82                                                                                    $4,036.82
TOTSLINE, GREGORY J
12209 ROSSWOOD DR.
MONROVIA, MD 21770                                   P‐0041464 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOTTINGHAM, CHRISTLE A
39 WOODLODGE DRIVE
HUNTSVILLE, TX 77320                                 P‐0036293 12/5/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
TOUB, LIBBY
888 HARVARD AVENUE
MENLO PARK, CA 94025                                 P‐0030142 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOUBASSY DISTRIBUTION
TOUBASSY, TONY
2911 ANDRADE AVE.
RICHMOND, CA 94804                                   P‐0024199 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOUCH, WHITNEY G
1608 ALMORA CT.
WILLOW SPRING, NC 27592                                3147    11/22/2017        TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
TOULOUPAKIS, ANDREW
12816 S. MILL ROAD
PALOS PARK, IL 60464                                 P‐0013058 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOULOUSE, PAUL M
4721 OLD DOMINION DRIVE
ARLINGTON, VA 22207                                  P‐0008364 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOULOUSE, PAUL M
4721 OLD DOMINON DRIVE
ARLINGTON, VA 22207                                  P‐0008380 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOUMARI, ARMAN
2034 PELHAM AVENUE
LOS ANGELES, CA 90025                                P‐0038057 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOUNGE, JEFFREY
68 CAPISIC STREET
PORTLAND, ME 04102                                   P‐0013963 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOUNKARA, KAREN
3201 WINDY CAPE LANE
LEAGUE CITY, TX 77573                                P‐0023254 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOUPIN, ROBERT S
1371 ROSE CREEK CT
LEBANON, OH 45036                                    P‐0001474 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOURIAL, JENNIFER
4640 MOUNT PARAN PARKWAY
ATLANTA, GA 30327                                      1793    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TOURJE, KYLE D
10569 ARNWOOD RD
SYLMAR, CA 91342                                     P‐0017244 11/6/2017      TK Holdings Inc., et al.                    $70,000.00                                                                                   $70,000.00
TOURNADE, RICHARD G
9309 BLANTON PLACE
THONOTOSASSA, FL 33592                               P‐0022441 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOURVILLE‐THILL, MIRANDA M
16540 MANKATO ST NE
HAM LAKE, MN 55304                                   P‐0018852 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOUSLEY, THOMAS H
3302 CIRCLE HILL ROAD
ALEXANDRIA, VA 22305                                 P‐0008593 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3296 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                      Filed 04/27/21                 Page 1460 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date               Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
TOUTOUTE, CHERLEDA
2242 NW 75TH STREET
MIAMI, FL 33147                                        322     10/21/2017   Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
TOVAR TRIANO, CESAR D
1330 MARKET ST
APT 250
SAN DIEGO, CA 92101                                  P‐0043273 12/20/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOVAR, JUAN E
9 INGRESO
RANCHO SANTA MAR, CA 92688                           P‐0038067 12/9/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOVAR, RICHARD
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                              P‐0041808 12/15/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOVAR, ROSA
9411 ARIEL RICO CT
EL PASO, TX 79907                                    P‐0050244 12/27/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOVER, SILVIA
302 KAYBE COURT
SAN JOSE, CA 94139                                   P‐0018517 11/7/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOW, LAURA
881 COACHMAN PLACE
CLAYTON, CA 94517                                    P‐0031238 11/24/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWE, JAMES B
171 HIGHLAND PARK DRIVE
BIRMINGHAM, AL 35242                                 P‐0050622 12/27/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWE, SHELLY C
SHELLY C. TOWE
1060 SHIVE LANE E5
BOWLING GREEN, KY 42103                              P‐0042196 12/19/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWER, WILLIAM
15 TIMBER RIDGE
MOUNT KISCO, NY 10549                                P‐0016676 11/5/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWERS, KRISTOPHER A
132 HIDDEN LAKES DRIVE
GRAY, GA 31032                                       P‐0008113 10/29/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWLE, JOSEPH M
10258 CARRETA DRIVE
SANTEE, CA 92071                                     P‐0040066 12/14/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWN CENTER INVESTMENTS, INC.
HILL, WARD HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                      P‐0050806 12/27/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWN CENTER INVESTMENTS, INC.
HILL, WARD & HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                      P‐0051216 12/27/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWN, JOHN M
361 SADDLE LN
OJAI, CA 93023                                       P‐0023340 11/12/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNE, ADAM M
363 WYASSUP RD.
NORTH STONINGTON, RI                                 P‐0006201 10/27/2017        TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
TOWNLEY, LYNDA L
1109 N SYCAMORE ST.
PALESTINE, TX 75801                                  P‐0020787 11/9/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 3297 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1461 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TOWNLEY, STEPHEN R
50 D BRANDING IRON TRL
SILVER CITY, NM 88061                               P‐0017445 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNSEL, TORRIA L
2400 DOUGLAS MCARTHUR DRIVE
STARKVILLE, MS 39759                                P‐0042972 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNSEND, BRIAN A
130 OAKWOOD DRIVE
ST CHARLES, IL 60175                                P‐0010110 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNSEND, BRIANNA P
1341 FLORIDA STREET
MEMPHIS, TN 38106                                   P‐0036839 12/6/2017      TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
TOWNSEND, CEDRIC D
7047 WILLOW POINT DRIVE
HORN LAKE, MS 38637                                 P‐0025284 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNSEND, CEDRIC D
7047 WILLOW POINT DRIVE
HORN LAKE, MS 38637                                 P‐0025290 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNSEND, CELESTE D
3245 LOOKOUT DRIVE
FORT WORTH, TX 76140                                P‐0003578 10/24/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
TOWNSEND, JAMES M
309 FOXTAIL LANE
SPRING CITY, PA 19475                               P‐0019636 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNSEND, LARRY K
400 GREENTREE CT
COPPELL, TX 75019‐5644                              P‐0045334 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNSEND, LEETTA M
913 BRYAN POINT RD
ACCOKEEK, MD 20607                                  P‐0049179 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNSEND, RONNIE WM.
2701 MADONNA DRIVE
FULLERTON, CA 92835                                   4551    12/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TOWNSEND, SCOTT A
720 PILOT WOODS ROAD
COVINGTON, GA 30014                                 P‐0010543 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNSEND‐RILEY, CYNTHIA G
4713 SILVER WOOD CT
TEMPLE, TX 76502                                    P‐0001501 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWNSHEND, CHRISTINA M
2713 INDIGO HILLS COURT
JACKSONVILLE, FL 32221                              P‐0018461 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWRY, RICHARD W
6081 HALLORAN LANE
HOFFMAN ESTATES, IL 60192                           P‐0007015 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOWSEND JR, DOLL
4767 BLACKISON COVE
MEMPHIS, TN 38109                                   P‐0027572 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYE, ELEANOR
21138 WEST VIEW
WHARTON, NJ 07885                                   P‐0010243 10/30/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
TOYE, TAMMY
PO BOX 1325
SARASOTA, FL 34230                                  P‐0033185 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3298 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1462 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TOYOTA
GONZALEZ, ROBERTO A
110 BROOKLYN AV, APT,‐2L
FREEPORT, NY 11520                                    P‐0008627 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA
RAILO, MARY N
101 AMESBURY
PLAINS
, PA 18705                                            P‐0013931 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA
SHAWULA, JENNIFER J
1320 E. MERONA PL
ANAHEIM, CA 92805                                     P‐0023632 11/13/2017     TK Holdings Inc., et al.                     $1,823.43                                                                                    $1,823.43
TOYOTA
MILORD, YOLETTE
164 EAST 92ND STREET
BROOKLYN, NY 11212                                    P‐0033564 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA
NELSON, ELAINE
99 NELSON ST
STARKVILLE, MS 39759                                  P‐0033594 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA
JACKSON,
115 FRANKLIN STREET NE
APT. H‐21
WASHINGTON, DC 20002                                  P‐0041580 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA
MANIURKA, JANUSZ
5832 W 54 PL 3E
CHICAGO, IL 60638                                     P‐0050375 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA
SUTTON, RETHA M
1637 MELVINVILLE CT LOT 12
FAYETTEVILLE, NC 28312                                P‐0052612 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA FINANCIAL
LATOURETTE, GEORGE
106 WOODS ROAD
PORT JERVIS, NY 12771                                 P‐0018670 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA FINANCIAL
ALEGRIA, JONDA
2912 FRONTIER LANE
MCKINNEY, TX 75071                                    P‐0035471 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA FINANCIAL
WISEMAN, KENNETH
11370 W LINCOLN ST
AVONDALE, AZ 85323                                    P‐0057404 2/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA FINANCIAL SERVICES
GATES, MIIRA
11 PICARD CIR
EASTHAMPTON, MA 01027                                 P‐0004234 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA FINANCIAL SERVICES
CANTOR , GERALD P
6610 REYNARD DRIVE
SPRINGFIELD, VA 22152                                 P‐0025676 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3299 of 3674
                                                  Case 17-11375-BLS                     Doc 4434-1                       Filed 04/27/21                  Page 1463 of 1837
                                                                                                             Claim Register
                                                                                                      In re TK Holdings Inc., et al .
                                                                                                           Case No. 17‐11375

                                                                                                                                    Current General                                            Current 503(b)(9)
                                                                                                                                                        Current Priority   Current Secured                          Current Admin      Total Current
                   Creditor Name and Address                   Claim No. Claim Date                   Debtor                        Unsecured Claim                                             Admin Priority
                                                                                                                                                         Claim Amount       Claim Amount                           Priority Amount     Claim Amount
                                                                                                                                        Amount                                                     Amount
TOYOTA FINANCIAL SERVICES
PO BOX 5855
CAROL STREAM, IL 60197‐5855                                    P‐0054764 1/15/2018            TK Holdings Inc., et al.                         $0.00                                                                                             $0.00
TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC.
CHIESA SHAHINIAN & GIANTOMASI PC
FRANK PERETORE, ESQ.
ONE BOLAND DRIVE
WEST ORANGE, NJ 07052                                            141     9/29/2017               TK Holdings Inc.                                                                     $0.00                                   $0.00              $0.00
TOYOTA MOTOR CORPORATION FOR AND ON BEHALF OF ITSELF AND THE
ENTITIES IDENTIFIED ON THE CLAIMANT LIS
ORRICK, HERRINGTON & SUTCLIFFE LLP
LORRAINE S. MCGOWEN
51 WEST 52 STREET
NEW YORK, NY 10019                                               3694    11/27/2017       Takata de Mexico, S.A. de C.V.                                                   $7,562,332,531.00                                          $7,562,332,531.00
TOYOTA MOTOR CORPORATION FOR AND ON BEHALF OF ITSELF AND THE
ENTITIES IDENTIFIED ON THE CLAIMANT LIS
ORRICK, HERRINGTON & SUTCLIFFE LLP
LORRAINE S. MCGOWEN
51 WEST 52 STREET
NEW YORK, NY 10019                                               3695    11/27/2017              TK Holdings Inc.                                                          $7,562,332,531.00                                          $7,562,332,531.00
TOYOTA MOTOR CREDIT COMPANY
MACDONALD, ELOISE
3816 LIASON
SHREVEPORT, LA 71108                                           P‐0048155 12/26/2017           TK Holdings Inc., et al.                       $500.00                                                                                           $500.00
TOYOTA MOTOR CREDIT CORP
AMY KOPPELMAN
12525 GLENHURST AVE. #305
BURNSVILLE, MN 55337                                             2199    11/9/2017               TK Holdings Inc.                              $0.00                                                                                             $0.00
TOYOTA MOTOR CREDIT CORP
DUHAYLUNGSOD, HANNAH C
19872 HESPERIAN BLVD
HAYWARD, CA 94541                                              P‐0043770 12/21/2017           TK Holdings Inc., et al.                         $0.00                                                                                             $0.00
TOYOTA MOTOR ENGINEERING & MANUFACTURING NORTH AMERICA,
INC., FORMERLY KNOWN AS TOYOTA MANUFACTURING
ORRICK, HERRINGTON & SUTCLIFFE LLP
LORRAINE S. MCGOWEN
51 WEST 52ND STREET
NEW YORK, NY 10019                                               3690    11/27/2017       Takata de Mexico, S.A. de C.V.            $2,724,174,863.00                                                                                 $2,724,174,863.00
TOYOTA MOTOR ENGINEERING & MANUFACTURING NORTH AMERICA,
INC., FORMERLY KNOWN AS TOYOTA MOTOR MANUFAC
LIST ATTACHED HERE TO AS ANNEX 2
LORRAINE S. MCGOWEN
ORRICK, HERRINGTON & SUTCLIFFE LLP
51 WEST 52ND STREET
NEW YORK, NY 10019                                               3700    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.      $2,724,174,863.00                                                                                 $2,724,174,863.00
TOYOTA MOTOR ENGINEERING & MANUFACTURING NORTH AMERICA,
INC., FORMERLY KNOWN AS TOYOTA MOTOR MANUFAC
LIST ATTACHED HERETO AS ANNEX 2.
LORRAINE S. MCGOWEN
ORRICK, HERRINGTON & SUTCLIFFE LLP
51 WEST 52ND STREET
NEW YORK, NY 10019                                               3703    11/27/2017              TK Holdings Inc.                   $2,724,174,863.00                                                                                 $2,724,174,863.00
TOYOTA OF BEDFORD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                     P‐0047963 12/22/2017           TK Holdings Inc., et al.                         $0.00                                                                                             $0.00
                                                                                                           Page 3300 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1464 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TOYOTA OF BEDFORD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056821   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF CLOVIS
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047954 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF CLOVIS
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056872   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047881 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056870   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF PHARR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047915 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF PHARR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056745   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF SURPRISE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047936 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF SURPRISE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056867   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048138 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTA OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056866   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOYOTAL FINANCIAL SERVICES
JENNINGS, MARCIA D
4338 CRESCENT PARK DRIVE
MEMPHIS, TN 38141                                    P‐0033664 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TOZER, TONYA D
80 GREEN ROCK STREET
SULPHUR ROCK, AR 72579                               P‐0042877 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRABELSI, LOTFI
4973 CASON COVE DRIVE APT 528
ORLANDO, FL 32811                                    P‐0000947 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3301 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1465 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
TRABELSI, LOTFI
4973 CASON COVE DRIVE APT 528
ORLANDO, FL 32811                                    P‐0015888 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRABOSH, JOHN J
NO ADDRESS PROVIDED
                                                     P‐0019111 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRACANNA, ANGELO
4 FAWN LANE
WESTFORD, MA 01886                                   P‐0033851 11/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRACANNA, DIANE M
4 FAWN LANE
WESTFORD, MA 01886                                   P‐0033845 11/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRACHTEN, LEAH
201 EAST 21 ST.
APT. 20F
NEW YORK, NY 10010                                   P‐0046226 12/25/2017       TK Holdings Inc., et al.                      $640.80                                                                                       $640.80
TRACHTMAN, ELIZABETH B
79 VERSAILLES BOULEVARD
NEW ORLEANS, LA 70125                                P‐0014629 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRACTON, ROSLYN
19333 W COUNTRY CLUB DRIVE
APT 201
AVENTURA, FL 33180                                   P‐0053737    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRACY, CHARLES RITCHIE
656 BEAVER PARK DRIVE
ELGIN, SC 29045‐8291                                   466       10/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TRACY, GREGORY
209 BEACH 124 STREET
ROCKAWAY PARK, NY 11694                              P‐0024868 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRACY, PATRICIA
235 HEDGES STATION RD
WINCHESTER, KY 40391                                 P‐0011052 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRACY, PATRICIA
235 HEDGES STATION RD
WINCHESTER, KY 40391                                 P‐0026452 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRACZYK, ARTHUR P
11 BOBWHITE CRESCENT
MASHPEE, MA 02649‐3560                               P‐0043051 12/18/2017       TK Holdings Inc., et al.                     $1,397.68                                                                                    $1,397.68
TRACZYK, ARTHUR P
11 BOBWHITE CRESCENT
MASHPEE, MA 02649‐3560                               P‐0043056 12/18/2017       TK Holdings Inc., et al.                    $16,000.00                                                                                   $16,000.00
TRAIGER, IRVING L
1031 MOUNT DARWIN DRIVE
SAN JOSE, CA 95120                                   P‐0014703 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAIL, KEVIN
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE PH
CORAL GABLES, FL 33134                                 351       10/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TRAIN, ZACHARY M
751 MILLER AVENUE
MILL VALLEY, CA 94941                                P‐0034106 11/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAINGLE POND MANAGEMENT
WILLIAMS, SAM L
3713 OVERLOOK RD
RALEIGH, NC 27616                                    P‐0014304 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3302 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1466 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
TRAINOR, ERIN L
2 CYPRESS COURT
WALDWICK, NJ 07463                                     P‐0027557 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAMEL, JAMES E
44 CIRCLE DRIVE
DAYTONA BEACH, FL 32117‐1870                           P‐0001697 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAMELL, DARREN
NO ADDRESS PROVIDED
                                                       P‐0031758 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAMMELL, TIMOTHY R
5760 FLOWES STORE
CONCORD, NC 28025                                      P‐0001724 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAMMELL, WILLIE L
2420 MANZANA WAY
SAN DIEGO, CA 92139                                    P‐0018700 11/7/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
TRAN, ANTHONY L
5625 HUB STREET
LOS ANGELES, CA 90042/2523                             P‐0055612 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, ANTHONY L
5625 HUB STREET
LOS ANGELES, CA 90042‐2523                             P‐0056226 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, BICHLOAN
9246 LOWERY POINT CT
LAS VEGAS, NV 89147                                      408     10/23/2017        TK Holdings Inc.                                                                    $0.00                                                   $0.00
TRAN, CHAU Y
PO BOX 25
GARDEN GROVE, CA 92842                                 P‐0043264 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, DAO
807 CHYNOWETH CT
SAN JOSE, CA 95136                                     P‐0051770 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, DAO T
807 CHYNOWETH CT
SAN JOSE, CA 95136                                     P‐0052049 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, DAO V
10965 MERRITT DR
STOCKTON, CA 95219                                     P‐0021266 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, DUNG D
NO ADDRESS PROVIDED
                                                       P‐0017889 11/6/2017      TK Holdings Inc., et al.                      $450.00                                                                                        $450.00
TRAN, DUNG D
4353 MYRTLE AVE
SACRAMENTO, CA 95841                                   P‐0018024 11/6/2017      TK Holdings Inc., et al.                      $450.00                                                                                        $450.00
TRAN, ELIZABETH N
11845 TRAILRIDER CT
ELK GROVE, CA 95624                                    P‐0048232 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, HAI T
3410 MARION CIRCLE
MISSOURI CITY, TX 77459                                P‐0004203 10/25/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                     $1,500.00
TRAN, HAI T
3410 MARION CIRCLE
MISSOURI CITY, TX 77459                                P‐0004211 10/25/2017     TK Holdings Inc., et al.                      $300.00                                                                                        $300.00
TRAN, HAI T
3410 MARIONC CIRCLE
MISSOURI CITY, TX 77459                                P‐0004216 10/25/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                     $1,500.00



                                                                                             Page 3303 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1467 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
TRAN, HELEN
PO BOX 18491
IRVINE, CA 92623                                   P‐0053018 12/29/2017     TK Holdings Inc., et al.                     $9,300.00                                                                                    $9,300.00
TRAN, HOA
807 CHYNOWETH CT
SAN JOSE, CA 95136                                 P‐0051789 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HOA
807 CHYNOWETH CT
SAN JOSE, CA 95136                                 P‐0051838 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HOA
807 CHYNOWETH CT
SAN JOSE, CA 95136                                 P‐0051861 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HOA
807 CHYNOWETH CT
SAN JOSE, CA 95136                                 P‐0051896 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HUNG V
4172 COMMANDER LN
COLUMBUS, OH 43224                                 P‐0038125 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HUONG T
5743 BUTCH CANYON
SAN ANTONIO, TX 78252                              P‐0038665 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HUONG T
5743 BUTCH CANYON
SAN ANTONIO, TX 78252                              P‐0038671 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, HUONG T
5743 BUTCH CANYON
SAN ANTONIO, TX 78252                              P‐0039081 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, KELVIN
25 ROSEMARY DRIVE
LALOR, VI 3075
AUSTRALIA                                          P‐0056329   2/1/2018     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
TRAN, KEN
6100 BEREWICK COMMONS PKWY
CHARLOTTE, NC 28278                                P‐0002808 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, KIET
1547 PARK LAWN RD
HACIENDA HEIGHTS, CA 91745                         P‐0023154 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, KIMBER T
10965 MERRITT DR
STOCKTON, CA 95219                                 P‐0021135 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, KIMBER T
10965 MERRITT DR
STOCKTON, CA 95219                                 P‐0021226 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, LINH M
14362 BUSHARD ST
#143
WESTMINSTER, CA 92683                              P‐0027046 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, LISA N
12138 S TOWER ARCH LANE
HERRIMAN, UT 84096                                 P‐0054948 1/16/2018      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
TRAN, LONG
43111 CANDLEWICK SQ
LEESBURG, VA 20176                                 P‐0028728 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, LONG
43111 CANDLEWICK SQ
LEESBURG, VA 20176                                 P‐0028730 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 3304 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1468 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
TRAN, LONG
8042 TRASK AVE
APT D
WESTMINSTER, CA 92683                                P‐0038662 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, LONG
8042 TRASK AVE
APT D
WESTMINSTER, CA 92683                                P‐0038668 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, LONG M
8042 TRASK AVE
APT D
WESTMINSTER, CA 92683                                P‐0035495 12/4/2017      TK Holdings Inc., et al.                     $6,696.87                                                                                     $6,696.87
TRAN, LONG M
8042 TRASK AVE
APT D
WESTMINSTER, CA 92683                                P‐0035556 12/4/2017      TK Holdings Inc., et al.                     $6,696.87                                                                                     $6,696.87
TRAN, LUAN K
16596 TRINITY LOOP
BROOMFIELD, CO 80023                                 P‐0012519 11/1/2017      TK Holdings Inc., et al.                    $30,000.00                                                                                    $30,000.00
TRAN, MYKAEL
3411 S. MAIN #A
SANTA ANA, CA 92707                                    2900    11/20/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TRAN, NAM T
4234 YUPON RIDGE DR.
HOUSTON, TX 77072                                    P‐0004131 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, NGA N
9340 BEAR BASIN CT
LAS VEGAS, NV 89178                                  P‐0006072 10/27/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                    $25,000.00
TRAN, NGOAN T
3115 BONHAM AVE.
TEMPLE, TX 76502                                     P‐0002835 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, NINA
201 S ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                    P‐0043710 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, PETER M
605 S. ALMANSOR ST.
ALHAMBRA, CA 91801                                   P‐0037546 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, PHI
17902 BELL CIR
APT A
HUNTINGTON BEACH, CA 92647                           P‐0038837 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, RICK
306 ASBELL WAY
CENTERVILLE, GA 31028                                P‐0003872 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, SANDY
250 CLARA ST. #2
SAN FRANCISCO, CA 94107                              P‐0026871 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, SANG
807 CHYNOWETH CT
SAN JOSE, CA 95136                                   P‐0051325 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, SANG
807 CHYNOWETH CT
SAN JOSE, CA 95136                                   P‐0051743 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRAN, SANH
PO BOX 28135
SEATTLE, WA 98118‐8135                                 1881    11/5/2017         TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
                                                                                           Page 3305 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1469 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TRAN, SANH V
PO BOX 28135
SEATTLE, WA 98118‐8135                                P‐0016657 11/5/2017      TK Holdings Inc., et al.                      $950.00                                                                                       $950.00
TRAN, SARINEY
4707 CROOKED CREEK CT
SAN DIEGO, CA 92113                                   P‐0025329 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, TAI N
9971 QUAIL BLVD
APT 111
AUSTIN, TX 78758                                      P‐0004715 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, TECK
83 RIDGEFIELD DR
MIDDLETOWN, CT 06457                                  P‐0005929 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, TRANG
3082 PANORAMA RD APT B
RIVERSIDE, CA 92506                                   P‐0033838 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, VAN
807 CHYNOWETH CT
SAN JOSE, CA 95136                                    P‐0052185 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, VAN N
241 S CURTIS AVENUE #C
ALHAMBRA, CA 91801                                    P‐0051501 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN, WINNIE
509 CROOKED ARROW DR
DIAMOND BAR, CA 91765                                 P‐0028039 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANK, MICHELE L
16 PINECREST RD
SALISBURY MILLS, NY 12577                             P‐0006119 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAN‐NGUYEN, JAMES V
4704 SHOSHONI AVE
SAN DIEGO, CA 92117                                   P‐0026137 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANQUILLO, JENNIFER L
341 PLEASANT VALLEY ROAD
ROCKY HILL, CT 06067                                  P‐0020663 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                     P‐0046656 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                     P‐0046657 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                     P‐0046740 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                     P‐0046746 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                     P‐0046750 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3306 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1470 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046754 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046759 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046762 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L .GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046765 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046770 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046772 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS PRO LEASING,
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                    P‐0046660 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANS SERV ASSOCIATES, INC.
P O BOX 328
WOODSTOCK, VA 22664                                  P‐0033867 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRANTHAM NAVARRO, DONNA J
85‐130 F ALA HE A ST
WAIANAE, HI 96792                                    P‐0041093 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAPANI, ROXANNE M
191 WHEAT ROAD
BUENA, NJ 08310                                      P‐0034910 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAPP, LELAND R
3844 AHERITQGE COURT
COLUMBUS, AA 47203/8113                              P‐0032179 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAPUZZANO, MATTHEW A
18153 CANAL POINTE ST.
TAMOA, FL 33647                                      P‐0055292 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAPUZZANO, MATTHEW A
18153 CANAL POINTE ST.
TAMPA, FL 33647                                      P‐0055300 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAPUZZANO, MATTHEW A
18153 CANAL POINTE ST.
TAMPA, FL 33647                                      P‐0055301 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRASK, CHARLES W
1966 CUMBRES PATIO
LOS ALAMOS, NM 87544                                 P‐0008899 10/29/2017     TK Holdings Inc., et al.                    $21,995.00                                                                                   $21,995.00
TRASLAVINA, ANGELICA
2801 N. RAINBOW BLVD APT 110
LAS VEGAS, NV 89108                                  P‐0002937 10/24/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00

                                                                                           Page 3307 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1471 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TRAUB, RICHARD J
1216 CHADWICK LANE
WEST DUNDEE, IL 60118                                 P‐0007234 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAUSE, CHRISTOPHER L
301 COLUMBUS AVENUE
HASBROUCKHEIGHTS, NJ 07604                            P‐0023731 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAUSE, CHRISTOPHER L
301 COLUMBUS AVENUE
HASBROUCKHEIGHTS, NJ 07604                            P‐0023733 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAUTMAN, LESLIE C
POST OFFICE BOX 5134
LIGHTHOUSE POINT, FL 33074                            P‐0021461 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAUTMAN, NANCY L
POST OFFICE BOX 5134
LIGHTHOUSE POINT, FL 33074‐5134                       P‐0021501 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAUTMANN, DEAN C
5173 EARL DRIVE
LA CANADA FLINTR, CA 91011‐1622                       P‐0026189 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVELER, SHAGRANDA M
1412 JUDY LANE
MANSFIELD, TX 76063                                   P‐0052257 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVELING POOCH PALACE LLC
101 PINES LAKE DRIVE EAST
WAYNE, NJ 07470‐5006                                  P‐0042549 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVERS, TINA R
5524 BONNIE BROOK ROAD
CAMBRIDGE, MD 21613                                   P‐0041783 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVERS, TODD A
3613 CEDAR LANE
DALLAS, TX 75234                                      P‐0041311 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVERSO, ELEANOR M
27 CORBETT RD
LAWRENCE, MA 01843‐3314                               P‐0030238 11/21/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TRAVIS, ANDREA B
17119 FOUNTAINBLEAU DR
PRAIRIEVILLE, LA 70769                                P‐0019190 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVIS, DAVID C
15902 BENT CREEK ROAD
WELLINGTON, FL 33414                                  P‐0014541 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVIS, DENNIS A
3731 WILDFLOWER LA
JANESVILLE, WI 53548                                  P‐0017124 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVIS, DONALD
21634 ROMANS DR
ASHBURN, VA 20147                                     P‐0030791 11/23/2017     TK Holdings Inc., et al.                    $40,000.00                                                                                   $40,000.00
TRAVIS, GAIL L
45 SCOTT ST
APT UPPER
TONAWANDA, NY 14150                                   P‐0013487 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVIS, JUSTIN D
4751 LONGWOOD CIR
GARDENDALE, AL 35071                                  P‐0009121 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVIS, KRISTIN J
8405 12TH AVE S
SEATTLE, WA 98108                                     P‐0046097 12/24/2017     TK Holdings Inc., et al.                     $1,996.02                                                                                    $1,996.02

                                                                                            Page 3308 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1472 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TRAVIS, PATRICK M
644 MARION COUNTY 6014
YELLVILLE, AR 72687                                  P‐0051341 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAVIS, SANDRA A
927 CONCORDIA LANE
ST. LOUIS, MO 63105                                  P‐0042260 12/18/2017     TK Holdings Inc., et al.                      $738.64                                                                                       $738.64
TRAVITZ, CLARK D
4090 FALLS RIDGE DRIVE
ALPHARETTA, GA 30022                                 P‐0011429 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAWICK, FELICIA
401 CENTURY 21 DR APT G31
JACKSONVILLE, FL 32216                                 1511    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TRAXLER, MYRA
1223 N SARA RD
TUTTLE, OK 73089                                       2995    11/21/2017        TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
TRAYLER, ROGER N
2751 SW 81 WAY
DAVIE, FL 33328                                      P‐0019973 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAYLOR, ALONZO S
300 EAST 25TH STREET
PATERSON, NJ 07514                                   P‐0015340 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAYLOR, SAMARA
PO BOX961245
FORT WORTH, TX 76161‐1245                            P‐0026876 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAYNOR, CHARMIAN
160 HILLCREST AVE
BEN LOMOND, CA 95005                                 P‐0055833 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRAYWICK, JOHN T
1124 FIRST AVE.
PLEASANT GROVE, AL 35127                             P‐0020738 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRBOJEVIC, ZIVORAD
3610 SARVIS POINT RD.
SEYMOUR, MO 65746                                    P‐0047124 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREADAWAY SR., DAVID L
51 RIDGEWAY LN
CARRIERE, MS 39426                                   P‐0018656 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREADWAY, DENNIS C
1719 EAST DESOTO STREET
PENSACOLA, FL 32501                                  P‐0001027 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREANOR, KENNETH H
2061 N JERICHO WAY
MERIDIAN, ID 836461                                  P‐0034432 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREANOR, KENNETH H
2061 N JERICHO WAY
MERIDIAN, ID 83646                                   P‐0034487 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREAT, WILLIAM TRE D
112 SJ LANE
BEEBE, AR 72012                                      P‐0018604 11/7/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
TREBER, GAYLE
7232 MANHATTAN LN
CHEYENNE, WY 82009                                   P‐0039297 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREBILCOCK, LAURA J
1301 13TH ST N
TEXAS CITY, TX 77590                                 P‐0014035 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3309 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1473 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TREBOLD, DAVID A
1609 OAK ST
BEATRICE, NE 68310                                  P‐0011851 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREEM, LISA D
2147 IONA RD SW
ALBUQUERQUE, NM 87105                               P‐0056246 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREFT, DAVID
5709 MASON ROAD
MASON, OH 45040                                     P‐0057348 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREFT, DAVID
5709 MASON ROAD
MASON, OH 45040                                     P‐0057349 2/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREFZ, BETSYANN
2756 FYNAMORE LANE
DOWNINGTOWN, PA 19335                               P‐0007151 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREHY, NOLAN K
NOLAN TREHY
3216 DEERCHASE WYND
DURHAM, NC 27712                                    P‐0026290 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREISTER, DANA S
2400 N. LAKEVIEW AVE
APT 3004
CHICAGO, IL 60614‐4885                              P‐0020098 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREISTER, MICHAEL R
2400 N LAKEVIEW AVE
APT 3004
CHICAGO, IL 60614‐4885                              P‐0020111 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREISTMAN, BEN G
28 GARRISON ROAD
SHADY, NY 12409                                     P‐0010893 10/31/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TREJO PANTOJA, IRVIN R
3601 N. SUNRISE WAY #1212
PALM SPRINGS, CA 92262                              P‐0022321 11/11/2017     TK Holdings Inc., et al.                      $140.00                                                                                       $140.00
TREJO, HONORATO R
6801 WEST 19TH ST., # 287
LUBBOCK, TX 79407                                   P‐0003168 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREMBLAY, NICHOLE M
38 BUTTONWOOD ROAD
HALIFAX, MA 02338                                   P‐0053778   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRENKLE, KYLIE
1114 WEST AVE
#5
NORMAL, IL 61761                                    P‐0014181 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRENT MORGAN CONSTRUCTION INC
MORGAN, TRENT
PO BOX 300333
ESCONDIDO, CA 92030                                 P‐0024998 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRENT, TRACI
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                  P‐0027411 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREPPER, ROBERT E
1429 LILY CREEK DRIVE
CARY, NC 27518                                      P‐0000705 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3310 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1474 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TREPPER, ROBERT E
1429 LILY CREEK DRIVE
CARY, NC 27518                                      P‐0000739 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREPPER, ROBERT E
1429 LILY CREEK DRIVE
CARY, NC 27518                                      P‐0000751 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREPPER, ROBERT E
1429 LILY CREEK DRIVE
CARY, NC 27518                                      P‐0000782 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRESCAL DBA DYNAMIC TECHNOLOGY
1200 N. OLD US 23
PO BOX 559
HARTLAND, MI 48353‐0559                               2707    11/16/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TRESSEL, CARRIE A
2930 23RD ST NW APT 4
CANTON, OH 44708                                    P‐0031424 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREUSCH, CARL J
148 CLARA ST
PITTSBURGH, PA 15209                                P‐0016045 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREUSDELL, LEAH J
324 E. HERMOSA DR.
TEMPE, AZ 85282                                     P‐0021125 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREVETT, GLENN
POB 207
KRIKWOOD, CA 95646                                  P‐0031462 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREVILLION, CHARLES
713 LASALLE DRIVE
LAPLACE, LA 70068                                   P‐0052768 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREVINO, CIPRIANO
120 GIL DR. APT 5
SAN BENITO, TX 78586                                P‐0049417 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREVINO, CYNTHIA M
2120 ROAD 76
PASCO, WA 99301                                     P‐0027685 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREVINO, CYNTHIA M
2120 ROAD 76
PASCO, WA 99301                                     P‐0030247 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREVINO, JENNIFER A
432 HUGO ST
KERRVILLE, TX 78028                                 P‐0038096 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREVINO, RANDALL E
109 SHANNON DRIVE
ALLEN, TX 75002                                     P‐0035730 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREVINO, ROXANNE
12000 M.L.K. BLVD
#2001
HOUSTON, TX 77048                                   P‐0028997 11/13/2017     TK Holdings Inc., et al.                     $3,100.00                                                                                    $3,100.00
TREVINO, TERRI M
1700 THAMES TRAIL
COLLEYVILLE, TX 76034                               P‐0002464 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TREXLER, EDWARD C
283 HUNTERSRIDGE RD
WINCHESTER, VA 22602                                P‐0035045 12/3/2017      TK Holdings Inc., et al.                    $19,131.27                                                                                   $19,131.27
TREZZA, DANIELE
1 COURTNEY DRIVE
FLANDERS, NJ 07836                                  P‐0045866 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3311 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1475 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
TRIALON CORPORATION
1477 WALLI STRASSE DR.
BURTON, MI 48509                                       2651      11/15/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TRIALON CORPORATION
1477 WALLI STRASSE DR.
BURTON, MI 48509                                       3709      11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TRIALON CORPORATION
1477 WALLI STRASSE DR.
BURTON, MI 48509                                       3710      11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TRIANGLE CHRYSLER JD DE PONCE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048047 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE CHRYSLER JD DE PONCE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056760    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE CJD FIAT DEL OESTE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056863    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE FIAT DE PONCE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056860    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE HONDA 65TH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0048084 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE HONDA 65TH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056875    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE NISSAN DEL OESTE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047949 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE NISSAN DEL OESTE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056876    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE POND MANAGEMENT
WILLIAMS, SAM L
3713 OVERLOOK RD
RALEIGH, NC 27616                                    P‐0014258 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE POND MANAGEMENT
WILLIAMS, SAM L
3713 OVERLOOK RD
RALIEGH, NC 27616                                    P‐0014273 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIANGLE POND MANAGEMENT
WILLIAMS, SAM L
3713 OVERLOOK RD
RALEIGH, NC 27616                                    P‐0014333 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                             Page 3312 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1476 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
TRIANGLE TOYOTA DE SAN JUAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047767 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRIANGLE TOYOTA DE SAN JUAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056879    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRICARICO, FRANK
2444 FORTESQUE AVE.
OCEANSIDE, NY 11572                                  P‐0053385 12/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRICARICO, WILLIAM J
1075 DEER VISTA LANE
ASHLAND, OR 97520                                    P‐0021393 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRICARICO, WILLIAM J
1075 DEER VISTA LANE
ASHLAND, OR 97520                                    P‐0021394 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRICE, CURTIS D
26 POLALE ST.
KIHEI, HI 96753                                      P‐0045966 12/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRICE, MAURICE E
509 CHERRYVALE RD
EDMOND, OK                                           P‐0000858 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRICE, SANDRA A
207 CEDAR RIVER ROAD
SHELBYVILLE, TN 37160                                P‐0049115 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRICE, VALLI L
409 EAST MAIN STREET TRLR 5
MOUNTVILLE, PA 17554‐1727                            P‐0015329 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRICHE, DAVID K
38765 HEBERT LANE
PONCHATOULA, LA 70454                                P‐0013259 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRICKEY, PAUL S
3202 HIGHWAY 431
SPRING HILL, TN 37174                                P‐0011413 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRICOMI, STEPHANIE
9104 THISTLEDOWN RD #475
OWINGS MILLS, MD 21117                                 1317      10/31/2017        TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
TRICOMI, STEPHANIE
9104 THISTLEDOWN ROAD #475
OWINGS MILLS, MD 21117                                 4852      2/21/2018         TK Holdings Inc.                         $18,800.00                                 $0.00                                              $18,800.00
TRIED & TRUE AUTOMOTIVE
ARMSTRONG, CLIFTON
1770 OLD LOUISVILLE RD
BOWLING GREEN, KY 42101                              P‐0042191 12/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRIER, RYAN J
614 CHARLES LANE
MADISON, WI 53711                                    P‐0046493 12/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRIESCHMANN, THOMAS H
831 OVERBROOK DR
FORT WALTON BEAC, FL 32547                           P‐0002094 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRIFFO, GERALD
7320 PINE CONE RD
COLORADO SPRINGS, CO 80908                           P‐0030616 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                             Page 3313 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1477 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TRIGG, MATTHEW S
5 COOLEY FARRIOR ROAD
WAYESBORO, MS 39367                                  P‐0035868 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIGUEROS, JOSE A
3132 MINNESOTA AVE
METAIRIE, LA 70003                                   P‐0043950 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIKO, CHRISTOPHER
7304 WHEATFIELD PL
KNOXVILLE, TN 37919                                  P‐0049322 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIMBLE, LARRY D
761 NORTH MCKINLEY AVENUE
CLARKSVILLE, IN 47129                                P‐0052842 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIMBLE, MARK
4439 EUCLID AVE APT 8
SAN DIEGO, CA 92115                                  P‐0024777 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIMBOLI, JAMES
575 PLETCHER RD
LEWISTON, NY 14092                                   P‐0010934 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRINH, ANTHONY
267 LESTER AVE, APT 401
OAKLAND, CA 94606                                    P‐0022186 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRINH, PHU Q
PHU QUANG TRINH
12943C GRAYS POINTE RD
FAIRFAX, VA 22033                                    P‐0009645 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRINH, QUYET V
QUYET VAN TRINH
13429 VALLE VISTA AVE .
BALDWIN PARK, CA 91706                               P‐0037356 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRINH, QUYET V
QUYET VAN TRINH
13429 VALLE VISTA
BALDWIN PARK, CA 91706                               P‐0037383 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRINH, TAM M
4833 OLCOTT AVE
UNIT 315
HARWOOD HEIGHTS, IL 60706                            P‐0046370 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRINH, TOAN
7508 STONE ARBOR LN
PEARLAND, TX 77581                                   P‐0002947 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRINIDAD, ANGELA M
120 RAVINE DRIVE
APT. 56B
MATAWAN, NJ 07747                                    P‐0009363 10/30/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
TRINKLE, EDWIN R
1981 VILLAGE ROUND NW
MARIETTA, GA 30064‐4748                              P‐0016347 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIPES, PATRICIA R
1285 12TH STREET
IMPERIAL BEACH, CA 91932                             P‐0017174 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIPLE D. CORPORATION DBA KNO
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                      P‐0048388 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3314 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1478 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TRIPOLI, JESSICA A
251 WATKINS RD
FRANKFORT, NY 13340                                  P‐0046468 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIPOLI, THOMAS R
251 WATKINS RD
FRANKFORT, NY 13340                                  P‐0046464 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIPP, KEITH
12426 DIPLOMA DRIVE
REISTERSTOWN, MD 21136                               P‐0054497 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRITSCHLER, JOSEPH T
54 TRAFFORD ST
MERIDEN, CT 06450                                    P‐0004592 10/25/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TRITT, TAMARA J
36 MCPHERSON CIRCLE
STERLING, VA 20165                                   P‐0030523 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIVELLINI, JEANNE
PO BOX 73
PINEVILLE, PA 18946                                  P‐0012736 11/2/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
TRIVERS, OSCAR
4769 GLASTONBURY CIRCLE
RICHMOND HEIGHTS, OH 44143                           P‐0047666 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIVERS, OSCAR
NO ADDRESS PROVIDED
                                                     P‐0047693 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIVERS, OSCAR
4769 GLASTONBURY CIRCLE
RICHMOND HEIGHTS, OH 44143                           P‐0054309   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIVETT, LYNN A
426 LINCOLN AVENUE
TITUSVILLE, FL 32796                                 P‐0000029 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIVITT, BILL W
4056 E. WINDSONG ST.
SPRINGFIELD, MO 65809                                P‐0016947 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRIVOLIS, CHRISTOPHER J
271 E. WHITEHALL STREET
MERIDIAN, ID 83642                                   P‐0007185 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROAST, JAMES E
28800 WALKER DR
WESLEY CHAPEL, FL 33544                              P‐0000687 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROBEE, BRIAN A
8761 BLUFF LANE
FAIR OAKS, CA 95628                                  P‐0038583 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROCKI, ZENON
5155 N. EAST RIVER RD
UNIT 221B
CHICAGO, IL 60656                                    P‐0039466 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROELLER, JAMES F
6614 PIRATE PERCH TRAIL
LAKEWOOD RANCH, FL 34202                             P‐0022359 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROESTER, LANCE
1309 E MANNING CT.
STILLWATER, OK 74075                                 P‐0000523 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROGDEN, ANITA M
12313 S LOGAN ST
OLATHE, KS 66061                                     P‐0041467 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3315 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1479 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
TROIANO, JOSEPH
49 SALISBURY AVENUE
STEWART MANOR, NY 11530                                 1143      11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TROIANO, STEVE R
160 COBBLESTONE TRAIL
DALLAS, GA 30132                                      P‐0056620   2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROILO, JOSEPH A
112 N LEXINGTON AVENUE
HAVERTOWN, PA 19083                                   P‐0037604 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROLLINGER, MICHAEL A
3108 LEHMAN RD
CINCINNATI, OH 45204                                  P‐0042091 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROMAN, LORI S
1236 KENNETH DRIVE
BLOOMINGTON, IL 61704                                 P‐0024971 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRONCOSO, TIMOTHY A
5384 EVERGEM AVENUE
PALMDALE, CA 93552                                    P‐0046917 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRONDSON, CURTIS W
99 SAILAWAY BAY DR.
SUNRISEBEACH, MO 65079                                P‐0027775 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROSO, DENNIS R
10 WOODLAND DRIVE
HUDSON, NH 03051                                      P‐0050902 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROSPER, KEVIN J
KEVIN TROSPER
3200 ROGERS DRIVE
EDMOND, OK 73013                                      P‐0002203 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROST, JENNIFER L
740 HILLCREST AVE.
STATE COLLEGE, PA 16803                               P‐0037911 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTMAN, NORILYN
17529 HENLEY ROAD
JAMAICA, NY 11432                                     P‐0010480 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTT, LINDA K
8532 COVINGTON WAY
LEEDS, AL 35094                                       P‐0002906 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTA, LAURA
8 BRONXVILLE GLEN DRIVE
APT. 24
BRONXVILLE, NY 10708                                  P‐0022466 11/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER FORD LINCOLN
WESLEY, OSSIE
6 LAKEWOOD LANE
PINE BLUFF, AR 71603                                  P‐0051318 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER, ALI
1328 ASH ST.
HAYWARD, CA 94541                                       4701      1/16/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
TROTTER, BEN R
102 MEADOWLAKE DR.
HENDERSONVILLE, TN 37075                              P‐0046701 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER, MARA L
4015 EARL DRIVE
ALEXANDRIA, LA 71303‐3408                             P‐0036614 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3316 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1480 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TROTTER, MARQUITA D
902 FISHER CT
CLARKSVILLE, TN 37042                                 P‐0044332 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER, MARQUITA D
902 FISHER CT
CLARKSVILLE, TN 37042                                 P‐0044335 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER, MARQUITA D
902 FISHER CT
CLARKSVILLE, TN 37042                                 P‐0044339 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER, RHONDA H
305 TERRY ROAD
FOUNTAIN INN, SC 29644                                P‐0042873 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROTTER, RHONDA H
305 TERRY ROAD
FOUNTAIN INN, SC 29644                                P‐0042891 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROUPE, GREGORY R
685 MULLANPHY
FLORISSANT, MO 63031                                  P‐0007957 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROUT, RICHARD RIC L
192 LOWE ST
TAVERNIER, FL 33070                                   P‐0037507 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROUT, THOMAS A
330 VILLA VISTA STREET
STERLING, CO 80751                                    P‐0033372 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROUTMAN, ALTHEA
13 CHESTNUT AVE
BROWNSMILLS, NJ 08015                                 P‐0056664   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROUTMAN, CARRIE J
509 SOUTH PIKE ROAD
SARVER, PA 16055                                      P‐0005345 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROUTMAN, LOUISE B
720 CENTER STREET
MILLERSBURG, PA 17061‐1410                            P‐0034018 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROWBRIDGE, BRADLEY S
PO BOX 45
PLYMOUTH, FL 32786‐0045                               P‐0032174 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROWELL, HETLEY
207 SAINT JAMES AVE
PHILLIPSBURG, NJ 08865                                P‐0007380 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROXELL, KATHLEEN A
325 S BISCAYNE BLVD APT 2017
MIAMI, FL 33131                                       P‐0001843 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROY, HELEN C
10228 STRATFORD AVE
FAIRFAX, VA 22030                                     P‐0037247 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROY, JOHN W
144 TROY CIRCLE
FORT WALTON BCH, FL 32547                             P‐0003109 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROY, JOHN W
2 MOONLIGHT COURT
MILLSTONE TWP., NJ 08510                              P‐0016214 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROY, JOHN W
2 MOONLIGHT COURT
MILLSTONE TWP., NJ 08510                              P‐0016231 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3317 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1481 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TROY, JOHN W
2 MOONLIGHT COURT
MILLSTONE TWP., NJ 08510                             P‐0016251 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROY, JOHN W
2 MOONLIGHT COURT
MILLSTONE TWP., NJ 08510                             P‐0016375 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TROY, JOHN W
2 MOONLIGHT COURT
MILLSTONE TWP., NJ 08510                             P‐0016382 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUAX, EDWARD E
19205 SW 55TH COURT
TUALATIN, OR 97062                                   P‐0018884 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUDEAU, NORMAN A
1921 MEADOW ROAD
WALNUT CREEK, CA 94595                               P‐0052237 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUDELLE, CAROL L
52 KAPPER DR
WINCHESTER, NH 03470                                 P‐0035362 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUEBLOOD, DONALD R
1629 N DRESSAGE ST
ORANGE, CA 92869‐1019                                P‐0026017 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUEDSON, SCOTT W
100 EAST MAPLE ST
MARSHALL, MN 56258                                   P‐0008685 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUELOVE & MACLEAN
ATTN: DAN MOFFA
57 CALENDAR ROAD
WATERTOWN, CT 06795                                    4980     6/5/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
TRUELOVE AND MACLEAN, INC.
C/O DAN MOFFA
57 CALLENDER ROAD
WATERTOWN, CT 06795                                    4978     6/5/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
TRUELOVE AND MACLEAN, INC.
C/O DAN MOFFA
57 CALLENDER ROAD
WATERTOWN, CT 06795                                    4999     6/8/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
TRUELOVE, JANET G
5702 BETHEL RD.
CLERMONT, GA 30527                                   P‐0049845 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUEX, DIANNA L
10867 COLOUR MAGIC STREET
HENDERSON, NV 89052                                  P‐0000943 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUITT, JAIMIYA
65 GEORGE WALKER RD
WEST POINT, MS 39773                                 P‐0035957 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUITT, JAIMIYA R
65 GEORGE WALKER RD
WEST POINT, MS 39773                                 P‐0037875 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUITT, TIFFANY
65 GEORGE WALKER RD
WEST POINT, MS 39773                                 P‐0035895 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUJILLO, ALVARO
9831 NW 24 STRRET
SUNRISE, FL 33322                                    P‐0052501 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3318 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1482 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TRUJILLO, CLARA
7429 FIRESTONE PLACE
UNIT #3
DOWNEY, CA 90241                                     P‐0039826 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUJILLO, GILBERT
4575 COACHMAN WAY
SANTA MARIA, CA 93455                                P‐0030679 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUJILLO, HENRY
2719 JEWELSTONE COURT
FORT COLLINS, CO 80525                               P‐0010116 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUJILLO, ISABELLA
90002 W 119 PR NW
PROSSER, WA 99350                                    P‐0029251 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUJILLO, JENNIFER N
9000 PEBBLE SHORE COURT
LAS VEGAS, NV 89117                                  P‐0002016 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUJILLO, KIMBERLY T
7429 FIRESTONE PLACE
UNIT #3
DOWNEY, CA 90241                                     P‐0039824 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRULUCK, MONA
4913 ABELIA DR
BATON ROUGE, LA 70808                                P‐0029279 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUMAN, SARAH
1908 RESTON METRO PLAZA
#805
RESTON, VA 20190                                     P‐0057521 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUMBO, PETER K
9015 SW LANCELOT LANE
PORTLAND, OR 97219                                   P‐0038337 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUMBO, PETER K
9015 SW LANCELOT LANE
PORTLAND, OR 97219                                   P‐0038340 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUMBO, PETER K
9015 SW LANCELOT LANE
PORTLAND, OR 97219                                   P‐0038343 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUMP, DANIEL T
5233 MONTE VISTA ST.
APT. 306
LOS ANGELES, CA 90042                                P‐0037735 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUMP, DUANE
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047428 12/22/2017     TK Holdings Inc., et al.                   $250,000.00                                                                                  $250,000.00
TRUMPER, TONI J
817 CARRICK BEND CIRCLE, #203
NAPLES, FL 34110                                     P‐0031472 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUNCELLITO, LAURA
5522 WILLOW VALLEY ROAD
CLIFTON, VA 20124                                    P‐0025732 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TRUONG, JOHN
103 ENCANTO LN
MONTEREY PARK, CA 91755                              P‐0018198 11/7/2017      TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
TRUONG, KEVIN V
2125 87TH TRAIL
BROOKLYN PARK, MN 55443                              P‐0030844 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3319 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1483 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                 Creditor Name and Address           Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
TRUONG, KIM‐HAO
4907 BRESEE AVE
BALDWIN PARK, CA 91706                               P‐0050372 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRUONG, THUY M
5534 SE. 62ND AVE
PORTLAND, OR 97206                                   P‐0048413 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRUONG, TRUONG M
5534 S.E. 62ND AVE
PORTLAND, OR 97206                                   P‐0048640 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRUONG, VAN
PO BOX 25798
SANTA ANA, CA 92799                                    4529      12/27/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TRUONG, VAN
14057 MCFADDEN LN
ORLANDO, FL 32827                                    P‐0000335 10/19/2017       TK Holdings Inc., et al.                     $4,800.00                                                                                     $4,800.00
TRUONG, YEN N
1512 MCCABE WAY
WEST COVINA, CA 91791                                P‐0041602 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRUONG, YEN N
1512 MCCABE WAY
WEST COVINA, CA 91791                                P‐0045796 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRUPE, MARLYSS D
5141 E EDGEWOOD CIRCLE
MESA, AZ 85206                                       P‐0053756    1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRUSCELLI, JOHN F
2874 COUNTRYSIDE DRIVE
PLACEVILLE, CA 95667                                 P‐0024857 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRUST OF FRANK C BLUMEYER
2339 TENNESSEE AVE
SAINT LOUIS, MO 63104‐1733                           P‐0004894 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRUST OF FRANK C BLUMEYER
2339 TENNESSEE AVE
SAINT LOUIS, MO 63104‐1733                           P‐0004896 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRW AUTOMOTIVE ELECTRONICS & COMPONENTS GMBH
INDUSTRIESTR. 2‐8
RADOLFZELL 78315
GERMANY                                                2658      11/15/2017        TK Holdings Inc.                                                                    $0.00                                                   $0.00
TRXC TIMING LLC
SCHILLING, DENISE
10727 INDIAN HEAD IND. BLVD.
ST. LOUIS, MO 63132                                  P‐0005138 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRYDER, BONNIE L
52 JANE ROAD
METHUEN, MA 01844                                    P‐0026043 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRYE, LUBA M
2851 ARTHUR LANE
WANTAGH, NY 11793                                    P‐0040104 12/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRYFON, TOD N
3204 SOUTH 9TH ST
TACOMA, WA 98405                                     P‐0017996 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRYPANIS, CRISTINA
5410 LICK RIVER LANE
GAINESVILLE, VA 20155‐1385                           P‐0045858 12/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TRZCINSKI, CHERYL A
269 MURRAY STREET
MERIDEN, CT 06450                                    P‐0006341 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                             Page 3320 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1484 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TSAI, FUYU L
1372 SAGE HEN WAY
SUNNYVALE, CA 94087‐3725                              P‐0027681 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSAI, GRACE M
11383 NW ODEON LN
PORTLAND, OR 97229                                    P‐0041459 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSAI, HERN
138C THE ORCHARD
CRANBURY, NJ 08512                                    P‐0027971 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSAI, MARK
8600 TUSCANY AVE UNIT 305
PLAYA DEL REY, CA 90293                               P‐0046614 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSAI, VICTOR
36 BERTHA PLACE
STATEN ISLAND, NY 10301                               P‐0004818 10/25/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
TSAI, WILLIAM
P. O. BOX 7094
ELLICOTT CITY, MD 21042                               P‐0029665 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSAKANIKAS, DIMITRIA
1639 ROUTE 9,APARTMENT 12
CLIFTON PARK, NY 12065‐4420                           P‐0012200 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSAKOS, STEVEN
9507 ADELPHI RD.
SILVER SPRING, MD 20903                               P‐0005764 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSAKOS, STEVEN
9507 ADELPHI RD.
SILVER SPRING, MD 20903                               P‐0007306 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSAKOS, STEVEN
9507 ADELPHI RD.
SILVER SPRING, MD 20903                               P‐0007344 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, CATHERINE
15309 MENDOCINO ST
SAN LEANDRO, CA 94579                                 P‐0029252 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, CHARLES C
3428 PEGGY COURT
WEST COVINA, CA 91792                                 P‐0050331 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, CHARLES C
3428 PEGGY COURT
WEST COVINA, CA 91792                                 P‐0050366 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, CHARLES C
3428 PEGGY COURT
WEST COVINA, CA 91792                                 P‐0050424 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, CHEUNG
64 AMES ST
QUINCY, MA                                            P‐0008201 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, CHRISTOPHER
15309 MENDOCINO ST
SAN LEANDRO, CA 94579                                 P‐0029261 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, MITCHELL
11706 W ALTADENA AVE
EL MIRAGE, AZ 85335                                   P‐0023413 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, MITCHELL
11706 W ALTADENA AVE
EL MIRAGE, AZ 85335                                   P‐0023453 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3321 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1485 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TSANG, MITCHELL
11706 W ALTADENA AVE
EL MIRAGE, AZ 85335                                  P‐0023455 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, MITCHELL
11706 W ALTADENA AVE
EL MIRAGE, AZ 85335                                  P‐0023460 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, MITCHELL
11706 W ALTADENA AVE
EL MIRAGE, AZ 85335                                  P‐0023461 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSANG, SAM
3916 N. POTSDAM AVE. #1364
SIOUX FALLS, SD 57104                                P‐0013226 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSAO, MEL
1586 CALLE ANDRES
DUARTE, CA 91010                                     P‐0016876 11/5/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
TSARKOVA, OLGA
851 CELESTE LANE
KELLER, TX 76248                                     P‐0009586 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSARKOVA, OLGA
851 CELESTE LANE
KELLER, TX 76248                                     P‐0009605 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSARKOVA, SVETLANA
851 CELESTE LANE
KELLER, TX 76248                                     P‐0009950 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSATRYAN, FELIX
25919 PALOMITA DR
VALENCIA, CA 91355                                   P‐0036192 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSCHAKERT, NORBERT
43 SANDERSON AVE
LYNN, MA 01902                                       P‐0017891 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSCHIRHART, CHRIS M
4003 BLUESTONE LN
ROUND ROCK, TX 78665                                 P‐0045042 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSENG, LI H
1318 NAVELLIER ST
EL CERRITO, CA 94530                                 P‐0048174 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSENG, WEN
6836 KYLE RIDGE POINTE
CANFIELD, OH 44406                                     3994    12/12/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TSENG, WENTA P
1702 FALL RIDGE CIRCLE
KATY, TX 77494                                       P‐0002762 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSENG, YU‐PIN
20651 GOLDEN SPRINGS DR. #158
WALNUT, CA 91789                                     P‐0032947 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSENG, YU‐PIN
20651 GOLDEN SPRINGS DR. #158
WALNUT, CA 91789                                     P‐0032954 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSENG, YU‐PIN
20651 GOLDEN SPRINGS DR. #158
WALNUT, CA 91789                                     P‐0032958 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSENG, YU‐PIN
20651 GOLDEN SPRINGS DR. #158
WALNUT, CA 91789                                     P‐0033046 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3322 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1486 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
TSENG, YU‐PINT
20651 GOLDEN SPRINGS DR. #158
WALNUT, CA 91789                                     P‐0032966 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSEYTLIN, MARK J
24 SHERRI DR
N. PROVIDENCE, RI 02911                              P‐0007982 10/28/2017     TK Holdings Inc., et al.                  $3,000,000.00                                                                                $3,000,000.00
TSG CORPORATIN
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033934 11/30/2017     TK Holdings Inc., et al.                  $1,728,404.00                                                                                $1,728,404.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033407 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033411 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033417 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033423 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033447 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST
SAN DIEGO, CA 92110                                  P‐0033450 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033452 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033453 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033454 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033457 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033458 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033461 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033462 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033464 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                  P‐0033931 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3323 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1487 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0033943 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0033945 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0033948 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0033951 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0033953 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0033955 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0033956 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST
SAN DIEGO, CA 92110                                     P‐0033989 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0033996 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0034003 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0035021 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0035023 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0035024 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0035025 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0035027 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST
SAN DIEGO, CA 92110                                     P‐0035029 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0035030 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0035032 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 3324 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1488 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0035035 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0035037 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST
SAN DIEGO, CA 92110                                     P‐0035061 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0035064 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0035066 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038261 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038263 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS S.T
SAN DIEGO, CA 92110                                     P‐0038264 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038265 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038266 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038284 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038288 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038292 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038293 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038294 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038295 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038296 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038298 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 3325 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1489 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038300 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038302 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038304 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST
SAN DIEGO, CA 92110                                     P‐0038305 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038306 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038308 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038312 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038314 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038316 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038320 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038323 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038326 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038328 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038334 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038338 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038341 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038342 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEOG, CA 92110                                     P‐0038352 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 3326 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1490 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038355 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038364 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038365 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038369 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038370 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGI, CA 92110                                     P‐0038376 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038378 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038379 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST
SAN DIEGO, CA 92110                                     P‐0038382 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038384 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038389 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038391 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038393 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038396 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038403 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038405 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038415 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038417 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 3327 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1491 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038436 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038441 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038443 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038445 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST
SAN DIEGO, CA 92110                                     P‐0038447 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038464 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038467 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038478 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038480 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038482 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038483 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038488 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038489 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038490 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038493 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038495 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038498 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                     P‐0038500 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 3328 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1492 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038501 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038503 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038515 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038519 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038520 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038521 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038523 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038525 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORATION
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0038527 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSG CORPORTATON
3860 ROSECRANS ST.
SAN DIEGO, CA 92110                                 P‐0033418 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSIATSIOS, LINDA
64 ISLAND POND ROAD
MANCHESTER, NH 03109                                P‐0055287 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSIRIGOS, JOHN N
737 40TH STREET
BROOKLYN, NY 11232                                  P‐0022495 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSIRKAS, DIONYSIOS
1111 SONATA DRIVE
VALLEJO, CA 94591                                   P‐0017593 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSOTAKOS, JENNIFER
215‐1/2 WOODLAND AVENUE
NEW CUMBERLAND, PA 17070                            P‐0022199 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSOTAKOS, NIKOLAOS
215‐1/2 WOODLAND AVENUE
NEW CUMBERLAND, PA 17070                            P‐0022196 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSUBOI, RYAN
8450 W CHARLESTON BLVD
#1001
LAS VEGAS, NV 89117                                 P‐0039594 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TSUI, FANG C
20052 ILUSO AVE
WALNUT, CA 91789                                    P‐0039342 12/12/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
TSUI, WING SZE E
2450 HIDEAWAY LANE
DUARTE, CA 91010                                    P‐0029376 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3329 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1493 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TSUKAMOTO, JEAN H
1448 YOUNG ST. #507
HONOLULU, HI 96814                                    P‐0025497 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TU, CHI D
16522 69TH PL NE
KENMORE, WA 98028                                     P‐0036858 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TU, CLAIRE L
15209 ARCTURUS AVE
GARDENA, CA 90249‐4111                                P‐0036632 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TU, RAYMOND K
5610 WISCONSIN AVE
APT 204
CHEVY CHASE, MD 20815                                 P‐0015692 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUA MICHAE J GENOVESE
GENOVESE TEE, KATHERINE S
1436 GRAND ARMY ROAD
LABADIE, MO 63055                                     P‐0052526 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUAVALE, PRELL A
1090 JENNINGS AVE #207
SANTA ROSA, CA 95401                                  P‐0053803   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUAZON, RUSSELL
6572 FORRESTAL AVE
CLOVIS, CA 93619                                      P‐0028840 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUBBS, KERRY L
312 CREST POINTE S
BREMEN, GA 30110                                      P‐0047671 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TU‐BIGNEY, MELODY
1722 MITCHELL AVE 171
TUSTIN, CA 92780                                      P‐0051843 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCHSCHERER, ERIC J
N6386 23RD RD
WILD ROSE, WI 54984                                   P‐0012439 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCHSCHERER, ROBIN G
11 E. SEPARATION CANYON TR.
FLAGSTAFF, AZ 86005                                   P‐0007467 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCK, JANA
8507 HUCKLEBERRY LN
LANSING, MI 48917                                     P‐0035852 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, BENJAMIN
385A ALCATRAZ AVE
OAKLAND, CA 94618                                     P‐0034784 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, HAROLD W
135 HIDDEN BAY DR.
SUMTER, SC 29154                                      P‐0022790 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, KATINA C
23 FIELDALE CT
GREENSBORO, NC 27406                                  P‐0041978 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, KIMBERLY B
378 MCCOMBS ROAD
VENETIA, PA 15367                                     P‐0033718 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, LESLINE M
21320 BRINSON AVE #115
PT CHARLOTTE, FL 33952                                P‐0032113 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, LULA
13803 FIELDSTONE DR
HOUSTON, TX 77041                                     P‐0016167 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3330 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1494 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TUCKER, MARILYN A
139 BLUFF VIEW DR
109
BELLEAIR BLUFFS, FL 33770                            P‐0034056 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, MARLEEN
7959 THON DRIVE
VERONA, PA 15147                                     P‐0052246 12/27/2017     TK Holdings Inc., et al.                     $1,453.84                                                                                    $1,453.84
TUCKER, MARY
18 WOODCLIFF DRIVE
STORMVILLE, NY 12582                                 P‐0049371 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, MELISSA T
18 WOODCLIFF DRIVE
STORMVILLE, NY 12582                                 P‐0050011 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, MICHELLE D
21301 NORWALK BLVD. #86
HAWAIIAN GARDENS, CA 90716                           P‐0045081 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, PATRICIA M
1341 SHERIDAN AVE. N
MINNEAPOLIS, MN 55411                                P‐0054331   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, RICHARD A
3060 GENEVA
AMMON, ID 83406                                      P‐0005785 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, ROBERT C
378 MCCOMBS ROAD
VENETIA, PA 15367                                    P‐0033208 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, ROBERT C
378 MCCOMBS ROAD
VENETIA, PA 15367                                    P‐0033723 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, ROBERT J
1685 LONG HORIZON LANE
HENDERSON, NV 89074‐2904                             P‐0046022 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, ROLAND L
8288 S. ALBION ST
CENTENNIAL, CO 80122                                 P‐0027018 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, ROLAND L
8288 S. ALBION ST
CENTENNIAL, CO 80122                                 P‐0027030 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, RONALD L
18322 PLACER HILLS ROAD
MEADOW VISTA, CA 95722                               P‐0041643 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, STEPHANIE F
1635 ENZOR ROAD
TROY, AL 36079                                       P‐0033900 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, STEPHANIE M
812 MONTPELIER STREET
BALTIMORE, MD 21218                                  P‐0058012 6/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, TATIYANA E
18 WOODCLIFF DRIVE
STORMVILLE, NY 12582                                 P‐0050991 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, THOMAS F
818 GREY EAGLE CIR S
COLORADO SPRINGS, CO 80919                           P‐0050346 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUCKER, THOMAS F
818 GREY EAGLE CIR S
COLORADO SPRINGS, CO 80919                           P‐0050382 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3331 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1495 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
TUCKER, THOMAS L
1100 N. GATEWAY BLVD.
APT. 3139
FORNEY, TX 75126                                        2467    11/11/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TUCKER, VALERIE G
1719 MAPLETON AVENUE
BOULDER, CO 80304                                     P‐0006863 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUCKER, VALERIE GORDON
RICHARD TUCKER
1719 MAPLETON AVENUE
BOULDER, CO 80304                                       954     10/27/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TUCZYNSKI, CYNTHIA R
4355 S AUSTIN STREET
MILWAUKEE, WI 53207                                   P‐0031835 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUCZYNSKI, CYNTHIA R
4255 S AUSTINS STREET
MILWAUKEE, WI 53207                                   P‐0031837 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUDOR III, BYNUM E
5123 VIRGINIA WAY
SUITE B‐23
BRENTWOOD, TN 37027                                   P‐0037479 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUDOR III, BYNUM E
5123 VIRGINIA WAY
SUITE B‐23
BRENTWOOD, TN 37027                                   P‐0037482 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUDOR, JONI
13021 EARLY RUN LANE
RIVERVIEW, FL 33578                                     308     10/20/2017        TK Holdings Inc.                                                                    $0.00                                                   $0.00
TUEBNER, ELISABETH K
C/O VICTORIA STONER ESQ
3516 PLANK RD STE 104
FREDERICKSBURG, VA 22407                              P‐0050163 12/27/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                    $25,000.00
TUFTE, MARY JO
2189 WEST MESA HILLS DRIVE
CEDAR CITY, UT 84720                                  P‐0014139 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUFTE, MATTHEW W
285 EL MONTE AVE
VENTURA, CA 93004                                     P‐0019568 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUGBERK, CARL E
5806 CONWAY ROAD
BETHESDA, MD 20817                                    P‐0020029 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUGMAN, EDITH H
216 CHERRY DRIVE
BOONE, NC 28607                                       P‐0014168 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUGWELL‐CORE, AARON M
406 ALDER AVE
SUMNER, WA 98390                                      P‐0018104 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUININGA, KEVIN
5815 BANNING PLACE
BURKE, VA 22015                                       P‐0010320 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUININGA, KEVIN
5815 BANNING PLACE
BURKE, VA 22015                                       P‐0010322 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUKES, MONIQUE J
23 KEYSTONE DRIVE
SAVANNAH, GA 31401                                    P‐0058108 6/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                            Page 3332 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                     Filed 04/27/21                 Page 1496 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
TULADHAR, RABI M
22 S ELM ST
HICKSVILLE, NY 11801                                 P‐0007514 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TULADHAR, RABI M
22 S ELM ST
HICKSVILLE, NY 11801                                 P‐0007526 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TULEJA, NICHOLAS R
18110 LOOMIS AVE
HOMEWOOD, IL 60430                                   P‐0015911 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TULL, GARRY D
815 18TH STREET SOUTH
APT 407
ARLINGTON, VA 22202                                  P‐0008065 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TULL, GARRY D
815 18TH STREET SOUTH
APT 407
ARLINGTON, VA 22202                                  P‐0008067 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TULLIS, ELIZABETH A
201 E. STAFFORD AVE.
WORTHINGTON, OH 43085                                P‐0038230 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TULLMAN, JEFFREY S
315 E. 52ND STREET
APT. 2
NEW YORK, NY 10022                                   P‐0027774 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TULLY, TIMOTHY J
17746 CRESTVIEW DRIVE
ORLAND PARK, IL 60467                                P‐0038892 12/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUMAN, PHILLIP F
601 PARK HILLS DR
EFFINGHAM, IL 62401                                  P‐0004489 10/25/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TUMBLESON, DEBORAH
1203 OLD DUTCH ROAD
MANCHESTER, OH 45144                                 P‐0047380 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUMMINELLO, SAMANTHA
29 PEMBROOK AVENUE
NORTH BRUNSWICK, NJ 08902                            P‐0006059 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUNG, ARTHUR C
502 LARCHWOOD AVENUE
UPPER DARBY, PA 19082                                P‐0036763 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUNG, MINGKUEI E
1520 HIGH SCHOOL DR
SAINT LOUIS, MO 63144                                P‐0005328 10/26/2017       TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
TUNG, MINGKUEI E
1520 HIGH SCHOOL DR
SAINT LOUIS, MO 63144                                P‐0025271 11/6/2017        TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
TUNINK, GREGORY J
1815 EUCLID AVE
LINCOLN, NE 68502‐2620                               P‐0051132 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUNIS, STEVE
2640 REAR OLYPHANT AVE
SCRANTON, PA 18509                                     1852    11/8/2017    Takata Protection Systems Inc.                       $0.00                                                                                        $0.00
TUNMORE, KENNETH A
641 WEIMAN AVENUE
RIDGECREST, CA 93555                                 P‐0041438 12/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3333 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1497 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
TUNNEY, BOBBY L
1313 WEST FOURTH STREET
WINSLOW, AZ 86047                                   P‐0042437 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUNNEY, JONATHAN WELLS
7791 E. OSBORN RD.
APT.147 E
SCOTTSDALE, AZ 85251                                  595     10/24/2017        TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
TUNSTALL, LATORA
601 E VILLAGE GREEN DR #161
MOBILE, AL 36609                                    P‐0011479 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUOHY, JOHN P
808 PARK PLACE DRIVE
MENDOTA HEIGHTS, MN 55118‐2743                      P‐0025543 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TUPY, JOSEPH A
1970 VISTA AVENUE
SIERRA MADRE, CA 91024                              P‐0018475 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TURBERVILLE, SANDRA C
SANDRA CRAIG TURBERVILLE
123 AUTUMN RUN PLACE
VILLA RICA, GA 30180                                P‐0007510 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TURCO, JENIFER
3408 BRANDON DR
VALDOSTA, GA 31605                                  P‐0043773 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TURCO, JOSEPH C
29015 SW SAN REMO AVENUE
WILSONVILLE, OR 97070                               P‐0055019 1/17/2018      TK Holdings Inc., et al.                      $700.00                                                                                        $700.00
TURINSKY, PAUL J
618 NORTH BOYLAN AVENUE
UNIT 724
RALEIGH, NC 276031439                               P‐0010555 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TURK, CYNTHIA N
8224 229TH ST
APT 2
QUEENS VILLAGE, NY 11427                            P‐0034968 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TURK, TONYA
C/O MORRIS HAYNES WHEELES KNOWLES & NELSON
ATTN: EMILY NELSON
3500 COLONNADE PARKWAY, SUITE 100
BIRMINGHAM, AL 35243                                  3328    11/22/2017        TK Holdings Inc.                          $8,700.00                                                                                     $8,700.00
TURLEY, CAROLYN
1218 BARTLETT ST. UNIT 6
HOUSTON, TX 77006                                   P‐0054947 1/16/2018      TK Holdings Inc., et al.                    $12,000.00                                                                                    $12,000.00
TURLEY, RENEE D
2207 EMPIRE CENTRAL
APARTMENT 233
DALLAS, TX 75235                                    P‐0056077 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TURMAN, JACQUELINE
1321 PHYLLIS DRIVE
ANDERSON, SC 29621                                    603     10/25/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
TURMAN, JONATHAN
61 CHISHOLM TRAIL
THOUSAND OAKS, CA 91320                             P‐0039313 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TURNAGE, SUE B
1080 SAINT JOSEPH STREET P4
CAROLINA BEACH, NC 28428                            P‐0000709 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                          Page 3334 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1498 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TURNBULL, CYNTHIA K
CYNTHIA TURNBULL
1285 S. MARMOT DR.
TUCSON, AZ 85713                                     P‐0048844 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, ADGENDA M.
300 CYPRESS BAY DRIVE
JACKSONVILLE, NC 28546                                 209     10/19/2017        TK Holdings Inc.                           $300.00                                                                                       $300.00
TURNER, APRIL D
1204 LITTLE CREEK RD.
CHESTER, MD 21619                                    P‐0032148 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, ASHLEY
3333 THREAD NEEDLE RD
AUGUSTA, GA 30907                                    P‐0052442 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, ASHLEY
3333 THREADNEEDLE RD
AUGUSTA, GA 30907                                    P‐0052485 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, ASHLEY
3333 THREADNEEDLE RD
AUGUSTA, GA 30907                                    P‐0052491 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, ASHLEY
3333 THREADNEEDLE RD
AUGUSTA, GA 30907                                    P‐0054775 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, BOBBY L
135 BLUE RIDGE TRAIL
POWDER SPRINGS, GA 30127                             P‐0018234 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, BRIDGET C
P.O. BOX 332
SAINT MICHAEL, PA 15951                              P‐0024444 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, CAROLYN B
723 KOPPLOW PL
SAN ANTONIO, TX 78221‐3050                           P‐0047320 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, CASSANDRA
1463 WEST MAIN ST
PLYMOUTH, PA 18651                                   P‐0054545 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, CHARMAINE O
7833 KARLA STREET
WESTWEGO, LA 70094                                   P‐0030152 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, CHARMAINE O
7833 KARLA STREET
WESTWEGO, LA 70094                                   P‐0033467 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, CHRISTOPHER W
4522 PARK RD
MOBILE, AL 36605                                     P‐0007952 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, CONNIE J
201 DUNCAN HILL
DANVILLE, KY 40422                                   P‐0003543 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, CYDNEY
8634 S KNOX AVE
CHICAGO, IL 60652                                    P‐0024008 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, DIANNE C
10 RIVERLYN TERRACE
FORT SMITH, AR 72903                                 P‐0040816 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, DIONNE
898 OAK STREET
UNIT 1314
ATLANTA, GA 30310                                    P‐0049629 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3335 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1499 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TURNER, ELIZABETH
3540 RED MINE LN
GRAND PRAIRIE, TX 75052                               P‐0001688 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, ELLIS RAY
1604 RIVERWIND DR. APT F.
COLUMBIA, SC 29210                                      527     10/23/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TURNER, GREGORY K
504 STONE STREET
OSCEOLA MILLS, PA 16666                               P‐0037236 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, JAMES
511 ST. CLAIR AVE.
SPRING LAKE, NJ 07762                                 P‐0006945 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, JAMES A
11687 WOODLAND DR
MC CALLA, AL 35111                                    P‐0035592 12/4/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TURNER, JAMES J
30 LONG LANE
PLANTSVILLE, CT 06479‐1232                            P‐0044934 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, JANE A
26985 TIMBERLINE TERRACE
VALENCIA, CA 91381                                    P‐0017934 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, JANICE A
P.O. BOX 80604
ATHENS, GA 30608                                      P‐0045484 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, JAYNE
7722 RESEDA BLVD
APT 65
RESEDA, CA 91335                                      P‐0018327 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, JERRY M
1530 COUNTY ROAD 7
BREMEN, AL 35033                                      P‐0003591 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, JOHN
5713 HEATHERSTONE DRIVE
RALEIGH, NC 27606                                     P‐0048036 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, JOSEPH C
809 BRISA DEL MAR DR.
EL PASO, TX 79912                                     P‐0023180 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, JR, JACKSON E
30425 LEEMOOR ST
BEVERLY HILLS, MI 48025                               P‐0021080 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, KENNETH D
16730 DAVID GLEN DR
FRIENDSWOOD
, TX 77546                                            P‐0001582 10/22/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
TURNER, KENNETH D
16730 DAVID GLEN DR
FRIENDSWOOD, TX 77546                                 P‐0001707 10/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
TURNER, KENNETH E
3815 EVANS TO LOCKS ROAD
MARTINEZ, GA 30907                                    P‐0006955 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, KEVIN P
1525 HILLS CHAPEL RD APT 19
MANCHESTER, TN 37355‐8476                             P‐0026732 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, KEVIN P
1525 HILLS CHAPEL RD APT 19
MANCHESTER, TN 37355‐8476                             P‐0026737 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3336 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1500 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TURNER, KIMBRELLY L
135 BLUE RIDGE TRAIL
POWDER SPRINGS, GA 30127                            P‐0018233 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, KYLE
516 MORAINE WAY
HEATH, TX 75032                                     P‐0019589 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, KYLE M
516 MORAINE WAY
HEATH, TX 75032                                     P‐0019597 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, LEONARD
P.O. BOX 57
BRYANT, AR 72089                                    P‐0048467 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, LEONARD J
P.O. BOX 57
BRYANT, AR 72089                                    P‐0048655 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, LYNN A
281 DRAEGER DR
MORAGA, CA 94556                                    P‐0052877 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, MARGARET
5713 HEATHERSTONE DR.
RALEIGH, NC 27606                                   P‐0043831 12/21/2017     TK Holdings Inc., et al.                      $913.44                                                                                       $913.44
TURNER, MARGARET
5713 HEATHERSTONE DR.
RALEIGH, NC 27606                                   P‐0043849 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, MARK A
PO BOX 1854
WHITE PLAINS, NY 10602                              P‐0031743 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, MARLIN G
P.O. BOX 460
TAPPAHANNOCK, VA 22560                              P‐0050907 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, MARQUIS
19 IVY SQ NE
ATLANTA, GA 30342                                   P‐0057971   6/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, MAURICE L
324 FEATHERSTONE DR
CHARLOTTE, NC 28213                                 P‐0011701 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, MAURICE L
324 FEATHERSTONE DR
CHARLOTTE, NC 28213                                 P‐0026741 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, NANCY J
30425 LEEMOOR ST
BEVERLY HILLS, MI 48025                             P‐0020967 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, NINA L
84 CORTINA DR
CHICO, CA 95973                                     P‐0040889 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, RANDY G
421 WOODHOLLOW DR.
WYLIE                                               P‐0021060 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, RHODA
6208 BDWLING BROOK DRIVE
DALLAS, TX 75241‐2610                               P‐0026682 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, RICHARD L
10 RIVERLYN TERRACE
FORT SMITH, AR 72903                                P‐0040802 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3337 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1501 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
TURNER, RICHARD L
10 RIVERLYN TERRACE
FORT SMITH, AR 72903                                 P‐0040808 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, ROMISHIA A
653 O'MEARA ST
SAN DIEGO, CA 92114                                  P‐0057532 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, SAMUEL E
210 N CENTER STREET
MARSHALLTOWN, IA 50158                               P‐0013173 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, SCOTT
1463 WEST MAIN ST
PLYMOUTH, PA 18651                                   P‐0054547 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, SHARON S
15294 NORTHLAKE ROAD
MAGALIA, CA 95954                                    P‐0014551 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, SKYQUAJUS
2422 CHOCTAW TRACE
MURFREESBORO, TN                                     P‐0012601 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, STUART
750 PARK AVENUE NE
29W
ATLANTA, GA 30326‐3265                               P‐0021509 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, SUE A
8185 COUNTY ROAD 2578
ROYSE CITY, TX 75189                                 P‐0009544 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, TOMMY
426 MAGAZINE STREET
TUPELO, MS 38804                                     P‐0051370 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, TONYA L
5413 WHEATCROSS PLACE
RALEIGH, NC                                          P‐0002387 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNER, ULRIKE U
4036 QUARTER DOME CIRCLE
RANCHO CORDOVA, CA 95742                             P‐0049680 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNGREN, MARGARET E
328 FOREST ST., APT. A
OAKLAND, CA 94618                                    P‐0050665 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURNQUEST, GRACE E
1434 NW 80TH WAY
PLANTATION, FL 33322‐5772                            P‐0043050 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUROFF, RICHARD J
1141 TERRACINA DRIVE
EL DORADO HILLS, CA 95762                            P‐0026887 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUROVETS, SERGEI
6199 GRAYSTONE LOOP
SPRINGFIELD, OR 97478                                P‐0040428 12/14/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
TUROVETS, SERGEI
6199 GRAYSTONE LOOP
SPRINGFIELD, OR 97478                                P‐0054310   1/9/2018     TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
TURPAUD, KIM M
6679 PIKE CIRCLE
LARKSPUR, CO 80118                                   P‐0048023 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
TURPAUD, KIM M
6679 PIKE CIRCLE
LARKSPUR, CO 80118                                   P‐0048522 12/26/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00

                                                                                           Page 3338 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1502 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
TURPIE, WILLAM
4813 PORTALIS WAY
ANACORTES, WA 98221                                  P‐0039354 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURPIN, JENNIFER E
60 RYAN AVE
MILL VALLEY, CA 94941                                P‐0027564 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURPIN, NANCY
2846 SWEET CLOVER WAY
WAUCONDA, IL 60084                                   P‐0032753 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURPIN, TERESA
PO BOX 906
BUFFALO, NY 14205                                      942       10/31/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TURSKA, ALLAN W
39 SWEETGUM CT N
HOMOSASSA, FL 34446‐5135                             P‐0003903 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURTLE, QUENTIN C.
48 GARDEN HILLS DR.
CRANSTON, RI 02920                                     4378      12/22/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
TURULA, ROWENA J
1268 STATE RT 505 APT. #6
TOLEDO, WA 98591                                     P‐0022729 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TURY, ROBIN R
1181 E FREMONT STREET
PAHRUMP, NV 89048                                    P‐0057013    2/6/2018      TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
TUSH, JODY
236 ROCK LAKE DRIVE
ZELIENOPLE, PA 16063                                 P‐0010387 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUSH, KIRK R
236 ROCK LAKE DRIVE
ZELIENOPLE, PA 16063                                 P‐0009195 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUTAK , JOAN M
3936 GIBSONIA ROAD
GIBSONIA, PA 15044‐9704                              P‐0032406 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUTTLE, CHARLES L
817 N COOLIDGE AVE
PALATINE, IL                                         P‐0044980 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUTTLE, CHARLES L
817 N COOLIDGE AVE
PALATINE, IL 60067                                   P‐0048437 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUTTLE, PATRICIA A
817 N COOLIDGE AVE
PALATINE, IL 60067                                   P‐0045134 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUTUNJIAN, CHRISTOPHER S
7639 MARY ELLEN AVE
NORTH HOLLYWOOD, CA 91605                            P‐0054712 1/14/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TUZIK, AMAELYS D
2882 ROYAL PALM WAY
TALLAHASSEE, FL 32309                                P‐0002634 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TWADDELL, CHRISTINA S
1540 E. CANFIELD LN. APT.6
ANAHIEM, CA 92805                                    P‐0031366 11/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TWADDELL, GEORGE
NO ADDRESS PROVIDED
                                                     P‐0015231 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3339 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1503 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                           Amount                                                  Amount
TWARDY, HEATHER R
19 CHURCH ST
UNION DALE, PA 18470                                  P‐0011645 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TWEEDT, TAMI J
517 E. HACKLEY AVE.
DES MOINES, IA 50315                                  P‐0022535 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TWIGG, CHRISTOPHER J
216 3RD AVENUE
MELBOURNE BEACH, FL 32951                             P‐0006510 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TWIGG, HARRIET N
6727 GLENMONT ST
FALLS CHURCH, VA 22042                                P‐0046859 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TWILLEGAR, PAUL M.
1172 SANTA OLIVIA ROAD
CHULA VISTA, CA 91913                                   4355      12/26/2017        TK Holdings Inc.                              $0.00              $0.00                                                                      $0.00
TWIN CITIES DISABILITY LAW FI
HOPKINS, LINDA K
449 SOUTH OWASSO BLVD W
ST PAUL, MN 55113                                     P‐0033866 11/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TWIN CITY TIRE COMPANY
MARC LITTMAN
16 E 40 STREET
NEW YORK, NY 10016                                    P‐0050059 12/27/2017       TK Holdings Inc., et al.                   $349,279.10                                                                                   $349,279.10
TWITCHELL, ALLEN W
40 KNOWLTON ST.
CAMDEN, ME 04843                                      P‐0004010 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TWITCHELL, ALLEN W
40 KNOWLTON ST.
CAMDEN, ME 04843                                      P‐0004018 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TWITTY, MICHAEL E
2120 ASHLEY COOPER LANE
CHARLESTON, SC 29414                                  P‐0004135 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TWOEY, NANCY L
282 EAST AVENUE
NORTH TONAWANDA, NY 14120                             P‐0056210 1/30/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TWOMEY, STEPHEN P
425 AMES WAY
CENTERVILLE, MA 02632                                 P‐0053580    1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TWOREK, KAREN M
320 WINDERMERE WAY
LAKE IN THE HILL, IL 60156                            P‐0029498 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TYCO INTEGRATED SECURITY, LLC
10405 CROSSPOINT BLVD
INDIANAPOLIS, IN 46256                                   11       7/11/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
TYCO INTEGRATED SECURITY, LLC
10405 CROSSPOINT BLVD
INDIANAPOLIS, IN 46256                                   26       7/11/2017         TK Holdings Inc.                                                                                                          $0.00             $0.00
TYCO INTEGRATED SECURITY, LLC
10405 CROSSPOINT BLVD
INDIANAPOLIS, IN 46256                                  4658       1/2/2018         Takata Americas                               $0.00                                                                                         $0.00
TYDELSKI, GREGORY D
4622 NORTHFORK DR
PEARLAND, TX 77584                                    P‐0026398 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TYE, ONDREA J
520 E LEMON AVE
MONROVIA, CA 91016                                    P‐0019130 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                              Page 3340 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1504 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
TYGHTER, ANGINE
12975 SW 21ST ST
MIRAMAR, FL 33027                                   P‐0016084 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER JR, RICHARD LEE
3730 E SAN MATEO WAY
CHANDLER, AZ 85249                                    789     10/28/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
TYLER, ARLIETA E
210H NEW HOLLAND COURT
COLUMBIA, SC 2910                                   P‐0003941 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, ARTHUR J
4040 DESERT CR
SAN ANTONIO, TX 78244                               P‐0040424 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, ARTHUR J
4040 DESERT CR.
SAN ANTONIO                                         P‐0040524 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, BARBARA J
690 WATT AVENUE
SACRAMENTO, CA 95864                                P‐0037515 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, CHRISTINE A
1623 MAYFLOWER DR
MIDDLETON, WI 53562                                 P‐0010785 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, CHRISTOPHER
908 MOCKINGBIRD LANE
GLENN HEIGHTS, TX 75154                             P‐0027395 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, JENNIFER L
4633 RED HAWK TERRACE
BLADENSBURG, MD 20710                               P‐0004782 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, JESSICA L
5305 CHESTERFIELD
AUSTIN, TX 78751                                    P‐0002168 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, KATHLEEN M
7868 MILLIKEN AVE, APT. 432
RANCHO CUCAMONGA, CA 91730                          P‐0035427 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, KATINA A
2005 CREEKSIDE WAY
COLUMBIA, SC 29210                                  P‐0007884 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, LISA M
9500 PERRY HALL BLVD
101
NOTTINGHAM, MA 21236                                P‐0005503 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, LORA A
40 BLUEFORDTOWN RD
NESMITH, SC 29580                                   P‐0034887 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, PATRICK
14909 BANBRIDGE TRAIL
AUSTIN, TX 78717                                    P‐0036282 12/5/2017      TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
TYLER, ROBERT J
1355 LINCOLN ST
RED BLUFF, CA 96080                                 P‐0016293 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, SANDRA J
1805 SCOTT AVE
MODESTO, CA 95350                                   P‐0016786 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYLER, STEVE
2564 FRANKI
ORANGE, CA 92865                                    P‐0022823 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3341 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1505 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
TYLUTKI, KATHERINE D
111 SCHMIDT STREET
FONDA, NY 12068                                       P‐0015091 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYMA, MILDRED
24 GREENFIELD DRIVE
ANSONIA, CT 06401                                     P‐0055535 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYNDALL, BARBARA K
991 ABERDEEN RD
BAY SHORE, NY 11706‐7724                              P‐0013596 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYNES, AUBREY C
68509 ABNEY DR.
MANDEVILLE, LA 70471                                    1104    11/1/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
TYRE, JILLIAN R
3281 SE PINTO STREET
PORT SAINT LUCIE, FL 34984                            P‐0000694 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYREE, CALLOWAY R
PO BOX 963
NEAH BAY, WA 98357                                    P‐0034303 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYREE, DONALD R
18270 NORTH HIGHWAY 329
REDDICK, FL 32686                                     P‐0008655 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYREE, LORI L
513 HEMINGWAY DR.
COLUMBIA, TN 38401                                    P‐0050620 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYREE, MONICA A
4630 RIDGEWAY AVE
KANSAS CITY, MO 64133                                 P‐0032922 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYRON, BENJAMIN L
9 ‐ 15 MILE RD. N.W.
SPARTA, MI 49345                                      P‐0039608 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYRONE, MARGIE K
2021 ROCK CREEK DRIVE
GRAND PRAIRIE, TX 75050                               P‐0020558 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYRRELL, AMERICO E
28016 ELLIS COURT
SANTA CLARITA, CA 91350‐1955                          P‐0015492 11/4/2017      TK Holdings Inc., et al.                      $350.00                                                                                       $350.00
TYRRELL, SCOTT A
383 HAZELDELL AVE.
SAN JACINTO, CA 92582                                 P‐0025864 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYSKA, HELEN S
53 PRICE STREET
SAYREVILLE, NJ 08872                                  P‐0026683 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYSON, HENRY F
756 HAZELWOOD DRIVE
WALNUT CREEK, CA 94596                                P‐0015487 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYSON, LAURA A
17 JOHNSON DRIVE
CHATHAM, NJ 07928                                     P‐0031594 11/25/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
TYSON, TERRI
132 OLD KINGS HWY
WILTON, CT 06897                                      P‐0033093 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
TYTAR, MELISSA
9909 48TH AVE NORTH
SAINT PETERSBURG, FL 33708                            P‐0038105 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3342 of 3674
                                                    Case 17-11375-BLS            Doc 4434-1                     Filed 04/27/21                 Page 1506 of 1837
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                          Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address             Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                               Amount                                                   Amount
TYTAR, MELISSA
9909 48 TH AVE NORTH
SAINT PETERSBURG, FL 33708                                P‐0038135 12/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TYTENICZ, GENEVA
516 OLD BUGLE ROAD
EDMOND, OK 73003                                            290     10/20/2017          TK Holdings Inc.                              $0.00                                                                                         $0.00
TYTENICZ, LEO
516 OLD BUGLE ROAD
EDMOND, OK 73003                                            292     10/20/2017          TK Holdings Inc.                              $0.00                                                                                         $0.00
TZAMARAS, ANDREW P
11563 SUMMER OAK DR
GERMANTOWN, MD 20874                                      P‐0030467 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TZOLOS, GREGORY
3723 NAUTILUS AVE
BROOKLYN, NY 11224                                        P‐0057932 5/11/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TZOU, EVELYN
126 VILLAMOURA WAY
DULUTH, GA 30097‐2067                                     P‐0043964 12/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TZOU, JOE
19164 GUNTHER COURT
SARATOGA, CA 95070                                        P‐0020096 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TZOU, JOE
19164 GUNTHER COURT
SARATOGA, CA 95070                                        P‐0020115 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
TZUL, MARCO
7706 CREEKFIELD DR
SPRING, TX 77379                                          P‐0049912 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
U S MOSAIC TILE
MION, CHARLES
4275 STEVE REYNOLDS BLVD
SUITE‐A
NORCROSS, GA 30093                                        P‐0006357 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
U.S. BANK, N.A. D/B/A U.S. BANK EQUIPMENT FINANCE
1310 MADRID STREET
MARSHALL, MN 56258                                           95     8/23/2017           TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
U.S. CUSTOMS AND BORDER PROTECTION
ATTN: REVENUE DIVISION, BANKRUPTCY TEAM
6650 TELECOM DR., SUITE 100
INDIANAPOLIS, IN 46278                                      4099    12/18/2017   Takata Protection Systems Inc.                                          $0.00                                                                      $0.00
U.S. CUSTOMS AND BORDER PROTECTION
ATTN: REVENUE DIVISION, BANKRUPTCY TEAM
6650 TELECOM DR., SUITE 100
INDIANAPOLIS, IN 46278                                      4106    12/18/2017          TK Holdings Inc.                              $0.00              $0.00                                                                      $0.00
UBEROI, RINKU
5669 ASPEN HEIGHTS DR
LAS VEGAS, NV 89118                                         2871    11/21/2017          TK Holdings Inc.                              $0.00                                                                                         $0.00
UBINGER, LISA M
105 NORTH DRIVE
VALENCIA, PA 16059                                        P‐0023329 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UBOM, OFFIONG A
2790 SEQUOIA DRIVE
MACUNGIE, PA 18062                                        P‐0014645 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UDANY, BRIAN
1150 JOHNSON DRIVE
APT 3111
BUFFALO GROVE, IL 60089                                   P‐0011864 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                                  Page 3343 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1507 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin     Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount    Claim Amount
                                                                                                                        Amount                                                   Amount
UDESHI, MALAY
9216 TOPAZ ST
FAIRFAX, VA 22031                                    P‐0028215 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
UDO, PRIZE U
PO BOX 893
CLARKSTON, GA 30021                                  P‐0009180 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
UDOH, ASIAN C
5706 ARROW RIDGE
FAIRVIEW HEIGHTS, IL 62208                           P‐0044832 12/22/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                     $30,000.00
UDWARY, JEANNETTE L
5361 DELANO CT
CAPE CORAL, FL 33904                                 P‐0002097 10/23/2017     TK Holdings Inc., et al.                      $187.48                                                                                         $187.48
UEHARA NAMEPLATE INDUSTRY CO., LTD.
3‐13‐14 MOTOASAKUSA, TAITO‐KU
TOKYO 111‐0041
JAPAN                                                  4987     6/7/2018         TK Holdings Inc.                                                                                                           $0.00             $0.00
UGALDE, ALEXANDER
2300 HERMOSA HILLS CT
GRANBURY, TX 76048                                   P‐0003853 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
UGBOAJA, CHUDI
P.O.BOX 41465
BALTIMORE, MD 21203                                  P‐0014466 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
UGHANZE, PHILIP O
12208 MOSSY TRAIL COURT
PEARLAND, TX 77584                                   P‐0002996 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
UGRIN, SCOTT A
249 YORKTOWN CT
MALVERN, PA 19355                                    P‐0018019 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
UHAZE, DAVID B
333 ATLANTIC AVE.
TRENTON, NJ 08629                                    P‐0021581 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
UHL, ALEXANDER G
2529 SOUTH CORAL STREET
SIOUX CITY, IA 51106                                 P‐0019958 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
UHL, CRAIG M
1712 VIA SAN MARTINO
PALM DESERT, CA 92260                                P‐0019604 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
UHRIN, MARYBETH
261 SCOTT LN
VENETIA, PA 15367                                    P‐0013017 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
UKACHUKWU, CHIEDOZIE
1729 NE 17TH AVENUE
APT 25
PORTLAND, OR 97212                                     1905    11/5/2017         TK Holdings Inc.                              $0.00              $0.00         $10,000.00                                               $10,000.00
ULAND, DAVID M
208 WICKLOW DRIVE
GRANVILLE, OH 43023                                  P‐0001602 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ULAND, JEANETTE M
4757 SNYDER LANE APT 54
ROHNERT PARK, CA 94928                               P‐0054907 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ULERIO, KAREN
5538 CAMPUS DRIVE
VIRGINIA BEACH, VA 23462                             P‐0010319 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
ULERIO, KAREN
5538 CAMPUS DRIVE
VIRGINIA BEACH, VA 23462                             P‐0010323 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                          $0.00
                                                                                           Page 3344 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1508 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
ULERIO, LEDO
5538 CAMPUS DR
VIRGINIA BEACH, VA 23462                              P‐0010331 10/31/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                     $4,000.00
ULINCY, STEPHANIE
1711 NASHVILLE PIKE
GALLATIN, TN 37066                                    P‐0034586 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ULINE SHIPPING SUPPLIES
12575 ULINE DRIVE
PLEASANT PRAIRIE, WI 53158                              2145    11/7/2017         TK Holdings Inc.                              $0.00                                                     $0.00                               $0.00
ULISSE, MICHAEL
826 36TH LANE
PUEBLO, CO 81006                                      P‐0015504 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ULKER KARBEYAZ, BASAK
158 MINUTEMAN DRIVE
CONCORD, MA 01742                                     P‐0055396 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ULLMAN , JUDITH C
10207 PERKINS DRIVE
IRVING, TX 75063                                      P‐0025598 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ULLRICH, CAROLINE
748 LEONARD ST
IRONWOOD, MI 49938                                    P‐0015549 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ULRICH, JENNIFER
8477 CO. RD. 3
OWATONNA, MN 55060                                    P‐0026019 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ULRICH, JESSICA E
313 TONI DR
MARION, AR 72364‐3016                                 P‐0040114 12/13/2017     TK Holdings Inc., et al.                     $2,200.00                                                                                     $2,200.00
ULRICH, JOHN
15 MARTLESHAMHEATH LN
MADISON, CT 06443                                     P‐0043501 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ULRICH, THOMAS A
1040 N. COUSINO RD.
OREGON, OH 43616                                      P‐0020706 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ULSUND, GERALD A
37919 VISTA KEY DR NE
HANSVILLE, WA 98340                                   P‐0021234 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ULTRA SMOOTH SKIN
WILLIAMS, LISA A
14317 E. LOWDEN COURT
SCOTTSDALE, AZ 85262                                  P‐0028899 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ULTRESS INC.
LAWTONE‐BOWLES, NICOLE L
56 CENTER STREET
HIGHLAND FALLS, NY 10928                              P‐0026407 11/16/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
UMAR, AHMED A
17 WIESNER RD
LACKAWANNA, NY 14218                                  P‐0032534 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UMBAUGH, WILLIAM J
C/O TONI M. CHERRY
P.O. BOX 505
DUBOIS, PA 15801                                      P‐0050374 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
UMBERGER, RYAN W
2420 GETTYSBURG AVE S
ST LOUIS PARK, MN 55426                               P‐0011307 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                            Page 3345 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1509 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
UMEDA, EDEN
8738 FREESIA DRIVE
ELK GROVE, CA 95624                                 P‐0053017 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UMMEL, STEPHEN L
6640 THRASHER PL.
CARLSBAD, CA 92011                                  P‐0029836 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UMORU, STEVE O
81 ROUTE 539
ALLENTOWN, NJ 08501                                 P‐0012219 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UMORU, STEVE O
81 ROUTE 539
ALLENTOWN, NJ 08501                                 P‐0012242 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERDAHL, BRIAN
210 VERMILLION ROAD
RENO, NV 89521‐6315                                 P‐0000833 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERWOD, NATHAN
NO ADDRESS PROVIDED
                                                    P‐0026395 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERWOOD , DEBORAH P
1417 HYALYN COURT
GREENSBORO, NC 27406                                P‐0026518 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERWOOD , DEBORAH P
1417 HYALYN COURT
GREENSBORO, NC 27406‐9557                           P‐0026519 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERWOOD, BRYAN J
404 NW 74TH STREET
LAWTON, OK 73505                                    P‐0022726 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERWOOD, CARL H
3727 SO. COURT STREET
MONTGOMERY                                          P‐0013402 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERWOOD, DEBORAH P
1417 HYALYN COURT
GREENSBORO, NC 27406‐9557                           P‐0026517 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERWOOD, JASMINE M
167 WEST AVENUE
PLAIN CITY, OH 43064                                P‐0021916 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERWOOD, KENNETH C
114 ROSEMOUNT
WILLIAMSBURG, VA 23188                              P‐0037885 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERWOOD, LAURA E
559 N. 4TH STREET
SAN JOSE, CA 95112                                  P‐0057077   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERWOOD, NATHAN
901 EAST WASHINGTON STREET
APT# 139
COLTON, CA 92324                                    P‐0026391 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERWOOD, PAUL
4262 MCPHERSON AVE.
ST. LOUIS, MO 63108                                 P‐0044516 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNDERWOOD, STEVEN C
912 ELIZABETH ST
TROY, TX 7579                                       P‐0002236 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNG, MICHAEL U
7126 KUKII STREET
HONOLULU, HI 96825                                  P‐0015813 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3346 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1510 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
UNGAR, CAROLE S
44 BENNETT AVENUE
APT 2A
NEW YOYK, NY 10033                                    P‐0035738 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGAR, LAWRENCE B
11 BEVERLY PLACE
LARCHMONT, NY 10538                                   P‐0013936 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGAR, LAWRENCE B
11 BEVERLY PLACE
LARCHMONT, NY 10538                                   P‐0013947 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGER, DOUGLAS L
2012 N. 10TH STREET
BOISE, ID 83702                                       P‐0017008 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGER, DOUGLAS L
2012 N. 10TH STREET
BOISE, ID 83702                                       P‐0017013 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGER, DOUGLAS L
2012 N. 10TH STREET
BOISE, ID 83702                                       P‐0017015 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGER, DOUGLAS L
2012 N. 10TH STREET
BOISE, ID 83702                                       P‐0027480 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGER, DOUGLAS L
2012 N. 10TH STREET
BOISE, ID 83702                                       P‐0027481 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGER, JACOB L
5847 SW NEVADA CT
PORTLAND, OR 97219                                    P‐0051121 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGER, JOCELYN
53 SPENCER STREET
FARMINGDALE, NY 11735                                 P‐0009179 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGER, JOHN L
25 PALOS
IRVINE, CA 92612‐2611                                 P‐0048969 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGER, ROBERT
13 OAK RIDGE RD
MIDDLETOWN, NY 10940                                  P‐0003756 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNGERMAN, DAVID G
PO BOX 217
10 VANEK LANE
JEFFERSON CITY, MT 59638                              P‐0002713 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNICARS HONDA
ARJONA, VALERIE E
66357 4TH ST #4
DESERT HOT SPRGS, CA 92240                            P‐0040721 12/15/2017     TK Holdings Inc., et al.                    $20,415.00                                                                                   $20,415.00
UNICK II, THOMAS F
8640 VAN DR
POLAND, OH 44514                                      P‐0041218 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNICK, JOSEPH T
8640 VAN DR
POLAND, OH 44514                                      P‐0041342 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNION CITY NISSAN, INC.
HILL, WARD HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                       P‐0051007 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 3347 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1511 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
UNISOURCE TRUCKING & LEASING
2821 SOUTH ENGLISH STATION RD
LOUISVILLE, KY 40299                                  P‐0000491 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNISOURCE TRUCKING & LEASING
2821 SOUTH ENGLISH STATION RO
LOUISVILLE, KY 40299                                  P‐0000493 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNITED BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047533 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNITED BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056884    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNITED MANAGEMENT INC
GRAHAM, GLENN
PO BOX 87509
FAYETTEVILLE, NC 28304                                P‐0000577 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNITED MANAGEMENT INC
GRAHAM, GLENN
PO BOX 87509
FAYETTEVILLE, NC 28304                                P‐0000585 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNITED MANAGEMENT INC
GRAHAM, GLENN
PO BOX 87509
FAYETTEVILLE, NC 28304                                P‐0000624 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNITED MANAGEMENT INC
GRAHAM, GLENN
GLENN@UNITEDMGT.COM
FAYETTEVILLE, NC 28304                                P‐0000634 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNITED MANAGEMENT INC
GRAHAM, GLENN
GLENN@UNITEDMGT.COM
FAYETTEVILLE, NC 28304                                P‐0000651 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNITED PARCEL SERVICE, INC.
C/O LAWRENCE SCHWAB/KENNETH LAW
BIALSON, BERGEN & SCHWAB
633 MENLO AVE., SUITE 100
MENLO PARK, CA 94025                                    2928      11/17/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
UNITED PROPANE GAS, INC.
,L
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                     P‐0046663 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNITED PROPANE GAS, INC.
ERIC L. GIBSON
P.O. BOX 2450
PADUCAH, KY 42002                                     P‐0046666 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNITED STATES ON BEHALF OF U.S. EPA
DEPARTMENT OF JUSTICE/ENRD/EES
C/O ROBERT W. DARNELL
P.O. BOX 7611, BEN FRANKLIN STATION
WASHINGTON, DC 20044                                    4231      12/22/2017        Takata Americas                               $0.00                                                                                        $0.00




                                                                                              Page 3348 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                     Filed 04/27/21                 Page 1512 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
UNITED STATES ON BEHALF OF U.S. EPA
C/O ROBERT W. DARNELL
P.O. BOX 7611, BEN FRANKLIN STATION
WASHINGTON, DC 20044                                    4235    12/22/2017       Interiors in Flight Inc.                         $0.00                                                                                        $0.00
UNITED STATES ON BEHALF OF U.S. EPA
DEPARTMENT OF JUSTICE/ENRD/EES
C/O ROBERT W. DARNELL
P.O. BOX 7611, BEN FRANKLIN STATION
WASHINGTON, DC 20044                                    4304    12/22/2017          TK Holdings Inc.                              $0.00                                                                                        $0.00
UNITED STATES ON BEHALF OF U.S. EPA
DEPARTMENT OF JUSTICE/ENRD/EES
C/O ROBERT W. DARNELL
P.O. BOX 7611
BEN FRANKLIN STATION
WASHINGTON, DC 20044                                    4311    12/22/2017   Takata Protection Systems Inc.                       $0.00                                                                                        $0.00
UNITED TECHNOLOGIES CORPORAT
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                      P‐0052685 12/26/2017       TK Holdings Inc., et al.                    $21,500.00                                                                                   $21,500.00
UNITEDMGT.COM
GRAHAM, GLENN
PO BOX 87509
FAYETTEVILLE, NC 28304                                P‐0000632 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL
WATKINS, DOROTHY E
                                                      P‐0013292 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL FIRE SPRINKLER CO
BERTRAN, JUAN R
PO BOX 195403
SAN JUAN, PR 00919‐5403                               P‐0019435 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                      P‐0043023 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                      P‐0043068 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                      P‐0043073 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                      P‐0043074 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                      P‐0043079 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                      P‐0043080 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 3349 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1513 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                     P‐0043083 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                     P‐0043086 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                     P‐0043089 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO 4400
DENVER, CO 80202                                     P‐0043094 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                     P‐0043098 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80202                                     P‐0043142 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80202                                     P‐0043144 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80202                                     P‐0043147 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                     P‐0043150 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80202                                     P‐0043152 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80202                                     P‐0043158 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                     P‐0043161 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                     P‐0043165 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80202                                     P‐0043167 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3350 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1514 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                     P‐0043169 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80203                                     P‐0043170 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80202                                     P‐0043173 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST. NO. 4400
DENVER, CO 80202                                     P‐0043176 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044554 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044557 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044559 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST NO. 4400
DENVER, CO 80212                                     P‐0044562 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044625 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044634 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044638 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044647 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044654 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044658 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3351 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1515 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80203                                     P‐0044661 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044663 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044667 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044674 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044680 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044692 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044693 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044706 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044715 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044716 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044719 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044722 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044726 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044812 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3352 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1516 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044834 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044841 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044846 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044851 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044858 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044864 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044869 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044875 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044883 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044888 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044895 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044902 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044907 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044913 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3353 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1517 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044918 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044922 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044927 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044930 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044935 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSAL PRESSURE PUMPING IN
BAKER HOSTETLER LLP
1801 CALIFORNIA ST., NO. 4400
DENVER, CO 80202                                     P‐0044943 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNIVERSITY CREDIT UNION
15 MAIN ST
ORONO, ME 04473                                      P‐0032792 11/27/2017     TK Holdings Inc., et al.                    $16,156.92                                                                                   $16,156.92
UNKOVIC, BRANISLAV
1115 S. BARRINGTON AVE. #3
LOS ANGELES, CA 90049                                P‐0023110 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNNIKRISHNANREMA, GIRIJA
182 W DEWEY AVE
WHARTON, NJ 07885                                    P‐0004671 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNO, EDWIN H
95‐67 HINALII STREET
MILILANI, HI 96789                                   P‐0014619 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNRUH, LOREN
32569 SE NEW RD
EAGLE CREEK, OR 97022                                P‐0033328 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNRUH, RICKY
404 W 28TH ST
DURANGO, CO 81301                                    P‐0014208 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNRUH, SHARLA K
14525 81ST AVE NE
KENMORE, WA                                          P‐0021221 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNSER, JENNIFER L
14078 DELTA AVENUE
ROSEMOUNT, MN 55068                                  P‐0036270 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNTERBRINK, RACHEL E
RACHEL E. UNTERBRINK
677 VILLAGE GREEN BLVD E.
MARS, PA 16046                                       P‐0011824 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UNTERMAN, JASON S
115 MAPLE AVE
FAIR HAVEN, NJ 07704                                 P‐0008115 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3354 of 3674
                                             Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1518 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
UNVERDRUSS, DEBRA
5716 N. BOWDOIN ST.
PORTLAND, OR 97203‐4102                            P‐0016541 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPCHURCH, KATHERINE G
C/O MICHAEL S. WASKIEWICZ
50 N. LAURA STREET, SUITE 300
JACKSONVILLE, FL 32202                             P‐0050467 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPDEGRAFF, COURTNEY L
574 WHITTIER AVENUE
SYRACUSE, NY 13204                                 P‐0041950 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPDEGRAFF, JAMES D
7537 SAVANNAH DRIVE
OOLTEWAH, TN 37363                                 P‐0007848 10/28/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
UPDEGRAFF, JEFFREY R
2006 COLUMBIA AVENUE
CAMP HILL, PA 17011                                P‐0021584 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPDEGRAFF, STEPHENIE B
7537 SAVANNAH DR
OOLTEWAH, TN 37363                                 P‐0007654 10/28/2017       TK Holdings Inc., et al.                     $2,746.00                                                                                    $2,746.00
UPHOLD, JAMES D.
5561 TOPA TOPA DRIVE
VENTURA, CA 93003‐1149                               2430      11/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
UPPER PENINSULA POWER COMPANY
STEPHEN R. SERRAINO
1002 HARBOR HILLS DRIVE
MARQUETTE, MI 49855                                  4026      12/13/2017        TK Holdings Inc.                          $1,041.31                                                                                    $1,041.31
UPPER PENINSULA POWER COMPANY
STEPHEN R. SERRAINO
1002 HARBOR HILLS DRIVE
MARQUETTE, MI 49855                                  4039      12/13/2017        TK Holdings Inc.                          $1,041.31                                                                                    $1,041.31
UPPLING, JOHN W
17997 VALLADARES DRIVE
SAN DIEGO, CA 92127‐1128                           P‐0053887    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPRIGHT, DIANA J
2603 ATLAS DR
MISSOURI CITY, TX 77459                            P‐0041002 12/16/2017       TK Holdings Inc., et al.                    $34,188.49                                                                                   $34,188.49
UPSHAW, IJEWRIA L
901 W SLOAN AVE
118
TALLADEGA, AL 35160                                P‐0034780 12/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPSHAW, IJEWRIA L
901 W SLOAN AVE
118
TALLADEGA, AL 35160                                P‐0034789 12/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPSHAW, MONA L
2319 WEST CLEARFIELD STREET
PHILADELPHIA, PA 19132                             P‐0010405 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPSHUR, JASMINE
MITCHELL A. TOUPS, LTD
P.O. BOX 350
BEAUMONT, TX 77704‐0350                            P‐0041824 12/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UPTON, GEORGE R
715 NORTH JEFFERSON ST.
APT. 11
MOSCOW, ID 83843                                   P‐0048660 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3355 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1519 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
UPTON, VAUGHN B
4205 CLUB COURT
WATCHUNG, NJ 07069                                  P‐0053481 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URBAN & BLATTENBERGER PC
JOHN P. URBAN
513 ALLEGHENY STREET
HOLLIDAYSBURG, PA 16648                             P‐0032565 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URBAN & BLATTENBERGER PC
JOHN P. URBAN
513 ALLEGHENY STREET
HOLLIDAYSBURG, PA 16648                             P‐0032572 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URBAN, SAMANTHA
3050 RUE DORLEANS
UNIT 429
SAN DIEGO, CA 92110                                 P‐0039868 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URBANCZYK, ADA E
16646 W. HILLSIDE CT.
LOCKPORT, IL 60441                                  P‐0009119 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URBANIAK, LORRAINE M
36031 LUCERNE ST.
CLINTON TOWNSHIP, MI 48035                          P‐0013640 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URBANIAK, STEVEN M
3206 GATEWAY LEDGE
COMMERCE TOWNSHI, MI 48390‐4303                     P‐0019531 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URBANICK, BRON D
28 EQUESTRIAN WAY
LEMONT, IL 60439                                    P‐0028741 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URBANICK, STEVE J
2925 HERSHEY RD
ERIE, PA 16506‐5003                                 P‐0009083 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URBANOWSKI, JAMES F
3034 AUTUMN LAKE DRIVE
AURORA, IL 60504                                    P‐0012048 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URBANSKI, DOUGLAS R
17301 SANTIAGO CANYON ROAD
SILVERADO, CA 92676                                 P‐0023832 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URCIA, ANALISA R
13101 LAKE GENEVA WAY
GERMANTOWN, MD 20874                                P‐0024322 11/3/2017      TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
URCIA, OSCAR
13101 LAKE GENEVA WAY
GERMANTOWN, MD 20874                                P‐0026446 11/8/2017      TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
URCUYO, ZEIDA
150 TERRACE AVE
ELMONT, NY 11003                                    P‐0046630 12/26/2017     TK Holdings Inc., et al.                      $386.71                                                                                       $386.71
URDEA, ALEXANDRU
109 BLAIR ROAD
OYSTER BAY, NY 11771                                P‐0004909 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URENA, ARIANA I
19530 HEMMINGWAY ST
RESEDA, CA 91335                                    P‐0014852 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URENA, MARTA
647 W 41ST PL
LOS ANGELES, CA 90037                               P‐0025387 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3356 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1520 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
URESTI, VERONICA
23439 VERNGATE DR.
SPRING, TX 77373                                      P‐0039462 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URETSKY, GERALD A
406 BREES BLVD.
SAN ANTONIO, TX 78209                                 P‐0038709 12/11/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
URIAS, ELIZABETH T
565 SE 34 TER
HOMESTEAD, FL 33033                                   P‐0027294 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URIBE, DEETTE M
4309 BIRCHWOOD AVENUE
SEAL BEACH, CA 90740                                  P‐0018651 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URIBE, GUSTAVO A
15414 ELM SQUARE ST
CYPRESS, TX 77429                                     P‐0046119 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URIBE, MARIA ERAND A
1034 BAYCREST DR
LAKELAND, FL 33805                                    P‐0045445 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URIBE, MARTIN C
17872 JUNIPER ST.
ADELANTO, CA 92301                                    P‐0057592   3/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URIBE, NINOSKA
765 RIVERSIDE DRIVE
NEW YORK, NY 10032                                    P‐0020917 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URIBE, SABRINA L
6531 LAURELTON AVE.
GARDEN GROVE, CA 92845                                P‐0044569 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URIBE, YOLANDA
82275 ORANGEGROVE AVE
INDIO, CA 92201                                       P‐0023905 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URIEN, JEFF M
2607 W. JILLIAN
SPOKANE, WA 99208                                     P‐0031138 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URIZA LUVIANO, PATRICK L
3634 NE 121ST AVE
PORTLAND, OR 97220                                    P‐0022904 11/12/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
URIZA, PATRICK L
3634 NE 121ST AVE
PORTLAND, OR 97220‐1578                               P‐0043614 12/18/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
URMAN, DAVID R
4955 W MOUNTAIN VIEW
GLENDALE, AZ 85302                                    P‐0037218 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URMIE, MICHAEL A
816 SE 36TH ST
MOORE, OK 73160                                       P‐0057027   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URNESS, THOR
4207 SNEED ROAD
NASHVILLE, TN 37215                                   P‐0015317 11/4/2017      TK Holdings Inc., et al.                     $1,262.70                                                                                    $1,262.70
URQUHART, BEVERLY D
413 BIZZELL BRASWELL RD.
PRINCETON, NC 27569                                   P‐0038273 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
URQUHART, LONNIE T
413 BIZZELL BRASWELL RD.
PRINCETION, NC 27569                                  P‐0035312 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3357 of 3674
                                                 Case 17-11375-BLS                   Doc 4434-1                   Filed 04/27/21                   Page 1521 of 1837
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                           Current 503(b)(9)
                                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address                 Claim No. Claim Date              Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                 Amount                                                    Amount
URQUHART, LONNIE T
413 BIZZELL BRASWELL RD.
PRINCETON, NC 27569                                         P‐0038272 12/10/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
URRUTIA, KETHERINE
14900 SE 70 PLACE
DAVIE, FL 33331                                             P‐0031588 11/25/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
URRUTIA, ROSA
819 TREVINO TER
OXNARD, CA 93033                                            P‐0055681 1/24/2018        TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
URSIN, DAWN
39055 VENUS AVE
DARROW, LA 70725                                            P‐0014539 11/3/2017        TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
URSPRUNG, JONENE B
184 PLAZA GARDENS CT.
#5F
CAMDENTON, MO 65020                                         P‐0049782 12/27/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
URSULA Y. MONROE PATTERSON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                                    P‐0042092 12/19/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US ARMY
EICHENBERG, NEAL T
1 GARDEN LANE
CAMBRIDGE, MA 02138                                         P‐0040160 12/14/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US AUTO SALES
GREER, TIMOTHY D
1018 REGENCY DRIVE
ACWORTH, GA 30102                                           P‐0056955    2/6/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US DEPARTMENT OF TRANSPORTATION, NATIONAL HIGHWAY TRAFFIC
SAFETY ADMINISTRATION
KERRY KOLODZIEJ, SENIOR TRIAL ATTORNEY
1200 NEW JERSEY AVE. SE, W41‐221
WASHINGTON, DC 20590                                          4136      12/19/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
US DEPARTMENT OF TRANSPORTATION, NATIONAL HIGHWAY TRAFFIC
SAFETY ADMINISTRATION
KERRY KOLODZIEJ, SENIOR TRIAL ATTORNEY
1200 NEW JERSEY AVE. SE, W41‐221
WASHINGTON, DC 20590                                          4138      12/19/2017        TK Holdings Inc.                       $50,000,000.00                                                                               $50,000,000.00
US FOODS INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                           P‐0047246 12/26/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                           P‐0047019 12/26/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE 4300
CHICAGO, IL 60601                                           P‐0047038 12/26/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE 4300
CHICAGO, IL 60601                                           P‐0047046 12/26/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00



                                                                                                    Page 3358 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1522 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 NORTH CLARK STREET STE. 4
CHICAGO, IL 60601                                     P‐0047069 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047226 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN. LESLIE BAYLE
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047230 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN. LESLIE BAYLE
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047237 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047277 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047291 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN. LESLIE BAYLE
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047307 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047314 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047341 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047345 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047347 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047351 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047353 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047365 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3359 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1523 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047366 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047373 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047378 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047388 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047393 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047399 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYANCAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047402 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047412 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047423 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047424 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047436 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047442 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047449 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047452 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3360 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1524 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 606601                                    P‐0047460 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047462 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047472 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047473 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHIAGO, IL 60018                                      P‐0047486 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAG, IL 60601                                      P‐0047552 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047567 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047577 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK. ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047585 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047591 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047611 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
ROSEMONT, IL 60018                                    P‐0047620 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047626 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047638 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3361 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1525 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047646 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047653 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047684 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047688 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047692 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047697 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047750 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047758 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047764 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047777 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047789 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047796 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047805 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0047811 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3362 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1526 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047822 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047826 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047830 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047854 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047866 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047873 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047883 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047898 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047909 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047921 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047975 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047987 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0047994 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048004 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 3363 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1527 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048011 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048021 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048034 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048041 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048056 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048066 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048074 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048079 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048093 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048096 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048103 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048111 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048119 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                       P‐0048132 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 3364 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1528 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0048261 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049189 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049192 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN. LESLIE BAYLE
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049199 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049204 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK. ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049211 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049215 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049217 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049223 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049228 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049231 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049245 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049252 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049261 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3365 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1529 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049302 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049317 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049368 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049378 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049384 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049396 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049398 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049407 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049413 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049422 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049428 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049432 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049441 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049447 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3366 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1530 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049456 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049458 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049465 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE 4300
CHICAGO, IL 60601                                     P‐0049470 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049480 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049493 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049511 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049523 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049534 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049538 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049547 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049556 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049559 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049565 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3367 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1531 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049569 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049576 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049584 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049589 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049593 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049599 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049609 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049620 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049623 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049648 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049666 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049676 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049690 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049700 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3368 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1532 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049714 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049725 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049732 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049738 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60018                                     P‐0049744 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049746 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049751 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049763 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049765 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049773 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049783 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049787 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049794 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049795 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3369 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1533 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049803 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049815 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049827 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049833 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049839 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049848 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049851 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049860 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049862 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049865 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049875 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049876 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049888 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049897 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3370 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1534 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049909 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049927 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049936 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60018                                     P‐0049954 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049969 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049975 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0049993 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050007 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050008 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050025 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050028 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050039 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050054 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050058 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3371 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1535 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050062 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050073 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050083 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050089 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050097 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050103 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050111 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050112 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050123 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050124 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050137 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050138 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050145 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050147 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3372 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1536 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050162 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050165 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050180 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050208 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050227 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050241 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050259 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050262 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050273 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050278 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050293 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050308 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050316 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050322 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3373 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1537 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050330 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050339 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050341 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050357 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050360 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050383 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050384 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050401 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050403 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050416 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050418 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050437 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050440 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050451 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3374 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1538 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050460 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050465 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050489 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050497 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050503 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050512 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050515 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050528 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050534 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050541 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050544 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050562 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050566 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050582 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3375 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1539 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050861 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050884 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050903 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050919 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050949 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050965 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050998 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0051027 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0051050 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INC.
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0051377 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
US FOODS, INCL
BRYAN CAVE ATTN LESLIE BAYLES
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                     P‐0050490 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
USA
RIDER, JASON G
PO BOX 2514
FORT SMITH, AR 72902                                  P‐0051769 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
USA STEEL FENCE COMPANY
1209 44TH AVE E
BRADENTON, FL 34203                                   P‐0044432 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
USA STEEL FENCE COMPANY
1209 44TH AVE E
BRADENTON, FL 34203                                   P‐0044435 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3376 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1540 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
USAA
9800 FREDICKSBURG RD
SAN ANTONIO, TX 78288                                   1648    11/2/2017         TK Holdings Inc.                                                                    $0.00                                                   $0.00
USAA
BROWN, NORMAN B
1100 DENIO AVE
GILROY, CA 95020                                      P‐0011846 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USAA FEDERAL SAVINGS BANK
9800 FREDERICKSBURG
SAN ANTONIO, TX 78288                                 P‐0022331 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USALLIANCE
DRYDEN, MICHAEL C
116 ROSARIO DR.
SUMMERVILLE, SC 29483                                 P‐0004106 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USANDIVARAS, JORGE D
360 WHITEHALL ST
LYNBROOK, NY 11563                                    P‐0015657 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USANMAZ, ARMAGAN H
POBOX 1475
CARMICHAEL, CA 95609                                  P‐0015967 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USANMAZ, SIBEL
POBOX 1475
CARMICHAEL, CA 95609                                  P‐0023508 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USAVAGE, MICHAEL
80 W. BALTIMORE AVE
C604
LANSDOWNE, PA 19050                                   P‐0022996 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USERY, SUSAN
8807 BEXAR DRIVE
HOUSTON, TX 77064                                     P‐0014538 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USHAC OF SOUTH FLORIDA, LLC
3721 SW 47 AVENUE
SUITE 305
DAVIE, FL 33314                                       P‐0037541 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USHER, BERNARD L
10416 SCOTCH ELM AVE
LAS VEGAS, NV 89166                                   P‐0032484 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USHER, CHARLES G
8631 W. JEFFERSON AVE.
DETROIT, MI 48209                                     P‐0018937 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USHER, CHARLES G
8361 W. JEFFERSON AVE.
DETROIT, MI 48209‐2691                                P‐0037640 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USHER, CHARLES G
8631 W. JEFFERSON AVE.
DETROIT, MI 48209‐2691                                P‐0037651 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USHER, CHARLES G
8631 W. JEFFERSON AVE.
DETROIT, MI 48209‐2691                                P‐0037659 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USLENGHI, PAOLO
109 S ELMWOOD AVE
APT 28
OAK PARK, IL 60302                                    P‐0006888 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
USTER, CHRISTINA M
5001 PHANTOM JET AVE #201
LAS VEGAS, NV 89110                                   P‐0056097 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                            Page 3377 of 3674
                                                    Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1541 of 1837
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                         Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address              Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                               Amount                                                  Amount
USUI, YASUO
122 SOUTHGATE CIRCLE
MASSAPEQUA PARK, NY 11762                                 P‐0004926 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UTAKIS, KARL
9740 E PERSHING AVE
SCOTTSDALE, AZ 85260                                      P‐0007535 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UTHE, ERIC D
5909 S GALWAY AVE
SIOUX FALLS, SD                                           P‐0011048 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UTHMAN, AIDA
5924 N GULLEY RD
DEARBORN HEIGHTS, MI 48127                                P‐0054083    1/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UTLEY, ALICIA
4909 PEARL EAST CIRCLE
STE 202
BOULDER, CO 80301                                         P‐0012793 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UTTER , HAISA
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                         P‐0031024 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UTTER, HAISA
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                           3237      11/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
UTTER, PEDRO
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                           3368      11/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
UTTER, PEDRO
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                         P‐0030981 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UTZINGER, SHIRLEY E
324 JONES STREET
DAYTON, OH 45410                                          P‐0000263 10/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UTZINGER, SHIRLEY E
324 JONES STREET
DAYTON, OH 45410                                          P‐0003163 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UWAECHIE, FIDEDIA O
1349 CARLISLE DR
BRENTWOOD, CA 94513                                       P‐0015707 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UWAECHIE, FIDELIA O
1349 CARLISLE DR
BRENTWOOD, CA 94513                                       P‐0015697 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UWAECHIE, FIDELIA O
1349 CARLISLE DR
BRENTWOOD, CA 94513                                       P‐0015732 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UWAECHIE, ROBERT I
1349 CARLISLE DR
BRENTWOOD, CA 94513                                       P‐0015745 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UWANAWICH, STEVEN S
1304 SOUTH LELAND AVENUE
WEST COVINA, CA 91790                                     P‐0033227 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                                  Page 3378 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1542 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
UY, VICTOR G
11682 LAKEWOOD BLVD
DOWNEY, CA 90241                                     P‐0016623 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UYEMATSU, DENNIS N
333 TWIN LANES
SOQUEL, CA 95073‐9716                                P‐0047000 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
UZZELL, ERICA
2764 W. 96TH ST.
EVERGREEN PARK, IL 60805                             P‐0026354 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VACA, MARIA E
1731 SE 13 ST
FORT LAUDERDALE, FL 33316                            P‐0000409 10/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VACCARELLA, FRANK J
1500 BURGE REYER ROAD
LUMBERTON, MS 39455                                  P‐0033444 11/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VACCARINO, GWEN R
1365 CUMBERLAND CIRCLE EAST
ELK GROVE VILLAG, IL 60007                           P‐0033445 11/29/2017       TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
VACCARO, JOSEPHINE Y
4638 MEREDITH AVE
LAS VEGAS, NV 89121                                  P‐0003429 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VACCARO, KAREN D
62 CENTER AVENUE
MIDDLETOWN, RI 02842                                 P‐0030850 11/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VACEK, JEROME C.
9206 SANDSTONE ST.
HOUSTON, TX 77036                                      803       10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VACEK, ROGER F
NO ADDRESS PROVIDED
                                                     P‐0042022 12/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VADAKKEL, JOSSY J
8115 159TH ST W
APPLE VALLEY, MN 55124                               P‐0052371 12/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VADEN SR, KEVIN W
42 OVERLAND AVENUE
AMITYVILLE
, NY 11701                                           P‐0049267 12/27/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
VADEN, CHARITY A
5491 28TH ST
SACRAMENTO, CA 95820                                 P‐0023116 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAETH, VIRGINIA
1011 GLENWOOD DR
MURFREESBORO 37129                                   P‐0030944 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAGGIONE, MICHAEL
12747 SARATOGA GLEN CT
SARATOGA, CA 95070                                   P‐0057805    4/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAGGIONE, MICHAEL J
12747 SARATOGA GLEN CT
SARATOGA, CA 95070                                   P‐0057804    4/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAHALIK, LARRY J
601 WEST SIXTH
SALEM
, OH 44460                                           P‐0056337    2/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAIDYA, ATUL
11401 S COLLEGE AVE
TULSA, OK 74137                                      P‐0034474 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3379 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1543 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VAIDYA, PRAJWAL P
1816 MIDNIGHT CIR
SAN JOSE, CA 95133                                   P‐0050038 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAIL, ERIC W
1921 E SUNSET CT
GODDARD, KS 67052                                    P‐0015216 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAILE, THEODRE Q
119 ROTH ROAD
WINLOCK, WA 98596                                    P‐0020059 11/8/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
VAIS, TIBOR
35 GROVE HILL AVE
NEWTON, MA 02460                                       1088    10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VAISH, PRABHAT
5 PERRY DRIVE
WEST WINDSOR, NJ 08550                               P‐0019245 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAISMAN, BORIS
17620 GARRETT DR.
GAITHERSBURG                                         P‐0029595 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAISMAN, GALINA
3532 CHIMNEY SWIFT DRIVE
HUNTINGDON VLY, PA 19006                             P‐0007956 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAJDA, LILLIAN
THOMAS A. VAJDA
125 ISLAND HAMMOCK WAY
ST. AUGUSTINE, FL 32080                                905     10/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VAKHARWALA, RUPIN H
3703 SE BELLE OAK CT
HILLSBORO, OR 97123                                  P‐0023449 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAKHARWALA, RUPIN H
3703 SE BELLE OAK CT
HILLSBORO, OR 97123                                  P‐0023452 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAKHSHOURI, ARASH
C/O JEREMY POINTE RENTALS
ATTN: CASS DEWEY KETNER, COUNSELOR
10528 JEREMY POINTE AVE.
LAS VEGAS, NV 89144                                    1680    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
VALADEZ, ADRIAN F
25351 COTTAGE AVE
LOMA LINDA, CA 92354                                 P‐0020555 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALADEZ, ADRIAN F
25351 COTTAGE AVE
LOMA LINDA, CA 92354                                 P‐0054481 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALADKA, VIOLETA
7906 W CORTLAND PKWY
ELMWOOD PARK, IL 60707                               P‐0028761 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALBERT, GENEVIEVE
8362 NW 23RD MANOR
N
CORAL SPRINGS, FL 33065                              P‐0007674 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALBUENA, MICHAEL
985 MENTE LINDA LOOP
MILPITAS, CA 95035                                   P‐0038555 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALDERRAMA, MARTHA E
3242 DUNBARTON OAK
CORPUS CHRISTI, TX 78414                             P‐0055178 1/18/2018      TK Holdings Inc., et al.                     $8,460.42                                                                                    $8,460.42

                                                                                           Page 3380 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1544 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VALDEZ, CHRISTINE E
16069 GRAMERCY DRIVE
SAN LEANDRO, CA 94578                                 P‐0016162 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALDEZ, DANIEL M
23 HARDING DRIVE
CATHEDRAL CITY, CA 92234                              P‐0031827 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALDEZ, DOMINGO D
PO BOX 240664
SAN ANTONIO, TX 78224                                 P‐0051025 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALDEZ, ERIC M
305 COVENT GARDENS PLACE
DELTONA, FL 32725                                     P‐0055306 1/19/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
VALDEZ, ERIC M
305 COVENT GARDENS PL.
DELTONA, FL 32725                                     P‐0055309 1/19/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
VALDEZ, IVON
785 JANE DR.
PORT HUENEME, CA 93041                                  4973    5/24/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
VALDEZ, IVON
785 JANE DR.
PORT HUENEME, CA 03041                                P‐0049074 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALDEZ, JERI L
6477 PENTZ ROAD
PARADISE, CA 95969                                    P‐0021156 11/9/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
VALDEZ, JOSE
106 1/2 JUDGE JOHN AISO #136
LOS ANGELES, CA 90012                                   1962    11/9/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
VALDEZ, PHILLIP F
3351 E 120TH AVE UNIT 7‐202
THORNTON, CO 80233                                    P‐0054781 1/15/2018      TK Holdings Inc., et al.                    $11,000.00                                                                                   $11,000.00
VALDEZ, SERENITY T
2301 W. ASBURY AVE
DENVER, CO 80223                                      P‐0019761 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALDEZ, SHIRLEY
1908 SUMMIT AVE
ROSEDALE, MD 21237                                    P‐0021361 11/9/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
VALDEZ, VERONICA M
5757 MARTEL AVENUE
APT. B7
DALLAS, TX 75206                                      P‐0042148 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALDIVIA, PAUL G
7225 WEST 11 COURT APT333
HIALEAH, FL 33014                                     P‐0052385 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALEDA, KATHLEEN A
828 DIAMOND DRIVE
GAITHERSBURG, MD 20878                                P‐0005650 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENCIA, AARON R
2275 DRAGONFLY STREET
CHULA VISTA, CA 91915                                 P‐0015205 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENCIA, ALLEN P
6718 DRY HOLLOW DR
LAS VEGAS, NV 89122                                   P‐0000379 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENCIA, AMY
4548 BRIDLE PATH WAY
FORT WORTH, TX 76244                                  P‐0047410 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 3381 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1545 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VALENCIA, JOCHELYNE
7521 N. CLAYBECK AVE
BURBANK, CA 91505                                    P‐0017819 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENCIA, MANUEL
322 OSAGE DRIVE
SALINAS, CA 93906                                    P‐0017672 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENCIA, MIGUEL A
11912 LONGWORTH AVE
NORWALK, CA 90650                                    P‐0040874 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENCIA, RAEANNA S
17400 ARROW BLVD APT#54
FONTANA, CA 92335                                    P‐0021891 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENCIA‐TOUCHET, MARYALICE
945 MCKINNEY
378
HOUSTON, TX 77002                                    P‐0007483 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENCIA‐TOUCHET, MARYALICE
945 MCKINNEY
378
HOUSTON, TX 77002                                    P‐0024816 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTE, ANA S
1150 S HICKS AVE
LOSANGELES, CA 90023                                 P‐0018194 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTE, GREGORY M
833 ALTAMONT RD
GREENVILLE, SC 29609                                 P‐0031979 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTE, GREGORY M
833 ALTAMONT RD
GREENVILLE, SC 29609                                 P‐0031982 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTE, LINDA
10885 SE FEDERAL HWY
LOT 84
HOBE SOUND, FL 33455                                 P‐0057117   2/8/2018     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
VALENTE, MIKI C
1758 LEMONTREE COURT
MOUNTAIN VIEW, CA 94040                              P‐0029985 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTE, RALPH
PO BOX 50053
CICERO, IL 60804                                     P‐0022628 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTE, RALPH
PO BOX 50053
CICERO, IL 60804                                     P‐0022686 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTE, RALPH
PO BOX 50053
CICERO, IL 60804                                     P‐0022701 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTI, MARY D
86 MILO PECK LANE
WINDSOR, CT 06095                                    P‐0013331 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTI, PAULA
80 LINCOLN PLACE
WALDWICK, NJ 07463                                   P‐0020851 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTIN, ANTHONY M
1550 RYCROFT ST. #420
HONOLULU, HI 96814                                   P‐0025504 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3382 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1546 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VALENTIN, EDITH
602 OTLOWSKI COURT
PERTH AMBOY, NJ 08861                                  1064      11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VALENTIN, TIMOTHEE B
7245 WAKEVIEW DR
CHAMPIONS GATE, FL 33896‐6706                        P‐0000902 10/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTIN, YANAIRA L
33 MULBERRY STREET
SPRINGFIELD, MA 01105                                P‐0055161 1/18/2018       TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
VALENTIN, YANAIRA L
33 MULBERRY STREET
SPRINGFIELD, MA 01105                                P‐0056411   2/1/2018      TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
VALENTIN‐CRUZ, JUANITA
AL‐18 CALLE LISA
URB LEVITTOWN LAKES
TOA BAJA, PR 00949‐4637                              P‐0057329 2/17/2018       TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
VALENTINE, BRADY
950 COBB ROAD
NEWBERN, TN 38059                                    P‐0015914 11/4/2017       TK Holdings Inc., et al.                     $3,726.00                                                                                    $3,726.00
VALENTINE, MARY J
6739 NORTHCREEK LANE
DALLAS, TX 75240                                     P‐0037683 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTINE, MICHAEL C
217 DOESKIN DR
BOERNE, TX 78006                                     P‐0002315 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTINE, MICHAEL E
2626 PUFFIN POINT CIRCLE
ANCHORAGE, AK 99507                                  P‐0017857 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTINE, MICHELE L
3901B PENNSYLVANIA AVENUE, SE
WASHINGTON, DC 20020                                 P‐0038940 12/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTINE, MOLLY P
13 CARDINAL RD.
COLCHESTER, CT                                       P‐0035140 12/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTINE, RICHARD S
1961 CENTENNIAL DR.
LOUISVILLE, CO 80027                                 P‐0007184 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTINI, STEVEN
19448 NORTHRIDGE DRIVE APT.C
NORTHVILLE, MI 48167                                 P‐0013063 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENTINO, JAMES A
302 WAMPUM AVE
ELLWOOD CITY, PA 16117                               P‐0046968 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENZUELA CRUZ, WANDY M
280 SEAVER ST
APT22
DORCHESTER, MA 02121                                 P‐0005691 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENZUELA, CESAR F
65 DEMILLE AVE
ELMONT, NY 11003                                     P‐0016026 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALENZUELA, JOSE R
7293 W AGAVE RANCH PL
TUCSON, AZ 85735                                     P‐0017087 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                            Page 3383 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1547 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
VALEO NORTH AMERICA, INC.
SETH A. DRUCKER
DEPUTY GENERAL COUNSEL, NORTH AMERICA
150 STEPHENSON HIGHWAY
TROY, MI 48083                                        2724    11/16/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
VALERA, INMACULADA C
139 HOBART STREET
HACKENSACK, NJ 07601                                P‐0008055 10/28/2017     TK Holdings Inc., et al.                     $2,400.00                                                                                    $2,400.00
VALERIANO, NICHOLAS
3175 MAIN STREET
GREEN LANE, PA 18054                                P‐0039803 12/13/2017     TK Holdings Inc., et al.                      $340.00                                                                                       $340.00
VALERIO FILHO, MOACIR
18841 TOPHAM ST UNIT 1
TARZANA, CA 91335‐0818                              P‐0031107 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALERIO MENDOZA, KARLA
1243 S CATALINA ST
LOS ANGELES, CA 90006                               P‐0019630 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALERIO, CAROL E
631 KELLY BLVD.
SPRINGFIELD, OR 97477                               P‐0020898 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALERIO, FRANK
1510 TANGLEWOOD DR EAST
HIDEAWAY, TX 75771                                  P‐0013960 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALERIO, VINCENT
1158 GREENFIELD DRIVE
ERIE, PA 16509                                        608     10/25/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VALETUTTI, VINCENT J
PO BOX 899
KERHONKSON, NY 12446                                P‐0027014 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALETUTTI, VINCENT J
PO BOX 899
KERHONKSON, NY 12446                                P‐0027027 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALFER, FRED S
5681 CAMINITO DANZARIN
LA JOLLA, CA                                        P‐0016966 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALINE, SAMANTHA E
1777 11TH AVE
OLIVERHURST, CA 95961                               P‐0014503 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALION, NINA N
47669 CHELTENHAM DRIVE
NOVI, MI 48374                                      P‐0038205 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALIQUETTE, GERARD A
2807 68TH STREET CIRCLE WEST
BRADENTON, FL 34209                                 P‐0001367 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALKOVIC, JANET L
701 FAIRFAX CIRCLE
WOODSFIELD
UNITED STATES, OH 43793                             P‐0003061 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLABHANENI, SANDHYA
1910 CLEMENT ST.
SAN FRANCISCO, CA 94121                             P‐0056194 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLADOLID, JOSE M
7013 EL PROVO CIR
APT A
BUENA PARK, CA 90620                                P‐0013756 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3384 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1548 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VALLANCOURT, JULES
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                              P‐0048553 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLE, ANNE M
2708 COFFEE POT CT
LAS VEGAS, NV 89106                                  P‐0027705 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLE, CARL
623 WESTBOROUGH PLACE
WEBSTER GROVES, MO 63119                               635     10/25/2017        TK Holdings Inc.                         $95,000.00                                                                                   $95,000.00
VALLE, DEBORAH A
4904 S. DOSSEY RD
LAKELAND, FL 33811                                   P‐0053396 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLE, JOSEPH R
4 PHILLIPS AVENUE
SWAMPSCOTT, MA 01907                                 P‐0010494 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLE, ROGER J
2615 W 179TH ST
TORRANCE, CA 90504                                   P‐0023811 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLE, VERDA M
1627 POMONA STREET UNIT C
CROCKETT, CA 94525                                   P‐0017198 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLECILLO, NOEL D
P O BOX 1552
DAPHNE, AL 36526                                     P‐0003906 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLEJO, ANGELA
176 NW 7 PLACE
CAPE CORAL, FL 33993                                 P‐0000091 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLEJO, NOEL A
5460 EDISON AVE.
OAK LAWN, IL 60453                                   P‐0040559 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLEJO, NOEL A
5460 EDISON AVE.
OAK LAWN, IL 60453                                   P‐0040645 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLES, JOSEPH P
2516 N 75TH AVE
ELMWOOD PARK, IL 60707                               P‐0037834 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLEY FASTENER GROUP LLC
1490 MITCHELL ROAD
AURORA, IL 60507                                       237     10/17/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
VALLEY OAK CABINETS INC
7050 N 97TH CIRCLE
OMAHA, NE 68122                                      P‐0013891 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLEY, LONNIE J
255 ELIZABETH DRIVE
OWOSSO, MI 48867                                     P‐0012015 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLIER, JESSICA A
2701 WATERMARK BLVD
APT 1215
OKLAHOMA CITY, OK 73134                              P‐0036276 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLON, JONATHAN M
1006 LOVES POINT DR
LEESBURG, FL 34748                                   P‐0026946 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VALLONE, ALBERT C
2485 W WIGWAM AVE # 34
LAS VEGAS, NV 89124                                  P‐0029703 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3385 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1549 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
VALLONE, ALBERT C
2485 W. WIGWAM # 34
LAS VEGAS, NV 89123                                  P‐0029714 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VALLONE, SUSAN V
6125 MISTY BROOK CT
LAS VEGAS, NV 89149                                  P‐0036168 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VALLONE, SUSAN V
6125 MISTY BROOK COURT
LAS VEGAS, NV 89149                                  P‐0038528 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VALLOUD, ANDRES
5240 WOODSCAPE DR SE
SALEM, OR 97306                                      P‐0039935 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VALLURUPALLI, RAGHU
9513 SHANTHA COURT
LAUREL, MD 20723                                     P‐0011636 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VALLURUPALLI, RAGHU
9513 SHANTHA COURT
LAUREL, MD 20723                                     P‐0011650 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VALMASSOI, DONALD M
6791 S. DWYER RD.
OKEANA, OH 45053‐9725                                P‐0020687 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VALOFF, WILLIAM D
12729 AVENUE 271
VISALIA, CA 93277‐9412                               P‐0020867 11/9/2017      TK Holdings Inc., et al.                     $3,900.00                                                                                     $3,900.00
VALOIS, ROBERT EDWARD
2008 MEANDER RD
WINDSOR, CO 80550                                      1147    10/30/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
VALOS, LISA
3450 PALMER DR
4114
CAMERON PARK, CA 95682                               P‐0032621 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VALUET, BRANDON
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0054866 1/16/2018      TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
VALVERDE, SADIE
5621 W. INDIAN SCHOOL ROAD
PHOENIX, AZ 85031                                      3905    12/6/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
VAMOS, GARY G
1120 OAKRIDGE DR
PITTSBURGH, PA 15227                                 P‐0011092 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VAN AALSBURG , BRUCE A
105 MEADOW LN
HARDY, AR 72542                                      P‐0029792 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VAN AKEN, TYLER G
1742 SAM RITTENBERG BLVD
APT 3D
CHARLESTON, SC 29407                                 P‐0003425 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VAN ALLEN, ASHLEY N
21319 52ND WAY S
KENT, WA 98032                                       P‐0032483 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VAN ALLEN, STEVE E
2879 ARCADE ST
LITTLE CANADA, MN 55109                              P‐0048438 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3386 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1550 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
VAN ALLEN, STEVEN E
2879 ARCADE ST
LITTLE CANADA, MN 55109                               P‐0048456 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN BAALEN, GUY A
8494 WOODBOX ROAD
MANLIUS, NY 13104                                     P‐0011377 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN BEETZ, HARRY
20 CARROL LANE
CARY, IL 60013                                        P‐0005321 10/26/2017       TK Holdings Inc., et al.                     $1,650.00                                                                                    $1,650.00
VAN BERGEN, RICHARD H
P. O. BOX 213
KENNEBUNK, ME 04043                                   P‐0006826 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN BEUSEKOM, KRISTA M
185 MCCARRONS BLVD N
115
ROSEVILLE, MN 55113                                   P‐0057579    3/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN CLEVE, JAMES E
2088 POPPYWOOD AVE
HENDERSON, NV 89012                                   P‐0000615 10/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN DAMM, GREGORY M
3553 ROBINSON ROAD, NE
MARIETTA, GA 30068                                    P‐0005102 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN DE POEL, JOHN F
8 AVIS CT
ORINDA, CA 94563                                      P‐0026144 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN DER BERGH, ANDRE
1410 BELT STREET
BALTIMORE, MD 21230                                   P‐0044689 12/22/2017       TK Holdings Inc., et al.                     $6,109.48                                                                                    $6,109.48
VAN DEUSEN III, LEON W
P.O. BOX 357
TOWER, MN 55790                                       P‐0012583 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN DINE, BRIAN S
1893 COVE LANE
GLENDALE HEIGHTS, IL 60139                            P‐0028701 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN DINE, LINDA
1893 COVE LANE
GLENDALE HEIGHTS, IL 60139                            P‐0028693 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN DONGEN, HANS P
1014 S PEPPER TREE LN
SPOKANE, WA 99224                                     P‐0035165 12/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN DONGEN, JUDITH C
1014 S PEPPER TREE LN
SPOKANE, WA 99224                                     P‐0046175 12/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN DYKE, DANA G
3834 DANCE MILL ROAD
PHOENIX, MD 21131                                     P‐0009937 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN DYKE, KEVIN P
125 RIVERVIEW CIRCLE
SALINE, MI 48176                                        3764      11/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VAN DYKE, RUTH L
10103 243RD PL. SW
EDMONDS, WA 98020                                     P‐0023189 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN EMAN, ROBB S
111 WESTHAVEN DRIVE
AUSTIN, TX 78746                                      P‐0006301 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                              Page 3387 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1551 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VAN EMBURG, DAVID P
104 WINTER BROOK LANE
SIMPSONVILLE, SC 29681                               P‐0024223 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN EMBURG, DAVID P
104 WINTER BROOK LANE
SIMPSONVILLE, SC 29681                               P‐0024229 11/13/2017     TK Holdings Inc., et al.                    $18,760.74                                                                                   $18,760.74
VAN ESSEN, BRIGITTE
736 MIDLAND WAY
REDWOOD CITY, CA 94062                               P‐0024226 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN GINHOVEN, DAVID
1916 21ST AVE
VERO BEACH, FL 32960                                 P‐0000543 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN GORP, GREGORY A
2140 A AVENUE
MARION, IA 52302                                     P‐0020433 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN HARTESVELDT, FREDERICK C
1070 BARBER TERRACE NW
GRAND RAPIDS, MI 49504                               P‐0022330 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN HARTESVELDT, NOAH F
1070 BARBER TERRACE NW
GRAND RAPIDS, MI 49504                               P‐0023571 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN HOLSTEIJN, DEVIN A
1241 TWIN LEAF AVENUE
TIFFIN, IA 52340                                     P‐0042638 12/19/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
VAN HOLTEN, WILLA
2244 BRONX PARK EAST
BRONX, NY 10467                                      P‐0006456 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN HORN, MARC F
1076 DORSET CT
LONDON, OH 43140                                     P‐0035141 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN HOUT, SUZANNE M
8828 PRESERVE TRL
SAVAGE, MN 55378                                     P‐0013708 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN INGEN, JEAN M
6707 FURNACE ROAD
ONTARIO, NY 14519                                    P‐0018082 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN KAMPEN, MARK
6255 ALTA PRADERA LN
ATASCADERO, CA 93422                                   2905    11/18/2017        TK Holdings Inc.                           $117.00                                                                                       $117.00
VAN LANCKER, CATHERINE
52 DONNA LEE LANE
ASHLAND, MA 01721                                    P‐0057317 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN LANDUYT, LARRY
6159 GREENWOOD DRIVE
PARADISE, CA 95969                                   P‐0017917 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN LIEU, LINDA M
2100 FELL ST. #15
SAN FRANCISCO, CA 94117                              P‐0016135 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN LIEW, DIAMOND A
146 CARSON COURT
SOMERSET, NJ 08873                                   P‐0050150 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN METER, STEPHANIE M
3941 E FAIRMOUNT AVE
PHOENIX, AZ 85018                                    P‐0006469 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3388 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1552 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VAN MOORLEHEM, ROGER
602 N GRANT ST
MINNEOTA, MN 56264                                     2568    11/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VAN NUIS, ROSALIE P.
1 BURTON WOODS LANE
CINCINNATI, OH 45229                                   3716    11/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VAN NUIS, ROSALIE P.
1 BURTON WOODS LANE
CINCINNATI, OH 45229                                   3717    11/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VAN ORNUM, JOSEPH B
8151 PENNSYLVANIA CIRCLE
BLOOMINGTON, MN 55438                                P‐0014235 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN PATTEN, DAVID P
2819 E INTERLAKEN BLVD
SEATTLE, WA 98112                                    P‐0018067 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN ROEKEL, KERMIT G
29042 TREASURE ISLAND RD
DANBURY, WI 54830                                    P‐0012684 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN SCHEPEN, KRISTIN J
707 MONROE STREET APT 202
HOBOKEN, NJ 07030                                    P‐0050594 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN SICKLE, CLAYTON J
833 COVENTRY LANE
CRYSTAL LAKE, IL 60014                               P‐0006230 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN STRALEN, CATHERINE M
2806 IRVING ST.
RIVERSIDE, CA 92504                                  P‐0018993 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN STRATEN, TONYA L
W7473 PARK AVE
SHIOCTON, WI 54170                                   P‐0018889 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN VALKENBURG, PHILIP R
430 FAIRWAY AVE
RIFLE, CO 81650                                      P‐0054941 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN VOLKENBURGH, JOHN J
4450 ORCHARD VIEW WAY
CUMMING, GA 30028                                    P‐0008615 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN VOLKENBURGH, JOHN J
4450 ORCHARD VIEW WAY
CUMMING, GA 30028                                    P‐0008621 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN VREEDE, BRUCE J
30 ESSINGTON LANE
PALM COAST, FL 32164                                 P‐0000040 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN WINKLE, ANTHONY R
PO BOX 6639
BIG BEAR LAKE, CA 92315                              P‐0022623 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN WINKLE, DOUGLAS A
22 SEAVIEW DRIVE
PLYMOUTH, MA 02360                                   P‐0036377 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAN ZANTEN, JEFF B
1136 CORTEZ AVENUE
BURLINGAME, CA 94010                                 P‐0019310 11/7/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
VAN, RONALD J
4248 RIPKEN CIRCLE EAST
JACKSONVILLE, FL 32224                               P‐0011801 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3389 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1553 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
VAN, THIEN
3814 SW 167 AVE
MIRAMAR, FL 33027                                   P‐0003625 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANACORE, PATRICIA
46491 CAPELWOOD CT
STERLING, VA 20165                                  P‐0025564 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANATTA, JAY B
3704 SAN LUCAS LN
DENTON, TX 76208                                    P‐0005589 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANAUSDAL, EMILY S
216 VIRGINIA ST.
CRESTVIEW, FL 32539                                 P‐0007509 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANAUSTIN, PAMELA L
18311 SHERMAN STREET
LANSING, IL 60438                                   P‐0007665 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANBENS, VERNEICE O
10165 SCOTCH HILL DRIVE
UPPER MARLBORO, MD 20774                            P‐0010284 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANBERGEN, DIANE
323 GREEN HOLLOW RD
PETERSBURGH, NY 12138                               P‐0043517 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANBREMEN, LYDIA V
10408 N 22ND ST
TAMPA, FL 33612                                     P‐0050373 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANBUREN, HENRY L
191 HOME AVE
MANSFIELD, OH 44902                                 P‐0024447 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, CRAIG E
PO BOX 606
LAHOMA, OK 73754                                    P‐0040086 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, GARY M
751 EAST 7TH AVE
SALT LAKE CITY, UT 84103                            P‐0037165 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, JAMES E
795 85TH ST.
795 85TH ST.
AMERY, WI 54001                                     P‐0054441 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, JENNIFER
319 SYDNOR ST
HOUSTON, TX 77020                                   P‐0030546 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, KAREN Y
17985 HUNTLEIGH CT
APT 202
COUNTRY CLUB HIL                                    P‐0033685 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, KENNETH L
5637 EAST COUNTY ROAD J
CLINTON, WI 53525                                   P‐0026369 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, KENNETH L
5637 EAST COUNTY ROAD J
CLINTON, WI 53525                                   P‐0034280 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, PATRICK D
437 PANORAMA DRIVE
BENICIA, CA 94510                                   P‐0020940 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, REITA H
730 E 660 N
OREM, UT 84097                                      P‐0029350 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3390 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1554 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VANCE, RONALD E
1116 CASHEW DRIVE
VENUS, TX 76084                                      P‐0033483 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, RONNIE
1116 CASHEW DRIVE
VENUS, TX 76084                                      P‐0033498 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, SHAWNTYL C
4818 NE 9TH AVE
PORTLAND, OR 97211                                   P‐0028098 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, SHUNNA T
210 KINGSTON FOREST DRIVE
IRMO, SC 29063                                       P‐0003810 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, SHUNNA T
210 KINGSTON FOREST DRIVE
IRMO, SC 29063                                       P‐0003821 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANCE, WILLIAM B
850 EAST OCEAN BLVD
UNIT 1209
LONG BEACH, CA 90802                                 P‐0036493 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDABLE, CAROL L
22 WEST MEADOW
ELLISVILLE, MO 63021                                 P‐0004258 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDAM, MARVIN
543 OLENTANGY STREET
COLUMBUS, OH 43202                                   P‐0007610 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDEKAR, DANIEL
10409 OAK POND CIRCLE
CHARLOTTE, NC 28277                                    818     10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VANDEMARK, JAY D
510 MONTEREY CT
SOUTH BEND, IN 46637                                 P‐0015584 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDEN HEUVEL, JOY A
6801 BUTTERNUT RD.
WAUSAU, WI 54401                                     P‐0043650 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDENAKKER, LYNNE M
9936 ELK LAKE TRAIL
WILLIAMSBURG, MI 49690                               P‐0028202 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDENBERG, JASON
922 BRANDYWINE DR
BEAR, DE 19701                                       P‐0007792 10/28/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
VANDENBERG, JOHN J
2260 CRANFORD RD
DURHAM, NC 27705                                     P‐0034864 12/2/2017      TK Holdings Inc., et al.                      $465.00                                                                                       $465.00
VANDENBERG, RODNEY
317 GEORGIA AVE
ST CLOUD, FL 34769                                   P‐0000684 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDENBERG, RODNEY A
317 GEORGIA AVE
ST CLOUD, FL 34769                                   P‐0001372 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDENBERG, RODNEY A
317 GEORGIA AVE
ST CLOUD, FL 34769                                   P‐0001375 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDENBERG, RODNEY A
317 GEORGIA AVE
ST CLOUD, FL 34769                                   P‐0001380 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3391 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1555 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VANDER MEULEN, ANDREW C
38 DEWEY AVENUE
LITTLE FALLS, NJ 07424                               P‐0004638 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDER SCHEL, JAY R
200 RICHMOND RD
PUTNAM, CT 06260                                     P‐0044124 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERBILT, KIMBERLY
41 KIPP STREET
CHAPPAQUA, NY 10514                                  P‐0016130 11/5/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
VANDERBURG, WILLIAM O
42 WEST VINCE STREET
VENTURA, CA 93001                                    P‐0053366 12/30/2017     TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
VANDERHAAR, KYLE R
3960 COURTNEY LANE
DORR, MI 49323                                       P‐0055527 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERIET, DENNIS J
PO BOX 551
LAKEHEAD, CA 96051                                   P‐0017504 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERLAAN, JAN T
4555 41ST STREET
GRANDVILLE, MI 49418                                 P‐0052516 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERLEE, DOUGLAS A
13751 COTTAGE DR
GRAND HAVEN, MI 49417                                P‐0048335 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERMOLEN, KRISTIN
4415 CEDAR ST.
EUREKA, CA 95503                                     P‐0041061 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERNEUT, NICOLE
35 ST. MAURICE CT.
DANVILLE, CA 94526                                   P‐0039995 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERPLAS, CATHY J
566 SIESTA
IVINS, UT 84738                                      P‐0037380 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERPOOL, MARY L
938 BIRCH HILL STREET
THOUSAND OAKS, CA 91320                              P‐0016404 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERPOOL, REGGIE K
2103 LOUIS ST
MELROSE PARK, IL 60164                               P‐0024580 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERPOST, LAURA MARIE
1908 LONGCOME DRIVE
WILMINGTON, DE 19810‐3822                              4307    12/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VANDERSARL, DANA G
17114 FREEDOM DR
SAME
ATHENS, AL 35613                                     P‐0047185 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERSARL, DANA G
17114 FREEDOM DR
SAME
ATHENS, AL 35613                                     P‐0047208 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERSARL, DANA G
17114 FREEDOM DR
SAME
ATHENS, AL 35613                                     P‐0047217 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3392 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1556 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VANDERSARL, DANA G
17114 FREEDOM DR
SAME
ATHENS, AL 35613                                     P‐0047505 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERSCHAAF, KIMBERLY
155 W ELM ST
WHEATON, IL 60189                                    P‐0015324 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERSTEEN, JUNE M
NO ADDRESS PROVIDED
                                                     P‐0051918 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERSTEEN, JUNE M
3535 E LITTLE COTTONWOOD LANE
SANDY, UT 84092                                      P‐0051931 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERSTEEN, JUNE M
3535 E LITTLE COTTONWOOD LANE
SANDY, UT 84092                                      P‐0053904   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERVEER, STEVEN M
225 S 118TH CT
SEATTLE, WA 98168‐2083                               P‐0046301 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERWALL, FRANCESCA L
2126 W CONCORD LN
ADDISON, IL 60101                                    P‐0011563 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERWEIL, LISA A
380 BEACON STREET
FLOOR 3
BOSTON, MA 02116                                     P‐0039201 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERWEIL, WILLIAM L
380 BEACON STREET
FLOOR 3
BOSTON, MA 02116                                     P‐0039200 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERWEIT TRUST
VANDERWEIT, JOHN W
2508 HILLVIEW PL.
LAKE HAVASU CITY, AZ 86403                           P‐0032282 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDERZON, NICOLE H
8741 AUTUNN RIDGE COURT
ODENTON, MD 21113                                    P‐0007967 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDETT, TONI‐ANNE
3915 SKYLINE DRIVE
CONWAY, SC 29526                                     P‐0001224 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDEVEER, DAVID
5674 HATHAWAY CT.
DUBLIN, OH 43016                                     P‐0030763 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDEVENTER, DOUG E
123 WEBB HOLLOW LOOP
ELIZABETHTON, TN 37643                               P‐0007477 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDEVENTER, JASON R
71 EAST MOUNT AVE.
ATLANTIC HIGHLANDS, NJ 07716                         P‐0042353 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDEVENTER, WILLIAM R
71 EAST MOUNT AVE
ATLANTIC HIGHLAN, NJ 07716                           P‐0046998 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDEWATER, DARLENE J
10430 HUGHES ROAD
REMSEN, NY 13438                                     P‐0017079 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3393 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1557 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VANDIVER, JERRY L
13, RED TOP CIRCLE
EMERSON
, GA 30137                                           P‐0041126 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANDYKE, CHASITY V
415 MCCLELLAN STREET
HUDSON, MI 49247                                     P‐0029530 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANE, JENNIFER
392 S. CARMELO AVE.
PASADENA, CA 91107                                   P‐0040089 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANEG, DANELIA
2521 W 71 PL
HIALEAH, FL 33016                                    P‐0051324 12/27/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
VANEGAS, PATRICIA A
11955 LURAY LANE
DUNKIRK, MD 20754                                    P‐0005633 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANEGAS, YUSSETTE
2521 W 71 PL
HIALEAH, FL 33016                                    P‐0050981 12/27/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
VANERT, HENRY
1320 S 177TH ST
OMAHA, NE 6130                                       P‐0018560 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANETTEN, PAMELA A
5861 SE WINDSONG LN
STUART, FL 34997                                     P‐0047679 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANG, DOUA
4927 CRESTBROOK DR
WATERFORD, MI 48328                                  P‐0024585 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANG, JULIA
7446 MILLS GROVE CT
SACRAMENTO, CA 95828                                 P‐0014121 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANG, KAREN C
7729 COLLEGE TOWN DRIVE
APT. #17
SACRAMENTO, CA 95826‐2306                            P‐0025489 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANG, TOU F
19438 COUNTY ROAD 209
UNION STAR, MO 64494                                 P‐0014570 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANG, YEE
705 MULDOON RD SPC 78
ANCHORAGE, AK 99504                                  P‐0010973 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANGUNDY, CORY L
103 PRESTON HOLLOW LANE
DULUTH, GA 30097                                     P‐0005604 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANHOOK, RICHARD A
107 BETT DRIVE
GOLDSBORO, NC 27534                                  P‐0019542 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANHOOSE, CHRISTOPHER L
3441 HIGHWAY 32
LOUISA, KY 41230                                     P‐0001567 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANHORN, CLAYTON B
4710 NW 6TH DR
DES MOINES, IA 50313                                 P‐0029419 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANHORN, LISA D
3710 BISCAY DR
ARLINGTON, TX 76016                                  P‐0004024 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3394 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1558 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VANHOUT, TIMM J
N359 MARION AVE.
APPLETON, WI 54915                                    P‐0015812 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANHOUT, TIMM J
N359 MARION AVE.
APPLETON, WI 54915                                    P‐0015884 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANHOVE, LORI A
35820 JEFFERSON AVENUE
#105
HARRISON TWP, MI 48045                                P‐0017625 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANKANEGAN, THOMAS J.
263 S. CLUBHOUSE DRIVE, UNIT 122
PALATINE, IL 60074‐6436                                 1729    11/3/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
VANLANDINGHAM, STEVEN D
1925 HOLLYWOOD DRIVE
TALLAHASSEE, FL 32303                                 P‐0055260 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANLUVANEE, DAWN M
57 ODANIEL AVENUE
NEWARK, DE                                            P‐0020248 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANN, KIMBERLY L
3020 NW 2ND APT 1
POMPANO BEACH, FL 33069                               P‐0000467 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANN, PAMELA
630 NASH JOHNSON POND ROAD
MAGNOLIA, NC 28453                                    P‐0041123 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANN, SHELIA R
1717 LOUISIANA AVE
PANAMA CITY, FL 32405                                 P‐0002641 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANNER, JOEL V
26 SHANNON LANE
GROTON, CT 06340                                      P‐0034012 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANNI, PAUL R
2397 PUU MALA PLACE
KIHEI, HI 96753                                       P‐0025365 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANNIEUWENHUIZE , RICHARD E
100 BEVERLY ANN DR
NORTH PROVIDENCE, RI 02911                            P‐0025618 11/7/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
VANNOSDALE, MONICA
15200 LILY BAY CT.
LAKE OSWEGO, OR 97034                                 P‐0015758 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANNUCCI, JOHN
29 WARCAM WAY
PORTSMOUTH, RI 02871                                  P‐0041995 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANORSBY, ROBERTA
612 APPIAN WAY
MATTESON, IL                                          P‐0023526 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANOVER, WILLIAM H
511 CAMBRIDGE WAY
BLOOMFIELD HILLS, MI 48304                            P‐0022471 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANSANT, THOMAS E
362 E HOLDERNESS RD
HOLDERNESS, NH 03245                                  P‐0027463 11/13/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
VANTIEM, AMANDA
656 BEARDON
LAKE ORION, MI 48362                                  P‐0030014 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3395 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1559 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VANTINE, ELIZABETH S
PO BOX 8748
ATLANTA, GA 31106                                    P‐0040372 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANVLYMEN, LAUREN
3135 ELLIOTT ST.
SAN DIEGO, CA 92106                                  P‐0050758 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VANZANDT, DAMARIS
877 MAGADAN COURT
FAIRBANKS, AK 99701                                  P‐0055922 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAQUERA, RUDOLPH
2321 RAVENWOOD DR
GRAND PRAIRIE, TX 75050                                1120    10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VARADY, SANDRA J
12321 STAFFORD LANE
BOWIE, MD 20715                                      P‐0014345 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARANELLI, TARA
3040 NANTUCKET DR
LEWIS CENTER, OH 43035                               P‐0000419 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARDA, JOHN M
7217 N WILLOW BEND POINTE
PEORIA, IL 61614                                     P‐0035209 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARDANI, AGNESSA V
1326 ROSSMOYNE AVE
GLENDALE, CA 91207                                   P‐0043400 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARELA, GILBERT
75 MATTLE RD
KETCHIKAN, AK 99901                                  P‐0011666 11/1/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
VARELA, GILBERT
75 MATTLE RD
KETCHIKAN, AK 99901                                  P‐0057865 4/13/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
VARELA, MEGAN M
343 CORREYDALE CT
JACKSONVILLE, FL 32225                               P‐0051241 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARELA, ROSS E
PO BOX 3504
ESPANOLA, NM 87533                                   P‐0022970 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARELLIE, JAMES
311 KENNEDY DRIVE
WHITE HOUSE, TN 37188                                  1094    11/1/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
VARGA, ALLAN M
2103 W SPRUCE DRIVE
CHANDLER, AZ 85286                                   P‐0022751 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGA, DOLORES J
31151 N TRAIL DUST DRIVE
SAN TAN VALLEY, AZ 85143                             P‐0014966 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS HARDWARE & SUPPLY INC.
JAIME S. VALDEZ
439 COMMERCIAL STREET
EAGLE PASS, TX 78852                                   404     10/23/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VARGAS, ANDRES
1127 COLONIAL HEIGHTS DR
RICHMOND, TX 77406                                   P‐0002810 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS, CANDIS L
P.O. BOX 10963
BURBANK, CA 91510                                    P‐0012430 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3396 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1560 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
VARGAS, DANIELLA D
11 ANDERSON COURT
SAYREVILLE, NJ 08872                                P‐0029644 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS, EVELYN
132 BOSWELL AVENUE
NORWICH, CT 06360                                   P‐0004827 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS, LUCY G
10637 GLASS TUMBLER PATH
COLUMBIA, MD 21044                                  P‐0037975 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS, MARISOL
28 VAN BUSKIRK AVE 2FL
STAMFORD, CT 06902                                  P‐0016089 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS, MARSHA
PO. BOX 480074
LOS ANGELES, CA 90048                               P‐0042650 12/20/2017     TK Holdings Inc., et al.                      $436.00                                                                                       $436.00
VARGAS, MARY
8010 RIVERWALK DRIVE
UNIT 4F
LYONS, IL 60534                                       2569    11/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VARGAS, OMAR
2932 N SIERRA WAY
SAN BERNARDINO, CA 92405                            P‐0051497 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS, SYLVIA
6732 PARK AVE
GARDEN GROVE, CA 92845                              P‐0051910 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS‐NUNEZ, AIDELISA
CALLE 14 L‐!7
URB. EL CONQUISTADOR
TRUJILLO ALTO, PR 00976                             P‐0033665 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS‐PUERTA, JOSE
102 SUMMER RIDGE LN
LAWRENCEVILLE, GA 30044                             P‐0023137 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS‐PUERTA, JUAN
3515 PLEASANTDALE RD
APT. 275
ATLANTA, GA 30340                                   P‐0017807 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGAS‐PUERTA, JUAN
3515 PLEASANTDALE RD
275
ATLANTA, GA 30340                                   P‐0023147 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGHESE, ACHYAMMA P
7718 BUCKINGHAM NURSERY DR
SEVERN, MD 21144‐1164                               P‐0055868 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGHESE, ALEYAMMA
18050 RAVISLOE TERRACE
C.C.HILLS, IL 60478                                 P‐0051270 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGHESE, JAMESON
18050 RAVISLOE TERRACE
C.C.HILLS, IL 60478                                 P‐0046437 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGO , DAVID A
16051 CANYON RIDGE RD
RIVERSIDE, CA 92503                                 P‐0027732 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGO, DAVID A
317 N OHIO ST
AURORA, IL 60505                                    P‐0027752 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3397 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1561 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VARGO, DAVID L
NO ADDRESS PROVIDED
                                                      P‐0014713 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGO, DAVID L
9749 EVERBLOOM WAY
SACRAMENTO, CA 95829                                  P‐0014716 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGO, DAVID L
9749 EVERBLOOM WAY
SACRAMENTO, CA 95829                                  P‐0014722 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARGO, MITAECHA
9749 EVERBLOOM WAY
SACRAMENTO, CA 95829                                  P‐0014719 11/3/2017      TK Holdings Inc., et al.                      $140.00                                                                                       $140.00
VARGO, TARYN M
107 WINDSOR DRIVE
IRWIN, PA 15642                                       P‐0024936 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARIN, NANCY
32 HYDE CT
BEDMINSTER, NJ 07921                                  P‐0029981 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARIS, TARJA ANITA
259 BERESFORD AVENUE
REDWOOD CITY, CA 94061                                  1904    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
VARNELL, CHRISTOPHER W
625 CEDAR SPRINGS DR.
JACKSON, MS 39212                                     P‐0025448 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARNER, MARJORIE P
9310 BUTTE AVE
VANCOUVER, WA 98664                                   P‐0030733 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARONA, KELYN
1890 SWEETBROOM CIR
APT 102
LUTZ, FL 33559‐8713                                   P‐0049757 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARPNESS, ANDREW J
4124 BEVERLY AVE
GOLDEN VALLEY, MN 55422                               P‐0049083 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARSHOCK, GEORGE
P.O. BOX 367
TECATE, CA 91980                                      P‐0057519 2/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARTANIAN, EDMOND
27308 BANUELO AV
SAUGUS, CA 91350                                      P‐0038963 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARTANIAN, VENESSA L
2768 ASH DR
CARLETON, MI 48117                                    P‐0053056 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARY, MICHAEL W
2499 DYSART ROAD
UNIVERSITY HEIGH, OH 44118                            P‐0039088 12/12/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
VARYU, DAVID R
PO BOX 548
INDIAN HILLS, CO 80454                                P‐0047438 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VARYU, DAVID R
PO BOX 548
INDIAN HILLS, CO 80454                                P‐0047456 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASA, LISA R
2451 COUNTY ROAD G
WESTON, NE 68070                                      P‐0029390 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3398 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1562 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VASEY, SARA A
568 E BUTLER AVE
NEW BRITAIN, PA 18901                                P‐0056734   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASHI, BEENA P
1100 SAN LACINTO LANE
LAWRENCEVILLE, GA 30043                              P‐0003134 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASHI, PANKAJ
1100 SAN LACINTO LANE
LAWRENCEVILLE, GA 30043                              P‐0003120 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASILAS, ELAINE
15 INDIAN WOODS DR. NE
RYDAL, GA 30171‐1646                                 P‐0047730 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASILIOU, IRENE C
109 ROSE LANE
NEW HYDE PARK, NY 11040                              P‐0008204 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASILOFF, JOHN R
9831 DORIS ST
LIVONIA, MI 48150                                    P‐0011573 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASILOFF, LARRY P
4345 CASE RD
AVON, OH 44011                                       P‐0014421 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUES, EDWARD A
8298 ANDALUSIAN DR
SACRAMENTO, CA 95829                                 P‐0027934 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ JR., BENITO W
1324 VALLEJO DR
CORONA, CA 92882                                     P‐0040023 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ JR., REYNALDO
12911 PAUL REVERE
SAN ANTONIO, TX 78233                                P‐0034493 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, ADAM L
2490 MAVERICK CIRCLE
CORONA, CA 92881                                     P‐0040193 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, DANIEL
PO BOX 8578
RED BLUFF, CA 96080                                  P‐0040250 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, DIANA R
1301 SHERIDAN 139
CHICO, CA 95926                                      P‐0027832 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, JAMES M
18620 MINGO RD
APPLE VALLEY, CA 92307                                 4613      1/2/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
VASQUEZ, JAMES M
18620 MINGO RD
APPLE VALLEY, CA 92307                                 4630      1/2/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
VASQUEZ, JAMES M
JAMES M VASQUEZ
18620 MINGO RD
APPLE VALLEY, CA 93207                               P‐0053561   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, JARED B
7227 W. CARTER RD.
LAVEEN, AZ 85339                                     P‐0037103 12/7/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
VASQUEZ, JARED B
7227 W. CARTER RD
LAVEEN, AZ 85339                                     P‐0037429 12/7/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00


                                                                                           Page 3399 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1563 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VASQUEZ, JAVIER
44 FORGE ROAD
MEDFORD, NJ 08055                                    P‐0007749 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, JAVIER
44 FORGE ROAD
MEDFORD, NJ 08055                                    P‐0024805 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, JOHN
59 DAMONTE RANCH B418
RENO, NV 89521                                         2578    11/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VASQUEZ, KIM‐MARIE
15810 BLACKBURN ST
ACCOKEEK, MD 20607                                   P‐0025957 11/15/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
VASQUEZ, KRISTA A
1001 CAMINO REAL # 17
REDONDO BEACH, CA 90277                              P‐0013757 11/2/2017      TK Holdings Inc., et al.                     $3,700.00                                                                                    $3,700.00
VASQUEZ, LAKESHUA M
107 CLOVER LN
MT AIRY, NC 27030                                    P‐0057698 3/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, LAURA M
1805 16TH AVENUE SE
APT 1
ALBANY, OR 97322                                     P‐0039496 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, LUIS
2490 MAVERICK CIRCLE
CORONA, CA 92881                                     P‐0032389 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, MICHAEL
409 SAFARI DR
SAN JUAN, TX 78589                                   P‐0034227 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, PAMELA
380 W 2ND ST
GALESBURG, IL 61401                                  P‐0005126 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, PAUL I
330 MORTON RD
OREGON CITY, OR 97045                                P‐0027568 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, RICHARD P
2477 MORSLAY ROAD
ALTADENA, CA 91001‐2717                              P‐0020720 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASQUEZ, WHITNEY
1950 TAMARIND AVENUE
APARTMENT 233
HOLLYWOOD, CA 90068                                    4720    1/17/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
VASQUEZ, YRIS F
1098 WOODCREEK OAKS BLVD
#4001
ROSEVILLE, CA 95747                                  P‐0042272 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASS, BRADLEY D
7334 CASE PL.
ANNANDALE, VA 22003                                  P‐0031324 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASS, VERNELL
23260 HALSTED SUITE 206
FARMINGTON HILLS, MI 48335‐3766                      P‐0037590 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VASSALLO, GAYLE A
82 RIVER RD.
AGAWAM, MA 01001                                     P‐0052136 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3400 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                   Page 1564 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
VASSAU, GERALYN E
234 S LAKE ST
GRAYSLAKE, IL 60030                                  P‐0005918 10/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VASSILIEVA, ELENA
6277 CULMORE CRES
MISSISSAUGA, ON L5V1H9                               P‐0041111 12/16/2017     TK Holdings Inc., et al.                       $1,000.00                                                                                    $1,000.00
VASTO, DAN M
505 N. 15TH ST.
ADEL, IA 50003                                       P‐0027955 11/17/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VATER, THOMAS
1100 SOUTH BLVD
APT 543
CHARLOTTE, NC 28203                                  P‐0033367 11/29/2017     TK Holdings Inc., et al.                       $8,000.00                                                                                    $8,000.00
VATER, THOMAS
6 CHRISTO DRIVE
HILTON HEAD, SC 29926                                P‐0033369 11/29/2017     TK Holdings Inc., et al.                       $8,000.00                                                                                    $8,000.00
VATH, CATHY L
2708 SE EAGLE DR
PORT ST LUCIE, FL 34984                              P‐0034198 11/30/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VATTILANA, FRANCESCO A
4 LONGFORD COURT
WILMINGTON, DE 19808                                 P‐0020387 11/8/2017      TK Holdings Inc., et al.                       $5,000.00                                                                                    $5,000.00
VAUDRIN, MAXIME
11 MADRID CT
NOVATO, CA 94949                                     P‐0024560 11/14/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VAUGHAN, BRENDA
4208 ARBOR CREEK DRIVE
CARROLLTON, TX 75010‐4101                            P‐0045641 12/23/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VAUGHAN, BRETT M
1991 WILLESDON DR. E
JACKSONVILLE, FL 32246                               P‐0034842 12/2/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VAUGHAN, DONALD W
14512 FM 250 N
MARIETTA, TX 75566                                   P‐0032324 11/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VAUGHAN, JENNIFER
41 ESPALIER
FOOTHILL RANCH, CA 92610                             P‐0020841 11/9/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VAUGHAN, JUSTIN PATRICK QUINONES
BISNAR & CHASE
ONE NEWPORT PLACE
1301 DOVE STREET, SUITE 120
NEWPORT BEACH, CA 92660                                2623    11/14/2017        TK Holdings Inc.                       $25,000,000.00                                                                               $25,000,000.00
VAUGHAN, REBECCA
4208 ARBOR CREEK DR
CARROLLTON, TX 75010                                 P‐0046354 12/25/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VAUGHAN, SUZETTE E
10620 WHIPPLE STREET UNIT 305
TOLUCA LAKE, CA 91602                                P‐0031810 11/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VAUGHAN, THOMAS E
253 EVERGREEN DRIVE
BAY HEAD, NJ 08742                                   P‐0011430 11/1/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VAUGHN, DAICHELLE
2012 ALABO ST
NEW ORLEANS, LA 70117                                P‐0027300 11/17/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00



                                                                                           Page 3401 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1565 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
VAUGHN, DOROTHY
1209 JUSTICE LAKE DRIVE
JOLIET, IL 60432                                   P‐0053350 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, DOUGLAS R
14706 RABBIT RUN CT
CENTREVILLE, VA 20120‐1364                         P‐0033824 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, FRANCHOT
1050 DOOLEY DR.
CHARLOTTE, NC 28227                                  380     10/23/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
VAUGHN, JENNIFER L
4189 E SEASONS CIR
GILBERT, AZ 85297                                  P‐0025390 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, JIMMY P
3321 REFLECTING DRIVE
CHATTANOOGA, TN 37415                              P‐0007347 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, JOHN
SAM MORGAN
30500 NORTHWESTERN HIGHWAY
SUITE 425
FARMINGTON HILLS, MI 48334                           5008    6/11/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
VAUGHN, JOHN J
2401 S COUNTY TRL
WEST KINGSTON, RI 02892                            P‐0007997 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, KIMBERLY M
1759 E. 73RD PLACE
APT. 2
CHICAGO, IL 60649                                  P‐0030876 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, KIMBERLY M
1759 E. 73RD PLACE
APT. 2
CHICAGO, IL 60649                                  P‐0048567 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, LEONARD A
4706 NORTH W ST
PENSACOLA, FL 32505                                P‐0036845 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, LYNNETTE D
3640 PRIVETTE ROAD
MATTHEWS, NC 28104                                 P‐0001159 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, LYNNETTE D
3640 PRIVETTE ROAD
MATTHEWS, NC 28104                                 P‐0001163 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, MARY
1209 JUSTICE LAKE DRIVE
JOLIET, IL 60432                                   P‐0053326 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, MICHAEL S
6997 CROW RD
SAN ANTONIO, TX 78263                              P‐0008198 10/29/2017     TK Holdings Inc., et al.                      $355.06                                                                                       $355.06
VAUGHN, RANDALL C
14 CR 419
CORINTH, MS 38834                                  P‐0014280 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, RICHARD P
5547 E GABLE AVE
MESA, AZ 85206                                     P‐0008447 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, RONALD E
2731 NE 14 STREET
APT.518A
POMPANO BEACH, FL 33062                            P‐0007491 10/28/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
                                                                                         Page 3402 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1566 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VAUGHN, SANDRA L
35 LITTLE DEER TRL
MCDONOUGH, GA 30253                                   P‐0006403 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, SCOTT C
2101 STAFFORD COURT
COLUMBIA, TN 38401                                    P‐0019546 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, SHEILA A
441 N. HARBOR CITY BLVD
UNIT D2
MELBOURNE, FL 32935                                   P‐0024802 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, TERRY R
112 BRUNSWICK LN
MESQUITE, TX 75149                                    P‐0034675 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, TIMOTHY J
3640 PRIVETTE ROAD
MATTHEWS, NC 28104                                    P‐0001154 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, TIMOTHY J
3640 PRIVETTE ROAD
MATTHEWS, NC 28104                                    P‐0001164 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, TIMOTHY J
3640 PRIVETTE ROAD
MATTHEWS, NC 28104                                    P‐0001168 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, VALERIE E
3368 LINDEN AVE
APT 2
LONG BEACH, CS 90807                                  P‐0055141 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, VINCENT
PO BOX 71324
OAKLAND, CA 94612                                     P‐0043888 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, WANDA R
14 LEE ROAD 519
PHENIX CITY CITY, AL 36870                            P‐0049938 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, WANDA R
14 LEE ROAD 519
PHENIX CITY, AL 36870                                 P‐0050514 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAUGHN, WANDA R.
14 LEE ROAD 519
PHENIX CITY, AL 36870                                   4554    12/27/2017        TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
VAVRICHEK, JULIE M
609 COBBLESTONE COURT
SILVER SPRING, MD 20905                               P‐0049346 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAZQUEZ, ADRIANA C
PO BOX 2745
CATHEDRAL CITY, CA 92235                                4124    12/19/2017        TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
VAZQUEZ, ANDRE
URB QUINTAS DEL RÍO CASA C‐18
BAYAMON, PR 00961                                     P‐0034260 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAZQUEZ, ANDRE
URB QUINTAS DEL RIO CASA C‐18
BAYAMON, PR 00961                                     P‐0034262 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAZQUEZ, DAN
4001 N. MISSION RD. #C9
LOS ANGELES, CA 90032                                 P‐0016569 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAZQUEZ, JESUS J
1970 NORTH BERENDO STREET
LOS ANGELES, CA 90027                                 P‐0031169 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3403 of 3674
                                                 Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1567 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
VAZQUEZ, LIZETTTE
50 SEVENTH STREET
NORTH ARLINGTON, NJ 07031                              P‐0006008 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VAZQUEZ, MELINDA
3569 FOREST HILL BLVD APT. 99
WEST PALM BEACH, FL 33406                                4604      1/2/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
VAZQUEZ, PORFIRIA GARCIA
1724 MARKET AVE
SAN PABLO, CA 94806                                      3798      12/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VAZQUEZ, RUDY K
1621 SUGARPINE DRIVE
MIDDLEBURG, FL 32068                                   P‐0021249 11/9/2017       TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
VAZQUEZ, TANIA
9075 GAYLORD DR APT#22
HOUSTON, TX 77024                                      P‐0009630 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEACH, LYNN H
912 TURKEY OAK RD
CROSSVILLE, TN 38555                                   P‐0029643 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEAL, CHLOE A
3736 WEST POTOMAC DRIVE
EAST POINT, GA 30344                                   P‐0054448 1/11/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEAL, GIGET
4347 GRANT FOREST CIR
ELLENWOOD, GA 30294                                    P‐0027205 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEARY, IAN
27803 MERCHANT HILLS LN
KATY, TX 77494                                         P‐0021591 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VECCHIO, GEORGE T
5695 WINDOVER WAY
TITUSVILLE, FL 32780‐7011                              P‐0039622 12/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VECCHIO, ROBERT J
8089 CLOVERIDGE ROAD
CHAGRIN FALLS, OH 44022                                P‐0009909 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VECCHIO, ROBERT J
PEROTTI LAW OFFICE
57 EAST WASHINGTON ST
CHAGRIN FALLS, OH 44022                                P‐0047525 12/22/2017      TK Holdings Inc., et al.                    $85,000.00                                                                                   $85,000.00
VECCHIONE, ROSEMARIE P
424 CLAREMONT RD
SPRINGFIELD, PA 19064                                  P‐0053660   1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VECCHIONE, STEVEN L
35 WHITFIELD ST
CALDWELL, NJ 07006                                     P‐0030415 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VECE, REBECCA
67 CEMETERY RD
MILFORD, NJ 08848                                      P‐0042838 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEDERMAN, WILLIAM H
2201 BRAEMAR ROAD
OAKLAND, CA 94602                                      P‐0034229 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEDERMAN, WILLIAM H
2201 BRAEMAR ROAD
OAKLAND, CA 94602                                      P‐0034231 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEDRAL, KATHLEEN H
128 TERBELL PARKWAY
RIVER VALE, NJ 07675                                   P‐0046938 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                              Page 3404 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1568 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
VEERASAWMY, MICHELLE D
901 MAIN STREET
STONE MOUNTAIN, GA 30083                              P‐0024205 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA , DARLENE T
4309 CISCO VALLEY DR
ROUND ROCK, TX 78664                                  P‐0053718   1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA MUNOZ, PEDRO ADRIAN
2305 W. 92ND AVE #220
WESTMINSTER, CO 80260                                   2376      11/9/2017        TK Holdings Inc.                          $4,000.00                                                                                    $4,000.00
VEGA OCHOA, JOSEDEJESUS
210 W. 120TH ST
LOS ANGELES, CA 90061                                 P‐0054642 1/13/2018       TK Holdings Inc., et al.                     $5,100.00                                                                                    $5,100.00
VEGA ZYAS, AXEL L
HC 5 BOX 5607
JUANA DIAZ, PR 00795‐9703                             P‐0044499 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA, ARNOLD
7451 WARNER AVE
E373
HUNTINGTON BEACH, CA 92647                            P‐0023242 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA, EDWARD
3 PEBBLE CREEK DR. SOUTH
LONGVIEW, TX 75605                                    P‐0030064 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA, ELENA
500 36TH AVE
#11
SAN FRANCISCO, CA 94121                               P‐0014995 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA, JORGE V
242 WOODSIDE LN
TALLMAGE, OH 44278                                    P‐0006032 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA, JOSE
125 SE 26TH ST
MOORE, OK 73160‐6257                                  P‐0001932 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA, MARISA
361 CAPITOL STREET
SADDLE BROOK, NJ 07663                                P‐0055097 1/18/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA, NICOLE M
232 ELMGROVE RD
ROCHESTER, NY 14626                                   P‐0028071 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA‐CORTES, YANIRA N
URB. LUCHETTI
3 CALLE JUSTINO CRESPO GRACIA
MANATI, PR 00674‐6024                                 P‐0051569 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGAGOMEZ, GRACIELA
4109 LYCEUM AVE.
LOS ANGELES, CA 90066                                 P‐0029970 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEGA‐HARRIS, SILAS G
17715 BROOK BLVD
BOTHELL, WA 98012‐6497                                P‐0052861 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEHICLE IS PAID OFF
FELIZ, TERESA A
9680 W NORTHERN AVE
APT 1129
PEORIA, AZ 85345                                      P‐0037545 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEIGA, PAUL A
310 SORGHUM MILL DRIVE
CHESHIRE, CT 06410                                    P‐0006139 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3405 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1569 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VEIGA, PAUL A
310 SORGHUM MILL DRIVE
CHESHIRE, CT 06410                                   P‐0006145 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEIRA, KARENINA F
2552 CRESTDALE CIR.
ATLANTA, GA                                          P‐0004967 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEIRA, LADONNA
2105 KILLINGTON DRIVE
HARVEY, LA 70058                                     P‐0012689 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEIT, PAUL
25 W 242 GRAND AVE
WHEATON, IL 60187                                    P‐0042871 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEITCH, WILLIAM J
3A CASS COURT
BALLSTON LAKE, NY 12019                              P‐0020092 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEITH, CHRISTOPHER M
1419 WILEY STREET
HOLLYWOOD, FL 33020                                  P‐0011919 11/1/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
VEITH, RICHARD A
52 ORCHARD HILL RD
FORT THOMAS, KY 41075                                P‐0020575 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEITH, RICHARD A
52 ORCHARD HILL RD
FORT THOMAS, KY 41075                                P‐0020585 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEITS, DAVID M
1119 MURRAY AVE
AKRON, OH 44310                                      P‐0033341 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEJJUPALLE SUBRA, ANURAG KASY
13118 ANDOVER MANOR DRIVE
CYPRESS, TX                                          P‐0022707 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELA, ORASIO
1202 N. IVY AVE
BISHOP, TX 78343                                     P‐0057204   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELA, ORASIO
1202 N. IVY AVE
BISHOP, TX 78343                                     P‐0057205   2/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELAGA, VALLI
5960 CENTER ST
MENTOR, OH 44060                                     P‐0042990 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELASCO, GERLIE
2699 SHELLGATE CIR
HAYWARD                                              P‐0021320 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELASCO, RAPHAEL F
700 DE PALMA WAY
MONTEBELLO, CA 90640                                 P‐0025872 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELASCO, RAQUEL R
7677 W. PARADISE LANE
APT 1031
PEORIA, AZ 85382                                     P‐0014324 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELASQUEZ, ELLIE
620 E 10TH ST
PUEBLO, CO 81001                                     P‐0054526 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELASQUEZ, JOHN
3124 OAKVIEW LN
CHINO HILLS, CA 91709                                P‐0025002 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3406 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1570 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
VELASQUEZ, MARGARET L
12002 ASHROCK CT.
SAN ANTONIO, TX 78230                                 P‐0053982    1/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELASQUEZ, MARGARET L
12002 ASH ROCK
SAN ANTONIO, TX 78230                                 P‐0056110 1/29/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELASQUEZ, MARGARET L
12002 ASHROCK CT.
SAN ANTONIO, TX 78230                                 P‐0056151 1/29/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELASQUEZ, PAUL J.
1627 ESSEX DR.
HOFFMAN ESTATES, IL 60192                               3052      11/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VELAZQUEZ PEÑA, LOYDA M
PO BOX 584
LAS PIEDRAS, PR 00771                                 P‐0018755 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELAZQUEZ, GABRIEL A
2535 W SOUTH ST
ALLENTOWN, PA 18104                                   P‐0019094 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELAZQUEZ, JENNIFER
54‐11 92ND STREET
ELMHURST, NY 11373‐4639                                 2343      11/12/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VELAZQUEZ, MANUEL R
PO BOX 580987
KISSIMMEE, FL 34758                                   P‐0033975 11/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELDKAMP, CHRIS K
1523 43RD ST SW
WYOMING, MI 49509                                     P‐0029936 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEA, NICOLAE
289 218 PL SE
SAMMAMISH, WA 98074                                   P‐0044345 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ, ARLENE L
29B CAROLYN TERRACE
2
ROSELLE, NJ 07203                                     P‐0055266 1/19/2018        TK Holdings Inc., et al.                     $3,200.00                                                                                    $3,200.00
VELEZ, ELIZARDO R
O‐4 LINCOLN
PARKVILLE
GUAYNABO, PR 00969                                    P‐0028680 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ, FRANCISCO E
9172 CERROLINDA CIRCLE
ELK GROVE, CA 95758‐5455                              P‐0057289 2/14/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ, GILBERT
13428 FALCON POINTE DR
ORLANDO, FL 32837                                     P‐0004582 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ, IDA L
3 SILVER SPRING FARM LANE
GOSHEN, NY 10924                                      P‐0003293 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ, JENIRA I
PO BOX 1932
CHINO HILLS, CA                                       P‐0016302 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ, JONATHAN
111 E 8TH ST
APT 2
SANFORD, FL 32771                                     P‐0003532 10/24/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00



                                                                                              Page 3407 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1571 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
VELEZ, JOSE
777 BERING DR. APT 741B
HOUSTON, TX 77057                                    P‐0011359 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ, JOSE
90 ASHWOOD AVE
SUMMIT, NJ 07901                                     P‐0055854 1/26/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ, RALPH L
1836 MAIDEN LANE
WHITING                                              P‐0043234 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ, SASHA
2874 ADIRONDACK DRIVE
BLAKESLEE, PA 18610                                  P‐0056767    2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELEZ‐MALDONADO, JOSE A
URB. REINA DE LOS ANGELES
T‐10 8TH ST
GURABO, PR 00778                                     P‐0049263 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELIE, HORACE F
909HILLCREST ROAD
NEWTON, NJ 07860                                     P‐0021464 11/10/2017       TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
VELLAITHURAI, CEEMAN BRIGHTSON
1915 NE TERRE VIEW DR, APT 56A
PULLMAN, WA 99163                                      4507      12/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VELLO, KATHLEEN G
327 PRESTON AVENUE
PITTSBURGH, PA 15214                                 P‐0034265 12/1/2017        TK Holdings Inc., et al.                        $25.68                                                                                       $25.68
VELOSO, VIRGINIA C
1145 E PALMER AVE
GLENDALE, CA 91205                                   P‐0024969 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELOSO, VIRGINIA C
1145 E PALMER AVE
GLENDALE, CA 91205                                   P‐0024977 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELOZ, CECILIA
10507 WILEY BURKE AVE
DOWNEY, CA 90241                                     P‐0033270 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VELOZ, RICHARD G.
7375 JENKINS AVENUE
HESPERIA, CA 92345                                     4404      12/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VEMULAPALLI, SURESH BABU
3204 KILBRENNAN CT.
HERNDON, VA 20171                                      2597      11/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VEMURI, SRINIVAS
2066 AVANTI AVE
DUBLIN, CA 94568                                     P‐0021421 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEN, NINA
10550 MAYSTAR LANE
LAS VEGAS, NV 89135                                  P‐0048513 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEN, NINA
10550 MAYSTAR LANE
LAS VEGAS, NV 89135                                  P‐0048521 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENABLE, CAROL F
2400 6TH AVE UNIT 1103
SAN DIEGO, CA 92101                                  P‐0040481 12/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENABLE, CHAQUITA
7706 ABILENE RD
FARMVILLE, VA 23901                                    1882      11/9/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                             Page 3408 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1572 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VENABLE, HORATIO
13278 CEDARBROOK WAY
LATHROP, CA 95330                                     P‐0040301 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENABLE, LERON
93 HILLSIDE AVE
SOUTH RIVER, NJ 08882                                 P‐0054074   1/6/2018     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
VENABLE, LERON
93 HILLSIDE AVE
SOUTH RIVER, NJ 08882                                 P‐0057859 4/15/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
VENABLE, SACHE
5209 THATCHER WAY
VIRGINIA BEACH, VA 23456                              P‐0027220 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENANZI, RICHARD A
437 ROCHDALE ST
AUBURN, MA 01501                                      P‐0038122 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENCKUS, DEREK
6354 GRASSY POINT COVE
BARTLETT, TN 38135                                    P‐0041524 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENCL, PAMELA S
7603 SILVER BEECH LANE
MENTOR, OH 44060                                      P‐0036383 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENDIG, BONNIE
492 PRATT RD
ALSTEAD, NH 03602                                     P‐0037898 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENEIGH, CAMILLE C
1427 SW 29TH TER
CAPE CORAL, FL 33914                                  P‐0000753 10/20/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
VENEZIA, ELIZABETH A
10831 BALBOA BLVD.
GRANADA HILLS, CA 91344                               P‐0050537 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENEZIA, RALPH V
37 RUSTIC TRAIL
FLEMINGTON, NJ 08822                                  P‐0047080 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENEZIA, REGINA R
93 BRUCE ROAD
RED BANK, NJ 07701                                    P‐0038643 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENKAT, POORNIMA
37856 W MEADOWHILL DR
NORTHVILLE, MI 48167                                  P‐0054326   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENNEY, SHALEEA F
5772 GARDEN GROVE BLVD
SPC 460
WESTMINSTER, CA 92683                                 P‐0045687 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENT, DEREK S
7023 HIGHLAND CREEK DR
BRIDGEVILKE, PA 15017                                 P‐0010427 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTERS, AGLAIA M
1100 S. FOSTER DR.
APT. 63
BATON ROUGE, LA 70806                                 P‐0052903 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTERS, CHARMAINE L
1100 S FOSTER DR
APT 63
BATON ROUGE, LA 70806                                 P‐0043467 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3409 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1573 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VENTERS, CHARMAINE L
1100 S. FOSTER DR
APT 63
BATON ROUGE, LA 70806                                 P‐0050486 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTERS, TONIA M
13625 AMBASSADOR DR
GERMANTOWN, MD 20874                                  P‐0052897 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTO, LEE A
1359 LONG POND RD
ROCHESTER, NY 14626                                   P‐0050454 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTRELLO, FRANK
1340 MORNING OAKS DR
TAYLORSVILLE, UT 84123                                P‐0004030 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTRESCA, MALIO E
501 HIGHLAND AVE
JENKINTOWN, PA 19046                                  P‐0020253 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTURA, GUILLERMO V
2837 N RILEY ROAD
BUCKEYE, AZ 85396                                     P‐0040878 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTURA, LETIZIA P
PO BOX 893264
MILILANI, HI 96789                                    P‐0037075 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTURA, MARIA
13209 W AMELIA AVE
LITCHFIELD PARK, AZ 85340                             P‐0011106 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VENTURA, MITCHELL J
13209 W. AMELIA AVE.
LITCHFIELD PARK, AZ 85340                             P‐0030539 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VER DUGHT, PATRICIA L
27412 COUNTY ROAD 418
KAHOKA, MO 63445                                      P‐0050817 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERA, JOELLE
C/O PETER SAUER
722 N. CLOVIS AVENUE
SUITE 270
CLOVIS, CA 93611                                        131     9/20/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
VERA, RITA
2536 HAYMOND AVE
RIVER GROVE, IL 60171                                 P‐0008349 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERA, RITA
2536 HAYMOND AVE
RIVER GROVE, IL 60171                                 P‐0040321 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERA‐FERRIN, ROSA E
9970 RAMBLEWOOD DRIVE
CORAL SPRINGS, FL 33071                               P‐0019724 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERA‐FERRIN, ROSA ELIANA
9970 RAMBLEWOOD DRIVE
CORAL SPRINGS, FL 33071                               P‐0006688 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERBECK, GROGORY L
10556 IRIS RD.
TRUCKEE, CA 96161                                     P‐0027106 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERBRYCKE, FELICIA M
2471 WORTHINGTON ROAD
MAITLAND, FL 32751                                    P‐0002087 10/23/2017     TK Holdings Inc., et al.                        $60.00                                                                                       $60.00



                                                                                            Page 3410 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1574 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
VERCHUCK, LINDA J
7209 SUNWOOD WAY
CITRUS HEIGHTS, CA 95621                            P‐0050120 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERDI, MARK
1140 E FT PIERCE DR N
UNIT 103
ST GEORGE, UT 84790                                 P‐0007320 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERDICK, ANDREA L
6634 JOSHUA STREET
OAK PARK, CA 91377                                  P‐0024163 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERDICK, ANDREA L
6634 JOSHUA STREET
OAK PARK, CA 91377                                  P‐0024168 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERDON, PAUL R
10544 STRATHMORE DR
LOS ANGELES, CA 90024                               P‐0028668 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERDUGO, ERICA P
586 PULLMAN ST.
LOS ANGELES, CA 90042                               P‐0048601 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERDUN, PERRY
11368 COUNTY ROAD 49
HEFLIN, AL 36264                                    P‐0049333 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERDUZCO, ARTURO
197 TIMBERWOOD DR OAKDALE CA
OAKDALE                                             P‐0030473 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERDUZCO, DANIEL
14709 PINE GLEN CIR.
LUTZ, FL 33559                                      P‐0039837 12/13/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
VERGA, MICHAEL P
181 LITTLE FALLS RD.
CEDAR GROVE, NJ 07009                               P‐0016485 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERGA, MICHAEL P
181 LITTLE FALLS RD.
CEDAR GROVE, NJ 07009                               P‐0016499 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERGNIAULT, CATHERINE
5078 EDGEWORTH ROAD
SAN DIEGO, CA 92109                                 P‐0029503 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERGONIS, CHRISTIAN G
5919 WOODLEY RD
MCLEAN, VA 22101                                    P‐0046425 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERHAGUE, JOSHUA P
5085 RESERVOIR RD.
GENESEO, NY 14454                                   P‐0021130 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERHOEF, BARBARA
801 MIRAMAR AVE
SAN FRANCISCO, CA 94112                             P‐0046717 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERHOEF, JANET
6420 HASTINGS CT.
MORROW, OH 45152                                    P‐0041113 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERHOFF, VICKIE L
6317 MAUI DR.
BRADENTON, FL 34207                                 P‐0050068 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VERITY, JENNA
179 TANGLEWOOD DRAW
PRINCETON, TX 75407                                   729     10/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                          Page 3411 of 3674
                                                   Case 17-11375-BLS                   Doc 4434-1                   Filed 04/27/21                   Page 1575 of 1837
                                                                                                        Claim Register
                                                                                                 In re TK Holdings Inc., et al .
                                                                                                      Case No. 17‐11375

                                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                    Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                   Amount                                                    Amount
VERITY, JENNA M
179 TANGLEWOOD DRAW
PRINCETON, TX 75407                                             P‐0006406 10/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VERITY, JOHN
179 TANGLEWOOD DRAW
PRINCETON, TX 75407                                               724     10/27/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
VERKUILEN, MICHAEL J
350 WOODVIEW CIRCLE
APT. B
ELGIN, IL 60120                                                 P‐0005862 10/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VERMA, ASHISH K
17342 DE GROOT PLACE
CERRITOS, CA 90703                                              P‐0020012 11/8/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VERMEIRE, DARLENE L
5900 WALNUT STREET
TEMPLE HILLS, MD 20748                                          P‐0006656 10/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VERNA, JESSICA J
377 UNION STREET
LEOMINSTER, MA 01453                                            P‐0049425 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VERNA, MARIE J
377 UNION STREET
LEOMINSTER, MA 01453                                            P‐0049439 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VERNER, ALEXANDER
2037 CASTRO ST.
SAN FRANCISCO, CA 94131                                           1590    11/7/2017         TK Holdings Inc.                          $50,000.00                                                                                    $50,000.00
VERNER, TIMOTHY
2504 ASHLAND TRACE
CONYERS, GA 30094                                               P‐0025960 11/15/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VERNON LEE CAROTHERS, AS SPECIAL ADMINISTRATOR FOR THE ESTATE
OF AARON LEE CAROTHERS, DECEASED
LANGDON & EMISON, LLC
PO BOX 220
911 MAIN STREET
LEXINGTON, MO 64067                                               5122    5/26/2020         TK Holdings Inc.                       $15,000,000.00                                                                               $15,000,000.00
VERNON LEE CAROTHERS, AS SPECIAL ADMINISTRATOR FOR THE ESTATE
OF AARON LEE CAROTHERS, DECEASED.
LANGDON & EMISON, LLC
911 MAIN STREET
P.O. BOX 220
LEXINGTON, MO 64067                                               5118    1/15/2020         TK Holdings Inc.                       $15,000,000.00                                                                               $15,000,000.00
VERNON LEE CAROTHERS, SPECIAL ADMINISTRATOR OF THE ESTATE OF
AARON LEE CAROTHERS, DECEASED
LANGDON & EMISON, LLC
P.O BOX 220
911 MAIN STREET
LEXINGTON, MO 64067                                               5121    5/26/2020         TK Holdings Inc.                       $15,000,000.00                                                                               $15,000,000.00
VERNON, BLOSSOM
97 NORTH FULTON STREET
BLOOMFIELD, NJ 07003                                              2359    11/12/2017        TK Holdings Inc.                                                   $0.00                                                                     $0.00
VERNON, ELLIS
4960 DARLINGTON DRIVE
ZANESVILLE, OH 43701                                            P‐0022489 11/11/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
VERNON‐GOLDMAN, NICOLE M
903 PROVIDENCE PL
APT 307
PROVIDENCE, RI 02903                                            P‐0044733 12/21/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                                      Page 3412 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1576 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
VERN'S TOFFEE HOUSE, INC.
O'NEILL, PATRICK D
444 S. LINK LANE
FORT COLLINS, CO 80524                                 P‐0050251 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VERRET, BRAD M
510 BLAKEFIELD DRIVE
SCHRIEVER, LA 70395                                    P‐0053451 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VERRIEST, ERIK I
928 SAINT CHARLES AVE
ATLANTA, GA 30306                                      P‐0057226 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VERSAFAB CORP
DEBRA WILSON
15919 BROADWAY
GARDENA, CA 90248                                        450     10/23/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
VERSANNE, MICHLINE
870 NW 175 ST
MIAMI_GARDENS, FL 33169                                P‐0006007 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VERSCHELL, MARK S
1312 MANU ALOHA STREET
KAILUA, HI 96734                                       P‐0022261 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VERSCHURE, THOMAS D
2699 TWIN EAGLES DR.
TRAVERSE CITY, MI 49686                                P‐0042862 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VERSCHURE, THOMAS D
2699 TWIN EAGLES DR
TRAVERSE CITY, MI 49686                                P‐0042867 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VERVER, WILLIAM
1200 N JUNE STREET APT. 404
LOS ANGELES, CA 90038                                  P‐0039056 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VERVER, WILLIAM
1200 N JUNE STREET APT. 404
LOS ANGELES, CA 90038                                  P‐0039057 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VERVER, WILLIAM E
1200 N JUNE STREET APT. 404
LOS ANGELES, CA 90038                                  P‐0039058 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VERVIL, SAINT LUC
80 DIXON STREET
BRIDGEPORT, CT 06604                                   P‐0013144 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VESCERA, SUSAN
1 PHEASANT RUN ROAD
NEW HOPE, PA 18938                                       4688    1/13/2018         TK Holdings Inc.                         $22,000.00              $0.00              $0.00                                              $22,000.00
VESCERA, SUSAN
1 PHEASANT RUN ROAD
NEW HOPE, PA 18938                                     P‐0046228 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VESEI, ERZSEBET S
15077 STILLBROOKE DRIVE
STRONGSVILLE, OH 44136                                 P‐0011708 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VESER, GERDGENE
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043615 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
VESER, GERDGENE K
11106 BRUSSELS BOY LN.
RIVERVIEW, FL 33578                                    P‐0045872 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                             Page 3413 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1577 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VESSELS, DAVID
2045 WOODWARD AVE
PITTSBURGH, PA 15226                                    1324    10/31/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
VESSEY, DENICE S
29686 ‐ 130TH WAY SE
AUBURN, WA 98092‐3225                                 P‐0037670 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEST, DANIEL J
310 N 4TH ST
MIAMISBURG, OH 45342                                  P‐0001945 10/22/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
VEST, DANIEL J
310 N 4TH ST
MIAMISBURG, OH 45342                                  P‐0002595 10/23/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
VEST, DANIEL J
310 N 4TH ST
MIAMISBURG, OH 45342                                  P‐0002606 10/23/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
VESTER, JOHN W
2 REBEL ROAD
WESTPORT, CT 06880                                    P‐0034490 12/1/2017      TK Holdings Inc., et al.                    $50,000.00                                                                                   $50,000.00
VESURAI, SAMERPARK
192 DARYA CT
MOUNTAIN VIEW, CA 94043                               P‐0030153 11/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
VETOICH, MALLORY R
729 HENDERSON RD
HOWELL, MI 48855                                      P‐0017029 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VETRO, GIA
P.O. BOX 1706
99 NEW STREET
PINE BUSH, NY 12566                                   P‐0041543 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VEVE, VICTOR
PO BOX 47
CAMBRIDGE, VT 05444                                   P‐0030012 11/21/2017     TK Holdings Inc., et al.                    $11,777.00                                                                                   $11,777.00
VHORA, ABDUL‐AZIZ N
2 EAST 150TH ST.
HARVEY, IL 60426                                      P‐0033695 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIANDS, JANET C
20963 TIMBER RIDGE TERR #103
ASHBURN, VA 20147                                     P‐0040173 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIANZON, JOSEPHINE M
2201 NATALIE PLACE
OXNARD, CA 93030                                      P‐0046548 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIAU, CHRISTOPHER
555 MARIA DR
PETALUMA, CA 94954                                    P‐0011222 10/31/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
VIBERT, KENNY
10153 1/2 RIVERSIDE DR. #439
TOLUCA LAKE, CA 91602                                 P‐0047126 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICARI, DONALD C
7326 COLORADO AVE.
HAMMOND, IN 46323                                     P‐0053360 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICCOS SUPPLY
JOSE VICTOR GONZALEZ
2952 PATZCUARO DRIVE
EAGLE PASS, TX 78852                                    431     10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VICE, ALDO M
926 N.BROADWAY
BALTIMORE, MD 21205                                   P‐0027097 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3414 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1578 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
VICE, COLLIN
24 ASIA CIRCLE
BRIDGEPORT, CT 06610‐1262                           P‐0010099 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICE, JUDY
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043563 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
VICHOSKY, KAREN E
576 MAIN STREET
CEDARVILLE, NJ 08311                                P‐0009622 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICHOSKY, KAREN E
576 MAIN STREET
CEDARVILLE, NJ 08311                                P‐0009722 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICIDOMINA, FRANCIS
2608 SELLS STREET
METAIRIE, LA 70003                                  P‐0013078 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICIOUS CYCLE WORKS LLC.
DAVANZO SR, THOMAS A
1684 PULASKIM MERCER RD
MERCER, PA 16137                                    P‐0004373 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICK, CHERYL A
734 DEPERE ST
MENASHA, WI 54952                                   P‐0013725 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICK, DAVID W
1100 HAYWOOD VALLEY ROAD
ARMUCHEE, GA 30105                                  P‐0040676 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICK, DAVID W
1100 HAYWOOD VALLEY ROAD
ARMUCHEE, GA 30105                                  P‐0040679 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICKERS, CYNTHIA J
100 ROCK CREEK TRAIL
FAYETTEVILLE, GA 30214                              P‐0034324 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICKERS, JACK W
8420 W. AUDREY LN.
PEORIA, AZ 85382                                    P‐0008058 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICKERS, MARY S
11202 HUNTING HORN LANE
RESTON, VA 20191                                    P‐0037126 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICKERY, CRYSTAL C
PO BOX 564
MOUNTAINAIR, NM 87036                               P‐0035498 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICKERY, SARAH P
112 DILLARD ST
CARRBORO, NC 27510                                  P‐0003987 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VICKI'S QUALITY CHILDCARE
WEST, VICKI R
5328 7TH AVENUE
LOS ANGELES, CA 90043                               P‐0014580 11/3/2017      TK Holdings Inc., et al.                     $1,600.00                                                                                    $1,600.00
VICKREY, DONALD
10318 E LAMBERT DR
SUN LAKES, AZ 85248                                   690     10/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VICTOR, WASNARD
50 PRESIDENTIAL PLZ
APT 601
SYRACUSE, NY 13202                                  P‐0044309 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3415 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                  Page 1579 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
VICTORIAN, MELODY
2950 NORTH LOOP WEST
SUITE 570
HOUSTON, TX 77092                                      5114      10/30/2019        TK Holdings Inc.                       $1,021,109.70                                                                                $1,021,109.70
VICTORIO, NIA A
2731 GOLDEN AVE.
LONG BEACH, CA 90806                                 P‐0015961 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VICTORIO, TOMASITO
3 ROBIN RUN DR
SPRING, TX 77381                                     P‐0020333 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VICTORY, DREW E
78 LEIGHTON RD
POWNAL, ME 04069                                     P‐0004871 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VICTORY, KRISTEN
1282 VIA PORTOFINO
NAPLES, FL 34108                                     P‐0000995 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VIDAL, BRANDON R
5389 COCHRAN ST. APT 2
SIMI VALLEY, CA 93063                                P‐0019363 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VIDAL, MARY E
136 S. VAN DIEN AVE.
RIDGEWOOD, NJ 07450                                  P‐0030500 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VIDAL, MARY E
136 S. VAN DIEN AVE
RIDGEWOOD, NJ 07450                                  P‐0030510 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VIDAL‐ROQUE, YIMIAN R
13821 SW 109TH STREET
MIAMI, FL 33186                                      P‐0027602 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VIDAS, ALEXANDROS A
14451 BREAKWATER WAY
WINTER GARDEN, FL 34787                              P‐0012673 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VIDHANI, KHADIJEH
1 E SCOTT ST APT 1909
CHICAGO, IL 60610                                    P‐0015764 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VIDRINE, DENNIS M
6582 ESPLANADE AVE.
BATON ROUGE, LA 70806                                P‐0053259 12/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VIDRINE, KEVIN P
20339 GRAND CRUS AVE
BATON ROUGE, LA 70817                                P‐0033043 11/28/2017       TK Holdings Inc., et al.                    $25,000.00                                                                                    $25,000.00
VIEGELMANN, RALPH E
10173 N SUNCOAST BLVD
LOT 51
CRYSTAL RIVER, FL 34428                              P‐0054046    1/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VIEIRA, JOSEPH R
52 WHITE STREET
TAUNTON, MA                                          P‐0055852 1/26/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VIERA, OLGA L
723 49 STREET
WEST PALM BEACH, FL 33407                              4349      12/22/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
VIERNES, VERNA AIRA A
111 S GIBSON RD APT 1103
HENDERSON, NV 89012                                  P‐0011175 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VIERRA, ROGER
152 UNION STREET
HANOVER, MA 02339‐1586                               P‐0006252 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                             Page 3416 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1580 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VIERRA, WILLIAM STEVEN
P.O. BOX 27
DEPOE BAY, OR 97341                                    2614    11/15/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VIERS, KEITH
NO ADDRESS PROVIDED
                                                     P‐0035968 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIGGIANI, MARC D
NO ADDRESS PROVIDED
                                                     P‐0049817 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIGIL, JOHN F
6050 MOONRISE VISTA
LAS CRUCES, NM 88012‐7222                            P‐0005476 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIGIL, YVONNE J
11660 W AUBURN AVENUE
LAKEWOOD, CO 80228                                   P‐0010755 10/31/2017     TK Holdings Inc., et al.                      $405.75                                                                                       $405.75
VIGLIOTTI, RICHARD M
53 GENERAL STANTON LN
CHARLESTOWN, RI 02813                                P‐0007469 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIGNERA, ANDREA I
767 ROCKAWAY BEACH AVE
PACIFICA, CA 94044                                   P‐0051803 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIGO, BRENDA
3625 E LA JARA STREET
LONG BEACH, CA 90805                                 P‐0036030 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIJAYARAMACHANDR, KARTHIKEYAN
3707 LAKE ONTARIO DR
FREMONT, CA 94555                                    P‐0016975 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIK, SONJA M
1286 BRICKLEY RD
EUGENE, OR 97401                                     P‐0048033 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILBERG, THOMAS R
5109 MANDRAKE LANE
LAS VEGAS, NV 89130                                  P‐0019830 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILENSKY, IAN M
71 CHESTNUT TER
BUFFALO GROVE, IL 60089                              P‐0025345 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILES, PETER C
2329 S TOLEDO AVE
TULSA, OK 74114                                      P‐0040992 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILK, ANGELA
924 HIGHLAND AVE
FT. WRIGHT, KY 41011                                 P‐0054663 1/13/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
VILK, IGOR
113 ALLENTOWN CT
VERNON HILLS, IL 60061                               P‐0005180 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILK, IGOR
113 ALLENTOWN CT
VERNON HILLS, IL 60061                               P‐0005186 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLA, CESAR
3114 N ALTA ST
MELROSE PARK, IL 60164                               P‐0047917 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLA, EDNA
1346 WINONA AVE
AURORA, IL 60506                                     P‐0025896 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3417 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1581 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VILLA, ESPERANZA
11025 KADOTA AVENUE
POMONA, CA 91766                                     P‐0014459 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLA, JOSE
61A CHESTNUT STREET
                                                     P‐0035406 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLA, LAINIE L
101 PLATEAU
ALISO VIEJO, CA                                      P‐0046112 12/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLA, LORENA
3290 W ASHLAN AVENUE
APT 152
FRESNO, CA 93722                                       1258      11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VILLA, ROGER J
15 HIGHWOOD RD.
CANTON, CT 06019                                     P‐0011869 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLA, SERENA G
300 I.O.O.F AVENUE
GILROY, CA 95020                                     P‐0051156 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLAGE OF SOUTH ELGIN
MEGAN GOLDEN
10 N. WATER STREET
SOUTH ELGIN, IL 60177                                P‐0020138 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLALOBOS, ANNETTE
2755 ARROW HWY, SPACE 54
LA VERNE, CA 91750                                   P‐0015785 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLALOBOS, ANNETTE
2755 ARROW HWY, SPACE 54
LA VERNE, CA 91750                                   P‐0015798 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLALOBOS, MAINOR
23 IVY HILL RD.
MAHOPAC, NY 10541                                    P‐0057194 2/12/2018       TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
VILLALON, JAMIE R
1187 CAMP RIDGE LN
MIDDLEBURG, FL 32068                                 P‐0056641   2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLALOVOS, MELISSA A
32161 SENECA ST
HAYWARD, CA 94544                                    P‐0014876 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLAMAN, DANIELA
765 S. WEST AVENUE
VINELAND, NJ 08360                                   P‐0041528 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLANO, MELISA
20 FURMAN AVENUE
SAYREVILLE, NJ 08872                                 P‐0007291 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLANO, MELISA
20 FURMAN AVENUE
SAYREVILLE, NJ 08872                                 P‐0007295 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLANUEVA, ANIBAL
722 HAWK LANE
KISSIMMEE
, FL 34759                                           P‐0001145 10/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLANUEVA, CARLOS
CARLOS VILLANUEVA
10424 SOLO ST
NORWALK, CA 90650                                    P‐0018934 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3418 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1582 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VILLANUEVA, JODY A
1380DORNER DRIVE
MONTEREY PARK, CA 91754                              P‐0024039 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLANUEVA, MARY ANN
95 OVERLOOK ROAD
UPPER MONTCLAIR, NJ 07043                            P‐0049354 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLANUEVA, PETER
NO ADDRESS PROVIDED
                                                     P‐0012483 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLANUEVA, RONALD V
2564 RUDDER WAY
OCEANSIDE, CA 92054                                  P‐0048230 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLANUEVA, RONALD V
2564 RUDDER WAY
OCEANSIDE, CA 92054                                  P‐0048249 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLANUEVA, SCARLETT M
7050 WEST PALMETTO PARK ROAD
15‐165
BOCA RATON, FL 33433                                 P‐0041498 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLANUEVA‐HARPE, RAUL
PO BOX 118
MAYAGUEZ, PR 00681‐0118                              P‐0057094   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLAR, JOSE M
515 GONDOLIERE AV.
CORAL GABLES, FL 33143                               P‐0009326 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARAN, ANDRES F
6119 SAVANNAH WAY
LAKE WORTH, FL 33463                                 P‐0031662 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARANDA, RUTH
PO BOX 936
TEMECULA, CA 92593                                   P‐0052544 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARI, JOHNNY E
15 TEAK CT
CHERRY HILL, NJ 08003                                P‐0048700 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARI, JOHNNY E
15 TEAK CT
CHERRY HILL, NJ 08003                                P‐0048720 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARINO, ALBERT W
5315 GOSFORD ST.
NORTH LAS VEGAS, NV 89031                            P‐0046536 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARREAL II, JIMMY
947 FRUITVALE DR.
HOUSTON, TX 77038                                    P‐0012122 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARREAL, DAVID R
P O BOX 270961
CORPUS CHRISTI, TX 78427                             P‐0039487 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARREAL, JOE G
13510 KLAMATH FALLS DRIVE
HOUSTON, TX 77041                                    P‐0012849 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARREAL, JR, RAUL
15617 W CORTEZ ST
SURPRISE, AZ 85379                                   P‐0024026 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARREAL, LUIS
3927 RANDOLPH AVENUE
LOS ANGELES, CA 90032                                P‐0040232 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3419 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1583 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VILLARREAL, SHARON
17060 HIGH PINE WAY
CASTRO VALLEY, CA 94546                               P‐0022676 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARROEL, SHANNON
P.O. BOX 891671
TEMECULA, CA 92589                                    P‐0043369 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLARRUBIA, DONALD J
1049 SENA DRIVE
METAIRIE, LA 70005                                    P‐0011549 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLEDA, SUSAN
1450 E 21ST STREET
LOS ANGELES, CA 90011                                 P‐0051112 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLEGAS, APRIL M
5310 160TH AVE E
SUMNER, WA 98390                                      P‐0020209 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILLEGAS, CLIFTON
3323 TAVERN OAKS STREET
SAN ANTONIO, TX 78247                                   3352    11/26/2017        TK Holdings Inc.                        $100,000.00                                                                                  $100,000.00
VILLEGAS, JAYNE C
4910 LANDON LN
BAYTOWN, TX 77523                                     P‐0040070 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILL'NEUVE, CORY J
9D BROCK LANE
HACKETTSTOWN, NJ 07840                                P‐0019742 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILORIA, EDWARD
21893 BAHAMAS
MISSION VIEJO, CA 92692                               P‐0033711 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILT, LAURA L
12723 SAMUEL DR.
MANTUA, OH 44255                                      P‐0030348 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VILT, LAURA L
12723 SAMUEL DR.
MANTUA, OH 44255                                      P‐0030351 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCENT, CRYSTAL E
3342 NORTCREST RD
APT. D
ATLANTA, GA 30340                                     P‐0008879 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCENT, GARY L
9456 SUNNY CREEK LANE
ST. LOUIS, MO 63127‐1637                              P‐0037187 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCENT, GARY L
9456 SUNNY CREEK LANE
ST. LOUIS, MO 63127‐1637                              P‐0037299 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCENT, JASON P
3031 N HAMILTON AVENUE
CHICAGO, IL 60618                                     P‐0017765 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCENT, JOSHUAH M
636 BERTUCCI ST
MARRERO, LA 70072                                     P‐0012094 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCENT, RONALD L
2445 RUSSELL STREET
BERKELEY, CA 94705                                    P‐0024963 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCENT, RUSSELL
4344 MANCHESTER COURT
SANTA MARIA, CA 93455                                 P‐0029447 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3420 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1584 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VINCENT, WILLIAM
108 PEACEABLE STREET
RIDGEFIELD, CT 06877                                 P‐0010431 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCENT, WILLIAM H
16469 W ELLSWORTH DR
GOLDEN, CO 80401                                     P‐0005840 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCENT, WILLIAM P
238 EAST AVE
BATTLE CREEK, MI 49017                               P‐0036864 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCI, CAMILLE
220 E GARDEN ST
ROME, NY 13440                                       P‐0015185 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCIGUERRA, ROBERT
49 CARTERET STREET
STATEN ISLAND, NY 10307                              P‐0017721 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINCK, LUIS A
29240 PASEO CARMONA
SAN JUAN CAPO, CA 92675                              P‐0025408 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINDAS QUESADA, ALBERTO J
427 E ERIE DR
TEMPE, AZ 85282                                      P‐0034155 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINE, DAVID A
12980 N VALLEJO CIRCLE
WESTMINSTER, CO 80234                                P‐0010193 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINE, MONIKA B
315 SUNRISE DRIVE, APT. 1
GREENEVILLE, TN 37743                                P‐0043535 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINER, LESLIE J
46937 OAK HILL DR.
LACRESCENT, MN 55947                                 P‐0027415 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINES, JANICE M
107 MORRIS AVENUE
CLANTON, AL 35045                                    P‐0020785 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINES, JANICE M
107 MORRIS AVENUE
CLANTON, AL 35045                                    P‐0020793 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINES, JESSICA F
6860 TYLER CHASE DRIVE
MCCALLA, AL 35111                                    P‐0012175 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINING, GARY O
545 SANFORD CREEK LANE
LAWRENCEVILLE, GA 30045                              P‐0032828 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINOGRADSKY, ARTHUR
50B IOZIA TER
ELMWOOD PARK, NJ 07407                               P‐0006077 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINSON, JAMEIKA
3920 BETHANY WOODS CT
SNELLVILLE, GA 30039                                 P‐0049826 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VINSON, KATHLEEN B
1929 CRISANTO AVE
APT 431
MOUNTAIN VIEW, CA 94040                              P‐0030079 11/21/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
VINSON, ROVECKA A
3018 NW HIDDEN LAKE DR.
WALDPORT, OR 97394                                   P‐0053736   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3421 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1585 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
VINT, SANDAR K
3650 SAN REMO DRIVE
GRAND PRAIRIE, TX 75052                              P‐0050872 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIOLA, ROBIN
120 ACKLINS CIR
APT 304
DAYTONA BEACH, FL 32119                                1166      11/2/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
VIOLANTE, RONALD G
2620 PICO ST
LAKE MILTON, OH 44429‐9624                           P‐0053818    1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIOLETTE, RICHARD G
11288 RIDERMARK ROW
COLUMBIA, MD 21044                                   P‐0023125 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIPOND, ELDON DEAN
352 HEMPHILL WAY
ROSEVILLE, CA 95678                                    1845      11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
VIRAMONTES, RONALD R
5130 BOXCUT LN
HOPE MILLS, NC 28348                                 P‐0000989 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIRDEE, NIRMAL
26874 N 90TH AVE
PEORIA, AZ 85383‐3797                                P‐0045604 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIRDEN, FRANK S
5879 BROOKSTONE WALK NW
ACWORTH, GA 30101‐8473                               P‐0023782 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIRGIES, BERNICE
1650 ANDERSON MILL ROAD
APARTMENT 5306
AUSTELL, GA 30106                                      973       10/27/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
VIRGIES, BERNICE
NO ADDRESS PROVIDED
                                                     P‐0007007 10/27/2017       TK Holdings Inc., et al.                     $8,500.00                                                                                    $8,500.00
VIRGIL, VIRGINIA L
7902 GERBER ROAD PMB 312
SACRAMENTO, CA 95828                                 P‐0031203 11/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIRGILI, JULIE A
77 S. OGDEN STREET
APT. 309
DENVER, CO 80209                                     P‐0013848 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIRGINIA ROCHELL OFFICE
196 JEFF RD. NW, APT. 906
HUNTSVILLE, AL 35806                                   2844      11/17/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VIRK, JASKAREN
8221 FAULKNER WAY
ELK GROVE, CA 95758                                  P‐0040077 12/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIRMANI, AALOK
110 ARTHUR AVE
CLARENDON HILLS, IL 60514                            P‐0028376 11/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIRMANI, AALOK
110 ARTHUR AVE
CLARENDON HILLS, IL 60514                            P‐0028377 11/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIROST, ROGER
329 RIO VISTA DR
CIBOLO, TX 78108                                     P‐0009497 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3422 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1586 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VIROST, ROGER
329 RIO VISTA DR
CIBOLO, TX 78108                                      P‐0009504 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIRTS, LINDA S
5327 GOLDMINE ROAD
FREDERICK, MD 21703                                   P‐0019556 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIRTUE, JOHN A
NO ADDRESS PROVIDED
                                                      P‐0014152 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIS RACING SPORTS INC. C/O CHUNG CHAN
20465 E. WALNUT DRIVE NORTH
CITY OF INDUSTRY, CA 91789                              4248    12/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VISANI, SHERLYN K
2140 S FLORA CT
LAKEWOOD, CO 80228‐5907                               P‐0047849 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISCARDI, CAROL R
59 EATONS NECK ROAD
NORTHPORT, NY 11768                                   P‐0004823 10/25/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
VISCARDI, JAMES
59 EATONS NECK ROAD
NORTHPORT, NY 11768                                   P‐0004828 10/25/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
VISCO, SCOTT J
923 WINDSOR‐PERRINEVILLE RD
EAST WINDSOR 08520                                    P‐0009293 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISCOMI, ANTHONY J
2519 RAINER RD
CHESTER SPRINGS, PA 19425                             P‐0025611 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISCONTI, JOSEPH M
9389 VALLEY RANCH AVE
LAS VEGAS, NV 89178                                   P‐0001929 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISCUSO, STEVEN M
4120 60TH STREET
SACRAMENTO, CA 95820                                  P‐0021219 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISHNYAKOVA, ZHANNA
385 MOUNTAIN AVE
FRANKLIN LAKES, NJ 07417                              P‐0008909 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISHWA, SHARON
1531 YORK AVENUE
SAN MATEO, CA 94401                                   P‐0052050 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISHWA, SHARON
1531 YORK AVENUE
SAN MATEO, CA 94401                                   P‐0052055 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISLOCKY, ARLENE
17675 BONIELLO DRIVE
BOCA RATON, FL 33496‐1501                             P‐0004402 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISNAGRA, MAHENDRA D
18707 HOLMES AVE
CERRITOS, CA 90703                                    P‐0040805 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISNAGRA, MAHENDRAKUM D
18707 HOLMES AVE
CERRITOS, CA 90703                                    P‐0042076 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VISSER, ELIZABETH M
1744 GILSON STREET
FALLS CHURCH, VA 22043                                P‐0040281 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3423 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1587 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VITA, DIANA
11003 ROMA ST
FAIRFAX, VA 22030                                     P‐0054644 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VITALE, DANIEL M
303 NE 66TH AVE
HILLSBORO, OR 97124                                   P‐0017377 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VITALE, DOMENICP
6 SKYEWOOD DRIVE
STONEHAM, MA 02180                                    P‐0007267 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VITALE, JON S
9461 CROFOOT RD
FOWLERVILLE, MI 48836                                 P‐0055351 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VITALE, PAUL W
2118 VISTA RIDGE DR
KERRVILLE, TX 78028                                   P‐0005755 10/26/2017     TK Holdings Inc., et al.                    $13,146.31                                                                                   $13,146.31
VITALE, VICTOR M
11485 SW MEDOWLARK CIR
STUART, FL 34997                                      P‐0001558 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VITE, JEAN
14717 SAN MARSALA COURT
TAMPA, FL 33626                                         4103    12/18/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VITEK, DONALD C
4456 WAIMEA COURT
SAN JOSE, CA 95118‐1966                               P‐0038299 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VITELA, MARIE R
10331 ZELZAH AVE APT 48
PORTER RANCH, CA 91326                                P‐0031117 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VITHAL, JOSHNA
708 W. ACACIA AVE
EL SEGUNDO, CA 90245‐2018                               4443    12/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VITTA, JENNIFER A
2615 49TH AVENUE
VERO BEACH, FL 32966                                  P‐0043877 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIVALDI, ROSE
327 APACHE LANE
BRICK, NJ 08724                                       P‐0006283 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIVIANS, ALBERTA S
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                               P‐0024725 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIZCARRA, ROBERT R
817 EAST PALM DRIVE
GLENDORA, CA 91741                                    P‐0027015 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIZCARRA, ROBERT R
817 EAST PALM DRIVE
GLENDORA, CA 91741                                    P‐0027035 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIZCARRA, ROBERT R
817 EAST PALM DRIVE
GLENDORA, CA 91741                                    P‐0027099 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VIZIR, NATALIE
33931 CAPE COVE
DANA POINT, CA 92629                                  P‐0040385 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VL ELECTRONICS, INC.
125 N. SUNSET AVE
CITY OF INDUSTRY, CA 91744                               24      7/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                            Page 3424 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1588 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin     Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount    Claim Amount
                                                                                                                       Amount                                                    Amount
VLCEK, JOSEPH R
1104 JACKSON CABIN ROAD
KINGSTON SPRINGS, TN 37082                          P‐0012036 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
VO, ANH
668 KENNETH LN
NORCROSS, GA 30093                                    4063    12/17/2017        TK Holdings Inc.                              $0.00                                                                                           $0.00
VO, JEANNINE
2136 QUINN AVENUE
SANTA CLARA, CA 95051                               P‐0014529 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
VOBELT, SHARON E
26 ANCIENT OAK CT. N.E.
MARIETTA, GA 30067                                  P‐0007564 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
VOCHATZER, FRANK V
5205 NW 85TH STREET
KANSAS CITY, MO 64154‐2741                          P‐0008042 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
VODA, DAVID
1602 S ANDEE DRIVE
PALM SPRINGS, CA 92264                              P‐0020460 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
VODDEN‐THORNTON, EVE E
11009 PIONEER DR.
ANDERSON ISLAND, WA 98303                           P‐0026371 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
VODJANSKY, DIANA L
16511 ANNA EVE DRIVE
MILWAUKIE, OR 97267                                 P‐0020011 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
VODJANSKY, FRANK E
16511 ANNA EVE DRIVE
MILWAUKIE, OR 97267                                 P‐0020019 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
VOELKER‐MORRIS, JULIE L
435 E 34TH PLACE
EUGENE, OR 97405                                    P‐0057166 2/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
VOESTALPINE ROTEC SUMMO CORP.
TIMOTHY E. GALLIGAN, PLLC
4041 NORTH SERVICE ROAD
BURLINGTON, ON L7L 4X6
CANADA                                                2937    11/21/2017        TK Holdings Inc.                              $0.00                                  $0.00               $0.00                                $0.00
VOESTALPINE ROTEC SUMMO CORP.
TIMOTHY E. GALLIGAN, PLLC
4041 NORTH SERVICE ROAD
BURLINGTON, ON L7L 4X6
CANADA                                                5017    6/11/2018         TK Holdings Inc.                                                                                                            $0.00             $0.00
VOGAN, GARY E
13 CORN PONE LANE
PALMYRA, VA 22963                                   P‐0009768 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
VOGEL, BETHANY
149 CRESTWOOD DR
HOLLAND, MI 49424                                   P‐0015189 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
VOGEL, BETHANY N
149 CRESTWOOD DR
HOLLAND, MI 49424                                   P‐0015076 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                           $0.00
VOGEL, DAVID
47 ASH STREET
WESTWOOD, NJ 07675                                  P‐0043991 12/21/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                       $5,000.00
VOGEL, DIANA
12 KINGSTON ROAD
MT SINAI, NY 11766                                  P‐0049881 12/27/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                  $1,000,000.00

                                                                                          Page 3425 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1589 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VOGEL, KEVIN J
130 ANNES CT
ATHENS, GA 30606                                      P‐0011238 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOGEL, LILLY J
350 WARREN ST, APT 512
JERSEY CITY, NJ 07302                                 P‐0040393 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOGEL, NATHAN J
54744 WINDINGBROOK DR
MISHAWAKA, IN 46545                                   P‐0014434 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOGEL, NATHAN J
54744 WINDINGBROOK DR
MISHAWAKA, IN 46545                                   P‐0024928 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOGEL, ROBERT
13035 N 68TH STREET
SCOTTSDALE, AZ 85254                                  P‐0006696 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOGEL, TACARA
75 HARVEST PARK CT APT 245
CHICO, CA 95926                                       P‐0014772 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOGELSANG, SUSAN S
6320 WISCASSET ROAD
BETHESDA, MD 20816                                    P‐0014681 11/3/2017      TK Holdings Inc., et al.                      $550.00                                                                                       $550.00
VOGELZANG, CARISSA D
1479 ST HELENS LANE
FERNDALE, WA 98248                                    P‐0023069 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOGES, MELANIE C
496 TOWER ROAD
RIO, WI 53960                                           961     10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VOGES, MELANIE C.
496 TOWER ROAD
RIO, WI 53960                                           812     10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VOGES, MELANIE C.
496 TOWER ROAD
RIO, WI 53960                                           816     10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
VOGLER, CLIFFORD
2 CANAL ST. APT 6
FT PLAIN, NY 13339                                      2332    11/12/2017        TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
VOGRIN, JOSEPH G
6324 WOODSON DR
MISSION, KS 66202                                     P‐0014941 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOGT, KENNETH L
500 W TECUMSEH DR
ELLETTSVILLE, IN 47429                                P‐0002759 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOGT, ROBERT J
15215 MINX
MONROE, MI 48161                                      P‐0010884 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOGUE FURNITURE
SHAAKOV, ROMAN
110 GREEN BAY ROAD
APT #102
GLENCOE, IL 60022                                     P‐0017451 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOHRA, SAIRA Z
1403 GARFIELD AVE.
PLEASANTVILLE, NJ 08232                               P‐0031359 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOHS, JEFF T
194 RANDAL CIR NE
NORTH CANTON, OH 44720                                P‐0006079 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3426 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                    Filed 04/27/21                 Page 1590 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date                Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
VOHSING, DONNA A
2094 WAYFARING DR.
REYNOLDSBURG, OH 43068                               P‐0021488 11/10/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOIGT, RICHARD P
762 MCLAUGHLIN ST
RICHMOND, CA 94805‐1455                              P‐0030296 11/21/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOIGTS, JARED
3720 W 47TH PL
ROELAND PARK, KS 66205                               P‐0014442 11/3/2017         TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOIGTS, JARED
3720 W 47TH PL
ROELAND PARK, KS 66205                               P‐0014449 11/3/2017         TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOILES, CHRISTINA D
30795 PINYON DRIVE
SPANISH FORT, AL 36527                               P‐0004469 10/25/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOJNIK, ROSEMARY
15558 LINDA AVE.
LOS GATOS, CA 95032                                  P‐0053792    1/3/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOJTIK, ERICA P
3407 KENTSHIRE CIRCLE
AURORA, IL 60504                                     P‐0034869 12/2/2017         TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLDMAN, NIKOLAY
2047 HOLLAND AVE., APT.3C
BRONX, NY 10462                                      P‐0004503 10/25/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLDMAN, NIKOLAY
2047 HOLLAND AVE., APT.3C
BRONX, NY 10462                                      P‐0022065 10/30/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLKMAN, ERIC B
1648 N OGDEN DR
APT 15
LOS ANGELES, CA 90046                                P‐0039387 12/12/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLKSWAGAN
CLEMONS, CARL D
PO BOX 882034
PORT ST LUCIE, FL 34988                              P‐0003250 10/24/2017        TK Holdings Inc., et al.                     $9,800.00                                                                                     $9,800.00
VOLKSWAGEN CREDIT
HENDERSON, KATRINA D
6954 ROCK CLIFF CT
STONE MOUNTAIN, GA 30087                             P‐0005188 10/26/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLKSWAGEN CREDIT
COOPER, CHERYL A
712 GARDEN TERRACE LANE
LEWISVILLE, NC 27023                                 P‐0034979 12/3/2017         TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLKSWAGEN CREDIT
WARGIN, ALICJA B
1401 FRANKLIN BLVD
LIBERTYVILLE, IL 60048                               P‐0051087 12/27/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLKSWAGEN DE MEXICO S.A. DE C.V.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                     3493      11/27/2017   Takata de Mexico, S.A. de C.V.                                                  $144,500,000.00                                         $144,500,000.00




                                                                                              Page 3427 of 3674
                                                Case 17-11375-BLS                  Doc 4434-1                    Filed 04/27/21                   Page 1591 of 1837
                                                                                                        Claim Register
                                                                                                 In re TK Holdings Inc., et al .
                                                                                                      Case No. 17‐11375

                                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address              Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                                   Amount                                                  Amount
VOLKSWAGEN DE MEXICO S.A. DE C.V.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                          3494    11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                 $144,500,000.00                                         $144,500,000.00
VOLKSWAGEN DE MEXICO S.A. DE C.V.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY                                                3504    11/27/2017       Takata de Mexico, S.A. de C.V.                                                  $354,600,000.00                                         $354,600,000.00
VOLKSWAGEN DE MEXICO S.A. DE C.V.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                          3518    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                            $144,500,000.00                                         $144,500,000.00
VOLKSWAGEN DE MEXICO S.A. DE C.V.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                          3629    11/27/2017              TK Holdings Inc.                                                         $144,500,000.00                                         $144,500,000.00

VOLKSWAGEN GROUP OF AMERICA CHATTANOOGA OPERATIONS, LLC
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                          3502    11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                 $354,600,000.00                                         $354,600,000.00

VOLKSWAGEN GROUP OF AMERICA CHATTANOOGA OPERATIONS, LLC
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                          3585    11/27/2017              TK Holdings Inc.                                                         $354,600,000.00                                         $354,600,000.00

VOLKSWAGEN GROUP OF AMERICA CHATTANOOGA OPERATIONS, LLC
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                          3613    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                            $354,600,000.00                                         $354,600,000.00

VOLKSWAGEN GROUP OF AMERICA CHATTANOOGA OPERATIONS, LLC
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE.
NEW YORK, NY 10017                                          3630    11/27/2017       Takata de Mexico, S.A. de C.V.                                                  $354,600,000.00                                         $354,600,000.00
VOLKSWAGEN GROUP OF AMERICA, INC.
DAVIS POLK & WARDWELL
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY                                                3484    11/27/2017              TK Holdings Inc.                                                         $354,600,000.00                                         $354,600,000.00
VOLKSWAGEN GROUP OF AMERICA, INC.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                          3486    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                            $354,600,000.00                                         $354,600,000.00



                                                                                                     Page 3428 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                      Filed 04/27/21                 Page 1592 of 1837
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                          Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date                 Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                             Amount                                                   Amount
VOLKSWAGEN GROUP OF AMERICA, INC.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                     3528      11/27/2017   Strosshe‐Mex, S. de R.L. de C.V.                                                  $354,600,000.00                                         $354,600,000.00
VOLKSWAGEN GROUP OF AMERICA, INC.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY                                           3727      11/27/2017   Takata de Mexico, S.A. de C.V.                                                    $354,600,000.00                                         $354,600,000.00
VOLKSWAGEN NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0049057 12/22/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLKSWAGEN NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056751    2/5/2018         TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLKSWAGEN OF AMERICA, INC.
HUGHES, SHARON
19975 HANNA ST
DETROIT, MI 48203                                    P‐0016935 11/5/2017           TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLKSWAGEN SOUTH COAST
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047946 12/22/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLKSWAGEN SOUTH COAST
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056882    2/5/2018         TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLLMANN (SACHSEN) GMBH & CO.KG
ELTERLEINER STRASSE 4
SCHEIBENBERG 09481
GERMANY                                                119        9/4/2017            TK Holdings Inc.                              $0.00                                                                                         $0.00
VOLLMANN (SACHSEN) GMBH & CO.KG
ELTERLEINER STRASSE 4
SCHEIBENBERG 09481
GERMANY                                                3092      11/22/2017           TK Holdings Inc.                                                                    $0.00                                                   $0.00
VOLLUZ, KYLE
6514 STEFANI DRIVE
DALLAS, TX 75225                                     P‐0025130 11/6/2017           TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLLUZ, KYLE
6514 STEFANI DRIVE
DALLAS, TX 75225                                     P‐0025332 11/6/2017           TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLPE, DAVID
3002 MILTON CT
LAREDO, TX 78041                                     P‐0038458 12/10/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLPE, DORA
57 BLANCHARD STREET
ANDOVER, MA 01810                                    P‐0046187 12/25/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLPE, LEONARD M
745 PORTA ROSA CIRCLE
ST AUGUSTINE, FL 32092                               P‐0016154 11/5/2017           TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLPE, NIDIA
3002 MILTON CT.
LAREDO, TX 78041                                     P‐0007390 10/28/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                                Page 3429 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1593 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
VOLUNTEER PAWN & LOAN
1100 MADISON STREET
SHELBYVILLE, TN 37160‐3624                           P‐0036463 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLVO GROUP NORTH AMERICA LLC
BAKER HOSTETLER LLP
KEY TOWER
MR. ERIC GOODMAN
127 PUBLIC SQUARE, SUITE 2000
CLEVELAND, OH 44114                                    3497      11/27/2017        TK Holdings Inc.                                                           $10,108,665.61                                          $10,108,665.61
VOLYNETS, LEONID
535 NEPTUNE AVENUE
APARTMENT 20C
BROOKLYN, NY 11224                                   P‐0039542 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOLZ, DAVID
140 MILEHAM DR
ORLANDO, FL 32835                                    P‐0002679 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VOMACKA, GLEN
1340 MONTANA DRIVE
CONCORD, CA 94521                                    P‐0040565 12/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VON BONIN, SIEGFRIED Q
11 FOSTER LANE
WESTHAMPTON BEAC, NY 11978                           P‐0018886 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VON BRUNS, SHARON L
380 CAMBRIDGE RD
WESTFORD, VT 05494‐9648                              P‐0005004 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VON EDEN, ELRIC
NO ADDRESS PROVIDED
                                                     P‐0035282 12/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VON KAENEL, NICOLE L
7211 SUGAR CREEK CIRCLE
LINCOLN, NE 68516                                    P‐0011027 10/31/2017       TK Holdings Inc., et al.                      $500.00                                                                                        $500.00
VON LANGEN, PETER J
724 HIGHLAND DRIVE
LOS OSOS, CA 93402‐3804                              P‐0029309 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VON MOLTKE, H KURT
329 WARWICK ROAD
KENILWORTH, IL 60043                                 P‐0018570 11/7/2017        TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
VON MOLTKE, KURT
329 WARWICK ROAD
KENILWORTH, IL 60043                                 P‐0018580 11/7/2017        TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
VON OEYEN, SARAH C
889 BRIDGE PARK DRIVE
TROY, MI 48098                                       P‐0049560 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VON ROSK, LAURA
128 BURGEY ROAD
SCHROON LAKE, NY 12870                               P‐0028143 11/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VON SEDERHOLM, LESLIE A
1353 CAMINITO CAPISTRANO
UNIT 3
CHULA VISTA, CA 91913                                P‐0053948    1/4/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
VON ZEHLE, JR, WILLIAM L
108 SOUNDVIEW ROAD
RIDGEFIELD, CT 06877                                 P‐0008695 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VONCANON, PATRICIA M
2824 SPRING COURT ROAD
KINSTON, NC 28504                                    P‐0053843    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                             Page 3430 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1594 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VONDRAK, CARLA J
921 HOLLY ST
BULLHEAD CITY, AZ 86442                               P‐0000416 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VONEYE, RHONDA
NO ADDRESS PROVIDED
                                                      P‐0013156 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VONG, SENH C
6519 SUNNYFIELD WAY
SACRAMENTO, CA 95823                                  P‐0028650 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VONGMANY, SENGSOURIYA
4910 ROSE AVE
ORLANDO, FL 32808                                     P‐0000084 10/18/2017     TK Holdings Inc., et al.                    $17,500.00                                                                                   $17,500.00
VONGRAF, KRISTINA
225 CEDAR ST
STE 1805
SEATTLE, WA 98121                                     P‐0023518 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VONGSAVATH, KIM
5226 S 4950 W
HOOPER, UT 84315                                      P‐0002798 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VONHADEDN, ROBIN T
9029 E. MISSISSIPPI AVE.
APT B‐301
DENVER, CO 80247                                      P‐0033936 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VONIER, TONY M
5280 E. 14TH ST
JOPLIN, MO 64801                                      P‐0021458 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VONLUDWICK, SUSAN R
604 BRENTWOOD RD
LINTHICUM, MD 21090                                   P‐0029894 11/21/2017     TK Holdings Inc., et al.                      $500.96                                                                                       $500.96
VONREICHBAUER, WILLIAM H
1285 CLIFDEN GREENE
CHARLOTTESVILLE, VA 22901‐3170                        P‐0006820 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VONSAVAGE, AMY E
7101 BOYSENBERRY LANE
PLANO, TX 75074                                       P‐0004729 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VONTESMAR, DAVID S
915 HAL MCLAIN ROAD
MANVEL, TX 77578                                      P‐0006461 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VORASAKDANONT, VORADA
5536 LAS VIRGENES RD UNIT 129
CALABASAS, CA 91302                                   P‐0017166 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VORBACH, GREGORY E
400 N SURF RD
APT 905
HOLLYWOOD, FL 33019                                   P‐0049506 12/27/2017     TK Holdings Inc., et al.                        $95.50                                                                                       $95.50
VORBACH, NANCY L
400 N SURF RD
APT 905
HOLLYWOOD, FL 33019                                   P‐0049489 12/27/2017     TK Holdings Inc., et al.                        $97.00                                                                                       $97.00
VORDERKUNZ, ROBIN D
205 W. MOONLIGHT DR.
ROBINSON, TX 76706                                    P‐0050964 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VORNEHM, DAVID B
3271 HIGHPOINT COURT
GREENWOOD, IN 46143                                   P‐0003661 10/24/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00

                                                                                            Page 3431 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1595 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
VORONIN, NIKOLAY A
3522 SE 72ND AVE
PORTLAND, OR 97206                                   P‐0047861 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VORONIN, NIKOLAY A
3522 SE 72ND AVE
PORTLAND, OR 97206                                   P‐0047892 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VORONIN, YELENA
18207 1ST AVE S
APT E5
SEATTLE, WA 98148                                    P‐0020162 11/8/2017      TK Holdings Inc., et al.                     $2,614.00                                                                                    $2,614.00
VORTICE, CAROLYN F
2961 GENA DRIVE
DECATUR, GA 30032                                    P‐0036071 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOSBURGH, LARRY B
133 VETERAN HILL ROAD
HORSEHEADS, NY 14845                                 P‐0026554 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOSEJPKA, LEE ANN M
73 PIER DRIVE #301
WESTMONT, IL 60559                                   P‐0008868 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOSICKA, ALEX D
425 ROYAL COURT
TRACY, CA 95376                                      P‐0028450 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOSICKY, JUSTIN
23 SHAGBARK LN
NEWARK, IL 60541                                       1779    11/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
VOSS BMW
FRYE, GERTRUDE
5026 MORNINGSIDE BLVD
DAYTON, OH 45432‐3637                                P‐0053000 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOSS, CRAIG A
2724 CREEKWOOD DRIVE
GRAPEVINE, TX 76051                                  P‐0005665 10/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
VOSSELMANN, EDWARD R
19744 SW NIGHTINGALE DRIVE
DUNNELLON, FL 34431                                  P‐0024204 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOTAW, LINDA S
1706 JUDY LN
DEKALB, IL 60115‐1802                                P‐0005341 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOTER, TRACEY L
194 STICKNEY HILL ROAD
UNION, CT 06076                                      P‐0006365 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOTTA, ANGELA R
3085 IVEY OAKS LANE
ROSWELL, GA 30076                                    P‐0038740 12/11/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
VOTTA, DAVID E
3085 IVEY OAKS LANE
ROSWELL, GA 30076                                    P‐0038745 12/11/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
VOTTA, JOAN L
12 QUARRY RD.
P O BOX 10
BLOOMING GLEN, PA 18911‐0010                         P‐0008521 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOWLES, CHRISTOPHER A
1777 NORTH 350 WEST
LAYTON, UT 84041                                     P‐0026284 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3432 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1596 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
VOYER, DANIEL P
5 YORKWAY
DUNDALK, MD 21222                                     P‐0011402 11/1/2017      TK Holdings Inc., et al.                    $11,990.00                                                                                   $11,990.00
VOYTAS, MARK A
5305 AMBS CT.
SAINT LOUIS, MO 63128                                 P‐0004706 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VOZ, DEBRA R
100 WARREN STREET
APARTMENT 514
JERSEY CITY, NJ 07302                                 P‐0008224 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VRACHAN, DANNY
24940
MATHEWS CT
PLAINFIELD, IL 60585                                  P‐0035683 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VRACHAN, DANNY P
24940
MATHEWS CT
PLAINFIELD, IL 60585                                  P‐0035677 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VRAGAZIS, TCAHIT
2934 OLEY TURN PIKE RD
READING, PA 19606                                     P‐0017954 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VRAKAS, JOHN F
132 TERRY ROAD
HARTFORD, CT 06105                                    P‐0030434 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VROMAN, BARBARA C
10419 SIRENE WAY
FORT MYERS, FL 33913                                  P‐0000596 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VROTSOS, JEFFERY J
276 HIGHPOINT DR
WADSWORTH, OH 44281                                   P‐0051895 12/27/2017     TK Holdings Inc., et al.                    $27,537.22                                                                                   $27,537.22
VU LAM, NGOC BINH
26715 19TH AVE SOUTH
DES MOINES, WA 98198                                    2212    11/9/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
VU, ANH
6104 PROMENADE LN
PEARLAND, TX 77584                                    P‐0002666 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VU, HUONG T
1037 FORESTER DR
CORONA, CA 92880                                      P‐0044338 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VU, JACQUELINE
2541 IRVING STREET
SAN FRANCISCO, CA 94122                               P‐0055682 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VU, KEVIN T
2822 HAYDEN BROOK DR
STOCKTON, CA 95212                                    P‐0024452 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VU, TIFFANY
201 S ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                     P‐0043647 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VUE, BIANCA
NO ADDRESS PROVIDED
                                                      P‐0017447 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
VUE, BIANCA
7213 WINTERWILLOW CT.
SACRAMENTO, CA 95828                                  P‐0017463 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3433 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                      Filed 04/27/21                 Page 1597 of 1837
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                          Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date                 Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                             Amount                                                   Amount
VUE, MAI ONG
3688 N. HOWARD AVE.
FRESNO, CA 93726                                     P‐0046344 12/25/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VUICICH, RAYMOND E
4521 OLD STAGE RD.
PULASKI, VA 24301                                    P‐0000605 10/20/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VUJS, DAVID
40 WINDMILL SPRINGS
GRANBY, CT 06035                                       4288      12/25/2017           TK Holdings Inc.                                                                    $0.00                                                   $0.00
VUJS, DAVID J
40 WINDMILL SPRINGS
GRANBY, CT 06035                                       4280      12/25/2017           TK Holdings Inc.                                                                    $0.00                                                   $0.00
VUKADINOVIC, MICKEY
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043791 12/21/2017          TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
VUKOVIC, DEBORAH M
5387 TONAWANDA CREEK ROAD
NORTH TONAWANDA, NY 14120                            P‐0031792 11/26/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VULICH, CONSTANCE A
5 HILLCREST DR
CLINTON, IA 52732                                    P‐0041634 12/18/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VULICH, CONSTANCE A
5 HILLCREST DR
CLINTON, IA 52732                                    P‐0042208 12/18/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VULICH, MARK S
5 HILLCREST DR
CLINTON, IA 52732                                    P‐0042201 12/18/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VULICH, MARK S
5 HILLCREST DR
CLINTON, IA 52732                                    P‐0042205 12/18/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VULICH, MARK S
5 HILLCREST DR
CLINTON, IA 52732                                    P‐0042207 12/18/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VUONG, ANDY
66 JAMES ST
DANBURY, CT 06810                                    P‐0010866 10/31/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VUONG, CAT
16603 WILSONS CREEK LN
HOUSTON, TX 77083                                    P‐0003557 10/24/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VUONG, PHUC C
16603 WILSONS CREEK LN
HOUSTON, TX 77083                                    P‐0003549 10/24/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VURNO, CHARLES T
435 DAVIS AVE
STATEN ISLAND, NY 10310                              P‐0005418 10/26/2017          TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VW CREDIT
LINDSAY, VICKIE L
2182 SHADY STONE DR
WINSTON SALEM, NC 27127                              P‐0057599    3/4/2018         TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
VW CREDIT, INC.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                     3598      11/27/2017   Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                         $0.00

                                                                                                Page 3434 of 3674
                                               Case 17-11375-BLS                Doc 4434-1                       Filed 04/27/21                 Page 1598 of 1837
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                          Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date                     Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                                Amount                                                   Amount
VW CREDIT, INC.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                     3675      11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                         $0.00
VW CREDIT, INC.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                     3678      11/27/2017              TK Holdings Inc.                              $0.00                                                                                         $0.00
VW CREDIT, INC.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                     3681      11/27/2017       Takata de Mexico, S.A. de C.V.                       $0.00                                                                                         $0.00
W SAVAGE, REYNARDA B
1829 STUYVESANT STREET
SAVANNAH, GA 31405                                   P‐0002205 10/23/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
W, B M
523 LISMORE LANE
VALPARAISO, IN 46385                                 P‐0056995    2/6/2018            TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
W, GEORGE
3701 URAGUAY
PASADENA, TX 77504                                   P‐0031094 11/24/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
W. G. STANG, LLC
MCNABB, LISA
2403 JACKSONBURG ROAD
HAMILTON, OH 45011                                   P‐0000760 10/20/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
W. G. STANG, LLC
MCNABB, LISA
2403 JACKSONBURG ROAD
HAMILTON, OH 45011                                   P‐0000763 10/20/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
W. G. STANG, LLC
MCNABB, LISA
2403 JACKSONBURG ROAD
HAMILTON, OH 45011                                   P‐0000766 10/20/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
W. G. STANG,LLC
MCNABB, LISA
2403 JACKSONBURG ROAD
HAMILTON, OH 45011                                   P‐0000768 10/20/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
W.W. GRAINGER, INC.
7300 N. MELVINA AVE
MWX822879147593
NILES, IL 60714                                        2238      11/10/2017              TK Holdings Inc.                              $0.00                                 $0.00               $0.00                               $0.00
W.W. GRAINGER, INC.
7300 N. MELVINA AVE
MWX822879147593
NILES, IL 60714                                        4227      12/21/2017              TK Holdings Inc.                              $0.00                                 $0.00               $0.00                               $0.00
WACHIRA, JEDIDA N
7560 AGUILA DR
7560 AGUILA DR
SARASOTA, FL 34240                                   P‐0000087 10/18/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WACKER, THOMAS K
10085 HWY 1S
ALEXANDRIA, LA 71302                                 P‐0010981 10/31/2017             TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                                   Page 3435 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1599 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
WADDELL, JIMONE
P. O. BOX 273
HOPKINSVILLE, KY 42241                                P‐0050946 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADDELL, KIM
1450 MAPLE LEAF LANE
DELAND, FL 32724                                      P‐0009708 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADDELL, ROBERT
NO ADDRESS PROVIDED
                                                      P‐0023599 10/30/2017       TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
WADDINGTON, DAVID G
228 KARA CT.
NORMAN, OK 73071                                      P‐0054658 1/13/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADDLE, ALISHA G
332 PAINTED PONY DR
AMITY, AR 71921                                       P‐0040924 12/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, APRIL M
124 KINGSTON DRIVE
NATCHITOCHES, LA 71457                                P‐0051638 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, CEPHUS E
905 CHOCTAW AVE
SELMA, AL 36701 8239                                  P‐0005101 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, CHARLES E
1451 S GREENVILLE AVE
APT 4309
ALLEN, TX 75002                                       P‐0008867 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, DEVIN
5215 SHELBORNE CIRCLE APT1
MEMPHIS, TN 38134                                       2400      11/13/2017        TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
WADE, HEATHER
NO ADDRESS PROVIDED
                                                      P‐0008466 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, JUDY A
1537 CLEVELAND
BAXTER SPRINGS, KS 66713                              P‐0053404 12/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, KATHERINE S
22176 6TH STREET
SILVERHILL, AL 36576                                  P‐0003510 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, MARTYN T
800 NORTH SYCAMORE ST
ELIZABETHTON, TN 37643                                P‐0004550 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, MARTYN T
800 N SYCAMORE ST.
ELIZABETHTON, TN 37643                                P‐0057533 2/28/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, MARTYN T
800 N. SYCAMORE ST.
ELIZABETHTON, TN 37643                                P‐0057534 2/28/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, MARY ANN
13347 HENDERSON COURT
HAMPTON, GA 30228                                       1265      11/3/2017         TK Holdings Inc.                           $250.00                                                                                       $250.00
WADE, PATRICIA A
9267 TOWER RD
GOSPORT, IN 47433                                     P‐0056604    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WADE, PATRICK W
3977 SUNDIAL RD
EUGENE, OR 97405                                      P‐0009034 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                              Page 3436 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1600 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
WADE, PHAEDRA
2523 S. 45TH STREET
KANSAS CITY, KS 66106                                 1935      11/6/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
WADE, ROBERT E
7 OLD QUARRY RD
VASSALBORO, ME 04989                                P‐0034852 12/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WADE, SANDRA L
304 NORTH ST.
PO BOX 1
KIRKLAND, IL 60146‐0001                             P‐0022360 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WADE, SHAWANDA
3200 LAKEVIEW PL
APT 100
ATLANTA, GA 30337                                     4787      1/27/2018         TK Holdings Inc.                                                                    $0.00                                                   $0.00
WADE, WILLIAM J
3601 MONTCHANIN ROAD
WILMINGTON, DE 19807                                P‐0009608 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WADE, WILLIAM J
3601 MONTCHANIN ROAD
WILMINGTON, DE 19807                                P‐0009616 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WADEHRA, PARAS
1180 GILBERT COURT
FREMONT, CA 94536                                   P‐0015738 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WADER, RONALD A
10408 HEALY ST
SANTEE, CA 92071                                    P‐0034510 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WADLER, JONAS
7320 HAWTHORN AVE
120
LOS ANGELES, CA 90046                               P‐0037401 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WADLINGTON, NICHOLAS C
2149 SONORA ST.
POMONA, CA 91767                                    P‐0047311 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WADLINGTON, NICHOLAS C
2149 SONORA ST
POMONA, CA 91767                                    P‐0056621    2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WADSWORTH, ALAN L
14484 CO RD 116
MERRIFIELD, MN 56465                                P‐0007443 10/28/2017       TK Holdings Inc., et al.                     $4,500.00                                                                                     $4,500.00
WAEGELE, JANIS J
1175 PALO ALTO AVE
CLOVIS, CA 93612                                    P‐0024357 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAGELING, DONNA M
115 ROBERT ROGERS ROAD
DUNBARTON, NH 03046                                 P‐0006862 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAGENAAR, DANIEL A
5323 PALM DRIVE
LA CANADA FLT, CA 91011                             P‐0033105 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAGENECHT, STEVEN R
22 HIGHLAND CT
DAVENPORT, LA 52803                                   2556      11/14/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WAGENSCHUTZ, WENDY M
11524 BAILEY RD
MANCELONA, MI 49659‐8868                            P‐0048404 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                            Page 3437 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1601 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WAGERS, KELLY A
16152 HI LAND CIR
BRIGHTON, CO 80602                                 P‐0029874 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGES, CHRISTOPHER A
3515 ARLENE ST
APT G201
BRANSON, MO 65616                                  P‐0019864 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGGENER, KRISTEN N
8100 HARDY ST.
OVERLAND PARK, KS 66204                            P‐0020101 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGGETT, CHRIS N
260 LEAD QUEEN DRIVE
CASTLE ROCK, CO 80108                              P‐0006733 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGGONER, JESSICA
8305 CANOLA BEND
AUSTIN, TX 78729                                   P‐0039321 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGGONER, SHERRI LYNNETTE
204 ELWOOD ST
JACKSONVILLE, AR 72076                               4746    1/23/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
WAGHULDE, SURAJ P
49002 CINNAMON FERN COMMON
UNIT 402
FREMONT, CA 94539                                  P‐0015934 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGMAN, LISA A
9009 SKOKIE BLVD 2B
SKOKIE, IL 60077                                   P‐0031625 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER JR, CURTIS A
P.O. BOX 14038
BRADENTON, FL 34280‐4038                           P‐0024593 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, ANTHONY J
704 SW SAINT CROIX COVE
PORT ST LUCIE, FL 34986                            P‐0023671 10/30/2017     TK Holdings Inc., et al.                     $3,711.56                                                                                    $3,711.56
WAGNER, BARBARA
187 MALTESE ROAD
EFFORT, PA 18330                                   P‐0030627 11/22/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WAGNER, CANDICE L
609 N CAMPBELL STREET
BOX 1834
WILLIS, TX 77378                                   P‐0017009 11/6/2017      TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
WAGNER, CAROLINE A
P.O. BOX 736
PRIEST RIVER, ID 83856                             P‐0051685 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, CHRISTI L
113 RAPPAHANNOCK DRIVE
AMISSVILLE, VA 20106                               P‐0045952 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, CHRISTI L
113 RAPPAHANNOCK DRIVE
AMISSVILLE, VA 20106                               P‐0045956 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, CHRISTINE
18755 SW 90TH AVE
APT 628
TUALATIN, OR 97062                                 P‐0028083 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, DEBRA J
4817 CHERRY HILL CT SOUTH
APT 2
COLUMBUS, OH 43228                                 P‐0024236 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 3438 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1602 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WAGNER, ELAINE G
9013 THORNWAY DRIVE
NORTH RICHLAND HILLS, TX 7                           P‐0005729 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, FRANK NORBERT
10286 JAMESTOWN DR. UNIT B
ANCHORAGE, AK 99507                                    826     10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WAGNER, GEORGE C
15100 CRESCENT GREEN DRIVE
OAK FOREST, IL 60452                                 P‐0012893 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, HARRY
P.O.BOX2162
BRIDGEHAMPTON, NY 11932                              P‐0041088 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, JAMES
1546 OAKWOOD
CLEVELAND, OH 44121                                  P‐0035841 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, JAMES M
143 MASSA DRIVE
WINDSOR, PA 17366                                    P‐0016305 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, JOHN
172 SWEET BRIAR LANE
INDIAN LAND, SC 29707                                P‐0055168 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, KAREN M
8640 GULANA AVE # J 3014
PLAYA DEL REY, CA 90293                                2473    11/11/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WAGNER, KENNETH G
1312 N LAWRENCE HOLLOW DR
BLOOMFIELD, IN 47424                                 P‐0001300 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, LES H
608 HIDDEN FOREST DRIVE
CHATTANOOGA, TN 37421                                P‐0004767 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, MARK A
141 S CLEARVIEW PL
SOUTH BEND, IN 46619                                 P‐0013349 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, MARK D
5403 BALTIMORE CT
CARMEL, IN 46033                                     P‐0014190 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, PAT
4207 NORCREST DR
ST LOUIS, MO 63129                                   P‐0012069 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, RICHARD
1008 COUNTY ROAD W
GLENWOOD CITY, WI 54013                              P‐0055191 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, ROBERT M
8400 HARFORD RD, SIDE
PARKVILLE, MD 21234‐4654                             P‐0032084 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, STANLEY E
17685 SEVILLE AVE.
FONTANA, CA 92335                                      1678    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WAGNER, STUART J
8131 ISLANDER COURT
FORT COLLINS, CO 80528                               P‐0021577 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, STUART J
8131 ISLANDER COURT
FORT COLLINS, CO 80528                               P‐0021580 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3439 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1603 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WAGNER, VICKI E
2344 BLUEWATER DRIVE
WAUCONDA, IL 60084                                    P‐0043586 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, VICKI E
2344 BLUEWATER DRIVE
WAUCONDA, IL 60084                                    P‐0043593 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, VICKI E
2344 BLUEWATER DRIVE
WAUCONDA, IL 60084                                    P‐0043637 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNER, WARREN R
73 AIRPORT ROAD
ELDRED, NY 12732                                      P‐0024193 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNOR, PAMELA S
1422 1/2 1ST AVE E.
NEWTON, IA 50208                                      P‐0042570 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGNOR, PAMELA S
1422 1/2 1ST AVE E
NEWTON, IA 59298                                      P‐0057219 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGONER, KEVIN J
3626 SPRINGWOOD CT
ST PAUL, MN 55123                                     P‐0016712 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGONER, MELISSA J
5188 SWEAT ROAD
GREEN COVE SPRIN, FL 32043                            P‐0001350 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAGONER, TRACEE A
26771 LAKEVUE DRIVE APT 7
PERRYSBURG, OH 43551                                  P‐0012487 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAHAB, GHADA G
4701 LAKE ROAD
MIAMI, FL 33137‐3373                                  P‐0049334 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAHAB, GHADA G
4701 LAKE ROAD
MIAMI, FL 33137‐3373                                  P‐0049349 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAHAB, OMAR R
4701 LAKE ROAD
MIAMI, FL 33137‐3373                                  P‐0049323 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAHAB, WILLIAM R
3132 LYNNHAVEN DRIVE
VIRGINIA BEACH, VA 23451                              P‐0031214 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAHI, JATIN
16500 HARBOUR TOWN DR.
SILVER SPRING, MD 20905                                 3795    12/2/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WAHI, JATIN
16500 HARBOUR TOWN DR.
SILVER SPRING, MD 20905                                 3802    12/2/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WAHL, JOHN E
3600 WOODDALE AVE S
UNIT 308
ST LOUIS PARK, MN 55416                               P‐0011823 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAHL, TOM L
13 WESTWIND DRIVE
NORWALK, OH 44857                                     P‐0011448 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAHLGREN, JODY K
24235 SE 9TH ST.
SAMMAMISH, WA 98075                                   P‐0041482 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 3440 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1604 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
WAHLMAN, MATTHEW B
7139 PIT RD
REDDING, CA 96001                                    P‐0042674 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAI, BRIAN
1940 FRANCISCAN WAY 306
ALAMEDA, CA 94501                                    P‐0018420 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAIBEL, GUENTER
1615 BEVERLY PLACE
BERKELEY, CA 94707                                   P‐0022234 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAIBEL, SCOTT M
105 DOUGLAS DR
GLENCOE, MN 55336                                    P‐0043724 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAINFORD KING, EMMA M
14750 HOPI ROAD
APPLE VALLEY, CA 92307                               P‐0021982 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAINFORD KING, EMMA M
14750 HOPI ROAD
APPLE VALLEY, CA 92307                               P‐0022040 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAINGOLD, ELLIOT L
3728 77TH PL. SE
MERCER ISLAND, WA 98040                              P‐0015922 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAINSCOTT, SHEILA T
7855 JADE COAST ROAD
SAN DIEGO, CA 92126                                  P‐0028021 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAISANE, KATHLEEN A
13 BRAESWICK CIRCLE
CROSSVILLE, TN 38558                                 P‐0012267 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAITE, CAROL
2937 TORREYA WAY SE
MARIETTA, GA 30067                                     1842    11/5/2017         TK Holdings Inc.                                                                    $0.00                                                   $0.00
WAITE, JASON
55 COLEBOURNE ROAD
ROCHESTER, NY 14609                                  P‐0032607 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAITE, JESSICA L
135 FLAMINGO DRIVE
SAINTE LOUIS, MO 63123                               P‐0041352 12/17/2017     TK Holdings Inc., et al.                    $16,000.00                                                                                    $16,000.00
WAITE, JESSICA LYNN
135 FLAMINGO DRIVE
SAINT LOUIS, MO 63123                                  4090    12/17/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WAITE, KATHRYN E
3 27TH STREET, UNIT 213
SPIRIT LAKE, IA 51360                                P‐0021347 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAITS, SONDRA
927 BOONE CIRCLE
VALLEY VIEW, TX 76272                                  2348    11/12/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WAIYAKI, GLADWELL A
1907 DEERPARK DR
APT 502
FULLERTON, CA 92831                                  P‐0043156 12/20/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
WAJERSKI, ANNMARGARET
36750 US HWY 19N
#3080
PALM HARBOR, FL                                      P‐0018859 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00




                                                                                           Page 3441 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1605 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WAKEFIELD, CHARLES S
CHARLES AND GRACE WAKEFIELD
P.O. BOX 332
CHINCOTEAGUE, VA 23336                              P‐0035559 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKEFIELD, DAVID P
145 NASER ROAD
LITCHFIELD, CT 06759‐3020                           P‐0046133 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKEFIELD, DAVID P
145 NASER ROAD
LITCHFIELD, CT 06759‐3020                           P‐0046137 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKEFIELD, JAMES N
501 15TH
BELLINGHAM, WA 98225                                P‐0016357 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKEFIELD, KIMBERLY L
2867 ALMESTER DRIVE
CINCINNATI, OH 45211                                P‐0043949 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKEFIELD, RAPHAEL
201 WARREN STREET #4A
JERSEY CITY, NJ 07302                               P‐0031731 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKEFIELD, SILVIA D
2212 S AIDA AVE
TUCSON, AZ 85710                                    P‐0004304 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKEFIELD, THOMAS
111 N PARK AVE
BAYSHORE, NY 11706                                  P‐0055591 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKEFIELDFRIERSO, KIMBERLY
2867 ALMESTER DRIVE
CINCINNATI, OH 45211                                P‐0004141 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAKES, KEITH
214 GABION LOOP
ELLENWOOD, GA 30294                                 P‐0046523 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALBECK, MORRISSA O
704 BOUNTY DRIVE, APT 407
FOSTER CITY, CA 94404                               P‐0035568 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALBORN, JAMES D
P.O. BOX 604
WHITTIER, NC 2889                                   P‐0024597 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALBORN, PATRICE M
2408 RIVER RD
COWANSVILLE, PA 16218                               P‐0051614 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALCHAK, AUGUST M
356 JULIANNA CIR
FRANKLIN, TN 37064                                  P‐0012948 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDBAUM, STANLEY L
12 HAWK ST,
SPRING VALLEY, NY 10977                             P‐0002660 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDE, JULIE K
960 COOPER HAWK RD
EATON, CO 80615                                     P‐0017491 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDECK, RANDY
2107 ENSENADA WAY
SAN MATEO, CA 94403                                 P‐0017752 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDEN, CALVIN L
51AKIN AVE
CAPITOL HEIGHTS, MD 20743                           P‐0009561 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3442 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1606 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WALDEN, CALVIN L
51 AKIN AVE
CAPITOL HEIGHTS, MD 20743                           P‐0009732 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDEN, PENNI N
17 SANDY CROSS LANE
LEXINGTON, GA 30648                                 P‐0004103 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDEN, PRISCILLA A
9020 NATURE MEADOWS DRIVE NE
ROCKFORD, MI 49341                                  P‐0018279 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDEN, TARVIS T
455 MAGNOLIA RIDGE
MONTICELLO, FL 32344                                P‐0004873 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDEN, WENDELL S
17 SANDY CROSS LANE
LEXINGTON, GA 30648                                 P‐0004318 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDENMAIER, WILLIAM
53 BRAY AVE
MIDDLETOWN, NJ 07748                                P‐0037378 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDHELM, MARK
26 MARKWOOD DRIVE
HOWELL, NJ 07731                                      742       10/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WALDMANN, ROBERT A
5018 EL CLARO N
WEST PALM BEACH, FL 33415                           P‐0003035 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDRON, KAREN E
11 ROCKWOOD AVE
BAR HARBOR, ME 04609                                P‐0040919 12/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDRON, LESLIE S
5425 LAKE MURRAY BLVD. #7
LA MESA, CA 91942                                   P‐0014621 11/3/2017        TK Holdings Inc., et al.                        $67.37                                                                                       $67.37
WALDRON, RYAN J
46 LINDA DR
BELMONT, NH 03220                                   P‐0055055 1/17/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDROP, CONNIE M
PO BOX 1986
VISTA, CA 92085                                     P‐0021047 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDROP, CONNIE M
PO BOX 1986
VISTA, CA 92085                                     P‐0054126    1/7/2018      TK Holdings Inc., et al.                     $4,500.00                                                                                    $4,500.00
WALDROP, MARIAN
5100 SANTOS DR E
MOBILE, AL 36619                                    P‐0042383 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDROP, PAULA G
3901 SPRINGDALE DR.
ODESSA, TX 79762                                    P‐0034472 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDSMITH, DARWIN E
PO BOX 39309
NINILCHIK, AK 99639                                 P‐0022284 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDSMITH, KAYE
PO BOX 39309
NINILCHIK, AK 99639                                 P‐0016864 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALDVOGEL , ALAN K
745 WEST BLUFF DRIVE
ENCINITAS, CA 92024                                 P‐0052806 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3443 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1607 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WALDVOGEL, ALAN K
745 WEST BLUFF DRIVE
ENCINITAS, CA 92024                                  P‐0051681 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALEED, JALA A
15029 SE EAST AVE.
MILWAUKIE, OR 97267                                  P‐0021746 11/10/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WALFISH, FRED
18 ALGONQUIN CIRCLE
MONSEY, NY 10952                                     P‐0030694 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALFISH, FRED
18 ALGONQUIN CIRCLE
MONSEY, NY 10952                                     P‐0030722 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALFRAND, JAMES L
48 HOWARD AVENUE
WILLIAMSVILLE, NY 14221                              P‐0013491 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALK, BRUCE
1637 RUSSELL ROAD
PSOLI, PA 19301                                      P‐0032273 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALK, BRUCE
1637 RUSSELL ROAD
PAOLI, PA 19301                                      P‐0032281 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALK, DAVID C
4460 WEST STATE HIGHWAY, O
WILLAD, MO 65781                                     P‐0016827 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER & CO CONSTR SVCS INC
931 N PENNSYLVANIA AVE
WINTER PARK, FL 32789                                P‐0023695 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER & CO CONSTR SVCS INC
931 N PENNSYLVANIA AVE
WINTER PARK, FL 32789                                P‐0023696 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER & CO CONSTR SVCS INC
931 N PENNSYLVANIA AVE
WINTER PARK, FL 32789                                P‐0023697 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER & CO CONSTR SVCS INC
931 M PENNSYLVANIA AVE
WINTER PARK, FL 32789                                P‐0023699 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER & CO CONSTR SVCS INC
931 N PENNSYLVANIA AVE
WINTER PARK, FL 32789                                P‐0023730 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER & CO CONTR SVCS INC
931 N PENNSYLVANIA AVE
WINTER PARK, FL 32789                                P‐0023698 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER FORD 34ST + BELLAN RD
BYRD, TOM R
11756 SAREE CT.
SEMINOLE, FL 33778                                   P‐0053749   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, ADRIENNE N
4150 ROGERS CREEK COURT
DULUTH, GA 30096                                     P‐0028409 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, ANGELA
1412 NW 107TH ST
OKC, OK 73114                                        P‐0000065 10/18/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
WALKER, ANITA L
3921 CALLE MAYO
SAN CLEMENTE, CA 92673                               P‐0028320 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3444 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1608 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WALKER, ARCHIE W
105 CHARTER HOUSE LANE
WILLIAMSBURG, VA 23188                              P‐0045692 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, ARCHIE W
105 CHARTER HOUSE LANE
WILLIAMSBURG, VA 23188                              P‐0049708 12/27/2017     TK Holdings Inc., et al.                     $3,503.21                                                                                    $3,503.21
WALKER, ARCHIE W
105 CHARTER HOUSE LANE
WILLIAMSBURG, AL 23188                              P‐0050183 12/27/2017     TK Holdings Inc., et al.                     $3,503.21                                                                                    $3,503.21
WALKER, BELINDA R
200 RIVER BIRCH TRACE
FAYETTEVILLE, GA 30215                              P‐0011551 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, BELINDA R
200 RIVER BIRCH TRACE
FEVILLEAYETT, GA 30215                              P‐0011590 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, BENJAMIN R
421 OAK ALLEY DRIVE
HOUMA, LA 70360                                     P‐0029212 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, BENJAMIN R
9424 JOHNSON DR
SHERWOOD, AR 72120                                  P‐0040987 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, BRANDON E
3907 BAYONNE CT
LOUISVILLE, KY 40299                                P‐0001894 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, BRIAN
24 BLUE JAY DRIVE
ALISO VIEJO, CA 92656                               P‐0057787 3/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, BRIAN K
692 SHERI LN
DANVILLE, CA 94526                                  P‐0022538 11/11/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WALKER, BRYCE O
7801 S LOOMIS BLVD
CHICAGO, IL 60620                                   P‐0053962   1/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, CALVIN O
2525 WOOLKNER AVENUE
FAIRFIELD, CA 94533                                 P‐0036620 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, CHARLES B
159 ANDERSEN SCOUT CAMP RD
HOULTON, WI 54082                                   P‐0033515 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, CHERYL M
591 WOODS DR NW
ATLANTA, GA 30318                                   P‐0056582   2/4/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, CLARA O
714 TWIN OAKS DRIVE APT 3
DECATUR, GA 30030                                   P‐0035872 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, CLAUDIA M
5207 HOLLYTREE DR APT 105
TYLER, TX 75703‐3422                                P‐0034452 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, CLIFFORD G
2435 N PERRY PARK RD
SEDALIA, CO 80135                                   P‐0040132 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, CLINTON
110 CONGRESSIONAL COURT
MCDONOUGH, GA                                       P‐0003752 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3445 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1609 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WALKER, CRYSTAL
2185 ROYAL BLVD
ELGIN, IL 60123                                      P‐0054146   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, DANIELLE
3891 FILION ST
LOS ANGELES, CA 90065                                P‐0057105   2/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, DAVID P
402 MATSON AVE
WILKES‐BARRE, PA 18705                               P‐0024120 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, DAWN M
10407 STATE ROAD 133
CASSVILLE, WI 53806                                  P‐0054495 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, DENISE L
40053 VIA ESPANA
MURRIETA, CA 92562                                   P‐0012173 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, DERRICK
714 TWIN OAKS DRIVE APT 3
DECATUR, GA 30030                                    P‐0035870 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, DOROTHY S
104 ADA STREET
WEST MONROE, LA 71291‐7234                           P‐0026053 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, DOUGLAS W
74 BERKEELY AVE
VENTURA, CA 93004                                    P‐0029370 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, DUNCAN
40053 VIA ESPANA
MURRIETA, CA 92562                                   P‐0019192 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, EARNESTINE
800 CAMP STREET
EL DORADO, AR 71730                                  P‐0054379 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, ELENA D
4266 NW SACAJAWEA CT
CAMAS, WA 98607                                      P‐0015865 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, ELIZABETH
2645 AUGUSTA DR. S
CLEARWATER, FL 33761                                 P‐0039541 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, FALLON S
2033 MARIA CT
FOREST HILL, MD 21050                                P‐0036848 12/6/2017      TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
WALKER, FALLON S
2033 MARIA COURT
FOREST HILL, MD 21050                                P‐0036850 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, FAWN E
1616 STAINBACK RD
RED OAK, TX 75154                                    P‐0008846 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, FAWN E
1616 STAINBACK RD
RED OAK, TX 75154                                    P‐0008854 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, FELITA
3132 GRASMERE AVE
COLUMBUS, OH 43224                                   P‐0006118 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, FONTAINE E
14022 VINTAGE LN
ACCOKEEK, MD 20607                                   P‐0025815 11/15/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00



                                                                                           Page 3446 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1610 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WALKER, FRED K
2886 EAGER RD
LAFAYETTE, NY 13084‐9536                              P‐0014455 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, FREDERICK K
2886 EAGER RD
LAFAYETTE, NY 13084‐9536                              P‐0014464 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, FREDERICK K
2886 EAGER RD
LAFAYETTE, NY 13084‐9536                              P‐0014474 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, GABRIEL F
126 SPRING RIDGE DRIVE
BERKELEY HEIGHTS, NJ 07922                            P‐0023354 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, GLENDA
2677 ASHLEIGH LANE
ALPHARETTA, GA 30004                                  P‐0039349 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, HEATHER R
103 SOUTH STREET
UNION, MS 39365                                       P‐0027888 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, JACALEB
2302 14TH STREET
PASCAGOULA, MS 39567                                  P‐0054677 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, JACQUELINE G
1704 TRAVELERS PALM DRIVE
EDGEWATER, FL 32132                                   P‐0001155 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, JAMES
5012 KOKOPELLI DR. NE
RIO RANCHO, NM 87144                                  P‐0004379 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, JAMES S
8 VANDERBURG ROAD
MARLBORO, NJ 07746                                    P‐0010189 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, JAMIE
601 ELBA
GOODLETTSVILLE, TN 37072                              P‐0040011 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, JAMIE
601 ELBA
GOODLETTSVILLE, TN 37072                              P‐0040020 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, JANET B
7701 NW 75TH STREET
KANSAS CITY, MO 64152                                 P‐0048794 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, JESSE J
2035 NORTH PACIFIC AVENUE
SANTA CRUZ, CA 95060                                  P‐0013426 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, JOHN M
9763 WESTCHESTER DR.
OMAHA, NE 68114                                       P‐0021481 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, JR, HENRY B
8 PERIMETER CENTER E #1322
ATLANTA, GA 30346                                     P‐0012451 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, KARLA M
5603 SOLTIS DRIVE
CLAIRTON, PA 15025                                    P‐0007490 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, KELLIE J
1725 N 105TH ST
SEATTLE, WA 98133                                     P‐0016401 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3447 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1611 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WALKER, KENNETH R
61 BLUEBERRY HILL LN
SUDBURY, MA 01776                                    P‐0023415 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, KENNETH R
61 BLUEBERRY HILL LN
SUDBURY, MA 01776                                    P‐0023427 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, KENNETH R
61 BLUEBERRY HILL LN
SUDBURY, MA 01776                                    P‐0023431 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, KENNETH R
61 BLUEBERRY HILL LN
SUDBURY, MA 01776                                    P‐0023439 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, KENNETH R
61 BLUEBERRY HILL LN
SUDBURY, MA 01776                                    P‐0023557 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, KENNETH R
61 BLUEBERRY HILL LN
SUDBURY, MA 01776                                    P‐0023643 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, KRISTIN
309 PERSIMMON DRIVE
POLK CITY, FL 33868                                  P‐0000423 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, LAQUINTA M
815 E. BETHANY HOME RD
B208
PHOENIX, AZ 85014                                    P‐0029458 11/20/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WALKER, LEWIS O
24100 S.W ROSA RD.
HILLSBORO, OR 97123                                  P‐0043947 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, LONNIE
533 54TH AVE
MERIDIAN, MS 39307                                     3744    11/28/2017        TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
WALKER, LYNN
16161 VENTURA BLVD
#C789
ENCINO, CA 91436                                     P‐0051276 12/27/2017     TK Holdings Inc., et al.                      $950.00                                                                                       $950.00
WALKER, MAKESHA
4635 W GORE BLVD
APT 124
LAWTON, OK 73505                                     P‐0029321 11/20/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
WALKER, MARGARET M
450 E BRADLEY AVE #114
EL CAJON, CA 92021                                   P‐0055530 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, MARK A
29781 WOODBROOK DR
AGOURA HILLS, CA 91301                               P‐0036372 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, MERI A
333 MOUNTAIN VIEW
#31
TALENT, OR 97540                                     P‐0020231 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALKER, MICHAEL
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043786 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WALKER, NATASHA E
8300 MOUNTAIN PASS
RIVERDALE                                            P‐0032578 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3448 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1612 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
WALKER, NEIL BRIAN
234 BAILEY ISLAND DR
HENDERSON, NV 89074                                     609       10/25/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WALKER, NEILEN R
1355 CHAD ST.
MANDEVILLE, LA 70448                                  P‐0017444 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER, NICOLAS
522 W 127TH ST #324
LOS ANGELES, CA 90044                                   2173      11/8/2017         TK Holdings Inc.                                                                    $0.00                                                   $0.00
WALKER, REBECCA A
581 BRADFORD ROAD
JASPER, AL 35503                                      P‐0004485 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER, ROBERT L
2244 MOUNTAIN RIDGE ROAD
CHULA VISTA, CA 91914                                 P‐0025227 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER, SCOTT A
212 N JEFFERSON
MEDICAL LAKE, WA 99022                                P‐0041257 12/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER, SHERESA
1127 CREEK SIDE CIRCLE
HINESVILLE, GA 31313                                  P‐0051940 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER, STACY R
10112 CARLTON HILLS BLVD
SANTEE, CA 92071                                      P‐0018235 11/7/2017        TK Holdings Inc., et al.                    $67,500.00                                                                                    $67,500.00
WALKER, STACY R
NO ADDRESS PROVIDED
                                                      P‐0018236 11/7/2017        TK Holdings Inc., et al.                    $67,500.00                                                                                    $67,500.00
WALKER, STEVEN D
7701 NW 75TH STREET
KANSAS CITY, MO 64152                                 P‐0048777 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER, TERESA R
105 CLARK AVE
NEWTON, MS 39345                                      P‐0014232 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER, TODD L
8926 PINE BLUFF CT
EDEN PRAIRIE, MN 55347‐1726                           P‐0052525 12/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER, TODD L
8926 PINE BLUFF CT
EDEN PRAIRIE, MN 55347‐1726                           P‐0053185 12/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER, TRACY D
4529 CHARLES E HALL DR
EIGHT MILE, AL 36613                                  P‐0054044    1/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER, VALORIA
6910 KNIGHTHOOD LANE
COLUMBIA, MD 21045                                    P‐0044589 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER, VALORIE F
2341 SCARBOROUGH DRIVE
ANCHORAGE, AK 99504                                   P‐0048272 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER, VERONICA
5739 GOLDFINCH COURT
ELLICOTT CITY, MD 21043                                 2440      11/14/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WALKER, VERONICA G
20711 CYPRESS VALE DRIVE
CYPRESS, TX 77433                                     P‐0002962 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                              Page 3449 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1613 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
WALKER, WENDY
417 HICKOK RD
LYNCHBURG, VA 24502                                  P‐0033371 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER, WILLIAM
3 TARTAN RIDGE ROAD
BURR RIDGE, IL 60527                                 P‐0009866 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER, WILLIAM EUGENE
2634 BELLFIELD RD
RIDGEWAY, SC 29130                                     518     10/24/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WALKER‐LITTLE, LADONNA
30 ARDEN PARK BLVD
DETROIT, MI 48202                                    P‐0044347 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKER‐PORTILLO, TANYA N
2520 OAKWOOD WAY SE
SMYRNA, GA 30080                                     P‐0024425 11/13/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
WALKER‐REYNOLDS, CANDICE M
3717 STAMPEDE DRIVE
EVANS, CO 80620                                      P‐0048322 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALKINSHAW, ERIC
9625 WINTERS END TRL
MIAMISBURG, OH                                       P‐0002618 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALL III, HERBERT A
5618 FLORIDA AVENUE
BETHEL PARK, PA 15102‐2646                           P‐0034459 12/1/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
WALL, BARBARA J
20674 HAMPSHIRE WAY
LAKEVILLE, MN 55044                                  P‐0029199 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALL, CHRISTINA F
680 CHEROKEE STREET
STRASBURG, CO 80136‐8046                             P‐0013416 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALL, FRANCIS M
510 NORTHEAST 3RD STREET
WILLAMINA, OR 973962703                              P‐0033064 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALL, JALYN D
8704 QUITMAN AVE.
LUBBOCK, TX 79424                                    P‐0055610 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALL, JOHN
9418 MCKINNEY RD
LOVELAND, OH 45140                                   P‐0020250 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALL, JOSEPH A
2943 HIDDEN MEADOW LANE
MCMINNVILLE, OR 97128                                P‐0013471 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALL, LISA B
P O BOX 2356
GLENVIEW, IL 60025                                   P‐0033365 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALL, MARGARET K
2641 SAMARKAND DRIVE
SANTA BARBARA, CA 93105                              P‐0043078 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALL, PHILLIP WALLACE
THE WEST LAW FIRM
S. SCOTT WEST, LAWYER
1600 HIGHWAY SIX, SUITE 450
SUGAR LAND, TX 77478                                   4673     1/9/2018         TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
WALL, RICHARD A
5337 ORIOLE ST
HOUSTON, TX 77017‐5517                               P‐0005174 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3450 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1614 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WALL, SHANE M
2640 POINCIANA DR
NAPLES, FL 34105                                     P‐0004200 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALL, STEVEN H
5265 RIDGE PARKWAY
ERIE, PA 16510                                       P‐0023278 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALL, THOMAS W
333 PAUL DRIVE
KIMBERLY, WI 54136                                   P‐0011642 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLA, GLEN R
634 BONHAM STREET
COLUMBUS, TX 78934                                   P‐0027630 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, ALVINA B
2310 GLYNMOORE DR
LAWRENCEVILLE, GA 30043                              P‐0015318 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, AURORA
124 CAPTAINS COVE
SAN RAFAEL, CA 94903                                 P‐0051261 12/27/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WALLACE, BENJAMIN J
559 GARFIELD AVE
CARROLLTON, OH 44615                                 P‐0054957 1/17/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WALLACE, BRITT A
1209 W. DESERT HOLLOW DR.
SAN TAN VALLEY, AZ 85143                             P‐0015777 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, BROOKE D
170 SUNSET DR.
CHARLESTON, WV 25301                                 P‐0032797 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, CHERI R
5468 MAIN ROAD
SWEET VALLEY, PA 18656                               P‐0048160 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, CHERYL R
5468 MAIN ROAD
5468 MAIN ROAD
SWEET VALLEY, PA 18656                               P‐0048383 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, CHLOE
1440 CARROLLTON PKWY
APT 20203
CARROLLTON, TX 75010                                 P‐0039756 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, CYNTHIA L
5620 CHALYCE LN
CHARLOTTE, NC 28270                                  P‐0048531 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, DAN C
3206 GRANGE COURT
BELMONT, NC 28012                                    P‐0049429 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, DANA H
371 HAMPSTEAD DRIVE
SUGAR GROVE, IL 60554                                P‐0051083 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, DANA H
371 HAMPSTEAD DRIVE
SUGAR GROVE, IL 60554                                P‐0051221 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, DANA H
371 HAMPSTEAD DRIVE
SUGAR GROVE, IL 60554                                P‐0051483 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, DANA H
371 HAMPSTEAD DRIVE
SUGAR GROVE, IL 60554                                P‐0051627 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3451 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1615 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WALLACE, FREDERICK A
605 CHARLTON DRIVE
HAMPTON, VA 23666                                    P‐0051189 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, GERALD L
1915 NORTH 7TH STREET
ESTHERVILLE, IA 51334                                P‐0016526 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, GERALD L
1915 NORTH 7TH STREET
ESTHERVILLE, IA 51334                                P‐0016553 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, JAMES W
PO BOX 542
COLUMBIA, LA 71418                                   P‐0007425 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, JEFFREY L
313 ELM AVE.
FAYETTEVILLE, TN 37334                               P‐0049608 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, JOHNSIE H
7190 BLUE GROUSE LANE
MEMPHIS, TN 38125                                    P‐0014012 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, JONATHAN P
1334 MILLICENT ROGERS ROAD
EL PRADO, NM 87529                                   P‐0008335 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, JOSHUA S
120 ORIOLE DR.
BATTLE CREEK, MI 49037                               P‐0016866 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, KELLY
3308 N. OAKLEY AVE
2
CHICAGO, IL 60618                                    P‐0032290 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, LISA R
532 WARNER ROAD
HUBBARD, OH 44425                                    P‐0009618 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, MARCIA A
1317 MARTIN CT.
GRAPEVINE, TX 76051                                  P‐0002780 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, MARJORIE M
3350 CAMILLO COURT
PLEASANTON, CA 94566                                 P‐0025243 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, MELINDA A
507‐4 BIGGERS ROAD
COLUMBUS, GA 31904                                   P‐0020701 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, MELVYN A
874 FISHER CIRCLE
ASHEBORO, NC 27205                                   P‐0035359 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, MICHAEL J
P. O. BOX 144
HOUSE #5
CHARLTON HEIGHTS, WV 25040                           P‐0024879 11/14/2017     TK Holdings Inc., et al.                   $138,777.66                                                                                  $138,777.66
WALLACE, MICHAEL S
3160 NORTHSHORE DR
WAYZATA, MN 53566                                    P‐0011210 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, NAKIA
5404 LIONS GATE LN
KILLEEN, TX 76549                                      4629     1/2/2018         TK Holdings Inc.                         $20,000.00                                                                                   $20,000.00
WALLACE, NICOLE F
15100 N. BERWICK LN.
UPPER MARLBORO, MD 20774                             P‐0010850 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3452 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1616 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WALLACE, PATRICIA D
200 HERON COURT
VONORE, TN 37885                                      P‐0035620 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, PATRICIA H
171 W MAIN ST
MARQUETTE, MI 49855                                   P‐0029433 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, REGINA
4418 W. 127TH PL
ALSIP, IL 60803                                       P‐0028457 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, RONDRICK L
4210 LAINE LANE
BAYTOWN, TX 77521                                     P‐0008837 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, SANDRA K
2420 E SAN RAFAEL STREET
COLORADO SPRINGS, CO 80909                            P‐0010556 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, THOMAS A
THOMAS WALLACE
10120 SCOUT DR
FAIRFAX, VA 22030                                     P‐0013407 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, WILLIAM A
4042 BELLE MEADE CIR
BELMONT, NC 28012                                     P‐0035534 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACE, WILLIAM L
9670 CHAROLAIS DRIVE
TUSCALOOSA, AL 35405                                  P‐0001878 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLACK, NICOLE B
125 CLEVELAND AVENUE
LONG BEACH, NY 11561                                  P‐0045711 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLDORFF, ZACHARY D
425 10TH STREET NE, APT. 11
ATLANTA, GA 30309                                     P‐0039993 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLEM, DANIEL R
319 S. 19TH ST.
RENTON, WA 98055                                      P‐0018168 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLENS, LUKE B
3508 SOUTH FIRST STREET
APT 202
AUSTIN, TX 78704                                      P‐0000704 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLER, BRANDY D
1262 SE 48TH AVE
PORTLAND, OR 97215                                    P‐0033707 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLER, BRYAN K
325 E MAPLE ST
SKIATOOK, OK 74070                                    P‐0033108 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLER, CARLENE
NO ADDRESS PROVIDED
                                                      P‐0051849 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLER, CASSANDRA
PO BOX 423
MARINA, CA 93933‐0423                                 P‐0026925 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLER, GARY A
44709 SAINT ANDREWS CHURCH RD
CALIFORNIA, MD 20619                                  P‐0031659 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLER, RICHARD A
35 TRONADO CT
SONOMA, CA 95476                                      P‐0014951 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3453 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1617 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WALLEY, DAVID R
4647 HEIGHTS RAVENNA RD,
FRUITPORT, MI                                        P‐0012172 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLICE, PRINCESS C
1219 KOGER STREET
AUGUSTA, GA 30901                                    P‐0037317 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLIN, GARY R
9831 SOUTH QUINTAIL LANE
SOUTH JORDAN, UT 84095‐3384                          P‐0033386 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLING, CHARLES D
63 WATERVIEW DR.
SARATOGA SPRINGS, NY 12866                           P‐0016415 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLING, MARY BETH
63 WATERVIEW DRIVE
SARATOGA SPRINGS, NY 12866                           P‐0016473 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLINGTON, AILEEN B
1427 MOHRLAKE DRIVE
BRANDON, FL 33511                                    P‐0000311 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLIS, KIMBALL L
PO BOX 249
ST PAUL, OR 97137                                    P‐0018063 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLIS, MONA L
506 ROSELAWN AVE
HOUMA, LA 70363                                      P‐0030436 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLS, BRADLEY W
NO ADDRESS PROVIDED
                                                     P‐0058195 8/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLS, CYNTHIA D
31 CHECKERBERRY LN
GLASTONBURY, CT 06033                                P‐0016428 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLS, JOVAN
705 LONE OAK LN
VERONA, WI 53593                                     P‐0023091 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLS, ROGER
11905 DACCA CT
ALEDO, TX 76008                                      P‐0028815 11/19/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WALLS, TYLER I
36 SAGAMORE DRIVE
SEYMOUR, CT 06483                                    P‐0021482 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLS, WILLIAM
95096 BARCLAY PL
UNIT 5B
FERNANDINA BEACH, FL 32034                           P‐0053578   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALLY'S SS# XXXX‐XX‐7417
BUTT, LEE ANN
1223 WEST GRANITE STREET
BUTTE, MT 59701                                      P‐0003005 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALMSLEY, EDWARD L
6807 WAUCHULA RD
MYAKKA CITY, FL 34251                                P‐0049170 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALN, MICHELLE R
6875 BUFFALO DRIVE
LAVERGNE, TN 37086                                   P‐0023725 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALPOLE, WILLIAM
149 SHAW RD BOX 85
ROCK TAVERN, NY 12575                                P‐0052697 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3454 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1618 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WALRAVEN, FELICIA M
825 TROJAN CIRCLE
TROY, MO 63379                                        P‐0006500 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH , GEORGE F
364 NETTLES BLVD
JENSEN BEACH, FL 34957                                P‐0053886   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, AMY N
1525 MADISON AVE
LA GRANDE, OR 97850                                   P‐0045243 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, BRADLEY J
NO ADDRESS PROVIDED
                                                      P‐0040209 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, BRENDA G
20007 HAMMOND RD.
CORRY, PA 16407                                       P‐0015156 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, BRIN M
1520 TRICIA LANE
SANTA CRUZ, CA 95062                                  P‐0052912 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, CAROLINE J
2600 CRYSTAL DRIVE APT #211
ARLINGTON, VA 22202                                   P‐0029355 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, DANIEL J
950 DUXBURY CT
CINCINNATI, OH 45255                                  P‐0013072 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, DOUGLAS J
93 BRUCE ROAD
RED BANK, NJ 07701                                    P‐0038641 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, ELIZABETH A
83 CASCADES AVENUE
HOWELL, NJ 07731‐9041                                 P‐0057069   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, ELIZABETH A
83 CASCADES AVENUE
HOWELL, NJ 07731‐9041                                 P‐0057070   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, ELIZABETH P
79 WICKLOW AVENUE
MEDFORD, MA 02155                                     P‐0040503 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, GEORGE F
364 NETTLES BLVD
JENSEN BEACH, FL 34957                                P‐0053979   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, HANNAH J
44 REDFIELD ST
RYE, NY 10580                                         P‐0028542 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, HELENA A
422 SANTA FE TRAIL
UNIT 11‐A
IRVING, TX 75063                                      P‐0026463 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, JAMES A
28 MONTVIEW AVE
WALTHAM, MA 02451                                     P‐0018738 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, JENNIFER C
138 OTAY AVE
SAN MATEO, CA 94403                                   P‐0019380 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, KATHERINE R
83 CASCADES AVENUE
HOWELL, NJ 07731‐9041                                 P‐0057074   2/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 3455 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1619 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WALSH, KATHERINE R
83 CASCADES AVENUE
HOWELL, NJ 07731‐9041                                P‐0057128   2/7/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, KATHLEEN C
1165 41ST STREET
LOS ALAMOS, NM 87544                                 P‐0019647 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, MEGAN E
987 PROSPECT ROAD
MOUNTAIN TOP, PA 18707                               P‐0036717 12/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, MICHELLE L
1372 WHITEWOOD DR
MENTONE, CA 92359                                    P‐0050891 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, PATRICIA H
P.O. BOX 843
RATON, NM 87740                                      P‐0047723 12/22/2017      TK Holdings Inc., et al.                      $504.80                                                                                       $504.80
WALSH, RAYMOND C
195 GREENBRIER RD
EADS, TN 38028                                       P‐0054174   1/8/2018      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WALSH, REBECCA J
8414 CYPRESS BLUFF COURT
ELK GROVE, CA 95624                                  P‐0041943 12/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, ROBERT G
1165 41ST STREET
LOS ALAMOS, NM                                       P‐0019657 11/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, ROBERT K
3602 OAK POINT DRIVE
MIDDLEBORO, MA 02346                                 P‐0018314 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH, RYAN
209 CLINTON AVENUE
1C
BROOKLYN, NY 11205                                   P‐0037678 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH‐HAEHLE, RYAN M
29 STETSON RD.
RINGWOOD, NJ 07456                                   P‐0046682 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSH‐HAEHLE, RYAN M
29 STETSON RD.
RINGWOOD, NJ 07456                                   P‐0056687   2/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSVICK, TIMOTHY J
4607 MEADOWLARK DR
MORRISONVILLE, WI 53571                              P‐0053490   1/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALSWORTH, CHAD
PO BOX 228
COVINGTON, TX 76636                                  P‐0041481 12/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALT, ZACHARY R
4534 28TH RD. S. UNIT C
ARLINGTON, VA 22206                                  P‐0007224 10/28/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTER JR, MARK E
1231 CEDAR RD.
AMBLER, PA 19002                                     P‐0028549 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTER, KATIE E
23 GROVE VALLEY WAY
GREENVILLE, SC 29605                                 P‐0004993 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTER, MARYELLEN
438 DOLORES DRIVE
COLLEGEVILLE, PA 19426                                 1732      11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00

                                                                                            Page 3456 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1620 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WALTER, MICHAEL
5617 SEASONS RIDGE
SMITHTON, IL 62285                                     1932    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WALTER, MICHAEL A
424 TEEL ROAD
SPRINGVILLE, PA 18844                                P‐0041570 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTER, NICHOLAS C
5048 W CURRANT DR
SOUTH JORDAN, UT 84009                               P‐0015474 11/4/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WALTER, ROBERT J
468 WOODLAWN AVE
GLENCOE, IL 60022                                    P‐0024869 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTER, RONALD V
5715 VALLEY MEADOW DR
ARLINGTON, TX 76016                                  P‐0001649 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTER, RUSSELL M
828 CARNELLIAN LANE
PEACHTREE CITY, GA 30269                             P‐0003831 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTER, RUSSELL M
828 CARNELLIAN LANE
PEACHTREE CITY, GA 30269                             P‐0003841 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTER, RUSSELL M
828 CARNELLIAN LANE
PEACHTREE CITY, GA 30269                             P‐0003855 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTER, TRACI
P O BOX 297
SILVERHILL, AL 36576                                 P‐0021907 11/10/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WALTER‐BUTTRUM, CHERI A
122 S EDISON AVE
ELGN, IL 60123                                       P‐0017813 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, CHRIS
19804 CALUMET
CLINTON TOWNSHIP, MI 48038                           P‐0016008 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, CHRISTOPHER J
114 PAYNE HILL RD
CLAIRTON, PA 15025                                   P‐0006876 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, GERALD L
3515 FONTAINE AVE
JACKSON, MS 39213                                    P‐0039368 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, GREGORY S
2230 W COUNTY ROAD 44
EUSTIS, FL 32726                                     P‐0002010 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, GREGORY S
2230 W COUNTY ROAD 44
EUSTIS, FL 32726                                     P‐0002012 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, GREGORY S
2230 W COUNTY ROAD 44
EUSTIS, FL 32726                                     P‐0002015 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, JANICE K
1711 BRANDYWINE WAY
DALTON, GA 30720                                     P‐0033549 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, JOANNE R
1717 WHITNEY DRIVE
RICHARDSON, TX 75082                                 P‐0034808 12/2/2017      TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00



                                                                                           Page 3457 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1621 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WALTERS, JOHN A
1017 WILDFLOWER CT
DAVIDSVILLE, PA 15928                                P‐0012034 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, JOHN M
1258 SHORECREST CIRCLE
CLERMONT, FL 34711                                     854       10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WALTERS, KENDRA R
PO BOX 914
BELLE, MO 65013                                      P‐0024767 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, KENNETH E
11148 MALAYSIA CIRCLE
BOYNTON BEACH, FL 33437                              P‐0021785 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, LAQUISHA
3315 GILMER AVENUE
MONTGOMERY, AL 36105                                 P‐0041374 12/17/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WALTERS, LIZABETH LAJEUNESSE
1258 SHORECREST CIRCLE
CLERMONT, FL 34711                                     1162      10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WALTERS, OMAR
1745 OLD ANNAPOLIS RD
WOODBINE, MD 21797                                   P‐0038195 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, ROBERTHA A
617 BANGS AVE APT 3E
ASBURY PARK, NJ 07712                                P‐0007207 10/28/2017       TK Holdings Inc., et al.                    $10,980.00                                                                                   $10,980.00
WALTERS, ROBERTHA A
617 BANGS AVE APT 3E
ASBURY PARK, NJ 07712                                P‐0007214 10/28/2017       TK Holdings Inc., et al.                    $14,992.00                                                                                   $14,992.00
WALTERS, STEVE
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                              P‐0041605 12/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, TIMOTHY
553 SWEETONS COVE ROAD
SOUTH PITTSBURG, TN 37380                              625       10/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WALTERS, TIMOTHY J
7229 PIN OAK CIR
AUGUSTA, MI 49012                                    P‐0056547    2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, TINA
741 BROOKLAND CURV
MONTGOMERY, AL 36116                                 P‐0041363 12/17/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WALTERS, TOMMY‐RAY
5690 BALKAN CT.
FORT MYERS, FL 33919                                 P‐0018625 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, WILLIAM B
2049 BANCROFT LANE
MOUNT PLEASANT, SC 29466                             P‐0042716 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, WILLIAM C
6010 SE HAROLD ST.
PORTLAND, OR 97206                                   P‐0015880 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTERS, WILLIAM R
910 FUGATE ST.
HOUSTON, TX 77009                                    P‐0010975 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTHER, KURT A
11146 TURFGRASS WAY
INDIANAPOLIS, IN 46236                               P‐0007409 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3458 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1622 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
WALTHER, ROSANNE MARIE
C/O LINDA WALTHER
992 LAUREL AVENUE
SAINT PAUL, MN 55104                                  1383    11/1/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
WALTON (BEHR), KIMBERLY
306 HEMINGWAY LANE
WELDON SPRING, MO 63304                             P‐0022801 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALTON (BEHR), KIMBERLY
306 HEMINGWAY LANE
WELDON SPRING, MO 63304                             P‐0022803 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALTON HART, NANCY L
2620 FRANKS DRIVE
LIMA, OH 45807‐1628                                 P‐0042088 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALTON JR, JAY L
56 DUCK COVE CIR
BERLIN, MD 21811                                    P‐0036407 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALTON K. SMITH, DECEASED
SMITH, MICHELE A
E STEWART JONES HACKER MURPHY
28 SECOND STREET
TROY, NY 12180                                      P‐0017695 11/6/2017      TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
WALTON, CHIBUZO N
3668 W. MEDICI LANE
INGLEWOOD, CA 90305                                 P‐0057367 2/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALTON, CHRISTINE
1516 ELSON RD
BROOKHAVEN, PA 19015                                P‐0012932 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALTON, GERI L
619 TRAVISO CIRCLE
LIVERMORE, CA 94550                                 P‐0027778 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALTON, HENRY L
2873 OLD MATTHEWS RD
NASHVILLE, TN 37207                                 P‐0054980 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALTON, IMODONNA
9269 SE MYSTIC COVE TER
HOBE SOUND, FL 33455                                P‐0001240 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALTON, JOHN B
406 E COUNTRY CLUB LN
WALLINGFORD, PA 19086                               P‐0019175 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALTON, JONATHAN K
5819 GREENTREE ROAD
BETHESDA, MD 20817                                  P‐0008915 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALTON, KAREN K
2002 CIERRA CIR
SPRING HILL, TN 37174                               P‐0012497 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALTON, LEO C
702 DOGWOOD ROAD
YORKTOWN, VA 23690                                  P‐0019497 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALTON, MELANIE S
702 DOGWOOD ROAD
YORKTOWN, VA 23690                                  P‐0019501 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WALTON, PATRICK L
6308 BOYKIN SPANIEL RD.
CHARLOTTE, NC 28277                                 P‐0003577 10/24/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00



                                                                                          Page 3459 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1623 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WALTON, RICHARD A
306 HEMGINWAY LANE
WELDON SPRING, MO 63304                              P‐0022752 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTON, ROBERT C
1516 ELSON RD
BROOKHAVEN, PA 19015                                 P‐0012778 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTON, RONALD JR L
3078 N SAGE LOOP
#C6
LEHI, UT 84043                                       P‐0044838 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTRIP, DONNA C
2966 LAKESIDE VILLA DR.
ORANGE PARK, FL 32073                                P‐0042442 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTY, CHRISTINA M
45 MARSHALL ST
QUINCY, MA 02171                                     P‐0006646 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTZ BUSINESS SOLUTIONS
JEHN, JOSH C
730 CENTRE VIEW BLVD
CRESTVIEW HILLS, KY 41017                            P‐0000245 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALTZ, SELIN
7256 THOMAS DRIVE
CINCINNATI, OH 45243                                 P‐0027041 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALZ, LARRY A
2380 E. BROOK LN.
SANDY, UT 84092‐6800                                 P‐0038899 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALZER‐BREWER, ESTHER G
414 IRVINE DRIVE
ALLEN, TX 75013                                      P‐0048704 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WALZER‐BREWER, ESTHER G
414 IRVINE DRIVE
ALLEN, TX 75013                                      P‐0048713 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAN, JIN
2411 STONE RD
ANN ARBOR, MI 48105                                  P‐0024403 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAN, JIN
2411 STONE RD
ANN ARBOR, MI 48105                                  P‐0024409 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANBERG, KYLE
813 GREENWOOD AVE
BROOKLYN, NY 11218                                   P‐0056723   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAND, DEBRA E
729 NW 115TH ST
OKC, OK 73114                                        P‐0000734 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANDELL, SANDRA V
136 PARK STREET
NORTH READING, MA 01864                              P‐0046302 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANDELT, BRIDGET L
4611 ALTHA ST
RALEIGH, NC 27606                                    P‐0001193 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANDLING, JOHN J
118 LINDEN AVE
HAMPTON, VA 23669                                    P‐0008393 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANDLING, JOHN J
118 LINDEN AVE
HAMPTON, VA 23669                                    P‐0008398 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3460 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1624 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WANER, JULIE
4715 N SHERIDAN RD
APT 32N
CHICAGO, IL 60640                                     P‐0010288 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, ANTHONY J
3683 LA COSTA AVE
CASTRO VALLEY, CA 94546                               P‐0019365 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, BARNABY
157 CLOUDBREAK
IRVINE, CA 92618                                      P‐0043694 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, BIN
4853 CATALINA DRIVE
LAKE ORION, MI 48359                                  P‐0028443 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, BIN
4853 CATALINA DRIVE
LAKE ORION, MI 48359                                  P‐0028445 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, CECILIA S
1444 LEAFTREE CIRCLE
SAN JOSE, CA 95131                                    P‐0019043 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, CHING C
700 S. STONEMAN AVE. #A
ALHAMBRA, CA 91801                                    P‐0053315 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, CONNIE
1809 S SECOND AVENUE
ARCADIA, CA 91006                                     P‐0021254 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, CRYSTAL
2630 BISSONNET ST APT 1134
HOUSTON, TX 77005                                     P‐0016632 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, CRYSTAL
2630 BISSONNET ST APT 1134
HOUSTON, TX 77005                                     P‐0016635 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, DAVID
P.O. BOX 643142
LOS ANGELES, CA 90064                                   4250    12/23/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WANG, DORIS
1174 KENISTON AVENUE
LOS ANGELES, CA 90019                                 P‐0022634 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, GARY C
3720 GREEN STREET
CLAYMONT, DE 19703                                    P‐0034622 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, HANFENG
2098 PASEO DEL ORO
SAN JOSE, CA 95124                                    P‐0040081 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, HANFENG
2098 PASEO DEL ORO
SAN JOSE, CA 95124‐2000                               P‐0040082 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, HE
1020 N EAST PARKWAY DR
MUNCIE, IN 47304                                      P‐0038997 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, HENG‐YI
307 LAKE ST
NEW MILFORD, NJ 07646                                 P‐0022916 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, HENG‐YI
307 LAKE ST
NEW MILFORD, NJ 07646                                 P‐0022917 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3461 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1625 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WANG, HENG‐YI
307 LAKE ST
NEW MILFORD, NJ 07646                              P‐0022919 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, HONG
19 SAGE DR
WARREN, NJ 07059                                   P‐0034138 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, HSIAOLIN
8565 LA VINE STREET
RANCHO CUCAMONGA, CA 91701                         P‐0022895 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, HUEYCHYI V
4405 31ST AVE SE
EVERETT, WA 98203                                  P‐0028860 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, JACK
53 DEVON DRIVE
EAST BRUNSWICK, NJ 08816                           P‐0043358 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, JAMES
7219 FERMO PLACE
RANCHO CUCAMONGA, CA 91701                           1812    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WANG, JENNIFER
4773 LA CRESTA WAY
SAN JOSE, CA 95129                                 P‐0021300 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, JIN
15970 NE 117TH ST
REDMOND, WA 98052                                  P‐0031617 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, JIN HUA
2107 ROSE FAMILY DR
MIDLOTHIAN, VA 23112                               P‐0007435 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, JU SHIN
1500 JOSEPHINE CIR
#15107
MONTGOMERY, AL 36117                               P‐0010764 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, JUAN
94 BRADFORD WALK
FARMINGTON, CT 06032                               P‐0015783 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, JUI‐SHENG
3006 WIND RIDGE CT
CORALVILLE, IA 52241                               P‐0009029 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, JUN
713 W DUARTE RD G332
ARCADIA, CA 91007                                  P‐0041741 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, JUNKUN
4474 BUENA VISTA DR
LAS VEGAS, NV 89102                                  3734    11/28/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WANG, JUNKUN
4474 BUENA VISTA DR
LAS VEGAS, NV 89102                                P‐0033194 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, KARL
8110 QUINN TER
VIENNA, VA 22180                                   P‐0011273 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, LE
23 LAKE SHORE CT APT 4
BRIGHTON, MA 02135                                 P‐0010236 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, LISHA
4608 CELIA CT
FREMONT, CA 94555                                  P‐0020652 11/9/2017      TK Holdings Inc., et al.                    $41,532.60                                                                                   $41,532.60

                                                                                         Page 3462 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1626 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WANG, MICHAEL W
3221 SPRING HILL LN
PLANO, TX 75025                                      P‐0001295 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, NAN
2381 CARTERS GROVE LANE
GERMANTOWN, TN 38138                                 P‐0012650 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, NAN
46858 FERNALD CMN
FREMONT, CA 94539                                    P‐0014670 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, NAN
2725 GENTRY WALK COURT
CUMMING, GA 30041                                    P‐0031655 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, PEI‐I
1510 SEQUOIA DR
CHATHAM, IL 62629                                    P‐0043440 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, PHILIP
3201 ONRADO ST
TORRANCE, CA 90503                                   P‐0023019 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, PHILIP
3201 ONRADO ST
TORRANCE, CA 90503                                   P‐0023023 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, RUI
8330 EL MUNDO STREET
APT 805
HOUSTON, TX 77054                                    P‐0037140 12/7/2017      TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
WANG, SCOTT
12815 GORMAN CIR.
BOYDS, MD 20841                                      P‐0005966 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, SHIJUAN
4242 UNION ST.
APT 7F
FLUSHING, NY 11355                                   P‐0012159 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, SHIJUAN
4242 UNION ST.
APT 7F
FLUSHING, NY 11355                                   P‐0012174 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, SHIRLEY S
20680 GARDENSIDE CIRCLE
CUPERTINO, CA 95014                                  P‐0042168 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, SHUAI
2988 GRASSINA ST 621
SAN JOSE, CA 95136                                   P‐0018817 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, SHUTSAN
73 WALDWICK AVE
WALDWICK, NJ 07463                                   P‐0053669   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, SIHE
2105 BOTANICA LN
PEPPER PIKE, OH 44124                                P‐0051279 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, STEVEN
106 SHADY ARBOR
IRVINE, CA 92618                                     P‐0030675 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, TONG
4 MALLARDS LNDG N
WATERFORD, NY 12188                                  P‐0018022 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3463 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1627 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WANG, WEI
371 CAMINO ELEVADO
BONITA, CA 91902                                     P‐0054080   1/6/2018     TK Holdings Inc., et al.                      $650.00                                                                                       $650.00
WANG, XI
337 IDAHO LN
MURPHY, TX 75094‐3692                                P‐0003201 10/24/2017     TK Holdings Inc., et al.                      $280.00                                                                                       $280.00
WANG, XIAOCHUN
10745 FOLKESTONE WAY
WOODSTOCK, MD 21163                                  P‐0007596 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, XIAOMEI
23 FRANKLIN ROAD
WINCHESTER, MA 01890                                 P‐0040195 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, XIN
2374 W OILVE WAY
CHANDLER, AZ 85248                                   P‐0009781 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, XING
1258 BURNHAM DR.
SAN JOSE, CA 95132                                   P‐0016148 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, XUECHENG
2444 CIMMARON DR
PLANO, TX 75025                                      P‐0005936 10/26/2017     TK Holdings Inc., et al.                     $2,400.00                                                                                    $2,400.00
WANG, YANMEI
NO ADDRESS PROVIDED
                                                     P‐0041090 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, YE
706 RIVER RENAISSANCE
EAST RUTHERFORD, NJ 07073                            P‐0006064 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, YI
1321 CRAB ORCHARD DR, APT 101
RALEIGH, NC 27606                                    P‐0001045 10/21/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WANG, YONG
26 BRIDLE PATH
AUBURN, MA 01501                                     P‐0005988 10/26/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
WANG, YU
3854 EAST GARDEN MANOR DRIVE
APT 203
MEMPHIS, TN 38125                                    P‐0053525   1/1/2018     TK Holdings Inc., et al.                      $750.00                                                                                       $750.00
WANG, YU MING
PO BOX 814
ROSEMEAD, CA 91770                                   P‐0031694 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, YUFEN
30 ASPEN AVE
SOUTH GRAFTON, MA 01560                              P‐0015730 11/4/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WANG, ZHE
2520 CARLMONT DR
APT 19
BELMONT, CA 94002                                    P‐0031188 11/24/2017     TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
WANG, ZHIYI
16 OAK ST
APT 1
STAMFORD, CT 06905                                   P‐0009989 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANG, ZHIYUAN
1845 OAKLAND DRIVE
MOUNT PLEASANT, MI 48858                             P‐0033914 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3464 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1628 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WANG, ZI
ZI WANG
4302 PICKWICK CIR APT 303
HUNTINGTON BEACH, CA 92649                          P‐0028763 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANGPUCHAKANE, SONYA
9135 PICO VISTA RD.
DOWNEY, CA 90240                                    P‐0021474 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANMAN, LORETTA W
8466 MONARCH CT.
ANNANDALE, VA 22003‐1174                            P‐0007818 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANNAMAKER JR., DENNIS
270 CAEDMONS CREEK DR
IRMO, SC 29063                                      P‐0003173 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANTJE, ROLAINE L
423 BELLE CHASSE WAY
PENSACOLA, FL 32506                                 P‐0014240 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANTLING, KATHLEEN G
1227 HUDSON HILLS DRIVE
FERGUSON, MO 63135                                  P‐0057530 2/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WANTZURIS, DEAN
10 135TH ST UNIT 505
OCEAN CITY, MD 21842‐7224                           P‐0054998   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAPPAS, FILIA L
4608 CRAIG AVE.
METAIRIE, LA 70003                                  P‐0033077 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARBURTON, AMY
44 GREEN LODGE STREET
CANTON, MA 02021                                    P‐0052504 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARBURTON, AMY
44 GREEN LODGE STREET
CANTON, MA 0201                                     P‐0052507 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARCZAK, ANDREW J
5721 EWING AVE S
EDINA, MN 55410                                     P‐0053432 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD III, ROBERT T
1315 WRIGHT CT
FREDERICKSBURG, VA 22401                            P‐0035237 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, ANGELA A
2145 TURNAGE ST NW
SALEM, OR 97304                                     P‐0016862 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, BRIDGET A
706 CHURCHILL DRIVE
CHARLESTON, WV 25314                                P‐0021979 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, CANNIE H
1257 FURNIE HAMMOND RD
CLARENDON, NC 28432                                 P‐0034341 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, CHARLES E
2321 CRAIN DR
GREER, SC 29651                                     P‐0010082 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, CHARLES E
2321 CRAIN DR
GREER, SC 29651                                     P‐0011170 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, CHRISTOPHER D
808 PIERSON DRIVE
CHARLOTTE, NC 28432                                 P‐0034406 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 3465 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1629 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WARD, CHRISTY
2200 CHASE LN
NORMAL, IL 61761                                     P‐0037550 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, DOREEN
NO ADDRESS PROVIDED
                                                     P‐0002018 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, EDDIE W
907 MAY DR
JONESBOROUGH, TN 37659                               P‐0051871 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, EDDIE W
907 MAY DR
JONESBOROUGH, TN 37659                               P‐0052535 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, EDWARD S
1252 HART RD
COLUMBUS, OH 43223                                   P‐0017335 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, EILEEN M
4944 CASS STREET
UNIT 1009
SAN DIEGO, CA 92109‐2044                             P‐0020426 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, FORREST L
410 WOOD DUCK LANE
MCKINNEY, TX 75070‐4176                              P‐0018390 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, FORREST L
410 WOOD DUCK LANE
MCKINNEY, TX 75070‐4176                              P‐0020944 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, FORREST L
410 WOOD DUCK LANE
MCKINNEY, TX 75070‐4176                              P‐0020948 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, FRANK A
P. O. BOX 149
SYRACUSE, NY 13201                                   P‐0031781 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, GUS G
121 COLEMAN HILL DR
SPARTANBURG, SC 29302                                P‐0049634 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, GUS G
121 COLMAN HILL DR
SPARTANBURG, SC 29302                                P‐0052652 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, HENRY
64 SHAUNA RD.
OCHLOCKNEE, GA 31773                                   4509    12/26/2017        TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
WARD, HOMER B
6921 CHURCH PARK DRIVE
FORT WORTH, TX 76133‐6856                            P‐0039023 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, JAMES J
7924 MISSION BONITA DR.
SAN DIEGO, CA 92120                                  P‐0022776 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, JAMES SCOTT
703 CHESELDEN DRIVE
DURHAM, NC 27713                                       688     10/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WARD, JANET N
6166 COURTSIDE DRIVE
PEACHTREE CORNER, GA 30092                           P‐0054786 1/15/2018      TK Holdings Inc., et al.                    $45,000.00                                                                                   $45,000.00
WARD, JAY G
2011 RED MILE ROAD
MURFREESBORO, TN 37127                               P‐0033518 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3466 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1630 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WARD, JESSE B
396 OLD TOWN CREEK RD NE
LELAND, NC 28451‐7302                               P‐0027278 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, JESSE B.
396 OLDTOWN CREEK RD NE
LELAND, NC 28451‐7302                                 4965    4/24/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
WARD, JOANNE C
11 FAIRVIEW AVE
NATICK, MA 01760                                    P‐0004575 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, JOYCE
1906 HOFFNER AVENUE
ORLANDO, FL 32809                                   P‐0000127 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, JOYCE
1906 HOFFNER AVENUE
ORLANDO, FL 32809                                   P‐0000183 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, JOYCE
1906 HOFFNER AVENUE
ORLANDO, FL 32809                                   P‐0000461 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, JULIANNE L
4850 ROCK BARN ROAD
CLAREMONT                                           P‐0005429 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, KEVIN B
845 SERENITY LANE
ALLIANCE, OH 44601                                  P‐0051008 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, KOREY JAN‐MICHAEL
1478 NORTH HWY 52
MONCKS CORNER, SC 29461                             P‐0004553 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, LATICIA
2815 FREDERICK ST.
PITTSBURGH, PA 15212                                P‐0047103 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, LETITIA
12713 SADDLE CLUB CIRCLE
APT 301
TAMPA, FL 33635                                     P‐0001067 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, LORENE D
1257 FURNIE HAMMOND ROAD
CLARENDON, NC 28432                                 P‐0028252 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, MARISOL
2710 WATERMARK DR
APT 1000
FORT WORTH, TX 76135                                P‐0022618 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, MELINDA J
704 ADMIRALTY WAY
WEBSTER, NY 14580                                   P‐0031562 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, MELISSA A
4114 FOX CROSSING DRIVE
FLORISSANT, MO 63034                                P‐0007376 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, MICHELE
4700 WASINGTON AVENUE
LORAIN, OH 44052                                    P‐0010129 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, NATALIE L
6110 RANCH PARK DRIVE
MAGNOLIA, TX 77354                                  P‐0035715 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, NATASHA
5924 BEACON HILL PL
CAPITOL HEIGHTS, MD 20743                           P‐0039305 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3467 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1631 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WARD, PATRICK D
442 S. REINWAY AVE
WATERFORD, CA 95386                                  P‐0047280 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, RAYMOND C
PO BOX 327
CLAREMONT, VA 23899                                  P‐0037478 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, ROBERT J
13 SCHOOL STREET
KINGSTON, MA 02364‐1005                              P‐0006603 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARD, SHAINE E
7707 N. GANNETT RD UP
SAGAMORE HILLS, OH 44067                             P‐0017279 11/6/2017      TK Holdings Inc., et al.                    $20,000.01                                                                                   $20,000.01
WARD, WILLIAM C
PO BOX 300305
AUSTIN, TX 78703‐0006                                P‐0039227 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARDELL, DAVID M
1629 ADAMS AVE
TOMS RIVER, NJ 08753                                 P‐0056190 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARDEN, JOHN
MORRISON COHEN LLP
909 3RD AVE, 27TH FLOOR
NEW YORK, NY 10022                                   P‐0035722 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARDLE, MICHAEL J
3119 CURTION AVE
TURLOCK, CA 95380                                    P‐0031337 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARE, ANGELA D
4555 AKRON STREET
TEMPLE HILLS, MD 20748                               P‐0012892 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARE, CELINA D
1714 GLACIER BLUE DR
FRESNO, TX 77545                                     P‐0038793 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARE, CELINA D
1714 GLACIER DR
FRESNO, TX 77545                                     P‐0038806 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARE, CLYDE R
1069 COUNTY ROAD 43
CAMP HILL, AL 36850                                  P‐0041466 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARE, FELICIA
66 JUNE ROAD
KENMORE, NY 14217                                    P‐0020206 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARE, LEONARD
249 FOREST GROVE AVENUE
UNIT 1
WRENTHAM, MA 02093                                   P‐0030159 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARE, STEPHANIE V
590 FARRINGTON HWY #524‐142
KAPOLEI, HI 96707                                    P‐0031451 11/25/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
WARE, WINSTON
158 PADDOCK AVE
APT #1801
MERIDEN, CT 06450                                    P‐0005908 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAREING, EILEEN M
5912 E. BLOOMFILED ROAD
SCOTTSDALE, AZ 85254                                 P‐0007024 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3468 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1632 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WARFIELD, TONY S
133 CLYDE AVE
3S
EVANTSON, IL 60202                                 P‐0016095 11/5/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WARFORD, EDWIN J
9200 MILLIKEN AVE
APT 6310
RANCHO CUCAMONGA, CA 91730                         P‐0033960 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARLICK, WILLIAM
3490 WILSON OVERALL RD
MURFREESBORO, TN 37127                             P‐0018730 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARLICK, WILLIAM
3490 WILSON OVERALL RD
MURFREESBORO, TN 37127                             P‐0018740 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARLICK, WILLIAM
3490 WILSON OVERALL RD
MURFREESBORO, TN 37127                             P‐0018749 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, ALTON R
2205 AUBINWOOD DR.
BATON ROUGE, LA 70816                              P‐0011213 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, BONNIE S
451 PEMBERTON RD
LAURA, OH 45337                                    P‐0000539 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, CHARLES W
9705 STONEWOOD DR
DENTON, TX 76207                                   P‐0005588 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, CHRISTOPHER M
4850 NARRAGANSETT AVE
#13
SAN DIEGO, CA 92107                                P‐0020212 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, DAVID C
35675 CALLE MONTIGO
CATHEDRAL CITY, CA 92234                           P‐0021048 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, DAVID C
35765 CALLE MONTIGO
CATHEDRAL CITY, CA 92234                           P‐0021065 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, JENNIFER J
8572 SUMAC DRIVE
BALDWINSVILLE, NY 13027                            P‐0011474 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, KAREN E
5875 FOXCROFT DR
HARRISONBURG, VA 22801                             P‐0008678 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, KEENYA S
70146 4TH STREET
COVINGTON, LA 70433                                P‐0052985 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, LARRY W
2419 PAGE RD
LONGVIEW, TX 75601                                 P‐0035431 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, MERRIL
2287 W BONANZA CIR
SOUTH JORDAN, UT 84095                             P‐0006066 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, MICHAEL A
2225 SUMMIT BLVD
PENSACOLA, FL 32503                                P‐0001177 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 3469 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1633 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WARNER, SALINA
603 N 4TH ST
D
AVONDALE, AZ 85323                                   P‐0007132 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, SUSAN
2703 W. AVALON DRIVE
WESTLAKE, OH 44145                                   P‐0010170 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, TRAVIS A
3289 MONTANO AVE
SPRING HILL, FL 34609                                P‐0002318 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER, VIKKI M
103 PENN ST
PROVIDENCE, RI 02909                                 P‐0006620 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNER‐ALVAREZ, MARIA L
3238 RIO MINILLAS
PRADERA DEL RIO
TOA ALTA, PR 00953                                   P‐0020754 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNIER, ADRIAN
12193 W MORGAN OAK DR
GREENFIELD, WI 53228                                 P‐0007016 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARNKE, RANDY L
4380 E HAMILTON CT
WASILLA, AK 99654                                    P‐0007065 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN RICKFORD, KATHARINE C
7238 MAGPIE LN.
FALLS CHURCH, VA 22043                               P‐0009434 10/30/2017     TK Holdings Inc., et al.                     $6,200.00                                                                                    $6,200.00
WARREN, BRANDI M
519 CALAMONDIN WAY SW
VERO BEACH, FL 32968                                 P‐0023130 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, CARIE R
1721 A WILKERSON ROAD
ROME, GA 30165                                       P‐0009087 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, CARL W
18655 W BERNARDO DR
APT 558
SAN DIEGO, CA 92127                                  P‐0032780 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, CHARLES R
7413 STRAWHORN DR.
MECHANICSVILLE, VA 23116                             P‐0007536 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, CHERI H
12101 MANOR PARK DRIVE
GLEN ALLEN, VA 23059                                 P‐0019836 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, CHERYL B
P O BOX 18302
NATCHEZ, MS 39122                                    P‐0023530 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, CHERYL B
P O BOX 18302
NATCHEZ, MS 39122                                    P‐0023536 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, CLAUDIA L
4846 VIEWCREST RD
SAN ANTONIO, TX 78217                                P‐0034706 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WARREN, CYNTHIA A
CYNTHIA A WARREN
1428 CITADEL DR.
JOLIET, IL 60435                                     P‐0012571 11/1/2017      TK Holdings Inc., et al.                      $150.00                                                                                       $150.00


                                                                                           Page 3470 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1634 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
WARREN, CYNTHIA A
322 CLEARY ROAD
RICHLAND, MS 39218                                   P‐0049920 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARREN, CYNTHIA A
322 CLEARY ROAD
RICHLAND, MS 39218                                   P‐0050456 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARREN, CYNTHIA A
322 CLEARY ROAD
RICHLAND, MS 39218                                   P‐0050507 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARREN, DAVID P
32 DAKELAND RD
ROCHESTER, NY 14617                                  P‐0017994 11/6/2017      TK Holdings Inc., et al.                        $82.80                                                                                        $82.80
WARREN, DORRENA J
1321 BARHAM AVE
JANESVILLE, WI 53548                                 P‐0048255 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARREN, ELIZABETH A
715 LIONEL CT.
ABITA SPRINGS, LA 70420                              P‐0036232 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARREN, JAMES E
273 BUFFINGTON RD
STEELE, AL 35987                                     P‐0002354 10/23/2017     TK Holdings Inc., et al.                      $700.00                                                                                        $700.00
WARREN, JEFFREY A
130 DONNA LANE
PADUCAH, KY 42003                                    P‐0018562 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARREN, KEITH A
11590 MACON
EADS, TN 38028                                       P‐0021978 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARREN, KYLE AND KELLIE
6126 DOE COURT
LOVELAND, OH 45140                                     257     10/19/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WARREN, MARK L
5662 CLOVERLAND DRIVE
BRENTWOOD, TN 37027                                  P‐0019882 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARREN, MICHAEL
491 CR 3348
CLARKSVILLE, AR 72830                                  1671    11/3/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
WARREN, MICMHELLE D
165 ABIGAIL CIRCLE
ELLABELL, GA 31308                                   P‐0055417 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARREN, PATRICIA C
1215 OVERLOOK DRIVE
TRUSSVILLE, AL 35173                                 P‐0037402 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARREN, SHARON K
8260 WEST RIVER ROAD
APT 304
BROOKLYN PARK, MN 55444                              P‐0011738 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARREN, TERESSA T
25 LAUREL PARK DRIVE
ARDEN, NC 28704                                      P‐0053058 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARREN, TYRONE
780 BRIARBRAE DRIVE
ST LOUIS, MO 63138                                     1630    11/7/2017         TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
WARSHAWSKY, ANITA R
6326 CELESTE ROAD
WEST BLOOMFIELD, MI 48322                            P‐0016155 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3471 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1635 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
WARSINSKEY, JULIE R
7421 WALNUT CREEK DR
WEST CHESTER, OH 45069                               P‐0004917 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARTEL, DORIS A
3695 HUTCHINS HILL DRIVE
WEST BLOOMFIELD, MI 98323                            P‐0033327 11/28/2017     TK Holdings Inc., et al.                     $1,020.00                                                                                     $1,020.00
WARTELL, MICHELE
1464 MCDANIELS
HIGHLAND PARK, IL 60035                              P‐0028452 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARUCH, NANCY L
12 MERCER DR
SIMPSONVILLE, SC 29681                               P‐0049452 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARZECHA, JACQUELYN T
47330 EAST DEER RD.
ALTOONA, FL 32702                                    P‐0011120 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARZECHA, LINDA L
7564 COUNCIL ROCK ROAD
ROSEVILLE, CA 95747                                  P‐0019565 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARZETHA, FRANCIS A
450 ELKINS LAKE
HUNTSVILLE, TX 77340                                 P‐0039161 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WARZINSKI, THOMAS J
2446 FAIRWAY OAKS CT
HAMPSTEAD, MD 21074                                  P‐0005791 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WASEILEWSKI, ANGELA M
2449 SOUTH QUEEN ST
REAR BLDG
YORK, PA 17402                                       P‐0057445 2/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WASH, MURRAY
4400 BLUEMEL RD.
APT. 405
SAN ANTONIO, TX 78240                                P‐0007871 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WASHAM, SHAWN
1711 KATYE ST
MOBILE, AL 36617                                       3442    11/27/2017        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
WASHAM, SHAWN O
1711 KATYE ST
MOBILE, AL 36617                                     P‐0003405 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WASHBURN, DAVID M
4115 MARLOWE ST
HOUSTON, TX 77005                                    P‐0016626 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WASHBURN, JAMES P
1335 DE SOLO DRIVE
PACIFICA, CA 94044                                   P‐0058004 6/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WASHBURN, JAMES P
1335 DE SOLO DRIVE
PACIFICA, CA 94044                                   P‐0058005 6/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WASHBURN, MARIE
30 SILLIMAN RD
WALLINGFORD, CT 06492                                P‐0004387 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WASHBURN, WENDYE
1401 CACAO LN
PENSACOLA, FL 32507                                  P‐0025935 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WASHIENKO, CHRIS J
6812 WHITE SHELL CIRCLE
LAS VEGAS, NV 89108‐5022                             P‐0050160 12/27/2017     TK Holdings Inc., et al.                    $60,000.00                                                                                    $60,000.00
                                                                                           Page 3472 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1636 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WASHIENKO, CHRISTOPHER
6812 WHITE SHELL CIRCLE
LAS VEGAS, NV 89108                                  P‐0047082 12/26/2017     TK Holdings Inc., et al.                    $52,000.00                                                                                   $52,000.00
WASHINGTON JR, CHARLES W
1900 WEYBURN ROAD
BALTIMORE, MD 21237                                  P‐0006937 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON STATE ATTORNEY GENERAL'S OFFICE
CONSUMER PROTECTION DIVISION
800 FIFTH AVENUE, STE. 2000, TB‐14
SEATTLE, WA 98104‐3188                                 4141    12/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WASHINGTON, ANGELA W
232 FREEDOM DR.
APT A
BELLEVILLE, IL 62226                                 P‐0025555 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, ANTOINETTE
723 S VAN BUREN ST
WILMINGTON, DE 19805                                 P‐0051192 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, ARIEL
7511 STRAND AVE
MAYS LANDING, NJ 08330                               P‐0036438 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, CHARDAWN K
13251 KURTZ RD
WOODBRIDGE, VA 22193                                 P‐0009653 10/30/2017     TK Holdings Inc., et al.                     $8,500.00                                                                                    $8,500.00
WASHINGTON, CLIFFORD R
1123 SOUTH AZALEA DR.
TYLER, TX 75701                                      P‐0017543 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, DAJUAN L
PO BOX 164
BOSWELL, OK 74727                                    P‐0054804 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, DANTRON D
1100 HOBSON ST SW
ATLANTA, GA 30310                                    P‐0007908 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, DASIA S
8012 CENTRAL RAILROAD CT
LAS VEGAS, NV 89131                                  P‐0000721 10/20/2017     TK Holdings Inc., et al.                     $1,600.00                                                                                    $1,600.00
WASHINGTON, DEIDRE
6331 SALINGER COURT SE
MABLETON, GA 30126                                   P‐0007810 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, DEIDRE
6331 SALINGER CT SE
MABLETON, GA 30126                                   P‐0007824 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, DENNIS
3027 PRICHARD ROAD
TUNICA, MS 38676                                     P‐0058355 11/25/2018     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WASHINGTON, DENNIS B
7235 GUMWOOD LANE
RALEIGH, NC 27615‐5643                               P‐0008638 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, DOROTHY
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047735 12/22/2017     TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
WASHINGTON, DWAYNE A
17023 CASS BROOK LANE
WOODBRIDGE, VA 22191                                 P‐0011318 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3473 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1637 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WASHINGTON, ELIZABETH C
6702 N 53RD ST
MILWAUKEE, WI 53223                                P‐0040490 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, EVAN L
7331 SHELBY PLACE
#46
RANCHO CUCAMONGA, CA 91739                         P‐0014114 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, FORREST
13033 MCKINLEY AVE
LOS ANGELES, CA 90059                              P‐0055465 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, GILBERT
5205 79TH STREET, SOUTH
TAMPA, FL 33619                                    P‐0041196 12/17/2017     TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
WASHINGTON, GILBERT
5205 79TH STREET, SOUTH
TAMPA, FL 33619                                    P‐0052143 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, GILBERT
5205 79TH STREET, SOUTH
TAMPA, FL 33619                                    P‐0052223 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WASHINGTON, JERI A
2579 AIRLINE DR
APT 3P
BOSSIER CITY, LA 71111                             P‐0036556 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, JIMMIE
8323 JUSTIN RD. SOUTH
JACKSONVILLE, FL 32210                             P‐0053195 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, JR., GEORGE L
3712 IVANHOE LANE
ALEXANDRIA, VA 22310                               P‐0045877 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, KAREN R
3901 PRIMA VERA LANE
MOBILE, AL 36605‐3735                              P‐0007089 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, KATHERINE L
5374 HARBOR COURT DRIVE
ALEXANDRIA, VA 22315                               P‐0046059 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, KRYSTLE
6922 GARMAN ST
PHILADELPHIA, PA 19142                               4674      1/9/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00
WASHINGTON, KRYSTLE
6922 GARMAN ST
PHILADELPHIA, PA 19142                             P‐0054288   1/9/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, LAVONNE
5205 SOUTH 79TH STREET
TAMPA, FL 33619                                    P‐0039067 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, LENITA
PO BOX 66
BEVERLY, NJ 08010                                  P‐0019951 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, LEROY L
11245 ANDY DR
RIVERVIEW, FL 33569                                P‐0000987 10/21/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
WASHINGTON, MABLE L
508 PENNSYLVANIA AVENUE
HAMPTON, VA 23661                                  P‐0046043 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, MAMIE J
720 NW 110TH ST.
KANSAS CITY, MO 64155                              P‐0016788 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                         Page 3474 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1638 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WASHINGTON, MARIAN D
1358 COUNTY ROAD 35
HEIDELBERG, MS 39439                                  P‐0013563 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, MARIANNE C
520 E WESTCHESTER DR
TEMPE, AZ 85283                                       P‐0004241 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, MAURICE
7404 JESSUP DRIVE
MARRERO, LA 70072‐5995                                P‐0012202 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, MERCEDES A
517 FLEMING AVE EAST #7
VALLEJO, CA 94591                                     P‐0043774 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, PHYLLIS R
5435 HILLTOP PASS
FAIRBURN, GA 30213                                    P‐0003096 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, SAMANTHA M
7331 SHELBY PLACE
#46
RANCHO CUCAMONGA, CA 91739                            P‐0014123 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, SARAH E
160 LEVERICH ST
HEMPSTEAD, NY 11550                                   P‐0034001 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, TEKEISHA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                       P‐0043933 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WASHINGTON, THOMAS P
40 OCEAN PATHWAY
APT F
OCEAN GROVE, NJ 07756                                 P‐0013955 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, TOCCARA S
314 PALM CIRCLE EAST
PEMBROKE PINES, FL 33025                              P‐0003602 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, TOCCARA S
314 PALM CIRCLE EAST
PEMBROKE PINES, FL 33025                              P‐0003657 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, TREVIS S
7605 S SILVERTON ST
JACKSON, SC 29831                                     P‐0013907 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, VERONICA
390 TAYLOR STREET NE U32
WASHINGTON, DC 20017                                  P‐0049828 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, WILLIAM V
38 WARNER AVE
JERSEY CITY, NJ 07305                                 P‐0034099 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, WILLIAM V
38 WARNER AVE
JERSEY CITY, NJ 07305                                 P‐0034103 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON, WILLIAM V
38 WARNER AVE
JERSEY CITY, NJ 07305                                 P‐0034139 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASHINGTON‐DUNHA, JOCLYN D
3409 BRISTOL BANKS COURT
PEARLAND, TX 77584                                    P‐0033319 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3475 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1639 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WASHIZU, YUKIKO
PO BOX 2105
SOUTH LONDONDERR, VT 05155                           P‐0025655 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASILIUS, RICHARD E
163 BUNKER HILL ROAD
WYOMING, PA 18644                                    P‐0011599 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASKI, LAURIE R
P O BOX 274
REMSENBURG, NY 11960                                 P‐0045689 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASKIEWICZ, MARYELLEN
2850 34TH ST N
ST PETERSBURG, FL 33713                              P‐0004616 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASKIEWICZ, MARYELLEN
2850 34TH ST N
ST PETERSBURG, FL 33713                              P‐0004624 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASMUNDT, C
1151 EAST 130TH PLACE
THORNTON, CO 80241                                   P‐0029912 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASS, SHIRLEY A
22 WEST 126 BUTTERFIELD RD.
GLEN ELLYN, IL 60137                                 P‐0050650 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASSER, IAN M
2701 AVALON WOODS CT
PORTAGE, MI 49024                                    P‐0012157 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASSER, IAN M
2701 AVALON WOODS CT
PORTAGE, MI 49024                                    P‐0012162 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASSERBOEHR, JOHN M
2022 PARADISE RIDGE DRIVE
ROUND ROCK, TX 78665                                 P‐0000358 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASSERMAN, MICHAEL
51 LAFAYETTE ST
RUMSON, NJ 07760                                     P‐0035824 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASSERMAN, NEIL
974 ANCHOR CT.
NEW MILFORD, NJ 07646                                P‐0008738 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASSICK, JOAN M
16745 CAMELLIA
FRASER, MI 48026                                     P‐0017104 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASSIL, J PHILIP
5544 S. CENTERVILLE RD.
CENTERVILLE, IN 47330                                  3436    11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WASSINK, JULIE K
776 W 26TH ST
HOLLAND, MI 49423                                    P‐0045721 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASSON, GLENN
2032 CROATAN CT
P.O. BOX 861
SAN ANDREAS, CA 95249                                P‐0053692 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WASZCZAK, CHRISTINE
18 SCHYLER DRIVE
POUGHKEEPSIE, NY 12603                               P‐0047710 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATCHMAN, RICHARD
331 KENTIA RD
CASSELBERRY, FL 32707                                P‐0000458 10/19/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00

                                                                                           Page 3476 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1640 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WATER2TABLE
CONTE, ANDREA
631A GREENWICH ST
SAN FRANCISCO, CA 94133                              P‐0020168 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERMAN, DEIDRE
PO BOX 644
PORT JERVIS, NY 12771                                P‐0026883 11/16/2017     TK Holdings Inc., et al.                    $37,237.00                                                                                   $37,237.00
WATERMAN, ELAINE T
160 WOODWARD ROAD
GOOSE CREEK, SC 29445                                P‐0047272 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERMAN, JEFFERY C
2611 17TH AVE NW
OLYMPIA, WA 98502                                    P‐0019451 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERMAN, RICHARD V
4866 VERDE VIEW DR
GASTONIA, NC 28056                                   P‐0005777 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERMAN, SUSAN
680 EAST 78TH STREET
BROOKLYN, NY 11236                                   P‐0018118 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERS, BRANDEE D
1727 W TOPEKA DR
PHOENIX, AZ 85027                                    P‐0054016   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERS, JAMES
10641 LOCKWOOD
OAK LAWN, IL 60453                                   P‐0005366 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERS, JILL
PO BOX 63512
PHILADELPHIA, PA 19147                               P‐0026558 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERS, LARRY R
3039 SLAYEN WAY
SAN DIEGO, CA 92117                                  P‐0019700 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERS, LEONARD R
1808 W. CAMARGO COURT
ANTHEM, AZ 85086                                     P‐0037876 12/9/2017      TK Holdings Inc., et al.                     $5,571.00                                                                                    $5,571.00
WATERS, MIKE
2608 2ND AVE
UNIT 234
SEATTLE, WA 98121                                    P‐0018846 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERS, NORENE E
941 ORCHID DR
BRENTWOOD, CA 94513                                  P‐0019015 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERS, PAULETTE L
3539 LISBON DRIVE
SAN JOSE, CA 95132                                   P‐0016114 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERS, STEPHANIE L
810 GRAFTON STREET
FREDERICKSBURG, VA 22405                             P‐0010541 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERS, STEPHEN G
42 STEELE CREEK CT
MIDLAND, GA                                          P‐0040749 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATERWORTH, PEGGY J
110 CASTLETOWN RD
UNIT 201
TIMONIUM, MD 21093                                   P‐0008122 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3477 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1641 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
WATHEN, MARCUS
840 E HARWOOD LN
MURRAY, UT 84107                                     P‐0045452 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WATIER, SERGE
8197 JAGUAR PATH
LIVERPOOL, NY 13090                                  P‐0056003 1/28/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WATKINS, AAREN T
7900 CROY RD
MORGAN HILL, CA 95037                                P‐0045977 12/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WATKINS, AJA F
3342 TOLEDO TERRACE #203
HYATTSVILLE, MD 20782                                P‐0006463 10/27/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
WATKINS, BARBARA A
6520 CHELSEY LANE
OKLAHOMA CITY, OK 73132                              P‐0024073 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WATKINS, DARENDA D
104 FRANKLIN COURT
NICHOLASVILLE, KY 40356                              P‐0016134 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WATKINS, DAVID J
15 BRITTEN COURT
LAKE OSWEGO, OR 97035                                P‐0053787    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WATKINS, DAVID J
15 BRITTEN COURT
LAKE OSWEGO, OR 97035                                P‐0053788    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WATKINS, DEDRICK N
1429 NW 6 AVENUE
FORT LAUDERDALE, FL 33311                            P‐0043236 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WATKINS, FRED J
45 BRASERO LANE
WALNUT CREEK, CA 94596                               P‐0040074 12/14/2017       TK Holdings Inc., et al.                    $20,000.00                                                                                    $20,000.00
WATKINS, GLENN A
1421 COX NECK ROAD
CHESTER, MD 21619                                    P‐0056228 1/30/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WATKINS, HUGH
2552 MORELLO HEIGHTS CIRCLE
MARTINEZ, CA 94553                                     2186      11/8/2017         TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
WATKINS, INGRID
2509 5TH AVENUE
LOS ANGELES, CA 90018‐1855                           P‐0044912 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WATKINS, JASMINE M
225 WOOD GLEN LANE
OAK BROOK, IL 60523                                  P‐0011125 10/31/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
WATKINS, JESSICA L
10761 SMETANA RD #218
HOPKINS, MN 55343                                    P‐0051717 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WATKINS, KAY
P.O. BOX 6412
JACKSON, MS 39282                                    P‐0023843 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WATKINS, KEITH E
6721 KNOLLWOOD CIRCLE
DOUGLASVILLE, GA 30135                               P‐0054668 1/13/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WATKINS, KENNETH
P.O. BOX 245901
SACRAMENTO, CA 95824‐5901                              2545      11/13/2017        TK Holdings Inc.                              $0.00              $0.00                                                                      $0.00



                                                                                             Page 3478 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1642 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WATKINS, KOURTNEY
211 NORTH LONDON AVE
ROCKFORD, IL 61107                                   P‐0011340 10/31/2017       TK Holdings Inc., et al.                    $37,000.00                                                                                   $37,000.00
WATKINS, LACI R
PO BOX 48
HARRAH, OK 73045                                     P‐0050692 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, MICHAEL J
4716 AQUA DEL CABALLETE
SAN CLEMENTE, CA 92673                               P‐0046530 12/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, MONICA P
71 RYAN LOOP
PHENIX CITY, AL 36869                                P‐0035426 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, SHAMEEKA S
3356 ARMSTRONG DRIVE NORTH
MACON, GA 31211                                      P‐0053858    1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, SHARA L
3121 COTTAGE LANE
MESQUITE, TX 75181                                   P‐0024170 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, TAMLA J
93 HARBOR AVE
BRIDGEPORT                                           P‐0017020 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATKINS, TERRI L
291 PLANTATION CENTRE DR N #6
#606
MACON, GE 31210                                      P‐0007890 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON (RODRIGO), GERALDO
43142 DARBY ST.
LANCASTER, CA 93535                                    4346      12/26/2017        TK Holdings Inc.                          $2,000.00                                                                                    $2,000.00
WATSON, ALEX P
112 LABREA WAY
SAN RAFAEL, CA 94903                                 P‐0034236 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, ALICIA N
3850 SANTA MONICA DR
ABILENE, TX 79605/6640                               P‐0005715 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, BARBARA A
P O BOX 193
COURTLAND, MS 38620                                  P‐0013702 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, BRIAN L
408 N. CAVENDISH ST.
QUEEN VALLEY, AZ 85118                               P‐0035448 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, CAMILLE K
BOX 3923
KETCHUM, ID 83340                                    P‐0032940 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, CHAIZISTY A
2800 CORAL WAY
MACON, GA 31211                                      P‐0006570 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, CHARLES R
4004 GENERAL BATE DRIVE
NASHVILLE, TN 37204                                  P‐0016263 11/5/2017        TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
WATSON, CURTIS J
5605 80TH ST NE
MARYSVILLE, WA 98270                                 P‐0052770 12/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, DAVID M
170 FRANKLIN ST, UNIT 1
ARLINGTON, MA 02474                                  P‐0010879 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                             Page 3479 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1643 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WATSON, DEBORAH J
244 FRY DR
STATE COLLEGE, PA 16801                              P‐0053727    1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, DEWAYNE A
9133 HONEYSUCKLE LANE
GULFPORT, MS 39503                                   P‐0005989 10/26/2017       TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
WATSON, DIANA J
2526 TILDEN AVE.
LOS ANGELES, CA 90064                                P‐0042993 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, ELIZABETH
1205 HUNTINGTON TRAIL
ROUND ROCK, TX 78664                                 P‐0001467 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, ELLA
717 FOREST STREET
KEARNY, NJ 07032                                     P‐0005660 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, GABRIELLE F
6027 LAFAYETTE AVE
OMAHA, NE 68132                                      P‐0011912 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, JAMES K
1974 5W 5TH AVE
PORTLAND, OR 97201                                   P‐0039844 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, JAROD T
1143 BELL LANE
FOREST, VA 24551‐4053                                P‐0055857 1/24/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, JOHN A
215 ASH ST
VACAVILLE, CA 95688                                  P‐0052044 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, JOHN E
560 LOS VIENTOS DR
NEWBURY PARK, CA 91320                               P‐0015299 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, JOHN E
6228 RANDOMWOOD DR
SCHENECTADY, NY 12303‐5055                           P‐0041690 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, JOHN E
6228 RANDOMWOOD DR
SCHENECTADY, NY 12303‐5055                           P‐0041770 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, JONATHAN A
5 OAK TERRACE
PALMYRA, VA 22963‐2524                               P‐0033387 11/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, KALI
820 CEDARWOOD DR.
LA HABRA, CA 90631                                     4125      12/19/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WATSON, KENISHA
13G COUNTRY CLUB DRIVE
CORAM, NY 11727                                      P‐0022058 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, KRISTIN
18 2ND STREET
ANNAPOLIS, MD 21401                                  P‐0032332 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, LAURA R
201 OHUA AVE.
T2‐1604
HONOLULU, HI 96815                                   P‐0014679 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, LAWRENCE F
1425 RHODE ISLAND AVE NW #41
WASHINGTON, DC 20005                                 P‐0041241 12/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3480 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1644 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WATSON, LESLIE A
453 W SHAKESPEARE DR
BEVERLY HILLS, FL 34465                               P‐0001664 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, LISA E
3909 ACORN GREEN DRIVE
GARLAND, TX 75043                                     P‐0006780 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, LONNIE C
4137 GEORGIA ST>
SPRINGDALE, AR 72762‐7976                             P‐0026973 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, MARIA M
205 SILVER CREEK CIRCLE
LAFAYETTE, LA 70508                                   P‐0034446 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, PATRICIA P
29383 BROKEN ARROW WAY
MURRIETA, CA 92563                                    P‐0026328 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, RANDY
11827 EAST ROCKY HILL RD
PO BOX 691
HUMBOLDT, AZ 86329‐0691                                 4521    12/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WATSON, RONALD
83 QUAIL RUN RD
HENDERSON, NV 89014                                   P‐0003656 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, RONALD E
83 QUAIL RUN RD
HENDERSON, NV 89014                                   P‐0003718 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, SANDRA M
6524 WAYNE RD. NW
ALBUQUERQUE, NM 87120                                 P‐0043758 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, SHERISE
20029 HARLAN AVE
CARSON, CA 90746                                      P‐0051358 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, SHIRLEY
5305 TERSK WAY
ELK GROVE, CA 95757                                     4857    2/26/2018         TK Holdings Inc.                                                                                                                           $0.00
WATSON, STEPHANI R
120 TAUNTON WAY
FOLSOM, CA 95630                                      P‐0016666 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, STEPHANIE E
17571 CARDINAL DR
LAKE OSWEGO, OR 97034                                 P‐0051651 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, STEPHEN J
7711 GRANITE RIDGE LANE
HOUSTON, TX 77095                                     P‐0003438 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, STEPHEN J
7711 GRANITE RIDGE LANE
HOUSTON, TX 77095                                     P‐0003449 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, SUSANNA D
16518 N SUNRISE DR
NINE MILE FALLS, WA 99026                             P‐0049102 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WATSON, THOMAS C
1343 STERLING POINT DRIVE
GULF BREEZE, FL 32563                                 P‐0003310 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, THOMAS T
3985 RICHMOND
CLOVIS, CA 93619                                      P‐0052292 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 3481 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1645 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WATSON, THOMAS T
3985 RICHMOND
CLOVIS, CA 93619                                    P‐0052294 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, THOMAS T
3985 RICHMOND
CLOVIS, CA 93619                                    P‐0052298 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, TOM
1205 HUNTINGTON TRAIL
ROUND ROCK, TX 78664                                P‐0001469 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, VAL L
10330 SW 25TH PLACE
GAINESVILLE, FL 32608                               P‐0040029 12/13/2017     TK Holdings Inc., et al.                        $56.00                                                                                       $56.00
WATSON, VIRGINIA H
5312 CONNER TERRACE
PORT CHARLOTTE, FL 33981                            P‐0032865 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, WILLIAM C
7061 HUNTINGTON COURT SOUTH
MOBILE, AL 36619                                    P‐0003341 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, WILLIAM C
7061 HUNTINGTON COURT SOUTH
MOBILE, AL 36619                                    P‐0003348 10/24/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
WATSON, WILLIAM C
7061 HUNTINGTON COURT SOUTH
MOBILE, AL 36619                                    P‐0003364 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON, WILLIAM C
7061 HUNTINGTON COURT SOUTH
MOBILE, AL 36619                                    P‐0003393 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON‐CISNEROS, SANDRA
6524 WAYNE RD. NW
ALBUQUERQUE, NM 87120                               P‐0043867 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON‐CISNEROS, SANDRA M
6524 WAYNE. RD. NW
ALBUQUERQUE, NM 87120                               P‐0043699 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATSON‐ROBINSON, TONYA
309 FRIENDSHIP DRIVE
ROCKHILL, SC 29730                                    461     10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WATT, JEFFREY D
1515 BUCK CT
NEENAH, WI 54956                                    P‐0024213 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATT, JEFFREY D
1515 BUCK CT
NEENAH, WI 54956                                    P‐0024216 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATT, JOSEPH J
210 RIDGE AVE. APT. 1
ALTOONA, PA 16602                                     2034    11/10/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WATT, ROBERT V
20605 FIREWOOD ST.
PERRIS, CA 92570                                    P‐0045788 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATT, VICTORIA A
413 LATIMER RD
JOPPA, MD 21085                                     P‐0006373 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATT, WILLIAM J
320 LEICESTER RD.
KENILWORTH, IL 60043                                P‐0033524 11/29/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00



                                                                                          Page 3482 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1646 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WATTERS DANNENBE, SARAH
4819 41ST LN SE
LACEY, WA 98503                                       P‐0019404 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATTERSON, CARL E
12800 LOCUST ST
KANSAS CITY, MO 64145‐1315                            P‐0012397 11/1/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WATTERSON, DEBBIE L
616 LOBLOLLY DRIVE
VASS, NC 28394                                        P‐0002502 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATTS, DAWN W
10418 PLEASANT SPRING WAY
RIVERVIEW, FL 33578                                   P‐0001829 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATTS, GARY R
2550 PACIFIC COAST HWY SPC204
TORRANCE, CA 90505                                    P‐0033121 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATTS, GARY R
2550 PACIFIC COAST HWY SPC204
TORANCE, CA 90505                                     P‐0033128 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATTS, JAMES D
7309 ELMER DR.
PLANO, TX 75025                                       P‐0045753 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATTS, JUDY E
133 WEST NICKAJACK ROAD
RINGGOLD, GA 30736                                    P‐0035393 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATTS, JUDY E
133 WEST NICKAJACK ROAD
RINGGOLD, GA 30736                                    P‐0035453 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATTS, LINDA R
13 SAN VICENTE PL.
HOT SPRINGS VILL 71                                   P‐0026445 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATTS, PASHION L
94 NEWHALL ST
NEW HAVEN, CT 06511‐1908                              P‐0004411 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WATTS, SHAWN D
3385 WIMBLEDON DRIVE
REDDING, CA                                           P‐0035761 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAVERS, JUDY M
5875 FRIARS ROAD #4101
SAN DIEGO, CA 92110                                   P‐0036724 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAVRIN, GLORIA H
631 KELLY BLVD
SPRINGFIELD, OR 97477                                 P‐0020862 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAWACK, CHRISTOPHER M
10 WASHINGTON GREEN
APT 301
EAST WALPOLE, MA 02032                                P‐0006938 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAWACK, CHRISTOPHER M
10 WASHINGTON GREEN
APT 301
EAST WALPOLE, MA 02032                                P‐0006940 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAXER, TERESA J
914 N. OGDEN DRIVE, APT. 6
WEST HOLLYWOOD, CA 90046                              P‐0030455 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WAXLER, ROBERT G
2279 NORTH 51ST STREET
PHILADELPHIA, PA                                      P‐0011141 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3483 of 3674
                                                 Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1647 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address            Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                           Amount                                                  Amount
WAY, CHRISTINE D
10720 36TH PL N
PLYMOUTH, MN 55441‐1403                                 P‐0035099 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAY, GREGORY
270 SHADELAND AVE
DREXEL HILL, PA 19026                                   P‐0034964 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAY, JAMES H
1770 STAGECOACH TRAIL SOUTH
AFTON, MN 55001                                         P‐0030186 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAYAND, MICHAEL W
1502 CAMBRIDGE MANOR DRIVE
SCOTIA, NY 12302‐2461                                   P‐0042743 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAYMAN, BRIAN H
271W 1525N
LAYTON, UT 84041                                        P‐0008464 10/29/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
WAYMAN, JULIA A
925 KAUPAKALUA RD
HAIKU, HI 96708                                         P‐0039210 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAYMAN, LUZ H
5301 AUSTRAL LOOP
AUSTIN, TX 78739                                        P‐0054081   1/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAYNE E. WILLETT JR. ESTATE
WILLETT, TERRI L
C/O ANTONOPLOS & ASSOCIATES
1725 DESALES ST NW #600
WASHINGTON, DC 20036                                    P‐0047065 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAYNE WIRE AIRBAG COMPONENTS ‐ JUAREZ (VENDOR 026160)
200 E. DRESDEN STREET
KALKASKA, MI 49646                                        5012      6/8/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
WAYNE WIRE AIRBAG COMPONENTS ‐ JUAREZ (VENDOR 026160)
200 E. DRESDEN STREET
KALKASKA, MI 49646                                        5013      6/8/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
WAYNE WIRE AIRBAG COMPONENTS ‐ JUAREZ (VENDOR 026160)
200 E. DRESDEN STREET
KALKASKA, MI 49646                                        5014      6/8/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
WAYNE WIRE AIRBAG COMPONENTS ‐ JUAREZ (VENDOR 026160)
200 E. DRESDEN STREET
KALKASKA, MI 49646                                        5015      6/8/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
WAYNE, BEVERLY J
50495 BURR STREET
CANTON, MI 48188                                        P‐0028661 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAYNE, DAVID L
50495 BURR STREET
CANTON, MI 48188                                        P‐0028655 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAYNE, MARGARET S
1307 JONES DRIVE
ANN ARBOR, MI 48105‐1820                                P‐0042268 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAYNE, STEVEN T
1365 YORK AVENUE
APT 18B
NEW YORK, NY 10021                                      P‐0026622 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WAYNE, STEVEN T
1365 YORK AVENUE
APT 18B
NEW YORK, NY 10021                                      P‐0026628 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00


                                                                                              Page 3484 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1648 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WAYNE, STONEY
13 WILDWOOD LANE
SUMMERSVILLE, WV 26651‐9370                            4732    1/18/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
WC PROPERTY MANAGEMENT
9 TASHUA PKWY
TRUMBULL, CT 06611                                   P‐0009845 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAGLY, PHILIP S
2107 EASTERN AVE
#2
COVINGTON, KY 41014                                  P‐0011877 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAGLY, PHILIP S
2107 EASTERN AVE
#2
COVINGTON, KY 41014                                  P‐0011883 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAKLAND, EARL
PO BOX 212321
CHULA VISTA, CA 91921                                P‐0040408 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAKLY, JENNA L
1000 FOSCUE DRIVE
JACKSONVILLE, NC 28540                               P‐0043519 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAKS, JAVONIA S
223 WEST 38TH STREET
NORFOLK, VA 23504                                    P‐0007079 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEALAND, CHARLES W
332 PERFECT DRIVE
DAYTONA BEACH, FL 32124                              P‐0006390 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEASEL, RITCHIE L
519 JIPSON ST.
BLISSFIELD, MI 49228                                 P‐0010725 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEATHERHOLTZ, CHRISTINE L
13000 PORTOFINO CIRCLE
117
PALM BEACH GARDE, FL 33418                           P‐0032759 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEATHERS, JUNE
18701 BURNHAM
LANSING, IL 60438                                    P‐0007760 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEATHERS, KAAMILYA N
3772 GREENLEAF LN
NORTHBROOK, IL 60062                                 P‐0052002 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEATHERS, PAMELA L
604 FAIRWOOD AVENUE
CHARLOTTE, NC 28203                                  P‐0048557 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEATHERS, PAMELA L
604 FAIRWOOD AVENUE
CHARLOTTE, NC 28203                                  P‐0048589 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEATHERSPOON, KEITH D
62 LEE ROAD 2138
PHENIX CITY, AL 36870                                P‐0029501 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEATHERSPOON, MELANIE D
1229 BALL ST
PERRY, GA 31069                                      P‐0019269 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEATHERSPOON, RAY
12501 S. WENTWORTH AVE.
CHICAGO, IL 60628                                      1122    10/30/2017        TK Holdings Inc.                           $500.00                                                                                       $500.00



                                                                                           Page 3485 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1649 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WEATHERSPOON, TIERRA N
21717 INVERNESS FOREST BLVD
APT 2008
HOUSTON, TX 77073                                    P‐0028048 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, BRADFORD L
372 BELL ROAD
MORRISON, TN 37357                                   P‐0004114 10/25/2017       TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WEAVER, CATHY L
6530 CUTTING BLVD.
EL CERRITO, CA 94530                                 P‐0051020 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, CHARLES D
622 W 80TH AVE
DENVER, CO 80221                                     P‐0048800 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, CHARLES D
622 W 80TH AVE
DENVER, CO 80221                                     P‐0048827 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, CHARLES R
195 PEBBLE DR
SEDONA, AZ 86351                                     P‐0012039 11/1/2017        TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
WEAVER, CHRISTINA P
1922 WILMORE WALK DRIVE
CHARLOTTE, NC 28203                                  P‐0002261 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, DEBORAH J
1318 LINCOLN AVE
CINCINNATI, OH 45206                                   3004      11/21/2017        TK Holdings Inc.                           $180.00               $0.00                                                                   $180.00
WEAVER, EARL M
1206 CHESTNUT HILL ROAD
LYNCHBURG, VA 24503                                  P‐0049146 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, ELLA
7002 ANNIE WALK
LITHONIA, GA 30038                                   P‐0005192 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, GERALD N
6936 S. CHAPPARAL CIR. W
CENTENNIAL, CO 80016                                 P‐0007846 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, JAMES K
101 BEACON CIRCLE
NORMAN, OK 73071                                     P‐0048496 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, JAMES R
1041 MUSCOGEE WAY
GREENSBORO, GA 30642                                 P‐0024713 11/3/2017        TK Holdings Inc., et al.                      $460.00                                                                                       $460.00
WEAVER, JASON E
6731 SPRING ARBOR DRIVE
MASON, OH 45040                                      P‐0054071    1/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, JEFFREY S
215 VIEW ST
TOMAH, WI 54660                                      P‐0050774 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, JOAN S
29 ORCHARD LANE
FREDERICKSBURG, PA 17026                             P‐0010789 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, JOAN S
29 ORCHARD LANE
FREDERICKSBURG, PA 17026                             P‐0010836 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVER, JOSEPH R
5025 WILLOW LN
DALLAS, TX 75244                                     P‐0050683 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3486 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                   Page 1650 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                    Amount
WEAVER, JOSHUA
3003 WINDCHASE BLVD #326
HOUSTON, TX 77082                                    P‐0004862 10/26/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAVER, KATHLEEN A
1903 MANGO TREE DRIVE
EDGEWATER, FL 32141                                  P‐0000006 10/18/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAVER, KIMBERLY A
4702 MILLER RD
HOUSE SPRINGS, MO 63051                              P‐0036003 12/5/2017       TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAVER, LOUISE M
1260 LONG LAKE CT
BRIGHTON, MI 48114                                   P‐0025840 11/15/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAVER, MARILYN D
195 PEBBLE DR
SEDONA, AZ 86351                                     P‐0012044 11/1/2017       TK Holdings Inc., et al.                     $20,000.00                                                                                    $20,000.00
WEAVER, MARK
2318 VANDERBILT LN UNIT B
REDONDO BEACH, CA 90278                              P‐0028240 11/18/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAVER, MATTHEW A
934 W LAURIDSEN BLVD #101
PORT ANGELES, WA 98363                               P‐0022911 11/12/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAVER, MAXWELL G
340 MIDDLE VALLEY DR
RAPID CITY, SD 57701                                 P‐0051520 12/27/2017      TK Holdings Inc., et al.                     $50,000.00                                                                                    $50,000.00
WEAVER, MICAH N
7523 BRAMBLEWOOD LANE
INDIANAPOLIS, IN 46254                               P‐0001773 10/22/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAVER, MITCHELLE
797 UNIVERSITY STREET
MEMPHIS, TN 38107                                    P‐0039829 12/13/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAVER, NOEL P
P.O. BOX 3
HESSEL, MI                                           P‐0031863 11/26/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAVER, NOEL P
P.O.BOX 3
HESSEL, MI 49745                                     P‐0057598   3/4/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAVER, PAULA LYNN
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043578 12/21/2017      TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
WEAVER, SHANA L
588 TAGGART RD
WAITSBURG, WA 99361                                  P‐0032535 11/27/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAVER, SHUNDREAKER L
605 WILBURN AVE. APT I
LAGRANGE, GA 30240                                   P‐0033963 11/30/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAVER, STEPHEN
11928 DARLINGTON AVE
#100
LOS ANGELES, CA 90049                                P‐0053339 12/30/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WEAVER, STEPHEN E.
8 COPPERFIELD DR
WATERFORD, NY 12188‐1092                               1341      11/4/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
WEAVER, SUSAN
1104 S WASHINGTON
SULLIVAN, IL 61951                                   P‐0006998 10/27/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                            Page 3487 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1651 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WEAVER, VIVIENNE M
1037 LEUCADIA BLVD
ENCINITAS, CA 92024                                   P‐0018928 11/7/2017      TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
WEAVER, WLLIAM T
11511 COSCA PARK PLACE
CLINTON, MD 20735                                     P‐0046588 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEAVR, JEFFREY S
215 VIEW ST
TOMAH, WI 54660                                       P‐0050831 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB MEDICAL SYSTEMS
11 JEFFERSON PLACE
BERNVILLE, PA 19506                                   P‐0036435 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB SR, COLEDALE
4020 BLEDSOE AVE I‐8
BREMERTON, WA 98310                                     1722    11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WEBB SR, COLEY
8658 NEPPELL RD
MOSES LAKE, WA 98837                                    1772    11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WEBB, AMY J
5146 TWINE STREET
ORLANDO, FL 32821                                     P‐0000125 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, BILLY R
113 W 12TH AVE
GULF SHORES, AL 36542‐4401                            P‐0048050 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, BRANDI J
BRANDI WEBB
17666 PINTO ST
BRIGHTON, CO 80603                                    P‐0027090 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, COLEDALE
8658 NEPPEL R
MOSES LAKE, WA 98837                                    5048    10/2/2018         TK Holdings Inc.                                                 $0.00                                                                     $0.00
WEBB, DAWN D
6629 ROOSEVELT AVE
CHARLESTON, WV 25304                                  P‐0001421 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, DAWN D
6629 ROOSEVELT AVE
CHARLESTON, WV 25304                                  P‐0001426 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, HADAS
33 HANSON ST
SALEM, MA 01970                                       P‐0008978 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, JOHN J
387 VILLAGE CREEK DRIVE
BALLWIN, MO 63021‐6161                                P‐0010691 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, JOSEPH P
431 BUCKEYE DR
SHEFFIELD LAKE, OH 44054                              P‐0042808 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, MORRISON D
48 RIDGE ROAD
PORTLAND, ME 04103                                    P‐0007442 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, QUANIASIA
1530 TRAVELERS PALM DR
EDGEWATER, FL 32132                                   P‐0029448 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, RICHARD A
248 HAZELRIDGE CT
SIMI VALLEY, CA 93065                                 P‐0037271 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3488 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1652 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WEBB, RICHARD P
558 SIMSBURY ROAD
BLOOMFIELD, CT 06002                                  P‐0045488 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, THOMAS G
16239 OLD SAMUEL DR.
PRAIRIEVILLE, LA 70769                                P‐0039136 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, WILLIAM C
9969 BOX ROAD
SEMMES, AL 36575                                      P‐0018014 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBB, WILLIAM C
9969 BOX ROAD
SEMMES, AL 36575                                      P‐0018021 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBBER, DAVID
11585 162ND PL N
JUPITER, FL 33478                                     P‐0046714 12/26/2017     TK Holdings Inc., et al.                      $140.11                                                                                       $140.11
WEBBER, NANCY
296 WESTFORD ROAD
TYNGSBORO, MA 01879                                   P‐0017846 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBBER, STEPHEN E
178 ISBEL DR
SANTA CRUZ, CA 95060                                  P‐0017069 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER BMW
SEKHON, KULWINDER K
6006 N TORREY PINES AVE
FRESNO, CA 93723                                      P‐0024260 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER JR, WILLIAM B
27954 WHITE RD
PERRYSBURG, OH 43551                                  P‐0044493 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, ANDREA S
3554 RICHARDS RUN
POWHATAN, VA 23139                                    P‐0038684 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, CAROL D
402 E. FOOTHILL BLVD.
#47
POMONA, CA 91767                                      P‐0044377 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, CHRISTOPHER
5345 E 131 ST
GARFIELD HTS, OH 44125                                P‐0009468 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, CHRISTOPHER
5345 E 131 ST
GARFIELD HTS, OH 44125                                P‐0009644 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, DOUG
2745 VIP DRIVE
KENAI, AK 99611                                       P‐0006917 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, DOUGLAS
2745 VIP DRIVE
KENAI, AK 99611                                       P‐0006921 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, GRIFFITH
40 MARIANI COURT
EMERALD HILLS, CA 94062                               P‐0039420 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, GRIFFITH
40 MARIANI COURT
EMERALD HILLS, CA 94062                               P‐0039660 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, JUSTIN R
140 SUBURBAN
ECORSE, MI 48229                                      P‐0012182 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3489 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1653 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WEBER, MARGARET B
7770 N SHERIDAN RD
CHICAGO, IL 60626                                    P‐0055116 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, MARIANN D
155 LINDA MARIE LANE
PANAMACITY BEACH, FL 32407                           P‐0000591 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, MICHAEL J
915 GROVE HILL CT
FENTON, MO 63026                                     P‐0012800 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, NICOLE M
247 S. POPLAR ST.
MANTENO, IL 60950                                    P‐0023432 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, PAUL J
806 WILSHIRE CIRCLE
SEVEN FIELDS, PA 16046                               P‐0010575 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, RICHARD
4074 PICARDY DRIVE
NORTHBROOK, IL 60062                                 P‐0022387 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, SCOTT
7770 N SHERIDAN RD
CHICAGO, IL 60626                                    P‐0055133 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, STACIE J
36 AZALEA CIRCLE
JACKSON, NJ 08527                                    P‐0047808 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, STEFANIE
2090 QUARTZ WAY, REDDING, CA
REDDING, CA 96001‐2928                               P‐0017924 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, STEPHEN E
194 FREEDOM LN
SEWICKLEY, PA 15143                                  P‐0010506 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, STEPHEN J
19150 MICHAEL AVE.
HASTINGS
, MN 55033                                           P‐0015270 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, TABITHA D
541 N DUNE RD
MOSES LAKE, WA 98837                                 P‐0019774 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, TABITHA D
541 N DUNE RD
MOSES LAKE, WA 98837                                 P‐0019786 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, TRACY
160 PICADILLY PL
SOMERSET, NJ 08873                                   P‐0020883 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, URIAH J
656 HERITAGE DRIVE
ERIE, PA 16509                                       P‐0033678 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, URIAH J
656 HERITAGE DRIVE
ERIE, PA 16509                                       P‐0033679 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBER, WILLIAM A
484 CRYSTAL LAKE RD
AKRON, OH 44333                                      P‐0025917 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBLEY, ROBERT L
2 POOLSIDE DRIVE
MURRELLS INLET
, SC 29576                                           P‐0016060 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3490 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1654 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WEBSTER, A F
P O BOX 111912
HOUSTON, TX 77293‐0912                               P‐0057028    2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBSTER, ARLISS A
ARLISS WEBSTER
1265 RACE STREET #504
DENVER, CO 80206                                     P‐0052776 12/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBSTER, CHANDRIELLE
9942 S ELECTRA LN.
SANDY, UT 84094                                        3257      11/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WEBSTER, GARY M
NO ADDRESS PROVIDED
                                                     P‐0001860 10/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBSTER, HARRY B
850 NORMANDY TRACE ROAD
TAMPA, FL 33602‐5923                                   951       10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WEBSTER, MONIQUE
28927 CONCAN CROSSING CT
KATY, TX 77494                                       P‐0047554 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBSTER, PATRICIA R
56 KENSINGTON DRIVE
NEW CUMBERLAND, WV 26047                             P‐0024589 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBSTER, PATTIE
6303 WENZEL RD.
SAN ANTONIO, TX 78233                                  641       10/25/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WEBSTER, STEPHEN G
586 HIGHCREST DR.
NASHVILLE, TN 37211                                  P‐0043511 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBSTER, TIMOTHY P
5127 WAGON WHEEL LANE
COLUMBUS, OH 43230                                   P‐0006024 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBSTER, TREVOR J
1617 GRANVIEW DRIVE
QUINCY, IL 62301                                     P‐0018858 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEBSTER, WOODROW S
5261 PINEHURST CT.
OLDSMAR, FL 34677                                    P‐0025943 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WECHSLER, LAURENCE S
708 ELM STREET
EDMONDS, WA 98020                                    P‐0028249 11/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WECHSLER, MICHAEL H
1 CLOUD VIEW CIRCLE
SAUSALITO, CA 94965                                  P‐0057818    4/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WECHT, MATTHEW I
210 A GARFIELD AVE
COLLINGSWOOD, NJ 08108                               P‐0038654 12/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEDDINGTON, GWENDOLYN F
5407 DENNIS COURT
CHARLOTTE, NC 28213                                  P‐0028678 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEDDLE, BRIAN A
7341 WINDRIDGE WAY
BROWNSBURG, IN 46112                                 P‐0030417 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEDDLE, MARGARET B
5907 ANNAPOLIS STREET
HOUSTON, TX 77005                                    P‐0047364 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3491 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1655 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WEDDLE, MEGAN G
120 LESA MARIE LANE
KENNEWICK, WA 99338                                   P‐0016345 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEDDLE, STEVEN J
5907 ANNAPOLIS STREET
HOUSTON, TX 77005                                     P‐0047383 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEDDLE, STEVEN J
5907 ANNAPOLIS STREET
HOUSTON, TX 77005                                     P‐0047400 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEDDLE, ZACHARY S
2660 NORTH HASKELL AVENUE
APT. 2112
DALLAS, TX 75204                                      P‐0050529 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEED, LAWRIE B
W3638 SNAKE ROAD
LAKE GENEVA, WI 53147                                 P‐0010009 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEED, REGINALD
PO BOX 2665
ORLAND PARK, IL 60462                                 P‐0033267 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEEGE, DON
2260 HAMMERLE STREET
WEST LINN, OR 97068                                   P‐0020217 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEEKES‐GODINEZ, BRIANNE N
4410 EAGLE FLIGHT WAY
JURUPA VALLEY, CA 92509                               P‐0052950 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEEKLY, KEVIN C
187 WILDERNESS POINT
EVANSTON, WY 82930                                    P‐0017883 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEEKS, BRIAN R
1212 WEST WOODS RD
HAMDEN, CT 06518                                      P‐0052350 12/27/2017     TK Holdings Inc., et al.                     $1,350.00                                                                                    $1,350.00
WEEKS, J CRAIG
14 BICENTENNIAL DRIVE
LEXINGTON, MA 02421                                   P‐0016238 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEEKS, J CRAIG
14 BICENTENNIAL DRIVE
LEXINGTON, MA 02421                                   P‐0016248 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEEKS, JONATHAN G
1212 WEST WOODS RD
HAMDEN, CT 06518                                      P‐0052318 12/27/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
WEEKS, LINDA
1919 FRAZIER HARRIS ROAD NE
LUDOWICI, GA 31316                                      441     10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WEEKS, MARC A
1810 SALMON DR.
TALLAHASSEE, FL 32303                                 P‐0009096 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEEKS, RAYMOND M
2612 CANTURA DRIVE
MESQUITE, TX 75181                                    P‐0006398 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEEKS, RAYMOND M
2612 CANTURA DRIVE
MESQUITE, TX 75181                                    P‐0006401 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEEMS, GEORGE H
1054 CLAY BURGIN ROAD
LAWRENCEBURG, KY 40342                                P‐0046847 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3492 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1656 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WEEMS, PRESCILLA M
4817 RIDGEWOOD DR
FOREST PARK, GA 30297                                P‐0046658 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEEMS, REGINA
1524 JASMINE PKWY
ALPHARETTA, GA 30022                                 P‐0028380 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEESE, BROOKE J
234 S. 20TH ST.
APT 3
PHILADELPHIA, PA 19103                               P‐0030750 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEETER, MARK T
95 W. HOLLY STREET
PHOENIX, AZ 85003                                    P‐0014329 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEFERS, ARLENE E
19705 ENGLISH AVENUE
FARMINGTON, MN 55024‐8434                            P‐0045207 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEG, HOWARD J
16021 JEANNE LANE
ENCINO, CA 91436                                     P‐0045545 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEGGE, JODI L
3605 HOMESTEAD GREEN
STILLWATER, MN 55082                                 P‐0041220 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEGNER, RUSSELL A
2430 COUNTY RD CC
HARTFORD, WI 53027                                   P‐0009309 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEGTER, JAY R
3675 MARLESTA DRIVE
SAN DIEGO, CA 92111                                  P‐0054109   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEHNER, DAVID M
8723 TREETOP TRAIL
BROADVIEW HTS, OH 44147                              P‐0042744 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEHNER, ROBERT
5634 SE HARBOR TERRACE
STURT, FL 34997                                      P‐0023305 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEHRENBERG, TAMMI L
PO BOX 9493
SPRINGFIELD, MO 65801                                P‐0050430 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEHRING, LORI R
376 BIRCH DRIVE
KYLE, TX 78640                                       P‐0015548 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEI, AIPING
2074 WALLINGFORD CIRCLE
WOODBURY, MN 55125                                   P‐0014971 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEI, CHIAYU
NO ADDRESS PROVIDED
                                                     P‐0013297 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEI, JUN
640 HIBBARD ROAD
WILMETTE, IL 60091                                   P‐0008031 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEI, NAN
2510 SECRETARIAT DR
PLEASANTON, CA 94566                                 P‐0034926 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIBERT, BRIAN D
592 BING CT
BRENTWOOD, CA 94513                                  P‐0052644 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3493 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1657 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WEIBERT, LEANN A
592 BING CT
BRENTWOOD, CA 94513                                 P‐0052918 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIBLE, DARYLA J
8365 MEMORIAL HWY
OTTAWA LAKE, MI 49267                               P‐0029327 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEICHLER, CATHY
2060 SAMPSON ROAD
MT. OLIVE, AL 35117                                 P‐0017062 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIDENHEIMER, JAMES D
4518 ‐ 186 ST #205
REDONDO BEACH, CA 90278                             P‐0052891 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIDHAAS, GENEVA
12012 FOXFIELD CIR
RICHMOND, VA 23233                                  P‐0010959 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIDIG, JOANNE
1656 SNYDER ROAD
EAST LANSING, MI 48823                              P‐0049771 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIDING, LARRY
3824 SOUTH 316TH STREET
AUBURN, WA 98001                                      2329      11/12/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
WEIDMAN, DANIEL E
157‐18 12TH RD
WHITESTONE, NY 11357                                P‐0056909    2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIDMAN, IRINA
222 LOS PRADOS DRIVE
SAFETY HARBOR, FL 34695                               3859      12/5/2017         TK Holdings Inc.                                                 $0.00                                                                     $0.00
WEIDNER, DAVID E
6 SPARROW LANE
RIVER RIDGE, LA 70123                               P‐0045893 12/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIDNER, KELLY L
61 ROLLINGWOOD DRIVE
SAN RAFAEL, CA 94901                                P‐0013501 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIDNER, ROBERT H
65 HEATH TRAIL
WOLFEBORO, NH 03894                                 P‐0051616 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIDNER, STEPHEN J
2540 COUNTRY HILLS RD
APT 126
BREA, CA 92821                                      P‐0026223 11/15/2017       TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
WEIDNER, STEPHEN J
2540 COUNTRY HILLS RD
APT 126
BREA, CA 92821                                      P‐0026231 11/15/2017       TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
WEIER, BRUCE E
1383 BRIDGE MILL AVE.
CANTON, GA 30114‐6643                               P‐0024052 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIGEL, MARK D
10221 KERRY COURT NORTH
HUGO, MN 55038                                      P‐0040960 12/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIGEL, TONYA L
10221 KERRY COURT NORTH
HUGO, MN 55038                                      P‐0040996 12/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIGEL, TONYA L
10221 KERRY COURT NORTH
HUGO, MN 55038                                      P‐0041621 12/18/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
                                                                                            Page 3494 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1658 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WEIGELT, ABIGAIL
23 POE RD
PRINCETON, NJ 08540                                    1108    10/30/2017        TK Holdings Inc.                         $15,700.00              $0.00                                                                $15,700.00
WEILBACHER, ROBERT P
1924 126TH AV CT E
EDGEWOOD, WA 98372                                   P‐0036762 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIMERT, MARY T
116 GELNAW LN
MONTVALE, NJ 07645                                   P‐0013987 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIN, BRETT
26 TORY HOLE ROAD
DARIEN, CT 06820                                     P‐0010294 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIN, GARY
29402 CROWN RIDGE
LAGUNA NIGUEL, CA 92677                              P‐0033513 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERG, ELI
38 SPRING HOLLOW
ROSLYN, NY 11576‐2841                                P‐0029973 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERG, G
3725 WILD ROSE LOOP
WEST LINN, OR 97068                                  P‐0041229 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERG, JOEL G
4335 GLOBE AVENUE
CULVER CITY, CA 90230                                P‐0017793 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERG, JOEL G
4335 GLOBE AVENUE
CULVER CITY, CA 90230                                P‐0027577 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERG, MATTHEW
130 KAHAKO ST APT B
KAILUA, HI 96734                                     P‐0028888 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERG, MICHAEL O
35 E 85TH ST 11E
NEW YORK, NY 10028                                   P‐0015577 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERG, NATHAN
23113 DOLOROSA ST
WOODLAND HILLS, CA 91367                               1339    11/4/2017         TK Holdings Inc.                         $20,000.00                                                                                   $20,000.00
WEINBERG, PETER J
900 EAST FORT AVENUE
APT 802
BALTIMORE, MD 21230                                  P‐0041248 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERG, STEVEN J
73 WINDING WOOD RS SOUTH
RYE BROOK, NY 10573                                  P‐0035810 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERGER, DIANE M
5538 ABINGTON ROAD
WEST BLOOMFIELD, MI 48322                            P‐0038274 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINBERGER, GEORGE M
8600 BRODIE LN APT 526
AUSTIN, TX 78745                                     P‐0007691 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINER, CHARLES P
5850 PLYMOUTH PLACE
AVE MARIA, FL 34142                                  P‐0032459 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINER, DAVID A
5204 38TH STREET NW
WASHINGTON, DC 20015                                 P‐0041609 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3495 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1659 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
WEINER, GERRY A
19574 RIDGESIDE RD
BLUEMONT, VA 20135                                    P‐0027009 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINER, LEE M
7103 FAIRFAX ROAD
BETHESDA, MD 20814                                    P‐0035491 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINER, STEVEN D
54035 CANANERO CIRCLE
LA QUINTA, CA 92253                                   P‐0026418 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINERT, JULIE A
300 NE 94TH AVE
PORTLAND, OR 97220‐4550                               P‐0034515 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINGART, GREGORY J
1834 SOUTH EUCLID AVENUE
SAN MARINO, CA 91108                                  P‐0015539 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINGARTNER, RICHARD D
2213 IROQUOIS RD.
OKEMOS, MI 48864                                      P‐0012431 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINGAST, FERN S
199 WATERMAN STREET SE
MARIETTA, GA 30060                                    P‐0006951 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINGUS, CLIFFORD S.
83 MONTELL STREET
OAKLAND, CA 94611                                       2310      11/10/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WEINMANN, JOHN G
3615 GILLON AVE.
DALLAS, TX 75205                                      P‐0003802 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINMANN, ROBERT H
25092 NATAMA CT
LAGUNA HILLS, CA 92653                                P‐0022191 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINRAUB, BENJAMIN J
BENJAMIN WEINRAUB
234 S. 20TH ST. #3
PHILADELPHIA, PA 19103                                P‐0040752 12/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINRAUB, OLGA
2308 SIMPLICITY
IRVINE, CA 92620                                      P‐0038168 12/10/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WEINRIEB, DAVID S
13386 JARMAN PLACE
SAN DIEGO, CA 92130                                   P‐0053531    1/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTEIN, DONALD J
18726 LOMOND BLVD
SHAKER HTS, OH 44122‐5102                             P‐0009730 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTEIN, EVELYN S
38 WALLENBERG CIRCLE
MONSEY, NY 10952                                      P‐0028561 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTEIN, MARCIE L
24 ADMIRAL AVE
SAN FRANCISCO, CA 94112‐1512                          P‐0029044 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTEIN, MICHAEL D
3842 LOMITAS DRIVE
LOS ANGELES, CA 90032                                 P‐0016733 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTEIN, MONA E
8210 FOREST HILLS DRIVE
ELKINS PARK, PA 19027                                 P‐0056176 1/30/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                              Page 3496 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1660 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WEINSTEIN, MONA E
8210 FOREST HILLS DRIVE
ELKINS PARK, PA 19027                                 P‐0056192 1/30/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTOCK, PETER G
5131 TANBARK RD.
DALLAS, TX 75229                                      P‐0039225 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTOCK, PETER G
5131 TANBARK RD
DALLAS, TX 75229                                      P‐0039229 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTOCK, PETER G
5131 TANBARK RD.
DALLAS, TX 75229                                      P‐0039241 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTOCK, PETER G
5131 TANBARK RD
DALLAS, TX 75229                                      P‐0039244 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINSTOCK, VLADIMIR
2901 COACH CT
NORMAN, OK 73071                                      P‐0041024 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINTRAUB, BARBARA A
18991 CROYDEN TERRACE
IRVINE, CA 92603                                      P‐0025443 11/14/2017     TK Holdings Inc., et al.                     $8,000.00                                                                                    $8,000.00
WEINTRAUB, RITA D
32 HAYES ST.
STAFFORD, VA 22556                                    P‐0051754 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEINZIERL, CYNTHIA J
21603 N 153RD DR
SUN CITY WEST, AZ 85375                               P‐0037151 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIR, CLAYTON S
P O BOX 1296
SALTVILLE
, VA 24370                                            P‐0022235 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIR, CLAYTON S
P O BOX 1296
SALTVILLE
, VA 24370                                            P‐0022248 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIR, DAVID G
757 OXFORD DR
DAVENPORT, FL 33897                                   P‐0001185 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIR, JOSHUA M
253 ALBERT TERRACE
WHEELING, IL 60090                                    P‐0053458 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIR, JOSHUA M
253 ALBERT TERRACE
WHEELING, IL 60090                                    P‐0053461 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIR, STEPHEN D
1949 E. CEDAR TREE COURT
PARK CITY, KS 67219                                   P‐0027188 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEIS, DANIEL J
5354 RADELE CT
FREMONT, CA 94536                                     P‐0014817 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISBERG, CAROL E
2295 CARRINGTON COURT
APT 102
NAPLES, FL 34109                                      P‐0001230 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3497 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1661 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WEISBERG, DAVID EVELYN
105 RATTLE SNAP CT
CARY, NC 27519                                         1370    11/4/2017         TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
WEISBERG, HERBERT F
742 GATEHOUSE LN
COLUMBUS, OH 43235                                   P‐0000099 10/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISBERG, HERBERT F
742 GATEHOUSE LN
COLUMBUS, OH 43235                                   P‐0000186 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISBERG, MICHAEL F
6123 NORWAY RD
DALLAS, TX 75230                                     P‐0038813 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISBERG, MICHAEL J
651 W. FRANK ST.
BIRMINGHAM, MI 48009                                 P‐0028194 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISBERG, MICHAEL J
651 W. FRANK ST.
BIRMINGHAM, MI 48009                                 P‐0028216 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISBERG, MICHAEL J
651 W. FRANK ST.
BIRMINGHAM, MI 48009                                 P‐0028247 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISBERG, ROBERT E
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043775 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WEISBERG, ROBERT E.
CURTIS B. MINER, ESQ.
LATOYA C. BROWN, ESQ.
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PENTHOUSE
CORAL GABLES, FL 33134                                 3148    11/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WEISER, DEBRA M
21801 NORTHCREST DRIVE
APT 2216
SPRING, TX                                           P‐0005170 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISER, JEFFREY M
21801 NORTHCREST DRIVE
APT 2216
SPRING, TX                                           P‐0005152 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISLOGEL, WILLARD E
4104 WATERPERRY COURT
MOUNT LAUREL, NJ 08054                               P‐0035355 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISLOGEL, WILLARD E
4104 WATERPERRY COURT
MOUNT LAUREL, NJ 08054                               P‐0037570 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISLOW, JEFFREY S
6356 FRANKLIN RIDGE DR
EL PASO, TX 79912                                    P‐0002379 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISMANTEL, JOHN R
42 CONTESSA COURT
WILLIAMSVILLE, NY 14221                              P‐0044892 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, ANDREW
41 EDGEWOOD ROAD
HARTSDALE, NY 10530                                  P‐0008516 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3498 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1662 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WEISS, ANTHONY
3104 W DUNWOODIE STREET
TAMPA, FL 33629                                      P‐0004703 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, ARLEEN R
ARLEEN R WEISS
19 IDLEWOOD ROAD
ROCHESTER, NY 14618                                  P‐0011202 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, ERRON W
4720 BEAVER POND DR N
MOUNT VERNON, WA 98274                               P‐0015830 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, FRAN K
1013 9TH AVE S
EDMONDS, WA 98020‐3909                               P‐0016565 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, JESSICA M
4329 SE CANTER DR
LEES SUMMIT, MO 64082‐8224                           P‐0032771 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, JIE
JIE WEISS
609 COLONIAL CIRCLE
FULLERTON, CA 92835                                  P‐0021430 11/10/2017     TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
WEISS, JODY L
15 S QUAKER LN
HYDE PARK, NY 12538                                  P‐0024456 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, JODY L
15 S QUAKER LN
HYDE PARK, NY 12538                                  P‐0024460 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, JUSTIN J
4919 AMERICANA DRIVE #211
ANNANDALE, VA 22003                                    1891    11/9/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WEISS, LOUIS
1797 GREEN RIVER DRIVE
WINDSOR, CO 80550                                    P‐0055077 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, MARK B
4 BEECHWOOD DR
LAWRENCE, NY 11559                                   P‐0011921 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, MICHAEL W
3066 HARVEST HOLLOW
SEGUIN, TX 78155                                     P‐0001331 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, NANCY
3104 W DUNWOODIE ST
TAMPA, FL 33629                                      P‐0004992 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, PAUL A
127 MAPLELEAF DRIVE
WILLIAMSVILLE, NY 14221                              P‐0015550 11/4/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WEISS, RHETT L
2015 TERRY AVENUE #311
SEATTLE, WA 98121                                    P‐0036310 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, RICHARD
67‐40 YELLOWSTONE BLVD.
APT.# 5N
FOREST HILLS, NY 11375                               P‐0005006 10/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WEISS, RICHARD
67‐40 YELLOWSTONE BLVD.
APT # 5 N
FOREST HILLS, NY 11375                               P‐0005168 10/26/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00

                                                                                           Page 3499 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1663 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WEISS, SHARON D
41 EDGEWOOD ROAD
HARTSDALE, NY 10530                                  P‐0008532 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, SUSAN J
3580 SAGEBRUSH AVE
PAHRUMP, NV 89048                                    P‐0044231 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, TINA R
715 11TH AVE NW
RIO RANCHO, NM 87144                                 P‐0043300 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, TRACI
3455 NORTHGATE LANE
DULUTH, GA 30096                                     P‐0056301 1/31/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISS, WENDY
1165 CURLEW ROAD
DUNEDIN, FL 34698                                    P‐0002872 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISSBEIN, GARRETT
1800 BELFORD DRIVE
AUSTIN, TX                                           P‐0005179 10/26/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WEISSER, JASON T
112 LITTLE HOLLOW DRIVE
SEWICKLEY, PA 15143                                  P‐0037359 12/7/2017        TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WEISSMAN, PHILIP
61 VICHY DRIVE
SARATOGA SPRINGS, NY 12866                             2198      11/9/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WEISSMAN, WAYNE
772 CALLE DE SOTO
SAN MARCOS, CA 92078                                 P‐0029826 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEISSMULLER, JOHN M
3520 HOLLINGSWORTH
WILLIAMSBURG, VA 23188                               P‐0039867 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEITZMAN, ELLIOT
7220 DEBBE DRIVE
DALLAS, TX 75252‐6353                                P‐0056336    2/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEKONY, GLENN
5604 ELEANOR CT
ALEXANDRIA, VA 22303‐1115                              794       10/28/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WELBORN, REGAN V
107 MERRICK ST
SHREVEPORT, LA 71104                                 P‐0056248 1/31/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELBOURN III, WILLIAM A
114 HEDGE NETTLE COURT
SUNSET, SC 29685                                     P‐0036911 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELBOURN, MARILYN G
114 HEDGE NETTLE COURT
SUNSET, SC 29685                                     P‐0036910 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELBOURNE, TODD G
537 CLIFDEN DRIVE
MADISON, WI 53711                                    P‐0021644 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, AIMEE C
10 ATHERTON ROAD
EAST GREENWICH, RI 02818                             P‐0036873 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, ANNE E
643 OHIO AVENUE
ERWIN, TN 37650                                      P‐0002819 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3500 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1664 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WELCH, ARLENE F
810 NORTH PARK DRIVE
ARKADELPHIA, AR 71923                                P‐0016460 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, DAVID M
702 TAHITI DRIVE
GRANBURY, TX 76048                                   P‐0010545 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, DAVID M
702 TAHITI DRIVE
GRANBURY, TX 76048                                   P‐0010554 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, GARY M
6338 BRIAR HILL RD.
PARIS, KY 40361                                      P‐0008158 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, JAMES T
13 MALVERN LN
BELLA VISTA, AR 72714                                P‐0014815 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, JOHN P
3800 JEFFERSON BLVD.
VIRGINIA BEACH, VA 23455                             P‐0011568 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, KATHLEEN A
112 CREAMERY BROOK RD
BROOKLYN, CT 06234                                   P‐0035905 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, KATHLEEN A
112 CREAMERY BROOK RD
BROOKLYN, CT 06234                                   P‐0035959 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, KIM M
960 DAYTONA STREET
COCOA, FL 32927                                      P‐0001101 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, LARNA L
7923. HOLLOWAY RD..
BRITTON, MI 49229                                    P‐0020586 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, MARY J
324 LUCKEY RD BOX 27
LUCKEY, OH 43443                                     P‐0016743 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, PAUL S
3800 JEFFERSON BLVD.
VIRGINIA BEACH, VA 23455                             P‐0018396 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, RICKIE C
5125 N GOLDENROD COURT
PEORIA, IL 61615                                     P‐0040236 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, TERRIE J
513 ACHIEVEMENT DR
NASHVILLE, TN 37209                                  P‐0050990 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELCH, WILLIAM O
10720 RIVER PLANTATION DRIVE
AUSTIN, TX 78747                                     P‐0007304 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELDE, JACOB M
10532 180TH ST
WADENA, MN 56482                                     P‐0036476 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELDON, ADAM J
8107 HENDERSON RD
GOODRICH, MI 48438                                   P‐0045811 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELDON, BILL G
1712 INGLESIDE DR.
FLOWER MOUND, TX 75028                               P‐0015079 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3501 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1665 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
WELDON, EDWARD T
119 BRUCE RD
WASHINGTON CROSS, PA 18977                          P‐0043819 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELDON, MELISSA L
412 SE LANA STREET
LEES SUMMIT, MO 64063                               P‐0020324 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELDON, MEREDITH N
8107 HENDERSON RD
GOODRICH, MI 48438                                  P‐0045792 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELDON, NATTLIE A
6383 HERONWALK DRIVE
GULF BREEZE, FL 32563                               P‐0033828 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELDON, WARREN
9408 N SORENSON CT
SPOKANE, WA 99208                                   P‐0050980 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELGE, EVELYN
101 PRIOR PL
YONKERS, NY 10710                                   P‐0011673 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELKER, MARILYN
3538 W US HWY 36
URBANA, OH 43078                                    P‐0002917 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELKER, RICK R
3212 SANTA ANA AVENUE
CLOUIS, CA 93619                                    P‐0029026 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELKER, ROBERT
6710 CARRIAGE DRIVE SW
MABLETON, GA 30126                                  P‐0046299 12/25/2017     TK Holdings Inc., et al.                    $50,000.00                                                                                    $50,000.00
WELL FARGO AUTO FINANCE
RAMOS, ROSARIO
331 E 108TH ST
LOS ANGELES, CA 90061                               P‐0051508 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
WELL, BRADLEY E.
PO BOX 734
LUCERNE VALLEY, CA 92356                              4486    12/27/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WELLBORN, VIRGINIA L
6585 MCCALLUM BLVD, #116
DALLAS, TX 75252                                    P‐0041815 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLBROCK, ANN L
27 TALL TIMBRS
WATCHUNG, NJ 07069‐6426                             P‐0006132 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLINGTON, AUSHANTE
17930 MURCOTT BLVD
LOXAHATCHEE, FL 33470                               P‐0000934 10/20/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                    $15,000.00
WELLINGTON, SHARIMA
1946 IRON STREET
APT.10
NORTH CHARLESTON, SC 29406                            465     10/21/2017        TK Holdings Inc.                         $10,037.59                                 $0.00                                              $10,037.59
WELLMAKER, KENNETH A
181 WHIPPOORWILL DRIVE
OAK RIDGE, TN 37830                                 P‐0015400 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLMAN, THOMAS N
721 WOLVERINE RD
MASON, MI 48854                                     P‐0032222 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00




                                                                                          Page 3502 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1666 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
WELLS FARGO
BREWER, CAROL J
208 W WASHINGTON AVE
VILLA GROVE, IL 61956                                P‐0005165 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS FARGO
BOWLING, ANGELICA H
61 SPENCER STREET
LYONS, NY 14489                                      P‐0018790 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS FARGO DEALER SERVICES
MAC T9017‐026
P.O.BOX 168048
IRVING, TX 75016‐8048                                  1865      11/5/2017        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
WELLS, ANGELA K
945 S. OSAGE AVE #308
INGLEWOOD, CA 90301                                  P‐0053883   1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS, AUSTIN M
151 CHERRY STREET
DURYEA, PA 18642                                     P‐0053505   1/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS, BRANDON E
6820 SWALLOW LN
NRH, TX 76182                                        P‐0055886 1/26/2018       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS, BRIAN R
NO ADDRESS PROVIDED
                                                     P‐0027670 11/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS, BRITTANY R
4607 GEORGIA ST
SANTA FE, TX 77517                                   P‐0032361 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS, CAROLYN W
14935 COUNTY ROAD 29
JEMISON, AL 35085                                    P‐0050749 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS, CASEY T
3856 DEERFIELD DR
JACKSON, MI 49203‐1107                               P‐0051040 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS, CELESTE A
3113 GREEN VALLEY DRIVE
EAST POINT, GA 30344                                 P‐0032613 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS, CHRISTOPHER
17 FLINT RIDGE DRIVE
MABLETON, GA 30126                                   P‐0019455 11/8/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
WELLS, COLLEEN M
PO BOX 1138
ANNA, TX 75409                                       P‐0044511 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS, DAVID W
311 SOUTH WINGFIELD RD.
GREER, SC 29650                                      P‐0046637 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS, GORDON A
11704 N. 150TH E. AVE.
COLLINSVILLE, OK 7402Q1                              P‐0000137 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS, GORDON A
11704 N. 150TH E. AVE
COLLINSVILLE, OK 74021                               P‐0000139 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS, GORDON A
11704 N. 150TH E. AVE.
COLLINSVILLE, OK 74021                               P‐0000153 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                            Page 3503 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1667 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WELLS, HAYLEY
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                        P‐0043899 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WELLS, JAMES T.
PO BOX 505
CALIMESA, CA 92320‐0505                                  2017    11/9/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WELLS, JERRY
127 SMEE RD.
CROSSVILLE, TN 38572                                   P‐0039811 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, JESSICA
1421 PRINCETON AVE, SW
BIRMINGHAM, AL 35211                                     3982    12/12/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WELLS, JESSICA
1421 PRINCETON AVE, SW
BIRMINGHAM, AL 35211                                     3983    12/12/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WELLS, JORDAN A
1714 JAMES POINTE DRIVE
BARTOW, FL 33830                                       P‐0000438 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, KRISTIN M
4148 WEST GROVERS AVENUE
GLENDALE, AZ 85308                                     P‐0012168 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, LARS M
11208 OVERLOOK DR. NE
ALBUQUERQUE, NM 87111                                  P‐0029740 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, LAURA A
304 MAPLE DRIVE
APPLETON, WI 54913                                     P‐0012945 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, LYDIA M
3216 TOWNHOUSE DRIVE
GROVE CITY, OH 43123                                   P‐0014548 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, MARCUS T
2744 HAMPSHIRE RD APT. 7
CLEVELAND HEIGHT, OH 44106                             P‐0046180 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, MAX D
722 HEATHER CT
WATSONVILLE, CA 95076                                  P‐0031878 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, MICHAEL B
350 69TH STREET APT 6
MIAMI BEACH, FL 33141                                  P‐0003550 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, MICHAEL T
9310 PROSPECT AVENUE
SANTEE, CA 92071                                       P‐0041789 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, MONIQUE S
8853 SENECA RD
PALMETTO, GA 30268                                     P‐0012963 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, RENO L
1013 BIG TORCH STREET
RIVIERA BEACH, FL 33407                                P‐0048214 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, SHARON L
110 WILDFLOWER RD
PITTSBURGH, KS 66762                                   P‐0027519 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WELLS, STEPHANIE R
11704 N. 150TH E. AVE.
COLLINSVILLE, OK 74021                                 P‐0000136 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3504 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1668 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
WELLS, STEPHEN
27930 SUMMER PLACE DRIVE
WESLEY CHAPEL, FL 33544                                221     10/20/2017        TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
WELLS, STEVEN
2810 W SOUTHERN AVE
PHOENIX, AZ 85041                                    P‐0003563 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS, WENDY F
4303 WHITSETT AVENUE
#7
STUDIO CITY, CA 91604                                P‐0014828 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS‐HAYES, EUPHEMIA D
3120 N.W. 53 LANE
MIAMI, FL 33142                                      P‐0023986 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS‐HAYES, EUPHEMIA D
3120 N.W. 53RD LANE
MIAMI, FL 33142                                      P‐0024005 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELLS‐STROZIER, MARSAY L
P.O. BOX 301
GRAND BLANC, MI 48480                                P‐0037431 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELMERS, JANICE K
10951 N. 91ST. AVE.
LOT 14
PEORIA, AZ 85345                                     P‐0007116 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELMERS, JANICE K
10951 N. 91ST. AVE
LOT 14
PEORIA, AZ 85345                                     P‐0007118 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELNIAK, ERICA L
12621 PATRICK CIR
OMAHA, NE 68164                                      P‐0011899 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELSCH, DALE
120 INDIANWOOD DR.
STROUDSBURG, PA 18360                                P‐0011752 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELSH, CHARRAY
2086 FENTON ST
HAMILTON, OH 45011                                     1720    11/8/2017         TK Holdings Inc.                         $25,000.00                                                                                    $25,000.00
WELSH, DONALD D
734 N. PARK AVE #403
FREMONT, NE 68025                                    P‐0017533 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELSH, PATRICIA M
801 OLSON AVE.
UNIT E
APPLETON, WI 54914                                   P‐0011506 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELSH, RAYMOND E
6600 BARCELONA
IRVING, TX 75039                                     P‐0032896 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELSH, RAYMOND E
6600 BARCELONA
IRVING, TX 75039                                     P‐0032902 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELSH, RAYMOND E
6600 BARCELONA
IRVING, TX 75039                                     P‐0032907 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELSH, RAYMOND E
6600 BARCELONA
IRVING, TX 75039                                     P‐0032909 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3505 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1669 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
WELSH, RAYMOND E
6600 BARCELONA
IRVING, TX 75039                                    P‐0032914 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELTER, DONNA S
3291 JACKSON ROAD
GIBSONIA, PA 15044                                  P‐0034255 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELTER, DONNA S
3291 JACKSON ROAD
GIBSONIA, PA 15044                                  P‐0034258 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELTER, KEITH J
1534 44TH AVE
SAN FRANCISCO, CA 94122                             P‐0015724 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELTHER, THOMAS
33161 CARDINAL COURT
LOS FRESNOS, TX 78566                                 651     10/26/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WELTS, JENNIFER L
15 WYMAN STREET UNIT 23
CONCORD, NH 03301                                   P‐0018939 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WELTY, ANDREW M
826 CORTE BAYA VISTA
OXNARD, CA 93030                                    P‐0029571 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WEMYSS, GEORGE S
115 LAKEHILL RD #338
BURNT HILLS, NY 12027                               P‐0011926 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WENATCHEE VALLEY HOSPITAL
820 N. CHELAN AVE.
WENATCHEE, WA 98807‐0489                              3616    11/27/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WENCE, DEAN E
9195 MATTHEW DR.
MANASSAS PARK, VA 20111                             P‐0034814 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WENCE, DEAN E
9195 MATTHEW DR.
MANASSAS PARK, VA 20111                             P‐0055412 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WENDERLICH, DANIEL K
17551 LATHERS
LIVONIA, MI 48152                                   P‐0026875 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WENDLER, ERICK N
30371 VIA ALCAZAR AVE
LAGUNA NIGUEL, CA 92677                             P‐0022302 11/10/2017     TK Holdings Inc., et al.                       $423.81                                                                                       $423.81
WENDLER, SANDRA
30371 VIA ALCAZAR AVE
LAGUNA NIGUEL, CA 92677                             P‐0022297 11/10/2017     TK Holdings Inc., et al.                       $413.81                                                                                       $413.81
WENDLER, SHIRLEY
W18028 STATE HWY 153
WITTENBERG, WI 54499                                  2727    11/17/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WENDLER, SHIRLEY M
W18028 STATE HWY 153
WITTENBERG, WI 54499                                P‐0042364 12/18/2017     TK Holdings Inc., et al.                  $1,000,000.00                                                                                $1,000,000.00
WENDT, CHAILLIE
16810 TREE STAR LANE
CYPRESS, TX 77429                                   P‐0049958 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WENDT, EDWARD G
3 HAMILTON HEATH DR
TAMPA, FL 33604                                     P‐0020514 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                          Page 3506 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1670 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WENDT, KAYLA
16810 TREE STAR LANE
CYPRESS, TX 77429                                      P‐0049933 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENG, YU TING
753 HATHERDEN CT
FOLSOM, CA 95630                                       P‐0039047 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENG, ZUDE
819 S GROVE AVE
OAK PARK, IL 60304                                     P‐0041041 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENGER, AUSTIN M
2944 CHAMBERLAIN ROAD
FAIRLAWN, OH 44333                                     P‐0052546 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENGER, GEORGE E
3295 WAYNE ROAD
CHAMBERSBURG, PA 17202                                 P‐0010134 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENNERBERG, ERNEST W
711 ALMAR AVE.
PACIFIC PALISADES, CA 90272                              1598    11/2/2017         TK Holdings Inc.                                                 $0.00                                                                     $0.00
WENNERSTROM, GORDON P
7811 WEST 111TH STREET
BLOOMINGTON, MN 55438                                  P‐0026930 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENNERSTROM, PAUL G
7811 WEST 111TH STREET
BLOOMINGTON, MN 55438                                  P‐0027309 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENSAUER, MARIE
218 LAUREL RD
GREENE, NY 13778                                       P‐0032659 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENTWORTH JR, LEONARD P
8814 HOWLING FOX COVE
HERNANDO, MS 38632                                     P‐0026159 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENTWORTH, DAVID M
1705 COUNTY RD 22
ASHVILLE, AL 35953                                     P‐0049752 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENTWORTH, GEOFFREY M
1758 F ST
SPARKS, NV 89431                                       P‐0050757 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENTZ, DALE R
1666 SALLAL ROAD
WOODBURN, OR 97071                                     P‐0020232 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENTZ, MARK
1541 MANASCO CIRCLE
FOLSOM, CA 95630‐7348                                  P‐0042577 12/19/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
WENZEL, ROMANA
7901 MELCOMBE WAY
WAKE FOREST, NC 27587                                  P‐0034078 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENZEL, STEVE E
P.O. BOX 1877
BANDON, OR 97411                                       P‐0009371 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENZEL, STEVE E
P.O. BOX 1877
BANDON, OR 97411                                       P‐0009378 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENZEL, STEVE E
NO ADDRESS PROVIDED
                                                       P‐0009392 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3507 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1671 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WENZL, CRAIG W
140 S VAN NESS AVE UNIT 604
SAN FRANCISCO, CA 94103                               P‐0046305 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENZL, LOREEN M
120 BRUNGARDT DR
CABOT, AR 72023                                       P‐0046535 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WENZL, SHALENE T
807 THUNDERBIRD DR
FLORENCE, SC 29501                                    P‐0001394 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEPEE, JESSICA
43221 BALTUSROL TERRACE
ASHBURN, VA 20147                                     P‐0045198 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEPEE, MATTHEW JAC C
43221 BALTUSROL TERRACE
ASHBURN, VA 20147                                     P‐0044860 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEPPNER, ROBERT ARTHUR
3604 SE CLINTON STREET
PORTLAND, OR 97202                                      2092    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WERDERITSCH, ANTHONY J
6371 ANN ARBOR SALINE RD
SALINE, MI 48176                                      P‐0047848 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERGELAND, KARI A
PO BOX 1013
YACHATS, OR 97498                                     P‐0026981 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERLING, SANDY L
1285 S WHEELING WAY
AURORA, CO 80012                                      P‐0016537 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERLY, TRINA M
8359 ELK GROVE FLORIN ROAD
#103‐137
SACRAMENTO, CA 95829                                  P‐0029895 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERMERS, JENNIFER A
4824 CONTOUR COURT
OCEANSIDE, CA 92057                                   P‐0049037 12/27/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WERMERS, JENNIFER A
4824 CONTOUR COURT
OCEANSIDE, CA 92057                                   P‐0049085 12/27/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WERMERS, RAYMOND J
BOX 75
ETHAN, SD 57334‐0075                                  P‐0057506 2/26/2018      TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
WERNER, DOUGLAS B
809 HAAWI ST.
WAILUKU, HI 96793                                     P‐0021151 11/9/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WERNER, KARL W
6208 KEY COURT
BENSALEM, PA 19020                                    P‐0026512 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERNER, LOREN J
2427 KUHIO AVE. #1904
HONOLULU, HI 96815                                    P‐0012545 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERNER, PETE
415 MAPLE DRIVE
LOS ALAMOS, NM 87544                                    941     10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WERNER, POLLY J
38654 AURORA TER
FREMONT, CA 94536                                     P‐0015974 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3508 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1672 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WERNER, POLLY J
38654 AURORA TER
FREMONT, CA 94536                                    P‐0030391 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERNIMONT, LEAH R
123 CIMARRON RD
APPLE VALLEY, MN 55124                               P‐0047578 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERSCHLER, BERNARD Z
42 PASTURE LANE
CHATHAM, MA 02633                                    P‐0036801 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERT, RAGNAR
1224 NE WALNUT
371
ROSEBURG, OR 97470                                   P‐0057427 2/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERT, ROBERT A
1146 E. WALTON ROAD
SHEPHERD, MI 48883                                   P‐0018245 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERT, ROBERT J
178 MAPLE DRIVE
FREDERICKSBURG, PA 17026                             P‐0026020 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERTHEIM, LESLIE M
NO ADDRESS PROVIDED
                                                     P‐0022500 11/11/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WERTHEIM, LESLIE M
PO BOX 270
MILLWOOD, NY 10546                                   P‐0022502 11/11/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WERTHEIM, LESLIE M
PO BOX 270
MILLWOOD, NY 10546                                   P‐0022508 11/11/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WERTKIN, RITA T
17333 SAINT JAMES CT.
BOCA RATON, FL 33496                                 P‐0010944 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERTZ, JUSTIN D
2130 PINTAIL CT
WICHITA, KS 67235                                    P‐0044342 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERTZ, KURT J
2100 HARVARD AVE
WILLIAMSPORT, PA 17702                                 1619    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WERTZ, MICHAEL J
730 BROOKSIDE CT.
VACAVILLE, CA 95688                                  P‐0015357 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERTZ, RICHARD L
735 SECOND STREET
BEAVER, PA 15009                                     P‐0026219 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WERTZ, RITA DOLOROSA
2100 HARVARD AVE
WILLIAMSPORT, PA 17702                                 2067    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WERTZ, SHARON J
3418 MYRTLE AVENUE
LONG BEACH, CA 90807                                 P‐0048449 12/26/2017     TK Holdings Inc., et al.                     $2,523.00                                                                                    $2,523.00
WERTZ, SHARON J
3418 MYRTLE AVENUE
LONG BEACH, CA 90807                                 P‐0048465 12/26/2017     TK Holdings Inc., et al.                     $4,060.00                                                                                    $4,060.00
WERY, FRANCISCA E
4235 NE 92ND ST
SEATTLE, WA 09115                                    P‐0050909 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3509 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1673 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WESCHE, BRADON
304 S JONES BLVD #3218
LAS VEGAS, NV 89107                                  P‐0024191 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, ANGELIQUE
PO BOX 2263
DOUGLAS, GA 31533                                    P‐0051705 12/27/2017     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
WESLEY, ANGELIQUE L
PO BOX 2263
DOUGLAS, GA 31533                                    P‐0051668 12/27/2017     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
WESLEY, ANGELIQUE L
PO BOX 2263
DOUGLAS, GA 31533                                    P‐0051677 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WESLEY, ANGELIQUE L
PO BOX 2263
DOUGLAS, GA 31533                                    P‐0051714 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WESLEY, ANTHONY
554 KINGSWOOD DRIVE
HUEYTOWN, AL 35023                                   P‐0049016 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, CHRISTOPHER P
9479 ATCHISON CT
WEST CHESTER, OH                                     P‐0003331 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, DORIS P
7051 SAN SEBASTIAN CIRCLE
BOCA RATON, FL 33433‐1014                            P‐0051541 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, DORIS P
7051 SAN SEBASTIAN CIRCLE
BOCA RATON, FL 33433‐1014                            P‐0052159 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, DUANE
2304 KINGSTON ST S
SAINT PETERSBURG, FL 33711                           P‐0044406 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, LAURIE
63 TACONIC ROAD
MILLWOOD, NY 10546                                   P‐0027081 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, MARK J
2068 MCCREA RD
THOUSAND OAKS, CA 91362                              P‐0026444 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, MICHELLE K
63 TACONIC ROAD
MILLWOOD, NY 10546                                   P‐0016766 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY, RACHEL N
63 TACONIC ROAD
MILLWOOD, NY 10546                                   P‐0016762 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESLEY‐PRUENTE, CHRISTINE A
9600 HADLEY
OVERLAND PARK, KS 66212                              P‐0034794 12/2/2017      TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
WESMILLER, LORI
193 GATES HOLLOW
BRADFORD, PA 16701                                   P‐0009173 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESMILLER, LORI L
193 GATES HOLLOW
BRADFORD, PA 16701                                   P‐0009221 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESNER, JOSEPH W
25106 S 637 ROAD
GROVE, OK 74344                                      P‐0041810 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3510 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1674 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WESS, RICHARD J
2960 THOMAS GRADE
MORGAN HILL, CA 95037                               P‐0045191 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESSEL, NEIL
2027 EUCLID ST., APT. D
SANTA MONICA, CA 90405                              P‐0013667 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESSEL, ROGER
504 N. PARKWOOD DRIVE
MUNCIE, IN 47304                                    P‐0007148 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESSELS, ERIC J
6140 LERNER LANE
BROAD RUN, VA 20137                                 P‐0040199 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST COAST CONCRETE CONTR INC
707 13TH STREET
HUNTINGTON BEACH, CA 92648                          P‐0035802 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST DEVILLE, JENNIFER L
42 PETE PAUL ROAD
DEVILLE, LA 71328                                   P‐0032720 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST LAKE FINANCIAL
DECATUR, SAMUEL D
147 NW 43RD ST
OAKLAND PARK, FL 33309                              P‐0049985 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST STREET MOTORS, LLC
HILL, WARD HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                     P‐0050491 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, ARIFAH
7811 HORNWOOD DR.
HOUSTON, TX 77036                                   P‐0003917 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, BILLY W
2596 PRINCE DR
LINCOLNTON, NC 28092                                P‐0009086 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, CARLY V
1716 WINTHROP AVE
CHARLOTTE, NC 28203                                 P‐0019702 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, DAVID M
534 MCCONNELL LN
WHITEMAN AFB, MO 65305                              P‐0012126 11/1/2017      TK Holdings Inc., et al.                      $344.73                                                                                       $344.73
WEST, DAVID R
4112 101 ST W
BRADENTON, FL 34210                                 P‐0032388 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, DESIREE S
16 COLLAMORE ST
WINCHESTER, MA 01890                                P‐0054834 1/16/2018      TK Holdings Inc., et al.                    $18,000.00                                                                                   $18,000.00
WEST, DORENE B
14635 STANBRIDGE DR.
HOUSTON, TX 77083                                   P‐0006947 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, GARY R
104 OAK VALLEY DRIVE
COLLEYVILLE, TX 76034‐3229                          P‐0027353 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, GARY R
104 OAK VALLEY DRIVE
COLLEYVILLE, TX 76034‐3229                          P‐0027515 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, GUY W
PO BOX 101
AVERY, CA 95224                                     P‐0025454 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3511 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1675 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WEST, JANE R
8206 BEECHWOOD LANE
CLINTON, MD 20735                                      P‐0054141   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, JOHN
1410 SOUTH SHORE DRIVE
SURF CITY, NC 28445                                    P‐0044501 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, JOHN
1410 SOUTH SHORE DRIVE
SURF CITY, NC 28445                                    P‐0044507 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, JOHN
1410 SOUTH SHORE DRIVE
SURF CITY, NC 28445                                    P‐0044521 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, JOHN
1410 SOUTH SHORE DRIVE
SURF CITY, NC 28445                                    P‐0044527 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, JONAH C
4634 14TH ST.
BOULDER, CO 80304                                      P‐0034878 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, KAWANDA L
405 COMMUNITY DRIVE
WAYCROSS, GA 31501                                     P‐0031917 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, KIMBERLY
5925 MEADOWLAND DR
KNOXVILLE, TN 37924                                    P‐0005491 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, MARY K
NO ADDRESS PROVIDED
                                                       P‐0028524 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, MELANIE M
30220 CHEVIOT HILLS DR
FRANKLIN, MI 48025                                     P‐0038547 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, MICHELLE S
719 W CHURCH ST
SALUDA, SC 29138                                       P‐0017078 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, MORTON
7811 CICADA DR
MISSOURI CITY, TX 77459                                P‐0032351 11/27/2017     TK Holdings Inc., et al.                      $700.00                                                                                       $700.00
WEST, MORTON
7811 CICADA DR
MISSOURI CITY, TX 77459                                P‐0032353 11/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WEST, MORTON
7811 CICADA DR
MISSOURI CITY, TX 77459                                P‐0032368 11/27/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WEST, PAMELA J
P.O. BOX 358557
GAINESVILLE, FL 32635                                  P‐0008975 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, PHEANNAH
1800 HILLANDALE AVE
COLUMBUS, OH 43229                                     P‐0048735 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, PHYLLIS D
NO ADDRESS PROVIDED
                                                       P‐0018629 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, RICHARD A
2749 S SHERMAN ST
ENGLEWOOD, CO 80113                                    P‐0002597 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3512 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1676 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WEST, RODNEY
3205 LLOYDS LANE J2
MOBILE, AL 36693                                     P‐0004717 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, RODNEY
3396 SPRINGNITE DR
COLORADO SPRINGS, CO 80916                           P‐0056050 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, SHERRY
66 CEDAR ROAD
PITTSGROVE, NJ 08318                                 P‐0011006 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, SUZANNE N
3526 RUFFED GROUSE RD
EAGLE MOUNTAIN, UT 84005                             P‐0038967 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, THERESA L
70 BUENA VISTA AVE
SUISUN CITY, CA 94585                                P‐0025229 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST, THOMAS
6180 S ASTRONOMER AVE
BOISE, ID 83709                                      P‐0012621 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTBERRY, HENRY J
1921 STUCKEY LANE
STATESBORO, GA 30461                                 P‐0040746 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTBROOK, FREDERICK J
6475 TODD ACRES DR.
THEODORE, AL 36582‐2609                              P‐0013423 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTBROOK, FREDERICK J
6475 TODD ACRES DR.
THEODORE, AL 36582‐2609                              P‐0025884 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTBROOK, MELISSA
12054 HIRAM PLACE NE
SEATTLE, WA 98115                                    P‐0034112 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTBROOK, PEGGY A
5617 GRADE RD
MOBILE, AL 36693                                     P‐0012767 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTBROOK, PEGGY A
5617 GRADE RD
MOBILE, AL 36693                                     P‐0026457 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTBROOK, TRACY D
135 BOGGY LANE
MENA, AR 71953                                       P‐0034987 12/3/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WESTBROOKS, TIMOTHY H
1171 BALTIMORE ROAD
ADVANCE, NC 27006                                    P‐0000811 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTBY, KENNETH
3552 RAINEY RD
HIBBING, MN 55746                                      2992    11/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WESTBY, PAUL A
1274 CAMPGROUND RD
TROY, TN 38260                                       P‐0034348 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTCOTT, KATHERINE E
80 DAMON ROAD APT 5301
NORTHAMPTON, MA 01060                                P‐0005951 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTDYK, DANE
87 MOUNT OLIVE RD
BUDD LAKE, NJ 07828                                  P‐0005500 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3513 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1677 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WESTER, JAMES M
10420 SW 198TH ST
CUTLER BAY, FL 33157‐8507                            P‐0004117 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTERFELHAUS, PENNY J
823 FORT JOHNSON ROAD
CHARLESTON, SC 29412                                 P‐0008363 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTERFIELD, STEVEN J
3387 ELIZABETHS WAY
SEYMOUR, IN 37274                                    P‐0002637 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTERLUND, MICHAEL
6285 LINKYTHORN LN.
CLARKSVILLE, MD 21029                                  1628    11/2/2017         TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
WESTERMAN, BENJAMIN M
5086 TOWNE CENTRE DRIVE
SAINT LOUIS, MO 63128                                P‐0036429 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTERMAN, BENJAMIN M
5086 TOWNE CENTRE DRIVE
SAINT LOUIS, MO 63128                                P‐0036594 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTERMAN, BRIAN
501 KENTON CT
PASO ROBLES, CA 93446                                P‐0029077 11/20/2017     TK Holdings Inc., et al.                      $300.00                                                                                       $300.00
WESTERMANN, TERRY L
265 VENICE WAY
UNIT 1301
MYRTLE BEACH, SC 29577                               P‐0019733 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTERN CORRECTIONAL CORP
PO BOX 104
ARCHIBALD, LA 71218                                  P‐0018837 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTERN SURETY COMPANY
LAW OFFICES OF MICHAEL P. O'CONNOR
MICHAEL P. O'CONNOR, ESQ.
10 ESQUIRE ROAD, SUITE 14
NEW CITY, NY 10956                                     2129    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WESTERN TECHNOLOGY CENTER DIST. NO. 12
ATTN: PAMELA CLARK
P.O. BOX 1469
BURNS FLAT, OK 73624‐1469                              3916    12/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WESTFALL, KAREN
3203 HARDSCRABBLE RD
ERIEVILLE, NY 13061                                  P‐0018270 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTFALL, ROXANNE WELLS
13127 OVERLOOK PASS
ROSWELL, GA 30075                                      2372    11/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WESTFIELD MOTOR SALES
JOHNSON, ALBERT D
1120 VINE STREET
NOBLESVILLE, IN 46060                                P‐0045395 12/23/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
WESTFIELD MOTOR SALES
JOHNSON, AL D
1120 VINE STREET
NOBLESVILLE, IN 46060                                P‐0047104 12/26/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WESTFIELD MOTORS
JOHNSON, ALBERT D
1120 VINE STREET
NOBLESVILLE, IN 46060                                P‐0046929 12/26/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00

                                                                                           Page 3514 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1678 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address          Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WESTFIELD, STEPHEN M
107 DOBBS PL
GOLDSBORO, NC 27534                                  P‐0001231 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTFIELD, STEPHEN M
107 DOBBS PL
GOLDSBORO, NC 27534                                  P‐0001235 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTGARD, KERRI
1002 6TH AVE NE
DILWORTH, MN 56529                                     3125      11/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WESTGARD, KERRI S
1002 6TH AVE NE
DILWORTH, MN 56529                                   P‐0030527 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTHOELTER, LORIANNE C
17925 N OLD NUMBER 7
STURGEON, MO 65284                                   P‐0006371 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTHOFF, GEOFFREY M
17340 DOE RUN RD
NEW LONDON, MO 63459                                 P‐0017629 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTHOVEN, JENNIFER
139 MOUNT VERNON DRIVE
DECATUR, GA 30030                                    P‐0038193 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTLUND, MARYANN
263 GRANT COURT
BRICK, NJ 08724                                      P‐0014251 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTMAN, ROGER
5627 DARTMOUTH ST
CHURCHTON, MD 20733                                  P‐0022930 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTMAN, ROGER
5627 DARTMOUTH ST
CHURCHTON, MD 20733                                  P‐0022931 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTMINSTER AUTOMOTIVE GROUP, INC. DBA HONDA WORLD
16901 MILLIKAN AVE.
IRVINE, CA 92606                                       2219      11/9/2017         TK Holdings Inc.                                                                                       $0.00                               $0.00
WESTMORE, REBECCA M
931 PIEDMONT DRIVE
SACRAMENTO, CA 95822                                 P‐0056384    2/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTMORELAND, BETTY J
2031 MCLAREN RD
NORTH PALM BEACH, FL 33408                           P‐0002256 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTON, KARL W
P O BOX 201924
AUSTIN, TX 78720‐1924                                P‐0029625 11/20/2017       TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
WESTON, VERONICA
9834 LAURENCE AVE
ALLEN PARK, MI 48101                                 P‐0036397 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTPHAL, JUDITH E
2297 TIGER COURT
GREEN BAY, WI 54311                                  P‐0021992 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTRA, CURTIS R
29433 N 50TH STREET
CAVE CREEK, AZ 85331                                 P‐0011063 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEST‐SMITH, SHARON D
1030 N.W. LITTLE RIVER DRIVE
MIAMI, FL 33150‐2359                                 P‐0006662 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3515 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1679 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WEST‐SMITH, SHARON D
1030 N.W. LITTLE RIVER DRIVE
MIAMI, FL 33150‐2359                                P‐0006676 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WESTWOOD II, JAMES DOUGLAS
185 INDIAN CREEK PARKWAY 107
JUPITER, FL 33458                                     403     10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WETNIGHT, JACK L
3365 OAKLAND DR.
FLINT, MI 48507                                     P‐0015166 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WETTERAU, PAUL J
731 ANDERSON AVE
FRANKLIN SQUARE, NY 11010                           P‐0008319 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WETTLAUFER, JEFFREY B
58 CONNELLY AVE
BUDD LAKE, NJ 07828                                 P‐0049642 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WETZEL, DARYL A
42891 HAMILTON WAY
FREMONT, CA 94538                                   P‐0016352 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WETZEL, HELEN M
5451 CARLETON ROCKWOOD ROAD
SOUTH ROCKWOOD, MI 48179                            P‐0040863 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WETZEL, ROBERT L
3061 RICE ROAD
WARFORDSBURG, PA 17267                              P‐0052260 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WETZLER, BARBARA
2343 CAROLTONROAD
MAITLAND, FL 32751                                  P‐0007901 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEXLER, SCOTT J
1302 GLOUCESTER CIRCLE
CAROL STREAM, IL 60188                              P‐0039396 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WEY, EMILY
1801 WYNKOOP ST
APT 302
DENVER, CO 80202                                    P‐0005382 10/26/2017     TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
WEYENBERG, MARK E
N1846 MEDINA DRIVE
GREENVILLE, WI 54942                                P‐0030234 11/22/2017     TK Holdings Inc., et al.                      $315.93                                                                                       $315.93
WEYENBERG, MARK E
N1846 MEDINA DRIVE
GREENVILLE, WI 54942                                P‐0054387 1/10/2018      TK Holdings Inc., et al.                      $650.00                                                                                       $650.00
WEYL, MAYA
12100 GLEN MILL ROAD
POTOMAC, MD 20854                                   P‐0024897 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHACK, TERENCE S
4904 OLYMPIA DRIVE
INDIANAPOLIS, IN 46228                              P‐0042680 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALE, DAVID E
905 HOPKINS AVENUE
MOUNT PLEASANT, MI 48858                            P‐0027916 11/16/2017     TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
WHALEN, ANDREW B
8501 FREEDOM WAY
NORTH RICHLAND H, TX 76182                          P‐0055183 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEN, BEVERLY J
2204 ELMWOOD LN
CROSS PLAINS, WI 53528‐9522                         P‐0025764 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 3516 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1680 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WHALEN, EARL J
4850 PASATIEMPO DR
MONEE, IL 60449                                      P‐0024927 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEN, LINDA M
7 TEMPLETON WAY
UNIT 1
BOSTON, MA 02124                                     P‐0016313 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEN, SEAN
102 SILK HOPE DR
CARY, NC 27519                                       P‐0045845 12/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEN, THOMAS J
45 JAMES NCK
SAINT JAMES, NY 11780                                P‐0036140 12/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEY, ALMA KAY
12 POLARIS TERRACE NW
ROME, GA 30165                                       P‐0028177 11/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEY, ALMA KAY
12 POLARIS TERR.
ROME, GA 30168                                       P‐0057363 2/18/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEY, JENNA M
17006 FITZGERALD
LIVONIA, MI 48154                                    P‐0039154 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHALEY, MICHAEL J
600 E OAK DR
ROUND ROCK, TX 78664                                 P‐0054579 1/13/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHAPLES, MICHAEL S
164 PHEASANT RUN
BATTLE CREEK, MI 49015                               P‐0034557 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHAPLES, MICHAEL S
164 PHEASANT RUN
BATTLE CREEK, MI 49015                               P‐0034573 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHARTON, NANCY A
49 PENNSYLVANIA AVENUE
PORT JERVIS, NY 12771                                P‐0008560 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHARTON, PATRICIA A
3 KINGSBURY SQ APT11A
TRENTON, NJ 08611                                    P‐0056992    2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHATLEY, VERONICA
402 BIRCH AVENUE
SELMA, AL 36701                                      P‐0004260 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHEATLEY III, RUSSELL E
4887 CASA GRANDE DR
AMMON, ID 83406                                        4175      12/21/2017        TK Holdings Inc.                          $5,600.00                                                                                    $5,600.00
WHEATLEY III, RUSSELL E
4887 CASA GRANDE
AMMON, ID 83401                                      P‐0055067 1/17/2018        TK Holdings Inc., et al.                     $5,600.00                                                                                    $5,600.00
WHEATLEY, ROGER D
3101 E PORTER AVE
DES MOINES, IA 50320                                 P‐0014119 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHEATON, BERTHA
FITZGERALD & MCELROY P.C.
3402 EMANCIPATION SUITE 200
HOUSTON, TX 77004                                    P‐0052874 12/27/2017       TK Holdings Inc., et al.                   $300,000.00                                                                                  $300,000.00
WHEATON, DIXIE L
2610 BEACH DRIVE
BELPRE, OH 45714                                     P‐0041896 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                             Page 3517 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1681 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
WHEELER INDUSTRIES, INC.
RANDALL DANSKIN, P.S.
ATTN: J. TODD TAYLOR
601 W. RIVERSIDE AVE, SUITE 1500
SPOKANE, WA 99201                                        4135    12/19/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WHEELER JR, JAMES H
919 FOREST HILLS DRIVE
HENDERSON, NC 27537                                    P‐0002449 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHEELER, BRANNON K
1750 BELLEAIR FOREST DR. C‐12
#C‐12
BELLEAIR, FL 33756                                     P‐0005114 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHEELER, CYNTHIA
7773 CORONA CT
LARKSPUR, CO 80118                                     P‐0038944 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHEELER, DANIEL
131 W SENECA ST #117
MANLIUS, NY 13104                                      P‐0019430 11/8/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
WHEELER, DARIAN J
2931 MATHEWS
BALTIMORE, MD 21218                                    P‐0006018 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHEELER, ELIZABETH A
3305 FEDERAL AVENUE
EVERETT, WA 98201                                      P‐0034577 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHEELER, ELIZABETH B
PO BOX 1084
SHEPHERDSTOWN, WV 25443                                P‐0031706 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHEELER, FARRAH
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                                P‐0024721 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHEELER, JACQUELINE C
106 THORDEN RD
REISTERSTOWN, MD 21136                                 P‐0040441 12/14/2017     TK Holdings Inc., et al.                    $10,500.00                                                                                    $10,500.00
WHEELER, LOWELL K
664 MAGNOLIA CIRCLE
GULF SHORES, AL 36542                                  P‐0022463 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHEELER, MARLENE L
PO BOX 966
CORTLAND, NY 13045                                     P‐0022771 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHEELER, MARY A
11422 WAVERLY DR
PLYMOUTH, MI 48170                                     P‐0018514 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHEELER, MICHAEL L
604 MOUNTAIN TOP DRIVE
CHATHAM, VA 24531                                      P‐0026106 11/10/2017     TK Holdings Inc., et al.                    $26,000.00                                                                                    $26,000.00
WHEELER, MICHAEL P
10519 STATE ROUTE 149
FORT ANN, NY 12827                                     P‐0045781 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WHEELER, NATHAN
2989 E LOON CREEK ST.
MERIDIAN, ID 83642                                       4764    1/28/2018         TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
WHEELER, NICOLE N
3831 PURDUE DRIVE
BAKERSFIELD, CA 93306                                  P‐0052280 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                             Page 3518 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                   Page 1682 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
WHEELER, RICHARD G
2250 SR 80W #70
LABELLE, FL 33935                                    P‐0025909 11/7/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHEELER, SILAS H
31 BOYNTON STREET
PEPPERELL, MA 01463                                  P‐0045490 12/23/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHEELER, SILAS H
31 BOYNTON STREET
PEPPERELL, MA 01463                                  P‐0045500 12/23/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHEELER, THORNTON D
27 ELLIOT TRAIL
GRAFTON, MA 01519                                    P‐0037646 12/8/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHEELER, THORNTON D
27 ELLIOT TRAIL
GRAFTON, MA 01519                                    P‐0037650 12/8/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHEELER, WILLIAM J & CAROL VOLZ
147 BRITE AVENUE
SCARSDALE, NY 10583                                    4559    12/27/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
WHEELER, WILLIAM T
5325 HONEY MANOR DRIVE
INDIANAPOLIS, IN 46221                               P‐0001057 10/21/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHEELER‐ROBINSON, DEBORAH
2804 CONKLIN DRIVE
4
ROCKFORD, IL 61101                                   P‐0005737 10/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHEELING, JAMES R
3205 NORTHSHIRE CT
ROANOKE, VA 24014                                    P‐0027603 11/17/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHEELRE, JOHN R
11422 WAVERLY DR
PLYMOUTH, MI 48170                                   P‐0018530 11/7/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHEELS LT
ATTN: JAMIE SHAFFER
666 GARLAND PLACE
DES PLAINES, IL 60016                                  4206    12/22/2017        TK Holdings Inc.                       $44,960,902.18                                                                               $44,960,902.18
WHEELS, INC.
ATTN: JAMIE SHAFFER
666 GARLAND PLACE
DES PLAINES, IL 60016                                  4191    12/21/2017        TK Holdings Inc.                         $329,386.15                                                                                   $329,386.15
WHEILER, JOYCE L
110 MORGAN STREET
JESSUP, PA 18434                                     P‐0049679 12/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHELAN, KERI
1802 SE GIFFORD ST
PORT ST LUCIE, FL 34952                              P‐0003912 10/25/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHELAN, SUSAN K
3818 UPTON AVE N
MINNEAPOLIS, MN 55412                                P‐0034362 12/1/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHELAN, THOMAS
23 SHADE STREET
LEXINGTON, MA 02421                                  P‐0007099 10/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WHELEN, RICHARD J
1103 BANDANNA DRIVE
CINCINNATI, OH 45238‐4227                            P‐0032585 11/27/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00



                                                                                           Page 3519 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1683 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WHENMAN, MARTHA M
1480 EDINBURGH DR.
TUCKER, GA 30084                                     P‐0033124 11/28/2017     TK Holdings Inc., et al.                     $2,625.00                                                                                    $2,625.00
WHENMAN, MARTHA M
1480 EDINBURGH DR.
TUCKER, GA 30084                                     P‐0033132 11/28/2017     TK Holdings Inc., et al.                     $2,625.00                                                                                    $2,625.00
WHETSTONE, FOREST M
1648 MOUNTAIN VALLEY RD
BUCHANAN, VA 24066                                   P‐0021871 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHETSTONE, JASON E
510 FOX RUN CR
PELL CITY                                            P‐0004566 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHETSTONE, MIRANDA R
8200 N 1150 W
LOT 84
SHIPSHEWANA, IN 46565                                P‐0031463 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHETTER, VICTORIA
219 2ND STREET EAST
BOTTINEAU, ND 58318                                    3829    12/4/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WHIGHAM, DOUGLAS
21729 JEFFERSON ST
FARMINGTON HILLS, MI 48336                           P‐0015403 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHIGHAM, KIMBERLY A
13 WEST ANNAPOLIS DRIVE
SICKLERVILLE, NJ 08081                               P‐0053087 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHIMAN, LAWRENCE N
18 RACK RD
CHELMSFORD, MA 01824‐1946                            P‐0042940 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHIMAN, LAWRENCE N
18 RACK RD
CHELMSFORD, MA 01824‐1946                            P‐0042947 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHINERY, BRUCE
113 THOREAU WAY #4210
LAWRENCE, MA 01843                                   P‐0032194 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHINHAM, JOHN R
1878 GRAYSLAKE DRIVE
ROCHESTER HILLS, MI 48306                            P‐0022748 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHISLER, JUDY J
1335 PIERCE STREET
APT 208
CLEARWATER, FL 33756‐7012                            P‐0000426 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHISNANT, DAVID L
109 COMMODORE AVE
ELIZABETHTON, TN 37643                               P‐0046648 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHISNANT, EDMUND R
16 COLLEEN WAY
NEPTUNE, NJ 07753                                    P‐0011410 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHISNANT, MARY E
5409 AMMONS ST
HALTOM CITY, TX 76117                                P‐0021475 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITACRE, GREGORY C
POB 36
SEWARD, AK 99664                                     P‐0036934 12/7/2017      TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
WHITACRE, XENIA D
310 RHODE HALL RD
JAMESBURG, NJ 08831                                  P‐0025313 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3520 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1684 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WHITAKER , STEPHEN L
28451 PANAMA
WARREN, MI 48092                                    P‐0032347 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITAKER, BARBARA L
5507 JAMES AVE SE
AUBURN, WA 98092                                    P‐0049884 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WHITAKER, BROOK R
2690 ORANGE AVE UNIT C
COSTA MESA, CA 92627                                P‐0054776 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITAKER, CRAIG E
PO BOX 168
TAZEWELL, TN 37879                                  P‐0040148 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITAKER, DANIEL L
5507 JAMES AVE SE
AUBURN, WA 98092                                    P‐0049391 12/27/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WHITAKER, DAVID B
8786 MILPORT DRIVE
BOYNTON BEACH, FL 33472                             P‐0052188 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITAKER, DAVID F
3103 HANNA LN
BENTONVILLE, AR 72712                               P‐0029051 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITAKER, JOHN N
230 FLORENCE DR.
NEWNAN, GA 30263                                    P‐0038743 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITAKER, NICIA
319 W 1410 S
OREM, UT 84058                                      P‐0027068 11/16/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WHITAKER, SHAVONDA
315 IVY BROOK DRIVE
DALLAS, GA 30157                                    P‐0034072 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITBEY, JARED
301 WOODLANDS MEADOW CT
BAKERSFIELD, CA 93308                               P‐0018976 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITCOMB BOYER , GLORIA
600 HINSDALE DRIVE
ARLINGTON, TX 76006                                 P‐0027454 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITCOMB FAMILY TRUST
WHITCOMB, JAMES A
531 S COUNTRY CLUB RD
BREVARD, NC 28712                                   P‐0007245 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITCOMB, GARY W
3589 FAIR WINDS LANE SE
PORT ORCHARD, WA 98366                              P‐0017805 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, ABRAHAM A
5204 157TH PLACE SW
EDMONDS, WA 98026                                   P‐0048418 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, ALAN
POB 311
BURLINGHAM, NY 12722                                P‐0055166 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, AMANDA D
10168 HOLBURN DRIVE
HUNTINGTON BEACH, CA 92646                          P‐0033303 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, AMANTHA
6101 AMHERST AVE
NEWPORT NEWS, VA 23605                              P‐0009855 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 3521 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1685 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WHITE, ANDREA Y
4104 WYNDHAM CREST BLVD
APT 4104
SANFORD                                              P‐0003414 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, ANTHONY
3320 N HOLMAN CT
MIDWEST CITY, OK 73110                               P‐0000880 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, ANTHONY L
1207 BAINBRIDGE ROAD
STEDMQN, NC 28391                                    P‐0002765 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, ARLYNN Q
4101 LIDDINGTON DR
DURHAM, NC 27705                                     P‐0040439 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, BAILEY
PO BOX 104
ARCHIBALD, LA 71218                                  P‐0018843 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, BARRY T
505 LAKE ST. NE
PINE CITY, MN 55063                                  P‐0032975 11/28/2017     TK Holdings Inc., et al.                     $8,300.00                                                                                    $8,300.00
WHITE, BETTY J
310 MARLEY DR
COLLEGE PARK, GA 30349                               P‐0046031 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, BEVERLY C
772 E. PROVIDENCE RD. B302
ALDAN, PA 19018                                      P‐0050348 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, BEVERLY C
772 E. PROVIDENCE RD. B302
ALDAN, PA 19018                                      P‐0053693   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, BIRGIT
210 N 3RD ST
HAMBURG, PA 19526                                    P‐0028343 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, BRANDI S
4020 MINNESOTA AVENUE NE #578
WASHINGTON, DC 20019                                 P‐0042031 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, BRENDA
6511 N EL CAPITAN
FRESNO, CA 93722                                     P‐0040342 12/14/2017     TK Holdings Inc., et al.                        $75.26                                                                                       $75.26
WHITE, BRENDA
4050 MORGAN ROAD 243
UNION CITY, GA 30291                                 P‐0045205 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, BRUCE A
21 HUDSON AVE
OCEAN VIEW, DE 19970                                 P‐0007909 10/28/2017     TK Holdings Inc., et al.                      $140.40                                                                                       $140.40
WHITE, CAITLIN
NO ADDRESS PROVIDED
                                                     P‐0027839 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CAMMIE J
2707 PALM ROAD
JAMESTOWN, NY 14701                                  P‐0017230 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CARRIE O
1331 RIVER HAVEN LN
HOOVER, AL 35244                                     P‐0053261 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CATHLEEN T
8067 9TH STREET WAY NORTH
OAKDALE, MN 55128                                    P‐0031728 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3522 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1686 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WHITE, CHANDRA
410 HOLLY DR
ATCO, NJ 08004                                      P‐0017132 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CHARLES
212 S COTTAGE GROVE AVE
URBANA, IL 61802                                    P‐0033800 11/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CHARLES G
P. O. BOX 93148
PASADENA, CA 91109                                  P‐0028473 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CHRISTAN
20 BROOKDALE DRIVE
YOUNGSVILLE, NC 27596                               P‐0057828    4/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CHRISTINE M
145 CLUBHOUSE LN.
NORTHBRIDGE, MA 01534                               P‐0049669 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CHRISTOPHER
9680 FAWN RIDGE RD
CANADIAN LAKES, MI 49346                            P‐0053364 12/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CLINTON J
1312 E MAINE AVE
NAMPA, ID 83686                                     P‐0003260 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CRAIG
393 WENTWORTH COURT
MELBOURNE, FL 32934                                   286       10/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WHITE, CRYSTAL C
19421 HICKORY PLACE
COUNTRY CLUB HLS, IL 60478                          P‐0040293 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, CURTIS
1142 PARTRIDGE WAY
ELIZABETHTOWN, KY 42701                               250       10/19/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WHITE, DANIEL J
POST OFFICE BOX 1760
LEONARDTOWN, MD 20650                               P‐0044519 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, DAVID A
5400 EVERGREEN FOREST WAY
APT. 104
RALEIGH, NC 27616                                   P‐0035666 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, DAVID P
541 ALTON DRIVE
GREENWOOD, IN 46143                                 P‐0036073 12/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, DAVID R
14618 ANNARBOR HEIGHTS COURT
CYPRESS, TX 77433                                   P‐0024084 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, DAVID W
138 CONCORD PL
COLUMBUS, OH 43206                                  P‐0054446 1/11/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, DELLA B
13118 KARA LN
SILVER SPRING, MD 20904                             P‐0048673 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, DENTON G
39094 BAYOU VIEW AVE
GONZALES, LA 70737                                  P‐0035679 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, DOUGLAS R
341 DREXEL FARM DRIVE
HENDERSONVILLE, NC 28739                            P‐0041710 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3523 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1687 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WHITE, EDWARD M
8717 WHITEHEAD ST
MCKINNEY, TX 75070‐2133                               P‐0034453 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, EDWARD M
8717 WHITEHEAD ST
MCKINNEY, TX 75070‐2133                               P‐0034455 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, EDWARD T
200 SOUTH HIGH STREET
COLUMBUS, OH 43215                                    P‐0018723 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, ERICA J
17 EVERGREEN STREET
LYNDORA, PA 16045                                     P‐0057200 2/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, FRANK
201 S ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                     P‐0043684 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, FRANK R
2130 FIRST AVE.
NEW YORK, NY 10029                                    P‐0039393 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, GARY D
301 TIMBER RIDGE TRL
ALABASTER, AL 35007                                   P‐0018109 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, GARY L
GARY LEE WHITE
260 E. NORTH AVENUE
CRESTVIEW, FL 32536                                   P‐0000309 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, GEORGE A
13002 HUNTERCREEK ROAD
DES PERES, MO 63131                                   P‐0035745 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, HELEN E
592 GREEN SPRING CIRCLE
WINTER SPRINGS, FL 32708                              P‐0046068 12/24/2017     TK Holdings Inc., et al.                     $5,582.49                                                                                    $5,582.49
WHITE, J. ANDREW
723 ELSMERE CIRCLE
LOUISVILLE, KY 40223                                    597     10/25/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WHITE, JACQUES
4222 WEST SLAUSON AVENUE
LOS ANGELES, CA 90043                                   1531    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WHITE, JAMES T
9003 WOODDALE DRIVE
LOUISVILLE, KY 40272                                  P‐0030187 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JAMES W
618 CLYDES WAY
JACKSON, GA                                           P‐0046641 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JEANNINE R
10700 ACADEMY RD NE #923
ALBUQUERQUE, NM 87111                                 P‐0029630 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JEFFREY A
5737 KANAN RD #334
AGOURA, CA 91301                                      P‐0024182 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JEFFREY ALAN
5737 KANAN RD #334
AGOURA, CA 91301                                        2519    11/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WHITE, JESSE
1093 CENTRAL AVE
SARASOTA, FL 34236                                    P‐0002876 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3524 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1688 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WHITE, JOHN F
11225 CAMERO AVE. NE
ALBUQUERQUE, NM 87111                              P‐0013657 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JOHN F
11225 CAMERO AVE. NE
ALBUQUERQUE, NM 87111                              P‐0013665 11/2/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WHITE, JOHN W
348 TURKEY CREEK ROAD
TULLAHOMA, TN 37388                                P‐0036700 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JOHN W
348 TURKEY CREEK ROAD
TULLAHOMA, TN 37388                                P‐0036988 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JOHN W
348 TURKEY CREEK ROAD
TULLAHOMA, TN 37388                                P‐0036990 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JOHN W
348 TURKEY CREEK ROAD
TULLAHOMA, TN 37388                                P‐0037127 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JONATHAN C
3500 CASA VERDE STREET
NO. 1202
SAN JOSE, CA 95134                                 P‐0037029 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, JOSEPH R
5549 WESTWOOD NORTHERN BOULEVARD
UNIT 8
CINCINNATI, OH 45248                               P‐0034576 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, KATHRYN
701 AQUI ESTA DRIVE LOT 208
PUNTA GORDA, FL 33950                              P‐0032070 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, KIMBERLY
3199 RUSTIC LANE
CROWN POINT, IN 46307                              P‐0039164 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, KIMBERLY
3199 RUSTIC LANE
CROWN POINT, IN 46307                              P‐0039170 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, KIMBERLY P
2971 BROOKSIDE RUN
SNELLVILLE, GA 30078                               P‐0005225 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, KRISTIAN C
281 MUSKEGON AVE.
CALUMET CITY, IL 60409                             P‐0021663 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, LINDA D
535 BAYSIDE DRIVE
BALTIMORE, MD 21222                                P‐0015002 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, LUDIVIC M
2411 RIDGE RD.
MOBILE, AL 36617                                   P‐0003887 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MADERRICK
108 N OAK ST
WACO, TX 76705                                     P‐0005110 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MARIAKEBA
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                 P‐0027437 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 3525 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1689 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WHITE, MARK
8410 MEDITERRANEAN WAY
SACRAMENTO, CA 95826                                 P‐0047030 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MARK
8410 MEDITERRANEAN WAY
SACRAMENTO, CA 95826                                 P‐0047043 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MARK
8410 MEDITERRANEAN WAY
SACRAMENTO, CA 95826                                 P‐0047050 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MARK
8410 MEDITERRANEAN WAY
8410 MEDITERRANEAN WAY
SACRAMENTO, CA 95826‐1648                            P‐0047068 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MARTHA K
1011 E LAKE AVENUE
BALTIMORE, MD 21212                                  P‐0020745 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MARY
464 NASSAU
BOLINGBROOK, IL 60440                                P‐0032212 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MARY J
4913 OVERLAND NE
ALBUQUERQUE, NM 87109                                P‐0005261 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MARY P.
464 NASSAU
BOLINGBROOK, IL 60440                                  3474    11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WHITE, MAURICE
8784 SALVESTRIN POINT AVENUE
LAS VEGAS, NV 89148                                  P‐0030849 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MAURICE L
1415 G ST APT 19
SACRAMENTO, CA 95814                                 P‐0047250 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MISCHA A
29935 YORKTON ROAD
MURRIETA, CA 92563                                   P‐0021778 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, MORGAN S
1048 LINDEN AVE
APT. 1
GLENDALE, CA 91201                                   P‐0041424 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, NATISHA N
201 LINDEN BLVD. C‐23
BROOKLYN, NY 11226                                   P‐0004604 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, NICOLE C
201 COGGINS DRIVE
#B103
PLEASANT HILL, CA 94523                              P‐0038759 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, PAMELA J
903 QUEENS CT
BENTON, AR 72019                                     P‐0016296 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, PEGGY
20832 VALERIO ST UNIT #1
WINNETKA, CA 91306                                   P‐0013321 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, PHILIP H
P O BOX 2724
ADDISON, TX 75001                                    P‐0050072 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3526 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1690 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WHITE, RAY M
103 RICHLAND DR
EASLEY, SC 29642                                      P‐0005545 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, RAYMOND J
38 WHIPPLE ROAD
TEWKSBURY, MA 01876                                   P‐0040949 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, RENITA R
8151 S. SAWYER AVE.
CHICAGO, IL 60652                                     P‐0047275 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, RICHARD E
1 GAY LYNN DR
POQUOSON, VA 23662                                    P‐0055093 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, ROBERT J
9 FIELD AVE
YORK, ME 03909                                        P‐0009011 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, ROBERT M
593 STANLEY RD
AKRON, OH 44312                                       P‐0006867 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, RORY T
308 MELANIE LANE
GRAY, LA 70359                                        P‐0022675 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, ROSEYOLONDA
4204 TOLAND WAY
LOS ANGELES, CA 90065                                 P‐0029785 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, RUTH D
26‐B WEST 4TH AVENUE
LEXINGTON, NC 27292                                   P‐0011658 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, SANFORD
561 DOVER COURT
BUFFALO GROVE, IL 60089‐6698                          P‐0020471 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, SANFORD
561 DOVER COURT
BUFFALO GROVE, IL 60089‐6698                          P‐0020475 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, SANFORD
561 DOVER COURT
BUFFALO GROVE, IL 60089‐6698                          P‐0020478 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, SHAN T
4426 FLINTRIDGE DRIVE
COLORADO SPRINGS, CO 80918                            P‐0013015 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, STEPHANIE A
N1174 PINE RD.
GENOA CITY, WI 53128                                  P‐0018818 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, STEPHEN
15457 JACKSON ROAD
DELRAY BEACH, FL 33484                                P‐0035111 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, TANGANYIKA C
PO BOX
880451
SAN FRANCISCO, CA 94188                               P‐0047022 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, THOMAS K
147 LINDEN LANE
LIBERTY, TX 77575                                     P‐0043114 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, TODD M
13223 105TH AVE COURT WEST
TAYLOR RIDGE, IL 61284                                P‐0012025 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 3527 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1691 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WHITE, TOLEDA M
5346 STEWART MILL ROAD
DOUGLASVILLE, GA 30135                               P‐0034884 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, TRACY T
13118 KARA LN
SILVER SPRING, MD 20904                              P‐0052045 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, TRACY T
13118 KARA LN
SILVER SPRING, MD 20904                              P‐0052065 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, URSULA D
12211 APPLEBY
HOUSTON, TX 77031                                    P‐0011057 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, VALENTINA
965 NE 143 STREET
NORTH MIAMI, FL 33161                                P‐0011684 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, WILLIAM
11455 WILLOW VALLEY RD.
NEVADA CITY, CA 95959                                P‐0050195 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITE, WINDALL C
184 WEST WINDING WAY
WALLACE, NC 28466‐2418                               P‐0022939 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEAKER, AMANDA E
3696 MCCLELLAN DRIVE
NORTH HIGHLANDS, CA 95660                            P‐0050818 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEFORD, BRANDY E
31317 HAYES RD
WARREN, MI 48088                                     P‐0039026 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEFORD, JOSEPH J
15 LEWIS CIRCLE
SALINA, CA 93906                                     P‐0029610 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD III, NEIL H
31634 BLACK WIDOW WAY
CONIFER, CO 80433‐9610                               P‐0055371 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD III, NEIL H
31634 BLACK WIDOW WAY
CONIFER, CO 80433‐9610                               P‐0055373 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD, CHARLOTTE
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043568 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WHITEHEAD, MELVIN N
311 TRAILSIDE DRIVE
DALLAS, GA 30157                                     P‐0030916 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD, OLU A
512 GREENVALE CT
SAGINAW, TX 76179                                    P‐0006612 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD, OLU A
512 GREENVALE CT
SAGINAW, TX 76179                                    P‐0006619 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD, OLU A
512 GREENVALE CT
SAGINAW, TX 76179                                    P‐0006623 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD, SAMANTHA C
36517 PALMER RD
WESTLAND, MI 48186                                   P‐0019479 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3528 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1692 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WHITEHEAD, SHAYLA M
9396 WOOD KNOLL WAY
JONESBORO, GA 30238                                   P‐0052312 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD, VALENCIA
912 ARKLEY DRIVE
VIRGINIA BEACH, VA 23462                              P‐0041190 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD, VALENCIA
912 ARKLEY DRIVE
VIRGINIA BEACH, VA 23462                              P‐0042039 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHEAD, VELMA D
806 20TH STREET
PHENIX CITY, AL 36867                                 P‐0023755 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHURST, ELANA M
15196 MORENO BEACH DR
1114
MORENO VALLEY, CA 92555                               P‐0057747 3/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEHURST, NANCY J
3357 PLACID PLACE
MACON, GA 31206                                       P‐0046383 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITELEY, CALE W
2501 DREXELWOOD DRIVE
SPRINGDALE, AR 72762                                  P‐0050282 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITELEY, LISA F
9706 GLENHOPE ROAD
PHILADELPHIA, PA 19115                                P‐0027036 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITEN, JEROME
7 BREWSTER TERRACE
METHUEN, MA 01844                                     P‐0036962 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITENER, CHRISTY R
2773 SWICEGOOD RD
LINWOOD, NC 27299                                     P‐0005610 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITENER, KELLY A
914 WHEELER AVE
HOQUIAM, WA 98550                                     P‐0026138 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITERABBIT, FORREST M
633 7TH ST N
HUDSON, WI 54016‐2308                                 P‐0046247 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITESELL, GEOFFREY
120 LADD ROAD
WESTFIELD, PA 16950                                   P‐0007372 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITESIDE, DAVID
PO BOX 2506
NOVATO, CA 94948                                      P‐0055909 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITESIDE, DAVID R
PO BOX 2506
NOVATO, CA 94948                                      P‐0021899 11/10/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WHITESIDE, LAURA L
14836 LAKE MAGDALENE CIR.
TAMPA, FL 33613                                       P‐0057636   3/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITESIDE, LEE J
104 WORTHING RD
ST SIMONS ISLAND, GA 31522                            P‐0025678 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITESIDE, MICHELLE
PO BOX 2506
NOVATO, CA 94948                                      P‐0055908 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3529 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1693 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WHITESIDE, MICHELLE
PO BOX 2506
NOVATO, CA 94948                                     P‐0055910 1/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITESIDES, KENNETH R
PO BOX 2084
WEAVERVILLE, NC 28787                                P‐0026878 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITFIELD, DORIS A
13814 ALVAREZ ROAD
JACKSONVILLE, FL 32218                               P‐0001389 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITFIELD, LARAINE S
2100 SNIPES ROAD
HURDLE MILLS, NC 27541                               P‐0012344 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITFIELD, LORETTA L
LORETTA WHITFIELD
1005 WEST 10TH STREET
CAMERON, TX 76520/1461                               P‐0037964 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITFIELD, MARCUS A
9916 BRENTLY ESTATES DR
CHATTANOOGA, TN 37421                                P‐0015162 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITFIELD, MASHARI
4420‐FRIDAY GROOMBRIDGE WAY
ALEXANDRIA, VA 22309                                 P‐0028212 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITFIELD, MORRINETTE A
266 PELHAM ROAD
4C
NEW ROCHELLE, NT 10805                               P‐0028833 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITFIELD, POLLY A
12066 RIVER HIGHLANDS DR.
SAINT AMANT, LA 70774                                P‐0044915 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITFIELD, TIMOTHY
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                    P‐0043215 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITFIELD, TREVA J
1013 HIGHLAND VILLAGE TRAIL
BIRMINGHAM, AL 35242                                 P‐0009349 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITFIELD, TREVA J.
1013 HIGHLAND VILLAGE TRAIL
BIRMINGHAM, AL 35242                                   853     10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WHITING, BRIAN G
16506 BLUFF SPRINGS DR.
HOUSTON, TX 77095                                    P‐0003989 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITING, DAVID A
NO ADDRESS PROVIDED
                                                     P‐0046830 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITING, DELISA R
6310 SUNNYFIELD ROAD
MOUND, MN 55364                                      P‐0046285 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITING, FAITH S
4719 BRECKENRIDGE DRIVE
HOUSTON, TX 77066                                    P‐0016649 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITING, LAUREN
33 SLEEPY HOLLOW LN.
LADERA RANCHZ, CA 92694                              P‐0032478 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITLATCH, SHARON I
2411 SW 326TH ST
FEDERAL WAY, WW 98023                                P‐0024270 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3530 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1694 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WHITLEY, FAN F
111 VIRGINIA ST
SPRING HOPE, NC 27882                               P‐0022163 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITLEY, JAMES ROBERT
4433 LEM DAVIS RD.
CUNNINGHAM, TN 37052                                  2413    11/10/2017        TK Holdings Inc.                          $1,000.00              $0.00                                                                 $1,000.00
WHITLEY, JOSEPH F
111 VIRGINIA ST
SPRING HOPE, NC 27882                               P‐0022069 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITLEY, JOSEPH F
111 VIRGINIA ST
SPRING HOPE, NC 27882                               P‐0022079 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITLEY, JOSEPH F
111 VIRGINIA ST
SPRING HOPE, NC 27882                               P‐0022088 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITLEY, JOSEPH F
111 VIRGINIA ST
SPRING HOPE, NC 27882                               P‐0022099 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITLEY, JOSH
407 LOWER WOODVILLE ROAD
407 LOWER WOODVILLE ROAD
NATCHEZ, MS 39120                                   P‐0029887 11/21/2017     TK Holdings Inc., et al.                    $26,000.00                                                                                   $26,000.00
WHITLOCK, CARLA
4004 PENROSE STREET
SAINT LOUIS, MO 63107                               P‐0021503 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITLOCK, GARY R
350 LEE RD 2204
SMITHS STATION, AL 36877                            P‐0007104 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITLOCK, JEFFREY A
2711 MAIN ST
LAFAYETTE, IN 47904                                 P‐0020864 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITLOCK, WILLIAM E
2130 BEVRA AVENUE
OXNARD, CA 93036‐2772                               P‐0018185 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITLOW, AARON L
4811 TUNIS RD
SACRAMENTO, CA 95835                                P‐0015423 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITLOW, AARON L
4811 TUNIS RD
SACRAMENTO, CA 95835                                P‐0015438 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITMAN, DAWN E
456 PR 1507
BANDERA, TX                                         P‐0004856 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITMAN, GERTRUDE
1667 COLES MILL RD
FRANKLINVILLE, NJ 08322                               994     10/28/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WHITMAN, MARGARET E
122 WOODLANE COURT
GLASSBORO, NJ 08028                                 P‐0021447 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITMORE, FRANK
5200 ASHER AVE.
LITTLE ROCK, AR 72204                               P‐0011938 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITMORE, GALE
3263 FAIRBANKS ST.
MEMPHIS, TN 38128                                     4501    12/27/2017        TK Holdings Inc.                          $2,200.00              $0.00                                                                 $2,200.00

                                                                                          Page 3531 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1695 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WHITMORE, NIAH
3800 GREENWOOD AVENUE
APT 3
OAKLAND, CA 94602                                     P‐0024083 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITMOYER, KIMBERLY R
1331 LONG STREET
LAKELAND, FL 33801                                    P‐0032503 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITNEY CASE TRUST
820 S MONACO PKWY 4B124
DENVER, CO 80224                                      P‐0007088 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITNEY CASE TRUST
820 S MONACO PKWY
DENVER, CO 80224                                      P‐0023582 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITNEY, AUTUMN L
670 EXETER ROAD
LEBANON, CT 06249                                     P‐0004381 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITNEY, CONSTANCE J
619 N LITTLE CEDAR RD
MADISON, IN 47250                                     P‐0044117 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITNEY, FLOYD J
11425 SINATRA CT
NEW PORT RICHEY, FL 34654                             P‐0042851 12/20/2017     TK Holdings Inc., et al.                     $1,230.45                                                                                    $1,230.45
WHITNEY, JESSE D
130 CLEVELAND AVENUE
WAYNESBORO, PA 17268                                  P‐0039607 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITNEY, TRAVIS
1161 HARDROCK
BILLINGS, MT 59105                                      2678    11/15/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WHITSEL III, F JOSEPH
1229 W 62ND ST.
FLOOR 2
KANSAS CITY, MO 64113                                 P‐0014081 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITSEL, JOYCE K
1229 W 62ND ST
FLOOR 2
KANSAS CITY, MO 64113                                 P‐0014076 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITSON, BARRY O
2781RUSSELL PL
ANAHEIM, CA 92801                                     P‐0048870 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITT FILLIO, BRIANA C
2133 PINEHURST LANE
APT 2037
MESQUITE, TX 75150                                    P‐0011355 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITT, ANTONIA D
1606 POOLSIDE LN
UNIT 302
CHARLOTTE, NC 28208                                   P‐0001229 10/21/2017     TK Holdings Inc., et al.                   $100,000.00                                                                                  $100,000.00
WHITT, DANA J
3015 COTTAGE PLACE UNIT P
GREENSBORO, NC 27455                                  P‐0021424 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITT, DAVID M
9996 MOUNTAIN COVE RD
POUND, VA 24279                                       P‐0053243 12/27/2017     TK Holdings Inc., et al.                   $600,000.00                                                                                  $600,000.00
WHITTAKER SR, JAMES A
3336 MINTONVILLE PT DR
SUFFOLK, VA 23435                                     P‐0040284 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3532 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1696 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WHITTAKER, SHERRI L
4446 CHESTNUT GROVE RD
TELL CITY, IN 47586                                 P‐0004499 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTED, RICKY A
PO BOX 2473
NEWBURGH, NY 12550                                  P‐0039205 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTERS LANDSCAPING INC
WHITTERS, PAUL J
1345 FALCON AVE NW
PO BOX 134
SWISHER, IA 52338                                   P‐0018663 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTERS LANDSCAPING INC
WHITTERS, PAUL J
1345 FALCON AVE NW
PO BOX 134
SWISHER, IA 52338                                   P‐0018672 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTIER, JENNIFER
7210 ARBOR OAKS DRIVE
DALLAS, TX 75248                                    P‐0006544 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTINGHAM, JENNIFER G
12 CATHEDRAL DRIVE
ATTLEBORO, MA 02703                                 P‐0030952 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTINGHAM, THOMAS A
12 METCALFE DR.
TOPSHAM, ME 04086‐1449                                2834    11/16/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WHITTINGTON, ASHLEY M
2011 SUN CLIFFS ST
LAS VEGAS, NV 89134                                 P‐0040014 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTINGTON, ELIZABETH T
2737 NAUTICAL WAY
VILLA RICA, GA 30180                                P‐0032915 11/28/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WHITTINGTON, ROBERT G
1228 KARLA DRIVE
HURST, TX 76053                                     P‐0002729 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTON, KENNETH
6485 PIERCE CHAPEL RD
MIDLAND, GA 31820                                   P‐0022740 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTY, CHERYL J
101 1ST AVE NW
APARTMENT #404
MANDAN, ND 58554                                    P‐0032643 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITTY, WILLIAM J
419 CONNIE AVE
LOS ALAMOS, NM 87547                                P‐0044022 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHITWORTH, STEVE
4512 IVY DRIVE
MESQUITE, TX 75150                                  P‐0001939 10/22/2017     TK Holdings Inc., et al.                    $55,000.00                                                                                   $55,000.00
WHOU, VANESSA A
10 SAMUEL DRIVE
BUFFALO, NY 14225                                   P‐0037452 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHRITENOUR, KACY J
7 KENT COURT
EASTAMPTON TWP, NJ 08060                            P‐0016807 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WHYTE, SEAN T
6005 NEW TOWN DR.
ST. CHARLES, MO 63301                               P‐0052085 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3533 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1697 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WIATREK, ERNEST
703 MOSS SPRINGS RD
ALBEMARLE, NC 28001                                    415     10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WIATT, THOMAS
2127 MELRIDGE PLACE
AUSTIN, TX 78704                                     P‐0012133 11/1/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WIATT, THOMAS
2127 MELRIDGE PLACE
AUSTIN, TX 78704                                     P‐0012136 11/1/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WICHMAN, JONATHAN G
PO BOX 512
HANALEI, HI 96714                                    P‐0050851 12/27/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
WICHMAN, RICHARD A
11299 N FOX RD
MARSHALL, IL 62441                                   P‐0006531 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICK, BERIT C
1513 NE 88TH ST
SEATTLE, WA 98115                                    P‐0055581 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICK, RAYMOND R
RAYMOND R WICK
16420 LANGFIELD
CERRITOS, CA 90703                                   P‐0041474 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICK, RHONDA C
4389 GREENVIEW ROAD
CHARLESTON, WV 25309                                 P‐0051301 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICK, ROBIN B
ROBIN B WICK
16420 LANGFIELD
CERRITOS, CA 90703                                   P‐0041455 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICKE, CHRISTOPHER
3805 CAMBRIDGE CIRCLE EAST
BEDFORD, TX 76021                                    P‐0004596 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICKENS, SHARON A
P.O. BOX 7
SUN RIVER, MT 59483                                  P‐0001918 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICKER, JO ANN E
3593 MCCALL CREEK ROAD
BLANCO, TX 78606                                     P‐0002908 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICKERSHAM, KIMBERLY O
632 WARD CREEK CT
BRENTWOOD, CA 94513                                  P‐0026214 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICKEY, MICHAEL R
5806 W 55TH ST.
MISSION, KS 66202                                    P‐0013257 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICKFIELD, ERIC N
21 JENKINS RD
GROTON, MA 01450                                     P‐0041795 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICKHAM, MELISSA
236 SILVER SLOOP WAY
CAROLINA BEACH, NC 28428                             P‐0015585 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICKLUND, BRIAN L
5200 GREYSTONE SUMMIT DR.
APT. 701
COLUMBUS, GA 31909                                   P‐0004523 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3534 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1698 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WICKS, DONALD R
4905 S. GERMANTOWN ROAD
MEMPHIS, TN 38141                                     P‐0039499 12/12/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
WICKS, JENNIFER L
4905 S. GERMANTOWN ROAD
MEMPHIS, TN 38141                                     P‐0039522 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WICKS, LYNNE S
263 BUDLONG RD
163 MAPLETON ST
CRANSTON, RI 02920                                    P‐0007662 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIDDOES, ALISON
2319 HIDALGO AVE
LOS ANGELES, CA 90039                                 P‐0015719 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIDEMAN, THOMAS A
2828 RIDGEWOOD DR
GRAPEVINE, TX 76051‐6003                              P‐0002633 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIDENER, CARLA
1001 WESTERN AVE
JOLIET, IL 60435                                        4072    12/18/2017        TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
WIDENER, JOSHUA W
16595 SW OAK ST
BEAVERTON, OR 97229                                   P‐0018192 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIDING, ROY W
P.O. BOX 331
AURORA, OR 97002                                      P‐0025900 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIDJAYA, FARID
1013 ORCHID WAY
MOUNTVILLE, PA 17554                                  P‐0053405 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIDJAYA, FARID
1013 ORCHID WAY
MOUNTVILLE, PA 17554                                  P‐0053406 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIDMER, BARBARA A
136 JOHNSON AVE
MAHWAH, NJ 07430                                      P‐0028511 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIDSETH, JILL D
1830C TERRACEVIEW LANE
PLYMOUTH, MN 55447                                    P‐0049830 12/27/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
WIDZOWSKI, BETH
2385 NW EXECUTIVE CTR. DR.
SUITE 100
BOCA RATON, FL 33431                                  P‐0025319 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIEBE, BARBARA J
27 COTTONWOOD LN.
HILTON HEAD ISL., SC 29926                            P‐0035766 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIEBER, LEON J
9115 CAPISTRANO ST., S.
UNIT 8205
NAPLES, FL 34113                                      P‐0002138 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIEBER, STEVEN J
11209 NATIONAL BLVD.
#116
LOS ANGELES, CA 90064                                 P‐0024438 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIECZOREK, NICHOLAS
39 KITTANSETT LOOP
HENDERSON, NV 89052                                   P‐0054645 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3535 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1699 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WIECZOREK, SAMUEL G
1929 WASHINGTON AVE
WILMETTE, IL 60091                                    P‐0028138 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIEDEMAN, TIM
2639 PEMBERLY AVE
HIGHLANDS RANCH, CO 80126                               4484    12/27/2017        TK Holdings Inc.                         $15,000.00                                                                                   $15,000.00
WIEDER, REBECCA S
685 CROWTHERS ROAD
COOPERSBURG, PA 18036                                 P‐0049208 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIEDERSPAHN, LEAH R
4607 OAKSHIRE COURT
TALLAHASSEE, FL 32309                                 P‐0007715 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIEGAND, JAMES F
5 LINDEN CT
COLLINSVILLE, IL 62234                                P‐0037649 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIEGERT, NICK
914 LOVE STR.
ELK GROVE VLGE, IL 60007                              P‐0053867 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIELAND, WILLIAM P
NO ADDRESS PROVIDED
                                                      P‐0043299 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIELAND, WILLIAM P
NO ADDRESS PROVIDED
                                                      P‐0043340 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIELANDT, ALBERT J
2004 FIRCREST AVE.
COUPEVILLE, WA 98239                                  P‐0016310 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIELECHOWSKI, ADAM
3766 N. OCTAVIA
CHICAGO, IL 60634                                     P‐0017165 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIELKOPOLAN, AMY R
5200 HWY 17 BYPASS 100‐A
MURRELLS INLET, SC 29576                              P‐0029983 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIEMANN, THOMAS C
3012 JACOB DR.
WYLIE, TX 75098                                       P‐0001774 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIENER, ALAN P
PO BOX 6648
ANNAPOLIS, MD 21401                                   P‐0034733 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIENER, TINA L
5044 CASTLEWOOD DRIVE
SAN JOSE, CA 95129                                    P‐0015947 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIERMAN, WILLIAM L
102 BOYD DRIVE 5A
FLAT ROCK, NC 28731                                   P‐0055431 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIERSMA, JANET A
7825 WEST 110TH STREET
BLOOMINGTON, MN 55438                                 P‐0050792 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIESE, MICHAEL J
685 SKYLINE DRIVE
DALY CITY, CA 94015                                   P‐0029952 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIESE, TODD W
13570 SANCTUARY DRIVE
FOLEY, AL 36535                                       P‐0003448 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3536 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1700 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
WIESEL, HENRY
299 WHEATON AVE
BAYVILLE, NJ 08721                                  P‐0037016 12/6/2017      TK Holdings Inc., et al.                    $18,006.00                                                                                    $18,006.00
WIESENHART, THOMAS J
NO ADDRESS PROVIDED
                                                    P‐0007463 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WIESNER, CHRISTOPHER T
1677 CALLE ALTA
LA JOLLA, CA 92037                                  P‐0016538 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WIESNER, LINDA
93 MINUTEMAN CIRCLE
ALLENTOWN, NJ 08501                                 P‐0029564 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WIESNER, STEVEN T
3279 E. MATTATHA DR.
BLOOMINGTON, IN 47401                               P‐0042810 12/20/2017     TK Holdings Inc., et al.                     $1,350.00                                                                                     $1,350.00
WIEST, DUANE A
1684 WALKER AVE NW
GRAND RAPIDS, MI 49504                              P‐0023705 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WIEWIORA, RICH J
205 SUSQUEHANNA ST
NORTHERN CAMBRIA, PA 15714                          P‐0011200 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WIEWIORA, RICH J
205 SUSQUEHANNA ST
N.C., PA 15714                                      P‐0011234 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WIGGINS LIVING TRUST
WIGGINS, BILLY JR,
111 CANTERING HILLS LANE
SUMMERVILLE, SC 29483                               P‐0030461 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WIGGINS, BRIAN
PO BOX 770
ELLENWOOD, GA 30294                                 P‐0027715 11/15/2017     TK Holdings Inc., et al.                     $7,302.33                                                                                     $7,302.33
WIGGINS, DAVID
4777 BYRON ROAD
PIKESVILLE, MD 21208                                P‐0035013 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WIGGINS, KIM M.
2584 FAXON AVENUE
MEMPHIS, TN 38112                                     2686    11/15/2017        TK Holdings Inc.                                                                    $0.00                                                   $0.00
WIGGINS, LARRY W
380 FARMINGTON DRIVE EAST
EVANS, GA 30809                                     P‐0009205 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WIGGINS, RANELL
2546 GANESHA AVENUE
ALTADENA, CA 91001                                  P‐0022197 11/10/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
WIGGINS, RANELL
2546 GANESHA AVENUE
ALTADENA, CA 91001                                  P‐0040655 12/15/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00
WIGGINS, TINA L
212 RUBY AVENUE
PENSACOLA, FL 32505                                 P‐0055558 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WIGGINS, WILLIAM E
32 TOMAHAWK DR SW
CARTERSVILLE, GA 30120                              P‐0031970 11/26/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
WIGGS, BRETT
2000 STANOLIND AVE
MIDLAND, TX 79705                                   P‐0006624 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                          Page 3537 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1701 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WIGGS, REGINALD M
3801 GOLD LEAF COURT
STOCKBRIDGE, GA 30281                                P‐0004354 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIGNALL, ERIC A
137 RIDGEVIEW DR
VALPRAISO, IN 46385                                  P‐0028676 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIGTON, KIM C
616 WALNUT ST.
PACIFIC GROVE, CA 93950                              P‐0011930 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIIG, SCOTT
13709 DANUBE LANE
ROSEMOUNT, MN 55068                                  P‐0048116 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIILIAMS, VINCENT A
201 DANCING LIGHT LANE
RED OAK, TX 75154                                    P‐0043178 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIK, STEVEN R
131 STONY RD
LANCASTER, NY 14086                                  P‐0011487 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIKAS, LAWRENCE
491 STONEY PATH CT.
SOUTH LEBANON, OH 45065‐8770                         P‐0014422 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIKSTROM, LOUGENA
4981 MERIWOOD DR NE
LACEY, WA 98516                                      P‐0026499 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIKTOREK, EDWARD W
332 N CITADEL AVE
TUCSON, AZ 85748                                     P‐0053966   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIKTOROWICZ, JOHN E
1558 TAHOE CT.
LEAGUE CITY, TX 77573                                P‐0041288 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILAND, MARY H
2816 JANE LANE
HILLIARD, FL 32046                                   P‐0025867 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILBAS, GARY M
404 SILVER CREEK COVE
NICEVILLE, FL 32578                                  P‐0005846 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILBERT, SHALITA D
P O BOX 734
TUNICA, MS 38676                                     P‐0027176 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILBORN, SUSAN K
14124 EBY STREET
OVERLAND PARK, KS 66221                              P‐0025437 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILBUR, CHARLES V
26843 DENOON ROAD
WATERFORD
USA, WI 53185                                        P‐0005774 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILBUR, JR, ROBERT J
7255 ALAFIA RIDGE LOOP
RIVERVIEW, FL 33569                                  P‐0011785 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILBUR, JR, ROBERT J
7255 ALAFIA RIDGE LOOP
RIVERVIEW, FL 33569                                  P‐0011803 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILBUR, JR, ROBERT J
7255 ALAFIA RIDGE LOOP
RIVERVIEW, FL 33569                                  P‐0011886 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3538 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1702 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WILBURN, ALFRED
1224 MCKINLEY COURT
PRINCETON, NJ 08540                                  P‐0038017 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILBURN, GARY L
4201 N SUMMERSET DRIVE
TUCSON, AZ 85750                                     P‐0048430 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILBURN, KATHLEEN P
2124 LEXINGTON AVE. SO.
MENDOTA HEIGHTS, MN 55120                            P‐0051354 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILCOX, BRYCE J
6511 W KITSAP
SPOKANE, WA 99208                                    P‐0014928 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILCOX, DANIEL E
45 BUCKS DRIVE
ELLISVILLE, MS 39437                                 P‐0048470 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILCOX, JOHN ANGELO A
6 CASTLE HILL RD
SAVANNAH, GA 31419‐6603                              P‐0029860 11/21/2017     TK Holdings Inc., et al.                     $5,116.28                                                                                    $5,116.28
WILCOX, KATHY E
169 ORAM DRIVE
DOVER, NJ 07801                                      P‐0047349 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILCOX, SANDRA
5741 CASTELLANO AVE
JACKSONVILLE, FL 32208                               P‐0039711 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILCOX, SARA B
16 WRIGHT ROAD
AYER, MA 01432                                       P‐0033990 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILCZEK, RAMONA
443 HELENA CIRCLE
LITTLETON, CO 80124                                  P‐0049847 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILD, RICHARD L
11165 STATE HIGHWAY 185
POTOSI, MO 63664                                     P‐0014083 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILDE, CHARLES D
5015 N. BALLARD RD.
GRAND CHUTE, WI 54913‐8942                           P‐0038094 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILDENTHALER, CANDICE L
7256 PORTER DRIVE
CANAL WINCHESTER, OH 43110                           P‐0013235 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILDER, ANTHONY
4212 MESA DR
CARROLLTON, TX 75010                                 P‐0056067 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILDER, JEREMY
613 E UNION ST
ROCKTON, IL 61072                                    P‐0011828 11/1/2017      TK Holdings Inc., et al.                     $2,400.00                                                                                    $2,400.00
WILDER, JESSICA L
422 SOUTH MCKEE ST
GREENEVILLE, TN 37745                                P‐0030239 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILDER, JOAN L
1205 18TH STREET
TUSCALOOSA, AL 35401                                 P‐0052368 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILDER, ROLAND A
1205 18TH STREET
TUSCALOOSA, AL 35401                                 P‐0052372 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3539 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1703 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WILENSKI, THOMAS R
1030 E 4525 S
OGDEN, UT 84403                                     P‐0002546 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILES, ALEXANDER S
802 BELLEVUE BOULEVARD SOUTH
BELLEVUE, NE 68005                                  P‐0026142 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, AMY M
5401 BAYSIDE DR
DAYTON, OH 45431                                    P‐0054144   1/8/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, JOHN K
1916 PIKE PL #12‐241
SEATTLE, WA 98101‐1056                              P‐0051090 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, LANCE P
250 LEE LANE SW
CLEVELAND, TN 37311                                 P‐0030360 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, LANCE P
250 LEE LANE SW
CLEVELAND, TN 37311                                 P‐0032198 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, LARRY J
7002 N. SMITH ST.
SPOKANE, WA 99217                                   P‐0016865 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, MICHELLE M
10111 PRESTWICK TRAIL
LONE TREE, CO 80124                                 P‐0027381 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, SEAN A
3143 HAT TRICK LANE
COEUR D ALENE, ID 83815                             P‐0053328 12/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, SHIKINA M
2344 BEECHER CIRCLE SW
ATLANTA, GA 30311                                   P‐0040216 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY, SHIKINA M
2344 BEECHER CIRCLE SW
ATLANTA, GA 30311                                   P‐0040274 12/14/2017      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
WILEY, STEVIE JOE
1924 DOBBINS AVE.
ANDERSON, SC 29625                                    2114      11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WILEY, VERNESSA S
216 GRACE STREET
CLARKSDALE, MS 38614                                P‐0054289   1/9/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILEY‐NYAWOSE, ASHAUNTI L
151 GREENHAVEN LANE APT 3D2
GURNEE                                              P‐0034206 11/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILFERT, AMY J
1025 POLO CLUB RD
INDENDENCE, MN 55359                                P‐0032854 11/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILFONG, TAMIYA
3701 CONCORD RD, APT E11
ASTON, PA 19014                                     P‐0033487 11/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILFORD, KEITH A
14552 CHERRYWOOD LANE
TUSTIN, CA 92780                                    P‐0021860 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHELM, RICHARD A
193 RT 590
GREELEY, PA 18425                                   P‐0009587 10/30/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3540 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1704 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WILHELM, RICHARD S
188 EAST FLAG SWAMP ROAD
ROXBURY, CT 06783                                     P‐0049193 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHELM, RICHARD S
188 EAST FLAG SWAMP ROAD
ROXBURY, CT 06783                                     P‐0049213 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHELM, RICHARD S
188 EAST FLAG SWAMP ROAD
ROXBURY, CT 06783                                     P‐0049264 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHELM, RICHARD S
188 EAST FLAG SWAMP ROAD
ROXBURY, CT 06783                                     P‐0049283 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHELM, SHELLEY M
12 CLOVER PLACE
VERONA, VA 24482                                      P‐0021035 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHITE, AMY C
177 CHELSEA STATION DRIVE
CHELSEA, AL 35043                                     P‐0032316 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHITE, RALPH D
1505 BROWNING RD.
ORANGE, TX 77630                                      P‐0025456 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHOIT, JULIA A
985 TALQUIN AVE
QUINCY, FL 32351                                      P‐0051447 12/27/2017     TK Holdings Inc., et al.                   $500,000.00                                                                                  $500,000.00
WILHOITE, RAYMOND
3239 HUMMINGBIRD DR
NASHVILLE, TN 37218                                     2038    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WILHOYTE, DAVID E
11610 N. ISLAND COVE LANE
PORTLAND, OR 97217                                    P‐0046044 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILHOYTE, KIM A
11610 N. ISLAND COVE LANE
PORTLAND, OR 97217                                    P‐0046041 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILIAMS, KEVIN T
4152 TRILLIUM WOOD TRAIL
SNELLVILLE, GA                                        P‐0016997 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILK, CHARLES
1212 FEDERAL AVE EAST
SEATTLE, WA 98102                                       1615    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WILKA, PATRICIA
384 QUEENSBURY ST
THOUSAND OAKS, CA 91360                               P‐0020804 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILK‐DAVIS, ROSA
111 SHERWOOD DRIVE
ROYAL PALM BEACH, FL 33411                              1019    10/31/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
WILKE, ASHLEY N
3531 CENTERVILLE RD
VADNAIS HEIGHTS, MN 55127                             P‐0056051 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKE, GLENDA M
212 KENDALL OAKS DR
BOERNE, TX                                            P‐0045261 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKENING, DEBRA A
1020 COVERED BRIDGE RD
APT 4
WAUPACA, WI 54981                                     P‐0012835 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3541 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1705 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WILKENING, PATRICK E
1020 COVERED BRIDGE RD
APT 4
WAUPACA, WI 54981                                   P‐0012827 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKERSON, JEANNE
1159 MCQUADE AVE
UTICA
, NY 13501                                          P‐0037872 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKERSON, JEANNE
1159 MCQUADE AVE
UTICA, NY                                           P‐0041279 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKERSON, SONDRA N
15741 LAWSON POINT ROAD
TEMPLE, TX 76502                                    P‐0002266 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKERSON, WARREN N
1508 PASCAGOULA STREET
PASCAGOULA, MS 39567                                P‐0005268 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKES, ERIN Y
12600 AVERY RANCH BLVD.
APT. 121
CEDAR PARK, TX 78613                                P‐0055541 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKES, JOI D
10715 VILLAGE CROSSING
JONESBORO, GA 30238                                 P‐0023734 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKES, RONALD A
604 MILTON AVE
GLASGOW, KY 42141                                   P‐0016665 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKEY, SANDI
32 GREENSPRING
TRABUCO CANYON, CA 92679                            P‐0024190 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKIAMS, YVONNE P
16753 HEATHER MOOR DRIVE
FLORISSANT, MO 63034                                P‐0048921 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKIN, KAREN M
41W081 LENZ ROAD
ELGIN, IL 60124                                     P‐0017411 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKIN, KAREN M
41W081 LENZ ROAD
ELGIN, IL 60124                                     P‐0017421 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINS, ALYCHIA
715 JOE JONES BLVD
WEST PLAINS, MO 65775                                 4676     1/8/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
WILKINS, ALYCHIA M
715 JOE JONES BLVD
WEST PLAINS, MO 65775                               P‐0054811 1/15/2018      TK Holdings Inc., et al.                   $150,000.00                                                                                  $150,000.00
WILKINS, ANTHONY E
5008 S. BLACKSTONE AVE.
CHICAGO, IL 60615                                   P‐0023917 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINS, CHRISTOPHER L
12111 N ROXBORO RD
DURHAM, NC 27572                                    P‐0001059 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINS, GEORGE A
419 MAIN ST
DUNDEE, MI 48131                                    P‐0016641 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3542 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1706 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WILKINS, JEANETTE B
4602 DICKSON ST
HOUSTON, TX 77007                                   P‐0005750 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINS, JOSHUA A
ESTATE OF JOSHUA WILKINS
13039 CHANDLER DRIVE
DALLAS, TX 75243                                    P‐0043655 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINS, JR., VAN D
1410 ELMHURST
IRVINE, CA 92618                                    P‐0048806 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINS, NATALIE M
6305 S I ST
TACOMA, WA 98408                                    P‐0022805 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINSON , GEORGE H
8643 HARPER DRIVE
WAYNESBORO, PA 17268                                P‐0047147 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINSON, ASHLEY R
25 MEADOW STREET
NEW FREEDOM, PA 17349                               P‐0010457 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINSON, CRYSTAL C
2899 DUNCAN PL
DECATUR, GA 30034                                   P‐0053031 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINSON, DONALEE T
37 GALE LN
ORMOND BEACH, FL 32174                              P‐0000321 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINSON, MICHELE M
76 CEDARBROOK LANE
KILLEN, AL 35645                                    P‐0036636 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINSON, ROBERT A
1245 TAFT RD
CHESAPEAKE, VA 23322                                P‐0017545 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINSON, ROBERT A
1245 TAFT RD
CHESAPEAKE, VA 23322                                P‐0017720 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKINSON, STEVE W
368 BUTLER LAKE RD
REIDSVILLE, NC 27320                                P‐0001723 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKO, JAYSON K
1257 W 1300 S
WOODS CROSS, UT 84087                               P‐0055801 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKOSZ, JOHN S
9559 ROUTE 18
CRANESVILLE, PA 16410                               P‐0047011 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKS, BRUCE W
11401 LAGO VISTA
HELOTES, TX 78023                                   P‐0030027 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILKS, COREY L
3515 COEUR D ALENE DR
WEST LINN, OR 97068                                 P‐0034382 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILL, CHRISTINA
1806 TRINITY WAY
WEST SACRAMENTO, CA 95691                           P‐0023985 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILL, DENNIS R
12365 CONQUISTADOR WAY
SAN DIEGO, CA 92128                                 P‐0020442 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 3543 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1707 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WILL, DENNIS R
12365 CONQUISTADOR WAY
SAN DIEGO, CA 92128                                  P‐0020447 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLAMS , ADELL
681 TURNEY RD APT 109
BEDFORD, OH 44146                                    P‐0028998 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLAMS, MAE H
98 COMMUNITY
GREENVILLE, SC 29605                                 P‐0051266 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLARD, ALISON M
704 5TH AVENUE NE
HICKORY, NC 28601                                    P‐0049804 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLARD, SHELLEY A
1935 MACK RD
DOUGLASVILLE, GA 30135                               P‐0013432 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLAUER, JAMES R
7 AUSTINS WAY
ELKTON, MD 21921                                     P‐0043980 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLETT, BRIAN A
4805 S SNOQUALMIE STREET
SEATTLE, WA 98118                                    P‐0019058 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLETT, MICHAEL R
416 INDIAN RIDGE TRAIL
WAUCONDA, IL 60084                                   P‐0006525 10/27/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WILLETT, SUSAN S
2346 LOW MARSH CT.
LELAND, NC 28451                                     P‐0001364 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLETT, TERRI L
C/O ANTONOPLOS & ASSOCIATES
1725 DESALES ST NW #600
WASHINGTON, DC 20036                                 P‐0047041 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLETT, TERRI L
C/O ANTONOPLOS & ASSOCIATES
1725 DESALES STREET NW #600
WASHINGTON, DC 20036                                 P‐0047083 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLEY, LARRY E
3545 CASPIAN COVE
FORT WORTH, TX 76244                                 P‐0007937 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLFOND, JEFF M
NO ADDRESS PROVIDED
HOXIE, AR 72433                                      P‐0038533 12/10/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WILLHOITE, ANITA K
13468 NORTH HAMMER ROAD
MOORESVILLE, IN 46158                                P‐0002984 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAM REAMS
REAMS, WILLIAM B
302 WALNUT RD
LILY, KY 40701                                       P‐0041849 12/18/2017     TK Holdings Inc., et al.                    $32,000.00                                                                                   $32,000.00
WILLIAMS & CONNOLLY LLP
SAMUEL DAVIDOFF
725 TWELFTH STREET NW
WASHINGTON, DC 20005                                   3574    11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMS , BRETT M
3068 NORTHEAST REGENTS DRIVE
PORTLAND, OR 97212‐1760                              P‐0026462 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3544 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1708 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
WILLIAMS ANDERSO, CHARLOTTE R
6704 KILT COURT
AUSTIN, TX 78754                                     P‐0056409 1/30/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS HOUSTON, SONYA R
3403 DORSEYBLANE
PEARLAND                                             P‐0051932 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS II, JAMES I
137 PARKVIEW DRIVE
AMARILLO, TX 79106‐5320                              P‐0007444 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS LEWIS, FRANCES J
FRANCES WILLIAMS LEWIS
580 SHANNON ROAD
ST AUGUSTINE, FL 32095‐8411                          P‐0057874 4/19/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS LOGAN, DELENA
9103 BENT SPUR
HOUSTON, TX 77064                                    P‐0051962 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS LOGAN, DELENA
9103 BENT SPUR
HOUSTON, TX 77064                                    P‐0051981 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS SR., BRO. LIONEL W.
5606 HELMONT DR.
OXON HILL, MD 20745                                  P‐0037633 12/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS WRIGHT, EBONI
4054 DON LUIS DR
LOS ANGELES, CA 90008                                P‐0037693 12/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, ABY
811 TOWER AVE
HARTFORD, CT 06112                                   P‐0036524 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, AKILAH
64 ELM ST
BEDFORD, MA 01730                                      1193      10/31/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WILLIAMS, ALISA J
7091 KINGCREST COVE
OLIVE BRANCH, MS 38654                               P‐0014882 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, ALLAN L
800 SOUTH HILL RD
ERIE, PA 16509                                       P‐0054344    1/9/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, ALLAN R
6 JUSTIN ROAD
HARRISON, NY 10528                                   P‐0008248 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, ALVEN
3386 WOODLAUREL DR
SNELLVILLE, GA 30078                                   638       10/26/2017        TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
WILLIAMS, AMANDA R
1 WAY ST
WOOD RIDGE, NJ 07075                                 P‐0027973 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, AMY E
5850 BENNER ST
APT 204
LOS ANGELES, CA 90042                                P‐0032213 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, AMY L
6400 MOONLIGHT WAY
PRESCOTT VALLEY, AZ 86314                            P‐0010665 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, AMY L
6400 MOONLIGHT WAY
PRESCOTT VALLEY, AZ 86314                            P‐0010674 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                             Page 3545 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1709 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WILLIAMS, ANDREA
364 AUTUMN LAKE DR.
MCDONOUGH, GA 30253/6595                           P‐0003833 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ANDREA
364 AUTUMN LAKE DR.
MCDONOUGH, GA 30253/6595                           P‐0003866 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ANDREW
525 MARCEAU WAY SW
ATLANTA, GA 30331                                  P‐0013584 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ANDREW T
14 HARDSCRABBLE ROAD
CHESTER, NY 10918                                  P‐0037859 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ANGELA
1626 HANSEN RD
LIVERMORE, CA 94550                                P‐0054736 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ANTHONY C
22 CHELMSFORD DR
EWING, NJ 08618                                    P‐0003500 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ANTHONY C
1881 FERNWOOD DRIVE
MARYSVILLE, CA 95901                               P‐0043897 12/21/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WILLIAMS, ANTONETTE M
24460 LEONA DRIVE
HAYWARD, CA 94542                                  P‐0055753 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ANTONY D
10070 CARDINAL DRIVE
ORRSTOWN, PA 17244                                 P‐0033706 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ASHLEY
303 MYRTLE DR
LAUREL, MS 39440                                   P‐0013703 11/2/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WILLIAMS, ASHLEY G
13610 JOHN WAYNE
PERRY, OK 73077                                    P‐0037035 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, AUSTIN
611 S. WATER ST.
WARREN, IL 61087                                     1485    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMS, BARBARA
109 BROOKTER ST
SLIDELL, LA 70461                                    2003    11/9/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMS, BECKY L
1131 OAK RIDGE DRIVE
STREAMWOOD, IL 60107                               P‐0010645 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, BERYL
PO BOX 6542
KATY, TX 77491                                     P‐0032036 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, BERYL
PO BOX 6542
KATY, TX                                           P‐0032038 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, BOBBY C
1811 WILDWOOD LN
GLENN HEIGHTS, TX 75154                            P‐0012676 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, BRANDICE
3741 OLMSTED AVE.
LOS ANGELES, CA 90018                                4949    1/17/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                         Page 3546 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1710 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
WILLIAMS, BRANDY L
58693 WARE DRIVE
PLAQUEMINE, LA 70764                                 P‐0045145 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, BRETT A
28 BRIDGESIDE BLVD.
MOUNT PLEASANT, SC 29464                             P‐0049747 12/27/2017     TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
WILLIAMS, BRIAN
1610 IRONWOOD CC DR
NORMAL, IL 61761                                     P‐0053394 12/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, BRIAN G
26 REILLY ROAD
EASTON, CT 06612                                     P‐0011817 11/1/2017      TK Holdings Inc., et al.                    $45,471.36                                                                                    $45,471.36
WILLIAMS, BRIAN L
16301 KINGSBURY ST.
GRANADA HILLS, CA 91344                                3827    12/4/2017         TK Holdings Inc.                                                  $0.00                                                                     $0.00
WILLIAMS, BRUCE H
3897 NW 1ST DR
DEERFIELD BEACH, FL 33442                            P‐0045526 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, CAMERON
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                    P‐0047943 12/22/2017     TK Holdings Inc., et al.                   $250,000.00                                                                                   $250,000.00
WILLIAMS, CANDACE
7147 LAKEHURST AVE
DALLAS, TX 75230                                     P‐0012316 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, CANDICE J
827 S PARKER DR APT G
FLORENCE, SC 29501                                   P‐0003865 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, CARL D
3238 AUSTIN DR.
MOBILE, AL 36695                                     P‐0023893 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, CARL J
2272 DUNSTER LANE
POTOMAC, MD 20854‐6112                               P‐0034770 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, CAROL
1826 DALLAS RD
PHILADELPHIA, PA 19126                                 964     10/31/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WILLIAMS, CAROL
1035 COZY ACRES ROAD
MOUNTAIN PINE, AR 71956                              P‐0029421 11/20/2017     TK Holdings Inc., et al.                       $322.38                                                                                       $322.38
WILLIAMS, CAROLYN H
PO BOX 1024
POINT REYES STAT, CA 94956                           P‐0055830 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, CEDRIC L
36 WOODLAWN DR.
PALMYRA, VA 22963                                    P‐0022173 11/10/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
WILLIAMS, CEDRIC L
36 WOODLAWN DR.
PALMYRA, VA 22963                                    P‐0022179 11/10/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
WILLIAMS, CHINA S
9112 OVERLOOK DR.
JONESBORO, GA 30238                                  P‐0014910 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, CINDY H
161 FELTON WOOD RD
BYRON, GA 31008‐6143                                 P‐0031678 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3547 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1711 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
WILLIAMS, CLAUDIA M
1602 VINTAGE RIDGE COURT
WILDWOOD, MO 63038                                   P‐0009961 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, CLIFTON
6031 EVERLASTING PLACE
LAND O LAKES, FL 34639                               P‐0002805 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, COLIN T
5598 FOLKESTONE DRIVE
DAYTON, OH 45459                                     P‐0053061 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, CONSWAYLOW A
2788 CORDITE LOOP
SNELLVILLE, GA 30039                                 P‐0004610 10/25/2017     TK Holdings Inc., et al.                    $19,000.00                                                                                    $19,000.00
WILLIAMS, COREY L
3965 EAST BIJOU STREET
APT 348
COLORADO SPRINGS, CO 80909                           P‐0010003 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, CORNELL
18506 BLACKMOOR
DETROIT, MI 48234                                    P‐0016392 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, CORNELL
18506 BLACKMOOR
DETROIT, MI 48234                                    P‐0016402 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, CORWANNA K
2112 55TH AVE N
BROOKLYN CENTER, MN 55430                            P‐0053238 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, CRAIG S
2929 B LONG LOOP
FT GEORGE MEADE, MD 20755                            P‐0030812 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, CYNTHIA A
P O BOX 495
FORT KNOX, KY 40121                                  P‐0026632 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, DANIEL G
9145 VISCOUNT LANE
CHARLOTTE, NC 28269                                  P‐0013022 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, DANIEL J
48 31ST STREET
SHAPLEIGH, ME 04076                                  P‐0004545 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, DANIEL P
46 NORTON DRIVE
NORWOOD, MA 02062                                    P‐0011962 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, DANIELLE B
4304
POTO MAC HIGHLANDS CIRCLE
TRIANGLE, VA 22172                                   P‐0029583 11/20/2017     TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
WILLIAMS, DARIUS L
1125 ST BENEDICT
CAHOKIA, IL 62206                                    P‐0005685 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, DAVID
4123 WORTH ROAD
PINCONNING, MI 48650                                   1829    11/8/2017         TK Holdings Inc.                          $6,000.00                                                                                     $6,000.00
WILLIAMS, DAVID C
803 CLARA ROAD
WAYNESBORO, ME 39367                                 P‐0054690 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, DAVID E
5721 LE BLANC AVENUE
ANN ARBOR, MI 48103                                  P‐0020707 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                           Page 3548 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1712 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WILLIAMS, DAVID E
5721 LE BLANC AVENUE
ANN ARBOR, MI 48103                                  P‐0020724 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DAVID F
13224 TWILIGHT TR PL, NE
ALBUQUERQUE, NM 87111                                P‐0034923 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DAVID F
13224 TWILIGHT TR PL, NE
ALBUQUERQUE, NM 87111                                P‐0034924 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DAVID H
254 HARDING PLACE
NASHVILLE, TN 37205                                  P‐0025275 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DAVID P
7922 DAY CREEK BLVD
APT. 8114
RANCHO CUCAMONGA, CA 91739                           P‐0023131 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DAVINA C
3212 PINE CASTLE DR
SOUTHSIDE, AL 35907                                  P‐0003986 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DAVINA C
3212 PINE CASTLE DR
SOUTHSIDE, AL 35907                                  P‐0004007 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DEBORA M
617 CAYMAN AVE
HOLLY SPRINGS, NC 27540‐9389                         P‐0015447 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DEBORA M
617 CAYMAN AVE
HOLLY SPRINGS, NC 27540‐9389                         P‐0015464 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DEBORAH
7 DELANEY DRIVE
LITTLETON, MA 01460                                  P‐0055188 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DEBORAH A
4602 LUERSSEN AVE
BALTIMORE, MD 21206                                  P‐0048072 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DEBORAH J
4911 NE 19 AVE., #1
FORT LAUDERDALE, FL 33308                            P‐0000878 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DEBORAH RENE
822 DRAYMORE LANE
ELGIN, SC 29045                                        4920    3/28/2018         TK Holdings Inc.                                                 $0.00                                                                     $0.00
WILLIAMS, DELOISE B
4405 WOODLAND AVENUE
JACKSON, MS 39206                                    P‐0026591 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DELOREAN
923 W PLYMOUTH ST
TAMPA, FL 33603                                      P‐0000656 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DELWN R
121 CLARA ST
SCHRIEVER, LA 70395                                  P‐0046898 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DIANE A
8919 RIVER ISLAND DRIVE
APT. 303
SAVAGE, MD 20763                                     P‐0012513 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DONNA B
86338 FORTUNE DR
YULEE, FL 32097                                      P‐0033385 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3549 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                      Filed 04/27/21                 Page 1713 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date               Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
WILLIAMS, DONNA B
86338 FORTUNE DR
YULEE, FL 32097                                      P‐0033391 11/29/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DONNAMARIE E
8971 NW 67TH COURT
TAMARAC, FL 33321                                    P‐0000568 10/20/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DONNY L
21 FAIRVIEW AVENUE
NEW HAVEN, CT 06512                                  P‐0006108 10/27/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DOROTHY G
PO BOX 94
SOMERS, MT 59932                                     P‐0026673 11/16/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DOROTHY L
617 SAN CARLOS DR.
GARLAND, TX 750R3                                    P‐0050457 12/27/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DOUG
118 W 700 N
MALAD, ID 83252                                        373     10/23/2017           TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMS, DOUGLAS C
11535 50TH AVE N
PLYMOUTH, MN 55442                                   P‐0031532 11/25/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DOUGLAS C
11535 50TH AVE N
PLYMOUTH, MN 55442                                   P‐0031534 11/25/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, DOUGLAS C
11535 50TH AVE N
PLYMOUTH, MN 55442                                   P‐0031536 11/25/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, EILEEN B
2429 STEVEN AVE
SIDNEY, NE 69162                                     P‐0005302 10/26/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ELAINA A
4420 21ST ST.
APT. 40B
TUSCALOOSA, AL 35401                                 P‐0010180 10/30/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ELAINA A
4420 21ST ST.
APT, 40B
TUSCALOOSA, AL 35401                                 P‐0010195 10/30/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ELLIS
39505 LINCOLN AVE
ZEPHYRHILLS, FL 33542                                  1260    11/3/2017            TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
WILLIAMS, ELLIS
39505 LINCOLN AVE
ZEPHYRHILLS, FL 33542                                P‐0014188 11/3/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ELNORA
3800 SQUAW VALLEY DR SW 1B
HUNTSVILLE, AL 35805                                   411     10/24/2017   Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
WILLIAMS, ELNORA V
3800 SQUAW VALLEY DR SW 1B
HUNTSVILLE, AL 35805                                 P‐0057265 2/14/2018         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ERIN E
144 KIMBARK RD
ROCHESTER, NY 14610                                  P‐0011363 11/1/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, EUGENE F
1185 VIA VALLARTA
RIVERSIDE, CA 92506                                  P‐0037065 12/6/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 3550 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1714 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WILLIAMS, GARY R
126 SEABOARD AVENUE
HIRAM, GA 30141                                      P‐0011469 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, GAVIN A
5300 MONTAGUE ST. APT. 3
CHARLOTTE, NC 28205                                  P‐0048835 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, GEORGIANNA
109 AMMONITE LN
JARRELL, TX 76537                                    P‐0044343 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, GEORGIANNA
109 AMMONITE LN
JARRELL, TX 76537                                    P‐0044482 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, GLORIA J
P O BOX 270
SUN CITY, CA 92586                                   P‐0029868 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, GRAHAM S
9121 NW BENSON CT
PORTLAND, OR 97229                                   P‐0015831 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, GWENDOLYN L
2724 W. FAIRMOUNT AVE
BALTIMORE, MD 21223                                  P‐0023324 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, GWENDOLYN L
2724 W. FAIRMOUNT AVE
BALTIMORE, MD 21223                                  P‐0023334 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, GWENDOLYN P
151 GLYNN ADDY DRIVE
STOCKBRIDGE, GA 30281                                P‐0034672 12/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, IAN J
573 LINCOLN AVE
BROOKLYN, NY 11208                                   P‐0043546 12/21/2017      TK Holdings Inc., et al.                    $12,000.00                                                                                   $12,000.00
WILLIAMS, II, JOHN E
4226 SUNNY MEADOWS ROAD
BARTLETT, TN 38135                                   P‐0050823 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, IRENE C
P.0. BOX 8807
EMERYVILLE, CA 94662                                 P‐0028150 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JACINTO N
1722 ROCK RIDGE DR
HOUSTON, TX 77049                                    P‐0029271 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JACQUES E
2601 WEST 9TH ST
OWENSBORO, KY 42301                                  P‐0056975   2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JAMES
1311 14TH ST DR NE
HICKORY, NC 28601                                      1498      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMS, JAMES B
207 MCNEIL ROAD
MILLERS CREEK, NC 28651                              P‐0008546 10/29/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JAMES K
5316 HIGHLAND AVE
KANSAS CITY, MO 64110‐2640                           P‐0029760 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JAMES P
1840 W HIGHLAND AVE
UNIT 103E
ELGIN, IL 60123                                      P‐0026699 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 3551 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1715 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
WILLIAMS, JANAE B
328 THOMAS BLVD
MCLOUD, OK 74851                                      P‐0035782 12/4/2017        TK Holdings Inc., et al.                        $75.00                                                                                       $75.00
WILLIAMS, JANICE P
165 ST. MARY'S AVENUE
CLINTON, NY 13323‐1730                                P‐0011299 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JANN S
1676 ARECA PALM DR
PORT ORANGE, FL 32128‐6694                            P‐0051793 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JASMINE E
42378 CEDARSTONE AVE
PRAIRIEVILLE, LA 70769                                P‐0057821    4/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JASMINE R
346 CARGILL COURT
MONTGOMERY, AL 36105                                  P‐0051191 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JASON C
4001 DELLMAN DRIVE
ROANOKE, TX 76262                                     P‐0030026 11/21/2017       TK Holdings Inc., et al.                      $450.00                                                                                       $450.00
WILLIAMS, JEANIE C
3739 VALMORA ROAD
SANTA FE, NM 87505                                    P‐0027935 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JEFFREY D
1766 12TH ST
OAKLAND, CA 94607‐1428                                P‐0021874 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JEFFREY D
1766 12TH ST
OAKLAND, CA 94607‐1428                                P‐0021882 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JEFFREY D
28893 E. COUNTY RD. 1610
ELMORE CITY, OK 73433                                 P‐0049883 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JENNIFER D
5348 CLAPBOARD CREEK DR
JACKSONVILLE, FL 32226                                P‐0008479 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JENNIFER M
14909 HEALTH CENTER DR. #336
BOWIE, MD 20716                                       P‐0027092 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JENNIFER M.
14909 HEALTH CENTER DRIVE, #336
BOWIE, MD 20716                                         3154      11/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMS, JIMMY D
15820 NE 20TH STREET
VANCOUVER, WA 98684                                   P‐0016270 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JOANNE E
2221 HISTORIC DECATUR RD
UNIT 60
SAN DIEGO, CA 92106                                   P‐0045946 12/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JOHN C
THE FERGUSON LAW FIRM
350 PINE STREET, SUITE 1440
BEAUMONT, TX 77701                                    P‐0049677 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JOHN C
THE FERGUSON LAW FIRM
350 PINE STREET, SUITE 1440
BEAUMONT, TX 77701                                    P‐0051054 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 3552 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1716 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
WILLIAMS, JOHN L
4124 OAKLAWN DR.
JACKSON, MS 39206                                         1247    11/2/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMS, JOHN L
4124 OAKLAWN DR.
JACKSON, MS 39206                                       P‐0013057 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JOHN V
570 ELDERBERRY DR.
HOMER, AK
HOMER, AK 99603                                         P‐0055825 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JOSEPH B
5975 RIVERSIDE DR
MELBOURNE BEACH, FL 32951                               P‐0013253 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JOSEPH E
3469 W BAYHAM PL
FAYETTEVILLE, AR 72704                                  P‐0020673 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JOSEPH F
2350 BELMONT ROAD
ARNOLDSVILLE, GA 30619                                  P‐0003738 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JOSEPH K
415 PRESCOTT AVE
EL CAJON, CA 92020                                      P‐0057658 3/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JOYCE A
399 PENDLETON ST. APT. 302
ALEXANDRIA, VA 22314                                    P‐0019993 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JOYCE M
832 CLIFTON BLVD
TOLEDO, OH 43607                                        P‐0026156 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JUDY D
2415 CALKINS AVE
IDAHO FALLS, ID 83402                                   P‐0019494 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, JULEAN
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                         P‐0043975 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WILLIAMS, KAREN A
13106 AMBER STREET
GRASS VALLOEY, CA 95949                                 P‐0043305 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, KATHLEEN M
134 PRIMROSE LANE
BARTLETT, IL 60103                                      P‐0053171 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, KEITH A
607 W FOURTH STREET
GREENVILLE, NC 27834                                    P‐0001821 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, KEITH A
607 W FOURTH STREET
GREENVILLE, NC 27834                                    P‐0001876 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, KEITH A
2104 FORD LANE
FORT COLLINS, CO 80524                                  P‐0051207 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, KELVIN L
7019 LAKE JACKSON DRIVE
ARLINGTON, TX 76002                                     P‐0011554 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, KENDRA S
327 COUNTY ROAD 4418
BRUNDIDGE, AL 36010                                     P‐0042721 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 3553 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1717 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
WILLIAMS, KENNETH F
7227 ROYAL OAK DRIVE
HARRISBURG, PA 17112                                  P‐0036325 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, KENNETH RAY
6019 WHITE PINE DRIVE
MIDLAND, GA 31820                                       416     10/24/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WILLIAMS, KENRIC D
804 ROCK STREET
WHITE HALL, AR 71602                                  P‐0020107 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, KIMBERLY
1538 PARK GROVE DRIVE
LAWRENCEVILLE, GA 30046                               P‐0040778 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, KIMBERLY
6679 EMILY LANE
AUSTELL, GA 30168                                     P‐0044397 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, KIMBERLY M
1 MAYFAIR ROAD
ST. LOUIS, MO 63124                                   P‐0005436 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, KIMBERLY M
1 MAYFAIR RD
ST. LOUIS, MO 63124                                   P‐0005442 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, KIMBERLY M
1 MAYFAIR ROAD
ST. LOUIS, MO 63124                                   P‐0057272 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, KIMBERLY M
1 MAYFAIR RD
ST. LOUIS, MO 63124                                   P‐0057273 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, KURT D
2501 ARNO ROAD
MISSION HILLS, KS 66208                               P‐0017329 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, KURT D
2501 ARNO ROAD
MISSION HILLS, KS 66208                               P‐0017359 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, LADEAN
721 RIDGEWAY AVE
HAMPTON, VA 23661                                     P‐0054664 1/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, LAKESHA
2757 MAYBROOK HOLLOW LN
HOUSTON, TX 77047                                     P‐0010576 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, LARRY A
813 LULLWATER DRIVE
OVIEDO, FL 32765                                      P‐0034277 12/1/2017      TK Holdings Inc., et al.                    $30,000.00                                                                                    $30,000.00
WILLIAMS, LARRY A
813 LULLWATER DRIVE
OVIEDO, FL 32765                                      P‐0042403 12/18/2017     TK Holdings Inc., et al.                    $30,000.00                                                                                    $30,000.00
WILLIAMS, LARRY AND TINA
3262 PARTRIDGE WAY
SPRINGFIELD, OR 97477‐7536                              2468    11/11/2017        Takata Americas                               $0.00                                 $0.00                                                   $0.00
WILLIAMS, LAURA A
1183STONEYCROSSROAD
CHASECITY, VA 23924                                   P‐0040913 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILLIAMS, LEO
1441 FAIRWAY DRIVE
LAKE FOREST, IL 60045                                 P‐0010733 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                            Page 3554 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1718 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WILLIAMS, LEONARD
708 E 122ND STREET
LOS ANGELES, CA 90059                                  4762    1/28/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMS, LESSIE A
P.O. BOX 4
MAPLETON, KS 66754                                   P‐0050709 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LINDA A
1406 QUAIL RUN
GRAHAM, TX 76450                                     P‐0020716 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LINDA MARIE M
95 GARRISON AVENUE
SAN FRANCISCO, CA 94134                              P‐0037713 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LINDSEY
23209 HIGHLINE RD
SPIRO, OK 74959                                      P‐0011270 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LINDSEY
23209 HOTLINE RD
SPIRO, OK 74959                                      P‐0032930 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LISA M
1905 DES MOINES AVE
PORTSMOUTH, VA 23704                                 P‐0050982 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LISA P
8543 CARILLION PLACE
MONTGOMERY, AL 36117                                 P‐0051640 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LORA T
4341 TELLICO ROAD NW
ROANOKE, VA 24017                                    P‐0003796 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LORA T
4341 TELLICO ROAD NW
ROANOKE, VA 24017                                    P‐0003800 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LORRAINE E
982 BROWNING PLACE
WARMINSTER, PA 18974                                 P‐0035280 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LORRAINE V
2108 S. SOLANO APT 15
LAS CRUCES, NW 88001                                 P‐0054695 1/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LYNETTE
300 WARREN STREET
CALUMET CITY, IL 60409                               P‐0053199 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LYNETTE
300 WARREN STREET
CALUMET CITY, IL 60409                               P‐0053231 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, LYNETTE
300 WARREN STREET
CALUMET CITY, IL 60409                               P‐0053250 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MAL J.
6015 ARCHSTONE WAY APT 302
ALEXANDRIA, VA 22310                                   1190    11/2/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMS, MALIKH A
8883 N. ISLES CIRCLE
TAMARAC, FL 33321                                    P‐0029654 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MARC A
2360 PASEO DE LAURA #15
OCEANSIDE, CA 92056                                  P‐0047595 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3555 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1719 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WILLIAMS, MARCUS A
2131 W 45TH ST
JACKSONVILLE
USA, FL 32209                                         P‐0003238 10/24/2017     TK Holdings Inc., et al.                    $14,537.04                                                                                   $14,537.04
WILLIAMS, MARIA L
1365 NORTH AVENUE
APT. 7C
ELIZABETH, NJ 07208                                   P‐0055344 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MARION
1312 MONTEREY CIR.APT. 1312
JONESBORO, GA                                         P‐0009373 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MARK K
1005 WILLIAMS TRCE
BIRMINGHAM, AL 35242                                  P‐0012110 11/1/2017      TK Holdings Inc., et al.                      $195.00                                                                                       $195.00
WILLIAMS, MARONDA P
7637 HWY 18 E
BANKSTON, AL 35542                                    P‐0002509 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MARTIA M
4126 LAKE PARK BLVD APT. B
INDIANAPOLIS, IN 46227                                P‐0014532 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MARVIN L
104 CROW PLACE
CLAYTON, CA 94517                                     P‐0040560 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MARY E
514 DENTON RD
FEDERALSBURG, MD 21632                                P‐0039972 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MATTHEW R
1080 TUDOR COURT
RENO, NV 89503                                        P‐0050224 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MAUREEN A
3913 BROOKFIELD AVENUE
LOUISVILLE, KY 40207                                  P‐0050309 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MECHELLE N
1256 KILREASE CIRCLE
EL SOBRANTE, CA 94803                                 P‐0038601 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MECHELLE N
1256 KILCREASE CIRCLE
EL SOBRANTE, CA 94803                                 P‐0039036 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MECHELLE N
1256 KILCREASE CIRCLE
EL SOBRANTE, CA 94803                                 P‐0039038 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MEGEN C
2940 PALLANZA DR S
SAINT PETERSBURG, FL 33705                            P‐0005388 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MICHAEL C
15815 80TH ST E
PUYALLUP, WA 98372                                    P‐0032706 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MICHAEL E
3243 EASTWOOD DRIVE
SHREVEPORT, LA 71105                                  P‐0055930 1/27/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MICHELLE L
4922 TALMADGE ROAD
TOLEDO, OH 43623                                      P‐0040242 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, MONICA D
PO BOX 1051
STANWOOD, WA 98292                                    P‐0046054 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3556 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1720 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WILLIAMS, MYKAL J
168 WASHINGTON AVE
#3
WEST HAVEN, CT 06516                                 P‐0003421 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, NATHANIEL
2448 WEST CALLE CELESTE DRIVE
RIALTO, CA 92377                                     P‐0020847 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, OK‐KWI C
10112 MAUMEE WESTERN ROAD
MONCLOVA, OH 43542                                   P‐0033912 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, OZELLA N
2615 ROCKBRIDGE RD
CONYERS, GA 30012                                    P‐0007403 10/28/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
WILLIAMS, PAMELA J
8845 SW MAVERICK TERRACE APT
BEAVERTON, OR 97008                                  P‐0041217 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PATRICIA S
1608 VINTAGE RIDGE COURT
WILDWOOD, MO 63038                                   P‐0009818 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PATRICIA S
1602 VINTAGE RIDGE COURT
WILDWOOD, MO 63038                                   P‐0009827 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PATRICIA S
1602 VINTAGE RIDGE COURT
WILDWOOD, MO 63038                                   P‐0009974 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PATRICK A
649 EAST SILVA STREET
LONG BEACH, CA 90807                                 P‐0050040 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PATRICK E
15652 CRYSTAL DOWNS E
NORTHVILLE, MI 48168                                 P‐0017980 11/6/2017      TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
WILLIAMS, PAUL D
617 CAYMAN AVE
HOLLY SPRINGS, NC 27540‐9389                         P‐0015455 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PAULINE A
150‐45 VILLAGE RD APT 52D
JAMAICA, NY 11432                                    P‐0048910 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PAULINE A
150‐45 VILLAGE RD APT#52D
JAMAICA, NY 11432                                    P‐0050690 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PAULINE A
150‐45 VILLAGE RD APT#52D
JAMAICA, NY 11432                                    P‐0050833 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PAULINE A
150‐45 VILLAGE RD APT# 52D
JAMAICA, NY 11432                                    P‐0050951 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PETER J
2243 ROSEMOORE WALK
MARIETTA, GA 30062                                   P‐0021952 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PETRA M
12641 BROADRIDGE LANE
FLORISSANT, MO 63033                                 P‐0041595 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, PHILLIP
1 PEORIA COURT
SICKLERVILLE, NJ 08081                               P‐0056311   2/1/2018     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00

                                                                                           Page 3557 of 3674
                                                     Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1721 of 1837
                                                                                                   Claim Register
                                                                                            In re TK Holdings Inc., et al .
                                                                                                 Case No. 17‐11375

                                                                                                                          Current General                                         Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address              Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                              Amount                                                  Amount
WILLIAMS, RACHEL N
4602 LUERSSEN AVE
BALTIMORE, MD 21206                                        P‐0048016 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RANDY P
50 FARINGTON CIRCLE
FLETCHER, NC 28732                                         P‐0003350 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, REGINA
BEASLEY, ALLEN, CROW, METHVIN PORTIS & MILES, P.C.
CHRISTOPHER D. GLOVER
218 COMMERCE ST
MONTGOMERY, AL 36104                                         947     10/30/2017        TK Holdings Inc.                        $250,000.00                                                                                  $250,000.00
WILLIAMS, REGINA E
201 S. VINE ST. APT #2
MARION, OH 43302                                           P‐0000180 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, REGINA M
7855 118TH STREET
JACKSONVILLE, FL 32244                                     P‐0024162 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, REGINALD T
1700 N. 103RD AVENUE
APT. 1090
AVONDALE, AZ 85392                                         P‐0008025 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RENEE
1105 SASKATOON LANE
LEWISVILLE, NC 27023                                         2759    11/18/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMS, RESHUNDA N
5600 E. RUSSELL ROAD UNIT 526
LAS VEGAS, NV 89122                                        P‐0013722 11/2/2017      TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
WILLIAMS, RHONDA
2 JOURDAIN
ALISO VIEJO, CA 92656                                      P‐0031755 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RICHARD
5 WESTBRITE COURT
WILMINGTON, DE 19810                                       P‐0051904 12/27/2017     TK Holdings Inc., et al.                    $75,000.00                                                                                   $75,000.00
WILLIAMS, RICHARD E
4210 S. 249TH ST.
KENT, WA 98032                                             P‐0050128 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RIGENE K
1034 YOUNG WAY
RICHMOND HILL, GA 31324                                    P‐0048586 12/26/2017     TK Holdings Inc., et al.                    $15,998.00                                                                                   $15,998.00
WILLIAMS, ROBERT C
606 WILLOMETT AVE
RICHMOND, VA 23227                                         P‐0040773 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROBERT E
1512 DONEGAL RD
BEL AIR, MD 21014                                          P‐0008497 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROBERT E
181 EASTMAN SCHOOL ROAD
ENFIELD, NC 27823                                          P‐0031907 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROBERT E
11501 SMALL DR.
BALCH SPRINGS DR, TX 75180‐2731                            P‐0047628 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROBERT F
592 DELPHINIUM BLVD
ACWORTH, GA 30102                                          P‐0035918 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                                 Page 3558 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1722 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
WILLIAMS, ROBERT G
4924 HARRISON RD.
FREDERICKSBURG, VA 22408                              P‐0027370 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROBERT L
10372 WAVELAND CIRCLE
FISHERS, IN 46038                                     P‐0001320 10/21/2017       TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WILLIAMS, ROBERT P
7136 BAKER CT
WARRENTON, VA 20187                                   P‐0028653 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROBERT P
7136 BAKER CT
WARRENTON, VA 20187                                   P‐0028657 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RODGER A
16 SANDRA LANE, APT. 28B
STATEN ISLAND, NY 10304                               P‐0054024    1/5/2018      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WILLIAMS, RODGER G
P.O. BOX 397
ASHTON, ID 83420                                      P‐0025812 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROGER L
1920 TEAKWOOD DR
ONTARIO, OH 44906                                     P‐0028982 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RON L
46 WOOD THRUSH AVENUE
ERIAL, NJ 08081                                       P‐0015144 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RONDA M
44 FREEDOM TRAIL
NEW CASTLE, DE 19720‐3845                             P‐0016380 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, ROSE L
5007 STEEL MEADOWS LANE
HUMBLE, TX 77346                                      P‐0009636 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RUBY
1693 E Constitution Dr
CHANDLER, AZ 85225                                    P‐0046330 12/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RUBY
NO ADDRESS PROVIDED
                                                      P‐0046345 12/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RUSSELL L
1355 DAPHNE ST.
BROOMFIELD, CO 80020                                  P‐0029830 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RUSSELL L
1355 DAPHNE ST.
BROOMFIELD, CO 80020                                  P‐0029838 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, RUSSIA
12603 OXNARD ST APT 2
NORTH HOLLYWOOD, CA 91606                             P‐0013155 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, SAM L
3713 OVERLOOK RD
RALEIGH, NC 27616                                     P‐0014400 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, SAMIA
3550 EAST OVERTON RD, APT.1082
DALLAS, TX 75216                                        3467      11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMS, SAMIA R
3550 EAST OVERTON RD APT 1082
DALLAS, TX 75216                                      P‐0046153 12/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 3559 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1723 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WILLIAMS, SANDRA D
1219 TEA ROSE CIRCLE
SAN JOSE, CA 95131                                    P‐0050034 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, SANDRA R
PO BOX 576
BAKER, LA 70704                                       P‐0017776 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, SARA C
PO BOX 337
DEXTER, NY 13634                                      P‐0040957 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, SHANNON D
6906 ROSS DRIVE
PANAMA CITY, FL 32404                                 P‐0001749 10/22/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
WILLIAMS, SHANNON R
3773 LARAMIE DRIVE
LAFAYETTE, IN 47905                                   P‐0020630 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, SHANNON R
3773 LARAMIE DRIVE
LAFAYETTE, IN 47905                                   P‐0020753 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, SHANNON R
3773 LARAMIE DRIVE
LAFAYETTE, IN 47905                                   P‐0020755 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, SHANTEL T
1662 BLOOMFIELD PLACE DR
APT 313A
BLOOMFIELD HILLS, MI 48302                            P‐0046608 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, SHEILA R
95 PINEWOOD DRIVE
SILER CITY, NC 27344                                  P‐0003243 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, SONIA L
1340 COUNTY ROAD 55
SARDIS, AL 36775                                      P‐0013074 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, STANLEY
2708 RIVERWOOD TRAIL
FORT WORTH, TX 76109                                    2801    11/19/2017        TK Holdings Inc.                         $27,500.00                                                                                   $27,500.00
WILLIAMS, STANLEY
2708 RIVERWOOD TRAIL
FORT WORTH, TX 76109                                    3202    11/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMS, STEPHANIE
1413 19TH STREET
GALVESTON, TX 77550                                   P‐0010384 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, STEPHEN B
2125 S. FRANKLIN STREET
SEASIDE, OR 97138                                     P‐0030306 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, STEPHEN W
161 FELTON WOOD RD
BYRON, GA 31008‐6143                                  P‐0031681 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, STEVEN R
443 RAMSGATE DR.
GIBSONIA, PA 15044                                    P‐0055048 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TEDRA N
5710 4TH STREET, NW
WASHINGTON, DC 20011                                  P‐0057883 4/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TERESA
123 WISTERIA LANE
ROCK HILL, SC 29730                                   P‐0000796 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3560 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1724 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WILLIAMS, TERESA H
1810 TENNYSON COURT
GREENSBORO, NC 27410                                 P‐0033860 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TERESA H
1810 TENNYSON COURT
GREENSBORO, NC 27410                                 P‐0038831 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TERRIE
119 HALSEY ST
BROOKLYN, NY 11216                                   P‐0009886 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TEVIN
7901 SW 8TH STREET
NORTH LAUDERDALE, FL 33068                             298     10/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMS, THEODIS
3180 N. JOG RD, APT #4202
WEST PALM BEACH, FL 33411                            P‐0029718 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, THERESA P.
21 WOODLAND LANE
SAINT MATTHEWS, SC 29135                               4146    12/20/2017        TK Holdings Inc.                          $1,500.00                                                                                    $1,500.00
WILLIAMS, THOMAS
19 EMS B20A LANE
PIERCETON, IN 46562                                    1603    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMS, THOMAS G
170 JAMES PLACE
PITTSBURGH, PA 15228                                 P‐0013924 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TIFFANIE
2790 ANN DR
CLARKSVILLE, TN 37040                                P‐0046042 12/24/2017     TK Holdings Inc., et al.                    $24,000.00                                                                                   $24,000.00
WILLIAMS, TINA
901 CUSTER AVE SE
ATLANTA, GA 30316                                    P‐0054418 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TONY D
809 1/2 S. BRUNDIDGE ST.
TROY, AL 36081                                       P‐0042750 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TRACIE A
1324 WOODS EDGE DR
NILES, MI 49120                                      P‐0025148 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TRICIA T
113 STAGE HARBOR ROAD
MARLBOROUGH, CT 06447                                P‐0005974 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TRISH I
59 ELKS ROAD
WELLSBURG                                            P‐0014920 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TROY A
1320 ESSEX DRIVE
DESOTO, TX 75115                                     P‐0051455 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, TYNISHA N
903 CHESTNUT HILL AVE
BALTIMORE, MD 21218                                  P‐0028131 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, WAYNE J
2261 MILTON ST
NEW ORLEANS, LA 70122                                P‐0014842 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, WILEY
135 LEXINGTON LANE
FAYETTEVILLE, GA 30214                               P‐0026203 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3561 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1725 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WILLIAMS, WILLIE B
1320 ESSEX DRIVE
DESOTO, TX 75115                                     P‐0050684 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, WILLIE E
3803 HALTER COURT
FLORISSANT, MO 63034                                 P‐0015232 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, WILLIE E
3803 HALTER COURT
FLORISSANT, MO 63034                                 P‐0015243 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, WILLIS W
4918 DETER ROAD
LAKELAND, FL 33813                                   P‐0001737 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS, YVETTE
321 WEST 104TH PLACE
CHICAGO, IL 60628                                    P‐0013434 11/2/2017      TK Holdings Inc., et al.                     $3,200.00                                                                                    $3,200.00
WILLIAMS, ZACHARY P
316 CALDWELL ST
PIQUA, OH 45356                                      P‐0046891 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS‐FLINT, MARY K
2001 DELVIN LANE
AUSTIN, TX 78728                                     P‐0000275 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS‐KELLY, JACQUELINE M
5 E INDIAN TRL
TAYLORS, SC 29687                                    P‐0020450 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMS‐LEE, KRISTINA
115 TUXEDO
HIGHLAND PARK, MI 48203                              P‐0012467 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, ALICE R
75 ELM STREET
PO BOX 32
ANSONIA, CT 06401                                    P‐0057267 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, ALICE R
75 ELM STREET
PO BOX 32
ANSONIA, CT 06401                                    P‐0057268 2/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, BARBARA
2303 PEBBLE BEACH DRIVE
AUSTIN, TX 78747                                       1261    11/3/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIAMSON, BARBARA A
1200 HAMPTON DR.
RAYMORE, MO 64083                                    P‐0042359 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, BRITTANY L
3709 EDGEWOOD CT.
AVONDALE, LA 70094                                   P‐0032620 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, CHARLENE M
86‐20 208TH STREET APT 3H
QUEENS VILLAGE, NY 11427                               2496    11/13/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
WILLIAMSON, DEVON J
1200 HAMPTON DR.
RAYMORE, MO 64083                                    P‐0042351 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, ELIZABETH A
4411 CONNECTICUT AV NW
APT 311
WASHINGTON, DC 20008                                 P‐0039936 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3562 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1726 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WILLIAMSON, FRANK J
2654 N. 2200 EAST RD.
MARTINTON, IL 60951                                 P‐0009511 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, IAN D
819 TIMBER LANE
BOULDER, CO 80304                                   P‐0042186 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, JACKY K
27500 COUNTY ROAD 175
STILLWATER, OK 74075                                P‐0000122 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, MARGARET C
7759 ACORN TRAIL
MAINEVILLE, OH 45039                                P‐0035843 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, MARNIE
58 SPRUCE STREET
PORTLAND, ME 04102                                  P‐0008717 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, MICHAEL H
117 RED CARDINAL DR
MT WASHINGTON, KY 40047                             P‐0019476 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, MICHAEL H
117 RED CARDINAL DR
MT WASHINGTON, KY 40047                             P‐0019480 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, OLEN R
7525 MALONE RD
OLIVE BRANCH, MS 38654                              P‐0013957 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, PATRICIA A
P.O. BOX 204
MINEOLA, IA 51554                                   P‐0026299 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, PATRICIA C
7200 CHING DAIRY LP RD N
MOBILE, AL 36618‐4244                               P‐0011077 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, RONALD D
1821 LARIET LANE
DEL CITY, OK 73115                                  P‐0003739 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, SHEREE L
247 WEST DEERWOOD DRIVE #A
JACKSON, MO 63755                                   P‐0042837 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, TODD
5424 MCCHESNEY DR
CHARLOTTE, NC 28269                                 P‐0002821 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, VENCIA L
2700 MOHICAN AVE
INDEPENDENCE, MO 64057                              P‐0013299 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON, WILLIAM J
107 AKERMAN PL
MOORESVILLE, NC 28115‐9405                          P‐0022056 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIAMSON‐BRANCH, SHEILA
224 SEARCY STREET
DANVILLE, VA 24541                                    648     10/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIASON, TROYDELL A
613 WILLOUGHBY AVE
BROOKLYN, NY 11206                                  P‐0051598 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLICOMBE, LYNDA M
3609 WILLOW CREEK TRAIL
MCKINNEY, TX 75071                                  P‐0001617 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3563 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1727 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WILLIFORD, THOMAS E
7708 S. FITZGERALD STREET
TAMPA, FL 33616                                      P‐0001064 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIFORD, W
5202 ORLANDO CT
COLUMBUS, OH 43232                                   P‐0017195 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLINGHAM, MICHELLE
633 SPARROW
FORT WORTH, TX 76131                                 P‐0037110 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLINGHAM, PATRICIA L
5274 BRADGEN COURT
SPRINGFIELD, VA 22151                                P‐0006849 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLINGHAM, PAUL L
633 SPARROW
FORT WORTH, TX 76131                                 P‐0037025 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLINGMYRE, GEORGE T
1012 PARRS RIDGE DRIVE
SPENCERVILLE, MD 20868                               P‐0015302 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, BEVERLY S
421 W MARKET ST
GERMANTOWN, OH 45327‐1224                            P‐0038824 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, CAROL J
125 NORTH BONNIE BRAE STREET
LOS ANGELES, CA 90026                                P‐0047643 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, CHARLES F
228 COUNTY ROAD 3049
DOUBLE SPRINGS, AL 35553                             P‐0002416 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, CHARLES F
228 COUNTY ROAD 3049
DOUBLE SPRINGS, AL 35553                             P‐0002427 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, JAMAL
4750 E CORNELL QVE
DENVER                                               P‐0028415 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, JOSEPH P
16327 GOANNA COURT
SUGAR LAND, TX 77498                                   899     10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WILLIS, JOSHUA W
9501 CARMEL CIRCLE
JOHNSTON, IA 50131                                   P‐0021070 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, KALLEY S
7915 PRESERVE CIRCLE
#212
NAPLES, FL 34119                                     P‐0019258 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, KELLI S
180 CHASE DR
IRON STATION, NC 28080                               P‐0002056 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, KIMBERLY
307 ALPINE DR
DESOTO, TX 75115                                     P‐0008216 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, LARRY C
5337 COTTEY ST
FORT WORTH, TX 76105                                 P‐0038558 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, LAURIE J
1050 BORREGAS
SPC 103
SUNNYVALE, CA 94089                                  P‐0040977 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3564 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1728 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WILLIS, LINDSAY K
8916 CLANCYS COURT
ELK GROVE, CA 95624                                   P‐0053479 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, MARK S
11713 COSTA BLANCA AVE
LAS VEGAS, NV 89138                                   P‐0001347 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, MICHAEL K
1601 ABBEY CIRCLE
ASHEVILLE, NC 28805                                   P‐0005343 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, MILES T
570 STILSON CANYON RD
CHICO, CA 95928                                       P‐0014901 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, MILES T
570 STILSON CANYON RD
CHICO, CA 95928                                       P‐0014913 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, MILES T
570 STILSON CANYON RD
CHICO, CA 95928                                       P‐0014917 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, NADINE S
4555 HIGHWAY190
EUNICE, LA 70535                                      P‐0056298 1/31/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, NANCY E
132 ARNOLD DRIVE
CAMDEN, TN 38320                                      P‐0057686 3/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, ROMONE D
474 S F STREET
APT 202
PERRIS, CA 92570                                      P‐0057031   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, RUTH A
3204 MARY DRIVE
MARYVILLE, IL 62062                                   P‐0017507 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, SANDRA A
62 PAGETT DR
GERMANTOWN, OH 45327                                  P‐0012820 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, TIFFANI
7468 W. CHENANGO PL
LITTLETON, CO 80123                                   P‐0028590 11/19/2017     TK Holdings Inc., et al.                    $97,483.00                                                                                   $97,483.00
WILLIS, VIRGINIA L
200 LIPSCOMB STREET
GARLAND, TX 75040                                     P‐0022273 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, VIRGINIA L
200 LIPSCOMB STREET
GARLAND, TX 75040                                     P‐0022340 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, VIRGINIA L
200 LIPSCOMB STREET
GARLAND, TX 75040                                     P‐0022342 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, VIRGINIA L
200 LIPSCOMB STREET
GARLAND, TX 75040                                     P‐0022344 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, WILLIAM
720 N 23RD ST
EAST ST. LOUIS, IL 62205                              P‐0007342 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS, WILLIAM E
1032 10TH STREET
IMPERIAL BEACH, CA 91932                              P‐0023914 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 3565 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1729 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WILLISMDON, REBECCA
204 CHERYL DRIVE
NEW ALBANY, IN 47150                                P‐0038177 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLISON, BRIAN L
2953 KILTIE DR
SUN PRAIRIE, WI 53590                               P‐0034793 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLIS‐WILLIAMS, RENEE Y
1450 PRIMROSE PLACE
BELCAMP, MD 21017                                   P‐0050699 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WILLIS‐WILLIAMS, RENEE Y
1450 PRIMROSE PLACE
BELCAMP, MD 21017                                   P‐0050804 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WILLITS, ROBERT A
330 20TH AVE SOUTH
GREAT FALLS, MT 59405                               P‐0001359 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLMAN, JIMMIE L
2700 GRAYHAWK LOOP
RICHLAND, WA 99354                                  P‐0037377 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLMAN, SHERYL A
2700 GRAYHAWK LOOP
RICHLAND, WA 99354                                  P‐0037373 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLMES, KATHLEEN M
3534 JACKSON ST
LANSING, IL 60438                                   P‐0016489 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLOUGHBY, LETA F
1125 S ADAMS ST APT 103
FREDERICKSBURG, TX 78624                            P‐0043441 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLOUGHBY, VALERIE J
117 APPLEHIL COURT
COLUMBIA, SC 29229=9210                             P‐0033255 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLOUR, RONALD P
7914 E SAINT JOSEPH ST
INDIANAPOLIS, IN 46219                              P‐0003021 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLOW, SHONNA
6728 PALLAZZO WAY
ELK GROVE, CA 95757                                 P‐0053524   1/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLOWAY DAY CAMP
JONATHON KOENIGSBERG
PO BOX 250933
WEST BLOOMFIELD, MI 48325                           P‐0039677 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLOWAY SUMMER DAY CAMP, INC
PO BOX 250933
WEST BLOOMFIELD, MI 48325                           P‐0054162   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLOWAY SUMMER DAY CAMP, INC
PO BOX 250933
WEST BLOOMFIELD, MI 48325                           P‐0054981 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLOWS, RICHARD L
2118 141ST LANE NW
ANDOVER, MN 55304‐3369                              P‐0021040 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLS, CHAD C
2280 ESTEY AVE.
NAPLES, FL 34104                                    P‐0004327 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLS, CHERYL D
10625 CAHILL RD
RALEIGH, NC 27614                                   P‐0044404 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3566 of 3674
                                                  Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1730 of 1837
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
WILLS, CHRISTINA M
1243 TURRILL ROAD
LAPEER, MI 48446                                        P‐0042938 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLS, ELIZABETH A
22 HOPE STREET NW
HUNTSVILLE, AL 35806                                    P‐0010630 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLS, NIKKI K
6328 CTH K
AMHERST, WI 54406                                       P‐0011558 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLS, REBECCA L
5119 DODD ST
MIRA LOMA, CA 91752                                     P‐0017385 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLSEY, REBECCA S
20335 WHITE OAK CT
LAKE ANN
LAKE ANN, MI 49650                                      P‐0045585 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLSEY, STEPHEN M
20335 WHITE OAK CT
LAKE ANN, MI 49650                                      P‐0045577 12/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLSON, TAYLA J
19 GRANDVIEW COURT
NORWICH, CT                                             P‐0012448 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILLYERD, AUDRA B
606 LYTLE STREET
CHATTANOOGA, TN 37405                                   P‐0056577    2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILMER, ROBIN L
389 SILBERHORN DRIVE
FOLSOM, CA 95630‐6848                                   P‐0026974 11/16/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILMERHALE
ATTN: CRAIG GOLDBLATT
1875 PENNSYLVANIA AVENUE NW
WASHINGTON, DC 20006                                      3367      11/22/2017        TK Holdings Inc.                        $249,545.45                                                                                  $249,545.45
WILMERS, FREDERICK J
588 WINDSOR ROAD
INVERNESS, IL 60067                                     P‐0011788 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILMOTH, JENNIFER L
146 TUSSEL LANE
SCOTCH PLAINS, NJ 07076                                 P‐0052579 12/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILNER, BERNICE D
25 HOLLY LANE
UNIT 2D
CHESTNUT HILL, MA 02467‐2156                            P‐0006854 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILNER, MICHAEL R
255 E. TEMPLE ST.
CHAMBERS ROOM 560
LOS ANGELES, CA 90012                                   P‐0018683 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILPRIT, WILLIE R
NO ADDRESS PROVIDED
                                                        P‐0002689 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSEY, PAMELA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                         P‐0043696 12/21/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00




                                                                                                Page 3567 of 3674
                                                 Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1731 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
WILSEY, PAMELA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                        P‐0043837 12/21/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WILSON NEUMANN, BRENDA
4801 OSPREY DRIVE SOUTH
UNIT 603
ST. PETERSBURG, FL 33711                                 4517      12/27/2017        TK Holdings Inc.                          $9,090.45              $0.00                                                                 $9,090.45
WILSON PARSONS, JAN M
602 BENNETT DR.
VANDALIA, OH 45377                                     P‐0003580 10/24/2017       TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
WILSON(FRANKLIN), NATALIE N
6246 SHAMROCK CT.
FORT WORTH, TX 76119                                   P‐0012694 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ALEXANDRA J
3006 WOODWALK DRIVE SE
ATLANTA, GA 30339                                      P‐0019966 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ALEXANDRIA D
1202 MUIRFIELD PT.
CHAMPAIGN, IL 61822                                    P‐0033380 11/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ALLEN L
60 GROTH CIRCLE
SACRAMENTO, CA 95834                                   P‐0025973 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, AMANDA M
P.O. BOX 1835
POULSBO, WA 98370                                      P‐0053777    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ANWAR K
22553 W YAVAPAI ST
BUCKEYE, AZ 85326                                      P‐0046357 12/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ANWAR K
22553 W YAVAPAI ST
BUCKEYE, AZ 85326                                      P‐0046419 12/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, BOBBI J
2400 N HUNTER PLACE LN
ARLINGTON, TX 76006                                    P‐0028800 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, BOBBI J
2400 N HUNTER PLACE LN
ARLINGTON, TX 76006‐4606                               P‐0028803 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, BRAD
9616 N. LAUREL AVE
KANSAS CITY, MO 64157                                  P‐0025588 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, BRANDEN
1050 N. POINT ST. APT 705
SAN FRANCISCO, CA 94109                                  2383      11/13/2017        TK Holdings Inc.                           $500.00                                                                                       $500.00
WILSON, CARL L
1117 GIBSON DR NE
CLEVELAND, TN 37312                                    P‐0056432    2/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, CARRIE C
24281 STATE ROUTE 1
GUILFORD, IN 47022                                     P‐0045840 12/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, CASEY B
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                     P‐0048285 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                               Page 3568 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1732 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WILSON, CASEY B
2593
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                    P‐0048659 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, CHARLES A
21 OAK HILL ROAD
NEEDHAM, MA 02492                                     P‐0034802 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, CHARLYNN
3708 N MAIN ST
AKRON, MI 48701                                         1754    11/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WILSON, CORY A
222 SADOWA STREET
SAN FRANCISCO, CA 94112                               P‐0016285 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, CRAIG M
1820 E MORTEN
114
PHOENIX, AZ 85020                                     P‐0031189 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DALE A
5240 WHEAT SHEAF TRL
FORT WORTH, TX 76179                                  P‐0051179 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DAVID B
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                    P‐0048484 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DAVID B
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                    P‐0048544 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DAVID J
101 ELSTOW COURT
CARY, NC 27519                                        P‐0001269 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DAVID J
101 ELSTOW COURT
CARY, NC 27519                                        P‐0001272 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DAVID L
13406 LAKESIDE TERRACE DR.
HOUSTON, TX 77044                                     P‐0004578 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DEBRA A
8604 SHADOW TRACE DR
FORT WORTH, TX 76244                                  P‐0040328 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DENISE ANTIONETTE
WERB & SULLIVAN
BRIAN A. SULLIVAN, ESQ.
P.O. BOX 25046
WILMINGTON, DE 19899                                    159     10/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WILSON, DENNIS W
7 RUST STREET
HAMPTON, VA 23664‐1025                                P‐0009773 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DERWIN A
1400 SUNSET BLVD
DAYTONA BEACH, FL 32117                               P‐0000698 10/20/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WILSON, DEYANIRA
11152 ACCRA LANE
SAN DIEGO, CA 92131                                   P‐0045633 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, DIANE L
111 RACE TRACK DRIVE
CAPE MAY, NJ 08204‐2939                               P‐0029845 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3569 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1733 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
WILSON, DIONNE E
3512 RENWICK AVE
ELK GROVE, CA 95758                                   P‐0026141 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, DON R
9400 NOTTAWAY PLACE
RIVER RIDGE, LA 70123                                 P‐0013157 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, DONALD A
26452 MONTECITO LANE
MISSION VIEJO, CA 92691                               P‐0021859 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, DONNA M
PO BOX 64
SAPPHIRE, NC 28774                                    P‐0024263 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, DONNA R
2120 EAST DANBURY ROAD
PHOENIX, AZ 85022                                     P‐0020831 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, DOUGLAS J
7436 SANTA SUSANA WAY
FAIR OAKS, CA 95628                                   P‐0035588 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, EDWARD A
75 QUAIL RUN DRIVE
TALKING ROCK, GA 30175                                P‐0008099 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, ELIZABETH S
4 CRESTLINE DRIVE
TUSCALOOSA, AL 35405                                  P‐0045135 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, ELLANORE
PO BOX 1503
MCKINNEY, TX 75070                                    P‐0004120 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, EMORY M
401 3RD STREET
SAN FRANCISCO, CA 94107                               P‐0018874 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, ERIN E
40 CUTTER COVE COURT
MIDDLE RIVER, MD 21220                                P‐0029697 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, FURGUS L
POST OFFICE BOX 94
CORTE MADERA, CA 94976                                P‐0038539 12/10/2017     TK Holdings Inc., et al.                  $5,000,000.00                                                                                $5,000,000.00
WILSON, GEAN N
71 PARK LANE
HUTCHINS, TX 75141                                    P‐0026389 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, GREGORY D
5440 S CACTUS THORN AVE.
APT B
LAS VEGAS, NV 89118‐6002                              P‐0058142 7/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, GREGORY W
199 SHADY GLEN LN
BOONE, NC 28607                                       P‐0057004   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, GREGORY W
199 SHADY GLEN LN
BOONE, NC 28607                                       P‐0057010   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, GREGORY W
199 SHADY GLEN LN
BOONE, NC 28607                                       P‐0057019   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, JACQUELINE D
3513 E. CHEROKEE ROAD
DUNCAN, OK 73533                                      P‐0020766 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                            Page 3570 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1734 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
WILSON, JACQUELINE M
JACQUELINE M WILSON
STOCKTON, CA 95201                                    P‐0035440 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, JAMES C
106 COTTONTAIL LANE
BATESBURG, SC 29006                                   P‐0003214 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, JANE B
405 N CANYONWOOD DR
DRIPPING SPRINGS, TX 78620‐3983                       P‐0035659 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, JANET M
2241 CLOVERDALE DR, SE
ATLANTA, GA 30316                                     P‐0034243 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, JANET M
2241 CLOVERDALE DR, SE
ATLANTA, GA 30316                                     P‐0034244 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, JENNIFER A
17 MENDON LANE
SCHAUMBURG, IL 60193                                  P‐0048708 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, JEREMIAH K
21621 SE. ALDER ST.
GRESHAM, OR 97030                                     P‐0015923 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, JOHN J
107 HILLSIDE ROAD
MECHANICSBURG, PA 17050                               P‐0012161 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, JOHN T
5213 BUTTERWOOD CIRCLE
ORANGEVALE, CA 95662                                  P‐0015215 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, JOSCELYNE
149 STAFFORD AVE
SYRACUSE, NY 13206                                      4500    12/27/2017        TK Holdings Inc.                         $22,070.00                                 $0.00                                              $22,070.00
WILSON, JOSHUA
2025 MAISON WAY
CARSON CITY, NV 89703                                   313     10/20/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WILSON, KATHRYN E
2025 HARDWICK CT
VIRGINIA BEACH, VA 23454                              P‐0007938 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, KAY R
4112 GRIM AVE.
WACO, TX 76710                                        P‐0050508 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, KELLY A
1774 SWIMMING SALMON PL N
JACKSONVILLE, FL 32225                                P‐0012748 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, KENNETH L
101 VADEN DR
NASHVILLE, TN 37211                                   P‐0020798 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, KEVIN S
860 S GRAY EAGLE WAY
BOISE, ID 83712                                       P‐0007679 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, KEVIN S
860 S GRAY EAGLE WAY
BOISE, ID 83712                                       P‐0007689 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WILSON, KIMBERLY D
942 FARNSWORTH DRIVE
HOPKINS, SC 29061                                     P‐0012505 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                            Page 3571 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1735 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WILSON, KIMBERLY L.
819 SOLOMON DRIVE
JACKSONVILLE, NC 28546                                  3888    12/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WILSON, KIRSTIN R
2049 BRUNSINK DR NE
GRAND RAPIDS, MI 49503                                P‐0013622 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, KRISTINA B
529 PINE STREET
MARQUETTE, MI 49855                                   P‐0044085 12/21/2017     TK Holdings Inc., et al.                     $2,700.00                                                                                    $2,700.00
WILSON, KYLE A
1536 ATLANTIC AVE
LEMOORE, CA 93245                                     P‐0033649 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, LAURA K
19384 E. STANFORD AVE
AURORA, CO 80015                                      P‐0029122 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, LAWRENCE T
405 N CANYONWOOD DR
DRIPPING SPRINGS, TX 78620‐3983                       P‐0035653 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, LEE R
157 SILVERMILL ROAD
COLUMBIA, SC 29210                                    P‐0046084 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, LEON
9758 ED WISEMAN TRAIL
SAN ANTONIO, TX 78251‐4912                            P‐0008289 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, LINDA
6267 CHADWORTH CT
INDIANAPOLIS, IN 46236                                P‐0002785 10/24/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
WILSON, LINDA L
6113 AVERILL WAY, APT. C
DALLAS, TX 75225                                      P‐0055328 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, LORI S
2408 ABIFF ROAD
BURNS, TN 37029                                       P‐0025711 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, LUCIANA
1522 S. TYLER STREET
LITTLE ROCK, AR 72204                                 P‐0010773 10/31/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WILSON, LUCINDA
450 N HIBBERT APT 207
MESA, AZ 85201                                          1614    11/2/2017         TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
WILSON, MARILYN
630 30TH STREET
BAKERSFIELD, CA 93301                                 P‐0024127 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, MARK A
2408 ABIFF ROAD
BURNS, TN 37029                                       P‐0039149 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, MARK B
303 LOTUS ST
LAKE JACKSON, TX 77566                                P‐0050600 12/27/2017     TK Holdings Inc., et al.                      $645.00                                                                                       $645.00
WILSON, MARK B
303 LOTUS ST
LAKE JACKSON, TX 77566                                P‐0050675 12/27/2017     TK Holdings Inc., et al.                      $509.00                                                                                       $509.00
WILSON, MARK B
303 LOTUS ST
LAKE JACKSON, TX 77566                                P‐0050704 12/27/2017     TK Holdings Inc., et al.                      $475.00                                                                                       $475.00



                                                                                            Page 3572 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1736 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WILSON, MARK B
303 LOTUS ST
LAKE JACKSON, TX 77566                               P‐0050790 12/27/2017      TK Holdings Inc., et al.                      $509.00                                                                                       $509.00
WILSON, MARK S
2387 MULBERRY RD
FARNHAM, VA 22460                                    P‐0006724 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, MEGAN E
213 WEST WALNUT STREET
SOUTHGATE, KY 41071                                  P‐0025373 11/6/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, MICHAEL A
1301 CARRINGTON PARK CIRCLE
APT. 107
MORRISVILLE, NC 27560                                P‐0005700 10/26/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
WILSON, MICHAEL S
1 WILSON WAY
FALMOUTH, ME 04105                                   P‐0048411 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, MICHAEL S
1 WILSON WAY
FALMOUTH, ME 04105                                   P‐0048761 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, MICHELL J
2116 BLAKERS BLVD.
BLUFFTON, SC 29909                                   P‐0017405 11/6/2017       TK Holdings Inc., et al.                     $7,000.00                                                                                    $7,000.00
WILSON, MISTY L
3015 ROSALINDA
SAN CLEMENTE, CA 92673                               P‐0052464 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, NANCY JOANNE
35573 STILLMEADOW LN.
CLINTON TWP., MI 48035                                 3816      12/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WILSON, NATALIE N
6246 SHAMROCK CT.
FORT WORTH, TX 76119                                 P‐0012690 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, NICOLE M
704 RACE ST. #503
CINCINNATI, OH 45202                                 P‐0000306 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, NIKKI R
402 SOUTH 69TH EAST AVE
TULSA, OK 74112                                      P‐0053849   1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ODELL
311 NORTH STRAWBERRY AVE
DEMOPOLIS, AL 36732                                  P‐0014207 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ODELL
311 NORTH STRAWBERRY AVE
DEMOPOLIS, AL 36732                                  P‐0026686 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, PATRICIA
411 NORTH STREET
NEW ALBANY, MS 38652                                 P‐0048691 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, PATRICK E
688 RIDGEWAY DRIVE
TAYLOR MILL, KY 41015                                P‐0042472 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, PHILLIP W
1351 MERRIWEATHER CT.
WIXOM, MI 48393                                      P‐0042411 12/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, QUINCY L
301 WINDWARD CIRCLE
MOCKSVILLE, NC 27028                                 P‐0051158 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3573 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1737 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WILSON, RACHEL M
5901 W BEHREND DR APT 2063
GLENDALE, AZ 85308‐6949                               P‐0036296 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, RAYA S
4600 BAINRIDGE CT.
WILMINGTON, NC 28412                                  P‐0050209 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, RITA A
309 JORDAN WAY
CARROLLTON                                            P‐0054878 1/16/2018      TK Holdings Inc., et al.                        $50.00                                                                                       $50.00
WILSON, ROBERT E
2211 MARGARET DRIVE
NEWPORT BEACH, CA 92663                               P‐0032193 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ROBERTA L
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                    P‐0048300 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ROBERTA L
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                    P‐0048409 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ROBERTA L
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                    P‐0048472 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ROBERTA L
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                    P‐0048510 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ROBERTA L
3921 TARRINGTON LANE
COLUMBUS, OH 43220                                    P‐0048623 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ROCHELLE
1155 D ARGYLL CIRCLE
LAKEWOOD, NJ 08701                                    P‐0026799 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, RONALD E
3559 HIGHWAY M
MILLER, MO 65707                                      P‐0014204 11/3/2017      TK Holdings Inc., et al.                    $35,000.00                                                                                   $35,000.00
WILSON, SAMUEL L
701 BONNIE DELL DR
MARIETTA, GA 30062                                    P‐0055735 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SARAH K
1412 COUNTY ROAD 2
MONTEVALLO, AL 35115                                  P‐0018712 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SHANNON D
1114 BROCKLEY WAY
C8
BOWLING GREEN, KY 42103                               P‐0025016 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SHANNON E
278 ALBERT CT
CHARLOTTESVILLE, VA 22901‐1623                        P‐0039728 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SHASTA D
530 S TULIP ST
ESCONDIDO, CA 92025                                   P‐0058008 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SHERYLL L
6418 EAST 56TH STREET
KANSAS CITY, MO 64129                                 P‐0040233 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SHERYLL L
6418 EAST 56TH STREET
KANSAS CITY, MO 64129                                 P‐0040244 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 3574 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1738 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WILSON, SHERYLL L
6418 EAST 56TH STREET
KANSAS CITY, MO 64129                                 P‐0040248 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SHERYLL L
6418 EAST 56TH STREET
KANSAS CITY, MO 64129                                 P‐0040259 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, STEPHANIE R
NO ADDRESS PROVIDED
                                                      P‐0031719 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, STEPHEN
624 DUNBERRY DRIVE
ARNOLD, MD 21012                                        4261    12/24/2017        TK Holdings Inc.                           $400.00                                                                                       $400.00
WILSON, STEPHEN M
7333 288TH ST NW
STANWOOD, WA 98292                                    P‐0022454 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SUSAN
1801 LORD BYRON DR
BETHLEHEM, PA 18017                                   P‐0024579 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, SUSAN E
8640 HEATHER LANE
ONSTED, MI 49265                                      P‐0029770 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, TAMARA J
26424 MISTY RIDGE PLACE
CANYON COUNTRY, CA 91387                              P‐0024524 11/14/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
WILSON, TAMMERA
8430 ORTIZ CT
ORANGEVALE, CA 95662                                  P‐0015582 11/4/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WILSON, TEQUILLA J
726 REDWING PLACE DRIVE
HOUSTON, TX 77009                                     P‐0052308 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, THOMAS I
3302 ELDER COURT
IRVING, TX 75060                                      P‐0007093 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, THOMAS J
4600 MARRIOTT DRIVE
SUITE 400
RALEIGH, NC 27612                                     P‐0043520 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, THOMAS W
19914 RISING STAR DR
HUMBLE, TX 77338‐1843                                 P‐0009859 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, TIFFANY S
6931 STAFFORD PARK DRIVE
MOSELEY, VA 23120                                     P‐0057985 6/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, TIM
8430 ORTIZ CT
ORANGEVALE, CA 95662                                  P‐0015591 11/4/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WILSON, TIMOTHY J
65 OUTLOOK DRIVE SOUTH
MECHANICVILLE, NY 12118                               P‐0012678 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, TROY L
21603 BEAVER BROOK
SAN ANTONIO, TX 78260                                 P‐0005599 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, WALTER J
333 W. BROADWAY AVE.
SUITE 200
LONG BEACH, CA 90802                                  P‐0041305 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3575 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1739 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WILSON, WALTER J
333 W. BROADWAY AVE.
SUITE 200
LONG BEACH, CA 90802                                P‐0047598 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, WILLIAM C
7550 CHURCH LN
TOANO, VA 23168                                     P‐0008604 10/29/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WILSON, WILLIAM D
1574 BIG BERRY ROAD
SOMERVILLE, TX 77879                                P‐0002702 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, WILLIAM R
555 W 920 N
OREM, UT 84057                                      P‐0004844 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, WILLIAM R.
716 PATTERSON AVENUE
AUSTIN, TX 78703                                      4317    12/23/2017        TK Holdings Inc.                          $3,000.00                                                                                    $3,000.00
WILSON, YVETTE
11420 WELLSHIRECOMMONS CIRCLE
APT 1902
CHARLOTTE, NC 28277                                 P‐0030272 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON, ZIEMETHIA
4788 RAVEN MOON TRL
TALLAHASSEE, FL 32311                                 3632    11/27/2017        TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
WILSON‐HUNSAKER, MARCIA L
2532 SPRING RAIN DR
MESQUITE, TX 75181                                  P‐0005313 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON‐RICH, BRYAN C
74 STRATFORD VILLAGE WAY
BLUFFTON, SC 29909‐5053                             P‐0032590 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSON‐RICH, SUSAN A
74 STRATFORD VILLAGE WAY
BLUFFTON, SC 29909‐5053                             P‐0032576 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILSTEN, ART H
516 LONDON RD, WINTER PARK
WINTER PARK, FL 32792                               P‐0000592 10/20/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
WILT, BETTY J
PO BOX 818
JOHN DAY, OR 97845                                  P‐0016639 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILT, KELLY
6408 RIVERS EDGE DR
GREENVILLE, OH 45331                                P‐0002307 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILTON, IRIS H
2240 MAYFAIR WAY
APT 2
TITUSVILLE, FL 32796                                P‐0055374 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WILTON, RONALD D
16055 VENTURA BOULEVARD
SUITE 811
ENCINO, CA 91436                                    P‐0045217 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIMBUSH‐JEFFREY, EVANGELA C
10106 PREAKNESS DRIVE
UPPER MARLBORO, MD 20772                            P‐0009868 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIMER, DAVID W
244 ATLANTIC AVE
SINKING SPRING, PA 19608                            P‐0009281 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3576 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1740 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WIMER, ELBERT
24310 S BEAVERCREEK RD
BEAVERCREEK, OR 97004                                P‐0019322 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIMER, JUSTIN K
12 BEECH TREE LANE
EAST DOVER, VT 05341                                 P‐0055841 1/25/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIN, CHUCK C
4048 HILLTOP ROAD, UNIT B
ORCUTT, CA 93455                                       4094      12/18/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WINANS, ERIN N
396LYNN DR
MARION, OH 43302                                     P‐0001836 10/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINBURN, HENRY
161 LAKESIDE DR.
HARTSVILLE, SC 29550                                 P‐0001927 10/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINBUSH, KINA D
3800 SELFRIDGE COVE
MEMPHIS, TN 38125                                    P‐0027547 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINBUSH, LEE M
10910 QUARRY AVE N
STILLWATER, MN 55082                                 P‐0043379 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINBUSH, MIRANDA G
10910 QUARRY AVE N
STILLWATER, MN 55082                                 P‐0043375 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINCH, KIMBERLY A
7147 LIPAN STREET
DENVER, CO 80221                                     P‐0005903 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINCHELL, ELIOT S
215 CAPTAIN NURSE CIR
NOVATO, CA 94949                                     P‐0025958 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINCHELL, JOEL A
6400 BUCHANAN ST
FORT COLLINS, CO 80525                               P‐0056954    2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINCHELL, TINA M
1365 W M55
TAWAS CITY, MI 48763                                 P‐0015245 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINCHESTER, JONATHAN S
PO BOX 35722
JUNEAU, AK 99803                                     P‐0038162 12/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINCHESTER, PATSY C
5574 S 3925 W
ROY, UT 84067                                        P‐0006380 10/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINCHESTER, RACHAEL M
5129 EVERGREEN WAY STE D #270
EVERETT, WA 98203                                    P‐0054384 1/10/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINDEMAKER, LAREINA N
38 MARSHALL STREET
WARD, AR 72176                                       P‐0048045 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINDER, MICHAEL
357 E ROOSEVELT BLVD
PHILADELPHIA, PA 19120                               P‐0009571 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINDHAM, DAVID B
501 KNOLL POINTE
WOODSTOCK, GA 30189‐2562                             P‐0004973 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3577 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1741 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WINDHAM, JERAME
P.O. BOX 4564
4309 HIGHLAND PARK DR
MERIDIAN, MS 39307                                    P‐0054912 1/16/2018      TK Holdings Inc., et al.                     $3,300.00                                                                                    $3,300.00
WINDISCH, DEBORAH J
3060 PORTER ST
SPACE 9
SOQUEL, CA 95073                                      P‐0055684 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINDOM, ROBIN
4830 HOLLOW CORNER RD
UNIT 284
CULVER CITY, CA 90230                                 P‐0052093 12/27/2017     TK Holdings Inc., et al.                      $602.00                                                                                       $602.00
WINDSOR, OLIVER D
14 EAST SHAKER LANE
THE WOODLANDS, TX 77380                               P‐0041776 12/18/2017     TK Holdings Inc., et al.                    $40,519.48                                                                                   $40,519.48
WINDSOR, STEPHENEY R
4815 1/2 DEL MAR AVE
SAN DIEGO, CA 92107                                   P‐0041145 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINEGARNER, JAMES R
18650 HARLEQUIN PLACE
ANCHORAGE, AK 9516                                    P‐0041655 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINEMILLER, BRENDA M
5672 FAIR SCHOOL RD
GLEN ROCK, PA 17327                                   P‐0045446 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINEMILLER, GLEN M
624 MEADE DR SW
LEESBURG, VA 20175‐5012                               P‐0031327 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINFIELD II, DAVID
45 KAITLIN CT.
COVINGTON, GA 30016                                   P‐0004867 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINFIELD, BENNY E
5202 BROWNLEE LANE
SPRING, TX 77379                                      P‐0005022 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINFIELD, PEARLINE
5202 BROWNLEE LANE
SPRING, TX 77379                                      P‐0005217 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINFIELD, WILLIAM E.
300 EAST ESPLANADE DRIVE
SUITE 1980
OXNARD, CA 93036                                        2934    11/17/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WINFREE, BRENDA W
9729 CEDARDALE DRIVE
HOUSTON, TX 77055                                     P‐0029469 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINFREE, BRENDA W
9729 CEDARDALE DRIVE
HOUSTON, TX 77055                                     P‐0029472 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WING, DAVID A
10119 CHERRY HILLS AVENUE CIR
BRADENTON, FL 34202                                   P‐0036714 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINGARD, CATHARINE M
POB 1542
NASHVILLE, IN 47448                                   P‐0000673 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINGARD, WINDSOR W
5519 HOBBIE ROAD
MONTGOMERY, AL 36105                                  P‐0007795 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3578 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1742 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
WINGER, JASON R
27721 PARKER ROAD
CASTAIC, CA 91384                                    P‐0020071 11/8/2017      TK Holdings Inc., et al.                     $7,690.00                                                                                     $7,690.00
WINGERT, CAROL J
920 FRANKLIN AVE
CONNELLSVILLE, PA 15425                              P‐0023389 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINGFIELD, DAMION
1906 WESTOVER LANE
KENNESAW, GA 30152                                     2169    11/8/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
WINGO, ORSON H
6125 WATERFRONT DRIVE
WATERFORD, MI 48329                                  P‐0052164 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINIEWICZ, PETER J
8 TUNBRIDGE WALKE
EAST AURORA, NY 14052                                P‐0021688 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINIKOFF, SHAWN
1893 MELVIN ROAD
OAKLAND, CA 94602                                    P‐0032631 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINKELMAN, SHAWN D
11094 TERRY RD
AVON, MN 56310                                       P‐0040705 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINKLE, SHELLY LYNN
717 MUIRFIELD DRIVE
WINDER, GA 30680                                       1025    10/31/2017        TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
WINKLER II, WILLIAM E
11213 DAWSON SPRINGS ROAD
CROFTON, KY 42217                                    P‐0053127 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINKLER, ANTHONY
1013 STONEOAK LN
AUSTIN, TX 78745                                       1873    11/5/2017         Takata Americas                               $0.00                                                                                         $0.00
WINKLER, DOUGLAS V
14059 120TH AVE, NE
KIRKLAND, WA 98034                                   P‐0027945 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINKLER, MITCHELL
1224 LIBERTY BELL DRIVE
CHERRY HILL, NJ 08003‐2759                           P‐0038051 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINKLER, PATRICIA A
11850 TEMPEST HARBOR LOOP
VENICE, FL 34292                                     P‐0011743 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINN, JONATHAN M
815 MIDDLE RIVER DR #103
FT LAUDERDALE, FL 33304                              P‐0003814 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINN, LORI A
PO BOX 342
BONO, AR 72416                                       P‐0014888 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINN, PERRY D
PO BOX 342
BONO, AR 72416                                       P‐0014881 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINN, PERRY D
PO BOX 342
BONO, AR 72416                                       P‐0014884 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WINNER, MICHAEL
4102 HOWARD AVE
WESTERN SPRINGS, IL 60558                            P‐0029712 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3579 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1743 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WINNETT, SARAH B
137 HIGH ST
O‐125
FLORENCE, MA 01062                                   P‐0033981 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINNIER, STEPHANIE MARIE
300 E ROUND GROVE RD 1922
LEWISVILLE, TX 75067                                   639     10/26/2017        TK Holdings Inc.                                                                                       $0.00                               $0.00
WINNIG, MEIKO
195 NW ORCHARD DR.
PORTLAND, OR 97229                                   P‐0017433 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINNIKE, RICHARD P
127 MOUNTAIN LAUREL WAY
GEORGETOWN, TX 78633                                 P‐0021961 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINSELMANN, KAREN H
2100 NE 63 COURT
FORT LAUDERDALE, FL 33308                            P‐0001993 10/23/2017     TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
WINSLOW, DONALD L
586 LATHERS STREET
GARDEN CITY, MI 48135                                P‐0037203 12/7/2017      TK Holdings Inc., et al.                     $3,268.00                                                                                    $3,268.00
WINSLOW, HARLE J
355 W MESQUITE BLVD #D20
MESQUITE, NV 89027                                   P‐0001289 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINSLOW, LISA A
32669 BLUE MIST WAY
WILDOMAR, CA                                         P‐0021857 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINSLOW, MARY A
PO BOX 1536
TAYLORS, SC 29687                                    P‐0042779 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINSLOW, PATRICK R
8602 PARK RIDGE LN
MACEDONIA, OH 44056                                  P‐0028578 11/19/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WINSLOW, VICTORIA S
8602 PARK RIDGE LN
MACEDONIA, OH 44056                                  P‐0028569 11/19/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WINSLOW, WARREN L
32669 BLUE MIST WAY
WILDOMAR, CA                                         P‐0021883 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINSTEAD, ADRIAN
1210 EGO DR.
CRESTVIEW, FL 32536                                  P‐0000329 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINSTEAD, ADRIAN
1210 EGO DR.
CRESTVIEW, FL 32536                                  P‐0000332 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTCH, JAMES W
4787 MT. HAY DR.
SAN DIEGO, CA 92117                                  P‐0030816 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTER, CAROLYN E
560 WESTLEY RD
GLENCOE, IL 60022                                    P‐0032238 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTER, ELIZABETH ANN
17338 E. CALAVERAS AVE.
FOUNTAIN HILLS, AZ 85268                               1220    10/30/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WINTER, KEVIN B
5748 HUNTER RD.
ENON, OH 45323                                       P‐0048386 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3580 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1744 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WINTERBOTTOM, NANCY J
4002 NICE COURT
PLEASANTON, CA 94588                                 P‐0023105 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERFLOOD, CHARISSE
9201 SLOOP CT
APT.4212
PORT RICHEY, FL 34668                                P‐0000998 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERLIND, MARIA V
201 ROCKY SLOPE ROAD APT 1204
GREENVILLE, SC 29607                                 P‐0028147 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERS, AMY C
8 DAFFODIL DRIVE
SICKLERVILLE, NJ 08081                               P‐0009033 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERS, APRIL
7319 SANDY CREEK DR
RALEIGH, NC 27615                                    P‐0049496 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERS, IAN K
1801 FAIRVIEW ST
BERKELEY, CA 94703                                   P‐0025481 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERS, PATRICIA
1401 RANDALL COURT
LOS ANGELES, CA 90065                                P‐0018501 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERSCHEIDT, DAVID A
1009 S YELLOWOOD PLACE
BROKEN ARROW, OK 74012‐8980                          P‐0041847 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERSCHEIDT, DAVID A
1009 S YELLOWOOD PLACE
BROKEN ARROW, OK 74012‐8980                          P‐0041900 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERSTEEN, PETER B
981560 W NELSON DR
BROOKINGS, OR 97415                                  P‐0044039 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERSTEEN, PETER B
98150 W NELSON DR
BROOKINGS, OR 97415                                  P‐0044123 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERSTEEN, PETER B
98150 W NELSON DR
BROOKINGS, OR 97415                                  P‐0044127 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERSTEEN, PETER B
98150 W NELSON DR
BROOKINGS, OR 97415                                  P‐0044143 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTERSTEEN, PETER B
98150 W NELSON DR
BROOKINGS, OR 97415                                  P‐0045211 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTON, CHERYL E
9350 OAK GROVE CIRCLE
DAVIE, FL 33328                                      P‐0035492 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINTRINGHAM, MARY S
1228 RIDGE HAVEN DR
WENDELL, NC 27591                                    P‐0002275 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WINZEK, JUNE K
241 N.COURTLAND ST
APT 159
ARROYO GRANDE, CA 93420                              P‐0047890 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIREMAN, LAURA S
7483 SILVER WOODS CT
BOCA RATON, FL 33433                                 P‐0042253 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3581 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1745 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WIREMAN, LAURA S
7483 SILVER WOODS CT
BOCA RATON, FL 33433                                  P‐0042256 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIRKEN, CHARLES W
1708 E KNOLL ST
MESA, AZ 85203                                        P‐0016606 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIRT, SUSAN
SUSAN WIRT
5262 KEFFER RD
CATAWBA, VA 24070                                     P‐0009165 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIRTH, CHARLOTTE A
131 WILDWOOD COVE DRIVE
MOORESVILLE, NC 28117                                 P‐0031677 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIRTH, CHARLOTTE A
131 WILDWOOD COVE DRIVE
MOORESVILLE, NC 28117                                 P‐0031698 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIRTH, CHARLOTTE A
131 WILDWOOD COVE DRIVE
MOORESVILLE, NC 28117                                 P‐0031700 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIRTH, HUGH L
411 W. OAK ST.
OAKLAND CITY, IN 47660                                P‐0012019 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIRTH, HUGH L
411 W. OAK ST.
OAKLAND CITY, IN 47660                                P‐0012184 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIRTH, STEVE
2844 PARTRIDGE LN
ENTERPRISE, AL 36330                                  P‐0005276 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIRTHLIN, JEAN M
4724 BROOKFIELD COURT
CINCINNATI, OH 45244‐1710                             P‐0025777 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISBEY, WILLIAM A
1518 COCHRAN ST
HUTCHINSON, KS 67501                                  P‐0028813 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISDOM, DANNY M
29417 LAZY PINE DR
HUFFMAN, TX 77336                                     P‐0044530 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISDOM, DANNY M
29417 LAZY PINE DR
HUFFMAN, TX 77336                                     P‐0052094 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISDOM, JEFFERY M
19813 SPURRIER AVENUE
POOLESVILLE, MD 20837‐2016                            P‐0032252 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, ANDREA MICHELLE
3345 KENDALL ST.
DETROIT, MI 48238                                       2530    11/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WISE, CAROLYN H
917 CLAREMONT ROAD
CHARLOTTE, NC 28214                                   P‐0055249 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, CHRISTOPHER N
302 BUTLER ROAD
SAXONBURG, PA 16056                                   P‐0043376 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, DONALD M
6549 OLD MEADOW CT
SAN JOSE, CA 95135                                    P‐0026991 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 3582 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1746 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WISE, DONALD M
6549 OLD MEADOW CT
SAN JOSE, CA 95135                                    P‐0027363 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, KAREN M
7439 LA PALMA AVE #124
BUENA PARK, CA 90620                                  P‐0052741 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, KERRY R
800 OAK STREET
HASTINGS, MN 55033                                    P‐0018782 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, MEGAN A
1437 GOYER RD
PALM BAY, FL 32909                                    P‐0036552 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, MELONY A
731 E OUTER RD. APT H3
POPLAR BLUFF, MO 63901                                P‐0019440 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, NOAH P
37211 VILLAGE 37
CAMARILLO, CA 93012                                   P‐0051692 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, NOAH P
37211 VILLAGE 37
CAMARILLO, CA 93012                                   P‐0051701 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, ROBERT D
800 OAK STREET
HASTINGS, MN 55033                                    P‐0018786 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, ROBERT D
800 OAK STREET
HASTINGS, MN 55033                                    P‐0018794 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, ROBERT D
800 OAK STREET
HASTINGS, MN 55033                                    P‐0018799 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, ROBERT J
676 SOUTH EASTRIDGE DR
SPRINGVILLE, UT 84663                                 P‐0034224 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISE, TONIA
2447 WINDRIDGE DRIVE
CONYERS, GA 30013                                     P‐0055544 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISELY, DAVID
3328 FERNCLIFF PL NE
ATLANTA, GA 30324                                     P‐0004577 10/25/2017     TK Holdings Inc., et al.                     $2,300.00                                                                                    $2,300.00
WISELY, MARY CATHERINE
8863 HOLLYWOOD HILLS RD.
LOS ANGELES, CA 90046                                   4201    12/20/2017        TK Holdings Inc.                           $107.00                                                                                       $107.00
WISEMAN, KENNETH R
11370 W LINCOLN ST
AVONDALE, AZ 85323                                    P‐0006882 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISEMAN, MARK A
3209 MONTEVIDEO DR
SAN RAMON, CA 94583                                   P‐0057393 2/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISEMAN, MELANIE A
2701 OAK LEAF DRIVE
MARRERO, LA 70072                                     P‐0037578 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISEMAN, RONEY
491 MOLINO AVENUE
MILL VALLEY, CA 94941‐3380                            P‐0051068 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3583 of 3674
                                                  Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1747 of 1837
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
WISENER, JAMES W
248 W. HILLCREST
ALEXANDER, AR 72002                                     P‐0011295 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISER, SCOTT R
2331 CHERRY TREE LANE
GRAND BLANC, MI 48439                                   P‐0029326 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISHKOVSKY, CYNTHIA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                         P‐0043723 12/21/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WISHKOVSKY, CYNTHIA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                         P‐0043846 12/21/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WISHOM, ERIKKA J
806 APACHE STREET
TALLAHASSEE, FL 32301                                   P‐0052521 12/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISHOM, ERIKKA J
806 APACHE STREET
TALLAHASSEE, FL 32301                                   P‐0052602 12/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISLON, JOE O
524 ANGLEBLUFF DR
DESOTO, TX 75115‐4655                                   P‐0014668 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISNER, JOHN PAUL
11947 GREENGATE DR
HUDSON, FL 34669                                          2509      11/13/2017        TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
WISNICKI, JEFFREY L
8741 WENDY LANE SOUTH
WEST PALM BEACH, FL 33411                               P‐0001411 10/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISNIEWSKI, PAUL H
79 HIBBERT ST
ARLINGTON, MA 02476                                     P‐0039981 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISNIEWSKI, RAYMOND
2179 BAILEY AVE
NEW FREEDOM, PA 17349                                   P‐0010677 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISNIEWSKI, RAYMOND
2179 BAILEY AVE
NEW FREEDOM, PA 17349                                   P‐0010795 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISNIEWSKI, RHONDA L
58 DIAMOND AVENUE
PLAINVILLE, CT 06062                                    P‐0053014 12/29/2017       TK Holdings Inc., et al.                     $4,995.00                                                                                    $4,995.00
WISNIEWSKI, SHARON
2179 BAILWY AVE
NEW DREEDOM, PA 17349                                   P‐0010842 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISNOSKY, MARTHA
278 PARK FOREST BLVD
ENGLEWOOD, FL 34223                                     P‐0008605 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISPRY, INC.
SAUCEDO, JOSE R
12244 LOS REYES AVE.
LA MIRADA, CA 90638                                     P‐0056453    2/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISS, JUDY C
522 SHORE ROAD APT 6AA
LONG BEACH, NY 11561                                    P‐0026819 11/14/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                                Page 3584 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1748 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WISS, JUDY C.
522 SHORE ROAD
APT 6AA
LONG BEACH, NY 11561                                    2606    11/14/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WISSEL, JOHN
1201 WESTERN RUN ROAD
HUNT VALLEY, MD 21030                                 P‐0038307 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSEL, JOHN
1201 WESTERN RUN ROAD
HUNT VALLEY, MD 21030                                 P‐0038311 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBURG, OH 45342                                  P‐0038604 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBUG, OH 45342                                   P‐0038605 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBURG, OH 45342                                  P‐0038606 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBURG, OH 45342                                  P‐0038609 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBURG, OH 45342                                  P‐0038610 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBURG, OH 45342                                  P‐0038611 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBURG, OH 45342                                  P‐0038612 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, RANDY S
2292 APPLEBLOSSOM DRIVE
MIAMISBURG, OH 45342                                  P‐0038613 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISSINGER, SANDRA
711 SUMMIT BLVD.
WEST PALM BEACH, FL 33405                             P‐0000829 10/20/2017     TK Holdings Inc., et al.                     $9,000.00                                                                                    $9,000.00
WISTUBA, CHARLES
941 EDGEWOOD DR
NEWTON, NJ 07860                                      P‐0004976 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WISZNIEWSKI, DARIUSZ
933 W CLEARWATER STREET
ROSELLE, IL 60172                                     P‐0028687 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITHDRAWN BY CLAIMANT
GANG ZHOU
5940 FOREST PARK RD, APT 2101
DALLAS, TX 75235                                      P‐0040906 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITHERELL, VICTORIA
630 OUTLOOK AVE.
CHESHIRE, MA 01225                                      1559    11/1/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WITHERELL, VICTORIA
630 OUTLOOK AVE.
CHESHIRE, MA 01225                                      1560    11/1/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WITHERSPOON, ANGELA R
1017 EARL STREET
SHELBY 281502                                         P‐0029648 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3585 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1749 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WITHERSPOON, DEBORAH E
260 EAST LIBERTY STREET
CHAMBERSBURG, PA 17201                                P‐0053187 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITHERSPOON, SEPTEMBER D
231 SYCAMORE TREE RD
LEXINGTON, SC 29073                                   P‐0001332 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITHYCOMBE, WILLIAM C
2801 SEPULVEDA BLVD
UNIT 118
TORRANCE, CA 90505                                      3362    11/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WITKOWSKI, ANN A
1024 LUNDVALL AVE
ROCKFORD, IL 61107                                    P‐0006706 10/27/2017     TK Holdings Inc., et al.                     $2,200.00                                                                                    $2,200.00
WITLIN, DONALD M
168 S. LAUREL STREET
VENTURA 93001                                         P‐0019849 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITT, ANN L
7052 KIRKCALDY DR.
WEST CHESTER, OH 45069                                P‐0019566 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITT, KIMBERLY J
8115 NW HILLSIDE DRIVE
WEATHERBY LAKE, MO 64152                              P‐0027803 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITT, LINDA
6317 NE NORMANDY DRIVE
GLADSTONE, MO 64118                                   P‐0048602 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITT, NANCY J
178 KENTUCKY WAY
FREEHOLD, NJ 07728                                    P‐0043930 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITT, RUSELL P
2001 CASTILLO DR SW
LOS LUNAS, NM 87031                                   P‐0044758 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITT, STEVE C
16520 SCEPTER CT
LOXLEY, AL 36551                                      P‐0034879 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITTE, DARREN S
9860 WATERFOWL FLYWAY
CHESTERFIELD, VA 23838                                P‐0008430 10/29/2017     TK Holdings Inc., et al.                     $3,700.00                                                                                    $3,700.00
WITTE, DEAN
6512 LANDMARK DR
FORT WAYNE, IN 46815‐6320                             P‐0021554 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITTEN, SUZY
715 N. CROFT AVENUE
LOS ANGELES, CA 90069/5303                            P‐0020642 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITTENBRADER, JILL C
506 WEST MARINE WAY
KODIAK, AK 99615                                      P‐0039330 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITTKOPP, GREGORY M
49 FAIRWOOD BULEVARD
PLEASENT RIDGE, MI 48069‐1216                         P‐0030462 11/21/2017     TK Holdings Inc., et al.                    $25,000.00                                                                                   $25,000.00
WITTMAN, ROBERT
622 INDIANA ST
LAWRENCE, KS 66044                                      1492    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WITTMER, LEON L
1798 WELLSLEY DRIVE
GERMANTOWN, TN 38139‐6984                             P‐0012095 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3586 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1750 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WITTRIG, NICOLE D
204 20TH AVE N
HOPKINS, MN 55343                                    P‐0025072 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITTSTRUCK, HEATHER M
15305 KAYLA ST SE
YELM, WA 98597                                       P‐0034875 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITTY, LADONNA R
4714 VINEYARD CT SE
SMYRNA, GA 30082                                     P‐0011606 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WITZLEB, PETER K
1373 STONEGATE DRIVE
DOWNINGTOWN, PA 19335                                P‐0008388 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIXX, ARTIS W
3241 180TH AVE NE
REDMOND, WA 98052                                    P‐0020237 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WIZOREK, JOSEPH D
276 CORLEY HGHTS RICHARDSON R
BARNWELL, SC 29812                                   P‐0004392 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WLLIAMS, PETER J
2243 ROSEMOORE WALK
MARIETTA, GA 30062                                   P‐0005370 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOBICK, ROBERT F
100 DIANE LANE
MT PLEASANT, TX 75455                                P‐0034872 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOBRAK, AUTUMN
107 BILLIGEN ST.
ALIQUIPPA, PA 15001                                    1121    11/1/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WOBRAK, AUTUMN R
107 BILLIGEN STREET
ALIQUIPPA, PA 15001                                  P‐0012400 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOCKENFUSS, MICHELE E
8360 OLD MONTGOMERY ROAD
COLUMBIA, MD 21045                                   P‐0023196 11/12/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WOEPPEL, JAMES
6940 SE 33RD ST
MERCER ISLAND, WA 98040                              P‐0023430 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOEPPEL, JAMES
6940 SE 33RD STREET
MERCER ISLAND, WA 98040                              P‐0023434 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOFFORD, CHARICE
6928 BLANCHE ROAD
BALTIMORE, MD 21215                                  P‐0008255 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOFFORD, SARA
203 COMLY RICH DR
CARROLLTON, GA 30117                                 P‐0004962 10/26/2017     TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
WOHLFORD, DONALD C
355 CENTURY COURT
WYTHEVILLE, VA 24382                                 P‐0048569 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOHLGEZOGEN, WILLIAM P
3641 GREEN AVENUE
LOS ALAMITOS, CA 90720                               P‐0054748 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOHNS, SAMUEL F
1023 BERKELEY ST
APT D
DURHAM, NC 27705                                     P‐0002646 10/23/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00

                                                                                           Page 3587 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1751 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WOIDA, KARA S
KARA WOIDA
4720 S. FOREST AVE
NEW BERLIN, WI 53151                                 P‐0025146 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOIDA, TODD R
TODD WOIDA
4720 S. FOREST AVE
NEW BERLIN, WI 53151                                 P‐0025267 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOJCICKI, MARK
22 PINEBROOK DRIVE
EASTHAMPTON, MA 01027                                P‐0046412 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOJCIECHOWSKI, JENNIFER M
2145 S TONNE DR
APT 205
ARLINGTON HEIGHT, IL 60005                           P‐0015826 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOJCIESZYNSKI, ANDRZEJ P
2311 SOUTH ST
APT 301
PHILADELPHIA, PA 19146                               P‐0020089 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOJCIK, JOAN M
39 JACKSON LANE
STREAMWOOD, IL 60107                                 P‐0049303 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOJCIK‐LUCHUK, JOANNA
65 MILK STREET
BLACKSTONE, MA 01504                                 P‐0006094 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOJNAR‐DILLON, ROSANNE M
7567 WINDY RIDGE ROAD
SAN DIEGO, CA 92126‐8003                             P‐0037835 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOJNAROSKI, JANET B
5821 GLAD BLVD
KENT, OH 44240                                       P‐0013344 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOJNAROWICZ, MARK W
196 HIGHCREST ROAD
WETHERSFIELD, CT 06109                               P‐0004301 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOJOHN, WILLIAM H
105B STRAWBERRY STREET
RICHMOND, VA 23220                                   P‐0010166 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLBACH, RICHARD
43 COUNTRYSIDE DRIVE, #2
ESSEX JCT., VT 05452‐4352                              2784    11/20/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
WOLBACH, RICHARD
43 COUNTRYSIDE DRIVE
ESSEX JUNCTION, VT 05452                               2785    11/20/2017        TK Holdings Inc.                          $2,850.00              $0.00                                                                 $2,850.00
WOLBACH, RICHARD
43 COUNTRYSIDE DR.
ESSEX JCT., VT 05452                                   2788    11/20/2017        TK Holdings Inc.                           $500.00               $0.00                                                                   $500.00
WOLCHIN, RACHEL
430 S MAPLE DRIVE APT #4
BEVERLY HILLS, CA 90212                              P‐0031184 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLCOTT, DONALD T
7204 DOGWOOD LANE
BRIMFIELD, IL 61517                                  P‐0030499 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLCOTT, MARY L
P O BOX 564
HOLT, MI 48842‐0564                                  P‐0030974 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3588 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1752 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
WOLD, GRETA J
69 SOUTH MAIN STREET
LISBON, NH 03585                                      P‐0030389 11/20/2017     TK Holdings Inc., et al.                    $16,107.50                                                                                    $16,107.50
WOLD, GRETA J
69 SOUTH MAIN STREET
LISBON, NH 03585                                      P‐0036008 12/4/2017      TK Holdings Inc., et al.                    $20,331.86                                                                                    $20,331.86
WOLD, GRETA J
69 SOUTH MAIN STREET
LISBON, NH 03585                                      P‐0039839 12/12/2017     TK Holdings Inc., et al.                  $2,963,560.64                                                                                $2,963,560.64
WOLF, ANTHONY F
452 HORSE THIEF LANE
DURANGO, CO 81301                                     P‐0011103 10/31/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
WOLF, CARMEIN M.
PO BOX 7586
WESTLAKE VILLAGE, CA 91359                              4162    12/19/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WOLF, JAMES J
13294 SW ALPINE VIEW
TIGARD, OR 97224‐1879                                 P‐0016955 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOLF, JAMES R
2560 MARTY WAY
SACRAMENTO, CA 95818                                  P‐0031965 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOLF, JAY M
175 WEST 12TH STREET
APT 9F
NEW YORK, NY 10011                                    P‐0000288 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOLF, JOHN B
143 DIAMOND SPRING DRIVE
MONROE, NJ 08831                                      P‐0029506 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOLF, LYNN
134 WALLACE COURT
GREEN BROOK, NJ 08812                                   2055    11/6/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
WOLF, MICHAEL A
593 HILTONS LANDING DR
GREENSBORO, NC 27455                                  P‐0029312 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOLF, PAULA C
452 HORSE THIEF LANE
DURANGO, CO 81301                                     P‐0011111 10/31/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
WOLF, PETER G
3458 FORESTER ST.
DECKERVILLE, MI 48427                                 P‐0017811 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOLF, ROBERT D
2320 S. VERMONT AVE
INDEPENDENCE, MO 64052                                P‐0014341 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOLF, ROSS A
1225 SIOUX COURT
GENEVA, FL 32732                                      P‐0031817 11/26/2017     TK Holdings Inc., et al.                    $19,284.83                                                                                    $19,284.83
WOLF, TYLER D
461 N MIAMI ST
WEST MILTON, OH 45383                                 P‐0000251 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOLF, VICKY K
5377 TALLADEGA DRIVE
DUBLIN, OH 43016                                      P‐0000519 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOLF‐BURKE, MELANIE
611 W 47TH PL
SAND SPRINGS, OK 74063                                P‐0028870 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00


                                                                                            Page 3589 of 3674
                                                Case 17-11375-BLS             Doc 4434-1                     Filed 04/27/21                 Page 1753 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date               Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
WOLFCHASE TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047879 12/22/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFCHASE TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056813   2/5/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, ALISA J
708 FOREST ST
WINFIELD, IL 60190                                    P‐0005265 10/26/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, ALISSA
124 STONE BRIDGE WAY
SENOIA, GA 30276                                      P‐0048443 12/26/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, ARI
278 CLIFTON PL.
#1
BROOKLYN, NY 11216                                    P‐0006112 10/27/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, CATHY S
125 WALNUT AVE
ST CLAIRSVILLE, OH 43950                              P‐0050718 12/27/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, CHRISTINA
PO BOX 502
ORCAS, WA 98280                                       P‐0023192 11/12/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, DARRYL P
4695 GLADE CHAPEL RD.
HILLSBORO, MO 63050                                   P‐0037092 12/7/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, DAVID E
716 KING RANCH ROAD
CANTON, MS 39046                                      P‐0049331 12/27/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, DOUGLAS E
248 SHORE RD
NEWPORT, NC 28570                                     P‐0005473 10/26/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, IMA KATE
101 WEST HILLS DR
ROGERSVILLE, TN 37857                                   1773      11/4/2017          TK Holdings Inc.                              $0.00                                                                                        $0.00
WOLFE, JOSHUA A
10 TECHNOLOGY DRIVE SUITE 6
HUDSON, MA 01749                                      P‐0046794 12/26/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, JUAN
2109 10TH ST
BERKELEY, CA 94710                                      4952      3/26/2018   Takata Protection Systems Inc.                                          $0.00                                                                     $0.00
WOLFE, JUAN
2109 TENTH ST
BERKELEY, CA 94710                                    P‐0057365 2/18/2018         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, JUSTIN
PO BOX 502
ORCAS, WA 98280                                       P‐0023188 11/12/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, KATHLEEN G
1698 FOREST ROAD
YORK, PA 17402                                        P‐0025160 11/6/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, MARIE
977 ROYAL RD.
ANNVILLE, PA 17003                                    P‐0037461 12/8/2017         TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                               Page 3590 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1754 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WOLFE, MICHELLE
97 GREENWOOD DRIVE
NEW CUMBERLAND, PA 17070                             P‐0047263 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, PAM S
3005 ARION ROAD
MCDERMOTT, OH 45652                                  P‐0000816 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, ROBERT M
718 CORSAIR DRIVE
INDEPENDENCE, OR 97351                               P‐0015397 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, ROBERT R
4230 SPINDLEWICK DR.
PACE, FL 32571                                       P‐0020316 10/31/2017     TK Holdings Inc., et al.                      $902.19                                                                                       $902.19
WOLFE, ROBERT T
3443 ALYSSUM CIR
EL DORADO HILLS, CA 95762                            P‐0025326 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, SCOTT A
24081 IRONHEAD LANE
LAGUNA NIGUEL, CA 92677                              P‐0021770 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, SCOTT A
24081 IRONHEAD LANE
LAGUNA NIGUEL, CA 92677                              P‐0021930 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, STEPHEN D
3960 S. HIGUERA ST.
SPC 51A
SAN LUIS OBISPO, CA 93401                            P‐0025153 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, STEVEN C
6 N BROADWAY
DENVER, CO 80203                                     P‐0033613 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, TATUM G
24081 IRONHEAD LANE
LAGUNA NIGUEL, CA 92677                              P‐0021923 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, TATUM G
24081 IRONHEAD LANE
LAGUNA NIGUEL, CA 92677                              P‐0021940 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, THOMAS D
8 BRADDOCK BLUFF DRIVE
#1802
HILTON HEAD ISLA, SC 29928                           P‐0005482 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, THOMAS D
8 BRADDOCK BLUFF DRIVE
#1802
HILTON HEAD ISLA, SC 29928                           P‐0021020 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFE, WILLIAM
12871 82ND PL N
MAPLE GROVE, MN                                      P‐0053786   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFENBARGER, LARRY N
2037 E RENO ST
BROKEN ARROW, OK 74012                               P‐0025604 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFF DLUGOSH, CRISTIN C
4209 S TEAKWOOD AVE
SIOUX FALLS, SD 57103                                P‐0054902 1/16/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFF, CHRISTA L
41 BRIDLE PATH ROAD
BETHLEHEM, PA 18017                                  P‐0025651 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3591 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1755 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WOLFF, JERRY A
1005 RUSSELL DRIVE, APT 4
HIGHLAND BEACH, FL 33487                               427     10/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WOLFF, JILL M
404 ANNAQUATUCKET RD
NORTH KINGSTOWN, RI 02852                              4239    12/22/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WOLFF, LOIS
378 LEGEND VIEW COURT
WALES, WI 53183                                      P‐0011723 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFF, LORI A
20 N BROADWAY
K350
WHITE PLAINS, NY 10601                               P‐0028141 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFF‐DLUGOSH, CRISTIN C
4209 S TEQKWOOD AVE
SIOUX FALLS, SD 57103                                P‐0055175 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFFIS, BLAKE
1420 LAWRENCE RD
CARMEL, IN 46033                                     P‐0030501 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFFIS, BLAKE
1420 LAWRENCE RD
CARMEL, IN 46033                                     P‐0030579 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFFIS, KAREN L
1420 LAWRENCE RD
CARMEL, IN 46033                                     P‐0030505 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFINGER, RICHARD J.
19388 MICKEL LANE
YORBA LINDA, CA 92886‐3531                             4111    12/18/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WOLFORD, ANDREW W
3229 ROBINWOOD DRIVE
MURFREESBORO, TN 37128                               P‐0049269 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFORD, DONALD B
PO BOX 39
CAPON BRIDGE, WV 26711                               P‐0033816 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFORD, GERALD A
266 PITMAN ROAD
SULLIVAN, ME 04664                                   P‐0055588 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFORD, RICO A
2939 WEST EASTON STREET
TULSA, OK 74127                                      P‐0001109 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFORD, ROBERT F
P.O. BOX 467042
ATLANTA, GA 31146                                    P‐0010520 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFORD, VICTORIA S
266 PITMAN ROAD
SULLIVAN, ME 04664                                   P‐0055587 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFRAM, MELANIE E
1331 NEELEY DRIVE
HOUSTON, TX 77055                                    P‐0011744 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFRUM, GARY L
420 N 43 DR
SHOW LOW, AZ 85901                                   P‐0055037 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFSON, DEBORAH S
131 PARKWAY DR N
COMMACK, NY 11725                                    P‐0003251 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3592 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1756 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WOLFSON, DEBORAH S
131 PARKWAY DR N
COMMACK, NY 11725                                    P‐0003262 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFSON, DEBORAH S
131 PARKWAY DR N
COMMACK, NY 11725                                    P‐0003267 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFSON, HYMAN W
131 PARKWAY DR N
COMMACK, NY 11725                                    P‐0003274 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLFSON, HYMAN W
131 PARKWAY DR N
COMMACK, NY 11725                                    P‐0003287 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLICKI, MICHAEL C
65 W. PLEASANT ST.
WINNEMUCCA, NV 89445                                 P‐0010683 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLK, GARY L
1595 MERIDIAN RANCH DRIVE
RENO, NV 89523                                       P‐0026321 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLK, SUSAN
P.O. BOX 70
SOMIS, CA 93066‐0070                                 P‐0056379   2/1/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLK, SUSAN
P.O. BOX 70
SOMIS, CA 93066‐0070                                 P‐0056381   2/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLLARD, LARRY L
4150 S. 105TH RD
BOLIVAR, MO 65613                                    P‐0055635 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLLUM, CARLTON J
PO BOX 2232
COTTWOOD, CA 96022                                   P‐0042081 12/15/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
WOLNSKI, ALFRED J
2232 ROYAL CREST DRIVE
VESTAVIA HILLS, AL 35216                             P‐0043154 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLOSKY, LEWIS M
27 AMBASSADOR WAY
JACKSON, NJ 08527‐2882                               P‐0036579 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLOSZYN, EDWARD A
10 MIDDLESEX DR.
FREDONIA, NY 14063                                   P‐0049505 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLPER, ROBERT W
3302 VICTORIA DR
MOUNT KISCO, NY 10549                                P‐0018108 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLPH, CLAY W
415 ANGELA DRIVE
FOSTORIA, OH 44830                                   P‐0053447 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLPH, LORA L
415 ANGELA DRIVE
FOSTORIA, OH 44830                                   P‐0053446 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLPH, LORA L
415 ANGELA DRIVE
FOSTORIA, OH 44830                                   P‐0053449 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLSKE, WILLIAM J
424 LINCOLN STREET
KEWAUNEE, WI 54216                                   P‐0022004 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3593 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1757 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WOLSKI, DIANE M
8460 165TH PLACE
TINLEY PARK, IL 60487                               P‐0008679 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLTMAN, GORDON
903 BUTTERFIELD CIR W
SHOREWOOD, IL                                       P‐0005831 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOLVEN, SUSAN A
1948 SUTTON
CINCINNATI, OH 45230                                P‐0023806 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMACK, CHESLEY E
207 DEER CREEK DRIVE
ALVORD, TX 76225                                    P‐0034307 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMACK, DANNY R
116 CHICORA WOOD CT.
ORANGEBURG, SC 29118                                P‐0034028 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMACK, DANNY R
116 CHICORA WOOD CT.
ORANGEBURG, SC 29118                                P‐0034030 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMACK, ROGER L
2502 SYLVAN DRIVE
GARLAND, TX 75040                                   P‐0027425 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMACK, ROGER L.
2502 SYLVAN DRIVE
GARLAND, TX 75040                                     2923    11/17/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WOMACK, SCOTT E
137 FULLEN ROAD
UNION, WV 24983                                     P‐0053442 12/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMACK, SHALYNN M
425 BELLE POINTE DRIVE
NASHVILLE, TN 37221                                 P‐0015862 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMBACHER, JOSEPH
5820 W BROOKDALE DRIVE
RENO, NV 89523                                      P‐0028711 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMBLE, ELIAS J
5200 N KENMORE AVE
CHICAGO, IL 60640                                   P‐0057474 2/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMBLE, SHAMEKA
3953 DRAGON FLY LANE
LOGANVILLE, GA 30052                                P‐0033782 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMER, BENJAMIN D
3508 MAHLON MOORE RD
SPRING HILL, TN 37174                               P‐0046897 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOMER, TIFFANY C
3508 MAHLON MOORE RD
SPRING HILL, TN 37174                               P‐0045016 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WON, DANA C
111 SONDGROTH WAY
MOUNTAIN VIEW, CA 94040                             P‐0048813 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WON, HANNAH
1001 2ND AVE W APT 302
SEATTLE, WA 98119                                   P‐0024000 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WON, JAY
1219 ALFRED ST
44198
LOS ANGELES, CA 90035                               P‐0023161 11/12/2017     TK Holdings Inc., et al.                     $2,507.00                                                                                    $2,507.00

                                                                                          Page 3594 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1758 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WON, SAMUEL
3036 GRIFFON ST. E.
DANVILLE, CA 94506                                   P‐0015754 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONDAAL, MEGAN T
8718 SOUTH COLLEGE AVENUE
TULSA, OK 74137                                      P‐0021819 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG , JACQUELINE
66 NORTH ST
TRUMBULL, CT 06611                                   P‐0027466 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, ADELAIDE
502 AUZERAIS AVE
SAN JOSE, CA 95126                                   P‐0031245 11/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, ALBERT S
3931 NW JASMINE STREET
CAMAS, WA 98607                                      P‐0045362 12/23/2017      TK Holdings Inc., et al.                      $220.00                                                                                       $220.00
WONG, BETTY
5726 STORY BOOK TRL
MISSOURI CITY, TX 77459                              P‐0023376 11/12/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, CHRISTOPHER A.
12340 83RD AVENUE, APT. 7E
KEW GARDENS, NY 11415                                  1862      11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WONG, DAVID
PO BOX 2558
UNION CITY, CA 94587                                 P‐0041175 12/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, DAVID
PO BOX 2558
UNION CITY, CA 94587                                 P‐0041177 12/17/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, DENISE L
2078 FOUNTAIN CITY STREET
HENDERSON, NV 89052                                  P‐0028080 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, ELSIE
15 ELIZABETH STREET
CANTON, MA 02021                                     P‐0006999 10/27/2017      TK Holdings Inc., et al.                      $950.00                                                                                       $950.00
WONG, ERIK L
2730 PACHECO STREET
SAN FRANCISCO, CA 94116                              P‐0014836 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, ERIK L
2730 PACHECO STREET
SAN FRANCISCO, CA 94116                              P‐0014839 11/3/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, FREDDIE
5628 COUNTY ROAD 306
NAVASOTA, TX 77868                                   P‐0011010 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, GARLAND
579 MUNICH ST
SAN FRANCISCO, CA 94112                              P‐0046276 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, HELEN
1725 N GOWER STREET
#13
LOS ANGELES, CA 90028                                P‐0054278   1/9/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, HYWEL
450 N MATHILDA AVE APT C205
SUNNYVALE, CA 94085                                  P‐0053565   1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, JAMES M
311 W LITTLE OAK CT
SPRING, TX 77386                                     P‐0006931 10/27/2017      TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00


                                                                                            Page 3595 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1759 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WONG, JEFFREY K
22 LIDO CIRCLE
REDWOOD CITY, CA 94065                               P‐0015207 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, JEFFREY K
22 LIDO CIRCLE
REDWOOD CITY, CA 94065                               P‐0015228 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, JUDY K
6354 SHELTER CREEK LANE
SAN BRUNO, CA 94066                                  P‐0054335 1/10/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, KENNETH Y
12715 NE 200TH PL
BOTHELL, WA 98011                                    P‐0027692 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, LAURA E
1620 WAKEFIELD WAY
SACRAMENTO, CA 95822                                 P‐0047651 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, LINA
6281 CHARING STREET
SAN DIEGO, CA 92117                                    2752      11/18/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WONG, LINDA Y
2141 BRAWLEY STREET
LOS ANGELES, CA 90032                                P‐0053529    1/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, LING W
2500 EMMA AVENUE
DES MOINES, IA 50321                                 P‐0026207 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, LOK TAI
74 DARTMOUTH DRIVE
HICKSVILLE, NY 11801                                 P‐0058367 12/24/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, MANSON
440 MOFFETT BLVD
SPC 95
MOUNTAIN VIEW, CA 94043‐4747                         P‐0010856 10/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, MARIO F
9404 BLUE MOUNTAIN WAY
SACRAMENTO, CA 95829                                 P‐0014793 11/3/2017        TK Holdings Inc., et al.                     $3,600.00                                                                                    $3,600.00
WONG, MONA
1089 DEWBERRY PL UNIT 404
SAN JOSE, CA 95131                                   P‐0017091 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, NELSON
82 ELGIN ST, #2
NEWTON CENTRE, MA 02459                              P‐0005692 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, PAUL
11122 BERRYKNOLL STREET
SAN DIEGO, CA 92126                                  P‐0019132 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, PETER
7152 ANJOU CREEK CT.
SAN JOSE, CA 95120                                   P‐0019117 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, PETER Y
7001 31ST ST NW
WASHINGTON, DC 20015                                 P‐0039328 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, RANDY L
10716 19TH AVENUE NE
SEATTLE, WA 98125                                    P‐0056089 1/29/2018        TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WONG, RANDY L
10716 19TH AVENUE NE
SEATTLE, WA 98125                                    P‐0056093 1/29/2018        TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00


                                                                                             Page 3596 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1760 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WONG, RAYMOND
14049 97TH AVE NE
KIRKLAND, WA 98034                                   P‐0025204 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, RICHARD P
PO BOX 61486
HONOLULU, HI 96839                                   P‐0013283 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, RICHARD P
PO BOX 61486
HONOLULU, HI 96839                                   P‐0013464 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, SERENA
685 ACKLEY ST
MONTEREY PARK, CA 91755                              P‐0021318 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, SIEW KIN
4484 DOANE ST
FREMONT, CA 94538                                    P‐0036853 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, SIT K
104 BAY 25TH STREET
BROOKLYN, NY 11214                                   P‐0048159 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                    P‐0051056 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                    P‐0051088 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                    P‐0051108 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WONG, STEVE
3965 ASHLEY TRACE CT SW
LILBURN, GA 30047                                    P‐0051159 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                    P‐0051210 12/27/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                    P‐0051245 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                    P‐0051316 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                    P‐0051328 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WONG, STEVE
3965 ASHLEY TRACE CT
LILBURN, GA 30047                                    P‐0051877 12/27/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
WONG, THOMAS F
1010 HAMMOND STREET, APT. 314
WEST HOLLYWOOD, CA 90069                             P‐0018630 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, TZEMING
153‐04 BOOTH MEMORIAL AVE
FLUSHING, NY 11355                                   P‐0020257 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WONG, VICTOR Y
11 ELIZABETH ST.,
JERSEY CITY, NJ 073065                               P‐0048848 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3597 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                   Page 1761 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
WONG, VINCENT
2000 TROUSDALE DRIVE
UNIT 207
BURLINGAME, CA 94010                                P‐0023819 11/13/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WONG, VIVIAN L
8130 SUNFLOWER AVENUE
RANCHO COCAMONGA, CA 91701‐2548                     P‐0032234 11/24/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WONG, WENDELL S
1607 ALA NAPUNANI STREET
HONOLULU
, HI 96818                                          P‐0041711 12/18/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WONG‐HORTON, SO CHUN
162 BREEZE AVE
RONKONKOMA, NY 11779                                P‐0007926 10/28/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WONG‐WEINRIEB, ANNA
13386 JARMAN PLACE
SAN DIEGO, CA 92130                                 P‐0053533   1/1/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WONSOWICZ, VICTORIA
295 HANEY AVE
ALGOMA, WI 54201                                    P‐0022699 11/11/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOO, EDWIN
10805 REDMOND COVE
AUSTIN, TX 78739                                    P‐0005776 10/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOO, EDWIN
10805 REDMOND COVE
AUSTIN, TX 78739                                    P‐0005780 10/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOO, KENNETH
1148 FAIRBANKS DRIVE
LUTHERVILLE, MD 21093                               P‐0034618 12/2/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOO, KENNETH
1148 FAIRBANKS DRIVE
LUTHERVILLE, MD                                     P‐0034619 12/2/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOO, KIT
4540 S ST LOUIS AVE
CHICAGO, IL 60632                                   P‐0010232 10/30/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOO, LENA W
1968 LAS POSAS RD.
CORONA, CA 92882                                    P‐0053570   1/2/2018     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOOD II, ROBERT
394 EASTWOOD AVE
DELAWARE, OH 43015                                  P‐0000364 10/19/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOOD IV, DAVID M
28 BRIDGESIDE BLVD.
MOUNT PLEASANT, SC 29464                            P‐0049806 12/27/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
WOOD SR., WILLIAM L
3645 LESLIE ANN RD
VESTAVIA HILLS, AL 35243                            P‐0024835 11/3/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOOD, BEVERLY A
14 RANCH ROAD
SAN RAFAEL, CA 94903                                P‐0040567 12/15/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOOD, BRANDI M
105 OAK HILL CT
CANTON, GA 30115                                    P‐0046761 12/26/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
WOOD, CYNTHIA L
1239 RUTH DR
KIRKWOOD, MO 63122‐1021                             P‐0009384 10/30/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                          Page 3598 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1762 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
WOOD, DANIEL A
8 10 FISHERMAN LN
APT.K
EDGEWOOD, MD 21040                                   P‐0055914 1/26/2018      TK Holdings Inc., et al.                     $3,000.00                                                                                     $3,000.00
WOOD, DARYL
MITCHELL A TOUPS, LTD.
P.O BOX 350
BEAUMONT, TX 77704‐0350                              P‐0024726 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, DAVID F
419 DOGWOOD AVENUE
EGG HARBOR TWP., NJ 08234                            P‐0008116 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, DAVID M
10 MOUNTAIN VIEW AVENUE
RIDGEFIELD, CT 06877                                 P‐0052978 12/27/2017     TK Holdings Inc., et al.                  $4,000,000.00                                                                                $4,000,000.00
WOOD, DAVID M.
10 MOUNTAIN VIEW AVENUE
RIDGEFIELD, CT 06877                                   4563    12/27/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WOOD, DENISE M
39 PENGROVE STREET
CRANSTON, RI 02920                                   P‐0029146 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, DONALD
PO BOX 113
BUFFALO, TX 75831                                    P‐0025631 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, ELIZABETH
4660 OCEAN BLVD
APT K‐1
SARASOTA, FL 34242                                   P‐0021528 11/10/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
WOOD, ERIC M
137 WILLOW SPRINGS LANE
ALEDO, TX 76008                                      P‐0031473 11/25/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
WOOD, JAMES B
102 SALEM COURT SE
LEESBURG, VA 20175                                   P‐0026645 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, JAMES N
11783 GRAND HARBOR BLVD
MONTGOMERY, TX 77356                                 P‐0036912 12/7/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
WOOD, JEREMY J
550 8TH AVE #G116
FORT WORTH, TX 76104                                 P‐0050125 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, JOHN R
10043 FORD RD
BRYCEVILLE, FL 32009                                 P‐0009654 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, JOHN R
10043 FORD RD
BRYCEVILLE, FL 32009                                 P‐0009809 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, JOHN R
4876 SACANDAGA RD.
GALWAY, NY 12074                                     P‐0041079 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, K RYAN
404 BARLEY MILL DR
GREER, SC 29651                                      P‐0005999 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, KARILYN A
4236 KRIS LINE DR
WATERLOO, IA 50701                                   P‐0026154 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3599 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1763 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
WOOD, KENTON T
9915 ALEXANDRIA RD NE
ALBUQUERQUE, NM 87122                                 P‐0003177 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, LARVY
951‐2 OLD COUNTY RD #2 #248
BELMONT, CA 94002                                       1259    11/3/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
WOOD, LINDA S
3626 AZALEA CIRCLE
COLUMBUS, MS 39705                                    P‐0036200 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, LINDA WHITE
1546 BULLARD PLACE
POWDER SPRINGS, GA 30127                                666     10/26/2017        TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
WOOD, LISA
2860 WHITE SALMON CT
WEST LINN, OR 97068                                   P‐0054422 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, LISA P
2781 HYDE PARK ROAD
JACKSONVILLE, FL 32210                                P‐0025886 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, LUCAS C
LUCAS WOOD
22754 EASTPARK DR #1307
YORBA LINDA, CA 92887                                 P‐0022277 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, LYNN M
15613 HOLLYHOCK CT.
ORLAND PARK, IL 60462                                 P‐0006548 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, MARSHA G
1216 BOYDEN RD
SALISBURY, NC 28144                                   P‐0002262 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, MATTHEW
951‐2 OLD COUNTY RD #2 #248
BELMONT, CA 94002                                       1239    11/3/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
WOOD, MICHAEL
106 OVAL LANE
NORTH WALES, PA 19454                                 P‐0011711 11/1/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
WOOD, MOLLY
4072 ROXBERRY HILL LN
BUFORD, GA 30518                                      P‐0004949 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, OAKLEY
157 BAYVIEW AVE.
BAYPORT, NY 11705                                     P‐0021593 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, PANZEGNA
13364 SW 108 STREET CIRCLE
MIAMI, FL 33186                                         717     10/27/2017        TK Holdings Inc.                                                 $0.00                                                                      $0.00
WOOD, PAUL L
308 INDEPENDENCE WAY
WOODSTOCK, GA 30188                                   P‐0004850 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, PHYLLIS L
1357 HARRINGTON STREET
FREMONT, CA 94539                                     P‐0031940 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOD, RICHARD K
4660 OCEAN BLVD
APT K‐1
SARASOTA, FL 34242                                    P‐0021532 11/10/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
WOOD, ROBERT
394 EASTWOOD AVE
DELAWARE, OH 43015                                    P‐0000352 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                            Page 3600 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1764 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WOOD, SYLVIA
5011 MOSS HOLLOW CT
HOUSTON, TX 77018                                      P‐0054033   1/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOD, THOMAS J
3592 REBEL CIRCLE
HUNTINGTON BEACH, CA 92649                             P‐0024295 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOD, WILLIAM E
29906 SW EGGER RD
HILLSBORO, OR 97123                                    P‐0029707 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODALL, BARKOS D
15922 SCHOOL ST
SOUTH HOLLAND, IL 60473                                P‐0019503 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODALL, JOHN T
3090 ROAD 331
PERKINSTON, MS 39573                                   P‐0041968 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODALL, LYNETTE D
423 SAN JUAN DR
MODESTO, CA 95354                                      P‐0024174 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODALL, SARAH C
129 KENNER AVE
NASHVILLE, TN 37205                                    P‐0023417 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODARD, ANGELA M
P.O. BOX 358
FOREMAN, AR 71836                                      P‐0005781 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODARD, ANGELA M
P.O. BOX 358
FOREMAN, AR 71836                                      P‐0005882 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODARD, ARNETTA
6150 HOLLY PARK LANE
MABLETON, GA 30126                                     P‐0020017 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODARD, DWAUNNA L
1845 SO. MILLARD AVE
CHICAGO, IL 60623                                      P‐0032691 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODARD, EARNESTINE
2011 N 9TH STREET
KANSAS CITY, KS 66101                                  P‐0038390 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODARD, JOSEPH P
9666 WEST 64 HWY BOX 396
SPRING HOPE, NC 27882                                  P‐0022158 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODARD, NATHANIEL H
14701 DAYTON AVE APT 407
SHORELINE, WA 98133                                    P‐0027450 11/13/2017     TK Holdings Inc., et al.                        $58.90                                                                                       $58.90
WOODARD, TERESA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                        P‐0043917 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
WOODARD, TONI T
PO BOX 2713
BATTLE GROUND, WA 98604                                P‐0029879 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODBERRY JR, FRED
20590 E. HAMILTON AVE.
AURORA, CO 80013                                       P‐0056010 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODBURN, PATRICIA C
1402 BIRCHWOOD AVENUE
ABINGTON, PA 19001‐2306                                P‐0028217 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                             Page 3601 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1765 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WOODBURY HOMES, LLC
CULL, DAVID J
2069 HWY CC
HARTFORD, WI 53027                                   P‐0005444 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODCOCK, SEAN
11603 ROYAL PALM BLVD.
CORAL SPRINGS, FL 33065                              P‐0019674 11/8/2017      TK Holdings Inc., et al.                     $1,800.00                                                                                    $1,800.00
WOODCOCK, SEAN
11603 ROYAL PALM BLVD
CORAL SPRINGS, FL 33065                              P‐0032744 11/27/2017     TK Holdings Inc., et al.                     $1,800.00                                                                                    $1,800.00
WOODCOCK, TERAH E
1031 KINGS MILL RUN
ATHENS, GA 30606                                     P‐0003888 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODDELL, LARRY
1395 COUNTY ROAD 10
RIDGWAY, CO 81432                                    P‐0018745 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODFINE, DONNA
647 ALBANY AVENUE APT # 1N
BROOKLYN, NY 11203                                     3762    11/28/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WOODFORD, DAVID W
6507 WATERFORD CIRCLE
SARASOTA, FL 34238                                   P‐0019983 10/24/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WOODFORD, DONNA J
6507 WATERFORD CIRCLE
SARASOTA, FL 34238                                   P‐0019985 10/24/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WOODFORK, GLOIA A
1567 W LATIMER CT
TULSA, OK 74127                                      P‐0000188 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODIN, BARRY J
1819 E HSTRC COL RVR HWY
TROUTDALE, OR 97060                                  P‐0034426 12/1/2017      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
WOODIN, DORCAS ANN
1819 HISTORIC COLUMBIA RVR HWY
TROUTDALE, OR 97060                                    3813    12/1/2017         TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
WOODLAND, PETER
9200 E WALNUT TREE DR
TUCSON, AZ 85749                                     P‐0002622 10/23/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
WOODLEY, ANGELA B
5686 OLD PINEYWOODS ROAD
JASPER, AL 35504                                     P‐0050858 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODLEY, GLENN L
11219 KEMPSFORD DR
CHARLOTTE, NC 28262                                  P‐0038335 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODLEY, STAFFORD A
41 RALPH ROAD
NEW ROCHELLE, NY 10804                               P‐0020721 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODRING, GREGORY C
52 WHITES LN
WISCASSET, ME 04578                                  P‐0023970 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODROW, VICTORIA J
10200 PARK MEADOWS DR
UNIT 914
LITTLETON, CO 80124                                  P‐0053167 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODRUFF CORP
1540 HUNTSVILLE ROAD
SHAVERTOWN, PA 18708‐9335                            P‐0027575 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3602 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1766 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
WOODRUFF, BRIDGET M
NO ADDRESS PROVIDED
                                                    P‐0053821    1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODRUFF, BRIDGET M
105 HOPE HOLLOW ROAD
LOGANVILLE, GA 30052                                P‐0053823    1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODRUFF, BRIDGET M
105 HOPE HOLLOW ROAD
LOGANVILLE, GA 30052                                P‐0053824    1/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODRUFF, DANA J
13 HIAWATHA TRAIL
BINGHMATON, NY 13901                                P‐0015077 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODRUFF, JOHN J
3044 2ND ST
WALTERSBURG, PA 15480                               P‐0056036 1/29/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODRUFF, KEVIN S
8493 LAKE ROAD
BARKER, NY 14012                                    P‐0015760 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODRUFF, KIRSTEN
18627 AVENUE CAPRI
LUTZ, FL 33558                                      P‐0042670 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODRUFF, LINDA
11 WHITNEY FARM PLACE
MORRISTOWN, NJ 07960                                P‐0045176 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODRUFF, MELISSA L
311 SOUTH WARD HEIGHTS
NEWFIELD                                            P‐0049528 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODRUFF, NATHAN
2380‐2 EAST ARAGON BLVD
SUNRISE, FL 33313                                     4794       2/3/2018         TK Holdings Inc.                                                                    $0.00                                                   $0.00
WOODRUFF, TAMARA J
36 MCPHERSON CIRCLE
STERLING, VA 20165                                  P‐0030525 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODRUM, BETTY L
312 MAPLE ST
HINTON, WV 25951                                    P‐0009339 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODS & UTICA SEPTIC SVC
68730 CAMPGROUND ROAD
ROMEO, MI 48095                                       510       10/23/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WOODS, BARBARA G
176 OAKWELL FARMS PARKWAY
SAN ANTONIO, TX 78218                               P‐0044457 12/20/2017       TK Holdings Inc., et al.                     $9,500.00                                                                                     $9,500.00
WOODS, CAIRA
1255 NEW HAMPSHIRE AVE NW 518
WASHINGTON, DC 20036                                P‐0050958 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODS, CHANDNI P
2097 EAGLE RIDGE DR
BIRMINGHAM, AL 35242                                P‐0028620 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODS, CHARLES E
404 LINDBERG AVE
P O BOX 489
NATCHEZ, MS 39120                                   P‐0029880 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOODS, CLAY L.
1914 WINDING HOLLOW DRIVE
GROVE CITY, OH 43123                                  2720      11/17/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00

                                                                                            Page 3603 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1767 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WOODS, CONNIE L
109 BEECHWOOD DR
TAYLORVILLE, IL 62568                                 P‐0008368 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, DONALD R
614 E LAUREL ST
ATMORE, AL 36502                                      P‐0012961 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, DWAYNE N
DWAYNE WOODS
2 CAREY ST
PENNINGTON, NJ 08534                                  P‐0052527 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, DWAYNE N
2 CAREY ST
PENNINGTON, NJ 08534                                  P‐0052754 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, EMILY G
6616 BEACH DR APT A
PANAMA CITY BEAC, FL 32408                            P‐0048532 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, FREDRICK M
11520 CRESTRIDGE DRIVE
LOS ALTOS HILLS, CA 94024                             P‐0047269 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, FREDRICK M
11520 CRESTRIDGE DRIVE
LOS ALTOS HILLS, CA 94024                             P‐0047301 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, GREG W
4261 W OAK AVE
FULLERTON, CA 92833                                   P‐0026818 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, IDA J
2 CAREY STREET
PENNINGTON, NJ 08534                                  P‐0044458 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, JAMIE
40949 N MAIDSTONE WAY
ANTHEM, AZ 85086                                      P‐0014473 11/3/2017      TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
WOODS, JEFFREY W
24235 LENOX LANE
MURRIETA, CA 92562                                    P‐0019209 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, JEFFREY W
24235 LENOX LANE
MURRIETA, CA 92562                                    P‐0038873 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, JERRY L
12713 GORDON BLVD
APT 88
WOODBRIDGE, VA 22192                                  P‐0008218 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, KATHERINE
PO BOX 1238
FORT DAVIS, TX 79734‐1238                             P‐0053854   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, KEEYA M
1458 ROBERTS ROAD
MEMPHIS, TN 38106                                     P‐0042660 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, KELSEY
471 TEAL COYRT
FAYETTEVILLE, NC 28311                                P‐0000411 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, KRISTIN N
5556 LANIER AVE
SUITLAND, MD 20746                                    P‐0017088 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, KRISTIN N
5556 LANIER AVE
SUITLAND, MD 20746                                    P‐0017092 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3604 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1768 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WOODS, KRISTIN N
5556 LANIER AVE
SUITLAND, MD 20746                                  P‐0017097 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, KRISTIN N
5556 LANIER AVE
SUITLAND, MD 20746                                  P‐0028976 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, KRISTIN N
5556 LANIER AVE
SUITLAND, MD 20746                                  P‐0029062 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, KRISTIN N
5556 LANIER AVE
SUITLAND, MD 20746                                  P‐0029063 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, MARK L
2802 E CHURCH DR
HOBBS, NM 88240                                     P‐0021607 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, MARY
409 7TH AVE.N.W.
DECATUR, AL 35611                                   P‐0052951 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, MICHAEL A
2801 CONISTON RD
SCHENECTADY, NY 12304                               P‐0010791 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, MICHAEL A
2801 CONISTON RD
SCHENECTADY, NY 12304                               P‐0010809 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, PAUL
13601 PONDVIEW CIRCLE
NAPLES, FL 34119                                    P‐0038034 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, PEARLIE M
215 ELLIOTT STREET
AMERICUS, GA 31719                                  P‐0057229 2/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, R GLEN
1108 PINTO HORSE AVE.
HENDERSON, NV 89052                                 P‐0032603 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, R PAUL
13601 PONDVIEW CIRCLE
NAPLES, FL 34119                                    P‐0038030 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, SONJA L
8006 CALLE FANITA
SANTEE, CA 92071                                    P‐0018164 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS, VICTORIA G
13816 COACHELLA RD
APPLE VALLEY, CA 92307                              P‐0035917 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS‐ANDERSON, MICHELLE Y
166 COBBTOWN ROAD
LYONS, GA 30436                                     P‐0018578 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODSIDE, MICHAEL B
1067 MAPLE LEAF DR
MCDONOUGH, GA 30253                                 P‐0055468 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODS‐LEWIS, LORAINE
8156 S ST. LAWRENCE
CHICAGO, IL 60619                                   P‐0024381 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODSON JD, NAKIA
BOX 271688
LAS VEGAS, NV 89127                                 P‐0052311 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3605 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1769 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
WOODWARD, ANN M
109 BROOKLINE PLAZA
READING, PA 19607                                     P‐0008523 10/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODWARD, BRENDA
7139 E JUANITA AVE
MESA, AZ 85209                                        P‐0003778 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODWARD, CHRISTINA M
4209 PECOS DR
NEW PORT RICHEY                                       P‐0000236 10/19/2017       TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
WOODWARD, D R
PO BOX 982
MIMS, FL 32780                                          285       10/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WOODWARD, DEREK L
335 HEATHER RD APT 307
EVERETT, WA 98203                                     P‐0030072 11/21/2017       TK Holdings Inc., et al.                     $4,071.00                                                                                    $4,071.00
WOODWARD, ERNEST J
16 ALFORD ST
ROCHESTER, NY 14609                                   P‐0012217 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODWARD, JOHN
100 CHESTNUT STREET
CONCORD, MA 01742                                     P‐0004287 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODWARD, NATALIE S
34 MT. VERNON CIRCLE
ATLANTA, GA 30338                                     P‐0057940 5/17/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODY, GILBERT P
4024 LEGEND DRIVE
ROCKLIN, CA 95765                                     P‐0056047 1/29/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOODY, GWEN
PO BOX 273412
BOCA RATON, FL 33427                                    360       10/23/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WOODY, JAMES A.
PO BOX 273412
BOCA RATON, FL 33427                                    520       10/23/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WOOLARD, PHYLLIS B
1457 S WHITE POST ROAD
BATH, NC 27808                                        P‐0042718 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOLBRIGHT, JOHN A
2904 COMANCHE TRAIL
WACO, TX 76712                                        P‐0003508 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOLDRIDGE, DANNY E
1675 RICHLAND HILL DRIVE
SALEM, VA                                             P‐0004136 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOLDRIDGE, DANNY E
1675 RICHLAND HILL DRIVE
SALEM, VA 24153                                       P‐0004142 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOLEN, GRACE
102 MIDDLESEX CT
LA PLATA, MD 20646                                    P‐0005548 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOLERY, ERIC
409 S SARAH AVE
REPUBLIC, MO 65738                                    P‐0056443    2/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOOLEVER, DAVID A
1762 LINCOLN ST
LONGMONT, CO 80501                                    P‐0039720 12/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 3606 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1770 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
WOOLEY, CHARLES H
1051 LONGWOOD DR
MADISON, GA 30650                                     P‐0013739 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOLEY, DONNA
886 GOODSON RD
BRENT, AL 35034                                         1170    10/30/2017        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
WOOLEY, DONNA
886 GOODSON RD
BRENT, AL 35034                                         3070    11/21/2017        TK Holdings Inc.                          $5,000.00              $0.00                                  $0.00                           $5,000.00
WOOLEY, LARA K
5228 S ESPANA CIRCLE
CENTENNIAL, CO                                        P‐0045904 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOLEY, LARA K
5228 S ESPANA CIRCLE
CENTENNIAL, CO 80015                                  P‐0045907 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOLEY, LUKE C
11414 BENTON STREET
LOMA LINDA, CA 92354                                  P‐0006016 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOLFOLK, KELLY C
484 LAKE PARK AVE. #604
OAKLAND, CA 94610                                     P‐0018582 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOLLEY, ROSE A
839 SAN SIMEON DRIVE
CINCORD, CA 94518                                     P‐0045591 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOLLS, TAMMY
208 W CENTER ST
EAGLE LAKE, TX 77434                                    419     10/24/2017        TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
WOOL‐ROSENTHAL, TAMMY F
1107 CASTLE GATE VILLAS DRIVE
SAINT LOUIS, MO 63132                                 P‐0004855 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOLVERTON, CYNTHIA M
612 SPIRIT DRIVE
SAINT LOUIS, MO 63005                                 P‐0006360 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOSLEY, LLOYD H
24 PINE ST
WINDERMERE, FL 34786                                  P‐0002107 10/23/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                     $5,000.00
WOOSLEY, MARTIN G
2250 HIGHLAND AVE S APT 62
BIRMINGHAM, AL 35205                                  P‐0023657 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOSLEY, MARTIN G
2250 HIGHLAND AVE S APT 62
BIRMINGHAM, AL 35205                                  P‐0023680 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOSLEY, PENNY L
108 WAYPOINT DRIVE
EATONTOWN, NJ 07724                                   P‐0039506 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOTAN, MICHAEL T
2193 SE 60TH AVENUE
HILLSBORO, OR 97123                                   P‐0038459 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOTEN, JENNIFER A
880 SW 51ST WAY
GAINESVILLE, FL 32607                                 P‐0050311 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOTEN, SHERI H
1411 HAVENS DRIVE
NORTH MYRTLE BEA, SC 29582                            P‐0036183 12/5/2017      TK Holdings Inc., et al.                     $1,800.00                                                                                     $1,800.00



                                                                                            Page 3607 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                  Page 1771 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
WOOTTON, CHARLES B
1932 S VICTORIA AVE
LOS ANGELES, CA 90016                               P‐0036063 12/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WOOVIS, TAD H
211 ISLAND GREEN ROAD
GOOSE CREEK, SC 29445                               P‐0011668 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORDEN , JAKE D
2736 300TH ST
NEW LIBERTY, IA 52765                               P‐0026359 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORDEN, JOSEPH R
10303 BURNT STORE ROAD
#23
PUNTA GORDA, FL 33950                               P‐0021002 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORKMAN, PAUL R
3011 MELBOURNE CT E
MT JULIET, TN 37122                                 P‐0022382 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORLEY, DENVER E
829 CARDINAL DRIVE
ELBERTON, GA 30635                                  P‐0051578 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORLEY, RICHARD F.
7821 E. IOWA AVE
DENVER, CO 80231                                      629       10/25/2017        TK Holdings Inc.                       $3,000,000.00              $0.00                                                             $3,000,000.00
WORLEY, ROBIN M
P.O. BOX 50
OAKDALE, CA 95361                                     4518      12/27/2017        TK Holdings Inc.                                                  $0.00                                                                     $0.00
WORLEY, ROBIN M
P.O. BOX 50
OAKDALE, CA 95361                                   P‐0050649 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORLEY, ROBIN M
P.O. BOX 50
OAKDALE, CA 95361                                   P‐0050710 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORLEY, THOMAS W
175 GREEN BAY ROAD
CHATHAM, VA 24531                                   P‐0020736 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORLOW, SHEILA R
111092 NO. 3850 RD.
WELEETKA, OK 74880                                  P‐0056991    2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORMINGTON, JONAS E
93 WINTON ROAD
WEST POINT, CA 95255                                P‐0019021 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORMINGTON, KATINA
93 WINTON ROAD
WEST POINT, CA 95255                                P‐0019004 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORMLEY, SUSAN K
285 MORGAN VALLEY DR.
OSWEGO, IL 60543                                    P‐0007776 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORN, RENEE
123 WHITESBORO ST.
YORKVILLE, NY 13495                                 P‐0043789 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORN, RENEE
123 WHITESBORO ST.
YORKVILLE, NY 13495                                 P‐0052755 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WORONEC, JOHN
2811 SANIBEL LANE
LAMBERTVILLE, MI 48144                              P‐0032137 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                            Page 3608 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1772 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
WORRELL, MICHELLE
3141 ANN STREET
BALDWIN, NY 11510                                     2113    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WORSHAM, JONATHAN
1019 S. GERTRUDE CT.
DAYTONA BEACH, FL 32117                             P‐0050069 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORSHAM, ROXANNE E
3429 BEAVER CREEK LN
MCKINNEY, TX 75070                                  P‐0002047 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORST, BRIDGETTE H
1925 WEST FOSSETT ROAD
CONCORD, GA 30206                                   P‐0043552 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORSTELL, KARISSA J
8944 VANN RD
NEWBURGH, IN 47630                                  P‐0010104 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORSTER, APRIL L
1092 FOX RUN ROAD
MILFORD, OH 45150                                   P‐0025862 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORTH CONSTRUCTION CO. INC.
24 TAYLOR AVENUE
BETHEL, CT 06801                                    P‐0042320 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORTH, ROBERTA A
25 N. FRANKLIN AVE.
MADISON, WI 53705                                   P‐0007786 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORTH, ROBERTA A
25 N FRANKLIN AVE.
MADISON, WI 53705                                   P‐0007791 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORTH, ROBERTA A
25 N. FRANKLIN AVENUE
MADISON, WI 53705                                   P‐0007793 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORTHAM, CAROL L
1097 REDFISH STREET
BAYOU VISTA, TX 77563                               P‐0040247 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORTHAM, CAROL L
1097 REDFISH
BAYOU VISTA, TX 77563                               P‐0041408 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORTHAM, LOUIS J
1097 REDFISH
BAYOU VISTA, TX 77563                               P‐0041360 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORTHEN, JOAN
1300 WINBOURNE DRIVE
NORTH LITTLE ROC, AR 72116                          P‐0046368 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WORTHEN, RODNEY
1300 WINBOURNE DRIVE
NORTH LITTLE ROC, AR 72116                          P‐0046363 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOULLARD, RAIMONDA
5207 BRIDGEWOOD DRIVE
KILLEEN, TX 76549                                   P‐0029766 11/20/2017     TK Holdings Inc., et al.                    $14,730.62                                                                                   $14,730.62
WOZNIAK, JOHN A
4424 WEILERS WAY
PORT WASHINGTON, WI 530749608                       P‐0011153 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOZNIAK, JOHN A
4424 WEILERS WAY
PORT WASHINGTON, WI 530749608                       P‐0011385 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3609 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1773 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WOZNICHAK, MARK A
STEPHAN JOHNSON, ESQ.
2990 INLAND EMPIRE BLVD #114
ONTARIO, CA 91764                                    P‐0048348 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WOZNICHAK, MARK A
STEPHAN JOHNSON ESQ
2990 INLAND EMPIRE BLVD #114
ONTARIO, CA 91764                                    P‐0053694   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRAGE, CATHY
1135 BRANDY STATION
RICHARDSON, TX 75080                                 P‐0031899 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRATCHFORD, JEFFERY A
2255 STAGECOACH ST SW
LOS LUNAS, NM 87031                                  P‐0003694 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRATCHFORD, JEFFERY A
2255 STAGECOACH ST SW
LOS LUNAS, NM 87031                                  P‐0003700 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRATCHFORD, JEFFERY A
2255 STAGECOACH ST SW
LOS LUNAS, NM 87031                                  P‐0022060 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRATCHFORD, JEFFERY A
2255 STAGECOACH ST SW
LOS LUNAS, NM 87031                                  P‐0022063 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRAY, AIMEE N
14 HARDSCRABBLE ROAD
CHESTER, NY 10918                                    P‐0037858 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRAY, CHRISTOPHER M
1048 TIA DRIVE
BETHLEHEM, GA 30620                                  P‐0008062 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WREDE, LARRY D
1125 WESTBROOKE TER
NORMAN, OK 73072‐6308                                P‐0034219 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WREN, CHRISTINE J
5621 NORTH LACEY STREET
SPOKANE, WA 99208                                    P‐0014561 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WREN, RUTH
2739 MCFARLAND ROAD
MOBILE, AL 36695                                     P‐0007641 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WREYFORD, SINEA A
3225 TURTLE CREEK BLVD.
SUITE 1220
DALLAS, TX 75219                                     P‐0030575 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRGHT, JAMES R
13822 WICKERSHAM LN
HOUSTON, TX 77077                                    P‐0003998 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIEDT, JEFFREY H
604 ALAMEDA AVE
SALINAS, CA 93901                                    P‐0012508 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIEDT, JEFFREY H
604 ALAMEDA AVE
SALINAS, CA 93901                                    P‐0012512 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT , PATRICK
115 WILSHIRE ROAD
FAIRFIELD BAY, AR 7208‐2519                          P‐0025680 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3610 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1774 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WRIGHT JENKINS, CAROLYN
243 N. LIND
HILLSIDE, IL 60162                                     1180    10/31/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WRIGHT JR, JAMES M
180 JARED DR
LAURENS, SC 29360                                    P‐0009462 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT JR, ROBERT K
1325 S GOLIARD ST.
APT 1202
ROCKWALL, TX 75087                                   P‐0036739 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT‐ MILLAGE, LUWANNA
465 SOUTH ROSARIO AVENUE
SAN JACINTO, CA 92583                                P‐0031861 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT‐ MILLAGE, LUWANNA
465 S. ROSARIO AVENUE
SAN JACINTO, CA 92583                                P‐0031873 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, ALEXANDER H
114 MORRIS CIRCLE
TRUSSVILLE, AL 35173                                 P‐0037139 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, ALTHEA B
963 HUNT ROAD
JONESBORO, GA 30236                                  P‐0052803 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, BARBARA A
602 NW ALEXA LN
LEES SUMMIT, MO 64081                                P‐0042120 12/18/2017     TK Holdings Inc., et al.                      $733.49                                                                                       $733.49
WRIGHT, BRAD C
1665 HARROD WAY
SALINAS, CA 93906                                    P‐0017532 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, BRENDA J
20 OXFORD RD
NEWTON, MA 02459                                     P‐0043109 12/20/2017     TK Holdings Inc., et al.                      $590.00                                                                                       $590.00
WRIGHT, BRITNEY N
6 DAWN RIDGE LOOP
CARLISLE, PA 17013                                   P‐0055569 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, C JUDITH
3644 GREEN MEADOW LANE
LAKE ORION, MI 48359‐1492                            P‐0039668 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, CARMEN‐JOY J
P.O. BOX 90411
PHOENIX, AZ 85066                                    P‐0030862 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, CATHERINE A
425 WEST JACKSON STREET
RIALTO, CA 92376                                     P‐0029685 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, CHERYL
PO BOX 1392
GLEN ALLEN, VA 23060                                 P‐0045666 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, CHRISTIE
1002 HOLLY LANE
EAST DUBLIN, GA 31027                                  405     10/23/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WRIGHT, DANA L
4755 COUNTY ROAD 27
MONTE VISTA, CO 81144                                P‐0023400 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, DANIEL E
467 CRANE BLVD.
LOS ANGELES, CA 90065‐5018                           P‐0016705 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3611 of 3674
                                                 Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1775 of 1837
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                          Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                            Amount                                                   Amount
WRIGHT, DANIEL G
1100 CLEARWATER
WHITE LAKE, MI 48386                                   P‐0034288 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, DANIEL G
1100 CLEARWATER
WHITE LAKE, MI 48386                                   P‐0034289 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, DENISE R
535 NJ‐38
CHERRY HILL, NJ 08002                                    4074      12/16/2017        TK Holdings Inc.                                                                    $0.00               $0.00                               $0.00
WRIGHT, DONECIA
6242 N. CECELIA #101
FRESNO, CA 93722                                         1502      11/6/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
WRIGHT, DONYA A
398 CHAPARRALS RUN
AZLE, TX 76020                                         P‐0028305 11/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, DOROTHY
6900 SAN VICENTE NE
UNIT 319
ALBUQUERQUE, NM 87109                                  P‐0032723 11/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, DOUGLAS J
2827 HAUK ST., #2
MADISON, WI 53704                                      P‐0056502    2/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, E BARBARA
6 TREASURE WAY
ASHLAND, MA 01721                                      P‐0005080 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, EDWARD J
325 GALLERY WAY
POOLER, GA 31322                                       P‐0030665 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, ELIZABETH A
239 8TH ST
APALACHICOLA, FL 32320                                 P‐0010124 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, FRED
4414 BAINTREE ROAD
UNIVERSITY HEIGH, OH 44118                             P‐0008077 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, GALE L
3030 NE 10TH ST
APT 206
RENTON, WA 98056                                       P‐0026667 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, HELEN E
2401 SUN AVE
LIVINGSTON, MT 59047                                   P‐0004783 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, HOLLY L
513 ALEXANDER ST
GREENSBURG, PA 15601                                   P‐0036411 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, JACQUE
3104 E. CAMELBACK RD. ‐ SUITE 504
PHOENIX, AZ 85016                                        2523      11/13/2017        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
WRIGHT, JAMES D
NO ADDRESS PROVIDED
                                                       P‐0029751 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, JAMES E
640 RIDGEWOOD DRIVE
COSHOCTON, OH 43812                                    P‐0002893 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, JAMES K
11072 DOUBLEDAY LANE
MANASSAS, VA 20109                                     P‐0025805 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                               Page 3612 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1776 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
WRIGHT, JANINE L
29 HURON STREET
PORT JEFF STA, NY 11776/4312                           P‐0027706 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, JEFFREY J
16510 NE 81ST STREET
VANCOUVER, WA 98682                                    P‐0015639 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, JENNIFER
602 W THORNE ST
WESTBROOK, TX 79565                                    P‐0037366 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, JOANNA
MITCHELL A. TOUPS, LTD
P.O. BOX 350
BEAUMONT, TX 77704‐0350                                P‐0024715 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, JOANNA M
34 PRIORSLEE LN
WILLIAMSBURG, VA 23185                                 P‐0014129 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, JOSEPH C
100 HURON AVE
TAMPA, FL 33606                                        P‐0001031 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, JOSEPH S
1311
EVANSTON, IL 60201                                     P‐0009906 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, JOSHUA
13784 S. 267TH E. AVE
COWETA, OK 74429                                       P‐0047851 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, KATHY
35 OWE GO STREET
SPNCER, NY 14883                                         4498    12/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WRIGHT, KATHY A
35 OWEGO STREET
SPENCER, NY 14883                                      P‐0044785 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, KELLI M
524 RIVERVIEW DRIVE
BELMONT, WV 26134                                      P‐0001822 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, KENNETH C
819 CYPRESS POINT CIRCLE
BOWIE, MD 20721                                        P‐0001572 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, KENNETH G
2813 YALE BLVD
ST. CHARLES, MO 63301                                  P‐0005649 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, KEVIN T
213 AUSTIN VIEW BLVD
WAKE FOREST, NC 27587                                  P‐0036145 12/5/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WRIGHT, KEVIN T
213 AUSTIN VIEW BLVD
WAKE FOREST, NC 27587                                  P‐0036151 12/5/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WRIGHT, KIMBERLY L
512 SW 303RD PL
FEDERAL WAY, WA 98023                                  P‐0023512 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, KIMBERLY L
512 SW 303RD PL
FEDERAL WAY, WA 98023                                  P‐0023513 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, KIMBERLY L
512 SW 303RD PL
FEDERAL WAY, WA 98023                                  P‐0023517 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                             Page 3613 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1777 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WRIGHT, KRISTIN
13784 S. 267TH E. AVE
COWETA, OK 74429                                      P‐0047828 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, LAQUANDA
241 CHINA GROVE RD
RUSTON, LA 71270                                      P‐0033288 11/28/2017     TK Holdings Inc., et al.                    $14,000.00                                                                                   $14,000.00
WRIGHT, LAWANIA J
2170 DOVEFIELD DRIVE
PENSACOLA, FL 32534‐9771                              P‐0035239 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, LINDA R
PO BOX 11212
PALM DESERT, CA 92255                                 P‐0042133 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, LINDSEY K
16 JOSHUAS WAY
CHATHAM, MA 02633                                     P‐0006486 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, LISA A
194 QUEENS COURT
SATELLITE BEACH, FL 32937                             P‐0036072 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, LOREN S
186 ROOKS D
GATES, NC 27937                                       P‐0002084 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, MARCELL A
11571 WHEELER AVE
SYLMAR, CA 91342                                      P‐0017754 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, MARY K
324 N. EIGHTH ST.
UPPER SANDUSKY, OH 43351                              P‐0001493 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, MATTHEW J
4716 MILTFRED TERRACE
ROCKVILLE, MD 20853                                   P‐0018574 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, MELINDA M
9746 W. WHEATON CIRCLE
NEW ORLEANS, LA 70127                                 P‐0053851 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, MONICA M
4567 WYNDTREE DRIVE APT141
WEST CHESTER, OH 45069                                P‐0009116 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, PATRICIA
477 MAPLE AVENUE
VALLEJO, CA 94591                                       4591    12/29/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
WRIGHT, PATRICK
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                    P‐0027436 11/13/2017     TK Holdings Inc., et al.                   $900,000.00                                                                                  $900,000.00
WRIGHT, PATRICK M
2055 YARBOROUGH RD
SAINT PAULS, NC 28384                                 P‐0001863 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, REBECCA
39 CANAL ST
#1
ELLENVILLE, NY 12428                                  P‐0055749 1/24/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, RICHARD
POHURST ORSECK, P.A.
ONE S.E.THIRD AVE., STE. 2700
MIAMI, FL 33131                                       P‐0043740 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00



                                                                                            Page 3614 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                  Page 1778 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
WRIGHT, RICHARD
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                         P‐0043850 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
WRIGHT, RONALD R
PO BOX 603
ROCHESTER, NH 03866                                     P‐0005319 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, SALLY K
150 OLD NANTY GLO RD
NANTY GLO, PA 15943                                     P‐0044768 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, SAMIYA L
351 ARCTIC LANE
SMYRNA, DE 19977                                        P‐0042009 12/19/2017     TK Holdings Inc., et al.                  $2,000,000.00                                                                                $2,000,000.00
WRIGHT, SEAN P
8442 COBBLE CREEK LANE
ORANGEVALE, CA 95662                                    P‐0013691 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, SHANDA
2039 W. 99TH STREET
LOS ANGELES, CA 90047                                     2281    11/11/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WRIGHT, SHANDA
2039 W. 99TH STREET
LOS ANGELES, CA 90047                                     2898    11/20/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WRIGHT, SHARON
7160 EVAN AVENUE
SEBASTOPOL, CA 95472                                    P‐0034562 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, SHARON
7160 EVAN AVENUE
SEBASTOPOL, CA 95472                                    P‐0034580 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, SHARON R
1810 COLONIAL DRIVE
GREEN COVE SPRIN, FL 32043                              P‐0002849 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, STEVEN
148 DUVALL RD.
BEAVER DAM, KY 42320                                      3747    11/29/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
WRIGHT, SUSAN F
5604 62ND ST NW
GIG HARBOR, WA 98335‐7331                               P‐0019671 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, SUZETTE H
9724 GREEN APPLE TURN
UPPER MARLBORO, MD 20772                                P‐0040488 12/15/2017     TK Holdings Inc., et al.                     $2,604.00                                                                                     $2,604.00
WRIGHT, SYLVIA
169 CLAIRMONT ROAD
STERRETT, AL 35147‐7011                                 P‐0002445 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, TALIA M
3806 SPRING TERRACE
TEMPLE HILLS, MD 20748                                  P‐0010385 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, TAMICA L
950 OAKDALE ST SE
GRAND RAPIDS, MI 49507                                  P‐0053202 12/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, TERESA
628 W ELM ST
JUNCTION CITY, KS 66441                                 P‐0042988 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WRIGHT, THOMAS C
4853 FAWN RIDGE
CANANDAIGUA, NY 14424                                   P‐0022531 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00


                                                                                              Page 3615 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1779 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
WRIGHT, TRAVIS
506 61ST ST. SE
EVERETT, WA 98203‐3532                               3864    12/5/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
WRIGHT, TUCKEEM
3889 CAMINITO AGUILAR F
SAN DIEGO, CA 92111                                P‐0009815 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRIGHT, WILLIAM J
62 ASPEN POINT
ST PAUL, MN 55128                                  P‐0033433 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRITTEN, JULIE P
P O BOX942
HEMPSTEAD, TX 77445                                P‐0051230 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WROBLEWSKI, TERESA L
6 SIERRA DEL NORTE
EFFORT PIERCE, FL 34951                            P‐0002814 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WRONIAK, TERRLYN J
6158 BENZING DRIVE
FAIRFIELD, OH 45014‐5303                           P‐0034505 12/1/2017      TK Holdings Inc., et al.                    $22,000.00                                                                                   $22,000.00
WRONKIEWICZ, NICK J
2212 WATER LEAF CT UNIT 101
NAPERVILLE, IL 60564                               P‐0044131 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WSZOLEK, JOSEPH A
6444 PORTAGE AVENUE
PORTAGE, IN 46368                                  P‐0008265 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WTY MOTORS L.P. D/B/A COURTES
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052528 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WTY MOTORS, L.P.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058056 6/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, CYNTHIA
151 LAKEVIEW DR, APT 202
WESTON, FL 33326                                   P‐0008075 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, EFFIE K
52 FUCHSIA
LAKE FOREST, CA 92630                              P‐0022023 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, HSINGWEI K
11 WINDSOR LANE
NORTHBOROUGH
MA, MA 01532                                       P‐0007055 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, HUANPING
3724 ARBUCKLE DR.
SAN JOSE, CA 95124                                 P‐0015669 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, INGRID J
830 MONTGOMERY AVE APT 502
BRYN MAWR, PA 19010                                P‐0028719 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, JASON
2134 EAST 19TH STREET
BROOKLYN, NY 11229                                 P‐0004657 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, JENNY Q
18923 BELLGROVE CIRCLE
SARATOGA, CA 95070                                 P‐0033321 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 3616 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1780 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
WU, JIAN SHENG
434 23RD AVE, APT 102
SAN FRANCISCO, CA 94121                               P‐0014891 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, JIANWEI
39 HOLLYWOOD CT
SAN FRANCISCO, CA 94112                               P‐0028422 11/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, JIAWEN
28446 ETTA AVENUE
HAYWARD, CA 94544                                     P‐0026065 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, JONATHAN
14141 EVENING VIEW DR
CHINO HILLS, CA 91709                                 P‐0039292 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, JUNG‐KUANG R
14006 ROANOKE FALLS DR
CYPRESS, TX 77429                                     P‐0039019 12/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, LILY
132 S. HIDALGO AVE.
ALHAMBRA, CA 91801                                    P‐0032609 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, MEI
NO ADDRESS PROVIDED
                                                      P‐0041443 12/17/2017       TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
WU, SHU
23650 JUSTICE ST
WEST HILLS, CA 91304                                  P‐0054040    1/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, SINCLAIR
460 ARLINGTON STREET
SAN FRANCISCO, CA 94131                               P‐0053474 12/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, TERESA
123 GALEWOOD CIRCLE
SAN FRANCISCO, CA 94131                                 3541      11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
WU, THOMAS J
18923 BELLGROVE CIRCLE
SARATOGA, CA 95070                                    P‐0033320 11/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, WENDY
28446 ETTA AVENUE
HAYWARD, CA 94544                                     P‐0026165 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, WENDY
28446 ETTA AVENUE
HAYWARD, CA 94544                                     P‐0026230 11/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, WILLIAM H
3612 PONDEROSA TRAIL
PINOLE, CA 94564                                      P‐0016477 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, WILLIAM H
3612 PONDEROSA TRAIL
PINOLE, CA 94564                                      P‐0016512 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, Y
6 MALIBU C
BALT, MD 21204                                        P‐0049052 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, YANG
322 VAIRO BLVD APT. B
STATE COLLEGE, PA 16803                               P‐0055416 1/21/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, YOUYUAN
2508 COLTSGATE ROAD
WAXHAW, NC 28173                                      P‐0035560 12/4/2017        TK Holdings Inc., et al.                      $500.00                                                                                       $500.00



                                                                                              Page 3617 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1781 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WU, YUJING
4491 S. PECAN DR
CHANDLER, AZ 85248                                    P‐0008784 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU, ZHENGYING
700 SUMMER STREET APT 5L
STAMFORD, CT 06901                                    P‐0048487 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WU‐ALLEN, YI‐CHEN
PO BOX 2888
SUNNYVALE, CA 94087                                   P‐0055963 1/28/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WUERTZ, TROY
2801 THOMAS AVE
DALLAS, TX 75204                                      P‐0038080 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WUERZ, LAWRENCE J
520 HARMONY LANE
COLLEYVILLE, TX 76034                                 P‐0041308 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WUERZ, LAWRENCE J
520 HARMONY LANE
COLLEYVILLE, TX 76034                                 P‐0041315 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WUICH, JAMES
6946 W ALASKA DR
LAKEWOOD, CO 80226                                    P‐0034047 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WULBRECHT, THOMAS S
1157 DUTCH HOLLOW TRAIL
RENO, NV 89523                                        P‐0055010 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WULBRECHT, THOMAS S
1157 DUTCH HOLLOW TRAIL
RENO, NV 89523                                        P‐0055011 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WULKAN, JEFFREY E
5301 DEL MORENO DR
WOODLAND HILLS, CA 91364                              P‐0051171 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WUNSCH, LYNN M
9400 E. ILIFF AVE
UNIT 243
DENVER, CO 80231                                      P‐0027020 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WUOLLET, DONALD K
904 BROADVIEW BLVD
EAU CLAIRE, WI 54703                                  P‐0056642   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WURM, HEIDI M
91‐2041 KAIOLI ST., #2301
EWA BEACH, HI 96706                                   P‐0025403 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WURTZ, BEATRICE J
3373 DRY CREEK DRIVE
TALLAHASSEE, FL 32309                                 P‐0037305 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WURZER, LLOYD J
404 SANDRA TERRACE
WEST UNION, IA 52175                                  P‐0028553 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WURZER, LLOYD J
404 SANDRA TERRACE
WEST UNION, IA 52175                                  P‐0028557 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYANT, SARA
1559 N COUNTY RD 550 E
FILLMORE, IN 46128                                    P‐0037101 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYATT (HALL), LAMANTHA R
3742 WARRIORS PATH
DECATUR, GA 30034                                     P‐0020640 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3618 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1782 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
WYATT FARM CENTER, INC
ZELTWANGER, MARK R
26545 CR 52
NAPPANEE, IN 46550                                  P‐0018498 11/7/2017        TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
WYATT, BARON T
20906 S HIDE CT
HOUSTON, TX 77073                                     3342      11/25/2017        TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
WYATT, KELLEY B
17 STONE CREEK PLACE
THE WOODLANDS, TX 77382                             P‐0022889 11/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WYATT, KODY
1114 CLAUSON ROAD
HENRICO, VA 23227                                   P‐0051197 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WYATT, KODY
1114 CLAUSON ROAD
HENRICO, VA 23227                                   P‐0051254 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WYATT, MELISSA
BOX 323
AMANA, IA 52203                                     P‐0008063 10/28/2017       TK Holdings Inc., et al.                    $20,000.00                                                                                    $20,000.00
WYATT, SIMONE S
22105 JODI PLACE
SAUGUS, CA 91350                                    P‐0048909 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WYATT, TJ
3 TORRES PLACE
HOT SPRINGS, AR 71909                               P‐0030917 11/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WYCHE, APRIL
10203 SW 18TH COURT
MIRAMAR, FL 33025                                   P‐0005925 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WYCHE, RACHEL R
NO ADDRESS PROVIDED
                                                    P‐0007411 10/28/2017       TK Holdings Inc., et al.                      $700.00                                                                                        $700.00
WYCOFF, MELANIE B
549 BURNT GIN RD
GAFFNEY, SC 29340                                   P‐0056940    2/6/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WYCOFF, ROBERT E
104 MARINA DR
NEW BERN, NC 28560                                  P‐0034444 12/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WYDENBACH, GRAHAM
9 LINKS COURT
SPARTA, NJ 07871                                    P‐0016670 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WYDRO, CAROLE E
8042 ALBION ST
PHILADELPHIA
, PA 19135                                          P‐0030670 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WYETH, LEAH A
1429 BAYWOOD DR.
MODESTO, CA 95350                                     2983      11/20/2017        TK Holdings Inc.                                                 $0.00                                                                      $0.00
WYETH, LEAH A
1429 BAYWOOD DR.
MODESTO, CA 95350                                   P‐0023524 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WYGLINSKI, TED
60 COTE ST. CATHERINE
MONTREAL, QC H2V2A3                                 P‐0044742 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
WYMAN, CHARLEEN D
10127 WAYWARD WIND LN
HOUSTON, TX 77064‐5448                              P‐0031541 11/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
                                                                                            Page 3619 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1783 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
WYMAN, MICHAEL L
NO ADDRESS PROVIDED
                                                    P‐0012022 11/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, ANASTASIA J
1136 SAFFELL RD
REISTERSTOWN, MD 21136                              P‐0035925 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, BRENDA M
11749 W PLATTE RIVER DR
WOOD RIVER, NE 68883                                P‐0037048 12/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, CHARLES E
3778 PAUL WHITE ROAD
LAKE CHARLES, LA 70611                              P‐0028474 11/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, CYNTHIA
326 W CENTER ST
SPOKANE, WA 99208                                     4867      2/28/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
WYNN, CYNTHIA
326 W CENTER ST
SPOKANE, WA 99208                                   P‐0034520 12/1/2017       TK Holdings Inc., et al.                      $356.71                                                                                       $356.71
WYNN, DONALD J
3428 W HAMPTON POINTE DR
FLORENCE, SC 29501                                  P‐0056355   2/1/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, EVELYN
206 WILSON AVENUE
FITZGERALD, GA 31750                                P‐0001607 10/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, KALIN L
1136 SAFFELL RD
REISTERSTOWN, MD 21136                              P‐0035932 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, MICHAEL
2780 DAVIS MILL ROAD
HEPHZIBAH, GA 30815                                 P‐0015119 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, STACEY P
1136 SAFFELL RD
REISTERSTOWN, MD 21136                              P‐0035921 12/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNN, WYATTE
2824 HOOCK AVE
LOUISVILLE, KY 40205                                P‐0024418 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNNE, LISA A
1038 KEENELAND DR
SPRING HILL, TN 37174                               P‐0010697 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYNNE, THOMAS M
27033 BRUCE ROAD
BAY VILLAGE, OH 44140                               P‐0043998 12/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYROBEK, KRISTIAN G
4728 W LK HARRIET PKWY
MINNEAPOLIS, MN 55410                               P‐0022033 11/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYROBEK, NICOLA K
4728 W LK HARRIET PKWY
MINNEAPOLIS, MN 55410                               P‐0025879 11/15/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYSINGER, DALONTE
13817 EASTWOOD BLVD
GARFIELD HTS, OH 44125                              P‐0022443 11/11/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYSINGER, DEARDRA
2173 W 115TH STREET
HAWTHORNE, CA 90250                                 P‐0029652 11/21/2017      TK Holdings Inc., et al.                   $125,000.00                                                                                  $125,000.00



                                                                                           Page 3620 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1784 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
WYSINGER, MACK H
401 SAWTOOTH ST SE
ALBUQUERQUE, NM 87123                                 P‐0009059 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYSMIERSKI, DARIA E
706 1/2 BEGONIA AVE
CORONA DEL MAR, CA 92625                              P‐0054383 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
WYSOSKE, BRADLEY T
2517 S 16TH ST
COUNCIL BLUFFS, IA 51501                              P‐0012979 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XAVIER, KARMA L
1610 S. GRAND AVE LOT 8
ELDON, MO 65026                                       P‐0015061 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XAVIER, KARMA L
1610 S. GRAND AVE LOT 8
ELDON, MO 65026                                       P‐0015081 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XAYABANHA, LENA
260 HEMFORD CIRCLE
SACRAMENTO, CA 95832                                  P‐0040458 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XEREX
THOMAE, KEITH
2612 WOLFS POINT DRIVE
ROCHESTER, IN 46975                                   P‐0001197 10/21/2017     TK Holdings Inc., et al.                    $45,000.00                                                                                   $45,000.00
XI, YUE
1612 19TH AVE
SAN FRANCISCO, CA 94122                                 3895    12/5/2017         TK Holdings Inc.                                                                                                                           $0.00
XIA, WEI
1800 E. OLD RANCH RD.
APT. 142
COLTON, CA 92324                                      P‐0031959 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XIE, RUIFENG
1095 WILDE RUN CT
ROSWELL, GA 30075                                     P‐0022541 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XIE, RUIFENG
1095 WILDE RUN CT
ROSWELL, GA 30075                                     P‐0022550 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XING, RONG
6718 BROCK MEADOW DR
SPRING, TX 77389                                      P‐0008486 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XIONG, A
701 KLEVIN STREET SPC 36A
ANCHORAGE, AK 99508                                   P‐0009721 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XIONG, ANAT
18014 96TH AVE N
MAPLE GROVE, MN 55311                                 P‐0037840 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XIONG, ANAT
18014 96TH AVE N
MAPLE GROVE, MN 55311                                 P‐0037847 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XIONG, CHONG PAO
12514 E 38TH STREET
TULSA, OK 74146                                       P‐0019916 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XIONG, CHONG PAO
12514 E 38TH STREET
TULSA, OK 74146                                       P‐0019945 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XIONG, SHEEHANG
3545 41ST #11
SACRAMENTO, CA 95824                                  P‐0027245 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3621 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1785 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
XIONG, WA CHONG
12514 E 38TH STREET
TULSA, OK 74146                                       P‐0019892 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XP VEHICLES GROUP
601 VAN NESS AVE, SUITE E3613
SAN FRANCISCO, CA 94102                                 1672    11/7/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
XPO LOGISTICS WORLDWIDE, INC.
FISHERBROYLES, LLP
DEBORAH L. FLETCHER, ESQ.
6000 FAIRVIEW ROAD, SUITE 1200
CHARLOTTE, NC 28210                                     3649    11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
XTRA LEASE LLC
C/O BRYAN CAVE LLP
ATTN: DAVID UNSETH
211 N. BROADWAY, STE. 3600
ST. LOUIS, MO 63102                                     177     10/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
XU, BIN
7957 S WABASH CT
CENTENNIAL, CO 80112                                  P‐0012968 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XU, BIN
7957 S WABASH CT
CENTENNIAL, CO 80112                                  P‐0012976 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XU, CHRISTINE Y
220 BONNER AVENUE
LOUISVILLE, KY 40207                                  P‐0028700 11/19/2017     TK Holdings Inc., et al.                     $1,250.00                                                                                    $1,250.00
XU, DONG
2663 TUSCANY WAY
FULLERTON, CA 92835                                   P‐0041179 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XU, SHANSHAN
5154 WALLER AVE
FREMONT, CA 94536                                     P‐0018040 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XU, SHAOFAN
1319 MERLOT DR.
BEL AIR, MD 21015                                     P‐0008185 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XU, TAO
2235 CAMERON CIR
PLEASANTON, CA 94588                                  P‐0030120 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XU, TINA T
13643 FOSTER AVE UNIT 4
BALDWIN PARK, CA 91706                                P‐0033660 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XU, YONG DE
45 MERCURY ST
SAN FRANCISCO, CA 94124                               P‐0018163 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
XU‐SUN, HELEN H
7621 SPRUCE RUN CT
LAS VEGAS, NV 89128                                   P‐0028648 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YACCO, STEVEN D
8 BEECHWOOD RD
WHITESBORO, NY 13492                                  P‐0021497 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YACK, ROD S
P.O. BOX 551
CARATERVILLE, IL 62918                                P‐0026001 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YACKLE, WILLIAM G
PO BOX 465
209 CIRCLE DR
TOWNVILLE, SC 29689                                   P‐0003150 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3622 of 3674
                                               Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1786 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
YADAV, SATISH
49553 S GLACIER
NORTHVILLE, MI 48168                                 P‐0018365 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YADON, JOHN L
9017 LATIMER ROAD EAST
JACKSONVILLE, FL 32257                               P‐0002281 10/23/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAEGER, NEAL
8555 FOUNDERS GROVE ST
CHINO, CA 91708                                      P‐0057040   2/7/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAEGER‐ROSARIO, CAROL A
NO ADDRESS PROVIDED
                                                     P‐0012692 11/2/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAKSIC, ANDREW P
673 BELL ST UNIT 21
MANCHESTER, NH 03103                                 P‐0011300 10/31/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YALAM, APPA RAO
6905 BADLANDS DR.
MCKINNEY, TX 75070                                   P‐0038232 12/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YALAM, APPA RAO
6905 BADLANDS DR.
MCKINNEY, TX 75070                                   P‐0038282 12/10/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YALAMANCHILI, SRINIVASA
5216 WINDSTONE DR
KELLER, TX 76244                                       1322      11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
YALLER, STEPHEN
2326 EAGLE DR
LA VERNE, CA 91750                                   P‐0028258 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAM, DARA C
8200 OCEANVIEW TER
#315
SAN FRANCISCO, CA 94132                              P‐0037612 12/8/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMADA, MASAAKI
10872 PONDS LANE
CINCINNATI, OH 45242                                 P‐0051990 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMADA, MASAAKI
10872 PONDS LANE
CINCINNATI, OH 45242                                 P‐0051994 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMADA, SUSAN
1818 W VICTORIA AVE
ANAHEIM, CA 92804                                    P‐0050520 12/26/2017      TK Holdings Inc., et al.                     $2,507.00                                                                                    $2,507.00
YAMAGATA, JUDY
595 S SPAULDING AVE
LOS ANGELES, CA 90036                                P‐0029283 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMAKAWA, RIE
13201 LEGENDARY DRIVE
APT 11108
AUSTIN, TX 78727                                     P‐0037643 12/8/2017       TK Holdings Inc., et al.                      $326.00                                                                                       $326.00
YAMAMOTO, DIANE W.
2651 NW HILTON COURT
BEND, OR 97703‐5920                                    1900      11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
YAMAMURA‐HIGA, NAN
10313 BIRCH BLUFF LN
LAS VEGAS, NV 89145                                  P‐0019535 10/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMANASHI , EDWIN L
7555 EL CHACO DRIVE
BUENA PARK, CA 90620‐1805                            P‐0029793 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3623 of 3674
                                                 Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1787 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
YAMANASHI, EDWIN L
7555 EL CHACO DR
BUENA PARK, CA 90620‐1805                              P‐0025239 11/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMARTINO, MARGARET
38 ALBANY ST
SOUTH PORTLAND, ME 04106                               P‐0056535   2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMASHIKI, TOMOYA
2003 BRIDGEWAY
SAUSALITO, CA 94965                                    P‐0035318 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMEEN, ALAN L
52 OLD JACOBS ROAD
GEORGETOWN, MA 01833                                   P‐0026648 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAMEEN, ALAN L
52 OLD JACOBS ROAD
GEORGETOWN, MA 01833                                   P‐0030325 11/21/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAN, LONGMEI
50 STURBRIDGE DRIVE
PISCATAWAY, NJ 08854                                   P‐0015766 11/4/2017       TK Holdings Inc., et al.                     $1,469.00                                                                                    $1,469.00
YAN, RICKY
22 HIGHVIEW AVE
HUNTINGTON STA, NY 11736                               P‐0003397 10/24/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAN, YONG
37 ROZMUS COURT
ALLENDALE, NJ 07401                                    P‐0046527 12/25/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANCEY, TYLA
475 PULASKI PL.
DALLASTOWN, PA 17313                                     1665      11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
YANCI, JOSEPH T
12446 ANNAGREEN COURT
MANASSAS, VA 20112                                     P‐0029440 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANDELL, LARRY W
11700 SPOTTED HORSE DR.
AUSTIN, TX 78759‐4247                                  P‐0028883 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANELLI, ELIZABETH M
140 MILLER ROAD
PORTERSVILLE, PA 16051                                 P‐0046791 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANES, CONSUELO
7124 SW 114 PL.
APT. F
MIAMI, FL 33173                                        P‐0024090 11/13/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANES, ROBERT E
1456 MAYLAND AVE.
LA PUENTE, CA 91746                                    P‐0022834 11/11/2017      TK Holdings Inc., et al.                      $330.36                                                                                       $330.36
YANEZ, ALBERT M
15019 MINNEHAHA STREET
MISSION HILLS, CA 91345‐2520                           P‐0035386 12/1/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, AMY
2752 41ST AVE.
SAN FRANCISCO, CA 94116                                P‐0053015 12/29/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
YANG, BARBARA M
3408 PLAINFIELD WAY
BELLEVILLE, IL 62221                                   P‐0052252 12/27/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, BOONMEE
2755 RICE STREET
506
ROSEVILLE, MN 55113                                    P‐0030604 11/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 3624 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1788 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
YANG, CHENGDONG
1401 MISSION STREET, UNIT 102
SOUTH PASADENA, CA 91030                              P‐0055402 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, CHIN‐ANN
2417 COLUMBIA BLVD
RICHMOND, CA 94804                                    P‐0024521 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, FORRESTER S
9825 MADELAINE COURT
ELLICOTT CITY, MD 21042                               P‐0055623 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, GUOJUN
2 KINGSBRIDGE CT
GETZVILLE, NY 14068                                   P‐0026349 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, GUOJUN
2 KINGSBRIDGE CT
GETZVILLE, NY 14068                                   P‐0026362 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, HAIHONG
12800 OWLSLEY WAY
HERNDON, VA 20171                                     P‐0038155 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, HUADONG
107 FENLEY AVE, APT V6
LOUISVILLE, KY 40207‐2580                               4396    12/27/2017        TK Holdings Inc.                          $7,025.00                                                                                    $7,025.00
YANG, JEFF
6916 BRADLEY BLVD
BETHESDA, MD 20817                                    P‐0037497 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, JEFFREY
6543 175TH STREET
FRESH MEADOWS, NY 11365                               P‐0035100 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, JIE
5 FARM VIEW DRIVE
NORWICH, CT 06360                                     P‐0045747 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, JINGZHEN
38096 LUMA TER
NEWARK, CA 94560                                      P‐0012609 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, LEI
6599 PALMETTO DR
MASON, OH 45040                                       P‐0041269 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, LEI
6599 PALMETTO DR
MASON, OH 45040                                       P‐0041339 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, LILY
15 PERKINS SQUARE #8
BOSTON, MA 02130                                        5127    1/31/2021         TK Holdings Inc.                           $500.00                                                                                       $500.00
YANG, LINDA
7933 DRY CREEK DRIVE
DUBLIN, CA 94568                                      P‐0019762 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, LU
3517 77TH AVENUE NORTH
BROOKLYN PARK, MN 55443                               P‐0035861 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, NA
2526 MARGARET ST N
NORTH ST PAUL, MN 55109                               P‐0010960 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, RAE T
3117 TREELINE DRIVE
MURRYSVILLE, PA 15668                                 P‐0020325 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3625 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1789 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
YANG, SHENGZU
12390 PASEO NUEVO DR
EL PASO, TX 79928                                   P‐0004686 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, SHENGZU
12390 PASEO NUEVO DR
EL PASO, TX 79928                                   P‐0004693 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, SHOUA M
24754 DRACAEA AVE
MORENO VALLEY, CA 92553                             P‐0020714 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, SU
2323 JAMES M. WOOD BLVD.
APT. 12
LOS ANGELES, CA 90006                               P‐0050032 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, SYLVIA
929 ELM ST
NAPERVILLE, IL 60540                                P‐0015062 11/4/2017      TK Holdings Inc., et al.                    $12,807.96                                                                                   $12,807.96
YANG, TING‐TING
3835 FAMILY TREE
IRVINE, CA 92618                                    P‐0023429 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, WEN‐CHUN
13751 OAK CREST DRIVE
CERRITOS, CA 90703                                  P‐0028890 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANG, XINHUA
7957 S WABASH CT
CENTENNIAL, CO 80112                                P‐0012972 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANKE, SHELLY A
7101 AUGSBURG AVENUE SOUTH
RICHFIELD, MN 55423                                 P‐0011102 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANKWICH, RICHARD I
1490 EDGEWOOD DRIVE
PALO ALTO, CA 94301                                 P‐0024330 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANNACCI, LEELLA R
217 HUTCHINSON ROAD
WEST NEWTON, PA 15089                               P‐0042285 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANNOULATOS, GEORGE E
1501 E AVENUE I SPC. 191
LANCASTER, CA 93535                                 P‐0053937   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANO, ADAM T
14942 DORIA DRIVE
AUSTIN, TX 78728                                    P‐0030599 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANO, THAO T
14942 DORIA DR
AUSTIN, TX 78728                                    P‐0030740 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANOVIAK, FRANCIS J
244 ENGLISH OAK RD
SIMPSONVILLE                                        P‐0050257 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANOVIAK, FRANCIS J
244 ENGLISH OAK RD
SIMPSONVILLE, SC 29681                              P‐0050880 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANOVIAK, FRANCIS J
244 ENGLISH OAK RD.
SIMPSONVILLE, SC 29681                              P‐0050967 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANOVIAK, PAMELA W
244 ENGLISH OAK RD
SIMPSONVILLE, SC 29681                              P‐0051015 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                          Page 3626 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1790 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
YANOWSKY, THOMAS NICHOLAS
7 BRAINTREE COMMON
FEASTERVILLE TREVOSE, PA 19053‐1532                     4169    12/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
YANOWSKY, VICKI L.
7 BRAINTREE COMMON
FEASTERVILLE TREVOSE, PA 19053                          4170    12/21/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
YANSANE, FABRICE
6410 GREEN VALLEY CIRCLE
APT 238
CULVER CITY, CA 90230                                 P‐0015973 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANSANE, FABRICE
6410 GREEN VALLEY CIRCLE #238
CULVER CITY, CA 90230                                 P‐0015975 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YANS‐MCLAUGHIN, VIRGINIA
61 JANE ST
7J
NY, NY 10014                                          P‐0029631 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAO, JIAN
12509 MT ANDREW DR
HOUSTON, TX 77089‐6832                                P‐0019251 11/7/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
YAO, JIAN
12509 MT ANDREW DR
HOUSTON, TX 77089                                     P‐0019260 11/7/2017      TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
YAO, JIAN
12509 MT ANDREW DR
HOUSTON, TX 77089‐6832                                P‐0030568 11/22/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
YAO, QINGSONG
9263 228TH WAY NE
REDMOND, WA 98053                                       2772    11/19/2017        TK Holdings Inc.                           $250.00                                                                                       $250.00
YAO, QINGSONG
9263 228TH WAY NE
REDMOND, WA 98053                                     P‐0028826 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAO, YUAN
3432 LOCHINVAR AVE
SANTA CLARA, CA 95051                                 P‐0020725 11/9/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
YAO, YUFENG
1155 ROSETTE LNDG
MARIETTA, GA 30062                                    P‐0013149 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAP YE, CHENG YUAN
735 CONTESSA
IRVINE, CA 92620                                      P‐0024462 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAP, KIERAN A
1422 DOMINIS STREET
HONOLULU, HI                                          P‐0036249 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAP, MEE‐NGAN
1119 MISSISSIPPI AVE APT 416
SAINT LOUIS, MO 63104                                 P‐0010150 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAQOUB, NASHWAN A
P. O. BOX 653
CLOVIS, CA 93613                                      P‐0013411 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARBER, DAYANI Y
404 7TH ST
FRANKLIN, LA 70538                                    P‐0039887 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARBER, JAMES R
5804 OLD RUTLEDGE PIKE
KNOXVILLE, TN 37924                                   P‐0030288 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                            Page 3627 of 3674
                                               Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1791 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
YARBOROUGH, JAMES C
201 QUEENS LANE
FRANKLIN, VA 23851                                   P‐0028203 11/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARBROUGH, DIANA L
1832 ART STREET
BAKERSFIELD, CA 93312                                P‐0019956 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARBROUGH, DONNA J
3130 SENTINEL PKWY
LAWRENCEVILLE, GA 30043‐2195                         P‐0036284 12/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARBROUGH, JUSTIN D
JUSTIN D YARBROUGH
4221 AL HWY 273
LEESBURG, AL 35983                                   P‐0056584    2/4/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARBROUGH, LULA S
117 WATERBURY DRIVE
HARVEST, AL 35749                                    P‐0035894 12/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARBROUGH, SARA L
PO BOX 48262
SPOKANE, WA 99228                                    P‐0027925 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARBROUGH, SHEENA
C/O COLLINS LAW LLC
ONE CHASE CORP CTR STE 400
BIRMINGHAM, AL 35244                                 P‐0009620 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARCUSKO, PATRICIA A
12955 OPALOCKA DR
CHESTERLAND, OH 44026                                P‐0051446 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARED, ALAN D
5731 WEST WATERFORD DRIVE
DAVIE, FL 33331                                      P‐0000313 10/19/2017       TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
YARED, LINA C
11914 59TH AVE W
MUKILTEO, WA 98275                                   P‐0040562 12/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARGO, PATRICIA A
19815 TURTLE CREEK LANE
MAGNOLIA, TX 77355                                   P‐0030380 11/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARNELL, CONNIE J
1985 STATE HWY K
KIRBYVILLE, MO 65679                                 P‐0044465 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARNELL, FRANK L
704 MAUCH CHUNK ST
EASTON, PA 18042                                     P‐0026654 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARNELL, FRANK L
704 MAUCH CHUNK ST
EASTON, PA 18042                                     P‐0026895 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YARWOOD, LISA AND SCOTT
3520 GALLANT FOX DR.
ELGIN, IL 60124                                        1613      11/2/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
YASAR, ALI
9104 CUMBERLAND DR
IRVING, TX 75063                                     P‐0003542 10/24/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
YASGUR, BRANDON
49 W. PATENT ROAD
BEDFORD HILLS, NY 10507                                3599      11/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00




                                                                                             Page 3628 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1792 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
YASHAR, FARIBORZ
1301 FIFTH AVE.
# 349
SAN DIEGO, CA 92101                                   P‐0020374 11/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YASHUHIRO
708 BOUNTY DR. #802
FOSTER CITY, CA 94404                                 P‐0057196 2/12/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YASSAN, REBECCA M
6231 N. KEDVALE
CHICAGO, IL 60646                                     P‐0033152 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YASTE, BRIAN
357 SILAS PIKE
CYNTHIANA, KY 41031                                     369       10/23/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
YASTE, BRIAN K
357 SILAS PIKE
CYNTHIANA, KY 41031                                   P‐0002058 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YASUDA, STEPHANIE
532 N ROSSMORE AVE
APT 201
LOS ANGELES, CA 90004                                 P‐0017440 11/6/2017        TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
YASUDA, TOMOHIDE
55 ELMWOOD PARK #24
QUINCY, MA 02170                                      P‐0044474 12/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YATES, BRYON J
1260 COAST OAK TRL
CAMPO, CA 91906                                       P‐0056383    2/2/2018      TK Holdings Inc., et al.                    $23,000.00                                                                                   $23,000.00
YATES, DEBORAH W
802 CAMBRIDGE CT
ROANOKE RAPIDS, NC 27870                              P‐0026342 11/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YATES, DEBRA
33 KENNEDY DRIVE
COLONIE, NY 12205                                     P‐0040674 12/15/2017       TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
YATES, DERICK L
233 HALAWA VIEW CIRCLE
HONOLULU, HI 96818                                    P‐0052048 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YATES, GARY L
17396 W 77TH PL
ARVADA, CO 80007                                      P‐0011972 11/1/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YATES, JAMES L
11036 BRAVE COURT
INDIANAPOLIS, IN 46236                                P‐0041866 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YATES, KEVIN
62 CAISSON TRACE
SPANISH FORT, AL 36527                                P‐0041616 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YATES, ROBERT L
2284 SEVEN LAKES SOUTH
SEVEN LAKES, NC 27376‐9616                            P‐0014822 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YATES, SONYA
62 CAISSON TRACE
SPANISH FORT, AL 36527                                P‐0041610 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YATES, TIMOTHY J
1402 W PINE ST
LANTANA, FL 33462                                     P‐0038225 12/10/2017       TK Holdings Inc., et al.                     $4,000.00                                                                                    $4,000.00
YATES, TIMOTHY K
1018 N WORTHEY ST
FLORA, IL                                             P‐0043782 12/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 3629 of 3674
                                              Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1793 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YAU, HELEN
828 HEATHERSTONE DR.
SCHAUMBURG, IL 60173                                P‐0045102 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAU, STANLEY
2020 VINEYARD WAY
#621
EVANS, GA 30809                                     P‐0005881 10/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAVELLO, MICHAEL L
6202 E. MCKELLIPS RD. #174
MESA, AZ 85215                                      P‐0035508 12/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YAZAKI NORTH AMERICAN, INC
ATTN: MITCH ERICKSON
ACCOUNTS RECEIVABLE
6801 HAGGERTY ROAD
CANTON, MI 48187                                       31       7/19/2017        TK Holdings Inc.                                                                                       $0.00                               $0.00
YAZUJIAN, LAUREN
11611 NE ANGELO DR APT # 4
VANCOUVER, WA 98684                                 P‐0055444 1/21/2018       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YBANEZ, TANYA
528 D AVE
NATIONAL CITY, CA 91950                             P‐0015226 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YBARRA, CHRISTOPHER RAYMOND
2053 SAN MIGUEL DRIVE
WALNUT CREEK, CA 94596‐5448                           2004      11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
YBARRA, PONCIANO R
1026 S. SPRUCE AVE
BLOOMINGTON, CA 92316                               P‐0029202 11/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YE, CHENGLIN
849 W ORANGE AVENUE
UNIT#3028
S SAN FRANCISCO, CA 94080                           P‐0015946 11/5/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YE, WEIXIONG
1028 HOWARD ST. APT. 401
SAN FRANCISCO, CA 94103                             P‐0015820 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YE, XIANGAO
3509 THORP SPRINGS DR
PLANO, TX 75025                                     P‐0007804 10/28/2017      TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
YEA, EUGENE
2027 RANCHO CANADA PLACE
LA CANADA, CA 91011                                 P‐0043364 12/20/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEAGER, DOUGLAS
5 EVANS PLACE
PALM COAST, FL 32164                                P‐0041028 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEAGER, DOUGLAS
5 EVANS PLACE
PALM COAST, FL 32164                                P‐0041063 12/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEAGER, JOHN F
11540 SW 107 COURT
11540 SW 107 COURT
MIAMI, FL 33176                                     P‐0050065 12/27/2017      TK Holdings Inc., et al.                     $9,100.00                                                                                    $9,100.00
YEAGER, LACY D
521 PARKER AVE.
OSAWATOMIE, KS 66064                                P‐0056458   2/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEAGLE, NANCY J
7930 CRAIG STREET
PHILADELPHIA, PA 19136‐3007                         P‐0052118 12/26/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3630 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1794 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YEAGLEY, ANN F
115 CUMBERLAND ST.
LEBANON, PA 17042                                    P‐0017621 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEAPLE, TOBY A
29910 48TH PL SOUTH
AUBURN, WA 98001                                     P‐0047694 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEARGIN, SHAUNTE L
8952 VAN BUREN AVENUE
JACKSONVILLE, FL 32208                               P‐0003812 10/25/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
YEARKEY, JEFFERY S
19618 MADRONE
MACOMB, MI 48042                                     P‐0017044 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEAROUT, REBECCA L
1319 GROVE AVENUE
RADFORD, VA 24141                                    P‐0050193 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEARWOOD, MICHAEL K
8841 SPECTRUM CENTER BLVD
5117
SAN DIEGO, CA 92123                                  P‐0019110 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEASTEDT, CHARLES F
1030 FARM LANE
PO BOX 402
AMBLER, PA 19002                                     P‐0043800 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEATES, JERRY A
1405 DARLINGTON DRIVE
DERBY, NY 14047                                      P‐0052431 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEATES, JERRY A
1405 DARLINGTON DRIVE
DERBY, NY 14047                                      P‐0052432 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEATON, PAMELA M
24 ROBINSONROAD
WESTFORD, MA 01886                                   P‐0048008 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEDULAPURAM, MADHUKAR
8578 DONAKER ST
SAN DIEGO, CA 92129                                  P‐0038247 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEE, DARIN
58 FOREST SIDE AVE
SAN FRANCISCO, CA 94127                              P‐0016552 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEE, DAVID Y
98‐1425 KAAHUMANU ST., APT D
AIEA, HI 96701                                       P‐0017193 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEE, ERNEST
261 CANDELA CIRCLE
SACRAMENTO, CA 95835                                 P‐0036354 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEE, GEORGE K
10060 CORBETT STREET
LAS VEGAS, NV 89149                                  P‐0001833 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEE, HARVEY
129 BRAYTON RD
BRIGHTON, MA 02135                                   P‐0045504 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEE, JACK
61‐45 211TH STREET
OAKLAND GARDENS
, NY 11364‐2118                                      P‐0002932 10/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3631 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1795 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
YEE, PAULINE D
381 BOYNTON AVE
SAN JOSE, CA 95117                                   P‐0037399 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YEE, PERCY P
3553 BRIGHTON PLACE
ROWLAND HEIGHTS, CA 91748                            P‐0027251 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YEE, PERCY P
3553 BRIGHTON PLACE
ROWLAND HEIGHTS, CA 91748                            P‐0027252 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YEE, ROGER
26 CALAVERA
IRVINE, CA 92606                                     P‐0029380 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YEE, SHARLENE
14381 TELLURIDE DR.
BALDWIN PARK, CA 91706                               P‐0021631 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YEH, HENRY
301 CRESCENT CT APT 3111
SAN FRANCISCO, CA 94134                              P‐0029260 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YEH, HENRY
301 CRESCENT CT APT 3111
SAN FRANCISCO, CA 94134                              P‐0029492 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YEH, HENRY
301 CRESCENT CT APT 3111
SAN FRANCISCO, CA 94134                              P‐0029493 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YEH, HENRY
301 CRESCENT CT APT 3111
SAN FRANCISCO, CA 94134                              P‐0029495 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YEH, HENRY
301 CRESCENT CT APT 3111
SAN FRANCISCO, CA 94134                              P‐0029497 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YEH, JIMMY J
SAME AS ABOVE
                                                     P‐0032941 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YEI, KAREN T
32729 ARTISTRY LOOP
UNION CITY, CA 94587                                 P‐0024375 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YEI, ROGER T
1150 POMEGRANATE COURT
SUNNYVALE, CA 94087                                  P‐0057685 3/14/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YELDELL, ERIC B
4904 PARKGLEN AVE
VIEW PARK, CA 90043                                  P‐0038065 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YELLOCK, CHARLOTTE ANTOINETTE
2254 WILLIE PACE ROAD
BURLINGTON, NC 27217                                   4696    1/15/2018         TK Holdings Inc.                                                                    $0.00                                                   $0.00
YEN, CAROL C
4525 RHODELIA AVE
CLAREMONT, CA 91711                                  P‐0054436 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YEN, RAYMOND
4745 17TH STREET
SAN FRANCISCO, CA 94117                              P‐0032937 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YENTER, JENNIFER A
600 PLEASANT STREET
ROSEVILLE, CA 95678                                  P‐0040446 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                           Page 3632 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1796 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YENTES JR, CLIFFORD L
3110 ESTAMPIDA
SAN CLEMENTE, CA 92673                               P‐0029937 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YENTES, JENNIFER M
2515 N 55TH STREET
OMAHA, NE 68104                                      P‐0015175 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEOH, EILEEN
6334 DONJOY DRIVE
BLUE ASH, OH 45242                                   P‐0041959 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEOMANS, KYLE B
301A ARROWHEAD DR.
CENTRAL, SC 29630                                    P‐0049149 12/27/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
YEP, RICHARD
68 VALLEY CREST ROAD
SIMI VALLEY, CA 93065                                P‐0026778 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEP, RICHARD
68 VALLEY CREST ROAD
SIMI VALLEY, CA 93065                                P‐0026784 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEP, RICHARD
68 VALLEY CREST ROAD
SIMI VALLEY, CA 93065                                P‐0026791 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEPSEN, DEBBIE L
13778 CROSSCROFT PLACE
ROSEMOUNT, MN 55068                                  P‐0039143 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YERBICH, QUENTIN
5536 NW BROAD ST
MURFREESBORO, TN 37129                               P‐0056164 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YERGER, DONALD R
2324 CAPES COVE DR
SHERRILLS FORD, NC 28673                             P‐0004393 10/25/2017     TK Holdings Inc., et al.                     $7,500.00                                                                                    $7,500.00
YERGER, DONALD R
2324 CAPES COVE DRIVE
SHERRILLS FORD, NC 28673                             P‐0004408 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YERGER, NANCY L
1608 DORCHESTER DR
COLORADO SPRINGS, CO 80905                           P‐0007811 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YERIAN, RALPH
471 MULBERRY STREET
LEITCHFIELD, KY 42754                                  950     10/30/2017        TK Holdings Inc.                                                                                                                           $0.00
YERK, TRENT
998 LAWRENCE WAY
ALLENTOWN, PA 18104                                  P‐0011390 11/1/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
YERMAN, TIM E
35 EAST WISE RD
SCHAUMBURG
SCHAUMBURG, IL 60193                                 P‐0019136 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YERXA, CHERYL
7557 GREENHAVEN DRIVE #416
SACRAMENTO, CA 95831                                   2879    11/20/2017        TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
YESAYAN, SIRANUSH
7138 GREELEY STREET APT #19
TUJUNGA, CA 91042                                    P‐0045282 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YESKEY, RONALD G
3080 GLENVIEW DR
AIKEN, SC 29803                                      P‐0005197 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3633 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1797 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
YETGIN, EMRE
7 WESSEX CT
EAST WINDSOR, NJ 08520                              P‐0004101 10/25/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
YETTE, JOYCE P
5809 LUSTINE STREET
HYATTSVILLE, MD 20781                               P‐0028684 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YETTE, MAYA P
5809 LUSTINE STREET
HYATTSVILLE, MD 20781                               P‐0028682 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YETTO, MARLA J
MARLA YETTO
2238 LOS GATOS ALMADEN ROAD
SAN JOSE, CA 95124                                  P‐0038859 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEUNG, HIN
1300 ARROYO DR
MONTEREY PARK, CA 91755                             P‐0026539 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEUNG, JACKSON
243 SAINT JAMES DR
PIEDMONT, CA 94611                                  P‐0030756 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEUNG, JAMES C
6300 DUNAWAY CT
MCLEAN, VA 22101                                    P‐0022467 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEUNG, JAMES C
6300 DUNAWAY CT
MCLEAN, VA 22101                                    P‐0022545 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEUNG, NORMAN T
522 KILBURN CT
CONCORD, CA 94520‐1131                              P‐0038027 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEUNG, VICTOR H
4072 DARBY LANE
SEAFORD, NY 11783                                   P‐0005141 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEUNG, YIPSAM
1001 S CORDOVA ST
ALHAMBRA, CA 91801                                  P‐0021111 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEWELL, KRISTAL D
2831 SETTLES RD
OWENSBORO, KY 42303                                 P‐0057003   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YEWELL, ROBERT B
1034 CRYSTAL COURT
WALNUT CREEK, CA 94598                              P‐0028368 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YI, JIN K
13024 DAY ST. APT 212
MORENO VALLEY, CA 92553                             P‐0037838 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YI, LINGYU
791 ADDY RD
COLUMBUS, OH 43214                                  P‐0000968 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YI, MIKE
1894 LAKOTA ST
SIMI VALLEY, CA 93065                               P‐0039521 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YI, Q
3604 MERCEDES WAY
FAIRFAX, VA 22030                                   P‐0027966 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YI, Q
3604 MERCEDES WAY
FAIRFAX, VA 22030                                   P‐0027970 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                          Page 3634 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1798 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
YI, RAE
689 HUMBOLDT ST.
RICHMOND, CA 94805                                    P‐0031104 11/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YILDIRIR, GOKBEN
564 MCMANUS WAY
TOWSON, MD 21286                                      P‐0055478 1/22/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YILMAZ, COREY S
PO BOX 35876
PHOENIX, AZ 85069                                     P‐0032298 11/27/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
YIM, EUGENE
1336 E. 36TH STREET
OAKLAND, CA 94602                                     P‐0038689 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIM, SUNG
19 GEORGE RD.
GLEN ROCK, NJ 07452                                     1006    10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
YIN, BEI
7170 CALABRIA CT UNIT B
SAN DIEGO, CA 92122                                   P‐0023072 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIN, GUANG
109 ARBOR RIDGE DRIVE
WARRINGTON, PA 18976                                  P‐0032033 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIN, GUANG
109 ARBOR RIDGE DRIVE
WARRINGTON, PA 18976                                  P‐0032035 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIN, MUSEN
951 FARMINGTON LANE
DELAWARE, OH 43015                                    P‐0000097 10/18/2017     TK Holdings Inc., et al.                    $14,000.00                                                                                   $14,000.00
YIN, YI
832 PROSPECT ROW
SAN MATEO, CA 94401                                   P‐0013117 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIN, ZHI
2443 TUNLAW RD NW
WASHINGTON, DC 20007                                  P‐0049789 12/27/2017     TK Holdings Inc., et al.                     $5,492.00                                                                                    $5,492.00
YIOUNG, ALVIN B
975 TEAL DRIVE
CA 95051
SANTA CLARA, CA 95051                                 P‐0014161 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIP, AGNES L
5922 SHAFFER AVE S
SEATTLE, WA 98108                                     P‐0015601 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIP, CATHERINE
7A SPRING VALLEY LN
MILLBRAE, CA 94030                                    P‐0043274 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIP, CHERYL P
4593 S CREEKVIEW DR
SALT LAKE CITY, UT 84107                              P‐0052146 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIP, JONATHAN J
319 WOODCREEK TER
FREMONT, CA 94539                                     P‐0028404 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIP, KAEYLA B
1080 COLLEGE VIEW DRIVE APT 5
MONTEREY PARK, CA 91754                               P‐0020802 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIP, SING
5922 SHAFFER AVE S
SEATTLE, WA 98108                                     P‐0015593 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3635 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1799 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YIP, SONNY
5 FAITOUTE COURT
SUMMIT, NJ 07901                                     P‐0008829 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIP, WENDY W
1436 20TH ST UNIT 10
SANTA MONICA, CA 90404                               P‐0040226 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YIP, WENDY W
1436 20TH ST UNIT 10
SANTA MONICA, CA 90404                               P‐0040231 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YITIZ, AHMED A
21724 38TH DR SE
BOTHELL, WA 98021                                    P‐0028160 11/18/2017     TK Holdings Inc., et al.                     $6,500.00                                                                                    $6,500.00
YOCHAM, BARBARA G
290 HENRY STREET
BRIDGE CITY, TX 77611                                P‐0053739   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOCKEY JONES, LAUREN B
5451 REED LN SE
SALEM, OR 97306                                      P‐0035205 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOCOM, F ROBERT
12960 TOWNSHIP ROAD 8 NE
CROOKSVILLE, OH 43731                                P‐0001544 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOCOM, JUDITH L
3134 FM 726 N
GILMER, TX 75645                                     P‐0007497 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOCUM, BETH
209 DELANCEY ST
PHILADELPHIA, PA 19106                               P‐0052775 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOFFE, TRACY A
5673 LAKE MURRAY BL
UNIT B
LA MESA, CA 91942                                    P‐0014912 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOHANNES, ROBEL
3134 FAIRLAND RD
SILVER SPRING, MD 20904                              P‐0011907 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOHANNES, ZAID B
2480 16TH ST. NW #116
WASHINGTON, DC 20009                                 P‐0041112 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOHE, JAMES M
241 MONTECITO DR
PAHRUMP, NV 89048                                    P‐0021843 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOKLEY, KARA M
NO ADDRESS PROVIDED
                                                     P‐0021927 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YONEMOTO, NANCY F
3712 LOULU STREET
HONOLULU, HI 96822‐1160                              P‐0027662 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YONG, JAY TZE
21626 E SLEEPY HOLLOW CT
WALNUT, CA 91789                                     P‐0026161 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YONKAUSKE‐OSER, ANGELIQUE
14202 CORNERSTONE DRIVE
YARDLEY, PA 19067                                    P‐0057023   2/6/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOO, KWANGHO
310 WESTVIEW AVENUE, APT 6
FORT LEE, NJ 07024                                   P‐0056469   2/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3636 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1800 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YOO, MARY
11410 HUTTON ROAD
CORONA, CA 92883                                       2001    11/9/2017         TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
YOO, YOUNG A
1824 N. TALMAN
CHICAGO, IL 60647‐4218                               P‐0050402 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOON, JINHWAN
2867 GETTYSBURG ESTATES DR
SAINT LOUIS, MO 63129                                P‐0007108 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOON, SYDNEY
44 STONE HILL DRIVE SOUTH
MANHASSET, NY 11030                                  P‐0046603 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOON, YOUNG JUN
605 WEST 42ND ST. APT 47B
NEW YORK, NY 10036                                   P‐0030933 11/24/2017     TK Holdings Inc., et al.                     $9,600.00                                                                                    $9,600.00
YORK II, DAVID R
2883 ESCALA CIRCLE
SAN DIEGO, CA 92108                                  P‐0021653 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YORK, BRIAN O
3513 PINNACLE ROAD
AUSTIN, TX 78746                                     P‐0039035 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YORK, DAVID E
2996 SANTOS LANE
A304
WALNUT CREEK, CA 94597                               P‐0040278 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YORK, GREGORY A
3437 COLONY DRIVE
FORT COLLINS, CO 80526                               P‐0012266 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YORK, MARIE W
81 STACEY LANE
KENDUSKEAG, ME 04450                                 P‐0007180 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YORK, SHARLA A
765 S 3200 W
LOGAN, UT 84321                                      P‐0008010 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YORK, TAYLOR L
238 MAIN ST, APT 4
WHITESBURG, KY 41858                                 P‐0002573 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YORKMAN, MARQUETTA
47085 SORREL DR
LEXINGTON PARK, MD 20653                             P‐0014874 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YORN, SARSOPHEA
P.O. BOX 692424
STOCKTON, CA 95269                                   P‐0037455 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YORN, SARSOPHEA
NO ADDRESS PROVIDED
                                                     P‐0037458 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOSHIDA, WESLY J
95‐388 AWIKI STREET
MILILANI, HI 96789                                   P‐0046103 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOSICK, RICHARD A
302 ANGUS DRIVE
COLUMBIA, SC 29223‐7758                              P‐0002330 10/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOSICK, RICHARD A
302 ANGUS DRIVE
COLUMBIA, SC 29223‐7758                              P‐0021968 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3637 of 3674
                                                 Case 17-11375-BLS             Doc 4434-1                   Filed 04/27/21                 Page 1801 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date             Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
YOST, SUSAN
357 MEADOW LANE
MURFREESBORO, TN 37128                                 P‐0044467 12/22/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOSTEL, KELLY
9515 FOX RUN DRIVE
MASON, OH 45040                                        P‐0028302 11/18/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOTSOV, LAUREN N
10304 CLANCEY AVE
DOWNEY, CA 90241                                       P‐0038055 12/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOTTABYTE, LLC
1750 S. TELEGRAPH RD, STE 200
BLOOMFIELD TWP, MI 48302                                  69       8/10/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
YOU, TAMMY
46 272 PUNAWAI ST
KANEOHE, HI 96744                                      P‐0030663 11/22/2017      TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
YOUKHANNA, JOEL C
18830 VISTA DEL CANON
UNIT F
NEWHALL, CA 91321                                      P‐0056388   2/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG , CURTIS L
18701 OAK FIELD
DETROIT, MI 48235                                      P‐0026114 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG III, GODFREY
24196 KATHY AVENUE
LAKE FOREST, CA 92630                                  P‐0021175 11/9/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG JR, JOSEPH R
70 TRADD ST
CHARLESTON, SC 29401                                   P‐0015308 11/4/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, ALEXANDRA
2828 NW 45TH ST
OKLAHOMA CITY, OK 73112                                P‐0000366 10/19/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, ALICE
POBOX 18371
SAN JOSE, CA 95158                                     P‐0015796 11/4/2017       TK Holdings Inc., et al.                     $9,999.00                                                                                    $9,999.00
YOUNG, ALICE
PO BOX 18371
SAN JOSE, CA 95158                                     P‐0026922 11/13/2017      TK Holdings Inc., et al.                     $9,999.00                                                                                    $9,999.00
YOUNG, ANGELA C
518 APOLLO ROAD
RICHARDSON, TX 75081                                   P‐0040163 12/14/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, ASHLEY
867 E NORTHRIDGE DRIVE
DINUBA, CA 93618                                       P‐0045216 12/22/2017      TK Holdings Inc., et al.                      $900.00                                                                                       $900.00
YOUNG, ASHLEY N
2401 GOLDENROD ST
APT. #126
BAKERSFIELD, CA                                        P‐0019354 11/7/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, BONNIE W
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                        P‐0043721 12/21/2017      TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
YOUNG, BRENDA T
810 DAWNRIDGE DR.
LYNCHBURG, VA 24502                                    P‐0026612 11/16/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 3638 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1802 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
YOUNG, BRIAN A
27 EQUESTRIAN WAY
LEMONT, IL 60439                                      P‐0052245 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, BRUCE R
BRUCE YOUNG
997 FOX HILL ROAD
STATE COLLEGE, PA 16803‐1820                          P‐0037039 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, BRUCE R
BRUCE YOUNG
997 FOX HILL ROAD
STATE COLLEGE, PA 16803‐1820                          P‐0037045 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CAROL L
5762 MIDDLECOFF DRIVE
HUNTINGTON BEACH, CA 92649                            P‐0024470 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CASPER C
855 N. CROFT AVE, UNIT #108
LOS ANGELES, CA 90069                                 P‐0017847 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CHARLENA W
1124 WESTFIELD DRIVE
OXON HILL, MD 20745                                   P‐0006100 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CHRIS S
4128 BAYARD ST
EASTON, PA 18045                                      P‐0025652 11/15/2017     TK Holdings Inc., et al.                      $152.65                                                                                       $152.65
YOUNG, CHRISTINE
2 PURDUE DRIVE
DELRAN
, NJ 08075                                            P‐0024466 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CHRISTOPHER A
13690 STONEHENGE CIRCLE
PICKERINGTON, OH 43147                                P‐0044826 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CHRISTOPHER A
13690 STONEHENGE CIRCLE
PICKERINGTON, OH 43147                                P‐0045056 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CHRISTOPHER J
1910 ARDMORE AVE.
HERMOSA BEACH, CA 90254                               P‐0036130 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CHRISTOPHER J
1910 ARDMORE AVE.
HERMOSA BEACH, CA 90254                               P‐0036131 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CHRISTOPHER J
1910 ARDMORE AVE.
HERMOSA BEACH, CA 90254                               P‐0036132 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, CRAIG B
9560 PENDIO CT.
HIGHLANDS RANCH, CO 80126                             P‐0038781 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, DAMARRA
1575 REPUBLIC AVENUE
COLUMBUS, OH 43211                                    P‐0002172 10/23/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
YOUNG, DAVID A
2521 W. FERN ST.
TAMPA, FL 33614‐4217                                  P‐0026504 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, DAVID V
3142 GRACEFIELD ROAD
APARTMENT 220
SILVER SPRING, MD 20904                               P‐0006105 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3639 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1803 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YOUNG, DERRICK W
21200 KITTRIDGE ST. #2196
WOODLAND HILLS, CA 91303                             P‐0019344 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, DIANA A
6399 FENHAM ST., APT. 25
OAKLAND, CA 94621                                    P‐0033512 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, DIANA L
19 HATTON AVE
WATSONVILLE, CA 95076‐0609                           P‐0030261 11/21/2017     TK Holdings Inc., et al.                     $1,074.92                                                                                    $1,074.92
YOUNG, DONALD K
DONALD K YOUNG
3049 MAIGRET ST
HONOLULU, HI 96816                                   P‐0012639 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, DONALD R
8314 HERTS ROAD
SPRING, TX 77379                                     P‐0014774 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, DUANE
4610 ALTURA ST
EUGENE, OR 97404                                       1522    11/6/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
YOUNG, ELAINE D
8 LONDDONDERRY DR
EASTON, MD 21601                                     P‐0037923 12/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, ERIC R
8056 OLD LONDON
NORTH CHARLESTON, SC 29406 9564                      P‐0055694 1/23/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, FRETITIA L
6222 E. WILLOW BLUFF RD
KATY, TX 77449                                       P‐0018053 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, FRETITIA L
6222 E. WILLOW BLUFF RD
KATY, TX 77449                                       P‐0018069 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, GEORGE F
11499 OAKLAWN ROAD
JACKSONVILLE, FL 32218                               P‐0006176 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, GEORGE F
11499 OAKLAWN ROAD
JACKSONVILLE, FL 32218                               P‐0006180 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, GEORGE F
11499 OAKLAWN ROAD
JACKSONVILLE, FL 32218                               P‐0019218 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, GEORGE F
11499 OAKLAWN ROAD
JACKSONVILLE, FL 32218                               P‐0022049 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, GEORGE G
35679 DEE PLACE
FREMONT, CA 94536                                    P‐0048992 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, GERALDINE M
6391 LAKEVIEW DRIVE
RAVENNA, OH 44266‐1525                               P‐0026801 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, JACQUE
10812 BARDSTOWN WOODS BLVD
LOUISVILLE, KY 40291                                 P‐0014831 11/3/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
YOUNG, JAMES P
2048 OCEAN VIEW BLVD
SAN DIEGO, CA 92113                                  P‐0018140 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3640 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1804 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YOUNG, JANICE L
3488 CRYSTAL RIDGE DRIVE
MILFORD, MI 48380                                    P‐0014962 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, JENNIFER R
P O BOX 1483
MENARD, TX 76859                                     P‐0021134 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, JOANNE
2911 E RIVER RD
CORTLAND, NY 13045                                   P‐0049394 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, JORDAN C
7187 WETHERINGTON DRIVE
WEST CHESTER, OH 45069                               P‐0001201 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, JOSEPH
1318 MARTINIQUE DRIVE
AUGUSTA, GA 30909                                      4366    12/26/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
YOUNG, JOYCE
19848 VIA KALBAN
SANTA CLARITA, CA 91321                              P‐0039450 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, JOYCE D
407 DISCOVERY RD
MARTINSBURG, WV 25403                                P‐0041681 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, JUDITH A
9605 RIVER LAKE DR
ROSWELL, GA 30075                                    P‐0041330 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, KAREN G
35679 DEE PLACE
FREMONT, CA 94536                                    P‐0049006 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, KATHLEEN M
7761 SE DOUBLETREE DRIVE
HOBE SOUND, FL 33455                                 P‐0016359 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, KATHRYN
1483 LEAFMORE SQUARE
DECATUR, GA 30033                                    P‐0011293 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, KATHRYN S
4488 QUITMAN ST.
DENVER, CO 80212                                     P‐0006964 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, KENNETH C
6 SMALLBROOK CIRCLE
RANDOLPH, NJ 07869                                   P‐0019469 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, KENNETH C
6 SMALLBROOK CIRCLE
RANDOLPH, NJ 07869                                   P‐0019472 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, KEVIN V
103 KIM DR
DEL RIO, TX 78840                                    P‐0001256 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, LASHON
8010 S. DOBSON
1ST FLOOR
CHICAGO, IL 60619                                    P‐0026698 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, LEONARD
10 CALLE ONIX
URB. LAMELA
ISABELA, PR 00662‐2357                               P‐0055783 1/25/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00




                                                                                           Page 3641 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1805 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
YOUNG, LEONARD
10 CALLE ONIX
URB LAMELA
ISABELA, OR 00662‐2357                               P‐0055787 1/25/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
YOUNG, LEONARD
CALLE ONIX NUM 10
ISABELA, PR 00662                                    P‐0055792 1/25/2018      TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
YOUNG, LEONARD
URB LAMELA CALLE ONIX NUM 10
ISABELA, PR 00662                                    P‐0057266 2/14/2018      TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
YOUNG, LISA J
NO ADDRESS PROVIDED
                                                     P‐0031811 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YOUNG, LORI A
10436 WINTERVIEW DRIVE
NAPLES, FL 34109                                     P‐0039453 12/12/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                    $20,000.00
YOUNG, LORI A
10436 WINTERVIEW DRIVE
NAPLES, FL 34109                                     P‐0039454 12/12/2017     TK Holdings Inc., et al.                    $20,000.00                                                                                    $20,000.00
YOUNG, MARIETTA
415 DAKAR
HENDERSON, NV 89015                                  P‐0001468 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YOUNG, MERLIN
503 HANBURY LANE
FOSTER CITY, CA 94404                                P‐0046089 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YOUNG, MICHAEL S
214 8TH AVENUE
GLASSBORO, NJ 08028                                  P‐0038833 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YOUNG, MICHAEL W
402 27TH STREET
SAN FRANCISCO, CA 94131                              P‐0032295 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YOUNG, MISCHEAUX
234 N. GARNET WAY #D
UPLAND, CA 91786                                     P‐0042969 12/20/2017     TK Holdings Inc., et al.                     $1,000.00                                                                                     $1,000.00
YOUNG, NICHOLAS J
809 E CHURCH AVE
MASONTOWN, PA 15461‐1805                             P‐0031525 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YOUNG, PORSCHIA
1214 PLEASANT KNOLL DR.
JOLIET, IL 60435                                       1008    10/29/2017        TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
YOUNG, RAYMOND M
70 WINTER STREET
HAGERSTOWN, MD 21740                                 P‐0006640 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YOUNG, REGAN N
24654 BROADMORE AVE
HAYWARD, CA 94544                                    P‐0032610 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YOUNG, RENEE B
65 BRANTLEY AVE
RIDGEWAY, SC 29130                                   P‐0034163 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YOUNG, RICHARD L
2147 W. EUCLID AVE.
STOCKTON, CA 95204                                   P‐0034127 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
YOUNG, RONALD E
320 FAIRMONT ROAD
CHICORA, PA 16025                                    P‐0017043 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3642 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1806 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YOUNG, RONALD E
320 FAIRMONT ROAD
CHICORA, PA 16025                                    P‐0017047 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, SAMANTHA
32 KAMAKOI PL
KIHEI, HI 96$53                                      P‐0048373 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, SARA R
7139 27TH AVE SW
SEATTLE, WA 98106                                    P‐0022879 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, SHARON D
4481 MUNDY LANE
PACE, FL 32571                                       P‐0045402 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, SHIRLEY D
1304 INDIAN BRANCH ROAD
DARLINGTON, SC 29532                                 P‐0013200 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, SYDNEY V
1400 BARTON ROAD #2616
REDLANDS, CA 92373                                   P‐0017907 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, TARLA
11 ARLEN RD
APT L
NOTTINGHAM, MD 21236                                 P‐0005794 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, THOMAS G
664 FAIRVIEW LANE
FORKED RIVER, NJ 08731                               P‐0034524 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, THOMPSON S
NO ADDRESS PROVIDED
                                                     P‐0004154 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, VALERIE M
7003 COLE CREEK DRIVE
CONVERSE, TX 78109                                   P‐0051807 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, WALTER
6500 LAWNTON AVE
PHILADELPHIA, PA 19126                               P‐0017238 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, WALTER
222 NW 46TH STREET
SEATTLE, WA 98107                                    P‐0020795 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG, WAYLAND E
128 RIVER VALLEY RD
HELENA, AL 35080                                     P‐0044359 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGBERG, PAUL J
5400 HARBOUR POINTE BLVD
J205
MUKILTEO, WA 98275                                   P‐0020647 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGBLOOD, DARLENE K
212 INVERNESS WAY
EASLEY, SC 29642                                     P‐0057849 4/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGBLOOD, DARLENE K
212 INVERNESS WAY
EASLEY, SC 29642                                     P‐0057850 4/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGBLOOD, DARLENE K
212 INVERNESS WAY
EASLEY, SC 29642                                     P‐0057851 4/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGBLOOD, DEMITRI
195 BRANDON BAY ROAD
TYLERTOWN, MS 39667                                  P‐0048293 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                           Page 3643 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1807 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
YOUNGBLOOD, HELEN
110 MAGNOLIA DR. N.W
MILLEDGEVILLE, GA 31061                             P‐0008038 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGBLOOD, YVONNE L
862 SEWANEE PL SHREVEPORT LA
SHREVEPORT, LA 71105                                P‐0030485 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGER, CARL F
7 YERXA RD
CAMBRIDGE, MA 02140                                 P‐0007474 10/28/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
YOUNGER, EDWARD W
8515 KENNETH CREEK LANE
FAIR OAKS, CA 95628                                 P‐0029651 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGER, JAMES E
1861 PETRIG CT
TRACY, CA 95376                                     P‐0017516 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG‐HARRIS, SHAUNEEN L
7407 BRINSMADE AVE
CLEVELAND, OH 44102                                 P‐0007020 10/27/2017     TK Holdings Inc., et al.                    $15,000.00                                                                                   $15,000.00
YOUNG‐JONES, FLORA M
4825 SAN FELICIANO DR.
WOODLAND HILLS, CA 91364                            P‐0028004 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG‐MATTSON, NICOLE M
7722 ELY LAKE DRIVE
EVELETH, MN 55734                                   P‐0014398 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNGQUIST, JOHN R
1942 S. HUMBOLDT STREET
DENVER, CO 80210                                    P‐0037450 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG‐ROBINSON, EARLINE
2136 W CHELTENHAM AVE
PHILADELPHIA, PA 19138                              P‐0014299 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNG'S AUTO CENTER & SALVAGE
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                     P‐0048387 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNKER, MATTHEW M
341 COVENTRY LANE
MASON, MI 48854                                     P‐0025734 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNKIN, CHRISTINE
59 WOODWAY ROAD
UNIT 7
STAMFORD, CT 06907                                  P‐0017978 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNT, TANIA R
2746 CHEROKEE AVE.
JACKSONVILLE, FL 32210                              P‐0032987 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUNTS, RACHAEL L
16009 WHIPPOORWILL LANE
MANCHESTER, MI 48158                                P‐0019471 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOURINSON, MICHAEL H
3338 PIERSON DR
WILMINGTON, DE 19810                                P‐0008305 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOURINSON, MICHAEL H
3338 PIERSON DR
WILMINGTON, DE 19810                                P‐0008314 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOURINSON, MICHAEL H
3338 PIERSON DR
WILMINGTON, DE 19810                                P‐0008326 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3644 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1808 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YOURINSON, MICHAEL H
3338 PIERSON DR
WILMINGTON, DE 19810                                 P‐0023772 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOURINSON, MICHAEL H
3338 PIERSON DR
WILMINGTON, DE 19810                                 P‐0023785 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOURINSON, MICHAEL H
3338 PIERSON DR
WILMINGTON, DE 19810                                 P‐0023789 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUSAF, AMAR
7009 IRONBRIDGE LANE
LAUREL, MD 20707                                     P‐0012041 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUSSEFIA, ROYA P
5061 LINDLEY AVE
TARZANA, CA 91356                                    P‐0056082 1/29/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUTHCARE
2500 NE 54TH ST
SEATTLE, WA 98105                                    P‐0025247 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOUTZ, CHRISTA M
9316 PEBBLE CREEK WAY
CHARLOTTE, NC 28269                                  P‐0045797 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOZZO, VALERIE A
258 FAIRFIELD AVENUE
TONAWANDA, NY 14223                                  P‐0010215 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YOZZO, VALERIE A
258 FAIRFIELD AVENUE
TONAWANDA, NY 14223                                  P‐0047722 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YRACHETA, ALFRED
4162 W. FALLON AVE
FRESNO, CA 93722                                     P‐0012522 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, CHAK
794 MANLEY DRIVE
SAN GABRIEL, CA 91776                                P‐0036288 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, CHAO
5218 SOUTH BERKELEY AVE.
UNIT F
CHICAGO, IL 60615                                    P‐0038153 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, CHUNG NI
2810 6 TH ST SE
PUYALLUP, WA 98374                                   P‐0040051 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, DAVID
20500 TOWN CENTER LN. #271
CUPERTINO, CA 95014                                  P‐0041642 12/18/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
YU, GEORGE C
7540 DONEGAL DRIVE
CUPERTINO, CA 95014                                  P‐0040854 12/15/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
YU, HERBERT C
2871 HATCH
TUSTIN, CA 92782                                     P‐0052947 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, HIN FUNG
103 W CRYSTAL COVE TER
SAN FRANCISCO, CA 94134                              P‐0031440 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, KUO L<IANG
4937 OLIVE OAK WAY
CARMICHAEL, CA 95608‐5659                            P‐0033958 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3645 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1809 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
YU, KUO LIANG
4937 OLIVE OAK WAY
CARMICHAEL, CA 95608‐5659                             P‐0034571 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, MEI WEI
414 E NEWMARK AVE, APT F
MONTERERY PARK, CA 91755                              P‐0039238 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, MIN F
7540 DONEGAL DRIVE
CUPERTINO, CA 95014                                   P‐0040856 12/15/2017     TK Holdings Inc., et al.                     $6,000.00                                                                                    $6,000.00
YU, NICKY
4837 GROVEWOOD DR.
GARLAND, TX 75043                                     P‐0022811 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, SANDY
2627 OAK VALLEY DRIVE, APT 208
ANN ARBOR, MI 48103                                     1434    11/5/2017         TK Holdings Inc.                                                 $0.00                                                                     $0.00
YU, SOYON
3019 METTHAME DR
FAYETTEVILLE, NC 28306                                P‐0000832 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, TAK FOR
1929 PLYMOUTH ROAD, APT. 4005
ANN ARBOR, MI 48105                                   P‐0023631 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, TONG
2107 S TAN CT
UNIT C
CHICAGO, IL 60616                                     P‐0054965 1/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YU, WEI
1356 N CICERO AVE
CHICAGO, IL 60651                                     P‐0010238 10/30/2017     TK Holdings Inc., et al.                     $1,200.00                                                                                    $1,200.00
YUAN, CHUN‐WEI
2301 5TH AVENUE, SUITE 600
SEATTLE, WA 98121                                     P‐0018174 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUAN, JIE Y
1886 N CAPITOL AVE APT325
SAN JOSE, CA 95132                                    P‐0022666 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUBETA, ARTHUR D
120 HUNTINGTON COURT
FAYETTEVILLE, GA 30214                                P‐0048040 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUBETA, ARTHUR D
120 HUNTINGTON COURT
FAYETTEVILLE, GA 30214                                P‐0048075 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUBETA, ARTHUR D
120 HUNTINGTON COURT
FAYETTEVILLE, GA 30214                                P‐0048100 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUDKIN, ROBERT
46 PEQUOT ROAD
PLAINVILLE                                            P‐0011412 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUE, JINFENG
2725 MARILYN CT
MURFREESBORO, TN 37129                                P‐0040499 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUE, JINFENG
2725 MARILYN CT
MURFREESBORO, TN 37129                                P‐0040508 12/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUEN, EMILY
216 ROSEDALE CREEK DR
DURHAM, NC 27703                                      P‐0015532 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3646 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1810 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
YUEN, GEOFFREY
216 ROSEDALE CREEK DR
DURHAM, NC 27703                                      P‐0015536 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUEN, NELLIE
882 33RD AVENUE
SAN FRANCISCO, CA 94121                               P‐0043394 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUEN, PEARL P
91‐251 PUAHIOHIO WAY
KAPOLEI, HI 96707                                     P‐0046593 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUEN, SHUK KI JAM
3638 ASPEN VILLAGE WAY
APT C
SANTA ANA, CA 92704                                   P‐0030156 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUEN, TIM
3837 CALLAN BLVD
SSF, CA 94080                                         P‐0032134 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUEN, TOM
1801 MONTEREY BLVD
SAN FRANCISCO, CA 94127                               P‐0016958 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUGETA, YOKO
18865 CENTER ST.
CASTRO VALLEY, CA 94546                               P‐0016706 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUHAS , MARGARET T
1070 BUCKEYE BRANCH
BLUE RIVER, KY 41607                                  P‐0025669 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUHAS, MARGARET T
1070 BUCKEYE BRANCH
BLUE RIVER, KY 41607                                  P‐0012698 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUN, ELIZABETH E
3401 S BENTLEY AVE #303
LOS ANGELES, CA 90034                                 P‐0015753 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUN, GUSEUL
NO ADDRESS PROVIDED
                                                      P‐0048165 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUN, SEOK BAE
31020 FLORALVIEW DR. S
APT 201
FARMINGTON HILLS, MI 48331                            P‐0039507 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUPONCO, WALTER R
7702 LAURELWOOD LANE
LA PALMA, CA 90623                                    P‐0057081    2/7/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YURKEVICH, MICHAEL M
9816 SW 59TH ST
COOPER CITY, FL 33328                                 P‐0041472 12/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUSHKO, MAXIM
5318 FEAGAN ST.
HOUSTON, TX 77007                                     P‐0018783 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUSKO, DIANE C
7 RUSTIC DR
HOWELL, NJ 07731                                      P‐0009313 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUSPEH, SUZANNE L
624 MICHAEL STREET
MARRERO, LA 70072                                     P‐0048268 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
YUST, BRADLEY ERIC
P.O. BOX 5349
SANTA ROSA, CA 95402                                    2529      11/13/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                              Page 3647 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1811 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
YUSUFBEKOV, RUSTAM S
2806 VERONIA DR
APT 202
PALM BEACH GARDE, FL 33410                           P‐0030719 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
Z, EDWARD P
281 ELM STREET
KEARNY, NJ 07032                                     P‐0008624 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZABALA, VICTOR
5143 NE SCHOELER CIRCLE
HILLSBORO, OR 97124                                  P‐0024947 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZABARY, MICHAEL
NO ADDRESS PROVIDED
                                                     P‐0053595   1/2/2018     TK Holdings Inc., et al.                    $15,263.20                                                                                   $15,263.20
ZABEN, JAY A
2132 GREENDALE DRIVE
S SAN FRANCISCO, CA 94080                            P‐0025959 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZABICKI, RONALD S
1053 GAMELAND ROAD
CHICORA, PA 16025                                    P‐0028063 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZABIKHODJAYEV, ISKANDAR
12 ROCKLEDGE LANE
PLEASANTVILLE, NY 10570                              P‐0016856 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZABINSKI, DONNA J
7732 WILLIAMS STREET
DOWNERS GROVE, IL 60516                              P‐0007307 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZACCHIGNA, FRANK J
675 WASHINGTON CT
ROSELLE, IL 60172                                    P‐0006756 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZACCHIGNA, FRANK J
675 WASHINGTON CT
ROSELLE, IL 60172                                    P‐0006764 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZACHARY, ROY R
19607 N DANVERS RD
LYNWOOD, WA 98036                                    P‐0030631 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZACHARY, ROY R
19607 N DANVERS RD
LYNNWOOD, WA 98036                                   P‐0030634 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZACHERY, ROBERT C
17 SANDYBEACH TERRACE
ROME, GA 30165                                       P‐0048324 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZACHRY, ASHLEY L
4022 SUNNY MEADOW BROOK COURT
COLLEGE STATION, TX 77845                            P‐0035329 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZACHRY, ASHLEY L
4022 SUNNY MEADOW BROOK COURT
COLLEGE STATION, TX 77845                            P‐0035330 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZACK, RONNA
8036 N. KARLOV
SKOKIE, IL 60076                                     P‐0018432 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZACKMAN, CINDY L
602 HUGHES RD
HAMPSTEAD, NC 28443                                  P‐0005532 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZACZYK, MARIA C
3215 SHAWNEE MISSION PKWY
FAIRWAY, KS 66205                                    P‐0018558 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3648 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1812 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ZADNER, MICHAEL G
7830 SOUTH 68TH EAST AVE
TULSA, OK 74133                                       P‐0030338 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZADONY, MARKIAN B
2300 W SAINT PAUL AVE
APT 602
CHICAGO, IL 60647                                     P‐0022981 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZADRAN, SAID AMIR
1939 BROOKE FARM CT
WOODBRIDGE, VA 22192                                  P‐0057778 3/26/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAFFOS, WILLIAM P
602 DRESHER DR
SPRING, TX 77373                                      P‐0005068 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAFIR, EVAN
7813 SEA EAGLE CIRCLE
ZIONSVILLE, IN 46077                                  P‐0038926 12/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAGACKI, DAVID J
32300 NORTHAMPTON
WARREN, MI 48093                                      P‐0019996 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAGALSKY, NELSON R
7 ANACAPRI
LAGUNA NIGUEL, CA 92677                               P‐0024509 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAGALSKY, NELSON R
7 ANACAPRI
LAGUNA NIGUEL, CA 92677                               P‐0024514 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAGAROLA, STEPHEN
2853 SW CHAMPLAIN DR
PORTLAND, OR 97205                                    P‐0049902 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAGAROS, KATHLEEN K
NO ADDRESS PROVIDED
                                                      P‐0044924 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAGLIFA, CHRYS W
6600 PLEASANT AVE APT 108
RICHFIELD, MN                                         P‐0022416 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAHNE, CHRISTOPHER J
242 VIRGINIA DRIVE
BRICK, NJ 08723                                       P‐0053624   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAI, MARTIN A
145‐11 29TH RD
FLUSHING, NY 11354                                    P‐0025097 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAIDI, ANWAR A
501 MELODY LANE
VERONA, WI 53593                                      P‐0009917 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAIETTA, GABRIEL A
1207 BARNSLEY PLACE
KINGSPORT, TN 37660                                   P‐0001893 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAIK, FRANCIS L
103 ARBORVITAE COURT
PINE KNOLL SHORE, NC 28512‐6301                       P‐0000607 10/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAINEA, BEN A
2476 BLACKBERRY LANE NE
GRAND RAPIDS, MI 49525                                P‐0018734 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAK, RYAN A
3878 N MILWAUKEE CT
CHICAGO, IL 60641                                     P‐0013453 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                            Page 3649 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1813 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
ZAKARIAS, PETER S
147 EAST VW AVENUE
VICKSBURG, MI 49097                                   P‐0053459 12/31/2017       TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ZAKHIREH, MOHAMMED A
4340 PARAN SUMMIT CT NW
ATLANTA, GA 30327                                     P‐0005130 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAKHIREH, MOHAMMED A
4340 PARAN SUMMIT CT NW
ATLANTA, GA 30327                                     P‐0005137 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAKOWSKI, LEO F
6 LEO DRIVE
CHICOPEE, MA 01020‐2115                               P‐0023920 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZALENSKI, BETTY L
201 MISTWOOD LANE
NORTH AURORA, IL 60542                                P‐0037895 12/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZALESKI, MELISSA L
928 CLINTON STREET APT 2
PHILADELPHIA, PA 19107                                P‐0036388 12/6/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZALL, ALAN S.
14771 PLAZA DRIVE, SUITE K
TUSTIN, CA 92780                                        4747      1/19/2018         TK Holdings Inc.                              $0.00                                                                                        $0.00
ZAMANI, ME
307 CAMELBACK ROAD APT# 7
PLEASANT HILL, CA 94523                               P‐0054428 1/11/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMANI, MEHRAN
307 CAMELBACK ROAD APT #7
PLEASANT HILL, CA 94523                               P‐0053234 12/29/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMBOLE, NICHOLAS
4548 INGALLS DRIVE
WELLINGTON, CO 80549                                    3427      11/27/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ZAMBRANA, SONIA E
54 KENWOOD DRIVE SOUTH
LEVITTOWN, PA 19055                                   P‐0029702 11/21/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMBRANO, ALICE
P.O. BOX 691
CLOVIS, NM 88101‐8817                                 P‐0042199 12/12/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMBRANO, ALICE L
PO BOX 691
CLOVIS
NEW MEXICO, NM 88101                                  P‐0052598 12/27/2017       TK Holdings Inc., et al.                     $2,500.00                                                                                    $2,500.00
ZAMBRANO, ELIZABETH
86 FULTON ST. #2
WEEHAWKEN, NJ 07086                                   P‐0034898 12/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMBRANO, ELIZABETH
10714 JUNIPER STREET
LOS ANGELES, CA 90059                                 P‐0053806    1/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMBRANO, JAIME
1623 SW 100TH AVENUE
MIAMI, FL 33165                                       P‐0002187 10/23/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAMBRONO, ALICE L
PO BOX 691
CLOVIS
NEW MEXICO, NM 88101                                  P‐0053081 12/27/2017       TK Holdings Inc., et al.                     $1,500.00                                                                                    $1,500.00
ZAMBROTTA, PAUL
320 PARSONS DRIVE
CHARLOTTESVILLE, VA 22901‐3228                        P‐0028477 11/19/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 3650 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1814 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
ZAMBRZUSKI, NEIL
431 STALLION HILL CT
CHESTERFIELD, MO 63005                              P‐0029426 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMMIT, SUSAN S
3624 WICKERSHAM LANE
WINSTON‐SALEM, NC 27106                             P‐0035625 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMORA JR, HERNANDO
2800 ESPANA LANE
MODESTO, CA 95355                                     2288    11/11/2017        TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
ZAMORA, EUGENIO
2280 GOLDEN GATE BLVD E
NAPLES, FL 34120                                    P‐0055403 1/21/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMORA, GARCIA E
4340 W SIMMONS AVE
ORANGE, CA 92868‐1516                               P‐0057904 4/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMORA, JANE
26981 STONEHAVEN
MISSION VIEJO, CA 92691                             P‐0021256 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMORA, JARED FLORES
DOMICILIO CONOCIDO
EJIDO EL PACÍFICO
MATAMOROS, COAHUILA 27478
MÉXICO                                                5090    3/10/2019         TK Holdings Inc.                              $0.00                                                                                         $0.00
ZAMORA, MEGAN
1014 PEMBROOKE LN
DEKALB, IL 60115                                    P‐0016330 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMORA, MEGAN M
1014 PEMBROOKE
DEKALB, IL 60115                                    P‐0016337 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMORA, RAFAEL I
25631 OWL LANDING LN
KATY, TX 77494                                      P‐0031332 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMORA, RICARDO B
104 MARK AVE
LAKE CITY, TX 78368                                 P‐0034190 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMORA, ROBERTO E
31403 FALLING CEDAR CT
SPRING, TX 77386                                    P‐0050433 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMORA, TIFFANY
4481 N GLENWAY ST
WAUWATOSA, WI 53225                                   4457    12/27/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
ZAMPARO, JOANN M
107 IRON WORKS ROAD
KILLINGWORTH, CT 06419                              P‐0043719 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMPERINI, MAR JEAN
8229 EAST VAN BUREN DR
PITTSBURGH, PA 15237                                P‐0032393 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMPETTI, BARBARA J
635 W CHASE AVE
EL CAJON, CA 92020                                  P‐0055213 1/18/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMUDIO, GABRIEL
2332 S YANK ST
LAKEWOOD, CO 80228‐4909                             P‐0017182 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZAMUDIO, JOHN
4827 ORANGE BLOSSOM LN
HAZELWOOD, MO 63042                                   660     10/26/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
                                                                                          Page 3651 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1815 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ZAMUDIO, MELISSA R
1955 HOOPER DR.
SAN JACINTO, CA 92583                               P‐0024542 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZANDER, RICHARD A
51211 OAK LINED DR
GRANGER, IN 46530                                   P‐0021279 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZANDERS SR, SAM
7049 MCRAE HWY
MCRAE HELENA, GA 31037                              P‐0022333 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZANDI, FARHAD
4926 CORSICA DR.
FORT COLLINS, CO 80526                              P‐0015650 11/4/2017      TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ZANDSTRA, MELANIE A
24161 S. VOLBRECHT RD.
CRETE, IL 60417                                     P‐0045429 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZANELLI, JENNIFER
105 CAJUN LANE
BRICK, NJ 08724                                     P‐0006148 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZANELLI, JENNIFER
105 CAJUN LANE
BRICK, NJ 08724                                     P‐0006151 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZANELLI, JENNIFER
105 CAJUN LN
BRICK, NJ 08724                                     P‐0006153 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZANGANEH ARFA, SHAHRIAR
12111 W SUNSET BLVD
LOS ANGELES, CA 90049                               P‐0017687 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZANGANEH ARFA, SHAHRIAR
12111 W SUNSET BLVD
LOS ANGELES, CA 90049                               P‐0027650 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZANGARI, RONALD J
239 EAST MAHANOY AVENUE
GIRARDVILLE, PA 17935                               P‐0012078 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZANGER, JOHN
764 TEAL ST.
SHELBYVILLE, IN 46176                                 4112    12/18/2017        TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
ZANKEY, JORDAN P
703 STANTON AVENUE
PITTSBURGH, PA 15209                                P‐0046209 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZANUDO, ANGEL D
11417 S. CARDINAL DR
YUMA, AZ 85365                                      P‐0028953 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAOUCH, DENYSE M
1002 S. 18TH STREET
FORT DODGE, IA 50501                                P‐0011924 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPATA, EDISON L
P.O. BOX 422
NORTH SAN JUAN, CA 95960                            P‐0033285 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPATA, LESLIE W
10214 TUNNEY AVE
NORTHRIDGE, CA 91324                                P‐0020062 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPATA‐BELFORD, WENDY
2718 OLD FIELD DR #901
SAN ANTONIO, TX 78247                               P‐0021059 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                          Page 3652 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1816 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ZAPATKA, LISA A
33 MOUNTAIN TERRACE RD
WEST HARTFORD, CT 06107                               P‐0009265 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPEL, DARRYL R
6116 LILLYPOND WAY
ONTARIO, NY 14519                                     P‐0028513 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPIL, JUSTO
2243 NW 21ST ST
OKLAHOMA CITY, OK 73107                               P‐0037614 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPIL, JUSTO
2243 NW 21ST ST
OKAHOMA CITY, OK 73107                                P‐0037695 12/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPITZ, VIRGINIA M
1423 EDINBURGH STREET
SAN MATEO, CA 94402‐3015                              P‐0017275 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPOR, LINDA M
120 ALBANY AVE FL 3
NEW BRITAIN, CT 06053                                 P‐0018768 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPOTOCZNY, ANTHONY E
ANTHONY ZAPOTOCZNY
145 FELL STREET #302
SAN FRANCISCO, CA 94102                               P‐0016222 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPP, CHRISTINE J
6625 N. CANAL RD.
LOCKPORT, NY 14094                                    P‐0046695 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPP, CHRISTINE J
6625 N. CANAL RD.
LOCKPORT, NY 14094                                    P‐0046996 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAPYTOWSKI, CATHERINE M
2304 CHESTNUT BLVD
CUYAHOGA FALLS, OH 44223                              P‐0011463 11/1/2017      TK Holdings Inc., et al.                      $250.00                                                                                       $250.00
ZARAGOZA, LISA
PO BOX 23375
PLEASANT HILL, CA 94523                                 2754    11/17/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ZARAGOZA, RICARDO
860 N. STONEWOOD ST. APT. B
LA HABRA, CA 90631                                    P‐0044720 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZARANTONELLO, ANTHONY L
8007 E 88TH PL
KANSAS CITY, MO 64138                                 P‐0030941 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZARCONE, REBECCA M
4805 FOXSHIRE CIRCLE
TAMPA, FL 33624                                       P‐0008876 10/29/2017     TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ZARECHIAN, BRENDAN A
815 MAIN STREET
READING, MA 01867                                     P‐0037468 12/8/2017      TK Holdings Inc., et al.                      $424.77                                                                                       $424.77
ZARECHIAN, BRENDAN A
815 MAIN STREET
READING, MA 01867                                     P‐0039045 12/12/2017     TK Holdings Inc., et al.                      $424.77                                                                                       $424.77
ZAREMBA, EDWARD S
13961 PRINCE CHARLES DR
NORTH ROYALTON, OH 44133                              P‐0022912 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAREMBA, EDWARD S
13961 PRINCE CHARLES DR.
NORTH ROYALTON, OH 444133                             P‐0022914 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3653 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1817 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ZARETTI, MAAURO
13325 SW 59 TERRACE
MIAMI, FL 33183                                       P‐0020068 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZARETTI, MAURO
13325 SW 59 TERRACE
MIAMI, FL 33183                                       P‐0020198 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZARIFIS, VETA M
21256 SAN MIGUEL
MISSON VIEJO, CA 92692                                P‐0027651 11/13/2017     TK Holdings Inc., et al.                      $898.12                                                                                       $898.12
ZARINSKY, STANLEY
304 VALLEY DRIVE
LONGWOOD, FL 32779‐3442                               P‐0000301 10/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZARIS, STEVEN N
136 ELMORE
PARK RIDGE, IL 60068                                  P‐0008836 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZARROW, ROBERT L
27681 BLOSSOM HILL ROAD
LAGUNA NIGUEL, CA 92677                               P‐0042580 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZASTAWNY, ROBERT M
1835 S. MORRISON LANE
GILBERT, AZ 85295                                     P‐0004089 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZATKOVETSKY, MICHAEL
711 PAMELA WOOD ST
NEWBURY PARK, CA 91320                                P‐0043807 12/21/2017     TK Holdings Inc., et al.                     $2,224.00                                                                                    $2,224.00
ZATKOVETSKY, MICHAEL
711 PAMELA WOOD ST
NEWBURY PARK, CA 91320                                P‐0043944 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAUGG, BARBARA L
5110 KRAMME AVENUE
BROOKLYN, MD 21225/3019                               P‐0009203 10/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAUGG, DEREK L
10374 ROWLOCK WAY
PARKER, CO 80134                                      P‐0035354 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAVADIN, DIANE C
806 LAVOIE AVE
ELGIN, IL 60120                                       P‐0013832 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAVERI, DEVAL R
4445 TIVOLI ST
SAN DIEGO, CA 92107                                   P‐0022860 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAVRAS, NESTOR A
6 ASHWOOD TRAIL
BOONTON, NJ 07005                                     P‐0022619 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAWACKI, DANIEL J
NO ADDRESS PROVIDED
                                                      P‐0033004 11/28/2017     TK Holdings Inc., et al.                      $600.00                                                                                       $600.00
ZAWOL, NANCY R
5381 MARY SUE
CLARKSTON, MI 48346                                   P‐0042846 12/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAYAS, MARIA M
36 MOTT ST
ANSONIA, CT 06401                                     P‐0044770 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAYAS‐OLIVAS, REFUGIO
3202 W CORRINE DR
PHOENIX, AZ 85029                                     P‐0053609   1/2/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3654 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1818 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ZAYED, MOHAMMAD H
8786 N GOLDEN MOON WAY
TUCSON, AZ 85743                                   P‐0005813 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAYED, ZAYED J
0N795 MORNING DOVE CT
WHEATON, IL 60187                                  P‐0056626   2/5/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAZUETA, ANA C
226 STERLING CT APT B
CALEXICO, CA 92231                                 P‐0029265 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAZWETA, ROBERT
1925 DAKOTA LANE
AMMON, ID 83406                                    P‐0024724 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZAZYNSKI, NICOLE L
501 SCHUYLER AVE
ELMIRA, NY 14904                                   P‐0026291 11/15/2017     TK Holdings Inc., et al.                     $3,454.00                                                                                    $3,454.00
ZDANEWICZ, EWA M
9231 W. 162ND ST
ORLAND HILLS, IL 60487                             P‐0016801 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZDON, KAY L
2418 ROGERS LOOP
SAN ANTONIO, TX                                    P‐0005997 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEARBAUGH, SCOTT R
6001 SCOTCH PINE DRIVE
MILFORD, OH 45150                                  P‐0057705 3/15/2018      TK Holdings Inc., et al.                      $225.00                                                                                       $225.00
ZEAS, JAIME T
6748 NORTH ASHLAND
APT 412
CHICAGO, IL 60626                                  P‐0052657 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEAZAS, STEVE J
335 NW 19TH AVE #103
PORTLAND, OR 97209                                 P‐0055053 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEBELL, JANICE N
2400 BOLTON BOONE
APT. 4210
DESOTO, TX 75115                                   P‐0036446 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEBLON, CHARLES
NO ADDRESS PROVIDED
                                                   P‐0014814 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEBROWSKI, JOANN G
7304 ARTHURS ROAD
FORT PIERCE, FL 34951                              P‐0051958 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEBULUN, JAEL H
2950 UNITY DR. #570384
HOUSTON, TX 77257                                  P‐0052111 12/27/2017     TK Holdings Inc., et al.                     $3,762.19                                                                                    $3,762.19
ZEE, MELISSA A
1411 N. CATALINA ST.
BURBANK, CA 91505                                  P‐0030581 11/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEGAR, RICHARD H
124 KALALALAU ST
HONOLULU, HI 96825                                 P‐0013556 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEIDAN, STEVE
16094 BARBOUR COUNTY HWY
APT 2
PHILIPPI, WV 26416                                 P‐0004449 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                         Page 3655 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1819 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ZEIGLER, MARTHA A
88 PINE FOREST DR
WEAVERVILLE, NC 28787                                P‐0042642 12/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEIGLER, SARA E
508 POLK STREET
CLEARFIELD, PA 16830                                 P‐0052332 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEISSET, VALERIE
8317 MEADOWFIELD
WATERLOO                                             P‐0005041 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELAYA, ERICK D
4323 EAGLEROCK BLVD #318
LOS ANGELES, CA 90041                                P‐0054175   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELAYA, LUIS A
10059 NW 43 TERRACE
DORAL, FL 33178                                      P‐0030830 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELAYA, LUIS A
10059 NW 43 TERRACE
DORAL, FL 33178                                      P‐0030845 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELAZNY, STANLEY
6 HITCHCOCK LN
AVON, CT 06001                                       P‐0018359 11/7/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ZELAZNY, STANLEY
6 HITCHCOCK LN
AVON, CT 06001                                       P‐0018363 11/7/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ZELAZNY, STANLEY
6 HITCHCOCK LN
AVON, CT 06001                                       P‐0018368 11/7/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ZELAZNY, STNALEY
6 HITCHCOCK LN
AVON, CT 06001                                       P‐0018372 11/7/2017      TK Holdings Inc., et al.                     $1,000.00                                                                                    $1,000.00
ZELDES, MICHAEL D
7933 OLD ELM CT
ADA, MI 49301                                        P‐0013909 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELENAK, ELAINE
714 WEST 10TH ST
HAZLETON, PA 18201                                   P‐0052952 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELENAK, FRANCIS
714 WEST 10TH STREET
HAZLETON, PA 18201                                   P‐0052907 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELENEV, ANDREI
178 WEST STERLING POND CIR
SPRING, TX 77382                                     P‐0016328 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELISKO, MICHAEL J
39A COMMONWEALTH AVE
SALISBURY, MA 01952                                  P‐0015001 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELIZNAK, CHRISTOPHER
108 JACOBS STREET
MONT CLARE, PA 19453‐5032                            P‐0039421 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELIZNAK, THOMAS A
17946 CAMBRIDGE OVAL
STRONGSVILLE, OH 44136                               P‐0022328 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELL ‐ DECEASED, SCOTT
131 NE 201ST AVE
PORTLAND, OR 97230                                   P‐0057987 6/13/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3656 of 3674
                                              Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1820 of 1837
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ZELLER, DANIEL K
490 BLOOMING DALE DR.
ST. LOUIS, MO 63125                                 P‐0019573 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELLER, DIANA S
2456 NEWFOUND HARBOR DRIVE
MERRITT ISLAND, FL 32952                            P‐0052203 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELLER, GAYLE L
4311 67TH AVE W
APT A
UNIVERSITY PLACE, WA 98466                          P‐0024320 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELLER, HANNAH L
6222 DELOACHE AVE
DALLAS, TX 75225                                    P‐0025124 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELLER, JONATHAN M
1570 MEADOW RD.
EL CAJON, CA 92021                                  P‐0055802 1/25/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELLER, ROBERT J
256 MAGILL DRIVE
GRAFTON, MA 01519‐1332                              P‐0017145 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELLER, VALERIE R
6222 DELOACHE AVE
DALLAS, TX 75225                                    P‐0025161 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELLERS, GARY V
GARY V. ZELLERS
62 PLEASANT VALLEY DR.
CANNELTON, IN 47520                                 P‐0010462 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELLEY, LEE S
1024 SCHOLL RD.
POTTSTOWN                                           P‐0046925 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELMANOV, MIKHAIL
3030 BRENTWOOD ROAD
WEST BLOOMFIELD, MI 48323                           P‐0041155 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELMANOV, MIKHAIL
3030 BRENTWOOD ROAD
WEST BLOOMFIELD, MI 48323                           P‐0041156 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELMANOV, MIKHAIL
3030 BRENTWOOD ROAD
WEST BLOOMFIELD, MI 48323                           P‐0045768 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELMANOV, MIKHAIL
3030 BRENTWOOD ROAD
WEST BLOOMFIELD, MI 48323                           P‐0045770 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELNICK, SCOTT E
130 E67TH ST #8A
NEW YORK, NY 10065                                  P‐0022051 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELNICK, SCOTT E
130 E67TH ST #8A
NEW YORK, NY 10065                                  P‐0022053 10/31/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELOV, SVETLANA M
431 EWING ST
PRINCETON, NJ 08540                                 P‐0026041 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZELTSER, ILANA
6231 PRESTONCREST LANE
DALLAS, TX 75230                                    P‐0057846 4/12/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEMAITIS, TERESA
5201 57TH STREET NORTH
KENNETH CITY, FL 33709                              P‐0001165 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                          Page 3657 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1821 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ZEMBO, ANDREW J
4538 CABRILLO STREET
SAN FRANCISCO, CA 94121                               P‐0051286 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEMBOWER, HILARY A
335 MCCLAIN RD
ENON VALLEY, PA 16120                                 P‐0047703 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEMINSKI, JONATHAN J
309 WORINGTON DR
WEST CHESTER, PA 19382                                P‐0055062 1/17/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEMPEL, JAY D
4838 W. CORSICAN PINE DRIVE
APPLETON, WI 54913                                    P‐0027821 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEN, EDWIN K
305 N LINCOLN AVE APT 105
URBANA, IL 61801                                      P‐0004798 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENDEJAS, CECILIA
315 PO BOX
OAKLEY, CA 94561                                      P‐0054019   1/3/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENDEJAS, DANNY
315 P.O. BOX
OAKLEY, CA 94561                                      P‐0054950 1/15/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENG, YONGJI
3724 JACKSON ST APT 201
OMAHA, NE 68105                                       P‐0028465 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENG, YONGJI
3724 JACKSON ST. APT 201
OMAHA, NE 68105                                       P‐0028471 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENG, YONGJI
3724 JACKSON ST. APT 201
OMAHA, NE 68105                                       P‐0035854 12/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENG, YONGJI
3724 JACKSON ST APT 201
OMAHA, NE 68105                                       P‐0037015 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENG, ZHENG
35 MOSEL AVE
STATEN ISLAND, NY 10304                               P‐0031745 11/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENGEL, THOMAS P
4759 MCHENRY GATE WAY
PLEASANTON, CA 94566                                  P‐0052804 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENI, SUSAN
4484 SHADOW WOOD DR
EUGENE, OR 97405                                      P‐0011368 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENISEK, STEVEN C
835 WILD HORSE CREEK ROAD
WILDWOOD, MO 63005                                    P‐0028390 11/18/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ZENO, WANDA K
4803 BRANDYWINE STREET
BELLMEAD TX.                                          P‐0046815 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENOBI, BRIAN
19 WINDING LANE
EAST HARTFORD, CT 06118                               P‐0037442 12/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENS, RICHARD R
141 LEES AVENUE
TEANECK, NJ 07666                                     P‐0051474 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                            Page 3658 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1822 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
ZENTENO, ALAN Y
235 W 600 N
APT 133
SALT LAKE CITY, UT 84103                              P‐0004768 10/25/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZENTNER, LAURA L
13357 DEER MEADOWS ROAD
OREGON CITY, OR 97045                                 P‐0053434 12/31/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEPEDA DE LA ROS, JUDITH
146 CLAY AVENUE
SOUTH S. F., CA 94080                                 P‐0057970    6/3/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEPEDA, BRIANNA M
1366 CARLSBAD ST
SAN DIEGO, CA 92114                                   P‐0021232 11/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEPEDA, IRMA
IRMA ZEPEDA
262 NORTH SHANKS STREET
CLUTE, TX 77531                                       P‐0009655 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEPEDA, JUAN J
1209 WEST 51ST PLACE
LOS ANGELES, CA 90037‐3422                            P‐0048579 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEPEDA, JUAN J
1209 WEST 51ST PLACE
LOS ANGELES, CA 90037‐3422                            P‐0048647 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEPHIER, DIANE M
4608 STEAMBOAT CIRCLE
RAPID CITY, SD 57702                                  P‐0050618 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEPHIER, DIANE M
4608 STEAMBOAT CIRCLE
RAPID CITY, SD 57702                                  P‐0050657 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEPHIER, SKUYA
4608 STEAMBOAT CIRCLE
RAPID CITY, SD 57702                                  P‐0050989 12/27/2017       TK Holdings Inc., et al.                    $13,893.79                                                                                   $13,893.79
ZEPKE , JENNIFER L
14309 HENDERSON RD
OTISVILLE, MI 48463                                   P‐0025603 11/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERASCHI, SANDRA
95 WEST EMERSON STREET
MELROSE, MA 02176                                       958       10/31/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ZERAY, NAJIB J
3919 VERMONT AVENUE
ALEXANDRIA, VA 22304                                  P‐0041647 12/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERGER, BRET A
508 DANA CIRCLE
ROCK SPRINGS, WY 82901                                P‐0015528 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERIVITZ, DANIEL M
825 BRAESIDE ROAD
BALTIMORE, MD 21229                                   P‐0034009 11/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERKEL, ERIC D
3006 WOODWALK DRIVE SE
ATLANTA, GA 30339                                     P‐0049353 12/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERNELL, JAMES T
3 N. SPRING BROOK CT
THE WOODLANDS, TX 77382                               P‐0002822 10/24/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERRUDO, JAN‐MITCHEL A
1325 MEADOW LN
DUARTE, CA 91010                                      P‐0048038 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 3659 of 3674
                                                Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1823 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
ZERRUDO, JAN‐MITCHEL A
1325 MEADOW LN
DUARTE, CA 91010                                      P‐0048054 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERTUCHE, JILL M
3022 NE HEATHER CT
BEND, OR 97701                                        P‐0041433 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERTUCHE, JILL M
3022 NE HEATHER CT
BEND, OR 97701                                        P‐0041437 12/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERVOUDIS, MICHAEL
1143 FERNGATE DRIVE
FRANKLIN SQUARE, NY 11010                             P‐0050130 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZERWAS (LAMANNA), ERIN E
2251 MAHOGANY WAY
EAGAN, MN 55122                                       P‐0044518 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZESATI, EVA A
968 WALNUT DRIVE
OAKLEY, CA 94561                                      P‐0055348 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZEVALLOS, PATRICE
6809 BLUEFIELD CT.
SPRINGFIELD, VA 22152                                 P‐0033235 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZGRAGGEN, DEBORAH ANNE
3050 MULLINEAUX LN.
ELLICOTT CITY, MD 21042‐2152                            1701    11/3/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
ZHAN, JIONG
513 142ND AVE SE APT 79
BELLEVUE, WA 98007                                    P‐0026397 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, ALICE B
12 MERRY LANE
JERICHO, NY 11753                                     P‐0051481 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, BOCE
148 SALISBURY STREET
DRACUT, MA 01826                                      P‐0008376 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, CHONG
4401 SILSBY RD
UNIVERSITY HTS, OH 44118                              P‐0008510 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, CONNIE G
20706 CUPSHIRE DRIVE
CYPRESS, TX 77433‐7682                                P‐0044188 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, DANIELLE D
4337 WESTERLY CMN
FREMONT, CA 94538                                     P‐0046454 12/25/2017     TK Holdings Inc., et al.                      $200.00                                                                                       $200.00
ZHANG, DAZHONG
20201 CHATEAU DR
SARATOGA, CA 95070                                    P‐0032043 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, FENGQUAN
6311 PEACH WAY
SAN DIEGO, CA 92130                                   P‐0018212 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, HONGBO
3730 FAIRFIELD AVE UNIT 140
SHREVEPORT, LA 71104‐4724                             P‐0049852 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, HUIJUN
71 LESLIE STREET
APT 2
EDISON, NJ                                            P‐0046350 12/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                            Page 3660 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1824 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ZHANG, JIE
1008 N 3RD ST
ONEILL, NE 68763                                     P‐0018169 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, JIN LEI
2107 ROSE FAMILY DR
MIDLOTHIAN, VA 23112                                 P‐0007429 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, JOHN
2712 BROADMOOR DRIVE
ROCHESTER HILLS, MI 48309                              1361    10/31/2017        TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
ZHANG, KANG
4725 W SWEET IRON PASS
PHOENIX, AZ 85032                                    P‐0004732 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, KANG
4725 W SWEET IRON PASS
PHOENIX, AZ 85083                                    P‐0005887 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, LI
6785 MOUNT PATRON DRIVE
SAN JOSE, CA 95120                                     1903    11/5/2017         TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
ZHANG, LIANG
146 EDGEMERE RD, APT 9
WEST ROXBURY, MA 02132                               P‐0045736 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, MENGQI
123 ELMIRA LN
GAITHERSBURG, MD 20878                               P‐0005969 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, NINGJIE
8123 POPPY LEAF AVE
LAS VEGAS, NV 89113                                  P‐0000973 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, SHAOZHONG
10712 BRYCE LN
HIGHLANDS RANCH, CO 80126                            P‐0034861 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, SHU J
16241 LIBERTY ST
SAN LEANDRO, CA 94578                                P‐0012630 11/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, SHUANGYUE
29822 SUNWILLOW CREEK DR
SPRING, TX 77386                                     P‐0030824 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, TIANBIN
6814 RIGBY LANE
MCLEAN, VA 22101                                     P‐0012120 11/1/2017      TK Holdings Inc., et al.                    $20,000.00                                                                                   $20,000.00
ZHANG, TIANBIN
6814 RIGBY LANE
MCLEAN, VA 22101                                     P‐0012132 11/1/2017      TK Holdings Inc., et al.                     $5,000.00                                                                                    $5,000.00
ZHANG, WEIHUA
31 CROWEL RD
HILLSBOROUGH, NJ 08844                               P‐0005841 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, XIAO MING
WHO‐51 84TH STREET
HOWARD BEACH, NY 11414                               P‐0045837 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, XIAOFENG
312 LENA CIRCLE
CHAPEL HILL, NC 27516                                P‐0001438 10/21/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ZHANG, XIAOFENG
312 LENA CIRCLE
CHAPEL HILL, NC 27516                                P‐0001444 10/21/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00



                                                                                           Page 3661 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1825 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ZHANG, XIAOJIAN
771 SHADY GROVE LN
BUFFALO GROVE, IL 60089                              P‐0018897 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, YIPING
6226 CLYMER CIR.
FORT COLLINS, CO 80528                               P‐0035292 12/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, YITING
1266 MISSION ROAD
SOUTH SAN FRAN, CA 94080                             P‐0019299 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, YONGPENG
4502 TREMONT GLEN LN
KATY, TX 77494                                         703     10/26/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
ZHANG, YOON MEE
15 SPRING LN
MARLBOROUGH, MA 01752                                P‐0005052 10/26/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
ZHANG, YU
3414 MONTEREY ST
SAN MATEO, CA 94403                                  P‐0014897 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, YU
3414 MONTEREY ST
SAN MATEO, CA 9403                                   P‐0014899 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, YUFU
4005 BUCKHAVEN CV
CEDAR PARK, TX 78613                                 P‐0004839 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, YUNFAN
15 SPRING LN
MARLBOROUGH, MA 01752                                P‐0005059 10/26/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
ZHANG, YUNFAN
15 SPRING LN
MARLBOROUGH, MA 01752                                P‐0005062 10/26/2017     TK Holdings Inc., et al.                      $100.00                                                                                       $100.00
ZHANG, YUWEI
16857 WING LN
LA PUENTE, CA 91744                                  P‐0014430 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, ZHENGMING
2439 CORN CRIB CT.
HERNDON, VA 20171                                    P‐0031280 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHANG, ZI MEI
2751 40TH AVE.
SAN FRANCISCO, CA 94116                              P‐0021271 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHAO, ENXU
2827 QUAIL CREEK CT
ELLICOTT CITY, MD 21042                              P‐0055303 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHAO, ENXU
2827 QUAIL CREEK CT
ELLICOTT CITY, MD 21042                              P‐0055305 1/19/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHAO, JAMES
200 CONCORD CT.
MORTON GROVE, IL 60053                               P‐0029330 11/20/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ZHAO, KAIGUANG
16 STIMENS DR
MANSFIELD, OH 44907                                  P‐0019385 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHAO, LONG
133 WELLINGTON CT.
MANALAPAN, NJ 07726                                  P‐0025560 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3662 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1826 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ZHAO, SHULEI
19 ETON OVERLOOK
ROCKVILLE, MD 20850                                  P‐0019809 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHAO, XIAO
687 28TH STREET
OAKLAND, CA 94609                                    P‐0028627 11/19/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ZHAO, XIAO
2578 W LAKE AVE
GLENVIEW, IL 60026                                   P‐0054128   1/8/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHAO, YANXIANG
4404 EMERLAD ST
TORRANCE, CA 90503                                   P‐0022832 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHAO, YUNHANG
23 WOODSIDE RD
SPRINGFIELD, NJ 07081                                P‐0033150 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHELYAZKOV, STANIMIR S
40830 HWY 12
P.O. BOX 243
AVON, NC 27915                                       P‐0039322 12/12/2017     TK Holdings Inc., et al.                     $3,000.00                                                                                    $3,000.00
ZHEN, YONGJIAN
14158 AUTUMN CREEK CT
CORONA, CA 92880                                     P‐0021299 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHEN, YONGJIAN
14158 AUTUMN CREEK CT
CORONA, CA 92880                                     P‐0021307 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHENG KWAN, ANNIE
NO ADDRESS PROVIDED
                                                     P‐0054356 1/10/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHENG, LI
661 RIDENOUR RD
GAHANNA, OH 43230                                    P‐0054090   1/7/2018     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHENG, XUELI
517 COLUMBIA AVE.
HINSDALE, IL 60521                                   P‐0033449 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHENG, YI
30 COBBLESTONE DR
NEWNAN, GA 30265                                     P‐0049112 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHENG, YI
30 COBBLESTONE DR
NEWNAN, GA 30265                                     P‐0049342 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHI, JANE Y
3880 FOXDALE CT.
NEWBURY PARK, CA 91320                               P‐0040106 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHISS, MELISSA H
8011 SILVER MAPLE LANE
MINT HILL, NC 28227                                  P‐0036379 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHONG, YUAN
434 WHITTIER DR
LANGHORNE, PA 19053                                  P‐0011188 10/31/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ZHOU NODELMAN, QIAN
11555 NORMANTON WAY
SAN DIEGO, CA 92131                                  P‐0023393 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, AMY
NO ADDRESS PROVIDED
                                                     P‐0033714 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00

                                                                                           Page 3663 of 3674
                                                Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1827 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
ZHOU, FRANK L
21 TOWER RD
EDISON, NJ 08820                                      P‐0014272 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, FRANK L
21 TOWER RD
EDISON, NJ 08820                                      P‐0014282 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, JIE
5 OLD KINGDOM ROAD
WILTON, CT 06897                                      P‐0010026 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, LIN
5728 WHISTLING WINDS WALK
CLARKSVILLE, MD 21029                                 P‐0036936 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, RAYMOND
9 STOCKWELL LANE
SOUTHBOROUGH, MA 01772                                  825       10/29/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ZHOU, TIANMING
950 BELL LN
AMBLER, PA 19002                                      P‐0037894 12/9/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, WEIWEI
14124 RED RIVER DR
CENTREVILLE, VA 20121                                 P‐0033916 11/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, XIAOJUN
6029 S RICE AVE
BELLAIRE, TX 77401                                    P‐0005553 10/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, XIN
602 MONTICELLO LANE
KENNETT SQUARE, PA 19348                              P‐0048616 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, XIN
602 MONTICELLO LANE
KENNETT SQUARE, PA 19348                              P‐0048773 12/26/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, YAN WU
3102 EGGERS DR
FREMONT, CA 94536                                     P‐0016745 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, YANG
2022 CALGARY CRES
VALLEY, AL 36854                                      P‐0053568    1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHOU, YUE
2800 AVENT FERRY RD APT 102
RALEIGH, NC 27606                                     P‐0024343 11/13/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHU, DENGCHENG
164 TERACINA DR
SAN RAMON, CA 94582                                   P‐0013797 11/2/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHU, GENG Y
974 INGERSON AVE
SAN FRANCISCO, CA 94124                               P‐0057863 4/16/2018        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHU, HAOLONG
876 MARINERS PT.
RODEO, CA 94572                                       P‐0014496 11/3/2017        TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHU, JANINE AND YUNPING
2250 MEADOW LANE
FULLERTON, CA 92831                                     3054      11/20/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ZHU, JIAN
2711 ALISTER AVE
TUSTIN, CA 92782                                      P‐0032432 11/27/2017       TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                              Page 3664 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1828 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
ZHU, JIANG
17314 NE 25TH WAY
REDMOND, WA 98052                                      P‐0023504 11/13/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ZHU, JIN
16 SYCAMORE WAY
WARREN, NJ 07059                                       P‐0044695 12/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHU, LAIQI
14508 CENTRAL AVE.
CHINO, CA 91710                                        P‐0043651 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHU, QUANSHENG
10629 WOODBRIDGE ST 210
210
NORTH HOLLYWOOD, CA 91602                              P‐0034178 11/30/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHU, XIAOFENG
96 FIELDVIEW DR
SPRING CITY, PA 19475                                  P‐0011029 10/31/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ZHU, XIAOFENG
96 FIELDVIEW DR
SPRING CITY, PA 19475                                  P‐0011137 10/31/2017     TK Holdings Inc., et al.                      $500.00                                                                                       $500.00
ZHU, XUEGEN
18591 WALDORF PL
ROWLAND HGHTS, CA 91748                                P‐0017562 11/6/2017      TK Holdings Inc., et al.                      $950.00                                                                                       $950.00
ZHU, YI
NO ADDRESS PROVIDED
                                                       P‐0036305 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHUANG, ZHENYUN
539 CHESTERTON AVE
BELMONT, CA 94002                                      P‐0015630 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZHUGE, RONG
347 SIERRA VISTA AVE, UNIT 1
MOUNTAIN VIEW, CA 94043                                P‐0027259 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIBOWSKY, YANCIE I
P.O. BOX 531692
HENDERSON, NV 89053                                    P‐0039364 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIDAL, SARA
1936 W. 74TH STREET
INDIANAPOLIS, IN 46260                                 P‐0001490 10/22/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIEBELL, MARK R
3865 WELSH PONY LANE
YORBA LINDA, CA 92886                                  P‐0024744 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIECKER, ERIC
2802 CABEZON BLVD. SE
RIO RANCHO, NM 87124                                   P‐0024607 11/3/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIEGELBEIN, MATT
5622 E 48TH CIR N.
BEL AIRE, KS 67220                                     P‐0011810 11/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIEGENFELDER, DIANA
PO BOX 254
85 HIGH ROCKS ROAD
GLENFORD, NY 12433                                     P‐0033361 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIEGENFELDER, DIANA
PO BOX 254
85 HIGH ROCKS ROAD
GLENFORD, NY 12433                                     P‐0033363 11/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                             Page 3665 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1829 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
ZIEGEWEID, JULIE A
2950 WELLINGTON DR EAST
EAU CLAIRE, WI 54703‐0748                            P‐0036967 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZIEGLER, DEBORAH M
14700 SOUTH HIGHWAY 475
SUMMERFIELD, FL 34491                                  588     10/24/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
ZIEGLER, IRENE M
910 SABOT STREET
RICHMOND, VA 23226                                   P‐0006667 10/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZIEGLER, KIMBERLY A
165 W ROBERTS RD
INDIANAPOLIS, IN 46217                               P‐0004663 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZIEGLER, KURT JOHN
421 CRAWFORD'S KNOB LANE
AFTON, VA 22920                                        1363    10/31/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
ZIEGLER, LINDA ANN
421 CRAWFORD'S KNOB LANE
AFTON, VA 22920                                        1044    10/31/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
ZIEGLER, MAXWELL
30 HILLSIDE ST
NEWINGTON, CT 06111                                  P‐0055337 1/20/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZIEGLER, MICHAEL D
165 W ROBERTS RED
INDIANAPOLIS, IN 46217                               P‐0004527 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZIEGLER, MICHAEL D
165 W ROBERTS RD
INDIANAPOLIS, IN 46217                               P‐0004634 10/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZIEGLER, SANDRA
1900 W 27TH ST
PUEBLO, CO 81003                                     P‐0026884 11/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZIEGLER, WILLIAM A
905 BRINSMADE AVE
BRONX, NY 10465                                      P‐0038219 12/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZIEL, EDWARD A
PO BOX 276
YERINGTON, NV 89447                                  P‐0030438 11/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZIELIKE, RICHARD
5720 LOIS LANE
EDINA, MN 55439                                        4654     1/5/2018         TK Holdings Inc.                         $10,396.00                             $2,604.00                                              $13,000.00
ZIELINSKI, JANE L
6660 SPRINGSIDE AVE.
DOWNERS GROVE, IL 60516                              P‐0022421 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZIELINSKI, JOHN
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043746 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
ZIELSKE, ERIC R
4628 W REDFIELD RD
GLENDALE, AZ 85306‐5008                              P‐0045932 12/24/2017     TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZIEMANN, DONALD J
12075 LEEWARD WALK CIRCLE
ALPHARETTA, GA 30005                                 P‐0003850 10/25/2017     TK Holdings Inc., et al.                     $2,500.00                                                                                     $2,500.00
ZIEMBA, JAMES S
67 TOWER ROAD
LUDLOW, MA 01056                                     P‐0020268 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00

                                                                                           Page 3666 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1830 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ZIESENHEIM, KENNETH
3690 LAKEVIEW DR
SEBRING, FL 33870                                      455     10/24/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ZIEVE, MARILYN
55 KENT LN
APT L‐117
NASHUA, NH 03062                                     P‐0005411 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIEVE, ROBERT M
55 KENT LN
APT L‐117
NASHUA, NH 03062                                     P‐0005258 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIGANTO, JOSEPH A
16835 94 TH AVE.
ORLAND HILLS, IL 60487                               P‐0040131 12/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIINO, KAREN P
182 CHURCH ST
WALTHAM, MA                                          P‐0019210 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZILEMPE, EDWARD J
76 MAYFAIR ROAD
POUGHQUAG, NY 12570                                  P‐0008130 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZILLES, JASON E
1839 OSPREY CT
PERRYSBURG, OH 43551                                 P‐0036423 12/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMBELMAN, ROSEMARY S
4213 N BRIGHT ANGEL AVE
MERIDIAN, ID 83646                                   P‐0042261 12/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMIN, YELENA
2711 CHOCOLATE STREET
PLEASANTON, CA 94588                                 P‐0022001 11/10/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMINA, MARINA
1250 DEL LILLY LANE
LAS VEGAS, NV 89123                                  P‐0001464 10/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMER, KRIS‐ANN
228 PHILIP AVENUE
ELMWOOD PARK, NJ 07407                               P‐0031299 11/25/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMER, LORIE A
305 LANDINGS CT
CHURCHVILLE, MD 21028                                P‐0025850 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMER, MICHAEL G
2031 REDESDALE AVE
LOS ANGELES, CA 90039                                P‐0016215 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERLINE, BECKY
WELLER GREEN TOUPS & TERRELL
PO BOX 350
BEAUMONT, TX 77704                                   P‐0027439 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, AARON J
3324 MILO RD
DE PERE, WI 54115                                    P‐0035865 12/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, CRYSTAL R
616 GREENLEE ROAD
PITTSBURGH, PA 15227                                 P‐0034370 12/1/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, DONNA
152 BROADWAY
UNIT 16
DOBBS FERRY, NY 10522                                P‐0021655 11/10/2017     TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00

                                                                                           Page 3667 of 3674
                                                  Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1831 of 1837
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
ZIMMERMAN, ELLIOTT
3212 WESTCHESTER DRIVE
COCOA, FL 32926                                         P‐0028128 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, GARY
152 BROADWAY, UNIT 16
DOBBS FERRY, NY 10522                                   P‐0019492 11/8/2017      TK Holdings Inc., et al.                     $3,500.00                                                                                    $3,500.00
ZIMMERMAN, JEAN
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                         P‐0043716 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ZIMMERMAN, JEAN
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                         P‐0043839 12/21/2017     TK Holdings Inc., et al.                     $2,000.00                                                                                    $2,000.00
ZIMMERMAN, JULIE
4259 STERN AVE
SHERMAN OAKS, CA 91423                                    1996    11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
ZIMMERMAN, JULIE
4259 STERN AVE
SHERMAN OAKS, CA 91423                                    2360    11/8/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
ZIMMERMAN, LISA L
516 SOUTHSHORE LANE
DALLAS, GA 30157                                        P‐0007826 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, MAUREEN E
12233 RAMBLER RD
PHILADELPHIA, PA 19154                                  P‐0018340 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, MAUREEN E
12233 RAMBLER RD
PHILADELPHIA, PA 19154                                  P‐0018344 11/7/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, MICHAEL J
481 JACOBS WAY
FORSYTH, IL 62535                                       P‐0033139 11/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, RICHARD G
35 WESTMORELAND PLACE
SAINT LOUIS, MO 63108                                   P‐0010662 10/31/2017     TK Holdings Inc., et al.                    $10,000.00                                                                                   $10,000.00
ZIMMERMAN, STEVEN A
13655 MAIN STREET #202
MOUNT VERNON, WA 98273                                  P‐0053006 12/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, SUSAN
3212 WESTCHESTER DRIVE
COCOA, FL 32926                                         P‐0028100 11/18/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, TAHL
916 ONSLOW DR
GREENSBORO, NC 27408                                    P‐0040280 12/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMAN, TERRY J
3550 SLEEPY HOLLOW BLVD
AMARILLO, TX 79121                                      P‐0008865 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZIMMERMANN, HAIDI E
2873 FREMONT COURT
SCHAUMBURG, IL 60193                                    P‐0043914 12/21/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZINGER, OSKAR
7 HORSESHOE CT
NEW CITY, NY 10956                                      P‐0025795 11/15/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZINGG, SUZANNE A
1301 S 13TH ST.
COSHOCTON, OH 43812                                     P‐0025399 11/14/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
                                                                                              Page 3668 of 3674
                                                 Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                   Page 1832 of 1837
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                           Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address            Claim No. Claim Date            Debtor                         Unsecured Claim                                            Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                    Amount
ZINGLER, DONALD
404 PARK AVENUE
ALCESTER, SD 57001                                     P‐0021924 11/10/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZINGSHEIM, MICHAEL J
2501 ROCKDALE AVE
LANSING, MI 48917                                      P‐0042575 12/19/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZINKE, DUDLEY T
7805 DAY DR
GOLETA, CA 93117                                       P‐0054618 1/13/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZINKE, DUDLEY T
7805 DAY DR
GOLETA, CA 93117                                       P‐0054620 1/13/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZINSZER, VIVIAN A
4115 BUFFALO ROAD
ROCHESTER, NY 14624                                    P‐0022130 11/10/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZION, TERESA J
4652 BERWICK CASSELS ROAD
GLOSTER, MS 39638                                      P‐0016790 11/5/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZIPSE‐GRIMM, WILEEN K
1208 N 6TH STREET
CLEAR LAKE, IA 50428                                   P‐0009590 10/30/2017     TK Holdings Inc., et al.                       $7,000.00                                                                                    $7,000.00
ZISSA, AIMEE M
4429 KNOLLVIEW DR.
PLANO, TX 75024                                        P‐0024249 11/13/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZITELLI, PAUL J
16 ALEXANDER AVE
MADISON, NJ 07940                                      P‐0012876 11/2/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZITTRITSCH, BRECK
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                    P‐0052956 12/27/2017     TK Holdings Inc., et al.                  $10,000,000.00                                                                               $10,000,000.00
ZIVE, MARC A
225 WILLIAMSBURG DRIVE
LONGMEADOW, MA 01106                                   P‐0054705 1/14/2018      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZIVICKY, KAREN L
615 TRUXTON RD.
ANNAPOLIS, MD 21409JTDBL                               P‐0008992 10/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZIVICKY, KAREN L
615 TRUXTON RD.
ANNAPOLIS, MD 21409                                    P‐0008998 10/29/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZIVIN, TUULAMAARIT
10612 WILEY BURKE AVE
DOWNEY, CA 90241                                       P‐0044713 12/22/2017     TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
ZJ1 THROUGH HIS GUARDIAN YOLANDA JOHNSON MAGEE
KOMYATTE LAW FIRM LLC
PAUL J. KOMYATTE
1536 COLE BLVD. SUITE 300
LAKEWOOD, CO 80401                                       3589    11/27/2017        TK Holdings Inc.                        $5,000,000.00                                                                                $5,000,000.00
ZJ2 THROUGH HIS GUARDIAN YOLANDA JOHNSON MAGEE
THE KOMYATTE LAW FIRM LLC
PAUL J. KOMYATTE
1536 COLE BLVD. SUITE 300
LAKEWOOD, CO 80401                                       3588    11/27/2017        TK Holdings Inc.                        $5,000,000.00                                                                                $5,000,000.00
ZLOTKOWSKI, JOAN M
154 PATTON PLACE
WILLIAMSVILLE, NY 14221‐3758                           P‐0017315 11/6/2017      TK Holdings Inc., et al.                          $0.00                                                                                         $0.00
                                                                                             Page 3669 of 3674
                                                   Case 17-11375-BLS                     Doc 4434-1                   Filed 04/27/21                  Page 1833 of 1837
                                                                                                          Claim Register
                                                                                                   In re TK Holdings Inc., et al .
                                                                                                        Case No. 17‐11375

                                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                    Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                     Amount                                                   Amount
Z'NIYLA GALLASPY, THROUGH HER MOTHER AND NEXT FRIEND LAKEISHA
TOMLIN
PAUL J. KOMYATTE
THE KOMYATTE LAW FIRM LLC
1536 COLE BLVD. SUITE 300
LAKEWOOD, CO 80401                                                3350      11/25/2017        TK Holdings Inc.                       $5,000,000.00                                                                                $5,000,000.00
ZOBEL, FAITH A
27684 ELDERBERRY STREET
MURRIETA, CA 92562                                                1983      11/9/2017         TK Holdings Inc.                              $0.00                                                                                         $0.00
ZOCHER, MARVIN A
450 NAVAJO RD.
LOS ALAMOS, NM 87544                                            P‐0053712    1/2/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZOELLER, DEBRA L
11156 TOWERING PINES DR.
SAINT LOUIS, MO 63136                                           P‐0007555 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZOERN, TIMOTHY P
W3170 HOFA PARK ROAD
PULASKI, WI 54162                                               P‐0037251 12/7/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZOIDA, DAMIAN
7334 W. CARTER RD.
LAVEEN, AZ 85339                                                P‐0007872 10/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZOKAIE, MONELY
12485 SAN BRUNO CV
SAN DIEGO, CA 92130                                             P‐0027979 11/17/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZOLDEY, CYNTHIA
920 MERRIDALE BLVD
MOUNT AIRY, MD 21771                                            P‐0009651 10/30/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZOLKEWSKY, MYRON
2927 GREENBROOKE LANE
WEST BLOOMFIELD, MI 48324                                       P‐0015321 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZOLKEWSKY, MYRON
2927 GREENBROOKE LANE
WEST BLOOMFIELD, MI 48324                                       P‐0015326 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZOLKEWSKY, MYRON
2927 GREENBROOKE LANE
WEST BLOOMFIELD, MI 48324                                       P‐0015332 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZOLKEWSKY, MYRON
2927 GREENBROKE LANE
WEST BLOOMFIELD, MI 48324                                       P‐0015339 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZOLLO, AMOS
45‐405 MOKULELE DR. #24
KANEOHE, HI 96744                                               P‐0016351 11/5/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZOLLY, ROBERT J
4507 TULIP AVE.
OAKLAND, CA 94619                                               P‐0030653 11/22/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZOLTANI, ANNE M
3831 SHOSHONE
DENVER, CO 80211                                                P‐0020156 11/8/2017        TK Holdings Inc., et al.                       $269.18                                                                                       $269.18
ZOMPER, JEFFREY
17 MAGNUM COURT
BERKELEY HEIGHTS, NJ 07922                                      P‐0054401 1/11/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZOMPER, JEFFREY
17 MAGNUM COURT
BERKELEY HEIGHTS, NJ 07922                                      P‐0054402 1/11/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00



                                                                                                        Page 3670 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1834 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ZOMPER, JEFFREY
17 MAGNUM COURT
BERKELEY HEIGHTS, NJ 07922                           P‐0054403 1/11/2018      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZONG, XIANG
6516 BRODIE BLVD
DUBLIN, OH 43017                                     P‐0005407 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZOOK, TROY J
25867 SE 42ND WAY
SAMMAMISH, WA 98029                                  P‐0022651 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZOOLU
GILLAN, KIMBERLY A
KIMBERLY GILLAN
3556 WEST 62ND AVENUE
DENVER, CO 80221                                     P‐0032377 11/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZORKO, MARK A
9265 FAWN LAKE DR.
RALEIGH, NC 27617                                    P‐0023271 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZORN, DAVID S
4419 E MAPLEWOOD ST
GILBERT, AZ 85297                                    P‐0041097 12/16/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZOTOS, STEPHEN C
9493 HEATHER DR
CASTLE PINES, CO 80108                               P‐0022718 11/11/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZOU, CONGDE
20911 ROSEBAY PL
GERMANTOWN, MD 20874                                 P‐0028814 11/19/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZOU, YUNFAN
8822 KENTVILLE ST
RIVERSIDE, CA 92508                                  P‐0022880 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUBATCH, BRIAN D
4 HEATHER WAY
NEWTOWN SQUARE, PA 19073                             P‐0023691 11/13/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUBECK CONSTRUCTION
YOUNG, TYREETA
3315 MONTMARTE AVE
HAZEL CREST, IL 60429                                P‐0007628 10/28/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUBER, DAVID
64 GETTYSBURG WAY
LINCOLN PARK, NJ 07035                                 1215    10/31/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ZUBRITZKY, DESIDER P
109 MELROSE DRIVE
NEW STANTON, PA 15672                                P‐0039397 12/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUCKER, JOANN
3589 NORTHPARK DRIVE
WESTMINSTER, CO 80031                                P‐0017362 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUCKER, KENNETH H
910 BOWMAN AVENUE
WYNNEWOOD, PA 19096                                  P‐0015029 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUCKERMAN, NATHAN M
1426 GREYSTONE TER
WINCHESTER, VA 22601                                 P‐0034775 12/2/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUCKERMAN, SOPHIA
330 E CORDOVA ST #343
PASADENA, CA 91101                                   P‐0045470 12/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00



                                                                                           Page 3671 of 3674
                                              Case 17-11375-BLS              Doc 4434-1                   Filed 04/27/21                 Page 1835 of 1837
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address         Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
ZUCKERMAN, WENDY
1485 VALECROFT AVENUE
WESTLAKE VLG, CA 91361                              P‐0028224 11/18/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZUDICK, ALAN H
70 HILLCREST RD
BOONTON, NJ 07005                                   P‐0021768 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZUDICK, KATHLEEN M
70 HILLCREST RD
BOONTON, NJ 07005                                   P‐0022134 11/10/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZUGELL, AMY G
713 SIR BARTON COURT
CRANBERRY TWP., PA 16066                            P‐0037707 12/8/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZUKERMAN, HARVEY J
1522 S. BENTLEY AVE
UNIT B
LOS ANGELES, CA 90025‐7358                          P‐0041637 12/15/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZULLO BLDG MAINTENANCE LLC
ZULLO, ANGELO A
6209 SOUTH 1250 WEST
MURRAY, UT 84123                                    P‐0025889 11/15/2017       TK Holdings Inc., et al.                     $2,000.00                                                                                     $2,000.00
ZULLO, ALAN E
197 ALFRED ST
BIDDEFORD, ME 04005                                 P‐0022372 11/11/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZULLO, CHRISTIAN
6209 SOUTH 1250 WEST
MURRAY, UT 84123                                    P‐0025875 11/15/2017       TK Holdings Inc., et al.                     $8,000.00                                                                                     $8,000.00
ZULMA SANTANA
SANTANA, ZULMA L
9553 VISTA HILLS PLACE
LAKESIDE, CA 92040                                  P‐0015767 11/4/2017        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZUMPETTA, LAUREN
21020‐173RD. AVE SE
YELM, WA 98597                                      P‐0053990    1/5/2018      TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZUNIGA, CHRISTINA M
605 CORONEL PL #C
SANTA BARBARA, CA 93101                             P‐0043362 12/20/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZUNIGA, ESMERALDA
PO BOX 397
STOWELL, TX 77661                                     4928      1/20/2018         TK Holdings Inc.                                                                    $0.00                                                   $0.00
ZUNIGA, ESMERALDA
PO BOX 397
STOWELL, TX 77661                                   P‐0055376 1/20/2018        TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZUNIGA, LISA
2853 EDINBURGH DRIVE
CARROLLTON, TX 75006                                  4391      12/26/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
ZUNIGA, TRACY L
211 MYRICK BLVD
SAN ANTONIO, TX 78221                               P‐0053439 12/31/2017       TK Holdings Inc., et al.                    $27,108.61                                                                                    $27,108.61
ZUNISA, JUDITH R
17 A LOMAS DE LA CRUZ
ESPANOLA, NM 87532                                  P‐0032939 11/28/2017       TK Holdings Inc., et al.                         $0.00                                                                                         $0.00
ZUO, JINGYUAN
1025 ARCH ST
UNIT 607
PHILADELPHIA, PA 19107                              P‐0040724 12/15/2017       TK Holdings Inc., et al.                    $10,000.00                                                                                    $10,000.00

                                                                                            Page 3672 of 3674
                                               Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1836 of 1837
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ZUPKO, CORINNE
57 SOUTH MAIN STREET #199
NEPTUNE, NJ 07753                                    P‐0022974 11/12/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZUREIKAT, YAZEED
5320 N SHERIDAN RD, APT 1405
CHICAGO, IL 60640                                    P‐0030881 11/23/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZURGA ‐ ORTIZ, YULIMA A
4910 KLOSTERMAN OAKS CT
PALM HARBOR, FL 34683                                P‐0008446 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZURHEIDE, DAVID R
91 ASBURY AVE, 2ND FLOOR
OCEAN GROVE, NJ 07756                                P‐0008468 10/29/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZURITA, HORACIO
8903 RUSHING WINDS
SAN ANTONIO, TX 78254                                  531     10/23/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ZUVICH, ANTHONY M
2381 SKYLINE DRIVE
BREA, CA 92821                                       P‐0047279 12/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZVARA, JOHN A
5000 SAINT STEPHENS CHURCH RO
GOLD HILL, NC 28071                                  P‐0055429 1/21/2018      TK Holdings Inc., et al.                     $4,655.00                                                                                    $4,655.00
ZVOLANEK, BUDIMIR
1340 ANDALUCIA WAY
NAPLES, FL 34105                                     P‐0050659 12/27/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZWART, BREANNA N
2289A BRYANT STREET
SAN FRANCISCO, CA 94110                              P‐0015448 11/4/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZWEIER, SHERI R
306 SOUTH EL MOLINO AVE 404
PASADENA, CA 91101                                   P‐0027991 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZWEIER, SHERI R
306 SOUTH EL MOLINO AVE 404
PASADENA, CA 91101                                   P‐0027996 11/17/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZWEIG, DAVID A
12 RIDGE RD.
RANDOLPH, NJ 07869                                   P‐0016529 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZWEIG, MERYL S
12 RIDGE RD.
RANDOLPH, NJ 07869                                   P‐0016400 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZWEIG, MERYL S
12 RIDGE RD.
RANDOLPH, NJ 07869                                   P‐0016522 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZWEIG, MERYL S
12 RIDGE RD.
RANDOLPH, NJ 07869                                   P‐0016545 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZWEIG, MERYL S
12 RIDGE RD.
RANDOLPH, NJ 07869                                   P‐0016549 11/5/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZWEIMAN, DAVID
444 AVENUE X
APT 5E
BROOKLYN, NY 11223                                   P‐0005012 10/26/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZWICK, DAVID
2108 N. MAGNOLIA AVENUE
CHICAGO, IL 60614                                    P‐0021083 11/9/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00


                                                                                           Page 3673 of 3674
                                             Case 17-11375-BLS            Doc 4434-1                   Filed 04/27/21                 Page 1837 of 1837
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address         Claim No. Claim Date            Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ZWICK, JERI G
4111 SW CORONADO ST.
PORTLAND, OR 97219                                 P‐0017293 11/6/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZWICK, JONATHAN E
W361 S2730 LISA LANE
DOUSMAN, WI 53118                                    1214    11/2/2017         TK Holdings Inc.                              $0.00                                                                                        $0.00
ZWIRZINA, JULIE M
408 HIGHLAND AVE
DOWNINGTOWN, PA 19335                              P‐0029223 11/20/2017     TK Holdings Inc., et al.                         $0.00                                                                                        $0.00
ZYJESKI, JEFFREY
469 NEW ROAD
AVON, CT 06001                                     P‐0019424 11/8/2017      TK Holdings Inc., et al.                         $0.00                                                                                        $0.00




                                                                                         Page 3674 of 3674
